 


 HR 133 ENR: Consolidated Appropriations Act, 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 133 
 
AN ACT 
 Making consolidated appropriations for the fiscal year ending September 30, 2021, providing coronavirus emergency response and relief, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Consolidated Appropriations Act, 2021. 2.Table of Contents  Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. References. Sec. 4. Explanatory statement. Sec. 5. Statement of appropriations. Sec. 6. Availability of funds. Sec. 7. Adjustments to compensation. Sec. 8. Definition. Sec. 9. Office of Management and Budget Reporting Requirement. Division A—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2021 Title I—Agricultural Programs Title II—Farm Production and Conservation Programs Title III—Rural Development Programs Title IV—Domestic Food Programs Title V—Foreign Assistance and Related Programs Title VI—Related Agency and Food and Drug Administration Title VII—General Provisions Division B—Commerce, Justice, Science, and Related Agencies Appropriations Act, 2021 Title I—Department of Commerce Title II—Department of Justice Title III—Science Title IV—Related Agencies Title V—General Provisions Division C—Department of Defense Appropriations Act, 2021  Title I—Military Personnel Title II—Operation and Maintenance Title III—Procurement Title IV—Research, Development, Test and Evaluation Title V—Revolving and Management Funds Title VI—Other Department of Defense Programs Title VII—Related Agencies Title VIII—General Provisions Title IX—Overseas Contingency Operations Division D—Energy and Water Development and Related Agencies Appropriations Act, 2021 Title I—Corps of Engineers—Civil Title II—Department of the Interior Title III—Department of Energy Title IV—Independent Agencies Title V—General Provisions Division E—Financial Services and General Government Appropriations Act, 2021 Title I—Department of the Treasury Title II—Executive Office of the President and Funds Appropriated to the President Title III—The Judiciary Title IV—District of Columbia Title V—Independent Agencies Title VI—General Provisions—This Act Title VII—General Provisions—Government-wide Title VIII—General Provisions—District of Columbia Title IX—General Provision—Emergency Funding Division F—Department of Homeland Security Appropriations Act, 2021 Title I—Departmental Management, Operations, Intelligence, and Oversight Title II—Security, Enforcement, and Investigations Title III—Protection, Preparedness, Response, and Recovery Title IV—Research, Development, Training, and Services Title V—General Provisions Division G—Department of the Interior, Environment, and Related Agencies Appropriations Act, 2021 Title I—Department of the Interior Title II—Environmental Protection Agency Title III—Related Agencies Title IV—General Provisions Division H—Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2021 Title I—Department of Labor Title II—Department of Health and Human Services Title III—Department of Education Title IV—Related Agencies Title V—General Provisions Division I—Legislative Branch Appropriations Act, 2021 Title I—Legislative Branch Title II—General Provisions Division J—Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2021 Title I—Department of Defense Title II—Department of Veterans Affairs Title III—Related Agencies Title IV—Overseas Contingency Operations Title V—General Provisions Division K—Department of State, Foreign Operations, and Related Programs Appropriations Act, 2021 Title I—Department of State and Related Agency Title II—United States Agency for International Development Title III—Bilateral Economic Assistance Title IV—International Security Assistance Title V—Multilateral Assistance Title VI—Export and Investment Assistance Title VII—General Provisions Title VIII—Nita M. Lowey Middle East Partnership for Peace Act of 2020 Title IX—Emergency Funding and Other Matters Division L—Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2021 Title I—Department of Transportation Title II—Department of Housing and Urban Development Title III—Related Agencies Title IV—General Provisions—This Act Division M—Coronavirus Response and Relief Supplemental Appropriations Act, 2021 Division N—Additional Coronavirus Response and Relief Division O—Extensions and Technical Corrections  Title I—Immigration Extensions  Title II—Commission on Black Men and Boys Corrections  Title III—U.S. Customs and Border Protection Authority to Accept Donations Extension  Title IV—Livestock Mandatory Reporting Extension  Title V—Soil Health and Income Protection Pilot Program Extension Title VI—United States-Mexico-Canada Agreement Implementation Act Technical Corrections  Title VII—Deputy Architect of the Capitol Amendments  Title VIII—Pandemic Response Accountability Committee Amendments  Title IX—Adjustment of Status for Liberian Nationals Extension Title X—Clean Up the Code Act of 2019 Title XI—Amendments to Provisions Relating to Child Care Centers Title XII—Alaska Natives Extension Title XIII— Open Technology Fund Opportunity to Contest Proposed Debarment Title XIV—Budgetary Effects  Division P—National Bio and Agro-Defense Facility Act of 2020 Division Q—Financial Services Provisions and Intellectual Property Division R—Protecting Our Infrastructure of Pipelines and Enhancing Safety Act of 2020 Division S—Innovation for the Environment  Division T—Smithsonian American Women’s History Museum Act and National Museum of the American Latino Division U—Homeland Security and Governmental Affairs Provisions Division V—Aircraft Certification, Safety, and Accountability Division W—Intelligence Authorization Act for Fiscal Year 2021 Division X—Supporting Foster Youth and Families Through the Pandemic Division Y—American Miner Benefits Improvement Division Z—Energy Act of 2020 Division AA—Water Resources Development Act Of 2020 Division BB—Private Health Insurance and Public Health Provisions Division CC—Health Extenders Division DD—Montana Water Rights Protection Act Division EE—Taxpayer Certainty and Disaster Tax Relief Act of 2020 Division FF—Other Matter  Title I—Continuing Education at Affected Foreign Institutions and Modification of Certain Protections for Taxpayer Return Information Title II—Public Lands Title III—Foreign Relations and Department of State Provisions Title IV—Senate Sergeant at Arms Cloud Services Title V— Repeal of Requirement to Sell Certain Federal Property in Plum Island, New York Title VI— Preventing Online Sales of E-Cigarettes to Children Title VII—FAFSA Simplification Title VIII—Access to Death Information Furnished to or Maintained by the Social Security Administration Title IX—Telecommunications and Consumer Protection Title X—Bankruptcy Relief Title XI—Western Water and Indian Affairs Title XII—Horseracing Integrity and Safety Title XIII—Community Development Block Grants Title XIV—COVID–19 Consumer Protection Act Title XV—American COMPETE Act Title XVI—Recording of Obligations Title XVII—Sudan Claims Resolution Title XVIII—Theodore Roosevelt Presidential Library Conveyance Act of 2020 Title XIX—United States-Mexico Economic Partnership Act Title XX—Consumer Product Safety Commission Port Surveillance Title XXI—COVID–19 Regulatory Relief and Work From Home Safety Act 3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.
4.Explanatory StatementThe explanatory statement regarding this Act, printed in the House section of the Congressional Record on or about December 21, 2020, and submitted by the Chairwoman of the Committee on Appropriations of the House, shall have the same effect with respect to the allocation of funds and implementation of divisions A through L of this Act as if it were a joint explanatory statement of a committee of conference.  5.Statement of appropriationsThe following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021.
6.Availability of funds
(a)Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  (b)Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
7.Adjustments to compensationNotwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year 2021. 8.DefinitionIn divisions A through M of this Act, the term coronavirus means SARS–CoV–2 or another coronavirus with pandemic potential.
9.Office of management and budget reporting requirementNotwithstanding the 7 calendar days requirement in section 251(a)(7)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(7)(B)), for any appropriations Act for fiscal year 2021 enacted before January 1, 2021, the Office of Management and Budget shall transmit to the Congress its report under that section estimating the discretionary budgetary effects of such Acts not later than January 15, 2021.  AAgriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations  Act, 2021 IAGRICULTURAL PROGRAMSProcessing, Research, and MarketingOffice of the Secretary(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Office of the Secretary, $46,998,000, of which not to exceed $5,101,000 shall be available for the immediate Office of the Secretary; not to exceed $1,324,000 shall be available for the Office of Homeland Security; not to exceed $7,002,000 shall be available for the Office of Partnerships and Public Engagement, of which $1,500,000 shall be for 7 U.S.C. 2279(c)(5); not to exceed $22,321,000 shall be available for the Office of the Assistant Secretary for Administration, of which $21,440,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department: Provided, That funds made available by this Act to an agency in the Administration mission area for salaries and expenses are available to fund up to one administrative support staff for the Office; not to exceed $3,908,000 shall be available for the Office of Assistant Secretary for Congressional Relations and Intergovernmental Affairs to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $7,342,000 shall be available for the Office of Communications: Provided further, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: Provided further, That not to exceed $22,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: Provided further, That funds made available under this heading for the Office of the Assistant Secretary for Congressional Relations and Intergovernmental Affairs may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency: Provided further, That during any 30 day notification period referenced in section 716 of this Act, the Secretary of Agriculture shall take no action to begin implementation of the action that is subject to section 716 of this Act or make any public announcement of such action in any form.Executive OperationsOFFICE OF THE CHIEF ECONOMISTFor necessary expenses of the Office of the Chief Economist, $24,192,000, of which $8,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155. OFFICE OF HEARINGS AND APPEALSFor necessary expenses of the Office of Hearings and Appeals, $15,394,000.OFFICE OF BUDGET AND PROGRAM ANALYSISFor necessary expenses of the Office of Budget and Program Analysis, $9,629,000.Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $66,814,000, of which not less than $56,000,000 is for cybersecurity requirements of the department.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,109,000.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $908,000: Provided, That funds made available by this Act to an agency in the Civil Rights mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $22,789,000.Agriculture buildings and facilities(INCLUDING TRANSFERS OF FUNDS)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 121, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $108,124,000, to remain available until expended. Hazardous materials management(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), $6,514,000, to remain available until expended: Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands. Office of safety, security, and protectionFor necessary expenses of the Office of Safety, Security, and Protection, $23,218,000.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), $99,912,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) and section 1337 of the Agriculture and Food Act of 1981 (Public Law 97–98). Office of the general counselFor necessary expenses of the Office of the General Counsel, $45,390,000.Office of ethicsFor necessary expenses of the Office of Ethics, $4,184,000.Office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $809,000: Provided, That funds made available by this Act to an agency in the Research, Education, and Economics mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Economic research serviceFor necessary expenses of the Economic Research Service, $85,476,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $183,921,000, of which up to $46,300,000 shall be available until expended for the Census of Agriculture: Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f).Agricultural research serviceSALARIES AND EXPENSESFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,491,784,000: Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $500,000, except for headhouses or greenhouses which shall each be limited to $1,800,000, except for 10 buildings to be constructed or improved at a cost not to exceed $1,100,000 each, and except for two buildings to be constructed at a cost not to exceed $3,000,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $500,000, whichever is greater: Provided further, That appropriations hereunder shall be available for entering into lease agreements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by the Agricultural Research Service and a condition of the lease shall be that any facility shall be owned, operated, and maintained by the non-Federal entity and shall be removed upon the expiration or termination of the lease agreement: Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law. BUILDINGS AND FACILITIESFor the acquisition of land, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities as necessary to carry out the agricultural research programs of the Department of Agriculture, where not otherwise provided, $35,700,000 to remain available until expended, of which $11,200,000 shall be allocated for ARS facilities co-located with university partners. National institute of food and agricultureRESEARCH AND EDUCATION ACTIVITIESFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $992,642,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, Hispanic serving institutions education grants, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended: Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000: Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii: Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: Provided further, That not more than 5 percent of the amounts made available by this or any other Act to carry out the Agriculture and Food Research Initiative under 7 U.S.C. 3157 may be retained by the Secretary of Agriculture to pay administrative costs incurred by the Secretary in carrying out that authority. NATIVE AMERICAN INSTITUTIONS ENDOWMENT FUNDFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended. EXTENSION ACTIVITIESFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $538,447,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Extension Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That funds for facility improvements at 1890 institutions shall remain available until expended: Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents.INTEGRATED ACTIVITIESFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $39,000,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2022: Provided further, That notwithstanding any other provision of law, indirect costs shall not be charged against any Extension Implementation Program Area grant awarded under the Crop Protection/Pest Management Program (7 U.S.C. 7626). Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $809,000: Provided, That funds made available by this Act to an agency in the Marketing and Regulatory Programs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Animal and plant health inspection serviceSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $1,064,179,000, of which $478,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $13,597,000, to remain available until expended, shall be used for the cotton pests program, including for cost share purposes or for debt retirement for active eradication zones; of which $38,093,000, to remain available until expended, shall be for Animal Health Technical Services; of which $2,009,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $63,213,000, to remain available until expended, shall be used to support avian health; of which $4,251,000, to remain available until expended, shall be for information technology infrastructure; of which $196,553,000, to remain available until expended, shall be for specialty crop pests; of which, $10,942,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $19,620,000, to remain available until expended, shall be for zoonotic disease management; of which $41,268,000, to remain available until expended, shall be for emergency preparedness and response; of which $60,456,000, to remain available until expended, shall be for tree and wood pests; of which $5,736,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $2,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended; of which $20,252,000, to remain available until expended, shall be used to carry out the science program and transition activities for the National Bio and Agro-defense Facility located in Manhattan, Kansas: Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: Provided further, That this appropriation shall be available for the purchase, replacement, operation, and maintenance of aircraft: Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of the United States, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. In fiscal year 2021, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.BUILDINGS AND FACILITIESFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 2268a, $3,175,000, to remain available until expended.Agricultural marketing serviceMARKETING SERVICESFor necessary expenses of the Agricultural Marketing Service, $188,358,000, of which $6,000,000 shall be available for the purposes of section 12306 of Public Law 113–79: Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701), except for the cost of activities relating to the development or maintenance of grain standards under the United States Grain Standards Act, 7 U.S.C. 71 et seq.LIMITATION ON ADMINISTRATIVE EXPENSESNot to exceed $61,227,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. FUNDS FOR STRENGTHENING MARKETS, INCOME, AND SUPPLY (SECTION 32)(INCLUDING TRANSFERS OF FUNDS)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.); (2) transfers otherwise provided in this Act; and (3) not more than $20,705,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961 (Public Law 87–128). PAYMENTS TO STATES AND POSSESSIONSFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,235,000.LIMITATION ON INSPECTION AND WEIGHING SERVICES EXPENSESNot to exceed $55,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $809,000: Provided, That funds made available by this Act to an agency in the Food Safety mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Food safety and inspection serviceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $10,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,075,703,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2021 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.): Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246 as further clarified by the amendments made in section 12106 of Public Law 113–79: Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.
IIFARM PRODUCTION AND CONSERVATION PROGRAMSOffice of the under secretary for farm production and conservationFor necessary expenses of the Office of the Under Secretary for Farm Production and Conservation, $916,000: Provided, That funds made available by this Act to an agency in the Farm Production and Conservation mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Farm production and conservation business centerSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Farm Production and Conservation Business Center, $231,302,000: Provided, That $60,228,000 of amounts appropriated for the current fiscal year pursuant to section 1241(a) of the Farm Security and Rural Investment Act of 1985 (16 U.S.C. 3841(a)) shall be transferred to and merged with this account.Farm service agencySALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Farm Service Agency, $1,142,924,000, of which not less than $15,000,000 shall be for the hiring of new employees to fill vacancies and anticipated vacancies at Farm Service Agency county offices and farm loan officers and shall be available until September 30, 2022: Provided, That not more than 50 percent of the funding made available under this heading for information technology related to farm program delivery may be obligated until the Secretary submits to the Committees on Appropriations of both Houses of Congress, and receives written or electronic notification of receipt from such Committees of, a plan for expenditure that (1) identifies for each project/investment over $25,000 (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost for the entirety of the project/investment, including estimates for development as well as maintenance and operations, and (c) key milestones to be met; (2) demonstrates that each project/investment is, (a) consistent with the Farm Service Agency Information Technology Roadmap, (b) being managed in accordance with applicable lifecycle management policies and guidance, and (c) subject to the applicable Department’s capital planning and investment control requirements; and (3) has been reviewed by the Government Accountability Office and approved by the Committees on Appropriations of both Houses of Congress: Provided further, That the agency shall submit a report by the end of the fourth quarter of fiscal year 2021 to the Committees on Appropriations and the Government Accountability Office, that identifies for each project/investment that is operational (a) current performance against key indicators of customer satisfaction, (b) current performance of service level agreements or other technical metrics, (c) current performance against a pre-established cost baseline, (d) a detailed breakdown of current and planned spending on operational enhancements or upgrades, and (e) an assessment of whether the investment continues to meet business needs as intended as well as alternatives to the investment: Provided further, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: Provided further, That funds made available to county committees shall remain available until expended: Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service Agency county offices: Provided further, That none of the funds available to the Farm Service Agency shall be used to permanently relocate county based employees that would result in an office with two or fewer employees without prior notification and approval of the Committees on Appropriations of both Houses of Congress. STATE MEDIATION GRANTSFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $6,914,000.GRASSROOTS SOURCE WATER PROTECTION PROGRAMFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $6,500,000, to remain available until expended.DAIRY INDEMNITY PROGRAM(INCLUDING TRANSFER OF FUNDS)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12). AGRICULTURAL CREDIT INSURANCE FUND PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 5136), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), relending program (7 U.S.C. 1936c), and Indian highly fractionated land loans (25 U.S.C. 5136) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $3,300,000,000 for guaranteed farm ownership loans and $2,500,000,000 for farm ownership direct loans; $2,118,482,000 for unsubsidized guaranteed operating loans and $1,633,333,000 for direct operating loans; emergency loans, $37,668,000; Indian tribe land acquisition loans, $20,000,000; guaranteed conservation loans, $150,000,000; relending program, $33,693,000; Indian highly fractionated land loans, $5,000,000; and for boll weevil eradication program loans, $60,000,000: Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: $38,710,000 for direct farm operating loans, $23,727,000 for unsubsidized guaranteed farm operating loans, $207,000 for emergency loans, $5,000,000 for the relending program, and $742,000 for Indian highly fractionated land loans, to remain available until expended.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $307,344,000: Provided, That of this amount, $294,114,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencySALARIES AND EXPENSESFor necessary expenses of the Risk Management Agency, $60,131,000: Provided, That $1,000,000 of the amount appropriated under this heading in this Act shall be available for compliance and integrity activities required under section 516(b)(2)(C) of the Federal Crop Insurance Act of 1938 (7 U.S.C. 1516(b)(2)(C)), and shall be in addition to amounts otherwise provided for such purpose: Provided further, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i). Natural resources conservation serviceCONSERVATION OPERATIONSFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 2268a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $832,727,000, to remain available until September 30, 2022: Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a: Provided further, That of the amounts made available under this heading, $3,000,000 shall remain available until expended for planning and implementation assistance associated with land treatment measures that address flood damage reduction, bank stabilization and erosion control in the watersheds identified under section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534). WATERSHED AND FLOOD PREVENTION OPERATIONSFor necessary expenses to carry out preventive measures, including but not limited to surveys and investigations, engineering operations, works of improvement, and changes in use of land, in accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001–1005 and 1007–1009) and in accordance with the provisions of laws relating to the activities of the Department, $175,000,000, to remain available until expended: Provided, That for funds provided by this Act or any other prior Act, the limitation regarding the size of the watershed or subwatershed exceeding two hundred and fifty thousand acres in which such activities can be undertaken shall only apply for activities undertaken for the primary purpose of flood prevention (including structural and land treatment measures): Provided further, That of the amounts made available under this heading, $65,000,000 shall be allocated to projects and activities that can commence promptly following enactment; that address regional priorities for flood prevention, agricultural water management, inefficient irrigation systems, fish and wildlife habitat, or watershed protection; or that address authorized ongoing projects under the authorities of section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534) with a primary purpose of watershed protection by preventing floodwater damage and stabilizing stream channels, tributaries, and banks to reduce erosion and sediment transport: Provided further, That of the amounts made available under this heading, $10,000,000 shall remain available until expended for the authorities under 16 U.S.C. 1001–1005 and 1007–1009 for authorized ongoing watershed projects with a primary purpose of providing water to rural communities.WATERSHED REHABILITATION PROGRAM Under the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $10,000,000 is provided.CORPORATIONSThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fundREIMBURSEMENT FOR NET REALIZED LOSSES(INCLUDING TRANSFERS OF FUNDS)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.HAZARDOUS WASTE MANAGEMENT(LIMITATION ON EXPENSES)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $15,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Solid Waste Disposal Act (42 U.S.C. 6961).  IIIRURAL DEVELOPMENT PROGRAMSOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $812,000: Provided, That funds made available by this Act to an agency in the Rural Development mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Rural developmentSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses for carrying out the administration and implementation of Rural Development programs, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $264,024,000: Provided, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support Rural Development programs: Provided further, That in addition to any other funds appropriated for purposes authorized by section 502(i) of the Housing Act of 1949 (42 U.S.C. 1472(i)), any amounts collected under such section, as amended by this Act, will immediately be credited to this account and will remain available until expended for such purposes.Rural housing serviceRURAL HOUSING INSURANCE FUND PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $1,000,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $28,000,000 for section 504 housing repair loans; $40,000,000 for section 515 rental housing; $230,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans. For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $55,400,000 shall be for direct loans; section 504 housing repair loans, $2,215,000; section 523 self-help housing land development loans, $269,000; section 524 site development loans, $355,000; and repair, rehabilitation, and new construction of section 515 rental housing, $6,688,000: Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2021: Provided further, That the Secretary shall implement provisions to provide incentives to nonprofit organizations and public housing authorities to facilitate the acquisition of Rural Housing Service (RHS) multifamily housing properties by such nonprofit organizations and public housing authorities that commit to keep such properties in the RHS multifamily housing program for a period of time as determined by the Secretary, with such incentives to include, but not be limited to, the following: allow such nonprofit entities and public housing authorities to earn a Return on Investment on their own resources to include proceeds from low income housing tax credit syndication, own contributions, grants, and developer loans at favorable rates and terms, invested in a deal; and allow reimbursement of organizational costs associated with owner’s oversight of asset referred to as Asset Management Fee of up to $7,500 per property. In addition, for the cost of direct loans, grants, and contracts, as authorized by sections 514 and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1486), $15,093,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $412,254,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.RENTAL ASSISTANCE PROGRAMFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) of the Housing Act of 1949 or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,410,000,000, of which $40,000,000 shall be available until September 30, 2022; and in addition such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: Provided, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a one-year period: Provided further, That upon request by an owner of a project financed by an existing loan under section 514 or 515 of the Act, the Secretary may renew the rental assistance agreement for a period of 20 years or until the term of such loan has expired, subject to annual appropriations: Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for purposes of any debt reduction, maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2021 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act: Provided further, That except as provided in the fourth proviso under this heading and notwithstanding any other provision of the Act, the Secretary may recapture rental assistance provided under agreements entered into prior to fiscal year 2021 for a project that the Secretary determines no longer needs rental assistance and use such recaptured funds for current needs. MULTI-FAMILY HOUSING REVITALIZATION PROGRAM ACCOUNTFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $68,000,000, to remain available until expended: Provided, That of the funds made available under this heading, $40,000,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: Provided further, That of the funds made available under this heading, $28,000,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading.MUTUAL AND SELF-HELP HOUSING GRANTS For grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $31,000,000, to remain available until expended.RURAL HOUSING ASSISTANCE GRANTSFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, and 1490m, $45,000,000, to remain available until expended.RURAL COMMUNITY FACILITIES PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,800,000,000 for direct loans and $500,000,000 for guaranteed loans.For the cost of direct loans, loan guarantees and grants, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $74,000,000, to remain available until expended: Provided, That $6,000,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: Provided further, That $6,000,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: Provided further, That of the amount appropriated under this heading, $25,000,000 shall be available to cover the subsidy costs for loans or loan guarantees under this heading: Provided further, That if any such funds remain unobligated for the subsidy costs after June 30, 2021, the unobligated balance may be transferred to the grant programs funded under this heading: Provided further, That any unobligated balances from prior year appropriations under this heading for the cost of direct loans, loan guarantees and grants, including amounts deobligated or cancelled, may be made available to cover the subsidy costs for direct loans and or loan guarantees under this heading in this fiscal year: Provided further, That no amounts may be made available pursuant to the preceding proviso from amounts that were designated by the Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That $5,000,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural business—Cooperative serviceRURAL BUSINESS PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For the cost of loan guarantees and grants, for the rural business development programs authorized by section 310B and described in subsections (a), (c), (f) and (g) of section 310B of the Consolidated Farm and Rural Development Act, $56,400,000, to remain available until expended: Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $9,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.), the Northern Border Regional Commission (40 U.S.C. 15101 et seq.), and the Appalachian Regional Commission (40 U.S.C. 14101 et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: Provided further, That of the amount appropriated under this heading, not to exceed $2,000,000 shall be for Rural Business Development Grants in rural coastal communities, with priority given to National Scenic Areas that were devastated by wildfires that are in need of economic development assistance, to support innovation and job growth: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.INTERMEDIARY RELENDING PROGRAM FUND ACCOUNT(INCLUDING TRANSFER OF FUNDS)For the principal amount of direct loans, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), $18,889,000.For the cost of direct loans, $2,939,000, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), of which $557,000 shall be available through June 30, 2021, for Federally Recognized Native American Tribes; and of which $1,072,000 shall be available through June 30, 2021, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, for administrative expenses to carry out the direct loan programs, $4,468,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.RURAL ECONOMIC DEVELOPMENT LOANS PROGRAM ACCOUNTFor the principal amount of direct loans, as authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $50,000,000.The cost of grants authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects shall not exceed $10,000,000.RURAL COOPERATIVE DEVELOPMENT GRANTSFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $26,600,000, of which $2,800,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $15,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 210A of the Agricultural Marketing Act of 1946, of which $3,000,000, to remain available until expended, shall be for Agriculture Innovation Centers authorized pursuant to section 6402 of Public Law 107–171. RURAL MICROENTREPRENEUR ASSISTANCE PROGRAMFor the cost of loans and grants, $6,000,000 under the same terms and conditions as authorized by section 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s): Provided, That such costs of loans, including the cost of modifying such loans, shall be defined in section 502 of the Congressional Budget Act of 1974.RURAL ENERGY FOR AMERICA PROGRAM For the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $392,000: Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974. Rural utilities serviceRURAL WATER AND WASTE DISPOSAL PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(2) of the Consolidated Farm and Rural Development Act, as follows: $1,400,000,000 for direct loans; and $50,000,000 for guaranteed loans.For the cost of loan guarantees and grants, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, for rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $621,567,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $5,000,000 shall be available for the rural utilities program described in section 306E of such Act: Provided, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for grants authorized by section 306A(i)(2) of the Consolidated Farm and Rural Development Act in addition to funding authorized by section 306A(i)(1) of such Act: Provided further, That $68,000,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by section 306C(a)(2)(B) and section 306D of the Consolidated Farm and Rural Development Act, and Federally Recognized Native American Tribes authorized by 306C(a)(1) of such Act: Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: Provided further, That not to exceed $35,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $8,000,000 shall be made available for a grant to a qualified nonprofit multi-State regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: Provided further, That not to exceed $20,157,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: Provided further, That not to exceed $4,000,000 of the amounts made available under this heading shall be for solid waste management grants: Provided further, That $10,000,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): Provided further, That any prior year balances for high-energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading. RURAL ELECTRIFICATION AND TELECOMMUNICATIONS LOANS PROGRAM ACCOUNT(INCLUDING TRANSFER OF FUNDS)The principal amount of direct and guaranteed loans as authorized by sections 305, 306, and 317 of the Rural Electrification Act of 1936 (7 U.S.C. 935, 936, and 940g) shall be made as follows: loans made pursuant to sections 305, 306, and 317, notwithstanding 317(c), of that Act, rural electric, $5,500,000,000; guaranteed underwriting loans pursuant to section 313A of that Act, $750,000,000; 5 percent rural telecommunications loans, cost of money rural telecommunications loans, and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $690,000,000: Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, design and engineering or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon subsurface utilization and storage systems. For the cost of direct loans as authorized by section 305 of the Rural Electrification Act of 1936 (7 U.S.C. 935), including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, cost of money rural telecommunications loans, $2,277,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $33,270,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.DISTANCE LEARNING, TELEMEDICINE, AND BROADBAND PROGRAMFor the principal amount of broadband telecommunication loans, $11,869,000.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $60,000,000, to remain available until expended: Provided, That $3,000,000 shall be made available for grants authorized by section 379G of the Consolidated Farm and Rural Development Act: Provided further, That funding provided under this heading for grants under section 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $2,000,000, to remain available until expended: Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $35,000,000, to remain available until expended, for the Community Connect Grant Program authorized by 7 U.S.C. 950bb–3. IVDOMESTIC FOOD PROGRAMSOffice of the Under Secretary for Food, Nutrition, and Consumer ServicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition, and Consumer Services, $809,000: Provided, That funds made available by this Act to an agency in the Food, Nutrition and Consumer Services mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Food and Nutrition ServiceCHILD NUTRITION PROGRAMS(INCLUDING TRANSFERS OF FUNDS)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $25,118,440,000 to remain available through September 30, 2022, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: Provided, That of the total amount available, $18,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): Provided further, That of the total amount available, $15,299,000 shall be available to carry out studies and evaluations and shall remain available until expended: Provided further, That of the total amount available, $30,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment, with a value of greater than $1,000, needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program: Provided further, That of the total amount available, $42,000,000 shall remain available until expended to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80): Provided further, That section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence by striking 2010 through 2021 and inserting 2010 through 2022: Provided further, That section 9(h)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(3)) is amended in the first sentence by striking For fiscal year 2020 and inserting For fiscal year 2021: Provided further, That section 9(h)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(4)) is amended in the first sentence by striking For fiscal year 2020 and inserting For fiscal year 2021.SPECIAL SUPPLEMENTAL NUTRITION PROGRAM FOR WOMEN, INFANTS, AND CHILDREN (WIC)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,000,000,000, to remain available through September 30, 2022: Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $90,000,000 shall be used for breastfeeding peer counselors and other related activities, and $14,000,000 shall be used for infrastructure: Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: Provided further, That upon termination of a federally mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency.SUPPLEMENTAL NUTRITION ASSISTANCE PROGRAMFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $114,035,578,000, of which $3,000,000,000, to remain available through September 30, 2023, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally Recognized Tribes participating in the Food Distribution Program on Indian Reservations: Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: Provided further, That funds made available for Employment and Training under this heading shall remain available through September 30, 2022: Provided further, That funds made available under this heading for section 28(d)(1), section 4(b), and section 27(a) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2022: Provided further, That with respect to funds made available under this heading for section 28(d)(1), the Secretary shall use 2 percent for administration, training and technical assistance, and pilot projects under section 28: Provided further, That none of the funds made available under this heading may be obligated or expended in contravention of section 213A of the Immigration and Nationality Act (8 U.S.C. 1183A): Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.COMMODITY ASSISTANCE PROGRAMFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $426,700,000, to remain available through September 30, 2022: Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2021 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2022: Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 20 percent for costs associated with the distribution of commodities.NUTRITION PROGRAMS ADMINISTRATIONFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $156,805,000: Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246.
VFOREIGN ASSISTANCE AND RELATED PROGRAMSOffice of the Under Secretary for Trade and Foreign Agricultural AffairsFor necessary expenses of the Office of the Under Secretary for Trade and Foreign Agricultural Affairs, $887,000: Provided, That funds made available by this Act to any agency in the Trade and Foreign Agricultural Affairs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.OFFICE OF CODEX ALIMENTARIUSFor necessary expenses of the Office of Codex Alimentarius, $4,805,000, including not to exceed $40,000 for official reception and representation expenses.Foreign Agricultural ServiceSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Foreign Agricultural Service, including not to exceed $250,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $221,835,000, of which no more than 6 percent shall remain available until September 30, 2022, for overseas operations to include the payment of locally employed staff: Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.FOOD FOR PEACE TITLE I DIRECT CREDIT AND FOOD FOR PROGRESS PROGRAM ACCOUNT(INCLUDING TRANSFER OF FUNDS)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $112,000, shall be transferred to and merged with the appropriation for Farm Production and Conservation Business Center, Salaries and Expenses.FOOD FOR PEACE TITLE II GRANTSFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,740,000,000, to remain available until expended.MCGOVERN-DOLE INTERNATIONAL FOOD FOR EDUCATION AND CHILD NUTRITION PROGRAM GRANTSFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $230,000,000, to remain available until expended: Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein: Provided further, That of the amount made available under this heading, not more than 10 percent, but not less than $23,000,000, shall remain available until expended to purchase agricultural commodities as described in subsection 3107(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(a)(2)).COMMODITY CREDIT CORPORATION EXPORT (LOANS) CREDIT GUARANTEE PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For administrative expenses to carry out the Commodity Credit Corporation's Export Guarantee Program, GSM 102 and GSM 103, $6,381,000, to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,063,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $318,000 shall be transferred to and merged with the appropriation for Farm Production and Conservation Business Center, Salaries and Expenses. VIRELATED AGENCY AND FOOD AND DRUG ADMINISTRATIONDepartment of Health and Human ServicesFOOD AND DRUG ADMINISTRATIONSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; in addition to amounts appropriated to the FDA Innovation Account, for carrying out the activities described in section 1002(b)(4) of the 21st Century Cures Act (Public Law 114–255); for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $5,876,025,000: Provided, That of the amount provided under this heading, $1,107,199,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $236,059,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $520,208,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $42,494,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $33,340,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $22,797,000 shall be derived from generic new animal drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $712,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended: Provided further, That in addition to and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and generic new animal drug user fees that exceed the respective fiscal year 2021 limitations are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and generic new animal drug assessments for fiscal year 2021, including any such fees collected prior to fiscal year 2021 but credited for fiscal year 2021, shall be subject to the fiscal year 2021 limitations: Provided further, That the Secretary may accept payment during fiscal year 2021 of user fees specified under this heading and authorized for fiscal year 2022, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2022 for which the Secretary accepts payment in fiscal year 2021 shall not be included in amounts under this heading: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated: (1) $1,099,160,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs, of which no less than $15,000,000 shall be used for inspections of foreign seafood manufacturers and field examinations of imported seafood; (2) $1,996,126,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $437,071,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $244,350,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $609,121,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $66,712,000 shall be for the National Center for Toxicological Research; (7) $681,513,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) $188,707,000 shall be for Rent and Related activities, of which $52,944,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) $235,112,000 shall be for payments to the General Services Administration for rent; and (10) $318,153,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Food Policy and Response, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in addition to funds otherwise made available for oversight of the Food and Drug Administration: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, priority review user fees authorized by 21 U.S.C. 360n and 360ff, food and feed recall fees, food reinspection fees, and voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized by 21 U.S.C. 379j–62, prescription drug wholesale distributor licensing and inspection fees authorized by 21 U.S.C. 353(e)(3), third-party logistics provider licensing and inspection fees authorized by 21 U.S.C. 360eee–3(c)(1), third-party auditor fees authorized by 21 U.S.C. 384d(c)(8), medical countermeasure priority review voucher user fees authorized by 21 U.S.C. 360bbb–4a, and fees relating to over-the-counter monograph drugs authorized by 21 U.S.C. 379j–72 shall be credited to this account, to remain available until expended.BUILDINGS AND FACILITIESFor plans, construction, repair, improvement, extension, alteration, demolition, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $12,788,000, to remain available until expended.FDA INNOVATION ACCOUNT, CURES ACT(INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the purposes described under section 1002(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes under the heading Salaries and Expenses, $70,000,000, to remain available until expended: Provided, That amounts appropriated in this paragraph are appropriated pursuant to section 1002(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1002(b)(2)(A) of such Act, and may be transferred by the Commissioner of Food and Drugs to the appropriation for Department of Health and Human Services Food and Drug Administration Salaries and Expenses solely for the purposes provided in such Act: Provided further, That upon a determination by the Commissioner that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the account: Provided further, That such transfer authority is in addition to any other transfer authority provided by law.INDEPENDENT AGENCYFarm Credit AdministrationLIMITATION ON ADMINISTRATIVE EXPENSESNot to exceed $80,400,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: Provided, That this limitation shall not apply to expenses associated with receiverships: Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress: Provided further, That the purposes of section 3.7(b)(2)(A)(i) of the Farm Credit Act of 1971 (12 U.S.C. 2128(b)(2)(A)(i)), the Farm Credit Administration may exempt, an amount in its sole discretion, from the application of the limitation provided in that clause of export loans described in the clause guaranteed or insured in a manner other than described in subclause (II) of the clause.
VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)
701.The Secretary may use any appropriations made available to the Department of Agriculture in this Act to purchase new passenger motor vehicles, in addition to specific appropriations for this purpose, so long as the total number of vehicles purchased in fiscal year 2021 does not exceed the number of vehicles owned or leased in fiscal year 2018: Provided, That, prior to purchasing additional motor vehicles, the Secretary must determine that such vehicles are necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety: Provided further, That the Secretary may not increase the Department of Agriculture's fleet above the 2018 level unless the Secretary notifies in writing, and receives approval from, the Committees on Appropriations of both Houses of Congress within 30 days of the notification.
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department’s National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 716 of this Act: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to initiate, plan, develop, implement, or make any changes to remove or relocate any systems, missions, personnel, or functions of the offices of the Chief Financial Officer and the Chief Information Officer, co-located with or from the National Finance Center prior to written notification to and prior approval of the Committee on Appropriations of both Houses of Congress and in accordance with the requirements of section 716 of this Act: Provided further, That the National Finance Center Information Technology Services Division personnel and data center management responsibilities, and control of any functions, missions, and systems for current and future human resources management and integrated personnel and payroll systems (PPS) and functions provided by the Chief Financial Officer and the Chief Information Officer shall remain in the National Finance Center and under the management responsibility and administrative control of the National Finance Center: Provided further, That the Secretary of Agriculture and the offices of the Chief Financial Officer shall actively market to existing and new Departments and other government agencies National Finance Center shared services including, but not limited to, payroll, financial management, and human capital shared services and allow the National Finance Center to perform technology upgrades: Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture attributable to the amounts in excess of the true costs of the shared services provided by the National Finance Center and budgeted for the National Finance Center, the Secretary shall reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement, delivery, and implementation of financial, administrative, and information technology services, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of both Houses of Congress: Provided further, That the limitations on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center.
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act.
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That, notwithstanding section 11319 of title 40, United States Code, none of the funds available to the Department of Agriculture for information technology shall be obligated for projects, contracts, or other agreements over $25,000 prior to receipt of written approval by the Chief Information Officer: Provided further, That the Chief Information Officer may authorize an agency to obligate funds without written approval from the Chief Information Officer for projects, contracts, or other agreements up to $250,000 based upon the performance of an agency measured against the performance plan requirements described in the explanatory statement accompanying Public Law 113–235.
707.Funds made available under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 708.Notwithstanding any other provision of law, any former Rural Utilities Service borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313B(a) of such Act in the same manner as a borrower under such Act.
709.
(a)Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency shall remain available through September 30, 2022, for information technology expenses. (b)Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Rural Development mission area shall remain available through September 30, 2022, for information technology expenses.
710.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 711.In the case of each program established or amended by the Agricultural Act of 2014 (Public Law 113–79) or by a successor to that Act, other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation—
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and (2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section.
712.Of the funds made available by this Act, not more than $2,900,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 713. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 714.Notwithstanding subsection (b) of section 14222 of Public Law 110–246 (7 U.S.C. 612c–6; in this section referred to as section 14222), none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c; in this section referred to as section 32) in excess of $1,359,864,000 (exclusive of carryover appropriations from prior fiscal years), as follows: Child Nutrition Programs Entitlement Commodities— $485,000,000; State Option Contracts— $5,000,000; Removal of Defective Commodities— $2,500,000; Administration of Section 32 Commodity Purchases— $36,746,000: Provided, That of the total funds made available in the matter preceding this proviso that remain unobligated on October 1, 2021, such unobligated balances shall carryover into fiscal year 2022 and shall remain available until expended for any of the purposes of section 32, except that any such carryover funds used in accordance with clause (3) of section 32 may not exceed $350,000,000 and may not be obligated until the Secretary of Agriculture provides written notification of the expenditures to the Committees on Appropriations of both Houses of Congress at least two weeks in advance: Provided further, That, with the exception of any available carryover funds authorized in any prior appropriations Act to be used for the purposes of clause (3) of section 32, none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture to carry out clause (3) of section 32.
715.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2022 appropriations Act. 716. (a)None of the funds provided by this Act, or provided by previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that—
(1)creates new programs; (2)eliminates a program, project, or activity;
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4)relocates an office or employees;
(5)reorganizes offices, programs, or activities; or (6)contracts out or privatizes any functions or activities presently performed by Federal employees;
unless the Secretary of Agriculture or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. (b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that—
(1)augments existing programs, projects, or activities; (2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority.
(c)The Secretary of Agriculture or the Secretary of Health and Human Services shall notify in writing and receive approval from the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. (d)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for—
(1)modifying major capital investments funding levels, including information technology systems, that involves increasing or decreasing funds in the current fiscal year for the individual investment in excess of $500,000 or 10 percent of the total cost, whichever is less; (2)realigning or reorganizing new, current, or vacant positions or agency activities or functions to establish a center, office, branch, or similar entity with five or more personnel; or
(3)carrying out activities or functions that were not described in the budget request; unless the agencies funded by this Act notify, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of using the funds for these purposes.
(e)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture or the Secretary of Health and Human Services receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 717.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan.
718.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, or the Farm Credit Administration shall be used to transmit or otherwise make available reports, questions, or responses to questions that are a result of information requested for the appropriations hearing process to any non-Department of Agriculture, non-Department of Health and Human Services, or non-Farm Credit Administration employee. 719.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency.
720.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 60 days in a fiscal year unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 721.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of both Houses of Congress a detailed spending plan by program, project, and activity for all the funds made available under this Act including appropriated user fees, as defined in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).
722.Of the unobligated balances from amounts made available for the supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $1,250,000,000 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
723.For the purposes of determining eligibility or level of program assistance for Rural Development programs the Secretary shall not include incarcerated prison populations. 724.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance.
725.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services, including cloud adoption and migration, of primary benefit to the agencies of the Department of Agriculture.
726.None of the funds made available by this Act may be used to implement, administer, or enforce the variety requirements of the final rule entitled Enhancing Retailer Standards in the Supplemental Nutrition Assistance Program (SNAP) published by the Department of Agriculture in the Federal Register on December 15, 2016 (81 Fed. Reg. 90675) until the Secretary of Agriculture amends the definition of the term variety as de fined in section 278.1(b)(1)(ii)(C) of title 7, Code of Federal Regulations, and variety as applied in the definition of the term staple food as defined in section 271.2 of title 7, Code of Federal Regulations, to increase the number of items that qualify as acceptable varieties in each staple food category so that the total number of such items in each staple food category exceeds the number of such items in each staple food category included in the final rule as published on December 15, 2016: Provided, That until the Secretary promulgates such regulatory amendments, the Secretary shall apply the requirements regarding acceptable varieties and breadth of stock to Supplemental Nutrition Assistance Program retailers that were in effect on the day before the date of the enactment of the Agricultural Act of 2014 (Public Law 113–79).
727.In carrying out subsection (h) of section 502 of the Housing Act of 1949 (42 U.S.C. 1472), the Secretary of Agriculture shall have the same authority with respect to loans guaranteed under such section and eligible lenders for such loans as the Secretary has under subsections (h) and (j) of section 538 of such Act (42 U.S.C. 1490p–2) with respect to loans guaranteed under such section 538 and eligible lenders for such loans. 728.None of the funds made available by this Act may be used to propose, promulgate, or implement any rule, or take any other action with respect to, allowing or requiring information intended for a prescribing health care professional, in the case of a drug or biological product subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), to be distributed to such professional electronically (in lieu of in paper form) unless and until a Federal law is enacted to allow or require such distribution.
729.None of the funds made available by this or any other Act may be used to carry out the final rule promulgated by the Food and Drug Administration and put into effect November 16, 2015, in regards to the hazard analysis and risk-based preventive control requirements of the current good manufacturing practice, hazard analysis, and risk-based preventive controls for food for animals rule with respect to the regulation of the production, distribution, sale, or receipt of dried spent grain byproducts of the alcoholic beverage production process. 730.There is hereby appropriated $11,000,000, to remain available until expended, to carry out section 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a): Provided, That the Secretary may allow eligible entities, or comparable entities that provide energy efficiency services using their own billing mechanism to offer loans to customers in any part of their service territory and to offer loans to replace a manufactured housing unit with another manufactured housing unit, if replacement would be more cost effective in saving energy.
731.
(a)The Secretary of Agriculture shall— (1)conduct audits in a manner that evaluates the following factors in the country or region being audited, as applicable—
(A)veterinary control and oversight; (B)disease history and vaccination practices;
(C)livestock demographics and traceability; (D)epidemiological separation from potential sources of infection;
(E)surveillance practices; (F)diagnostic laboratory capabilities; and
(G)emergency preparedness and response; and (2)promptly make publicly available the final reports of any audits or reviews conducted pursuant to subsection (1).
(b)This section shall be applied in a manner consistent with United States obligations under its international trade agreements. 732.None of the funds made available by this Act may be used to implement section 3.7(f) of the Farm Credit Act of 1971 in a manner inconsistent with section 343(a)(13) of the Consolidated Farm and Rural Development Act.
733.None of the funds made available by this Act may be used to carry out any activities or incur any expense related to the issuance of licenses under section 3 of the Animal Welfare Act (7 U.S.C. 2133), or the renewal of such licenses, to class B dealers who sell dogs and cats for use in research, experiments, teaching, or testing. 734. (a) (1)No Federal funds made available for this fiscal year for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926 et seq.) shall be used for a project for the construction, alteration, maintenance, or repair of a public water or wastewater system unless all of the iron and steel products used in the project are produced in the United States.
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. (b)Subsection (a) shall not apply in any case or category of cases in which the Secretary of Agriculture (in this section referred to as the Secretary) or the designee of the Secretary finds that—
(1)applying subsection (a) would be inconsistent with the public interest; (2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities or of a satisfactory quality; or
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. (c)If the Secretary or the designee receives a request for a waiver under this section, the Secretary or the designee shall make available to the public on an informal basis a copy of the request and information available to the Secretary or the designee concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary or the designee shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Department.
(d)This section shall be applied in a manner consistent with United States obligations under international agreements. (e)The Secretary may retain up to 0.25 percent of the funds appropriated in this Act for Rural Utilities Service—Rural Water and Waste Disposal Program Account for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.
(f)Subsection (a) shall not apply with respect to a project for which the engineering plans and specifications include use of iron and steel products otherwise prohibited by such subsection if the plans and specifications have received required approvals from State agencies prior to the date of enactment of this Act. (g)For purposes of this section, the terms United States and State shall include each of the several States, the District of Columbia, and each Federally recognized Indian tribe.
735.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 736.Of the total amounts made available by this Act for direct loans and grants in section 730 and in the following headings: Rural Housing Service—Rural Housing Insurance Fund Program Account; Rural Housing Service—Mutual and Self-Help Housing Grants; Rural Housing Service—Rural Housing Assistance Grants; Rural Housing Service—Rural Community Facilities Program Account; Rural Business-Cooperative Service—Rural Business Program Account; Rural Business-Cooperative Service—Rural Economic Development Loans Program Account; Rural Business-Cooperative Service—Rural Cooperative Development Grants; Rural Utilities Service—Rural Water and Waste Disposal Program Account; Rural Utilities Service—Rural Electrification and Telecommunications Loans Program Account; and Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program, to the maximum extent feasible, at least 10 percent of the funds shall be allocated for assistance in persistent poverty counties under this section, including, notwithstanding any other provision regarding population limits, any county seat of such a persistent poverty county that has a population that does not exceed the authorized population limit by more than 10 percent: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses, and 2007–2011 American Community Survey 5-year average, or any territory or possession of the United States: Provided further, That with respect to specific activities for which program levels have been made available by this Act that are not supported by budget authority, the requirements of this section shall be applied to such program level.
737.In addition to any other funds made available in this Act or any other Act, there is appropriated $12,000,000 to carry out section 18(g)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)), to remain available until expended: Provided, That notwithstanding section 18(g)(3)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769 (g)(3)(c)), the total grant amount provided to a farm to school grant recipient in fiscal year 2021 shall not exceed $500,000.
738.There is hereby appropriated $5,000,000, to remain available until September 30, 2022, for the cost of loans and grants that is consistent with section 4206 of the Agricultural Act of 2014, for necessary expenses of the Secretary to support projects that provide access to healthy food in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities. 739.For an additional amount for Animal and Plant Health Inspection Service—Salaries and Expenses, $8,500,000, to remain available until September 30, 2022, for one-time control and management and associated activities directly related to the multiple-agency response to citrus greening.
740.None of the funds made available by this Act may be used to notify a sponsor or otherwise acknowledge receipt of a submission for an exemption for investigational use of a drug or biological product under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)) or section 351(a)(3) of the Public Health Service Act (42 U.S.C. 262(a)(3)) in research in which a human embryo is intentionally created or modified to include a heritable genetic modification. Any such submission shall be deemed to have not been received by the Secretary, and the exemption may not go into effect. 741.None of the funds made available by this or any other Act may be used to enforce the final rule promulgated by the Food and Drug Administration entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption, and published on November 27, 2015, with respect to the regulation of entities that grow, harvest, pack, or hold wine grapes, hops, pulse crops, or almonds.
742.There is hereby appropriated $5,000,000, to remain available until September 30, 2022, for a pilot program for the National Institute of Food and Agriculture to provide grants to nonprofit organizations for programs and services to establish and enhance farming and ranching opportunities for military veterans. 743.For school years 2020–2021 and 2021–2022, none of the funds made available by this Act may be used to implement or enforce the matter following the first comma in the second sentence of footnote (c) of section 220.8(c) of title 7, Code of Federal Regulations, with respect to the substitution of vegetables for fruits under the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
744.None of the funds made available by this Act or any other Act may be used— (1)in contravention of section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940), subtitle G of the Agricultural Marketing Act of 1946, or section 10114 of the Agriculture Improvement Act of 2018; or
(2)to prohibit the transportation, processing, sale, or use of hemp, or seeds of such plant, that is grown or cultivated in accordance with subsection section 7606 of the Agricultural Act of 2014 or Subtitle G of the Agricultural Marketing Act of 1946, within or outside the State in which the hemp is grown or cultivated. 745.Out of amounts appropriated to the Food and Drug Administration under title VI, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall, not later than September 30, 2021, and following the review required under Executive Order No. 12866 (5 U.S.C. 601 note; relating to regulatory planning and review), issue advice revising the advice provided in the notice of availability entitled Advice About Eating Fish, From the Environmental Protection Agency and Food and Drug Administration; Revised Fish Advice; Availability (82 Fed. Reg. 6571 (January 19, 2017)), in a manner that is consistent with nutrition science recognized by the Food and Drug Administration on the net effects of seafood consumption.
746.There is hereby appropriated $2,500,000, to remain available until expended, for grants under section 12502 of Public Law 115–334. 747.There is hereby appropriated $2,000,000 to carry out section 1621 of Public Law 110–246.
748.There is hereby appropriated $3,000,000, to remain available until September 30, 2022, to carry out section 4003(b) of Public Law 115–334 relating to demonstration projects for Tribal Organizations. 749.In addition to amounts otherwise made available by this Act and notwithstanding the last sentence of 16 U.S.C. 1310, there is appropriated $4,000,000, to remain available until expended, to implement non-renewable agreements on eligible lands, including flooded agricultural lands, as determined by the Secretary, under the Water Bank Act (16 U.S.C. 1301–1311).
750.The Secretary shall set aside for Rural Economic Area Partnership (REAP) Zones, until August 15, 2021, an amount of funds made available in title III under the headings of Rural Housing Insurance Fund Program Account, Mutual and Self-Help Housing Grants, Rural Housing Assistance Grants, Rural Community Facilities Program Account, Rural Business Program Account, Rural Development Loan Fund Program Account, and Rural Water and Waste Disposal Program Account, equal to the amount obligated in REAP Zones with respect to funds provided under such headings in the most recent fiscal year any such funds were obligated under such headings for REAP Zones. 751.There is hereby appropriated $1,000,000 to carry out section 3307 of Public Law 115–334.
752.The Secretary of Agriculture may waive the matching funds requirement under Section 412(g) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(g)). 753.There is hereby appropriated $2,000,000, to remain available until expended, for a pilot program for the Secretary to provide grants to qualified non-profit organizations and public housing authorities to provide technical assistance, including financial and legal services, to RHS multi-family housing borrowers to facilitate the acquisition of RHS multi-family housing properties in areas where the Secretary determines a risk of loss of affordable housing, by non-profit housing organizations and public housing authorities as authorized by law that commit to keep such properties in the RHS multi-family housing program for a period of time as determined by the Secretary.
754.There is hereby appropriated $7,000,000 to carry out section 222 of Subtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6923) as amended by section 12302 of Public Law 115–334. 755.There is hereby appropriated $1,000,000, to remain available until September 30, 2022, to carry out section 4208 of Public Law 115–334.
756.There is hereby appropriated $5,000,000 to carry out section 12301 of Public Law 115–334. 757.There is hereby appropriated $5,000,000 to carry out section 1450 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222e) as amended by section 7120 of Public Law 115–334.
758.There is hereby appropriated $1,000,000 to carry out section 1671 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5924) as amended by section 7208 of Public Law 115–334. 759.In response to an eligible community where the drinking water supplies are inadequate due to a natural disaster, as determined by the Secretary, including drought or severe weather, the Secretary may provide potable water through the Emergency Community Water Assistance Grant Program for an additional period of time not to exceed 120 days beyond the established period provided under the Program in order to protect public health.
760.There is hereby appropriated $5,000,000 to remain available until September 30, 2022, to carry out section 4206 of Public Law 115–334. 761.Funds made available under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes.
762.Notwithstanding any other provision of law, ARS facilities as described in the Memorandum of Understanding Between the U.S. Department of Agriculture Animal and Plant Health Inspection Service (APHIS) and the U.S. Department of Agriculture Agricultural Research Service (ARS) Concerning Laboratory Animal Welfare (16–6100–0103–MU Revision 16–1) shall be inspected by APHIS for compliance with the Animal Welfare Act and its regulations and standards. 763.There is hereby appropriated $5,000,000, to remain available until expended, to carry out section 2103 of Public Law 115–334: Provided, That the Secretary shall prioritize the wetland compliance needs of areas with significant numbers of individual wetlands, wetland acres, and conservation compliance requests.
764.None of the funds made available by this Act may be used to procure raw or processed poultry products imported into the United States from the People’s Republic of China for use in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child and Adult Care Food Program under section 17 of such Act (42 U.S.C. 1766), the Summer Food Service Program for Children under section 13 of such Act (42 U.S.C. 1761), or the school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). 765.There is hereby appropriated $1,000,000, for an additional amount for Department of Health and Human Services—Food and Drug Administration—Salaries and Expenses to remain available until expended and in addition to amounts otherwise made available for such purposes, for the development of research, education, and outreach partnerships with academic institutions to study and promote seafood safety.
766.There is hereby appropriated $2,000,000, to remain available until September 30, 2022, for the National Institute of Food and Agriculture to issue a competitive grant to support the establishment of an Agriculture Business Innovation Center at a historically black college or university to serve as a technical assistance hub to enhance agriculture-based business development opportunities. 767.For school year 2021–2022, only a school food authority that had a negative balance in the nonprofit school food service account as of December 31, 2020, shall be required to establish a price for paid lunches in accordance with section 12(p) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(p)).
768.There is hereby appropriated $5,000,000 to remain available until September 30, 2022, to carry out section 6424 of Public Law 115–334. 769.In addition to any funds made available in this Act or any other Act, there is hereby appropriated $10,000,000, to remain available until September 30, 2022, for grants from the National Institute of Food and Agriculture to the 1890 Institutions to support the Centers of Excellence.
770.There is hereby appropriated $2,000,000, to remain available until expended, for the Secretary of Agriculture to carry out a pilot program that assists rural hospitals to improve long-term operations and financial health by providing technical assistance through analysis of current hospital management practices. 771.In addition to amounts otherwise made available by this or any other Act, there is hereby appropriated $5,000,000, to remain available until expended, to the Secretary for a pilot program to provide grants to a regional consortium to fund technical assistance and construction of regional wastewater systems for historically impoverished communities that have had difficulty in installing traditional wastewater treatment systems due to soil conditions.
772.The Secretary of Agriculture shall— (1)within 180 days of enactment of this Act publish a notice of proposed rulemaking in the Federal Register seeking public comments on the effects of lifting the stay issued on July 31, 2013 (78 Fed. Reg. 46255) with consideration given to changes in industry and the implementation of certain rulemakings since the publication of the stay;
(2)take public comments on the notice for not more than 60 days; and (3)not later than 180 days after the end of the comment period, publish in the Federal Register the date upon which the stay is lifted if such action is justified based on the comments received.
773.There is hereby appropriated $6,000,000, to remain available until September 30, 2022, to carry out section 23 of the Child Nutrition Act of 1966 (42 U.S.C. 1793), of which $2,000,000 shall be for grants under such section to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, and American Samoa. 774.Any funds made available by this or any other Act that the Secretary withholds pursuant to section 1668(g)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5921(g)(2)), as amended, shall be available for grants for biotechnology risk assessment research: Provided, That the Secretary may transfer such funds among appropriations of the Department of Agriculture for purposes of making such grants.
775.
(a)There is hereby appropriated $531,000,000, to remain available until expended, for an additional amount for section 779 of Public Law 115–141. (b)Section 313(b) of the Rural Electrification Act of 1936, as amended (7 U.S.C. 940c(b)), shall be applied for fiscal year 2021 and each fiscal year thereafter until the specified funding has been expended as if the following were inserted after the final period in subsection (b)(2): In addition, the Secretary shall use $425,000,000 of funds available in this subaccount in fiscal year 2019 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141, shall use $255,000,000 of funds available in this subaccount in fiscal year 2020 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141, and shall use $104,000,000 of funds available in this subaccount in fiscal year 2021 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141.: Provided, That any use of such funds shall be treated as a reprogramming of funds under section 716 of this Act.
(c)Section 787(b) of division B of Public Law 116–94 shall no longer apply. 776.There is hereby appropriated $500,000 to carry out section 224 of Subtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924) as amended by section 12504 of Public Law 115–334.
777.There is hereby appropriated $400,000 to carry out section 1672(g)(4)(B) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(g)(4(B)) as amended by section 7209 of Public Law 115–334. 778.Notwithstanding any other provision of law, the acceptable market name of any engineered animal approved prior to the effective date of the National Bioengineered Food Disclosure Standard (February 19, 2019) shall include the words genetically engineered prior to the existing acceptable market name. 
779.For an additional amount for National Institute of Food and Agriculture—Research and Education Activities, $500,000, to develop a public-private cooperative framework based on open data standards for neutral data repository solutions to preserve and share the big data generated by technological advancements in the agriculture industry and for the preservation and curation of data in collaboration with land-grant universities. 780.Notwithstanding any other provision of law, no funds available to the Department of Agriculture may be used to move any staff office or any agency from the mission area in which it was located on August 1, 2018, to any other mission area or office within the Department in the absence of the enactment of specific legislation affirming such move.
781.There is hereby appropriated $10,000,000, to remain available until expended, for the Secretary of Agriculture to carry out a pilot program to provide financial assistance for rural communities to further develop renewable energy. 782.Section 7605(b) of the Agriculture Improvement Act of 2018 (7 U.S.C. 5940 note; Public Law 115–334) is amended by striking September 30, 2021 and inserting January 1, 2022. 
783.Section 9(i)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2018(i)(2)) is amended by striking December 31, 2020 and inserting December 31, 2021.  784.Section 779 of Public Law 115–141 is amended by striking expansion efforts made and inserting service in a service area in the fourth proviso, and by inserting , unless such service area is not provided sufficient access to broadband at the minimum service threshold after Rural Utilities Service in the fourth proviso.
785.In addition to amounts otherwise provided, there is hereby appropriated $1,000,000, to remain available until expended, to carry out activities authorized under subsections (a)(2) and (e)(2) of Section 21 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b–1(a)(2) and (e)(2)). 786.The Secretary, acting through the Chief of the Natural Resources Conservation Service, may use funds appropriated under this Act for the Watershed and Flood Prevention Operations Program and the Watershed Rehabilitation Program carried out pursuant to the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.), and for the Emergency Watershed Protection Program carried out pursuant to section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) to provide technical services for such programs pursuant to section 1252(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3851(a)(1)), notwithstanding subsection (c) of such section.
787.
(a)The Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs (Commissioner), shall develop and, if it determines feasible, implement a number of options for regulating the export of shrimp to the United States from other countries, including the three largest exporting countries by volume to the United States over the last three calendar years, such as sampling of products prior to export to the United States, increasing foreign inspections of export facilities, increased seafood importer inspections, foreign surveillance inspections at overseas manufacturing sites, enhanced import screening, higher rates of examination and sampling, use of third-party audits, and formal seafood arrangements with foreign competent authorities. (b)The Commissioner shall especially give priority consideration to the following with the funds appropriated—
(1)that appropriate controls are applied to shrimp feed and production ponds, processing plants, and facilities throughout the chain of distribution to determine compliance with seafood safety requirements; (2)dedicate its inspectional effort to determine compliance with seafood arrangements, once established, from any dedicated funds;
(3)provide an annual report to the Committee before the end of fiscal years 2021, 2022, and 2023 with the reporting requirement goal being to provide the Committee information related to FDA’s oversight of the safety of shrimp products imported into the United States. 788.There is hereby appropriated $1,000,000 to carry out the duties of the working group established under section 770 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 89).
789.None of the funds made available by this or any other act may be used to restrict the offering of low-fat (1% fat) flavored milk in the National School Lunch Program or School Breakfast Program, as long as such milk is not inconsistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990. 790.The Commissioner of the Food and Drug Administration shall develop a plan within 180 days of enactment that would allow the Agency to identify, detain and refuse all FDA regulated products originating from foreign establishments that did not allow FDA investigators immediate physical access to the registered establishment and its records to determine a registered establishment’s ongoing compliance with FDA laws and regulations. Any foreign establishment that meets these criteria may be placed on import alert. This import alert would be specific for this foreign establishment, focusing on detaining all products from this establishment.
791.In administering the pilot program established by section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141), the Secretary of Agriculture may, for purposes of determining entities eligible to receive assistance, consider those communities which are Areas Rural in Character: Provided, That not more than 10 percent of the funds made available by section 775 may be used for this purpose.
792.There is hereby appropriated $45,861,000 for the Goodfellow Federal facility, to remain available until expended, of which $20,000,000 shall be transferred to and merged with the appropriation for Office of the Chief Information Officer, $16,046,000 shall be transferred to and merged with the appropriation for Food Safety and Inspection Service, and of which $9,815,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.  793.Of the unobligated balances from prior year appropriations made available under the heading Distance Learning, Telemedicine, and Broadband Program for the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $12,000,000 are hereby rescinded.
794.Funds made available in the Consolidated Appropriations Act, 2016 (Public Law 114–113) for the Rural Community Facilities Program Account under section 306 of the Consolidated Farm and Rural Development Act, 7 U.S.C. 1926, for the principal amount of direct loans to eligible approved re-lenders are to remain available through fiscal year 2026 for the liquidation of valid obligations incurred in fiscal year 2016.  795.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel—
(1)to inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603); (2)to inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or
(3)to implement or enforce section 352.19 of title 9, Code of Federal Regulations (or a successor regulation). 796.Not later than 1 year after the date of enactment of this Act, the National Academy of Sciences, Engineering, and Medicine shall complete a review and provide a report to the Secretary of Agriculture, the Secretary of Health and Human Services, and the Congress, on the most recent edition of the dietary guidelines for Americans that includes the following:
(1)A comparative analysis of the scientific methodologies, review protocols, and evaluation processes used to develop the most recently issued guidelines as compared to recommendations included in the National Academy of Sciences, Engineering, and Medicine September 2017 report entitled Redesigning the Process for Establishing the Dietary Guidelines for Americans. (2)A comparative analysis of the scientific studies used to develop such guidelines to determine the dietary needs of Americans with diet-related metabolic diseases as compared to the most current and rigorous scientific studies on diet and diet-related metabolic diseases available.
(3)An analysis of how full implementation of the recommendations described in paragraph (1) would have affected the most recently issued guidelines. 797. (a)There is hereby appropriated $3,000,000, to remain available until expended, for a pilot program for the Animal and Plant Health Inspection Service to provide grants to State departments of agriculture and forestry commissions in states identified in the final environmental assessment published in the Federal Register on September 23, 2020 (85 Fed. Reg. 59735), to combat and treat cogongrass through established cogongrass control programs.
(b)Any remaining unobligated balances of funds made available for field crop and rangeland ecosystem pests under the heading Animal and Plant Health Inspection Service—Salaries and Expenses, in the Consolidated Appropriations Act, 2019 (Public Law 116–6) and the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), and specifically provided as funds for APHIS to partner with states in the control and eradication of the cogongrass weed in the conference report accompanying Public Law 116–6 and in the explanatory statement described in section 4 in the matter preceding division A of Public Law 116–94, are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated, to remain available until expended in addition to other funds as may be available for such purposes, for the same purposes and under the same conditions as the funds made available under subsection (a) of this section. (c)Not to exceed 2 percent of the funds provided under this section shall be available for necessary costs of grant administration.
798.For an additional amount for National Institute of Food and Agriculture—Research and Education Activities, $300,000, for the Under Secretary for Research, Education, and Economics to convene a blue-ribbon panel for the purpose of evaluating the overall structure of research and education through the public and land-grant universities, including 1890 Institutions, to define a new architecture that can better integrate, coordinate, and assess economic impact of the collective work of these institutions. 799.For an additional amount for National Institute of Food and Agriculture—Research and Education Activities, $4,000,000, to remain available until September 30, 2022, for a competitive grant to an institution in the land-grant university system to establish a Farm of the Future testbed and demonstration site.
799A.There is hereby appropriated $22,000,000, to remain available until expended, to carry out section 12513 of Public Law 115–334: Provided, That of the amounts made available, $20,000,000 shall be for established dairy business innovation initiatives and the Secretary shall take measures to ensure an equal distribution of funds between the three regional innovation initiatives.
799B.None of the funds appropriated or otherwise made available by this Act shall be available for the United States Department of Agriculture to propose, finalize or implement any regulation that would promulgate new user fees pursuant to 31 U.S.C. 9701 after the date of the enactment of this Act. 799C. (a)Any remaining unobligated balances of funds made available under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in subsections (b) and (d) of section 791 of division B of the Further Consolidated Appropriations Act, 2020 Public Law 116–94 for block grants to eligible states and territories pursuant to the first proviso under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in the Additional Supplemental Appropriations for Disaster Relief Act of 2019 Public Law 116–20, as amended by subsection (c) of section 791 of division B Public Law 116–94, may be made available for any of the other purposes and under the same authorities and conditions for those purposes as the funds made available under such heading in such Act, and for the purposes specified and under the same authorities and conditions as in the first, second, third, and fourth provisos of subsection (b) of section 791 of division B of Public Law 116–94: Provided, That this section shall not be effective before the award of the block grants that were announced prior to the date of enactment of this Act: Provided further, That any block grant amounts that were announced prior to the date of enactment of this Act and are subsequently awarded shall not be returned to the Farm Service Agency until the date specified in the grant agreement. 
(b)Of the remaining unobligated balances of funds made available under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), $1,000,000,000 shall be made available for the same purposes and under the same authorities and conditions as the funds made available under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in the Additional Supplemental Appropriations for Disaster Relief Act of 2019 (Public Law 116–20), as of December 19, 2019, and for the purposes specified and under the same authorities and conditions as in the first, second, third, and fourth provisos of subsection (b) of section 791 of division B of Public Law 116–94.  (c)The amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to that section of that Act. 
799D.For necessary expenses for salary and related costs associated with Agriculture Quarantine and Inspection Services activities pursuant to 21 U.S.C. 136a(6), and in addition to any other funds made available for this purpose, there is appropriated, out of any money in the Treasury not otherwise appropriated, $635,000,000, to remain available until September 30, 2022, to offset the loss resulting from the coronavirus pandemic of quarantine and inspection fees collected pursuant to sections 2508 and 2509 of the Food, Agriculture, Conservation, and Trade Act of 1990 (21 U.S.C. 136, 136a): Provided, That amounts made available in this section shall be treated as funds collected by fees authorized under sections 2508 and 2509 of the Food, Agriculture, Conservation, and Trade Act of 1990 (21 U.S.C. 136, 136a) for purposes of section 421(f) of the Homeland Security Act of 2002 (6 U.S.C. 231(f)): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2021. BCommerce, Justice, Science, and Related Agencies Appropriations Act, 2021 IDepartment of CommerceInternational Trade AdministrationOperations and administrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, to carry out activities associated with facilitating, attracting, and retaining business investment in the United States, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $541,000,000, of which $70,000,000 shall remain available until September 30, 2022: Provided, That $11,000,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: Provided further, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities: Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities. Bureau of industry and securityOPERATIONS AND ADMINISTRATIONFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Control Reform Act of 2018 (subtitle B of title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019; Public Law 115–232; 132 Stat. 2208; 50 U.S.C. 4801 et seq.), and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $133,000,000, to remain available until expended: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.Economic development administrationECONOMIC DEVELOPMENT ASSISTANCE PROGRAMSFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, and for grants authorized by sections 27 and 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722 and 3723), as amended, $305,500,000 to remain available until expended, of which $38,000,000 shall be for grants under such section 27 and $2,000,000 shall be for grants under such section 28: Provided, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act.SALARIES AND EXPENSESFor necessary expenses of administering the economic development assistance programs as provided for by law, $40,500,000: Provided, That funds provided under this heading may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976; title II of the Trade Act of 1974; sections 27 and 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722 and 3723), as amended; and the Community Emergency Drought Relief Act of 1977.Minority business development agencyMINORITY BUSINESS DEVELOPMENTFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprises, including expenses of grants, contracts, and other agreements with public or private organizations, $48,000,000, of which not more than $16,000,000 shall be available for overhead expenses, including salaries and expenses, rent, utilities, and information technology services.Economic and statistical analysisSALARIES AND EXPENSESFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $111,855,000, to remain available until September 30, 2022.Bureau of the censusCURRENT SURVEYS AND PROGRAMSFor necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics, provided for by law, $288,403,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities.PERIODIC CENSUSES AND PROGRAMS(INCLUDING TRANSFER OF FUNDS)For necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics for periodic censuses and programs provided for by law, $818,241,000, to remain available until September 30, 2022: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That within the amounts appropriated, $3,556,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census. National telecommunications and information administrationSALARIES AND EXPENSESFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $45,500,000, to remain available until September 30, 2022: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.PUBLIC TELECOMMUNICATIONS FACILITIES, PLANNING AND CONSTRUCTIONFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration. United states patent and trademark officeSALARIES AND EXPENSES(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,695,295,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2021, so as to result in a fiscal year 2021 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2021, should the total amount of such offsetting collections be less than $3,695,295,000, this amount shall be reduced accordingly: Provided further, That any amount received in excess of $3,695,295,000 in fiscal year 2021 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: Provided further, That the budget of the President submitted for fiscal year 2022 under section 1105 of title 31, United States Code, shall include within amounts provided under this heading for necessary expenses of the USPTO any increases that are expected to result from an increase promulgated through rule or regulation in offsetting collections of fees and surcharges assessed and collected by the USPTO under any law in either fiscal year 2021 or fiscal year 2022: Provided further, That from amounts provided herein, not to exceed $13,500 shall be made available in fiscal year 2021 for official reception and representation expenses: Provided further, That in fiscal year 2021 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the Employees FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National institute of standards and technologySCIENTIFIC AND TECHNICAL RESEARCH AND SERVICES(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the National Institute of Standards and Technology (NIST), $788,000,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses: Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants.INDUSTRIAL TECHNOLOGY SERVICESFor necessary expenses for industrial technology services, $166,500,000, to remain available until expended, of which $150,000,000 shall be for the Hollings Manufacturing Extension Partnership, and of which $16,500,000 shall be for the Manufacturing USA Program (formerly known as the National Network for Manufacturing Innovation).CONSTRUCTION OF RESEARCH FACILITIESFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $80,000,000, to remain available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials for fiscal year 2022 that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000, and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years. National oceanic and atmospheric administrationOPERATIONS, RESEARCH, AND FACILITIES(INCLUDING TRANSFER OF FUNDS)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; pilot programs for State-led fisheries management, notwithstanding any other provision of law; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,840,300,000, to remain available until September 30, 2022: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: Provided further, That in addition, $246,171,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program; Fisheries Data Collections, Surveys, and Assessments; Fisheries Management Programs and Services; and Interjurisdictional Fisheries Grants: Provided further, That not to exceed $66,389,000 shall be for payment to the Department of Commerce Working Capital Fund: Provided further, That of the $4,103,971,000 provided for in direct obligations under this heading, $3,840,300,000 is appropriated from the general fund, $246,171,000 is provided by transfer, and $17,500,000 is derived from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents' Medical Care Act (10 U.S.C. ch. 55), such sums as may be necessary. PROCUREMENT, ACQUISITION AND CONSTRUCTION(INCLUDING TRANSFER OF FUNDS)For procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,532,558,000, to remain available until September 30, 2023, except that funds provided for acquisition and construction of vessels and aircraft, and construction of facilities shall remain available until expended: Provided, That of the $1,545,558,000 provided for in direct obligations under this heading, $1,532,558,000 is appropriated from the general fund and $13,000,000 is provided from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials for fiscal year 2022 that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: Provided further, That, within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction. PACIFIC COASTAL SALMON RECOVERYFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2022: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the federally recognized Tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of Tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds. FISHERMEN'S CONTINGENCY FUNDFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $349,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.FISHERIES FINANCE PROGRAM ACCOUNTSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2021, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936. Departmental managementSALARIES AND EXPENSESFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $73,000,000: Provided, That no employee of the Department of Commerce may be detailed or assigned from a bureau or office funded by this Act or any other Act to offices within the Office of the Secretary of the Department of Commerce for more than 90 days in a fiscal year unless the individual's employing bureau or office is fully reimbursed for the salary and expenses of the employee for the entire period of assignment using funds provided under this heading. Provided further, That amounts made available to the Department of Commerce in this or any prior Act may not be transferred pursuant to section 508 of this or any prior Act to the account funded under this heading, except in the case of extraordinary circumstances that threaten life or property.RENOVATION AND MODERNIZATIONFor necessary expenses for the renovation and modernization of the Herbert C. Hoover Building, $1,123,000.NONRECURRING EXPENSES FUNDFor necessary expenses for a business application system modernization, $20,000,000, to remain available until September 30, 2023: Provided, That any unobligated balances of expired discretionary funds transferred to the Department of Commerce Nonrecurring Expenses Fund, as authorized by section 111 of title I of division B of Public Law 116─93, may be obligated only after the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of the planned use of funds. OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $34,000,000: Provided, That notwithstanding section 6413 of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), an additional $2,000,000, to remain available until expended, shall be derived from the Public Safety Trust Fund for activities associated with carrying out investigations and audits related to the First Responder Network Authority (FirstNet).General provisions—Department of commerce(INCLUDING TRANSFER OF FUNDS)
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest.  102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce.
104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2021: Provided, That the life cycle cost for the Joint Polar Satellite System is $11,322,125,000, the life cycle cost of the Polar Follow On Program is $6,837,900,000, the life cycle cost for the Geostationary Operational Environmental Satellite R-Series Program is $11,700,100,000, and the life cycle cost for the Space Weather Follow On Program is $692,800,000.
105.Notwithstanding any other provision of law, the Secretary of Commerce may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services.  106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian Tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration.  108.The National Technical Information Service shall not charge any customer for a copy of any report or document generated by the Legislative Branch unless the Service has provided information to the customer on how an electronic copy of such report or document may be accessed and downloaded for free online. Should a customer still require the Service to provide a printed or digital copy of the report or document, the charge shall be limited to recovering the Service's cost of processing, reproducing, and delivering such report or document. 
109.To carry out the responsibilities of the National Oceanic and Atmospheric Administration (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants and cooperative agreements with; (2) use on a non-reimbursable basis land, services, equipment, personnel, and facilities provided by; and (3) receive and expend funds made available on a consensual basis from: a Federal agency, State or subdivision thereof, local government, Tribal government, Territory, or possession or any subdivisions thereof: Provided, That funds received for permitting and related regulatory activities pursuant to this section shall be deposited under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until September 30, 2022, for such purposes: Provided further, That all funds within this section and their corresponding uses are subject to section 505 of this Act. 
110.Amounts provided by this Act or by any prior appropriations Act that remain available for obligation, for necessary expenses of the programs of the Economics and Statistics Administration of the Department of Commerce, including amounts provided for programs of the Bureau of Economic Analysis and the Bureau of the Census, shall be available for expenses of cooperative agreements with appropriate entities, including any Federal, State, or local governmental unit, or institution of higher education, to aid and promote statistical, research, and methodology activities which further the purposes for which such amounts have been made available. 111.Amounts provided by this Act for the Hollings Manufacturing Extension Partnership under the heading National Institute of Standards and Technology—Industrial Technology Services shall not be subject to cost share requirements under 15 U.S.C. 278k(e)(2): Provided, That the authority made available pursuant to this section shall be elective for any Manufacturing Extension Partnership Center that also receives funding from a State that is conditioned upon the application of a Federal cost sharing requirement. 
112.The Secretary of Commerce, or the designee of the Secretary, may waive the matching requirements under sections 306 and 306A, and the cost sharing requirements under section 315, of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455, 1455a, and 1461) as necessary for amounts made available under this Act under the heading Operations, Research, and Facilities under the heading National Oceanic and Atmospheric Administration.  113.Of unobligated balances of amounts provided to the Bureau of the Census under this or any prior appropriations Act, up to $208,000,000 may be transferred to the Bureau of the Census Working Capital Fund for information and business technology system modernization and facilities infrastructure improvements necessary for the operations of the Bureau: Provided, That the amounts previously provided by the Congress for the 2020 Census remain available only for the period of time as provided when initially enacted: Provided further, That this transfer authority is in addition to any other transfer authority in this Act: Provided further, That no amounts may be transferred that were previously designated by the Congress for the 2020 Census pursuant to section 251(b)(2)(G) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amounts may be obligated only after the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of the planned use of funds.This title may be cited as the Department of Commerce Appropriations Act, 2021. IIDEPARTMENT OF JUSTICEGeneral administrationSALARIES AND EXPENSESFor expenses necessary for the administration of the Department of Justice, $119,000,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended.JUSTICE INFORMATION SHARING TECHNOLOGY(INCLUDING TRANSFER OF FUNDS)For necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $34,000,000, to remain available until expended: Provided, That the Attorney General may transfer up to $40,000,000 to this account, from funds available to the Department of Justice for information technology, to remain available until expended, for enterprise-wide information technology initiatives: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act: Provided further, That any transfer pursuant to the first proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Executive office for immigration review(INCLUDING TRANSFER OF FUNDS)For expenses necessary for the administration of immigration-related activities of the Executive Office for Immigration Review, $734,000,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account, and of which not less than $22,500,000 shall be available for services and activities provided by the Legal Orientation Program: Provided, That not to exceed $35,000,000 of the total amount made available under this heading shall remain available until expended. Office of inspector generalFor necessary expenses of the Office of Inspector General, $110,565,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character: Provided, That not to exceed $4,000,000 shall remain available until September 30, 2022. United states parole commissionSALARIES AND EXPENSESFor necessary expenses of the United States Parole Commission as authorized, $13,539,000: Provided, That, notwithstanding any other provision of law, upon the expiration of a term of office of a Commissioner, the Commissioner may continue to act until a successor has been appointed. Legal activitiesSALARIES AND EXPENSES, GENERAL LEGAL ACTIVITIES(INCLUDING TRANSFER OF FUNDS)For expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; the administration of pardon and clemency petitions; and rent of private or Government-owned space in the District of Columbia, $960,000,000, of which not to exceed $20,000,000 for litigation support contracts shall remain available until expended: Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall remain available until expended: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to the Criminal Division for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil Rights Division for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) and to reimburse the Office of Personnel Management for such salaries and expenses: Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended: Provided further, That of the amount appropriated, not less than $195,754,000 shall be available for the Criminal Division, including related expenses for the Mutual Legal Assistance Treaty Program.In addition, for expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $17,000,000, to be appropriated from the Vaccine Injury Compensation Trust Fund and to remain available until expended. SALARIES AND EXPENSES, ANTITRUST DIVISIONFor expenses necessary for the enforcement of antitrust and kindred laws, $184,524,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $150,000,000 in fiscal year 2021), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2021, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at $34,524,000.SALARIES AND EXPENSES, UNITED STATES ATTORNEYSFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $2,342,177,000: Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That each United States Attorney shall establish or participate in a task force on human trafficking. UNITED STATES TRUSTEE SYSTEM FUNDFor necessary expenses of the United States Trustee Program, as authorized, $232,361,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, deposits to the United States Trustee System Fund and amounts herein appropriated shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, fees deposited into the Fund pursuant to section 589a(b) of title 28, United States Code (as limited by section 1004(b) of the Bankruptcy Judgeship Act of 2017 (division B of Public Law 115–72)), shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That to the extent that fees deposited into the Fund in fiscal year 2021, net of amounts necessary to pay refunds due depositors, exceed $232,361,000, those excess amounts shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2021, net of amounts necessary to pay refunds due depositors, (estimated at $318,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from amounts deposited in the Fund in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at $0.SALARIES AND EXPENSES, FOREIGN CLAIMS SETTLEMENT COMMISSIONFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,366,000.FEES AND EXPENSES OF WITNESSES For fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $25,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses: Provided, That amounts made available under this heading may not be transferred pursuant to section 205 of this Act. SALARIES AND EXPENSES, COMMUNITY RELATIONS SERVICE (INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Community Relations Service, $18,000,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. ASSETS FORFEITURE FUNDFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,514,000, to be derived from the Department of Justice Assets Forfeiture Fund.United states marshals serviceSALARIES AND EXPENSESFor necessary expenses of the United States Marshals Service, $1,496,000,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $25,000,000 shall remain available until expended. CONSTRUCTION For construction in space that is controlled, occupied, or utilized by the United States Marshals Service for prisoner holding and related support, $15,000,000, to remain available until expended. FEDERAL PRISONER DETENTIONFor necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $2,046,609,000, to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System.National security divisionSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For expenses necessary to carry out the activities of the National Security Division, $117,451,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Interagency law enforcementINTERAGENCY CRIME AND DRUG ENFORCEMENTFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking organizations, transnational organized crime, and money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in transnational organized crime and drug trafficking, $550,458,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal bureau of investigationSALARIES AND EXPENSESFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $9,748,686,000, of which not to exceed $216,900,000 shall remain available until expended: Provided, That not to exceed $284,000 shall be available for official reception and representation expenses. CONSTRUCTIONFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities, and sites by purchase, or as otherwise authorized by law; conversion, modification, and extension of federally owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $566,100,000, to remain available until expended. Drug enforcement administrationSALARIES AND EXPENSESFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,336,263,000, of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses: Provided, That, notwithstanding section 3672 of Public Law 106–310, up to $10,000,000 may be used to reimburse States, units of local government, Indian Tribal Governments, other public entities, and multi-jurisdictional or regional consortia thereof for expenses incurred to clean up and safely dispose of substances associated with clandestine methamphetamine laboratories, conversion and extraction operations, tableting operations, or laboratories and processing operations for fentanyl and fentanyl-related substances which may present a danger to public health or the environment. CONSTRUCTIONFor necessary expenses, to include the cost of preliminary planning and design, equipment, furniture, and information technology requirements, related to the construction or acquisition of buildings, facilities, and sites by purchase, or as otherwise authorized by law, for the addition of a laboratory and warehouse to meet the demand of testing drugs, including fentanyl, $50,000,000, to remain available until expended.Bureau of alcohol, tobacco, firearms and explosivesSALARIES AND EXPENSESFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,483,887,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $25,000,000 shall remain available until expended: Provided, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments.Federal prison system SALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $7,708,375,000, of which not less than $409,483,000 shall be for the programs and activities authorized by the First Step Act of 2018 (Public Law 115–391): Provided, That the Attorney General may transfer to the Department of Health and Human Services such amounts as may be necessary for direct expenditures by that Department for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available until expended for necessary operations: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities. BUILDINGS AND FACILITIESFor planning, acquisition of sites, and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $127,000,000, to remain available until expended: Provided, That labor of United States prisoners may be used for work performed under this appropriation.FEDERAL PRISON INDUSTRIES, INCORPORATEDThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation. LIMITATION ON ADMINISTRATIVE EXPENSES, FEDERAL PRISON INDUSTRIES, INCORPORATEDNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and local law enforcement activitiesOffice on violence against womenVIOLENCE AGAINST WOMEN PREVENTION AND PROSECUTION PROGRAMS(INCLUDING TRANSFER OF FUNDS)For grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Rape Survivor Child Custody Act of 2015 (Public Law 114–22) (the 2015 Act); and the Abolish Human Trafficking Act (Public Law 115–392); and for related victims services, $513,500,000, to remain available until expended, of which $435,000,000 shall be derived by transfer from amounts available for obligation in this Act from the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101), notwithstanding section 1402(d) of such Act of 1984, and merged with the amounts otherwise made available under this heading: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That any balances remaining available from prior year appropriations under this heading for tracking violence against Indian women, as authorized by section 905 of the 2005 Act, shall also be available to enhance the ability of Tribal Government entities to access, enter information into, and obtain information from, Federal criminal information databases, as authorized by section 534 of title 28, United States Code: Provided further, That some or all of such balances may be transferred, at the discretion of the Attorney General, to General Administration, Justice Information Sharing Technology for the Tribal Access Program for national crime information in furtherance of this purpose: Provided further, That the authority to transfer funds under the previous proviso shall be in addition to any other transfer authority contained in this Act: Provided further, That of the amount provided—
(1) $215,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act; (2) $40,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault as authorized by section 40299 of the 1994 Act;
(3) $2,500,000 is for the National Institute of Justice and the Bureau of Justice Statistics for research, evaluation, and statistics of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; (4) $12,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303, and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program;
(5) $53,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative; (6) $41,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act;
(7) $45,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; (8) $20,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act;
(9) $47,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; (10) $5,500,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40801 of the 1994 Act;
(11) $18,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program;
(12) $6,500,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; (13) $1,000,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act;
(14) $1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs;
(15) $500,000 is for a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women; (16) $4,000,000 is for grants to assist Tribal Governments in exercising special domestic violence criminal jurisdiction, as authorized by section 904 of the 2013 Act: Provided, That the grant conditions in section 40002(b) of the 1994 Act shall apply to this program; and
(17) $1,500,000 is for the purposes authorized under the 2015 Act. Office of justice programsRESEARCH, EVALUATION AND STATISTICSFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21) (the PROTECT Act); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle C of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Prison Rape Elimination Act of 2003 (Public Law 108–79) (PREA); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198); the First Step Act of 2018 (Public Law 115–391); and other programs, $82,000,000, to remain available until expended, of which— (1) $45,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act, of which $3,000,000 is for a data collection on law enforcement suicide; and
(2) $37,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle C of title II of the 2002 Act, and for activities authorized by or consistent with the First Step Act of 2018, of which $6,000,000 is for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention; $1,000,000 is for research to study the root causes of school violence to include the impact and effectiveness of grants made under the STOP School Violence Act; $1,500,000 is for a national study to identify improvements for law enforcement officials who respond to and investigate child pornography crimes; $4,000,000 is for the research, design, and testing of a scalable national model to reduce incarceration rates for minor probation and parole violations; and not less than $2,000,000 is for research, testing, and evaluation of the use of counter-unmanned aircraft systems in support of law enforcement operations. STATE AND LOCAL LAW ENFORCEMENT ASSISTANCE(INCLUDING TRANSFER OF FUNDS)For grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90–351) (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle C of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Prison Rape Elimination Act of 2003 (Public Law 108–79); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198) (CARA); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); Kevin and Avonte’s Law (division Q of Public Law 115–141) (Kevin and Avonte’s Law); the Keep Young Athletes Safe Act of 2018 (title III of division S of Public Law 115–141) (the Keep Young Athletes Safe Act); the STOP School Violence Act of 2018 (title V of division S of Public Law 115–141) (the STOP School Violence Act); the Fix NICS Act of 2018 (title VI of division S of Public Law 115–141); the Project Safe Neighborhoods Grant Program Authorization Act of 2018 (Public Law 115–185); the SUPPORT for Patients and Communities Act (Public Law 115–271); the Second Chance Reauthorization Act of 2018 (Public Law 115–391); the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (Public Law 111–84); the Ashanti Alert Act of 2018 (Public Law 115–401); and other programs, $1,914,000,000, to remain available until expended as follows— (1) $484,000,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g), of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1—
(A) $13,000,000 is for an Officer Robert Wilson III memorial initiative on Preventing Violence Against Law Enforcement and Ensuring Officer Resilience and Survivability (VALOR); (B) $8,000,000 is for an initiative to support evidence-based policing;
(C) $8,000,000 is for an initiative to enhance prosecutorial decision-making; (D) $2,400,000 is for the operation, maintenance, and expansion of the National Missing and Unidentified Persons System;
(E) $7,500,000 is for a grant program for State and local law enforcement to provide officer training on responding to individuals with mental illness or disabilities; (F) $2,000,000 is for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315;
(G) $15,500,000 is for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79); (H) $3,000,000 is for a grant program authorized by Kevin and Avonte's Law;
(I) $4,000,000 is for the establishment of a national center on forensics at an accredited university of higher education with affiliate medical and law schools, in partnership with a co-located full-service State department of forensic science with a medical examiner function; (J) $20,000,000 is for grants authorized under the Project Safe Neighborhoods Grant Authorization Act of 2018 (Public Law 115–185);
(K) $7,000,000 is for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review; (L) $14,000,000 is for community-based violence prevention initiatives;
(M) $3,000,000 is for a national center for restorative justice; (N) $1,000,000 is for the purposes of the Ashanti Alert Network as authorized under the Ashanti Alert Act of 2018 (Public Law 115–401);
(O) $3,500,000 is for a grant program to replicate family-based alternative sentencing pilot programs; (P) $1,000,000 is for a grant program to support child advocacy training in post-secondary education;
(Q) $7,000,000 is for a rural violent crime initiative, including assistance for law enforcement; (R) $2,000,000 is for grants to States and units of local government to deploy managed access systems to combat contraband cell phone use in prison; and
(S) $2,000,000 is for grants for development of child-friendly family visitation spaces in correctional facilities; (2) $244,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities;
(3) $85,000,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, for programs authorized under Public Law 109–164, or programs authorized under Public Law 113–4; (4) $12,000,000 for economic, high technology, white collar, and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403, of which $2,500,000 is for competitive grants that help State and local law enforcement tackle intellectual property thefts, and $2,000,000 is for grants to develop databases on Internet of Things device capabilities and to build and execute training modules for law enforcement;
(5) $20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities; (6) $30,000,000 for the Patrick Leahy Bulletproof Vest Partnership Grant Program, as authorized by section 2501 of title I of the 1968 Act: Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards for research, testing, and evaluation programs;
(7) $1,000,000 for the National Sex Offender Public Website; (8) $85,000,000 for grants to States to upgrade criminal and mental health records for the National Instant Criminal Background Check System, of which no less than $25,000,000 shall be for grants made under the authorities of the NICS Improvement Amendments Act of 2007 (Public Law 110–180) and Fix NICS Act of 2018;
(9) $33,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act; (10) $141,000,000 for DNA-related and forensic programs and activities, of which—
(A) $110,000,000 is for the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303);
(B) $19,000,000 for other local, State, and Federal forensic activities; (C) $8,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Grant Program (Public Law 108–405, section 412); and
(D) $4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405; (11) $48,000,000 for a grant program for community-based sexual assault response reform;
(12) $12,500,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; (13) $46,000,000 for assistance to Indian Tribes;
(14) $100,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199) and by the Second Chance Reauthorization Act of 2018 (Public Law 115–391), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed $6,000,000 is for a program to improve State, local, and Tribal probation or parole supervision efforts and strategies; $5,000,000 is for Children of Incarcerated Parents Demonstrations to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy; and $4,500,000 is for additional replication sites employing the Project HOPE Opportunity Probation with Enforcement model implementing swift and certain sanctions in probation, of which no less than $500,000 shall be used for a project that provides training, technical assistance, and best practices: Provided, That up to $7,500,000 of funds made available in this paragraph may be used for performance-based awards for Pay for Success projects, of which up to $5,000,000 shall be for Pay for Success programs implementing the Permanent Supportive Housing Model;
(15) $394,000,000 for comprehensive opioid abuse reduction activities, including as authorized by CARA, and for the following programs, which shall address opioid, stimulant, and substance abuse reduction consistent with underlying program authorities— (A) $83,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act;
(B) $35,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); (C) $34,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act;
(D) $25,000,000 for a veterans treatment courts program; (E) $32,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; and
(F) $185,000,000 for a comprehensive opioid, stimulant, and substance abuse program; (16) $2,500,000 for a competitive grant program authorized by the Keep Young Athletes Safe Act;
(17) $79,000,000 for grants to be administered by the Bureau of Justice Assistance for purposes authorized under the STOP School Violence Act;  (18) $2,000,000 for grants to State and local law enforcement agencies for the expenses associated with the investigation and prosecution of criminal offenses, involving civil rights, authorized by the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016 (Public Law 114–325);
(19) $5,000,000 for grants to State, local, and Tribal law enforcement agencies to conduct educational outreach and training on hate crimes and to investigate and prosecute hate crimes, as authorized by section 4704 of the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (Public Law 111–84); and (20) $90,000,000 for initiatives to improve police-community relations, of which $35,000,000 is for a competitive matching grant program for purchases of body-worn cameras for State, local, and Tribal law enforcement; $33,000,000 is for a justice reinvestment initiative, for activities related to criminal justice reform and recidivism reduction; and $22,000,000 is for an Edward Byrne Memorial criminal justice innovation program:
Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.JUVENILE JUSTICE PROGRAMSFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); the Missing Children’s Assistance Act of 2018 (Public Law 115–267); the Juvenile Justice Reform Act of 2018 (Public Law 115–385); and other juvenile justice programs, $346,000,000, to remain available until expended as follows— (1) $67,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local, and Tribal juvenile justice residential facilities;
(2) $100,000,000 for youth mentoring grants; (3) $49,000,000 for delinquency prevention, of which, pursuant to sections 261 and 262 of the 1974 Act—
(A) $2,000,000 shall be for grants to prevent trafficking of girls; (B) $10,000,000 shall be for the Tribal Youth Program;
(C) $500,000 shall be for an Internet site providing information and resources on children of incarcerated parents; (D) $3,000,000 shall be for competitive grants focusing on girls in the juvenile justice system;
(E) $10,000,000 shall be for an opioid-affected youth initiative; and (F) $8,000,000 shall be for an initiative relating to children exposed to violence;
(4) $30,000,000 for programs authorized by the Victims of Child Abuse Act of 1990; (5) $94,000,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act);
(6) $3,500,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act; and (7) $2,500,000 for a program to improve juvenile indigent defense:
Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: 
Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (3) and (6) may be used for training and technical assistance: 
Provided further, That the two preceding provisos shall not apply to grants and projects administered pursuant to sections 261 and 262 of the 1974 Act and to missing and exploited children programs. PUBLIC SAFETY OFFICER BENEFITS(INCLUDING TRANSFER OF FUNDS)For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $24,800,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Community oriented policing servicesCOMMUNITY ORIENTED POLICING SERVICES PROGRAMS(INCLUDING TRANSFER OF FUNDS)For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the American Law Enforcement Heroes Act of 2017 (Public Law 115–37); the Law Enforcement Mental Health and Wellness Act (Public Law 115–113) (the LEMHW Act); the SUPPORT for Patients and Communities Act (Public Law 115–271); and the Supporting and Treating Officers In Crisis Act of 2019 (Public Law 116–32) (the STOIC Act), $386,000,000, to remain available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: Provided further, That of the amount provided under this heading—
(1) $237,000,000 is for grants under section 1701 of title I of the 1968 Act (34 U.S.C. 10381) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: Provided, That, notwithstanding section 1704(c) of such title (34 U.S.C. 10384(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: Provided further, That within the amounts appropriated under this paragraph, $29,500,000 is for improving Tribal law enforcement, including hiring, equipment, training, anti-methamphetamine activities, and anti-opioid activities: Provided further, That of the amounts appropriated under this paragraph $40,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act, which shall be transferred to and merged with Research, Evaluation, and Statistics for administration by the Office of Justice Programs: Provided further, That within the amounts appropriated under this paragraph, no less than $3,000,000 is to support the Tribal Access Program: Provided further, That within the amounts appropriated under this paragraph, $8,000,000 is for training, peer mentoring, mental health program activities, and other support services as authorized under the LEMHW Act and STOIC Act;
(2) $11,000,000 is for activities authorized by the POLICE Act of 2016 (Public Law 114–199); (3) $15,000,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers;
(4) $35,000,000 is for competitive grants to statewide law enforcement agencies in States with high rates of primary treatment admissions for heroin and other opioids: Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit activities, including activities related to the distribution of heroin or unlawful distribution of prescription opioids, or unlawful heroin and prescription opioid traffickers through statewide collaboration;
(5) $53,000,000 is for competitive grants to be administered by the Community Oriented Policing Services Office for purposes authorized under the STOP School Violence Act (title V of division S of Public Law 115–141); and (6) $35,000,000 is for community policing development activities in furtherance of section 1701 of title I of the 1968 Act (34 U.S.C. 10381). General provisions—Department of justice (INCLUDING TRANSFER OF FUNDS) 
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses.  202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void.
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons.
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.
206.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 207. (a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes.
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs.  208.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice.
209.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), and to any use of deobligated balances of funds provided under this title in previous years. 210.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated.
211.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code. 212.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs—
(1)up to 2 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and (2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs. 
213.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2018 through 2021 for the following programs, waive the following requirements: (1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10631 et seq.), the requirements under section 2976(g)(1) of such part (34 U.S.C. 10631(g)(1)).
(2)For grants to protect inmates and safeguard communities as authorized by section 6 of the Prison Rape Elimination Act of 2003 (34 U.S.C. 30305(c)(3)), the requirements of section 6(c)(3) of such Act.  214.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12109(a)) shall not apply to amounts made available by this or any other Act.
215.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 216. (a)None of the income retained in the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation during fiscal year 2021, except up to $12,000,000 may be obligated for implementation of a unified Department of Justice financial management system.
(b)Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation in fiscal year 2021, and any use, obligation, transfer, or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. (c)Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall be available for obligation during fiscal year 2021, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. 
217.Discretionary funds that are made available in this Act for the Office of Justice Programs may be used to participate in Performance Partnership Pilots authorized under such authorities as have been enacted for Performance Partnership Pilots in appropriations acts in prior fiscal years and the current fiscal year.  218.Section 1930(a)(6)(B) of title 28, United States Code, shall be applied for this fiscal year and next fiscal year by substituting  $300,000,000 for  $200,000,000. 
219.Section 527 of title 28, United States Code, is amended in the third sentence by inserting : (1) before the Department and by inserting ; and (2) federally recognized tribes for supplies, materials, and services related to access to Federal law enforcement databases; after and services.  220.Section 1825 of title 28, United States Code, is amended:
(a)in subsections (a) and (b) by striking United States marshal for the district each place it appears and inserting Attorney General; and (b)in subsection (c) by striking United States marshal and inserting Attorney General. 
221.Section 151 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 5 U.S.C. 5928 note), is amended— (1)by striking or after Drug Enforcement Administration and inserting , the; and
(2)by inserting , or the United States Marshals Service after Federal Bureau of Investigation .  222.There is hereby appropriated $5,000,000, to remain available until expended, for an additional amount for Department of Justice—General Administration, for expenses associated with the development and operation of a database concerning substantiated instances of excessive use of force related to law enforcement matters and officer misconduct, as described by, and subject to the requirements of, section 3 of Executive Order 13929 (June 16, 2020), as such Executive Order was in effect on the date of the enactment of this Act: Provided, That the Attorney General may transfer the funds provided in this section to other appropriations accounts in the Department of Justice to use for expenses associated with the development and operation of such database: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act: Provided further, That any transfer pursuant to the first proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.This title may be cited as the Department of Justice Appropriations Act, 2021. IIISCIENCEOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,544,000.National space councilFor necessary expenses of the National Space Council, in carrying out the purposes of title V of Public Law 100–685 and Executive Order No. 13803, hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, $1,965,000: Provided, That notwithstanding any other provision of law, the National Space Council may accept personnel support from Federal agencies, departments, and offices, and such Federal agencies, departments, and offices may detail staff without reimbursement to the National Space Council for purposes provided herein.National aeronautics and space administrationSCIENCEFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $7,301,000,000, to remain available until September 30, 2022: Provided, That, $2,000,000,000 shall be for Earth Science; $2,700,000,000 shall be for Planetary Science; $1,356,200,000 shall be for Astrophysics; $414,700,000 shall be for the James Webb Space Telescope; $751,000,000 shall be for Heliophysics, and $79,100,000 shall be for Biological and Physical Science: Provided further, That the National Aeronautics and Space Administration shall use the Space Launch System (SLS) for the Europa Clipper mission if the SLS is available and if torsional loading analysis has confirmed Clipper’s appropriateness for SLS: Provided further, That, if the conditions in the preceding proviso cannot be met, the Administrator shall conduct a full and open competition, that is not limited to the launch vehicles listed in the NLS-II contract of the Launch Services Program as of the date of the enactment of this Act, to select a commercial launch vehicle for Europa Clipper. AERONAUTICSFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $828,700,000, to remain available until September 30, 2022. SPACE TECHNOLOGYFor necessary expenses, not otherwise provided for, in the conduct and support of space technology research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $1,100,000,000, to remain available until September 30, 2022: Provided, That $227,000,000 shall be for RESTORE–L/SPace Infrastructure DExterous Robot: Provided further, That $110,000,000 shall be for the development, production, and demonstration of a nuclear thermal propulsion system, of which $80,000,000 shall be for the design of a flight demonstration system: Provided further, That, not later than 180 days after the enactment of this Act, the National Aeronautics and Space Administration shall provide a plan for the design of a flight demonstration.EXPLORATIONFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $6,555,400,000, to remain available until September 30, 2022: Provided, That not less than $1,406,700,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $2,585,900,000 shall be for the Space Launch System (SLS) launch vehicle, which shall have a lift capability not less than 130 metric tons and which shall have core elements and an Exploration Upper Stage developed simultaneously to be used to the maximum extent practicable, including for Earth to Moon missions and Moon landings: Provided further, That of the amounts provided for SLS, not less than $400,000,000 shall be for SLS Block 1B development including the Exploration Upper Stage and associated systems including related facilitization, to support an SLS Block 1B mission available to launch in 2025 in addition to the planned Block 1 missions for Artemis 1 through Artemis 3: Provided further, That $590,000,000 shall be for Exploration Ground Systems and associated Block 1B activities, including $74,000,000 for a second mobile launch platform: Provided further, That the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate, concurrent with the annual budget submission, a 5-year budget profile for an integrated system that includes the SLS, the Orion Multi-Purpose Crew Vehicle, and associated ground systems that will ensure a crewed launch as early as possible, as well as a system-based funding profile for a sustained launch cadence that contemplates the use of an SLS Block 1B cargo variant and associated ground systems: Provided further, That $1,972,800,000 shall be for exploration research and development.SPACE OPERATIONSFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control, and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,988,200,000, to remain available until September 30, 2022.SCIENCE, TECHNOLOGY, ENGINEERING, AND MATHEMATICS ENGAGEMENTFor necessary expenses, not otherwise provided for, in the conduct and support of aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $127,000,000, to remain available until September 30, 2022, of which $26,000,000 shall be for the Established Program to Stimulate Competitive Research and $51,000,000 shall be for the National Space Grant College and Fellowship Program.SAFETY, SECURITY AND MISSION SERVICESFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, space technology, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,936,500,000, to remain available until September 30, 2022: Provided, That if available balances in the Science, Space, and Technology Education Trust Fund are not sufficient to provide for the grant disbursements required under the third and fourth provisos under such heading in the Department of Housing and Urban Development-Independent Agencies Appropriations Act, 1989 (Public Law 100–404) as amended by the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1995 (Public Law 103–327) up to $1,000,000 shall be available from amounts made available under this heading to make such grant disbursements. CONSTRUCTION AND ENVIRONMENTAL COMPLIANCE AND RESTORATIONFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $390,278,000, to remain available until September 30, 2026: Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2021 in an amount not to exceed $18,700,000: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 20145 of title 51, United States Code.OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $44,200,000, of which $500,000 shall remain available until September 30, 2022.ADMINISTRATIVE PROVISIONS(INCLUDING TRANSFERS OF FUNDS)Funds for any announced prize otherwise authorized shall remain available, without fiscal year limitation, until a prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any funds transferred to Construction and Environmental Compliance and Restoration for construction activities shall not increase that account by more than 20 percent. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.Not to exceed 5 percent of any appropriation provided for the National Aeronautics and Space Administration under previous appropriations Acts that remains available for obligation or expenditure in fiscal year 2021 may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this provision shall retain its original availability and shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by the National Aeronautics and Space Administration at the theme, program, project, and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Not more than 40 percent of the amounts made available in this Act for the Gateway; Advanced Cislunar and Surface Capabilities; Commercial LEO Development; Human Landing System; and Lunar Discovery and Exploration, excluding the Lunar Reconnaissance Orbiter, may be obligated until the Administrator submits a multi-year plan to the Committees on Appropriations of the House of Representatives and the Senate that identifies estimated dates, by fiscal year, for Space Launch System flights to build the Gateway; the commencement of partnerships with commercial entities for additional LEO missions to land humans and rovers on the Moon; and conducting additional scientific activities on the Moon. The multi-year plan shall include key milestones to be met by fiscal year to achieve goals for each of the lunar programs described in the previous sentence and funding required by fiscal year to achieve such milestones, as well as funding provided in fiscal year 2021 and previous years.Of the amounts provided for Exploration Systems Development, $25,000,000 shall be transferred to Construction and Environmental Compliance and Restoration (CECR) for Exploration Construction of Facilities consistent with direction provided in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). The authority provided by this paragraph is in addition to the authority provided by the second paragraph under this heading.Not more than 20 percent or $50,000,000, whichever is less, of the amounts made available in the current-year CECR appropriation may be applied to CECR projects funded under previous years’ CECR appropriation Acts. Use of current-year funds under this provision shall be treated as a reprogramming of funds under section 505 of this act and shall not be available for obligation except in compliance with the procedures set forth in that section.National science foundationRESEARCH AND RELATED ACTIVITIESFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $6,909,769,000, to remain available until September 30, 2022, of which not to exceed $544,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation. MAJOR RESEARCH EQUIPMENT AND FACILITIES CONSTRUCTIONFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $241,000,000, to remain available until expended.EDUCATION AND HUMAN RESOURCESFor necessary expenses in carrying out science, mathematics, and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $968,000,000, to remain available until September 30, 2022.AGENCY OPERATIONS AND AWARD MANAGEMENTFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $345,640,000: Provided, That not to exceed $8,280 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2021 for maintenance and operation of facilities and for other services to be provided during the next fiscal year.OFFICE OF THE NATIONAL SCIENCE BOARDFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,500,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $17,850,000, of which $400,000 shall remain available until September 30, 2022.ADMINISTRATIVE PROVISIONS(INCLUDING TRANSFER OF FUNDS)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The Director of the National Science Foundation (NSF) shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days in advance of any planned divestment through transfer, decommissioning, termination, or deconstruction of any NSF-owned facilities or any NSF capital assets (including land, structures, and equipment) valued greater than $2,500,000.This title may be cited as the Science Appropriations Act, 2021. IVRELATED AGENCIESCommission on civil rightsSALARIES AND EXPENSESFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $12,500,000: Provided, That none of the funds appropriated in this paragraph may be used to employ any individuals under Schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: Provided further, That the Chair may accept and use any gift or donation to carry out the work of the Commission: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a): Provided further, That notwithstanding the preceding proviso, $500,000 shall be used to separately fund the Commission on the Social Status of Black Men and Boys. Equal employment opportunity commissionSALARIES AND EXPENSESFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Nondiscrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $31,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $404,490,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: Provided further, That the Chair may accept and use any gift or donation to carry out the work of the Commission.International trade commissionSALARIES AND EXPENSESFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $103,000,000, to remain available until expended. Legal services corporationPAYMENT TO THE LEGAL SERVICES CORPORATIONFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $465,000,000, of which $425,500,000 is for basic field programs and required independent audits; $5,500,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $23,000,000 is for management and grants oversight; $4,250,000 is for client self-help and information technology; $4,750,000 is for a Pro Bono Innovation Fund; and $2,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996d(d)): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government.ADMINISTRATIVE PROVISION—LEGAL SERVICES CORPORATIONNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2020 and 2021, respectively.Marine mammal commissionSALARIES AND EXPENSESFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,769,000.Office of the united states trade representativeSALARIES AND EXPENSESFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $55,000,000, of which $1,000,000 shall remain available until expended: Provided, That of the total amount made available under this heading, not to exceed $124,000 shall be available for official reception and representation expenses. TRADE ENFORCEMENT TRUST FUND(INCLUDING TRANSFER OF FUNDS)For activities of the United States Trade Representative authorized by section 611 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405), including transfers, $15,000,000, to be derived from the Trade Enforcement Trust Fund: Provided, That any transfer pursuant to subsection (d)(1) of such section shall be treated as a reprogramming under section 505 of this Act. State justice instituteSALARIES AND EXPENSESFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Act of 1984 (42 U.S.C. 10701 et seq.) $7,000,000, of which $500,000 shall remain available until September 30, 2022: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government.
VGeneral provisions(including rescissions)(including transfer of funds)
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby.
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project, or activity; (2) eliminates a program, project, or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs, or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects, or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project, or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects, or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 506. (a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations.
(b)
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions. (2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
507.
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. (b)The report described in subsection (a) shall be submitted within 30 days of the end of each quarter.
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled.  508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property.
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.  510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101) in any fiscal year in excess of $2,015,000,000 shall not be available for obligation until the following fiscal year: Provided, That notwithstanding section 1402(d) of such Act, of the amounts available from the Fund for obligation: (1) $10,000,000 shall be transferred to the Department of Justice Office of Inspector General and remain available until expended for oversight and auditing purposes associated with this section; and (2) 5 percent shall be available to the Office for Victims of Crime for grants, consistent with the requirements of the Victims of Crime Act, to Indian Tribes to improve services for victims of crime. 
511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students.  512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.
513.
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed. (b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude—
(1)any matter described in section 552(b) of title 5, United States Code; and (2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes.
(c)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract. (d)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 
514.
(a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has— (1)reviewed the supply chain risk for the information systems against criteria developed by NIST and the Federal Bureau of Investigation (FBI) to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government;
(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the FBI and other appropriate agencies; and (3)in consultation with the FBI or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or the Russian Federation.
(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate-impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— (1)developed, in consultation with NIST, the FBI, and supply chain risk management experts, a mitigation strategy for any identified risks;
(2)determined, in consultation with NIST and the FBI, that the acquisition of such system is in the national interest of the United States; and (3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate and the agency Inspector General. 
515.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 516.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of—
(1)paragraph 2 of article 16.7 of the United States–Singapore Free Trade Agreement; (2)paragraph 4 of article 17.9 of the United States–Australia Free Trade Agreement; or
(3)paragraph 4 of article 15.9 of the United States–Morocco Free Trade Agreement.  517.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act of 1978; The Electronic Communications Privacy Act of 1986; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; USA FREEDOM Act of 2015; and the laws amended by these Acts.
518.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent or more, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs.  519.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2021 until the enactment of the Intelligence Authorization Act for fiscal year 2021.
520.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding. (RESCISSIONS) 521. (a)Of the unobligated balances from prior year appropriations available to the Department of Commerce, the following funds are hereby permanently rescinded, not later than September 30, 2021, from the following accounts in the specified amounts—
(1)Economic Development Administration, Economic Development Assistance Programs, $10,000,000; and (2)National Oceanic and Atmospheric Administration, Fisheries Enforcement Asset Forfeiture Fund, $5,000,000.
(b)Of the unobligated balances available to the Department of Justice, the following funds are hereby permanently rescinded, not later than September 30, 2021, from the following accounts in the specified amounts— (1)Working Capital Fund, $188,000,000;
(2)Federal Bureau of Investigation, Salaries and Expenses, $80,000,000 including from, but not limited to, fees collected to defray expenses for the automation of fingerprint identification and criminal justice information services and associated costs; (3)State and Local Law Enforcement Activities, Office of Justice Programs, $127,000,000; and
(4)State and Local Law Enforcement Activities, Community Oriented Policing Services, $15,000,000. (c)The Departments of Commerce and Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2021, specifying the amount of each rescission made pursuant to subsections (a) and (b).
(d)The amounts rescinded in subsections (a) and (b) shall not be from amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to the concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 522.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 
523.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency, who are stationed in the United States, at any single conference occurring outside the United States unless— (1)such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States; or
(2)such conference is a scientific conference and the department or agency head determines that such attendance is in the national interest and notifies the Committees on Appropriations of the House of Representatives and the Senate within at least 15 days of that determination and the basis for that determination.  524.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following:
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. (2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts.
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. (4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 
525.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation. 526. (a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA), the Office of Science and Technology Policy (OSTP), or the National Space Council (NSC) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act.
(b)None of the funds made available by this Act may be used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. (c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA, OSTP, or NSC, after consultation with the Federal Bureau of Investigation, have certified—
(1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and (2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights.
(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate, and the Federal Bureau of Investigation, no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing.  527. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication, or other law enforcement- or victim assistance-related activity.  528.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, the National Science Foundation, the Commission on Civil Rights, the Equal Employment Opportunity Commission, the International Trade Commission, the Legal Services Corporation, the Marine Mammal Commission, the Offices of Science and Technology Policy and the United States Trade Representative, the National Space Council, and the State Justice Institute shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate not later than 45 days after the date of enactment of this Act. 
529.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or for performance that does not meet the basic requirements of a contract. 530.None of the funds made available by this Act may be used in contravention of section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug Enforcement Administration. 
531.None of the funds made available under this Act to the Department of Justice may be used, with respect to any of the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming, or with respect to the District of Columbia, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, or Puerto Rico, to prevent any of them from implementing their own laws that authorize the use, distribution, possession, or cultivation of medical marijuana.  532.The Department of Commerce, the National Aeronautics and Space Administration, and the National Science Foundation shall provide a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of such Department or agency, including the purpose of such travel. 
533.None of the funds provided in this Act shall be available for obligation for the James Webb Space Telescope (JWST) after December 31, 2021, if the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for JWST determines that the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) are likely to exceed $8,802,700,000, unless the program is modified so that the costs do not exceed $8,802,700,000. 534.Of the amounts made available by this Act, not less than 10 percent of each total amount provided, respectively, for Public Works grants authorized by the Public Works and Economic Development Act of 1965 and grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) shall be allocated for assistance in persistent poverty counties: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates, or any Territory or possession of the United States.
535.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 536. (a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense.
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who—
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is—
(A)in the custody or under the effective control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
537.
(a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. (b)The foregoing exemption from obtaining an export license—
(1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and (2)does not permit the export without a license of—
(A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; (B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or
(C)articles for export from Canada to another foreign destination. (c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen.
(d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased.  538.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition.
539.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— (1)all other requirements of law with respect to the proposed importation are met; and
(2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes.  540.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.
541.For an additional amount for United States Marshals Service, Federal Prisoner Detention, $125,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for necessary expenses related to United States prisoners in the custody of the United States Marshals Service, to be used only as authorized by section 4013 of title 18, United States Code: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
542.For an additional amount for Federal Bureau of Investigation, Salaries and Expenses, $179,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice, to make necessary improvements to the National Instant Criminal Background Check System, and to offset the loss resulting from the coronavirus pandemic of fees collected pursuant to section 41104 of title 34, United States Code: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
543.For an additional amount for Federal Prison System, Salaries and Expenses, $300,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2021. CDepartment of Defense Appropriations Act, 2021 IMilitary personnelMilitary personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $44,861,853,000.Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $33,764,579,000.Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $14,557,436,000.Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $32,784,171,000.Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 7038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $5,037,119,000.Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $2,200,600,000.Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $843,564,000.Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $2,193,493,000.National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under sections 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $8,663,999,000.National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under sections 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,530,091,000. IIoperation and maintenanceOperation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law, $38,418,982,000: Provided, That not to exceed $12,478,000 may be used for emergencies and extraordinary expenses, to be expended upon the approval or authority of the Secretary of the Army, and payments may be made upon his certificate of necessity for confidential military purposes. Operation and maintenance, navyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law, $47,632,527,000: Provided, That not to exceed $15,055,000 may be used for emergencies and extraordinary expenses, to be expended upon the approval or authority of the Secretary of the Navy, and payments may be made upon his certificate of necessity for confidential military purposes. Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $7,286,184,000.Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law, $33,528,409,000: Provided, That not to exceed $7,699,000 may be used for emergencies and extraordinary expenses, to be expended upon the approval or authority of the Secretary of the Air Force, and payments may be made upon his certificate of necessity for confidential military purposes. Operation and maintenance, space forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Space Force, as authorized by law, $2,492,114,000.Operation and maintenance, defense-Wide(INCLUDING TRANSFER OF FUNDS)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $39,048,990,000: Provided, That not more than $3,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: Provided further, That not to exceed $36,000,000 may be used for emergencies and extraordinary expenses, to be expended upon the approval or authority of the Secretary of Defense, and payments may be made upon his certificate of necessity for confidential military purposes: Provided further, That of the funds provided under this heading, not less than $48,000,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $4,500,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: Provided further, That $18,000,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: Provided further, That of the funds provided under this heading, $656,140,000, of which $434,630,000, to remain available until September 30, 2022, shall be available for International Security Cooperation Programs and other programs to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or building partner capacity programs: Provided further, That the Secretary of Defense shall, not less than 15 days prior to obligating funds made available in this section for International Security Cooperation Programs, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall provide quarterly reports to the Committees on Appropriations of the House of Representatives and the Senate on the use and status of funds made available in this paragraph: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,887,898,000.Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,115,150,000.Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $283,494,000.Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,268,461,000.Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $7,350,837,000.Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,785,853,000.United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $15,211,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, army(INCLUDING TRANSFER OF FUNDS)For the Department of the Army, $264,285,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, navy(INCLUDING TRANSFER OF FUNDS)For the Department of the Navy, $421,250,000, to remain available until transferred: Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, air force(INCLUDING TRANSFER OF FUNDS)For the Department of the Air Force, $509,250,000, to remain available until transferred: Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, defense-Wide(INCLUDING TRANSFER OF FUNDS)For the Department of Defense, $19,952,000, to remain available until transferred: Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(INCLUDING TRANSFER OF FUNDS)For the Department of the Army, $288,750,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $147,500,000, to remain available until September 30, 2022: Provided, That such amounts shall not be subject to the limitation in section 407(c)(3) of title 10, United States Code.Cooperative threat reduction accountFor assistance, including assistance provided by contract or by grants, under programs and activities of the Department of Defense Cooperative Threat Reduction Program authorized under the Department of Defense Cooperative Threat Reduction Act, $360,190,000, to remain available until September 30, 2023.Department of defense acquisition workforce development accountFor the Department of Defense Acquisition Workforce Development Account, $88,181,000, to remain available for obligation until September 30, 2021: Provided, That no other amounts may be otherwise credited or transferred to the Account, or deposited into the Account, in fiscal year 2021 pursuant to section 1705(d) of title 10, United States Code. 
IIIPROCUREMENTAircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,457,342,000, to remain available for obligation until September 30, 2023.Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,220,541,000, to remain available for obligation until September 30, 2023.Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,611,887,000, to remain available for obligation until September 30, 2023. Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,790,140,000, to remain available for obligation until September 30, 2023.Other procurement, armyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $8,603,112,000, to remain available for obligation until September 30, 2023.Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $19,480,280,000, to remain available for obligation until September 30, 2023.Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $4,477,773,000, to remain available for obligation until September 30, 2023. Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $792,023,000, to remain available for obligation until September 30, 2023.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows:  Columbia Class Submarine, $2,869,024,000;
Columbia Class Submarine (AP), $1,253,175,000; Carrier Replacement Program (CVN–80), $958,933,000;
Carrier Replacement Program (CVN–81), $1,606,432,000; Virginia Class Submarine, $4,603,213,000;
Virginia Class Submarine (AP), $2,173,187,000; CVN Refueling Overhauls, $1,531,153,000;
CVN Refueling Overhauls (AP), $17,384,000; DDG–1000 Program, $78,205,000;
DDG–51 Destroyer, $3,219,843,000; DDG–51 Destroyer (AP), $159,297,000;
FFG–Frigate, $1,053,123,000; LPD Flight II, $1,125,801,000;
LPD 32 (AP), $1,000,000; LPD 33 (AP), $1,000,000;
Expeditionary Sea Base (AP), $73,000,000; LHA Replacement, $500,000,000;
Expeditionary Fast Transport, $260,000,000; TAO Fleet Oiler, $20,000,000;
Towing, Salvage, and Rescue Ship, $157,790,000; LCU 1700, $87,395,000;
Service Craft, $244,147,000; LCAC SLEP, $56,461,000;
Auxiliary Vessels, $60,000,000; For outfitting, post delivery, conversions, and first destination transportation, $752,005,000; and
Completion of Prior Year Shipbuilding Programs, $407,312,000.In all: $23,268,880,000, to remain available for obligation until September 30, 2025: Provided, That additional obligations may be incurred after September 30, 2025, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards: Provided further, That funds appropriated or otherwise made available by this Act for Columbia Class Submarine (AP) may be available for the purposes authorized by subsections (f), (g), (h) or (i) of section 2218a of title 10, United States Code, only in accordance with the provisions of the applicable subsection.Other procurement, navyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $10,512,209,000, to remain available for obligation until September 30, 2023: Provided, That such funds are also available for the maintenance, repair, and modernization of Pacific Fleet ships under a pilot program established for such purposes. Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $2,648,375,000, to remain available for obligation until September 30, 2023. Aircraft procurement, air forceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $19,212,753,000, to remain available for obligation until September 30, 2023.Missile procurement, air forceFor construction, procurement, and modification of missiles, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,142,181,000, to remain available for obligation until September 30, 2023.Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $550,844,000, to remain available for obligation until September 30, 2023.Other procurement, air forceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $23,441,648,000, to remain available for obligation until September 30, 2023.Procurement, space forceFor construction, procurement, and modification of spacecraft, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,310,994,000, to remain available for obligation until September 30, 2023.Procurement, defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $5,837,347,000, to remain available for obligation until September 30, 2023.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. 4518, 4531, 4532, and 4533), $174,639,000, to remain available until expended: Provided, That no less than $60,000,000 of the funds provided under this heading shall be obligated and expended by the Secretary of Defense in behalf of the Department of Defense as if delegated the necessary authorities conferred by the Defense Production Act of 1950.
IVRESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $13,969,032,000, to remain available for obligation until September 30, 2022.Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $20,078,829,000, to remain available for obligation until September 30, 2022: Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces.Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $36,357,443,000, to remain available for obligation until September 30, 2022.Research, development, test and evaluation, space forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $10,540,069,000, to remain available until September 30, 2022.Research, development, test and evaluation, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $25,932,671,000, to remain available for obligation until September 30, 2022.Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $257,120,000, to remain available for obligation until September 30, 2022. VREVOLVING AND MANAGEMENT FUNDSDefense working capital fundsFor the Defense Working Capital Funds, $1,473,910,000.
VIOTHER DEPARTMENT OF DEFENSE PROGRAMSDefense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $33,684,607,000; of which $30,747,659,000 shall be for operation and maintenance, of which not to exceed one percent shall remain available for obligation until September 30, 2022, and of which up to $16,008,365,000 may be available for contracts entered into under the TRICARE program; of which $544,369,000, to remain available for obligation until September 30, 2023, shall be for procurement; and of which $2,392,579,000, to remain available for obligation until September 30, 2022, shall be for research, development, test and evaluation: Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: Provided further, That of the funds provided under this heading for research, development, test and evaluation, not less than $1,489,000,000 shall be made available to the United States Army Medical Research and Development Command to carry out the congressionally directed medical research programs: Provided further, That the Secretary of Defense shall submit to the congressional defense committees quarterly reports on the current status of the deployment of the electronic health record: Provided further, That the Secretary of Defense shall provide notice to the congressional defense committees not later than 10 business days after delaying the proposed timeline of such deployment if such delay is longer than 1 week: Provided further, That the Comptroller General of the United States shall perform quarterly performance reviews of such deployment.Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $1,049,800,000, of which $106,691,000 shall be for operation and maintenance, of which no less than $51,009,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $22,235,000 for activities on military installations and $28,774,000, to remain available until September 30, 2022, to assist State and local governments; $616,000 shall be for procurement, to remain available until September 30, 2023, of which not less than $616,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $942,493,000, to remain available until September 30, 2022, shall be for research, development, test and evaluation, of which $935,999,000 shall only be for the Assembled Chemical Weapons Alternatives program.Drug interdiction and counter-drug activities, defense(INCLUDING TRANSFER OF FUNDS)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $914,429,000, of which $567,003,000 shall be for counter-narcotics support; $127,704,000 shall be for the drug demand reduction program; $194,211,000 shall be for the National Guard counter-drug program; and $25,511,000 shall be for the National Guard counter-drug schools program: Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act.Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $375,439,000, of which $373,483,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended upon the approval or authority of the Inspector General, and payments may be made upon the Inspector General's certificate of necessity for confidential military purposes; of which $858,000, to remain available for obligation until September 30, 2023, shall be for procurement; and of which $1,098,000, to remain available until September 30, 2022, shall be for research, development, test and evaluation. VIIRELATED AGENCIESCentral intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000.Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $633,719,000. VIIIGENERAL PROVISIONS 8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey.
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein. 8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps.(TRANSFER OF FUNDS)
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer not to exceed $4,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations of the House of Representatives and the Senate for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2021: Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section.
8006.
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act and the tables contained in the classified annex accompanying this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act. (b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts.
8007.
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2021: Provided, That the report shall include—
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and
(3)an identification of items of special congressional interest. (b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement: Provided, That this subsection shall not apply to transfers from the following appropriations accounts:
(1)Environmental Restoration, Army; (2)Environmental Restoration, Navy;
(3)Environmental Restoration, Air Force; (4)Environmental Restoration, Defense-Wide;
(5)Environmental Restoration, Formerly Used Defense Sites; and (6)Drug Interdiction and Counter-drug Activities, Defense.(TRANSFER OF FUNDS)
8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: Provided, That transfers may be made between such funds: Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer: Provided further, That except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation.
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees. 8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: Provided further, That no multiyear procurement contract can be terminated without 30-day prior notification to the congressional defense committees: Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract—
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year; (2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract;
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and (4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract.
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam.
8012.
(a)During the current fiscal year, the civilian personnel of the Department of Defense may not be managed solely on the basis of any constraint or limitation in terms of man years, end strength, full-time equivalent positions, or maximum number of employees, but are to be managed primarily on the basis of, and in a manner consistent with— (1)the total force management policies and procedures established under section 129a of title 10, United States Code;
(2)the workload required to carry out the functions and activities of the Department; and (3)the funds made available to the Department for such fiscal year.
(b)None of the funds appropriated by this Act may be used to reduce the civilian workforce programmed full time equivalent levels absent the appropriate analysis of the impacts of these reductions on workload, military force structure, lethality, readiness, operational effectiveness, stress on the military force, and fully burdened costs. (c)A projection of the number of full-time equivalent positions shall not be considered a constraint or limitation for purposes of subsection (a) and reducing funding for under-execution of such a projection shall not be considered managing based on a constraint or limitation for purposes of such subsection.
(d)The fiscal year 2022 budget request for the Department of Defense, and any justification material and other documentation supporting such request, shall be prepared and submitted to Congress as if subsections (a) and (b) were effective with respect to such fiscal year. (e)Nothing in this section shall be construed to apply to military (civilian) technicians. 
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress. 8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: Provided further, That this section applies only to active components of the Army.(TRANSFER OF FUNDS)
8015.
(a)Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protégé Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protégé Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act. (b)The Secretary of Defense shall include with the budget justification documents in support of the budget for any fiscal year after fiscal year 2021 (as submitted to Congress pursuant to section 1105 of title 31, United States Code) a description of each transfer under this section that occurred during the last fiscal year before the fiscal year in which such budget is submitted.
8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the Service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that such an acquisition must be made in order to acquire capability for national security purposes.
8017.None of the funds available in this Act to the Department of Defense, other than appropriations made for necessary or routine refurbishments, upgrades or maintenance activities, shall be used to reduce or to prepare to reduce the number of deployed and non-deployed strategic delivery vehicles and launchers below the levels set forth in the report submitted to Congress in accordance with section 1042 of the National Defense Authorization Act for Fiscal Year 2012. 8018.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: Provided, That, in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered.
8019.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use. 8020.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government.
8021.In addition to the funds provided else-where in this Act, $25,000,000 is appropriated only for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code.
8022.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities. 8023.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: Provided, That, upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations.
8024.The Secretary of Defense shall notify the congressional defense committees in writing not more than 30 days after the receipt of any contribution of funds received from the government of a foreign country for any purpose relating to the stationing or operations of the United States Armed Forces: Provided, That such notification shall include the amount of the contribution; the purpose for which such contribution was made; and the authority under which such contribution was accepted by the Secretary of Defense: Provided further, That not fewer than 15 days prior to obligating such funds, the Secretary of Defense shall submit to the congressional defense committees in writing a notification of the planned use of such contributions, including whether such contributions would support existing or new stationing or operations of the United States Armed Forces.
8025.
(a)Of the funds made available in this Act, not less than $56,205,000 shall be available for the Civil Air Patrol Corporation, of which— (1) $43,205,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs;
(2) $11,200,000 shall be available from Aircraft Procurement, Air Force; and (3) $1,800,000 shall be available from Other Procurement, Air Force for vehicle procurement.
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies. 8026. (a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities.
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties.
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during the current fiscal year may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings not located on a military installation, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development. (d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2021, not more than 6,053 staff years of technical effort (staff years) may be funded for defense FFRDCs: Provided, That, within such funds for 6,053 staff years, funds shall be available only for 1,148 staff years for the defense studies and analysis FFRDCs: Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP).
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2022 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. 8027.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act.
8028.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 8029.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section.
8030.
(a)
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country. (2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country.
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2021. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party. (c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code.
8031.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account shall be available until expended for the payments specified by section 2687a(b)(2) of title 10, United States Code. 8032. (a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force.
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary. (c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b).
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 5131). 8033.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000.(INCLUDING TRANSFER OF FUNDS)
8034.Subject to section 8005 of this Act, the Secretary of Defense may transfer funds appropriated in fiscal year 2021 for Shipbuilding and Conversion, Navy: LPD Flight II–LPD 31 to Shipbuilding and Conversion, Navy: LPD 32 (AP), and Shipbuilding and Conversion, Navy: LPD 33 (AP) for fiscal year 2021 advance procurement authorized by section 124(c) of the National Defense Authorization Act for Fiscal Year 2021: Provided, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.
8035.Up to $14,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the United States Indo-Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law.
8036.The Secretary of Defense shall issue regulations to prohibit the sale of any tobacco or tobacco-related products in military resale outlets in the United States, its territories and possessions at a price below the most competitive price in the local community: Provided, That such regulations shall direct that the prices of tobacco or tobacco-related products in overseas military retail outlets shall be within the range of prices established for military retail system stores located in the United States.
8037.
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement. (b)The fiscal year 2022 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2022 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2022 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds.
8038.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2022: Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2022: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for the construction, improvement, or alteration of facilities, including leased facilities, to be used primarily by personnel of the intelligence community shall remain available until September 30, 2023.
8039.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities.  8040. (a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code.
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense. (c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion.
8041.
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— (1)to establish a field operating agency; or
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters. (b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department.
(c)This section does not apply to— (1)field operating agencies funded within the National Intelligence Program;
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; (3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or
(4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities. 8042. (a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless—
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function; (2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of—
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or (B) $10,000,000; and
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— (A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code. (b) (1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that—
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code); (B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)). (2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code.
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities.(RESCISSIONS) 8043.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended:
Shipbuilding and Conversion, Navy: DDG–51 Destroyer, 2014/2021, $66,567,000; Procurement of Weapons and Tracked Combat Vehicles, Army, 2019/2021, $23,840,000;
Aircraft Procurement, Navy, 2019/2021, $23,094,000; Aircraft Procurement, Air Force, 2019/2021, $465,447,000;
Other Procurement, Air Force, 2019/2021, $12,400,000; Aircraft Procurement, Army, 2020/2022, $26,900,000;
Missile Procurement, Army, 2020/2022, $2,377,000; Procurement of Weapons and Tracked Combat Vehicles, Army, 2020/2022, $148,141,000;
Procurement of Ammunition, Army, 2020/2022, $7,500,000; Other Procurement, Army, 2020/2022, $13,175,000;
Aircraft Procurement, Navy, 2020/2022, $417,128,000; Weapons Procurement, Navy, 2020/2022, $7,500,000;
Procurement of Ammunition, Navy and Marine Corps, 2020/2022, $8,973,000; Shipbuilding and Conversion, Navy: TAO Fleet Oiler (AP), 2020/2024, $73,000,000;
Shipbuilding and Conversion, Navy: CVN Refueling Overhauls, 2020/2024, $13,100,000; Other Procurement, Navy, 2020/2022, $87,052,000;
Procurement, Marine Corps, 2020/2022, $55,139,000; Aircraft Procurement, Air Force, 2020/2022, $543,015,000;
Missile Procurement, Air Force, 2020/2022, $24,500,000; Space Procurement, Air Force, 2020/2022, $64,400,000;
Other Procurement, Air Force, 2020/2022, $66,726,000; Research, Development, Test and Evaluation, Army, 2020/2021, $284,228,000;
Research, Development, Test and Evaluation, Navy, 2020/2021, $84,005,000; Research, Development, Test and Evaluation, Air Force, 2020/2021, $251,809,000;
Research, Development, Test and Evaluation, Defense-Wide, 2020/2021, $378,031,000; and Defense Counterintelligence and Security Agency Working Capital Fund, 2020/XXXX, $100,000,000.
8044.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure. 8045.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose: Provided, That this restriction shall not apply to any activities incidental to the Defense POW/MIA Accounting Agency mission to recover and identify the remains of United States Armed Forces personnel from the Democratic People's Republic of Korea.
8046.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures.
8047.
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. (b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.
8048.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 103 of title 41, United States Code, except that the restriction shall apply to ball or roller bearings purchased as end items.
8049.Of the amounts appropriated for Working Capital Fund, Army, $125,000,000 shall be available to maintain competitive rates at the arsenals. 8050.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $49,000,000 is hereby appropriated to the Department of Defense: Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make grants in the amounts specified as follows: $24,000,000 to the United Service Organizations and $25,000,000 to the Red Cross.
8051.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers. 8052.Notwithstanding any other provision in this Act, the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides shall be taken proportionally from all programs, projects, or activities to the extent they contribute to the extramural budget. The Secretary of each military department, the Director of each Defense Agency, and the head of each other relevant component of the Department of Defense shall submit to the congressional defense committees, concurrent with submission of the budget justification documents to Congress pursuant to section 1105 of title 31, United States Code, a report with a detailed accounting of the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides taken from programs, projects, or activities within such department, agency, or component during the most recently completed fiscal year.
8053.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— (1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and
(2)such bonus is part of restructuring costs associated with a business combination.(INCLUDING TRANSFER OF FUNDS) 8054.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code.
8055.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— (1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account;
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and (3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account:
Provided, That the Under Secretary of Defense (Comptroller) shall include with the budget of the President for fiscal year 2022 (as submitted to Congress pursuant to section 1105 of title 31, United States Code) a statement describing each instance if any, during each of the fiscal years 2016 through 2021 in which the authority in this section was exercised.
8056.
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis. (b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation.(INCLUDING TRANSFER OF FUNDS)
8057.Of the funds appropriated in this Act under the heading Operation and Maintenance, Defense-Wide, $46,000,000 shall be for continued implementation and expansion of the Sexual Assault Special Victims’ Counsel Program: Provided, That the funds are made available for transfer to the Department of the Army, the Department of the Navy, and the Department of the Air Force: Provided further, That funds transferred shall be merged with and available for the same purposes and for the same time period as the appropriations to which the funds are transferred: Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act.
8058.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: Provided further, That the Secretary of Defense shall, at the time of the submittal to Congress of the budget of the President for fiscal year 2022 pursuant to section 1105 of title 31, United States Code, submit to the congressional defense committees a report detailing the use of funds requested in research, development, test and evaluation accounts for end-items used in development, prototyping and test activities preceding and leading to acceptance for operational use: Provided further, That the report shall set forth, for each end-item covered by the preceding proviso, a detailed list of the statutory authorities under which amounts in the accounts described in that proviso were used for such item: Provided further, That the Secretary of Defense shall, at the time of the submittal to Congress of the budget of the President for fiscal year 2022 pursuant to section 1105 of title 31, United States Code, submit to the congressional defense committees a certification that funds requested for fiscal year 2022 in research, development, test and evaluation are in compliance with this section: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.
8059.
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country. (b)Subsection (a) applies with respect to—
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and (2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a).
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section XI (chapters 50–65) of the Harmonized Tariff Schedule of the United States and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404. 8060.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business.
8061.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so.
8062.The Secretary of Defense shall continue to provide a classified quarterly report to the Committees on Appropriations of the House of Representatives and the Senate, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act. 8063.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System.
8064.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State. 8065.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.(INCLUDING TRANSFER OF FUNDS)
8066.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $133,724,000 shall remain available until expended: Provided, That, notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense.
8067.
(a)None of the funds appropriated in this or any other Act may be used to take any action to modify— (1)the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriation account;
(2)how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and O–1 documents supporting the Department of Defense budget request; (3)the process by which the National Intelligence Program appropriations are apportioned to the executing agencies; or
(4)the process by which the National Intelligence Program appropriations are allotted, obligated and disbursed. (b)Nothing in subsection (a) shall be construed to prohibit the merger of programs or changes to the National Intelligence Program budget at or below the Expenditure Center level, provided such change is otherwise in accordance with paragraphs (a)(1)–(3).
(c)The Director of National Intelligence and the Secretary of Defense may jointly, only for the purposes of achieving auditable financial statements and improving fiscal reporting, study and develop detailed proposals for alternative financial management processes. Such study shall include a comprehensive counterintelligence risk assessment to ensure that none of the alternative processes will adversely affect counterintelligence. (d)Upon development of the detailed proposals defined under subsection (c), the Director of National Intelligence and the Secretary of Defense shall—
(1)provide the proposed alternatives to all affected agencies; (2)receive certification from all affected agencies attesting that the proposed alternatives will help achieve auditability, improve fiscal reporting, and will not adversely affect counterintelligence; and
(3)not later than 30 days after receiving all necessary certifications under paragraph (2), present the proposed alternatives and certifications to the congressional defense and intelligence committees. 8068.In addition to amounts provided elsewhere in this Act, $10,000,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.(INCLUDING TRANSFER OF FUNDS)
8069.Of the amounts appropriated for Operation and Maintenance, Navy, up to $1,000,000 shall be available for transfer to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105).  8070.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of United States Navy forces assigned to the Pacific fleet: Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force until a written modification has been proposed to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the proposed modification may be implemented 30 days after the notification unless an objection is received from either the House or Senate Appropriations Committees: Provided further, That any proposed modification shall not preclude the ability of the commander of United States Indo-Pacific Command to meet operational requirements.
8071.Any notice that is required to be submitted to the Committees on Appropriations of the House of Representatives and the Senate under section 806(c)(4) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) after the date of the enactment of this Act shall be submitted pursuant to that requirement concurrently to the Subcommittees on Defense of the Committees on Appropriations of the House of Representatives and the Senate.(INCLUDING TRANSFER OF FUNDS) 8072.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $500,000,000 shall be for the Israeli Cooperative Programs: Provided, That of this amount, $73,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, subject to the U.S.-Israel Iron Dome Procurement Agreement, as amended; $177,000,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $50,000,000 shall be for co-production activities of SRBMD systems in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for SRBMD, as amended; $77,000,000 shall be for an upper-tier component to the Israeli Missile Defense Architecture, of which $77,000,000 shall be for co-production activities of Arrow 3 Upper Tier systems in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for Arrow 3 Upper Tier, as amended; and $173,000,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.(INCLUDING TRANSFER OF FUNDS)
8073.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $407,312,000 shall be available until September 30, 2021, to fund prior year shipbuilding cost increases: Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to:
(1)Under the heading Shipbuilding and Conversion, Navy, 2008/2021: Carrier Replacement Program $71,000,000; (2)Under the heading Shipbuilding and Conversion, Navy, 2015/2021: DDG–51 Destroyer $9,634,000;
(3)Under the heading Shipbuilding and Conversion, Navy, 2016/2021: CVN Refueling Overhauls $186,200,000; (4)Under the heading Shipbuilding and Conversion, Navy, 2016/2021: LPD–17 $30,578,000;
(5)Under the heading Shipbuilding and Conversion, Navy, 2016/2021: TAO Fleet Oiler $42,500,000; (6)Under the heading Shipbuilding and Conversion, Navy, 2018/2021: TAO Fleet Oiler $17,400,000; and
(7)Under the heading Shipbuilding and Conversion, Navy, 2018/2021: Expeditionary Fast Transport $50,000,000. 8074.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2021 until the enactment of the Intelligence Authorization Act for Fiscal Year 2021.
8075.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees. 8076.The budget of the President for fiscal year 2022 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years.
8077.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 8078.The Secretary of Defense may use up to $650,000,000 of the amounts appropriated or otherwise made available in this Act to the Department of Defense for the rapid acquisition and deployment of supplies and associated support services pursuant to section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note), but only for the purposes specified in clauses (i), (ii), (iii), and (iv) of subsection (c)(3)(B) of such section and subject to the applicable limits specified in clauses (i), (ii), and (iii) of such subsection and, in the case of clause (iv) of such subsection, subject to a limit of $50,000,000: Provided, That the Secretary of Defense shall notify the congressional defense committees promptly of all uses of this authority.
8079.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season.
8080.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333.
8081.
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army. (b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles.
8082.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2022. 8083.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation.
8084.
(a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2021: Provided, That the report shall include—
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation by Expenditure Center and project; and
(3)an identification of items of special congressional interest. (b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement.
8085.Notwithstanding any other provision of law, any transfer of funds, appropriated or otherwise made available by this Act, for support to friendly foreign countries in connection with the conduct of operations in which the United States is not participating, pursuant to section 331(d) of title 10, United States Code, shall be made in accordance with section 8005 or 9002 of this Act, as applicable. 8086.Any transfer of amounts appropriated to the Department of Defense Acquisition Workforce Development Account in or for fiscal year 2021 to a military department or Defense Agency pursuant to section 1705(e)(1) of title 10, United States Code, shall be covered by and subject to section 8005 or 9002 of this Act, as applicable.
8087.None of the funds made available by this Act for excess defense articles, assistance under section 333 of title 10, United States Code, or peacekeeping operations for the countries designated annually to be in violation of the standards of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1) may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008, unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008. 8088. (a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that—
(1)creates a new start effort; (2)terminates a program with appropriated funding of $10,000,000 or more;
(3)transfers funding into or out of the National Intelligence Program; or (4)transfers funding between appropriations, unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements.
(b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 8089.In this fiscal year and each fiscal year thereafter, funds appropriated under the heading Procurement, Space Force may be obligated for payment of satellite on-orbit incentives in the fiscal year in which an incentive payment is earned: Provided, That any obligation made pursuant to this section may not be entered into until 30 calendar days in session after the congressional defense committees have been notified that an on-orbit incentive payment has been earned.
8090.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.(INCLUDING TRANSFER OF FUNDS) 8091.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code.
8092.None of the funds appropriated by this Act may be available for the purpose of making remittances to the Department of Defense Acquisition Workforce Development Account in accordance with section 1705 of title 10, United States Code. 8093. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or
(2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.
8094.
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— (1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention. (b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a).
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States. (d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.(INCLUDING TRANSFER OF FUNDS)
8095.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $137,000,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate.
8096.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Defense or a component thereof in contravention of the provisions of section 130h of title 10, United States Code. 8097.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.(INCLUDING TRANSFER OF FUNDS)
8098.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $1,500,000,000 of the funds made available in this Act for the National Intelligence Program: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2021.
8099.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 8100.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who—
(1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after June 24, 2009, at United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense.
8101.None of the funds appropriated or otherwise made available in this Act may be used to transfer any individual detained at United States Naval Station Guantánamo Bay, Cuba, to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity except in accordance with section 1034 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) and section 1035 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232). 8102. (a)None of the funds appropriated or otherwise made available by this or any other Act may be used by the Secretary of Defense, or any other official or officer of the Department of Defense, to enter into a contract, memorandum of understanding, or cooperative agreement with, or make a grant to, or provide a loan or loan guarantee to Rosoboronexport or any subsidiary of Rosoboronexport.
(b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in consultation with the Secretary of State and the Director of National Intelligence, determines that it is in the vital national security interest of the United States to do so, and certifies in writing to the congressional defense committees that— (1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of existing lethal military equipment for, the Government of the Syrian Arab Republic;
(2)the armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces present on military bases subject to agreements in force between the Government of the Russian Federation and the Government of Ukraine; and (3)agents of the Russian Federation have ceased taking active measures to destabilize the control of the Government of Ukraine over eastern Ukraine.
(c)The Inspector General of the Department of Defense shall conduct a review of any action involving Rosoboronexport with respect to a waiver issued by the Secretary of Defense pursuant to subsection (b), and not later than 90 days after the date on which such a waiver is issued by the Secretary of Defense, the Inspector General shall submit to the congressional defense committees a report containing the results of the review conducted with respect to such waiver. 8103.None of the funds made available in this Act may be used for the purchase or manufacture of a flag of the United States unless such flags are treated as covered items under section 2533a(b) of title 10, United States Code.
8104.
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. (b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba.
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and
(2)is— (A)in the custody or under the effective control of the Department of Defense; or
(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. 8105.Of the amounts appropriated in this Act for Shipbuilding and Conversion, Navy, $60,000,000, to remain available for obligation until September 30, 2025, may be used for the purchase of two used sealift vessels for the National Defense Reserve Fleet, established under section 11 of the Merchant Ship Sales Act of 1946 (46 U.S.C. 57100): Provided, That such amounts are available for reimbursements to the Ready Reserve Force, Maritime Administration account of the United States Department of Transportation for programs, projects, activities, and expenses related to the National Defense Reserve Fleet: Provided further, That notwithstanding 10 U.S.C. 2218 (National Defense Sealift Fund), none of these funds shall be transferred to the National Defense Sealift Fund for execution.
8106.The Secretary of Defense shall post grant awards on a public website in a searchable format. 8107.If the Secretary of a military department reduces each research, development, test and evaluation, and procurement account of the military department pursuant to paragraph (1) of section 828(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note), the Secretary shall allocate the reduction determined under paragraph (2) of such section 828(d) proportionally from all programs, projects, or activities under such account: Provided, That the authority under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) to transfer amounts available in the Rapid Prototyping Fund shall be subject to section 8005 or 9002 of this Act, as applicable.
8108.None of the funds made available by this Act may be used by the National Security Agency to— (1)conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of targeting a United States person; or
(2)acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication of a United States person from a provider of electronic communication services to the public pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978. 8109.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of any agency funded by this Act who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense.
8110.Of the amounts appropriated in this Act for Operation and Maintenance, Navy, $376,029,000, to remain available until expended, may be used for any purposes related to the National Defense Reserve Fleet established under section 11 of the Merchant Ship Sales Act of 1946 (46 U.S.C. 57100): Provided, That such amounts are available for reimbursements to the Ready Reserve Force, Maritime Administration account of the United States Department of Transportation for programs, projects, activities, and expenses related to the National Defense Reserve Fleet.
8111.None of the funds made available in this Act may be obligated for activities authorized under section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 112–81; 125 Stat. 1621) to initiate support for, or expand support to, foreign forces, irregular forces, groups, or individuals unless the congressional defense committees are notified in accordance with the direction contained in the classified annex accompanying this Act, not less than 15 days before initiating such support: Provided, That none of the funds made available in this Act may be used under section 1208 for any activity that is not in support of an ongoing military operation being conducted by United States Special Operations Forces to combat terrorism: Provided further, That the Secretary of Defense may waive the prohibitions in this section if the Secretary determines that such waiver is required by extraordinary circumstances and, by not later than 72 hours after making such waiver, notifies the congressional defense committees of such waiver.
8112.The Secretary of Defense, in consultation with the Service Secretaries, shall submit a report to the congressional defense committees, not later than 180 days after the enactment of this Act, detailing the submission of records during the previous 12 months to databases accessible to the National Instant Criminal Background Check System (NICS), including the Interstate Identification Index (III), the National Crime Information Center (NCIC), and the NICS Index, as required by Public Law 110–180: Provided, That such report shall provide the number and category of records submitted by month to each such database, by Service or Component: Provided further, That such report shall identify the number and category of records submitted by month to those databases for which the Identification for Firearm Sales (IFFS) flag or other database flags were used to pre-validate the records and indicate that such persons are prohibited from receiving or possessing a firearm: Provided further, That such report shall describe the steps taken during the previous 12 months, by Service or Component, to ensure complete and accurate submission and appropriate flagging of records of individuals prohibited from gun possession or receipt pursuant to 18 U.S.C. 922(g) or (n) including applicable records involving proceedings under the Uniform Code of Military Justice.
8113.
(a)None of the funds provided in this Act for the TAO Fleet Oiler program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Auxiliary equipment (including pumps) for shipboard services; propulsion equipment (including engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes. (b)None of the funds provided in this Act for the FFG(X) Frigate program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Air circuit breakers; gyrocompasses; electronic navigation chart systems; steering controls; pumps; propulsion and machinery control systems; totally enclosed lifeboats; auxiliary equipment pumps; shipboard cranes; auxiliary chill water systems; and propulsion propellers: Provided, That the Secretary of the Navy shall incorporate United States manufactured propulsion engines and propulsion reduction gears into the FFG(X) Frigate program beginning not later than with the eleventh ship of the program.
8114.No amounts credited or otherwise made available in this or any other Act to the Department of Defense Acquisition Workforce Development Account may be transferred to: (1)the Rapid Prototyping Fund established under section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2302 note); or
(2)credited to a military-department specific fund established under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (as amended by section 897 of the National Defense Authorization Act for Fiscal Year 2017). 8115.None of the funds made available by this Act may be used for Government Travel Charge Card expenses by military or civilian personnel of the Department of Defense for gaming, or for entertainment that includes topless or nude entertainers or participants, as prohibited by Department of Defense FMR, Volume 9, Chapter 3 and Department of Defense Instruction 1015.10 (enclosure 3, 14a and 14b).
8116.
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities, or for any activity necessary for the national defense, including intelligence activities.
8117.None of the funds appropriated by this Act may be made available to deliver F–35 air vehicles or any other F–35 weapon system equipment to the Republic of Turkey, except in accordance with section 1245 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). 8118.In addition to amounts provided elsewhere in this Act, there is appropriated $284,000,000, for an additional amount for Operation and Maintenance, Defense-Wide, to remain available until expended: Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: Provided further, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense: Provided further, That as a condition of receiving funds under this section a local educational agency or State shall provide a matching share as described in the notice titled Department of Defense Program for Construction, Renovation, Repair or Expansion of Public Schools Located on Military Installations published by the Department of Defense in the Federal Register on September 9, 2011 (76 Fed. Reg. 55883 et seq.): Provided further, That these provisions apply to funds provided under this section, and to funds previously provided by Congress to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools to the extent such funds remain unobligated on the date of enactment of this section.
8119.In carrying out the program described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such memorandum, the Secretary of Defense shall apply such policy and guidance, except that— (1)the limitation on periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and
(2)the term assisted reproductive technology shall include embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage. 8120.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba.
8121.None of the funds provided for, or otherwise made available, in this or any other Act, may be obligated or expended by the Secretary of Defense to provide motorized vehicles, aviation platforms, munitions other than small arms and munitions appropriate for customary ceremonial honors, operational military units, or operational military platforms if the Secretary determines that providing such units, platforms, or equipment would undermine the readiness of such units, platforms, or equipment. 8122.The Secretary of Defense may obligate and expend funds made available under this Act for procurement or for research, development, test and evaluation for the F–35 Joint Strike Fighter to modify up to six F–35 aircraft, including up to two F–35 aircraft of each variant, to a test configuration: Provided, That the Secretary of Defense shall, with the concurrence of the Secretary of the Air Force and the Secretary of the Navy, notify the congressional defense committees not fewer than 30 days prior to obligating and expending funds under this section: Provided further, That any transfer of funds pursuant to the authority provided in this section shall be made in accordance with section 8005 or 9002 of this Act, as appropriate, if applicable: Provided further, That aircraft referred to previously in this section are not additional to aircraft referred to in section 8135 of the Department of Defense Appropriations Act, 2019 and section 8126 of the Department of Defense Appropriations Act, 2020.
8123.Amounts appropriated for Defense Health Program in this Act and hereafter may be obligated to make death gratuity payments, as authorized in subchapter II of chapter 75 of title 10, United States Code, if no appropriation for Military Personnel is available for obligation for such payments: Provided, That such obligations may subsequently be recorded against appropriations available for Military Personnel.
8124.
(a)None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting such tax liability, provided that the applicable Federal agency is aware of the unpaid Federal tax liability. (b)Subsection (a) shall not apply if the applicable Federal agency has considered suspension or debarment of the corporation described in such subsection and has made a determination that such suspension or debarment is not necessary to protect the interests of the Federal Government.
8125.During fiscal year 2021, any advance billing for background investigation services and related services purchased from activities financed using Defense Working Capital Funds shall be excluded from the calculation of cumulative advance billings under section 2208(l)(3) of title 10, United States Code. 8126.None of the funds appropriated or otherwise made available by this Act may be used to transfer the National Reconnaissance Office to the Space Force: Provided, That nothing in this Act shall be construed to limit or prohibit cooperation, collaboration, and coordination between the National Reconnaissance Office and the Space Force or any other elements of the Department of Defense.
8127.None of the funds appropriated or otherwise made available by this Act may be used to transfer any element of the Department of the Army, the Department of the Navy, or a Department of Defense agency to the Space Force unless, concurrent with the fiscal year 2022 budget submission (as submitted to Congress pursuant to section 1105 of title 31, United States Code), the Secretary of Defense provides a report to the Committees on Appropriations of the House of Representatives and the Senate, detailing any plans to transfer appropriate space elements of the Department of the Army, the Department of the Navy, or a Department of Defense agency to the Space Force and certifies in writing to the Committees on Appropriations of the House of Representatives and the Senate that such transfer is consistent with the mission of the Space Force and will not have an adverse impact on the Department or agency from which such element is being transferred: Provided, That such report shall include fiscal year 2022 budget and future years defense program adjustments associated with such planned transfers.
8128.Funds appropriated in titles I and IX of this Act under headings for Military Personnel may be used for expenses described therein for members of the Space Force on active duty: Provided, That amounts appropriated under such headings may be used for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund.
8129.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign exchange rates, the total amount appropriated in this Act is hereby reduced by $375,000,000. 8130.Notwithstanding any other provision of this Act, to reflect savings due to lower than anticipated fuel costs, the total amount appropriated in this Act is hereby reduced by $1,700,362,000.
8131.
(a)Amounts appropriated under title IV of this Act, as detailed in budget activity eight of the tables in the explanatory statement regarding this Act, may be used for expenses for the agile research, development, test and evaluation, procurement, production, modification, and operation and maintenance, only for the following Software and Digital Technology Pilot programs— (1)Defensive Cyber Operations Army (PE 0608041A);
(2)Risk Management Information (PE 0608013N); (3)Maritime Tactical Command Control (PE 0608231N);
(4)Space Command and Control (PE 1203614SF); (5)National Background Investigation Services (PE 0608197V);
(6)Global Command and Control System-Joint (PE 0308150K); (7)Algorithmic Warfare Cross Functional Team (PE 0308588D8Z); and
(8)Acquisition visibility (PE 0608648D8Z). (b)None of the funds appropriated by this or prior Department of Defense Appropriations Acts may be obligated or expended to initiate additional Software and Digital Technology Pilot Programs in fiscal year 2021.
8132.
(a)In addition to amounts otherwise made available in this Act, there is appropriated $100,000,000 to the Under Secretary of Defense (Acquisition and Sustainment), to remain available until expended. (b)The funds provided by subsection (a) shall be available to the Under Secretary of Defense (Acquisition and Sustainment), in coordination with the Assistant Secretary of the Army (Acquisition, Logistics and Technology) and the Assistant Secretary of the Navy (Research, Development and Acquisition) and the Assistant Secretary of the Air Force (Acquisition, Technology and Logistics), to assess and strengthen the manufacturing and defense industrial base and supply chain resiliency of the United States.
(c)
(1)The Under Secretary of Defense (Comptroller) shall transfer funds provided by subsection (a) to appropriations for operation and maintenance; procurement; and research, development, test and evaluation to accomplish the purposes specified in subsection (b). Such transferred funds shall be merged with and be available for the same purposes and for the same time period as the appropriation to which they are transferred. (2)The transfer authority provided by this subsection shall be in addition to any other transfer authority available to the Department of Defense.
(3)The Under Secretary of Defense (Acquisition and Sustainment) shall, through the Under Secretary of Defense (Comptroller), not less than 30 days prior to making any transfer under this subsection, notify the congressional defense committees in writing of the details of the transfer. (d)Funds appropriated by this section may not be transferred to Drug Interdiction and Counter-Drug Activities, Defense. (INCLUDING TRANSFER OF FUNDS)
8133.In addition to amounts appropriated in title II or otherwise made available elsewhere in this Act, $300,500,000 is hereby appropriated to the Department of Defense and made available for transfer to the operation and maintenance accounts of the Army, Navy, Marine Corps, and Air Force (including National Guard and Reserve) for purposes of improving military readiness: Provided, That the transfer authority provided under this provision is in addition to any other transfer authority provided elsewhere in this Act.
8134.None of the funds provided in this Act for requirements development, performance specification development, concept design and development, ship configuration development, systems engineering, naval architecture, marine engineering, operations research analysis, industry studies, preliminary design, development of the Detailed Design and Construction Request for Proposals solicitation package, or related activities for the AS(X) Submarine Tender, T–ARC(X) Cable Laying and Repair Ship, or T–AGOS(X) Oceanographic Surveillance Ship may be used to award a new contract for such activities unless these contracts include specifications that all auxiliary equipment, including pumps and propulsion shafts are manufactured in the United States. 8135.None of the funds made available by this Act may be obligated or expended for the purpose of decommissioning the USS Fort Worth or the USS Coronado.
8136.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Defense-Wide, $50,000,000, to remain available until September 30, 2022: Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, to make grants to communities impacted by military aviation noise for the purpose of installing noise mitigating insulation at covered facilities: Provided further, That, to be eligible to receive a grant under the program, a community must enter into an agreement with the Secretary under which the community prioritizes the use of funds for the installation of noise mitigation at covered facilities in the community: Provided further, That as a condition of receiving funds under this section a State or local entity shall provide a matching share of ten percent: Provided further, That grants under the program may be used to meet the Federal match requirement under the airport improvement program established under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code: Provided further, That, in carrying out the program, the Secretary of Defense shall coordinate with the Secretary of Transportation to minimize duplication of efforts with any other noise mitigation program compliant with part 150 of title 14, Code of Federal Regulations: Provided further, That, in this section, the term covered facilities means hospitals, daycare facilities, schools, facilities serving senior citizens, and private residences that are located within one mile or a day-night average sound level of 65 or greater of a military installation or another location at which military aircraft are stationed or are located in an area impacted by military aviation noise within one mile or a day-night average sound level of 65 or greater, as determined by the Department of Defense or Federal Aviation Administration noise modeling programs.
8137.None of the funds appropriated or otherwise made available by this Act may be obligated or expended for the lease of an icebreaking vessel unless such obligation or expenditure is compliant with section 1301 of title 31, United States Code, and related statutes and is made pursuant to a contract awarded using full and open competitive procedures or procedures authorized by section 2304(c)(6) of title 10, United States Code. 8138.Amounts appropriated or otherwise made available to the Department of Defense in this Act, may not be obligated or expended for the retirement or divestiture of the RQ–4 Global Hawk Block 30 and Block 40 aircraft: Provided, That the Secretary of the Air Force is prohibited from deactivating the corresponding squadrons responsible for the operations of the aforementioned aircraft.
IXOverseas contingency operationsMILITARY PERSONNELMilitary personnel, armyFor an additional amount for Military Personnel, Army, $2,748,033,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military personnel, navyFor an additional amount for Military Personnel, Navy, $382,286,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military personnel, marine corpsFor an additional amount for Military Personnel, Marine Corps, $129,943,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military personnel, air forceFor an additional amount for Military Personnel, Air Force, $1,077,168,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve personnel, armyFor an additional amount for Reserve Personnel, Army, $33,414,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve personnel, navyFor an additional amount for Reserve Personnel, Navy, $11,771,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve personnel, marine corpsFor an additional amount for Reserve Personnel, Marine Corps, $2,048,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve personnel, air forceFor an additional amount for Reserve Personnel, Air Force, $16,816,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National guard personnel, armyFor an additional amount for National Guard Personnel, Army, $195,314,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National guard personnel, air forceFor an additional amount for National Guard Personnel, Air Force, $5,800,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.OPERATION AND MAINTENANCEOperation and maintenance, armyFor an additional amount for Operation and Maintenance, Army, $17,497,254,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, navyFor an additional amount for Operation and Maintenance, Navy, $11,568,363,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, marine corpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,108,667,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, air forceFor an additional amount for Operation and Maintenance, Air Force, $18,432,020,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, space forceFor an additional amount for Operation and Maintenance, Space Force, $77,115,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $6,041,898,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, army reserveFor an additional amount for Operation and Maintenance, Army Reserve, $33,399,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, navy reserveFor an additional amount for Operation and Maintenance, Navy Reserve, $21,492,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, marine corps reserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $8,707,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, air force reserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $30,090,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, army national guardFor an additional amount for Operation and Maintenance, Army National Guard, $79,792,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, air national guardFor an additional amount for Operation and Maintenance, Air National Guard, $175,642,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan security forces fundFor the Afghanistan Security Forces Fund, $3,047,612,000, to remain available until September 30, 2022: Provided, That such funds shall be available to the Secretary of Defense for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding: Provided further, That the Secretary of Defense may obligate and expend funds made available to the Department of Defense in this title for additional costs associated with existing projects previously funded with amounts provided under the heading Afghanistan Infrastructure Fund in prior Acts: Provided further, That such costs shall be limited to contract changes resulting from inflation, market fluctuation, rate adjustments, and other necessary contract actions to complete existing projects, and associated supervision and administration costs and costs for design during construction: Provided further, That the Secretary may not use more than $50,000,000 under the authority provided in this section: Provided further, That the Secretary shall notify in advance such contract changes and adjustments in annual reports to the congressional defense committees: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or activities, or transfer of funds between budget sub-activity groups in excess of $20,000,000: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the security forces of Afghanistan or transferred to the security forces of Afghanistan and returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That of the funds provided under this heading, not less than $20,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces, and the recruitment and training of female security personnel: Provided further, That funds appropriated under this heading and made available for the salaries and benefits of personnel of the Afghanistan Security Forces may only be used for personnel who are enrolled in the Afghanistan Personnel and Pay System: Provided further, That funds appropriated under this heading for the Afghanistan Security Forces may only be obligated if the Secretary of Defense, in consultation with the Secretary of State, certifies in writing to the congressional defense committees that such forces are controlled by a civilian, representative government that is committed to protecting human rights and women’s rights and preventing terrorists and terrorist groups from using the territory of Afghanistan to threaten the security of the United States and United States allies: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Counter-Isis train and equip fundFor the Counter-Islamic State of Iraq and Syria Train and Equip Fund, $710,000,000, to remain available until September 30, 2022: Provided, That such funds shall be available to the Secretary of Defense in coordination with the Secretary of State, to provide assistance, including training; equipment; logistics support, supplies, and services; stipends; infrastructure repair and renovation; construction for facility fortification and humane treatment; and sustainment, to foreign security forces, irregular forces, groups, or individuals participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria, and their affiliated or associated groups: Provided further, That amounts made available under this heading shall be available to provide assistance only for activities in a country designated by the Secretary of Defense, in coordination with the Secretary of State, as having a security mission to counter the Islamic State of Iraq and Syria, and following written notification to the congressional defense committees of such designation: Provided further, That the Secretary of Defense shall ensure that prior to providing assistance to elements of any forces or individuals, such elements or individuals are appropriately vetted, including at a minimum, assessing such elements for associations with terrorist groups or groups associated with the Government of Iran; and receiving commitments from such elements to promote respect for human rights and the rule of law: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq and other entities, to carry out assistance authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entity may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall prioritize such contributions when providing any assistance for construction for facility fortification: Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines that such provision of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: Provided further, That the United States may accept equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, that was transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria and returned by such forces or groups to the United States, and such equipment may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, and not yet transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria may be treated as stocks of the Department of Defense when determined by the Secretary to no longer be required for transfer to such forces or groups and upon written notification to the congressional defense committees: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided under this heading, including, but not limited to, the number of individuals trained, the nature and scope of support and sustainment provided to each group or individual, the area of operations for each group, and the contributions of other countries, groups, or individuals: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENTAircraft procurement, armyFor an additional amount for Aircraft Procurement, Army, $595,112,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile procurement, armyFor an additional amount for Missile Procurement, Army, $796,599,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of weapons and tracked combat vehicles, armyFor an additional amount for Procurement of Weapons and Tracked Combat Vehicles, Army, $15,225,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of ammunition, armyFor an additional amount for Procurement of Ammunition, Army, $103,875,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other procurement, armyFor an additional amount for Other Procurement, Army, $924,823,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft procurement, navyFor an additional amount for Aircraft Procurement, Navy, $32,905,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Weapons procurement, navyFor an additional amount for Weapons Procurement, Navy, $5,572,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of ammunition, navy and marine corpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $77,424,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other procurement, navyFor an additional amount for Other Procurement, Navy, $341,612,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, marine corpsFor an additional amount for Procurement, Marine Corps, $47,963,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft procurement, air forceFor an additional amount for Aircraft Procurement, Air Force, $772,738,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile procurement, air forceFor an additional amount for Missile Procurement, Air Force, $223,772,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of ammunition, air forceFor an additional amount for Procurement of Ammunition, Air Force, $785,617,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other procurement, air forceFor an additional amount for Other Procurement, Air Force, $355,339,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, defense-WideFor an additional amount for Procurement, Defense-Wide, $342,137,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. NATIONAL GUARD AND RESERVE EQUIPMENT ACCOUNTFor procurement of rotary-wing aircraft; combat, tactical and support vehicles; other weapons; and other procurement items for the reserve components of the Armed Forces, $950,000,000, to remain available for obligation until September 30, 2023: Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: Provided further, That none of the funds made available by this paragraph may be used to procure manned fixed wing aircraft, or procure or modify missiles, munitions, or ammunition: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. RESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, development, test and evaluation, armyFor an additional amount for Research, Development, Test and Evaluation, Army, $175,824,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, development, test and evaluation, navyFor an additional amount for Research, Development, Test and Evaluation, Navy, $59,562,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, development, test and evaluation, air forceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $5,304,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, development, test and evaluation, defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $80,818,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. REVOLVING AND MANAGEMENT FUNDSDefense working capital fundsFor an additional amount for Defense Working Capital Funds, $20,090,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.OTHER DEPARTMENT OF DEFENSE PROGRAMSDefense health programFor an additional amount for Defense Health Program, $365,098,000, which shall be for operation and maintenance: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the inspector generalFor an additional amount for the Office of the Inspector General, $24,069,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2021.(INCLUDING TRANSFER OF FUNDS) 9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $2,000,000,000 between the appropriations or funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of this Act.
9003.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That, for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs.
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the United States Central Command area of responsibility: (1) passenger motor vehicles up to a limit of $75,000 per vehicle; and (2) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 9005.Not to exceed $2,000,000 of the amounts appropriated by this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commanders' Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $500,000: Provided further, That not later than 45 days after the end of each 6 months of the fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that 6-month period that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein.
9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to allied forces participating in a combined operation with the armed forces of the United States and coalition forces supporting military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section.
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: (1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.
(2)To exercise United States control over any oil resource of Iraq or Syria. (3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan.
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): (1)Section 2340A of title 18, United States Code.
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations. (3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).
9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF: Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding proviso and accompanying report language for the ASFF.
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000.
9011.Up to $500,000,000 of funds appropriated by this Act for the Defense Security Cooperation Agency in Operation and Maintenance, Defense-Wide may be used to provide assistance to the Government of Jordan to support the armed forces of Jordan and to enhance security along its borders. 9012.None of the funds made available by this Act under the headings Afghanistan Security Forces Fund and Counter-ISIS Train and Equip Fund, and under the heading Operation and Maintenance, Defense-Wide for Department of Defense security cooperation grant programs, may be used to procure or transfer man-portable air defense systems.
9013.Of the amounts appropriated in this title under the heading Operation and Maintenance, Defense-Wide, for the Defense Security Cooperation Agency, $275,000,000, of which $137,500,000 to remain available until September 30, 2022 shall be for the Ukraine Security Assistance Initiative: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training; equipment; lethal assistance; logistics support, supplies and services; sustainment; and intelligence support to the military and national security forces of Ukraine, and for replacement of any weapons or articles provided to the Government of Ukraine from the inventory of the United States: Provided further, That the Secretary of Defense shall, not less than 15 days prior to obligating funds made available in this section, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall, not more than 60 days after such notification is made, inform such committees if such funds have not been obligated and the reasons therefor: Provided further, That the United States may accept equipment procured using funds made available in this section in this or prior Acts that was transferred to the security forces of Ukraine and returned by such forces to the United States: Provided further, That equipment procured using funds made available in this section in this or prior Acts, and not yet transferred to the military or National Security Forces of Ukraine or returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That the Secretary of Defense shall provide quarterly reports to the Committees on Appropriations of the House of Representatives and the Senate on the use and status of funds made available in this section.
9014.Funds appropriated in this title shall be available for replacement of funds for items provided to the Government of Ukraine from the inventory of the United States to the extent specifically provided for in section 9013 of this Act. 9015.None of the funds made available by this Act may be used to provide arms, training, or other assistance to the Azov Battalion.
9016.Equipment procured using funds provided in prior Acts under the heading Counterterrorism Partnerships Fund for the program authorized by section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), and not yet transferred to authorized recipients may be transferred to foreign security forces, irregular forces, groups, or individuals, authorized to receive assistance using amounts provided under the heading Counter-ISIS Train and Equip Fund in this Act: Provided, That such equipment may be transferred 15 days following written notification to the congressional defense committees.
9017.None of the funds made available by this Act may be used with respect to Iraq in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed forces into hostilities in Iraq, into situations in Iraq where imminent involvement in hostilities is clearly indicated by the circumstances, or into Iraqi territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of such Resolution (50 U.S.C. 1542 and 1543). 9018.None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543).
9019.None of the funds in this Act may be made available for the transfer of additional C–130 cargo aircraft to the Afghanistan National Security Forces or the Afghanistan Air Force. 9020.Funds made available by this Act under the heading Afghanistan Security Forces Fund may be used to provide limited training, equipment, and other assistance that would otherwise be prohibited by 10 U.S.C. 362 to a unit of the security forces of Afghanistan only if the Secretary of Defense certifies to the congressional defense committees, within 30 days of a decision to provide such assistance, that (1) a denial of such assistance would present significant risk to United States or coalition forces or significantly undermine United States national security objectives in Afghanistan; and (2) the Secretary has sought a commitment by the Government of Afghanistan to take all necessary corrective steps: Provided, That such certification shall be accompanied by a report describing: (1) the information relating to the gross violation of human rights; (2) the circumstances that necessitated the provision of such assistance; (3) the Afghan security force unit involved; (4) the assistance provided and the assistance withheld; and (5) the corrective steps to be taken by the Government of Afghanistan: Provided further, That every 120 days after the initial report an additional report shall be submitted detailing the status of any corrective steps taken by the Government of Afghanistan: Provided further, That if the Government of Afghanistan has not initiated necessary corrective steps within 1 year of the certification, the authority under this section to provide assistance to such unit shall no longer apply: Provided further, That the Secretary shall submit a report to such committees detailing the final disposition of the case by the Government of Afghanistan.
9021.None of the funds made available by this Act may be made available for any member of the Taliban except to support a reconciliation activity that includes the participation of members of the Government of Afghanistan, does not restrict the participation of women, and is authorized by section 1218 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116– 92). 9022.Nothing in this Act may be construed as authorizing the use of force against Iran. (RESCISSIONS)
9023.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985:
Procurement of Weapons and Tracked Combat Vehicles, Army, 2019/2021, $90,000,000; Aircraft Procurement, Air Force, 2019/2021, $16,400,000;
Operation and Maintenance, Defense-Wide: DSCA Security Cooperation, 2020/2021, $75,000,000; Operation and Maintenance, Defense-Wide: Coalition Support Funds, 2020/2021, $45,000,000;
Afghanistan Security Forces Fund, 2020/2021, $1,100,000,000; Counter-ISIS Train and Equip Fund, 2020/2021, $400,000,000;
Procurement of Weapons and Tracked Combat Vehicles, Army, 2020/2022, $100,000,000; Procurement of Ammunition, Air Force, 2020/2022, $49,679,000;
Research, Development, Test and Evaluation, Army, 2020/2021, $2,878,000; and Research, Development, Test and Evaluation, Defense-Wide, 2020/2021, $7,165,000.
9024.Of the amounts appropriated in this title under the heading Operation and Maintenance, Defense-Wide, for the Defense Security Cooperation Agency, $753,603,000, to remain available until September 30, 2022, shall be available for International Security Cooperation Programs and other programs to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or building partner capacity programs: Provided, That the Secretary of Defense shall, not less than 15 days prior to obligating funds made available in this section, notify the congressional defense committees in writing of the details of any planned obligation: Provided further, That the Secretary of Defense shall provide quarterly reports to the Committees on Appropriations of the House of Representatives and the Senate on the use and status of funds made available in this section.
9025.Of the amounts appropriated in this title under the heading Operation and Maintenance, Defense-Wide, for the Defense Security Cooperation Agency, $100,000,000, to remain available until September 30, 2022, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: Provided, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following written notification to the appropriate congressional committees: Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria, and 15 days following written notification to the appropriate congressional committees: Provided further, That the Secretary of Defense shall provide quarterly reports to the Committees on Appropriations of the House of Representatives and the Senate on the use and status of funds made available in this section.
9026.Of the amounts appropriated in this title under the heading Operation and Maintenance, Defense-Wide, for the Defense Security Cooperation Agency, $250,000,000, to remain available until September 30, 2022, shall be available to reimburse Jordan, Lebanon, Egypt, Tunisia, and Oman under section 1226 of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 2151 note), for enhanced border security, of which not less than $150,000,000 shall be for Jordan: Provided, That the Secretary of Defense shall, not less than 15 days prior to obligating funds made available in this section, notify the congressional defense committees in writing of the details of any planned obligation and the nature of the expenses incurred: Provided further, That the Secretary of Defense shall provide quarterly reports to the Committees on Appropriations of the House of Representatives and the Senate on the use and status of funds made available in this section.
9027.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 9028.None of the funds appropriated or otherwise made available by this Act may be used in contravention of the First Amendment of the Constitution.This division may be cited as the Department of Defense Appropriations Act, 2021. DEnergy and Water Development and Related Agencies Appropriations Act, 2021 ICorps of engineers—civilDEPARTMENT OF THE ARMYCorps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.INVESTIGATIONSFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $153,000,000, to remain available until expended: Provided, That the Secretary shall initiate nine new study starts during fiscal year 2021: Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.CONSTRUCTIONFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $2,692,645,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover 35 percent of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects, shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law. MISSISSIPPI RIVER AND TRIBUTARIESFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $380,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund: Provided, That the Secretary shall initiate one new study start in fiscal year 2021: Provided further, That the Secretary shall not deviate from the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.OPERATION AND MAINTENANCEFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $3,849,655,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities.REGULATORY PROGRAMFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $210,000,000, to remain available until September 30, 2022. FORMERLY UTILIZED SITES REMEDIAL ACTION PROGRAMFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $250,000,000, to remain available until expended.FLOOD CONTROL AND COASTAL EMERGENCIESFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $35,000,000, to remain available until expended.EXPENSESFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $206,000,000, to remain available until September 30, 2022, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster. OFFICE OF THE ASSISTANT SECRETARY OF THE ARMY FOR CIVIL WORKS(INCLUDING RESCISSION OF FUNDS)For the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until September 30, 2022: Provided, That not more than 75 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress the report required under section 101(d) of this Act and a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title, as designated under such heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), to specific programs, projects, or activities: Provided further, That of the unobligated balances available from amounts appropriated in prior Acts under this heading, $500,000 is hereby rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. WATER INFRASTRUCTURE FINANCE AND INNOVATION PROGRAM ACCOUNTFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $12,000,000, to remain available until expended, for safety projects to maintain, upgrade, and repair dams identified in the National Inventory of Dams with a primary owner type of state, local government, public utility, or private: Provided, That, no project may be funded with amounts provided under this heading for a dam that is identified as jointly owned in the National Inventory of Dams and where one of those joint owners is the Federal Government: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $950,000,000: Provided further, That, within 30 days of enactment of this Act, the Secretary, in consultation with the Office of Management and Budget, shall transmit a report to the Committees on Appropriations of the House of Representatives and the Senate that provides: (1) an analysis of how subsidy rates will be determined for loans financed by appropriations provided under this heading in this Act; (2) a comparison of the factors that will be considered in estimating subsidy rates for loans financed under this heading in this Act with factors that will be considered in estimates of subsidy rates for other projects authorized by the Water Infrastructure Finance and Innovation Act of 2014, including an analysis of how both sets of rates will be determined; and (3) an analysis of the process for developing draft regulations for the Water Infrastructure Finance and Innovation program, including a crosswalk from the statutory requirements for such program, and a timetable for publishing such regulations: Provided further, That the use of direct loans or loan guarantee authority under this heading for direct loans or commitments to guarantee loans for any project shall be in accordance with the criteria published in the Federal Register on June 30, 2020 (85 FR 39189) pursuant to the fourth proviso under the heading Water Infrastructure Finance and Innovation Program Account in division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That none of the direct loans or loan guarantee authority made available under this heading shall be available for any project unless the Secretary and the Director of the Office of Management and Budget have certified in advance in writing that the direct loan or loan guarantee, as applicable, and the project comply with the criteria referenced in the previous proviso: Provided further, That any references to the Environmental Protection Agency (EPA) or the Administrator in the criteria referenced in the previous two provisos shall be deemed to be references to the Army Corps of Engineers or the Secretary of the Army, respectively, for purposes of the direct loans or loan guarantee authority made available under this heading: Provided further, That, for the purposes of carrying out the Congressional Budget Act of 1974, the Director of the Congressional Budget Office may request, and the Secretary shall promptly provide, documentation and information relating to a project identified in a Letter of Interest submitted to the Secretary pursuant to a Notice of Funding Availability for applications for credit assistance under the Water Infrastructure Finance and Innovation Act Program, including with respect to a project that was initiated or completed before the date of enactment of this Act. In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $2,200,000, to remain available until September 30, 2022.GENERAL PROVISIONS—CORPS OF ENGINEERS—CIVIL(INCLUDING TRANSFER OF FUNDS) 101. (a)None of the funds provided in title I of this Act, or provided by previous appropriations Acts to the agencies or entities funded in title I of this Act that remain available for obligation or expenditure in fiscal year 2021, shall be available for obligation or expenditure through a reprogramming of funds that:
(1)creates or initiates a new program, project, or activity; (2)eliminates a program, project, or activity;
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; (4)proposes to use funds directed for a specific activity for a different purpose, unless prior approval is received from the Committees on Appropriations of both Houses of Congress;
(5)augments or reduces existing programs, projects, or activities in excess of the amounts contained in paragraphs (6) through (10), unless prior approval is received from the Committees on Appropriations of both Houses of Congress; (6)InvestigationsFor a base level over $100,000, reprogramming of 25 percent of the base amount up to a limit of $150,000 per project, study or activity is allowed: Provided, That for a base level less than $100,000, the reprogramming limit is $25,000: Provided further, That up to $25,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses;
(7)ConstructionFor a base level over $2,000,000, reprogramming of 15 percent of the base amount up to a limit of $3,000,000 per project, study or activity is allowed: Provided, That for a base level less than $2,000,000, the reprogramming limit is $300,000: Provided further, That up to $3,000,000 may be reprogrammed for settled contractor claims, changed conditions, or real estate deficiency judgments: Provided further, That up to $300,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses;
(8)Operation and maintenanceUnlimited reprogramming authority is granted for the Corps to be able to respond to emergencies: Provided, That the Chief of Engineers shall notify the Committees on Appropriations of both Houses of Congress of these emergency actions as soon thereafter as practicable: Provided further, That for a base level over $1,000,000, reprogramming of 15 percent of the base amount up to a limit of $5,000,000 per project, study, or activity is allowed: Provided further, That for a base level less than $1,000,000, the reprogramming limit is $150,000: Provided further, That $150,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation;
(9)Mississippi river and tributariesThe reprogramming guidelines in paragraphs (6), (7), and (8) shall apply to the Investigations, Construction, and Operation and Maintenance portions of the Mississippi River and Tributaries Account, respectively; and (10)Formerly utilized sites remedial action programReprogramming of up to 15 percent of the base of the receiving project is permitted.
(b)De minimus reprogrammingsIn no case should a reprogramming for less than $50,000 be submitted to the Committees on Appropriations of both Houses of Congress. (c)Continuing authorities programSubsection (a)(1) shall not apply to any project or activity funded under the continuing authorities program.
(d)Not later than 60 days after the date of enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations of both Houses of Congress to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year which shall include: (1)A table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if applicable, and the fiscal year enacted level; and
(2)A delineation in the table for each appropriation both by object class and program, project and activity as detailed in the budget appendix for the respective appropriations; and (3)An identification of items of special congressional interest. 
102.The Secretary shall allocate funds made available in this Act solely in accordance with the provisions of this Act and the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), including the determination and designation of new starts.  103.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101.
104.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 105.None of the funds in this Act shall be used for an open lake placement alternative for dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341): Provided, That until an open lake placement alternative for dredged material is approved under a State water quality certification, the Corps of Engineers shall continue upland placement of such dredged material consistent with the requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211). 
106.None of the funds made available by this Act or any other Act may be used to reorganize or to transfer the Civil Works functions or authority of the Corps of Engineers or the Secretary of the Army to another department or agency.  107.Additional funding provided in this Act shall be allocated only to projects determined to be eligible by the Chief of Engineers. 
108.None of the funds made available by this Act may be used to carry out any water supply reallocation study under the Wolf Creek Dam, Lake Cumberland, Kentucky, project authorized under the Act of July 24, 1946 (60 Stat. 636, ch. 595). 109. (a)When allocating the additional funding provided in this title under the headings Construction and Mississippi River and Tributaries, the Secretary shall initiate a total of seven new construction starts during fiscal year 2021.
(b)For new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than December 31, 2021. (c)No allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of both Houses of Congress an out-year funding scenario demonstrating the affordability of the selected new starts and the impacts on other projects.
(d)The Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.  IIDEPARTMENT OF THE INTERIORCentral utah projectCENTRAL UTAH PROJECT COMPLETION ACCOUNTFor carrying out activities authorized by the Central Utah Project Completion Act, $21,000,000, to remain available until expended, of which $1,800,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,500,000 shall be available until September 30, 2022, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2021, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:WATER AND RELATED RESOURCES(INCLUDING TRANSFERS OF FUNDS)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian Tribes, and others, $1,521,125,000, to remain available until expended, of which $58,476,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,584,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That $25,882,000 shall be available for transfer into the Blackfeet Water Settlement Implementation Fund established by section 3717 of Public Law 114–322: Provided further, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706: Provided further, That within available funds, $250,000 shall be for grants and financial assistance for educational activities: Provided further, That in accordance with section 4007 of Public Law 114–322, funding provided for such purpose in fiscal years 2017, 2018, 2019, and 2020 shall be made available for the construction, pre-construction, or study of the Friant-Kern Canal Capacity Correction Resulting from Subsidence, the Boise River Basin—Anderson Ranch Dam Raise, the North-of-the-Delta Off Stream Storage (Sites Reservoir Project), the Los Vaqueros Reservoir Phase 2 Expansion Project, and the Cle Elum Pool Raise (Yakima), as recommended by the Secretary in the letters dated June 22, 2020, and December 3, 2020, inclusive; the Delta Mendota Canal Subsidence Correction, the Del Puerto Water District, the San Luis Low Point Improvement Project, and the Sacramento Regional Water Bank, as recommended by the Secretary in the letter dated June 22, 2020: Provided further, That in accordance with section 4009(c) of Public Law 114–322, and as recommended by the Secretary in a letter dated December 3, 2020, funding provided for such purpose in fiscal years 2019 and 2020 shall be made available to the El Paso Aquifer Storage and Recovery Using Reclaimed Water Project, the Pure Water Monterey: A Groundwater Replenishment Project, the Pure Water Soquel: Groundwater Replenishment and Seawater Intrusion Prevention Project, the Magna Water District Water Reclamation and Reuse Project, the Pure Water Oceanside: Mission Basin Groundwater Purification Facility Project, the Groundwater Reliability Improvement Program Recycled Water Project, and the Palmdale Regional Groundwater Recharge and Recovery Project: Provided further, That in accordance with section 4009(a) of Public Law 114–322, and as recommended by the Secretary in a letter dated December 3, 2020, funding provided for such purpose in fiscal years 2019 and 2020 shall be made available to the Doheny Ocean Desalination Project, the North Pleasant Valley Desalter Facility, and the Energy-Efficient Brackish Groundwater Desalination Project.CENTRAL VALLEY PROJECT RESTORATION FUNDFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $55,875,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order. CALIFORNIA BAY-DELTA RESTORATION(INCLUDING TRANSFERS OF FUNDS)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $33,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program. POLICY AND ADMINISTRATIONFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the six regions of the Bureau of Reclamation, to remain available until September 30, 2022, $60,000,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses. ADMINISTRATIVE PROVISIONAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only.GENERAL PROVISIONS—DEPARTMENT OF THE INTERIOR 201. (a)None of the funds provided in title II of this Act for Water and Related Resources, or provided by previous or subsequent appropriations Acts to the agencies or entities funded in title II of this Act for Water and Related Resources that remain available for obligation or expenditure in fiscal year 2021, shall be available for obligation or expenditure through a reprogramming of funds that—
(1)initiates or creates a new program, project, or activity; (2)eliminates a program, project, or activity;
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; (4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress;
(5)transfers funds in excess of the following limits, unless prior approval is received from the Committees on Appropriations of both Houses of Congress: (A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or
(B) $400,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year; (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; or
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments, unless prior approval is received from the Committees on Appropriations of both Houses of Congress. (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category.
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. (d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202.
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203.Section 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking  $530,000,000 and inserting  $610,000,000. 204.Title I of Public Law 108–361 (the CALFED Bay-Delta Authorization Act) (118 Stat. 1681), as amended by section 4007(k) of Public Law 114–322, is amended by striking 2020 each place it appears and inserting 2021. 
205.Section 9106(g)(2) of Public Law 111–11 (Omnibus Public Land Management Act of 2009) is amended by striking 2020 and inserting 2021.  206.Section 6002(g)(4) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11) is amended by striking 2020 and inserting 2021. 
207.
(a)Section 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking2020 and inserting 2021. (b)Section 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is amended by striking 2020 and inserting 2021. 
208.None of the funds made available by this Act may be used for pre-construction or construction activities for any project recommended after enactment of the Energy and Water Development and Related Agencies Appropriations Act, 2020 and prior to enactment of this Act by the Secretary of the Interior and transmitted to the appropriate committees of Congress pursuant to section 4007, section 4009(a), or section 4009(c) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) if such project is not named in this Act. IIIDepartment of energyEnergy programsEnergy Efficiency and Renewable Energy(Including rescissions of funds)For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,864,000,293, to remain available until expended: Provided, That of such amount, $165,000,000 shall be available until September 30, 2022, for program direction: Provided further, That of the unobligated balances available from amounts appropriated in Public Law 111–8 under this heading, $806,831 is hereby rescinded: Provided further, That of the unobligated balances available from amounts appropriated in Public Law 111–85 under this heading, $1,433,462 is hereby rescinded: Provided further, That no amounts may be rescinded under the previous two provisos from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Cybersecurity, energy security, and emergency responseFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy sector cybersecurity, energy security, and emergency response activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $156,000,000, to remain available until expended: Provided, That of such amount, $12,000,000 shall be available until September 30, 2022, for program direction.electricityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $211,720,000, to remain available until expended: Provided, That of such amount, $18,000,000 shall be available until September 30, 2022, for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,507,600,000, to remain available until expended: Provided, That of such amount, $75,131,000 shall be available until September 30, 2022, for program direction.Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $750,000,000, to remain available until expended: Provided, That of such amount $61,500,000 shall be available until September 30, 2022, for program direction.Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $13,006,000, to remain available until expended: Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $188,000,000, to remain available until expended.SPR Petroleum accountFor the acquisition, transportation, and injection of petroleum products, and for other necessary expenses pursuant to the Energy Policy and Conservation Act of 1975, as amended (42 U.S.C. 6201 et seq.), sections 403 and 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241, 6239 note), and section 5010 of the 21st Century Cures Act (Public Law 114–255), $1,000,000, to remain available until expended.Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $6,500,000, to remain available until expended.Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $126,800,000, to remain available until expended.Non-defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $319,200,000, to remain available until expended: Provided, That, in addition, fees collected pursuant to subsection (b)(1) of section 6939f of title 42, United States Code, and deposited under this heading in fiscal year 2021 pursuant to section 309 of title III of division C of Public Law 116–94 are appropriated, to remain available until expended, for mercury storage costs.Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $841,000,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $5,000,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992.scienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 35 passenger motor vehicles for replacement only, $7,026,000,000, to remain available until expended: Provided, That of such amount, $192,000,000 shall be available until September 30, 2022, for program direction: Provided further, That of the amount provided under this heading in this Act, $2,300,000,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Nuclear waste disposalFor Department of Energy expenses necessary for nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982, Public Law 97–425, as amended, including interim storage activities, $27,500,000, to remain available until expended, of which $7,500,000 shall be derived from the Nuclear Waste Fund.Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $427,000,000, to remain available until expended: Provided, That of such amount, $35,000,000 shall be available until September 30, 2022, for program direction.Title 17 innovative technology loan guarantee program(INCLUDING RESCISSION OF FUNDS)Such sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That for necessary administrative expenses of the Title 17 Innovative Technology Loan Guarantee Program, as authorized, $32,000,000 is appropriated, to remain available until September 30, 2022: Provided further, That up to $32,000,000 of fees collected in fiscal year 2021 pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections under this heading and used for necessary administrative expenses in this appropriation and shall remain available until September 30, 2022: Provided further, That to the extent that fees collected in fiscal year 2021 exceed $32,000,000, those excess amounts shall be credited as offsetting collections under this heading and available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2021 (estimated at $3,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from fees collected in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at $0: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations: Provided further, That, of the unobligated balances available under the heading Department of Energy—Energy Programs—Title 17—Innovative Technology Loan Guarantee Program in the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) for the cost of guaranteed loans authorized by section 1705 of the Energy Policy Act of 2005, $392,000,000 are hereby rescinded: Provided further, That the amounts rescinded pursuant to the preceding proviso that were previously designated by the Congress as an emergency requirement pursuant to section 204(a) of S. Con. Res. 21 (110th Congress) and section 301(b)(2) of S. Con. Res. 70 (110th Congress), the concurrent resolutions on the budget for fiscal years 2008 and 2009, are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Advanced technology vehicles manufacturing loan program(INCLUDING RESCISSION OF FUNDS)For Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $5,000,000, to remain available until September 30, 2022: Provided, That, of the unobligated balances available from amounts appropriated for the costs of direct loans in section 129 of division A of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329), $1,908,000,000 are hereby rescinded: Provided further, That the amounts rescinded pursuant to the preceding proviso that were previously designated by the Congress as an emergency requirement pursuant to section 204(a) of S. Con. Res. 21 (110th Congress) and section 301(b)(2) of S. Con. Res. 70 (110th Congress), the concurrent resolutions on the budget for fiscal years 2008 and 2009, are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Tribal energy loan guarantee programFor Department of Energy administrative expenses necessary in carrying out the Tribal Energy Loan Guarantee Program, $2,000,000, to remain available until September 30, 2022.Office of indian energy policy and programsFor necessary expenses for Indian Energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $22,000,000, to remain available until expended: Provided, That, of the amount appropriated under this heading, $5,000,000 shall be available until September 30, 2022, for program direction.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $259,378,000, to remain available until September 30, 2022, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $93,378,000 in fiscal year 2021 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $166,000,000.Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $57,739,000, to remain available until September 30, 2022.ATOMIC ENERGY DEFENSE ACTIVITIESNATIONAL NUCLEAR SECURITY ADMINISTRATIONWeapons activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one aircraft, one ambulance, and two passenger buses, for replacement only, $15,345,000,000, to remain available until expended: Provided, That of such amount, $75,000,000 shall be available for the Uranium Reserve Program: Provided further, That of such amount, $123,684,000 shall be available until September 30, 2022, for program direction.Defense nuclear nonproliferationFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,260,000,000, to remain available until expended.Naval reactors(INCLUDING TRANSFER OF FUNDS)For Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,684,000,000, to remain available until expended, of which, $91,000,000 shall be transferred to Department of Energy—Energy Programs—Nuclear Energy, for the Advanced Test Reactor: Provided, That of such amount, $51,700,000 shall be available until September 30, 2022, for program direction.Federal salaries and expensesFor expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $443,200,000, to remain available until September 30, 2022, including official reception and representation expenses not to exceed $17,000.ENVIRONMENTAL AND OTHER DEFENSE ACTIVITIESDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed 1 passenger minivan for replacement only, $6,426,000,000, to remain available until expended: Provided, That of such amount, $289,000,000 shall be available until September 30, 2022, for program direction.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $920,000,000, to remain available until expended: Provided, That of such amount, $334,948,000 shall be available until September 30, 2022, for program direction.POWER MARKETING ADMINISTRATIONSBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for official reception and representation expenses in an amount not to exceed $5,000: Provided, That during fiscal year 2021, no new direct loan obligations may be made.Operation and maintenance, southeastern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $7,246,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $7,246,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $0: Provided further, That notwithstanding 31 U.S.C. 3302, up to $52,000,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $47,540,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $37,140,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $10,400,000: Provided further, That notwithstanding 31 U.S.C. 3302, up to $34,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $259,126,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $259,126,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $169,754,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $89,372,000, of which $89,372,000 is derived from the Reclamation Fund: Provided further, That notwithstanding 31 U.S.C. 3302, up to $192,000,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $5,776,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $5,548,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $228,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That for fiscal year 2021, the Administrator of the Western Area Power Administration may accept up to $1,526,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal energy regulatory commissionSALARIES AND EXPENSESFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $404,350,000, to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $404,350,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2021 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $0.GENERAL PROVISIONS—DEPARTMENT OF ENERGY(INCLUDING TRANSFER OF FUNDS)
301.
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. (b) (1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to—
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more; (B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation;
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or (D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B).
(2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. (3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made.
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— (1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance. (d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Final Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify, and obtain the prior approval of, the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. (f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that—
(1)creates, initiates, or eliminates a program, project, or activity; (2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. (g) (1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security.
(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. (h)The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted.
302.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2021 until the enactment of the Intelligence Authorization Act for fiscal year 2021. 303.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements.
304.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 305.Notwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), upon a determination by the President in this fiscal year that a regional supply shortage of refined petroleum product of significant scope and duration exists, that a severe increase in the price of refined petroleum product will likely result from such shortage, and that a draw down and sale of refined petroleum product would assist directly and significantly in reducing the adverse impact of such shortage, the Secretary of Energy may draw down and sell refined petroleum product from the Strategic Petroleum Reserve. Proceeds from a sale under this section shall be deposited into the SPR Petroleum Account established in section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247), and such amounts shall be available for obligation, without fiscal year limitation, consistent with that section.
306.
(a)Of the offsetting collections, including unobligated balances of such collections, in the Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration, $21,400,000 shall be transferred to the Department of the Interior—Bureau of Reclamation—Upper Colorado River Basin Fund for the Bureau of Reclamation to carry out environmental stewardship and endangered species recovery efforts. (b)No funds shall be transferred directly from Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration to the general fund of the Treasury in the current fiscal year.
IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $180,000,000, to remain available until expended.Defense nuclear facilities safety boardSALARIES AND EXPENSESFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $31,000,000, to remain available until September 30, 2022.Delta regional authoritySALARIES AND EXPENSESFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382F(d), 382M, and 382N of said Act, $30,000,000, to remain available until expended.Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $15,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities: Provided further, That notwithstanding any other provision of law regarding payment of a non-Federal share in connection with a grant-in-aid program, amounts under this heading shall be available for the payment of such a non-Federal share for programs undertaken to carry out the purposes of the Commission.Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $30,000,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code. Southeast crescent regional commissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $1,000,000, to remain available until expended.Southwest border regional commissionFor expenses necessary for the Southwest Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSALARIES AND EXPENSESFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $830,900,000, including official representation expenses not to exceed $25,000, to remain available until expended: Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2022: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $710,293,000 in fiscal year 2021 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation estimated at not more than $120,607,000.OFFICE OF INSPECTOR GENERALFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $13,499,000, to remain available until September 30, 2022: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $11,106,000 in fiscal year 2021 shall be retained and be available until September 30, 2022, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation estimated at not more than $2,393,000: Provided further, That of the amounts appropriated under this heading, $1,206,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board. Nuclear waste technical review boardSALARIES AND EXPENSESFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2022.GENERAL PROVISIONS—INDEPENDENT AGENCIES 401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information, consistent with Department of Justice guidance for all Federal agencies.
402.
(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act. (b) (1)The Nuclear Regulatory Commission may waive the notification requirement in subsection (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security.
(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities. (c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).
(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act. (e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations—
(1)total budget authority; (2)total unobligated balances; and
(3)total unliquidated obligations. VGENERAL PROVISIONS(INCLUDING TRANSFER OF FUNDS) 501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
502.
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. (b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality.
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority.  503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations).
504.
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
505.
(a)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Delta Regional Authority under section 382D of the Agricultural Act of 1961 and Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–3) are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID–19). (b)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Northern Border Regional Commission under section 15501(d) of title 40, United States Code, are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID–19).
(c)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Denali Commission are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID–19).  506.Of the unavailable collections currently in the United States Enrichment Corporation Fund, $291,000,000 shall be transferred to and merged with the Uranium Enrichment Decontamination and Decommissioning Fund and shall be available only to the extent provided in advance in appropriations Acts.This division may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2021. EFinancial Services and General Government Appropriations Act, 2021 IDEPARTMENT OF THE TREASURYDepartmental Officessalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Freedman’s Bank Building; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to State, local, and territorial entities; and Treasury-wide management policies and programs activities, $233,000,000: Provided, That of the amount appropriated under this heading—
(1)not to exceed $350,000 is for official reception and representation expenses; (2)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and
(3)not to exceed $24,000,000 shall remain available until September 30, 2022, for— (A)the Treasury-wide Financial Statement Audit and Internal Control Program;
(B)information technology modernization requirements; (C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund;
(D)the development and implementation of programs within the Office of Cybersecurity and Critical Infrastructure Protection, including entering into cooperative agreements; (E)operations and maintenance of facilities; and
(F)international operations.COMMITTEE ON FOREIGN INVESTMENT IN THE UNITED STATES FUND(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Committee on Foreign Investment in the United States, $20,000,000, to remain available until expended: Provided, That the chairperson of the Committee may transfer such amounts to any department or agency represented on the Committee (including the Department of the Treasury) subject to advance notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts so transferred shall remain available until expended for expenses of implementing section 721 of the Defense Production Act of 1950, as amended (50 U.S.C. 4565), and shall be available in addition to any other funds available to any department or agency: Provided further, That fees authorized by section 721(p) of such Act shall be credited to this appropriation as offsetting collections: Provided further, That the total amount appropriated under this heading from the general fund shall be reduced as such offsetting collections are received during fiscal year 2021, so as to result in a total appropriation from the general fund estimated at not more than $15,000,000.OFFICE OF TERRORISM AND FINANCIAL INTELLIGENCESALARIES AND EXPENSESFor the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, human rights abusers, money launderers, drug kingpins, and other national security threats, $175,000,000, of which not less than $3,000,000 shall be available for addressing human rights violations and corruption, including activities authorized by the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note): Provided, That of the amounts appropriated under this heading, up to $10,000,000 shall remain available until September 30, 2022.CYBERSECURITY ENHANCEMENT ACCOUNTFor salaries and expenses for enhanced cybersecurity for systems operated by the Department of the Treasury, $18,000,000, to remain available until September 30, 2023: Provided, That such funds shall supplement and not supplant any other amounts made available to the Treasury offices and bureaus for cybersecurity: Provided further, That of the total amount made available under this heading $1,000,000 shall be available for administrative expenses for the Treasury Chief Information Officer to provide oversight of the investments made under this heading: Provided further, That such funds shall supplement and not supplant any other amounts made available to the Treasury Chief Information Officer. DEPARTMENT-WIDE SYSTEMS AND CAPITAL INVESTMENTS PROGRAMS(INCLUDING TRANSFER OF FUNDS)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $6,118,000, to remain available until September 30, 2023: Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations: Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act: Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,044,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2022, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses.TREASURY INSPECTOR GENERAL FOR TAX ADMINISTRATIONSALARIES AND EXPENSESFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $170,250,000, of which $5,000,000 shall remain available until September 30, 2022; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.special inspector general for the troubled asset relief programsalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $19,000,000.Financial Crimes Enforcement Networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $12,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $126,963,000, of which not to exceed $34,335,000 shall remain available until September 30, 2023.Bureau of the Fiscal ServiceSALARIES AND EXPENSESFor necessary expenses of operations of the Bureau of the Fiscal Service, $345,569,000; of which not to exceed $8,000,000, to remain available until September 30, 2023, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Alcohol and Tobacco Tax and Trade BureauSALARIES AND EXPENSESFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $124,337,000; of which not to exceed $6,000 shall be available for official reception and representation expenses; and of which not to exceed $50,000 shall be available for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications: Provided further, That of the amount appropriated under this heading, $5,000,000, to remain available until September 30, 2022, shall be for the costs associated with enforcement of and education regarding the trade practice provisions of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.).United States Mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2021 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $50,000,000.Community Development Financial Institutions Fund Program AccountTo carry out the Riegle Community Development and Regulatory Improvement Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–III, $270,000,000. Of the amount appropriated under this heading— (1)not less than $167,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, is available until September 30, 2022, for financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $1,600,000 may be available for training and outreach under section 109 of Public Law 103–325 (12 U.S.C. 4708), of which up to $2,374,500 may be used for the cost of direct loans, of which up to $6,000,000, notwithstanding subsection (d) of section 108 of Public Law 103–325 (12 U.S.C. 4707 (d)), may be available to provide financial assistance, technical assistance, training, and outreach to community development financial institutions to expand investments that benefit individuals with disabilities, and of which not less than $2,000,000 shall be for the Economic Mobility Corps to be operated in conjunction with the Corporation for National and Community Service, pursuant to 42 U.S.C. 12571: Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further , That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000: Provided further, That of the funds provided under this paragraph, excluding those made to community development financial institutions to expand investments that benefit individuals with disabilities and those made to community development financial institutions that serve populations living in persistent poverty counties, the CDFI Fund shall prioritize Financial Assistance awards to organizations that invest and lend in high-poverty areas: Provided further, That for purposes of this section, the term “high-poverty area” means any census tract with a poverty rate of at least 20 percent as measured by the 2011–2015 5-year data series available from the American Community Survey of the Bureau of the Census for all States and Puerto Rico or with a poverty rate of at least 20 percent as measured by the 2010 Island areas Decennial Census data for any territory or possession of the United States;
(2)Not less than $16,500,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2022, for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, Tribes and Tribal organizations, and other suitable providers; (3)not less than $26,000,000 is available until September 30, 2022, for the Bank Enterprise Award program;
(4)not less than $23,000,000, notwithstanding subsections (d) and (e) of section 108 of Public Law 103–325 (12 U.S.C. 4707(d) and (e)), is available until September 30, 2022, for a Healthy Food Financing Initiative to provide financial assistance, technical assistance, training, and outreach to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities; (5)not less than $8,500,000 is available until September 30, 2022, to provide grants for loan loss reserve funds and to provide technical assistance for small dollar loan programs under section 122 of Public Law 103–325 (12 U.S.C. 4719): Provided, That sections 108(d) and 122(b)(2) of such Public Law shall not apply to the provision of such grants and technical assistance;
(6)up to $29,000,000 is available until September 30, 2021, for administrative expenses, including administration of CDFI Fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for development of tools to better assess and inform CDFI investment performance, and up to $300,000 is for administrative expenses to carry out the direct loan program; and (7)during fiscal year 2021, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $500,000,000: Provided further, That such section 114A shall remain in effect until December 31, 2021: Provided further, That of the funds awarded under this heading, except those provided for the Economic Mobility Corps, not less than 10 percent shall be used for awards that support investments that serve populations living in persistent poverty counties: Provided further, That for the purposes of this paragraph and paragraph (1), the term persistent poverty counties means any county, including county equivalent areas in Puerto Rico, that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the 2011–2015 5-year data series available from the American Community Survey of the Bureau of the Census or any other territory or possession of the United States that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990, 2000 and 2010 Island Areas Decennial Censuses, or equivalent data, of the Bureau of the Census.Internal Revenue Servicetaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,555,606,000, of which not less than $11,000,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $13,000,000 shall be available for low-income taxpayer clinic grants, of which not less than $30,000,000, to remain available until September 30, 2022, shall be available for the Community Volunteer Income Tax Assistance Matching Grants Program for tax return preparation assistance, and of which not less than $211,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,500,000 shall be for identity theft and refund fraud casework.ENFORCEMENTFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $5,212,622,000, of which not to exceed $250,000,000 shall remain available until September 30, 2022; of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program; and of which not to exceed $15,000,000 shall be for investigative technology for the Criminal Investigation Division: Provided, That the amount made available for investigative technology for the Criminal Investigation Division shall be in addition to amounts made available for the Criminal Investigation Division under the Operations Support heading. OPERATIONS SUPPORTFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,928,102,000, of which not to exceed $275,000,000 shall remain available until September 30, 2022; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2023, for research; of which not less than $10,000,000, to remain available until expended, shall be available for establishment of an application through which entities registering and renewing registrations in the System for Award Management may request an authenticated electronic certification stating that the entity does or does not have a seriously delinquent tax debt; and of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing major information technology investments in the Internal Revenue Service Integrated Modernization Business Plan portfolio, including detailed, plain language summaries on the status of plans, costs, and results; prior results and actual expenditures of the prior quarter; upcoming deliverables and costs for the fiscal year; risks and mitigation strategies associated with ongoing work; reasons for any cost or schedule variances; and total expenditures by fiscal year: Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2022, a summary of cost and schedule performance information for its major information technology systems.BUSINESS SYSTEMS MODERNIZATIONFor necessary expenses of the Internal Revenue Service's business systems modernization program, $222,724,000, to remain available until September 30, 2023, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing major information technology investments in the Internal Revenue Service Integrated Modernization Business Plan portfolio, including detailed, plain language summaries on the status of plans, costs, and results; prior results and actual expenditures of the prior quarter; upcoming deliverables and costs for the fiscal year; risks and mitigation strategies associated with ongoing work; reasons for any cost or schedule variances; and total expenditures by fiscal year.ADMINISTRATIVE PROVISIONS—INTERNAL REVENUE SERVICE(INCLUDING TRANSFER OF FUNDS)
101.Not to exceed 4 percent of the appropriation made available in this Act to the Internal Revenue Service under the Enforcement heading, and not to exceed 5 percent of any other appropriation made available in this Act to the Internal Revenue Service, may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate. 102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law.
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes.
105.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 106.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States.
107.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 108.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037).
109.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended— (1)to make a payment to any employee under a bonus, award, or recognition program; or
(2)under any hiring or personnel selection process with respect to re-hiring a former employee;unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee. 110.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information).Administrative Provisions—Department of the Treasury(INCLUDING TRANSFERS OF FUNDS)
111.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 112.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent.
113.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent.
114.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 115.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service—Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund.
116.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 117.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate.
118.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2021 until the enactment of the Intelligence Authorization Act for Fiscal Year 2021. 119.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses.
120.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the House of Representatives and the Senate not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed.
121.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund. 122.During fiscal year 2021—
(1)none of the funds made available in this or any other Act may be used by the Department of the Treasury, including the Internal Revenue Service, to issue, revise, or finalize any regulation, revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard which is used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)); and (2)the standard and definitions as in effect on January 1, 2010, which are used to make such determinations shall apply after the date of the enactment of this Act for purposes of determining status under section 501(c)(4) of such Code of organizations created on, before, or after such date.
123.
(a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs. (b)The reports required under subsection (a) shall include—
(1)the obligations made during the previous quarter by object class, office, and activity; (2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity;
(3)the number of full-time equivalents within each office during the previous quarter; (4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and
(5)actions taken to achieve the goals, objectives, and performance measures of each office. (c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a).
124.In addition to the amounts otherwise made available to the Department of the Treasury, $25,000,000, to remain available until expended, shall be for expenses associated with digitization and distribution of the Department’s records of matured savings bonds that have not been redeemed.This title may be cited as the Department of the Treasury Appropriations Act, 2021. IIExecutive office of the president and funds appropriated to the presidentThe white housesalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000.Executive Residence at the White Houseoperating expensesFor necessary expenses of the Executive Residence at the White House, $13,641,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.REIMBURSABLE EXPENSESFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White House Repair and RestorationFor the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $2,500,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of Economic AdvisersSALARIES AND EXPENSESFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,000,000.National Security Council and Homeland Security CouncilSALARIES AND EXPENSESFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $12,150,000 of which not to exceed $5,000 shall be available for official reception and representation expenses.Office of AdministrationSALARIES AND EXPENSESFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $100,000,000, of which not to exceed $12,800,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President.Presidential transition administrative support(INCLUDING TRANSFER OF FUNDS)For expenses of the Office of Administration to carry out the Presidential Transition Act of 1963, as amended, and similar expenses, in addition to amounts otherwise appropriated by law, $8,000,000: Provided, That such funds may be transferred to other accounts that provide funding for offices within the Executive Office of the President and the Office of the Vice President in this Act or any other Act, to carry out such purposes.Office of Management and BudgetSALARIES AND EXPENSESFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $106,600,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the annual work plan developed by the Corps of Engineers for submission to the Committees on Appropriations: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.Intellectual Property Enforcement CoordinatorFor necessary expenses of the Office of the Intellectual Property Enforcement Coordinator, as authorized by title III of the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403), including services authorized by 5 U.S.C. 3109, $1,800,000.Office of National Drug Control PolicySALARIES AND EXPENSESFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 1998, as amended; not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $18,400,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $290,000,000, to remain available until September 30, 2022, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (“HIDTAs”), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That any unexpended funds obligated prior to fiscal year 2019 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2020, shall be funded at not less than the fiscal year 2020 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2021 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation.other federal drug control programs(including transfers of funds)For other drug control activities authorized by the Anti-Drug Abuse Act of 1988 and the Office of National Drug Control Policy Reauthorization Act of 1998, as amended, $128,182,000, to remain available until expended, which shall be available as follows: $102,000,000 for the Drug-Free Communities Program, of which $2,500,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by section 8204 of Public Law 115–271; $3,000,000 for drug court training and technical assistance; $14,000,000 for anti-doping activities; up to $2,932,000 for the United States membership dues to the World Anti-Doping Agency; $1,250,000 for the Model Acts Program; and $5,000,000 for activities authorized by section 103 of Public Law 114–198: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities: Provided further, That the Director of the Office of National Drug Control Policy shall, not fewer than 30 days prior to obligating funds under this heading for United States membership dues to the World Anti-Doping Agency, submit to the Committees on Appropriations of the House of Representatives and the Senate a spending plan and explanation of the proposed uses of these funds.Unanticipated NeedsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $1,000,000, to remain available until September 30, 2022.Information Technology Oversight and Reform(INCLUDING TRANSFER OF FUNDS)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $12,500,000, to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes.Special Assistance to the PresidentSALARIES AND EXPENSESFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,698,000.Official Residence of the Vice PresidentOPERATING EXPENSES(INCLUDING TRANSFER OF FUNDS) For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $302,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative Provisions—Executive Office of the President and Funds Appropriated to the President(INCLUDING TRANSFER OF FUNDS)
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President.
202.
(a)During fiscal year 2021, any Executive order or Presidential memorandum issued or revoked by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum. (b)Any such statement shall include—
(1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government; (2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal-year period beginning in fiscal year 2021; and
(3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2021. (c)If an Executive order or Presidential memorandum is issued during fiscal year 2021 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued.
(d)The requirement for cost estimates for Presidential memoranda shall only apply for Presidential memoranda estimated to have a regulatory cost in excess of $100,000,000. 203.Not later than 30 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue a memorandum to all Federal departments, agencies, and corporations directing compliance with the provisions in title VII of this Act.This title may be cited as the Executive Office of the President Appropriations Act, 2021. IIITHE JUDICIARYSupreme Court of the United StatesSALARIES AND EXPENSESFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $94,690,000, of which $1,500,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.CARE OF THE BUILDING AND GROUNDSFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $10,618,000, to remain available until expended.United States Court of Appeals for the Federal CircuitSALARIES AND EXPENSESFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $33,500,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.United States Court of International TradeSALARIES AND EXPENSESFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $20,000,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.Courts of Appeals, District Courts, and Other Judicial ServicesSALARIES AND EXPENSESFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,393,701,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $9,900,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.DEFENDER SERVICESFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,316,240,000, to remain available until expended.FEES OF JURORS AND COMMISSIONERSFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $32,517,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.COURT SECURITY(INCLUDING TRANSFER OF FUNDS) For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $664,011,000, of which not to exceed $20,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States CourtsSALARIES AND EXPENSESFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $95,675,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal Judicial CenterSALARIES AND EXPENSESFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $29,015,000; of which $1,800,000 shall remain available through September 30, 2022, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.United States Sentencing CommissionSALARIES AND EXPENSESFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $19,965,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(INCLUDING TRANSFER OF FUNDS) 301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109.
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608.
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference.
304.Section 3315(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security.
306.
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the matter following paragraph 12— (1)in the second sentence (relating to the District of Kansas), by striking 29 years and 6 months and inserting 30 years and 6 months; and
(2)in the sixth sentence (relating to the District of Hawaii), by striking 26 years and 6 months and inserting 27 years and 6 months. (b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 27 years and 6 months and inserting 28 years and 6 months.
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— (1)in the first sentence by striking 18 years and inserting 19 years;
(2)in the second sentence (relating to the central District of California), by striking 17 years and 6 months and inserting 18 years and 6 months; and (3)in the third sentence (relating to the western district of North Carolina), by striking 16 years and inserting 17 years.This title may be cited as the Judiciary Appropriations Act, 2021. IVDistrict of ColumbiaFederal Fundsfederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $40,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.FEDERAL PAYMENT FOR EMERGENCY PLANNING AND SECURITY COSTS IN THE DISTRICT OF COLUMBIAFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $38,400,000, to remain available until expended, for an additional amount for fiscal year 2021, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions: Provided, That, of the amount provided under this heading in this Act, $21,872,372 shall be used for costs associated with the Presidential Inauguration held in January 2021, and shall be in addition to the amount made available for this purpose in section 131 of the Continuing Appropriations Act, 2021 and Other Extensions Act (Public Law 116–159).FEDERAL PAYMENT TO THE DISTRICT OF COLUMBIA COURTSFor salaries and expenses for the District of Columbia Courts, $250,088,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,682,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $125,660,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $79,247,000, of which not to exceed $2,500 is for official reception and representation expenses; and $30,499,000, to remain available until September 30, 2022, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further, That, in addition to the amounts appropriated herein, fees received by the District of Columbia Courts for administering bar examinations and processing District of Columbia bar admissions may be retained and credited to this appropriation, to remain available until expended, for salaries and expenses associated with such activities, notwithstanding section 450 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.50): Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $9,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts.FEDERAL PAYMENT FOR DEFENDER SERVICES IN DISTRICT OF COLUMBIA COURTSFor payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $46,005,000, to remain available until expended: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.federal payment to the court services and offender supervision agency for the District of Columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $245,923,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, and of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002: Provided , That, of the funds appropriated under this heading, $179,180,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons:  Provided further , That, of the funds appropriated under this heading, $66,743,000 shall be available to the Pretrial Services Agency, of which $459,000 shall remain available until September 30, 2023, for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided further , That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further , That amounts under this heading may be used for programmatic incentives for defendants to successfully complete their terms of supervision.FEDERAL PAYMENT TO THE DISTRICT OF COLUMBIA PUBLIC DEFENDER SERVICEFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $46,212,000: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies: Provided further, That the District of Columbia Public Defender Service may establish for employees of the District of Columbia Public Defender Service a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, except that the maximum amount of the payment made under the program to any individual may not exceed the amount referred to in section 3523(b)(3)(B) of title 5, United States Code: Provided further, That for the purposes of engaging with, and receiving services from, Federal Franchise Fund Programs established in accordance with section 403 of the Government Management Reform Act of 1994, as amended, the District of Columbia Public Defender Service shall be considered an agency of the United States Government.federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $2,150,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2022, to the Commission on Judicial Disabilities and Tenure, $325,000, and for the Judicial Nomination Commission, $275,000.FEDERAL PAYMENT FOR SCHOOL IMPROVEMENTFor a Federal payment for a school improvement program in the District of Columbia, $52,500,000, to remain available until expended, for payments authorized under the Scholarships for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships up to $1,750,000 shall be for the activities specified in sections 3007(b) through 3007(d) of the Act and up to $500,000 shall be for the activities specified in section 3009 of the Act.FEDERAL PAYMENT FOR THE DISTRICT OF COLUMBIA NATIONAL GUARDFor a Federal payment to the District of Columbia National Guard, $600,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $4,000,000.FEDERAL PAYMENT TO THE DISTRICT OF COLUMBIA WATER AND SEWER AUTHORITYFor a Federal payment to the District of Columbia Water and Sewer Authority, $8,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment.District of Columbia FundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund) for programs and activities set forth in the Fiscal Year 2021 Local Budget Act of 2020 (D.C. Act 23–408) and at rates set forth under such Act, as amended as of the date of enactment of this Act: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2021 under this heading shall not exceed the estimates included in the Fiscal Year 2021 Local Budget Act of 2020, as amended as of the date of enactment of this Act or the sum of the total revenues of the District of Columbia for such fiscal year: Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2021, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.This title may be cited as the District of Columbia Appropriations Act, 2021. VINDEPENDENT AGENCIESAdministrative Conference of the United Statessalaries and expensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,400,000, to remain available until September 30, 2022, of which not to exceed $1,000 is for official reception and representation expenses.Commodity Futures Trading Commission(including transfers of funds)For necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases), in the District of Columbia and elsewhere, $304,000,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which not less than $20,000,000 shall remain available until September 30, 2022, and of which not less than $3,568,000 shall be for expenses of the Office of the Inspector General: Provided, That notwithstanding the limitations in 31 U.S.C. 1553, amounts provided under this heading are available for the liquidation of obligations equal to current year payments on leases entered into prior to the date of enactment of this Act: Provided further, That for the purpose of recording and liquidating any lease obligations that should have been recorded and liquidated against accounts closed pursuant to 31 U.S.C. 1552, and consistent with the preceding proviso, such amounts shall be transferred to and recorded in a no-year account in the Treasury, which has been established for the sole purpose of recording adjustments for and liquidating such unpaid obligations.Consumer Product Safety Commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $135,000,000, of which $1,300,000 shall remain available until expended to carry out the program, including administrative costs, required by section 1405 of the Virginia Graeme Baker Pool and Spa Safety Act (Public Law 110–140; 15 U.S.C. 8004).ADMINISTRATIVE PROVISION—CONSUMER PRODUCT SAFETY COMMISSION 501.During fiscal year 2021, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after—
(1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— (A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements;
(B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; (C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and
(D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and (2)a report containing the results of the study completed under paragraph (1) is delivered to—
(A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives;
(C)the Committee on Appropriations of the Senate; and (D)the Committee on Appropriations of the House of Representatives. Election assistance commissionSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $17,000,000, of which $1,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002. Federal communications commissionSALARIES AND EXPENSESFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $341,000,000, to remain available until expended: Provided, That in addition, $33,000,000, shall be made available until expended for implementing title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.), as added by the Broadband DATA Act (Public Law 116–130): Provided further, That $374,000,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation estimated at $0: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $134,495,000 for fiscal year 2021: Provided further, That, of the amount appropriated under this heading, not less than $11,326,800 shall be for the salaries and expenses of the Office of Inspector General. ADMINISTRATIVE PROVISIONS—FEDERAL COMMUNICATIONS COMMISSION
510.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking December 31, 2020 each place it appears and inserting December 31, 2021. 511.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004, recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.Federal deposit insurance corporationOFFICE OF THE INSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $42,982,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund. Federal election commissionSALARIES AND EXPENSESFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $71,497,000, of which not to exceed $5,000 shall be available for reception and representation expenses. Federal labor relations authoritySALARIES AND EXPENSESFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $26,600,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal permitting improvement steering councilENVIRONMENTAL REVIEW IMPROVEMENT FUND(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Environmental Review Improvement Fund established pursuant to 42 U.S.C. 4370m–8(d), $10,000,000, to remain available until expended: Provided, That funds appropriated in prior appropriations Acts under the heading General Services Administration—General Activities—Environmental Review Improvement Fund shall be transferred to and merged with this account.Federal Trade Commissionsalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $351,000,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $150,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $19,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2021, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $182,000,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General Services Administrationreal property activitiesfederal buildings fundlimitations on availability of revenue(including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $9,065,489,000, of which— (1) $230,000,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) as follows:
(A) $135,500,000 shall be for the United States Courthouse, Hartford, Connecticut; and (B) $94,500,000 shall be for the United States Courthouse, Chattanooga, Tennessee:
Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount; 
(2) $576,581,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— (A) $203,908,000 is for Major Repairs and Alterations; and
(B) $372,673,000 is for Basic Repairs and Alterations:  Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects;  (3) $5,725,464,000 for rental of space to remain available until expended; and
(4) $2,533,444,000 for building operations to remain available until expended: Provided, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2021, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.GENERAL ACTIVITIESGOVERNMENT-WIDE POLICYFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $64,000,000.OPERATING EXPENSESFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; and services as authorized by 5 U.S.C. 3109; $49,440,000, of which $26,890,000 is for Real and Personal Property Management and Disposal; and of which $22,550,000 is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses. civilian board of contract appealsFor expenses authorized by law, not otherwise provided for, for the activities associated with the Civilian Board of Contract Appeals, $9,301,000, of which $2,000,000 shall remain available until September 30, 2022.OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $67,000,000: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness. ALLOWANCES AND OFFICE STAFF FOR FORMER PRESIDENTSFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $4,400,000.Federal citizen services fund (including transfer of funds)For necessary expenses of the Office of Products and Programs, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $55,000,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $100,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2021 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That, of the total amount appropriated, up to $5,000,000 shall be available for support functions and full-time hires to support activities related to the Administration's requirements under title II of the Foundations for Evidence-Based Policymaking Act (Public Law 115–435): Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act.EXPENSES, PRESIDENTIAL TRANSITION(INCLUDING TRANSFERS OF FUNDS)For necessary expenses to carry out the Presidential Transition Act of 1963 (3 U.S.C. 102 note) and 40 U.S.C. 581(e), $9,900,000, of which not to exceed $1,000,000 is for activities authorized by sections 3(a)(8) and 3(a)(9) of the Act: Provided, That such amounts may be transferred and credited to the Acquisition Services Fund or Federal Buildings Fund to reimburse obligations incurred prior to enactment of this Act for the purposes provided herein related to the Presidential election in 2020: Provided further, That amounts available under this heading shall be in addition to any other amounts available for such purposes: Provided further, That in the case where the President-elect is the incumbent President or in the case where the Vice-President-elect is the incumbent Vice President, $8,900,000 is hereby permanently rescinded, pursuant to section 3(g) of the Presidential Transition Act of 1963. TECHNOLOGY MODERNIZATION FUNDFor the Technology Modernization Fund, $25,000,000, to remain available until expended, for technology-related modernization activities. ASSET PROCEEDS AND SPACE MANAGEMENT FUNDFor carrying out section 16(b) of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note), $16,000,000, to remain available until expended.ADMINISTRATIVE PROVISIONS—GENERAL SERVICES ADMINISTRATION(INCLUDING TRANSFER OF FUNDS) 520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles.
521.Funds in the Federal Buildings Fund made available for fiscal year 2021 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate.
522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2022 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved Courthouse Project Priorities plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded.  523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313).
524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution.
526.With respect to each project funded under the heading Major Repairs and Alterations, and with respect to E–Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act.Harry S truman scholarship foundationSALARIES AND EXPENSESFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $2,000,000, to remain available until expended.Merit Systems Protection BoardSalaries and Expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $44,490,000, to remain available until September 30, 2022, and in addition not to exceed $2,345,000, to remain available until September 30, 2022, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.Morris K. Udall and Stewart L. Udall FoundationMORRIS K. UDALL AND STEWART L. UDALL TRUST FUND(INCLUDING TRANSFER OF FUNDS)For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $1,800,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act, up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C. 5604(7)): Provided, That all current and previous amounts transferred to the Office of Inspector General of the Department of the Interior will remain available until expended for audits and investigations of the Morris K. Udall and Stewart L. Udall Foundation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.), as amended, and for annual independent financial audits of the Morris K. Udall and Stewart L. Udall Foundation pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289): Provided further, That previous amounts transferred to the Office of Inspector General of the Department of the Interior may be transferred to the Morris K. Udall and Stewart L. Udall Foundation for annual independent financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289).ENVIRONMENTAL DISPUTE RESOLUTION FUNDFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $3,200,000, to remain available until expended.National Archives and Records AdministrationOPERATING EXPENSESFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $377,000,000, of which $9,230,000 shall remain available until expended for improvements necessary to enhance the Federal Government's ability to electronically preserve, manage, and store Government records, and of which up to $2,000,000 shall remain available until expended to implement the Civil Rights Cold Case Records Collection Act of 2018 (Public Law 115–426).OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,823,000.REPAIRS AND RESTORATIONFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $9,500,000, to remain available until expended. national historical publications and records commission grants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $6,500,000, to remain available until expended.National Credit Union Administrationcommunity development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $1,500,000 shall be available until September 30, 2022, for technical assistance to low-income designated credit unions.Office of Government Ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $18,600,000.Office of Personnel ManagementSALARIES AND EXPENSES(INCLUDING TRANSFER OF TRUST FUNDS)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $160,130,000: Provided, That of the total amount made available under this heading, at least $9,000,000 shall remain available until expended, for information technology infrastructure modernization and Trust Fund Federal Financial System migration or modernization, and shall be in addition to funds otherwise made available for such purposes: Provided further, That of the total amount made available under this heading, not less than $350,000 shall be used to hire additional congressional liaisons: Provided further, That of the total amount made available under this heading, $1,068,000 may be made available for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $169,625,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Provided further, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2021, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.OFFICE OF INSPECTOR GENERALSALARIES AND EXPENSES(INCLUDING TRANSFER OF TRUST FUNDS)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $5,000,000, and in addition, not to exceed $27,265,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere. Office of Special CounselSALARIES AND EXPENSESFor necessary expenses to carry out functions of the Office of Special Counsel, including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $29,500,000.Postal Regulatory CommissionSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $17,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and Civil Liberties Oversight BoardSALARIES AND EXPENSESFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $8,500,000, to remain available until September 30, 2022. Public Buildings Reform BoardSALARIES AND EXPENSESFor salaries and expenses of the Public Buildings Reform Board in carrying out the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $3,500,000, to remain available until expended.Securities and Exchange Commissionsalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,894,835,000, to remain available until expended; of which not less than $16,313,000 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence.In addition to the foregoing appropriation, for move, replication, and related costs associated with a replacement lease for the Commission’s District of Columbia headquarters, not to exceed $18,650,000, to remain available until expended; and for move, replication, and related costs associated with a replacement lease for the Commission’s San Francisco Regional Office facilities, not to exceed $12,677,000, to remain available until expended.For purposes of calculating the fee rate under section 31(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78ee(j)) for fiscal year 2021, all amounts appropriated under this heading shall be deemed to be the regular appropriation to the Commission for fiscal year 2021: Provided , That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further , That not to exceed $1,894,835,000 of such offsetting collections shall be available until expended for necessary expenses of this account; not to exceed $18,650,000 of such offsetting collections shall be available until expended for move, replication, and related costs under this heading associated with a replacement lease for the Commission’s District of Columbia headquarters facilities; and not to exceed $12,677,000 of such offsetting collections shall be available until expended for move, replication, and related costs under this heading associated with a replacement lease for the Commission’s San Francisco Regional Office facilities: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2021 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2021 appropriation from the general fund estimated at not more than $0: Provided further , That if any amount of the appropriation for move, replication, and related costs associated with a replacement lease for the Commission’s District of Columbia headquarters office facilities or if any amount of the appropriation for costs associated with a replacement lease for the Commission’s San Francisco Regional Office is subsequently de-obligated by the Commission, such amount that was derived from the general fund shall be returned to the general fund, and such amounts that were derived from fees or assessments collected for such purpose shall be paid to each national securities exchange and national securities association, respectively, in proportion to any fees or assessments paid by such national securities exchange or national securities association under section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) in fiscal year 2021.Selective Service SystemSALARIES AND EXPENSESFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $26,000,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States. Small Business AdministrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $270,157,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further , That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2021: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2022.Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $272,000,000, to remain available until September 30, 2022: Provided, That $136,000,000 shall be available to fund grants for performance in fiscal year 2021 or fiscal year 2022 as authorized by section 21 of the Small Business Act: Provided further, That $35,000,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That $19,500,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 22(l) of the Small Business Act (15 U.S.C. 649(l)).OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $22,011,000.office of advocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,190,000, to remain available until expended.BUSINESS LOANS PROGRAM ACCOUNT(INCLUDING TRANSFER OF FUNDS)For the cost of direct loans, $5,000,000, to remain available until expended, and for the cost of guaranteed loans as authorized by section 7(a) of the Small Business Act (Public Law 83–163), $15,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2021 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2021 commitments for general business loans authorized under paragraphs (1) through (35) of section 7(a) of the Small Business Act shall not exceed $30,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2021 commitments for loans authorized under subparagraph (C) of section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: Provided further, That during fiscal year 2021 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2021, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $13,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $160,300,000, which may be transferred to and merged with the appropriations for Salaries and Expenses. DISASTER LOANS PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $168,075,000, to be available until expended, of which $1,600,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $158,075,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $8,400,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses: Provided, That, of the funds provided under this heading, $142,864,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)): Provided further, That the amount for major disasters under this heading is designated by Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177). ADMINISTRATIVE PROVISIONS—SMALL BUSINESS ADMINISTRATION(INCLUDING TRANSFERS OF FUNDS)
540.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.
541.Not to exceed 3 percent of any appropriation made available in this Act for the Small Business Administration under the headings Salaries and Expenses and Business Loans Program Account may be transferred to the Administration's information technology system modernization and working capital fund (IT WCF), as authorized by section 1077(b)(1) of title X of division A of the National Defense Authorization Act for Fiscal Year 2018, for the purposes specified in section 1077(b)(3) of such Act, upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That amounts transferred to the IT WCF under this section shall remain available for obligation through September 30, 2024. United States Postal Servicepayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $55,333,000: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices: Provided further, That the Postal Service may not destroy, and shall continue to offer for sale, any copies of the Multinational Species Conservation Funds Semipostal Stamp, as authorized under the Multinational Species Conservation Funds Semipostal Stamp Act of 2010 (Public Law 111–241).OFFICE OF INSPECTOR GENERALSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $250,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, and not to exceed $3,000 for official reception and representation expenses; $56,100,000, of which $1,000,000 shall remain available until expended: Provided , That travel expenses of the judges shall be paid upon the written certificate of the judge.
VIGeneral provisions—this act(including rescission of funds)
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization, restructuring, relocation, or closing of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation, detailing both full-time employee equivalents and budget authority, with separate columns to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in this Act, in the accompanying report, or in the budget appendix for the respective appropriation, whichever is more detailed, and which shall apply to all items for which a dollar amount is specified and to all programs for which new budget authority is provided, as well as to discretionary grants and discretionary grant allocations; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2021 from appropriations made available for salaries and expenses for fiscal year 2021 in this Act, shall remain available through September 30, 2022, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610.
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— (1)any official background investigation report on any individual from the Federal Bureau of Investigation; or
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service. (b)Subsection (a) shall not apply—
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or (2)if such request is required due to extraordinary circumstances involving national security.
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval.
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions.  614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest.
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code).  616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.
(a)
(1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. (2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency.
(b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 618. (a)There are appropriated for the following activities the amounts required under current law:
(1)Compensation of the President (3 U.S.C. 102). (2)Payments to—
(A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o)); (B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and
(C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)). (3)Payment of Government contributions—
(A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and (B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87).
(4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). (5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code.
(b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act.  619.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 
620.
(a)The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology. (b)Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials. 
621.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code.  622.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States. 
623.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II.
624.No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 625. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication activities, or other law enforcement- or victim assistance-related activity.  626.None of the funds appropriated or other-wise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program and unless such awards or incentive fees are consistent with 16.401(e)(2) of the Federal Acquisition Regulation.
627.
(a)None of the funds made available under this Act may be used to pay for travel and conference activities that result in a total cost to an Executive branch department, agency, board or commission funded by this Act of more than $500,000 at any single conference unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination. (b)None of the funds made available under this Act may be used to pay for the travel to or attendance of more than 50 employees, who are stationed in the United States, at any single conference occurring outside the United States unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination.
628.None of the funds made available by this Act may be used for first-class or business-class travel by the employees of executive branch agencies funded by this Act in contravention of sections 301–10.122 through 301–10.125 of title 41, Code of Federal Regulations.  629.In addition to any amounts appropriated or otherwise made available for expenses related to enhancements to www.oversight.gov, $850,000, to remain available until expended, shall be provided for an additional amount for such purpose to the Inspectors General Council Fund established pursuant to section 11(c)(3)(B) of the Inspector General Act of 1978 (5 U.S.C. App.): Provided, That these amounts shall be in addition to any amounts or any authority available to the Council of the Inspectors General on Integrity and Efficiency under section 11 of the Inspector General Act of 1978 (5 U.S.C. App.). 
630.None of the funds made available by this Act may be obligated on contracts in excess of $5,000 for public relations, as that term is defined in Office and Management and Budget Circular A–87 (revised May 10, 2004), unless advance notice of such an obligation is transmitted to the Committees on Appropriations of the House of Representatives and the Senate.  631.None of the funds made available by this Act shall be used by the Securities and Exchange Commission to finalize, issue, or implement any rule, regulation, or order regarding the disclosure of political contributions, contributions to tax exempt organizations, or dues paid to trade associations.
632.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or Internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency.  633.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this act, shall clearly state—
(1)the percentage of the total costs of the program or project which will be financed with Federal money; (2)the dollar amount of Federal funds for the project or program; and
(3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources.  634.Of the unobligated balances available in the Department of the Treasury, Treasury Forfeiture Fund, established by section 9703 of title 31, United States Code, $75,000,000 shall be permanently rescinded not later than September 30, 2021.
635.Not later than 45 days after the last day of each quarter, each agency funded in this Act shall submit to the Committees on Appropriations of the Senate and the House of Representatives a quarterly budget report that includes total obligations of the Agency for that quarter for each appropriation, by the source year of the appropriation. VIIGENERAL PROVISIONS—GOVERNMENT-WIDEDepartments, Agencies, and Corporations(INCLUDING TRANSFER OF FUNDS) 701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2021 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality.
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles.
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 704. Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided , That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country.
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law.  706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes:
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13834 (May 17, 2018), including any such programs adopted prior to the effective date of the Executive order. (2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs.
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency.  707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced.
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality.  709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.  711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 
712.
(a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House. (b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— (1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1).  714. (a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that—
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants;
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone, or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress.
719.
(a)In this section, the term agency— (1)means an Executive agency, as defined under 5 U.S.C. 105; and
(2)includes a military department, as defined under section 102 of such title, the United States Postal Service, and the Postal Regulatory Commission. (b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs.  721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2021 shall remain available for obligation through September 30, 2022: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location.  723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science, Space, and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act.
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
725.
(a)Prohibition of federal agency monitoring of individuals' internet useNone of the funds made available in this or any other Act may be used by any Federal agency— (1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site. (b)ExceptionsThe limitations established in subsection (a) shall not apply to—
(1)any record of aggregate data that does not identify particular persons; (2)any voluntary submission of personally identifiable information;
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or (4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site.
(c)DefinitionsFor the purposes of this section: (1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law.
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law.  726. (a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage.
(b)Nothing in this section shall apply to a contract with— (1)any of the following religious plans:
(A)Personal Care's HMO; and (B)OSF HealthPlans, Inc.; and
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. (c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions.
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services.  727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch).
730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities. 731.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency.
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section.  733. (a)In generalNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity.
(b)Waivers
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. (2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress.
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract.  734.During fiscal year 2021, for each employee who—
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or (2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
735.
(a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: (1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office.
(2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1). (b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.).
736.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal Government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch.  737. (a) (1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2021, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code—
(A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2021, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and (B)during the period consisting of the remainder of fiscal year 2021, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of—
(i)the percentage adjustment taking effect in fiscal year 2021 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and (ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2021 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section.
(2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee. (3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2020, shall be determined under regulations prescribed by the Office of Personnel Management.
(4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2020, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection. (5)This subsection shall apply with respect to pay for service performed after September 30, 2020.
(6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay. (7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect.
(8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees. (b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2021 under sections 5344 and 5348 of title 5, United States Code, shall be—
(1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2020.  738. (a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2021 for which the cost to the United States Government was more than $100,000.
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— (1)a description of its purpose;
(2)the number of participants attending; (3)a detailed statement of the costs to the United States Government, including—
(A)the cost of any food or beverages; (B)the cost of any audio-visual services;
(C)the cost of employee or contractor travel to and from the conference; and (D)a discussion of the methodology used to determine which costs relate to the conference; and
(4)a description of the contracting procedures used including— (A)whether contracts were awarded on a competitive basis; and
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. (c)Within 15 days after the end of a quarter, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2021 for which the cost to the United States Government was more than $20,000.
(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. (e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 
739.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 740.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.). 
741.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 742. (a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information.
(b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information.  743. (a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications to Congress, (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law.
(b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into. (c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a). 
744.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.  745.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.
746.
(a)During fiscal year 2021, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request. (b)Any notification required by this section shall be made available on the Bureau’s public website.
747.If, for fiscal year 2021, new budget authority provided in appropriations Acts exceeds the discretionary spending limit for any category set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 due to estimating differences with the Congressional Budget Office, an adjustment to the discretionary spending limit in such category for fiscal year 2021 shall be made by the Director of the Office of Management and Budget in the amount of the excess but the total of all such adjustments shall not exceed 0.2 percent of the sum of the adjusted discretionary spending limits for all categories for that fiscal year. 748. (a)Notwithstanding any official rate adjusted under section 104 of title 3, United States Code, the rate payable to the Vice President during calendar year 2021 shall be the rate payable to the Vice President on December 31, 2020, by operation of section 749 of division C of Public Law 116–93.
(b)Notwithstanding any official rate adjusted under section 5318 of title 5, United States Code, or any other provision of law, the payable rate during calendar year 2021 for an employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, shall be the rate payable for the applicable Executive Schedule level on December 31, 2020, by operation of section 749 of division C of Public Law 116–93. Such an employee may not receive a rate increase during calendar year 2021, except as provided in subsection (i). (c)Notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, a chief of mission or ambassador at large is subject to subsection (b) in the same manner as other employees who are paid at an Executive Schedule rate.
(d)
(1)This subsection applies to— (A)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule; or
(B)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule. (2)Notwithstanding sections 5382 and 5383 of title 5, United States Code, an employee described in paragraph (1) may not receive a pay rate increase during calendar year 2021, except as provided in subsection (i).
(e)Notwithstanding any other provision of law, any employee paid a rate of basic pay (including any locality- based payments under section 5304 of title 5, United States Code, or similar authority) at or above the official rate for level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase during calendar year 2021, except as provided in subsection (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them. (f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law.
(g)This section does not apply to an individual who makes an election to retain Senior Executive Service basic pay under section 3392(c) of title 5, United States Code, for such time as that election is in effect. (h)This section does not apply to an individual who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) for such time as that election is in effect.
(i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position only if that new position has higher-level duties and a pre-established level or range of pay higher than the level or range for the position held immediately before the movement. Any such increase must be based on the rates of pay and applicable limitations on payable rates of pay in effect on December 31, 2020, by operation of section 749 of division C of Public Law 116–93. (j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable limitations on payable rates of pay in effect on December 31, 2020, by operation of section 749 of division C of Public Law 116–93.
(k)If an employee affected by this section is subject to a biweekly pay period that begins in calendar year 2021 but ends in calendar year 2022, the bar on the employee’s receipt of pay rate increases shall apply through the end of that pay period. (l)For the purpose of this section, the term covered position means a position occupied by an employee whose pay is restricted under this section.
(m)This section takes effect on the first day of the first applicable pay period beginning on or after January 1, 2021.  749.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII. 
VIIIGENERAL PROVISIONS—DISTRICT OF COLUMBIA(INCLUDING TRANSFERS OF FUNDS)
801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government. 802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature.
803.
(a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— (1)creates new programs;
(2)eliminates a program, project, or responsibility center; (3)establishes or changes allocations specifically denied, limited or increased under this Act;
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; (5)re-establishes any program or project previously deferred through reprogramming;
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or (7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate.
(b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2021. 804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123).
805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— (1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department;
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day; (3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day;
(4)at the discretion of the Chief Medical Examiner, an officer or employee of the Office of the Chief Medical Examiner who resides in the District of Columbia and is on call 24 hours a day; (5)at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District of Columbia and is on call 24 hours a day;
(6)the Mayor of the District of Columbia; and (7)the Chairman of the Council of the District of Columbia.
806.
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia. (b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits.
807.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution. 808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions.
809.
(a)None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative. (b)No funds available for obligation or expenditure by the District of Columbia government under any authority may be used to enact any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for recreational purposes.
810.No funds available for obligation or expenditure by the District of Columbia government under any authority shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 811. (a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2021 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures.
(b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements. 812.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42).
813.
(a)Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act. (b)The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act.
(c)The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 814.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.
815.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2021 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2021 in this Act, shall remain available through September 30, 2022, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act.
816.
(a)
(1)During fiscal year 2022, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Act referred to in paragraph (2) (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act. (2)The Act referred to in this paragraph is the Act of the Council of the District of Columbia pursuant to which a proposed budget is approved for fiscal year 2022 which (subject to the requirements of the District of Columbia Home Rule Act) will constitute the local portion of the annual budget for the District of Columbia government for fiscal year 2022 for purposes of section 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code).
(b)Appropriations made by subsection (a) shall cease to be available— (1)during any period in which a District of Columbia continuing resolution for fiscal year 2022 is in effect; or
(2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2022. (c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act.
(d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2022 for which this section applies to such project or activity. (e)This section shall not apply to a project or activity during any period of fiscal year 2022 if any other provision of law (other than an authorization of appropriations)—
(1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period.
(f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law. 817. (a)Section 244 of the Revised Statutes of the United States relating to the District of Columbia (sec. 9–1201.03, D.C. Official Code) does not apply with respect to any railroads installed pursuant to the Long Bridge Project.
(b)In this section, the term Long Bridge Project means the project carried out by the District of Columbia and the Commonwealth of Virginia to construct a new Long Bridge adjacent to the existing Long Bridge over the Potomac River, including related infrastructure and other related projects, to expand commuter and regional passenger rail service and to provide bike and pedestrian access crossings over the Potomac River. 818.Not later than 45 days after the last day of each quarter, each Federal and District government agency appropriated Federal funds in this Act shall submit to the Committees on Appropriations of the House of Representatives and the Senate a quarterly budget report that includes total obligations of the Agency for that quarter for each Federal funds appropriation provided in this Act, by the source year of the appropriation.
819.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV. IXGENERAL PROVISION—EMERGENCY FUNDING 901.For an additional amount for Records Center Revolving Fund for the Federal Record Centers Program, $50,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for offsetting the loss resulting from the coronavirus pandemic of the user charges collected by such Fund pursuant to subsection (c) under the heading Records Center Revolving Fund in Public Law 106–58, as amended (44 U.S.C. 2901 note): Provided, That the amount provided under this section in this Act may be used to reimburse the Fund for obligations incurred for this purpose prior to the date of the enactment of this Act: Provided further, That such amount is provided without regard to the limitation in subsection (d) under the heading Records Center Revolving Fund in Public Law 106–58, as amended (44 U.S.C. 2901 note): Provided further, That the amount provided under this section in this Act may be used to accelerate processing of requests for military service records received during the pandemic: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. This division may be cited as the Financial Services and General Government Appropriations Act, 2021. FDepartment of Homeland Security Appropriations Act, 2021 IDepartmental management, operations, intelligence, and oversightOffice of the secretary and executive managementOPERATIONS AND SUPPORTFor necessary expenses of the Office of the Secretary and for executive management for operations and support, $180,819,000; of which $20,000,000 shall be for the Office of the Ombudsman for Immigration Detention, of which $5,000,000 shall remain available until September 30, 2022: Provided, That not to exceed $30,000 shall be for official reception and representation expenses.FEDERAL ASSISTANCE(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Office of the Secretary and for executive management for Federal assistance through grants, contracts, cooperative agreements, and other activities, $25,000,000, which shall be transferred to the Federal Emergency Management Agency, of which $20,000,000 shall be for targeted violence and terrorism prevention grants and of which $5,000,000 shall be for an Alternatives to Detention Case Management pilot program, to remain available until September 30, 2022: Provided, That the amounts made available for the pilot program shall be awarded to nonprofit organizations and local governments and administered by a National Board, which shall be chaired by the Officer for Civil Rights and Civil Liberties, for the purposes of providing case management services, including but not limited to: mental health services; human and sex trafficking screening; legal orientation programs; cultural orientation programs; connections to social services; and for individuals who will be removed, reintegration services: Provided further, That such services shall be provided to each individual enrolled into the U.S. Immigration and Customs Enforcement Alternatives to Detention program in the geographic areas served by the pilot program: Provided further, That any such individual may opt out of receiving such services after providing written informed consent: Provided further, That not to exceed $350,000 shall be for the administrative costs of the Department of Homeland Security for the pilot program.Management directorateOPERATIONS AND SUPPORTFor necessary expenses of the Management Directorate for operations and support, $1,398,162,000: Provided, That not to exceed $2,000 shall be for official reception and representation expenses.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Management Directorate for procurement, construction, and improvements, $214,795,000, of which $159,611,000 shall remain available until September 30, 2023; and of which $55,184,000 shall remain available until September 30, 2025. FEDERAL PROTECTIVE SERVICEThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service.Intelligence, analysis, and operations coordinationOPERATIONS AND SUPPORTFor necessary expenses of the Office of Intelligence and Analysis and the Office of Operations Coordination for operations and support, $298,500,000, of which $82,620,000 shall remain available until September 30, 2022: Provided, That not to exceed $3,825 shall be for official reception and representation expenses and not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings. Office of the inspector generalOPERATIONS AND SUPPORTFor necessary expenses of the Office of the Inspector General for operations and support, $190,186,000: Provided, That not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General. Administrative provisions
101.
(a)The Secretary of Homeland Security shall submit a report not later than October 15, 2021, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal years 2020 or 2021. (b)The Inspector General shall review the report required by subsection (a) to assess departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2022. 
102.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation.  103.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance. 
104.
(a)The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9705(g)(4)(B) of title 31, United States Code, from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security. (b)None of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives are notified of the proposed transfer. 
105.All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Office of the Secretary.  106.Section 107 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to visa overstay data and border security metrics, shall apply in fiscal year 2021, except that the reference to this Act shall be treated as referring to this Act, and the reference to 2017 shall be treated as referring to 2020.
IISECURITY, ENFORCEMENT, AND INVESTIGATIONSU.S. customs and border protectionOPERATIONS AND SUPPORT(INCLUDING TRANSFER OF FUNDS)For necessary expenses of U.S. Customs and Border Protection for operations and support, including the transportation of unaccompanied minor aliens; the provision of air and marine support to Federal, State, local, and international agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; at the discretion of the Secretary of Homeland Security, the provision of such support to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; the purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the purchase, maintenance, or operation of marine vessels, aircraft, and unmanned aerial systems; and contracting with individuals for personal services abroad; $12,908,923,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $500,000,000 shall be available until September 30, 2022; and of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account: Provided, That not to exceed $34,425 shall be for official reception and representation expenses: Provided further, That not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations: Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $5,000,000 may be transferred to the Bureau of Indian Affairs for the maintenance and repair of roads on Native American reservations used by the U.S. Border Patrol. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of U.S. Customs and Border Protection for procurement, construction, and improvements, including procurement of marine vessels, aircraft, and unmanned aerial systems, $1,839,634,000, of which $322,235,000 shall remain available until September 30, 2023, and of which $1,517,399,000 shall remain available until September 30, 2025.U.S. Immigration and customs enforcementOPERATIONS AND SUPPORTFor necessary expenses of U.S. Immigration and Customs Enforcement for operations and support, including the purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; overseas vetted units; and maintenance, minor construction, and minor leasehold improvements at owned and leased facilities; $7,875,730,000; of which not less than $6,000,000 shall remain available until expended for efforts to enforce laws against forced child labor; of which $46,696,000 shall remain available until September 30, 2022; of which not less than $1,500,000 is for paid apprenticeships for participants in the Human Exploitation Rescue Operative Child-Rescue Corps; of which not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center; and of which not less than $4,118,902,000 shall be for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided, That not to exceed $11,475 shall be for official reception and representation expenses: Provided further, That not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of U.S. Immigration and Customs Enforcement for procurement, construction, and improvements, $97,799,000, of which $24,538,000 shall remain available until September 30, 2023, and of which $73,261,000 shall remain available until September 30, 2025. Transportation security administrationOPERATIONS AND SUPPORTFor necessary expenses of the Transportation Security Administration for operations and support, $7,793,715,000, to remain available until September 30, 2022: Provided, That not to exceed $7,650 shall be for official reception and representation expenses: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2021 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $4,853,715,000.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Transportation Security Administration for procurement, construction, and improvements, $134,492,000, to remain available until September 30, 2023.RESEARCH AND DEVELOPMENTFor necessary expenses of the Transportation Security Administration for research and development, $29,524,000, to remain available until September 30, 2022.Coast guardOPERATIONS AND SUPPORTFor necessary expenses of the Coast Guard for operations and support including the Coast Guard Reserve; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of not more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase, lease, or improvements of boats necessary for overseas deployments and activities; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $8,485,146,000, of which $530,000,000 shall be for defense-related activities; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $11,000,000 shall remain available until September 30, 2023; of which $21,186,000 shall remain available until September 30, 2025, for environmental compliance and restoration; and of which $70,000,000 shall remain available until September 30, 2022, for vessel depot level maintenance: Provided, That not to exceed $23,000 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Coast Guard for procurement, construction, and improvements, including aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), and vessels and aircraft, including equipment related thereto, $2,264,041,000, to remain available until September 30, 2025; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)).RESEARCH AND DEVELOPMENTFor necessary expenses of the Coast Guard for research and development; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $10,276,000, to remain available until September 30, 2023, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation. RETIRED PAYFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, payment of continuation pay under section 356 of title 37, United States Code, concurrent receipts, combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,869,704,000, to remain available until expended. United states secret serviceOPERATIONS AND SUPPORTFor necessary expenses of the United States Secret Service for operations and support, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia; fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; conduct of behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; and payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $2,373,109,000; of which $41,807,000 shall remain available until September 30, 2022, and of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children; and of which up to $15,000,000 may be for calendar year 2020 premium pay in excess of the annual equivalent of the limitation on the rate of pay contained in section 5547(a) of title 5, United States Code, pursuant to section 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note), as amended by Public Law 115–383: Provided, That not to exceed $19,125 shall be for official reception and representation expenses: Provided further, That not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in criminal investigations within the jurisdiction of the United States Secret Service.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the United States Secret Service for procurement, construction, and improvements, $52,955,000, to remain available until September 30, 2023.RESEARCH AND DEVELOPMENTFor necessary expenses of the United States Secret Service for research and development, $11,937,000, to remain available until September 30, 2022.Administrative provisions 201.Section 201 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to overtime compensation limitations, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act, except that fiscal year 2021 shall be substituted for fiscal year 2018. 
202.Funding made available under the headings U.S. Customs and Border Protection—Operations and Support and U.S. Customs and Border Protection—Procurement, Construction, and Improvements shall be available for customs expenses when necessary to maintain operations and prevent adverse personnel actions in Puerto Rico and the U.S. Virgin Islands, in addition to funding provided by sections 740 and 1406i of title 48, United States Code.  203.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended.
204.For an additional amount for U.S. Customs and Border Protection—Operations and Support, $31,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation in fiscal year 2021 from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–25), or other such authorizing language: Provided, That to the extent that amounts realized from such collections exceed $31,000,000, those amounts in excess of $31,000,000 shall be credited to this appropriation, to remain available until expended.
205.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be—
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262).
206.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, with respect to such transportation, and the disposition of such requests. 
207.
(a)Beginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or
(2)conduct any study relating to the imposition of a border crossing fee. (b)In this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry. 
208.Not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit an expenditure plan for any amounts made available for U.S. Customs and Border Protection—Procurement, Construction, and Improvements in this Act and prior Acts to the Committees on Appropriations of the Senate and the House of Representatives: Provided, That no such amounts may be obligated prior to the submission of such plan. 
209.Of the total amount made available under U.S. Customs and Border Protection—Procurement, Construction, and Improvements, $464,634,000 shall be available only as follows: (1) $160,530,000 for the acquisition and deployment of border security technologies and trade and travel assets and infrastructure;
(2) $142,399,000 for facility construction and improvements; (3) $119,076,000 for integrated operations assets and infrastructure; and
(4) $42,629,000 for mission support and infrastructure. 210.Of the total amount made available under U.S. Customs and Border Protection—Procurement, Construction, and Improvements, an amount equal to the amount made available in section 209(a)(1) of division D of the Consolidated Appropriations Act, 2020 (Public Law 116–93) shall be made available for the same purposes as the amount provided under such section in such Act. 
211.Federal funds may not be made available for the construction of fencing— (1)within the Santa Ana Wildlife Refuge;
(2)within the Bentsen-Rio Grande Valley State Park; (3)within La Lomita Historical park;
(4)within the National Butterfly Center; (5)within or east of the Vista del Mar Ranch tract of the Lower Rio Grande Valley National Wildlife Refuge; or
(6)within historic cemeteries. 212.Funds made available in this Act may be used to alter operations within the National Targeting Center of U.S. Customs and Border Protection: Provided, That none of the funds provided by this Act, provided by previous appropriations Acts that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, may be used to reduce anticipated or planned vetting operations at existing locations unless specifically authorized by a statute enacted after the date of enactment of this Act.
213.Without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may reprogram within and transfer funds to U.S. Immigration and Customs Enforcement—Operations and Support as necessary to ensure the detention of aliens prioritized for removal.  214.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated. 
215.
(a)None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system. (b)Beginning not later than January 1, 2021, the performance evaluations referenced in subsection (a) shall be conducted by the U.S. Immigration and Customs Enforcement Office of Professional Responsibility. 
216.The reports required to be submitted under section 218 of the Department of Homeland Security Appropriations Act, 2020 (division D of Public Law 116–93) shall continue to be submitted with respect to the period beginning 15 days after the date of the enactment of this Act and semimonthly thereafter, and each matter required to be included in such report by such section 218 shall apply in the same manner and to the same extent during the period described in this section, except that for purposes of reports submitted with respect to such period described, the following additional requirements shall be treated as being included as subparagraphs (H) through (J) of paragraph (1) of such section 218— (1)the average lengths of stay, including average post-determination length of stay in the case of detainees described in subparagraph (F), for individuals who remain in detention as of the last date of each such reporting period;
(2)the number who have been in detention, disaggregated by the number of detainees described in subparagraph (F), for each of the following— (A)over 2 years;
(B)from over 1 year to 2 years; (C)from over 6 months to 1 year; and
(D)for less than 6 months; and (3)the number of individuals described in section 115.5 of title 28, Code of Federal Regulations, including the use and duration of solitary confinement for such person. 
217.The terms and conditions of sections 216 and 217 of the Department of Homeland Security Appropriations Act, 2020 (division D of Public Law 116–93) shall apply to this Act.  218.Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening. 
219.Any award by the Transportation Security Administration to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness.  220.Notwithstanding section 44923 of title 49, United States Code, for fiscal year 2021, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title. 
221.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013. 222.Not later than 30 days after the submission of the President's budget proposal, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations and Commerce, Science, and Transportation of the Senate and the Committees on Appropriations and Homeland Security in the House of Representatives a single report that fulfills the following requirements:
(1)a Capital Investment Plan that includes a plan for continuous and sustained capital investment in new, and the replacement of aged, transportation security equipment; (2)the 5-year technology investment plan as required by section 1611 of title XVI of the Homeland Security Act of 2002, as amended by section 3 of the Transportation Security Acquisition Reform Act (Public Law 113–245); and
(3)the Advanced Integrated Passenger Screening Technologies report as required by the Senate Report accompanying the Department of Homeland Security Appropriations Act, 2019 (Senate Report 115–283).  223.Section 225 of division A of Public Law 116–6 (49 U.S.C. 44901 note; relating to a pilot program for screening outside of an existing primary passenger terminal screening area) is amended in subsection (e) by striking 2021 and inserting 2023. 
224.None of the funds made available by this Act under the heading Coast Guard—Operations and Support shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard—Operations and Support: Provided, That to the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114. 
225.Without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from the Military Pay and Allowances funding category within Coast Guard—Operations and Support in accordance with subsection (a) of section 503 of this Act.  226.Notwithstanding any other provision of law, the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives a future-years capital investment plan as described in the second proviso under the heading Coast Guard—Acquisition, Construction, and Improvements in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4), which shall be subject to the requirements in the third and fourth provisos under such heading. 
227.Of the funds made available for defense-related activities under the heading Coast Guard—Operations and Support, up to $190,000,000 that are used for enduring overseas missions in support of the global fight against terror may be reallocated by program, project, and activity, notwithstanding section 503 of this Act.  228.None of the funds in this Act shall be used to reduce the Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels.
229.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center. 230.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any civil engineering unit unless specifically authorized by a statute enacted after the date of enactment of this Act.
231.Amounts deposited into the Coast Guard Housing Fund in fiscal year 2021 shall be available until expended to carry out the purposes of section 2946 of title 14, United States Code, and shall be in addition to funds otherwise available for such purposes. 232.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from executive agencies, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service—Operations and Support at the end of the fiscal year.
233.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided, That the Director of the United States Secret Service may enter into agreements to provide such protection on a fully reimbursable basis. 
234.For purposes of section 503(a)(3) of this Act, up to $15,000,000 may be reprogrammed within United States Secret Service—Operations and Support.  235.Funding made available in this Act for United States Secret Service—Operations and Support is available for travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if the Director of the United States Secret Service or a designee notifies the Committees on Appropriations of the Senate and the House of Representatives 10 or more days in advance, or as early as practicable, prior to such expenditures.
IIIPROTECTION, PREPAREDNESS, RESPONSE, AND RECOVERYCybersecurity and infrastructure security agencyOPERATIONS AND SUPPORTFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for operations and support, $1,662,066,000, of which $22,793,000, shall remain available until September 30, 2022: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for procurement, construction, and improvements, $353,479,000, to remain available until September 30, 2023. RESEARCH AND DEVELOPMENTFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for research and development, $9,431,000, to remain available until September 30, 2022. Federal emergency management agencyOPERATIONS AND SUPPORTFor necessary expenses of the Federal Emergency Management Agency for operations and support, $1,129,282,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $105,985,000, of which $58,387,000 shall remain available until September 30, 2023, and of which $47,598,000 shall remain available until September 30, 2025. FEDERAL ASSISTANCEFor activities of the Federal Emergency Management Agency for Federal assistance through grants, contracts, cooperative agreements, and other activities, $3,294,892,000, which shall be allocated as follows: (1) $610,000,000 for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $90,000,000 shall be for Operation Stonegarden, $15,000,000 shall be for Tribal Homeland Security Grants under section 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606), and $90,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2021, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004.
(2) $705,000,000 for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $90,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. (3) $100,000,000 for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135, 1163, and 1182), of which $10,000,000 shall be for Amtrak security and $2,000,000 shall be for Over-the-Road Bus Security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies.
(4) $100,000,000 for Port Security Grants in accordance with section 70107 of title 46, United States Code. (5) $720,000,000, to remain available until September 30, 2022, of which $360,000,000 shall be for Assistance to Firefighter Grants and $360,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants under sections 33 and 34 respectively of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a).
(6) $355,000,000 for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), section 762 of title 6, United States Code, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.). (7) $263,000,000 for necessary expenses for Flood Hazard Mapping and Risk Analysis, in addition to and to supplement any other sums appropriated under the National Flood Insurance Fund, and such additional sums as may be provided by States or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended.
(8) $12,000,000 for Regional Catastrophic Preparedness Grants. (9) $12,000,000 for Rehabilitation of High Hazard Potential Dams under section 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2).
(10) $130,000,000 for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331), to remain available until expended: Provided, That not to exceed 3.5 percent shall be for total administrative costs.
(11) $287,892,000 to sustain current operations for training, exercises, technical assistance, and other programs. DISASTER RELIEF FUND(INCLUDING TRANSFER OF FUNDS)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $17,142,000,000, to remain available until expended, shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That of the amount provided under this heading, up to $250,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for the cost of direct loans as authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), including loans issued pursuant to section 311 of this Act, of which $3,000,000 is for administrative expenses.NATIONAL FLOOD INSURANCE FUNDFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $204,412,000, to remain available until September 30, 2022, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $13,906,000 shall be available for mission support associated with flood management; and of which $190,506,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2021, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of—
(1) $181,021,000 for operating expenses and salaries and expenses associated with flood insurance operations; (2) $1,164,000,000 for commissions and taxes of agents;
(3)such sums as are necessary for interest on Treasury borrowings; and (4) $175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017):
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)), shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e) of the National Flood Insurance Act of 1968, and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: 
Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033). Administrative provisions
301.Funds made available under the heading Cybersecurity and Infrastructure Security Agency—Operations and Support may be made available for the necessary expenses of carrying out the competition specified in section 2(e) of Executive Order No. 13870 (May 2, 2019), including the provision of monetary and non-monetary awards for Federal civilian employees and members of the uniformed services, the necessary expenses for the honorary recognition of any award recipients, and activities to encourage participation in the competition, including promotional items: Provided, That any awards made pursuant to this section shall be of the same type and amount as those authorized under sections 4501 through 4505 of title 5, United States Code. 
302.Notwithstanding section 2008(a)(12) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(12)) or any other provision of law, not more than 5 percent of the amount of a grant made available in paragraphs (1) through (4) under Federal Emergency Management Agency—Federal Assistance, may be used by the grantee for expenses directly related to administration of the grant. 303.Applications for grants under the heading Federal Emergency Management Agency—Federal Assistance, for paragraphs (1) through (4), shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application. 
304.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) through (4), (8), and (9), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award. 305.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility. 
306.The reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency—Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in fiscal year 2021 with respect to budget year 2022 and current fiscal year 2021, respectively— (1)in paragraph (1) by substituting fiscal year 2022 for fiscal year 2016; and
(2)in paragraph (2) by inserting business after fifth.  307.In making grants under the heading Federal Emergency Management Agency—Federal Assistance, for Staffing for Adequate Fire and Emergency Response grants, the Administrator of the Federal Emergency Management Agency may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a). 
308.The aggregate charges assessed during fiscal year 2021, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on October 1, 2021, and remain available until expended.
309.
(a) Any balances of funds appropriated in any prior Act for activities funded by National Predisaster Mitigation Fund under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) (as in effect on the day before the date of enactment of section 1234 of division D of Public Law 115–254) may be transferred to and merged for all purposes with the funds set aside pursuant to subsection (i)(1) of section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), as in effect on the date of the enactment of this section. (b)The transfer authorized in subsection (a) may not occur until the Administrator of the Federal Emergency Management Agency submits to the Committees on Appropriations of the Senate and the House of Representatives a plan for the obligation of funds pursuant to such subsection (i)(1), including the criteria to be used for awarding grants and a process for tracking the obligation of such transferred funds. 
310.In making grants under the heading Federal Emergency Management Agency—Federal Assistance, for Assistance to Firefighter Grants, the Administrator of the Federal Emergency Management Agency may waive subsection (k) of section 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229).  311. (a)For major disasters declared in 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), a territory or possession of the United States shall be deemed to be a local government for purposes of section 417 of such Act (42 U.S.C. 5184) and section 206.361(a) of title 44, Code of Federal Regulations.
(b)Notwithstanding section 206.361(a) of title 44, Code of Federal Regulations, the President may provide a loan until the last day of the fiscal year that is 3 fiscal years after the fiscal year in which the natural disaster described in such subsection occurs. (c)Notwithstanding section 417(b) of such Act and section 206.361(b) of title 44, Code of Federal Regulations, the amount of any loan issued to a territory or possession may—
(1)exceed $5,000,000; and (2)may be based on the projected loss of tax and other revenues and on projected cash outlays not previously budgeted for a period not to exceed 1 year beginning on the date that the major disaster occurred. 
IVRESEARCH, DEVELOPMENT, TRAINING, AND SERVICESU.S. Citizenship and immigration servicesOPERATIONS AND SUPPORTFor necessary expenses of U.S. Citizenship and Immigration Services for operations and support of the E-Verify Program, $117,790,000.FEDERAL ASSISTANCEFor necessary expenses of U.S. Citizenship and Immigration Services for Federal assistance for the Citizenship and Integration Grant Program, $10,000,000.Federal law enforcement training centersOPERATIONS AND SUPPORTFor necessary expenses of the Federal Law Enforcement Training Centers for operations and support, including the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, $314,348,000, of which $61,391,000 shall remain available until September 30, 2022: Provided, That not to exceed $7,180 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Federal Law Enforcement Training Centers for procurement, construction, and improvements, $26,000,000, to remain available until September 30, 2025, for acquisition of necessary additional real property and facilities, construction and ongoing maintenance, facility improvements and related expenses of the Federal Law Enforcement Training Centers.Science and technology directorateOPERATIONS AND SUPPORTFor necessary expenses of the Science and Technology Directorate for operations and support, including the purchase or lease of not to exceed 5 vehicles, $302,703,000, of which $180,112,000 shall remain available until September 30, 2022: Provided, That not to exceed $10,000 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Science and Technology Directorate for procurement, construction, and improvements, $18,927,000, to remain available until September 30, 2025.RESEARCH AND DEVELOPMENTFor necessary expenses of the Science and Technology Directorate for research and development, $443,928,000, to remain available until September 30, 2023.Countering weapons of mass destruction officeOPERATIONS AND SUPPORTFor necessary expenses of the Countering Weapons of Mass Destruction Office for operations and support, $179,892,000, of which $20,697,000 shall remain available until September 30, 2022: Provided, That not to exceed $2,250 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Countering Weapons of Mass Destruction Office for procurement, construction, and improvements, $87,413,000, to remain available until September 30, 2023.RESEARCH AND DEVELOPMENTFor necessary expenses of the Countering Weapons of Mass Destruction Office for research and development, $65,309,000, to remain available until September 30, 2023.FEDERAL ASSISTANCEFor necessary expenses of the Countering Weapons of Mass Destruction Office for Federal assistance through grants, contracts, cooperative agreements, and other activities, $69,663,000, to remain available until September 30, 2023.Administrative provisions 401.Notwithstanding any other provision of law, funds otherwise made available to U.S. Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided, That the Director of U.S. Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. 
402.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of U.S. Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers.  403.The terms and conditions of section 403 of the Department of Homeland Security Appropriations Act, 2020 (division D of Public Law 116–93) shall apply to this Act. 
404.The Director of the Federal Law Enforcement Training Centers is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation. 405.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors.
406.The Director of the Federal Law Enforcement Training Centers may accept transfers to its Procurement, Construction, and Improvements account from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)): Provided, That the Federal Law Enforcement Training Centers maintain administrative control and ownership upon completion of such facilities.
407.The functions of the Federal Law Enforcement Training Centers instructor staff shall be classified as inherently governmental for purposes of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note). VGENERAL PROVISIONS(INCLUDING TRANSFERS AND RESCISSIONS OF FUNDS) 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 503. (a)None of the funds provided by this Act, provided by previous appropriations Acts to the components in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that—
(1)creates or eliminates a program, project, or activity, or increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; (2)contracts out any function or activity presently performed by Federal employees or any new function or activity proposed to be performed by Federal employees in the President's budget proposal for fiscal year 2021 for the Department of Homeland Security;
(3)augments funding for existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (4)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more; or
(5)results from any general savings from a reduction in personnel that would result in a change in funding levels for programs, projects, or activities as approved by the Congress. (b)Subsection (a) shall not apply if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 15 days in advance of such reprogramming.
(c)Up to 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 30 days in advance of such transfer, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfer. (d)Notwithstanding subsections (a), (b), and (c), no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property.
(e)The notification thresholds and procedures set forth in subsections (a), (b), (c), and (d) shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts that remain available for obligation in the current year. (f)Notwithstanding subsection (c), the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 5 days in advance of such transfer. 
504.Section 504 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to the operations of a working capital fund, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act: Provided, That funds from such working capital fund may be obligated and expended in anticipation of reimbursements from components of the Department of Homeland Security.
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2021, as recorded in the financial records at the time of a reprogramming notification, but not later than June 30, 2022, from appropriations for Operations and Support for fiscal year 2021 in this Act shall remain available through September 30, 2022, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a notification shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives in accordance with section 503 of this Act. 
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2021 until the enactment of an Act authorizing intelligence activities for fiscal year 2021. 507. (a)The Secretary of Homeland Security, or the designee of the Secretary, shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of—
(1)making or awarding a grant allocation or grant in excess of $1,000,000; (2)making or awarding a contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $4,000,000;
(3)awarding a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; (4)making a sole-source grant award; or
(5)announcing publicly the intention to make or award items under paragraph (1), (2), (3), or (4), including a contract covered by the Federal Acquisition Regulation. (b)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued.
(c)A notification under this section— (1)may not involve funds that are not available for obligation; and
(2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn.  508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Centers' facilities.
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 510.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act.
511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act: Provided, That for purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 513.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) unless explicitly authorized by the Congress.
514.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 515.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein.
516.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.  517.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.
518.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 519.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract.
520.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 521. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  522.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.
523.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000.
524.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 525.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes—
(1)the number of full-time positions affected by such change; (2)funding required for such change for the current year and through the Future Years Homeland Security Program;
(3)justification for such change; and (4)an analysis of compensation alternatives to such change that were considered by the Department.
526.
(a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if—
(1)the public posting of the report compromises homeland or national security; or (2)the report contains proprietary information.
(c)The head of the agency posting such report shall do so only after such report has been made available to the Committees on Appropriations of the Senate and the House of Representatives for not less than 45 days except as otherwise specified in law.  527. (a)Funding provided in this Act for Operations and Support may be used for minor procurement, construction, and improvements.
(b)For purposes of subsection (a), minor refers to end items with a unit cost of $250,000 or less for personal property, and $2,000,000 or less for real property.  528.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.
529.The authority provided by section 532 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141) regarding primary and secondary schooling of dependents shall continue in effect during fiscal year 2021. 530. (a)For an additional amount for Federal Emergency Management Agency—Federal Assistance, $12,700,000, to remain available until September 30, 2022, exclusively for providing reimbursement of extraordinary law enforcement or other emergency personnel costs for protection activities directly and demonstrably associated with any residence of the President that is designated or identified to be secured by the United States Secret Service.
(b)Subsections (b) through (f) of section 534 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141), shall be applied with respect to amounts made available by subsection (a) of this section by substituting October 1, 2021 for October 1, 2018 and October 1, 2020 for October 1, 2017.  531. (a)Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall be applied—
(1)In subsection (a), by substituting September 30, 2021, for September 30, 2017,; and (2)In subsection (c)(1), by substituting September 30, 2021, for September 30, 2017.
(b)The Secretary of Homeland Security, under the authority of section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(a)), may carry out prototype projects under section 2371b of title 10, United States Code, and the Secretary shall perform the functions of the Secretary of Defense as prescribed. (c)The Secretary of Homeland Security under section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(d)) may use the definition of nontraditional government contractor as defined in section 2371b(e) of title 10, United States Code. 
532.
(a)None of the funds appropriated or otherwise made available to the Department of Homeland Security by this Act may be used to prevent any of the following persons from entering, for the purpose of conducting oversight, any facility operated by or for the Department of Homeland Security used to detain or otherwise house aliens, or to make any temporary modification at any such facility that in any way alters what is observed by a visiting member of Congress or such designated employee, compared to what would be observed in the absence of such modification: (1)A Member of Congress.
(2)An employee of the United States House of Representatives or the United States Senate designated by such a Member for the purposes of this section. (b)Nothing in this section may be construed to require a Member of Congress to provide prior notice of the intent to enter a facility described in subsection (a) for the purpose of conducting oversight.
(c)With respect to individuals described in subsection (a)(2), the Department of Homeland Security may require that a request be made at least 24 hours in advance of an intent to enter a facility described in subsection (a).  533. (a)Except as provided in subsection (b), none of the funds made available in this Act may be used to place restraints on a woman in the custody of the Department of Homeland Security (including during transport, in a detention facility, or at an outside medical facility) who is pregnant or in post-delivery recuperation.
(b)Subsection (a) shall not apply with respect to a pregnant woman if— (1)an appropriate official of the Department of Homeland Security makes an individualized determination that the woman—
(A)is a serious flight risk, and such risk cannot be prevented by other means; or (B)poses an immediate and serious threat to harm herself or others that cannot be prevented by other means; or
(2)a medical professional responsible for the care of the pregnant woman determines that the use of therapeutic restraints is appropriate for the medical safety of the woman. (c)If a pregnant woman is restrained pursuant to subsection (b), only the safest and least restrictive restraints, as determined by the appropriate medical professional treating the woman, may be used. In no case may restraints be used on a woman who is in active labor or delivery, and in no case may a pregnant woman be restrained in a face-down position with four-point restraints, on her back, or in a restraint belt that constricts the area of the pregnancy. A pregnant woman who is immobilized by restraints shall be positioned, to the maximum extent feasible, on her left side. 
534.
(a)None of the funds made available by this Act may be used to destroy any document, recording, or other record pertaining to any— (1)death of,
(2)potential sexual assault or abuse perpetrated against, or (3)allegation of abuse, criminal activity, or disruption committed byan individual held in the custody of the Department of Homeland Security.
(b)The records referred to in subsection (a) shall be made available, in accordance with applicable laws and regulations, and Federal rules governing disclosure in litigation, to an individual who has been charged with a crime, been placed into segregation, or otherwise punished as a result of an allegation described in paragraph (3), upon the request of such individual.  535.Section 519 of division F of Public Law 114–113, regarding a prohibition on funding for any position designated as a Principal Federal Official, shall apply with respect to any Federal funds in the same manner as such section applied to funds made available in that Act.
536.Within 60 days of any budget submission for the Department of Homeland Security for fiscal year 2022 that assumes revenues or proposes a reduction from the previous year based on user fees proposals that have not been enacted into law prior to the submission of the budget, the Secretary of Homeland Security shall provide the Committees on Appropriations of the Senate and the House of Representatives specific reductions in proposed discretionary budget authority commensurate with the revenues assumed in such proposals in the event that they are not enacted prior to October 1, 2021. 537. (a)Not later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a report on the unfunded priorities, for the Department of Homeland Security and separately for each departmental component, for which discretionary funding would be classified as budget function 050.
(b)Each report under this section shall specify, for each such unfunded priority— (1)a summary description, including the objectives to be achieved if such priority is funded (whether in whole or in part);
(2)the description, including the objectives to be achieved if such priority is funded (whether in whole or in part); (3)account information, including the following (as applicable):
(A)appropriation account; and (B)program, project, or activity name; and
(4)the additional number of full-time or part-time positions to be funded as part of such priority. (c)In this section, the term unfunded priority, in the case of a fiscal year, means a requirement that—
(1)is not funded in the budget referred to in subsection (a); (2)is necessary to fulfill a requirement associated with an operational or contingency plan for the Department; and
(3)would have been recommended for funding through the budget referred to in subsection (a) if— (A)additional resources had been available for the budget to fund the requirement;
(B)the requirement has emerged since the budget was formulated; or (C)the requirement is necessary to sustain prior-year investments. (TRANSFER OF FUNDS)
538.Not later than 30 days after the date of enactment of this Act, $20,000,000 in unobligated balances from amounts made available in section 212(b) of division D of the Consolidated Appropriations Act, 2020 (Public Law 116–93) shall be transferred to Countering Weapons of Mass Destruction Office—Procurement, Construction, and Improvements for the development of a department-wide electronic health records system, and shall remain available until September 30, 2022, in addition to any amounts otherwise available for such purposes: Provided, That the amounts transferred pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to that section of that Act. (RESCISSIONS OF FUNDS)
539.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1) $27,036,000 from Public Law 115–141 under the heading U.S. Customs and Border Protection—Procurement, Construction, and Improvements. (2) $15,000,000 from the unobligated balances available in the U.S. Customs and Border Protection—Border Security, Fencing, Infrastructure, and Technology account (70 × 0533). 
(3) $6,000,000 from the unobligated balances available in the U.S. Customs and Border Protection—Construction and Facility Improvements account (70 × 0532). (4) $3,098,000 from the unobligated balances available in the U.S. Immigration and Customs Enforcement—Construction account (70 × 0545).
(5) $658,000 from the unobligated balances available in the U.S. Immigration and Customs Enforcement—Automation Modernization account (70 × 0543). (6) $1,718,108 from the unobligated balances available in the Coast Guard—Alteration of Bridges account (070 × 0614). 
(7) $8,200,000 from Public Law 116–6 under the heading U.S. Citizenship and Immigration Services—Procurement, Construction, and Improvements.  540.The following unobligated balances made available to the Department of Homeland Security pursuant to section 505 of the Department of Homeland Security Appropriations Act, 2020 (Public Law 116–93) are rescinded:
(1) $929,550 from Office of the Secretary and Executive Management—Operations and Support. (2) $1,426,980 from Management Directorate—Operations and Support.
(3) $298,190 from Intelligence, Analysis, and Operations Coordination—Operations and Support. (4) $430,910 from U.S. Customs and Border Protection—Operations and Support.
(5) $1,810,393 from United States Secret Service—Operations and Support. (6) $1,574,940 from Cybersecurity and Infrastructure Security Agency—Operations and Support.
(7) $690,090 from Federal Emergency Management Agency—Operations and Support. (8) $8,984,690 from U.S. Citizenship and Immigration Services—Operations and Support.
(9) $242,490 from Federal Law Enforcement Training Centers—Operations and Support. (10) $136,570 from Science and Technology Directorate—Operations and Support.
(11) $1,103,590 from Countering Weapons of Mass Destruction Office—Operations and Support.  541.For necessary expenses related to providing customs and immigration inspection and pre-inspection services at, or in support of ports of entry, pursuant to section 1356 of title 8, United States Code, and section 58c(f) of title 19, United States Code, and in addition to any other funds made available for this purpose, there is appropriated, out of any money in the Treasury not otherwise appropriated, $840,000,000, to remain available until September 30, 2021, to offset the loss resulting from the coronavirus pandemic of Immigration User Fee receipts collected pursuant to section 286(h) of the Immigration and Nationality Act (8 U.S.C. 1356(h)), and fees for certain customs services collected pursuant to paragraphs 1 through 8 and paragraph 10 of subsection (a) of section 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(1)–(8) and (a)(10)): Provided, That notwithstanding any other provision of law, funds made available by this section shall only be used by U.S. Customs and Border Protection, Office of Field Operations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
542.Not later than 10 days after a determination is made by the President to evaluate and initiate protection under any authority for a former or retired Government official or employee, or for an individual who, during the duration of the directed protection, will become a former or retired Government official or employee (referred to in this section as a covered individual), the Secretary of Homeland Security shall submit a notification to congressional leadership and the Committees on Appropriations of the Senate and the House of Representatives, the Committees on the Judiciary of the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Oversight and Reform of the House of Representatives (referred to in this section as the appropriate congressional committees): Provided, That the notification may be submitted in classified form, if necessary, and in consultation with the Director of National Intelligence or the Director of the Federal Bureau of Investigation, as appropriate, and shall include the threat assessment, scope of the protection, and the anticipated cost and duration of such protection: Provided further, That not later than 15 days before extending, or 30 days before terminating, protection for a covered individual, the Secretary of Homeland Security shall submit a notification regarding the extension or termination and any change to the threat assessment to the congressional leadership and the appropriate congressional committees: Provided further, That not later than 45 days after the date of enactment of this Act, and quarterly thereafter, the Secretary shall submit a report to the congressional leadership and the appropriate congressional committees, which may be submitted in classified form, if necessary, detailing each covered individual, and the scope and associated cost of protection. 
This division may be cited as the Department of Homeland Security Appropriations Act, 2021. GDepartment of the Interior, Environment, and Related Agencies Appropriations Act, 2021 IDepartment of the interiorBureau of land managementMANAGEMENT OF LANDS AND RESOURCES(INCLUDING RESCISSION OF FUNDS)For necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,220,555,000, to remain available until September 30, 2022; of which $77,669,000 for annual and deferred maintenance and $115,745,000 for the wild horse and burro program, as authorized by Public Law 92–195 (16 U.S.C. 1331 et seq.), shall remain available until expended: Provided, That amounts in the fee account of the BLM Permit Processing Improvement Fund may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use of authorizations. In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2021, so as to result in a final appropriation estimated at not more than $1,220,555,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.Of the unobligated balances from amounts made available under this heading in fiscal year 2018 or before, $13,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. LAND ACQUISITION(RESCISSION OF FUNDS)Of the unobligated balances from amounts made available for Land Acquisition and derived from the Land and Water Conservation Fund, $5,400,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.OREGON AND CALIFORNIA GRANT LANDSFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $114,783,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 2605).RANGE IMPROVEMENTSFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses.SERVICE CHARGES, DEPOSITS, AND FORFEITURES(INCLUDING RESCISSION OF FUNDS)For administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary of the Interior to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands. Of the unobligated balances from amounts collected in fiscal year 2015 or any prior fiscal year, $20,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. MISCELLANEOUS TRUST FUNDSIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended. ADMINISTRATIVE PROVISIONSThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements, and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary’s certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. United states fish and wildlife serviceRESOURCE MANAGEMENTFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,379,828,000, to remain available until September 30, 2022: Provided, That not to exceed $20,767,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)).CONSTRUCTIONFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $18,193,000, to remain available until expended. COOPERATIVE ENDANGERED SPECIES CONSERVATION FUND(INCLUDING RESCISSION OF FUNDS)For expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $43,340,000, to remain available until expended, of which $23,702,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $19,638,000 is to be derived from the Land and Water Conservation Fund. Of the unobligated balances made available under this heading, $12,500,000 is permanently rescinded from projects or from other grant programs with an unobligated carry over balance: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. NATIONAL WILDLIFE REFUGE FUNDFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.NORTH AMERICAN WETLANDS CONSERVATION FUNDFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $46,500,000, to remain available until expended.NEOTROPICAL MIGRATORY BIRD CONSERVATIONFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $4,910,000, to remain available until expended. MULTINATIONAL SPECIES CONSERVATION FUNDFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $18,000,000, to remain available until expended. STATE AND TRIBAL WILDLIFE GRANTSFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $72,362,000, to remain available until expended: Provided, That of the amount provided herein, $6,000,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $7,362,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $13,362,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary of the Interior shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2021 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2022, shall be reapportioned, together with funds appropriated in 2023, in the manner provided herein. ADMINISTRATIVE PROVISIONSThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed one dollar for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended: Provided further, That obligated balances of funding originally made available under section 7060(c)(2)(B) of division K of the Consolidated Appropriations Act, 2018 (Public Law 115–141) and transferred to the Fish and Wildlife Service to combat the transnational threat of wildlife poaching and trafficking in the Central Africa Regional Program for the Environment shall be distributed to recipients that were awarded grants not later than 60 days after the date of enactment of this Act. National park serviceOPERATION OF THE NATIONAL PARK SYSTEMFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,688,287,000, of which $10,282,000 for planning and interagency coordination in support of Everglades restoration and $135,980,000 for maintenance, repair, or rehabilitation projects for constructed assets and $188,184,000 for cyclic maintenance projects for constructed assets and cultural resources and $5,000,000 for uses authorized by section 101122 of title 54, United States Code shall remain available until September 30, 2022: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348: Provided further, That notwithstanding section 9(a) of the United States Semiquincentennial Commission Act of 2016 (Public Law 114–196; 130 Stat. 691), $8,000,000 of the funds made available under this heading shall be provided to the United States Semiquincentennial Commission for the purposes specified by that Act: Provided further, That notwithstanding section 9 of the 400 Years of African-American History Commission Act (36 U.S.C. note prec. 101; Public Law 115–102), $3,300,000 of the funds provided under this heading shall be made available for the purposes specified by that Act: Provided further, That sections (7)(b) and (8) of that Act shall be amended by striking July 1, 2021 and inserting July 1, 2022. In addition, for purposes described in section 2404 of Public Law 116–9, an amount equal to the amount deposited in this fiscal year into the National Park Medical Services Fund established pursuant to such section of such Act, to remain available until expended, shall be derived from such Fund. NATIONAL RECREATION AND PRESERVATIONFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $74,157,000, to remain available until September 30, 2022.HISTORIC PRESERVATION FUNDFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $144,300,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2022, of which $25,000,000 shall be for Save America's Treasures grants for preservation of nationally significant sites, structures and artifacts as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 3089): Provided, That an individual Save America's Treasures grant shall be matched by non-Federal funds: Provided further, That individual projects shall only be eligible for one grant: Provided further, That all projects to be funded shall be approved by the Secretary of the Interior in consultation with the House and Senate Committees on Appropriations: Provided further, That of the funds provided for the Historic Preservation Fund, $1,000,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently under-represented, as determined by the Secretary, $21,125,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement; $10,000,000 is for grants to Historically Black Colleges and Universities; $7,500,000 is for competitive grants for the restoration of historic properties of national, State, and local significance listed on or eligible for inclusion on the National Register of Historic Places, to be made without imposing the usage or direct grant restrictions of section 101(e)(3) (54 U.S.C. 302904) of the National Historical Preservation Act; and $10,000,000 is for a competitive grant program to honor the semiquincentennial anniversary of the United States by restoring and preserving state-owned sites and structures listed on the National Register of Historic Places that commemorate the founding of the nation: Provided further, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and non-profit organizations. CONSTRUCTIONFor construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $223,907,000, to remain available until expended: Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2021 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section.LAND ACQUISITION AND STATE ASSISTANCE(RESCISSION OF FUNDS)Of the unobligated balances from amounts made available for the National Park Service and derived from the Land and Water Conservation Fund in fiscal year 2017 or any prior fiscal year, $23,000,000 is hereby permanently rescinded from grant programs with an unobligated carry over balance: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. CENTENNIAL CHALLENGEFor expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $15,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit. ADMINISTRATIVE PROVISIONS(INCLUDING TRANSFER OF FUNDS)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 203. Transfers may include a reasonable amount for FHWA administrative support costs.United states geological surveySURVEYS, INVESTIGATIONS, AND RESEARCHFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(a)(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,315,527,000, to remain available until September 30, 2022; of which $84,337,000 shall remain available until expended for satellite operations; and of which $74,664,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities. ADMINISTRATIVE PROVISIONSFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations, observation wells, and seismic equipment; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes. Bureau of ocean energy managementOCEAN ENERGY MANAGEMENT(INCLUDING RESCISSION OF FUNDS)For expenses necessary for granting and administering leases, easements, rights-of-way, and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $192,815,000, of which $129,760,000 is to remain available until September 30, 2022, and of which $63,055,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary of the Interior and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2021 appropriation estimated at not more than $129,760,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities: Provided further, That of the unobligated balances from amounts made available under this heading, $2,000,000 is permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Bureau of safety and environmental enforcementOFFSHORE SAFETY AND ENVIRONMENTAL ENFORCEMENT(INCLUDING RESCISSION OF FUNDS)For expenses necessary for the regulation of operations related to leases, easements, rights-of-way, and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $150,812,000, of which $120,165,000 is to remain available until September 30, 2022, and of which $30,647,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary of the Interior and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2021 appropriation estimated at not more than $120,165,000: Provided further, That of the unobligated balances from amounts made available under this heading, $10,000,000 is permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount, $43,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2021, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $43,000,000, the amounts realized in excess of $43,000,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2021, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill. OIL SPILL RESEARCHFor necessary expenses to carry out title I, section 1016; title IV, sections 4202 and 4303; title VII; and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended. Office of surface mining reclamation and enforcementREGULATION AND TECHNOLOGY(INCLUDING RESCISSION OF FUNDS)For necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $117,768,000, to remain available until September 30, 2022, of which $68,590,000 shall be available for state and tribal regulatory grants: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training: Provided further, That of the unobligated balances from amounts made available under this heading, $25,000,000 is permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2021 appropriation estimated at not more than $117,768,000.ABANDONED MINE RECLAMATION FUND(INCLUDING RESCISSION OF FUNDS)For necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $24,831,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training. In addition, $115,000,000, to remain available until expended, for grants to States and federally recognized Indian Tribes for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That of such additional amount, $75,000,000 shall be distributed in equal amounts to the three Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section, $30,000,000 shall be distributed in equal amounts to the three Appalachian States with the subsequent greatest amount of unfunded needs to meet such priorities, and $10,000,000 shall be for grants to federally recognized Indian Tribes without regard to their status as certified or uncertified under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)), for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) and shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977: Provided further, That such additional amount shall be allocated to States and Indian Tribes within 60 days after the date of enactment of this Act.Of the unobligated balances from amounts made available under this heading in fiscal year 2016 or before, $10,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Indian affairsBureau of indian affairsOPERATION OF INDIAN PROGRAMS(INCLUDING TRANSFERS OF FUNDS)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13) and the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), $1,616,532,000, to remain available until September 30, 2022, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $78,000,000 shall be for welfare assistance payments: Provided, That in cases of designated Federal disasters, the Secretary of the Interior may exceed such cap for welfare payments from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $58,492,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2022, may be transferred during fiscal year 2023 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder’s trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2023: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel: Provided further, That the Bureau of Indian Affairs may accept transfers of funds from United States Customs and Border Protection to supplement any other funding available for reconstruction or repair of roads owned by the Bureau of Indian Affairs as identified on the National Tribal Transportation Facility Inventory, 23 U.S.C. 202(b)(1): Provided further, That $1,000,000 made available for Assistant Secretary Support shall not be available for obligation until the Assistant Secretary-Indian Affairs provides the reports requested by the Committees on Appropriations of the House of Representatives and the Senate related to the Tiwahe Initiative. CONTRACT SUPPORT COSTSFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs and the Bureau of Indian Education for fiscal year 2021, such sums as may be necessary, which shall be available for obligation through September 30, 2022: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. PAYMENTS FOR TRIBAL LEASESFor payments to tribes and tribal organizations for leases pursuant to section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) for fiscal year 2021, such sums as may be necessary, which shall be available for obligation through September 30, 2022: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. CONSTRUCTION(INCLUDING TRANSFER OF FUNDS)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483; $128,818,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation: Provided further, That of the funds made available under this heading, $10,000,000 shall be derived from the Indian Irrigation Fund established by section 3211 of the WIIN Act (Public Law 114–322; 130 Stat. 1749).INDIAN LAND AND WATER CLAIM SETTLEMENTS AND MISCELLANEOUS PAYMENTS TO INDIANS For payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264 and 114–322, and for implementation of other land and water rights settlements, $45,644,000, to remain available until expended.INDIAN GUARANTEED LOAN PROGRAM ACCOUNTFor the cost of guaranteed loans and insured loans, $11,797,000, of which $1,593,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $82,886,197.Bureau of indian educationOPERATION OF INDIAN EDUCATION PROGRAMSFor expenses necessary for the operation of Indian education programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $973,092,000, to remain available until September 30, 2022, except as otherwise provided herein: Provided, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $728,820,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2021, and shall remain available until September 30, 2022: Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self–Determination Act of 1975 (25 U.S.C. 5301 et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $86,884,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2021: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel. EDUCATION CONSTRUCTIONFor construction, repair, improvement, and maintenance of buildings, utilities, and other facilities necessary for the operation of Indian education programs, including architectural and engineering services by contract; acquisition of lands, and interests in lands; $264,277,000 to remain available until expended: Provided, That in order to ensure timely completion of construction projects, the Secretary of the Interior may assume control of a project and all funds related to the project, if, not later than 18 months after the date of the enactment of this Act, any Public Law 100–297 (25 U.S.C. 2501, et seq.) grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction. ADMINISTRATIVE PROVISIONSThe Bureau of Indian Affairs and the Bureau of Indian Education may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations. Notwithstanding Public Law 87–279 (25 U.S.C. 15), the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project. Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs or the Bureau of Indian Education for central office oversight and Executive Direction and Administrative Services (except Executive Direction and Administrative Services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs or the Bureau of Indian Education under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413). In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs or the Bureau of Indian Education, this action shall not diminish the Federal Government’s trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe’s ability to access future appropriations. Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska. No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education, or more than one grade to expand the elementary grade structure for Bureau-funded schools with a K–2 grade structure on October 1, 1996. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau’s funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school’s operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code. Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula. Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction, or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects. Funds made available for Tribal Priority Allocations within Operation of Indian Programs and Operation of Indian Education Programs may be used to execute requested adjustments in tribal priority allocations initiated by an Indian Tribe.Office of the special trustee for american indiansFEDERAL TRUST PROGRAMS(INCLUDING TRANSFER OF FUNDS)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $108,399,000, to remain available until expended, of which not to exceed $17,911,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs, Operation of Indian Programs and Bureau of Indian Education, Operation of Indian Education Programs accounts; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2021, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least 5 years and shall not be required to generate periodic statements of performance for the individual accounts: Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders. Departmental officesOffice of the secretaryDEPARTMENTAL OPERATIONS(INCLUDING TRANSFER AND RESCISSION OF FUNDS)For necessary expenses for management of the Department of the Interior and for grants and cooperative agreements, as authorized by law, $120,608,000, to remain available until September 30, 2022; of which no less than $1,860,000 shall be to assist the Department with its compliance responsibilities under 5 U.S.C. 552; of which not to exceed $15,000 may be for official reception and representation expenses; of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $11,204,000 for Indian land, mineral, and resource valuation activities shall remain available until expended: Provided, That funds for Indian land, mineral, and resource valuation activities may, as needed, be transferred to and merged with the Bureau of Indian Affairs Operation of Indian Programs and Bureau of Indian Education Operation of Indian Education Programs accounts and the Office of the Special Trustee Federal Trust Programs account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2021, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee.Of the unobligated balances from amounts made available under this heading in fiscal year 2016 or before, $17,398,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. ADMINISTRATIVE PROVISIONSFor fiscal year 2021, up to $400,000 of the payments authorized by chapter 69 of title 31, United States Code, may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That the amounts provided under this Act specifically for the Payments in Lieu of Taxes program are the only amounts available for payments authorized under chapter 69 of title 31, United States Code: Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to this chapter are insufficient to make the full payments authorized by that chapter to all units of local government, then the payment to each local government shall be made proportionally: Provided further, That the Secretary may make adjustments to payment to individual units of local government to correct for prior overpayments or underpayments: Provided further, That no payment shall be made pursuant to that chapter to otherwise eligible units of local government if the computed amount of the payment is less than $100.Insular affairsASSISTANCE TO TERRITORIESFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $106,693,000, of which: (1) $97,140,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative and natural resources activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands, as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands, as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,553,000 shall be available until September 30, 2022, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee’s commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non–Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).COMPACT OF FREE ASSOCIATIONFor grants and necessary expenses, $8,463,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188: Provided, That of the funds appropriated under this heading, $5,000,000 is for deposit into the Compact Trust Fund of the Republic of the Marshall Islands as compensation authorized by Public Law 108–188 for adverse financial and economic impacts. Administrative provisions(INCLUDING TRANSFER OF FUNDS)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities. Office of the solicitorSALARIES AND EXPENSESFor necessary expenses of the Office of the Solicitor, $86,813,000.Office of inspector generalSALARIES AND EXPENSESFor necessary expenses of the Office of Inspector General, $58,552,000, to remain available until September 30, 2022. Department-Wide ProgramsWILDLAND FIRE MANAGEMENT(INCLUDING TRANSFERS OF FUNDS)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, fuels management activities, and rural fire assistance by the Department of the Interior, $992,623,000, to remain available until expended, of which not to exceed $18,427,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $219,964,000 is for fuels management activities: Provided further, That of the funds provided $20,470,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for fuels management activities, and for training and monitoring associated with such fuels management activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of fuels management activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000 between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations: Provided further, That of the funds provided under this heading $383,657,000 is provided to meet the terms of section 251(b)(2)(F)(ii)(I) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.WILDFIRE SUPPRESSION OPERATIONS RESERVE FUND(INCLUDING TRANSFERS OF FUNDS)In addition to the amounts provided under the heading Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations, $310,000,000, to remain available until transferred, is additional new budget authority as specified for purposes of section 251(b)(2)(F) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of Agriculture—Forest Service—Wildland Fire Management and Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of Agriculture or the Department of the Interior only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law: Provided further, That, in determining whether all wildfire suppression operations funds appropriated under the heading Wildland Fire Management in this and prior appropriations Acts to either the Department of Agriculture or the Department of the Interior will be obligated within 30 days pursuant to the previous proviso, any funds transferred or permitted to be transferred pursuant to any other transfer authority provided by law shall be excluded.CENTRAL HAZARDOUS MATERIALS FUNDFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended.Natural Resource Damage Assessment and RestorationNATURAL RESOURCE DAMAGE ASSESSMENT FUNDTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,767,000, to remain available until expended.WORKING CAPITAL FUNDFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $60,735,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary of the Interior may assess reasonable charges to State, local, and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment, or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue’s collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law.ADMINISTRATIVE PROVISIONThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase, or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft.OFFICE OF NATURAL RESOURCES REVENUEFor necessary expenses for management of the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $148,474,000, to remain available until September 30, 2022; of which $50,651,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary of the Interior concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments.General Provisions, Department of the Interior(INCLUDING TRANSFERS OF FUNDS)EMERGENCY TRANSFER AUTHORITY—INTRA-BUREAU
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary of the Interior, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.EMERGENCY TRANSFER AUTHORITY—DEPARTMENT-WIDE
102.The Secretary of the Interior may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, with such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire suppression shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.AUTHORIZED USE OF FUNDS 
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary of the Interior, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.AUTHORIZED USE OF FUNDS, INDIAN TRUST MANAGEMENT  104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose. The Secretary shall notify the House and Senate Committees on Appropriations within 60 days of the expenditure or transfer of any funds under this section, including the amount expended or transferred and how the funds will be used.REDISTRIBUTION OF FUNDS, BUREAU OF INDIAN AFFAIRS 
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2021. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.ELLIS, GOVERNORS, AND LIBERTY ISLANDS  106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein, including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts, or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.OUTER CONTINENTAL SHELF INSPECTION FEES
107.
(a)In fiscal year 2021, the Secretary of the Interior shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c). (b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2021 shall be—
(1) $10,500 for facilities with no wells, but with processing equipment or gathering lines; (2) $17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
(3) $31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. (c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2021. Fees for fiscal year 2021 shall be—
(1) $30,500 per inspection for rigs operating in water depths of 500 feet or more; and (2) $16,700 per inspection for rigs operating in water depths of less than 500 feet.
(d)Fees for inspection of well operations conducted via non-rig units as outlined in title 30 CFR 250 subparts D, E, F, and Q shall be assessed for all inspections completed in fiscal year 2021. Fees for fiscal year 2021 shall be— (1) $13,260 per inspection for non-rig units operating in water depths of 2,500 feet or more;
(2) $11,530 per inspection for non-rig units operating in water depths between 500 and 2,499 feet; and (3) $4,470 per inspection for non-rig units operating in water depths of less than 500 feet.
(e)The Secretary shall bill designated operators under subsection (b) quarterly, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (d) with payment required by the end of the following quarter.CONTRACTS AND AGREEMENTS FOR WILD HORSE AND BURRO HOLDING FACILITIES 108.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.MASS MARKING OF SALMONIDS
109.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.CONTRACTS AND AGREEMENTS WITH INDIAN AFFAIRS 110.Notwithstanding any other provision of law, during fiscal year 2021, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year.DEPARTMENT OF THE INTERIOR EXPERIENCED SERVICES PROGRAM
111.
(a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary of the Interior is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under title V of the Older Americans Act of 1965 to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law. (b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the agreement would not—
(1)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits; (2)result in the use of an individual under the Department of the Interior Experienced Services Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or
(3)affect existing contracts for services.OBLIGATION OF FUNDS 112.Amounts appropriated by this Act to the Department of the Interior shall be available for obligation and expenditure not later than 60 days after the date of enactment of this Act.EXTENSION OF AUTHORITIES
113.
(a)Section 708(a) of division II of Public Law 104–333, as amended by Public Law 110–229 section 461, is further amended by striking  $15,000,000 and inserting  $17,000,000. (b)Section 109(a) of title I of Public Law 106–278 is amended by striking  $10,000,000 and inserting  $12,000,000.SEPARATION OF ACCOUNTS
114.The Secretary of the Interior, in order to implement an orderly transition to separate accounts of the Bureau of Indian Affairs and the Bureau of Indian Education, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in this Act.PAYMENTS IN LIEU OF TAXES (PILT) 115.Section 6906 of title 31, United States Code, shall be applied by substituting fiscal year 2021 for fiscal year 2019.SAGE-GROUSE
116.None of the funds made available by this or any other Act may be used by the Secretary of the Interior to write or issue pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533)— (1)a proposed rule for greater sage-grouse (Centrocercus urophasianus);
(2)a proposed rule for the Columbia basin distinct population segment of greater sage-grouse.DISCLOSURE OF DEPARTURE OR ALTERNATE PROCEDURE APPROVAL 117. (a)Subject to subsection (b), beginning no later than 180 days after the enactment of this Act, in any case in which the Bureau of Safety and Environmental Enforcement or the Bureau of Ocean Energy Management prescribes or approves any departure or use of alternate procedure or equipment, in regards to a plan or permit, under 30 CFR 585.103, 30 CFR 550.141; 30 CFR 550.142; 30 CFR 250.141, or 30 CFR 250.142, the head of such bureau shall post a description of such departure or alternate procedure or equipment use approval on such bureau’s publicly available website not more than 15 business days after such issuance.
(b)The head of each bureau may exclude confidential business information.MEDICAL SERVICES FUND 118.Beginning in fiscal year 2022 and for each fiscal year thereafter, fees collected pursuant to section 2404 of Public Law 116–9 shall be deposited into the National Park Medical Services Fund established pursuant to such section of such Act as discretionary offsetting receipts.INTERAGENCY MOTOR POOL
119.Notwithstanding any other provision of law or Federal regulation, federally recognized Indian tribes or authorized tribal organizations that receive Tribally-Controlled School Grants pursuant to Public Law 100–297 may obtain interagency motor vehicles and related services for performance of any activities carried out under such grants to the same extent as if they were contracting under the Indian Self-Determination and Education Assistance Act.LONG BRIDGE PROJECT 120. (a)Authorization of conveyanceOn request by the State of Virginia or the District of Columbia for the purpose of the construction of rail and other infrastructure relating to the Long Bridge Project, the Secretary of the Interior may convey to the State or the District of Columbia, as applicable, all right, title, and interest of the United States in and to any portion of the approximately 4.4 acres of National Park Service land depicted as Permanent Impact to NPS Land on the Map dated May 15, 2020, that is identified by the State or the District of Columbia.
(b)Terms and conditionsSuch conveyance of the National Park Service land under subsection (a) shall be subject to any terms and conditions that the Secretary may require. If such conveyed land is no longer being used for the purposes specified in this section, the lands or interests therein shall revert to the National Park Service after they have been restored or remediated to the satisfaction of the Secretary. (c)CorrectionsThe Secretary and the State or the District of Columbia, as applicable, by mutual agreement, may—
(1)make minor boundary adjustments to the National Park Service land to be conveyed to the State or the District of Columbia under subsection (a); and (2)correct any minor errors in the Map referred to in subsection (a).
(d)DefinitionsFor purposes of this section: (1)Long bridge projectThe term Long Bridge Project means the rail project, as identified by the Federal Railroad Administration, from Rosslyn (RO) Interlocking in Arlington, Virginia, to L’Enfant (LE) Interlocking in Washington, DC, which includes a bicycle and pedestrian bridge.
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. (3)StateThe term State means the State of Virginia.
IIEnvironmental protection agencyScience and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; hire, maintenance, and operation of aircraft; and other operating expenses in support of research and development, $729,329,000, to remain available until September 30, 2022: Provided, That of the funds included under this heading, $7,500,000 shall be for Research: National Priorities as specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Environmental programs and managementFor environmental programs and management, including necessary expenses not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; implementation of a coal combustion residual permit program under section 2301 of the Water and Waste Act of 2016; and not to exceed $19,000 for official reception and representation expenses, $2,761,550,000, to remain available until September 30, 2022: Provided, That of the funds included under this heading, $21,700,000 shall be for Environmental Protection: National Priorities as specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That of the funds included under this heading, $541,972,000 shall be for Geographic Programs specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).In addition, $5,000,000 to remain available until expended, for necessary expenses of activities described in section 26(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2625(b)(1)): Provided, That fees collected pursuant to that section of that Act and deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2021 shall be retained and used for necessary salaries and expenses in this appropriation and shall remain available until expended: Provided further, That the sum herein appropriated in this paragraph from the general fund for fiscal year 2021 shall be reduced by the amount of discretionary offsetting receipts received during fiscal year 2021, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent that amounts realized from such receipts exceed $5,000,000, those amount in excess of $5,000,000 shall be deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2021, shall be retained and used for necessary salaries and expenses in this account, and shall remain available until expended: Provided further, That of the funds included in the first paragraph under this heading, the Chemical Risk Review and Reduction program project shall be allocated for this fiscal year, excluding the amount of any fees appropriated, not less than the amount of appropriations for that program project for fiscal year 2014. Hazardous waste electronic manifest system fundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $8,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections under such section 3024 are received during fiscal year 2021, which shall remain available until expended and be used for necessary expenses in this appropriation, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent such offsetting collections received in fiscal year 2021 exceed $8,000,000, those excess amounts shall remain available until expended and be used for necessary expenses in this appropriation.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $43,500,000, to remain available until September 30, 2022.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $33,752,000, to remain available until expended. Hazardous substance superfund(INCLUDING TRANSFERS OF FUNDS)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611), and hire, maintenance, and operation of aircraft, $1,205,811,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2020, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,205,811,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $11,586,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2022, and $30,755,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2022. Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $92,203,000, to remain available until expended, of which $66,834,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks. Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency’s responsibilities under the Oil Pollution Act of 1990, including hire, maintenance, and operation of aircraft, $20,098,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended. State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $4,313,901,000, to remain available until expended, of which— (1) $1,638,826,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $1,126,088,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That for fiscal year 2021, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That for fiscal year 2021, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2021 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2021, notwithstanding the provisions of subsections (g)(1), (h), and (l) of section 201 of the Federal Water Pollution Control Act, grants made under title II of such Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2021, notwithstanding the provisions of such subsections (g)(1), (h), and (l) of section 201 and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2021, notwithstanding any provision of the Federal Water Pollution Control Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of such Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act: Provided further, That for fiscal year 2021, funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2021, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2021, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2021, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 14 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act, or where such debt was incurred prior to the date of enactment of this Act if the State, with concurrence from the Administrator, determines that such funds could be used to help address a threat to public health from heightened exposure to lead in drinking water or if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 14 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients;
(2) $30,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission: Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure;
(3) $36,186,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities;
(4) $90,982,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That at least 10 percent shall be allocated for assistance in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates, or any territory or possession of the United States;
(5) $90,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005; (6) $59,000,000 shall be for targeted airshed grants in accordance with the terms and conditions in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act);
(7) $4,000,000 shall be to carry out the water quality program authorized in section 5004(d) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322); (8) $26,408,000 shall be for grants under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a);
(9) $26,500,000 shall be for grants under section 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)); (10) $21,511,000 shall be for grants under section 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b);
(11) $4,000,000 shall be for grants under section 1459A(l) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(l)); (12) $18,000,000 shall be for grants under section 104(b)(8) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)(8));
(13) $40,000,000 shall be for grants under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301); (14) $3,000,000 shall be for grants under section 4304(b) of the America’s Water Infrastructure Act of 2018 (Public Law 115–270); and
(15) $1,099,400,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement, and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, and under section 2301 of the Water and Waste Act of 2016 to assist States in developing and implementing programs for control of coal combustion residuals, of which: $46,195,000 shall be for carrying out section 128 of CERCLA; $9,336,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,475,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,924,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs; $10,000,000 shall be for multipurpose grants, including interagency agreements, in accordance with the terms and conditions described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $59,500,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $12,500,000,000: Provided further, That of the funds made available under this heading, $5,000,000 shall be used solely for the cost of direct loans and for the cost of guaranteed loans for projects described in section 5026(9) of the Water Infrastructure Finance and Innovation Act of 2014 to State infrastructure financing authorities, as authorized by section 5033(e) of such Act: Provided further, That the use of direct loans or loan guarantee authority under this heading for direct loans or commitments to guarantee loans for any project shall be in accordance with the criteria published in the Federal Register on June 30, 2020 (85 FR 39189) pursuant to the fourth proviso under the heading Water Infrastructure Finance and Innovation Program Account in division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That none of the direct loans or loan guarantee authority made available under this heading shall be available for any project unless the Administrator and the Director of the Office of Management and Budget have certified in advance in writing that the direct loan or loan guarantee, as applicable, and the project comply with the criteria referenced in the previous proviso: Provided further, That, for the purposes of carrying out the Congressional Budget Act of 1974, the Director of the Congressional Budget Office may request, and the Administrator shall promptly provide, documentation and information relating to a project identified in a Letter of Interest submitted to the Administrator pursuant to a Notice of Funding Availability for applications for credit assistance under the Water Infrastructure Finance and Innovation Act Program, including with respect to a project that was initiated or completed before the date of enactment of this Act.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $5,500,000, to remain available until September 30, 2022.Administrative provisions—environmental protection agency(INCLUDING TRANSFERS AND RESCISSION OF FUNDS)For fiscal year 2021, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency’s function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8).Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2021.The Administrator is authorized to transfer up to $330,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities, provided that the cost does not exceed $150,000 per project.For fiscal year 2021, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to Indian tribes pursuant to sections 319(h) and 518(e) of that Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2021 to provide grants to implement the Southeastern New England Watershed Restoration Program.Notwithstanding the limitations on amounts in section 320(i)(2)(B) of the Federal Water Pollution Control Act, not less than $1,500,000 of the funds made available under this title for the National Estuary Program shall be for making competitive awards described in section 320(g)(4).For fiscal year 2021, the Office of Chemical Safety and Pollution Prevention and the Office of Water may, using funds appropriated under the headings Environmental Programs and Management and Science and Technology, contract directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 5, for the temporary or intermittent personal services of students or recent graduates, who shall be considered employees for the purposes of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purpose: Provided, That amounts used for this purpose by the Office of Chemical Safety and Pollution Prevention and the Office of Water collectively may not exceed $2,000,000.Of the unobligated balances available for the State and Tribal Assistance Grants account, $27,991,000 are hereby permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIIRELATED AGENCIESDEPARTMENT OF AGRICULTUREOFFICE OF THE UNDER SECRETARY FOR NATURAL RESOURCES AND ENVIRONMENTFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $875,000: Provided, That funds made available by this Act to any agency in the Natural Resources and Environment mission area for salaries and expenses are available to fund up to one administrative support staff for the office.Forest ServiceFOREST SERVICE OPERATIONS(Including Transfers of Funds)For necessary expenses of the Forest Service, not otherwise provided for, $1,026,163,000, to remain available through September 30, 2024: Provided, That a portion of the funds made available under this heading shall be for the base salary and expenses of employees in the Chief’s Office, the Work Environment and Performance Office, the Business Operations Deputy Area, and the Chief Financial Officer’s Office to carry out administrative and general management support functions: Provided further, That funds provided under this heading shall be available for the costs of facility maintenance, repairs, and leases for buildings and sites where these support functions take place; the costs of all utility and telecommunication expenses of the Forest Service, as well as business services; and, for information technology, including cyber security requirements: Provided further, That funds provided under this heading may be used for necessary administrative support function expenses of the Forest Service not otherwise provided for and necessary for its operation.FOREST AND RANGELAND RESEARCHFor necessary expenses of forest and rangeland research as authorized by law, $258,760,000, to remain available through September 30, 2024: Provided, That of the funds provided, $17,621,000 is for the forest inventory and analysis program: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research.STATE AND PRIVATE FORESTRY(INCLUDING RESCISSION OF FUNDS)For necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, and conducting an international program and trade compliance activities as authorized, $267,180,000, to remain available through September 30, 2024, as authorized by law.Of the unobligated balances from amounts made available for the Forest Legacy Program and derived from the Land and Water Conservation Fund, $5,809,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL FOREST SYSTEMFor necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, and for hazardous fuels management on or adjacent to such lands, $1,786,870,000, to remain available through September 30, 2024: Provided, That of the funds provided, $13,787,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That of the funds provided, $37,017,000 shall be for forest products: Provided further, That of the funds provided, $180,388,000 shall be for hazardous fuels management activities, of which not to exceed $12,454,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That $20,000,000 may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities, and for training or monitoring associated with such hazardous fuels management activities on Federal land, or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forestry Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriations: Provided further, That notwithstanding section 33 of the Bankhead Jones Farm Tenant Act (7 U.S.C. 1012), the Secretary of Agriculture, in calculating a fee for grazing on a National Grassland, may provide a credit of up to 50 percent of the calculated fee to a Grazing Association or direct permittee for a conservation practice approved by the Secretary in advance of the fiscal year in which the cost of the conservation practice is incurred, and that the amount credited shall remain available to the Grazing Association or the direct permittee, as appropriate, in the fiscal year in which the credit is made and each fiscal year thereafter for use on the project for conservation practices approved by the Secretary: Provided further, That funds appropriated to this account shall be available for the base salary and expenses of employees that carry out the functions funded by the Capital Improvement and Maintenance account, the Range Betterment Fund account, and the Management of National Forests for Subsistence Uses account.Capital Improvement and Maintenance(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Forest Service, not otherwise provided for, $140,371,000, to remain available through September 30, 2024, for construction, capital improvement, maintenance, and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That funds becoming available in fiscal year 2021 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated.LAND ACQUISITION(RESCISSION OF FUNDS)Of the unobligated balances from amounts made available for Land Acquisition and derived from the Land and Water Conservation Fund, $5,619,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.ACQUISITION OF LANDS FOR NATIONAL FORESTS SPECIAL ACTSFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California; and the Ozark-St. Francis and Ouachita National Forests, Arkansas; as authorized by law, $664,000, to be derived from forest receipts.ACQUISITION OF LANDS TO COMPLETE LAND EXCHANGESFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available through September 30, 2024, (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).RANGE BETTERMENT FUNDFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available through September 30, 2024, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.GIFTS, DONATIONS AND BEQUESTS FOR FOREST AND RANGELAND RESEARCHFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available through September 30, 2024, to be derived from the fund established pursuant to the above Act.MANAGEMENT OF NATIONAL FOREST LANDS FOR SUBSISTENCE USESFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.), $1,099,000, to remain available through September 30, 2024.WILDLAND FIRE MANAGEMENT(INCLUDING TRANSFERS OF FUNDS)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency wildland fire suppression on or adjacent to such lands or other lands under fire protection agreement, and for emergency rehabilitation of burned-over National Forest System lands and water, $1,927,241,000, to remain available until expended: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That any unobligated funds appropriated in a previous fiscal year for hazardous fuels management may be transferred to the National Forest System account: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That funds provided shall be available for support to Federal emergency response: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That of the funds provided under this heading, $1,011,000,000 shall be available for wildfire suppression operations, and is provided to the meet the terms of section 251(b)(2)(F)(ii)(I) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.WILDFIRE SUPPRESSION OPERATIONS RESERVE FUND(INCLUDING TRANSFERS OF FUNDS)In addition to the amounts provided under the heading Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations, $2,040,000,000, to remain available until transferred, is additional new budget authority as specified for purposes of section 251(b)(2)(F) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of the Interior—Department-Wide Programs—Wildland Fire Management and Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of the Interior or the Department of Agriculture only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law: Provided further, That, in determining whether all wildfire suppression operations funds appropriated under the heading Wildland Fire Management in this and prior appropriations Acts to either the Department of Agriculture or the Department of the Interior will be obligated within 30 days pursuant to the previous proviso, any funds transferred or permitted to be transferred pursuant to any other transfer authority provided by law shall be excluded.COMMUNICATIONS SITE ADMINISTRATION(INCLUDING TRANSFER OF FUNDS)Amounts collected in this fiscal year pursuant to section 8705(f)(2) of the Agriculture Improvement Act of 2018 (Public Law 115–334), shall be deposited in the special account established by section 8705(f)(1) of such Act, shall be available to cover the costs described in subsection (c)(3) of such section of such Act, and shall remain available until expended: Provided, That such amounts shall be transferred to the National Forest System account.ADMINISTRATIVE PROVISIONS—FOREST SERVICE(INCLUDING TRANSFERS OF FUNDS)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Funds made available to the Forest Service in this Act may be transferred between accounts affected by the Forest Service budget restructure outlined in section 435 of division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided, That any transfer of funds pursuant to this paragraph shall not increase or decrease the funds appropriated to any account in this fiscal year by more than ten percent: Provided further, That such transfer authority is in addition to any other transfer authority provided by law.Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary of Agriculture’s notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Not more than $50,000,000 of funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior for wildland fire management, hazardous fuels management, and State fire assistance when such transfers would facilitate and expedite wildland fire management programs and projects.Notwithstanding any other provision of this Act, the Forest Service may transfer unobligated balances of discretionary funds appropriated to the Forest Service by this Act to or within the National Forest System Account, or reprogram funds to be used for the purposes of hazardous fuels management and urgent rehabilitation of burned-over National Forest System lands and water, such transferred funds shall remain available through September 30, 2024: Provided, That none of the funds transferred pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain information technology services, including telecommunications and system modifications or enhancements, from the Working Capital Fund of the Department of Agriculture.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.).Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match funds made available by the Forest Service on at least a one-for-one basis: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).The Forest Service shall not assess funds for the purpose of performing fire, administrative, and other facilities maintenance and decommissioning.Notwithstanding any other provision of law, of any appropriations or funds available to the Forest Service, not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations, and similar matters unrelated to civil litigation. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the sums requested for transfer.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.DEPARTMENT OF HEALTH AND HUMAN SERVICESIndian Health ServiceINDIAN HEALTH SERVICESFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $4,301,391,000 to remain available until September 30, 2022, except as otherwise provided herein, together with payments received during the fiscal year pursuant to sections 231(b) and 233 of the Public Health Service Act (42 U.S.C. 238(b) and 238b), for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That $2,500,000 shall be available for grants or contracts with public or private institutions to provide alcohol or drug treatment services to Indians, including alcohol detoxification services: Provided further, That $975,856,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That of the funds provided, up to $41,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That of the funds provided, $58,000,000 shall be for costs related to or resulting from accreditation emergencies, including supplementing activities funded under the heading Indian Health Facilities, of which up to $4,000,000 may be used to supplement amounts otherwise available for Purchased/Referred Care: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited in the Fund authorized by section 108A of that Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of that Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of that Act (25 U.S.C. 1613a and 1616a): Provided further, That the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for Opioid Prevention, Treatment and Recovery Services, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for the housing subsidy authority for civilian employees, for Aftercare Pilot Programs at Youth Regional Treatment Centers, for transformation and modernization costs of the Indian Health Service Electronic Health Record system, for national quality and oversight activities, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, for an initiative to treat or reduce the transmission of HIV and HCV, for a maternal health initiative, for the Telebehaviorial Health Center of Excellence, for Alzheimer’s grants, for Village Built Clinics and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, and from tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.): Provided further, That of the funds provided, $72,280,000 is for the Indian Health Care Improvement Fund and may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account: Provided further, That none of the funds appropriated by this Act, or any other Act, to the Indian Health Service for the Electronic Health Record system shall be available for obligation or expenditure for the selection or implementation of a new Information Technology infrastructure system, unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 90 days in advance of such obligation: Provided further, That none of the amounts made available under this heading to the Indian Health Service for the Electronic Health Record system shall be available for obligation or expenditure for the selection or implementation of a new Information Technology Infrastructure system until the report and directive is received by the Committees on Appropriations of the House of Representatives and the Senate in accordance with the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).CONTRACT SUPPORT COSTSFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2021, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account: Provided further, That amounts obligated but not expended by a tribe or tribal organization for contract support costs for such agreements for the current fiscal year shall be applied to contract support costs due for such agreements for subsequent fiscal years.PAYMENTS FOR TRIBAL LEASESFor payments to tribes and tribal organizations for leases pursuant to section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) for fiscal year 2021, such sums as may be necessary, which shall be available for obligation through September 30, 2022: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.INDIAN HEALTH FACILITIESFor construction, repair, maintenance, demolition, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $917,888,000 to remain available until expended: Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation, or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development.ADMINISTRATIVE PROVISIONS—INDIAN HEALTH SERVICEAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation, and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary of Health and Human Services; uniforms, or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead costs associated with the provision of goods, services, or technical assistance: Provided further, That the Indian Health Service may provide to civilian medical personnel serving in hospitals operated by the Indian Health Service housing allowances equivalent to those that would be provided to members of the Commissioned Corps of the United States Public Health Service serving in similar positions at such hospitals: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.National Institutes of HealthNATIONAL INSTITUTE OF ENVIRONMENTAL HEALTH SCIENCESFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $81,500,000.Agency for Toxic Substances and Disease RegistryTOXIC SUBSTANCES AND ENVIRONMENTAL PUBLIC HEALTHFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $78,000,000: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2021, and existing profiles may be updated as necessary.OTHER RELATED AGENCIESExecutive Office of the PresidentCOUNCIL ON ENVIRONMENTAL QUALITY AND OFFICE OF ENVIRONMENTAL QUALITYFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $3,500,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical Safety and Hazard Investigation BoardSALARIES AND EXPENSESFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $12,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.Office of Navajo and Hopi Indian RelocationSALARIES AND EXPENSESFor necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $4,000,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to section 11 of Public Law 93–531 (88 Stat. 1716).Institute of American Indian and Alaska Native Culture and Arts DevelopmentPAYMENT TO THE INSTITUTEFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by part A of title XV of Public Law 99–498 (20 U.S.C. 4411 et seq.), $10,772,000, which shall become available on July 1, 2021, and shall remain available until September 30, 2022.Smithsonian InstitutionSALARIES AND EXPENSESFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $818,192,000, to remain available until September 30, 2022, except as otherwise provided herein; of which not to exceed $6,957,000 for the instrumentation program, collections acquisition, exhibition reinstallation, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations: Provided further, That the Smithsonian Institution may expend Federal appropriations designated in this Act for lease or rent payments, as rent payable to the Smithsonian Institution, and such rent payments may be deposited into the general trust funds of the Institution to be available as trust funds for expenses associated with the purchase of a portion of the building at 600 Maryland Avenue, SW, Washington, DC, to the extent that federally supported activities will be housed there: Provided further, That the use of such amounts in the general trust funds of the Institution for such purpose shall not be construed as Federal debt service for, a Federal guarantee of, a transfer of risk to, or an obligation of the Federal Government: Provided further, That no appropriated funds may be used directly to service debt which is incurred to finance the costs of acquiring a portion of the building at 600 Maryland Avenue, SW, Washington, DC, or of planning, designing, and constructing improvements to such building: Provided further, That any agreement entered into by the Smithsonian Institution for the sale of its ownership interest, or any portion thereof, in such building so acquired may not take effect until the expiration of a 30 day period which begins on the date on which the Secretary of the Smithsonian submits to the Committees on Appropriations of the House of Representatives and Senate, the Committees on House Administration and Transportation and Infrastructure of the House of Representatives, and the Committee on Rules and Administration of the Senate a report, as outlined in the explanatory statement described in section 4 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2536) on the intended sale.FACILITIES CAPITALFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $214,530,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109.National Gallery of ArtSALARIES AND EXPENSESFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, 76th Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $153,242,000, to remain available until September 30, 2022, of which not to exceed $3,700,000 for the special exhibition program shall remain available until expended.REPAIR, RESTORATION AND RENOVATION OF BUILDINGSFor necessary expenses of repair, restoration, and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $23,203,000, to remain available until expended: Provided, That of this amount, $1,510,000 shall be available for design of an off-site art storage facility in partnership with the Smithsonian Institution: Provided further, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. Kennedy Center for the Performing ArtsOPERATIONS AND MAINTENANCEFor necessary expenses for the operation, maintenance, and security of the John F. Kennedy Center for the Performing Arts, $26,400,000, to remain available until September, 30, 2022.CAPITAL REPAIR AND RESTORATIONFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $14,000,000, to remain available until expended.Woodrow Wilson International Center for ScholarsSALARIES AND EXPENSESFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $14,000,000, to remain available until September 30, 2022.National Foundation on the Arts and the HumanitiesNational Endowment for the Arts GRANTS AND ADMINISTRATIONFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $167,500,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National Endowment for the HumanitiesGRANTS AND ADMINISTRATIONFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $167,500,000 to remain available until expended, of which $152,500,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $15,000,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $13,000,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative ProvisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of Fine ArtsSALARIES AND EXPENSESFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $3,240,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation’s Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study, or education: Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official reception and representation expenses.NATIONAL CAPITAL ARTS AND CULTURAL AFFAIRSFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $5,000,000.Advisory Council on Historic PreservationSALARIES AND EXPENSESFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $7,400,000.National Capital Planning CommissionSALARIES AND EXPENSESFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,124,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United States Holocaust Memorial MuseumHOLOCAUST MEMORIAL MUSEUMFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $61,388,000, of which $715,000 shall remain available until September 30, 2023, for the Museum’s equipment replacement program; and of which $3,000,000 for the Museum’s repair and rehabilitation program and $1,264,000 for the Museum’s outreach initiatives program shall remain available until expended.Presidio trustThe Presidio Trust is authorized to issue obligations to the Secretary of the Treasury pursuant to section 104(d)(3) of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333), in an amount not to exceed $20,000,000.Dwight D. Eisenhower Memorial CommissionSALARIES AND EXPENSESFor necessary expenses of the Dwight D. Eisenhower Memorial Commission, $1,000,000, to remain available until expended.WORLD WAR I CENTENNIAL COMMISSIONSALARIES AND EXPENSESNotwithstanding section 9 of the World War I Centennial Commission Act, as authorized by the World War I Centennial Commission Act (Public Law 112–272) and the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), for necessary expenses of the World War I Centennial Commission, $7,000,000, to remain available until September 30, 2022: Provided, That in addition to the authority provided by section 6(g) of such Act, the World War I Commission may accept money, in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission.ALYCE SPOTTED BEAR AND WALTER SOBOLEFF COMMISSION ON NATIVE CHILDRENFor necessary expenses of the Alyce Spotted Bear and Walter Soboleff Commission on Native Children (referred to in this paragraph as the Commission), $500,000, to remain available until September 30, 2022: Provided, That in addition to the authority provided by section 3(g)(5) and 3(h) of Public Law 114–244, the Commission may hereafter accept in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission.
IVGeneral provisions(including transfers of funds)restriction on use of funds 
401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913. OBLIGATION OF APPROPRIATIONS  402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.DISCLOSURE OF ADMINISTRATIVE EXPENSES 
403.The amount and basis of estimated overhead charges, deductions, reserves, or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.MINING APPLICATIONS  404. (a)Limitation of fundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws.
(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned: (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. (c)ReportOn September 30, 2022, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208).
(d)Mineral examinationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.CONTRACT SUPPORT COSTS, PRIOR YEAR LIMITATION  405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2021.CONTRACT SUPPORT COSTS, FISCAL YEAR 2021 LIMITATION 
406.Amounts provided by this Act for fiscal year 2021 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2021 with the Bureau of Indian Affairs, Bureau of Indian Education, and the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years. FOREST MANAGEMENT PLANS 
407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis. PROHIBITION WITHIN NATIONAL MONUMENTS 
408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument. LIMITATION ON TAKINGS  409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes. PROHIBITION ON NO-BID CONTRACTS 
410.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— (1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes;
(2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or (3)such contract was awarded prior to the date of enactment of this Act. POSTING OF REPORTS 
411.
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if—
(1)the public posting of the report compromises national security; or (2)the report contains proprietary information.
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. NATIONAL ENDOWMENT FOR THE ARTS GRANT GUIDELINES  412.Of the funds provided to the National Endowment for the Arts—
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. (2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services.
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects. NATIONAL ENDOWMENT FOR THE ARTS PROGRAM PRIORITIES  413. (a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations.
(b)In this section: (1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation.
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. (c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts.
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— (1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States;
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); (3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education. NATIONAL ENDOWMENT FOR THE ARTS WAIVERS 414.Notwithstanding any other provision of law, funds made available under the heading National Foundation on the Arts and the Humanities—National Endowment for the Arts—Grants and Administration of this Act and under such heading for fiscal years 2019 and 2020 for grants for the purposes described in section 5(c) of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 954(c)) may also be used by the recipients of such grants for purposes of the general operations of such recipients. NATIONAL ENDOWMENT FOR THE HUMANITIES WAIVERS
415.Notwithstanding any other provision of law, funds made available under the heading National Foundation on the Arts and the Humanities—National Endowment for the Humanities—Grants and Administration of this Act and under such heading for fiscal years 2019 and 2020 for grants for the purposes described in section 7(c) and 7(h)(1) of the National Foundation on the Arts and Humanities Act of 1965 may also be used by the recipients of such grants for purposes of the general operations of such recipients. STATUS OF BALANCES OF APPROPRIATIONS  416.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity within 60 days of enactment of this Act. EXTENSION OF GRAZING PERMITS 
417.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2021. FUNDING PROHIBITION  418. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites.
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.HUMANE TRANSFER AND TREATMENT OF ANIMALS 419. (a)Notwithstanding any other provision of law, the Secretary of the Interior, with respect to land administered by the Bureau of Land Management, or the Secretary of Agriculture, with respect to land administered by the Forest Service (referred to in this section as the Secretary concerned), may transfer excess wild horses and burros that have been removed from land administered by the Secretary concerned to other Federal, State, and local government agencies for use as work animals.
(b)The Secretary concerned may make a transfer under subsection (a) immediately on the request of a Federal, State, or local government agency. (c)An excess wild horse or burro transferred under subsection (a) shall lose status as a wild free-roaming horse or burro (as defined in section 2 of Public Law 92–195 (commonly known as the Wild Free-Roaming Horses and Burros Act) (16 U.S.C. 1332)).
(d)A Federal, State, or local government agency receiving an excess wild horse or burro pursuant to subsection (a) shall not— (1)destroy the horse or burro in a manner that results in the destruction of the horse or burro into a commercial product;
(2)sell or otherwise transfer the horse or burro in a manner that results in the destruction of the horse or burro for processing into a commercial product; or (3)euthanize the horse or burro, except on the recommendation of a licensed veterinarian in a case of severe injury, illness, or advanced age.
(e)Amounts appropriated by this Act shall not be available for— (1)the destruction of any healthy, unadopted, and wild horse or burro under the jurisdiction of the Secretary concerned (including a contractor); or
(2)the sale of a wild horse or burro that results in the destruction of the wild horse or burro for processing into a commercial product. FOREST SERVICE FACILITY REALIGNMENT AND ENHANCEMENT AUTHORIZATION EXTENSION  420.Section 503(f) of Public Law 109–54 (16 U.S.C. 580d note) shall be applied by substituting September 30, 2021 for September 30, 2019.USE OF AMERICAN IRON AND STEEL 
421.
(a)
(1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. (2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials.
(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— (1)applying subsection (a) would be inconsistent with the public interest;
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.
(c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. (d)This section shall be applied in a manner consistent with United States obligations under international agreements.
(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. LOCAL COOPERATOR TRAINING AGREEMENTS AND TRANSFERS OF EXCESS EQUIPMENT AND SUPPLIES FOR WILDFIRES  422.The Secretary of the Interior is authorized to enter into grants and cooperative agreements with volunteer fire departments, rural fire departments, rangeland fire protection associations, and similar organizations to provide for wildland fire training and equipment, including supplies and communication devices. Notwithstanding section 121(c) of title 40, United States Code, or section 521 of title 40, United States Code, the Secretary is further authorized to transfer title to excess Department of the Interior firefighting equipment no longer needed to carry out the functions of the Department’s wildland fire management program to such organizations.RECREATION FEES
423.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by substituting October 1, 2022 for September 30, 2019.REPROGRAMMING GUIDELINES 424.None of the funds made available in this Act, in this and prior fiscal years, may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the explanatory statement described in section 4 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2536).LOCAL CONTRACTORS
425.Section 412 of division E of Public Law 112–74 shall be applied by substituting fiscal year 2021 for fiscal year 2019.SHASTA-TRINITY MARINA FEE AUTHORITY AUTHORIZATION EXTENSION 426.Section 422 of division F of Public Law 110–161 (121 Stat 1844), as amended, shall be applied by substituting fiscal year 2021 for fiscal year 2019.INTERPRETIVE ASSOCIATION AUTHORIZATION EXTENSION
427.Section 426 of division G of Public Law 113–76 (16 U.S.C. 565a–1 note) shall be applied by substituting September 30, 2021 for September 30, 2019.PUERTO RICO SCHOOLING AUTHORIZATION EXTENSION 428.The authority provided by the 19th unnumbered paragraph under heading Administrative Provisions, Forest Service in title III of Public Law 109–54, as amended, shall be applied by substituting fiscal year 2021 for fiscal year 2019.FOREST BOTANICAL PRODUCTS FEE COLLECTION AUTHORIZATION EXTENSION
429.Section 339 of the Department of the Interior and Related Agencies Appropriations Act, 2000 (as enacted into law by Public Law 106–113; 16 U.S.C. 528 note), as amended by section 335(6) of Public Law 108–108 and section 432 of Public Law 113–76, shall be applied by substituting fiscal year 2021 for fiscal year 2019.CHACO CANYON 430.None of the funds made available by this Act may be used to accept a nomination for oil and gas leasing under 43 CFR 3120.3 et seq, or to offer for oil and gas leasing, any Federal lands within the withdrawal area identified on the map of the Chaco Culture National Historical Park prepared by the Bureau of Land Management and dated April 2, 2019, prior to the completion of the cultural resources investigation identified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). TRIBAL LEASES
431.
(a)Notwithstanding any other provision of law, in the case of any lease under section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)), the initial lease term shall commence no earlier than the date of receipt of the lease proposal. (b)The Secretaries of the Interior and Health and Human Services shall, jointly or separately, during fiscal year 2021 consult with tribes and tribal organizations through public solicitation and other means regarding the requirements for leases under section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) on how to implement a consistent and transparent process for the payment of such leases.RESOURCE STUDY OF SPRINGFIELD RACE RIOT
432.
(a)DefinitionsIn this section: (1)SecretaryThe term Secretary means the Secretary of the Interior.
(2)Study areaThe term Study Area means the archeological site near Madison Street and the 10th Street Rail Corridor, and other sites in Springfield, Illinois associated with the 1908 Springfield Race Riot. (b)Special resource study (1)StudyThe Secretary shall conduct a special resource study of the study area.
(2)ContentsIn conducting the study under paragraph (1), the Secretary shall— (A)evaluate the national significance of the study area;
(B)determine the suitability and feasibility of designating the study area as a unit of the National Park System; (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and non-profit organizations;
(D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
(3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code. (4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
(A)the results of the study; and (B)any conclusions and recommendations of the Secretary.FOREST ECOSYSTEM RECOVERY AND HEALTH FUND
433.The authority provided under the heading Forest Ecosystem Health and Recovery Fund in title I of Public Law 111–88, as amended by section 117 of division F of Public Law 113–235, shall be applied by substituting fiscal year 2021 for fiscal year 2020 each place it appears.ALLOCATION OF PROJECTS 434. (a) (1)Within 45 days of enactment of this Act, the Secretary of the Interior shall allocate amounts available from the National Parks and Public Land Legacy Restoration Fund for fiscal year 2021 pursuant to subsection (c) of section 200402 of title 54, United States Code, and as provided in subsection (e) of such section of such title, to the agencies of the Department of the Interior and the Department of Agriculture specified, in the amounts specified, and for the projects and activities specified in the table titled Allocation of Funds from the National Parks and Public Land Legacy Restoration Fund—Fiscal Year 2021 in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).
(2)Within 30 days of enactment of this Act, the Secretary of the Interior shall submit to the Committees on Appropriations of the House of Representatives and the Senate project data sheets in the same format and containing the same level of detailed information that is found on such sheets in the Budget Justifications annually submitted by the Department of the Interior with the President’s Budget for the Department of the Interior projects specified pursuant to the allocation in subsection (a)(1) and, only 45 days after submission of such sheets, shall the Secretary of the Interior be permitted to obligate amounts that are allocated pursuant to subsection (a)(1). (3)Within 30 days of enactment of this Act, the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate full detailed project lists that must include a project description, as well as information on region, forest or grassland name, project name, State, Congressional district, fiscal year 2021 non-transportation needed funds, fiscal year 2021 transportation needed funds, and asset type for the Department of Agriculture projects specified pursuant to the allocation in subsection (a)(1) and, only 45 days after submission of such lists, shall the Secretary of Agriculture be permitted to obligate amounts that are allocated pursuant to subsection (a)(1).
(b)
(1)Within 45 days of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture, as appropriate, shall allocate amounts made available for expenditure from the Land and Water Conservation Fund for fiscal year 2021 pursuant to subsection (a) of section 200303 of title 54, United States Code, to the agencies and accounts specified, in the amounts specified, and for the projects and activities specified in the table titled Allocation of Funds from the Land and Water Conservation Fund—Fiscal Year 2021 in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). (2)Within 30 days of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall each submit to the Committees on Appropriations of the House of Representatives and the Senate project data sheets in the same format and containing the same level of detailed information that is found on such sheets as submitted to the Committees pursuant to section 427 of division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) for the projects specified pursuant to the allocation in subsection (b)(1) and, only 45 days after submission of such sheets, shall the Secretary of the Interior and the Secretary of Agriculture, as appropriate, be permitted to obligate amounts that are allocated pursuant to subsection (b)(1).
(c)
(1)Neither the President nor his designee may allocate any amounts that are made available for any fiscal year under subsection (c) of section 200402 of title 54, United States Code, or subsection (a) of section 200303 of title 54, United States Code, other than amounts that are allocated by subsections (a) and (b) of this section of this Act. (2)If any funds made available by section 200402(c) or section 200303(a) of title 54, United States Code, were allocated or obligated in advance of the enactment of a fiscal year 2021 Act making full-year appropriations for the Department of the Interior, Environment, and Related Agencies, then within 30 days of enactment of this Act, the Office of Management and Budget, in consultation with the Department of the Interior and the Department of Agriculture, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report from the General Counsel analyzing how the authority in section 200402 and in section 200303 of title 54, United States Code, permitted the Administration to allocate funding for projects for a fiscal year pursuant those sections, particularly the language in sections 200402(i) and 200303(c)(2), in advance of the date of enactment of such fiscal year 2021 Act.
(d)
(1)Concurrent with the annual budget submission of the President for fiscal year 2022, the Secretary of the Interior and the Secretary of Agriculture shall each submit to the Committees on Appropriations of the House of Representatives and the Senate a list of supplementary allocations for Federal land acquisition and Forest Legacy projects at the National Park Service, the U.S. Fish and Wildlife Service, the Bureau of Land Management, and the U.S. Forest Service that are in addition to the Submission of Cost Estimates required by section 200303(c)(1) of title 54, United States Code, that are prioritized and detailed by account, program, and project, and that total no less than half the full amount allocated to each account for that land management Agency under the allocations submitted under section 200303(c)(1) of title 54, United States Code. (2)The Federal land acquisition and Forest Legacy projects in the Submission of Cost Estimates required by section 200303(c)(1) of title 54, United States Code, and on the list of supplementary allocations required by paragraph (1) shall be comprised only of projects for which a willing seller has been identified and for which an appraisal or market research has been initiated.
(3)Concurrent with the annual budget submission of the President for fiscal year 2022, the Secretary of the Interior and the Secretary of Agriculture shall each submit to the Committees on Appropriations of the House of Representatives and the Senate project data sheets in the same format and containing the same level of detailed information that is found on such sheets in the Budget Justifications annually submitted by the Department of the Interior with the President’s Budget for the projects in the Submission of Cost Estimates required by section 200303(c)(1) of title 54, United States Code, and in the same format and containing the same level of detailed information that is found on such sheets submitted to the Committees pursuant to section 427 of division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) for the list of supplementary allocations required by paragraph (1), and for the projects in the Submission of Annual List of Projects to Congress required by section 200402(h) of title 54, United States Code. (e)The Department of the Interior and the Department of Agriculture shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances for amounts allocated pursuant to subsections (a)(1) and (b)(1) of this section, including all uncommitted, committed, and unobligated funds.
(f)Expenditures made or obligations incurred under the heading United States Fish and Wildlife Service—Land Acquisition and for the Appraisal and Valuation Services Office under the heading Departmental Offices—Office of the Secretary—Departmental Operations pursuant to the Continuing Appropriations Act, 2021 (Public Law 116–159) shall be charged to the applicable appropriation, account allocation, fund, or authorization pursuant to section 200303 of title 54, United States Code.TIMBER SALE REQUIREMENTS  435.No timber sale in Alaska’s Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service’s appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder.PROHIBITION ON USE OF FUNDS 
436.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production. GREENHOUSE GAS REPORTING RESTRICTIONS  437.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems. FUNDING PROHIBITION
438.None of the funds made available by this or any other Act may be used to regulate the lead content of ammunition, ammunition components, or fishing tackle under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law.POLICIES RELATING TO BIOMASS ENERGY 439.To support the key role that forests in the United States can play in addressing the energy needs of the United States, the Secretary of Energy, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency shall, consistent with their missions, jointly—
(1)ensure that Federal policy relating to forest bioenergy— (A)is consistent across all Federal departments and agencies; and
(B)recognizes the full benefits of the use of forest biomass for energy, conservation, and responsible forest management; and (2)establish clear and simple policies for the use of forest biomass as an energy solution, including policies that—
(A)reflect the carbon-neutrality of forest bioenergy and recognize biomass as a renewable energy source, provided the use of forest biomass for energy production does not cause conversion of forests to non-forest use; (B)encourage private investment throughout the forest biomass supply chain, including in—
(i)working forests; (ii)harvesting operations;
(iii)forest improvement operations; (iv)forest bioenergy production;
(v)wood products manufacturing; or (vi)paper manufacturing;
(C)encourage forest management to improve forest health; and (D)recognize State initiatives to produce and use forest biomass.SMALL REMOTE INCINERATORS
440.None of the funds made available in this Act may be used to implement or enforce the regulation issued on March 21, 2011 at 40 CFR part 60 subparts CCCC and DDDD with respect to units in the State of Alaska that are defined as small, remote incinerator units in those regulations and, until a subsequent regulation is issued, the Administrator shall implement the law and regulations in effect prior to such date. This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2021. HDepartments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2021 IDepartment of LaborEmployment and training administrationTRAINING AND EMPLOYMENT SERVICESFor necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA) and the National Apprenticeship Act, $3,663,200,000, plus reimbursements, shall be available. Of the amounts provided:
(1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,845,332,000 as follows: (A) $862,649,000 for adult employment and training activities, of which $150,649,000 shall be available for the period July 1, 2021 through June 30, 2022, and of which $712,000,000 shall be available for the period October 1, 2021 through June 30, 2022;
(B) $921,130,000 for youth activities, which shall be available for the period April 1, 2021 through June 30, 2022; and (C) $1,061,553,000 for dislocated worker employment and training activities, of which $201,553,000 shall be available for the period July 1, 2021 through June 30, 2022, and of which $860,000,000 shall be available for the period October 1, 2021 through June 30, 2022:
Provided, That the funds available for allotment to outlying areas to carry out subtitle B of title I of the WIOA shall not be subject to the requirements of section 127(b)(1)(B)(ii) of such Act; and 
(2)for national programs, $817,868,000 as follows: (A) $280,859,000 for the dislocated workers assistance national reserve, of which $80,859,000 shall be available for the period July 1, 2021 through September 30, 2022, and of which $200,000,000 shall be available for the period October 1, 2021 through September 30, 2022: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out sections 168(b) and 169(c) of the WIOA may be used for technical assistance and demonstration projects, respectively, that provide assistance to new entrants in the workforce and incumbent workers: Provided further, That notwithstanding section 168(b) of the WIOA, of the funds provided under this subparagraph, the Secretary of Labor (referred to in this title as Secretary) may reserve not more than 10 percent of such funds to provide technical assistance and carry out additional activities related to the transition to the WIOA: Provided further, That of the funds provided under this subparagraph, $80,000,000 shall be for training and employment assistance under sections 168(b), 169(c) (notwithstanding the 10 percent limitation in such section) and 170 of the WIOA as follows:
(i) $35,000,000 shall be for workers in the Appalachian region, as defined by 40 U.S.C. 14102(a)(1) and workers in the Lower Mississippi, as defined in section 4(2) of the Delta Development Act (Public Law 100–460, 102 Stat. 2246; 7 U.S.C. 2009aa(2)); (ii) $45,000,000 shall be for the purpose of developing, offering, or improving educational or career training programs at community colleges, defined as public institutions of higher education, as described in section 101(a) of the Higher Education Act of 1965 and at which the associate’s degree is primarily the highest degree awarded, with other eligible institutions of higher education, as defined in section 101(a) of the Higher Education Act of 1965, eligible to participate through consortia, with community colleges as the lead grantee: Provided, That the Secretary shall follow the requirements for the program in House Report 116–62 and in the explanatory statement accompanying this Act:  Provided further, That any grant funds used for apprenticeships shall be used to support only apprenticeship programs registered under the National Apprenticeship Act and as referred to in section 3(7)(B) of the WIOA;
(B) $55,500,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2021 through June 30, 2022; (C) $93,896,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $87,083,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $6,256,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $557,000 for other discretionary purposes, which shall be available for the period April 1, 2021 through June 30, 2022:  Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services: Provided further, That notwithstanding the definition of eligible seasonal farmworker in section 167(i)(3)(A) of the WIOA relating to an individual being low-income, an individual is eligible for migrant and seasonal farmworker programs under section 167 of the WIOA under that definition if, in addition to meeting the requirements of clauses (i) and (ii) of section 167(i)(3)(A), such individual is a member of a family with a total family income equal to or less than 150 percent of the poverty line;
(D) $96,534,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2021 through June 30, 2022; (E) $100,079,000 for ex-offender activities, under the authority of section 169 of the WIOA, which shall be available for the period April 1, 2021 through June 30, 2022: Provided, That of this amount, $25,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare for employment young adults with criminal records, young adults who have been justice system-involved, or young adults who have dropped out of school or other educational programs, with a priority for projects serving high-crime, high-poverty areas;
(F) $6,000,000 for the Workforce Data Quality Initiative, under the authority of section 169 of the WIOA, which shall be available for the period July 1, 2021 through June 30, 2022; and (G) $185,000,000 to expand opportunities through apprenticeships only registered under the National Apprenticeship Act and as referred to in section 3(7)(B) of the WIOA, to be available to the Secretary to carry out activities through grants, cooperative agreements, contracts and other arrangements, with States and other appropriate entities, including equity intermediaries and business and labor industry partner intermediaries, which shall be available for the period July 1, 2021 through June 30, 2022. JOB CORPS(INCLUDING TRANSFER OF FUNDS)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,748,655,000, plus reimbursements, as follows: (1) $1,603,325,000 for Job Corps Operations, which shall be available for the period July 1, 2021 through June 30, 2022;
(2) $113,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2021 through June 30, 2024, and which may include the acquisition, maintenance, and repair of major items of equipment: Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: Provided further, That any funds transferred pursuant to the preceding provision shall not be available for obligation after June 30, 2022: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and
(3) $32,330,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2020 through September 30, 2021: Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers. COMMUNITY SERVICE EMPLOYMENT FOR OLDER AMERICANSTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $405,000,000, which shall be available for the period April 1, 2021 through June 30, 2022, and may be recaptured and reobligated in accordance with section 517(c) of the OAA. FEDERAL UNEMPLOYMENT BENEFITS AND ALLOWANCESFor payments during fiscal year 2021 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, and including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, $633,600,000 together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2021: Provided, That notwithstanding section 502 of this Act, any part of the appropriation provided under this heading may remain available for obligation beyond the current fiscal year pursuant to the authorities of section 245(c) of the Trade Act of 1974 (19 U.S.C. 2317(c)). STATE UNEMPLOYMENT INSURANCE AND EMPLOYMENT SERVICE OPERATIONSFor authorized administrative expenses, $84,066,000, together with not to exceed $3,332,583,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which— (1) $2,565,816,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $200,000,000 to carry out reemployment services and eligibility assessments under section 306 of such Act, any claimants of regular compensation, as defined in such section, including those who are profiled as most likely to exhaust their benefits, may be eligible for such services and assessments: Provided, That of such amount, $117,000,000 is specified for grants under section 306 of the Social Security Act and is provided to meet the terms of section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $83,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(E)(i)(II) of such Act; and $9,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, and shall be available for obligation by the States through December 31, 2021, except that funds used for automation shall be available for Federal obligation through December 31, 2021, and for State obligation through September 30, 2023, or, if the automation is being carried out through consortia of States, for State obligation through September 30, 2027, and for expenditure through September 30, 2028, and funds for competitive grants awarded to States for improved operations and to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and provide reemployment services and referrals to training, as appropriate, shall be available for Federal obligation through December 31, 2021, and for obligation by the States through September 30, 2023, and funds for the Unemployment Insurance Integrity Center of Excellence shall be available for obligation by the State through September 30, 2022, and funds used for unemployment insurance workloads experienced through September 30, 2021 shall be available for Federal obligation through December 31, 2021;
(2) $18,000,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system; (3) $648,639,000 from the Trust Fund, together with $21,413,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2021 through June 30, 2022;
(4) $22,318,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986 (including assisting States in adopting or modernizing information technology for use in the processing of certification requests), and the provision of technical assistance and staff training under the Wagner-Peyser Act; (5) $77,810,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $57,528,000 shall be available for the Federal administration of such activities, and $20,282,000 shall be available for grants to States for the administration of such activities; and
(6) $62,653,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and shall be available for Federal obligation for the period July 1, 2021 through June 30, 2022: Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2021 is projected by the Department of Labor to exceed 1,728,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the State Information Data Exchange System: Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance, employment service, or immigration programs, may be obligated in contracts, grants, or agreements with States and non-State entities: Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States and non-State entities under such grants, subject to the conditions applicable to the grants: Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the final rule entitled Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards at part 200 of title 2, Code of Federal Regulations: Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium or to the entity operating the Unemployment Insurance Information Technology Support Center in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and nonprofit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2022, for such purposes.ADVANCES TO THE UNEMPLOYMENT TRUST FUND AND OTHER FUNDSFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2022. PROGRAM ADMINISTRATIONFor expenses of administering employment and training programs, $108,674,000, together with not to exceed $49,982,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund.Employee benefits security administrationSALARIES AND EXPENSESFor necessary expenses for the Employee Benefits Security Administration, $181,000,000, of which up to $3,000,000 shall be made available through September 30, 2022, for the procurement of expert witnesses for enforcement litigation.Pension benefit guaranty corporationPENSION BENEFIT GUARANTY CORPORATION FUNDThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2021, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2021 shall be available for obligations for administrative expenses in excess of $465,289,000:  Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2021, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2025, for obligations for administrative expenses for every 20,000 additional terminated participants: Provided further, That obligations in excess of the amounts provided for administrative expenses in this paragraph may be incurred and shall be available through September 30, 2025 for obligation for unforeseen and extraordinary pre-termination or termination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That an additional amount shall be available for obligation through September 30, 2025 to the extent the Corporation's costs exceed $250,000 for the provision of credit or identity monitoring to affected individuals upon suffering a security incident or privacy breach, not to exceed an additional $100 per affected individual.Wage and hour divisionSALARIES AND EXPENSESFor necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $246,000,000.Office of labor-Management standardsSALARIES AND EXPENSESFor necessary expenses for the Office of Labor-Management Standards, $44,437,000.Office of Federal contract compliance programsSALARIES AND EXPENSESFor necessary expenses for the Office of Federal Contract Compliance Programs, $105,976,000.Office of workers' compensation programsSALARIES AND EXPENSESFor necessary expenses for the Office of Workers' Compensation Programs, $115,424,000, together with $2,177,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act. SPECIAL BENEFITS(INCLUDING TRANSFER OF FUNDS)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2012); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $239,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees' Compensation Fund established under 5 U.S.C. 8147(a): Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2020, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2021: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $80,257,000 shall be made available to the Secretary as follows:
(1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $27,220,000; (2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $25,647,000;
(3)For periodic roll disability management and medical review, $25,648,000; (4)For program integrity, $1,742,000; and
(5)The remaining funds shall be paid into the Treasury as miscellaneous receipts: Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.SPECIAL BENEFITS FOR DISABLED COAL MINERSFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $40,970,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2022, $14,000,000, to remain available until expended.ADMINISTRATIVE EXPENSES, ENERGY EMPLOYEES OCCUPATIONAL ILLNESS COMPENSATION FUNDFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $62,507,000, to remain available until expended: Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed. BLACK LUNG DISABILITY TRUST FUND(INCLUDING TRANSFER OF FUNDS)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2021 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $40,643,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $33,033,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $333,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury.Occupational safety and health administrationSALARIES AND EXPENSESFor necessary expenses for the Occupational Safety and Health Administration, $591,787,000, including not to exceed $110,075,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2021, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except—
(1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies; (2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found;
(3)to take any action authorized by the Act with respect to imminent dangers; (4)to take any action authorized by the Act with respect to health hazards;
(5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and (6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act:
Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That $11,787,000 shall be available for Susan Harwood training grants, of which not less than $4,500,000 is for Susan Harwood Training Capacity Building Developmental grants, as described in Funding Opportunity Number SHTG–FY–16–02 (referenced in the notice of availability of funds published in the Federal Register on May 3, 2016 (81 Fed. Reg. 30568)) for program activities starting not later than September 30, 2021 and lasting for a period of 12 months: 
Provided further, That not less than $3,500,000 shall be for Voluntary Protection Programs.Mine safety and health administrationSALARIES AND EXPENSESFor necessary expenses for the Mine Safety and Health Administration, $379,816,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $10,537,000 for State assistance grants: Provided, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster. Bureau of labor statisticsSALARIES AND EXPENSESFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $587,000,000, together with not to exceed $68,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund. Within this amount, $13,000,000 to remain available until September 30, 2024, for costs associated with the physical move of the Bureau of Labor Statistics’ headquarters, including replication of space, furniture, fixtures, equipment, and related costs, as well as relocation of the data center to a shared facility.Office of disability employment policySALARIES AND EXPENSESFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $38,500,000.Departmental ManagementSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $349,056,000, together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: Provided, That $67,325,000 for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2021: Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That not more than $53,825,000 shall be for programs to combat exploitative child labor internationally and not less than $13,500,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has free trade agreements or trade preference programs: Provided further, That $8,040,000 shall be used for program evaluation and shall be available for obligation through September 30, 2022: Provided further, That funds available for program evaluation may be used to administer grants for the purpose of evaluation: Provided further, That grants made for the purpose of evaluation shall be awarded through fair and open competition: Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer: Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce: Provided further, That of the amounts made available to the Women’s Bureau, not less than $1,794,000 shall be used for grants authorized by the Women in Apprenticeship and Nontraditional Occupations Act. VETERANS' EMPLOYMENT AND TRAININGNot to exceed $258,841,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which— (1) $180,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for expenditure by the States through September 30, 2023, and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members;
(2) $31,379,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144; (3) $44,048,000 is for Federal administration of chapters 41, 42, and 43 of title 38, and sections 2021, 2021A and 2023 of title 38, United States Code: Provided, That, up to $500,000 may be used to carry out the Hire VETS Act (division O of Public Law 115–31); and
(4) $3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109: Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made.In addition, from the General Fund of the Treasury, $57,500,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2021, to provide services under such section: Provided further, That services provided under sections 2021 or under 2021A may include, in addition to services to homeless veterans described in section 2002(a)(1), services to veterans who were homeless at some point within the 60 days prior to program entry or veterans who are at risk of homelessness within the next 60 days, and that services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness: Provided further, That notwithstanding paragraph (3) under this heading, funds appropriated in this paragraph may be used for data systems and contract support to allow for the tracking of participant and performance information: Provided further, That notwithstanding sections 2021(e)(2) and 2021A(f)(2) of title 38, United States Code, such funds shall be available for expenditure pursuant to 31 U.S.C. 1553.In addition, fees may be assessed and deposited in the HIRE Vets Medallion Award Fund pursuant to section 5(b) of the HIRE Vets Act, and such amounts shall be available to the Secretary to carry out the HIRE Vets Medallion Award Program, as authorized by such Act, and shall remain available until expended: Provided, That such sums shall be in addition to any other funds available for such purposes, including funds available under paragraph (3) of this heading: Provided further, That section 2(d) of division O of the Consolidated Appropriations Act, 2017 (Public Law 115–31; 38 U.S.C. 4100 note) shall not apply. IT MODERNIZATIONFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $27,269,000, which shall be available through September 30, 2022.OFFICE OF INSPECTOR GENERALFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $85,187,000, together with not to exceed $5,660,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund. General provisions 101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II.(TRANSFER OF FUNDS)
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.
103.In accordance with Executive Order 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act. 104.Except as otherwise provided in this section, none of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) may be used for any purpose other than competitive grants for training individuals who are older than 16 years of age and are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training.
105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs. (TRANSFER OF FUNDS) 106. (a)Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: Provided, That this section shall not apply to section 171 of the WIOA.
(b)Notwithstanding section 102, the Secretary may transfer not more than 0.5 percent of each discretionary appropriation made available to the Employment and Training Administration by this Act to Program Administration in order to carry out program integrity activities relating to any of the programs or activities that are funded under any such discretionary appropriations: Provided, That notwithstanding section 102 and the preceding proviso, the Secretary may transfer not more than 0.5 percent of funds made available in paragraphs (1) and (2) of the Office of Job Corps account to paragraph (3) of such account to carry out program integrity activities related to the Job Corps program: Provided further, That funds transferred under the authority provided by this subsection shall be available for obligation through September 30, 2022. (TRANSFER OF FUNDS)
107.
(a)The Secretary may reserve not more than 0.75 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2022: Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer.
(b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Office of Disability Employment Policy, funding made available to the Bureau of International Labor Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans' Employment and Training.  108. (a)Section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) shall be applied as if the following text is part of such section:

(s)
(1)The provisions of this section shall not apply for a period of 2 years after the occurrence of a major disaster to any employee— (A)employed to adjust or evaluate claims resulting from or relating to such major disaster, by an employer not engaged, directly or through an affiliate, in underwriting, selling, or marketing property, casualty, or liability insurance policies or contracts;
(B)who receives from such employer on average weekly compensation of not less than $591.00 per week or any minimum weekly amount established by the Secretary, whichever is greater, for the number of weeks such employee is engaged in any of the activities described in subparagraph (C); and (C)whose duties include any of the following:
(i)interviewing insured individuals, individuals who suffered injuries or other damages or losses arising from or relating to a disaster, witnesses, or physicians; (ii)inspecting property damage or reviewing factual information to prepare damage estimates;
(iii)evaluating and making recommendations regarding coverage or compensability of claims or determining liability or value aspects of claims; (iv)negotiating settlements; or
(v)making recommendations regarding litigation. (2)The exemption in this subsection shall not affect the exemption provided by section 13(a)(1).
(3)For purposes of this subsection— (A)the term major disaster means any disaster or catastrophe declared or designated by any State or Federal agency or department;
(B)the term employee employed to adjust or evaluate claims resulting from or relating to such major disaster means an individual who timely secured or secures a license required by applicable law to engage in and perform the activities described in clauses (i) through (v) of paragraph (1)(C) relating to a major disaster, and is employed by an employer that maintains worker compensation insurance coverage or protection for its employees, if required by applicable law, and withholds applicable Federal, State, and local income and payroll taxes from the wages, salaries and any benefits of such employees; and (C)the term affiliate means a company that, by reason of ownership or control of 25 percent or more of the outstanding shares of any class of voting securities of one or more companies, directly or indirectly, controls, is controlled by, or is under common control with, another company..
(b)This section shall be effective on the date of enactment of this Act.  109. (a)Flexibility with respect to the crossing of H–2B nonimmigrants working in the seafood industry
(1)In generalSubject to paragraph (2), if a petition for H–2B nonimmigrants filed by an employer in the seafood industry is granted, the employer may bring the nonimmigrants described in the petition into the United States at any time during the 120-day period beginning on the start date for which the employer is seeking the services of the nonimmigrants without filing another petition. (2)Requirements for crossings after 90th dayAn employer in the seafood industry may not bring H–2B nonimmigrants into the United States after the date that is 90 days after the start date for which the employer is seeking the services of the nonimmigrants unless the employer—
(A)completes a new assessment of the local labor market by— (i)listing job orders in local newspapers on 2 separate Sundays; and
(ii)posting the job opportunity on the appropriate Department of Labor Electronic Job Registry and at the employer's place of employment; and (B)offers the job to an equally or better qualified United States worker who—
(i)applies for the job; and (ii)will be available at the time and place of need.
(3)Exemption from rules with respect to staggeringThe Secretary of Labor shall not consider an employer in the seafood industry who brings H–2B nonimmigrants into the United States during the 120-day period specified in paragraph (1) to be staggering the date of need in violation of section 655.20(d) of title 20, Code of Federal Regulations, or any other applicable provision of law. (b)H–2B nonimmigrants definedIn this section, the term H–2B nonimmigrants means aliens admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(B)). 
110.The determination of prevailing wage for the purposes of the H–2B program shall be the greater of—(1) the actual wage level paid by the employer to other employees with similar experience and qualifications for such position in the same location; or (2) the prevailing wage level for the occupational classification of the position in the geographic area in which the H–2B nonimmigrant will be employed, based on the best information available at the time of filing the petition. In the determination of prevailing wage for the purposes of the H–2B program, the Secretary shall accept private wage surveys even in instances where Occupational Employment Statistics survey data are available unless the Secretary determines that the methodology and data in the provided survey are not statistically supported.  111.None of the funds in this Act shall be used to enforce the definition of corresponding employment found in 20 CFR 655.5 or the three-fourths guarantee rule definition found in 20 CFR 655.20, or any references thereto. Further, for the purpose of regulating admission of temporary workers under the H–2B program, the definition of temporary need shall be that provided in 8 CFR 214.2(h)(6)(ii)(B). 
112.Notwithstanding any other provision of law, the Secretary may furnish through grants, cooperative agreements, contracts, and other arrangements, up to $2,000,000 of excess personal property, at a value determined by the Secretary, to apprenticeship programs for the purpose of training apprentices in those programs. 113. (a)The Act entitled An Act to create a Department of Labor, approved March 4, 1913 (37 Stat. 736, chapter 141) shall be applied as if the following text is part of such Act:

12.Security detail
(a)In generalThe Secretary of Labor is authorized to employ law enforcement officers or special agents to— (1)provide protection for the Secretary of Labor during the workday of the Secretary and during any activity that is preliminary or postliminary to the performance of official duties by the Secretary;
(2)provide protection, incidental to the protection provided to the Secretary, to a member of the immediate family of the Secretary who is participating in an activity or event relating to the official duties of the Secretary; (3)provide continuous protection to the Secretary (including during periods not described in paragraph (1)) and to the members of the immediate family of the Secretary if there is a unique and articulable threat of physical harm, in accordance with guidelines established by the Secretary; and
(4)provide protection to the Deputy Secretary of Labor or another senior officer representing the Secretary of Labor at a public event if there is a unique and articulable threat of physical harm, in accordance with guidelines established by the Secretary. (b)AuthoritiesThe Secretary of Labor may authorize a law enforcement officer or special agent employed under subsection (a), for the purpose of performing the duties authorized under subsection (a), to—
(1)carry firearms; (2)make arrests without a warrant for any offense against the United States committed in the presence of such officer or special agent;
(3)perform protective intelligence work, including identifying and mitigating potential threats and conducting advance work to review security matters relating to sites and events; (4)coordinate with local law enforcement agencies; and
(5)initiate criminal and other investigations into potential threats to the security of the Secretary, in coordination with the Inspector General of the Department of Labor. (c)Compliance with guidelinesA law enforcement officer or special agent employed under subsection (a) shall exercise any authority provided under this section in accordance with any—
(1)guidelines issued by the Attorney General; and (2)guidelines prescribed by the Secretary of Labor..
(b)This section shall be effective on the date of enactment of this Act.  114.The Secretary is authorized to dispose of or divest, by any means the Secretary determines appropriate, including an agreement or partnership to construct a new Job Corps center, all or a portion of the real property on which the Treasure Island Job Corps Center is situated. Any sale or other disposition will not be subject to any requirement of any Federal law or regulation relating to the disposition of Federal real property, including but not limited to subchapter III of chapter 5 of title 40 of the United States Code and subchapter V of chapter 119 of title 42 of the United States Code. The net proceeds of such a sale shall be transferred to the Secretary, which shall be available until expended to carry out the Job Corps Program on Treasure Island. (RESCISSION)
115.
(a)Of the unobligated funds available under section 286(s) of the Immigration and Nationality Act (8 U.S.C. 1356(s)) in an amount that is equal to the amount that became available on October 1, 2020, pursuant to the temporary rescission in section 115 of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), $150,000,000 are hereby permanently rescinded, as follows: $75,000,000 from the unobligated funds available under section 286(s)(2) of such Act; $45,000,000 from the unobligated funds available under section 286(s)(3) of such Act; $15,000,000 from the unobligated funds available under section 286(s)(4) of such Act; $7,500,000 from the unobligated funds available under section 286(s)(5) of such Act; and $7,500,000 from the unobligated funds available under section 286(s)(6) of such Act. (b)Of the unobligated funds available under section 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)), and in addition to the amounts rescinded in subsection (a), $285,000,000 are hereby permanently rescinded not later than September 30, 2021. 
116.None of the funds made available by this Act may be used to— (1)alter or terminate the Interagency Agreement between the United States Department of Labor and the United States Department of Agriculture; or
(2)close any of the Civilian Conservation Centers, except if such closure is necessary to prevent the endangerment of the health and safety of the students, the capacity of the program is retained, and the requirements of section 159(j) of the WIOA are met.  117.Paragraph (1) under the heading Department of Labor—Veterans Employment and Training of title I of division A of Public Law 116–94 is amended by striking obligation by the States through December 31, 2020 and inserting expenditure by the States through September 30, 2022.
118.The amounts provided by the first proviso following paragraph (6) under the heading Department of Labor—Employment and Training Administration—State Unemployment Insurance and Employment Service Operations in title I of this Act are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. This title may be cited as the Department of Labor Appropriations Act, 2021. IIDEPARTMENT OF HEALTH AND HUMAN SERVICESHealth Resources and Services AdministrationPRIMARY HEALTH CARE For carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,683,772,000: Provided, That no more than $1,000,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: Provided further, That no more than $120,000,000 shall be available until expended for carrying out subsections (g) through (n) and (q) of section 224 of the PHS Act, and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law.HEALTH WORKFORCEFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, sections 1128E and 1921 of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $1,224,006,000: Provided, That sections 751(j)(2) and 762(k) of the PHS Act and the proportional funding amounts in paragraphs (1) through (4) of section 756(f) of the PHS Act shall not apply to funds made available under this heading: Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as the Secretary) may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: Provided further, That no funds shall be available for section 340G–1 of the PHS Act: Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such section and subpart: Provided further, That $120,000,000 shall remain available until expended for the purposes of providing primary health services, assigning National Health Service Corps (NHSC) members to expand the delivery of substance use disorder treatment services, notwithstanding the assignment priorities and limitations under sections 333(a)(1)(D), 333(b), and 333A(a)(1)(B)(ii) of the PHS Act, and making payments under the NHSC Loan Repayment Program under section 338B of such Act: Provided further, That, within the amount made available in the previous proviso, $15,000,000 shall remain available until expended for the purposes of making payments under the NHSC Loan Repayment Program under section 338B of the PHS Act to individuals participating in such program who provide primary health services in Indian Health Service facilities, Tribally-Operated 638 Health Programs, and Urban Indian Health Programs (as those terms are defined by the Secretary), notwithstanding the assignment priorities and limitations under section 333(b) of such Act: Provided further, That for purposes of the previous two provisos, section 331(a)(3)(D) of the PHS Act shall be applied as if the term primary health services includes clinical substance use disorder treatment services, including those provided by masters level, licensed substance use disorder treatment counselors: Provided further, That of the funds made available under this heading, $5,000,000 shall be available to make grants to establish or expand optional community-based nurse practitioner fellowship programs that are accredited or in the accreditation process, with a preference for those in Federally Qualified Health Centers, for practicing postgraduate nurse practitioners in primary care or behavioral health.Of the funds made available under this heading, $50,000,000 shall remain available until expended for grants to public institutions of higher education to expand or support graduate education for physicians provided by such institutions: Provided, That, in awarding such grants, the Secretary shall give priority to public institutions of higher education located in States with a projected primary care provider shortage in 2025, as determined by the Secretary: Provided further, That grants so awarded are limited to such public institutions of higher education in States in the top quintile of States with a projected primary care provider shortage in 2025, as determined by the Secretary: Provided further, That the minimum amount of a grant so awarded to such an institution shall be not less than $1,000,000 per year: Provided further, That such a grant may be awarded for a period not to exceed 5 years: Provided further, That amounts made available in this paragraph shall be awarded as supplemental grants to recipients of grants awarded for this purpose in fiscal years 2019 and 2020, pursuant to the terms and conditions of each institution’s initial grant agreement, in an amount for each institution that will result in every institution being awarded the same total grant amount over fiscal years 2019 through 2021, provided the institution can justify the expenditure of such funds: Provided further, That such a grant awarded with respect to a year to such an institution shall be subject to a matching requirement of non-Federal funds in an amount that is not less than 10 percent of the total amount of Federal funds provided in the grant to such institution with respect to such year.MATERNAL AND CHILD HEALTHFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health and title V of the Social Security Act, $975,284,000: Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $139,116,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act.RYAN WHITE HIV/AIDS PROGRAMFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,423,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2023, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act; and of which $105,000,000, to remain available until expended, shall be available to the Secretary for carrying out a program of grants and contracts under title XXVI or section 311(c) of such Act focused on ending the nationwide HIV/AIDS epidemic, with any grants issued under such section 311(c) administered in conjunction with title XXVI of the PHS Act, including the limitation on administrative expenses.HEALTH CARE SYSTEMSFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $129,093,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center.RURAL HEALTHFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, and sections 711 and 1820 of the Social Security Act, $329,519,000, of which $55,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $20,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: Provided further, That notwithstanding section 338J(k) of the PHS Act, $12,500,000 shall be available for State Offices of Rural Health: Provided further, That $10,500,000 shall remain available through September 30, 2023, to support the Rural Residency Development Program: Provided further, That $110,000,000 shall be for the Rural Communities Opioids Response Program.FAMILY PLANNINGFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $286,479,000: Provided, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office. PROGRAM MANAGEMENTFor program support in the Health Resources and Services Administration, $155,300,000: Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health.VACCINE INJURY COMPENSATION PROGRAM TRUST FUNDFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $11,200,000 shall be available from the Trust Fund to the Secretary.Centers for Disease Control and PreventionIMMUNIZATION AND RESPIRATORY DISEASESFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $448,805,000.HIV/AIDS, VIRAL HEPATITIS, SEXUALLY TRANSMITTED DISEASES, AND TUBERCULOSIS PREVENTIONFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,314,056,000.EMERGING AND ZOONOTIC INFECTIOUS DISEASESFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $596,272,000: Provided, That of the amounts made available under this heading, up to $1,000,000 shall remain available until expended to pay for the transportation, medical care, treatment, and other related costs of persons quarantined or isolated under Federal or State quarantine law.CHRONIC DISEASE PREVENTION AND HEALTH PROMOTIONFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $1,021,714,000: Provided, That funds made available under this heading may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: Provided further, That of the funds made available under this heading, $15,000,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity: Provided further, That the proportional funding requirements under section 1503(a) of the PHS Act shall not apply to funds made available under this heading.BIRTH DEFECTS, DEVELOPMENTAL DISABILITIES, DISABILITIES AND HEALTHFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $167,810,000.PUBLIC HEALTH SCIENTIFIC SERVICESFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $591,997,000.ENVIRONMENTAL HEALTHFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $205,850,000.INJURY PREVENTION AND CONTROLFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $682,879,000.NATIONAL INSTITUTE FOR OCCUPATIONAL SAFETY AND HEALTHFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $345,300,000.ENERGY EMPLOYEES OCCUPATIONAL ILLNESS COMPENSATION PROGRAMFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554.GLOBAL HEALTHFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $592,843,000, of which: (1) $128,421,000 shall remain available through September 30, 2022 for international HIV/AIDS; and (2) $193,400,000 shall remain available through September 30, 2023 for global disease detection and emergency response: Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries.PUBLIC HEALTH PREPAREDNESS AND RESPONSEFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $842,200,000: Provided, That the Director of the Centers for Disease Control and Prevention (referred to in this title as CDC) or the Administrator of the Agency for Toxic Substances and Disease Registry may detail staff without reimbursement to support an activation of the CDC Emergency Operations Center, so long as the Director or Administrator, as applicable, provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority, a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed, and an update of such report every 180 days until staff are no longer on detail without reimbursement to the CDC Emergency Operations Center.BUILDINGS AND FACILITIES(INCLUDING TRANSFER OF FUNDS)For acquisition of real property, equipment, construction, installation, demolition, and renovation of facilities, $30,000,000, which shall remain available until September 30, 2025: Provided, That funds made available to this account in this or any prior Act that are available for the acquisition of real property or for construction or improvement of facilities shall be available to make improvements on non-federally owned property, provided that any improvements that are not adjacent to federally owned property do not exceed $2,500,000, and that the primary benefit of such improvements accrues to CDC: Provided further, That funds previously set-aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: Provided further, That in addition, the prior year unobligated balance of any amounts assigned to former employees in accounts of CDC made available for Individual Learning Accounts shall be credited to and merged with the amounts made available under this heading to support the replacement of the mine safety research facility.CDC-WIDE ACTIVITIES AND PROGRAM SUPPORT(INCLUDING TRANSFER OF FUNDS)For carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, $123,570,000: Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: Provided further, That of the amounts made available under this heading, $10,000,000, to remain available until expended, shall be available to the Director of the CDC for deposit in the Infectious Diseases Rapid Response Reserve Fund established by section 231 of division B of Public Law 115–245: Provided further, That funds appropriated under this heading may be used to support a contract for the operation and maintenance of an aircraft in direct support of activities throughout CDC to ensure the agency is prepared to address public health preparedness emergencies: Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program and the Respirator Certification Program shall be available through September 30, 2022.National Institutes of HealthNATIONAL CANCER INSTITUTEFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $6,364,852,000, of which up to $30,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland.NATIONAL HEART, LUNG, AND BLOOD INSTITUTEFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,664,811,000.NATIONAL INSTITUTE OF DENTAL AND CRANIOFACIAL RESEARCHFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $484,867,000.NATIONAL INSTITUTE OF DIABETES AND DIGESTIVE AND KIDNEY DISEASESFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $2,131,975,000.NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND STROKEFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $2,463,393,000.NATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS DISEASESFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $6,069,619,000.NATIONAL INSTITUTE OF GENERAL MEDICAL SCIENCESFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,991,417,000, of which $1,271,505,000 shall be from funds available under section 241 of the PHS Act: Provided, That not less than $396,573,000 is provided for the Institutional Development Awards program.EUNICE KENNEDY SHRIVER NATIONAL INSTITUTE OF CHILD HEALTH AND HUMAN DEVELOPMENTFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,590,337,000.NATIONAL EYE INSTITUTEFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $835,714,000.NATIONAL INSTITUTE OF ENVIRONMENTAL HEALTH SCIENCESFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $814,675,000.NATIONAL INSTITUTE ON AGINGFor carrying out section 301 and title IV of the PHS Act with respect to aging, $3,899,227,000.NATIONAL INSTITUTE OF ARTHRITIS AND MUSCULOSKELETAL AND SKIN DISEASESFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $634,292,000.NATIONAL INSTITUTE ON DEAFNESS AND OTHER COMMUNICATION DISORDERSFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $498,076,000.NATIONAL INSTITUTE OF NURSING RESEARCHFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $174,957,000.NATIONAL INSTITUTE ON ALCOHOL ABUSE AND ALCOHOLISMFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $554,923,000.NATIONAL INSTITUTE ON DRUG ABUSEFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,479,660,000.NATIONAL INSTITUTE OF MENTAL HEALTHFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $2,053,708,000.NATIONAL HUMAN GENOME RESEARCH INSTITUTEFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $615,780,000.NATIONAL INSTITUTE OF BIOMEDICAL IMAGING AND BIOENGINEERINGFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $410,728,000.NATIONAL CENTER FOR COMPLEMENTARY AND INTEGRATIVE HEALTHFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $154,162,000.NATIONAL INSTITUTE ON MINORITY HEALTH AND HEALTH DISPARITIESFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $390,865,000: Provided, That funds may be used to implement a reorganization that is presented to an advisory council in a public meeting and for which the Committees on Appropriations of the House of Representatives and the Senate have been notified 30 days in advance.JOHN E. FOGARTY INTERNATIONAL CENTERFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $84,044,000.NATIONAL LIBRARY OF MEDICINEFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $463,787,000: Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2022: Provided further, That in fiscal year 2021, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH).NATIONAL CENTER FOR ADVANCING TRANSLATIONAL SCIENCESFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $855,421,000: Provided, That up to $60,000,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network: Provided further, That at least $586,841,000 is provided to the Clinical and Translational Sciences Awards program.OFFICE OF THE DIRECTOR(INCLUDING TRANSFER OF FUNDS)For carrying out the responsibilities of the Office of the Director, NIH, $2,411,110,000: Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: Provided further, That $180,000,000 shall be for the Environmental Influences on Child Health Outcomes study: Provided further, That $635,939,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act: Provided further, That $50,000,000 shall be used to carry out section 404I of the PHS Act (42 U.S.C. 283K), relating to biomedical and behavioral research facilities: Provided further, That $5,000,000 shall be transferred to and merged with the appropriation for the Office of Inspector General for oversight of grant programs and operations of the NIH, including agency efforts to ensure the integrity of its grant application evaluation and selection processes, and shall be in addition to funds otherwise made available for oversight of the NIH: Provided further, That the funds provided in the previous proviso may be transferred from one specified activity to another with 15 days prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Inspector General shall consult with the Committees on Appropriations of the House of Representatives and the Senate before submitting to the Committees an audit plan for fiscal years 2021 and 2022 no later than 30 days after the date of enactment of this Act.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund from the 10-year Pediatric Research Initiative Fund described in section 9008 of title 26, United States Code, for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act.BUILDINGS AND FACILITIESFor the study of, construction of, demolition of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $200,000,000, to remain available through September 30, 2025.NIH INNOVATION ACCOUNT, CURES ACT(INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the purposes described in section 1001(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes in the appropriations provided to the NIH in this Act, $404,000,000, to remain available until expended: Provided, That such amounts are appropriated pursuant to section 1001(b)(3) of such Act, are to be derived from amounts transferred under section 1001(b)(2)(A) of such Act, and may be transferred by the Director of the National Institutes of Health to other accounts of the National Institutes of Health solely for the purposes provided in such Act: Provided further, That upon a determination by the Director that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the Account: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.Substance Abuse and Mental Health Services AdministrationMENTAL HEALTHFor carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $1,759,236,000: Provided, That of the funds made available under this heading, $71,887,000 shall be for the National Child Traumatic Stress Initiative: Provided further, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act: Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX: Provided further, That of the funds made available under this heading for subpart I of part B of title XIX of the PHS Act, $35,000,000 shall be available to support evidence-based crisis systems: Provided further, That up to 10 percent of the amounts made available to carry out the Children’s Mental Health Services program may be used to carry out demonstration grants or contracts for early interventions with persons not more than 25 years of age at clinical high risk of developing a first episode of psychosis: Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated in this Act for fiscal year 2021: Provided further, That States shall expend at least 10 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: Provided further, That $250,000,000 shall be available until September 30, 2023 for grants to communities and community organizations who meet criteria for Certified Community Behavioral Health Clinics pursuant to section 223(a) of Public Law 113–93: Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act: Provided further, That of the funds made available under this heading, $21,000,000 shall be to carry out section 224 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 42 U.S.C. 290aa 22 note).SUBSTANCE ABUSE TREATMENTFor carrying out titles III and V of the PHS Act with respect to substance abuse treatment and title XIX of such Act with respect to substance abuse treatment and prevention, and the SUPPORT for Patients and Communities Act, $3,773,556,000: Provided, That $1,500,000,000 shall be for State Opioid Response Grants for carrying out activities pertaining to opioids and stimulants undertaken by the State agency responsible for administering the substance abuse prevention and treatment block grant under subpart II of part B of title XIX of the PHS Act (42 U.S.C. 300x–21 et seq.): Provided further, That of such amount $50,000,000 shall be made available to Indian Tribes or tribal organizations: Provided further, That 15 percent of the remaining amount shall be for the States with the highest mortality rate related to opioid use disorders: Provided further, That of the amounts provided for State Opioid Response Grants not more than 2 percent shall be available for Federal administrative expenses, training, technical assistance, and evaluation: Provided further, That of the amount not reserved by the previous three provisos, the Secretary shall make allocations to States, territories, and the District of Columbia according to a formula using national survey results that the Secretary determines are the most objective and reliable measure of drug use and drug-related deaths: Provided further, That the Secretary shall submit the formula methodology to the Committees on Appropriations of the House of Representatives and the Senate not less than 15 days prior to publishing a Funding Opportunity Announcement: Provided further, That prevention and treatment activities funded through such grants may include education, treatment (including the provision of medication), behavioral health services for individuals in treatment programs, referral to treatment services, recovery support, and medical screening associated with such treatment: Provided further, That each State, as well as the District of Columbia, shall receive not less than $4,000,000: Provided further, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: Provided further, That none of the funds provided for section 1921 of the PHS Act or State Opioid Response Grants shall be subject to section 241 of such Act.SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $208,219,000.HEALTH SURVEILLANCE AND PROGRAM SUPPORTFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $128,830,000: Provided, That in addition to amounts provided herein, $31,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: Provided further, That amounts made available in this Act for carrying out section 501(o) of the PHS Act shall remain available through September 30, 2022: Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention.Agency for Healthcare Research and QualityHEALTHCARE RESEARCH AND QUALITYFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $338,000,000: Provided, That section 947(c) of the PHS Act shall not apply in fiscal year 2021: Provided further, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2022.Centers for Medicare & Medicaid ServicesGRANTS TO STATES FOR MEDICAIDFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $313,904,098,000, to remain available until expended.For making, after May 31, 2021, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2021 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2022, $148,732,315,000, to remain available until expended.Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter.PAYMENTS TO THE HEALTH CARE TRUST FUNDSFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $439,514,000,000.In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary.PROGRAM MANAGEMENTFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare & Medicaid Services, not to exceed $3,669,744,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 1893(h) of the Social Security Act, and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until expended: Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That the Secretary is directed to collect fees in fiscal year 2021 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act: Provided further, That of the amount made available under this heading, $397,334,000 shall remain available until September 30, 2022, and shall be available for the Survey and Certification Program: Provided further, That amounts available under this heading to support quality improvement organizations (as defined in section 1152 of the Social Security Act) shall not exceed the amount specifically provided for such purpose under this heading in division H of the Consolidated Appropriations Act, 2018 (Public Law 115–141).HEALTH CARE FRAUD AND ABUSE CONTROL ACCOUNTIn addition to amounts otherwise available for program integrity and program management, $807,000,000, to remain available through September 30, 2022, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $616,000,000 shall be for the Centers for Medicare & Medicaid Services program integrity activities, of which $99,000,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, and of which $92,000,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2021 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $496,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act: Provided further, That the Secretary shall provide not less than $20,000,000 from amounts made available under this heading and amounts made available for fiscal year 2021 under section 1817(k)(3)(A) of the Social Security Act for the Senior Medicare Patrol program to combat health care fraud and abuse.Administration for Children and FamiliesPAYMENTS TO STATES FOR CHILD SUPPORT ENFORCEMENT AND FAMILY SUPPORT PROGRAMSFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $3,039,000,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2022, $1,400,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.LOW INCOME HOME ENERGY ASSISTANCEFor making payments under subsections (b) and (d) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), $3,750,304,000: Provided, That notwithstanding section 2609A(a) of such Act, not more than $3,500,000 may be reserved by the Secretary of Health and Human Services for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and the Secretary may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations: Provided further, That all but $760,000,000 of the amount appropriated under this heading shall be allocated as though the total appropriation for such payments for fiscal year 2021 was less than $1,975,000,000: Provided further, That, after applying all applicable provisions of section 2604 of such Act and the previous proviso, each State or territory that would otherwise receive an allocation that is less than 97 percent of the amount that it received under this heading for fiscal year 2020 from amounts appropriated in Public Law 116–94 shall have its allocation increased to that 97 percent level, with the portions of other States' and territories' allocations that would exceed 100 percent of the amounts they respectively received in such fashion for fiscal year 2020 being ratably reduced.REFUGEE AND ENTRANT ASSISTANCE(INCLUDING TRANSFER OF FUNDS)For necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), and the Torture Victims Relief Act of 1998, $1,910,201,000, of which $1,864,446,000 shall remain available through September 30, 2023 for carrying out such sections 414, 501, 462, and 235: Provided, That amounts available under this heading to carry out the TVPA shall also be available for research and evaluation with respect to activities under such Act: Provided further, That the limitation in section 205 of this Act regarding transfers increasing any appropriation shall apply to transfers to appropriations under this heading by substituting 15 percent for 3 percent: Provided further, That the contribution of funds requirement under section 235(c)(6)(C)(iii) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 shall not apply to funds made available under this heading.PAYMENTS TO STATES FOR THE CHILD CARE AND DEVELOPMENT BLOCK GRANTFor carrying out the Child Care and Development Block Grant Act of 1990 (CCDBG Act), $5,911,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: Provided further, That all funds made available to carry out section 418 of the Social Security Act (42 U.S.C. 618), including funds appropriated for that purpose in such section 418 or any other provision of law, shall be subject to the reservation of funds authority in paragraphs (4) and (5) of section 658O(a) of the CCDBG Act: Provided further, That in addition to the amounts required to be reserved by the Secretary under section 658O(a)(2)(A) of such Act, $177,330,000 shall be for Indian tribes and tribal organizations.SOCIAL SERVICES BLOCK GRANTFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent.CHILDREN AND FAMILIES SERVICES PROGRAMSFor carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Every Student Succeeds Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), part B–1 of title IV and sections 429, 473A, 477(i), 1110, 1114A, and 1115 of the Social Security Act, and the Community Services Block Grant Act (CSBG Act); and for necessary administrative expenses to carry out titles I, IV, V, X, XI, XIV, XVI, and XX–A of the Social Security Act, the Act of July 5, 1960, the Low-Income Home Energy Assistance Act of 1981, the Child Care and Development Block Grant Act of 1990, the Assets for Independence Act, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980, $13,040,511,000, of which $75,000,000, to remain available through September 30, 2022, shall be for grants to States for adoption and legal guardianship incentive payments, as defined by section 473A of the Social Security Act and may be made for adoptions and legal guardianships completed before September 30, 2021: Provided, That $10,748,095,000 shall be for making payments under the Head Start Act, including for Early Head Start-Child Care Partnerships, and, of which, notwithstanding section 640 of such Act:
(1) $123,000,000 shall be available for a cost of living adjustment, and with respect to any continuing appropriations act, funding available for a cost of living adjustment shall not be construed as an authority or condition under this Act; (2) $25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of the Head Start Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12), and 645A(d) of such Act, and such funds shall not be included in the calculation of base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of such Act;
(3) $10,000,000 shall be available to migrant and seasonal Head Start programs, in addition to funds made available for migrant and seasonal Head Start programs under section 640(a) of the Head Start Act, for the purposes of quality improvement consistent with section 640(a)(5) of such Act except that any amount of the funds may be used on any of the activities in such section 640(a)(5): Provided further, That funds derived from a migrant and seasonal Head Start program held by the Secretary as a result of recapturing, withholding, or reducing a base grant that were unable to be redistributed consistent with section 641A(h)(6)(A)(ii) of such Act shall be added to the amount in this paragraph;
(4) $4,000,000 shall be available for the purposes of maintaining the Tribal Colleges and Universities Head Start Partnership Program consistent with section 648(g) of such Act; and (5) $21,000,000 shall be available to supplement funding otherwise available for research, evaluation, and Federal administrative costs:
Provided further, That the Secretary may reduce the reservation of funds under section 640(a)(2)(C) of such Act in lieu of reducing the reservation of funds under sections 640(a)(2)(B), 640(a)(2)(D), and 640(a)(2)(E) of such Act: 
Provided further, That $275,000,000 shall be available until December 31, 2021 for carrying out sections 9212 and 9213 of the Every Student Succeeds Act: 
Provided further, That up to 3 percent of the funds in the preceding proviso shall be available for technical assistance and evaluation related to grants awarded under such section 9212: 
Provided further, That $775,383,000 shall be for making payments under the CSBG Act: 
Provided further, That $30,383,000 shall be for section 680 of the CSBG Act, of which not less than $20,383,000 shall be for section 680(a)(2) and not less than $10,000,000 shall be for section 680(a)(3)(B) of such Act: 
Provided further, That, notwithstanding section 675C(a)(3) of the CSBG Act, to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under such Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: 
Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: 
Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: 
Provided further, That $182,500,000 shall be for carrying out section 303(a) of the Family Violence Prevention and Services Act, of which $7,000,000 shall be allocated notwithstanding section 303(a)(2) of such Act for carrying out section 309 of such Act: 
Provided further, That the percentages specified in section 112(a)(2) of the Child Abuse Prevention and Treatment Act shall not apply to funds appropriated under this heading: 
Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: 
Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.PROMOTING SAFE AND STABLE FAMILIESFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $345,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $82,515,000: Provided, That of the funds available to carry out section 437, $59,765,000 shall be allocated consistent with subsections (b) through (d) of such section: Provided further, That of the funds available to carry out section 437, to assist in meeting the requirements described in section 471(e)(4)(C), $20,000,000 shall be for grants to each State, territory, and Indian tribe operating title IV–E plans for developing, enhancing, or evaluating kinship navigator programs, as described in section 427(a)(1) of such Act and $2,750,000, in addition to funds otherwise appropriated in section 476 for such purposes, shall be for the Family First Clearinghouse: Provided further, That section 437(b)(1) shall be applied to amounts in the previous proviso by substituting 5 percent for 3.3 percent, and notwithstanding section 436(b)(1), such reserved amounts may be used for identifying, establishing, and disseminating practices to meet the criteria specified in section 471(e)(4)(C): Provided further, That the reservation in section 437(b)(2) and the limitations in section 437(d) shall not apply to funds specified in the second proviso: Provided further, That the minimum grant award for kinship navigator programs in the case of States and territories shall be $200,000, and, in the case of tribes, shall be $25,000.PAYMENTS FOR FOSTER CARE AND PERMANENCYFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $7,012,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2022, $3,000,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Administration for Community LivingAGING AND DISABILITY SERVICES PROGRAMS(INCLUDING TRANSFER OF FUNDS)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), the RAISE Family Caregivers Act, the Supporting Grandparents Raising Grandchildren Act, titles III and XXIX of the PHS Act, sections 1252 and 1253 of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $2,206,000,000, together with $52,115,000 to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act of 1990: Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: Provided further, That of amounts made available under this heading to carry out sections 311, 331, and 336 of the OAA, up to one percent of such amounts shall be available for developing and implementing evidence-based practices for enhancing senior nutrition, including medically-tailored meals: Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section: Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or an insurance program: Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete: Provided further, That none of the funds made available under this heading may be used by an eligible system (as defined in section 102 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802)) to continue to pursue any legal action in a Federal or State court on behalf of an individual or group of individuals with a developmental disability (as defined in section 102(8)(A) of the Developmental Disabilities and Assistance and Bill of Rights Act of 2000 (20 U.S.C. 15002(8)(A)) that is attributable to a mental impairment (or a combination of mental and physical impairments), that has as the requested remedy the closure of State operated intermediate care facilities for people with intellectual or developmental disabilities, unless reasonable public notice of the action has been provided to such individuals (or, in the case of mental incapacitation, the legal guardians who have been specifically awarded authority by the courts to make healthcare and residential decisions on behalf of such individuals) who are affected by such action, within 90 days of instituting such legal action, which informs such individuals (or such legal guardians) of their legal rights and how to exercise such rights consistent with current Federal Rules of Civil Procedure: Provided further, That the limitations in the immediately preceding proviso shall not apply in the case of an individual who is neither competent to consent nor has a legal guardian, nor shall the proviso apply in the case of individuals who are a ward of the State or subject to public guardianship.Office of the SecretaryGENERAL DEPARTMENTAL MANAGEMENTFor necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $485,794,000, together with $64,828,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of this amount, $55,400,000 shall be for minority AIDS prevention and treatment activities: Provided further, That of the funds made available under this heading, $101,000,000 shall be for making competitive contracts and grants to public and private entities to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such contracts and grants, of which not more than 10 percent of the available funds shall be for training and technical assistance, evaluation, outreach, and additional program support activities, and of the remaining amount 75 percent shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, and 25 percent shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy: Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $6,800,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: Provided further, That of the funds made available under this heading, $35,000,000 shall be for making competitive grants which exclusively implement education in sexual risk avoidance (defined as voluntarily refraining from non-marital sexual activity): Provided further, That funding for such competitive grants for sexual risk avoidance shall use medically accurate information referenced to peer-reviewed publications by educational, scientific, governmental, or health organizations; implement an evidence-based approach integrating research findings with practical implementation that aligns with the needs and desired outcomes for the intended audience; and teach the benefits associated with self-regulation, success sequencing for poverty prevention, healthy relationships, goal setting, and resisting sexual coercion, dating violence, and other youth risk behaviors such as underage drinking or illicit drug use without normalizing teen sexual activity: Provided further, That no more than 10 percent of the funding for such competitive grants for sexual risk avoidance shall be available for technical assistance and administrative costs of such programs: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4): Provided further, That of the funds made available under this heading, $5,000,000 shall be for carrying out prize competitions sponsored by the Office of the Secretary to accelerate innovation in the prevention, diagnosis, and treatment of kidney diseases (as authorized by section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719)). MEDICARE HEARINGS AND APPEALSFor expenses necessary for Medicare hearings and appeals in the Office of the Secretary, $191,881,000 shall remain available until September 30, 2022, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.OFFICE OF THE NATIONAL COORDINATOR FOR HEALTH INFORMATION TECHNOLOGYFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $62,367,000.OFFICE OF INSPECTOR GENERALFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $80,000,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228.OFFICE FOR CIVIL RIGHTSFor expenses necessary for the Office for Civil Rights, $38,798,000.RETIREMENT PAY AND MEDICAL BENEFITS FOR COMMISSIONED OFFICERSFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year.PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUNDFor expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $1,085,458,000, of which $596,700,000 shall remain available through September 30, 2022, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2023.For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $770,000,000, to remain available until expended.For expenses necessary to carry out section 319F–2(a) of the PHS Act, $705,000,000, to remain available until expended.For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $287,000,000; of which $252,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics.General Provisions
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary. 202.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II: Provided, That none of the funds appropriated in this title shall be used to prevent the NIH from paying up to 100 percent of the salary of an individual at this rate.
203.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds. 204.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.5 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title.(TRANSFER OF FUNDS)
205.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.
206.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the effective date of a contract awarded in fiscal year 2021 under section 338B of such Act, or at any time if the individual who has been awarded such contract has not received funds due under the contract. 207.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities.
208.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest. 209.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services.
210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. 211.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization.
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2021: (1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State.
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad. (3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service.(TRANSFER OF FUNDS)
213.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.(TRANSFER OF FUNDS)
214.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act. 215. (a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds authorized under section 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to or research and activities described in such section 402(b)(12).
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act. 216.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project.(TRANSFER OF FUNDS)
217.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under sections 736, 739, or 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research. 218. (a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if—
(1)funds are available and obligated— (A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and
(B)for the estimated costs associated with a necessary termination of the contract; and (2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs.
(b)A contract entered into under this section— (1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and
(2)shall be subject to the congressional notice requirement stated in subsection (d) of such section. 219. (a)The Secretary shall publish in the fiscal year 2022 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the ACA, and the amendments made by that Act, in the proposed fiscal year and each fiscal year since the enactment of the ACA.
(b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: (1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations.
(2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1). (c)In carrying out this section, the Secretary may exclude from the report employees or contractors who—
(1)are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA; (2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; or
(3)work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts. 220.The Secretary shall publish, as part of the fiscal year 2022 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare & Medicaid Services specifically for Health Insurance Exchanges for each fiscal year since the enactment of the ACA and the proposed uses for such funds for fiscal year 2022. Such information shall include, for each such fiscal year, the amount of funds used for each activity specified under the heading Health Insurance Exchange Transparency in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).
221.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare & Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors).(TRANSFER OF FUNDS) 222. (a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the ACA to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).
(b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts. (c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act.
223.Effective during the period beginning on November 1, 2015 and ending January 1, 2023, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if— (1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and
(2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)). 224.In making Federal financial assistance, the provisions relating to indirect costs in part 75 of title 45, Code of Federal Regulations, including with respect to the approval of deviations from negotiated rates, shall continue to apply to the National Institutes of Health to the same extent and in the same manner as such provisions were applied in the third quarter of fiscal year 2017. None of the funds appropriated in this or prior Acts or otherwise made available to the Department of Health and Human Services or to any department or agency may be used to develop or implement a modified approach to such provisions, or to intentionally or substantially expand the fiscal effect of the approval of such deviations from negotiated rates beyond the proportional effect of such approvals in such quarter.(TRANSFER OF FUNDS)
225.The NIH Director may transfer funds for opioid addiction, opioid alternatives, stimulant misuse and addiction, pain management, and addiction treatment to other Institutes and Centers of the NIH to be used for the same purpose 15 days after notifying the Committees on Appropriations of the House of Representatives and the Senate: Provided, That the transfer authority provided in the previous proviso is in addition to any other transfer authority provided by law.
226.
(a)The Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate: (1)Detailed monthly enrollment figures from the Exchanges established under the Patient Protection and Affordable Care Act of 2010 pertaining to enrollments during the open enrollment period; and
(2)Notification of any new or competitive grant awards, including supplements, authorized under section 330 of the Public Health Service Act. (b)The Committees on Appropriations of the House and Senate must be notified at least 2 business days in advance of any public release of enrollment information or the award of such grants.
227.In addition to the amounts otherwise available for Centers for Medicare & Medicaid Services, Program Management, the Secretary of Health and Human Services may transfer up to $305,000,000 to such account from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to support program management activity related to the Medicare Program: Provided, That except for the foregoing purpose, such funds may not be used to support any provision of Public Law 111–148 or Public Law 111–152 (or any amendment made by either such Public Law) or to supplant any other amounts within such account.
228.The Department of Health and Human Services shall provide the Committees on Appropriations of the House of Representatives and Senate a biannual report 30 days after enactment of this Act on staffing described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 229.Funds appropriated in this Act that are available for salaries and expenses of employees of the Department of Health and Human Services shall also be available to pay travel and related expenses of such an employee or of a member of his or her family, when such employee is assigned to duty, in the United States or in a U.S. territory, during a period and in a location that are the subject of a determination of a public health emergency under section 319 of the Public Health Service Act and such travel is necessary to obtain medical care for an illness, injury, or medical condition that cannot be adequately addressed in that location at that time. For purposes of this section, the term U.S. territory means Guam, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, American Samoa, or the Trust Territory of the Pacific Islands.
230.The Department of Health and Human Services may accept donations from the private sector, nongovernmental organizations, and other groups independent of the Federal Government for the care of unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))) in the care of the Office of Refugee Resettlement of the Administration for Children and Families, including medical goods and services, which may include early childhood developmental screenings, school supplies, toys, clothing, and any other items intended to promote the wellbeing of such children. 231. (a)None of the funds provided by this or any prior appropriations Act may be used to reverse changes in procedures made by operational directives issued to providers by the Office of Refugee Resettlement on December 18, 2018, March 23, 2019, and June 10, 2019 regarding the Memorandum of Agreement on Information Sharing executed April 13, 2018.
(b)Notwithstanding subsection (a), the Secretary may make changes to such operational directives upon making a determination that such changes are necessary to prevent unaccompanied alien children from being placed in danger, and the Secretary shall provide a written justification to Congress and the Inspector General of the Department of Health and Human Services in advance of implementing such changes. (c)Within 15 days of the Secretary’s communication of the justification, the Inspector General of the Department of Health and Human Services shall provide an assessment, in writing, to the Secretary and to the Committees on Appropriations of the House of Representatives and the Senate of whether such changes to operational directives are necessary to prevent unaccompanied children from being placed in danger.
232.None of the funds made available in this Act under the heading Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance may be obligated to a grantee or contractor to house unaccompanied alien children (as such term is defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))) in any facility that is not State-licensed for the care of unaccompanied alien children, except in the case that the Secretary determines that housing unaccompanied alien children in such a facility is necessary on a temporary basis due to an influx of such children or an emergency, provided that— (1)the terms of the grant or contract for the operations of any such facility that remains in operation for more than six consecutive months shall require compliance with—
(A)the same requirements as licensed placements, as listed in Exhibit 1 of the Flores Settlement Agreement that the Secretary determines are applicable to non-State licensed facilities; and (B)staffing ratios of one (1) on-duty Youth Care Worker for every eight (8) children or youth during waking hours, one (1) on-duty Youth Care Worker for every sixteen (16) children or youth during sleeping hours, and clinician ratios to children (including mental health providers) as required in grantee cooperative agreements;
(2)the Secretary may grant a 60-day waiver for a contractor’s or grantee’s non-compliance with paragraph (1) if the Secretary certifies and provides a report to Congress on the contractor’s or grantee’s good-faith efforts and progress towards compliance; (3)not more than four consecutive waivers under paragraph (2) may be granted to a contractor or grantee with respect to a specific facility;
(4)ORR shall ensure full adherence to the monitoring requirements set forth in section 5.5 of its Policies and Procedures Guide as of May 15, 2019; (5)for any such unlicensed facility in operation for more than three consecutive months, ORR shall conduct a minimum of one comprehensive monitoring visit during the first three months of operation, with quarterly monitoring visits thereafter; and
(6)not later than 60 days after the date of enactment of this Act, ORR shall brief the Committees on Appropriations of the House of Representatives and the Senate outlining the requirements of ORR for influx facilities including any requirement listed in paragraph (1)(A) that the Secretary has determined are not applicable to non-State licensed facilities. 233.In addition to the existing Congressional notification for formal site assessments of potential influx facilities, the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 15 days before operationalizing an unlicensed facility, and shall (1) specify whether the facility is hard-sided or soft-sided, and (2) provide analysis that indicates that, in the absence of the influx facility, the likely outcome is that unaccompanied alien children will remain in the custody of the Department of Homeland Security for longer than 72 hours or that unaccompanied alien children will be otherwise placed in danger. Within 60 days of bringing such a facility online, and monthly thereafter, the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report detailing the total number of children in care at the facility, the average length of stay and average length of care of children at the facility, and, for any child that has been at the facility for more than 60 days, their length of stay and reason for delay in release.
234.None of the funds made available in this Act may be used to prevent a United States Senator or Member of the House of Representatives from entering, for the purpose of conducting oversight, any facility in the United States used for the purpose of maintaining custody of, or otherwise housing, unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))), provided that such Senator or Member has coordinated the oversight visit with the Office of Refugee Resettlement not less than two business days in advance to ensure that such visit would not interfere with the operations (including child welfare and child safety operations) of such facility. 235.Not later than 14 days after the date of enactment of this Act, and monthly thereafter, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate, and make publicly available online, a report with respect to children who were separated from their parents or legal guardians by the Department of Homeland Security (DHS) (regardless of whether or not such separation was pursuant to an option selected by the children, parents, or guardians), subsequently classified as unaccompanied alien children, and transferred to the care and custody of ORR during the previous month. Each report shall contain the following information:
(1)the number and ages of children so separated subsequent to apprehension at or between ports of entry, to be reported by sector where separation occurred; and (2)the documented cause of separation, as reported by DHS when each child was referred.
236.Funds appropriated in this Act that are available for salaries and expenses of employees of the Centers for Disease Control and Prevention shall also be available for the primary and secondary schooling of eligible dependents of personnel stationed in a U.S. territory as defined in section 229 of this Act at costs not in excess of those paid for or reimbursed by the Department of Defense. 237.Of the unobligated balances available in fiscal year 2021 in the Nonrecurring Expenses Fund established in section 223 of division G of Public Law 110–161, $225,000,000, in addition to any funds otherwise made available for such purposes in this, prior, or subsequent fiscal years, shall be available during the period of availability of the Fund for the study of, construction of, demolition of, renovation of, and acquisition of equipment for, facilities of or used by the National Institutes of Health, including the acquisition of real property.(RESCISSION)
238.Of the unobligated balances in the Nonrecurring Expenses Fund established in section 223 of division G of Public Law 110–161, $375,000,000 are hereby rescinded not later than September 30, 2021. 239. (a)The Chamblee Research Support Building (Building 108) at the Centers for Disease Control and Prevention is hereby renamed as the Johnny Isakson Public Health Research Building.
(b)Section 238 of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended by inserting during the period of availability of the Fund after shall be available and by inserting moving expenses, after renovation of facilities,.This title may be cited as the Department of Health and Human Services Appropriations Act, 2021. IIIDEPARTMENT OF EDUCATIONEducation for the disadvantagedFor carrying out title I and subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $17,226,790,000, of which $6,306,490,000 shall become available on July 1, 2021, and shall remain available through September 30, 2022, and of which $10,841,177,000 shall become available on October 1, 2021, and shall remain available through September 30, 2022, for academic year 2021–2022: Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $5,000,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2020, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $4,357,550,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $4,357,550,000 shall be for education finance incentive grants under section 1125A of the ESEA:  Provided further, That $220,000,000 shall be for carrying out subpart 2 of part B of title II: Provided further, That $46,123,000 shall be for carrying out section 418A of the HEA. Impact aidFor carrying out programs of financial assistance to federally affected schools authorized by title VII of the ESEA, $1,501,112,000, of which $1,354,242,000 shall be for basic support payments under section 7003(b), $48,316,000 shall be for payments for children with disabilities under section 7003(d), $17,406,000, to remain available through September 30, 2022, shall be for construction under section 7007(b), $76,313,000 shall be for Federal property payments under section 7002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 7008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 7003(a) for school year 2020–2021, children enrolled in a school of such agency that would otherwise be eligible for payment under section 7003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 7003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status. School improvement programsFor carrying out school improvement activities authorized by part B of title I, part A of title II, subpart 1 of part A of title IV, part B of title IV, part B of title V, and parts B and C of title VI of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $5,444,217,000, of which $3,613,652,000 shall become available on July 1, 2021, and remain available through September 30, 2022, and of which $1,681,441,000 shall become available on October 1, 2021, and shall remain available through September 30, 2022, for academic year 2021–2022: Provided, That $378,000,000 shall be for part B of title I: Provided further, That $1,259,673,000 shall be for part B of title IV: Provided further, That $37,397,000 shall be for part B of title VI, which may be used for construction, renovation, and modernization of any public elementary school, secondary school, or structure related to a public elementary school or secondary school that serves a predominantly Native Hawaiian student body, and that the 5 percent limitation in section 6205(b) of the ESEA on the use of funds for administrative purposes shall apply only to direct administrative costs: Provided further, That $36,453,000 shall be for part C of title VI, which shall be awarded on a competitive basis, and may be used for construction, and that the 5 percent limitation in section 6305 of the ESEA on the use of funds for administrative purposes shall apply only to direct administrative costs: Provided further, That $52,000,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: Provided further, That $187,840,000 shall be for part B of title V: Provided further, That $1,220,000,000 shall be available for grants under subpart 1 of part A of title IV. Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VI, part A of the ESEA, $181,239,000, of which $67,993,000 shall be for subpart 2 of part A of title VI and $7,865,000 shall be for subpart 3 of part A of title VI: Provided, That the 5 percent limitation in sections 6115(d), 6121(e), and 6133(g) of the ESEA on the use of funds for administrative purposes shall apply only to direct administrative costs. Innovation and improvementFor carrying out activities authorized by subparts 1, 3 and 4 of part B of title II, and parts C, D, and E and subparts 1 and 4 of part F of title IV of the ESEA, $1,114,250,000: Provided, That $285,250,000 shall be for subparts 1, 3 and 4 of part B of title II and shall be made available without regard to sections 2201, 2231(b) and 2241: Provided further, That $635,000,000 shall be for parts C, D, and E and subpart 4 of part F of title IV, and shall be made available without regard to sections 4311, 4409(a), and 4601 of the ESEA: Provided further, That section 4303(d)(3)(A)(i) shall not apply to the funds available for part C of title IV: Provided further, That of the funds available for part C of title IV, the Secretary shall use $60,000,000 to carry out section 4304, of which not more than $10,000,000 shall be available to carry out section 4304(k), $140,000,000, to remain available through March 31, 2022, to carry out section 4305(b), and not more than $15,000,000 to carry out the activities in section 4305(a)(3): Provided further, That notwithstanding section 4601(b), $194,000,000 shall be available through December 31, 2021 for subpart 1 of part F of title IV. Safe schools and citizenship educationFor carrying out activities authorized by subparts 2 and 3 of part F of title IV of the ESEA, $217,000,000: Provided, That $106,000,000 shall be available for section 4631, of which up to $5,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program: Provided further, That $30,000,000 shall be available for section 4625: Provided further, That $81,000,000 shall be available through December 31, 2021, for section 4624. English language acquisitionFor carrying out part A of title III of the ESEA, $797,400,000, which shall become available on July 1, 2021, and shall remain available through September 30, 2022, except that 6.5 percent of such amount shall be available on October 1, 2020, and shall remain available through September 30, 2022, to carry out activities under section 3111(c)(1)(C).Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $14,070,743,000, of which $4,533,544,000 shall become available on July 1, 2021, and shall remain available through September 30, 2022, and of which $9,283,383,000 shall become available on October 1, 2021, and shall remain available through September 30, 2022, for academic year 2021–2022: Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2020, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2020: Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611, from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed 5, until the entire reduction is applied: Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA:  Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart: Provided further, That States may use funds reserved for other State-level activities under sections 611(e)(2) and 619(f) of the IDEA to make subgrants to local educational agencies, institutions of higher education, other public agencies, and private non-profit organizations to carry out activities authorized by those sections: Provided further, That, notwithstanding section 643(e)(2)(A) of the IDEA, if 5 or fewer States apply for grants pursuant to section 643(e) of such Act, the Secretary shall provide a grant to each State in an amount equal to the maximum amount described in section 643(e)(2)(B) of such Act: Provided further, That if more than 5 States apply for grants pursuant to section 643(e) of the IDEA, the Secretary shall award funds to those States on the basis of the States' relative populations of infants and toddlers except that no such State shall receive a grant in excess of the amount described in section 643(e)(2)(B) of such Act: Provided further, That States may use funds allotted under section 643(c) of the IDEA to make subgrants to local educational agencies, institutions of higher education, other public agencies, and private non-profit organizations to carry out activities authorized by section 638 of IDEA.Rehabilitation servicesFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973 and the Helen Keller National Center Act, $3,814,220,000, of which $3,675,021,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at increasing competitive integrated employment as defined in section 7 of such Act for youth and other individuals with disabilities: Provided further, That States may award subgrants for a portion of the funds to other public and private, nonprofit entities: Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2022. Special institutions for persons with disabilitiesAMERICAN PRINTING HOUSE FOR THE BLINDFor carrying out the Act to Promote the Education of the Blind of March 3, 1879, $34,431,000.NATIONAL TECHNICAL INSTITUTE FOR THE DEAFFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $81,500,000: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act.GALLAUDET UNIVERSITYFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $140,361,000: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 (Perkins Act) and the Adult Education and Family Literacy Act (AEFLA), $2,030,936,000, of which $1,239,936,000 shall become available on July 1, 2021, and shall remain available through September 30, 2022, and of which $791,000,000 shall become available on October 1, 2021, and shall remain available through September 30, 2022: Provided, That of the amounts made available for AEFLA, $13,712,000 shall be for national leadership activities under section 242.Student financial assistanceFor carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,545,352,000 which shall remain available through September 30, 2022.The maximum Pell Grant for which a student shall be eligible during award year 2021–2022 shall be $5,435.Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,853,943,000, to remain available through September 30, 2022: Provided, That the Secretary shall allocate new student loan borrower accounts to eligible student loan servicers on the basis of their past performance compared to all loan servicers utilizing established common metrics, and on the basis of the capacity of each servicer to process new and existing accounts: Provided further, That for student loan contracts awarded prior to October 1, 2017, the Secretary shall allow student loan borrowers who are consolidating Federal student loans to select from any student loan servicer to service their new consolidated student loan: Provided further, That in order to promote accountability and high-quality service to borrowers, the Secretary shall not award funding for any contract solicitation for a new Federal student loan servicing environment, including the solicitation for the Federal Student Aid (FSA) Next Generation Processing and Servicing Environment, unless such an environment provides for the participation of multiple student loan servicers that contract directly with the Department of Education to manage a unique portfolio of borrower accounts and the full life-cycle of loans from disbursement to pay-off with certain limited exceptions, and allocates student loan borrower accounts to eligible student loan servicers based on performance: Provided further, That the Department shall re-allocate accounts from servicers for recurring non-compliance with FSA guidelines, contractual requirements, and applicable laws, including for failure to sufficiently inform borrowers of available repayment options: Provided further, That such servicers shall be evaluated based on their ability to meet contract requirements (including an understanding of Federal and State law), future performance on the contracts, and history of compliance with applicable consumer protections laws: Provided further, That to the extent FSA permits student loan servicing subcontracting, FSA shall hold prime contractors accountable for meeting the requirements of the contract, and the performance and expectations of subcontractors shall be accounted for in the prime contract and in the overall performance of the prime contractor: Provided further, That FSA shall ensure that the Next Generation Processing and Servicing Environment, or any new Federal loan servicing environment, incentivize more support to borrowers at risk of delinquency or default: Provided further, That FSA shall ensure that in such environment contractors have the capacity to meet and are held accountable for performance on service levels; are held accountable for and have a history of compliance with applicable consumer protection laws; and have relevant experience and demonstrated effectiveness: Provided further, That the Secretary shall provide quarterly briefings to the Committees on Appropriations and Education and Labor of the House of Representatives and the Committees on Appropriations and Health, Education, Labor, and Pensions of the Senate on general progress related to solicitations for Federal student loan servicing contracts: Provided further, That FSA shall strengthen transparency through expanded publication of aggregate data on student loan and servicer performance: Provided further, That not later than 60 days after enactment of this Act, FSA shall provide to the Committees on Appropriations of the House of Representatives and the Senate a detailed spend plan of anticipated uses of funds made available in this account for fiscal year 2021 and provide quarterly updates on this plan (including contracts awarded, change orders, bonuses paid to staff, reorganization costs, and any other activity carried out using amounts provided under this heading for fiscal year 2021): Provided further, That the FSA Next Generation Processing and Servicing Environment, or any new Federal student loan servicing environment, shall include accountability measures that account for the performance of the portfolio and contractor compliance with FSA guidelines: Provided further, That, due to concerns with the transfer of borrower accounts and to allow appropriate time for review of the risks of current contracting plans, FSA shall suspend awarding of any contract for the Interim Servicing Solution (ISS) Solicitation (Solicitation No. 91003120R0018) for a period of not less than 90 days after enactment of this Act: Provided further, That FSA may not award funding for any contract under such ISS Solicitation unless Business Process Operations (BPO) Contractors are, as borrower accounts are migrated to ISS, immediately responsible for all contact center and back-office processing, as described in BPO Solicitation No. 91003119R0008, necessary to deliver all such servicing requirements for accounts that have been migrated to ISS: Provided further, That notwithstanding the requirements of the Federal Property and Administration Services Act of 1949, 41 U.S.C. 3101 et. seq, as amended; parts 6, 16, and 37 of title 48, Code of Federal Regulations; or any other procurement limitation on the period of performance, the Secretary may extend the period of performance for any contract under section 456 of the HEA for servicing activities scheduled to expire on December 14, 2021, or March 30, 2022, as applicable, for up to two additional years from the date of expiration.Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Perkins Act, $2,541,661,000, of which $96,000,000 shall remain available through December 31, 2021: Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation: Provided further, That section 313(d) of the HEA shall not apply to an institution of higher education that is eligible to receive funding under section 318 of the HEA.Howard universityFor partial support of Howard University, $251,018,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended.College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000.Historically black college and university capital financing program accountFor the cost of guaranteed loans, $22,150,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2022: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $278,266,000: Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA. In addition, $16,000,000, to remain available through September 30, 2022, shall be made available to provide for the deferment of loans made under part D of title III of the HEA to eligible institutions that are private Historically Black Colleges and Universities, which apply for the deferment of such a loan and demonstrate financial need for such deferment by having a score of 2.6 or less on the Department of Education's financial responsibility test: Provided, That the loan has not been paid in full and is not paid in full during the period of deferment: Provided further, That during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized, and the period of deferment shall be for at least a period of 3-fiscal years and not more than 6-fiscal years: Provided further, That funds available under this paragraph shall be used to fund eligible deferment requests submitted for this purpose in fiscal year 2018: Provided further, That the Secretary shall create and execute an outreach plan to work with States and the Capital Financing Advisory Board to improve outreach to States and help additional public Historically Black Colleges and Universities participate in the program. In addition, $10,000,000, to remain available through September 30, 2022, shall be made available to provide for the deferment of loans made under part D of title III of the HEA to eligible institutions that are public Historically Black Colleges and Universities, which apply for the deferment of such a loan and demonstrate financial need for such deferment, which shall be determined by the Secretary of Education based on factors including, but not limited to, equal to or greater than 5 percent of the school’s operating revenue relative to its annual debt service payment: Provided, That during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized, and the period of deferment shall be for at least a period of 3-fiscal years and not more than 6-fiscal years. In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000.Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $642,462,000, which shall remain available through September 30, 2022: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels.Departmental managementPROGRAM ADMINISTRATIONFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $430,000,000: Provided, That, notwithstanding any other provision of law, none of the funds provided by this Act or provided by previous Appropriations Acts to the Department of Education available for obligation or expenditure in the current fiscal year may be used for any activity relating to implementing a reorganization that decentralizes, reduces the staffing level, or alters the responsibilities, structure, authority, or functionality of the Budget Service of the Department of Education, relative to the organization and operation of the Budget Service as in effect on January 1, 2018.OFFICE FOR CIVIL RIGHTSFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $131,000,000.OFFICE OF INSPECTOR GENERALFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $63,000,000, of which $2,000,000 shall remain available until expended.General provisions 301.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools.(TRANSFER OF FUNDS)
302.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
303.Funds appropriated in this Act and consolidated for evaluation purposes under section 8601(c) of the ESEA shall be available from July 1, 2021, through September 30, 2022. 304. (a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2021 may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation.
(b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized.  305.Section 114(f) of the HEA (20 U.S.C. 1011c(f)) is amended by striking 2020 and inserting 2021. 
306.Section 458(a) of the HEA (20 U.S.C. 1087h(a)) is amended in paragraph (4) by striking 2020 and inserting 2021.  307.Funds appropriated in this Act under the heading Student Aid Administration may be available for payments for student loan servicing to an institution of higher education that services outstanding Federal Perkins Loans under part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa et seq.). (RESCISSION)
308.Of the unobligated balances available under the heading Student Financial Assistance for carrying out subpart 1 of part A of title IV of the HEA, $500,000,000 are hereby rescinded.(RESCISSION) 309.Of the amounts appropriated under Section 401(b)(7)(A)(iv)(XI) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(A)(iv)(XI)) for fiscal year 2021, $28,000,000 are hereby rescinded. 
310.Of the amounts made available under this title under the heading Student Aid Administration, $2,300,000 shall be used by the Secretary of Education to conduct outreach to borrowers of loans made under part D of title IV of the Higher Education Act of 1965 who may intend to qualify for loan cancellation under section 455(m) of such Act (20 U.S.C. 1087e(m)), to ensure that borrowers are meeting the terms and conditions of such loan cancellation: Provided, That the Secretary shall specifically conduct outreach to assist borrowers who would qualify for loan cancellation under section 455(m) of such Act except that the borrower has made some, or all, of the 120 required payments under a repayment plan that is not described under section 455(m)(A) of such Act, to encourage borrowers to enroll in a qualifying repayment plan: Provided further, That the Secretary shall also communicate to all Direct Loan borrowers the full requirements of section 455(m) of such Act and improve the filing of employment certification by providing improved outreach and information such as outbound calls, electronic communications, ensuring prominent access to program requirements and benefits on each servicer’s website, and creating an option for all borrowers to complete the entire payment certification process electronically and on a centralized website. 
311.For an additional amount for Department of Education—Federal Direct Student Loan Program Account, $50,000,000, to remain available until expended, shall be for the cost, as defined under section 502 of the Congressional Budget Act of 1974, of the Secretary of Education providing loan cancellation in the same manner as under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), for borrowers of loans made under part D of title IV of such Act who would qualify for loan cancellation under section 455(m) except some, or all, of the 120 required payments under section 455(m)(1)(A) do not qualify for purposes of the program because they were monthly payments made in accordance with graduated or extended repayment plans as described under subparagraph (B) or (C) of section 455(d)(1) or the corresponding repayment plan for a consolidation loan made under section 455(g) and that were less than the amount calculated under section 455(d)(1)(A), based on a 10-year repayment period: Provided, That the monthly payment made 12 months before the borrower applied for loan cancellation as described in the matter preceding this proviso and the most recent monthly payment made by the borrower at the time of such application were each not less than the monthly amount that would be calculated under, and for which the borrower would otherwise qualify for, clause (i) or (iv) of section 455(m)(1)(A) regarding income-based or income-contingent repayment plans, with exception for a borrower who would have otherwise been eligible under this section but demonstrates an unusual fluctuation of income over the past 5 years: Provided further, That the total loan volume, including outstanding principal, fees, capitalized interest, or accrued interest, at application that is eligible for such loan cancellation by such borrowers shall not exceed $75,000,000: Provided further, That the Secretary shall develop and make available a simple method for borrowers to apply for loan cancellation under this section within 60 days of enactment of this Act: Provided further, That the Secretary shall provide loan cancellation under this section to eligible borrowers on a first-come, first-serve basis, based on the date of application and subject to both the limitation on total loan volume at application for such loan cancellation specified in the second proviso and the availability of appropriations under this section: Provided further, That no borrower may, for the same service, receive a reduction of loan obligations under both this section and section 428J, 428K, 428L, or 460 of such Act.
312.None of the funds made available by this Act may be used in contravention of section 203 of the Department of Education Organization Act (20 U.S.C. 3413). (INCLUDING TRANSFER OF FUNDS) 313.There is hereby established in the Treasury of the United States a fund to be known as the Department of Education Nonrecurring Expenses Fund (the Fund): Provided, That unobligated balances of expired discretionary funds appropriated for this or any succeeding fiscal year from the General Fund of the Treasury to the Department of Education by this or any other Act may be transferred (not later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated) into the Fund: Provided further, That amounts deposited in the Fund shall be available until expended, and in addition to such other funds as may be available for such purposes, for information and business technology system modernization and facilities infrastructure improvements necessary for the operation of the Department, subject to approval by the Office of Management and Budget: Provided further, That amounts in the Fund may be obligated only after the Committees on Appropriations of the House of Representatives and the Senate are notified at least 30 days in advance of the specific information and business technology system modernization project or facility infrastructure improvement obligations planned for such amounts. 
314.
(a)The General Education Provisions Act (20 U.S.C. 1221 et seq.) is amended by striking section 426. (b)Paragraph (9) of section 4407(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7231f(a)) is amended by striking notwithstanding section 426 of the General Education Provisions Act (20 U.S.C. 1228),. 
315.Section 2101(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611(b)) is amended—(1) in paragraph (2)(A)(iv), by inserting through fiscal year 2022 after fiscal year 2020; and (2) in paragraph (3), by striking 2021 both places it appears and inserting 2023 in its place.RURAL AND LOW-INCOME SCHOOL PROGRAM ADJUSTMENTS 316. (a)Hold harmlessFor the purpose of making awards under section 5221 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351) for a fiscal year during the period described in subsection (c), the Secretary of Education and each State educational agency shall treat as eligible to receive a grant under such section—
(1) any local educational agency that meets the eligibility requirements described in section 5221(b)(1) of such Act for such fiscal year, in accordance with subsection (d); and  (2) notwithstanding such section 5221(b)(1), any local educational agency that does not meet the eligibility requirements described in such section for such fiscal year if—
(A)the local educational agency received a grant under section 5221 of such Act for fiscal year 2019; (B)for fiscal year 2019, less than 20 percent of the children ages 5 through 17 years served by the local educational agency were from families with incomes below the poverty line, as determined by data from the Small Area Income and Poverty Estimates of the Bureau of the Census; 
(C)the award for fiscal year 2019 was based on alternative poverty data submitted by the State to the Secretary despite data being available from the Small Area Income and Poverty Estimates of the Bureau of the Census; and (D)the local educational agency meets the eligibility criteria described in section 5221(b)(1)(A)(ii) of such Act, or has obtained a waiver under section 5221(b)(2) of such Act, for the fiscal year for which the eligibility determination is being made.
(b)Limitations
(1)Limits on local educational agency awardsFor the purposes of making an award under section 5221(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351(b)) to local educational agencies described in subsection (a)(2) for a fiscal year during the period described in subsection (c), a State educational agency shall provide an award to each such local educational agency for such fiscal year that is not larger than— (A)for fiscal year 2021, 100 percent of the amount such local educational agency received for fiscal year 2019;
(B)for fiscal year 2022, 100 percent of the amount such local educational agency received for fiscal year 2019; (C)for fiscal year 2023, 83.33 percent of the amount such local educational agency received for fiscal year 2019;
(D)for fiscal year 2024, 66.67 percent of the amount such local educational agency received for fiscal year 2019;  (E)for fiscal year 2025, 50 percent of the amount such local educational agency received for fiscal year 2019;
(F)for fiscal year 2026, 33.33 percent of the amount such local educational agency received for fiscal year 2019; and (G)for fiscal year 2027, 16.67 percent of the amount such local educational agency received for fiscal year 2019.
(2)Adjustments to state allocationsIn determining grant amounts for each State educational agency under section 5221(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351(a)(2)) for each fiscal year during the period described in subsection (c), the Secretary of Education shall reduce the amount that the State educational agency would otherwise receive by the combined amount of any reductions in grant awards required under paragraph (1) for such year for the local educational agencies described in subsection (a)(2) that are served by the State educational agency. (c)ApplicabilitySubsections (a) and (b) shall be in effect during the period—
(1)beginning on the first day of the fiscal year in which this Act is enacted; and (2)ending on the earlier of—
(A)September 30, 2027; or (B) the last day of the fiscal year in which an Act that reauthorizes the rural and low-income school program under subpart 2 of part B of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351 et seq.) is enacted.
(d)Use of data measuresExcept as provided in subsection (a)(2), for the purpose of making awards under section 5221 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351) for any fiscal year— (1)if data are available from the Small Area Income and Poverty Estimates of the Bureau of the Census to determine a local educational agency’s enrollment of children from families with incomes below the poverty line as described in section 5221(b)(1)(A)(i) of such Act, the Secretary of Education and each State educational agency shall not use alternative poverty data in determining such local educational agency’s eligibility under such section; and
(2)if data are not available from the Small Area Income and Poverty Estimates of the Bureau of the Census to determine a local educational agency’s enrollment of children from families with incomes below the poverty line as described in such section 5221(b)(1)(A)(i), the Secretary and the State educational agency shall determine such local educational agency’s eligibility under such section using the same State-derived poverty data used to determine local educational agency allocations under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.). 317. (a)In generalFor the purpose of carrying out section 435(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)(2)), the Secretary of Education may waive the requirements under sections 435(a)(5)(A)(i) and 435(a)(5)(A)(ii) of such Act (20 U.S.C. 1085(a)(5)(A)(i) and 20 U.S.C. 1085(a)(5)(A)(ii)) for a private non-profit institution of higher education—(1) that is an Alaska Native-Serving Institution (as defined in section 317(A)(2) of such Act (20 U.S.C. 1059d)) and a Native American-Serving Non-Tribal Institution (as defined in section 319(b)(2) (20 U.S.C. 1059f)) whose fall enrollment for the most recently completed academic year was comprised of a majority of students who are Indian (as defined in such section) or Alaska Native (as defined in section 317(b) of such Act (20 U.S.C. 1059d(b)) and who are eligible to receive the maximum award under the Pell Grant program; or (2) whose fall enrollment for the most recently completed academic year was comprised of a majority of the students who are African American (as defined in section 322(2) of such act (20 U.S.C. 1061(2)) and at least 50% or more received Federal Pell Grant Funds.
(b)ApplicabilitySubsection (a) shall apply to an institution of higher education that otherwise would be ineligible to participate in a program under part A of title IV of the Higher Education Act of 1965 on or after the date of enactment of this Act due to the application of section 435(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)(2)). (c)CoverageThis section shall be in effect for the period covered by this Act and for the succeeding fiscal year. 
318.Of the amounts made available under the heading Department of Education—Rehabilitation Services in title III of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2020 (division A of Public Law 116–94) that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act of 1973 (Public Law 93–112), $20,000,000 shall be available to the Secretary for one-time financial relief and restoration grants consistent with the purposes of the Randolph-Sheppard Act as authorized under section 10 of such Act (20 U.S.C. 107f): Provided, That the Secretary shall use such funds to make grants to each State licensing agency in the same proportion as the number of blind vendors operating a vending facility in such State as compared to the number of blind vendors operating a vending facility in all the States on September 30, 2019: Provided further, That the State licensing agency shall use these grants to make financial relief and restoration payments to offset losses of blind vendors that occurred during calendar year 2020, but only to the extent that such losses are not otherwise compensated: Provided further, That any funds in excess of the amount needed for financial relief and restoration payments to blind vendors shall be used by the State licensing agency for other purposes authorized by section 395.9 of title 34, Code of Federal Regulations, as in effect on the date of enactment of this Act, and determined through active participation with the State committee of blind vendors as required: Provided further, That such funds shall remain available to the Secretary until September 30, 2021.This title may be cited as the Department of Education Appropriations Act, 2021. IVRELATED AGENCIESCommittee for purchase from people who are blind or severely disabledSALARIES AND EXPENSESFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled (referred to in this title as the Committee) established under section 8502 of title 41, United States Code, $10,500,000: Provided, That in order to authorize any central nonprofit agency designated pursuant to section 8503(c) of title 41, United States Code, to perform requirements of the Committee as prescribed under section 51–3.2 of title 41, Code of Federal Regulations, the Committee shall enter into a written agreement with any such central nonprofit agency: Provided further, That such agreement shall contain such auditing, oversight, and reporting provisions as necessary to implement chapter 85 of title 41, United States Code: Provided further, That such agreement shall include the elements listed under the heading Committee For Purchase From People Who Are Blind or Severely Disabled—Written Agreement Elements in the explanatory statement described in section 4 of Public Law 114–113 (in the matter preceding division A of that consolidated Act): Provided further, That any such central nonprofit agency may not charge a fee under section 51–3.5 of title 41, Code of Federal Regulations, prior to executing a written agreement with the Committee: Provided further, That no less than $2,500,000 shall be available for the Office of Inspector General. Corporation for national and community serviceOPERATING EXPENSESFor necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $843,115,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $18,538,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (3) $33,500,000 shall be available to carry out subtitle E of the 1990 Act; and (4) $6,400,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis:  Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) may include a determination of need by the local community. PAYMENT TO THE NATIONAL SERVICE TRUST(INCLUDING TRANSFER OF FUNDS)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $185,000,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b). SALARIES AND EXPENSESFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $86,487,000.OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $6,500,000.ADMINISTRATIVE PROVISIONS 401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2021, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information.
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations.  403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations.
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act. 405.For the purpose of carrying out section 189D of the 1990 Act—
(1)entities described in paragraph (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA); (2)individuals described in such section shall be considered volunteers under section 3 of NCPA; and
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544.  406.Notwithstanding sections 139(b), 146 and 147 of the 1990 Act, an individual who successfully completes a term of service of not less than 1,200 hours during a period of not more than one year may receive a national service education award having a value of 70 percent of the value of a national service education award determined under section 147(a) of the Act.Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2023, $475,000,000: Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB. In addition, for the costs associated with replacing and upgrading the public broadcasting interconnection system and other technologies and services that create infrastructure and efficiencies within the public media system, $20,000,000.Federal mediation and conciliation serviceSALARIES AND EXPENSESFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $48,600,000, including up to $900,000 to remain available through September 30, 2022, for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction.Federal mine safety and health review commissionSALARIES AND EXPENSESFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,184,000.Institute of museum and library servicesOFFICE OF MUSEUM AND LIBRARY SERVICES: GRANTS AND ADMINISTRATIONFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $257,000,000.Medicaid and CHIP payment and access commissionSALARIES AND EXPENSESFor expenses necessary to carry out section 1900 of the Social Security Act, $8,780,000.Medicare payment advisory commissionSALARIES AND EXPENSESFor expenses necessary to carry out section 1805 of the Social Security Act, $12,905,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.National council on disabilitySALARIES AND EXPENSESFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,350,000.National labor relations boardSALARIES AND EXPENSESFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $274,224,000: Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes.ADMINISTRATIVE PROVISIONS
407.None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining.National mediation boardSALARIES AND EXPENSESFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $14,300,000.Occupational safety and health review commissionSALARIES AND EXPENSESFor expenses necessary for the Occupational Safety and Health Review Commission, $13,225,000.Railroad retirement boardDUAL BENEFITS PAYMENTS ACCOUNTFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $13,000,000, which shall include amounts becoming available in fiscal year 2021 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year.FEDERAL PAYMENTS TO THE RAILROAD RETIREMENT ACCOUNTSFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2022, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76.LIMITATION ON ADMINISTRATIONFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $123,500,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013: Provided further, That notwithstanding section 7(b)(9) of the Railroad Retirement Act, this limitation may be used to hire students attending qualifying educational institutions or individuals who have recently completed qualifying educational programs using current excepted hiring authorities established by the Office of Personnel Management: Provided further, That $9,000,000 to remain available until expended, shall be used to supplement, not supplant, existing resources devoted to operations and improvements for the Board's Information Technology Investment Initiatives. LIMITATION ON THE OFFICE OF INSPECTOR GENERALFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $11,500,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account.Social security administrationPAYMENTS TO SOCIAL SECURITY TRUST FUNDSFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m) and 1131(b)(2) of the Social Security Act, $11,000,000.SUPPLEMENTAL SECURITY INCOME PROGRAMFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $40,158,768,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: Provided further, That not more than $86,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2023. For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2022, $19,600,000,000, to remain available until expended. LIMITATION ON ADMINISTRATIVE EXPENSESFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $12,794,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: Provided, That not less than $2,500,000 shall be for the Social Security Advisory Board: Provided further, That $45,000,000 shall remain available until expended for information technology modernization, including related hardware and software infrastructure and equipment, and for administrative expenses directly associated with information technology modernization: Provided further, That $50,000,000 shall remain available through September 30, 2022, for activities to address the disability hearings backlog within the Office of Hearings Operations: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2021 not needed for fiscal year 2021 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made. Of the total amount made available in the first paragraph under this heading, not more than $1,575,000,000, to remain available through March 31, 2022, is for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act, including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual's ability to engage in substantial gainful activity, for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys: Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,302,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: Provided further, That, of the additional new budget authority described in the preceding proviso, up to $11,200,000 may be transferred to the Office of Inspector General, Social Security Administration, for the cost of jointly operated co-operative disability investigation units: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002. In addition, $135,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended: Provided, That to the extent that the amounts collected pursuant to such sections in fiscal year 2021 exceed $135,000,000, the amounts shall be available in fiscal year 2022 only to the extent provided in advance in appropriations Acts. In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended. OFFICE OF INSPECTOR GENERAL(INCLUDING TRANSFER OF FUNDS)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $30,000,000, together with not to exceed $75,500,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer. 
VGENERAL PROVISIONS(TRANSFER OF FUNDS)
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated.  502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
503.
(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself. (b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government.
(c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control. 504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses. 
505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— (1)the percentage of the total costs of the program or project which will be financed with Federal money;
(2)the dollar amount of Federal funds for the project or program; and (3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources.
506.
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion. (b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion.
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement. 507. (a)The limitations established in the preceding section shall not apply to an abortion—
(1)if the pregnancy is the result of an act of rape or incest; or (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed.
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds). (c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds).
(d)
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions. (2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan.
508.
(a)None of the funds made available in this Act may be used for— (1)the creation of a human embryo or embryos for research purposes; or
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). (b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells.
509.
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications. (b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage.
510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard. 511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if—
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and (2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity.
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.  513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section.
514.
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates new programs;
(2)eliminates a program, project, or activity; (3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted;
(4)relocates an office or employees; (5)reorganizes or renames offices;
(6)reorganizes programs or activities; or (7)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming.
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects (including construction projects), or activities;
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming.
515.
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved.  (b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading.
516.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2021 that are different than those specified in this Act, the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or the fiscal year 2021 budget request.  517.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000, individually or in total for a particular project, activity, or programmatic initiative, in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2021, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted.
518.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act. 519.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement.
520.
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.
521.None of the funds made available under this or any other Act, or any prior Appropriations Act, may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, allied organizations, or successors. 522.For purposes of carrying out Executive Order 13589, Office of Management and Budget Memorandum M–12–12 dated May 11, 2012, and requirements contained in the annual appropriations bills relating to conference attendance and expenditures:
(1)the operating divisions of HHS shall be considered independent agencies; and (2)attendance at and support for scientific conferences shall be tabulated separately from and not included in agency totals.
523.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or Internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency. 524. (a)Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall be governed by the provisions of section 526 of division H of Public Law 113–76, except that in carrying out such Pilots section 526 shall be applied by substituting Fiscal Year 2021 for Fiscal Year 2014 in the title of subsection (b) and by substituting September 30, 2025 for September 30, 2018 each place it appears: Provided, That such pilots shall include communities that have experienced civil unrest.
(b)In addition, Federal agencies may use Federal discretionary funds that are made available in this Act to participate in Performance Partnership Pilots that are being carried out pursuant to the authority provided by section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, section 525 of division H of Public Law 115–31, section 525 of division H of Public Law 115–141, and section 524 of division A of Public Law 116–94. (c)Pilot sites selected under authorities in this Act and prior appropriations Acts may be granted by relevant agencies up to an additional 5 years to operate under such authorities.
525.Not later than 30 days after the end of each calendar quarter, beginning with the first month of fiscal year 2021 the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a report on the status of balances of appropriations: Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the monthly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived. 
526.The Departments of Labor, Health and Human Services, or Education shall provide to the Committees on Appropriations of the House of Representatives and the Senate a comprehensive list of any new or competitive grant award notifications, including supplements, issued at the discretion of such Departments not less than 3 full business days before any entity selected to receive a grant award is announced by the Department or its offices (other than emergency response grants at any time of the year or for grant awards made during the last 10 business days of the fiscal year, or if applicable, of the program year). 527.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to purchase sterile needles or syringes for the hypodermic injection of any illegal drug: Provided, That such limitation does not apply to the use of funds for elements of a program other than making such purchases if the relevant State or local health department, in consultation with the Centers for Disease Control and Prevention, determines that the State or local jurisdiction, as applicable, is experiencing, or is at risk for, a significant increase in hepatitis infections or an HIV outbreak due to injection drug use, and such program is operating in accordance with State and local law.
528.Each department and related agency funded through this Act shall provide answers to questions submitted for the record by members of the Committee within 45 business days after receipt.(RESCISSION) 529.Of the unobligated balances made available by section 301(b)(3) of Public Law 114–10, $2,000,000,000 are hereby rescinded.(Rescission)
530.Of any available amounts appropriated under section 2104(a)(24) of the Social Security Act (42 U.S.C. 1397dd) that are unobligated as of September 25, 2021, $1,000,000,000 are hereby rescinded as of such date. 531.Of the unobligated balances made available for purposes of carrying out section 2105(a)(3) of the Social Security Act, $4,000,000,000 shall not be available for obligation in this fiscal year.
532.Of amounts deposited in the Child Enrollment Contingency Fund under section 2104(n)(2) of the Social Security Act and the income derived from investment of those funds pursuant to section 2104(n)(2)(C) of that Act, $14,000,000,000 shall not be available for obligation in this fiscal year. 533.For an additional amount for Department of Health and Human Services—Administration for Children and Families—Children and Families Services Programs, $638,000,000, to prevent, prepare for, and respond to coronavirus, for necessary expenses for grants to carry out a Low-Income Household Drinking Water and Wastewater Emergency Assistance Program: Provided, That the Secretary of Health and Human Services shall make grants to States and Indian Tribes to assist low-income households, particularly those with the lowest incomes, that pay a high proportion of household income for drinking water and wastewater services, by providing funds to owners or operators of public water systems or treatment works to reduce arrearages of and rates charged to such households for such services: Provided further, That in carrying out this appropriation, the Secretary, States, and Indian Tribes, as applicable, shall, as appropriate and to the extent practicable, use existing processes, procedures, policies, and systems in place to provide assistance to low-income households, including by using existing programs and program announcements, application and approval processes: Provided further, That the Secretary shall allot amounts appropriated in this section to a State or Indian Tribe based on the following (i) the percentage of households in the State, or under the jurisdiction of the Indian Tribe, with income equal to or less than 150 percent of the Federal poverty line, and (ii) the percentage of such households in the State, or under the jurisdiction of the Indian Tribe, that spend more than 30 percent of monthly income on housing: Provided further, That up to 3 percent of the amount appropriated in this section shall be reserved for Indian Tribes and tribal organizations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2021. ILegislative Branch Appropriations Act, 2021 ILEGISLATIVE BRANCHSENATEExpense AllowancesFor expense allowances of the Vice President, $18,760; the President Pro Tempore of the Senate, $37,520; Majority Leader of the Senate, $39,920; Minority Leader of the Senate, $39,920; Majority Whip of the Senate, $9,980; Minority Whip of the Senate, $9,980; President Pro Tempore Emeritus, $15,000; Chairmen of the Majority and Minority Conference Committees, $4,690 for each Chairman; and Chairmen of the Majority and Minority Policy Committees, $4,690 for each Chairman; in all, $189,840.For representation allowances of the Majority and Minority Leaders of the Senate, $14,070 for each such Leader; in all, $28,140.Salaries, Officers and EmployeesFor compensation of officers, employees, and others as authorized by law, including agency contributions, $222,727,000, which shall be paid from this appropriation as follows:OFFICE OF THE VICE PRESIDENTFor the Office of the Vice President, $2,533,000.OFFICE OF THE PRESIDENT PRO TEMPOREFor the Office of the President Pro Tempore, $759,000.OFFICE OF THE PRESIDENT PRO TEMPORE EMERITUSFor the Office of the President Pro Tempore Emeritus, $326,000.OFFICES OF THE MAJORITY AND MINORITY LEADERSFor Offices of the Majority and Minority Leaders, $5,506,000.OFFICES OF THE MAJORITY AND MINORITY WHIPSFor Offices of the Majority and Minority Whips, $3,525,000.COMMITTEE ON APPROPRIATIONSFor salaries of the Committee on Appropriations, $16,143,000.CONFERENCE COMMITTEESFor the Conference of the Majority and the Conference of the Minority, at rates of compensation to be fixed by the Chairman of each such committee, $1,738,000 for each such committee; in all, $3,476,000.OFFICES OF THE SECRETARIES OF THE CONFERENCE OF THE MAJORITY AND THE CONFERENCE OF THE MINORITYFor Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority, $862,000.POLICY COMMITTEESFor salaries of the Majority Policy Committee and the Minority Policy Committee, $1,776,000 for each such committee; in all, $3,552,000.OFFICE OF THE CHAPLAINFor Office of the Chaplain, $510,000.OFFICE OF THE SECRETARYFor Office of the Secretary, $26,818,000.OFFICE OF THE SERGEANT AT ARMS AND DOORKEEPERFor Office of the Sergeant at Arms and Doorkeeper, $88,879,000.OFFICES OF THE SECRETARIES FOR THE MAJORITY AND MINORITYFor Offices of the Secretary for the Majority and the Secretary for the Minority, $1,940,000.AGENCY CONTRIBUTIONS AND RELATED EXPENSESFor agency contributions for employee benefits, as authorized by law, and related expenses, $67,898,000.Office of the Legislative Counsel of the SenateFor salaries and expenses of the Office of the Legislative Counsel of the Senate, $6,681,000.Office of Senate Legal CounselFor salaries and expenses of the Office of Senate Legal Counsel, $1,197,000.Expense Allowances of the Secretary of the Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the Majority and Minority of the SenateFor expense allowances of the Secretary of the Senate, $7,110; Sergeant at Arms and Doorkeeper of the Senate, $7,110; Secretary for the Majority of the Senate, $7,110; Secretary for the Minority of the Senate, $7,110; in all, $28,440.Contingent Expenses of the SenateINQUIRIES AND INVESTIGATIONSFor expenses of inquiries and investigations ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the Standing Rules of the Senate, section 112 of the Supplemental Appropriations and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th Congress, agreed to March 11, 1980, $133,265,000, of which $13,350,000 shall remain available until September 30, 2023.U.S. SENATE CAUCUS ON INTERNATIONAL NARCOTICS CONTROLFor expenses of the United States Senate Caucus on International Narcotics Control, $508,000.SECRETARY OF THE SENATEFor expenses of the Office of the Secretary of the Senate, $9,536,000 of which $6,436,000 shall remain available until September 30, 2025 and of which $3,100,000 shall remain available until expended.SERGEANT AT ARMS AND DOORKEEPER OF THE SENATEFor expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, $139,221,200, which shall remain available until September 30, 2025: Provided, That of the amounts made available under this heading, $4,740,000, to remain available until expended, shall be for the Joint Audible Warning System.MISCELLANEOUS ITEMSFor miscellaneous items, $24,877,100 which shall remain available until September 30, 2023.SENATORS' OFFICIAL PERSONNEL AND OFFICE EXPENSE ACCOUNTFor Senators' Official Personnel and Office Expense Account, $461,000,000 of which $20,128,950 shall remain available until September 30, 2023 and of which $6,000,000 shall be allocated solely for the purpose of providing financial compensation to Senate interns.OFFICIAL MAIL COSTSFor expenses necessary for official mail costs of the Senate, $300,000.Administrative Provisions(Including rescission of funds)REQUIRING AMOUNTS REMAINING IN SENATORS' OFFICIAL PERSONNEL AND OFFICE EXPENSE ACCOUNT TO BE USED FOR DEFICIT REDUCTION OR TO REDUCE THE FEDERAL DEBT 101.Notwithstanding any other provision of law, any amounts appropriated under this Act under the heading SENATE under the heading Contingent expenses of the Senate under the heading SENATORS' OFFICIAL PERSONNEL AND OFFICE EXPENSE ACCOUNT shall be available for obligation only during the fiscal year or fiscal years for which such amounts are made available. Any unexpended balances under such allowances remaining after the end of the period of availability shall be returned to the Treasury in accordance with the undesignated paragraph under the center heading GENERAL PROVISION under chapter XI of the Third Supplemental Appropriation Act, 1957 (2 U.S.C. 4107) and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate).RESCISSION
102.Of the unobligated balances made available under the heading Senate—Contingent Expenses of the Senate—Settlements and Awards Reserve in the Legislative Branch Appropriations Act, 1996 (Public Law 104–53), $1,000,000 are hereby permanently rescinded.EXTENSION OF AUTHORITY 103.Section 21(d) of Senate Resolution 64 of the One Hundred Thirteenth Congress, 1st session (agreed to on March 5, 2013), as most recently amended by section 103 of the Legislative Branch Appropriations Act, 2019 (division B of Public Law 115–244), is further amended by striking December 31, 2020 and inserting December 31, 2022.SENATE DEMOCRATIC LEADERSHIP OFFICES FUNDING AND AUTHORITIES
104.
(a)In this section— (1)the term applicable conference means the majority or minority conference of the Senate, as applicable, that represents the Democratic party;
(2)the term covered Congress means the 117th Congress; and (3)the term covered period means the period beginning on the date on which the Secretary of the applicable conference submits the letter described in subsection (b) and ending on January 3, 2023.
(b)The Secretary of the applicable conference may, by submission of a letter to the Disbursing Office of the Senate on or after January 3, 2021, assign to the Assistant Leader of the applicable conference the following duties and authorities for the duration of the covered Congress: (1)The authority over any amounts made available for the Office of the Secretary of the applicable conference.
(2)The duties and authorities of the Secretary of the applicable conference under section 3 of title I of division H of the Consolidated Appropriations Act, 2008 (2 U.S.C. 6154), section 102 of chapter VIII of title I of the Supplemental Appropriations Act, 1979 (2 U.S.C. 6156), or any other provision of law. (c)For purposes of any individual employed by the Office of the Assistant Leader of the applicable conference during the covered period—
(1)any reference to the Office of the Secretary of the applicable conference in the last sentence of section 506(e) of the Supplemental Appropriations Act, 1973 (2 U.S.C. 6314(e)) shall be deemed to refer to the Office of the Assistant Leader of the applicable conference; (2)any reference to the Office of the Secretary of the applicable conference under subsection (b) of the first section of S. Res. 458 (98th Congress) shall be deemed to refer to the Office of the Assistant Leader of the applicable conference; and
(3)any reference to the Secretary of the applicable conference under section 207(e)(9)(M) of title 18, United States Code, shall be deemed to refer to the Assistant Leader of the applicable conference. (d)For purposes of any individual employed by the Office of the Assistant Leader of the applicable conference during the covered period and with respect to any practice that occurs during the covered period, any reference to the Office of the Secretary of the applicable conference under section 220(e)(2)(C) of the Congressional Accountability Act of 1995 (2 U.S.C. 1351(e)(2)(C)) shall be deemed to be a reference to the Office of the Assistant Leader of the applicable conference.
(e)Nothing in this section shall be construed to have any effect on the continuation of any procedure or action initiated under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) or section 207 of title 18, United States Code.STUDENT LOAN CAP ADJUSTMENT 105. (a)Section 102 of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 4579) is amended—
(1)in subsection (c)(2)(A)— (A)in clause (i), by striking  $500 and inserting  $833; and
(B)in clause (ii), by striking  $40,000 and inserting  $80,000; and (2)in subsection (h)(1), by striking 2 percent each place it appears and inserting 2.5 percent.
(b)The amendments made by subsection (a) shall take effect on March 1, 2021.HOUSE OF REPRESENTATIVESSalaries and ExpensesFor salaries and expenses of the House of Representatives, $1,480,819,000, as follows:House Leadership OfficesFor salaries and expenses, as authorized by law, $28,884,000, including: Office of the Speaker, $8,295,000, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,947,000, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $8,295,000, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $2,448,000, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $2,219,000, including $5,000 for official expenses of the Minority Whip; Republican Conference, $2,340,000; Democratic Caucus, $2,340,000: Provided, That such amount for salaries and expenses shall remain available from January 3, 2021 until January 2, 2022.Members’ Representational AllowancesINCLUDING MEMBERS’ CLERK HIRE, OFFICIAL EXPENSES OF MEMBERS, AND OFFICIAL MAILFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $640,000,000.Allowance for Compensation of Interns in Member OfficesFor the allowance established under section 120 of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a) for the compensation of interns who serve in the offices of Members of the House of Representatives, $11,025,000, to remain available through January 2, 2022: Provided, That notwithstanding section 120(b) of such Act, an office of a Member of the House of Representatives may use not more than $25,000 of the allowance available under this heading during calendar year 2021.Allowance for Compensation of Interns in House Leadership OfficesFor the allowance established under section 113 of the Legislative Branch Appropriations Act, 2020 (2 U.S.C. 5106) for the compensation of interns who serve in House leadership offices, $365,000, to remain available through January 2, 2022: Provided, That of the amount provided under this heading, $200,000 shall be available for the compensation of interns who serve in House leadership offices of the majority, to be allocated among such offices by the Speaker of the House of Representatives, and $165,000 shall be available for the compensation of interns who serve in House leadership offices of the minority, to be allocated among such offices by the Minority Floor Leader.Committee EmployeesStanding Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $138,100,000: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2022, except that $3,100,000 of such amount shall remain available until expended for committee room upgrading.Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $24,725,000, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2022.Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $260,781,000, including: for salaries and expenses of the Office of the Clerk, including the positions of the Chaplain and the Historian, and including not more than $25,000 for official representation and reception expenses, of which not more than $20,000 is for the Family Room and not more than $2,000 is for the Office of the Chaplain, $31,975,000, of which $4,000,000 shall remain available until expended; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $23,260,000, of which $11,000,000 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $177,200,000, of which $26,000,000 shall remain available until expended; for salaries and expenses of the Office of Diversity and Inclusion, $1,500,000; for salaries and expenses of the Office of the Whistleblower Ombudsman, $1,000,000; for salaries and expenses of the Office of the Inspector General, $5,019,000; for salaries and expenses of the Office of General Counsel, $1,815,000; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $2,088,000; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,469,000; for salaries and expenses of the Office of the Legislative Counsel of the House, $11,937,000; for salaries and expenses of the Office of Interparliamentary Affairs, $934,000; for other authorized employees, $584,000.Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $374,939,000, including: supplies, materials, administrative costs and Federal tort claims, $1,555,000; official mail for committees, leadership offices, and administrative offices of the House, $190,000; Government contributions for health, retirement, Social Security, contractor support for actuarial projections, and other applicable employee benefits, $335,000,000, to remain available until March 31, 2022; salaries and expenses for Business Continuity and Disaster Recovery, $18,508,000, of which $6,000,000 shall remain available until expended; transition activities for new members and staff, $13,000,000, to remain available until expended; Wounded Warrior Program and the Congressional Gold Star Family Fellowship Program, $3,975,000, to remain available until expended; Office of Congressional Ethics, $1,711,000; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $1,000,000.House of Representatives Modernization Initiatives Account(INCLUDING TRANSFER OF FUNDS)For the House of Representatives Modernization Initiatives Account established in section 115, $2,000,000, to remain available until expended: Provided, That disbursement from this account is subject to approval of the Committee on Appropriations of the House of Representatives: Provided further, That funds provided in this account shall only be used for initiatives recommended by the Select Committee on Modernization or approved by the Committee on House Administration.Administrative ProvisionsREQUIRING AMOUNTS REMAINING IN MEMBERS’ REPRESENTATIONAL ALLOWANCES TO BE USED FOR DEFICIT REDUCTION OR TO REDUCE THE FEDERAL DEBT
110.
(a)Notwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—members’ representational allowances shall be available only for fiscal year 2021. Any amount remaining after all payments are made under such allowances for fiscal year 2021 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate). (b)The Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section.
(c)As used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.LIMITATION ON AMOUNT AVAILABLE TO LEASE VEHICLES 111.None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members' Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month.CYBERSECURITY ASSISTANCE FOR HOUSE OF REPRESENTATIVES
112.The head of any Federal entity that provides assistance to the House of Representatives in the House's efforts to deter, prevent, mitigate, or remediate cybersecurity risks to, and incidents involving, the information systems of the House shall take all necessary steps to ensure the constitutional integrity of the separate branches of the government at all stages of providing the assistance, including applying minimization procedures to limit the spread or sharing of privileged House and Member information.RESCISSIONS OF FUNDS 113. (a)Of the unobligated balances available from prior appropriations Acts from the revolving fund established under House Resolution 64, Ninety Eighth Congress, agreed to February 8, 1983, as enacted into permanent law by section 110 of the Congressional Operations Appropriation Act, 1984 (2 U.S.C. 4917), $212,976 is hereby rescinded.
(b)Of the unobligated balances available from prior appropriations Acts from the revolving fund established in the item relating to Stationery under the heading House of Representatives, Contingent Expenses of the House in the first section of the Legislative Branch Appropriation Act, 1948 (2 U.S.C. 5534), $1,000,000 is hereby rescinded. (c)Of the unobligated balances available from prior appropriations Acts from the Net Expenses of Telecommunications Revolving Fund under section 102 of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 5538), $3,000,000 is hereby rescinded.STUDENT LOAN CAP ADJUSTMENT
114.
(a)Increase in lifetime limitSection 105 of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 4536) is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d); and
(2)by inserting after subsection (a) the following new subsection:  (b)Lifetime limit on aggregate payments made on behalf of any individualThe aggregate amount of payments made on behalf of any individual under the program under this section by all employing offices of the House of Representatives may not exceed $80,000..
(b)Effective date; transition
(1)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal year 2021 and each succeeding fiscal year. (2)Permitting additional payments on behalf of individuals whose payments reached prior limitIn promulgating regulations to carry out the amendment made by subsection (a), the Committee on House Administration of the House of Representatives shall include regulations to permit payments to be made under the program under section 105 of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 4536) on behalf of an individual who—
(A)is an employee of an employing office of the House during fiscal year 2021 or any succeeding fiscal year; (B)prior to fiscal year 2021, had payments made on the individual’s behalf under the program under such section; and
(C)prior to fiscal year 2021, became ineligible to have payments made on the individual’s behalf under the program because the aggregate amount of the payments made on the individual’s behalf under the program reached the limit on such aggregate amount which (under regulations promulgated by the Committee) was in effect prior to fiscal year 2021.HOUSE OF REPRESENTATIVES MODERNIZATION INITIATIVES ACCOUNT 115. (a)EstablishmentThere is hereby established in the Treasury of the United States an account for the House of Representatives to be known as the House of Representatives Modernization Initiatives Account (hereafter in this section referred to as the Account).
(b)Use of fundsFunds in the Account shall be used by the House of Representatives to carry out initiatives to modernize the operations of the House, including initiatives to promote administrative efficiencies and expand the use of innovative technologies in offices of the House. (c)Continuing availability of fundsFunds in the Account are available without fiscal year limitation.
(d)Authorizing transfers of funds among other house accountsSection 101(c)(2) of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 5507(c)(2)) is amended by striking , and Allowance for Compensation of Interns in House Leadership Offices. and inserting Allowance for Compensation of Interns in House Leadership Offices, and House of Representatives Modernization Initiatives Account.. (e)Effective dateThis section and the amendments made by this section shall apply with respect to fiscal year 2021 and each succeeding fiscal year.CONGRESSIONAL MAILING STANDARDS
116.
(a)Short titleThis section may be cited as the Communications Outreach Media and Mail Standards Act or the COMMS Act. (b)Renaming House Commission on Congressional Mailing Standards (1)In generalSection 5(a) of the Act entitled An Act to amend title 39, United States Code, to clarify the proper use of the franking privilege by Members of Congress, and for other purposes, approved December 18, 1973 (2 U.S.C. 501(a)), is amended by striking House Commission on Congressional Mailing Standards and inserting House Communications Standards Commission.
(2)Conforming amendments
(A)Title 39Title 39, United States Code, is amended by striking House Commission on Congressional Mailing Standards and inserting House Communications Standards Commission each place it appears in the following sections: (i)Section 3210(a)(5), (a)(6)(D), (b)(3), (d)(5), and (d)(6)(A).
(ii)Section 3216(e)(1) and (e)(2). (iii)Section 3220(b).
(B)Other provisionsSection 311 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 503) is amended by striking House Commission on Congressional Mailing Standards and inserting House Communications Standards Commission each place it appears in subsections (a)(3), (e)(1)(B), and (f). (3)References in Other DocumentsAny reference in any rule, regulation, or other document to the House Commission on Congressional Mailing Standards shall be deemed to be a reference to the House Communications Standards Commission.
(c)Authority of Commission over official mass communications
(1)Authority To provide guidance regarding dissemination of mass communications
(A)In generalSection 5(d) of the Act entitled An Act to amend title 39, United States Code, to clarify the proper use of the franking privilege by Members of Congress, and for other purposes, approved December 18, 1973 (2 U.S.C. 501(d)), is amended— (i)in the first sentence, by striking The Commission and inserting (1) The Commission; and
(ii)by adding at the end the following new paragraph:  (2)In addition to the guidance, assistance, advice, and counsel described in paragraph (1), the Commission shall provide—
(A)guidance, assistance, advice, and counsel, through advisory opinions or consultations, in connection with any law and with any rule or regulation of the House of Representatives governing the dissemination of mass communications other than franked mail; and (B)guidance, assistance, advice, and counsel in connection with any law and with any rule or regulation of the House of Representatives governing the official content of other official communications of any quantity, whether solicited or unsolicited..
(B)Authority to investigate complaintsSection 5(e) of such Act (2 U.S.C. 501(e)) is amended— (i)in the first sentence, by striking Any complaint and all that follows through is about to occur and inserting the following: Any complaint that a violation of any provision of law or any rule or regulation of the House of Representatives to which subsection (d) applies is about to occur; and
(ii)in the sentence beginning with Notwithstanding any other provision of law, by striking a violation of the franking laws or an abuse of the franking privilege by any person listed under subsection (d) of this section as entitled to send mail as franked mail, and inserting a violation of any provision of law or any rule or regulation of the House of Representatives to which subsection (d) applies,.  (C)Mass communication definedSection 5 of such Act (2 U.S.C. 501) is amended by adding at the end the following new subsection:

(h)In this section, the term mass communication means a mass mailing described in section 3210(a)(6)(E) of title 39, United States Code, or any other unsolicited communication of substantially identical content which is transmitted to 500 or more persons in a session of Congress, as provided under regulations of the Commission, except that such term does not include— (1)any communication from an individual described in subsection (d) to another individual described in subsection (d), a Senator, or any Federal, State, local, or Tribal government official;
(2)any news release to the communications media; (3)any such mass mailing or unsolicited communication made in direct response to a communication from a person to whom the mass mailing or unsolicited communication was transmitted; or
(4)in the case of any such unsolicited communication which is transmitted in a digital format, a communication for which the cost of the content is less than a threshold amount established under regulations of the House Communications Standards Commission.. (2)Authority To review all unsolicited mass communications (A)Requiring review before disseminationSection 311(f) of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 503(f)) is amended—
(i)by striking any mass mailing and inserting any mass communication; (ii)by striking mail matter and inserting matter; and
(iii)by striking such proposed mailing and inserting such proposed communication. (B)Exception for certain communicationsSection 311(f) of such Act (2 U.S.C. 503(f)) is amended—
(i)by striking A Member and inserting (1) Except as provided in paragraph (2), a Member; and (ii)by adding at the end the following new paragraph:

(2)Paragraph (1) does not apply in the case of any type of mass communication which is designated as exempt from the requirements of such paragraph as provided under regulations of the House Communications Standards Commission.. (C)DefinitionSection 311(g) of such Act (2 U.S.C. 503(g)) is amended—
(i)by striking and at the end of paragraph (1); (ii)by striking the period at the end of paragraph (2) and inserting ; and; and
(iii)by adding at the end the following new paragraph:  (3)the term mass communication means a mass mailing described in section 3210(a)(6)(E) of title 39, United States Code, or any other unsolicited communication of substantially identical content which is transmitted to 500 or more persons in a session of Congress, as provided under regulations of the House Communications Standards Commission, except that such term does not include—
(A)any communication from a Member of the House of Representatives to another Member of the House of Representatives, a Senator, or any Federal, State, or local government official; (B)any news release to the communications media;
(C)any such mass mailing or unsolicited communication made in direct response to a communication from a person to whom the mass mailing or unsolicited communication was transmitted; or (D)in the case of any such unsolicited communication which is transmitted in a digital format, a communication for which the cost of the content is less than a threshold amount established under regulations of the House Communications Standards Commission..
(3)Conforming amendment to Rules of the House of RepresentativesClause 9 of rule XXIV of the Rules of the House of Representatives is amended by inserting after that session, the following: or any other unsolicited communication of substantially identical content which is transmitted to 500 or more persons in that session or, in the case of a digital communication of substantially identical content, which is disseminated at a cost exceeding a designated amount, as provided under regulations of the House Communications Standards Commission,. (d)Revision to mass mailing notice on taxpayer fundingSection 311(a) of the Legislative Branch Appropriations Act, 1997 (2 U.S.C. 506(a)) is amended—
(1)by striking (a) Each mass mailing and inserting (a)(1) Each mass mailing; (2)by striking the following notice: and all that follows through or a notice and inserting one of the notices described in paragraph (2) or a notice; and
(3)by adding at the end the following new paragraph:  (2)The notices described in this paragraph are as follows:
(A)Paid for with official funds from the office of _____., with the blank filled in with the name of the Member sending the mailing. (B)Paid for by the funds authorized by the House of Representatives for District __ of _____., with the first blank filled in with the name of the congressional district number, and the second blank filled in with the name of the State, of the Member sending the mailing.
(C)Paid for by official funds authorized by the House of Representatives.. (e)Revisions to restrictions on mail matter considered frankable (1)Expressions of congratulationsSection 3210(a)(3)(F) of title 39, United States Code, is amended by striking to a person who has achieved some public distinction. 
(2)Biographical information related to official and representational dutiesSection 3210(a)(3)(I) of such title is amended by striking publication or in response to a specific request therefor and inserting the following: publication, in response to a specific request therefor, or which relates to the Member’s or Member-elect’s official and representational duties,. (3)Photos and likenesses included in newsletters or general mass mailingsSection 3210(a)(3) of such title is amended—
(A)by adding or at the end of subparagraph (H); (B)in subparagraph (I), by striking ; or and inserting a period; and 
(C)by striking subparagraph (J). (4)Clarification of ability of Members to use franked mail To send personal messages to constituentsSection 3210(a)(4) of such title is amended by striking the period at the end and inserting the following: , except that nothing in this paragraph may be construed to prohibit the use of the franking privilege for the transmission of matter which is purely personal to a recipient who is a constituent of a Member of Congress and which is related to the official business, activities, and duties of the Member..
(5)Uniform blackout period for all Members of Congress
(A)Uniform periodSection 3210(a)(6)(A) of such title is amended— (i)in clause (i), by striking (or, in the case of a Member of the House, fewer than 90 days); and
(ii)in clause (ii)(II), by striking 90 days and inserting 60 days. (B)Effective dateThe amendments made by paragraph (1) shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for public office.
(6)Information on certain mattersSection 3210(a)(6)(E) of such title is amended— (A)by striking or at the end of clause (ii);
(B)by striking the period at the end of clause (iii) and inserting ; or; and (C)by adding at the end the following new clause:

(iv)providing information exclusively on competitions which are officially sanctioned by the House of Representatives or Senate, nominations to military service academies, official employment listings for positions in the House of Representatives (including listings for positions in the Wounded Warrior Program or the Gold Star Family Fellowship Program), or natural disasters or other threats to public health and life safety.. (f)Effective dateExcept as provided in subsection (e)(5)(B), this section and the amendments made by this section shall apply with respect to communications disseminated on or after the date of the enactment of this Act.AUTHORIZING USE OF MEMBERS’ REPRESENTATIONAL ALLOWANCE FOR EXPENSES OF MEMBERS-ELECT
117.
(a)AuthorizationSection 101(a) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341(a)) is amended— (1)by striking a Member and inserting a Member or Member-elect; and
(2)by striking the Member and inserting the Member or Member-elect. (b)RegulationsSection 101(d) of such Act (2 U.S.C. 5341(d)) is amended by striking the period at the end and inserting the following: , including regulations establishing under subsection (a) the official and representational duties during a Congress of a Member-elect of the House of Representatives who is not an incumbent Member re-elected to the ensuing Congress..
(c)Effective dateThe amendments made by this section shall apply with respect to Members-elect of the House of Representatives for the One Hundred Seventeenth Congress and each succeeding Congress.JOINT ITEMSFor Joint Committees, as follows:Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate.Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $11,905,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows:Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: (1)an allowance of $2,175 per month to the Attending Physician;
(2)an allowance of $1,300 per month to the Senior Medical Officer; (3)an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician;
(4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and (5) $2,796,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,869,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.Office of Congressional Accessibility ServicesSalaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,536,000, to be disbursed by the Secretary of the Senate.CAPITOL POLICESalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $424,397,000 of which overtime shall not exceed $50,246,000 unless the Committee on Appropriations of the House and Senate are notified, to be disbursed by the Chief of the Capitol Police or his designee.General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $91,144,000, to be disbursed by the Chief of the Capitol Police or his designee: Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2021 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security: Provided further, That of the amounts made available under this heading, $3,639,000, to remain available until expended, shall be for the Joint Audible Warning System.Administrative ProvisionSTUDENT LOAN CAP ADJUSTMENT
120.Section 908(c) of the Emergency Supplemental Act, 2002 (2 U.S.C. 1926(c)), is amended by striking  $60,000 and inserting  $80,000.OFFICE OF CONGRESSIONAL WORKPLACE RIGHTSSalaries and ExpensesFor salaries and expenses necessary for the operation of the Office of Congressional Workplace Rights, $7,500,000, of which $1,000,000 shall remain available until September 30, 2022, and of which not more than $1,000 may be expended on the certification of the Executive Director in connection with official representation and reception expenses.CONGRESSIONAL BUDGET OFFICESalaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $57,292,000: Provided, That the Director shall use not less than $500,000 of the amount made available under this heading for (1) improving technical systems, processes, and models for the purpose of improving the transparency of estimates of budgetary effects to Members of Congress, employees of Members of Congress, and the public, and (2) to increase the availability of models, economic assumptions, and data for Members of Congress, employees of Members of Congress, and the public.ARCHITECT OF THE CAPITOLCapital Construction and OperationsFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for all necessary expenses for surveys and studies, construction, operation, and general and administrative support in connection with facilities and activities under the care of the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $127,462,000, of which $1,500,000 shall remain available until September 30, 2025.Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $34,719,000, of which $6,099,000 shall remain available until September 30, 2025.Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $20,560,000, of which $7,800,000 shall remain available until September 30, 2025.Senate Office BuildingsFor all necessary expenses for the maintenance, care and operation of Senate office buildings; and furniture and furnishings to be expended under the control and supervision of the Architect of the Capitol, $89,615,280, of which $22,200,000 shall remain available until September 30, 2025.House Office Buildings(INCLUDING TRANSFER OF FUNDS)For all necessary expenses for the maintenance, care and operation of the House office buildings, $138,780,000, of which $14,540,000 shall remain available until September 30, 2025, and of which $62,000,000 shall remain available until expended for the restoration and renovation of the Cannon House Office Building: Provided, That of the amount made available under this heading, $9,000,000 shall be derived by transfer from the House Office Building Fund established under section 176(d) of the Continuing Appropriations Act, 2017, as added by section 101(3) of the Further Continuing Appropriation Act, 2017 (Public Law 114–254; 2 U.S.C. 2001 note).Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Publishing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $97,761,000, of which $13,700,000 shall remain available until September 30, 2025: Provided, That not more than $10,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2021.Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $83,446,000, of which $51,600,000 shall remain available until September 30, 2025.Capitol Police Buildings, Grounds and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computing Facility, and Architect of the Capitol security operations, $45,993,000, of which $15,700,000 shall remain available until September 30, 2025: Provided, That of the amounts made available under this heading, $2,500,000, to remain available until expended, shall be for the Joint Audible Warning System.Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $20,986,000, of which $8,300,000 shall remain available until September 30, 2025: Provided, That, of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee.Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $24,751,000.Administrative ProvisionNO BONUSES FOR CONTRACTORS BEHIND SCHEDULE OR OVER BUDGET  130.None of the funds made available in this Act for the Architect of the Capitol may be used to make incentive or award payments to contractors for work on contracts or programs for which the contractor is behind schedule or over budget, unless the Architect of the Capitol, or agency-employed designee, determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program.LIBRARY OF CONGRESSSalaries and ExpensesFor all necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; information technology services provided centrally; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $523,654,000, and, in addition, amounts credited to this appropriation during fiscal year 2021 under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150), shall remain available until expended: Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That of the total amount appropriated, not more than $18,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses, including for the Overseas Field Offices: Provided further, That of the total amount appropriated, $9,424,000 shall remain available until expended for the Teaching with Primary Sources program: Provided further, That of the total amount appropriated, $1,384,000 shall remain available until expended for upgrade of the Legislative Branch Financial Management System: Provided further, That of the total amount appropriated, $250,000 shall remain available until expended for the Surplus Books Program to promote the program and facilitate a greater number of donations to eligible entities across the United States: Provided further, That of the total amount appropriated, $3,720,000 shall remain available until expended for the Veterans History Project to continue digitization efforts of already collected materials, reach a greater number of veterans to record their stories, and promote public access to the Project: Provided further, That of the total amount appropriated, $10,000,000 shall remain available until expended for the Library's Visitor Experience project, and may be obligated and expended only upon approval by the Subcommittee on the Legislative Branch of the Committee on Appropriations of the House of Representatives and by the Subcommittee on the Legislative Branch of the Committee on Appropriations of the Senate: Provided further, That of the total amount appropriated, $4,370,000 shall remain available until September 30, 2025, to complete the second of three phases of the shelving replacement in the Law Library’s collection storage areas: Provided further, That of the total amount appropriated, $2,500,000 shall remain available until September 30, 2022, for the phase-out and retirement of the de-acidification preservation program.Copyright OfficeSALARIES AND EXPENSESFor all necessary expenses of the Copyright Office, $93,416,000, of which not more than $38,004,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2021 under sections 708(d) and 1316 of title 17, United States Code: Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That not more than $6,778,000 shall be derived from collections during fiscal year 2021 under sections 111(d)(2), 119(b)(3), 803(e), and 1005 of such title: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $44,782,000: Provided further, That of the funds provided under this heading, not less than $17,100,000 is for modernization initiatives, of which $10,000,000 shall remain available until September 30, 2022: Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: Provided further, That, notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e).Congressional Research ServiceSALARIES AND EXPENSESFor all necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $125,495,000: Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate: Provided further, That this prohibition does not apply to publication of non-confidential Congressional Research Service (CRS) products: Provided further, That a non-confidential CRS product includes any written product containing research or analysis that is currently available for general congressional access on the CRS Congressional Intranet, or that would be made available on the CRS Congressional Intranet in the normal course of business and does not include material prepared in response to Congressional requests for confidential analysis or research.National Library Service for the Blind and Print DisabledSALARIES AND EXPENSESFor all necessary expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $59,563,000: Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and print disabled residents at no cost to the individual.Administrative ProvisionREIMBURSABLE AND REVOLVING FUND ACTIVITIES
140.
(a)In generalFor fiscal year 2021, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $252,552,000. (b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch.GOVERNMENT PUBLISHING OFFICECongressional Publishing(INCLUDING TRANSFER OF FUNDS)For authorized publishing of congressional information and the distribution of congressional information in any format; publishing of Government publications authorized by law to be distributed to Members of Congress; and publishing, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $78,000,000: Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this heading in this Act for this fiscal year may be transferred to, and merged with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated, to be available for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis.Public Information Programs of the Superintendent of DocumentsSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS) For expenses of the public information programs of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications in any format, and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $32,300,000: Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for the preceding two fiscal years to depository and other designated libraries: Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this heading in this Act for this fiscal year may be transferred to, and merged with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated, to be available for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and the Senate.Government Publishing Office Business Operations Revolving FundFor payment to the Government Publishing Office Business Operations Revolving Fund, $6,700,000, to remain available until expended, for information technology development and facilities repair: Provided, That the Government Publishing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Publishing Office Business Operations Revolving Fund: Provided further, That not more than $7,500 may be expended on the certification of the Director of the Government Publishing Office in connection with official representation and reception expenses: Provided further, That the Business Operations Revolving Fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: Provided further, That expenditures in connection with travel expenses of the advisory councils to the Director of the Government Publishing Office shall be deemed necessary to carry out the provisions of title 44, United States Code: Provided further, That the Business Operations Revolving Fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: Provided further, That activities financed through the Business Operations Revolving Fund may provide information in any format: Provided further, That the Business Operations Revolving Fund and the funds provided under the heading Public Information Programs of the Superintendent of Documents may not be used for contracted security services at Government Publishing Office's passport facility in the District of Columbia.GOVERNMENT ACCOUNTABILITY OFFICESalaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $661,139,000: Provided, That, in addition, $31,342,000 of payments received under sections 782, 791, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed.OPEN WORLD LEADERSHIP CENTER TRUST FUNDFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $6,000,000: Provided, That funds made available to support Russian participants shall only be used for those engaging in free market development, humanitarian activities, and civic engagement, and shall not be used for officials of the central government of Russia.JOHN C. STENNIS CENTER FOR PUBLIC SERVICE TRAINING AND DEVELOPMENTFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000. IIGENERAL PROVISIONSMAINTENANCE AND CARE OF PRIVATE VEHICLES 201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration.FISCAL YEAR LIMITATION
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2021 unless expressly so provided in this Act.RATES OF COMPENSATION AND DESIGNATION 203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto.CONSULTING SERVICES
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law.COSTS OF LBFMC 205.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000.LIMITATION ON TRANSFERS
206.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.GUIDED TOURS OF THE CAPITOL 207. (a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate, unless through regulations as authorized by section 402(b)(8) of the Capitol Visitor Center Act of 2008 (2 U.S.C. 2242(b)(8)).
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol.LIMITATION ON TELECOMMUNICATIONS EQUIPMENT PROCUREMENT 208. (a)None of the funds appropriated or otherwise made available under this Act may be used to acquire telecommunications equipment produced by Huawei Technologies Company or ZTE Corporation for a high or moderate impact information system, as defined for security categorization in the National Institute of Standards and Technology’s (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency, office, or other entity acquiring the equipment or system has—
(1)reviewed the supply chain risk for the information systems against criteria developed by NIST to inform acquisition decisions for high or moderate impact information systems within the Federal Government; (2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the Federal Bureau of Investigation and other appropriate agencies; and
(3)in consultation with the Federal Bureau of Investigation or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such telecommunications equipment for inclusion in a high or moderate impact system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or the Russian Federation. (b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high or moderate impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has—
(1)developed, in consultation with NIST and supply chain risk management experts, a mitigation strategy for any identified risks; (2)determined, in consultation with NIST and the Federal Bureau of Investigation, that the acquisition of such telecommunications equipment for inclusion in a high or moderate impact system is in the vital national security interest of the United States; and
(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate in a manner that identifies the telecommunications equipment for inclusion in a high or moderate impact system intended for acquisition and a detailed description of the mitigation strategies identified in paragraph (1), provided that such report may include a classified annex as necessary.PROHIBITION ON CERTAIN OPERATIONAL EXPENSES 209. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities or other official government activities.PLASTIC WASTE REDUCTION 210.All agencies and offices funded by this division that contract with a food service provider or providers shall confer and coordinate with such food service provider or providers, in consultation with disability advocacy groups, to eliminate or reduce plastic waste, including waste from plastic straws, explore the use of biodegradable items, and increase recycling and composting opportunities.JOINT CONGRESSIONAL COMMITTEE ON INAUGURAL CEREMONIES OF 2021
211.There is hereby appropriated $2,000,000, for the same purposes and under the same authorities and conditions as amounts made available under the heading Joint Items—Joint Congressional Committee on Inaugural Ceremonies of 2021 in division E of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94).CAPITOL COMPLEX HEALTH AND SAFETY 212.In addition to the amounts appropriated under this Act under the heading Office of the Attending Physician, there is hereby appropriated to the Office of the Attending Physician $5,000,000, to remain available until expended, for response to COVID–19, including testing, subject to the same terms and conditions as the amounts appropriated under such heading.GOVERNMENT ACCOUNTABILITY OFFICE SUPPLEMENTAL OVERSIGHT
213.For an additional amount for Salaries and Expenses, $10,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, which shall be for audits and investigations, as authorized by this title: Provided, That not later than 90 days after the date of enactment of this Act, the Government Accountability Office shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan specifying funding estimates and a timeline for such audits and investigations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. This division may be cited as the Legislative Branch Appropriations Act, 2021. JMilitary Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2021 IDEPARTMENT OF DEFENSEMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $628,900,000, to remain available until September 30, 2025: Provided, That, of this amount, not to exceed $147,000,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,716,144,000, to remain available until September 30, 2025: Provided, That, of this amount, not to exceed $261,710,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $616,156,000, to remain available until September 30, 2025: Provided, That, of this amount, not to exceed $212,556,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, defense-Wide(INCLUDING TRANSFER OF FUNDS)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $2,041,909,000, to remain available until September 30, 2025: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided further, That, of the amount, not to exceed $162,076,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $349,437,000, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $44,593,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $64,214,000, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $3,414,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $88,337,000, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $1,218,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $70,995,000, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $3,485,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $23,117,000, to remain available until September 30, 2025: Provided, That, of the amount, not to exceed $3,270,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.North atlantic treaty organizationSecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $173,030,000, to remain available until expended.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $480,447,000, to remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $119,400,000, to remain available until September 30, 2025.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $352,342,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $42,897,000, to remain available until September 30, 2025.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $346,493,000.Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $97,214,000, to remain available until September 30, 2025.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $317,021,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $54,728,000.Department of defenseFamily housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $5,897,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities. Department of defense Military unaccompanied housing improvement fundFor the Department of Defense Military Unaccompanied Housing Improvement Fund, $600,000, to remain available until expended, for unaccompanied housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military unaccompanied housing and supporting facilities.Administrative provisions 101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor.
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles. 103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense.
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made.  105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest.
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction.  107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress.
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement. 109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation.
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress. 111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Gulf, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms.
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Gulf, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor.
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000. 114.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress.
115.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any. 116.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(INCLUDING TRANSFER OF FUNDS)
117.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities. (INCLUDING TRANSFER OF FUNDS)
118.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the Department of Defense Base Closure Account to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred.  119.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission:  Provided further, That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year. 
120.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section.(INCLUDING TRANSFER OF FUNDS) 121.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred. (INCLUDING TRANSFER OF FUNDS)
122.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of March 2011, as in effect on the date of enactment of this Act. 123.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery.
124.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2025: Military Construction, Army, $233,000,000; 
Military Construction, Navy and Marine Corps, $73,100,000; Military Construction, Air Force, $60,000,000;
Military Construction, Army National Guard, $49,835,000; Military Construction, Air National Guard, $29,500,000; and
Military Construction, Air Force Reserve, $25,000,000: Provided, That such funds may only be obligated to carry out construction projects identified in the respective military department’s unfunded priority list for fiscal year 2021 submitted to Congress: Provided further, That such projects are subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That not later than 30 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 125.All amounts appropriated to the Department of Defense—Military Construction, Army, Department of Defense—Military Construction, Navy and Marine Corps, Department of Defense—Military Construction, Air Force, and Department of Defense—Military Construction, Defense-Wide accounts pursuant to the authorization of appropriations in a National Defense Authorization Act specified for fiscal year 2021 in the funding table in section 4601 of that Act shall be immediately available and allotted to contract for the full scope of authorized projects. (RESCISSIONS OF FUNDS)
126.Of the unobligated balances available to the Department of Defense from prior appropriation Acts, the following funds are hereby rescinded from the following accounts in the amounts specified: Military Construction, Navy and Marine Corps, $48,000,000;
Military Construction, Air Force, $9,975,000;  Military Construction, Defense-Wide, $29,838,000; and
Department of Defense Base Closure Account, $50,000,000: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 127.For the purposes of this Act, the term congressional defense committees means the Committees on Armed Services of the House of Representatives and the Senate, the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the Senate, and the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the House of Representatives. 
128.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2023: Military Construction, Army, $48,000,000;
Military Construction, Navy and Marine Corps, $37,700,000; Military Construction, Air Force, $75,700,000; and
Family Housing Construction, Army, $4,500,000: Provided, That such funds may only be obligated to carry out construction projects identified in the respective military department’s cost to complete projects list of previously appropriated projects submitted to Congress: Provided further, That such projects are subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That not later than 30 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section. 129.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2023:
Family Housing Operation and Maintenance, Army, $20,000,000; Family Housing Operation and Maintenance, Navy and Marine Corps, $20,000,000; and
Family Housing Operation and Maintenance, Air Force, $20,000,000. 130.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba.
131.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this or any other Act may be used to consolidate or relocate any element of a United States Air Force Rapid Engineer Deployable Heavy Operational Repair Squadron Engineer (RED HORSE) outside of the United States until the Secretary of the Air Force: (1) completes an analysis and comparison of the cost and infrastructure investment required to consolidate or relocate a RED HORSE squadron outside of the United States versus within the United States; (2) provides to the Committees on Appropriations of both Houses of Congress (the Committees) a report detailing the findings of the cost analysis; and (3) certifies in writing to the Committees that the preferred site for the consolidation or relocation yields the greatest savings for the Air Force: Provided, That the term United States in this section does not include any territory or possession of the United States.
132.For an additional amount for the accounts and in the amounts specified for planning and design, for improving military installation resilience, to remain available until September 30, 2025: Military Construction, Army, $4,000,000;
Military Construction, Navy and Marine Corps, $7,000,000; and Military Construction, Air Force, $4,000,000:
Provided, That not later than 60 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section: 
Provided further, That the Secretary of the military department concerned may not obligate or expend any funds prior to approval by the Committees on Appropriations of both Houses of Congress of the expenditure plan required by this section.
133.For an additional amount for Military Construction, Navy and Marine Corps, $32,200,000, to remain available until September 30, 2025, for child development center construction: Provided, That projects funded using amounts available under this section are subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That amounts made available under this section may not be obligated or expended until the Secretary of the Navy submits to the Committees on Appropriations of both Houses of Congress a detailed expenditure plan not later than 30 days after enactment of this Act.
134.Of the unobligated balances available from prior appropriations Acts under the heading Department of Defense—Military Construction, Defense-Wide, $131,000,000 is hereby rescinded, and in addition to amounts otherwise provided for this fiscal year, an amount of additional new budget authority equivalent to the amount rescinded pursuant to this section is hereby appropriated, to remain available until September 30, 2025, and shall be available for the same purposes and under the same authorities as provided under such heading: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That projects funded using amounts available under this section are subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That amounts made available under this section may not be obligated or expended until the Secretary of Defense, or his or her designee, submits to the Committees on Appropriations of both Houses of Congress a detailed expenditure plan not later than 30 days after enactment of this Act. 
IIDEPARTMENT OF VETERANS AFFAIRSVeterans benefits administrationCOMPENSATION AND PENSIONS(INCLUDING TRANSFER OF FUNDS)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $6,110,251,552, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2020, to remain available until expended; and, in addition, $130,227,650,000, which shall become available on October 1, 2021, to remain available until expended: Provided, That not to exceed $20,115,000 of the amount made available for fiscal year 2022 under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration, and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation:  Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized: Provided further, That funds recovered (including refunds and reimbursable activity) from fiscal year 2020 obligations and disbursements made with funds that became available on October 1, 2019, as provided under this heading in title II of division C of Public Law 115–244, shall be available until expended. READJUSTMENT BENEFITSFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, $14,946,618,000, which shall become available on October 1, 2021, to remain available until expended: Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.VETERANS INSURANCE AND INDEMNITIESFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21 of title 38, United States Code, $2,148,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2020, to remain available until expended; and, in addition, $136,950,000, which shall become available on October 1, 2021, to remain available until expended. VETERANS HOUSING BENEFIT PROGRAM FUNDFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That, during fiscal year 2021, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $204,400,000.VOCATIONAL REHABILITATION LOANS PROGRAM ACCOUNTFor the cost of direct loans, $33,826, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,469,522.In addition, for administrative expenses necessary to carry out the direct loan program, $424,272, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration. NATIVE AMERICAN VETERAN HOUSING LOAN PROGRAM ACCOUNTFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,186,000.GENERAL OPERATING EXPENSES, VETERANS BENEFITS ADMINISTRATIONFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $3,180,000,000: Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: Provided further, That, of the funds made available under this heading, not to exceed 10 percent shall remain available until September 30, 2022. Veterans health administrationMEDICAL SERVICESFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), monthly assistance allowances authorized by section 322(d) of title 38, United States Code, grants authorized by section 521A of title 38, United States Code, and administrative expenses necessary to carry out sections 322(d) and 521A of title 38, United States Code, and hospital care and medical services authorized by section 1787 of title 38, United States Code; $497,468,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2020; and, in addition, $58,897,219,000, plus reimbursements, shall become available on October 1, 2021, and shall remain available until September 30, 2022: Provided, That, of the amount made available on October 1, 2021, under this heading, $1,500,000,000 shall remain available until September 30, 2023: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6:  Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs: Provided further, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading for medical supplies and equipment are available for the acquisition of prosthetics designed specifically for female veterans.MEDICAL COMMUNITY CAREFor necessary expenses for furnishing health care to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, $1,380,800,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2020; and, in addition, $20,148,244,000, plus reimbursements, shall become available on October 1, 2021, and shall remain available until September 30, 2022: Provided, That, of the amount made available on October 1, 2021, under this heading, $2,000,000,000 shall remain available until September 30, 2023.MEDICAL SUPPORT AND COMPLIANCEFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $300,000,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2020; and, in addition, $8,403,117,000, plus reimbursements, shall become available on October 1, 2021, and shall remain available until September 30, 2022: Provided, That, of the amount made available on October 1, 2021, under this heading, $200,000,000 shall remain available until September 30, 2023.MEDICAL FACILITIESFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services; $150,000,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2020; and, in addition, $6,734,680,000, plus reimbursements, shall become available on October 1, 2021, and shall remain available until September 30, 2022: Provided, That, of the amount made available on October 1, 2021, under this heading, $350,000,000 shall remain available until September 30, 2023. MEDICAL AND PROSTHETIC RESEARCHFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $815,000,000, plus reimbursements, shall remain available until September 30, 2022: Provided, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading are available for prosthetic research specifically for female veterans, and for toxic exposure research.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $352,000,000, of which not to exceed 10 percent shall remain available until September 30, 2022. Departmental administrationGENERAL ADMINISTRATION(INCLUDING TRANSFER OF FUNDS)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $365,911,000, of which not to exceed 10 percent shall remain available until September 30, 2022:  Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration. BOARD OF VETERANS APPEALSFor necessary operating expenses of the Board of Veterans Appeals, $196,000,000, of which not to exceed 10 percent shall remain available until September 30, 2022.INFORMATION TECHNOLOGY SYSTEMS(INCLUDING TRANSFER OF FUNDS)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $4,912,000,000, plus reimbursements: Provided, That $1,211,238,000 shall be for pay and associated costs, of which not to exceed 3 percent shall remain available until September 30, 2022: Provided further, That $3,205,216,000 shall be for operations and maintenance, of which not to exceed 5 percent shall remain available until September 30, 2022: Provided further, That $495,546,000 shall be for information technology systems development, and shall remain available until September 30, 2022: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued:  Provided further, That amounts made available for the Information Technology Systems account for development may be transferred among projects or to newly defined projects: Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: Provided further, That the funds made available under this heading for information technology systems development shall be for the projects, and in the amounts, specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). VETERANS ELECTRONIC HEALTH RECORDFor activities related to implementation, preparation, development, interface, management, rollout, and maintenance of a Veterans Electronic Health Record system, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, and salaries and expenses of employees hired under titles 5 and 38, United States Code, $2,627,000,000, to remain available until September 30, 2023:  Provided, That the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress quarterly reports detailing obligations, expenditures, and deployment implementation by facility, including any changes from the deployment plan or schedule: Provided further, That the funds provided in this account shall only be available to the Office of the Deputy Secretary, to be administered by that Office: Provided further, That 25 percent of the funds made available under this heading shall not be available until July 1, 2021, and are contingent upon the Secretary of Veterans Affairs providing a certification within 7 days prior to that date to the Committees on Appropriations of any changes to the deployment schedules. OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $228,000,000, of which not to exceed 10 percent shall remain available until September 30, 2022.CONSTRUCTION, MAJOR PROJECTSFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $1,316,000,000, of which $980,638,000 shall remain available until September 30, 2025, and of which $335,362,000 shall remain available until expended, of which $180,198,000 shall be available for seismic improvement projects and seismic program management activities, including for projects that would otherwise be funded by the Construction, Minor Projects, Medical Facilities or National Cemetery Administration accounts: Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and funds provided for the purchase, security, and maintenance of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project that has not been notified to Congress through the budgetary process or that has not been approved by the Congress through statute, joint resolution, or in the explanatory statement accompanying such Act and presented to the President at the time of enrollment: Provided further, That such sums as may be necessary shall be available to reimburse the General Administration account for payment of salaries and expenses of all Office of Construction and Facilities Management employees to support the full range of capital infrastructure services provided, including minor construction and leasing services: Provided further, That funds made available under this heading for fiscal year 2021, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2021; and (2) by the awarding of a construction contract by September 30, 2022: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above:  Provided further, That notwithstanding the requirements of section 8104(a) of title 38, United States Code, amounts made available under this heading for seismic improvement projects and seismic program management activities shall be available for the completion of both new and existing seismic projects of the Department. CONSTRUCTION, MINOR PROJECTSFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $390,000,000, to remain available until September 30, 2025, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes. GRANTS FOR CONSTRUCTION OF STATE EXTENDED CARE FACILITIESFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $90,000,000, to remain available until expended.GRANTS FOR CONSTRUCTION OF VETERANS CEMETERIESFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $45,000,000, to remain available until expended.Administrative provisions(INCLUDING TRANSFER OF FUNDS) 201.Any appropriation for fiscal year 2021 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed. (INCLUDING TRANSFER OF FUNDS)
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2021, in this or any other Act, under the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code. 204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home. 
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs.  206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2020.
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions. (INCLUDING TRANSFER OF FUNDS) 208.Notwithstanding any other provision of law, during fiscal year 2021, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2021 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside:  Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2021 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program. 
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(INCLUDING TRANSFER OF FUNDS) 210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management, the Office of Employment Discrimination Complaint Adjudication, and the Office of Diversity and Inclusion for all services provided at rates which will recover actual costs but not to exceed $60,096,000 for the Office of Resolution Management, $6,100,000 for the Office of Employment Discrimination Complaint Adjudication, and $5,294,000 for the Office of Diversity and Inclusion: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service. 
211.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received. (INCLUDING TRANSFER OF FUNDS)
212.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects. 213.Amounts made available under Medical Services are available—
(1)for furnishing recreational facilities, supplies, and equipment; and (2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department. (INCLUDING TRANSFER OF FUNDS)
214.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to the Medical Services and Medical Community Care accounts to remain available until expended for the purposes of these accounts.  215.The Secretary of Veterans Affairs may enter into agreements with Federally Qualified Health Centers in the State of Alaska and Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, to provide healthcare, including behavioral health and dental care, to veterans in rural Alaska. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands which are not within the boundaries of the municipality of Anchorage or the Fairbanks North Star Borough. (INCLUDING TRANSFER OF FUNDS)
216.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts. 217.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a report on the financial status of the Department of Veterans Affairs for the preceding quarter: Provided, That, at a minimum, the report shall include the direction contained in the paragraph entitled Quarterly reporting, under the heading General Administration in the joint explanatory statement accompanying Public Law 114–223. (INCLUDING TRANSFER OF FUNDS)
218.Amounts made available under the Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, Board of Veterans Appeals, General Administration, and National Cemetery Administration accounts for fiscal year 2021 may be transferred to or from the Information Technology Systems account: Provided, That such transfers may not result in a more than 10 percent aggregate increase in the total amount made available by this Act for the Information Technology Systems account:  Provided further, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. (INCLUDING TRANSFER OF FUNDS)
219.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2021 for Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $322,932,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress: Provided further, That section 220 of title II of division F of Public Law 116–94 is repealed. (INCLUDING TRANSFER OF FUNDS)
220.Of the amounts appropriated to the Department of Veterans Affairs which become available on October 1, 2021, for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, up to $327,126,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress. (INCLUDING TRANSFER OF FUNDS)
221.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That, notwithstanding section 1704(b)(3) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), amounts transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund shall remain available until expended. (INCLUDING TRANSFER OF FUNDS)
222.Of the amounts available in this title for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code.  223.None of the funds available to the Department of Veterans Affairs, in this or any other Act, may be used to replace the current system by which the Veterans Integrated Service Networks select and contract for diabetes monitoring supplies and equipment.
224.The Secretary of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in a major construction project that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings.
225.None of the funds made available for Construction, Major Projects may be used for a project in excess of the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations unless the Secretary of Veterans Affairs receives approval from the Committees on Appropriations of both Houses of Congress. 226.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report containing performance measures and data from each Veterans Benefits Administration Regional Office: Provided, That, at a minimum, the report shall include the direction contained in the section entitled Disability claims backlog, under the heading General Operating Expenses, Veterans Benefits Administration in the joint explanatory statement accompanying Public Law 114–223: Provided further, That the report shall also include information on the number of appeals pending at the Veterans Benefits Administration as well as the Board of Veterans Appeals on a quarterly basis. 
227.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another. 228.The Secretary of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $1,000,000.(INCLUDING TRANSFER OF FUNDS)
229.The Secretary of Veterans Affairs, upon determination that such action is necessary to address needs of the Veterans Health Administration, may transfer to the Medical Services account any discretionary appropriations made available for fiscal year 2021 in this title (except appropriations made to the General Operating Expenses, Veterans Benefits Administration account) or any discretionary unobligated balances within the Department of Veterans Affairs, including those appropriated for fiscal year 2021, that were provided in advance by appropriations Acts: Provided, That transfers shall be made only with the approval of the Office of Management and Budget: Provided further, That the transfer authority provided in this section is in addition to any other transfer authority provided by law: Provided further, That no amounts may be transferred from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such authority to transfer may not be used unless for higher priority items, based on emergent healthcare requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by Congress: Provided further, That, upon determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation and shall be available for the same purposes as originally appropriated: Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request. (INCLUDING TRANSFER OF FUNDS)
230.Amounts made available for the Department of Veterans Affairs for fiscal year 2021, under the Board of Veterans Appeals and the General Operating Expenses, Veterans Benefits Administration accounts may be transferred between such accounts: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request.
231.The Secretary of Veterans Affairs may not reprogram funds among major construction projects or programs if such instance of reprogramming will exceed $7,000,000, unless such reprogramming is approved by the Committees on Appropriations of both Houses of Congress.  232. (a)The Secretary of Veterans Affairs shall ensure that the toll-free suicide hotline under section 1720F(h) of title 38, United States Code—
(1)provides to individuals who contact the hotline immediate assistance from a trained professional; and (2)adheres to all requirements of the American Association of Suicidology.
(b)
(1)None of the funds made available by this Act may be used to enforce or otherwise carry out any Executive action that prohibits the Secretary of Veterans Affairs from appointing an individual to occupy a vacant civil service position, or establishing a new civil service position, at the Department of Veterans Affairs with respect to such a position relating to the hotline specified in subsection (a). (2)In this subsection—
(A)the term civil service has the meaning given such term in section 2101(1) of title 5, United States Code; and (B)the term Executive action includes—
(i)any Executive order, presidential memorandum, or other action by the President; and (ii)any agency policy, order, or other directive.
(c)
(1)The Secretary of Veterans Affairs shall conduct a study on the effectiveness of the hotline specified in subsection (a) during the 5-year period beginning on January 1, 2016, based on an analysis of national suicide data and data collected from such hotline. (2)At a minimum, the study required by paragraph (1) shall—
(A)determine the number of veterans who contact the hotline specified in subsection (a) and who receive follow up services from the hotline or mental health services from the Department of Veterans Affairs thereafter; (B)determine the number of veterans who contact the hotline who are not referred to, or do not continue receiving, mental health care who commit suicide; and
(C)determine the number of veterans described in subparagraph (A) who commit or attempt suicide.  233.Effective during the period beginning on October 1, 2018 and ending on January 1, 2024, none of the funds made available to the Secretary of Veterans Affairs by this or any other Act may be obligated or expended in contravention of the Veterans Health Administration Clinical Preventive Services Guidance Statement on the Veterans Health Administration’s Screening for Breast Cancer Guidance published on May 10, 2017, as issued by the Veterans Health Administration National Center for Health Promotion and Disease Prevention. 
234.
(a)Notwithstanding any other provision of law, the amounts appropriated or otherwise made available to the Department of Veterans Affairs for the Medical Services account may be used to provide— (1)fertility counseling and treatment using assisted reproductive technology to a covered veteran or the spouse of a covered veteran; or
(2)adoption reimbursement to a covered veteran. (b)In this section:
(1)The term service-connected has the meaning given such term in section 101 of title 38, United States Code. (2)The term covered veteran means a veteran, as such term is defined in section 101 of title 38, United States Code, who has a service-connected disability that results in the inability of the veteran to procreate without the use of fertility treatment.
(3)The term assisted reproductive technology means benefits relating to reproductive assistance provided to a member of the Armed Forces who incurs a serious injury or illness on active duty pursuant to section 1074(c)(4)(A) of title 10, United States Code, as described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such policy, including any limitations on the amount of such benefits available to such a member except that— (A)the time periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and
(B)such term includes embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage. (4)The term adoption reimbursement means reimbursement for the adoption-related expenses for an adoption that is finalized after the date of the enactment of this Act under the same terms as apply under the adoption reimbursement program of the Department of Defense, as authorized in Department of Defense Instruction 1341.09, including the reimbursement limits and requirements set forth in such instruction.
(c)Amounts made available for the purposes specified in subsection (a) of this section are subject to the requirements for funds contained in section 508 of division H of the Consolidated Appropriations Act, 2018 (Public Law 115–141).  235.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code. 
236.Section 842 of Public Law 109–115 shall not apply to conversion of an activity or function of the Veterans Health Administration, Veterans Benefits Administration, or National Cemetery Administration to contractor performance by a business concern that is at least 51 percent owned by one or more Indian tribes as defined in section 5304(e) of title 25, United States Code, or one or more Native Hawaiian Organizations as defined in section 637(a)(15) of title 15, United States Code.  237. (a)Except as provided in subsection (b), the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Labor, shall discontinue using Social Security account numbers to identify individuals in all information systems of the Department of Veterans Affairs as follows:
(1)For all veterans submitting to the Secretary of Veterans Affairs new claims for benefits under laws administered by the Secretary, not later than March 23, 2023. (2)For all individuals not described in paragraph (1), not later than March 23, 2026.
(b)The Secretary of Veterans Affairs may use a Social Security account number to identify an individual in an information system of the Department of Veterans Affairs if and only if the use of such number is required to obtain information the Secretary requires from an information system that is not under the jurisdiction of the Secretary. (c)The matter in subsections (a) and (b) shall supersede section 238 of Public Law 116–94. 
238.For funds provided to the Department of Veterans Affairs for each of fiscal year 2021 and 2022 for Medical Services, section 239 of division A of Public Law 114–223 shall apply.  239.None of the funds appropriated in this or prior appropriations Acts or otherwise made available to the Department of Veterans Affairs may be used to transfer any amounts from the Filipino Veterans Equity Compensation Fund to any other account within the Department of Veterans Affairs. 
240.Of the funds provided to the Department of Veterans Affairs for each of fiscal year 2021 and fiscal year 2022 for Medical Services, funds may be used in each year to carry out and expand the child care program authorized by section 205 of Public Law 111–163, notwithstanding subsection (e) of such section.  241.None of the funds appropriated or otherwise made available in this title may be used by the Secretary of Veterans Affairs to enter into an agreement related to resolving a dispute or claim with an individual that would restrict in any way the individual from speaking to members of Congress or their staff on any topic not otherwise prohibited from disclosure by Federal law or required by Executive order to be kept secret in the interest of national defense or the conduct of foreign affairs. 
242.For funds provided to the Department of Veterans Affairs for each of fiscal year 2021 and 2022, section 258 of division A of Public Law 114–223 shall apply.  243. (a)None of the funds appropriated or otherwise made available by this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency of the United States Government over which such Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede the access of such Inspector General to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to such Inspector General and expressly limits the right of access of such Inspector General.
(b)A department or agency covered by this section shall provide its Inspector General access to all records, documents, and other materials in a timely manner. (c)Each Inspector General covered by this section shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.).
(d)Each Inspector General covered by this section shall report to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives within 5 calendar days of any failure by any department or agency covered by this section to comply with this section.  244.None of the funds made available in this Act may be used in a manner that would increase wait times for veterans who seek care at medical facilities of the Department of Veterans Affairs.
245.None of the funds appropriated or otherwise made available by this Act to the Veterans Health Administration may be used in fiscal year 2021 to convert any program which received specific purpose funds in fiscal year 2020 to a general purpose funded program unless the Secretary of Veterans Affairs submits written notification of any such proposal to the Committees on Appropriations of both Houses of Congress at least 30 days prior to any such action and an approval is issued by the Committees. 246.For funds provided to the Department of Veterans Affairs for each of fiscal year 2021 and 2022, section 248 of division A of Public Law 114–223 shall apply. 
247.
(a)None of the funds appropriated or otherwise made available by this Act may be used to conduct research commencing on or after October 1, 2019, that uses any canine, feline, or non-human primate unless the Secretary of Veterans Affairs approves such research specifically and in writing pursuant to subsection (b). (b) (1)The Secretary of Veterans Affairs may approve the conduct of research commencing on or after October 1, 2019, using canines, felines, or non-human primates if the Secretary determines that—
(A)the scientific objectives of the research can only be met by using such canines, felines, or non-human primates; (B)such scientific objectives are directly related to an illness or injury that is combat-related; and
(C)the research is consistent with the revised Department of Veterans Affairs canine research policy document dated December 15, 2017, including any subsequent revisions to such document. (2)The Secretary may not delegate the authority under this subsection.
(c)If the Secretary approves any new research pursuant to subsection (b), not later than 30 days before the commencement of such research, the Secretary shall submit to the Committees on Appropriations of the Senate and House of Representatives a report describing— (1)the nature of the research to be conducted using canines, felines, or non-human primates;
(2)the date on which the Secretary approved the research; (3)the justification for the determination of the Secretary that the scientific objectives of such research could only be met using canines, felines, or non-human primates;
(4)the frequency and duration of such research; and (5)the protocols in place to ensure the necessity, safety, and efficacy of the research; and
(d)Not later than 180 days after the date of the enactment of this Act, and biannually thereafter, the Secretary shall submit to such Committees a report describing— (1)any research being conducted by the Department of Veterans Affairs using canines, felines, or non-human primates as of the date of the submittal of the report; 
(2)the circumstances under which such research was conducted using canines, felines, or non-human primates; (3)the justification for using canines, felines, or non-human primates to conduct such research; and
(4)the protocols in place to ensure the necessity, safety, and efficacy of such research. (e)Not later than December 31, 2021, the Secretary shall submit to such Committees an updated plan under which the Secretary will eliminate or reduce the research conducted using canines, felines, or non-human primates by not later than 5 years after the date of enactment of Public Law 116–94.
248.
(a)The Secretary of Veterans Affairs may use amounts appropriated or otherwise made available in this title to ensure that the ratio of veterans to full-time employment equivalents within any program of rehabilitation conducted under chapter 31 of title 38, United States Code, does not exceed 125 veterans to one full-time employment equivalent. (b)Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the programs of rehabilitation conducted under chapter 31 of title 38, United States Code, including—
(1)an assessment of the veteran-to-staff ratio for each such program; and (2)recommendations for such action as the Secretary considers necessary to reduce the veteran-to-staff ratio for each such program. 
249.None of the funds made available by this Act may be used by the Secretary of Veterans Affairs to close the community based outpatient clinic located in Bainbridge, New York, until the Secretary of Veterans Affairs submits to the Committees on Appropriations of the House of Representatives and the Senate a market area assessment.  250.Amounts made available for the Veterans Health Administration, Medical Community Care account in this or any other Act for fiscal years 2021 and 2022 may be used for expenses that would otherwise be payable from the Veterans Choice Fund established by section 802 of the Veterans Access, Choice, and Accountability Act, as amended (38 U.S.C. 1701 note).
251.Obligations and expenditures applicable to the Medical Services account in fiscal years 2017 through 2019 for aid to state homes (as authorized by section 1741 of title 38, United States Code) shall remain in the Medical Community Care account for such fiscal years. 252.Of the amounts made available for the Department of Veterans Affairs for fiscal year 2021, in this or any other Act, under the Veterans Health Administration—Medical Services, Veterans Health Administration—Medical Community Care, Veterans Health Administration—Medical Support and Compliance, and Veterans Health Administration—Medical Facilities accounts, $660,691,000 shall be made available for gender-specific care for women.
253
(a)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a plan to reduce the chances that clinical mistakes by employees of the Department of Veterans Affairs will result in adverse events that require institutional or clinical disclosures and to prevent any unnecessary hardship for patients and families impacted by such adverse events. (b)ElementsThe plan required by subsection (a) shall include the following:
(1)A description of a process for the timely identification of individuals impacted by disclosures described in subsection (a) and the process for contacting those individuals or their next of kin. (2)A description of procedures for expediting any remedial or follow-up care required for those individuals.
(3)A detailed outline of proposed changes to the process of the Department for clinical quality checks and oversight. (4)A communication plan to ensure all facilities of the Department are made aware of any requirements updated pursuant to the plan.
(5)A timeline detailing the implementation of the plan. (6)An identification of the senior executive of the Department responsible for ensuring compliance with the plan.
(7)An identification of potential impacts of the plan on timely diagnoses for patients. (8)An identification of the processes and procedures for employees of the Department to make leadership at the facility and the Department aware of adverse events that are concerning and that result in disclosures and to ensure that the medical impact on veterans of such disclosures is minimized.
(c)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate; and
(2)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives. (RESCISSIONS OF FUNDS) 254.Of the unobligated balances available to the Department of Veterans Affairs from prior appropriations Acts, the following funds are hereby rescinded from the following accounts in the amounts specified:
Veterans Benefits Administration, General Operating Expenses, Veterans Benefits Administration, $16,000,000; Veterans Health Administration, Medical Services, $100,000,000;
Veterans Health Administration, Medical Support and Compliance, $15,000,000; Veterans Health Administration, Medical and Prosthetic Research, $20,000,000;
Departmental Administration, General Administration, $12,000,000; Departmental Administration, Information Technology Systems, $37,500,000;
Departmental Administration, Veterans Electronic Health Record, $20,000,000; and Departmental Administration, Construction, Minor Projects, $35,700,000:
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.
IIIRELATED AGENCIESAmerican battle monuments commissionSALARIES AND EXPENSESFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $15,000 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $84,100,000, to remain available until expended.FOREIGN CURRENCY FLUCTUATIONS ACCOUNTFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United States court of appeals for veterans claimsSALARIES AND EXPENSESFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $37,100,000:  Provided, That $3,286,509 shall be available for the purpose of providing financial assistance as described and in accordance with the process and reporting procedures set forth under this heading in Public Law 102–229. Department of defense—CivilCemeterial expenses, armySALARIES AND EXPENSESFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $2,000 for official reception and representation expenses, $81,815,000, of which not to exceed $15,000,000 shall remain available until September 30, 2023. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account. Armed forces retirement homeTRUST FUNDFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $75,300,000, to remain available until September 30, 2022, of which $9,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi:  Provided, That of the amounts made available under this heading from funds available in the Armed Forces Retirement Home Trust Fund, $22,000,000 shall be paid from the general fund of the Treasury to the Trust Fund. Administrative provision
301.Amounts deposited into the special account established under 10 U.S.C. 7727 are appropriated and shall be available until expended to support activities at the Army National Military Cemeteries. IVOVERSEAS CONTINGENCY OPERATIONSDEPARTMENT OF DEFENSEMilitary construction, armyFor an additional amount for Military Construction, Army, $16,111,000, to remain available until September 30, 2025, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military construction, navy and marine corpsFor an additional amount for Military Construction, Navy and Marine Corps, $70,020,000, to remain available until September 30, 2025, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military construction, air forceFor an additional amount for Military Construction, Air Force $263,869,000, to remain available until September 30, 2025, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative provision
401.None of the funds appropriated for military construction projects outside the United States under this title may be obligated or expended for planning and design of any project associated with the European Deterrence Initiative until the Secretary of Defense develops and submits to the congressional defense committees, in a classified and unclassified format, a list of all of the military construction projects associated with the European Deterrence Initiative which the Secretary anticipates will be carried out during each of the fiscal years 2022 through 2026. VGENERAL PROVISIONS 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates. 503.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service activities. 
504.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 505.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act.
506.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives. 507. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or
(2)the report contains confidential or proprietary information.  (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.
508.
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
509.None of the funds made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 510.None of the funds made available in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989.
511.None of the funds made available by this Act may be used in contravention of section 101(e)(8) of title 10, United States Code. 512. (a)In generalNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense.
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who—
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is—
(A)in the custody or under the effective control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. 
513.Title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended under the heading Department of Veterans Affairs—Departmental Administration—Grants for Construction of State Extended Care Facilities by striking including to modify or alter existing hospital, nursing home, and domiciliary facilities in State homes: Provided, and inserting in lieu thereof the following: which shall be for modifying or altering existing hospital, nursing home, and domiciliary facilities in State homes or for previously awarded projects, for covering construction cost increases due to the coronavirus: Provided, That the Secretary shall conduct a new competition or competitions to award grants to States using funds provided under this heading in this Act: Provided further, That such grants may be made to reimburse States for the costs of modifications or alterations that have been initiated or completed before an application for a grant under this section is approved by the Secretary: Provided further, That such grants may be made to assist States with covering increased construction and construction administration costs as a result of the coronavirus that will or have occurred on previously awarded projects: Provided further, That the use of funds provided under this heading in this Act shall not be subject to state matching fund requirements, application requirements, cost thresholds, priority lists, deadlines, award dates under sections 8134 and 8135 of title 38, United States Code, and part 59 of chapter I of title 38, Code of Federal Regulations, and shall not be subject to requirements of section 501(d) of title 38, United States Code: Provided further, That the Secretary may establish and adjust rolling deadlines for applications for such grants and may issue multiple rounds of application periods for the award of such grants under this section: Provided further,: Provided, That amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
514.Of the unobligated balances available to the Department of Veterans Affairs from title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) for Veterans Health Administration, Medical Services, funds may be transferred to the following accounts in the amounts specified: General Operating Expenses, Veterans Benefits Administration, up to $140,000,000;
National Cemetery Administration, up to $26,000,000; and Departmental Administration, Board of Veterans Appeals, up to $1,000,000:
Provided, That the transferred funds shall be used for personnel costs and other expenses to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the elimination of backlogs that may have occurred: 
Provided further, That the transferred funds shall be in addition to any other funds made available for this purpose: 
Provided further, That the transferred funds may not be used to increase the number of full-time equivalent positions: 
Provided further, That the amounts transferred in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
515.Of the unobligated balances available to the Department of Veterans Affairs from title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) for Veterans Health Administration, Medical Services, funds may be transferred to the following accounts in the amounts specified: General Operating Expenses, Veterans Benefits Administration, up to $198,000,000; and
Departmental Administration, Information Technology Systems, up to $45,000,000: Provided, That the transferred funds shall be used to prevent, prepare for, and respond to coronavirus, domestically or internationally, to improve the Veterans Benefits Administration’s education systems, including implementation of changes to chapters 30 through 36 of part III of title 38, United States Code in the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48), in a bill to authorize the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions, and for other purposes (Public Law 116–128), and in the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140): Provided further, That funds transferred to Departmental Administration, Information Technology Systems pursuant to this section shall be transferred to the information technology systems development subaccount: Provided further, That the transferred funds shall be in addition to any other funds made available for this purpose: Provided further, That the amounts transferred in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 516.Section 20013(b) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (2)in the matter preceding subparagraph (A), as so redesignated, by inserting (1) before In the case; and
(3)by adding at the end the following: (2) If the Secretary waives any limit on grant amounts or rates for per diem payments under paragraph (1), notwithstanding section 2012(a)(2)(B) of such title, the maximum rate for per diem payments described in paragraph (1)(B) shall be three times the rate authorized for State homes for domiciliary care under section 1741 of such title.: Provided, That amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  517.Of the unobligated balances available to the Department of Veterans Affairs from title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) for Veterans Health Administration, Medical Services, up to $100,000,000 may be transferred to Veterans Health Administration, Medical Community Care: Provided, That funds transferred pursuant to this section shall be used to provide a one-time emergency payment to existing State Extended Care Facilities for Veterans to prevent, prepare for, and respond to coronavirus: Provided further, That such payments shall be in proportion to each State’s share of the total resident capacity in such facilities as of the date of enactment of this Act where such capacity includes only veterans on whose behalf the Department pays a per diem payment pursuant to 38 U.S.C. 1741 or 1745: Provided further, That the amounts transferred in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. This division may be cited as the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2021. KDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2021 IDepartment of State and Related AgencyDepartment of StateAdministration of foreign affairsDIPLOMATIC PROGRAMSFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $9,170,013,000, of which $757,367,000 may remain available until September 30, 2022, and of which up to $4,120,899,000 may remain available until expended for Worldwide Security Protection: Provided, That of the amount made available under this heading for Worldwide Security Protection, $2,226,122,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows:
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948 (62 Stat. 11; Chapter 36), $2,990,820,000, of which up to $534,782,000 is for Worldwide Security Protection. (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,808,415,000.
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation, and disarmament activities as authorized, $763,428,000. (4)Security programsFor necessary expenses for security activities, $3,607,350,000, of which up to $3,586,117,000 is for Worldwide Security Protection.
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and
(B)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities. (6)Transfer of funds, reprogramming, and other matters (A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act.
(B)Of the amount made available under this heading for Worldwide Security Protection, not to exceed $50,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized: Provided, That the exercise of the authority provided by this subparagraph shall be subject to prior consultation with the Committees on Appropriations.
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title. CAPITAL INVESTMENT FUNDFor necessary expenses of the Capital Investment Fund, as authorized, $250,000,000, to remain available until expended.OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General, $90,829,000, of which $13,624,000 may remain available until September 30, 2022: Provided, That funds appropriated under this heading are made available notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)), as it relates to post inspections. In addition, for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight, $54,900,000, to remain available until September 30, 2022, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading that are made available for the printing and reproduction costs of SIGAR shall not exceed amounts for such costs during the prior fiscal year. EDUCATIONAL AND CULTURAL EXCHANGE PROGRAMSFor necessary expenses of educational and cultural exchange programs, as authorized, $740,300,000, to remain available until expended, of which not less than $274,000,000 shall be for the Fulbright Program and not less than $113,860,000 shall be for Citizen Exchange Program: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That funds appropriated under this heading that are made available for the Benjamin Gilman International Scholarships Program shall also be made available for the John S. McCain Scholars Program, pursuant to section 7075 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That funds appropriated under this heading shall be made available for the Community Engagement Exchange Program as described under the heading Civil Society Exchange Program in Senate Report 116–126: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.REPRESENTATION EXPENSESFor representation expenses as authorized, $7,415,000.PROTECTION OF FOREIGN MISSIONS AND OFFICIALSFor necessary expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2022.EMBASSY SECURITY, CONSTRUCTION, AND MAINTENANCEFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for real property that are owned or leased by the Department of State, and renovating, in addition to funds otherwise available, the Harry S Truman Building, $769,055,000, to remain available until September 30, 2025, of which not to exceed $25,000 may be used for overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,181,394,000, to remain available until expended, of which $824,287,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.EMERGENCIES IN THE DIPLOMATIC AND CONSULAR SERVICEFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $7,885,000, to remain available until expended, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account.REPATRIATION LOANS PROGRAM ACCOUNTFor the cost of direct loans, $2,500,000, as authorized:  Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $6,311,992.PAYMENT TO THE AMERICAN INSTITUTE IN TAIWANFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $31,963,000.INTERNATIONAL CENTER, WASHINGTON, DISTRICT OF COLUMBIANot to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $2,743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section.PAYMENT TO THE FOREIGN SERVICE RETIREMENT AND DISABILITY FUNDFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.International organizationsCONTRIBUTIONS TO INTERNATIONAL ORGANIZATIONSFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress, $1,505,928,000, of which $96,240,000, to remain available until September 30, 2022, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings. CONTRIBUTIONS FOR INTERNATIONAL PEACEKEEPING ACTIVITIESFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $1,456,314,000, of which $705,994,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That of the funds made available under this heading, up to $818,542,000 may remain available until September 30, 2022: Provided further, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years:  Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to hold accountable individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the website of the United Nations:  Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That any payment of arrearages with funds appropriated by this Act shall be subject to the regular notification procedures of the Committees on Appropriations.International commissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:INTERNATIONAL BOUNDARY AND WATER COMMISSION, UNITED STATES AND MEXICOFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:SALARIES AND EXPENSESFor salaries and expenses, not otherwise provided for, $49,770,000, of which $7,466,000 may remain available until September 30, 2022.CONSTRUCTIONFor detailed plan preparation and construction of authorized projects, $49,000,000, to remain available until expended, as authorized: Provided, That of the funds appropriated under this heading in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for the United States Section, except for funds designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, up to $5,000,000 may be transferred to, and merged with, funds appropriated under the heading Salaries and Expenses to carry out the purposes of the United States Section, which shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That such transfer authority is in addition to any other transfer authority provided in this Act.AMERICAN SECTIONS, INTERNATIONAL COMMISSIONSFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and for technical assistance grants and the Community Assistance Program of the North American Development Bank, $15,008,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $1,250,000 may remain available until September 30, 2022, and up to $9,000 may be made available for representation expenses: Provided further, That of the amount provided under this heading for the International Boundary Commission, up to $1,000 may be made available for representation expenses.INTERNATIONAL FISHERIES COMMISSIONSFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $62,846,000:  Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.RELATED AGENCYUnited States agency for global mediaINTERNATIONAL BROADCASTING OPERATIONSFor necessary expenses to enable the United States Agency for Global Media (USAGM), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $793,257,000: Provided, That in addition to amounts otherwise available for such purposes, up to $40,708,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $20,000,000 shall be for Internet freedom programs: Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That funds appropriated under this heading shall be allocated in accordance with the table included under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That notwithstanding the previous proviso, funds may be reprogrammed within and between amounts designated in such table, subject to the regular notification procedures of the Committees on Appropriations, except that no such reprogramming may reduce a designated amount by more than 5 percent: Provided further, That funds appropriated under this heading shall be made available in accordance with the principles and standards set forth in section 303(a) and (b) of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) and section 305(b) of such Act (22 U.S.C. 6204): Provided further, That the USAGM Chief Executive Officer shall notify the Committees on Appropriations within 15 days of any determination by the USAGM that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in section 303(a) and (b) of such Act or the entity’s journalistic code of ethics: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes: Provided further, That significant modifications to USAGM broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all USAGM language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That up to $7,000,000 from the USAGM Buying Power Maintenance account may be transferred to, and merged with, funds appropriated by this Act under the heading International Broadcasting Operations, which shall remain available until expended: Provided further, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law and shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. BROADCASTING CAPITAL IMPROVEMENTSFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $9,700,000, to remain available until expended, as authorized.RELATED PROGRAMSThe asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $20,000,000, to remain available until expended: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Foundation not later than 60 days after enactment of this Act.United States institute of peaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $45,000,000, to remain available until September 30, 2022, which shall not be used for construction activities.Center for middle eastern-Western dialogue trust fundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2021, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2021, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452 note), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2021, to remain available until expended.East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $19,700,000: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Center not later than 60 days after enactment of this Act.National endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $300,000,000, to remain available until expended, of which $195,840,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $104,160,000 shall be for democracy programs:  Provided, That the requirements of section 7061(a) of this Act shall not apply to funds made available under this heading: Provided further, That funds appropriated under this heading shall be apportioned and obligated to the Endowment not later than 60 days after enactment of this Act.OTHER COMMISSIONSCommission for the preservation of america’s heritage abroadSALARIES AND EXPENSESFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $642,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2021: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.United States commission on international religious freedomSALARIES AND EXPENSESFor necessary expenses for the United States Commission on International Religious Freedom, as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2022, including not more than $4,000 for representation expenses.Commission on security and cooperation in europeSALARIES AND EXPENSESFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304 (22 U.S.C. 3001 et seq.), $2,908,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2022.Congressional-executive commission on the people's republic of chinaSALARIES AND EXPENSESFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,250,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2022.United States-China economic and security review commissionSALARIES AND EXPENSESFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $4,000,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2022: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2021 and shall apply to funds appropriated under this heading.
IIUNITED STATES AGENCY FOR INTERNATIONAL DEVELOPMENTFunds appropriated to the PresidentOPERATING EXPENSESFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,377,747,000, of which up to $206,662,000 may remain available until September 30, 2022: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations not later than 60 days after enactment of this Act on changes to the account structure as described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).CAPITAL INVESTMENT FUNDFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $258,200,000, to remain available until expended:  Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations. OFFICE OF INSPECTOR GENERALFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $75,500,000, of which up to $11,325,000 may remain available until September 30, 2022, for the Office of Inspector General of the United States Agency for International Development. IIIBILATERAL ECONOMIC ASSISTANCEFunds appropriated to the PresidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows:GLOBAL HEALTH PROGRAMSFor necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $3,265,950,000, to remain available until September 30, 2022, and which shall be apportioned directly to the United States Agency for International Development not later than 60 days after enactment of this Act: Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats, including zoonotic diseases; and (8) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to The GAVI Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion:  Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency:  Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use. In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,930,000,000, to remain available until September 30, 2025, which shall be apportioned directly to the Department of State not later than 60 days after enactment of this Act: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund): Provided further, That the amount of such contribution shall be $1,560,000,000 and shall be for the second installment of the sixth replenishment: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2021 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator. DEVELOPMENT ASSISTANCEFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $3,500,000,000, to remain available until September 30, 2022: Provided, That funds made available under this heading shall be apportioned directly to the United States Agency for International Development not later than 60 days after enactment of this Act.INTERNATIONAL DISASTER ASSISTANCEFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $4,395,362,000, to remain available until expended, of which $1,914,041,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds made available under this heading shall be apportioned to the United States Agency for International Development not later than 60 days after enactment of this Act.TRANSITION INITIATIVESFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, and to support transition to democracy and long-term development of countries in crisis, $92,043,000, to remain available until expended: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new, or terminating a, program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations. COMPLEX CRISES FUNDFor necessary expenses to carry out the provisions of section 509(b) of the Global Fragility Act of 2019 (title V of division J of Public Law 116–94), $30,000,000, to remain available until expended:  Provided, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading shall be apportioned to the United States Agency for International Development not later than 60 days after enactment of this Act.ECONOMIC SUPPORT FUNDFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $3,151,963,000, to remain available until September 30, 2022.DEMOCRACY FUNDFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of Public Law 98–164 (22 U.S.C. 4411), $190,450,000, to remain available until September 30, 2022, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State, and shall be apportioned to such Bureau not later than 60 days after enactment of this Act: Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes:  Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the initial obligation of funds appropriated under this paragraph.For an additional amount for such purposes, $100,250,000, to remain available until September 30, 2022, which shall be made available for the Bureau for Development, Democracy, and Innovation, United States Agency for International Development, and shall be apportioned to such Bureau not later than 60 days after enactment of this Act.ASSISTANCE FOR EUROPE, EURASIA AND CENTRAL ASIAFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $770,334,000, to remain available until September 30, 2022, which shall be available, notwithstanding any other provision of law, except section 7047 of this Act, for assistance and related programs for countries identified in section 3 of the FREEDOM Support Act (22 U.S.C. 5801) and section 3(c) of the SEED Act of 1989 (22 U.S.C. 5402), in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and “International Narcotics Control and Law Enforcement” that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of the FREEDOM Support Act and section 601 of the SEED Act of 1989: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance: Provided further, That funds appropriated under this heading may be made available for contributions to multilateral initiatives to counter hybrid threats: Provided further, That any notification of funds made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable: Provided further, That of the funds appropriated under this heading, not less than $2,000,000, to remain available until expended, shall be transferred to, and merged with, funds appropriated by this Act under the heading Economic Support Fund for joint dialogues in support of the Eastern Mediterranean Partnership in the manner specified under this heading in House Report 116–444: Provided further, That such funds shall be administered by, and under the policy direction of, the coordinator designated pursuant to section 102 of the FREEDOM Support Act and section 601 of the SEED Act of 1989. Department of StateMIGRATION AND REFUGEE ASSISTANCEFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601), and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.); allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $3,432,000,000, to remain available until expended, of which: $1,701,417,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements; and $5,000,000 shall be made available for refugees resettling in Israel.UNITED STATES EMERGENCY REFUGEE AND MIGRATION ASSISTANCE FUNDFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)), $100,000, to remain available until expended: Provided, That amounts in excess of the limitation contained in paragraph (2) of such section shall be transferred to, and merged with, funds made available by this Act under the heading Migration and Refugee Assistance.Independent agenciesPEACE CORPS(INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $410,500,000, of which $6,330,000 is for the Office of Inspector General, to remain available until September 30, 2022: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That in addition to the requirements under section 7015(a) of this Act, the Peace Corps shall consult with the Committees on Appropriations prior to any decision to open, close, or suspend a domestic or overseas office or a country program unless there is a substantial risk to volunteers or other Peace Corps personnel: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading. MILLENNIUM CHALLENGE CORPORATIONFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $912,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $112,000,000 may be available for administrative expenses of the Millennium Challenge Corporation: Provided further, That section 605(e) of the MCA (22 U.S.C. 7704(e)) shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA (22 U.S.C. 7708) only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses. INTER-AMERICAN FOUNDATIONFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $38,000,000, to remain available until September 30, 2022: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.UNITED STATES AFRICAN DEVELOPMENT FOUNDATIONFor necessary expenses to carry out the African Development Foundation Act (title V of Public Law 96–533; 22 U.S.C. 290h et seq.), $33,000,000, to remain available until September 30, 2022, of which not to exceed $2,000 may be available for representation expenses: Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes. Department of the treasuryINTERNATIONAL AFFAIRS TECHNICAL ASSISTANCEFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $33,000,000, to remain available until expended, of which not more than $6,600,000 may be used for administrative expenses:  Provided, That amounts made available under this heading may be made available to contract for services as described in section 129(d)(3)(A) of the Foreign Assistance Act of 1961, without regard to the location in which such services are performed.DEBT RESTRUCTURINGFor the costs, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees, as the President may determine, for which funds have been appropriated or otherwise made available for programs within the International Affairs Budget Function 150, including the cost of selling, reducing, or canceling amounts owed to the United States as a result of concessional loans made to eligible countries, pursuant to part V of the Foreign Assistance Act of 1961, $15,000,000, to remain available until September 30, 2023.In addition, for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees for Somalia or credits extended to Somalia, as the President may determine, including the cost of selling, reducing, or cancelling amounts owed to the United States, in the event that Somalia has met the domestic and internationally-agreed conditions and such modification is consistent with United States law and foreign policy considerations, $78,000,000, to remain available until expended, which may be used notwithstanding any other provision of law:  Provided, That funds made available by this paragraph shall be subject to prior consultation with the appropriate congressional committees and subject to the regular notification procedures of the Committees on Appropriations.In addition, for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees for or credits extended to Sudan, $111,000,000, to remain available until expended, which may be used notwithstanding any other provision of law, in the event Sudan meets the domestic and internationally agreed conditions and the modifications are consistent with United States law and foreign policy considerations. IVINTERNATIONAL SECURITY ASSISTANCEDepartment of StateINTERNATIONAL NARCOTICS CONTROL AND LAW ENFORCEMENTFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,385,573,000, to remain available until September 30, 2022: Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, judges, and other judicial authorities, utilizing regional partners: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds made available under this heading for Program Development and Support may be made available notwithstanding pre-obligation requirements contained in this Act, except for the notification requirements of section 7015. NONPROLIFERATION, ANTI-TERRORISM, DEMINING AND RELATED PROGRAMSFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $889,247,000, to remain available until September 30, 2022, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act (22 U.S.C. 5854), section 23 of the Arms Export Control Act (22 U.S.C. 2763), or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): Provided, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.PEACEKEEPING OPERATIONSFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $440,759,000, of which $325,213,000, to remain available until September 30, 2022, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of the Foreign Assistance Act of 1961, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $25,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai and not less than $71,000,000 shall be made available for the Global Peace Operations Initiative: Provided further, That funds appropriated under this heading may be made available to pay assessed expenses of international peacekeeping activities in Somalia under the same terms and conditions, as applicable, as funds appropriated by this Act under the heading Contributions for International Peacekeeping Activities: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations. Funds appropriated to the PresidentINTERNATIONAL MILITARY EDUCATION AND TRAININGFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $112,925,000, of which up to $56,463,000 may remain available until September 30, 2022: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, up to $3,000,000 may remain available until expended to increase the participation of women in programs and activities funded under this heading, following consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That of the funds appropriated under this heading, not to exceed $50,000 may be available for entertainment expenses. FOREIGN MILITARY FINANCING PROGRAMFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act (22 U.S.C. 2763), $6,175,524,000, of which $576,909,000, to remain available until September 30, 2022, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,300,000,000 shall be available for grants only for Israel which shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $795,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act: Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $70,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $1,137,000,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act (22 U.S.C. 2761(e)(1)(A)) may be obligated for expenses incurred by the Department of Defense during fiscal year 2021 pursuant to section 43(b) of the Arms Export Control Act (22 U.S.C. 2792(b)), except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations. 
VMULTILATERAL ASSISTANCEFunds appropriated to the President INTERNATIONAL ORGANIZATIONS AND PROGRAMS For necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, $387,500,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund: Provided further, That not later than 60 days after enactment of this Act, such funds shall be made available for core contributions for each entity listed in the table under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) unless otherwise provided for in this Act, or if the Secretary of State has justified to the Committees on Appropriations the proposed uses of funds other than for core contributions following prior consultation with, and subject to the regular notification procedures of, such Committees.International financial institutionsGLOBAL ENVIRONMENT FACILITYFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $139,575,000, to remain available until, and to be fully disbursed not later than, September 30, 2022: Provided, That of such amount, $136,563,000, which shall remain available until September 30, 2021, is only available for the third installment of the seventh replenishment of the Global Environment Facility, and shall be obligated and disbursed not later than 90 days after enactment of this Act: Provided further, That the Secretary shall report to the Committees on Appropriations on the status of funds provided under this heading not less than quarterly until fully disbursed:  Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed.CONTRIBUTION TO THE INTERNATIONAL BANK FOR RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $206,500,000, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $1,421,275,728.70.CONTRIBUTION TO THE INTERNATIONAL DEVELOPMENT ASSOCIATIONFor payment to the International Development Association by the Secretary of the Treasury, $1,001,400,000, to remain available until expended.CONTRIBUTION TO THE ASIAN DEVELOPMENT FUNDFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $47,395,000, to remain available until expended.CONTRIBUTION TO THE AFRICAN DEVELOPMENT BANKFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $54,648,752, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $856,174,624.CONTRIBUTION TO THE AFRICAN DEVELOPMENT FUNDFor payment to the African Development Fund by the Secretary of the Treasury, $171,300,000, to remain available until expended.CONTRIBUTION TO THE NORTH AMERICAN DEVELOPMENT BANKLIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe Secretary of the Treasury may subscribe without fiscal year limitation to the callable capital portion of the United States share of capital stock in an amount not to exceed $1,020,000,000: Provided, That such authority is in addition to any other authority otherwise available in this Act and under any other provision of law. CONTRIBUTION TO THE INTERNATIONAL FUND FOR AGRICULTURAL DEVELOPMENTFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $32,500,000, to remain available until, and to be fully disbursed not later than, September 30, 2022, for the third installment of the eleventh replenishment of the International Fund for Agricultural Development: Provided, That the Secretary of the Treasury shall report to the Committees on Appropriations on the status of such payment not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed.
VIEXPORT AND INVESTMENT ASSISTANCEExport-import bank of the United StatesINSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $6,500,000, of which up to $975,000 may remain available until September 30, 2022.PROGRAM ACCOUNTThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of enactment of this Act.ADMINISTRATIVE EXPENSESFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $110,000,000, of which up to $16,500,000 may remain available until September 30, 2022: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) of such section shall remain in effect until September 30, 2021: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.RECEIPTS COLLECTEDReceipts collected pursuant to the Export-Import Bank Act of 1945 (Public Law 79–173) and the Federal Credit Reform Act of 1990, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0.United States international development finance corporationINSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $2,000,000, to remain available until September 30, 2022.CORPORATE CAPITAL ACCOUNTThe United States International Development Finance Corporation (the Corporation) is authorized to make such expenditures and commitments within the limits of funds and borrowing authority available to the Corporation, and in accordance with the law, and to make such expenditures and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs for the current fiscal year for the Corporation: Provided, That for necessary expenses of the activities described in subsections (b), (c), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254) and for administrative expenses to carry out authorized activities and project-specific transaction costs described in section 1434(d) of such Act, $569,000,000:  Provided further, That of the amount provided—
(1) $119,000,000 shall remain available until September 30, 2023, for administrative expenses to carry out authorized activities (including an amount for official reception and representation expenses which shall not exceed $25,000) and project-specific transaction costs as described in section 1434(k) of such Act, of which $1,000,000 shall remain available until September 30, 2025; (2) $450,000,000 shall remain available until September 30, 2023, for the activities described in subsections (b), (c), (e), (f), and (g) of section 1421 of the BUILD Act of 2018, except such amounts obligated in a fiscal year for activities described in section 1421(c) of such Act shall remain available for disbursement for the term of the underlying project: Provided further, That if the term of the project extends longer than 10 fiscal years, the Chief Executive Officer of the Corporation shall inform the appropriate congressional committees prior to the obligation or disbursement of funds, as applicable: Provided further, That amounts made available under this paragraph may be paid to the United States International Development Finance Corporation—Program Account for programs authorized by subsections (b), (e), (f), and (g) of section 1421 of the BUILD Act of 2018:
Provided further, That funds may only be obligated pursuant to section 1421(g) of the BUILD Act of 2018 subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations: 
Provided further, That in fiscal year 2021 collections of amounts described in section 1434(h) of the BUILD Act of 2018 shall be credited as offsetting collections to this appropriation: 
Provided further, That such collections collected in fiscal year 2021 in excess of $569,000,000 shall be credited to this account and shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: 
Provided further, That in fiscal year 2021, if such collections are less than $569,000,000, receipts collected pursuant to the BUILD Act of 2018 and the Federal Credit Reform Act of 1990, in an amount equal to such shortfall, shall be credited as offsetting collections to this appropriation: 
Provided further, That funds appropriated or otherwise made available under this heading may not be used to provide any type of assistance that is otherwise prohibited by any other provision of law or to provide assistance to any foreign country that is otherwise prohibited by any other provision of law: 
Provided further, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by the offsetting collections described under this heading so as to result in a final fiscal year appropriation from the General Fund estimated at $191,000,000.PROGRAM ACCOUNTAmounts paid from United States International Development Finance Corporation—Corporate Capital Account (CCA) shall remain available until September 30, 2023: Provided, That up to $500,000,000 of amounts paid to this account from CCA or transferred to this account pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) shall be available for the costs of direct and guaranteed loans provided by the Corporation pursuant to section 1421(b) of such Act: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such amounts obligated in a fiscal year shall remain available for disbursement for the following 8 fiscal years:  Provided further, That funds transferred to carry out the Foreign Assistance Act of 1961 pursuant to section 1434(j) of the BUILD Act of 2018 may remain available for obligation for 1 additional fiscal year: Provided further, That the total loan principal or guaranteed principal amount shall not exceed $8,000,000,000.TRADE AND DEVELOPMENT AGENCYFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $79,500,000, to remain available until September 30, 2022, of which no more than $19,000,000 may be used for administrative expenses: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses. 
VIIGENERAL PROVISIONS ALLOWANCES AND DIFFERENTIALS
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.UNOBLIGATED BALANCES REPORT 7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2021 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.CONSULTING SERVICES
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.DIPLOMATIC FACILITIES 7004. (a)Capital security cost sharing exceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps.
(b)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2021 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose. (c)Consultation and notificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2021, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That notifications pursuant to this subsection shall include the information enumerated under the heading Embassy Security, Construction, and Maintenance in House Report 116–444.
(d)Interim and temporary facilities abroad
(1)Security vulnerabilitiesFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available, following consultation with the appropriate congressional committees, to address security vulnerabilities at interim and temporary United States diplomatic facilities abroad, including physical security upgrades and local guard staffing, except that the amount of funds made available for such purposes from this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be a minimum of $25,000,000. (2)ConsultationNotwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel.
(e)Soft targetsOf the funds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance, not less than $10,000,000 shall be made available for security upgrades to soft targets, including schools, recreational facilities, and residences used by United States diplomatic personnel and their dependents. PERSONNEL ACTIONS 7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act.PROHIBITION ON PUBLICITY OR PROPAGANDA
7006.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before enactment of this Act by Congress: Provided, That up to $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533; 22 U.S.C. 2151a note).PROHIBITION AGAINST DIRECT FUNDING FOR CERTAIN COUNTRIES
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.COUPS D’ÉTAT
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.TRANSFER OF FUNDS AUTHORITY
7009.
(a)Department of state and united states agency for global media
(1)Department of state
(A)In generalNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses. (B)Embassy securityFunds appropriated under the headings Diplomatic Programs, including for Worldwide Security Protection, Embassy Security, Construction, and Maintenance, and Emergencies in the Diplomatic and Consular Service in this Act may be transferred to, and merged with, funds appropriated under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, for emergency evacuations, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available in this Act and under any other provision of law.
(2)United states agency for global mediaNot to exceed 5 percent of any appropriation made available for the current fiscal year for the United States Agency for Global Media under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. (3)Treatment as reprogrammingAny transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.
(b)Limitation on transfers of funds between agencies
(1)In generalNone of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. (2)Allocation and transfersNotwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961, and section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254).
(3)NotificationAny agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State.
(c)Limitation on United states international development finance corporationAmounts transferred pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) may only be transferred from funds made available under title III of this Act, and such amounts shall not exceed $50,000,000: Provided, That any such transfers shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That the Secretary of State, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States International Development Finance Corporation (the Corporation), as appropriate, shall ensure that the programs funded by such transfers are coordinated with, and complement, foreign assistance programs implemented by the Department of State and USAID: Provided further, That no funds transferred pursuant to such authority may be used by the Corporation to post personnel abroad or for activities described in section 1421(c) of the BUILD Act of 2018.
(d)Transfer of funds between accountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. (e)Audit of inter-Agency transfers of fundsAny agreement for the transfer or allocation of funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961, or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits.
(f)Transfer of overseas contingency operations/Global war on terrorism fundsFunds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program that are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 may be transferred to, and merged with, such funds appropriated under such headings: Provided, That such transfer authority may only be exercised to address contingencies: Provided further, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961: Provided further, That such transfer authority shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. PROHIBITION AND LIMITATION ON CERTAIN EXPENSES
7010.
(a)First-Class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. (b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit websites: Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such websites undertaken as part of official business.
(c)Prohibition on promotion of tobaccoNone of the funds made available by this Act shall be available to promote the sale or export of tobacco or tobacco products (including electronic nicotine delivery systems), or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products (including electronic nicotine delivery systems), except for restrictions which are not applied equally to all tobacco or tobacco products (including electronic nicotine delivery systems) of the same type. (d)Email servers outside the .gov domainNone of the funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II that are made available to the Department of State and the United States Agency for International Development may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187).
(e)Representation and entertainment expensesEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and— (1)are primarily for fostering relations outside of the Executive Branch;
(2)are principally for meals and events of a protocol nature; (3)are not for employee-only events; and
(4)do not include activities that are substantially of a recreational character. (f)Limitations on entertainment expensesNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for—
(1)alcoholic beverages; or (2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks. AVAILABILITY OF FUNDS
7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act (22 U.S.C. 2763), and funds made available for United States International Development Finance Corporation and under the heading Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That the Secretary of State and the Administrator of the United States Agency for International Development shall provide a report to the Committees on Appropriations not later than October 31, 2021, detailing by account and source year, the use of this authority during the previous fiscal year. LIMITATION ON ASSISTANCE TO COUNTRIES IN DEFAULT
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultation with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.PROHIBITION ON TAXATION OF UNITED STATES ASSISTANCE 7013. (a)Prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State and the Administrator of the United States Agency for International Development shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement.
(b)Notification and reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2021 on funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs by a foreign government or entity against United States assistance programs, either directly or through grantees, contractors, and subcontractors, shall be withheld from obligation from funds appropriated for assistance for fiscal year 2022 and for prior fiscal years and allocated for the central government of such country or for the West Bank and Gaza program, as applicable, if, not later than September 30, 2022, such taxes have not been reimbursed: Provided, That the Secretary of State shall report to the Committees on Appropriations not later than 30 days after enactment of this Act and then quarterly thereafter until September 30, 2021, on the foreign governments and entities that have not reimbursed such taxes, including any amount of funds withheld pursuant to this subsection.
(c)De minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). (d)Reprogramming of fundsFunds withheld from obligation for each foreign government or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner.
(e)Determinations
(1)In generalThe provisions of this section shall not apply to any foreign government or entity that assesses such taxes if the Secretary of State reports to the Committees on Appropriations that— (A)such foreign government or entity has an effective arrangement that is providing substantial reimbursement of such taxes; or
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. (2)ConsultationThe Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any foreign government or entity.
(f)ImplementationThe Secretary of State shall issue and update rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. (g)DefinitionsAs used in this section:
(1)Bilateral agreementThe term bilateral agreement refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement. (2)Taxes and taxationThe term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff. RESERVATIONS OF FUNDS
7014.
(a)ReprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided.
(b)Extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation.
(c)Other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act. NOTIFICATION REQUIREMENTS
7015.
(a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I, II, and VI, and under the headings Peace Corps and Millennium Challenge Corporation, of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to— (1)create new programs;
(2)suspend or eliminate a program, project, or activity; (3)close, suspend, open, or reopen a mission or post;
(4)create, close, reorganize, downsize, or rename bureaus, centers, or offices; or (5)contract out or privatize any functions or activities presently performed by Federal employees;unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation.
(b)Notification of reprogramming of fundsNone of the funds provided under titles I, II, and VI of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under such titles that remain available for obligation in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— (1)augments or changes existing programs, projects, or activities;
(2)relocates an existing office or employees; (3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or
(4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects, or activities as approved by Congress;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. (c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, United States International Development Finance Corporation, and Peace Corps, shall be available for obligation for programs, projects, activities, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance of such obligation: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for a program, project, or activity for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such program, project, or activity for the current fiscal year: Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority.
(d)Department of defense programs and funding notifications
(1)ProgramsNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to support or continue any program initially funded under any authority of title 10, United States Code, or any Act making or authorizing appropriations for the Department of Defense, unless the Secretary of State, in consultation with the Secretary of Defense and in accordance with the regular notification procedures of the Committees on Appropriations, submits a justification to such Committees that includes a description of, and the estimated costs associated with, the support or continuation of such program. (2)FundingNotwithstanding any other provision of law, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations shall be subject to the regular notification procedures of the Committees on Appropriations.
(3)Notification on excess defense articlesPrior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles.
(e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances.
(f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Burma, Cambodia, Colombia, Cuba, Egypt, El Salvador, Ethiopia, Greenland, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Mexico, Nicaragua, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations. (g)Trust fundsFunds appropriated or otherwise made available in title III of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution shall be subject to the regular notification procedures of the Committees on Appropriations and such notification shall include the information specified under this section in House Report 116–444.
(h)Other program notification requirement
(1)Diplomatic programsFunds appropriated under title I of this Act under the heading Diplomatic Programs that are made available for lateral entry into the Foreign Service shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (2)Other programsFunds appropriated by this Act that are made available for the following programs and activities shall be subject to the regular notification procedures of the Committees on Appropriations:
(A)the Global Engagement Center, except that the Secretary of State shall consult with the Committees on Appropriations prior to submitting such notification; (B)the Power Africa and Prosper Africa initiatives;
(C)community-based police assistance conducted pursuant to the authority of section 7035(a)(1) of this Act; (D)the Prevention and Stabilization Fund and the Multi-Donor Global Fragility Fund;
(E)the Indo-Pacific Strategy; (F)the Global Security Contingency Fund;
(G)the Countering Chinese Influence Fund and the Countering Russian Influence Fund; (H)the Program to End Modern Slavery; and
(I)the Women's Global Development and Prosperity Fund. (3)Democracy program policy and proceduresModifications to democracy program policy and procedures, including relating to the use of consortia, by the Department of State and USAID shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
(4)Arms salesThe reports, notifications, and certifications, and any other documents, required to be submitted pursuant to section 36(a) of the Arms Export Control Act (22 U.S.C. 2776), and such documents submitted pursuant to section 36(b) through (d) of such Act with respect to countries that have received assistance provided with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall be concurrently submitted to the Committees on Appropriations and shall include information about the source of funds for any sale or transfer, as applicable, if known at the time of submission. (i)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations.
(j)Foreign assistance and global health security reviewsFunds appropriated by this Act that are made available to make programmatic, funding, and organizational changes resulting from implementation of any foreign assistance review or realignment shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notifications may be submitted in classified form, if necessary: Provided further, That the consultation requirement of this subsection shall apply to global health security programs, to include the Global Health Security Agenda and emergency health responses.
(k)Prior consultation requirementThe Secretary of State, the Administrator of the United States Agency for International Development, the Chief Executive Officer of the United States International Development Finance Corporation, and the Chief Executive Officer of the Millennium Challenge Corporation shall consult with the Committees on Appropriations at least 7 days prior to informing a government of, or publically announcing a decision on, the suspension or early termination of assistance to a country or a territory, including as a result of an interagency review of such assistance, from funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs: Provided, That such consultation shall include a detailed justification for such suspension, including a description of the assistance being suspended.
(l)Report on funds received from foreign governmentsThe Secretary of State and the USAID Administrator, as appropriate, shall report to the Committees on Appropriations on a quarterly basis until September 30, 2021, on funds received from foreign governments pursuant to sections 607 and 635(d) of the Foreign Assistance Act of 1961, other than from countries that are North Atlantic Treaty Organization (NATO) or major non-NATO allies designated pursuant to section 517(b) of such Act: Provided, That such report shall include the requirements described under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). DOCUMENT REQUESTS, RECORDS MANAGEMENT, AND RELATED CYBERSECURITY PROTECTIONS
7016.
(a)Document requestsNone of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development. (b)Records management and related cybersecurity protectionsThe Secretary of State and USAID Administrator shall—
(1)regularly review and update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools; (2)use funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID;
(3)direct departing employees, including senior officials, that all Federal records generated by such employees belong to the Federal Government; (4)substantially reduce, compared to the previous fiscal year, the response time for identifying and retrieving Federal records, including requests made pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and
(5)strengthen cybersecurity measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain, improve the process to identify and remove inactive user accounts, update and enforce guidance related to the control of national security information, and implement the recommendations of the applicable reports of the cognizant Office of Inspector General.USE OF FUNDS IN CONTRAVENTION OF THIS ACT 7017.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program or policy.PROHIBITION ON FUNDING FOR ABORTIONS AND INVOLUNTARY STERILIZATION
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.ALLOCATIONS AND REPORTS 7019. (a)Allocation tablesSubject to subsection (b), funds appropriated by this Act under titles III through V shall be made available at not less than the amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961, and shall be made available for such foreign countries and international organizations notwithstanding the date of the transmission of such report.
(b)Authorized deviations below minimum levelsUnless otherwise provided for by this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as applicable, may deviate by not more than 10 percent below the minimum amounts specifically designated in the respective tables in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That deviations pursuant to this subsection shall be subject to prior consultation with the Committees on Appropriations.
(c)LimitationFor specifically designated amounts that are included, pursuant to subsection (a), in the report required by section 653(a) of the Foreign Assistance Act of 1961, deviations authorized by subsection (b) may only take place after submission of such report. (d)Exceptions (1)Subsections (a) and (b) shall not apply to—
(A)amounts designated for International Military Education and Training in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act); (B)funds for which the initial period of availability has expired; and
(C)amounts designated by this Act as minimum funding requirements. (2)The authority in subsection (b) to deviate below amounts designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) shall not apply to the table included under the heading Global Health Programs in such statement.
(3)With respect to the amounts designated for Global Programs in the table under the heading Economic Support Fund included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), subsection (b) shall be applied by substituting 5 percent for 10 percent. (e)ReportsThe Secretary of State, USAID Administrator, and other designated officials, as appropriate, shall submit the reports required, in the manner described, in House Report 116–444 and the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), unless directed otherwise in such explanatory statement.
(f)ClarificationFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall not be included for purposes of meeting amounts designated for countries in this Act or the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), unless such headings are specifically designated as the source of funds. MULTI-YEAR PLEDGES 7020.None of the funds appropriated or otherwise made available by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge meets one or more of the requirements enumerated under section 7066 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6).PROHIBITION ON ASSISTANCE TO GOVERNMENTS SUPPORTING INTERNATIONAL TERRORISM
7021.
(a)Lethal military equipment exports
(1)ProhibitionNone of the funds appropriated or otherwise made available under titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)): Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997.
(2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States. (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest.
(b)Bilateral assistance
(1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism;
(B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
(2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.AUTHORIZATION REQUIREMENTS
7022.Funds appropriated by this Act, except funds appropriated under the heading “Trade and Development Agency”, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).DEFINITION OF PROGRAM, PROJECT, AND ACTIVITY 7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program accounts, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account, and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as—
(1)justified to Congress; or (2)allocated by the Executive Branch in accordance with the report required by section 653(a) of the Foreign Assistance Act of 1961 or as modified pursuant to section 7019 of this Act. AUTHORITIES FOR THE PEACE CORPS, INTER-AMERICAN FOUNDATION, AND UNITED STATES AFRICAN DEVELOPMENT FOUNDATION
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act, or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.COMMERCE, TRADE AND SURPLUS COMMODITIES
7025.
(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the United States International Development Finance Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit—
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.
(b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit—
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; (2)research activities intended primarily to benefit United States producers;
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.
(c)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or otherwise made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity. SEPARATE ACCOUNTS 7026. (a)Separate accounts for local currencies (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development shall—
(A)require that local currencies be deposited in a separate account established by that government; (B)enter into an agreement with that government which sets forth—
(i)the amount of the local currencies to be generated; and (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only—
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— (i)project and sector assistance activities; or
(ii)debt and deficit financing; or (B)for the administrative requirements of the United States Government.
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government.
(b)Separate accounts for cash transfers
(1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds. (2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159).
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). (4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.ELIGIBILITY FOR ASSISTANCE
7027.
(a)Assistance through nongovernmental organizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act.
(b)Public law 480During fiscal year 2021, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations.
(c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.LOCAL COMPETITION 7028. (a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if—
(1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and
(B)documented the written results of the assessment and decisions made; and (2)prior to making an award after limiting competition to local entities—
(A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and
(3)no level of acceptable fraud is assumed. (b)Extension of procurement authoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2021.INTERNATIONAL FINANCIAL INSTITUTIONS
7029.
(a)Evaluations and reportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to adopt and implement a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 35 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2020 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year.
(b)Safeguards
(1)StandardThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to use the voice and vote of the United States to oppose any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015. (2)Accountability, standards, and best practicesThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to oppose loans or other financing for projects unless such projects—
(A)provide for accountability and transparency, including the collection, verification, and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project; (B)will be developed and carried out in accordance with best practices regarding environmental conservation, cultural protection, and empowerment of local populations, including free, prior and informed consent of affected indigenous communities;
(C)do not provide incentives for, or facilitate, forced displacement or other violations of human rights; and (D)do not partner with or otherwise involve enterprises owned or controlled by the armed forces.
(c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. (d)Human rightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to promote human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution in accordance with the requirements specified under this subsection in House Report 116–444: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violations of human rights.
(e)Fraud and corruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to include in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption. (f)Beneficial ownership informationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to collect, verify, and publish, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds from any such financial institution: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2020 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year.
(g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage each such institution to effectively implement and enforce policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including— (1)protection against retaliation for internal and lawful public disclosure;
(2)legal burdens of proof; (3)statutes of limitation for reporting retaliation;
(4)access to binding independent adjudicative bodies, including shared cost and selection external arbitration; and (5)results that eliminate the effects of proven retaliation, including provision for the restoration of prior employment. INSECURE COMMUNICATIONS NETWORKS
7030.Funds appropriated by this Act shall be made available for programs, including through the Digital Connectivity and Cybersecurity Partnership, to— (1)advance the adoption of secure, next-generation communications networks and services, including 5G, and cybersecurity policies, in countries receiving assistance under this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs;
(2)counter the establishment of insecure communications networks and services, including 5G, promoted by the People’s Republic of China and other state-backed enterprises that are subject to undue or extrajudicial control by their country of origin; and (3)provide policy and technical training on deploying open, interoperable, reliable, and secure networks to information communication technology professionals in countries receiving assistance under this Act, as appropriate:
Provided, That such funds may be used to support the participation of foreign military officials in programs designed to strengthen civilian cybersecurity capacity, following consultation with the Committees on Appropriations.FINANCIAL MANAGEMENT AND BUDGET TRANSPARENCY
7031.
(a)Limitation on direct government-to-Government assistance
(1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if the requirements included in section 7031(a)(1)(A) through (E) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) are fully met. (2)Consultation and notificationIn addition to the requirements in paragraph (1), funds may only be made available for direct government-to-government assistance subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals.
(3)Suspension of assistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed. (4)Submission of informationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2022 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance.
(5)Debt service payment prohibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution. (b)National budget and contract transparency (1)Minimum requirements of fiscal transparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).
(2)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State website: Provided, That such report shall include the elements included under this section in the explanatory statement described in section 4 in the matter preceding division A of Public Law 116–94.
(3)AssistanceNot less than $7,000,000 of the funds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency. (c)Anti-Kleptocracy and human rights (1)Ineligibility (A)Officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved, directly or indirectly, in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights, including the wrongful detention of locally employed staff of a United States diplomatic mission or a United States citizen or national, shall be ineligible for entry into the United States.
(B)The Secretary shall also publicly or privately designate or identify the officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa. (2)ExceptionIndividuals shall not be ineligible for entry into the United States pursuant to paragraph (1) if such entry would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements.
(3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. (4)ReportNot later than 30 days after enactment of this Act, and every 90 days thereafter until September 30, 2021, the Secretary of State shall submit a report, including a classified annex if necessary, to the appropriate congressional committees and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver.
(5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State website. (6)ClarificationFor purposes of paragraphs (1), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential.
(d)Extraction of natural resources
(1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and the amendments made by such section, and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management. (2)Public disclosure and independent audits (A)The Secretary of the Treasury shall instruct the executive director of each international financial institution that it is the policy of the United States to use the voice and vote of the United States to oppose any assistance by such institutions (including any loan, credit, grant, or guarantee) to any country for the extraction and export of a natural resource if the government of such country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by United States law, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered to meet the standards included under this section in the explanatory statement described in section 4 in the matter preceding division A of Public Law 116–94.
(B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of such subparagraph. (e)Foreign assistance websiteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the ForeignAssistance.gov website: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request and in a timely manner, to the Department of State and USAID.DEMOCRACY PROGRAMS
7032.
(a)Funding
(1)In generalOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $2,417,000,000 shall be made available for democracy programs. (2)ProgramsOf the funds made available for democracy programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia pursuant to paragraph (1), not less than $102,040,000 shall be made available to the Bureau of Democracy, Human Rights, and Labor, Department of State, at not less than the amounts specified for certain countries and regional programs designated in the table under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).
(b)Authorities
(1)AvailabilityFunds made available by this Act for democracy programs pursuant to subsection (a) and under the heading National Endowment for Democracy may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation. (2)BeneficiariesFunds made available by this Act for the NED are made available pursuant to the authority of the National Endowment for Democracy Act (title V of Public Law 98–164), including all decisions regarding the selection of beneficiaries.
(c)Definition of democracy programsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states and institutions that are responsive and accountable to citizens. (d)Program prioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law.
(e)Restriction on prior approvalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection.
(f)Continuation of current practicesUSAID shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs. (g)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the NED of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.
(h)Protection of civil society activists and journalistsOf the funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund, not less than $25,000,000 shall be made available to support and protect civil society activists and journalists who have been threatened, harassed, or attacked, including journalists affiliated with the United States Agency for Global Media, consistent with the action plan required under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), and on the same terms and conditions of section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141). (i)International freedom of expression (1)OperationsFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Bureau of Democracy, Human Rights, and Labor, Department of State, for the costs of administering programs designed to promote and defend freedom of expression and the independence of the media in countries where such freedom and independence are restricted or denied.
(2)AssistanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available for programs that promote and defend freedom of expression and the independence of the media abroad: Provided, That such funds are in addition to funds otherwise made available by this Act for such purposes, and are intended to complement emergency and safety programs for civil society, including journalists and media outlets at risk: Provided further, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.INTERNATIONAL RELIGIOUS FREEDOM
7033.
(a)International religious freedom officeFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Office of International Religious Freedom, Department of State, including for support staff, at not less than the amounts specified for such office in the table under such heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). (b)AssistanceFunds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and International Broadcasting Operations shall be made available for international religious freedom programs and funds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities: Provided, That funds made available by this Act under the headings Economic Support Fund and Democracy Fund pursuant to this section shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials, and shall be subject to prior consultation with the Committees on Appropriations.
(c)AuthorityFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available notwithstanding any other provision of law for assistance for ethnic and religious minorities in Iraq and Syria. (d)Designation of non-State actorsSection 7033(e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2021.SPECIAL PROVISIONS
7034.
(a)Victims of war, displaced children, and displaced burmeseFunds appropriated in title III of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law. (b)Forensic assistance (1)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,500,000 shall be made available for forensic anthropology assistance related to the exhumation and identification of victims of war crimes, crimes against humanity, and genocide, including in Central America, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State: Provided, That such funds shall be in addition to funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for assistance for countries.
(2)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $10,000,000 shall be made available for DNA forensic technology programs to combat human trafficking in Central America and Mexico. (c)Atrocities preventionOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for programs to prevent atrocities, including to implement recommendations of the Atrocities Prevention Board: Provided, That funds made available pursuant to this subsection are in addition to amounts otherwise made available for such purposes: Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations.
(d)World food programmeFunds managed by the Bureau for Humanitarian Assistance, United States Agency for International Development, from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law. (e)Directives and authorities (1)Research and trainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.).
(2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations. (3)Private sector partnershipsOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for private sector partnerships, up to $50,000,000 may remain available until September 30, 2023: Provided, That funds made available pursuant to this paragraph may only be made available following prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations.
(4)Additional authoritiesOf the amounts made available by title I of this Act under the heading Diplomatic Programs, up to $500,000 may be made available for grants pursuant to section 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force. (5)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards in accordance with the terms and conditions of section 7034(e)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided, That each individual award may not exceed $100,000: Provided further, That no more than 15 such awards may be made during fiscal year 2021.
(6)Exchange visitor programNone of the funds made available by this Act may be used to modify the Exchange Visitor Program administered by the Department of State to implement the Mutual Educational and Cultural Exchange Act of 1961 (Public Law 87–256; 22 U.S.C. 2451 et seq.), except through the formal rulemaking process pursuant to the Administrative Procedure Act (5 U.S.C. 551 et seq.) and notwithstanding the exceptions to such rulemaking process in such Act: Provided, That funds made available for such purpose shall only be made available after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, regarding how any proposed modification would affect the public diplomacy goals of, and the estimated economic impact on, the United States: Provided further, That such consultation shall take place not later than 30 days prior to the publication in the Federal Register of any regulatory action modifying the Exchange Visitor Program.
(f)Partner vettingPrior to initiating a partner vetting program, or making a significant change to the scope of an existing partner vetting program, the Secretary of State and USAID Administrator, as appropriate, shall consult with the Committees on Appropriations: Provided, That the Secretary and the Administrator shall provide a direct vetting option for prime awardees in any partner vetting program initiated or significantly modified after the date of enactment of this Act, unless the Secretary of State or USAID Administrator, as applicable, informs the Committees on Appropriations on a case-by-case basis that a direct vetting option is not feasible for such program.
(g)ContingenciesDuring fiscal year 2021, the President may use up to $125,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. (h)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection.
(i)Transfer of funds for extraordinary protectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic Programs for fiscal year 2021, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred.
(j)AuthorityFunds made available by this Act under the heading Economic Support Fund to counter extremism may be made available notwithstanding any other provision of law restricting assistance to foreign countries, except sections 502B, 620A, and 620M of the Foreign Assistance Act of 1961: Provided, That the use of the authority of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations.
(k)Protections and remedies for employees of diplomatic missions and international organizationsThe terms and conditions of section 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) shall continue in effect during fiscal year 2021. (l)Extension of authorities (1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2021 for September 30, 2010.
(2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2021. (3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2021 for October 1, 2010 in subparagraph (B).
(4)Overseas pay comparability and limitation
(A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2021. (B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32)) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia.
(5)Categorical eligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— (A)in section 599D (8 U.S.C. 1157 note)—
(i)in subsection (b)(3), by striking and 2020 and inserting 2020, and 2021; and (ii)in subsection (e), by striking 2020 each place it appears and inserting 2021; and
(B)in section 599E(b)(2) (8 U.S.C. 1255 note), by striking 2020 and inserting 2021. (6)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2021, and may be used to facilitate the assignment of persons for oversight of programs in Syria, South Sudan, Yemen, Somalia, and Venezuela.
(7)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2021, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations. (8)Special inspector general for afghanistan reconstruction competitive statusNotwithstanding any other provision of law, any employee of the Special Inspector General for Afghanistan Reconstruction (SIGAR) who completes at least 12 months of continuous service after enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications.
(9)Transfer of balancesSection 7081(h) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2021. (10)Department of state inspector general waiver authorityThe Inspector General of the Department of State may waive the provisions of subsections (a) through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) on a case-by-case basis for an annuitant reemployed by the Inspector General on a temporary basis, subject to the same constraints and in the same manner by which the Secretary of State may exercise such waiver authority pursuant to subsection (g) of such section.
(11)Afghan alliesSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (A)in the heading, by striking 2015 through 2020 and inserting 2015 through 2021;
(B)in the matter preceding clause (i), in the first sentence, by striking shall and all that follows through the period at the end, and inserting shall not exceed 26,500.; and (C)in clauses (i) and (ii), by striking December 31, 2021 and inserting December 31, 2022.
(m)Monitoring and evaluation
(1)Beneficiary feedbackFunds appropriated by this Act that are made available for monitoring and evaluation of assistance under the headings Development Assistance, International Disaster Assistance, and Migration and Refugee Assistance shall be made available for the regular and systematic collection of feedback obtained directly from beneficiaries to enhance the quality and relevance of such assistance: Provided, That the Department of State and USAID shall establish, and post on their respective websites, updated procedures for implementing partners that receive funds under such headings for regularly and systematically collecting and responding to such feedback, including guidelines for the reporting on actions taken in response to the feedback received: Provided further, That the Department of State and USAID shall regularly conduct oversight to ensure that such feedback is regularly collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance.
(2)Ex-post evaluationsOf the funds appropriated by this Act under titles III and IV, not less than $10,000,000 shall be made available for ex-post evaluations consistent with the requirements under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). (n)HIV/AIDS working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) may be made available for pharmaceuticals and other products for child survival, malaria, tuberculosis, and emerging infectious diseases to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–447) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund.
(o)Loans, consultation, and notification
(1)Loan guaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Egypt, Jordan, Tunisia, and Ukraine, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country.
(2)Foreign military financing direct loansDuring fiscal year 2021, direct loans under section 23 of the Arms Export Control Act may be made available for Jordan, notwithstanding section 23(c)(1) of the Arms Export Control Act, gross obligations for the principal amounts of which shall not exceed $4,000,000,000: Provided, That funds appropriated under the heading Foreign Military Financing Program in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of such loans: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974 and may include the costs of selling, reducing, or cancelling any amounts owed to the United States or any agency of the United States: Provided further, That the Government of the United States may charge fees for such loans, which shall be collected from borrowers in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That no funds made available to the North Atlantic Treaty Organization (NATO) or major non-NATO allies by this or any other appropriations Act for this fiscal year or prior fiscal years may be used for payment of any fees associated with such loans: Provided further, That such loans shall be repaid in not more than 12 years, including a grace period of up to one year on repayment of principal: Provided further, That notwithstanding section 23(c)(1) of the Arms Export Control Act, interest for such loans may be charged at a rate determined by the Secretary of State, except that such rate may not be less than the prevailing interest rate on marketable Treasury securities of similar maturity: Provided further, That amounts made available under this paragraph for such costs shall not be considered assistance for the purposes of provisions of law limiting assistance to a country.
(3)Foreign military financing loan guaranteesFunds appropriated under the heading Foreign Military Financing Program in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available, notwithstanding the third proviso under such heading, for the costs of loan guarantees under section 24 of the Arms Export Control Act for Jordan, which are authorized to be provided: Provided, That such funds are available to subsidize gross obligations for the principal amount of commercial loans, and total loan principal, any part of which is to be guaranteed, not to exceed $4,000,000,000: Provided further, That no loan guarantee with respect to any one borrower may exceed 80 percent of the loan principal: Provided further, That any loan guaranteed under this paragraph may not be subordinated to another debt contracted by the borrower or to any other claims against the borrower in the case of default: Provided further, That repayment in United States dollars of any loan guaranteed under this paragraph shall be required within a period not to exceed 12 years after the loan agreement is signed: Provided further, That the Government of the United States may charge fees for such loan guarantees, as may be determined, notwithstanding section 24 of the Arms Export Control Act, which shall be collected from borrowers or third parties on behalf of such borrowers in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country.
(4)Designation requirementFunds made available pursuant to paragraphs (1) through (3) from prior Acts making appropriations for the Department of State, foreign operations, and related programs that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act. (5)Consultation and notificationFunds made available pursuant to the authorities of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations.
(p)Local works
(1)FundingOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, not less than $55,000,000 shall be made available for Local Works pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2025. (2)Eligible entitiesFor the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 from USAID over the previous 5 fiscal years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility.
(q)Definitions
(1)Appropriate congressional committeesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives. (2)Funds appropriated by this act and prior actsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired.
(3)International financial institutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the International Fund for Agricultural Development, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. (4)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of—
(A)realistic and sustainable goals, criteria for measuring progress, and a timeline for achieving such goals; (B)amounts and sources of funds by account;
(C)how such funds will complement other ongoing or planned programs; and (D)implementing partners, to the maximum extent practicable.
(5)Successor operating unitAny reference to a particular USAID operating unit or office in this or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include any successor operating unit or office performing the same or similar functions. (6)USAIDIn this Act, the term USAID means the United States Agency for International Development.
(7)This actExcept as expressly provided otherwise, any reference to this Act contained in titles I through VII shall be treated as referring only to the provisions of such titles.LAW ENFORCEMENT AND SECURITY 7035. (a)Assistance (1)Community-based police assistanceFunds made available under titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve.
(2)Counterterrorism partnerships fundFunds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the Counterterrorism Partnerships Fund for programs in areas liberated from, under the influence of, or adversely affected by, the Islamic State of Iraq and Syria or other terrorist organizations: Provided, That such areas shall include the Kurdistan Region of Iraq: Provided further, That prior to the obligation of funds made available pursuant to this paragraph, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such funds: Provided further, That funds made available pursuant to this paragraph shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
(3)Combat casualty care
(A)Consistent with the objectives of the Foreign Assistance Act of 1961 and the Arms Export Control Act, funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program shall be made available for combat casualty training and equipment consistent with prior fiscal years. (B)The Secretary of State shall offer combat casualty care training and equipment as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this subparagraph shall apply to a country in conflict, unless the Secretary determines that such country has in place, to the maximum extent practicable, functioning combat casualty care treatment and equipment that meets or exceeds the standards recommended by the Committee on Tactical Combat Casualty Care: Provided further, That any such training and equipment for combat casualty care shall be made available through an open and competitive process.
(4)Training related to international humanitarian lawThe Secretary of State shall offer training related to the requirements of international humanitarian law as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this paragraph shall not apply to a country that is a member of the North Atlantic Treaty Organization (NATO), is a major non-NATO ally designated by section 517(b) of the Foreign Assistance Act of 1961, or is complying with international humanitarian law: Provided further, That any such training shall be made available through an open and competitive process.
(5)Security force professionalizationFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Peacekeeping Operations shall be made available to increase the capacity of foreign military and law enforcement personnel to operate in accordance with appropriate standards relating to human rights and the protection of civilians in the manner specified under this section in Senate Report 116–126, following consultation with the Committees on Appropriations: Provided, That funds made available pursuant to this paragraph shall be made available through an open and competitive process.
(6)Global security contingency fundNotwithstanding any other provision of this Act, up to $7,500,000 from funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund, subject to the regular notification procedures of the Committees on Appropriations. (7)International prison conditionsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement, not less than $7,500,000 shall be made available for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities, notwithstanding section 660 of the Foreign Assistance Act of 1961: Provided, That the Secretary of State and the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of such funds prior to obligation and not later than 60 days after enactment of this Act: Provided further, That such funds shall be in addition to funds otherwise made available by this Act for such purpose.
(b)Authorities
(1)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. (2)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2021.
(3)Extension of war reserves stockpile authority
(A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking of this section and all that follows through the period at the end and inserting of this section after September 30, 2023.. (B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2021 and inserting 2021, 2022, and 2023.
(4)Commercial leasing of defense articlesNotwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act (22 U.S.C. 2763) may be used to provide financing to Israel, Egypt, the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. (5)Special defense acquisition fundNot to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act (22 U.S.C. 2795(c)(2)) for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until September 30, 2023: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State.
(6)Public disclosureFor the purposes of funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for units of foreign security forces, the term to the maximum extent practicable in section 620M(d)(7) of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) means that the identity of such units shall be made publicly available unless the Secretary of State, on a case-by-case basis, determines and reports to the appropriate congressional committees that non-disclosure is in the national security interest of the United States: Provided, That any such determination shall include a detailed justification, and may be submitted in classified form.
(7)Duty to inform
(A)ComplianceIf assistance to a foreign security force is provided in a manner in which the recipient unit or units cannot be identified prior to the transfer of assistance, the Secretary of State shall regularly provide a list of units prohibited from receiving such assistance pursuant to section 620M of the Foreign Assistance Act of 1961 to the recipient government, and such assistance shall be made available subject to a written agreement that the recipient government will comply with such prohibition: Provided, That such requirement regarding a written agreement shall take effect not later than December 31, 2021.
(B)Implementation planNot later than 120 days after enactment of this Act, the Secretary of State shall submit an implementation plan to the Committees on Appropriations including a timeline and mechanisms for executing such agreements by December 31, 2021: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to submitting such plan.
(c)Limitations
(1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers. (2)Landmines and cluster munitions (A)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe.
(B)Cluster munitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— (i)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or
(ii)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions. (3)Congressional budget justificationsOf the funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act and made available for obligation for expenses incurred by the Department of Defense, Defense Security Cooperation Agency (DSCA) during fiscal year 2021 pursuant to section 43(b) of the Arms Export Control Act (22 U.S.C. 2792(b)), $25,000,000 shall be withheld from obligation until the DSCA, jointly with the Department of State, submits to the Committees on Appropriations the congressional budget justification for funds requested under the heading Foreign Military Financing Program for fiscal years 2021 and 2022, including the accompanying classified appendices.
(4)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries that the Secretary of State determines are undemocratic or are undergoing democratic transitions. (d)Reports (1)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2020, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program.
(2)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act (22 U.S.C. 2321k(b)) as a major non-North Atlantic Treaty Organization ally: Provided, That such third-country training shall be clearly identified in the report submitted pursuant to section 656 of such Act.ARAB LEAGUE BOYCOTT OF ISRAEL
7036.It is the sense of the Congress that— (1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa;
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; (3)all Arab League states should normalize relations with their neighbor Israel;
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and (5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply. PALESTINIAN STATEHOOD
7037.
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— (1)the governing entity of a new Palestinian state—
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and (B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— (A)termination of all claims or states of belligerency;
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; (C)their right to live in peace within secure and recognized boundaries free from threats or acts of force;
(D)freedom of navigation through international waterways in the area; and (E)a framework for achieving a just settlement of the refugee problem.
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. (c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so.
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).PROHIBITION ON ASSISTANCE TO THE PALESTINIAN BROADCASTING CORPORATION 7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.ASSISTANCE FOR THE WEST BANK AND GAZA
7039.
(a)OversightFor fiscal year 2021, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. (b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity.
(c)Prohibition
(1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for— (A)the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism; and
(B)any educational institution located in the West Bank or Gaza that is named after an individual who the Secretary of State determines has committed an act of terrorism. (2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks.
(d)Oversight by the united states agency for international development
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. (2)Of the funds appropriated by this Act, up to $1,000,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, investigations, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes.
(e)Comptroller general of the united states auditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2021 under the heading Economic Support Fund, and such audit shall address— (1)the extent to which such Program complies with the requirements of subsections (b) and (c); and
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. (f)Notification proceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations. LIMITATION ON ASSISTANCE FOR THE PALESTINIAN AUTHORITY
7040.
(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. (b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States.
(c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. (d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure.
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel. (f)Prohibition to hamas and the palestine liberation organization (1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence.
(2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. (3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection.
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government.
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization. MIDDLE EAST AND NORTH AFRICA 7041. (a)Egypt (1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is—
(A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty.
(2)Economic support fundOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $125,000,000 shall be made available for assistance for Egypt, of which $40,000,000 should be made available for higher education programs, including not less than $15,000,000 for scholarships for Egyptian students with high financial need to attend not-for-profit institutions of higher education in Egypt that are currently accredited by a regional accrediting agency recognized by the United States Department of Education, or meets standards equivalent to those required for United States institutional accreditation by a regional accrediting agency recognized by such Department: Provided, That such funds shall be made available for democracy programs, and for development programs in the Sinai: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms.
(3)Foreign military financing program
(A)CertificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, $1,300,000,000, to remain available until September 30, 2022, should be made available for assistance for Egypt: Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations, and the uses of any interest earned on such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That $225,000,000 of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking sustained and effective steps to—
(i)strengthen the rule of law, democratic institutions, and human rights in Egypt, including to protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes; (ii)implement reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations, human rights defenders, and the media to function without interference;
(iii)hold Egyptian security forces accountable, including officers credibly alleged to have violated human rights; (iv)investigate and prosecute cases of extrajudicial killings and forced disappearances; and
(v)provide regular access for United States officials to monitor such assistance in areas where the assistance is used: Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by this Act under such heading for counterterrorism, border security, and nonproliferation programs for Egypt. (B)WaiverThe Secretary of State may waive the certification requirement in subparagraph (A) if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met: Provided, That the report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex.
(C)In addition to the funds withheld pursuant to subparagraph (A), $75,000,000 of the funds made available pursuant to this paragraph shall be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Government of Egypt is making clear and consistent progress in releasing political prisoners and providing detainees with due process of law. (4)September 13, 2015, attackThe Secretary of State shall encourage good faith negotiations between the relevant parties regarding the September 13, 2015, attack against a tour group by the Egyptian military during which American April Corley was injured: Provided, That in lieu of the reporting requirement under section 7041(a)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94), the Secretary of State shall report to the Committees on Appropriations on the status of such negotiations not later than 60 days after enactment of this Act and every 90 days thereafter until September 30, 2021.
(b)Iran
(1)FundingFunds appropriated by this Act under the headings Diplomatic Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the programs and activities described under this section in House Report 116–444. (2)Reports (A)Semi-annual reportThe Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 135(d)(4) of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(d)(4)), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17).
(B)Sanctions reportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on— (i)the status of United States bilateral sanctions on Iran;
(ii)the reimposition and renewed enforcement of secondary sanctions; and (iii)the impact such sanctions have had on Iran’s destabilizing activities throughout the Middle East.
(c)Iraq
(1)PurposesFunds appropriated under titles III and IV of this Act shall be made available for assistance for Iraq for— (A)bilateral economic assistance and international security assistance, including in the Kurdistan Region of Iraq;
(B)stabilization assistance, including in Anbar Province; (C)justice sector strengthening;
(D)humanitarian assistance, including in the Kurdistan Region of Iraq; and (E)programs to protect and assist religious and ethnic minority populations in Iraq, including as described under this section in House Report 116–444.
(2)United states consulate general basrahAny change in the status of operations at United States Consulate General Basrah, including the return of Consulate property located adjacent to the Basrah International Airport to the Government of Iraq, shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. (3)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq.
(d)JordanOf the funds appropriated by this Act under titles III and IV, not less than $1,650,000,000 shall be made available for assistance for Jordan, of which: not less than $845,100,000 shall be made available for budget support for the Government of Jordan; not less than $10,000,000 shall be made available for programs and activities for which policy justifications and decisions shall be the responsibility of the United States Chief of Mission in Jordan; and not less than $425,000,000 shall be made available under the heading Foreign Military Financing Program. (e)Lebanon (1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available for assistance for Lebanon: Provided, That such funds made available under the heading Economic Support Fund may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note).
(2)Security assistance
(A)Funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are made available for assistance for Lebanon may be made available for programs and equipment for the Lebanese Internal Security Forces (ISF) and the Lebanese Armed Forces (LAF) to address security and stability requirements in areas affected by conflict in Syria, following consultation with the appropriate congressional committees. (B)Funds appropriated by this Act under the heading Foreign Military Financing Program that are made available for assistance for Lebanon may only be made available for programs to—
(i)professionalize the LAF to mitigate internal and external threats from non-state actors, including Hizballah; (ii)strengthen border security and combat terrorism, including training and equipping the LAF to secure the borders of Lebanon and address security and stability requirements in areas affected by conflict in Syria, interdicting arms shipments, and preventing the use of Lebanon as a safe haven for terrorist groups; and
(iii)implement United Nations Security Council Resolution 1701: Provided, That prior to obligating funds made available by this subparagraph for assistance for the LAF, the Secretary of State shall submit to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is used only for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than June 1, 2021: Provided further, That any notification submitted pursuant to such section shall include any funds specifically intended for lethal military equipment. (3)LimitationNone of the funds appropriated by this Act may be made available for the ISF or the LAF if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
(f)Libya
(1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available for stabilization assistance for Libya, including support for a United Nations-facilitated political process and border security: Provided, That the limitation on the uses of funds for certain infrastructure projects in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to such funds.
(2)CertificationPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of such funds. (g)Morocco (1)Availability and consultation requirementFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall consult with the Committees on Appropriations on the proposed uses of such funds.
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2017. (h)Saudi arabia (1)International military education and trainingNone of the funds appropriated by this Act under the heading International Military Education and Training may be made available for assistance for the Government of Saudi Arabia.
(2)Export-import bankNone of the funds appropriated or otherwise made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs should be obligated or expended by the Export-Import Bank of the United States to guarantee, insure, or extend (or participate in the extension of) credit in connection with the export of nuclear technology, equipment, fuel, materials, or other nuclear technology-related goods or services to Saudi Arabia unless the Government of Saudi Arabia— (A)has in effect a nuclear cooperation agreement pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153);
(B)has committed to renounce uranium enrichment and reprocessing on its territory under that agreement; and (C)has signed and implemented an Additional Protocol to its Comprehensive Safeguards Agreement with the International Atomic Energy Agency.
(i)Syria
(1)Non-lethal assistanceOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Peacekeeping Operations, not less than $40,000,000 shall be made available, notwithstanding any other provision of law, for non-lethal stabilization assistance for Syria, of which not less than $7,000,000 shall be made available for emergency medical and rescue response and chemical weapons use investigations. (2)LimitationsFunds made available pursuant to paragraph (1) of this subsection—
(A)may not be made available for a project or activity that supports or otherwise legitimizes the Government of Iran, foreign terrorist organizations (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a proxy of Iran in Syria; (B)may not be made available for activities that further the strategic objectives of the Government of the Russian Federation that the Secretary of State determines may threaten or undermine United States national security interests; and
(C)should not be used in areas of Syria controlled by a government led by Bashar al-Assad or associated forces. (3)Monitoring and oversightPrior to the obligation of any funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria.
(4)Consultation and notificationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations. (j)TunisiaOf the funds appropriated under titles III and IV of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $241,400,000 shall be made available for assistance for Tunisia.
(k)West bank and gaza
(1)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— (A)advance Middle East peace;
(B)improve security in the region; (C)continue support for transparent and accountable government institutions;
(D)promote a private sector economy; or (E)address urgent humanitarian needs.
(2)Limitations
(A)
(i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— (I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or
(II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians. (ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace.
(B)
(i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— (I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and
(II)initiated or actively supported an ICC investigation against Israeli nationals for alleged crimes against Palestinians. (ii)Not less than 90 days after the President is unable to make the certification pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised.
(iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. (3)Application of taylor force actFunds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for the West Bank and Gaza shall be made available consistent with section 1004(a) of the Taylor Force Act (title X of division S of Public Law 115–141).
(4)Security reportThe reporting requirements in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority. (5)Incitement reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing steps taken by the Palestinian Authority to counter incitement of violence against Israelis and to promote peace and coexistence with Israel.
(l)YemenFunds appropriated under title III and under the headings International Narcotics Control and Law Enforcement and Nonproliferation, Anti-terrorism, Demining and Related Programs of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available for health, humanitarian, and stabilization assistance for Yemen.AFRICA 7042. (a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education until the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups.
(b)CameroonFunds appropriated under title IV of this Act that are made available for assistance for the armed forces of Cameroon, including the Rapid Intervention Battalion, may only be made available to counter regional terrorism, including Boko Haram and other Islamic State affiliates, participate in international peacekeeping operations, and for military education and maritime security programs. (c)Central african republicOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for a contribution to the Special Criminal Court in Central African Republic.
(d)Counter illicit armed groupsFunds appropriated by this Act shall be made available for programs and activities in areas affected by the Lord’s Resistance Army (LRA) or other illicit armed groups in Eastern Democratic Republic of the Congo and the Central African Republic, including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers. (e)Democratic republic of the congoOf the funds appropriated under titles III and IV of this Act, not less than $325,000,000 shall be made available for assistance for the Democratic Republic of the Congo (DRC) for stabilization, global health, and bilateral economic assistance, including in areas affected by, and at risk from, the Ebola virus disease: Provided, That such funds shall also be made available to support security, stabilization, development, and democracy in Eastern DRC: Provided further, That funds appropriated by this Act under the headings Peacekeeping Operations and International Military Education and Training that are made available for such purposes may be made available notwithstanding any other provision of law, except section 620M of the Foreign Assistance Act of 1961.
(f)Lake chad basin countriesFunds appropriated under titles III and IV of this Act shall be made available for assistance for Cameroon, Chad, Niger, and Nigeria for— (1)democracy, development, and health programs;
(2)assistance for individuals targeted by foreign terrorist and other extremist organizations, including Boko Haram, consistent with the provisions of section 7059 of this Act; (3)assistance for individuals displaced by violent conflict; and
(4)counterterrorism programs. (g)MalawiOf the funds appropriated by this Act under the heading Development Assistance, not less than $60,000,000 shall be made available for assistance for Malawi, of which up to $10,000,000 shall be made available for higher education programs.
(h)Sahel stabilization and securityFunds appropriated under titles III and IV of this Act shall be made available for stabilization, health, development, and security programs in the countries of the Sahel region. (i)South sudan (1)AssistanceOf the funds appropriated under title III of this Act that are made available for assistance for South Sudan, not less than $15,000,000 shall be made available for democracy programs and not less than $8,000,000 shall be made available for conflict mitigation and reconciliation programs.
(2)Limitation on assistance for the central governmentFunds appropriated by this Act that are made available for assistance for the central Government of South Sudan may only be made available, following consultation with the Committees on Appropriations, for— (A)humanitarian assistance;
(B)health programs, including to prevent, detect, and respond to infectious diseases; (C)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and
(D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement and mutual arrangements related to such agreement: Provided, That prior to the initial obligation of funds made available pursuant to subparagraphs (C) and (D), the Secretary of State shall consult with the Committees on Appropriations on the intended uses of such funds and steps taken by such government to advance or implement a peace agreement. (j)Sudan (1)Assistance (A)Of the funds appropriated under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, except for funds designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, not less than $60,000,000 shall be made available for assistance for Sudan, following consultation with the Committees on Appropriations: Provided, That amounts repurposed pursuant to this subparagraph that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act: Provided further, That notwithstanding any other provision of law, such funds may be made available for agriculture and economic growth programs, and economic assistance for marginalized areas in Sudan and Abyei.
(B)None of the funds appropriated under title IV of this Act may be made available for assistance for the Government of Sudan, except assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement, mutual arrangements related to post-referendum issues associated with such Agreement, or any other viable peace agreement in Sudan. (2)Extension of authorizationSection 501(i) of title V of H.R. 3425 of the 106th Congress, as enacted into law by section 1000(a)(5) of Public Law 106–113 (113 Stat. 1501, 1535–36), and set forth in Appendix E thereof (113 Stat. 1501A–289,–313), as most recently amended by section 904(b) of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94, 113 Stat. 2534, 3086), is further amended by striking 2000–2021 and inserting 2000–2025.
(3)ConsultationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for any new program, project, or activity in Sudan shall be subject to prior consultation with the appropriate congressional committees. (k)Zimbabwe (1)InstructionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly.
(2)LimitationNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1).EAST ASIA AND THE PACIFIC 7043. (a)Burma (1)Bilateral economic assistance (A)Of the funds appropriated under title III and under the heading International Narcotics Control and Law Enforcement of this Act, not less than $134,950,000 shall be made available for assistance for Burma: Provided, That such funds may be made available notwithstanding any other provision of law and following consultation with the appropriate congressional committees: Provided further, That such funds shall be made available for programs to promote ethnic and religious tolerance and to combat gender-based violence, including in Kachin, Karen, Rakhine, and Shan states: Provided further, That such funds shall be made available for programs to strengthen media and civil society organizations: Provided further, That such funds may be made available for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose.
(B)Funds appropriated under title III of this Act for assistance for Burma shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance: Provided, That such funds may be available for programs to support the return of Kachin, Karen, Rohingya, Shan, and other refugees and internally displaced persons to their locations of origin or preference in Burma only if such returns are voluntary and consistent with international law.
(C)Funds appropriated under title III of this Act for assistance for Burma that are made available for assistance for the Government of Burma to support the implementation of Nationwide Ceasefire Agreement conferences, committees, and other procedures may only be made available if the Secretary of State reports to the Committees on Appropriations that such conferences, committees, and procedures are directed toward a sustainable peace and the Government of Burma is implementing its commitments under such Agreement. (2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma: Provided, That the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees.
(3)LimitationsNone of the funds appropriated under title III of this Act for assistance for Burma may be made available to any organization or entity controlled by the armed forces of Burma, or to any individual or organization that has committed a gross violation of human rights or advocates violence against ethnic or religious groups or individuals in Burma, as determined by the Secretary of State for programs administered by the Department of State and USAID or the President of the National Endowment for Democracy (NED) for programs administered by NED. (4)ConsultationAny new program or activity in Burma initiated in fiscal year 2021 shall be subject to prior consultation with the appropriate congressional committees.
(b)Cambodia
(1)AssistanceOf the funds appropriated under title III of this Act, not less than $85,505,000 shall be made available for assistance for Cambodia. (2)Certification and exceptions (A)CertificationNone of the funds appropriated by this Act that are made available for assistance for the Government of Cambodia may be obligated or expended unless the Secretary of State certifies and reports to the Committees on Appropriations that such Government is taking effective steps to—
(i)strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea and the enforcement of international sanctions with respect to North Korea; (ii)assert its sovereignty against interference by the People’s Republic of China, including by verifiably maintaining the neutrality of Ream Naval Base, other military installations in Cambodia, and dual use facilities such as the Dara Sakor development project;
(iii)cease violence and harassment against civil society and the political opposition in Cambodia, and dismiss any politically motivated criminal charges against those who criticize the government; and (iv)respect the rights, freedoms, and responsibilities enshrined in the Constitution of the Kingdom of Cambodia as enacted in 1993.
(B)ExceptionsThe certification required by subparagraph (A) shall not apply to funds appropriated by this Act and made available for democracy, health, education, and environment programs, programs to strengthen the sovereignty of Cambodia, and programs to educate and inform the people of Cambodia of the influence activities of the People’s Republic of China in Cambodia. (3)Uses of fundsFunds appropriated under title III of this Act for assistance for Cambodia shall be made available for—
(A)research and education programs associated with the Khmer Rouge in Cambodia; and (B)programs in the Khmer language to monitor, map, and publicize the efforts by the People’s Republic of China to expand its influence in Cambodia.
(c)Indo-Pacific strategy and the asia reassurance initiative act of 2018
(1)AssistanceOf the funds appropriated under titles III and IV of this Act, not less than $1,482,000,000 shall be made available to support implementation of the Indo-Pacific Strategy and the Asia Reassurance Initiative Act of 2018 (Public Law 115–409). (2)Countering chinese influence fundOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, and Foreign Military Financing Program, not less than $300,000,000 shall be made available for a Countering Chinese Influence Fund to counter the malign influence of the Government of the People’s Republic of China and the Chinese Communist Party and entities acting on their behalf globally, which shall be subject to prior consultation with the Committees on Appropriations: Provided, That such funds are in addition to amounts otherwise made available for such purposes: Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations.
(3)Restriction on uses of fundsNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for any project or activity that directly supports or promotes— (A)the Belt and Road Initiative or any dual-use infrastructure projects of the People’s Republic of China; and
(B)the use of technology, including biotechnology, digital, telecommunications, and cyber, developed by the People’s Republic of China unless the Secretary of State, in consultation with the USAID Administrator and the heads of other Federal agencies, as appropriate, determines that such use does not adversely impact the national security of the United States. (d)LaosOf the funds appropriated under titles III and IV of this Act, not less than $80,930,000 shall be made available for assistance for Laos.
(e)North korea
(1)CybersecurityNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the central government of a country the Secretary of State determines and reports to the appropriate congressional committees engages in significant transactions contributing materially to the malicious cyber-intrusion capabilities of the Government of North Korea: Provided, That the Secretary of State shall submit the report required by section 209 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9229) to the Committees on Appropriations: Provided further, That the Secretary of State may waive the application of the restriction in this paragraph with respect to assistance for the central government of a country if the Secretary determines and reports to the appropriate congressional committees that to do so is important to the national security interest of the United States, including a description of such interest served.
(2)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasting hours into North Korea at levels not less than the prior fiscal year. (3)Human rightsFunds appropriated by this Act under the headings Economic Support Fund and Democracy Fund shall be made available for the promotion of human rights in North Korea: Provided, That the authority of section 7032(b)(1) of this Act shall apply to such funds.
(4)Limitation on use of fundsNone of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. (f)People's republic of china (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action.
(2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA.
(3)Hong kong
(A)Democracy programsOf the funds appropriated by this Act under the first paragraph under the heading Democracy Fund, not less than $3,000,000 shall be made available for democracy and Internet freedom programs for Hong Kong, including legal and other support for democracy activists. (B)Restrictions on assistanceNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Hong Kong should be obligated for assistance for the Government of the People’s Republic of China and the Chinese Communist Party or any entity acting on their behalf in Hong Kong.
(C)ReportFunds appropriated under title I of this Act shall be made available to prepare and submit to Congress the report required by section 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731), which shall include the information described in section 7043(f)(4)(B) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) and under this paragraph in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). (4)Uyghurs and other muslim minoritiesThe determination described under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) shall be submitted to the appropriate congressional committees not later than 90 days after enactment of this Act.
(5)ClarificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for programs in the People’s Republic of China may be used to counter the impact of Chinese influence and investments in the Greater Mekong Subregion, following consultation with the Committees on Appropriations. (g)PhilippinesNone of the funds appropriated by this Act may be made available for counternarcotics assistance for the Philippines, except for drug demand reduction, maritime law enforcement, or transnational interdiction.
(h)Tibet
(1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. (2)Programs for tibetan communities (A)Notwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China.
(B)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture and language in the refugee and diaspora Tibetan communities, development, and the resilience of Tibetan communities and the Central Tibetan Administration in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet.
(C)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for programs to strengthen the capacity of the Central Tibetan Administration: Provided, That such funds shall be administered by the United States Agency for International Development.
(i)VietnamOf the funds appropriated under titles III and IV of this Act, not less than $169,739,000 shall be made available for assistance for Vietnam, of which not less than— (1) $14,500,000 shall be made available for health and disability programs in areas sprayed with Agent Orange and contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment or cognitive or developmental disabilities;
(2) $19,000,000 shall be made available, notwithstanding any other provision of law, for activities related to the remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes; and (3) $2,500,000 shall be made available for a war legacy reconciliation program.SOUTH AND CENTRAL ASIA 
7044.
(a)Afghanistan
(1)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for assistance for Afghanistan— (A)shall be made available to implement the South Asia Strategy, the Revised Strategy for United States Engagement in Afghanistan, and the United States Agency for International Development Country Development Cooperation Strategy for Afghanistan;
(B)shall be made available for programs that implement and support comprehensive strategies to combat corruption in Afghanistan, with an emphasis on public disclosure of government receipts and expenditures and prosecution and punishment of corrupt officials; (C)shall be made available to continue support for not-for-profit institutions of higher education in Kabul, Afghanistan that are accessible to both women and men in a coeducational environment, including for the costs for operations and security for such institutions;
(D)shall be made available for programs that protect and strengthen the rights of Afghan women and girls and promote the political and economic empowerment of women including their meaningful inclusion in political processes: Provided, That such assistance to promote the economic empowerment of women shall be made available as grants to Afghan organizations, to the maximum extent practicable;
(E)shall prioritize, unless the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, determines that security conditions do not permit or risk deterioration, assistance to support long-term development in areas previously under the control of the Taliban or other violent extremist groups: Provided, That such funds may be made available notwithstanding any other provision of law and following consultation with the Committees on Appropriation;
(F)may not be made available for any program, project, or activity pursuant to section 7044(a)(1)(C) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6); and (G)may be made available, notwithstanding any other provision of law, for programs and activities to address the needs of the people of Afghanistan in support of peace and reconciliation, including reintegration of former Taliban and other extremists.
(2)Afghan women
(A)In generalThe Secretary of State shall promote and ensure the meaningful participation of Afghan women in any discussions between the Government of Afghanistan and the Taliban related to the future of Afghanistan in a manner consistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68) and the 2019 United States Strategy on Women, Peace, and Security, including through— (i)advocacy by the United States Government for the inclusion of Afghan women representatives, particularly from civil society and rural provinces, in ongoing and future discussion;
(ii)the leveraging of assistance for the protection of women and girls and their rights; and (iii)efforts to ensure that any agreement protects women’s and girl’s rights and ensures their freedom of movement, rights to education and work, and access to healthcare and legal representation.
(B)AssistanceFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund shall be made available for an endowment pursuant to paragraph (3)(A)(iv) of this subsection for a not-for-profit institution of higher education in Kabul, Afghanistan that is accessible to both women and men in a coeducational environment: Provided, That such endowment shall be established in partnership with a United States-based American higher education institution that will serve on its board of trustees: Provided further, That prior to the obligation of funds for such an endowment, the Administrator of the United States Agency for International Development shall submit a report to the Committees on Appropriations describing the governance structure, including a proposed board of trustees, and financial safeguards, including regular audit and reporting requirements, in any endowment agreement: Provided further, That the USAID Administrator shall provide a report on the expenditure of funds generated from such an endowment to the Committees on Appropriations on an annual basis.
(3)Authorities
(A)Funds appropriated by this Act under titles III through VI that are made available for assistance for Afghanistan may be made available— (i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961;
(ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, including in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); (iii)for an endowment to empower women and girls; and
(iv)for an endowment for higher education. (B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan.
(C)Of the funds appropriated by this Act under the heading Diplomatic Programs, up to $3,000,000 may be transferred to any other appropriation of any department or agency of the United States Government, upon the concurrence of the head of such department or agency, to support operations in, and assistance for, Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided, That any such transfer shall be subject to the regular notification procedures of the Committees on Appropriations.
(4)Agreement, report, and certificationFunds appropriated by this Act shall be made available for the following purposes— (A)the submission to the appropriate congressional committees by the President of a copy of any agreement or arrangement between the Government of the United States and the Taliban relating to the United States presence in Afghanistan or Taliban commitments on the future of Afghanistan, which shall be submitted not later than 30 days after finalizing or amending such an agreement or arrangement: Provided, That not later than 30 days after enactment of this Act and every 60 days thereafter until September 30, 2021, the Secretary of State shall submit to such committees a report detailing and assessing the activities of the Taliban to abide by their commitments in such agreement or arrangement; and
(B)the submission to the appropriate congressional committees of a joint certification by the Secretary of State and Secretary of Defense that such agreement or arrangement, or any amendment to such agreement or arrangement, will further the objective of setting conditions for the long-term defeat of al Qaeda and Islamic State and will not make the United States more vulnerable to terrorist attacks originating from Afghanistan or supported by terrorist elements in Afghanistan: Provided, That the initial joint certification to such committees shall be submitted upon enactment of this Act, and additional joint certifications, as appropriate, shall be submitted to such committees not later than 30 days after any amendment to such agreement or arrangement.
(5)Updated strategyNot less than 90 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a comprehensive, multi-year strategy for diplomatic and development engagement with the Government of Afghanistan that reflects the agreement between the United States and the Taliban, as well as intra-Afghan negotiations: Provided, That such strategy shall include a component to protect and strengthen women and girl’s welfare and rights, including in any intra-Afghan negotiation and during the implementation of any peace agreement: Provided further, That such strategy shall describe the anticipated United States diplomatic and military presence in Afghanistan over a multi-year period and related strategy for mitigating and countering ongoing terrorist threats and violent extremism: Provided further, That the Secretary of State shall consult with such committees on the parameters of such strategy: Provided further, That the strategy required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex.
(6)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. (b)BangladeshOf the funds appropriated under titles III and IV of this Act, not less than $198,323,000 shall be made available for assistance for Bangladesh, of which—
(1)not less than $23,500,000 shall be made available to address the needs of communities impacted by refugees from Burma; (2)not less than $10,000,000 shall be made available for programs to protect freedom of expression and due process of law; and
(3)not less than $23,300,000 shall be made available for democracy programs, of which not less than $2,000,000 shall be made available for such programs for the Rohingya community in Bangladesh. (c)Nepal (1)AssistanceOf the funds appropriated under titles III and IV of this Act, not less than $130,265,000 shall be made available for assistance for Nepal, including for development and democracy programs.
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program shall only be made available for humanitarian and disaster relief and reconstruction activities in Nepal, and in support of international peacekeeping operations: Provided, That such funds may only be made available for any additional uses if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the laws of war, and the Nepal Army is cooperating fully with civilian judicial authorities in such cases.
(d)Pakistan
(1)Terms and conditionsThe terms and conditions of section 7044(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall continue in effect during fiscal year 2021. (2)AssistanceOf the funds appropriated under title III of this Act that are made available for assistance for Pakistan, not less than $15,000,000 shall be made available for democracy programs and not less than $10,000,000 shall be made available for gender programs.
(3)ClarificationNotwithstanding paragraph (1), section 7044(d)(4)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) is amended by striking shall and inserting in lieu thereof may. (e)Sri lanka (1)AssistanceFunds appropriated under title III of this Act shall be made available for assistance for Sri Lanka for democracy and economic development programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons.
(2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that such Government is taking effective and consistent steps to— (A)respect and uphold the rights and freedoms of the people of Sri Lanka regardless of ethnicity and religious belief, including by investigating violations of human rights and holding perpetrators of such violations accountable;
(B)increase transparency and accountability in governance; (C)assert its sovereignty against influence by the People’s Republic of China; and
(D)promote reconciliation between ethnic and religious groups, particularly arising from past conflict in Sri Lanka, including by— (i)addressing land confiscation and ownership issues;
(ii)resolving cases of missing persons, including by maintaining a functioning office of missing persons; (iii)reducing the presence of the armed forces in former conflict zones and restructuring the armed forces for a peacetime role that contributes to post-conflict reconciliation and regional security;
(iv)repealing or amending laws on arrest and detention by security forces to comply with international standards; and (v)investigating allegations of arbitrary arrest and torture, and supporting a credible justice mechanism:
Provided, That the limitations of this paragraph shall not apply to funds made available for humanitarian assistance and disaster relief; to protect human rights, locate and identify missing persons, and assist victims of torture and trauma; to promote justice, accountability, and reconciliation; to enhance maritime security and domain awareness; to promote fiscal transparency and sovereignty; and for International Military Education and Training.
(3)International security assistanceOf the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Foreign Military Financing Program, up to $15,000,000 may be made available for assistance for Sri Lanka for the refurbishing of a high endurance cutter: Provided, That in addition to such funds, up to $500,000 may be made available only for programs to support humanitarian assistance, disaster relief, instruction in human rights and related curricula development, and maritime security and domain awareness, including professionalization and training for the navy and coast guard: Provided further, That amounts repurposed pursuant to this paragraph that were previously designated by the Congress, respectively, as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act or for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act.
(f)Regional programsFunds appropriated by this Act shall be made available for assistance for Afghanistan, Pakistan, and other countries in South and Central Asia to significantly increase the recruitment, training, and retention of women in the judiciary, police, and other security forces, and to train judicial and security personnel in such countries to prevent and address gender-based violence, human trafficking, and other practices that disproportionately harm women and girls.LATIN AMERICA AND THE CARIBBEAN  7045. (a)Central america (1)AssistanceOf the funds appropriated by this Act under titles III and IV, $505,925,000 should be made available for assistance for Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, and Panama, including through the Central America Regional Security Initiative: Provided, That such assistance shall be prioritized for programs and activities that address the key factors that contribute to the migration of unaccompanied, undocumented minors to the United States and such funds shall be made available for global health, humanitarian, development, democracy, border security, and law enforcement programs for such countries, including for programs to reduce violence against women and girls and to combat corruption, and for support of commissions against corruption and impunity, as appropriate: Provided further, That not less than $45,000,000 shall be made available for support of offices of Attorneys General and of other entities and activities to combat corruption and impunity in such countries.
(2)Northern triangle
(A)Limitation on assistance to certain central governmentsOf the funds made available pursuant to paragraph (1) under the heading Economic Support Fund and under title IV of this Act that are made available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, 50 percent may only be obligated after the Secretary of State certifies and reports to the Committees on Appropriations that such government is— (i)combating corruption and impunity, including prosecuting corrupt government officials;
(ii)implementing reforms, policies, and programs to increase transparency and strengthen public institutions; (iii)protecting the rights of civil society, opposition political parties, and the independence of the media;
(iv)providing effective and accountable law enforcement and security for its citizens, and upholding due process of law; (v)implementing policies to reduce poverty and promote equitable economic growth and opportunity;
(vi)upholding the independence of the judiciary and of electoral institutions; (vii)improving border security;
(viii)combating human smuggling and trafficking and countering the activities of criminal gangs, drug traffickers, and transnational criminal organizations; (ix)informing its citizens of the dangers of the journey to the southwest border of the United States; and
(x)resolving disputes involving the confiscation of real property of United States entities. (B)ReprogrammingIf the Secretary is unable to make the certification required by subparagraph (A) for one or more of the governments, such assistance for such central government shall be reprogrammed for assistance for other countries in Latin America and the Caribbean, notwithstanding the minimum funding requirements of this subsection and of section 7019 of this Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations.
(C)ExceptionsThe limitation of subparagraph (A) shall not apply to funds appropriated by this Act that are made available for— (i)offices of Attorneys General and other judicial entities and activities related to combating corruption and impunity;
(ii)programs to combat gender-based violence; (iii)humanitarian assistance; and
(iv)food security programs. (D)Foreign military financing programNone of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for El Salvador, Guatemala, or Honduras.
(b)Colombia
(1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $461,375,000 shall be made available for assistance for Colombia: Provided, That such funds shall be made available for the programs and activities described under this section in House Report 116–444.
(2)Withholding of funds
(A)CounternarcoticsOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Colombia is continuing to implement a national whole-of-government counternarcotics strategy designed to reduce by 50 percent cocaine production and coca cultivation levels in Colombia by 2023 and such strategy is not in violation of the 2016 peace accord between the Government of Colombia and the Revolutionary Armed Forces of Colombia. (B)Human rightsOf the funds appropriated by this Act under the heading Foreign Military Financing Program and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that—
(i)the Special Jurisdiction for Peace and other judicial authorities are taking effective steps to hold accountable perpetrators of gross violations of human rights in a manner consistent with international law, including for command responsibility, and sentence them to deprivation of liberty; (ii)the Government of Colombia is taking effective steps to prevent attacks against human rights defenders and other civil society activists, trade unionists, and journalists, and judicial authorities are prosecuting those responsible for such attacks;
(iii)the Government of Colombia is taking effective steps to protect Afro-Colombian and indigenous communities and is respecting their rights and territory; (iv)senior military officers responsible for ordering, committing, and covering up cases of false positives are being held accountable, including removal from active duty if found guilty through criminal or disciplinary proceedings; and
(v)the Government of Colombia has investigated and is taking steps to hold accountable Government officials credibly alleged to have directed, authorized, or conducted illegal surveillance of political opponents, government officials, journalists, and human rights defenders, including through the use of assets provided by the United States for combating counterterrorism and counternarcotics for such purposes. (3)ExceptionsThe limitations of paragraph (2) shall not apply to funds made available for aviation instruction and maintenance, and maritime and riverine security programs.
(4)AuthorityAircraft supported by funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs and made available for assistance for Colombia may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities. (5)LimitationNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Colombia may be made available for payment of reparations to conflict victims or compensation to demobilized combatants associated with a peace agreement between the Government of Colombia and illegal armed groups.
(c)Haiti
(1)CertificationThe certification requirement contained in section 7045(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) shall continue in effect during fiscal year 2021 and shall also apply to funds appropriated by this Act under the heading Development Assistance that are made available for assistance for Haiti. (2)Haitian coast guardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard.
(3)LimitationNone of the funds made available by this Act may be used to provide assistance to the armed forces of Haiti. (d)The CaribbeanOf the funds appropriated by this Act under titles III and IV, not less than $74,800,000 shall be made available for the Caribbean Basin Security Initiative.
(e)Venezuela
(1)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $33,000,000 shall be made available for democracy programs for Venezuela. (2)Funds appropriated under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available for assistance for communities in countries supporting or otherwise impacted by refugees from Venezuela, including Colombia, Peru, Ecuador, Curacao, and Trinidad and Tobago: Provided, That such amounts are in addition to funds otherwise made available for assistance for such countries, subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.EUROPE AND EURASIA
7046.
(a)Assistance
(1)GeorgiaOf the funds appropriated by this Act under titles III and IV, not less than $132,025,000 shall be made available for assistance for Georgia: Provided, That not later than 90 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on the rule of law and accountable institutions in Georgia as described under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).
(2)UkraineOf the funds appropriated by this Act under titles III and IV, not less than $453,000,000 shall be made available for assistance for Ukraine. (b)Territorial integrityNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7047(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in the previous proviso, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States.
(c)Section 907 of the freedom support actSection 907 of the FREEDOM Support Act (22 U.S.C. 5812 note) shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act (22 U.S.C. 5851 et seq.) and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance;
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961; (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity;
(4)any insurance, reinsurance, guarantee, or other assistance provided by the United States International Development Finance Corporation as authorized by the BUILD Act of 2018 (division F of Public Law 115–254); (5)any financing provided under the Export-Import Bank Act of 1945 (Public Law 79–173); or
(6)humanitarian assistance. (d)TurkeyNone of the funds made available by this Act may be used to facilitate or support the sale of defense articles or defense services to the Turkish Presidential Protection Directorate (TPPD) under Chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.) unless the Secretary of State determines and reports to the appropriate congressional committees that members of the TPPD who are named in the July 17, 2017, indictment by the Superior Court of the District of Columbia, and against whom there are pending charges, have returned to the United States to stand trial in connection with the offenses contained in such indictment or have otherwise been brought to justice: Provided, That the limitation in this paragraph shall not apply to the use of funds made available by this Act for border security purposes, for North Atlantic Treaty Organization or coalition operations, or to enhance the protection of United States officials and facilities in Turkey.COUNTERING RUSSIAN INFLUENCE AND AGGRESSION
7047.
(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation. (b)Annexation of crimea (1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea or other territory in Ukraine: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest.
(2)LimitationNone of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea or other territory in Ukraine;
(B)the facilitation, financing, or guarantee of United States Government investments in Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or (C)assistance for Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities.
(3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine. (4)DurationThe requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea and other territory in Ukraine under the control of Russian-backed separatists.
(c)Occupation of the georgian territories of abkhazia and tskhinvali region/South ossetia
(1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian Federation occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: Provided, That the Secretary shall publish on the Department of State website a list of any such central governments in a timely manner: Provided further, That the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest.
(2)LimitationNone of the funds appropriated by this Act may be made available to support the Russian Federation occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia. (3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia.
(d)Countering russian influence fund
(1)AssistanceOf the funds appropriated by this Act under the headings Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, International Military Education and Training, and Foreign Military Financing Program, not less than $290,000,000 shall be made available to carry out the purposes of the Countering Russian Influence Fund, as authorized by section 254 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 22 U.S.C. 9543) and notwithstanding the country limitation in subsection (b) of such section, and programs to enhance the capacity of law enforcement and security forces in countries in Europe, Eurasia, and Central Asia and strengthen security cooperation between such countries and the United States and the North Atlantic Treaty Organization, as appropriate. (2)Economics and tradeFunds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation.
(e)Democracy programsFunds appropriated by this Act shall be made available to support democracy programs in the Russian Federation and other countries in Europe, Eurasia, and Central Asia, including to promote Internet freedom: Provided, That of the funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, not less than $20,000,000 shall be made available to strengthen democracy and civil society in Central Europe, including for transparency, independent media, rule of law, minority rights, and programs to combat anti-Semitism.UNITED NATIONS
7048.
(a)Transparency and accountabilityNot later than 180 days after enactment of this Act, the Secretary of State shall report to the Committees on Appropriations whether each organization, department, or agency receiving a contribution from funds appropriated by this Act under the headings “Contributions to International Organizations” and “International Organizations and Programs” is— (1)posting on a publicly available website, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits;
(2)effectively implementing and enforcing policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including— (A)protection against retaliation for internal and lawful public disclosures;
(B)legal burdens of proof; (C)statutes of limitation for reporting retaliation;
(D)access to binding independent adjudicative bodies, including shared cost and selection of external arbitration; and (E)results that eliminate the effects of proven retaliation, including provision for the restoration of prior employment; and
(3)effectively implementing and enforcing policies and procedures on the appropriate use of travel funds, including restrictions on first-class and business-class travel. (b)Restrictions on united nations delegations and organizations (1)Restrictions on united states delegationsNone of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)), supports international terrorism.
(2)Restrictions on contributionsNone of the funds made available by this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. (3)WaiverThe Secretary of State may waive the restriction in this subsection if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interest of the United States, including a description of the national interest served.
(c)United nations human rights councilNone of the funds appropriated by this Act may be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is important to the national interest of the United States and that such Council is taking significant steps to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council: Provided, That such report shall include a description of the national interest served and the steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2021, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council.
(d)United nations relief and works agencyPrior to the initial obligation of funds for the United Nations Relief and Works Agency (UNRWA), the Secretary of State shall report to the Committees on Appropriations, in writing, on whether UNRWA is— (1)utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use;
(2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961; (3)implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes;
(4)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions; (5)taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement;
(6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, and is taking steps to improve the financial transparency of the organization; and (7)in compliance with the United Nations Board of Auditors' biennial audit requirements and is implementing in a timely fashion the Board's recommendations.
(e)Prohibition of payments to united nations membersNone of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations. (f)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2021 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
(g)Sexual exploitation and abuse in peacekeeping operationsThe Secretary of State should withhold assistance to any unit of the security forces of a foreign country if the Secretary has credible information that such unit has engaged in sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation, until the Secretary determines that the government of such country is taking effective steps to hold the responsible members of such unit accountable and to prevent future incidents: Provided, That the Secretary shall promptly notify the government of each country subject to any withholding of assistance pursuant to this paragraph, and shall notify the appropriate congressional committees of such withholding not later than 10 days after a determination to withhold such assistance is made: Provided further, That the Secretary shall, to the maximum extent practicable, assist such government in bringing the responsible members of such unit to justice.
(h)Additional availabilitySubject to the regular notification procedures of the Committees on Appropriations, funds appropriated by this Act which are returned or not made available due to the third proviso under the heading Contributions for International Peacekeeping Activities in title I of this Act or section 307(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2227(a)), shall remain available for obligation until September 30, 2022: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act.WAR CRIMES TRIBUNALS 
7049.
(a)If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.
(b)None of the funds appropriated by this Act may be made available for a United States contribution to the International Criminal Court: Provided, That funds may be made available for technical assistance, training, assistance for victims, protection of witnesses, and law enforcement support related to international investigations, apprehensions, prosecutions, and adjudications of genocide, crimes against humanity, and war crimes: Provided further, That the previous proviso shall not apply to investigations, apprehensions, or prosecutions of American service members and other United States citizens or nationals, or nationals of the North Atlantic Treaty Organization (NATO) or major non-NATO allies initially designated pursuant to section 517(b) of the Foreign Assistance Act of 1961. GLOBAL INTERNET FREEDOM
7050.
(a)FundingOf the funds available for obligation during fiscal year 2021 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $70,000,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interest of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector.
(b)Requirements
(1)Department of state and united states agency for international developmentFunds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia that are made available pursuant to subsection (a) shall be— (A)coordinated with other democracy programs funded by this Act under such headings, and shall be incorporated into country assistance and democracy promotion strategies, as appropriate;
(B)for programs to implement the May 2011, International Strategy for Cyberspace, the Department of State International Cyberspace Policy Strategy required by section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113), and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754); (C)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists;
(D)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the technological advantage of the United States Government over such censorship techniques: Provided, That the Secretary of State, in consultation with the United States Agency for Global Media Chief Executive Officer (USAGM CEO) and the President of the Open Technology Fund (OTF), shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies; and
(E)made available only after the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, concurs that such funds are allocated consistent with— (i)the strategies referenced in subparagraph (B) of this paragraph;
(ii)best practices regarding security for, and oversight of, Internet freedom programs; and (iii)sufficient resources and support for the development and maintenance of anti-censorship technology and tools.
(2)United states agency for global mediaFunds appropriated by this Act under the heading International Broadcasting Operations that are made available pursuant to subsection (a) shall be— (A)made available only for open-source tools and techniques to securely develop and distribute USAGM digital content, facilitate audience access to such content on websites that are censored, coordinate the distribution of USAGM digital content to targeted regional audiences, and to promote and distribute such tools and techniques, including digital security techniques;
(B)coordinated by the USAGM CEO, in consultation with the OTF President, with programs funded by this Act under the heading International Broadcasting Operations, and shall be incorporated into country broadcasting strategies, as appropriate; (C)coordinated by the USAGM CEO, in consultation with the OTF President, to solicit project proposals through an open, transparent, and competitive application process, seek input from technical and subject matter experts to select proposals, and support Internet circumvention tools and techniques for audiences in countries that are strategic priorities for the OTF and in a manner consistent with the United States Government Internet freedom strategy; and
(D)made available for the research and development of new tools or techniques authorized in subparagraph (A) only after the USAGM CEO, in consultation with the Secretary of State, the OTF President, and other relevant United States Government departments and agencies, evaluates the risks and benefits of such new tools or techniques, and establishes safeguards to minimize the use of such new tools or techniques for illicit purposes. (c)Coordination and spend plansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the USAGM CEO, in consultation with the OTF President, shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and the United States Agency for International Development offices and bureaus.
(d)Security auditsFunds made available pursuant to this section to promote Internet freedom globally may only be made available to support open-source technologies that undergo comprehensive security audits consistent with the requirements of the Bureau of Democracy, Human Rights, and Labor, Department of State to ensure that such technology is secure and has not been compromised in a manner detrimental to the interest of the United States or to individuals and organizations benefiting from programs supported by such funds: Provided, That the security auditing procedures used by such Bureau shall be reviewed and updated periodically to reflect current industry security standards.
(e)SurgeOf the funds appropriated by this Act under the heading Economic Support Fund, up to $2,500,000 may be made available to surge Internet freedom programs in closed societies if the Secretary of State determines and reports to the appropriate congressional committees that such use of funds is in the national interest: Provided, That such funds are in addition to amounts made available for such purposes: Provided further, That such funds may be transferred to, and merged with, funds appropriated by this Act under the heading International Broadcasting Operations following consultation with, and the regular notification procedures of, the Committees on Appropriations.TORTURE AND OTHER CRUEL, INHUMAN, OR DEGRADING TREATMENT OR PUNISHMENT
7051.
(a)LimitationNone of the funds made available by this Act may be used to support or justify the use of torture and other cruel, inhuman, or degrading treatment or punishment by any official or contract employee of the United States Government. (b)AssistanceFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture and other cruel, inhuman, or degrading treatment or punishment by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.AIRCRAFT TRANSFER, COORDINATION, AND USE
7052.
(a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region. (b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
(c)Aircraft coordination
(1)AuthorityThe uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That notwithstanding section 7063(b) of this Act, such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft.
(2)ScopeThe requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel. (d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act shall be borne by the recipient country. PARKING FINES AND REAL PROPERTY TAXES OWED BY FOREIGN GOVERNMENTS
7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date “September 30, 2009” in subsection (f)(2)(B) of such section shall be deemed to be “September 30, 2020”.INTERNATIONAL MONETARY FUND
7054.
(a)ExtensionsThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act. (b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private or multilateral creditors.EXTRADITION
7055.
(a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings Development Assistance, International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. (b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty.
(c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interest of the United States.IMPACT ON JOBS IN THE UNITED STATES 7056.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide—
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; (2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act (19 U.S.C. 2467(4)(D) and (E)) should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture;
(3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or (4)for the enforcement of any rule, regulation, policy, or guidelines implemented pursuant to the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013, when enforcement of such rule, regulation, policy, or guidelines would prohibit, or have the effect of prohibiting, any coal-fired or other power-generation project the purpose of which is to—
(A)provide affordable electricity in International Development Association (IDA)-eligible countries and IDA-blend countries; and (B)increase exports of goods and services from the United States or prevent the loss of jobs from the United States.UNITED NATIONS POPULATION FUND
7057.
(a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2021, $32,500,000 shall be made available for the United Nations Population Fund (UNFPA). (b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations.
(c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China. (d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless—
(1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and (2)UNFPA does not fund abortions.
(e)Report to congress and dollar-for-Dollar withholding of funds
(1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China. (2)If a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.GLOBAL HEALTH ACTIVITIES
7058.
(a)In generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $575,000,000 should be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species.
(b)Infectious disease outbreaks
(1)Global health securityFunds appropriated by this Act under the heading Global Health Programs shall be made available for global health security programs, which shall prioritize and accelerate efforts to strengthen public health capacity in countries where there is a high risk of emerging zoonotic and other infectious diseases and to support the collection, analysis, and sharing of data on unknown viruses and other pathogens: Provided, That not later than 60 days after enactment of this Act, the USAID Administrator shall consult with the Committees on Appropriations on the planned uses of such funds.
(2)Extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, not to exceed an aggregate total of $200,000,000 of the funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Complex Crises Fund, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph. (3)Emergency reserve fundUp to $50,000,000 of the funds made available under the heading Global Health Programs may be made available for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided, That such funds shall be made available under the same terms and conditions of such section.
(4)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. (c)Childhood cancerFunds appropriated under titles III and VI of this Act may be made available for public-private partnerships, including in coordination with relevant multilateral organizations and research entities, to address childhood cancer: Provided, That the Secretary of State, in consultation with the USAID Administrator and the Office of Global Partnerships, Department of State, shall submit a report to the Committees on Appropriations on the feasibility of such partnerships prior to any obligation of funds and not later than 90 days after enactment of this Act.GENDER EQUALITY
7059.
(a)Women's empowerment
(1)Gender equalityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide. (2)Women’s economic empowermentFunds appropriated by this Act are available to implement the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428): Provided, That the Secretary of State and the Administrator of the United States Agency for International Development, as appropriate, shall consult with the Committees on Appropriations on the implementation of such Act.
(3)Women’s global development and prosperity fundOf the funds appropriated under title III of this Act, up to $200,000,000 may be made available for the Women’s Global Development and Prosperity Fund. (b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available for programs specifically designed to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels.
(c)Gender-Based violence
(1)Of the funds appropriated under titles III and IV of this Act, not less than $165,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings. (2)Funds appropriated under titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces.
(d)Women, peace, and securityOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $130,000,000 should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls. (e)Women and girls at risk from extremism and conflictOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available to support women and girls who are at risk from extremism and conflict, and for the activities described in section 7059(e)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141): Provided, That such funds are in addition to amounts otherwise made available by this Act for such purposes, and shall be made available following consultation with, and the regular notification procedures of, the Committees on Appropriations.SECTOR ALLOCATIONS
7060.
(a)Basic education and higher education
(1)Basic education
(A)Of the funds appropriated under title III of this Act, not less than $950,000,000 shall be made available for assistance for basic education, and such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries: Provided, That such funds shall also be used for secondary education activities: Provided further, That the Administrator of the United States Agency for International Development, following consultation with the Committees on Appropriations, may reprogram such funds between countries: Provided further, That of the funds made available by this paragraph, $150,000,000 should be available for the education of girls in areas of conflict: Provided further, That funds made available under the headings Development Assistance and Economic Support Fund for the support of non-state schools in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be subject to the regular notification procedures of the Committees on Appropriations.
(B)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $150,000,000 shall be made available for contributions to multilateral partnerships that support education. (C)Funds appropriated under title III of this Act and made available for assistance for basic education as provided for in this paragraph shall be referred to as the Nita M. Lowey Basic Education Fund.
(2)Higher educationOf the funds appropriated by title III of this Act, not less than $235,000,000 shall be made available for assistance for higher education: Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of such amount, not less than $35,000,000 shall be made available for new and ongoing partnerships between higher education institutions in the United States and developing countries focused on building the capacity of higher education institutions and systems in developing countries: Provided further, That not later than 45 days after enactment of this Act, the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of funds for such partnerships.
(3)Higher education in countries impacted by economic crisesIn addition to amounts made available pursuant to paragraph (2), of the funds appropriated by this Act under the heading Economic Support Fund, not less than $50,000,000 shall be made available, notwithstanding any other provision of law that restricts assistance to foreign countries and following consultation with the Committees on Appropriations, for the following institutions that are recipients of United States assistance and located in countries impacted by economic crises— (A)United States-accredited institutions of higher education in the Middle East; and
(B)not-for-profit, coeducational American institutions of higher education in the Middle East and Asia. (b)Development programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $18,500,000 shall be made available for USAID cooperative development programs and not less than $30,000,000 shall be made available for the American Schools and Hospitals Abroad program.
(c)Environment programs
(1)
(A)Funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law, except for the provisions of this subsection, to support environment programs. (B)Funds made available pursuant to this subsection shall be subject to the regular notification procedures of the Committees on Appropriations.
(2)
(A)Of the funds appropriated under title III of this Act, not less than $320,000,000 shall be made available for biodiversity conservation programs. (B)Not less than $100,664,000 of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking.
(C)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the appropriate congressional committees that to do so is in the national security interest of the United States. (D)Funds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institution (IFI) to use the voice and vote of the United States to oppose any financing of any such activity.
(3)The Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to use the voice and vote of the United States, in relation to any loan, grant, strategy, or policy of such institution, regarding the construction of any large dam consistent with the criteria set forth in Senate Report 114–79, while also considering whether the project involves important foreign policy objectives. (4)Of the funds appropriated under title III of this Act, not less than $135,000,000 shall be made available for sustainable landscapes programs.
(5)Of the funds appropriated under title III of this Act, not less than $177,000,000 shall be made available for adaptation programs, including in support of the implementation of the Indo-Pacific Strategy. (6)Of the funds appropriated under title III of this Act, not less than $179,000,000 shall be made available for renewable energy programs, including in support of carrying out the purposes of the Electrify Africa Act (Public Law 114–121) and implementation of the Power Africa initiative.
(7)Of the funds appropriated under title III of this Act, not less than $75,000,000 shall be made available for programs to address ocean plastic pollution and other marine debris, including technical assistance for waste management: Provided, That the Secretary of State, in consultation with the Secretary of the Treasury, the USAID Administrator, and the heads of other relevant Federal agencies, shall seek to enter into negotiations with key bilateral and multilateral donors, including the World Bank, to establish a new multilateral fund for ocean plastic pollution and other marine debris: Provided further, That such funds may be made available for a contribution to such new fund, and for a USAID-administered multi-donor fund for such purposes: Provided further, That such funds are in addition to amounts otherwise made available by this Act for such purposes: Provided further, That such funds may only be made available following consultation with the Committees on Appropriations.
(d)Food security and agricultural developmentOf the funds appropriated by title III of this Act, not less than $1,010,600,000 shall be made available for food security and agricultural development programs to carry out the purposes of the Global Food Security Act of 2016 (Public Law 114–195): Provided, That funds may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3310 of the Agriculture Improvement Act of 2018 (Public Law 115–334).
(e)Micro, small, and medium-sized enterprisesOf the funds appropriated by this Act, not less than $265,000,000 shall be made available to support the development of, and access to financing for, micro, small, and medium-sized enterprises that benefit the poor, especially women. (f)Programs to combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $99,000,000 shall be made available for activities to combat trafficking in persons internationally, including for the Program to End Modern Slavery, of which not less than $77,000,000 shall be from funds made available under the heading International Narcotics Control and Law Enforcement: Provided, That funds made available by this Act under the headings Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia that are made available for activities to combat trafficking in persons should be obligated and programmed consistent with the country-specific recommendations included in the annual Trafficking in Persons Report, and shall be coordinated with the Office to Monitor and Combat Trafficking in Persons, Department of State.
(g)Reconciliation programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $25,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government: Provided further, That such funds shall be administered by the Office of Conflict Management and Mitigation, USAID.
(h)Water and sanitationOf the funds appropriated by this Act, not less than $450,000,000 shall be made available for water supply and sanitation projects pursuant to section 136 of the Foreign Assistance Act of 1961, of which not less than $225,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $15,000,000 shall be made available to support initiatives by local communities in developing countries to build and maintain safe latrines.BUDGET DOCUMENTS 7061. (a)Operating plansNot later than 45 days after enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2021, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the congressional budget justification funding levels, the most recent congressional directives or approved funding levels, and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act.
(b)Spend plans
(1)Not later than 90 days after enactment of this Act, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for— (A)assistance for Afghanistan, Iraq, Lebanon, Pakistan, Syria, Colombia, and countries in Central America;
(B)assistance made available pursuant to section 7047(d) of this Act to counter Russian influence and aggression, except that such plan shall be on a country-by-country basis; (C)assistance made available pursuant to section 7059 of this Act;
(D)the Indo-Pacific Strategy and the Countering Chinese Influence Fund; (E)democracy programs, the Power Africa and Prosper Africa initiatives, and sectors enumerated in subsections (a), (c), (d), (e), (f), (g) and (h) of section 7060 of this Act;
(F)funds provided under the heading International Narcotics Control and Law Enforcement for International Organized Crime and for Cybercrime and Intellectual Property Rights: Provided, That the spend plans shall include bilateral and global programs funded under such heading along with a brief description of the activities planned for each country; and
(G)the regional security initiatives described under this heading in section 7050 in Senate Report 116–126. (2)Not later than 90 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III.
(c)ClarificationThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961. (d)Congressional budget justification (1)SubmissionThe congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2022: Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter.
(2)Multi-year availability of certain fundsThe Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic Programs and Operating Expenses.REORGANIZATION 7062. (a)Oversight (1)Prior consultation and notificationFunds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may not be used to implement a reorganization, redesign, or other plan described in paragraph (2) by the Department of State, the United States Agency for International Development, or any other Federal department, agency, or organization funded by this Act without prior consultation by the head of such department, agency, or organization with the appropriate congressional committees: Provided, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That any such notification submitted to such Committees shall include a detailed justification for any proposed action, including the information specified under section 7073 of the joint explanatory statement accompanying the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That congressional notifications submitted in prior fiscal years pursuant to similar provisions of law in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be deemed to meet the notification requirements of this section.
(2)Description of activitiesPursuant to paragraph (1), a reorganization, redesign, or other plan shall include any action to— (A)expand, eliminate, consolidate, or downsize covered departments, agencies, or organizations, including bureaus and offices within or between such departments, agencies, or organizations, including the transfer to other agencies of the authorities and responsibilities of such bureaus and offices;
(B)expand, eliminate, consolidate, or downsize the United States official presence overseas, including at bilateral, regional, and multilateral diplomatic facilities and other platforms; or (C)expand or reduce the size of the permanent Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State and USAID from the levels specified in sections 7063(d) and 7064(i) of this Act.
(b)Additional requirements and limitations
(1)Bureau of population, refugees, and migration, department of stateNone of the funds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may be used to downsize, downgrade, consolidate, close, move, or relocate the Bureau of Population, Refugees, and Migration, Department of State, or any activities of such Bureau, to another Federal agency. (2)Administration of fundsFunds made available by this Act—
(A)under the heading Migration and Refugee Assistance shall be administered by the Assistant Secretary for Population, Refugees, and Migration, Department of State, and this responsibility shall not be delegated; and (B)that are made available for the Office of Global Women’s Issues shall be administered by the United States Ambassador-at-Large for Global Women’s Issues, Department of State, and this responsibility shall not be delegated.DEPARTMENT OF STATE MANAGEMENT
7063.
(a)Financial systems improvementFunds appropriated by this Act for the operations of the Department of State under the headings Diplomatic Programs and Capital Investment Fund shall be made available to implement the recommendations contained in the Foreign Assistance Data Review Findings Report (FADR) and the Office of Inspector General (OIG) report entitled Department Financial Systems Are Insufficient to Track and Report on Foreign Assistance Funds: Provided, That such funds may not be obligated for enhancements to, or expansions of, the Budget System Modernization Financial System, Central Resource Management System, Joint Financial Management System, or Foreign Assistance Coordination and Tracking System until such updated plan is submitted to the Committees on Appropriations: Provided further, That such funds may not be obligated for new, or expansion of existing, ad hoc electronic systems to track commitments, obligations, or expenditures of funds unless the Secretary of State, following consultation with the Chief Information Officer of the Department of State, has reviewed and certified that such new system or expansion is consistent with the FADR and OIG recommendations: Provided further, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an update to the plan required under section 7006 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) for implementing the FADR and OIG recommendations.
(b)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2021: Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7015(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service.
(c)Certification
(1)ComplianceNot later than 45 days after the initial obligation of funds appropriated under titles III and IV of this Act that are made available to a Department of State bureau or office with responsibility for the management and oversight of such funds, the Secretary of State shall certify and report to the Committees on Appropriations, on an individual bureau or office basis, that such bureau or office is in compliance with Department and Federal financial and grants management policies, procedures, and regulations, as applicable. (2)ConsiderationsWhen making a certification required by paragraph (1), the Secretary of State shall consider the capacity of a bureau or office to—
(A)account for the obligated funds at the country and program level, as appropriate; (B)identify risks and develop mitigation and monitoring plans;
(C)establish performance measures and indicators; (D)review activities and performance; and
(E)assess final results and reconcile finances. (3)PlanIf the Secretary of State is unable to make a certification required by paragraph (1), the Secretary shall submit a plan and timeline detailing the steps to be taken to bring such bureau or office into compliance.
(d)Personnel levelsFunds made available by this Act are made available to support the permanent Foreign Service and Civil Service staff levels of the Department of State at not less than the hiring targets established in the fiscal year 2020 operating plan. (e)Information technology platform (1)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be made available for a new major information technology (IT) investment without the concurrence of the Chief Information Officer, Department of State.
(2)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be used by an agency to submit a project proposal to the Technology Modernization Board for funding from the Technology Modernization Fund unless, not later than 15 days in advance of submitting the project proposal to the Board, the head of the agency— (A)notifies the Committees on Appropriations of the proposed submission of the project proposal; and
(B)submits to the Committees on Appropriations a copy of the project proposal. (3)None of the funds appropriated in title I of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Administration of Foreign Affairs may be used by an agency to carry out a project that is approved by the Board unless the head of the agency—
(A)submits to the Committees on Appropriations a copy of the approved project proposal, including the terms of reimbursement of funding received for the project; and (B)agrees to submit to the Committees on Appropriations a copy of each report relating to the project that the head of the agency submits to the Board.UNITED STATES AGENCY FOR INTERNATIONAL DEVELOPMENT MANAGEMENT
7064.
(a)AuthorityUp to $110,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948 and 3949). (b)RestrictionThe authority to hire individuals contained in subsection (a) shall expire on September 30, 2022.
(c)Program account chargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses.
(d)Foreign service limited extensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. (e)Disaster surge capacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations.
(f)Personal services contractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Bureau for Humanitarian Assistance.
(g)Small businessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. (h)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.
(i)Personnel levelsFunds made available by this Act under the heading Operating Expenses are made available to support not less than 1,850 permanent Foreign Service Officers and 1,600 permanent Civil Service staff.STABILIZATION AND DEVELOPMENT IN REGIONS IMPACTED BY EXTREMISM AND CONFLICT 7065. (a)Prevention and stabilization fund (1)Funds and transfer authorityOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program, not less than $100,000,000 shall be made available for the purposes of the Prevention and Stabilization Fund, as authorized by, and for the purposes enumerated in, section 509(a) of the Global Fragility Act of 2019 (title V of division J of Public Law 116–94), of which $25,000,000 may be made available for the Multi-Donor Global Fragility Fund authorized by section 510(c) of such Act: Provided, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations.
(2)Transitional justiceOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for the Prevention and Stabilization Fund, not less than $10,000,000 shall be made available for programs to promote accountability for genocide, crimes against humanity, and war crimes, including in Iraq and Syria, which shall be in addition to any other funds made available by this Act for such purposes: Provided, That such programs shall include components to develop local investigative and judicial skills, and to collect and preserve evidence and maintain the chain of custody of evidence, including for use in prosecutions, and may include the establishment of, and assistance for, transitional justice mechanisms: Provided further, That such funds shall be administered by the Special Coordinator for the Office of Global Criminal Justice, Department of State: Provided further, That funds made available by this paragraph shall be made available on an open and competitive basis.
(b)Global fragility act implementationFunds appropriated by this Act shall be made available to implement the Global Fragility Act of 2019 (title V of division J of Public Law 116–94): Provided, That not later than 180 days after enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit a spend plan to the Committees on Appropriations detailing the use of funds made available by this Act for such purposes.
(c)Global community engagement and resilience fundFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available to the Global Community Engagement and Resilience Fund (GCERF), including as a contribution: Provided, That any such funds made available for the GCERF shall be made available on a cost-matching basis from sources other than the United States Government, to the maximum extent practicable, and shall be subject to the regular notification procedures of the Committees on Appropriations.
(d)Global concessional financing facilityOf the funds appropriated by this Act under the heading Economic Support Fund, $25,000,000 shall be made available for the Global Concessional Financing Facility of the World Bank to provide financing to support refugees and host communities: Provided, That such funds shall be in addition to funds allocated for bilateral assistance in the report required by section 653(a) of the Foreign Assistance Act of 1961, and may only be made available subject to prior to consultation with the Committees on Appropriations: Provided further, That such funds may be transferred to the Department of the Treasury.DISABILITY PROGRAMS
7066.
(a)AssistanceFunds appropriated by this Act under the heading Development Assistance shall be made available for programs and activities administered by the United States Agency for International Development to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, political and electoral participation, and integration of individuals with disabilities, including for the cost of translation. (b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used by USAID for management, oversight, and technical support.DEBT-FOR-DEVELOPMENT
7067.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.ENTERPRISE FUNDS 7068. (a)NotificationNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance.
(b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund. (c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.EXTENSION OF CONSULAR FEES AND RELATED AUTHORITIES
7069.
(a)Section 1(b)(1) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(1)) shall be applied through fiscal year 2021 by substituting the costs of providing consular services for such costs. (b)Section 21009 of the Emergency Appropriations for Coronavirus Health Response and Agency Operations (division B of Public Law 116–136; 134 Stat. 592) is amended by striking fiscal year 2020 and inserting fiscal years 2020 and 2021.
(c)Discretionary amounts made available to the Department of State under the heading Administration of Foreign Affairs of this Act, and discretionary unobligated balances under such heading from prior Acts making appropriations for the Department of State, foreign operations, and related programs, may be transferred to the Consular and Border Security Programs account if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to sustain consular operations, following consultation with such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available in this Act and under any other provision of law: Provided further, That no amounts may be transferred from amounts designated for Overseas Contingency Operations/Global War on Terrorism or as emergency requirements pursuant to a concurrent resolution on the budget or section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.
(d)In addition to the uses permitted pursuant to section 286(v)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1356(v)(2)(A)), for fiscal year 2021, the Secretary of State may also use fees deposited into the Fraud Prevention and Detection Account for the costs of providing consular services. (e)Amounts provided pursuant to subsections (a), (b), and (d) are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PROTECTIVE SERVICES
7070.Of the funds appropriated under the heading Diplomatic Programs by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, except for funds designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, up to $15,000,000 may be made available to provide protective services to former or retired senior Department of State officials or employees that the Secretary of State, in consultation with the Director of National Intelligence, determines and reports to congressional leadership and the appropriate congressional committees, face a serious and credible threat from a foreign power or the agent of a foreign power arising from duties performed by such official or employee while employed by the Department: Provided, That such determination shall include a justification for the provision of protective services by the Department, including the identification of the specific nature of the threat and the anticipated duration of such services provided, which may be submitted in classified form, if necessary: Provided further, That such protective services shall be consistent with other such services performed by the Bureau of Diplomatic Security under 22 U.S.C. 2709 for Department officials, and shall be made available for an initial period of not more than 180 days, which may be extended for additional consecutive periods of 60 days upon a subsequent determination by the Secretary that the specific threat persists: Provided further, That not later than 45 days after enactment of this Act and quarterly thereafter, the Secretary shall submit a report to congressional leadership and the appropriate congressional committees detailing the number of individuals receiving protective services and the amount of funds expended for such services on a case-by-case basis, which may be submitted in classified form, if necessary: Provided further, That for purposes of this section a former or retired senior Department of State official or employee means a person that served in the Department at the Assistant Secretary, Special Representative, or Senior Advisor level, or in a comparable or more senior position, and has separated from service at the Department: Provided further, That funds made available pursuant to this section are in addition to amounts otherwise made available for such purposes: Provided further, That amounts repurposed pursuant to this section that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act.RESCISSIONS(INCLUDING RESCISSIONS OF FUNDS)
7071.
(a)Overseas Contingency operations rescissions
(1)Diplomatic and consular programsOf the unobligated balances from amounts made available under the heading Diplomatic and Consular Programs in title II of the Security Assistance Appropriations Act, 2017 (division B of Public Law 114–254), $360,123,000 are rescinded. (2)Peacekeeping operationsOf the unobligated balances from amounts made available under the heading Peacekeeping Operations from prior Acts making appropriations for the Department of State, foreign operations, and related programs and designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, $40,000,000 are rescinded.
(3)Foreign military financing programOf the unobligated balances from amounts made available under the heading Foreign Military Financing Program from prior Acts making appropriations for the Department of State, foreign operations, and related programs and designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, $25,000,000 are rescinded. (4)DesignationFor the purposes of this subsection, funds that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act.
(b)Additional rescissions
(1)Economic support fundOf the unobligated balances from amounts made available under the heading Economic Support Fund from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $75,000,000 are rescinded. (2)Peace corpsOf the unobligated balances from amounts made available under the heading Peace Corps from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $30,000,000 are rescinded.
(3)International narcotics control and law enforcementOf the unobligated balances from amounts made available under the heading International Narcotics Control and Law Enforcement from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $50,411,000 are rescinded. (4)LimitationFor the purposes of this subsection, no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.
VIIINITA M. LOWEY MIDDLE EAST PARTNERSHIP FOR PEACE ACT OF 2020SHORT TITLE
8001.This title may be cited as the Nita M. Lowey Middle East Partnership for Peace Act of 2020.FINDINGS 8002.Congress finds the following:
(1)Economic development in conflict settings has been shown to support stabilization by empowering entrepreneurs, growing the middle class, and mitigating unemployment. (2)In 2018, unemployment in the Palestinian territories was 32.4 percent. Gross Domestic Product (GDP) growth in the Palestinian territories declined from 2017 to 2019, and it is projected to further decline in 2020.
(3)According to the World Bank Ad Hoc Liaison Committee’s April 2019 Economic Monitoring Report, to achieve sustainable economic growth, in the Palestinian territories, growth and job creation going forward will need to be private sector driven. (4)According to the 2018 Joint Strategic Plan of the Department of State and the United States Agency for International Development, assistance can help prevent new recruitment to terrorist organizations, reduce levels of violence, promote legitimate governance structures that strengthen inclusion, and reduce policies that marginalize communities.
(5)Although economic development is an important tool for stabilizing conflict-prone settings and establishing connections between communities, economic development by itself will not lead to lasting peace. People-to-people peace-building programs further advance reconciliation efforts by promoting greater understanding, mutual trust, and cooperation between communities. (6)While the United States and its international partners continue to support diplomatic and political negotiations between the representatives of the parties to the Israeli-Palestinian conflict, such efforts require broad popular support among the people on the ground to succeed.
(7)Achieving sustainable, high-level agreements for lasting peace in the Middle East must come through, and with the support of, the people who live there, and the United States and its international partners can help the people of the region build popular support for sustainable agreements for lasting peace. SENSE OF CONGRESS 8003.It is the sense of Congress that—
(1)building a viable Palestinian economy is central to the effort to preserve the possibility of a negotiated settlement leading to a sustainable two-state solution with the democratic, Jewish state of Israel and a demilitarized, democratic Palestinian state living side-by-side in peace, security, and mutual recognition; (2)United States and international support for grassroots, people-to-people efforts aimed at fostering tolerance, and building support for such solution, can help counter extremist propaganda and the growing issue of incitement;
(3)strengthening engagement between Palestinians and Israelis, including through people-to-people peace-building programs can increase the bonds of friendship and understanding; (4)investing in the development of the Palestinian economy and in joint economic ventures can advance multiple sectors to the benefit of local, regional, and global parties; and
(5)Congress encourages cooperation between Palestinian, American, and Israeli business sectors in order to benefit the Palestinian, American, and Israeli peoples and economies. PEOPLE-TO-PEOPLE PARTNERSHIP FOR PEACE FUND 8004.Chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) is amended by adding at the end the following:

535People-to-People Partnership for Peace Fund
(a)EstablishmentBeginning on the date that is one year after the date of enactment of this section, the Administrator of the United States Agency for International Development is authorized to establish a program to provide funding for projects to help build the foundation for peaceful co-existence between Israelis and Palestinians and for a sustainable two-state solution. The program established under this subsection shall be known as the People-to-People Partnership for Peace Fund (referred to in this section as the Fund). (b)Eligibility for SupportIn providing funding for projects through the Fund, the Administrator may provide support for qualified organizations, prioritizing those organizations that seek to build better cooperation between Israelis and Palestinians, including Palestinian organizations, Israeli organizations, and international organizations that bring Israelis and Palestinians together.
(c)Additional eligibility for supportIn providing funding for projects through the Fund, the Administrator may additionally provide support to qualified organizations that further shared community building, peaceful co-existence, dialogue, and reconciliation between Arab and Jewish citizens of Israel. (d)ContributionsThe Administrator—
(1)is encouraged to work with foreign governments and international organizations to leverage the impact of United States resources and achieve the objectives of this section; and (2)is authorized to accept contributions for the purposes of the Fund, consistent with subsection (d) of section 635.
(e)Advisory Board
(1)EstablishmentThe Administrator shall establish an advisory board to make recommendations to the Administrator regarding the types of projects that should be considered for funding through the Fund. (2)Membership (A)In GeneralSubject to subparagraph (B), the advisory board shall be composed of 13 members, none of whom may be Members of Congress, who shall be appointed for renewable periods of 3 years, as follows: 
(i)One member to serve as chair, appointed by the Administrator, in consultation with the Secretary of State. (ii)One member appointed by the chair, and one member appointed by the ranking member, of the Committee on Foreign Relations of the Senate.
(iii)One member appointed by the chair, and one member appointed by the ranking member, of the Committee on Foreign Affairs of the House of Representatives. (iv)One member appointed by the chair, and one member appointed by the ranking member, of the Committee on Appropriations of the Senate.
(v)One member appointed by the chair, and one member appointed by the ranking member, of the Committee on Appropriations of the House of Representatives. (vi)One member appointed by the majority leader, and one member appointed by the minority leader, of the Senate.
(vii)One member appointed by the Speaker, and one member appointed by the minority leader, of the House of Representatives. (B)International ParticipationThe Administrator may appoint up to two additional members to the advisory board who are representatives of foreign governments or international organizations for renewable periods of 3 years.
(C)QualificationsMembers of the advisory board shall have demonstrated regional expertise and experience and expertise in conflict mitigation and people-to-people programs, and shall not receive compensation on account of their service on the advisory board. (f)USAID mission recommendationsThe Administrator shall consider the input and recommendations from missions of the United States Agency for International Development in the region and mission directors regarding projects that should be considered for funding through the Fund.
(g)CoordinationThe Administrator shall coordinate with the Secretary of State in carrying out the provisions of this section..JOINT INVESTMENT FOR PEACE INITIATIVE 8005. (a)EstablishmentBeginning on the date that is 180 days after the date of the enactment of this Act, the Chief Executive Officer of the United States International Development Finance Corporation (referred to in this section as the Chief Executive Officer and the Corporation, respectively) is authorized to establish a program to provide investments in, and support to, entities that carry out projects that contribute to the development of the Palestinian private sector economy in the West Bank and Gaza. The program established under this subsection shall be known as the Joint Investment for Peace Initiative (referred to in this section as the Initiative) and shall be subject to all existing terms, conditions, restrictions, oversight requirements, and applicable provisions of law, including the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9611 et seq), including through strict adherence to the less-developed country focus under section 1412(c) of such Act.
(b)Participation RequirementIn carrying out the Initiative, the Chief Executive Officer shall ensure participation by small and medium-sized enterprises owned by Palestinians, which may include the technology sector, the agriculture sector, and other high value-added or emerging industries. (c)PriorityIn carrying out the Initiative, the Chief Executive Officer shall prioritize support to projects that increase economic cooperation between Israelis and Palestinians.
(d)Use of Existing AuthoritiesIn carrying out the Initiative, the Chief Executive Officer shall utilize the authorities under section 1421 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9621), including to— (1)select a manager of the Initiative;
(2)oversee and direct the operation of the Initiative consistent with such Act and other provisions of law; (3)provide the Initiative with loans, guaranties, equity, and insurance, as appropriate, to enable the Initiative to attract private investment;
(4)support the private sector in entering into joint ventures between Palestinian and Israeli entities; and (5)carry out the purposes of the Initiative consistent with the provisions of this section and other applicable provisions of law.
(e)Annual Report
(1)In generalNot later than December 31, 2021, and each December 31 thereafter until December 31, 2031, the Chief Executive Officer shall submit to the appropriate congressional committees a report that describes the following: (A)The extent to which the Initiative has contributed to promoting and supporting Palestinian economic development.
(B)The extent to which the Initiative has contributed to greater integration of the Palestinian economy into the international rules-based business system. (C)The extent to which projects that increase economic cooperation between Palestinians and Israelis and between Palestinians and Americans have been prioritized, including through support to the private sector to enter into joint ventures.
(D)Information on the following: (i)Investments received and provided through the Initiative.
(ii)The mechanisms established for transparency and accountability of investments provided through the Initiative. (E)The extent to which entities supported by the Initiative have impacted the efficacy of people-to-people programs.
(F)To the extent practicable, an assessment of the sustainability of commercial endeavors that receive support from the Initiative. (G)A description of the process for vetting and oversight of entities eligible for support from the Initiative to ensure compliance with the requirements of section 8006(b) of this Act.
(2)FormThe reports required under this subsection shall be submitted in unclassified form, without the designation For Official Use Only or any related or successor designation, but may be accompanied by a classified annex. (f)Termination (1)In generalThe Initiative shall terminate at the end of the fiscal year that is 10 years after the date on which the Chief Executive Officer makes the first investment under the Initiative.
(2)ExceptionThe Chief Executive Officer is authorized to continue to manage investments made under the Initiative on and after the date specified in paragraph (1).  (g)CoordinationThe Chief Executive Officer shall coordinate with the Secretary of State and the Administrator of the United States Agency for International Development in carrying out the provisions of this section.LIMITATIONS, VETTING, COORDINATION, AND OVERSIGHT
8006.
(a)LimitationsNone of the funds made available to carry out this title, or any amendment made by this title, may be used to provide— (1)financial assistance to the national government of any foreign country;
(2)assistance for— (A)any individual or group the Secretary of State determines to be involved in, or advocating, terrorist activity; or
(B)any individual who is a member of a foreign terrorist organization (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)); or (3)assistance for the Palestinian Authority or the Palestine Liberation Organization.
(b)Applicable RegulationsAssistance made available under this title, and any amendment made by this title, shall adhere to the mission directives and vetting practices for assistance for the West Bank and Gaza, as set forth by the United States Agency for International Development. (c)Coordination (1)The Chief Executive Officer of the United States International Development Finance Corporation, acting through the Chief Development Officer of such Corporation, shall coordinate with the Administrator of the United States Agency for International Development and the Secretary of State to ensure that all expenditures from the Joint Investment for Peace Initiative comply with this section.
(2)To the extent practicable, the Administrator of the United States Agency for International Development and the Chief Executive Officer of the United States International Development Finance Corporation should coordinate and share information in advance of providing resources through the People-to-People Partnership for Peace Fund and the Joint Investment for Peace Initiative. (d)Report (1)In generalNot later than 90 days after the end of the first fiscal year in which both the People-to-People Partnership for Peace Fund and the Joint Investment for Peace Initiative are in effect, and annually thereafter, the Administrator of the United States Agency for International Development and the Chief Executive Officer of the United States International Development Finance Corporation shall, in coordination with the Secretary of State, jointly submit to the appropriate congressional committees a report in writing that describes—
(A)
(i)lessons learned and best practices developed from funding for projects under the People-to-People Partnership for Peace Fund during the prior fiscal year; and (ii)the extent to which such projects have contributed to the purposes of the People-to-People Partnership for Peace Fund;
(B)
(i)lessons learned and best practices developed from investments provided under the Joint Investment for Peace Initiative during the prior fiscal year; and (ii)the extent to which such investments have contributed to the purposes of the Joint Investment for Peace Initiative; and
(C)how the United States International Development Finance Corporation and the United States Agency for International Development coordinate and share information with respect to the People-to-People Partnership for Peace Fund and the Joint Investment for Peace Initiative. (2)ConsultationThe Administrator of the United States Agency for International Development, in consultation with the Secretary of State, shall consult with the advisory board established by subsection (e) of section 535 of the Foreign Assistance Act of 1961 (as added by section 8004 of this Act) to inform the reports required by paragraph (1). APPROPRIATE CONGRESSIONAL COMMITTEES DEFINED
8007.In this title, the term appropriate congressional committees has the meaning given that term in section 1402 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601).AUTHORIZATION OF APPROPRIATIONS 8008. (a)In GeneralThere is authorized to be appropriated to carry out this title, and the amendments made by this title, $50,000,000 for each of the first 5 fiscal years beginning after the date of the enactment of this Act.
(b)Consultation requirementNot later than 90 days after enactment of this Act, and prior to the obligation of funds made available to implement this title, the Administrator of the United States Agency for International Development and the Chief Executive Officer of the United States International Development Finance Corporation, in coordination with the Secretary of State, shall consult with the Committees on Appropriations on the proposed uses of funds. (c)Administrative ExpensesNot more than 5 percent of amounts authorized to be appropriated by subsection (a) for a fiscal year should be made available for administrative expenses to carry out section 535 of the Foreign Assistance Act of 1961 (as added by section 8004 of this Act).
(d)AvailabilityAmounts authorized to be appropriated by subsection (a) for a fiscal year are authorized to remain available for such fiscal year and the subsequent 4 fiscal years.  IXEMERGENCY FUNDING AND OTHER MATTERSDEPARTMENT OF STATEAdministration of foreign affairsCONSULAR AND BORDER SECURITY PROGRAMSFor an additional amount for Consular and Border Security Programs, $300,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for offsetting losses resulting from the coronavirus pandemic of fees and surcharges collected and deposited into the account pursuant to section 7081 of division J of Public Law 115–31: Provided, That funds made available under this heading in this Act shall be in addition to any other funds made available for this purpose: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SUDAN CLAIMSFor necessary expenses to carry out section 7 of the Sudan Claims Resolution Act, notwithstanding any other provision of law, $150,000,000, to remain available until expended: Provided, That any unexpended balances remaining following the distributions described in section 7(b)(1) of the Sudan Claims Resolution Act that are determined by the Secretary of State, not later than September 30, 2030, and at the close of each fiscal year thereafter, to be excess to the needs of such distributions, shall be returned to the general fund of the Treasury: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. BILATERAL ECONOMIC ASSISTANCEFunds appropriated to the presidentGLOBAL HEALTH PROGRAMSFor an additional amount for Global Health Programs, $4,000,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, including for vaccine procurement and delivery: Provided, That such funds shall be administered by the Administrator of the United States Agency for International Development and shall be made available as a contribution to The GAVI Alliance: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ECONOMIC SUPPORT FUNDFor an additional amount for Economic Support Fund, $700,000,000, to remain available until September 30, 2022, which shall be for assistance for Sudan, and which may be made available as contributions: Provided, That up to $100,000,000 of such funds may be transferred to, and merged with, funds made available under the headings Global Health Programs and Transition Initiatives in Acts making appropriations for the Department of State, foreign operations, and related programs: Provided further, That upon a determination by the Secretary of State that funds transferred pursuant to the preceding proviso are not necessary for the purposes provided, such amounts may be transferred back to such accounts: Provided further, That funds appropriated under this heading in this title may be made available notwithstanding any other provision of law for contributions authorized under this heading, agriculture and economic growth programs, and economic assistance for marginalized areas in Sudan and Abyei: Provided further, That prior to the initial obligation of funds appropriated under this heading in this title, the Secretary of State shall consult with the Committees on Appropriations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Department of the treasuryDEBT RESTRUCTURINGFor an additional amount for Debt Restructuring, $120,000,000, to remain available until expended, which may be used, notwithstanding any other provision of law, for payment by the Secretary of the Treasury to the International Monetary Fund for Heavily Indebted Poor Countries debt relief for Sudan: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE
9001.Each amount appropriated or made available by this title is in addition to amounts otherwise appropriated for fiscal year 2021. 9002.Notwithstanding section 7034(q)(7) of this division of this Act, the additional amounts appropriated by this title to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for funds appropriated in fiscal year 2021, unless otherwise directed by this title. 
9003.Notwithstanding the limitations in sections 609(i) and 609(j) of the Millennium Challenge Act of 2003 (2211 U.S.C. 7708(j), 7715), the Millennium Challenge Corporation may, subject to the availability of funds, extend any compact in effect as of January 29, 2020, for up to one additional year, to account for delays related to coronavirus: Provided, That the Corporation shall notify the appropriate congressional committees prior to providing any such extension.This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2021.  LTransportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2021 IDepartment of TransportationOffice of the SecretarySALARIES AND EXPENSESFor necessary expenses of the Office of the Secretary, $126,174,000, of which not to exceed $3,360,000 shall be available for the immediate Office of the Secretary; not to exceed $1,200,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $22,210,000 shall be available for the Office of the General Counsel; not to exceed $11,797,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $16,394,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $3,010,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $32,239,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,610,000 shall be available for the Office of Public Affairs; not to exceed $2,018,000 shall be available for the Office of the Executive Secretariat; not to exceed $13,576,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $17,760,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation (referred to in this title as the Secretary) is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 7 percent by all such transfers: Provided further, That notice of any change in funding greater than 7 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $70,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs. RESEARCH AND TECHNOLOGYFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $22,800,000, of which $16,485,000 shall remain available until expended: Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation.NATIONAL INFRASTRUCTURE INVESTMENTS(INCLUDING TRANSFER OF FUNDS)For capital investments in surface transportation infrastructure, $1,000,000,000 to remain available until September 30, 2024: Provided, That the Secretary shall distribute amounts made available under this heading as discretionary grants to be awarded to a State, local or tribal government, U.S. territory, transit agency, port authority, metropolitan planning organization, political subdivision of a State or local government, or a collaboration among such entities on a competitive basis for projects that will have a significant local or regional impact: Provided further, That projects eligible for amounts made available under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; port infrastructure investments (including inland port infrastructure and land ports of entry); and projects investing in surface transportation facilities that are located on tribal land and for which title or maintenance responsibility is vested in the Federal Government: Provided further, That of the amount made available under this heading, the Secretary shall use an amount not more than $30,000,000 for the planning, preparation or design of projects eligible for amounts made available under this heading, of which not less than $10,000,000 is for projects eligible for amounts made available under this heading located in or to directly benefit areas of persistent poverty: Provided further, That the term areas of persistent poverty means any county that has consistently had greater than or equal to 20 percent of the population living in poverty during the 30-year period preceding the date of enactment of this Act, as measured by the 1990 and 2000 decennial census and the most recent annual Small Area Income and Poverty Estimates as estimated by the Bureau of the Census; any census tract with a poverty rate of at least 20 percent as measured by the 2014–2018 5-year data series available from the American Community Survey of the Bureau of the Census; or any territory or possession of the United States: Provided further, That grants awarded under the previous two provisos shall not be subject to a minimum grant size: Provided further, That the Secretary may use up to 20 percent of the amounts made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, or sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), if the Secretary finds that such use of the funds would advance the purposes of this heading: Provided further, That in distributing amounts made available under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, including tribal areas, and the investment in a variety of transportation modes: Provided further, That a grant award under this heading shall be not less than $5,000,000 and not greater than $25,000,000: Provided further, That not more than 10 percent of the amounts made available under this heading may be awarded to projects in a single State: Provided further, That the Federal share of the costs for which an amount is provided under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That an award under this heading is an urban award if it is to a project located within or on the boundary of an Urbanized Area (UA), as designated by the Bureau of the Census, that had a population greater than 200,000 in the 2010 decennial census: Provided further, That for the purpose of determining if an award for planning, preparation or design is an urban award, the project location is the location of the project being planned, prepared or designed: Provided further, That each award under this heading that is not an urban award is a rural award: Provided further, That of the amounts awarded under this heading, not more than 50 percent shall be awarded as urban awards and rural awards, respectively: Provided further, That for rural awards, the minimum grant size shall be $1,000,000: Provided further, That for rural awards and areas of persistent poverty awards the Secretary may increase the Federal share of costs above 80 percent: Provided further, That projects conducted using amounts made available under this heading shall comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: Provided further, That the Secretary may retain up to $20,000,000 of the amounts made available under this heading, and may transfer portions of such amounts to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration and the Maritime Administration to fund the award and oversight of grants and credit assistance made under the National Infrastructure Investments program: Provided further, That none of the amounts made available in the previous proviso may be used to hire additional personnel: Provided further, That the Secretary shall consider and award projects based solely on the selection criteria from the fiscal year 2017 Notice of Funding Opportunity: Provided further, That, notwithstanding the previous proviso, the Secretary shall not use the Federal share or an applicant’s ability to generate non-Federal revenue as a selection criteria in awarding projects: Provided further, That the Secretary shall issue the Notice of Funding Opportunity no later than 120 days after enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the previous two provisos, the Secretary shall make grants no later than 330 days after enactment of this Act in such amounts that the Secretary determines. NATIONAL SURFACE TRANSPORTATION AND INNOVATIVE FINANCE BUREAUFor necessary expenses of the National Surface Transportation and Innovative Finance Bureau as authorized by 49 U.S.C. 116, $5,000,000, to remain available until expended: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to other amounts made available for such purposes and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code.RAILROAD REHABILITATION AND IMPROVEMENT FINANCING PROGRAMThe Secretary is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such authority shall exist as long as any such direct loan or loan guarantee is outstanding.FINANCIAL MANAGEMENT CAPITALFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $2,000,000, to remain available through September 30, 2022.CYBER SECURITY INITIATIVESFor necessary expenses for cyber security initiatives, including necessary upgrades to network and information technology infrastructure, improvement of identity management and authentication capabilities, securing and protecting data, implementation of Federal cyber security initiatives, and implementation of enhanced security controls on agency computers and mobile devices, $22,000,000, to remain available until September 30, 2022.OFFICE OF CIVIL RIGHTSFor necessary expenses of the Office of Civil Rights, $9,600,000.TRANSPORTATION PLANNING, RESEARCH, AND DEVELOPMENT(INCLUDING TRANSFER OF FUNDS)For necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, $9,350,000, to remain available until expended: Provided, That of such amount, $1,000,000 shall be for necessary expenses of the Interagency Infrastructure Permitting Improvement Center (IIPIC): Provided further, That there may be transferred to this appropriation, to remain available until expended, amounts transferred from other Federal agencies for expenses incurred under this heading for IIPIC activities not related to transportation infrastructure: Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation only to the extent that other Federal agencies provide funding to the Department in accordance with the preceding proviso. WORKING CAPITAL FUND(INCLUDING TRANSFER OF FUNDS)For necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $319,793,000, shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation (DOT): Provided further, That the limitation in the preceding proviso on operating expenses shall not apply to non-DOT entities: Provided further, That no funds made available by this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity, or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees. SMALL AND DISADVANTAGED BUSINESS UTILIZATION AND OUTREACHFor necessary expenses for small and disadvantaged business utilization and outreach activities, $4,714,000, to remain available until September 30, 2022: Provided, That notwithstanding section 332 of title 49, United States Code, such amounts may be used for business opportunities related to any mode of transportation:  Provided further, That appropriations made available under this heading shall be available for any purpose consistent with prior year appropriations that were made available under the heading Office of the Secretary—Minority Business Resource Center Program. PAYMENTS TO AIR CARRIERS(AIRPORT AND AIRWAY TRUST FUND)In addition to funds made available from any other source to carry out the essential air service program under sections 41731 through 41742 of title 49, United States Code, $141,724,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under section 41732(b)(3) of title 49, United States Code: Provided further, That amounts authorized to be distributed for the essential air service program under section 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code. TRANSPORTATION DEMONSTRATION PROGRAMTo expand intermodal and multimodal freight and cargo transportation infrastructure, including airport development under chapter 471 of title 49, United States Code, $100,000,000, to remain available until expended: Provided, That the Secretary shall distribute funds provided under this heading as discretionary grants to maritime port authorities or former military airports classified as general aviation airports in the National Plan on Integrated Airport System report for fiscal years 2019 to 2023: Provided further, That eligible applicants that are maritime port authorities shall use a terminal railway and be located not more than 10 miles from a former military airport classified as a general aviation airport in the National Plan on Integrated Airport System report for fiscal years 2019 to 2023: Provided further, That eligible applicants that are former military airports classified as general aviation airports in the National Plan on Integrated Airport System report for fiscal years 2019 to 2023 shall be located not more than 10 miles from a maritime port authority that uses a terminal railway:  Provided further, That projects eligible under this heading shall be located not more than 10 miles from at least two highways on the Interstate System: Provided further, That the Secretary shall issue the Notice of Funding Opportunity no later than 60 days after enactment of this Act.ADMINISTRATIVE PROVISIONS—OFFICE OF THE SECRETARY OF TRANSPORTATION(INCLUDING RESCISSIONS)
101.None of the funds made available by this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the operating administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for congressional notification. 102.The Secretary shall post on the web site of the Department of Transportation a schedule of all meetings of the Council on Credit and Finance, including the agenda for each meeting, and require the Council on Credit and Finance to record the decisions and actions of each meeting.
103.In addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital Fund is authorized to provide partial or full payments in advance and accept subsequent reimbursements from all Federal agencies from available funds for transit benefit distribution services that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of SAFETEA–LU (5 U.S.C. 7905 note): Provided, That the Department shall maintain a reasonable operating reserve in the Working Capital Fund, to be expended in advance to provide uninterrupted transit benefits to Government employees: Provided further, That such reserve shall not exceed 1 month of benefits payable and may be used only for the purpose of providing for the continuation of transit benefits: Provided further, That the Working Capital Fund shall be fully reimbursed by each customer agency from available funds for the actual cost of the transit benefit. 
104.Receipts collected in the Department’s Working Capital Fund, as authorized by section 327 of title 49, United States Code, for unused van pool benefits, in an amount not to exceed 10 percent of fiscal year 2021 collections, shall be available until expended in the Department’s Working Capital Fund to provide contractual services in support of section 199A of this Act: Provided, That obligations in fiscal year 2021 of such collections shall not exceed $1,000,000.
105.The remaining unobligated balances, as of September 30, 2021, from amounts made available for the Department of Transportation—Office of the Secretary—National Infrastructure Investments in division G of the Consolidated Appropriations Act, 2019 (Public Law 116–6) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2021, to remain available until September 30, 2022, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2019 national infrastructure investments program.  106.None of the funds in this Act may be obligated or expended for retention or senior executive bonuses for an employee of the Department of Transportation without the prior written approval of the Assistant Secretary for Administration.
107.In addition to authority provided by section 327 of title 49, United States Code, the Department's Administrative Working Capital Fund is hereby authorized to transfer information technology equipment, software, and systems from Departmental sources or other entities and collect and maintain a reserve at rates which will return full cost of transferred assets. 108.None of the funds provided in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance. Federal aviation administrationOPERATIONS(AIRPORT AND AIRWAY TRUST FUND)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, the lease or purchase of passenger motor vehicles for replacement only, $11,001,500,000, to remain available until September 30, 2022, of which $10,519,000,000 shall be derived from the Airport and Airway Trust Fund: Provided, That of the sums appropriated under this heading—
(1)not less than $1,479,039,000 shall be available for aviation safety activities; (2) $8,205,821,000 shall be available for air traffic organization activities;
(3) $27,555,000 shall be available for commercial space transportation activities; (4) $836,141,000 shall be available for finance and management activities;
(5) $62,862,000 shall be available for NextGen and operations planning activities; (6) $124,928,000 shall be available for security and hazardous materials safety; and
(7) $265,154,000 shall be available for staff offices: Provided further, That not to exceed 5 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation under this heading by more than 5 percent: Provided further, That any transfer in excess of 5 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than 60 days after the submission of the budget request, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of the Vision 100-Century of Aviation Reauthorization Act (49 U.S.C. 40101 note): Provided further, That the amounts made available under this heading shall be reduced by $100,000 for each day after 60 days after the submission of the budget request that such report has not been transmitted to Congress: Provided further, That not later than 60 days after the submission of the budget request, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amounts made available under this heading shall be reduced by $100,000 for each day after the date that is 60 days after the submission of the budget request that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds made available by this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms:  Provided further, That of the amounts made available under this heading, not less than $172,800,000 shall be used to fund direct operations of the current air traffic control towers in the contract tower program, including the contract tower cost share program, and any airport that is currently qualified or that will qualify for the program during the fiscal year: Provided further, That none of the funds made available by this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: Provided further, That none of the funds appropriated or otherwise made available by this Act or any other Act may be used to eliminate the Contract Weather Observers program at any airport. FACILITIES AND EQUIPMENT(AIRPORT AND AIRWAY TRUST FUND)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $3,015,000,000, of which $545,000,000 shall remain available until September 30, 2022, $2,330,400,000 shall remain available until September 30, 2023, and $139,600,000 shall remain available until expended: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems:  Provided further, That not later than 60 days after submission of the budget request, the Secretary shall transmit to the Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2022 through 2026, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget. RESEARCH, ENGINEERING, AND DEVELOPMENT(AIRPORT AND AIRWAY TRUST FUND)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $198,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2023: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development: Provided further, That funds made available under this heading shall be used in accordance with the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That not to exceed 10 percent of any funding level specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) may be transferred to any other funding level specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That no transfer may increase or decrease any funding level by more than 10 percent: Provided further, That any transfer in excess of 10 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. GRANTS-IN-AID FOR AIRPORTS(LIQUIDATION OF CONTRACT AUTHORIZATION)(LIMITATION ON OBLIGATIONS)(AIRPORT AND AIRWAY TRUST FUND)(INCLUDING TRANSFER OF FUNDS)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,350,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the amounts made available under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000, in fiscal year 2021, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the amounts made available under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government's share of allowable project costs under paragraph (2) of such section for subgrants or paragraph (3) of such section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: Provided further, That notwithstanding any other provision of law, of amounts limited under this heading, not more than $119,402,000 shall be available for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $40,666,000 shall be available for Airport Technology Research, and $10,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program: Provided further, That in addition to airports eligible under section 41743 of title 49, United States Code, such program may include the participation of an airport that serves a community or consortium that is not larger than a small hub airport, according to FAA hub classifications effective at the time the Office of the Secretary issues a request for proposals. GRANTS-IN-AID FOR AIRPORTSFor an additional amount for Grants-In-Aid for Airports, to enable the Secretary to make grants for projects as authorized by subchapter 1 of chapter 471 and subchapter 1 of chapter 475 of title 49, United States Code, $400,000,000, to remain available through September 30, 2023: Provided, That amounts made available under this heading shall be derived from the general fund, and such funds shall not be subject to apportionment formulas, special apportionment categories, or minimum percentages under chapter 471: Provided further, That the Secretary shall distribute funds provided under this heading as discretionary grants to airports: Provided further, That the amount made available under this heading shall not be subject to any limitation on obligations for the Grants-in-Aid for Airports program set forth in any Act: Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.5 percent of the funds provided under this heading to fund the award and oversight by the Administrator of grants made under this heading. ADMINISTRATIVE PROVISIONS—FEDERAL AVIATION ADMINISTRATION
110.None of the funds made available by this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2021. 111.None of the funds made available by this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition on the use of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the Federal Aviation Administration for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy section 41742(a)(1) of title 49, United States Code, from fees credited under section 45303 of title 49, United States Code, and any amount remaining in such account at the close of any fiscal year may be made available to satisfy section 41742(a)(1) of title 49, United States Code, for the subsequent fiscal year.  113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes as such appropriation.
114.None of the funds made available by this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 115.None of the funds made available by this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card.
116.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator's aircraft registration number, Mode S transponder code, flight identification, call sign, or similar identifying information from any ground based display to the public that would allow the real-time or near real-time flight tracking of that aircraft’s movements, except data made available to a Government agency, for the noncommercial flights of that owner or operator. 117.None of the funds made available by this Act shall be available for salaries and expenses of more than nine political and Presidential appointees in the Federal Aviation Administration. 
118.None of the funds made available by this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the Federal Aviation Administration provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order No. 13642. 119.None of the funds made available by this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance.
119A.None of the funds made available by or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey. 119B.None of the funds made available by this Act may be used by the Administrator of the Federal Aviation Administration to withhold from consideration and approval any new application for participation in the Contract Tower Program, or for reevaluation of Cost-share Program participants so long as the Federal Aviation Administration has received an application from the airport, and so long as the Administrator determines such tower is eligible using the factors set forth in Federal Aviation Administration published establishment criteria.
119C.None of the funds made available by this Act may be used to open, close, redesignate as a lesser office, or reorganize a regional office, the aeronautical center, or the technical center unless the Administrator submits a request for the reprogramming of funds under section 405 of this Act.Federal highway administrationLIMITATION ON ADMINISTRATIVE EXPENSES(HIGHWAY TRUST FUND)(INCLUDING TRANSFER OF FUNDS)Not to exceed $475,649,049 together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration: Provided, That in addition, $3,248,000 shall be transferred to the Appalachian Regional Commission in accordance with section 104(a) of title 23, United States Code.FEDERAL-AID HIGHWAYS(LIMITATION ON OBLIGATIONS)(HIGHWAY TRUST FUND)Funds available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of the Fixing America's Surface Transportation (FAST) Act (Public Law 114–94) shall not exceed total obligations of $46,365,092,000 for fiscal year 2021.(LIQUIDATION OF CONTRACT AUTHORIZATION)(HIGHWAY TRUST FUND)For the payment of obligations incurred in carrying out Federal-aid highway and highway safety construction programs authorized under title 23, United States Code, $47,104,092,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.HIGHWAY INFRASTRUCTURE PROGRAMSThere is hereby appropriated to the Secretary $2,000,000,000: Provided, That the funds made available under this heading shall be derived from the general fund, shall be in addition to any funds provided for fiscal year 2021 in this or any other Act for: (1) Federal-aid Highways under chapter 1 of title 23, United States Code; or (2) the Appalachian Development Highway System as authorized under section 1069(y) of Public Law 102–240, and shall not affect the distribution or amount of funds provided in any other Act: Provided further, That section 1101(b) of Public Law 114–94 shall apply to funds made available under this heading: Provided further, That unless otherwise specified, amounts made available under this heading shall be available until September 30, 2024: Provided further, That of the funds made available under this heading—
(1) $640,650,000 shall be for activities eligible under section 133(b) of title 23, United States Code, and to provide necessary charging infrastructure along corridor-ready or corridor-pending alternative fuel corridors designated pursuant to section 151 of title 23, United States Code; (2) $2,700,000 shall be for activities eligible under the Puerto Rico Highway Program as described in section 165(b)(2)(C) of title 23, United States Code;
(3) $650,000 shall be for activities eligible under the Territorial Highway Program, as described in section 165(c)(6) of title 23, United States Code; (4) $100,000,000 shall be for the nationally significant Federal lands and tribal projects program under section 1123 of the FAST Act;
(5) $1,080,000,000 shall be for a bridge replacement and rehabilitation program; (6) $100,000,000 shall be for necessary expenses for construction of the Appalachian Development Highway System as authorized under section 1069(y) of Public Law 102–240;
(7) $16,000,000 shall be for the national scenic byways program under section 162 of title 23, United States Code; (8) $50,000,000 shall be for competitive grants for activities described in section 130(a) of title 23, United States Code;
(9) $5,000,000 shall be for the Regional Infrastructure Accelerator Demonstration Program authorized under section 1441 of the FAST Act; and (10) $5,000,000 shall be for a National Road Network Pilot Program for the Federal Highway Administration to create a national level, geo-spatial dataset that uses data already collected under the Highway Performance Monitoring System:
Provided further, That for the purposes of funds made available under this heading, in paragraph (1) of the fourth proviso, the term State means any of the 50 States or the District of Columbia: 
Provided further, That the funds made available under this heading, in paragraph (1) of the fourth proviso, shall be suballocated in the manner described in section 133(d) of title 23, United States Code, except that the set-aside described in section 133(h) of such title shall not apply to funds made available under this heading, in paragraph (1) of the fourth proviso: 
Provided further, That the funds made available under this heading, in paragraphs (1), (5), (7), and (8) of the fourth proviso, shall be administered as if apportioned under chapter 1 of such title: 
Provided further, That, the funds made available under this heading, in paragraph (1) of the fourth proviso, shall be apportioned to the States in the same ratio as the obligation limitation for fiscal year 2021 is distributed among the States in section 120(a)(5) of this Act: 
Provided further, That, except as provided in the following proviso, the funds made available under this heading for activities eligible under the Puerto Rico Highway Program and activities eligible under the Territorial Highway Program shall be administered as if allocated under sections 165(b) and 165(c), respectively, of title 23, United States Code: 
Provided further, That the funds made available under this heading for activities eligible under the Puerto Rico Highway Program shall not be subject to the requirements of sections 165(b)(2)(A) or 165(b)(2)(B) of such title: 
Provided further, That not less than 25 percent of the funds made available under this heading for the nationally significant Federal lands and tribal projects program under section 1123 of the FAST Act shall be for competitive grants to tribal governments: 
Provided further, That for the purposes of funds made available under this heading for a bridge replacement and rehabilitation program, (1) the term State means any of the 50 States or the District of Columbia, and (2) the term qualifying State means any State in which the percentage of total deck area of bridges classified as in poor condition in such State is at least 5 percent or in which the percentage of total bridges classified as in poor condition in such State is at least 5 percent: 
Provided further, That, of the funds made available under this heading for a bridge replacement and rehabilitation program, the Secretary shall reserve $6,000,000 for each State that does not meet the definition of a qualifying State: 
Provided further, That, after making the reservations under the preceding proviso, the Secretary shall distribute the remaining funds made available under this heading for a bridge replacement and rehabilitation program to each qualifying State by the proportion that the percentage of total deck area of bridges classified as in poor condition in such qualifying State bears to the sum of the percentages of total deck area of bridges classified as in poor condition in all qualifying States: 
Provided further, That for the bridge replacement and rehabilitation program:
(1)no qualifying State shall receive more than $60,000,000; (2)each State shall receive an amount not less than $6,000,000; and
(3)after calculating the distribution of funds pursuant to the preceding proviso, any amount in excess of $60,000,000 shall be redistributed equally among each State that does not meet the definition of a qualifying State: Provided further, That funds provided to States that do not meet the definition of a qualifying State for the bridge replacement and rehabilitation program shall be: (1) merged with amounts made available to such State under this heading, in paragraph (1) of the fourth proviso; (2) available for activities eligible under paragraph (1) of the fourth proviso; and (3) administered as if apportioned under chapter 1 of title 23, United States Code: Provided further, That, except as provided in the preceding proviso, the funds made available under this heading for a bridge replacement and rehabilitation program shall be used for highway bridge replacement or rehabilitation projects on public roads: Provided further, That for purposes of this heading for the bridge replacement and rehabilitation program, the Secretary shall calculate the percentages of total deck area of bridges (including the percentages of total deck area classified as in poor condition) and the percentages of total bridge counts (including the percentages of total bridges classified as in poor condition) based on the National Bridge Inventory as of December 31, 2018: Provided further, That for the purposes of funds made available under this heading for construction of the Appalachian Development Highway System, the term Appalachian State means a State that contains 1 or more counties (including any political subdivision located within the area) in the Appalachian region as defined in section 14102(a) of title 40, United States Code: Provided further, That funds made available under this heading for construction of the Appalachian Development Highway System shall remain available until expended: Provided further, That a project carried out with funds made available under this heading for construction of the Appalachian Development Highway System shall be carried out in the same manner as a project under section 14501 of title 40, United States Code: Provided further, That subject to the following proviso, funds made available under this heading for construction of the Appalachian Development Highway System shall be apportioned to Appalachian States according to the percentages derived from the 2012 Appalachian Development Highway System Cost-to-Complete Estimate, adopted in Appalachian Regional Commission Resolution Number 736, and confirmed as each Appalachian State’s relative share of the estimated remaining need to complete the Appalachian Development Highway System, adjusted to exclude those corridors that such States have no current plans to complete, as reported in the 2013 Appalachian Development Highway System Completion Report, unless those States have modified and assigned a higher priority for completion of an Appalachian Development Highway System corridor, as reported in the 2020 Appalachian Development Highway System Future Outlook: Provided further, That the Secretary shall adjust apportionments made under the preceding proviso so that no Appalachian State shall be apportioned an amount in excess of 30 percent of the amount made available for construction of the Appalachian Development Highway System under this heading: Provided further, That the Secretary shall consult with the Appalachian Regional Commission in making adjustments under the preceding two provisos: Provided further, That the Federal share of the costs for which an expenditure is made for construction of the Appalachian Development Highway System under this heading shall be up to 100 percent: Provided further, That the funds made available under this heading, in paragraph (8) of the fourth proviso, shall be available for projects eligible under section 130(a) of title 23, United States Code, for commuter authorities, as defined in section 24102(2) of title 49, United States Code, that experienced at least one accident investigated by the National Transportation Safety Board between January 1, 2008 and December 31, 2018, and for which the National Transportation Safety Board issued an accident report: Provided further, That for amounts made available under this heading, in paragraphs (8), (9), and (10) of the fourth proviso, the Federal share of the costs shall be, at the option of the recipient, up to 100 percent.ADMINISTRATIVE PROVISIONS—FEDERAL HIGHWAY ADMINISTRATION 120. (a)For fiscal year 2021, the Secretary of Transportation shall—
(1)not distribute from the obligation limitation for Federal-aid highways— (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and
(B)amounts authorized for the Bureau of Transportation Statistics; (2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts—
(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under sections 202 or 204 of title 23, United States Code); and (B)for which obligation limitation was provided in a previous fiscal year;
(3)determine the proportion that— (A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to
(B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; (4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Fixing America's Surface Transportation Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying—
(A)the proportion determined under paragraph (3); by (B)the amounts authorized to be appropriated for each such program for such fiscal year; and
(5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— (A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to
(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year. (b)Exceptions from obligation limitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for—
(1)section 125 of title 23, United States Code; (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714);
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119);
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027);
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years);
(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years);
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and (12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2021, only in an amount equal to $639,000,000).
(c)Redistribution of unused obligation authorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— (1)revise a distribution of the obligation limitation made available under subsection (a) if an amount distributed cannot be obligated during that fiscal year; and
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code. (d)Applicability of obligation limitations to transportation research programs (1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under—
(A)chapter 5 of title 23, United States Code; and (B)title VI of the Fixing America's Surface Transportation Act.
(2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. (e)Redistribution of certain authorized funds (1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that—
(A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year.
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5). (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 
121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highway and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 
123.None of the funds made available in this Act may be used to make a grant for a project under section 117 of title 23, United States Code, unless the Secretary, at least 60 days before making a grant under that section, provides written notification to the House and Senate Committees on Appropriations of the proposed grant, including an evaluation and justification for the project and the amount of the proposed grant award: Provided, That the written notification required in the preceding proviso shall be made not later than 180 days after the date of enactment of this Act.
124.
(a)A State or territory, as defined in section 165 of title 23, United States Code, may use for any project eligible under section 133(b) of title 23 or section 165 of title 23 and located within the boundary of the State or territory any earmarked amount, and any associated obligation limitation: Provided, That the Department of Transportation for the State or territory for which the earmarked amount was originally designated or directed notifies the Secretary of its intent to use its authority under this section and submits an annual report to the Secretary identifying the projects to which the funding would be applied. Notwithstanding the original period of availability of funds to be obligated under this section, such funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary is notified. The Federal share of the cost of a project carried out with funds made available under this section shall be the same as associated with the earmark.
(b)In this section, the term earmarked amount means— (1)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, and administered by the Federal Highway Administration; or
(2)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives, identified in a prior law, report, or joint explanatory statement, and administered by the Federal Highway Administration. (c)The authority under subsection (a) may be exercised only for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of October 1 of the current fiscal year, and shall be applied to projects within the same general geographic area within 25 miles for which the funding was designated, except that a State or territory may apply such authority to unexpended balances of funds from projects or activities the State or territory certifies have been closed and for which payments have been made under a final voucher.
(d)The Secretary shall submit consolidated reports of the information provided by the States and territories annually to the House and Senate Committees on Appropriations.  125.Until final guidance is published, the Administrator of the Federal Highway Administration shall adjudicate requests for Buy America waivers under the criteria that were in effect prior to April 17, 2018. Federal motor carrier safety administrationMOTOR CARRIER SAFETY OPERATIONS AND PROGRAMS(LIQUIDATION OF CONTRACT AUTHORIZATION)(LIMITATION ON OBLIGATIONS)(HIGHWAY TRUST FUND)(INCLUDING TRANSFERS OF FUNDS)For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31110 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act (Public Law 114–94), $328,143,124, to be derived from the Highway Trust Fund (other than the Mass Transit Account), of which $9,896,127 is to be transferred and made available from prior year unobligated contract authority provided for National Motor Carrier Safety Program or Motor Carrier Safety in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriations or authorization Acts, together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That funds available for implementation, execution, or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $328,143,124, for Motor Carrier Safety Operations and Programs for fiscal year 2021, of which $9,073,000, to remain available for obligation until September 30, 2023, is for the research and technology program, and of which not less than $75,447,124, to remain available for obligation until September 30, 2023, is for development, modernization, enhancement, continued operation, and maintenance of information technology and information management. MOTOR CARRIER SAFETY GRANTS(LIQUIDATION OF CONTRACT AUTHORIZATION)(LIMITATION ON OBLIGATIONS)(HIGHWAY TRUST FUND)(INCLUDING TRANSFERS OF FUNDS)For payment of obligations incurred in carrying out sections 31102, 31103, 31104, and 31313 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act (Public Law 114–94), $389,800,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $389,800,000 in fiscal year 2021 for Motor Carrier Safety Grants: Provided further, That of the sums appropriated under this heading:
(1) $308,700,000 shall be available for the motor carrier safety assistance program; (2) $33,200,000 shall be available for the commercial driver's license program implementation program;
(3) $45,900,000 shall be available for the high priority activities program, of which $1,000,000 is to be made available from prior year unobligated contract authority provided for Motor Carrier Safety Grants in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriations or authorization Acts; and (4) $2,000,000 shall be made available for commercial motor vehicle operators grants, of which $1,000,000 is to be made available from prior year unobligated contract authority provided for Motor Carrier Safety Grants in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriations or authorization Acts:
Provided further, That of the unobligated amounts provided for Motor Carrier Safety Grants in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), the FAST Act (Public Law 114–94) or other appropriation or authorization acts prior to fiscal year 2021, $30,000,000 in additional obligation limitation, shall be transferred and made available for a study of the cause of large truck crashes and shall remain available until expended: 
Provided further, That the activities funded by the previous proviso may be accomplished through direct expenditure, direct research activities, grants, cooperative agreements, contracts, intra or interagency agreements, or other agreements with public organizations: 
Provided further, That such amounts, payments, and obligation limitation as may be necessary to carry out the study of the cause of large truck crashes may be transferred and credited to appropriate accounts of other participating Federal agencies: 
Provided further, That $30,000,000 for payment of obligations incurred in carrying out this section shall be derived from the Highway Trust Fund (other than the Mass Transit Account), to be available until expended. ADMINISTRATIVE PROVISIONS—FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION
130.The Federal Motor Carrier Safety Administration shall send notice of section 385.308 of title 49, Code of Federal Regulations, violations by certified mail, registered mail, or another manner of delivery, which records the receipt of the notice by the persons responsible for the violations.  131.The Federal Motor Carrier Safety Administration shall update annual inspection regulations under Appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations, as recommended by GAO–19–264.
132.None of the funds appropriated or otherwise made available to the Department of Transportation by this Act or any other Act may be obligated or expended to implement, administer, or enforce the requirements of section 31137 of title 49, United States Code, or any regulation issued by the Secretary pursuant to such section, with respect to the use of electronic logging devices by operators of commercial motor vehicles, as defined in section 31132(1) of such title, transporting livestock as defined in section 602 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471) or insects.National highway traffic safety administrationOPERATIONS AND RESEARCHFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $194,167,000, of which $40,000,000 shall remain available through September 30, 2022.OPERATIONS AND RESEARCH(LIQUIDATION OF CONTRACT AUTHORIZATION)(LIMITATION ON OBLIGATIONS)(HIGHWAY TRUST FUND)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, including behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls, section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94), and chapter 303 of title 49, United States Code, $155,300,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2021, are in excess of $155,300,000: Provided further, That of the sums appropriated under this heading—
(1) $149,800,000 shall be for programs authorized under 23 U.S.C. 403, including behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls, and section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94); and (2) $5,500,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code:
Provided further, That within the $155,300,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2022, and $3,000,000, for impaired driving detection, shall remain available until expended, and shall be in addition to the amount of any limitation imposed on obligations for future years: 
 Provided further, That amounts for behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls are in addition to any other funds provided for those purposes for fiscal year 2021 in this Act. HIGHWAY TRAFFIC SAFETY GRANTS(LIQUIDATION OF CONTRACT AUTHORIZATION)(LIMITATION ON OBLIGATIONS)(HIGHWAY TRUST FUND)For payment of obligations incurred in carrying out provisions of 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act (Public Law 114–94), to remain available until expended, $623,017,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs for which the total obligations in fiscal year 2021 are in excess of $623,017,000 for programs authorized under 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act: Provided further, That of the sums appropriated under this heading—
(1) $279,800,000 shall be for Highway Safety Programs under 23 U.S.C. 402; (2) $285,900,000 shall be for National Priority Safety Programs under 23 U.S.C. 405;
(3) $30,500,000 shall be for the High Visibility Enforcement Program under 23 U.S.C. 404; and (4) $26,817,000 shall be for Administrative Expenses under section 4001(a)(6) of the Fixing America's Surface Transportation Act:
Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: 
Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to the States: 
Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(8), any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: 
Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(8) within 5 days.ADMINISTRATIVE PROVISIONS—NATIONAL HIGHWAY TRAFFIC SAFETY ADMINISTRATION
140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used. 
142.In addition to the amounts made available under the heading, Operations and Research (Liquidation of Contract Authorization) (Limitation on Obligations) (Highway Trust Fund) for carrying out the provisions of section 403 of title 23, United States Code, $17,000,000, to remain available until September 30, 2022, shall be made available to the National Highway Traffic Safety Administration from the general fund: Provided, That of the sums provided under this provision—
(1)not to exceed $7,000,000 shall be available to provide funding for grants, pilot program activities, and innovative solutions to reduce impaired-driving fatalities in collaboration with eligible entities under section 403 of title 23, United States Code; and (2)not to exceed $10,000,000 shall be available to continue a high visibility enforcement paid-media campaign regarding highway-rail grade crossing safety in collaboration with the Federal Railroad Administration. 
143.None of the funds in this Act or any other Act shall be used to enforce the requirements of section 405(a)(9) of title 23, United States Code.Federal railroad administrationSAFETY AND OPERATIONSFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $234,905,000, of which $25,000,000 shall remain available until expended.RAILROAD RESEARCH AND DEVELOPMENTFor necessary expenses for railroad research and development, $41,000,000, to remain available until expended.FEDERAL-STATE PARTNERSHIP FOR STATE OF GOOD REPAIRFor necessary expenses related to Federal-State Partnership for State of Good Repair Grants as authorized by section 24911 of title 49, United States Code, $200,000,000, to remain available until expended: Provided, That expenses incidental to the acquisition or construction (including designing, engineering, location surveying, mapping, environmental studies, and acquiring rights-of-way) of a capital project as defined under section 24911(a)(2) of title 49, United States Code, are eligible for funding independently or in conjunction with proposed funding for construction: Provided further, That the Secretary may withhold up to 1 percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 24911 of title 49, United States Code. CONSOLIDATED RAIL INFRASTRUCTURE AND SAFETY IMPROVEMENTS (INCLUDING TRANSFER OF FUNDS)For necessary expenses related to Consolidated Rail Infrastructure and Safety Improvements Grants, as authorized by section 22907 of title 49, United States Code, $375,000,000, to remain available until expended: Provided, That of the amounts made available under this heading—
(1)not less than $75,000,000 shall be for projects eligible under section 22907(c)(2) of title 49, United States Code, that support the development of new intercity passenger rail service routes including alignments for existing routes: Provided, That the Secretary shall give preference for pre-construction elements including preliminary engineering and final design of such projects; and
(2)not less than $25,000,000 shall be for capital projects and engineering solutions targeting trespassing: Provided, That the Secretary shall give preference for such projects that are located in counties with the most pedestrian trespasser casualties as identified in the Federal Railroad Administration’s National Strategy to Prevent Trespassing on Railroad Property:
Provided further, That section 22905(f) of title 49, United States Code, shall not apply to projects for the implementation of positive train control systems otherwise eligible under section 22907(c)(1) of title 49, United States Code: 
Provided further, That amounts made available under this heading for projects selected for commuter rail passenger transportation may be transferred by the Secretary, after selection, to the appropriate agencies to be administered in accordance with chapter 53 of title 49, United States Code: 
Provided further, That the Secretary shall not limit eligible projects from consideration for funding for planning, engineering, environmental, construction, and design elements of the same project in the same application: 
Provided further, That for amounts available under this heading eligible recipients under section 22907(b) of title 49, United States Code, shall include any holding company of a Class II railroad or Class III railroad (as those terms are defined in section 20102 of title 49, United States Code): 
Provided further, That unobligated balances remaining after 6 years from the date of enactment of this Act may be used for any eligible project under section 22907(c) of title 49, United States Code: 
Provided further, That the Secretary may withhold up to 1 percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 22907 of title 49, United States Code.MAGNETIC LEVITATION TECHNOLOGY DEPLOYMENT PROGRAMFor necessary expenses related to the deployment of magnetic levitation transportation projects, consistent with language in subsections (a) through (c) of section 1307 of SAFETEA–LU (Public Law 109–59), as amended by section 102 of the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244) (23 U.S.C. 322 note), $2,000,000, to remain available until expended.RESTORATION AND ENHANCEMENTFor necessary expenses related to Restoration and Enhancement Grants, as authorized by section 24408 of title 49, United States Code, $4,720,000, to remain available until expended: Provided, That the Secretary may withhold up to 1 percent of the funds provided under this heading to fund the costs of award and project management and oversight.NORTHEAST CORRIDOR GRANTS TO THE NATIONAL RAILROAD PASSENGER CORPORATIONTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $700,000,000, to remain available until expended: Provided, That the Secretary may retain up to one-half of 1 percent of the funds provided under both this heading and the National Network Grants to the National Railroad Passenger Corporation heading to fund the costs of project management and oversight of activities authorized by section 11101(c) of division A of Public Law 114–94: Provided further, That in addition to the project management oversight funds authorized under section 11101(c) of division A of Public Law 114–94, the Secretary may retain up to an additional $5,000,000 of the funds provided under this heading to fund expenses associated with the Northeast Corridor Commission established under section 24905 of title 49, United States Code: Provided further, That of the amounts made available under this heading and the National Network Grants to the National Railroad Passenger Corporation heading, not less than $75,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act: Provided further, That of the amounts made available under this heading and the National Network Grants to the National Railroad Passenger Corporation heading, $100,000,000 shall be made available to fund the replacement of the single-level passenger cars used on the Northeast Corridor, State-supported routes, and long-distance routes, as such terms are defined in section 24102 of title 49, United States Code. NATIONAL NETWORK GRANTS TO THE NATIONAL RAILROAD PASSENGER CORPORATIONTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $1,300,000,000, to remain available until expended: Provided, That the Secretary may retain up to an additional $2,000,000 of the funds provided under this heading to fund expenses associated with the State-Supported Route Committee established under section 24712 of title 49, United States Code: Provided further, That at least $50,000,000 of the amount provided under this heading shall be available for the development, installation and operation of railroad safety technology, including the implementation of a positive train control system, on State-supported routes as defined under section 24102(13) of title 49, United States Code, on which positive train control systems are not required by law or regulation: Provided further, That none of the funds provided under this heading shall be used by Amtrak to give notice under subsection (a) or (b) of section 24706 of title 49, United States Code, with respect to long-distance routes (as defined in section 24102 of title 49, United States Code) on which Amtrak is the sole operator on a host railroad’s line and a positive train control system is not required by law or regulation, or, except in an emergency or during maintenance or construction outages impacting such routes, to otherwise discontinue, reduce the frequency of, suspend, or substantially alter the route of rail service on any portion of such route operated in fiscal year 2018, including implementation of service permitted by section 24305(a)(3)(A) of title 49, United States Code, in lieu of rail service. ADMINISTRATIVE PROVISIONS—FEDERAL RAILROAD ADMINISTRATION(INCLUDING RESCISSIONS)
150.None of the funds made available to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: Provided, That the President of Amtrak may waive the cap set in the preceding proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations no later than 60 days after the date of enactment of this Act, a summary of all overtime payments incurred by Amtrak for 2020 and the 3 prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments Amtrak paid to employees receiving waivers for each month for 2020 and for the 3 prior calendar years.
151.None of the funds made available to the National Railroad Passenger Corporation under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation may be used to reduce the total number of Amtrak Police Department uniformed officers patrolling on board passenger trains or at stations, facilities or rights-of-way below the staffing level on May 1, 2019.  152.None of the funds made available by this Act may be used by the National Railroad Passenger Corporation in contravention of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.).
153.The matter under the heading Department of Transportation—Federal Railroad Administration—Consolidated Rail Infrastructure and Safety Improvements— (1)in division G of the Consolidated Appropriations Act, 2019 (Public Law 116–6) is amended by striking 4 years and inserting 6 years in the fourth proviso; and
(2)in division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended by striking 4 years and inserting 6 years in the fourth proviso.  154.Of the unobligated balances of funds remaining from—
(1)Capital and Debt Service Grants to the National Railroad Passenger Corporation accounts totaling $10,458,135.54 appropriated by the following public laws are hereby permanently rescinded: (A)Public Law 112–10 a total of $289,234.48;
(B)Public Law 112–55 a total of $4,760,000.00; (C)Public Law 113–76 a total of $792,502.52;
(D)Public Law 113–235 a total of $1,698,806.61; and (E)Public Law 114–113 a total of $2,917,591.93;
(2)Railroad Safety Technology Program account totaling $613,252.29 appropriated by Public Law 111–117 is hereby permanently rescinded; (3)Capital Assistance to States—Intercity Passenger Rail Service account totaling $10,164,885.13 appropriated by Public Law 111–8 is hereby permanently rescinded;
(4)Rail Line Relocation and Improvement Program accounts totaling $12,650,365.14 appropriated by the following public laws are hereby permanently rescinded: (A)Public Law 110–161 a total of $923,214.63;
(B)Public Law 111–8 a total of $5,558,233.95; (C)Public Law 111–117 a total of $3,763,767.95; and
(D)Public Law 112–10 a total of $2,405,148.61; and (5)Next Generation High-Speed Rail accounts totaling $3,034,848.52 appropriated by the following public laws are hereby permanently rescinded:
(A)Public Law 104–50 a total of $610,807.00; (B)Public Law 104–205 a total of $5,963.71;
(C)Public Law 105–66 a total of $1,218,742.47; (D)Public Law 105–277 a total of $17,097.00;
(E)Public Law 106–69 a total of $1,005,969.00; (F)Public Law 108–7 a total of $43,951.57;
(G)Public Law 108–199 a total of $24,263.48; and (H)Public Law 108–447 a total of $108,054.29.
155.It is the sense of Congress that— (1)long-distance passenger rail routes provide much-needed transportation access for 4,700,000 riders in 325 communities in 40 States and are particularly important in rural areas; and
(2)long-distance passenger rail routes and services should be sustained to ensure connectivity throughout the National Network (as defined in section 24102 of title 49, United States Code). Federal transit administrationADMINISTRATIVE EXPENSESFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $121,052,000 which shall remain available until September 30, 2022, and up to $1,000,000 shall be available to carry out the provisions of section 5326 of such title: Provided, That upon submission to the Congress of the fiscal year 2022 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on Capital Investment Grants, including proposed allocations for fiscal year 2022. TRANSIT FORMULA GRANTS(LIQUIDATION OF CONTRACT AUTHORIZATION)(LIMITATION ON OBLIGATIONS)(HIGHWAY TRUST FUND)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, $10,800,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, shall not exceed total obligations of $10,150,348,462 in fiscal year 2021: Provided further, That the Federal share of the cost of activities carried out under 49 U.S.C. section 5312 shall not exceed 80 percent, except that if there is substantial public interest or benefit, the Secretary may approve a greater Federal share. TRANSIT INFRASTRUCTURE GRANTSFor an additional amount for buses and bus facilities grants under section 5339 of title 49, United States Code, low or no emission grants under section 5339(c) of such title, formula grants to rural areas under section 5311 of such title, high density state apportionments under section 5340(d) of such title, state of good repair grants under section 5337 of such title, ferry boats grants under section 5307(h) of such title, bus testing facilities under section 5318 of such title, grants to areas of persistent poverty, innovative mobility solutions grants under section 5312 of such title, and accelerating innovative mobility initiative grants under section 5312 such title, $516,220,000, to remain available until expended: Provided, That of the sums provided under this heading—
(1) $243,000,000 shall be available for the buses and bus facilities grants as authorized under section 5339 of such title, of which $118,000,000 shall be available for the buses and bus facilities formula grants as authorized under section 5339(a) of such title, and $125,000,000 shall be available for buses and bus facilities competitive grants as authorized under section 5339(b) of such title; (2) $125,000,000 shall be available for the low or no emission grants as authorized under section 5339(c) of such title: Provided, That the minimum grant award shall be not less than $750,000;
(3) $40,000,000 shall be available for formula grants for rural areas as authorized under section 5311 of such title; (4) $40,000,000 shall be available for the high density state apportionments as authorized under section 5340(d) of such title;
(5) $40,000,000 shall be available for state of good repair grants as authorized under section 5337 of such title; (6) $8,000,000 shall be available for ferry boat grants as authorized under section 5307(h) of such title: Provided, That of the amounts provided under this subparagraph, $4,000,000 shall only be available for low or zero-emission ferries or ferries using electric battery or fuel cell components and the infrastructure to support such ferries;
(7) $2,000,000 shall be available for the operation and maintenance of the bus testing facilities selected under section 5318 of such title; (8) $16,220,000 shall be available for competitive grants to eligible entities to assist areas of persistent poverty: Provided, That the term areas of persistent poverty means any county that has consistently had greater than or equal to 20 percent of the population living in poverty during the 30 year period preceding the date of enactment of this Act, as measured by the 1990 and 2000 decennial census and the most recent Small Area Income and Poverty Estimates as estimated by the Bureau of the Census; any census tract with a poverty rate of at least 20 percent as measured by the 2014–2018 5-year data series available from the American Community Survey of the Bureau of the Census; or any territory or possession of the United States: Provided further, That grants shall be for planning, engineering, or development of technical or financing plans for projects eligible under chapter 53 of title 49, United States Code: Provided further, That eligible entities are those defined as eligible recipients or subrecipients under sections 5307, 5310 or 5311 of title 49, United States Code, and are in areas of persistent poverty: Provided further, That the Federal Transit Administration should complete outreach to such counties and the departments of transportation within applicable States via personal contact, webinars, web materials and other appropriate methods determined by the Administrator of the Federal Transit Administration: Provided further, That State departments of transportation may apply on behalf of eligible entities within their States: Provided further, That the Federal Transit Administration should encourage grantees to work with non-profits or other entities of their choosing in order to develop planning, technical, engineering, or financing plans: Provided further, That the Federal Transit Administration shall encourage grantees to partner with non-profits that can assist with making projects low or no emissions;
(9) $1,000,000 shall be available for the demonstration and deployment of innovative mobility solutions as authorized under section 5312 of title 49, United States Code: Provided, That such amounts shall be available for competitive grants or cooperative agreements for the development of software to facilitate the provision of demand-response public transportation service that dispatches public transportation fleet vehicles through riders mobile devices or other advanced means: Provided further, That the Secretary shall evaluate the potential for software developed with grants or cooperative agreements to be shared for use by public transportation agencies; and
(10) $1,000,000 shall be for the accelerating innovative mobility initiative as authorized under section 5312 of title 49, United States Code:  Provided, That such amounts shall be available for competitive grants to improve mobility and enhance the rider experience with a focus on innovative service delivery models, creative financing, novel partnerships, and integrated payment solutions in order to help disseminate proven innovation mobility practices throughout the public transportation industry:
Provided further, That projects funded under paragraph (8) of this heading shall be for not less than 90 percent of the net total project cost: 
Provided further, That amounts made available by this heading shall be derived from the general fund: 
Provided further, That the amounts made available under this heading shall not be subject to any limitation on obligations for transit programs set forth in any Act.TECHNICAL ASSISTANCE AND TRAININGFor necessary expenses to carry out section 5314 of title 49, United States Code, $7,500,000, to remain available until September 30, 2022: Provided, That the assistance provided under this heading does not duplicate the activities of section 5311(b) or section 5312 of title 49, United States Code.CAPITAL INVESTMENT GRANTSFor necessary expenses to carry out fixed guideway capital investment grants under section 5309 of title 49, United States Code, and section 3005(b) of the Fixing America's Surface Transportation Act (Public Law 114–94), $2,014,000,000, to remain available until September 30, 2024: Provided, That of the amounts made available under this heading, $1,169,000,000 shall be available for projects authorized under section 5309(d) of title 49, United States Code, $525,000,000 shall be available for projects authorized under section 5309(e) of title 49, United States Code, $200,000,000 shall be available for projects authorized under section 5309(h) of title 49, United States Code, and $100,000,000 shall be available for projects authorized under section 3005(b) of the Fixing America's Surface Transportation Act: Provided further, That the Secretary shall continue to administer the capital investment grants program in accordance with the procedural and substantive requirements of section 5309 of title 49, United States Code, and of section 3005(b) of the Fixing America's Surface Transportation Act: Provided further, That projects that receive a grant agreement under the Expedited Project Delivery for Capital Investment Grants Pilot Program under section 3005(b) of the Fixing America’s Surface Transportation Act shall be deemed eligible for funding provided for projects under section 5309 of title 49, United States Code, without further evaluation or rating under such section: Provided further, That such funding shall not exceed the Federal share under section 3005(b): Provided Further, That funds allocated pursuant to 49 U.S.C. 5309 to any project during fiscal years 2015 or 2017 shall remain allocated to that project until December 31, 2021.GRANTS TO THE WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITYFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432), $150,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants: Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of division B of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432). ADMINISTRATIVE PROVISIONS—FEDERAL TRANSIT ADMINISTRATION(INCLUDING RESCISSIONS)
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation.  161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the heading Capital Investment Grants of the Federal Transit Administration for projects specified in this Act or identified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) not obligated by September 30, 2024, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2020, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 163.None of the funds made available by this Act or any other Act shall be used to adjust apportionments or withhold funds from apportionments pursuant to section 9503(e)(4) of the Internal Revenue Code of 1986 (26 U.S.C. 9503(e)(4)).
164.An eligible recipient of a grant under section 5339(c) may submit an application in partnership with other entities, including a transit vehicle manufacturer, that intend to participate in the implementation of a project under section 5339(c) of title 49, United States Code, and a project awarded with such partnership shall be treated as satisfying the requirement for a competitive procurement under section 5325(a) of title 49, United States Code, for the named entity. 165.None of the funds made available by this Act or any other Act shall be used to impede or hinder project advancement or approval for any project seeking a Federal contribution from the capital investment grant program of greater than 40 percent of project costs as authorized under section 5309 of title 49, United States Code.
166.None of the funds made available in this Act may be used by the Department of Transportation to implement any policy that requires a capital investment grant project to receive a medium or higher project rating before taking actions to finalize an environmental impact statement. 167.Of the unobligated amounts made available for prior fiscal years to Formula Grants in Treasury Account 69–X–1129, a total of $1,606,849 are hereby permanently rescinded:  Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
168.Of the unobligated amounts made available for the Job Access and Reverse Commute program, as authorized by Public Law 105–178, as amended, a total of $320,230 are hereby permanently rescinded.  169.Of the unobligated amounts made available for Research, Training, and Human Resources, as authorized by Public Law 95–599, as amended, a total of $31,634 are hereby permanently rescinded. 
169A.Any unexpended balances from amounts previously appropriated for low or no emission vehicle component assessment under 49 U.S.C. 5312(h) under the headings Transit Formula Grants and Transit Infrastructure Grants in fiscal years 2016 through 2020 may be used by the facilities selected for such vehicle component assessment for capital projects in order to build new infrastructure and enhance existing facilities in order to expand bus and component testing capability, in accordance with the industry stakeholder testing objectives and capabilities as outlined through the work of the Federal Transit Administration Transit Vehicle Innovation and Deployment Centers program and included in the Center for Transportation and the Environment report submitted to the Federal Transit Administration for review. Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs set forth in the Corporation’s budget for the current fiscal year. OPERATIONS AND MAINTENANCE(HARBOR MAINTENANCE TRUST FUND)For necessary expenses to conduct the operations, maintenance, and capital infrastructure activities on portions of the Saint Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $38,000,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238): Provided, That of the amounts made available under this heading, not less than $14,500,000 shall be for the seaway infrastructure program. Maritime administrationMARITIME SECURITY PROGRAMFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $314,007,780, to remain available until expended, of which $7,780 shall be derived from unobligated balances from prior year appropriations available under this heading.CABLE SECURITY FLEETFor the Cable Security Fleet program, as authorized by chapter 532 of title 46, United States Code, $10,000,000, to remain available until expended. OPERATIONS AND TRAINING(INCLUDING TRANSFER OF FUNDS)For necessary expenses of operations and training activities authorized by law, $155,616,000:  Provided, That of the amounts made available under this heading—
(1) $80,000,000, to remain available until September 30, 2022, shall be for the operations of the United States Merchant Marine Academy; (2) $5,944,000, to remain available until expended, shall be for facilities maintenance and repair, and equipment, at the United States Merchant Marine Academy;
(3) $3,000,000, to remain available until September 30, 2022, shall be for the Maritime Environmental and Technical Assistance program authorized under section 50307 of title 46, United States Code; and (4) $10,819,000, to remain available until expended, shall be for the Short Sea Transportation Program (America’s Marine Highways) to make grants for the purposes authorized under paragraphs (1) and (3) of section 55601(b) of title 46, United States Code:
Provided further, That the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3510 of the National Defense Authorization Act for Fiscal Year 2017 (46 U.S.C. 51318): 
Provided further, That available balances under this heading for the Short Sea Transportation Program (America’s Marine Highways) from prior year recoveries shall be available to carry out activities authorized under paragraphs (1) and (3) of section 55601(b) of title 46, United States Code: 
Provided further, That any unobligated balances and obligated balances not yet expended from previous appropriations under this heading for programs and activities supporting State Maritime Academies shall be transferred to and merged with the appropriations for Maritime Administration—State Maritime Academy Operations and shall be made available for the same purposes as the appropriations for Maritime Administration—State Maritime Academy Operations. STATE MARITIME ACADEMY OPERATIONS For necessary expenses of operations, support, and training activities for State Maritime Academies, $432,700,000: Provided, That of the sums appropriated under this heading—
(1) $30,500,000, to remain available until expended, shall be for maintenance, repair, life extension, insurance, and capacity improvement of National Defense Reserve Fleet training ships, and for support of training ship operations at the State Maritime Academies, of which $8,500,000, to remain available until expended, shall be for expenses related to training mariners; and for costs associated with training vessel sharing pursuant to 46 U.S.C. 51504(g)(3) for costs associated with mobilizing, operating and demobilizing the vessel, including travel costs for students, faculty and crew, the costs of the general agent, crew costs, fuel, insurance, operational fees, and vessel hire costs, as determined by the Secretary; (2) $390,000,000, to remain available until expended, shall be for the National Security Multi-Mission Vessel Program, including funds for construction, planning, administration, and design of school ships;
(3) $2,400,000 to remain available through September 30, 2022, shall be for the Student Incentive Program; (4) $3,800,000 shall remain available until expended, shall be for training ship fuel assistance; and
(5) $6,000,000, to remain available until September 30, 2022, shall be for direct payments for State Maritime Academies. ASSISTANCE TO SMALL SHIPYARDSTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, $20,000,000, to remain available until expended.SHIP DISPOSALFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $4,200,000, to remain available until expended.MARITIME GUARANTEED LOAN (TITLE XI) PROGRAM ACCOUNT(INCLUDING TRANSFER OF FUNDS)For administrative expenses to carry out the guaranteed loan program, $3,000,000, which shall be transferred to and merged with the appropriations for Maritime Administration—Operations and Training.PORT INFRASTRUCTURE DEVELOPMENT PROGRAMTo make grants to improve port facilities as authorized under section 50302(c) of title 46, United States Code, $230,000,000, to remain available until expended: Provided, That projects eligible for amounts made available under this heading shall be projects for coastal seaports, inland river ports, or Great Lakes ports: Provided further, That of the amounts made available under this heading, not less than $205,000,000 shall be for coastal seaports or Great Lakes ports: Provided further, That the Maritime Administration shall distribute amounts made available under this heading as discretionary grants to port authorities or commissions or their subdivisions and agents under existing authority, as well as to a State or political subdivision of a State or local government, a Tribal Government, a public agency or publicly chartered authority established by one or more States, a special purpose district with a transportation function, a multistate or multijurisdictional group of entities, or a lead entity described above jointly with a private entity or group of private entities: Provided further, That projects eligible for amounts made available under this heading shall be designed to improve the safety, efficiency, or reliability of the movement of goods into, out of, around, or within a port and located—
(1)within the boundary of a port; or (2)outside the boundary of a port, and directly related to port operations, or to an intermodal connection to a port:
Provided further, That project awards eligible under this heading shall be only for—
(1)port gate improvements; (2)road improvements both within and connecting to the port;
(3)rail improvements both within and connecting to the port; (4)berth improvements (including docks, wharves, piers and dredging incidental to the improvement project);
(5)fixed landside improvements in support of cargo operations (such as silos, elevators, conveyors, container terminals, Ro/Ro structures including parking garages necessary for intermodal freight transfer, warehouses including refrigerated facilities, lay-down areas, transit sheds, and other such facilities); (6)utilities necessary for safe operations (including lighting, stormwater, and other such improvements that are incidental to a larger infrastructure project); or
(7)a combination of activities described above: Provided further, That the Federal share of the costs for which an amount is provided under this heading shall be up to 80 percent: Provided further, That for grants awarded under this heading, the minimum grant size shall be $1,000,000:  Provided further, That for grant awards less than $10,000,000, the Secretary shall prioritize ports that handled less than 10,000,000 short tons in 2017, as identified by the Corps of Engineers: Provided further, That for grant awards less than $10,000,000, the Secretary may increase the Federal share of costs above 80 percent: Provided further, That not to exceed 2 percent of the amounts made available under this heading shall be available for necessary costs of grant administration. ADMINISTRATIVE PROVISIONS—MARITIME ADMINISTRATION 170.Notwithstanding any other provision of this Act, in addition to any existing authority, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be deposited into the Treasury as miscellaneous receipts. Pipeline and hazardous materials safety administrationOPERATIONAL EXPENSESFor necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $28,715,000, of which $4,500,000 shall remain available until September 30, 2023.HAZARDOUS MATERIALS SAFETYFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $62,000,000, of which $14,000,000 shall remain available until September 30, 2023: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.PIPELINE SAFETY(PIPELINE SAFETY FUND)(OIL SPILL LIABILITY TRUST FUND)For expenses necessary to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $168,000,000, to remain available until September 30, 2023, of which $23,000,000 shall be derived from the Oil Spill Liability Trust Fund; of which $137,000,000 shall be derived from the Pipeline Safety Fund; and of which $8,000,000 shall be derived from fees collected under 49 U.S.C. 60302 and deposited in the Underground Natural Gas Storage Facility Safety Account for the purpose of carrying out 49 U.S.C. 60141: Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the One-Call State grant program: Provided further, That any amounts provided under this heading in this Act or in prior Acts for research contracts, grants, cooperative agreements or research other transactions agreements (OTAs) shall require written notification to the House and Senate Committees on Appropriations not less than 3 full business days before such research contracts, grants, cooperative agreements, or research OTAs are announced by the Department of Transportation: Provided further, That the Administrator may obligate amounts made available under this heading to engineer, erect, alter, and repair buildings or make any other public improvements for research facilities at the Transportation Technology Center after the Administrator submits an updated research plan to the House and Senate Committees on Appropriations and after such plan is approved by the House and Senate Committees on Appropriations.EMERGENCY PREPAREDNESS GRANTS(LIMITATION ON OBLIGATIONS)(EMERGENCY PREPAREDNESS FUND)For expenses necessary to carry out the Emergency Preparedness Grants program, not more than $28,318,000 shall remain available until September 30, 2023, from amounts made available by section 5116(h) and subsections (b) and (c) of section 5128 of title 49, United States Code:  Provided, That notwithstanding section 5116(h)(4) of title 49, United States Code, not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs: Provided further, That notwithstanding subsections (b) and (c) of section 5128 of title 49, United States Code, and the limitation on obligations provided under this heading, prior year recoveries recognized in the current year shall be available to develop and deliver hazardous materials emergency response training for emergency responders, including response activities for the transportation of crude oil, ethanol, flammable liquids, and other hazardous commodities by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format:  Provided further, That the prior year recoveries made available under this heading shall also be available to carry out sections 5116(a)(1)(C), 5116(h), 5116(i), and 5107(e) of title 49, United States Code. ADMINISTRATIVE PROVISIONS—PIPELINE AND HAZARDOUS MATERIALS SAFETY ADMINISTRATION
180.In addition to the amounts made available under the heading, Emergency Preparedness Grants, $1,000,000, to remain available until September 30, 2023, shall be made available to the Pipeline and Hazardous Materials Safety Administration from the general fund of the Treasury, in addition to amounts otherwise available for such purposes, to develop and deliver hazardous materials emergency response training for emergency responders, including response activities for the transportation of crude oil, ethanol, flammable liquids, and other hazardous commodities by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format. Office of inspector generalSALARIES AND EXPENSESFor necessary expenses of the Office of Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $98,150,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation.General provisions—Department of transportation
190.
(a)During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code. (b)During the current fiscal year, applicable appropriations to the Department and its operating administrations shall be available for the purchase, maintenance, operation, and deployment of unmanned aircraft systems that advance the missions of the Department of Transportation or an operating administration of the Department of Transportation.
(c)Any unmanned aircraft system purchased, procured, or contracted for by the Department prior to the date of enactment of this Act shall be deemed authorized by Congress as if this provision was in effect when the system was purchased, procured, or contracted for.  191.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV.
192.
(a)No recipient of amounts made available by this Act shall disseminate personal information (as defined in section 2725(3) of title 18, United States Code) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in section 2725(1) of title 18, United States Code, except as provided in section 2721 of title 18, United States Code, for a use permitted under section 2721 of title 18, United States Code. (b)Notwithstanding subsection (a), the Secretary shall not withhold amounts made available by this Act for any grantee if a State is in noncompliance with this provision. 
193.None of the funds made available by this Act shall be available for salaries and expenses of more than 125 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation.
194.Funds received by the Federal Highway Administration and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to section 20105 of title 49, United States Code.  195.None of the funds made available by this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, letter of intent, federally funded cooperative agreement, full funding grant agreement, or discretionary grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, federally funded cooperative agreement, or full funding grant agreement is announced by the Department or its operating administrations: Provided, That the Secretary of Transportation shall provide the House and Senate Committees on Appropriations with a comprehensive list of all such loans, loan guarantees, lines of credit, letters of intent, federally funded cooperative agreements, full funding grant agreements, and discretionary grants prior to the notification required under the previous proviso: Provided further, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program:  Provided further, That no notification shall involve funds that are not available for obligation. 
196.Rebates, refunds, incentive payments, minor fees, and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended. 197.Amounts made available by this Act or any prior Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available—
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments: Provided, That amounts made available by this Act shall be available until expended; and
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002 (Public Law 107–300), as amended by the Improper Payments Elimination and Recovery Act of 2010 (Public Law 111–204) and Improper Payments Elimination and Recovery Improvement Act of 2012 (Public Law 112–248), and Fraud Reduction and Data Analytics Act of 2015 (Public Law 114–186): Provided, That amounts in excess of that required for paragraphs (1) and (2)—
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts:  Provided further, That prior to depositing such recovery in the Treasury, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(e)(2) of the Improper Payments Elimination and Recovery Act of 2010 (Public Law 111–204). 
198.Notwithstanding any other provision of law, if any funds provided by or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of such reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and such reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations:  Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days after the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations.
199.Funds appropriated by this Act to the operating administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable operating administration or administrations. 199A.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media.
199B.The Department of Transportation may use funds provided by this Act, or any other Act, to assist a contract under title 49 U.S.C. or title 23 U.S.C. utilizing geographic, economic, or any other hiring preference not otherwise authorized by law, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a contract or construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following: (1)that except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the contract requires resides in the jurisdiction;
(2)that the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference; and (3)that any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program. 
199C.The Secretary of Transportation shall coordinate with the Secretary of Homeland Security to ensure that best practices for Industrial Control Systems Procurement are up-to-date and shall ensure that systems procured with funds provided under this title were procured using such practices. 199D.None of the funds made available by this Act to the Department of Transportation may be used in contravention of section 306108 of title 54, United States Code.This title may be cited as the Department of Transportation Appropriations Act, 2021.  IIDEPARTMENT OF HOUSING AND URBAN DEVELOPMENTManagement and administrationEXECUTIVE OFFICESFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $17,292,000, to remain available until September 30, 2022: Provided, That not to exceed $25,000 of the amount made available under this heading shall be available to the Secretary of Housing and Urban Development (referred to in this title as the Secretary) for official reception and representation expenses as the Secretary may determine.ADMINISTRATIVE SUPPORT OFFICESFor necessary salaries and expenses for Administrative Support Offices, $576,689,000, to remain available until September 30, 2022: Provided, That of the sums appropriated under this heading—
(1) $74,462,000 shall be available for the Office of the Chief Financial Officer; (2) $107,254,000 shall be available for the Office of the General Counsel, of which not less than $20,050,000 shall be for the Departmental Enforcement Center;
(3) $207,693,000 shall be available for the Office of Administration, of which not more than $10,000,000 may be for modernizing the Weaver Building and space consolidation; (4) $38,933,000 shall be available for the Office of the Chief Human Capital Officer;
(5) $59,652,000 shall be available for the Office of Field Policy and Management; (6) $21,013,000 shall be available for the Office of the Chief Procurement Officer;
(7) $4,239,000 shall be available for the Office of Departmental Equal Employment Opportunity; and (8) $63,443,000 shall be available for the Office of the Chief Information Officer:
Provided further, That funds made available under this heading may be used for necessary administrative and non-administrative expenses of the Department, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code: 
Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that directly support program activities funded in this title: 
Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: 
Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress: 
Provided further, That not more than 10 percent of the funds made available under this heading for the Office of the Chief Financial Officer for the financial transformation initiative may be obligated until the Secretary submits to the House and Senate Committees on Appropriations, for approval, a plan for expenditure that includes the financial and internal control capabilities to be delivered and the mission benefits to be realized, key milestones to be met, and the relationship between the proposed use of funds made available under this heading and the projected total cost and scope of the initiative.PROGRAM OFFICESFor necessary salaries and expenses for Program Offices, $904,673,000, to remain available until September 30, 2022: Provided, That of the sums appropriated under this heading—
(1) $243,056,000 shall be available for the Office of Public and Indian Housing; (2) $131,107,000 shall be available for the Office of Community Planning and Development;
(3) $404,194,000 shall be available for the Office of Housing, of which not less than $13,200,000 shall be for the Office of Recapitalization; (4) $36,250,000 shall be available for the Office of Policy Development and Research;
(5) $79,763,000 shall be available for the Office of Fair Housing and Equal Opportunity; and (6) $10,303,000 shall be available for the Office of Lead Hazard Control and Healthy Homes.WORKING CAPITAL FUND(INCLUDING TRANSFER OF FUNDS)For the working capital fund for the Department of Housing and Urban Development (referred to in this paragraph as the Fund), pursuant, in part, to section 7(f) of the Department of Housing and Urban Development Act (42 U.S.C. 3535(f)), amounts transferred, including reimbursements pursuant to section 7(f), to the Fund under this heading shall be available only for Federal shared services used by offices and agencies of the Department, and for any such portion of any office or agency’s printing, records management, space renovation, furniture, or supply services the Secretary has determined shall be provided through the Fund, and the operational expenses of the Fund: Provided, That amounts within the Fund shall not be available to provide services not specifically authorized under this heading: Provided further, That upon a determination by the Secretary that any other service (or portion thereof) authorized under this heading shall be provided through the Fund, amounts made available in this title for salaries and expenses under the headings Executive Offices, Administrative Support Offices, Program Offices, and Government National Mortgage Association, for such services shall be transferred to the Fund, to remain available until expended: Provided further, That the Secretary shall notify the House and Senate Committees on Appropriations of its plans for executing such transfers at least 15 days in advance of such transfers.Public and Indian HousingTENANT-BASED RENTAL ASSISTANCEFor activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (in this title the Act), not otherwise provided for, $21,777,439,000, to remain available until expended, which shall be available on October 1, 2020 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2020), and $4,000,000,000, to remain available until expended, which shall be available on October 1, 2021: Provided, That the amounts made available under this heading are provided as follows:
(1) $23,080,000,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2021 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection and Choice Neighborhoods vouchers: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the Moving to Work (MTW) demonstration, which are instead governed in accordance with the requirements of the MTW demonstration program or their MTW agreements, if any: Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget by the latter of 60 days after enactment of this Act or March 1, 2021: Provided further, That the Secretary may extend the notification period with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded in accordance with the requirements of the MTW demonstration program or their MTW agreements, if any, and shall be subject to the same pro rata adjustments under the previous provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2021 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD-held programmatic reserves (in accordance with VMS data in calendar year 2020 that is verifiable and complete), as determined by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary, excluding amounts subject to the single fund budget authority provisions of their MTW agreements, from the agencies’ calendar year 2021 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the previous two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: Provided further, That up to $110,000,000 shall be available only: (1) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers (including Mainstream vouchers) resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act, or an adjustment for a funding obligation not yet expended in the previous calendar year for a MTW-eligible activity to develop affordable housing for an agency added to the MTW demonstration under the expansion authority provided in section 239 of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2016 (division L of Public Law 114–113); (3) for adjustments for costs associated with HUD–Veterans Affairs Supportive Housing (HUD–VASH) vouchers; (4) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families, including Mainstream families, as a result of insufficient funding; (5) for adjustments in the allocations for public housing agencies that (i) are leasing a lower-than-average percentage of their authorized vouchers, (ii) have low amounts of budget authority in their net restricted assets accounts and HUD-held programmatic reserves, relative to other agencies, and (iii) are not participating in the Moving to Work demonstration, to enable such agencies to lease more vouchers; and (6) for public housing agencies that have experienced increased costs or loss of units in an area for which the President declared a disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.): Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined by the Secretary;
(2) $116,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses (including victims of violent crimes) in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: Provided further, That the Secretary may provide section 8 rental assistance from amounts made available under this paragraph for units assisted under a project-based subsidy contract funded under the Project-Based Rental Assistance heading under this title where the owner has received a Notice of Default and the units pose an imminent health and safety risk to residents: Provided further, That to the extent that the Secretary determines that such units are not feasible for continued rental assistance payments or transfer of the subsidy contract associated with such units to another project or projects and owner or owners, any remaining amounts associated with such units under such contract shall be recaptured and used to reimburse amounts used under this paragraph for rental assistance under the previous proviso: Provided further, That of the amounts made available under this paragraph, at least $5,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of: (A) the maturity of a HUD-insured, HUD-held or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (B) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (C) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: Provided further, That such tenant protection assistance made available under the previous proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)): Provided further, That the Secretary shall issue guidance to implement the previous provisos, including, but not limited to, requirements for defining eligible at-risk households within 60 days of the enactment of this Act: Provided further, That any tenant protection voucher made available from amounts under this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall cease to exist: Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds;
(3) $2,159,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $30,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, HUD–VASH vouchers, and other special purpose incremental vouchers: Provided, That no less than $2,129,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2021 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded in accordance with the requirements of the MTW demonstration program or their MTW agreements, if any, and shall be subject to the same uniform percentage decrease as under the previous proviso: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities;
(4) $314,000,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers in this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading: Provided further, That upon turnover, section 811 special purpose vouchers funded under this heading in this or prior Acts, or under any other heading in prior Acts, shall be provided to non-elderly persons with disabilities;
(5)Of the amounts provided under paragraph (1) up to $5,000,000 shall be for rental assistance and associated administrative fees for Tribal HUD–VASH to serve Native American veterans that are homeless or at-risk of homelessness living on or near a reservation or other Indian areas: Provided, That such amount shall be made available for renewal grants to recipients that received assistance under prior Acts under the Tribal HUD–VASH program: Provided further, That the Secretary shall be authorized to specify criteria for renewal grants, including data on the utilization of assistance reported by grant recipients: Provided further, That such assistance shall be administered in accordance with program requirements under the Native American Housing Assistance and Self-Determination Act of 1996 and modeled after the HUD–VASH program: Provided further, That the Secretary shall be authorized to waive, or specify alternative requirements for any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such assistance: Provided further, That grant recipients shall report to the Secretary on utilization of such rental assistance and other program data, as prescribed by the Secretary: Provided further, That the Secretary may reallocate, as determined by the Secretary, amounts returned or recaptured from awards under the Tribal HUD–VASH program under prior Acts to existing recipients under the Tribal HUD–VASH program;
(6) $40,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 203 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over;
(7) $25,000,000 shall be made available for the family unification program as authorized under section 8(x) of the Act: Provided, That the amounts made available under this paragraph are provided as follows:
(A) $5,000,000 shall be for new incremental voucher assistance: Provided, That the assistance made available under this subparagraph shall continue to remain available for family unification upon turnover; and
(B) $20,000,000 shall be for new incremental voucher assistance to assist eligible youth as defined by such section 8(x)(2)(B): Provided, That assistance made available under this subparagraph shall continue to remain available for such eligible youth upon turnover: Provided further, That of the total amount made available under this subparagraph, up to $10,000,000 shall be available on a noncompetitive basis to public housing agencies that partner with public child welfare agencies to identify such eligible youth, that request such assistance to timely assist such eligible youth, and that meet any other criteria as specified by the Secretary: Provided further, That the Secretary shall review utilization of the assistance made available under the previous proviso, at an interval to be determined by the Secretary, and unutilized voucher assistance that is no longer needed shall be recaptured by the Secretary and reallocated pursuant to the previous proviso:
Provided further, That for any public housing agency administering voucher assistance appropriated in a prior Act under the family unification program, or made available and competitively selected under this paragraph, that determines that it no longer has an identified need for such assistance upon turnover, such agency shall notify the Secretary, and the Secretary shall recapture such assistance from the agency and reallocate it to any other public housing agency or agencies based on need for voucher assistance in connection with such specified program or eligible youth, as applicable;
(8) $43,439,000 shall be for incremental rental voucher assistance under section 8(o) of the United States Housing Act of 1937 for use by individuals and families who are homeless, as defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)), at risk of homelessness, as defined in section 401(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1)), fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking, or veterans and families that include a veteran family member that meet one of the preceding criteria: Provided, That assistance made available under this paragraph shall continue to remain available for such eligible individuals and families upon turnover: Provided further, That the Secretary shall make such funding available, notwithstanding section 203 of this title (competition provision) to public housing agencies that partner with eligible continuums of care or other entities as designated by the Secretary, based on geographical need of such assistance, public housing agency administrative performance, and other factors as specified by the Secretary: Provided further, That the Secretary shall review utilization of the assistance made available under the preceding proviso, at an interval to be determined by the Secretary, and unutilized voucher assistance that is no longer needed shall be recaptured by the Secretary and reallocated pursuant to the preceding proviso: Provided further, That, the Secretary shall give preference to applicants that demonstrate a strategy to coordinate assistance with services available in the community: Provided further, That none of the funds provided in this paragraph may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing or other services: Provided further, That the Secretary shall issue guidance to implement the preceding proviso; and
(9)the Secretary shall separately track all special purpose vouchers funded under this heading.HOUSING CERTIFICATE FUND(INCLUDING RESCISSIONS)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2021 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior fiscal years that have been terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available.PUBLIC HOUSING FUNDFor the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)) (theAct), and to carry out capital and management activities for public housing agencies, as authorized under section 9(d) of the Act (42 U.S.C. 1437g(d)), $7,806,000,000, to remain available until September 30, 2024: Provided, That the amounts made available under this heading are provided as follows:
(1) $4,839,000,000 shall be available to the Secretary to allocate pursuant to the Operating Fund formula at part 990 of title 24, Code of Federal Regulations, for 2021 payments; (2) $25,000,000 shall be available to the Secretary to allocate pursuant to a need-based application process notwithstanding section 203 of this title and not subject to such Operating Fund formula to public housing agencies that experience, or are at risk of, financial shortfalls, as determined by the Secretary: Provided, That after all such shortfall needs are met, the Secretary may distribute any remaining funds to all public housing agencies on a pro-rata basis pursuant to such Operating Fund formula;
(3) $2,765,000,000 shall be available to the Secretary to allocate pursuant to the Capital Fund formula at section 905.400 of title 24, Code of Federal Regulations: Provided, That for funds provided under this paragraph, the limitation in section 9(g)(1) of the Act shall be 25 percent: Provided further, That the Secretary may waive the limitation in the previous proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: Provided further, That the Secretary shall notify public housing agencies requesting waivers under the previous proviso if the request is approved or denied within 14 days of submitting the request: Provided further, That from the funds made available under this paragraph, the Secretary shall provide bonus awards in fiscal year 2021 to public housing agencies that are designated high performers: Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act;
(4) $75,000,000 shall be available for the Secretary to make grants, notwithstanding section 203 of this title, to public housing agencies for emergency capital needs, including safety and security measures necessary to address crime and drug-related activity, as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2021, of which $45,000,000 shall be available for public housing agencies under administrative and judicial receiverships or under the control of a Federal monitor: Provided, That of the amount made available under this paragraph, not less than $10,000,000 shall be for safety and security measures: Provided further, That in addition to the amount in the previous proviso for such safety and security measures, any amounts that remain available, after all applications received on or before September 30, 2022, for emergency capital needs have been processed, shall be allocated to public housing agencies for such safety and security measures;
(5) $25,000,000 shall be for competitive grants to public housing agencies to evaluate and reduce lead-based paint hazards in public housing by carrying out the activities of risk assessments, abatement, and interim controls (as those terms are defined in section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b)): Provided, That for purposes of environmental review, a grant under this paragraph shall be considered funds for projects or activities under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) for purposes of section 26 of such Act (42 U.S.C. 1437x) and shall be subject to the regulations implementing such section;
(6) $35,000,000 shall be for competitive grants to public housing agencies for activities authorized under the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970, which shall include research, studies, testing, and demonstration efforts, including education and outreach concerning mold, radon, carbon monoxide poisoning, and other housing-related diseases and hazards; (7) $15,000,000 shall be to support the costs of administrative and judicial receiverships and for competitive grants to PHAs in receivership, designated troubled or substandard, or otherwise at risk, as determined by the Secretary, for costs associated with public housing asset improvement, in addition to other amounts for that purpose provided under any heading under this title;
(8) $23,000,000 shall be to support ongoing public housing financial and physical assessment activities; and (9) $4,000,000 shall be for a radon testing and mitigation resident safety demonstration program (the radon demonstration) in public housing: Provided, That the testing method, mitigation method, or action level used under the radon demonstration shall be as specified by applicable State or local law, if such law is more protective of human health or the environment than the method or level specified by the Secretary:
Provided further, That notwithstanding any other provision of law or regulation, during fiscal year 2021, the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) of the Act regarding the extension of the time periods under such section: 
Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future.CHOICE NEIGHBORHOODS INITIATIVEFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $200,000,000, to remain available until September 30, 2023: Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing: Provided further, That the use of funds made available under this heading shall not be deemed to be for public housing notwithstanding section 3(b)(1) of such Act: Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: Provided further, That grantees shall provide a match in State, local, other Federal or private funds: Provided further, That grantees may include local governments, Tribal entities, public housing agencies, and nonprofit organizations: Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants made with amounts available under this heading shall be subject to the regulations issued by the Secretary to implement such section: Provided further, That of the amount provided under this heading, not less than $100,000,000 shall be awarded to public housing agencies: Provided further, That such grantees shall create partnerships with other local organizations, including assisted housing owners, service agencies, and resident organizations: Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: Provided further, That not more than $5,000,000 of funds made available under this heading may be provided as grants to undertake comprehensive local planning with input from residents and the community: Provided further, That unobligated balances, including recaptures, remaining from funds appropriated under the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for purposes under this heading, notwithstanding the purposes for which such amounts were appropriated: Provided further, That the Secretary shall make grant awards not later than 1 year after the date of enactment of this Act in such amounts that the Secretary determines: Provided further, That notwithstanding section 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v(o)), the Secretary may, until September 30, 2023, obligate any available unobligated balances made available under this heading in this or any prior Act.SELF-SUFFICIENCY PROGRAMSFor activities and assistance related to Self-Sufficiency Programs, to remain available until September 30, 2024, $155,000,000: Provided, That the amounts made available under this heading are provided as follows:
(1) $105,000,000 shall be for the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u), to promote the development of local strategies to coordinate the use of assistance under sections 8 and 9 of such Act with public and private resources, and enable eligible families to achieve economic independence and self-sufficiency: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements under subsections (b)(3), (b)(4), (b)(5), or (c)(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of such Act, as determined by the Secretary: Provided further, That owners or sponsors of a multifamily property receiving project-based rental assistance under section 8 of such Act may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: Provided further, That such procedures established pursuant to the previous proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) of such Act and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program;
(2) $35,000,000 shall be for the Resident Opportunity and Self-Sufficiency program to provide for supportive services, service coordinators, and congregate services as authorized by section 34 of the United States Housing Act of 1937 (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and (3) $15,000,000 shall be for a Jobs-Plus initiative, modeled after the Jobs-Plus demonstration: Provided, That funding provided under this paragraph shall be available for competitive grants to partnerships between public housing authorities, local workforce investment boards established under section 107 of the Workforce Innovation and Opportunity Act of 2014 (29 U.S.C. 3122), and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: Provided further, That applicants must demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 (42 U.S.C. 1437a, 1437d), as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso no later than 10 days before the effective date of such notice.NATIVE AMERICAN PROGRAMSFor activities and assistance authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), title I of the Housing and Community Development Act of 1974 with respect to Indian tribes (42 U.S.C. 5306(a)(1)), and related training and technical assistance, $825,000,000, to remain available until September 30, 2025: Provided, That the amounts made available under this heading are provided as follows:
(1) $647,000,000 shall be available for the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That, notwithstanding NAHASDA, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of NAHASDA with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That the Secretary will notify grantees of their formula allocation within 60 days of the date of enactment of this Act;
(2) $100,000,000 shall be available for competitive grants under the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That the Secretary shall obligate this additional amount for competitive grants to eligible recipients authorized under NAHASDA that apply for funds: Provided further, That in awarding this additional amount, the Secretary shall consider need and administrative capacity, and shall give priority to projects that will spur construction and rehabilitation of housing: Provided further, That a grant funded pursuant to this paragraph shall be in an amount not less than $500,000 and not greater than $10,000,000: Provided further, That any funds transferred for the necessary costs of administering and overseeing the obligation and expenditure of such additional amounts in prior Acts may also be used for the necessary costs of administering and overseeing such additional amount;
(3) $1,000,000 shall be available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That for fiscal year 2021 funds made available in this Act for the cost of guaranteed notes and other obligations and any unobligated balances, including recaptures and carryover, remaining from amounts appropriated for this purpose under this heading or under the heading Native American Housing Block Grants in prior Acts are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $45,649,452;
(4) $70,000,000 shall be available for grants to Indian tribes for carrying out the Indian Community Development Block Grant program under title I of the Housing and Community Development Act of 1974, notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 203 of this Act), up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety: Provided, That not to exceed 20 percent of any grant made with funds appropriated under this paragraph shall be expended for planning and management development and administration; and
(5) $7,000,000 shall be available for providing training and technical assistance to Indian tribes, Indian housing authorities, and tribally designated housing entities, to support the inspection of Indian housing units, contract expertise, and for training and technical assistance related to funding provided under this heading and other headings under this Act for the needs of Native American families and Indian country: Provided, That of the funds made available under this paragraph, not less than $2,000,000 shall be available for a national organization as authorized under section 703 of NAHASDA (25 U.S.C. 4212): Provided further, That amounts made available under this paragraph may be used, contracted, or competed as determined by the Secretary: Provided further, That notwithstanding the provisions of the Federal Grant and Cooperative Agreements Act of 1977 (31 U.S.C. 6301–6308), the amounts made available under this paragraph may be used by the Secretary to enter into cooperative agreements with public and private organizations, agencies, institutions, and other technical assistance providers to support the administration of negotiated rulemaking under section 106 of NAHASDA (25 U.S.C. 4116), the administration of the allocation formula under section 302 of NAHASDA (25 U.S.C. 4152), and the administration of performance tracking and reporting under section 407 of NAHASDA (25 U.S.C. 4167).INDIAN HOUSING LOAN GUARANTEE FUND PROGRAM ACCOUNTFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $1,500,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That an additional $500,000, to remain available until expended, shall be available for administrative contract expenses including management processes to carry out the loan guarantee program: Provided further, That for fiscal year 2021 funds made available in this and prior Acts for the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), that are unobligated, including recaptures and carryover, are available to subsidize total loan principal, any part of which is to be guaranteed, up to $1,000,000,000.NATIVE HAWAIIAN HOUSING BLOCK GRANTFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221 et seq.), $2,000,000, to remain available until September 30, 2025: Provided, That notwithstanding section 812(b) of such Act, the Department of Hawaiian Home Lands may not invest grant amounts made available under this heading in investment securities and other obligations: Provided further, That amounts made available under this heading in this and prior fiscal years may be used to provide rental assistance to eligible Native Hawaiian families both on and off the Hawaiian Home Lands, notwithstanding any other provision of law. Community Planning and DevelopmentHOUSING OPPORTUNITIES FOR PERSONS WITH AIDSFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $430,000,000, to remain available until September 30, 2022, except that amounts allocated pursuant to section 854(c)(5) of such Act shall remain available until September 30, 2023: Provided, That the Secretary shall renew or replace all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(5) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: Provided further, That the process for submitting amendments and approving replacement contracts shall be established by the Secretary in a notice: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.COMMUNITY DEVELOPMENT FUNDFor carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (42 U.S.C. 5301 et seq.) (in this heading the Act), $3,475,000,000, to remain available until September 30, 2023, unless otherwise specified: Provided, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds made available under this heading shall be expended for planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits, or non-Federal considerations, but shall use such funds for activities eligible under title I of the Act: Provided further, That notwithstanding section 105(e)(1) of the Act, no funds made available under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subsection (e)(2) of section 105: Provided further, That of the total amount provided under this heading, $25,000,000 shall be for activities authorized under section 8071 of the SUPPORT for Patients and Communities Act (Public Law 115–271): Provided further, That the funds allocated pursuant to the preceding proviso shall not adversely affect the amount of any formula assistance received by a State under this heading: Provided further, That the Secretary shall allocate the funds for such activities based on the notice establishing the funding formula published in 84 FR 16027 (April 17, 2019) except that the formula shall use age-adjusted rates of drug overdose deaths for 2018 based on data from the Centers for Disease Control and Prevention: Provided further, That the Department of Housing and Urban Development shall notify grantees of their formula allocation within 60 days of enactment of this Act.COMMUNITY DEVELOPMENT LOAN GUARANTEES PROGRAM ACCOUNTSubject to section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a), during fiscal year 2021, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such section 108, to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That such commitment authority funded by fees may be used to guarantee, or make commitments to guarantee, notes or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of such section 108: Provided further, That any State receiving such a guarantee or commitment under the preceding proviso shall distribute all funds subject to such guarantee to the units of general local government in nonentitlement areas that received the commitment.HOME INVESTMENT PARTNERSHIPS PROGRAMFor the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended (42 U.S.C. 12721 et seq.), $1,350,000,000, to remain available until September 30, 2024: Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: Provided further, That the Department shall notify grantees of their formula allocations within 60 days after enactment of this Act: Provided further, That section 218(g) of such Act (42 U.S.C. 12748(g)) shall not apply with respect to the right of a jurisdiction to draw funds from its HOME Investment Trust Fund that otherwise expired or would expire in 2016, 2017, 2018, 2019, 2020, 2021, 2022, or 2023 under that section: Provided further, That section 231(b) of such Act (42 U.S.C. 12771(b)) shall not apply to any uninvested funds that otherwise were deducted or would be deducted from the line of credit in the participating jurisdiction's HOME Investment Trust Fund in 2018, 2019, 2020, 2021, 2022, or 2023 under that section.SELF-HELP AND ASSISTED HOMEOWNERSHIP OPPORTUNITY PROGRAMFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996 (42 U.S.C. 12805 note), $60,000,000, to remain available until September 30, 2023: Provided, That of the total amount made available under this heading, $10,000,000 shall be for the Self-Help Homeownership Opportunity Program as authorized under such section 11: Provided further, That of the total amount made available under this heading, $41,000,000 shall be for the second, third, and fourth capacity building entities specified in section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be for rural capacity building activities: Provided further, That of the total amount made available under this heading, $5,000,000 shall be for capacity building by national rural housing organizations having experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofit organizations, local governments, and Indian Tribes serving high need rural communities: Provided further, That of the total amount provided under this heading, $4,000,000, shall be made available for a program to rehabilitate and modify the homes of disabled or low-income veterans, as authorized under section 1079 of Public Law 113–291: Provided further, That the issuance of a Notice of Funding Availability for the funds provided under the previous proviso shall be completed within 120 days of enactment of this Act and such funds shall be awarded within 180 days of such issuance.HOMELESS ASSISTANCE GRANTSFor assistance under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.), $3,000,000,000, to remain available until September 30, 2023: Provided, That of the amounts made available under this heading—
(1)not less than $290,000,000 shall be for the Emergency Solutions Grants program authorized under subtitle B of such title IV (42 U.S.C. 11371 et seq.): Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the Emergency Solutions Grant program not later than 60 days after enactment of this Act;
(2)not less than $2,569,000,000 shall be for the Continuum of Care program authorized under subtitle C of such title IV (42 U.S.C. 11381 et seq.) and the Rural Housing Stability Assistance programs authorized under subtitle D of such title IV (42 U.S.C. 11408): Provided further, That the Secretary shall prioritize funding under the Continuum of Care program to continuums of care that have demonstrated a capacity to reallocate funding from lower performing projects to higher performing projects: Provided further, That the Secretary shall provide incentives to create projects that coordinate with housing providers and healthcare organizations to provide permanent supportive housing and rapid re-housing services: Provided further, That amounts made available for the Continuum of Care program under this heading in this Act and any remaining unobligated balances from prior Acts may be used to competitively or non-competitively renew or replace grants for youth homeless demonstration projects under the Continuum of Care program, notwithstanding any conflict with the requirements of the Continuum of Care program;
(3)up to $52,000,000 shall be for grants for rapid re-housing projects and supportive service projects providing coordinated entry, and for eligible activities the Secretary determines to be critical in order to assist survivors of domestic violence, dating violence, sexual assault, or stalking, except that the Secretary may make additional grants for such projects and purposes from amounts made available for such Continuum of Care program: Provided further, That such projects shall be eligible for renewal under the Continuum of Care program subject to the same terms and conditions as other renewal applicants;
(4)up to $7,000,000 shall be for the national homeless data analysis project: Provided further, That notwithstanding the provisions of the Federal Grant and Cooperative Agreements Act of 1977 (31 U.S.C. 6301–6308), the amounts made available under this paragraph and any remaining unobligated balances under this heading for such purposes in prior Acts may be used by the Secretary to enter into cooperative agreements with such entities as may be determined by the Secretary, including public and private organizations, agencies, and institutions; and
(5)up to $82,000,000 shall be to implement projects to demonstrate how a comprehensive approach to serving homeless youth, age 24 and under, in up to 25 communities with a priority for communities with substantial rural populations in up to eight locations, can dramatically reduce youth homelessness: Provided further, That of the amount made available under this paragraph, up to $10,000,000 shall be to provide technical assistance on improving system responses to youth homelessness, and collection, analysis, use, and reporting of data and performance measures under the comprehensive approaches to serve homeless youth, in addition to and in coordination with other technical assistance funds provided under this title: Provided further, That the Secretary may use up to 10 percent of the amount made available under the previous proviso to build the capacity of current technical assistance providers or to train new technical assistance providers with verifiable prior experience with systems and programs for youth experiencing homelessness:
Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under subsection (a) or (b) of section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) to receive services: 
Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading: 
Provided further, That persons eligible under section 103(a)(5) of the McKinney-Vento Homeless Assistance Act may be served by any project funded under this heading to provide both transitional housing and rapid re-housing: 
Provided further, That for all matching funds requirements applicable to funds made available under this heading for this fiscal year and prior fiscal years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: 
Provided further, That none of the funds made available under this heading shall be available to provide funding for new projects, except for projects created through reallocation, unless the Secretary determines that the continuum of care has demonstrated that projects are evaluated and ranked based on the degree to which they improve the continuum of care's system performance: 
Provided further, That any unobligated amounts remaining from funds made available under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated: 
Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading in fiscal year 2019 or prior years, except for rental assistance amounts that were recaptured and made available until expended, shall be available for the current purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated.Housing ProgramsPROJECT-BASED RENTAL ASSISTANCEFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $13,065,000,000, to remain available until expended, shall be available on October 1, 2020 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2020), and $400,000,000, to remain available until expended, shall be available on October 1, 2021: Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this heading: Provided further, That of the total amounts provided under this heading, not to exceed $350,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance, for carrying out 42 U.S.C. 1437(f): Provided further, That the Secretary may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes the Department or a housing finance agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until expended: Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the amount otherwise provided by this heading for uses authorized under this heading.HOUSING FOR THE ELDERLYFor capital advances, including amendments to capital advance contracts, for housing for the elderly, as authorized by section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 5-year term, for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Homeownership and Economic Opportunity Act of 2000 (12 U.S.C. 1701q note), and for supportive services associated with the housing, $855,000,000 to remain available until September 30, 2024: Provided, That of the amount made available under this heading, up to $125,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That upon request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to remain available until September 30, 2024: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available, in addition to the amounts otherwise provided by this heading, for the purposes authorized under this heading: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be available for the current purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated: Provided further, That of the total amount made available under this heading, up to $14,000,000 shall be used by the Secretary to continue demonstration programs to test housing with services models for the elderly that demonstrate the potential to delay or avoid the need for nursing home care: Provided further, That of the total amount made available under this heading, up to $5,000,000 shall be used to expand the supply of intergenerational dwelling units (as such term is defined in section 202 of the Legacy Act of 2003 (12 U.S.C. 1701q note)) for elderly caregivers raising children.HOUSING FOR PERSONS WITH DISABILITIESFor capital advances, including amendments to capital advance contracts, for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act, for project assistance contracts pursuant to subsection (h) of section 202 of the Housing Act of 1959, as added by section 205(a) of the Housing and Community Development Amendments of 1978 (Public Law 95–557: 92 Stat. 2090), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Affordable Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $227,000,000, to remain available until September 30, 2024: Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: Provided further, That, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to remain available until September 30, 2024: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for the purposes authorized under this heading: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be used for the current purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated.HOUSING COUNSELING ASSISTANCEFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $57,500,000, to remain available until September 30, 2022, including up to $4,500,000 for administrative contract services: Provided, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management or literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That for purposes of providing such grants from amounts provided under this heading, the Secretary may enter into multiyear agreements, as appropriate, subject to the availability of annual appropriations: Provided further, That an additional $20,000,000 (not subject to such section 106), to remain available until September 30, 2023, shall be for competitive grants to nonprofit or governmental entities to provide legal assistance (including assistance related to pretrial activities, trial activities, post-trial activities and alternative dispute resolution) at no cost to eligible low-income tenants at risk of or subject to eviction: Provided further, That in awarding grants under the preceding proviso, the Secretary shall give preference to applicants that include a marketing strategy for residents of areas with high rates of eviction, have experience providing no-cost legal assistance to low-income individuals, including those with limited English proficiency or disabilities, and have sufficient capacity to administer such assistance: Provided further, That the Secretary shall ensure, to the extent practicable, that the proportion of eligible tenants living in rural areas who will receive legal assistance with grant funds made available under this heading is not less than the overall proportion of eligible tenants who live in rural areas.PAYMENT TO MANUFACTURED HOUSING FEES TRUST FUNDFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $13,000,000, to remain available until expended, of which $13,000,000 shall be derived from the Manufactured Housing Fees Trust Fund (established under section 620(e) of such Act (42 U.S.C. 5419(e)): Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2021 appropriation: Provided further, That for the dispute resolution and installation programs, the Secretary may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Trust Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620 of such Act, for necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal Housing AdministrationMUTUAL MORTGAGE INSURANCE PROGRAM ACCOUNTNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2022: Provided, That during fiscal year 2021, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $1,000,000: Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: Provided further, That for administrative contract expenses of the Federal Housing Administration, $130,000,000, to remain available until September 30, 2022: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2021, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000: Provided further, That notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), during fiscal year 2021 the Secretary may insure and enter into new commitments to insure mortgages under section 255 of the National Housing Act only to the extent that the net credit subsidy cost for such insurance does not exceed zero.GENERAL AND SPECIAL RISK PROGRAM ACCOUNTNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan principal, any part of which is to be guaranteed, to remain available until September 30, 2022: Provided, That during fiscal year 2021, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $1,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government National Mortgage AssociationGUARANTEES OF MORTGAGE-BACKED SECURITIES LOAN GUARANTEE PROGRAM ACCOUNTNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $1,300,000,000,000, to remain available until September 30, 2022: Provided, That $33,500,000, to remain available until September 30, 2022, shall be for necessary salaries and expenses of the Office of Government National Mortgage Association: Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2021, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act (12 U.S.C. 1716 et seq.) shall be credited as offsetting collections to this account. Policy Development and ResearchRESEARCH AND TECHNOLOGYFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical assistance, $105,000,000, to remain available until September 30, 2022: Provided, That with respect to amounts made available under this heading, notwithstanding section 203 of this title, the Secretary may enter into cooperative agreements with philanthropic entities, other Federal agencies, State or local governments and their agencies, Indian Tribes, tribally designated housing entities, or colleges or universities for research projects: Provided further, That with respect to the preceding proviso, such partners to the cooperative agreements shall contribute at least a 50 percent match toward the cost of the project: Provided further, That for non-competitive agreements entered into in accordance with the preceding two provisos, the Secretary shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545(a)(4)(C)) with respect to documentation of award decisions: Provided further, That prior to obligation of technical assistance funding, the Secretary shall submit a plan to the House and Senate Committees on Appropriations on how the Secretary will allocate funding for this activity at least 30 days prior to obligation: Provided further, That none of the funds provided under this heading may be available for the doctoral dissertation research grant program.Fair Housing and Equal OpportunityFAIR HOUSING ACTIVITIESFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.), and section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a), $72,555,000, to remain available until September 30, 2022: Provided, That notwithstanding section 3302 of title 31, United States Code, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to develop on-line courses and provide such training: Provided further, That none of the funds made available under this heading may be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: Provided further, That of the funds made available under this heading, $350,000 shall be available to the Secretary for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.Office of Lead Hazard Control and Healthy HomesLEAD HAZARD REDUCTION(INCLUDING TRANSFER OF FUNDS)For the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $360,000,000, to remain available until September 30, 2023, of which $60,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970, which shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: Provided further, That not less than $95,000,000 of the amounts made available under this heading for the award of grants pursuant to section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 shall be provided to areas with the highest lead-based paint abatement needs: Provided further, That with respect to obligated amounts appropriated under this heading in title II of division G of the Consolidated Appropriations Act, 2019 (Public Law 116–6) for the implementation of projects to demonstrate how intensive, extended, multi-year interventions can dramatically reduce the presence of lead-based paint hazards in communities: (1) such projects may serve more than four contiguous census tracts; (2) such projects shall allow for enrollment of families and homes within the community beyond where the initially targeted census tracts were located, provided that such projects meet the highest lead-based paint abatement needs, as determined by the Secretary; and (3) such projects may exceed 5 years in duration, notwithstanding any inconsistent requirements: Provided further, That of the amount made available for the Healthy Homes Initiative, $5,000,000 shall be for the implementation of projects in up to five communities that are served by both the Healthy Homes Initiative and the Department of Energy weatherization programs to demonstrate whether the coordination of Healthy Homes remediation activities with weatherization activities achieves cost savings and better outcomes in improving the safety and quality of homes: Provided further, That each applicant for a grant or cooperative agreement under this heading shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That of the amounts made available under this heading, $10,000,000 shall be for a program established by the Secretary to make grants to experienced non-profit organizations, States, local governments, or public housing agencies for safety and functional home modification repairs to meet the needs of low-income elderly homeowners to enable them to remain in their primary residence: Provided further, That of the total amount made available under the previous proviso, no less than $5,000,000 shall be available to meet such needs in communities with substantial rural populations: Provided further, That amounts made available under this heading, except for amounts in the previous two provisos, in this or prior appropriations Acts, still remaining available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed: Provided further, That up to $2,000,000 of the amounts made available under this heading may be transferred to the heading Policy Development and Research for the purposes of conducting research and studies and for use in accordance with the provisos under that heading for non-competitive agreements.Information Technology FundFor the development, modernization, and enhancement of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $300,000,000, of which $260,000,000 shall remain available until September 30, 2022, and of which $40,000,000 shall remain available until September 30, 2024: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated: Provided further, That not more than 10 percent of the funds made available under this heading for development, modernization, and enhancement may be obligated until the Secretary submits a performance plan to the House and Senate Committees on Appropriations for approval.Office of Inspector GeneralFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $135,514,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office: Provided further, That for this fiscal year and each fiscal year thereafter, subject to appropriations for that purpose, the Office of Inspector General shall procure and rely upon the services of an independent external auditor(s) to audit the financial statements of the Department of Housing and Urban Development, including the consolidated financial statement and the financial statements of the Federal Housing Administration and the Government National Mortgage Association: Provided further, That in addition to amounts under this heading otherwise available for the purposes specified in the previous proviso, $1,686,000 shall be available only for such specified purposes.General Provisions—Department of Housing and Urban Development(INCLUDING TRANSFER OF FUNDS)(INCLUDING RESCISSIONS) 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437f note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate. 202.None of the funds made available by this Act may be used during fiscal year 2021 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction.
203.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). 204.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1).
205.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 206.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2021 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government.
207.The Secretary shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request. 208.None of the funds made available by this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
209.
(a)Notwithstanding any other provision of law, subject to the conditions listed under this section, for fiscal years 2021 and 2022, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects. (b)Phased transfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c).
(c)The transfer authorized in subsection (a) is subject to the following conditions: (1)Number and bedroom size of units (A)For occupied units in the transferring project: The number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects.
(B)For unoccupied units in the transferring project: The Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority. (2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable, or be reasonably expected to become economically nonviable when complying with state or Federal requirements for community integration and reduced concentration of individuals with disabilities.
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. (4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials.
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. (6)The Secretary determines that this transfer is in the best interest of the tenants.
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. (8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions.
(9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974(2 U.S.C. 661a)) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost. (d)For purposes of this section—
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; (2)the term multifamily housing project means housing that meets one of the following conditions—
(A)housing that is subject to a mortgage insured under the National Housing Act; (B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act;
(C)housing that is assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); (D)housing that is assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act;
(E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act (42 U.S.C. 8013); or (F)housing or vacant land that is subject to a use agreement;
(3)the term project-based assistance means— (A)assistance provided under section 8(b) of the United States Housing Act of 1937 (42 U.S.C. 1437f(b));
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); (C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s);
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1); (E)assistance payments made under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2)); and
(F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); (4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred;
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and (6)the term Secretary means the Secretary of Housing and Urban Development.
(e)Research reportThe Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties. 210. (a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who—
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); (2)is under 24 years of age;
(3)is not a veteran; (4)is unmarried;
(5)does not have a dependent child; (6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005;
(7)is not a youth who left foster care at age 14 or older and is at risk of becoming homeless; and (8)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or from an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 211.The funds made available for Native Alaskans under paragraph (1) under the heading Native American Programs in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005, and only such recipients shall be eligible to apply for funds made available under paragraph (2) of such heading.
212.Notwithstanding any other provision of law, in fiscal year 2021, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or any other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government that such a multifamily property owned or having a mortgage held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) (42 U.S.C. 1437f note), and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described in this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA. 213.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements.
214.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement, and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d),(e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to paragraph (1) or (2) of section 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under paragraph (1) or (2) of section 9(g).
215.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD appropriation under the accounts Executive Offices, Administrative Support Offices, Program Offices, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development. 216.The Secretary shall, for fiscal year 2021, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2021, the Secretary may make the NOFA available only on the Internet at the appropriate Government website or through other electronic media, as determined by the Secretary.
217.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. 218.The Secretary is authorized to transfer up to 10 percent or $5,000,000, whichever is less, of funds appropriated for any office under the headings Administrative Support Offices or Program Offices to any other such office under such headings: Provided, That no appropriation for any such office under such headings shall be increased or decreased by more than 10 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide notification to such Committees 3 business days in advance of any such transfers under this section up to 10 percent or $5,000,000, whichever is less.
219.
(a)Any entity receiving housing assistance payments shall maintain decent, safe, and sanitary conditions, as determined by the Secretary, and comply with any standards under applicable State or local laws, rules, ordinances, or regulations relating to the physical condition of any property covered under a housing assistance payment contract. (b)The Secretary shall take action under subsection (c) when a multifamily housing project with a contract under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or a contract for similar project-based assistance—
(1)receives a Uniform Physical Condition Standards (UPCS) score of 60 or less; or (2)fails to certify in writing to the Secretary within 3 days that all Exigent Health and Safety deficiencies identified by the inspector at the project have been corrected.Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but shall not apply to such units assisted under section 8(o)(13) of such Act (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g).
(c)
(1)Within 15 days of the issuance of the Real Estate Assessment Center (REAC) inspection, the Secretary shall provide the owner with a Notice of Default with a specified timetable, determined by the Secretary, for correcting all deficiencies. The Secretary shall provide a copy of the Notice of Default to the tenants, the local government, any mortgagees, and any contract administrator. If the owner's appeal results in a UPCS score of 60 or above, the Secretary may withdraw the Notice of Default. (2)At the end of the time period for correcting all deficiencies specified in the Notice of Default, if the owner fails to fully correct such deficiencies, the Secretary may—
(A)require immediate replacement of project management with a management agent approved by the Secretary; (B)impose civil money penalties, which shall be used solely for the purpose of supporting safe and sanitary conditions at applicable properties, as designated by the Secretary, with priority given to the tenants of the property affected by the penalty;
(C)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected; (D)pursue transfer of the project to an owner, approved by the Secretary under established procedures, who will be obligated to promptly make all required repairs and to accept renewal of the assistance contract if such renewal is offered;
(E)transfer the existing section 8 contract to another project or projects and owner or owners; (F)pursue exclusionary sanctions, including suspensions or debarments from Federal programs;
(G)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies; (H)work with the owner, lender, or other related party to stabilize the property in an attempt to preserve the property through compliance, transfer of ownership, or an infusion of capital provided by a third-party that requires time to effectuate; or
(I)take any other regulatory or contractual remedies available as deemed necessary and appropriate by the Secretary. (d)The Secretary shall take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for major threats to health and safety after written notice to the affected tenants. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of—
(1)the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA); and (2)environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance.
(e)The Secretary shall report quarterly on all properties covered by this section that are assessed through the Real Estate Assessment Center and have UPCS physical inspection scores of less than 60 or have received an unsatisfactory management and occupancy review within the past 36 months. The report shall include— (1)identification of the enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identification of properties that have such conditions multiple times;
(2)identification of actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties; and (3)any administrative or legislative recommendations to further improve the living conditions at properties covered under a housing assistance payment contract.This report shall be submitted to the Senate and House Committees on Appropriations not later than 30 days after the enactment of this Act, and on the first business day of each Federal fiscal year quarter thereafter while this section remains in effect.
220.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2021. 221.None of the funds made available by this Act and provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, Tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices.
222.None of the funds made available by this Act may be used to require or enforce the Physical Needs Assessment (PNA). 223.None of the funds made available in this Act shall be used by the Federal Housing Administration, the Government National Mortgage Association, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State.
224.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306). 225.Amounts made available by this Act that are appropriated, allocated, advanced on a reimbursable basis, or transferred to the Office of Policy Development and Research of the Department of Housing and Urban Development and functions thereof, for research, evaluation, or statistical purposes, and that are unexpended at the time of completion of a contract, grant, or cooperative agreement, may be deobligated and shall immediately become available and may be reobligated in that fiscal year or the subsequent fiscal year for the research, evaluation, or statistical purposes for which the amounts are made available to that Office subject to reprogramming requirements in section 405 of this Act.
226.None of the funds provided in this Act or any other Act may be used for awards, including performance, special act, or spot, for any employee of the Department of Housing and Urban Development subject to administrative discipline (including suspension from work), in this fiscal year, but this prohibition shall not be effective prior to the effective date of any such administrative discipline or after any final decision over-turning such discipline. 227.With respect to grant amounts awarded under the heading Homeless Assistance Grants for fiscal years 2015 through 2021 for the Continuum of Care (CoC) program as authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act, costs paid by program income of grant recipients may count toward meeting the recipient’s matching requirements, provided the costs are eligible CoC costs that supplement the recipient's CoC program.
228.
(a)From amounts made available under this title under the heading Homeless Assistance Grants, the Secretary may award 1–year transition grants to recipients of funds for activities under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) to transition from one Continuum of Care program component to another. (b)In order to be eligible to receive a transition grant, the funding recipient must have the consent of the continuum of care and meet standards determined by the Secretary.
229.None of the funds made available by this Act may be used by the Department of Housing and Urban Development to direct a grantee to undertake specific changes to existing zoning laws as part of carrying out the final rule entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)) or the notice entitled Affirmatively Furthering Fair Housing Assessment Tool (79 Fed. Reg. 57949 (September 26, 2014)). 230.The Promise Zone designations and Promise Zone Designation Agreements entered into pursuant to such designations, made by the Secretary in prior fiscal years, shall remain in effect in accordance with the terms and conditions of such agreements.
231.None of the funds made available by this Act may be used to establish and apply review criteria, including rating factors or preference points, for participation in or coordination with EnVision Centers, in the evaluation, selection, and award of any funds made available and requiring competitive selection under this Act, except with respect to any such funds otherwise authorized for EnVision Center purposes under this Act. 232.None of the funds made available by this or any prior Act may be used to require or enforce any changes to the terms and conditions of the public housing annual contributions contract between the Secretary and any public housing agency, as such contract was in effect as of December 31, 2017, unless such changes are mutually agreed upon by the Secretary and such agency: Provided, That such agreement by an agency may be indicated only by a written amendment to the terms and conditions containing the duly authorized signature of its chief executive: Provided further, That the Secretary may not withhold funds to compel such agreement by an agency which certifies to its compliance with its contract.
233.None of the amounts made available in this Act may be used to consider Family Self-Sufficiency performance measures or performance scores in determining funding awards for programs receiving Family Self-Sufficiency program coordinator funding provided in this Act. 234.Any public housing agency designated as a Moving to Work agency pursuant to section 239 of division L of Public Law 114–113 (42 U.S.C. 1437f note; 129 Stat. 2897) may, upon such designation, use funds (except for special purpose funding, including special purpose vouchers) previously allocated to any such public housing agency under section 8 or 9 of the United States Housing Act of 1937, including any reserve funds held by the public housing agency or funds held by the Department of Housing and Urban Development, pursuant to the authority for use of section 8 or 9 funding provided under such section and section 204 of title II of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321–28), notwithstanding the purposes for which such funds were appropriated.
235.None of the amounts made available by this Act may be used to prohibit any public housing agency under receivership or the direction of a Federal monitor from applying for, receiving, or using funds made available under the heading Public Housing Fund for competitive grants to evaluate and reduce lead-based paint hazards in this Act or that remain available and not awarded from prior Acts, or be used to prohibit a public housing agency from using such funds to carry out any required work pursuant to a settlement agreement, consent decree, voluntary agreement, or similar document for a violation of the Lead Safe Housing or Lead Disclosure Rules. 236.There are hereby rescinded, from funds appropriated under the heading Department of Housing and Urban Development—Housing Programs—Rental Housing Assistance—
(1)all unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1(f)(2)), and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under such heading after fiscal year 2005; and (2)any funds remaining from amounts appropriated under such heading in the prior fiscal year.
237.None of the funds made available by this title may be used to issue rules or guidance in contravention of section 210 of Public Law 115–254 (132 Stat. 3442) or section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155).  238.No later than September 30, 2021, the remaining unobligated balances of funds made available for the youth homelessness demonstration under the heading Department of Housing and Urban Development—Community Planning and Development—Homeless Assistance Grants in the Consolidated Appropriations Act, 2019 (Public Law 116–6) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated, to remain available until September 30, 2022, in addition to other funds as may be available for such purposes, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2019 youth homelessness demonstration.This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2021. IIIRelated agenciesAccess boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973 (29 U.S.C. 792), $9,200,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.Federal maritime commissionSALARIES AND EXPENSESFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936 (46 U.S.C. 307), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; and uniforms or allowances therefore, as authorized by sections 5901 and 5902 of title 5, United States Code, $30,300,000: Provided, That not to exceed $3,500 shall be for official reception and representation expenses.National railroad passenger corporation Office of inspector generalSALARIES AND EXPENSESFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978 (5 U.S.C. App. 3), $25,274,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in such Act, to investigate allegations of fraud, including false statements to the Government under section 1001 of title 18, United States Code, by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the National Railroad Passenger Corporation: Provided further, That concurrent with the President’s budget request for fiscal year 2022, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2022 in similar format and substance to budget requests submitted by executive agencies of the Federal Government.National transportation safety boardSALARIES AND EXPENSES For necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $118,400,000, of which not to exceed $2,000 may be used for official reception and representation expenses: Provided, That the amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPAYMENT TO THE NEIGHBORHOOD REINVESTMENT CORPORATIONFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $163,000,000, of which $5,000,000 shall be for a multi-family rental housing program: Provided, That an additional $2,000,000, to remain available until September 30, 2024, shall be for the promotion and development of shared equity housing models.Surface transportation boardSALARIES AND EXPENSESFor necessary expenses of the Surface Transportation Board, including services authorized by section 3109 of title 5, United States Code, $37,500,000: Provided, That, notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the amounts made available under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2021, to result in a final appropriation from the general fund estimated at not more than $36,250,000.United states interagency council on homelessnessOPERATING EXPENSESFor necessary expenses, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code, of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $3,800,000. IVGeneral provisions—this act 401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.
404.
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— (1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; (3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or (5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace.
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.  405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that—
(1)creates a new program; (2)eliminates a program, project, or activity;
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose;
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or
(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include—
(A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in this Act, the table accompanying the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), accompanying reports of the House and Senate Committee on Appropriations, or in the budget appendix for the respective appropriations, whichever is more detailed, and shall apply to all items for which a dollar amount is specified and to all programs for which new budget (obligational) authority is provided, as well as to discretionary grants and discretionary grant allocations; and
(C)an identification of items of special congressional interest.  406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2021 from appropriations made available for salaries and expenses for fiscal year 2021 in this Act, shall remain available through September 30, 2022, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act.
407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfields as defined in the Small Business Liability Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain.
408.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 409.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto. 
410.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 8301–8305, popularly known as the Buy American Act). 411.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 8301–8305).
412.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 413. (a)None of the funds made available by this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.-E.U.-Iceland-Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.-E.U.-Iceland-Norway Air Transport Agreement.
(b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.-E.U.-Iceland-Norway Air Transport Agreement and United States law.  414.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.
415.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 416. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 417. (a)None of the funds made available in this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede that Inspector General's access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access.
(b)A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. (c)Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.).
(d)Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 418.None of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program unless such awards or incentive fees are consistent with 16.401(e)(2) of the Federal Acquisition Regulations.
419.In allocating and awarding available amounts provided under the heading Homeless Assistance Grants in the Department of Housing and Urban Development Appropriations Act, 2020 (Public Law 116–94), the same heading for fiscal year 2019 (Public Law 116–6), and section 231 of Public Law 116–94 for the Continuum of Care program, the Secretary of Housing and Urban Development shall renew for one 12-month period, without additional competition, all projects with existing grants expiring during calendar year 2021, including youth homeless demonstration projects and shelter plus care projects expiring during calendar year 2021, notwithstanding any inconsistent provisions in such Acts or in subtitle C of title IV of the McKinney-Vento Homeless Assistance Act, as amended: Provided, That Continuum of Care planning and Unified Funding Agency awards expiring in calendar year 2021 may also be renewed and that the Continuum of Care may designate a new collaborative applicant to receive the award in accordance with the existing process established by the Secretary: Provided further, That the Secretary shall publish a Notice that identifies and lists all projects and awards eligible for such noncompetitive renewal, prescribes the format and process by which the projects and awards from the list will be renewed, makes adjustments to the renewal amount based on changes to the Fair Market Rent, and establishes a maximum amount for the renewal of planning and Unified Funding Agency awards notwithstanding the requirement that such maximum amount be established in a Notice of Funding Availability.
420.Of the amounts made available by this Act for fiscal year 2021 under the heading Department of Housing and Urban Development—Public and Indian Housing—Tenant-Based Rental Assistance and specified in the first paragraph of such heading, $695,000,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 421.In addition to funds provided to the Payments to Air Carriers program in Public Law 116–94, Public Law 116–136, and this Act to carry out the essential air service program under section 41731 through 41742 of title 49, United States Code, $23,332,000 to be derived from the Treasury, and to be made available to the Essential Air Service and Rural Improvement Fund, to prevent, prepare for, and respond to coronavirus, including to offset the loss resulting from the coronavirus pandemic of the mandatory overflight fees collected pursuant to section 45301 of title 49, United States Code: Provided, That, notwithstanding section 41733 of title 49, United States Code, for each of fiscal years 2020 and 2021, the requirements established under subparagraphs (B) and (C) of section 41731(a)(1) of title 49, United States Code, and the subsidy cap established by section 332 of the Department of Transportation and Related Agencies Appropriations Act, 2000, shall not apply to maintain eligibility under section 417831 of title 49, United States Code: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
422.Section 47114(c)(1) of title 49, United States Code, is amended by adding at the end the following:  (J)Special rule for fiscal years 2022 and 2023Notwithstanding subparagraph (A) and the absence of scheduled passenger aircraft service at an airport, the Secretary shall apportion in fiscal years 2022 and 2023 to the sponsor of the airport an amount based on the number of passenger boardings at the airport during whichever of the following years that would result in the highest apportioned amount:
(i)Calendar year 2018. (ii)Calendar year 2019.
(iii)The prior full calendar year prior to the current fiscal year.. 423.Notwithstanding section 47124(d)(1)(B) of title 49, United States Code, the Secretary of Transportation shall not calculate a benefit-to-cost ratio with respect to an air traffic control tower participating in the Contract Tower Program on the basis of an annual aircraft traffic decrease in fiscal years 2020 and 2021. This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2021. MCORONAVIRUS RESPONSE AND RELIEF SUPPLEMENTAL APPROPRIATIONS ACT, 2021 IDepartment of CommerceNational oceanic and atmospheric administrationFISHERIES DISASTER ASSISTANCEFor an additional amount for Fisheries Disaster Assistance, $300,000,000 to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall only be for activities authorized under section 12005 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136): Provided, That the amount provided under this heading in this Act shall only be allocated to States of the United States bordering the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, or the Great Lakes, as well as Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, and federally recognized Tribes in any of the Nation’s coastal States and territories, and federally recognized Tribes in any of the Nation’s Great Lakes States with fisheries on the Tribe’s reservation or ceded or usual and accustomed territory: Provided further, That each State and territory in the preceding proviso, except those States only bordering the Great Lakes, shall receive an amount equal to not less than 1 percent of the amount provided under this heading in this Act and not greater than, from amounts provided under either section 12005 of Public Law 116–136 or amounts provided under this heading in this Act, that State or territory’s total annual average revenue from commercial fishing operations, aquaculture firms, the seafood supply chain, and charter fishing businesses: Provided further, That of the funds provided under this heading in this Act, $30,000,000 shall be for coronavirus related fishing impacts for Tribal fishery participants referenced in the first proviso: Provided further, That the National Oceanic and Atmospheric Administration, in consultation with Tribes referenced in the first proviso, shall develop an application and distribution process to disburse funds to all eligible impacted Tribes in a manner that takes into account economic, subsistence, and ceremonial impacts to Tribes and that ensures timely distribution of funds: Provided further, That of the funds provided under this heading in this Act, $15,000,000 shall be for all coronavirus related fishing impacts to non-tribal commercial, aquaculture, processor, and charter fishery participants in States of the United States bordering the Great Lakes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIDepartment of Homeland SecurityPROTECTION, PREPAREDNESS, RESPONSE, AND RECOVERYFederal Emergency Management AgencyDisaster Relief FundFor an additional amount for Federal Emergency Management Agency—Disaster Relief Fund, $2,000,000,000, to remain available until expended, to carry out the purposes of section 201 of this title: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions
201.
(a)For the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)), and for any subsequent major disaster declaration under section 401 of such Act (42 U.S.C. 5170) that supersedes such emergency declaration, the President shall provide financial assistance to an individual or household to meet disaster-related funeral expenses under section 408(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(e)(1)), for such expenses incurred through December 31, 2020, for which the Federal cost share shall be 100 percent. (b)Nothing in this section shall be construed to otherwise limit the authorities of the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
IIIDepartment of Health and Human ServicesFood and Drug AdministrationSalaries and ExpensesFor an additional amount for Salaries and Expenses, $55,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, of which $9,000,000 shall be for the development of necessary medical countermeasures and vaccines, $30,500,000 shall be for advanced manufacturing for medical products, $1,500,000 shall be for the monitoring of medical product supply chains, $7,600,000 shall be for other public health research and response investments, $1,400,000 shall be for data management operation tools, and $5,000,000 shall be for after action review activities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Centers for Disease Control and PreventionCDC–Wide Activities and Program Support(Including Transfer of Funds) For an additional amount for CDC–Wide Activities and Program Support, $8,750,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That amounts appropriated under this heading in this Act shall be for activities to plan, prepare for, promote, distribute, administer, monitor, and track coronavirus vaccines to ensure broad-based distribution, access, and vaccine coverage: Provided further, That of the amount appropriated under this heading in this Act, not less than $4,500,000,000 shall be for States, localities, territories, tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes: Provided further, That of the amount in the preceding proviso, $210,000,000, shall be transferred to the Department of Health and Human Services—Indian Health Service—Indian Health Services to be allocated at the discretion of the Director of the Indian Health Service and distributed through Indian Health Service directly operated programs and to tribes and tribal organizations under the Indian Self-Determination and Education Assistance Act and through contracts or grants with urban Indian organizations under title V of the Indian Health Care Improvement Act: Provided further, That the amount transferred to tribes and tribal organizations under the Indian Self-Determination and Education Assistance Act in the preceding proviso shall be transferred on a one-time, non-recurring basis, is not part of the amount required by 25 U.S.C. 5325, and may only be used for the purposes identified under this heading in this Act, notwithstanding any other provision of law: Provided further, That the amounts identified in the second proviso under this heading in this Act, except for the amounts transferred pursuant to the third proviso under this heading in this Act, shall be allocated to States, localities, and territories according to the formula that applied to the Public Health Emergency Preparedness cooperative agreement in fiscal year 2020: Provided further, That of the amounts identified in the second proviso under this heading in this Act, except for the amounts transferred pursuant to the third proviso under this heading in this Act, not less than $1,000,000,000 shall be made available within 21 days of the date of enactment of this Act: Provided further, That of the amounts identified in the second proviso under this heading in this Act, except for the amounts transferred pursuant to the third proviso under this heading in this Act, not less than $300,000,000 shall be for high-risk and underserved populations, including racial and ethnic minority populations and rural communities: Provided further, That the Director of the Centers for Disease Control and Prevention (CDC) may satisfy the funding thresholds outlined in the second, fifth, sixth, and seventh provisos by making awards through other grant or cooperative agreement mechanisms: Provided further, That amounts appropriated under this heading in this Act may be used to restore, either directly or through reimbursement, obligations incurred for coronavirus vaccine promotion, preparedness, tracking, and distribution prior to the enactment of this Act: Provided further, That the Director of the CDC shall provide an updated and comprehensive coronavirus vaccine distribution strategy and a spend plan, to include funds already allocated for distribution, to the Committees on Appropriations of the House of Representatives and the Senate and the Committee on Energy and Commerce of the House of Representatives and Committee on Health, Education, Labor, and Pensions of the Senate within 30 days of enactment of this Act: Provided further, That such strategy and plan shall include how existing infrastructure will be leveraged, enhancements or new infrastructure that may be built, considerations for moving and storing vaccines, guidance for how States, localities, territories, tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes, and health care providers should prepare for, store, and administer vaccines, nationwide vaccination targets, funding that will be distributed to States, localities, and territories, how an informational campaign to inform both the public and health care providers will be executed, and how the strategy and plan will focus efforts on high-risk and underserved populations, including racial and ethnic minority populations: Provided further, That such strategy and plan shall be updated and provided to the Committees on Appropriations of the House of Representatives and the Senate and the Committee on Energy and Commerce of the House of Representatives and Committee on Health, Education, Labor, and Pensions of the Senate every 90 days through the end of the fiscal year: Provided further, That amounts appropriated under this heading in this Act may be used for grants for the construction, alteration, or renovation of non-Federally owned facilities to improve preparedness and response capability at the State and local level: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Institutes of HealthOffice of the Director(Including Transfer of Funds) For an additional amount for Office of the Director, $1,250,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount appropriated under this heading in this Act, $1,150,000,000 shall be provided for research and clinical trials related to long-term studies of COVID–19: Provided further, That of the amount appropriated under this heading in this Act, no less than $100,000,000 shall be for the Rapid Acceleration of Diagnostics: Provided further, That funds appropriated under this heading in this Act may be transferred to the accounts of Institutes and Centers of the National Institutes of Health (NIH): Provided further, That this transfer authority is in addition to any other transfer authority available to the NIH: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Substance Abuse and Mental Health Services Administration Health Surveillance and Program Support For an additional amount for Heath Surveillance and Program Support, $4,250,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount appropriated under this heading in this Act, $1,650,000,000 shall be for grants for the substance abuse prevention and treatment block grant program under subpart II of part B of title XIX of the Public Health Service Act (PHS Act): Provided further, That of the amount appropriated under this heading in this Act, $1,650,000,000 shall be for grants for the community mental health services block grant program under subpart I of part B of title XIX of the PHS Act: Provided further, That of the amount appropriated in the preceding proviso, the Assistant Secretary is directed to provide no less than 50 percent of funds directly to facilities defined in section 1913(c) of the PHS Act: Provided further, That of the amount appropriated under this heading in this Act, not less than $600,000,000 is available for the Certified Community Behavioral Health Clinic Expansion Grant program: Provided further, That of the amount appropriated under this heading in this Act, not less than $50,000,000 shall be available for suicide prevention programs: Provided further, That of the amount appropriated under this heading in this Act, $50,000,000 shall be for activities and services under Project AWARE: Provided further, That of the amount appropriated under this heading in this Act, not less than $240,000,000 is available for activities authorized under section 501(o) of the PHS Act: Provided further, That the Assistant Secretary may prioritize amounts appropriated in the preceding proviso to eligible states that did not receive amounts made available for such purpose under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136): Provided further, That of the amount appropriated under this heading in this Act, $10,000,000 shall be for the National Child Traumatic Stress Network: Provided further, That from within the amount appropriated under this heading in this Act in the previous provisos, a total of not less than $125,000,000 shall be allocated to tribes, tribal organizations, urban Indian health organizations, or health or behavioral health service providers to tribes: Provided further, That with respect to the amount appropriated under this heading in this Act the Substance Abuse and Mental Health Services Administration shall maintain the 20 percent set-aside for prevention, but may waive requirements with respect to allowable activities, timelines, or reporting requirements for the Substance Abuse Prevention and Treatment Block Grant and the Community Mental Health Services Block Grant as deemed necessary to facilitate a grantee’s response to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administration for Children and Families Payments to States for the Child Care and Development Block Grant For an additional amount for Payments to States for the Child Care and Development Block Grant, $10,000,000,000 to prevent, prepare for, and respond to coronavirus, domestically or internationally which shall be used to supplement, not supplant State, Territory, and Tribal general revenue funds for child care assistance for low-income families within the United States (including territories) without regard to requirements in sections 658E(c)(3)(D)–(E), or 658G of the Child Care and Development Block Grant Act (CCDBG Act): Provided, That funds appropriated under this heading in this Act may be used for costs of providing relief from copayments and tuition payments for families and for paying that portion of the child care provider’s cost ordinarily paid through family copayments to provide continued payments and assistance to child care providers in the case of decreased enrollment or closures related to coronavirus, and to assure they are able to remain open or reopen as appropriate and applicable, including for fixed costs and increased operating expenses: Provided further, That States, Territories, and Tribes are encouraged to place conditions on payments to child care providers that ensure that child care providers use a portion of funds received to continue to pay the salaries and wages of staff: Provided further, That lead agencies may use funds provided under this heading in this Act to support the stability of the child care sector to help providers afford increased operating expenses during the COVID–19 public health emergency, and shall publicize widely the availability of, and provide technical assistance to help providers apply for, funding available for such purposes, including among center-based child care providers, family child care providers, and group home child care providers: Provided further, That lead agencies are encouraged to implement enrollment and eligibility policies that support the fixed costs of providing child care services by delinking provider reimbursement rates from an eligible child’s absence and a provider’s closure due to the COVID–19 public health emergency: Provided further, That the Secretary shall remind States that Child Care and Development Block Grant (CCDBG) State plans do not need to be amended prior to utilizing existing authorities in the CCDBG Act for the purposes provided herein: Provided further, That States, Territories, and Tribes are authorized to use funds appropriated under this heading in this Act to provide child care assistance to health care sector employees, emergency responders, sanitation workers, farmworkers, and other workers deemed essential during the response to coronavirus by public officials, without regard to the income eligibility requirements of section 658P(4) of such Act: Provided further, That States, Territories, and Tribes shall use a portion of funds appropriated under this heading in this Act to provide assistance to eligible child care providers under section 658P(6) of the CCDBG Act that were not receiving CCDBG assistance prior to the public health emergency as a result of the coronavirus and any renewal of such declaration pursuant to such section 319, for the purposes of cleaning and sanitation, and other activities necessary to maintain or resume the operation of programs, including for fixed costs and increased operating expenses: Provided further, That funds provided under this heading in this Act may be used to provide technical assistance to child care providers to help providers implement practices and policies in line with guidance from State and local health departments and the Centers for Disease Control and Prevention regarding the safe provision of child care services while there is community transmission of COVID–19: Provided further, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act: Provided further, That the Secretary may reserve not more than $15,000,000 for Federal administrative expenses, which shall remain available through September 30, 2024: Provided further, That no later than 60 days after the date of enactment of this Act, each State, Territory, and Tribe that receives funding under this heading in this Act shall submit to the Secretary a report, in such manner as the Secretary may require, describing how the funds appropriated under this heading in this Act will be spent and that no later than 90 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate a report summarizing such reports from the States, Territories, and Tribes: Provided further, That, no later than October 31, 2022, each State, Territory, and Tribe that receives funding under this heading in this Act shall submit to the Secretary a report, in such manner as the Secretary may require, describing how the funds appropriated under this heading in this Act were spent and that no later than 60 days after receiving such reports from the States, Territories, and Tribes, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate a report summarizing such reports from the States, Territories, and Tribes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Children and Families Services Program For an additional amount for Children and Families Services Programs, $250,000,000, to prevent, prepare for, and respond to coronavirus, for making payments under the Head Start Act, including for Federal administrative expenses, and allocated in an amount that bears the same ratio to such portion as the number of enrolled children served by the agency involved bears to the number of enrolled children by all Head Start agencies: Provided, That none of the funds made available under this heading in the Act shall be included in the calculation of the base grant in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 645(d)(3) of the Head Start Act: Provided further, That funds made available under this heading in this Act are not subject to the allocation requirements of section 640(a) of the Head Start Act: Provided further, That such funds may be available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, prior to the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administration for Community Living Aging and Disability Services Programs For an additional amount for Aging and Disability Services Programs, $100,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for activities authorized under Subtitle B of Title XX of the Social Security Act, of which not less than $50,000,000 shall be for implementation of Section 2042(b) of the Social Security Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the SecretaryPublic Health and Social Services Emergency Fund(Including Transfer of Funds)For an additional amount for Public Health and Social Services Emergency Fund, $22,945,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the development of necessary countermeasures and vaccines, prioritizing platform-based technologies with U.S.-based manufacturing capabilities, the purchase of vaccines, therapeutics, diagnostics, necessary medical supplies, as well as medical surge capacity, and other preparedness and response activities: Provided, That funds appropriated under this paragraph in this Act may be used to develop and demonstrate innovations and enhancements to manufacturing platforms to support such capabilities: Provided further, That the Secretary of Health and Human Services (referred to under this heading as Secretary) shall purchase vaccines developed using funds made available under this paragraph in this Act to respond to an outbreak or pandemic related to coronavirus in quantities determined by the Secretary to be adequate to address the public health need: Provided further, That the Secretary may take into account geographical areas with a high percentage of cross-jurisdictional workers when determining allocations of vaccine doses: Provided further, That products purchased by the Federal government with funds made available under this paragraph in this Act, including vaccines, therapeutics, and diagnostics, shall be purchased in accordance with Federal Acquisition Regulation guidance on fair and reasonable pricing: Provided further, That the Secretary may take such measures authorized under current law to ensure that vaccines, therapeutics, and diagnostics developed from funds provided in this Act will be affordable in the commercial market: Provided further, That in carrying out the preceding proviso, the Secretary shall not take actions that delay the development of such products: Provided further, That products purchased with funds appropriated under this paragraph in this Act may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act: Provided further, That of the amount appropriated under this paragraph in this Act, not more than $3,250,000,000 shall be for the Strategic National Stockpile under section 319F–2(a) of such Act: Provided further, That funds appropriated under this paragraph in this Act may be transferred to, and merged with, the fund authorized by section 319F–4, the Covered Countermeasure Process Fund, of the Public Health Service Act: Provided further, That of the amount appropriated under this paragraph in this Act, $19,695,000,000 shall be available to the Biomedical Advanced Research and Development Authority for necessary expenses of manufacturing, production, and purchase, at the discretion of the Secretary, of vaccines, therapeutics, and ancillary supplies necessary for the administration of such vaccines and therapeutics: Provided further, That funds in the preceding proviso may be used for the construction or renovation of U.S.-based next generation manufacturing facilities, other than facilities owned by the United States Government: Provided further, That the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate 2 days in advance of any obligation in excess of $50,000,000, including but not limited to contracts and interagency agreements, from funds provided in this paragraph in this Act: Provided further, That amounts appropriated under this paragraph in this Act may be used to restore, either directly or through reimbursement, obligations incurred for coronavirus vaccines and therapeutics planning, development, preparation, and purchase prior to the enactment of this Act: Provided further, That funds appropriated under this paragraph in this Act may be used for the construction, alteration, or renovation of non-federally owned facilities for the production of vaccines, therapeutics, diagnostics, and ancillary medical supplies where the Secretary determines that such a contract is necessary to secure sufficient amounts of such supplies: Provided further, That not later than 30 days after enactment of this Act, and every 30 days thereafter until funds are expended, the Secretary shall report to the Committees on Appropriations of the House of Representatives and the Senate on uses of funding for Operation Warp Speed, detailing current obligations by Department or Agency, or component thereof broken out by the coronavirus supplemental appropriations Act that provided the source of funds: Provided further, That the plan outlined in the preceding proviso shall include funding by contract, grant, or other transaction in excess of $20,000,000 with a notation of which Department or Agency, and component thereof is managing the contract: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Public Health and Social Services Emergency Fund, $22,400,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses for testing, contact tracing, surveillance, containment, and mitigation to monitor and suppress COVID–19, including tests for both active infection and prior exposure, including molecular, antigen, and serological tests, the manufacturing, procurement and distribution of tests, testing equipment and testing supplies, including personal protective equipment needed for administering tests, the development and validation of rapid, molecular point-of-care tests, and other tests, support for workforce, epidemiology, to scale up academic, commercial, public health, and hospital laboratories, to conduct surveillance and contact tracing, support development of COVID–19 testing plans, and other related activities related to COVID–19 testing and mitigation: Provided, That amounts appropriated under this paragraph in this Act shall be for States, localities, territories, tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes for necessary expenses for testing, contact tracing, surveillance, containment, and mitigation, including support for workforce, epidemiology, use by employers, elementary and secondary schools, child care facilities, institutions of higher education, long-term care facilities, or in other settings, scale up of testing by public health, academic, commercial, and hospital laboratories, and community-based testing sites, mobile testing units, health care facilities, and other entities engaged in COVID–19 testing, and other related activities related to COVID–19 testing, contact tracing, surveillance, containment, and mitigation which may include interstate compacts or other mutual aid agreements for such purposes: Provided further, That amounts appropriated under this paragraph in this Act shall be made available within 21 days of the date of enactment of this Act: Provided further, That of the amount appropriated under this paragraph in this Act, $790,000,000, shall be transferred to the Department of Health and Human Services—Indian Health Service—Indian Health Services to be allocated at the discretion of the Director of the Indian Health Service and distributed through Indian Health Service directly operated programs and to tribes and tribal organizations under the Indian Self-Determination and Education Assistance Act and through contracts or grants with urban Indian organizations under title V of the Indian Health Care Improvement Act: Provided further, That the amount transferred to tribes and tribal organizations under the Indian Self-Determination and Education Assistance Act in the preceding proviso shall be transferred on a one-time, non-recurring basis, is not part of the amount required by 25 U.S.C. 5325, and may only be used for the purposes identified under this paragraph in this Act, notwithstanding any other provision of law: Provided further, That amounts appropriated under this paragraph in this Act, except for the amounts transferred pursuant to the third proviso under this paragraph in this Act, shall be allocated to States, localities, and territories according to the formula that applied to the Public Health Emergency Preparedness cooperative agreement in fiscal year 2020: Provided further, That of the amount appropriated under this paragraph in this Act, except for the amounts transferred pursuant to the third proviso under this paragraph in this Act, not less than $2,500,000,000, shall be for strategies for improving testing capabilities and other purposes described in this paragraph in high-risk and underserved populations, including racial and ethnic minority populations and rural communities, as well as developing or identifying best practices for States and public health officials to use for contact tracing in high-risk and underserved populations, including racial and ethnic minority populations and rural communities and shall not be allocated pursuant to the formula in the preceding proviso: Provided further, That the second proviso under this paragraph in this Act, shall not apply to amounts in the preceding proviso: Provided further, That the Secretary of Health and Human Services (referred to in this paragraph as the Secretary) may satisfy the funding thresholds outlined under this paragraph in this Act for funding other than amounts transferred pursuant to the third proviso under this paragraph in this Act by making awards through other grant or cooperative agreement mechanisms: Provided further, That the Governor or designee of each State, locality, territory, tribe, or tribal organization receiving funds pursuant to this paragraph in this Act shall update their plans, as applicable, for COVID–19 testing and contact tracing submitted to the Secretary pursuant to the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) and submit such updates to the Secretary not later than 60 days after funds appropriated in this paragraph in this Act have been awarded to such recipient: Provided further, That not later than 60 days after enactment of this Act, and every quarter thereafter until funds are expended, the Governor or designee of each State, locality, territory, tribe, or tribal organization receiving funds shall report to the Secretary on uses of funding, detailing current commitments and obligations broken out by the coronavirus supplemental appropriations Act that provided the source of funds: Provided further, That not later than 15 days after receipt of such reports, the Secretary shall summarize and report to the Committees on Appropriations of the House of Representatives and the Senate and the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate on States’ commitments and obligations of funding: Provided further, That the Secretary shall make publicly available the plans submitted by the Governor or designee of each State, locality, territory, tribe, or tribal organization and the report on use of funds provided under this paragraph: Provided further, That funds an entity receives from amounts described in the first proviso in this paragraph may also be used for the rent, lease, purchase, acquisition, construction, alteration, renovation, or equipping of non-federally owned facilities to improve coronavirus preparedness and response capability at the State and local level: Provided further, That the Secretary shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate on obligation of funds to eligible entities pursuant to the sixth proviso, summarized by State, not later than 30 days after the date of enactment of this Act, and every 60 days thereafter until funds are expired: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Public Health and Social Services Emergency Fund, $3,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses to reimburse, through grants or other mechanisms, eligible health care providers for health care related expenses or lost revenues that are attributable to coronavirus: Provided, That these funds may not be used to reimburse expenses or losses that have been reimbursed from other sources or that other sources are obligated to reimburse: Provided further, That recipients of payments under this paragraph shall submit reports and maintain documentation as the Secretary determines are needed to ensure compliance with conditions that are imposed by this paragraph for such payments, and such reports and documentation shall be in such form, with such content, and in such time as the Secretary may prescribe for such purpose: Provided further, That eligible health care providers means public entities, Medicare or Medicaid enrolled suppliers and providers, and such for-profit entities and not-for-profit entities not otherwise described in this proviso as the Secretary may specify, within the United States (including territories), that provide diagnoses, testing, or care for individuals with possible or actual cases of COVID–19: Provided further, That the Secretary shall, on a rolling basis, review applications and make payments under this paragraph in this Act: Provided further, That funds appropriated under this paragraph in this Act shall be available for building or construction of temporary structures, leasing of properties, medical supplies and equipment including personal protective equipment and testing supplies, increased workforce and trainings, emergency operation centers, retrofitting facilities, and surge capacity: Provided further, That, in this paragraph, the term “payment” means a pre-payment, prospective payment, or retrospective payment, as determined appropriate by the Secretary: Provided further, That payments under this paragraph shall be made in consideration of the most efficient payment systems practicable to provide emergency payment: Provided further, That to be eligible for a payment under this paragraph in this Act, an eligible health care provider shall submit to the Secretary an application that includes a statement justifying the need of the provider for the payment and the eligible health care provider shall have a valid tax identification number: Provided further, That for any reimbursement by the Secretary from the Provider Relief Fund to an eligible health care provider that is a subsidiary of a parent organization, the parent organization may, allocate (through transfers or otherwise) all or any portion of such reimbursement among the subsidiary eligible health care providers of the parent organization, including reimbursements referred to by the Secretary as Targeted Distribution payments, among subsidiary eligible health care providers of the parent organization except that responsibility for reporting the reallocated reimbursement shall remain with the original recipient of such reimbursement: Provided further, That, for any reimbursement from the Provider Relief Fund to an eligible health care provider for health care related expenses or lost revenues that are attributable to coronavirus (including reimbursements made before the date of the enactment of this Act), such provider may calculate such lost revenues using the Frequently Asked Questions guidance released by the Department of Health and Human Services in June 2020, including the difference between such provider’s budgeted and actual revenue budget if such budget had been established and approved prior to March 27, 2020: Provided further, That of the amount made available in the third paragraph under this heading in Public Law 116–136, not less than 85 percent of (i) the unobligated balances available as of the date of enactment of this Act, and (ii) any funds recovered from health care providers after the date of enactment of this Act, shall be for any successor to the Phase 3 General Distribution allocation to make payments to eligible health care providers based on applications that consider financial losses and changes in operating expenses occurring in the third or fourth quarter of calendar year 2020, or the first quarter of calendar year 2021, that are attributable to coronavirus: Provided further, That, not later than 3 years after final payments are made under this paragraph, the Office of Inspector General of the Department of Health and Human Services shall transmit a final report on audit findings with respect to this program to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That nothing in this section limits the authority of the Inspector General or the Comptroller General to conduct audits of interim payments at an earlier date: Provided further, That not later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate on obligation of funds, including obligations to such eligible health care providers, summarized by State of the payment receipt: Provided further, That such reports shall be updated and submitted to such Committees every 60 days until funds are expended: Provided further, That the amounts repurposed in this paragraph that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions—Department of Health and Human Services
301.Funds appropriated by this title may be used by the Secretary of the Department of Health and Human Services to appoint, without regard to the provisions of sections 3309 through 3319 of title 5 of the United States Code, candidates needed for positions to perform critical work relating to coronavirus for which— (1)public notice has been given; and
(2)the Secretary of Health and Human Services has determined that such a public health threat exists. 302.Funds appropriated by this title may be used to enter into contracts with individuals for the provision of personal services (as described in section 104 of part 37 of title 48, Code of Federal Regulations (48 CFR 37.104)) to support the prevention of, preparation for, or response to coronavirus, domestically and internationally, subject to prior notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such individuals may not be deemed employees of the United States for the purpose of any law administered by the Office of Personnel Management: Provided further, That the authority made available pursuant to this section shall expire on September 30, 2024.
303.
(a)If services performed by an employee during 2020 and 2021 are determined by the head of the agency to be primarily related to preparation, prevention, or response to coronavirus, any premium pay for such services shall be disregarded in calculating the aggregate of such employee’s basic pay and premium pay for purposes of a limitation under section 5547(a) of title 5, United States Code, or under any other provision of law, whether such employees pay is paid on a biweekly or calendar year basis. (b)Any overtime pay for such services shall be disregarded in calculating any annual limit on the amount of overtime pay payable in a calendar or fiscal year.
(c)With regard to such services, any pay that is disregarded under either subsection (a) or (b) shall be disregarded in calculating such employee’s aggregate pay for purposes of the limitation in section 5307 of such title 5. (d) (1)Pay that is disregarded under subsection (a) or (b) shall not cause the aggregate of the employee’s basic pay and premium pay for the applicable calendar year to exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code, as in effect at the end of such calendar year.
(2)For purposes of applying this subsection to an employee who would otherwise be subject to the premium pay limits established under section 5547 of title 5, United States Code, premium pay means the premium pay paid under the provisions of law cited in section 5547(a). (3)For purposes of applying this subsection to an employee under a premium pay limit established under an authority other than section 5547 of title 5, United States Code, the agency responsible for administering such limit shall determine what payments are considered premium pay.
(e)This section shall take effect as if enacted on February 2, 2020. (f)If application of this section results in the payment of additional premium pay to a covered employee of a type that is normally creditable as basic pay for retirement or any other purpose, that additional pay shall not—
(1)be considered to be basic pay of the covered employee for any purpose; or (2)be used in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552 of title 5, United States Code.
304.Funds appropriated by this title to the heading Department of Health and Human Services except for the amounts specified in the second and third paragraphs under the heading Public Health and Social Services Emergency Fund, may be transferred to, and merged with, other appropriation accounts under the headings Centers for Disease Control and Prevention, National Institutes of Health, Substance Abuse and Mental Health Services, Administration for Children and Families, and Public Health and Social Services Emergency Fund, to prevent, prepare for, and respond to coronavirus following consultation with the Office of Management and Budget: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified 10 days in advance of any such transfer: Provided further, That, upon a determination that all or part of the funds transferred from an appropriation by this title are not necessary, such amounts may be transferred back to that appropriation: Provided further, That none of the funds made available by this title may be transferred pursuant to the authority in section 205 of division A of Public Law 116–94 or section 241(a) of the PHS Act.
305.Of the funds appropriated by this title under the heading Public Health and Social Services Emergency Fund, up to $2,000,000 shall be transferred to the Office of the Secretary, Office of Inspector General, and shall remain available until expended, for oversight of activities supported with funds appropriated to the Department of Health and Human Services to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the Inspector General of the Department of Health and Human Services shall consult with the Committees on Appropriations of the House of Representatives and the Senate prior to obligating such funds: Provided further, That the transfer authority provided by this section is in addition to any other transfer authority provided by law.
306.Section 675b(b)(3) of the Community Services Block Grant Act (42 U.S.C. 9906(b)(3)) shall not apply with respect to funds appropriated by the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) to carry out the Community Services Block Grant Act (42 U.S.C. 9901 et seq.): Provided, That the amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
307.Penalties and administrative requirements under title XXVI of the Public Health Service Act may be waived by the Secretary of Health and Human Services for funds awarded under such title of such Act from amounts provided for fiscal year 2020 and fiscal year 2021 under the heading Department of Health and Human Services—Health Resources and Services Administration, including amounts made available under such heading by transfer: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of EducationEducation Stabilization Fund  For an additional amount for Education Stabilization Fund, $81,880,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions—Department of EducationEducation Stabilization Fund
311.
(a)AllocationsFrom the amount made available under this heading in this Act to carry out the Education Stabilization Fund, the Secretary shall first allocate— (1)one-half of 1 percent to the outlying areas for supplemental awards to be allocated not more than 30 calendar days from the date of enactment of this Act on the basis of the terms and conditions for funding provided under section 18001(a)(1) of the Coronavirus Aid, Relief, and Economic Security (CARES) Act (Public Law 116–136); and
(2)one-half of 1 percent for a supplemental award to be allocated to the Secretary of Interior not more than 30 calendar days from enactment of this Act for programs operated or funded by the Bureau of Indian Education (BIE) under the terms and conditions established for funding provided under section 18001(a)(2) of the CARES Act (Public Law 116–136), for BIE-operated and funded elementary and secondary schools and Tribal Colleges and Universities, except that funding shall be allocated as follows: (A)60 percent for Bureau-funded schools, as defined in 25 U.S.C. 2021, provided that such schools may not be required to submit a spending plan before receipt of funding.
(B)40 percent for Tribal Colleges and Universities, which shall be distributed according to the formula in section 316(d)(3) of the Higher Education Act of 1965 (HEA). (b)ReservationsAfter carrying out subsection (a), the Secretary shall reserve the remaining funds made available as follows:
(1)5 percent to carry out section 312 of this title. (2)67 percent to carry out section 313 of this title.
(3)28 percent to carry out section 314 of this title.Governor’s Emergency Education Relief Fund 312. (a)Program Authorized (1)From funds reserved under section 311(b)(1) of this title and not reserved under paragraph (2), the Secretary shall make supplemental Emergency Education Relief grants to the Governor of each State with an approved application under section 18002 of division B of the CARES Act (Public Law 116–136). The Secretary shall award funds under this section to the Governor of each State with an approved application within 30 calendar days of the date of enactment of this Act.
(2)ReservationFrom funds made available under section 311(b)(1) of this title, the Secretary shall reserve $2,750,000,000 of such funds to provide Emergency Assistance to Non-Public Schools grants, in accordance with subsection (d), to the Governor of each State with an approved application under subsection (d)(2). (b)AllocationsThe amount of each grant under subsection (a)(1) shall be allocated by the Secretary to each State as follows:
(1)60 percent on the basis of their relative population of individuals aged 5 through 24. (2)40 percent on the basis of their relative number of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (ESEA).
(c)Uses of FundsGrant funds awarded under subsection (a)(1) may be used to— (1)provide emergency support through grants to local educational agencies that the State educational agency deems have been most significantly impacted by coronavirus to support the ability of such local educational agencies to continue to provide educational services to their students and to support the on-going functionality of the local educational agency;
(2)provide emergency support through grants to institutions of higher education serving students within the State that the Governor determines have been most significantly impacted by coronavirus to support the ability of such institutions to continue to provide educational services and support the on-going functionality of the institution; and (3)provide support to any other institution of higher education, local educational agency, or education related entity within the State that the Governor deems essential for carrying out emergency educational services to students for authorized activities described in section 313(d)(1) of this title or the HEA; the provision of child care and early childhood education, social and emotional support; and the protection of education-related jobs.
(d)Emergency Assistance to Non-Public Schools
(1)Program Authorized
(A)In GeneralWith funds reserved under subsection (a)(2), the Secretary shall allot the amount described in subparagraph (B) to the Governor of each State with an approved application under paragraph (2) in order to provide services or assistance to non-public schools under this subsection. The Governor shall designate the State educational agency to administer the program authorized under this subsection. (B)Amount of AllotmentAn allotment for a State under subparagraph (A) shall be in the amount that bears the same relationship to the total amount of the funds reserved under subsection (a)(2) as the number of children aged 5 through 17 at or below 185 percent of poverty who are enrolled in non-public schools in the State (as determined by the Secretary on the basis of the best available data) bears to the total number of all such children in all States.
(2)Applications from States
(A)Application Request and ReviewThe Secretary shall— (i)issue a notice inviting applications for funds reserved under subsection (a)(2) not later than 30 days after the date of enactment of this Act; and
(ii)approve or deny an application not later than 15 days after the receipt of the application. (B)AssuranceThe Governor of each State, in consultation with their respective State educational agency, shall include in the application submitted under this paragraph an assurance that the State educational agency will—
(i)distribute information about the program to non-public schools and make the information and the application easily available; (ii)process all applications submitted promptly, in accordance with subparagraph (3)(A)(ii);
(iii)in providing services or assistance to non-public schools, ensure that services or assistance is provided to any non-public school that— (I)is a non-public school described in paragraph (3)(C);
(II)submits an application that meets the requirements of paragraph (3)(B); and (III)requests services or assistance allowable under paragraph (4);
(iv)to the extent practicable, obligate all funds provided under subsection (a)(2) for services or assistance to non-public schools in the State in an expedited and timely manner; and (v)obligate funds to provide services or assistance to non-public schools in the State not later than 6 months after receiving such funds under subsection (a)(2).
(3)Applications for Services or Assistance
(A)Application Request and ReviewA State educational agency receiving funds from the Governor under this subsection shall— (i)make the application for services or assistance described in subparagraph (B) available to non-public schools by not later than 30 days after the receipt of such funds; and
(ii)approve or deny an application not later than 30 days after the receipt of the application. (B)Application RequirementsEach non-public school desiring services or assistance under this subsection shall submit an application to the State educational agency at such time, in such manner, and accompanied by such information as the State educational agency may reasonably require to ensure expedited and timely provision of services or assistance to the non-public school, which shall include—
(i)the number and percentage of students from low-income families enrolled by such non-public school in the 2019–2020 school year; (ii)a description of the emergency services authorized under paragraph (4) that such non-public school requests to be provided by the State educational agency; and
(iii)whether the non-public school requesting services or assistance under this subsection received a loan guaranteed under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) that was made before the date of enactment of this Act and the amount of any such loan received. (C)TargetingA State educational agency receiving funds under this subsection shall prioritize services or assistance to non-public schools that enroll low-income students and are most impacted by the qualifying emergency.
(4)Types of Services or AssistanceA non-public school receiving services or assistance under this subsection shall use such services or assistance to address educational disruptions resulting from the qualifying emergency for— (A)supplies to sanitize, disinfect, and clean school facilities;
(B)personal protective equipment; (C)improving ventilation systems, including windows or portable air purification systems to ensure healthy air in the non-public school;
(D)training and professional development for staff on sanitation, the use of personal protective equipment, and minimizing the spread of infectious diseases; (E)physical barriers to facilitate social distancing;
(F)other materials, supplies, or equipment to implement public health protocols, including guidelines and recommendations from the Centers for Disease Control and Prevention for the reopening and operation of school facilities to effectively maintain the health and safety of students, educators, and other staff during the qualifying emergency; (G)expanding capacity to administer coronavirus testing to effectively monitor and suppress coronavirus, to conduct surveillance and contact tracing activities, and to support other activities related to coronavirus testing for students, teachers, and staff at the non-public school;
(H)educational technology (including hardware, software, connectivity, assistive technology, and adaptive equipment) to assist students, educators, and other staff with remote or hybrid learning; (I)redeveloping instructional plans, including curriculum development, for remote learning, hybrid learning, or to address learning loss;
(J)leasing of sites or spaces to ensure safe social distancing to implement public health protocols, including guidelines and recommendations from the Centers for Disease Control and Prevention; (K)reasonable transportation costs;
(L)initiating and maintaining education and support services or assistance for remote learning, hybrid learning, or to address learning loss; or (M)reimbursement for the expenses of any services or assistance described in this paragraph (except for subparagraphs (C) (except that portable air purification systems shall be an allowable reimbursable expense), (D), (I), and (L)) that the non-public school incurred on or after the date of the qualifying emergency, except that any non-public school that has received a loan guaranteed under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) as of the day prior to the date of enactment of this Act shall not be eligible for reimbursements described in this paragraph for any expenses reimbursed through such loan.
(5)AdministrationA State educational agency receiving funds under this subsection may reserve not more than the greater of $200,000 or one-half of 1 percent of such funds to administer the services and assistance provided under this subsection to non-public schools. (6)ReallocationNotwithstanding paragraph (1)(A), each State educational agency receiving funds under this subsection that complies with paragraph (2) but has unobligated funds remaining 6 months after receiving funds under this subsection shall return such remaining unobligated funds to the Governor, to use for any use authorized under subsection (c).
(7)Public control of funds
(A)In generalThe control of funds for the services or assistance provided to a non-public school under this subsection, and title to materials, equipment, and property purchased with such funds, shall be in a public agency, and a public agency shall administer such funds, services, assistance, materials, equipment, and property. (B)Provision of Services or Assistance (i)ProviderThe provision of services or assistance to a non-public school under this subsection shall be provided—
(I)by employees of a public agency; or (II)through contract by such public agency with an individual, association, agency, or organization.
(ii)RequirementIn the provision of services or assistance described in clause (i), such employee, individual, association, agency, or organization shall be independent of the non-public school receiving such services or assistance, and such employment and contracts shall be under the control and supervision of such public agency described in subparagraph (A). (8)Secular, Neutral, and Non-IdeologicalAll services or assistance provided under this subsection, including providing equipment, materials, and any other items, shall be secular, neutral, and non-ideological.
(9)Interaction with Paycheck Protection Program
(A)In GeneralIn order to be eligible to receive services or assistance under this subsection, a non-public school shall submit to the State an assurance, including any documentation required by the Secretary, that such non-public school did not, and will not, apply for and receive a loan under paragraphs (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)(37)) that is made on or after the date of enactment of this Act. (B)AllowanceA non-public school that received a loan guaranteed under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) that was made before the date of enactment of this Act shall be eligible to receive services or assistance under this subsection.
(e)Restrictions
(1)Funds provided under this section shall not be used— (A)to provide direct or indirect financial assistance to scholarship granting organizations or related entities for elementary or secondary education; or
(B)to provide or support vouchers, tuition tax credit programs, education savings accounts, scholarships, scholarship programs, or tuition-assistance programs for elementary or secondary education. (2)ExceptionNotwithstanding paragraph (1), a State may use funds provided under subsection (a)(1) to provide assistance prohibited under paragraph (1) only to students who receive or received such assistance with funds provided under section 18002(a) of division B of the CARES Act (20 U.S.C. 3401 note), for the 2020–2021 school year and only for the same assistance provided such students under such section.
(3)Rule of ConstructionNothing in this subsection shall be interpreted to apply any additional restrictions to funds provided in section 18002(a) of division B of the CARES Act (20 U.S.C. 3401 note). (f)ReallocationEach Governor shall return to the Secretary any funds received under paragraph (1) or (2) of subsection (a) that the Governor does not award or obligate not later than 1 year after the date of receipt of such funds, and the Secretary shall reallocate such funds to the remaining States in accordance with subsection (b) for uses authorized under subsection (c).Elementary and Secondary School Emergency Relief Fund
313.
(a)GrantsFrom funds reserved under section 311(b)(2) of this title, the Secretary shall make supplemental elementary and secondary school emergency relief grants to each State educational agency with an approved application under section 18003 of division B of the CARES Act (Public Law 116–136). The Secretary shall award funds under this section to each State educational agency with an approved application within 30 calendar days of the date of enactment of this Act. (b)Allocations to statesThe amount of each grant under subsection (a) shall be allocated by the Secretary to each State in the same proportion as each State received under part A of title I of the ESEA of 1965 in the most recent fiscal year.
(c)Subgrants to Local Educational AgenciesEach State shall allocate not less than 90 percent of the grant funds awarded to the State under this section as subgrants to local educational agencies (including charter schools that are local educational agencies) in the State in proportion to the amount of funds such local educational agencies and charter schools that are local educational agencies received under part A of title I of the ESEA of 1965 in the most recent fiscal year. (d)Uses of FundsA local educational agency that receives funds under this section may use the funds for any of the following:
(1)Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (IDEA), the Adult Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (the Perkins Act), or subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.). (2)Coordination of preparedness and response efforts of local educational agencies with State, local, Tribal, and territorial public health departments, and other relevant agencies, to improve coordinated responses among such entities to prevent, prepare for, and respond to coronavirus.
(3)Providing principals and others school leaders with the resources necessary to address the needs of their individual schools. (4)Activities to address the unique needs of low-income children or students, children with disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and foster care youth, including how outreach and service delivery will meet the needs of each population.
(5)Developing and implementing procedures and systems to improve the preparedness and response efforts of local educational agencies. (6)Training and professional development for staff of the local educational agency on sanitation and minimizing the spread of infectious diseases.
(7)Purchasing supplies to sanitize and clean the facilities of a local educational agency, including buildings operated by such agency. (8)Planning for, coordinating, and implementing activities during long-term closures, including providing meals to eligible students, providing technology for online learning to all students, providing guidance for carrying out requirements under the IDEA and ensuring other educational services can continue to be provided consistent with all Federal, State, and local requirements.
(9)Purchasing educational technology (including hardware, software, and connectivity) for students who are served by the local educational agency that aids in regular and substantive educational interaction between students and their classroom instructors, including low-income students and children with disabilities, which may include assistive technology or adaptive equipment. (10)Providing mental health services and supports.
(11)Planning and implementing activities related to summer learning and supplemental afterschool programs, including providing classroom instruction or online learning during the summer months and addressing the needs of low-income students, children with disabilities, English learners, migrant students, students experiencing homelessness, and children in foster care. (12)Addressing learning loss among students, including low-income students, children with disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and children and youth in foster care, of the local educational agency, including by—
(A)Administering and using high-quality assessments that are valid and reliable, to accurately assess students’ academic progress and assist educators in meeting students’ academic needs, including through differentiating instruction. (B)Implementing evidence-based activities to meet the comprehensive needs of students.
(C)Providing information and assistance to parents and families on how they can effectively support students, including in a distance learning environment. (D)Tracking student attendance and improving student engagement in distance education.
(13)School facility repairs and improvements to enable operation of schools to reduce risk of virus transmission and exposure to environmental health hazards, and to support student health needs. (14)Inspection, testing, maintenance, repair, replacement, and upgrade projects to improve the indoor air quality in school facilities, including mechanical and non-mechanical heating, ventilation, and air conditioning systems, filtering, purification and other air cleaning, fans, control systems, and window and door repair and replacement.
(15)Other activities that are necessary to maintain the operation of and continuity of services in local educational agencies and continuing to employ existing staff of the local educational agency. (e)State FundingWith funds not otherwise allocated under subsection (c), a State may reserve not more than one-half of 1 percent for administrative costs and the remainder for emergency needs as determined by the state educational agency to address issues responding to coronavirus, including measuring and addressing learning loss, which may be addressed through the use of grants or contracts.
(f)ReportA State receiving funds under this section shall submit a report to the Secretary, not later than 6 months after receiving funding provided in this Act, in such manner and with such subsequent frequency as the Secretary may require, that provides a detailed accounting of the use of funds provided under this section, including how the State is using funds to measure and address learning loss among students disproportionately affected by coronavirus and school closures, including low-income students, children with disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and children and youth in foster care. (g)ReallocationA State shall return to the Secretary any funds received under this section that the State does not award within 1 year of receiving such funds and the Secretary shall reallocate such funds to the remaining States in accordance with subsection (b).Higher Education Emergency Relief Fund
314.
(a)In generalFrom funds reserved under section 311(b)(3) of this title the Secretary shall allocate amounts to institutions of higher education with an approved application as follows: (1)89 percent to each institution of higher education as defined in section 101 or section 102(c) of the HEA to prevent, prepare for, and respond to coronavirus, by apportioning it—
(A)37.5 percent according to the relative share of full-time equivalent enrollment of students who were Federal Pell Grant recipients and who were not exclusively enrolled in distance education courses prior to the qualifying emergency; (B)37.5 percent according to the relative share of the total number of students who were Federal Pell Grant recipients and who were not exclusively enrolled in distance education courses prior to the qualifying emergency;
(C)11.5 percent according to the relative share of full-time equivalent enrollment of students who were not Federal Pell Grant recipients and who were not exclusively enrolled in distance education courses prior to the qualifying emergency; (D)11.5 percent according to the relative share of the total number of students who were not Federal Pell Grant recipients and who were not exclusively enrolled in distance education courses prior to the qualifying emergency;
(E)1 percent according to the relative share of full-time equivalent enrollment of students who were Federal Pell grant recipients and who were exclusively enrolled in distance education courses prior to the qualifying emergency; and (F)1 percent according to the relative share of the total number of students who were Federal Pell grant recipients and who were exclusively enrolled in distance education courses prior to the qualifying emergency.
(2)7.5 percent for additional awards under parts A and B of title III, parts A and B of title V, and subpart 4 of part A of title VII of the HEA to address needs directly related to coronavirus, that shall be in addition to awards made in subsection (a)(1), and allocated by the Secretary proportionally to such programs based on the relative share of funding appropriated to such programs in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) and distributed to eligible institutions of higher education, except as otherwise provided in subparagraphs (A) through (C), on the basis of the formula described in subparagraphs (A) through (F) of subsection (a)(1): (A)Except as otherwise provided in subparagraph (2)(B), for eligible institutions under part B of title III and subpart 4 of part A of title VII of the HEA, the Secretary shall allot to each eligible institution an amount using the following formula:
(i)70 percent according to a ratio equivalent to the number of Pell Grant recipients in attendance at such institution at the end of the school year preceding the beginning of the most recent fiscal year and the total number of Pell Grant recipients at all such institutions; (ii)20 percent according to a ratio equivalent to the total number of students enrolled at such institution at the end of the school year preceding the beginning of that fiscal year and the number of students enrolled at all such institutions; and
(iii)10 percent according to a ratio equivalent to the total endowment size at all eligible institutions at the end of the school year preceding the beginning of that fiscal year and the total endowment size at such institution; (B)For eligible institutions under section 326 of the HEA, the Secretary shall allot to each eligible institution an amount in proportion to the award received from funding for such institutions in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94); and
(C)For eligible institutions under section 316 of the HEA, the Secretary shall allot funding according to the formula in section 316(d)(3) of the HEA. (3)0.5 percent for part B of title VII of the HEA for institutions of higher education that the Secretary determines have, after allocating other funds available under this section, the greatest unmet needs related to coronavirus, including institutions of higher education with large populations of graduate students and institutions of higher education that did not otherwise receive an allocation under this section. In awarding funds under this paragraph, the Secretary shall publish an application for such funds no later than 60 calendar days of enactment of this Act, and shall provide a briefing to the Committees on Appropriations of the House of Representatives and the Senate no later than 7 days prior to publishing such application.
(4)3 percent to institutions of higher education as defined in section 102(b) of the HEA allocated on the basis of the formula described in subparagraphs (A) through (F) of subsection (a)(1). (b) (1)DistributionThe funds made available to each institution under subsection (a)(1) shall be distributed by the Secretary using the same systems as the Secretary otherwise distributes funding to institutions under title IV of the HEA.
(2)The Secretary shall allocate amounts to institutions of higher education under this section, to the extent practicable, as follows: (A)under subsections (a)(1) and (a)(4) within 30 calendar days of the date of enactment of this Act;
(B)under subsection (a)(2) within 60 calendar days of the date of enactment of this Act; and (C)under subsection (a)(3) within 120 calendar days of enactment of this Act.
(c)Uses of FundsAn institution of higher education receiving funds under this section may use the funds received to— (1)defray expenses associated with coronavirus (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, and payroll);
(2)carry out student support activities authorized by the HEA that address needs related to coronavirus; or (3)provide financial aid grants to students (including students exclusively enrolled in distance education), which may be used for any component of the student’s cost of attendance or for emergency costs that arise due to coronavirus, such as tuition, food, housing, health care (including mental health care), or child care. In making financial aid grants to students, an institution of higher education shall prioritize grants to students with exceptional need, such as students who receive Pell Grants.
(d)Special Provisions
(1)A Historically Black College and University or a Minority Serving Institution may use prior awards provided under titles III, V, and VII of the Higher Education Act to prevent, prepare for, and respond to coronavirus. (2)An institution of higher education awarded funds under section 18004 of division B of the CARES Act (Public Law 116–136) prior to the date of enactment of this Act may use those funds under the terms and conditions of section 314(c) of this title, subject to the requirements in paragraph (5). Amounts repurposed pursuant to this paragraph that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
(3)No funds received by an institution of higher education under this section shall be used to fund contractors for the provision of pre-enrollment recruitment activities; marketing or recruitment; endowments; capital outlays associated with facilities related to athletics, sectarian instruction, or religious worship; senior administrator or executive salaries, benefits, bonuses, contracts, incentives; stock buybacks, shareholder dividends, capital distributions, and stock options; or any other cash or other benefit for a senior administrator or executive. (4)Any funds that remain available for obligation as of the date of enactment of this Act to carry out section 18004(a)(1) of the CARES Act (Public Law 116–136) or under the heading Safe Schools and Citizenship Education of such Act shall be used by the Secretary to carry out section 314(a)(1) of this title: Provided, That amounts repurposed pursuant to this paragraph that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
(5)Institutions of higher education receiving allocations under section 314(a)(1) of this title shall provide at least the same amount of funding in emergency financial aid grants to students as was required to be provided under sections 18004(a)(1) and (c) of division B of the CARES Act (Public Law 116–136). An institution of higher education that repurposes funds pursuant to paragraph (2) shall ensure that not less than 50 percent of the funds received under section 18004(a)(1) of division B of the CARES Act (Public Law 116–136) are used for financial aid grants to students under either section 18004(c) of division B of the CARES Act or section 314(c)(3) of this title, or a combination of those sections: Provided, That amounts repurposed pursuant to this paragraph that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
(6)
(A)An institution of higher education that was required to remit payment to the Internal Revenue Service for the excise tax based on investment income of private colleges and universities under section 4968 of the Internal Revenue Code of 1986 for tax year 2019 shall have its allocation under this section reduced by 50 percent and may only use funds for activities described in paragraph (c)(3), or for sanitation, personal protective equipment, or other expenses associated with the general health and safety of the campus environment related to the qualifying emergency. This paragraph shall not apply to an institution of higher education designated by the Secretary as an eligible institution under section 448 of the HEA. (B)Waiver authorityThe Secretary may waive the requirements of subparagraph (A) if, upon application, an institution of higher education demonstrates need (including need for additional funding for financial aid grants to students, payroll expenses, or other expenditures) for the total amount of funds such institution is allocated under section 314(a)(1) of this title. The Secretary shall provide and make publicly available a written justification for the denial of any application for a waiver under this subparagraph.
(7)An institution of higher education as defined in section 102(b) of the HEA may only use funds received under this section for activities described in subsection (c)(3). (8)An institution of higher education with an approved application under section 18004(a) of division B of the CARES Act (Public Law 116–136) prior to the date of enactment of this Act shall not be required to submit a new or revised application to receive funds under this section provided such funds are subject to the terms and conditions of this section.
(9)An institution of higher education receiving funds under subsections (a)(1)(E) or (F) may only use funds apportioned by such subparagraphs for activities described in subsection (c)(3). (e)ReportAn institution receiving funds under this section shall submit a report to the Secretary, not later than 6 months after receiving funding provided in this Act, in such manner and with such subsequent frequency as the Secretary may require, that provides a detailed accounting of the use of funds provided under this section.
(f)ReallocationAny funds allocated to an institution of higher education under this section on the basis of a formula described in subsections (a)(1), (a)(2), and (a)(4) but for which an institution does not apply for funding within 90 days of the publication of the notice inviting applications, shall be reallocated to eligible institutions that had submitted an application by such date in accordance with the formula described in subsection (a)(1).Continued Payment to Employees 315.A local educational agency, State, institution of higher education, or other entity that receives funds provided under the heading Education Stabilization Fund, shall, to the greatest extent practicable, continue to pay its employees and contractors during the period of any disruptions or closures related to coronavirus.Definitions
316.Except as otherwise provided in sections 311 through 316 of this title, as used in such sections— (1)the terms elementary education and secondary education have the meaning given such terms under State law;
(2)the term institution of higher education has the meaning given such term in title I of the HEA; (3)the term Secretary means the Secretary of Education;
(4)the term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico; (5)the term cost of attendance has the meaning given such term in section 472 of the HEA;
(6)the term Non-public school means a non-public elementary and secondary school that— (A)is accredited, licensed, or otherwise operates in accordance with State law; and
(B)was in existence prior to the date of the qualifying emergency for which grants are awarded under this title; (7)the term public school means a public elementary or secondary school;
(8)any other term used that is defined in section 8101 of the ESEA of 1965 shall have the meaning given the term in such section; and (9)the term qualifying emergency has the meaning given the term in section 3502(a)(4) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).Maintenance of Effort
317.
(a)At the time of award of funds to carry out sections 312 or 313 of this title, a State shall provide assurances that such State will maintain support for elementary and secondary education, and for higher education (which shall include State funding to institutions of higher education and state need-based financial aid, and shall not include support for capital projects or for research and development or tuition and fees paid by students) in fiscal year 2022 at least at the proportional levels of such State’s support for elementary and secondary education and for higher education relative to such State’s overall spending, averaged over fiscal years 2017, 2018, and 2019. (b)The Secretary may waive the requirement in subsection (a) for the purpose of relieving fiscal burdens on States that have experienced a precipitous decline in financial resources.Gallaudet University For an additional amount for Gallaudet University, $11,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to help defray the expenses directly caused by coronavirus and to enable grants to students for expenses directly related to coronavirus and the disruption of university operations: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Student Aid AdministrationFor an additional amount for Student Aid Administration, $30,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Howard University For an additional amount for Howard University, $20,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to help defray the expenses directly caused by coronavirus and to enable grants to students for expenses directly related to coronavirus and the disruption of university operations: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Technical Institute for the Deaf For an additional amount for National Technical Institute for the Deaf, $11,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to help defray the expenses directly caused by coronavirus and to enable grants to students for expenses directly related to coronavirus and the disruption of university operations: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Institute of Education Sciences For an additional amount for Institute of Education Sciences, $28,000,000, to remain available through September 30, 2022, to prevent, prepare for and respond to coronavirus, domestically or internationally, for carrying out the National Assessment of Educational Progress Authorization Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Departmental ManagementProgram Administration For an additional amount for Program Administration, $15,000,000, to remain available through September 30, 2023, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Inspector General For an additional amount for Office of the Inspector General, $5,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for salaries and expenses necessary for oversight, investigations, and audits of programs, grants, and projects funded in this Act to respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provision—This Title
321.Not later than 30 days after the date of enactment of this Act, the Secretaries of Health and Human Services and Education shall provide a detailed spend plan of anticipated uses of funds made available in this title, including estimated personnel and administrative costs, to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such plans shall be updated and submitted to such Committees every 60 days until September 30, 2024: Provided further, That the spend plans shall be accompanied by a listing of each contract obligation incurred that exceeds $5,000,000 which has not previously been reported, including the amount of each such obligation.
IVDepartment of TransportationFederal Aviation AdministrationGrants-in-aid for airports(Including transfer of funds)For an additional amount for “Grants-in-Aid for Airports” $2,000,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That funds provided under this heading in this Act shall only be available to airports in categories defined in section 47102 of title 49, United States Code: Provided further, That funds provided under this heading in this Act shall not otherwise be subject to the requirements of chapter 471 of such title: Provided further, That notwithstanding the preceding proviso, except for project eligibility, the requirements of chapter 471 of such title shall apply to funds provided for any contract awarded (after the date of enactment of this Act) for airport development and funded under this heading: Provided further, That funds provided under this heading in this Act may not be used for any purpose not directly related to the airport: Provided further, That no additional funding shall be provided from funds made available under this heading to any airport that was allocated in excess of four years of operating funds under Public Law 116–136: Provided further, That the Federal share payable of the costs for which a grant is made under this heading in this Act shall be 100 percent: Provided further, That, notwithstanding any other provision of law, any funds appropriated under the heading “Grants-In-Aid for Airports” in Public Law 116–136 that are unallocated as of the date of enactment of this Act shall be added to and allocated under paragraph (1) of this heading in this Act: Provided further, That any funds obligated under Public Law 116–136 that are recovered by or returned to the FAA shall be allocated under paragraph (1) of this heading in this Act: Provided further, That of the amounts appropriated under this heading in this Act:
(1)Not less than $1,750,000,000 shall be available for primary airports as defined in section 47102(16) of title 49, United States Code, and certain cargo airports for costs related to operations, personnel, cleaning, sanitization, janitorial services, combating the spread of pathogens at the airport, and debt service payments: Provided, That such funds shall not be subject to the reduced apportionments of section 47114(f) of title 49, United States Code: Provided further, That such funds shall first be apportioned as set forth in sections 47114(c)(1)(A), 47114(c)(1)(C)(i), 47114(c)(1)(C)(ii), 47114(c)(2)(A), 47114(c)(2)(B), and 47114(c)(2)(E) of title 49, United States Code: Provided further, That there shall be no maximum apportionment limit: Provided further, That any remaining funds after such apportionment shall be distributed to all sponsors of primary airports (as defined in section 47102(16) of title 49, United States Code) based on each such airport’s passenger enplanements compared to total passenger enplanements of all airports defined in section 47102(16) of title 49, United States Code, for the most recent calendar year enplanements upon which the Secretary has apportioned funds pursuant to section 47114(c) of title 49, United States Code;
(2)Not less than $45,000,000 shall be for general aviation and commercial service airports that are not primary airports as defined in paragraphs (7), (8), and (16) of section 47102 of title 49, United States Code, for costs related to operations, personnel, cleaning, sanitization, janitorial services, combating the spread of pathogens at the airport, and debt service payments: Provided, That not less than $5,000,000 of such funds shall be available to sponsors of non-primary airports, divided equally, that participate in the FAA Contract Tower Program defined in section 47124 of title 49, United States Code, to cover lawful expenses to support FAA contract tower operations: Provided further, That the Secretary shall apportion the remaining funds to each non-primary airport based on the categories published in the most current National Plan of Integrated Airport Systems, reflecting the percentage of the aggregate published eligible development costs for each such category, and then dividing the allocated funds evenly among the eligible airports in each category, rounding up to the nearest thousand dollars: Provided further, That any remaining funds under this paragraph shall be distributed as described in paragraph (1) under this heading in this Act;
(3)Not less than $200,000,000 shall be available to sponsors of primary airports to provide relief from rent and minimum annual guarantees to on-airport car rental, on-airport parking, and in-terminal airport concessions (as defined in part 23 of title 49, Code of Federal Regulations) located at primary airports: Provided, That such funds shall be distributed to all sponsors of primary airports (as defined in section 47102(16) of title 49, United States Code) based on each such airport’s passenger enplanements compared to total passenger enplanements of all airports defined in section 47102(16) of title 49, United States Code, for calendar year 2019: Provided further, That as a condition of approving a grant under this paragraph, the Secretary shall require the sponsor to provide such relief from the date of enactment of this Act until the sponsor has provided relief equaling the total grant amount, to the extent practicable and to the extent permissible under state laws, local laws, and applicable trust indentures: Provided further, That the sponsor shall provide relief from rent and minimum annual guarantee obligations to each eligible airport concession in an amount that reflects each eligible airport concession’s proportional share of the total amount of the rent and minimum annual guarantees of all the eligible airport concessions at such airport: Provided further, That, to the extent permissible under this paragraph, airport sponsors shall prioritize relief from rent and minimum annual guarantee to minority-owned businesses: Provided further, That only airport concessions that have certified they have not received a second draw or assistance for a covered loan under section 7(a)(37) of the Small Business Act (15 U.S.C. 636(a)(37)) that has been applied toward rent or minimum annual guarantee costs shall be eligible for relief under this paragraph and such concessions are hereby prohibited from applying for a covered loan under such section for rent or minimum annual guarantee costs: Provided further, That sponsors of primary airports may retain up to 2 percent of the funds provided under this paragraph to administer the relief required under this paragraph; and
(4)Up to $5,000,000 shall be available and transferred to “Office of the Secretary, Salaries and Expenses” to carry out the Small Community Air Service Development Program: Provided, That in allocating funding made available in this or any previous Acts for such program for fiscal years 2019, 2020, and 2021, the Secretary of Transportation shall give priority to communities or consortia of communities that have had air carrier service reduced or suspended as a result of the coronavirus pandemic: Provided further, That the Secretary shall publish streamlined and expedited procedures for the solicitation of applications for assistance under this paragraph not later than 60 days after the date of enactment of this Act and shall make awards as soon as practicable:
Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.1 percent of the funds provided under this heading in this Act to fund the award and oversight by the Administrator of grants made under this heading in this Act: 
Provided further, That obligations of funds under this heading in this Act shall not be subject to any limitations on obligations provided in any Act making annual appropriations: 
Provided further, That all airports receiving funds under this heading in this Act shall continue to employ, through February 15, 2021, at least 90 percent of the number of individuals employed (after making adjustments for retirements or voluntary employee separations) by the airport as of March 27, 2020: 
Provided further, That the Secretary may waive the workforce retention requirement in the preceding proviso, if the Secretary determines the airport is experiencing economic hardship as a direct result of the requirement, or the requirement reduces aviation safety or security: 
Provided further, That the workforce retention requirement shall not apply to nonhub airports or nonprimary airports receiving funds under this heading in this Act: 
Provided further, That the amounts repurposed under this heading in this Act that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Highway AdministrationHighway infrastructure programsFor an additional amount for Highway Infrastructure Programs, $10,000,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus: Provided, That the funds made available under this heading in this Act shall be derived from the general fund of the Treasury, shall be in addition to any funds provided for fiscal year 2021 in this or any other Act for Federal-aid Highways under chapters 1 or 2 of title 23, United States Code, and shall not affect the distribution or amount of funds provided in the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2021, or any other Act: Provided further, That section 1101(b) of Public Law 114–94 shall apply to funds made available under this heading in this Act: Provided further, That notwithstanding chapter 1 or chapter 2 of title 23, United States Code, or any other provision of law, in addition to other eligible uses described under this heading in this Act, a State, territory, Puerto Rico, or Indian Tribe may use funds made available under this heading in this Act for costs related to preventive maintenance, routine maintenance, operations, personnel, including salaries of employees (including those employees who have been placed on administrative leave) or contractors, debt service payments, availability payments, and coverage for other revenue losses: Provided further, That a State, territory, Puerto Rico, or Indian Tribe may transfer funds made available under this heading in this Act to State, multi-state, international, or local public tolling agencies that own or operate a tolled facility that is a public road, bridge, or tunnel, or a ferry system that provides a public transportation benefit, and that was in operation within their State in fiscal year 2020: Provided further, That funds transferred pursuant to the preceding proviso may be used for costs related to operations, personnel, including salaries of employees (including those employees who have been placed on administrative leave) or contractors, debt service payments, availability payments, and coverage for other revenue losses of a tolled facility or ferry system, and that, notwithstanding the previous receipt of Federal funds for such tolled facility or ferry system, for funds made available under this heading in this Act, the limitations on the use of revenues in subsections (a)(3) and (c)(4) of section 129 of title 23, United States Code, shall not apply with respect to the tolled facilities or ferry systems for which funding is transferred pursuant to the preceding proviso: Provided further, That of the funds made available under this heading in this Act, $9,840,057,332 shall be available for activities eligible under section 133(b) of title 23, United States Code, $114,568,862 shall be available for activities eligible under the Tribal Transportation Program, as described in section 202 of such title, $35,845,307 shall be available for activities eligible under the Puerto Rico Highway Program, as described in section 165(b)(2)(C)(iii) of such title; and $9,528,499 shall be available for activities eligible under the Territorial Highway Program, as described in section 165(c)(6) of such title: Provided further, That for the purposes of funds made available under this heading in this Act the term State means any of the 50 States or the District of Columbia: Provided further, That, except as otherwise provided under this heading in this Act, the funds made available under this heading in this Act shall be administered as if apportioned under chapter 1 of title 23, United States Code, except that the funds made available under this heading in this Act for activities eligible under the Tribal Transportation Program shall be administered as if allocated under chapter 2 of title 23, United States Code: Provided further, That the funds made available under this heading in this Act for activities eligible under section 133(b) of title 23, United States Code, shall be apportioned to the States in the same ratio as the obligation limitation for fiscal year 2021 is distributed among the States in accordance with the formula specified in section 120(a)(5) of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2021 and shall be apportioned not later than 30 days after the date of enactment of this Act: Provided further, That funds apportioned to a State under this heading in this Act shall be suballocated within the State to each area described in subsection 133(d)(1)(A)(i) of title 23, United States Code, in the same ratio that funds suballocated to that area for fiscal year 2021 bears to the combined amount of funds apportioned to the State under section 104(b)(2) of such title for fiscal years 2020 and 2021: Provided further, That of funds made available under this heading in this Act for activities eligible under section 133(b) of title 23, United States Code, any such activity shall be subject to the requirements of section 133(i) of title 23, United States Code: Provided further, That, except as provided in the following proviso, the funds made available under this heading in this Act for activities eligible under the Puerto Rico Highway Program and activities eligible under the Territorial Highway Program shall be administered as if allocated under sections 165(b) and 165(c), respectively, of title 23, United States Code: Provided further, That the funds made available under this heading in this Act for activities eligible under the Puerto Rico Highway Program shall not be subject to the requirements of sections 165(b)(2)(A) or 165(b)(2)(B) of title 23, United States Code: Provided further, That for amounts made available under this heading in this Act, the Federal share of the costs shall be, at the option of the State, territory, Puerto Rico, or Indian Tribe, up to 100 percent: Provided further, That funds made available for preventive maintenance, routine maintenance, operations, personnel, including salaries of employees (including those employees who have been placed on administrative leave) or contractors, debt service payments, availability payments, and coverage for other revenue losses under this heading in this Act are not required to be included in a metropolitan transportation plan, a long-range statewide transportation plan, a transportation improvement program or a statewide transportation improvement program under sections 134 or 135 of title 23, United States Code, or chapter 53 of title 49, United States Code, as applicable: Provided further, That unless otherwise specified, applicable requirements under title 23, United States Code, shall apply to funds made available under this heading in this Act: Provided further, That, subject to the following proviso, the funds made available under this heading in this Act for activities eligible under the Tribal Transportation Program, as described in section 202 of title 23, United States Code, may not be set-aside for administrative expenses as described in section 202(a)(6) of such title: Provided further, That the Administrator of the Federal Highway Administration may retain up to $10,000,000 of the total funds made available under this heading in this Act, to fund the oversight by the Administrator of activities carried out with funds made available under this heading in this Act: Provided further, That the set-asides described in subparagraph (C) of section 202(b)(3) of title 23, United States Code, and subsections (a)(6), (c), (d), and (e) of section 202 of such title shall not apply to funds made available under this heading in this Act for activities eligible under the Tribal Transportation Program: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Railroad AdministrationNortheast corridor grants to the national railroad passenger corporation(including transfer of funds)For an additional amount for Northeast Corridor Grants to the National Railroad Passenger Corporation, $655,431,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including to enable the Secretary of Transportation to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor, as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That not less than $109,805,000 of the amounts made available under this heading in this Act and the National Network Grants to the National Railroad Passenger Corporation heading in this Act shall be made available for use by the National Railroad Passenger Corporation in lieu of capital payments from States and commuter rail passenger transportation providers subject to the cost allocation policy developed pursuant to section 24905(c) of title 49, United States Code: Provided further, That, notwithstanding sections 24319(g) and 24905(c)(1)(A)(i) of title 49, United States Code, such use of funds does not constitute cross-subsidization of commuter rail passenger transportation: Provided further, That the Secretary may retain up to $2,030,000 of the amounts made available under both this heading in this Act and the National Network Grants to the National Railroad Passenger Corporation heading in this Act to fund the costs of project management and oversight of activities authorized by section 11101(c) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided further, That amounts made available under this heading in this Act may be transferred to and merged with amounts made available under the heading National Network Grants to the National Railroad Passenger Corporation in this Act to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National network grants to the national railroad passenger corporation(including transfer of funds)For an additional amount for National Network Grants to the National Railroad Passenger Corporation, $344,569,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including to enable the Secretary of Transportation to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That $174,850,000 of the amounts made available under this heading in this Act shall be made available for use by the National Railroad Passenger Corporation to be apportioned toward State payments required by the cost methodology policy adopted pursuant to section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432): Provided further, That a State-supported route’s share of such funding under the preceding proviso shall consist of (1) 7 percent of the costs allocated to the route in fiscal year 2019 under the cost methodology policy adopted pursuant to section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432), and (2) any remaining amounts under the preceding proviso shall be apportioned to a route in proportion to its passenger revenue and other revenue allocated to a State-supported route in fiscal year 2019 divided by the total passenger revenue and other revenue allocated to all State-supported routes in fiscal year 2019: Provided further, That State-supported routes which terminated service on or before February 1, 2020, shall not be included in the cost and revenue calculations made pursuant to the preceding proviso: Provided further, That amounts made available under this heading in this Act may be transferred to and merged with amounts made available under the heading Northeast Corridor Grants to the National Railroad Passenger Corporation in this Act to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Transit AdministrationTransit infrastructure grantsFor an additional amount for Transit Infrastructure Grants, $14,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That of the amounts appropriated under this heading in this Act—
(1) $13,271,310,572 shall be for grants to recipients eligible under chapter 53 of title 49, United States Code, and administered as if such funds were provided under section 5307 of title 49, United States Code (apportioned in accordance with section 5336 of such title (other than subsections (h)(1) and (h)(4))), and section 5337 of title 49, United States Code (apportioned in accordance with such section), except that funds apportioned under section 5337 shall be added to funds apportioned under 5307 for administration under 5307: Provided, That the Secretary of Transportation (referred to under this heading in this Act as the Secretary) shall allocate the amounts provided in the preceding proviso under sections 5307 and 5337 of title 49, United States Code, in the same ratio as funds were provided under the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2534) and shall allocate such amounts not later than 30 days after the date of enactment of this Act: Provided further, That the amounts allocated to any urbanized area from amounts made available under this paragraph in this Act when combined with the amounts allocated to that urbanized area from funds appropriated under this heading in title XII of division B of the CARES Act (Public Law 116–136; 134 Stat. 599)) may not exceed 75 percent of that urbanized area’s 2018 operating costs based on data contained in the National Transit Database: Provided further, That for any urbanized area for which the calculation in the preceding proviso exceeds 75 percent of the urbanized area’s 2018 operating costs, the Secretary shall distribute funds in excess of such percent to urbanized areas for which the calculation in the preceding proviso does not exceed 75 percent, in the same proportion as amounts allocated under the first proviso of this paragraph in this Act: Provided further, That no recipient in an urbanized area may receive more than $4,000,000,000 from the amounts allocated under this paragraph in this Act in combination with the amounts provided under this heading in title XII of division B of the CARES Act (Public Law 116–136; 134 Stat. 599) until 75 percent of the funds provided to the recipient under this heading in such title XII are obligated and only after the recipient certifies to the Secretary that the use of such funds in excess of such amount is necessary to prevent layoffs or furloughs directly related to demonstrated revenue losses directly attributable to COVID–19;
(2) $50,034,973 shall be for grants to recipients or subrecipients eligible under section 5310 of title 49, United States Code, and the Secretary shall apportion such funds in accordance with such section: Provided, That the Secretary shall allocate such funds in the same ratio as funds were provided under the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2534) and shall allocate such funds not later than 30 days after the date of enactment of this Act; and
(3) $678,654,455 shall be for grants to recipients or subrecipients eligible under section 5311 of title 49, United States Code (other than subsections (b)(3), (c)(1)(A), and (f)), and the Secretary shall apportion such funds in accordance with such section: Provided, That the Secretary shall allocate such funds in the same ratio as funds were provided under the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2534) and shall allocate funds within 30 days of enactment of this Act: Provided further, That the amounts allocated to any State (as defined in section 5302 of title 49, United States Code) for rural operating costs from amounts made available under this heading in this Act when combined with the amounts allocated to each such State for rural operating costs from funds appropriated under this heading in title XII of division B of the CARES Act (Public Law 116–136; 134 Stat. 599) may not exceed 125 percent of that State’s combined 2018 rural operating costs of the recipients and subrecipients in the State based on data contained in the National Transit Database: Provided further, That for any State for which the calculation in the preceding proviso exceeds 125 percent of the State’s combined 2018 rural operating costs of the recipients and subrecipients in the State, the Secretary shall distribute funds in excess of such percent to States for which the calculation in the preceding proviso does not exceed 125 percent in the same proportion as amounts allocated under the first proviso of this paragraph in this Act:
Provided further, That the Secretary shall not waive the requirements of section 5333 of title 49, United States Code, for funds appropriated under this heading in this Act or for funds previously made available under section 5307 of title 49, United States Code, or section 5311, 5337, or 5340 of such title as a result of COVID–19: 
Provided further, That the provision of funds under this heading in this Act shall not affect the ability of any other agency of the Government, including the Federal Emergency Management Agency, a State agency, or a local governmental entity, organization, or person, to provide any other funds otherwise authorized by law: 
Provided further, That notwithstanding subsection (a)(1) or (b) of section 5307 of title 49, United States Code, section 5310(b)(2)(A) of that title, or any provision of chapter 53 of that title, funds provided under this heading in this Act are available for the operating expenses of transit agencies related to the response to a COVID–19 public health emergency, including, beginning on January 20, 2020, reimbursement for operating costs to maintain service and lost revenue due to the COVID–19 public health emergency, including the purchase of personal protective equipment, and paying the administrative leave of operations or contractor personnel due to reductions in service: 
Provided further, That to the maximum extent possible, funds made available under this heading in this Act and in title XII of division B of the CARES Act (Public Law 116–136; 134 Stat. 599) shall be directed to payroll and operations of public transit (including payroll and expenses of private providers of public transportation), unless the recipient certifies to the Secretary that the recipient has not furloughed any employees: 
Provided further, That such operating expenses are not required to be included in a transportation improvement program, long-range transportation plan, statewide transportation plan, or a statewide transportation improvement program: 
Provided further, That private providers of public transportation shall be considered eligible subrecipients of funding provided under this heading in this Act and in title XII of division B of the CARES Act (Public Law 116–136; 134 Stat. 599): 
Provided further, That unless otherwise specified, applicable requirements under chapter 53 of title 49, United States Code, shall apply to funding made available under this heading in this Act, except that the Federal share of the costs for which any grant is made under this heading in this Act shall be, at the option of the recipient, up to 100 percent: 
Provided further, That the amount made available under this heading in this Act shall be derived from the general fund of the Treasury and shall not be subject to any limitation on obligations for transit programs set forth in any Act: 
Provided further, That the Federal share of costs for any unobligated grant funds under section 5310 of title 49, United States Code, as of the date of enactment of this Act shall be, at the option of the recipient, up to 100 percent: 
Provided further, That of the amounts made available under this heading in this Act, up to $10,000,000 may be retained by the Administrator of the Federal Transit Administration to fund ongoing program management and oversight activities described in sections 5334 and 5338(f)(2) of title 49, United States Code, and shall be in addition to any other appropriations for such purpose: 
Provided further, That the amounts repurposed under this heading in this Act that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provision—This Title
401.Amounts made available in this Act under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation shall be used under the same conditions as section 22002 of title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), except as otherwise noted in this Act: Provided, That the amounts made available in this Act under such headings shall be used by the National Railroad Passenger Corporation, to: (1) prevent further employee furloughs that are a result of efforts to prevent, prepare for, and respond to coronavirus; and (2) prevent further reductions to the frequency of rail service on any long-distance route (as defined in section 24102 of title 49, United States Code) except in an emergency or during maintenance or construction outages impacting such routes: Provided further, That the coronavirus shall not qualify as an emergency in the preceding proviso: Provided further, That in the event of any National Railroad Passenger Corporation employee furloughs as a result of efforts to prevent, prepare for, and respond to coronavirus, the National Railroad Passenger Corporation shall provide such employees the opportunity to be recalled to work in accordance with their seniority and classification of work, regardless of their time in the National Railroad Passenger Corporation’s service, as intercity passenger rail service is restored: Provided further, That the National Railroad Passenger Corporation shall be prohibited from contracting out any scope-covered work conducted by an employee who was furloughed through reductions in the workforce as a result of efforts to prevent, prepare for, and respond to coronavirus, unless such contracting was in place prior to March 1, 2020 or is done by agreement with the Labor Organization representing such employee.
VGENERAL PROVISIONS—THIS ACT
501.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved.  502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2021. 504.Any amount appropriated by this Act, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act shall retain such designation.
505.Solely for the purpose of calculating a breach within a category for fiscal year 2021 pursuant to section 251(a) or section 254 of the Balanced Budget and Emergency Deficit Control Act of 1985, and notwithstanding any other provision of this division, the budgetary effects from this division shall be counted as amounts designated as being for an emergency requirement pursuant to section 251(b)(2)(A) of such Act.This division may be cited as the Coronavirus Response and Relief Supplemental Appropriations Act, 2021. NADDITIONAL CORONAVIRUS RESPONSE AND RELIEF IHealthcare 101.Supporting physicians and other professionals in adjusting to medicare payment changes during 2021 (a)In generalSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the following new subsection:

(t)Supporting physicians and other professionals in adjusting to medicare payment changes during 2021
(1)In generalIn order to support physicians and other professionals in adjusting to changes in payment for physicians’ services during 2021, the Secretary shall increase fee schedules under subsection (b) that establish payment amounts for such services furnished on or after January 1, 2021, and before January 1, 2022, by 3.75 percent. (2)Implementation (A)AdministrationNotwithstanding any other provision of law, the Secretary may implement this subsection by program instruction or otherwise.
(B)LimitationThere shall be no administrative or judicial review under section 1869, 1878 or otherwise of the fee schedules that establish payment amounts calculated pursuant to this subsection. (C)Application only for 2021The increase in fee schedules that establish payment amounts under this subsection shall not be taken into account in determining such fee schedules that establish payment amounts for services furnished in years after 2021.
(3)FundingFor purposes of increasing the fee schedules that establish payment amounts pursuant to this subsection— (A)there shall be transferred from the General Fund of the Treasury to the Federal Supplementary Medical Insurance Trust Fund under section 1841, $3,000,000,000, to remain available until expended; and
(B)in the event the Secretary determines additional amounts are necessary, such amounts shall be available from the Federal Supplementary Medical Insurance Trust Fund.. (b)Exemption of additional expenditures from physician fee schedule budget-neutralitySuch section 1848 is amended, in subsection (c)(2)(B)(iv)—
(1)in subclause (III), by striking and at the end; (2)in subclause (IV), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following new subclause:  (V)subsection (t) shall not be taken into account in applying clause (ii)(II) for 2021..
(c)ReportNot later than April 1, 2022, the Secretary of Health and Human Services shall submit a report to the Committee on Finance of the Senate and the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives on the increase in fee schedules that establish payment amounts for physicians’ services under section 1848(t) of the Social Security Act, as added by subsection (a). Such report shall include the aggregate amount of the increase in payment amounts under such section, including information regarding any payments made in excess of the amount of funding provided under paragraph (3)(A) of such section. 102.Extension of temporary suspension of medicare sequestration (a)In generalSection 3709(a) of division A of the CARES Act (2 U.S.C. 901a note) is amended by striking December 31, 2020 and inserting March 31, 2021.
(b)Effective dateThe amendment made by subsection (a) shall take effect as if enacted as part of the CARES Act (Public Law 116–136). IIAssistance to Individuals, Families, and Businesses AUnemployment insurance 1Continued Assistance to Unemployed Workers 200.Short titleThis chapter may be cited as the Continued Assistance for Unemployed Workers Act of 2020. 
IExtension of CARES Act Unemployment Provisions
201.Extension and benefit phaseout rule for pandemic unemployment assistance
(a)In generalSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)) is amended— (1)in paragraph (1)—
(A)by striking paragraph (2) and inserting paragraphs (2) and (3); and (B)in subparagraph (A)(ii), by striking December 31, 2020 and inserting March 14, 2021; and
(2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (2) the following:

(3)Transition rule for individuals remaining entitled to pandemic unemployment assistance as of March 14, 2021
(A)In generalSubject to subparagraph (B), in the case of any individual who, as of the date specified in paragraph (1)(A)(ii), is receiving pandemic unemployment assistance but has not yet exhausted all rights to such assistance under this section, pandemic unemployment assistance shall continue to be payable to such individual for any week beginning on or after such date for which the individual is otherwise eligible for pandemic unemployment assistance. (B)TerminationNotwithstanding any other provision of this subsection, no pandemic unemployment assistance shall be payable for any week beginning after April 5, 2021..
(b)Increase in number of weeksSection 2102(c)(2) of the CARES Act (15 U.S.C. 9021(c)(2)) is amended— (1)by striking 39 weeks and inserting 50 weeks; and
(2)by striking 39-week period and inserting 50-week period. (c)Appeals (1)In generalSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)), as amended by subsections (a) and (b), is amended by adding at the end the following:

(5)Appeals by an individual
(A)In generalAn individual may appeal any determination or redetermination regarding the rights to pandemic unemployment assistance under this section made by the State agency of any of the States. (B)ProcedureAll levels of appeal filed under this paragraph in the 50 states, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands—
(i)shall be carried out by the applicable State that made the determination or redetermination; and (ii)shall be conducted in the same manner and to the same extent as the applicable State would conduct appeals of determinations or redeterminations regarding rights to regular compensation under State law.
(C)Procedure for certain territoriesWith respect to any appeal filed in Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, Republic of the Marshall Islands, and the Republic of Palau— (i)lower level appeals shall be carried out by the applicable entity within the State; 
(ii)if a higher level appeal is allowed by the State, the higher level appeal shall be carried out by the applicability entity within the State; and (iii)appeals described in clauses (i) and (ii) shall be conducted in the same manner and to the same extent as appeals of regular unemployment compensation are conducted under the unemployment compensation law of Hawaii..
(2)Effective dateThe amendment made by paragraph (1) shall take effect as if enacted as part of division A of the CARES Act (Public Law 116–136), except that any decision issued on appeal or review before the date of enactment of this Act shall not be affected by the amendment made by paragraph (1).  (d)Waiver authority for certain overpayments of pandemic unemployment assistanceSection 2102(d) of the CARES Act (15 U.S.C. 9021(d)) is amended by adding at the end the following:

(4)Waiver authorityIn the case of individuals who have received amounts of pandemic unemployment assistance to which they were not entitled, the State shall require such individuals to repay the amounts of such pandemic unemployment assistance to the State agency, except that the State agency may waive such repayment if it determines that— (A)the payment of such pandemic unemployment assistance was without fault on the part of any such individual; and
(B)such repayment would be contrary to equity and good conscience.. (e)Hold harmless for proper administrationIn the case of an individual who is eligible to receive pandemic unemployment assistance under section 2102 the CARES Act (15 U.S.C. 9021) as of the day before the date of enactment of this Act and on the date of enactment of this Act becomes eligible for pandemic emergency unemployment compensation under section 2107 of the CARES Act (15 U.S.C. 9025) by reason of the amendments made by section 206(b) of this subtitle, any payment of pandemic unemployment assistance under such section 2102 made after the date of enactment of this Act to such individual during an appropriate period of time, as determined by the Secretary of Labor, that should have been made under such section 2107 shall not be considered to be an overpayment of assistance under such section 2102, except that an individual may not receive payment for assistance under section 2102 and a payment for assistance under section 2107 for the same week of unemployment. 
(f)LimitationIn the case of a covered individual whose first application for pandemic unemployment assistance under section 2102 of the CARES Act (15 U.S.C. 9021) is filed after the date of enactment of this Act, subsection (c)(1)(A)(i) of such section 2102 shall be applied by substituting December 1, 2020 for January 27, 2020.  (g)Effective dateThe amendments made by subsections (a), (b), (c), and (d) shall apply as if included in the enactment of the CARES Act (Public Law 116–136), except that no amount shall be payable by virtue of such amendments with respect to any week of unemployment commencing before the date of the enactment of this Act.
202.Extension of emergency unemployment relief for governmental entities and nonprofit organizationsSection 903(i)(1)(D) of the Social Security Act (42 U.S.C. 1103(i)(1)(D)) is amended by striking December 31, 2020 and inserting March 14, 2021. 203.Extension of Federal Pandemic Unemployment Compensation (a)In generalSection 2104(e) of the CARES Act (15 U.S.C. 9023(e)) is amended to read as follows: 

(e)ApplicabilityAn agreement entered into under this section shall apply— (1)to weeks of unemployment beginning after the date on which such agreement is entered into and ending on or before July 31, 2020; and
(2)to weeks of unemployment beginning after December 26, 2020 (or, if later, the date on which such agreement is entered into), and ending on or before March 14, 2021.. (b)Amount (1)In generalSection 2104(b) of the CARES Act (15 U.S.C. 9023(b)) is amended—
(A)in paragraph (1)(B), by striking of $600 and inserting equal to the amount specified in paragraph (3); and (B)by adding at the end the following new paragraph:

(3)Amount of Federal Pandemic Unemployment Compensation
(A)In generalThe amount specified in this paragraph is the following amount: (i)For weeks of unemployment beginning after the date on which an agreement is entered into under this section and ending on or before July 31, 2020, $600.
(ii)For weeks of unemployment beginning after December 26, 2020 (or, if later, the date on which such agreement is entered into), and ending on or before March 14, 2021, $300.. (2)Technical amendment regarding application to short-time compensation programs and agreementsSection 2104(i)(2) of the CARES Act (15 U.S.C. 9023(i)(2)) is amended—
(A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:  (E)short-time compensation under a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986)..
204.Extension of Federal funding of the first week of compensable regular unemployment for States with no waiting weekSection 2105 of the CARES Act (15 U.S.C. 9024) is amended— (1)in subsection (c)—
(A)in paragraph (1), by striking There shall be paid and inserting Except as provided in paragraph (3), there shall be paid; and  (B)by adding at the end the following:

(3)Partial reimbursementWith respect to compensation paid to individuals for weeks of unemployment ending after December 31, 2020, paragraph (1) shall be applied by substituting 50 percent for 100 percent. ; and (2)in subsection (e)(2), by striking December 31, 2020 and inserting March 14, 2021.
205.Extension of emergency State staffing flexibilitySection 4102(b) of the Families First Coronavirus Response Act (26 U.S.C. 3304 note), in the second sentence, is amended by striking December 31, 2020 and inserting March 14, 2021. 206.Extension and benefit phaseout rule for Pandemic Emergency Unemployment Compensation (a)In generalSection 2107(g) of the CARES Act (15 U.S.C. 9025(g)) is amended to read as follows:

(g)Applicability
(1)In generalExcept as provided in paragraphs (2) and (3), an agreement entered into under this section shall apply to weeks of unemployment— (A)beginning after the date on which such agreement is entered into; and
(B)ending on or before March 14, 2021. (2)Transition rule for individuals remaining entitled to Pandemic Emergency Unemployment Compensation as of March 14, 2021In the case of any individual who, as of the date specified in paragraph (1)(B), is receiving Pandemic Emergency Unemployment Compensation but has not yet exhausted all rights to such assistance under this section, Pandemic Emergency Unemployment Compensation shall continue to be payable to such individual for any week beginning on or after such date for which the individual is otherwise eligible for Pandemic Emergency Unemployment Compensation.
(3)TerminationNotwithstanding any other provision of this subsection, no Pandemic Emergency Unemployment Compensation shall be payable for any week beginning after April 5, 2021.. (b)Increase in number of weeksSection 2107(b)(2) of the CARES Act (15 U.S.C. 9025(b)(2)) is amended by striking 13 and inserting 24.
(c)Coordination rules
(1)Coordination of pandemic emergency unemployment compensation with regular compensationSection 2107(b) of the CARES Act (15 U.S.C. 9025(b)) is amended by adding at the end the following:  (4)Coordination of pandemic emergency unemployment compensation with regular compensation (A)In generalIf—
(i)an individual has been determined to be entitled to pandemic emergency unemployment compensation with respect to a benefit year; (ii)that benefit year has expired;
(iii)that individual has remaining entitlement to pandemic emergency unemployment compensation with respect to that benefit year; and (iv)that individual would qualify for a new benefit year in which the weekly benefit amount of regular compensation is at least $25 less than the individual's weekly benefit amount in the benefit year referred to in clause (i),then the State shall determine eligibility for compensation as provided in subparagraph (B). 
(B)Determination of eligibilityFor individuals described in subparagraph (A), the State shall determine whether the individual is to be paid pandemic emergency unemployment compensation or regular compensation for a week of unemployment using one of the following methods: (i)The State shall, if permitted by State law, establish a new benefit year, but defer the payment of regular compensation with respect to that new benefit year until exhaustion of all pandemic emergency unemployment compensation payable with respect to the benefit year referred to in subparagraph (A)(i).
(ii)The State shall, if permitted by State law, defer the establishment of a new benefit year (which uses all the wages and employment which would have been used to establish a benefit year but for the application of this subparagraph), until exhaustion of all pandemic emergency unemployment compensation payable with respect to the benefit year referred to in subparagraph (A)(i). (iii)The State shall pay, if permitted by State law—
(I)regular compensation equal to the weekly benefit amount established under the new benefit year; and (II)pandemic emergency unemployment compensation equal to the difference between that weekly benefit amount and the weekly benefit amount for the expired benefit year.
(iv)The State shall determine rights to pandemic emergency unemployment compensation without regard to any rights to regular compensation if the individual elects to not file a claim for regular compensation under the new benefit year. . (2)Coordination of pandemic emergency unemployment compensation with extended compensation (A)Individuals receiving extended compensation as of the date of enactmentSection 2107(a)(5) of the CARES Act (15 U.S.C. 9025(a)(5)) is amended—
(i)by striking Rule.—An agreement and inserting the following: “Rules.—  (A)In generalSubject to subparagraph (B), an agreement; and
(ii)by adding at the end the following:  (B)Special ruleIn the case of an individual who is receiving extended compensation under the State law for the week that includes the date of enactment of this subparagraph (without regard to the amendments made by subsections (a) and (b) of section 206 of the Continued Assistance for Unemployed Workers Act of 2020), such individual shall not be eligible to receive pandemic emergency unemployment compensation by reason of such amendments until such individual has exhausted all rights to such extended benefits..
(B)Eligibility for extended compensationSection 2107(a) of the CARES Act (15 U.S.C. 9025(a)) is amended by adding at the end the following:  (8)Special rule for extended compensationAt the option of a State, for any weeks of unemployment beginning after the date of the enactment of this paragraph and before April 12, 2021, an individual's eligibility period (as described in section 203(c) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)) shall, for purposes of any determination of eligibility for extended compensation under the State law of such State, be considered to include any week which begins—
(A)after the date as of which such individual exhausts all rights to pandemic emergency unemployment compensation; and (B)during an extended benefit period that began on or before the date described in subparagraph (A)..
(d)Effective date
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply as if included in the enactment of the CARES Act (Public Law 116–136), except that no amount shall be payable by virtue of such amendments with respect to any week of unemployment commencing before the date of the enactment of this Act. (2)Coordination rulesThe amendments made by subsection (c)(1) shall apply to individuals whose benefit years, as described in section 2107(b)(4)(A)(ii) of the CARES Act, expire after the date of enactment of this Act.
207.Extension of temporary financing of short-time compensation payments in States with programs in lawSection 2108(b)(2) of the CARES Act (15 U.S.C. 9026(b)(2)) is amended by striking December 31, 2020 and inserting March 14, 2021. 208.Extension of temporary financing of short-time compensation agreements for States without programs in lawSection 2109(d)(2) of the CARES Act (15 U.S.C. 9027(d)(2)) is amended by striking December 31, 2020 and inserting March 14, 2021.
209.Technical amendment to references to regulation in CARES Act
(a)In generalSection 2102(h) of the CARES Act (Public Law 116–136) is amended by striking section 625 in each place it appears and inserting part 625. (b)Effective dateThe amendment made by this section shall take effect as if included in section 2102 of the CARES Act (Public Law 116–136).
IIExtension of FFCRA Unemployment Provisions
221.Extension of temporary assistance for States with advancesSection 1202(b)(10)(A) of the Social Security Act (42 U.S.C. 1322(b)(10)(A)) is amended by striking December 31, 2020 and inserting March 14, 2021.  222.Extension of full Federal funding of extended unemployment compensationSection 4105 of the Families First Coronavirus Response Act (26 U.S.C. 3304 note) is amended—
(1)in subsection (a), by striking December 31, 2020 and inserting March 14, 2021; and (2)in subsection (b), by striking ending on or before December 31, 2020 and inserting before March 14, 2021. 
IIIContinued Assistance to Rail Workers
231.Short titleThis subchapter may be cited as the Continued Assistance to Rail Workers Act of 2020.  232.Additional enhanced benefits under the Railroad Unemployment Insurance Act (a)In generalSection 2(a)(5)(A) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)(A)) is amended—
(1)in the first sentence— (A)by inserting and for registration periods beginning after December 26, 2020, but on or before March 14, 2021, after July 31, 2020,;
(B)by striking in the amount of $1,200; and (C)by striking July 1, 2019 and inserting July 1, 2019, or July 1, 2020; and
(2)by adding at the end the following: For registration periods beginning on or after April 1, 2020, but on or before July 31, 2020, the recovery benefit payable under this subparagraph shall be in the amount of $1,200. For registration periods beginning after December 26, 2020, but on or before March 14, 2021, the recovery benefit payable under this subparagraph shall be in the amount of $600.. (b)Clarification on authority to use fundsFunds appropriated under subparagraph (B) of section 2(a)(5) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)) shall be available to cover the cost of recovery benefits provided under such section 2(a)(5) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(a)(5) as in effect on the day before the date of enactment of this Act. 
233.Extended unemployment benefits under the Railroad Unemployment Insurance Act
(a)In generalSection 2(c)(2)(D) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)) is amended— (1)in clause (i)—
(A)in subclause (I), by striking 130 days and inserting 185 days; (B)in subclause (II), by striking 13 consecutive 14-day periods and inserting 19 consecutive 14-day periods, except that no extended benefit period shall end before 6 consecutive 14-day periods after the date of enactment of the Continued Assistance for Unemployed Workers Act of 2020 have elapsed;
(2)in clause (ii), by striking if such clause had not been enacted. and inserting  if such clause had not been enacted and if—
(A)subparagraph (A) were applied by substituting 120 days of unemployment for 65 days of unemployment; and (B)subparagraph (B) were applied by inserting (or, in the case of unemployment benefits, 12 consecutive 14-day periods, except that no extended benefit period shall end before 6 consecutive 14-day periods after the date of enactment of the Continued Assistance for Unemployed Workers Act of 2020 have elapsed) after 7 consecutive 14-day periods.; and
(3)in clause (iii)— (A)by striking June 30, 2020 and inserting June 30, 2021;
(B)by striking no extended benefit period under this paragraph shall begin after December 31, 2020 and inserting the provisions of clauses (i) and (ii) shall not apply to any employee whose extended benefit period under subparagraph (B) begins after March 14, 2021, and shall not apply to any employee with respect to any registration period beginning after April 5, 2021.; and (C)by striking clause (iv) and inserting clause (v);
(4)by redesignating clause (iv) as clause (v); and (5)by inserting after clause (iii) the following:

(iv)Treatment of certain calendar daysNo calendar day occurring during the period beginning on the first date with respect to which the employee has exhausted all rights to extended unemployment benefits under this paragraph as in effect on the day before the date of enactment of the Continued Assistance for Unemployed Workers Act of 2020 and ending with the date of such enactment may be treated as a day of unemployment for purposes of the payment of extended unemployment benefits under this paragraph.. (b)ApplicationThe amendments made by subsection (a) shall apply as if included in the enactment of the CARES Act (15 U.S.C. 9001 et seq.).
(c)Clarification on authority to use fundFunds appropriated under either the first or second sentence of clause (v) of section 2(c)(2)(D) of the Railroad Unemployment Insurance Act (as redesignated by subsection (a)(4)) shall be available to cover the cost of additional extended unemployment benefits provided under such section 2(c)(2)(D) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(c)(2)(D) as in effect on the day before the date of enactment of this Act. 234.Extension of waiver of the 7-day waiting period for benefits under the Railroad Unemployment Insurance Act (a)In generalSection 2112(a) of the CARES Act (15 U.S.C. 9030(a)) is amended by striking December 31, 2020 and inserting March 14, 2021. 
(b)Operating instructions and regulationsThe Railroad Retirement Board may prescribe any operating instructions or regulations necessary to carry out this section. (c)Clarification on authority To use fundsFunds appropriated under section 2112(c) of the CARES Act (15 U.S.C. 9030(c)) shall be available to cover the cost of additional benefits payable due to section 2112(a) of such Act by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits payable due to such section 2112(a) as in effect on the day before the date of enactment of this Act. 
235.Treatment of payments from the Railroad Unemployment Insurance Account
(a)In generalSection 256(i)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 906(i)(1)) is amended— (1)in subparagraph (B), by striking and at the end;
(2)in subparagraph (C), by inserting and at the end; and (3)by inserting after subparagraph (C) the following new subparagraph:

(D)any payment made from the Railroad Unemployment Insurance Account (established by section 10 of the Railroad Unemployment Insurance Act) for the purpose of carrying out the Railroad Unemployment Insurance Act, and funds appropriated or transferred to or otherwise deposited in such Account,. (b)Effective dateThe treatment of payments made from the Railroad Unemployment Insurance Account pursuant to the amendment made by subsection (a)—
(1)shall take effect 7 days after the date of the enactment of this Act; and  (2)shall apply only to obligations incurred during the period beginning on the effective date described in paragraph (1) and ending on the date that is 30 days after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates. 
(c)SunsetThe amendments made by subsection (a) shall be repealed on the date that is 30 days after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates.  IVImprovements to Pandemic Unemployment Assistance to Strengthen Program Integrity 241.Requirement to substantiate employment or self-employment and wages earned or paid to confirm eligibility for pandemic unemployment assistance (a)In generalSection 2102(a)(3)(A) of the CARES Act (15 U.S.C. 9021(a)(3)(A)) is amended—
(1)in clause (i), by striking and at the end; (2)by inserting after clause (ii) the following:

(iii)provides documentation to substantiate employment or self-employment or the planned commencement of employment or self-employment not later than 21 days after the later of the date on which the individual submits an application for pandemic unemployment assistance under this section or the date on which an individual is directed by the State Agency to submit such documentation in accordance with section 625.6(e) of title 20, Code of Federal Regulations, or any successor thereto, except that such deadline may be extended if the individual has shown good cause under applicable State law for failing to submit such documentation; and . (b)Applicability (1)In generalSubject to paragraphs (2) and (3), the amendments made by subsection (a) shall apply to any individual who files a new application for pandemic unemployment assistance or claims pandemic unemployment assistance for any week of unemployment under section 2102 of the CARES Act (15 U.S.C. 9021) on or after January 31, 2021.
(2)Special ruleAn individual who received pandemic unemployment assistance under section 2102 of the CARES Act (15 U.S.C. 9021) for any week ending before the date of enactment of this Act shall not be considered ineligible for such assistance for such week solely by reason of failure to submit documentation described in clause (iii) of subsection (a)(3)(A) of such section 2102, as added by subsection (a). (3)Prior applicantsWith respect to an individual who applied for pandemic unemployment assistance under section 2102 of the CARES Act (15 U.S.C. 9021) before January 31, 2021, and receives such assistance on or after the date of enactment of this Act, clause (iii) of subsection (a)(3)(A) of such section shall be applied by substituting 90 days for 21 days.
242.Requirement for States to verify identity of applicants for pandemic unemployment assistance
(a)In generalSection 2102(f) of the CARES Act (15 U.S.C. 9021(f)) is amended— (1)in paragraph (1), by inserting , including procedures for identity verification or validation and for timely payment, to the extent reasonable and practicable before the period at the end; and
(2)in paragraph (2)(B), by inserting and expenses related to identity verification or validation and timely and accurate payment before the period at the end. (b)ApplicabilityThe requirements imposed by the amendments made by this section shall apply, with respect to agreements made under section 2102 of the CARES Act, beginning on the date that is 30 days after the date of enactment of this Act. 
VReturn to Work Reporting Requirement
251.Return to work reporting for CARES Act agreements
(a)In generalSubtitle A of title II of division A of the CARES Act (Public Law 116–136) is amended by adding at the end the following:   2117.Return to work reportingEach State participating in an agreement under any of the preceding sections of this subtitle shall have in effect a method to address any circumstances in which, during any period during which such agreement is in effect, claimants of unemployment compensation refuse to return to work or to accept an offer of suitable work without good cause. Such method shall include the following:
(1)A reporting method for employers, such as through a phone line, email, or online portal, to notify the State agency when an individual refuses an offer of employment.  (2)A plain-language notice provided to such claimants about State return to work laws, rights to refuse to return to work or to refuse suitable work, including what constitutes suitable work, and a claimant’s right to refuse work that poses a risk to the claimant’s health or safety, and information on contesting the denial of a claim that has been denied due to a report by an employer that the claimant refused to return to work or refused suitable work..
(b)Effective dateThe requirements imposed by this section shall take effect 30 days from the date of enactment of this Act. VIOther Related Provisions and Technical Corrections 261.Mixed Earner Unemployment Compensation (a)In generalSection 2104(b) of the CARES Act (15 U.S.C. 9023(b)(1)), as amended by section 1103, is further amended—
(1)in paragraph (1)— (A)in subparagraph (B), by striking the period at the end and inserting , plus; and
(B)by adding at the end the following:  (C)an additional amount of $100 (in this section referred to as Mixed Earner Unemployment Compensation) in any case in which the individual received at least $5,000 of self-employment income (as defined in section 1402(b) of the Internal Revenue Code of 1986) in the most recent taxable year ending prior to the individual’s application for regular compensation.; and
(2)by adding at the end the following:  (4)Certain documentation requiredAn agreement under this section shall include a requirement, similar to the requirement under section 2102(a)(3)(A)(iii), for the substantiation of self-employment income with respect to each applicant for Mixed Earner Unemployment Compensation under paragraph (1)(C)..
(b)Conforming amendments
(1)Federal Pandemic Unemployment CompensationSection 2104 of such Act is amended— (A)by inserting or Mixed Earner Unemployment Compensation after Federal Pandemic Unemployment Compensation each place such term appears in subsection (b)(2), (c), or (f) of such section;
(B)in subsection (d), by inserting and Mixed Earner Unemployment Compensation after Federal Pandemic Unemployment Compensation; and (C)in subsection (g), by striking provide that and all that follows through the end and inserting 
provide that— (1)the purposes of the preceding provisions of this section, as such provisions apply with respect to Federal Pandemic Unemployment Compensation, shall be applied with respect to unemployment benefits described in subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation; and
(2)the purposes of the preceding provisions of this section, as such provisions apply with respect to Mixed Earner Unemployment Compensation, shall be applied with respect to unemployment benefits described in subparagraph (A), (B), (D), or (E) of subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation.. (2)Pandemic Emergency Unemployment CompensationSection 2107(a)(4)(A) of such Act is amended—
(A)in clause (i), by striking and;  (B)in clause (ii), by striking section 2104; and inserting section 2104(b)(1)(B); and; and
(C)by adding at the end the following:  (iii)the amount (if any) of Mixed Earner Unemployment Compensation under section 2104(b)(1)(C);.
(c)State’s right of non-participationAny State participating in an agreement under section 2104 of the CARES Act may elect to continue paying Federal Pandemic Unemployment Compensation under such agreement without providing Mixed Earner Unemployment Compensation pursuant to the amendments made by this section. Such amendments shall apply with respect to such a State only if the State so elects, in which case such amendments shall apply with respect to weeks of unemployment beginning on or after the later of the date of such election or the date of enactment of this section. 262.Lost wages assistance recoupment fairness (a)DefinitionsIn this section—
(1)the term covered assistance means assistance provided for supplemental lost wages payments under subsections (e)(2) and (f) of section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174), as authorized under the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of such Act (42 U.S.C. 5191(b)) and under any subsequent major disaster declaration under section 401 of such Act (42 U.S.C. 5170) that supersedes such emergency declaration; and (2)the term State has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
(b)Waiver authority for State liabilityIn the case of any individual who has received amounts of covered assistance to which the individual is not entitled, the State shall require the individual to repay the amounts of such assistance to the State agency, except that the State agency may waive such repayment if the State agency determines that— (1)the payment of such covered assistance was without fault on the part of the individual; and
(2)such repayment would be contrary to equity and good conscience. (c)Waiver authority for federal liabilityAny waiver of debt issued by a State under subsection (b) shall also waive the debt owed to the United States.
(d)Reporting
(1)State reportingIf a State issues a waiver of debt under subsection (b), the State shall report such waiver to the Administrator of the Federal Emergency Management Agency. (2)OIG reportingNot later than 6 months after the date of enactment of this Act, the Inspector General of the Department of Homeland Security shall submit a report that assesses the efforts of the States to waive recoupment related to lost wages assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) to—
(A)the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, and the Subcommittee on Homeland Security of the Committee on Appropriations of the Senate; and (B)the Committee on Transportation and Infrastructure, Committee on Ways and Means, and the Subcommittee on Homeland Security of the Committee on Appropriations of the House of Representatives.
263.Continuing Eligibility for Certain Recipients of pandemic unemployment assistance
(a)In generalSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)), as amended by section 201, is further amended by adding at the end the following:  (6)Continued eligibility for assistanceAs a condition of continued eligibility for assistance under this section, a covered individual shall submit a recertification to the State for each week after the individual’s 1st week of eligibility that certifies that the individual remains an individual described in subsection (a)(3)(A)(ii) for such week..
(b)Effective date; special rule
(1)In generalThe amendment made by subsection (a) shall apply with respect to weeks beginning on or after the date that is 30 days after the date of enactment of this section. (2)Special ruleIn the case of any State that made a good faith effort to implement section 2102 of division A of the CARES Act (15 U.S.C. 9021) in accordance with rules similar to those provided in section 625.6 of title 20, Code of Federal Regulations, for weeks ending before the effective date specified in paragraph (1), an individual who received pandemic unemployment assistance from such State for any such week shall not be considered ineligible for such assistance for such week solely by reason of failure to submit a recertification described in subsection (c)(5) of such section 2102.
264.Technical correction for nonprofit organizations classified as Federal trust instrumentalities
(a)In generalSection 903(i)(1) of the Social Security Act (42 U.S.C. 1103(i)(1)) is amended— (1)in subparagraph (B), in the first sentence, by inserting and to service provided by employees of an entity created by Public Law 85–874 (20 U.S.C. 76h et seq.) after of such Code applies; and
(2)in subparagraph (C), by inserting or an entity created by Public Law 85–874 (20 U.S.C. 76h et seq.) before the period at the end. (b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 2103 of the CARES Act (Public Law 116–136).
265.Technical correction for the Commonwealth of Northern Mariana IslandsA Commonwealth Only Transitional Worker (as defined in section 6(i)(2) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes (48 U.S.C. 1806)) shall be considered a qualified alien under section 431 of Public Law 104–193 (8 U.S.C. 1641) for purposes of eligibility for a benefit under section 2102 or 2104 of the CARES Act.  266.Waiver to preserve access to extended benefits in high unemployment States (a)In generalFor purposes of determining the beginning of an extended benefit period (or a high unemployment period) under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) during the period beginning on November 1, 2020, and ending December 31, 2021, section 203 of such Act may be applied without regard to subsection (b)(1)(B) of such section.
(b)Rulemaking authority; technical assistanceThe Secretary of Labor shall issue such rules or other guidance as the Secretary determines may be necessary for the implementation of subsection (a), and shall provide technical assistance to States as needed to facilitate such implementation. BCOVID-related Tax Relief Act of 2020 271.Short title; table of contents (a)Short titleThis subtitle may be cited as the COVID-related Tax Relief Act of 2020.
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. (c)Table of contentsThe table of contents of this Act is as follows:

Sec. 271. Short title; table of contents.
Sec. 272. Additional 2020 recovery rebates for individuals.
Sec. 273. Amendments to recovery rebates under the CARES Act.
Sec. 274. Extension of certain deferred payroll taxes.
Sec. 275. Regulations or guidance clarifying application of educator expense tax deduction.
Sec. 276. Clarification of tax treatment of forgiveness of covered loans.
Sec. 277. Emergency financial aid grants.
Sec. 278. Clarification of tax treatment of certain loan forgiveness and other business financial assistance under the CARES Act.
Sec. 279. Authority to waive certain information reporting requirements.
Sec. 280. Application of special rules to money purchase pension plans.
Sec. 281. Election to waive application of certain modifications to farming losses.
Sec. 282. Oversight and audit reporting.
Sec. 283. Disclosures to identify tax receivables not eligible for collection pursuant to qualified tax collection contracts.
Sec. 284. Modification of certain protections for taxpayer return information.
Sec. 285. 2020 election to terminate transfer period for qualified transfers from pension plan for covering future retiree costs.
Sec. 286. Extension of credits for paid sick and family leave.
Sec. 287. Election to use prior year net earnings from self-employment in determining average daily self-employment income for purposes of credits for paid sick and family leave.
Sec. 288. Certain technical improvements to credits for paid sick and family leave.
272.Additional 2020 recovery rebates for individuals
(a)In generalSubchapter B of chapter 65 of subtitle F is amended by inserting after section 6428 the following new section:  6428A.Additional 2020 recovery rebates for individuals (a)In generalIn addition to the credit allowed under section 6428, in the case of an eligible individual, there shall be allowed as a credit against the tax imposed by subtitle A for the first taxable year beginning in 2020 an amount equal to the sum of—
(1) $600 ( $1,200 in the case of eligible individuals filing a joint return), plus (2)an amount equal to the product of $600 multiplied by the number of qualifying children (within the meaning of section 24(c)) of the taxpayer.
(b)Treatment of creditThe credit allowed by subsection (a) shall be treated as allowed by subpart C of part IV of subchapter A of chapter 1. (c)Limitation based on adjusted gross incomeThe amount of the credit allowed by subsection (a) (determined without regard to this subsection and subsection (e)) shall be reduced (but not below zero) by 5 percent of so much of the taxpayer’s adjusted gross income as exceeds—
(1) $150,000 in the case of a joint return or a surviving spouse (as defined in section 2(a)), (2) $112,500 in the case of a head of household (as defined in section 2(b)), and
(3) $75,000 in the case of a taxpayer not described in paragraph (1) or (2). (d)Eligible individualFor purposes of this section, the term eligible individual means any individual other than—
(1)any nonresident alien individual, (2)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, and
(3)an estate or trust. (e)Coordination with advance refunds of credit (1)In generalThe amount of the credit which would (but for this paragraph) be allowable under this section shall be reduced (but not below zero) by the aggregate refunds and credits made or allowed to the taxpayer under subsection (f). Any failure to so reduce the credit shall be treated as arising out of a mathematical or clerical error and assessed according to section 6213(b)(1).
(2)Joint returnsExcept as otherwise provided by the Secretary, in the case of a refund or credit made or allowed under subsection (f) with respect to a joint return, half of such refund or credit shall be treated as having been made or allowed to each individual filing such return. (f)Advance refunds and credits (1)In generalEach individual who was an eligible individual for such individual’s first taxable year beginning in 2019 shall be treated as having made a payment against the tax imposed by chapter 1 for such taxable year in an amount equal to the advance refund amount for such taxable year.
(2)Advance refund amountFor purposes of paragraph (1), the advance refund amount is the amount that would have been allowed as a credit under this section for such taxable year if this section (other than subsection (e) and this subsection) had applied to such taxable year. For purposes of determining the advance refund amount with respect to such taxable year— (A)any individual who was deceased before January 1, 2020, shall be treated for purposes of applying subsection (g) in the same manner as if the valid identification number of such person was not included on the return of tax for such taxable year, and 
(B)no amount shall be determined under this subsection with respect to any qualifying child of the taxpayer if— (i)the taxpayer was deceased before January 1, 2020, or
(ii)in the case of a joint return, both taxpayers were deceased before January 1, 2020. (3)Timing and manner of payments (A)Timing (i)In generalThe Secretary shall, subject to the provisions of this title, refund or credit any overpayment attributable to this subsection as rapidly as possible. 
(ii)Deadline
(I)In generalExcept as provided in subclause (II), no refund or credit shall be made or allowed under this subsection after January 15, 2021. (II)Exception for mirror code possessionsIn the case of a possession of the United States which has a mirror code tax system (as such terms are defined in section 272(c) of the COVID-related Tax Relief Act of 2020), no refund or credit shall be made or allowed under this subsection after the earlier of—
(aa)such date as is determined appropriate by the Secretary, or (bb)September 30, 2021.
(B)Delivery of paymentsNotwithstanding any other provision of law, the Secretary may certify and disburse refunds payable under this subsection electronically to— (i)any account to which the payee authorized, on or after January 1, 2019, the delivery of a refund of taxes under this title or of a Federal payment (as defined in section 3332 of title 31, United States Code),
(ii)any account belonging to a payee from which that individual, on or after January 1, 2019, made a payment of taxes under this title, or (iii)any Treasury-sponsored account (as defined in section 208.2 of title 31, Code of Federal Regulations).
(C)Waiver of certain rulesNotwithstanding section 3325 of title 31, United States Code, or any other provision of law, with respect to any payment of a refund under this subsection, a disbursing official in the executive branch of the United States Government may modify payment information received from an officer or employee described in section 3325(a)(1)(B) of such title for the purpose of facilitating the accurate and efficient delivery of such payment. Except in cases of fraud or reckless neglect, no liability under sections 3325, 3527, 3528, or 3529 of title 31, United States Code, shall be imposed with respect to payments made under this subparagraph.  (4)No interestNo interest shall be allowed on any overpayment attributable to this subsection.
(5)Application to certain individuals who do not file a return of tax for 2019
(A)In generalIn the case of a specified individual who, at the time of any determination made pursuant to paragraph (3), has not filed a tax return for the year described in paragraph (1), the Secretary may use information with respect to such individual which is provided by— (i)in the case of a specified social security beneficiary or a specified supplemental security income recipient, the Commissioner of Social Security,
(ii)in the case of a specified railroad retirement beneficiary, the Railroad Retirement Board, and (iii)in the case of a specified veterans beneficiary, the Secretary of Veterans Affairs (in coordination with, and with the assistance of, the Commissioner of Social Security if appropriate).
(B)Specified individualFor purposes of this paragraph, the term specified individual means any individual who is— (i)a specified social security beneficiary,
(ii)a specified supplemental security income recipient, (iii)a specified railroad retirement beneficiary, or
(iv)a specified veterans beneficiary. (C)Specified social security beneficiary (i)In generalFor purposes of this paragraph, the term specified social security beneficiary means any individual who, for the last month for which the Secretary has available information as of the date of enactment of this section, is entitled to any monthly insurance benefit payable under title II of the Social Security Act (42 U.S.C. 401 et seq.), including payments made pursuant to sections 202(d), 223(g), and 223(i)(7) of such Act.
(ii)ExceptionFor purposes of this paragraph, the term specified social security beneficiary shall not include any individual if such benefit is not payable for such month by reason of section 202(x)(1)(A) of the Social Security Act (42 U.S.C. 402(x)(1)(A)) or section 1129A of such Act (42 U.S.C. 1320a–8a). (D)Specified supplemental security income recipient (i)In generalFor purposes of this paragraph, the term specified supplemental security income recipient means any individual who, for the last month for which the Secretary has available information as of the date of enactment of this section, is eligible for a monthly benefit payable under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), including—
(I)payments made pursuant to section 1614(a)(3)(C) of such Act (42 U.S.C. 1382c(a)(3)(C)), (II)payments made pursuant to section 1619(a) (42 U.S.C. 1382h(a)) or subsections (a)(4), (a)(7), or (p)(7) of section 1631 (42 U.S.C. 1383) of such Act, and
(III)State supplementary payments of the type referred to in section 1616(a) of such Act (42 U.S.C. 1382e(a)) (or payments of the type described in section 212(a) of Public Law 93–66) which are paid by the Commissioner under an agreement referred to in such section 1616(a) (or section 212(a) of Public Law 93–66). (ii)ExceptionFor purposes of this paragraph, the term specified supplemental security income recipient shall not include any individual if such monthly benefit is not payable for such month by reason of section 1611(e)(1)(A) of the Social Security Act (42 U.S.C. 1382(e)(1)(A)) or section 1129A of such Act (42 U.S.C. 1320a–8a).
(E)Specified railroad retirement beneficiaryFor purposes of this paragraph, the term specified railroad retirement beneficiary means any individual who, for the last month for which the Secretary has available information as of the date of enactment of this section, is entitled to a monthly annuity or pension payment payable (without regard to section 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii))) under— (i)section 2(a)(1) of such Act (45 U.S.C. 231a(a)(1)),
(ii)section 2(c) of such Act (45 U.S.C. 231a(c)), (iii)section 2(d)(1) of such Act (45 U.S.C. 231a(d)(1)), or
(iv)section 7(b)(2) of such Act (45 U.S.C. 231f(b)(2)) with respect to any of the benefit payments described in subparagraph (C)(i). (F)Specified veterans beneficiary (i)In generalFor purposes of this paragraph, the term specified veterans beneficiary means any individual who, for the last month for which the Secretary has available information as of the date of enactment of this section, is entitled to a compensation or pension payment payable under—
(I)section 1110, 1117, 1121, 1131, 1141, or 1151 of title 38, United States Code, (II)section 1310, 1312, 1313, 1315, 1316, or 1318 of title 38, United States Code,
(III)section 1513, 1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code, or (IV)section 1805, 1815, or 1821 of title 38, United States Code, to a veteran, surviving spouse, child, or parent as described in paragraph (2), (3), (4)(A)(ii), or (5) of section 101, title 38, United States Code. 
(ii)ExceptionFor purposes of this paragraph, the term specified veterans beneficiary shall not include any individual if such compensation or pension payment is not payable, or was reduced, for such month by reason of section 1505 or 5313 of title 38, United States Code. (G)Subsequent determinations and redeterminations not taken into accountFor purposes of this section, any individual’s status as a specified social security beneficiary, a specified supplemental security income recipient, a specified railroad retirement beneficiary, or a specified veterans beneficiary shall be unaffected by any determination or redetermination of any entitlement to, or eligibility for, any benefit, payment, or compensation, if such determination or redetermination occurs after the last month for which the Secretary has available information as of the date of enactment of this section.
(H)Payment to representative payees and fiduciaries
(i)In generalIf the benefit, payment, or compensation referred to in subparagraph (C)(i), (D)(i), (E), or (F)(i) with respect to any specified individual is paid to a representative payee or fiduciary, payment by the Secretary under paragraph (3) with respect to such specified individual shall be made to such individual’s representative payee or fiduciary and the entire payment shall be used only for the benefit of the individual who is entitled to the payment.  (ii)Application of enforcement provisions (I)In the case of a payment described in clause (i) which is made with respect to a specified social security beneficiary or a specified supplemental security income recipient, section 1129(a)(3) of the Social Security Act (42 U.S.C. 1320a–8(a)(3)) shall apply to such payment in the same manner as such section applies to a payment under title II or XVI of such Act.
(II)In the case of a payment described in clause (i) which is made with respect to a specified railroad retirement beneficiary, section 13 of the Railroad Retirement Act (45 U.S.C. 231l) shall apply to such payment in the same manner as such section applies to a payment under such Act. (III)In the case of a payment described in clause (i) which is made with respect to a specified veterans beneficiary, sections 5502, 6106, and 6108 of title 38, United States Code, shall apply to such payment in the same manner as such sections apply to a payment under such title. 
(I)Ineligibility for special rule not to be interpreted as general ineligibilityAn individual shall not fail to be treated as an eligible individual for purposes of this subsection or subsection (a) merely because such individual is not a specified individual (including by reason of subparagraph (C)(ii), (D)(ii), or (F)(ii)). (6)Notice to taxpayerAs soon as practicable after the date on which the Secretary distributed any payment to an eligible taxpayer pursuant to this subsection, the Secretary shall send notice by mail to such taxpayer's last known address. Such notice shall indicate the method by which such payment was made, the amount of such payment, and a phone number for the appropriate point of contact at the Internal Revenue Service to report any failure to receive such payment.
(g)Identification number requirement
(1)In generalIn the case of a return other than a joint return, the $600 amount in subsection (a)(1) shall be treated as being zero unless the taxpayer includes the valid identification number of the taxpayer on the return of tax for the taxable year. (2)Joint returnsIn the case of a joint return, the $1,200 amount in subsection (a)(1) shall be treated as being—
(A) $600 if the valid identification number of only 1 spouse is included on the return of tax for the taxable year, and (B)zero if the valid identification number of neither spouse is so included.
(3)Qualifying childA qualifying child of a taxpayer shall not be taken into account under subsection (a)(2) unless— (A)the taxpayer includes the valid identification number of such taxpayer (or, in the case of a joint return, the valid identification number of at least 1 spouse) on the return of tax for the taxable year, and
(B)the valid identification number of such qualifying child is included on the return of tax for the taxable year. (4)Valid identification number (A)In generalFor purposes of this subsection, the term valid identification number means a social security number (as such term is defined in section 24(h)(7)).
(B)Adoption taxpayer identification numberFor purposes of paragraph (3)(B), in the case of a qualifying child who is adopted or placed for adoption, the term valid identification number shall include the adoption taxpayer identification number of such child. (5)Special rule for members of the Armed ForcesParagraph (2) shall not apply in the case where at least 1 spouse was a member of the Armed Forces of the United States at any time during the taxable year and the valid identification number of at least 1 spouse is included on the return of tax for the taxable year.
(6)Coordination with certain advance paymentsIn the case of any payment under subsection (f) which is based on information provided under paragraph (5) of such subsection, a valid identification number shall be treated for purposes of this subsection as included on the taxpayer’s return of tax if such valid identification number is provided pursuant to subsection (f)(5). (7)Mathematical or clerical error authorityAny omission of a correct valid identification number required under this subsection shall be treated as a mathematical or clerical error for purposes of applying section 6213(g)(2) to such omission. 
(h)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including any such measures as are deemed appropriate to avoid allowing multiple credits or rebates to a taxpayer.. (b)Administrative amendments (1)Definition of deficiencySection 6211(b)(4)(A) is amended by striking and 6428 and inserting 6428, and 6428A.
(2)Mathematical or clerical error authoritySection 6213(g)(2)(L) is amended by striking or 6428 and inserting 6428, or 6428A.  (c)Treatment of possessions (1)Payments to possessions (A)Mirror code possessionThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the amendments made by this section. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession.
(B)Other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the amendments made by this section if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents. (2)Coordination with credit allowed against united states income taxesNo credit shall be allowed against United States income taxes under section 6428A of the Internal Revenue Code of 1986 (as added by this section) to any person—
(A)to whom a credit is allowed against taxes imposed by the possession by reason of the amendments made by this section, or (B)who is eligible for a payment under a plan described in paragraph (1)(B).
(3)Definitions and special rules
(A)Possession of the united statesFor purposes of this subsection, the term possession of the United States includes the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands. (B)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.
(C)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this subsection shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. (d)Administrative provisions (1)Exception from reduction or offsetAny refund payable by reason of section 6428A(f) of the Internal Revenue Code of 1986 (as added by this section), or any such refund payable by reason of subsection (c) of this section, shall not be—
(A)subject to reduction or offset pursuant to section 3716 or 3720A of title 31, United States Code,  (B)subject to reduction or offset pursuant to subsection (c), (d), (e), or (f) of section 6402 of the Internal Revenue Code of 1986, or 
(C)reduced or offset by other assessed Federal taxes that would otherwise be subject to levy or collection. (2)Assignment of benefits (A)In generalThe right of any person to any applicable payment shall not be transferable or assignable, at law or in equity, and no applicable payment shall be subject to, execution, levy, attachment, garnishment, or other legal process, or the operation of any bankruptcy or insolvency law.
(B)Encoding of paymentsIn the case of an applicable payment described in subparagraph (E)(iii)(I) that is paid electronically by direct deposit through the Automated Clearing House (ACH) network, the Secretary of the Treasury (or the Secretary's delegate) shall— (i)issue the payment using a unique identifier that is reasonably sufficient to allow a financial institution to identify the payment as an applicable payment, and
(ii)further encode the payment pursuant to the same specifications as required for a benefit payment defined in section 212.3 of title 31, Code of Federal Regulations.  (C)Garnishment (i)Encoded paymentsIn the case of a garnishment order that applies to an account that has received an applicable payment that is encoded as provided in subparagraph (B), a financial institution shall follow the requirements and procedures set forth in part 212 of title 31, Code of Federal Regulations, except—
(I)notwithstanding section 212.4 of title 31, Code of Federal Regulations (and except as provided in subclause (II)), a financial institution shall not fail to follow the procedures of sections 212.5 and 212.6 of such title with respect to a garnishment order merely because such order has attached, or includes, a notice of right to garnish federal benefits issued by a State child support enforcement agency, and (II)a financial institution shall not, with regard to any applicable payment, be required to provide the notice referenced in sections 212.6 and 212.7 of title 31, Code of Federal Regulations.
(ii)Other paymentsIn the case of a garnishment order (other than an order that has been served by the United States) that has been received by a financial institution and that applies to an account into which an applicable payment that has not been encoded as provided in subparagraph (B) has been deposited electronically on any date during the lookback period or into which an applicable payment that has been deposited by check on any date in the lookback period, the financial institution, upon the request of the account holder, shall treat the amount of the funds in the account at the time of the request, up to the amount of the applicable payment (in addition to any amounts otherwise protected under part 212 of title 31, Code of Federal Regulations), as exempt from a garnishment order without requiring the consent of the party serving the garnishment order or the judgment creditor.  (iii)LiabilityA financial institution that acts in good faith in reliance on clauses (i) or (ii) shall not be subject to liability or regulatory action under any Federal or State law, regulation, court or other order, or regulatory interpretation for actions concerning any applicable payments.
(D)No reclamation rightsThis paragraph shall not alter the status of applicable payments as tax refunds or other nonbenefit payments for purpose of any reclamation rights of the Department of the Treasury or the Internal Revenue Service as per part 210 of title 31, Code of Federal Regulations. (E)DefinitionsFor purposes of this paragraph—
(i)Account holderThe term account holder means a natural person whose name appears in a financial institution’s records as the direct or beneficial owner of an account.  (ii)Account reviewThe term account review means the process of examining deposits in an account to determine if an applicable payment has been deposited into the account during the lookback period. The financial institution shall perform the account review following the procedures outlined in section 212.5 of title 31, Code of Federal Regulations and in accordance with the requirements of section 212.6 of title 31, Code of Federal Regulations.
(iii)Applicable paymentThe term applicable payment means— (I)any advance refund amount paid pursuant to section 6428A(f) of Internal Revenue Code of 1986 (as added by this section),
(II)any payment made by a possession of the United States with a mirror code tax system (as defined in subsection (c) of this section) pursuant to such subsection which corresponds to a payment described in subclause (I), and (III)any payment made by a possession of the United States without a mirror code tax system (as so defined) pursuant to subsection (c) of this section.
(iv)GarnishmentThe term garnishment means execution, levy, attachment, garnishment, or other legal process. (v)Garnishment orderThe term garnishment order means a writ, order, notice, summons, judgment, levy, or similar written instruction issued by a court, a State or State agency, a municipality or municipal corporation, or a State child support enforcement agency, including a lien arising by operation of law for overdue child support or an order to freeze the assets in an account, to effect a garnishment against a debtor.
(vi)Lookback periodThe term lookback period means the two month period that begins on the date preceding the date of account review and ends on the corresponding date of the month two months earlier, or on the last date of the month two months earlier if the corresponding date does not exist.  (3)Agency information sharing and assistance (A)In generalThe Commissioner of Social Security, the Railroad Retirement Board, and the Secretary of Veterans Affairs shall each provide the Secretary of the Treasury (or the Secretary’s delegate) such information and assistance as the Secretary of the Treasury (or the Secretary’s delegate) may require for purposes of—
(i)making payments under section 6428A(f) of the Internal Revenue Code of 1986 to individuals described in paragraph (5)(A) thereof, or (ii)providing administrative assistance to a possession of the United States (as defined in subsection (c)(3)(A)) to allow such possession to promptly distribute payments under subsection (c) to its residents. 
(B)Exchange of information with possessionsAny information provided to the Secretary of the Treasury (or the Secretary’s delegate) pursuant to subparagraph (A)(ii) may be exchanged with a possession of the United States in accordance with the applicable tax coordination agreement for information exchange and administrative assistance that the Internal Revenue Service has agreed to with such possession. (e)Public awareness campaignThe Secretary of the Treasury (or the Secretary's delegate) shall conduct a public awareness campaign, in coordination with the Commissioner of Social Security and the heads of other relevant Federal agencies, to provide information regarding the availability of the credit and rebate allowed under section 6428A of the Internal Revenue Code of 1986 (as added by this section), including information with respect to individuals who may not have filed a tax return for taxable year 2019.
(f)Appropriations to carry out rebates and address COVID-related tax administration issues
(1)In generalImmediately upon the enactment of this Act, the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021: (A)Department of the Treasury (i)For an additional amount for Department of the Treasury—Internal Revenue Service—Taxpayer Services, $178,335,000, to remain available until September 30, 2021.
(ii)For an additional amount for Department of the Treasury—Internal Revenue Service—Operations Support, $273,237,000, to remain available until September 30, 2021. (iii)For an additional amount for Department of Treasury—Internal Revenue Service—Enforcement, $57,428,000, to remain available until September 30, 2021.Amounts made available in appropriations under this subparagraph may be transferred between such appropriations upon the advance notification of the Committees on Appropriations of the House of Representatives and the Senate. Such transfer authority is in addition to any other transfer authority provided by law. 
(B)Social Security AdministrationFor an additional amount for Social Security Administration—Limitation on Administrative Expenses, $38,000,000, to remain available until September 30, 2021. (C)Railroad Retirement BoardFor an additional amount for Railroad Retirement Board—Limitation on Administration, $8,300, to remain available until September 30, 2021. 
(2)ReportsNo later than 15 days after enactment of this Act, the Secretary of the Treasury shall submit a plan to the Committees on Appropriations of the House of Representatives and the Senate detailing the expected use of the funds provided by paragraph (1)(A). Beginning 90 days after enactment of this Act, the Secretary of the Treasury shall submit a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the actual expenditure of funds provided by paragraph (1)(A) and the expected expenditure of such funds in the subsequent quarter. (g)Conforming amendments (1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting “6428A,” after “6428,”.
(2)The table of sections for subchapter B of chapter 65 of subtitle F is amended by inserting after the item relating to section 6428 the following:   Sec. 6428A. Additional 2020 recovery rebates for individuals.. 273.Amendments to recovery rebates under the CARES Act (a)Amendments to section 6428 of the Internal Revenue Code of 1986Section 6428 is amended—
(1)in subsection (c)(1), by inserting or a surviving spouse (as defined in section 2(a)) after joint return, (2)in subsection (f)—
(A)in paragraph (3)(A), by striking section and inserting subsection, (B)in paragraph (4), by striking section and inserting subsection, and
(C)by redesignating paragraph (6) as paragraph (7) and by inserting after paragraph (5) the following new paragraph:  (6)Payment to representative payees and fiduciaries (A)In generalIn the case of any individual for which payment information is provided to the Secretary by the Commissioner of Social Security, the Railroad Retirement Board, or the Secretary of Veterans Affairs, the payment by the Secretary under paragraph (3) with respect to such individual may be made to such individual’s representative payee or fiduciary and the entire payment shall be—
(i)provided to the individual who is entitled to the payment, or (ii)used only for the benefit of the individual who is entitled to the payment.
(B)Application of enforcement provisions
(i)In the case of a payment described in subparagraph (A) which is made with respect to a social security beneficiary or a supplemental security income recipient, section 1129(a)(3) of the Social Security Act (42 U.S.C. 1320a–8(a)(3)) shall apply to such payment in the same manner as such section applies to a payment under title II or XVI of such Act. (ii)In the case of a payment described in subparagraph (A) which is made with respect to a railroad retirement beneficiary, section 13 of the Railroad Retirement Act (45 U.S.C. 231l) shall apply to such payment in the same manner as such section applies to a payment under such Act.
(iii)In the case of a payment described in subparagraph (A) which is made with respect to a veterans beneficiary, sections 5502, 6106, and 6108 of title 38, United States Code, shall apply to such payment in the same manner as such sections apply to a payment under such title. , and (3)by striking subsection (g) and inserting the following:

(g)Identification number requirement
(1)Requirements for creditSubject to paragraph (2), with respect to the credit allowed under subsection (a), the following provisions shall apply: (A)In generalIn the case of a return other than a joint return, the $1,200 amount in subsection (a)(1) shall be treated as being zero unless the taxpayer includes the valid identification number of the taxpayer on the return of tax for the taxable year.
(B)Joint returnsIn the case of a joint return, the $2,400 amount in subsection (a)(1) shall be treated as being— (i) $1,200 if the valid identification number of only 1 spouse is included on the return of tax for the taxable year, and
(ii)zero if the valid identification number of neither spouse is so included. (C)Qualifying childA qualifying child of a taxpayer shall not be taken into account under subsection (a)(2) unless—
(i)the taxpayer includes the valid identification number of such taxpayer (or, in the case of a joint return, the valid identification number of at least 1 spouse) on the return of tax for the taxable year, and (ii)the valid identification number of such qualifying child is included on the return of tax for the taxable year.
(2)Requirements for advance refundsNo refund shall be payable under subsection (f) to an eligible individual who does not include on the return of tax for the taxable year— (A)such individual’s valid identification number,
(B)in the case of a joint return, the valid identification number of such individual’s spouse, and (C)in the case of any qualifying child taken into account under subsection (a)(2), the valid identification number of such qualifying child.
(3)Valid identification number
(A)In generalFor purposes of this subsection, the term valid identification number means a social security number (as such term is defined in section 24(h)(7)). (B)Adoption taxpayer identification numberFor purposes of paragraphs (1)(C) and (2)(C), in the case of a qualifying child who is adopted or placed for adoption, the term valid identification number shall include the adoption taxpayer identification number of such child.
(4)Special rule for members of the Armed ForcesParagraphs (1)(B) and (2)(B) shall not apply in the case where at least 1 spouse was a member of the Armed Forces of the United States at any time during the taxable year and the valid identification number of at least 1 spouse is included on the return of tax for the taxable year. (5)Mathematical or clerical error authorityAny omission of a correct valid identification number required under this subsection shall be treated as a mathematical or clerical error for purposes of applying section 6213(g)(2) to such omission..
(b)Amendments to section 2201 of the CARES ActSection 2201 of the CARES Act is amended— (1)in subsection (d), by striking Any credit or refund allowed or made to any individual by reason of section 6428 of the Internal Revenue Code of 1986 (as added by this section) or by reason of subsection (c) of this section and inserting Any refund payable by reason of section 6428(f) of the Internal Revenue Code of 1986 (as added by this section), or any such refund payable by reason of subsection (c) of this section,, and
(2)in subsection (f)(1)(A)(i), by inserting after September 30, 2021 the following: , of which up to $63,000,000 may be transferred to the “Department of the Treasury—Bureau of the Fiscal Service—Debt Collection” for necessary expenses related to the implementation and operation of Governmentwide debt collection activities pursuant to sections 3711(g), 3716, and 3720A of title 31, United States Code, and subsections (c) through (f) of section 6402 of the Internal Revenue Code of 1986 to offset the loss resulting from the coronavirus pandemic of debt collection receipts collected pursuant to such sections: Provided, That amounts transferred pursuant to this clause shall be in addition to any other funds made available for this purpose.
(c)Effective dateThe amendments made by this section shall take effect as if included in section 2201 of the CARES Act. 274.Extension of certain deferred payroll taxesThe Secretary of the Treasury (or the Secretary’s delegate) shall ensure that Internal Revenue Service Notice 2020–65 (entitled “Relief with Respect to Employment Tax Deadlines Applicable to Employers Affected by the Ongoing Coronavirus (COVID–19) Disease 2019 Pandemic”) and any successor or related regulation, notice, or guidance is applied—
(1)by substituting December 31, 2021 for April 30, 2021 each place it appears therein, and (2)by substituting January 1, 2022 for May 1, 2021 each place it appears therein.
275.Regulations or guidance clarifying application of educator expense tax deductionNot later than February 28, 2021, the Secretary of the Treasury (or the Secretary’s delegate) shall by regulation or other guidance clarify that personal protective equipment, disinfectant, and other supplies used for the prevention of the spread of COVID–19 are treated as described in section 62(a)(2)(D)(ii) of the Internal Revenue Code of 1986. Such regulations or other guidance shall apply to expenses paid or incurred after March 12, 2020. 276.Clarification of tax treatment of forgiveness of covered loans (a)Original paycheck protection program loans (1)In generalSubsection (i) of section 7A of the Small Business Act, as redesignated, transferred, and amended by the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, is amended to read as follows:

(i)Tax treatmentFor purposes of the Internal Revenue Code of 1986— (1)no amount shall be included in the gross income of the eligible recipient by reason of forgiveness of indebtedness described in subsection (b), 
(2)no deduction shall be denied, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by paragraph (1), and (3)in the case of an eligible recipient that is a partnership or S corporation—
(A)any amount excluded from income by reason of paragraph (1) shall be treated as tax exempt income for purposes of sections 705 and 1366 of the Internal Revenue Code of 1986, and (B)except as provided by the Secretary of the Treasury (or the Secretary’s delegate), any increase in the adjusted basis of a partner’s interest in a partnership under section 705 of the Internal Revenue Code of 1986 with respect to any amount described in subparagraph (A) shall equal the partner’s distributive share of deductions resulting from costs giving rise to forgiveness described in subsection (b)..
(2)Effective dateThe amendment made by this subsection shall apply to taxable years ending after the date of the enactment of the CARES Act. (b)Subsequent paycheck protection program loansFor purposes of the Internal Revenue Code of 1986, in the case of any taxable year ending after the date of the enactment of this Act—
(1)no amount shall be included in the gross income of an eligible entity (within the meaning of subparagraph (J) of section 7(a)(37) of the Small Business Act) by reason of forgiveness of indebtedness described in clause (ii) of such subparagraph,  (2)no deduction shall be denied, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by paragraph (1), and
(3)in the case of an eligible entity that is a partnership or S corporation— (A)any amount excluded from income by reason of paragraph (1) shall be treated as tax exempt income for purposes of sections 705 and 1366 of the Internal Revenue Code of 1986, and
(B)except as provided by the Secretary of the Treasury (or the Secretary’s delegate), any increase in the adjusted basis of a partner’s interest in a partnership under section 705 of the Internal Revenue Code of 1986 with respect to any amount described in subparagraph (A) shall equal the partner’s distributive share of deductions resulting from costs giving rise to the forgiveness of indebtedness referred to in paragraph (1). 277.Emergency financial aid grants (a)In generalIn the case of a student receiving a qualified emergency financial aid grant—
(1)such grant shall not be included in the gross income of such individual for purposes of the Internal Revenue Code of 1986, and (2)such grant shall not be treated as described in subparagraph (A), (B), or (C) of section 25A(g)(2) of such Code.
(b)DefinitionsFor purposes of this subsection, the term qualified emergency financial aid grant means— (1)any emergency financial aid grant awarded by an institution of higher education under section 3504 of the CARES Act,
(2)any emergency financial aid grant from an institution of higher education made with funds made available under section 18004 of the CARES Act, and (3)any other emergency financial aid grant made to a student from a Federal agency, a State, an Indian tribe, an institution of higher education, or a scholarship-granting organization (including a tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.5304)) for the purpose of providing financial relief to students enrolled at institutions of higher education in response to a qualifying emergency (as defined in section 3502(a)(4) of the CARES Act).
(c)LimitationThis section shall not apply to that portion of any amount received which represents payment for teaching, research, or other services required as a condition for receiving the qualified emergency financial aid grant. (d)Effective dateThis section shall apply to qualified emergency financial aid grants made after March 26, 2020.
278.Clarification of tax treatment of certain loan forgiveness and other business financial assistance
(a)United States Treasury program management authorityFor purposes of the Internal Revenue Code of 1986— (1)no amount shall be included in the gross income of a borrower by reason of forgiveness of indebtedness described in section 1109(d)(2)(D) of the CARES Act, 
(2)no deduction shall be denied, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by paragraph (1), and (3)in the case of a borrower that is a partnership or S corporation—
(A)any amount excluded from income by reason of paragraph (1) shall be treated as tax exempt income for purposes of sections 705 and 1366 of the Internal Revenue Code of 1986, and (B)except as provided by the Secretary of the Treasury (or the Secretary’s delegate), any increase in the adjusted basis of a partner’s interest in a partnership under section 705 of the Internal Revenue Code of 1986 with respect to any amount described in subparagraph (A) shall equal the partner’s distributive share of deductions resulting from costs giving rise to forgiveness described in section 1109(d)(2)(D) of the CARES Act. 
(b)Emergency EIDL grants and targeted EIDL advancesFor purposes of the Internal Revenue Code of 1986— (1)any advance described in section 1110(e) of the CARES Act or any funding under section 331 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act shall not be included in the gross income of the person that receives such advance or funding,
(2)no deduction shall be denied, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by paragraph (1), and  (3)in the case of a partnership or S corporation that receives such advance or funding—
(A)any amount excluded from income by reason of paragraph (1) shall be treated as tax exempt income for purposes of sections 705 and 1366 of the Internal Revenue Code of 1986, and  (B)the Secretary of the Treasury (or the Secretary’s delegate) shall prescribe rules for determining a partner’s distributive share of any amount described in subparagraph (A) for purposes of section 705 of the Internal Revenue Code of 1986.
(c)Subsidy for certain loan paymentsFor purposes of the Internal Revenue Code of 1986— (1)any payment described in section 1112(c) of the CARES Act shall not be included in the gross income of the person on whose behalf such payment is made, 
(2)no deduction shall be denied, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by paragraph (1), and  (3)in the case of a partnership or S corporation on whose behalf of a payment described in section 1112(c) of the CARES Act is made—
(A)any amount excluded from income by reason of paragraph (1) shall be treated as tax exempt income for purposes of sections 705 and 1366 of the Internal Revenue Code of 1986, and  (B)except as provided by the Secretary of the Treasury (or the Secretary’s delegate), any increase in the adjusted basis of a partner’s interest in a partnership under section 705 of the Internal Revenue Code of 1986 with respect to any amount described in subparagraph (A) shall equal the sum of the partner’s distributive share of deductions resulting from interest and fees described in section 1112(c) of the CARES Act and the partner’s share, as determined under section 752 of the Internal Revenue Code of 1986, of principal described in section 1112(c) of the CARES Act.
(d)Grants for shuttered venue operatorsFor purposes of the Internal Revenue Code of 1986— (1)any grant made under section 324 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act shall not be included in the gross income of the person that receives such grant,
(2)no deduction shall be denied, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by paragraph (1), and  (3)in the case of a partnership or S corporation that receives such grant—
(A)any amount excluded from income by reason of paragraph (1) shall be treated as tax exempt income for purposes of sections 705 and 1366 of the Internal Revenue Code of 1986, and  (B)the Secretary of the Treasury (or the Secretary’s delegate) shall prescribe rules for determining a partner’s distributive share of any amount described in subparagraph (A) for purposes of section 705 of the Internal Revenue Code of 1986.
(e)Effective dates
(1)In generalExcept as otherwise provided in this subsection, subsections (a), (b), and (c) shall apply to taxable years ending after the date of the enactment of the CARES Act. (2)Grants for shuttered venue operators; targeted EIDL advancesSubsection (d), and so much of subsection (b) as relates to funding under section 331 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, shall apply to taxable years ending after the date of the enactment of this Act.
279.Authority to waive certain information reporting requirementsThe Secretary of the Treasury (or the Secretary’s delegate) may provide an exception from any requirement to file an information return otherwise required by chapter 61 of the Internal Revenue Code of 1986 with respect to any amount excluded from gross income by reason of section 7A(i) of the Small Business Act or section 276(b), 277, or 278 of this subtitle.  280.Application of special rules to money purchase pension plans (a)In generalSection 2202(a)(6)(B) of the CARES Act is amended by inserting , and, in the case of a money purchase pension plan, a coronavirus-related distribution which is an in-service withdrawal shall be treated as meeting the distribution rules of section 401(a) of the Internal Revenue Code of 1986 before the period.
(b)Effective dateThe amendment made by this section shall apply as if included in the enactment of section 2202 of the CARES Act. 281.Election to waive application of certain modifications to farming losses (a)In generalSection 2303 of the CARES Act is amended by adding at the end the following new subsection:

(e)Special rules with respect to farming losses
(1)Election to disregard application of amendments made by subsections (a) and (b)
(A)In generalIf a taxpayer who has a farming loss (within the meaning of section 172(b)(1)(B)(ii) of the Internal Revenue Code of 1986) for any taxable year beginning in 2018, 2019, or 2020 makes an election under this paragraph, then—  (i)the amendments made by subsection (a) shall not apply to any taxable year beginning in 2018, 2019, or 2020, and
(ii)the amendments made by subsection (b) shall not apply to any net operating loss arising in any taxable year beginning in 2018, 2019, or 2020.  (B)Election (i)In generalExcept as provided in clause (ii)(II), an election under this paragraph shall be made in such manner as may be prescribed by the Secretary. Such election, once made, shall be irrevocable.
(ii)Time for making election
(I)In generalAn election under this paragraph shall be made by the due date (including extensions of time) for filing the taxpayer's return for the taxpayer’s first taxable year ending after the date of the enactment of the COVID-related Tax Relief Act of 2020. (II)Previously filed returnsIn the case of any taxable year for which the taxpayer has filed a return of Federal income tax before the date of the enactment of the COVID-related Tax Relief Act of 2020 which disregards the amendments made by subsections (a) and (b), such taxpayer shall be treated as having made an election under this paragraph unless the taxpayer amends such return to reflect such amendments by the due date (including extensions of time) for filing the taxpayer's return for the first taxable year ending after the date of the enactment of the COVID-related Tax Relief Act of 2020.
(C)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate) shall issue such regulations and other guidance as may be necessary to carry out the purposes of this paragraph, including regulations and guidance relating to the application of the rules of section 172(a) of the Internal Revenue Code of 1986 (as in effect before the date of the enactment of the CARES Act) to taxpayers making an election under this paragraph. (2)Revocation of election to waive carrybackThe last sentence of section 172(b)(3) of the Internal Revenue Code of 1986 and the last sentence of section 172(b)(1)(B) of such Code shall not apply to any election—
(A)which was made before the date of the enactment of the COVID-related Tax Relief Act of 2020, and  (B)which relates to the carryback period provided under section 172(b)(1)(B) of such Code with respect to any net operating loss arising in taxable years beginning in 2018 or 2019..
(b)Effective dateThe amendment made by this section shall take effect as if included in section 2303 of the CARES Act.  282.Oversight and audit reportingSection 19010(a)(1) of the CARES Act is amended by striking and at the end of subparagraph (F), by striking and at the end of subparagraph (G), and by adding at the end the following new subparagraphs:

(H)the Committee on Finance of the Senate; and (I)the Committee on Ways and Means of the House of Representatives; and.
283.Disclosures to identify tax receivables not eligible for collection pursuant to qualified tax collection contracts
(a)In generalSection 1106 of the Social Security Act (42 U.S.C. 1306) is amended by adding at the end the following:  (g)Notwithstanding any other provision of this section, the Commissioner of Social Security shall enter into an agreement with the Secretary of the Treasury under which—
(1)if the Secretary provides the Commissioner with the information described in section 6103(k)(15) of the Internal Revenue Code of 1986 with respect to any individual, the Commissioner shall indicate to the Secretary as to whether such individual receives disability insurance benefits under section 223 or supplemental security income benefits under title XVI (including State supplementary payments of the type referred to in section 1616(a) or payments of the type described in section 212(a) of Public Law 93–66); (2)appropriate safeguards are included to assure that the indication described in paragraph (1) will be used solely for the purpose of determining if tax receivables involving such individual are not eligible for collection pursuant to a qualified tax collection contract by reason of section 6306(d)(3)(E) of the Internal Revenue Code of 1986; and
(3)the Secretary shall pay the Commissioner of Social Security the full costs (including systems and administrative costs) of providing the indication described in paragraph (1).. (b)Authorization of disclosure by Secretary of the Treasury (1)In generalSection 6103(k) is amended by adding at the end the following new paragraph:

(15)Disclosures to Social Security Administration to identify tax receivables not eligible for collection pursuant to qualified tax collection contractsIn the case of any individual involved with a tax receivable which the Secretary has identified for possible collection pursuant to a qualified tax collection contract (as defined in section 6306(b)), the Secretary may disclose the taxpayer identity and date of birth of such individual to officers, employees, and contractors of the Social Security Administration to determine if such tax receivable is not eligible for collection pursuant to such a qualified tax collection contract by reason of section 6306(d)(3)(E).. (2)Conforming amendments related to safeguards (A)Section 6103(a)(3) is amended by striking or (14) and inserting (14), or (15).
(B)Section 6103(p)(4) is amended— (i)by striking (k)(8), (10) or (11) both places it appears and inserting (k)(8), (10), (11), or (15), and 
(ii)by striking any other person described in subsection (k)(10) each place it appears and inserting any other person described in subsection (k)(10) or (15). (C)Section 7213(a)(2) is amended by striking (k)(10), (13), or (14) and inserting (k)(10), (13), (14), or (15). 
(c)Effective dateThe amendments made by this section shall apply to disclosures made on or after the date of the enactment of this Act. 284.Modification of certain protections for taxpayer return information (a)Amendments to the Internal Revenue Code of 1986 (1)In generalSubparagraph (D) of section 6103(l)(13) is amended—
(A)by inserting at the end of clause (iii) the following new sentence: Under such terms and conditions as may be prescribed by the Secretary, after consultation with the Department of Education, an institution of higher education described in subclause (I) or a State higher education agency described in subclause (II) may designate a contractor of such institution or state agency to receive return information on behalf of such institution or state agency to administer aspects of the institution’s or state agency’s activities for the application, award, and administration of such financial aid., and (B)by adding at the end the following:

(iv)Redisclosure to Office of Inspector General, independent auditors, and contractorsAny return information which is redisclosed under clause (iii)— (I)may be further disclosed by persons described in subclauses (I), (II), or (III) of clause (iii) or persons designated in the last sentence of clause (iii) to the Office of Inspector General of the Department of Education and independent auditors conducting audits of such person's administration of the programs for which the return information was received, and
(II)may be further disclosed by persons described in subclauses (I), (II), or (III) of clause (iii) to contractors of such entities, but only to the extent necessary in carrying out the purposes described in such clause (iii).  (v)Redisclosure to family membersIn addition to the purposes for which information is disclosed and used under subparagraphs (A) and (C), or redisclosed under clause (iii), any return information so disclosed or redisclosed may be further disclosed to any individual certified by the Secretary of Education as having provided approval under paragraph (1) or (2) of section 494(a) of the Higher Education Act of 1965, as the case may be, for disclosure related to the income-contingent or income-based repayment plan under subparagraph (A) or the eligibility for, and amount of, Federal student financial aid described in subparagraph (C).
(vi)Redisclosure of FAFSA informationReturn information received under subparagraph (C) may be redisclosed in accordance with subsection (c) of section 494 of the Higher Education Act of 1965 (as in effect on the date of enactment of the COVID-related Tax Relief Act of 2020) to carry out the purposes specified in such subsection. . (2)Conforming amendmentSubparagraph (F) of section 6103(l)(13) is amended by inserting , and any redisclosure authorized under clause (iii), (iv) (v), or (vi) of subparagraph (D), after  or (C).
(3)Confidentiality of return information
(A)Section 6103(a)(3), as amended by section 3516(a)(1) of the CARES Act, is amended by striking (13)(A), (13)(B), (13)(C), (13)(D)(i), and inserting (13) (other than subparagraphs (D)(v) and (D)(vi) thereof),. (B)Section 6103(p)(3)(A), as amended by section 3516(a)(2) of such Act, is amended by striking (13)(A), (13)(B), (13)(C), (13)(D)(i), and inserting (13)(D)(iv), (13)(D)(v), (13)(D)(vi).
(4)Effective dateThe amendments made by this subsection shall apply to disclosures made after the date of the enactment of the FUTURE Act (Public Law 116–91). (b)Amendments to the Higher Education Act of 1965 (1)In generalSection 494 of the Higher Education Act of 1965 (20 U.S.C. 1098h(a)) is amended—
(A)in subsection (a)(1)— (i)in the matter preceding subparagraph (A), by inserting , including return information, after financial information;
(ii)in subparagraph (A)— (I)in clause (i)—
(aa)by striking subparagraph (B), the and inserting the following:  subparagraph (B)—
(I)the; and (bb)by adding at the end the following:

(II)the return information of such individuals may be redisclosed pursuant to clauses (iii), (iv), (v), and (vi) of section 6103(l)(13)(D) of the Internal Revenue Code of 1986, for the relevant purposes described in such section; and; and (II)in clause (ii), by striking such disclosure and inserting the disclosures described in subclauses (I) and (II) of clause (i); and
(iii)in subparagraph (B), by striking disclosure described in subparagraph (A)(i) and inserting disclosures described in subclauses (I) and (II) of subparagraph (A)(i);  (B)in subsection (a)(2)(A)(ii), by striking affirmatively approve the disclosure described in paragraph (1)(A)(i) and agree that such approval shall serve as an ongoing approval of such disclosure until the date on which the individual elects to opt out of such disclosure and inserting affirmatively approve the disclosures described in subclauses (I) and (II) of paragraph (1)(A)(i), to the extent applicable, and agree that such approval shall serve as an ongoing approval of such disclosures until the date on which the individual elects to opt out of such disclosures; and
(C)by adding at the end the following:   (c)Access to FAFSA information (1)Redisclosure of informationThe information in a complete, unredacted Student Aid Report (including any return information disclosed under section 6103(l)(13) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(l)(13))) with respect to an application described in subsection (a)(1) of an applicant for Federal student financial aid—
(A)upon request for such information by such applicant, shall be provided to such applicant by— (i)the Secretary; or
(ii)in a case in which the Secretary has requested that institutions of higher education carry out the requirements of this subparagraph, an institution of higher education that has received such information; and (B)with the written consent by the applicant to an institution of higher education, may be provided by such institution of higher education as is necessary to a scholarship granting organization (including a tribal organization (defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))), or to an organization assisting the applicant in applying for and receiving Federal, State, local, or tribal assistance, that is designated by the applicant to assist the applicant in applying for and receiving financial assistance for any component of the applicant’s cost of attendance (defined in section 472) at that institution.
(2)Discussion of informationA discussion of the information in an application described in subsection (a)(1) (including any return information disclosed under section 6103(l)(13) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(l)(13)) of an applicant between an institution of higher education and the applicant may, with the written consent of the applicant, include an individual selected by the applicant (such as an advisor) to participate in such discussion. (3)Restriction on disclosing informationA person receiving information under paragraph (1)(B) or (2) with respect to an applicant shall not use the information for any purpose other than the express purpose for which consent was granted by the applicant and shall not disclose such information to any other person without the express permission of, or request by, the applicant.
(4)DefinitionsIn this subsection: (A)Student aid reportThe term Student Aid Report has the meaning given the term in section 668.2 of title 34, Code of Federal Regulations (or successor regulations).
(B)Written consentThe term written consent means a separate, written document that is signed and dated (which may include by electronic format) by an applicant, which— (i)indicates that the information being disclosed includes return information disclosed under section 6103(l)(13) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(l)(13)) with respect to the applicant;
(ii)states the purpose for which the information is being disclosed; and (iii)states that the information may only be used for the specific purpose and no other purposes.
(5)Record keeping requirementAn institution of higher education shall— (A)keep a record of each written consent made under this subsection for a period of at least 3 years from the date of the student’s last date of attendance at the institution; and
(B)make each such record readily available for review by the Secretary.. (2)Conforming amendmentSection 494(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1098h(a)(3)) is amended by striking paragraph (1)(A)(i) both places the term appears and inserting paragraph (1)(A)(i)(I).
285.2020 election to terminate transfer period for qualified transfers from pension plan for covering future retiree costs
(a)In generalSection 420(f) is amended by adding at the end the following new paragraph:   (7)Election to end transfer period (A)In generalIn the case of an employer maintaining a plan which has made a qualified future transfer under this subsection, such employer may, not later than December 31, 2021, elect to terminate the transfer period with respect to such transfer effective as of any taxable year specified by the taxpayer that begins after the date of such election.
(B)Amounts transferred to plan on terminationAny assets transferred to a health benefits account, or an applicable life insurance account, in a qualified future transfer (and any income allocable thereto) which are not used as of the effective date of the election to terminate the transfer period with respect to such transfer under subparagraph (A), shall be transferred out of the account to the transferor plan within a reasonable period of time. The transfer required by this subparagraph shall be treated as an employer reversion for purposes of section 4980 (other than subsection (d) thereof), unless before the end of the 5-year period beginning after the original transfer period an equivalent amount is transferred back to such health benefits account, or applicable life insurance account, as the case may be. Any such transfer back pursuant to the preceding sentence may be made without regard to section 401(h)(1). (C)Minimum cost requirements continueThe requirements of subsection (c)(3) and paragraph (2)(D) shall apply with respect to a qualified future transfer without regard to any election under subparagraph (A) with respect to such transfer.
(D)Modified maintenance of funded status during original transfer periodThe requirements of paragraph (2)(B) shall apply without regard to any such election, and clause (i) thereof shall be applied by substituting 100 percent for 120 percent during the original transfer period. (E)Continued maintenance of funding status after original transfer period (i)In generalIn the case of a plan with respect to which there is an excess described in paragraph (2)(B)(ii) as of the valuation date of the plan year in the last year of the original transfer period, paragraph (2)(B) shall apply for 5 years after the original transfer period in the same manner as during a transfer period by substituting the applicable percentage for 120 percent in clause (i) thereof.
(ii)Applicable percentageFor purposes of this subparagraph, the applicable percentage shall be determined under the following table:   For the valuation date of the plan year in the following year after the original transfer period:The applicable percentage is:  1st104 percent 2nd108 percent 3rd112 percent 4th116 percent 5th120 percent (iii)Early termination of continued maintenance period when 120 percent funding reachedIf, as of the valuation date of any plan year in the first 4 years after the original transfer period with respect to a qualified future transfer, there would be no excess determined under this subparagraph were the applicable percentage 120 percent, then this subparagraph shall cease to apply with respect to the plan.
(F)Original transfer periodFor purposes of this paragraph, the term original transfer period means the transfer period under this subsection with respect to a qualified future transfer determined without regard to the election under subparagraph (A). . (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 
286.Extension of credits for paid sick and family leave
(a)In generalSections 7001(g), 7002(e), 7003(g), and 7004(e) of the Families First Coronavirus Response Act are each amended by striking December 31, 2020 and inserting March 31, 2021. (b)Coordination with termination of mandate (1)Payroll credit for paid sick leaveSection 7001(c) of the Families First Coronavirus Response Act is amended by striking paid by an employer which and all that follows and inserting 
paid by an employer— (1)which are required to be paid by reason of the Emergency Paid Sick Leave Act, or
(2)both— (A)which would be so required to be paid if such Act were applied—
(i)by substituting March 31, 2021 for December 31, 2020 in section 5109 thereof, and (ii)without regard to section 5102(b)(3) thereof, and
(B)with respect to which all requirements of such Act (other than subsections (a) and (b) of section 5105 thereof, and determined by substituting To be compliant with section 5102, an employer may not for It shall be unlawful for any employer to in section 5104 thereof) which would apply if so required are satisfied.. (2)Credit for sick leave of self-employed individualsSection 7002(b)(2) of the Families First Coronavirus Response Act is amended to read as follows:

(2)either— (A)would be entitled to receive paid leave during the taxable year pursuant to the Emergency Paid Sick Leave Act if the individual were an employee of an employer (other than himself or herself), or
(B)would be so entitled if— (i)such Act were applied by substituting March 31, 2021 for December 31, 2020 in section 5109 thereof, and
(ii)the individual were an employee of an employer (other than himself or herself).. (3)Payroll credit for paid family leaveSection 7003(c) of the Families First Coronavirus Response Act is amended by striking paid by an employer which and all that follows and inserting 
paid by an employer— (1)which are required to be paid by reason of the Emergency Family and Medical Leave Expansion Act (including the amendments made by such Act), or
(2)both— (A)which would be so required to be paid if section 102(a)(1)(F) of the Family and Medical Leave Act of 1993, as amended by the Emergency Family and Medical Leave Expansion Act, were applied by substituting March 31, 2021 for December 31, 2020, and
(B)with respect to which all requirements of the Family and Medical Leave Act of 1993 (other than section 107 thereof, and determined by substituting To be compliant with section 102(a)(1)(F), an employer may not for It shall be unlawful for any employer to each place it appears in subsection (a) of section 105 thereof, by substituting made unlawful in this title or described in this section for made unlawful by this title in paragraph (2) of such subsection, and by substituting To be compliant with section 102(a)(1)(F), an employer may not for It shall be unlawful for any person to in subsection (b) of such section) which relate to such section 102(a)(1)(F), and which would apply if so required, are satisfied.. (4)Credit for family leave of self-employed individualsSection 7004(b)(2) of the Families First Coronavirus Response Act is amended to read as follows:

(2)either— (A)would be entitled to receive paid leave during the taxable year pursuant to the Emergency Family and Medical Leave Expansion Act if the individual were an employee of an employer (other than himself or herself), or
(B)would be so entitled if— (i)section 102(a)(1)(F) of the Family and Medical Leave Act of 1993, as amended by the Emergency Family and Medical Leave Expansion Act, were applied by substituting March 31, 2021 for December 31, 2020, and
(ii)the individual were an employee of an employer (other than himself or herself).. (5)Coordination with certain employment taxesSection 7005(a) of the Families First Coronavirus Response Act is amended by inserting (or, in the case of wages paid after December 31, 2020, and before April 1, 2021, with respect to which a credit is allowed under section 7001 or 7003) before shall not be considered. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate. 287.Election to use prior year net earnings from self-employment in determining average daily self-employment income for purposes of credits for paid sick and family leave (a)Credit for sick leaveSection 7002(c) of the Families First Coronavirus Response Act is amended by adding at the end the following new paragraph:

(4)Election to use prior year net earnings from self-employment incomeIn the case of an individual who elects (at such time and in such manner as the Secretary, or the Secretary’s delegate, may provide) the application of this paragraph, paragraph (2)(A) shall be applied by substituting the prior taxable year for the taxable year. . (b)Credit for family leaveSection 7004(c) of the Families First Coronavirus Response Act is amended by adding at the end the following new paragraph:

(4)Election to use prior year net earnings from self-employment incomeIn the case of an individual who elects (at such time and in such manner as the Secretary, or the Secretary’s delegate, may provide) the application of this paragraph, paragraph (2)(A) shall be applied by substituting the prior taxable year for the taxable year. . (c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate.
288.Certain technical improvements to credits for paid sick and family leave
(a)Coordination with application of certain definitions
(1)In generalSections 7001(c) and 7003(c) of the Families First Coronavirus Response Act are each amended— (A)by inserting , determined without regard to paragraphs (1) through (22) of section 3121(b) of such Code  after as defined in section 3121(a) of the Internal Revenue Code of 1986, and
(B)by inserting , determined without regard to the sentence in paragraph (1) thereof which begins Such term does not include remuneration after as defined in section 3231(e) of the Internal Revenue Code.  (2)Conforming amendmentsSections 7001(e)(3) and 7003(e)(3) of the Families First Coronavirus Response Act are each amended by striking Any term and inserting Except as otherwise provided in this section, any term.
(b)Coordination with exclusion from employment taxesSections 7001(c) and 7003(c) of the Families First Coronavirus Response Act, as amended by subsection (a), are each amended— (1)by inserting and section 7005(a) of this Act, after determined without regard to paragraphs (1) through (22) of section 3121(b) of such Code, and
(2)by inserting and without regard to section 7005(a) of this Act after which begins Such term does not include remuneration. (c)Clarification of applicable railroad retirement tax for paid leave creditsSections 7001(e) and 7003(e) of the Families First Coronavirus Response Act, as amended by the preceding provisions of this Act, are each amended by adding at the end the following new paragraph:

(4)References to railroad retirement taxAny reference in this section to the tax imposed by section 3221(a) of the Internal Revenue Code of 1986 shall be treated as a reference to so much of such tax as is attributable to the rate in effect under section 3111(a) of such Code.. (d)Clarification of treatment of paid leave for applicable railroad retirement taxSection 7005(a) of the Families First Coronavirus Response Act is amended by adding the following sentence at the end of such subsection: Any reference in this subsection to the tax imposed by section 3221(a) of such Code shall be treated as a reference to so much of the tax as is attributable to the rate in effect under section 3111(a) of such Code..
(e)Clarification of applicable railroad retirement tax for hospital insurance tax creditSection 7005(b)(1) of the Families First Coronavirus Response Act is amended to read as follows:  (1)In GeneralThe credit allowed by section 7001 and the credit allowed by section 7003 shall each be increased by the amount of the tax imposed by section 3111(b) of the Internal Revenue Code of 1986 and so much of the taxes imposed under section 3221(a) of such Code as are attributable to the rate in effect under section 3111(b) of such Code on qualified sick leave wages, or qualified family leave wages, for which credit is allowed under such section 7001 or 7003 (respectively)..
(f)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate. IIIContinuing the Paycheck Protection Program and other small business support 301.Short titleThis title may be cited as the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act.
302.DefinitionsIn this Act: (1)Administration; AdministratorThe terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively.
(2)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632). 303.Emergency rulemaking authority Not later than 10 days after the date of enactment of this Act, the Administrator shall issue regulations to carry out this Act and the amendments made by this Act without regard to the notice requirements under section 553(b) of title 5, United States Code.
304.Additional eligible expenses
(a)Allowable use of PPP loanSection 7(a)(36)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(i)) is amended— (1)in subclause (VI), by striking and at the end;
(2)in subclause (VII), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:

(VIII)covered operations expenditures, as defined in section 7A(a); (IX)covered property damage costs, as defined in section 7A(a); 
(X)covered supplier costs, as defined in section 7A(a); and (XI)covered worker protection expenditures, as defined in section 7A(a)..
(b)Loan forgiveness
(1)Transfer of section to Small Business Act
(A)In generalSection 1106 of the CARES Act (15 U.S.C. 9005) is redesignated as section 7A, transferred to the Small Business Act (15 U.S.C. 631 et seq.), and inserted so as to appear after section 7 of the Small Business Act (15 U.S.C. 636). (B)Conforming amendments to transferred sectionSection 7A of the Small Business Act, as redesignated and transferred by subparagraph (A) of this paragraph, is amended—
(i)in subsection (a)(1), by striking under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102 and inserting under section 7(a)(36); and (ii)in subsection (c), by striking of the Small Business Act (15 U.S.C. 636(a)) each place it appears. 
(C)Other conforming amendments
(i)Section 1109(d)(2)(D) of the CARES Act (15 U.S.C. 9008(d)(2)(D)) is amended by striking section 1106 of this Act and inserting section 7A of the Small Business Act. (ii)Section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—
(I)in subparagraph (K), by striking section 1106 of the CARES Act and inserting section 7A; and (II)in subparagraph (M)—
(aa)by striking section 1106 of the CARES Act each place it appears and inserting section 7A; and (bb)in clause (v), by striking section 1106(a) of the CARES Act and inserting section 7A(a).
(2)Additional eligible expensesSection 7A of the Small Business Act, as redesignated and transferred by paragraph (1) of this subsection, is amended— (A)in subsection (a)—
(i)by redesignating paragraphs (6), (7), and (8) as paragraphs (10), (11), and (12), respectively; (ii)by redesignating paragraph (5) as paragraph (8);
(iii)by redesignating paragraph (4) as paragraph (6); (iv)by redesignating paragraph (3) as paragraph (4);
(v)by inserting after paragraph (2) the following:  (3)the term covered operations expenditure means a payment for any business software or cloud computing service that facilitates business operations, product or service delivery, the processing, payment, or tracking of payroll expenses, human resources, sales and billing functions, or accounting or tracking of supplies, inventory, records and expenses;;
(vi)by inserting after paragraph (4), as so redesignated, the following:  (5)the term covered property damage cost means a cost related to property damage and vandalism or looting due to public disturbances that occurred during 2020 that was not covered by insurance or other compensation;;
(vii)by inserting after paragraph (6), as so redesignated, the following:  (7)the term covered supplier cost means an expenditure made by an entity to a supplier of goods for the supply of goods that— 
(A)are essential to the operations of the entity at the time at which the expenditure is made; and (B)is made pursuant to a contract, order, or purchase order— 
(i)in effect at any time before the covered period with respect to the applicable covered loan; or (ii)with respect to perishable goods, in effect before or at any time during the covered period with respect to the applicable covered loan;;
(viii)by inserting after paragraph (8), as so redesignated, the following:  (9)the term covered worker protection expenditure—
(A)means an operating or a capital expenditure to facilitate the adaptation of the business activities of an entity to comply with requirements established or guidance issued by the Department of Health and Human Services, the Centers for Disease Control, or the Occupational Safety and Health Administration, or any equivalent requirements established or guidance issued by a State or local government, during the period beginning on March 1, 2020 and ending the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) expires related to the maintenance of standards for sanitation, social distancing, or any other worker or customer safety requirement related to COVID–19;  (B)may include—
(i)the purchase, maintenance, or renovation of assets that create or expand— (I)a drive-through window facility;
(II)an indoor, outdoor, or combined air or air pressure ventilation or filtration system; (III)a physical barrier such as a sneeze guard;
(IV)an expansion of additional indoor, outdoor, or combined business space; (V)an onsite or offsite health screening capability; or
(VI)other assets relating to the compliance with the requirements or guidance described in subparagraph (A), as determined by the Administrator in consultation with the Secretary of Health and Human Services and the Secretary of Labor; and (ii)the purchase of—
(I)covered materials described in section 328.103(a) of title 44, Code of Federal Regulations, or any successor regulation; (II)particulate filtering facepiece respirators approved by the National Institute for Occupational Safety and Health, including those approved only for emergency use authorization; or
(III)other kinds of personal protective equipment, as determined by the Administrator in consultation with the Secretary of Health and Human Services and the Secretary of Labor; and (C)does not include residential real property or intangible property;; and
(ix)in paragraph (11), as so redesignated— (I)in subparagraph (C), by striking and at the end;
(II)in subparagraph (D), by striking and at the end; and (III)by adding at the end the following:

(E)covered operations expenditures; (F)covered property damage costs;
(G)covered supplier costs; and (H)covered worker protection expenditures; and; 
(B)in subsection (b), by adding at the end the following:  (5)Any covered operations expenditure.
(6)Any covered property damage cost. (7)Any covered supplier cost.
(8)Any covered worker protection expenditure.; (C)in subsection (d)(8), by inserting any payment on any covered operations expenditure, any payment on any covered property damage cost, any payment on any covered supplier cost, any payment on any covered worker protection expenditure, after rent obligation,; and
(D)in subsection (e)— (i)in paragraph (2)— 
(I)by inserting purchase orders, orders, invoices, before or other documents; and (II)by striking covered lease obligations, and inserting covered rent obligations, payments on covered operations expenditures, payments on covered property damage costs, payments on covered supplier costs, payments on covered worker protection expenditures,; and
(ii)in paragraph (3)(B), by inserting make payments on covered operations expenditures, make payments on covered property damage costs, make payments on covered supplier costs, make payments on covered worker protection expenditures, after rent obligation,. (c)Effective date; applicability (1)In generalExcept as provided in paragraph (2), the amendments made by subsections (a) and (b) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.
(2)Exclusion of loans already forgivenThe amendments made by subsections (a) and (b) shall not apply to a loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) for which the borrower received forgiveness before the date of enactment of this Act under section 1106 of the CARES Act, as in effect on the day before such date of enactment.  305.Hold harmless (a)In generalSubsection (h) of section 7A of the Small Business Act, as redesignated and transferred by section 304 of this Act, is amended to read as follows:

(h)Hold harmless
(1)DefinitionIn this subsection, the term initial or second draw PPP loan means a covered loan or a loan under paragraph (37) of section 7(a).  (2)RelianceA lender may rely on any certification or documentation submitted by an applicant for an initial or second draw PPP loan or an eligible recipient or eligible entity receiving initial or second draw PPP loan that—
(A)is submitted pursuant to all applicable statutory requirements, regulations, and guidance related to initial or second draw PPP loan, including under paragraph (36) or (37) of section 7(a) and under this section; and (B)attests that the applicant, eligible recipient, or eligible entity, as applicable, has accurately provided the certification or documentation to the lender in accordance with the statutory requirements, regulations, and guidance described in subparagraph (A).
(3)No enforcement actionWith respect to a lender that relies on a certification or documentation described in paragraph (2) related to an initial or second draw PPP loan, an enforcement action may not be taken against the lender, and the lender shall not be subject to any penalties relating to loan origination or forgiveness of the initial or second draw PPP loan, if— (A)the lender acts in good faith relating to loan origination or forgiveness of the initial or second draw PPP loan based on that reliance; and
(B)all other relevant Federal, State, local, and other statutory and regulatory requirements applicable to the lender are satisfied with respect to the initial or second draw PPP loan.. (b)Effective date; applicabilityThe amendment made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.
306.Selection of covered period for forgivenessSection 7A of the Small Business Act, as redesignated and transferred by section 304 of this Act, is amended—  (A)by amending paragraph (4) of subsection (a), as so redesignated by section 304(b) of this Act, to read as follows:

(4)the term covered period means the period— (A)beginning on the date of the origination of a covered loan; and
(B)ending on a date selected by the eligible recipient of the covered loan that occurs during the period— (i)beginning on the date that is 8 weeks after such date of origination; and
(ii)ending on the date that is 24 weeks after such date of origination;; and (1)by striking subsection (l).
307.Simplified forgiveness application
(a)In generalSection 7A of the Small Business Act, as redesignated and transferred by section 304 of this Act, and as amended by section 306 of this Act, is amended— (1)in subsection (e), in the matter preceding paragraph (1), by striking An eligible and inserting Except as provided in subsection (l), an eligible;
(2)in subsection (f), by inserting or the certification required under subsection (l), as applicable after subsection (e); and (3)by adding at the end the following:

(l)Simplified application
(1)Covered loans up to $150,000
(A)In general With respect to a covered loan made to an eligible recipient that is not more than $150,000, the covered loan amount shall be forgiven under this section if the eligible recipient— (i)signs and submits to the lender a certification, to be established by the Administrator not later than 24 days after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, which—
(I)shall be not more than 1 page in length; and (II)shall only require the eligible recipient to provide—
(aa)a description of the number of employees the eligible recipient was able to retain because of the covered loan;  (bb)the estimated amount of the covered loan amount spent by the eligible recipient on payroll costs; and
(cc)the total loan value;  (ii)attests that the eligible recipient has— 
(I)accurately provided the required certification; and  (II)complied with the requirements under section 7(a)(36); and
(iii)retains records relevant to the form that prove compliance with such requirements— (I)with respect to employment records, for the 4-year period following submission of the form; and
(II)with respect to other records, for the 3-year period following submission of the form. (B)Limitation on requiring additional materialsAn eligible recipient of a covered loan that is not more than $150,000 shall not, at the time of the application for forgiveness, be required to submit any application or documentation in addition to the certification and information required to substantiate forgiveness. 
(C)Records for other requirementsNothing in subparagraph (A) or (B) shall be construed to exempt an eligible recipient from having to provide documentation independently to a lender to satisfy relevant Federal, State, local, or other statutory or regulatory requirements, or in connection with an audit as authorized under subparagraph (E).  (D)Demographic informationThe certification established by the Administrator under subparagraph (A) shall include a means by which an eligible recipient may, at the discretion of the eligible recipient, submit demographic information of the owner of the eligible recipient, including the sex, race, ethnicity, and veteran status of the owner.
(E)Audit authorityThe Administrator may— (i)review and audit covered loans described in subparagraph (A); 
(ii)access any records described in subparagraph (A)(iii); and (iii)in the case of fraud, ineligibility, or other material noncompliance with applicable loan or loan forgiveness requirements, modify—
(I)the amount of a covered loan described in subparagraph (A); or (II)the loan forgiveness amount with respect to a covered loan described in subparagraph (A). 
(2)Covered loans of more than $150,000
(A)In generalWith respect to a covered loan in an amount that is more than $150,000, the eligible recipient shall submit to the lender that is servicing the covered loan the documentation described in subsection (e). (B)Demographic informationThe process for submitting the documentation described in subsection (e) shall include a means by which an eligible recipient may, at the discretion of the eligible recipient, submit demographic information of the owner of the eligible recipient, including the sex, race, ethnicity, and veteran status of the owner. 
(3)Forgiveness audit plan
(A)In generalNot later than 45 days after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives an audit plan that details— (i)the policies and procedures of the Administrator for conducting forgiveness reviews and audits of covered loans; and
(ii)the metrics that the Administrator shall use to determine which covered loans will be audited.  (B)ReportsNot later than 30 days after the date on which the Administrator submits the audit plan required under subparagraph (A), and each month thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the forgiveness review and audit activities of the Administrator under this subsection, which shall include—
(i)the number of active reviews and audits;  (ii)the number of reviews and audits that have been ongoing for more than 60 days; and
(iii)any substantial changes made to the audit plan submitted under subparagraph (A).. (b)Effective date; applicabilityThe amendments made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.
308.Specific group insurance payments as payroll costs
(a)In generalSection 7(a)(36)(A)(viii)(I)(aa)(EE) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(viii)(I)(aa)(EE)) is amended by inserting or group life, disability, vision, or dental insurance before benefits. (b)Effective date; applicabilityThe amendment made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan. 
309.Demographic informationOn and after the date of enactment of this Act, any loan origination application for a loan under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended and added by this division, shall include a means by which the applicant for the loan may, at the discretion of the applicant, submit demographic information of the owner of the recipient of the loan, including the sex, race, ethnicity, and veteran status of the owner. 310.Clarification of and additional limitations on eligibility (a)Date in operation (1)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:

(T)Requirement for date in operationA business or organization that was not in operation on February 15, 2020 shall not be eligible for a loan under this paragraph.. (2)Effective date; applicabilityThe amendment made by paragraph (1) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan. 
(b)Exclusion of entities receiving shuttered venue operator grantsSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), as amended by subsection (a) of this section, is amended by adding at the end the following:  (U)Exclusion of entities receiving shuttered venue operator grantsAn eligible person or entity (as defined under of section 24 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act) that receives a grant under such section 24 shall not be eligible for a loan under this paragraph..
311.Paycheck protection program second draw loans
(a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following:  (37)Paycheck protection program second draw loans (A)DefinitionsIn this paragraph—
(i)the terms eligible self-employed individual, housing cooperative, nonprofit organization, payroll costs, seasonal employer, and veterans organization have the meanings given those terms in paragraph (36), except that eligible entity shall be substituted for eligible recipient each place it appears in the definitions of those terms;  (ii)the term covered loan means a loan made under this paragraph;
(iii)the terms covered mortgage obligation, covered operating expenditure, covered property damage cost, covered rent obligation, covered supplier cost, covered utility payment, and covered worker protection expenditure have the meanings given those terms in section 7A(a); (iv)the term eligible entity—
(I)means any business concern, nonprofit organization, housing cooperative, veterans organization, Tribal business concern, eligible self-employed individual, sole proprietor, independent contractor, or small agricultural cooperative that— (aa)employs not more than 300 employees; and
(bb)
(AA)except as provided in subitems (BB), (CC), and (DD), had gross receipts during the first, second, third, or, only with respect to an application submitted on or after January 1, 2021, fourth quarter in 2020 that demonstrate not less than a 25 percent reduction from the gross receipts of the entity during the same quarter in 2019;  (BB)if the entity was not in business during the first or second quarter of 2019, but was in business during the third and fourth quarter of 2019, had gross receipts during the first, second, third, or, only with respect to an application submitted on or after January 1, 2021, fourth quarter of 2020 that demonstrate not less than a 25 percent reduction from the gross receipts of the entity during the third or fourth quarter of 2019; 
(CC)if the entity was not in business during the first, second, or third quarter of 2019, but was in business during the fourth quarter of 2019, had gross receipts during the first, second, third, or, only with respect to an application submitted on or after January 1, 2021, fourth quarter of 2020 that demonstrate not less than a 25 percent reduction from the gross receipts of the entity during the fourth quarter of 2019; or (DD)if the entity was not in business during 2019, but was in operation on February 15, 2020, had gross receipts during the second, third, or, only with respect to an application submitted on or after January 1, 2021, fourth quarter of 2020 that demonstrate not less than a 25 percent reduction from the gross receipts of the entity during the first quarter of 2020; 
(II)includes a business concern or organization made eligible for a loan under paragraph (36) under clause (iii)(II), (iv)(IV), or (vii) of subparagraph (D) of paragraph (36) and that meets the requirements described in items (aa) and (bb) of subclause (I); and (III)does not include—
(aa)any entity that is a type of business concern (or would be, if such entity were a business concern) described in section 120.110 of title 13, Code of Federal Regulations (or in any successor regulation or other related guidance or rule that may be issued by the Administrator) other than a business concern described in subsection (a) or (k) of such section; or (bb)any business concern or entity primarily engaged in political or lobbying activities, which shall include any entity that is organized for research or for engaging in advocacy in areas such as public policy or political strategy or otherwise describes itself as a think tank in any public documents;
(cc)any business concern or entity— (AA)for which an entity created in or organized under the laws of the People's Republic of China or the Special Administrative Region of Hong Kong, or that has significant operations in the People's Republic of China or the Special Administrative Region of Hong Kong, owns or holds, directly or indirectly, not less than 20 percent of the economic interest of the business concern or entity, including as equity shares or a capital or profit interest in a limited liability company or partnership; or
(BB)that retains, as a member of the board of directors of the business concern, a person who is a resident of the People’s Republic of China;  (dd)any person required to submit a registration statement under section 2 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 612); or
(ee)an eligible person or entity (as defined under section 24 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act) that receives a grant under such section 24; and (v)the term Tribal business concern means a Tribal business concern described in section 31(b)(2)(C).
(B)LoansExcept as otherwise provided in this paragraph, the Administrator may guarantee covered loans to eligible entities under the same terms, conditions, and processes as a loan made under paragraph (36). (C)Maximum loan amount (i)In generalExcept as otherwise provided in this subparagraph, the maximum amount of a covered loan made to an eligible entity is the lesser of—
(I)the product obtained by multiplying— (aa)at the election of the eligible entity, the average total monthly payment for payroll costs incurred or paid by the eligible entity during—
(AA)the 1-year period before the date on which the loan is made; or (BB)calendar year 2019; by
(bb)2.5; or (II) $2,000,000.
(ii)Seasonal employersThe maximum amount of a covered loan made to an eligible entity that is a seasonal employer is the lesser of— (I)the product obtained by multiplying—
(aa)at the election of the eligible entity, the average total monthly payments for payroll costs incurred or paid by the eligible entity for any 12-week period between February 15, 2019 and February 15, 2020; by (bb)2.5; or
(II) $2,000,000. (iii)New entitiesThe maximum amount of a covered loan made to an eligible entity that did not exist during the 1-year period preceding February 15, 2020 is the lesser of—
(I)the product obtained by multiplying— (aa)the quotient obtained by dividing—
(AA)the sum of the total monthly payments by the eligible entity for payroll costs paid or incurred by the eligible entity as of the date on which the eligible entity applies for the covered loan; by (BB)the number of months in which those payroll costs were paid or incurred; by
(bb)2.5; or (II) $2,000,000.
(iv)NAICS 72 entitiesThe maximum amount of a covered loan made to an eligible entity that is assigned a North American Industry Classification System code beginning with 72 at the time of disbursal is the lesser of— (I)the product obtained by multiplying—
(aa)at the election of the eligible entity, the average total monthly payment for payroll costs incurred or paid by the eligible entity during— (AA)the 1-year period before the date on which the loan is made; or
(BB)calendar year 2019; by (bb)3.5; or
(II) $2,000,000. (D)Business concerns with more than 1 physical location (i)In generalFor a business concern with more than 1 physical location, the business concern shall be an eligible entity if the business concern would be eligible for a loan under paragraph (36) pursuant to clause (iii) of subparagraph (D) of such paragraph, as applied in accordance with clause (ii) of this subparagraph, and meets the revenue reduction requirements described in item (bb) of subparagraph (A)(iv)(I).
(ii)Size limitFor purposes of applying clause (i), the Administrator shall substitute not more than 300 employees for not more than 500 employees in paragraph (36)(D)(iii). (E)Waiver of affiliation rules (i)In generalThe waiver described in paragraph (36)(D)(iv) shall apply for purposes of determining eligibility under this paragraph.
(ii)Size limitFor purposes of applying clause (i), the Administrator shall substitute not more than 300 employees for not more than 500 employees in subclause (I) and (IV) of paragraph (36)(D)(iv).  (F)Loan number limitationAn eligible entity may only receive 1 covered loan.
(G)Exception from certain certification requirementsAn eligible entity applying for a covered loan shall not be required to make the certification described in clause (iii) or (iv) of paragraph (36)(G). (H)Fee waiverWith respect to a covered loan—
(i)in lieu of the fee otherwise applicable under paragraph (23)(A), the Administrator shall collect no fee; and (ii)in lieu of the fee otherwise applicable under paragraph (18)(A), the Administrator shall collect no fee.
(I)Gross receipts and simplified certification of revenue test
(i)Loans of up to $150,000For a covered loan of not more than $150,000, the eligible entity—  (I)may submit a certification attesting that the eligible entity meets the applicable revenue loss requirement under subparagraph (A)(iv)(I)(bb); and 
(II)if the eligible entity submits a certification under subclause (I), shall, on or before the date on which the eligible entity submits an application for forgiveness under subparagraph (J), produce adequate documentation that the eligible entity met such revenue loss standard.  (ii)For nonprofit and veterans organizationsFor purposes of calculating gross receipts under subparagraph (A)(iv)(I)(bb) for an eligible entity that is a nonprofit organization, a veterans organization, or an organization described in subparagraph (A)(iv)(II), gross receipts means gross receipts within the meaning of section 6033 of the Internal Revenue Code of 1986. 
(J)Loan forgiveness
(i)Definition of covered periodIn this subparagraph, the term covered period has the meaning given that term in section 7A(a). (ii)Forgiveness generallyExcept as otherwise provided in this subparagraph, an eligible entity shall be eligible for forgiveness of indebtedness on a covered loan in the same manner as an eligible recipient with respect to a loan made under paragraph (36) of this section, as described in section 7A.
(iii)Forgiveness amountAn eligible entity shall be eligible for forgiveness of indebtedness on a covered loan in an amount equal to the sum of the following costs incurred or expenditures made during the covered period: (I)Payroll costs, excluding any payroll costs that are—
(aa)qualified wages, as defined in subsection (c)(3) of section 2301 of the CARES Act (26 U.S.C. 3111 note), taken into account in determining the credit allowed under such section; or  (bb)qualified wages taken into account in determining the credit allowed under subsection (a) or (d) of section 303 of the Taxpayer Certainty and Disaster Relief Act of 2020.
(II)Any payment of interest on any covered mortgage obligation (which shall not include any prepayment of or payment of principal on a covered mortgage obligation). (III)Any covered operations expenditure.
(IV)Any covered property damage cost. (V)Any payment on any covered rent obligation.
(VI)Any covered utility payment. (VII)Any covered supplier cost.
(VIII)Any covered worker protection expenditure. (iv)Limitation on forgiveness for all eligible entitiesSubject to any reductions under section 7A(d), the forgiveness amount under this subparagraph shall be equal to the lesser of—
(I)the amount described in clause (ii); and (II)the amount equal to the quotient obtained by dividing—
(aa)the amount of the covered loan used for payroll costs during the covered period; and (bb)0.60.
(v)Submission of materials for forgivenessFor purposes of applying subsection (l)(1) of section 7A to a covered loan of not more than $150,000 under this paragraph, an eligible entity may be required to provide, at the time of the application for forgiveness, documentation required to substantiate revenue loss in accordance with subparagraph (I). (K)Lender eligibilityExcept as otherwise provided in this paragraph, a lender approved to make loans under paragraph (36) may make covered loans under the same terms and conditions as in paragraph (36).
(L)Reimbursement for loan processing and servicingThe Administrator shall reimburse a lender authorized to make a covered loan— (i)for a covered loan of not more than $50,000, in an amount equal to the lesser of—
(I)50 percent of the balance of the financing outstanding at the time of disbursement of the covered loan; or (II) $2,500; 
(ii)at a rate, based on the balance of the financing outstanding at the time of disbursement of the covered loan, of—  (I)5 percent for a covered loan of more than $50,000 and not more than $350,000; and
(II)3 percent for a covered loan of more than $350,000. (M)Publication of guidanceNot later than 10 days after the date of enactment of this paragraph, the Administrator shall issue guidance addressing barriers to accessing capital for minority, underserved, veteran, and women-owned business concerns for the purpose of ensuring equitable access to covered loans.
(N)Standard operating procedureThe Administrator shall, to the maximum extent practicable, allow a lender approved to make covered loans to use existing program guidance and standard operating procedures for loans made under this subsection. (O)Supplemental covered loansA covered loan under this paragraph may only be made to an eligible entity that—
(i)has received a loan under paragraph (36); and (ii)on or before the expected date on which the covered loan under this paragraph is disbursed to the eligible entity, has used, or will use, the full amount of the loan received under paragraph (36)..
(b)Application of exemption based on employee availability
(1)In generalSection 7A(d) of the Small Business Act, as redesignated and transferred by section 304 of this Act, is amended—  (A)in paragraph (5)(B), by inserting (or, with respect to a covered loan made on or after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, not later than the last day of the covered period with respect to such covered loan) after December 31, 2020 each place it appears; and
(B)in paragraph (7)— (i)by inserting (or, with respect to a covered loan made on or after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, ending on the last day of the covered period with respect to such covered loan) after December 31, 2020 the first and third places it appears; and
(ii)by inserting (or, with respect to a covered loan made on or after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, on or before the last day of the covered period with respect to such covered loan) after December 31, 2020 the second place it appears. (2)Modification of datesThe Administrator and the Secretary of the Treasury may jointly, by regulation, modify any date in section 7A(d) of the Small Business Act, as redesignated and transferred by section 304 of this Act, other than a deadline established under an amendment made by paragraph (1), in a manner consistent with the purposes of the Paycheck Protection Program to help businesses retain workers and meet financial obligations. 
(c)Eligible churches and religious organizations
(1)Sense of congressIt is the sense of Congress that the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program (85 Fed. Reg. 20817 (April 15, 2020)) properly clarified the eligibility of churches and religious organizations for loans made under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)). (2)Applicability of prohibitionThe prohibition on eligibility established by section 120.110(k) of title 13, Code of Federal Regulations, or any successor regulation, shall not apply to a loan under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)).
312.Increased ability for paycheck protection program borrowers to request an increase in loan amount due to updated regulations
(a)DefinitionsIn this section—  (1)the terms covered loan and eligible recipient have the meanings given those terms in 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)); and
(2)the term included covered loan means a covered loan for which, as of the date of enactment of this Act, the borrower had not received forgiveness under section 1106 of the CARES Act, as in effect on the day before such date of enactment.  (b)Rules or guidanceNot later than 17 days after the date of enactment of this Act, and without regard to the notice requirements under section 553(b) of title 5, United States Code, the Administrator shall issue rules or guidance to ensure that an eligible recipient of an included covered loan that returns amounts disbursed under the included covered loan or does not accept the full amount of the included covered loan for which the eligible recipient was approved—
(1)in the case of an eligible recipient that returned all or part of an included covered loan, the eligible recipient may reapply for a covered loan for an amount equal to the difference between the amount retained and the maximum amount applicable; and (2)in the case of an eligible recipient that did not accept the full amount of an included covered loan, the eligible recipient may request a modification to increase the amount of the covered loan to the maximum amount applicable, subject to the requirements of section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).
(c)Interim final rulesNotwithstanding the interim final rule issued by the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program—Loan Increases (85 Fed. Reg. 29842 (May 19, 2020)), an eligible recipient of an included covered loan that is eligible for an increased covered loan amount as a result of any interim final rule that allows for covered loan increases may submit a request for an increase in the included covered loan amount even if— (1)the initial covered loan amount has been fully disbursed; or
(2)the lender of the initial covered loan has submitted to the Administration a Form 1502 report related to the covered loan. 313.Calculation of maximum loan amount for farmers and ranchers under the paycheck protection program (a)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), as amended by section 310 of this Act, is amended—
(1)in subparagraph (E), in the matter preceding clause (i), by striking During and inserting Except as provided in subparagraph (V), during; and (2)by adding at the end the following:

(V)Calculation of maximum loan amount for farmers and ranchers
(i)DefinitionIn this subparagraph, the term covered recipient means an eligible recipient that— (I)operates as a sole proprietorship or as an independent contractor, or is an eligible self-employed individual;
(II)reports farm income or expenses on a Schedule F (or any equivalent successor schedule); and (III)was in business as of February 15, 2020.
(ii)No employeesWith respect to covered recipient without employees, the maximum covered loan amount shall be the lesser of— (I)the sum of—
(aa)the product obtained by multiplying— (AA)the gross income of the covered recipient in 2019, as reported on a Schedule F (or any equivalent successor schedule), that is not more than $100,000, divided by 12; and
(BB)2.5; and (bb)the outstanding amount of a loan under subsection (b)(2) that was made during the period beginning on January 31, 2020 and ending on April 3, 2020 that the borrower intends to refinance under the covered loan, not including any amount of any advance under the loan that is not required to be repaid; or
(II) $2,000,000. (iii)With employeesWith respect to a covered recipient with employees, the maximum covered loan amount shall be calculated using the formula described in subparagraph (E), except that the gross income of the covered recipient described in clause (ii)(I)(aa)(AA) of this subparagraph, as divided by 12, shall be added to the sum calculated under subparagraph (E)(i)(I).
(iv)RecalculationA lender that made a covered loan to a covered recipient before the date of enactment of this subparagraph may, at the request of the covered recipient— (I)recalculate the maximum loan amount applicable to that covered loan based on the formula described in clause (ii) or (iii), as applicable, if doing so would result in a larger covered loan amount; and
(II)provide the covered recipient with additional covered loan amounts based on that recalculation.. (b)Effective date; applicability (1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.
(2)Exclusion of loans already forgivenThe amendments made by subsection (a) shall not apply to a loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) for which the borrower received forgiveness before the date of enactment of this Act under section 1106 of the CARES Act, as in effect on the day before such date of enactment.  314.Farm Credit System institutions (a)Definition of Farm Credit System institutionIn this section, the term Farm Credit System institution—
(1)means an institution of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.); and (2)does not include the Federal Agricultural Mortgage Corporation.
(b)Facilitation of participation in PPP and second draw loans
(1)Applicable rulesSolely with respect to loans under paragraphs (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), Farm Credit Administration regulations and guidance issued as of July 14, 2020, and compliance with such regulations and guidance, shall be deemed functionally equivalent to requirements referenced in section 3(a)(iii)(II) of the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program (85 Fed. Reg. 20811 (April 15, 2020)) or any similar requirement referenced in that interim final rule in implementing such paragraph (37).  (2)Applicability of certain loan requirementsFor purposes of making loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or forgiving those loans in accordance with section 7A of the Small Business Act, as redesignated and transferred by section 304 of this Act, and subparagraph (J) of such paragraph (37), sections 4.13, 4.14, and 4.14A of the Farm Credit Act of 1971 (12 U.S.C. 2199, 2202, 2202a) (including regulations issued under those sections) shall not apply.
(3)Risk weight
(A)In generalWith respect to the application of Farm Credit Administration capital requirements, a loan described in subparagraph (B)— (i)shall receive a risk weight of zero percent; and
(ii)shall not be included in the calculation of any applicable leverage ratio or other applicable capital ratio or calculation. (B)Loans describedA loan referred to in subparagraph (A) is—
(i)a loan made by a Farm Credit Bank described in section 1.2(a) of the Farm Credit Act of 1971 (12 U.S.C. 2002(a)) to a Federal Land Bank Association, a Production Credit Association, or an agricultural credit association described in that section to make loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or forgive those loans in accordance with section 7A of the Small Business Act, as redesignated and transferred by section 304 of this Act, and subparagraph (J) of such paragraph (37); or (ii)a loan made by a Federal Land Bank Association, a Production Credit Association, an agricultural credit association, or the bank for cooperatives described in section 1.2(a) of the Farm Credit Act of 1971 (12 U.S.C. 2002(a)) under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)).
(c)Effective date; applicabilityThis section shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.  315.Definition of seasonal employer (a)PPP loansSection 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)) is amended—
(1)in clause (xi), by striking and at the end; (2)in clause (xii), by striking the period at the end and inserting a semicolon; and
(3)by adding at the end the following:  (xiii)the term seasonal employer means an eligible recipient that—
(I)does not operate for more than 7 months in any calendar year; or (II)during the preceding calendar year, had gross receipts for any 6 months of that year that were not more than 33.33 percent of the gross receipts of the employer for the other 6 months of that year;.
(b)Loan forgivenessParagraph (12) of section 7A(a) of the Small Business Act, as so redesignated and transferred by section 304 of this Act, is amended to read as follows:  (12)the terms payroll costs and seasonal employer have the meanings given those terms in section 7(a)(36)..
(c)Effective date; applicabilityThe amendments made by subsections (a) and (b) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan. 316.Housing cooperativesSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—
(1)in subparagraph (A), as amended by section 315(a) of this Act, by adding at the end the following:  (xiv)the term housing cooperative means a cooperative housing corporation (as defined in section 216(b) of the Internal Revenue Code of 1986) that employs not more than 300 employees; ; and
(2)in subparagraph (D)— (A)in clause (i), by inserting housing cooperative, before veterans organization, each place it appears; and
(B)in clause (vi), by inserting , a housing cooperative, before a veterans organization. 317.Eligibility of news organizations for loans under the Paycheck Protection Program (a)Eligibility of individual stations, newspapers, and public broadcasting organizationsSection 7(a)(36)(D)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iii)) is amended—
(1)by striking During the covered period and inserting the following:  (I)In generalDuring the covered period; and
(2)by adding at the end the following  (II)Eligibility of news organizations (aa)DefinitionIn this subclause, the term included business concern means a business concern, including any station which broadcasts pursuant to a license granted by the Federal Communications Commission under title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) without regard for whether such a station is a concern as defined in section 121.105 of title 13, Code of Federal Regulations, or any successor thereto—
(AA)that employs not more than 500 employees, or the size standard established by the Administrator for the North American Industry Classification System code applicable to the business concern, per physical location of such business concern; or  (BB)any nonprofit organization or any organization otherwise subject to section 511(a)(2)(B) of the Internal Revenue Code of 1986 that is a public broadcasting entity (as defined in section 397(11) of the Communications Act of 1934 (47 U.S.C. 397(11))). 
(bb)EligibilityDuring the covered period, an included business concern shall be eligible to receive a covered loan if— (AA)the included business concern is majority owned or controlled by a business concern that is assigned a North American Industry Classification System code beginning with 511110 or 5151 or, with respect to a public broadcasting entity (as defined in section 397(11) of the Communications Act of 1934 (47 U.S.C. 397(11))), has a trade or business that falls under such a code; and
(BB)the included business concern makes a good faith certification that proceeds of the loan will be used to support expenses at the component of the included business concern that produces or distributes locally focused or emergency information.. (b)Eligibility of affiliated entitiesSection 7(a)(36)(D)(iv) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iv)) is amended—
(1)in subclause (II), by striking and at the end;  (2)in subclause (III), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:   (IV) (aa)any business concern (including any station which broadcasts pursuant to a license granted by the Federal Communications Commission under title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) without regard for whether such a station is a concern as defined in section 121.105 of title 13, Code of Federal Regulations, or any successor thereto) that employs not more than 500 employees, or the size standard established by the Administrator for the North American Industry Classification System code applicable to the business concern, per physical location of such business concern and is majority owned or controlled by a business concern that is assigned a North American Industry Classification System code beginning with 511110 or 5151; or 
(bb)any nonprofit organization that is assigned a North American Industry Classification System code beginning with 5151.. (c)Application of prohibition on publicly traded companiesClause (viii) of section 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D), as added by section 342 of this Act is amended—
(1)by striking Notwithstanding and inserting the following:  (I)In generalSubject to subclause (II), and notwithstanding; and 
(2)by adding at the end—  (II)Rule for affiliated entitiesWith respect to a business concern made eligible by clause (iii)(II) or clause (iv)(IV) of this subparagraph, the Administrator shall not consider whether any affiliated entity, which for purposes of this subclause shall include any entity that owns or controls such business concern, is an issuer..
318.Eligibility of 501(c)(6) and destination marketing organizations for loans under the Paycheck Protection ProgramSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—  (1)in subparagraph (A), as amended by section 316 of this Act, by adding at the end the following:

(xv)the term destination marketing organization means a nonprofit entity that is—  (I)an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; or 
(II)a State, or a political subdivision of a State (including any instrumentality of such entities)—  (aa)engaged in marketing and promoting communities and facilities to businesses and leisure travelers through a range of activities, including—
(AA) assisting with the location of meeting and convention sites; (BB)providing travel information on area attractions, lodging accommodations, and restaurants;
(CC)providing maps; and (DD)organizing group tours of local historical, recreational, and cultural attractions; or
(bb)that is engaged in, and derives the majority of the operating budget of the entity from revenue attributable to, providing live events; and; and (2)in subparagraph (D), as amended by section 316 of this Act—
(A)in clause (v), by inserting or for purposes of determining the number of employees of a housing cooperative or a business concern or organization made eligible for a loan under this paragraph under clause (iii)(II), (iv)(IV), or (vii), after clause (i)(I),; (B)in clause (vi), by inserting a business concern or organization made eligible for a loan under this paragraph under clause (vii), after a nonprofit organization,; and
(C)by adding at the end the following:  (vii)Eligibility for certain 501(c)(6) organizations (I)In generalAny organization that is described in section 501(c)(6) of the Internal Revenue Code and that is exempt from taxation under section 501(a) of such Code (excluding professional sports leagues and organizations with the purpose of promoting or participating in a political campaign or other activity) shall be eligible to receive a covered loan if—
(aa)the organization does not receive more than 15 percent of its receipts from lobbying activities; (bb)the lobbying activities of the organization do not comprise more than 15 percent of the total activities of the organization; 
(cc)the cost of the lobbying activities of the organization did not exceed $1,000,000 during the most recent tax year of the organization that ended prior to February 15, 2020; and  (dd)the organization employs not more than 300 employees.
(II)Destination marketing organizationsAny destination marketing organization shall be eligible to receive a covered loan if— (aa)the destination marketing organization does not receive more than 15 percent of its receipts from lobbying activities;
(bb)the lobbying activities of the destination marketing organization do not comprise more than 15 percent of the total activities of the organization; (cc)the cost of the lobbying activities of the destination marketing organization did not exceed $1,000,000 during the most recent tax year of the destination marketing organization that ended prior to February 15, 2020; and 
(dd)the destination marketing organization employs not more than 300 employees; and (ee)the destination marketing organization—
(AA)is described in section 501(c) of the Internal Revenue Code and is exempt from taxation under section 501(a) of such Code; or (BB)is a quasi-governmental entity or is a political subdivision of a State or local government, including any instrumentality of those entities..
319.Prohibition on use of loan proceeds for lobbying activitiesSection 7(a)(36)(F) of the Small Business Act (15 U.S.C. 636(a)(36)(F)) is amended by adding at the end the following:  (vi)ProhibitionNone of the proceeds of a covered loan may be used for—
(I)lobbying activities, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602); (II)lobbying expenditures related to a State or local election; or
(III)expenditures designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before Congress or any State government, State legislature, or local legislature or legislative body.. 320.Bankruptcy provisions (a)In generalSection 364 of title 11, United States Code, is amended by adding at the end the following:

(g)
(1)The court, after notice and a hearing, may authorize a debtor in possession or a trustee that is authorized to operate the business of the debtor under section 1183, 1184, 1203, 1204, or 1304 of this title to obtain a loan under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), and such loan shall be treated as a debt to the extent the loan is not forgiven in accordance with section 7A of the Small Business Act or subparagraph (J) of such paragraph (37), as applicable, with priority equal to a claim of the kind specified in subsection (c)(1) of this section. (2)The trustee may incur debt described in paragraph (1) notwithstanding any provision in a contract, prior order authorizing the trustee to incur debt under this section, prior order authorizing the trustee to use cash collateral under section 363, or applicable law that prohibits the debtor from incurring additional debt.
(3)The court shall hold a hearing within 7 days after the filing and service of the motion to obtain a loan described in paragraph (1). Notwithstanding the Federal Rules of Bankruptcy Procedure, at such hearing, the court may grant relief on a final basis.. (b)Allowance of administrative expensesSection 503(b) of title 11, United States Code, is amended—
(1)in paragraph (8)(B), by striking and at the end;  (2)in paragraph (9), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (10)any debt incurred under section 364(g)(1) of this title..
(c)Confirmation of plan for reorganizationSection 1191 of title 11, United States Code, is amended by adding at the end the following:  (f)Special provision related to COVID–19 pandemicNotwithstanding section 1129(a)(9)(A) of this title and subsection (e) of this section, a plan that provides for payment of a claim of a kind specified in section 503(b)(10) of this title may be confirmed under subsection (b) of this section if the plan proposes to make payments on account of such claim when due under the terms of the loan giving rise to such claim..
(d)Confirmation of plan for family farmers and fishermenSection 1225 of title 11, United States Code, is amended by adding at the end the following:  (d)Notwithstanding section 1222(a)(2) of this title and subsection (b)(1) of this section, a plan that provides for payment of a claim of a kind specified in section 503(b)(10) of this title may be confirmed if the plan proposes to make payments on account of such claim when due under the terms of the loan giving rise to such claim..
(e)Confirmation of plan for individualsSection 1325 of title 11, United States Code, is amended by adding at the end the following:  (d)Notwithstanding section 1322(a)(2) of this title and subsection (b)(1) of this section, a plan that provides for payment of a claim of a kind specified in section 503(b)(10) of this title may be confirmed if the plan proposes to make payments on account of such claim when due under the terms of the loan giving rise to such claim..
(f)Effective date; Sunset
(1)Effective dateThe amendments made by subsections (a) through (e) shall— (A)take effect on the date on which the Administrator submits to the Director of the Executive Office for United States Trustees a written determination that, subject to satisfying any other eligibility requirements, any debtor in possession or trustee that is authorized to operate the business of the debtor under section 1183, 1184, 1203, 1204, or 1304 of title 11, United States Code, would be eligible for a loan under paragraphs (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)); and
(B)apply to any case pending on or commenced on or after the date described in subparagraph (A).  (2)Sunset (A)In generalIf the amendments made by subsections (a) through (e) take effect under paragraph (1), effective on the date that is 2 years after the date of enactment of this Act—
(i)section 364 of title 11, United States Code, is amended by striking subsection (g); (ii)section 503(b) of title 11, United States Code, is amended—
(I)in paragraph (8)(B), by adding and at the end; (II)in paragraph (9), by striking ; and at the end and inserting a period; and
(III)by striking paragraph (10); (iii)section 1191 of title 11, United States Code, is amended by striking subsection (f); 
(iv)section 1225 of title 11, United States Code, is amended by striking subsection (d); and (v)section 1325 of title 11, United States Code, is amended by striking subsection (d).
(B)ApplicabilityNotwithstanding the amendments made by subparagraph (A) of this paragraph, if the amendments made by subsections (a) through (e) take effect under paragraph (1) of this subsection, such amendments shall apply to any case under title 11, United States Code, commenced before the date that is 2 years after the date of enactment of this Act.  321.Oversight (a)Compliance with oversight requirements (1)In generalExcept as provided in paragraph (2), on and after the date of enactment of this Act, the Administrator shall comply with any data or information requests or inquiries made by the Comptroller General of the United States not later than 15 days (or such later date as the Comptroller General may specify) after receiving the request or inquiry. 
(2)ExceptionIf the Administrator is unable to comply with a request or inquiry described in paragraph (1) before the applicable date described in that paragraph, the Administrator shall, before such applicable date, submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a notification that includes a detailed justification for the inability of the Administrator to comply with the request or inquiry.  (b)TestimonyNot later than the date that is 120 days after the date of enactment of this Act, and not less than twice each year thereafter until the date that is 2 years after the date of enactment of this Act, the Administrator and the Secretary of the Treasury shall testify before the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives regarding implementation of this Act and the amendments made by this Act. 
322.Conflicts of interest
(a)DefinitionsIn this section: (1)Controlling interestThe term controlling interest means owning, controlling, or holding not less than 20 percent, by vote or value, of the outstanding amount of any class of equity interest in an entity.
(2)Covered entity
(A)DefinitionThe term covered entity means an entity in which a covered individual directly or indirectly holds a controlling interest.  (B)Treatment of securitiesFor the purpose of determining whether an entity is a covered entity, the securities owned, controlled, or held by 2 or more individuals who are related as described in paragraph (3)(B) shall be aggregated.
(3)Covered individualThe term covered individual means— (A)the President, the Vice President, the head of an Executive department, or a Member of Congress; and
(B)the spouse, as determined under applicable common law, of an individual described in subparagraph (A). (4)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5, United States Code.
(5)Member of congressThe term Member of Congress means a Member of the Senate or House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico. (6)Equity interestThe term equity interest means—
(A)a share in an entity, without regard to whether the share is— (i)transferable; or
(ii)classified as stock or anything similar; (B)a capital or profit interest in a limited liability company or partnership; or
(C)a warrant or right, other than a right to convert, to purchase, sell, or subscribe to a share or interest described in subparagraph (A) or (B), respectively. (b)Requirement for disclosure regarding existing loansFor any loan under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) made to a covered entity before the date of enactment of this Act—
(1)if, before the date of enactment of this Act, the covered entity submitted an application for forgiveness under section 1106 of the CARES Act (15 U.S.C. 9005) (as such section was in effect on the day before the date of enactment of this Act) with respect to such loan, not later than 30 days after the date of enactment of this Act, the principal executive officer, or individual performing a similar function, of the covered entity shall disclose to the Administrator that the entity is a covered entity; and (2)if, on or after the date of enactment of this Act, the covered entity submits an application for forgiveness under section 7A of the Small Business Act, as redesignated and transferred by section 304 of this Act, with respect to such loan, not later than 30 days after submitting the application, the principal executive officer, or individual performing a similar function, of the covered entity shall disclose to the Administrator that the entity is a covered entity.
(c)Ban on new loansOn and after the date of enactment of this Act, a loan under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added and amended by this Act, may not be made to a covered entity. 323.Commitment authority and appropriations (a)Commitment authoritySection 1102(b) of the CARES Act (Public Law 116–136) is amended—
(1)in paragraph (1)— (A)in the paragraph heading, by inserting and second draw after PPP;
(B)by striking August 8, 2020 and inserting March 31, 2021;  (C)by striking paragraph (36) and inserting paragraphs (36) and (37); and
(D)by striking  $659,000,000,000 and inserting  $806,450,000,000; and (2)by adding at the end the following:

(3)2021 7(a) loan program level and fundingNotwithstanding the amount authorized under the heading Small Business Administration—Business Loans Program Accountunder the Financial Services and General Government Appropriations Act, 2021 for commitments for general business loans authorized under paragraphs (1) through (35) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), commitments for general business loans authorized under paragraphs (1) through (35) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) shall not exceed $75,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans during the period beginning on the date of enactment of this Act and ending on September 30, 2021.. (b)Clarification of secondary market capSection 1107(b) of the CARES Act (15 U.S.C. 9006(b)) is amended by inserting with respect to loans under any paragraph of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) before shall not exceed.
(c)RescissionWith respect to unobligated balances under the heading Small Business Administration—Business Loans Program Account, CARES Act as of the day before the date of enactment of this Act, $146,500,000,000 shall be rescinded and deposited into the general fund of the Treasury.  (d)Direct appropriations (1)New direct appropriations for PPP loans, second draw loans, and the MBDAThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, to remain available until expended, for additional amounts—
(A) $284,450,000,000 under the heading Small Business Administration—Business Loans Program Account, CARES Act, for the cost of guaranteed loans as authorized under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended and added by this Act, including the cost of any modifications to any loans guaranteed under such paragraph (36) that were approved on or before August 8, 2020, of which— (i)not less than $15,000,000,000 shall be for guaranteeing loans under such paragraph (36) or (37) made by community financial institutions, as defined in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A));
(ii)not less than $15,000,000,000 shall be for guaranteeing loans under such paragraph (36) or (37) made by— (I)insured depository institutions (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) with consolidated assets of less than $10,000,000,000;
(II)credit unions (as defined in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A))) with consolidated assets of less than $10,000,000,000; or (III)institutions of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) with consolidated assets of less than $10,000,000,000 (not including the Federal Agricultural Mortgage Corporation);
(iii)not less than $15,000,000,000 shall be for guaranteeing loans under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, that are— (I)made to eligible recipients with not more than 10 employees; or
(II)in an amount that is not more than $250,000 and made to an eligible recipient that is located in a neighborhood that is a low-income neighborhood or a moderate-income neighborhood, for the purposes of the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.);  (iv)not less than $35,000,000,000 shall be for guaranteeing loans under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, to eligible recipients that have not previously received a loan under such paragraph (36); and
(v)not less than $25,000,000,000 shall be for guaranteeing loans under paragraph (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by this Act, that are— (I)made to eligible entities with not more than 10 employees; or
(II)in an amount that is not more than $250,000 and made to an eligible entity that is located in a neighborhood that is a low-income neighborhood or a moderate-income neighborhood, for the purposes of the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.); (B) $25,000,000 under the heading Department of Commerce—Minority Business Development Agency for the Minority Business Development Centers Program, including Specialty Centers, for necessary expenses, including any cost sharing requirements that may exist, for assisting minority business enterprises to prevent, prepare for, and respond to coronavirus, including identifying and accessing local, State, and Federal government assistance related to such virus; 
(C) $50,000,000 under the heading Small Business Administration—Salaries and Expenses for the cost of carrying out reviews and audits of loans under subsection (l) of section 7A of the Small Business Act, as redesignated, transferred, and amended by this Act;  (D) $20,000,000,000 under the heading Small Business Administration—Targeted EIDL Advance to carry out section 331 of this Act, of which $20,000,000 shall be made available to the Inspector General of the Small Business Administration to prevent waste, fraud, and abuse with respect to funding made available under that section; 
(E) $57,000,000 for the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) of which— (i) $50,000,000 shall be to provide technical assistance grants under such section 7(m) under the heading Small Business Administration—Entrepreneurial Development Programs; and
(ii) $7,000,000 shall be to provide direct loans under such section 7(m) under the heading Small Business Administration—Business Loans Program Account;  (F) $1,918,000,000 under the heading Small Business Administration—Business Loans Program Account for the cost of guaranteed loans as authorized by paragraphs (1) through (35) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), including the cost of carrying out sections 326, 327, and 328 of this Act; 
(G) $3,500,000,000 under the heading Small Business Administration—Business Loans Program Account, CARES Act  for carrying out section 325 of this Act; and (H) $15,000,000,000 under the heading Small Business Administration—Shuttered Venue Operators to carry out section 324 of this Act.
(2)Modification of set-asides
(A)In generalNotwithstanding paragraph (1)(A), if the Administrator makes the determination described in subparagraph (B) of this paragraph, the Administrator may reduce the amount of any allocation under paragraph (1)(A) to be such amount as the Administrator may determine necessary. (B)Requirements for determinationThe determination described in this subparagraph is a determination by the Administrator that—
(i)is not made earlier than 25 days after the date of enactment of this Act; (ii)it is not reasonably expected that a type of entity described in paragraph (1)(A) will make, or receive, as applicable, the minimum amount of loans necessary to meet the applicable allocation under paragraph(1)(A); and
(iii)it is reasonably expected that the total amount of loans guaranteed under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended and added by this Act, will equal substantially all of the amount permitted by available funds by March 31, 2021.  (3)Appropriations for the Office of Inspector General (A)In generalEffective on the date of enactment of this Act, the remaining unobligated balances of funds from amounts made available for Small Business Administration—Office of Inspector General under section 1107(a)(3) of the CARES Act (15 U.S.C. 9006(a)(3)), are hereby rescinded.
(B)Funding
(i)In generalThere is appropriated, for an additional amount, for the fiscal year ending September 30, 2021, out of amounts in the Treasury not otherwise appropriated, an amount equal to the amount rescinded under subparagraph (A), to remain available until expended, under the heading Small Business Administration—Office of Inspector General. (ii)Use of fundsThe amounts made available under clause (i) shall be available for the same purposes, in addition to other funds as may be available for such purposes, and under the same authorities as the amounts made available under section 1107(a)(3) of the CARES Act (15 U.S.C. 9006(a)(3)). 
324.Grants for shuttered venue operators
(a)DefinitionsIn this section: (1)Eligible person or entity (A)In generalThe term eligible person or entity means a live venue operator or promoter, theatrical producer, or live performing arts organization operator, a relevant museum operator, a motion picture theatre operator, or a talent representative that meets the following requirements:
(i)The live venue operator or promoter, theatrical producer, or live performing arts organization operator, the relevant museum operator, the motion picture theatre operator, or the talent representative—  (I)was fully operational as a live venue operator or promoter, theatrical producer, or live performing arts organization operator, a relevant museum operator, a motion picture theatre operator, or a talent representative on February 29, 2020; and
(II)has gross earned revenue during the first, second, third, or, only with respect to an application submitted on or after January 1, 2021, fourth quarter in 2020 that demonstrates not less than a 25 percent reduction from the gross earned revenue of the live venue operator or promoter, theatrical producer, or live performing arts organization operator, the relevant museum operator, the motion picture theatre operator, or the talent representative during the same quarter in 2019.  (ii)As of the date of the grant under this section—
(I)the live venue operator or promoter, theatrical producer, or live performing arts organization operator is or intends to resume organizing, promoting, producing, managing, or hosting future live events described in paragraph (3)(A)(i); (II)the motion picture theatre operator is open or intends to reopen for the primary purpose of public exhibition of motion pictures;
(III)the relevant museum operator is open or intends to reopen; or (IV)the talent representative is representing or managing artists and entertainers.
(iii)The venues at which the live venue operator or promoter, theatrical producer, or live performing arts organization operator promotes, produces, manages, or hosts events described in paragraph (3)(A)(i) or the artists and entertainers represented or managed by the talent representative perform have the following characteristics: (I)A defined performance and audience space.
(II)Mixing equipment, a public address system, and a lighting rig. (III)Engages 1 or more individuals to carry out not less than 2 of the following roles:
(aa)A sound engineer. (bb)A booker.
(cc)A promoter. (dd)A stage manager.
(ee)Security personnel. (ff)A box office manager.
(IV)There is a paid ticket or cover charge to attend most performances and artists are paid fairly and do not play for free or solely for tips, except for fundraisers or similar charitable events. (V)For a venue owned or operated by a nonprofit entity that produces free events, the events are produced and managed primarily by paid employees, not by volunteers.
(VI)Performances are marketed through listings in printed or electronic publications, on websites, by mass email, or on social media. (iv)A motion picture theatre or motion picture theatres operated by the motion picture theatre operator have the following characteristics:
(I)At least 1 auditorium that includes a motion picture screen and fixed audience seating. (II)A projection booth or space containing not less than 1 motion picture projector.
(III)A paid ticket charge to attend exhibition of motion pictures. (IV)Motion picture exhibitions are marketed through showtime listings in printed or electronic publications, on websites, by mass mail, or on social media.
(v)The relevant museum or relevant museums for which the relevant museum operator is seeking a grant under this section have the following characteristics: (I)Serving as a relevant museum as its principal business activity.
(II)Indoor exhibition spaces that are a component of the principal business activity and which have been subjected to pandemic-related occupancy restrictions.  (III)At least 1 auditorium, theater, or performance or lecture hall with fixed audience seating and regular programming.
(vi)
(I)The live venue operator or promoter, theatrical producer, or live performing arts organization operator, the relevant museum operator, the motion picture theatre operator, or the talent representative does not have, or is not majority owned or controlled by an entity with, any of the following characteristics: (aa)Being an issuer, the securities of which are listed on a national securities exchange.
(bb)Receiving more than 10 percent of gross revenue from Federal funding during 2019, excluding amounts received by the live venue operator or promoter, theatrical producer, or live performing arts organization operator, the relevant museum operator, the motion picture theatre operator, or the talent representative under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).  (II)The live venue operator or promoter, theatrical producer, or live performing arts organization operator, the relevant museum operator, the motion picture theatre operator, or the talent representative does not have, or is not majority owned or controlled by an entity with, more than 2 of the following characteristics:
(aa)Owning or operating venues, relevant museums, motion picture theatres, or talent agencies or talent management companies in more than 1 country. (bb)Owning or operating venues, relevant museums, motion picture theatres, or talent agencies or talent management companies in more than 10 States.
(cc)Employing more than 500 employees as of February 29, 2020, determined on a full-time equivalent basis in accordance with subparagraph (C). (III)The live venue operator or promoter, theatrical producer, or live performing arts organization operator, the relevant museum operator, the motion picture theatre operator, or the talent representative has not received, on or after the date of enactment of this Act, a loan guaranteed under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended and added by this division. 
(IV)For purposes of applying the characteristics described in subclauses (I), (II), and (III) to an entity owned by a State or a political subdivision of a State, the relevant entity—  (aa)shall be the live venue operator or promoter, theatrical producer, or live performing arts organization operator, the relevant museum operator, the motion picture theatre operator, or the talent representative; and 
(bb)shall not include entities of the State or political subdivision other than the live venue operator or promoter, theatrical producer, or live performing arts organization operator, the relevant museum operator, the motion picture theatre operator, or the talent representative.  (B)ExclusionThe term eligible person or entity shall not include a live venue operator or promoter, theatrical producer, or live performing arts organization operator, a relevant museum operator, a motion picture theatre operator, or a talent representative that— 
(i)presents live performances of a prurient sexual nature; or  (ii)derives, directly or indirectly, more than de minimis gross revenue through the sale of products or services, or the presentation of any depictions or displays, of a prurient sexual nature. 
(C)Calculation of full-time employeesFor purposes of determining the number of full-time equivalent employees under subparagraph (A)(vi)(II)(cc) of this paragraph and under paragraph (2)(E)— (i)any employee working not fewer than 30 hours per week shall be considered a full-time employee; and
(ii)any employee working not fewer than 10 hours and fewer than 30 hours per week shall be counted as one-half of a full-time employee.  (D)Multiple business entitiesEach business entity of an eligible person or entity that also meets the requirements under subparagraph (A) and that is not described in subparagraph (B) shall be treated by the Administrator as an independent, non-affiliated entity for the purposes of this section.
(2)Exchange; issuer; securityThe terms exchange, issuer, and security have the meanings given those terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)). (3)Live venue operator or promoter, theatrical producer, or live performing arts organization operatorThe term live venue operator or promoter, theatrical producer, or live performing arts organization operator—
(A)means— (i)an individual or entity—
(I)that, as a principal business activity, organizes, promotes, produces, manages, or hosts live concerts, comedy shows, theatrical productions, or other events by performing artists for which— (aa)a cover charge through ticketing or front door entrance fee is applied; and
(bb)performers are paid in an amount that is based on a percentage of sales, a guarantee (in writing or standard contract), or another mutually beneficial formal agreement; and (II)for which not less than 70 percent of the earned revenue of the individual or entity is generated through, to the extent related to a live event described in subclause (I), cover charges or ticket sales, production fees or production reimbursements, nonprofit educational initiatives, or the sale of event beverages, food, or merchandise; or
(ii)an individual or entity that, as a principal business activity, makes available for purchase by the public an average of not less than 60 days before the date of the event tickets to events— (I)described in clause (i)(I); and
(II)for which performers are paid in an amount that is based on a percentage of sales, a guarantee (in writing or standard contract), or another mutually beneficial formal agreement; and (B)includes an individual or entity described in subparagraph (A) that—
(i)operates for profit;  (ii)is a nonprofit organization;
(iii)is government-owned; or (iv)is a corporation, limited liability company, or partnership or operated as a sole proprietorship.
(4)Motion picture theatre operatorThe term motion picture theatre operator means an individual or entity that— (A)as the principal business activity of the individual or entity, owns or operates at least 1 place of public accommodation for the purpose of motion picture exhibition for a fee; and
(B)includes an individual or entity described in subparagraph (A) that— (i)operates for profit; 
(ii)is a nonprofit organization; (iii)is government-owned; or
(iv)is a corporation, limited liability company, or partnership or operated as a sole proprietorship. (5)National securities exchangeThe term national securities exchange means an exchange registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).
(6)NonprofitThe term nonprofit, with respect to an organization, means that the organization is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986.  (7)Relevant museumThe term relevant museum— 
(A)has the meaning given the term museum in section 273 of the Museum and Library Services Act (20 U.S.C. 9172); and (B)shall not include any entity that is organized as a for-profit entity.
(8)Seasonal employerThe term seasonal employer has the meaning given that term in subparagraph (A) of section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act. (9)StateThe term State means—
(A)a State; (B)the District of Columbia;
(C)the Commonwealth of Puerto Rico; and (D)any other territory or possession of the United States.
(10)Talent representativeThe term talent representative— (A)means an agent or manager that—
(i)as not less than 70 percent of the operations of the agent or manager, is engaged in representing or managing artists and entertainers; (ii)books or represents musicians, comedians, actors, or similar performing artists primarily at live events in venues or at festivals; and
(iii)represents performers described in clause (ii) that are paid in an amount that is based on the number of tickets sold, or a similar basis; and (B)includes an agent or manager described in subparagraph (A) that—
(i)operates for profit;  (ii)is a nonprofit organization;
(iii)is government-owned; or (iv)is a corporation, limited liability company, or partnership or operated as a sole proprietorship.
(b)Authority
(1)In general
(A)AdministrationThe Associate Administrator for the Office of Disaster Assistance of the Administration shall coordinate and formulate policies relating to the administration of grants made under this section.  (B)Certification of needAn eligible person or entity applying for a grant under this section shall submit a good faith certification that the uncertainty of current economic conditions makes necessary the grant to support the ongoing operations of the eligible person or entity. 
(2)Initial grants
(A)In generalThe Administrator may make initial grants to eligible persons or entities in accordance with this section. (B)Initial priorities for awarding grants (i)First priority in awarding grantsDuring the initial 14-day period during which the Administrator awards grants under this paragraph, the Administrator shall only award grants to an eligible person or entity with revenue, during the period beginning on April 1, 2020 and ending on December 31, 2020, that is not more than 10 percent of the revenue of the eligible person or entity during the period beginning on April 1, 2019 and ending on December 31, 2019, due to the COVID–19 pandemic.
(ii)Second priority in awarding grantsDuring the 14-day period immediately following the 14-day period described in clause (i), the Administrator shall only award grants to an eligible person or entity with revenue, during the period beginning on April 1, 2020 and ending on December 31, 2020, that is not more than 30 percent of the revenue of the eligible person or entity during the period beginning on April 1, 2019 and ending on December 31, 2019, due to the COVID–19 pandemic.  (iii)Determination of revenueFor purposes of clauses (i) and (ii)— 
(I)any amounts received by an eligible person or entity under the CARES Act (Public Law 116–136; 134 Stat. 281) or an amendment made by the CARES Act shall not be counted as revenue of an eligible person or entity;  (II) the Administrator shall use an accrual method of accounting for determining revenue; and
(III)the Administrator may use alternative methods to establish revenue losses for an eligible person or entity that is a seasonal employer and that would be adversely impacted if January, February, and March are excluded from the calculation of year-over-year revenues. (iv)Limit on use of amounts for priority applicantsThe Administrator may use not more than 80 percent of the amounts appropriated under section 323(d)(1)(H) of this Act to carry out this section to make initial grants under this paragraph to eligible persons or entities described in clause (i) or (ii) of this subparagraph that apply for a grant under this paragraph during the initial 28-day period during which the Administrator awards grants under this paragraph. 
(C)Grants after priority periodsAfter the end of the initial 28-day period during which the Administrator awards grants under this paragraph, the Administrator may award an initial grant to any eligible person or entity.  (D)Limits on number of initial grants to affiliatesNot more than 5 business entities of an eligible person or entity that would be considered affiliates under the affiliation rules of the Administration may receive a grant under this paragraph. 
(E)Set-aside for small employers
(i)In generalSubject to clause (ii), not less than $2,000,000,000 of the total amount of grants made available under this paragraph shall be awarded to eligible persons or entities which employ not more than 50 full-time employees, determined in accordance with subsection (a)(1)(C). (ii)Time limitClause (i) shall not apply on and after the date that is 60 days after the Administrator begins awarding grants under this section and, on and after such date, amounts available for grants under this section may be used for grants under this section to any eligible person or entity. 
(3)Supplemental grants
(A)In generalSubject to subparagraph (B), the Administrator may make a supplemental grant in accordance with this section to an eligible person or entity that receives a grant under paragraph (2) if, as of April 1, 2021, the revenues of the eligible person or entity for the most recent calendar quarter are not more than 30 percent of the revenues of the eligible person or entity for the corresponding calendar quarter during 2019 due to the COVID–19 pandemic. (B)Processing timely initial grant applications firstThe Administrator may not award a supplemental grant under subparagraph (A) until the Administrator has completed processing (including determining whether to award a grant) each application for an initial grant under paragraph (2) that is submitted by an eligible person or entity on or before the date that is 60 days after the date on which the Administrator begins accepting such applications.
(4)CertificationAn eligible person or entity applying for a grant under this section that is an eligible business described in the matter preceding subclause (I) of section 4003(c)(3)(D)(i) of the CARES Act (15 U.S.C. 9042(c)(3)(D)(i)), shall make a good-faith certification described in subclauses (IX) and (X) of such section. (c)Amount (1)Initial grants (A)In generalA grant under subsection (b)(2) shall be in the amount equal to the lesser of—
(i)
(I)for an eligible person or entity that was in operation on January 1, 2019, the amount equal to 45 percent of the gross earned revenue of the eligible person or entity during 2019; or (II)for an eligible person or entity that began operations after January 1, 2019, the amount equal to the product obtained by multiplying—
(aa)the average monthly gross earned revenue for each full month during which the eligible person or entity was in operation during 2019; by (bb)6; or
(ii) $10,000,000. (B)Application to relevant museum operatorsA relevant museum operator may not receive grants under subsection (b)(2) in a total amount that is more than $10,000,000 with respect to all relevant museums operated by the relevant museum operator. 
(2)Supplemental grantsA grant under subsection (b)(3) shall be in the amount equal to 50 percent of the grant received by the eligible person or entity under subsection (b)(2). (3)Overall maximumsThe total amount of grants received under paragraphs (2) and (3) of subsection (b) by an eligible person or entity shall be not more than $10,000,000.
(d)Use of funds
(1)Timing
(A)Expenses incurred
(i)In generalExcept as provided in clause (ii), amounts received under a grant under this section may be used for costs incurred during the period beginning on March 1, 2020, and ending on December 31, 2021. (ii)Extension for supplemental grantsIf an eligible person or entity receives a grant under subsection (b)(3), amounts received under either grant under this section may be used for costs incurred during the period beginning on March 1, 2020, and ending on June 30, 2022.
(B)Expenditure
(i)In generalExcept as provided in clause (ii), an eligible person or entity shall return to the Administrator any amounts received under a grant under this section that are not expended on or before the date that is 1 year after the date of disbursement of the grant. (ii)Extension for supplemental grantsIf an eligible person or entity receives a grant under subsection (b)(3), the eligible person or entity shall return to the Administrator any amounts received under either grant under this section that are not expended on or before the date that is 18 months after the date of disbursement to the eligible person or entity of the grant under subsection (b)(2). 
(2)Allowable expenses
(A)DefinitionsIn this paragraph— (i)the terms covered mortgage obligation, covered rent obligation, covered utility payment, and covered worker protection expenditure have the meanings given those terms in section 7A(a) of the Small Business Act, as redesignated, transferred, and amended by this Act; and
(ii)the term payroll costs has the meaning given that term in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A). (B)ExpensesAn eligible person or entity may use amounts received under a grant under this section for—
(i)payroll costs;  (ii)payments on any covered rent obligation;
(iii)any covered utility payment; (iv)scheduled payments of interest or principal on any covered mortgage obligation (which shall not include any prepayment of principal on a covered mortgage obligation);
(v)scheduled payments of interest or principal on any indebtedness or debt instrument (which shall not include any prepayment of principal) incurred in the ordinary course of business that is a liability of the eligible person or entity and was incurred prior to February 15, 2020;  (vi)covered worker protection expenditures;
(vii)payments made to independent contractors, as reported on Form–1099 MISC, not to exceed a total of $100,000 in annual compensation for any individual employee of an independent contractor; and (viii)other ordinary and necessary business expenses, including—
(I)maintenance expenses; (II)administrative costs, including fees and licensing costs;
(III)State and local taxes and fees; (IV)operating leases in effect as of February 15, 2020;
(V)payments required for insurance on any insurance policy; and (VI)advertising, production transportation, and capital expenditures related to producing a theatrical or live performing arts production, concert, exhibition, or comedy show, except that a grant under this section may not be used primarily for such expenditures.
(3)Prohibited expensesAn eligible person or entity may not use amounts received under a grant under this section— (A)to purchase real estate;
(B)for payments of interest or principal on loans originated after February 15, 2020; (C)to invest or re-lend funds;
(D)for contributions or expenditures to, or on behalf of, any political party, party committee, or candidate for elective office; or (E)for any other use as may be prohibited by the Administrator.
(e)Increased oversight of shuttered venue operator grantsThe Administrator shall increase oversight of eligible persons and entities receiving grants under this section, which may include the following: (1)DocumentationAdditional documentation requirements that are consistent with the eligibility and other requirements under this section, including requiring an eligible person or entity that receives a grant under this section to retain records that document compliance with the requirements for grants under this section—
(A)with respect to employment records, for the 4-year period following receipt of the grant; and (B)with respect to other records, for the 3-year period following receipt of the grant. 
(2)Reviews of useReviews of the use of the grant proceeds by an eligible person or entity to ensure compliance with requirements established under this section and by the Administrator, including that the Administrator may— (A)review and audit grants under this section; and
(B)in the case of fraud or other material noncompliance with respect to a grant under this section— (i)require repayment of misspent funds; or
(ii)pursue legal action to collect funds. (f)Shuttered venue oversight and audit plan (1)In generalNot later than 45 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives an audit plan that details—
(A)the policies and procedures of the Administrator for conducting oversight and audits of grants under this section; and (B)the metrics that the Administrator shall use to determine which grants under this section will be audited pursuant to subsection (e).
(2)ReportsNot later than 60 days after the date of enactment of this Act, and each month thereafter until the date that is 1 year after the date on which all amounts made available under section 323(d)(1)(H) of this Act have been expended, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the oversight and audit activities of the Administrator under this subsection, which shall include— (A)the total number of initial grants approved and disbursed;
(B)the total amount of grants received by each eligible person or entity, including any supplemental grants; (C)the number of active investigations and audits of grants under this section;
(D)the number of completed reviews and audits of grants under this section, including a description of any findings of fraud or other material noncompliance. (E)any substantial changes made to the oversight and audit plan submitted under paragraph (1).
325.Extension of the debt relief program
(a)In generalSection 1112 of the CARES Act (15 U.S.C. 9011) is amended— (1)in subsection (c)—
(A)by striking paragraph (1) and inserting the following:  (1)In generalSubject to the other provisions of this section, the Administrator shall pay the principal, interest, and any associated fees that are owed on a covered loan in a regular servicing status, without regard to the date on which the covered loan is fully disbursed, and subject to availability of funds, as follows:
(A)With respect to a covered loan made before the date of enactment of this Act and not on deferment, the Administrator shall make those payments as follows: (i)The Administrator shall make those payments for the 6-month period beginning with the next payment due on the covered loan.
(ii)In addition to the payments under clause (i)— (I)with respect to a covered loan other than a covered loan described in paragraph (1)(A)(i) or (2) of subsection (a), the Administrator shall make those payments for—
(aa)the 3-month period beginning with the first payment due on the covered loan on or after February 1, 2021; and (bb)an additional 5-month period immediately following the end of the 3-month period provided under item (aa) if the covered loan is made to a borrower that, according to records of the Administration, is assigned a North American Industry Classification System code beginning with 61, 71, 72, 213, 315, 448, 451, 481, 485, 487, 511, 512, 515, 532, or 812; and 
(II)with respect to a covered loan described in paragraph (1)(A)(i) or (2) of subsection (a), the Administrator shall make those payments for the 8-month period beginning with the first payment due on the covered loan on or after February 1, 2021. (B)With respect to a covered loan made before the date of enactment of this Act and on deferment, the Administrator shall make those payments as follows:
(i)The Administrator shall make those payments for the 6-month period beginning with the next payment due on the covered loan after the deferment period. (ii)In addition to the payments under clause (i)—
(I)with respect to a covered loan other than a covered loan described in paragraph (1)(A)(i) or (2) of subsection (a), the Administrator shall make those payments for— (aa)the 3-month period (beginning on or after February 1, 2021) beginning with the later of— 
(AA)the next payment due on the covered loan after the deferment period; or (BB)the first month after the Administrator has completed the payments under clause (i); and
(bb)an additional 5-month period immediately following the end of the 3-month period provided under item (aa) if the covered loan is made to a borrower that, according to records of the Administration, is assigned a North American Industry Classification System code beginning with 61, 71, 72, 213, 315, 448, 451, 481, 485, 487, 511, 512, 515, 532, or 812; and  (II)with respect to a loan described in paragraph (1)(A)(i) or (2) of subsection (a), the 8-month period (beginning on or after February 1, 2021) beginning with the later of—
(aa)the next payment due on the covered loan after the deferment period; or (bb)the first month after the payments under clause (i) are complete.
(C)With respect to a covered loan made during the period beginning on the date of enactment of this Act and ending on the date that is 6 months after such date of enactment, for the 6-month period beginning with the first payment due on the covered loan. (D)With respect to a covered loan approved during the period beginning on February 1, 2021, and ending on September 30, 2021, for the 6-month period beginning with the first payment due on the covered loan.; and
(B)by adding at the end the following:  (4)Limitation (A)In generalNo single monthly payment of principal, interest, and associated fees made by the Administrator under subparagraph (A)(ii), (B)(ii), or (D) of paragraph (1) with respect to a covered loan may be in a total amount that is more than $9,000.
(B)Treatment of additional amounts owedIf, for a month, the total amount of principal, interest, and associated fees that are owed on a covered loan for which the Administration makes payments under paragraph (1) is more than $9,000 the Administrator may require the lender with respect to the covered loan to add the amount by which those costs exceed $9,000 for that month as interest to be paid by the borrower with respect to the covered loan at the end of the loan period. (5)Additional provisions for new loansWith respect to a loan described in paragraph (1)(C)—
(A)the Administrator may further extend the period described in paragraph (1)(C) if there are sufficient funds to continue those payments; and (B)during the underwriting process, a lender of such a loan may consider the payments under this section as part of a comprehensive review to determine the ability to repay over the entire period of maturity of the loan.
(6)EligibilityEligibility for a covered loan to receive such payments of principal, interest, and any associated fees under this subsection shall be based on the date on which the covered loan is approved by the Administration.  (7)Authority to revise extensions (A)In generalThe Administrator shall monitor whether amounts made available to make payments under this subsection are sufficient to make the payments for the periods described in paragraph (1).
(B)PlanIf the Administrator determines under subparagraph (A) that the amounts made available to make payments under this subsection are insufficient, the Administrator shall— (i)develop a plan to proportionally reduce the number of months provided for each period described in paragraph (1), while ensuring all amounts made available to make payments under this subsection are fully expended; and
(ii)before taking action under the plan developed under clause (i), submit to Congress a report regarding the plan, which shall include the data that informs the plan. (8)Additional requirementsWith respect to the payments made under this subsection—
(A)no lender may charge a late fee to a borrower with respect to a covered loan during any period in which the Administrator makes payments with respect to the covered loan under paragraph (1); and (B)the Administrator shall, with respect to a covered loan, make all payments with respect to the covered loan under paragraph (1) not later than the 15th day of the applicable month.
(9)Rule of constructionExcept as provided in paragraph (4), nothing in this subsection may be construed to preclude a borrower from receiving full payments of principal, interest, and any associated fees authorized under this subsection with respect to a covered loan.; (2)by redesignating subsection (f) as subsection (i); and
(3)by inserting after subsection (e) the following:  (f)Eligibility for new loansFor each individual lending program under this section, the Administrator may establish a minimum loan maturity period, taking into consideration the normal underwriting requirements for each such program, with the goal of preventing abuse under the program. 
(g)Limitation on assistanceA borrower may not receive assistance under subsection (c) for more than 1 covered loan of the borrower described in paragraph (1)(C) of that subsection. (h)Reporting and outreach (1)Updated information (A)In generalNot later than 14 days after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, the Administrator shall make publicly available information regarding the modifications to the assistance provided under this section under the amendments made by such Act.
(B)GuidanceNot later than 21 days after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act the Administrator shall issue guidance on implementing the modifications to the assistance provided under this section under the amendments made by such Act. (2)Publication of listNot later than March 1, 2021, the Administrator shall transmit to each lender of a covered loan a list of each borrower of a covered loan that includes the North American Industry Classification System code assigned to the borrower, based on the records of the Administration, to assist the lenders in identifying which borrowers qualify for an extension of payments under subsection (c). 
(3)Education and outreachThe Administrator shall provide education, outreach, and communication to lenders, borrowers, district offices, and resource partners of the Administration in order to ensure full and proper compliance with this section, encourage broad participation with respect to covered loans that have not yet been approved by the Administrator, and help lenders transition borrowers from subsidy payments under this section directly to a deferral when suitable for the borrower. (4)NotificationNot later than 30 days after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, the Administrator shall mail a letter to each borrower of a covered loan that includes—
(A)an overview of assistance provided under this section; (B)the rights of the borrower to receive that assistance; 
(C)how to seek recourse with the Administrator or the lender of the covered loan if the borrower has not received that assistance; and (D)the rights of the borrower to request a loan deferral from a lender, and guidance on how to do successfully transition directly to a loan deferral once subsidy payments under this section are concluded. 
(5)Monthly reportingNot later than the 15th of each month beginning after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, the Administrator shall submit to Congress a report on assistance provided under this section, which shall include— (A)monthly and cumulative data on payments made under this section as of the date of the report, including a breakdown by—
(i)the number of participating borrowers; (ii)the volume of payments made for each type of covered loan; and
(iii)the volume of payments made for covered loans made before the date of enactment of this Act and loans made after such date of enactment; (B)the names of any lenders of covered loans that have not submitted information on the covered loans to the Administrator during the preceding month; and
(C)an update on the education and outreach activities of the Administration carried out under paragraph (3).. (b)Effective date; applicabilityThe amendments made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281). 
326.Modifications to 7(a) loan programs
(a)7(a) loan guarantees
(1)In generalSection 7(a)(2)(A) of the Small Business Act (15 U.S.C. 636(a)(2)(A)) is amended by striking ), such participation by the Administration shall be equal to and all that follows through the period at the end and inserting or the Community Advantage Pilot Program of the Administration), such participation by the Administration shall be equal to 90 percent of the balance of the financing outstanding at the time of disbursement of the loan.. (2)Prospective repealEffective October 1, 2021, section 7(a)(2)(A) of the Small Business Act (15 U.S.C. 636(a)(2)(A)), as amended by paragraph (1), is amended to read as follows:

(A)In generalExcept as provided in subparagraphs (B), (D), (E), and (F), in an agreement to participate in a loan on a deferred basis under this subsection (including a loan made under the Preferred Lenders Program), such participation by the Administration shall be equal to— (i)75 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance exceeds $150,000; or
(ii)85 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance is less than or equal to $150,000.. (b)Express loans (1)Loan amountSection 1102(c)(2) of the CARES Act (Public Law 116–136; 15 U.S.C. 636 note) is amended to read as follows:

(2)Prospective repealEffective on October 1, 2021, section 7(a)(31)(D) of the Small Business Act (15 U.S.C. 636(a)(31)(D)) is amended by striking  $1,000,000 and inserting  $500,000.. (2)Guarantee rates (A)Temporary modificationSection 7(a)(31)(A)(iv) of the Small Business Act (15 U.S.C. 636(a)(31)(A)(iv)) is amended by striking with a guaranty rate of not more than 50 percent. and inserting the following: 
with a guarantee rate— (I)for a loan in an amount less than or equal to $350,000, of not more than 75 percent; and
(II)for a loan in an amount greater than $350,000, of not more than 50 percent.. (B)Prospective repealEffective October 1, 2021, section 7(a)(31)(A)(iv) of the Small Business Act (15 U.S.C. 636(a)(31)(iv)), as amended by subparagraph (A), is amended by striking guarantee rate and all that follows through the period at the end and inserting guarantee rate of not more than 50 percent.. 
327.Temporary fee reductions
(a)Administrative fee waiver
(1)In generalDuring the period beginning on the date of enactment of this Act and ending on September 30, 2021, and to the extent that the cost of such elimination or reduction of fees is offset by appropriations, with respect to each loan guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) (including a recipient of assistance under the Community Advantage Pilot Program of the Administration) for which an application is approved or pending approval on or after the date of enactment of this Act, the Administrator shall— (A)in lieu of the fee otherwise applicable under section 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)), collect no fee or reduce fees to the maximum extent possible; and
(B)in lieu of the fee otherwise applicable under section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)), collect no fee or reduce fees to the maximum extent possible. (2)Application of fee eliminations or reductionsTo the extent that amounts are made available to the Administrator for the purpose of fee eliminations or reductions under paragraph (1), the Administrator shall—
(A)first use any amounts provided to eliminate or reduce fees paid by small business borrowers under clauses (i) through (iii) of section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)), to the maximum extent possible; and (B)then use any amounts provided to eliminate or reduce fees under 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)).
(b)Temporary fee elimination for the 504 loan program
(1)In generalDuring the period beginning on the date of enactment of this Act and ending on September 30, 2021, and to the extent the cost of such elimination in fees is offset by appropriations, with respect to each project or loan guaranteed by the Administrator pursuant to title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) for which an application is approved or pending approval on or after the date of enactment of this Act— (A)the Administrator shall, in lieu of the fee otherwise applicable under section 503(d)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 697(d)(2)), collect no fee; and
(B)a development company shall, in lieu of the processing fee under section 120.971(a)(1) of title 13, Code of Federal Regulations (relating to fees paid by borrowers), or any successor regulation, collect no fee. (2)Reimbursement for waived fees (A)In generalTo the extent that the cost of such payments is offset by appropriations, the Administrator shall reimburse each development company that does not collect a processing fee pursuant to paragraph (1)(B).
(B)AmountThe payment to a development company under clause (i) shall be in an amount equal to 1.5 percent of the net debenture proceeds for which the development company does not collect a processing fee pursuant to paragraph (1)(B).  328.Low-interest refinancing (a)Low-Interest refinancing under the local development business loan program (1)RepealSection 521(a) of title V of division E of the Consolidated Appropriations Act, 2016 (15 U.S.C. 696 note) is repealed.
(2)RefinancingSection 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) is amended— (A)in subparagraph (B), in the matter preceding clause (i), by striking 50 and inserting 100; and
(B)by adding at the end the following:  (C)Refinancing not involving expansions (i)DefinitionsIn this subparagraph—
(I)the term borrower means a small business concern that submits an application to a development company for financing under this subparagraph; (II)the term eligible fixed asset means tangible property relating to which the Administrator may provide financing under this section; and
(III)the term qualified debt means indebtedness— (aa)that was incurred not less than 6 months before the date of the application for assistance under this subparagraph;
(bb)that is a commercial loan; (cc)the proceeds of which were used to acquire an eligible fixed asset;
(dd)that was incurred for the benefit of the small business concern; and (ee)that is collateralized by eligible fixed assets.
(ii)AuthorityA project that does not involve the expansion of a small business concern may include the refinancing of qualified debt if— (I)the amount of the financing is not more than 90 percent of the value of the collateral for the financing, except that, if the appraised value of the eligible fixed assets serving as collateral for the financing is less than the amount equal to 125 percent of the amount of the financing, the borrower may provide additional cash or other collateral to eliminate any deficiency;
(II)the borrower has been in operation for all of the 2-year period ending on the date the loan application is submitted; and (III)for a financing for which the Administrator determines there will be an additional cost attributable to the refinancing of the qualified debt, the borrower agrees to pay a fee in an amount equal to the anticipated additional cost.
(iii)Financing for business expenses
(I)Financing for business expensesThe Administrator may provide financing to a borrower that receives financing that includes a refinancing of qualified debt under clause (ii), in addition to the refinancing under clause (ii), to be used solely for the payment of business expenses. (II)Application for financingAn application for financing under subclause (I) shall include—
(aa)a specific description of the expenses for which the additional financing is requested; and  (bb)an itemization of the amount of each expense.
(III)Condition on additional financingA borrower may not use any part of the financing under this clause for non-business purposes. (iv)Loans based on jobs (I)Job creation and retention goals (aa)In generalThe Administrator may provide financing under this subparagraph for a borrower that meets the job creation goals under subsection (d) or (e) of section 501.
(bb)Alternate job retention goalThe Administrator may provide financing under this subparagraph to a borrower that does not meet the goals described in item (aa) in an amount that is not more than the product obtained by multiplying the number of employees of the borrower by $75,000. (II)Number of employeesFor purposes of subclause (I), the number of employees of a borrower is equal to the sum of—
(aa)the number of full-time employees of the borrower on the date on which the borrower applies for a loan under this subparagraph; and  (bb)the product obtained by multiplying—
(AA)the number of part-time employees of the borrower on the date on which the borrower applies for a loan under this subparagraph, by (BB)the quotient obtained by dividing the average number of hours each part time employee of the borrower works each week by 40.
(v)Total amount of loansThe Administrator may provide not more than a total of $7,500,000,000 of financing under this subparagraph for each fiscal year.. (b)Express loan authority for accredited lenders (1)In generalSection 507 of the Small Business Investment Act of 1958 (15 U.S.C. 697d) is amended by striking subsection (e) and inserting the following:

(e)Express loan authorityA local development company designated as an accredited lender in accordance with subsection (b)— (1)may—
(A)approve, authorize, close, and service covered loans that are funded with proceeds of a debenture issued by the company; and (B)authorize the guarantee of a debenture described in subparagraph (A); and
(2)with respect to a covered loan, shall be subject to final approval as to eligibility of any guarantee by the Administration pursuant to section 503(a), but such final approval shall not include review of decisions by the lender involving creditworthiness, loan closing, or compliance with legal requirements imposed by law or regulation.  (f)DefinitionsIn this section—
(1)the term accredited lender certified company means a certified development company that meets the requirements under subsection (b), including a certified development company that the Administration has designated as an accredited lender under that subsection;  (2)the term covered loan—
(A)means a loan made under section 502 in an amount that is not more than $500,000; and (B)does not include a loan made to a borrower that is in an industry that has a high rate of default, as annually determined by the Administrator and reported in rules of the Administration; and
(3)the term qualified State or local development company has the meaning given the term in section 503(e).. (2)Prospective repealEffective on September 30, 2023, section 507 of the Small Business Investment Act of 1958 (15 U.S.C. 697d), as amended by paragraph (1), is amended by striking subsections (e) and (f) and inserting the following:

(e)DefinitionIn this section, the term qualified State or local development company has the meaning given the term in section 503(e).. (c)Refinancing Senior Project DebtDuring the 1-year period beginning on the date of enactment of this Act, a development company described in title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) is authorized to allow the refinancing of a senior loan on an existing project in an amount that, when combined with the outstanding balance on the development company loan, is not more than 90 percent of the total loan to value. Proceeds of such refinancing can be used to support business operating expenses.
329.Recovery assistance under the microloan program
(a)Loans to intermediaries
(1)In generalSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended— (A)in paragraph (3)(C)—
(i)by striking and $6,000,000 and inserting  $10,000,000 (in the aggregate); and (ii)by inserting before the period at the end the following: , and $4,500,000 in any of those remaining years;
(B)in paragraph (4)— (i)in subparagraph (A), by striking subparagraph (C) each place that term appears and inserting subparagraphs (C) and (G);
(ii)in subparagraph (C), by amending clause (i) to read as follows:  (i)In generalIn addition to grants made under subparagraph (A) or (G), each intermediary shall be eligible to receive a grant equal to 5 percent of the total outstanding balance of loans made to the intermediary under this subsection if—
(I)the intermediary provides not less than 25 percent of its loans to small business concerns located in or owned by 1 or more residents of an economically distressed area; or (II)the intermediary has a portfolio of loans made under this subsection—
(aa)that averages not more than $10,000 during the period of the intermediary’s participation in the program; or (bb)of which not less than 25 percent is serving rural areas during the period of the intermediary’s participation in the program.; and
(iii)by adding at the end the following:  (G)Grant amounts based on appropriationsIn any fiscal year in which the amount appropriated to make grants under subparagraph (A) is sufficient to provide to each intermediary that receives a loan under paragraph (1)(B)(i) a grant of not less than 25 percent of the total outstanding balance of loans made to the intermediary under this subsection, the Administration shall make a grant under subparagraph (A) to each intermediary of not less than 25 percent and not more than 30 percent of that total outstanding balance for the intermediary.; and
(C)in paragraph (11)— (i)in subparagraph (C)(ii), by striking all after the semicolon and inserting and; and
(ii)by striking all after subparagraph (C) and inserting the following:  (D)the term economically distressed area, as used in paragraph (4), means a county or equivalent division of local government of a State in which the small business concern is located, in which, according to the most recent data available from the Bureau of the Census, Department of Commerce, not less than 40 percent of residents have an annual income that is at or below the poverty level..
(2)Prospective amendmentEffective on October 1, 2021, section 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)), as amended by paragraph (1)(A), is amended— (A)by striking  $10,000,000 and by inserting  $7,000,000; and
(B)by striking  $4,500,000 and inserting  $3,000,000. (b)Temporary waiver of technical assistance grants matching requirements and flexibility on pre- and post-Loan assistanceDuring the period beginning on the date of enactment of this Act and ending on September 30, 2021, the Administration shall waive—
(1)the requirement to contribute non-Federal funds under section 7(m)(4)(B) of the Small Business Act (15 U.S.C. 636(m)(4)(B)); and (2)the limitation on amounts allowed to be expended to provide information and technical assistance under clause (i) of section 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) and enter into third party contracts for the provision of technical assistance under clause (ii) of such section 7(m)(4)(E).
(c)Temporary duration of loans to borrowers
(1)In generalDuring the period beginning on the date of enactment of this Act and ending on September 30, 2021, the duration of a loan made by an eligible intermediary under section 7(m) of the Small Business Act (15 U.S.C. 636(m))— (A)to an existing borrower may be extended to not more than 8 years; and
(B)to a new borrower may be not more than 8 years. (2)ReversionOn and after October 1, 2021, the duration of a loan made by an eligible intermediary to a borrower under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) shall be 7 years or such other amount established by the Administrator.
(d)FundingSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended by adding at the end the following:  (h)Microloan programFor each of fiscal years 2021 through 2025, the Administration is authorized to make—
(1) $80,000,000 in technical assistance grants, as provided in section 7(m); and (2) $110,000,000 in direct loans, as provided in section 7(m)..
(e)Authorization of appropriationsIn addition to amounts provided under the Consolidated Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2317) for the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) and amounts provided for fiscal year 2021 for that program, there is authorized to be appropriated for fiscal year 2021, to remain available until expended— (1) $50,000,000 to provide technical assistance grants under such section 7(m); and
(2) $7,000,000 to provide direct loans under such section 7(m).  330.Extension of participation in 8(a) program (a)In generalThe Administrator shall ensure that a small business concern participating in the program established under section 8(a) of the Small Business Act (15 U.S.C. 637(a)) on or before September 9, 2020, may elect to extend such participation by a period of 1 year, regardless of whether the small business concern previously elected to suspend participation in the program pursuant to guidance of the Administrator.
(b)Emergency rulemaking authorityNot later than 15 days after the date of enactment of this Act, the Administrator shall issue regulations to carry out this section without regard to the notice requirements under section 553(b) of title 5, United States Code. 331.Targeted EIDL advance for small business continuity, adaptation, and resiliency (a)DefinitionsIn this section:
(1)Agricultural enterpriseThe term agricultural enterprise has the meaning given the term in section 18(b) of the Small Business Act (15 U.S.C. 647(b)). (2)Covered entityThe term covered entity— 
(A)means an eligible entity that—  (i)applies for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) during the covered period, including before the date of enactment of this Act;
(ii)is located in a low-income community;  (iii)has suffered an economic loss of greater than 30 percent; and
(iv)employs not more than 300 employees; and (B)except with respect to an entity included under section 123.300(c) of title 13, Code of Federal Regulations, or any successor regulation, does not include an agricultural enterprise.
(3)Covered periodThe term covered period has the meaning given the term in section 1110(a)(1) of the CARES Act (15 U.S.C. 9009(a)(1)), as amended by section 332 of this Act. (4)Economic lossThe term economic loss means, with respect to a covered entity— 
(A)the amount by which the gross receipts of the covered entity declined during an 8-week period between March 2, 2020, and December 31, 2021, relative to a comparable 8-week period immediately preceding March 2, 2020, or during 2019; or (B)if the covered entity is a seasonal business concern, such other amount determined appropriate by the Administrator.
(5)Eligible entityThe term eligible entity means an entity that, during the covered period, is eligible for a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), as described in section 1110(b) of the CARES Act (15 U.S.C. 9009(b)).  (6)Low-income communityThe term low-income community has the meaning given the term in section 45D(e) of the Internal Revenue Code of 1986.
(b)Entitlement to full amount
(1)In generalSubject to paragraph (2), a covered entity, after submitting a request to the Administrator that the Administrator verifies under subsection (c), shall receive a total of $10,000 under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)), without regard to whether— (A)the applicable loan for which the covered entity applies or applied under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is or was approved;
(B)the covered entity accepts or accepted the offer of the Administrator with respect to an approved loan described in subparagraph (A); or (C)the covered entity has previously received a loan under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).
(2)Effect of previously received amounts
(A)In generalWith respect to a covered entity that received an emergency grant under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)) before the date of enactment of this Act, the amount of the payment that the covered entity shall receive under this subsection (after satisfaction of the procedures required under subparagraph (B)) shall be the difference between $10,000 and the amount of that previously received grant.  (B)ProceduresIf the Administrator receives a request under paragraph (1) from a covered entity described in subparagraph (A) of this paragraph, the Administrator shall, not later than 21 days after the date on which the Administrator receives the request—
(i)perform the verification required under subsection (c);  (ii)if the Administrator, under subsection (c), verifies that the entity is a covered entity, provide to the covered entity a payment in the amount described in subparagraph (A); and
(iii)with respect to a covered entity that the Administrator determines is not entitled to a payment under this section, provide the covered entity with a notification explaining why the Administrator reached that determination. (C)Rule of constructionNothing in this paragraph may be construed to require any entity that received an emergency grant under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)) before the date of enactment of this Act to repay any amount of that grant.
(c)VerificationIn carrying out this section, the Administrator shall require any information, including any tax records, from an entity submitting a request under subsection (b) that the Administrator determines to be necessary to verify that the entity is a covered entity, without regard to whether the entity has previously submitted such information to the Administrator.  (d)Order of processingThe Administrator shall process and approve requests for payments under subsection (b) in the order that the Administrator receives the requests, except that the Administrator shall give— 
(1)first priority to covered entities described in subsection (b)(2)(A); and (2)second priority to covered entities that have not received emergency grants under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)), as of the date on which the Administrator receives such a request, because of the unavailability of funding to carry out such section 1110(e).
(e)ApplicabilityIn addition to any other restriction imposed under this section, any eligibility restriction applicable to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), including any restriction under section 123.300 or 123.301 of title 13, Code of Federal Regulations, or any successor regulation, shall apply with respect to funding provided under this section. (f)Notification requiredThe Administrator shall provide notice to each of the following entities stating that the entity may be eligible for a payment under this section if the entity satisfies the requirements under clauses (ii), (iii), and (iv) of subsection (a)(2)(A):
(1)Each entity that received an emergency grant under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)) before the date of enactment of this Act. (2)Each entity that, before the date of enactment of this Act— 
(A)applied for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)); and (B)did not receive an emergency grant under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)) because of the unavailability of funding to carry out such section 1110(e).
(g)AdministrationIn carrying out this section, the Administrator may rely on loan officers and other personnel of the Office of Disaster Assistance of the Administration and other resources of the Administration, including contractors of the Administration.  (h)Authorization of appropriationsThere are authorized to be appropriated to the Administrator $20,000,000,000 to carry out this section—
(1)which shall remain available through December 31, 2021; and (2)of which $20,000,000 is authorized to be appropriated to the Inspector General of the Administration to prevent waste, fraud, and abuse with respect to funding provided under this section.
332.Emergency EIDL grantsSection 1110 of the CARES Act (15 U.S.C. 9009) is amended— (1)in subsection (a)(1), by striking December 31, 2020 and inserting December 31, 2021; 
(2)in subsection (d), by striking paragraphs (1) and (2) and inserting the following:  (1)approve an applicant— 
(A)based solely on the credit score of the applicant; or  (B)by using alternative appropriate methods to determine an applicant’s ability to repay; and
(2)use information from the Department of the Treasury to confirm that— (A)an applicant is eligible to receive such a loan; or
(B)the information contained in an application for such a loan is accurate.; and (3)in subsection (e)—
(A)in paragraph (1)— (i)by striking During the covered period and inserting the following:

(A)AdvancesDuring the covered period; (ii)in subparagraph (A), as so designated, by striking within 3 days after the Administrator receives an application from such applicant; and
(iii)by adding at the end the following:  (B)TimingWith respect to each request submitted to the Administrator under subparagraph (A), the Administrator shall, not later than 21 days after the date on which the Administrator receives the request—
(i)verify whether the entity is an entity that is eligible for a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) during the covered period, as described in subsection (b);  (ii)if the Administrator, under clause (i), verifies that the entity submitting the request is an entity that is eligible, as described in that clause, provide the advance requested by the entity; and
(iii)with respect to an entity that the Administrator determines is not entitled to receive an advance under this subsection, provide the entity with a notification explaining why the Administrator reached that determination.; (B)in paragraph (7), by striking  $20,000,000,000 and inserting  $40,000,000,000; and
(C)in paragraph (8), by striking December 31, 2020 and inserting December 31, 2021.  333.Repeal of EIDL Advance Deduction (a)DefinitionsIn this section— 
(1)the term covered entity means an entity that receives an advance under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)), including an entity that received such an advance before the date of enactment of this Act; and (2)the term covered period has the meaning given the term in section 1110(a)(1) of the CARES Act (15 U.S.C. 9009(a)(1)), as amended by section 332 of this Act.
(b)Sense of CongressIt is the sense of Congress that borrowers of loans made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 during the covered period should be made whole, without regard to whether those borrowers are eligible for forgiveness with respect to those loans. (c)RepealSection 1110(e)(6) of the CARES Act (15 U.S.C. 9009(e)(6)) is repealed.
(d)Effective date; applicabilityThe amendment made by subsection (c) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281). (e)Rulemaking (1)In generalNot later than 15 days after the date of enactment of this Act, the Administrator shall issue rules that ensure the equal treatment of all covered entities with respect to the amendment made by subsection (c), which shall include consideration of covered entities that, before the date of enactment of this Act, completed the loan forgiveness process described in section 1110(e)(6) of the CARES Act (15 U.S.C. 9009(e)(6)), as in effect before that date of enactment.
(2)Notice and comment The notice and comment requirements under section 553 of title 5, United States Code, shall not apply with respect to the rules issued under paragraph (1). 334.Flexibility in deferral of payments of 7(a) loansSection 7(a)(7) of the Small Business Act (15 U.S.C. 636(a)(7)) is amended—
(1)by striking The Administration and inserting (A) In general.—The Administrator; (2)in subparagraph (A), as so designated, by inserting and interest after principal; and
(3)by adding at the end the following:  (B)Deferral requirementsWith respect to a deferral provided under this paragraph, the Administrator may allow lenders under this subsection—
(i)to provide full payment deferment relief (including payment of principal and interest) for a period of not more than 1 year; and (ii)to provide an additional deferment period if the borrower provides documentation justifying such additional deferment. 
(C)Secondary market
(i)In generalExcept as provided in clause (ii), if an investor declines to approve a deferral or additional deferment requested by a lender under subparagraph (B), the Administrator shall exercise the authority to purchase the loan so that the borrower may receive full payment deferment relief (including payment of principal and interest) or an additional deferment as described in subparagraph (B). (ii)ExceptionIf, in a fiscal year, the Administrator determines that the cost of implementing clause (i) is greater than zero, the Administrator shall not implement that clause..
335.Documentation required for certain eligible recipients
(a)In generalSection 7(a)(36)(D)(ii)(II) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(ii)(II)) is amended by striking as is necessary and all that follows through the period at the end and inserting as determined necessary by the Administrator and the Secretary, to establish the applicant as eligible.. (b)Effective date; applicabilityThe amendment made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.
336.Election of 12-week period by seasonal employers
(a)In generalSection 7(a)(36)(E)(i)(I)(aa)(AA) of the Small Business Act (15 U.S.C. 636(a)(36)(E)(i)(I)(aa)(AA)) is amended by striking , in the case of an applicant and all that follows through June 30, 2019 and inserting the following: an applicant that is a seasonal employer shall use the average total monthly payments for payroll for any 12-week period selected by the seasonal employer between February 15, 2019, and February 15, 2020.  (b)Effective date; applicability (1)In generalExcept as provided in paragraph (2), the amendment made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan. 
(2)Exclusion of loans already forgivenThe amendment made by subsection (a) shall not apply to a loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) for which the borrower received forgiveness before the date of enactment of this Act under section 1106 of the CARES Act, as in effect on the day before such date of enactment. 337.Inclusion of certain refinancing in nonrecourse requirements (a)In generalSection 7(a)(36)(F)(v) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(v)) is amended by striking clause (i) and inserting clause (i) or (iv). 
(b)Effective date; applicabilityThe amendment made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.  338.Application of certain terms through life of covered loan (a)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—
(1)in subparagraph (H), in the matter preceding clause (i), by striking During the covered period, with and inserting With; (2)in subparagraph (J), in the matter preceding clause (i), by striking During the covered period, with and inserting With; and
(3)in subparagraph (M)— (A)in clause (ii), in the matter preceding subclause (I), by striking During the covered period, the and inserting The; and
(B)in clause (iii), by striking During the covered period, with and inserting With.  (b)Effective date; applicabilityThe amendments made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan. 
339.Interest calculation on covered loans
(a)DefinitionsIn this section, the terms covered loan and eligible recipient have the meanings given the terms in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)).  (b)CalculationSection 7(a)(36)(L) of the Small Business Act (15 U.S.C. 636(a)(36)(L)) is amended by inserting , calculated on a non-compounding, non-adjustable basis after 4 percent. 
(c)ApplicabilityThe amendment made by subsection (b) may apply with respect to a covered loan made before the date of enactment of this Act, upon the agreement of the lender and the eligible recipient with respect to the covered loan. 340.Reimbursement for processing (a)ReimbursementSection 7(a)(36)(P) of the Small Business Act (15 U.S.C. 636(a)(36)(P)) is amended—
(1)by amending clause (i) to read as follows:  (i)In generalThe Administrator shall reimburse a lender authorized to make a covered loan as follows:
(I)With respect to a covered loan made during the period beginning on the date of enactment of this paragraph and ending on the day before the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, the Administrator shall reimburse such a lender at a rate, based on the balance of the financing outstanding at the time of disbursement of the covered loan, of— (aa)5 percent for loans of not more than $350,000;
(bb)3 percent for loans of more than $350,000 and less than $2,000,000; and (cc)1 percent for loans of not less than $2,000,000.
(II)With respect to a covered loan made on or after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, the Administrator shall reimburse such a lender— (aa)for a covered loan of not more than $50,000, in an amount equal to the lesser of—
(AA)50 percent of the balance of the financing outstanding at the time of disbursement of the covered loan; or (BB) $2,500; and
(bb)at a rate, based on the balance of the financing outstanding at the time of disbursement of the covered loan, of— (AA)5 percent for a covered loan of more than $50,000 and not more than $350,000;
(BB)3 percent for a covered loan of more than $350,000 and less than $2,000,000; and (CC)1 percent for a covered loan of not less than $2,000,000.; and
(2)by amending clause (iii) to read as follows:  (iii)TimingA reimbursement described in clause (i) shall be made not later than 5 days after the reported disbursement of the covered loan and may not be required to be repaid by a lender unless the lender is found guilty of an act of fraud in connection with the covered loan..
(b)Fee limits
(1)In generalSection 7(a)(36)(P)(ii) of the Small Business Act (15 U.S.C. 636(a)(36)(P)(ii)) is amended by adding at the end the following: If an eligible recipient has knowingly retained an agent, such fees shall be paid by the eligible recipient and may not be paid out of the proceeds of a covered loan. A lender shall only be responsible for paying fees to an agent for services for which the lender directly contracts with the agent.. (2)Effective date; applicabilityThe amendment made by paragraph (1) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan. 
341.Duplication requirements for economic injury disaster loan recipientsSection 7(a)(36)(Q) of the Small Business Act (15 U.S.C. 636(a)(36)(Q)) is amended by striking during the period beginning on January 31, 2020, and ending on the date on which covered loans are made available. 342.Prohibition of eligibility for publicly-traded companiesSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—
(1)in subparagraph (A), as amended by section 318 of this Act, by adding at the end the following:  (xvi)the terms exchange, issuer, and security have the meanings given those terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).; and
(2)in subparagraph (D), as amended by section 318 of this Act by adding at the end the following:  (viii)Ineligibility of publicly-traded entitiesNotwithstanding any other provision of this paragraph, on and after the date of enactment of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, an entity that is an issuer, the securities of which are listed on an exchange registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f), shall be ineligible to receive a covered loan under this paragraph..
343.Covered period for new paragraph (36) loans
(a)In generalSection 7(a)(36)(A)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(iii)) is amended by striking December 31, 2020 and inserting March 31, 2021. (b)Effective date; applicabilityThe amendment made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan. 
344.Applicable periods for prorationSection 7(a)(36)(A)(viii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(viii)) is amended— (1)in subclause (I)(bb), by striking in 1 year, as prorated for the covered period and inserting on an annualized basis, as prorated for the period during which the payments are made or the obligation to make the payments is incurred; and
(2)in subclause (II)— (A)in item (aa), by striking an annual salary of $100,000, as prorated for the covered period and inserting  $100,000 on an annualized basis, as prorated for the period during which the compensation is paid or the obligation to pay the compensation is incurred; and
(B)in item (bb), by striking covered and inserting applicable. 345.Extension of waiver of matching funds requirement under the women's business center program (a)In generalSection 1105 of the CARES Act (15 U.S.C. 9004) is amended by striking the 3-month period beginning on the date of enactment of this Act and inserting the period beginning on the date of enactment of this Act and ending on June 30, 2021.
(b)Effective date; applicabilityThe amendment made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281).  346.Clarification of use of CARES Act funds for small business development centers (a)In generalSection 1103(b)(3)(A) of the CARES Act (15 U.S.C. 9002(b)(3)(A)) is amended—
(1)by striking The Administration and inserting the following:  (i)In generalThe Administration; and
(2)by adding at the end the following:  (ii)Clarification of useAwards made under clause (i) shall be in addition to, and separate from, any amounts appropriated to make grants under section 21(a) of the Small Business Act (15 U.S.C. 648(a)) and such an award may be used to complement and support such a grant, except that priority with respect to the receipt of that assistance shall be given to small business development centers that have been affected by issues described in paragraph (2)..
(b)Effective date; applicabilityThe amendments made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281).  347.GAO reportNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report regarding the use by the Administration of funds made available to the Administration through supplemental appropriations in fiscal year 2020, the purpose of which was for administrative expenses. 
348.Effective date; applicabilityExcept as otherwise provided in this Act, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act and apply to loans and grants made on or after the date of enactment of this Act. IVTransportation AAirline Worker Support Extension 401.DefinitionsUnless otherwise specified, the definitions in section 40102(a) of title 49, United States Code, shall apply to this subtitle, except that in this subtitle—
(1)the term catering functions means preparation, assembly, or both, of food, beverages, provisions and related supplies for delivery, and the delivery of such items, directly to aircraft or to a location on or near airport property for subsequent delivery to aircraft; (2)the term contractor means—
(A)a person that performs, under contract with a passenger air carrier conducting operations under part 121 of title 14, Code of Federal Regulations— (i)catering functions; or
(ii)functions on the property of an airport that are directly related to the air transportation of persons, property, or mail, including, but not limited to, the loading and unloading of property on aircraft, assistance to passengers under part 382 of title 14, Code of Federal Regulations, security, airport ticketing and check-in functions, ground-handling of aircraft, or aircraft cleaning and sanitization functions and waste removal; or (B)a subcontractor that performs such functions; 
(3)the term employee means an individual, other than a corporate officer, who is employed by an air carrier or a contractor; (4)the term recall means the dispatch of a notice by a passenger air carrier or a contractor, via mail, courier, or electronic mail, to an involuntarily furloughed employee notifying the employee that—
(A)the employee must, within a specified period of time, elect either— (i)to return to employment or bypass return to employment, in accordance with an applicable collective bargaining agreement or, in the absence of a collective bargaining agreement, company policy; or
(ii)to permanently separate from employment with the passenger air carrier or contractor; and (B)failure to respond within such time period specified shall be considered an election under subparagraph (A)(ii); 
(5)the term returning employee means an involuntarily furloughed employee who has elected to return to employment pursuant to a recall notice; and (6)the term Secretary means the Secretary of the Treasury.
402.Pandemic relief for aviation workers
(a)Financial assistance for employee wages, salaries, and benefitsNotwithstanding any other provision of law, to preserve aviation jobs and compensate air carrier industry workers, the Secretary shall provide financial assistance that shall exclusively be used for the continuation of payment of employee wages, salaries, and benefits to— (1)passenger air carriers, in an aggregate amount up to $15,000,000,000; and
(2)contractors, in an aggregate amount up to $1,000,000,000. (b)Administrative expensesNotwithstanding any other provision of law, the Secretary may use funds made available under section 4112(b) of the CARES Act (15 U.S.C. 9072(b)) for costs and administrative expenses associated with providing financial assistance under this subtitle.
403.Procedures for providing payroll support
(a)Awardable amountsThe Secretary shall provide financial assistance under this subtitle— (1)to a passenger air carrier required to file reports pursuant to part 241 of title 14, Code of Federal Regulations, as of March 27, 2020, in an amount equal to—
(A)the amount such air carrier was approved to receive (without taking into account any pro rata reduction) under section 4113 of the CARES Act (15 U.S.C. 9073); or (B)at the request of such air carrier, or in the event such air carrier did not receive assistance under section 4113 of the CARES Act (15 U.S.C. 9073), the amount of the salaries and benefits reported by the air carrier to the Department of Transportation pursuant to such part 241, for the period from October 1, 2019, through March 31, 2020;
(2)to a passenger air carrier that was not required to transmit reports under such part 241, as of March 27, 2020, in an amount equal to— (A)the amount such air carrier was approved to receive (without taking into account any pro rata reduction) under section 4113 of the CARES Act (15 U.S.C. 9073), plus an additional 15 percent of such amount;
(B)at the request of such air carrier, provided such air carrier received assistance under section 4113 of the CARES Act (15 U.S.C. 9073), the sum of— (i)the amount that such air carrier certifies, using sworn financial statements or other appropriate data, as the amount of total salaries and related fringe benefits that such air carrier incurred and would be required to be reported to the Department of Transportation pursuant to such part 241, if such air carrier was required to transmit such information during the period from April 1, 2019, through September 30, 2019; and
(ii)an additional amount equal to the difference between the amount certified under clause (i) and the amount the air carrier received under section 4113 of the CARES Act (15 U.S.C. 9073); or (C)in the event such air carrier did not receive assistance under section 4113 of the CARES Act (15 U.S.C. 9073), an amount that such an air carrier certifies, using sworn financial statements or other appropriate data, as the amount of total salaries and related fringe benefits that such air carrier incurred and would be required to be reported to the Department of Transportation pursuant to such part 241, if such air carrier was required to transmit such information during the period from October 1, 2019, through March 31, 2020; and
(3)to a contractor in an amount equal to— (A)the amount such contractor was approved to receive (without taking into account any pro rata reduction) under section 4113 of the CARES Act (15 U.S.C. 9073); or
(B)in the event such contractor did not receive assistance under section 4113 of the CARES Act (15 U.S.C. 9073), an amount that the contractor certifies, using sworn financial statements or other appropriate data, as the amount of wages, salaries, benefits, and other compensation that such contractor paid the employees of such contractor during the period from October 1, 2019, through March 31, 2020.  (b)Deadlines and procedures (1)In general (A)Forms; terms and conditionsFinancial assistance provided to a passenger air carrier or contractor under this subtitle shall—
(i)be, to the maximum extent practicable, in the same form and on the same terms and conditions (including requirements for audits and the clawback of any financial assistance provided upon failure by a passenger air carrier or contractor to honor the assurances specified in section 404), as agreed to by the Secretary and the recipient for assistance received under section 4113 of the CARES Act (15 U.S.C. 9073), except if inconsistent with this subtitle; or (ii)in the event such a passenger air carrier or a contractor did not receive assistance under section 4113 of the CARES Act (15 U.S.C. 9073), be, to the maximum extent practicable, in the same form and on the same terms and conditions (including requirements for audits and the clawback of any financial assistance provided upon failure by a passenger air carrier or contractor to honor the assurances specified in section 404), as agreed to by the Secretary and similarly situated recipients of assistance under such section 4113.
(B)ProceduresThe Secretary shall, to the maximum extent practicable, publish streamlined and expedited procedures not later than 5 days after the date of enactment of this subtitle for passenger air carriers and contractors to submit requests for financial assistance under this subtitle. (2)Deadline for immediate payroll assistanceNot later than 10 days after the date of enactment of this subtitle, the Secretary shall make initial payments to passenger air carriers and contractors that submit requests for financial assistance approved by the Secretary.
(3)Subsequent paymentsThe Secretary shall determine an appropriate method for the timely distribution of payments to passenger air carriers and contractors with approved requests for financial assistance from any funds remaining available after providing initial financial assistance payments under paragraph (2). (c)Pro rata reductionsThe Secretary shall have the authority to reduce, on a pro rata basis, the amounts due to passenger air carriers and contractors under subsection (a) in order to address any shortfall in assistance that would otherwise be provided under such subsection.
(d)AuditsThe Inspector General of the Department of the Treasury shall audit certifications made under subsection (a). 404.Required assurances (a)In generalTo be eligible for financial assistance under this subtitle, a passenger air carrier or a contractor shall enter into an agreement with the Secretary, or otherwise certify in such form and manner as the Secretary shall prescribe, that the passenger air carrier or contractor shall—
(1)refrain from conducting involuntary furloughs or reducing pay rates and benefits until— (A)with respect to passenger air carriers, March 31, 2021; or
(B)with respect to contractors, March 31, 2021, or the date on which the contractor expends such financial assistance, whichever is later; (2)ensure that neither the passenger air carrier or contractor nor any affiliate of the passenger air carrier or contractor may, in any transaction, purchase an equity security of the passenger air carrier or contractor or the parent company of the passenger air carrier or contractor that is listed on a national securities exchange through—
(A)with respect to passenger air carriers, March 31, 2022; or (B)with respect to contractors, March 31, 2022, or the date on which the contractor expends such financial assistance, whichever is later; 
(3)ensure that the passenger air carrier or contractor shall not pay dividends, or make other capital distributions, with respect to common stock (or equivalent interest) of the air carrier or contractor through— (A)with respect to passenger air carriers, March 31, 2022; or
(B)with respect to contractors, March 31, 2022, or the date on which the contractor expends such financial assistance, whichever is later; and  (4)meet the requirements of sections 405 and 406.
(b)Recalls of employeesAn agreement or certification under this section shall require a passenger air carrier or contractor to perform the following actions:  (1)In the case of a passenger air carrier or contractor that received financial assistance under title IV of the CARES Act—
(A)recall (as defined in section 401), not later than 72 hours after executing such agreement or certification, any employees involuntarily furloughed by such passenger air carrier or contractor between October 1, 2020, and the date such passenger air carrier or contractor enters into an agreement with the Secretary with respect to financial assistance under this subtitle; (B)compensate returning employees for lost pay and benefits (offset by any amounts received by the employee from a passenger air carrier or contractor as a result of the employee’s furlough, including, but not limited to, furlough pay, severance pay, or separation pay) between—
(i)in the case of a passenger air carrier, December 1, 2020, and the date on which such passenger air carrier enters into an agreement with the Secretary with respect to financial assistance under this subtitle; or (ii)in the case of a contractor, the date of enactment of this subtitle and the date on which such contractor enters into an agreement with the Secretary with respect to financial assistance under this subtitle; and
(C)restore the rights and protections for such returning employees as if such employees had not been involuntarily furloughed. (2)In the case of a passenger air carrier or contractor that did not receive financial assistance under title IV of the CARES Act to—
(A)recall (as defined in section 401), within 72 hours after executing such agreement or certification, any employees involuntarily furloughed by such passenger air carrier or contractor between March 27, 2020, and the date such passenger air carrier or contractor enters into an agreement with the Secretary for financial assistance under this subtitle; (B)compensate returning employees under this paragraph for lost pay and benefits (offset by any amounts received by the employee from a passenger air carrier or contractor as a result of the employee’s furlough, including, but not limited to, furlough pay, severance pay, or separation pay) between—
(i)in the case of a passenger air carrier, December 1, 2020, and the date such passenger air carrier enters into an agreement with the Secretary for financial assistance under this subtitle; or (ii)in the case of a contractor, the date of enactment of this subtitle and the date on which such contractor enters into an agreement with the Secretary with respect to financial assistance under this subtitle; and 
(C)restore the rights and protections for such returning employees as if such employees had not been involuntarily furloughed. 405.Protection of collective bargaining agreements (a)In generalNeither the Secretary, nor any other actor, department, or agency of the Federal Government, shall condition the issuance of financial assistance under this subtitle on a passenger air carrier’s or contractor’s implementation of measures to enter into negotiations with the certified bargaining representative of a craft or class of employees of the passenger air carrier or contractor under the Railway Labor Act (45 U.S.C. 151 et seq.) or the National Labor Relations Act (29 U.S.C. 151 et seq.), regarding pay or other terms and conditions of employment.
(b)Passenger air carrier period of effectWith respect to any passenger air carrier to which financial assistance is provided under this subtitle, this section shall be in effect with respect to the passenger air carrier for the period beginning on the date on which the passenger air carrier is first issued such financial assistance and ending on March 31, 2021.  (c)Contractor period of effectWith respect to any contractor to which financial assistance is provided under this subtitle, this section shall be in effect with respect to the contractor beginning on the date on which the contractor is first issued such financial assistance and ending on March 31, 2021, or until the date on which all funds are expended, whichever is later. 
406.Limitation on certain employee compensation
(a)In generalThe Secretary may only provide financial assistance under this subtitle to a passenger air carrier or contractor after such carrier or contractor enters into an agreement with the Secretary that provides that, during the 2-year period beginning October 1, 2020, and ending October 1, 2022— (1)no officer or employee of the passenger air carrier or contractor whose total compensation exceeded $425,000 in calendar year 2019 (other than an employee whose compensation is determined through an existing collective bargaining agreement entered into prior to the date of enactment of this subtitle) will receive from the passenger air carrier or contractor—
(A)total compensation that exceeds, during any 12 consecutive months of such 2-year period, the total compensation received by the officer or employee from the passenger air carrier or contractor in calendar year 2019; or (B)severance pay or other benefits upon termination of employment with the passenger air carrier or contractor which exceeds twice the maximum total compensation received by the officer or employee from the passenger air carrier or contractor in calendar year 2019; and
(2)no officer or employee of the passenger air carrier or contractor whose total compensation exceeded $3,000,000 in calendar year 2019 may receive during any 12 consecutive months of such period total compensation in excess of the sum of— (A) $3,000,000; and
(B)50 percent of the excess over $3,000,000 of the total compensation received by the officer or employee from the passenger air carrier or contractor in calendar year 2019. (b)Total compensation definedIn this section, the term total compensation includes salary, bonuses, awards of stock, and other financial benefits provided by a passenger air carrier or contractor to an officer or employee of the passenger air carrier or contractor.
407.Minimum air service guarantees
(a)In generalThe Secretary of Transportation is authorized to require, to the extent reasonable and practicable, an air carrier provided financial assistance under this subtitle to maintain scheduled air transportation, as the Secretary of Transportation determines necessary, to ensure services to any point served by that air carrier before March 1, 2020. (b)Required considerationsWhen considering whether to exercise the authority provided by this section, the Secretary of Transportation shall take into consideration the air transportation needs of small and remote communities, the need to maintain well-functioning health care supply chains, including medical devices and supplies, and pharmaceutical supply chains.
(c)SunsetThe authority provided under this section shall terminate on March 1, 2022, and any requirements issued by the Secretary of Transportation under this section shall cease to apply after that date. (d)Sense of congressIt is the sense of Congress that, when implementing this section, the Secretary of Transportation should take into consideration the following:
(1)A number of airports and communities have lost air service as a result of consolidated operations by covered air carriers, as permitted by the Department of Transportation, including smaller airports that are located near larger airports. (2)Airports covering common points, as determined by the Department of Transportation, do not align with the grouping commonly used by many air carriers, other Federal agencies, and distribution channels used by consumers to purchase air travel.
(3)The demographic, geographic, economic, and other characteristics of an area and affected communities when determining whether consolidated operations at a single airport effectively serve the needs of the point. (4)Maintaining a robust air transportation system, including maintaining air service to airports throughout the United States, plays an important role in the effective distribution of a coronavirus vaccine.
(5)The objections from community respondents on whether a specific airport should or should not be included in a consolidated point, including those objections noting the importance of the required considerations set forth in subsection (b). 408.Taxpayer protection (a)CARES Act assistance recipientsWith respect to a recipient of financial assistance under section 4113 of the CARES Act (15 U.S.C. 9073) that receives financial assistance under this subtitle, the Secretary may receive warrants, options, preferred stock, debt securities, notes, or other financial instruments issued by such recipient that are, to the maximum extent practicable, in the same form and amount, and under the same terms and conditions, as agreed to by the Secretary and such recipient to provide appropriate compensation to the Federal Government for the provision of the financial assistance under this subtitle.
(b)Other applicantsWith respect to a recipient of financial assistance under this subtitle that did not receive financial assistance under section 4113 of the CARES Act (15 U.S.C. 9073), the Secretary may receive warrants, options, preferred stock, debt securities, notes, or other financial instruments issued by such recipient in a form and amount that are, to the maximum extent practicable, under the same terms and conditions as agreed to by the Secretary and similarly situated recipients of financial assistance under such section to provide appropriate compensation to the Federal Government for the provision of the financial assistance under this subtitle. 409.Reports (a)ReportNot later than May 1, 2021, the Secretary shall submit to the Committee on Transportation and Infrastructure and the Committee on Financial Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the financial assistance provided to passenger air carriers and contractors under this subtitle, that includes—
(1)a description of any financial assistance provided to passenger air carriers under this subtitle; (2)any audits of passenger air carriers or contractors receiving financial assistance under this subtitle;
(3)any reports filed by passenger air carriers or contractors receiving financial assistance under this subtitle; (4)any instances of non-compliance by passenger air carriers or contractors receiving financial assistance under this subtitle with the requirements of this subtitle or agreements entered into with the Secretary to receive such financial assistance; and
(5)information relating to any clawback of any financial assistance provided to passenger air carriers or contractors under this subtitle.  (b)Internet updatesThe Secretary shall update the website of the Department of the Treasury, at minimum, on a weekly basis as necessary to reflect new or revised distributions of financial assistance under this subtitle with respect to each passenger air carrier or contractor that receives such assistance, the identification of any applicant that applied for financial assistance under this subtitle, and the date of application for such assistance.
(c)Supplemental updateNot later than the last day of the 1-year period following the date of enactment of this subtitle, the Secretary shall update and submit to the Committee on Transportation and Infrastructure and the Committee on Financial Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Banking, Housing, and Urban Affairs of the Senate, the report submitted under subsection (a). (d)Protection of certain dataThe Secretary may withhold information that would otherwise be required to be made available under this section only if the Secretary determines to withhold the information in accordance with section 552 of title 5, United States Code.
410.CoordinationIn implementing this subtitle, the Secretary shall coordinate with the Secretary of Transportation. 411.FundingThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $16,000,000,000 to carry out this subtitle, to remain available until expended.
412.CARES Act amendments
(a)Continued application of required assurancesSection 4114 of the CARES Act (15 U.S.C. 9074) is amended by adding at the end the following new subsections:  (c)Continued application (1)In generalIf, after the date of enactment of this subsection, a contractor expends any funds made available pursuant to section 4112 and distributed pursuant to section 4113, the assurances in paragraphs (1) through (3) of subsection (a) shall continue to apply until the dates included in such paragraphs, or the date on which the contractor fully expends such financial assistance, whichever is later.
(2)Special ruleNot later than April 5, 2021, each contractor described in section 4111(3)(A)(i) that has received funds pursuant to such section 4112 shall report to the Secretary on the amount of such funds that the contractor has expended through March 31, 2021. If the contractor has expended an amount that is less than 100 percent of the total amount of funds the contractor received under such section, the Secretary shall initiate an action to recover any funds that remain unexpended as of April 30, 2021.  (d)Recall of employees (1)In generalSubject to paragraph (2), any contractor that has unspent financial assistance provided under this subtitle as of the date of enactment of this subsection and conducted involuntary furloughs or reduced pay rates and benefits, between March 27, 2020, and the date on which the contractor entered into an agreement with the Secretary related to financial assistance under this subtitle, shall recall (as defined in section 4111) employees who were involuntarily furloughed during such period by not later than January 4, 2021.
(2)WaiverThe Secretary of the Treasury shall waive the requirement under paragraph (1) for a contractor to recall employees if the contractor certifies that the contractor has or will have insufficient remaining financial assistance provided under this subtitle to keep recalled employees employed for more than two weeks upon returning to work.  (3)AuditsThe Inspector General of the Department of the Treasury shall audit certifications made under paragraph (2)..
(b)Definition of recallSection 4111 of the CARES Act (15 U.S.C. 9071) is amended— (1)in paragraph (4) by striking and at the end;
(2)by redesignating paragraph (5) as paragraph (6); and (3)by inserting after paragraph (4) the following:

(5)the term recall means the dispatch of a notice by a contractor, via mail, courier, or electronic mail, to an involuntarily furloughed employee notifying the employee that— (A)the employee must, within a specified period of time that is not less than 14 days, elect either—
(i)to return to employment or bypass return to employment in accordance with an applicable collective bargaining agreement or, in the absence of a collective bargaining agreement, company policy; or (ii)to permanently separate from employment with the contractor; and
(B)failure to respond within such time period specified will be deemed to be an election under subparagraph (A)(ii); and. (c)Definition of businesses critical to maintaining national securitySection 4002 of the CARES Act (15 U.S.C. 9041) is amended by adding at the end the following: 

(11)Aerospace-related businesses critical to maintaining national securityThe term businesses critical to maintaining national security means those businesses that manufacture or produce aerospace-related products, civil or defense, including those that design, integrate, assemble, supply, maintain, and repair such products, and other businesses involved in aerospace-related manufacturing or production as further defined by the Secretary, in consultation with the Secretary of Defense and the Secretary of Transportation. For purposes of the preceding sentence, aerospace-related products include, but are not limited to, components, parts, or systems of aircraft, aircraft engines, or appliances for inclusion in an aircraft, aircraft engine, or appliance.. BCoronavirus Economic Relief for Transportation Services Act 420.Short titleThis subtitle may be cited as the Coronavirus Economic Relief for Transportation Services Act.
421.Assistance for providers of transportation services affected by COVID–19
(a)DefinitionsIn this section: (1)Covered periodThe term covered period, with respect to a provider of transportation services, means the period—
(A)beginning on the date of enactment of this Act; and (B)ending on the later of—
(i)March 31, 2021; or (ii)the date on which all funds provided to the provider of transportation services under subsection (c) are expended.
(2)COVID–19The term COVID–19 means the Coronavirus Disease 2019. (3)Payroll costs (A)In generalThe term payroll costs means—
(i)any payment to an employee of compensation in the form of— (I)salary, wage, commission, or similar compensation;
(II)payment of a cash tip or an equivalent; (III)payment for vacation, parental, family, medical, or sick leave;
(IV)payment required for the provision of group health care or other group insurance benefits, including insurance premiums; (V)payment of a retirement benefit;
(VI)payment of a State or local tax assessed on employees with respect to compensation; or (VII)paid administrative leave; and
(ii)any payment of compensation to, or income of, a sole proprietor or independent contractor— (I)that is—
(aa)a wage; (bb)a commission;
(cc)income; (dd)net earnings from self-employment; or
(ee)similar compensation; and (II)in an amount equal to not more than $100,000 during 1 calendar year, as prorated for the covered period.
(B)ExclusionsThe term payroll costs does not include— (i)any compensation of an individual employee in excess of an annual salary of $100,000, as prorated for the covered period;
(ii)any tax imposed or withheld under chapter 21, 22, or 24 of the Internal Revenue Code of 1986 during the covered period; (iii)any compensation of an employee whose principal place of residence is outside the United States;
(iv)any qualified sick leave wages for which a credit is allowed under section 7001 of the Families First Coronavirus Response Act (26 U.S.C. 3111 note; Public Law 116–127); (v)any qualified family leave wages for which a credit is allowed under section 7003 of that Act (26 U.S.C. 3111 note; Public Law 116–127); or
(vi)any bonus, raise in excess of inflation, or other form of additional employee compensation.  (4)Provider of transportation servicesThe term provider of transportation services means an entity that—
(A)is established or organized— (i)in the United States; or
(ii)pursuant to Federal law; (B)has significant operations, and a majority of employees based, in the United States;
(C)was in operation on March 1, 2020; and (D)is the operator of—
(i)a vessel of the United States (as defined in section 116 of title 46, United States Code) that is— (I)a passenger vessel (as defined in section 2101 of that title) carrying fewer than 2,400 passengers;
(II)a small passenger vessel (as defined in section 2101 of that title); or (III)a vessel providing pilotage services and regulated by a State in accordance with chapter 85 of that title;
(ii)a company providing transportation services using a bus characterized by an elevated passenger deck located over a baggage compartment (commonly known as an over-the-road bus), including local and intercity fixed-route service, commuter service, and charter or tour service (including tour or excursion service that includes features in addition to bus transportation, such as meals, lodging, admission to points of interest or special attractions, or the services of a guide);  (iii)a company providing transportation services using a school bus (as defined in section 571.3 of title 49, Code of Federal Regulations (or successor regulations)); or
(iv)any other passenger transportation service company subject to regulation by the Department of Transportation as the Secretary, in consultation with the Secretary of Transportation, determines to be appropriate.  (5)SecretaryThe term Secretary means the Secretary of the Treasury.
(b)FundingOut of any funds in the Treasury not otherwise appropriated, there are appropriated to provide grants to eligible providers of transportation services under this section, $2,000,000,000 for fiscal year 2021, to remain available until expended. (c)Provision of assistance (1)In generalThe Secretary, in consultation with the Secretary of Transportation, shall use the amounts made available under subsection (b) to provide grants to eligible providers of transportation services described in paragraph (2) that certify to the Secretary that the providers of transportation services have experienced a revenue loss of 25 percent or more, on an annual basis, as a direct or indirect result of COVID–19.
(2)Description of eligible providers of transportation services
(A)In generalAn eligible provider of transportation services referred to in paragraph (1) is— (i)a provider of transportation services that, on March 1, 2020—
(I)had 500 or fewer full-time, part-time, or temporary employees; and (II)was not a subsidiary, parent, or affiliate of any other entity with a combined total workforce of more than 500 full-time, part-time, or temporary employees; or
(ii)a provider of transportation services that— (I)on March 1, 2020, had more than 500 full-time, part-time, or temporary employees; and
(II)has not received assistance under paragraph (1), (2), or (3) of section 4003(b), or subtitle B of title IV of division A, of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136; 134 Stat. 281). (B)Scope of eligibility for certain companies (i)In generalA provider of transportation services that has entered into or maintains a contract or agreement described in clause (ii) shall not be determined to be ineligible for assistance under this subsection on the basis of that contract or agreement, subject to clause (iv).
(ii)Contract or agreement describedA contract or agreement referred to in clause (i) is a contract or agreement for transportation services that is supported by a public entity using funds received under the Emergency Appropriations for Coronavirus Health Response and Agency Operations (division B of Public Law 116–136; 134 Stat. 505). (iii)Adjustment of assistanceThe Secretary may reduce the amount of assistance available under this subsection to a provider of transportation services described in clause (i) based on the amount of funds provided under this section or the Emergency Appropriations for Coronavirus Health Response and Agency Operations (division B of Public Law 116–136; 134 Stat. 505) that have supported a contract or agreement described in clause (ii) to which the provider of transportation services is a party.
(iv)Notice requirementA provider of transportation services that has entered into or maintains a contract or agreement described in clause (ii), and that applies for assistance under this subsection, shall submit to the Secretary a notice describing the contract or agreement, including the amount of funds provided for the contract or agreement under this subsection or the Emergency Appropriations for Coronavirus Health Response and Agency Operations (division B of Public Law 116–136; 134 Stat. 505). (3)Amount (A)Factors for considerationIn determining the amount of assistance to be provided to an eligible provider of transportation services under this subsection, the Secretary shall take into consideration information provided by the provider of transportation services, including—
(i)the amount of debt owed by the provider of transportation services on major equipment, if any; (ii)other sources of Federal assistance provided to the provider of transportation services, if any; and
(iii)such other information as the Secretary may require. (B)Limitations (i)AwardThe Secretary shall ensure that the amount of assistance provided to a provider of transportation services under this subsection, when combined with any other Federal assistance provided in response to COVID–19 under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136; 134 Stat. 281), the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620), or any other provision of law, does not exceed the total amount of revenue earned by the provider of transportation services during calendar year 2019.
(ii)CertificationA provider of transportation services seeking assistance under this subsection shall submit to the Secretary— (I)documentation describing the total amount of revenue earned by the provider of transportation services during calendar year 2019; and
(II)a certification that the amount of assistance sought under this subsection, when combined with any other Federal assistance described in clause (i), does not exceed the total amount of revenue earned by the provider of transportation services during calendar year 2019.  (4)Form of assistanceThe amounts made available under subsection (b) shall be provided to eligible providers of transportation services in the form of grants.
(5)Equal accessThe Secretary shall ensure equal access to the assistance provided under this section to eligible providers of transportation services that are small, minority-owned, and women-owned businesses. (6)Conditions of receiptAs a condition of receipt of assistance under this subsection, the Secretary shall require that a provider of transportation services shall agree—
(A)subject to paragraph (7)— (i)to commence using the funds, on a priority basis and to the extent the funds are available, to maintain through the applicable covered period, expenditures on payroll costs for all employees as of the date of enactment of this Act, after making any adjustments required for—
(I)retirement; or (II)voluntary employee separation;
(ii)not to impose, during the covered period— (I)any involuntary furlough; or
(II)any reduction in pay rates or benefits for nonexecutive employees; and (iii)to recall or rehire any employees laid off, furloughed, or terminated after March 27, 2020, to the extent warranted by increased service levels;
(B)to return to the Secretary any funds received under this subsection that are not used by the provider of transportation services by the date that is 1 year after the date of receipt of the funds; and  (C)to examine the anticipated expenditure of the funds by the provider of transportation services for the purposes described in subparagraph (A) not less frequently than once every 90 days after the date of receipt of the funds.
(7)Ramp-up periodThe requirement described in paragraph (6)(A)(iii) shall not apply to a provider of transportation services until the later of— (A)the date that is 30 days after the date of receipt of the funds; and
(B)the date that is 90 days after the date of enactment of this Act.  (8)Additional conditions of certain receipts (A)Prioritization of payroll costsAs a condition of receipt of a grant under this subsection, the Secretary shall require that, except as provided in subparagraph (B), a provider of transportation services shall agree to use an amount equal to not less than 60 percent of the funds on payroll costs of the provider of transportation services.
(B)ExceptionSubparagraph (A) shall not apply to a provider of transportation services if the provider of transportation services certifies to the Secretary that, after making any adjustments required for retirement or voluntary employee separation— (i)each nonseasonal employee on the payroll of the provider of transportation services on January 1, 2020—
(I)if laid off, furloughed, or terminated by the provider of transportation services as described in paragraph (6)(A)(iii), is rehired, or has been offered rehire, by the provider of transportation services; and (II)if rehired under clause (i) or subject to a reduction in salary before the date of receipt by the provider of transportation services of assistance under this subsection, receives not less than 100 percent of the previous salary of the employee;
(ii)the provider of transportation services— (I)is staffed at a level of full-time equivalent, seasonal employees, on a monthly basis, that is greater than or equivalent to the level at which the provider of transportation services was staffed with full-time equivalent, seasonal employees on a monthly basis during calendar year 2019;
(II)is offering priority in rehiring to seasonal employees that were laid off, furloughed, terminated, or not offered rehire in calendar year 2020, as the provider of transportation services achieves staffing at the level described in subclause (I); and (III)offers any seasonal employee rehired under subclause (II) or subject to a reduction in salary before the date of receipt by the provider of transportation services of assistance under this subsection not less than 100 percent of the previous salary of the employee; and
(iii)the provider of transportation services will fully cover, through the applicable covered period, all payroll costs associated with the staffing requirements described in clauses (i) and (ii). (9)Forms; terms and conditionsA grant provided under this section shall be in such form, subject to such terms and conditions, and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Secretary determines to be appropriate in accordance with this section.
(d)Eligible activities
(1)In generalSubject to the priority described in subsection (c)(6)(A), a provider of transportation services shall use assistance provided under subsection (c) only for— (A)the payment of payroll costs;
(B)the acquisition of services, equipment, including personal protective equipment, and other measures needed to protect workers and customers from COVID–19; (C)continued operations and maintenance during the applicable covered period of existing capital equipment and facilities—
(i)including rent, leases, insurance, and interest on regularly scheduled debt service; but (ii)not including any prepayment of, or payment of principal on, a debt obligation, except for any principal on a debt obligation accrued by the provider of transportation services directly to maintain the expenditures of the provider of transportation services on payroll costs throughout the COVID–19 pandemic; or
(D)the compensation of returning employees for lost pay and benefits during the COVID–19 pandemic, subject to subsection (e). (2)EligibilityThe use of assistance provided under subsection (c) for the compensation of returning employees under paragraph (1)(D) shall be counted toward the required amount of grants to be used on payroll costs under subsection (c)(6)(A).
(e)Compensation of returning employeesNotwithstanding any other provision of law, any compensation provided to a returning employee under subsection (d)(1)(D)— (1)shall be offset by—
(A)any amounts received by the employee from the provider of transportation services as a result of the layoff, furlough, or termination of the employee or any failure to hire the employee for seasonal employment during calendar year 2020, including— (i)furlough pay;
(ii)severance pay; or  (iii)separation pay; and
(B)any amounts the employee received from unemployment insurance; and (2)shall not—
(A)be considered an overpayment for purposes of any State or Federal unemployment law; or (B)be subject to any overpayment recovery efforts by a State agency (as defined in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (U.S.C. 3304 note)).
(f)Administrative provisions
(1)In generalThe Secretary may take such actions as the Secretary determines to be necessary to carry out this section, including— (A)using direct hiring authority to hire employees to administer this section;
(B)entering into contracts, including contracts for services authorized by this section; and (C)issuing such regulations and other guidance as may be necessary or appropriate to carry out the purposes of this section.
(2)Administrative expensesOf the funds made available under this section, not more than $50,000,000 may be used by the Secretary for administrative expenses to carry out this section.  (3)Availability for obligationThe funds made available under this section shall remain available for obligation until the date that is 3 years after the date of enactment of this Act.
CMotor Carrier Safety Grant Relief Act of 2020
440.Short titleThis subtitle may be cited as the Motor Carrier Safety Grant Relief Act of 2020. 441.Relief for recipients of financial assistance awards from the Federal Motor Carrier Safety Administration (a)Definition of secretaryIn this section, the term Secretary means the Secretary of Transportation.
(b)Relief for recipients of financial assistance awarded for fiscal years 2019 and 2020
(1)In generalNotwithstanding any provision of chapter 311 of title 49, United States Code (including any applicable period of availability under section 31104(f) of that title), and any regulations promulgated under that chapter and subject to paragraph (2), the period of availability during which a recipient may expend amounts made available to the recipient under a grant or cooperative agreement described in subparagraphs (A) through (E) shall be— (A)for a grant made under section 31102 of that title (other than subsection (l) of that section)—
(i)the fiscal year in which the Secretary approves the financial assistance agreement with respect to the grant; and (ii)the following 2 fiscal years;
(B)for a grant made or a cooperative agreement entered into under section 31102(l)(2) of that title— (i)the fiscal year in which the Secretary approves the financial assistance agreement with respect to the grant or cooperative agreement; and
(ii)the following 3 fiscal years; (C)for a grant made under section 31102(l)(3) of that title—
(i)the fiscal year in which the Secretary approves the financial assistance agreement with respect to the grant; and (ii)the following 5 fiscal years;
(D)for a grant made under section 31103 of that title— (i)the fiscal year in which the Secretary approves the financial assistance agreement with respect to the grant; and
(ii)the following 2 fiscal years; and (E)for a grant made or a cooperative agreement entered into under section 31313 of that title—
(i)the year in which the Secretary approves the financial assistance agreement with respect to the grant or cooperative agreement; and (ii)the following 5 fiscal years.
(2)Applicability
(A)Amounts awarded for fiscal years 2019 and 2020The periods of availability described in paragraph (1) shall apply only— (i)to amounts awarded for fiscal year 2019 or 2020 under a grant or cooperative agreement described in subparagraphs (A) through (E) of that paragraph; and
(ii)for the purpose of expanding the period of availability during which the recipient may expend the amounts described in clause (i). (B)Amounts awarded for other yearsThe periods of availability described in paragraph (1) shall not apply to any amounts awarded under a grant or cooperative agreement described in subparagraphs (A) through (E) of that paragraph for any fiscal year other than fiscal year 2019 or 2020, and those amounts shall be subject to the period of availability otherwise applicable to those amounts under Federal law.
DExtension of waiver authority
442.Extension of waiver authorityNotwithstanding any other provision of law, in fiscal year 2021, the Secretary of Transportation may exercise the authority provided by section 22005 of division B of the CARES Act (23 U.S.C. 401 note; Public Law 116–136). VBanking AEmergency rental assistance 501.Emergency rental assistance (a)Appropriation (1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for making payments to eligible grantees under this section, $25,000,000,000 for fiscal year 2021.
(2)Reservation of funds for the territories and tribal communitiesOf the amount appropriated under paragraph (1), the Secretary shall reserve— (A) $400,000,000 of such amount for making payments under this section to the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa; and
(B) $800,000,000 of such amount for making payments under this section to eligible grantees described in subparagraphs (C) and (D) of subsection (k)(2); and (C) $15,000,000 for administrative expenses of the Secretary described in subsection (h).
(b)Payments for rental assistance
(1)Allocation and payments to states and units of local government
(A)In generalThe amount appropriated under paragraph (1) of subsection (a) that remains after the application of paragraph (2) of such subsection shall be allocated and paid to eligible grantees described in subparagraph (B) in the same manner as the amount appropriated under subsection (a)(1) of section 601 of the Social Security Act (42 U.S.C. 801) is allocated and paid to States and units of local government under subsections (b) and (c) of such section, and shall be subject to the same requirements, except that— (i)the deadline for payments under section 601(b)(1) of such Act shall, for purposes of payments under this section, be deemed to be not later than 30 days after the date of enactment of this section;
(ii)the amount referred to in paragraph (3) of section 601(c) of such Act shall be deemed to be the amount appropriated under paragraph (1) of subsection (a) of this Act that remains after the application of paragraph (2) of such subsection; (iii)section 601(c) of the Social Security Act shall be applied—
(I)by substituting 1 of the 50 States or the District of Columbia for 1 of the 50 States each place it appears; (II)in paragraph (2)(A), by substituting  $200,000,000 for  $1,250,000,000;
(III)in paragraph (2)(B), by substituting each of the 50 States and District of Columbia for each of the 50 States; (IV)in paragraph (4), by substituting excluding the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa for excluding the District of Columbia and territories specified in subsection (a)(2)(A); and
(V)without regard to paragraph (6); (iv)section 601(d) of such Act shall not apply to such payments; and
(v)section 601(e) shall be applied — (I)by substituting under section 501 of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 for under this section; and
(II)by substituting local government elects to receive funds from the Secretary under section 501 of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 and will use the funds in a manner consistent with such section for local government’s proposed uses of the funds are consistent with subsection (d). (B)Eligible grantees describedThe eligible grantees described in this subparagraph are the following:
(i)A State that is 1 of the 50 States or the District of Columbia. (ii)A unit of local government located in a State described in clause (i).
(2)Allocation and payments to tribal communities
(A)In generalFrom the amount reserved under subsection (a)(2)(B), the Secretary shall— (i)pay the amount equal to 0.3 percent of such amount to the Department of Hawaiian Home Lands; and
(ii)subject to subparagraph (B), from the remainder of such amount, allocate and pay to each Indian tribe (or, if applicable, the tribally designated housing entity of an Indian tribe) that was eligible for a grant under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.) for fiscal year 2020 an amount that bears the same proportion to the such remainder as the amount each such Indian tribe (or entity) was eligible to receive for such fiscal year from the amount appropriated under paragraph (1) under the heading Native american programs under the heading Public and Indian Housing of title II of division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) to carry out the Native American Housing Block Grants program bears to the amount appropriated under such paragraph for such fiscal year, provided the Secretary shall be authorized to allocate, in an equitable manner as determined by the Secretary, and pay any Indian tribe that opted out of receiving a grant allocation under the Native American Housing Block Grants program formula in fiscal year 2020, including by establishing a minimum amount of payments to such Indian tribe, provided such Indian tribe notifies the Secretary not later than 30 days after the date of enactment of this Act that it intends to receive allocations and payments under this section.  (B)Pro rata adjustment; distribution of declined funds (i)Pro rata adjustmentsThe Secretary shall make pro rata reductions in the amounts of the allocations determined under clause (ii) of subparagraph (A) for entities described in such clause as necessary to ensure that the total amount of payments made pursuant to such clause does not exceed the remainder amount described in such clause.
(ii)Distribution of declined fundsIf the Secretary determines as of 30 days after the date of enactment of this Act that an entity described in clause (ii) of subparagraph (A) has declined to receive its full allocation under such clause then, not later than 15 days after such date, the Secretary shall redistribute, on a pro rata basis, such allocation among the other entities described in such clause that have not declined to receive their allocations. (3)Allocations and payments to territories (A)In generalFrom the amount reserved under subsection (a)(2)(A), subject to subparagraph (B), the Secretary shall allocate and pay to each eligible grantee described in subparagraph (C) an amount equal to the product of—
(i)the amount so reserved; and (ii)each such eligible grantee’s share of the combined total population of all such eligible grantees, as determined by the Secretary.
(B)Allocation adjustment
(i)RequirementThe sum of the amounts allocated under subparagraph (A) to all of the eligible grantees described in clause (ii) of subparagraph (C) shall not be less than the amount equal to 0.3 percent of the amount appropriated under subsection (a)(1). (ii)ReductionThe Secretary shall reduce the amount of the allocation determined under subparagraph (A) for the eligible grantee described in clause (i) of subparagraph (C) as necessary to meet the requirement of clause (i).
(C)Eligible grantees describedThe eligible grantees described in this subparagraph are— (i)the Commonwealth of Puerto Rico; and
(ii)the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa. (c)Use of funds (1)In generalAn eligible grantee shall only use the funds provided from a payment made under this section to provide financial assistance and housing stability services to eligible households.
(2)Financial assistance
(A)In generalNot less than 90 percent of the funds received by an eligible grantee from a payment made under this section shall be used to provide financial assistance to eligible households, including the payment of (i)rent;
(ii)rental arrears; (iii)utilities and home energy costs;
(iv)utilities and home energy costs arrears; and (v)other expenses related to housing incurred due, directly or indirectly, to the novel coronavirus disease (COVID-19) outbreak, as defined by the Secretary.Such assistance shall be provided for a period not to exceed 12 months except that grantees may provide assistance for an additional 3 months only if necessary to ensure housing stability for a household subject to the availability of funds.
(B)Limitation on assistance for prospective rent payments
(i)In generalSubject to the exception in clause (ii), an eligible grantee shall not provide an eligible household with financial assistance for prospective rent payments for more than 3 months based on any application by or on behalf of the household. (ii)ExceptionFor any eligible household described in clause (i), such household may receive financial assistance for prospective rent payments for additional months:
(I)subject to the availability of remaining funds currently allocated to the eligible grantee, and (II)based on a subsequent application for additional financial assistance provided that the total months of financial assistance provided to the household do not exceed the total months of assistance allowed under subparagraph (A).
(iii)Further limitationTo the extent that applicants have rental arrears, grantees may not make commitments for prospective rent payments unless they have also provided assistance to reduce an eligible household’s rental arrears. (C)Distribution of financial assistance (i)Payments (I)In generalWith respect to financial assistance for rent and rental arrears and utilities and home energy costs and utility and home energy costs arrears provided to an eligible household from a payment made under this section, an eligible grantee shall make payments to a lessor or utility provider on behalf of the eligible household, except that, if the lessor or utility provider does not agree to accept such payment from the grantee after outreach to the lessor or utility provider by the grantee, the grantee may make such payments directly to the eligible household for the purpose of making payments to the lessor or utility provider.
(II)Rule of constructionNothing in this section shall be construed to invalidate any otherwise legitimate grounds for eviction. (ii)DocumentationFor any payments made by an eligible grantee to a lessor or utility provider on behalf of an eligible household, the eligible grantee shall provide documentation of such payments to such household.
(3)Housing stability servicesNot more than 10 percent of funds received by an eligible grantee from a payment made under this section may be used to provide eligible households with case management and other services related to the novel coronavirus disease (COVID-19) outbreak, as defined by the Secretary, intended to help keep households stably housed. (4)Prioritization of assistance (A)In reviewing applications for financial assistance and housing stability services to eligible households from a payment made under this section, an eligible grantee shall prioritize consideration of the applications of an eligible household that satisfies any of the following conditions:
(i)The income of the household does not exceed 50 percent of the area median income for the household. (ii)1 or more individuals within the household are unemployed as of the date of the application for assistance and have not been employed for the 90-day period preceding such date.
(B)Nothing in this section shall be construed to prohibit an eligible grantee from providing a process for the further prioritizing of applications for financial assistance and housing stability services from a payment made under this section, including to eligible households in which 1 or more individuals within the household were unable to reach their place of employment or their place of employment was closed because of a public health order imposed as a direct result of the COVID-19 public health emergency. (5)Administrative costs (A)In generalNot more than 10 percent of the amount paid to an eligible grantee under this section may be used for administrative costs attributable to providing financial assistance and housing stability services under paragraphs (2) and (3), respectively, including for data collection and reporting requirements related to such funds.
(B)No other administrative costsAmounts paid under this section shall not be used for any administrative costs other than to the extent allowed under subparagraph (A). (d)Reallocation of unused fundsBeginning on September 30, 2021, the Secretary shall recapture excess funds, as determined by the Secretary, not obligated by a grantee for the purposes described under subsection (c) and the Secretary shall reallocate and repay such amounts to eligible grantees who, at the time of such reallocation, have obligated at least 65 percent of the amount originally allocated and paid to such grantee under subsection (b)(1), only for the allowable uses described under subsection (c). The amount of any such reallocation shall be determined based on demonstrated need within a grantee’s jurisdiction, as determined by the Secretary.
(e)Availability
(1)In generalFunds provided to an eligible grantee under a payment made under this section shall remain available through December 31, 2021. (2)Extension for funds provided pursuant to a reallocation of unused fundsFor funds reallocated to an eligible grantee pursuant to subsection (d), an eligible grantee may request, subject to the approval of the Secretary, a 90-day extension of the deadline established in paragraph (1).
(f)Application for assistance by landlords and owners
(1)In generalSubject to paragraph (2), nothing in this section shall preclude a landlord or owner of a residential dwelling from— (A)assisting a renter of such dwelling in applying for assistance from a payment made under this section; or
(B)applying for such assistance on behalf of a renter of such dwelling. (2)Requirements for applications submitted on behalf of tenantsIf a landlord or owner of a residential dwelling submits an application for assistance from a payment made under this section on behalf of a renter of such dwelling—
(A)the landlord must obtain the signature of the tenant on such application, which may be documented electronically; (B)documentation of such application shall be provided to the tenant by the landlord; and
(C)any payments received by the landlord from a payment made under this section shall be used to satisfy the tenant’s rental obligations to the owner. (g)Reporting requirements (1)In generalThe Secretary, in consultation with the Secretary of Housing and Urban Development, shall provide public reports not less frequently than quarterly regarding the use of funds made available under this section, which shall include, with respect to each eligible grantee under this section, both for the past quarter and over the period for which such funds are available—
(A)the number of eligible households that receive assistance from such payments; (B)the acceptance rate of applicants for assistance;
(C)the type or types of assistance provided to each eligible household; (D)the average amount of funding provided per eligible household receiving assistance;
(E)household income level, with such information disaggregated for households with income that— (i)does not exceed 30 percent of the area median income for the household;
(ii)exceeds 30 percent but does not exceed 50 percent of the area median income for the household; and (iii)exceeds 50 percent but does not exceed 80 percent of area median income for the household; and
(F)the average number of monthly rental or utility payments that were covered by the funding amount that a household received, as applicable. (2)DisaggregationEach report under this subsection shall disaggregate the information relating to households provided under subparagraphs (A) through (F) of paragraph (1) by the gender, race, and ethnicity of the primary applicant for assistance in such households.
(3)Alternative reporting requirements for certain granteesThe Secretary may establish alternative reporting requirements for grantees described in subsection (b)(2). (4)Privacy requirements (A)In generalEach eligible grantee that receives a payment under this section shall establish data privacy and security requirements for the information described in paragraph (1) that—
(i)include appropriate measures to ensure that the privacy of the individuals and households is protected; (ii)provide that the information, including any personally identifiable information, is collected and used only for the purpose of submitting reports under paragraph (1); and
(iii)provide confidentiality protections for data collected about any individuals who are survivors of intimate partner violence, sexual assault, or stalking. (B)Statistical research (i)In generalThe Secretary—
(I)may provide full and unredacted information provided under subparagraphs (A) through (F) of paragraph (1), including personally identifiable information, for statistical research purposes in accordance with existing law; and (II)may collect and make available for statistical research, at the census tract level, information collected under subparagraph (A).
(ii)Application of privacy requirementsA recipient of information under clause (i) shall establish for such information the data privacy and security requirements described in subparagraph (A). (5)Nonapplication of the paperwork reduction actSubchapter I of chapter 35 of title 44, United States Code, shall not apply to the collection of information for the reporting or research requirements specified in this subsection.
(h)Administrative expenses of the secretaryOf the funds appropriated pursuant to subsection (a), not more than $15,000,000 may be used for administrative expenses of the Secretary in administering this section, including technical assistance to grantees in order to facilitate effective use of funds provided under this section. (i)Inspector General Oversight; Recoupment
(1)Oversight authorityThe Inspector General of the Department of the Treasury shall conduct monitoring and oversight of the receipt, disbursement, and use of funds made available under this section. (2)RecoupmentIf the Inspector General of the Department of the Treasury determines that a State, Tribal government, or unit of local government has failed to comply with subsection (c), the amount equal to the amount of funds used in violation of such subsection shall be booked as a debt of such entity owed to the Federal Government. Amounts recovered under this subsection shall be deposited into the general fund of the Treasury.
(3)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Office of the Inspector General of the Department of the Treasury, $6,500,000 to carry out oversight and recoupment activities under this subsection. Amounts appropriated under the preceding sentence shall remain available until expended. (4)Authority of inspector generalNothing in this subsection shall be construed to diminish the authority of any Inspector General, including such authority as provided in the Inspector General Act of 1978 (5 U.S.C. App.)
(j)Treatment of assistanceAssistance provided to a household from a payment made under this section shall not be regarded as income and shall not be regarded as a resource for purposes of determining the eligibility of the household or any member of the household for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds. (k)DefinitionsIn this section:
(1)Area median incomeThe term area median income means, with respect to a household, the median income for the area in which the household is located, as determined by the Secretary of Housing and Urban Development. (2)Eligible granteeThe term eligible grantee means any of the following:
(A)A State (as defined in section 601(g)(4) of the Social Security Act (42 U.S.C. 801(g)(4)). (B)A unit of local government (as defined in paragraph (5)).
(C)An Indian tribe or its tribally designated housing entity (as such terms are defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) that was eligible to receive a grant under title I of such Act (25 U.S.C. 4111 et seq.) for fiscal year 2020 from the amount appropriated under paragraph (1) under the heading Native american programs under the heading Public and Indian Housing of title II of division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) to carry out the Native American Housing Block Grants program. For the avoidance of doubt, the term Indian tribe shall include Alaska native corporations established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). (D)The Department of Hawaiian Homelands.
(3)Eligible household
(A)In generalThe term eligible household means a household of 1 or more individuals who are obligated to pay rent on a residential dwelling and with respect to which the eligible grantee involved determines— (i)that 1 or more individuals within the household has
(I)qualified for unemployment benefits or (II)experienced a reduction in household income, incurred significant costs, or experienced other financial hardship due, directly or indirectly, to the novel coronavirus disease (COVID–19) outbreak, which the applicant shall attest in writing;
(ii)that 1 or more individuals within the household can demonstrate a risk of experiencing homelessness or housing instability, which may include— (I)a past due utility or rent notice or eviction notice;
(II)unsafe or unhealthy living conditions; or (III)any other evidence of such risk, as determined by the eligible grantee involved; and
(iii)the household has a household income that is not more than 80 percent of the area median income for the household. (B)ExceptionTo the extent feasible, an eligible grantee shall ensure that any rental assistance provided to an eligible household pursuant to funds made available under this section is not duplicative of any other Federally funded rental assistance provided to such household.
(C)Income determination
(i)In determining the income of a household for purposes of determining such household’s eligibility for assistance from a payment made under this section (including for purposes of subsection (c)(4)), the eligible grantee involved shall consider either (I)the household’s total income for calendar year 2020, or
(II)subject to clause (ii), sufficient confirmation, as determined by the Secretary, of the household’s monthly income at the time of application for such assistance. (ii)In the case of income determined under subclause (II), the eligible grantee shall be required to re-determine the eligibility of a household’s income after each such period of 3 months for which the household receives assistance from a payment made under this section.
(4)Inspector GeneralThe term Inspector General means the Inspector General of the Department of the Treasury. (5)SecretaryThe term Secretary means the Secretary of the Treasury.
(6)Unit of local governmentThe term unit of local government has the meaning given such term in paragraph (2) of section 601(g) of the Social Security Act (42 U.S.C. 801(g)), except that, in applying such term for purposes of this section, such paragraph shall be applied by substituting 200,000 for 500,000. (l)Termination of programThe authority of an eligible grantee to make new obligations to provide payments under subsection (c) shall terminate on the date established in subsection (e) for that eligible grantee. Amounts not expended in accordance with this section shall revert to the Department of the Treasury.
502.Extension of eviction moratoriumThe order issued by the Centers for Disease Control and Prevention under section 361 of the Public Health Service Act (42 U.S.C. 264), entitled Temporary Halt in Residential Evictions To Prevent the Further Spread of COVID–19 (85 Fed. Reg. 55292 (September 4, 2020) is extended through January 31, 2021, notwithstanding the effective dates specified in such Order. BCommunity development investment 520.PurposeThe purpose of this subtitle is to establish emergency programs to revitalize and provide long-term financial products and service availability for, and provide investments in, low- and moderate-income and minority communities that have disproportionately suffered from the impacts of the COVID–19 pandemic.
521.Considerations; requirements for creditors
(a)In generalIn exercising the authorities under this subtitle and the amendments made by this subtitle, the Secretary of the Treasury shall take into consideration increasing the availability of affordable credit for consumers, small businesses, and nonprofit organizations, including for projects supporting affordable housing, community-serving real estate, and other projects, that provide direct benefits to low- and moderate-income communities, low-income and underserved individuals, and minorities, that have disproportionately suffered from the health and economic impacts of the COVID–19 pandemic. (b)Requirement for creditorsAny creditor participating in a program established under this subtitle or the amendments made by this subtitle shall fully comply with all applicable statutory and regulatory requirements relating to fair lending.
522.Capital investments for neighborhoods disproportionately impacted by the COVID–19 pandemic
(a)In generalThe Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4701 et seq.) is amended by inserting after section 104 (12 U.S.C. 4703) the following:   104A.Capital investments for neighborhoods disproportionately impacted by the COVID–19 pandemic (a)DefinitionsIn this section—
(1)the term bank holding company has the meaning given the term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841);  (2)the term eligible institution means any low- and moderate-income community financial institution that is eligible to participate in the Program; 
(3)the term Emergency Capital Investment Fund means the Emergency Capital Investment Fund established under subsection (b);  (4)the term low- and moderate-income community financial institution means any financial institution that is—
(A)
(i)a community development financial institution; or (ii)a minority depository institution; and
(B)
(i)an insured depository institution that is not controlled by a bank holding company or savings and loan holding company that is also an eligible institution; (ii)a bank holding company;
(iii)a savings and loan holding company; or (iv)a federally insured credit union;
(5)the term minority means any Black American, Native American, Hispanic American, Asian American, Native Alaskan, Native Hawaiian, or Pacific Islander;  (6)the term minority depository institution means an entity that is—
(A)a minority depository institution, as defined in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note); or (B)considered to be a minority depository institution by—
(i)the appropriate Federal banking agency; or (ii)the National Credit Union Administration, in the case of an insured credit union; or
(C)listed in the Federal Deposit Insurance Corporation’s Minority Depository Institutions List published for the Third Quarter 2020.  (7)the term Program means the Emergency Capital Investment Program established under subsection (b);
(8)the term savings and loan holding company has the meaning given the term under section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a)); and (9)the Secretary means the Secretary of the Treasury.
(b)Establishment
(1)Fund establishedThere is established in the Treasury of the United States a fund to be known as the Emergency Capital Investment Fund, which shall be administered by the Secretary.  (2)Program authorizedThe Secretary is authorized to establish an emergency program known as the Emergency Capital Investment Program to support the efforts of low- and moderate-income community financial institutions to, among other things, provide loans, grants, and forbearance for small businesses, minority-owned businesses, and consumers, especially in low-income and underserved communities, including persistent poverty counties, that may be disproportionately impacted by the economic effects of the COVID–19 pandemic, by providing direct and indirect capital investments in low- and moderate-income community financial institutions consistent with this section.
(c)Purchases
(1)In generalSubject to paragraph (2), the Emergency Capital Investment Fund shall be available to the Secretary, without further appropriation or fiscal year limitation, for the costs of purchases (including commitments to purchase), and modifications of such purchases, of preferred stock and other financial instruments from eligible institutions on such terms and conditions as are determined by the Secretary in accordance with this section. (2)Purchase limitThe aggregate amount of purchases pursuant to paragraph (1) may not exceed $9,000,000,000.
(d)Application
(1)AcceptanceThe Secretary shall begin accepting applications for capital investments under the Program not later than the end of the 30-day period beginning on the date of enactment of this section. (2)Consultation with regulatorsFor each eligible institution that applies to receive a capital investment under the Program, the Secretary shall consult with the appropriate Federal banking agency or the National Credit Union Administration, as applicable, to determine whether the eligible institution may receive such capital investment. 
(3)Eligibility
(A)In generalOnly low- and moderate-income community financial institutions shall be eligible to participate in the Program.  (B)Additional criteriaThe Secretary may establish additional criteria for participation by an institution in the Program, as the Secretary may determine appropriate in furtherance of the goals of the Program.
(4)Requirement to provide an emergency investment lending plan for communities that may be disproportionately impacted by the economic effects of the COVID–19 pandemic
(A)In generalAt the time that an applicant submits an application to the Secretary for a capital investment under the Program, the applicant shall provide the Secretary, along with the appropriate Federal banking agency or the National Credit Union Administration, as applicable, an investment and lending plan that— (i)demonstrates that not less than 30 percent of the lending of the applicant over the past 2 fiscal years was made directly to low- and moderate income borrowers, to borrowers that create direct benefits for low- and moderate-income populations, to other targeted populations as defined by the Fund, or any combination thereof, as measured by the total number and dollar amount of loans;
(ii)describes how the business strategy and operating goals of the applicant will address community development needs in communities that may be disproportionately impacted by the economic effects of COVID–19, which includes the needs of small businesses, consumers, nonprofit organizations, community development, and other projects providing direct benefits to low- and moderate-income communities, low-income individuals, and minorities within the minority, rural, and urban low-income and underserved areas served by the applicant; (iii)includes a plan to provide community outreach and communication, where appropriate;
(iv)includes details on how the applicant plans to expand or maintain significant lending or investment activity in low- or moderate-income minority communities, especially those that may be disproportionately impacted by COVID–19 to historically disadvantaged borrowers, and to minorities that have significant unmet capital or financial services needs. (B)DocumentationIn the case of an applicant that is certified as a community development financial institution as of the date of enactment of this subsection, for purposes of subparagraph (A)(i), the Secretary may rely on documentation submitted by the applicant to the Fund as part of certification compliance reporting.
(5)Incentives to increase lending and provide affordable credit
(A)Issuance and purchase of preferred stockAn eligible institution that the Secretary approves for participation in the Program may issue to the Secretary, and the Secretary may purchase from such institution, preferred stock that— (i)provides that the preferred stock will—
(I)be repaid not later than the end of the 10-year period beginning on the date of the capital investment under the Program; or (II)at the end of such 10-year period, be subject to such additional terms as the Secretary shall prescribe, which shall include a requirement that the stock shall carry the highest dividend or interest rate payable; and
(ii)provides that the term and condition described under clause (i) shall not apply if the application of that term and condition would adversely affect the capital treatment of the stock under current or successor applicable capital provisions compared to a capital instrument with identical terms other than the term and condition described under clause (i). (B)Alternative financial instrumentsIf the Secretary determines that an institution cannot feasibly issue preferred stock as provided under subparagraph (A), such institution may issue to the Secretary, and the Secretary may purchase from such institution, a subordinated debt instrument whose terms are, to the extent possible, consistent with requirements under the Program applicable to the terms of preferred stock issued by institutions participating in the Program, with such adjustments as the Secretary determines appropriate, including by taking into account the tax treatment of payments made with respect to securities issued by such eligible institution.
(6)Requirements on preferred stock and other financial instrumentAny financial instrument issued to the Secretary by a low- and moderate-income community financial institution under the Program shall provide the following: (A)No dividends, interest or other similar required payments shall have a rate exceeding 2 percent per annum for the first 10 years.
(B)The annual required payment rate of dividends, interest, or other similar payments of a low- and moderate-income community financial institution shall be adjusted downward as follows, based on lending by the institution during the most recent annual period compared to lending by the institution during the annual period ending on September 30, 2020: (i)No dividends, interest, or other similar payments shall be due within the first 24-month period after the capital investment by the Secretary.
(ii)If the amount of lending by the institution within minority, rural, and urban low-income and underserved communities and to low- and moderate-income borrowers has increased in amount between 200 percent and 400 percent of the amount of the capital investment, the annual payment rate shall not exceed 1.25 percent per annum. (iii)If the amount of lending by the institution within minority, rural, and urban low-income and underserved communities and to low- and moderate-income borrowers has increased by more than 400 percent of the capital investment, the annual payment rate shall not exceed 0.5 percent per annum.
(7)Contingency of payments based on certain financial criteria
(A)DeferralAny annual payments under this section shall be deferred in any quarter or payment period if any of the following is true: (i)The low- and moderate-income community institution fails to meet the Tier 1 capital ratio or similar ratio as determined by the Secretary.
(ii)The low- and moderate-income community financial institution fails to achieve positive net income for the quarter or payment period. (iii)The low- and moderate-income community financial institution determines that the payment would be detrimental to the financial health of the institution and the Chief Executive Officer and Chief Financial Officer of the institution provide written notice, in a form reasonably satisfactory to the Secretary, of such determination and the basis thereof. 
(B)Testing during next payment periodAny annual payment that is deferred under this section shall— (i)be tested against the metrics described in subparagraph (A) at the beginning of the next payment period; and
(ii)continue to be deferred until the metrics described in that subparagraph are no longer applicable. (8)Requirements in connection with failure to satisfy program goalsAny financial instrument issued to the Secretary by a low- and moderate-income community financial institution under the Program may include such additional terms and conditions as the Secretary determines may be appropriate to provide the holders with rights in the event that such institution fails to satisfy applicable requirements under the Program or to protect the interests of the Federal Government.
(e)Restrictions
(1)In generalEach low- and moderate-income community financial institution may only issue financial instruments or senior preferred stock under this subsection with an aggregate principal amount (or comparable amount) that is— (A)not more than $250,000,000; and
(B)
(i)not more than 7.5 percent of total assets for an institution with assets of more than $2,000,000,000;  (ii)not more than 15 percent of total assets for an institution with assets of not less than $500,000,000 and not more than $2,000,000,000; and
(iii)not more than 22.5 percent of total assets for an institution with assets of less than $500,000,000. (2)Set-asidesOf the amounts made available under subsection (c)(2), not less than $4,000,000,000 shall be made available for eligible institutions with total assets of not more than $2,000,000,000 that timely apply to receive a capital investment under the Program, of which not less than $2,000,000,000 shall be made available for eligible institutions with total assets of less than $500,000,000 that timely apply to receive a capital investment under the Program.
(3)Holding of instrumentsHolding any instrument of a low- and moderate-income community financial institution described in paragraph (1) shall not give the Secretary or any successor that owns the instrument any rights over the management of the institution in the ordinary course of business. (4)Sale of interest (A)In generalWith respect to a capital investment made into a low- and moderate-income community financial institution under this section, the Secretary—
(i)prior to any sale of such capital investment to a third party, shall provide the low- and moderate-income community financial institution a right of first refusal to buy back the investment under terms that do not exceed a value as determined by an independent third party;  (ii)shall not sell more than 25 percent of the outstanding equity interests of any institution to a single third party without the consent of such institution, which may not be unreasonably withheld; and
(iii)with the permission of the institution, may transfer or sell the interest of the Secretary in the capital investment for no consideration or for a de minimis amount to a mission aligned nonprofit affiliate of an applicant that is an insured community development financial institution. (B)Calculation of ownership for minority depository institutionsThe calculation and determination of ownership thresholds for a depository institution to qualify as a minority depository institution shall exclude any dilutive effect of equity investments by the Federal Government, including under the Program or through the Fund.
(5)Repayment incentivesThe Secretary may establish repayment incentives that will apply to capital investments under the Program in a manner that the Secretary determines to be consistent with the purposes of the Program. (f)Treatment of capital investmentsThe Secretary shall seek to establish the terms of preferred stock issued under the Program to enable such preferred stock to receive Tier 1 capital treatment.
(g)Outreach to minority communitiesThe Secretary shall require low- and moderate-income community financial institutions receiving capital investments under the Program to provide community outreach and communication, where appropriate, describing the availability and application process of receiving loans made possible by the Program through organizations, trade associations, and individuals that represent or work within or are members of minority communities. (h)Restrictions (1)In generalNot later than the end of the 30-day period beginning on the date of enactment of this section, the Secretary shall issue rules setting restrictions on executive compensation, share buybacks, and dividend payments for recipients of capital investments under the Program.
(2)Conflicts of interest
(A)DefinitionsIn this paragraph: (i)Controlling interestThe term controlling interest means owning, controlling, or holding not less than 20 percent, by vote or value, of the outstanding amount of any class of equity interest in an entity.
(ii)Covered entityThe term covered entity means an entity in which a covered individual directly or indirectly holds a controlling interest. For the purpose of determining whether an entity is a covered entity, the securities owned, controlled, or held by 2 or more individuals who are related as described in clause (iii)(II) shall be aggregated. (iii)Covered individualThe term covered individual means—
(I)the President, the Vice President, the head of an Executive department, or a Member of Congress; and (II)the spouse, child, son-in-law, or daughter-in-law, as determined under applicable common law, of an individual described in subclause (i).
(iv)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5, United States Code. (v)Member of congressThe term member of Congress means a member of the Senate or House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico.
(vi)Equity interestThe term equity interest means— (I)a share in an entity, without regard to whether the share is—
(aa)transferable; or (bb)classified as stock or anything similar;
(II)a capital or profit interest in a limited liability company or partnership; or (III)a warrant or right, other than a right to convert, to purchase, sell, or subscribe to a share or interest described in subclause (I) or (II), respectively.
(B)ProhibitionNotwithstanding any other provision of this section, no covered entity may be eligible for any investment made under the Program. (C)RequirementThe principal executive officer and the principal financial officer, or individuals performing similar functions, of an entity seeking to receive an investment made under the Program shall, before that investment is approved, certify to the Secretary and the appropriate Federal banking agency or the National Credit Union Administration, as applicable, that the entity is eligible to receive the investment, including that the entity is not a covered entity. 
(i)Ineligibility of certain institutionsAn institution shall be ineligible to participate in the Program if such institution is designated in Troubled Condition by the appropriate Federal banking agency or the National Credit Union Administration, as applicable, or is subject to a formal enforcement action with its primary Federal regulator that addresses unsafe or unsound lending practices. (j)Termination of investment authority (1)In generalThe authority to make new capital investments in low- and moderate-income community financial institutions, including commitments to purchase preferred stock or other instruments, provided under the Program shall terminate on the date that is 6 months after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates.
(2)Rule of constructionNothing in this subsection may be construed to limit any other authority of the Secretary not described in paragraph (1).  (k)Collection of dataNotwithstanding the Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.)—
(1)any low- and moderate-income community financial institution may collect data described in section 701(a)(1) of that Act (15 U.S.C. 1691(a)(1)) from borrowers and applicants for credit for the sole purpose and exclusive use of monitoring compliance under the plan required under subsection (d)(4); and (2)a low- and moderate-income community financial institution that collects the data described in paragraph (1) shall not be subject to adverse action related to that collection by the Bureau of Consumer Financial Protection or any other Federal agency.
(l)Deposit of fundsAll funds received by the Secretary in connection with purchases made pursuant this section, including interest payments, dividend payments, and proceeds from the sale of any financial instrument, shall be deposited into the Fund and used to provide financial and technical assistance pursuant to section 108, except that subsection (e) of that section shall be waived. (m)Direct appropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2021, $9,000,000,000, to remain available until expended and to be deposited in the Emergency Capital Investment Fund, to carry out this section.
(n)Administrative expensesFunds appropriated pursuant to subsection (m) may be used for administrative expenses, including the costs of modifying such investments, and reasonable costs of administering the Program of making, holding, managing, and selling the capital investments.  (o)Administrative provisionsThe Secretary may take such actions as the Secretary determines necessary to carry out the authorities in this section, including the following:
(1)The Secretary may use the services of any agency or instrumentality of the United States or component thereof on a reimbursable basis, and any such agency or instrumentality or component thereof is authorized to provide services as requested by the Secretary using all authorities vested in or delegated to that agency, instrumentality, or component. (2)The Secretary may enter into contracts, including contracts for services authorized by section 3109 of title 5, United States Code.
(3)The Secretary may designate any bank, savings association, trust company, security broker or dealer, asset manager, or investment adviser as a financial agent of the Federal Government and such institution shall perform all such reasonable duties related to this section as financial agent of the Federal Government as may be required. The Secretary shall have authority to amend existing agreements with financial agents to perform reasonable duties related to this section. (4)The Secretary may exercise any rights received in connection with any preferred stock or other financial instruments or assets purchased or acquired pursuant to the authorities granted under this section.
(5)The Secretary may manage any assets purchased under this section, including revenues and portfolio risks therefrom. (6)The Secretary may sell, dispose of, transfer, exchange or enter into securities loans, repurchase transactions, or other financial transactions in regard to, any preferred stock or other financial instrument or asset purchased or acquired under this section, upon terms and conditions and at a price determined by the Secretary.
(7)The Secretary may manage or prohibit conflicts of interest that may arise in connection with the administration and execution of the authorities provided under this section. (8)The Secretary may establish and use vehicles to purchase, hold, and sell preferred stock or other financial instruments and issue obligations.
(9)The Secretary may issue such regulations and other guidance as may be necessary or appropriate to define terms or carry out the authorities or purposes of this section. (10)The Secretary is authorized to use direct hiring authority to hire employees to administer this section..
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Riegle Community Development and Regulatory Improvement Act of 1994 is amended by inserting after the item relating to section 104 the following:   104A. Capital investments for neighborhoods disproportionately impacted by the COVID–19 pandemic.. 523.Emergency support for CDFIs and communities responding to the COVID–19 pandemic (a)Direct appropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year 2021, $3,000,000,000 under the heading Department of Treasury—Community Development Financial Institutions Fund Program Account, Emergency Support to carry out this section, of which—
(1)up to $1,250,000,000, shall remain available until September 30, 2021, to support, prepare for, and respond to the economic impact of the coronavirus, provided that the Fund shall— (A)provide grants funded under this paragraph using a formula that takes into account criteria such as certification status, financial and compliance performance, portfolio and balance sheet strength, a diversity of CDFI business model types, and program capacity, of which not less than $25,000,000 may be for grants to benefit Native American, Native Hawaiian, and Alaska Native communities; and
(B)make funds available under this paragraph not later than 60 days after the date of enactment of this Act; and (2)up to $1,750,000,000, shall remain available until expended, to provide grants to CDFIs to respond to the economic impact of the COVID–19 pandemic—
(A)to expand lending, grant making, or investment activity in low- or moderate-income minority communities and to minorities that have significant unmet capital or financial services needs; (B)using criteria such as certification status, financial and compliance performance, portfolio and balance sheet strength, a diversity of CDFI business model types, status as a minority lending institution, and program capacity, as well as experience making loans and investments to those areas and populations identified in this paragraph; and
(C)of which up to $1,200,000,000, shall be for providing financial assistance, technical assistance, awards, training and outreach programs to recipients that are minority lending institutions. (b)Administrative expensesFunds appropriated pursuant to subsection (a) may be used for administrative expenses, including administration of Fund programs and the New Markets Tax Credit Program under section 45D of the Internal Revenue Code of 1986.
(c)DefinitionsIn this section: (1)CDFIThe term CDFI means a community development financial institution, as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).
(2)FundThe term Fund means the Community Development Financial Institutions Fund established under section 104(a) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703(a)). (3)MinorityThe term minority means any Black American, Hispanic American, Asian American, Native American, Native Alaskan, Native Hawaiian, or Pacific Islander.
(4)Minority lending institutionThe term minority lending institution means a CDFI— (A)with respect to which a majority of both the number dollar volume of arm’s-length, on-balance sheet financial products of the CDFI are directed at minorities or majority minority census tracts or equivalents; and
(B)that— (i)is a minority depository institution, as defined in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note), or otherwise considered to be a minority depository institution by the appropriate Federal banking agency, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813), or by the National Credit Union Administration, as applicable; or
(ii)meets standards for accountability to minority populations as determined by the Administrator. (d)Collection of dataWith respect to a CDFI that receives funds under this section, notwithstanding the Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.)—
(1)the CDFI may collect data described in section 701(a)(1) of that Act (15 U.S.C. 1691(a)(1)) from borrowers and applicants for credit for the sole purpose and exclusive use to ensure that targeted populations and low-income residents of investment areas are adequately served; and (2)the CDFI that collects the data described in paragraph (1) shall not be subject to adverse action related to that collection by the Bureau of Consumer Financial Protection or any other Federal agency. 
524.Inspector General oversight
(a)In generalThe Inspector General of the Department of the Treasury shall conduct, supervise, and coordinate audits and investigations of any program established under this subtitle or the amendments made by this subtitle. (b)ReportingThe Inspector General of the Department of the Treasury shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate and the Secretary of the Treasury not less frequently than 2 times per year a report relating to the oversight provided by the Office of the Inspector General, including any recommendations for improvements to the programs described in subsection (a). 
525.Study and report with respect to impact of programs on low- and moderate-income and minority communities
(a)StudyThe Secretary of the Treasury shall conduct a study of the impact of the programs established under this subtitle or any amendment made by this subtitle on low- and moderate-income and minority communities. (b)ReportNot later than 18 months after the date of enactment of this Act, the Secretary of the Treasury shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the results of the study conducted pursuant to subsection (a), which shall include, to the extent possible, the results of the study disaggregated by ethnic group. 
(c)Information provided to the secretaryEligible institutions that participate in any of the programs described in subsection (a) shall provide the Secretary of the Treasury with such information as the Secretary may require to carry out the study required by this section. CMiscellaneous 540.Extensions of temporary relief and emergency authorities (a)In generalTitle IV of the CARES Act (15 U.S.C. 9041 et seq.) is amended—
(1)in section 4014(b) (15 U.S.C. 9052(b))— (A)in paragraph (1), by inserting the first day of the fiscal year of the insured depository institution, bank holding company, or any affiliate thereof that begins after before the date; and
(B)in paragraph (2), by striking December 31, 2020 and inserting January 1, 2022; and (2)in section 4016(b)(2), by striking 2020 and inserting 2021.
(b)Temporary credit union provisionsSection 307(a)(4)(A) of the Federal Credit Union Act (12 U.S.C. 1795f(a)(4)(A)) is amended by striking December 31, 2020 and inserting December 31, 2021. 541.Extension of temporary relief from troubled debt restructurings and insurer clarificationSection 4013 of the CARES Act (15 U.S.C. 9051) is amended—
(1)by inserting , including an insurance company, after institution each place the term appears; (2)in subsection (a)(1), by striking December 31, 2020 and inserting January 1, 2022;
(3)in subsection (b)(1)(B), by inserting under United States Generally Accepted Accounting Principles after purposes; and (4)in subsection (d)(1), by inserting , including insurance companies, after institutions.
542.Healthcare operating loss loans
(a)DefinitionsIn this section: (1)Operating lossThe term operating loss has the meaning given the term in section 223(d) of the National Housing Act (12 U.S.C. 1715n(d)).
(2)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (b)Authorization to provide mortgage insuranceNotwithstanding any other provision of law, for fiscal years 2020 and 2021, in addition to the authority provided to insure operating loss loans under section 223(d) of the National Housing Act (12 U.S.C. 1715n(d)), the Secretary may insure or enter into commitments to ensure mortgages under such section 223(d) with respect to healthcare facilities—
(1)insured under section 232 or section 242 of the National Housing Act (12 U.S.C. 1715w, 1715z–7); (2)that were financially sound immediately prior to the President’s March 13, 2020 Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak;
(3)that have exhausted all other forms of assistance; and (4)subject to—
(A)the limitation for new commitments to guarantee loans insured under the General and Special Risk Insurance Funds under the heading General and Special Risk Program Account for fiscal years 2020 and 2021; and (B)the underwriting parameters and other terms and conditions that the Secretary determines appropriate through guidance.
(c)Amount of loanAfter all other realized or reasonably anticipated assistance (including reimbursements, loans, or other payments from other Federal sources) are taken into account, a loan insured under subsection (b) shall be in an amount not exceeding the lesser of— (1)the temporary losses or additional expenses incurred or expected to be incurred by the healthcare facility as a result of the impact of the circumstances giving rise to the President’s March 13, 2020 Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak; or
(2)the amount expected to be needed to cover the sum of— (A)1 year of principal and interest payments for the existing loans of the healthcare facility insured by the Secretary;
(B)1 year of principal and interest payments for the loan pursuant to this section; (C)1 year of mortgage insurance premiums for the loans described in subparagraphs (A) and (B);
(D)1 year of monthly deposits to reserve accounts required by the Secretary for the loans described in subparagraphs (A) and (B); (E)1 year of property taxes and insurance for the healthcare facility; and
(F)transaction costs, including legal fees, for the loans described in subparagraphs (A) and (B).  VILabor provisions 601.Job Corps Flexibilities (a)EnrollmentDuring the period beginning on the date of enactment of this Act and ending when all qualifying emergencies have expired, notwithstanding any other provision of law, the requirements described in sections 145(a)(2)(A) and 152(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3195(a)(2)(A), 3202(b)(2)(B)) shall be applicable only for enrollees in the Job Corps—
(1)participating on-site at a Job Corps center; or (2)returning to on-site participation at a Job Corps center after participating in distance learning.
(b)EligibilityDuring a qualifying emergency or the 1-year period immediately following the expiration of the qualifying emergency, an individual who would be older than the age of 24 on the date the individual enrolls in the Job Corps is eligible to enroll in the Job Corps, notwithstanding section 144(a)(1)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3194(a)(1)(A)), as long as— (1)the individual applies for enrollment by the date that is 6 months after the date of enactment of this Act, and is not older than age 24 on the date of application; and
(2)the individual attains the age of 25 during the qualifying emergency or the 1-year period immediately following the expiration of the qualifying emergency. (c)Qualifying emergency definedIn this section, the term qualifying emergency has the meaning given the term in section 3502(a)(4) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).
VIINutrition and Agriculture Relief
ANutrition
1Supplemental Nutrition Assistance Program 
701.DefinitionsIn this chapter— (1)Covid-19 public health emergencyThe term COVID-19 public health emergency means a public health emergency declared or renewed by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) based on an outbreak of coronavirus disease 2019 (COVID-19).
(2)SecretaryThe term Secretary means the Secretary of Agriculture.  (3)Supplemental nutrition assistance programThe term supplemental nutrition assistance program has the meaning given such term in section 3(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(t)).
(4)SNAPThe term SNAP refers to the supplemental nutrition assistance program. 702.Supplemental nutrition assistance program (a)Value of benefitsNotwithstanding any other provision of law, beginning on January 1, 2021, and for each subsequent month through June 30, 2021, the value of benefits determined under section 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 15 2017(a)) shall be calculated using 115 percent of the June 2020 value of the thrifty food plan (as defined in section 3 of such Act (7 U.S.C. 2012)) if the value of the benefits would be greater under that calculation than in the absence of this subsection.
(b)Requirements for the secretaryIn carrying out this section, the Secretary shall— (1)consider the benefit increases described in subsection (a) to be a mass change;
(2)require a simple process for States to notify households of the increase in benefits; (3)consider section 16(c)(3)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(3)(A)) to apply to any errors in the implementation of this section without regard to the 120-day limit described in that section; and
(4)disregard the additional amount of benefits that a household receives as a result of this section in determining the amount of overissuances under section 13 of the Food and Nutrition Act of 2008 (7 U.S.C. 2022). (c)Administrative expenses (1)In generalFor the costs of State administrative expenses associated with carrying out this section and administering the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) during the COVID-19 public health emergency, the Secretary shall make available $100,000,000 for fiscal year 2021.
(2)TimingNot later than 60 days after the date of the enactment of this Act, the Secretary shall make available to States amounts for fiscal year 2021 under paragraph (1). (3)Allocation of fundsFunds described in paragraph (1) shall be made available as grants to State agencies for fiscal year 2021 as follows:
(A)75 percent of the amounts available for fiscal year 2021 shall be allocated to States based on the share of each State of households that participate in the supplemental nutrition assistance program as reported to the Department of Agriculture for the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of the enactment of this Act) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)); and (B)25 percent of the amounts available for fiscal year 2021 shall be allocated to States based on the increase in the number of households that participate in the supplemental nutrition assistance program as reported to the Department of Agriculture over the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of the enactment of this Act) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)).
(d)Certain exclusions from snap incomeA Federal pandemic unemployment compensation payment made to an individual under section 2104 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for the purpose of determining eligibility of such individual or any other individual for benefits or assistance, or the amount of benefits or assistance, under any programs authorized under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). (e)Provisions for impacted students (1)In generalNotwithstanding any other provision of law, not later than 20 days after the date of the enactment of this Act, eligibility for supplemental nutrition assistance program benefits shall not be limited under section 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) for an individual who—
(A)is enrolled at least half-time in an institution of higher education; and (B) (i)is eligible to participate in a State or federally financed work study program during the regular school year as determined by the institution of higher education; or
(ii)in the current academic year, has an expected family contribution of $0 as determined in accordance with part F of title IV of the Higher Education Act of 195 (20 U.S.C. 1087kk et. seq.). (2)Sunset (A)Initial applicationsThe eligibility standards authorized under paragraph (1) shall be in effect for initial applications for the supplemental nutrition assistance program until 30 days after the COVID–19 public health emergency is lifted.
(B)RecertificationsThe eligibility standards authorized under paragraph (1) shall be in effect until the first recertification of a household beginning no earlier than 30 days after the COVID–19 public health emergency is lifted. (3)Guidance (A)In generalNot later than 10 days after the date of enactment of this Act, the Secretary shall issue guidance to State agencies on the temporary student eligibility requirements established under this subsection.
(B)Coordination with the Department of EducationThe Secretary of Education, in consultation with the Secretary of Agriculture and institutions of higher education, shall carry out activities to inform applicants for Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) and students at institutions of higher education of the temporary student eligibility requirements established under this subsection. (f)ReportNot later than July 31, 2021, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that accounts for both the redemption rate and account balances for each month during the period specified in subsection (a). 
(g)Limitation on quality control waiversSection 4603(a)(2) of the Continuing Appropriations Act, 2021 and Other Extensions Act (Public Law 116–159) is amended by striking September 30, 2021 and inserting June 30, 2021. (h)FundingThere are hereby appropriated to the Secretary, out of any money not otherwise appropriated, such sums as may be necessary to carry out this section.
703.Additional assistance for SNAP online purchasing and technology improvements
(a)Resources for SNAP online purchasingNot later than 60 days after the date of enactment of this Act, the Secretary shall provide— (1)additional support for the Food and Nutrition Service to conduct end-to-end testing in the online production environment; and
(2)technical assistance to educate retailers on the process and technical requirements for the online acceptance of SNAP benefits and to support and expedite SNAP online purchasing. (b)Snap online purchasing assistance for direct-marketing farmers and farmers’ marketsThe Secretary, on a competitive basis, shall enter into cooperative agreements with, or provide grants to, not more than 5 eligible entities to build out functionality, and provide assistance to direct-marketing farmers and farmers’ markets to accept SNAP benefits through online transactions.
(1)Selection priorityThe Secretary shall prioritize eligible entities with experience building online purchasing platforms for technology solutions for farmers’ markets and direct-marketing farmers. (2)Definition of eligible entityIn this subsection, the term eligible entity means a nonprofit entity with experience building online purchasing platforms or technology solutions, or with experience working with commercial entities that have experience building online purchasing platforms or technology solutions.
(c)Issuance Innovation and Technology Improvement SupportThe Secretary shall—  (1)review technological developments, including developments related to security and privacy, surrounding mobile payment technology, to support the mobile technologies demonstration projects and the use of mobile technologies authorized under section 7(k)(14) of the Food and Nutrition Act of 2008; and
(2)test methods to modernize electronic benefit transfer technology for the purpose of improving the security and integrity of the electronic benefits transfer system. (d)ReportNot later than January 31, 2022, and annually thereafter until all funds provided under subsection (e) have been expended, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes—
(1)a description of the activities conducted under subsections (a), (b), and (c); (2)a description of any grants, cooperative agreements, or contracts awarded under this section; 
(3)an analysis of the technological developments surrounding mobile payment technology; and (4)a summary of EBT modernization testing results under subsection (c)(2).
(e)Funding
(1)AppropriationsThere is hereby appropriated to the Secretary, out of any money in the Treasury not otherwise appropriated, $5,000,000 to be available until expended to carry out this section. (2)Use of fundsWith respect to the funds appropriated under paragraph (1), the Secretary shall use—
(A)not more than $1,000,000 for purposes described in subsection (a); and (B)not more than $1,000,000 for purposes described in subsection (b).
704.Nutrition Assistance ProgramsIn addition to amounts otherwise made available, $614,000,000, to remain available through September 30, 2021, shall be available for the Secretary of Agriculture to provide grants to the Commonwealth of the Northern Mariana Islands, Puerto Rico, and American Samoa for nutrition assistance in response to a COVID-19 public health emergency, of which $14,000,000 shall be available for the Commonwealth of the Northern Mariana Islands. 2Commodity Distribution Programs 711.Emergency Food Assistance ProgramFor an additional amount for the Commodity Assistance Program for the emergency food assistance program as authorized by section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)), $400,000,000, to remain available through September 30, 2021: Provided, That of the funds made available in this section, the Secretary may use up to 20 percent for costs associated with the distribution of commodities.
712.Commodity Supplemental Assistance ProgramIn addition to amounts otherwise made available, $13,000,000, to remain available through September 30, 2021, shall be available for the Secretary of Agriculture for the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note): Provided, That of the funds made available in this section, up to 20 percent shall be available for State administrative expenses.
3Child Nutrition
721.Assistance for children in child careSection 1101 of the Families First Coronavirus Response Act (Public Law 116–127; 7 U.S.C. 2011 note) is amended— (1)in subsection (f), by amending paragraph (2) to read as follows: 

(2)Simplifying assumptions for school year 2020-2021For purposes of this section, a State agency may develop and use simplifying assumptions (including a State or local public health ordinance developed in response to COVID–19) and the best feasibly available data to determine the status of a school or covered child care facility as opened, closed, or operating with a reduced number of days or hours, establish State or regionally-based benefits levels, identify eligible children and children eligible for assistance under subsection (h), and establish eligibility periods for eligible children and children eligible for assistance under subsection (h). ; and (2)in subsection (h)—
(A)in paragraph (1), by inserting or the area of a child’s residence after schools in the area of a covered child care facility; (B)in paragraph (2), by inserting or for each day that a school in the area of a covered child care facility or the area of the child’s residence is closed or has reduced attendance or hours for at least 5 consecutive days before the period at the end; and
(C)by adding at the end the following:  (4)Deemed populationFor purposes of an approved State agency plan described in paragraph (1) or an approved amendment to such a plan described in such paragraph, the Secretary of Agriculture shall deem any child who has not attained the age of 6 as a child who is enrolled in a covered child care facility.; and
(3)in subsection (j), by inserting for State agencies, other agencies of the State, local units, and schools after administrative expenses.  722.Emergency costs for child nutrition programs during COVID–19 pandemic (a)Use of certain appropriations to cover emergency operational costs under school meal programs (1)In general (A)Required allotmentsNotwithstanding any other provision of law, the Secretary shall allocate to each State that participates in the reimbursement program under paragraph (3) such amounts as may be necessary to carry out reimbursements under such paragraph for each reimbursement month, including, subject to paragraph (5)(B), administrative expenses necessary to make such reimbursements. 
(B)Guidance with respect to programNot later than 30 days after the date of the enactment of this section, the Secretary shall issue guidance with respect to the reimbursement program under paragraph (3). (2)Reimbursement program applicationTo participate in the reimbursement program under paragraph (3), not later than 30 days after the date described in paragraph (1)(B), a State shall submit an application to the Secretary that includes a plan to calculate and disburse reimbursements under the reimbursement program under paragraph (3). 
(3)Reimbursement programSubject to paragraphs (4) and (5)(D), using the amounts allocated under paragraph (1)(A), a State participating in the reimbursement program under this paragraph shall make reimbursements for emergency operational costs for each reimbursement month as follows:  (A)For each new school food authority in the State for the reimbursement month, an amount equal to 55 percent of the amount equal to—
(i)the average monthly amount such new school food authority was reimbursed under the reimbursement sections for meals and supplements served by such new school food authority during the alternate period; minus (ii)the amount such new school food authority was reimbursed under the reimbursement sections for meals and supplements served by such new school food authority during such reimbursement month.
(B)For each school food authority not described in subparagraph (A) in the State for the reimbursement month, an amount equal to 55 percent of— (i)the amount such school food authority was reimbursed under the reimbursement sections for meals and supplements served by such school food authority for the month beginning one year before such reimbursement month; minus
(ii)the amount such school food authority was reimbursed under the reimbursement sections for meals and supplements served by such school food authority during such reimbursement month. (4)Special rules relating to reimbursement calculation (A)Effect of negative numberIf a subtraction performed under subparagraph (A) or (B) of paragraph (3) results in a negative number, the reimbursement amount calculated under such subparagraph shall equal zero. 
(B)Special treatment of March, 2020In the case of a reimbursement under subparagraph (A) or (B) of paragraph (3) for the reimbursement month of March, 2020, the reimbursement amount shall be equal to the amount determined under such a subparagraph for such month, divided by 2.  (5)Treatment of funds (A)AvailabilityFunds allocated to a State under paragraph (1)(A) shall remain available until September 30, 2021.
(B)Administrative expensesA State may reserve not more than 1 percent of the funds allocated under paragraph (1)(A) for administrative expenses to carry out this subsection. (C)Unexpended balanceOn March 31, 2022, any amounts allocated to a State under paragraph (1)(A) or reimbursed to a school food authority or new school food authority under paragraph (3) that are unexpended by such State, school food authority, or new school food authority shall revert to the Secretary.
(D)Limitation on use of fundsFunds allocated to a State under paragraph (1)(A) may only be made available to a school food authority or new school food authority that— (i)submits a claim to such State for meals, supplements, or administrative costs with respect to a month occurring during the period beginning September 1, 2020 and ending December 31, 2020; or
(ii)provides an assurance to such State that the school food authority or new school food authority will submit a claim to such State for meals, supplements, or administrative costs with respect to a month occurring during the first full semester (or equivalent term) after the conclusion of the public health emergency, as determined by such State.  (6)ReportsEach State that carries out a reimbursement program under paragraph (3) shall, not later than March 31, 2022, submit a report to the Secretary that includes a summary of the use of such funds by the State and each school food authority and new school food authority in such State.
(b)Use of certain appropriations to cover child and adult care food program child care operational emergency costs during COVID–19 pandemic
(1)In general
(A)Required allotmentsNotwithstanding any other provision of law, the Secretary shall allocate to each State that participates in the reimbursement program under paragraph (3) such amounts as may be necessary to carry out reimbursements under such paragraph for each reimbursement month, including, subject to paragraph (5)(C), administrative expenses necessary to make such reimbursements.  (B)Guidance with respect to programNot later than 30 days after the date of the enactment of this section, the Secretary shall issue guidance with respect to the reimbursement program under paragraph (3).
(2)Reimbursement program applicationTo participate in the reimbursement program under paragraph (3), not later than 30 days after the date described in paragraph (1)(B), a State shall submit an application to the Secretary that includes a plan to calculate and disburse reimbursements under the reimbursement program under paragraph (3).  (3)Reimbursement amountSubject to paragraphs (4) and (5)(E), using the amounts allocated under paragraph (1)(A), a State participating in the reimbursement program under this paragraph shall make reimbursements for child care operational emergency costs for each reimbursement month as follows:
(A)For each new covered institution in the State for the reimbursement month, an amount equal to 55 percent of— (i)the average monthly amount such new covered institution was reimbursed under subsection (c) and subsection (f) of section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) for meals and supplements served by such new covered institution during the alternate period; minus
(ii)the amount such new covered institution was reimbursed under such section for meals and supplements served by such new covered institution during such reimbursement month. (B)For each covered institution not described in subparagraph (A) in the State for the reimbursement month, an amount equal to 55 percent of—
(i)the amount such covered institution was reimbursed under subsection (c) and subsection (f) of section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) for meals and supplements served by such covered institution during the month beginning one year before such reimbursement month; minus (ii)the amount such covered institution was reimbursed under such section for meals and supplements served by such covered institution during such reimbursement month.
(C)For each new sponsoring organization of a family or group day care home in the State for the reimbursement month, an amount equal to 55 percent of— (i)the average monthly amount such new sponsoring organization of a family or group day care home was reimbursed under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for administrative funds for the alternate period; minus
(ii)the amount such new sponsoring organization of a family or group day care home was reimbursed under such section for administrative funds for the reimbursement month. (D)For each sponsoring organization of a family or group day care home not described in subparagraph (C) in the State for the reimbursement month, an amount equal to 55 percent of—
(i)the amount such sponsoring organization of a family or group day care home was reimbursed under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for administrative funds for the month beginning one year before such reimbursement month; minus (ii)the amount such sponsoring organization of a family or group day care home was reimbursed under such section for administrative funds for such reimbursement month.
(4)Special rules relating to reimbursement calculation
(A)Effect of negative numberIf a subtraction performed under subparagraph (A), (B), (C), or (D) of paragraph (3) results in a negative number, the reimbursement amount calculated under such subparagraph shall equal zero.  (B)Special treatment of March, 2020In the case of a reimbursement under subparagraph (A), (B), (C), or (D) of paragraph (3) for the reimbursement month of March, 2020, the reimbursement amount shall be equal to the amount determined under such a subparagraph for such month, divided by 2. 
(5)Treatment of funds
(A)AvailabilityFunds allocated to a State under paragraph (1)(A) shall remain available until September 30, 2021. (B)Unaffiliated centerIn the case of a covered institution or a new covered institution that is an unaffiliated center that is sponsored by a sponsoring organization and receives funds for a reimbursement month under subparagraph (A) or (B) of paragraph (3), such unaffiliated center shall provide to such sponsoring organization an amount of such funds as agreed to by the sponsoring organization and the unaffiliated center, except such amount may not be greater be than 15 percent of such funds.
(C)Administrative expensesA State may reserve not more than 1 percent of the funds allocated under paragraph (1)(A) for administrative expenses to carry out this subsection.  (D)Unexpended balanceOn March 31, 2022, any amounts allocated to a State under paragraph (1)(A) or reimbursed to a new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home that are unexpended by such State, new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home, shall revert to the Secretary.
(E)Limitation on use of fundsFunds allocated to a State under paragraph (1)(A) may only be made available to a new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home that— (i)submits a claim to such State for meals, supplements, or administrative costs with respect to a month occurring during the period beginning September 1, 2020 and ending December 31, 2020; or
(ii)provides an assurance to such State that the new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home will submit a claim to such State for meals, supplements, or administrative costs with respect to a month occurring within 90 days after the conclusion of the public health emergency. (6)ReportsEach State that carries out a reimbursement program under paragraph (3) shall, not later than March 31, 2022, submit a report to the Secretary that includes a summary of the use of such funds by the State and each new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home.
(c)FundingThere are appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, such sums as are necessary to carry out this section. (d)DefinitionsIn this section:
(1)Alternate periodThe term alternate period means the period beginning January 1, 2020 and ending February 29, 2020. (2)Emergency operational costsThe term emergency operational costs means the costs incurred by a school food authority or new school food authority—
(A)during a public health emergency; (B)that are related to the ongoing operation, modified operation, or temporary suspension of operation (including administrative costs) of such school food authority or new school food authority; and
(C)except as provided under subsection (a), that are not reimbursed under a Federal grant. (3)Child care operational emergency costsThe term child care operational emergency costs means the costs under the child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) incurred by a new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home—
(A)during a public health emergency; (B)that are related to the ongoing operation, modified operation, or temporary suspension of operation (including administrative costs) of such new covered institution, covered institution, new sponsoring organization of a family or group day care home, sponsoring organization of a family or group day care home, or sponsoring organization of an unaffiliated center; and
(C)except as provided under subsection (b), that are not reimbursed under a Federal grant. (4)Covered institutionThe term covered institution means—
(A)an institution (as defined in section 17(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)(2))); and (B)a family or group day care home.
(5)New covered institutionThe term new covered institution means a covered institution for which no reimbursements were made for meals and supplements under section 17(c) or (f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) with respect to the previous reimbursement period. (6)New school food authorityThe term new school food authority means a school food authority for which no reimbursements were made under the reimbursement sections with respect to the previous reimbursement period.
(7)New sponsoring organization of a family or group day careThe term new sponsoring organization of a family or group day care means a sponsoring organization of a family or group day care home for which no reimbursements for administrative funds were made under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for the previous reimbursement period. (8)Previous reimbursement periodThe term previous reimbursement period means the period beginning March 1, 2019 and ending June 30, 2019.
(9)Public health emergencyThe term public health emergency means a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic or any renewal of such declaration pursuant to such section 319. (10)Reimbursement monthThe term reimbursement month means March 2020, April 2020, May 2020, and June 2020.
(11)Reimbursement sectionsThe term reimbursement sections means— (A)section 4(b), section 11(a)(2), section 13, and section 17A(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1753(b); 42 U.S.C. 1759a(a)(2); 42 U.S.C. 1761; 42 U.S.C. 1766a(c)); and
(B)section 4 of the Child Nutrition Act (42 U.S.C. 1773). (12)SecretaryThe term Secretary means the Secretary of Agriculture. 
(13)State The term State has the meaning given such term in section 12(d)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)(8)). 723.Task force on supplemental foods delivery in the special supplemental nutrition program (a)Establishment of task forceNot later than 90 days after the date of the enactment of this section, the Secretary shall establish a task force on supplemental foods delivery in the special supplemental nutrition program (in this section referred to as the Task Force).
(b)Membership
(1)CompositionThe Task Force shall be composed of at least 1 member but not more than 3 members appointed by the Secretary from each of the following: (A)Retailers of supplemental foods.
(B)Representatives of State agencies. (C)Representatives of Indian State agencies.
(D)Representatives of local agencies. (E)Technology companies with experience maintaining the special supplemental nutrition program information systems and technology, including management information systems or electronic benefit transfer services.
(F)Manufacturers of supplemental foods, including infant formula. (G)Participants in the special supplemental nutrition program from diverse locations.
(H)Other organizations that have experience with and knowledge of the special supplemental nutrition program. (2)Limitation on membershipThe Task Force shall be composed of not more than 20 members. 
(c)Duties
(1)StudyThe Task Force shall study measures to streamline the redemption of supplemental foods benefits that promote convenience, safety, and equitable access to supplemental foods, including infant formula, for participants in the special supplemental nutrition program, including— (A)online and telephonic ordering and curbside pickup of, and payment for, supplemental foods;
(B)online and telephonic purchasing of supplemental foods;  (C)home delivery of supplemental foods;
(D)self checkout for purchases of supplemental foods; and (E)other measures that limit or eliminate consumer presence in a physical store.
(2)Report by Task ForceNot later than September 30, 2021, the Task Force shall submit to the Secretary a report that includes— (A)the results of the study required under paragraph (1); and
(B)recommendations with respect to such results. (3)Report by SecretaryNot later than 45 days after receiving the report required under paragraph (2), the Secretary shall—
(A)submit to Congress a report that includes— (i)a plan with respect to carrying out the recommendations received by the Secretary in such report under paragraph (2); and
(ii)an assessment of whether legislative changes are necessary to carry out such plan; and (B)notify the Task Force of the submission of the report required under subparagraph (A).
(4)PublicationThe Secretary shall make publicly available on the website of the Department of Agriculture— (A)the report received by the Secretary under paragraph (2); and
(B)the report submitted by the Secretary under paragraph (3)(A). (d)TerminationThe Task Force shall terminate on the date the Secretary submits the report required under paragraph (3)(A).
(e)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force.  (f)DefinitionsIn this section:
(1)Local agencyThe term local agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)). (2)SecretaryThe term Secretary means the Secretary of Agriculture. 
(3)Special supplemental nutrition programThe term special supplemental nutrition program means the special supplemental nutrition program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786). (4)State agencyThe term State agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)).
(5)Supplemental foodsThe term supplemental foods has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)). 4Other Matters 731.Aging and disability services programs For an additional amount for nutrition services under the Older Americans Act of 1965, $175,000,000: Provided, That of the amount made available under this heading in this Act, $168,000,000 shall be for subparts 1 and 2 of part C of title III of such Act and $7,000,000 shall be for nutrition services under title VI of such Act: Provided further, That State matching requirements under sections 304(d)(1)(D) and 309(b)(2) of such Act shall not apply to funds made available under this heading.
732.Nutrition services under Older Americans Act
(a)Nutrition services transfer criteriaWith respect to funds appropriated under paragraph (1) or (2) of section 303(b) of the Older Americans Act of 1965 (42 U.S.C. 3023(b)) received by a State for fiscal year 2021, the Secretary shall allow a State agency or an area agency on aging, without prior approval, to transfer not more than 100 percent of the funds received, notwithstanding the limitation on transfer authority provided in subparagraph (A) of section 308(b)(4) of the Older Americans Act of 1965 (42 U.S.C. 3028(b)(4)) and without regard to subparagraph (B) of such section, by the State agency or area agency on aging, respectively, and attributable to funds appropriated under paragraph (1) or (2) of section 303(b) of such Act, between subpart 1 and subpart 2 of part C (42 U.S.C. 3030d–2 et seq.) for such use as the State agency or area agency on aging, respectively, considers appropriate to meet the needs of the State or area served. (b)Home-delivered nutrition services waiverFor purposes of determining eligibility for the delivery of nutrition services under section 337 of the Older Americans Act of 1965 (42 U.S.C. 3030g), with funds received by a State under the Older Americans Act of 1965 (42 U.S.C. 2001 et seq.) for fiscal 2021, the State shall treat an older individual who is unable to obtain nutrition because the individual is practicing social distancing due to the public health emergency in the same manner as the State treats an older individual who is homebound by reason of illness.
(c)Dietary guidelines waiverTo facilitate implementation of subparts 1 and 2 of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030d–2 et seq.), with funds received by a State for fiscal year 2021, the Assistant Secretary for Aging may waive, but continue to make every effort practicable to encourage the restoration of, the applicable requirements for meals provided under such subparts comply with the requirements of clauses (i) and (ii) of section 339(2)(A) of such Act (42 U.S.C. 3030g–21(2)(A)). BAgriculture 1Agricultural Programs 751.Office of the SecretaryThere is appropriated, out of any funds in the Treasury not otherwise appropriated, for an additional amount for the Office of the Secretary, $11,187,500,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus by providing support for agricultural producers, growers, and processors impacted by coronavirus, including producers and growers of specialty crops, non-specialty crops, dairy, livestock, and poultry, producers that supply local food systems, including farmers markets, restaurants, and schools, and growers who produce livestock or poultry under a contract for another entity: Provided, That from the amounts provided in this section, the Secretary of Agriculture shall make supplemental payments to producers of price trigger crops for the 2020 crop year under section 9.202 of title 7, Code of Federal Regulations, on eligible acres of the crop, in an amount equal to $20 per eligible acre: Provided further, That from the amounts provided in this section, the Secretary of Agriculture shall make supplemental payments to producers of flat-rate crops for the 2020 crop year under section 9.202 of title 7, Code of Federal Regulations, on eligible acres of the crop, in an amount equal to $20 per eligible acre: Provided further, That for the purposes of determining the amount of eligible sales under section 9.202(i) of title 7, Code of Federal Regulations, the Secretary of Agriculture shall also include indemnities received under crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) and payments made or calculated under the noninsured crop disaster assistance program established by section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) and the wildfire and hurricane indemnity plus program under subpart O of part 760 of title 7, Code of Federal Regulations: Provided further, That for the purposes of determining the amount of eligible sales under section 9.202(i) of title 7, Code of Federal Regulations, the Secretary of Agriculture may allow producers to substitute 2018 sales for such commodities for 2019 sales: Provided further, That from the amounts provided in this section, the Secretary of Agriculture shall make payments to producers of livestock or poultry (not including any packer (as defined in section 201 of the Packers and Stockyards Act, 1921 (7 U.S.C. 191)) or live poultry dealer (as defined in section 2(a) of that Act (7 U.S.C. 182(a)))) for losses of livestock or poultry depopulated before the date of enactment of this Act due to insufficient processing access, based on 80 percent of the fair market value of any livestock or poultry so depopulated, and for the cost of such depopulation (other than costs for which the producer has been compensated under the environmental quality incentives program under subchapter A of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.)): Provided further, That in determining the cost of depopulation under the preceding proviso, the Secretary of Agriculture may take into consideration whether a producer has been compensated for the costs of such depopulation by any State program: Provided further, That from the amounts provided in this section, the Secretary of Agriculture shall make payments to producers of cattle described in paragraphs (2), (3), and (4) of section 9.102(i) of title 7, Code of Federal Regulations, in an amount equal to the product obtained by multiplying the number of such cattle in inventory during the time period specified in paragraph (c)(2) of that section by 50 percent of the payment rate calculated by subtracting the applicable CCC payment rate specified in paragraph (h) of that section and the applicable payment rate specified in section 9.202(c) of that title from the applicable CARES Act payment rate specified in section 9.102(h) of that title: Provided further, That from the amounts provided in this section, the Secretary of Agriculture shall make payments to producers of cattle described in paragraphs (1) and (5) of section 9.102(i) of title 7, Code of Federal Regulations, in an amount equal to the product obtained by multiplying the number of such cattle in inventory during the time period specified in paragraph (c)(2) of that section by 25 percent of the payment rate calculated by subtracting the applicable CCC payment rate specified in paragraph (h) of that section and the applicable payment rate specified in section 9.202(c) of that title (if applicable) from the applicable CARES Act payment rate specified in section 9.102(h) of that title: Provided further, That from the amounts provided in this section, the Secretary of Agriculture shall use not more than $1,000,000,000 to make payments to contract growers of livestock and poultry to cover not more than 80 percent of revenue losses, as determined by the Secretary of Agriculture, for the period beginning on January 1, 2020, and ending on the date of enactment of this Act: Provided further, That from the amounts provided in this section, the Secretary of Agriculture shall use not less than $20,000,000 to improve and maintain animal disease prevention and response capacity: Provided further, That from the amounts provided in this section, the Secretary of Agriculture shall make payments to domestic users of upland cotton and extra-long staple cotton for the period beginning on March 1, 2020, and ending on December 31, 2020, in an amount equal to the product obtained by multiplying 10 by the product obtained by multiplying 6 cents per pound by the average monthly consumption of the domestic user for the period beginning on January 1, 2017, and ending on December 31, 2019: Provided further, That notwithstanding paragraph (e) of section 9.7 of title 7, Code of Federal Regulations (or any successor regulation), and subject to the availability of funds, taking into account the requirements of the other provisos in this section, for purposes of providing assistance under subparts B and C of part 9 of that title, the Secretary of Agriculture shall make additional payments to ensure that such assistance more closely aligns with the calculated gross payment or revenue losses of any person or entity, except that such assistance shall not exceed the calculated gross payment or 80 percent of the loss, as determined by the Secretary of Agriculture, of any entity or persons, and that for the purposes of determining income derived from farming, ranching, and forestry under paragraph (d) of that section, the Secretary of Agriculture shall broadly consider income derived from agricultural sales (including gains), agricultural services, the sale of agricultural real estate, and prior year net operating loss carryforward as such income: Provided further, That from the amounts provided in this section, the Secretary of Agriculture may provide support to processors for losses of crops due to insufficient processing access: Provided further, That the Secretary of Agriculture may extend the term of a marketing assistance loan authorized by section 1201 of the Agricultural Act of 2014 (7 U.S.C. 9031), notwithstanding section 1203(b) of that Act (7 U.S.C. 9033(b)), for any loan commodity to 12 months: Provided further, That the authority provided by the previous proviso shall expire on September 30, 2021: Provided further, That from the amounts provided in this section, the Secretary of Agriculture shall use not less than $1,500,000,000 to purchase food and agricultural products, including seafood, to purchase and distribute agricultural products (including fresh produce, dairy, and meat products) to individuals in need, including through delivery to nonprofit organizations that can receive, store, and distribute food items, and for grants and loans to small or midsized food processors or distributors, seafood processing facilities and processing vessels, farmers markets, producers, or other organizations to respond to coronavirus, including for measures to protect workers against the Coronavirus Disease 2019 (COVID–19): Provided further, That not later than 30 days after the date of enactment of this Act and prior to issuing solicitations for contracts under the previous proviso, the Secretary of Agriculture shall conduct a preliminary review of actions necessary to improve COVID–19-related food purchasing, including reviewing coordination, specifications, quality, and fairness of purchases, including the distribution of purchased commodities, including the fairness of food distribution, such as whether rural communities received adequate support, the degree to which transportation costs were sufficient to reach all areas, whether food safety was adequate in the distribution of food, and the degree to which local purchases of food were made: Provided further, That from the amounts provided in this section, the Secretary of Agriculture may use not more than $200,000,000 to provide relief to timber harvesting and timber hauling businesses that have, as a result of the COVID–19 pandemic, experienced a loss of not less than 10 percent in gross revenue during the period beginning on January 1, 2020, and ending on December 1, 2020, as compared to the gross revenue of that timber harvesting or hauling business during the same period in 2019: Provided further, That in making direct support payments in this section, the Secretary of Agriculture may take into account price differentiation factors for each commodity based on specialized varieties, local markets, and farm practices, such as certified organic farms (as defined in section 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502)): Provided further, That using amounts provided in this section, the Secretary of Agriculture may make payments to producers of advanced biofuel, biomass-based diesel, cellulosic biofuel, conventional biofuel, or renewable fuel (as such terms are defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))) produced in the United States, for unexpected market losses as a result of COVID–19: Provided further, That the Secretary of Agriculture may make recourse loans available to dairy product processors, packagers, or merchandisers impacted by COVID–19: Provided further, That each reference in this section to a section or other provision of the Code of Federal Regulations shall be considered to be a reference to that section or other provision as in effect on the date of enactment of this Act.
752.Specialty crop block grantsDue to the impacts of COVID–19 on specialty crops, there is appropriated, out of any funds in the Treasury not otherwise appropriated, for Specialty Crop Block Grants under section 101 of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465), $100,000,000, to remain available until expended. 753.Local agriculture market programDue to the impacts that COVID–19 has had on many local agriculture markets, there is appropriated, out of any funds in the Treasury not otherwise appropriated, for the Local Agriculture Market Program established under section 210A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c), $100,000,000, to remain available until expended: Provided, That notwithstanding any other provision of law, the Secretary of Agriculture may reduce the amount of matching funds otherwise required under that section 210A to an amount not greater than 10 percent of the total amount of the Federal funds obligated under this section only during the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (or any renewal of that declaration): Provided further, That such match may be an in-kind contribution.
754.Farming opportunities training and outreach programDue to the impacts of COVID–19 on certain producers, there is appropriated, out of any funds in the Treasury not otherwise appropriated, for the Farming Opportunities Training and Outreach Program under section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279), $75,000,000, to remain available until expended: Provided, That notwithstanding any other provision of law, the Secretary of Agriculture may reduce the amount of matching funds otherwise required under that section 2501 to an amount not greater than 10 percent of the total amount of the Federal funds obligated under this section only during the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (or any renewal of that declaration): Provided further, That such match may be an in-kind contribution: Provided further, That the Secretary of Agriculture may waive any maximum grant amount otherwise applicable to grants provided using such amounts.
755.Gus Schumacher Nutrition Incentive ProgramThere is appropriated, out of any funds in the Treasury not otherwise appropriated, for the Gus Schumacher Nutrition Incentive Program under section 4405 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517), $75,000,000, to remain available until expended: Provided, That notwithstanding any other provision of law, the Secretary of Agriculture may reduce the amount of matching funds otherwise required under that section 4405 to an amount not greater than 10 percent of the total amount of the Federal funds obligated under this section only during the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (or any renewal of that declaration): Provided further, That such match may be an in-kind contribution: Provided further, That the Secretary of Agriculture may waive any maximum grant amount otherwise applicable to grants provided under this section: Provided further, That the Secretary of Agriculture may use such amounts to provide additional funding to ongoing grants provided under such Program before the date of enactment of this Act.
756.ResearchThere is appropriated, out of any funds in the Treasury not otherwise appropriated, $20,000,000 for fiscal year 2021 and each fiscal year thereafter for the Agricultural Research Service to address gaps in nutrition research at the critical intersections of responsive agriculture, quality food production, and human nutrition and health. 2Support for Dairy, Livestock, and Farm Stress 760.DefinitionsIn this chapter:
(1)The term COVID–19 means the disease caused by SARS–CoV–2, or any viral strain mutating therefrom with pandemic potential. (2)The term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (or any renewal of that declaration).
(3)The term Secretary means the Secretary of Agriculture. 761.Supplemental dairy margin coverage payments (a)In generalThe Secretary shall provide supplemental dairy margin coverage payments to participating eligible dairy operations described in subsection (b)(1) whenever the average actual dairy production margin (as defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051)) for a month is less than the coverage level threshold selected by such eligible dairy operation under section 1406 of that Act (7 U.S.C. 9056).
(b)Eligible dairy operation described
(1)In generalAn eligible dairy operation described in this subsection is a dairy operation that— (A)is located in the United States; and
(B)during a calendar year in which such dairy operation is a participating dairy operation (as defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051)), has a production history established under the dairy margin coverage program under section 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055) of less than 5,000,000 pounds, as determined in accordance with subsection (c) of such section 1405. (2)Limitation on eligibilityAn eligible dairy operation shall only be eligible for payments under this section during a calendar year in which such eligible dairy operation is enrolled in the dairy margin coverage (as defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051)). 
(c)Supplemental production history calculation
(1)In generalFor purposes of determining the supplemental production history of an eligible dairy operation under this section, such dairy operation’s supplemental production history shall be equal to 75 percent of the amount described in paragraph (2) with respect to such dairy operation. (2)AmountThe amount referred to in paragraph (1) is, with respect to an eligible dairy operation, the amount equal to—
(A)the production volume of such dairy operation for the 2019 milk marketing year; minus  (B)the dairy margin coverage production history of such dairy operation established under section 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055).
(d)Coverage percentage
(1)In generalFor purposes of calculating payments to be issued under this section during a calendar year, an eligible dairy operation’s coverage percentage shall be equal to the coverage percentage selected by such eligible dairy operation with respect to such calendar year under section 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056). (2)5 million pound limitation (A)In generalThe Secretary shall not provide supplemental dairy margin coverage on an eligible dairy operation’s actual production for a calendar year such that the total covered production history of such dairy operation exceeds 5,000,000 pounds.
(B)Determination of amountIn calculating the total covered production history of an eligible dairy operation under subparagraph (A), the Secretary shall multiply the coverage percentage selected by such operation under section 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056) by the sum of— (i)the supplemental production history calculated under subsection (c) with respect to such dairy operation; and
(ii)the dairy margin coverage production history described in subsection (c)(2)(B) with respect to such dairy operation. (e)Premium costThe premium cost for an eligible dairy operation under this section for a calendar year shall be equal to the product of multiplying—
(1)the Tier I premium cost calculated with respect to such dairy operation for such year under section 1407(b) of the Agricultural Act of 2014 (7 U.S.C. 9057(b)); by (2)the supplemental production history with respect to such dairy operation calculated under subsection (c) (such that total covered production history does not exceed 5,000,000 pounds).
(f)RegulationsNot later than 45 days after the date of the enactment of this section, the Secretary shall issue regulations to carry out this section. (g)Prohibition with respect to dairy margin coverage enrollment (1)In generalThe Secretary may not reopen or otherwise provide a special enrollment for dairy margin coverage (as defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051)) for purposes of establishing eligibility for supplemental dairy margin coverage payments under this section.
(2)Clarification with respect to supplemental dairy margin coverage paymentsThe Secretary may open a special enrollment for supplemental dairy margin coverage under this section.  (h)Application for calendar year 2021The Secretary shall make payments under this section to eligible dairy operations described in subsection (b)(1) for months after and including January, 2021.
(i)SunsetThe authority to make payments under this section shall terminate on December 31, 2023. (j)FundingThere is appropriated, out of any funds in the Treasury not otherwise appropriated, to carry out this section such sums as necessary, to remain available until the date specified in subsection (i).
762.Dairy donation program
(a)DefinitionsIn this section: (1)Eligible dairy organizationThe term eligible dairy organization has the meaning given the term in section 1431(a) of the Agricultural Act of 2014 (7 U.S.C. 9071(a)).
(2)Eligible dairy productThe term eligible dairy product means a product primarily made from milk, including fluid milk, that is produced and processed in the United States. (3)Eligible distributorThe term eligible distributor means a public or private nonprofit organization that distributes donated eligible dairy products to recipient individuals and families.
(4)Eligible partnershipThe term eligible partnership means a partnership between an eligible dairy organization and an eligible distributor. (b)Establishment and purposesNot later than 60 days after the date of enactment of this Act, the Secretary shall establish and administer a dairy donation program for the purposes of—
(1)facilitating the timely donation of eligible dairy products; and (2)preventing and minimizing food waste.
(c)Donation and distribution plans
(1)In generalTo be eligible to receive reimbursement under subsection (d), an eligible partnership shall submit to the Secretary a donation and distribution plan that describes the process that the eligible partnership will use for the donation, processing, transportation, temporary storage, and distribution of eligible dairy products. (2)Review and approval (A)In generalNot later than 15 business days after receiving a plan described in paragraph (1), the Secretary shall—
(i)review that plan; and (ii)issue an approval or disapproval of that plan.
(B)Emergency and disaster-related prioritization
(i)In generalIn receiving and reviewing a donation and distribution plan submitted under paragraph (1), the Secretary shall determine whether an emergency or disaster was a substantial factor in the submission, including— (I)a declared or renewed public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d); and
(II)a disaster designated by the Secretary. (ii)Priority reviewOn making an affirmative determination under clause (i) with respect to a donation and distribution plan submitted under paragraph (1), the Secretary shall give priority to the approval or disapproval of that plan.
(d)Reimbursement
(1)In generalOn receipt of appropriate documentation under paragraph (3), the Secretary shall reimburse an eligible dairy organization that is a member of an eligible partnership for which the Secretary has approved a donation and distribution plan under subsection (c)(2)(A)(ii) at a rate equal to the product obtained by multiplying— (A)the current reimbursement price described in paragraph (2); and
(B)the volume of milk required to make the donated eligible dairy product. (2)Reimbursement priceThe Secretary—
(A)shall set the reimbursement price referred to in paragraph (1)(A) at a value that shall— (i)be representative of the cost of the milk required to make the donated eligible dairy product;
(ii)be between the lowest and highest of the class I, II, III, or IV milk prices on the date of the production of the eligible dairy product; (iii)be sufficient to avoid food waste; and
(iv)not interfere with the commercial marketing of milk or dairy products; (B)may set appropriate reimbursement prices under subparagraph (A) for different eligible dairy products by class and region for the purpose of—
(i)encouraging the donation of surplus eligible dairy products; (ii)facilitating the orderly marketing of milk;
(iii)reducing volatility relating to significant market disruptions; (iv)maintaining traditional price relationships between classes of milk; or
(v)stabilizing on-farm milk prices. (3)Documentation (A)In generalAn eligible dairy organization shall submit to the Secretary such documentation as the Secretary may require to demonstrate—
(i)the production of the eligible dairy product; and (ii)the donation of the eligible dairy product to an eligible distributor.
(B)VerificationThe Secretary may verify the accuracy of documentation submitted under subparagraph (A). (4)Retroactive reimbursementIn providing reimbursements under paragraph (1), the Secretary may provide reimbursements for eligible dairy product costs incurred before the date on which the donation and distribution plan for the applicable participating partnership was approved by the Secretary under subsection (c)(2)(A)(ii).
(5)Emergency and disaster-related prioritizationIn providing reimbursements under paragraph (1), the Secretary shall give priority to reimbursements to eligible dairy organizations covered by a donation and distribution plan for which the Secretary makes an affirmative determination under subsection (c)(2)(B)(i). (e)Prohibition on resale of products (1)In generalAn eligible distributor that receives eligible dairy products donated under this section may not sell the eligible dairy products into commercial markets.
(2)Prohibition on future participationAn eligible distributor that the Secretary determines has violated paragraph (1) shall not be eligible for any future participation in the program established under this section. (f)ReviewsThe Secretary shall conduct appropriate reviews or audits to ensure the integrity of the program established under this section.
(g)Publication of donation activityThe Secretary, acting through the Administrator of the Agricultural Marketing Service, shall publish on the publicly accessible website of the Agricultural Marketing Service periodic reports describing donation activity under this section. (h)Supplemental reimbursements (1)In generalThe Secretary shall make a supplemental reimbursement to an eligible dairy organization that received a reimbursement under the milk donation program established under section 1431 of the Agricultural Act of 2014 (7 U.S.C. 9071) during the period beginning on January 1, 2020, and ending on the date on which amounts made available under subsection (i) are no longer available.
(2)Reimbursement calculationA supplemental reimbursement described in paragraph (1) shall be an amount equal to— (A)the reimbursement calculated under subsection (d); minus
(B)the reimbursement under the milk donation program described in paragraph (1). (i)FundingOut of any amounts of the Treasury not otherwise appropriated, there is appropriated to the Secretary to carry out this section $400,000,000, to remain available until expended.
763.Establishment of trust for benefit of unpaid cash sellers of livestockThe Packers and Stockyards Act, 1921, is amended by inserting after section 317 (7 U.S.C. 217a) the following new section:  318.Statutory trust established; dealer (a)Establishment (1)In generalAll livestock purchased by a dealer in cash sales and all inventories of, or receivables or proceeds from, such livestock shall be held by such dealer in trust for the benefit of all unpaid cash sellers of such livestock until full payment has been received by such unpaid cash sellers.
(2)ExemptionAny dealer whose average annual purchases of livestock do not exceed $100,000 shall be exempt from the provisions of this section. (3)Effect of dishonored instrumentsFor purposes of determining full payment under paragraph (1), a payment to an unpaid cash seller shall not be considered to have been made if the unpaid cash seller receives a payment instrument that is dishonored.
(b)Preservation of trustAn unpaid cash seller shall lose the benefit of a trust under subsection (a) if the unpaid cash seller has not preserved the trust by giving written notice to the dealer involved and filing such notice with the Secretary— (1)within 30 days of the final date for making a payment under section 409 in the event that a payment instrument has not been received; or
(2)within 15 business days after the date on which the seller receives notice that the payment instrument promptly presented for payment has been dishonored. (c)Notice to lien holdersWhen a dealer receives notice under subsection (b) of the unpaid cash seller’s intent to preserve the benefits of the trust, the dealer shall, within 15 business days, give notice to all persons who have recorded a security interest in, or lien on, the livestock held in such trust.
(d)Cash Sales DefinedFor the purpose of this section, a cash sale means a sale in which the seller does not expressly extend credit to the buyer. (e)Purchase of livestock subject to trust (1)In generalA person purchasing livestock subject to a dealer trust shall receive good title to the livestock if the person receives the livestock—
(A)in exchange for payment of new value; and (B)in good faith without notice that the transfer is a breach of trust.
(2)Dishonored payment instrumentPayment shall not be considered to have been made if a payment instrument given in exchange for the livestock is dishonored. (3)Transfer in satisfaction of antecedent debtA transfer of livestock subject to a dealer trust is not for value if the transfer is in satisfaction of an antecedent debt or to a secured party pursuant to a security agreement.
(f)EnforcementWhenever the Secretary has reason to believe that a dealer subject to this section has failed to perform the duties required by this section or whenever the Secretary has reason to believe that it will be in the best interest of unpaid cash sellers, the Secretary shall do one or more of the following— (1)appoint an independent trustee to carry out the duties required by this section, preserve trust assets, and enforce the trust; 
(2)serve as independent trustee, preserve trust assets, and enforce the trust; or (3)file suit in the United States district court for the district in which the dealer resides to enjoin the dealer’s failure to perform the duties required by this section, preserve trust assets, and to enforce the trust. Attorneys employed by the Secretary may, with the approval of the Attorney General, represent the Secretary in any such suit. Nothing herein shall preclude unpaid sellers from filing suit to preserve or enforce the trust..
764.Grants for improvements to meat and poultry facilities to allow for interstate shipment
(a)In generalThe Secretary shall make grants to meat and poultry slaughter and processing facilities described in subsection (b) (including such facilities operating under State inspection or such facilities that are exempt from Federal inspection) to assist such facilities with respect to costs incurred in making improvements to such facilities and carrying out other planning activities necessary— (1)to obtain a Federal grant of inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.), as applicable; or 
(2)to operate as a State-inspected facility that is compliant with— (A)the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) under the cooperative interstate shipment program established under section 501 of that Act (21 U.S.C. 683); or 
(B)the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) under the cooperative interstate shipment program established under section 31 of that Act (21 U.S.C. 472). (b)Eligible facilitiesTo be eligible for a grant under this section, a meat or poultry slaughter or processing facility shall be—
(1)in operation as of the date on which the facility submits to the Secretary an application for the grant; and (2)seeking—
(A)to obtain a Federal grant of inspection described in subsection (a)(1); or (B)to be eligible for inspection under a cooperative interstate shipment program described in subparagraph (A) or (B), as applicable, of subsection (a)(2), in a State that participates in that program.
(c)Eligible activitiesA facility that receives a grant under this section may use the grant amount for— (1)the modernization or expansion of existing facilities;
(2)the modernization of equipment; (3)compliance with packaging and labeling requirements under applicable law;
(4)compliance with safety requirements under applicable law; (5)the development of processes to ensure food safety; and
(6)such other purposes as the Secretary determines to be appropriate. (d)Grant requirements (1)AmountThe amount of a grant under this section shall not exceed $200,000.
(2)ConditionAs a condition of receiving a grant under this section, a grant recipient shall agree that the grant recipient shall make a payment (or payments) to the Secretary in an amount equal to the amount of the grant if the recipient, within 36 months of receiving such grant— (A)as applicable—
(i)is not subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.), as applicable; or  (ii)is not eligible for inspection under a cooperative interstate shipment program described in subparagraph (A) or (B), as applicable, of subsection (a)(2); or 
(B)is not making a good faith effort to be subject to such inspection or to be eligible under such a cooperative interstate shipment program, as applicable. (3)Matching funds (A)In generalThe Secretary shall require a recipient of a grant under this section to provide matching non-Federal funds in an amount equal to the amount of the grant. 
(B)ExceptionThe Secretary shall not require any recipient of a grant under this section to provide matching funds with respect to a grant awarded in fiscal year 2021.  (e)Reports (1)Reports on grants madeBeginning not later than 1 year after the date on which the first grant is awarded under this section, and continuing annually thereafter through the year that is 10 years after the date on which the final grant is awarded under this section, the Secretary shall submit to the Committee on Agriculture and the Committee on Appropriations of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Appropriations of the Senate a report on grants made under this section, including—
(A)any facilities that used a grant awarded under this section to carry out eligible activities described in subsection (c) during the year covered by the report; and (B)the operational status of facilities that were awarded grants under this section.
(2)Report on the Cooperative Interstate Shipment ProgramBeginning not later than 1 year after the date of the enactment of this section, the Secretary shall submit to the Committee on Agriculture and the Committee on Appropriations of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Appropriations of the Senate a report describing any recommendations, developed in consultation with all States, for possible improvements to the cooperative interstate shipment programs under section 501 of the Federal Meat Inspection Act (21 U.S.C. 683) and section 31 of the Poultry Products Inspection Act (21 U.S.C. 472). (f)FundingOf the funds of the Treasury not otherwise appropriated, there is appropriated to carry out this section $60,000,000 for the period of fiscal years 2021 through 2023, to remain available until expended. 
765.Meat and poultry processing study and report
(a)Study and report on financial assistance availability
(1)Study requiredThe Secretary shall conduct a study on the availability and effectiveness of— (A)Federal loan programs, Federal loan guarantee programs, and grant programs for which—
(i)facilities that slaughter or otherwise process meat and poultry in the United States, which are in operation and subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.), as of the date of the enactment of this section, and (ii)entities seeking to establish such a facility in the United States, may be eligible; and 
(B)Federal grant programs intended to support— (i)business activities relating to increasing the slaughter or processing capacity in the United States; and
(ii)feasibility or marketing studies on the practicality and viability of specific new or expanded projects to support additional slaughter or processing capacity in the United States. (2)Report to congressNot later than 60 days after the date of the enactment of this section, the Secretary, in consultation with applicable Federal agencies, shall submit a report to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate that includes the results of the study required under paragraph (1).
(3)PublicationNot later than 90 days after the date of the enactment of this section, the Secretary shall make publicly available on the website of the Food Safety and Inspection Service of the Department of Agriculture a list of each loan program, loan guarantee program, and grant program identified under paragraph (1).  (b)FundingThere is appropriated, out of the funds of the Treasury not otherwise appropriated, $2,000,000 to carry out this section.
766.Support for farm stress programs
(a)In generalThe Secretary shall make grants to State departments of agriculture (or such equivalent department) to expand or sustain stress assistance programs for individuals who are engaged in farming, ranching, and other agriculture-related occupations, including— (1)programs that meet the criteria specified in section 7522(b)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936(b)(1)); and
(2)any State initiatives carried out as of the date of the enactment of this Act that provide stress assistance for such individuals.  (b)Grant timing and amountIn making grants under subsection (a), not later than 60 days after the date of the enactment of this Act and subject to subsection (c), the Secretary shall—
(1)make awards to States submitting State plans that meet the criteria specified in paragraph (1) of such subsection within the time period specified by the Secretary; and (2)of the amounts made available under subsection (f), allocate among such States, an amount to be determined by the Secretary, which in no case may exceed $500,000 for each State.
(c)State plan
(1)In generalA State department of agriculture seeking a grant under subsection (a) shall submit to the Secretary a State plan to expand or sustain stress assistance programs described in that subsection that includes— (A)a description of each activity and the estimated amount of funding to support each program and activity carried out through such a program;
(B)an estimated timeline for the operation of each such program and activity;  (C)the total amount of funding sought; and 
(D)an assurance that the State department of agriculture will comply with the reporting requirement under subsection (e).  (2)GuidanceNot later than 20 days after the date of the enactment of this Act, the Secretary shall issue guidance for States with respect to the submission of a State plan under paragraph (1) and the allocation criteria under subsection (b). 
(3)ReallocationIf, after the first grants are awarded pursuant to allocation under subsection (b), any funds made available under subsection (f) to carry out this subsection remain unobligated, the Secretary shall— (A)inform States that submit plans as described in subsection (b), of such availability; and
(B)reallocate such funds among such States, as the Secretary determines to be appropriate and equitable. (d)CollaborationThe Secretary may issue guidance to encourage State departments of agriculture to use funds provided under this section to support programs described in subsection (a) that are operated by—
(1)Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); (2)State cooperative extension services; and
(3)nongovernmental organizations. (e)ReportingNot later than 180 days after the COVID–19 public health emergency ends, each State receiving additional grants under subsection (b) shall submit a report to the Secretary describing—
(1)the activities conducted using such funds; (2)the amount of funds used to support each such activity; and
(3)the estimated number of individuals served by each such activity. (f)FundingOut of the funds of the Treasury not otherwise appropriated, there is appropriated to carry out this section $28,000,000, to remain available until expended. 
(g)State definedIn this section, the term State means— (1)a State;
(2)the District of Columbia; (3)the Commonwealth of Puerto Rico; and
(4)any other territory or possession of the United States. VIIIUnited States Postal Service 801.COVID–19 funding for the United States Postal ServiceSection 6001 of the CARES Act (39 U.S.C. 101 note; Public Law 116–136) is amended—
(1)in the section heading, by striking borrowing authority and inserting funding; (2)by redesignating subsection (c) as subsection (d); and
(3)by inserting after subsection (b) the following:  (c)No repayment requiredNotwithstanding any other provision of law, including subsection (b) of this section, or any agreement entered into between the Secretary of the Treasury and the Postal Service under that subsection, the Postal Service shall not be required to repay the amounts borrowed under that subsection..
802.Temporary acceptance of certain low-risk postal shipmentsSection 343(a)(3)(K)(vii) of the Trade Act of 2002 (19 U.S.C. 1415(a)(3)(K)(vii)) is amended— (1)in subclause (I), by striking subclause (II) and inserting subclause (II) or (III); and
(2)by adding at the end the following:  (III)Notwithstanding subclause (I), during the period beginning on January 1, 2021, through March 15, 2021, the Postmaster General may accept a shipment without transmission of the information described in paragraphs (1) and (2) if the Commissioner determines, or concurs with the determination of the Postmaster General, that the shipment presents a low risk of violating any relevant United States statutes or regulations, including statutes or regulations relating to the importation of controlled substances such as fentanyl and other synthetic opioids..
IXBroadband Internet Access Service
901.Amendments to the Secure and Trusted Communications Network Reimbursement ProgramThe Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601 et seq.) is amended— (1)in section 4 (47 U.S.C. 1603)—
(A)in subsection (b)(1), by striking 2,000,000 and inserting 10,000,000;  (B)in subsection (c)—
(i)in paragraph (1)(A)— (I)in the matter preceding clause (i), by striking before;
(II)by amending clause (i) to read as follows:  (i)as defined in the Report and Order of the Commission in the matter of Protecting Against National Security Threats to the Communications Supply Chain Through FCC Programs (FCC 19–121; WC Docket No. 18–89; adopted November 22, 2019) (in this section referred to as the Report and Order); or; and
(III)by amending clause (ii) to read as follows:  (ii)as determined to be covered by both the process of the Report and Order and the Designation Orders of the Commission on June 30, 2020 (DA 20–690; PS Docket No. 19–351; adopted June 30, 2020) (DA 20–691; PS Docket No. 19–352; adopted June 30, 2020) (in this section collectively referred to as the Designation Orders);; and
(ii)in paragraph (2)(A), by amending clauses (i) and (ii) to read as follows:  (i)publication of the Report and Order; or
(ii)in the case of covered communications equipment that only became covered pursuant to the Designation Orders, June 30, 2020; or;  (C)in subsection (d)(5)—
(i)in subparagraph (A), by striking The Commission and inserting Subject to subparagraph (C), the Commission; and (ii)by adding at the end the following:

(C)Priority for allocationOn and after the date of enactment of this subparagraph, the Commission shall allocate sufficient reimbursement funds— (i)first, to approved applicants that have 2,000,000 or fewer customers, for removal and replacement of covered communications equipment, as defined in section 9 or as designated by the process set forth in the Report and Order;
(ii)after funds have been allocated to all applicants described in clause (i), to approved applicants that are accredited public or private non-commercial educational institutions providing their own facilities-based educational broadband service, as defined in section 27.4 of title 47, Code of Federal Regulations, or any successor regulation, for removal and replacement of covered communications equipment, as defined in section 9 or as designated by the process set forth in the Report and Order; and (iii)after funds have been allocated to all applicants described in clause (ii), to any remaining approved applicants determined to be eligible for reimbursement under the Program.; and
(D)by adding at the end the following:  (k)LimitationIn carrying out this section, the Commission may not expend more than $1,900,000,000.; and
(2)in section 9 (47 U.S.C. 1608), by amending paragraph (10) to read as follows:  (10)Provider of advanced communications serviceThe term provider of advanced communications service—
(A)means a person who provides advanced communications service to United States customers; and (B)includes—
(i)accredited public or private noncommercial educational institutions, providing their own facilities-based educational broadband service, as defined in section 27.4 of title 47, Code of Federal Regulations, or any successor regulation; and  (ii)health care providers and libraries providing advanced communications service..
902.Connecting Minority Communities
(a)DefinitionsIn this section: (1)Anchor community (A)In generalThe term anchor community means any area that— 
(i)except as provided in subparagraph (B), is not more than 15 miles from a historically Black college or university, a Tribal College or University, or a Minority-serving institution; and (ii)has an estimated median annual household income of not more than 250 percent of the poverty line, as that term is defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).
(B)Certain Tribal Colleges or UniversitiesWith respect to a Tribal College or University that is located on land held in trust by the United States, the Assistant Secretary, in consultation with the Secretary of the Interior, may establish a different maximum distance for the purposes of subparagraph (A)(i) if the Assistant Secretary is able to ensure that, in establishing that different maximum distance, each anchor community that is established as a result of that action is statistically comparable to other anchor communities described in subparagraph (A). (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. 
(3)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation. (4)CommissionThe term Commission means the Federal Communications Commission.
(5)Connected deviceThe term connected device means a laptop computer, tablet computer, or similar device that is capable of connecting to broadband internet access service. (6)DirectorThe term Director means the Director of the Office.
(7)Eligible equipmentThe term eligible equipment means— (A)a Wi-Fi hotspot;
(B)a modem; (C)a router;
(D)a device that combines a modem and router;  (E)a connected device; or
(F)any other equipment used to provide access to broadband internet access service. (8)Eligible recipientThe term eligible recipient means—
(A)a historically Black college or university; (B)a Tribal College or University; 
(C)a Minority-serving institution; or (D)a consortium that is led by a historically Black college or university, a Tribal College or University, or a Minority-serving institution and that also includes—
(i)a minority business enterprise; or (ii)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(9)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). (10)Minority-serving institutionThe term Minority-serving institution means any of the following:
(A)An Alaska Native-serving institution, as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)). (B)A Native Hawaiian-serving institution, as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)).
(C)A Hispanic-serving institution, as that term is defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)). (D)A Predominantly Black institution, as that term is defined in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)).
(E)An Asian American and Native American Pacific Islander-serving institution, as that term is defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b)). (F)A Native American-serving, nontribal institution, as that term is defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b)).
(11)Minority business enterpriseThe term minority business enterprise has the meaning given the term in section 1400.2 of title 15, Code of Federal Regulations, or any successor regulation. (12)OfficeThe term Office means the Office of Minority Broadband Initiatives established pursuant to subsection (b)(1).
(13)Pilot programThe term Pilot Program means the Connecting Minority Communities Pilot Program established under the rules promulgated by the Assistant Secretary under subsection (c)(1). (14)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).
(15)Wi-FiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11, or any successor standard. (16)Wi-Fi hotspotThe term Wi-Fi hotspot means a device that is capable of—
(A)receiving broadband internet access service; and (B)sharing broadband internet access service with another device through the use of Wi-Fi.
(b)Office of Minority Broadband Initiatives
(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall establish within the National Telecommunications and Information Administration the Office of Minority Broadband Initiatives. (2)DirectorThe Office shall be headed by the Director of the Office of Minority Broadband Initiatives, who shall be appointed by the Assistant Secretary.
(3)DutiesThe Office, acting through the Director, shall— (A)collaborate with Federal agencies that carry out broadband internet access service support programs to determine how to expand access to broadband internet access service and other digital opportunities in anchor communities; 
(B)collaborate with State, local, and Tribal governments, historically Black colleges or universities, Tribal Colleges or Universities, Minority-serving institutions, and stakeholders in the communications, education, business, and technology fields to— (i)promote—
(I)initiatives relating to broadband internet access service connectivity for anchor communities; and (II)digital opportunities for anchor communities;
(ii)develop recommendations to promote the rapid, expanded deployment of broadband internet access service to unserved historically Black colleges or universities, Tribal Colleges or Universities, Minority-serving institutions, and anchor communities, including to—  (I)students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions; and 
(II)senior citizens and veterans who live in anchor communities; (iii)promote activities that would accelerate the adoption of broadband internet access service (including any associated equipment or personnel necessary to access and use that service, such as modems, routers, devices that combine a modem and a router, Wi-Fi hotspots, and connected devices)— 
(I)by students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions; and  (II)within anchor communities;
(iv)upon request, provide assistance to historically Black colleges or universities, Tribal Colleges or Universities, Minority-serving institutions, and leaders from anchor communities with respect to navigating Federal programs dealing with broadband internet access service; (v)promote digital literacy skills, including by providing opportunities for virtual or in-person digital literacy training and education; 
(vi)promote professional development opportunity partnerships between industry and historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions to help ensure that information technology personnel and students of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions have the skills needed to work with new and emerging technologies with respect to broadband internet access service; and (vii)explore how to leverage investment in infrastructure with respect to broadband internet access service to—
(I)expand connectivity with respect to that service in anchor communities and by students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions;  (II)encourage investment in communities that have been designated as qualified opportunity zones under section 1400Z–1 of the Internal Revenue Code of 1986; and
(III)serve as a catalyst for adoption of that service, so as to promote job growth and economic development and deployment of advanced technologies; and (C)assume any functions carried out under the Minority Broadband Initiative of the National Telecommunications and Information Administration, as of the day before the date of enactment of this Act.
(4)Reports
(A)In generalNot later than 1 year after the date on which the Assistant Secretary establishes the Office under paragraph (1), and annually thereafter, the Assistant Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that— (i)for the year covered by the report, details the work of the Office in expanding access to fixed and mobile broadband internet access service— 
(I)at historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions, including by expanding that access to students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions; and  (II)within anchor communities; and
(ii)identifies barriers to providing access to broadband internet access service—  (I)at historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions, including to students, faculty, and staff of historically Black colleges or universities, Tribal Colleges or Universities, and Minority-serving institutions; and 
(II)within anchor communities. (B)Public availabilityNot later than 30 days after the date on which the Assistant Secretary submits a report under subparagraph (A), the Assistant Secretary shall, to the extent feasible, make that report publicly available. 
(c)Connecting Minority Communities Pilot Program
(1)Rules required
(A)In generalNot later than 45 days after the date of enactment of this Act, the Assistant Secretary shall promulgate rules establishing the Connecting Minority Communities Pilot Program, the purpose of which shall be to provide grants to eligible recipients in anchor communities for the purchase of broadband internet access service or any eligible equipment, or to hire and train information technology personnel—  (i)in the case of an eligible recipient described in subparagraph (A), (B), or (C) of subsection (a)(8), to facilitate educational instruction and learning, including through remote instruction; 
(ii)in the case of an eligible recipient described in subsection (a)(8)(D)(i), to operate the minority business enterprise; or (iii)in the case of an eligible recipient described in subsection (a)(8)(D)(ii), to operate the organization.
(B)ContentThe rules promulgated under subparagraph (A) shall—  (i)establish a method for identifying which eligible recipients in anchor communities have the greatest unmet financial needs;
(ii)ensure that grants under the Pilot Program are made—  (I)to eligible recipients identified under the method established under clause (i); and
(II)in a manner that best achieves the purposes of the Pilot Program; (iii)require that an eligible recipient described in subparagraph (A), (B), or (C) of subsection (a)(8) that receives a grant to provide broadband internet access service or eligible equipment to students prioritizes students who—
(I)are eligible to receive a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a); (II)are recipients of any other need-based financial aid from the Federal Government, a State, or that eligible recipient;
(III)are qualifying low-income consumers for the purposes of the program carried out under subpart E of part 54 of title 47, Code of Federal Regulations, or any successor regulations; (IV)are low-income individuals, as that term is defined in section 312(g) of the Higher Education Act of 1965 (20 U.S.C. 1058(g)); or
(V)have been approved to receive unemployment insurance benefits under any Federal or State law since March 1, 2020; (iv)provide that a recipient of a grant under the Pilot Program—
(I)shall use eligible equipment for a purpose that the recipient considers to be appropriate, subject to any restriction provided in those rules (or any successor rules); (II)if the recipient lends, or otherwise provides, eligible equipment to students or patrons, shall prioritize lending or providing to such individuals that the recipient believes do not have access to that equipment, subject to any restriction provided in those rules (or any successor rules); and
(III)may not sell or otherwise transfer eligible equipment in exchange for any thing (including a service) of value;  (v)include audit requirements that— 
(I)ensure that a recipient of a grant made under the Pilot Program uses grant funds in compliance with the requirements of this section and the overall purpose of the Pilot Program; and (II)prevent waste, fraud, and abuse in the operation of the Pilot Program; 
(vi)provide that not less than 40 percent of the amount of the grants made under the Pilot Program are made to Historically Black colleges or universities; and (vii)provide that not less than 20 percent of the amount of the grants made under the Pilot Program are made to eligible recipients described in subparagraphs (A), (B), and (C) of subsection (a)(8) to provide broadband internet access service or eligible equipment to students of those eligible recipients.
(2)Fund
(A)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Connecting Minority Communities Fund. (B)Use of fundAmounts in the Connecting Minority Communities Fund established under subparagraph (A) shall be available to the Assistant Secretary to provide support under the rules promulgated under paragraph (1).
(3)Interagency coordinationWhen making grants under the Pilot Program, the Assistant Secretary shall coordinate with other Federal agencies, including the Commission, the National Science Foundation, and the Department of Education, to ensure the efficient expenditure of Federal funds, including by preventing multiple expenditures of Federal funds for the same purpose. (4)Audits (A)In generalFor each of fiscal years 2021 and 2022, the Inspector General of the Department of Commerce shall conduct an audit of the Pilot Program according to the requirements established under paragraph (1)(B)(v).
(B)ReportAfter completing each audit conducted under subparagraph (A), the Inspector General of the Department of Commerce shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that details the findings of the audit. (5)Direct appropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, to remain available until expended, $285,000,000 to the Connecting Minority Communities Fund established under paragraph (2). 
(6)TerminationExcept with respect to the report required under paragraph (7) and the authority of the Secretary of Commerce and the Inspector General of the Department of Commerce described in paragraph (8), the Pilot Program, including all reporting requirements under this section, shall terminate on the date on which the amounts made available to carry out the Pilot Program are fully expended. (7)ReportNot later than 90 days after the date on which the Pilot Program terminates under paragraph (6), the Assistant Secretary, after consulting with eligible recipients that received grants under the Pilot Program, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—
(A)describes the manner in which the Pilot Program was carried out; (B)identifies each eligible recipient that received a grant under the Pilot Program; and
(C)contains information regarding the effectiveness of the Pilot Program, including lessons learned in carrying out the Pilot Program and recommendations for future action. (8)Savings provisionThe termination of the Pilot Program under paragraph (6) shall not limit, alter, or affect the ability of the Secretary of Commerce or the Inspector General of the Department of Commerce to—
(A)investigate waste, fraud, and abuse with respect to the Pilot Program; or (B)recover funds that are misused under the Pilot Program.
903.FCC COVID–19 Telehealth Program
(a)DefinitionsIn this section— (1)the term appropriate congressional committees means—
(A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Energy and Commerce of the House of Representatives; 
(2)the term Commission means the Federal Communications Commission; and (3)the term COVID–19 Telehealth Program or Program means the COVID–19 Telehealth Program established by the Commission under the authority provided under the heading Salaries and expenses under the heading Federal Communications Commission under the heading Independent agencies in title V of division B of the CARES Act (Public Law 116–136; 134 Stat. 531).
(b)Additional appropriationOut of amounts in the Treasury not otherwise appropriated, there is appropriated $249,950,000 in additional funds for the COVID–19 Telehealth Program, of which $50,000 shall be transferred by the Commission to the Inspector General of the Commission for oversight of the COVID–19 Telehealth Program. (c)Administrative provisions (1)Evaluation of Applications (A)Public noticeNot later than 10 days after the date of enactment of this Act, the Commission shall issue a Public Notice establishing a 10-day period during which the Commission will seek comments on—
(i)the metrics the Commission should use to evaluate applications for funding under this section; and (ii)how the Commission should treat applications filed during the funding rounds for awards from the COVID-19 Telehealth Program using amounts appropriated under the CARES Act (Public Law 116–36; 134 Stat. 281).
(B)Congressional noticeAfter the end of the comment period under subparagraph (A), and not later than 15 days before the Commission first commits funds under this section, the Commission shall provide notice to the appropriate congressional committees of the metrics the Commission plans to use to evaluate applications for those funds. (2)Equitable distributionTo the extent feasible, the Commission shall ensure, in providing assistance under the COVID–19 Telehealth Program from amounts made available under subsection (b), that not less than 1 applicant in each of the 50 States and the District of Columbia has received funding from the Program since the inception of the Program, unless there is no such applicant eligible for such assistance in a State or in the District of Columbia, as the case may be.
(3)Previous applicantsThe Commission shall allow an applicant who filed an application during the funding rounds for awards from the COVID–19 Telehealth Program using amounts appropriated under the CARES Act (Public Law 116–36; 134 Stat. 281) the opportunity to update or amend that application as necessary.  (4)InformationTo the extent feasible, the Commission shall provide each applicant for funding from the COVID–19 Telehealth Program, if requested, with—
(A)information on the status of the application; and (B)a rationale for the final funding decision for the application, after making that decision.
(5)DenialIf the Commission chooses to deny an application for funding from the COVID–19 Telehealth Program, the Commission shall— (A)issue notice to the applicant of the intent of the Commission to deny the application and the grounds for that decision;
(B)provide the applicant with 10 days to submit any supplementary information that the applicant determines relevant; and (C)consider any supplementary information submitted under subparagraph (B) in making any final decision with respect to the application.
(d)Report to CongressNot later than 90 days after the date of enactment of this Act, and every 30 days thereafter until all funds made available under this section have been expended, the Commission shall submit to the appropriate congressional committees a report on the distribution of funds appropriated for the COVID–19 Telehealth Program under the CARES Act (Public Law 116–36; 134 Stat. 281) or under this section, which shall include— (1)non-identifiable and aggregated data on deficient and rejected applications;
(2)non-identifiable and aggregated data on applications for which no award determination was made; (3)information on the total number of applicants;
(4)information on the total dollar amount of requests for awards made under this section; and (5)information on applicant outreach and technical assistance.
(e)Paperwork Reduction Act requirementsA collection of information conducted or sponsored under any regulations required to implement this section shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act).  904.Benefit for broadband service during emergency period relating to COVID–19 (a)DefinitionsIn this section:
(1)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation. (2)Broadband providerThe term broadband provider means a provider of broadband internet access service.
(3)CommissionThe term Commission means the Federal Communications Commission. (4)Connected deviceThe term connected device means a laptop or desktop computer or a tablet.
(5)Designated as an eligible telecommunications carrierThe term designated as an eligible telecommunications carrier, with respect to a broadband provider, means the broadband provider is designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)). (6)Eligible householdThe term eligible household means, regardless of whether the household or any member of the household receives support under subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation), and regardless of whether any member of the household has any past or present arrearages with a broadband provider, a household in which—
(A)at least one member of the household meets the qualifications in subsection (a) or (b) of section 54.409 of title 47, Code of Federal Regulations (or any successor regulation); (B)at least one member of the household has applied for and been approved to receive benefits under the free and reduced price lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);
(C)at least one member of the household has experienced a substantial loss of income since February 29, 2020, that is documented by layoff or furlough notice, application for unemployment insurance benefits, or similar documentation or that is otherwise verifiable through the National Verifier or National Lifeline Accountability Database; (D)at least one member of the household has received a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) in the current award year, if such award is verifiable through the National Verifier or National Lifeline Accountability Database or the participating provider verifies eligibility under subsection (a)(2)(B); or
(E)at least one member of the household meets the eligibility criteria for a participating provider’s existing low-income or COVID–19 program, subject to the requirements of subsection (a)(2)(B) and any other eligibility requirements the Commission may consider necessary for the public interest. (7)Emergency broadband benefitThe term emergency broadband benefit means a monthly discount for an eligible household applied to the actual amount charged to such household, which shall be no more than the standard rate for an internet service offering and associated equipment, in an amount equal to such amount charged, but not more than $50, or, if an internet service offering is provided to an eligible household on Tribal land, not more than $75.
(8)Emergency periodThe term emergency period means the period that— (A)begins on the date of the enactment of this Act; and
(B)ends on the date that is 6 months after the date on which the determination by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) that a public health emergency exists as a result of COVID–19, including any renewal thereof, terminates. (9)Internet service offeringThe term internet service offering means, with respect to a broadband provider, broadband internet access service provided by such provider to a household, offered in the same manner, and on the same terms, as described in any of such provider’s offerings for broadband internet access service to such household, as on December 1, 2020.
(10)National lifeline accountability databaseThe term National Lifeline Accountability Database has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation). (11)National verifierThe term National Verifier has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations, or any successor regulation.
(12)Participating providerThe term participating provider means a broadband provider that— (A) (i)is designated as an eligible telecommunications carrier; or
(ii)meets requirements established by the Commission for participation in the Emergency Broadband Benefit Program and is approved by the Commission under subsection (d)(2); and (B)elects to participate in the Emergency Broadband Benefit Program.
(13)Standard rateThe term standard rate means the monthly retail rate for the applicable tier of broadband internet access service as of December 1, 2020, excluding any taxes or other governmental fees.  (b)Emergency Broadband Benefit Program (1)EstablishmentThe Commission shall establish a program, to be known as the Emergency Broadband Benefit Program, under which the Commission shall, in accordance with this section, reimburse, using funds from the Emergency Broadband Connectivity Fund established in subsection (i), a participating provider for an emergency broadband benefit, or an emergency broadband benefit and a connected device, provided to an eligible household during the emergency period.
(2)Verification of eligibilityTo verify whether a household is an eligible household, a participating provider shall— (A)use the National Verifier or National Lifeline Accountability Database;
(B)rely upon an alternative verification process of the participating provider, if— (i)the participating provider submits information as required by the Commission regarding the alternative verification process prior to seeking reimbursement; and
(ii)not later than 7 days after receiving the information required under clause (i), the Commission— (I)determines that the alternative verification process will be sufficient to avoid waste, fraud, and abuse; and
(II)notifies the participating provider of the determination under subclause (I); or (C)rely on a school to verify the eligibility of a household based on the participation of the household in the free and reduced price lunch program or the school breakfast program described in subsection (a)(6)(B).
(3)Use of national verifier and national lifeline accountability databaseThe Commission shall— (A)expedite the ability of all participating providers to access the National Verifier and National Lifeline Accountability Database for purposes of determining whether a household is an eligible household, without regard to whether a participating provider is designated as an eligible telecommunications carrier; and
(B)ensure that the National Verifier and National Lifeline Accountability Database approve an eligible household to receive the emergency broadband benefit not later than 2 days after the date of the submission of information necessary to determine if such household is an eligible household. (4)ReimbursementFrom the Emergency Broadband Connectivity Fund established in subsection (i), the Commission shall reimburse a participating provider in an amount equal to the emergency broadband benefit with respect to an eligible household that receives such benefit from such participating provider during the emergency period.
(5)Reimbursement for connected deviceA participating provider that, during the emergency period, in addition to providing the emergency broadband benefit to an eligible household, supplies such household with a connected device may be reimbursed up to $100 from the Emergency Broadband Connectivity Fund established in subsection (i) for such connected device, if the charge to such eligible household is more than $10 but less than $50 for such connected device, except that a participating provider may receive reimbursement for no more than 1 connected device per eligible household. (6)Certification requiredTo receive a reimbursement under paragraph (4) or (5), a participating provider shall certify to the Commission the following:
(A)That the amount for which the participating provider is seeking reimbursement from the Emergency Broadband Connectivity Fund established in subsection (i) for providing an internet service offering to an eligible household is not more than the standard rate. (B)That each eligible household for which the participating provider is seeking reimbursement for providing an internet service offering discounted by the emergency broadband benefit—
(i)has not been and will not be charged— (I)for such offering, if the standard rate for such offering is less than or equal to the amount of the emergency broadband benefit for such household; or
(II)more for such offering than the difference between the standard rate for such offering and the amount of the emergency broadband benefit for such household; (ii)will not be required to pay an early termination fee if such eligible household elects to enter into a contract to receive such internet service offering if such household later terminates such contract;
(iii)was not, after the date of the enactment of this Act, subject to a mandatory waiting period for such internet service offering based on having previously received broadband internet access service from such participating provider; and (iv)will otherwise be subject to the participating provider’s generally applicable terms and conditions as applied to other customers.
(C)That each eligible household for which the participating provider is seeking reimbursement for supplying such household with a connected device has not been and will not be charged $10 or less or $50 or more for such device. (D)A description of the process used by the participating provider to verify that a household is an eligible household, if the provider elects an alternative verification process under paragraph (2)(B), and that such verification process was designed to avoid waste, fraud, and abuse. 
(7)Audit requirementsThe Commission shall adopt audit requirements to ensure that participating providers are in compliance with the requirements of this section and to prevent waste, fraud, and abuse in the Emergency Broadband Benefit Program. A finding of waste, fraud, or abuse or an improper payment (as such term is defined in section 2(d) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note)) identified by the Commission or the Inspector General of the Commission shall include the following: (A)The name of the participating provider.
(B)The amount of funding made available from the Emergency Broadband Connectivity Fund to the participating provider. (C)The amount of funding determined to be an improper payment to a participating provider.
(D)A description of to what extent funding made available from the Emergency Broadband Connectivity Fund that was an improper payment was used for a reimbursement for a connected device or a reimbursement for an internet service offering. (E)Whether, in the case of a connected device, such device, or the value thereof, has been recovered.
(F)Whether any funding from the Emergency Broadband Connectivity Fund was made available to a participating provider for an emergency broadband benefit for a person outside the eligible household. (G)Whether any funding from the Emergency Broadband Connectivity Fund was made available to reimburse a participating provider for an emergency broadband benefit made available to an eligible household in which all members of such household necessary to satisfy the eligibility requirements described in subsection (a)(6) were deceased.
(8)Random audit requiredNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Commission shall conduct an audit of a representative sample of participating providers receiving reimbursements under the Emergency Broadband Benefit Program. (9)Notification of audit findingsNot later than 7 days after a finding made by the Commission under the requirements of paragraph (7), the Commission shall notify the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate with any information described in such paragraph that the Commission has obtained.
(10)Expiration of programAt the conclusion of the Emergency Broadband Benefit Program, any participating eligible households shall be subject to a participating provider’s generally applicable terms and conditions. (c)Regulations required (1)In generalNot later than 60 days after the date of the enactment of this Act, the Commission shall promulgate regulations to implement this section.
(2)Comment periodsAs part of the rulemaking under paragraph (1), the Commission shall— (A)provide a 20-day public comment period that begins not later than 5 days after the date of the enactment of this Act;
(B)provide a 20-day public reply comment period that immediately follows the period under subparagraph (A); and (C)during the comment periods under subparagraphs (A) and (B), seek comment on—
(i)the provision of assistance from the Emergency Broadband Connectivity Fund established in subsection (i) consistent with this section; and (ii)other related matters. 
(d)Eligibility of providers
(1)Relation to eligible telecommunications carrier designationThe Commission may not require a broadband provider to be designated as an eligible telecommunications carrier in order to be a participating provider. (2)Expedited approval process (A)In generalThe Commission shall establish an expedited process by which the Commission approves as participating providers broadband providers that are not designated as eligible telecommunications carriers and elect to participate in the Emergency Broadband Benefit Program.
(B)ExceptionNotwithstanding subparagraph (A), the Commission shall automatically approve as a participating provider a broadband provider that has an established program as of April 1, 2020, that is widely available and offers internet service offerings to eligible households and maintains verification processes that are sufficient to avoid fraud, waste, and abuse. (e)Rule of constructionNothing in this section shall affect the collection, distribution, or administration of the Lifeline Assistance Program governed by the rules set forth in subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation).
(f)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations, or any successor regulation, shall apply in whole or in part to the Emergency Broadband Benefit Program, shall not apply in whole or in part to such Program, or shall be modified in whole or in part for purposes of application to such Program. (g)EnforcementA violation of this section or a regulation promulgated under this section shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under such Act. The Commission shall enforce this section and the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this section.
(h)Exemptions
(1)Certain rulemaking requirementsSection 553 of title 5, United States Code, shall not apply to a regulation promulgated under subsection (c) or a rulemaking proceeding to promulgate such a regulation. (2)Paperwork reduction act requirementsA collection of information conducted or sponsored under the regulations required by subsection (c) shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act). 
(i)Emergency broadband connectivity fund
(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Broadband Connectivity Fund. (2)AppropriationThere is appropriated to the Emergency Broadband Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $3,200,000,000 for fiscal year 2021, to remain available until expended.
(3)Use of fundsAmounts in the Emergency Broadband Connectivity Fund shall be available to the Commission for reimbursements to participating providers under this section, and the Commission may use not more than 2 percent of such amounts to administer the Emergency Broadband Benefit Program. (4)Relationship to universal service contributionsReimbursements provided under this section shall be provided from amounts made available under this subsection and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).
(5)Use of universal service administrative company permittedThe Commission shall have the authority to avail itself of the services of the Universal Service Administrative Company to implement the Emergency Broadband Benefit Program, including developing and processing reimbursements and distributing funds to participating providers. (j)Safe harborThe Commission may not enforce a violation of this section under section 501, 502, or 503 of the Communications Act of 1934 (47 U.S.C. 501; 502; 503), or any rules of the Commission promulgated under such sections of such Act, if a participating provider demonstrates to the Commission that such provider relied in good faith on information provided to such provider to make the verification required by subsection (b)(2).
905.Grants for broadband connectivity
(a)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
(2)Broadband or broadband serviceThe term broadband or broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation. (3)CommissionThe term Commission means the Federal Communications Commission.
(4)Covered broadband projectThe term covered broadband project means a competitively and technologically neutral project for the deployment of fixed broadband service that provides qualifying broadband service in an eligible service area. (5)Covered partnershipThe term covered partnership means a partnership between—
(A)a State, or 1 or more political subdivisions of a State; and (B)a provider of fixed broadband service.
(6)DepartmentThe term Department means the Department of Commerce. (7)Eligible service areaThe term eligible service area means a census block in which broadband service is not available at 1 or more households or businesses in the census block, as determined by the Assistant Secretary on the basis of—
(A)the maps created under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)); or (B)if the maps described in subparagraph (A) are not available, the most recent information available to the Assistant Secretary, including information provided by the Commission.
(8)Eligible entityThe term eligible entity means— (A)a Tribal Government;
(B)a Tribal College or University; (C)the Department of Hawaiian Home Lands on behalf of the Native Hawaiian Community, including Native Hawaiian Education Programs;
(D)a Tribal organization; or (E)a Native Corporation.
(9)Native CorporationThe term Native Corporation has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602). (10)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221).
(11)Qualifying broadband serviceThe term qualifying broadband service means broadband service with— (A)a download speed of not less than 25 megabits per second;
(B)an upload speed of not less than 3 megabits per second; and (C)a latency sufficient to support real-time, interactive applications.
(12)Tribal GovernmentThe term Tribal Government means the governing body of any Indian or Alaska Native Tribe, band, nation, pueblo, village, community, component band, or component reservation, individually recognized (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131). (13)Tribal landThe term Tribal land means—
(A)any land located within the boundaries of— (i)an Indian reservation, pueblo, or rancheria; or
(ii)a former reservation within Oklahoma; (B)any land not located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held—
(i)in trust by the United States for the benefit of an Indian Tribe or an individual Indian; (ii)by an Indian Tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or
(iii)by a dependent Indian community; (C)any land located within a region established pursuant to section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a));
(D)Hawaiian Home Lands, as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221); or (E)those areas or communities designated by the Assistant Secretary of Indian Affairs of the Department of the Interior that are near, adjacent, or contiguous to reservations where financial assistance and social service programs are provided to Indians because of their status as Indians.
(14)UnservedThe term unserved, with respect to a household, means— (A)the household lacks access to qualifying broadband service; and
(B)no broadband provider has been selected to receive, or is otherwise receiving, Federal or State funding subject to enforceable build out commitments to deploy qualifying broadband service in the specific area where the household is located by dates certain, even if such service is not yet available, provided that the Federal or State agency providing the funding has not deemed the service provider to be in default of its buildout obligations under the applicable Federal or State program. (b)Direct appropriationThere is appropriated to the Assistant Secretary, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, to remain available until expended—
(1) $1,000,000,000 for grants under subsection (c); and (2) $300,000,000 for grants under subsection (d).
(c)Tribal broadband connectivity program
(1)Tribal broadband connectivity grantsThe Assistant Secretary shall use the funds made available under subsection (b)(1) to implement a program to make grants to eligible entities to expand access to and adoption of— (A)broadband service on Tribal land; or
(B)remote learning, telework, or telehealth resources during the COVID–19 pandemic. (2)GrantsFrom the amounts appropriated under subsection (b)(1), the Assistant Secretary shall award a grant to each eligible entity that submits an application that the Assistant Secretary approves after consultation with the Commission to prevent duplication of funding.
(3)Allocations
(A)Equitable distributionThe amounts appropriated under subsection (b)(1) shall be made available to eligible entities on an equitable basis, and not less than 3 percent of those amounts shall be made available for the benefit of Native Hawaiians. (B)Administrative expenses of Assistant SecretaryThe Assistant Secretary may use not more than 2 percent of amounts appropriated under subsection (b)(1) for administrative purposes, including the provision of technical assistance to Tribal Governments to help those Governments take advantage of the program established under this subsection.
(4)Use of grant funds
(A)Commitment deadline
(i)In generalNot later than 180 days after receiving grant funds under this subsection, an eligible entity shall commit the funds in accordance with the approved application of the entity. (ii)Reversion of fundsAny grant funds not committed by an eligible entity by the deadline under clause (i) shall revert to the general fund of the Treasury.
(B)Expenditure deadline
(i)In generalNot later than 1 year after receiving grant funds under this subsection, an eligible entity shall expend the grant funds. (ii)Extensions for infrastructure projectsThe Assistant Secretary may extend the period under clause (i) for an eligible entity that proposes to use the grant funds for construction of broadband infrastructure if the eligible entity certifies that—
(I)the eligible entity has a plan for use of the grant funds; (II)the construction project is underway; or
(III)extenuating circumstances require an extension of time to allow the project to be completed. (iii)Reversion of fundsAny grant funds not expended by an eligible entity by the deadline under clause (i) shall be made available to other eligible entities for the purposes provided in this subsection.
(5)Eligible usesAn eligible entity may use grant funds made available under this subsection for— (A)broadband infrastructure deployment, including support for the establishment of carrier-neutral submarine cable landing stations;
(B)affordable broadband programs, including— (i)providing free or reduced-cost broadband service; and
(ii)preventing disconnection of existing broadband service; (C)distance learning;
(D)telehealth; (E)digital inclusion efforts; and
(F)broadband adoption activities. (6)Administrative expenses of eligible entitiesAn eligible entity may use not more than 2 percent of grant funds received under this subsection for administrative purposes.
(7)Subgrantees
(A)In generalAn eligible entity may enter into a contract with a subgrantee, including a non-Tribal entity, as part of its use of grant funds pursuant to this subsection. (B)RequirementsAn eligible entity that enters into a contract with a subgrantee for use of grant funds received under this subsection shall—
(i)before entering into the contract, after a reasonable investigation, make a determination that the subgrantee— (I)is capable of carrying out the project for which grant funds will be provided in a competent manner in compliance with all applicable laws;
(II)has the financial capacity to meet the obligations of the project and the requirements of this subsection; and (III)has the technical and operational capability to carry out the project; and
(ii)stipulate in the contract reasonable provisions for recovery of funds for nonperformance. (8)Broadband infrastructure deploymentIn using grant funds received under this subsection for new construction of broadband infrastructure, an eligible entity shall prioritize projects that deploy broadband infrastructure to unserved households.
(d)Broadband infrastructure program
(1)Broadband infrastructure deployment grantsThe Assistant Secretary shall use the funds made available under subsection (b)(2) to implement a program under which the Assistant Secretary makes grants on a competitive basis to covered partnerships for covered broadband projects. (2)Mapping (A)Data from CommissionNot less frequently than annually, the Commission shall, through the process established under section 802(b)(7)) of the Communications Act of 1934 (47 U.S.C. 642(b)(7)), provide the Assistant Secretary any data collected by the Commission pursuant to title VIII of that Act (47 U.S.C. 641 et seq.).
(B)Use by Assistant SecretaryThe Assistant Secretary shall rely on the data provided under subparagraph (A) in carrying out this subsection to the greatest extent practicable. (3)Eligibility requirementsTo be eligible for a grant under this subsection, a covered partnership shall submit an application at such time, in such manner, and containing such information as the Assistant Secretary may require, which application shall, at a minimum, include a description of—
(A)the covered partnership; (B)the covered broadband project to be funded by the grant, including—
(i)the speed or speeds at which the covered partnership plans to offer broadband service; and (ii)the cost of the project;
(C)the area to be served by the covered broadband project (in this paragraph referred to as the proposed service area); (D)any support provided to the provider of broadband service that is part of the covered partnership through—
(i)any grant, loan, or loan guarantee provided by a State to the provider of broadband service for the deployment of broadband service in the proposed service area; (ii)any grant, loan, or loan guarantee with respect to the proposed service area provided by the Secretary of Agriculture—
(I)under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), including— (aa)any program to provide grants, loans, or loan guarantees under sections 601 through 603 of that Act (7 U.S.C. 950bb et seq.); and
(bb)the Community Connect Grant Program established under section 604 of that Act (7 U.S.C. 950bb–3); or (II)the broadband loan and grant pilot program known as the Rural eConnectivity Pilot Program or the ReConnect Program authorized under section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 348);
(iii)any high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254); (iv)any grant provided under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305);
(v)amounts made available for the Education Stabilization Fund under the heading Department of Education in title VIII of division B of the CARES Act (Public Law 116–136; 134 Stat. 564); or (vi)any other grant, loan, or loan guarantee provided by the Federal Government for the provision of broadband service.
(4)PriorityIn awarding grants under this subsection, the Assistant Secretary shall give priority to applications for covered broadband projects as follows, in decreasing order of priority: (A)Covered broadband projects designed to provide broadband service to the greatest number of households in an eligible service area.
(B)Covered broadband projects designed to provide broadband service in an eligible service area that is wholly within any area other than— (i)a county, city, or town that has a population of more than 50,000 inhabitants; and
(ii)the urbanized area contiguous and adjacent to a city or town described in clause (i). (C)Covered broadband projects that are the most cost-effective, prioritizing such projects in areas that are the most rural.
(D)Covered broadband projects designed to provide broadband service with a download speed of not less than 100 megabits per second and an upload speed of not less than 20 megabits per second. (E)Any other covered broadband project that meets the requirements of this subsection.
(5)Expenditure deadline
(A)In generalNot later than 1 year after receiving grant funds under this subsection, a covered partnership shall expend the grant funds. (B)ExtensionsThe Assistant Secretary may extend the period under subparagraph (A) for a covered partnership that proposes to use the grant funds for construction of broadband infrastructure if the covered partnership certifies that—
(i)the covered partnership has a plan for use of the grant funds; (ii)the construction project is underway; or
(iii)extenuating circumstances require an extension of time to allow the project to be completed. (C)Reversion of fundsAny grant funds not expended by an covered partnership by the deadline under subparagraph (A) shall be made available to other covered partnerships for the purposes provided in this subsection.
(6)Grant conditions
(A)ProhibitionsAs a condition of receiving a grant under this subsection, the Assistant Secretary shall prohibit a provider of broadband service that is part of a covered partnership receiving the grant— (i)from using the grant amounts to repay, or make any other payment relating to, a loan made by any public or private lender;
(ii)from using grant amounts as collateral for a loan made by any public or private lender; and (iii)from using more than $50,000 of the grant amounts to pay for the preparation of the grant.
(B)NondiscriminationThe Assistant Secretary may not require a provider of broadband service that is part of a covered partnership to be designated as an eligible telecommunications carrier pursuant to section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) to be eligible to receive a grant under this subsection or as a condition of receiving a grant under this subsection. (e)Implementation (1)Requirements; outreachNot earlier than 30 days, and not later than 60 days, after the date of enactment of this Act, the Assistant Secretary shall—
(A)issue a notice inviting eligible entities and covered partnerships to submit applications for grants under this section, which shall contain details about how awarding decisions will be made; and (B)outline—
(i)the requirements for applications for grants under this section; and (ii)the allowed uses of grant funds awarded under this section.
(2)Applications
(A)SubmissionDuring the 90-day period beginning on the date on which the Assistant Secretary issues the notice under paragraph (1), an eligible entity or covered partnership may submit an application for a grant under this section. (B)Processing (i)In generalNot later than 90 days after receiving an application under subparagraph (A), the Assistant Secretary shall approve or deny the application.
(ii)DenialThe Assistant Secretary may deny an application submitted under subparagraph (A) only if— (I)the Assistant Secretary provides the applicant an opportunity to cure any defects in the application; and
(II)after receiving the opportunity under subclause (I), the applicant still fails to meet the requirements of this section. (C)Single applicationAn eligible entity or covered partnership may submit only 1 application under this paragraph.
(D)Proposed use of fundsAn application submitted by an eligible entity or a covered partnership under this paragraph shall describe each proposed use of grant funds. (E)Allocation of fundsNot later than 14 days after approving an application for a grant under this paragraph, the Assistant Secretary shall allocate the grant funds to the eligible entity or covered partnership.
(F)Treatment of unallocated funds
(i)In generalIf an eligible entity or covered partnership does not submit an application by the deadline under subparagraph (A), or the Assistant Secretary does not approve an application submitted by an eligible entity or a covered partnership under that subparagraph, the Assistant Secretary shall make the amounts allocated for, as applicable— (I)the eligible entity under subsection (c) available to other eligible entities on an equitable basis; or
(II)the covered partnership under subsection (d) to other covered partnerships. (ii)Second processThe Assistant Secretary shall initiate a second notice and application process described in this subsection to reallocate any funds made available to other eligible entities or covered partnerships under clause (i).
(3)Transparency, accountability, and oversight requiredIn implementing this section, the Assistant Secretary shall adopt measures, including audit requirements, to— (A)ensure sufficient transparency, accountability, and oversight to provide the public with information regarding the award and use of grant funds under this section;
(B)ensure that a recipient of a grant under this section uses the grant funds in compliance with the requirements of this section and the overall purpose of the applicable grant program under this section; and (C)deter waste, fraud, and abuse of grant funds.
(4)Prohibition on use for covered communications equipment or servicesAn eligible entity or covered partnership may not use grant funds received under this section to purchase or support any covered communications equipment or service (as defined in section 9 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1608)). (5)Unauthorized use of fundsTo the extent that the Assistant Secretary or the Inspector General of the Department determines that an eligible entity or covered partnership has expended grant funds received under this section in violation of this section, the Assistant Secretary shall recover the amount of funds that were so expended.
(f)Reporting
(1)Eligible entities and covered partnerships
(A)Annual reportNot later than 1 year after receiving grant funds under this section, and annually thereafter until the funds have been expended, an eligible entity or covered partnership shall submit to the Assistant Secretary a report, with respect to the 1-year period immediately preceding the report date, that— (i)describes how the eligible entity or covered partnership expended the funds;
(ii)certifies that the eligible entity or covered partnership complied with the requirements of this section and with any additional reporting requirements prescribed by the Assistant Secretary, including— (I)a description of each service provided with the grant funds; and
(II)the number of locations or geographic areas at which broadband service was provided using the grant funds; and (iii)identifies each subgrantee that received a subgrant from the eligible entity or covered partnership and a description of the specific project for which grant funds were provided.
(B)Provision of information to FCC and USDAThe Assistant Secretary shall provide the information collected under subparagraph (A) to the Commission and the Department of Agriculture to be used when determining whether to award funds for the deployment of broadband under any program administered by those agencies. (C)Transmission of reports to CongressNot later than 5 days after receiving a report from an eligible entity under subparagraph (A), the Assistant Secretary shall transmit the report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.
(2)Inspector General and GAONot later than 6 months after the date on which the first grant is awarded under this section, and every 6 months thereafter until all of the grant funds awarded under this section are expended, the Inspector General of the Department and the Comptroller General of the United States shall each submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that reviews the grants awarded under this section during the preceding 6-month period. Each such report shall include recommendations to address waste, fraud, and abuse, if any. (g)Impact on other Federal broadband programsThe use of grant funds received under this section by an eligible entity, covered partnership, or subgrantee shall not impact the eligibility of, or otherwise disadvantage, the eligible entity, covered partnership, or subgrantee with respect to participation in any other Federal broadband program. 
906.Appropriations for Federal Communications Commission activitiesThere is appropriated to the Federal Communications Commission, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2021, to remain available until expended— (1) $65,000,000 to carry out title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.); and
(2) $1,900,000,000 to carry out the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601 et seq.), of which $1,895,000,000 shall be used to carry out the program established under section 4 of that Act (47 U.S.C. 1603). XMiscellaneous 1001.Coronavirus Relief Fund extensionSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by striking ‘‘December 30, 2020’’ and inserting ‘‘December 31, 2021’’.
1002.Contractor Pay Section 3610 of division A of the CARES Act (Public Law 116–136) shall be applied by substituting March 31, 2021 for September 30, 2020. 1003.Rescissions (a)Exchange stabilization fund (1)Immediate rescissionOf the unobligated balances made available under section 4027 of the CARES Act (15 U.S.C. 9061), $429,000,000,000 shall be permanently rescinded on the date of enactment of this Act.
(2)Subsequent rescission of remaining funds
(A)In generalExcept as provided in subparagraph (C), any remaining unobligated balances made available under section 4027 of the CARES Act (15 U.S.C. 9061) shall be permanently rescinded on January 9, 2021. (B)ApplicabilityNotwithstanding the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.) or any other provision of law, the rescission in subparagraph (A) shall apply to—
(i)the obligated but not disbursed credit subsidy cost of all loans, loan guarantees, and other investments that the Secretary of the Treasury has made or committed to make under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)); and (ii)the obligated and disbursed credit subsidy cost of all loans, loan guarantees, and other investments that—
(I)the Secretary of the Treasury has made or committed to make under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)); and (II)are not needed to meet the commitments, as of January 9, 2021, of the programs and facilities established under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) in which the Secretary of the Treasury has made or committed to make a loan, loan guarantee, or other investment using funds appropriated under section 4027 of the CARES Act (15 U.S.C. 9061).
(C)Exceptions
(i)Administrative expensesThe $100,000,000 made available under section 4003(f) of the CARES Act (15 U.S.C. 9042(f)) to pay costs and administrative expenses— (I)shall not be rescinded under this paragraph; and
(II)shall be used exclusively for the specific purposes described in that section. (ii)Special inspector general for pandemic recoveryThe $25,000,000 made available under section 4018(g) of the CARES Act (15 U.S.C. 9053(g)) for the Special Inspector General for Pandemic Recovery—
(I)shall not be rescinded under this paragraph; and (II)shall be used exclusively for the specific purposes described in that section.
(iii)Congressional oversight commissionOf the amounts made available under section 4027 of the CARES Act (15 U.S.C. 9061) for the Congressional Oversight Commission established under section 4020 of that Act (15 U.S.C. 9055), $5,000,000— (I)shall not be rescinded under this paragraph; and
(II)shall be used exclusively for the expenses of the Congressional Oversight Commission set forth in section 4020(g)(2) of that Act. (b)Loans, loan guarantees, and other investments (1)In generalEffective on January 9, 2021, section 4003 of the CARES Act (15 U.S.C. 9042) is amended—
(A)in subsection (a), by striking  $500,000,000,000 and inserting  $0; and (B)in subsection (b)—
(i)in paragraph (1), by striking 25,000,000,000 and inserting 0; (ii)in paragraph (2), by striking  $4,000,000,000 and inserting 0;
(iii)in paragraph (3), by striking  $17,000,000,000 and inserting 0; and (iv)in paragraph (4), in the matter preceding subparagraph (A), by striking  $454,000,000,000 and inserting  $0.
(2)Rule of constructionThe amendments made under paragraph (1) shall not be construed to affect obligations incurred by the Department of the Treasury before January 1, 2021. 1004.Emergency relief and taxpayer protectionsSection 4003(e) of the CARES Act (15 U.S.C. 9042(e)) is amended, in the matter preceding paragraph (1), by striking Amounts and inserting Notwithstanding any other provision of law, amounts.
1005.Termination of authoritySection 4029 of the CARES Act (15 U.S.C. 9063) is amended— (1)in subsection (a), by striking new;
(2)in subsection (b)(1), in the matter preceding subparagraph (A), by striking , loan guarantee, or other investment and inserting or loan guarantee made under paragraph (1), (2), or (3) of section 4003(b); and (3)by adding at the end the following:

(c)Federal reserve programs or facilities
(1)In generalAfter December 31, 2020, the Board of Governors of the Federal Reserve System and the Federal Reserve banks shall not make any loan, purchase any obligation, asset, security, or other interest, or make any extension of credit through any program or facility established under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) in which the Secretary made a loan, loan guarantee, or other investment pursuant to section 4003(b)(4), other than a loan submitted, on or before December 14, 2020, to the Main Street Lending Program’s lender portal for the sale of a participation interest in such loan, provided that the Main Street Lending Program purchases a participation interest in such loan on or before January 8, 2021 and under the terms and conditions of the Main Street Lending Program as in effect on the date the loan was submitted to the Main Street Lending Program’s lender portal for the sale of a participation interest in such loan. (2)No modificationAfter December 31, 2020, the Board of Governors of the Federal Reserve System and the Federal Reserve banks—
(A)shall not modify the terms and conditions of any program or facility established under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) in which the Secretary made a loan, loan guarantee, or other investment pursuant to section 4003(b)(4), including by authorizing transfer of such funds to a new program or facility established under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)); and (B)may modify or restructure a loan, obligation, asset, security, other interest, or extension of credit made or purchased through any such program or facility provided that—
(i)the loan, obligation, asset, security, other interest, or extension of credit is an eligible asset or for an eligible business, including an eligible nonprofit organization, each as defined by such program or facility; and (ii)the modification or restructuring relates to an eligible asset or single and specific eligible business, including an eligible nonprofit organization, each as defined by such program or facility; and
(iii)the modification or restructuring is necessary to minimize costs to taxpayers that could arise from a default on the loan, obligation, asset, security, other interest, or extension of credit. (3)Use of funds (A)In generalExcept as provided in subparagraph (B), the Secretary is permitted to use the fund established under section 5302 of title 31, United States Code, for any purpose permitted under that section.
(B)ExceptionThe fund established under section 5302 of title 31, United States Code, shall not be available for any program or facility established under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) that is the same as any such program or facility in which the Secretary made an investment pursuant to section 4003(b)(4), except the Term Asset-Backed Securities Loan Facility.. 1006.Rule of constructionExcept as expressly set forth in paragraphs (1) and (2) of subsection (c) of section 4029 of the CARES Act, as added by this Act, nothing in this Act shall be construed to modify or limit the authority of the Board of Governors of the Federal Reserve System under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) as of the day before the date of enactment of the CARES Act (Public Law 116–136).
OExtensions and technical corrections 
IImmigration Extensions
101.Section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) shall be applied by substituting September 30, 2021 for September 30, 2015. 102.Subclauses (II) and (III) of section 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)) shall be applied by substituting September 30, 2021 for September 30, 2015.
103.Section 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) shall be applied by substituting September 30, 2021 for September 30, 2015. 104.Section 610(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) shall be applied by substituting June 30, 2021 for September 30, 2015.
105.Notwithstanding the numerical limitation set forth in section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)), the Secretary of Homeland Security, after consultation with the Secretary of Labor, and upon the determination that the needs of American businesses cannot be satisfied in fiscal year 2021 with United States workers who are willing, qualified, and able to perform temporary nonagricultural labor, may increase the total number of aliens who may receive a visa under section 101(a)(15)(H)(ii)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) in such fiscal year above such limitation by not more than the highest number of H–2B nonimmigrants who participated in the H–2B returning worker program in any fiscal year in which returning workers were exempt from such numerical limitation. IICommission on Black Men and Boys Corrections  201.Technical corrections to the Commission on the Social Status of Black Men and Boys ActSection 2(b)(3) of the Commission on the Social Status of Black Men and Boys Act (Public Law 116–156) is amended by striking House of Representatives majority leader and inserting Speaker of the House of Representatives.
IIIU.S. Customs and Border Protection Authority to Accept Donations Extension 
301.Extension of U.S. Customs and Border Protection authority to accept donationsSection 482(b)(4)(A) of the Homeland Security Act of 2002 (6 U.S.C. 301a(b)(4)(A)) is amended by striking 4 years after December 16, 2016 and inserting December 16, 2021.  IVLivestock Mandatory Reporting Extension  401.Mandatory Livestock ReportingSection 260 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1636i) and section 942 of the Livestock Mandatory Reporting Act of 1999 (7 U.S.C. 1635 note; Public Law 106–78) shall be applied by substituting September 30, 2021 for September 30, 2020.
VSoil Health and Income Protection Pilot Program Extension
501.Soil Health and Income Protection Pilot Program modificationSection 1231C(b)(2)(B) of the Food Security Act of 1985 (16 U.S.C. 3831c(b)(2)(B)) shall be applied by substituting September 30, 2021 for December 31, 2020. VIUnited States-Mexico-Canada Agreement Implementation Act Technical Corrections 601.Technical corrections to the United States-Mexico-Canada Agreement Implementation Act (a)Environment cooperation commissions; North American Development Bank (1)In generalSection 601 of the United States-Mexico-Canada Agreement Implementation Act (Public Law 116–113; 134 Stat. 78) shall not apply to the provisions specified in paragraph (2) and such provisions shall be restored and revived as if such section had not been enacted.
(2)Provisions specifiedThe provisions specified in this paragraph are the following: (A)Sections 532 and 533 of the North American Free Trade Agreement Implementation Act.
(B)Part 2 of subtitle D of title V of such Act (as amended by section 831 of the United States-Mexico-Canada Agreement Implementation Act). (3)North american development bank: limitation on callable capital subscriptionsThe Secretary of the Treasury may subscribe without fiscal year limitation to the callable capital portion of the United States share of capital stock of the North American Development Bank in an amount not to exceed $1,020,000,000. The authority in the preceding sentence shall be in addition to any other authority provided by previous Acts. 
(b)Rules of originSection 202 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4531) is amended— (1)in subsection (c), by adding at the end the following:

(3)Special rule for foreign-trade zonesParagraph (1)(B) shall not apply to a good produced in a foreign-trade zone or subzone established pursuant to the Act of June 18, 1934 (commonly known as the Foreign Trade Zones Act) (19 U.S.C. 81a et seq.) that is entered for consumption in the customs territory of the United States.; and (2)in subsection (f)(2)(E), by striking heading 1507, 1508, and inserting any of headings 1501 through 1508.
(c)Drawbacks
(1)In generalSection 208 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4534) is amended by adding at the end the following:  (e)Action on claim (1)In generalIf the Commissioner of U.S. Customs and Border Protection determines that a claim of preferential tariff treatment has been made with respect to an article for which a claim described in paragraph (2) has been made, the Commissioner may make such adjustments regarding the previous customs treatment of the article as may be warranted.
(2)Claims describedA claim described in this paragraph is a claim for— (A)a refund, waiver, or reduction of duty, under any applicable provision of law; or
(B)a credit against a bond under section 312(d)(1) of the Tariff Act of 1930 (19 U.S.C. 1312(d)(1))..  (2)Conforming amendments (A)Tariff Act of 1930The Tariff Act of 1930 is amended—
(i)in section 311 (19 U.S.C. 1311), in the 11th undesignated paragraph, by striking (subject to section 508(b)(2)(B)) and inserting (subject to section 208(e) of that Act); (ii)in section 312 (19 U.S.C. 1312), by striking (subject to section 508(b)(2)(B)) each place it appears and inserting (subject to section 208(e) of that Act);
(iii)in section 313(n)(1)(C) (19 U.S.C. 1313(n)(1)(C)), by striking section 508(b)(2)(B) and inserting section 208(e) of that Act; and (iv)in section 562(2)(B) (19 U.S.C. 1562(2)(B)), in the matter preceding clause (i), by striking (subject to section 508(b)(2)(B)) and inserting (subject to section 208(e) of that Act).
(B)Foreign Trade Zones ActSection 3(a) of the Act of June 18, 1934 (commonly known as the Foreign Trade Zones Act) (19 U.S.C. 81c(a)) is amended in the seventh proviso by striking (subject to section 508(b)(2)(B) of the Tariff Act of 1930) and inserting (subject to section 208(e) of that Act). (d)Retention of records (1)In generalSection 508 of the Tariff Act of 1930 (19 U.S.C. 1508) is amended by inserting after subsection (b) the following:

(c)Period of timeThe records required by subsection (a) shall be kept for such periods of time as the Secretary shall prescribe, except that— (1)no period of time for the retention of the records required under subsection (a) may exceed 5 years from the date of entry, filing of a reconciliation, or exportation, as appropriate; and
(2)records for any drawback claim shall be kept until the 3rd anniversary of the date of liquidation of the claim.. (2)Conforming amendmentSection 313(r)(3)(B) of the Tariff Act of 1930 (19 U.S.C. 1313(r)(3)(B)) is amended by striking section 508(c)(3) and inserting section 508(c)(2).
(e)Reliquidation of entriesSection 520(d) of the Tariff Act of 1930 (19 U.S.C. 1520(d)) is amended by striking (except with respect to any merchandise processing fees).  (f)Protective ordersSection 777(f) of the Tariff Act of 1930 (19 U.S.C. 1677f(f)) is amended—
(1)in the subsection heading, by striking the the and inserting the; and (2)in paragraph (1), by striking subparagraph (A) and inserting the following:

(A)In generalIf binational panel review of a determination under this title is requested pursuant to article 1904 of the United States-Canada Agreement or article 10.12 of the USMCA, or an extraordinary challenge committee is convened under Annex 1904.13 of the United States-Canada Agreement or chapter 10 of the USMCA, the administering authority or the Commission, as appropriate, may make available to authorized persons, under a protective order described in paragraph (2), a copy of all proprietary material in the administrative record made during the proceeding in question. If the administering authority or the Commission claims a privilege as to a document or portion of a document in the administrative record of the proceeding in question and a binational panel or extraordinary challenge committee finds that in camera inspection or limited disclosure of that document or portion thereof is required by United States law, the administering authority or the Commission, as appropriate, may restrict access to such document or portion thereof to the authorized persons identified by the panel or committee as requiring access and may require such persons to obtain access under a protective order described in paragraph (2).. (g)Dispute settlementThe table of contents for the United States-Mexico-Canada Agreement Implementation Act (Public Law 116–113; 134 Stat. 11) is amended by striking the item relating to section 414 and inserting the following:


Sec. 414. Requests for review of determinations by competent investigating authorities..
(h)Effective dateThis section and the amendments made by this section shall take effect on July 1, 2020. 602.Technical corrections to other laws (a)African Growth and Opportunity ActThe African Growth and Opportunity Act is amended—
(1)in section 112 (19 U.S.C. 3721)— (A)in subsection (b)(5)(A), by striking Annex 401 to the NAFTA and inserting Annex 4–B of the USMCA; and
(B)in subsection (f), by striking paragraph (3) and inserting the following:  (3)USMCAThe term USMCA has the meaning given that term in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502).; and
(2)in section 113(b) (19 U.S.C. 3722(b))— (A)in paragraph (1)—
(i)in subparagraph (A), by striking Article 502(1) of the NAFTA and inserting article 5.4.1 of the USMCA; and (ii)in subparagraph (B)(i), in the matter following subclause (II), by striking chapter 5 of the NAFTA and inserting chapter 5 of the USMCA; and
(B)in paragraph (2), by striking Article 503 of the NAFTA and inserting article 5.5 of the USMCA. (b)Caribbean Basin Economic Recovery ActThe Caribbean Basin Economic Recovery Act is amended—
(1)in section 212(a)(1) (19 U.S.C. 2702(a)(1)), by striking subparagraph (D) and inserting the following:  (D)The term USMCA has the meaning given that term in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502).; 
(2)in section 213(b) (19 U.S.C. 2703(b))— (A)in paragraph (2)—
(i)in subparagraph (A)— (I)in clause (v)(I), by striking Annex 401 of the NAFTA and inserting Annex 4–B of the USMCA; and
(II)in clause (vii)(IV)— (aa)by striking from a country and inserting the following: 
from— (aa)a country;
(bb)by striking the period at the end and inserting ; or; and (cc)by adding at the end the following:

(bb)a USMCA country (as defined in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502)).; and (ii)in subparagraph (C), by striking section 2.3(a), (b), or (c) of the Annex or Appendix 3.1.B.11 of the Annex and inserting article 6.2 of the USMCA;
(B)in paragraph (3)(A)(i), by striking Annex 302.2 of the NAFTA and inserting Annex 2–B of the USMCA; (C)in paragraph (4)—
(i)in subparagraph (A)— (I)in clause (i), by striking Article 502(1) of the NAFTA and inserting article 5.4.1 of the USMCA; and
(II)in clause (ii)(I), in the matter following item (bb), by striking chapter 5 of the NAFTA and inserting chapter 5 of the USMCA; and (ii)in subparagraph (B), by striking Article 503 of the NAFTA and inserting article 5.5 of the USMCA; and
(D)in paragraph (5)— (i)in subparagraph (A), by striking NAFTA and inserting North American Free Trade Agreement entered into between the United States, Mexico, and Canada on December 17, 1992; and
(ii)in subparagraph (C), by striking NAFTA each place it appears and inserting USMCA; and (3)in section 213A(b) (19 U.S.C. 2703a(b))—
(A)in paragraph (1)(B)(vii)(I)(aa), by striking Annex 401 of the NAFTA and inserting Annex 4–B of the USMCA; and (B)in paragraph (5)(A)(i), by striking Annex 401 of the NAFTA and inserting Annex 4–B of the USMCA.
(c)Trade Facilitation and Trade Enforcement Act of 2015Section 403 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4362) is amended by striking article 1902 of the North American Free Trade Agreement and section 408 of the North American Free Trade Agreement Implementation Act (19 U.S.C. 3438) and inserting article 10.10 of the USMCA (as defined in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502)) and section 418 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4588). (d)Title 35, United States CodeSection 11 of title 35, United States Code, is amended—
(1)by striking The Director and inserting (a) In general.—The Director; (2)by striking other than a NAFTA country and inserting other than a USMCA country; and
(3)by striking the third sentence and inserting the following:  (b)DefinitionsIn this section—
(1)the term USMCA country has the meaning given that term in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502); and (2)the term WTO member country has the meaning given that term in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C. 3501(10)). .
(e)Energy Policy Act of 1992Section 1011(b) of the Energy Policy Act of 1992 (42 U.S.C. 2296b(b)) is amended by striking North American Free Trade Agreement and inserting USMCA (as defined in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502)). (f)Trade Agreements Act of 1979Section 493(a)(5)(D) of the Trade Agreements Act of 1979 (19 U.S.C. 2578b(a)(5)(D)) is amended by striking the NAFTA countries (as defined in section 2(4) of the North American Free Trade Agreement Implementation Act) and inserting the USMCA countries (as defined in section 3 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4502)).
(g)Effective dateThis section and the amendments made by this section shall take effect on July 1, 2020. VIIDeputy Architect of the Capitol Amendments  701.Architect of the Capitol (a)Delegation of authorityThe matter under the heading Office of the Architect of the Capitol under the heading Architect of the Capitol of the Legislative Appropriation Act, 1956 (2 U.S.C. 1803) is amended by striking delegate to the assistants and all that follows through 2003 and inserting delegate the duties and authorities of the Architect to officers and employees of the Office of the Architect of the Capitol, as the Architect determines appropriate.
(b)Deputy Architect of the CapitolSection 1203 of title I of division H of the Consolidated Appropriations Resolution, 2003 (2 U.S.C. 1805) is amended— (1)in the section heading, by striking Capitol/Chief Operating Officer and inserting Capitol; 
(2)in subsection (a), by striking There shall be and all that follows and inserting The Architect of the Capitol shall appoint a suitable individual to be the Deputy Architect of the Capitol. The Architect may delegate to the Deputy Architect such duties as the Architect determines are necessary or appropriate.;  (3)by striking subsections (b) through (g); 
(4)by redesignating subsection (h) as subsection (b); and (5)by striking subsections (i) and (j). 
VIIIPandemic Response Accountability Committee Amendments 
801.Amendments to the Pandemic Response Accountability Committee
(a)Appropriations
(1)In generalTitle V of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended in the matter under the heading Pandemic Response Accountability Committee under the heading Independent agencies by striking funds provided in and inserting covered funds and the Coronavirus response as provided in section 15010 of. (2)Emergency designationThe amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
(b)Definition of covered fundsSection 15010(a)(6) of division B of the Coronavirus, Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— (1)in subparagraph (A), by striking this Act and inserting the Coronavirus Aid, Relief, and Economic Security Act (divisions A and B); 
(2)in subparagraph (C), by striking or at the end; and (3)by striking subparagraph (D) and inserting the following:

(D)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139); or (E)divisions M and N of the Consolidated Appropriations Act, 2021; and.
IXAdjustment of Status for Liberian Nationals Extension
901.Extension of period for adjustment of status for certain Liberian nationalsSection 7611(b)(1)(A) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking 1 year and inserting 2 years. XClean Up the Code Act of 2019 1001.Short titleThis title may be cited as the Clean Up the Code Act of 2019.
1002.RepealsThe following provisions of title 18, United States Code, are repealed: (1)Section 46 relating to transportation of water hyacinths.
(2)Section 511A relating to unauthorized application of theft prevention decal or device. (3)Section 707 relating to 4–H club emblem fraudulently used.
(4)Section 708 relating to Swiss Confederation coat of arms. (5)Section 711 relating to Smokey Bear character or name.
(6)Section 711a relating to Woodsy Owl character, name, or slogan. (7)Section 715 relating to The Golden Eagle Insignia.
(8)Chapter 89—Professions and Occupations. (9)Section 1921 relating to receiving Federal employees’ compensation after marriage.
1003.Clerical amendments
(a)Table of chapters for part I of title 18The table of chapters for part I of title 18, United States Code, is amended by striking the item relating to chapter 89. (b)Table of sections for chapter 3The table of sections for chapter 3 of title 18, United States Code, is amended by striking the item relating to section 46.
(c)Table of sections for chapter 25The table of sections for chapter 25 of title 18, United States Code, is amended by striking the item relating to section 511A. (d)Table of sections for chapter 33The table of sections for chapter 33 of title 18, United States Code, is amended—
(1)by striking the item relating to section 707; (2)by striking the item relating to section 708;
(3)by striking the item relating to section 711; (4)by striking the item relating to section 711a; and
(5)by striking the item relating to section 715. (e)Table of sections for chapter 93The table of sections for chapter 93 of title 18, United States Code, is amended by striking the item relating to section 1921.
XIAmendments to Provisions Relating to Child Care Centers
1101.Provisions relating to child care centers
(a)Senate Employee Child Care CenterSection 19001 of the Coronavirus Aid, Relief, and Economic Security Act (2 U.S.C. 2063 note) is amended— (1)by striking The Secretary and all that follows through per month, and inserting the following: 

(a) Reimbursements.—During the period beginning on July 1, 2020 and ending on the termination date of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic, the Secretary of the Senate shall reimburse the Senate Employee Child Care Center for expenses, due to measures taken in the Capitol complex to combat coronavirus, as calculated under subsection (b) and; and (2)by adding at the end the following:

(b)AmountThe amount of the reimbursement under this section for each month of the period described in subsection (a) shall be equal to the difference between— (1)the lesser of—
(A)the amount of the operating costs (including payroll, general, and administrative expenses) of the Center for such month; or (B) $105,000; and
(2)the amount of tuition payments collected by the Center for such month.. (b)Little scholars child development centerSection 19004 of the Coronavirus Aid, Relief, and Economic Security Act (2 U.S.C. 162b note) is amended—
(1)by striking The Library of Congress and all that follows through per month, and inserting the following:  (a) Reimbursements.—During the period beginning on the date of enactment of the Consolidated Appropriations Act, 2021 and ending on the termination date of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic, the Library of Congress shall reimburse the Little Scholars Child Development Center for expenses, due to measures taken in the Capitol complex to combat coronavirus, as calculated under subsection (b) and; and
(2)by adding at the end the following:  (b)AmountThe amount of the reimbursement under this section for each month of the period described in subsection (a) shall be equal to the difference between—
(1)the lesser of— (A)the amount of the operating costs (including payroll, general, and administrative expenses) of the Center for such month; or
(B) $118,500; and (2)the amount of tuition payments collected by the Center for such month..
(3)Tiny Findings Child Development CenterSection 19009 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136; 134 Stat. 579) is amended— (A)by striking The Government and all that follows through per month, and inserting the following:

(a) Reimbursements.—During the period beginning on the date of enactment of the Consolidated Appropriations Act, 2021 and ending on the termination date of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic, the Government Accountability Office shall reimburse the Tiny Findings Child Development Center for expenses, due to measures taken in the Capitol complex to combat coronavirus, as calculated under subsection (b) and; and (B)by adding at the end the following:

(b)AmountThe amount of the reimbursement under this section for each month of the period described in subsection (a) shall be equal to the difference between— (1)the lesser of—
(A)the amount of the operating costs (including payroll, general, and administrative expenses) of the Center for such month; or (B) $162,500; and
(2)the amount of tuition payments collected by the Center for such month.. XIIAlaska Natives Extension 1201.Alaska NativesSection 424(a) of the Consolidated Appropriations Act, 2014 (Public Law 113–76), as amended by section 428 of the Consolidated Appropriations Act, 2018 (Public Law 115–141), shall be applied by substituting October 1, 2022 for October 1, 2019.
XIIIOpen Technology Fund Opportunity to Contest Proposed Debarment
1301.Open Technology Fund Opportunity to Contest Proposed Debarment
(a)Effective dateSection 1299Q of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 is amended by adding at the end the following:  (g)Effective dateThis section and the amendments made by this section shall take effect on the date that is 90 days after the date of the enactment of this Act..
(b)Open technology fund opportunity to contest proposed debarmentNotwithstanding any provision of law or regulation, including section 513.313 of title 22, Code of Federal Regulations, in any debarment proceeding concerning the Open Technology Fund that is initiated prior to the date of enactment of this Act, the Open Technology Fund shall have 90 calendar days after receipt of any notice of proposed debarment to submit, in person, in writing, or through a representative, information and argument in opposition to the proposed debarment, before such proposed debarment may proceed to additional proceedings or decision. XIVBudgetary Effects  1401.Budgetary Effects (a)Statutory PAYGO scorecardsThe budgetary effects of division N, this division, and each succeeding division, except for title VIII of division O and title XIII of division FF, shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
(b)Senate PAYGO scorecardsThe budgetary effects of division N, this division, and each succeeding division, except for title VIII of division O and title XIII of division FF, shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of division N, this division, and each succeeding division, except for title VIII of division O and title XIII of division FF, shall not be estimated—
(1)for purposes of section 251 of such Act; and (2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 
(d)Balances on the PAYGO scorecardsEffective on the date of the adjournment of the second session of the 116th Congress, and for the purposes of the annual report issued pursuant to section 5 of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 934) after such adjournment and for determining whether a sequestration order is necessary under such section, the balances on the PAYGO scorecards established pursuant to paragraphs (4) and (5) of section 4(d) of such Act shall be zero.  PNATIONAL BIO AND AGRO-DEFENSE FACILITY ACT OF 2020 1.Short titleThis division may be cited as the National Bio and Agro-Defense Facility Act of 2020.
2.DefinitionsIn this Act: (1)AnimalThe term animal has the meaning given the term in section 10403 of the Animal Health Protection Act (7 U.S.C. 8302).
(2)Transboundary diseaseThe term transboundary disease has the meaning given the term in section 12203(a) of the Agriculture Improvement Act of 2018 (7 U.S.C. 8914(a)). (3)Veterinary countermeasureThe term veterinary countermeasure has the meaning given the term in section 10403 of the Animal Health Protection Act (7 U.S.C. 8302).
3.National Bio and Agro-Defense Facility
(a)In generalThe National Bio and Agro-Defense Facility shall be a national security laboratory asset to provide integrated research, development, and test and evaluation infrastructure to improve preparedness and response capabilities to prevent, detect, respond to, or mitigate harm resulting from animal pests or diseases and zoonotic diseases for the purpose of defending the United States against bio- and agro-threats, whether naturally occurring or intentional.  (b)MissionPursuant to subsection (a), the mission of the National Bio and Agro-Defense Facility shall be to protect the food supply, agriculture, and public health of the United States, including by—
(1)integrating agricultural, zoonotic disease, and other research, as appropriate; (2)addressing threats from high-consequence zoonotic disease agents, emerging foreign animal diseases, and animal transboundary diseases;
(3)addressing biological threats; (4)ensuring that research conducted at the National Bio and Agro-Defense Facility addresses gaps that fall between the ongoing animal and zoonotic disease research efforts across the Federal Government and does not duplicate those ongoing efforts; 
(5)facilitating, integrating, and coordinating the development and implementation of the strategic plan for research under section 4(a)(2), relating to protection of the food supply, agriculture, and public health of the United States;  (6)providing appropriate education and training to prepare for and respond to bio- and agro-defense threats;
(7)sharing data and related information with appropriate Federal departments or agencies, as requested by the heads of those departments or agencies, or as necessary, to support biological material threat assessments; and (8)sharing data and related information, and developing strategic partnerships, to enhance the carrying out of the duties of the National Bio and Agro-Defense Facility for the development of priority zoonotic animal disease diagnostics, vaccines, drugs, and other countermeasures. 
4.Evaluation and research plan
(a)In generalNot less frequently than biennially, the Secretary of Agriculture, in coordination with the Secretary of Homeland Security and the heads of other appropriate Federal departments and agencies, shall— (1)evaluate the work of the National Bio and Agro-Defense Facility;
(2)develop, biennially update, and publish a strategic plan for research at the National Bio and Agro-Defense Facility based on priority risk and threat assessments, including strategies to— (A)develop veterinary countermeasures for emerging foreign animal diseases and animal transboundary diseases; 
(B)provide advanced testing, diagnostic, and evaluation capabilities for threat detection, vulnerability assessments of animal and zoonotic diseases, and veterinary countermeasures for animal and zoonotic diseases; (C)assist, as appropriate, with the development, and address vulnerability assessments, of the agriculture and food sectors;
(D)address gaps in the ongoing animal and zoonotic disease research efforts across the Federal Government, ensuring not to duplicate those ongoing efforts; and (E)be used for such other purposes as the Secretary of Agriculture, in consultation with the Secretary of Homeland Security and the heads of other appropriate Federal departments and agencies, determines to be appropriate; and
(3)submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Agriculture of the House of Representatives, and the Committee on Homeland Security of the House of Representatives, the strategic plan for research described in paragraph (2).  (b)Classified informationThe strategic plan for research required under subsection (a)(2)—
(1)shall be published in an unclassified format that is publicly available;  (2)shall be submitted under subsection (a)(3) in unclassified form; and 
(3)may include in the submission under subsection (a)(3) a classified annex for any sensitive or classified information, as necessary.  5.Availability of data and congressional briefings (a)In generalEvery 6 months until the date described in subsection (b), the Secretary of Agriculture, the Secretary of Homeland Security, and the heads of other appropriate Federal departments and agencies, as appropriate, shall provide to the Committees on Agriculture, Nutrition, and Forestry and Homeland Security and Governmental Affairs of the Senate and the Committees on Agriculture and Homeland Security of the House of Representatives a report and briefing describing— 
(1)progress under each phase described in the memorandum of agreement entitled Memorandum of Agreement Between the U.S. Department of Agriculture Marketing and Regulatory Programs, the U.S. Department of Agriculture Research, Education, and Economics, and the Department of Homeland Security Science and Technology Directorate and dated June 20, 2019, that is not completed as of the date of enactment of this Act;  (2)the status of the actions taken pursuant to the areas of collaborative opportunity and responsibilities as described in the memorandum of understanding entitled Memorandum of Understanding Between the U.S. Department of Agriculture Marketing and Regulatory Programs, the U.S. Department of Agriculture Research, Education, and Economics, and the Department of Homeland Security Science and Technology Directorate for National Bio and Agro-Defense Facility Collaboration and dated January 7, 2020; and
(3)the operations and mission of the National Bio and Agro-Defense Facility, including the coordination and carrying out of— (A)the memorandum of agreement and memorandum of understanding described in paragraphs (1) and (2), respectively;
(B)any successor memoranda of agreement or understanding to the memorandum of agreement and memorandum of understanding described in paragraphs (1) and (2), respectively;  (C)any similar joint agreement or understanding between the Department of Agriculture and the Department of Homeland Security, or other relevant agencies, that documents the biodefense mission of the National Bio and Agro-Defense Facility; and
(D)research, including a description of the users of the National Bio and Agro-Defense Facility.  (b)TerminationThe reporting and briefing requirements under subsection (a) shall terminate on the date that is 5 years after the date on which the National Bio and Agro-Defense Facility attains full operating capability.
6.Budget and report
(a)BudgetConcurrently with each budget submission to the Director of the Office of Management and Budget, the Secretary of Agriculture, the Secretary of Homeland Security, and the heads of other appropriate Federal departments and agencies, as required by Homeland Security Presidential Directive 9, shall jointly submit to the Director of the Office of Management and Budget an integrated budget plan for the defense and protection of the food supply of the United States, including the operation and use of the National Bio and Agro-Defense Facility.  (b)ReportNot later than 60 days after the date on which the budget of the United States Government is submitted by the President under section 1105 of title 31, United States Code, for each fiscal year, the Secretary of Agriculture, the Secretary of Homeland Security, and the heads of other appropriate Federal departments and agencies shall jointly submit to Congress a report describing an integrated budget plan described in subsection (a), which shall be consistent with the budget submission of the President under that section for the defense and protection of the food supply of the United States, including the operation and use of the National Bio and Agro-Defense Facility.
7.Effect on other authoritiesNothing in this Act affects the authority of the Secretary of Agriculture or the Secretary of Homeland Security under any other provision of law or program relating to the protection of food supplies, agriculture, or public health.  QFINANCIAL SERVICES PROVISIONS AND INTELLECTUAL PROPERTY IFinancial Services Provisions 101.Carbon monoxide alarms or detectors in federally assisted housing (a)FindingsCongress finds that—
(1)carbon monoxide alarms are not required by federally assisted housing programs, when not required by State or local codes; (2)numerous federally assisted housing residents have lost their lives due to carbon monoxide poisoning;
(3)the effects of carbon monoxide poisoning occur immediately and can result in death in a matter of minutes; (4)carbon monoxide exposure can cause permanent brain damage, life-threatening cardiac complications, fetal death or miscarriage, and death, among other harmful health conditions;
(5)carbon monoxide poisoning is especially dangerous for unborn babies, children, elderly individuals, and individuals with cardiovascular disease, among others with chronic health conditions; (6)the majority of the 4,600,000 families receiving Federal housing assistance are families with young children, elderly individuals, or individuals with disabilities, making them especially vulnerable to carbon monoxide poisoning;
(7)more than 400 people die and 50,000 additional people visit the emergency room annually as a result of carbon monoxide poisoning; (8)carbon monoxide poisoning is entirely preventable and early detection is possible with the use of carbon monoxide alarms;
(9)the Centers for Disease Control and Prevention warns that carbon monoxide poisoning is entirely preventable and recommends the installation of carbon monoxide alarms; (10)the Office of Lead Hazard Control and Healthy Homes of the Department of Housing and Urban Development recommends the installation of carbon monoxide alarms as a best practice to keep families and individuals safe and to protect health; and
(11)in order to safeguard the health and well-being of tenants in federally assisted housing, the Federal Government should consider best practices for primary prevention of carbon monoxide-related incidents. (b)Public housing, tenant-based assistance, and project-based assistanceThe United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended—
(1)in section 3(a) (42 U.S.C. 1437a(a)), by adding at the end the following:  (8)Carbon monoxide alarmsEach public housing agency shall ensure that carbon monoxide alarms or detectors are installed in each dwelling unit in public housing owned or operated by the public housing agency in a manner that meets or exceeds—
(A)the standards described in chapters 9 and 11 of the 2018 publication of the International Fire Code, as published by the International Code Council; or (B)any other standards as may be adopted by the Secretary, including any relevant updates to the International Fire Code, through a notice published in the Federal Register.; and
(2)in section 8 (42 U.S.C. 1437f)— (A)by inserting after subsection (i) the following:

(j)Carbon monoxide alarmsEach owner of a dwelling unit receiving project-based assistance under this section shall ensure that carbon monoxide alarms or detectors are installed in the dwelling unit in a manner that meets or exceeds— (1)the standards described in chapters 9 and 11 of the 2018 publication of the International Fire Code, as published by the International Code Council; or
(2)any other standards as may be adopted by the Secretary, including any relevant updates to the International Fire Code, through a notice published in the Federal Register.; and (B)in subsection (o), by adding at the end the following:

(21)Carbon monoxide alarmsEach dwelling unit receiving tenant-based assistance or project-based assistance under this subsection shall have carbon monoxide alarms or detectors installed in the dwelling unit in a manner that meets or exceeds— (A)the standards described in chapters 9 and 11 of the 2018 publication of the International Fire Code, as published by the International Code Council; or
(B)any other standards as may be adopted by the Secretary, including any relevant updates to the International Fire Code, through a notice published in the Federal Register.. (c)Supportive housing for the elderlySection 202(j) of the Housing Act of 1959 (12 U.S.C. 1701q(j)) is amended by adding at the end the following:

(9)Carbon monoxide alarmsEach owner of a dwelling unit assisted under this section shall ensure that carbon monoxide alarms or detectors are installed in the dwelling unit in a manner that meets or exceeds— (A)the standards described in chapters 9 and 11 of the 2018 publication of the International Fire Code, as published by the International Code Council; or
(B)any other standards as may be adopted by the Secretary, including any relevant updates to the International Fire Code, through a notice published in the Federal Register.. (d)Supportive housing for persons with disabilitiesSection 811(j) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(j)) is amended by adding at the end the following:

(7)Carbon monoxide alarmsEach dwelling unit assisted under this section shall contain installed carbon monoxide alarms or detectors that meet or exceed— (A)the standards described in chapters 9 and 11 of the 2018 publication of the International Fire Code, as published by the International Code Council; or
(B)any other standards as may be adopted by the Secretary, including any relevant updates to the International Fire Code, through a notice published in the Federal Register.. (e)Housing opportunities for persons with AIDSSection 856 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12905) is amended by adding at the end the following new subsection:

(i)Carbon monoxide alarmsEach dwelling unit assisted under this subtitle shall contain installed carbon monoxide alarms or detectors that meet or exceed— (1)the standards described in chapters 9 and 11 of the 2018 publication of the International Fire Code, as published by the International Code Council; or
(2)any other standards as may be adopted by the Secretary, including any relevant updates to the International Fire Code, through a notice published in the Federal Register.. (f)Rural housingTitle V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.) is amended—
(1)in section 514 (42 U.S.C. 1484), by adding at the end the following:  (j)Housing and related facilities constructed with loans under this section shall contain installed carbon monoxide alarms or detectors that meet or exceed—
(1)the standards described in chapters 9 and 11 of the 2018 publication of the International Fire Code, as published by the International Code Council; or (2)any other standards as may be adopted by the Secretary, in collaboration with the Secretary of Housing and Urban Development, including any relevant updates to the International Fire Code, through a notice published in the Federal Register.; and
(2)in section 515(m) (42 U.S.C. 1485(m))— (A)by inserting (1) before The Secretary shall establish; and
(B)by adding at the end the following:  (2)Housing and related facilities rehabilitated or repaired with amounts received under a loan made or insured under this section shall contain installed carbon monoxide alarms or detectors that meet or exceed—
(A)the standards described in chapters 9 and 11 of the 2018 publication of the International Fire Code, as published by the International Code Council; or (B)any other standards as may be adopted by the Secretary, in collaboration with the Secretary of Housing and Urban Development, including any relevant updates to the International Fire Code, through a notice published in the Federal Register..
(g)GuidanceThe Secretary of Housing and Urban Development shall provide guidance to public housing agencies (as defined in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)) on how to educate tenants on health hazards in the home, including to carbon monoxide poisoning, lead poisoning, asthma induced by housing-related allergens, and other housing-related preventable outcomes, to help advance primary prevention and prevent future deaths and other harms. (h)Effective dateThe amendments made by subsections (b) through (e) shall take effect on the date that is 2 years after the date of enactment of this Act.
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and the amendments made by this section, $101,400,000 per year for each of fiscal years 2021, 2022, and 2023. (j)No preemptionNothing in the amendments made by this section shall be construed to preempt or limit the applicability of any State or local law relating to the installation and maintenance of carbon monoxide alarms or detectors in housing that requires standards that are more stringent than the standards described in the amendments made by this section.
(k)Study on inclusion of carbon monoxide alarms or detectors in other unitsThe Secretary of Housing and Urban Development, in consultation with the Consumer Product Safety Commission, shall conduct a study and issue a publicly available report on requiring carbon monoxide alarms or detectors in federally assisted housing that is not covered in the amendments made by this section. 102.Participation of Indian Tribes and tribally designated housing entities in continuum of care program (a)In generalTitle IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.) is amended—
(1)in section 401 (42 U.S.C. 11360)— (A)by redesignating paragraphs (10) through (33) as paragraphs (12) through (35), respectively;
(B)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively; (C)by inserting after paragraph (7) the following:

(8)Formula areaThe term formula area has the meaning given the term in section 1000.302 of title 24, Code of Federal Regulations, or any successor regulation.; (D)in paragraph (9), as so redesignated, by inserting a formula area, after nonentitlement area,; and
(E)by inserting after paragraph (10), as so redesignated, the following:  (11)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).; and
(2)in subtitle C (42 U.S.C. 11381 et seq.), by adding at the end the following:  435.Indian tribes and tribally designated housing entitiesNotwithstanding any other provision of this title, for purposes of this subtitle, an Indian Tribe or tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) may—
(1)be a collaborative applicant or eligible entity; or (2)receive grant amounts from another entity that receives a grant directly from the Secretary, and use the amounts in accordance with this subtitle..
(b)Technical and conforming amendmentThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (Public Law 100–77; 101 Stat. 482) is amended by inserting after the item relating to section 434 the following:   Sec. 435. Indian Tribes and tribally designated housing entities.. 103.Fostering stable housing opportunities (a)Definition of familySubparagraph (A) of section 3(b)(3) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(A)) is amended—
(1)in the first sentence— (A)by striking (v) and inserting (vi); and
(B)by inserting after tenant family, the following: (v) a youth described in section 8(x)(2)(B),; and (2)in the second sentence, by inserting or (vi) after clause (v).
(b)Housing choice vouchers for fostering stable housing opportunities
(1)Assistance for youth aging out of foster careSection 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)) is amended— (A)in paragraph (2), by inserting subject to paragraph (5), after (B);
(B)in paragraph (3)— (i)By striking (3) Allocation.—The and inserting the following:

(3)Allocation
(A)In generalThe; and (ii)by adding at the end the following new subparagraph:

(B)Assistance for youth aging out of foster careNotwithstanding any other provision of law, the Secretary shall, subject only to the availability of funds, allocate such assistance to any public housing agencies that (i) administer assistance pursuant to paragraph (2)(B), or seek to administer such assistance, consistent with procedures established by the Secretary, (ii) have requested such assistance so that they may provide timely assistance to eligible youth, and (iii) have submitted to the Secretary a statement describing how the agency will connect assisted youths with local community resources and self-sufficiency services, to the extent they are available, and obtain referrals from public child welfare agencies regarding youths in foster care who become eligible for such assistance.; (C)by redesignating paragraph (5) as paragraph (6); and
(D)by inserting after paragraph (4) the following new paragraph:  (5)Requirements for assistance for youth aging out of foster careAssistance provided under this subsection for an eligible youth pursuant to paragraph (2)(B) shall be subject to the following requirements:
(A)Requirements to extend assistance
(i)Participation in family self-sufficiencyIn the case of a public housing agency that is providing such assistance under this subsection on behalf of an eligible youth and that is carrying out a family self-sufficiency program under section 23, the agency shall, subject only to the availability of such assistance, extend the provision of such assistance for up to 24 months beyond the period referred to in paragraph (2)(B), but only during such period that the youth is in compliance with the terms and conditions applicable under section 23 and the regulations implementing such section to a person participating in a family self-sufficiency program. (ii)Education, workforce development, or employmentIn the case of a public housing agency that is providing such assistance under this subsection on behalf of an eligible youth and that is not carrying out a family self-sufficiency program under section 23, or is carrying out such a program in which the youth has been unable to enroll, the agency shall, subject only to the availability of such assistance, extend the provision of such assistance for two successive 12-month periods, after the period referred to in paragraph (2)(B), but only if for not less than 9 months of the 12-month period preceding each such extension the youth was—
(I)engaged in obtaining a recognized postsecondary credential or a secondary school diploma or its recognized equivalent; (II)enrolled in an institution of higher education, as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) and including the institutions described in subparagraphs (A) and (B) of section 102(a)(1) of such Act (20 U.S.C. 1002(a)(1)); or
(III)participating in a career pathway, as such term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).Notwithstanding any other provision of this clause, a public housing agency shall consider employment as satisfying the requirements under this subparagraph.  (iii)ExceptionsNotwithstanding clauses (i) and (ii), a public housing agency that is providing such assistance under this subsection on behalf of an eligible youth shall extend the provision of such assistance for up to 24 months beyond the period referred to in paragraph (2)(B), and clauses (i) and (ii) of this subparagraph shall not apply, if the eligible youth certifies that he or she is—
(I)a parent or other household member responsible for the care of a dependent child under the age of 6 or for the care of an incapacitated person; (II)a person who is regularly and actively participating in a drug addiction or alcohol treatment and rehabilitation program; or
(III)a person who is incapable of complying with the requirement under clause (i) or (ii), as applicable, due to a documented medical condition. (iv)Verification of complianceThe Secretary shall require the public housing agency to verify compliance with the requirements under this subparagraph by each eligible youth on whose behalf the agency provides such assistance under this subsection on an annual basis in conjunction with reviews of income for purposes of determining income eligibility for such assistance.
(B)Supportive services
(i)EligibilityEach eligible youth on whose behalf such assistance under this subsection is provided shall be eligible for any supportive services (as such term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) made available, in connection with any housing assistance program of the agency, by or through the public housing agency providing such assistance. (ii)InformationUpon the initial provision of such assistance under this subsection on behalf of any eligible youth, the public housing agency shall inform such eligible youth of the existence of any programs or services referred to in clause (i) and of their eligibility for such programs and services.
(C)Applicability to moving to work agenciesNotwithstanding any other provision of law, the requirements of this paragraph shall apply to assistance under this subsection pursuant to paragraph (2)(B) made available by each public housing agency participating in the Moving to Work Program under section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f note), except that in lieu of compliance with clause (i) or (ii) of subparagraph (A) of this paragraph, such an agency may comply with the requirements under such clauses by complying with such terms, conditions, and requirements as may be established by the agency for persons on whose behalf such rental assistance under this subsection is provided. (D)Termination of vouchers upon turn-overA public housing agency shall not reissue any such assistance made available from appropriated funds when assistance for the youth initially assisted is terminated, unless specifically authorized by the Secretary.
(E)Reports
(i)In generalThe Secretary shall require each public housing agency that provides such assistance under this subsection in any fiscal year to submit a report to the Secretary for such fiscal year that— (I)specifies the number of persons on whose behalf such assistance under this subsection was provided during such fiscal year;
(II)specifies the number of persons who applied during such fiscal year for such assistance under this subsection, but were not provided such assistance, and provides a brief identification in each instance of the reason why the public housing agency was unable to award such assistance; and (III)describes how the public housing agency communicated or collaborated with public child welfare agencies to collect such data.
(ii)Information collectionsThe Secretary shall, to the greatest extent possible, utilize existing information collections, including the voucher management system (VMS), the Inventory Management System/PIH Information Center (IMS/PIC), or the successors of those systems, to collect information required under this subparagraph. (F)ConsultationThe Secretary shall consult with the Secretary of Health and Human Services to provide such information and guidance to the Secretary of Health and Human Services as may be necessary to facilitate such Secretary in informing States and public child welfare agencies on how to correctly and efficiently implement and comply with the requirements of this subsection relating to assistance provided pursuant to paragraph (2)(B)..
(2)Applicability to fostering stable housing opportunities programSubparagraph (A) of section 8(x)(4) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)(4)(A)) is amended by inserting before the semicolon at the end the following: and establishing a point of contact at public housing agencies to ensure that public housing agencies receive appropriate referrals regarding eligible recipients. (3)PHA administrative feesSubsection (q) of section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)) is amended by adding at the end the following new paragraph:

(5)Supplements for administering assistance for youth aging out of foster careThe Secretary may provide supplemental fees under this subsection to the public housing agency for the cost of administering any assistance for foster youth under subsection (x)(2)(B), in an amount determined by the Secretary, but only if the agency waives for such eligible youth receiving assistance any residency requirement that it has otherwise established pursuant to subsection (r)(1)(B)(i).. (c)Exceptions to limitations for project-based voucher assistance (1)Percentage limitationThe first sentence of clause (ii) of section 8(o)(13)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)(B)(ii)), as amended by section 106(a)(2) of the Housing Opportunity Through Modernization Act of 2016 (Public Law 114–201), is further amended by inserting before or that the following: that house eligible youths receiving assistance pursuant to subsection (x)(2)(B),.
(2)Income-mixing requirementSubclause (I) of section 8(o)(13)(D)(ii) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)(D)(ii)(I)), as amended by section 106(a)(3) of the Housing Opportunity Through Modernization Act of 2016 (Public Law 114–201), is further amended by inserting after elderly families the following: , to eligible youths receiving assistance pursuant to subsection (x)(2)(B),. (d)ApplicabilityThe amendments made by this section shall not apply to housing choice voucher assistance made available pursuant to section 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)) that is in use on behalf of an assisted family as of the date of the enactment of this Act.
104.Homeless assistance grants
(a)Renewal of continuum of care projectsIn allocating and awarding amounts provided for the Continuum of Care program under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.), the Secretary of Housing and Urban Development shall renew for one 12-month period, without additional competition, all projects with existing grants expiring during calendar year 2021, including youth homelessness demonstration projects and shelter plus care projects expiring during calendar year 2021, notwithstanding any inconsistent provisions in subtitle C of title IV of the McKinney-Vento Homeless Assistance Act or any other Act. (b)Planning and unified funding agency awardsContinuum of Care planning and Unified Funding Agency awards expiring in calendar year 2021 may also be renewed and the Continuum of Care may designate a new collaborative applicant to receive the award in accordance with the existing process established by the Secretary of Housing and Urban Development.
(c)NoticeThe Secretary of Housing and Urban Development shall publish a notice that identifies and lists all projects and awards eligible for such noncompetitive renewal, prescribes the format and process by which the projects and awards from the list will be renewed, makes adjustments to the renewal amount based on changes to the fair market rent, and establishes a maximum amount for the renewal of planning and Unified Funding Agency awards notwithstanding the requirement that such maximum amount be established in a notice of funding availability. 105.Improvements to loan guarantees for Indian housing (a)FindingsCongress finds that—
(1)the extended timelines for approving lenders’ applications to participate in the program established under section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a) are unacceptably long; (2)those extended timelines inhibit the ability of lenders to provide needed mortgage loans on Native American reservations; and
(3)it can take a significant amount of time for certain Bureau of Indian Affairs Land Title and Records Offices to issue final certified title status reports for mortgages issued on Indian trust land under section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), which delays the guarantee of the loan by the Department of Housing and Urban Development. (b)Documentation required for Indian trust landSection 184(c) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(c)) is amended by adding at the end the following:

(5)Trailing documents
(A)In generalThe Secretary may issue a certificate of guarantee under this subsection for a loan involving a security interest in Indian trust land before the Secretary receives the trailing documents required by the Secretary from the Bureau of Indian Affairs, including the final certified title status report showing the recordation by the Bureau of Indian Affairs of the mortgage relating to the loan, if the originating lender agrees to indemnify the Secretary for any losses that may result when— (i)a claim payment is presented to the Secretary due to the default of the borrower on the loan; and
(ii)the required trailing documents are outstanding. (B)Termination of indemnification agreementAn indemnification agreement between an originating lender and the Secretary described in subparagraph (A) shall only terminate upon receipt by the Secretary of the trailing documents described in that subparagraph in a form and manner that is acceptable to the Secretary.
(C)Rule of constructionNothing in this paragraph shall be construed as authorizing the Bureau of Indian Affairs to delay the issuance of a final certified title status report and recorded mortgage relating to a loan closed on Indian trust land.. (c)ReportingThe Secretary of Housing and Urban Development shall—
(1)report to the Committee on Banking, Housing, and Urban Affairs and the Committee on Indian Affairs of the Senate and the Committee on Financial Services and the Committee on Natural Resources of the House of Representatives on a semi-annual basis on the progress that the Secretary is making to accelerate the processing of loan applications on fee simple and Indian trust land under section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a); and (2)if there is no improvement in accelerating those processing timelines, submit to the committees described in paragraph (1) a report explaining the lack of improvement.
106.Study on the provision of and reliance upon investment research into small issuers
(a)Study requiredThe Securities and Exchange Commission shall conduct a study to evaluate the issues affecting the provision of and reliance upon investment research into small issuers, including emerging growth companies and companies considering initial public offerings. (b)Contents of studyThe study required under subsection (a) shall consider—
(1)factors related to the demand for such research by institutional and retail investors; (2)the availability of such research, including—
(A)the number and types of firms who provide such research; (B)the volume of such research over time; and
(C)competition in the research market; (3)conflicts of interest relating to the production and distribution of investment research;
(4)the costs of such research; (5)the impacts of different payment mechanisms for investment research into small issuers, including whether such research is paid for by—
(A)hard-dollar payments from research clients; (B)payments directed from the client’s commission income (i.e., soft dollars); or
(C)payments from the issuer that is the subject of such research; (6)any unique challenges faced by minority-owned, women-owned, and veteran-owned small issuers in obtaining research coverage; and
(7)the impact on the availability of research coverage for small issuers due to— (A)investment adviser concentration and consolidation, including any potential impacts of fund-size on demand for investment research of small issuers;
(B)broker and dealer concentration and consolidation, including any relationships between the size of the firm and allocation of resources for investment research into small issuers; (C)Securities and Exchange Commission rules;
(D)registered national securities association rules; (E)State and Federal liability concerns;
(F)the settlement agreements referenced in Securities and Exchange Commission Litigation Release No. 18438 (i.e., the Global Research Analyst Settlement); and (G)Directive 2014/65/EU of the European Parliament and of the Council of 15 May 2014 on markets in financial instruments and amending Directive 2002/92/EC and Directive 2011/61/EU, as implemented by the European Union (EU) member states (MiFID II).
(c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Securities and Exchange Commission shall submit to Congress a report that includes— (1)the results of the study required by subsection (a); and
(2)recommendations to increase the demand for, volume of, and quality of investment research into small issuers, including emerging growth companies and companies considering initial public offerings. 107.Study on threshold limits applicable to diversified companies (a)In generalThe Securities and Exchange Commission shall carry out a study of the 10 per centum threshold limitation applicable to the definition of a diversified company under section 5(b)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–5(b)(1)) and determine the impacts of such threshold limits upon the protection of investors, efficiency, competition, and capital formation.
(b)ConsiderationsIn carrying out the study required under subsection (a), the Commission shall consider the following: (1)The size and number of diversified companies that are currently restricted in their ability to own more than 10 percent of the voting shares in an individual company.
(2)How the investing preferences of diversified companies have shifted over time with respect to companies with smaller market capitalizations and companies in industries where competition may be limited. (3)The expected impact to small and emerging growth companies regarding the availability of capital, related impacts on investor confidence and risk, and impacts on competition, if the threshold is increased or otherwise changed.
(4)The ability of registered funds to manage liquidity risk. (5)Any other consideration that the Commission considers necessary and appropriate for the protection of investors.
(c)Solicitation of public commentsIn carrying out the study required under subsection (a), the Commission may solicit public comments. (d)ReportNot later than the end of the 180-day period beginning on the date of enactment of this Act, the Commission shall issue a report to the Congress, and make such report publicly available on the website of the Commission, containing—
(1)all findings and determinations made in carrying out the study required under subsection (a); and (2)any legislative recommendations of the Commission.
108.Cybersecurity and financial system resilience report
(a)In generalNot later than the end of the 180-day period beginning on the date of enactment of this Act, and annually thereafter, each banking regulator shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that provides a detailed explanation of measures undertaken to strengthen cybersecurity within the financial services sector and with respect to the functions of the regulator, including the supervision and regulation of financial institutions and, where applicable, third-party service providers. Each such report shall specifically include a detailed analysis of— (1)policies and procedures (including those described under section 3554(b) of title 44, United States Code) to detect, defend against, and respond to—
(A)efforts to deny access to or degrade, disrupt, or destroy any information and communications technology system or network, or exfiltrate information from such a system or network without authorization; (B)destructive malware attacks;
(C)denial of service activities; and (D)any other efforts that may threaten the functions of the banking regulator or entities overseen by the regulator by undermining cybersecurity and the resilience of the financial system;
(2)activities to ensure the effective implementation of policies and procedures described under paragraph (1), including— (A)the appointment of qualified staff, the provision of staff training, the use of accountability measures to support staff performance, and the designation, if any, of senior appointed leadership to strengthen accountability for oversight of cybersecurity measures within each banking regulator and among regulated entities;
(B)deployment of adequate resources and technologies; (C)efforts of the banking regulators to respond to cybersecurity-related findings and recommendations of the Inspector General of the banking regulator or the independent evaluation described under section 3555 of title 42, United States Code;
(D)industry efforts to respond to cybersecurity-related findings and recommendations of the banking regulators; (E)as appropriate, efforts to strengthen cybersecurity in coordination with other Federal departments and agencies, domestic and foreign financial institutions, and other partners, including the development and dissemination of best practices regarding cybersecurity and the sharing of threat information; and
(3)any current or emerging threats that are likely to pose a risk to the resilience of the financial system. (b)Form of reportThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex, if appropriate.
(c)Congressional briefingUpon request, the head of each banking regulator shall provide a detailed briefing to the appropriate Members of Congress on each report submitted pursuant to subsection (a), except— (1)the Chairman of the Board of Governors of the Federal Reserve System may designate another member of the Board of Governors of the Federal Reserve System to provide such briefing;
(2)the Chairperson of the Federal Deposit Insurance Corporation may designate another member of the Board of Directors of the Corporation to provide such briefing; and (3)the Chairman of the National Credit Union Administration may designate another member of the National Credit Union Administration Board to provide such briefing.
(d)DefinitionsFor the purposes of this section: (1)Appropriate members of CongressThe term appropriate Members of Congress means the following:
(A)The Chairman and Ranking Member of the Committee on Financial Services of the House of Representatives. (B)The Chairman and Ranking Member of the Committee on Banking, Housing, and Urban Affairs of the Senate.
(2)Banking regulatorThe term banking regulator means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, and the National Credit Union Administration. (3)Senior appointed leadershipWith respect to a banking regulator, the term senior appointed leadership means a position that requires Senate confirmation.
(e)SunsetThe provisions of this section shall have no force or effect on or after the date that is 7 years after the date of enactment of this Act. IIIntellectual property ACopyrights 211.Unauthorized streaming (a)AmendmentChapter 113 of title 18, United States Code, is amended by inserting after section 2319B the following:

2319C.Illicit digital transmission services
(a)DefinitionsIn this section— (1)the terms audiovisual work, computer program, copies, copyright owner, digital transmission, financial gain, motion picture, motion picture exhibition facility, perform, phonorecords, publicly (with respect to performing a work), sound recording, and transmit have the meanings given those terms in section 101 of title 17;
(2)the term digital transmission service means a service that has the primary purpose of publicly performing works by digital transmission; (3)the terms publicly perform and public performance refer to the exclusive rights of a copyright owner under paragraphs (4) and (6) of section 106 (relating to exclusive rights in copyrighted works) of title 17, as limited by sections 107 through 122 of title 17; and
(4)the term work being prepared for commercial public performance means— (A)a computer program, a musical work, a motion picture or other audiovisual work, or a sound recording, if, at the time of unauthorized public performance—
(i)the copyright owner has a reasonable expectation of commercial public performance; and (ii)the copies or phonorecords of the work have not been commercially publicly performed in the United States by or with the authorization of the copyright owner; or
(B)a motion picture, if, at the time of unauthorized public performance, the motion picture— (i) (I)has been made available for viewing in a motion picture exhibition facility; and
(II)has not been made available in copies for sale to the general public in the United States by or with the authorization of the copyright owner in a format intended to permit viewing outside a motion picture exhibition facility; or (ii)had not been commercially publicly performed in the United States by or with the authorization of the copyright owner more than 24 hours before the unauthorized public performance.
(b)Prohibited actIt shall be unlawful for a person to willfully, and for purposes of commercial advantage or private financial gain, offer or provide to the public a digital transmission service that— (1)is primarily designed or provided for the purpose of publicly performing works protected under title 17 by means of a digital transmission without the authority of the copyright owner or the law;
(2)has no commercially significant purpose or use other than to publicly perform works protected under title 17 by means of a digital transmission without the authority of the copyright owner or the law; or (3)is intentionally marketed by or at the direction of that person to promote its use in publicly performing works protected under title 17 by means of a digital transmission without the authority of the copyright owner or the law.
(c)PenaltiesAny person who violates subsection (b) shall be, in addition to any penalties provided for under title 17 or any other law—  (1)fined under this title, imprisoned not more than 3 years, or both;
(2)fined under this title, imprisoned not more than 5 years, or both, if— (A)the offense was committed in connection with 1 or more works being prepared for commercial public performance; and
(B)the person knew or should have known that the work was being prepared for commercial public performance; and (3)fined under this title, imprisoned not more than 10 years, or both, if the offense is a second or subsequent offense under this section or section 2319(a).
(d)Rule of constructionNothing in this section shall be construed to— (1)affect the interpretation of any other provision of civil copyright law, including the limitations of liability set forth in section 512 of title 17, or principles of secondary liability; or
(2)prevent any Federal or State authority from enforcing cable theft or theft of service laws that are not subject to preemption under section 301 of title 17.. (b)Table of sections amendmentThe table of section for chapter 113 of title 18, United States Code, is amended by inserting after the item relating to section 2319B the following:


2319C. Illicit digital transmission services..
212.Copyright small claims
(a)Short titleThis section may be cited as the Copyright Alternative in Small-Claims Enforcement Act of 2020 or the CASE Act of 2020. (b)AmendmentTitle 17, United States Code, is amended by adding at the end the following:

15Copyright Small Claims

1501. Definitions. 
1502. Copyright Claims Board. 
1503. Authority and duties of the Copyright Claims Board. 
1504. Nature of proceedings. 
1505. Registration requirement. 
1506. Conduct of proceedings. 
1507. Effect of proceeding. 
1508. Review and confirmation by district court. 
1509. Relationship to other district court actions. 
1510. Implementation by Copyright Office. 
1511. Funding.
1501.DefinitionsIn this chapter— (1)the term claimant means the real party in interest that commences a proceeding before the Copyright Claims Board under section 1506(e), pursuant to a permissible claim of infringement brought under section 1504(c)(1), noninfringement brought under section 1504(c)(2), or misrepresentation brought under section 1504(c)(3);
(2)the term counterclaimant means a respondent in a proceeding before the Copyright Claims Board that— (A)asserts a permissible counterclaim under section 1504(c)(4) against the claimant in the proceeding; and
(B)is the real party in interest with respect to the counterclaim described in subparagraph (A); (3)the term party—
(A)means a party; and (B)includes the attorney of a party, as applicable; and
(4)the term respondent means any person against whom a proceeding is brought before the Copyright Claims Board under section 1506(e), pursuant to a permissible claim of infringement brought under section 1504(c)(1), noninfringement brought under section 1504(c)(2), or misrepresentation brought under section 1504(c)(3). 1502.Copyright Claims Board (a)In generalThere is established in the Copyright Office the Copyright Claims Board, which shall serve as an alternative forum in which parties may voluntarily seek to resolve certain copyright claims regarding any category of copyrighted work, as provided in this chapter.
(b)Officers and staff
(1)Copyright claims officersThe Register of Copyrights shall recommend 3 full-time Copyright Claims Officers to serve on the Copyright Claims Board in accordance with paragraph (3)(A). The Officers shall be appointed by the Librarian of Congress to such positions after consultation with the Register of Copyrights.  (2)Copyright claims attorneysThe Register of Copyrights shall hire not fewer than 2 full-time Copyright Claims Attorneys to assist in the administration of the Copyright Claims Board.
(3)Qualifications
(A)Copyright claims officers
(i)In generalEach Copyright Claims Officer shall be an attorney who has not fewer than 7 years of legal experience. (ii)ExperienceTwo of the Copyright Claims Officers shall—
(I)have substantial experience in the evaluation, litigation, or adjudication of copyright infringement claims; and (II)between those 2 Officers, have represented or presided over a diversity of copyright interests, including those of both owners and users of copyrighted works.
(iii)Alternative dispute resolutionThe Copyright Claims Officer not described in clause (ii) shall have substantial familiarity with copyright law and experience in the field of alternative dispute resolution, including the resolution of litigation matters through that method of resolution. (B)Copyright claims attorneysEach Copyright Claims Attorney shall be an attorney who has not fewer than 3 years of substantial experience in copyright law.
(4)Compensation
(A)Copyright claims officers
(i)DefinitionIn this subparagraph, the term senior level employee of the Federal Government means an employee, other than an employee in the Senior Executive Service, the position of whom is classified above GS–15 of the General Schedule. (ii)Pay rangeEach Copyright Claims Officer shall be compensated at a rate of pay that is not less than the minimum, and not more than the maximum, rate of pay payable for senior level employees of the Federal Government, including locality pay, as applicable.
(B)Copyright claims attorneysEach Copyright Claims Attorney shall be compensated at a rate of pay that is not more than the maximum rate of pay payable for level 10 of GS–15 of the General Schedule, including locality pay, as applicable. (5)Terms (A)In generalSubject to subparagraph (B), a Copyright Claims Officer shall serve for a renewable term of 6 years.
(B)Initial termsThe terms for the first Copyright Claims Officers appointed under this chapter shall be as follows: (i)The first such Copyright Claims Officer appointed shall be appointed for a term of 4 years.
(ii)The second Copyright Claims Officer appointed shall be appointed for a term of 5 years. (iii)The third Copyright Claims Officer appointed shall be appointed for a term of 6 years.
(6)Vacancies and incapacity
(A)Vacancy
(i)In generalIf a vacancy occurs in the position of a Copyright Claims Officer, the Librarian of Congress shall, upon the recommendation of, and in consultation with, the Register of Copyrights, act expeditiously to appoint a Copyright Claims Officer for that position. (ii)Vacancy before expirationAn individual appointed to fill a vacancy occurring before the expiration of the term for which the predecessor of the individual was appointed shall be appointed to serve a 6-year term.
(B)IncapacityIf a Copyright Claims Officer is temporarily unable to perform the duties of the Officer, the Librarian of Congress shall, upon recommendation of, and in consultation with, the Register of Copyrights, act expeditiously to appoint an interim Copyright Claims Officer to perform such duties during the period of such incapacity. (7)Sanction or removalSubject to section 1503(b), the Librarian of Congress may sanction or remove a Copyright Claims Officer.
(8)Administrative supportThe Register of Copyrights shall provide the Copyright Claims Officers and Copyright Claims Attorneys with necessary administrative support, including technological facilities, to carry out the duties of the Officers and Attorneys under this chapter. (9)Location of copyright claims boardThe offices and facilities of the Copyright Claims Officers and Copyright Claims Attorneys shall be located at the Copyright Office.
1503.Authority and duties of the Copyright Claims Board
(a)Functions
(1)Copyright claims officersSubject to the provisions of this chapter and applicable regulations, the functions of the Copyright Claims Officers shall be as follows: (A)To render determinations on the civil copyright claims, counterclaims, and defenses that may be brought before the Officers under this chapter.
(B)To ensure that claims, counterclaims, and defenses are properly asserted and otherwise appropriate for resolution by the Copyright Claims Board. (C)To manage the proceedings before the Officers and render rulings pertaining to the consideration of claims, counterclaims, and defenses, including with respect to scheduling, discovery, evidentiary, and other matters.
(D)To request, from participants and nonparticipants in a proceeding, the production of information and documents relevant to the resolution of a claim, counterclaim, or defense. (E)To conduct hearings and conferences.
(F)To facilitate the settlement by the parties of claims and counterclaims. (G)To—
(i)award monetary relief; and (ii)include in the determinations of the Officers a requirement that certain activities under section 1504(e)(2) cease or be mitigated, if the party to undertake the applicable measure has so agreed.
(H)To provide information to the public concerning the procedures and requirements of the Copyright Claims Board. (I)To maintain records of the proceedings before the Officers, certify official records of such proceedings as needed, and, as provided in section 1506(t), make the records in such proceedings available to the public.
(J)To carry out such other duties as are set forth in this chapter. (K)When not engaged in performing the duties of the Officers set forth in this chapter, to perform such other duties as may be assigned by the Register of Copyrights.
(2)Copyright claims attorneysSubject to the provisions of this chapter and applicable regulations, the functions of the Copyright Claims Attorneys shall be as follows: (A)To provide assistance to the Copyright Claims Officers in the administration of the duties of those Officers under this chapter.
(B)To provide assistance to members of the public with respect to the procedures and requirements of the Copyright Claims Board. (C)To provide information to potential claimants contemplating bringing a permissible action before the Copyright Claims Board about obtaining a subpoena under section 512(h) for the sole purpose of identifying a potential respondent in such an action.
(D)When not engaged in performing the duties of the Attorneys set forth in this chapter, to perform such other duties as may be assigned by the Register of Copyrights. (b)Independence in determinations (1)In generalThe Copyright Claims Board shall render the determinations of the Board in individual proceedings independently on the basis of the records in the proceedings before it and in accordance with the provisions of this title, judicial precedent, and applicable regulations of the Register of Copyrights.
(2)ConsultationThe Copyright Claims Officers and Copyright Claims Attorneys— (A)may consult with the Register of Copyrights on general issues of law; and
(B)subject to section 1506(x), may not consult with the Register of Copyrights with respect to— (i)the facts of any particular matter pending before the Officers and the Attorneys; or
(ii)the application of law to the facts described in clause (i). (3)Performance appraisalsNotwithstanding any other provision of law or any regulation or policy of the Library of Congress or Register of Copyrights, any performance appraisal of a Copyright Claims Officer or Copyright Claims Attorney may not consider the substantive result of any individual determination reached by the Copyright Claims Board as a basis for appraisal except to the extent that the result may relate to any actual or alleged violation of an ethical standard of conduct.
(c)Direction by registerSubject to subsection (b), the Copyright Claims Officers and Copyright Claims Attorneys shall, in the administration of their duties, be under the general direction of the Register of Copyrights. (d)Inconsistent duties barredA Copyright Claims Officer or Copyright Claims Attorney may not undertake any duty that conflicts with the duties of the Officer or Attorney in connection with the Copyright Claims Board.
(e)RecusalA Copyright Claims Officer or Copyright Claims Attorney shall recuse himself or herself from participation in any proceeding with respect to which the Copyright Claims Officer or Copyright Claims Attorney, as the case may be, has reason to believe that he or she has a conflict of interest. (f)Ex parte communicationsExcept as may otherwise be permitted by applicable law, any party to a proceeding before the Copyright Claims Board shall refrain from ex parte communications with the Copyright Claims Officers and the Register of Copyrights concerning the substance of any active or pending proceeding before the Copyright Claims Board.
(g)Judicial reviewActions of the Copyright Claims Officers and Register of Copyrights under this chapter in connection with the rendering of any determination are subject to judicial review as provided under section 1508(c) and not under chapter 7 of title 5. 1504.Nature of proceedings (a)Voluntary participationParticipation in a Copyright Claims Board proceeding shall be on a voluntary basis in accordance with this chapter, and the right of any party to instead pursue a claim, counterclaim, or defense in a district court of the United States, any other court, or any other forum, and to seek a jury trial, shall be preserved. The rights, remedies, and limitations under this section may not be waived except in accordance with this chapter.
(b)Statute of limitations
(1)In generalA proceeding may not be maintained before the Copyright Claims Board unless the proceeding is commenced, in accordance with section 1506(e), before the Copyright Claims Board not later than 3 years after the claim accrued. (2)TollingSubject to section 1507(a), a proceeding commenced before the Copyright Claims Board shall toll the time permitted under section 507(b) for the commencement of an action on the same claim in a district court of the United States during the period in which the proceeding is pending.
(c)Permissible claims, counterclaims, and defensesThe Copyright Claims Board may render determinations with respect to the following claims, counterclaims, and defenses, subject to such further limitations and requirements, including with respect to particular classes of works, as may be set forth in regulations established by the Register of Copyrights: (1)A claim for infringement of an exclusive right in a copyrighted work provided under section 106 by the legal or beneficial owner of the exclusive right at the time of the infringement for which the claimant seeks damages, if any, within the limitations set forth in subsection (e)(1).
(2)A claim for a declaration of noninfringement of an exclusive right in a copyrighted work provided under section 106, consistent with section 2201 of title 28. (3)A claim under section 512(f) for misrepresentation in connection with a notification of claimed infringement or a counter notification seeking to replace removed or disabled material, except that any remedies relating to such a claim in a proceeding before the Copyright Claims Board shall be limited to those available under this chapter.
(4)A counterclaim that is asserted solely against the claimant in a proceeding— (A)pursuant to which the counterclaimant seeks damages, if any, within the limitations set forth in subsection (e)(1); and
(B)that— (i)arises under section 106 or section 512(f) and out of the same transaction or occurrence that is the subject of a claim of infringement brought under paragraph (1), a claim of noninfringement brought under paragraph (2), or a claim of misrepresentation brought under paragraph (3); or
(ii)arises under an agreement pertaining to the same transaction or occurrence that is the subject of a claim of infringement brought under paragraph (1), if the agreement could affect the relief awarded to the claimant. (5)A legal or equitable defense under this title or otherwise available under law, in response to a claim or counterclaim asserted under this subsection.
(6)A single claim or multiple claims permitted under paragraph (1), (2), or (3) by 1 or more claimants against 1 or more respondents, but only if all claims asserted in any 1 proceeding arise out of the same allegedly infringing activity or continuous course of infringing activities and do not, in the aggregate, result in the recovery of such claim or claims for damages that exceed the limitations under subsection (e)(1). (d)Excluded claimsThe following claims and counterclaims are not subject to determination by the Copyright Claims Board:
(1)A claim or counterclaim that is not a permissible claim or counterclaim under subsection (c). (2)A claim or counterclaim that has been finally adjudicated by a court of competent jurisdiction or that is pending before a court of competent jurisdiction, unless that court has granted a stay to permit that claim or counterclaim to proceed before the Copyright Claims Board.
(3)A claim or counterclaim by or against a Federal or State governmental entity. (4)A claim or counterclaim asserted against a person or entity residing outside of the United States, except in a case in which the person or entity initiated the proceeding before the Copyright Claims Board and is subject to counterclaims under this chapter.
(e)Permissible remedies
(1)Monetary recovery
(A)Actual damages, profits, and statutory damages for infringementWith respect to a claim or counterclaim for infringement of copyright, and subject to the limitation on total monetary recovery under subparagraph (D), the Copyright Claims Board may award either of the following: (i)Actual damages and profits determined in accordance with section 504(b), with that award taking into consideration, in appropriate cases, whether the infringing party has agreed to cease or mitigate the infringing activity under paragraph (2).
(ii)Statutory damages, which shall be determined in accordance with section 504(c), subject to the following conditions: (I)With respect to works timely registered under section 412, so that the works are eligible for an award of statutory damages in accordance with that section, the statutory damages may not exceed $15,000 for each work infringed.
(II)With respect to works not timely registered under section 412, but eligible for an award of statutory damages under this section, statutory damages may not exceed $7,500 per work infringed, or a total of $15,000 in any 1 proceeding. (III)The Copyright Claims Board may not make any finding that, or consider whether, the infringement was committed willfully in making an award of statutory damages.
(IV)The Copyright Claims Board may consider, as an additional factor in awarding statutory damages, whether the infringer has agreed to cease or mitigate the infringing activity under paragraph (2). (B)Election of damagesWith respect to a claim or counterclaim of infringement, at any time before final determination is rendered, and notwithstanding the schedule established by the Copyright Claims Board under section 1506(k), the claimant or counterclaimant shall elect—
(i)to recover actual damages and profits or statutory damages under subparagraph (A); or (ii)not to recover damages.
(C)Damages for other claimsDamages for claims and counterclaims other than infringement claims, such as those brought under section 512(f), shall be subject to the limitation under subparagraph (D). (D)Limitation on total monetary recoveryNotwithstanding any other provision of law, a party that pursues any 1 or more claims or counterclaims in any single proceeding before the Copyright Claims Board may not seek or recover in that proceeding a total monetary recovery that exceeds the sum of $30,000, exclusive of any attorneys’ fees and costs that may be awarded under section 1506(y)(2).
(2)Agreement to cease certain activityIn a determination of the Copyright Claims Board, the Board shall include a requirement to cease conduct if, in the proceeding relating to the determination— (A)a party agrees—
(i)to cease activity that is found to be infringing, including removing or disabling access to, or destroying, infringing materials; or (ii)to cease sending a takedown notice or counter notice under section 512 to the other party regarding the conduct at issue before the Board if that notice or counter notice was found to be a knowing material misrepresentation under section 512(f); and
(B)the agreement described in subparagraph (A) is reflected in the record for the proceeding. (3)Attorneys’ fees and costsNotwithstanding any other provision of law, except in the case of bad faith conduct as provided in section 1506(y)(2), the parties to proceedings before the Copyright Claims Board shall bear their own attorneys’ fees and costs.
(f)Joint and several liabilityParties to a proceeding before the Copyright Claims Board may be found jointly and severally liable if all such parties and relevant claims or counterclaims arise from the same activity or activities. (g)Permissible number of casesThe Register of Copyrights may establish regulations relating to the permitted number of proceedings each year by the same claimant under this chapter, in the interests of justice and the administration of the Copyright Claims Board. 
1505.Registration requirement
(a)Application or certificateA claim or counterclaim alleging infringement of an exclusive right in a copyrighted work may not be asserted before the Copyright Claims Board unless— (1)the legal or beneficial owner of the copyright has first delivered a completed application, a deposit, and the required fee for registration of the copyright to the Copyright Office; and
(2)a registration certificate has either been issued or has not been refused. (b)Certificate of registrationNotwithstanding any other provision of law, a claimant or counterclaimant in a proceeding before the Copyright Claims Board shall be eligible to recover actual damages and profits or statutory damages under this chapter for infringement of a work if the requirements of subsection (a) have been met, except that—
(1)the Copyright Claims Board may not render a determination in the proceeding until— (A)a registration certificate with respect to the work has been issued by the Copyright Office, submitted to the Copyright Claims Board, and made available to the other parties to the proceeding; and
(B)the other parties to the proceeding have been provided an opportunity to address the registration certificate; (2)if the proceeding may not proceed further because a registration certificate for the work is pending, the proceeding shall be held in abeyance pending submission of the certificate to the Copyright Claims Board, except that, if the proceeding is held in abeyance for more than 1 year, the Copyright Claims Board may, upon providing written notice to the parties to the proceeding, and 30 days to the parties to respond to the notice, dismiss the proceeding without prejudice; and
(3)if the Copyright Claims Board receives notice that registration with respect to the work has been refused, the proceeding shall be dismissed without prejudice. (c)PresumptionIn a case in which a registration certificate shows that registration with respect to a work was issued not later than 5 years after the date of the first publication of the work, the presumption under section 410(c) shall apply in a proceeding before the Copyright Claims Board, in addition to relevant principles of law under this title.
(d)RegulationsIn order to ensure that actions before the Copyright Claims Board proceed in a timely manner, the Register of Copyrights shall establish regulations allowing the Copyright Office to make a decision, on an expedited basis, to issue or deny copyright registration for an unregistered work that is at issue before the Board. 1506.Conduct of proceedings (a)In general (1)Applicable lawProceedings of the Copyright Claims Board shall be conducted in accordance with this chapter and regulations established by the Register of Copyrights under this chapter, in addition to relevant principles of law under this title.
(2)Conflicting precedentIf it appears that there may be conflicting judicial precedent on an issue of substantive copyright law that cannot be reconciled, the Copyright Claims Board shall follow the law of the Federal jurisdiction in which the action could have been brought if filed in a district court of the United States, or, if the action could have been brought in more than 1 such jurisdiction, the jurisdiction that the Copyright Claims Board determines has the most significant ties to the parties and conduct at issue. (b)RecordThe Copyright Claims Board shall maintain records documenting the proceedings before the Board.
(c)Centralized processProceedings before the Copyright Claims Board shall— (1)be conducted at the offices of the Copyright Claims Board without the requirement of in-person appearances by parties or others; and
(2)take place by means of written submissions, hearings, and conferences carried out through internet-based applications and other telecommunications facilities, except that, in cases in which physical or other nontestimonial evidence material to a proceeding cannot be furnished to the Copyright Claims Board through available telecommunications facilities, the Copyright Claims Board may make alternative arrangements for the submission of such evidence that do not prejudice any other party to the proceeding. (d)RepresentationA party to a proceeding before the Copyright Claims Board may be, but is not required to be, represented by—
(1)an attorney; or (2)a law student who is qualified under applicable law governing representation by law students of parties in legal proceedings and who provides such representation on a pro bono basis.
(e)Commencement of proceedingIn order to commence a proceeding under this chapter, a claimant shall, subject to such additional requirements as may be prescribed in regulations established by the Register of Copyrights, file a claim with the Copyright Claims Board, that— (1)includes a statement of material facts in support of the claim;
(2)is certified under subsection (y)(1); and (3)is accompanied by a filing fee in such amount as may be prescribed in regulations established by the Register of Copyrights.
(f)Review of claims and counterclaims
(1)ClaimsUpon the filing of a claim under subsection (e), the claim shall be reviewed by a Copyright Claims Attorney to ensure that the claim complies with this chapter and applicable regulations, subject to the following: (A)If the claim is found to comply, the claimant shall be notified regarding that compliance and instructed to proceed with service of the claim under subsection (g).
(B)If the claim is found not to comply, the claimant shall be notified that the claim is deficient and be permitted to file an amended claim not later than 30 days after the date on which the claimant receives the notice, without the requirement of an additional filing fee. If the claimant files a compliant claim within that 30-day period, the claimant shall be so notified and be instructed to proceed with service of the claim. If the claim is refiled within that 30-day period and still fails to comply, the claimant shall again be notified that the claim is deficient and shall be provided a second opportunity to amend the claim not later than 30 days after the date of that second notice, without the requirement of an additional filing fee. If the claim is refiled again within that second 30-day period and is compliant, the claimant shall be so notified and shall be instructed to proceed with service of the claim, but if the claim still fails to comply, upon confirmation of such noncompliance by a Copyright Claims Officer, the proceeding shall be dismissed without prejudice. The Copyright Claims Board shall also dismiss without prejudice any proceeding in which a compliant claim is not filed within the applicable 30-day period. (C) (i)Subject to clause (ii), for purposes of this paragraph, a claim against an online service provider for infringement by reason of the storage of or referral or linking to infringing material that may be subject to the limitations on liability set forth in subsection (b), (c), or (d) of section 512 shall be considered noncompliant unless the claimant affirms in the statement required under subsection (e)(1) of this section that the claimant has previously notified the service provider of the claimed infringement in accordance with subsection (b)(2)(E), (c)(3), or (d)(3) of section 512, as applicable, and the service provider failed to remove or disable access to the material expeditiously upon the provision of such notice.
(ii)If a claim is found to be noncompliant under clause (i), the Copyright Claims Board shall provide the claimant with information concerning the service of such a notice under the applicable provision of section 512. (2)CounterclaimsUpon the filing and service of a counterclaim, the counterclaim shall be reviewed by a Copyright Claims Attorney to ensure that the counterclaim complies with the provisions of this chapter and applicable regulations. If the counterclaim is found not to comply, the counterclaimant and the other parties to the proceeding shall be notified that the counterclaim is deficient, and the counterclaimant shall be permitted to file and serve an amended counterclaim not later than 30 days after the date of such notice. If the counterclaimant files and serves a compliant counterclaim within that 30-day period, the counterclaimant and such other parties shall be so notified. If the counterclaim is refiled and served within that 30-day period but still fails to comply, the counterclaimant and such other parties shall again be notified that the counterclaim is deficient, and the counterclaimant shall be provided a second opportunity to amend the counterclaim not later than 30 days after the date of the second notice. If the counterclaim is refiled and served again within that second 30-day period and is compliant, the counterclaimant and such other parties shall be so notified, but if the counterclaim still fails to comply, upon confirmation of such noncompliance by a Copyright Claims Officer, the counterclaim, but not the proceeding, shall be dismissed without prejudice.
(3)Dismissal for unsuitabilityThe Copyright Claims Board shall dismiss a claim or counterclaim without prejudice if, upon reviewing the claim or counterclaim, or at any other time in the proceeding, the Copyright Claims Board concludes that the claim or counterclaim is unsuitable for determination by the Copyright Claims Board, including on account of any of the following: (A)The failure to join a necessary party.
(B)The lack of an essential witness, evidence, or expert testimony. (C)The determination of a relevant issue of law or fact that could exceed either the number of proceedings the Copyright Claims Board could reasonably administer or the subject matter competence of the Copyright Claims Board.
(g)Service of notice and claimsIn order to proceed with a claim against a respondent, a claimant shall, not later than 90 days after receiving notification under subsection (f) to proceed with service, file with the Copyright Claims Board proof of service on the respondent. In order to effectuate service on a respondent, the claimant shall cause notice of the proceeding and a copy of the claim to be served on the respondent, either by personal service or pursuant to a waiver of personal service, as prescribed in regulations established by the Register of Copyrights. Such regulations shall include the following requirements: (1)The notice of the proceeding shall adhere to a prescribed form and shall set forth the nature of the Copyright Claims Board and proceeding, the right of the respondent to opt out, and the consequences of opting out and not opting out, including a prominent statement that, by not opting out within 60 days after receiving the notice, the respondent—
(A)loses the opportunity to have the dispute decided by a court created under article III of the Constitution of the United States; and (B)waives the right to a jury trial regarding the dispute.
(2)The copy of the claim served on the respondent shall be the same as the claim that was filed with the Copyright Claims Board. (3)Personal service of a notice and claim may be effected by an individual who is not a party to the proceeding and is older than 18 years of age.
(4)An individual, other than a minor or incompetent individual, may be served by— (A)complying with State law for serving a summons in an action brought in courts of general jurisdiction in the State where service is made;
(B)delivering a copy of the notice and claim to the individual personally; (C)leaving a copy of the notice and claim at the individual’s dwelling or usual place of abode with someone of suitable age and discretion who resides there; or
(D)delivering a copy of the notice and claim to an agent designated by the respondent to receive service of process or, if not so designated, an agent authorized by appointment or by law to receive service of process. (5) (A)A corporation, partnership, or unincorporated association that is subject to suit in courts of general jurisdiction under a common name shall be served by delivering a copy of the notice and claim to its service agent. If such service agent has not been designated, service shall be accomplished—
(i)by complying with State law for serving a summons in an action brought in courts of general jurisdiction in the State where service is made; or (ii)by delivering a copy of the notice and claim to an officer, a managing or general agent, or any other agent authorized by appointment or by law to receive service of process in an action brought in courts of general jurisdiction in the State where service is made and, if the agent is one authorized by statute and the statute so requires, by also mailing a copy of the notice and claim to the respondent.
(B)A corporation, partnership, or unincorporated association that is subject to suit in courts of general jurisdiction under a common name may elect to designate a service agent to receive notice of a claim against it before the Copyright Claims Board by complying with requirements that the Register of Copyrights shall establish by regulation. The Register of Copyrights shall maintain a current directory of service agents that is available to the public for inspection, including through the internet, and may require such corporations, partnerships, and unincorporated associations designating such service agents to pay a fee to cover the costs of maintaining the directory. (6)In order to request a waiver of personal service, the claimant may notify a respondent, by first class mail or by other reasonable means, that a proceeding has been commenced, such notice to be made in accordance with regulations established by the Register of Copyrights, subject to the following:
(A)Any such request shall be in writing, shall be addressed to the respondent, and shall be accompanied by a prescribed notice of the proceeding, a copy of the claim as filed with the Copyright Claims Board, a prescribed form for waiver of personal service, and a prepaid or other means of returning the form without cost. (B)The request shall state the date on which the request is sent, and shall provide the respondent a period of 30 days, beginning on the date on which the request is sent, to return the waiver form signed by the respondent. The signed waiver form shall, for purposes of this subsection, constitute acceptance and proof of service as of the date on which the waiver is signed.
(7)
(A)A respondent’s waiver of personal service shall not constitute a waiver of the respondent’s right to opt out of the proceeding. (B)A respondent who timely waives personal service under paragraph (6) and does not opt out of the proceeding shall be permitted a period of 30 days, in addition to the period otherwise permitted under the applicable procedures of the Copyright Claims Board, to submit a substantive response to the claim, including any defenses and counterclaims.
(8)A minor or an incompetent individual may only be served by complying with State law for serving a summons or like process on such an individual in an action brought in the courts of general jurisdiction of the State where service is made. (9)Service of a claim and waiver of personal service may only be effected within the United States.
(h)Notification by Copyright Claims BoardThe Register of Copyrights shall establish regulations providing for a written notification to be sent by, or on behalf of, the Copyright Claims Board to notify the respondent of a pending proceeding against the respondent, as set forth in those regulations, which shall— (1)include information concerning the respondent’s right to opt out of the proceeding, the consequences of opting out and not opting out, and a prominent statement that, by not opting out within 60 days after the date of service under subsection (g), the respondent loses the opportunity to have the dispute decided by a court created under article III of the Constitution of the United States and waives the right to a jury trial regarding the dispute; and
(2)be in addition to, and separate and apart from, the notice requirements under subsection (g). (i)Opt-Out procedureUpon being properly served with a notice and claim, a respondent who chooses to opt out of the proceeding shall have a period of 60 days, beginning on the date of service, in which to provide written notice of such choice to the Copyright Claims Board, in accordance with regulations established by the Register of Copyrights. If proof of service has been filed by the claimant and the respondent does not submit an opt-out notice to the Copyright Claims Board within that 60-day period, the proceeding shall be deemed an active proceeding and the respondent shall be bound by the determination in the proceeding to the extent provided under section 1507(a). If the respondent opts out of the proceeding during that 60-day period, the proceeding shall be dismissed without prejudice, except that, in exceptional circumstances and upon written notice to the claimant, the Copyright Claims Board may extend that 60-day period in the interests of justice.
(j)Service of other documentsDocuments submitted or relied upon in a proceeding, other than the notice and claim, shall be served in accordance with regulations established by the Register of Copyrights. (k)SchedulingUpon confirmation that a proceeding has become an active proceeding, the Copyright Claims Board shall issue a schedule for the future conduct of the proceeding. The schedule shall not specify a time that a claimant or counterclaimant is required make an election of damages that is inconsistent with section 1504(e). A schedule issued by the Copyright Claims Board may be amended by the Copyright Claims Board in the interests of justice. 
(l)ConferencesOne or more Copyright Claims Officers may hold a conference to address case management or discovery issues in a proceeding, which shall be noted upon the record of the proceeding and may be recorded or transcribed. (m)Party submissionsA proceeding of the Copyright Claims Board may not include any formal motion practice, except that, subject to applicable regulations and procedures of the Copyright Claims Board—
(1)the parties to the proceeding may make requests to the Copyright Claims Board to address case management and discovery matters, and submit responses thereto; and (2)the Copyright Claims Board may request or permit parties to make submissions addressing relevant questions of fact or law, or other matters, including matters raised sua sponte by the Copyright Claims Officers, and offer responses thereto.
(n)DiscoveryDiscovery in a proceeding shall be limited to the production of relevant information and documents, written interrogatories, and written requests for admission, as provided in regulations established by the Register of Copyrights, except that— (1)upon the request of a party, and for good cause shown, the Copyright Claims Board may approve additional relevant discovery, on a limited basis, in particular matters, and may request specific information and documents from participants in the proceeding and voluntary submissions from nonparticipants, consistent with the interests of justice;
(2)upon the request of a party, and for good cause shown, the Copyright Claims Board may issue a protective order to limit the disclosure of documents or testimony that contain confidential information; and (3)after providing notice and an opportunity to respond, and upon good cause shown, the Copyright Claims Board may apply an adverse inference with respect to disputed facts against a party who has failed to timely provide discovery materials in response to a proper request for materials that could be relevant to such facts.
(o)EvidenceThe Copyright Claims Board may consider the following types of evidence in a proceeding, and such evidence may be admitted without application of formal rules of evidence: (1)Documentary and other nontestimonial evidence that is relevant to the claims, counterclaims, or defenses in the proceeding.
(2)Testimonial evidence, submitted under penalty of perjury in written form or in accordance with subsection (p), limited to statements of the parties and nonexpert witnesses, that is relevant to the claims, counterclaims, and defenses in a proceeding, except that, in exceptional cases, expert witness testimony or other types of testimony may be permitted by the Copyright Claims Board for good cause shown. (p)HearingsThe Copyright Claims Board may conduct a hearing to receive oral presentations on issues of fact or law from parties and witnesses to a proceeding, including oral testimony, subject to the following:
(1)Any such hearing shall be attended by not fewer than 2 of the Copyright Claims Officers. (2)The hearing shall be noted upon the record of the proceeding and, subject to paragraph (3), may be recorded or transcribed as deemed necessary by the Copyright Claims Board.
(3)A recording or transcript of the hearing shall be made available to any Copyright Claims Officer who is not in attendance. (q)Voluntary dismissal (1)By claimantUpon the written request of a claimant that is received before a respondent files a response to the claim in a proceeding, the Copyright Claims Board shall dismiss the proceeding, or a claim or respondent, as requested, without prejudice.
(2)By counterclaimantUpon written request of a counterclaimant that is received before a claimant files a response to the counterclaim, the Copyright Claims Board shall dismiss the counterclaim, such dismissal to be without prejudice. (3)Class actionsAny party in an active proceeding before the Copyright Claims Board who receives notice of a pending or putative class action, arising out of the same transaction or occurrence, in which that party is a class member may request in writing dismissal of the proceeding before the Board. Upon notice to all claimants and counterclaimants, the Copyright Claims Board shall dismiss the proceeding without prejudice.
(r)Settlement
(1)In generalAt any time in an active proceeding, some or all of the parties may— (A)jointly request a conference with a Copyright Claims Officer for the purpose of facilitating settlement discussions; or
(B)submit to the Copyright Claims Board an agreement providing for settlement and dismissal of some or all of the claims and counterclaims in the proceeding. (2)Additional requestA submission under paragraph (1)(B) may include a request that the Copyright Claims Board adopt some or all of the terms of the parties’ settlement in a final determination in the proceeding.
(s)Factual findingsSubject to subsection (n)(3), the Copyright Claims Board shall make factual findings based upon a preponderance of the evidence. (t)Determinations (1)Nature and contentsA determination rendered by the Copyright Claims Board in a proceeding shall—
(A)be reached by a majority of the Copyright Claims Board; (B)be in writing, and include an explanation of the factual and legal basis of the determination;
(C)set forth any terms by which a respondent or counterclaim respondent has agreed to cease infringing activity under section 1504(e)(2); (D)to the extent requested under subsection (r)(2), set forth the terms of any settlement agreed to under subsection (r)(1); and
(E)include a clear statement of all damages and other relief awarded, including under subparagraphs (C) and (D). (2)DissentA Copyright Claims Officer who dissents from a decision contained in a determination under paragraph (1) may append a statement setting forth the grounds for that dissent.
(3)PublicationEach final determination of the Copyright Claims Board shall be made available on a publicly accessible website. The Register shall establish regulations with respect to the publication of other records and information relating to such determinations, including the redaction of records to protect confidential information that is the subject of a protective order under subsection (n)(2). (4)Freedom of Information ActAll information relating to proceedings of the Copyright Claims Board under this chapter is exempt from disclosure to the public under section 552(b)(3) of title 5, except for determinations, records, and information published under paragraph (3).
(u)Respondent’s defaultIf a proceeding has been deemed an active proceeding but the respondent has failed to appear or has ceased participating in the proceeding, as demonstrated by the respondent’s failure, without justifiable cause, to meet 1 or more deadlines or requirements set forth in the schedule adopted by the Copyright Claims Board under subsection (k), the Copyright Claims Board may enter a default determination, including the dismissal of any counterclaim asserted by the respondent, as follows and in accordance with such other requirements as the Register of Copyrights may establish by regulation: (1)The Copyright Claims Board shall require the claimant to submit relevant evidence and other information in support of the claimant’s claim and any asserted damages and, upon review of such evidence and any other requested submissions from the claimant, shall determine whether the materials so submitted are sufficient to support a finding in favor of the claimant under applicable law and, if so, the appropriate relief and damages, if any, to be awarded.
(2)If the Copyright Claims Board makes an affirmative determination under paragraph (1), the Copyright Claims Board shall prepare a proposed default determination, and shall provide written notice to the respondent at all addresses, including email addresses, reflected in the records of the proceeding before the Copyright Claims Board, of the pendency of a default determination by the Copyright Claims Board and of the legal significance of such determination. Such notice shall be accompanied by the proposed default determination and shall provide that the respondent has a period of 30 days, beginning on the date of the notice, to submit any evidence or other information in opposition to the proposed default determination. (3)If the respondent responds to the notice provided under paragraph (2) within the 30-day period provided in such paragraph, the Copyright Claims Board shall consider the respondent’s submissions and, after allowing the other parties to address such submissions, maintain, or amend its proposed determination as appropriate, and the resulting determination shall not be a default determination.
(4)If the respondent fails to respond to the notice provided under paragraph (2), the Copyright Claims Board shall proceed to issue the default determination as a final determination. Thereafter, the respondent may only challenge such determination to the extent permitted under section 1508(c), except that, before any additional proceedings are initiated under section 1508, the Copyright Claims Board may, in the interests of justice, vacate the default determination. (v)Claimant’s failure To proceed (1)Failure to complete serviceIf a claimant fails to complete service on a respondent within the 90-day period required under subsection (g), the Copyright Claims Board shall dismiss that respondent from the proceeding without prejudice. If a claimant fails to complete service on all respondents within that 90-day period, the Copyright Claims Board shall dismiss the proceeding without prejudice.
(2)Failure to prosecuteIf a claimant fails to proceed in an active proceeding, as demonstrated by the claimant’s failure, without justifiable cause, to meet 1 or more deadlines or requirements set forth in the schedule adopted by the Copyright Claims Board under subsection (k), the Copyright Claims Board may, upon providing written notice to the claimant and a period of 30 days, beginning on the date of the notice, to respond to the notice, and after considering any such response, issue a determination dismissing the claimant’s claims, which shall include an award of attorneys’ fees and costs, if appropriate, under subsection (y)(2). Thereafter, the claimant may only challenge such determination to the extent permitted under section 1508(c), except that, before any additional proceedings are initiated under section 1508, the Copyright Claims Board may, in the interests of justice, vacate the determination of dismissal. (w)Request for reconsiderationA party may, not later than 30 days after the date on which the Copyright Claims Board issues a final determination in a proceeding under this chapter, submit a written request for reconsideration of, or an amendment to, such determination if the party identifies a clear error of law or fact material to the outcome, or a technical mistake. After providing the other parties an opportunity to address such request, the Copyright Claims Board shall either deny the request or issue an amended final determination.
(x)Review by RegisterIf the Copyright Claims Board denies a party a request for reconsideration of a final determination under subsection (w), that party may, not later than 30 days after the date of such denial, request review of the final determination by the Register of Copyrights in accordance with regulations established by the Register. Such request shall be accompanied by a reasonable filing fee, as provided in such regulations. The review by the Register shall be limited to consideration of whether the Copyright Claims Board abused its discretion in denying reconsideration of the determination. After providing the other parties an opportunity to address the request, the Register shall either deny the request for review, or remand the proceeding to the Copyright Claims Board for reconsideration of issues specified in the remand and for issuance of an amended final determination. Such amended final determination shall not be subject to further consideration or review, other than under section 1508(c). (y)Conduct of parties and attorneys (1)CertificationThe Register of Copyrights shall establish regulations requiring certification of the accuracy and truthfulness of statements made by participants in proceedings before the Copyright Claims Board.
(2)Bad faith conductNotwithstanding any other provision of law, in any proceeding in which a determination is rendered and it is established that a party pursued a claim, counterclaim, or defense for a harassing or other improper purpose, or without a reasonable basis in law or fact, then, unless inconsistent with the interests of justice, the Copyright Claims Board shall in such determination award reasonable costs and attorneys’ fees to any adversely affected party of in an amount of not more than $5,000, except that— (A)if an adversely affected party appeared pro se in the proceeding, the award to that party shall be for costs only, in an amount of not more than $2,500; and
(B)in extraordinary circumstances, such as where a party has demonstrated a pattern or practice of bad faith conduct as described in this paragraph, the Copyright Claims Board may, in the interests of justice, award costs and attorneys’ fees in excess of the limitations under this paragraph. (3)Additional penaltyIf the Board finds that on more than 1 occasion within a 12-month period a party pursued a claim, counterclaim, or defense before the Copyright Claims Board for a harassing or other improper purpose, or without a reasonable basis in law or fact, that party shall be barred from initiating a claim before the Copyright Claims Board under this chapter for a period of 12 months beginning on the date on which the Board makes such a finding. Any proceeding commenced by that party that is still pending before the Board when such a finding is made shall be dismissed without prejudice, except that if a proceeding has been deemed active under subsection (i), the proceeding shall be dismissed under this paragraph only if the respondent provides written consent thereto.
(z)Regulations for smaller claimsThe Register of Copyrights shall establish regulations to provide for the consideration and determination, by not fewer than 1 Copyright Claims Officer, of any claim under this chapter in which total damages sought do not exceed $5,000 (exclusive of attorneys’ fees and costs). A determination issued under this subsection shall have the same effect as a determination issued by the entire Copyright Claims Board. (aa)Opt-out for libraries and archives (1)In generalThe Register of Copyrights shall establish regulations allowing for a library or archives that does not wish to participate in proceedings before the Copyright Claims Board to preemptively opt out of such proceedings.
(2)ProceduresThe regulations established under paragraph (1) shall— (A)set forth procedures for preemptively opting out of proceedings before the Copyright Claims Board; and
(B)require that the Copyright Office compile and maintain a publicly available list of the libraries and archives that have successfully opted out of proceedings in accordance with the procedures described in subparagraph (A). (3)No fee or renewal requiredThe Register of Copyrights may not—
(A)charge a library or archives a fee to preemptively opt out of proceedings under this subsection; or (B)require a library or archives to renew a decision to preemptively opt out of proceedings under this subsection.
(4)DefinitionsFor purposes of this subsection, the terms library and archives mean any library or archives, respectively, that qualifies for the limitations on exclusive rights under section 108. 1507.Effect of proceeding (a)DeterminationSubject to the reconsideration and review processes provided under subsections (w) and (x) of section 1506 and section 1508(c), the issuance of a final determination by the Copyright Claims Board in a proceeding, including a default determination or determination based on a failure to prosecute, shall, solely with respect to the parties to such determination, preclude relitigation before any court or tribunal, or before the Copyright Claims Board, of the claims and counterclaims asserted and finally determined by the Board, and may be relied upon for such purpose in a future action or proceeding arising from the same specific activity or activities, subject to the following:
(1)A determination of the Copyright Claims Board shall not preclude litigation or relitigation as between the same or different parties before any court or tribunal, or the Copyright Claims Board, of the same or similar issues of fact or law in connection with claims or counterclaims not asserted or not finally determined by the Copyright Claims Board. (2)A determination of ownership of a copyrighted work for purposes of resolving a matter before the Copyright Claims Board may not be relied upon, and shall not have any preclusive effect, in any other action or proceeding before any court or tribunal, including the Copyright Claims Board.
(3)Except to the extent permitted under this subsection and section 1508, any determination of the Copyright Claims Board may not be cited or relied upon as legal precedent in any other action or proceeding before any court or tribunal, including the Copyright Claims Board. (b)Class actions not affected (1)In generalA proceeding before the Copyright Claims Board shall not have any effect on a class action proceeding in a district court of the United States, and section 1509(a) shall not apply to a class action proceeding in a district court of the United States.
(2)Notice of class actionAny party to an active proceeding before the Copyright Claims Board who receives notice of a pending class action, arising out of the same transaction or occurrence as the proceeding before the Copyright Claims Board, in which the party is a class member shall either— (A)opt out of the class action, in accordance with regulations established by the Register of Copyrights; or
(B)seek dismissal under section 1506(q)(3) of the proceeding before the Copyright Claims Board. (c)Other materials in proceedingExcept as permitted under this section and section 1508, a submission or statement of a party or witness made in connection with a proceeding before the Copyright Claims Board, including a proceeding that is dismissed, may not be cited or relied upon in, or serve as the basis of, any action or proceeding concerning rights or limitations on rights under this title before any court or tribunal, including the Copyright Claims Board.
(d)Applicability of section 512(g)A claim or counterclaim before the Copyright Claims Board that is brought under subsection (c)(1) or (c)(4) of section 1504, or brought under subsection (c)(6) of section 1504 and that relates to a claim under subsection (c)(1) or (c)(4) of such section, qualifies as an action seeking an order to restrain a subscriber from engaging in infringing activity under section 512(g)(2)(C) if— (1)notice of the commencement of the Copyright Claims Board proceeding is provided by the claimant to the service provider’s designated agent before the service provider replaces the material following receipt of a counter notification under section 512(g); and
(2)the claim brought alleges infringement of the material identified in the notification of claimed infringement under section 512(c)(1)(C). (e)Failure To assert counterclaimThe failure or inability to assert a counterclaim in a proceeding before the Copyright Claims Board shall not preclude the assertion of that counterclaim in a subsequent court action or proceeding before the Copyright Claims Board.
(f)Opt-Out or dismissal of partyIf a party has timely opted out of a proceeding under section 1506(i) or is dismissed from a proceeding before the Copyright Claims Board issues a final determination in the proceeding, the determination shall not be binding upon and shall have no preclusive effect with respect to that party. 1508.Review and confirmation by district court (a)In generalIn any proceeding in which a party has failed to pay damages, or has failed otherwise to comply with the relief, awarded in a final determination of the Copyright Claims Board, including a default determination or a determination based on a failure to prosecute, the aggrieved party may, not later than 1 year after the date on which the final determination is issued, any reconsideration by the Copyright Claims Board or review by the Register of Copyrights is resolved, or an amended final determination is issued, whichever occurs last, apply to the United States District Court for the District of Columbia or any other appropriate district court of the United States for an order confirming the relief awarded in the final determination and reducing such award to judgment. The court shall grant such order and direct entry of judgment unless the determination is or has been vacated, modified, or corrected under subsection (c). If the United States District Court for the District of Columbia or other district court of the United States, as the case may be, issues an order confirming the relief awarded by the Copyright Claims Board, the court shall impose on the party who failed to pay damages or otherwise comply with the relief, the reasonable expenses required to secure such order, including attorneys’ fees, that were incurred by the aggrieved party.
(b)Filing procedures
(1)Application to confirm determinationNotice of the application under subsection (a) for confirmation of a determination of the Copyright Claims Board and entry of judgment shall be provided to all parties to the proceeding before the Copyright Claims Board that resulted in the determination, in accordance with the procedures applicable to service of a motion in the district court of the United States where the application is made. (2)Contents of applicationThe application under subsection (a) shall include the following:
(A)A certified copy of the final or amended final determination of the Copyright Claims Board, as reflected in the records of the Copyright Claims Board, following any process of reconsideration or review by the Register of Copyrights, to be confirmed and rendered to judgment. (B)A declaration by the applicant, under penalty of perjury—
(i)that the copy is a true and correct copy of such determination; (ii)stating the date the determination was issued;
(iii)stating the basis for the challenge under subsection (c)(1); and (iv)stating whether the applicant is aware of any other proceedings before the court concerning the same determination of the Copyright Claims Board.
(c)Challenges to the determination
(1)Bases for challengeNot later than 90 days after the date on which the Copyright Claims Board issues a final or amended final determination in a proceeding, or not later than 90 days after the date on which the Register of Copyrights completes any process of reconsideration or review of the determination, whichever occurs later, a party may seek an order from a district court of the United States vacating, modifying, or correcting the determination of the Copyright Claims Board in the following cases: (A)If the determination was issued as a result of fraud, corruption, misrepresentation, or other misconduct.
(B)If the Copyright Claims Board exceeded its authority or failed to render a final determination concerning the subject matter at issue. (C)In the case of a default determination or determination based on a failure to prosecute, if it is established that the default or failure was due to excusable neglect.
(2)Procedure to challenge
(A)Notice of applicationNotice of the application to challenge a determination of the Copyright Claims Board shall be provided to all parties to the proceeding before the Copyright Claims Board, in accordance with the procedures applicable to service of a motion in the court where the application is made. (B)Staying of proceedingsFor purposes of an application under this subsection, any judge who is authorized to issue an order to stay the proceedings in another action brought in the same court may issue an order, to be served with the notice of application, staying proceedings to enforce the award while the challenge is pending.
1509.Relationship to other district court actions
(a)Stay of district court proceedingsSubject to section 1507(b), a district court of the United States shall issue a stay of proceedings or such other relief as the court determines appropriate with respect to any claim brought before the court that is already the subject of a pending or active proceeding before the Copyright Claims Board. (b)Alternative dispute resolution processA proceeding before the Copyright Claims Board under this chapter shall qualify as an alternative dispute resolution process under section 651 of title 28 for purposes of referral of eligible cases by district courts of the United States upon the consent of the parties.
1510.Implementation by Copyright Office
(a)Regulations
(1)Implementation generallyThe Register of Copyrights shall establish regulations to carry out this chapter. Such regulations shall include the fees prescribed under subsections (e) and (x) of section 1506. The authority to issue such fees shall not limit the authority of the Register of Copyrights to establish fees for services under section 708. All fees received by the Copyright Office in connection with the activities under this chapter shall be deposited by the Register of Copyrights and credited to the appropriations for necessary expenses of the Office in accordance with section 708(d). In establishing regulations under this subsection, the Register of Copyrights shall provide for the efficient administration of the Copyright Claims Board, and for the ability of the Copyright Claims Board to timely complete proceedings instituted under this chapter, including by implementing mechanisms to prevent harassing or improper use of the Copyright Claims Board by any party. (2)Limits on monetary relief (A)In generalSubject to subparagraph (B), not earlier than 3 years after the date on which Copyright Claims Board issues the first determination of the Copyright Claims Board, the Register of Copyrights may, in order to further the goals of the Copyright Claims Board, conduct a rulemaking to adjust the limits on monetary recovery or attorneys’ fees and costs that may be awarded under this chapter.
(B)Effective date of adjustmentAny rule under subparagraph (A) that makes an adjustment shall take effect at the end of the 120-day period beginning on the date on which the Register of Copyrights submits the rule to Congress and only if Congress does not, during that 120-day period, enact a law that provides in substance that Congress does not approve the rule. (b)Necessary facilitiesSubject to applicable law, the Register of Copyrights may retain outside vendors to establish internet-based, teleconferencing, and other facilities required to operate the Copyright Claims Board.
(c)FeesAny filing fees, including the fee to commence a proceeding under section 1506(e), shall be prescribed in regulations established by the Register of Copyrights. The sum total of such filing fees shall be in an amount of not less than $100, may not exceed the cost of filing an action in a district court of the United States, and shall be fixed in amounts that further the goals of the Copyright Claims Board. 1511.FundingThere are authorized to be appropriated such sums as may be necessary to pay the costs incurred by the Copyright Office under this chapter that are not covered by fees collected for services rendered under this chapter, including the costs of establishing and maintaining the Copyright Claims Board and its facilities..
(c)Clerical amendmentThe table of chapters for title 17, United States Code, is amended by adding at the end the following:   15.Copyright Small Claims1501. (d)Implementation (1)In generalExcept as provided in paragraph (2), not later than 1 year after the date of enactment of this Act, the Copyright Claims Board established under section 1502 of title 17, United States Code, as added by subsection (b) of this section, shall begin operations.
(2)ExtensionThe Register of Copyrights may, for good cause, extend the deadline under paragraph (1) by not more than 180 days if the Register of Copyrights provides notice of the extension to the public and to Congress. (e)StudyNot later than 3 years after the date on which the Copyright Claims Board issues the first determination of the Copyright Claims Board under chapter 15 of title 17, United States Code, as added by subsection (b) of this section, the Register of Copyrights shall conduct, and report to Congress on, a study that addresses the following:
(1)The use and efficacy of the Copyright Claims Board in resolving copyright claims, including the number of proceedings the Copyright Claims Board could reasonably administer. (2)Whether adjustments to the authority of the Copyright Claims Board are necessary or advisable, including with respect to—
(A)eligible claims, such as claims under section 1202 of title 17, United States Code; and (B)works and applicable damages limitations.
(3)Whether greater allowance should be made to permit awards of attorneys’ fees and costs to prevailing parties, including potential limitations on such awards. (4)Potential mechanisms to assist copyright owners with small claims in ascertaining the identity and location of unknown online infringers.
(5)Whether the Copyright Claims Board should be expanded to offer mediation or other nonbinding alternative dispute resolution services to interested parties. (6)Such other matters as the Register of Copyrights believes may be pertinent concerning the Copyright Claims Board.
(f)SeverabilityIf any provision of this section, an amendment made by this section, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this section and the amendments made by this section, and the application of the provision or the amendment to any other person or circumstance, shall not be affected. BTrademarks 221.Short title; table of contents (a)Short titleThis subtitle may be cited as the Trademark Modernization Act of 2020 or the TM Act of 2020.
(b)Table of contentsThe table of contents for this subtitle is as follows:  Subtitle B—Trademarks Sec. 221. Short title; table of contents. Sec. 222. Definitions. Sec. 223. Providing for third-party submission of evidence during examination. Sec. 224. Providing for flexible response periods. Sec. 225. Ex parte expungement; ex parte reexamination; new grounds for cancellation. Sec. 226. Rebuttable presumption of irreparable harm. Sec. 227. Report on decluttering initiatives. Sec. 228. Amendments to confirm authority of the Director. 222.DefinitionsIn this subtitle:
(1)DirectorThe term Director means the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office. (2)Trademark Act of 1946The term Trademark Act of 1946 means the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (15 U.S.C. 1051 et. seq) (commonly referred to as the Trademark Act of 1946 or the Lanham Act).
223.Providing for third-party submission of evidence during examination
(a)AmendmentSection 1 of the Trademark Act of 1946 (15 U.S.C. 1051) is amended by adding at the end the following:  (f)A third party may submit for consideration for inclusion in the record of an application evidence relevant to a ground for refusal of registration. The third-party submission shall identify the ground for refusal and include a concise description of each piece of evidence submitted in support of each identified ground for refusal. Not later than 2 months after the date on which the submission is filed, the Director shall determine whether the evidence should be included in the record of the application. The Director shall establish by regulation appropriate procedures for the consideration of evidence submitted by a third party under this subsection and may prescribe a fee to accompany the submission. If the Director determines that the third-party evidence should be included in the record of the application, only the evidence and the ground for refusal to which the evidence relates may be so included. Any determination by the Director whether or not to include evidence in the record of an application shall be final and non-reviewable, and a determination to include or to not include evidence in the record shall not prejudice any party’s right to raise any issue and rely on any evidence in any other proceeding..
(b)Deadline for proceduresNot later than 1 year after the date of enactment of this Act, the Director shall establish the appropriate procedures described in section 1(f) of the Trademark Act of 1946, as added by subsection (a). (c)Effective dateThe amendment made by subsection (a) shall take effect 1 year after the date of enactment of this Act.
224.Providing for flexible response periodsSection 12(b) of the Trademark Act of 1946 (15 U.S.C. 1062(b)) is amended to read as follows:  (b) (1)If the applicant is found not entitled to registration, the examiner shall notify the applicant thereof and of the reasons therefor. The applicant may reply or amend the application, which shall then be reexamined. This procedure may be repeated until the examiner finally refuses registration of the mark or the application is abandoned as described in paragraph (2).
(2)After notification under paragraph (1), the applicant shall have a period of 6 months in which to reply or amend the application, or such shorter time that is not less than 60 days, as prescribed by the Director by regulation. If the applicant fails to reply or amend or appeal within the relevant time period, including any extension under paragraph (3), the application shall be deemed to have been abandoned, unless it can be shown to the satisfaction of the Director that the delay in responding was unintentional, in which case the application may be revived and such time may be extended. The Director may prescribe a fee to accompany any request to revive. (3)The Director shall provide, by regulation, for extensions of time to respond to the examiner for any time period under paragraph (2) that is less than 6 months. The Director shall allow the applicant to obtain extensions of time to reply or amend aggregating 6 months from the date of notification under paragraph (1) when the applicant so requests. However, the Director may set by regulation the time for individual periods of extension, and prescribe a fee, by regulation, for any extension request. Any request for extension shall be filed on or before the date on which a reply or amendment is due under paragraph (1)..
225.Ex parte expungement; ex parte reexamination; new grounds for cancellation
(a)Ex parte expungementThe Trademark Act of 1946 is amended by inserting after section 16 (15 U.S.C. 1066) the following:  16A.Ex parte expungement (a)PetitionNotwithstanding sections 7(b) and 22, and subsections (a) and (b) of section 33, any person may file a petition to expunge a registration of a mark on the basis that the mark has never been used in commerce on or in connection with some or all of the goods or services recited in the registration.
(b)Contents of petitionA petition filed under subsection (a), together with any supporting documents, shall— (1)identify the registration that is the subject of the petition;
(2)identify each good or service recited in the registration for which it is alleged that the mark has never been used in commerce; (3)include a verified statement that sets forth—
(A)the elements of the reasonable investigation the petitioner conducted to determine that the mark has never been used in commerce on or in connection with the goods and services identified in the petition; and (B)any additional facts that support the allegation that the mark has never been used in commerce on or in connection with the identified goods and services;
(4)include any supporting evidence on which the petitioner relies; and (5)be accompanied by the fee prescribed by the Director.
(c)Initial determination; institution
(1)Prima facie case determination, institution, and notificationThe Director shall, for each good or service identified under subsection (b)(2), determine whether the petition sets forth a prima facie case of the mark having never been used in commerce on or in connection with each such good or service, institute an ex parte expungement proceeding for each good or service for which the Director determines that a prima facie case has been set forth, and provide a notice to the registrant and petitioner of the determination of whether or not the proceeding was instituted. Such notice shall include a copy of the petition and any supporting documents and evidence that were included with the petition. (2)Reasonable investigation guidanceThe Director shall promulgate regulations regarding what constitutes a reasonable investigation under subsection (b)(3) and the general types of evidence that could support a prima facie case that a mark has never been used in commerce, but the Director shall retain the discretion to determine whether a prima facie case is set out in a particular proceeding.
(3)Determination by directorAny determination by the Director whether or not to institute a proceeding under this section shall be final and non-reviewable, and shall not prejudice any party’s right to raise any issue and rely on any evidence in any other proceeding, except as provided in subsection (j). (d)Ex parte expungement proceduresThe procedures for ex parte expungement shall be the same as the procedures for examination under section 12(b), except that the Director shall promulgate regulations establishing and governing a proceeding under this section, which may include regulations that—
(1)set response and extension times particular to this type of proceeding, which, notwithstanding section 12(b)(3), need not be extendable to 6 months; (2)set limits governing the timing and number of petitions filed for a particular registration or by a particular petitioner or real parties in interest; and
(3)define the relation of a proceeding under this section to other proceedings concerning the mark. (e)Registrant’s evidence of useA registrant’s documentary evidence of use shall be consistent with when a mark shall be deemed to be in use in commerce under the definition of use in commerce in section 45, but shall not be limited in form to that of specimens as provided in section 1(a).
(f)Excusable nonuseDuring an ex parte expungement proceeding, for a mark registered under section 44(e) or an extension of protection under section 66, the registrant may offer evidence showing that any nonuse is due to special circumstances that excuse such nonuse. In such a case, the examiner shall determine whether the facts and evidence demonstrate excusable nonuse and shall not find that the registration should be cancelled under subsection (g) for any good or service for which excusable nonuse is demonstrated. (g)Examiner’s decision; order to cancelFor each good or service for which it is determined that a mark has never been used in commerce, and for which the provisions of subsection (f) do not apply, the examiner shall find that the registration should be cancelled for each such good or service. A mark shall not be found to have never been used in commerce if there is evidence of use in commerce by the registrant that temporally would have supported registration at the time the application was filed or the relevant allegation of use was made, or after registration, but before the petition to expunge was filed under subsection (a), or an ex parte expungement proceeding was instituted by the Director under subsection (h). Unless overturned on review of the examiner’s decision, the Director shall issue an order cancelling the registration, in whole or in part, after the time for appeal has expired or any appeal proceeding has terminated.
(h)Ex parte expungement by the Director
(1)In generalThe Director may, on the Director’s own initiative, institute an ex parte expungement proceeding if the Director discovers information that supports a prima facie case of a mark having never been used in commerce on or in connection with any good or service covered by a registration. The Director shall promptly notify the registrant of such determination, at which time the ex parte expungement proceeding shall proceed according to the same procedures for ex parte expungement established pursuant to subsection (d). If the Director determines, based on the Director’s own initiative, to institute an expungement proceeding, the Director shall transmit or make available the information that formed the basis for that determination as part of the institution notice sent to the registrant. (2)Rule of constructionNothing in this subsection shall be construed to limit any other authority of the Director.
(i)Time for institution
(1)When petition may be filed, ex parte expungement proceeding institutedA petition for ex parte expungement of a registration under subsection (a) may be filed, or the Director may institute on the Director’s own initiative an ex parte expungement proceeding of a registration under subsection (h), at any time following the expiration of 3 years after the date of registration and before the expiration of 10 years following the date of registration. (2)ExceptionNotwithstanding paragraph (1), for a period of 3 years after the date of enactment of this section, a petition for expungement of a registration under subsection (a) may be filed, or the Director may institute on the Director’s own initiative an ex parte expungement proceeding of a registration under subsection (h), at any time following the expiration of 3 years after the date of registration.
(j)Limitation on later ex parte expungement proceedings
(1)No co-pending proceedingsWith respect to a particular registration, while an ex parte expungement proceeding is pending, no later ex parte expungement proceeding may be instituted with respect to the same goods or services that are the subject of a pending ex parte expungement proceeding. (2)EstoppelWith respect to a particular registration, for goods or services previously subject to an instituted expungement proceeding for which, in that proceeding, it was determined that the registrant had used the mark for particular goods or services, as relevant, and the registration was not cancelled as to those goods or services, no further ex parte expungement proceedings may be initiated as to those goods or services, regardless of the identity of the petitioner.
(k)Use in commerce requirement not alteredNothing in this section shall affect the requirement for use in commerce of a mark registered under section 1(a) or 23.. (b)New grounds for cancellationSection 14 of the Trademark Act of 1946 (15 U.S.C. 1064) is amended—
(1)by striking the colon at the end of paragraph (5) and inserting a period; (2)by inserting after paragraph (5) the following:

(6)At any time after the 3-year period following the date of registration, if the registered mark has never been used in commerce on or in connection with some or all of the goods or services recited in the registration:; and (3)in the flush text following paragraph (6), as added by paragraph (2) of this subsection, by inserting Nothing in paragraph (6) shall be construed to limit the timing applicable to any other ground for cancellation. A registration under section 44(e) or 66 shall not be cancelled pursuant to paragraph (6) if the registrant demonstrates that any nonuse is due to special circumstances that excuse such nonuse. after identical certification mark is applied..
(c)Ex parte reexaminationThe Trademark Act of 1946 is amended by inserting after section 16A, as added by subsection (a), the following:  16B.Ex parte reexamination (a)Petition for reexaminationAny person may file a petition to reexamine a registration of a mark on the basis that the mark was not in use in commerce on or in connection with some or all of the goods or services recited in the registration on or before the relevant date.
(b)Relevant dateIn this section, the term relevant date means, with respect to an application for the registration of a mark with an initial filing basis of— (1)section 1(a) and not amended at any point to be filed pursuant to section 1(b), the date on which the application was initially filed; or
(2)section 1(b) or amended at any point to be filed pursuant to section 1(b), the date on which— (A)an amendment to allege use under section 1(c) was filed; or
(B)the period for filing a statement of use under section 1(d) expired, including all approved extensions thereof. (c)Requirements for the petitionA petition filed under subsection (a), together with any supporting documents, shall—
(1)identify the registration that is the subject of the petition; (2)identify each good and service recited in the registration for which it is alleged that the mark was not in use in commerce on or in connection with on or before the relevant date;
(3)include a verified statement that sets forth— (A)the elements of the reasonable investigation the petitioner conducted to determine that the mark was not in use in commerce on or in connection with the goods and services identified in the petition on or before the relevant date; and
(B)any additional facts that support the allegation that the mark was not in use in commerce on or before the relevant date on or in connection with the identified goods and services; (4)include supporting evidence on which the petitioner relies; and
(5)be accompanied by the fee prescribed by the Director. (d)Initial determination; institution (1)Prima facie case determination, institution, and notificationThe Director shall, for each good or service identified under subsection (c)(2), determine whether the petition sets forth a prima facie case of the mark having not been in use in commerce on or in connection with each such good or service, institute an ex parte reexamination proceeding for each good or service for which the Director determines that the prima facie case has been set forth, and provide a notice to the registrant and petitioner of the determination of whether or not the proceeding was instituted. Such notice shall include a copy of the petition and any supporting documents and evidence that were included with the petition.
(2)Reasonable investigation guidanceThe Director shall promulgate regulations regarding what constitutes a reasonable investigation under subsection (c)(3) and the general types of evidence that could support a prima facie case that the mark was not in use in commerce on or in connection with a good or service on or before the relevant date, but the Director shall retain discretion to determine whether a prima facie case is set out in a particular proceeding. (3)Determination by DirectorAny determination by the Director whether or not to institute a reexamination proceeding under this section shall be final and non-reviewable, and shall not prejudice any party’s right to raise any issue and rely on any evidence in any other proceeding, except as provided in subsection (j).
(e)Reexamination proceduresThe procedures for reexamination shall be the same as the procedures established under section 12(b) except that the Director shall promulgate regulations establishing and governing a proceeding under this section, which may include regulations that— (1)set response and extension times particular to this type of proceeding, which, notwithstanding section 12(b)(3), need not be extendable to 6 months;
(2)set limits governing the timing and number of petitions filed for a particular registration or by a particular petitioner or real parties in interest; and (3)define the relation of a reexamination proceeding under this section to other proceedings concerning the mark.
(f)Registrant’s evidence of useA registrant’s documentary evidence of use shall be consistent with when a mark shall be deemed to be in use in commerce under the definition of use in commerce in section 45, but shall not be limited in form to that of specimens as provided in section 1(a). (g)Examiner’s decision; order to cancelFor each good or service for which it is determined that the registration should not have issued because the mark was not in use in commerce on or before the relevant date, the examiner shall find that the registration should be cancelled for each such good or service. Unless overturned on review of the examiner’s decision, the Director shall issue an order cancelling the registration, in whole or in part, after the time for appeal has expired or any appeal proceeding has terminated.
(h)Reexamination by Director
(1)In generalThe Director may, on the Director’s own initiative, institute an ex parte reexamination proceeding if the Director discovers information that supports a prima facie case of the mark having not been used in commerce on or in connection with some or all of the goods or services covered by the registration on or before the relevant date. The Director shall promptly notify the registrant of such determination, at which time reexamination shall proceed according to the same procedures established pursuant to subsection (e). If the Director determines, based on the Director’s own initiative, to institute an ex parte reexamination proceeding, the Director shall transmit or make available the information that formed the basis for that determination as part of the institution notice. (2)Rule of constructionNothing in this subsection shall be construed to limit any other authority of the Director.
(i)Time for institutionA petition for ex parte reexamination may be filed, or the Director may institute on the Director’s own initiative an ex parte reexamination proceeding, at any time not later than 5 years after the date of registration of a mark registered based on use in commerce. (j)Limitation on later ex parte reexamination proceedings (1)No co-pending proceedingsWith respect to a particular registration, while an ex parte reexamination proceeding is pending, no later ex parte reexamination proceeding may be instituted with respect to the same goods or services that are the subject of a pending ex parte reexamination proceeding.
(2)EstoppelWith respect to a particular registration, for any goods or services previously subject to an instituted ex parte reexamination proceeding for which, in that proceeding, it was determined that the registrant had used the mark for particular goods or services before the relevant date, and the registration was not cancelled as to those goods or services, no further ex parte reexamination proceedings may be initiated as to those goods or services, regardless of the identity of the petitioner. (k)Supplemental registerThe provisions of subsection (b) apply, as appropriate, to registrations under section 23. Nothing in this section shall be construed to limit the timing of a cancellation action under section 24..
(d)Appeal
(1)Appeal to trademark trial and appeal boardSection 20 of the Trademark Act of 1946 (15 U.S.C. 1070) is amended by inserting or a final decision by an examiner in an ex parte expungement proceeding or ex parte reexamination proceeding after registration of marks. (2)Appeal to courts (A)Expungement or ex parte reexaminationSection 21(a)(1) of the Trademark Act of 1946 (15 U.S.C. 1071(a)(1)) is amended by striking or an applicant for renewal and inserting the following: an applicant for renewal, or a registrant subject to an ex parte expungement proceeding or an ex parte reexamination proceeding.
(B)ExceptionSection 21(b)(1) of the Trademark Act of 1946 (15 U.S.C. 1071(b)(1)) is amended by inserting , except for a registrant subject to an ex parte expungement proceeding or an ex parte reexamination proceeding, before is dissatisfied. (e)Technical and conforming amendmentsThe Trademark Act of 1946 is amended—
(1)in section 15 (15 U.S.C. 1065), by striking paragraphs (3) and (5) and inserting paragraphs (3), (5), and (6); and (2)in section 26 (15 U.S.C. 1094), by adding at the end the following: Registrations on the supplemental register shall be subject to ex parte expungement and ex parte reexamination under sections 16A and 16B, respectively..
(f)Deadline for proceduresNot later than 1 year after the date of enactment of this Act, the Director shall issue regulations to carry out sections 16A and 16B of the Trademark Act of 1946, as added by subsections (a) and (c). (g)Effective dateThe amendments made by this section shall take effect upon the expiration of the 1-year period beginning on the date of enactment of this Act, and shall apply to any mark registered before, on, or after that effective date.
226.Rebuttable presumption of irreparable harm
(a)AmendmentSection 34(a) of the Trademark Act of 1946 (15 U.S.C. 1116(a)) is amended by inserting after the first sentence the following: A plaintiff seeking any such injunction shall be entitled to a rebuttable presumption of irreparable harm upon a finding of a violation identified in this subsection in the case of a motion for a permanent injunction or upon a finding of likelihood of success on the merits for a violation identified in this subsection in the case of a motion for a preliminary injunction or temporary restraining order.. (b)Rule of constructionThe amendment made by subsection (a) shall not be construed to mean that a plaintiff seeking an injunction was not entitled to a presumption of irreparable harm before the date of enactment of this Act.
227.Report on decluttering initiatives
(a)StudyThe Comptroller General of the United States shall consult with the Director to conduct a study on the efforts of the Director during the period beginning 12 months after the date of enactment of this Act and ending 30 months after the date of enactment of this Act to address inaccurate and false claims of use in trademark applications and registrations. Inaccurate and false claims of use include any declaration of use by a trademark applicant or registrant that cannot be supported by use in commerce as defined in section 45 of the Trademark Act of 1946 (15 U.S.C. 1127) or the regulations relevant to the definition of specimens under section 1 of the Trademark Act of 1946 (15 U.S.C. 1051), as applicable. (b)Contents of studyIn conducting the study under subsection (a), the Comptroller General shall assess the following:
(1)With respect to sections 16A and 16B of the Trademark Act of 1946, as added by section 225— (A)the number of petitions filed under each such section for which a decision not to institute was issued;
(B)the number of petitions filed under each such section for which a decision to institute was issued; (C)the number of in-process and completed proceedings instituted under each such section, including any proceedings instituted by the Director’s own initiative;
(D)the average time taken to resolve proceedings instituted under each such section, including the average time between— (i)the filing of a petition under each such section and an examiner’s final decision under section 16A(g) and 16B(g), or the last decision issued by the examiner if the registrant failed to respond to the latest-in-time decision by the examiner; and
(ii)the institution of a proceeding under each such section, including any proceedings instituted by the Director’s own initiative, and an examiner’s final decision under section 16A(g) and 16B(g), or the last decision issued by the examiner if the registrant failed to respond to the latest-in-time decision by the examiner; (E)the number of appeals of decisions of examiners to the Trademark Trial and Appeal Board and to the courts for each such proceeding; and
(F)an accounting of the final outcome of each such proceeding instituted by identifying the number of goods or services for which such proceedings were instituted, and the number of goods or services for each involved registration that were cancelled pursuant to such proceedings. (2)With respect to section 1(f) of the Trademark Act of 1946, as added by section 223—
(A)the number of third-party submissions filed under such section for which the third-party asserts in the submission that the mark has not been used in commerce; and (B)of the applications identified in subparagraph (A), the number of applications in which the third-party submission evidence is included in the application; and
(C)of those applications identified in subparagraph (B), the number of applications— (i)refused registration based on an assertion by the examiner that the mark has not been used in commerce; and
(ii)for which the examiner requested additional information from the applicant related to claims of use. (3)The effectiveness of—
(A)the proceedings under sections 16A and 16B of the Trademark Act of 1946, as added by section 225, in addressing inaccurate and false claims of use in trademark registrations; and (B)any additional programs conducted by the Director designed to address inaccurate and false claims of use in trademark applications and registrations, including the post-registration use audit, as implemented as of the date of enactment of this Act under sections 2.161(h) and 7.37(h) of title 37, Code of Federal Regulations.
(c)Report to CongressNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report— (1)on the results of the study conducted under this section; and
(2)that includes any recommendations, based on the results of the study, for any changes to laws or regulations that will improve the integrity of the trademark register or reduce inaccurate or false claims of use. 228.Amendments to confirm authority of the Director (a)Amendments (1)Section 18 of the Trademark Act of 1946 (15 U.S.C. 1068) is amended by inserting after established in the proceedings the following: . The authority of the Director under this section includes the authority to reconsider, and modify or set aside, a decision of the Trademark Trial and Appeal Board.
(2)Section 20 of the Trademark Act of 1946 (15 U.S.C. 1070) is amended by adding at the end the following: The Director may reconsider, and modify or set aside, a decision of the Trademark Trial and Appeal Board under this section.. (3)Section 24 of the Trademark Act of 1946 (15 U.S.C. 1092) is amended by inserting after shall be canceled by the Director the following: , unless the Director reconsiders the decision of the Board, and modifies or sets aside, such decision.
(b)Rules of construction
(1)Authority before date of enactmentThe amendments made by subsection (a) shall not be construed to mean that the Director lacked the authority to reconsider, and modify or set aside, a decision of the Trademark Trial and Appeal Board before the date of enactment of this Act. (2)Authority with respect to particular decisionsThe amendments made by subsection (a) shall not be construed to require the Director to reconsider, modify, or set aside any particular decision of the Trademark Trial and Appeal Board.
RPROTECTING OUR INFRASTRUCTURE OF PIPELINES AND ENHANCING SAFETY ACT OF 2020
1.Short title; table of contents
(a)Short titleThis division may be cited as the Protecting our Infrastructure of Pipelines and Enhancing Safety Act of 2020 or the PIPES Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
TITLE I—Improving pipeline safety and infrastructure
Sec. 101. Authorization of appropriations.
Sec. 102. Pipeline workforce development.
Sec. 103. Cost recovery and fees for facility reviews.
Sec. 104. Advancement of new pipeline safety technologies and approaches.
Sec. 105. Pipeline safety testing enhancement study.
Sec. 106. Regulatory updates.
Sec. 107. Self-disclosure of violations.
Sec. 108. Due process protections in enforcement proceedings.
Sec. 109. Pipeline operating status.
Sec. 110. Updates to standards for liquefied natural gas facilities.
Sec. 111. National Center of Excellence for Liquefied Natural Gas Safety.
Sec. 112. Prioritization of rulemaking.
Sec. 113. Leak detection and repair.
Sec. 114. Inspection and maintenance plans.
Sec. 115. Consideration of pipeline class location changes.
Sec. 116. Protection of employees providing pipeline safety information.
Sec. 117. Interstate drug and alcohol oversight.
Sec. 118. Purpose and general authority.
Sec. 119. National Academy of Sciences study on automatic and remote-controlled shut-off valves on existing pipelines.
Sec. 120. Unusually sensitive areas.
Sec. 121. Safety-related condition reports.
Sec. 122. Risk analysis and integrity management programs.
Sec. 123. Rule of construction.
TITLE II—Leonel Rondon Pipeline Safety Act
Sec. 201. Short title.
Sec. 202. Distribution integrity management plans.
Sec. 203. Emergency response plans.
Sec. 204. Operations and maintenance manuals.
Sec. 205. Pipeline safety management systems.
Sec. 206. Pipeline safety practices.
2.DefinitionsIn this Act: (1)AdministrationThe term Administration means the Pipeline and Hazardous Materials Safety Administration.
(2)AdministratorThe term Administrator means the Administrator of the Administration. (3)SecretaryThe term Secretary means the Secretary of Transportation.
IImproving pipeline safety and infrastructure
101.Authorization of appropriations
(a)Gas and hazardous liquidSection 60125 of title 49, United States Code, is amended by striking subsection (a) and inserting the following:  (a)Gas and hazardous liquid (1)In generalFrom fees collected under section 60301, there are authorized to be appropriated to the Secretary to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355) and the provisions of this chapter relating to gas and hazardous liquid—
(A) $156,400,000 for fiscal year 2021, of which— (i) $9,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and
(ii) $63,000,000 shall be used for making grants; (B) $158,500,000 for fiscal year 2022, of which—
(i) $9,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and (ii) $66,000,000 shall be used for making grants; and
(C) $162,700,000 for fiscal year 2023, of which— (i) $9,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and
(ii) $69,000,000 shall be used for making grants. (2)Trust Fund amountsIn addition to the amounts authorized to be appropriated under paragraph (1), there are authorized to be appropriated from the Oil Spill Liability Trust Fund established by section 9509(a) of the Internal Revenue Code of 1986 to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355) and the provisions of this chapter relating to hazardous liquid—
(A) $27,000,000 for fiscal year 2021, of which— (i) $3,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and
(ii) $11,000,000 shall be used for making grants; (B) $27,650,000 for fiscal year 2022, of which—
(i) $3,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and (ii) $12,000,000 shall be used for making grants; and
(C) $28,700,000 for fiscal year 2023, of which— (i) $3,000,000 shall be used to carry out section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355); and
(ii) $13,000,000 shall be used for making grants. (3)Underground natural gas storage facility safety accountFrom fees collected under section 60302, there is authorized to be appropriated to the Secretary to carry out section 60141 $8,000,000 for each of fiscal years 2021 through 2023.
(4)Recruitment and retentionFrom amounts made available to the Secretary under paragraphs (1) and (2), the Secretary shall use— (A)$ 1,520,000 to carry out section 102(b)(1) of the PIPES Act of 2020, of which—
(i) $1,292,000 shall be from amounts made available under paragraph (1)(A); and  (ii) $228,000 shall be from amounts made available under paragraph (2)(A);
(B) $2,300,000 to carry out section 102(b)(2)(A) of the PIPES Act of 2020, of which— (i) $1,955,000 shall be from amounts made available under paragraph (1)(A); and 
(ii) $345,000 shall be from amounts made available under paragraph (2)(A); (C) $1,600,000 to carry out section 102(b)(2)(B) of the PIPES Act of 2020, of which—
(i) $1,360,000 shall be from amounts made available under paragraph (1)(B); and  (ii) $240,000 shall be from amounts made available under paragraph (2)(B);
(D) $1,800,000 to carry out section 102(b)(2)(C) of the PIPES Act of 2020, of which— (i)$ 1,530,000 shall be from amounts made available under paragraph (1)(C); and 
(ii) $270,000 shall be from amounts made available under paragraph (2)(C); (E) $2,455,000 to carry out section 102(c) of the PIPES Act of 2020 in fiscal year 2021, of which—
(i) $2,086,750 shall be from amounts made available under paragraph (1)(A); and  (ii) $368,250 shall be from amounts made available under paragraph (2)(A);
(F) $2,455,000 to carry out section 102(c) of the PIPES Act of 2020 in fiscal year 2022, of which— (i) $2,086,750 shall be from amounts made available under paragraph (1)(B); and 
(ii) $368,250 shall be from amounts made available under paragraph (2)(B); and (G) $2,455,000 to carry out section 102(c) of the PIPES Act of 2020 in fiscal year 2023, of which—
(i) $2,086,750 shall be from amounts made available under paragraph (1)(C); and  (ii) $368,250 shall be from amounts made available under paragraph (2)(C)..
(b)Operational expensesSection 2(b) of the PIPES Act of 2016 (Public Law 114–183; 130 Stat. 515) is amended by striking paragraphs (1) through (4) and inserting the following:  (1) $25,000,000 for fiscal year 2021.
(2) $26,000,000 for fiscal year 2022. (3) $27,000,000 for fiscal year 2023..
(c)One-call notification programsSection 6107 of title 49, United States Code, is amended by striking  $1,058,000 for each of fiscal years 2016 through 2019 and inserting  $1,058,000 for each of fiscal years 2021 through 2023. (d)Emergency response grantsSection 60125(b)(2) of title 49, United States Code, is amended by striking fiscal years 2012 through 2015 and inserting fiscal years 2021 through 2023. 
(e)Pipeline safety information grants to communitiesSection 60130 of title 49, United States Code, is amended— (1)in subsection (a)—
(A)in paragraph (1)— (i)in the first sentence, by striking to local communities and groups of individuals (not including for-profit entities) and inserting to local communities, Indian Tribes, and groups of individuals (not including for-profit entities); and
(ii)in the third sentence, by striking The amount and inserting Except as provided in subsection (c)(2), the amount; and (B)by striking paragraph (4);
(2)by striking subsection (c) and inserting the following:  (c)Funding (1)In generalSubject to paragraph (2), out of amounts made available under section 2(b) of the PIPES Act of 2016 (Public Law 114–183; 130 Stat. 515), the Secretary shall use $2,000,000 for each of fiscal years 2021 through 2023 to carry out this section.
(2)Improving technical assistanceFrom the amounts used to carry out this section under paragraph (1) each fiscal year, the Secretary shall award $1,000,000 to an eligible applicant through a competitive selection process for the purpose of improving the quality of technical assistance provided to communities or individuals under this section. (3)LimitationAny amounts used to carry out this section shall not be derived from user fees collected under section 60301.; and
(3)by adding at the end the following:  (d)DefinitionsIn this section:
(1)Technical assistanceThe term technical assistance means engineering, research, and other scientific analysis of pipeline safety issues, including the promotion of public participation on technical pipeline safety issues in proceedings related to this chapter. (2)Eligible applicantThe term eligible applicant means a nonprofit entity that—
(A)is a public safety advocate; (B)has pipeline safety expertise;
(C)is able to provide individuals and communities with technical assistance; and (D)was established with funds designated for the purpose of community service through the implementation of section 3553 of title 18 relating to violations of this chapter..
(f)Damage prevention programsSection 60134(i) of title 49, United States Code, is amended in the first sentence by striking fiscal years 2012 through 2015 and inserting fiscal years 2021 through 2023. (g)Pipeline integrity programSection 12(f) of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355) is amended by striking 2016 through 2019 and inserting 2021 through 2023.
102.Pipeline workforce development
(a)Inspector trainingNot later than 1 year after the date of enactment of this Act, the Administrator shall— (1)review the inspector training programs provided at the Inspector Training and Qualifications Division of the Administration in Oklahoma City, Oklahoma; and
(2)determine whether any of the programs referred to in paragraph (1), or any portions of the programs, could be provided online through teletraining or another type of distance learning. (b)Staffing (1)In generalThe Secretary shall increase the number of full-time equivalent employees (as compared to the number of positions on the date of enactment of this Act) by 8 full-time employees with subject matter expertise in pipeline safety, pipeline facilities, and pipeline systems to finalize outstanding rulemakings and fulfill congressional mandates.
(2)Pipeline inspection and enforcement personnelThe Secretary shall ensure that the number of full-time positions for pipeline inspection and enforcement personnel in the Office of Pipeline Safety of the Administration does not fall below the following: (A)224 for fiscal year 2021.
(B)235 for fiscal year 2022. (C)247 for fiscal year 2023.
(c)Recruitment and retention incentives
(1)In generalThe Secretary shall use incentives, as necessary, to recruit and retain a qualified workforce, including inspection and enforcement personnel and attorneys and subject matter experts at the Office of Pipeline Safety of the Administration, including— (A)special pay rates permitted under section 5305 of title 5, United States Code;
(B)repayment of student loans permitted under section 5379 of that title; (C)tuition assistance permitted under chapter 41 of that title;
(D)recruitment incentives permitted under section 5753 of that title; and (E)retention incentives permitted under section 5754 of that title.
(2)Continued service agreementThe Secretary shall ensure that the incentives described in paragraph (1) are accompanied by a continued service agreement. (3)ApprovalThe Secretary shall request, as necessary, the approval of the Office of Personnel Management to use the incentives described in paragraph (1). 
103.Cost recovery and fees for facility reviews
(a)Fees for compliance reviews of liquefied natural gas facilitiesChapter 603 of title 49, United States Code, is amended by inserting after section 60302 the following:  60303.Fees for compliance reviews of liquefied natural gas facilities (a)Imposition of fee (1)In generalThe Secretary of Transportation (referred to in this section as the Secretary) shall impose on a person who files with the Federal Energy Regulatory Commission an application for a liquefied natural gas facility that has design and construction costs totaling not less than $2,500,000,000 a fee for the necessary expenses of a review, if any, that the Secretary conducts, in connection with that application, to determine compliance with subpart B of part 193 of title 49, Code of Federal Regulations (or successor regulations).
(2)Relation to other reviewThe Secretary may not impose fees under paragraph (1) and section 60117(o) or 60301(b) for the same compliance review described in paragraph (1). (b)Means of collection (1)In generalThe Secretary shall prescribe procedures to collect fees under this section.
(2)Use of government entitiesThe Secretary may— (A)use a department, agency, or instrumentality of the Federal Government or of a State or local government to collect fees under this section; and
(B)reimburse that department, agency, or instrumentality a reasonable amount for the services provided. (c)AccountThere is established an account, to be known as the Liquefied Natural Gas Siting Account, in the Pipeline Safety Fund established in the Treasury of the United States under section 60301..
(b)Clerical amendmentThe table of sections for chapter 603 of title 49, United States Code, is amended by inserting after the item relating to section 60302 the following:   60303. Fees for compliance reviews of liquefied natural gas facilities.. 104.Advancement of new pipeline safety technologies and approaches (a)In generalChapter 601 of title 49, United States Code, is amended by adding at the end the following:

60142.Pipeline safety enhancement programs
(a)In generalThe Secretary may establish and carry out limited safety-enhancing testing programs to evaluate innovative technologies and operational practices testing the safe operation of— (1)a natural gas pipeline facility; or
(2)a hazardous liquid pipeline facility. (b)Limitations (1)In generalTesting programs established under subsection (a) may not exceed—
(A)5 percent of the total miles of hazardous liquid pipelines in the United States that are regulated by— (i)the Pipeline and Hazardous Materials Safety Administration; or
(ii)a State authority under section 60105 or 60106; and (B)5 percent of the total miles of natural gas pipelines in the United States that are regulated by—
(i)the Pipeline and Hazardous Materials Safety Administration; or (ii)a State authority under section 60105 or 60106.
(2)Operator mileage limitationThe Secretary shall limit the miles of pipelines that each operator can test under each program established under subsection (a) to the lesser of— (A)38 percent of the total miles of pipelines in the system of the operator that are regulated by—
(i)the Pipeline and Hazardous Materials Safety Administration; or (ii)a State authority under section 60105 or 60106; or
(B)1,000 miles. (3)Prohibited areasAny program established under subsection (a) shall not be located in—
(A)a high population area (as defined in section 195.450 of title 49, Code of Federal Regulations (or a successor regulation)); (B)a high consequence area (as defined in section 192.903 of title 49, Code of Federal Regulations (or a successor regulation)); or
(C)an unusually sensitive area (as described under subsection (a)(1)(B)(ii) of section 60109 in accordance with subsection (b) of that section). (4)High consequence areas for hazardous liquid pipelines (A)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall submit to Congress a report examining the benefits and costs of prohibiting the testing of hazardous liquid pipelines in high consequence areas (as defined in section 195.450 of title 49, Code of Federal Regulations (or a successor regulation)).
(B)Contents of reportThe report described in subparagraph (A) shall examine— (i)the safety benefits of allowing the testing of hazardous liquid pipelines in high consequence areas (as defined in section 195.450 of title 49, Code of Federal Regulations (or a successor regulation)); and 
(ii)whether additional testing conditions are required to protect those areas while conducting a testing program established under subsection (a) in those areas.  (c)Duration (1)In generalThe term of a testing program established under subsection (a) shall be not more than a period of 3 years beginning on the date of approval of the program.
(2)RequirementThe Secretary shall not establish any additional safety-enhancing testing programs under subsection (a) after the date that is 3 years after the date of enactment of this section. (d)Safety standards (1)In generalThe Secretary shall require, as a condition of approval of a testing program under subsection (a), that the safety measures in the testing program are designed to achieve a level of safety that is greater than the level of safety required by this chapter.
(2)Determination
(A)In generalThe Secretary may issue an order under subparagraph (A) of section 60118(c)(1) to accomplish the purpose of a testing program for a term not to exceed the time period described in subsection (c) if the condition described in paragraph (1) is met, as determined by the Secretary. (B)LimitationAn order under subparagraph (A) shall pertain only to those regulations that would otherwise prevent the use of the safety technology to be tested under the testing program.
(3)Increased safety capabilitiesFor purposes of paragraph (1), improvement in the reliability, accuracy, durability, or certainty of pipeline safety technologies, techniques, or methods shall constitute an appropriate means of meeting the safety measure requirement described in that paragraph. (e)ConsiderationsIn establishing a testing program under subsection (a), the Secretary shall consider—
(1)the accident and incident record of the owners or operators participating in the program; (2) (A)whether the owners or operators participating in the program have a safety management system in place; and 
(B)how the application of that system proposes to eliminate or mitigate potential safety and environmental risks throughout the duration of the program; and (3)whether the proposed safety technology has been tested through a research and development program carried out by—
(A)the Secretary; (B)collaborative research development organizations; or
(C)other institutions. (f)Data and findings (1)In generalAs a participant in a testing program established under subsection (a), an owner or operator shall submit to the Secretary detailed findings and a summary of data collected as a result of participation in the testing program.
(2)Public reportThe Secretary shall make publicly available on the website of the Department of Transportation an annual report for any ongoing testing program established under subsection (a) summarizing the progress of the program. (g)Authority to revoke participationThe Secretary shall immediately revoke participation in a testing program under subsection (a) if—
(1)
(A)the participant has an accident or incident involving death or personal injury necessitating in-patient hospitalization; and  (B)the testing program is determined to be the cause of, or a contributing factor to, that accident or incident;
(2)the participant fails to comply with the terms and conditions of the testing program; or (3)in the determination of the Secretary, continued participation in the testing program by the participant would be unsafe or would not be consistent with the goals and objectives of this chapter.
(h)Authority to terminate programThe Secretary shall immediately terminate a testing program under subsection (a) if continuation of the testing program would not be consistent with the goals and objectives of this chapter. (i)State rights (1)ExemptionExcept as provided in paragraph (2), if a State submits to the Secretary notice that the State requests an exemption from any testing program considered for establishment under this section, the State shall be exempt.
(2)Limitations
(A)In generalThe Secretary shall not grant a requested exemption under paragraph (1) after a testing program is established. (B)Late noticeThe Secretary shall not grant a requested exemption under paragraph (1) if the notice submitted under that paragraph is submitted to the Secretary more than 30 days after the date on which the Secretary issues an order providing an effective date for the testing program in accordance with subsection (j).
(3)EffectIf a State has not submitted a notice requesting an exemption under paragraph (1), the State shall not enforce any law (including regulations) that is inconsistent with a testing program in effect in the State under this section. (j)Program review process and public notice (1)In generalThe Secretary shall publish in the Federal Register and send directly to each relevant State and each appropriate State authority with a certification in effect under section 60105 a notice of each proposed testing program under subsection (a), including the order to be considered, and provide an opportunity for public comment for not less than 90 days.
(2)Response from SecretaryNot later than the date on which the Secretary issues an order providing an effective date of a testing program noticed under paragraph (1), the Secretary shall— (A)publish the order in the Federal Register; and
(B)respond to each comment submitted under paragraph (1). (k)Report to CongressAt the conclusion of each testing program, the Secretary shall make publicly available on the website of the Department of Transportation a report containing—
(1)the findings and conclusions of the Secretary with respect to the testing program; and (2)any recommendations of the Secretary with respect to the testing program, including any recommendations for amendments to laws (including regulations) and the establishment of standards, that—
(A)would enhance the safe operation of interstate gas or hazardous liquid pipeline facilities; and (B)are technically, operationally, and economically feasible.
(l)StandardsIf a report under subsection (k) indicates that it is practicable to establish technically, operationally, and economically feasible standards for the use of a safety-enhancing technology and any corresponding operational practices tested by the testing program described in the report, the Secretary, as soon as practicable after submission of the report, may promulgate regulations consistent with chapter 5 of title 5 (commonly known as the Administrative Procedure Act) that— (1)allow operators of interstate gas or hazardous liquid pipeline facilities to use the relevant technology or practice to the extent practicable; and
(2)establish technically, operationally, and economically feasible standards for the capability and deployment of the technology or practice.. (b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is amended by inserting after the item relating to section 60141 the following:


60142. Pipeline safety enhancement programs..
105.Pipeline safety testing enhancement studyNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committees on Commerce, Science, and Transportation and Appropriations of the Senate and the Committees on Transportation and Infrastructure, Energy and Commerce, and Appropriations of the House of Representatives a report relating to— (1)the research and development capabilities of the Administration, in accordance with section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355);
(2)
(A)the development of additional testing and research capabilities through the establishment of an independent pipeline safety testing facility under the Department of Transportation; (B)whether an independent pipeline safety testing facility would be critical to the work of the Administration;
(C)the costs and benefits of developing an independent pipeline safety testing facility under the Department of Transportation; and (D)the costs and benefits of colocating an independent pipeline safety testing facility at an existing training center of the Administration; and
(3)the ability of the Administration to use the testing facilities of the Department of Transportation, other Federal agencies, or federally funded research and development centers. 106.Regulatory updates (a)Definition of outstanding mandateIn this section, the term outstanding mandate means—
(1)a final rule required to be issued under the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90; 125 Stat. 1904) that has not been published in the Federal Register; (2)a final rule required to be issued under the PIPES Act of 2016 (Public Law 114–183; 130 Stat. 514) that has not been published in the Federal Register; and
(3)any other final rule regarding gas or hazardous liquid pipeline facilities required to be issued under this Act or an Act enacted prior to the date of enactment of this Act that has not been published in the Federal Register. (b)Requirements (1)Periodic updatesNot later than 30 days after the date of enactment of this Act, and every 30 days thereafter until a final rule referred to in paragraphs (1) through (3) of subsection (a) is published in the Federal Register, the Secretary shall publish on a publicly available website of the Department of Transportation an update regarding the status of each outstanding mandate in accordance with subsection (c).
(2)Notification of CongressOn publication of a final rule in the Federal Register for an outstanding mandate, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a notification in accordance with subsection (c). (c)ContentsAn update published or a notification submitted under paragraph (1) or (2) of subsection (b) shall contain, as applicable—
(1)with respect to information relating to the Administration— (A)a description of the work plan for each outstanding mandate;
(B)an updated rulemaking timeline for each outstanding mandate; (C)the staff allocations with respect to each outstanding mandate;
(D)any resource constraints affecting the rulemaking process for each outstanding mandate; (E)any other details associated with the development of each outstanding mandate that affect the progress of the rulemaking process with respect to that outstanding mandate; and
(F)a description of all rulemakings regarding gas or hazardous liquid pipeline facilities published in the Federal Register that are not identified under subsection (b)(2); and (2)with respect to information relating to the Office of the Secretary—
(A)the date that the outstanding mandate was submitted to the Office of the Secretary for review; (B)the reason that the outstanding mandate is under review beyond 45 days;
(C)the staff allocations within the Office of the Secretary with respect to each the outstanding mandate; (D)any resource constraints affecting review of the outstanding mandate;
(E)an estimated timeline of when review of the outstanding mandate will be complete, as of the date of the update; (F)if applicable, the date that the outstanding mandate was returned to the Administration for revision and the anticipated date for resubmission to the Office of the Secretary;
(G)the date that the outstanding mandate was submitted to the Office of Management and Budget for review; and (H)a statement of whether the outstanding mandate remains under review by the Office of Management and Budget.
107.Self-disclosure of violationsSection 60122(b)(1) of title 49, United States Code, is amended— (1)in subparagraph (B), by striking and at the end; and
(2)by adding at the end the following:  (D)self-disclosure and correction of violations, or actions to correct a violation, prior to discovery by the Pipeline and Hazardous Materials Safety Administration; and.
108.Due process protections in enforcement proceedings
(a)In generalSection 60117 of title 49, United States Code, is amended— (1)by redesignating subsections (b) through (o) as subsections (c) through (p), respectively; and
(2)by inserting after subsection (a) the following:  (b)Enforcement procedures (1)ProcessIn implementing enforcement procedures under this chapter and part 190 of title 49, Code of Federal Regulations (or successor regulations), the Secretary shall—
(A)allow the respondent to request the use of a consent agreement and consent order to resolve any matter of fact or law asserted; (B)allow the respondent and the agency to convene 1 or more meetings—
(i)for settlement or simplification of the issues; or (ii)to aid in the disposition of issues;
(C)require that the case file in an enforcement proceeding include all agency records pertinent to the matters of fact and law asserted; (D)allow the respondent to reply to each post-hearing submission of the agency;
(E)allow the respondent to request that a hearing be held, and an order be issued, on an expedited basis; (F)require that the agency have the burden of proof, presentation, and persuasion in any enforcement matter;
(G)require that any order contain findings of relevant fact and conclusions of law; (H)require the Office of Pipeline Safety to file a post-hearing recommendation not later than 30 days after the deadline for any post-hearing submission of a respondent;
(I)require an order on a petition for reconsideration to be issued not later than 120 days after the date on which the petition is filed; and (J)allow an operator to request that an issue of controversy or uncertainty be addressed through a declaratory order in accordance with section 554(e) of title 5.
(2)Open to the publicA hearing under this section shall be— (A)noticed to the public on the website of the Pipeline and Hazardous Materials Safety Administration; and
(B)in the case of a formal hearing (as defined in section 190.3 of title 49, Code of Federal Regulations (or a successor regulation)), open to the public. (3)Transparency (A)Agreements, orders, and judgments open to the publicWith respect to each enforcement proceeding under this chapter, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall make publicly available on the website of the Administration—
(i)the charging documents; (ii)the written response of the respondent, if filed; and
(iii)any consent agreement, consent order, order, or judgment resulting from a hearing under this chapter. (B)Gao report on pipeline safety program collection and transparency of enforcement proceedings (i)In generalNot later than 2 years after the date of enactment of the PIPES Act of 2020, the Comptroller General of the United States shall—
(I)review information on pipeline enforcement actions that the Pipeline and Hazardous Materials Safety Administration makes publicly available on the internet; and (II)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on that review, including any recommendations under clause (iii).
(ii)ContentsThe report under clause (i)(II) shall include— (I)a description of the process that the Pipeline and Hazardous Materials Safety Administration uses to collect and record enforcement information;
(II)an assessment of whether and, if so, how the Pipeline and Hazardous Materials Safety Administration ensures that enforcement information is made available to the public in an accessible manner; and (III)an assessment of the information described in clause (i)(I).
(iii)RecommendationsThe report under clause (i)(II) may include recommendations regarding— (I)any improvements that could be made to the accessibility of the information described in clause (i)(I);
(II)whether and, if so, how the information described in clause (i)(I) could be made more transparent; and (III)any other recommendations that the Comptroller General of the United States considers appropriate. 
(4)Savings clauseNothing in this subsection alters the procedures applicable to— (A)an emergency order under subsection (p); 
(B)a safety order under subsection (m); or  (C)a corrective action order under section 60112..
(b)Conforming amendments
(1)Section 60109(g)(4) of title 49, United States Code, is amended by striking section 60117(c) and inserting section 60117(d). (2)Section 60117(p) of title 49, United States Code (as redesignated by subsection (a)(1)), is amended, in paragraph (3)(E), by striking 60117(l) and inserting subsection (m).
(3)Section 60118(a)(3) of title 49, United States Code, is amended by striking section 60117(a)–(d) and inserting subsections (a) through (e) of section 60117. 109.Pipeline operating status (a)In generalChapter 601 of title 49, United States Code (as amended by section 104(a)), is amended by adding at the end the following:

60143.Idled pipelines
(a)Definition of idledIn this section, the term idled, with respect to a pipeline, means that the pipeline— (1) (A)has ceased normal operations; and
(B)will not resume service for a period of not less than 180 days; (2)has been isolated from all sources of hazardous liquid, natural gas, or other gas; and
(3)
(A)has been purged of combustibles and hazardous materials and maintains a blanket of inert, nonflammable gas at low pressure; or (B)has not been purged as described in subparagraph (A), but the volume of gas is so small that there is no potential hazard, as determined by the Secretary pursuant to a rule.
(b)Rulemaking
(1)In generalNot later than 2 years after the date of enactment of the PIPES Act of 2020, the Secretary shall promulgate regulations prescribing the applicability of the pipeline safety requirements to idled natural or other gas transmission and hazardous liquid pipelines. (2)Requirements (A)In generalThe applicability of the regulations under paragraph (1) shall be based on the risk that idled natural or other gas transmission and hazardous liquid pipelines pose to the public, property, and the environment, and shall include requirements to resume operation.
(B)InspectionThe Secretary or an appropriate State agency shall inspect each idled pipeline and verify that the pipeline has been purged of combustibles and hazardous materials, if required under subsection (a). (C)Requirements for reinspectionThe Secretary shall determine the requirements for periodic reinspection of idled natural or other gas transmission and hazardous liquid pipelines.
(D)Resumption of operationsAs a condition to allowing an idled pipeline to resume operations, the Secretary shall require that, prior to resuming operations, the pipeline shall be— (i)inspected with—
(I)hydrostatic pressure testing; (II)an internal inspection device; or 
(III)if the use of hydrostatic pressure testing or an internal inspection device is not technologically feasible, another comparable technology or practice; and  (ii)in compliance with regulations promulgated under this chapter, including any regulations that became effective while the pipeline was idled..
(b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code (as amended by section 104(b)), is amended by inserting after the item relating to section 60142 the following:   60143. Idled pipelines.. 110.Updates to standards for liquefied natural gas facilities (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall—
(1)review the minimum operating and maintenance standards prescribed under section 60103(d) of title 49, United States Code; and (2)based on the review under paragraph (1), update the standards described in that paragraph applicable to large-scale liquefied natural gas facilities (other than peak shaving facilities) to provide for a risk-based regulatory approach for such facilities, consistent with this section.
(b)ScopeIn updating the minimum operating and maintenance standards under subsection (a)(2), the Secretary shall ensure that all regulations, guidance, and internal documents— (1)are developed and applied in a manner consistent with this section; and
(2)achieve a level of safety that is equivalent to, or greater than, the level of safety required by the standards prescribed as of the date of enactment of this Act under— (A)section 60103(d) of title 49, United States Code; and 
(B)part 193 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). (c)RequirementsThe updates to the operating and maintenance standards required under subsection (a)(2) shall, at a minimum, require operators—
(1)to develop and maintain written safety information identifying hazards associated with— (A)the processes of liquefied natural gas conversion, storage, and transport;
(B)equipment used in the processes; and (C)technology used in the processes;
(2)to conduct a hazard assessment, including the identification of potential sources of accidental releases; (3) (A)to consult with employees and representatives of employees on the development and execution of hazard assessments under paragraph (2); and
(B)to provide employees access to the records of the hazard assessments and any other records required under the updated standards; (4)to establish a system to respond to the findings of a hazard assessment conducted under paragraph (2) that addresses prevention, mitigation, and emergency responses;
(5)to review, when a design change occurs, the most recent hazard assessment conducted under paragraph (2) and the response system established under paragraph (4); (6)to develop and implement written operating procedures for the processes of liquefied natural gas conversion, storage, and transport;
(7)
(A)to provide written safety and operating information to employees; and (B)to train employees in operating procedures with an emphasis on addressing hazards and using safe practices;
(8)to ensure contractors and contract employees are provided appropriate information and training; (9)to train and educate employees and contractors in emergency response;
(10)to establish a quality assurance program to ensure that equipment, maintenance materials, and spare parts relating to the operations and maintenance of liquefied natural gas facilities are fabricated and installed consistent with design specifications; (11)to establish maintenance systems for critical process-related equipment, including written procedures, employee training, appropriate inspections, and testing of that equipment to ensure ongoing mechanical integrity;
(12)to conduct pre-start-up safety reviews of all newly installed or modified equipment; (13)to establish and implement written procedures to manage change to processes of liquefied natural gas conversion, storage, and transport, technology, equipment, and facilities; and
(14)
(A)to investigate each incident that results in, or could have resulted in— (i)loss of life;
(ii)destruction of private property; or (iii)a major accident; and
(B)to have operating personnel— (i)review any findings of an investigation under subparagraph (A); and
(ii)if appropriate, take responsive measures. (d)Submission and approval (1)In generalThe Secretary shall require that operators that are subject to the regulations under subsection (a)(2) submit to the Secretary for approval a plan for the implementation of the requirements described in subsection (c).
(2)RequirementThe implementation plan described in paragraph (1) shall include— (A)an anticipated schedule for the implementation of the requirements described in subsection (c); and 
(B)an overview of the process for implementation. (e)Inspection and compliance assurance (1)Determination of inadequate programsIf the Secretary determines during an inspection carried out under chapter 601 of title 49, United States Code, that an operator’s implementation of the requirements described in subsection (c) does not comply with the requirements of that chapter (including any regulations promulgated under that chapter), has not been adequately implemented, is inadequate for the safe operation of a large-scale liquefied natural gas facility, or is otherwise inadequate, the Secretary may conduct enforcement proceedings under that chapter.
(2)Savings clauseNothing in this section shall affect the authority of the Secretary to carry out inspections or conduct enforcement proceedings under chapter 601 of title 49, United States Code. (f)Emergencies and complianceNothing in this section may be construed to diminish or modify—
(1)the authority of the Secretary under this title to act in the case of an emergency; or (2)the authority of the Secretary under sections 60118 through 60123 of title 49, United States Code.
(g)Civil penaltiesA person violating the standards prescribed under this section, including any revisions to the minimum operating and maintenance standards prescribed under 60103 of title 49, United States Code, shall be liable for a civil penalty that may not exceed $200,000 for each violation pursuant to section 60122(a)(1) of that title.  111.National Center of Excellence for Liquefied Natural Gas Safety (a)DefinitionsIn this section:
(1)CenterThe term Center means the National Center of Excellence for Liquefied Natural Gas Safety that may be established under subsection (b). (2)LNGThe term LNG means liquefied natural gas.
(3)LNG sector stakeholderThe term LNG sector stakeholder means a representative of— (A)LNG facilities that represent the broad array of LNG facilities operating in the United States;
(B)States, Indian Tribes, and units of local government; (C)postsecondary education;
(D)labor organizations; (E)safety organizations; or
(F)Federal regulatory agencies of jurisdiction, which may include— (i)the Administration;
(ii)the Federal Energy Regulatory Commission; (iii)the Department of Energy;
(iv)the Occupational Safety and Health Administration; (v)the Coast Guard; and
(vi)the Maritime Administration. (b)EstablishmentOnly after submitting the report under subsection (c) to the committees of Congress described in that subsection, and subject to the availability of funds appropriated by Congress for the applicable purpose, the Secretary, in consultation with LNG sector stakeholders, may establish a center, to be known as the National Center of Excellence for Liquefied Natural Gas Safety.
(c)Report
(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committees on Commerce, Science, and Transportation and Appropriations of the Senate and the Committees on Transportation and Infrastructure, Energy and Commerce, and Appropriations of the House of Representatives a report on— (A)the resources necessary to establish the Center; and 
(B)the manner in which the Center will carry out the functions described in subsection (d).  (2)RequirementThe report under paragraph (1) shall include an estimate of all potential costs and appropriations necessary to carry out the functions described in subsection (d). 
(d)FunctionsThe Center shall, for activities regulated under section 60103 of title 49, United States Code, enhance the United States as the leader and foremost expert in LNG operations by— (1)furthering the expertise of the Federal Government in the operations, management, and regulatory practices of LNG facilities through—
(A)the use of performance-based principles; (B)experience and familiarity with LNG operational facilities; and
(C)increased communication with LNG experts to learn and support state-of-the-art operational practices; (2)acting as a repository of information on best practices for the operation of LNG facilities; and
(3)facilitating collaboration among LNG sector stakeholders. (e)Location (1)In generalThe Center shall be located in close proximity to critical LNG transportation infrastructure on, and connecting to, the Gulf of Mexico, as determined by the Secretary.
(2)ConsiderationsIn determining the location of the Center, the Secretary shall— (A)take into account the strategic value of locating resources in close proximity to LNG facilities; and 
(B)locate the Center in the State with the largest LNG production capacity, as determined by the total capacity (in billion cubic feet per day) of LNG production authorized by the Federal Energy Regulatory Commission under section 3 of the Natural Gas Act (15 U.S.C. 717b) as of the date of enactment of this Act. (f)Coordination with TQ training centerIn carrying out the functions described in subsection (d), the Center shall coordinate with the Training and Qualifications Training Center of the Administration in Oklahoma City, Oklahoma, to facilitate knowledge sharing among, and enhanced training opportunities for, Federal and State pipeline safety inspectors and investigators. 
(g)Joint operation with educational institutionThe Secretary may enter into an agreement with an appropriate official of an institution of higher education— (1)to provide for joint operation of the Center; and
(2)to provide necessary administrative services for the Center. 112.Prioritization of rulemaking (a)RulemakingNot later than 90 days after the date of enactment of this Act, the Secretary shall issue a final rule with respect to the portion of the proposed rule issued on April 8, 2016, entitled Pipeline Safety: Safety of Gas Transmission and Gathering Pipelines (81 Fed. Reg. 20722; Docket No. PHMSA–2011–0023) that relates to the consideration of gathering pipelines.
(b)StudyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall— (1)review the extent to which geospatial and technical data is collected by operators of gathering lines, including design and material specifications;
(2)analyze information collected by operators of gathering lines when the mapping information described in paragraph (1) is not available for a gathering line; and (3)assess any plans and timelines of operators of gathering lines to develop the mapping information described in paragraph (1) or otherwise collect information described in paragraph (2).
(c)ReportThe Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the review required under subsection (b), including any recommendations that the Comptroller General of the United States may have as a result of the review.  113.Leak detection and repairSection 60102 of title 49, United States Code, is amended by adding at the end the following:

(q)Gas pipeline leak detection and repair
(1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate final regulations that require operators of regulated gathering lines (as defined pursuant to subsection (b) of section 60101 for purposes of subsection (a)(21) of that section) in a Class 2 location, Class 3 location, or Class 4 location, as determined under section 192.5 of title 49, Code of Federal Regulations, operators of new and existing gas transmission pipeline facilities, and operators of new and existing gas distribution pipeline facilities to conduct leak detection and repair programs— (A)to meet the need for gas pipeline safety, as determined by the Secretary; and
(B)to protect the environment. (2)Leak detection and repair programs (A)Minimum performance standardsThe final regulations promulgated under paragraph (1) shall include, for the leak detection and repair programs described in that paragraph, minimum performance standards that reflect the capabilities of commercially available advanced technologies that, with respect to each pipeline covered by the programs, are appropriate for—
(i)the type of pipeline;  (ii)the location of the pipeline; 
(iii)the material of which the pipeline is constructed; and (iv)the materials transported by the pipeline.
(B)RequirementThe leak detection and repair programs described in paragraph (1) shall be able to identify, locate, and categorize all leaks that— (i)are hazardous to human safety or the environment; or
(ii)have the potential to become explosive or otherwise hazardous to human safety. (3)Advanced leak detection technologies and practices (A)In generalThe final regulations promulgated under paragraph (1) shall—
(i)require the use of advanced leak detection technologies and practices described in subparagraph (B); (ii)identify any scenarios where operators may use leak detection practices that depend on human senses; and
(iii)include a schedule for repairing or replacing each leaking pipe, except a pipe with a leak so small that it poses no potential hazard, with appropriate deadlines. (B)Advanced leak detection technologies and practices describedThe advanced leak detection technologies and practices referred to in subparagraph (A)(i) include—
(i)for new and existing gas distribution pipeline facilities, technologies and practices to detect pipeline leaks— (I)through continuous monitoring on or along the pipeline; or
(II)through periodic surveys with handheld equipment, equipment mounted on mobile platforms, or other means using commercially available technology; (ii)for new and existing gas transmission pipeline facilities, technologies and practices to detect pipeline leaks through—
(I)equipment that is capable of continuous monitoring; or (II)periodic surveys with handheld equipment, equipment mounted on mobile platforms, or other means using commercially available technology; and
(iii)for regulated gathering lines in Class 2 locations, Class 3 locations, or Class 4 locations, technologies and practices to detect pipeline leaks through— (I)equipment that is capable of continuous monitoring; or
(II)periodic surveys with handheld equipment, equipment mounted on mobile platforms, or other means using commercially available technology. (4)Rules of construction (A)Surveys and TimelinesIn promulgating regulations under this subsection, the Secretary—
(i)may not reduce the frequency of surveys required under any other provision of this chapter or stipulated by regulation as of the date of enactment of this subsection; and  (ii)may not extend the duration of any timelines for the repair or remediation of leaks that are stipulated by regulation as of the date of enactment of this subsection.
(B)ApplicationThe limitations in this paragraph do not restrict the Secretary’s ability to modify any regulations through proceedings separate from or subsequent to the final regulations required under paragraph (1). (C)Existing authorityNothing in this subsection may be construed to alter the authority of the Secretary to regulate gathering lines as defined pursuant to section 60101..
114.Inspection and maintenance plans
(a)In generalSection 60108 of title 49, United States Code, is amended— (1)in subsection (a)—
(A)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting , must meet the requirements of any regulations promulgated under section 60102(q), after the need for pipeline safety;
(ii)in subparagraph (C), by striking and at the end; and (iii)by striking subparagraph (D) and inserting the following:

(D)the extent to which the plan will contribute to— (i)public safety;
(ii)eliminating hazardous leaks and minimizing releases of natural gas from pipeline facilities; and (iii)the protection of the environment; and
(E)the extent to which the plan addresses the replacement or remediation of pipelines that are known to leak based on the material (including cast iron, unprotected steel, wrought iron, and historic plastics with known issues), design, or past operating and maintenance history of the pipeline.; and (B)by striking paragraph (3) and inserting the following:

(3)Review of plans
(A)In generalNot later than 2 years after the date of enactment of this subparagraph, and not less frequently than once every 5 years thereafter, the Secretary or relevant State authority with a certification in effect under section 60105 shall review each plan described in this subsection. (B)Context of reviewThe Secretary may conduct a review under this paragraph as an element of the inspection of the operator carried out by the Secretary under subsection (b).
(C)Inadequate programsIf the Secretary determines that a plan reviewed under this paragraph does not comply with the requirements of this chapter (including any regulations promulgated under this chapter), has not been adequately implemented, is inadequate for the safe operation of a pipeline facility, or is otherwise inadequate, the Secretary may conduct enforcement proceedings under this chapter.; and (2)in subsection (b)(1)(B), by inserting construction material, after method of construction,.
(b)DeadlineNot later than 1 year after the date of enactment of this Act, each pipeline operator shall update the inspection and maintenance plan prepared by the operator under section 60108(a) of title 49, United States Code, to address the elements described in the amendments to that section made by subsection (a). (c)Inspection and maintenance plan oversight (1)StudyThe Comptroller General of the United States shall conduct a study to evaluate the procedures used by the Secretary and States in reviewing plans prepared by pipeline operators under section 60108(a) of title 49, United States Code, pursuant to subsection (b) in minimizing releases of natural gas from pipeline facilities.
(2)Report of the Comptroller General of the United StatesNot later than 1 year after the Secretary’s review of the operator plans prepared under section 60108(a) of title 49, United States Code, the Comptroller General of the United States shall submit to the Secretary, the Committee on Commerce, Science, and Transportation of the Senate, and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report that—  (A)describes the results of the study conducted under paragraph (1), including an evaluation of the procedures used by the Secretary and States in reviewing the effectiveness of the plans prepared by pipeline operators under section 60108(a) of title 49, United States Code, pursuant to subsection (b) in minimizing releases of natural gas from pipeline facilities; and
(B)provides recommendations for how to further minimize releases of natural gas from pipeline facilities without compromising pipeline safety based on observations and information obtained through the study conducted under paragraph (1). (3)Response of the SecretaryNot later than 90 days after the date on which the report under paragraph (2) is published, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report that includes a response to the results of the study conducted under paragraph (1) and the recommendations contained in the report submitted under paragraph (2).
(d)Best available technologies or practices
(1)Report of the SecretaryNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report— (A)discussing—
(i)the best available technologies or practices to prevent or minimize, without compromising pipeline safety, the release of natural gas when making planned repairs, replacements, or maintenance to a pipeline facility; (ii)the best available technologies or practices to prevent or minimize, without compromising pipeline safety, the release of natural gas when the operator intentionally vents or releases natural gas, including blowdowns; and
(iii)pipeline facility designs that, without compromising pipeline safety, mitigate the need to intentionally vent natural gas; and (B)recommending a timeline for updating pipeline safety regulations, as the Secretary determines to be appropriate, to address the matters described in subparagraph (A).
(2)RulemakingNot later than 180 days after the date on which the Secretary submits the report under this subsection, the Secretary shall update pipeline safety regulations that the Secretary has determined are necessary to protect the environment without compromising pipeline safety. 115.Consideration of pipeline class location changes (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall— 
(1)review all comments submitted in response to the advance notice of proposed rulemaking entitled Pipeline Safety: Class Location Change Requirements (83 Fed. Reg. 36861 (July 31, 2018)); (2)complete any other activities or procedures necessary—
(A)to make a determination whether to publish a notice of proposed rulemaking; and (B)if a positive determination is made under subparagraph (A), to advance in the rulemaking process, including by taking any actions required under section 60115 of title 49, United State Code; and 
(3)consider the issues raised in the report to Congress entitled Evaluation of Expanding Pipeline Integrity Management Beyond High-Consequence Areas and Whether Such Expansion Would Mitigate the Need for Gas Pipeline Class Location Requirements prepared by the Pipeline and Hazardous Materials Safety Administration and submitted to Congress on June 8, 2016, including the adequacy of existing integrity management programs. (b)Rule of constructionNothing in this section may be construed to require the Administrator of the Pipeline and Hazardous Materials Safety Administration to publish a notice of proposed rulemaking or otherwise continue the rulemaking process with respect to the advance notice of proposed rulemaking described in subsection (a)(1).
(c)ReportingFor purposes of this section, the requirements of section 106 shall apply during the period beginning on the date that is 180 days after the date of enactment of this Act and ending on the date on which the requirements of subsection (a) are completed.  116.Protection of employees providing pipeline safety informationSection 60129 of title 49, United States Code, is amended—
(1)in subsection (a)(1), in the matter preceding subparagraph (A), by striking employee with and inserting current or former employee with; (2)in subsection (b)(3), by adding at the end the following:

(D)De novo review
(i)In generalWith respect to a complaint under paragraph (1), if the Secretary of Labor has not issued a final decision by the date that is 210 days after the date on which the complaint was filed, and if the delay is not due to the bad faith of the employee who filed the complaint, that employee may bring an original action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such action without regard to the amount in controversy, and which action shall, at the request of either party to the action, be tried by the court with a jury. (ii)Burdens of proofAn original action described in clause (i) shall be governed by the same legal burdens of proof specified in paragraph (2)(B) for review by the Secretary of Labor.; and
(3)by adding at the end the following:  (e)Nonenforceability of certain provisions waiving rights and remedies or requiring arbitration of disputes (1)Waiver of rights and remediesThe rights and remedies provided under this section may not be waived by any agreement, policy, form, or condition of employment, including by a predispute arbitration agreement.
(2)Predispute arbitration agreementsNo provision of a predispute arbitration agreement shall be valid or enforceable if the provision requires arbitration of a dispute arising under subsection (a)(1).. 117.Interstate drug and alcohol oversight (a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall amend the auditing program for the drug and alcohol regulations in part 199 of title 49, Code of Federal Regulations, to improve the efficiency and processes of those regulations as applied to—
(1)operators; and  (2)pipeline contractors working for multiple operators in multiple States. 
(b)RequirementIn carrying out subsection (a), the Secretary shall minimize duplicative audits of the same operators, and the contractors working for those operators, by the Administration and multiple State agencies. (c)Rule of constructionNothing in this section may be construed to require modification of the inspection or enforcement authority of any Federal agency or State.
118.Purpose and general authoritySection 60102(b)(5) of title 49, United States Code, is amended— (1)by striking Chapter and inserting chapter; and
(2)by inserting , including safety and environmental benefits, after benefits. 119.National Academy of Sciences study on automatic and remote-controlled shut-off valves on existing pipelines (a)StudyThe Secretary shall enter into an arrangement with the National Academy of Sciences under which the National Academy of Sciences shall conduct a study of potential methodologies or standards for the installation of automatic or remote-controlled shut-off valves on an existing pipeline in— 
(1)a high consequence area (as defined in section 192.903 of title 49, Code of Federal Regulations (or a successor regulation)) for a gas transmission pipeline facility; or (2)for a hazardous liquid pipeline facility—
(A)a commercially navigable waterway (as defined in section 195.450 of that title (or a successor regulation)); or (B)an unusually sensitive area (as defined in section 195.6 of that title (or a successor regulation)).
(b)Factors for considerationIn conducting the study under subsection (a), the National Academy of Sciences shall take into consideration, as applicable— (1)methodologies that conform to the recommendations submitted by the National Transportation Safety Board to the Pipeline and Hazardous Materials Safety Administration and Congress regarding automatic and remote-controlled shut-off valves;
(2)to the extent practicable, compatibility with existing regulations of the Administration, including any regulations promulgated pursuant to docket number PHMSA–2013–0255, relating to the installation of automatic and remote-controlled shutoff valves;  (3)methodologies that maximize safety and environmental benefits; and
(4)the economic, technical, and operational feasibility of installing automatic or remote-controlled shut-off valves on existing pipelines by employing such methodologies or standards. (c)ReportNot later than 2 years after the date of enactment of this Act, the National Academy of Sciences shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report describing the results of the study under subsection (a).
120.Unusually sensitive areas
(a)Certain coastal waters; coastal beachesSection 19(b) of the PIPES Act of 2016 (49 U.S.C. 60109 note; Public Law 114–183) is amended— (1)by striking The Secretary and inserting the following:

(1)DefinitionsIn this subsection: (A)Certain coastal watersThe term certain coastal waters means—
(i)the territorial sea of the United States; (ii)the Great Lakes and their connecting waters; and
(iii)the marine and estuarine waters of the United States up to the head of tidal influence. (B)Coastal beachThe term coastal beach means any land between the high- and low-water marks of certain coastal waters.
(2)RevisionThe Secretary; and (2)in paragraph (2) (as so designated), by striking marine coastal waters and inserting certain coastal waters.
(b)Certain coastal watersSection 60109(b)(2) of title 49, United States Code, is amended by striking marine coastal waters and inserting certain coastal waters. (c)Update to regulationsThe Secretary shall complete the revision to regulations required under section 19(b) of the PIPES Act of 2016 (49 U.S.C. 60109 note; Public Law 114–183) (as amended by subsection (a)) by not later than 90 days after the date of enactment of this Act. 
(d)Hazardous liquid pipeline facilities located in certain areasSection 60109(g) of title 49, United States Code, is amended— (1)in paragraph (1)(B), by inserting , but not less often than once every 12 months before the period at the end; and
(2)by adding at the end the following:  (5)ConsiderationsIn carrying out this subsection, each operator shall implement procedures that assess potential impacts by maritime equipment or other vessels, including anchors, anchor chains, or any other attached equipment..
121.Safety-related condition reportsSection 60102(h) of title 49, United States Code, is amended by striking paragraph (2) and inserting the following:  (2)Submission of reportAs soon as practicable, but not later than 5 business days, after a representative of a person to whom this section applies first establishes that a condition described in paragraph (1) exists, the operator shall submit the report required under that paragraph to— 
(A)the Secretary; (B)the appropriate State authority or, where no appropriate State authority exists, to the Governor of a State where the subject of the Safety Related Condition report occurred; and
(C)the appropriate Tribe where the subject of the Safety Related Condition report occurred. (3)Submission of report to other entitiesUpon request, a State authority or a Governor that receives a report submitted under this subsection may submit the report to any relevant emergency response or planning entity, including any—
(A)State emergency response commission established pursuant to section 301 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001); (B)Tribal emergency response commission or emergency planning committee (as defined in part 355 of title 40, Code of Federal Regulations (or a successor regulation)); 
(C)local emergency planning committee established pursuant to section 301 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001); or (D)other public agency responsible for emergency response..
122.Risk analysis and integrity management programsSection 60109(c) of title 49, United States Code, is amended by adding at the end the following:  (12)Distribution pipelines (A)StudyThe Secretary shall conduct a study of methods that may be used under paragraph (3), other than direct assessment, to assess distribution pipelines to determine whether any such method—
(i)would provide a greater level of safety than direct assessment of the pipelines; and (ii)is feasible.
(B)ReportNot later than 2 years after the date of enactment of this paragraph, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives a report describing— (i)the results of the study under subparagraph (A); and
(ii) recommendations based on that study, if any.. 123.Rule of constructionNothing in this title or an amendment made by this title may be construed to affect the authority of the Administrator of the Environmental Protection Agency under the Clean Air Act (42 U.S.C. 7401 et seq.), the authority of the Secretary of the Interior under the Mineral Leasing Act (30 U.S.C. 181 et seq.), or the authority of any State, to regulate a release of pollutants or hazardous substances to air, water, or land, including through the establishment and enforcement of requirements relating to such release.
IILeonel Rondon Pipeline Safety Act
201.Short titleThis title may be cited as the Leonel Rondon Pipeline Safety Act. 202.Distribution integrity management plans (a)In generalSection 60109(e) of title 49, United States Code, is amended by adding at the end the following:

(7)Evaluation of risk
(A)In generalNot later than 2 years after the date of enactment of this paragraph, the Secretary shall promulgate regulations to ensure that each distribution integrity management plan developed by an operator of a distribution system includes an evaluation of— (i)the risks resulting from the presence of cast iron pipes and mains in the distribution system; and
(ii)the risks that could lead to or result from the operation of a low-pressure distribution system at a pressure that makes the operation of any connected and properly adjusted low-pressure gas burning equipment unsafe, as determined by the Secretary. (B)ConsiderationIn carrying out subparagraph (A)(ii), the Secretary shall ensure that an operator of a distribution system—
(i)considers factors other than past observed abnormal operating conditions (as defined in section 192.803 of title 49, Code of Federal Regulations (or a successor regulation)) in ranking risks and identifying measures to mitigate those risks; and (ii)may not determine that there are no potential consequences associated with low probability events unless that determination is otherwise supported by engineering analysis or operational knowledge.
(C)Deadlines
(i)In generalNot later than 2 years after the date of enactment of this paragraph, each operator of a distribution system shall make available to the Secretary or the relevant State authority with a certification in effect under section 60105, as applicable, a copy of— (I)the distribution integrity management plan of the operator;
(II)the emergency response plan under section 60102(d)(5); and (III)the procedural manual for operations, maintenance, and emergencies under section 60102(d)(4).
(ii)UpdatesEach operator of a distribution system shall make available to the Secretary or make available for inspection to the relevant State authority described in clause (i), if applicable, an updated plan or manual described in that clause by not later than 60 days after the date of a significant update, as determined by the Secretary. (iii)Applicability of FOIANothing in this subsection shall be construed to authorize the disclosure of any information that is exempt from disclosure under section 552(b) of title 5.
(D)Review of plans and documents
(i)Timing
(I)In generalNot later than 2 years after the date of promulgation of the regulations under subparagraph (A), and not less frequently than once every 5 years thereafter, the Secretary or relevant State authority with a certification in effect under section 60105 shall review the distribution integrity management plan, the emergency response plan, and the procedural manual for operations, maintenance, and emergencies of each operator of a distribution system and record the results of that review for use in the next review of the program of that operator. (II)Grace periodFor the third, fourth, and fifth years after the date of promulgation of the regulations under subparagraph (A), the Secretary—
(aa)shall not use subclause (I) as justification to reduce funding, decertify, or penalize in any way under section 60105, 60106, or 60107 a State authority that has in effect a certification under section 60105 or an agreement under section 60106; and (bb)shall—
(AA)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a list of States found to be noncompliant with subclause (I) during the annual program evaluation; and (BB)provide a written notice to each State authority described in item (aa) that is not in compliance with the requirements of subclause (I).
(ii)ReviewEach plan or procedural manual made available under subparagraph (C)(i) shall be reexamined— (I)on significant change to the plans or procedural manual, as applicable;
(II)on significant change to the gas distribution system of the operator, as applicable; and (III)not less frequently than once every 5 years.
(iii)Context of reviewThe Secretary may conduct a review under clause (i) or (ii) as an element of the inspection of the operator carried out by the Secretary. (iv)Inadequate programsIf the Secretary determines that the documents reviewed under clause (i) or (ii) do not comply with the requirements of this chapter (including regulations to implement this chapter), have not been adequately implemented, or are inadequate for the safe operation of a pipeline facility, the Secretary may conduct proceedings under this chapter..
(b)Contents of State pipeline safety program certifications
(1)In generalSection 60105(b) of title 49, United States Code, is amended— (A)in paragraph (6), by striking and at the end;
(B)in paragraph (7), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:

(8)has the capability to sufficiently review and evaluate the adequacy of the plans and manuals described in section 60109(e)(7)(C)(i); and (9)has a sufficient number of employees described in paragraph (3) to ensure safe operations of pipeline facilities, updating the State Inspection Calculation Tool to take into account factors including—
(A)the number of miles of natural gas and hazardous liquid pipelines in the State, including the number of miles of cast iron and bare steel pipelines; (B)the number of services in the State;
(C)the age of the gas distribution system in the State; and (D)environmental factors that could impact the integrity of the pipeline, including relevant geological issues..
(2)RulemakingThe Secretary shall promulgate regulations to require that a State authority with a certification in effect under section 60105 of title 49, United States Code, has a sufficient number of qualified inspectors to ensure safe operations, as determined by the State Inspection Calculation Tool and other factors determined to be appropriate by the Secretary. (3)DeadlineNot later than 2 years after the date of enactment of this Act, the Secretary shall promulgate regulations to implement the amendments made by this subsection.
203.Emergency response plansSection 60102 of title 49, United States Code (as amended by section 113), is amended by adding at the end the following:  (r)Emergency response plansNot later than 2 years after the date of enactment of this subsection, the Secretary shall update regulations to ensure that each emergency response plan developed by an operator of a distribution system under subsection (d)(5), includes written procedures for—
(1)establishing communication with first responders and other relevant public officials, as soon as practicable, beginning from the time of confirmed discovery, as determined by the Secretary, by the operator of a gas pipeline emergency involving a release of gas from a distribution system of that operator that results in— (A)a fire related to an unintended release of gas;
(B)an explosion; (C)1 or more fatalities; or
(D)the unscheduled release of gas and shutdown of gas service to a significant number of customers, as determined by the Secretary; (2)establishing general public communication through an appropriate channel—
(A)as soon as practicable, as determined by the Secretary, after a gas pipeline emergency described in paragraph (1); and (B)that provides information regarding—
(i)the emergency described in subparagraph (A); and (ii)the status of public safety; and
(3)the development and implementation of a voluntary, opt-in system that would allow operators of distribution systems to rapidly communicate with customers in the event of an emergency.. 204.Operations and maintenance manualsSection 60102 of title 49, United States Code (as amended by section 203), is amended by adding at the end the following:

(s)Operations and maintenance manualsNot later than 2 years after the date of enactment of this subsection, the Secretary shall update regulations to ensure that each procedural manual for operations, maintenance, and emergencies developed by an operator of a distribution pipeline under subsection (d)(4), includes written procedures for— (1)responding to overpressurization indications, including specific actions and an order of operations for immediately reducing pressure in or shutting down portions of the gas distribution system, if necessary; and
(2)a detailed procedure for the management of the change process, which shall— (A)be applied to significant technology, equipment, procedural, and organizational changes to the distribution system; and
(B)ensure that relevant qualified personnel, such as an engineer with a professional engineer licensure, subject matter expert, or other employee who possesses the necessary knowledge, experience, and skills regarding natural gas distribution systems, review and certify construction plans for accuracy, completeness, and correctness.. 205.Pipeline safety management systems (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report describing—
(1)the number of operators of natural gas distribution systems who have implemented a pipeline safety management system in accordance with the standard established by the American Petroleum Institute entitled Pipeline Safety Management System Requirements and numbered American Petroleum Institute Recommended Practice 1173; (2)the progress made by operators of natural gas distribution systems who have implemented, or are in the process of implementing, a pipeline safety management system described in paragraph (1); and
(3)the feasibility of an operator of a natural gas distribution system implementing a pipeline safety management system described in paragraph (1) based on the size of the operator as measured by— (A)the number of customers the operator has; and
(B)the amount of natural gas the operator transports. (b)RequirementsAs part of the report required under subsection (a), the Secretary shall provide guidance or recommendations that would further the adoption of safety management systems in accordance with the standard established by the American Petroleum Institute entitled Pipeline Safety Management System Requirements and numbered American Petroleum Institute Recommended Practice 1173.
(c)Evaluation and promotion of safety management systemsThe Secretary and the relevant State authority with a certification in effect under section 60105 of title 49, United States Code, as applicable, shall— (1)promote and assess pipeline safety management systems frameworks developed by operators of natural gas distribution systems and described in the report under subsection (a), including—
(A)if necessary, using independent third-party evaluators; and (B)through a system that promotes self-disclosure of—
(i)errors; and (ii)deviations from regulatory standards; and
(2)if a deviation from a regulatory standard is identified during the development and application of a pipeline safety management system, certify that— (A)due consideration will be given to factors such as flawed procedures, honest mistakes, or lack of understanding; and
(B)the operators and regulators use the most appropriate tools to fix the deviation, return to compliance, and prevent the recurrence of the deviation, including— (i)root cause analysis; and
(ii)training, education, or other appropriate improvements to procedures or training programs. 206.Pipeline safety practicesSection 60102 of title 49, United States Code (as amended by section 204), is amended by adding at the end the following:

(t)Other pipeline safety practices
(1)RecordsNot later than 2 years after the date of enactment of this subsection, the Secretary shall promulgate regulations to require an operator of a distribution system— (A)to identify and manage traceable, reliable, and complete records, including maps and other drawings, critical to ensuring proper pressure controls for a gas distribution system, and updating these records as needed, while collecting and identifying other records necessary for risk analysis on an opportunistic basis; and
(B)to ensure that the records required under subparagraph (A) are— (i)accessible to all personnel responsible for performing or overseeing relevant construction or engineering work; and
(ii)submitted to, or made available for inspection by, the Secretary or the relevant State authority with a certification in effect under section 60105. (2)Presence of qualified employees (A)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary shall promulgate regulations to require that not less than 1 agent of an operator of a distribution system who is qualified to perform relevant covered tasks, as determined by the Secretary, shall monitor gas pressure at the district regulator station or at an alternative site with equipment capable of ensuring proper pressure controls and have the capability to promptly shut down the flow of gas or control over pressurization at a district regulator station during any construction project that has the potential to cause a hazardous overpressurization at that station, including tie-ins and abandonment of distribution lines and mains, based on an evaluation, conducted by the operator, of threats that could result in unsafe operation.
(B)ExclusionIn promulgating regulations under subparagraph (A), the Secretary shall ensure that those regulations do not apply to a district regulating station that has a monitoring system and the capability for remote or automatic shutoff. (3)District regulator stations (A)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate regulations to require that each operator of a distribution system assesses and upgrades, as appropriate, each district regulator station of the operator to ensure that—
(i)the risk of the gas pressure in the distribution system exceeding, by a common mode of failure, the maximum allowable operating pressure (as described in section 192.623 of title 49, Code of Federal Regulations (or a successor regulation)) allowed under Federal law (including regulations) is minimized; (ii)the gas pressure of a low-pressure distribution system is monitored, particularly at or near the location of critical pressure-control equipment;
(iii)the regulator station has secondary or backup pressure-relieving or overpressure-protection safety technology, such as a relief valve or automatic shutoff valve, or other pressure-limiting devices appropriate for the configuration and siting of the station and, in the case of a regulator station that employs the primary and monitor regulator design, the operator shall eliminate the common mode of failure or provide backup protection capable of either shutting the flow of gas, relieving gas to the atmosphere to fully protect the distribution system from overpressurization events, or there must be technology in place to eliminate a common mode of failure; and (iv)if the Secretary determines that it is not operationally possible for an operator to implement the requirements under clause (iii), the Secretary shall require such operator to identify actions in their plan that minimize the risk of an overpressurization event..
SInnovation for the Environment
101.Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking 2016 and inserting 2024. 102.Encouraging projects to reduce emissions (a)Short titleThis section may be cited as the Utilizing Significant Emissions with Innovative Technologies Act or the USE IT Act.
(b)Research, investigation, training, and other activitiesSection 103 of the Clean Air Act (42 U.S.C. 7403) is amended—  (1)in subsection (c)(3), in the first sentence of the matter preceding subparagraph (A), by striking percursors and inserting precursors; and
(2)in subsection (g)— (A)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;
(B)in the undesignated matter following subparagraph (D) (as so redesignated)— (i)in the second sentence, by striking The Administrator and inserting the following:

(5)Coordination and avoidance of duplicationThe Administrator; and (ii)in the first sentence, by striking Nothing and inserting the following:

(4)Effect of subsectionNothing; (C)in the matter preceding subparagraph (A) (as so redesignated)—
(i)in the third sentence, by striking Such program and inserting the following:  (3)Program inclusionsThe program under this subsection;
(ii)in the second sentence— (I)by inserting States, institutions of higher education, after scientists,; and
(II)by striking Such strategies and technologies shall be developed and inserting the following:  (2)Participation requirementSuch strategies and technologies described in paragraph (1) shall be developed; and
(iii)in the first sentence, by striking In carrying out and inserting the following:  (1)In generalIn carrying out; and
(D)by adding at the end the following:  (6)Certain carbon dioxide activities (A)In generalIn carrying out paragraph (3)(A) with respect to carbon dioxide, the Administrator—
(i)is authorized to carry out the activities described in subparagraph (B); and (ii)shall carry out the activities described in subparagraph (C).
(B)Direct air capture research
(i)DefinitionsIn this subparagraph: (I)BoardThe term Board means the Direct Air Capture Technology Advisory Board established by clause (iii)(I).
(II)DiluteThe term dilute means a concentration of less than 1 percent by volume. (III)Direct air capture (aa)In generalThe term direct air capture, with respect to a facility, technology, or system, means that the facility, technology, or system uses carbon capture equipment to capture carbon dioxide directly from the air.
(bb)ExclusionThe term direct air capture does not include any facility, technology, or system that captures carbon dioxide— (AA)that is deliberately released from a naturally occurring subsurface spring; or
(BB)using natural photosynthesis. (IV)Intellectual propertyThe term intellectual property means—
(aa)an invention that is patentable under title 35, United States Code; and (bb)any patent on an invention described in item (aa).
(ii)Technology prizes
(I)In generalNot later than 1 year after the date of enactment of the Utilizing Significant Emissions with Innovative Technologies Act, the Administrator, in consultation with the Secretary of Energy, is authorized to establish a program to provide financial awards on a competitive basis for direct air capture from media in which the concentration of carbon dioxide is dilute. (II)DutiesIn carrying out this clause, the Administrator shall—
(aa)subject to subclause (III), develop specific requirements for— (AA)the competition process; and
(BB)the demonstration of performance of approved projects;  (bb)offer financial awards for a project designed—
(AA)to the maximum extent practicable, to capture more than 10,000 tons of carbon dioxide per year; (BB)to operate in a manner that would be commercially viable in the foreseeable future (as determined by the Board); and
(CC)to improve the technologies or information systems that enable monitoring and verification methods for direct air capture projects; and (cc)to the maximum extent practicable, make financial awards to geographically diverse projects, including at least—
(AA)1 project in a coastal State; and (BB)1 project in a rural State.
(III)Public participationIn carrying out subclause (II)(aa), the Administrator shall— (aa)provide notice of and, for a period of not less than 60 days, an opportunity for public comment on, any draft or proposed version of the requirements described in subclause (II)(aa); and
(bb)take into account public comments received in developing the final version of those requirements. (iii)Direct air capture technology advisory board (I)EstablishmentThe Administrator may establish an advisory board to be known as the Direct Air Capture Technology Advisory Board.
(II)CompositionThe Board, on the establishment of the Board, shall be composed of 9 members appointed by the Administrator, who shall provide expertise in— (aa)climate science;
(bb)physics; (cc)chemistry;
(dd)biology; (ee)engineering;
(ff)economics; (gg)business management; and
(hh)such other disciplines as the Administrator determines to be necessary to achieve the purposes of this subparagraph. (III)Term; vacancies (aa)TermA member of the Board shall serve for a term of 6 years.
(bb)VacanciesA vacancy on the Board— (AA)shall not affect the powers of the Board; and
(BB)shall be filled in the same manner as the original appointment was made. (IV)Initial meetingNot later than 30 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.
(V)MeetingsThe Board shall meet at the call of the Chairperson or on the request of the Administrator. (VI)QuorumA majority of the members of the Board shall constitute a quorum, but a lesser number of members may hold hearings.
(VII)Chairperson and vice chairpersonThe Board shall select a Chairperson and Vice Chairperson from among the members of the Board. (VIII)CompensationEach member of the Board may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day during which the member is engaged in the actual performance of the duties of the Board.
(IX)DutiesThe Board shall— (aa)advise the Administrator on carrying out the duties of the Administrator under this subparagraph; and
(bb)provide other assistance and advice as requested by the Administrator. (iv)Intellectual property (I)In generalAs a condition of receiving a financial award under this subparagraph, an applicant shall agree to vest the intellectual property of the applicant derived from the technology in 1 or more entities that are incorporated in the United States.
(II)Reservation of licenseThe United States— (aa)may reserve a nonexclusive, nontransferable, irrevocable, paid-up license, to have practiced for or on behalf of the United States, in connection with any intellectual property described in subclause (I); but
(bb)shall not, in the exercise of a license reserved under item (aa), publicly disclose proprietary information relating to the license. (III)Transfer of titleTitle to any intellectual property described in subclause (I) shall not be transferred or passed, except to an entity that is incorporated in the United States, until the expiration of the first patent obtained in connection with the intellectual property.
(v)Authorization of appropriationsThere is authorized to be appropriated to carry out this subparagraph $35,000,000, to remain available until expended. (vi)Termination of authorityNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Board and all authority provided under this subparagraph shall terminate not later than 12 years after the date of enactment of the Utilizing Significant Emissions with Innovative Technologies Act.
(C)Deep saline formation report
(i)Definition of deep saline formation
(I)In generalIn this subparagraph, the term deep saline formation means a formation of subsurface geographically extensive sedimentary rock layers saturated with waters or brines that have a high total dissolved solids content and that are below the depth where carbon dioxide can exist in the formation as a supercritical fluid. (II)ClarificationIn this subparagraph, the term deep saline formation does not include oil and gas reservoirs.
(ii)ReportIn consultation with the Secretary of Energy, and, as appropriate, with the head of any other relevant Federal agency and relevant stakeholders, not later than 1 year after the date of enactment of the Utilizing Significant Emissions with Innovative Technologies Act, the Administrator shall prepare, submit to Congress, and make publicly available a report that includes— (I)a comprehensive identification of potential risks and benefits to project developers associated with increased storage of carbon dioxide captured from stationary sources in deep saline formations, using existing research;
(II)recommendations for managing the potential risks identified under subclause (I), including potential risks unique to public land; and (III)recommendations for Federal legislation or other policy changes to mitigate any potential risks identified under subclause (I).
(D)GAO reportNot later than 5 years after the date of enactment of the Utilizing Significant Emissions with Innovative Technologies Act, the Comptroller General of the United States shall submit to Congress a report that— (i)identifies all Federal grant programs in which a purpose of a grant under the program is to perform research on carbon capture and utilization technologies, including direct air capture technologies; and
(ii)examines the extent to which the Federal grant programs identified pursuant to clause (i) overlap or are duplicative.. (c)Carbon utilization program (1)In generalSubtitle F of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is amended by inserting after section 968 the following:

969.Carbon utilization program
(a)In generalThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall carry out a program of research, development, demonstration, and commercialization relating to carbon utilization.  (b)ActivitiesUnder the program described in subsection (a), the Secretary shall—
(1)assess and monitor— (A)potential changes in lifecycle carbon dioxide and other greenhouse gas emissions; and 
(B)other environmental safety indicators of new technologies, practices, processes, or methods used in enhanced hydrocarbon recovery as part of the activities authorized under section 963; (2)identify and evaluate novel uses for carbon (including conversion of carbon oxides) that, on a full lifecycle basis, achieve a permanent reduction, or avoidance of a net increase, in carbon dioxide in the atmosphere, for use in commercial and industrial products such as—
(A)chemicals; (B)plastics;
(C)building materials; (D)fuels;
(E)cement; (F)products of coal utilization in power systems or in other applications; and
(G)other products with demonstrated market value; (3)identify and assess carbon capture technologies for industrial systems; and
(4)identify and assess alternative uses for coal that result in zero net emissions of carbon dioxide or other pollutants, including products derived from carbon engineering, carbon fiber, and coal conversion methods. (c)PrioritizationIn supporting demonstration and commercialization research under the program described in subsection (a), the Secretary shall prioritize consideration of projects that—
(1)have access to a carbon dioxide emissions stream generated by a stationary source in the United States that is capable of supplying not less than 250 metric tons per day of carbon dioxide for research; (2)have access to equipment for testing small-scale carbon dioxide utilization technologies, with onsite access to larger test bays for scale-up; and
(3)have 1 or more existing partnerships with a National Laboratory, an institution of higher education, a private company, or a State or other government entity. (d)CoordinationThe Secretary shall coordinate the activities authorized under this section with the activities authorized in section 969A as part of a single consolidated program of the Department. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000, to remain available until expended.. (2)Study (A)In generalThe Secretary of Energy, in consultation with the Administrator of the Environmental Protection Agency, shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study that assesses the barriers and opportunities relating to the commercial application of carbon dioxide in the United States. 
(B)ContentsThe study under subparagraph (A) shall— (i)analyze the technical feasibility, related challenges, and impacts of—
(I)commercializing carbon dioxide; and (II)as part of that commercialization—
(aa)creating a national system of carbon dioxide pipelines and geologic sequestration sites; (bb)mitigating environmental and landowner impacts; and
(cc)regional economic challenges and regional economic opportunities; (ii)identify potential markets, industries, or sectors that may benefit from greater access to commercial carbon dioxide;
(iii)assess the current state of infrastructure and any necessary updates to that infrastructure to allow for the integration of safe and reliable carbon dioxide transportation, utilization, and storage; (iv) (I)estimate the economic, climate, and environmental impacts of any well-integrated national carbon dioxide pipeline system; and
(II)suggest policies that could improve the economic impact of that system; (v)assess the global status and progress of existing chemical and biological carbon utilization technologies that utilize waste carbon (including carbon dioxide, carbon monoxide, methane, and biogas) from power generation, biofuels production, and other industrial processes relevant to minimizing net greenhouse gas emissions;
(vi)identify emerging technologies for and approaches to carbon utilization that show promise for scale-up, demonstration, deployment, and commercialization relevant to minimizing net greenhouse gas emissions; (vii)analyze the factors associated with making carbon utilization technologies relevant to minimizing net greenhouse gas emissions viable at a commercial scale, including carbon waste stream availability, economics, market capacity, and energy and lifecycle requirements;
(viii)
(I)assess the major technical challenges associated with increasing the commercial viability of carbon reuse technologies; and  (II)identify the research and development questions that will address those challenges;
(ix)
(I)assess current research efforts, including engineering and computational research, that address the challenges described in clause (viii)(I); and  (II)identify any gaps in the current research portfolio; and
(x)develop a comprehensive research agenda that addresses both long- and short-term research needs and opportunities for carbon capture utilization and storage technologies relevant to minimizing net greenhouse gas emissions. (3)Technical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended by inserting after the item relating to section 968 the following:


Sec. 969. Carbon utilization program..
(d)Improvement of permitting process for carbon dioxide capture and infrastructure projects
(1)Inclusion of carbon capture infrastructure projectsSection 41001(6) of the FAST Act (42 U.S.C. 4370m(6)) is amended— (A)in subparagraph (A)—
(i)in the matter preceding clause (i), by inserting carbon capture, after manufacturing,; (ii)in clause (i)(III), by striking or at the end;
(iii)by redesignating clause (ii) as clause (iii); and (iv)by inserting after clause (i) the following:

(ii)is covered by a programmatic plan or environmental review developed for the primary purpose of facilitating development of carbon dioxide pipelines; or; and (B)by adding at the end the following:

(C)InclusionFor purposes of subparagraph (A), construction of infrastructure for carbon capture includes construction of— (i)any facility, technology, or system that captures, utilizes, or sequesters carbon dioxide emissions, including projects for direct air capture (as defined in paragraph (6)(B)(i) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g)); and
(ii)carbon dioxide pipelines.. (2)Development of carbon capture, utilization, and sequestration report, permitting guidance, and regional permitting task force (A)DefinitionsIn this paragraph:
(i)Carbon capture, utilization, and sequestration projectsThe term carbon capture, utilization, and sequestration projects includes projects for direct air capture (as defined in paragraph (6)(B)(i) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g))). (ii)Efficient, orderly, and responsibleThe term efficient, orderly, and responsible means, with respect to development or the permitting process for carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, a process that promotes environmental, health, and safety protections while maintaining a process that is completed in an expeditious manner.
(B)Report
(i)In generalNot later than 180 days after the date of enactment of this Act, the Chair of the Council on Environmental Quality (referred to in this section as the Chair), in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of the Interior, the Secretary of Transportation, the Executive Director of the Federal Permitting Improvement Council, and the head of any other relevant Federal agency (as determined by the President), shall prepare a report that— (I)compiles all existing relevant Federal permitting and review information and resources for project applicants, agencies, and other stakeholders interested in the deployment and impact of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, including—
(aa)the appropriate points of interaction with Federal agencies; (bb)clarification of the permitting responsibilities and authorities among Federal agencies; and
(cc)best practices and templates for permitting in an efficient, orderly, and responsible manner, including through improved staff capacity and training at Federal permitting agencies; (II)inventories current or emerging activities that transform captured carbon dioxide into a product of commercial value, or as an input to products of commercial value;
(III)inventories existing initiatives and recent publications that analyze or identify priority carbon dioxide pipelines needed to enable efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects at increased scale; (IV)identifies gaps in the current Federal regulatory framework for the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines;
(V)identifies Federal financing mechanisms available to project developers; and (VI)identifies public engagement opportunities through existing laws, including under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
(ii)Submission; publicationThe Chair shall— (I)submit the report under clause (i) to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House of Representatives; and
(II)as soon as practicable, make the report publicly available. (C)Guidance (i)In generalAfter submission of the report under subparagraph (B)(ii), but not later than 1 year after the date of enactment of this Act, the Chair shall submit guidance consistent with that report to all relevant Federal agencies that—
(I)facilitates reviews associated with the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines; and (II)supports the efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.
(ii)Requirements
(I)In generalThe guidance under clause (i) shall address applicable requirements under— (aa)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
(bb)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); (cc)the Clean Air Act (42 U.S.C. 7401 et seq.);
(dd)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (ee)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
(ff)division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act); (gg)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);
(hh)the Act of June 8, 1940 (16 U.S.C. 668 et seq.) (commonly known as the Bald and Golden Eagle Protection Act); (ii)chapter 601 of title 49, United States Code (including those provisions formerly cited as the Natural Gas Pipeline Safety Act of 1968 (Public Law 90–481; 82 Stat. 720) and the Hazardous Liquid Pipeline Safety Act of 1979 (Public Law 96–129; 93 Stat. 1003)); and 
(jj)any other Federal law that the Chair determines to be appropriate. (II)Environmental reviewsThe guidance under clause (i) shall include direction to States and other interested parties for the development of programmatic environmental reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.
(III)Public involvementThe guidance under clause (i) shall be subject to the public notice, comment, and solicitation of information procedures under section 1506.6 of title 40, Code of Federal Regulations (or a successor regulation). (iii)Submission; publicationThe Chair shall—
(I)submit the guidance under clause (i) to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House of Representatives; and (II)as soon as practicable, make the guidance publicly available.
(iv)EvaluationThe Chair shall— (I)periodically evaluate the reports of the task forces under subparagraph (D)(v) and, as necessary, revise the guidance under clause (i); and
(II)each year, submit to the Committee on Environment and Public Works of the Senate, the Committee on Energy and Commerce, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House of Representatives, and relevant Federal agencies a report that describes any recommendations for rules, revisions to rules, or other policies that would address the issues identified by the task forces under subparagraph (D)(v). (D)Task forces (i)EstablishmentNot later than 18 months after the date of enactment of this Act, the Chair shall establish not less than 2 task forces, which shall each cover a different geographical area with differing demographic, land use, or geological issues—
(I)to identify permitting and other challenges and successes that permitting authorities and project developers and operators face in permitting projects in an efficient, orderly, and responsible manner; and (II)to improve the performance of the permitting process and regional coordination for the purpose of promoting the efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.
(ii)Members and selection
(I)In generalThe Chair shall— (aa)develop criteria for the selection of members to each task force; and
(bb)select members for each task force in accordance with item (aa) and subclause (II). (II)MembersEach task force—
(aa)shall include not less than 1 representative of each of— (AA)the Environmental Protection Agency;
(BB)the Department of Energy; (CC)the Department of the Interior;
(DD)the Pipeline and Hazardous Materials Safety Administration; (EE)any other Federal agency the Chair determines to be appropriate;
(FF)any State that requests participation in the geographical area covered by the task force; (GG)developers or operators of carbon capture, utilization, and sequestration projects or carbon dioxide pipelines; and
(HH)nongovernmental membership organizations, the primary mission of which concerns protection of the environment; (bb)at the request of a Tribal or local government, may include a representative of—
(AA)not less than 1 local government in the geographical area covered by the task force; and (BB)not less than 1 Tribal government in the geographical area covered by the task force; and
(cc)shall include 1 expert in each of the following fields— (AA)health and environmental effects, including exposure evaluation; and
(BB)pipeline safety. (iii)Meetings (I)In generalEach task force shall meet not less than twice each year.
(II)Joint meetingTo the maximum extent practicable, the task forces shall meet collectively not less than once each year. (iv)DutiesEach task force shall—
(I)inventory existing or potential Federal and State approaches to facilitate reviews associated with the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, including best practices that— (aa)avoid duplicative reviews to the extent permitted by law;
(bb)engage stakeholders early in the permitting process; and (cc)make the permitting process efficient, orderly, and responsible;
(II)develop common models for State-level carbon dioxide pipeline regulation and oversight guidelines that can be shared with States in the geographical area covered by the task force; (III)provide technical assistance to States in the geographical area covered by the task force in implementing regulatory requirements and any models developed under subclause (II);
(IV)inventory current or emerging activities that transform captured carbon dioxide into a product of commercial value, or as an input to products of commercial value; (V)identify any priority carbon dioxide pipelines needed to enable efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects at increased scale;
(VI)identify gaps in the current Federal and State regulatory framework and in existing data for the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines; (VII)identify Federal and State financing mechanisms available to project developers; and
(VIII)develop recommendations for relevant Federal agencies on how to develop and research technologies that— (aa)can capture carbon dioxide; and
(bb)would be able to be deployed within the region covered by the task force, including any projects that have received technical or financial assistance for research under paragraph (6) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g)). (v)ReportEach year, each task force shall prepare and submit to the Chair and to the other task forces a report that includes—
(I)any recommendations for improvements in efficient, orderly, and responsible issuance or administration of Federal permits and other Federal authorizations required under a law described in subparagraph (C)(ii)(I); and (II)any other nationally relevant information that the task force has collected in carrying out the duties under clause (iv).
(vi)EvaluationNot later than 5 years after the date of enactment of this Act, the Chair shall— (I)reevaluate the need for the task forces; and
(II)submit to Congress a recommendation as to whether the task forces should continue. 103.American innovation and manufacturing (a)Short titleThis section may be cited as the American Innovation and Manufacturing Act of 2020.
(b)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
(2)AllowanceThe term allowance means a limited authorization for the production or consumption of a regulated substance established under subsection (e). (3)ConsumptionThe term consumption, with respect to a regulated substance, means a quantity equal to the difference between—
(A)a quantity equal to the sum of— (i)the quantity of that regulated substance produced in the United States; and
(ii)the quantity of the regulated substance imported into the United States; and (B)the quantity of the regulated substance exported from the United States.
(4)Consumption baselineThe term consumption baseline means the baseline established for the consumption of regulated substances under subsection (e)(1)(C). (5)Exchange valueThe term exchange value means the value assigned to a regulated substance in accordance with subsections (c) and (e), as applicable.
(6)ImportThe term import means to land on, bring into, or introduce into, or attempt to land on, bring into, or introduce into, any place subject to the jurisdiction of the United States, regardless of whether that landing, bringing, or introduction constitutes an importation within the meaning of the customs laws of the United States. (7)Produce (A)In generalThe term produce means the manufacture of a regulated substance from a raw material or feedstock chemical (but not including the destruction of a regulated substance by a technology approved by the Administrator).
(B)ExclusionsThe term produce does not include— (i)the manufacture of a regulated substance that is used and entirely consumed (except for trace quantities) in the manufacture of another chemical; or
(ii)the reclamation, reuse, or recycling of a regulated substance. (8)Production baselineThe term production baseline means the baseline established for the production of regulated substances under subsection (e)(1)(B).
(9)Reclaim; reclamationThe terms reclaim and reclamation mean— (A)the reprocessing of a recovered regulated substance to at least the purity described in standard 700–2016 of the Air-Conditioning, Heating, and Refrigeration Institute (or an appropriate successor standard adopted by the Administrator); and
(B)the verification of the purity of that regulated substance using, at a minimum, the analytical methodology described in the standard referred to in subparagraph (A). (10)RecoverThe term recover means the process by which a regulated substance is—
(A)removed, in any condition, from equipment; and (B)stored in an external container, with or without testing or processing the regulated substance.
(11)Regulated substanceThe term regulated substance means— (A)a substance listed in the table contained in subsection (c)(1); and
(B)a substance included as a regulated substance by the Administrator under subsection (c)(3). (c)Listing of regulated substances (1)List of regulated substancesEach of the following substances, and any isomers of such a substance, shall be a regulated substance:


Chemical NameCommon NameExchange Value

CHF2CHF2HFC–1341100
CH2FCF3 HFC–134a1430
CH2FCHF2HFC–143 353
CHF2CH2CF3HFC–245fa1030
CF3CH2CF2CH3HFC–365mfc794
CF3CHFCF3HFC–227ea3220
CH2FCF2CF3HFC–236cb1340
CHF2CHFCF3HFC–236ea1370
CF3CH2CF3HFC–236fa 9810
CH2FCF2CHF2HFC–245ca 693
CF3CHFCHFCF2CF3HFC–43–10mee1640
CH2F2HFC–32675
CHF2CF3HFC–125 3500
CH3CF3HFC–143a4470
CH3FHFC–4192
CH2FCH2FHFC–15253
CH3CHF2HFC–152a124
CHF3HFC–2314800.
(2)ReviewThe Administrator may— (A)review the exchange values listed in the table contained in paragraph (1) on a periodic basis; and
(B)subject to notice and opportunity for public comment, adjust the exchange values solely on the basis of— (i)the best available science; and
(ii)other information consistent with widely used or commonly accepted existing exchange values. (3)Other regulated substances (A)In generalSubject to notice and opportunity for public comment, the Administrator may designate a substance not included in the table contained in paragraph (1) as a regulated substance if—
(i)the substance— (I)is a chemical substance that is a saturated hydrofluorocarbon; and
(II)has an exchange value, as determined by the Administrator in accordance with the basis described in paragraph (2)(B), of greater than 53; and (ii)the designation of the substance as a regulated substance would be consistent with the purposes of this section.
(B)Savings provision
(i)In generalNothing in this paragraph authorizes the Administrator to designate as a regulated substance a blend of substances that includes a saturated hydrofluorocarbon for purposes of phasing down production or consumption of regulated substances under subsection (e), even if the saturated hydrofluorocarbon is, or may be, designated as a regulated substance.  (ii)Authority of administratorClause (i) does not affect the authority of the Administrator to regulate under this Act a regulated substance within a blend of substances.
(d)Monitoring and reporting requirements
(1)Production, import, and export level reports
(A)In generalOn a periodic basis, to be determined by the Administrator, but not less frequently than annually, each person who, within the applicable reporting period, produces, imports, exports, destroys, transforms, uses as a process agent, or reclaims a regulated substance shall submit to the Administrator a report that describes, as applicable, the quantity of the regulated substance that the person— (i)produced, imported, and exported;
(ii)reclaimed; (iii)destroyed by a technology approved by the Administrator;
(iv)used and entirely consumed (except for trace quantities) in the manufacture of another chemical; or (v)used as a process agent.
(B)Requirements
(i)Signed and attestedThe report under subparagraph (A) shall be signed and attested by a responsible officer (within the meaning of the Clean Air Act (42 U.S.C. 7401 et seq.)). (ii)No further reports requiredA report under subparagraph (A) shall not be required from a person if the person—
(I)permanently ceases production, importation, exportation, destruction, transformation, use as a process agent, or reclamation of all regulated substances; and (II)notifies the Administrator in writing that the requirement under subclause (I) has been met.
(iii)Baseline periodEach report under subparagraph (A) shall include, as applicable, the information described in that subparagraph for the baseline period of calendar years 2011 through 2013. (2)CoordinationThe Administrator may allow any person subject to the requirements of paragraph (1)(A) to combine and include the information required to be reported under that paragraph with any other related information that the person is required to report to the Administrator.
(e)Phase-down of production and consumption of regulated substances
(1)Baselines
(A)In generalSubject to subparagraph (D), the Administrator shall establish for the phase-down of regulated substances— (i)a production baseline for the production of all regulated substances in the United States, as described in subparagraph (B); and
(ii)a consumption baseline for the consumption of all regulated substances in the United States, as described in subparagraph (C). (B)Production baseline describedThe production baseline referred to in subparagraph (A)(i) is the quantity equal to the sum of—
(i)the average annual quantity of all regulated substances produced in the United States during the period— (I)beginning on January 1, 2011; and
(II)ending on December 31, 2013; and (ii)the quantity equal to the sum of—
(I)15 percent of the production level of hydrochlorofluorocarbons in calendar year 1989; and (II)0.42 percent of the production level of chlorofluorocarbons in calendar year 1989.
(C)Consumption baseline describedThe consumption baseline referred to in subparagraph (A)(ii) is the quantity equal to the sum of— (i)the average annual quantity of all regulated substances consumed in the United States during the period—
(I)beginning on January 1, 2011; and (II)ending on December 31, 2013; and
(ii)the quantity equal to the sum of— (I)15 percent of the consumption level of hydrochlorofluorocarbons in calendar year 1989; and
(II)0.42 percent of the consumption level of chlorofluorocarbons in calendar year 1989. (D)Exchange values (i)In generalFor purposes of establishing the baselines pursuant to subparagraphs (B) and (C), the Administrator shall use the exchange values listed in the table contained in subsection (c)(1) for regulated substances and the following exchange values for hydrochlorofluorocarbons and chlorofluorocarbons:


Table 2
Chemical NameCommon NameExchange Value

CHFC12HCFC–21151
CHF2C1 HCFC–221810
C2HF3C12HCFC–12377
C2HF4C1HCFC–124609
CH3CFC12HCFC–141b725
CH3CF2C1HCFC–142b2310
CF3CF2CHC12HCFC–225ca122
CF2C1CF2CHC1FHCFC–225cb 595


Table 3
Chemical NameCommon NameExchange Value

CFC13CFC–114750
CF2C12CFC–1210900
C2F3C13CFC–1136130 
C2F4C12CFC–11410000
C2F5C1CFC–1157370
(ii)ReviewThe Administrator may— (I)review the exchange values listed in the tables contained in clause (i) on a periodic basis; and
(II)subject to notice and opportunity for public comment, adjust the exchange values solely on the basis of— (aa)the best available science; and
(bb)other information consistent with widely used or commonly accepted existing exchange values. (2)Production and consumption phase-down (A)In generalDuring the period beginning on January 1 of each year listed in the table contained in subparagraph (C) and ending on December 31 of the year before the next year listed on that table, except as otherwise permitted under this section, no person shall—
(i)produce a quantity of a regulated substance without a corresponding quantity of production allowances, except as provided in paragraph (5);  (ii)consume a quantity of a regulated substance without a corresponding quantity of consumption allowances; or
(iii)hold, use, or transfer any production allowance or consumption allowance allocated under this section except in accordance with regulations promulgated by the Administrator pursuant to subsection (g). (B)ComplianceFor each year listed on the table contained in subparagraph (C), the Administrator shall ensure that the annual quantity of all regulated substances produced or consumed in the United States does not exceed the product obtained by multiplying—
(i)the production baseline or consumption baseline, as applicable; and (ii)the applicable percentage listed on the table contained in subparagraph (C).
(C)Relation to baselineOn January 1 of each year listed in the following table, the Administrator shall apply the applicable percentage, as described in subparagraph (A):    DatePercentage of Production BaselinePercentage of Consumption Baseline  2020–202390 percent90 percent 2024–202860 percent60 percent 2029–203330 percent30 percent 2034–203520 percent20 percent 2036 and thereafter15 percent15 percent (D)Allowances (i)QuantityNot later than October 1 of each calendar year, the Administrator shall use the quantity calculated under subparagraph (B) to determine the quantity of allowances for the production and consumption of regulated substances that may be used for the following calendar year.
(ii)Nature of allowances
(I)In generalAn allowance allocated under this section— (aa)does not constitute a property right; and
(bb)is a limited authorization for the production or consumption of a regulated substance under this section. (II)Savings provisionNothing in this section or in any other provision of law limits the authority of the United States to terminate or limit an authorization described in subclause (I)(bb).
(3)Regulations regarding production and consumption of regulated substancesNot later than 270 days after the date of enactment of this Act, which shall include a period of notice and opportunity for public comment, the Administrator shall issue a final rule— (A)phasing down the production of regulated substances in the United States through an allowance allocation and trading program in accordance with this section; and
(B)phasing down the consumption of regulated substances in the United States through an allowance allocation and trading program in accordance with the schedule under paragraph (2)(C) (subject to the same exceptions and other requirements as are applicable to the phase-down of production of regulated substances under this section). (4)Exceptions; essential uses (A)Feedstocks and process agentsExcept for the reporting requirements described in subsection (d)(1), this section does not apply to—
(i)a regulated substance that is used and entirely consumed (except for trace quantities) in the manufacture of another chemical; or (ii)a regulated substance that is used and not entirely consumed in the manufacture of another chemical, if the remaining amounts of the regulated substance are subsequently destroyed.
(B)Essential uses
(i)In generalBeginning on the date of enactment of this Act and subject to paragraphs (2) and (3) and clauses (ii) and (iii), the Administrator may, by rule, after considering technical achievability, commercial demands, affordability for residential and small business consumers, safety, and other relevant factors, including overall economic costs and environmental impacts compared to historical trends, allocate a quantity of allowances for a period of not more than 5 years for the production and consumption of a regulated substance exclusively for the use of the regulated substance in an application, if— (I)no safe or technically achievable substitute will be available during the applicable period for that application; and
(II)the supply of the regulated substance that manufacturers or users of the regulated substance for that application are capable of securing from chemical manufacturers, as authorized under paragraph (2)(A), including any quantities of a regulated substance available from production or import, is insufficient to accommodate the application.  (ii)PetitionIf the Administrator receives a petition requesting the designation of an application as an essential use under clause (i), the Administrator shall—
(I)not later than 180 days after the date on which the Administrator receives the petition— (aa)make the complete petition available to the public; and
(bb)when making the petition available to the public under item (aa), propose and seek public comment on— (AA)a determination of whether to designate the application as an essential use; and
(BB)if the Administrator proposes to designate the application as an essential use, making the requisite allocation of allowances; and (II)not later than 270 days after the date on which the Administrator receives the petition, take final action on the petition.
(iii)LimitationA person receiving an allocation under clause (i) or (iv) or as a result of a petition granted under clause (ii) may not produce or consume a produced quantity of regulated substances that, considering the respective exchange values of the regulated substances, exceeds the number of allowances issued under paragraphs (2) and (3) that are held by that person.  (iv)Mandatory allocations (I)In generalNotwithstanding clause (i) and subject to clause (iii) and paragraphs (2) and (3), for the 5-year period beginning on the date of enactment of this Act, the Administrator shall allocate the full quantity of allowances necessary, based on projected, current, and historical trends, for the production or consumption of a regulated substance for the exclusive use of the regulated substance in an application solely for—
(aa)a propellant in metered-dose inhalers; (bb)defense sprays;
(cc)structural composite preformed polyurethane foam for marine use and trailer use; (dd)the etching of semiconductor material or wafers and the cleaning of chemical vapor deposition chambers within the semiconductor manufacturing sector;
(ee)mission-critical military end uses, such as armored vehicle engine and shipboard fire suppression systems and systems used in deployable and expeditionary applications; and (ff)onboard aerospace fire suppression.
(II)RequirementThe allocation of allowances under subclause (I) shall be determined through a rulemaking. (v)Review (I)In generalFor each essential use application receiving an allocation of allowances under clause (i) or (iv), the Administrator shall review the availability of substitutes, including any quantities of the regulated substance available from reclaiming or prior production, not less frequently than once every 5 years.
(II)ExtensionIf, pursuant to a review under subclause (I), the Administrator determines, subject to notice and opportunity for public comment, that the requirements described in subclauses (I) and (II) of clause (i) are met, the Administrator shall authorize the production or consumption, as applicable, of any regulated substance used in the application for renewable periods of not more than 5 years for exclusive use in the application. (5)Domestic manufacturingNotwithstanding paragraph (2)(A)(i), the Administrator may, by rule, authorize a person to produce a regulated substance in excess of the number of production allowances held by that person, subject to the conditions that— 
(A)the authorization is— (i)for a renewable period of not more than 5 years; and
(ii)subject to notice and opportunity for public comment; and (B)the production—
(i)is at a facility located in the United States; (ii)is solely for export to, and use in, a foreign country that is not subject to the prohibition in subsection (j)(1); and
(iii)would not violate paragraph (2)(B). (f)Accelerated schedule (1)In generalSubject to paragraph (4), the Administrator may, only in response to a petition submitted to the Administrator in accordance with paragraph (3) and after notice and opportunity for public comment, promulgate regulations that establish a schedule for phasing down the production or consumption of regulated substances that is more stringent than the production and consumption levels of regulated substances required under subsection (e)(2)(C).
(2)RequirementsAny regulations promulgated under this subsection— (A)shall—
(i)apply uniformly to the allocation of production and consumption allowances for regulated substances, in accordance with subsection (e)(3); (ii)ensure that there will be sufficient quantities of regulated substances, including substances available from reclaiming, prior production, or prior import, to meet the needs for—
(I)applications that receive an allocation under clause (i) of subsection (e)(4)(B); and (II)all applications that receive a mandatory allocation under items (aa) through (ff) of clause (iv)(I) of that subsection; and
(iii)foster continued reclamation of and transition from regulated substances; and (B)shall not set the level of production allowances or consumption allowances below the percentage of the consumption baseline that is actually consumed during the calendar year prior to the year during which the Administrator makes a final determination with respect to the applicable proposal described in paragraph (3)(C)(iii)(I).
(3)Petition
(A)In generalA person may petition the Administrator to promulgate regulations for an accelerated schedule for the phase-down of production or consumption of regulated substances under paragraph (1). (B)RequirementA petition submitted under subparagraph (A) shall—
(i)be made at such time, in such manner, and containing such information as the Administrator shall require; and (ii)include a showing by the petitioner that there are data to support the petition.
(C)Timelines
(i)In generalIf the Administrator receives a petition under subparagraph (A), the Administrator shall— (I)not later than 180 days after the date on which the Administrator receives the petition—
(aa)make the complete petition available to the public; and (bb)when making the petition available to the public under item (aa), propose and seek public comment on the proposal of the Administrator to grant or deny the petition; and
(II)not later than 270 days after the date on which the Administrator receives the petition, take final action on the petition. (ii)Factors for determinationIn making a determination to grant or deny a petition submitted under subparagraph (A), the Administrator shall, to the extent practicable, factor in— 
(I)the best available data; (II)the availability of substitutes for uses of the regulated substance that is the subject of the petition, taking into account technological achievability, commercial demands, affordability for residential and small business consumers, safety, consumer costs, building codes, appliance efficiency standards, contractor training costs, and other relevant factors, including the quantities of regulated substances available from reclaiming, prior production, or prior import;
(III)overall economic costs and environmental impacts, as compared to historical trends; and (IV)the remaining phase-down period for regulated substances under the final rule issued under subsection (e)(3), if applicable.
(iii)RegulationsAfter receiving public comment with respect to the proposal under clause (i)(I)(bb), if the Administrator makes a final determination to grant a petition under subparagraph (A), the final regulations with respect to the petition shall— (I)be promulgated by not later than 1 year after the date on which the Administrator makes the proposal to grant the petition under that clause; and
(II)meet the requirements of paragraph (2). (D)PublicationWhen the Administrator makes a final determination to grant or deny a petition under subparagraph (A), the Administrator shall publish a description of the reasons for that grant or denial, including a description of the information considered under subclauses (I) through (IV) of subparagraph (C)(ii). 
(E)Insufficient informationIf the Administrator determines that the data included under subparagraph (B)(ii) in a petition are not sufficient to make a determination under this paragraph, the Administrator shall use any authority available to the Administrator to acquire the necessary data. (4)Date of effectivenessThe Administrator may not promulgate under paragraph (1) a regulation for the production or consumption of regulated substances that is more stringent than the production or consumption levels required under subsection (e)(2)(C) that takes effect before January 1, 2025.
(5)Review
(A)In generalThe Administrator shall review the availability of substitutes for regulated substances subject to an accelerated schedule established under paragraph (1) in each sector and subsector in which the regulated substance is used, taking into account technological achievability, commercial demands, safety, and other relevant factors, including the quantities of regulated substances available from reclaiming, prior production, or prior import, by January 1, 2026 (for the first review), by January 1, 2031 (for the second review), and at least once every 5 years thereafter. (B)Public availabilityThe Administrator shall make the results of a review conducted under subparagraph (A) publicly available. 
(6)Savings provisionNothing in this subsection authorizes the Administrator to promulgate regulations pursuant to this subsection that establish a schedule for phasing down the production or consumption of regulated substances that is less stringent than the production and consumption levels of regulated substances required under subsection (e)(2)(C). (g)Exchange authority (1)TransfersNot later than 270 days after the date of enactment of this Act, which shall include a period of notice and opportunity for public comment, the Administrator shall promulgate a final regulation that governs the transfer of allowances for the production of regulated substances under subsection (e)(3)(A) that uses—
(A)the applicable exchange values described in the table contained in subsection (c)(1); or (B)the exchange value described in the rule designating the substance as a regulated substance under subsection (c)(3).
(2)RequirementsThe final rule promulgated pursuant to paragraph (1) shall— (A)ensure that the transfers under this subsection will result in greater total reductions in the production of regulated substances in each year than would occur during the year in the absence of the transfers;
(B)permit 2 or more persons to transfer production allowances if the transferor of the allowances will be subject, under the final rule, to an enforceable and quantifiable reduction in annual production that— (i)exceeds the reduction otherwise applicable to the transferor under this section;
(ii)exceeds the quantity of production represented by the production allowances transferred to the transferee; and (iii)would not have occurred in the absence of the transaction; and
(C)provide for the trading of consumption allowances in the same manner as is applicable under this subsection to the trading of production allowances. (h)Management of regulated substances (1)In generalFor purposes of maximizing reclaiming and minimizing the release of a regulated substance from equipment and ensuring the safety of technicians and consumers, the Administrator shall promulgate regulations to control, where appropriate, any practice, process, or activity regarding the servicing, repair, disposal, or installation of equipment (including requiring, where appropriate, that any such servicing, repair, disposal, or installation be performed by a trained technician meeting minimum standards, as determined by the Administrator) that involves—
(A)a regulated substance; (B)a substitute for a regulated substance;
(C)the reclaiming of a regulated substance used as a refrigerant; or (D)the reclaiming of a substitute for a regulated substance used as a refrigerant.
(2)Reclaiming
(A)In generalIn carrying out this section, the Administrator shall consider the use of authority available to the Administrator under this section to increase opportunities for the reclaiming of regulated substances used as refrigerants. (B)RecoveryA regulated substance used as a refrigerant that is recovered shall be reclaimed before the regulated substance is sold or transferred to a new owner, except where the recovered regulated substance is sold or transferred to a new owner solely for the purposes of being reclaimed or destroyed.
(3)CoordinationIn promulgating regulations to carry out this subsection, the Administrator may coordinate those regulations with any other regulations promulgated by the Administrator that involve— (A)the same or a similar practice, process, or activity regarding the servicing, repair, disposal, or installation of equipment; or
(B)reclaiming. (4)InapplicabilityNo regulation promulgated pursuant to this subsection shall apply to a regulated substance or a substitute for a regulated substance that is contained in a foam.
(5)Small business grants
(A)Definition of small business concernIn this paragraph, the term small business concern has the same meaning as in section 3 of the Small Business Act (15 U.S.C. 632). (B)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a grant program to award grants to small business concerns for the purchase of new specialized equipment for the recycling, recovery, or reclamation of a substitute for a regulated substance, including the purchase of approved refrigerant recycling equipment (as defined in section 609(b) of the Clean Air Act (42 U.S.C. 7671h(b))) for recycling, recovery, or reclamation in the service or repair of motor vehicle air conditioning systems.
(C)Matching fundsThe non-Federal share of a project carried out with a grant under this paragraph shall be not less than 25 percent. (D)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $5,000,000 for each of fiscal years 2021 through 2023. 
(i)Technology transitions
(1)AuthoritySubject to the provisions of this subsection, the Administrator may by rule restrict, fully, partially, or on a graduated schedule, the use of a regulated substance in the sector or subsector in which the regulated substance is used. (2)Negotiated rulemaking (A)Consideration requiredBefore proposing a rule for the use of a regulated substance for a sector or subsector under paragraph (1), the Administrator shall consider negotiating with stakeholders in the sector or subsector subject to the potential rule in accordance with the negotiated rulemaking procedure provided for under subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990).
(B)Negotiated rulemakingsIf the Administrator negotiates a rulemaking with stakeholders using the procedure described in subparagraph (A), the Administrator shall, to the extent practicable, give priority to completing that rulemaking over completing rulemakings under this subsection that were not negotiated using that procedure. (C)No negotiated rulemakingIf the Administrator does not negotiate a rulemaking with stakeholders using the procedure described in subparagraph (A), the Administrator shall, before commencement of the rulemaking process for a rule under paragraph (1), publish an explanation of the decision of the Administrator to not use that procedure.
(3)Petitions
(A)In generalA person may petition the Administrator to promulgate a rule under paragraph (1) for the restriction on use of a regulated substance in a sector or subsector, which shall include a request that the Administrator negotiate with stakeholders in accordance with paragraph (2)(A).  (B)ResponseThe Administrator shall grant or deny a petition under subparagraph (A) not later than 180 days after the date of receipt of the petition.
(C)Requirements
(i)ExplanationIf the Administrator denies a petition under subparagraph (B), the Administrator shall publish in the Federal Register an explanation of the denial. (ii)Final ruleIf the Administrator grants a petition under subparagraph (B), the Administrator shall promulgate a final rule not later than 2 years after the date on which the Administrator grants the petition.
(iii)Publication of petitionsNot later than 30 days after the date on which the Administrator receives a petition under subparagraph (A), the Administrator shall make that petition available to the public in full. (4)Factors for determinationIn carrying out a rulemaking using the procedure described in paragraph (2) or making a determination to grant or deny a petition submitted under paragraph (3), the Administrator shall, to the extent practicable, factor in— 
(A)the best available data; (B)the availability of substitutes for use of the regulated substance that is the subject of the rulemaking or petition, as applicable, in a sector or subsector, taking into account technological achievability, commercial demands, affordability for residential and small business consumers, safety, consumer costs , building codes, appliance efficiency standards, contractor training costs, and other relevant factors, including the quantities of regulated substances available from reclaiming, prior production, or prior import;
(C)overall economic costs and environmental impacts, as compared to historical trends; and (D)the remaining phase-down period for regulated substances under the final rule issued under subsection (e)(3), if applicable.
(5)EvaluationIn carrying out this subsection, the Administrator shall— (A)evaluate substitutes for regulated substances in a sector or subsector, taking into account technological achievability, commercial demands, safety, overall economic costs and environmental impacts, and other relevant factors; and
(B)make the evaluation under subparagraph (A) available to the public, including the factors associated with the safety of those substitutes.  (6)Effective date of rulesNo rule under this subsection may take effect before the date that is 1 year after the date on which the Administrator promulgates the applicable rule under this subsection.
(7)Applicability
(A)Definition of retrofitIn this paragraph, the term retrofit means to upgrade existing equipment where the regulated substance is changed, which— (i)includes the conversion of equipment to achieve system compatibility; and
(ii)may include changes in lubricants, gaskets, filters, driers, valves, o-rings, or equipment components for that purpose. (B)Applicability of rulesA rule promulgated under this subsection shall not apply to—
(i)an essential use under clause (i) or (iv) of subsection (e)(4)(B), including any use for which the production or consumption of the regulated substance is extended under clause (v)(II) of that subsection; or (ii)except for a retrofit application, equipment in existence in a sector or subsector before the date of enactment of this Act.
(j)International cooperation
(1)In generalSubject to paragraph (2), no person subject to the requirements of this section shall trade or transfer a production allowance or, after January 1, 2033, export a regulated substance to a person in a foreign country that, as determined by the Administrator, has not enacted or otherwise established within a reasonable timeframe after the date of enactment of this Act the same or similar requirements or otherwise undertaken commitments regarding the production and consumption of regulated substances as are contained in this section. (2)TransfersPursuant to paragraph (1), a person in the United States may engage in a trade or transfer of a production allowance—
(A)to a person in a foreign country if, at the time of the transfer, the Administrator revises the number of allowances for production under subsection (e)(2), as applicable, for the United States such that the aggregate national production of the regulated substance to be traded under the revised production limits is equal to the least of— (i)the maximum production level permitted for the applicable regulated substance in the year of the transfer under this section, less the production allowances transferred;
(ii)the maximum production level permitted for the applicable regulated substances in the transfer year under applicable law, less the production allowances transferred; and (iii)the average of the actual national production level of the applicable regulated substances for the 3-year period ending on the date of the transfer, less the production allowances transferred; or
(B)from a person in a foreign country if, at the time of the trade or transfer, the Administrator finds that the foreign country has revised the domestic production limits of the regulated substance in the same manner as provided with respect to transfers by a person in United States under this subsection. (3)Effect of transfers on production limitsThe Administrator may—
(A)reduce the production limits established under subsection (e)(2)(B) as required as a prerequisite to a transfer described in paragraph (2)(A); or (B)increase the production limits established under subsection (e)(2)(B) to reflect production allowances acquired under a trade or transfer described in paragraph (2)(B).
(4)RegulationsThe Administrator shall— (A)not later than 1 year after the date of enactment of this Act, promulgate a final rule to carry out this subsection; and
(B)not less frequently than annually, review and, if necessary, revise the final rule promulgated pursuant to subparagraph (A). (k)Relationship to other law (1)Implementation (A)RulemakingsThe Administrator may promulgate such regulations as are necessary to carry out the functions of the Administrator under this section.
(B)DelegationThe Administrator may delegate to any officer or employee of the Environmental Protection Agency such of the powers and duties of the Administrator under this section as the Administrator determines to be appropriate.  (C)Clean Air ActSections 113, 114, 304, and 307 of the Clean Air Act (42 U.S.C. 7413, 7414, 7604, 7607) shall apply to this section and any rule, rulemaking, or regulation promulgated by the Administrator pursuant to this section as though this section were expressly included in title VI of that Act (42 U.S.C. 7671 et seq.).
(2)Preemption
(A)In generalSubject to subparagraph (B), during the 5-year period beginning on the date of enactment of this Act, and with respect to an exclusive use for which a mandatory allocation of allowances is provided under subsection (e)(4)(B)(iv)(I), no State or political subdivision of a State may enforce a statute or administrative action restricting the management or use of a regulated substance within that exclusive use. (B)Extension (i)In generalSubject to clause (ii), if, pursuant to subclause (I) of subsection (e)(4)(B)(v), the Administrator authorizes an additional period under subclause (II) of that subsection for the production or consumption of a regulated substance for an exclusive use described in subparagraph (A), no State or political subdivision of a State may enforce a statute or administrative action restricting the management or use of the regulated substance within that exclusive use for the duration of that additional period.
(ii)LimitationThe period for which the limitation under clause (i) applies shall not exceed 5 years from the date on which the period described in subparagraph (A) ends.  TSMITHSONIAN AMERICAN WOMEN’S HISTORY MUSEUM ACT AND NATIONAL MUSEUM OF THE AMERICAN LATINO ISmithsonian American Women’s History Museum Act 101.Short titleThis title may be cited as the Smithsonian American Women’s History Museum Act.
102.FindingsCongress finds the following: (1)Since its founding, the United States has greatly benefitted from the contributions of women.
(2)Historical accounts, monuments, memorials, and museums disproportionately represent men’s achievements and contributions and often neglect those of women. For example— (A)a study of 18 United States history textbooks concluded that 10 percent of the material documented contributions of women;
(B)9 statues out of 91 in the United States Capitol’s National Statuary Hall depict women; and (C)only one of the 44 monuments operated by the National Park Service specifically honors the achievements of women after the 2016 designation of the Belmont-Paul Women’s Equality National Monument.
(3)There exists no national museum in the United States that is devoted to the documentation of women’s contributions throughout the Nation’s history. (4)On December 19, 2014, Congress created a Congressional Commission to study the potential for an American museum of women’s history. The bipartisan Commission unanimously concluded that the United States needs and deserves a physical national museum dedicated to showcasing the historical experiences and impact of women in the United States.
(5)A comprehensive women’s history museum would document the full spectrum of the experiences of women in the United States, represent a diverse range of viewpoints, experiences, and backgrounds, more accurately depict the history of the United States, and add value to the Smithsonian Institution. (6)The collections, exhibits, historical narrative materials, and museum programming of the women’s history museum should be inclusive, comprehensive, and innovative. Such collections, exhibits, materials, and programming should present the diverse range of experiences and viewpoints of all women in the United States, reflecting upon the things that set women apart from one another while also highlighting the experiences that many of these women share.
103.Establishment of museum
(a)EstablishmentThere is established within the Smithsonian Institution a comprehensive women’s history museum, to be named by the Board of Regents in consultation with the council established under section 104 (referred to in this Act as the Museum). (b)PurposeThe purpose of the Museum established under this section shall be to provide for—
(1)the collection and study of, and the establishment of programs relating to, women’s contributions to various fields and throughout different periods of history that have influenced the direction of the United States; (2)collaboration with other Smithsonian Institution museums and facilities, outside museums, and educational institutions; and
(3)the creation of exhibitions and programs that recognize diverse perspectives on women’s history and contributions. 104.Council (a)EstablishmentThere is established within the Smithsonian Institution a council to carry out the duties set forth under subsection (b) and other provisions of this Act (referred to in this section as the Council).
(b)Duties
(1)In generalThe Council established under this section shall— (A)make recommendations to the Board of Regents concerning the planning, design, and construction of the Museum;
(B)advise and assist the Board of Regents on all matters relating to the administration, operation, maintenance, and preservation of the Museum; (C)recommend annual operating budgets for the Museum to the Board of Regents;
(D)report annually to the Board of Regents on the acquisition, disposition, and display of objects relating to women’s art, history, and culture; and (E)adopt bylaws for the operation of the Council.
(2)Principal responsibilitiesThe Council, subject to the general policies of the Board of Regents, shall have sole authority to— (A)purchase, accept, borrow, and otherwise acquire artifacts for addition to the collections of the Museum;
(B)loan, exchange, sell, and otherwise dispose of any part of the collections of the Museum, but only if the funds generated by that disposition are used for additions to the collections of the Museum; or (C)specify criteria with respect to the use of the collections and resources of the Museum, including policies on programming, education, exhibitions, and research with respect to—
(i)the life, art, history, and culture of women; (ii)the role of women in the history of the United States; and
(iii)the contributions of women to society. (3)Other responsibilitiesThe Council, subject to the general policies of the Board of Regents, shall have authority—
(A)to provide for preservation, restoration, and maintenance of the collections of the Museum; and (B)to solicit, accept, use, and dispose of gifts, bequests, and devises of personal property for the purpose of aiding and facilitating the work of the Museum.
(4)Ensuring diversity of political viewpoints in exhibits and programsIn carrying out its duties, the Council shall ensure that the exhibits and programs of the Museum reflect, to the extent practicable, an equal representation of the diversity of the political viewpoints held by women of the United States on the events and issues relating to the history of women in the United States. (c)Composition and appointment (1)In generalThe Council shall be composed of 25 voting members as provided under paragraph (2).
(2)Voting membersThe Council shall include the following voting members: (A)One member appointed by the majority leader of the Senate.
(B)One member appointed by the minority leader of the Senate. (C)One member appointed by the Speaker of the House of Representatives.
(D)One member appointed by the minority leader of the House of Representatives.  (E)The Secretary of the Smithsonian Institution.
(F)One member of the Board of Regents, appointed by the Board of Regents. (G)Nineteen individuals appointed by the Board of Regents. In appointing members under this subparagraph, the Board of Regents should give special consideration to appointing—
(i)members of the Congressional Commission; (ii)board members of the National Women’s History Museum, a nonprofit, educational organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that was incorporated in 1996 in the District of Columbia and that is dedicated for the purpose of establishing a women’s history museum; and
(iii)scholars and representatives of organizations that are committed to the study of women’s history. (3)Initial appointmentsThe Board of Regents shall make initial appointments to the Council under paragraph (2) not later than 180 days after the date of the enactment of this Act.
(d)Terms
(1)In generalExcept as provided in this subsection, each appointed member of the Council shall be appointed for a term of 3 years. (2)Initial appointeesAs designated by the Board of Regents at the time of appointment, of the voting members first appointed under subparagraph (G) of subsection (c)(2)—
(A)7 members shall be appointed for a term of 1 year; (B)6 members shall be appointed for a term of 2 years; and
(C)6 members shall be appointed for a term of 3 years. (3)ReappointmentA member of the Council may be reappointed, except that no individual may serve on the Council for a total of more than 2 terms. For purposes of this paragraph, the number of terms an individual serves on the Council shall not include any portion of a term for which an individual is appointed to fill a vacancy under paragraph (4)(B).
(4)Vacancies
(A)In generalA vacancy on the Council— (i)shall not affect the powers of the Council; and
(ii)shall be filled in the same manner as the original appointment was made. (B)TermAny member of the Council appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall be appointed for the remainder of that term.
(e)Compensation
(1)In generalExcept as provided in paragraph (2), a member of the Council shall serve without pay. (2)Travel expensesA member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Council.
(f)ChairpersonBy a majority vote of its voting members, the Council shall elect a chairperson from its members. (g)Meetings (1)In generalThe Council shall meet at the call of the chairperson or on the written request of a majority of the voting members of the Council, but not fewer than twice each year.
(2)Initial meetingsDuring the 1-year period beginning on the date of the first meeting of the Council, the Council shall meet not fewer than 4 times for the purpose of carrying out the duties of the Council under this Act. (h)QuorumA majority of the voting members of the Council holding office shall constitute a quorum for the purpose of conducting business, but a lesser number may receive information on behalf of the Council.
105.Director and Staff of the Museum
(a)Director
(1)In generalThe Museum shall have a Director who shall be appointed by the Secretary, taking into consideration individuals recommended by the council established under section 104. (2)DutiesThe Director shall manage the Museum subject to the policies of the Board of Regents.
(b)StaffThe Secretary may appoint 2 additional employees to serve under the Director, except that such additional employees may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. (c)PayThe employees appointed by the Secretary under subsection (b) may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.
106.Educational and Liaison Programs
(a)Programs authorizedThe Director of the Museum may carry out educational and liaison programs in support of the goals of the Museum. (b)Collaboration with schoolsIn carrying out this section, the Director shall carry out educational programs in collaboration with elementary schools, secondary schools, and postsecondary schools.
107.Building
(a)Location
(1)In generalNot later than 2 years after the date of the enactment of this Act, the Board of Regents shall designate a site for the Museum. (2)Sites for considerationIn designating a site under paragraph (1), the Board of Regents shall—
(A)select a site in the District of Columbia; and  (B)include the consideration of the following sites: 
(i)The site known as the South Monument site, located on the National Mall and bordered by 14th Street Northwest, Jefferson Drive Southwest, Raoul Wallenberg Place Southwest, and Independence Ave Southwest. (ii)The Northwest United States Capitol site, bordered by 3rd Street Northwest, Constitution Avenue Northwest, 1st Street Northwest, and Pennsylvania Ave Northwest.
(3)Factors consideredIn designating a site under paragraph (1), the Board of Regents shall take into consideration each of the following factors: (A)An estimate of the costs associated with each potential site.
(B)An assessment of the suitability of the space of each potential site, including size, proximity to other buildings and transportation, and other external environmental conditions, as appropriate. (C)The recommendations of the Congressional Commission.
(4)ConsultationThe Board of Regents shall carry out its duties under this subsection in consultation with each of the following: (A)The Chair of the National Capital Planning Commission.
(B)The Director of the National Park Service. (C)The Chair of the National Capital Memorial Advisory Commission. 
(D)The Chair of the Commission on Fine Arts. (E)The Chair of the Congressional Commission.
(F)The Architect of the Capitol.  (G)The chair and ranking member of each of the following committees:
(i)The Committee on Rules and Administration of the Senate. (ii)The Committee on House Administration of the House of Representatives.
(iii)The Committee on Energy and Natural Resources of the Senate. (iv)The Committee on Natural Resources of the House of Representatives.
(v)The Committee on Transportation and Infrastructure of the House of Representatives. (vi)The Committee on Appropriations of the House of Representatives.
(vii)The Committee on Appropriations of the Senate. (5)Intent of congressIt is the intent of Congress that the Museum be located on or near the National Mall, to the maximum extent practicable, in accordance with this section.
(b)Site Under the Jurisdiction of Another Federal Agency
(1)Written notification of agreementThe Board of Regents shall not designate a site for the Museum that is under the administrative jurisdiction of another Federal agency or entity unless the head of the Federal agency or entity submits to each of the committees described in subsection (a)(4)(G) written notification stating that the head of the Federal agency or entity concurs with locating the Museum on the land or in the structure that is under the administrative jurisdiction of the Federal agency or entity.  (2)TransferAs soon as practicable after the date on which Congress receives the written notification described in paragraph (1), the head of the Federal agency or entity shall transfer to the Smithsonian Institution its administrative jurisdiction over the land or structure that has been designated as the site for the Museum.
(c)Construction of buildingThe Board of Regents, in consultation with the council established under section 104, may plan, design, and construct a building for the Museum, which shall be located at the site designated by the Board of Regents under subsection (a), in accordance with this section.  (d)Commemorative Works ActChapter 89 of title 40, United States Code, shall not apply with respect to the Museum, except that the Museum shall not be located in the Reserve (as defined in section 8902(a) of that title). 
(e)Cost SharingThe Board of Regents shall pay— (1)50 percent of the costs of carrying out this section from Federal funds; and
(2)50 percent of the costs of carrying out this section from non-Federal sources.  108.DefinitionsIn this Act, the following definitions apply:
(1)The term Board of Regents means the Board of Regents of the Smithsonian Institution. (2)The term Congressional Commission means the Commission to Study the Potential Creation of a National Women’s History Museum, established under section 3056 of the Military Construction Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3810).
(3)The term Secretary means the Secretary of the Smithsonian Institution. 109.Authorization of appropriations (a)In generalThere are authorized to be appropriated to the Smithsonian Institution to carry out this Act, including the planning, design, construction, and operation of the Museum established under section 103, such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year.
(b)AvailabilityAmounts appropriated pursuant to the authorization under this section shall remain available until expended. (c)Use of funds for fundraisingAmounts appropriated pursuant to the authorization under this section may be used to conduct fundraising in support of the Museum from private sources.
IINational Museum of the American Latino
201.National Museum of the American Latino
(a)FindingsCongress finds the following: (1)The United States is a symbol of democracy, freedom, and economic opportunity around the world, and the legacy of Latinos is deeply rooted in the very fabric of the history, democracy, freedom, and economic opportunity of the United States.
(2)There exists no national museum within the Smithsonian Institution that is devoted to the documentation and explication of Latino life, art, history, and culture. (3)The establishment of the National Museum of the American Latino will be consistent with the purposes of the Smithsonian Institution, created by Congress in 1846, for the increase and diffusion of knowledge.
(4)The National Museum of the American Latino— (A)will be the keystone for people in the United States and other Smithsonian Institution visitors to learn about Latino contributions to life, art, history, and culture in the United States at its signature location on the National Mall; and
(B)will serve as a gateway for visitors to view other Latino exhibitions, collections, and programming at other Smithsonian Institution facilities and museums throughout the United States and the territories of the United States. (b)DefinitionsIn this section:
(1)Board of RegentsThe term Board of Regents means the Board of Regents of the Smithsonian Institution. (2)Board of TrusteesThe term Board of Trustees means the Board of Trustees of the National Museum of the American Latino as established by subsection (d).
(3)DirectorThe term Director means the Director of the National Museum of the American Latino. (4)MuseumThe term Museum means the National Museum of the American Latino established by subsection (c).
(5)SecretaryThe term Secretary means the Secretary of the Smithsonian Institution. (c)Establishment of museum (1)EstablishmentThere is established within the Smithsonian Institution a museum to be known as the National Museum of the American Latino.
(2)PurposesThe purposes of the Museum are— (A)to illuminate the story of the United States for the benefit of all by featuring Latino contributions; and
(B)to provide for— (i)the collection, study, research, publication, and establishment of exhibitions and programs relating to Latino life, art, history, and culture that encompass—
(I)Latino contributions to the early history of what now encompasses the United States of America and its territories; (II)Latino contributions in the armed services from the earliest days of the American Revolution to current military activities in defense of our freedoms;
(III)Latino contributions to the freedom, well-being, and economic prosperity of all people in the United States through historical movements; (IV)entrepreneurial and charitable activities of Latinos;
(V)contributions by Latinos to— (aa)the social, natural, and physical sciences; and
(bb)art, history, and culture, including food, music, dance, film, theater, sports, and other forms of popular culture in the United States; and (ii)collaboration between the Museum, other museums and research centers of the Smithsonian Institution, and other museums and educational institutions throughout the United States and abroad, to promote the study and appreciation of Latino life, art, history, culture, and its impact on society in the United States, including collaboration concerning joint research projects, programs, exhibitions, collection management, and training of museum staff.
(d)Board of trustees
(1)EstablishmentThere is established within the Smithsonian Institution a Board of Trustees of the Museum with the duties, powers, and authority specified in this subsection. (2)Duties (A)In generalThe Board of Trustees—
(i)shall— (I)make recommendations to the Board of Regents concerning the location, planning, design, and construction of the Museum;
(II)recommend annual operating budgets for the Museum to the Board of Regents; (III)adopt bylaws for the Board of Trustees;
(IV)report annually to the Board of Regents on the acquisition, disposition, and display of Latino collections, objects and artifacts, and on other appropriate matters; and (V)advise and assist the Board of Regents on all matters relating to the administration, operation, maintenance, and preservation of the Museum, including long-term maintenance; and
(ii)may delegate the duties described in subclauses (I) through (IV) of clause (i) to the Director. (B)Principal responsibilitiesSubject to the general policies of the Board of Regents, the Board of Trustees shall have the sole authority to—
(i)purchase, accept, borrow, or otherwise acquire artifacts and other objects for addition to the collections of the Museum; (ii)loan, exchange, sell, or otherwise dispose of any part of the collections of the Museum, with the proceeds of such transactions to be used for additions to the collections of the Museum; and
(iii)specify criteria with respect to the use of the collections and resources of the Museum, including policies on programming, education, exhibitions, and research with respect to— (I)the life, art, history, culture, and other aspects of Latinos in the United States and the territories of the United States;
(II)the role of Latinos in the history of the United States from the arrival of the first explorers to the Americas to the present; (III)the contributions of Latinos to society and culture in the United States, and exploring what it means to be an American; and
(IV)sharing how values in the United States such as resiliency, optimism, and spirituality are reflected in Latino history and culture. (C)Other responsibilitiesSubject to the general policies of the Board of Regents, the Board of Trustees shall have authority to—
(i)provide for preservation, restoration, and maintenance of the collections of the Museum; and (ii)solicit, accept, use, and dispose of gifts, bequests, and devises of personal and real property for the purpose of aiding and facilitating the work of the Museum.
(D)Ensuring diversity of political viewpoints in exhibits and programsIn carrying out its duties, the Board of Trustees shall ensure that the exhibits and programs of the Museum reflect the diversity of the political viewpoints held by Latinos of the United States on the events and issues relating to the history of Latinos in the United States. (3)Composition and appointment (A)In generalThe Board of Trustees shall be composed of not more than 19 voting members as provided under subparagraph (B).
(B)Voting membersThe Board of Trustees shall include the following voting members: (i)The Secretary of the Smithsonian Institution.
(ii)The Under Secretary of Museums and Research of the Smithsonian Institution. (iii)The chair of the Smithsonian National Latino Board.
(iv)One member of the Board of Regents, appointed by the Board of Regents. (v)Two Members of Congress, one from each political party, designated by the Congressional Hispanic Caucus and the Congressional Hispanic Conference.
(vi)Thirteen individuals who shall be appointed by the Board of Regents after taking into consideration— (I)efforts to have a politically and geographically diverse representation on the Board of Trustees reflecting States and territories with significant Latino populations;
(II)individuals recommended by members of the Board of Trustees; and (III)individuals recommended by organizations and entities that are committed to the advancement of knowledge of Latino life, art, history, and culture.
(C)Initial appointmentsThe Board of Regents shall make initial appointments to the Board of Trustees under subparagraph (B) not later than 180 days after the date of enactment of this Act. (4)Terms of service (A)In generalExcept as provided in this paragraph, each appointed member of the Board of Trustees shall be appointed for a term of 3 years.
(B)Initial appointeesAs designated by the Board of Regents at the time of appointment, of the voting members first appointed under clause (vi) of paragraph (3)(B)— (i)Five members shall be appointed for a term of 1 year;
(ii)Four members shall be appointed for a term of 2 years; and (iii)Four members shall be appointed for a term of 3 years.
(C)ReappointmentA member of the Board of Trustees may be reappointed, except that no individual may serve on the Board of Trustees for a total of more than 2 full terms. For purposes of this subparagraph, the number of terms an individual serves on the Board of Trustees shall not include any portion of a term for which an individual is appointed to fill a vacancy under subparagraph (D)(ii). (D)Vacancies (i)In generalA vacancy on the Board of Trustees—
(I)shall not affect the powers of the Board of Trustees; and (II)shall be filled in the same manner as the original appointment was made.
(ii)TermAny member of the Board of Trustees appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of that term. (5)Compensation (A)In generalExcept as provided in subparagraph (B), a member of the Board of Trustees shall serve without pay.
(B)Travel expensesA member of the Board of Trustees shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Board of Trustees. (6)ChairpersonBy a majority vote of its voting members, the Board of Trustees shall elect a chairperson from its members.
(7)Meetings
(A)In generalThe Board of Trustees shall meet at the call of the chairperson or on the written request of a majority of the voting members of the Board of Trustees, but not fewer than twice each year. (B)Meeting formatRegularly scheduled meetings and special meetings may be conducted in-person, telephonically, electronically, or by any means appropriate as determined by the chairperson.
(8)QuorumA majority of the voting members of the Board of Trustees holding office shall constitute a quorum for the purpose of conducting business, but a lesser number may receive information on behalf of the Board of Trustees. (e)Director and staff of museum (1)Director (A)In generalThe Museum shall have a Director who shall be appointed by the Secretary in consultation with Board of Trustees. The Secretary may appoint an interim Director to oversee the initial activity of establishing the Museum until a permanent Director is selected.
(B)DutiesThe Director shall manage the Museum subject to the policies of the Board of Regents and the Board of Trustees. (2)StaffThe Secretary may appoint two additional employees to serve under the Director, except that such additional employees may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.
(3)PayThe employees appointed by the Secretary under paragraph (2) may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. (f)Educational and liaison programs (1)In general (A)Programs authorizedThe Director of the Museum may carry out educational and liaison programs in support of the goals of the Museum.
(B)Specific activitiesIn carrying out this subsection, the Director shall— (i)carry out educational programs relating to Latino life, art, history, and culture, including—
(I)programs using digital, electronic, and interactive technologies; and (II)programs carried out in collaboration with elementary schools, secondary schools, and postsecondary schools; and
(ii)consult with the Director of the Institute of Museum and Library Services concerning the grant programs carried out under paragraph (2). (2)Grant programs (A)In generalThe Director of the Institute of Museum and Library Services, in consultation with the Board of Trustees and the Director of the Museum, shall establish and carry out—
(i)a grant program with the purpose of improving operations, care of collections, culturally appropriate public outreach, and development of professional management at American Latino museums; (ii)a grant program with the purpose of providing internship and fellowship opportunities at American Latino museums;
(iii)a scholarship program, in partnership with Hispanic-serving institutions, minority-serving institutions, historically black colleges and universities, and other institutions of higher education, with the purpose of assisting individuals who are pursuing careers or carrying out studies in the arts, humanities, and sciences in the study of American Latino life, art, history, and culture; (iv)in cooperation with other museums, historical societies, and educational institutions, a grant program with the purpose of promoting the understanding of the Latin American diaspora in the United States; and
(v)a grant program under which an American Latino museum (including a nonprofit education organization the primary mission of which is to promote the study of the Latin American diaspora in the United States) may use funds provided under the grant to increase an endowment fund established by the museum (or organization) as of October 1, 2020, for the purposes of enhancing educational programming, and maintaining and operating traveling educational exhibits. (B)Clarification of treatment of MuseumIn this paragraph, the term American Latino museum does not include the Museum. 
(C)Authorization of appropriationsThere are authorized to be appropriated to the Institute of Museum and Library Services to carry out this paragraph— (i) $15,000,000 for fiscal year 2021; and
(ii)such sums as may be necessary for fiscal year 2022 and each succeeding fiscal year. (g)National museum of the American Latino building and support facilities (1)In General (A)Location (i)In generalNot later than 2 years after the date of enactment of this Act, the Board of Regents shall designate a site for the Museum.
(ii)Sites for considerationIn designating a site under clause (i), the Board of Regents shall— (I)select a site in the District of Columbia; and 
(II)include the consideration of the following sites:  (aa)The Arts and Industries Building of the Smithsonian Institution, located on the National Mall at 900 Jefferson Drive, Southwest, Washington, District of Columbia.
(bb)A vacant area bounded by Independence Avenue, Jefferson Drive, Raoul Wallenberg Place, and 14th Street Southwest, currently under the jurisdiction of the National Park Service. (cc)The area bounded by 3rd Street and 1st Street, Northwest and Constitution Avenue and Pennsylvania Avenue, Northwest, as measured from curb to curb, currently under the jurisdiction of the Architect of the Capitol.
(dd)The facility and grounds on the National Mall between 12th and 14th Streets, Southwest, and Jefferson Drive and Independence Avenue, Southwest, currently under the jurisdiction of the Department of Agriculture. (iii)Factors consideredIn designating a site under clause (i), the Board of Regents shall take into consideration each of the following factors:
(I)An estimate of the costs associated with each potential site. (II)An assessment of the suitability of the space of each potential site, including size, proximity to other buildings and transportation, and other external environmental conditions, as appropriate.
(III)The recommendations of the Commission referred to in subsection (h). (iv)ConsultationThe Board of Regents shall carry out its duties under this subparagraph in consultation with the following:
(I)The Chair of the National Capital Planning Commission. (II)The Director of the National Park Service.
(III)The Chair of the National Capital Memorial Advisory Commission.  (IV)The Chair of the Commission of Fine Arts.
(V)The Chair and Vice Chair of the Commission referred to in subsection (h). (VI)The Chair of the Building and Site Subcommittee of the Commission referred to in subsection (h).
(VII)The Architect of the Capitol.  (VIII)The Chair and ranking minority member of each of the following committees:
(aa)The Committee on Rules and Administration of the Senate. (bb)The Committee on House Administration of the House of Representatives.
(cc)The Committee on Energy and Natural Resources of the Senate. (dd)The Committee on Natural Resources of the House of Representatives. 
(ee)The Committee on Transportation and Infrastructure of the House of Representatives. (ff)The Committee on Appropriations of the House of Representatives.
(gg)The Committee on Appropriations of the Senate. (v)Intent of congressIt is the intent of Congress that the Museum be located on or near the National Mall, to the maximum extent practicable, in accordance with this subsection. 
(B)Size of buildingThe building constructed or modified to serve as the Museum shall occupy no less than the recommended square footage set forth in the report submitted by the Commission to Study the Potential Creation of a National Museum of the American Latino established under section 333 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 784). (C)Construction of buildingThe Board of Regents, in consultation with the Board of Trustees and other appropriate Federal and local agencies is authorized to prepare plans, design, and construct a building or modify an existing building for the Museum, which shall be located at the site selected by the Board of Regents, in accordance with this subsection.
(2)Site Under the Jurisdiction of Another Federal Agency
(A)In generalThe Board of Regents shall not designate a site for the Museum that is under the administrative jurisdiction of another Federal agency or entity unless the head of the Federal agency or entity submits to each of the committees described in paragraph (1)(A)(iv)(VIII) written notification stating that the head of the Federal agency or entity concurs with locating the Museum on the land or in the structure that is under the administrative jurisdiction of the Federal agency or entity.  (B)TransferAs soon as practicable after the date on which the committees receive the written notification described in subparagraph (A), the head of the Federal agency or entity shall transfer to the Smithsonian Institution administrative jurisdiction over the land or structure that has been designated as the site for the Museum. 
(3)Cost sharingThe Board of Regents shall pay— (A)50 percent of the costs of carrying out this subsection from Federal funds; and
(B)50 percent of the costs of carrying out this subsection from non-Federal sources. (4)Commemorative Works ActChapter 89 of title 40, United States Code, shall not apply with respect to the Museum, except that the Museum shall not be located in the Reserve (as defined in section 8902(a) of that title). 
(5)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subsection.  (h)Consideration of recommendations of CommissionIn carrying out their duties under this section, the Board of Trustees and the Board of Regents shall take into consideration the reports and plans submitted by the Commission to Study the Potential Creation of a National Museum of the American Latino established under section 333 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 784).
(i)Congressional Budget Act complianceAuthority under this section to enter into contracts or to make payments shall be effective in any fiscal year only to the extent provided in advance in an appropriations Act. (j)Authorization of appropriations (1)In generalThere are authorized to be appropriated to the Smithsonian Institution to carry out this section, other than subsections (f)(2) and (g)—
(A) $20,000,000 for fiscal year 2021; and (B)such sums as are necessary for each fiscal year thereafter.
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) shall remain available until expended. (3)Use of funds for fundraisingAmounts appropriated pursuant to the authorization under this subsection may be used to conduct fundraising in support of the Museum from private sources.
UHOMELAND SECURITY AND GOVERNMENTAL AFFAIRS PROVISIONS
IAI in Government Act of 2020
101.Short titleThis title may be cited as the AI in Government Act of 2020. 102.DefinitionsIn this Act—
(1)the term Administrator means the Administrator of General Services; (2)the term agency has the meaning given the term in section 3502 of title 44, United States Code;
(3)the term AI CoE means the AI Center of Excellence described in section 103; (4)the term artificial intelligence has the meaning given the term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note);
(5)the term Director means the Director of the Office of Management and Budget; (6)the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and
(7)the term nonprofit organization means an organization described in section 501(c)(3)of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code. 103.AI Center of Excellence (a)In generalThere is created within the General Services Administration a program to be known as the AI Center of Excellence, which shall—
(1)facilitate the adoption of artificial intelligence technologies in the Federal Government; (2)improve cohesion and competency in the adoption and use of artificial intelligence within the Federal Government; and
(3)carry out paragraphs (1) and (2) for the purposes of benefitting the public and enhancing the productivity and efficiency of Federal Government operations. (b)DutiesThe duties of the AI CoE shall include—
(1)regularly convening individuals from agencies, industry, Federal laboratories, nonprofit organizations, institutions of higher education, and other entities to discuss recent developments in artificial intelligence, including the dissemination of information regarding programs, pilots, and other initiatives at agencies, as well as recent trends and relevant information on the understanding, adoption, and use of artificial intelligence; (2)collecting, aggregating, and publishing on a publicly available website information regarding programs, pilots, and other initiatives led by other agencies and any other information determined appropriate by the Administrator;
(3)advising the Administrator, the Director, and agencies on the acquisition and use of artificial intelligence through technical insight and expertise, as needed; (4)assist agencies in applying Federal policies regarding the management and use of data in applications of artificial intelligence;
(5)consulting with agencies, including the Department of Defense, the Department of Commerce, the Department of Energy, the Department of Homeland Security, the Office of Management and Budget, the Office of the Director of National Intelligence, and the National Science Foundation, that operate programs, create standards and guidelines, or otherwise fund internal projects or coordinate between the public and private sectors relating to artificial intelligence; (6)advising the Director on developing policy related to the use of artificial intelligence by agencies; and
(7)advising the Director of the Office of Science and Technology Policy on developing policy related to research and national investment in artificial intelligence. (c)Staff (1)In generalThe Administrator shall provide necessary staff, resources, and administrative support for the AI CoE.
(2)Shared staffTo the maximum extent practicable, the Administrator shall meet the requirements described under paragraph (1) by using staff of the General Services Administration, including those from other agency centers of excellence, and detailees, on a reimbursable or nonreimbursable basis, from other agencies. (3)FellowsThe Administrator may, to the maximum extent practicable, appoint fellows to participate in the AI CoE from nonprofit organizations, think tanks, institutions of higher education, and industry.
(d)SunsetThis section shall cease to be effective on the date that is 5 years after the date of enactment of this Act. 104.Guidance for agency use of artificial intelligence (a)GuidanceNot later than 270 days after the date of enactment of this Act, the Director, in coordination with the Director of the Office of Science and Technology Policy in consultation with the Administrator and any other relevant agencies and key stakeholders as determined by the Director, shall issue a memorandum to the head of each agency that shall—
(1)inform the development of policies regarding Federal acquisition and use by agencies regarding technologies that are empowered or enabled by artificial intelligence, including an identification of the responsibilities of agency officials managing the use of such technology; (2)recommend approaches to remove barriers for use by agencies of artificial intelligence technologies in order to promote the innovative application of those technologies while protecting civil liberties, civil rights, and economic and national security;
(3)identify best practices for identifying, assessing, and mitigating any discriminatory impact or bias on the basis of any classification protected under Federal nondiscrimination laws, or any unintended consequence of the use of artificial intelligence, including policies to identify data used to train artificial intelligence algorithms as well as the data analyzed by artificial intelligence used by the agencies; and (4)provide a template of the required contents of the agency plans described in subsection (c).
(b)Public commentTo help ensure public trust in the applications of artificial intelligence technologies, the Director shall issue a draft version of the memorandum required under subsection (a) for public comment not later than 180 days after date of enactment of this Act. (c)PlansNot later than 180 days after the date on which the Director issues the memorandum required under subsection (a) or an update to the memorandum required under subsection (d), the head of each agency shall submit to the Director and post on a publicly available page on the website of the agency—
(1)a plan to achieve consistency with the memorandum; or (2)a written determination that the agency does not use and does not anticipate using artificial intelligence.
(d)UpdatesNot later than 2 years after the date on which the Director issues the memorandum required under subsection (a), and every 2 years thereafter for 10 years, the Director shall issue updates to the memorandum. 105.Update of occupational series for artificial intelligence (a)In generalNot later than 18 months after the date of enactment of this Act, and in accordance with chapter 51 of title 5, United States Code, the Director of the Office of Personnel Management shall—
(1)identify key skills and competencies needed for positions related to artificial intelligence; (2)establish an occupational series, or update and improve an existing occupational job series, to include positions the primary duties of which relate to artificial intelligence;
(3)to the extent appropriate, establish an estimate of the number of Federal employees in positions related to artificial intelligence, by each agency; and (4)using the estimate established in paragraph (3), prepare a 2-year and 5-year forecast of the number of Federal employees in positions related to artificial intelligence that each agency will need to employ.
(b)PlanNot later than 120 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a comprehensive plan with a timeline to complete requirements described in subsection (a). IIDHS Overseas Personnel Enhancement Act of 2019 201.Short titleThis title may be cited as the DHS Overseas Personnel Enhancement Act of 2019.
202.Overseas personnel briefing
(a)In generalNot later than 90 days after submission of the comprehensive 3-year strategy required under section 1910 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) and annually thereafter, the Secretary shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding Department personnel with primary duties that take place outside of the United States. (b)RequirementsThe briefings required under subsection (a) shall include the following:
(1)A detailed summary of, and deployment schedule for, each type of personnel position with primary duties that take place outside of the United States and how each such position contributes to the Department's mission. (2)Information related to how the geographic and regional placement of such positions contributes to the Department's mission.
(3)Information related to any risk mitigation plans for each geographic and regional placement, including to address counter-intelligence risks. (4)Information regarding the costs of deploying or maintaining personnel at each geographic and regional placement, including information on any cost-sharing agreement with foreign partners to cover a portion or all the costs relating to such deployment or maintenance.
(5)Information on guidance and practices to guard against counter-espionage and counter-intelligence threats, including cyber threats, associated with Department personnel. (6)Information regarding trends in foreign efforts to influence such personnel while deployed overseas to contribute to the Department's mission.
(7)Information related to the position-specific training received by such personnel before and during placement at a foreign location. (8)Challenges that may impede the communication of counterterrorism information between Department personnel at foreign locations and Department entities in the United States, including technical, resource, and administrative challenges.
(9)The status of efforts to implement the strategy referred to in subsection (a). (10)The status of efforts (beginning with the second briefing required under this section) to implement the enhancement plan under section 203.
203.Overseas personnel enhancement plan
(a)In generalNot later than 90 days after the first briefing required under section 202, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan to enhance the effectiveness of Department personnel at foreign locations. (b)Plan requirementsThe plan required under subsection (a) shall include proposals to—
(1)improve efforts of Department personnel at foreign locations, as necessary, for purposes of providing foreign partner capacity development and furthering the Department's mission; (2)as appropriate, redeploy Department personnel to respond to changing threats to the United States, consistent with the limits on the resources of the Department;
(3)enhance collaboration among Department personnel at foreign locations, other Federal personnel at foreign locations, and foreign partners; (4)improve the communication of information between Department personnel at foreign locations and Department entities in the United States, including to address technical, resource, and administrative challenges; and
(5)maintain practices to guard against counter-espionage threats associated with Department personnel. 204.TerminationThe briefing requirement under section 202 shall terminate on the date that is 4 years after the submission of the strategy referred to in subsection (a) of such section.
205.DefinitionsIn this Act— (1)the term Department means the Department of Homeland Security; and
(2)the term Secretary means the Secretary of Homeland Security. IIISynthetic Opioid Exposure Prevention and Training Act 301.Short titleThis title may be cited as the Synthetic Opioid Exposure Prevention and Training Act.
302.Protection against potential synthetic opioid exposure within U.S. Customs and Border Protection
(a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by inserting after section 415 the following new section:  416.Protection against potential synthetic opioid exposure (a)In generalThe Commissioner of U.S. Customs and Border Protection shall issue a policy that specifies effective protocols and procedures for the safe handling of potential synthetic opioids, including fentanyl, by U.S. Customs and Border Protection officers, agents, other personnel, and canines, and to reduce the risk of injury or death resulting from accidental exposure and enhance post-exposure management.
(b)Training
(1)In generalTogether with the issuance of the policy described in subsection (a), the Commissioner of U.S. Customs and Border Protection shall require mandatory and recurrent training on the following: (A)The potential risk of opioid exposure and safe handling procedures for potential synthetic opioids, including precautionary measures such as the use of personal protective equipment during such handling.
(B)How to access and administer opioid receptor antagonists, including naloxone, post-exposure to potential synthetic opioids. (2)IntegrationThe training described in paragraph (1) may be integrated into existing training under section 411(l) for U.S. Customs and Border Protection officers, agents, and other personnel.
(c)Personal protective equipment and opioid receptor antagonistsTogether with the issuance of the policy described in subsection (a), the Commissioner of U.S. Customs and Border Protection shall ensure the availability of personal protective equipment and opioid receptor antagonists, including naloxone, to all U.S. Customs and Border Protection officers, agents, other personnel, and canines at risk of accidental exposure to synthetic opioids. (d)OversightTo ensure effectiveness of the policy described in subsection (a)—
(1)the Commissioner of U.S. Customs and Border Protection shall regularly monitor the efficacy of the implementation of such policy and adjust protocols and procedures, as necessary; and (2)the Inspector General of the Department shall audit compliance with the requirements of this section not less than once during the 3-year period after the date of the enactment of this section..
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 415 the following new item:   Sec. 416. Protection against potential synthetic opioid exposure.. IVConstruction Consensus Procurement Improvement Act of 2020 401.Short titleThis title may be cited as the Construction Consensus Procurement Improvement Act of 2020.
402.Prohibition on use of a reverse auction for the award of a contract for design and construction services
(a)FindingCongress finds that, in contrast to a traditional auction in which the buyers bid up the price, sellers bid down the price in a reverse auction. (b)ProhibitionNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be amended to prohibit the use of reverse auctions for awarding contracts for design and construction services.
(c)DefinitionsIn this section: (1)The term design and construction services means—
(A)site planning and landscape design; (B)architectural and engineering services (as defined in section 1102 of title 40, United States Code);
(C)interior design; (D)performance of substantial construction work for facility, infrastructure, and environmental restoration projects;
(E)delivery and supply of construction materials to construction sites; or (F)construction or substantial alteration of public buildings or public works.
(2)The term reverse auction means, with respect to any procurement by an executive agency— (A)a real-time auction conducted through an electronic medium among 2 or more offerors who compete by submitting bids for a supply or service contract, or a delivery order, task order, or purchase order under the contract, with the ability to submit revised lower bids at any time before the closing of the auction; and
(B)the award of the contract, delivery order, task order, or purchase order to the offeror is solely based on the price obtained through the auction process. VOversight.gov 501.Establishment and maintenance of Oversight.gov; authorization of funds (a)In generalSection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:

(e)Oversight.gov
(1)DefinitionIn this subsection, the term Office of Inspector General means the Office of— (A)an Inspector General described in subparagraph (A), (B), or (I) of subsection (b)(1); 
(B)the Special Inspector General for Afghanistan Reconstruction established under section 1229 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 379);  (C)the Special Inspector General for the Troubled Asset Relief Plan established under section 121 of title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231); and
(D)the Special Inspector General for Pandemic Recovery established under section 4018 of the CARES Act (15 U.S.C. 9053). (2)EstablishmentThe Council shall establish and maintain a website entitled oversight.gov—
(A)to consolidate all public reports from each Office of Inspector General to improve the access of the public to any audit report, inspection report, or evaluation report (or portion of any such report) made by an Office of Inspector General; and (B)that shall include any additional resources, information, and enhancements as the Council determines are necessary or desirable.
(3)Participation of offices of inspectors generalEach Office of Inspector General that publishes an audit report, inspection report, or evaluation report (or portion of any such report) on the website of the Office of Inspector General shall, or in the case of the office of an Inspector General described in subparagraph (I) of subsection (b)(1) may, contemporaneously publish the report or portion thereof on oversight.gov in a manner prescribed by the Council.. (b)Authorization of appropriationsFor the purposes of carrying out the mission of the Council of the Inspectors General on Integrity and Efficiency under section 11 of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by subsection (a), there are authorized to be appropriated into the revolving fund described in subsection (c)(3)(B) of such section $3,500,000 for fiscal year 2021, to remain available until expended, to carry out the duties and functions of the Council.
(c)Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 30 days after the date of receipt by the Council of the Inspectors General on Integrity and Efficiency of an appropriation for the implementation of this Act. VICounter Threats Advisory Board Act of 2019 601.Short titleThis title may be cited as the Counter Threats Advisory Board Act of 2019.
602.Department of homeland security counter threats advisory board
(a)In GeneralSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by inserting after section 210E the following:  210F.Departmental coordination on counter threats (a)EstablishmentThere is authorized in the Department, for a period of 2 years beginning after the date of enactment of this section, a Counter Threats Advisory Board (in this section referred to as the Board) which shall—
(1)be composed of senior representatives of departmental operational components and headquarters elements; and (2)coordinate departmental intelligence activities and policy and information related to the mission and functions of the Department that counter threats.
(b)CharterThere shall be a charter to govern the structure and mission of the Board, which shall— (1)direct the Board to focus on the current threat environment and the importance of aligning departmental activities to counter threats under the guidance of the Secretary; and
(2)be reviewed and updated as appropriate. (c)Members (1)In generalThe Board shall be composed of senior representatives of departmental operational components and headquarters elements.
(2)ChairThe Under Secretary for Intelligence and Analysis shall serve as the Chair of the Board. (3)MembersThe Secretary shall appoint additional members of the Board from among the following:
(A)The Transportation Security Administration. (B)U.S. Customs and Border Protection.
(C)U.S. Immigration and Customs Enforcement. (D)The Federal Emergency Management Agency.
(E)The Coast Guard. (F)U.S. Citizenship and Immigration Services.
(G)The United States Secret Service. (H)The Cybersecurity and Infrastructure Security Agency.
(I)The Office of Operations Coordination. (J)The Office of the General Counsel.
(K)The Office of Intelligence and Analysis. (L)The Office of Strategy, Policy, and Plans.
(M)The Science and Technology Directorate. (N)The Office for State and Local Law Enforcement.
(O)The Privacy Office. (P)The Office for Civil Rights and Civil Liberties.
(Q)Other departmental offices and programs as determined appropriate by the Secretary. (d)MeetingsThe Board shall—
(1)meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners; and (2)make recommendations to the Secretary.
(e)Terrorism alertsThe Board shall advise the Secretary on the issuance of terrorism alerts under section 203. (f)Prohibition on additional fundsNo additional funds are authorized to carry out this section..
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 210E the following:   Sec. 210F. Departmental coordination on counter threats.. (c)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Chair of the Counter Threats Advisory Board established under section 210F of the Homeland Security Act of 2002, as added by subsection (a), shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the status and activities of the Counter Threats Advisory Board.
(d)NoticeThe Secretary of Homeland Security shall provide written notification to and brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on any changes to or introductions of new mechanisms to coordinate threats across the Department of Homeland Security. VIIDHS Countering Unmanned Aircraft Systems Coordinator Act 701.DHS Countering Unmanned Aircraft Systems Coordinator Act (a)Short titleThis title may be cited as the DHS Countering Unmanned Aircraft Systems Coordinator Act.
(b)Countering Unmanned Aircraft Systems Coordinator
(1)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:  321.Countering Unmanned Aircraft Systems Coordinator (a)Coordinator (1)In generalThe Secretary shall designate an individual in a Senior Executive Service position (as defined in section 3132 of title 5, United States Code) of the Department within the Office of Strategy, Policy, and Plans as the Countering Unmanned Aircraft Systems Coordinator (in this section referred to as the Coordinator) and provide appropriate staff to carry out the responsibilities of the Coordinator.
(2)ResponsibilitiesThe Coordinator shall— (A)oversee and coordinate with relevant Department offices and components, including the Office of Civil Rights and Civil Liberties and the Privacy Office, on the development of guidance and regulations to counter threats associated with unmanned aircraft systems (in this section referred to as UAS) as described in section 210G;
(B)promote research and development of counter UAS technologies in coordination within the Science and Technology Directorate; (C)coordinate with the relevant components and offices of the Department, including the Office of Intelligence and Analysis, to ensure the sharing of information, guidance, and intelligence relating to countering UAS threats, counter UAS threat assessments, and counter UAS technology, including the retention of UAS and counter UAS incidents within the Department;
(D)serve as the Department liaison, in coordination with relevant components and offices of the Department, to the Department of Defense, Federal, State, local, and Tribal law enforcement entities, and the private sector regarding the activities of the Department relating to countering UAS; (E)maintain the information required under section 210G(g)(3); and
(F)carry out other related counter UAS authorities and activities under section 210G, as directed by the Secretary. (b)Coordination with applicable Federal lawsThe Coordinator shall, in addition to other assigned duties, coordinate with relevant Department components and offices to ensure testing, evaluation, or deployment of a system used to identify, assess, or defeat a UAS is carried out in accordance with applicable Federal laws.
(c)Coordination with private sectorThe Coordinator shall, among other assigned duties, working with the Office of Partnership and Engagement and other relevant Department offices and components, or other Federal agencies, as appropriate, serve as the principal Department official responsible for sharing to the private sector information regarding counter UAS technology, particularly information regarding instances in which counter UAS technology may impact lawful private sector services or systems.. (2)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 320 the following:


Sec. 321. Countering Unmanned Aircraft Systems Coordinator..
VIIIWhistleblower Protection
801.Protection against reprisal for Federal subgrantee employeesSection 4712 of title 41, United States Code, is amended— (1)in subsection (a)(2)(G), by striking or grantee and inserting grantee, or subgrantee;
(2)in subsection (a)(3)(A), by striking contractor, subcontractor, or grantee and inserting contractor, subcontractor, grantee, or subgrantee;  (3)in subsection (b)(1), by striking contractor or grantee and inserting contractor, subcontractor, grantee, or subgrantee;
(4)in subsection (c), by striking contractor or grantee each place it appears and inserting contractor, subcontractor, grantee, or subgrantee;  (5)in subsection (d), by striking and grantees and inserting grantees, and subgrantees; and
(6)in subsection (f), by striking or grantee each place it appears and inserting grantee, or subgrantee. IXDOTGOV Act of 2020 901.Short titleThis title may be cited as the DOTGOV Online Trust in Government Act of 2020 or the DOTGOV Act of 2020.
902.FindingsCongress finds that— (1)the .gov internet domain reflects the work of United States innovators in inventing the internet and the role that the Federal Government played in guiding the development and success of the early internet;
(2)the .gov internet domain is a unique resource of the United States that reflects the history of innovation and global leadership of the United States; (3)when online public services and official communications from any level and branch of government use the .gov internet domain, they are easily recognized as official and difficult to impersonate;
(4)the citizens of the United States deserve online public services that are safe, recognizable, and trustworthy; (5)the .gov internet domain should be available at no cost or a negligible cost to any Federal, State, local, or territorial government-operated or publicly controlled entity, including any Tribal government recognized by the Federal Government or a State government, for use in their official services, operations, and communications;
(6)the .gov internet domain provides a critical service to those Federal, State, local, Tribal, and territorial governments; and (7)the .gov internet domain should be operated transparently and in the spirit of public accessibility, privacy, and security.
903.DefinitionsIn this Act— (1)the term Administrator means the Administrator of General Services;
(2)the term agency has the meaning given the term in section 3502 of title 44, United States Code; (3)the term Director means the Director of the Cybersecurity and Infrastructure Security Agency;
(4)the term online service means any internet-facing service, including a website, email, a virtual private network, or a custom application; and (5)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.
904.Duties of Department of Homeland Security
(a)PurposeThe purpose of the .gov internet domain program is to— (1)legitimize and enhance public trust in government entities and their online services;
(2)facilitate trusted electronic communication and connections to and from government entities; (3)provide simple and secure registration of .gov internet domains;
(4)improve the security of the services hosted within these .gov internet domains, and of the .gov namespace in general; and (5)enable the discoverability of government services to the public and to domain registrants.
(b)Duties and authorities relating to the .gov internet domain
(1)In generalSubtitle A of title XXII of the Homeland Security Act (6 U.S.C. 651 et seq.) is amended— (A)in section 2202(c) (6 U.S.C. 652(c))—
(i)in paragraph (10), by striking and at the end; (ii)by redesignating paragraph (11) as paragraph (12); and
(iii)by inserting after paragraph (10) the following:  (11)carry out the duties and authorities relating to the .gov internet domain, as described in section 2215; and; and
(B)by adding at the end the following:  2215.Duties and authorities relating to .gov internet domain (a)DefinitionIn this section, the term agency has the meaning given the term in section 3502 of title 44, United States Code.
(b)Availability of .gov internet domainThe Director shall make .gov internet domain name registration services, as well as any supporting services described in subsection (e), generally available— (1)to any Federal, State, local, or territorial government entity, or other publicly controlled entity, including any Tribal government recognized by the Federal Government or a State government, that complies with the requirements for registration developed by the Director as described in subsection (c);
(2)without conditioning registration on the sharing of any information with the Director or any other Federal entity, other than the information required to meet the requirements described in subsection (c); and (3)without conditioning registration on participation in any separate service offered by the Director or any other Federal entity.
(c)RequirementsThe Director, with the approval of the Director of the Office of Management and Budget for agency .gov internet domain requirements and in consultation with the Director of the Office of Management and Budget for .gov internet domain requirements for entities that are not agencies, shall establish and publish on a publicly available website requirements for the registration and operation of .gov internet domains sufficient to— (1)minimize the risk of .gov internet domains whose names could mislead or confuse users;
(2)establish that .gov internet domains may not be used for commercial or political campaign purposes; (3)ensure that domains are registered and maintained only by authorized individuals; and
(4)limit the sharing or use of any information obtained through the administration of the .gov internet domain with any other Department component or any other agency for any purpose other than the administration of the .gov internet domain, the services described in subsection (e), and the requirements for establishing a .gov inventory described in subsection (h). (d)Executive branch (1)In generalThe Director of the Office of Management and Budget shall establish applicable processes and guidelines for the registration and acceptable use of .gov internet domains by agencies.
(2)Approval requiredThe Director shall obtain the approval of the Director of the Office of Management and Budget before registering a .gov internet domain name for an agency. (3)ComplianceEach agency shall ensure that any website or digital service of the agency that uses a .gov internet domain is in compliance with the 21st Century IDEA Act (44 U.S.C. 3501 note) and implementation guidance issued pursuant to that Act. 
(e)Supporting services
(1)In generalThe Director may provide services to the entities described in subsection (b)(1) specifically intended to support the security, privacy, reliability, accessibility, and speed of registered .gov internet domains. (2)Rule of constructionNothing in paragraph (1) shall be construed to—
(A)limit other authorities of the Director to provide services or technical assistance to an entity described in subsection (b)(1); or (B)establish new authority for services other than those the purpose of which expressly supports the operation of .gov internet domains and the needs of .gov internet domain registrants.
(f)Fees
(1)In generalThe Director may provide any service relating to the availability of the .gov internet domain program, including .gov internet domain name registration services described in subsection (b) and supporting services described in subsection (e), to entities described in subsection (b)(1) with or without reimbursement, including variable pricing. (2)LimitationThe total fees collected for new .gov internet domain registrants or annual renewals of .gov internet domains shall not exceed the direct operational expenses of improving, maintaining, and operating the .gov internet domain, .gov internet domain services, and .gov internet domain supporting services.
(g)ConsultationThe Director shall consult with the Director of the Office of Management and Budget, the Administrator of General Services, other civilian Federal agencies as appropriate, and entities representing State, local, Tribal, or territorial governments in developing the strategic direction of the .gov internet domain and in establishing requirements under subsection (c), in particular on matters of privacy, accessibility, transparency, and technology modernization. (h).gov inventory (1)In generalThe Director shall, on a continuous basis—
(A)inventory all hostnames and services in active use within the .gov internet domain; and (B)provide the data described in subparagraph (A) to domain registrants at no cost.
(2)RequirementsIn carrying out paragraph (1)— (A)data may be collected through analysis of public and non-public sources, including commercial data sets;
(B)the Director shall share with Federal and non-Federal domain registrants all unique hostnames and services discovered within the zone of their registered domain; (C)the Director shall share any data or information collected or used in the management of the .gov internet domain name registration services relating to Federal executive branch registrants with the Director of the Office of Management and Budget for the purpose of fulfilling the duties of the Director of the Office of Management and Budget under section 3553 of title 44, United States Code;
(D)the Director shall publish on a publicly available website discovered hostnames that describe publicly accessible agency websites, to the extent consistent with the security of Federal information systems but with the presumption of disclosure; (E)the Director may publish on a publicly available website any analysis conducted and data collected relating to compliance with Federal mandates and industry best practices, to the extent consistent with the security of Federal information systems but with the presumption of disclosure; and
(F)the Director shall— (i)collect information on the use of non-.gov internet domain suffixes by agencies for their official online services;
(ii)collect information on the use of non-.gov internet domain suffixes by State, local, Tribal, and territorial governments; and (iii)publish the information collected under clause (i) on a publicly available website to the extent consistent with the security of the Federal information systems, but with the presumption of disclosure.
(3)National security coordination
(A)In generalIn carrying out this subsection, the Director shall inventory, collect, and publish hostnames and services in a manner consistent with the protection of national security information. (B)LimitationThe Director may not inventory, collect, or publish hostnames or services under this subsection if the Director, in coordination with other heads of agencies, as appropriate, determines that the collection or publication would—
(i)disrupt a law enforcement investigation; (ii)endanger national security or intelligence activities;
(iii)impede national defense activities or military operations; or (iv)hamper security remediation actions.
(4)StrategyNot later than 180 days after the date of enactment of this section, the Director shall develop and submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Rules and Administration of the Senate and the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on House Administration of the House of Representatives a strategy to utilize the information collected under this subsection for countering malicious cyber activity.. (2)Additional duties (A)Outreach strategyNot later than 1 year after the date of enactment of this Act, the Director, in consultation with the Administrator and entities representing State, local, Tribal, or territorial governments, shall develop and submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Rules and Administration of the Senate and the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on House Administration of the House of Representatives an outreach strategy to local, Tribal, and territorial governments and other publicly controlled entities as determined by the Director to inform and support migration to the .gov internet domain, which shall include—
(i)stakeholder engagement plans; and (ii)information on how migrating information technology systems to the .gov internet domain is beneficial to that entity, including benefits relating to cybersecurity and the supporting services offered by the Federal Government.
(B)Reference guideNot later than 1 year after the date of enactment of this Act, the Director, in consultation with the Administrator and entities representing State, local, Tribal, or territorial governments, shall develop and publish on a publicly available website a reference guide for migrating online services to the .gov internet domain, which shall include— (i)process and technical information on how to carry out a migration of common categories of online services, such as web and email services;
(ii)best practices for cybersecurity pertaining to registration and operation of a .gov internet domain; and (iii)references to contract vehicles and other private sector resources vetted by the Director that may assist in performing the migration.
(C)Security enhancement planNot later than 1 year after the date of enactment of this Act, the Director shall develop and submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Rules and Administration of the Senate and the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on House Administration of the House of Representatives a .gov internet domain security enhancement strategy and implementation plan on how to improve the cybersecurity benefits of the .gov internet domain during the 5-year period following the date of enactment of this Act, which shall include— (i)a modernization plan for the information systems that support operation of the .gov top-level internet domain, such as the registrar portal, and how these information systems will remain current with evolving security trends;
(ii)a modernization plan for the structure of the .gov program and any supporting contracts, and how the program and contracts can remain flexible over time so as to take advantage of emerging technology and cybersecurity developments; and (iii)an outline of specific security enhancements the .gov program intends to provide to users during that 5-year period.
(3)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–196; 116 Stat. 2135) is amended by inserting after the item relating to section 2214 the following:   Sec. 2215. Duties and authorities relating to .gov internet domain.. (c)Homeland security grantsSection 2008(a) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)) is amended—
(1)in paragraph (13), by striking and at the end; (2)by redesignating paragraph (14) as paragraph (15); and
(3)by inserting after paragraph (13) the following:  (14)migrating any online service (as defined in section 3 of the DOTGOV Online Trust in Government Act of 2020) to the .gov internet domain; and.
905.ReportNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter for 4 years, the Director shall submit a report to or conduct a detailed briefing for the Committee on Homeland Security and Governmental Affairs and the Committee on Rules and Administration of the Senate and the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on House Administration of the House of Representatives on the status of— (1)the outreach strategy described in section 904(b)(2)(A);
(2)the security enhancement strategy and implementation plan described in section 904(b)(2)(C); (3)the inventory described in 2215(f) of the Homeland Security Act of 2002, as added by section 904(b) of this Act; 
(4)the supporting services described in section 2215(c)(1) of the Homeland Security Act of 2002, as added by section 904(b) of this Act; and (5)the development, assessment, and determination of the amount of any fees imposed on new .gov internet domain registrants or annual renewals of .gov internet domains in accordance with section 2215(d) of the Homeland Security Act of 2002, as added by section 904(b) of this Act.
906.Research and developmentNot later than 1 year after the date of enactment of this Act, the Under Secretary for Science and Technology of the Department shall conduct a study and submit to the Director a report on mechanisms for improving the cybersecurity benefits of the .gov internet domain, including— (1)how information systems support operation of the .gov top-level internet domain, such as the registrar portal, and how these information systems can remain current with evolving security trends;
(2)how the structure of the .gov internet domain program can take advantage of emerging technology and cybersecurity developments; and (3)additional mechanisms to improve the cybersecurity of the .gov internet domain. 
907.Transition
(a)There shall be transferred to the Director the .gov internet domain program, as operated by the General Services Administration under title 41, Code of Federal Regulations, on the date on which the Director begins operational administration of the .gov internet domain program, in accordance with subsection (c). (b)Not later than 30 days after the date of enactment of this Act, the Director shall submit a plan for the operational and contractual transition of the .gov internet domain program to the Committee on Homeland Security and Governmental Affairs and the Committee on Rules and Administration of the Senate and the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on House Administration of the House of Representatives.
(c)Not later than 120 days after the date of enactment of this Act, the Director shall begin operationally administering the .gov internet domain program, and shall publish on a publicly available website the requirements for domain registrants as described in section 2215(b) of the Homeland Security Act of 2002, as added by section 904(b) of this Act. (d)On the date on which the Director begins operational administration of the .gov internet domain program, in accordance with subsection (c), the Administrator shall rescind the requirements in part 102–173 of title 41, Code of Federal Regulations.
(e)During the 5-year period beginning on the date of enactment of this Act, any fee charged to entities that are not agencies for new .gov internet domain registrants or annual renewals of .gov internet domains shall be not more than the amount of the fee charged for such registration or renewal as of October 1, 2019.  XREAL ID Modernization Act 1001.REAL ID Modernization (a)Short titleThis title may be cited as the REAL ID Modernization Act.
(b)REAL ID Act amendments
(1)DefinitionsSection 201 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended— (A)in paragraph (1)—
(i)by striking The term driver’s license means and inserting the following: “The term ‘driver’s license’—  (A)means; and
(ii)by striking Code. and inserting the following: “Code; and  (B)includes driver’s licenses stored or accessed via electronic means, such as mobile or digital driver’s licenses, which have been issued in accordance with regulations prescribed by the Secretary.; and
(B)in paragraph (2)— (i)by striking The term identification card means and inserting the following: “The term ‘identification card’—

(A)means; and (ii)by striking State. and inserting the following: “State; and

(B)includes identification cards stored or accessed via electronic means, such as mobile or digital identification cards, which have been issued in accordance with regulations prescribed by the Secretary.. (2)Minimum requirements for Federal recognitionSection 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended—
(A)in the section heading, by striking document;  (B)in subsection (a)—
(i)in paragraph (2), by striking , in consultation with the Secretary of Transportation,; and (ii)by adding at the end the following: 

(3)LimitationThe presentation of digital information from a mobile or digital driver’s license or identification card to an official of a Federal agency for an official purpose may not be construed to grant consent for such Federal agency to seize the electronic device on which the license or card is stored or to examine any other information contained on such device.; (C)in subsection (b)—
(i)in the subsection heading, by striking document and inserting driver’s license and identification card; (ii)in the matter preceding paragraph (1), by inserting , or as part of, after features on;
(iii)in paragraph (5), by inserting , which may be the photograph taken by the State at the time the person applies for a driver’s license or identification card or may be a digital photograph of the person that is already on file with the State before the period at the end;  (iv)in paragraph (6), by striking principle and inserting principal; and
(v)in paragraph (8)— (I)by striking Physical security and inserting Security; and
(II)by striking document and inserting driver’s license or identification card; (D)in subsection (c)—
(i)in paragraph (1)(C), by striking Proof of the and inserting The; (ii)by redesignating paragraph (3) as paragraph (4);
(iii)by inserting after paragraph (2) the following:  (3)Electronic presentation of identity and lawful status informationA State may accept information required under paragraphs (1) and (2) through the use of electronic transmission methods if—
(A)the Secretary issues regulations regarding such electronic transmission that— (i)describe the categories of information eligible for electronic transmission; and
(ii)include measures— (I)to ensure the authenticity of the information transmitted;
(II)to protect personally identifiable information; and  (III)to detect and prevent identity fraud; and
(B)the State certifies to the Department of Homeland Security that its use of such electronic methods complies with regulations issued by the Secretary.; and (iv)in paragraph (4)(A), as redesignated, by striking each document and inserting the information and documentation; and
(E)in subsection (d)— (i)in paragraph (7), by striking document materials and papers and inserting materials, records, and data;
(ii)in paragraph (8), by striking security clearance requirements and inserting background checks; and (iii)in paragraph (9), by striking fraudulent document recognition and inserting fraud detection and prevention.
(3)Repeal of grants to StatesThe REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended by striking section 204. (4)Notification of REAL ID Act of 2005 requirementsThe REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended by adding at the end the following:

208.Notification of requirements and deadlinesDuring the 15-month period beginning 90 days before the date on which Federal agencies will no longer accept, for official purposes, driver’s licenses and identification cards that do not comply with the requirements under section 202, aircraft operators and third party reservation entities shall notify passengers about the requirements and enforcement deadlines under this Act.. (c)Immediate burden reduction measuresNotwithstanding any other provision of law (including regulations), beginning on the date of the enactment of this Act, a State does not need to require an applicant for a driver’s license or identification card to provide separate documentation of the applicant’s Social Security account number in order to comply with the requirements of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note).
XISouthwest Border Security Technology Improvement Act of 2020
1101.Short titleThis title may be cited as the Southwest Border Security Technology Improvement Act of 2020. 1102.DefinitionsIn this Act:
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
(B)the Committee on Homeland Security of the House of Representatives. (2)DepartmentThe term Department means the Department of Homeland Security.
(3)SecretaryThe term Secretary means the Secretary of Homeland Security. (4)Southwest borderThe term Southwest border means the international land border between the United States and Mexico, including the ports of entry along such border.
1103.Southern border technology needs analysis and updates
(a)Technology needs analysisNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit, to the appropriate congressional committees, a technology needs analysis for border security technology along the Southwest border. (b)ContentsThe analysis required under subsection (a) shall include an assessment of—
(1)the technology needs and gaps along the Southwest border— (A)to prevent terrorists and instruments of terror from entering the United States;
(B)to combat and reduce cross-border criminal activity, including, but not limited to— (i)the transport of illegal goods, such as illicit drugs; and
(ii)human smuggling and human trafficking; and (C)to facilitate the flow of legal trade across the Southwest border;
(2)recent technological advancements in— (A)manned aircraft sensor, communication, and common operating picture technology;
(B)unmanned aerial systems and related technology, including counter-unmanned aerial system technology; (C)surveillance technology, including—
(i)mobile surveillance vehicles; (ii)associated electronics, including cameras, sensor technology, and radar;
(iii)tower-based surveillance technology; (iv)advanced unattended surveillance sensors; and
(v)deployable, lighter-than-air, ground surveillance equipment; (D)nonintrusive inspection technology, including non-X-ray devices utilizing muon tomography and other advanced detection technology;
(E)tunnel detection technology; and (F)communications equipment, including—
(i)radios; (ii)long-term evolution broadband; and 
(iii)miniature satellites; (3)any other technological advancements that the Secretary determines to be critical to the Department’s mission along the Southwest border;
(4)whether the use of the technological advances described in paragraphs (2) and (3) will— (A)improve border security;
(B)improve the capability of the Department to accomplish its mission along the Southwest border;  (C)reduce technology gaps along the Southwest border; and
(D)enhance the safety of any officer or agent of the Department or any other Federal agency; (5)the Department's ongoing border security technology development efforts, including efforts by—
(A)U.S. Customs and Border Protection; (B)the Science and Technology Directorate; and
(C)the technology assessment office of any other operational component; (6)the technology needs for improving border security, such as—
(A)information technology or other computer or computing systems data capture; (B)biometrics;
(C)cloud storage; and (D)intelligence data sharing capabilities among agencies within the Department;
(7)any other technological needs or factors, including border security infrastructure, such as physical barriers or dual-purpose infrastructure, that the Secretary determines should be considered; and (8)currently deployed technology or new technology that would improve the Department’s ability—
(A)to reasonably achieve operational control and situational awareness along the Southwest border; and  (B)to collect metrics for securing the border at and between ports of entry, as required under subsections (b) and (c) of section 1092 of division A of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223). 
(c)Updates
(1)In generalNot later than 2 years after the submission of the analysis required under subsection (a), and biannually thereafter for the following 4 years, the Secretary shall submit an update to such analysis to the appropriate congressional committees. (2)ContentsEach update required under paragraph (1) shall include a plan for utilizing the resources of the Department to meet the border security technology needs and gaps identified pursuant to subsection (b), including developing or acquiring technologies not currently in use by the Department that would allow the Department to bridge existing border technology gaps along the Southwest border.
(d)Items to be consideredIn compiling the technology needs analysis and updates required under this section, the Secretary shall consider and examine— (1)technology that is deployed and is sufficient for the Department’s use along the Southwest border;
(2)technology that is deployed, but is insufficient for the Department’s use along the Southwest border; and (3)technology that is not deployed, but is necessary for the Department’s use along the Southwest border; 
(4)current formal departmental requirements documentation examining current border security threats and challenges faced by any component of the Department; (5)trends and forecasts regarding migration across the Southwest border;
(6)the impact on projected staffing and deployment needs for the Department, including staffing needs that may be fulfilled through the use of technology; (7)the needs and challenges faced by employees of the Department who are deployed along the Southwest border;
(8)the need to improve cooperation among Federal, State, tribal, local, and Mexican law enforcement entities to enhance security along the Southwest border; (9)the privacy implications of existing technology and the acquisition and deployment of new technologies and supporting infrastructure, with an emphasis on how privacy risks might be mitigated through the use of technology, training, and policy;
(10)the impact of any ongoing public health emergency that impacts Department operations along the Southwest border; and (11)the ability of, and the needs for, the Department to assist with search and rescue efforts for individuals or groups that may be in physical danger or in need of medical assistance. 
(e)Classified formTo the extent possible, the Secretary shall submit the technology needs analysis and updates required under this section in unclassified form, but may submit such documents, or portions of such documents, in classified form if the Secretary determines that such action is appropriate. VAIRCRAFT CERTIFICATION, SAFETY, AND ACCOUNTABILITY IAircraft Certification, Safety, and Accountability 101.Short title; table of contents (a)Short titleThis title may be cited as the Aircraft Certification, Safety, and Accountability Act. 
(b)Table of contentsThe table of contents for this title is as follows:  TITLE I—Aircraft Certification, Safety, and Accountability Sec. 101. Short title; table of contents. Sec. 102. Safety management systems. Sec. 103. Expert review of organization designation authorizations for transport airplanes. Sec. 104. Certification oversight staff. Sec. 105. Disclosure of safety critical information. Sec. 106. Limitation on delegation. Sec. 107. Oversight of organization designation authorization unit members. Sec. 108. Integrated project teams. Sec. 109. Oversight integrity briefing. Sec. 110. Appeals of certification decisions. Sec. 111. Employment restrictions. Sec. 112. Professional development, skills enhancement, continuing education and training. Sec. 113. Voluntary safety reporting program. Sec. 114. Compensation limitation. Sec. 115. System safety assessments and other requirements. Sec. 116. Flight crew alerting. Sec. 117. Changed product rule. Sec. 118. Whistleblower protections. Sec. 119. Domestic and international pilot training. Sec. 120. Nonconformity with approved type design. Sec. 121. Implementation of recommendations. Sec. 122. Oversight of FAA compliance program. Sec. 123. Settlement agreement. Sec. 124. Human factors education program. Sec. 125. Best practices for organization designation authorizations. Sec. 126. Human factors research. Sec. 127. FAA Center of Excellence for automated systems and human factors in aircraft. Sec. 128. Pilot operational evaluations. Sec. 129. Ensuring appropriate responsibility of aircraft certification and flight standards performance objectives and metrics. Sec. 130. Transport airplane risk assessment methodology. Sec. 131. National air grant fellowship program. Sec. 132. Emerging safety trends in aviation. Sec. 133. FAA accountability enhancement. Sec. 134. Authorization of appropriations for the advanced materials center of excellence. Sec. 135. Promoting Aviation Regulations for Technical Training. Sec. 136. Independent study on type certification reform. Sec. 137. Definitions. 102.Safety management systems (a)Rulemaking proceeding (1)In generalNot later than 30 days after the date of enactment of this title, the Administrator shall initiate a rulemaking proceeding to require that manufacturers that hold both a type certificate and a production certificate issued pursuant to section 44704 of title 49, United States Code, where the United States is the State of Design and State of Manufacture, have in place a safety management system that is consistent with the standards and recommended practices established by ICAO and contained in annex 19 to the Convention on International Civil Aviation (61 Stat. 1180), for such systems.
(2)Contents of regulationsThe regulations issued under paragraph (1) shall, at a minimum— (A)ensure safety management systems are consistent with, and complementary to, existing safety management systems;
(B)include provisions that would permit operational feedback from operators and pilots qualified on the manufacturers’ equipment to ensure that the operational assumptions made during design and certification remain valid; (C)include provisions for the Administrator’s approval of, and regular oversight of adherence to, a certificate holder’s safety management system adopted pursuant to such regulations; and
(D)require such certificate holder to adopt, not later than 4 years after the date of enactment of this title, a safety management system. (b)Final rule deadlineNot later than 24 months after initiating the rulemaking under subsection (a), the Administrator shall issue a final rule.
(c)Surveillance and audit requirementThe final rule issued pursuant to subsection (b) shall include a requirement for the Administrator to implement a systems approach to risk-based surveillance by defining and planning inspections, audits, and monitoring activities on a continuous basis, to ensure that design and production approval holders of aviation products meet and continue to meet safety management system requirements under the rule. (d)Engagement with ICAOThe Administrator shall engage with ICAO and foreign civil aviation authorities to help encourage the adoption of safety management systems for manufacturers on a global basis, consistent with ICAO standards.
(e)Safety reporting programThe regulations issued under subsection (a) shall require a safety management system to include a confidential employee reporting system through which employees can report hazards, issues, concerns, occurrences, and incidents. A reporting system under this subsection shall include provisions for reporting, without concern for reprisal for reporting, of such items by employees in a manner consistent with confidential employee reporting systems administered by the Administrator. Such regulations shall also require a certificate holder described in subsection (a) to submit a summary of reports received under this subsection to the Administrator at least twice per year. (f)Code of ethicsThe regulations issued under subsection (a) shall require a safety management system to include establishment of a code of ethics applicable to all appropriate employees of a certificate holder, including officers (as determined by the FAA), which clarifies that safety is the organization’s highest priority.
(g)Protection of safety informationSection 44735(a) of title 49, United States Code, is amended— (1)by striking title 5 if the report and inserting the following:
title 5— (1)if the report;
(2)by striking the period at the end and inserting ; or; and (3)by adding at the end the following:

(2)if the report, data, or other information is submitted to the Federal Aviation Administration pursuant to section 102(e) of the Aircraft Certification, Safety, and Accountability Act.. 103.Expert review of organization designation authorizations for transport airplanes (a)Expert review (1)EstablishmentNot later than 30 days after the date of enactment of this title, the Administrator shall convene an expert panel (in this section referred to as the review panel) to review and make findings and recommendations on the matters listed in paragraph (2).
(2)Contents of reviewWith respect to each holder of an organization designation authorization for the design and production of transport airplanes, the review panel shall review the following: (A)The extent to which the holder’s safety management processes promote or foster a safety culture consistent with the principles of the International Civil Aviation Organization Safety Management Manual, Fourth Edition (International Civil Aviation Organization Doc. No. 9859) or any similar successor document.
(B)The effectiveness of measures instituted by the holder to instill, among employees and contractors of such holder that support organization designation authorization functions, a commitment to safety above all other priorities. (C)The holder’s capability, based on the holder’s organizational structures, requirements applicable to officers and employees of such holder, and safety culture, of making reasonable and appropriate decisions regarding functions delegated to the holder pursuant to the organization designation authorization.
(D)Any other matter determined by the Administrator for which inclusion in the review would be consistent with the public interest in aviation safety. (3)Composition of review panelThe review panel shall consist of—
(A)2 representatives of the National Aeronautics and Space Administration; (B)2 employees of the Administration’s Aircraft Certification Service with experience conducting oversight of persons not involved in the design or production of transport airplanes;
(C)1 employee of the Administration’s Aircraft Certification Service with experience conducting oversight of persons involved in the design or production of transport airplanes; (D)2 employees of the Administration’s Flight Standards Service with experience in oversight of safety management systems;
(E)1 appropriately qualified representative, designated by the applicable represented organization, of each of—  (i)a labor union representing airline pilots involved in both passenger and all-cargo operations;
(ii)a labor union, not selected under clause (i), representing airline pilots with expertise in the matters described in paragraph (2); (iii)a labor union representing employees engaged in the assembly of transport airplanes;
(iv)the certified bargaining representative under section 7111 of title 5, United States Code, for field engineers engaged in the audit or oversight of an organization designation authorization within the Aircraft Certification Service of the Administration;  (v)the certified bargaining representative for safety inspectors of the Administration; and
(vi)a labor union representing employees engaged in the design of transport airplanes; (F)2 independent experts who have not served as a political appointee in the Administration and—
(i)who hold either a baccalaureate or postgraduate degree in the field of aerospace engineering or a related discipline; and (ii)who have a minimum of 20 years of relevant applied experience;
(G)4 air carrier employees whose job responsibilities include administration of a safety management system; (H)4 individuals representing 4 different holders of organization designation authorizations, with preference given to individuals representing holders of organization designation authorizations for the design or production of aircraft other than transport airplanes or for the design or production of aircraft engines, propellers, or appliances; and
(I)1 individual holding a law degree and who has expertise in the legal duties of a holder of an organization designation authorization and the interaction with the FAA, except that such individual may not, within the 10-year period preceding the individual’s appointment, have been employed by, or provided legal services to, the holder of an organization designation authorization referenced in paragraph (2). (4)RecommendationsThe review panel shall make recommendations to the Administrator regarding suggested actions to address any deficiencies found after review of the matters listed in paragraph (2).
(5)Report
(A)SubmissionNot later than 270 days after the date of the first meeting of the review panel, the review panel shall transmit to the Administrator and the congressional committees of jurisdiction a report containing the findings and recommendations of the review panel regarding the matters listed in paragraph (2), except that such report shall include— (i)only such findings endorsed by 10 or more individual members of the review panel; and
(ii)only such recommendations described in paragraph (4) endorsed by 18 or more of the individual members of the review panel. (B)Dissenting viewsIn submitting the report required under this paragraph, the review panel shall append to such report the dissenting views of any individual member or group of members of the review panel regarding the findings or recommendations of the review panel.
(C)PublicationNot later than 5 days after receiving the report under subparagraph (A), the Administrator shall publish such report, including any dissenting views appended to the report, on the website of the Administration. (D)TerminationThe review panel shall terminate upon submission of the report under subparagraph (A).
(6)Administrative provisions
(A)Access to informationThe review panel shall have authority to perform the following actions if a majority of the total number of review panel members consider each action necessary and appropriate: (i)Entering onto the premises of a holder of an organization designation authorization referenced in paragraph (2) for access to and inspection of records or other purposes.
(ii)Notwithstanding any other provision of law, accessing and inspecting unredacted records directly necessary for the completion of the panel’s work under this section that are in the possession of such holder of an organization designation authorization or the Administration. (iii)Interviewing employees of such holder of an organization designation authorization or the Administration as necessary for the panel to complete its work.
(B)Disclosure of financial interestsEach individual serving on the review panel shall disclose to the Administrator any financial interest held by such individual, or a spouse or dependent of such individual, in a business enterprise engaged in the design or production of transport airplanes, aircraft engines designed for transport airplanes, or major systems, components, or parts thereof. (C)Protection of proprietary information; trade secrets (i)MarkingThe custodian of a record accessed under subparagraph (A) may mark such record as proprietary or containing a trade secret. A marking under this subparagraph shall not be dispositive with respect to whether such record contains any information subject to legal protections from public disclosure.
(ii)Nondisclosure for non-federal government participants
(I)Non-federal government participantsPrior to participating on the review panel, each individual serving on the review panel representing a non-Federal entity, including a labor union, shall execute an agreement with the Administrator in which the individual shall be prohibited from disclosing at any time, except as required by law, to any person, foreign or domestic, any non-public information made accessible to the panel under subparagraph (A). (II)Federal employee participantsFederal employees serving on the review panel as representatives of the Federal Government and who are required to protect proprietary information and trade secrets under section 1905 of title 18, United States Code, shall not be required to execute agreements under this subparagraph.
(iii)Protection of voluntarily submitted safety informationInformation subject to protection from disclosure by the Administration in accordance with sections 40123 and 44735 of title 49, United States Code, is deemed voluntarily submitted to the Administration under such sections when shared with the review panel and retains its protection from disclosure (including protection under section 552(b)(3) of title 5, United States Code). The custodian of a record subject to such protection may mark such record as subject to statutory protections. A marking under this subparagraph shall not be dispositive with respect to whether such record contains any information subject to legal protections from public disclosure. Members of the review panel will protect voluntarily submitted safety information and other otherwise exempt information to the extent permitted under applicable law. (iv)Protection of proprietary information and trade secretsMembers of the review panel will protect proprietary information, trade secrets, and other otherwise exempt information to the extent permitted under applicable law.
(v)Resolving classification of informationIf the review panel and a holder of an organization designation authorization subject to review under this section disagree as to the proper classification of information described in this subparagraph, then an employee of the Administration who is not a political appointee shall determine the proper classification of such information and whether such information will be withheld, in part or in full, from release to the public. (D)Applicable lawPublic Law 92–463 shall not apply to the panel established under this subsection.
(E)Financial interest definedIn this paragraph, the term financial interest— (i)excludes securities held in an index fund; and
(ii)includes— (I)any current or contingent ownership, equity, or security interest;
(II)an indebtedness or compensated employment relationship; or (III)any right to purchase or acquire any such interest, including a stock option or commodity future.
(b)FAA authority
(1)In generalAfter reviewing the findings of the review panel submitted under subsection (a)(5), the Administrator may limit, suspend, or terminate an organization designation authorization subject to review under this section. (2)ReinstatementThe Administrator may condition reinstatement of a limited, suspended, or terminated organization designation authorization on the holder’s implementation of any corrective actions determined necessary by the Administrator.
(3)Rule of constructionNothing in this subsection shall be construed to limit the Administrator’s authority to take any action with respect to an organization designation authorization, including limitation, suspension, or termination of such authorization. (c)Organization designation authorization process improvementsNot later than 1 year after receipt of the recommendations submitted under subsection (a)(5), the Administrator shall report to the congressional committees of jurisdiction on—
(1)whether the Administrator has concluded that such holder is able to safely and reliably perform all delegated functions in accordance with all applicable provisions of chapter 447 of title 49, United States Code, title 14, Code of Federal Regulations, and other orders or requirements of the Administrator, and, if not, the Administrator shall outline— (A)the risk mitigations or other corrective actions, including the implementation timelines of such mitigations or actions, the Administrator has established for or required of such holder as prerequisites for a conclusion by the Administrator under this paragraph; or
(B)the status of any ongoing investigatory actions; (2)the status of implementation of each of the recommendations of the review panel, if any, with which the Administrator concurs;
(3)the status of procedures under which the Administrator will conduct focused oversight of such holder’s processes for performing delegated functions with respect to the design of new and derivative transport airplanes and the production of such airplanes; and (4)the Administrator’s efforts, to the maximum extent practicable and subject to appropriations, to increase the number of engineers, inspectors, and other qualified technical experts, as necessary to fulfill the requirements of this section, in—
(A)each office of the Administration responsible for dedicated oversight of such holder; and (B)the System Oversight Division, or any successor division, of the Aircraft Certification Service.
(d)Non-concurrence with recommendationsNot later than 6 months after receipt of the recommendations submitted under subsection (a)(5), with respect to each recommendation of the review panel with which the Administrator does not concur, if any, the Administrator shall publish on the website of the Administration and submit to the congressional committees of jurisdiction a detailed explanation as to why, including if the Administrator believes implementation of such recommendation would not improve aviation safety. 104.Certification oversight staff (a)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $27,000,000 for each of fiscal years 2021 through 2023 to recruit and retain engineers, safety inspectors, human factors specialists, chief scientific and technical advisors, software and cybersecurity experts, and other qualified technical experts who perform duties related to the certification of aircraft, aircraft engines, propellers, appliances, and new and emerging technologies, and perform other regulatory activities.
(b)In generalNot later than 60 days after the date of enactment of this title, and without duplicating any recently completed or ongoing reviews, the Administrator shall initiate a review of— (1)the inspectors, human factors specialists, flight test pilots, engineers, managers, and executives in the FAA who are responsible for the certification of the design, manufacture, and operation of aircraft intended for air transportation for purposes of determining whether the FAA has the expertise and capability to adequately understand the safety implications of, and oversee the adoption of, new or innovative technologies, materials, and procedures used by designers and manufacturers of such aircraft; and
(2)the Senior Technical Experts Program to determine whether the program should be enhanced or expanded to bolster and support the programs of the FAA’s Office of Aviation Safety, with particular focus placed on the Aircraft Certification Service and the Flight Standards Service (or any successor organizations), particularly with respect to understanding the safety implications of new or innovative technologies, materials, aircraft operations, and procedures used by designers and manufacturers of such aircraft. (c)Deadline for completionNot later than 270 days after the date of enactment of this title, the Administrator shall complete the review required by subsection (b).
(d)BriefingNot later than 30 days after the completion of the review required by subsection (b), the Administrator shall brief the congressional committees of jurisdiction on the results of the review. The briefing shall include the following: (1)An analysis of the Administration’s ability to hire safety inspectors, human factors specialists, flight test pilots, engineers, managers, executives, scientists, and technical advisors, who have the requisite expertise to oversee new developments in aerospace design and manufacturing.
(2)A plan for the Administration to improve the overall expertise of the FAA’s personnel who are responsible for the oversight of the design and manufacture of aircraft. (e)Consultation requirementIn completing the review under subsection (b), the Administrator shall consult and collaborate with appropriate stakeholders, including labor organizations (including those representing aviation workers, FAA aviation safety engineers, human factors specialists, flight test pilots, and FAA aviation safety inspectors), and aerospace manufacturers.
(f)Recruitment and retention
(1)Bargaining unitsNot later than 30 days after the date of enactment of this title, the Administrator shall begin collaboration with the exclusive bargaining representatives of engineers, safety inspectors, systems safety specialists, and other qualified technical experts certified under section 7111 of title 5, United States Code, to improve recruitment of employees for, and to implement retention incentives for employees holding, positions with respect to the certification of aircraft, aircraft engines, propellers, and appliances. If the Administrator and such representatives are unable to reach an agreement collaboratively, the Administrator and such representatives shall negotiate in accordance with section 40122(a) of title 49, United States Code, to improve recruitment and implement retention incentives for employees described in subsection (a) who are covered under a collective bargaining agreement. (2)Other employeesNotwithstanding any other provision of law, not later than 30 days after the date of enactment of this title, the Administrator shall initiate actions to improve recruitment of, and implement retention incentives for, any individual described in subsection (a) who is not covered under a collective bargaining agreement.
(3)Rule of constructionNothing in this section shall be construed to vest in any exclusive bargaining representative any management right of the Administrator, as such right existed on the day before the date of enactment of this title. (4)Availability of appropriationsAny action taken by the Administrator under this section shall be subject to the availability of appropriations authorized under subsection (a). 
105.Disclosure of safety critical information
(a)DisclosureSection 44704 of title 49, United States Code, is amended by striking subsection (e) and inserting the following:  (e)Disclosure of safety critical information (1)In generalNotwithstanding a delegation described in section 44702(d), the Administrator shall require an applicant for, or holder of, a type certificate for a transport category airplane covered under part 25 of title 14, Code of Federal Regulations, to submit safety critical information with respect to such airplane to the Administrator in such form, manner, or time as the Administrator may require. Such safety critical information shall include—
(A)any design and operational details, intended functions, and failure modes of any system that, without being commanded by the flight crew, commands the operation of any safety critical function or feature required for control of an airplane during flight or that otherwise changes the flight path or airspeed of an airplane; (B)the design and operational details, intended functions, failure modes, and mode annunciations of autopilot and autothrottle systems, if applicable;
(C)any failure or operating condition that the applicant or holder anticipates or has concluded would result in an outcome with a severity level of hazardous or catastrophic, as defined in the appropriate Administration airworthiness requirements and guidance applicable to transport category airplanes defining risk severity; (D)any adverse handling quality that fails to meet the requirements of applicable regulations without the addition of a software system to augment the flight controls of the airplane to produce compliant handling qualities; and
(E)a system safety assessment with respect to a system described in subparagraph (A) or (B) or with respect to any component or other system for which failure or erroneous operation of such component or system could result in an outcome with a severity level of hazardous or catastrophic, as defined in the appropriate Administration airworthiness requirements and guidance applicable to transport category airplanes defining risk severity. (2)Ongoing communications (A)Newly discovered informationThe Administrator shall require that an applicant for, or holder of, a type certificate disclose to the Administrator, in such form, manner, or time as the Administrator may require, any newly discovered information or design or analysis change that would materially alter any submission to the Administrator under paragraph (1).
(B)System development changesThe Administrator shall establish multiple milestones throughout the certification process at which a proposed airplane system will be assessed to determine whether any change to such system during the certification process is such that such system should be considered novel or unusual by the Administrator. (3)Flight manualsThe Administrator shall ensure that an airplane flight manual and a flight crew operating manual (as appropriate or applicable) for an airplane contains a description of the operation of a system described in paragraph (1)(A) and flight crew procedures for responding to a failure or aberrant operation of such system.
(4)Civil penalty
(A)AmountNotwithstanding section 46301, an applicant for, or holder of, a type certificate that knowingly violates paragraph (1), (2), or (3) of this subsection shall be liable to the Administrator for a civil penalty of not more than $1,000,000 for each violation. (B)Penalty considerationsIn determining the amount of a civil penalty under subparagraph (A), the Administrator shall consider—
(i)the nature, circumstances, extent, and gravity of the violation, including the length of time that such safety critical information was known but not disclosed; and (ii)with respect to the violator, the degree of culpability, any history of prior violations, and the size of the business concern.
(5)Revocation and civil penalty for individuals
(A)In generalThe Administrator shall revoke any airline transport pilot certificate issued under section 44703 held by any individual who, while acting on behalf of an applicant for, or holder of, a type certificate, knowingly makes a false statement with respect to any of the matters described in subparagraphs (A) through (E) of paragraph (1). (B)Authority to impose civil penaltyThe Administrator may impose a civil penalty under section 46301 for each violation described in subparagraph (A).
(6)Rule of constructionNothing in this subsection shall be construed to affect or otherwise inhibit the authority of the Administrator to deny an application by an applicant for a type certificate or to revoke or amend a type certificate of a holder of such certificate. (7)Definition of type certificateIn this subsection, the term type certificate—
(A)means a type certificate issued under subsection (a) or an amendment to such certificate; and (B)does not include a supplemental type certificate issued under subsection (b)..
(b)Civil penalty authoritySection 44704 of title 49, United States Code, is further amended by adding at the end the following:  (f)Hearing requirementThe Administrator may find that a person has violated subsection (a)(6) or paragraph (1), (2), or (3) of subsection (e) and impose a civil penalty under the applicable subsection only after notice and an opportunity for a hearing. The Administrator shall provide a person—
(1)written notice of the violation and the amount of penalty; and (2)the opportunity for a hearing under subpart G of part 13 of title 14, Code of Federal Regulations..
(c)Required submission of outline of system changes at the beginning of the certification process
(1)In generalNot later than 180 days after the date of enactment of this title, the Administrator shall initiate a process to revise procedures to require an applicant for an amendment to a type certificate for a transport category aircraft to disclose to the Administrator, in a single document submitted at the beginning of the process for amending such certificate, all new systems and intended changes to existing systems then known to such applicant. The Administrator shall finalize the revision of such procedures not later than 18 months after initiating such process. (2)ApplicationCompliance with the procedures revised pursuant to paragraph (1) shall not preclude an applicant from making additional changes to aircraft systems as the design and application process proceeds.
(3)Savings provisionNothing in this subsection may be construed to limit the obligations of an applicant for an amended type certificate for a transport category airplane under section 44704(e) of title 49, United States Code, as amended in this title.  106.Limitation on delegationSection 44702(d) of title 49, United States Code, is amended by adding at the end the following:

(4)
(A)With respect to a critical system design feature of a transport category airplane, the Administrator may not delegate any finding of compliance with applicable airworthiness standards or review of any system safety assessment required for the issuance of a certificate, including a type certificate, or amended or supplemental type certificate, under section 44704, until the Administrator has reviewed and validated any underlying assumptions related to human factors. (B)The requirement under subparagraph (A) shall not apply if the Administrator determines the matter involved is a routine task.
(C)For purposes of subparagraph (A), the term critical system design feature includes any feature (including a novel or unusual design feature) for which the failure of such feature, either independently or in combination with other failures, could result in catastrophic or hazardous failure conditions, as those terms are defined by the Administrator.. 107.Oversight of organization designation authorization unit members (a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following:

44741.Approval of organization designation authorization unit members
(a)In generalBeginning January 1, 2022, each individual who is selected on or after such date to become an ODA unit member by an ODA holder engaged in the design of an aircraft, aircraft engine, propeller, or appliance and performs an authorized function pursuant to a delegation by the Administrator of the Federal Aviation Administration under section 44702(d)— (1)shall be—
(A)an employee, a contractor, or a consultant of the ODA holder; or (B)the employee of a supplier of the ODA holder; and
(2)may not become a member of such unit unless approved by the Administrator pursuant to this section. (b)Process and timeline (1)In generalThe Administrator shall maintain an efficient process for the review and approval of an individual to become an ODA unit member under this section.
(2)ProcessAn ODA holder described in subsection (a) may submit to the Administrator an application for an individual to be approved to become an ODA unit member under this section. The application shall be submitted in such form and manner as the Administrator determines appropriate. The Administrator shall require an ODA holder to submit with such an application information sufficient to demonstrate an individual’s qualifications under subsection (c). (3)TimelineThe Administrator shall approve or reject an individual that is selected by an ODA holder to become an ODA unit member under this section not later than 30 days after the receipt of an application by an ODA holder.
(4)Documentation of approvalUpon approval of an individual to become an ODA unit member under this section, the Administrator shall provide such individual a letter confirming that such individual has been approved by the Administrator under this section to be an ODA unit member.  (5)ReapplicationAn ODA holder may submit an application under this subsection for an individual to become an ODA unit member under this section regardless of whether an application for such individual was previously rejected by the Administrator. 
(c)Qualifications
(1)In generalThe Administrator shall issue minimum qualifications for an individual to become an ODA unit member under this section. In issuing such qualifications, the Administrator shall consider existing qualifications for Administration employees with similar duties and whether such individual— (A)is technically proficient and qualified to perform the authorized functions sought;
(B)has no recent record of serious enforcement action, as determined by the Administrator, taken by the Administrator with respect to any certificate, approval, or authorization held by such individual; (C)is of good moral character (as such qualification is applied to an applicant for an airline transport pilot certificate issued under section 44703); 
(D)possesses the knowledge of applicable design or production requirements in this chapter and in title 14, Code of Federal Regulations, necessary for performance of the authorized functions sought; (E)possesses a high degree of knowledge of applicable design or production principles, system safety principles, or safety risk management processes appropriate for the authorized functions sought; and
(F)meets such testing, examination, training, or other qualification standards as the Administrator determines are necessary to ensure the individual is competent and capable of performing the authorized functions sought. (2)Previously rejected applicationIn reviewing an application for an individual to become an ODA unit member under this section, if an application for such individual was previously rejected, the Administrator shall ensure that the reasons for the prior rejection have been resolved or mitigated to the Administrator’s satisfaction before making a determination on the individual’s reapplication. 
(d)Rescission of approvalThe Administrator may rescind an approval of an individual as an ODA unit member granted pursuant to this section at any time and for any reason the Administrator considers appropriate. The Administrator shall develop procedures to provide for notice and opportunity to appeal rescission decisions made by the Administrator. Such decisions by the Administrator are not subject to judicial review. (e)Conditional selections (1)In generalSubject to the requirements of this subsection, the Administrator may authorize an ODA holder to conditionally designate an individual to perform the functions of an ODA unit member for a period of not more than 30 days (beginning on the date an application for such individual is submitted under subsection (b)(2)).
(2)Required determinationThe Administrator may not make an authorization under paragraph (1) unless— (A)the ODA holder has instituted, to the Administrator’s satisfaction, systems and processes to ensure the integrity and reliability of determinations by conditionally-designated ODA unit members; and
(B)the ODA holder has instituted a safety management system in accordance with regulations issued by the Administrator under section 102 of the Aircraft Certification, Safety, and Accountability Act. (3)Final determinationThe Administrator shall approve or reject the application for an individual designated under paragraph (1) in accordance with the timeline and procedures described in subsection (b).
(4)Rejection and reviewIf the Administrator rejects the application submitted under subsection (b)(2) for an individual conditionally designated under paragraph (1), the Administrator shall review and approve or disapprove any decision pursuant to any authorized function performed by such individual during the period such individual served as a conditional designee. (5)ProhibitionsNotwithstanding the requirements of paragraph (2), the Administrator may prohibit an ODA holder from making conditional designations of individuals as ODA unit members under this subsection at any time for any reason the Administrator considers appropriate. The Administrator may prohibit any conditionally designated individual from performing an authorized function at any time for any reason the Administrator considers appropriate. 
(f)Records and briefings
(1)In generalBeginning on the date described in subsection (a), an ODA holder shall maintain, for a period to be determined by the Administrator and with proper protections to ensure the security of sensitive and personal information— (A)any data, applications, records, or manuals required by the ODA holder’s approved procedures manual, as determined by the Administrator;
(B)the names, responsibilities, qualifications, and example signature of each member of the ODA unit who performs an authorized function pursuant to a delegation by the Administrator under section 44702(d); (C)training records for ODA unit members and ODA administrators; and
(D)any other data, applications, records, or manuals determined appropriate by the Administrator. (2)Congressional briefingNot later than 90 days after the date of enactment of this section, and every 90 days thereafter through September 30, 2023, the Administrator shall provide a briefing to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the implementation and effects of this section, including—
(A)the Administration’s performance in completing reviews of individuals and approving or denying such individuals within the timeline required under subsection (b)(3); (B)for any individual rejected by the Administrator under subsection (b) during the preceding 90-day period, the reasoning or basis for such rejection; and
(C)any resource, staffing, or other challenges within the Administration associated with implementation of this section. (g)Special review of qualifications (1)In generalNot later than 30 days after the issuance of minimum qualifications under subsection (c), the Administrator shall initiate a review of the qualifications of each individual who on the date on which such minimum qualifications are issued is an ODA unit member of a holder of a type certificate for a transport airplane to ensure such individual meets the minimum qualifications issued by the Administrator under subsection (c).
(2)Unqualified individualFor any individual who is determined by the Administrator not to meet such minimum qualifications pursuant to the review conducted under paragraph (1), the Administrator— (A)shall determine whether the lack of qualification may be remedied and, if so, provide such individual with an action plan or schedule for such individual to meet such qualifications; or
(B)may, if the Administrator determines the lack of qualification may not be remedied, take appropriate action, including prohibiting such individual from performing an authorized function. (3)DeadlineThe Administrator shall complete the review required under paragraph (1) not later than 18 months after the date on which such review was initiated.
(4)Savings clauseAn individual approved to become an ODA unit member of a holder of a type certificate for a transport airplane under subsection (a) shall not be subject to the review under this subsection. (h)ProhibitionThe Administrator may not authorize an organization or ODA holder to approve an individual selected by an ODA holder to become an ODA unit member under this section.
(i)Definitions
(1)General applicabilityThe definitions contained in section 44736(c) shall apply to this section. (2)Transport airplaneThe term transport airplane means a transport category airplane designed for operation by an air carrier or foreign air carrier type-certificated with a passenger seating capacity of 30 or more or an all-cargo or combi derivative of such an airplane.
(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2021 through 2023. 44742.Interference with the duties of organization designation authorization unit members (a)In generalThe Administrator of the Federal Aviation Administration shall continuously seek to eliminate or minimize interference by an ODA holder that affects the performance of authorized functions by ODA unit members.
(b)Prohibition
(1)In generalIt shall be unlawful for any individual who is a supervisory employee of an ODA holder that manufactures a transport category airplane to commit an act of interference with an ODA unit member’s performance of authorized functions.  (2)Civil penalty (A)IndividualsAn individual shall be subject to a civil penalty under section 46301(a)(1) for each violation under paragraph (1).
(B)Savings clauseNothing in this paragraph shall be construed as limiting or constricting any other authority of the Administrator to pursue an enforcement action against an individual or organization for violation of applicable Federal laws or regulations of the Administration. (c)Reporting (1)Reports to ODA holderAn ODA unit member of an ODA holder that manufactures a transport category airplane shall promptly report any instances of interference to the office of the ODA holder that is designated to receive such reports. 
(2)Reports to the FAA
(A)In generalThe ODA holder office described in paragraph (1) shall investigate reports and submit to the office of the Administration designated by the Administrator to accept and review such reports any instances of interference reported under paragraph (1). (B)ContentsThe Administrator shall prescribe parameters for the submission of reports to the Administration under this paragraph, including the manner, time, and form of submission. Such report shall include the results of any investigation conducted by the ODA holder in response to a report of interference, a description of any action taken by the ODA holder as a result of the report of interference, and any other information or potentially mitigating factors the ODA holder or the Administrator deems appropriate. 
(d)Definitions
(1)General applicabilityThe definitions contained in section 44736(c) shall apply to this section. (2)InterferenceIn this section, the term interference means—
(A)blatant or egregious statements or behavior, such as harassment, beratement, or threats, that a reasonable person would conclude was intended to improperly influence or prejudice an ODA unit member’s performance of his or her duties; or (B)the presence of non-ODA unit duties or activities that conflict with the performance of authorized functions by ODA unit members..
(b)ODA program enhancements
(1)In generalSection 44736 of title 49, United States Code, is amended by adding at the end the following:   (d)Audits (1)In generalThe Administrator shall perform a periodic audit of each ODA unit and its procedures.
(2)DurationAn audit required under paragraph (1) shall be performed with respect to an ODA holder once every 7 years (or more frequently as determined appropriate by the Administrator). (3)RecordsThe ODA holder shall maintain, for a period to be determined by the Administrator, a record of—
(A)each audit conducted under this subsection; and (B)any corrective actions resulting from each such audit.
(e)Federal aviation safety advisors
(1)In generalIn the case of an ODA holder, the Administrator shall assign FAA aviation safety personnel with appropriate expertise to be advisors to the ODA unit members that are authorized to make findings of compliance on behalf of the Administrator. The advisors shall— (A)communicate with assigned unit members on an ongoing basis to ensure that the assigned unit members are knowledgeable of relevant FAA policies and acceptable methods of compliance; and
(B)monitor the performance of the assigned unit members to ensure consistency with such policies. (2)ApplicabilityParagraph (1) shall only apply to an ODA holder that is—
(A)a manufacturer that holds both a type and a production certificate for— (i)transport category airplanes with a maximum takeoff gross weight greater than 150,000 pounds; or
(ii)airplanes produced and delivered to operators operating under part 121 of title 14, Code of Federal Regulations, for air carrier service under such part 121; or (B)a manufacturer of engines for an airplane described in subparagraph (A).
(f)Communication with the FAANeither the Administrator nor an ODA holder may prohibit— (1)an ODA unit member from communicating with, or seeking the advice of, the Administrator or FAA staff; or
(2)the Administrator or FAA staff from communicating with an ODA unit member.. (2)ReportNot later than September 30, 2022, the Administrator shall submit to the congressional committees of jurisdiction a report on the implementation of subsections (d) and (e) of section 44736 of title 49, United States Code, as added by subsection (b). 
(c)Additional ODA program enhancementsSection 44736 of title 49, United States Code, is amended— (1)in subsection (a)—
(A)in paragraph (1)— (i)in subparagraph (A) by striking the semicolon and inserting ; and;
(ii)by striking subparagraph (B); (iii)in subparagraph (C) by striking ; and and inserting a period;
(iv)by striking subparagraph (D); and (v)by redesignating subparagraph (C) as subparagraph (B); and
(B)in paragraph (3) by striking shall— and all that follows through the end and inserting shall conduct regular oversight activities by inspecting the ODA holder’s delegated functions and taking action based on validated inspection findings.; and (2)in subsection (b)(3)—
(A)in subparagraph (A)— (i)by striking clause (i) and redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii), respectively;
(ii)in clause (i) as redesignated by inserting , as appropriate, after require; (iii)in clause (ii) as redesignated by inserting , as appropriate, after require; and
(iv)in clause (iii) as redesignated by inserting when appropriate, before make a reassessment; (B)by striking subparagraph (B);
(C)in subparagraph (F) by inserting , when appropriate, before approve; and (D)by redesignating subparagraphs (C), (D), (E), and (F) as subparagraphs (B), (C), (D), and (E), respectively.
(d)Technical corrections
(1)Section 44737Chapter 447 of title 49, United States Code, is further amended by redesignating the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018) as section 44740. (2)AnalysisThe analysis for chapter 447 of title 49, United States Code, is amended—
(A)by striking the item relating to the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018); and (B)by inserting after the item relating to section 44739 the following new items:


44740. Special rule for certain aircraft operations. 
44741. Approval of organization designation authorization unit members. 
44742. Interference with the duties of organization designation authorization unit members..
(3)Special rule for certain aircraft operationsSection 44740 of title 49, United States Code (as redesignated by paragraph (1)), is amended— (A)in the heading by striking the period at the end;
(B)in subsection (a)(1) by striking chapter and inserting section;  (C)in subsection (b)(1) by striking (1) the second time it appears; and 
(D)in subsection (c)(2) by adding a period at the end. 108.Integrated project teams (a)In generalUpon receipt of an application for a type certificate for a transport category airplane, the Administrator shall convene an interdisciplinary integrated project team responsible for coordinating review and providing advice and recommendations, as appropriate, to the Administrator on such application.
(b)MembershipIn convening an interdisciplinary integrated project team under subsection (a), the Administrator shall appoint employees of the Administration or other Federal agencies, such as the Air Force, Volpe National Transportation Systems Center, or the National Aeronautics and Space Administration (with the concurrence of the head of such other Federal agency), with specialized expertise and experience in the fields of engineering, systems design, human factors, and pilot training, including, at a minimum— (1)not less than 1 designee of the Associate Administrator for Aviation Safety whose duty station is in the Administration’s headquarters;
(2)representatives of the Aircraft Certification Service of the Administration; (3)representatives of the Flight Standards Service of the Administration;
(4)experts in the fields of human factors, aerodynamics, flight controls, software, and systems design; and (5)any other subject matter expert whom the Administrator determines appropriate.
(c)AvailabilityIn order to carry out its duties with respect to the areas specified in subsection (d), a project team shall be available to the Administrator, upon request, at any time during the certification process. (d)DutiesA project team shall advise the Administrator and make written recommendations to the Administrator, to be retained in the certification project file, including recommendations for any plans, analyses, assessments, and reports required to support and document the certification project, in the following areas associated with a new technology or novel design:
(1)Initial review of design proposals proposed by the applicant and the establishment of the certification basis. (2)Identification of new technology, novel design, or safety critical design features or systems that are potentially catastrophic, either alone or in combination with another failure.
(3)Determination of compliance findings, system safety assessments, and safety critical functions the Administration should retain in terms of new technology, novel design, or safety critical design features or systems. (4)Evaluation of the Administration’s expertise or experience necessary to support the project.
(5)Review and evaluation of an applicant’s request for exceptions or exemptions from compliance with airworthiness standards codified in title 14 of the Code of Federal Regulations, as in effect on the date of application for the change. (6)Conduct of design reviews, procedure evaluations, and training evaluations.
(7)Review of the applicant’s final design documentation and other data to evaluate compliance with all relevant Administration regulations. (e)Documentation of FAA responseThe Administrator shall provide a written response to each recommendation of each project team and shall retain such response in the certification project file.
(f)ReportNot later than 1 year after the date of enactment of this section, and annually thereafter through fiscal year 2023, the Administrator shall submit to the congressional committees of jurisdiction a report on the establishment of each integrated project team in accordance with this section during such fiscal year, including the role and composition of each such project team. 109.Oversight integrity briefingNot later than 1 year after the date of enactment of this title, the Administrator shall brief the congressional committees of jurisdiction on specific measures the Administrator has taken to reinforce that each employee of the Administration responsible for overseeing an organization designation authorization with respect to the certification of aircraft perform such responsibility in accordance with safety management principles and in the public interest of aviation safety. 
110.Appeals of certification decisions
(a)In generalSection 44704, of title 49, United States Code, as amended by section 105(b), is further amended by adding at the end the following:  (g)Certification dispute resolution (1)Dispute resolution process and appeals (A)In generalNot later than 60 days after the date of enactment of this subsection, the Administrator shall issue an order establishing—
(i)an effective, timely, and milestone-based issue resolution process for type certification activities under subsection (a); and (ii)a process by which a decision, finding of compliance or noncompliance, or other act of the Administration, with respect to compliance with design requirements, may be appealed by a covered person directly involved with the certification activities in dispute on the basis that such decision, finding, or act is erroneous or inconsistent with this chapter, regulations, or guidance materials promulgated by the Administrator, or other requirements.
(B)EscalationThe order issued under subparagraph (A) shall provide processes for— (i)resolution of technical issues at pre-established stages of the certification process, as agreed to by the Administrator and the type certificate applicant;
(ii)automatic elevation to appropriate management personnel of the Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; (iii)resolution of a major certification process milestone elevated pursuant to clause (ii) within a specific period of time agreed to by the Administrator and the type certificate applicant;
(iv)initial review by appropriate Administration employees of any appeal described in subparagraph (A)(ii); and (v)subsequent review of any further appeal by appropriate management personnel of the Administration and the Associate Administrator for Aviation Safety.
(C)Disposition
(i)Written decisionThe Associate Administrator for Aviation Safety shall issue a written decision that states the grounds for the decision of the Associate Administrator on— (I)each appeal submitted under subparagraph (A)(ii); and
(II)An appeal to the Associate Administrator submitted under subparagraph (B)(v). (ii)Report to congressNot later than December 31 of each calendar year through calendar year 2025, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing each appeal resolved under this subsection.
(D)Final review
(i)In generalA written decision of the Associate Administrator under subparagraph (C) may be appealed to the Administrator for a final review and determination. (ii)Decline to reviewThe Administrator may decline to review an appeal initiated pursuant to clause (i).
(iii)Judicial reviewNo decision under this paragraph (including a decision to decline to review an appeal) shall be subject to judicial review. (2)Prohibited contacts (A)Prohibition generallyDuring the course of an appeal under this subsection, no covered official may engage in an ex parte communication (as defined in section 551 of title 5) with an individual representing or acting on behalf of an applicant for, or holder of, a certificate under this section in relation to such appeal unless such communication is disclosed pursuant to subparagraph (B).
(B)DisclosureIf, during the course of an appeal under this subsection, a covered official engages in, receives, or is otherwise made aware of an ex parte communication, the covered official shall disclose such communication in the public record at the time of the issuance of the written decision under paragraph (1)(C), including the time and date of the communication, subject of communication, and all persons engaged in such communication. (3)DefinitionsIn this subsection:
(A)Covered personThe term covered person means either— (i)an employee of the Administration whose responsibilities relate to the certification of aircraft, engines, propellers, or appliances; or
(ii)an applicant for, or holder of, a type certificate or amended type certificate issued under this section. (B)Covered officialThe term covered official means the following officials:
(i)The Executive Director or any Deputy Director of the Aircraft Certification Service. (ii)The Deputy Executive Director for Regulatory Operations of the Aircraft Certification Service.
(iii)The Director or Deputy Director of the Compliance and Airworthiness Division of the Aircraft Certification Service. (iv)The Director or Deputy Director of the System Oversight Division of the Aircraft Certification Service.
(v)The Director or Deputy Director of the Policy and Innovation Division of the Aircraft Certification Service. (vi)The Executive Director or any Deputy Executive Director of the Flight Standards Service.
(vii)The Associate Administrator or Deputy Associate Administrator for Aviation Safety. (viii)The Deputy Administrator of the Federal Aviation Administration.
(ix)The Administrator of the Federal Aviation Administration. (x)Any similarly situated or successor FAA management position to those described in clauses (i) through (ix), as determined by the Administrator.
(C)Major certification process milestoneThe term major certification process milestone means a milestone related to the type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant. (4)Rule of constructionNothing in this subsection shall apply to the communication of a good-faith complaint by any individual alleging—
(A)gross misconduct; (B)a violation of title 18; or
(C)a violation of any of the provisions of part 2635 or 6001 of title 5, Code of Federal Regulations.. (b)Conforming amendmentSection 44704(a) of title 49, United States Code, is amended by striking paragraph (6).
111.Employment restrictions
(a)Disqualification based on prior employmentAn employee of the Administration with supervisory responsibility may not direct, conduct, or otherwise participate in oversight of a holder of a certificate issued under section 44704 of title 49, United States Code, that previously employed such employee in the preceding 1-year period. (b)Post-employment restrictionsSection 44711(d) of title 49, United States Code, is amended to read as follows:

(d)Post-employment restrictions for inspectors and engineers
(1)ProhibitionA person holding a certificate issued under part 21 or 119 of title 14, Code of Federal Regulations, may not knowingly employ, or make a contractual arrangement that permits, an individual to act as an agent or representative of such person in any matter before the Administration if the individual, in the preceding 2-year period— (A)served as, or was responsible for oversight of—
(i)a flight standards inspector of the Administration; or (ii)an employee of the Administration with responsibility for certification functions with respect to a holder of a certificate issued under section 44704(a); and
(B)had responsibility to inspect, or oversee inspection of, the operations of such person. (2)Written and oral communicationsFor purposes of paragraph (1), an individual shall be considered to be acting as an agent or representative of a certificate holder in a matter before the Administration if the individual makes any written or oral communication on behalf of the certificate holder to the Administration (or any of its officers or employees) in connection with a particular matter, whether or not involving a specific party and without regard to whether the individual has participated in, or had responsibility for, the particular matter while serving as an individual covered under paragraph (1)..
112.Professional development, skills enhancement, continuing education and training
(a)In generalChapter 445 of title 49, United States Code, is amended by adding at the end the following:  44519.Certification personnel continuing education and training (a)In generalThe Administrator of the Federal Aviation Administration shall—
(1)develop a program for regular recurrent training of engineers, inspectors, and other subject-matter experts employed in the Aircraft Certification Service of the Administration in accordance with the training strategy developed pursuant to section 231 of the FAA Reauthorization Act of 2018 (Public Law 115–254; 132 Stat. 3256); (2)to the maximum extent practicable, implement measures, including assignments in multiple divisions of the Aircraft Certification Service, to ensure that such engineers and other subject-matter experts in the Aircraft Certification Service have access to diverse professional opportunities that expand their knowledge and skills;
(3)develop a program to provide continuing education and training to Administration personnel who hold positions involving aircraft certification and flight standards, including human factors specialists, engineers, flight test pilots, inspectors, and, as determined appropriate by the Administrator, industry personnel who may be responsible for compliance activities including designees; and (4)in consultation with outside experts, develop—
(A)an education and training curriculum on current and new aircraft technologies, human factors, project management, and the roles and responsibilities associated with oversight of designees; and (B)recommended practices for compliance with Administration regulations.
(b)ImplementationThe Administrator shall, to the maximum extent practicable, ensure that actions taken pursuant to subsection (a)— (1)permit engineers, inspectors, and other subject matter experts to continue developing knowledge of, and expertise in, new and emerging technologies in systems design, flight controls, principles of aviation safety, system oversight, and certification project management;
(2)minimize the likelihood of an individual developing an inappropriate bias toward a designer or manufacturer of aircraft, aircraft engines, propellers, or appliances; (3)are consistent with any applicable collective bargaining agreements; and
(4)account for gaps in knowledge and skills (as identified by the Administrator in consultation with the exclusive bargaining representatives certified under section 7111 of title 5, United States Code) between Administration employees and private-sector employees for each group of Administration employees covered under this section. (c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator, $10,000,000 for each of fiscal years 2021 through 2023 to carry out this section. Amounts appropriated under the preceding sentence for any fiscal year shall remain available until expended..
(b)Table of contentsThe analysis for chapter 445 of title 49, United States Code, is amended by inserting after the item relating to section 44518 the following:   44519. Certification personnel continuing education and training.. 113.Voluntary safety reporting program (a)In generalNot later than 1 year after the date of enactment of this title, the Administrator shall establish a voluntary safety reporting program for engineers, safety inspectors, systems safety specialists, and other subject matter experts certified under section 7111 of title 5, United States Code, to confidentially report instances where they have identified safety concerns during certification or oversight processes.
(b)Safety reporting program requirementsIn establishing the safety reporting program under subsection (a), the Administrator shall ensure the following: (1)The FAA maintains a reporting culture that encourages human factors specialists, engineers, flight test pilots, inspectors, and other appropriate FAA employees to voluntarily report safety concerns.
(2)The safety reporting program is non-punitive, confidential, and protects employees from adverse employment actions related to their participation in the program. (3)The safety reporting program identifies exclusionary criteria for the program.
(4)Collaborative development of the program with bargaining representatives of employees under section 7111 of title 5, United States Code, who are employed in the Aircraft Certification Service or Flight Standards Service of the Administration (or, if unable to reach an agreement collaboratively, the Administrator shall negotiate with the representatives in accordance with section 40122(a) of title 49, United States Code, regarding the development of the program). (5)Full and collaborative participation in the program by the bargaining representatives of employees described in paragraph (4).
(6)The Administrator thoroughly reviews safety reports to determine whether there is a safety issue, including a hazard, defect, noncompliance, nonconformance, or process error. (7)The Administrator thoroughly reviews safety reports to determine whether any aircraft certification process contributed to the safety concern being raised.
(8)The creation of a corrective action process in order to address safety issues that are identified through the program. (c)OutcomesResults of safety report reviews under this section may be used to—
(1)improve— (A)safety systems, hazard control, and risk reduction;
(B)certification systems; (C)FAA oversight; 
(D)compliance and conformance; and (E)any other matter determined necessary by the Administrator; and
(2)implement lessons learned. (d)Report filingThe Administrator shall establish requirements for when in the certification process reports may be filed to—
(1)ensure that identified issues can be addressed in a timely manner; and (2)foster open dialogue between applicants and FAA employees throughout the certification process.
(e)Integration with other safety reporting programsThe Administrator shall implement the safety reporting program established under subsection (a) and the reporting requirements established pursuant to subsection (d) in a manner that is consistent with other voluntary safety reporting programs administered by the Administrator. (f)Report to congressNot later than 2 years after the date of enactment of this title, and annually thereafter through fiscal year 2023, the Administrator shall submit to the congressional committees of jurisdiction a report on the effectiveness of the safety reporting program established under subsection (a).
114.Compensation limitationSection 106(l) of title 49, United States Code, is amended by adding at the end the following:  (7)Prohibition on certain performance-based incentivesNo employee of the Administration shall be given an award, financial incentive, or other compensation, as a result of actions to meet performance goals related to meeting or exceeding schedules, quotas, or deadlines for certificates issued under section 44704..
115.System safety assessments and other requirements
(a)In generalNot later than 2 years after the date of enactment of this title, the Administrator shall issue such regulations as are necessary to amend part 25 of title 14, Code of Federal Regulations, and any associated advisory circular, guidance, or policy of the Administration, in accordance with this section. (b)System safety assessments and other requirementsIn developing regulations under subsection (a), the Administrator shall—
(1)require an applicant for an amended type certificate for a transport airplane to— (A)perform a system safety assessment with respect to each proposed design change that the Administrator determines is significant, with such assessment considering the airplane-level effects of individual errors, malfunctions, or failures and realistic pilot response times to such errors, malfunctions, or failures;
(B)update such assessment to account for each subsequent proposed design change that the Administrator determines is significant; (C)provide appropriate employees of the Administration with the data and assumptions underlying each assessment and amended assessment; and
(D)provide for document traceability and clarity of explanations for changes to aircraft type designs and system safety assessment certification documents; and (2)work with other civil aviation authorities representing states of design to ensure such regulations remain harmonized internationally.
(c)GuidanceGuidance or an advisory circular issued under subsection (a) shall, at minimum— (1)emphasize the importance of clear documentation of the technical details and failure modes and effects of a design change described in subsection (b)(1); and
(2)ensure appropriate review of any change that results in a functional hazard assessment classification of major or greater, as such term is defined in FAA Advisory Circular 25.1309-1A (or any successor or replacement document). (d)FAA reviewAppropriate employees of the Aircraft Certification Service and the Flight Standards Service of the Administration shall review each system safety assessment required under subsection (b)(1)(A), updated assessment required under subsection (b)(1)(B), and supporting data and assumptions required under subsection (b)(1)(C), to ensure that each such assessment sufficiently addresses the considerations listed in subsection (b)(1)(A).
116.Flight crew alerting
(a)In generalNot later than 1 year after the date of enactment of this title, the Administrator shall implement National Transportation Safety Board recommendations A–19–11 and A–19–12 (as contained in the safety recommendation report adopted on September 9, 2019). (b)ProhibitionBeginning on the date that is 2 years after the date of enactment of this title, the Administrator may not issue a type certificate for a transport category aircraft unless—
(1)in the case of a transport airplane, such airplane incorporates a flight crew alerting system that, at a minimum, displays and differentiates among warnings, cautions, and advisories, and includes functions to assist the flight crew in prioritizing corrective actions and responding to systems failures; or (2)in the case of a transport category aircraft other than a transport airplane, the type certificate applicant provides a means acceptable to the Administrator to assist the flight crew in prioritizing corrective actions and responding to systems failures (including by cockpit or flight manual procedures). 
(c)Existing airplane designsIt is the sense of Congress that the FAA shall ensure that any system safety assessment with respect to the Boeing 737-7, 737-8, 737-9, and 737-10 airplanes, as described in National Transportation Safety Board recommendation A-19-10, is conducted in accordance with such recommendation.  117.Changed product rule (a)Review and reevaluation of amended type certificates (1)International leadershipThe Administrator shall exercise leadership in the creation of international policies and standards relating to the issuance of amended type certificates within the Certification Management Team.
(2)Reevaluation of amended type certificatesIn carrying out this subsection, the Administrator shall— (A)encourage Certification Management Team members to examine and address any relevant covered recommendations (as defined in section 121(c)) relating to the issuance of amended type certificates;
(B)reevaluate existing assumptions and practices inherent in the amended type certificate process and assess whether such assumptions and practices are valid; and (C)ensure, to the greatest extent practicable, that Federal regulations relating to the issuance of amended type certificates are harmonized with the regulations of other international states of design.
(b)Amended type certificate report and rulemaking
(1)BriefingsNot later than 12 months after the date of enactment of this title, and annually thereafter through fiscal year 2023, the Administrator shall brief the congressional committees of jurisdiction on the work and status of the development of such recommendations by the Certification Management Team. (2)Initiation of actionNot later than 2 years after the date of enactment of this title, the Administrator shall take action to revise and improve the process of issuing amended type certificates in accordance with this section. Such action shall include, at minimum—
(A)initiation of a rulemaking proceeding; and (B)development or revision of guidance and training materials.
(3)ContentsIn taking actions required under paragraph (2), the Administrator shall do the following: (A)Ensure that proposed changes to an aircraft are evaluated from an integrated whole aircraft system perspective that examines the integration of proposed changes with existing systems and associated impacts.
(B)Define key terms used for the changed product process under sections 21.19 and 21.101 of title 14, Code of Federal Regulations. (C)Consider—
(i)the findings and work of the Certification Management Team and other similar international harmonization efforts; (ii)any relevant covered recommendations (as defined in section 121(c)); and
(iii)whether a fixed time beyond which a type certificate may not be amended would improve aviation safety. (D)Establish the extent to which the following design characteristics should preclude the issuance of an amended type certificate:
(i)A new or revised flight control system. (ii)Any substantial changes to aerodynamic stability resulting from a physical change that may require a new or modified software system or control law in order to produce positive and acceptable stability and handling qualities.
(iii)A flight control system or augmented software to maintain aerodynamic stability in any portion of the flight envelope that was not required for a previously certified derivative. (iv)A change in structural components (other than a stretch or shrink of the fuselage) that results in a change in structural load paths or the magnitude of structural loads attributed to flight maneuvers or cabin pressurization.
(v)A novel or unusual system, component, or other feature whose failure would present a hazardous or catastrophic risk. (E)Develop objective criteria for helping to determine what constitutes a substantial change and a significant change.
(F)Implement mandatory aircraft-level reviews throughout the certification process to validate the certification basis and assumptions. (G)Require maintenance of relevant records of agreements between the FAA and an applicant that affect certification documentation and deliverables.
(H)Ensure appropriate documentation of any exception or exemption from airworthiness requirements codified in title 14 of the Code of Federal Regulations, as in effect on the date of application for the change.  (4)Guidance materialsThe Administrator shall consider the following when developing orders and regulatory guidance, including advisory circulars, where appropriate:
(A)Early FAA involvement and feedback paths in the aircraft certification process to ensure the FAA is aware of changes to design assumptions and product design impacting a changed product assessment. (B)Presentation to the FAA of new technology, novel design, or safety critical features or systems, initially and throughout the certification process, when development and certification prompt design or compliance method revision.
(C)Examples of key terms used for the changed product process under sections 21.19 and 21.101 of title 14, Code of Federal Regulations. (D)Type certificate data sheet improvements to accurately state which regulations and amendment level the aircraft complies to and when compliance is limited to a subset of the aircraft.
(E)Policies to guide applicants on proper visibility, clarity, and consistency of key design and compliance information that is submitted for certification, particularly with new design features. (F)The creation, validation, and implementation of analytical tools appropriate for the analysis of complex system for the FAA and applicants.
(G)Early coordination processes with the FAA for the functional hazard assessments validation and preliminary system safety assessments review. (5)Training materialsThe Administrator shall—
(A)develop training materials for establishing the certification basis for changed aeronautical products pursuant to section 21.101 of title 14, Code of Federal Regulations, applications for a new type certificate pursuant to section 21.19 of such title, and the regulatory guidance developed as a result of the rulemaking conducted pursuant to paragraph (2); and (B)procedures for disseminating such materials to implementing personnel of the FAA, designees, and applicants.
(6)Certification management team definedIn this section, the term Certification Management Team means the team framework under which the FAA, the European Aviation Safety Agency, the Transport Canada Civil Aviation, and the National Civil Aviation Agency of Brazil, manage the technical, policy, certification, manufacturing, export, and continued airworthiness issues common among the 4 authorities. (7)DeadlineThe Administrator shall finalize the actions initiated under paragraph (2) not later than 3 years after the date of enactment of this title.
(c)International leadershipThe Administrator shall exercise leadership within the ICAO and among other civil aviation regulators representing states of aircraft design to advocate for the adoption of an amended changed product rule on a global basis, consistent with ICAO standards.  118.Whistleblower protectionsSection 42121 of title 49, United States Code, is amended—
(1)by striking subsection (a) and inserting the following:  (a)Prohibited discriminationA holder of a certificate under section 44704 or 44705 of this title, or a contractor, subcontractor, or supplier of such holder, may not discharge an employee or otherwise discriminate against an employee with respect to compensation, terms, conditions, or privileges of employment because the employee (or any person acting pursuant to a request of the employee)—
(1)provided, caused to be provided, or is about to provide (with any knowledge of the employer) or cause to be provided to the employer or Federal Government information relating to any violation or alleged violation of any order, regulation, or standard of the Federal Aviation Administration or any other provision of Federal law relating to aviation safety under this subtitle or any other law of the United States; (2)has filed, caused to be filed, or is about to file (with any knowledge of the employer) or cause to be filed a proceeding relating to any violation or alleged violation of any order, regulation, or standard of the Federal Aviation Administration or any other provision of Federal law relating to aviation safety under this subtitle or any other law of the United States;
(3)testified or is about to testify in such a proceeding; or (4)assisted or participated or is about to assist or participate in such a proceeding.;
(2)by striking subsection (d) and inserting the following:  (d)Nonapplicability to deliberate violationsSubsection (a) shall not apply with respect to an employee of a holder of a certificate issued under section 44704 or 44705, or a contractor or subcontractor thereof, who, acting without direction from such certificate-holder, contractor, or subcontractor (or such person’s agent), deliberately causes a violation of any requirement relating to aviation safety under this subtitle or any other law of the United States.; and
(3)by striking subsection (e) and inserting the following:  (e)Contractor definedIn this section, the term contractor means—
(1)a person that performs safety-sensitive functions by contract for an air carrier or commercial operator; or (2)a person that performs safety-sensitive functions related to the design or production of an aircraft, aircraft engine, propeller, appliance, or component thereof by contract for a holder of a certificate issued under section 44704..
119.Domestic and international pilot training
(a)In generalChapter 447 of title 49, United States Code, as amended by section 107, is further amended by adding at the end the following:  44743.Pilot training requirements (a)In general (1)Administrator’s determinationIn establishing any pilot training requirements with respect to a new transport airplane, the Administrator of the Federal Aviation Administration shall independently review any proposal by the manufacturer of such airplane with respect to the scope, format, or minimum level of training required for operation of such airplane.
(2)Assurances and marketing representationsBefore the Administrator has established applicable training requirements, an applicant for a new or amended type certificate for an airplane described in paragraph (1) may not, with respect to the scope, format, or magnitude of pilot training for such airplane— (A)make any assurance or other contractual commitment, whether verbal or in writing, to a potential purchaser of such airplane unless a clear and conspicuous disclaimer (as defined by the Administrator) is included regarding the status of training required for operation of such airplane; or
(B)provide financial incentives (including rebates) to a potential purchaser of such airplane regarding the scope, format, or magnitude of pilot training for such airplane. (b)Pilot response timeBeginning on the day after the date on which regulations are issued under section 119(c)(6) of the Aircraft Certification, Safety, and Accountability Act, the Administrator may not issue a new or amended type certificate for an airplane described in subsection (a) unless the applicant for such certificate has demonstrated to the Administrator that the applicant has accounted for realistic assumptions regarding the time for pilot responses to non-normal conditions in designing the systems and instrumentation of such airplane. Such assumptions shall—
(1)be based on test data, analysis, or other technical validation methods; and (2)account for generally accepted scientific consensus among experts in human factors regarding realistic pilot response time.
(c)DefinitionIn this section, the term transport airplane means a transport category airplane designed for operation by an air carrier or foreign air carrier type-certificated with a passenger seating capacity of 30 or more or an all-cargo or combi derivative of such an airplane.. (b)Conforming amendmentThe analysis for chapter 447 of title 49, United States Code, is further amended by adding at the end the following: 


44743. Pilot training requirements..
(c)Expert safety review
(1)In generalNot later than 30 days after the date of enactment of this title, the Administrator shall initiate an expert safety review of assumptions relied upon by the Administration and manufacturers of transport category aircraft in the design and certification of such aircraft. (2)ContentsThe expert safety review required under paragraph (1) shall include—
(A)a review of Administration regulations, guidance, and directives related to pilot response assumptions relied upon by the FAA and manufacturers of transport category aircraft in the design and certification of such aircraft, and human factors and human system integration, particularly those related to pilot and aircraft interfaces; (B)a focused review of the assumptions relied on regarding the time for pilot responses to non-normal conditions in designing such aircraft’s systems and instrumentation, including responses to safety-significant failure conditions and failure scenarios that trigger multiple, and possibly conflicting, warnings and alerts;
(C)a review of human factors assumptions with applicable operational data, human factors research and the input of human factors experts and FAA operational data, and as appropriate, recommendations for modifications to existing assumptions; (D)a review of revisions made to the airman certification standards for certificates over the last 4 years, including any possible effects on pilot competency in basic manual flying skills;
(E)consideration of the global nature of the aviation marketplace, varying levels of pilot competency, and differences in pilot training programs worldwide; (F)a process for aviation stakeholders, including pilots, airlines, inspectors, engineers, test pilots, human factors experts, and other aviation safety experts, to provide and discuss any observations, feedback, and best practices;
(G)a review of processes currently in place to ensure that when carrying out the certification of a new aircraft type, or an amended type, the cumulative effects that new technologies, and the interaction between new technologies and unchanged systems for an amended type certificate, may have on pilot interactions with aircraft systems are properly assessed through system safety assessments or otherwise; and (H)a review of processes currently in place to account for any necessary adjustments to system safety assessments, pilot procedures and training requirements, or design requirements when there are changes to the assumptions relied upon by the Administration and manufacturers of transport category aircraft in the design and certification of such aircraft.
(3)Report and recommendationsNot later than 30 days after the conclusion of the expert safety review pursuant to paragraph (1), the Administrator shall submit to the congressional committees of jurisdiction a report on the results of the review, including any recommendations for actions or best practices to ensure the FAA and the manufacturers of transport category aircraft have accounted for pilot response assumptions to be relied upon in the design and certification of transport category aircraft and tools or methods identified to better integrate human factors throughout the process for such certification. (4)International engagementThe Administrator shall notify other international regulators that certify transport category aircraft type designs of the expert panel report and encourage them to review the report and evaluate their regulations and processes in light of the recommendations included in the report.
(5)TerminationThe expert safety review shall end upon submission of the report required pursuant to paragraph (3). (6)RegulationsThe Administrator shall issue or update such regulations as are necessary to implement the recommendations of the expert safety review that the Administrator determines are necessary to improve aviation safety.
(d)Call to action on airman certification standards
(1)In generalNot later than 60 days after the date of enactment of this title, the Administrator shall initiate a call to action safety review of pilot certification standards in order to bring stakeholders together to share lessons learned, best practices, and implement actions to address any safety issues identified. (2)ContentsThe call to action safety review required under paragraph (1) shall include—
(A)a review of Administration regulations, guidance, and directives related to the pilot certification standards, including the oversight of those processes; (B)a review of revisions made to the pilot certification standards for certificates over the last 5 years, including any possible effects on pilot competency in manual flying skills and effectively managing automation to improve safety; and
(C)a process for aviation stakeholders, including aviation students, instructors, designated pilot examiners, pilots, airlines, labor, and aviation safety experts, to provide and discuss any observations, feedback, and best practices. (3)Report and recommendationsNot later than 90 days after the conclusion of the call to action safety review pursuant to paragraph (1), the Administrator shall submit to the congressional committees of jurisdiction a report on the results of the review, any recommendations for actions or best practices to ensure pilot competency in basic manual flying skills and in effective management of automation, and actions the Administrator will take in response to the recommendations.
(e)International pilot training
(1)In generalThe Secretary of Transportation, the Administrator, and other appropriate officials of the Government shall exercise leadership in setting global standards to improve air carrier pilot training and qualifications for— (A)monitoring and managing the behavior and performance of automated systems;
(B)controlling the flightpath of aircraft without autoflight systems engaged; (C)effectively utilizing and managing autoflight systems, when appropriate;
(D)effectively identifying situations in which the use of autoflight systems is appropriate and when such use is not appropriate; and (E)recognizing and responding appropriately to non-normal conditions.
(2)International leadershipThe Secretary, the Administrator, and other appropriate officials of the Government shall exercise leadership under paragraph (1) by working with— (A)foreign counterparts of the Administrator in the ICAO and its subsidiary organizations;
(B)other international organizations and fora; and (C)the private sector.
(3)ConsiderationsIn exercising leadership under paragraph (1), the Secretary, the Administrator, and other appropriate officials of the Government shall consider— (A)the latest information relating to human factors;
(B)aircraft manufacturing trends, including those relating to increased automation in the cockpit; (C)the extent to which cockpit automation improves aviation safety and introduces novel risks;
(D)the availability of opportunities for pilots to practice manual flying skills; (E)the need for consistency in maintaining and enhancing manual flying skills worldwide;
(F)recommended practices of other countries that enhance manual flying skills and automation management; and (G)whether a need exists for initial and recurrent training standards for improve pilots’ proficiency in manual flight and in effective management of autoflight systems.
(4)Congressional briefingThe Secretary, the Administrator, and other appropriate officials of the Government shall provide to the congressional committees of jurisdiction regular briefings on the status of efforts undertaken pursuant to this subsection. (f)International aviation safetySection 40104(b) of title 49, United States Code, is amended—
(1)by striking The Administrator shall and inserting the following:  (1)In generalThe Administrator shall; and
(2)by adding at the end the following:  (2)Bilateral and multilateral engagement; technical assistanceThe Administrator shall—
(A)in consultation with the Secretary of State, engage bilaterally and multilaterally, including with the International Civil Aviation Organization, on an ongoing basis to bolster international collaboration, data sharing, and harmonization of international aviation safety requirements including through— (i)sharing of continued operational safety information;
(ii)prioritization of pilot training deficiencies, including manual flying skills and flight crew training, to discourage over reliance on automation, further bolstering the components of airmanship; (iii)encouraging the consideration of the safety advantages of appropriate Federal regulations, which may include relevant Federal regulations pertaining to flight crew training requirements; and
(iv)prioritizing any other flight crew training areas that the Administrator believes will enhance all international aviation safety; and (B)seek to expand technical assistance provided by the Federal Aviation Administration in support of enhancing international aviation safety, including by—
(i)promoting and enhancing effective oversight systems, including operational safety enhancements identified through data collection and analysis; (ii)promoting and encouraging compliance with international safety standards by counterpart civil aviation authorities;
(iii)minimizing cybersecurity threats and vulnerabilities across the aviation ecosystem; (iv)supporting the sharing of safety information, best practices, risk assessments, and mitigations through established international aviation safety groups; and
(v)providing technical assistance on any other aspect of aviation safety that the Administrator determines is likely to enhance international aviation safety.. (3)Authorization of appropriationsThere is authorized to be appropriated to the Administrator, $2,000,000 for each of fiscal years 2021 through 2023, to carry out section 40104(b)(2) of title 49, United States Code (as added by paragraph (2)).
(g)Assistance to foreign aviation authorities
(1)In generalSection 40113(e)(1) of title 49, United States Code, is amended by inserting The Administrator may also provide technical assistance related to all aviation safety-related training and operational services in connection with bilateral and multilateral agreements, including further bolstering the components of airmanship. after the first sentence. (2)Authorization of appropriationsSection 40113(e) of title 49, United States Code, is amended by adding at the end the following:

(5)Authorization of appropriationsThere is authorized to be appropriated to the Administrator, $5,000,000 for each of fiscal years 2021 through 2023, to carry out this subsection. Amounts appropriated under the preceding sentence for any fiscal year shall remain available until expended.. (h)Sense of congress regarding international pilot training standards (1)FindingsCongress makes the following findings:
(A)Increased reliance on automation in commercial aviation risks a degradation of pilot skills in flight path management using manual flight control. (B)Manual flight skills are essential for pilot confidence and competence.
(C)During the 40th Assembly of ICAO, the United States, Canada, Peru, and Trinidad and Tobago presented a working paper titled, Pilot Training Improvements to Address Automation Dependency. (D)The working paper outlines recommendations for the Assembly to mitigate the consequences of automation dependency, including identifying competency requirements for flight path management using manual flight control and assessing the need for new or amended international standards or guidance.
(2)Sense of congressIt is the sense of Congress that, as soon as practicable— (A)the recommendations included in the working paper titled Pilot Training Improvements to Address Automation Dependency offered by the United States at the 40th Assembly of ICAO should be made a priority by the Assembly; and
(B)the United States should work with ICAO and other international aviation safety groups, further bolstering the components of airmanship. 120.Nonconformity with approved type designSection 44704(d) of title 49, United States Code, is amended by adding at the end the following:

(3)Nonconformity with approved type design
(A)In generalConsistent with the requirements of paragraph (1), a holder of a production certificate for an aircraft may not present a nonconforming aircraft, either directly or through the registered owner of such aircraft or a person described in paragraph (2), to the Administrator for issuance of an initial airworthiness certificate. (B)Civil penaltyNotwithstanding section 46301, a production certificate holder who knowingly violates subparagraph (A) shall be liable to the Administrator for a civil penalty of not more than $1,000,000 for each nonconforming aircraft.
(C)Penalty considerationsIn determining the amount of a civil penalty under subparagraph (B), the Administrator shall consider— (i)the nature, circumstances, extent, and gravity of the violation, including the length of time the nonconformity was known by the holder of a production certificate but not disclosed; and
(ii)with respect to the violator, the degree of culpability, any history of prior violations, and the size of the business concern. (D)Nonconforming aircraft definedIn this paragraph, the term nonconforming aircraft means an aircraft that does not conform to the approved type design for such aircraft type..
121.Implementation of recommendations
(a)In generalNot later than 1 year after the date of enactment of this title, the Administrator shall submit a report to the congressional committees of jurisdiction on the status of the Administration’s implementation of covered recommendations. (b)ContentsThe report required under subsection (a) shall contain, at a minimum—
(1)a list and description of all covered recommendations; (2)a determination of whether the Administrator concurs, concurs in part, or does not concur with each covered recommendation;
(3)an implementation plan and schedule for all covered recommendations the Administrator concurs or concurs in part with; and (4)for each covered recommendation with which the Administrator does not concur (in whole or in part), a detailed explanation as to why.
(c)Covered recommendations definedIn this section, the term covered recommendations means recommendations made by the following entities in any review initiated in response to the accident of Lion Air flight 610 on October 29, 2018, or Ethiopian Airlines flight 302 on March 10, 2019, that recommend Administration action: (1)The National Transportation Safety Board.
(2)The Joint Authorities Technical Review. (3)The inspector general of the Department of Transportation.
(4)The Safety Oversight and Certification Advisory Committee, or any special committee thereof. (5)Any other entity the Administrator may designate. 
122.Oversight of FAA compliance program
(a)In generalNot later than 180 days after the date of enactment of this title, the Administrator shall establish an Executive Council within the Administration to oversee the use and effectiveness across program offices of the Administration’s Compliance Program, described in Order 8000.373A dated October 31, 2018. (b)Compliance program oversightThe Executive Council established under this section shall—
(1)monitor, collect, and analyze data on the use of the Compliance Program across program offices of the Administration, including data on enforcement actions and compliance actions pursued against regulated entities by such program offices; (2)conduct an evaluation of the Compliance Program, not less frequently than annually each calendar year through 2023, to assess the functioning and effectiveness of such program in meeting the stated goals and purpose of the program;
(3)provide reports to the Administrator containing the results of any evaluation conducted under paragraph (2), including identifying in such report any nonconformities or deficiencies in the implementation of the program and compliance of regulated entities with safety standards of the Administration; (4)make recommendations to the Administrator on regulations, guidance, performance standards or metrics, or other controls that should be issued by the Administrator to improve the effectiveness of the Compliance Program in meeting the stated goals and purpose of the program and to ensure the highest levels of aviation safety; and
(5)carry out any other oversight duties with respect to implementation of the Compliance Program and assigned by the Administrator. (c)Executive council (1)Executive council membershipThe Executive Council shall be comprised of representatives from each program office with regulatory responsibility as provided in Order 8000.373A.
(2)ChairpersonThe Executive Council shall be chaired by a person, who shall be appointed by the Administrator and shall report directly to the Administrator. (3)IndependenceThe Secretary of Transportation, the Administrator, or any officer or employee of the Administration may not prevent or prohibit the chair of the Executive Council from performing the activities described in this section or from reporting to Congress on such activities.
(4)DurationThe Executive Council shall terminate on October 1, 2023. (d)Annual briefingEach calendar year through 2023, the chair of the Executive Council shall provide a briefing to the congressional committees of jurisdiction on the effectiveness of the Administration’s Compliance Program in meeting the stated goals and purpose of the program and the activities of the office described in subsection (b), including any reports and recommendations made by the office during the preceding calendar year. 
123.Settlement agreement
(a)Sense of congressIt is the sense of Congress that the Administrator should fully exercise all rights and pursue all remedies available to the Administrator under any settlement agreement between the Administration and the holder of a type certificate and production certificate for transport airplanes executed on December 18, 2015, including a demand for full payment of any applicable civil penalties deferred under such agreement, if the Administrator concludes that such holder has not fully performed all obligations incurred under such agreement. (b)Congressional briefingNot later than 60 days after the date of enactment of this title, and every 6 months thereafter until a certificate holder described in subsection (a) has fully performed all obligations incurred by such certificate holder under such settlement agreement, the Administrator shall brief the congressional committees of jurisdiction on action taken consistent with subsection (a). 
124.Human factors education program
(a)Human factors education program
(1)In generalThe Administrator shall develop a human factors education program that addresses the effects of modern flight deck systems, including automated systems, on human performance for transport airplanes and the approaches for better integration of human factors in aircraft design and certification. (2)Target audienceThe human factors education program shall be integrated into the training protocols (as in existence as of the date of enactment of this title) for, and be routinely administered to, the following: 
(A)Appropriate employees within the Flight Standards Service. (B)Appropriate employees within the Aircraft Certification Service.
(C)Other employees or authorized representatives determined to be necessary by the Administrator. (b)Transport airplane manufacturer information sharingThe Administrator shall—
(1)require each transport airplane manufacturer to provide the Administrator with the information or findings necessary for flight crew to be trained on flight deck systems; (2)ensure the information or findings under paragraph (1) adequately includes consideration of human factors; and
(3)ensure that each transport airplane manufacturer identifies any technical basis, justification or rationale for the information and findings under paragraph (1).  125.Best practices for organization designation authorizations (a)In generalSection 213 of the FAA Reauthorization Act of 2018 (Public Law 115–254, 132 Stat. 3249) is amended—
(1)by striking subsection (g); (2)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively;
(3)by inserting after subsection (b), the following:  (c)Best practices reviewIn addition to conducting the survey required under subsection (b), the Panel shall conduct a review of a sampling of ODA holders to identify and develop best practices. At a minimum, the best practices shall address preventing and deterring instances of undue pressure on or by an ODA unit member, within an ODA, or by an ODA holder, or failures to maintain independence between the FAA and an ODA holder or an ODA unit member. In carrying out such review, the Panel shall—
(1)examine other government regulated industries to gather lessons learned, procedures, or processes that address undue pressure of employees, perceived regulatory coziness, or other failures to maintain independence; (2)identify ways to improve communications between an ODA Administrator, ODA unit members, and FAA engineers and inspectors, consistent with section 44736(g) of title 49, United States Code, in order to enable direct communication of technical concerns that arise during a certification project without fear of reprisal to the ODA Administrator or ODA unit member; and
(3)examine FAA designee programs, including the assignment of FAA advisors to designees, to determine which components of the program may improve the FAA’s oversight of ODA units, ODA unit members, and the ODA program.; (4)in subsection (d) (as redesignated by paragraph (2))—
(A)by striking paragraph (3) and redesignating paragraphs (4) through (6) as paragraphs (3) through (5), respectively; (B)in paragraph (4) (as redesignated by subparagraph (A)), by striking and at the end;
(C)in paragraph (5) (as so redesignated), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:

(6)the results of the review conducted under subsection (c).; and (5)by inserting after subsection (g) (as redesignated by paragraph (2)), the following:

(h)Best practices adoption
(1)In generalNot later than 180 days after the date on which the Administrator receives the report required under subsection (e), the Administrator shall establish best practices that are generally applicable to all ODA holders and require such practices to be incorporated, as appropriate, into each ODA holder’s approved procedures manual. (2)Notice and comment periodThe Administrator shall publish the established best practices for public notice and comment for not fewer than 60 days prior to requiring the practices, as appropriate, be incorporated into each ODA holder’s approved procedures manual.
(i)SunsetThe Panel shall terminate on the earlier of— (1)the date of submission of the report under subsection (e); or
(2)the date that is 2 years after the date on which the Panel is first convened under subsection (a).. (b)Procedures manualSection 44736(b)(3) of title 49, United States Code, as amended by subsection (c)(2)(D) of section 107), is further amended—
(1)in subparagraph (D) (as redesignated by such subsection), by striking and after the semicolon at the end; (2)in subparagraph (E) (as so redesignated), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (F)ensure the ODA holders procedures manual contains procedures and policies based on best practices established by the Administrator..
126.Human factors research
(a)Human factorsNot later than 180 days after the date of enactment of this title, the Administrator, in consultation with aircraft manufacturers, operators, and pilots, and in coordination with the head of such other Federal agency that the Administrator determines appropriate, shall develop research requirements to address the integration of human factors in the design and certification of aircraft that are intended for use in air transportation. (b)RequirementsIn developing such research requirements, the Administrator shall—
(1)establish goals for research in areas of study relevant to advancing technology, improving design engineering and certification practices, and facilitating better understanding of human factors concepts in the context of the growing development and reliance on automated or complex flight deck systems in aircraft operations, including the development of tools to validate pilot recognition and response assumptions and diagnostic tools to improve the clarity of failure indications presented to pilots; (2)take into consideration and leverage any existing or planned research that is conducted by, or conducted in partnership with, the FAA; and
(3)focus on— (A)preventing a recurrence of the types of accidents that have involved transport category airplanes designed and manufactured in the United States; and
(B)increasingly complex aircraft systems and designs. (c)ImplementationIn implementing the research requirements developed under this section, the Administrator shall work with appropriate organizations and authorities with expertise including, to the maximum extent practicable, the Center of Excellence for Technical Training and Human Performance and the Center of Excellence developed or expanded pursuant to section 127.
(d)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $7,500,000 for each of fiscal years 2021 through 2023, out of funds made available under section 48102(a) of title 49, United States Code, to carry out this section. 127.FAA Center of Excellence for automated systems and human factors in aircraft (a)In generalThe Administrator shall develop or expand a Center of Excellence focused on automated systems and human factors in transport category aircraft.
(b)DutiesThe Center of Excellence shall, as appropriate— (1)facilitate collaboration among academia, the FAA, and the aircraft and airline industries, including aircraft, engine, and equipment manufacturers, air carriers, and representatives of the pilot community;
(2)establish goals for research in areas of study relevant to advancing technology, improving engineering practices, and facilitating better understanding of human factors concepts in the context of the growing development and reliance on automated or complex systems in commercial aircraft, including continuing education and training; (3)examine issues related to human system integration and flight crew and aircraft interfaces, including tools and methods to support the integration of human factors considerations into the aircraft design and certification process; and
(4)review safety reports to identify potential human factors issues for research. (c)Avoiding duplication of workIn developing or expanding the Center of Excellence, the Administrator shall ensure the work of the Center of Excellence does not duplicate or overlap with the work of any other established center of excellence.
(d)Member prioritization
(1)In generalThe Administrator, when developing or expanding the Center of Excellence, shall prioritize the inclusion of subject-matter experts whose professional experience enables them to be objective and impartial in their contributions to the greatest extent possible. (2)RepresentationThe Administrator shall require that the membership of the Center of Excellence reflect a balanced viewpoint across broad disciplines in the aviation industry.
(3)DisclosureAny member of the Center of Excellence who is a Boeing Company or FAA employee who participated in the certification of the Maneuvering Characteristics Augmentation System for the 737 MAX-8 airplane must disclose such involvement to the FAA prior to performing any work on behalf of the FAA. (4)TransparencyIn developing or expanding the Center of Excellence, the Administrator shall develop procedures to facilitate transparency and appropriate maintenance of records to the maximum extent practicable.
(5)CoordinationNothing in this section shall preclude coordination and collaboration between the Center of Excellence developed or expanded under this section and any other established center of excellence. (e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $2,000,000 for each of fiscal years 2021 through 2023, out of funds made available under section 48102(a) of title 49, United States Code, to carry out this section. Amounts appropriated under the preceding sentence for any fiscal year shall remain available until expended. 
128.Pilot operational evaluations
(a)Pilot operational evaluationsNot later than 1 year after the date of enactment of this title, the Administrator shall revise existing policies for manufacturers of transport airplanes to ensure that pilot operational evaluations for airplane types that are submitted for certification utilize pilots from air carriers that are expected to operate such airplanes. (b)RequirementSuch manufacturer shall ensure, to the satisfaction of the Administrator, that the air carrier and foreign air carrier pilots used for such evaluations include pilots of varying levels of experience. 
129.Ensuring appropriate responsibility of aircraft certification and flight standards performance objectives and metrics
(a)RepealsSections 211 and 221 of the FAA Reauthorization Act of 2018 (49 U.S.C. 44701 note) are repealed. (b)Conforming repealsParagraphs (8) and (9) of section 202(c) of the FAA Reauthorization Act of 2018 (49 U.S.C. 44701 note) are repealed.
130.Transport airplane risk assessment methodology
(a)Deadlines
(1)AgreementNot later than 15 days after the date of enactment of this title, the Administrator shall enter into an agreement with the National Academies of Sciences to develop a report regarding the methodology and effectiveness of the Transport Airplane Risk Assessment Methodology (TARAM) process used by the FAA. (2)ReportNot later than 180 days after the date of enactment of this title, the National Academies of Sciences shall deliver such report to the congressional committees of jurisdiction.
(b)ElementsThe report under subsection (a) shall include the following elements: (1)An assessment of the TARAM analysis process.
(2)An assessment of the effectiveness of the TARAM for the purposes of improving aviation safety. (3)Recommendations to improve the methodology and effectiveness of the TARAM as an element of aviation safety.
(c)Required noticeThe Administrator shall provide notice to the congressional committees of jurisdiction on the findings and recommendations of a TARAM conducted following a transport airplane accident— (1)in which a loss of life occurred; and
(2)for which the Administrator determines that the issuance of an airworthiness directive will likely be necessary to correct an unsafe condition associated with the design of the relevant aircraft type.  131.National air grant fellowship program (a)Program (1)Program maintenanceThe Administrator shall maintain within the FAA a program to be known as the National Air Grant Fellowship Program.
(2)Program elementsThe National Air Grant Fellowship Program shall provide support for the fellowship program under subsection (b). (3)Responsibilities of administrator (A)GuidelinesThe Administrator shall establish guidelines related to the activities and responsibilities of air grant fellowships under subsection (b).
(B)QualificationsThe Administrator shall by regulation prescribe the qualifications required for designation of air grant fellowships under subsection (b). (C)AuthorityIn order to carry out the provisions of this section, the Administrator may—
(i)appoint, assign the duties, transfer, and fix the compensation of such personnel as may be necessary, in accordance with civil service laws; (ii)make appointments with respect to temporary and intermittent services to the extent authorized by section 3109 of title 5, United States Code;
(iii)enter into contracts, cooperative agreements, and other transactions without regard to section 6101 of title 41, United States Code; (iv)notwithstanding section 1342 of title 31, United States Code, accept donations and voluntary and uncompensated services;
(v)accept funds from other Federal departments and agencies, including agencies within the FAA, to pay for and add to activities authorized by this section; and (vi)promulgate such rules and regulations as may be necessary and appropriate.
(4)Director of national air grant fellowship program
(A)In generalThe Administrator shall appoint, as the Director of the National Air Grant Fellowship Program, a qualified individual who has appropriate administrative experience and knowledge or expertise in fields related to aerospace. The Director shall be appointed and compensated, without regard to the provisions of title 5 governing appointments in the competitive service, at a rate payable under section 5376 of title 5, United States Code. (B)DutiesSubject to the supervision of the Administrator, the Director shall administer the National Air Grant Fellowship Program. In addition to any other duty prescribed by law or assigned by the Administrator, the Director shall—
(i)cooperate with institutions of higher education that offer degrees in fields related to aerospace; (ii)encourage the participation of graduate and post-graduate students in the National Air Grant Fellowship Program; and
(iii)cooperate and coordinate with other Federal activities in fields related to aerospace. (b)Fellowships (1)In generalThe Administrator shall support a program of fellowships for qualified individuals at the graduate and post-graduate level. The fellowships shall be in fields related to aerospace and awarded pursuant to guidelines established by the Administrator. The Administrator shall strive to ensure equal access for minority and economically disadvantaged students to the program carried out under this paragraph.
(2)Aerospace policy fellowship
(A)In generalThe Administrator shall award aerospace policy fellowships to support the placement of individuals at the graduate level of education in fields related to aerospace in positions with— (i)the executive branch of the United States Government; and
(ii)the legislative branch of the United States Government. (B)Placement priorities for legislative fellowships (i)In generalIn considering the placement of individuals receiving a fellowship for a legislative branch position under subparagraph (A)(ii), the Administrator shall give priority to placement of such individuals in the following:
(I)Positions in offices of, or with Members on, committees of Congress that have jurisdiction over the FAA. (II)Positions in offices of Members of Congress that have a demonstrated interest in aerospace policy.
(ii)Equitable distributionIn placing fellows in positions described under clause (i), the Administrator shall ensure that placements are equally distributed among the political parties. (C)DurationA fellowship awarded under this paragraph shall be for a period of not more than 1 year.
(3)Restriction on use of fundsAmounts available for fellowships under this subsection, including amounts accepted under subsection (a)(3)(C)(v) or appropriated under subsection (d) to carry out this subsection, shall be used only for award of such fellowships and administrative costs of implementing this subsection. (c)Interagency cooperationEach department, agency, or other instrumentality of the Federal Government that is engaged in or concerned with, or that has authority over, matters relating to aerospace—
(1)may, upon a written request from the Administrator, make available, on a reimbursable basis or otherwise, any personnel (with their consent and without prejudice to their position and rating), service, or facility that the Administrator deems necessary to carry out any provision of this section; (2)shall, upon a written request from the Administrator, furnish any available data or other information that the Administrator deems necessary to carry out any provision of this section; and
(3)shall cooperate with the FAA and duly authorized officials thereof. (d)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $15,000,000 for each of fiscal years 2021 through 2025 to carry out this section. Amounts appropriated under the preceding sentence shall remain available until expended.
(e)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the National Air Grant Fellowship Program, appointed pursuant to subsection (a)(4).
(2)Fields related to aerospaceThe term fields related to aerospace means any discipline or field that is concerned with, or likely to improve, the development, assessment, operation, safety, or repair of aircraft and other airborne objects and systems, including the following: (A)Aerospace engineering.
(B)Aerospace physiology. (C)Aeronautical engineering.
(D)Airworthiness engineering. (E)Electrical engineering.
(F)Human factors. (G)Software engineering.
(H)Systems engineering.  132.Emerging safety trends in aviation (a)GeneralNot later than 180 days after the date of enactment of this title, the Administrator shall enter into an agreement with the Transportation Research Board for the purposes of developing an annual report identifying, categorizing, and analyzing emerging safety trends in air transportation.
(b)FactorsThe emerging safety trends report should be based on the following data: (1)The National Transportation Safety Board’s investigation of accidents under section 1132 of title 49, United States Code.
(2)The Administrator’s investigations of accidents and incidents under section 40113 of title 49, United States Code. (3)Information provided by air operators pursuant to safety management systems.
(4)International investigations of accidents and incidents, including reports, data, and information from foreign authorities and ICAO. (5)Other sources deemed appropriate for establishing emerging safety trends in the aviation sector, including the FAA’s annual safety culture assessment required under subsection (c).
(c)Safety culture assessmentThe Administrator shall conduct an annual safety culture assessment through fiscal year 2031, which shall include surveying all employees in the FAA’s Aviation Safety organization (AVS) to determine the employees’ collective opinion regarding, and to assess the health of, AVS’ safety culture and implementation of any voluntary safety reporting program. (d)Existing reporting systemsThe Executive Director of the Transportation Research Board, in consultation with the Secretary of Transportation and Administrator, may take into account and, as necessary, harmonize data and sources from existing reporting systems within the Department of Transportation and FAA.
(e)Biennial report to congressOne year after the Administrator enters into the agreement with the Transportation Research Board as set forth in subsection (a), and biennially thereafter through fiscal year 2031, the Executive Director, in consultation with the Secretary and Administrator, shall submit to the congressional committees of jurisdiction a report identifying the emerging safety trends in air transportation.  133.FAA accountability enhancement (a)Enhancement of the Aviation Safety Whistleblower Investigation Office in the Federal Aviation Administration (1)Renaming of the office (A)In generalSection 106(t)(1) of title 49, United States Code, is amended by striking an Aviation Safety Whistleblower Investigation Office and inserting the Office of Whistleblower Protection and Aviation Safety Investigations. 
(B)Conforming amendmentThe heading of subsection (t) of section 106 of title 49, United States Code, is amended by striking Aviation Safety Whistleblower Investigation Office and inserting Office of Whistleblower Protection and Aviation Safety Investigations. (2)Duties (A)In generalSection 106(t)(3)(A) of title 49, United States Code, is amended—
(i)in clause (i), by striking (if the certificate holder does not have a similar in-house whistleblower or safety and regulatory noncompliance reporting process) and inserting (if the certificate holder does not have a similar in-house whistleblower or safety and regulatory noncompliance reporting process established under or pursuant to a safety management system);  (ii)in clause (ii), by striking and at the end;
(iii)in clause (iii), by striking the period at the end and inserting a semicolon; and (iv)by adding at the end the following:

(iv)receive allegations of whistleblower retaliation by employees of the Agency; (v)coordinate with and provide all necessary assistance to the Office of Investigations and Professional Responsibility, the inspector general of the Department of Transportation, and the Office of Special Counsel on investigations relating to whistleblower retaliation by employees of the Agency; and
(vi)investigate allegations of whistleblower retaliation by employees of the Agency that have been delegated to the Office by the Office of Investigations and Professional Responsibility, the inspector general of the Department of Transportation, or the Office of Special Counsel.. (B)LimitationSection 106(t)(2) of title 49, United States Code, is amended by adding at the end the following:

(E)Limitation of duties The Director may only perform duties of the Director described in paragraph (3)(A).. (C)Conforming amendmentsSection 106(t)(7) of title 49, United States Code, is amended—
(i)in the matter preceding subparagraph (A), by striking October 1 and inserting November 15; and (ii)in subparagraph (A), by striking paragraph (3)(A)(i) in the preceding 12-month period and inserting paragraph (3)(A)(i) in the preceding fiscal year.
(3)ReportSection 106(t)(7) of title 49, United States Code, as amended by paragraph (2)(C), is further amended— (A)in subparagraph (C)—
(i)by inserting the resolution of those submissions, including any before further; and (ii)by striking and after the semicolon;
(B)in subparagraph (D) by striking recommendations. and inserting recommendations; and; and (C)by adding at the end the following:

(E) A summary of the activities of the Whistleblower Ombudsman, including— (i)the number of employee consultations conducted by the Whistleblower Ombudsman in the preceding 12-month period and a summary of such consultations and their resolution (in a de-identified or anonymized form); and
(ii)the number of reported incidents of retaliation during such period and, if applicable, a description of the disposition of such incidents during such period.. (b)Whistleblower OmbudsmanSection 106(t) of title 49, United States Code, is further amended by adding at the end the following:

(8)Whistleblower ombudsman
(A)In generalWithin the Office, there shall be established the position of Whistleblower Ombudsman.  (B)Ombudsman qualificationsThe individual selected as Ombudsman shall have knowledge of Federal labor law and demonstrated government experience in human resource management, and conflict resolution. 
(C)DutiesThe Ombudsman shall carry out the following duties: (i)Educate Administration employees about prohibitions against materially adverse acts of retaliation and any specific rights or remedies with respect to those retaliatory actions.
(ii)Serve as an independent confidential resource for Administration employees to discuss any specific retaliation allegation and available rights or remedies based on the circumstances, as appropriate. (iii)Coordinate with Human Resource Management, the Office of Accountability and Whistleblower Protection, the Office of Professional Responsibility, and the Office of the Chief Counsel, as necessary.
(iv)Coordinate with the Office of the Inspector General of the Department of Transportation’s Whistleblower Protection Coordinator and the Office of the Special Counsel, as necessary. (v)Conduct outreach and assist in the development of training within the Agency to mitigate the potential for retaliation and promote timely and appropriate processing of any protected disclosure or allegation of materially adverse acts of retaliation..
(c)Office of investigations and professional responsibilityThe Administrator shall take such action as may be necessary to redesignate the Office of Investigations of the Administration as the Office of Investigations and Professional Responsibility. (d)Misconduct investigations (1)In generalThe Administrator shall review and revise the Administration’s existing investigative policies that govern the investigation of misconduct by a manager of the Administration conducted by the FAA (in this subsection referred to as the Agency). 
(2)Preservation of collective bargaining agreementsThe investigative policy established under paragraph (1) shall not apply to, or in the future, be extended by the Administrator to apply to, any employee who is not a manager or is covered by or eligible to be covered by a collective bargaining agreement entered into by the Agency.  (3)RequirementsIn revising the investigative policies, the Administrator shall ensure such policies require—
(A)the utilization of investigative best practices to ensure independent and objective investigation and accurate recording and reporting of such investigation; (B)the management of case files to ensure the integrity of the information contained in such case files;
(C)interviews be conducted in a manner that ensures, to the greatest extent possible, truthful answers and accurate records of such interviews; (D)coordination with the Office of the Inspector General of the Department of Transportation, the Office of the Special Counsel, and the Attorney General, as appropriate; and
(E)the completion of investigations in a timely manner.  (4)DefinitionFor purposes of this subsection, the term manager means an employee of the Agency who is a supervisor or management official, as defined in section 7103(a) of title 5, United States Code. 
134.Authorization of appropriations for the advanced materials center of excellenceSection 44518 of title 49, United States Code, is amended by adding at the end the following:  (c)Authorization of appropriationsOut of amounts appropriated under section 48102(a), the Administrator may expend not more than $10,000,000 for each of fiscal years 2021 through 2023 to carry out this section. Amounts appropriated under the preceding sentence for each fiscal year shall remain available until expended..
135.Promoting Aviation Regulations for Technical Training
(a)New regulations required
(1)Interim final regulationsNot later than 90 days after the date of enactment of this section, the Administrator shall issue interim final regulations to establish requirements for issuing aviation maintenance technician school certificates and associated ratings and the general operating rules for the holders of those certificates and ratings in accordance with the requirements of this section. (2)Repeal of current regulationsUpon the effective date of the interim final regulations required under paragraph (1), part 147 of title 14, Code of Federal Regulations (as in effect on the date of enactment of this title) and any regulations issued under section 624 of the FAA Reauthorization Act of 2018 (Public Law 115–254) shall have no force or effect on or after the effective date of such interim final regulations.
(b)Aviation maintenance technician school certification requiredNo person may operate an aviation maintenance technician school without, or in violation of, an aviation maintenance technician school certificate and the operations specifications issued under the interim final regulations required under subsection (a)(1), the requirements of this section, or in a manner that is inconsistent with information in the school’s operations specifications under subsection (c)(5).  (c)Certificate and operations specifications requirements (1)Application requirements (A)In generalAn application for a certificate or rating to operate an aviation maintenance technician school shall include the following:
(i)A description of the facilities, including the physical address of the certificate holder’s primary location for operation of the school, any additional fixed locations where training will be provided, and the equipment and materials to be used at each location. (ii)A description of the manner in which the school’s curriculum will ensure the student has the knowledge and skills necessary for attaining a mechanic certificate and associated ratings under subpart D of part 65 of title 14, Code of Federal Regulations (or any successor regulation). 
(iii)A description of the manner in which the school will ensure it provides the necessary qualified instructors to meet the requirements of subsection (d)(4). (B)Documented in the school’s operations specificationsUpon issuance of the school’s certificate or rating, the information required under subparagraph (A) shall be documented in the school’s operations specifications. 
(2)Change applications
(A)In generalAn application for an additional rating or amended certificate shall include only the information necessary to substantiate the reason for the requested additional rating or change. (B)Approved changesAny approved changes shall be documented in the school’s operations specifications. 
(3)DurationAn aviation maintenance technician school certificate or rating issued under the interim final regulations required under subsection (a)(1) shall be effective from the date of issue until the certificate or rating is surrendered, suspended, or revoked. (4)Certificate ratingsAn aviation maintenance technician school certificate issued under the interim final regulations required under subsection (a)(1) shall specify which of the following ratings are held by the aviation maintenance technician school:
(A)Airframe. (B)Powerplant.
(C)Airframe and Powerplant. (5)Operations specificationsA certificated aviation maintenance technician school shall operate in accordance with operations specifications that include the following:
(A)The certificate holder's name. (B)The certificate holder's air agency certificate number.
(C)The name and contact information of the certificate holder's primary point of contact. (D)The physical address of the certificate holder's primary location, as provided under paragraph (1)(A).
(E)The physical address of any additional location of the certificate holder, as provided under subsection (d)(2). (F)The ratings held, as provided under paragraph (4).
(G)Any regulatory exemption granted to the school by the Administrator. (d)Operations requirements (1)Facilities, equipment, and material requirementsEach certificated aviation maintenance technician school shall provide and maintain the facilities, equipment, and materials that are appropriate to the 1 or more ratings held by the school and the number of students taught.
(2)Training provided at another locationA certificated aviation maintenance technician school may provide training at any additional location that meets the requirements of the interim final regulations required under subsection (a)(1) and is listed in the certificate holder’s operations specifications. (3)Training requirementsEach certificated aviation maintenance technician school shall—
(A)establish, maintain, and utilize a curriculum designed to continually align with mechanic airman certification standards as appropriate for the ratings held; (B)provide training of a quality that meets the requirements of subsection (f)(1); and
(C) ensure students have the knowledge and skills necessary to be eligible to test for a mechanic certificate and associated ratings under subpart D of part 65 of title 14, Code of Federal Regulations (or any successor regulation).  (4)Instructor requirementsEach certificated aviation maintenance technician school shall—
(A)provide qualified instructors to teach in a manner that ensures positive educational outcomes are achieved; (B)ensure instructors hold a mechanic certificate with 1 or more appropriate ratings (or, with respect to instructors who are not certified mechanics, ensure instructors are otherwise specifically qualified to teach their assigned content); and
(C)ensure the student-to-instructor ratio does not exceed 25:1 for any shop class. (5)Certificate of completionEach certificated aviation maintenance technician school shall provide authenticated documentation to each graduating student, indicating the student's date of graduation and curriculum completed, as described in paragraph (3)(A).
(e)Quality control system
(1)AccreditationEach aviation maintenance technician school shall— (A)be accredited as meeting the definition of an institution of higher education provided for in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or
(B)establish and maintain a quality control system that meets the requirements specified in paragraph (2) and is approved by the Administrator. (2)FAA-approved system requirementsIn the case of an aviation maintenance technician school that is not accredited as set forth in paragraph (1), the Administrator shall approve a quality control system that provides procedures for recordkeeping, assessment, issuing credit, issuing of final course grades, attendance, ensuring sufficient number of instructors, granting of graduation documentation, and corrective action for addressing deficiencies.
(f)Additional requirements
(1)Minimum passage rateA certificated aviation maintenance technician school shall maintain a pass rate of at least 70 percent of students who took a written, oral, or practical (or any combination thereof) FAA mechanic tests within 60 days of graduation for the most recent 3-year period .  (2)FAA inspectionA certificated aviation maintenance technician school shall allow the Administrator such access as the Administrator determines necessary to inspect the 1 or more locations of the school for purposes of determining the school's compliance with the interim final regulations required under subsection (a)(1), the procedures and information outlined in the school’s operations specifications according to subsection (c)(5), and the aviation maintenance technician school certificate issued for the school. 
(3)Display of certificateA certificated aviation maintenance technician school shall display its aviation maintenance technician school certificate at a location in the school that is visible by and normally accessible to the public.  (4)Early testingA certificated aviation maintenance technician school may issue authenticated documentation demonstrating a student’s satisfactory progress, completion of corresponding portions of the curriculum, and preparedness to take the aviation mechanic written general knowledge test, even if the student has not met the experience requirements of section 65.77 of title 14, Code of Federal Regulations (or any successor regulation). Any such documentation shall specify the curriculum the student completed and the completion date.
136.Independent study on type certification reform
(a)Report and deadlinesNot later than 30 days after the date of enactment of this title, the Administrator shall enter into an agreement with an appropriate Federally-funded research and development center to review, develop, and submit a report to the Administrator in accordance with the requirements and elements set forth in this section.  (b)ElementsThe review and report under subsection (a) shall set forth analyses, assessments, and recommendations addressing the following elements for transport category airplanes:
(1)Whether or not aviation safety would improve as the result of institution of a fixed time beyond which a type certificate may not be amended. (2)Requiring the Administrator, when issuing an amended or supplemental type certificate for a design that does not comply with the latest amendments to the applicable airworthiness standards, to document any exception from the latest amendment to an applicable regulation, issue an exemption in accordance with section 44701 of title 14, United States Code, or make a finding of an equivalent level of safety in accordance with section 21.21(a)(1) of title 14, Code of Federal Regulations.
(3)Safety benefits and costs for certification of transport category airplanes resulting from the implementation of paragraphs (1) and (2). (4)Effects on the development and introduction of advancements in new safety enhancing design and technologies, and continued operation and operational safety support of products in service in the United States and worldwide, resulting from the implementation of paragraphs (1) and (2). 
(c)Investigations and reportsThe review and report under subsection (a) shall take into consideration investigations, reports, and assessments regarding the Boeing 737 MAX, including but not limited to investigations, reports, and assessments by the Joint Authorities Technical Review, the National Transportation Safety Board, the Department of Transportation Office of the Inspector General, the Department of Transportation Special Committee, the congressional committees of jurisdiction and other congressional committees, and foreign authorities. The review and report under subsection (a) also shall consider the impact of changes made by this title and the amendments made by this title.  (d)Report to congressNot later than 270 days after the report developed under subsection (a) is submitted to the Administrator, the Administrator shall submit a report to the congressional committees of jurisdiction regarding the FAA’s response to the findings and recommendations of the report, what actions the FAA will take as a result of such findings and recommendations, and the FAA rationale for not taking action on any specific recommendation 
137.DefinitionsIn this title: (1)Administration; FAAThe terms Administration and FAA mean the Federal Aviation Administration.
(2)AdministratorThe term Administrator means the Administrator of the FAA. (3)Congressional committees of jurisdictionThe term congressional committees of jurisdiction means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
(4)ICAOThe term ICAO means the International Civil Aviation Organization. (5)Organization designation authorizationThe term organization designation authorization has the same meaning given such term in section 44736(c) of title 49, United States Code.
(6)Transport airplaneThe term transport airplane means a transport category airplane designed for operation by an air carrier or foreign air carrier type-certificated with a passenger seating capacity of 30 or more or an all-cargo or combi derivative of such an airplane. (7)Type certificateThe term type certificate—
(A)means a type certificate issued pursuant to section 44704(a) of title 49, United States Code, or an amendment to such certificate; and (B)does not include a supplemental type certificate issued under section 44704(b) of such section. 
WIntelligence Authorization Act for Fiscal Year 2021
1.Short title; table of contents
(a)Short titleThis division may be cited as the Intelligence Authorization Act for Fiscal Year 2021. (b)Table of contentsThe table of contents for this division is as follows:

DIVISION W—Intelligence Authorization Act for Fiscal Year 2021
Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
Sec. 3. Explanatory statement.
TITLE I—Intelligence activities
Sec. 101. Authorization of appropriations.
Sec. 102. Classified Schedule of Authorizations.
Sec. 103. Intelligence Community Management Account.
TITLE II—Central Intelligence Agency retirement and disability system
Sec. 201. Authorization of appropriations.
TITLE III—Intelligence community matters
Subtitle A—General intelligence community matters
Sec. 301. Restriction on conduct of intelligence activities.
Sec. 302. Increase in employee compensation and benefits authorized by law.
Sec. 303. Continuity of operations plans for certain elements of the intelligence community in the case of a national emergency.
Sec. 304. Application of Executive Schedule level III to position of Director of National Reconnaissance Office.
Sec. 305. National Intelligence University.
Sec. 306. Data collection on attrition in intelligence community.
Sec. 307. Limitation on delegation of responsibility for program management of information-sharing environment.
Sec. 308. Requirement to buy certain satellite component from American sources.
Sec. 309. Limitation on construction of facilities to be used primarily by intelligence community.
Sec. 310. Intelligence community student loan repayment programs.
Subtitle B—Reports and assessments pertaining to the intelligence community
Sec. 321. Assessment by the Comptroller General of the United States on efforts of the intelligence community and the Department of Defense to identify and mitigate risks posed to the intelligence community and the Department by the use of direct-to-consumer genetic testing by the Government of the People's Republic of China.
Sec. 322. Report on use by intelligence community of hiring flexibilities and expedited human resources practices to assure quality and diversity in the workforce of the intelligence community.
Sec. 323. Report on signals intelligence priorities and requirements.
Sec. 324. Assessment of demand for student loan repayment program benefit.
Sec. 325. Assessment of intelligence community demand for child care.
Sec. 326. Open source intelligence strategies and plans for the intelligence community.
TITLE IV—Matters relating to elements of the intelligence community
Sec. 401. Establishment of Office of the Ombudsman for Analytic Objectivity.
Sec. 402. Expansion of personnel management authority to attract experts in science and engineering.
Sec. 403. Senior Chief Petty Officer Shannon Kent Award for distinguished female personnel of the National Security Agency.
Sec. 404. Department of Homeland Security intelligence and cybersecurity diversity fellowship program.
Sec. 405. Climate Security Advisory Council.
TITLE V—Matters relating to emerging technologies
Sec. 501. Requirements and authorities for Director of the Central Intelligence Agency to improve education in science, technology, engineering, arts, and mathematics.
Sec. 502. Seedling investment in next-generation microelectronics in support of artificial intelligence.
TITLE VI—Reports and other matters
Sec. 601. Report on attempts by foreign adversaries to build telecommunications and cybersecurity equipment and services for, or to provide such equipment and services to, certain allies of the United States.
Sec. 602. Report on threats posed by use by foreign governments and entities of commercially available cyber intrusion and surveillance technology.
Sec. 603. Reports on recommendations of the Cyberspace Solarium Commission.
Sec. 604. Assessment of critical technology trends relating to artificial intelligence, microchips, and semiconductors and related supply chains.
Sec. 605. Combating Chinese influence operations in the United States and strengthening civil liberties protections.
Sec. 606. Annual report on corrupt activities of senior officials of the Chinese Communist Party.
Sec. 607. Report on corrupt activities of Russian and other Eastern European oligarchs.
Sec. 608. Report on biosecurity risk and disinformation by the Chinese Communist Party and the Government of the People's Republic of China.
Sec. 609. Report on effect of lifting of United Nations arms embargo on Islamic Republic of Iran.
Sec. 610. Report on Iranian activities relating to nuclear nonproliferation.
Sec. 611. Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region.
Sec. 612. Research partnership on activities of People’s Republic of China.
Sec. 613. Report on the pharmaceutical and personal protective equipment regulatory practices of the People’s Republic of China.
Sec. 614. National Intelligence Estimate on situation in Afghanistan.
Sec. 615. Assessment regarding tensions between Armenia and Azerbaijan.
Sec. 616. Sense of Congress on Third Option Foundation.
Sec. 617. Annual reports on worldwide threats.
Sec. 618. Annual report on Climate Security Advisory Council.
Sec. 619. Improvements to funding for National Security Education program.
Sec. 620. Report on best practices to protect privacy, civil liberties, and civil rights of Chinese Americans.
Sec. 621. National Intelligence Estimate on threat of global pandemic disease.
Sec. 622. Modification of requirement for briefings on national security effects of emerging infectious disease and pandemics.
Sec. 623. Independent study on open-source intelligence.
Sec. 624. Survey on Open Source Enterprise.
Sec. 625. Sense of Congress on report on murder of Jamal Khashoggi.
2.DefinitionsIn this division: (1)Congressional intelligence committeesThe term congressional intelligence committees means—
(A)the Select Committee on Intelligence and the Committee on Appropriations of the Senate; and (B)the Permanent Select Committee on Intelligence and the Committee on Appropriations of the House of Representatives.
(2)Intelligence communityThe term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).  3.Explanatory statementThe explanatory statement regarding this division, printed in the House section of the Congressional Record by the Chairman of the Permanent Select Committee on Intelligence of the House of Representatives and in the Senate section of the Congressional Record by the Chairman of the Select Committee on Intelligence of the Senate, shall have the same effect with respect to the implementation of this division as if it were a joint explanatory statement of a committee of conference. 
IIntelligence activities
101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government: (1)The Office of the Director of National Intelligence.
(2)The Central Intelligence Agency. (3)The Department of Defense.
(4)The Defense Intelligence Agency. (5)The National Security Agency.
(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force. (7)The Coast Guard.
(8)The Department of State. (9)The Department of the Treasury.
(10)The Department of Energy. (11)The Department of Justice.
(12)The Federal Bureau of Investigation. (13)The Drug Enforcement Administration.
(14)The National Reconnaissance Office. (15)The National Geospatial-Intelligence Agency.
(16)The Department of Homeland Security. 102.Classified Schedule of Authorizations (a)Specifications of amountsThe amounts authorized to be appropriated under section 101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany this division.
(b)Availability of classified Schedule of Authorizations
(1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President. (2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch of the Federal Government.
(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except— (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
(B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
103.Intelligence Community Management Account
(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2021 the sum of $759,000,000. (b)Classified authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2021 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). 
IICentral Intelligence Agency retirement and disability system
201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund $514,000,000 for fiscal year 2021.  IIIIntelligence community matters AGeneral intelligence community matters 301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this division shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this division for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law. 303.Continuity of operations plans for certain elements of the intelligence community in the case of a national emergency (a)Definition of covered national emergencyIn this section, the term covered national emergency means the following: 
(1)A major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170). (2)An emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191). 
(3)A national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.).  (4)A public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d).
(b)In generalThe Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Reconnaissance Office, the Director of the Defense Intelligence Agency, the Director of the National Security Agency, and the Director of the National Geospatial-Intelligence Agency shall each establish continuity of operations plans for use in the case of covered national emergencies for the element of the intelligence community concerned. (c)Submission to Congress (1)Director of National Intelligence and Director of the Central Intelligence AgencyNot later than 7 days after the date on which a covered national emergency is declared, the Director of National Intelligence and the Director of the Central Intelligence Agency shall each submit to the congressional intelligence committees the plan established under subsection (b) for that emergency for the element of the intelligence community concerned. 
(2)Director of National Reconnaissance Office, Director of Defense Intelligence Agency, Director of National Security Agency, and Director of National Geospatial-Intelligence AgencyNot later than 7 days after the date on which a covered national emergency is declared, the Director of the National Reconnaissance Office, the Director of the Defense Intelligence Agency, the Director of the National Security Agency, and the Director of the National Geospatial-Intelligence Agency shall each submit the plan established under subsection (b) for that emergency for the element of the intelligence community concerned to the following:  (A)The congressional intelligence committees. 
(B)The Committee on Armed Services of the Senate.  (C)The Committee on Armed Services of the House of Representatives. 
(d)UpdatesDuring a covered national emergency, the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Reconnaissance Office, the Director of the Defense Intelligence Agency, the Director of the National Security Agency, and the Director of the National Geospatial-Intelligence Agency shall each submit any updates to the plans submitted under subsection (c)— (1)in accordance with that subsection; and 
(2)in a timely manner consistent with section 501 of the National Security Act of 1947 (50 U.S.C. 3091).  304.Application of Executive Schedule level III to position of Director of National Reconnaissance OfficeSection 5314 of title 5, United States Code, is amended by adding at the end the following:

Director of the National Reconnaissance Office.. 305.National Intelligence University (a)In generalTitle X of the National Security Act of 1947 (50 U.S.C. 3191 et seq.) is amended by adding at the end the following: 

DNational Intelligence University
1031.Transfer dateIn this subtitle, the term transfer date means the date on which the National Intelligence University is transferred from the Defense Intelligence Agency to the Director of National Intelligence under section 5324(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).  1032.Degree-granting authority (a)In generalBeginning on the transfer date, under regulations prescribed by the Director of National Intelligence, the President of the National Intelligence University may, upon the recommendation of the faculty of the University, confer appropriate degrees upon graduates who meet the degree requirements.
(b)LimitationA degree may not be conferred under this section unless—  (1)the Secretary of Education has recommended approval of the degree in accordance with the Federal Policy Governing Granting of Academic Degrees by Federal Agencies; and
(2)the University is accredited by the appropriate academic accrediting agency or organization to award the degree, as determined by the Secretary of Education. (c)Congressional notification requirements (1)Actions on nonaccreditationBeginning on the transfer date, the Director shall promptly— 
(A)notify the congressional intelligence committees of any action by the Middle States Commission on Higher Education, or other appropriate academic accrediting agency or organization, to not accredit the University to award any new or existing degree; and (B)submit to such committees a report containing an explanation of any such action.
(2)Modification or redesignation of degree-granting authorityBeginning on the transfer date, upon any modification or redesignation of existing degree-granting authority, the Director shall submit to the congressional intelligence committees a report containing—  (A)the rationale for the proposed modification or redesignation; and 
(B)any subsequent recommendation of the Secretary of Education with respect to the proposed modification or redesignation. 1033.Reporting (a)In generalNot less frequently than once each year, the Director of National Intelligence shall submit to the congressional intelligence committees a plan for employing professors, instructors, and lecturers at the National Intelligence University.
(b)ElementsEach plan submitted under subsection (a) shall include the following: (1)The total number of proposed personnel to be employed at the National Intelligence University.
(2)The total annual compensation to be provided the personnel described in paragraph (1). (3)Such other matters as the Director considers appropriate.
(c)Form of submittalEach plan submitted by the Director to the congressional intelligence committees under subsection (a) shall be submitted as part of another annual submission from the Director to the congressional intelligence committees.  1034.Continued applicability of the Federal Advisory Committee Act to the Board of VisitorsThe Federal Advisory Committee Act (5 U.S.C. App.) shall continue to apply to the Board of Visitors of the National Intelligence University on and after the transfer date..
(b)Plan regarding personnel at National Intelligence University
(1)Initial submissionNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees the first submission required by section 1033(a) of the National Security Act of 1947, as added by subsection (a). (2)Certain requirement not applicableSubsection (c) of section 1033 of the National Security Act of 1947, as added by subsection (a), shall not apply to the submittal under paragraph (1) of this subsection.
(c)Conforming amendmentsSection 5324 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended— (1)in subsection (b)(1)(C), by striking subsection (e)(2) and inserting section 1032(b) of the National Security Act of 1947; 
(2)by striking subsections (e) and (f); and  (3)by redesignating subsections (g) and (h) as subsections (e) and (f), respectively. 
(d)Clerical amendmentThe table of contents of the National Security Act of 1947 is amended by inserting after the item relating to section 1024 the following:   Subtitle D—National Intelligence University  Sec. 1031. Transfer date.  Sec. 1032. Degree-granting authority.  Sec. 1033. Reporting.  Sec. 1034. Continued applicability of the Federal Advisory Committee Act to the Board of Visitors.. 306.Data collection on attrition in intelligence community (a)Standards for data collection (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall establish standards for collecting data relating to attrition in the intelligence community workforce across demographics, specialities, and length of service.
(2)Inclusion of certain candidatesThe Director shall include, in the standards established under paragraph (1), standards for collecting data from candidates who accepted conditional offers of employment but chose to withdraw from the hiring process before entering into service, including data with respect to the reasons such candidates chose to withdraw.  (b)Collection of dataNot later than 120 days after the date of the enactment of this Act, each element of the intelligence community shall begin collecting data on workforce and candidate attrition in accordance with the standards established under subsection (a).
(c)Annual reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Director shall submit to the congressional intelligence committees a report on workforce and candidate attrition in the intelligence community that includes— (1)the findings of the Director based on the data collected under subsection (b); 
(2)recommendations for addressing any issues identified in those findings; and (3)an assessment of timeliness in processing hiring applications of individuals previously employed by an element of the intelligence community, consistent with the Trusted Workforce 2.0 initiative sponsored by the Security Clearance, Suitability, and Credentialing Performance Accountability Council. 
307.Limitation on delegation of responsibility for program management of information-sharing environmentSection 1016(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(b)), as amended by section 6402(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended— (1)in paragraph (1), in the matter before subparagraph (A), by striking Director of National Intelligence and inserting President;
(2)in paragraph (2), by striking Director of National Intelligence both places it appears and inserting President; and (3)by adding at the end the following:

(3)Delegation
(A)In generalSubject to subparagraph (B), the President may delegate responsibility for carrying out this subsection. (B)LimitationThe President may not delegate responsibility for carrying out this subsection to the Director of National Intelligence..
308.Requirement to buy certain satellite component from American sources
(a)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.) is amended by adding at the end the following new section:  1109.Requirement to buy certain satellite component from American sources (a)DefinitionsIn this section:
(1)Covered element of the intelligence communityThe term covered element of the intelligence community means an element of the intelligence community that is not an element of the Department of Defense. (2)National security satelliteThe term national security satellite means a satellite weighing over 400 pounds whose principle purpose is to support the national security or intelligence needs of the United States Government.
(3)United StatesThe term United States means the several States, the District of Columbia, and the territories and possessions of the United States. (b)RequirementBeginning January 1, 2021, except as provided in subsection (c), a covered element of the intelligence community may not award a contract for a national security satellite if the satellite uses a star tracker that is not produced in the United States, including with respect to both the software and the hardware of the star tracker.
(c)ExceptionThe head of a covered element of the intelligence community may waive the requirement under subsection (b) if, on a case-by-case basis, the head certifies in writing to the congressional intelligence committees that— (1)there is no available star tracker produced in the United States that meets the mission and design requirements of the national security satellite for which the star tracker will be used;
(2)the cost of a star tracker produced in the United States is unreasonable, based on a market survey; or (3)such waiver is necessary for the national security interests of the United States based on an urgent and compelling need..
(b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 1108 the following new item:   Sec. 1109. Requirement to buy certain satellite component from American sources.. 309.Limitation on construction of facilities to be used primarily by intelligence communitySection 602(a)(2) of the Intelligence Authorization Act for Fiscal Year 1995 (50 U.S.C. 3304(a)(2)) is amended—
(1)by striking  $1,000,000 both places it appears and inserting  $2,000,000; and (2)by striking the Director of National Intelligence shall submit a notification and inserting the head of such component, in coordination with and subject to the approval of the Director of National Intelligence, shall submit a notification.
310.Intelligence community student loan repayment programs
(a)Sense of CongressIt is the sense of Congress that— (1)student loan repayment programs are a crucial tool in attracting and retaining talented individuals to the intelligence community, particularly individuals from diverse backgrounds;
(2)generous student loan repayment programs help the intelligence community compete with the private sector for talented employees;  (3)departments and agencies containing elements of the intelligence community have authority to establish student loan repayment programs either under section 5379 of title 5, United States Code, or under the delegable authority of the Director of National Intelligence under section 102A(n)(1) of the National Security Act of 1947 (50 U.S.C. 3024(n)(1)); 
(4)although the Director should use the authority under such section 102A(n)(1) sparingly, and should be exceedingly sparing in delegating such authority to an element of the intelligence community, the Director should approve well-predicated requests for such authority in the student loan repayment context if an element of the intelligence community can articulate an impediment to establishing or enhancing a program under section 5379 of title 5, United States Code; and (5)student loan repayment programs established by an element of the intelligence community should provide flexibility to intelligence community employees, including employees who pursue loan-financed education in the middle of their careers or after the day on which they first become intelligence community employees.
(b)Student loan repayment program standardsNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, or a designee of the Director who is an employee of the Office of the Director of National Intelligence, shall establish minimum standards for the repayment of student loans of employees of elements of the intelligence community by such elements of the intelligence community. (c)ReportNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees a report on the standards established under subsection (b). Such report shall include—
(1)an explanation of why such minimum standards were established; and (2)how such standards advance the goals of—
(A)attracting and retaining a talented intelligence community workforce; (B)competing with private sector companies for talented employees; and
(C)promoting the development of a diverse workforce. (d)Failure To meet standardsNot later than 180 days after the date on which the standards required under subsection (b) are established, the head of an element of the intelligence community that does not meet such standards shall submit to the appropriate congressional committees a report containing an explanation for why such element does not meet such standards and an identification of any additional authority or appropriations required to for the element to meet such standards.
(e)Submittal of regulations and policies to CongressNot later than 180 days after the date on which the standards required under subsection (b) are established, the head of an element of the intelligence community shall submit to the appropriate congressional committees a copy of all internal regulations and policies governing the student loan repayment program of that element as well as copies of such policies redacted to remove classified information. (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Permanent Select Committee on Intelligence of the House of Representatives; (2)the Select Committee on Intelligence of the Senate;
(3)with respect to an element of the intelligence community within the Department of Defense, the Committees on Armed Services of the Senate and House of Representatives; (4)with respect to an element of the intelligence community within the Department of Justice, the Committees on the Judiciary of the Senate and House of Representatives;
(5)with respect to an element of the intelligence community within the Department of Homeland Security, the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives; (6)with respect to an element of the intelligence community within the Department of State, the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives;
(7)with respect to an element of the intelligence community within the Department of Energy, the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives; and (8)with respect to an element of the intelligence community within the Department of the Treasury, the Committee on Finance of the Senate and the Committee on Financial Services of the House of Representatives.
(g)Form of reportsEach of the reports required under subsections (c) and (d) shall be submitted in unclassified form, but may contain a classified annex. BReports and assessments pertaining to the intelligence community 321.Assessment by the Comptroller General of the United States on efforts of the intelligence community and the Department of Defense to identify and mitigate risks posed to the intelligence community and the Department by the use of direct-to-consumer genetic testing by the Government of the People's Republic of China (a)Assessment requiredThe Comptroller General of the United States shall assess the efforts of the intelligence community and the Department of Defense to identify and mitigate the risks posed to the intelligence community and the Department by the use of direct-to-consumer genetic testing by the Government of the People's Republic of China. 
(b)Report required
(1)Definition of United States direct-to-consumer genetic testing companyIn this subsection, the term United States direct-to-consumer genetic testing company means a private entity that—  (A)carries out direct-to-consumer genetic testing; and 
(B)is organized under the laws of the United States or any jurisdiction within the United States.  (2)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress, including the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives, a report on the assessment required by subsection (a).
(3)ElementsThe report required by paragraph (2) shall include the following:  (A)A description of key national security risks and vulnerabilities associated with direct-to-consumer genetic testing, including— 
(i)how the Government of the People's Republic of China may be using data provided by personnel of the intelligence community and the Department through direct-to-consumer genetic tests; and (ii)how ubiquitous technical surveillance may amplify those risks.
(B)An assessment of the extent to which the intelligence community and the Department have identified risks and vulnerabilities posed by direct-to-consumer genetic testing and have sought to mitigate such risks and vulnerabilities, or have plans for such mitigation, including the extent to which the intelligence community has determined—  (i)in which United States direct-to-consumer genetic testing companies the Government of the People's Republic of China or entities owned or controlled by the Government of the People's Republic of China have an ownership interest; and 
(ii)which United States direct-to-consumer genetic testing companies may have sold data to the Government of the People's Republic of China or entities owned or controlled by the Government of the People's Republic of China. (C)Such recommendations as the Comptroller General may have for action by the intelligence community and the Department to improve the identification and mitigation of risks and vulnerabilities posed by the use of direct-to-consumer genetic testing by the Government of the People's Republic of China. 
(4)FormThe report required by paragraph (2) shall be submitted in unclassified form, but may include a classified annex.  (c)CooperationThe heads of relevant elements of the intelligence community and components of the Department shall— 
(1)fully cooperate with the Comptroller General in conducting the assessment required by subsection (a); and  (2)provide any information and data required by the Comptroller General to conduct the assessment, consistent with Intelligence Community Directive 114 or successor directive.
322.Report on use by intelligence community of hiring flexibilities and expedited human resources practices to assure quality and diversity in the workforce of the intelligence community
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on how elements of the intelligence community are exercising hiring flexibilities and expedited human resources practices afforded under section 3326 of title 5, United States Code, and subpart D of part 315 of title 5, Code of Federal Regulations, or successor regulation, to assure quality and diversity in the workforce of the intelligence community. (b)ObstaclesThe report submitted under subsection (a) shall include identification of any obstacles encountered by the intelligence community in exercising the authorities described in such subsection. 
323.Report on signals intelligence priorities and requirements
(a)Report requiredNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees, the majority and minority leaders of the Senate, and the Speaker and minority leader of the House of Representatives a report on signals intelligence priorities and requirements subject to Presidential Policy Directive 28.  (b)ElementsThe report required by subsection (a) shall cover the following:
(1)The implementation of the annual process for advising the Director on signals intelligence priorities and requirements described in section 3 of Presidential Policy Directive 28. (2)The signals intelligence priorities and requirements as of the most recent annual process.
(3)The application of such priorities and requirements to the signals intelligence collection efforts of the intelligence community. (c)Contents of classified annex referenced in section 3 of Presidential Policy Directive 28Not later than 30 days after the date of the enactment of this Act, in addition to the report submitted under subsection (a), the Director shall submit to the chairmen and ranking minority members of the congressional intelligence committees, the majority and minority leaders of the Senate, and the Speaker and minority leader of the House of Representatives the contents of the classified annex referenced in section 3 of Presidential Policy Directive 28.
(d)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 324.Assessment of demand for student loan repayment program benefit (a)In generalNot later than 90 days after the date of the enactment of this Act, the head of each element of the intelligence community shall—
(1)calculate the number of personnel of that element who qualify for a student loan repayment program benefit;  (2)compare the number calculated under paragraph (1) to the number of personnel who apply for such a benefit;
(3)provide recommendations for how to structure such a program to optimize participation and enhance the effectiveness of the benefit as a retention tool, including with respect to the amount of the benefit offered and the length of time an employee receiving a benefit is required to serve under a continuing service agreement; and  (4)identify any shortfall in funds or authorities needed to provide such a benefit.
(b)Inclusion in fiscal year 2022 budget submissionThe Director of National Intelligence shall include in the budget justification materials submitted to Congress in support of the budget for the intelligence community for fiscal year 2022 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report on the findings of the elements of the intelligence community under subsection (a).  325.Assessment of intelligence community demand for child care (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the heads of the elements of the intelligence community specified in subsection (b), shall submit to the congressional intelligence committees a report that includes—
(1)a calculation of the total annual demand for child care by employees of such elements, at or near the workplaces of such employees, including a calculation of the demand for early morning and evening child care; (2)an identification of any shortfall between the demand calculated under paragraph (1) and the child care supported by such elements as of the date of the report; 
(3)an assessment of options for addressing any such shortfall, including options for providing child care at or near the workplaces of employees of such elements;  (4)an identification of the advantages, disadvantages, security requirements, and costs associated with each such option;
(5)a plan to meet, by the date that is 5 years after the date of the report— (A)the demand calculated under paragraph (1); or 
(B)an alternative standard established by the Director for child care available to employees of such elements; and (6)an assessment of needs of specific elements of the intelligence community, including any Government-provided child care that could be collocated with a workplace of employees of such an element and any available child care providers in the proximity of such a workplace.
(b)Elements specifiedThe elements of the intelligence community specified in this subsection are the following: (1)The Central Intelligence Agency.
(2)The National Security Agency.  (3)The Defense Intelligence Agency. 
(4)The National Geospatial-Intelligence Agency.  (5)The National Reconnaissance Office. 
(6)The Office of the Director of National Intelligence.  326.Open source intelligence strategies and plans for the intelligence community (a)Requirement for survey and evaluation of customer feedbackNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the head of each element of the intelligence community, shall—
(1)conduct a survey of the open source intelligence requirements, goals, monetary and property investments, and capabilities for each element of the intelligence community; and (2)evaluate the usability and utility of the Open Source Enterprise by soliciting customer feedback and evaluating such feedback.
(b)Requirement for overall strategy and for intelligence community, plan for improving usability of Open Source Enterprise, and risk analysis of creating open source centerNot later than 180 days after the date of the enactment of this Act, the Director, in coordination with the head of each element of the intelligence community and using the findings of the Director with respect to the survey conducted under subsection (a), shall— (1)develop a strategy for open source intelligence collection, analysis, and production that defines the overarching goals, roles, responsibilities, and processes for such collection, analysis, and production for the intelligence community;
(2)develop a plan for improving usability and utility of the Open Source Enterprise based on the customer feedback solicited under subsection (a)(2); and (3)conduct a risk and benefit analysis of creating an open source center independent of any current intelligence community element.
(c)Requirement for plan for centralized data repositoryNot later than 270 days after the date of the enactment of this Act and using the findings of the Director with respect to the survey and evaluation conducted under subsection (a), the strategy and plan developed under subsection (b), and the risk and benefit analysis conducted under such subsection, the Director shall develop a plan for a centralized data repository of open source intelligence that enables all elements of the intelligence community— (1)to use such repository for their specific requirements; and
(2)to derive open source intelligence advantages. (d)Requirement for cost-sharing modelNot later than 1 year after the date of the enactment of this Act and using the findings of the Director with respect to the survey and evaluation conducted under subsection (a), the strategy and plan developed under subsection (b), the risk and benefit analysis conducted under such subsection, and the plan developed under subsection (c), the Director shall develop a cost-sharing model that leverages the open source intelligence investments of each element of the intelligence community for the beneficial use of the entire intelligence community.
(e)Congressional briefingNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the Defense Intelligence Agency, the Director of the National Geospatial-Intelligence Agency, and the Director of the National Security Agency shall jointly brief the congressional intelligence committees on— (1)the strategy developed under paragraph (1) of subsection (b); 
(2)the plan developed under paragraph (2) of such subsection; (3)the plan developed under subsection (c); and
(4)the cost-sharing model developed under subsection (d). IVMatters relating to elements of the intelligence community 401.Establishment of Office of the Ombudsman for Analytic Objectivity (a)Office of the Ombudsman for Analytic ObjectivityThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended by adding at the end the following:

24.Office of the Ombudsman for Analytic Objectivity
(a)Establishment
(1)In generalThere is established in the Agency an Office of the Ombudsman for Analytic Objectivity (in this section referred to as the Office). (2)Appointment of OmbudsmanThe Office shall be headed by an Ombudsman, who shall be appointed by the Director from among current or former senior staff officers of the Agency.
(b)Duties and responsibilitiesThe Ombudsman shall— (1)on an annual basis, conduct a survey of analytic objectivity among officers and employees of the Agency;
(2)implement a procedure by which any officer or employee of the Agency may submit to the Office a complaint alleging politicization, bias, lack of objectivity, or other issues relating to a failure of tradecraft in analysis conducted by the Agency; (3)except as provided in paragraph (4), upon receiving a complaint submitted pursuant to paragraph (2), take reasonable action to investigate the complaint, make a determination as to whether the incident described in the complaint involved politicization, bias, or lack of objectivity, and prepare a report that—
(A)summarizes the facts relevant to the complaint; (B)documents the determination of the Ombudsman with respect to the complaint; and
(C)contains a recommendation for remedial action; (4)if a complaint submitted pursuant to paragraph (2) alleges politicization, bias, or lack of objectivity in the collection of intelligence information, refer the complaint to the official responsible for supervising collection operations of the Agency; and
(5)continuously monitor changes in areas of analysis that the Ombudsman determines involve a heightened risk of politicization, bias, or lack of objectivity, to ensure that any change in the analytic line arises from proper application of analytic tradecraft and not as a result of politicization, bias, or lack of objectivity. (c)Reports (1)On an annual basis, the Ombudsman shall submit to the intelligence committees a report on the results of the survey conducted pursuant to subsection (b)(1) with respect to the most recent fiscal year.
(2)On an annual basis, the Ombudsman shall submit to the intelligence committees a report that includes— (A)the number of complaints of submitted pursuant to subsection (b)(2) during the most recent fiscal year; and
(B)a description of the nature of such complaints, the actions taken by the Office or any other relevant element or component of the Agency with respect to such complaints, and the resolution of such complaints. (3)On a quarterly basis, the Ombudsman shall submit to the intelligence committees a report that includes—
(A)a list of the areas of analysis monitored during the most recent calendar quarter pursuant to subsection (b)(5); and (B)a brief description of the methods by which the Office has conducted such monitoring.
(d)Intelligence committees definedIn this section, the term intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.. (b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the Ombudsman for Analytic and Collection Objectivity of the Central Intelligence Agency shall be deemed to be a reference to the Office of the Ombudsman for Analytic Objectivity of the Central Intelligence Agency established by section 24(a) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.), as added by subsection (a).
(c)Report on surveys for fiscal years 2018 and 2019Not later than 10 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the congressional intelligence committees any reports previously prepared by the Ombudsman for Analytic and Collection Objectivity with respect to the surveys of analytic objectivity conducted for fiscal years 2018 and 2019. 402.Expansion of personnel management authority to attract experts in science and engineeringSection 1599h of title 10, United States Code, is amended—
(1)in subsection (a), by adding at the end the following new paragraph:  (7)NGAThe Director of the National Geospatial-Intelligence Agency may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for research and development projects and to enhance the administration and management of the Agency.;
(2)in subsection (b)(1)— (A)in subparagraph (E), by striking ; and;
(B)in subparagraph (F), by striking the semicolon and inserting ; and; and (C)by adding at the end the following new subparagraph:

(G)in the case of the National Geospatial-Intelligence Agency, appoint individuals to a total of not more than 7 positions in the Agency, of which not more than 2 such positions may be positions of administration or management in the Agency;; and (3)in subsection (c)(2), by striking or the Joint Artificial Intelligence Center and inserting the Joint Artificial Intelligence Center, or the National Geospatial-Intelligence Agency.
403.Senior Chief Petty Officer Shannon Kent Award for distinguished female personnel of the National Security AgencyThe National Security Agency Act of 1959 (50 U.S.C. 3601 et seq.) is amended by adding at the end the following new section:  21.Senior Chief Petty Officer Shannon Kent Award for distinguished female personnel (a)EstablishmentThe Director of the National Security Agency shall establish an honorary award for the recognition of female personnel of the National Security Agency for distinguished career contributions in support of the mission of the Agency as civilian employees or members of the Armed Forces assigned to the Agency. The award shall be known as the Senior Chief Petty Officer Shannon Kent Award and shall consist of a design determined appropriate by the Director.
(b)AwardThe Director shall award the Senior Chief Petty Officer Shannon Kent Award to female civilian employees, members of the Armed Forces, or former civilian employees or members, whom the Director determines meet the criteria under subsection (a).. 404.Department of Homeland Security intelligence and cybersecurity diversity fellowship program (a)ProgramSubtitle D of title XIII of the Homeland Security Act of 2002 (5 U.S.C. 3301 note et seq.) is amended by adding at the end the following new section:

1333.Intelligence and cybersecurity diversity fellowship program
(a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
(A)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate; and (B)the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)Excepted serviceThe term excepted service has the meaning given that term in section 2103 of title 5, United States Code. (3)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). 
(4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (5)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
(b)ProgramThe Secretary shall carry out an intelligence and cybersecurity diversity fellowship program (in this section referred to as the Program) under which an eligible individual may— (1)participate in a paid internship at the Department that relates to intelligence, cybersecurity, or some combination thereof;
(2)receive tuition assistance from the Secretary; and (3)upon graduation from an institution of higher education and successful completion of the Program (as defined by the Secretary), receive an offer of employment to work in an intelligence or cybersecurity position of the Department that is in the excepted service.
(c)EligibilityTo be eligible to participate in the Program, an individual shall— (1)be a citizen of the United States; and
(2)as of the date of submitting the application to participate in the Program— (A)have a cumulative grade point average of at least 3.2 on a 4.0 scale;
(B)be a socially disadvantaged individual (as that term in defined in section 124.103 of title 13, Code of Federal Regulations, or successor regulation); and (C)be a sophomore, junior, or senior at an institution of higher education.
(d)Direct hire authorityIf an individual who receives an offer of employment under subsection (b)(3) accepts such offer, the Secretary shall appoint, without regard to provisions of subchapter I of chapter 33 of title 5, United States Code, (except for section 3328 of such title) such individual to the position specified in such offer. (e)Reports (1)ReportsNot later than 1 year after the date of the enactment of this section, and on an annual basis thereafter, the Secretary shall submit to the appropriate committees of Congress a report on the Program.
(2)MattersEach report under paragraph (1) shall include, with respect to the most recent year, the following: (A)A description of outreach efforts by the Secretary to raise awareness of the Program among institutions of higher education in which eligible individuals are enrolled.
(B)Information on specific recruiting efforts conducted by the Secretary to increase participation in the Program. (C)The number of individuals participating in the Program, listed by the institution of higher education in which the individual is enrolled at the time of participation, and information on the nature of such participation, including on whether the duties of the individual under the Program relate primarily to intelligence or to cybersecurity.
(D)The number of individuals who accepted an offer of employment under the Program and an identification of the element within the Department to which each individual was appointed.. (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 1332 the following new item:


Sec. 1333. Intelligence and cybersecurity diversity fellowship program..
405.Climate Security Advisory Council
(a)Study on advisory council model for strategic or transnational threats
(1)Study requiredThe Director of National Intelligence, in coordination with the heads of other elements of the intelligence community determined appropriate by the Director, shall conduct a study on the effectiveness of the Climate Security Advisory Council as a potential model for future advisory councils that— (A)focus on optimizing the collection and analysis of intelligence relating to strategic or transnational threats to the national security of the United States (including threats posed by disease outbreaks, pandemics, or other global health threats); and
(B)are composed of elements of the intelligence community and relevant elements of the Federal Government that are not elements of the intelligence community. (2)ReportNot later than 1 year after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report containing the findings of the study under paragraph (1).
(b)Technical correctionSection 120(c)(4) of the National Security Act of 1947 (50 U.S.C. 3060(c)(4)) is amended by striking security indicators and inserting intelligence indications.  VMatters relating to emerging technologies 501.Requirements and authorities for Director of the Central Intelligence Agency to improve education in science, technology, engineering, arts, and mathematicsThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.), as amended by section 401, is further amended by adding at the end the following:

25.Improvement of education in science, technology, engineering, arts, and mathematics
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity includes a department or agency of the Federal Government, a State, a political subdivision of a State, an individual, and a not-for-profit or other organization in the private sector.
(2)Educational institutionThe term educational institution includes any public or private elementary school or secondary school, institution of higher education, college, university, or any other profit or nonprofit institution that is dedicated to improving science, technology, engineering, the arts, mathematics, business, law, medicine, or other fields that promote development and education relating to science, technology, engineering, the arts, or mathematics. (3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States.
(b)RequirementsThe Director shall, on a continuing basis— (1)identify actions that the Director may take to improve education in the scientific, technology, engineering, arts, and mathematics (known as STEAM) skills necessary to meet the long-term national security needs of the United States for personnel proficient in such skills; and
(2)establish and conduct programs to carry out such actions. (c)Authorities (1)In generalThe Director, in support of educational programs in science, technology, engineering, the arts, and mathematics, may—
(A)award grants to eligible entities; (B)provide cash awards and other items to eligible entities;
(C)accept voluntary services from eligible entities; (D)support national competition judging, other educational event activities, and associated award ceremonies in connection with such educational programs; and
(E)enter into one or more education partnership agreements with educational institutions in the United States for the purpose of encouraging and enhancing study in science, technology, engineering, the arts, and mathematics disciplines at all levels of education. (2)Education partnership agreements (A)Nature of assistance providedUnder an education partnership agreement entered into with an educational institution under paragraph (1)(E), the Director may provide assistance to the educational institution by—
(i)loaning equipment to the educational institution for any purpose and duration in support of such agreement that the Director considers appropriate; (ii)making personnel available to teach science courses or to assist in the development of science courses and materials for the educational institution;
(iii)providing sabbatical opportunities for faculty and internship opportunities for students; (iv)involving faculty and students of the educational institution in Agency projects, including research and technology transfer or transition projects;
(v)cooperating with the educational institution in developing a program under which students may be given academic credit for work on Agency projects, including research and technology transfer for transition projects; and (vi)providing academic and career advice and assistance to students of the educational institution.
(B)PrioritiesIn entering into education partnership agreements under paragraph (1)(E), the Director shall prioritize entering into education partnership agreements with the following: (i)Historically Black colleges and universities and other minority-serving institutions, as described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
(ii)Educational institutions serving women, members of minority groups, and other groups of individuals who traditionally are involved in the science, technology, engineering, arts, and mathematics professions in disproportionately low numbers. (d)Designation of advisorThe Director shall designate one or more individuals within the Agency to advise and assist the Director regarding matters relating to science, technology, engineering, the arts, and mathematics education and training..
502.Seedling investment in next-generation microelectronics in support of artificial intelligence
(a)FindingsCongress finds that— (1)developing faster, more energy efficient, and more resilient computing is important to the future of the national security of the United States and the leadership by the United States in artificial intelligence; and
(2)multidisciplinary teams co-designing microelectronics for artificial intelligence will lead to unprecedented capabilities that will help ensure that the United States maintains its superiority in this worldwide competition for economic and national security. (b)Awards for research and developmentThe Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Activity, shall award contracts or grants, or enter into transactions other than contracts, to encourage microelectronics research. 
(c)Use of fundsThe Director shall award contracts or grants to, or enter into transactions other than contracts with, entities under subsection (b) to carry out any of the following: (1)Advanced engineering and applied research into novel computing models, materials, devices, architectures, or algorithms to enable the advancement of artificial intelligence and machine learning.
(2)Research efforts to— (A)overcome challenges with engineering and applied research of microelectronics, including with respect to the physical limits on transistors, electrical interconnects, and memory elements; or
(B)promote long-term advancements in computing technologies, including by fostering a unified and multidisciplinary approach encompassing research and development into algorithm design, computing architectures, microelectronic devices and circuits, and the chemistry and physics of new materials. (3)Any other activity the Director determines would promote the development of microelectronics research.
(d)Award amountsIn awarding contracts or grants, or entering into transactions other than contracts, under subsection (b), the Director may award not more than a total of $15,000,000. VIReports and other matters 601.Report on attempts by foreign adversaries to build telecommunications and cybersecurity equipment and services for, or to provide such equipment and services to, certain allies of the United States (a)DefinitionsIn this section:
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and
(B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives. (2)Five Eyes countryThe term Five Eyes country means any of the following:
(A)Australia. (B)Canada.
(C)New Zealand. (D)The United Kingdom.
(E)The United States. (b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency, the Director of the National Security Agency, and the Director of the Defense Intelligence Agency shall jointly submit to the appropriate committees of Congress a report on attempts by foreign adversaries to build telecommunications and cybersecurity equipment and services for, or to provide such equipment and services to, Five Eyes countries.
(c)ElementsThe report submitted under subsection (b) shall include the following: (1)An assessment of United States intelligence sharing and intelligence and military force posture in any Five Eyes country that currently uses or intends to use telecommunications or cybersecurity equipment or services provided by a foreign adversary of the United States, including China and Russia.
(2)A description and assessment of mitigation of any potential compromises or risks for any circumstance described in paragraph (1). (d)FormThe report required by subsection (b) shall include an unclassified executive summary, and may include a classified annex. 
602.Report on threats posed by use by foreign governments and entities of commercially available cyber intrusion and surveillance technology
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives a report on the threats posed by the use by foreign governments and entities of commercially available cyber intrusion and other surveillance technology. (b)ContentsThe report required by subsection (a) shall include the following:
(1)Matters relating to threats described in subsection (a) as they pertain to the following: (A)The threat posed to United States persons and persons inside the United States.
(B)The threat posed to United States personnel overseas. (C)The threat posed to employees of the Federal Government, including through both official and personal accounts and devices.
(2)A description of which foreign governments and entities pose the greatest threats from the use of technology described in subsection (a) and the nature of those threats. (3)An assessment of the source of the commercially available cyber intrusion and other surveillance technology that poses the threats described in subsection (a), including whether such technology is made by United States companies or companies in the United States or by foreign companies.
(4)An assessment of actions taken, as of the date of the enactment of this Act, by the Federal Government and foreign governments to limit the export of technology described in subsection (a) from the United States or foreign countries to foreign governments and entities in ways that pose the threats described in such subsection.  (5)Matters relating to how the Federal Government, Congress, and foreign governments can most effectively mitigate the threats described in subsection (a), including matters relating to the following:
(A)Working with the technology and telecommunications industry to identify and improve the security of consumer software and hardware used by United States persons and persons inside the United States that is targeted by commercial cyber intrusion and surveillance software. (B)Export controls.
(C)Diplomatic pressure. (D)Trade agreements.
(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 603.Reports on recommendations of the Cyberspace Solarium Commission (a)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—
(1)the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on Energy and Natural Resources of the Senate; and (2)the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Homeland Security, the Committee on Science, Space, and Technology, and the Committee on Energy and Commerce of the House of Representatives.
(b)Reports requiredNot later than 180 days after the date of the enactment of this Act, each head of an agency described in subsection (c) shall submit to the appropriate committees of Congress a report on the recommendations included in the report issued by the Cyberspace Solarium Commission under section 1652(k) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232). (c)Agencies describedThe agencies described in this subsection are the following:
(1)The Office of the Director of National Intelligence. (2)The Department of Homeland Security.
(3)The Department of Energy. (4)The Department of Commerce.
(5)The Department of Defense.  (d)ContentsEach report submitted under subsection (b) by the head of an agency described in subsection (c) shall include the following:
(1)An evaluation of the recommendations in the report described in subsection (b) that the agency identifies as pertaining directly to the agency. (2)A description of the actions taken, or the actions that the head of the agency may consider taking, to implement any of the recommendations (including a comprehensive estimate of requirements for appropriations to take such actions). 
604.Assessment of critical technology trends relating to artificial intelligence, microchips, and semiconductors and related supply chains
(a)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall complete a detailed assessment of critical technology trends relating to artificial intelligence, microchips, and semiconductors and related supply chains. (b)ElementsThe assessment required by subsection (a) shall include the following:
(1)Export controls
(A)In generalAn assessment of efforts by partner countries to enact and implement export controls and other technology transfer measures with respect to artificial intelligence, microchips, advanced manufacturing equipment, and other artificial intelligence enabled technologies critical to United States supply chains. (B)Identification of opportunities for cooperationThe assessment under subparagraph (A) shall identify opportunities for further cooperation with international partners on a multilateral and bilateral basis to strengthen export control regimes and address technology transfer threats.
(2)Semiconductor supply chains
(A)In generalAn assessment of global semiconductor supply chains, including areas to reduce United States vulnerabilities and maximize points of leverage. (B)Analysis of potential effectsThe assessment under subparagraph (A) shall include an analysis of the potential effects of significant geopolitical shifts, including those related to Taiwan.
(C)Identification of opportunities for diversificationThe assessment under subparagraph (A) shall also identify opportunities for diversification of United States supply chains, including an assessment of cost, challenges, and opportunities to diversify manufacturing capabilities on a multinational basis. (3)Computing powerAn assessment of trends relating to computing power and the effect of such trends on global artificial intelligence development and implementation, in consultation with the Director of the Intelligence Advanced Research Projects Activity, the Director of the Defense Advanced Research Projects Agency, and the Director of the National Institute of Standards and Technology, including forward-looking assessments of how computing resources may affect United States national security, innovation, and implementation relating to artificial intelligence.
(c)Report
(1)Definition of appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means— (A)the Select Committee on Intelligence, the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and
(B)the Permanent Select Committee on Intelligence, the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Homeland Security of the House of Representatives. (2)In generalNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the appropriate committees of Congress a report on the findings of the Director with respect to the assessment completed under subsection (a).
(3)FormThe report submitted under paragraph (2) shall be submitted in unclassified form, but may include a classified annex.  605.Combating Chinese influence operations in the United States and strengthening civil liberties protections (a)Updates to annual reports on influence operations and campaigns in the United States by the Chinese Communist PartySection 1107(b) of the National Security Act of 1947 (50 U.S.C. 3237(b)) is amended—
(1)by redesignating paragraph (8) as paragraph (9); and (2)by inserting after paragraph (7) the following: 

(8)An identification of influence activities and operations employed by the Chinese Communist Party against the United States science and technology sectors, specifically employees of the United States Government, researchers, scientists, and students in the science and technology sector in the United States.. (b)Plan for Federal Bureau of Investigation to increase public awareness and detection of influence activities by the Government of the People's Republic of China (1)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees a plan to increase public awareness of influence activities by the Government of the People's Republic of China.
(2)ConsultationIn carrying out paragraph (1), the Director shall consult with the following:  (A)The Director of the Office of Science and Technology Policy. 
(B)Such other stakeholders outside the intelligence community, including professional associations, institutions of higher education, businesses, and civil rights and multicultural organizations, as the Director determines relevant.  (c)Recommendations of the Federal Bureau of Investigation to strengthen relationships and build trust with communities of interest (1)In generalThe Director of the Federal Bureau of Investigation, in consultation with the Assistant Attorney General for the Civil Rights Division and the Chief Privacy and Civil Liberties Officer of the Department of Justice, shall develop recommendations to strengthen relationships with communities targeted by influence activities of the Government of the People's Republic of China and build trust with such communities through local and regional grassroots outreach.
(2)Submittal to CongressNot later than 1 year after the date of the enactment of this Act, the Director shall submit to Congress the recommendations developed under paragraph (1). (d)Technical correctionsThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended—
(1)in section 1107 (50 U.S.C. 3237)— (A)in the section heading, by striking Communist Party of China and inserting Chinese Communist Party; and
(B)by striking Communist Party of China both places it appears and inserting Chinese Communist Party; and (2)in the table of contents before section 2 (50 U.S.C. 3002), by striking the item relating to section 1107 and inserting the following new item:


Sec. 1107. Annual reports on influence operations and campaigns in the United States by the Chinese Communist Party..
606.Annual report on corrupt activities of senior officials of the Chinese Communist Party
(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
(2)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives. (b)Annual report required (1)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter through 2025, the Director of the Central Intelligence Agency shall submit to the appropriate committees of Congress a report on the corruption and corrupt activities of senior officials of the Chinese Communist Party.
(2)Elements
(A)In generalEach report under paragraph (1) shall include the following: (i)A description of the wealth of, and corruption and corrupt activities among, senior officials of the Chinese Communist Party.
(ii)A description of any recent actions of the officials described in clause (i) that could be considered a violation, or potential violation, of United States law. (iii)A description and assessment of targeted financial measures, including potential targets for designation of the officials described in clause (i) for the corruption and corrupt activities described in that clause and for the actions described in clause (ii).
(B)Scope of reportsThe first report under paragraph (1) shall include comprehensive information on the matters described in subparagraph (A). Any succeeding report under paragraph (1) may consist of an update or supplement to the preceding report under that subsection. (3)CoordinationIn preparing each report, update, or supplement under this subsection, the Director of the Central Intelligence Agency shall coordinate as follows:
(A)In preparing the description required by clause (i) of paragraph (2)(A), the Director of the Central Intelligence Agency shall coordinate with the head of the Office of Intelligence and Analysis of the Department of the Treasury and the Director of the Federal Bureau of Investigation. (B)In preparing the descriptions required by clauses (ii) and (iii) of such paragraph, the Director of the Central Intelligence Agency shall coordinate with the head of the Office of Intelligence and Analysis of the Department of the Treasury.
(4)FormEach report under paragraph (1) shall include an unclassified executive summary, and may include a classified annex. (c)Sense of CongressIt is the sense of Congress that the United States should undertake every effort and pursue every opportunity to expose the corruption and illicit practices of senior officials of the Chinese Communist Party, including President Xi Jinping. 
607.Report on corrupt activities of Russian and other Eastern European oligarchs
(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
(2)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives. (b)Report requiredNot later than 100 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the appropriate committees of Congress and the Undersecretary of State for Public Diplomacy and Public Affairs a report on the corruption and corrupt activities of Russian and other Eastern European oligarchs.
(c)Elements
(1)In generalEach report under subsection (b) shall include the following: (A)A description of corruption and corrupt activities among Russian and other Eastern European oligarchs who support the Government of the Russian Federation, including estimates of the total assets of such oligarchs.
(B)An assessment of the impact of the corruption and corrupt activities described pursuant to subparagraph (A) on the economy and citizens of Russia. (C)A description of any connections to, or support of, organized crime, drug smuggling, or human trafficking by an oligarch covered by subparagraph (A).
(D)A description of any information that reveals corruption and corrupt activities in Russia among oligarchs covered by subparagraph (A). (E)A description and assessment of potential sanctions actions that could be imposed upon oligarchs covered by subparagraph (A) who support the leadership of the Government of Russia, including President Vladimir Putin. 
(2)Scope of reportsThe first report under subsection (a) shall include comprehensive information on the matters described in paragraph (1). Any succeeding report under subsection (a) may consist of an update or supplement to the preceding report under that subsection.  (d)CoordinationIn preparing each report, update, or supplement under this section, the Director of the Central Intelligence Agency shall coordinate as follows:
(1)In preparing the assessment and descriptions required by subparagraphs (A) through (D) of subsection (c)(1), the Director of the Central Intelligence Agency shall coordinate with the head of the Office of Intelligence and Analysis of the Department of the Treasury and the Director of the Federal Bureau of Investigation. (2)In preparing the description and assessment required by subparagraph (E) of such subsection, the Director of the Central Intelligence Agency shall coordinate with the head of the Office of Intelligence and Analysis of the Department of the Treasury. 
(e)Form
(1)In generalSubject to paragraph (2), each report under subsection (b) shall include an unclassified executive summary, and may include a classified annex. (2)Unclassified form of certain informationThe information described in subsection (c)(1)(D) in each report under subsection (b) shall be submitted in unclassified form.
608.Report on biosecurity risk and disinformation by the Chinese Communist Party and the Government of the People's Republic of China
(a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
(A)the Select Committee on Intelligence, the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, and the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Permanent Select Committee on Intelligence, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Committee on Homeland Security of the House of Representatives.
(2)Critical infrastructureThe term critical infrastructure has the meaning given such term in section 1016(e) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42 U.S.C. 5195c(e)). (b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a report identifying whether and how officials of the Chinese Communist Party and the Government of the People's Republic of China may have sought—
(1)to suppress information about— (A)the outbreak of the novel coronavirus in Wuhan;
(B)the spread of the virus through China; and (C)the transmission of the virus to other countries;
(2)to spread disinformation relating to the pandemic; or (3)to exploit the pandemic to advance their national security interests.
(c)AssessmentsThe report required by subsection (b) shall include assessments of reported actions and the effect of those actions on efforts to contain the novel coronavirus pandemic, including each of the following: (1)The origins of the novel coronavirus outbreak, the time and location of initial infections, and the mode and speed of early viral spread.
(2)Actions taken by the Government of China to suppress, conceal, or misinform the people of China and those of other countries about the novel coronavirus outbreak in Wuhan. (3)The effect of disinformation or the failure of the Government of China to fully disclose details of the outbreak on response efforts of local governments in China and other countries.
(4)Diplomatic, political, economic, intelligence, or other pressure on other countries and international organizations to conceal information about the spread of the novel coronavirus and the response of the Government of China to the contagion, as well as to influence or coerce early responses to the pandemic by other countries. (5)Efforts by officials of the Government of China to deny access to health experts and international health organizations to afflicted individuals in Wuhan, pertinent areas of the city, or laboratories of interest in China, including the Wuhan Institute of Virology.
(6)Efforts by the Government of China, or those acting at its direction or with its assistance, to conduct cyber operations against international, national, or private health organizations conducting research relating to the novel coronavirus or operating in response to the pandemic.  (7)Efforts to control, restrict, or manipulate relevant segments of global supply chains, particularly in the sale, trade, or provision of relevant medicines, medical supplies, or medical equipment as a result of the pandemic.
(8)Efforts to advance the economic, intelligence, national security, and political objectives of the Government of China by exploiting vulnerabilities of foreign governments, economies, and companies under financial duress as a result of the pandemic or to accelerate economic espionage and intellectual property theft. (9)Efforts to exploit the disruption of the pharmaceutical and telecommunications industries as well as other industries tied to critical infrastructure and bilateral trade between China and the United States and between China and allies and partners of the United States in order to advance the economic and political objectives of the Government of China following the pandemic. 
(d)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex. 609.Report on effect of lifting of United Nations arms embargo on Islamic Republic of Iran (a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—
(1)the Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate; and (2)the Permanent Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives.
(b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency, in consultation with such heads of other elements of the intelligence community as the Director considers appropriate, shall submit to the appropriate committees of Congress a report on— (1)the plans of the Government of the Islamic Republic of Iran to acquire military arms if the ban on arms transfers to or from such government under United Nations Security Council resolutions are lifted; and
(2)the effect such arms acquisitions may have on regional security and stability. (c)ContentsThe report submitted under subsection (b) shall include assessments relating to plans of the Government of the Islamic Republic of Iran to acquire additional weapons, the intention of other countries to provide such weapons, and the effect such acquisition and provision would have on regional stability, including with respect to each of the following:
(1)The type and quantity of weapon systems under consideration for acquisition. (2)The countries of origin of such systems.
(3)Likely reactions of other countries in the region to such acquisition, including the potential for proliferation by other countries in response. (4)The threat that such acquisition could present to international commerce and energy supplies in the region, and the potential implications for the national security of the United States.
(5)The threat that such acquisition could present to the Armed Forces of the United States, of countries allied with the United States, and of countries partnered with the United States stationed in or deployed in the region. (6)The potential that such acquisition could be used to deliver chemical, biological, or nuclear weapons.
(7)The potential for the Government of the Islamic Republic of Iran to proliferate weapons acquired in the absence of an arms embargo to regional groups, including Shi'a militia groups backed by such government. (d)FormThe report submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex. 
610.Report on Iranian activities relating to nuclear nonproliferation
(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate; and
(2)the Permanent Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives. (b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a report assessing—
(1)any relevant activities potentially relating to nuclear weapons research and development by the Islamic Republic of Iran; and (2)any relevant efforts to afford or deny international access in accordance with international nonproliferation agreements.
(c)AssessmentsThe report required by subsection (b) shall include assessments, for the period beginning on January 1, 2018, and ending on the date of the submittal of the report, of the following: (1)Activities to research, develop, or enrich uranium or reprocess plutonium with the intent or capability of creating weapons-grade nuclear material.
(2)Research, development, testing, or design activities that could contribute to or inform construction of a device intended to initiate or capable of initiating a nuclear explosion. (3)Efforts to receive, transmit, store, destroy, relocate, archive, or otherwise preserve research, processes, products, or enabling materials relevant or relating to any efforts assessed under paragraph (1) or (2).
(4)Efforts to afford or deny international access, in accordance with international nonproliferation agreements, to locations, individuals, and materials relating to activities described in paragraph (1), (2), or (3). (d)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex. 
611.Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region
(a)FindingCongress finds that the National People’s Congress of the People’s Republic of China promulgated the Law of the People’s Republic of China on Safeguarding National Security in the Hong Kong Special Administrative Region on June 30, 2020. (b)ReportsTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.), is amended by inserting after section 1107 the following new section:

1107A.Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region
(a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the congressional intelligence committees; (B)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and
(C)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. (2)Chinese security servicesThe term Chinese security services means—
(A)the security services of the Government of the People’s Republic of China, including the Ministry of State Security and the Ministry of Public Security; and (B)any known front organizations or aliases associated with such security services, including officers associated with the national security division of the Hong Kong Police Force and other officers of the Hong Kong Police Force selected by the Committee for Safeguarding National Security to work on matters relating to national security.
(b)RequirementOn an annual basis through 2047, the Director of National Intelligence shall submit to the appropriate congressional committees a report on the presence and activities of Chinese security services operating within the Hong Kong Special Administrative Region. (c)ContentsEach report under subsection (b) shall include, with respect to the year covered by the report, the following:
(1)Identification of the approximate number of personnel affiliated with Chinese security services operating within the Hong Kong Special Administrative Region, including a breakdown of such personnel by the specific security service and the division of the security service, and (to the extent possible) an identification of any such personnel associated with the national security division of the Hong Kong Police Force. (2)A description of the command and control structures of such security services, including information regarding the extent to which such security services are controlled by the Government of the Hong Kong Special Administrative Region or the Government of the People’s Republic of China.
(3)A description of the working relationship and coordination mechanisms of the Chinese security services with the police force of the Hong Kong Special Administrative Region. (4)A description of the activities conducted by Chinese security services operating within the Hong Kong Special Administrative Region, including—
(A)information regarding the extent to which such security services, and officers associated with the national security division of the Hong Kong Police Force, are engaged in frontline policing, serving in advisory and assistance roles, or both; (B)an assessment of the likelihood of such security services conducting renditions of individuals from the Hong Kong Special Administrative Region to China and a listing of every known individual subject to such rendition during the year covered by the report; and
(C)an assessment of how such activities conducted by Chinese security services contribute to self-censorship and corruption within the Hong Kong Special Administrative Region. (5)A discussion of the doctrine and tactics employed by Chinese security services operating within the Hong Kong Special Administrative Region, including an overview of the extent to which such security services employ surveillance, detection, and control methods, including high-tech policing models and preventative policing tactics, that are consistent with the rise of digital authoritarianism, and used in a manner similar to methods used in the Xinjiang region of China.
(6)An overview of the funding for Chinese security services operating within the Hong Kong Special Administrative Region, including an assessment of the extent to which funding is drawn locally from the Hong Kong Special Administrative Region Government or from the Government of China. (7)A discussion of the various surveillance technologies used by security services operating within the Hong Kong Special Administrative Region, including—
(A)a list of the key companies that provide such technologies; and (B)an assessment of the degree to which such technologies can be accessed by Chinese security services operating within the Hong Kong Special Administrative Region. 
(d)CoordinationIn carrying out subsection (b), the Director shall coordinate with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Defense Intelligence Agency, the Director of the National Geospatial-Intelligence Agency, the Assistant Secretary of State for the Bureau of Intelligence and Research, and any other relevant head of an element of the intelligence community. (e)FormEach report submitted to the appropriate congressional committees under subsection (b) shall be submitted in unclassified form, but may include a classified annex..
(c)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 1107 the following new item:   Sec. 1107A. Annual reports on security services of the People’s Republic of China in the Hong Kong Special Administrative Region.. 612.Research partnership on activities of People’s Republic of China (a)Research partnership (1)RequirementNot later than 180 days after the date of the enactment of this Act, the Director of the National Geospatial-Intelligence Agency shall seek to enter into a partnership with an academic or non-profit research institution to—
(A)carry out joint unclassified geospatial intelligence analyses of the activities of the People’s Republic of China that pose risks to the national security interests of the United States; and (B)make available on a publicly available internet website unclassified geospatial intelligence products relating to such analyses.
(2)ElementsThe Director shall ensure that the activities of China analyzed under paragraph (1)(A) include the following: (A)Any notable developments relating to the global activities of the People’s Liberation Army Ground Force, the People’s Liberation Army Navy, the People’s Liberation Army Air Force, the People’s Liberation Army Rocket Force, the People’s Liberation Army Strategic Support Force, and the Chinese People’s Armed Police Force Coast Guard Corps. 
(B)Infrastructure projects associated with the One Belt, One Road Initiative. (C)Maritime land reclamation activities conducted by China in the South China Sea, the Indian Ocean region, and the broader maritime commons.
(D)Matters relevant to global public health and climate security, including— (i)indications and warnings of disease outbreaks with pandemic potential;
(ii)the activities of China likely contributing to climate change; and (iii)any environmental degradation directly resulting from the practices of China.
(3)ConsortiumIn carrying out paragraph (1), the Director may enter into a partnership with— (A)one research institution; or
(B)a consortium of research institutions if the Director determines that the inclusion of multiple institutions will result in more effective research conducted pursuant to this section or improve the outcomes of such research. (4)DurationThe Director shall carry out a partnership under this section for a period that is not less than 10 years following the date of the enactment of this Act.
(5)Improvements to partnershipThe Director may modify the partnership under paragraph (1) or select a new research institution with which to enter into such a partnership if— (A)the Director consults with the congressional intelligence committees with respect to the proposed modified or new partnership;
(B)the modified or new partnership is carried out in accordance with this section; and (C)the Director determines that the modified or new partnership will result in more effective research conducted pursuant to this section or improve the outcomes of such research.
(b)Open-Source data
(1)Identification and publicationDuring the life of the partnership under subsection (a), the Director shall regularly— (A)identify raw, unclassified geospatial data that could improve the research conducted under the partnership if the data was made publicly available; and
(B)make such data publicly available. (2)ConsultationThe Director shall carry out paragraph (1) in consultation with the research institution or consortium of research institutions involved with the partnership under subsection (a).
(c)BriefingsNot later than 270 days after the date of the enactment of this Act, and annually thereafter during the life of the partnership under subsection (a), the Director shall provide to the appropriate congressional committees a briefing on the partnership. Each such briefing shall include the following: (1)The outcomes of research conducted under the partnership.
(2)Identification of the actions that have been taken to increase the quantity and quality of unclassified geospatial analysis products made publicly available under the partnership, including the quantity and types of raw data the partnership has made publicly available. (3)Identification of actual and projected costs to carry out the partnership.
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees;
(2)Committee on Foreign Relations and the Subcommittee on Defense of the Committee on Appropriations of the Senate; and (3)Committee on Foreign Affairs and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.
613.Report on the pharmaceutical and personal protective equipment regulatory practices of the People’s Republic of China
(a)ReportNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report on— (1)the pharmaceutical and personal protective equipment regulatory practices of the People’s Republic of China; and
(2)the effects of such practices on the national security of the United States. (b)ContentsThe report under subsection (a) shall include the following:
(1)An assessment of the quantity of active pharmaceutical ingredients produced annually within China. (2)An estimate of the percentage of active pharmaceutical ingredients produced globally that originate in China.
(3)A description of the National Medical Products Administration of China, including with respect to— (A)the roles and responsibilities of the Administration;
(B)the organizational structure of the Administration; and (C)any affiliated institutions of the National Medical Products Administration.
(4)An assessment of the capacity of the National Medical Products Administration to effectively develop safety standards, efficacy standards, and any other relevant standards concerning the production of active pharmaceutical ingredients and pharmaceutical drugs. (5)An assessment of the capacity of the National Medical Products Administration to enforce standards on the production and distribution of active pharmaceutical ingredients and pharmaceutical drugs.
(6)An overview of qualitative disparities between active pharmaceutical ingredients and pharmaceutical drugs approved by the National Medical Products Administration and similar drugs subject to regulatory oversight and approval in the markets of the member states of the Organisation for Economic Co-operation and Development. (7)An assessment of the qualitative disparities between the standards and enforcement practices of the National Medical Products Administration on the production and distribution of active pharmaceutical ingredients and pharmaceutical drugs and the good manufacturing practice guidelines issued by the International Council for Harmonization of Technical Requirements for Pharmaceuticals for Human Use.
(8)An assessment of the susceptibility of the National Medical Products Administration, the subordinate organizations of the National Medical Products Administration, and other associated personnel to engage in corrupt practices, particularly practices that relate to assessing the safety of pharmaceutical ingredients and other pharmaceutical drugs within the authority of the National Medical Products Administration. (9)An assessment of the national security risks associated with the reliance by the United States on pharmaceutical ingredients and pharmaceutical drugs originating in China, including an assessment of how and whether China could leverage its production of certain pharmaceutical ingredients as a means to coerce the United States or the partners and allies of the United States.
(10)An assessment of the percentage of personal protective equipment produced globally that originates in China. (11)An assessment of the national security risks associated with any reliance by the United States on personal protective equipment originating in China, including an assessment of how and whether China could leverage its production of personal protective equipment as a means to coerce the United States or the partners and allies of the United States.
(c)CoordinationIn carrying out subsection (a), the Director shall coordinate with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Defense Intelligence Agency, the Director of the National Geospatial-Intelligence Agency, and any other relevant head of an element of the intelligence community as well as the Commissioner of the Food and Drug Administration. (d)FormThe report submitted to the appropriate congressional committees under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees;
(2)the Committee on Foreign Affairs and the Committee on Energy and Commerce of the House of Representatives; and (3)the Committee on Foreign Relations and the Committee on Finance of the Senate. 
614.National Intelligence Estimate on situation in Afghanistan
(a)RequirementThe Director of National Intelligence, acting through the National Intelligence Council, shall produce a National Intelligence Estimate on the situation in Afghanistan. (b)MattersThe National Intelligence Estimate produced under subsection (a) shall include an assessment of the prospects of a durable intra-Afghan settlement of the conflict in Afghanistan that leads to—
(1)a permanent ceasefire and sustained reduction in violence; (2)a verifiable break between the Taliban and al-Qaeda;
(3)verifiable cooperation by the Taliban in efforts against al-Qaeda, the Islamic State of Iraq and the Levant Khorasan, and associated international terrorists the intelligence community determines are active in Afghanistan and pose a threat to the United States homeland or United States interests abroad; and (4)sustainment of the social and human rights progress achieved by Afghan women and girls since 2001.
(c)Submission to Congress
(1)SubmissionNot later than February 1, 2021, the Director shall submit to the congressional intelligence committees the National Intelligence Estimate produced under subsection (a), including all intelligence reporting underlying the Estimate. (2)Notice regarding submissionIf before February 1, 2021, the Director determines that the National Intelligence Estimate produced under subsection (a) cannot be submitted by such date, the Director shall (before such date)—
(A)submit to the congressional intelligence committees a report setting forth the reasons why the National Intelligence Estimate cannot be submitted by such date and an estimated date for the submission of the National Intelligence Estimate; and (B)testify before the congressional intelligence committees on the issues that will be covered by the National Intelligence Estimate.
(3)FormThe National Intelligence Estimate shall be submitted under paragraph (1) in classified form. (d)Public versionConsistent with the protection of intelligence sources and methods, at the same time as the Director submits to the congressional intelligence committees the National Intelligence Estimate under subsection (c), the Director shall make publicly available on the internet website of the Director an unclassified version of the key findings of the National Intelligence Estimate.
615.Assessment regarding tensions between Armenia and Azerbaijan
(a)Assessment requiredNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a written assessment regarding tensions between the governments of Armenia and Azerbaijan, including with respect to the status of the Nagorno-Karabakh region. Such assessment shall include each of the following: (1)An identification of the strategic interests of the United States and its partners in the Armenia-Azerbaijan region.
(2)A description of all significant uses of force in and around the Nagorno-Karabakh region and the border between Armenia and Azerbaijan during calendar year 2020, including a description of each significant use of force and an assessment of who initiated the use of such force. (3)An assessment of the effect of United States military assistance to Azerbaijan and Armenia on the regional balance of power and the likelihood of further use of military force.
(4)An assessment of the likelihood of any further uses of force or potentially destabilizing activities in the region in the near- to medium-term. (b)Form of assessmentThe assessment required under this section shall be submitted in unclassified form, but may contain a classified annex. 
616.Sense of Congress on Third Option FoundationIt is the sense of the Congress that— (1)the work of the Third Option Foundation to heal, help, and honor members of the special operations community of the Central Intelligence Agency and their families is invaluable; and
(2)the Director of the Central Intelligence Agency should work closely with the Third Option Foundation in implementing section 19A of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b), as added by section 6412 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (Public Law 116–92).  617.Annual reports on worldwide threats (a)In generalTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by inserting after section 108A the following new section:

108B.Annual reports on worldwide threats
(a)Definition of appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees; and
(2)the Committees on Armed Services of the House of Representatives and the Senate. (b)Annual reportsNot later than the first Monday in February 2021, and each year thereafter, the Director of National Intelligence, in coordination with the heads of the elements of the intelligence community, shall submit to the appropriate congressional committees a report containing an assessment of the intelligence community with respect to worldwide threats to the national security of the United States.
(c)FormEach report under subsection (b) shall be submitted in unclassified form, but may include a classified annex only for the protection of intelligence sources and methods relating to the matters contained in the report. (d)Hearings (1)Open hearingsUpon request by the appropriate congressional committees, the Director (and any other head of an element of the intelligence community determined appropriate by the committees in consultation with the Director) shall testify before such committees in an open setting regarding a report under subsection (b).
(2)Closed hearingsAny information that may not be disclosed during an open hearing under paragraph (1) in order to protect intelligence sources and methods may instead be discussed in a closed hearing that immediately follows such open hearing.. (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 108A the following new item:


Sec. 108B. Annual reports on world-wide threats..
618.Annual report on Climate Security Advisory CouncilSection 120 of the National Security Act of 1947 (50 U.S.C. 3060), as amended by section 405, is further amended— (1)by redesignating subsection (d) as subsection (e); and
(2)by inserting after subsection (c) the following new subsection (d):  (d)Annual reportNot later than January 31, 2021, and not less frequently than annually thereafter, the chair of the Council shall submit, on behalf of the Council, to the congressional intelligence committees a report describing the activities of the Council as described in subsection (c) during the year preceding the year during which the report is submitted..
619.Improvements to funding for National Security Education program
(a)Funding for scholarship, fellowship, and grant programsSection 810 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1910) is amended— (1)in subsection (c), by striking for each fiscal year, beginning with fiscal year 2005, and inserting for each of fiscal years 2005 through 2021; and
(2)by adding at the end the following new subsection:  (d)Fiscal years beginning with fiscal year 2022In addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, there is authorized to be appropriated to the Secretary for each fiscal year, beginning with fiscal year 2022, $8,000,000, to carry out the scholarship, fellowship, and grant programs under subparagraphs (A), (B), and (C), respectively, of section 802(a)(1)..
(b)Funding for National Flagship Language InitiativeSection 811 of such Act (50 U.S.C. 1911) is amended— (1)in subsection (a), by striking  $10,000,000 and inserting  $16,000,000; and
(2)in subsection (b), by striking for each fiscal year, beginning with fiscal year 2005, and inserting for each of fiscal years 2005 through 2021. (c)Funding for scholarship program for advanced English language studiesSection 812 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1912) is amended—
(1)in subsection (a), by striking for each fiscal year, beginning with fiscal year 2005, and inserting for each of fiscal years 2005 through 2021; (2)by redesignating subsection (b) as subsection (c);
(3)by inserting after subsection (a) the following new subsection (b):  (b)Fiscal years beginning with fiscal year 2022In addition to amounts that may be made available to the Secretary under the Fund for a fiscal year, there is authorized to be appropriated to the Secretary for each fiscal year, beginning with fiscal year 2022, $2,000,000, to carry out the scholarship programs for English language studies by certain heritage community citizens under section 802(a)(1)(E).; and
(4)in subsection (c), as so redesignated, by striking subsection (a) and inserting this section. 620.Report on best practices to protect privacy, civil liberties, and civil rights of Chinese Americans (a)ReportSection 5712 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (Public Law 116–92; 133 Stat. 2171) is—
(1)transferred to title XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.); (2)inserted after section 1109 of such title, as added by section 308;
(3)redesignated as section 1110; and (4)amended—
(A)in the heading, by striking and civil liberties and inserting , civil liberties, and civil rights; and (B)in subsection (b)—
(i)in the matter preceding paragraph (1) by striking Not later than 180 days after the date of the enactment of this Act, and inserting On an annual basis,; and (ii)by striking and civil liberties, each place it appears and inserting , civil liberties, and civil rights.
(b)Clerical amendmentThe table of contents at the beginning of the National Security Act of 1947 is amended by inserting after the item relating to section 1109, as added by section 308, the following new item:   Sec. 1110. Report on best practices to protect privacy, civil liberties, and civil rights of Chinese Americans.. 621.National Intelligence Estimate on threat of global pandemic disease (a)National Intelligence Estimate (1)RequirementThe Director of National Intelligence, acting through the National Intelligence Council, shall produce a National Intelligence Estimate on the threat of global pandemic disease, including with respect to the following:
(A)An assessment of the possible courses of the COVID–19 pandemic during the 18 months following the date of the Estimate, including— (i)the projected spread of COVID–19 outside the United States and the likelihood of subsequent major outbreaks;
(ii)the capacity of countries and international organizations to combat the further spread of COVID–19, including risks and opportunities for further global cooperation; and (iii)the risks to the national security and health security of the United States if COVID–19 is not contained abroad.
(B)An assessment of the global public health system and the responses of the system to the COVID–19 pandemic, including— (i)prospects for an effective global disease surveillance and response system, opportunities to advance the development of such a system, and signposts for evaluating whether or not an effective system has been developed before a disease outbreak occurs; and
(ii)an assessment of global health system capacity. (C)An assessment of—
(i)the humanitarian and economic implications of the COVID–19 pandemic; and (ii)the consequences of the COVID–19 pandemic with respect to political stability, armed conflict, democratization, and the global leadership by the United States of the post-World War II international system.
(D)An assessment of— (i)likely threats by global pandemic diseases during the 10-year period following the date of the Estimate;
(ii)global readiness to avert a future global pandemic; (iii)challenges and opportunities for the policy of the United States to advance global pandemic preparedness; and
(iv)the potential role of non-state and state-backed global influence activities or disinformation campaigns involving COVID–19 or future potential global pandemics. (E)Any other matters the Director determines appropriate.
(2)Submission to Congress
(A)SubmissionNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate the National Intelligence Estimate produced under paragraph (1), including all intelligence reporting underlying the Estimate. (B)Notice regarding submissionIf before the end of the 90-day period specified in subparagraph (A) the Director determines that the National Intelligence Estimate under paragraph (1) cannot be submitted by the end of that period, the Director shall (before the end of that period)—
(i)submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report setting forth— (I)the reasons why the National Intelligence Estimate cannot be submitted by the end of that period; and
(II)an estimated date for the submission of the National Intelligence Estimate; and (ii)testify before such committees on the issues that will be covered by the National Intelligence Estimate.
(C)FormThe National Intelligence Estimate shall be submitted under subparagraph (A) in classified form. (3)Public versionConsistent with the protection of intelligence sources and methods, at the same time as the Director submits to the congressional intelligence committees the National Intelligence Estimate under paragraph (2), the Director shall make publicly available on the internet website of the Director, an unclassified version of the National Intelligence Estimate.
(4)ConsultationThe Director shall prepare the National Intelligence Estimate under paragraph (1) in consultation with the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, the Secretary of State, and any other head of an element of the Federal Government the Director of National Intelligence determines appropriate. (b)Future pandemic plan (1)RequirementNot later than 90 days after the date of the enactment of this Act, the President shall make publicly available on the internet website of the President a report containing a whole-of-government plan for an effective response to subsequent major outbreaks of the COVID–19 pandemic and for other future global pandemic diseases.
(2)Matters includedThe plan under paragraph (1) shall address how to improve the following: (A)Pandemic planning.
(B)Homeland preparedness. (C)International disease surveillance.
(D)Diagnostic testing. (E)Contact tracing.
(F)The role of the Federal Government with respect to the regulation, acquisition, and disbursement, of medical supplies and other public health resources necessary to respond to COVID–19 or other diseases with pandemic potential (including diagnostic testing equipment, biomedical equipment, drugs and medicines, and hygiene equipment). (G)The procurement and distribution of personal protective equipment.
(H)Early domestic response to future global pandemic diseases in the United States. (c)Global strategyNot later than 90 days after the date of the enactment of this Act, the President, in coordination with the Director of National Intelligence, shall make publicly available on the internet website of the President a report containing a global strategy for mobilizing international institutions to combat the COVID–19 pandemic.
622.Modification of requirement for briefings on national security effects of emerging infectious disease and pandemicsSection 6722(b)(2) of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (division E of Public Law 116–98) is amended— (1)in the paragraph heading, by striking Quinquennial and inserting Annual;
(2)by striking beginning on the date that is 5 years after the date on which the Director submits the report under paragraph (1), and every 5 years thereafter and inserting not later than January 31, 2021, and annually thereafter; and (3)by inserting required under paragraph (1) before the period at the end.
623.Independent study on open-source intelligence
(a)StudyThe Director of National Intelligence shall seek to enter into an agreement with a federally funded research and development center or a nongovernmental entity to conduct a comprehensive study on the future of the collection, processing, exploitation, analysis, dissemination, and evaluation of open-source intelligence by the intelligence community. The Director shall select such entity in consultation with the congressional intelligence committees. (b)Matters includedThe study under subsection (a) shall include the following:
(1)Recommendations with respect to the governance of open-source intelligence within the intelligence community, including regarding— (A) whether such governance of open-source intelligence should be assigned to a functional manager or an executive agent, or use another governance structure; 
(B)which official of the intelligence community should serve as such a functional manager, executive agent, or the leader of such other governance structure, and what authorities the official should have in serving in such role; (C)which official of the intelligence community should be responsible for conducting oversight by the executive branch for open-source intelligence;
(D)which elements of the intelligence community should retain capabilities to collect, process, exploit, and disseminate open-source intelligence; (E)how to effectively integrate such collection capabilities among the elements of the intelligence community; and
(F)whether to establish a new agency as an element of the intelligence community dedicated to open-source intelligence or to establish a fusion center to co-locate open-source intelligence capabilities of the elements of the intelligence community, including a discussion of the advantages and disadvantages of each such approach. (2)Recommendations regarding the requirements processes for open-source intelligence, including with respect to—
(A)the utility (or disutility) of a unified collection management process for open-source intelligence for all of the intelligence community; (B)what such a process might look like;
(C)ways to integrate an open-source requirements process into all-source collection management; and (D)ways that automation might be leveraged to facilitate open-source requirements and collection management.
(3)An assessment of the value of rejuvenating a career service for a professional cadre of the intelligence community that focuses on collecting and disseminating open-source intelligence and recommendations for such a rejuvenation. (4)Recommendations regarding the need to adjust any legal and policy frameworks (including any applicable guidelines of the Attorney General) that would facilitate the collection, retention, and dissemination of open-source intelligence while balancing customer needs with the privacy interests of United States persons.
(5)An assessment of methods to use open-source intelligence to support the operations of the intelligence community, including recommendations on when and how open-source intelligence should support such operations. (6)With respect to the data management of open-source intelligence, recommendations on proposed data ingestion tools, scraping capabilities, and other tools and capabilities to collect, process, exploit, and analyze the volume of open-source intelligence, including recommendations on how the intelligence community can increase the speed and security with which the intelligence community adopts open-source technology and unclassified commercial products.
(7)Any other matters the Director or the entity selected to conduct the study determines appropriate. (c)CooperationThe Director shall make available to the entity selected to conduct the study under subsection (a) the necessary information and materials to conduct the study, including with respect to—
(1)accessing secure workspaces; (2)accessing directives and policy guidance of the intelligence community and other policy documents regarding the governance and execution of open-source intelligence;
(3)reviewing technological systems used to conduct open-source intelligence collection; (4)interviewing senior personnel of the intelligence community, including such personnel with responsibility for the open-source intelligence mission of the intelligence community; and
(5)ensuring that each head of an element of the intelligence community provides the cooperation described in this subsection. (d)ConsultationThe entity selected to conduct the study under subsection (a) shall consult with the congressional intelligence committees before beginning to conduct such study.
(e)ReportNot later than 270 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report containing the study under subsection (a), without change. The report shall be unclassified, but may include a classified annex.  624.Survey on Open Source Enterprise (a)SurveyThe Director of the Central Intelligence Agency (as the open source functional manager for the intelligence community), in consultation with the Director of National Intelligence and any other head of an element of the intelligence community that the Director of the Central Intelligence Agency determines appropriate, shall conduct a survey to measure the satisfaction of customers of open-source intelligence with the Open Source Enterprise of the Central Intelligence Agency.
(b)PurposeThe Director shall ensure that the survey under subsection (a)— (1)evaluates which types of open-source intelligence supports the missions of the customers of such intelligence, regardless of whether the customers are elements of the intelligence community and regardless of whether the customers are receiving such intelligence from the Open Source Enterprise;
(2)evaluates how responsive the Open Source Enterprise is to the missions of the elements of the intelligence community and the other customers of the Open Source Enterprise; (3)enables the Open Source Enterprise to set strategic priorities; and
(4)enables Congress to better oversee the strategic direction of the Open Source Enterprise and to provide support to the collection and analysis of open-source intelligence. (c)Contents (1)AssessmentThe survey under subsection (a) shall include qualitative and quantitative questions designed to assess the following:
(A)The value of support provided by the Open Source Enterprise to the mission of the customer taking the survey. (B)The accessibility of the products of the Open Source Enterprise.
(C)The frequency that such products are used in accomplishing the mission of the customer. (D)The responsiveness of the Open Source Enterprise to tasking requests. 
(E)Areas in which the Open Source Enterprise could improve. (F)The in-house open-source intelligence capabilities of the customer taking the survey, including—
(i)a description of such capabilities; (ii)how such capabilities are tailored to the mission of the customer;
(iii)when such capabilities were established; and (iv)whether and to what extent the customer coordinates with the Open Source Enterprise regarding such capabilities.
(2)Survey answersA customer who receives the survey under subsection (a) shall make all reasonable efforts to respond fully and frankly to the survey. (d)Design methodologyIn carrying out subsection (a), the Director of Central Intelligence shall seek advice regarding design methodology for customer satisfaction surveys from—
(1)experts in survey design of the Central Intelligence Agency and the Office of the Director of National Intelligence; and (2)senior executives of the Bureau of Intelligence and Research of the Department of State who conduct a survey similar to the survey under subsection (a).
(e)Report
(1)StrategyNot later than 180 days after the date on which the survey is completed under subsection (a), the Director shall submit to the congressional intelligence committees a report on the strategic direction of the Open Source Enterprise based on the results of the survey, including explanations of how the Open Source Enterprise will— (A)build off the successes of the Open Source Enterprise; and
(B)fill gaps in the collection, production, analysis, or dissemination of open-source intelligence. (2)FormThe report under paragraph (1) shall be submitted in classified form.
(3)BriefingNot later than 30 days after the date on which the Director submits to the congressional intelligence committees the report under paragraph (1), the Director shall provide to such committees a briefing on the strategic direction of the Open Source Enterprise. 625.Sense of Congress on report on murder of Jamal Khashoggi (a)FindingsCongress finds the following:
(1)There is a strong bipartisan conviction, shared widely throughout the legislative and executive branches of the United States Government and elsewhere, that ensuring full accountability for the brutal murder on October 2, 2018, of Jamal Khashoggi, a former Washington Post columnist and resident of the United States, is in the public interest and also the national interest of the United States. (2)Section 5714 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (division E of Public Law 116–92; 133 Stat. 2173) required the Director of National Intelligence to submit to Congress a written report in unclassified form that includes identification of those who carried out, participated in, ordered, or were otherwise complicit in or responsible for the death of Jamal Khashoggi..
(3)Section 1277 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1701) likewise obligated the Director to submit to the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate a written report on the assessment of the intelligence community regarding Mr. Khashoggi’s brutal murder.  (4)Such section 1277 specifically called, among other things, for a determination and presentation of evidence with respect to the advance knowledge and role of any current or former official of the Government of Saudi Arabia or any current or former senior Saudi political figure over the directing, ordering, or tampering of evidence in relation to Mr. Khashoggi’s murder. 
(5)Such section 1277 also required the Director to submit a list of foreign persons whom the Director has high confidence were responsible for, complicit in, or otherwise knowingly and materially assisted the murder, or impeded its impartial investigation, or who ordered or otherwise directed an act or acts contributing to or causing the murder. (6)Contrary to the unambiguous and lawful command of Congress under such sections 5714 and 1277, the Director did not produce any unclassified report as required by either such section, and instead, on February 20, 2020, the Director submitted to such committees a classified report, which the Director referred to as an annex. 
(7)The evident belief of the Director that no unclassified information can be produced in accordance with the directives of Congress is dubious, in light of the extensive body of credible, unclassified reporting available regarding the murder of Mr. Khashoggi, and the roles and culpability of officials at the highest levels of the Government of Saudi Arabia.  (b)Sense of CongressIt is the sense of Congress that the Director of National Intelligence should reasonably have been able to produce an unclassified report pursuant to section 5714 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 and section 1277 of the National Defense Authorization Act for Fiscal Year 2020 that did not alter or obscure, in any way, the intelligence community’s core determinations, its presentation of evidence, or identification of relevant persons, as required, without putting sources and methods at risk. 
XSupporting Foster Youth and Families through the Pandemic
1.Short titleThis division may be cited as the Supporting Foster Youth and Families through the Pandemic Act.  2.DefinitionsIn this Act:
(1)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus. (2)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the period beginning on April 1, 2020 and ending with September 30, 2021.
(3)SecretaryThe term Secretary means the Secretary of Health and Human Services. 3.Continued safe operation of child welfare programs and support for older foster youth (a)Funding increases (1)Increase in support for Chafee programsOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $400,000,000 for fiscal year 2021, to carry out section 477 of the Social Security Act, in addition to any amounts otherwise made available for such purpose.
(2)Education and training vouchersOf the amount made available by reason of paragraph (1) of this subsection, not less than $50,000,000 shall be reserved for the provision of vouchers pursuant to section 477(h)(2) of the Social Security Act. (3)Applicability of technical assistance to additional funds (A)In generalSection 477(g)(2) of the Social Security Act shall apply with respect to the amount made available by reason of paragraph (1) of this subsection as if the amount were included in the amount specified in section 477(h) of such Act.
(B)Reservation of funds
(i)In generalOf the amount to which section 477(g)(2) of the Social Security Act applies by reason of subparagraph (A) of this paragraph, the Secretary shall reserve not less than $500,000 to provide technical assistance to a State implementing or seeking to implement a driving and transportation program for foster youth. (ii)Provider qualificationsThe Secretary shall ensure that the entity providing the assistance has demonstrated the capacity to—
(I)successfully administer activities in 1 or more States to provide driver’s licenses to youth who are in foster care under the responsibility of the State; and (II)increase the number of such foster youth who obtain a driver’s license.
(4)Inapplicability of State matching requirement to additional fundsIn making payments under subsections (a)(4) and (e)(1) of section 474 of the Social Security Act from the additional funds made available as a result of paragraphs (1) and (2) of this subsection, the percentages specified in subsections (a)(4)(A)(i) and (e)(1) of such section are, respectively, deemed to be 100 percent. (5)Maximum award amountThe dollar amount specified in section 477(i)(4)(B) of the Social Security Act through the end of fiscal year 2022 is deemed to be $12,000.
(6)Inapplicability of nytd penalty to additional fundsIn calculating any penalty under section 477(e)(2) of the Social Security Act with respect to the National Youth in Transition Database (NYTD) for April 1, 2020, through the end of fiscal year 2022, none of the additional funds made available by reason of paragraphs (1) and (2) of this subsection shall be considered to be part of an allotment to a State under section 477(c) of such Act. (b)Maximum age limitation on eligibility for assistanceDuring fiscal years 2020 and 2021, a child may be eligible for services and assistance under section 477 of the Social Security Act until the child attains 27 years of age, notwithstanding any contrary certification made under such section.
(c)Special ruleWith respect to funds made available by reason of subsection (a) that are used during the COVID–19 public health emergency period to support activities due to the COVID–19 pandemic, the Secretary may not require any State to provide proof of a direct connection to the pandemic if doing so would be administratively burdensome or would otherwise delay or impede the ability of the State to serve foster youth.  (d)Programmatic flexibilitiesDuring the COVID–19 public health emergency period:
(1)Suspension of certain requirements under the education and training voucher programThe Secretary shall allow a State to waive the applicability of the requirement in section 477(i)(3) of the Social Security Act that a youth must be enrolled in a postsecondary education or training program or making satisfactory progress toward completion of that program if a youth is unable to do so due to the COVID–19 public health emergency. (2)Authority to use vouchers to maintain training and postsecondary educationA voucher provided under a State educational and training voucher program under section 477(i) of the Social Security Act may be used for maintaining training and postsecondary education, including less than full-time matriculation costs or other expenses that are not part of the cost of attendance but would help support youth in remaining enrolled as described in paragraph (1) of this subsection.
(3)Authority to waive limitations on percentage of funds used for housing assistance and eligibility for such assistanceNotwithstanding section 477(b)(3)(B) of the Social Security Act, a State may use— (A)more than 30 percent of the amounts paid to the State from its allotment under section 477(c)(1) of such Act for a fiscal year, for room or board payments; and
(B)any of such amounts for youth otherwise eligible for services under section 477 of such Act who— (i)have attained 18 years of age and not 27 years of age; and
(ii)experienced foster care at 14 years of age or older. (4)Authority to provide driving and transportation assistance (A)Use of fundsFunds provided under section 477 of the Social Security Act may be used to provide driving and transportation assistance to youth described in paragraph (3)(B) who have attained 15 years of age with costs related to obtaining a driver’s license and driving lawfully in a State (such as vehicle insurance costs, driver’s education class and testing fees, practice lessons, practice hours, license fees, roadside assistance, deductible assistance, and assistance in purchasing an automobile).
(B)Maximum allowanceThe amount of the assistance provided for each eligible youth under subparagraph (A) shall not exceed $4,000 per year, and any assistance so provided shall be disregarded for purposes of determining the recipient’s eligibility for, and the amount of, any other Federal or federally-supported assistance, except that the State agency shall take appropriate steps to prevent duplication of benefits under this and other Federal or federally-supported programs. (C)Report to the CongressWithin 6 months after the end of the expenditure period, the Secretary shall submit to the Congress a report on the extent to which, and the manner in which, the funds to which subsection (a)(3) applies were used to provide technical assistance to State child welfare programs, monitor State performance and foster youth outcomes, and evaluate program effectiveness.
4.Preventing aging out of foster care during the pandemic
(a)Addressing foster care age restrictions during the pandemicA State operating a program under part E of title IV of the Social Security Act may not require a child who is in foster care under the responsibility of the State to leave foster care solely by reason of the child’s age. A child may not be found ineligible for foster care maintenance payments under section 472 of such Act solely due to the age of the child or the failure of the child to meet a condition of section 475(8)(B)(iv) of such Act before October 1, 2021. (b)Re-entry to foster care for youth who age out during the pandemicA State operating a program under the State plan approved under part E of title IV of the Social Security Act (and without regard to whether the State has exercised the option provided by section 475(8)(B) of such Act to extend assistance under such part to older children) shall—
(1)permit any youth who left foster care due to age during the COVID–19 public health emergency to voluntarily re-enter foster care; (2)provide to each such youth who was formally discharged from foster care during the COVID–19 public health emergency, a notice designed to make the youth aware of the option to return to foster care;
(3)facilitate the voluntary return of any such youth to foster care; and (4)conduct a public awareness campaign about the option to voluntarily re-enter foster care for youth who have not attained 22 years of age, who aged out of foster care in fiscal year 2020 or fiscal year 2021, and who are otherwise eligible to return to foster care.
(c)Protections for youth in foster careA State operating a program under the State plan approved under part E of title IV of the Social Security Act shall— (1)continue to ensure that the safety, permanence, and well-being needs of older foster youth, including youth who remain in foster care and youth who age out of foster care during that period but who re-enter foster care pursuant to this section, are met; and
(2)work with any youth who remains in foster care after attaining 18 years of age (or such greater age as the State may have elected under section 475(8)(B)(iii) of such Act) to develop, or review and revise, a transition plan consistent with the plan referred to in section 475(5)(H) of such Act, and assist the youth with identifying adults who can offer meaningful, permanent connections. (d)Authority to use additional funding for certain costs incurred to prevent aging out of, facilitating re-entry to, and protecting youth in care during the pandemic (1)In generalSubject to paragraph (2) of this subsection, a State to which additional funds are made available as a result of section 3(a) may use the funds to meet any costs incurred in complying with subsections (a), (b), and (c) of this section.
(2)Restrictions
(A)The costs referred to in paragraph (1) must be incurred after the date of the enactment of this section and before October 1, 2021. (B)The costs of complying with subsection (a) or (c) of this section must not be incurred on behalf of children eligible for foster care maintenance payments under section 472 of the Social Security Act, including youth who have attained 18 years of age who are eligible for the payments by reason of the temporary waiver of the age requirement or the conditions of section 475(8)(B)(iv) of such Act.
(C)A State shall make reasonable efforts to ensure that eligibility for foster care maintenance payments under section 472 of the Social Security Act is determined when a youth remains in, or re-enters, foster care as a result of the State complying with subsections (a) and (c) of this section. (D)A child who re-enters care during the COVID–19 public health emergency period may not be found ineligible for foster care maintenance payments under section 472 of the Social Security Act solely due to age or the requirements of section 475(8)(B)(iv) of such Act before October 1, 2021.
(e)Termination of certain provisionsThe preceding provisions of this section shall have no force or effect after September 30, 2021. 5.Family First Prevention Services Program pandemic flexibilityDuring the COVID–19 public health emergency period, each percentage specified in subparagraphs (A)(i) and (B) of section 474(a)(6) of the Social Security Act is deemed to be 100 percent.
6.Emergency funding for the Marylee Allen Promoting Safe and Stable Families Program
(a)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $85,000,000 to carry out section 436(a) of the Social Security Act for fiscal year 2021, in addition to any amounts otherwise made available for such purpose. For purposes of section 436(b) of such Act, the amount made available by the preceding sentence shall be considered part of the amount specified in such section 436(a).  (b)Inapplicability of State matching requirement to additional fundsIn making payments under section 434(a) of the Social Security Act from the additional funds made available as a result of subsection (a) of this section, the percentage specified in section 434(a)(1) of such Act is deemed to be 100 percent.
7.Court Improvement Program
(a)Reservation of fundsOf the additional amounts made available by reason of section 6 of this Act, the Secretary shall reserve $10,000,000 for grants under subsection (b) of this section for fiscal year 2021, which shall be considered to be made under section 438 of the Social Security Act. (b)Distribution of funds (1)In generalFrom the amounts reserved under subsection (a) of this section, the Secretary shall—
(A)reserve not more than $500,000 for Tribal court improvement activities; and (B)from the amount remaining after the application of subparagraph (A), make a grant to each highest State court that is approved to receive a grant under section 438 of the Social Security Act for the purpose described in section 438(a)(3) of such Act, for fiscal year 2021.
(2)AmountThe amount of the grant awarded to a highest State court under this subsection shall be the sum of— (A) $85,000; and
(B)the amount that bears the same ratio to the amount reserved under subsection (a) that remains after the application of paragraph (1)(A) and subparagraph (A) of this paragraph, as the number of individuals in the State in which the court is located who have not attained 21 years of age bears to the total number of such individuals in all States the highest courts of which were awarded a grant under this subsection (based on the most recent year for which data are available from the Bureau of the Census). (3)Other rules (A)In generalThe grants awarded to the highest State courts under this subsection shall be in addition to any grants made to the courts under section 438 of the Social Security Act for any fiscal year.
(B)No additional applicationThe Secretary shall award grants to the highest State courts under this subsection without requiring the courts to submit an additional application. (C)ReportsThe Secretary may establish reporting criteria specific to the grants awarded under this subsection.
(D)Redistribution of fundsIf a highest State court does not accept a grant awarded under this subsection, or does not agree to comply with any reporting requirements imposed under subparagraph (C) or the use of funds requirements specified in subsection (c), the Secretary shall redistribute the grant funds that would have been awarded to that court under this subsection among the other highest State courts that are awarded grants under this subsection and agree to comply with the reporting and use of funds requirements. (E)No matching requirementThe limitation on the use of funds specified in section 438(d) of such Act shall not apply to the grants awarded under this section.
(c)Use of fundsA highest State court awarded a grant under subsection (b) shall use the grant funds to address needs stemming from the COVID–19 public health emergency, which may include any of the following: (1)Technology investments to facilitate the transition to remote hearings for dependency courts when necessary as a direct result of the COVID–19 public health emergency.
(2)Training for judges, attorneys, and caseworkers on facilitating and participating in remote hearings that comply with due process and all applicable law, ensure child safety and well-being, and help inform judicial decision-making. (3)Programs to help families address aspects of the case plan to avoid delays in legal proceedings that would occur as a direct result of the COVID–19 public health emergency.
(4)Other purposes to assist courts, court personnel, or related staff related to the COVID–19 public health emergency. (d)Conforming amendmentsSection 438 of the Social Security Act (42 U.S.C. 629h) is amended in each of subsections (c)(1) and (d) by striking 2021 and inserting 2022.
8.Kinship navigator programs pandemic flexibility
(a)Inapplicability of matching funds requirementsDuring the COVID–19 public health emergency period, the percentage specified in section 474(a)(7) of the Social Security Act is deemed to be 100 percent. (b)Waiver of evidence standardDuring the COVID–19 public health emergency period, the requirement in section 474(a)(7) of the Social Security Act that the Secretary determine that a kinship navigator program be operated in accordance with promising, supported, or well-supported practices that meet the applicable criteria specified for the practices in section 471(e)(4)(C) of such Act shall have no force or effect, except that each State with such a program shall provide the Secretary with an assurance that the program will be, or is in the process of being, evaluated for the purpose of building an evidence base to later determine whether the program meets the criteria set forth in such section 471(e)(4)(C).
(c)Other allowable uses of fundsA State may use funds provided to carry out a kinship navigator program— (1)for evaluations, independent systematic review, and related activities;
(2)to provide short-term support to kinship families for direct services or assistance during the COVID–19 public health emergency period; and (3)to ensure that kinship caregivers have the information and resources to allow kinship families to function at their full potential, including—
(A)ensuring that those who are at risk of contracting COVID–19 have access to information and resources for necessities, including food, safety supplies, and testing and treatment for COVID–19; (B)access to technology and technological supports needed for remote learning or other activities that must be carried out virtually due to the COVID–19 public health emergency;
(C)health care and other assistance, including legal assistance and assistance with making alternative care plans for the children in their care if the caregivers were to become unable to continue caring for the children; (D)services to kinship families, including kinship families raising children outside of the foster care system; and
(E)assistance to allow children to continue safely living with kin. (d)Territory cap exemptionSection 1108(a)(1) of the Social Security Act shall be applied without regard to any amount paid to a territory pursuant to this section that would not have been paid to the territory in the absence of this section.
9.Adjustment of funding certainty baselines for Family First Transition Act funding certainty grantsSection 602(c)(2) of division N of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended— (1)in subparagraph (C), in the matter preceding clause (i), by striking The calculation and inserting Except as provided in subparagraph (G), the calculation; and
(2)by adding at the end the following:  (G)Adjustment of funding certainty baselines (i)Hold harmless for temporary increase in fmapFor each fiscal year specified in subparagraph (B), the Secretary shall increase the maximum capped allocation for fiscal year 2019 or the final cost neutrality limit for fiscal year 2018 for a State or sub-State jurisdiction referred to in subparagraph (A)(i), by the amount equal to the difference between—
(I)the amount of the foster care maintenance payments portion of such maximum capped allocation or final cost neutrality limit; and (II)the amount that the foster care maintenance payments portion of such maximum capped allocation or final cost neutrality limit would be if the Federal medical assistance percentage applicable to the State under clause (ii) for the fiscal year so specified were used to determine the amount of such portion. 
(ii)Applicable Federal medical assistance percentageFor purposes of clause (i)(II), the Federal medical assistance percentage applicable to a State for a fiscal year specified in subparagraph (B) is the average of the values of the Federal medical assistance percentage applicable to the State in each quarter of such fiscal year under section 474(a)(1) of the Social Security Act (42 U.S.C. 674(a)(1)) after application of any temporary increase in the Federal medical assistance percentage for the State and quarter under section 6008 of the Families First Coronavirus Response Act (42 U.S.C. 1396d note) and any other Federal legislation enacted during the period that begins on July 1, 2020, and ends on December 31, 2021.. 10.Allowing home visiting programs to continue serving families safely (a)In generalFor purposes of section 511 of the Social Security Act, during the COVID–19 public health emergency period—
(1)a virtual home visit shall be considered a home visit; (2)funding for, and staffing levels of, a program conducted pursuant to such section shall not be reduced on account of reduced enrollment in the program; and
(3)funds provided for such a program may be used— (A)to train home visitors in conducting a virtual home visit and in emergency preparedness and response planning for families served, and may include training on how to safely conduct intimate partner violence screenings remotely, training on safety and planning for families served;
(B)for the acquisition by families enrolled in the program of such technological means as are needed to conduct and support a virtual home visit; and (C)to provide emergency supplies to families served, regardless of whether the provision of such supplies is within the scope of the approved program, such as diapers, formula, non-perishable food, water, hand soap, and hand sanitizer.
(b)Virtual home visit definedIn subsection (a), the term virtual home visit means a home visit, as described in an applicable service delivery model, that is conducted solely by the use of electronic information and telecommunications technologies. (c)Authority to delay deadlines (1)In generalThe Secretary may extend the deadline by which a requirement of section 511 of the Social Security Act must be met, by such period of time as the Secretary deems appropriate, taking into consideration the impact of the COVID–19 public health emergency on eligible entity home visiting programs and the impact of families enrolled in home visiting programs. The Secretary may delay the deadline for submission, waive performance measures, or allow for alternative data sources to be used to show improvement in performance in the manner provided in section 511(d)(1) of such Act.
(2)Delay of deadline for statewide needs assessmentThe Secretary may delay the October 1, 2020, deadline for reviewing and updating any needs assessment required by section 511(b)(1) or 511(h)(2)(A) of the Social Security Act, but any such delay shall not affect the timing for, or amount of, any payment to the State involved from the fiscal year allotments available to the State under section 502(c) of such Act. (3)GuidanceThe Secretary shall provide to eligible entities funded under section 511 of the Social Security Act information on the parameters used in extending a deadline under paragraph (1) or (2) of this subsection.
(d)Timely release of title v fundsThe authorities provided in this section shall not be interpreted to authorize or require any delay in the timely release of funds under title V of the Social Security Act. 11.Technical correction to temporary increase of Medicaid FMAPSection 6008 of the Families First Coronavirus Response Act (Public Law 116–127) is amended by adding at the end the following:

(d)Application to title IV-E paymentsIf the District of Columbia receives the increase described in subsection (a) in the Federal medical assistance percentage for the District of Columbia with respect to a quarter, the Federal medical assistance percentage for the District of Columbia, as so increased, shall apply to payments made to the District of Columbia under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) for that quarter, and the payments under such part shall be deemed to be made on the basis of the Federal medical assistance percentage applied with respect to such District for purposes of title XIX of such Act (42 U.S.C. 1396 et seq.) and as increased under subsection (a).. YAmerican Miner Benefits Improvement 1.Short titleThis division may be cited as the American Miner Benefits Improvement Act of 2020.
2.Transfers to 1974UMWA pension plan
(a)In generalSection 402(h)(2)(C)(ii) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)(ii)) is amended— (1)by striking the Bipartisan American Miners Act of 2019 each place it appears and inserting the American Miner Benefits Improvement Act of 2020,
(2)by striking or 2019 in subclause (II) and inserting 2019, or any year thereafter, (3)by inserting before ; and in subclause (II) the following: (or, in the case of any such health benefits confirmed in any bankruptcy proceeding, would be subsequently denied or reduced), and
(4)by striking January 1, 2019 in the second sentence and inserting January 1, 2020. (b)Increase in limitation to account for calculation of health benefit plan excessSection 402(i)(3) of such Act (30 U.S.C. 1232(i)(3)) is amended by adding at the end the following new subparagraph:

(C)Increase in limitation to account for calculation of health benefit plan excessThe dollar limitation under subparagraph (A) shall be increased by the amount of the cost to provide benefits which are taken into account under subsection (h)(2)(C)(ii) solely by reason of the amendments made by section 2(a) of the American Miner Benefits Improvement Act of 2020.. (c)Application (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act.
(2)Subsection (a)(3)The amendment made by subsection (a)(3) shall apply to denials and reductions after December 31, 2019. ZEnergy Act of 2020 101.Short title; table of contents (a)Short titleThis division may be cited as the Energy Act of 2020.
(b)Table of contentsThe table of contents for this Act is as follows:  Division Z—Energy Act of 2020 Sec. 101. Short title; table of contents. Title I—Efficiency Sec. 1001. Coordination of energy retrofitting assistance for schools. Sec. 1002. Use of energy and water efficiency measures in Federal buildings. Sec. 1003. Energy efficient data centers. Sec. 1004. Energy-efficient and energy-saving information technologies. Sec. 1005. Extended Product System Rebate Program. Sec. 1006. Energy Efficient Transformer Rebate Program. Sec. 1007. Smart building acceleration. Sec. 1008. Modifications to the ceiling fan energy conservation standard. Sec. 1009. Report on electrochromic glass. Sec. 1010. Energy and water for sustainability. Sec. 1011. Weatherization Assistance Program. Sec. 1012. Federal Energy Management Program. Sec. 1013. CHP Technical Assistance Partnership Program. Sec. 1014. Smart energy water efficiency pilot program. Title II—Nuclear Sec. 2001. Advanced Nuclear Fuel Availability. Sec. 2002. Amendments to definitions in Energy Policy Act of 2005. Sec. 2003. Nuclear energy research, development, demonstration, and commercial application programs. Sec. 2004. High-performance computation collaborative research program. Sec. 2005. Nuclear energy budget plan. Sec. 2006. Organization and administration of programs. Sec. 2007. Extension and expansion of limitations on importation of uranium from Russian Federation. Sec. 2008. Fusion energy research. Title III—Renewable Energy and Storage Subtitle A—Renewable Energy Research and Development Sec. 3001. Water power research and development. Sec. 3002. Advanced geothermal innovation leadership. Sec. 3003. Wind energy research and development. Sec. 3004. Solar energy research and development. Sec. 3005. Hydroelectric production incentives and efficiency improvements. Sec. 3006. Conforming amendments. Subtitle B—Natural Resources Provisions Sec. 3101. Definitions. Sec. 3102. Program to improve eligible project permit coordination. Sec. 3103. Increasing economic certainty. Sec. 3104. National goal for renewable energy production on Federal land. Sec. 3105. Facilitation of coproduction of geothermal energy on oil and gas leases. Sec. 3106. Savings clause. Subtitle C—Energy Storage Sec. 3201. Better energy storage technology. Sec. 3202. Energy storage technology and microgrid assistance program. Title IV—Carbon Management Sec. 4001. Fossil energy. Sec. 4002. Establishment of carbon capture technology program. Sec. 4003. Carbon storage validation and testing. Sec. 4004. Carbon utilization program. Sec. 4005. High efficiency turbines. Sec. 4006. National energy technology laboratory reforms. Sec. 4007. Study on Blue Hydrogen Technology. Sec. 4008. Produced water research and development. Title V—Carbon Removal Sec. 5001. Carbon removal. Sec. 5002. Carbon dioxide removal task force and report. Title VI—Industrial and Manufacturing Technologies Sec. 6001. Purpose. Sec. 6002. Coordination of research and development of energy efficient technologies for industry. Sec. 6003. Industrial emissions reduction technology development program. Sec. 6004. Industrial Technology Innovation Advisory Committee. Sec. 6005. Technical assistance program to implement industrial emissions reduction. Sec. 6006. Development of national smart manufacturing plan. Title VII—Critical Minerals Sec. 7001. Rare earth elements. Sec. 7002. Mineral security. Sec. 7003. Monitoring mineral investments under Belt and Road Initiative of People's Republic of China. Title VIII—Grid Modernization Sec. 8001. Smart grid regional demonstration initiative. Sec. 8002. Smart grid modeling, visualization, architecture, and controls. Sec. 8003. Integrated energy systems. Sec. 8004. Grid integration research and development. Sec. 8005. Advisory committee. Sec. 8006. Coordination of efforts. Sec. 8007. Technology demonstration on the distribution grid. Sec. 8008. Voluntary model pathways. Sec. 8009. Performance metrics for electricity infrastructure providers. Sec. 8010. Voluntary State, regional, and local electricity distribution planning. Sec. 8011. Micro-grid and integrated micro-grid systems program. Sec. 8012. Technical amendments; authorization of appropriations. Sec. 8013. Indian energy. Sec. 8014. Report on electricity access and reliability. Sec. 8015. Net metering study and evaluation. Title IX—Department of Energy Innovation Sec. 9001. Office of technology transitions. Sec. 9002. Lab partnering service pilot program. Sec. 9003. Technology commercialization fund. Sec. 9004. Streamlining prize competitions. Sec. 9005. Milestone-based demonstration projects. Sec. 9006. Other transaction authority extension. Sec. 9007. Technology transfer reports and evaluation. Sec. 9008. Veterans’ health initiative. Sec. 9009. Sustainable Transportation Research and Development. Sec. 9010. Loan program office title XVII reform. Sec. 9011. Established Program to Stimulate Competitive Research. Title X—ARPA–E Amendments Sec. 10001. ARPA–E amendments. Title XI—Other Matters Sec. 11001. Low-Dose Radiation Research. Sec. 11002. Authorization. Sec. 11003. Sense of Congress. Sec. 11004. Addressing insufficient compensation of employees and other personnel of the Federal Energy Regulatory Commission. Sec. 11005. Report on the authority of the Secretary of Energy to implement flexible compensation models. IEfficiency 1001.Coordination of energy retrofitting assistance for schools (a)Definition of schoolIn this section, the term school means—
(1)an elementary school or secondary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); (2)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)));
(3)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))); (4)a school of the defense dependents’ education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.) or established under section 2164 of title 10, United States Code;
(5)a school operated by the Bureau of Indian Education; (6)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)); and
(7)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))). (b)Designation of lead agencyThe Secretary of Energy (in this section referred to as the Secretary), acting through the Office of Energy Efficiency and Renewable Energy, shall act as the lead Federal agency for coordinating and disseminating information on existing Federal programs and assistance that may be used to help initiate, develop, and finance energy efficiency, renewable energy, and energy retrofitting projects for schools.
(c)RequirementsIn carrying out coordination and outreach under subsection (b), the Secretary shall— (1)in consultation and coordination with the appropriate Federal agencies, carry out a review of existing programs and financing mechanisms (including revolving loan funds and loan guarantees) available in or from the Department of Agriculture, the Department of Energy, the Department of Education, the Department of the Treasury, the Internal Revenue Service, the Environmental Protection Agency, and other appropriate Federal agencies with jurisdiction over energy financing and facilitation that are currently used or may be used to help initiate, develop, and finance energy efficiency, renewable energy, and energy retrofitting projects for schools;
(2)establish a Federal cross-departmental collaborative coordination, education, and outreach effort to streamline communication and promote available Federal opportunities and assistance described in paragraph (1), for energy efficiency, renewable energy, and energy retrofitting projects that enables States, local educational agencies, and schools— (A)to use existing Federal opportunities more effectively; and
(B)to form partnerships with Governors, State energy programs, local educational, financial, and energy officials, State and local government officials, nonprofit organizations, and other appropriate entities, to support the initiation of the projects; (3)provide technical assistance for States, local educational agencies, and schools to help develop and finance energy efficiency, renewable energy, and energy retrofitting projects—
(A)to increase the energy efficiency of buildings or facilities; (B)to install systems that individually generate energy from renewable energy resources;
(C)to establish partnerships to leverage economies of scale and additional financing mechanisms available to larger clean energy initiatives; or (D)to promote—
(i)the maintenance of health, environmental quality, and safety in schools, including the ambient air quality, through energy efficiency, renewable energy, and energy retrofit projects; and (ii)the achievement of expected energy savings and renewable energy production through proper operations and maintenance practices;
(4)develop and maintain a single online resource website with contact information for relevant technical assistance and support staff in the Office of Energy Efficiency and Renewable Energy for States, local educational agencies, and schools to effectively access and use Federal opportunities and assistance described in paragraph (1) to develop energy efficiency, renewable energy, and energy retrofitting projects; and (5)establish a process for recognition of schools that—
(A)have successfully implemented energy efficiency, renewable energy, and energy retrofitting projects; and (B)are willing to serve as resources for other local educational agencies and schools to assist initiation of similar efforts.
(d)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the implementation of this section.  1002.Use of energy and water efficiency measures in Federal buildings (a)ReportsSection 548(b) of the National Energy Conservation Policy Act (42 U.S.C. 8258(b)) is amended—
(1)in paragraph (3), by striking and at the end; (2)in paragraph (4), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (5) (A)the status of the energy savings performance contracts and utility energy service contracts of each agency, to the extent that the information is not duplicative of information provided to the Secretary under a separate authority;
(B)the quantity and investment value of the contracts for the previous year; (C)the guaranteed energy savings, or for contracts without a guarantee, the estimated energy savings, for the previous year, as compared to the measured energy savings for the previous year;
(D)a forecast of the estimated quantity and investment value of contracts anticipated in the following year for each agency; and (E) (i)a comparison of the information described in subparagraph (B) and the forecast described in subparagraph (D) in the report of the previous year; and
(ii)if applicable, the reasons for any differences in the data compared under clause (i).. (b)Definition of energy conservation measuresSection 551(4) of the National Energy Conservation Policy Act (42 U.S.C. 8259(4)) is amended by striking or retrofit activities and inserting retrofit activities, or energy consuming devices and required support structures.
(c)Authority to enter into contractsSection 801(a)(2)(F) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)(F)) is amended— (1)in clause (i), by striking or at the end;
(2)in clause (ii), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:

(iii)limit the recognition of operation and maintenance savings associated with systems modernized or replaced with the implementation of energy conservation measures, water conservation measures, or any combination of energy conservation measures and water conservation measures.. (d)Miscellaneous authority; excluded contractsSection 801(a)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)) is amended by adding at the end the following:

(H)Miscellaneous authorityNotwithstanding subtitle I of title 40, United States Code, a Federal agency may accept, retain, sell, or transfer, and apply the proceeds of the sale or transfer of, any energy and water incentive, rebate, grid services revenue, or credit (including a renewable energy certificate) to fund a contract under this title. (I)Excluded contractsA contract entered into under this title may not be for work performed—
(i)at a Federal hydroelectric facility that provides power marketed by a Power Marketing Administration; or (ii)at a hydroelectric facility owned and operated by the Tennessee Valley Authority established under the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.)..
(e)Payment of costsSection 802 of the National Energy Conservation Policy Act (42 U.S.C. 8287a) is amended by striking (and related operation and maintenance expenses) and inserting , including related operations and maintenance expenses. (f)Definition of energy savingsSection 804(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(2)) is amended—
(1)in subparagraph (A), by striking federally owned building or buildings or other federally owned facilities and inserting Federal building (as defined in section 551) each place it appears; (2)in subparagraph (C), by striking ; and and inserting a semicolon;
(3)in subparagraph (D), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:

(E)the use, sale, or transfer of any energy and water incentive, rebate, grid services revenue, or credit (including a renewable energy certificate); and (F)any revenue generated from a reduction in energy or water use, more efficient waste recycling, or additional energy generated from more efficient equipment..
(g)Energy and water conservation measuresSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended— (1)in the section heading, by inserting and Water after Energy;
(2)in subsection (b)— (A)in the subsection heading, by inserting and water after energy; and
(B)by striking paragraphs (1) and (2) and inserting the following:  (1)In generalEach agency shall—
(A)not later than October 1, 2022, to the maximum extent practicable, begin installing in Federal buildings owned by the United States all energy and water conservation measures determined by the Secretary to be life cycle cost-effective (as defined in subsection (f)(1)); and (B)complete the installation described in subparagraph (A) as soon as practicable after the date referred to in that subparagraph.
(2)Explanation of noncompliance
(A)In generalIf an agency fails to comply with paragraph (1), the agency shall submit to the Secretary, using guidelines developed by the Secretary, an explanation of the reasons for the failure. (B)Report to CongressNot later than January 1, 2022, and every 2 years thereafter, the Secretary shall submit to Congress a report that describes any noncompliance by an agency with the requirements of paragraph (1).;
(3)in subsection (c)(1)— (A)in subparagraph (A)—
(i)in the matter preceding clause (i), by striking An agency and inserting The head of each agency; and (ii)by inserting or water after energy each place it appears; and
(B)in subparagraph (B)(i), by inserting or water after energy; (4)in subsection (d)(2), by inserting and water after energy;
(5)in subsection (e)— (A)in the subsection heading, by inserting and Water after Energy;
(B)in paragraph (1)— (i)in the first sentence—
(I)by striking October 1, 2012 and inserting October 1, 2022; (II)by inserting and water after energy; and
(III)by inserting and water after electricity; (ii)in the second sentence, by inserting and water after electricity; and
(iii)in the fourth sentence, by inserting and water after energy; (C)in paragraph (2)—
(i)in subparagraph (A)— (I)by striking and before Federal; and
(II)by inserting and any other person the Secretary deems necessary, before shall; (ii)in subparagraph (B)—
(I)in clause (i)(II), by inserting and water after energy each place it appears; (II)in clause (ii), by inserting and water after energy; and
(III)in clause (iv), by inserting and water after energy; and (iii)by adding at the end the following:

(C)UpdateNot later than 180 days after the date of enactment of this subparagraph, the Secretary shall update the guidelines established under subparagraph (A) to take into account water efficiency requirements under this section.; (D)in paragraph (3), in the matter preceding subparagraph (A), by striking established under paragraph (2) and inserting updated under paragraph (2)(C); and
(E)in paragraph (4)— (i)in subparagraph (A)—
(I)by striking this paragraph and inserting the Energy Act of 2020; and (II)by inserting and water before use in; and
(ii)in subparagraph (B)(ii), in the matter preceding subclause (I), by inserting and water after energy; and (6)in subsection (f)—
(A)in paragraph (1)— (i)by redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and (H), respectively; and
(ii)by inserting after subparagraph (D) the following:  (E)Ongoing commissioningThe term ongoing commissioning means an ongoing process of commissioning using monitored data, the primary goal of which is to ensure continuous optimum performance of a facility, in accordance with design or operating needs, over the useful life of the facility, while meeting facility occupancy requirements.;
(B)in paragraph (2)— (i)in subparagraph (A), by inserting and water before use;
(ii)in subparagraph (B)— (I)by striking energy before efficiency; and
(II)by inserting or water before use; and (iii)by adding at the end the following:

(C)Energy management systemAn energy manager designated for a facility under subparagraph (A) shall take into consideration— (i)the use of a system to manage energy and water use at the facility; and
(ii)the applicability of the certification of the facility in accordance with the International Organization for Standardization standard numbered 50001 and entitled Energy Management Systems.; (C)by striking paragraphs (3) and (4) and inserting the following:

(3)Energy and water evaluations and commissioning
(A)EvaluationsExcept as provided in subparagraph (B), not later than the date that is 180 days after the date of enactment of the Energy Act of 2020, and annually thereafter, each energy manager shall complete, for the preceding calendar year, a comprehensive energy and water evaluation and recommissioning or retrocommissioning for approximately 25 percent of the facilities of the applicable agency that meet the criteria under paragraph (2)(B) in a manner that ensures that an evaluation of each facility is completed not less frequently than once every 4 years. (B)ExceptionsAn evaluation and recommissioning or retrocommissioning shall not be required under subparagraph (A) with respect to a facility that, as of the date on which the evaluation and recommissioning or retrocommissioning would occur—
(i)has had a comprehensive energy and water evaluation during the preceding 8-year period; (ii) (I)has been commissioned, recommissioned, or retrocommissioned during the preceding 10-year period; or
(II)is under ongoing commissioning, recommissioning, or retrocomissioning; (iii)has not had a major change in function or use since the previous evaluation and recommissioning or retrocommissioning;
(iv)has been benchmarked with public disclosure under paragraph (8) during the preceding calendar year; and (v) (I)based on the benchmarking described in clause (iv), has achieved at a facility level the most recent cumulative energy savings target under subsection (a) compared to the earlier of—
(aa)the date of the most recent evaluation; or (bb)the date—
(AA)of the most recent commissioning, recommissioning, or retrocommissioning; or (BB)on which ongoing commissioning began; or
(II)has a long-term contract in place guaranteeing energy savings at least as great as the energy savings target under subclause (I). (4)Implementation of identified energy and water efficiency measures (A)In generalNot later than 2 years after the date of completion of each evaluation under paragraph (3), each energy manager shall implement any energy- or water-saving measure that—
(i)the Federal agency identified in the evaluation; and (ii)is life cycle cost-effective, as determined by evaluating an individual measure or a bundle of measures with varying paybacks.
(B)Performance contractingEach Federal agency shall use performance contracting to address at least 50 percent of the measures identified under subparagraph (A)(i).; (D)in paragraph (7)(B)(ii)(II), by inserting and water after energy; and
(E)in paragraph (9)(A), in the matter preceding clause (i), by inserting and water after energy. (h)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 543 and inserting the following:


Sec. 543. Energy and water management requirements..
1003.Energy efficient data centersSection 453 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17112) is amended— (1)in subsection (b)—
(A)in paragraph (2)(D)(iv), by striking determined by the organization and inserting proposed by the stakeholders; and (B)by striking paragraph (3); and
(2)by striking subsections (c) through (g) and inserting the following:  (c)Stakeholder involvement (1)In generalThe Secretary and the Administrator shall carry out subsection (b) in collaboration with the information technology industry and other key stakeholders, with the goal of producing results that accurately reflect the most relevant and useful information.
(2)ConsiderationsIn carrying out the collaboration described in paragraph (1), the Secretary and the Administrator shall pay particular attention to organizations that— (A)have members with expertise in energy efficiency and in the development, operation, and functionality of data centers, information technology equipment, and software, including representatives of hardware manufacturers, data center operators, and facility managers;
(B)obtain and address input from the National Laboratories (as that term is defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)) or any institution of higher education, research institution, industry association, company, or public interest group with applicable expertise; (C)follow—
(i)commonly accepted procedures for the development of specifications; and (ii)accredited standards development processes; or
(D)have a mission to promote energy efficiency for data centers and information technology. (d)Measurements and specificationsThe Secretary and the Administrator shall consider and assess the adequacy of the specifications, measurements, best practices, and benchmarks described in subsection (b) for use by the Federal Energy Management Program, the Energy Star Program, and other efficiency programs of the Department of Energy or the Environmental Protection Agency.
(e)Study
(1)Definition of reportIn this subsection, the term report means the report of the Lawrence Berkeley National Laboratory entitled ‘United States Data Center Energy Usage Report’ and dated June 2016, which was prepared as an update to the Report to Congress on Server and Data Center Energy Efficiency, published on August 2, 2007, pursuant to section 1 of Public Law 109–431 (120 Stat. 2920). (2)StudyNot later than 4 years after the date of enactment of the Energy Act of 2020, the Secretary, in collaboration with the Administrator, shall make available to the public an update to the report that provides—
(A)a comparison and gap analysis of the estimates and projections contained in the report with new data regarding the period from 2015 through 2019; (B)an analysis considering the impact of information technologies, including virtualization and cloud computing, in the public and private sectors;
(C)an evaluation of the impact of the combination of cloud platforms, mobile devices, social media, and big data on data center energy usage; (D)an evaluation of water usage in data centers and recommendations for reductions in that water usage; and
(E)updated projections and recommendations for best practices through fiscal year 2025. (f)Data center energy practitioner program (1)In generalThe Secretary, in collaboration with key stakeholders and the Director of the Office of Management and Budget, shall maintain a data center energy practitioner program that provides for the certification of energy practitioners qualified to evaluate the energy usage and efficiency opportunities in federally owned and operated data centers.
(2)EvaluationsEach Federal agency shall consider having the data centers of the agency evaluated once every 4 years by energy practitioners certified pursuant to the program, whenever practicable using certified practitioners employed by the agency. (g)Open data initiative (1)In generalThe Secretary, in collaboration with key stakeholders and the Director of the Office of Management and Budget, shall establish an open data initiative relating to energy usage at federally owned and operated data centers, with the purpose of making the data available and accessible in a manner that encourages further data center innovation, optimization, and consolidation.
(2)ConsiderationIn establishing the initiative under paragraph (1), the Secretary shall consider using the online Data Center Maturity Model. (h)International specifications and metricsThe Secretary, in collaboration with key stakeholders, shall actively participate in efforts to harmonize global specifications and metrics for data center energy and water efficiency.
(i)Data center utilization metricThe Secretary, in collaboration with key stakeholders, shall facilitate in the development of an efficiency metric that measures the energy efficiency of a data center (including equipment and facilities). (j)Protection of proprietary informationThe Secretary and the Administrator shall not disclose any proprietary information or trade secrets provided by any individual or company for the purposes of carrying out this section or the programs and initiatives established under this section..
1004.Energy-efficient and energy-saving information technologiesSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended by adding at the end the following:  (h)Federal Implementation Strategy for Energy-Efficient and Energy-Saving Information Technologies (1)DefinitionsIn this subsection:
(A)DirectorThe term Director means the Director of the Office of Management and Budget. (B)Information technologyThe term information technology has the meaning given that term in section 11101 of title 40, United States Code.
(2)Development of implementation strategyNot later than 1 year after the date of enactment of the Energy Act of 2020, each Federal agency shall coordinate with the Director, the Secretary, and the Administrator of the Environmental Protection Agency to develop an implementation strategy (including best-practices and measurement and verification techniques) for the maintenance, purchase, and use by the Federal agency of energy-efficient and energy-saving information technologies at or for facilities owned and operated by the Federal agency, taking into consideration the performance goals established under paragraph (4). (3)AdministrationIn developing an implementation strategy under paragraph (2), each Federal agency shall consider—
(A)advanced metering infrastructure; (B)energy efficient data center strategies and methods of increasing asset and infrastructure utilization;
(C)advanced power management tools; (D)building information modeling, including building energy management;
(E)secure telework and travel substitution tools; and (F)mechanisms to ensure that the agency realizes the energy cost savings of increased efficiency and utilization.
(4)Performance goals
(A)In generalNot later than 180 days after the date of enactment of the Energy Act of 2020, the Director, in consultation with the Secretary, shall establish performance goals for evaluating the efforts of Federal agencies in improving the maintenance, purchase, and use of energy-efficient and energy-saving information technology at or for facilities owned and operated by the Federal agencies. (B)Best practicesThe Chief Information Officers Council established under section 3603 of title 44, United States Code, shall recommend best practices for the attainment of the performance goals established under subparagraph (A), which shall include, to the extent applicable by law, consideration by a Federal agency of the use of—
(i)energy savings performance contracting; and (ii)utility energy services contracting.
(5)Reports
(A)Agency reportsEach Federal agency shall include in the report of the agency under section 527 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17143) a description of the efforts and results of the agency under this subsection. (B)OMB Government efficiency reports and scorecardsEffective beginning not later than October 1, 2022, the Director shall include in the annual report and scorecard of the Director required under section 528 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17144) a description of the efforts and results of Federal agencies under this subsection.
(C)Use of existing reporting structuresThe Director may require Federal agencies to submit any information required to be submitted under this subsection though reporting structures in use as of the date of enactment of the Energy Act of 2020.. 1005.Extended Product System Rebate Program (a)DefinitionsIn this section:
(1)Electric motorThe term electric motor has the meaning given the term in section 431.12 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act). (2)Electronic controlThe term electronic control means—
(A)a power converter; or (B)a combination of a power circuit and control circuit included on 1 chassis.
(3)Extended product systemThe term extended product system means an electric motor and any required associated electronic control and driven load that— (A)offers variable speed or multispeed operation;
(B)offers partial load control that reduces input energy requirements (as measured in kilowatt-hours) as compared to identified base levels set by the Secretary of Energy (in this section referred to as the Secretary); and (C) (i)has greater than 1 horsepower; and
(ii)uses an extended product system technology, as determined by the Secretary. (4)Qualified extended product system (A)In generalThe term qualified extended product system means an extended product system that—
(i)includes an electric motor and an electronic control; and (ii)reduces the input energy (as measured in kilowatt-hours) required to operate the extended product system by not less than 5 percent, as compared to identified base levels set by the Secretary.
(B)InclusionsThe term qualified extended product system includes commercial or industrial machinery or equipment that— (i) (I)did not previously make use of the extended product system prior to the redesign described in subclause (II); and
(II)incorporates an extended product system that has greater than 1 horsepower into redesigned machinery or equipment; and (ii)was previously used prior to, and was placed back into service during, calendar year 2021 or 2022.
(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to provide rebates for expenditures made by qualified entities for the purchase or installation of a qualified extended product system. (c)Qualified entities (1)Eligibility requirementsA qualified entity under this section shall be—
(A)in the case of a qualified extended product system described in subsection (a)(4)(A), the purchaser of the qualified extended product that is installed; and (B)in the case of a qualified extended product system described in subsection (a)(4)(B), the manufacturer of the commercial or industrial machinery or equipment that incorporated the extended product system into that machinery or equipment.
(2)ApplicationTo be eligible to receive a rebate under this section, a qualified entity shall submit to the Secretary— (A)an application in such form, at such time, and containing such information as the Secretary may require; and
(B)a certification that includes demonstrated evidence— (i)that the entity is a qualified entity; and
(ii)
(I)in the case of a qualified entity described in paragraph (1)(A)— (aa)that the qualified entity installed the qualified extended product system during the 2 fiscal years following the date of enactment of this Act;
(bb)that the qualified extended product system meets the requirements of subsection (a)(4)(A); and (cc)showing the serial number, manufacturer, and model number from the nameplate of the installed motor of the qualified entity on which the qualified extended product system was installed; or
(II)in the case of a qualified entity described in paragraph (1)(B), demonstrated evidence— (aa)that the qualified extended product system meets the requirements of subsection (a)(4)(B); and
(bb)showing the serial number, manufacturer, and model number from the nameplate of the installed motor of the qualified entity with which the extended product system is integrated. (d)Authorized amount of rebate (1)In generalThe Secretary may provide to a qualified entity a rebate in an amount equal to the product obtained by multiplying—
(A)an amount equal to the sum of the nameplate rated horsepower of— (i)the electric motor to which the qualified extended product system is attached; and
(ii)the electronic control; and (B) $25.
(2)Maximum aggregate amountA qualified entity shall not be entitled to aggregate rebates under this section in excess of $25,000 per calendar year. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2022 and 2023. 
1006.Energy Efficient Transformer Rebate Program
(a)DefinitionsIn this section: (1)Qualified energy efficient transformerThe term qualified energy efficient transformer means a transformer that meets or exceeds the applicable energy conservation standards described in the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act).
(2)Qualified energy inefficient transformerThe term qualified energy inefficient transformer means a transformer with an equal number of phases and capacity to a transformer described in any of the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act) that— (A)does not meet or exceed the applicable energy conservation standards described in paragraph (1); and
(B)
(i)was manufactured between January 1, 1987, and December 31, 2008, for a transformer with an equal number of phases and capacity as a transformer described in the table in subsection (b)(2) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act); or (ii)was manufactured between January 1, 1992, and December 31, 2011, for a transformer with an equal number of phases and capacity as a transformer described in the table in paragraph (1) or (2) of subsection (c) of that section (as in effect on the date of enactment of this Act).
(3)Qualified entityThe term qualified entity means an owner of industrial or manufacturing facilities, commercial buildings, or multifamily residential buildings, a utility, or an energy service company that fulfills the requirements of subsection (c). (b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Energy (in this section referred to as the Secretary) shall establish a program to provide rebates to qualified entities for expenditures made by the qualified entity for the replacement of a qualified energy inefficient transformer with a qualified energy efficient transformer.
(c)RequirementsTo be eligible to receive a rebate under this section, an entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require, including demonstrated evidence— (1)that the entity purchased a qualified energy efficient transformer;
(2)of the core loss value of the qualified energy efficient transformer; (3)of the age of the qualified energy inefficient transformer being replaced;
(4)of the core loss value of the qualified energy inefficient transformer being replaced— (A)as measured by a qualified professional or verified by the equipment manufacturer, as applicable; or
(B)for transformers described in subsection (a)(2)(B)(i), as selected from a table of default values as determined by the Secretary in consultation with applicable industry; and (5)that the qualified energy inefficient transformer has been permanently decommissioned and scrapped.
(d)Authorized amount of rebateThe amount of a rebate provided under this section shall be— (1)for a 3-phase or single-phase transformer with a capacity of not less than 10 and not greater than 2,500 kilovolt-amperes, twice the amount equal to the difference in Watts between the core loss value (as measured in accordance with paragraphs (2) and (4) of subsection (c)) of—
(A)the qualified energy inefficient transformer; and (B)the qualified energy efficient transformer; or
(2)for a transformer described in subsection (a)(2)(B)(i), the amount determined using a table of default rebate values by rated transformer output, as measured in kilovolt-amperes, as determined by the Secretary in consultation with applicable industry. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2022 and 2023.
(f)Termination of effectivenessThe authority provided by this section terminates on December 31, 2023.  1007.Smart building acceleration (a)DefinitionsIn this section:
(1)DepartmentThe term Department means the Department of Energy. (2)ProgramThe term program means the Federal Smart Building Program established under subsection (b)(1).
(3)SecretaryThe term Secretary means the Secretary of Energy. (4)Smart buildingThe term smart building means a building, or collection of buildings, with an energy system that—
(A)is flexible and automated; (B)has extensive operational monitoring and communication connectivity, allowing remote monitoring and analysis of all building functions;
(C)takes a systems-based approach in integrating the overall building operations for control of energy generation, consumption, and storage; (D)communicates with utilities and other third-party commercial entities, if appropriate;
(E)protects the health and safety of occupants and workers; and (F)incorporates cybersecurity best practices.
(5)Smart building acceleratorThe term smart building accelerator means an initiative that is designed to demonstrate specific innovative policies and approaches— (A)with clear goals and a clear timeline; and
(B)that, on successful demonstration, would accelerate investment in energy efficiency. (b)Federal smart building program (1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall, in consultation with the Administrator of General Services, establish a program to be known as the Federal Smart Building Program—
(A)to implement smart building technology; and (B)to demonstrate the costs and benefits of smart buildings.
(2)Selection
(A)In generalThe Secretary shall coordinate the selection of not fewer than 1 building from among each of several key Federal agencies, as described in paragraph (4), to compose an appropriately diverse set of smart buildings based on size, type, and geographic location. (B)Inclusion of commercially operated buildingsIn making selections under subparagraph (A), the Secretary may include buildings that are owned by the Federal Government but are commercially operated.
(3)TargetsNot later than 18 months after the date of enactment of this Act, the Secretary shall establish targets for the number of smart buildings to be commissioned and evaluated by key Federal agencies by 3 years and 6 years after the date of enactment of this Act. (4)Federal agency describedThe key Federal agencies referred to paragraph (2)(A) shall include buildings operated by—
(A)the Department of the Army; (B)the Department of the Navy;
(C)the Department of the Air Force; (D)the Department;
(E)the Department of the Interior; (F)the Department of Veterans Affairs; and
(G)the General Services Administration. (5)RequirementIn implementing the program, the Secretary shall leverage existing financing mechanisms including energy savings performance contracts, utility energy service contracts, and annual appropriations.
(6)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under paragraph (2), including an identification of— (A)which advanced building technologies—
(i)are most cost-effective; and (ii)show the most promise for—
(I)increasing building energy savings; (II)increasing service performance to building occupants;
(III)reducing environmental impacts; and (IV)establishing cybersecurity; and
(B)any other information the Secretary determines to be appropriate. (7)AwardsThe Secretary may expand awards made under the Federal Energy Management Program and the Better Building Challenge to recognize specific agency achievements in accelerating the adoption of smart building technologies.
(c)Survey of private sector smart buildings
(1)SurveyThe Secretary shall conduct a survey of privately owned smart buildings throughout the United States, including commercial buildings, laboratory facilities, hospitals, multifamily residential buildings, and buildings owned by nonprofit organizations and institutions of higher education. (2)SelectionFrom among the smart buildings surveyed under paragraph (1), the Secretary shall select not fewer than 1 building each from an appropriate range of building sizes, types, and geographic locations.
(3)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under paragraph (2), including an identification of— (A)which advanced building technologies and systems—
(i)are most cost-effective; and (ii)show the most promise for—
(I)increasing building energy savings; (II)increasing service performance to building occupants;
(III)reducing environmental impacts; and (IV)establishing cybersecurity; and
(B)any other information the Secretary determines to be appropriate. (d)Better building challengeAs part of the Better Building Challenge of the Department, the Secretary, in consultation with major private sector property owners, shall develop smart building accelerators to demonstrate innovative policies and approaches that will accelerate the transition to smart buildings in the public, institutional, and commercial buildings sectors.
(e)Research and development on integrating buildings onto the electric grid
(1)In generalSubtitle B of title IV of the Energy Independence and Security Act of 2007 (42 U.S.C. 17081 et seq.) is amended by adding at the end the following:  426.Advanced integration of buildings onto the electric grid (a)In generalThe Secretary shall establish a program of research, development, and demonstration to enable components of commercial and residential buildings to serve as dynamic energy loads on and resources for the electric grid. The program shall focus on—
(1)developing low-cost, low power, wireless sensors to— (A)monitor building energy load;
(B)forecast building energy need; and (C)enable building-level energy control;
(2)developing data management capabilities and standard communication protocols to further interoperability at the building and grid-level; (3)developing advanced building-level energy management of components through integration of smart technologies, control systems, and data processing, to enable energy efficiency and savings;
(4)optimizing energy consumption at the building level to enable grid stability and resilience; (5)improving visualization of behind the meter equipment and technologies to provide better insight into the energy needs and energy forecasts of individual buildings;
(6)reducing the cost of key components to accelerate the adoption of smart building technologies; (7)protecting against cybersecurity threats and addressing security vulnerabilities of building systems or equipment; and
(8)other areas determined appropriate by the Secretary. (b)ConsiderationsIn carrying out the program under subsection (a), the Secretary shall—
(1)work with utility partners, building owners, technology vendors, and building developers to test and validate technologies and encourage the commercial application of these technologies by building owners; and (2)consider the specific challenges of enabling greater interaction between components of—
(A)small- and medium-sized buildings and the electric grid; and (B)residential and commercial buildings and the electric grid.
(c)Buildings-to-grid integration reportNot later than 1 year after the enactment of this section, the Secretary shall submit to the Committee on Science, Space, and Technology and the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of a study that examines the research, development, and demonstration opportunities, challenges, and standards needed to enable components of commercial and residential buildings to serve as dynamic energy loads on and resources for the electric grid. (1)Report requirementsThe report shall include—
(A)an assessment of the technologies needed to enable building components as dynamic loads on and resources for the electric grid, including how such technologies can be— (i)incorporated into new commercial and residential buildings; and
(ii)retrofitted in older buildings; (B)guidelines for the design of new buildings and building components to enable modern grid interactivity and improve energy efficiency;
(C)an assessment of barriers to the adoption by building owners of advanced technologies enabling greater integration of building components onto the electric grid; and (D)an assessment of the feasibility of adopting technologies developed under subsection (a) at Department facilities.
(2)RecommendationsAs part of the report, the Secretary shall develop a 10-year roadmap to guide the research, development, and demonstration program to enable components of commercial and residential buildings to serve as dynamic energy loads on and resources for the electric grid. (3)UpdatesThe Secretary shall update the report required under this section every 3 years for the duration of the program under subsection (a) and shall submit the updated report to the Committee on Science, Space, and Technology and the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
(d)Program implementationIn carrying out this section, the Secretary shall— (1)implement the recommendations from the report in subsection (c); and
(2)coordinate across all relevant program offices at the Department to achieve the goals established in this section, including the Office of Electricity.. (2)Conforming amendmentThe table of contents for the Energy Independence and Security Act of 2007 is amended by adding after the item relating to section 425 the following:


Sec. 426. Advanced integration of buildings onto the electric grid. .
(f)ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter until a total of 3 reports have been made, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives a report on— (1)the establishment of the Federal Smart Building Program and the evaluation of Federal smart buildings under subsection (b);
(2)the survey and evaluation of private sector smart buildings under subsection (c); and (3)any recommendations of the Secretary to further accelerate the transition to smart buildings.
1008.Modifications to the ceiling fan energy conservation standard
(a)In generalSection 325(ff)(6) of the Energy Policy and Conservation Act (42 U.S.C. 6295(ff)(6)) is amended by adding at the end the following:  (C) (i)Large-diameter ceiling fans manufactured on or after January 21, 2020, shall—
(I)not be required to meet minimum ceiling fan efficiency in terms of ratio of the total airflow to the total power consumption as described in the final rule titled Energy Conservation Program: Energy Conservation Standards for Ceiling Fans (82 Fed. Reg. 6826 (January 19, 2017)); and (II)have a CFEI greater than or equal to—
(aa)1.00 at high speed; and (bb)1.31 at 40 percent speed or the nearest speed that is not less than 40 percent speed.
(ii)For purposes of this subparagraph, the term CFEI means the Fan Energy Index for large-diameter ceiling fans, calculated in accordance with ANSI/AMCA Standard 208–18 titled Calculation of the Fan Energy Index, with the following modifications: (I)Using an Airflow Constant (Q0) of 26,500 cubic feet per minute.
(II)Using a Pressure Constant (P0) of 0.0027 inches water gauge. (III)Using a Fan Efficiency Constant (η0) of 42 percent..
(b)RevisionFor purposes of section 325(m) of the Energy Policy and Conservation Act (42 U.S.C. 6295(m)), the standard established in section 325(ff)(6)(C) of such Act (as added by subsection (a) of this section) shall be treated as if such standard was issued on January 19, 2017. 1009.Report on electrochromic glass (a)Definition of electrochromic glassIn this section, the term electrochromic glass means glass that uses electricity to change the light transmittance properties of the glass to heat or cool a structure. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in collaboration with the heads of other relevant agencies, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that addresses the benefits of electrochromic glass, including the following: (1)Reductions in energy consumption in commercial buildings, especially peak cooling load reduction and annual energy bill savings.
(2)Benefits in the workplace, especially visual comfort and employee health. (3)Benefits of natural light in hospitals for patients and staff, especially accelerated patient healing and recovery time. 
1010.Energy and water for sustainability
(a)Nexus of energy and water for sustainability
(1)DefinitionsIn this section: (A)DepartmentThe term Department means the Department of Energy. 
(B)Energy-water nexusThe term energy-water nexus means the links between— (i)the water needed to produce fuels, electricity, and other forms of energy; and
(ii)the energy needed to transport, reclaim, and treat water and wastewater. (C)Interagency RD&D Coordination CommitteeThe term Interagency RD&D Coordination Committee means the Interagency RD&D Coordination Committee on the Nexus of Energy and Water for Sustainability (or the NEWS RD&D Committee) established under paragraph (3)(A).
(D)Nexus of Energy and Water Sustainability RD&D Office; News RD&D OfficeThe term Nexus of Energy and Water Sustainability RD&D Office or the NEWS RD&D Office means an office located at the Department and managed in cooperation with the Department of the Interior pursuant to an agreement between the 2 agencies to carry out leadership and administrative functions for the Interagency RD&D Coordination Committee. (E)RD&DThe term RD&D means research, development, and demonstration.
(F)SecretaryThe term Secretary means the Secretary of Energy. (2)Statement of PolicyRecognizing States’ primacy over allocation and administration of water resources (except in specific instances where preempted under Federal law) and the siting of energy infrastructure within State boundaries on non-Federal lands, it is the national policy that the Federal government, in all energy-water nexus management activities, shall maximize coordination and consultation among Federal agencies and with State and local governments, and disseminate information to the public in the most effective manner.
(3)Interagency RD&D coordination committee
(A)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary and the Secretary of the Interior shall establish the joint NEWS RD&D Office and Interagency RD&D Coordination Committee on the Nexus of Energy and Water for Sustainability (or the NEWS RD&D Committee) to carry out the duties described in subparagraph (C). (B)Administration (i)ChairsThe Secretary and the Secretary of the Interior shall jointly manage the NEWS RD&D Office and serve as co-chairs of the Interagency RD&D Coordination Committee.
(ii)Membership; staffingMembership and staffing shall be determined by the co-chairs. (C)DutiesThe Interagency RD&D Coordination Committee shall—
(i)serve as a forum for developing common Federal goals and plans on energy-water nexus RD&D activities, in coordination with the National Science and Technology Council; (ii)not later than 1 year after the date of enactment of this Act, and biennially thereafter, issue a strategic plan on energy-water nexus RD&D activities, priorities, and objectives pursuant to subparagraph (D), which shall be developed in consultation with relevant State and local governments;
(iii)convene and promote coordination of RD&D activities of relevant Federal departments and agencies on energy-water nexus; (iv) (I)coordinate and develop capabilities and methodologies related to RD&D activities for data collection, data communication protocols (including models and modeling results), data management, and dissemination of validated data and results related to energy-water nexus RD&D activities to requesting Federal departments and agencies; and
(II)promote information exchange between Federal departments and agencies— (aa)to identify and document Federal and non-Federal RD&D programs and funding opportunities that support basic and applied RD&D proposals to advance energy-water nexus related science and technologies;
(bb)to leverage existing RD&D programs by encouraging joint solicitations, block grants, and matching programs with non-Federal entities; and (cc)to identify opportunities for domestic and international public-private partnerships, innovative financing mechanisms, and information and data exchange with respect to RD&D activities;
(v)identify ways to leverage existing RD&D programs, including programs at the State and local level; (vi)make publicly available the results of RD&D activities on the energy water nexus;
(vii)with regard to RD&D programs, recommend improvements and best practices for the collection and dissemination of federal water use data and the use of monitoring networks; and (viii)promote coordination on RD&D with non-Federal interests by—
(I)consulting with representatives of research and academic institutions, State, local, and Tribal governments, public utility commissions, and industry, who have expertise in technologies, technological innovations, or practices relating to the energy-water nexus; and (II)considering conducting technical workshops.
(D)Strategic PlanIn developing the strategic plan pursuant to (C)(ii), the Interagency RD&D Coordination Committee shall— (i)to the maximum extent possible, avoid duplication with other Federal RD&D programs, and projects, including with those of the National Laboratories;
(ii)consider inclusion of specific research, development and demonstration needs, including— (I)innovative practices, technologies and other advancements improving water efficiency, treatment, recovery, or reuse associated with energy generation, including cooling, and fuel production;
(II)innovative practices, technologies and other advancements associated with energy use in water collection, supply, delivery, distribution, treatment, or reuse; (III)innovative practices, technologies and other advancements associated with generation or production of energy from water or wastewater systems; and
(IV)modeling and systems analysis related to energy-water nexus; and (iii)submit the plan to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology, Energy and Commerce, and Natural Resources of the House of Representatives.
(E)Rules of construction
(i)Nothing in this section grants to the Interagency RD&D Coordination Committee the authority to promulgate regulations or set standards. (ii)Notwithstanding any other provision of law, nothing in this section shall be construed to require State, Tribal, or local governments to take any action that may result in an increased financial burden to such governments.
(F)Additional participationIn developing the strategic plan described in subparagraph (C)(ii), the Secretary shall consult and coordinate with a diverse group of representatives from research and academic institutions, industry, public utility commissions, and State and local governments who have expertise in technologies and practices relating to the energy-water nexus. (G)Review; reportAt the end of the 5-year period beginning on the date on which the Interagency RD&D Coordination Committee and NEWS RD&D Office are established, the NEWS RD&D Office shall—
(i)review the activities, relevance, and effectiveness of the Interagency RD&D Coordination Committee; and (ii)submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology, Energy and Commerce, and Natural Resources of the House of Representatives a report that—
(I)describes the results of the review conducted under clause (i); and (II)includes a recommendation on whether the Interagency RD&D Coordination Committee should continue.
(4)Crosscut budgetNot later than 30 days after the President submits the budget of the United States Government under section 1105 of title 31, United States Code, the co-chairs of the Interagency RD&D Coordination Committee (acting through the NEWS RD&D Office) shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology, Energy and Commerce, and Natural Resources of the House of Representatives, an interagency budget crosscut report that displays at the program-, project-, and activity-level for each of the Federal agencies that carry out or support (including through grants, contracts, interagency and intraagency transfers, and multiyear and no-year funds) basic and applied RD&D activities to advance the energy-water nexus related science and technologies, including— (A)the budget proposed in the budget request of the President for the upcoming fiscal year;
(B)expenditures and obligations for the prior fiscal year; and (C)estimated expenditures and obligations for the current fiscal year.
(5)Termination
(A)In generalThe authority provided to the NEWS RD&D Office and NEWS RD&D Committee under this subsection shall terminate on the date that is 7 years after the date of enactment of this Act. (B)EffectThe termination of authority under subparagraph (A) shall not affect ongoing interagency planning, coordination, or other RD&D activities relating to the energy-water nexus.
(b)Integrating energy and water researchThe Secretary shall integrate the following considerations into energy RD&D programs and projects of the Department by— (1)advancing RD&D for energy and energy efficiency technologies and practices that meet the objectives of—
(A)minimizing freshwater withdrawal and consumption; (B)increasing water use efficiency; and
(C)utilizing nontraditional water sources; (2)considering the effects climate variability may have on water supplies and quality for energy generation and fuel production; and
(3)improving understanding of the energy-water nexus (as defined in subsection (a)(1)). (c)Additional activitiesThe Secretary may provide for such additional RD&D activities as appropriate to integrate the considerations described in subsection (b) into the RD&D activities of the Department.
1011.Weatherization Assistance Program
(a)Reauthorization of weatherization assistance programSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended by striking paragraphs (1) through (5) and inserting the following:  (1) $330,000,000 for fiscal year 2021; and
(2) $350,000,000 for each of fiscal years 2022 through 2025.. (b)Modernizing the definition of weatherization materialsSection 412(9)(J) of the Energy Conservation and Production Act (42 U.S.C. 6862(9)(J)) is amended—
(1)by inserting , including renewable energy technologies and other advanced technologies, after devices or technologies; and (2)by striking , the Secretary of Agriculture, and the Director of the Community Services Administration.
(c)Consideration of health benefitsSection 413(b) of the Energy Conservation and Production Act (42 U.S.C. 6863(b)) is amended— (1)in paragraph (3)—
(A)by striking and with the Director of the Community Services Administration; (B)by inserting and by after in carrying out this part,; and
(C)by striking , and the Director of the Community Services Administration in carrying out weatherization programs under section 222(a)(12) of the Economic Opportunity Act of 1964; (2)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and
(3)by inserting after paragraph (3), the following:  (4)The Secretary may amend the regulations prescribed under paragraph (1) to provide that the standards described in paragraph (2)(A) take into consideration improvements in the health and safety of occupants of dwelling units, and other non-energy benefits, from weatherization..
(d)Contractor optimization
(1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414B (42 U.S.C. 6864b) the following:  414C.Contractor optimization (a)In generalThe Secretary may request that entities receiving funding from the Federal Government or from a State through a weatherization assistance program under section 413 or section 414 perform periodic reviews of the use of private contractors in the provision of weatherization assistance, and encourage expanded use of contractors as appropriate.
(b)Use of training fundsEntities described in subsection (a) may use funding described in such subsection to train private, non-Federal entities that are contracted to provide weatherization assistance under a weatherization program, in accordance with rules determined by the Secretary.. (2)Table of contents amendmentThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414B the following:


Sec. 414C. Contractor optimization..
(e)Financial assistance for wap enhancement and innovation
(1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414C (as added by subsection (d) of this section) the following:  414D.Financial assistance for wap enhancement and innovation (a)PurposesThe purposes of this section are—
(1)to expand the number of dwelling units that are occupied by low-income persons that receive weatherization assistance by making such dwelling units weatherization-ready; (2)to promote the deployment of renewable energy in dwelling units that are occupied by low-income persons;
(3)to ensure healthy indoor environments by enhancing or expanding health and safety measures and resources available to dwellings that are occupied by low-income persons; (4)to disseminate new methods and best practices among entities providing weatherization assistance; and
(5)to encourage entities providing weatherization assistance to hire and retain employees who are individuals— (A)from the community in which the assistance is provided; and
(B)from communities or groups that are underrepresented in the home energy performance workforce, including religious and ethnic minorities, women, veterans, individuals with disabilities, and individuals who are socioeconomically disadvantaged. (b)Financial assistanceThe Secretary shall, to the extent funds are made available, award financial assistance, on an annual basis, through a competitive process to entities receiving funding from the Federal Government or from a State, tribal organization, or unit of general purpose local government through a weatherization program under section 413 or section 414, or to nonprofit entities, to be used by such an entity—
(1)with respect to dwelling units that are occupied by low-income persons, to— (A)implement measures to make such dwelling units weatherization-ready by addressing structural, plumbing, roofing, and electrical issues, environmental hazards, or other measures that the Secretary determines to be appropriate;
(B)install energy efficiency technologies, including home energy management systems, smart devices, and other technologies the Secretary determines to be appropriate; (C)install renewable energy systems (as defined in section 415(c)(6)(A)); and
(D)implement measures to ensure healthy indoor environments by improving indoor air quality, accessibility, and other healthy homes measures as determined by the Secretary; (2)to improve the capability of the entity—
(A)to significantly increase the number of energy retrofits performed by such entity; (B)to replicate best practices for work performed pursuant to this section on a larger scale;
(C)to leverage additional funds to sustain the provision of weatherization assistance and other work performed pursuant to this section after financial assistance awarded under this section is expended; and (D)to hire and retain employees who are individuals described subsection (a)(5);
(3)for innovative outreach and education regarding the benefits and availability of weatherization assistance and other assistance available pursuant to this section; (4)for quality control of work performed pursuant to this section;
(5)for data collection, measurement, and verification with respect to such work; (6)for program monitoring, oversight, evaluation, and reporting regarding such work;
(7)for labor, training, and technical assistance relating to such work; (8)for planning, management, and administration (up to a maximum of 15 percent of the assistance provided); and
(9)for such other activities as the Secretary determines to be appropriate. (c)Award factorsIn awarding financial assistance under this section, the Secretary shall consider—
(1)the applicant’s record of constructing, renovating, repairing, or making energy efficient single-family, multifamily, or manufactured homes that are occupied by low-income persons, either directly or through affiliates, chapters, or other partners (using the most recent year for which data are available); (2)the number of dwelling units occupied by low-income persons that the applicant has built, renovated, repaired, weatherized, or made more energy efficient in the 5 years preceding the date of the application;
(3)the qualifications, experience, and past performance of the applicant, including experience successfully managing and administering Federal funds; (4)the strength of an applicant’s proposal to achieve one or more of the purposes under subsection (a);
(5)the extent to which such applicant will utilize partnerships and regional coordination to achieve one or more of the purposes under subsection (a); (6)regional and climate zone diversity;
(7)urban, suburban, and rural localities; and (8)such other factors as the Secretary determines to be appropriate.
(d)Applications
(1)AdministrationTo be eligible for an award of financial assistance under this section, an applicant shall submit to the Secretary an application in such manner and containing such information as the Secretary may require. (2)AwardsSubject to the availability of appropriations, not later than 270 days after the date of enactment of this section, the Secretary shall make a first award of financial assistance under this section.
(e)Maximum amount and term
(1)In generalThe total amount of financial assistance awarded to an entity under this section shall not exceed $2,000,000. (2)Technical and training assistanceThe total amount of financial assistance awarded to an entity under this section shall be reduced by the cost of any technical and training assistance provided by the Secretary that relates to such financial assistance.
(3)TermThe term of an award of financial assistance under this section shall not exceed 3 years. (4)Relationship to formula grantsAn entity may use financial assistance awarded to such entity under this section in conjunction with other financial assistance provided to such entity under this part.
(f)RequirementsNot later than 90 days after the date of enactment of this section, the Secretary shall issue requirements to implement this section, including, for entities receiving financial assistance under this section— (1)standards for allowable expenditures;
(2)a minimum saving-to-investment ratio; and (3)standards for—
(A)training programs; (B)energy audits;
(C)the provision of technical assistance; (D)monitoring activities carried out using such financial assistance;
(E)verification of energy and cost savings; (F)liability insurance requirements; and
(G)recordkeeping and reporting requirements, which shall include reporting to the Office of Weatherization and Intergovernmental Programs of the Department of Energy applicable data on each dwelling unit retrofitted or otherwise assisted pursuant to this section. (g)Compliance with state and local lawNothing in this section supersedes or otherwise affects any State or local law, to the extent that the State or local law contains a requirement that is more stringent than the applicable requirement of this section.
(h)Review and evaluationThe Secretary shall review and evaluate the performance of each entity that receives an award of financial assistance under this section (which may include an audit). (i)Annual reportThe Secretary shall submit to Congress an annual report that provides a description of—
(1)actions taken under this section to achieve the purposes of this section; and (2)accomplishments as a result of such actions, including energy and cost savings achieved.
(j)Funding
(1)Amounts
(A)In generalFor each of fiscal years 2021 through 2025, of the amount made available under section 422 for such fiscal year to carry out the weatherization program under this part (not including any of such amount made available for Department of Energy headquarters training or technical assistance), not more than— (i)2 percent of such amount (if such amount is $225,000,000 or more but less than $260,000,000) may be used to carry out this section;
(ii)4 percent of such amount (if such amount is $260,000,000 or more but less than $300,000,000) may be used to carry out this section; and (iii)6 percent of such amount (if such amount is $300,000,000 or more) may be used to carry out this section.
(B)MinimumFor each of fiscal years 2021 through 2025, if the amount made available under section 422 (not including any of such amount made available for Department of Energy headquarters training or technical assistance) for such fiscal year is less than $225,000,000, no funds shall be made available to carry out this section. (2)LimitationFor any fiscal year, the Secretary may not use more than $25,000,000 of the amount made available under section 422 to carry out this section.
(k)TerminationThe Secretary may not award financial assistance under this section after September 30, 2025.. (2)Table of contentsThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414C the following:


Sec. 414D. Financial assistance for WAP enhancement and innovation..
(f)Hiring
(1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414D (as added by subsection (e) of this section) the following:  414E.HiringThe Secretary may, as the Secretary determines appropriate, encourage entities receiving funding from the Federal Government or from a State through a weatherization program under section 413 or section 414, to prioritize the hiring and retention of employees who are individuals described in section 414D(a)(5)..
(2)Table of contentsThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414D the following:   Sec. 414E. Hiring.. (g)Increase in administrative fundsSection 415(a)(1) of the Energy Conservation and Production Act (42 U.S.C. 6865(a)(1)) is amended by striking 10 percent and inserting 15 percent.
(h)Amending re-weatherization dateParagraph (2) of section 415(c) of the Energy Conservation and Production Act (42 U.S.C. 6865(c)) is amended to read as follows:  (2)Dwelling units weatherized (including dwelling units partially weatherized) under this part, or under other Federal programs (in this paragraph referred to as previous weatherization), may not receive further financial assistance for weatherization under this part until the date that is 15 years after the date such previous weatherization was completed. This paragraph does not preclude dwelling units that have received previous weatherization from receiving assistance and services (including the provision of information and education to assist with energy management and evaluation of the effectiveness of installed weatherization materials) other than weatherization under this part or under other Federal programs, or from receiving non-Federal assistance for weatherization..
(i)Annual reportSection 421 of the Energy Conservation and Production Act (42 U.S.C. 6871) is amended by inserting the number of multifamily buildings in which individual dwelling units were weatherized during the previous year, the number of individual dwelling units in multifamily buildings weatherized during the previous year, after the average size of the dwellings being weatherized,. (j)Report on waiversNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report on the status of any request made after September 30, 2010, for a waiver of any requirement under section 200.313 of title 2, Code of Federal Regulations, as such requirement applies with respect to the weatherization assistance program under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.), including a description of any such waiver that has been granted and any such request for a waiver that has been considered but not granted.
1012.Federal Energy Management ProgramSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is further amended by adding at the end the following:  (i)Federal energy management program (1)In generalThe Secretary shall carry out a program, to be known as the Federal Energy Management Program (referred to in this subsection as the Program), to facilitate the implementation by the Federal Government of cost-effective energy and water management and energy-related investment practices—
(A)to coordinate and strengthen Federal energy and water resilience; and (B)to promote environmental stewardship.
(2)Federal DirectorThe Secretary shall appoint an individual to serve as the director of the Program (referred to in this subsection as the Federal Director), which shall be a career position in the Senior Executive service, to administer the Program. (3)Program activities (A)Strategic planning and technical assistanceIn administering the Program, the Federal Director shall—
(i)provide technical assistance and project implementation support and guidance to agencies to identify, implement, procure, and track energy and water conservation measures required under this Act and under other provisions of law; (ii)in coordination with the Administrator of the General Services Administration, establish appropriate procedures, methods, and best practices for use by agencies to select, monitor, and terminate contracts entered into pursuant to a utility incentive program under section 546(c) with utilities;
(iii)carry out the responsibilities of the Secretary under section 801, as determined appropriate by the Secretary; (iv)establish and maintain internet-based information resources and project tracking systems and tools for energy and water management;
(v)coordinate comprehensive and strategic approaches to energy and water resilience planning for agencies; and (vi)establish a recognition program for Federal achievement in energy and water management, energy-related investment practices, environmental stewardship, and other relevant areas, through events such as individual recognition award ceremonies and public announcements.
(B)Energy and water management and reportingIn administering the Program, the Federal Director shall— (i)track and report on the progress of agencies in meeting the requirements of the agency under this section;
(ii)make publicly available agency performance data required under— (I)this section and sections 544, 546, 547, and 548; and
(II)section 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852); (iii) (I)collect energy and water use and consumption data from each agency; and
(II)based on that data, submit to each agency a report that will facilitate the energy and water management, energy-related investment practices, and environmental stewardship of the agency in support of Federal goals under this Act and under other provisions of law; (iv)carry out the responsibilities of the Secretary under section 305 of the Energy Conservation and Production Act (42 U.S.C. 6834); 
(v)in consultation with the Administrator of the General Services Administration, acting through the head of the Office of High-Performance Green Buildings, establish and implement sustainable design principles for Federal facilities; and (vi)designate products that meet the highest energy conservation standards for categories not covered under the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a).
(C)Federal interagency coordinationIn administering the Program, the Federal Director shall— (i)develop and implement accredited training consistent with existing Federal programs and activities—
(I)relating to energy and water use, management, and resilience in Federal facilities, energy-related investment practices, and environmental stewardship; and (II)that includes in-person training, internet-based programs, and national in-person training events;
(ii)carry out the functions of the Secretary with respect to the Interagency Energy Management Task Force under section 547; and (iii)report on the implementation of the priorities of the President, including Executive orders, relating to energy and water use in Federal facilities, in coordination with—
(I)the Office of Management and Budget; (II)the Council on Environmental Quality; and
(III)any other entity, as considered necessary by the Federal Director. (D)Facility and fleet optimizationIn administering the Program, the Federal Director shall develop guidance, supply assistance to, and track the progress of agencies—
(i)in conducting portfolio-wide facility energy and water resilience planning and project integration; (ii)in building new construction and major renovations to meet the sustainable design and energy and water performance standards required under this section;
(iii)in developing guidelines for— (I)facility commissioning; and
(II)facility operations and maintenance; and (iv)in coordination with the Administrator of the General Services Administration, in meeting statutory and agency goals for Federal fleet vehicles.
(4)Management councilThe Federal Director shall establish a management council to advise the Federal Director that shall— (A)convene not less frequently than once every quarter; and
(B)consist of representatives from— (i)the Council on Environmental Quality;
(ii)the Office of Management and Budget; and (iii)the Office of Federal High-Performance Green Buildings in the General Services Administration.
(5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $36,000,000 for each of fiscal years 2021 through 2025.. 1013.CHP Technical Assistance Partnership Program (a)In generalSection 375 of the Energy Policy and Conservation Act (42 U.S.C. 6345) is amended to read as follows:

375.CHP Technical Assistance Partnership Program
(a)Renaming
(1)In generalThe Clean Energy Application Centers of the Department of Energy are redesignated as the CHP Technical Assistance Partnership Program (referred to in this section as the Program). (2)Program descriptionThe Program shall consist of—
(A)the 10 regional CHP Technical Assistance Partnerships in existence on the date of enactment of the Energy Act of 2020; (B)such other regional CHP Technical Assistance Partnerships as the Secretary may establish with consideration given to establishing such partnerships in rural communities; and
(C)any supporting technical activities under the Technical Partnership Program of the Advanced Manufacturing Office. (3)ReferencesAny reference in any law, rule, regulation, or publication to a Combined Heat and Power Application Center or a Clean Energy Application Center shall be deemed to be a reference to the Program.
(b)CHP Technical Assistance Partnership Program
(1)In generalThe Program shall— (A)operate programs to encourage deployment of combined heat and power, waste heat to power, and efficient district energy (collectively referred to in this subsection as CHP) technologies by providing education and outreach to—
(i)building, industrial, and electric and natural gas utility professionals; (ii)State and local policymakers; and
(iii)other individuals and organizations with an interest in efficient energy use, local or opportunity fuel use, resiliency, or energy security, microgrids, and district energy; and (B)provide project specific support to building and industrial professionals through economic and engineering assessments and advisory activities.
(2)Funding for certain activities
(A)In generalThe Program shall make funds available to institutions of higher education, research centers, and other appropriate institutions to ensure the continued operations and effectiveness of the regional CHP Technical Assistance Partnerships. (B)Use of fundsFunds made available under subparagraph (A) may be used—
(i)to collect and distribute informational materials relevant to manufacturers, commercial buildings, institutional facilities, and Federal sites, including continued support of the mission goals of the Department of Defense, on CHP and microgrid technologies, including continuation and updating of— (I)the CHP installation database;
(II)CHP technology potential analyses; (III)State CHP resource pages; and
(IV)CHP Technical Assistance Partnerships websites; (ii)to produce and conduct workshops, reports, seminars, internet programs, CHP resiliency resources, and other activities to provide education to end users, regulators, and stakeholders in a manner that leads to the deployment of CHP technologies;
(iii)to provide or coordinate onsite assessments for sites and enterprises that may consider deployment of CHP technology, including the potential use of biomass CHP systems; (iv)to identify candidates for deployment of CHP technologies, hybrid renewable-CHP technologies, biomass CHP, microgrids, and clean energy;
(v)to provide nonbiased engineering support to sites considering deployment of CHP technologies; (vi)to assist organizations and communities, including rural communities, developing clean energy technologies and policies in overcoming barriers to deployment; and
(vii)to assist companies, communities (including rural communities), and organizations with field validation and performance evaluations of CHP and other clean energy technologies implemented. (C)DurationThe Program shall make funds available under subparagraph (A) for a period of 5 years.
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $12,000,000 for each of fiscal years 2021 through 2025.. (b)Conforming amendmentThe table of contents of the Energy Policy and Conservation Act is amended by striking the item relating to section 375 and inserting the following:


375. CHP Technical Assistance Partnership Program..
1014.Smart energy water efficiency pilot program
(a)Smart energy and water efficiency pilot programSubtitle A of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16191 et seq.) is amended by adding at the end the following:  918.Smart energy and water efficiency pilot program (a)DefinitionsIn this section:
(1)Eligible entityThe term eligible entity means— (A)a utility;
(B)a municipality; (C)a water district;
(D)an Indian Tribe or Alaska Native village; and (E)any other authority that provides water, wastewater, or water reuse services.
(2)Smart energy and water efficiency pilot programThe term smart energy and water efficiency pilot program or pilot program means the pilot program established under subsection (b). (b)Smart energy and water efficiency pilot program (1)In generalThe Secretary shall establish and carry out a smart energy and water efficiency pilot program in accordance with this section.
(2)PurposeThe purpose of the smart energy and water efficiency pilot program is to award grants to eligible entities to demonstrate unique, advanced, or innovative technology-based solutions that will— (A)improve the net energy balance of water, wastewater, and water reuse systems;
(B)improve the net energy balance of water, wastewater, and water reuse systems to help communities across the United States make measurable progress in conserving water, saving energy, and reducing costs; (C)support the implementation of innovative and unique processes and the installation of established advanced automated systems that provide real-time data on energy and water; and
(D)improve energy-water conservation and quality and predictive maintenance through technologies that utilize internet connected technologies, including sensors, intelligent gateways, and security embedded in hardware. (3)Project selection (A)In generalThe Secretary shall make competitive, merit-reviewed grants under the pilot program to not less than 3, but not more than 5, eligible entities.
(B)Selection criteriaIn selecting an eligible entity to receive a grant under the pilot program, the Secretary shall consider— (i)energy and cost savings;
(ii)the uniqueness, commercial viability, and reliability of the technology to be used; (iii)the degree to which the project integrates next-generation sensors software, analytics, and management tools;
(iv)the anticipated cost-effectiveness of the pilot project through measurable energy savings, water savings or reuse, and infrastructure costs averted; (v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented in a wide range of applications ranging in scale from small towns to large cities, including Tribal communities;
(vi)whether the technology has been successfully deployed elsewhere; (vii)whether the technology was sourced from a manufacturer based in the United States; and
(viii)whether the project will be completed in 5 years or less. (C)Applications (i)In generalSubject to clause (ii), an eligible entity seeking a grant under the pilot program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.
(ii)ContentsAn application under clause (i) shall, at a minimum, include— (I)a description of the project;
(II)a description of the technology to be used in the project; (III)the anticipated results, including energy and water savings, of the project;
(IV)a comprehensive budget for the project; (V)the names of the project lead organization and any partners;
(VI)the number of users to be served by the project; (VII)a description of the ways in which the proposal would meet performance measures established by the Secretary; and
(VIII)any other information that the Secretary determines to be necessary to complete the review and selection of a grant recipient. (4)Administration (A)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall select grant recipients under this section.
(B)Evaluations
(i)Annual evaluationsThe Secretary shall annually carry out an evaluation of each project for which a grant is provided under this section that meets performance measures and benchmarks developed by the Secretary, consistent with the purposes of this section. (ii)RequirementsConsistent with the performance measures and benchmarks developed under clause (i), in carrying out an evaluation under that clause, the Secretary shall—
(I)evaluate the progress and impact of the project; and (II)assess the degree to which the project is meeting the goals of the pilot program.
(C)Technical and policy assistanceOn the request of a grant recipient, the Secretary shall provide technical and policy assistance. (D)Best practicesThe Secretary shall make available to the public through the Internet and other means the Secretary considers to be appropriate—
(i)a copy of each evaluation carried out under subparagraph (B); and (ii)a description of any best practices identified by the Secretary as a result of those evaluations.
(E)Report to congressThe Secretary shall submit to Congress a report containing the results of each evaluation carried out under subparagraph (B). (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $15,000,000, to remain available until expended..
(b)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by inserting after the item relating to section 917 the following:   Sec. 918. Smart energy and water efficiency pilot program.. IINuclear 2001.Advanced Nuclear Fuel Availability (a)Program (1)EstablishmentThe Secretary shall establish and carry out, through the Office of Nuclear Energy, a program to support the availability of HA–LEU for civilian domestic research, development, demonstration, and commercial use.
(2)Program elementsIn carrying out the program under paragraph (1), the Secretary— (A)shall develop, in consultation with the Commission, criticality benchmark data to assist the Commission in—
(i)the licensing and regulation of special nuclear material fuel fabrication and enrichment facilities under part 70 of title 10, Code of Federal Regulations; and (ii)certification of transportation packages under part 71 of title 10, Code of Federal Regulations; 
(B)shall conduct research and development, and provide financial assistance to assist commercial entities, to design and license transportation packages for HA–LEU, including canisters for metal, gas, and other HA–LEU compositions; (C)shall, to the extent practicable—
(i)by January 1, 2024, support commercial entity submission of such transportation package designs to the Commission for certification by the Commission under part 71 of title 10, Code of Federal Regulations; and (ii)encourage the Commission to have such transportation package designs so certified by the Commission within 24 months after receipt of an application;
(D)shall consider options for acquiring or providing HA–LEU from a stockpile of uranium owned by the Department, or using enrichment technology, to make available to members of the consortium established pursuant to subparagraph (F) for commercial use or demonstration projects, taking into account cost and amount of time required, and prioritizing methods that would produce usable HA–LEU the quickest, including options for acquiring or providing HA–LEU— (i)that—
(I)directly meets the needs of an end user; and (II)has been previously used or fabricated for another purpose;
(ii)that meets the needs of an end user after having radioactive or other contaminants that resulted from a previous use or fabrication of the fuel for research, development, demonstration, or deployment activities of the Department removed;  (iii)that is produced from high-enriched uranium that is blended with lower assay uranium to become HA–LEU to meet the needs of an end user;
(iv)that is produced by Department research, development, and demonstration activities; (v)that is produced in the United States by—
(I)a United States-owned commercial entity operating United States-origin technology; (II)a United States-owned commercial entity operating a foreign-origin technology; or
(III)a foreign-owned entity operating a foreign-origin technology;  (vi)that does not require extraction of uranium or development of uranium from lands managed by the Federal Government, cause harm to the natural or cultural resources of Tribal communities or sovereign Native Nations, or result in degraded ground or surface water quality on publicly managed or privately owned lands; or
(vii)that does not negatively impact the availability of HA–LEU by the Department to support the production of medical isotopes, including the medical isotopes defined under the American Medical Isotopes Production Act of 2012 (Public Law 112–239; 126 Stat. 2211); (E)not later than 1 year after the date of enactment of this Act, and biennially thereafter, shall conduct a survey of stakeholders to estimate the quantity of HA–LEU necessary for domestic commercial use for each of the 5 subsequent years;
(F)shall establish, and from time to time update, a consortium, which may include entities involved in any stage of the nuclear fuel cycle, to partner with the Department to support the availability of HA–LEU for civilian domestic demonstration and commercial use, including by— (i)providing information to the Secretary for purposes of surveys conducted under subparagraph (E); 
(ii)purchasing HA–LEU made available by the Secretary to members of the consortium for commercial use under the program; and (iii)carrying out demonstration projects using HA–LEU provided by the Secretary under the program;
(G)if applicable, shall, prior to acquiring or providing HA–LEU under subparagraph (H), in coordination with the consortium established pursuant to subparagraph (F), develop a schedule for cost recovery of HA–LEU made available to members of the consortium using HA–LEU for commercial use pursuant to subparagraph (H); (H)shall, beginning not later than 3 years after the establishment of a consortium under subparagraph (F), have the capability to acquire or provide HA–LEU, in order to make such HA–LEU available to members of the consortium beginning not later than January 1, 2026, in amounts that are consistent, to the extent practicable, with—
(i)the quantities estimated under the surveys conducted under subparagraph (E); plus (ii)the quantities necessary for demonstration projects carried out under the program, as determined by the Secretary;
(I)shall, for advanced reactor demonstration projects, prioritize the provision of HA–LEU made available under this section through a merit-based, competitive selection process; and (J)shall seek to ensure that the activities carried out under this section do not cause any delay in the progress of any HA–LEU project between private industry and the Department that is underway as of the date of the enactment of this section. 
(3)Applicability of USEC Privatization Act
(A)Sale or transfer to consortiumThe requirements of section 3112 of the USEC Privatization Act (42 U.S.C. 2297h–10), except for the requirements of subparagraph (A) of section 3112(d)(2), shall not apply to the provision of enrichment services, or the sale or transfer of HA–LEU for commercial use by the Secretary to a member of the consortium under this subsection. (B)DemonstrationHA–LEU made available to members of the consortium established pursuant to paragraph (2)(F) for demonstration projects shall remain the property of and title will remain with the Department, which shall be responsible for the storage, use, and disposition of all radioactive waste and spent nuclear fuel created by the irradiation, processing, or purification of such uranium, and shall not be subject to the requirements of a sale or transfer of uranium under sections 3112, except for the requirements of subparagraph (A) of section 3112(d)(2), and 3113 of the USEC Privatization Act (42 U.S.C. 2297h–10; 42 U.S.C. 2297h–11).
(4)National security needsThe Secretary shall only make available to a member of the consortium under this section for commercial or demonstration project use material that the President has determined is not necessary for national security needs, provided that this available material shall not include any material that the Secretary may determine to be necessary for the National Nuclear Security Administration or other critical Departmental missions. (5)DOE acquisition of HA–LEUThe Secretary may not make commitments under this section (including cooperative agreements (used in accordance with section 6305 of title 31, United States Code), purchase agreements, guarantees, leases, service contracts, or any other type of commitment) for the purchase or other acquisition of HA–LEU unless—
(A)funds are specifically provided for such purposes in advance in subsequent appropriations Acts, and only to the extent that the full extent of anticipated costs stemming from such commitments is recorded as an obligation up front and in full at the time it is made; or (B)such committing agreement includes a clause conditioning the Federal Government’s obligation on the availability of future year appropriations.
(6)SunsetThe authority of the Secretary to carry out the program under this subsection shall expire on the earlier of— (A)September 30, 2034; or
(B)90 days after the date on which HA–LEU is available to provide a reliable and adequate supply for civilian domestic advanced nuclear reactors in the commercial market. (7)LimitationThe Secretary shall not barter or otherwise sell or transfer uranium in any form in exchange for services relating to the final disposition of radioactive waste from uranium that is made available under this subsection.
(b)Reports to Congress
(1)Commission report on necessary regulatory updatesNot later than 12 months after the date of enactment of this Act, the Commission shall submit to Congress a report that includes— (A)identification of updates to regulations, certifications, and other regulatory policies that the Commission determines are necessary in order for HA–LEU to be commercially available, including—
(i)guidance for material control and accountability of special nuclear material; (ii)certifications relating to transportation packaging for HA–LEU; and
(iii)licensing of enrichment, conversion, and fuel fabrication facilities for HA–LEU, and associated physical security plans for such facilities; (B)a description of such updates; and
(C)a timeline to complete such updates. (2)DOE report on program to support the availability of HA–LEU for civilian domestic demonstration and commercial use (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes actions proposed to be carried out by the Secretary under the program described in subsection (a)(1).
(B)Coordination and stakeholder inputIn developing the report under this paragraph, the Secretary shall consult with— (i)the Commission;
(ii)suppliers of medical isotopes that have converted their operations to use HA–LEU; (iii)the National Laboratories;
(iv)institutions of higher education; (v)a diverse group of entities from the nuclear energy industry;
(vi)a diverse group of technology developers; (vii)experts in nuclear nonproliferation, environmental safety, safeguards and security, and public health and safety; and
(viii)members of the consortium created under subsection (a)(2)(F). (C)Cost and schedule estimatesThe report under this paragraph shall include estimated costs, budgets, and timeframes for all activities carried out under this section.
(D)Required evaluationsThe report under this paragraph shall evaluate— (i)the actions required to establish and carry out the program under subsection (a)(1) and the cost of such actions, including with respect to—
(I)proposed preliminary terms for contracting between the Department and recipients of HA–LEU under the program (including guidelines defining the roles and responsibilities between the Department and the recipient); and  (II)the potential to coordinate with recipients of HA–LEU under the program regarding—
(aa)fuel fabrication; and (bb)fuel transport;
(ii)the potential sources and fuel forms available to provide uranium for the program under subsection (a)(1);  (iii)options to coordinate the program under subsection (a)(1) with the operation of the versatile, reactor-based fast neutron source under section 959A of the Energy Policy Act of 2005 (as added by section 2003);
(iv)the ability of uranium producers to provide materials for advanced nuclear reactor fuel;  (v)any associated legal, regulatory, and policy issues that should be addressed to enable—
(I)implementation of the program under subsection (a)(1); and (II)the establishment of an industry capable of providing HA–LEU; and
(vi)any research and development plans to develop criticality benchmark data under subsection (a)(2)(A), if needed. (3)Alternate fuels reportNot later than 180 days after the date of enactment of this Act, the Secretary shall, after consulting with relevant entities, including National Laboratories, institutions of higher education, and technology developers, submit to Congress a report identifying any and all options for providing nuclear material, containing isotopes other than the uranium-235 isotope, such as uranium-233 and thorium-232 to be used as fuel for advanced nuclear reactor research, development, demonstration, or commercial application purposes.
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out research, development, demonstration, and transportation activities in this section— (1) $31,500,000 for fiscal year 2021;
(2) $33,075,000 for fiscal year 2022; (3) $34,728,750 for fiscal year 2023;
(4) $36,465,188 for fiscal year 2024; and (5) $38,288,447 for fiscal year 2025.
(d)DefinitionsIn this section: (1)CommissionThe term Commission means the Nuclear Regulatory Commission.
(2)Demonstration projectThe term demonstration project has the meaning given such term in section 959A of the Energy Policy Act of 2005.  (3)HA–LEUThe term HA–LEU means high-assay low-enriched uranium.
(4)High-assay low-enriched uraniumThe term high-assay low-enriched uranium means uranium having an assay greater than 5.0 weight percent and less than 20.0 weight percent of the uranium-235 isotope. (5)High-enriched uraniumThe term high-enriched uranium means uranium with an assay of 20.0 weight percent or more of the uranium-235 isotope.
(6)SecretaryThe term Secretary means the Secretary of Energy. 2002.Amendments to definitions in Energy Policy Act of 2005Section 951(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16271(b)(1)) is amended to read as follows:

(1)Advanced nuclear reactorThe term advanced nuclear reactor means— (A)a nuclear fission reactor, including a prototype plant (as defined in sections 50.2 and 52.1 of title 10, Code of Federal Regulations (or successor regulations)), with significant improvements compared to reactors operating on the date of enactment of the Energy Act of 2020, including improvements such as—
(i)additional inherent safety features; (ii)lower waste yields;
(iii)improved fuel and material performance; (iv)increased tolerance to loss of fuel cooling;
(v)enhanced reliability or improved resilience; (vi)increased proliferation resistance;
(vii)increased thermal efficiency; (viii)reduced consumption of cooling water and other environmental impacts;
(ix)the ability to integrate into electric applications and nonelectric applications; (x)modular sizes to allow for deployment that corresponds with the demand for electricity or process heat; and
(xi)operational flexibility to respond to changes in demand for electricity or process heat and to complement integration with intermittent renewable energy or energy storage; and (B)a fusion reactor..
2003.Nuclear energy research, development, demonstration, and commercial application programs
(a)Reactor concepts research, development, and demonstrationSection 952 of the Energy Policy Act of 2005 (42 U.S.C. 16272) is amended to read as follows:  952.Reactor concepts research, development, demonstration, and commercial application (a)Sustainability program for light water reactors (1)In generalThe Secretary shall carry out a program of research, development, demonstration, and commercial application, including through the use of modeling and simulation, to support existing operating nuclear power plants which shall address technologies to modernize and improve, with respect to such plants—
(A)reliability; (B)capacity;
(C)component aging; (D)safety;
(E)physical security and security costs; (F)plant lifetime;
(G)operations and maintenance costs, including by utilizing risk-informed systems analysis; (H)the ability for plants to operate flexibly;
(I)nuclear integrated energy system applications described in subsection (c); (J)efficiency;
(K)environmental impacts; and (L)resilience.
(2)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the program under this subsection $55,000,000 for each of fiscal years 2021 through 2025. (3)ReportThe Secretary shall submit annually a public report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate documenting funds spent under the program that describes program activities, objectives, and outcomes, including those that could benefit the entirety of the existing reactor fleet, such as with respect to aging management and related sustainability concerns, and identifying funds awarded to private entities.
(b)Advanced reactor technologies
(1)In generalThe Secretary shall carry out a program of research, development, demonstration, and commercial application to support advanced reactor technologies. (2)RequirementsIn carrying out the program under this subsection, the Secretary shall—
(A)prioritize designs for advanced nuclear reactors that are proliferation resistant and passively safe, including designs that, compared to reactors operating on the date of enactment of the Energy Act of 2020— (i)are economically competitive with other electric power generation plants;
(ii)have higher efficiency, lower cost, less environmental impacts, increased resilience, and improved safety; (iii)use fuels that are proliferation resistant and have reduced production of high-level waste per unit of output; and
(iv)use advanced instrumentation and monitoring systems; (B)consult with the Nuclear Regulatory Commission on appropriate metrics to consider for the criteria specified in subparagraph (A);
(C)support research and development to resolve materials challenges relating to extreme environments, including environments that contain high levels of— (i)radiation fluence;
(ii)temperature; (iii)pressure; and
(iv)corrosion; (D)support research and development to aid in the qualification of advanced fuels, including fabrication techniques;
(E)support activities that address near-term challenges in modeling and simulation to enable accelerated design of and licensing of advanced nuclear reactors, including the identification of tools and methodologies for validating such modeling and simulation efforts; (F)develop technologies, including technologies to manage, reduce, or reuse nuclear waste;
(G)ensure that nuclear research infrastructure is maintained or constructed, including— (i)currently operational research reactors at the National Laboratories and institutions of higher education;
(ii)hot cell research facilities; (iii)a versatile fast neutron source; and
(iv)advanced coolant testing facilities, including coolants such as lead, sodium, gas, and molten salt; (H)improve scientific understanding of nonlight water coolant physics and chemistry;
(I)develop advanced sensors and control systems, including the identification of tools and methodologies for validating such sensors and systems; (J)investigate advanced manufacturing and advanced construction techniques and materials to reduce the cost of advanced nuclear reactors, including the use of digital twins and of strategies to implement project and construction management best practices, and study the effects of radiation and corrosion on materials created with these techniques;
(K)consult with the Administrator of the National Nuclear Security Administration to integrate reactor safeguards and security into design; (L)support efforts to reduce any technical barriers that would prevent commercial application of advanced nuclear energy systems; and
(M)develop various safety analyses and emergency preparedness and response methodologies. (3)CoordinationThe Secretary shall coordinate with individuals engaged in the private sector and individuals who are experts in nuclear nonproliferation, environmental and public health and safety, and economics to advance the development of various designs of advanced nuclear reactors. In carrying out this paragraph, the Secretary shall convene an advisory committee of such individuals and such committee shall submit annually a report to the relevant committees of Congress with respect to the progress of the program.
(4)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the program under this subsection $55,000,000 for each of fiscal years 2021 through 2025. (c)Nuclear integrated energy systems research, development, demonstration, and commercial application program (1)In generalThe Secretary shall carry out a program of research, development, demonstration, and commercial application to develop nuclear integrated energy systems, composed of 2 or more co-located or jointly operated subsystems of energy generation, energy storage, or other technologies and in which not less than 1 such subsystem is a nuclear energy system, to—
(A)reduce greenhouse gas emissions in both the power and nonpower sectors; and (B)maximize energy production and efficiency.
(2)CoordinationIn carrying out the program under paragraph (1), the Secretary shall coordinate with— (A)relevant program offices within the Department of Energy;
(B)National Laboratories; (C)institutions of higher education; and
(D)the private sector. (3)Focus areasThe program under paragraph (1) may include research, development, demonstration, or commercial application of nuclear integrated energy systems with respect to—
(A)desalination technologies and processes; (B)hydrogen or other liquid and gaseous fuel or chemical production;
(C)heat for industrial processes; (D)district heating;
(E)heat or electricity generation and storage; (F)carbon capture, use, utilization, and storage;
(G)microgrid or island applications; (H)integrated systems modeling, analysis, and optimization, inclusive of different configurations of integrated energy systems; and
(I)integrated design, planning, building, and operation of systems with existing infrastructure, including interconnection requirements with the electric grid, as appropriate. (4)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the program under this subsection—
(A) $20,000,000 for fiscal year 2021; (B) $30,000,000 for fiscal year 2022;
(C) $30,000,000 for fiscal year 2023; (D) $40,000,000 for fiscal year 2024; and
(E) $40,000,000 for fiscal year 2025.. (b)Fuel cycle research and developmentSection 953 of the Energy Policy Act of 2005 (42 U.S.C. 16273) is amended to read as follows:

953.Fuel cycle research, development, demonstration, and commercial application
(a)Used nuclear fuel research, development, demonstration, and commercial application
(1)In generalThe Secretary shall conduct an advanced fuel cycle research, development, demonstration, and commercial application program to improve fuel cycle performance, minimize environmental and public health and safety impacts, and support a variety of options for used nuclear fuel storage, use, and disposal, including advanced nuclear reactor and non-reactor concepts (such as radioisotope power systems), which may include— (A)dry cask storage;
(B)consolidated interim storage; (C)deep geological storage and disposal, including mined repository, and other technologies;
(D)used nuclear fuel transportation; (E)integrated waste management systems;
(F)vitrification; (G)fuel recycling and transmutation technologies, including advanced reprocessing technologies such as electrochemical and molten salt technologies, and advanced redox extraction technologies;
(H)advanced materials to be used in subparagraphs (A) through (G); and (I)other areas as determined by the Secretary.
(2)RequirementsIn carrying out the program under this subsection, the Secretary shall— (A)ensure all activities and designs incorporate state of the art safeguards technologies and techniques to reduce risk of proliferation;
(B)consult with the Administrator of the National Nuclear Security Administration to integrate safeguards and security by design; (C)consider the potential benefits and other impacts of those activities for civilian nuclear applications, environmental health and safety, and national security, including consideration of public consent; and
(D)consider the economic viability of all activities and designs. (3)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the program under this subsection $60,000,000 for each of fiscal years 2021 through 2025.
(b)Advanced fuels
(1)In generalThe Secretary shall conduct an advanced fuels research, development, demonstration, and commercial application program on next-generation light water reactor and advanced reactor fuels that demonstrate the potential for improved— (A)performance;
(B)accident tolerance; (C)proliferation resistance;
(D)use of resources; (E)environmental impact; and
(F)economics. (2)RequirementsIn carrying out the program under this subsection, the Secretary shall focus on the development of advanced technology fuels, including fabrication techniques, that offer improved accident-tolerance and economic performance with the goal of initial commercial application by December 31, 2025.
(3)ReportNot later than 180 days after the date of enactment of this section, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes how the technologies and concepts studied under this program would impact reactor economics, the fuel cycle, operations, safety, proliferation, and the environment. (4)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the program under this subsection $125,000,000 for each of fiscal years 2021 through 2025..
(c)Nuclear science and engineering supportSection 954 of the Energy Policy Act of 2005 (42 U.S.C. 16274) is amended— (1)in the section heading, by striking University nuclear and inserting Nuclear;
(2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking this section and inserting this subsection; and
(B)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately; (3)in subsection (c), by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
(4)in subsection (d)— (A)in the matter preceding paragraph (1), by striking this section and inserting this subsection; and
(B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately; (5)in subsection (e), by striking this section and inserting this subsection;
(6)in subsection (f)— (A)by striking this section and inserting this subsection; and
(B)by striking subsection (b)(2) and inserting paragraph (2)(B); (7)by redesignating subsections (a) through (d) as paragraphs (1) through (4), respectively, and indenting appropriately;
(8)by redesignating subsections (e) and (f) as paragraphs (7) and (8), respectively; (9)by inserting after paragraph (4) (as so redesignated) the following:

(5)Radiological facilities management
(A)In generalThe Secretary shall carry out a program under which the Secretary shall provide project management, technical support, quality engineering and inspection, and nuclear material handling support to research reactors located at universities. (B)Authorization of appropriationsOf any amounts appropriated to carry out the program under this subsection, there are authorized to be appropriated to the Secretary to carry out the program under this paragraph $20,000,000 for each of fiscal years 2021 through 2025.
(6)Nuclear energy university programIn carrying out the programs under this section, the Department shall, to the maximum extent practicable, allocate 20 percent of funds appropriated to nuclear energy research and development programs annually to fund university-led research and university infrastructure projects through an open, competitive solicitation process.; (10)by inserting before paragraph (1) (as so redesignated) the following:

(a)University nuclear science and engineering support; and
(11)by adding at the end the following:  (b)Nuclear energy graduate traineeship subprogram (1)EstablishmentIn carrying out the program under subsection (a), the Secretary shall establish a nuclear energy graduate traineeship subprogram under which the Secretary shall competitively award graduate traineeships in coordination with universities to provide focused, advanced training to meet critical mission needs of the Department, including in industries that are represented by skilled labor unions.
(2)RequirementsIn carrying out the subprogram under this subsection, the Secretary shall— (A)encourage appropriate partnerships among National Laboratories, affected universities, and industry; and
(B)on an annual basis, evaluate the needs of the nuclear energy community to implement graduate traineeships for focused topical areas addressing mission-specific workforce needs. (3)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the subprogram under this subsection $5,000,000 for each of fiscal years 2021 through 2025..
(d)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 (Public Law 109– 58; 119 Stat. 600) is amended by striking the items relating to sections 952 through 954 and inserting the following:   Sec. 952. Reactor concepts research, development, demonstration, and commercial application.  Sec. 953. Fuel cycle research, development, demonstration, and commercial application.  Sec. 954. Nuclear science and engineering support.. (e)University nuclear leadership programSection 313 of the Omnibus Appropriations Act, 2009 (42 U.S.C. 16274a), is amended to read as follows:

313.University Nuclear Leadership Program
(a)In generalThe Secretary of Energy, the Administrator of the National Nuclear Security Administration, and the Chairman of the Nuclear Regulatory Commission shall jointly establish a program, to be known as the University Nuclear Leadership Program. (b)Use of funds (1)In generalExcept as provided in paragraph (2), amounts made available to carry out the Program shall be used to provide financial assistance for scholarships, fellowships, and research and development projects at institutions of higher education in areas relevant to the programmatic mission of the applicable Federal agency, with an emphasis on providing the financial assistance with respect to research, development, demonstration, and commercial application activities relevant to civilian advanced nuclear reactors including, but not limited to—
(A)relevant fuel cycle technologies; (B)project management; and
(C)advanced construction, manufacturing, and fabrication methods. (2)ExceptionNotwithstanding paragraph (1), amounts made available to carry out the Program may be used to provide financial assistance for a scholarship, fellowship, or multiyear research and development project that does not align directly with a programmatic mission of the Department of Energy, if the activity for which assistance is provided would facilitate the maintenance of the discipline of nuclear science or engineering.
(c)DefinitionsIn this section: (1)Advanced nuclear reactor; institution of higher educationThe terms advanced nuclear reactor and institution of higher education have the meanings given those terms in section 951 of the Energy Policy Act of 2005 (42 U.S.C. 16271).
(2)ProgramThe term Program means the University Nuclear Leadership Program established under this section. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out the Program for each of fiscal years 2021 through 2025—
(1) $30,000,000 to the Secretary of Energy, of which $15,000,000 shall be for use by the Administrator of the National Nuclear Security Administration; and (2) $15,000,000 to the Nuclear Regulatory Commission..
(f)Nuclear energy research infrastructureSection 955 of the Energy Policy Act of 2005 (42 U.S.C. 16275) is amended— (1)in subsection (c), paragraph (1)—
(A)in the paragraph heading, by striking Mission need and inserting Authorization; and (B)in subparagraph (A), by striking determine the mission need and inserting provide;
(2)by adding at the end of subsection (c) the following:  (7)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out to completion the construction of the facility under this section—
(A) $295,000,000 for fiscal year 2021; (B) $348,000,000 for fiscal year 2022;
(C) $525,000,000 for fiscal year 2023; (D) $534,000,000 for fiscal year 2024; and
(E) $584,000,000 for fiscal year 2025.. (3)in subsection (c) paragraph (4), by striking 2025 and inserting 2026; and
(4)by adding at the end the following:  (d)Gateway for accelerated innovation in nuclear (1)In generalIn carrying out the programs under this subtitle, the Secretary is authorized to establish a new initiative to be known as the Gateway for Accelerated Innovation in Nuclear (GAIN). The initiative shall, to the maximum extent practicable and consistent with national security, provide the nuclear energy industry with access to cutting edge research and development along with the technical, regulatory, and financial support necessary to move innovative nuclear energy technologies toward commercialization in an accelerated and cost-effective fashion. The Secretary shall make available, as a minimum—
(A)experimental capabilities and testing facilities; (B)computational capabilities, modeling, and simulation tools;
(C)access to existing datasets and data validation tools; and (D)technical assistance with guidance or processes as needed.
(2)Selection
(A)In generalThe Secretary shall select industry partners for awards on a competitive merit-reviewed basis. (B)ConsiderationsIn selecting industry partners under subparagraph (A), the Secretary shall consider—
(i)the information disclosed by the Department as described in paragraph (1); and (ii)any existing facilities the Department will provide for public private partnership activities..
(g)Advanced reactor demonstration program
(1)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) is amended by adding at the end the following:  959A.Advanced reactor demonstration program (a)Demonstration project definedFor the purposes of this section, the term demonstration project means an advanced nuclear reactor operated in any manner, including as part of the power generation facilities of an electric utility system, for the purpose of demonstrating the suitability for commercial application of the advanced nuclear reactor.
(b)EstablishmentThe Secretary shall establish a program to advance the research, development, demonstration, and commercial application of domestic advanced, affordable, nuclear energy technologies by— (1)demonstrating a variety of advanced nuclear reactor technologies, including those that could be used to produce—
(A)safer, emissions-free power at a competitive cost of electricity compared to other new energy generation technologies on the date of enactment of the Energy Act of 2020; (B)heat for community heating, industrial purposes, heat storage, or synthetic fuel production;
(C)remote or off-grid energy supply; or (D)backup or mission-critical power supplies;
(2)identifying research areas that the private sector is unable or unwilling to undertake due to the cost of, or risks associated with, the research; and (3)facilitating the access of the private sector—
(A)to Federal research facilities and personnel; and (B)to the results of research relating to civil nuclear technology funded by the Federal Government.
(c)Demonstration projectsIn carrying out demonstration projects under the program established in subsection (b), the Secretary shall— (1)include, as an evaluation criterion, diversity in designs for the advanced nuclear reactors demonstrated under this section, including designs using various—
(A)primary coolants; (B)fuel types and compositions; and
(C)neutron spectra; (2)consider, as evaluation criterions—
(A)the likelihood that the operating cost for future commercial units for each design implemented through a demonstration project under this subsection is cost-competitive in the applicable market, including those designs configured as integrated energy systems as described in section 952(c); (B)the technology readiness level of a proposed advanced nuclear reactor technology;
(C)the technical abilities and qualifications of teams desiring to demonstrate a proposed advanced nuclear reactor technology; and (D)the capacity to meet cost-share requirements of the Department;
(3)ensure that each evaluation of candidate technologies for the demonstration projects is completed through an external review of proposed designs, which review shall— (A)be conducted by a panel that includes not fewer than 1 representative that does not have a conflict of interest of each within the applicable market of the design of—
(i)an electric utility; (ii)an entity that uses high-temperature process heat for manufacturing or industrial processing, such as a petrochemical or synthetic fuel company, a manufacturer of metals or chemicals, or a manufacturer of concrete;
(iii)an expert from the investment community; (iv)a project management practitioner; and
(v)an environmental health and safety expert; and (B)include a review of each demonstration project under this subsection which shall include consideration of cost-competitiveness and other value streams, together with the technology readiness level, the technical abilities and qualifications of teams desiring to demonstrate a proposed advanced nuclear reactor technology, the capacity to meet cost-share requirements of the Department, if Federal funding is provided, and environmental impacts;
(4)for federally funded demonstration projects, enter into cost-sharing agreements with private sector partners in accordance with section 988 for the conduct of activities relating to the research, development, and demonstration of advanced nuclear reactor designs under the program; (5)consult with—
(A)National Laboratories; (B)institutions of higher education;
(C)traditional end users (such as electric utilities); (D)potential end users of new technologies (such as users of high-temperature process heat for manufacturing processing, including petrochemical or synthetic fuel companies, manufacturers of metals or chemicals, or manufacturers of concrete);
(E)developers of advanced nuclear reactor technology; (F)environmental and public health and safety experts; and
(G)non-proliferation experts; (6)seek to ensure that the demonstration projects carried out under this section do not cause any delay in the progress of an advanced reactor project by private industry and the Department of Energy that is underway as of the date of enactment of this section;
(7)establish a streamlined approval process for expedited contracting between awardees and the Department; (8)identify technical challenges to candidate technologies;
(9)support near-term research and development to address the highest risk technical challenges to the successful demonstration of a selected advanced reactor technology, in accordance with— (A)paragraph (8);
(B)the research and development activities under section 952(b); and (C)the research and development activities under section 958; and
(10)establish such technology advisory working groups as the Secretary determines to be appropriate to advise the Secretary regarding the technical challenges identified under paragraph (8) and the scope of research and development programs to address the challenges, in accordance with paragraph (9), to be comprised of— (A)private sector advanced nuclear reactor technology developers;
(B)technical experts with respect to the relevant technologies at institutions of higher education; (C)technical experts at the National Laboratories;
(D)environmental and public health and safety experts; (E)non-proliferation experts; and
(F)any other entities the Secretary determines appropriate. (d)Milestone-based demonstration projectsThe Secretary may carry out demonstration projects under subsection (c) as a milestone-based demonstration project under section 9005 of the Energy Act of 2020.
(e)NonduplicationEntities may not receive funds under this program if receiving funds from another reactor demonstration program at the Department in the same fiscal year. (f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the program under this subsection—
(1) $405,000,000 for fiscal year 2021; (2) $405,000,000 for fiscal year 2022;
(3) $420,000,000 for fiscal year 2023; (4) $455,000,000 for fiscal year 2024; and
(5) $455,000,000 for fiscal year 2025.. (2)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended—
(A)in the items relating to sections 957, 958, and 959, by inserting Sec. before 95 each place it appears; and (B)by inserting after the item relating to section 959 the following:


Sec. 959A. Advanced reactor demonstration program..
(h)International nuclear energy cooperation
(1)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.), as amended by subsection (g), is further amended by adding at the end the following:  959B.International nuclear energy cooperationThe Secretary shall carry out a program—
(1)to collaborate in international efforts with respect to research, development, demonstration, and commercial application of nuclear technology that supports diplomatic, financing, nonproliferation, climate, and international economic objectives for the safe, secure, and peaceful use of such technology; and (2)to develop collaboration initiatives with respect to such efforts with a variety of countries through—
(A)preparations for research and development agreements; (B)the development of coordinated action plans; and
(C)new or existing multilateral cooperation commitments including— (i)the International Framework for Nuclear Energy Cooperation;
(ii)the Generation IV International Forum; (iii)the International Atomic Energy Agency;
(iv)the Organization for Economic Co-operation and Development Nuclear Energy Agency; and (v)any other international collaborative effort with respect to advanced nuclear reactor operations and safety..
(2)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594), as amended by subsection (g), is further amended by inserting after the item relating to section 959A the following:   Sec. 959B. International nuclear energy cooperation.. 2004.High-performance computation collaborative research programSection 957 of the Energy Policy Act of 2005 (42 U.S.C. 16277) is amended by adding at the end the following:

(d)DuplicationThe Secretary shall ensure the coordination of, and avoid unnecessary duplication of, the activities of the program under subsection (a) with the activities of— (1)other research entities of the Department, including the National Laboratories, the Advanced Research Projects Agency–Energy, and the Advanced Scientific Computing Research program; and
(2)industry.. 2005.Nuclear energy budget planSection 959 of the Energy Policy Act of 2005 (42 U.S.C. 16279) is amended—
(1)by amending subsection (b) to read as follows:  (b)Budget plan alternative 1One of the budget plans submitted under subsection (a) shall assume constant annual funding for 10 years at the appropriated level for the current fiscal year for the civilian nuclear energy research and development of the Department.;
(2)in subsection (d)(2) by striking ; and and inserting ;; (3)in subsection (d)(3) by striking the period at the end and inserting ; and
(4)by inserting at the end of subsection (d) the following:  (4)a description of the progress made under the programs described in section 959A.; and
(5)by inserting after subsection (d) the following:  (e)UpdatesNot less frequently than once every 2 years, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate updated 10-year budget plans which shall identify, and provide a justification for, any major deviation from a previous budget plan submitted under this section..
2006.Organization and administration of programs
(a)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.), as amended by this Act, is further amended by adding at the end of the following:  959C.Organization and administration of programs (a)CoordinationIn carrying out this subtitle, the Secretary shall coordinate activities, and effectively manage crosscutting research priorities across programs of the Department and other relevant Federal agencies, including the National Laboratories.
(b)Collaboration
(1)In generalIn carrying out this subtitle, the Secretary shall collaborate with industry, National Laboratories, other relevant Federal agencies, institutions of higher education, including minority-serving institutions and research reactors, Tribal entities, including Alaska Native Corporations, and international bodies with relevant scientific and technical expertise. (2)ParticipationTo the extent practicable, the Secretary shall encourage research projects that promote collaboration between entities specified in paragraph (1).
(c)Dissemination of results and public availabilityThe Secretary shall, except to the extent protected from disclosure under section 552(b) of title 5, United States Code, publish the results of projects supported under this subtitle through Department websites, reports, databases, training materials, and industry conferences, including information discovered after the completion of such projects. (d)Education and outreachIn carrying out the activities described in this subtitle, the Secretary shall support education and outreach activities to disseminate information and promote public understanding of nuclear energy.
(e)Technical assistanceIn carrying out this subtitle, for the purposes of supporting technical, nonhardware, and information-based advances in nuclear energy development and operations, the Secretary shall also conduct technical assistance and analysis activities, including activities that support commercial application of nuclear energy in rural, Tribal, and low-income communities. (f)Program reviewAt least annually, all programs in this subtitle shall be subject to an annual review by the Nuclear Energy Advisory Committee of the Department or other independent entity, as appropriate.
(g)Sensitive informationThe Secretary shall not publish any information generated under this subtitle that is detrimental to national security, as determined by the Secretary.. (b)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594), as amended by this Act, is further amended by inserting after the item relating to section 959B the following:


Sec. 959C. Organization and administration of programs..
2007.Extension and expansion of limitations on importation of uranium from Russian Federation
(a)In generalSection 3112A of the USEC Privatization Act (42 U.S.C. 2297h–10a) is amended— (1)in subsection (a)—
(A)by redesignating paragraph (7) as paragraph (8); and (B)by inserting after paragraph (6) the following:

(7)Suspension AgreementThe term Suspension Agreement has the meaning given that term in section 3102(13).; (2)in subsection (b)—
(A)by striking United States to support and inserting the following: “United States—  (1)to support;
(B)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:

(2)to reduce reliance on uranium imports in order to protect essential national security interests; (3)to revive and strengthen the supply chain for nuclear fuel produced and used in the United States; and
(4)to expand production of nuclear fuel in the United States.; and (3)in subsection (c)—
(A)in paragraph (2)— (i)in subparagraph (A)—
(I)in clause (vi), by striking ; and and inserting a semicolon; (II)in clause (vii), by striking the period at the end and inserting a semicolon; and
(III)by adding at the end the following:  (viii)in calendar year 2021, 596,682 kilograms;
(ix)in calendar year 2022, 489,617 kilograms; (x)in calendar year 2023, 578,877 kilograms;
(xi)in calendar year 2024, 476,536 kilograms; (xii)in calendar year 2025, 470,376 kilograms;
(xiii)in calendar year 2026, 464,183 kilograms; (xiv)in calendar year 2027, 459,083 kilograms;
(xv)in calendar year 2028, 344,312 kilograms; (xvi)in calendar year 2029, 340,114 kilograms;
(xvii)in calendar year 2030, 332,141 kilograms; (xviii)in calendar year 2031, 328,862 kilograms;
(xix)in calendar year 2032, 322,255 kilograms; (xx)in calendar year 2033, 317,536 kilograms;
(xxi)in calendar year 2034, 298,088 kilograms; (xxii)in calendar year 2035, 294,511 kilograms;
(xxiii)in calendar year 2036, 286,066 kilograms; (xxiv)in calendar year 2037, 281,272 kilograms;
(xxv)in calendar year 2038, 277,124 kilograms; (xxvi)in calendar year 2039, 277,124 kilograms; and
(xxvii)in calendar year 2040, 267,685 kilograms.; (ii)by redesignating subparagraph (B) as subparagraph (C); and
(iii)by inserting after subparagraph (A) the following:  (B)Administration (i)In generalThe Secretary of Commerce shall administer the import limitations described in subparagraph (A) in accordance with the provisions of the Suspension Agreement, including—
(I)the limitations on sales of enriched uranium product and separative work units plus conversion, in amounts determined in accordance with Section IV.B.1 of the Suspension Agreement (as amended by the amendment published in the Federal Register on October 9, 2020 (85 Fed. Reg. 64112));  (II)the export limit allocations set forth in Appendix 5 of the Suspension Agreement (as so amended); 
(III)the requirements for natural uranium returned feed associated with imports of low-enriched uranium, including pursuant to sales of enrichment, with or without conversion, from the Russian Federation, as set forth in Section IV.B.1 of the Suspension Agreement (as so amended);  (IV)any other provisions of the Suspension Agreement (as so amended); and 
(V)any related administrative guidance issued by the Department of Commerce.  (ii)Effect of termination of Suspension AgreementClause (i) shall remain in effect if the Suspension Agreement is terminated.;
(B)in paragraph (3)— (i)in subparagraph (A), by striking the semicolon and inserting ; or;
(ii)in subparagraph (B), by striking ; or and inserting a period; and (iii)by striking subparagraph (C);
(C)in paragraph (5)— (i)in subparagraph (A), by striking reference data and all that follows through 2019 and inserting the following: lower scenario data in the report of the World Nuclear Association entitled The Nuclear Fuel Report: Global Scenarios for Demand and Supply Availability 2019–2040. In each of calendar years 2023, 2029, and 2035; and
(ii)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;  (iii)by inserting after subparagraph (A) the following:

(B)Report requiredNot later than one year after the date of the enactment of the Energy Act of 2020, and every 3 years thereafter, the Secretary shall submit to Congress a report that includes— (i)a recommendation on the use of all publicly available data to ensure accurate forecasting by scenario data to comport to actual demand for low-enriched uranium for nuclear reactors in the United States; and
(ii)an identification of the steps to be taken to adjust the import limitations described in paragraph (2)(A) based on the most accurate scenario data.; and (iv)in subparagraph (D), as redesignated by clause (ii), by striking subparagraph (B) and inserting subparagraph (C);
(D)in paragraph (9), by striking 2020 and inserting 2040;  (E)in paragraph (12)(B), by inserting or the Suspension Agreement after the Russian HEU Agreement; and
(F)by striking (2)(B) each place it appears and inserting (2)(C). (b)ApplicabilityThe amendments made by subsection (a) apply with respect to uranium imported from the Russian Federation on or after January 1, 2021.
2008.Fusion energy research
(a)ProgramSection 307 of the Department of Energy Research and Innovation Act (42 U.S.C. 18645) is amended— (1)by redesignating subsections (a) through (g) as subsections (b) through (h), respectively;
(2)by inserting before subsection (b), as so redesignated, the following:  (a)ProgramAs part of the activities authorized under section 209 of the Department of Energy Organization Act (42 U.S.C. 7139) and section 972 of the Energy Policy Act of 2005 (42 U.S.C. 16312), the Director shall carry out a fusion energy sciences research and enabling technology development program to effectively address the scientific and engineering challenges to building a cost competitive fusion power plant and to support the development of a competitive fusion power industry in the United States. As part of this program, the Director shall carry out research activities to expand the fundamental understandings of plasma and matter at very high temperatures and densities for fusion applications and for other engineering and plasma science applications.;
(3)by amending subsection (d) to read as follows:  (d)Inertial fusion research and development (1)In generalThe Director shall carry out a program of research and technology development in inertial fusion for energy applications, including ion beam, laser, and pulsed power fusion systems.
(2)ActivitiesAs part of the program described in paragraph (1), the Director shall support activities at and partnerships with universities and the National Laboratories to— (A)develop novel target designs;
(B)support modeling of various inertial fusion energy concepts and systems; (C)develop diagnostic tools; and
(D)improve inertial fusion energy driver technologies. (3)Authorization of appropriationsOut of funds authorized to be appropriated under subsection (o), there are authorized to be appropriated to the Secretary to carry out the activities described in subsection (d) $25,000,000 for each of fiscal years 2021 through 2025.;
(4)by amending subsection (e) to read as follows:  (e)Alternative and enabling concepts (1)In generalThe Director shall support research and development activities and facility operations at institutions of higher education, National Laboratories, and private facilities in the United States for a portfolio of alternative and enabling fusion energy concepts that may provide solutions to significant challenges to the establishment of a commercial magnetic fusion power plant, prioritized based on the ability of the United States to play a leadership role in the international fusion research community.
(2)ActivitiesFusion energy concepts and activities explored under paragraph (1) may include— (A)alternative fusion energy concepts, including—
(i)advanced stellarator concepts; (ii)non-tokamak confinement configurations operating at low magnetic fields;
(iii)magnetized target fusion energy concepts; or (iv)other promising fusion energy concepts identified by the Director;
(B)enabling fusion technology development activities, including— (i)high magnetic field approaches facilitated by high temperature superconductors;
(ii)liquid metals to address issues associated with fusion plasma interactions with the inner wall of the encasing device; and (iii)advanced blankets for heat management and fuel breeding; and
(C)advanced scientific computing activities. (3)Innovation network for fusion energy (A)In generalThe Secretary, acting through the Office of Science, shall support a program to provide fusion energy researchers with access to scientific and technical resources and expertise at facilities supported by the Department, including such facilities at National Laboratories and universities, to advance innovative fusion energy technologies toward commercial application.
(B)AwardsFinancial assistance under the program established in subsection (a)— (i)shall be awarded on a competitive, merit-reviewed basis; and
(ii)may be in the form of grants, vouchers, equipment loans, or contracts to private entities. (4)Authorization of appropriationsOut of funds authorized to be appropriated under subsection (o), there are authorized to be appropriated to the Secretary to carry out the activities described in subsection (e) $50,000,000 for each of fiscal years 2021 through 2025.; and
(5)by adding at the end the following:  (i)Milestone-based development program (1)In generalUsing the authority of the Secretary under section 646(g) of the Department of Energy Organization Act (42 U.S.C. 7256(g)), notwithstanding paragraph (10) of such section, the Secretary shall establish, not later than 6 months after the date of enactment of this section, a milestone-based fusion energy development program that requires projects to meet particular technical milestones before a participant is awarded funds by the Department.
(2)PurposeThe purpose of the program established by paragraph (1) shall be to support the development of a U.S.-based fusion power industry through the research and development of technologies that will enable the construction of new full-scale fusion systems capable of demonstrating significant improvements in the performance of such systems, as defined by the Secretary, within 10 years of the enactment of this section. (3)EligibilityAny entity is eligible to participate in the program provided that the Secretary has deemed it as having the necessary resources and expertise.
(4)RequirementsIn carrying out the milestone-based program under paragraph (1), the Secretary shall, for each relevant project— (A)request proposals from eligible entities, as determined by the Secretary, that include proposed technical milestones, including estimated project timelines and total costs;
(B)set milestones based on a rigorous technical review process; (C)award funding of a predetermined amount to projects that successfully meet proposed milestones under paragraph (1), or for expenses deemed reimbursable by the Secretary, in accordance with terms negotiated for an individual award; and
(D)communicate regularly with selected eligible entities and, if the Secretary deems appropriate, exercise small amounts of flexibility for technical milestones as projects mature. (5)AwardsFor the program established under paragraph (1)—
(A)an award recipient shall be responsible for all costs until milestones are achieved, or reimbursable expenses are reviewed and verified by the Department; (B)should an awardee not meet the milestones described in paragraph (4), the Secretary may end the partnership with an award recipient and use the remaining funds in the ended agreement for new or existing projects carried out under this section; and
(C)consistent with the existing authorities of the Department, the Secretary may end the partnership with an award recipient for cause during the performance period. (6)ApplicationsAny project proposal submitted to the program under paragraph (1) shall be evaluated based upon its scientific, technical, and business merits through a peer-review process, which shall include reviewers with appropriate expertise from the private sector, the investment community, and experts in the science and engineering of fusion and plasma physics.
(7)Project managementIn carrying out projects under this program and assessing the completion of their milestones in accordance with paragraph (4), the Secretary shall consult with experts that represent diverse perspectives and professional experiences, including those from the private sector, to ensure a complete and thorough review. (8)Programmatic reviewNot later than 4 years after the Secretary has established 3 milestones under this program, the Secretary shall enter into a contractual arrangement with the National Academy of Sciences to review and provide a report describing the findings of this review to the House Committee on Science, Space, and Technology and the Senate Committee on Energy and Natural Resources on the program established under this paragraph (1) that assesses—
(A)the benefits and drawbacks of a milestone-based fusion program as compared to traditional program structure funding models at the Department; (B)lessons-learned from program operations; and
(C)any other matters the Secretary determines regarding the program. (9)Annual reportAs part of the annual budget request submitted for each fiscal year, the Secretary shall provide the House Committee on Science, Space, and Technology and the Senate Committee on Energy and Natural Resources a report describing partnerships supported by the program established under paragraph (1) during the previous fiscal year.
(10)Authorization of appropriationsOut of funds authorized to be appropriated under subsection (o), there are authorized to be appropriated to the Secretary to carry out the activities described in subsection (i), to remain available until expended— (A) $45,000,000 for fiscal year 2021;
(B) $65,000,000 for fiscal year 2022; (C) $105,000,000 for fiscal year 2023;
(D) $65,000,000 for fiscal year 2024; and (E) $45,000,000 for fiscal year 2025.
(j)Fusion reactor system designThe Director shall support research and development activities to design future fusion reactor systems and examine and address the technical drivers for the cost of these systems. (k)General plasma science and applicationsThe Director shall support research in general plasma science and high energy density physics that advance the understanding of the scientific community of fundamental properties and complex behavior of matter to control and manipulate plasmas for a broad range of applications, including support for research relevant to advancements in chip manufacturing and microelectronics.
(l)Sense of congressIt is the sense of Congress that the United States should support a robust, diverse program in addition to providing sufficient support to, at a minimum, meet its commitments to ITER and maintain the schedule of the project as determined by the Secretary in coordination with the ITER Organization at the time of the enactment of this section. It is further the sense of Congress that developing the scientific basis for fusion, providing research results key to the success of ITER, and training the next generation of fusion scientists are of critical importance to the United States and should in no way be diminished by participation of the United States in the ITER project. (m)International collaborationThe Director shall—
(1)as practicable and in coordination with other appropriate Federal agencies as necessary, ensure the access of United States researchers to the most advanced fusion research facilities and research capabilities in the world, including ITER; (2)to the maximum extent practicable, continue to leverage United States participation ITER, and prioritize expanding international partnerships and investments in current and future fusion research facilities within the United States; and
(3)to the maximum extent practicable, prioritize engagement in collaborative efforts in support of future international facilities that would provide access to the most advanced fusion research facilities in the world to United States researchers. (n)Fission and fusion research coordination report (1)In generalNot later than 6 months after the date of enactment of this section, the Secretary shall transmit to Congress a report addressing opportunities for coordinating fusion energy research and development activities between the Office of Nuclear Energy, the Office of Science, and the Advanced Research Projects Agency—Energy.
(2)ComponentsThe report shall assess opportunities for collaboration on research and development of— (A)liquid metals to address issues associated with fusion plasma interactions with the inner wall of the encasing device and other components within the reactor;
(B)immersion blankets for heat management and fuel breeding; (C)technologies and methods for instrumentation and control;
(D)computational methods and codes for system operation and maintenance; (E)codes and standard development;
(F)radioactive waste handling; (G)radiological safety;
(H)potential for non-electricity generation applications; and (I)any other overlapping priority as identified by the Director of the Office of Science or the Assistant Secretary of Energy for Nuclear Energy.
(o)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the activities described in this section— (1) $996,000,000 for fiscal year 2021;
(2) $921,000,000 for fiscal year 2022; (3) $961,000,000 for fiscal year 2023;
(4) $921,000,000 for fiscal year 2024; and (5) $901,000,000 for fiscal year 2025..
(b)ITERSection 972(c) of the Energy Policy Act of 2005 (42 U.S.C. 16312) is amended to read as follows:  (c)United states participation in ITER (1)In generalThere is authorized United States participation in the construction and operations of the ITER project, as agreed to under the April 25, 2007 Agreement on the Establishment of the ITER International Fusion Energy Organization for the Joint Implementation of the ITER Project. The Director shall coordinate and carry out the responsibilities of the United States with respect to this Agreement.
(2)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to Congress a report providing an assessment of the most recent schedule for ITER that has been approved by the ITER Council. (3)Authorization of appropriationsOut of funds authorized to be appropriated under section 307(o) of the Department of Energy Research and Innovation Act (42 U.S.C. 18645), there shall be made available to the Secretary to carry out the construction of ITER—
(A) $374,000,000 for fiscal year 2021; and (B) $281,000,000 for each of fiscal years 2022 through 2025..
IIIRenewable Energy and Storage
ARenewable Energy Research and Development
3001.Water power research and development
(a)In generalSubtitle C of title VI of the Energy Independence and Security Act of 2007 (42 U.S.C. 17211 et seq.) is amended to read as follows:  CWater Power Research and Development 632.DefinitionsIn this subtitle:
(1)Eligible entityThe term eligible entity means any of the following entities: (A)An institution of higher education.
(B)A National Laboratory. (C)A Federal research agency.
(D)A State research agency. (E)A nonprofit research organization.
(F)An industrial entity or a multi-institutional consortium thereof. (2)Institution of higher educationThe term institution of higher education means—
(A)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or (B)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))).
(3)Marine energyThe term marine energy means energy from— (A)waves, tides, and currents in oceans, estuaries, and tidal areas;
(B)free flowing water in rivers, lakes, streams, and man-made channels; (C)differentials in salinity and pressure gradients; and
(D)differentials in water temperature, including ocean thermal energy conversion. (4)National laboratoryThe term National Laboratory has the meaning given such term in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)).
(5)Water powerThe term water power refers to hydropower, including conduit power, pumped storage, and marine energy technologies. (6)MicrogridThe term microgrid has the meaning given such term in section 641 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17231).
633.Water power technology research, development, and demonstrationThe Secretary shall carry out a program to conduct research, development, demonstration, and commercial application of water power technologies in support of each of the following purposes: (1)To promote research, development, demonstration, and commercial application of water power generation technologies in order to increase capacity and reduce the cost of those technologies.
(2)To promote research and development to improve the environmental impact of water power technologies. (3)To provide grid reliability and resilience, including through technologies that facilitate new market opportunities, such as ancillary services, for water power.
(4)To promote the development of water power technologies to improve economic growth and enhance cross-institutional foundational workforce development in the water power sector, including in coastal communities. 634.Hydropower research, development, and demonstrationThe Secretary shall conduct a program of research, development, demonstration, and commercial application for technologies that improve the capacity, efficiency, resilience, security, reliability, affordability, and environmental impact, including potential cumulative environmental impacts, of hydropower systems. In carrying out such program, the Secretary shall prioritize activities designed to—
(1)develop technology for— (A)non-powered dams, including aging and potentially hazardous dams;
(B)pumped storage; (C)constructed waterways;
(D)new stream-reach development; (E)modular and small dams;
(F)increased operational flexibility; and (G)enhancement of relevant existing facilities;
(2)develop new strategies and technologies, including analytical methods, physical and numerical tools, and advanced computing, as well as methods to validate such methods and tools, in order to— (A)extend the operational lifetime of hydropower systems and their physical structures, while improving environmental impact, including potential cumulative environmental impacts;
(B)assist in device and system design, installation, operation, and maintenance; and (C)reduce costs, limit outages, and increase unit and plant efficiencies, including by examining the impact of changing water and electricity demand on hydropower generation, flexibility, and provision of grid services;
(3)study, in conjunction with other relevant Federal agencies as appropriate, methods to improve the hydropower licensing process, including by compiling current and accepted best practices, public comments, and methodologies to assess the full range of potential environmental and economic impacts; (4)identify opportunities for joint research, development, and demonstration programs between hydropower systems, which may include—
(A)pumped storage systems and other renewable energy systems; (B)small hydro facilities and other energy storage systems;
(C)other hybrid energy systems; (D)small hydro facilities and critical infrastructure, including water infrastructure; and
(E)hydro facilities and responsive load technologies, which may include smart buildings and city systems; (5)improve the reliability of hydropower technologies, including during extreme weather events;
(6)develop methods and technologies to improve environmental impact, including potential cumulative environmental impacts, of hydropower and pumped storage technologies, including potential impacts on wildlife, such as— (A)fisheries;
(B)aquatic life and resources; (C)navigation of waterways; and
(D)upstream and downstream environmental conditions, including sediment movement, water quality, and flow volumes; (7)identify ways to increase power generation by—
(A)diversifying plant configuration options; (B)improving pump-back efficiencies;
(C)investigating multi-phase systems; (D)developing, testing, and monitoring advanced generators with faster cycling times, variable speeds, and improved efficiencies;
(E)developing, testing, and monitoring advanced turbines capable of improving environmental impact, including potential cumulative environmental impacts, including small turbine designs; (F)developing standardized powertrain components;
(G)developing components with advanced materials and manufacturing processes, including additive manufacturing; and (H)developing analytical tools that enable hydropower to provide grid services that, amongst other services, improve grid integration of other energy sources;
(8)advance new pumped storage technologies, including— (A)systems with adjustable speed and other new pumping and generating equipment designs;
(B)modular systems; (C)alternative closed-loop systems, including mines and quarries; and
(D)other innovative equipment and materials as determined by the Secretary; (9)reduce civil works costs and construction times for hydropower and pumped storage systems, including comprehensive data and systems analysis of hydropower and pumped storage construction technologies and processes in order to identify areas for whole-system efficiency gains;
(10)advance efficient and reliable integration of hydropower and pumped storage systems with the electric grid by— (A)improving methods for operational forecasting of renewable energy systems to identify opportunities for hydropower applications in pumped storage and hybrid energy systems, including forecasting of seasonal and annual energy storage;
(B)considering aggregating small distributed hydropower assets; and (C)identifying barriers to grid scale implementation of hydropower and pumped storage technologies;
(11)improve computational fluid dynamic modeling methods; (12)improve flow measurement methods, including maintenance of continuous flow measurement equipment;
(13)identify best methods for compiling data on all hydropower resources and assets, including identifying potential for increased capacity; and (14)identify mechanisms to test and validate performance of hydropower and pumped storage technologies. 
635.Marine energy research, development, and demonstration
(a)In generalThe Secretary, in consultation with the Secretary of Defense, Secretary of Commerce (acting through the Under Secretary of Commerce for Oceans and Atmosphere) and other relevant Federal agencies, shall conduct a program of research, development, demonstration, and commercial application of marine energy technology, including activities to— (1)assist technology development to improve the components, processes, and systems used for power generation from marine energy resources at a variety of scales;
(2)establish and expand critical testing infrastructure and facilities necessary to— (A)demonstrate and prove marine energy devices at a range of scales in a manner that is cost-effective and efficient; and
(B)accelerate the technological readiness and commercial application of such devices; (3)address marine energy resource variability issues, including through the application of energy storage technologies;
(4)advance efficient and reliable integration of marine energy with the electric grid, which may include smart building systems; (5)identify and study critical short-term and long-term needs to maintaining a sustainable marine energy supply chain based in the United States;
(6)increase the reliability, security, and resilience of marine energy technologies; (7)validate the performance, reliability, maintainability, and cost of marine energy device designs and system components in an operating environment;
(8)consider the protection of critical infrastructure, such as adequate separation between marine energy devices and submarine telecommunications cables, including through the development of voluntary, consensus-based standards for such purposes; (9)identify opportunities for crosscutting research, development, and demonstration programs between existing energy research programs;
(10)identify and improve, in conjunction with the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, and other relevant Federal agencies as appropriate, the environmental impact, including potential cumulative environmental impacts, of marine energy technologies, including— (A)potential impacts on fisheries and other marine resources; and
(B)developing technologies, including mechanisms for self-evaluation, and other means available for improving environmental impact, including potential cumulative environmental impacts; (11)identify, in consultation with relevant Federal agencies, potential navigational impacts of marine energy technologies and strategies to prevent possible adverse impacts, in addition to opportunities for marine energy systems to aid the United States Coast Guard, such as remote sensing for coastal border security;
(12)develop numerical and physical tools, including models and monitoring technologies, to assist industry in device and system design, installation, operation, and maintenance, including methods to validate such tools; (13)support materials science as it relates to marine energy technology, such as the development of corrosive-resistant materials;
(14)improve marine energy resource forecasting and general understanding of aquatic system behavior, including turbulence and extreme conditions; (15)develop metrics and voluntary, consensus-based standards, in coordination with the National Institute of Standards and Technology and appropriate standard development organizations, for marine energy components, systems, and projects, including—
(A)measuring performance of marine energy technologies; and (B)characterizing environmental conditions;
(16)enhance integration with hybrid energy systems, including desalination; (17)identify opportunities to integrate marine energy technologies into new and existing infrastructure; and
(18)to develop technology necessary to support the use of marine energy— (A)for the generation and storage of power at sea; and
(B)for the generation and storage of power to promote the resilience of coastal communities, including in applications relating to— (i)desalination;
(ii)disaster recovery and resilience; and (iii)community microgrids in isolated power systems.
(b)Study of non-Power sector applications for advanced marine energy technologies
(1)In generalThe Secretary, in consultation with the Secretary of Transportation and the Secretary of Commerce, shall conduct a study to examine opportunities for research and development in advanced marine energy technologies for non-power sector applications, including applications with respect to— (A)the maritime transportation sector;
(B)associated maritime energy infrastructure, including infrastructure that serves ports, to improve system resilience and disaster recovery; and (C)enabling scientific missions at sea and in extreme environments, including the Arctic.
(2)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that describes the results of the study conducted under paragraph (1). 636.National Marine Energy Centers (a)In generalThe Secretary shall award grants, each such grant up to $10,000,000 per year, to institutions of higher education (or consortia thereof) for—
(1)the continuation and expansion of the research, development, demonstration, testing, and commercial application activities at the National Marine Energy Centers (referred to in this section as Centers) established as of January 1, 2020; and (2)the establishment of new National Marine Energy Centers.
(b)Location selectionIn selecting institutions of higher education for new Centers, the Secretary shall consider the following criteria: (1)Whether the institution hosts an existing marine energy research and development program.
(2)Whether the institution has proven technical expertise to support marine energy research. (3)Whether the institution has access to marine resources.
(c)PurposesThe Centers shall coordinate among themselves, the Department, and National Laboratories to— (1)advance research, development, demonstration, and commercial application of marine energy technologies in response to industry and commercial needs;
(2)support in-water testing and demonstration of marine energy technologies, including facilities capable of testing— (A)marine energy systems of various technology readiness levels and scales;
(B)a variety of technologies in multiple test berths at a single location; (C)arrays of technology devices; and
(D)interconnectivity to an electrical grid, including microgrids; and (3)collect and disseminate information on best practices in all areas relating to developing and managing marine energy resources and energy systems.
(d)CoordinationTo the extent practicable, the Centers shall coordinate their activities with the Secretary of Commerce, acting through the Undersecretary of Commerce for Oceans and Atmosphere, and other relevant Federal agencies. (e)TerminationTo the extent otherwise authorized by law, the Secretary may terminate funding for a Center described in paragraph (a) if such Center is under-performing.
637.Organization and administration of programs
(a)CoordinationIn carrying out this subtitle, the Secretary shall coordinate activities, and effectively manage cross-cutting research priorities across programs of the Department and other relevant Federal agencies, including the National Laboratories and the National Marine Energy Centers. (b)Collaboration (1)In generalIn carrying out this subtitle, the Secretary shall collaborate with industry, National Laboratories, other relevant Federal agencies, institutions of higher education, including Minority Serving Institutions, National Marine Energy Centers, Tribal entities, including Alaska Native Corporations, and international bodies with relevant scientific and technical expertise.
(2)ParticipationTo the extent practicable, the Secretary shall encourage research projects that promote collaboration between entities specified in paragraph (1) and include entities not historically associated with National Marine Energy Centers, such as Minority Serving Institutions. (3)International collaborationThe Secretary, in coordination with other appropriate Federal and multilateral agencies (including the United States Agency for International Development) shall support collaborative efforts with international partners to promote the research, development, and demonstration of water power technologies used to develop hydropower, pump storage, and marine energy resources.
(c)Dissemination of results and public availabilityThe Secretary shall— (1)publish the results of projects supported under this subtitle through Department websites, reports, databases, training materials, and industry conferences, including information discovered after the completion of such projects, withholding any industrial proprietary information; and
(2)share results of such projects with the public except to the extent that the information is protected from disclosure under section 552(b) of title 5, United States Code. (d)Award frequencyThe Secretary shall solicit applications for awards under this subtitle no less frequently than once per fiscal year.
(e)Education and outreachIn carrying out the activities described in this subtitle, the Secretary shall support education and outreach activities to disseminate information and promote public understanding of water power technologies and the water power workforce, including activities at the National Marine Energy Centers. (f)Technical assistance and workforce developmentIn carrying out this subtitle, the Secretary may also conduct, for purposes of supporting technical, non-hardware, and information-based advances in water power systems development and operations—
(1)technical assistance and analysis activities with eligible entities, including activities that support expanding access to advanced water power technologies for rural, Tribal, and low-income communities; and (2)workforce development and training activities, including to support the dissemination of standards and best practices for enabling water power production.
(g)Strategic planIn carrying out the activities described in this subtitle, the Secretary shall— (1)not later than one year after the date of the enactment of the Energy Act of 2020, draft a plan, considering input from relevant stakeholders such as industry and academia, to implement the programs described in this subtitle and update the plan on an annual basis; and
(2)the plan shall address near-term (up to 2 years), mid-term (up to 7 years), and long-term (up to 15 years) challenges to the advancement of water power systems. (h)Report to congressNot later than 1 year after the date of the enactment of the Energy Act of 2020, and at least once every 2 years thereafter, the Secretary shall provide, and make available to the public and the relevant authorizing and appropriations committees of Congress, a report on the findings of research conducted and activities carried out pursuant to this subtitle, including the most current strategic plan under subsection (g) and the progress made in implementing such plan.
638.Applicability of other lawsNothing in this subtitle shall be construed as waiving, modifying, or superseding the applicability of any requirement under any environmental or other Federal or State law. 639.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subtitle $186,600,000 for each of fiscal years 2021 through 2025, including $137,428,378 for marine energy and $49,171,622 for hydropower research, development, and demonstration activities..
(b)Conforming table of contents amendmentThe table of contents for the Energy Independence and Security Act of 2007 is amended by striking the items relating to subtitle C of title VI and inserting the following:   Subtitle C—Water Power Research and Development  Sec. 632. Definitions.  Sec. 633. Water power technology research, development, and demonstration.  Sec. 634. Hydropower research, development, and demonstration.  Sec. 635. Marine energy research, development, and demonstration.  Sec. 636. National Marine Energy Centers.  Sec. 637. Organization and administration of programs.  Sec. 638. Applicability of other laws.  Sec. 639. Authorization of appropriations.. 3002.Advanced geothermal innovation leadership (a)DefinitionsSection 612 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191) is amended—
(1)by amending paragraph (1) to read as follows:  (1)EngineeredWhen referring to enhanced geothermal systems, the term engineered means designed to access subsurface heat, including stimulation and nonstimulation technologies to address one or more of the following issues:
(A)Lack of effective permeability, porosity or open fracture connectivity within the heat reservoir. (B)Insufficient contained geofluid in the heat reservoir.
(C)A low average geothermal gradient which necessitates deeper drilling, or the use of alternative heat sources or heat generation processes.; (2)by redesignating paragraphs (2) through (7) as paragraphs (3) through (8), respectively; and
(3)by adding after paragraph (1) the following:  (2)Eligible entityThe term eligible entity means any of the following entities:
(A)An institution of higher education. (B)A National laboratory.
(C)A Federal research agency. (D)A State research agency.
(E)A nonprofit research organization. (F)An industrial entity.
(G)A consortium of 2 or more entities described in subparagraphs (A) through (F).. (b)Hydrothermal research and developmentSection 613 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17192) is amended to read as follows:

613.Hydrothermal research and development
(a)In generalThe Secretary shall carry out a program of research, development, demonstration, and commercial application for geothermal energy production from hydrothermal systems. (b)ProgramsThe program authorized in subsection (a) shall include the following:
(1)Advanced hydrothermal resource toolsThe research and development of advanced geologic tools to assist in locating hydrothermal resources, and to increase the reliability of site characterization, including the development of new imaging and sensing technologies and techniques to assist in prioritization of targets for characterization; (2)Exploratory drilling for geothermal resourcesThe demonstration of advanced technologies and techniques of siting and exploratory drilling for undiscovered resources in a variety of geologic settings, carried out in collaboration with industry partners that will assist in the acquisition of high quality data sets relevant for hydrothermal subsurface characterization activities..
(c)General geothermal systems research and developmentSection 614 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17193) is amended to read as follows:  614.General geothermal systems research and development (a)Subsurface components and systemsThe Secretary shall support a program of research, development, demonstration, and commercial application of components and systems capable of withstanding geothermal environments and necessary to develop, produce, and monitor geothermal reservoirs and produce geothermal energy.
(b)Environmental impactsThe Secretary shall— (1)support a program of research, development, demonstration, and commercial application of technologies and practices designed to mitigate or preclude potential adverse environmental impacts of geothermal energy development, production or use; 
(2)support a research program to identify potential environmental impacts, including induced seismicity, and environmental benefits of geothermal energy development, production, and use, and ensure that the program described in paragraph (1) addresses such impacts, including water use and effects on groundwater and local hydrology; (3)support a program of research to compare the potential environmental impacts and environmental benefits identified as part of the development, production, and use of geothermal energy with the potential emission reductions of greenhouse gases gained by geothermal energy development, production, and use; and
(4)in carrying out this section, the Secretary shall, to the maximum extent practicable, consult with relevant federal agencies, including the Environmental Protection Agency. (c)Reservoir thermal energy storageThe Secretary shall support a program of research, development, and demonstration of reservoir thermal energy storage, emphasizing cost-effective improvements through deep direct use engineering, design, and systems research.
(d)Oil and gas technology transfer initiative
(1)In generalThe Secretary shall support an initiative among the Office of Fossil Energy, the Office of Energy Efficiency and Renewable Energy, and the private sector to research, develop, and demonstrate relevant advanced technologies and operation techniques used in the oil and gas sector for use in geothermal energy development. (2)PrioritiesIn carrying out paragraph (1), the Secretary shall prioritize technologies with the greatest potential to significantly increase the use and lower the cost of geothermal energy in the United States, including the cost and speed of geothermal drilling surface technologies, large- and small-scale drilling, and well construction.
(e)Coproduction of geothermal energy and minerals production research and development initiative
(1)In generalThe Secretary shall carry out a research and development initiative under which the Secretary shall provide financial assistance to demonstrate the coproduction of critical minerals from geothermal resources. (2)RequirementsAn award made under paragraph (1) shall—
(A)improve the cost effectiveness of removing minerals from geothermal brines as part of the coproduction process; (B)increase recovery rates of the targeted mineral commodity;
(C)decrease water use and other environmental impacts, as determined by the Secretary; and (D)demonstrate a path to commercial viability.
(f)Flexible operationsThe Secretary shall support a research initiative on flexible operation of geothermal power plants. (g)Integrated energy systemsThe Secretary shall identify opportunities for joint research, development, and demonstration programs between geothermal systems and other energy generation or storage systems.
(h)Drilling data repository
(1)In generalThe Secretary shall, in consultation with the Secretary of the Interior, establish and operate a voluntary, industry-wide repository of geothermal drilling information to lower the cost of future geothermal drilling. (2)Repository (A)In generalIn carrying out paragraph (1), the Secretary shall collaborate with countries utilizing a significant amount of geothermal energy, as determined by the Secretary.
(B)Data systemThe repository established under paragraph (1) shall be integrated with the National Geothermal Data System.. (d)Enhanced geothermal systems research and developmentSection 615 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17194) is amended to read as follows:

615.Enhanced geothermal systems research and development
(a)In generalThe Secretary shall support a program of research, development, demonstration, and commercial application for enhanced geothermal systems, including the programs described in subsection (b). (b)Enhanced geothermal systems technologiesIn collaboration with industry partners, institutions of higher education, and the national laboratories, the Secretary shall support a program of research, development, demonstration, and commercial application of the technologies to achieve higher efficiency and lower cost enhanced geothermal systems, including—
(1)reservoir stimulation; (2)drilled, non-stimulated (e.g. closed-loop) reservoir technologies;
(3)reservoir characterization, monitoring, and modeling and understanding of the surface area and volume of fractures; (4)stress and fracture mapping including real time monitoring and modeling;
(5)tracer development; (6)three and four-dimensional seismic imaging and tomography;
(7)well placement and orientation; (8)long-term reservoir management;
(9)drilling technologies, methods, and tools; (10)improved exploration tools;
(11)zonal isolation; and (12)understanding induced seismicity risks from reservoir engineering and stimulation.
(c)Frontier observatory for research in geothermal energy
(1)In generalThe Secretary shall support the establishment and construction of up to 3 field research sites, which shall each be known as a Frontier Observatory for Research in Geothermal Energy or FORGE site to develop, test, and enhance techniques and tools for enhanced geothermal energy. (2)DutiesThe Secretary shall—
(A)provide financial assistance in support of research and development projects focused on advanced monitoring technologies, new technologies and approaches for implementing multi-zone stimulations, nonstimulation techniques, and dynamic reservoir modeling that incorporates all available high-fidelity characterization data; and (B)seek opportunities to coordinate efforts and share information with domestic and international partners engaged in research and development of geothermal systems and related technology, including coordination between FORGE sites.
(3)Site selectionOf the FORGE sites referred to in paragraph (1), the Secretary shall— (A)consider applications through a competitive, merit-reviewed process, from National Laboratories, multi-institutional collaborations, institutes of higher education and other appropriate entities best suited to provide national leadership on geothermal related issues and perform the duties enumerated under this subsection;
(B)prioritize existing field sites and facilities with capabilities relevant to the duties enumerated under this subsection; (C)determine the mission need for and potential location of subsequent FORGE sites following the completion of construction and one year of operation of two FORGE sites; and
(D)ensure geologic diversity among FORGE sites when developing subsequent sites, to the maximum extent practicable. (4)Existing forge sitesA FORGE site already in existence on the date of enactment of this Act may continue to receive support.
(5)Site operation
(A)Initial durationFORGE sites selected under paragraph (3) shall operate for an initial term of not more than 7 years after the date on which site operation begins. (B)Performance metricsThe Secretary shall establish performance metrics for each FORGE site supported under this paragraph, which may be used by the Secretary to determine whether a FORGE site should continue to receive funding.
(6)Additional terms
(A)In generalAt the end of an operational term described in subparagraph (B), a FORGE site may— (i)be transferred to other public or private entities for further enhanced geothermal testing; or
(ii)subject to appropriations and a merit review by the Secretary, operate for an additional term of not more than 7 years. (B)Operational term describedAn operational term referred to in subparagraph (A)—
(i)in the case of an existing FORGE site, is the existing operational term; and (ii)in the case of new FORGE sites selected under paragraph (3), is the initial term under paragraph (5)(A) or an additional term under subparagraph (A)(ii) of this paragraph.
(7)Funding
(A)In generalOut of funds authorized to be appropriated under section 623, there shall be made available to the Secretary to carry out the FORGE activities under this paragraph— (i) $45,000,000 for fiscal year 2021;
(ii) $55,000,000 for fiscal year 2022; (iii) $65,000,000 for fiscal year 2023;
(iv) $70,000,000 for fiscal year 2024; and (v) $70,000,000 for fiscal year 2025.
(B)ConsiderationsIn carrying out this subsection, the Secretary shall consider the balance between funds dedicated to construction and operations and research activities to reflect the state of site development. (d)Enhanced geothermal systems demonstrations (1)In generalBeginning on the date of enactment of this section, the Secretary, in collaboration with industry partners, institutions of higher education, and the national laboratories, shall support an initiative for demonstration of enhanced geothermal systems for power production or direct use.
(2)Projects
(A)In generalUnder the initiative described in paragraph (1), 4 demonstration projects shall be carried out in locations that are potentially commercially viable for enhanced geothermal systems development, while also considering environmental impacts to the maximum extent practicable, as determined by the Secretary. (B)RequirementsDemonstration projects under subparagraph (A) shall—
(i)collectively demonstrate— (I)different geologic settings, such as hot sedimentary aquifers, layered geologic systems, supercritical systems, and basement rock systems; and
(II)a variety of development techniques, including open hole and cased hole completions, differing well orientations, and stimulation and nonstimulation mechanisms; and (ii)to the extent practicable, use existing sites where subsurface characterization or geothermal energy integration analysis has been conducted.
(C)Eastern demonstrationNot fewer than 1 of the demonstration projects carried out under subparagraph (A) shall be located an area east of the Mississippi River that is suitable for enhanced geothermal demonstration for power, heat, or a combination of power and heat. (D)Milestone-based demonstration projectsThe Secretary may carry out demonstration projects under this subsection as a milestone-based demonstration project under section 9005 of the Energy Act of 2020.
(3)FundingOut of funds authorized to be appropriated under section 623, there shall be made available to the Secretary to carry out the demonstration activities under this subsection $21,000,000 for each of fiscal years 2021 through 2025.. (e)Geothermal heat pumps and direct use (1)In generalTitle VI of the Energy Independence and Security Act of 2007 is amended by inserting after section 616 (42 U.S.C. 17195) the following:

616A.Geothermal heat pumps and direct use research and development
(a)PurposesThe purposes of this section are— (1)to improve the understanding of related earth sciences, components, processes, and systems used for geothermal heat pumps and the direct use of geothermal energy; and
(2)to increase the energy efficiency, lower the cost, increase the use, and improve and demonstrate the effectiveness of geothermal heat pumps and the direct use of geothermal energy. (b)DefinitionsIn this section:
(1)Direct use of geothermal energyThe term direct use of geothermal energy means geothermal systems that use water directly or through a heat exchanger to provide— (A)heating and cooling to buildings, commercial districts, residential communities, and large municipal, or industrial projects; or
(B)heat required for industrial processes, agriculture, aquaculture, and other facilities. (2)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).
(3)Geothermal heat pumpThe term geothermal heat pump means a system that provides heating and cooling by exchanging heat from shallow geology, groundwater, or surface water using— (A)a closed loop system, which transfers heat by way of buried or immersed pipes that contain a mix of water and working fluid; or
(B)an open loop system, which circulates ground or surface water directly into the building and returns the water to the same aquifer or surface water source. (c)Program (1)In generalThe Secretary shall support within the Geothermal Technologies Office a program of research, development, and demonstration for geothermal heat pumps and the direct use of geothermal energy.
(2)AreasThe program under paragraph (1) may include research, development, demonstration, and commercial application of— (A)geothermal ground loop efficiency improvements, cost reductions, and improved installation and operations methods;
(B)the use of geothermal energy for building-scale energy storage; (C)the use of geothermal energy as a grid management resource or seasonal energy storage;
(D)geothermal heat pump efficiency improvements; (E)the use of alternative fluids as a heat exchange medium, such as hot water found in mines and mine shafts, graywater, or other fluids that may improve the economics of geothermal heat pumps;
(F)heating of districts, neighborhoods, communities, large commercial or public buildings, and industrial and manufacturing facilities; (G)the use of low temperature groundwater for direct use; and
(H)system integration of direct use with geothermal electricity production. (3)Environmental impactsIn carrying out the program, the Secretary shall identify and mitigate potential environmental impacts in accordance with section 614(b).
(d)Financial assistance
(1)In generalThe Secretary shall carry out the program established in subsection (c) by making financial assistance available to State, local, and Tribal governments, institutions of higher education, nonprofit entities, National Laboratories, utilities, and for-profit companies. (2)PriorityIn providing financial assistance under this subsection, the Secretary may give priority to proposals that apply to large buildings, commercial districts, and residential communities that are located in economically distressed areas and areas that the Secretary determines to have high economic potential for geothermal district heating based on the report, Geovision: Harnessing the Heat Beneath our Feet published by the Department in 2019, or a successor report..
(2)Conforming amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by inserting after the item relating to section 616 the following:   Sec. 616A. Geothermal heat pumps and direct use research and development.. (f)Organization and administration of programs (1)In generalSection 617 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17196) is amended—
(A)by striking the section heading and inserting Organization and administration of programs; (B)in subsection (b), by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
(C)by adding at the end the following:  (c)Education and outreachIn carrying out the activities described in this subtitle, the Secretary shall support education and outreach activities to disseminate information on geothermal energy technologies and the geothermal energy workforce, including activities at the Frontier Observatory for Research in Geothermal Energy site or sites.
(d)Technical assistanceIn carrying out this subtitle, the Secretary shall also conduct technical assistance and analysis activities with eligible entities for the purpose of supporting the commercial application of advances in geothermal energy systems development and operations, which may include activities that support expanding access to advanced geothermal energy technologies for rural, Tribal, and low-income communities. (e)ReportEvery 5 years after the date of enactment of this subsection, the Secretary shall report to the Committee on Science and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on advanced concepts and technologies to maximize the geothermal resource potential of the United States.
(f)Progress reportsNot later than 1 year after the date of enactment of this subsection, and every 2 years thereafter, the Secretary shall submit to the Committee on Science and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of projects undertaken under this part and other such information the Secretary considers appropriate.. (2)Conforming amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by amending the item related to section 617 to read as follows:


Sec. 617. Organization and administration of programs..
(g)Advanced geothermal computing and data science research and development
(1)In generalSection 618 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17197) is amended to read as follows:  618.Advanced geothermal computing and data science research and development (a)In generalThe Secretary shall carry out a program of research and development of advanced computing and data science tools for geothermal energy.
(b)ProgramsThe program authorized in subsection (a) shall include the following: (1)Advanced computing for geothermal systems technologiesResearch, development, and demonstration of technologies to develop advanced data, machine learning, artificial intelligence, and related computing tools to assist in locating geothermal resources, to increase the reliability of site characterization, to increase the rate and efficiency of drilling, to improve induced seismicity mitigation, and to support enhanced geothermal systems technologies.
(2)Geothermal systems reservoir modelingResearch, development, and demonstration of models of geothermal reservoir performance and enhanced geothermal systems reservoir stimulation technologies and techniques, with an emphasis on accurately modeling fluid and heat flow, permeability evolution, geomechanics, geochemistry, seismicity, and operational performance over time, including collaboration with industry and field validation. (c)CoordinationIn carrying out these programs, the Secretary shall ensure coordination and consultation with the Department of Energy’s Office of Science. The Secretary shall ensure, to the maximum extent practicable, coordination of these activities with the Department of Energy National Laboratories, institutes of higher education, and the private sector..
(2)Conforming amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by amending the item related to section 618 to read as follows:   Sec. 618. Advanced geothermal computing and data science research and development.. (h)Geothermal workforce development (1)In generalSection 619 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17198) is amended to read as follows:

619.Geothermal workforce developmentThe Secretary shall support the development of a geothermal energy workforce through a program that— (1)facilitates collaboration between university students and researchers at the National Laboratories; and
(2)prioritizes science in areas relevant to the mission of the Department through the application of geothermal energy tools and technologies.. (2)Conforming amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by amending the item related to section 619 to read as follows:


Sec. 619. Geothermal workforce development..
(i)Repeals
(1)EISA repealSubtitle B of title VI of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191 et seq.) is amended by striking sections 620 and 621. (2)Conforming amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by striking the item related to section 620 and 621.
(3)Additional repealThe Geothermal Energy Research, Development, and Demonstration Act of 1974 (30 U.S.C. 1101 et seq.) is repealed. (j)Authorization of appropriationsSection 623 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17202) is amended to read as follows:

623.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the programs under this subtitle $170,000,000 for each of fiscal years 2021 through 2025.. (k)International geothermal energy developmentSection 624 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17203) is amended—
(1)by amending subsection (a) to read as follows:  (a)In generalThe Secretary of Energy, in coordination with other appropriate Federal and multilateral agencies (including the United States Agency for International Development) shall support collaborative efforts with international partners to promote the research, development, and demonstration of geothermal technologies used to develop hydrothermal and enhanced geothermal system resources.; and
(2)by striking subsection (c). (l)Reauthorization of high cost region geothermal energy grant programSection 625 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17204) is amended—
(1)in subsection (a)(2), by inserting or heat after electrical power; and (2)by amending subsection (e) to read as follows:

(e)Authorization of appropriationsOut of funds authorized under section 623, there is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2025.. (m)Update to geothermal resource assessmentSection 2501 of the Energy Policy Act of 1992 (30 U.S.C. 1028) is amended—
(1)by redesignating subsections (a) and (b) as subsections (b) and (d), respectively; (2)by inserting before subsection (b) (as so redesignated) the following:

(a)Definition of enhanced geothermal systemsIn this section, the term enhanced geothermal systems has the meaning given the term in section 612 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191).; (3)by inserting after subsection (b) (as so redesignated) the following:

(c)Update to geothermal resource assessmentThe Secretary of the Interior, acting through the United States Geological Survey, and in consultation with the Secretary of Energy, shall update the 2008 United States geothermal resource assessment carried out by the United States Geological Survey, including— (1)with respect to areas previously identified by the Department of Energy or the United States Geological Survey as having significant potential for hydrothermal energy or enhanced geothermal systems energy, by focusing on—
(A)improving the resolution of resource potential at systematic temperatures and depths, including temperatures and depths appropriate for power generation and direct use applications; (B)quantifying the total potential to coproduce geothermal energy and minerals;
(C)incorporating data relevant to underground thermal energy storage and exchange, such as aquifer and soil properties; and (D)producing high resolution maps, including—
(i)maps that indicate key subsurface parameters for electric and direct use resources; and (ii)risk maps for induced seismicity based on geologic, geographic, and operational parameters; and
(2)to the maximum extent practicable, by coordinating with relevant State officials and institutions of higher education to expand geothermal assessments, including enhanced geothermal systems assessments, to include assessments for the Commonwealth of Puerto Rico and the States of Alaska and Hawaii.; and (4)in subsection (d) (as so redesignated), by striking necesary and inserting necessary.
(n)Modifying the definition of renewable energy to include thermal energy
(o)Modifying the definition of renewable energy to include thermal energySection 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended— (1)in subsection (b)(2), by striking generated and inserting produced; and
(2)in subsection (c)— (A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately;
(B)in the matter preceding subparagraph (A) (as so redesignated), by striking For purposes and inserting the following:  (1)In generalFor purposes; and
(C)by adding at the end the following:  (2)Separate calculation (A)In generalFor purposes of determining compliance with the requirement of this section, any energy consumption that is avoided through the use of geothermal energy shall be considered to be renewable energy produced.
(B)Efficiency accountingEnergy consumption that is avoided through the use of geothermal energy that is considered to be renewable energy under this section shall not be considered energy efficiency for the purpose of compliance with Federal energy efficiency goals, targets, and incentives.. 3003.Wind energy research and development (a)DefinitionsIn this section:
(1)Critical materialThe term critical material has the meaning given the term in section 7002 of this Act. (2)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).
(3)Eligible entityThe term eligible entity means— (A)an institution of higher education, including a minority-serving institution;
(B)a National Laboratory; (C)a Federal research agency;
(D)a State research agency; (E)a research agency associated with a territory or freely associated state;
(F)a Tribal energy development organization; (G)an Indian Tribe;
(H)a Tribal organization; (I)a Native Hawaiian community-based organization;
(J)a nonprofit research organization; (K)an industrial entity;
(L)any other entity, as determined by the Secretary; and (M)a consortium of 2 or more entities described in subparagraphs (A) through (L).
(4)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (5)Institution of higher educationThe term institution of higher education means—
(A)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or (B)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))).
(6)Minority serving institutionThe term minority-serving institution has the meaning given the term eligible institution in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). (7)National LaboratoryThe term National Laboratory has the meaning given such term in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)).
(8)Native Hawaiian community-based organizationThe term Native Hawaiian community-based organization has the meaning given the term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517). (9)ProgramThe term program means the program established under subsection (b)(1).
(10)SecretaryThe term Secretary means the Secretary of Energy. (11)Territory or freely associated stateThe term territory or freely associated state has the meaning given the term insular area in section 1404 of the Food and Agriculture Act of 1977 (7 U.S.C. 3103).
(12)Tribal energy development organizationThe term Tribal energy development organization has the meaning given the term tribal energy development organization in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501). (13)Tribal organizationThe term Tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(b)Wind energy technology program
(1)Establishment
(A)In generalThe Secretary shall establish a program to conduct research, development, demonstration, and commercialization of wind energy technologies in accordance with this subsection. (B)PurposesThe purposes of the program are the following:
(i)To improve the energy efficiency, cost effectiveness, reliability, resilience, security, siting, integration, manufacturability, installation, decommissioning, and recyclability of wind energy technologies. (ii)To optimize the performance and operation of wind energy components, turbines, and systems, including through the development of new materials, hardware, and software.
(iii)To optimize the design and adaptability of wind energy technologies to the broadest practical range of geographic, atmospheric, offshore, and other site conditions, including— (I)at varying hub heights; and
(II)through the use of computer modeling. (iv)To support the integration of wind energy technologies with the electric grid and other energy technologies and systems.
(v)To reduce the cost, risk, and other potential negative impacts across the lifespan of wind energy technologies, including— (I)manufacturing, siting, permitting, installation, operations, maintenance, decommissioning, and recycling; and
(II)through the development of solutions to transportation barriers to wind components. (vi)To reduce and mitigate potential negative impacts of wind energy technologies on human communities, the environment, or commerce.
(vii)To address barriers to the commercialization and export of wind energy technologies. (viii)To support the domestic wind industry, workforce, and supply chain.
(C)TargetsNot later than 180 days after the date of enactment of this Act, the Secretary shall establish targets for the program relating to near-term (up to 2 years), mid-term (up to 7 years), and long-term (up to 15 years) challenges to the advancement of wind energy technologies, including onshore, offshore, distributed, and off-grid technologies. (2)Activities (A)Types of activitiesIn carrying out the program, the Secretary shall carry out research, development, demonstration, and commercialization activities, including—
(i)awarding grants and awards, on a competitive, merit-reviewed basis; (ii)performing precompetitive research and development;
(iii)establishing or maintaining demonstration facilities and projects, including through stewardship of existing facilities such as the National Wind Test Center; (iv)providing technical assistance;
(v)entering into contracts and cooperative agreements; (vi)providing small business vouchers;
(vii)establishing prize competitions; (viii)conducting education and outreach activities;
(ix)conducting professional development activities; and (x)conducting analyses, studies, and reports.
(B)Subject areasThe Secretary shall carry out research, development, demonstration, and commercialization activities in the following subject areas: (i)Wind power plant siting, performance, operations, and security.
(ii)New materials and designs relating to all hardware, software, and components of wind energy technologies, including technologies and strategies that reduce the use of energy, water, critical materials, and other commodities that are determined to be vulnerable to disruption. (iii)Advanced wind energy manufacturing and installation technologies and practices, including materials, processes, such as onsite or near site manufacturing, and design.
(iv)Offshore wind-specific projects and plants, including— (I)fixed and floating substructure systems, materials, and components;
(II)the operation of offshore facilities, such as— (aa)an offshore research facility to conduct research for oceanic, biological, geological, and atmospheric resource characterization relevant to offshore wind energy development in coordination with the ocean and atmospheric science communities; and
(bb)an offshore support structure testing facility to conduct development, demonstration, and commercialization of large-scale and full-scale offshore wind energy support structure components and systems; (III)the monitoring and analysis of site and environmental considerations unique to offshore sites, including freshwater environments.
(v)Integration of wind energy technologies with— (I)the electric grid, including transmission, distribution, microgrids, and distributed energy systems; and
(II)other energy technologies, including— (aa)other generation sources;
(bb)demand response technologies; and (cc)energy storage technologies.
(vi)Methods to improve the lifetime, maintenance, decommissioning, recycling, reuse, and sustainability of wind energy components and systems, including technologies and strategies to reduce the use of energy, water, critical materials, and other valuable or harmful inputs. (vii)Wind power forecasting and atmospheric measurement systems, including for turbines and plant systems of varying height.
(viii)Integrated wind energy systems, grid-connected and off-grid, that incorporate diverse— (I)generation sources;
(II)loads; and (III)storage technologies.
(ix)Reducing market barriers, including non-hardware and information-based barriers, to the adoption of wind energy technologies, such as impacts on, or challenges relating to— (I)distributed wind technologies, including the development of best practices, models, and voluntary streamlined processes for local siting and permitting of distributed wind energy systems to reduce costs;
(II)airspace; (III)military operations;
(IV)radar; (V)local communities, with special consideration given to economically distressed areas, previously disturbed lands such as landfills and former mines, and other areas disproportionately impacted by environmental pollution;
(VI)wildlife and wildlife habitats; and (VII)any other appropriate matter, as determined by the Secretary.
(x)Technologies or strategies to avoid, minimize, and offset the potential impacts of wind energy facilities on bird species, bat species, marine wildlife, and other sensitive species and habitats. (xi)Advanced physics-based and data analysis computational tools, in coordination with the high-performance computing programs of the Department, to more efficiently design, site, permit, manufacture, install, operate, decommission, and recycle wind energy systems.
(xii)Technologies for distributed wind, including micro, small, and medium turbines and the components of those turbines and their microgrid applications. (xiii)Transformational technologies for harnessing wind energy.
(xiv)Other research areas that advance the purposes of the program, as determined by the Secretary. (C)PrioritizationIn carrying out activities under the program, the Secretary shall, to the maximum extent practicable, give special consideration to—
(i)projects that— (I)are located in a geographically diverse range of eligible entities;
(II)support the development or demonstration of projects— (aa)in economically distressed areas and areas disproportionately impacted by pollution; and
(bb)that provide the greatest potential to reduce energy costs, as well as promote accessibility and community implementation of demonstrated technologies; (III)can be replicated in a variety of regions and climates; 
(IV)include business commercialization plans that have the potential for— (aa)domestic manufacturing and production of wind energy technologies; or
(bb)exports of wind energy technologies; and (V)are carried out in collaboration with Tribal energy development organizations, Indian Tribes, Tribal organizations, Native Hawaiian community-based organizations, minority-serving institutions, or territories or freely associated States; and
(ii)with regards to professional development, activities that expand the number of individuals from underrepresented groups pursuing and attaining skills relevant to wind energy. (D)CoordinationTo the maximum extent practicable, the Secretary shall coordinate activities under the program with other relevant programs and capabilities of the Department and other Federal research programs.
(E)Use of fundsTo the extent that funding is not otherwise available through other Federal programs or power purchase agreements, funding awarded for demonstration projects may be used for additional nontechnology costs, as determined to be appropriate by the Secretary, such as engineering or feasibility studies. (F)SolicitationNot less than once every two years, the Secretary shall conduct a national solicitation for applications for demonstration projects under this section.
(G)Report
(i)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the potential for, and technical viability of, airborne wind energy systems to provide a significant source of energy in the United States. (ii)ContentsThe report under paragraph (1) shall include a summary of research, development, demonstration, and commercialization needs, including an estimate of Federal funding requirements, to further examine and validate the technical and economic viability of airborne wind energy concepts over the 10-year period beginning on the date of the enactment of this Act.
(3)Wind technician training grant programThe Secretary may award grants, on a competitive basis, to eligible entities to purchase large pieces of wind component equipment, such as nacelles, towers, and blades, for use in training wind technician students in onshore or offshore wind applications. (4)Wind energy technology recycling research, development, and demonstration program (A)In generalIn addition to the program activities described in paragraph (2), in carrying out the program, the Secretary shall award financial assistance to eligible entities for research, development, and demonstration, and commercialization projects to create innovative and practical approaches to increase the reuse and recycling of wind energy technologies, including—
(i)by increasing the efficiency and cost effectiveness of the recovery of raw materials from wind energy technology components and systems, including enabling technologies such as inverters; (ii)by minimizing potential environmental impacts from the recovery and disposal processes;
(iii)by advancing technologies and processes for the disassembly and recycling of wind energy devices; (iv)by developing alternative materials, designs, manufacturing processes, and other aspects of wind energy technologies and the disassembly and resource recovery process that enable efficient, cost effective, and environmentally responsible disassembly of, and resource recovery from, wind energy technologies; and
(v)strategies to increase consumer acceptance of, and participation in, the recycling of wind energy technologies. (B)Dissemination of resultsThe Secretary shall make available to the public and the relevant committees of Congress the results of the projects carried out through financial assistance awarded under subparagraph (A), including—
(i)development of best practices or training materials for use in the wind energy technology manufacturing, design, installation, decommissioning, or recycling industries; (ii)dissemination at industry conferences;
(iii)coordination with information dissemination programs relating to recycling of electronic devices in general; (iv)demonstration projects; and
(v)educational materials. (C)PriorityIn carrying out the activities authorized under this subsection, the Secretary shall give special consideration to projects that recover critical materials.
(D)Sensitive informationIn carrying out the activities authorized under this subsection, the Secretary shall ensure proper security controls are in place to protect proprietary or sensitive information, as appropriate. (5)Wind energy technology materials physical property database (A)In generalNot later than September 1, 2022, the Secretary shall establish a comprehensive physical property database of materials for use in wind energy technologies, which shall identify the type, quantity, country of origin, source, significant uses, projected availability, and physical properties of materials used in wind energy technologies.
(B)CoordinationIn establishing the database described in subparagraph (A), the Secretary shall coordinate and, to the extent practicable, avoid duplication with— (i)other Department activities, including those carried out by the Office of Science;
(ii)the Director of the National Institute of Standards and Technology; (iii)the Administrator of the Environmental Protection Agency;
(iv)the Secretary of the Interior; and (v)relevant industry stakeholders, as determined by the Secretary.
(6)Wind energy program strategic vision
(A)In generalNot later than September 1, 2022, and every 6 years thereafter, the Secretary shall submit to Congress a report on the strategic vision, progress, goals, and targets of the program, including assessments of wind energy markets and manufacturing. (B)PreparationThe Secretary shall coordinate the preparation of the report under subparagraph (A) with—
(i)existing peer review processes; (ii)studies conducted by the National Laboratories; and
(iii)the multiyear program planning required under section 994 of the Energy Policy Act of 2005 (42 U.S.C. 16358). (7)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $125,000,000 for each of fiscal years 2021 through 2025.
3004.Solar energy research and development
(a)DefinitionsIn this section: (1)Critical materialThe term critical material has the meaning given the term in section 7002 of this Act.
(2)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)). (3)Eligible entityThe term eligible entity means—
(A)an institution of higher education, including a minority-serving institution; (B)a National Laboratory;
(C)a Federal research agency; (D)a State research agency;
(E)a research agency associated with a territory or freely associated state; (F)a Tribal energy development organization;
(G)an Indian Tribe; (H)a Tribal organization;
(I)a Native Hawaiian community-based organization; (J)a nonprofit research organization;
(K)an industrial entity; (L)any other entity, as determined by the Secretary; and
(M)a consortium of 2 or more entities described in subparagraphs (A) through (L). (4)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (6)Minority-serving institutionThe term minority-serving institution has the meaning given the term eligible institution in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
(7)National LaboratoryThe term National Laboratory has the meaning given such term in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)). (8)Native Hawaiian community-based organizationThe term Native Hawaiian community-based organization has the meaning given the term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517).
(9)Photovoltaic deviceThe term photovoltaic device means— (A)a device that converts light directly into electricity through a solid-state, semiconductor process;
(B)the photovoltaic cells of a device described in subparagraph (A); and (C)the electronic and electrical components of a device described in subparagraph (A).
(10)ProgramThe term program means the program established under subsection (b)(1)(A). (11)SecretaryThe term Secretary means the Secretary of Energy.
(12)Solar energyThe term solar energy means— (A)thermal or electric energy derived from radiation from the Sun; or
(B)energy resulting from a chemical reaction caused by radiation recently originated in the Sun. (13)Territory or freely associated stateThe term territory or freely associated state has the meaning given the term insular area in section 1404 of the Food and Agriculture Act of 1977 (7 U.S.C. 3103).
(14)Tribal energy development organizationThe term Tribal energy development organization has the meaning given the term tribal energy development organization in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501). (15)Tribal organizationThe term Tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(b)Solar energy technology program
(1)Establishment
(A)In generalThe Secretary shall establish a program to conduct research, development, demonstration, and commercialization of solar energy technologies in accordance with this subsection. (B)PurposesThe purposes of the program are the following:
(i)To improve the energy efficiency, cost effectiveness, reliability, resilience, security, siting, integration, manufacturability, installation, decommissioning, and recyclability of solar energy technologies. (ii)To optimize the performance and operation of solar energy components, cells, and systems, and enabling technologies, including through the development of new materials, hardware, and software.
(iii)To optimize the design and adaptability of solar energy systems to the broadest practical range of geographic and atmospheric conditions. (iv)To support the integration of solar energy technologies with the electric grid and complementary energy technologies.
(v)To create and improve the conversion of solar energy to other useful forms of energy or other products. (vi)To reduce the cost, risk, and other potential negative impacts across the lifespan of solar energy technologies, including manufacturing, siting, permitting, installation, operations, maintenance, decommissioning, and recycling.
(vii)To reduce and mitigate potential life cycle negative impacts of solar energy technologies on human communities, wildlife, and wildlife habitats. (viii)To address barriers to the commercialization and export of solar energy technologies.
(ix)To support the domestic solar industry, workforce, and supply chain. (C)TargetsNot later than 180 days after the date of enactment of this Act, the Secretary shall establish targets for the program to address near-term (up to 2 years), mid-term (up to 7 years), and long-term (up to 15 years) challenges to the advancement of all types of solar energy systems.
(2)Activities
(A)Types of activitiesIn carrying out the program, the Secretary shall carry out research, development, demonstration, and commercialization activities, including— (i)awarding grants and awards, on a competitive, merit-reviewed basis;
(ii)performing precompetitive research and development; (iii)establishing or maintaining demonstration facilities and projects, including through stewardship of existing facilities;
(iv)providing technical assistance; (v)entering into contracts and cooperative agreements;
(vi)providing small business vouchers; (vii)establishing prize competitions;
(viii)conducting education and outreach activities; (ix)conducting workforce development activities; and
(x)conducting analyses, studies, and reports. (B)Subject areasThe Secretary shall carry out research, development, demonstration, and commercialization activities in the following subject areas:
(i)Advanced solar energy technologies of varying scale and power production, including— (I)new materials, components, designs, and systems, including perovskites, cadmium telluride, and organic materials;
(II)advanced photovoltaic and thin-film devices; (III)concentrated solar power;
(IV)solar heating and cooling; and (V)enabling technologies for solar energy systems, including hardware and software.
(ii)Solar energy technology siting, performance, installation, operations, resilience, and security. (iii)Integration of solar energy technologies with—
(I)the electric grid, including transmission, distribution, microgrids, and distributed energy systems; (II)other energy technologies, including—
(aa)other generation sources; (bb)demand response technologies; and
(cc)energy storage technologies; and (III)other applications, such as in the agriculture, transportation, buildings, industrial, and fuels sectors.
(iv)Advanced solar energy manufacturing technologies and practices, including materials, processes, and design. (v)Methods to improve the lifetime, maintenance, decommissioning, recycling, reuse, and sustainability of solar energy components and systems, including technologies and strategies that reduce the use of energy, water, critical materials, and other commodities that are determined to be vulnerable to disruption.
(vi)Solar energy forecasting, modeling, and atmospheric measurement systems, including for small-scale, large-scale, and aggregated systems. (vii)Integrated solar energy systems that incorporate diverse—
(I)generation sources; (II)loads; and
(III)storage technologies. (viii)Reducing market barriers, including nonhardware and information-based barriers, to the adoption of solar energy technologies, including impacts on, or challenges relating to—
(I)distributed and community solar technologies, including the development of best practices, models, and voluntary streamlined processes for local siting and permitting of distributed solar energy systems to reduce costs; (II)local communities, with special consideration given to economically distressed areas, previously disturbed lands such as landfills and former mines, and other areas disproportionately impacted by environmental pollution;
(III)wildlife and wildlife habitats; and (IV)any other appropriate matter, as determined by the Secretary.
(ix)Transformational technologies for harnessing solar energy. (x)Other research areas that advance the purposes of the program, as determined by the Secretary.
(C)PrioritizationIn carrying out activities under the program, the Secretary shall, to the maximum extent practicable, give priority to projects that— (i)are located in a geographically diverse range of eligible entities;
(ii)support the development or demonstration of projects— (I)in economically distressed areas and areas disproportionately impacted by pollution; or
(II)that provide the greatest potential to reduce energy costs, as well as promote accessibility and community implementation of demonstrated technologies; (iii)can be replicated in a variety of regions and climates; 
(iv)include business commercialization plans that have the potential for— (I)domestic manufacturing and production of solar energy technologies; or
(II)exports of solar energy technologies; (v)are carried out in collaboration with Tribal energy development organizations, Indian Tribes, Tribal organizations, Native Hawaiian community-based organizations, minority-serving institutions, or territories or freely associated States; and
(vi)with regards to workforce development, activities that expand the number of individuals from underrepresented groups pursuing and attaining skills relevant to solar energy. (D)CoordinationTo the maximum extent practicable, the Secretary shall coordinate activities under the program with other relevant programs and capabilities of the Department and other Federal research programs.
(E)Use of fundsTo the extent that funding is not otherwise available through other Federal programs or power purchase agreements, funding awarded for demonstration projects may be used for additional nontechnology costs, as determined to be appropriate by the Secretary, such as engineering or feasibility studies. (F)SolicitationNot less than once every two years, the Secretary shall conduct a national solicitation for applications for demonstration projects under this section.
(3)Advanced solar energy manufacturing initiative
(A)GrantsIn addition to the program activities described in paragraph (2), in carrying out the program, the Secretary shall award financial assistance to eligible entities for research, development, demonstration, and commercialization projects to advance new solar energy manufacturing technologies and techniques. (B)PriorityIn awarding grants under subparagraph (A), to the extent practicable, the Secretary shall give priority to solar energy manufacturing projects that—
(i)increase efficiency and cost effectiveness in— (I)the manufacturing process; and
(II)the use of resources, such as energy, water, and critical materials; (ii)support domestic supply chains for materials and components;
(iii)identify and incorporate nonhazardous alternative materials for components and devices; (iv)operate in partnership with Tribal energy development organizations, Indian Tribes, Tribal organizations, Native Hawaiian community-based organizations, minority-serving institutions, or territories or freely associated states; or
(v)are located in economically distressed areas. (C)EvaluationNot later than 3 years after the date of enactment of this Act, and every 4 years thereafter, the Secretary shall conduct, and make available to the public and the relevant committees of Congress, an independent review of the progress of the grants awarded under subparagraph (A).
(4)Solar energy technology recycling research, development, and demonstration program
(A)In generalIn addition to the program activities described in paragraph (2), in carrying out the program, the Secretary shall award financial assistance to eligible entities for research, development, demonstration, and commercialization projects to create innovative and practical approaches to increase the reuse and recycling of solar energy technologies, including— (i)by increasing the efficiency and cost effectiveness of the recovery of raw materials from solar energy technology components and systems, including enabling technologies such as inverters;
(ii)by minimizing potential environmental impacts from the recovery and disposal processes; (iii)by advancing technologies and processes for the disassembly and recycling of solar energy devices;
(iv)by developing alternative materials, designs, manufacturing processes, and other aspects of solar energy technologies and the disassembly and resource recovery process that enable efficient, cost effective, and environmentally responsible disassembly of, and resource recovery from, solar energy technologies; and (v)strategies to increase consumer acceptance of, and participation in, the recycling of photovoltaic devices.
(B)Dissemination of resultsThe Secretary shall make available to the public and the relevant committees of Congress the results of the projects carried out through financial assistance awarded under subparagraph (A), including— (i)development of best practices or training materials for use in the photovoltaics manufacturing, design, installation, refurbishing, disposal, or recycling industries;
(ii)dissemination at industry conferences; (iii)coordination with information dissemination programs relating to recycling of electronic devices in general;
(iv)demonstration projects; and (v)educational materials.
(C)PriorityIn carrying out the activities authorized under this subsection, the Secretary shall give special consideration to projects that recover critical materials. (D)Sensitive informationIn carrying out the activities authorized under this subsection, the Secretary shall ensure proper security controls are in place to protect proprietary or sensitive information, as appropriate. 
(5)Solar energy technology materials physical property database
(A)In generalNot later than September 1, 2022, the Secretary shall establish a comprehensive physical property database of materials for use in solar energy technologies, which shall identify the type, quantity, country of origin, source, significant uses, projected availability, and physical properties of materials used in solar energy technologies. (B)CoordinationIn establishing the database described in subparagraph (A), the Secretary shall coordinate with—
(i)other Department activities, including those carried out by the Office of Science; (ii)the Director of the National Institute of Standards and Technology;
(iii)the Administrator of the Environmental Protection Agency; (iv)the Secretary of the Interior; and
(v)relevant industry stakeholders, as determined by the Secretary. (6)Solar energy technology program strategic vision (A)In generalNot later than September 1, 2022, and every 6 years thereafter, the Secretary shall submit to Congress a report on the strategic vision, progress, goals, and targets of the program, including assessments of solar energy markets and manufacturing.
(B)InclusionAs a part of the report described in subparagraph (A), the Secretary shall include a study that examines the viable market opportunities available for solar energy technology manufacturing in the United States, including— (i)a description of—
(I)the ability to competitively manufacture solar technology in the United States, including the manufacture of— (aa)new and advanced materials, such as cells made with new, high efficiency materials;
(bb)solar module equipment and enabling technologies, including smart inverters, sensors, and tracking equipment; and (cc)innovative solar module designs and applications, including those that can directly integrate with new and existing buildings and other infrastructure; and
(II)opportunities and barriers within the United States and international solar energy technology market; (ii)policy recommendations for enhancing solar energy technology manufacturing in the United States;
(iii)a 10-year target and plan to enhance the competitiveness of solar energy technology manufacturing in the United States; and (iv)any other research areas as determined by the Secretary.
(C)PreparationThe Secretary shall coordinate the preparation of the report under subparagraph (A) with— (i)existing peer review processes;
(ii)studies conducted by the National Laboratories; and (iii)the multiyear program planning required under section 994 of the Energy Policy Act of 2005 (42 U.S.C. 16358).
(7)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $300,000,000 for each of fiscal years 2021 through 2025. 3005.Hydroelectric production incentives and efficiency improvements (a)Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881) is amended—
(1)in subsection (b), by striking paragraph (1) and inserting the following:  (1)Qualified hydroelectric facilityThe term qualified hydroelectric facility means a turbine or other generating device owned or solely operated by a non-Federal entity—
(A)that generates hydroelectric energy for sale; and (B) (i)that is added to an existing dam or conduit; or
(ii)
(I)that has a generating capacity of not more than 20 megawatts; (II)for which the non-Federal entity has received a construction authorization from the Federal Energy Regulatory Commission, if applicable; and
(III)that is constructed in an area in which there is inadequate electric service, as determined by the Secretary, including by taking into consideration— (aa)access to the electric grid;
(bb)the frequency of electric outages; or (cc)the affordability of electricity.; 
(2)in subsection (c), by striking 10 and inserting 22; (3)in subsection (e)(2), by striking section 29(d)(2)(B) and inserting section 45K(d)(2)(B);
(4)in subsection (f), by striking 20 and inserting 32; and (5)in subsection (g), by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2021 through 2036.
(b)Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2021 through 2036. 3006.Conforming amendments (a)Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989 (1)National goals and multi-year fundingSection 4 of the Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989 (42 U.S.C. 12003) is amended—
(A)in the section heading, by striking wind, photovoltaics, and solar thermal and inserting alcohol from biomass and other technology; (B)in subsection (a)—
(i)in the matter preceding paragraph (1), by striking wind, photovoltaics, and solar thermal energy and inserting alcohol from biomass and other energy technology; (ii)by striking paragraphs (1) through (3);
(iii)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and (iv)in paragraph (2) (as so redesignated), by striking Ocean and inserting Marine; and
(C)in subsection (c)— (i)in the matter preceding paragraph (1)—
(I)by striking the Wind Energy Research Program, the Photovoltaic Energy Systems Program, the Solar Thermal Energy Systems Program,; and (II)by striking Ocean and inserting Marine;
(ii)in paragraph (1)— (I)by striking subparagraph (A); and
(II)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and (iii)in paragraph (2)—
(I)by striking subparagraph (A); and (II)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
(2)ReportsSection 9(c) of the Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989 (42 U.S.C. 12006(c)) is amended by striking ocean, and inserting marine,. (b)Energy policy act of 2005The Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.) is amended—
(1)Assessment of renewable energy resourcesSection 201(a) of the Energy Policy Act of 2005 (42 U.S.C. 15851(a)) is amended by striking ocean (including tidal, wave, current, and thermal) and inserting marine. (2)Federal purchase requirementSection 203(b)(2) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)(2)) is amended—
(A)by inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007), or before electric energy; and (B)by striking ocean (including tidal, wave, current, and thermal),.
(3)Renewable energySection 931 of the Energy Policy Act of 2005 (42 U.S.C. 16231) is amended— (A)in subsection (a)(2)—
(i)by striking subparagraphs (A) and (B); (ii)by redesignating subparagraphs (C) through (E) as subparagraphs (A) through (C), respectively; and
(iii)in subparagraph (C)(i) (as so redesignated), by striking ocean energy, including wave energy and inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007); (B)by striking subsection (d); and
(C)by redesignating subsections (e) through (g) as subsections (d) through (f), respectively. (c)Energy Policy Act of 1992Section 1212 of the Energy Policy Act of 1992 (42 U.S.C. 13317) is amended—
(1)in subsection (a)(4)(A)(i), by striking ocean (including tidal, wave, current, and thermal) and inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007); (2)in subsection (b), in the matter preceding paragraph (1), by striking ocean (including tidal, wave, current, and thermal) and inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007); and
(3)in subsection (e)(1), in the first sentence, by striking ocean (including tidal, wave, current, and thermal) and inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007). (d)Federal Nonnuclear Energy Research and Development Act of 1974Section 6(b)(3) of the Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5905(b)(3)) is amended—
(1)by striking subparagraph (L); and (2)by redesignating subparagraphs (M) through (S) as subparagraphs (L) through (R), respectively.
(e)Solar Energy Research, Development, and Demonstration Act of 1974
(1)RepealThe Solar Energy Research, Development, and Demonstration Act of 1974 (42 U.S.C. 5551 et seq.) is repealed. (2)Savings provisionThe repeal of the Solar Energy Research, Development, and Demonstration Act of 1974 (42 U.S.C. 5551 et seq.) under paragraph (1) shall not affect the authority of the Secretary of Energy to conduct research and development on solar energy.
(f)Solar Photovoltaic Energy Research, Development, and Demonstration Act of 1978The Solar Photovoltaic Energy Research, Development, and Demonstration Act of 1978 (42 U.S.C. 5581 et seq.) is repealed. (g)Energy Independence and Security Act of 2007 (1)RepealsSections 606 and 607 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17174, 17175) are repealed.
(2)Conforming amendmentThe table of contents in section 1(b) of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1495) is amended by striking the items relating to sections 606 and 607.  BNatural Resources Provisions 3101.DefinitionsIn this subtitle:
(1)Covered landThe term covered land means land that is— (A)Federal lands administered by the Secretary concerned; and
(B)not excluded from the development of geothermal, solar, or wind energy under— (i)a land use plan; or
(ii)other Federal law. (2)Federal landThe term Federal land means—
(A)public land as defined by section 103 of the Federal Land Policy Management Act of 1976 (43 U.S.C. 1702); or (B)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))).
(3)Land use planThe term land use plan means— (A)for public land, a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
(B)for National Forest System land, a land management plan approved, amended, or revised under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604). (4)Eligible projectThe term eligible project means a project carried out on covered land that uses wind, solar, or geothermal energy to generate energy.
(5)SecretaryThe term Secretary means the Secretary of the Interior. 3102.Program to improve eligible project permit coordination (a)EstablishmentThe Secretary shall establish a national Renewable Energy Coordination Office and State, district, or field offices, as appropriate, with responsibility to establish and implement a program to improve Federal permit coordination with respect to eligible projects on covered land and such other activities as the Secretary determines necessary. In carrying out the program, the Secretary may temporarily assign qualified staff to Renewable Energy Coordination Offices to expedite the permitting of eligible projects.
(b)Memorandum of understanding
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section with— (A)the Secretary of Agriculture;
(B)the Administrator of the Environmental Protection Agency; and (C)the Secretary of Defense.
(2)State and Tribal participationThe Secretary may request the Governor of any interested State or any Tribal leader of any interested Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) to be a signatory to the memorandum of understanding under paragraph (1). (c)Designation of qualified staff (1)In generalNot later than 30 days after the date on which the memorandum of understanding under subsection (b) is executed, all Federal signatories, as appropriate, shall identify for each of the Bureau of Land Management Renewable Energy Coordination Offices one or more employees who have expertise in the regulatory issues relating to the office in which the employee is employed, including, as applicable, particular expertise in—
(A)consultation regarding, and preparation of, biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536); (B)permits under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344);
(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.); (D)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
(E)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.); (F)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
(G)implementation of the requirements of section 306108 of title 54, United States Code (formerly known as section 106 of the National Historic Preservation Act); (H)planning under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a);
(I)developing geothermal resources under the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.); (J)the Act of June 8, 1940 (16 U.S.C. 668 et seq., popularly known as the Bald and Golden Eagle Protection Act); and
(K)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753 and 102101 of title 54, United States Code (previously known as the National Park Service Organic Act). (2)DutiesEach employee assigned under paragraph (1) shall—
(A)be responsible for addressing all issues relating to the jurisdiction of the home office or agency of the employee; and (B)participate as part of the team of personnel working on proposed energy projects, planning, monitoring, inspection, enforcement, and environmental analyses.
(d)Additional personnelThe Secretary may assign such additional personnel for the Bureau of Land Management Renewable Energy Coordination Offices as are necessary to ensure the effective implementation of any programs administered by the offices in accordance with the multiple use mandate of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.). (e)Transfer of fundsTo facilitate the coordination and processing of eligible project permits on Federal land under the Renewable Energy Coordination Offices, the Secretary may authorize the expenditure or transfer of any funds that are necessary to—
(1)the United States Fish and Wildlife Service; (2)the Bureau of Indian Affairs;
(3)the Forest Service; (4)the Corps of Engineers;
(5)the National Park Service; (6)the Environmental Protection Agency; or
(7)the Department of Defense. (f)Report to Congress (1)In generalNot later than February 1 of the first fiscal year beginning after the date of the enactment of this Act, and each February 1 thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources and the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the progress made under the program established under subsection (a) during the preceding year.
(2)InclusionsEach report under this subsection shall include— (A)projections for renewable energy production and capacity installations; and
(B)a description of any problems relating to leasing, permitting, siting, or production. 3103.Increasing economic certainty (a)ConsiderationsThe Secretary may consider acreage rental rates, capacity fees, and other recurring annual fees in total when evaluating existing rates paid for the use of Federal land by eligible projects.
(b)Reductions in base rental ratesThe Secretary may reduce acreage rental rates and capacity fees, or both, for existing and new wind and solar authorizations if the Secretary determines— (1)that the existing rates—
(A)exceed fair market value; (B)impose economic hardships;
(C)limit commercial interest in a competitive lease sale or right-of-way grant; or (D)are not competitively priced compared to other available land; or
(2)that a reduced rental rate or capacity fee is necessary to promote the greatest use of wind and solar energy resources. 3104.National goal for renewable energy production on Federal land (a)In generalNot later than September 1, 2022, the Secretary shall, in consultation with the Secretary of Agriculture and other heads of relevant Federal agencies, establish national goals for renewable energy production on Federal land.
(b)Minimum production goalThe Secretary shall seek to issue permits that, in total, authorize production of not less than 25 gigawatts of electricity from wind, solar, and geothermal energy projects by not later than 2025, through management of public lands and administration of Federal laws. 3105.Facilitation of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:

(4)Land subject to oil and gas leaseLand under an oil and gas lease issued pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved application for permit to drill and from which oil and gas production is occurring may be available for noncompetitive leasing under subsection (c) by the holder of the oil and gas lease— (A)on a determination that geothermal energy will be produced from a well producing or capable of producing oil and gas; and
(B)to provide for the coproduction of geothermal energy with oil and gas.. 3106.Savings clauseNotwithstanding any other provision of this subtitle, the Secretary of the Interior and the Secretary of Agriculture shall continue to manage public lands under the principles of multiple use and sustained yield in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.), respectively, including for due consideration of mineral and nonrenewable energy-related projects and other nonrenewable energy uses, for the purposes of land use planning, permit processing, and conducting environmental reviews.
CEnergy Storage
3201.Better energy storage technology
(a)DefinitionsIn this section: (1)Energy storage systemThe term energy storage system means any system, equipment, facility, or technology that—
(A)is capable of absorbing or converting energy, storing the energy for a period of time, and dispatching the energy; and (B) (i)uses mechanical, electrochemical, thermal, electrolysis, or other processes to convert and store electric energy that was generated at an earlier time for use at a later time;
(ii)uses mechanical, electrochemical, biochemical, or thermal processes to convert and store energy generated from mechanical processes that would otherwise be wasted, for delivery at a later time; or (iii)stores energy in an electric, thermal, or gaseous state for direct use for heating or cooling at a later time in a manner that avoids the need to use electricity or other fuel sources at that later time, such as a grid-enabled water heater.
(2)ProgramThe term program means the Energy Storage System Research, Development, and Deployment Program established under subsection (b)(1). (3)SecretaryThe term Secretary means the Secretary of Energy.
(b)Energy storage system research, development, and deployment program
(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program, to be known as the Energy Storage System Research, Development, and Deployment Program. (2)Initial program objectivesThe program shall focus on research, development, and deployment of—
(A)energy storage systems, components, and materials designed to further the development of technologies— (i)for large-scale commercial deployment;
(ii)for deployment at cost targets established by the Secretary; (iii)for hourly and subhourly durations required to provide reliability services to the grid;
(iv)for daily durations, which have the capacity to discharge energy for a minimum of 6 hours;  (v)for weekly or monthly durations, which have the capacity to discharge energy for 10 to 100 hours, at a minimum; and
(vi)for seasonal durations, which have the capability to address seasonal variations in supply and demand; (B)distributed energy storage technologies and applications, including building-grid integration;
(C)long-term cost, performance, and demonstration targets for different types of energy storage systems and for use in a variety of regions, including rural areas; (D)transportation energy storage technologies and applications, including vehicle-grid integration;
(E)cost-effective systems and methods for— (i)the sustainable and secure sourcing, reclamation, recycling, and disposal of energy storage systems, including critical minerals; and
(ii)the reuse and repurposing of energy storage system technologies; (F)advanced control methods for energy storage systems;
(G)pumped hydroelectric energy storage systems to advance— (i)adoption of innovative technologies, including—
(I)systems with adjustable-speed and other new pumping and generating equipment designs; (II)modular systems;
(III)closed-loop systems, including mines and quarries; and (IV)other innovative equipment and materials as determined by the Secretary; and
(ii)reductions of civil works costs and construction times for hydropower and pumped storage systems, including comprehensive data and systems analysis of hydropower and pumped storage construction technologies and processes in order to identify areas for whole-system efficiency gains; (H)models and tools to demonstrate the costs and benefits of energy storage to—
(i)power and water supply systems; (ii)electric generation portfolio optimization; and
(iii)expanded deployment of other renewable energy technologies, including in integrated energy storage systems; (I)energy storage use cases from individual and combination technology applications, including value from various-use cases and energy storage services; and
(J)advanced manufacturing technologies that have the potential to improve United States competitiveness in energy storage manufacturing or reduce United States dependence on critical materials. (3)Testing and validationIn coordination with 1 or more National Laboratories, the Secretary shall support the development, standardized testing, and validation of energy storage systems under the program, including test-bed and field trials, by developing testing and evaluation methodologies for—
(A)storage technologies, controls, and power electronics for energy storage systems under a variety of operating conditions; (B)standardized and grid performance testing for energy storage systems, materials, and technologies during each stage of development;
(C)reliability, safety, degradation, and durability testing under standard and evolving duty cycles; and (D)accelerated life testing protocols to predict estimated lifetime metrics with accuracy.
(4)Periodic evaluation of program objectivesNot less frequently than once every calendar year, the Secretary shall evaluate and, if necessary, update the program objectives to ensure that the program continues to advance energy storage systems toward widespread commercial deployment by lowering the costs and increasing the duration of energy storage resources. (5)Energy storage strategic plan (A)In generalThe Secretary shall develop a 10-year strategic plan for the program, and update the plan, in accordance with this paragraph.
(B)ContentsThe strategic plan developed under subparagraph (A) shall— (i)be coordinated with and integrated across other relevant offices in the Department;
(ii)to the extent practicable, include metrics that can be used to evaluate storage technologies; (iii)identify Department programs that—
(I)support the research and development activities described in paragraph (2) and the demonstration projects under subsection (c); and (II) (aa)do not support the activities or projects described in subclause (I); but
(bb)are important to the development of energy storage systems and the mission of the Department, as determined by the Secretary; (iv)include expected timelines for—
(I)the accomplishment of relevant objectives under current programs of the Department relating to energy storage systems; and (II)the commencement of any new initiatives within the Department relating to energy storage systems to accomplish those objectives; and
(v)incorporate relevant activities described in the Grid Modernization Initiative Multi-Year Program Plan. (C)Submission to congressNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Energy and Commerce and Science, Space, and Technology of the House of Representatives the strategic plan developed under subparagraph (A).
(D)Updates to planThe Secretary— (i)shall annually review the strategic plan developed under subparagraph (A); and
(ii)may periodically revise the strategic plan as appropriate. (6)Leveraging of resourcesThe program may be led by a specific office of the Department, but shall be cross-cutting in nature, so that in carrying out activities under the program, the Secretary (or a designee of the Secretary charged with leading the program) shall leverage existing Federal resources, including, at a minimum, the expertise and resources of—
(A)the Office of Electricity; (B)the Office of Energy Efficiency and Renewable Energy, including the Water Power Technologies Office; and
(C)the Office of Science, including— (i)the Basic Energy Sciences Program;
(ii)the Advanced Scientific Computing Research Program; (iii)the Biological and Environmental Research Program; and
(D)the Electricity Storage Research Initiative established under section 975 of the Energy Policy Act of 2005 (42 U.S.C. 16315). (7)Protecting privacy and securityIn carrying out this subsection, the Secretary shall identify, incorporate, and follow best practices for protecting the privacy of individuals and businesses and the respective sensitive data of the individuals and businesses, including by managing privacy risk and implementing the Fair Information Practice Principles of the Federal Trade Commission for the collection, use, disclosure, and retention of individual electric consumer information in accordance with the Office of Management and Budget Circular A–130 (or successor circulars).
(c)Energy storage demonstration projects; pilot grant program
(1)Demonstration projectsNot later than September 30, 2023, the Secretary shall, to the maximum extent practicable, enter into agreements to carry out 3 energy storage system demonstration projects, including at least 1 energy storage system demonstration project designed to further the development of technologies described in clause (v) or (vi) of subsection (b)(2)(A). (2)Energy storage pilot grant program (A)Definition of eligible entityIn this paragraph, the term eligible entity means—
(i)a State energy office (as defined in section 124(a) of the Energy Policy Act of 2005 (42 U.S.C. 15821(a))); (ii)an Indian Tribe (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103);
(iii)a Tribal organization (as defined in section 3765 of title 38, United States Code); (iv)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));
(v)an electric utility, including— (I)an electric cooperative;
(II)a political subdivision of a State, such as a municipally owned electric utility, or any agency, authority, corporation, or instrumentality of a State political subdivision; and (III)an investor-owned utility; and
(vi)a private energy storage company. (B)EstablishmentThe Secretary shall establish a competitive grant program under which the Secretary shall award grants to eligible entities to carry out demonstration projects for pilot energy storage systems.
(C)Selection requirementsIn selecting eligible entities to receive a grant under subparagraph (B), the Secretary shall, to the maximum extent practicable— (i)ensure regional diversity among eligible entities awarded grants, including ensuring participation of eligible entities that are rural States and States with high energy costs;
(ii)ensure that grants are awarded for demonstration projects that— (I)expand on the existing technology demonstration programs of the Department;
(II)are designed to achieve 1 or more of the objectives described in subparagraph (D); and (III)inject or withdraw energy from the bulk power system, electric distribution system, building energy system, or microgrid (grid-connected or islanded mode) where the project is located; 
(iii)give consideration to proposals from eligible entities for securing energy storage through competitive procurement or contract for service; and (iv)prioritize projects that leverage matching funds from non-Federal sources.
(D)ObjectivesEach demonstration project carried out by a grant awarded under subparagraph (B) shall have 1 or more of the following objectives: (i)To improve the security of critical infrastructure and emergency response systems.
(ii)To improve the reliability of transmission and distribution systems, particularly in rural areas, including high-energy cost rural areas. (iii)To optimize transmission or distribution system operation and power quality to defer or avoid costs of replacing or upgrading electric grid infrastructure, including transformers and substations.
(iv)To supply energy at peak periods of demand on the electric grid or during periods of significant variation of electric grid supply. (v)To reduce peak loads of homes and businesses.
(vi)To improve and advance power conversion systems. (vii)To provide ancillary services for grid stability and management.
(viii)To integrate renewable energy resource production. (ix)To increase the feasibility of microgrids (grid-connected or islanded mode).
(x)To enable the use of stored energy in forms other than electricity to support the natural gas system and other industrial processes. (xi)To integrate fast charging of electric vehicles.
(xii)To improve energy efficiency. (3)ReportsNot less frequently than once every 3 years for the duration of the programs under paragraphs (1) and (2), the Secretary shall submit to Congress and make publicly available a report describing the performance of those programs.
(4)No project ownership interestThe Federal Government shall not hold any equity or other ownership interest in any energy storage system that is part of a project under this subsection unless the holding is agreed to by each participant of the project. (d)Long-duration demonstration initiative and joint program (1)DefinitionsIn this subsection:
(A)InitiativeThe term Initiative means the demonstration initiative established under paragraph (2). (B)Joint programThe term Joint Program means the joint program established under paragraph (4).
(2)Establishment of initiativeNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a demonstration initiative composed of demonstration projects focused on the development of long-duration energy storage technologies. (3)Selection of projectsTo the maximum extent practicable, in selecting demonstration projects to participate in the Initiative, the Secretary shall—
(A)ensure a range of technology types; (B)ensure regional diversity among projects; and
(C)consider bulk power level, distribution power level, behind-the-meter, microgrid (gridconnected or islanded mode), and off-grid applications. (4)Joint program (A)EstablishmentAs part of the Initiative, the Secretary, in consultation with the Secretary of Defense, shall establish within the Department a joint program to carry out projects—
(i)to demonstrate promising long-duration energy storage technologies at different scales; and (ii)to help new, innovative long-duration energy storage technologies become commercially viable.
(B)Memorandum of understandingNot later than 200 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding with the Secretary of Defense to administer the Joint Program. (C)InfrastructureIn carrying out the Joint Program, the Secretary and the Secretary of Defense shall—
(i)use existing test-bed infrastructure at— (I)Department facilities; and
(II)Department of Defense installations; and (ii)develop new infrastructure for identified projects, if appropriate.
(D)Goals and metricsThe Secretary and the Secretary of Defense shall develop goals and metrics for technological progress under the Joint Program consistent with energy resilience and energy security policies. (E)Selection of projects (i)In generalTo the maximum extent practicable, in selecting projects to participate in the Joint Program, the Secretary and the Secretary of Defense shall—
(I)ensure that projects are carried out under conditions that represent a variety of environments with different physical conditions and market constraints; and (II)ensure an appropriate balance of—
(aa)larger, higher-cost projects; and (bb)smaller, lower-cost projects.
(ii)PriorityIn carrying out the Joint Program, the Secretary and the Secretary of Defense shall give priority to demonstration projects that— (I)make available to the public project information that will accelerate deployment of long-duration energy storage technologies; and
(II)will be carried out in the field. (e)Critical material recycling and reuse research, development, and demonstration programThe United States Energy Storage Competitiveness Act of 2007 (42 U.S.C. 17231) is amended by adding at the end the following:

(q)Critical material recycling and reuse research, development, and demonstration program
(1)DefinitionsIn this subsection: (A)Critical materialThe term critical material has the meaning given the term in 7002 of the Energy Act of 2020.
(B)Critical material recyclingThe term critical material recycling means the separation and recovery of critical materials embedded within an energy storage system through physical or chemical means for the purpose of reuse of those critical materials in other technologies. (2)EstablishmentNot later than 180 days after the date of enactment of this subsection, the Secretary shall establish a research, development, and demonstration program for critical material recycling and reuse of energy storage systems containing critical materials.
(3)Research, development, and demonstrationIn carrying out the program established under paragraph (1), the Secretary shall conduct— (A)research, development, and demonstration activities for—
(i)technologies, process improvements, and design optimizations that facilitate and promote critical material recycling of energy storage systems, including separation and sorting of component materials of such systems, and extraction, recovery, and reuse of critical materials from such systems; (ii)technologies and methods that mitigate emissions and environmental impacts that arise from critical material recycling, including disposal of toxic reagents and byproducts related to critical material recycling processes;
(iii)technologies to enable extraction, recovery, and reuse of energy storage systems from electric vehicles and critical material recycling from such vehicles; and (iv)technologies and methods to enable the safe transport, storage, and disposal of energy storage systems containing critical materials, including waste materials and components recovered during the critical material recycling process; and
(B)research on nontechnical barriers to improve the collection and critical material recycling of energy storage systems, including strategies to improve consumer education of, acceptance of, and participation in, the critical material recycling of energy storage systems. (4)Report to CongressNot later than 2 years after the date of enactment of this subsection, and every 3 years thereafter, the Secretary shall submit to the Committee on Science, Space, and Technology and the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report summarizing the activities, findings, and progress of the program..
(f)CoordinationTo the maximum extent practicable, the Secretary shall coordinate the activities under this section (including activities conducted pursuant to the amendments made by this section) among the offices and employees of the Department, other Federal agencies, and other relevant entities— (1)to ensure appropriate collaboration; 
(2)to avoid unnecessary duplication of those activities; and (3)to increase domestic manufacturing and production of energy storage systems, such as those within the Department and within the National Institute of Standards and Technology.
(g)Authorization of appropriationsThere are authorized to be appropriated— (1)to carry out subsection (b), $100,000,000 for each of fiscal years 2021 through 2025, to remain available until expended;
(2)to carry out subsection (c), $71,000,000 for each of fiscal years 2021 through 2025, to remain available until expended; and (3)to carry out subsection (d), $30,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.
3202.Energy storage technology and microgrid assistance program
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
(A)a rural electric cooperative;  (B)an agency, authority, or instrumentality of a State or political subdivision of a State that sells or otherwise uses electrical energy to provide electric services for customers; or
(C)a nonprofit organization working with at least 6 entities described in subparagraph (A) or (B). (2)Energy storage technologyThe term energy storage technology includes grid-enabled water heaters, building heating or cooling systems, electric vehicles, the production of hydrogen for transportation or industrial use, or other technologies that store energy.
(3)MicrogridThe term microgrid means a localized grid that operates autonomously regardless of whether the grid can operate in connection with another grid. (4)Renewable energy sourceThe term renewable energy source has the meaning given the term in section 609(a) of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c(a)).
(5)Rural electric cooperativeThe term rural electric cooperative means an electric cooperative (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)) that sells electric energy to persons in rural areas. (6)SecretaryThe term Secretary means the Secretary of Energy.
(b)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a program under which the Secretary shall— (1)provide grants to eligible entities under subsection (d);
(2)provide technical assistance to eligible entities under subsection (e); and (3)disseminate information to eligible entities on—
(A)the activities described in subsections (d)(1) and (e); and (B)potential and existing energy storage technology and microgrid projects.
(c)Cooperative agreementThe Secretary may enter into a cooperative agreement with an eligible entity to carry out subsection (b). (d)Grants (1)In generalThe Secretary may award grants to eligible entities for identifying, evaluating, designing, and demonstrating energy storage technology and microgrid projects that utilize energy from renewable energy sources.
(2)ApplicationTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (3)Use of grantAn eligible entity that receives a grant under paragraph (1)—
(A)shall use the grant— (i)to conduct feasibility studies to assess the potential for implementation or improvement of energy storage technology or microgrid projects;
(ii)to analyze and implement strategies to overcome barriers to energy storage technology or microgrid project implementation, including financial, contracting, siting, and permitting barriers; (iii)to conduct detailed engineering of energy storage technology or microgrid projects;
(iv)to perform a cost-benefit analysis with respect to an energy storage technology or microgrid project; (v)to plan for both the short- and long-term inclusion of energy storage technology or microgrid projects into the future development plans of the eligible entity; or
(vi)to purchase and install necessary equipment, materials, and supplies for demonstration of emerging technologies; and (B)may use the grant to obtain technical assistance from experts in carrying out the activities described in subparagraph (A).
(4)ConditionAs a condition of receiving a grant under paragraph (1), an eligible entity shall— (A)implement a public awareness campaign, in coordination with the Secretary, about the project implemented under the grant in the community in which the eligible entity is located, which campaign shall include providing projected environmental benefits achieved under the project, where to find more information about the program established under this section, and any other information the Secretary determines necessary;
(B)submit to the Secretary, and make available to the public, a report that describes— (i)any energy cost savings and environmental benefits achieved under the project; and
(ii)the results of the project, including quantitative assessments to the extent practicable, associated with each activity described in paragraph (3)(A); and (C)create and disseminate tools and resources that will benefit other rural electric cooperatives, which may include cost calculators, guidebooks, handbooks, templates, and training courses.
(5)Cost-shareActivities under this subsection shall be subject to the cost-sharing requirements of section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352). (e)Technical assistance (1)In generalIn carrying out the program established under subsection (b), the Secretary may provide eligible entities with technical assistance relating to—
(A)identifying opportunities for energy storage technology and microgrid projects; (B)understanding the technical and economic characteristics of energy storage technology or microgrid projects;
(C)understanding financing alternatives; (D)permitting and siting issues;
(E)obtaining case studies of similar and successful energy storage technology or microgrid projects; (F)reviewing and obtaining computer software for assessment, design, and operation and maintenance of energy storage technology or microgrid systems; and
(G)understanding and utilizing the reliability and resiliency benefits of energy storage technology and microgrid projects. (2)External contractsIn carrying out paragraph (1), the Secretary may enter into contracts with third-party experts, including engineering, finance, and insurance experts, to provide technical assistance to eligible entities relating to the activities described in such paragraph, or other relevant activities, as determined by the Secretary.
(f)Authorization of appropriations
(1)In generalThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2021 through 2025. (2)Administrative costsNot more than 5 percent of the amount appropriated under paragraph (1) for each fiscal year shall be used for administrative expenses.
IVCarbon Management
4001.Fossil energySection 961(a) of the Energy Policy Act of 2005 (42 U.S.C. 16291(a)) is amended— (1)by redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively, and indenting appropriately;
(2)in subparagraph (F) (as so redesignated), by inserting , including technology development to reduce emissions of carbon dioxide and associated emissions of heavy metals within coal combustion residues and gas streams resulting from fossil fuel use and production before the period at the end; (3)by striking subparagraph (G) (as so redesignated) and inserting the following:

(G)Increasing the export of fossil energy-related equipment, technology, including emissions control technologies, and services from the United States. (H)Decreasing the cost of emissions control technologies for fossil energy production, generation, and delivery.
(I)Significantly lowering greenhouse gas emissions for all fossil fuel production, generation, delivery, and utilization technologies. (J)Developing carbon removal and utilization technologies, products, and methods that result in net reductions in greenhouse gas emissions, including direct air capture and storage, and carbon use and reuse for commercial application.
(K)Improving the conversion, use, and storage of carbon oxides produced from fossil fuels. (L)Reducing water use, improving water reuse, and minimizing surface and subsurface environmental impact in the development of unconventional domestic oil and natural gas resources.;
(4)by striking the subsection designation and all that follows through The Secretary in the first sentence of the matter preceding subparagraph (A) (as so redesignated) and inserting the following:  (a)Establishment (1)In generalThe Secretary;
(5)in paragraph (1) (as so designated), in the second sentence of the matter preceding subparagraph (A) (as so redesignated), by striking Such programs and inserting the following:  (2)ObjectivesThe programs described in paragraph (1) shall; and
(6)by adding at the end the following:  (3)PriorityIn carrying out the objectives described in subparagraphs (F) through (K) of paragraph (2), the Secretary shall prioritize activities and strategies that have the potential to significantly reduce emissions for each technology relevant to the applicable objective and the international commitments of the United States..
4002.Establishment of carbon capture technology program
(a)In generalThe Energy Policy Act of 2005 is amended by striking section 962 (42 U.S.C. 16292) and inserting the following:  962.Carbon Capture Technology Program (a)DefinitionsIn this section:
(1)Large-scale pilot projectThe term large-scale pilot project means a pilot project that— (A)represents the scale of technology development beyond laboratory development and bench scale testing, but not yet advanced to the point of being tested under real operational conditions at commercial scale;
(B)represents the scale of technology necessary to gain the operational data needed to understand the technical and performance risks of the technology before the application of that technology at commercial scale or in commercial-scale demonstration; and (C)is large enough—
(i)to validate scaling factors; and (ii)to demonstrate the interaction between major components so that control philosophies for a new process can be developed and enable the technology to advance from large-scale pilot project application to commercial-scale demonstration or application.
(2)Natural gasThe term natural gas means any fuel consisting in whole or in part of— (A)natural gas;
(B)liquid petroleum gas; (C)synthetic gas derived from petroleum or natural gas liquids;
(D)any mixture of natural gas and synthetic gas; or (E)biomethane.
(3)Natural gas electric generation facility
(A)In generalThe term natural gas electric generation facility means a facility that generates electric energy using natural gas as the fuel. (B)InclusionsThe term natural gas electric generation facility includes without limitation a new or existing—
(i)simple cycle plant; (ii)combined cycle plant;
(iii)combined heat and power plant; or (iv)steam methane reformer that produces hydrogen from natural gas for use in the production of electric energy.
(4)ProgramThe term program means the program established under subsection (b)(1). (5)Transformational technology (A)In generalThe term transformational technology means a technology that represents a significant change in the methods used to convert energy that will enable a step change in performance, efficiency, cost of electricity, and reduction of emissions as compared to the technology in existence on the date of enactment of the Energy Act of 2020.
(B)InclusionsThe term transformational technology includes a broad range of potential technology improvements, including— (i)thermodynamic improvements in energy conversion and heat transfer, including—
(I)advanced combustion systems, including oxygen combustion systems and chemical looping; and (II)the replacement of steam cycles with supercritical carbon dioxide cycles;
(ii)improvements in steam or carbon dioxide turbine technology; (iii)improvements in carbon capture, utilization, and storage systems technology;
(iv)improvements in small-scale and modular coal-fired technologies with reduced carbon output or carbon capture that can support incremental power generation capacity additions; (v)fuel cell technologies for low-cost, high-efficiency modular power systems;
(vi)advanced gasification systems; (vii)thermal cycling technologies; and
(viii)any other technology the Secretary recognizes as transformational technology. (b)Carbon Capture Technology Program (1)In generalThe Secretary shall establish a carbon capture technology program for the development of transformational technologies that will significantly improve the efficiency, effectiveness, costs, emissions reductions, and environmental performance of coal and natural gas use, including in manufacturing and industrial facilities.
(2)RequirementsThe program shall include— (A)a research and development program;
(B)large-scale pilot projects; (C)demonstration projects, in accordance with paragraph (4); and
(D)a front-end engineering and design program. (3)Program goals and objectivesIn consultation with the interested entities described in paragraph (6)(C), the Secretary shall develop goals and objectives for the program to be applied to the transformational technologies developed within the program, taking into consideration the following:
(A)Increasing the performance of coal electric generation facilities and natural gas electric generation facilities, including by— (i)ensuring reliable, low-cost power from new and existing coal electric generation facilities and natural gas electric generation facilities;
(ii)achieving high conversion efficiencies; (iii)addressing emissions of carbon dioxide and other air pollutants;
(iv)developing small-scale and modular technologies to support incremental capacity additions and load following generation, in addition to large-scale generation technologies; (v)supporting dispatchable operations for new and existing applications of coal and natural gas generation; and
(vi)accelerating the development of technologies that have transformational energy conversion characteristics. (B)Using carbon capture, utilization, and sequestration technologies to decrease the carbon dioxide emissions, and the environmental impact from carbon dioxide emissions, from new and existing coal electric generation facilities and natural gas electric generation facilities, including by—
(i)accelerating the development, deployment, and commercialization of technologies to capture and sequester carbon dioxide emissions from new and existing coal electric generation facilities and natural gas electric generation facilities; (ii)supporting sites for safe geological storage of large volumes of anthropogenic sources of carbon dioxide and the development of the infrastructure needed to support a carbon dioxide utilization and storage industry;
(iii)improving the conversion, utilization, and storage of carbon dioxide produced from fossil fuels and other anthropogenic sources of carbon dioxide; (iv)lowering greenhouse gas emissions for all fossil fuel production, generation, delivery, and use, to the maximum extent practicable;
(v)developing carbon utilization technologies, products, and methods, including carbon use and reuse for commercial application; (vi)developing net-negative carbon dioxide emissions technologies; and
(vii)developing technologies for the capture of carbon dioxide produced during the production of hydrogen from natural gas. (C)Decreasing the non-carbon dioxide relevant environmental impacts of coal and natural gas production, including by—
(i)further reducing non-carbon dioxide air emissions; and (ii)reducing the use, and managing the discharge, of water in power plant operations.
(D)Accelerating the development of technologies to significantly decrease emissions from manufacturing and industrial facilities, including— (i)nontraditional fuel manufacturing facilities, including ethanol or other biofuel production plants or hydrogen production plants; and
(ii)energy-intensive manufacturing facilities that produce carbon dioxide as a byproduct of operations. (E)Entering into cooperative agreements to carry out and expedite demonstration projects (including pilot projects) to demonstrate the technical and commercial viability of technologies to reduce carbon dioxide emissions released from coal electric generation facilities and natural gas electric generation facilities for commercial deployment.
(F)Identifying any barriers to the commercial deployment of any technologies under development for the capture of carbon dioxide produced by coal electric generation facilities and natural gas electric generation facilities. (4)Demonstration projects (A)In generalIn carrying out the program, the Secretary shall establish a demonstration program under which the Secretary, through a competitive, merit-reviewed process, shall enter into cooperative agreements by not later than September 30, 2025, for demonstration projects to demonstrate the construction and operation of 6 facilities to capture carbon dioxide from coal electric generation facilities, natural gas electric generation facilities, and industrial facilities.
(B)Technical assistanceThe Secretary, to the maximum extent practicable, shall provide technical assistance to any eligible entity seeking to enter into a cooperative agreement described in subparagraph (A) for the purpose of obtaining any necessary permits and licenses to demonstrate qualifying technologies. (C)Eligible entitiesThe Secretary may enter into cooperative agreements under subparagraph (A) with industry stakeholders, including any industry stakeholder operating in partnership with the National Laboratories, institutions of higher education, multiinstitutional collaborations, and other appropriate entities.
(D)Commercial-scale demonstration projects
(i)In generalIn carrying out the program, the Secretary shall establish a carbon capture technology commercialization program to demonstrate substantial improvements in the efficiency, effectiveness, cost, and environmental performance of carbon capture technologies for power, industrial, and other commercial applications. (ii)RequirementThe program established under clause (i) shall include funding for commercial-scale carbon capture technology demonstrations of projects supported by the Department, including projects in addition to the projects described in subparagraph (A), including funding for not more than 2 projects to demonstrate substantial improvements in a particular technology type beyond the first of a kind demonstration and to account for considerations described in subparagraph (G).
(E)RequirementOf the demonstration projects carried out under subparagraph (A)— (i)2 shall be designed to capture carbon dioxide from a natural gas electric generation facility;
(ii)2 shall be designed to capture carbon dioxide from a coal electric generation facility; and (iii)2 shall be designed to capture carbon dioxide from an industrial facility not purposed for electric generation.
(F)GoalsEach demonstration project under the demonstration program under subparagraph (A)— (i)shall be designed to further the development, deployment, and commercialization of technologies to capture and sequester carbon dioxide emissions from new and existing coal electric generation facilities, natural gas electric generation facilities, and industrial facilities;
(ii)shall be financed in part by the private sector; and (iii)if necessary, shall secure agreements for the offtake of carbon dioxide emissions captured by qualifying technologies during the project.
(G)Applications
(i)In generalTo be eligible to enter into an agreement with the Secretary for a demonstration project under subparagraphs (A) and (D), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (ii)Review of applicationsIn reviewing applications submitted under clause (i), the Secretary, to the maximum extent practicable, shall—
(I)ensure a broad geographic distribution of project sites; (II)ensure that a broad selection of electric generation facilities are represented;
(III)ensure that a broad selection of technologies are represented; and (IV)leverage existing public-private partnerships and Federal resources.
(H)GAO study and report
(i)Study and report
(I)In generalNot later than 1 year after the date of enactment of the Energy Act of 2020, the Comptroller General of the United States shall conduct, and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the results of, a study of the successes, failures, practices, and improvements of the Department in carrying out demonstration projects under this paragraph. (II)ConsiderationsIn conducting the study under subclause (I), the Comptroller General of the United States shall consider—
(aa)applicant and contractor qualifications; (bb)project management practices at the Department;
(cc)economic or market changes and other factors impacting project viability; (dd)completion of third-party agreements, including power purchase agreements and carbon dioxide offtake agreements;
(ee)regulatory challenges; and (ff)construction challenges.
(ii)RecommendationsThe Secretary shall— (I)consider any relevant recommendations, as determined by the Secretary, provided in the report required under clause (i)(I); and
(II)adopt such recommendations as the Secretary considers appropriate. (I)Report (i)In generalNot later than 180 days after the date on which the Secretary solicits applications under subparagraph (G), and annually thereafter, the Secretary shall submit to the appropriate committees of jurisdiction of the Senate and the House of Representatives a report that includes a detailed description of how the applications under the demonstration program established under subparagraph (A) were or will be solicited and how the applications were or will be evaluated, including—
(I)a list of any activities carried out by the Secretary to solicit or evaluate the applications; and (II)a process for ensuring that any projects carried out under a cooperative agreement entered into under subparagraph (A) are designed to result in the development or demonstration of qualifying technologies.
(ii)InclusionsThe Secretary shall include— (I)in the first report required under clause (i), a detailed list of technical milestones for the development and demonstration of each qualifying technology pursued under the demonstration program established under subparagraph (A);
(II)in each subsequent report required under clause (i), a description of the progress made towards achieving the technical milestones described in subclause (I) during the applicable period covered by the report; and (III)in each report required under clause (i)—
(aa)an estimate of the cost of licensing, permitting, constructing, and operating each carbon capture facility expected to be constructed under the demonstration program established under subparagraph (A); (bb)a schedule for the planned construction and operation of each demonstration or pilot project under the demonstration program; and
(cc)an estimate of any financial assistance, compensation, or incentives proposed to be paid by the host State, Indian Tribe, or local government with respect to each facility described in item (aa). (5)Intraagency coordination for carbon capture, utilization, and sequestration activitiesThe carbon capture, utilization, and sequestration activities described in paragraph (3)(B) shall be carried out by the Assistant Secretary for Fossil Energy, in coordination with the heads of other relevant offices of the Department and the National Laboratories.
(6)Consultations requiredIn carrying out the program, the Secretary shall— (A)undertake international collaborations, taking into consideration the recommendations of the National Coal Council and the National Petroleum Council;
(B)use existing authorities to encourage international cooperation; and (C)consult with interested entities, including—
(i)coal and natural gas producers; (ii)industries that use coal and natural gas;
(iii)organizations that promote coal, advanced coal, and natural gas technologies; (iv)environmental organizations;
(v)organizations representing workers; and (vi)organizations representing consumers.
(c)Report
(1)In generalNot later than 18 months after the date of enactment of the Energy Act of 2020, the Secretary shall submit to Congress a report describing the program goals and objectives adopted under subsection (b)(3). (2)UpdateNot less frequently than once every 2 years after the initial report is submitted under paragraph (1), the Secretary shall submit to Congress a report describing the progress made towards achieving the program goals and objectives adopted under subsection (b)(3).
(d)Funding
(1)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section, to remain available until expended— (A)for activities under the research and development program component described in subsection (b)(2)(A)—
(i) $230,000,000 for each of fiscal years 2021 and 2022; and (ii) $150,000,000 for each of fiscal years 2023 through 2025;
(B)subject to paragraph (2), for activities under the large-scale pilot projects program component described in subsection (b)(2)(B)— (i) $225,000,000 for each of fiscal years 2021 and 2022;
(ii) $200,000,000 for each of fiscal years 2023 and 2024; and (iii) $150,000,000 for fiscal year 2025;
(C)for activities under the demonstration projects program component described in subsection (b)(2)(C)— (i) $500,000,000 for each of fiscal years 2021 though 2024; and
(ii) $600,000,000 for fiscal year 2025; and (D)for activities under the front-end engineering and design program described in subsection (b)(2)(D), $50,000,000 for each of fiscal years 2021 through 2024.
(2)Cost sharing for large-scale pilot projectsActivities under subsection (b)(2)(B) shall be subject to the cost-sharing requirements of section 988(b). (e)Carbon capture test centers (1)In generalNot later than 2 years after the date of enactment of the Energy Act of 2020, the Secretary shall award grants to 1 or more entities for the operation of 1 or more test centers (referred to in this subsection as a Center) to provide distinct testing capabilities for innovative carbon capture technologies.
(2)PurposeEach Center shall— (A)advance research, development, demonstration, and commercial application of carbon capture technologies;
(B)support large-scale pilot projects and demonstration projects and test carbon capture technologies; and (C)develop front-end engineering design and economic analysis.
(3)Selection
(A)In generalThe Secretary shall select entities to receive grants under this subsection according to such criteria as the Secretary may develop. (B)Competitive basisThe Secretary shall select entities to receive grants under this subsection on a competitive basis.
(C)Priority criteriaIn selecting entities to receive grants under this subsection, the Secretary shall prioritize consideration of applicants that— (i)have access to existing or planned research facilities for carbon capture technologies;
(ii)are institutions of higher education with established expertise in engineering for carbon capture technologies, or partnerships with such institutions of higher education; or (iii)have access to existing research and test facilities for bulk materials design and testing, component design and testing, or professional engineering design.
(D)Existing centersIn selecting entities to receive grants under this subsection, the Secretary shall prioritize carbon capture test centers in existence on the date of enactment of the Energy Act of 2020. (4)Formula for awarding grantsThe Secretary may develop a formula for awarding grants under this subsection.
(5)Schedule
(A)In generalEach grant awarded under this subsection shall be for a term of not more than 5 years, subject to the availability of appropriations. (B)RenewalThe Secretary may renew a grant for 1 or more additional 5-year terms, subject to a competitive merit review and the availability of appropriations.
(6)TerminationTo the extent otherwise authorized by law, the Secretary may eliminate, and terminate grant funding under this subsection for, a Center during any 5-year term described in paragraph (5) if the Secretary determines that the Center is underperforming. (7)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000 for each of fiscal years 2021 through 2025..
(b)Technical AmendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended by striking the item relating to section 962 and inserting the following:   Sec. 962. Carbon capture technology program.. 4003.Carbon storage validation and testing (a)In generalSection 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293) is amended—
(1)by striking subsection (d) and inserting the following:  (g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section—
(1) $200,000,000 for fiscal year 2021; (2) $200,000,000 for fiscal year 2022;
(3) $150,000,000 for fiscal year 2023; (4) $150,000,000 for fiscal year 2024; and
(5) $100,000,000 for fiscal year 2025.; (2)in subsection (c)—
(A)by striking paragraphs (5) and (6) and inserting the following:  (f)Cost sharingActivities carried out under this section shall be subject to the cost-sharing requirements of section 988.; and
(B)by redesignating paragraph (4) as subsection (e) and indenting appropriately; (3)in subsection (e) (as so redesignated)—
(A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately; and (B)by striking subsection each place it appears and inserting section; and
(4)by striking the section designation and heading and all that follows through the end of subsection (c)(3) and inserting the following:  963.Carbon storage validation and testing (a)DefinitionsIn this section:
(1)Large-scale carbon sequestrationThe term large-scale carbon sequestration means a scale that— (A)demonstrates the ability to inject into geologic formations and sequester carbon dioxide; and
(B)has a goal of sequestering not less than 50 million metric tons of carbon dioxide over a 10-year period. (2)ProgramThe term program means the program established under subsection (b)(1).
(b)Carbon storage program
(1)In generalThe Secretary shall establish a program of research, development, and demonstration for carbon storage. (2)Program activitiesActivities under the program shall include—
(A)in coordination with relevant Federal agencies, developing and maintaining mapping tools and resources that assess the capacity of geologic storage formation in the United States; (B)developing monitoring tools, modeling of geologic formations, and analyses—
(i)to predict carbon dioxide containment; and (ii)to account for sequestered carbon dioxide in geologic storage sites;
(C)researching— (i)potential environmental, safety, and health impacts in the event of a leak into the atmosphere or to an aquifer; and
(ii)any corresponding mitigation actions or responses to limit harmful consequences of such a leak; (D)evaluating the interactions of carbon dioxide with formation solids and fluids, including the propensity of injections to induce seismic activity;
(E)assessing and ensuring the safety of operations relating to geologic sequestration of carbon dioxide; (F)determining the fate of carbon dioxide concurrent with and following injection into geologic formations;
(G)supporting cost and business model assessments to examine the economic viability of technologies and systems developed under the program; and (H)providing information to the Environmental Protection Agency, States, local governments, Tribal governments, and other appropriate entities, to ensure the protection of human health and the environment.
(3)Geologic settingsIn carrying out research activities under this subsection, the Secretary shall consider a variety of candidate onshore and offshore geologic settings, including— (A)operating oil and gas fields;
(B)depleted oil and gas fields; (C)residual oil zones;
(D)unconventional reservoirs and rock types; (E)unmineable coal seams;
(F)saline formations in both sedimentary and basaltic geologies; (G)geologic systems that may be used as engineered reservoirs to extract economical quantities of brine from geothermal resources of low permeability or porosity; and
(H)geologic systems containing in situ carbon dioxide mineralization formations. (c)Large-scale carbon sequestration demonstration program (1)In generalThe Secretary shall establish a demonstration program under which the Secretary shall provide funding for demonstration projects to collect and validate information on the cost and feasibility of commercial deployment of large-scale carbon sequestration technologies.
(2)Existing regional carbon sequestration partnershipsIn carrying out paragraph (1), the Secretary may provide additional funding to regional carbon sequestration partnerships that are carrying out or have completed a large-scale carbon sequestration demonstration project under this section (as in effect on the day before the date of enactment of the Energy Act of 2020) for additional work on that project. (3)Demonstration componentsEach demonstration project carried out under this subsection shall include longitudinal tests involving carbon dioxide injection and monitoring, mitigation, and verification operations.
(4)ClearinghouseThe National Energy Technology Laboratory shall act as a clearinghouse of shared information and resources for— (A)existing or completed demonstration projects receiving additional funding under paragraph (2); and
(B)any new demonstration projects funded under this subsection. (5)ReportNot later than 1 year after the date of enactment of the Energy Act of 2020, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that—
(A)assesses the progress of all regional carbon sequestration partnerships carrying out a demonstration project under this subsection; (B)identifies the remaining challenges in achieving large-scale carbon sequestration that is reliable and safe for the environment and public health; and
(C)creates a roadmap for carbon storage research and development activities of the Department through 2025, with the goal of reducing economic and policy barriers to commercial carbon sequestration. (d)Integrated storage (1)In generalThe Secretary may transition large-scale carbon sequestration demonstration projects under subsection (c) into integrated commercial storage complexes.
(2)Goals and objectivesThe goals and objectives of the Secretary in seeking to transition large-scale carbon sequestration demonstration projects into integrated commercial storage complexes under paragraph (1) shall be— (A)to identify geologic storage sites that are able to accept large volumes of carbon dioxide acceptable for commercial contracts;
(B)to understand the technical and commercial viability of carbon dioxide geologic storage sites; and (C)to carry out any other activities necessary to transition the large-scale carbon sequestration demonstration projects under subsection (c) into integrated commercial storage complexes..
(b)Technical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600; 121 Stat. 1708) is amended by striking the item relating to section 963 and inserting the following:   Sec. 963. Carbon storage validation and testing.. (c)Conforming amendments (1)Section 703(a)(3) of the Department of Energy Carbon Capture and Sequestration Research, Development, and Demonstration Act of 2007 (42 U.S.C. 17251(a)(3)) is amended, in the first sentence of the matter preceding subparagraph (A), by—
(A)striking section 963(c)(3) and inserting section 963(c); and (B)striking 16293(c)(3) and inserting 16293(c).
(2)Section 704 of the Department of Energy Carbon Capture and Sequestration Research, Development, and Demonstration Act of 2007 (42 U.S.C. 17252) is amended, in the first sentence, by— (A)striking section 963(c)(3) and inserting section 963(c); and
(B)striking 16293(c)(3) and inserting 16293(c). 4004.Carbon utilization program (a)Carbon utilization program (1)In generalSubtitle F of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is amended by adding at the end the following:

969A.Carbon utilization program
(a)In generalThe Secretary shall establish a program of research, development, and demonstration for carbon utilization— (1)to assess and monitor—
(A)potential changes in lifecycle carbon dioxide and other greenhouse gas emissions; and (B)other environmental safety indicators of new technologies, practices, processes, or methods used in enhanced hydrocarbon recovery as part of the activities authorized under section 963;
(2)to identify and assess novel uses for carbon, including the conversion of carbon and carbon oxides for commercial and industrial products and other products with potential market value; (3)to identify and assess carbon capture technologies for industrial systems; and
(4)to identify and assess alternative uses for raw coal and processed coal products in all phases that result in no significant emissions of carbon dioxide or other pollutants, including products derived from carbon engineering, carbon fiber, and coal conversion methods. (b)Demonstration programs for the purpose of commercialization (1)In generalNot later than 180 days after the date of enactment of the Energy Act of 2020, as part of the program established under subsection (a), the Secretary shall establish a 2-year demonstration program in each of the 2 major coal-producing regions of the United States for the purpose of partnering with private institutions in coal mining regions to accelerate the commercial deployment of coal-carbon products.
(2)Cost sharingActivities under paragraph (1) shall be subject to the cost-sharing requirements of section 988. (c)Carbon utilization research center (1)In generalIn carrying out the program under subsection (a), the Secretary shall establish and operate a national Carbon Utilization Research Center (referred to in this subsection as the Center), which shall focus on early stage research and development activities including—
(A)post-combustion and pre-combustion capture of carbon dioxide; (B)advanced compression technologies for new and existing fossil fuel-fired power plants;
(C)technologies to convert carbon dioxide to valuable products and commodities; and (D)advanced carbon dioxide storage technologies that consider a range of storage regimes.
(2)SelectionThe Secretary shall— (A)select the Center under this subsection on a competitive, merit-reviewed basis; and
(B)consider applications from the National Laboratories, institutions of higher education, multiinstitutional collaborations, and other appropriate entities. (3)Existing centersIn selecting the Center under this subsection, the Secretary shall prioritize carbon utilization research centers in existence on the date of enactment of the Energy Act of 2020.
(4)DurationThe Center established under this subsection shall receive support for a period of not more than 5 years, subject to the availability of appropriations. (5)RenewalOn the expiration of any period of support of the Center, the Secretary may renew support for the Center, on a merit-reviewed basis, for a period of not more than 5 years.
(6)TerminationConsistent with the existing authorities of the Department, the Secretary may terminate the Center for cause during the performance period. (d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section—
(1) $54,000,000 for fiscal year 2021; (2) $55,250,000 for fiscal year 2022;
(3) $56,562,500 for fiscal year 2023; (4) $57,940,625 for fiscal year 2024; and
(5) $59,387,656 for fiscal year 2025. (e)CoordinationThe Secretary shall coordinate the activities authorized in this section with the activities authorized in section 969 as part of one consolidated program at the Department. Nothing in section 969 shall be construed as limiting the authorities provided in this section..
(2)Technical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended by adding at the end of the items relating to subtitle F of title IX the following:   Sec. 969A. Carbon utilization program.. (b)Study (1)In generalThe Secretary of Energy (in this section referred to as the Secretary) shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies of Sciences, Engineering, and Medicine shall conduct a study to assess any barriers and opportunities relating to commercializing carbon, coal-derived carbon, and carbon dioxide in the United States.
(2)RequirementsThe study under paragraph (1) shall— (A)analyze challenges to commercializing carbon dioxide, including—
(i)expanding carbon dioxide pipeline capacity; (ii)mitigating environmental impacts;
(iii)access to capital; (iv)geographic barriers; and
(v)regional economic challenges and opportunities; (B)identify potential markets, industries, or sectors that may benefit from greater access to commercial carbon dioxide;
(C)determine the feasibility of, and opportunities for, the commercialization of coal-derived carbon products, including for— (i)commercial purposes;
(ii)industrial purposes; (iii)defense and military purposes;
(iv)agricultural purposes, including soil amendments and fertilizers; (v)medical and pharmaceutical applications;
(vi)construction and building applications; (vii)energy applications; and
(viii)production of critical minerals; (D)assess—
(i)the state of infrastructure as of the date of the study; and (ii)any necessary updates to infrastructure to allow for the integration of safe and reliable carbon dioxide transportation, use, and storage;
(E)describe the economic, climate, and environmental impacts of any well-integrated national carbon dioxide pipeline system, including suggestions for policies that could— (i)improve the economic impact of the system; and
(ii)mitigate impacts of the system; (F)assess the global status and progress of chemical and biological carbon utilization technologies in practice as of the date of the study that utilize anthropogenic carbon, including carbon dioxide, carbon monoxide, methane, and biogas, from power generation, biofuels production, and other industrial processes;
(G)identify emerging technologies and approaches for carbon utilization that show promise for scale-up, demonstration, deployment, and commercialization; (H)analyze the factors associated with making carbon utilization technologies viable at a commercial scale, including carbon waste stream availability, economics, market capacity, energy, and lifecycle requirements;
(I)
(i)assess the major technical challenges associated with increasing the commercial viability of carbon reuse technologies; and (ii)identify the research and development questions that will address the challenges described in clause (i);
(J)
(i)assess research efforts being carried out as of the date of the study, including basic, applied, engineering, and computational research efforts, that are addressing the challenges described in subparagraph (I)(i); and (ii)identify gaps in the research efforts under clause (i);
(K)develop a comprehensive research agenda that addresses long- and short-term research needs and opportunities for technologies that may be important to minimizing net greenhouse gas emissions from the use of coal and natural gas; and (L) (i)identify appropriate Federal agencies with capabilities to support small business entities; and
(ii)determine what assistance the Federal agencies identified under clause (i) could provide to small business entities to further the development and commercial deployment of carbon dioxide-based products. (3)DeadlineNot later than 180 days after the date of enactment of this Act, the National Academies of Sciences, Engineering, and Medicine shall submit to the Secretary a report describing the results of the study under paragraph (1).
4005.High efficiency turbines
(a)In generalSubtitle F of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is further amended by adding at the end the following:  969B.High efficiency turbines (a)In generalThe Secretary, acting through the Assistant Secretary for Fossil Energy (referred to in this section as the Secretary), shall establish a multiyear, multiphase program (referred to in this section as the program) of research, development, and technology demonstration to improve the efficiency of gas turbines used in power generation systems and aviation.
(b)Program elementsThe program shall— (1)support first-of-a-kind engineering and detailed gas turbine design for small-scale and utility-scale electric power generation, including—
(A)high temperature materials, including superalloys, coatings, and ceramics; (B)improved heat transfer capability;
(C)manufacturing technology required to construct complex 3-dimensional geometry parts with improved aerodynamic capability; (D)combustion technology to produce higher firing temperature while lowering nitrogen oxide and carbon monoxide emissions per unit of output;
(E)advanced controls and systems integration; (F)advanced high performance compressor technology; and
(G)validation facilities for the testing of components and subsystems; (2)include technology demonstration through component testing, subscale testing, and full-scale testing in existing fleets;
(3)include field demonstrations of the developed technology elements to demonstrate technical and economic feasibility; (4)assess overall combined cycle and simple cycle system performance;
(5)increase fuel flexibility by enabling gas turbines to operate with high proportions of, or pure, hydrogen or other renewable gas fuels; (6)enhance foundational knowledge needed for low-emission combustion systems that can work in high-pressure, high-temperature environments required for high-efficiency cycles;
(7)increase operational flexibility by reducing turbine start-up times and improving the ability to accommodate flexible power demand; and (8)include any other elements necessary to achieve the goals described in subsection (c), as determined by the Secretary, in consultation with private industry.
(c)Program Goals
(1)In generalThe goals of the program shall be— (A)in phase I, to develop a conceptual design of, and to develop and demonstrate the technology required for—
(i)advanced high efficiency gas turbines to achieve, on a lower heating value basis— (I)a combined cycle efficiency of not less than 65 percent; or
(II)a simple cycle efficiency of not less than 47 percent; and (ii)aviation gas turbines to achieve a 25 percent reduction in fuel burn by improving fuel efficiency to existing best-in-class turbo-fan engines; and
(B)in phase II, to develop a conceptual design of advanced high efficiency gas turbines that can achieve, on a lower heating value basis— (i)a combined cycle efficiency of not less than 67 percent; or
(ii)a simple cycle efficiency of not less than 50 percent. (2)Additional goalsIf a goal described in paragraph (1) has been achieved, the Secretary, in consultation with private industry and the National Academy of Sciences, may develop additional goals or phases for advanced gas turbine research and development.
(d)Financial assistance
(1)In generalThe Secretary may provide financial assistance, including grants, to carry out the program. (2)ProposalsNot later than 180 days after the date of enactment of the Energy Act of 2020, the Secretary shall solicit proposals from industry, small businesses, universities, and other appropriate parties for conducting activities under this section.
(3)ConsiderationsIn selecting proposed projects to receive financial assistance under this subsection, the Secretary shall give special consideration to the extent to which the proposed project will— (A)stimulate the creation or increased retention of jobs in the United States; and
(B)promote and enhance technology leadership in the United States. (4)Competitive awardsThe Secretary shall provide financial assistance under this subsection on a competitive basis, with an emphasis on technical merit.
(5)Cost sharingFinancial assistance provided under this subsection shall be subject to the cost sharing requirements of section 988. (e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 through 2025..
(b)Technical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is further amended by adding at the end of the items relating to subtitle F of title IX the following:   Sec. 969B. High efficiency gas turbines.. 4006.National energy technology laboratory reforms (a)In generalSubtitle F of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is further amended by adding at the end the following:

969C.National energy technology laboratory reforms
(a)Special hiring authority for scientific, engineering, and project management personnel
(1)In generalThe Director of the National Energy Technology Laboratory (referred to in this section as the Director) may— (A)make appointments to positions in the National Energy Technology Laboratory to assist in meeting a specific project or research need, without regard to civil service laws, of individuals who—
(i)have an advanced scientific or engineering background; or (ii)have a business background and can assist in specific technology-to-market needs;
(B)fix the basic pay of any employee appointed under subparagraph (A) at a rate not to exceed level II of the Executive Schedule under section 5313 of title 5, United States Code; and (C)pay any employee appointed under subparagraph (A) payments in addition to the basic pay fixed under subparagraph (B), subject to the condition that the total amount of additional payments paid to an employee under this subparagraph for any 12-month period shall not exceed the least of—
(i) $25,000; (ii)the amount equal to 25 percent of the annual rate of basic pay of that employee; and
(iii)the amount of the limitation that is applicable for a calendar year under section 5307(a)(1) of title 5, United States Code. (2)Limitations (A)In generalThe term of any employee appointed under paragraph (1)(A) shall not exceed 3 years.
(B)Full-time employeesNot more than 10 full-time employees appointed under paragraph (1)(A) may be employed at the National Energy Technology Laboratory at any given time. (b)Laboratory-directed research and development (1)In generalBeginning in fiscal year 2021, the National Energy Technology Laboratory shall be eligible for laboratory-directed research and development funding.
(2)Authorization of funding
(A)In generalEach fiscal year, of funds made available to the National Energy Technology Laboratory, the Secretary may deposit an amount, not to exceed the rate made available to the National Laboratories for laboratory-directed research and development, in a special fund account. (B)UseAmounts in the account under subparagraph (A) shall only be available for laboratory-directed research and development.
(C)RequirementsThe account under subparagraph (A)— (i)shall be administered by the Secretary;
(ii)shall be available without fiscal year limitation; and (iii)shall not be subject to appropriation.
(3)RequirementThe Director shall carry out laboratory-directed research and development activities at the National Energy Technology Laboratory consistent with Department of Energy Order 413.2C, dated August 2, 2018 (or a successor order). (4)Annual report on use of authorityAnnually, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the use of the authority provided under this subsection during the preceding fiscal year.
(c)Laboratory operationsThe Secretary shall delegate human resources operations of the National Energy Technology Laboratory to the Director to assist in carrying out this section. (d)ReviewNot later than 2 years after the date of enactment of the Energy Act of 2020, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report assessing the management and research activities of the National Energy Technology Laboratory, which shall include—
(1)an assessment of the quality of science and research at the National Energy Technology Laboratory, relative to similar work at other National Laboratories; (2)a review of the effectiveness of authorities provided in subsections (a) and (b); and
(3)recommendations for policy changes within the Department and legislative changes to provide the National Energy Technology Laboratory with the necessary tools and resources to advance the research mission of the National Energy Technology Laboratory.. (b)Technical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is further amended by adding at the end of the items relating to subtitle F of title IX the following:


Sec. 969C. National energy technology laboratory reforms..
4007.Study on Blue Hydrogen Technology
(a)StudyThe Secretary of Energy shall conduct a study to examine opportunities for research and development in integrating blue hydrogen technology in the industrial power sector and how that could enhance the deployment and adoption of carbon capture and storage. (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that describes the results of the study under subsection (a).
4008.Produced water research and development
(a)EstablishmentAs soon as possible after the date of enactment of this Act, the Secretary of Energy (in this section referred to as the Secretary) shall establish a research and development program on produced water to develop— (1)new technologies and practices to reduce the environmental impact; and
(2)opportunities for reprocessing of produced water at natural gas or oil development sites. (b)PrioritizationIn carrying out the program established under subsection (a), the Secretary shall give priority to projects that develop and bring to market—
(1)effective systems for on-site management or repurposing of produced water; and (2)new technologies or approaches to reduce the environmental impact of produced water on local water sources and the environment.
(c)Conduct of programIn carrying out the program established under subsection (a), the Secretary shall carry out science-based research and development activities to pursue— (1)improved efficiency, technologies, and techniques for produced water recycling stations; and
(2)alternative approaches to treating, reusing, storing, or decontaminating produced water. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025. 
VCarbon Removal
5001.Carbon removal
(a)In generalSubtitle F of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is further amended by adding at the end the following:  969D.Carbon removal (a)EstablishmentThe Secretary, in coordination with the heads of appropriate Federal agencies, including the Secretary of Agriculture, shall establish a research, development, and demonstration program (referred to in this section as the program) to test, validate, or improve technologies and strategies to remove carbon dioxide from the atmosphere on a large scale.
(b)Intraagency coordinationThe Secretary shall ensure that the program includes the coordinated participation of the Office of Fossil Energy, the Office of Science, and the Office of Energy Efficiency and Renewable Energy. (c)Program activitiesThe program may include research, development, and demonstration activities relating to—
(1)direct air capture and storage technologies; (2)bioenergy with carbon capture and sequestration;
(3)enhanced geological weathering; (4)agricultural practices;
(5)forest management and afforestation; and (6)planned or managed carbon sinks, including natural and artificial.
(d)RequirementsIn developing and identifying carbon removal technologies and strategies under the program, the Secretary shall consider— (1)land use changes, including impacts on natural and managed ecosystems;
(2)ocean acidification; (3)net greenhouse gas emissions;
(4)commercial viability; (5)potential for near-term impact;
(6)potential for carbon reductions on a gigaton scale; and (7)economic cobenefits.
(e)Air Capture Prize Competitions
(1)DefinitionsIn this subsection: (A)Dilute mediaThe term dilute media means media in which the concentration of carbon dioxide is less than 1 percent by volume.
(B)Prize competitionThe term prize competition means the competitive technology prize competition established under paragraph (2). (C)Qualified carbon dioxide (i)In generalThe term qualified carbon dioxide means any carbon dioxide that—
(I)is captured directly from the ambient air; and (II)is measured at the source of capture and verified at the point of disposal, injection, or utilization.
(ii)InclusionThe term qualified carbon dioxide includes the initial deposit of captured carbon dioxide used as a tertiary injectant. (iii)ExclusionThe term qualified carbon dioxide does not include carbon dioxide that is recaptured, recycled, and reinjected as part of the enhanced oil and natural gas recovery process.
(D)Qualified direct air capture facility
(i)In generalThe term qualified direct air capture facility means any facility that— (I)uses carbon capture equipment to capture carbon dioxide directly from the ambient air; and
(II)captures more than 50,000 metric tons of qualified carbon dioxide annually. (ii)ExclusionThe term qualified direct air capture facility does not include any facility that captures carbon dioxide—
(I)that is deliberately released from naturally occurring subsurface springs; or (II)using natural photosynthesis.
(2)EstablishmentNot later than 2 years after the date of enactment of the Energy Act of 2020, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall establish as part of the program a competitive technology prize competition to award prizes for— (A)precommercial carbon dioxide capture from dilute media; and
(B)commercial applications of direct air capture technologies. (3)RequirementsIn carrying out this subsection, the Secretary, in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), shall develop requirements for—
(A)the prize competition process; and (B)monitoring and verification procedures for projects selected to receive a prize under the prize competition.
(4)Eligible projects
(A)Precommercial air capture projectsWith respect to projects described in paragraph (2)(A), to be eligible to be awarded a prize under the prize competition, a project shall— (i)meet minimum performance standards set by the Secretary;
(ii)meet minimum levels set by the Secretary for the capture of carbon dioxide from dilute media; and (iii)demonstrate in the application of the project for a prize—
(I)a design for a promising carbon capture technology that will— (aa)be operated on a demonstration scale; and
(bb)have the potential to achieve significant reduction in the level of carbon dioxide in the atmosphere; (II)a successful bench-scale demonstration of a carbon capture technology; or
(III)an operational carbon capture technology on a commercial scale. (B)Commercial direct air capture projects (i)In generalWith respect to projects described in paragraph (2)(B), the Secretary shall award prizes under the prize competition to qualified direct air capture facilities for metric tons of qualified carbon dioxide captured and verified at the point of disposal, injection, or utilization.
(ii)Amount of awardThe amount of the award per metric ton under clause (i)— (I)shall be equal for each qualified direct air capture facility selected for a prize under the prize competition; and
(II)shall be determined by the Secretary and in any case shall not exceed— (aa) $180 for qualified carbon dioxide captured and stored in saline storage formations;
(bb)a lesser amount, as determined by the Secretary, for qualified carbon dioxide captured and stored in conjunction with enhanced oil recovery operations; or (cc)a lesser amount, as determined by the Secretary, for qualified carbon dioxide captured and utilized in any activity consistent with section 45Q(f)(5) of the Internal Revenue Code of 1986.
(iii)RequirementThe Secretary shall make awards under this subparagraph until appropriated funds are expended.  (f)Direct air capture test center (1)In generalNot later than 2 years after the date of enactment of the Energy Act of 2020, the Secretary shall award grants to 1 or more entities for the operation of 1 or more test centers (referred to in this subsection as a Center) to provide distinct testing capabilities for innovative direct air capture and storage technologies.
(2)PurposeEach Center shall— (A)advance research, development, demonstration, and commercial application of direct air capture and storage technologies;
(B)support large-scale pilot and demonstration projects and test direct air capture and storage technologies; and (C)develop front-end engineering design and economic analysis.
(3)Selection
(A)In generalThe Secretary shall select entities to receive grants under this subsection according to such criteria as the Secretary may develop. (B)Competitive basisThe Secretary shall select entities to receive grants under this subsection on a competitive basis.
(C)Priority criteriaIn selecting entities to receive grants under this subsection, the Secretary shall prioritize consideration of applicants that— (i)have access to existing or planned research facilities for direct air capture and storage technologies;
(ii)are institutions of higher education with established expertise in engineering for direct air capture and storage technologies, or partnerships with such institutions of higher education; or (iii)have access to existing research and test facilities for bulk materials design and testing, component design and testing, or professional engineering design.
(4)Formula for awarding grantsThe Secretary may develop a formula for awarding grants under this subsection. (5)Schedule (A)In generalEach grant awarded under this subsection shall be for a term of not more than 5 years, subject to the availability of appropriations.
(B)RenewalThe Secretary may renew a grant for 1 or more additional 5-year terms, subject to a competitive merit review and the availability of appropriations. (6)TerminationTo the extent otherwise authorized by law, the Secretary may eliminate, and terminate grant funding under this subsection for, a Center during any 5-year term described in paragraph (5) if the Secretary determines that the Center is underperforming.
(g)Pilot and demonstration projectsIn supporting the technology development activities under this section, the Secretary is encouraged to support carbon removal pilot and demonstration projects, including— (1)pilot projects that test direct air capture systems capable of capturing 10 to 100 tonnes of carbon oxides per year to provide data for demonstration-scale projects; and
(2)direct air capture demonstration projects capable of capturing greater than 1,000 tonnes of carbon oxides per year. (h)Intraagency collaborationIn carrying out the program, the Secretary shall encourage and promote collaborations among relevant offices and agencies within the Department.
(i)AccountingThe Secretary shall collaborate with the Administrator of the Environmental Protection Agency and the heads of other relevant Federal agencies to develop and improve accounting frameworks and tools to accurately measure carbon removal and sequestration methods and technologies. (j)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out this section—
(1) $175,000,000 for fiscal year 2021, of which— (A) $15,000,000 shall be used to carry out subsection (e)(2)(A), to remain available until expended; and
(B) $100,000,000 shall be used to carry out subsection (e)(2)(B), to remain available until expended; (2) $63,500,000 for fiscal year 2022;
(3) $66,150,000 for fiscal year 2023; (4) $69,458,000 for fiscal year 2024; and
(5) $72,930,000 for fiscal year 2025.. (b)Technical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is further amended by adding at the end of the items relating to subtitle F of title IX the following:


Sec. 969D. Carbon removal..
5002.Carbon dioxide removal task force and report
(a)Definition of carbon dioxide removalIn this section, the term carbon dioxide removal means the capture of carbon dioxide directly from ambient air or, in dissolved form, from seawater, combined with the sequestration of that carbon dioxide, including through— (1)direct air capture and sequestration;
(2)enhanced carbon mineralization; (3)bioenergy with carbon capture and sequestration;
(4)forest restoration; (5)soil carbon management; and
(6)direct ocean capture. (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Energy (in this section referred to as the Secretary), in consultation with the heads of any other relevant Federal agencies, shall prepare a report that—
(1)estimates the magnitude of excess carbon dioxide in the atmosphere that will need to be removed by 2050 to achieve net-zero emissions and stabilize the climate; (2)inventories current and emerging approaches of carbon dioxide removal and evaluates the advantages and disadvantages of each of the approaches; and
(3)identifies recommendations for legislation, funding, rules, revisions to rules, financing mechanisms, or other policy tools that the Federal Government can use to sufficiently advance the deployment of carbon dioxide removal projects in order to meet, in the aggregate, the magnitude of needed removals estimated under paragraph (1), including policy tools, such as— (A)grants;
(B)loans or loan guarantees; (C)public-private partnerships;
(D)direct procurement; (E)incentives, including subsidized Federal financing mechanisms available to project developers;
(F)advance market commitments; (G)regulations; and
(H)any other policy mechanism determined by the Secretary to be beneficial for advancing carbon dioxide removal methods and the deployment of carbon dioxide removal projects. (c)Submission; publicationThe Secretary shall—
(1)submit the report prepared under subsection (b) to the Committee on Energy and Natural Resources of the Senate and the Committees on Energy and Commerce and Science, Space, and Technology of the House of Representatives; and (2)as soon as practicable after completion of the report, make the report publicly available.
(d)Evaluation; revision
(1)In generalNot later than 2 years after the date on which the Secretary publishes the report under subsection (c)(2), and every 2 years thereafter, the Secretary shall evaluate the findings and recommendations of the report, or the most recent updated report submitted under paragraph (2)(B), as applicable, taking into consideration any issues and recommendations identified by the task force established under subsection (e)(1). (2)RevisionAfter completing each evaluation under paragraph (1), the Secretary shall—
(A)revise the report as necessary; and (B)if the Secretary revises the report under subparagraph (A), submit and publish the updated report in accordance with subsection (c).
(e)Task force
(1)Establishment and dutiesNot later than 60 days after the date of enactment of this Act, the Secretary shall establish a task force— (A)to identify barriers to advancement of carbon dioxide removal methods and the deployment of carbon dioxide removal projects;
(B)to inventory existing or potential Federal legislation, rules, revisions to rules, financing mechanisms, or other policy tools that are capable of advancing carbon dioxide removal methods and the deployment of carbon dioxide removal projects; (C)to assist in preparing the report described in subsection (b) and any updates to the report under subsection (d); and
(D)to advise the Secretary on matters pertaining to carbon dioxide removal. (2)Members and selectionThe Secretary shall—
(A)develop criteria for the selection of members to the task force established under paragraph (1); and (B)select members for the task force in accordance with the criteria developed under subparagraph (A).
(3)MeetingsThe task force shall meet not less frequently than once each year. (4)EvaluationNot later than 7 years after the date of enactment of this Act, the Secretary shall—
(A)reevaluate the need for the task force established under paragraph (1); and (B)submit to Congress a recommendation as to whether the task force should continue.
VIIndustrial and Manufacturing Technologies
6001.PurposeThe purpose of this title and the amendments made by this title is to encourage the development and evaluation of innovative technologies aimed at increasing— (1)the technological and economic competitiveness of industry and manufacturing in the United States; and
(2)the emissions reduction of nonpower industrial sectors. 6002.Coordination of research and development of energy efficient technologies for industrySection 6(a) of the American Energy Manufacturing Technical Corrections Act (42 U.S.C. 6351(a)) is amended—
(1)by striking Industrial Technologies Program each place it appears and inserting Advanced Manufacturing Office; and (2)in the matter preceding paragraph (1), by striking Office of Energy and all that follows through Office of Science and inserting Department of Energy.
6003.Industrial emissions reduction technology development program
(a)In generalSubtitle D of title IV of the Energy Independence and Security Act of 2007 is amended by adding at the end the following:  454.Industrial emissions reduction technology development program (a)DefinitionsIn this section:
(1)DirectorThe term Director means the Director of the Office of Science and Technology Policy. (2)Eligible entityThe term eligible entity means—
(A)a scientist or other individual with knowledge and expertise in emissions reduction; (B)an institution of higher education;
(C)a nongovernmental organization; (D)a National Laboratory;
(E)a private entity; and (F)a partnership or consortium of 2 or more entities described in subparagraphs (B) through (E).
(3)Emissions reduction
(A)In generalThe term emissions reduction means the reduction, to the maximum extent practicable, of net nonwater greenhouse gas emissions to the atmosphere by energy services and industrial processes. (B)ExclusionThe term emissions reduction does not include the elimination of carbon embodied in the principal products of industrial manufacturing.
(4)ProgramThe term program means the program established under subsection (b)(1). (5)Critical material or mineralThe term critical material or mineral means a material or mineral that serves an essential function in the manufacturing of a product and has a high risk of a supply disruption, such that a shortage of such a material or mineral would have significant consequences for United States economic or national security.
(b)Industrial emissions reduction technology development program
(1)In generalNot later than 1 year after the date of enactment of the Energy Act of 2020, the Secretary, in consultation with the Director, the heads of relevant Federal agencies, National Laboratories, industry, and institutions of higher education, shall establish a crosscutting industrial emissions reduction technology development program of research, development, demonstration, and commercial application to advance innovative technologies that— (A)increase the technological and economic competitiveness of industry and manufacturing in the United States;
(B)increase the viability and competitiveness of United States industrial technology exports; and (C)achieve emissions reduction in nonpower industrial sectors.
(2)CoordinationIn carrying out the program, the Secretary shall— (A)coordinate with each relevant office in the Department and any other Federal agency;
(B)coordinate and collaborate with the Industrial Technology Innovation Advisory Committee established under section 456; and (C)coordinate and seek to avoid duplication with the energy-intensive industries program established under section 452.
(3)Leverage of existing resourcesIn carrying out the program, the Secretary shall leverage, to the maximum extent practicable— (A)existing resources and programs of the Department and other relevant Federal agencies; and
(B)public-private partnerships. (c)Focus areasThe program shall focus on—
(1)industrial production processes, including technologies and processes that— (A)achieve emissions reduction in high emissions industrial materials production processes, including production processes for iron, steel, steel mill products, aluminum, cement, concrete, glass, pulp, paper, and industrial ceramics;
(B)achieve emissions reduction in medium- and high-temperature heat generation, including— (i)through electrification of heating processes;
(ii)through renewable heat generation technology; (iii)through combined heat and power; and
(iv)by switching to alternative fuels, including hydrogen and nuclear energy; (C)achieve emissions reduction in chemical production processes, including by incorporating, if appropriate and practicable, principles, practices, and methodologies of sustainable chemistry and engineering;
(D)leverage smart manufacturing technologies and principles, digital manufacturing technologies, and advanced data analytics to develop advanced technologies and practices in information, automation, monitoring, computation, sensing, modeling, and networking to— (i)model and simulate manufacturing production lines;
(ii)monitor and communicate production line status; (iii)manage and optimize energy productivity and cost throughout production; and
(iv)model, simulate, and optimize the energy efficiency of manufacturing processes; (E)leverage the principles of sustainable manufacturing to minimize the potential negative environmental impacts of manufacturing while conserving energy and resources, including—
(i)by designing products that enable reuse, refurbishment, remanufacturing, and recycling; (ii)by minimizing waste from industrial processes, including through the reuse of waste as other resources in other industrial processes for mutual benefit; and
(iii)by increasing resource efficiency; and (F)increase the energy efficiency of industrial processes;
(2)alternative materials that produce fewer emissions during production and result in fewer emissions during use, including— (A)high-performance lightweight materials; and
(B)substitutions for critical materials and minerals; (3)development of net-zero emissions liquid and gaseous fuels;
(4)emissions reduction in shipping, aviation, and long distance transportation; (5)carbon capture technologies for industrial processes;
(6)other technologies that achieve net-zero emissions in nonpower industrial sectors, as determined by the Secretary, in consultation with the Director; and (7)high-performance computing to develop advanced materials and manufacturing processes contributing to the focus areas described in paragraphs (1) through (6), including—
(A)modeling, simulation, and optimization of the design of energy efficient and sustainable products; and (B)the use of digital prototyping and additive manufacturing to enhance product design.
(8)incorporation of sustainable chemistry and engineering principles, practices, and methodologies, as the Secretary determines appropriate; and (9)other research or technology areas identified in the Strategic Plan authorized in section 455.
(d)Grants, contracts, cooperative agreements, and demonstration projects
(1)GrantsIn carrying out the program, the Secretary shall award grants on a competitive basis to eligible entities for projects that the Secretary determines would best achieve the goals of the program. (2)Contracts and cooperative agreementsIn carrying out the program, the Secretary may enter into contracts and cooperative agreements with eligible entities and Federal agencies for projects that the Secretary determines would further the purposes of the program.
(3)Demonstration projectsIn supporting technologies developed under this section, the Secretary shall fund demonstration projects that test and validate technologies described in subsection (c). (4)ApplicationAn entity seeking funding or a contract or agreement under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
(5)Cost sharingIn awarding funds under this section, the Secretary shall require cost sharing in accordance with section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352). (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the demonstration projects authorized in subsection (d)(3)—
(1) $20,000,000 for fiscal year 2021; (2) $80,000,000 for fiscal year 2022;
(3) $100,000,000 for fiscal year 2023; (4) $150,000,000 for fiscal year 2024; and
(5) $150,000,000 for fiscal year 2025. (f)CoordinationThe Secretary shall carry out the activities authorized in this section in accordance with section 203 of the Department of Energy Research and Innovation Act (42 U.S.C. 18631)..
(b)Technical amendmentThe table of contents of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1494) is amended by inserting after the item relating to section 453 the following:   Sec. 454. Industrial emissions reduction technology development program.. 6004.Industrial Technology Innovation Advisory Committee (a)In generalSubtitle D of title IV of the Energy Independence and Security Act of 2007, as amended by section 6003, is amended by adding at the end the following:

455.Industrial Technology Innovation Advisory Committee
(a)DefinitionsIn this section: (1)CommitteeThe term Committee means the Industrial Technology Innovation Advisory Committee established under subsection (b).
(2)DirectorThe term Director means the Director of the Office of Science and Technology Policy. (3)Emissions reductionThe term emissions reduction has the meaning given the term in section 454(a).
(4)ProgramThe term program means the industrial emissions reduction technology development program established under section 454(b)(1). (b)EstablishmentNot later than 180 days after the date of enactment of the Energy Act of 2020, the Secretary, in consultation with the Director, shall establish an advisory committee, to be known as the Industrial Technology Innovation Advisory Committee.
(c)Membership
(1)AppointmentThe Committee shall be comprised of not fewer than 16 members and not more than 20 members, who shall be appointed by the Secretary, in consultation with the Director. (2)RepresentationMembers appointed pursuant to paragraph (1) shall include—
(A)not less than 1 representative of each relevant Federal agency, as determined by the Secretary; (B)the Chair of the Secretary of Energy Advisory Board, if that position is filled;
(C)not less than 2 representatives of labor groups; (D)not less than 3 representatives of the research community, which shall include academia and National Laboratories;
(E)not less than 2 representatives of nongovernmental organizations; (F)not less than 6 representatives of small- and large-scale industry, the collective expertise of which shall cover every focus area described in section 454(c); and
(F)not less than 1 representative of a State government; and (G)any other individuals the Secretary, in coordination with the Director, determines to be necessary to ensure that the Committee is comprised of a diverse group of representatives of industry, academia, independent researchers, and public and private entities.
(3)ChairThe Secretary shall designate a member of the Committee to serve as Chair. (d)Duties (1)In generalThe Committee shall—
(A)in consultation with the Secretary and the Director, propose missions and goals for the program, which shall be consistent with the purposes of the program described in section 454(b)(1); and (B)advise the Secretary with respect to the program—
(i)by identifying and evaluating any technologies being developed by the private sector relating to the focus areas described in section 454(c); (ii)by identifying technology gaps in the private sector or other Federal agencies in those focus areas, and making recommendations to address those gaps;
(iii)by surveying and analyzing factors that prevent the adoption of emissions reduction technologies by the private sector; and (iv)by recommending technology screening criteria for technology developed under the program to encourage adoption of the technology by the private sector; and
(C)develop the strategic plan described in paragraph (2). (2)Strategic plan (A)PurposeThe purpose of the strategic plan developed under paragraph (1)(C) is to set forth a plan for achieving the goals of the program established in section 454(b)(1), including for the focus areas described in section 454(c).
(B)ContentsThe strategic plan developed under paragraph (1)(C) shall— (i)specify near-term and long-term qualitative and quantitative objectives relating to each focus area described in section 454(c), including research, development, demonstration, and commercial application objectives;
(ii)leverage existing roadmaps relevant to the program in section 454(b)(1) and the focus areas in section 454(c); (iii)specify the anticipated timeframe for achieving the objectives specified under clause (i);
(iv)include plans for developing emissions reduction technologies that are globally cost-competitive, including, as applicable, in developing economies; (v)identify the appropriate role for investment by the Federal Government, in coordination with the private sector, to achieve the objectives specified under clause (i);
(vi)identify the public and private costs of achieving the objectives specified under clause (i); and (vii)estimate the economic and employment impact in the United States of achieving those objectives.
(e)Meetings
(1)FrequencyThe Committee shall meet not less frequently than 2 times per year, at the call of the Chair. (2)Initial meetingNot later than 30 days after the date on which the members are appointed under subsection (b), the Committee shall hold its first meeting.
(f)Committee report
(1)In generalNot later than 2 years after the date of enactment of the Energy Act of 2020, and not less frequently than once every 3 years thereafter, the Committee shall submit to the Secretary a report on the progress of achieving the purposes of the program. (2)ContentsThe report under paragraph (1) shall include—
(A)a description of any technology innovation opportunities identified by the Committee; (B)a description of any technology gaps identified by the Committee under subsection (d)(1)(B)(ii);
(C)recommendations for improving technology screening criteria and management of the program; (D)an evaluation of the progress of the program and the research, development, and demonstration activities funded under the program;
(E)any recommended changes to the focus areas of the program described in section 454(c); (F)a description of the manner in which the Committee has carried out the duties described in subsection (d)(1) and any relevant findings as a result of carrying out those duties;
(G)if necessary, an update to the strategic plan developed by the Committee under subsection (d)(1)(C); (H)the progress made in achieving the goals set out in that strategic plan;
(I)a review of the management, coordination, and industry utility of the program; (J)an assessment of the extent to which progress has been made under the program in developing commercial, cost-competitive technologies in each focus area described in section 454(c); and
(K)an assessment of the effectiveness of the program in coordinating efforts within the Department and with other Federal agencies to achieve the purposes of the program. (g)Report to congressNot later than 60 days after receiving a report from the Committee under subsection (f), the Secretary shall submit a copy of that report to the Committees on Appropriations and Science, Space, and Technology of the House of Representatives, the Committees on Appropriations and Energy and Natural Resources of the Senate, and any other relevant Committee of Congress.
(h)Applicability of federal advisory committee actExcept as otherwise provided in this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee.. (b)Technical amendmentThe table of contents of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1494) (as amended by section 6003(b)) is amended by inserting after the item relating to section 454 the following:


Sec. 455. Industrial Technology Innovation Advisory Committee..
6005.Technical assistance program to implement industrial emissions reduction
(a)In generalSubtitle D of title IV of the Energy Independence and Security Act of 2007, as amended by section 6004, is amended by adding at the end the following:  456.Technical assistance program to implement industrial emissions reduction (a)DefinitionsIn this section:
(1)Eligible entityThe term eligible entity means— (A)a State;
(B)a unit of local government; (C)a territory or possession of the United States;
(D)a relevant State or local office, including an energy office; (E)a tribal organization (as defined in section 3765 of title 38, United States Code);
(F)an institution of higher education; and (G)a private entity; and
(H)a trade association or technical society. (2)Emissions reductionThe term emissions reduction has the meaning given the term in section 454(a).
(3)ProgramThe term program means the program established under subsection (b). (b)EstablishmentNot later than 1 year after the date of enactment of the Energy Act of 2020, the Secretary shall establish a program to provide technical assistance to eligible entities to promote the commercial application of emission reduction technologies developed through the program established in section 454(b).
(c)Applications
(1)In generalAn eligible entity desiring technical assistance under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)Application processThe Secretary shall seek applications for technical assistance under the program on a periodic basis, but not less frequently than once every 12 months.
(3)Factors for considerationIn selecting eligible entities for technical assistance under the program, the Secretary shall, to the maximum extent practicable— (A)give priority to—
(i)activities carried out with technical assistance under the program that have the greatest potential for achieving emissions reduction in nonpower industrial sectors; (ii)activities carried out in a State in which there are active or inactive industrial facilities that may be used or retrofitted to carry out activities under the focus areas described in section 454(c); and
(iii)activities carried out in an economically distressed area (as described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a))); and (B)ensure that—
(i)there is geographic diversity among the eligible entities selected; and (ii)the activities carried out with technical assistance under the program reflect a majority of the focus areas described in section 454(c)..
(b)Technical amendmentThe table of contents of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1494) (as amended by section 6004(b)) is amended by inserting after the item relating to section 455 the following:   Sec. 456. Technical assistance program to implement industrial emissions reduction.. 6006.Development of national smart manufacturing plan (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary of Energy (in this section referred to as the Secretary), in consultation with the National Academies, shall develop and complete a national plan for smart manufacturing technology development and deployment to improve the productivity and energy efficiency of the manufacturing sector of the United States.
(b)Content
(1)In generalThe plan developed under subsection (a) shall identify areas in which agency actions by the Secretary and other heads of relevant Federal agencies would— (A)facilitate quicker development, deployment, and adoption of smart manufacturing technologies and processes;
(B)result in greater energy efficiency and lower environmental impacts for all American manufacturers; and (C)enhance competitiveness and strengthen the manufacturing sectors of the United States.
(2)InclusionsAgency actions identified under paragraph (1) shall include— (A)an assessment of previous and current actions of the Department relating to smart manufacturing;
(B)the establishment of voluntary interconnection protocols and performance standards; (C)the use of smart manufacturing to improve energy efficiency and reduce emissions in supply chains across multiple companies;
(D)actions to increase cybersecurity in smart manufacturing infrastructure; (E)deployment of existing research results;
(F)the leveraging of existing high-performance computing infrastructure; and (G)consideration of the impact of smart manufacturing on existing manufacturing jobs and future manufacturing jobs.
(c)Biennial revisionsNot later than 2 years after the date on which the Secretary completes the plan under subsection (a), and not less frequently than once every 2 years thereafter, the Secretary shall revise the plan to account for advancements in information and communication technology and manufacturing needs. (d)ReportAnnually until the completion of the plan under subsection (a), the Secretary shall submit to Congress a report on the progress made in developing the plan.
(e)DefinitionIn this section, the term smart manufacturing means advanced technologies in information, automation, monitoring, computation, sensing, modeling, artificial intelligence, analytics, and networking that— (1)digitally—
(A)simulate manufacturing production lines; (B)operate computer-controlled manufacturing equipment;
(C)monitor and communicate production line status; and (D)manage and optimize energy productivity and cost throughout production;
(2)model, simulate, and optimize the energy efficiency of a factory building; (3)monitor and optimize building energy performance;
(4)model, simulate, and optimize the design of energy efficient and sustainable products, including the use of digital prototyping and additive manufacturing to enhance product design; (5)connect manufactured products in networks to monitor and optimize the performance of the networks, including automated network operations; and
(6)digitally connect the supply chain network. VIICritical Minerals 7001.Rare earth elements (a)Research program (1)In generalThe Secretary of Energy, acting through the Assistant Secretary for Fossil Energy (referred to in this section as the Secretary), shall conduct a program of research and development—
(A)to develop and assess advanced separation technologies for the extraction and recovery of rare earth elements and other critical materials from coal and coal byproducts; and (B)to determine if there are, and mitigate, any potential environmental or public health impacts that could arise from the recovery of rare earth elements from coal-based resources.
(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program described in paragraph (1)— (A) $23,000,000 for each of fiscal years 2021 and 2022;
(B) $24,200,000 for fiscal year 2023; (C) $25,400,000 for fiscal year 2024;
(D) $26,600,000 for fiscal year 2025; and (E) $27,800,000 for fiscal year 2026.
(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology and Energy and Commerce of the House of Representatives a report evaluating the development of advanced separation technologies for the extraction and recovery of rare earth elements and other critical materials from coal and coal byproducts, including acid mine drainage from coal mines. (c)Critical materialIn this section, the term critical material has the meaning given the term in section 7002 of this Act.
7002.Mineral security
(a)DefinitionsIn this section: (1)ByproductThe term byproduct means a critical mineral—
(A)the recovery of which depends on the production of a host mineral that is not designated as a critical mineral; and (B)that exists in sufficient quantities to be recovered during processing or refining.
(2)Critical materialThe term critical material means— (A)any non-fuel mineral, element, substance, or material that the Secretary of Energy determines—
(i)has a high risk of a supply chain disruption; and (ii)serves an essential function in 1 or more energy technologies, including technologies that produce, transmit, store, and conserve energy; or
(B)a critical mineral.  (3)Critical mineral (A)In generalThe term critical mineral means any mineral, element, substance, or material designated as critical by the Secretary under subsection (c).
(B)ExclusionsThe term critical mineral does not include— (i)fuel minerals;
(ii)water, ice, or snow; (iii)common varieties of sand, gravel, stone, pumice, cinders, and clay.
(4)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (5)SecretaryThe term Secretary means the Secretary of the Interior.
(6)StateThe term State means— (A)a State;
(B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
(D)Guam; (E)American Samoa;
(F)the Commonwealth of the Northern Mariana Islands; and (G)the United States Virgin Islands.
(7)Institution of higher educationThe term institution of higher education means— (A)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or
(B)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))). (b)Policy (1)In generalSection 3 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602) is amended—
(A)by striking paragraph (3) and inserting the following:  (3)establish an analytical and forecasting capability for identifying critical mineral demand, supply, and other factors to allow informed actions to be taken to avoid supply shortages, mitigate price volatility, and prepare for demand growth and other market shifts;;
(B)in paragraph (6), by striking and after the semicolon at the end; and (C)by striking paragraph (7) and inserting the following:

(7)facilitate the availability, development, and environmentally responsible production of domestic resources to meet national material or critical mineral needs; (8)avoid duplication of effort, prevent unnecessary paperwork, and minimize delays in the administration of applicable laws (including regulations) and the issuance of permits and authorizations necessary to explore for, develop, and produce critical minerals and to construct critical mineral manufacturing facilities in accordance with applicable environmental and land management laws;
(9)strengthen— (A)educational and research capabilities at not lower than the secondary school level; and
(B)workforce training for exploration and development of critical minerals and critical mineral manufacturing; (10)bolster international cooperation through technology transfer, information sharing, and other means;
(11)promote the efficient production, use, and recycling of critical minerals; (12)develop alternatives to critical minerals; and 
(13)establish contingencies for the production of, or access to, critical minerals for which viable sources do not exist within the United States.. (2)Conforming amendmentSection 2(b) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1601(b)) is amended by striking (b) As used in this Act, the term and inserting the following:

(b)DefinitionsIn this Act: (1)Critical mineralThe term critical mineral means any mineral, element, substance, or material designated as critical by the Secretary under section 7002(c) of the Energy Act of 2020.
(2)MaterialsThe term. (c)Critical mineral designations (1)Draft methodology and listThe Secretary, acting through the Director of the United States Geological Survey (referred to in this subsection as the Secretary), shall publish in the Federal Register for public comment—
(A)a description of the draft methodology used to identify a draft list of critical minerals; (B)a draft list of minerals, elements, substances, and materials that qualify as critical minerals; and
(C)a draft list of critical minerals recovered as byproducts and their host minerals. (2)Availability of dataIf available data is insufficient to provide a quantitative basis for the methodology developed under this subsection, qualitative evidence may be used to the extent necessary.
(3)Final methodology and listAfter reviewing public comments on the draft methodology and the draft lists published under paragraph (1) and updating the methodology and lists as appropriate, not later than 45 days after the date on which the public comment period with respect to the draft methodology and draft lists closes, the Secretary shall publish in the Federal Register— (A)a description of the final methodology for determining which minerals, elements, substances, and materials qualify as critical minerals; 
(B)the final list of critical minerals; and (C)the final list of critical minerals recovered as byproducts and their host minerals. 
(4)Designations
(A)In generalFor purposes of carrying out this subsection, the Secretary shall maintain a list of minerals, elements, substances, and materials designated as critical, pursuant to the final methodology published under paragraph (3), that the Secretary determines— (i)are essential to the economic or national security of the United States;
(ii)the supply chain of which is vulnerable to disruption (including restrictions associated with foreign political risk, abrupt demand growth, military conflict, violent unrest, anti-competitive or protectionist behaviors, and other risks throughout the supply chain); and  (iii)serve an essential function in the manufacturing of a product (including energy technology-, defense-, currency-, agriculture-, consumer electronics-, and health care-related applications), the absence of which would have significant consequences for the economic or national security of the United States.
(B)InclusionsNotwithstanding the criteria under paragraph (3), the Secretary may designate and include on the list any mineral, element, substance, or material determined by another Federal agency to be strategic and critical to the defense or national security of the United States. (C)Required consultationThe Secretary shall consult with the Secretaries of Defense, Commerce, Agriculture, and Energy and the United States Trade Representative in designating minerals, elements, substances, and materials as critical under this paragraph.
(5)Subsequent review
(A)In generalThe Secretary, in consultation with the Secretaries of Defense, Commerce, Agriculture, and Energy and the United States Trade Representative, shall review the methodology and list under paragraph (3) and the designations under paragraph (4) at least every 3 years, or more frequently as the Secretary considers to be appropriate. (B)RevisionsSubject to paragraph (4)(A), the Secretary may—
(i)revise the methodology described in this subsection; (ii)determine that minerals, elements, substances, and materials previously determined to be critical minerals are no longer critical minerals; and
(iii)designate additional minerals, elements, substances, or materials as critical minerals. (6)NoticeOn finalization of the methodology and the list under paragraph (3), or any revision to the methodology or list under paragraph (5), the Secretary shall submit to Congress written notice of the action.
(d)Resource assessment
(1)In generalNot later than 4 years after the date of enactment of this Act, in consultation with applicable State (including geological surveys), local, academic, industry, and other entities, the Secretary (acting through the Director of the United States Geological Survey) or a designee of the Secretary, shall complete a comprehensive national assessment of each critical mineral that—  (A)identifies and quantifies known critical mineral resources, using all available public and private information and datasets, including exploration histories; and
(B)provides a quantitative and qualitative assessment of undiscovered critical mineral resources throughout the United States, including probability estimates of tonnage and grade, using all available public and private information and datasets, including exploration histories. (2)Supplementary informationIn carrying out this subsection, the Secretary may carry out surveys and field work (including drilling, remote sensing, geophysical surveys, topographical and geological mapping, and geochemical sampling and analysis) to supplement existing information and datasets available for determining the existence of critical minerals in the United States.
(3)Public accessSubject to applicable law, to the maximum extent practicable, the Secretary shall make all data and metadata collected from the comprehensive national assessment carried out under paragraph (1) publically and electronically accessible. (4)Technical assistanceAt the request of the Governor of a State or the head of an Indian Tribe, the Secretary may provide technical assistance to State governments and Indian Tribes conducting critical mineral resource assessments on non-Federal land.
(5)Prioritization
(A)In generalThe Secretary may sequence the completion of resource assessments for each critical mineral such that critical minerals considered to be most critical under the methodology established under subsection (c) are completed first. (B)ReportingDuring the period beginning not later than 1 year after the date of enactment of this Act and ending on the date of completion of all of the assessments required under this subsection, the Secretary shall submit to Congress on an annual basis an interim report that—
(i)identifies the sequence and schedule for completion of the assessments if the Secretary sequences the assessments; or (ii)describes the progress of the assessments if the Secretary does not sequence the assessments.
(6)UpdatesThe Secretary may periodically update the assessments conducted under this subsection based on— (A)the generation of new information or datasets by the Federal Government; or
(B)the receipt of new information or datasets from critical mineral producers, State geological surveys, academic institutions, trade associations, or other persons. (7)Additional surveysThe Secretary shall complete a resource assessment for each additional mineral or element subsequently designated as a critical mineral under subsection (c)(5)(B) not later than 2 years after the designation of the mineral or element.
(8)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the status of geological surveying of Federal land for any mineral commodity— (A)for which the United States was dependent on a foreign country for more than 25 percent of the United States supply, as depicted in the report issued by the United States Geological Survey entitled Mineral Commodity Summaries 2021; but
(B)that is not designated as a critical mineral under subsection (c). (e)Report of Small Business AdministrationNot later than 1 year and 300 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall submit to the applicable committees of Congress a report that assesses the performance of Federal agencies with respect to—
(1)complying with chapter 6 of title 5, United States Code (commonly known as the “Regulatory Flexibility Act”), in promulgating regulations applicable to the critical minerals industry; and (2)performing an analysis of the efficiency of regulations applicable to the critical minerals industry, including those that are disproportionately burdensome to small businesses. 
(f)Federal Register process
(1)Departmental reviewAbsent any extraordinary circumstance, and except as otherwise required by law, the Secretary and the Secretary of Agriculture shall ensure that each Federal Register notice described in paragraph (2) shall be— (A)subject to any required reviews within the Department of the Interior or the Department of Agriculture; and
(B)published in final form in the Federal Register not later than 45 days after the date of initial preparation of the notice. (2)PreparationThe preparation of Federal Register notices required by law associated with the issuance of a critical mineral exploration or mine permit shall be delegated to the organizational level within the agency responsible for issuing the critical mineral exploration or mine permit.
(3)TransmissionAll Federal Register notices regarding official document availability, announcements of meetings, or notices of intent to undertake an action shall be originated in, and transmitted to the Federal Register from, the office in which, as applicable— (A)the documents or meetings are held; or
(B)the activity is initiated. (4)Application of certain provisions (A)In generalSubsection (f) shall also apply to—
(i)an exploration project in which the presence of a byproduct is reasonably expected, based on known mineral companionality, geologic formation, mineralogy, or other factors; and (ii)a project that demonstrates that a byproduct is of sufficient grade that, when combined with the production of a host mineral, the byproduct is economic to recover, as determined by the applicable Secretary in accordance with subparagraph (B), and that the byproduct will be recovered in commercial quantities.
(B)RequirementIn making the determination under subparagraph (A)(ii), the applicable Secretary shall consider the cost effectiveness of the byproducts recovery. (g)Recycling, innovation, efficiency, and alternatives (1)EstablishmentThe Secretary of Energy (referred to in this subsection as the Secretary) shall conduct a program (referred to in this subsection as the program) of research, development, demonstration, and commercialization—
(A)to develop alternatives to critical materials that do not occur in significant abundance in the United States; (B)to promote the efficient production, use, and recycling of critical materials, with special consideration for domestic critical materials, throughout the supply chain;
(C)to ensure the long-term, secure, and sustainable supply of critical materials; and (D)to prioritize work in areas that the private sector by itself is not likely to undertake due to financial or technical limitations. 
(2)CooperationIn carrying out the program, the Secretary shall cooperate with appropriate— (A)Federal agencies, including the Department of the Interior;
(B)the National Laboratories; (C)critical material producers, processors, and manufacturers;
(D)trade associations; (E)academic institutions (including students and postdoctoral staff at institutions of higher education);
(F)small businesses; (G)nongovernmental organizations; and
(H)other relevant entities or individuals.  (3)Energy innovation hubIn carrying out the program, the Secretary may use an Energy Innovation Hub authorized under section 206 of the Department of Energy Research Coordination Act (42 U.S.C. 18632).
(4)ActivitiesUnder the program, the Secretary shall carry out activities that include the identification and development of— (A)alternative materials, particularly materials available in abundance within the United States and not subject to potential supply restrictions, that lessen the need for critical materials;
(B)alternative energy technologies or alternative designs of existing energy technologies, particularly technologies or designs that use materials that— (i)occur in abundance in the United States; and
(ii)are not subject to potential supply restrictions; (C)technologies or process improvements that minimize the use and content, or lead to more efficient use, of critical materials across the full supply chain;
(D)innovative technologies and practices to diversify commercially viable and sustainable domestic sources of critical materials, including technologies for recovery from waste streams; (E)technologies, process improvements, or design optimizations that facilitate the recycling of critical materials, and options for improving the rates of collection of products and scrap containing critical materials from post-consumer, industrial, or other waste streams;
(F)advanced critical material extraction, production, separation, alloying, or processing technologies that decrease the energy consumption, environmental impact, and costs of those activities, including— (i)efficient water and wastewater management strategies;
(ii)technologies and management strategies to control the environmental impacts of radionuclides in ore tailings; (iii)technologies for separation and processing; and
(iv)technologies for increasing the recovery rates of coproducts and byproducts from host metal ores; (G)commercial markets, advanced storage methods, energy applications, and other beneficial uses of critical materials; and
(H)advanced theoretical, computational, and experimental tools necessary to support the crosscutting research and development needs of diverse critical minerals stakeholders.  (5)Plan (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a plan to carry out the program.
(B)InclusionsThe plan under subparagraph (A) shall include a description of— (i)the research and development activities to be carried out under the program during the subsequent 2 years;
(ii)the expected contributions under the program to the creation of innovative methods and technologies for the efficient and sustainable provision of critical materials to the domestic economy; (iii)the expected activities under the program to mitigate the environmental and health impacts of the extraction, processing, manufacturing, use, recovery, and recycling of critical materials; and
(iv)how the program will promote the broadest possible participation by academic, industrial, and other contributors and the public. (6)Coordination and nonduplicationTo the maximum extent practicable, the Secretary shall ensure that the activities carried out under this subsection are coordinated with, and do not duplicate the efforts of, other programs within the Federal Government, including the work underway by the Critical Materials Institute and the National Minerals Information Center.
(7)Standard of reviewNot later than 2 years after the date of enactment of this Act, the Secretary shall conduct a review of activities carried out under the program to determine the achievement of the technical milestones identified under paragraph (8)(D)(i)(I). (8)Critical materials consortium (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and operate a Critical Materials Consortium (referred to in this paragraph as the Consortium) for the purpose of supporting the program by providing, to the maximum extent practicable, a centralized entity for multidisciplinary, collaborative, critical materials research and development.
(B)LeadershipIf an Energy Innovation Hub authorized under section 206 of the Department of Energy Research Coordination Act (42 U.S.C. 18632) that is focused on critical materials exists on the date of enactment of this Act, the Secretary shall leverage the personnel and expertise of the Energy Innovation Hub to manage the Consortium for not less than 3 years following the date on which the Consortium is established. (C)MembershipThe members of the Consortium shall be representatives from relevant Federal agencies, the National Laboratories, the National Minerals Information Center, institutions of higher education, private sector entities, multiinstitutional collaborations, and other appropriate entities.
(D)ResponsibilitiesThe Consortium shall— (i)develop and implement a multiyear plan that—
(I)identifies technical goals and milestones for the program; (II)utilizes the high performance computing capabilities of the Department; and
(III)leverages the expertise of the National Laboratories and the United States Geological Survey; and (ii)submit an annual report to the Secretary summarizing the activities of the Consortium, including an evaluation of the role of the Consortium in the achievement of the technical milestones identified under clause (i)(I).
(E)Sunset; termination
(i)In generalThe Secretary may provide support to the Consortium for a period of not more than 10 years, subject to the availability of appropriations. (ii)Merit reviewNot later than 5 years after the date on which the Consortium is established, the Secretary shall conduct a rigorous merit review to determine whether the Consortium helped the program achieve the technical milestones identified under subparagraph (D)(i)(I).
(iii)TerminationIf the Secretary determines that the Consortium has not helped the program achieve the technical milestones identified under subparagraph (D)(i)(I), the Secretary may terminate any financial or technical support that the Department provides to the Consortium.  (9)ReportsNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report summarizing the activities, findings, and progress of the program.
(10)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subsection— (A) $125,000,000 for fiscal year 2021;
(B) $105,000,000 for fiscal year 2022; (C) $100,000,000 for fiscal year 2023;
(D) $135,000,000 for fiscal year 2024; and  (E) $135,000,000 for fiscal year 2025. 
(h)Critical materials supply chain research facility
(1)In generalThe Secretary of Energy (referred to in this subsection as the Secretary) shall support construction of a Critical Materials Supply Chain Research Facility (referred to in this subsection as the facility).  (2)RequirementsThe facility—
(A)shall be used to further enable research, development, demonstration, and commercialization activities throughout the supply chain for critical materials; and (B)shall provide an integrated, rapidly reconfigurable research platform.
(3)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to fund the design and construction of the facility, to remain available until expended— (A) $10,000,000 for fiscal year 2021;
(B) $30,000,000 for fiscal year 2022; and (C) $35,000,000 for fiscal year 2023.
(i)Critical materials research database and information portal
(1)In generalIn carrying out the program established under subsection (g)(1), the Secretary and the Secretary of Energy (referred to in this subsection as the Secretaries), in consultation with the Director of the National Science Foundation, shall establish and operate a Critical Materials Information Portal (referred to in this subsection as the Portal) to collect, catalogue, disseminate, and archive information on critical materials. (2)CooperationIn carrying out paragraph (1), the Secretaries shall leverage the expertise of the National Minerals Information Center, the Office of Scientific and Technical Information, and the Critical Materials Consortium established under subsection (g)(8)(A).
(3)PurposeThe purpose of the Portal is to support the development of a web-based platform to provide public access to a database of computed information on known and predicted critical materials and related material properties and computational tools in order— (A)to accelerate breakthroughs in critical materials identification and design;
(B)to strengthen the foundation for technologies that will enable more sustainable recycling, substitution, use, and recovery and minimize the environmental impacts of methods for extraction, processing, and manufacturing of critical materials; and (C)to drive the development of advanced materials for applications that span the missions of the Department of Energy and the Department of the Interior (referred to in this subsection as the Departments) in energy, environment, and national security.
(4)ActivitiesIn carrying out this subsection, the Secretaries shall— (A)conduct cooperative research with industry, academia, and other research institutions to facilitate the design of novel materials, including critical materials and substitutes for critical materials;
(B)leverage existing high-performance computing systems to conduct high throughput calculations and develop computing and data mining algorithms for the prediction of material properties, including a focus on critical materials; (C)leverage and support research in mineralogy and mineral chemistry to enhance the understanding, prediction, and manipulation of critical materials;
(D)assist scientists and engineers in making the fullest possible use of the relevant data holdings of the Departments, including the scientific and technical data generated by the research and development activities funded under subsection (g); (E)seek and incorporate other information on critical materials to enhance the Departments’ utility for program participants and other users; and
(F)manage and make available to researchers and the public accessible, curated, standardized, secure, and privacy-protected data sets from the public and private sectors for the purposes of critical materials research and development activities. (5)Proprietary informationIn carrying out this subsection, the Secretaries shall ensure, consistent with section 5(f) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1604(f)), that—
(A)no person uses the information and data collected for the Portal for a purpose other than the development of, or reporting of, aggregate data in a manner such that the identity of the person or firm who supplied the information is not discernible and is not material to the intended uses of the information; (B)no person discloses any information or data collected for the Portal unless the information or data has been transformed into a statistical or aggregate form that does not allow the identification of the person or firm who supplied particular information; and
(C)procedures are established to require the withholding of any information or data collected for the Portal if at least 1 of the Secretaries determines that the withholding is necessary to protect proprietary information, including any trade secrets or other confidential information.  (j)Analysis and forecasting (1)CapabilitiesIn order to evaluate existing critical mineral policies and inform future actions that may be taken to avoid supply shortages, mitigate price volatility, and prepare for demand growth and other market shifts, the Secretary (acting through the Director of the United States Geological Survey) or a designee of the Secretary, in consultation with the Energy Information Administration, academic institutions, and others in order to maximize the application of existing competencies related to developing and maintaining computer-models and similar analytical tools, shall conduct and publish the results of an annual report that includes—
(A)as part of the annually published Mineral Commodity Summaries from the United States Geological Survey, a comprehensive review of critical mineral production, consumption, and recycling patterns, including— (i)the quantity of each critical mineral domestically produced during the preceding year;
(ii)the quantity of each critical mineral domestically consumed during the preceding year; (iii)market price data or other price data for each critical mineral;
(iv)an assessment of— (I)critical mineral requirements to meet the national security, energy, economic, industrial, technological, and other needs of the United States during the preceding year;
(II)the reliance of the United States on foreign sources to meet those needs during the preceding year; and (III)the implications of any supply shortages, restrictions, or disruptions during the preceding year;
(v)the quantity of each critical mineral domestically recycled during the preceding year; (vi)the market penetration during the preceding year of alternatives to each critical mineral;
(vii)a discussion of international trends associated with the discovery, production, consumption, use, costs of production, prices, and recycling of each critical mineral as well as the development of alternatives to critical minerals; and (viii)such other data, analyses, and evaluations as the Secretary finds are necessary to achieve the purposes of this subsection; and
(B)a comprehensive forecast, entitled the Annual Critical Minerals Outlook, of projected critical mineral production, consumption, and recycling patterns, including— (i)the quantity of each critical mineral projected to be domestically produced over the subsequent 1-year, 5-year, and 10-year periods;
(ii)the quantity of each critical mineral projected to be domestically consumed over the subsequent 1-year, 5-year, and 10-year periods; (iii)an assessment of—
(I)critical mineral requirements to meet projected national security, energy, economic, industrial, technological, and other needs of the United States; (II)the projected reliance of the United States on foreign sources to meet those needs; and
(III)the projected implications of potential supply shortages, restrictions, or disruptions; (iv)the quantity of each critical mineral projected to be domestically recycled over the subsequent 1-year, 5-year, and 10-year periods;
(v)the market penetration of alternatives to each critical mineral projected to take place over the subsequent 1-year, 5-year, and 10-year periods; (vi)a discussion of reasonably foreseeable international trends associated with the discovery, production, consumption, use, costs of production, and recycling of each critical mineral as well as the development of alternatives to critical minerals; and
(vii)such other projections relating to each critical mineral as the Secretary determines to be necessary to achieve the purposes of this subsection. (2)Proprietary informationIn preparing a report described in paragraph (1), the Secretary shall ensure, consistent with section 5(f) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1604(f)), that—
(A)no person uses the information and data collected for the report for a purpose other than the development of or reporting of aggregate data in a manner such that the identity of the person or firm who supplied the information is not discernible and is not material to the intended uses of the information; (B)no person discloses any information or data collected for the report unless the information or data has been transformed into a statistical or aggregate form that does not allow the identification of the person or firm who supplied particular information; and
(C)procedures are established to require the withholding of any information or data collected for the report if the Secretary determines that withholding is necessary to protect proprietary information, including any trade secrets or other confidential information. (k)Education and workforce (1)Workforce assessmentNot later than 1 year and 300 days after the date of enactment of this Act, the Secretary of Labor (in consultation with the Secretary, the Director of the National Science Foundation, institutions of higher education with substantial expertise in mining, institutions of higher education with significant expertise in minerals research, including fundamental research into alternatives, and employers in the critical minerals sector) shall submit to Congress an assessment of the domestic availability of technically trained personnel necessary for critical mineral exploration, development, assessment, production, manufacturing, recycling, analysis, forecasting, education, and research, including an analysis of—
(A)skills that are in the shortest supply as of the date of the assessment; (B)skills that are projected to be in short supply in the future;
(C)the demographics of the critical minerals industry and how the demographics will evolve under the influence of factors such as an aging workforce; (D)the effectiveness of training and education programs in addressing skills shortages;
(E)opportunities to hire locally for new and existing critical mineral activities; (F)the sufficiency of personnel within relevant areas of the Federal Government for achieving the policies described in section 3 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602); and
(G)the potential need for new training programs to have a measurable effect on the supply of trained workers in the critical minerals industry. (2)Curriculum study (A)In generalThe Secretary and the Secretary of Labor shall jointly enter into an arrangement with the National Academy of Sciences and the National Academy of Engineering under which the Academies shall coordinate with the National Science Foundation on conducting a study—
(i)to design an interdisciplinary program on critical minerals that will support the critical mineral supply chain and improve the ability of the United States to increase domestic, critical mineral exploration, development, production, manufacturing, research, including fundamental research into alternatives, and recycling; (ii)to address undergraduate and graduate education, especially to assist in the development of graduate level programs of research and instruction that lead to advanced degrees with an emphasis on the critical mineral supply chain or other positions that will increase domestic, critical mineral exploration, development, production, manufacturing, research, including fundamental research into alternatives, and recycling;
(iii)to develop guidelines for proposals from institutions of higher education with substantial capabilities in the required disciplines for activities to improve the critical mineral supply chain and advance the capacity of the United States to increase domestic, critical mineral exploration, research, development, production, manufacturing, and recycling; and (iv)to outline criteria for evaluating performance and recommendations for the amount of funding that will be necessary to establish and carry out the program described in paragraph (3).
(B)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a description of the results of the study required under subparagraph (A). (3)Program (A)EstablishmentThe Secretary and the Secretary of Labor shall jointly conduct a competitive grant program under which institutions of higher education may apply for and receive 4-year grants for—
(i)startup costs for newly designated faculty positions in integrated critical mineral education, research, innovation, training, and workforce development programs consistent with paragraph (2); (ii)internships, scholarships, and fellowships for students enrolled in programs related to critical minerals;
(iii)equipment necessary for integrated critical mineral innovation, training, and workforce development programs; and (iv)research of critical minerals and their applications, particularly concerning the manufacture of critical components vital to national security.
(B)RenewalA grant under this paragraph shall be renewable for up to 2 additional 3-year terms based on performance criteria outlined under paragraph (2)(A)(iv). (l)National geological and geophysical data preservation programSection 351(k) of the Energy Policy Act of 2005 (42 U.S.C. 15908(k)) is amended by striking  $30,000,000 for each of fiscal years 2006 through 2010 and inserting  $5,000,000 for each of fiscal years 2021 through 2029, to remain available until expended.
(m)Amendments to the National Materials and Minerals, Policy, Research and Development Act of 1980
(1)Program planSection 5 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1604) is amended— (A)by striking date of enactment of this Act each place it appears and inserting date of enactment of the Energy Act of 2020;
(B)in subsection (b)(1), by striking Federal Coordinating Council for Science, Engineering, and Technology and inserting National Science and Technology Council; (C)in subsection (c)—
(i)in the matter preceding paragraph (1)— (I)by striking the Federal Emergency and all that follows through Agency, and; and
(II)by striking appropriate shall and inserting appropriate, shall; (ii)by striking paragraphs (1) and (3);
(iii)by redesignating paragraph (2) as paragraph (1); (iv)in paragraph (1) (as so redesignated)—
(I)by striking within 1 year after October 21, 1980 and inserting not later than 1 year after the date of the enactment of the Energy Act of 2020; (II)by striking which assesses and inserting that assesses; and
(III)by striking in the case and all that follows through subsection, and which and inserting and that; and (v)by adding at the end the following:

(2)assess the adequacy and stability of the supply of materials necessary to maintain national security, economic well-being, public health, and industrial production.; and (D)in subsection (e), by striking Bureau of Mines each place it appears and inserting United States Geological Survey.
(2)PolicySection 3 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602) is amended, in the matter preceding paragraph (1)— (A)in the first sentence, by striking The Congress declares that it and inserting It; and
(B)in the second sentence, by striking The Congress further declares that implementation and inserting Implementation. (3)ImplementationSection 4 of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1603) is amended, in the matter preceding paragraph (1)—
(A)by striking For the purpose and all that follows through declares that the and inserting The; and (B)by striking departments and agencies, and inserting departments and agencies to implement the policy described in section 3. 
(n)Administration
(1)In generalThe National Critical Materials Act of 1984 (30 U.S.C. 1801 et seq.) is repealed. (2)Conforming amendmentSection 3(d) of the National Superconductivity and Competitiveness Act of 1988 (15 U.S.C. 5202(d)) is amended in the first sentence by striking , with the assistance of the National Critical Materials Council as specified in the National Critical Materials Act of 1984 (30 U.S.C. 1801 et seq.),.
(3)Savings clauses
(A)In generalNothing in this section or an amendment made by this section modifies any requirement or authority provided by— (i)the matter under the heading GEOLOGICAL SURVEY of the first section of the Act of March 3, 1879 (43 U.S.C. 31(a)); or
(ii)the first section of Public Law 87–626 (43 U.S.C. 31(b)). (B)Effect on Department of DefenseNothing in this section or an amendment made by this section affects the authority of the Secretary of Defense with respect to the work of the Department of Defense on critical material supplies in furtherance of the national defense mission of the Department of Defense.
(C)Secretarial order not affectedThis section shall not apply to any mineral described in Secretarial Order No. 3324, issued by the Secretary on December 3, 2012, in any area to which the order applies. (o)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2021 through 2029.
7003.Monitoring mineral investments under Belt and Road Initiative of People's Republic of China
(a)Report requiredNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence (referred to in this section as the Director), in consultation with the Secretary of the Interior, the Secretary of Energy, the Secretary of Commerce, the Secretary of State, the Secretary of Defense, and the United States Trade Representative, shall submit to the appropriate congressional committees a report on investments in minerals under the Belt and Road Initiative of the People’s Republic of China that includes an assessment of— (1)notable past mineral investments;
(2)whether and how such investments have increased the extent of control of minerals by the People’s Republic of China; (3)any efforts by the People’s Republic of China to counter or interfere with the goals of the Energy Resource Governance Initiative of the Department of State; and
(4)the strategy of the People’s Republic of China with respect to mineral investments. (b)Monitoring mechanismIn conjunction with each report required by subsection (a), the Director shall submit to the appropriate congressional committees a list of any minerals with respect to which—
(1)the People’s Republic of China, directly or through the Belt and Road Initiative— (A)is increasing its concentration of extraction and processing;
(B)is acquiring significant mining and processing facilities; (C)is maintaining or increasing export restrictions; or
(D)has achieved substantial control of the supply of minerals used within an industry or related minerals;  (2)there is a significant difference between domestic prices in the People’s Republic of China as compared to prices on international markets; or
(3)there is a significant increase or volatility in price as a result of the Belt and Road Initiative of the People’s Republic of China. (c)Critical mineral evaluationFor any mineral included on the list required by subsection (b) that is not already designated as critical by the Secretary of the Interior pursuant to section 7002(c), the Director shall—
(1)determine, in consultation with the Secretary of the Interior, the Secretary of Energy, the Secretary of Commerce, the Secretary of State, the Secretary of Defense, and the United States Trade Representative, whether the mineral is strategic and critical to the defense or national security of the United States; and  (2)make a recommendation to the Secretary of the Interior regarding the designation of the mineral under section 7002(c).
(d)Annual updatesThe Director shall update the report required by subsection (a) and list required by subsection (b) not less frequently than annually. (e)FormEach report or list required by this section shall be submitted in unclassified form but may include a classified annex.
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Energy and Natural Resources, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Finance, the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and
(2)the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Ways and Means, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives.  VIIIGrid Modernization 8001.Smart grid regional demonstration initiativeSection 1304 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17384) is amended—
(1)in subsection (a), by inserting research, development, and demonstration before program; (2)in subsection (b)—
(A)by amending paragraph (1) to read as follows:  (1)In generalThe Secretary shall establish a smart grid regional demonstration initiative (referred to in this subsection as the Initiative) composed of demonstration projects focused on cost-effective, advanced technologies for use in power grid sensing, communications, analysis, power flow control, visualization, distribution automation, industrial control systems, dynamic line rating systems, grid redesign, and the integration of distributed energy resources.; and
(B)in paragraph (2)— (i)in subparagraph (D), by striking and at the end;
(ii)in subparagraph (E), by striking the period and inserting ; and; and (iii)by inserting at the end the following:

(F)to encourage the commercial application of advanced distribution automation technologies that exert intelligent control over electrical grid functions at the distribution level to improve system resilience.. 8002.Smart grid modeling, visualization, architecture, and controlsTitle XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381 et seq.) is amended by inserting after section 1304 the following:

1304A.Smart grid modeling, visualization, architecture, and controls
(a)In generalNot later than 180 days after the enactment of this section, the Secretary shall establish a program of research, development, demonstration, and commercial application on electric grid modeling, sensing, visualization, architecture development, and advanced operation and controls. (b)Modeling research and developmentThe Secretary shall support development of models of emerging technologies and systems to facilitate the secure and reliable design, planning, and operation of the electric grid for use by industry stakeholders. In particular, the Secretary shall support development of—
(1)models to analyze and predict the effects of adverse physical and cyber events on the electric grid; (2)coupled models of electrical, physical, and cyber systems;
(3)models of existing and emerging technologies being deployed on the electric grid due to projected changes in the electric generation mix and loads, for a variety of regional characteristics; and (4)integrated models of the communications, transmission, distribution, and other interdependent systems for existing, new, and emerging technologies.
(c)Situational awareness research and development
(1)In generalThe Secretary shall support development of computational tools and technologies to improve sensing, monitoring, and visualization of the electric grid for real-time situational awareness and decision support tools that enable improved operation of the power system, including utility, non-utility, and customer grid-connected assets, for use by industry partners. (2)Data useIn developing visualization capabilities under this section, the Secretary shall develop tools for industry stakeholders to use to analyze data collected from advanced measurement and monitoring technologies, including data from phasor measurement units and advanced metering units.
(3)Severe eventsThe Secretary shall prioritize enhancing cyber and physical situational awareness of the electric grid during adverse manmade and naturally-occurring events. (d)Operation and controls research and developmentThe Secretary shall conduct research to develop improvements to the operation and controls of the electric grid, in coordination with industry partners. Such activities shall include—
(1)a training facility or facilities to allow grid operators to gain operational experience with advanced grid control concepts and technologies; (2)development of cost-effective advanced operation and control concepts and technologies, such as adaptive islanding, dynamic line rating systems, power flow controllers, network topology optimization, smart circuit breakers, intelligent load shedding, and fault-tolerant control system architectures;
(3)development of real-time control concepts using artificial intelligence and machine learning for improved electric grid resilience; and (4)utilization of advanced data analytics including load forecasting, power flow modeling, equipment failure prediction, resource optimization, risk analysis, and decision analysis.
(e)Interoperability research and developmentThe Secretary shall conduct research and development on tools and technologies that improve the interoperability and compatibility of new and emerging components, technologies, and systems with existing electric grid infrastructure. (f)Underground transmission and distribution linesIn carrying out the program under subsection (a), the Secretary shall support research and development on underground transmission and distribution lines. This shall include research on—
(1)methods for lowering the costs of underground transmission and distribution lines, including through novel installation techniques and materials considerations; (2)techniques to improve the lifespan of underground transmission and distribution lines;
(3)wireless sensors to improve safety of underground transmission and distribution lines and to predict, identify, detect, and transmit information about degradation and faults; and (4)methods for improving the resilience and reliability of underground transmission and distribution lines, including technologies and techniques that can mitigate the impact of flooding, storm surge, and seasonal climate cycles on degradation of and damage to underground transmission and distribution lines.
(g)Grid architecture and scenario development
(1)In generalSubject to paragraph (3), the Secretary shall establish and facilitate a collaborative process to develop model grid architecture and a set of future scenarios for the electric grid to examine the impacts of different combinations of resources (including different quantities of distributed energy resources and large-scale, central generation) on the electric grid. (2)ArchitectureIn supporting the development of model grid architectures, the Secretary shall—
(A)analyze a variety of grid architecture scenarios that range from minor upgrades to existing transmission grid infrastructure to scenarios that involve the replacement of significant portions of existing transmission grid infrastructure; (B)analyze the effects of the increasing proliferation of renewable and other zero emissions energy generation sources, increasing use of distributed resources owned by non-utility entities, and the use of digital and automated controls not managed by grid operators;
(C)include a variety of new and emerging distribution grid technologies, including distributed energy resources, electric vehicle charging stations, distribution automation technologies, energy storage, and renewable energy sources; (D)analyze the effects of local load balancing and other forms of decentralized control;
(E)analyze the effects of changes to grid architectures resulting from modernizing electric grid systems, including communications, controls, markets, consumer choice, emergency response, electrification, and cybersecurity concerns; and (F)develop integrated grid architectures that incorporate system resilience for cyber, physical, and communications systems.
(3)Market structureThe grid architecture and scenarios developed under paragraph (1) shall, to the extent practicable, account for differences in market structure, including an examination of the potential for stranded costs in each type of market structure. (h)Computing resources and data coordination research and developmentIn carrying out this section, the Secretary shall—
(1)leverage existing computing resources at the National Laboratories; and (2)develop voluntary standards for data taxonomies and communication protocols in coordination with public and private sector stakeholders.
(i)Information sharingNone of the activities authorized in this section shall require private entities to share information or data with the Secretary. (j)ResilienceIn this section, the term resilience means the ability to withstand and reduce the magnitude or duration of disruptive events, which includes the capability to anticipate, absorb, adapt to, or rapidly recover from such an event, including from deliberate attacks, accidents, and naturally occurring threats or incidents..
8003.Integrated energy systemsTitle XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381 et seq.) is amended by adding after section 1309 the following:  1310.Integrated energy systems (a)In generalNot later than 180 days after the enactment of this section, the Secretary shall establish a research, development, and demonstration program to develop cost-effective integrated energy systems, including—
(1)development of computer modeling to design different configurations of integrated energy systems and to optimize system operation; (2)research on system integration needed to plan, design, build, and operate integrated energy systems, including interconnection requirements with the electric grid;
(3)development of integrated energy systems for various applications, including— (A)thermal energy generation and storage for buildings and manufacturing;
(B)electricity storage coupled with energy generation; (C)desalination;
(D)production of liquid and gaseous fuels; and (E)production of chemicals such as ammonia and ethylene;
(4)development of testing facilities for integrated energy systems; and (5)research on incorporation of various technologies for integrated energy systems, including nuclear energy, renewable energy, storage, and carbon capture, utilization, and sequestration technologies.
(b)Strategic plan
(1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a strategic plan that identifies opportunities, challenges, and standards needed for the development and commercial application of integrated energy systems. The strategic plan shall include— (A)analysis of the potential benefits of development of integrated electric systems on the electric grid;
(B)analysis of the potential contributions of integrated energy systems to different grid architecture scenarios; (C)research and development goals for various integrated energy systems, including those identified in subsection (a);
(D)assessment of policy and market barriers to the adoption of integrated energy systems; (E)analysis of the technical and economic feasibility of adoption of different integrated energy systems; and
(F)a 10-year roadmap to guide the program established under subsection (a). (2)UpdatesNot less than once every 3 years for the duration of this research program, the Secretary shall submit an updated version of the strategic plan to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
(c)Program implementationIn carrying out the research, development, demonstration, and commercial application aims of subsection (a), the Secretary shall— (1)implement the recommendations set forth in the strategic plan in subsection (b);
(2)coordinate across all relevant program offices at the Department, including— (A)the Office of Energy Efficiency and Renewable Energy;
(B)the Office of Nuclear Energy; and (C)the Office of Fossil Energy;
(3)leverage existing programs and resources of the Department; and (4)prioritize activities that accelerate the development of integrated electricity generation, storage, and distribution systems with net zero greenhouse gas emissions.
(d)Integrated energy system definedThe term integrated energy system means a system composed of 2 or more co-located or jointly operated sub-systems of energy generation, energy storage, or other energy technologies.. 8004.Grid integration research and development (a)Integrating distributed energy resources onto the electric gridSection 925(a) of the Energy Policy Act of 2005 (42 U.S.C. 16215) is amended—
(1)by redesignating paragraphs (10) and (11) as paragraphs (12) and (13), respectively; and (2)by inserting after paragraph (9) the following:

(10)the development of cost-effective technologies that enable two-way information and power flow between distributed energy resources and the electric grid; (11)the development of technologies and concepts that enable interoperability between distributed energy resources and other behind-the-meter devices and the electric grid;.
(b)Integrating renewable energy onto the electric gridSubtitle C of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16231 et seq.) is amended by adding at the end the following:  936.Research and development into integrating renewable energy onto the electric grid (a)In generalNot later than 180 days after the enactment of this section, the Secretary shall establish a research, development, and demonstration program on technologies that enable integration of renewable energy generation sources onto the electric grid across multiple program offices of the Department. The program shall include—
(1)forecasting for predicting generation from variable renewable energy sources; (2)development of cost-effective low-loss, long-distance transmission lines; and
(3)development of cost-effective advanced technologies for variable renewable generation sources to provide grid services. (b)CoordinationIn carrying out this program, the Secretary shall coordinate across all relevant program offices at the Department to achieve the goals established in this section, including the Office of Electricity.
(c)Adoption of technologiesIn carrying out this section, the Secretary shall consider barriers to adoption and commercial application of technologies that enable integration of renewable energy sources onto the electric grid, including cost and other economic barriers, and shall coordinate with relevant entities to reduce these barriers.. (c)Integrating electric vehicles onto the electric gridSubtitle B of title I of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by adding at the end the following:

137.Research and development into integrating electric vehicles onto the electric grid
(a)In generalThe Secretary shall establish a research, development, and demonstration program to advance the integration of electric vehicles, including plug-in hybrid electric vehicles, onto the electric grid. (b)Vehicles-to-grid integration assessment reportNot later than 1 year after the enactment of this section, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of a study that examines the research, development, and demonstration opportunities, challenges, and standards needed for integrating electric vehicles onto the electric grid.
(1)Report requirementsThe report shall include— (A)an evaluation of the use of electric vehicles to maintain the reliability of the electric grid, including—
(i)the use of electric vehicles for demand response, load shaping, emergency power, and frequency regulation; and (ii)the potential for the reuse of spent electric vehicle batteries for stationary grid storage;
(B)the impact of grid integration on electric vehicles, including— (i)the impact of bi-directional electricity flow on battery degradation; and
(ii)the implications of the use of electric vehicles for grid services on original equipment manufacturer warranties; (C)the impacts to the electric grid of increased penetration of electric vehicles, including—
(i)the distribution grid infrastructure needed to support an increase in charging capacity; (ii)strategies for integrating electric vehicles onto the distribution grid while limiting infrastructure upgrades;
(iii)the changes in electricity demand over a 24-hour cycle due to electric vehicle charging behavior; (iv)the load increases expected from electrifying the transportation sector;
(v)the potential for customer incentives and other managed charging stations strategies to shift charging off-peak; (vi)the technology needed to achieve bi-directional power flow on the distribution grid; and
(vii)the implementation of smart charging techniques; (D)research on the standards needed to integrate electric vehicles with the grid, including communications systems, protocols, and charging stations, in collaboration with the National Institute for Standards and Technology;
(E)the cybersecurity challenges and needs associated with electrifying the transportation sector; and (F)an assessment of the feasibility of adopting technologies developed under the program established under subsection (a) at Department facilities.
(2)RecommendationsAs part of the Vehicles-to-Grid Integration Assessment Report, the Secretary shall develop a 10-year roadmap to guide the research, development, and demonstration program to integrate electric vehicles onto the electric grid. (3)ConsultationIn developing this report, the Secretary shall consult with relevant stakeholders, including—
(A)electric vehicle manufacturers; (B)electric utilities;
(C)public utility commissions; (D)vehicle battery manufacturers;
(E)electric vehicle supply equipment manufacturers; (F)charging infrastructure manufacturers;
(G)the National Laboratories; and (H)other Federal agencies, as the Secretary determines appropriate.
(4)UpdatesThe Secretary shall update the report required under this section every 3 years for the duration of the program under section (a) and shall submit the updated report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. (c)Program implementationIn carrying out the research, development, demonstration, and commercial application aims of section, the Secretary shall—
(1)implement the recommendations set forth in the report in subsection (b); and (2)coordinate across all relevant program offices at the Department to achieve the goals established in this section, including the Office of Electricity.
(d)Testing capabilitiesThe Secretary shall coordinate with the National Laboratories to develop testing capabilities for the evaluation, rapid prototyping, and optimization of technologies enabling integration of electric vehicles onto the electric grid.. 8005.Advisory committeeTitle XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381 et seq.) is amended by adding after section 1310 (as added by section 8003 of this Act) the following:

1311.Advisory committee
(a)In generalNot later than 180 days after the enactment of this section, the Secretary shall designate an existing advisory committee to advise the Secretary on the authorization of research, development, and demonstration projects under sections 1304 and 1304A. (b)ResponsibilityThe Secretary shall annually solicit from the advisory committee—
(1)comments to identify grid modernization technology needs; (2)an assessment of the progress of the research activities on grid modernization; and
(3)assistance in annually updating grid modernization technology roadmaps.. 8006.Coordination of effortsIn carrying out the amendments made by this title, the Secretary shall coordinate with relevant entities to the maximum extent practicable, including—
(1)electric utilities; (2)private sector entities;
(3)representatives of all sectors of the electric power industry; (4)transmission organizations;
(5)transmission owners and operators; (6)distribution organizations;
(7)distribution asset owners and operators; (8)State, Tribal, local, and territorial governments and regulatory authorities;
(9)academic institutions; (10)the National Laboratories;
(11)other Federal agencies; (12)nonprofit organizations;
(13)the Federal Energy Regulatory Commission; (14)the North American Reliability Corporation;
(15)independent system operators; and (16)programs and program offices at the Department.
8007.Technology demonstration on the distribution grid
(a)In generalThe Secretary shall establish a grant program to carry out eligible projects related to the modernization of the electric grid, including the application of technologies to improve observability, advanced controls, and prediction of system performance on the distribution system. (b)Eligible projectsTo be eligible for a grant under subsection (a), a project shall—
(1)be designed to improve the performance and efficiency of the future electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power; and (2)demonstrate—
(A)secure integration and management of two or more energy resources, including distributed energy generation, combined heat and power, micro-grids, energy storage, electric vehicles, energy efficiency, demand response, and intelligent loads; and (B)secure integration and interoperability of communications and information technologies.
8008.Voluntary model pathways
(a)Establishment of voluntary model pathways
(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Energy (in this section referred to as the Secretary), in consultation with the steering committee established under paragraph (3), shall initiate the development of voluntary model pathways for modernizing the electric grid through a collaborative, public-private effort that— (A)produces illustrative policy pathways encompassing a diverse range of technologies that can be adapted for State and regional applications by regulators and policymakers;
(B)facilitates the modernization of the electric grid and associated communications networks to achieve the objectives described in paragraph (2); (C)ensures a reliable, resilient, affordable, safe, and secure electric grid; and
(D)acknowledges and accounts for different priorities, electric systems, and rate structures across States and regions. (2)ObjectivesThe pathways established under paragraph (1) shall facilitate achievement of as many of the following objectives as practicable:
(A)Near real-time situational awareness of the electric system. (B)Data visualization.
(C)Advanced monitoring and control of the advanced electric grid. (D)Enhanced certainty of policies for investment in the electric grid.
(E)Increased innovation. (F)Greater consumer empowerment.
(G)Enhanced grid resilience, reliability, and robustness. (H)Improved—
(i)integration of distributed energy resources; (ii)interoperability of the electric system; and
(iii)predictive modeling and capacity forecasting. (I)Reduced cost of service for consumers.
(J)Diversification of generation sources. (3)Steering committeeNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a steering committee to help develop the pathways under paragraph (1), to be composed of members appointed by the Secretary, consisting of persons with appropriate expertise representing a diverse range of interests in the public, private, and academic sectors, including representatives of—
(A)the Federal Energy Regulatory Commission; (B)the National Laboratories;
(C)States; (D)State regulatory authorities;
(E)transmission organizations; (F)representatives of all sectors of the electric power industry;
(G)institutions of higher education; (H)independent research institutes; and
(I)other entities. (b)Technical assistanceThe Secretary may provide technical assistance to States, Indian Tribes, or units of local government to adopt or implement one or more elements of the pathways developed under subsection (a)(1), including on a pilot basis.
8009.Performance metrics for electricity infrastructure providers
(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Energy, in consultation with the steering committee established under section 8008(a)(3), shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that includes— (1)an evaluation of the performance of the electric grid as of the date of the report; and
(2)a description of the projected range of measurable costs and benefits associated with the changes evaluated under the scenarios developed under section 1304A of the Energy Independence and Security Act of 2007. (b)Considerations for development of metricsIn developing metrics for the evaluation and projections under subsection (a), the Secretary of Energy shall consider—
(1)standard methodologies for calculating improvements or deteriorations in the performance metrics, such as reliability, grid efficiency, power quality, consumer satisfaction, sustainability, and financial incentives; (2)standard methodologies for calculating potential costs and measurable benefits value to ratepayers, applying the performance metrics developed under paragraph (1);
(3)identification of tools, resources, and deployment models that may enable improved performance through the adoption of emerging, commercially available or advanced grid technologies or solutions, including— (A)multicustomer micro-grids;
(B)distributed energy resources; (C)energy storage;
(D)electric vehicles; (E)electric vehicle charging infrastructure;
(F)integrated information and communications systems; (G)transactive energy systems; and
(H)advanced demand management systems; and (4)the role of States and local regulatory authorities in enabling a robust future electric grid to ensure that—
(A)electric utilities remain financially viable; (B)electric utilities make the needed investments that ensure a reliable, secure, and resilient grid; and
(C)costs incurred to transform to an integrated grid are allocated and recovered responsibly, efficiently, and equitably. 8010.Voluntary State, regional, and local electricity distribution planning (a)In generalOn the request of a State, regional organization, or electric utility, the Secretary of Energy shall provide assistance to States, regional organizations, and electric utilities to facilitate the development of State, regional, and local electricity distribution plans by—
(1)conducting a resource assessment and analysis of future demand and distribution requirements; and (2)developing open source tools for State, regional, and local planning and operations.
(b)Risk and security analysisThe assessment under subsection (a)(1) shall include— (1)the evaluation of the physical security, cybersecurity, and associated communications needs of an advanced distribution management system and the integration of distributed energy resources; and
(2)advanced use of grid architecture to analyze risks in an all-hazards approach that includes communications infrastructure, control systems architecture, and power systems architecture. (c)DesignationThe information collected for the assessment and analysis under subsection (a)(1)—
(1)shall be considered to be critical electric infrastructure information under section 215A of the Federal Power Act (16 U.S.C. 824o–1); and (2)shall only be released in compliance with regulations implementing that section.
(d)Technical assistanceFor the purpose of assisting in the development of State and regional electricity distribution plans, the Secretary shall provide technical assistance to— (1)States;
(2)regional reliability entities; and (3)other distribution asset owners and operators.
(e)WithdrawalA State or any entity that has requested technical assistance under this section may withdraw the request for technical assistance at any time, and on such withdrawal, the Secretary shall terminate all assistance efforts. (f)EffectNothing in this section authorizes the Secretary to require any State, regional organization, regional reliability entity, asset owner, or asset operator to adopt any model, tool, plan, analysis, or assessment.
8011.Micro-grid and integrated micro-grid systems program
(a)DefinitionsIn this section: (1)Integrated micro-grid systemThe term integrated micro-grid system means a micro-grid system that—
(A)comprises generation from both conventional and renewable energy resources; and (B)may use grid-scale energy storage.
(2)Isolated communityThe term isolated community means a community that is powered by a stand-alone electric generation and distribution system without the economic and reliability benefits of connection to a regional electric grid. (3)Micro-grid systemThe term micro-grid system means a localized grid that operates autonomously, regardless of whether the grid can operate in connection with another grid.
(4)Rural electric cooperativeThe term rural electric cooperative means an electric cooperative (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)) that sells electric energy to persons in rural areas. (5)StrategyThe term strategy means the strategy developed pursuant to subsection (b)(2)(B).
(b)Program
(1)EstablishmentThe Secretary of Energy (in this section referred to as the Secretary) shall establish a program to promote the development of— (A)integrated micro-grid systems for isolated communities; and
(B)micro-grid systems to increase the resilience of critical infrastructure. (2)RequirementsThe program established under paragraph (1) shall—
(A)develop a feasibility assessment for— (i)integrated micro-grid systems in isolated communities; and
(ii)micro-grid systems to enhance the resilience of critical infrastructure; (B)develop an implementation strategy, in accordance with paragraph (3), to promote the development of integrated micro-grid systems for isolated communities, particularly for those communities exposed to extreme weather conditions and high energy costs, including electricity, space heating and cooling, and transportation;
(C)develop an implementation strategy to promote the development of micro-grid systems that increase the resilience of critical infrastructure; and (D)carry out cost-shared demonstration projects, based upon the strategies developed under subparagraph (B) that include the development of physical and cybersecurity plans to take appropriate measures to protect and secure the electric grid.
(3)Requirements for strategyIn developing the strategy under paragraph (2)(B), the Secretary shall consider— (A)opportunities for improving the efficiency of existing integrated micro-grid systems;
(B)the capacity of the local workforce to operate, maintain, and repair a integrated micro-grid system as well as opportunities to improve that capacity; (C)leveraging existing capacity within local or regional research organizations, such as organizations based at institutions of higher education, to support development of integrated micro-grid systems, including by testing novel components and systems prior to field deployment;
(D)the need for basic infrastructure to develop, deploy, and sustain a integrated micro-grid system; (E)input of traditional knowledge from local leaders of isolated communities in the development of a integrated micro-grid system;
(F)the impact of integrated micro-grid systems on defense, homeland security, economic development, and environmental interests; (G)opportunities to leverage existing interagency coordination efforts and recommendations for new interagency coordination efforts to minimize unnecessary overhead, mobilization, and other project costs; and
(H)any other criteria the Secretary determines appropriate. (c)CollaborationThe program established under subsection (b)(1) shall be carried out in collaboration with relevant stakeholders, including, as appropriate—
(1)States; (2)Indian Tribes;
(3)regional entities and regulators; (4)units of local government;
(5)institutions of higher education; and (6)private sector entities.
(d)ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter until calendar year 2029, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the efforts to implement the program established under subsection (b)(1) and the status of the strategy developed under subsection (b)(2)(B). (e)Barriers and benefits to micro-grid systems (1)ReportNot later than 270 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the benefits of, and barriers to, implementing resilient micro-grid systems that are—
(A)
(i)owned or operated by an isolated community, rural electric cooperative, or municipal government; or (ii)operated on behalf of a municipal government or rural electric cooperative; and
(B)designed to maximize the use of— (i)energy-generation facilities owned or operated by isolated communities; or
(ii)a municipal or rural electric cooperative energy-generation facility. (2)Grants to overcome barriersThe Secretary shall award grants of not more than $500,000 to not fewer than 20 municipal governments, rural electric cooperatives, or isolated communities, up to a total of $15,000,000, each year to assist those municipal governments, rural electric cooperatives, and isolated communities in overcoming the barriers identified in the report under paragraph (1).
8012.Technical amendments; authorization of appropriations
(a)Technical amendments
(1)Energy Independence and Security Act of 2007Section 1(b) of the Energy Independence and Security Act of 2007 is amended in the table of contents— (A)by inserting the following after the item related to section 136:


Sec. 137. Research and development into integrating electric vehicles onto the electric grid.;
(B)by inserting the following after the item related to section 1304:    Sec. 1304A. Smart grid modeling, visualization, architecture, and controls.; and (C)by inserting the following after the item related to section 1309:


Sec. 1310. Integrated energy systems. 
Sec. 1311. Advisory committee. .
(2)Energy Policy Act of 2005Section 1(b) of the Energy Policy Act of 2005 is amended in the table of contents by inserting the following after the item related to section 935:   Sec. 936. Research and development into integrating renewable energy onto the electric grid.. (b)Authorization of appropriationsThere are authorized to be appropriated—
(1)to carry out section 8006 and the amendments made by sections 8001, 8002, and 8005 of this title— (A) $175,000,000 for fiscal year 2021;
(B) $180,000,000 for fiscal year 2022; (C) $185,000,000 for fiscal year 2023;
(D) $190,000,000 for fiscal year 2024; and (E) $199,500,000 for fiscal year 2025;
(2)to carry out sections 8007, 8008, 8009, 8010, and 8011 of this title $175,000,000 for each of fiscal years 2021 through 2025; (3)to carry out section 8003 of this title—
(A) $21,000,000 for fiscal year 2021; (B) $22,050,000 for fiscal year 2022;
(C) $23,153,000 for fiscal year 2023; (D) $24,310,000 for fiscal year 2024; and
(E) $25,525,000 for fiscal year 2025; and (4)to carry out section 8004 of this title—
(A) $52,500,000 for fiscal year 2021; (B) $55,152,000 for fiscal year 2022;
(C) $57,882,000 for fiscal year 2023; (D) $60,775,000 for fiscal year 2024; and
(E) $63,814,000 for fiscal year 2025. 8013.Indian energy (a)Definition of Indian landSection 2601(2) of the Energy Policy Act of 1992 (25 U.S.C. 3501(2)) is amended—
(1)in subparagraph (B)(iii), by striking and; (2)in subparagraph (C), by striking land. and inserting land;; and
(3)by adding at the end the following subparagraphs:   (D)any land located in a census tract in which the majority of residents are Natives (as defined in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b))); and
(E)any land located in a census tract in which the majority of residents are persons who are enrolled members of a federally recognized Tribe or village. . (b)Reduction of cost shareSection 2602(b)(5) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(5)) is amended by adding at the end the following subparagraphs:

(D)The Secretary of Energy may reduce any applicable cost share required of an Indian tribe, intertribal organization, or tribal energy development organization in order to receive a grant under this subsection to not less than 10 percent if the Indian tribe, intertribal organization, or tribal energy development organization meets criteria developed by the Secretary of Energy, including financial need. (E)Section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352) shall not apply to assistance provided under this subsection..
(c)Authorization of appropriationsSection 2602(b)(7) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(7)) is amended by striking  $20,000,000 for each of fiscal years 2006 through 2016 and inserting  $30,000,000 for each of fiscal years 2021 through 2025. 8014.Report on electricity access and reliability (a)AssessmentThe Secretary of Energy shall conduct an assessment of the status of access to electricity by households residing in Tribal communities or on Indian land, and the reliability of electric service available to households residing in Tribal communities or on Indian land, as compared to the status of access to and reliability of electricity within neighboring States or within the State in which Indian land is located.
(b)ConsultationThe Secretary of Energy shall consult with Indian Tribes, Tribal organizations, the North American Electricity Reliability Corporation, and the Federal Energy Regulatory Commission in the development and conduct of the assessment under subsection (a). Indian Tribes and Tribal organizations shall have the opportunity to review and make recommendations regarding the development of the assessment and the findings of the assessment, prior to the submission of the report under subsection (c). (c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under subsection (a), which shall include—
(1)a description of generation, transmission, and distribution assets available to provide electricity to households residing in Tribal communities or on Indian land; (2)a survey of the retail and wholesale prices of electricity available to households residing in Tribal communities or on Indian land;
(3)a description of participation of Tribal members in the electric utility workforce, including the workforce for construction and maintenance of renewable energy resources and distributed energy resources; (4)the percentage of households residing in Tribal communities or on Indian land that do not have access to electricity;
(5)the potential of distributed energy resources to provide electricity to households residing in Tribal communities or on Indian land; (6)the potential for tribally-owned electric utilities or electric utility assets to participate in or benefit from regional electricity markets;
(7)a description of the barriers to providing access to electric service to households residing in Tribal communities or on Indian land; and (8)recommendations to improve access to and reliability of electric service for households residing in Tribal communities or on Indian land.
(d)DefinitionsIn this section: (1)Tribal memberThe term Tribal member means a person who is an enrolled member of a federally recognized Tribe or village.
(2)Tribal communityThe term Tribal community means a community in a United States census tract in which the majority of residents are persons who are enrolled members of a federally recognized Tribe or village. 8015.Net metering study and evaluation (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies shall—
(1)study the opportunities and challenges associated with net metering; and (2)evaluate the expected medium- and long-term impacts of net metering.
(b)ElementsThe study and evaluation conducted pursuant to the agreement entered into under subsection (a) shall address— (1)developments in net metering, including the emergence of new technologies;
(2)alternatives to existing metering systems that— (A)provide for transactions that—
(i)measure electric energy consumption by an electric consumer at the home or facility of that electric consumer; and (ii)are capable of sending electric energy usage information through a communications network to an electric utility;
(B)promote equitable distribution of resources and costs; and (C)provide incentives for the use of distributed renewable generation;
(3)net metering planning and operating techniques; (4)effective architecture for net metering;
(5)successful net metering business models; (6)consumer and industry incentives for net metering;
(7)the role of renewable resources in the electric grid; (8)the role of net metering in developing future models for renewable infrastructure; and
(9)the use of battery storage with net metering. (c)Report (1)In generalThe agreement entered into under subsection (a) shall require the National Academies to submit to the Secretary of Energy, not later than 2 years after entering into the agreement, a report that describes the results of the study and evaluation conducted pursuant to the agreement.
(2)Public availabilityThe report submitted under paragraph (1) shall be made available to the public through electronic means, including the internet. IXDepartment of Energy Innovation 9001.Office of technology transitionsSection 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended—
(1)by striking subsection (a) and all that follows through The Coordinator in subsection (b) and inserting the following:  (a)Office of technology transitions (1)EstablishmentThere is established within the Department an Office of Technology Transitions (referred to in this section as the Office).
(2)MissionThe mission of the Office shall be— (A)to expand the commercial impact of the research investments of the Department; and
(B)to focus on commercializing technologies that support the missions of the Department, including reducing greenhouse gas emissions and other pollutants. (3)Goals (A)In generalIn carrying out the mission and activities of the Office, the Chief Commercialization Officer appointed under paragraph (4) shall, with respect to commercialization activities, meet all of the goals described in subparagraph (B).
(B)Goals describedThe goals referred to in subparagraph (A) are the following: (i)Reduction of greenhouse gas emissions and other pollutants.
(ii)Ensuring economic competitiveness. (iii)Enhancement of domestic energy security and national security.
(iv)Enhancement of domestic jobs. (v)Improvement of energy efficiency.
(vi)Any other goals to support the transfer of technology developed by Department-funded programs to the private sector, as consistent with missions of the Department. (4)Chief commercialization officer (A)In generalThe Office shall be headed by an officer, who shall be known as the Chief Commercialization Officer, and who shall report directly to, and be appointed by, the Secretary.
(B)Principal advisorThe Chief Commercialization Officer shall be the principal advisor to the Secretary on all matters relating to technology transfer and commercialization. (C)QualificationsThe Chief Commercialization Officer;
(2)in subsection (c)— (A)in paragraph (1), by striking subsection (d) and inserting subsection (b);
(B)by redesignating paragraphs (1) through (4) as clauses (i) through (iv), respectively, and indenting appropriately; and (C)by striking the subsection designation and heading and all that follows through The Coordinator in the matter preceding clause (i) (as so redesignated) and inserting the following:

(D)DutiesThe Chief Commercialization Officer; (3)by adding at the end of subsection (a) (as amended by paragraph (2)(C)) the following:

(5)CoordinationIn carrying out the mission and activities of the Office, the Chief Commercialization Officer shall coordinate with the senior leadership of the Department, other relevant program offices of the Department, National Laboratories, the Technology Transfer Working Group established under subsection (b), the Technology Transfer Policy Board, and other stakeholders (including private industry).; (4)by redesignating subsections (d) through (h) as subsections (b) through (f), respectively;
(5)in subsection (f) (as so redesignated), by striking subsection (e) and inserting subsection (c); and (6)by adding at the end the following:

(g)Additional technology transfer programsThe Secretary may develop additional programs to— (1)support regional energy innovation systems;
(2)support clean energy incubators; (3)provide small business vouchers;
(4)provide financial and technical assistance for entrepreneurial fellowships at national laboratories; (5)encourage students, energy researchers, and national laboratory employees to develop entrepreneurial skillsets and engage in entrepreneurial opportunities;
(6)support private companies and individuals in partnering with National Laboratories; and (7)further support the mission and goals of the Office..
9002.Lab partnering service pilot program
(a)Pilot program
(1)In generalThe Secretary of Energy (in this section referred to as the Secretary), acting through the Chief Commercialization Officer established in section 1001(a) of the Energy Policy Act of 2005 (42 U.S.C. 16391(a)), shall establish a Lab Partnering Service Pilot Program (hereinafter in this section referred to as the pilot program). (2)PurposesThe purposes of the pilot program are to provide services that encourage and support partnerships between the National Laboratories and public and private sector entities, and to improve communication of research, development, demonstration, and commercial application projects and opportunities at the National Laboratories to potential partners through the development of a website and the provision of services, in collaboration with relevant external entities, and to identify and develop metrics regarding the effectiveness of such partnerships.
(3)ActivitiesIn carrying out this pilot program, the Secretary shall— (A)conduct outreach to and engage with relevant public and private entities;
(B)identify and disseminate best practices for strengthening connections between the National Laboratories and public and private sector entities; and (C)develop a website to disseminate information on—
(i)different partnering mechanisms for working with the National Laboratories; (ii)National Laboratory experts and research areas; and
(iii)National Laboratory facilities and user facilities. (b)MetricsThe Secretary shall support the development of metrics, including conversion metrics, to determine the effectiveness of the pilot program in achieving the purposes in subsection (a) and the number and types of partnerships established between public and private sector entities and the National Laboratories compared to baseline data.
(c)CoordinationIn carrying out the activities authorized in this section, the Secretary shall coordinate with the Directors of (and dedicated technology transfer staff at) the National Laboratories, in particular for matchmaking services for individual projects, which should be led by the National Laboratories. (d)Funding employee partnering activitiesThe Secretary shall delegate to the Directors of each National Laboratory and single-purpose research facility of the Department the authority to compensate National Laboratory employees providing services under this section.
(e)DurationSubject to the availability of appropriations, the pilot program established in this section shall operate for not less than 3 years and may be built off an existing program. (f)EvaluationNot later than 6 months after the completion of this pilot program, the Secretary shall support the evaluation of the success of the pilot program in achieving the purposes in subsection (a) and shall submit the evaluation to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. The assessment shall include analyses of the performance of the pilot program based on the metrics developed under subsection (b).
(g)DefinitionIn this section, the term National Laboratory has the meaning given such term in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)). 9003.Technology commercialization fundSection 1001(e) of the Energy Policy Act of 2005 (42 U.S.C. 16391(e)) is amended to read as follows:

(e)Technology commercialization fund
(1)EstablishmentThe Secretary, acting through the Chief Commercialization Officer established in section 1001(a) of the Energy Policy Act of 2005 (42 U.S.C. 16391(a)), shall establish a Technology Commercialization Fund (hereafter referred to as the Fund), using nine-tenths of one percent of the amount of appropriations made available to the Department for applied energy research, development, demonstration, and commercial application for each fiscal year, to be used to provide, in accordance with the cost-sharing requirements under section 988, funds to private partners, including national laboratories, to promote promising energy technologies for commercial purposes. (2)Applications (A)ConsiderationsThe Secretary shall develop criteria for evaluating applications for funding under this section, which may include—
(i)the potential that a proposed technology will result in a commercially successful product within a reasonable timeframe; and (ii)the relative maturity of a proposed technology for commercial application.
(B)SelectionsIn awarding funds under this section, the Secretary may give special consideration to applications that involve at least one applicant that has participated in an entrepreneurial or commercialization training program, such as Energy Innovation Corps. (f)Annual reportThe Secretary shall include in the annual report required under section 9007(a) of the Energy Act of 2020—
(1)description of the projects carried out with awards from the Fund for that fiscal year; (2)each project’s cost-share for that fiscal year; and
(3)each project’s partners for that fiscal year. (g)Technology commercialization fund report (1)In generalNot later than 1 year after the date of enactment of the Energy Act of 2020, the Secretary shall submit to the Committee on Science, Space, and Technology and Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and Committee on Appropriations of the Senate a report on the current and recommended implementation of the Fund.
(2)ContentsThe report under subparagraph (A) shall include— (A)a summary, with supporting data, of how much Department program offices contribute to and use the Fund each year, including a list of current funding restrictions;
(B)recommendations on how to improve implementation and administration of the Fund; and (C)an analysis on how to spend funds optimally on technology areas that have the greatest need and opportunity for commercial application, rather than spending funds at the programmatic level or under current funding restrictions..
9004.Streamlining prize competitionsSection 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396) is amended by inserting after subsection (d) the following (and redesignating subsections (f) and (g) as subsections (g) and (h), respectively):  (e)CoordinationIn carrying out subsection (a), and for any prize competitions under section 105 of the America Creating Opportunities to Meaningfully Promote Excellence in Technology, Education, and Science Reauthorization Act of 2010, the Secretary shall—
(1)issue Department-wide guidance on the design, development, and implementation of prize competitions; (2)collect and disseminate best practices on the design and administration of prize competitions;
(3)streamline contracting mechanisms for the implementation of prize competitions; and (4)provide training and prize competition design support, as necessary, to Department staff to develop prize competitions and challenges..
9005.Milestone-based demonstration projects
(a)In generalActing under section 646(g) of the Department of Energy Organization Act (42 U.S.C. 7256(g)), notwithstanding paragraph (10) of such section, the Secretary of Energy (in this section referred to as the Secretary) may carry out demonstration projects as a milestone-based demonstration project that requires particular technical and financial milestones to be met before a participant is awarded grants by the Department through a competitive award process. (b)RequirementsIn carrying out milestone-based demonstration projects under the authority in paragraph (1), the Secretary shall, for each relevant project—
(1)request proposals from eligible entities, as determined by the Secretary, including— (A)a business plan, that may include a plan for scalable manufacturing and a plan for addressing supply chain gaps;
(B)a plan for raising private sector investment; and (C)proposed technical and financial milestones, including estimated project timelines and total costs; and
(2)award funding of a predetermined amount to projects that successfully meet proposed milestones under paragraph (1)(C) or for expenses deemed reimbursable by the Secretary, in accordance with terms negotiated for an individual award; (3)require cost sharing in accordance with section 988 of the Energy Policy Act of 2005; and
(4)communicate regularly with selected eligible entities and, if the Secretary deems appropriate, exercise small amounts of flexibility for technical and financial milestones as projects mature. (c)AwardsFor the program established under subsection (a)—
(1)an award recipient shall be responsible for all costs until milestones are achieved, or reimbursable expenses are reviewed and verified by the Department; and (2)should an awardee not meet the milestones described in subsection (a), the Secretary or their designee may end the partnership with an award recipient and use the remaining funds in the ended agreement for new or existing projects carried out under this section.
(d)Project managementIn carrying out projects under this program and assessing the completion of their milestones in accordance with subsection (b), the Secretary shall consult with experts that represent diverse perspectives and professional experiences, including those from the private sector, to ensure a complete and thorough review. (e)ReportIn accordance with section 9007(a), the Secretary shall report annually on any demonstration projects carried out using the authorities under this section.
9006.Other transaction authority extension
(a)Subsection 646(g)(10) of the Department of Energy Organization Act (42 U.S.C. 7256(g)(10)) is amended by striking September 30, 2020 and inserting September 30, 2030. (b)The provisions of section 602 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3212) shall apply with respect to construction, alteration, or repair work of demonstration projects funded by grants or contracts authorized under sections 3001, 3003, 3004, 5001, and 8007 and the amendments made by such sections.
9007.Technology transfer reports and evaluation
(a)Annual reportAs part of the updated technology transfer execution plan required each year under section 1001(h)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16391(g)(2)), the Secretary of Energy (in this section referred to as the Secretary) shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the progress and implementation of programs established under sections 9001, 9002, 9003, 9004, and 9005 of this Act. (b)EvaluationNot later than 3 years after the enactment of this Act and every 3 years thereafter the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an evaluation on the extent to which programs established under sections 9001, 9002, 9003, 9004, and 9005 of this Act are achieving success based on relevant short-term and long-term metrics.
(c)Report on technology transfer gapsNot later than 3 years after the enactment of this Act, the Secretary shall enter into an agreement with the National Academies of Science, Engineering, and Medicine to submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on programmatic gaps that exist to advance the commercial application of technologies developed at the National Laboratories (as defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3))). 9008.Veterans’ health initiative (a)PurposesThe purposes of this section are to advance Department of Energy expertise in artificial intelligence and high-performance computing in order to improve health outcomes for veteran populations by—
(1)supporting basic research through the application of artificial intelligence, high-performance computing, modeling and simulation, machine learning, and large-scale data analytics to identify and solve outcome-defined challenges in the health sciences; (2)maximizing the impact of the Department of Veterans Affairs’ health and genomics data housed at the National Laboratories, as well as data from other sources, on science, innovation, and health care outcomes through the use and advancement of artificial intelligence and high-performance computing capabilities of the Department;
(3)promoting collaborative research through the establishment of partnerships to improve data sharing between Federal agencies, National Laboratories, institutions of higher education, and nonprofit institutions; (4)establishing multiple scientific computing user facilities to house and provision available data to foster transformational outcomes; and
(5)driving the development of technology to improve artificial intelligence, high-performance computing, and networking relevant to mission applications of the Department, including modeling, simulation, machine learning, and advanced data analytics. (b)Veterans health research and development (1)In generalThe Secretary of Energy (in this section referred to as the Secretary) shall establish and carry out a research program in artificial intelligence and high-performance computing, focused on the development of tools to solve large-scale data analytics and management challenges associated with veteran’s healthcare, and to support the efforts of the Department of Veterans Affairs to identify potential health risks and challenges utilizing data on long-term health­care, health risks, and genomic data collected from veteran populations. The Secretary shall carry out this program through a competitive, merit-reviewed process, and consider applications from National Laboratories, institutions of higher education, multi-institutional collaborations, and other appropriate entities.
(2)Program componentsIn carrying out the program established under paragraph (1), the Secretary may— (A)conduct basic research in modeling and simulation, machine learning, large-scale data analytics, and predictive analysis in order to develop novel or optimized algorithms for prediction of disease treatment and recovery;
(B)develop methods to accommodate large data sets with variable quality and scale, and to provide insight and models for complex systems; (C)develop new approaches and maximize the use of algorithms developed through artificial intelligence, machine learning, data analytics, natural language processing, modeling and simulation, and develop new algorithms suitable for high-performance computing systems and large biomedical data sets;
(D)advance existing and construct new data enclaves capable of securely storing data sets provided by the Department of Veterans Affairs, Department of Defense, and other sources; and (E)promote collaboration and data sharing between National Laboratories, research entities, and user facilities of the Department by providing the necessary access and secure data transfer capabilities.
(3)CoordinationIn carrying out the program established under paragraph (1), the Secretary is authorized— (A)to enter into memoranda of understanding in order to carry out reimbursable agreements with the Department of Veterans Affairs and other entities in order to maximize the effectiveness of Department research and development to improve veterans’ healthcare;
(B)to consult with the Department of Veterans Affairs and other Federal agencies as appropriate; and (C)to ensure that data storage meets all privacy and security requirements established by the Department of Veterans Affairs, and that access to data is provided in accordance with relevant Department of Veterans Affairs data access policies, including informed consent.
(4)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources and the Committee on Veterans’ Affairs of the Senate, and the Committee on Science, Space, and Technology and the Committee on Veterans’ Affairs of the House of Representatives, a report detailing the effectiveness of— (A)the interagency coordination between each Federal agency involved in the research program carried out under this subsection;
(B)collaborative research achievements of the program; and (C)potential opportunities to expand the technical capabilities of the Department.
(5)FundingThere is authorized to be appropriated to the Secretary of Veterans Affairs to carry out this subsection $27,000,000 for fiscal year 2021.  (c)Interagency collaboration (1)In generalThe Secretary is authorized to carry out research, development, and demonstration activities to develop tools to apply to big data that enable Federal agencies, institutions of higher education, nonprofit research organizations, and industry to better leverage the capabilities of the Department to solve complex, big data challenges. The Secretary shall carry out these activities through a competitive, merit-reviewed process, and consider applications from National Laboratories, institutions of higher education, multi-institutional collaborations, and other appropriate entities.
(2)ActivitiesIn carrying out the research, development, and demonstration activities authorized under paragraph (1), the Secretary may— (A)utilize all available mechanisms to prevent duplication and coordinate research efforts across the Department;
(B)establish multiple user facilities to serve as data enclaves capable of securely storing data sets created by Federal agencies, institutions of higher education, nonprofit organizations, or industry at National Laboratories; and (C)promote collaboration and data sharing between National Laboratories, research entities, and user facilities of the Department by providing the necessary access and secure data transfer capabilities.
(3)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report evaluating the effectiveness of the activities authorized under paragraph (1). (4)FundingThere are authorized to be appropriated to the Secretary to carry out this subsection $15,000,000 for each of fiscal years 2021 through 2025.
(d)DefinitionIn this section, the term National Laboratory has the meaning given such term in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)). 9009.Sustainable Transportation Research and DevelopmentThere are authorized to be appropriated to carry out research, development, demonstration, and commercial application activities within the Department of Energy’s Offices of Hydrogen and Fuel Cell Technologies, Vehicle Technologies, and Bioenergy Technologies—
(1) $830,000,000 for fiscal year 2021; (2) $855,000,000 for fiscal year 2022; and
(3) $880,000,000 for fiscal year 2023. 9010.Loan program office title XVII reform (a)Terms and conditionsSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended—
(1)by amending subsection (b) to read as follows:   (b)Specific appropriation or contribution (1)In generalExcept as provided in paragraph (2), the cost of a guarantee shall be paid by the Secretary using an appropriation made for the cost of the guarantee, subject to the availability of such an appropriation.
(2)Insufficient appropriationsIf sufficient appropriated funds to pay the cost of a guarantee are not available, then the guarantee shall not be made unless— (A)the Secretary has received from the borrower a payment in full for the cost of the guarantee and deposited the payment into the Treasury; or 
(B)a combination of one or more appropriations and one or more payments from the borrower under this subsection has been made that is sufficient to cover the cost of the guarantee.; (2)in subsection (d)(3), by striking is not subordinate and inserting , including any reorganization, restructuring, or termination thereof, shall not at any time be subordinate;
(3)in subsection (h)— (A)by amending paragraph (1) to read as follows: 

(1)In generalThe Secretary shall charge, and collect on or after the date of the financial close of an obligation, a fee for a guarantee in an amount that the Secretary determines is sufficient to cover applicable administrative expenses (including any costs associated with third-party consultants engaged by the Secretary). ; and (B)by adding at the following: 

(3)Reduction in fee amountNotwithstanding paragraph (1) and subject to the availability of appropriations, the Secretary may reduce the amount of a fee for a guarantee under this subsection. ; and (4)by adding at the end the following:

(l)Restructuring of loan guaranteesThe Secretary shall consult with the Secretary of the Treasury regarding any restructuring of the terms or conditions of a guarantee issued pursuant to this title, including with respect to any deviations from the financial terms of the guarantee. (m)Written analysis (1)RequirementThe Secretary may not make a guarantee under this title until the Secretary of the Treasury has transmitted to the Secretary, and the Secretary has taken into consideration, a written analysis of the financial terms and conditions of the proposed guarantee.
(2)TransmissionNot later than 30 days after receiving information on a proposed guarantee from the Secretary, the Secretary of the Treasury shall transmit the written analysis of the financial terms and conditions of the proposed guarantee required under paragraph (1) to the Secretary. (3)ExplanationIf the Secretary makes a guarantee the financial terms and conditions of which are not consistent with the written analysis required under this subsection, not later than 30 days after making such guarantee, the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate, a written explanation of any material inconsistencies. 
(n)Application status
(1)RequestIf the Secretary does not make a final decision on an application for a guarantee under this title by the date that is 180 days after receipt of the application by the Secretary, the applicant may request, on or after that date and not more than once every 60 days thereafter until a final decision is made, that the Secretary provide to the applicant a response described in paragraph (2). (2)ResponseNot later than 10 days after receiving a request from an applicant under paragraph (1), the Secretary shall provide to the applicant a response that includes—
(A)a description of the current status of review of the application; (B)a summary of any factors that are delaying a final decision on the application, a list of what items are required in order to reach a final decision, citations to authorities stating the reasons why such items are required, and a list of actions the applicant can take to expedite the process; and
(C)an estimate of when a final decision on the application will be made. (o)OutreachIn carrying out this title, the Secretary shall—
(1)provide assistance with the completion of applications for a guarantee under this title; (2)conduct outreach, including through conferences and online programs, to disseminate information to potential applicants;
(3)conduct outreach to encourage participation of supporting finance institutions and private lenders in eligible projects. (p)CoordinationIn carrying out this title, the Secretary shall coordinate activities under this title with activities of other relevant offices with the Department. 
(q)ReportNot later than 2 years after the date of the enactment of this subsection and every 3 years thereafter, the Secretary shall submit to Congress a report on the status of applications for, and projects receiving, guarantees under this title, including— (1)a list of such projects, including the guarantee amount, construction status, and financing partners of each such project;
(2)the status of each such project’s loan repayment, including interest paid and future repayment projections; (3)an estimate of the air pollutant or greenhouse gas emissions avoided or reduced from each such project;
(4)data regarding the number of direct and indirect jobs retained, restored, or created by such projects; (5)identification of—
(A)technologies deployed by projects that have received guarantees that have subsequently been deployed commercially without guarantees; and (B)novel technologies that have been deployed by such projects and deployed in the commercial energy market;
(6)the number of new projects projected to receive a guarantee under this title during the next 2 years and the aggregate guarantee amount; (7)the number of outreach engagements conducted with potential applicants;
(8)the number of applications received and currently pending for each open solicitation; and (9)any other metrics the Secretary finds appropriate..
(b)Project eligibility expansionSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended— (1)in subsection (a)—
(A)in paragraph (1), by inserting , utilize after reduce; and (B)in paragraph (2), by striking . and inserting , including projects that employ elements of commercial technologies in combination with new or significantly improved technologies.; 
(2)in subsection (b)— (A)in paragraph (4), by inserting , including manufacturing of nuclear supply components for advanced nuclear reactors after facilities; 
(B)by amending paragraph (5) to read as follows:  (5)Carbon capture, utilization, and sequestration practices and technologies, including—
(A)agricultural and forestry practices that store and sequester carbon; and (B)synthetic technologies to remove carbon from the air and oceans.; and
(C)by adding at the end the following:  (11)Energy storage technologies for residential, industrial, transportation, and power generation applications.
(12)Technologies or processes for reducing greenhouse gas emissions from industrial applications, including iron, steel, cement, and ammonia production, hydrogen production, and the generation of high-temperature heat.; and (3)by adding at the end the following new subsection:

(f)Regional variationNotwithstanding subsection (a)(2), the Secretary may, if regional variation significantly affects the deployment of a technology, make guarantees under this title for up to 6 projects that employ the same or similar technology as another project, provided no more than 2 projects that use the same or a similar technology are located in the same region of the United States. . (c)Authorization of appropriationsSection 1704 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended by adding at the end the following:

(c)Administrative and other expensesThere are authorized to be appropriated— (1) $32,000,000 for each of fiscal years 2021 through 2025 to carry out this title; and 
(2)for fiscal year 2021, in addition to amounts authorized under paragraph (1), $25,000,000, to remain available until expended, for administrative expenses described in section 1702(h)(1) that are not covered by fees collected pursuant to section 1702(h).. 9011.Established Program to Stimulate Competitive ResearchSection 2203(b) of the Energy Policy Act of 1992 (42 U.S.C. 13503(b)) is amended by striking paragraph (3) and inserting the following:

(3)Established Program to Stimulate Competitive Research
(A)DefinitionsIn this paragraph: (i)Eligible entityThe term eligible entity means an institution of higher education located in an eligible jurisdiction.
(ii)Eligible jurisdictionThe term eligible jurisdiction means a State that, as determined by the Secretary— (I) (aa)historically has received relatively little Federal research and development funding; and
(bb)has demonstrated a commitment— (AA)to develop the research bases in the State; and
(BB)to improve science and engineering research and education programs at institutions of higher education in the State; and (II)is an eligible jurisdiction under the criteria used by the Secretary to make awards under this paragraph on the day before the date of enactment of the Energy Act of 2020. 
(iii)EPSCoRThe term EPSCoR means the Established Program to Stimulate Competitive Research operated under subparagraph (B). (iv)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
(v)StateThe term State means— (I)a State;
(II)the District of Columbia; (III)the Commonwealth of Puerto Rico;
(IV)Guam;  (V)the United States Virgin Islands; 
(VI)American Samoa; and (VII)the Commonwealth of the Northern Mariana Islands.
(B)Program operationThe Secretary shall operate an Established Program to Stimulate Competitive Research. (C)ObjectivesThe objectives of EPSCoR shall be—
(i)to increase the number of researchers at institutions of higher education in eligible jurisdictions capable of performing nationally competitive science and engineering research in support of the mission of the Department of Energy in the areas of applied energy research, environmental management, and basic science; (ii)to enhance the capabilities of institutions of higher education in eligible jurisdictions to develop, plan, and execute research that is competitive in the peer-review process; and
(iii)to increase the probability of long-term growth of competitive funding to institutions of higher education in eligible jurisdictions. (D)Grants in areas of applied energy research, environmental management, and basic science (i)In generalEPSCoR shall make grants to eligible entities to carry out and support applied energy research and research in all areas of environmental management and basic science sponsored by the Department of Energy, including—
(I)energy efficiency, fossil energy, renewable energy, and other applied energy research; (II)electricity delivery research;
(III)cybersecurity, energy security, and emergency response; (IV)environmental management; and 
(V)basic science research. (ii)ActivitiesEPSCOR may make grants under this subparagraph for any activities consistent with the objectives described in subparagraph (C) in the areas of applied energy research, environmental management, and basic science described in clause (i), including—
(I)to support research at eligible entities that is carried out in partnership with the National Laboratories; (II)to provide for graduate traineeships; 
(III)to support research by early career faculty; and (IV)to improve research capabilities at eligible entities through biennial implementation grants.
(iii)No cost sharingEPSCoR shall not impose any cost-sharing requirement with respect to a grant made under this subparagraph.  (E)Other activitiesEPSCoR may carry out such activities as may be necessary to meet the objectives described in subparagraph (C) in the areas of applied energy research, environmental management, and basic science described in subparagraph (D)(i).
(F)Program implementation
(i)In generalNot later than 270 days after the date of enactment of the Energy Act of 2020, the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a plan describing how the Secretary shall implement EPSCoR. (ii)Contents of planThe plan described in clause (i) shall include a description of—
(I)the management structure of EPSCoR, which shall ensure that all research areas and activities described in this paragraph are incorporated into EPSCoR; (II)efforts to conduct outreach to inform eligible entities and faculty of changes to, and opportunities under, EPSCoR;
(III)how EPSCoR plans to increase engagement with eligible entities, faculty, and State committees, including by holding regular workshops, to increase participation in EPSCoR; and (IV)any other issues relating to EPSCoR that the Secretary determines appropriate.
(G)Program evaluation
(i)In generalNot later than 5 years after the date of enactment of the Energy Act of 2020, the Secretary shall contract with a federally funded research and development center, the National Academy of Sciences, or a similar organization to carry out an assessment of the effectiveness of EPSCoR, including an assessment of— (I)the tangible progress made towards achieving the objectives described in subparagraph (C);
(II)the impact of research supported by EPSCoR on the mission of the Department of Energy; and (III)any other issues relating to EPSCoR that the Secretary determines appropriate.
(ii)LimitationThe organization with which the Secretary contracts under clause (i) shall not be a National Laboratory. (iii)ReportNot later than 6 years after the date of enactment of the Energy Act of 2020, the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a report describing the results of the assessment carried out under clause (i), including recommendations for improvements that would enable the Secretary to achieve the objectives described in subparagraph (C)..
XARPA–E Amendments
10001.ARPA–E amendments
(a)EstablishmentSection 5012(b) of the America COMPETES Act (42 U.S.C. 16538(b)) is amended by striking development of energy technologies and inserting development of transformative science and technology solutions to address the energy and environmental missions of the Department.  (b)GoalsSection 5012(c) of the America COMPETES Act (42 U.S.C. 16538(c)) is amended—
(1)by striking paragraph (1)(A) and inserting the following:  (A)to enhance the economic and energy security of the United States through the development of energy technologies that—
(i)reduce imports of energy from foreign sources; (ii)reduce energy-related emissions, including greenhouse gases;
(iii)improve the energy efficiency of all economic sectors; (iv)provide transformative solutions to improve the management, clean-up, and disposal of radioactive waste and spent nuclear fuel; and
(v)improve the resilience, reliability, and security of infrastructure to produce, deliver, and store energy; and; and (2)in paragraph (2), in the matter preceding subparagraph (A), by striking energy technology projects and inserting advanced technology projects.
(c)ResponsibilitiesSection 5012(e)(3)(A) of the America COMPETES Act (42 U.S.C. 16538(e)(3)(A)) is amended by striking energy. (d)Reports and roadmapsSection 5012(h) of the America COMPETES Act (42 U.S.C. 16538(h)) is amended to read as follows:

(h)Reports and roadmaps
(1)Annual reportAs part of the annual budget request submitted for each fiscal year, the Director shall provide to the relevant authorizing and appropriations committees of Congress a report that— (A)describes projects supported by ARPA–E during the previous fiscal year;
(B)describes projects supported by ARPA–E during the previous fiscal year that examine topics and technologies closely related to other activities funded by the Department, and includes an analysis of whether in supporting such projects, the Director is in compliance with subsection (i)(1); and (C)describes current, proposed, and planned projects to be carried out pursuant to subsection (e)(3)(D).
(2)Strategic vision roadmapNot later than October 1, 2021, and every four years thereafter, the Director shall provide to the relevant authorizing and appropriations committees of Congress a roadmap describing the strategic vision that ARPA–E will use to guide the choices of ARPA–E for future technology investments over the following 4 fiscal years.. (e)Coordination and nonduplicationSection 5012(i)(1) of the America COMPETES Act (42 U.S.C. 16538(i)(1)) is amended to read as follows: 

(1)In generalTo the maximum extent practicable, the Director shall ensure that— (A)the activities of ARPA–E are coordinated with, and do not duplicate the efforts of, programs and laboratories within the Department and other relevant research agencies; and
(B)ARPA–E does not provide funding for a project unless the prospective grantee demonstrates sufficient attempts to secure private financing or indicates that the project is not independently commercially viable.. (f)EvaluationSection 5012(l) of the America COMPETES Act (42 U.S.C. 16538(l)) is amended—
(1)by striking paragraph (1) and inserting the following:  (1)In generalNot later than 3 years after the date of enactment of this paragraph, the Secretary is authorized to enter into a contract with the National Academy of Sciences under which the National Academy shall conduct an evaluation of how well ARPA–E is achieving the goals and mission of ARPA–E.; and
(2)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking shall and inserting may; and
(B)in subparagraph (A), by striking the recommendation of the National Academy of Sciences and inserting a recommendation. (g)Authorization of appropriationsParagraph (2) of section 5012(o) of the America COMPETES Act (42 U.S.C. 16538(o)) is amended to read as follows: 

(2)Authorization of appropriationsSubject to paragraph (4), there are authorized to be appropriated to the Director for deposit in the Fund, without fiscal year limitation— (A) $435,000,000 for fiscal year 2021;
(B) $500,000,000 for fiscal year 2022;  (C) $575,000,000 for fiscal year 2023;
(D) $662,000,000 for fiscal year 2024; and (E) $761,000,000 for fiscal year 2025..
(h)Technical amendmentsSection 5012 of the America COMPETES Act (42 U.S.C. 16538) is amended— (1)in subsection (g)(3)(A)(iii), by striking subpart each place it appears and inserting subparagraph; and
(2)in subsection (o)(4)(B), by striking (c)(2)(D) and inserting (c)(2)(C). XIOther Matters 11001.Low-Dose Radiation Research (a)Low-dose radiation research programSection 306(c) of the Department of Energy Research and Innovation Act (42 U.S.C. 18644(c)) is amended to read as follows:

(c)Low-dose radiation research program
(1)In generalThe Secretary shall carry out a research program on low-dose and low dose-rate radiation to— (A)enhance the scientific understanding of, and reduce uncertainties associated with, the effects of exposure to low-dose and low dose-rate radiation; and
(B)inform improved risk-assessment and risk-management methods with respect to such radiation. (2)Program componentsIn carrying out the program required under paragraph (1), the Secretary shall—
(A)support and carry out the directives under section 106(b) of the American Innovation and Competitiveness Act (42 U.S.C. 6601 note), except that such section shall be treated for purposes of this subsection as applying to low dose and low-dose rate radiation research, in coordination with the Physical Science Subcommittee of the National Science and Technology Council; (B)identify and, to the extent possible, quantify, potential monetary and health-related impacts to Federal agencies, the general public, industry, research communities, and other users of information produced by such research program;
(C)leverage the collective body of knowledge from existing low-dose and low dose-rate radiation research; (D)engage with other Federal agencies, research communities, and potential users of information produced under this section, including institutions performing or utilizing radiation research, medical physics, radiology, health physics, and emergency response measures; and
(E)support education and outreach activities to disseminate information and promote public understanding of low-dose radiation, with a focus on non-emergency situations such as medical physics, space exploration, and naturally occurring radiation. (3)Research plan (A)Not later than 90 days after the date of enactment of the Energy Act of 2020, the Secretary shall enter into an agreement with the National Academy of Sciences to develop a long-term strategic and prioritized research agenda for the program described in paragraph (2);
(B)Not later than one year after the date of enactment of the Energy Act of 2020, the Secretary shall transmit this research plan developed in subparagraph (A) to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. (4)GAO studyNot later than 3 years after the date of enactment of the Energy Act of 2020, the Comptroller General shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, a report on:
(A)an evaluation of the program activities carried out under this section; (B)the effectiveness of the coordination and management of the program; and
(C)the implementation of the research plan outlined in paragraph (3). (6)DefinitionsIn this subsection:
(A)Low-dose radiationThe term low-dose radiation means a radiation dose of less than 100 millisieverts. (B)Low dose-rate radiationThe term low dose-rate radiation means a radiation dose rate of less than 5 millisieverts per hour.
(7)Rule of constructionNothing in this subsection shall be construed to subject any research carried out by the Secretary for the program under this subsection to any limitations described in section 977(e) of the Energy Policy Act of 2005 (42 U.S.C. 16317(e)). (8)FundingFor purposes of carrying out this subsection, the Secretary is authorized to make available from funds provided to the Biological and Environmental Research Program—
(A) $20,000,000 for fiscal year 2021; (B) $20,000,000 for fiscal year 2022;
(C) $30,000,000 for fiscal year 2023; and (D) $40,000,000 for fiscal year 2024..
(b)Space radiation researchSection 306 of the Department of Energy Research and Innovation Act (42 U.S.C. 18644) is amended by adding at the end the following:  (d)Space radiation researchThe Secretary of Energy, shall continue and strengthen collaboration with the Administrator of the National Aeronautics and Space Administration on basic research to understand the effects and risks of human exposure to ionizing radiation in low Earth orbit, and in the space environment..
11002.AuthorizationSection 112(a)(1)(B) of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7922(a)(1)(B)) is amended by striking September 30, 2023 and inserting September 30, 2031. 11003.Sense of CongressIt is the sense of Congress that in order to reduce emissions and meet 100 percent of the power demand in the United States through clean, renewable, or zero emission energy sources while maintaining United States leadership in science and technology, the Secretary of Energy must prioritize funding for critical fundamental research infrastructure and for basic research and development activities carried out through the Office of Science.
11004.Addressing insufficient compensation of employees and other personnel of the Federal Energy Regulatory Commission
(a)In generalSection 401 of the Department of Energy Organization Act (42 U.S.C. 7171) is amended by adding at the end the following:  (k)Addressing insufficient compensation of employees and other personnel of the Commission (1)In generalNotwithstanding any other provision of law, if the Chairman of the Commission publicly certifies that compensation for a category of employees or other personnel of the Commission is insufficient to retain or attract employees and other personnel to allow the Commission to carry out the functions of the Commission in a timely, efficient, and effective manner, the Chairman may fix the compensation for the category of employees or other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, or any other civil service law.
(2)Certification requirementsA certification issued under paragraph (1) shall— (A)apply with respect to a category of employees or other personnel responsible for conducting work of a scientific, technological, engineering, or mathematical nature;
(B)specify a maximum amount of reasonable compensation for the category of employees or other personnel; (C)be valid for a 5-year period beginning on the date on which the certification is issued;
(D)be no broader than necessary to achieve the objective of retaining or attracting employees and other personnel to allow the Commission to carry out the functions of the Commission in a timely, efficient, and effective manner; and (E)include an explanation for why the other approaches available to the Chairman for retaining and attracting employees and other personnel are inadequate.
(3)Renewal
(A)In generalNot later than 90 days before the date of expiration of a certification issued under paragraph (1), the Chairman shall determine whether the certification should be renewed for a subsequent 5-year period.  (B)RequirementIf the Chairman determines that a certification should be renewed under subparagraph (A), the Chairman may renew the certification, subject to the certification requirements under paragraph (2) that were applicable to the initial certification.
(4)New hires
(A)In generalAn employee or other personnel that is a member of a category of employees or other personnel that would have been covered by a certification issued under paragraph (1), but was hired during a period in which the certification has expired and has not been renewed under paragraph (3) shall not be eligible for compensation at the level that would have applied to the employee or other personnel if the certification had been in effect on the date on which the employee or other personnel was hired. (B)Compensation of new hires on renewalOn renewal of a certification under paragraph (3), the Chairman may fix the compensation of the employees or other personnel described in subparagraph (A) at the level established for the category of employees or other personnel in the certification.
(5)Retention of level of fixed compensationA category of employees or other personnel, the compensation of which was fixed by the Chairman in accordance with paragraph (1), may, at the discretion of the Chairman, have the level of fixed compensation for the category of employees or other personnel retained, regardless of whether a certification described under that paragraph is in effect with respect to the compensation of the category of employees or other personnel. (6)Consultation requiredThe Chairman shall consult with the Director of the Office of Personnel Management in implementing this subsection, including in the determination of the amount of compensation with respect to each category of employees or other personnel.
(7)Experts and consultants
(A)In generalSubject to subparagraph (B), the Chairman may— (i)obtain the services of experts and consultants in accordance with section 3109 of title 5, United States Code;
(ii)compensate those experts and consultants for each day (including travel time) at rates not in excess of the rate of pay for level IV of the Executive Schedule under section 5315 of that title; and (iii)pay to the experts and consultants serving away from the homes or regular places of business of the experts and consultants travel expenses and per diem in lieu of subsistence at rates authorized by sections 5702 and 5703 of that title for persons in Government service employed intermittently.
(B)LimitationsThe Chairman shall— (i)to the maximum extent practicable, limit the use of experts and consultants pursuant to subparagraph (A); and
(ii)ensure that the employment contract of each expert and consultant employed pursuant to subparagraph (A) is subject to renewal not less frequently than annually.. (b)Reports (1)In generalNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter for 10 years, the Chairman of the Federal Energy Regulatory Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on information relating to hiring, vacancies, and compensation at the Federal Energy Regulatory Commission.
(2)InclusionsEach report under paragraph (1) shall include— (A)an analysis of any trends with respect to hiring, vacancies, and compensation at the Federal Energy Regulatory Commission; and
(B)a description of the efforts to retain and attract employees or other personnel responsible for conducting work of a scientific, technological, engineering, or mathematical nature at the Federal Energy Regulatory Commission. (c)ApplicabilityThe amendment made by subsection (a) shall apply beginning on the date that is 30 days after the date of enactment of this Act.
11005.Report on the authority of the Secretary of Energy to implement flexible compensation modelsNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report examining the full scope of the hiring authority made available to the Secretary of Energy by the Office of Personnel Management to implement flexible compensation models, including pay for performance and pay banding, throughout the Department of Energy, including at the National Laboratories, for the purposes of hiring, recruiting, and retaining employees responsible for conducting work of a scientific, technological, engineering, or mathematical nature.  AAWater Resources Development Act of 2020 1.Short title; table of contents (a)Short titleThis division may be cited as the Water Resources Development Act of 2020.
(b)Table of contentsThe table of contents for this Act is as follows:  Division AA—Water Resources Development Act of 2020 Sec. 1. Short title; table of contents. Sec. 2. Secretary defined. Title I—General Provisions Sec. 101. Budgetary treatment expansion and adjustment for the Harbor Maintenance Trust Fund. Sec. 102. Authorization of appropriations for navigation. Sec. 103. Annual report to Congress on the Harbor Maintenance Trust Fund. Sec. 104. Additional measures at donor ports and energy transfer ports. Sec. 105. Construction of water resources development projects by non-Federal interests. Sec. 106. Coast Guard anchorages. Sec. 107. State contribution of funds for certain operation and maintenance costs. Sec. 108. Great Lakes confined disposal facilities. Sec. 109. Inland waterway projects. Sec. 110. Implementation of water resources principles and requirements. Sec. 111. Resiliency planning assistance. Sec. 112. Project consultation. Sec. 113. Review of resiliency assessments. Sec. 114. Small flood control projects. Sec. 115. Flood Protection Projects. Sec. 116. Feasibility studies; review of natural and nature-based features. Sec. 117. Federal interest determination. Sec. 118. Pilot programs on the formulation of Corps of Engineers projects in rural communities and economically disadvantaged communities. Sec. 119. Permanent measures to reduce emergency flood fighting needs for communities subject to repetitive flooding. Sec. 120. Emergency response to natural disasters. Sec. 121. Cost and benefit feasibility assessment. Sec. 122. Expediting repairs and recovery from flooding. Sec. 123. Review of Corps of Engineers assets. Sec. 124. Sense of Congress on multipurpose projects. Sec. 125. Beneficial use of dredged material; dredged material management plans. Sec. 126. Aquatic ecosystem restoration for anadromous fish. Sec. 127. Annual report to Congress on water resources infrastructure. Sec. 128. Harmful algal bloom demonstration program. Sec. 129. Missouri River interception-rearing complex construction. Sec. 130. Materials, services, and funds for repair, restoration, or rehabilitation of projects. Sec. 131. Levee safety. Sec. 132. National Dam Safety Program. Sec. 133. Rehabilitation of Corps of Engineers constructed pump stations. Sec. 134. Non-Federal Project Implementation Pilot Program. Sec. 135. Cost sharing provisions for territories and Indian Tribes. Sec. 136. Review of contracting policies. Sec. 137. Criteria for funding environmental infrastructure projects. Sec. 138. Aging infrastructure. Sec. 139. Uniformity of notification systems. Sec. 140. Coastal storm damage reduction contracts. Sec. 141. Dam remediation for ecosystem restoration. Sec. 142. Levee accreditation process; levee certifications. Sec. 143. Project partnership agreement. Sec. 144. Acceptance of funds for harbor dredging. Sec. 145. Replacement capacity. Sec. 146. Reviewing hydropower at Corps of Engineers facilities. Sec. 147. Repair and restoration of embankments. Sec. 148. Coastal mapping. Sec. 149. Interim risk reduction measures. Sec. 150. Maintenance dredging permits. Sec. 151. High water-low water preparedness. Sec. 152. Treatment of certain benefits and costs. Sec. 153. Lease deviations. Sec. 154. Sense of Congress on Arctic deep draft port development. Sec. 155. Small water storage projects. Sec. 156. Planning Assistance to States. Sec. 157. Forecast-informed reservoir operations. Sec. 158. Data for water allocation, supply, and demand. Sec. 159. Inland waterways pilot program. Sec. 160. Definition of economically disadvantaged community. Sec. 161. Studies of water resources development projects by non-Federal interests. Sec. 162. Leveraging Federal infrastructure for increased water supply. Sec. 163. Sense of Congress on removal of unauthorized, manmade, flammable materials on Corps property. Sec. 164. Enhanced development program. Sec. 165. Continuing authority programs. Title II—Studies and Reports Sec. 201. Authorization of proposed feasibility studies. Sec. 202. Expedited completions. Sec. 203. Expedited modifications of existing feasibility studies. Sec. 204. Assistance to non-Federal sponsors; feasibility analysis. Sec. 205. Selma, Alabama. Sec. 206. Report on Corps of Engineers facilities in Appalachia. Sec. 207. Additional studies under North Atlantic Coast Comprehensive Study. Sec. 208. South Atlantic coastal study. Sec. 209. Comprehensive study of the Sacramento River, Yolo Bypass, California. Sec. 210. Lake Okeechobee regulation schedule, Florida. Sec. 211. Great Lakes coastal resiliency study. Sec. 212. Report on the status of restoration in the Louisiana coastal area. Sec. 213. Lower Mississippi River comprehensive management study. Sec. 214. Upper Mississippi River Comprehensive Plan. Sec. 215. Upper Missouri River Basin mainstem dam fish loss research. Sec. 216. Lower and Upper Missouri River Comprehensive Flood Protection. Sec. 217. Portsmouth Harbor and Piscataqua River and Rye Harbor, New Hampshire. Sec. 218. Cougar and Detroit Dams, Willamette River Basin, Oregon. Sec. 219. Port Orford, Oregon. Sec. 220. Wilson Creek and Sloan Creek, Fairview, Texas. Sec. 221. Study on water supply and water conservation at water resources development projects. Sec. 222. Report to Congress on authorized studies and projects. Sec. 223. Completion of reports and materials. Sec. 224. Emergency flooding protection for lakes. Sec. 225. Report on debris removal. Sec. 226. Report on antecedent hydrologic conditions. Sec. 227. Subsurface drain systems research and development. Sec. 228. Report on corrosion prevention activities. Sec. 229. Annual reporting on dissemination of information. Sec. 230. Report on benefits calculation for flood control structures. Title III—Deauthorizations and Modifications Sec. 301. Deauthorization of inactive projects. Sec. 302. Abandoned and inactive noncoal mine restoration. Sec. 303. Tribal partnership program. Sec. 304. Lakes program. Sec. 305. Rehabilitation of Corps of Engineers constructed dams. Sec. 306. Chesapeake Bay Environmental Restoration and Protection Program. Sec. 307. Upper Mississippi River System Environmental Management Program. Sec. 308. Upper Mississippi River protection. Sec. 309. Theodore Ship Channel, Mobile, Alabama. Sec. 310. McClellan-Kerr Arkansas River Navigation System. Sec. 311. Ouachita and Black Rivers, Arkansas and Louisiana. Sec. 312. Lake Isabella, California. Sec. 313. Lower San Joaquin River flood control project. Sec. 314. Sacramento River, Glenn-Colusa, California. Sec. 315. San Diego River and Mission Bay, San Diego County, California. Sec. 316. San Francisco, California, Waterfront Area. Sec. 317. Western Pacific Interceptor Canal, Sacramento River, California. Sec. 318. Rio Grande Environmental Management Program, Colorado, New Mexico, and Texas. Sec. 319. New London Harbor Waterfront Channel, Connecticut. Sec. 320. Wilmington Harbor, Delaware. Sec. 321. Wilmington Harbor South Disposal Area, Delaware. Sec. 322. Washington Harbor, District of Columbia. Sec. 323. Big Cypress Seminole Indian Reservation Water Conservation Plan, Florida. Sec. 324. Central Everglades, Florida. Sec. 325. Miami River, Florida. Sec. 326. Julian Keen, Jr. Lock and Dam, Moore Haven, Florida. Sec. 327. Taylor Creek Reservoir and Levee L–73 (Section 1), Upper St. Johns River Basin, Florida. Sec. 328. Extinguishment of flowage easements, Rough River Lake, Kentucky. Sec. 329. Calcasieu River and Pass, Louisiana. Sec. 330. Camden Harbor, Maine. Sec. 331. Cape Porpoise Harbor, Maine, anchorage area designation. Sec. 332. Baltimore, Maryland. Sec. 333. Thad Cochran Lock and Dam, Amory, Mississippi. Sec. 334. Missouri river reservoir sediment management. Sec. 335. Portsmouth, New Hampshire. Sec. 336. Rahway flood risk management feasibility study, New Jersey. Sec. 337. San Juan-Chama project; Abiquiu Dam, New Mexico. Sec. 338. Flushing Bay and Creek Federal Navigation Channel, New York. Sec. 339. Rush River and Lower Branch Rush River, North Dakota. Sec. 340. Pawcatuck River, Little Narragansett Bay and Watch Hill Cove, Rhode Island and Connecticut. Sec. 341. Harris County, Texas. Sec. 342. Cap Sante Waterway, Washington. Sec. 343. Local government reservoir permit review. Sec. 344. Project modifications for improvement of environment. Sec. 345. Aquatic ecosystem restoration. Sec. 346. Surplus water contracts and water storage agreements. Sec. 347. No wake zones in navigation channels. Sec. 348. Limitation on contract execution in the Arkansas River Basin. Sec. 349. Waiver of non-Federal share of damages related to certain contract claims. Sec. 350. Reduced pricing for certain water supply storage. Sec. 351. Flood control and other purposes. Sec. 352. Additional assistance for critical projects. Sec. 353. Project modification authorizations. Sec. 354. Completion of maintenance and repair activities. Sec. 355. Project reauthorizations. Sec. 356. Conveyances. Sec. 357. Lake Eufaula advisory committee. Sec. 358. Repeal of Missouri River Task Force, North Dakota. Sec. 359. Repeal of Missouri River Task Force, South Dakota. Sec. 360. Conforming amendments. Title IV—Water Resources Infrastructure Sec. 401. Project authorizations. Sec. 402. Special rules. Sec. 403. Authorization of projects based on feasibility studies prepared by non-Federal interests. Title V—Other Matters Sec. 501. Update on Invasive Species Policy Guidance. Sec. 502. Aquatic invasive species research. Sec. 503. Terrestrial noxious weed control pilot program. Sec. 504. Invasive species risk assessment, prioritization, and management. Sec. 505. Invasive species mitigation and reduction. Sec. 506. Aquatic invasive species prevention. Sec. 507. Invasive species in alpine lakes pilot program. Sec. 508. Murder hornet eradication pilot program. Sec. 509. Asian carp prevention and control pilot program. Sec. 510. Invasive species in noncontiguous States and territories pilot program. Sec. 511. Soil moisture and snowpack monitoring. Sec. 512. Great Lakes St. Lawrence Seaway Development Corporation. 2.Secretary definedIn this Act, the term Secretary means the Secretary of the Army. 
IGeneral Provisions
101.Budgetary treatment expansion and adjustment for the Harbor Maintenance Trust FundSection 14003 of division B of the CARES Act (Public Law 116–136) is amended to read as follows:  14003.Any discretionary appropriation for the Corps of Engineers—
(1)derived from the Harbor Maintenance Trust Fund, in this fiscal year and thereafter, not to exceed the sum of— (A)the total amount deposited in the Harbor Maintenance Trust Fund in the fiscal year that is two years prior to the fiscal year for which the appropriation is being made; and
(B)
(i) $500,000,000 for fiscal year 2021; (ii) $600,000,000 for fiscal year 2022;
(iii) $700,000,000 for fiscal year 2023; (iv) $800,000,000 for fiscal year 2024;
(v) $900,000,000 for fiscal year 2025; (vi) $1,000,000,000 for fiscal year 2026;
(vii) $1,200,000,000 for fiscal year 2027; (viii) $1,300,000,000 for fiscal year 2028;
(ix) $1,400,000,000 for fiscal year 2029; and (x) $1,500,000,000 for fiscal year 2030 and thereafter; and
(2)for the Operation and Maintenance account of the Corps of Engineers which is designated in statute as being to carry out subsection (c) of section 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c), not to exceed— (A) $50,000,000 for fiscal year 2021;
(B) $50,000,000 for fiscal year 2022; (C) $56,000,000 for fiscal year 2023;
(D) $58,000,000 for fiscal year 2024; (E) $60,000,000 for fiscal year 2025;
(F) $62,000,000 for fiscal year 2026; (G) $64,000,000 for fiscal year 2027;
(H) $66,000,000 for fiscal year 2028; (I) $68,000,000 for fiscal year 2029; and
(J) $70,000,000 for fiscal year 2030;shall be subtracted from the estimate of discretionary budget authority and outlays for any estimate of an appropriations Act under the Congressional Budget and Impoundment Control Act of 1974 or the Balanced Budget and Emergency Deficit Control Act of 1985.. 102.Authorization of appropriations for navigation (a)Authorization (1)In generalIn carrying out subsection (c) of section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238), for each fiscal year, of the funds made available under such section (including funds appropriated from the Harbor Maintenance Trust Fund), the Secretary shall, to the extent practicable, unless otherwise directed in an Act making appropriations for the Corps of Engineers, make expenditures to pay for operation and maintenance costs of the harbors and inland harbors referred to in subsection (a)(2) of such section, to the extent there are identifiable operations and maintenance needs, of—
(A)not less than 15 percent of such funds for emerging harbor projects, including eligible breakwater and jetty needs at such harbor projects; (B)not less than 13 percent of such funds for projects that are located within the Great Lakes Navigation System;
(C)12 percent of such funds for expanded uses carried out at donor ports and energy transfer ports, of which— (i)1/3 shall be provided to energy transfer ports; and
(ii)2/3 shall be provided to donor ports; (D)not less than 17 percent of such funds for projects that are assigned to commercial strategic seaports; and
(E)any remaining funds for operation and maintenance costs of any harbor or inland harbor referred to in such subsection (a)(2) based on an equitable allocation of such funds among such harbors and inland harbors, in accordance with subsection (c)(1) of such section 210. (2)DefinitionsIn this subsection:
(A)Commercial strategic seaportThe term commercial strategic seaport means a commercial harbor supporting the coordination of efficient port operations during peacetime and national defense emergencies that is designated as strategic through the National Port Readiness Network. (B)Donor port; energy transfer portThe terms donor port and energy transfer port have the meanings given those terms in section 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c).
(C)Emerging harbor project; Great Lakes Navigation SystemThe terms emerging harbor project and Great Lakes Navigation System have the meanings given those terms in section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238). (3)Effective dateThis subsection shall take effect on October 1, 2022.
(b)Additional uses
(1)Operation and Maintenance of Harbor ProjectsSection 210(c)(3) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(c)(3)) is amended— (A)by striking Notwithstanding and inserting the following: 

(A)AllocationNotwithstanding; and (B)by adding at the end the following:

(B)Additional uses at emerging harbors
(i)UsesIn each fiscal year, the Secretary may use not more than $5,000,000 of funds allocated for emerging harbor projects under paragraph (1) to pay for the costs of up to 10 projects for maintenance dredging of a marina or berthing area, in an emerging harbor, that includes an area that is located adjacent to, or is accessible by, a Federal navigation project, subject to clauses (ii) and (iii) of this subparagraph. (ii)Eligible emerging harborsThe Secretary may use funds as authorized under clause (i) at an emerging harbor that—
(I)supports commercial activities, including commercial fishing operations, commercial fish processing operations, recreational and sport fishing, and commercial boat yards; or  (II)supports activities of the Secretary of the department in which the Coast Guard is operating. 
(iii)Cost-sharing requirementsThe Secretary shall require a non-Federal interest to contribute not less than 25 percent of the costs for maintenance dredging of that portion of a maintenance dredging project described in clause (i) that is located outside of the Federal navigation project, which may be provided as an in-kind contribution, including through the use of dredge equipment owned by non-Federal interest to carry out such activities.. (2)Assessment of harbors and inland harborsSection 210(e)(2)(A)(ii) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(e)(2)(A)(ii)) is amended by inserting uses described in subsection (c)(3)(B) and after costs for.
(3)DefinitionsSection 210(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(f)) is amended— (A)by striking paragraph (6);
(B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; (C)by striking paragraph (2) and inserting the following:

(2)Emerging harborThe term emerging harbor means a harbor or inland harbor referred to in subsection (a)(2) that transits less than 1,000,000 tons of cargo annually. (3)Emerging harbor projectThe term emerging harbor project means a project that is assigned to an emerging harbor.; and
(D)in paragraph (4) (as so redesignated), by adding at the end the following:  (C)An in-water improvement, if the improvement—
(i)is for the seismic reinforcement of a wharf or other berthing structure, or the repair or replacement of a deteriorating wharf or other berthing structure, at a port facility; (ii)benefits commercial navigation at the harbor; and
(iii)is located in, or adjacent to, a berth that is accessible to a Federal navigation project. (D)An activity to maintain slope stability at a berth in a harbor that is accessible to a Federal navigation project if such activity benefits commercial navigation at the harbor..
103.Annual report to Congress on the Harbor Maintenance Trust FundSection 330 of the Water Resources Development Act of 1992 (26 U.S.C. 9505 note; 106 Stat. 4851) is amended— (1)in subsection (a)— 
(A)by striking and annually thereafter, and inserting and annually thereafter concurrent with the submission of the President’s annual budget request to Congress,; and (B)by striking Public Works and Transportation and inserting Transportation and Infrastructure; and
(2)in subsection (b)(1) by adding at the end the following:   (D)A description of the expected expenditures from the trust fund to meet the needs of navigation for the fiscal year of the budget request..
104.Additional measures at donor ports and energy transfer ports
(a)Interim authorizationSection 2106(f) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c(f)) is amended— (1)in paragraph (1), by striking 2020 and inserting 2022; and
(2)by striking paragraph (3). (b)In general (1)DefinitionsSection 2106(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c(a)) is amended—
(A)in paragraph (3)(A)— (i)by amending clause (ii) to read as follows:

(ii)at which the total amount of harbor maintenance taxes collected (including the estimated taxes related to domestic cargo and cruise passengers) comprise not less than $15,000,000 annually of the total funding of the Harbor Maintenance Trust Fund on an average annual basis for the previous 3 fiscal years;; (ii)in clause (iii)—
(I)by inserting (including the estimated taxes related to domestic cargo and cruise passengers) after taxes collected; and (II)by striking 5 fiscal years and inserting 3 fiscal years; and
(iii)in clause (iv), by striking in fiscal year 2012 and inserting on an average annual basis for the previous 3 fiscal years; (B)in paragraph (5)(B), by striking in fiscal year 2012 each place it appears and inserting on an average annual basis for the previous 3 fiscal years;
(C)by redesignating paragraph (8) as paragraph (9) and inserting after paragraph (7) the following:  (8)Harbor Maintenance Trust FundThe term Harbor Maintenance Trust Fund means the Harbor Maintenance Trust Fund established by section 9505 of the Internal Revenue Code of 1986.; and
(D)in paragraph (9), as so redesignated— (i)by amending subparagraph (B) to read as follows:

(B)at which the total amount of harbor maintenance taxes collected (including the estimated taxes related to domestic cargo and cruise passengers) comprise annually more than $5,000,000 but less than $15,000,000 of the total funding of the Harbor Maintenance Trust Fund on an average annual basis for the previous 3 fiscal years;; (ii)in subparagraph (C)—
(I)by inserting (including the estimated taxes related to domestic cargo and cruise passengers) after taxes collected; and (II)by striking 5 fiscal years and inserting 3 fiscal years; and
(iii)in subparagraph (D), by striking in fiscal year 2012 and inserting on an average annual basis for the previous 3 fiscal years. (2)Report to Congress; authorization of appropriationsSection 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c) is amended—
(A)by striking subsection (e) and redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and (B)in subsection (e), as so redesignated, by amending paragraph (1) to read as follows:

(1)In generalThere are authorized to be appropriated to carry out this section— (A) $56,000,000 for fiscal year 2023;
(B) $58,000,000 for fiscal year 2024; (C) $60,000,000 for fiscal year 2025;
(D) $62,000,000 for fiscal year 2026; (E) $64,000,000 for fiscal year 2027;
(F) $66,000,000 for fiscal year 2028; (G) $68,000,000 for fiscal year 2029; and
(H) $70,000,000 for fiscal year 2030.. (3)Effective dateThe amendments made by this subsection shall take effect on October 1, 2022.
105.Construction of water resources development projects by non-Federal interests
(a)Studies and engineeringSection 204(c)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(c)(1)) is amended by striking under subsection (b) and inserting under this section. (b)Assumption of maintenance of a locally preferred planSection 204(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(f)) is amended to read as follows:

(f)Operation and maintenance
(1)Assumption of maintenanceWhenever a non-Federal interest carries out improvements to a federally authorized harbor or inland harbor, the Secretary shall be responsible for operation and maintenance in accordance with section 101(b) if— (A)before construction of the improvements—
(i)the Secretary determines that the improvements are feasible and consistent with the purposes of this title; and (ii)the Secretary and the non-Federal interest execute a written agreement relating to operation and maintenance of the improvements;
(B)the Secretary certifies that the project or separable element of the project is constructed in accordance with applicable permits and appropriate engineering and design standards; and (C)the Secretary does not find that the project or separable element is no longer feasible.
(2)Federal financial participation in the costs of a locally preferred planIn the case of improvements determined by the Secretary pursuant to paragraph (1)(A)(i) to deviate from the national economic development plan, the Secretary shall be responsible for all operation and maintenance costs of such improvements, as described in section 101(b), including costs in excess of the costs of the national economic development plan, if the Secretary determines that the improvements satisfy the requirements of paragraph (1).. (c)ReportA non-Federal interest may submit to the Secretary a report on improvements to a federally authorized harbor or inland harbor to be carried out by the non-Federal interest, containing any information necessary for the Secretary determine whether the improvements satisfy the requirements of section 204(f)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2232), including—
(1)the economic justification for the improvements; (2)details of the project improvement plan and design;
(3)proposed arrangements for the work to be performed; and (4)documents relating to any applicable permits required for the project improvements.
(d)Project studies subject to independent peer reviewThe Secretary shall not be required to subject a project study for a project with a cost of less than $200,000,000, which the Secretary determines satisfies the requirements of section 204(f)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2232), to independent peer review under section 2034(a)(3)(A)(i) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(a)(3)(A)(i)). 106.Coast Guard anchoragesThe Secretary may perform dredging at Federal expense within and adjacent to anchorages established by the Coast Guard pursuant to existing authorities.
107.State contribution of funds for certain operation and maintenance costsIn carrying out eligible operations and maintenance activities within the Great Lakes Navigation System pursuant to section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) in a State that has implemented any additional State limitation on the disposal of dredged material in the open waters of such State, the Secretary may, pursuant to section 5 of the Act of June 22, 1936 (33 U.S.C. 701h), receive from such State, and expend, such funds as may be contributed by the State to cover the additional costs for operations and maintenance activities for a harbor or inland harbor within such State that result from such limitation. 108.Great Lakes confined disposal facilities (a)MitigationThe Secretary may relocate access to the Port of Cleveland confined disposal facility, owned or operated by a non-Federal interest, in which material dredged by the Corps of Engineers is placed.
(b)Cost-ShareThe cost to relocate access to the confined disposal facility described in subsection (a) shall be shared in accordance with the cost share applicable to operation and maintenance of the Federal navigation project from which material placed in the confined disposal facility is dredged.  (c)TerminationThe authority provided under this section shall terminate on December 31, 2024. 
109.Inland waterway projectsNotwithstanding section 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212), for a project for navigation on the inland waterways receiving a construction appropriation during any of fiscal years 2021 through 2031, 35 percent of the costs of construction of the project shall be paid from amounts appropriated from the Inland Waterways Trust Fund until such construction of the project is complete. 110.Implementation of water resources principles and requirements (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue final agency-specific procedures necessary to implement the principles and requirements and the interagency guidelines.
(b)Development of future water resources development projectsThe procedures required by subsection (a) shall ensure that the Secretary, in the formulation of future water resources development projects— (1)develops such projects in accordance with—
(A)the guiding principles established by the principles and requirements; and (B)the national water resources planning policy established by section 2031(a) of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3(a)); and
(2)fully identifies and analyzes national economic development benefits, regional economic development benefits, environmental quality benefits, and other societal effects. (c)Review and updateEvery 5 years, the Secretary shall review and, where appropriate, revise the procedures required by subsection (a).
(d)Public review, notice, and commentIn issuing, reviewing, and revising the procedures required by this section, the Secretary shall— (1)provide notice to interested non-Federal stakeholders of the Secretary’s intent to revise the procedures;
(2)provide opportunities for interested non-Federal stakeholders to engage with, and provide input and recommendations to, the Secretary on the revision of the procedures; and (3)solicit and consider public and expert comments.
(e)DefinitionsIn this section: (1)Interagency guidelinesThe term interagency guidelines means the interagency guidelines contained in the document finalized by the Council on Environmental Quality pursuant to section 2031 of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3) in December 2014, to implement the principles and requirements.
(2)Principles and requirementsThe term principles and requirements means the principles and requirements contained in the document prepared by the Council on Environmental Quality pursuant to section 2031 of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3), entitled Principles and Requirements for Federal Investments in Water Resources, and dated March 2013. 111.Resiliency planning assistance (a)In generalSection 206(a) of the Flood Control Act of 1960 (33 U.S.C. 709a(a)) is amended by inserting , to avoid repetitive flooding impacts, to anticipate, prepare, and adapt to changing climatic conditions and extreme weather events, and to withstand, respond to, and recover rapidly from disruption due to the flood hazards after in planning to ameliorate the flood hazard.
(b)Prioritizing flood risk resiliency technical assistanceIn carrying out section 206 of the Flood Control Act of 1960 (33 U.S.C. 709a), the Secretary shall prioritize the provision of technical assistance to support flood risk resiliency planning efforts of economically disadvantaged communities or communities subject to repetitive flooding. 112.Project consultation (a)Reports requiredNot later than 180 days after the date of enactment of this Act, the Secretary shall submit the following reports:
(1)The report required under section 1214 of the Water Resources Development Act of 2018 (132 Stat. 3809). (2)The report required under section 1120(a)(3) of the Water Resources Development Act of 2016 (130 Stat. 1643).
(b)Environmental justice updates
(1)In generalIn the formulation of water development resources projects, the Secretary shall comply with any existing Executive order regarding environmental justice in effect as of the date of enactment of this Act to address any disproportionate and adverse human health or environmental effects on minority communities, low-income communities, and Indian Tribes. (2)UpdateNot later than 1 year after the date of enactment of this Act, the Secretary shall review, and shall update, where appropriate, any policies, regulations, and guidance of the Corps of Engineers necessary to implement any Executive order described in paragraph (1) with respect to water resources development projects.
(3)RequirementsIn updating the policies, regulations, or guidance under paragraph (2), the Secretary shall— (A)provide notice to interested non-Federal stakeholders, including representatives of minority communities, low-income communities, and Indian Tribes;
(B)provide opportunities for interested stakeholders to comment on potential updates of policies, regulations, or guidance; (C)consider the recommendations from the reports submitted under subsection (a); and
(D)promote the meaningful involvement of minority communities, low-income communities, and Indian Tribes. (c)Community engagementIn carrying out a water resources development project, the Secretary shall, to the extent practicable—
(1)promote the meaningful involvement of minority communities, low-income communities, and Indian Tribes; (2)provide guidance and technical assistance to such communities or Tribes to increase understanding of the project development and implementation activities, regulations, and policies of the Corps of Engineers; and
(3)cooperate with State, Tribal, and local governments with respect to activities carried out pursuant to this subsection. (d)Tribal lands and consultationIn carrying out water resources development projects, the Secretary shall, to the extent practicable and in accordance with the Tribal Consultation Policy affirmed and formalized by the Secretary on November 1, 2012 (or a successor policy)—
(1)promote meaningful involvement with Indian Tribes specifically on any Tribal lands near or adjacent to any water resources development projects, for purposes of identifying lands of ancestral, cultural, or religious importance; (2)consult with Indian Tribes specifically on any Tribal areas near or adjacent to any water resources development projects, for purposes of identifying lands, waters, and other resources critical to the livelihood of the Indian Tribes; and
(3)cooperate with Indian Tribes to avoid, or otherwise find alternate solutions with respect to, such areas. 113.Review of resiliency assessments (a)Resiliency assessment (1)In generalNot later than 180 days after the date of enactment of this section, and in conjunction with the development of procedures under section 110 of this Act, the Secretary is directed to review, and where appropriate, revise the existing planning guidance documents and regulations of the Corps of Engineers on the assessment of the effects of sea level rise or inland flooding on future water resources development projects to ensure that such guidance documents and regulations are based on the best available, peer-reviewed science and data on the current and future effects of sea level rise or inland flooding on relevant communities.
(2)CoordinationIn carrying out this subsection, the Secretary shall— (A)coordinate the review with the Engineer Research and Development Center, other Federal and State agencies, and other relevant entities; and
(B)to the maximum extent practicable and where appropriate, utilize data provided to the Secretary by such agencies. (b)Assessment of benefits from addressing sea level rise and inland flooding resiliency in feasibility reports (1)In generalUpon the request of a non-Federal interest, in carrying out a feasibility study for a project for flood risk mitigation, hurricane and storm damage risk reduction, or ecosystem restoration under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282), the Secretary shall consider whether the need for the project is predicated upon or exacerbated by conditions related to sea level rise or inland flooding.
(2)Addressing sea level rise and inland flooding resiliency benefitsTo the maximum extent practicable, in carrying out a study pursuant to paragraph (1), the Secretary shall document the potential effects of sea level rise or inland flooding on the project, and the expected benefits of the project relating to sea level rise or inland flooding, during the 50-year period after the date of completion of the project. 114.Small flood control projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended by inserting , and projects that use natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a))), after nonstructural projects.
115.Flood Protection Projects
(a)General considerationsSection 73(a) of the Water Resources Development Act of 1974 (33 U.S.C. 701b–11(a)) is amended by striking including and all that follows through the period at the end and inserting the following:  , with a view toward formulating the most economically, socially, and environmentally acceptable means of reducing or preventing flood damage, including—
(1)floodproofing of structures, including through elevation; (2)floodplain regulation;
(3)acquisition of floodplain land for recreational, fish and wildlife, and other public purposes; (4)relocation; and
(5)the use of a feature described in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a)).. (b)Conforming amendmentSection 103(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended—
(1)in the subsection heading, by striking Nonstructural flood control projects and inserting Projects using nonstructural, natural, or nature-Based features; and (2)in paragraph (1)—
(A)by striking nonstructural flood control measures and inserting a flood risk management or hurricane and storm damage risk reduction measure using a nonstructural feature, or a natural feature or nature-based feature (as those terms are defined in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a))),; and (B)by striking cash during construction of the project and inserting cash during construction for a nonstructural feature if the costs of land, easements, rights-of-way, dredged material disposal areas, and relocations for such feature are estimated to exceed 35 percent.
116.Feasibility studies; review of natural and nature-based features
(a)Technical correctionSection 1149(c) of the Water Resources Development Act of 2018 (33 U.S.C. 2282 note; 132 Stat. 3787) is amended by striking natural infrastructure alternatives and inserting natural feature or nature-based feature alternatives (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (32 U.S.C. 2289a)). (b)Summary of analysisTo the maximum extent practicable, the Secretary shall include in each feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) for a project that contains a flood risk management or hurricane and storm damage risk reduction element, a summary of the natural feature or nature-based feature alternatives, along with their long-term costs and benefits, that were evaluated in the development of the feasibility report, and, if such alternatives were not included in the recommended plan, an explanation of why such alternatives were not included in the recommended plan.
117.Federal interest determinationSection 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) is amended by inserting after subsection (a) the following:  (b)Federal interest determination (1)In general (A)Economically disadvantaged communitiesIn preparing a feasibility report under subsection (a) for a study that will benefit an economically disadvantaged community, upon request by the non-Federal interest for the study, the Secretary shall first determine the Federal interest in carrying out the study and the projects that may be proposed in the study.
(B)Other communities
(i)AuthorizationIn preparing a feasibility report under subsection (a) for a study that will benefit a covered community, upon request by the non-Federal interest for the study, the Secretary may, with respect to not more than 3 studies in each fiscal year, first determine the Federal interest in carrying out the study and the projects that may be proposed in the study. (ii)Covered communitiesIn this subparagraph, the term covered community means a community that—
(I)is not an economically disadvantaged community; and (II)the Secretary finds has a compelling need for the Secretary to make a determination under clause (i).
(2)Cost shareThe costs of a determination under paragraph (1)— (A)shall be at Federal expense; and
(B)shall not exceed $200,000. (3)DeadlineA determination under paragraph (1) shall be completed by not later than 120 days after the date on which funds are made available to the Secretary to carry out the determination.
(4)Treatment
(A)TimingThe period during which a determination is being completed under paragraph (1) for a study shall not be included for purposes of the deadline to complete a final feasibility report under section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)). (B)CostThe cost of a determination under paragraph (1) shall not be included for purposes of the maximum Federal cost under section 1001(a)(2) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(2)).
(5)Report to non-Federal interestIf, based on a determination under paragraph (1), the Secretary determines that a study or project is not in the Federal interest because the project will not result, or is unlikely to result, in a recommended plan that will produce national economic development benefits greater than cost, but may result in a technically sound and environmentally acceptable plan that is otherwise consistent with section 904 of the Water Resources Development Act of 1986 (33 U.S.C. 2281), the Secretary shall issue a report to the non-Federal interest with recommendations on how the non-Federal interest might modify the proposal such that the project could be in the Federal interest and feasible.. 118.Pilot programs on the formulation of Corps of Engineers projects in rural communities and economically disadvantaged communities (a)In generalThe Secretary shall establish and implement pilot programs, in accordance with this section, to evaluate opportunities to address the flood risk management and hurricane and storm damage risk reduction needs of rural communities and economically disadvantaged communities.
(b) Economically disadvantaged community flood protection and hurricane and storm damage reduction study pilot program
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish and implement a pilot program to carry out feasibility studies, in accordance with this subsection, for flood risk management and hurricane and storm damage risk reduction projects for economically disadvantaged communities, in coordination with non-Federal interests. (2)Participation in pilot programIn carrying out paragraph (1), the Secretary shall—
(A)publish a notice in the Federal Register that requests from non-Federal interests proposals for the potential feasibility study of a flood risk management project or hurricane and storm damage risk reduction project for an economically disadvantaged community; (B)upon request of a non-Federal interest for such a project, provide technical assistance to such non-Federal interest in the formulation of a proposal for a potential feasibility study to be submitted to the Secretary under the pilot program; and
(C)review such proposals and select 10 feasibility studies for such projects to be carried out by the Secretary, in coordination with the non-Federal interest, under this pilot program. (3)Selection criteriaIn selecting a feasibility study under paragraph (2)(C), the Secretary shall consider whether—
(A)the percentage of people living in poverty in the county or counties (or county-equivalent entity or entities) in which the project is located is greater than the percentage of people living in poverty in the State, based on census bureau data; (B)the percentage of families with income above the poverty threshold but below the average household income in the county or counties (or county-equivalent entity or entities) in which the project is located is greater than such percentage for the State, based on census bureau data;
(C)the percentage of the population that identifies as belonging to a minority or indigenous group in the county or counties (or county-equivalent entity or entities) in which the project is located is greater than the average such percentage in the State, based on census bureau data; and (D)the project is addressing flooding or hurricane or storm damage effects that have a disproportionate impact on a rural community, a minority community, or an Indian Tribe.
(4)AdministrationNotwithstanding the requirements of section 105(a)(1)(A) of the Water Resources Development Act of 1986 (33 U.S.C. 2215), the Federal share of the cost of a feasibility study carried out under the pilot program shall be 100 percent. (5)Study requirementsFeasibility studies carried out under this subsection shall, to the maximum extent practicable, incorporate natural features or nature-based features (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a)), or a combination of such features and nonstructural features, that avoid or reduce at least 50 percent of flood or storm damages in one or more of the alternatives included in the final alternatives evaluated.
(6)NotificationThe Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the selection of each feasibility study under the pilot program. (7)CompletionUpon completion of a feasibility report for a feasibility study selected to be carried out under this subsection, the Secretary shall transmit the report to Congress for authorization, and shall include the report in the next annual report submitted under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d).
(c)Pilot program for the recommendation of flood protection and hurricane and storm damage reduction projects in rural communities and economically disadvantaged communities
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish and implement a pilot program to evaluate, and make recommendations to Congress on, flood risk management projects and hurricane and storm damage risk reduction projects in rural communities or economically disadvantaged communities, without demonstrating that each project is justified solely by national economic development benefits. (2)ConsiderationsIn carrying out this subsection, the Secretary may make a recommendation to Congress on up to 10 projects, without demonstrating that the project is justified solely by national economic development benefits, if the Secretary determines that—
(A)the community to be served by the project is an economically disadvantaged community or a rural community; (B)the long-term life safety, economic viability, and environmental sustainability of the community would be threatened without the project; and
(C)the project is consistent with the requirements of section 1 of the Flood Control Act of 1936 (33 U.S.C. 701a). (3)ConsistencyIn carrying out this subsection, the Secretary shall ensure that project recommendations are consistent with the principles and requirements and the interagency guidelines, as such terms are defined in section 110 of this Act, including the consideration of quantifiable monetary and nonmonetary benefits of the project.
(4)PrioritizationThe Secretary may give equivalent budgetary consideration and priority to projects recommended under this subsection.  (d)Geographic diversityIn selecting feasibility studies under subsection (b)(2)(C) or in making project recommendations under subsection (c), the Secretary shall consider the geographic diversity among proposed projects.
(e)ReportNot later than 5 years and 10 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report detailing the results of the pilot programs carried out under this section, including— (1)a description of proposals received from non-Federal interests pursuant to subsection (b)(2)(A);
(2)a description of technical assistance provided to non-Federal interests under subsection (b)(2)(B); (3)a description of proposals selected under subsection (b)(2)(C) and criteria used to select such proposals;
(4)a description of the projects evaluated or recommended by the Secretary under subsection (c); (5)a description of the quantifiable monetary and nonmonetary benefits associated with the projects recommended under subsection (c); and
(6)any recommendations to Congress on how the Secretary can address the flood risk management and hurricane and storm damage risk reduction needs of economically disadvantaged communities. (f)State definedIn this section, the term State means each of the several States, the District of Columbia, and each of the commonwealths, territories, and possessions of the United States.
(g)SunsetThe authority to commence a feasibility study under subsection (b), and the authority make a recommendation under subsection (c), shall terminate on the date that is 10 years after the date of enactment of this Act. 119.Permanent measures to reduce emergency flood fighting needs for communities subject to repetitive flooding (a)DefinitionsIn this section:
(1)Affected communityThe term affected community means a legally constituted public body (as that term is used in section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b))— (A)with jurisdiction over an area that has been subject to flooding in two or more events in any 10-year period; and
(B)that has received emergency flood-fighting assistance, including construction of temporary barriers by the Secretary, under section 5 of the Act of August 18, 1941 (33 U.S.C. 701n) with respect to such flood events. (2)Natural feature; nature-based featureThe terms natural feature and nature-based feature have the meanings given those terms in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a).
(b)Program
(1)In generalThe Secretary is authorized to carry out a program to study, design, and construct water resources development projects through measures involving, among other things, strengthening, raising, extending, realigning, or otherwise modifying existing flood control works, designing new works, and incorporating natural features, nature-based features, or nonstructural features, as appropriate to provide flood and coastal storm risk management to affected communities. (2)ConsiderationsIn carrying out paragraph (1), the Secretary shall, to the maximum extent practical, review and, where appropriate, incorporate natural features or nature-based features, or a combination of such features and nonstructural features, that avoid or reduce at least 50 percent of flood or storm damages in one or more of the alternatives included in the final alternatives evaluated.
(3)Construction
(A)In generalThe Secretary may carry out a project described in paragraph (1) without further congressional authorization if— (i)the Secretary determines that the project—
(I)is advisable to reduce the risk of flooding for an affected community; and (II)produces benefits that are in excess of the estimated costs; and
(ii)the Federal share of the cost of the construction does not exceed $17,500,000. (B)Specific authorizationIf the Federal share of the cost of a project described in paragraph (1) exceeds $17,500,000, the Secretary shall submit the project recommendation to Congress for authorization prior to construction, and shall include the project recommendation in the next annual report submitted under section 7001 of the Water Resources Reform and Development Act of 2014.
(C)Financing
(i)ContributionsIf, based on a study carried out pursuant to paragraph (1), the Secretary determines that a project described in paragraph (1) will not produce benefits greater than cost, the Secretary shall allow the affected community to pay, or provide contributions equal to, an amount sufficient to make the remaining costs of design and construction of the project equal to the estimated value of the benefits of the project. (ii)Effect on non-Federal shareAmounts provided by an affected community under clause (i) shall be in addition to any payments or contributions the affected community is required to provide toward the remaining costs of design and construction of the project under section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213).
(4)Ability to pay
(A)In generalAny cost-sharing agreement for a project entered into pursuant to this section shall be subject to the ability of the affected community to pay. (B)DeterminationThe ability of any affected community to pay shall be determined by the Secretary in accordance with procedures established by the Secretary.
(C)Effect of reductionAny reduction in the non-Federal share of the cost of a project described in paragraph (1) as a result of a determination under this paragraph shall not be included in the Federal share for purposes of subparagraphs (A) and (B) of paragraph (3). 120.Emergency response to natural disastersSection 5 of the Act of August 18, 1941 (33 U.S.C. 701n) is amended—
(1)in subsection (a)— (A)in paragraph (2)(B)—
(i)in clause (i)(I), by inserting , or provide contributions equal to, after pay; and (ii)in clause (ii)—
(I)in the heading, by inserting and contributions after of payments; (II)by inserting or contributions after Non-Federal payments; and
(III)by inserting or contributions after non-Federal payments; and (B)by adding at the end the following:

(5)Feasibility study
(A)DeterminationNot later than 180 days after receiving, from a non-Federal sponsor of a project to repair or rehabilitate a flood control work described in paragraph (1), a request to initiate a feasibility study to further modify the relevant flood control work to provide for an increased level of protection, the Secretary shall provide to the non-Federal sponsor a written decision on whether the Secretary has the authority under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a) to undertake the requested feasibility study. (B)RecommendationIf the Secretary determines under subparagraph (B) that the Secretary does not have the authority to undertake the requested feasibility study, the Secretary shall include the request for a feasibility study in the annual report submitted under section 7001 of the Water Resources Reform and Development Act of 2014.; and
(2)in subsection (c)— (A)in the subsection heading, by striking Levee owners manual and inserting Eligibility;
(B)in paragraph (1), in the heading, by striking In general and inserting Levee owner’s manual; (C)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and inserting after paragraph (1) the following:

(2)Compliance
(A)In generalNotwithstanding the status of compliance of a non-Federal interest with the requirements of a levee owner’s manual described in paragraph (1), or with any other eligibility requirement established by the Secretary related to the maintenance and upkeep responsibilities of the non-Federal interest, the Secretary shall consider the non-Federal interest to be eligible for repair and rehabilitation assistance under this section if the non-Federal interest— (i)enters into a written agreement with the Secretary that identifies any items of deferred or inadequate maintenance and upkeep identified by the Secretary prior to the natural disaster; and
(ii)pays, during performance of the repair and rehabilitation work, all costs to address— (I)any items of deferred or inadequate maintenance and upkeep identified by the Secretary; and
(II)any repair or rehabilitation work necessary to address damage the Secretary attributes to such deferred or inadequate maintenance or upkeep. (B)EligibilityThe Secretary may only enter into one agreement under subparagraph (A) with any non-Federal interest.
(C)SunsetThe authority of the Secretary to enter into agreements under paragraph (2) shall terminate on the date that is 5 years after the date of enactment of this paragraph.; and (D)in paragraph (3) (as so redesignated), by striking this subsection and inserting paragraph (1).
121.Cost and benefit feasibility assessmentSection 1161(b) of the Water Resources Development Act of 2018 (33 U.S.C. 701n note) is amended— (1)in the matter preceding paragraph (1)—
(A)by striking the three fiscal years preceding and inserting five fiscal years preceding; and (B)by striking last day of the third fiscal year and inserting last day of the fifth fiscal year;
(2)in paragraph (1), by inserting , or provide contributions equal to, before an amount sufficient; and (3)by striking paragraph (2) and inserting the following:

(2)the Secretary determines that the damage to the structure was not as a result of negligent operation or maintenance.. 122.Expediting repairs and recovery from flooding (a)In generalTo the maximum extent practicable, during the 5-year period beginning on the date of enactment of this Act, the Secretary shall prioritize and expedite the processing of applications for permits under section 10 of the Act of March 3, 1899 (33 U.S.C. 403), and section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344), and permissions under section 14 of the Act of March 3, 1899 (33 U.S.C. 408), to complete repairs, reconstruction (including improvements), and upgrades to flood control infrastructure damaged by flooding events during calendar years 2017 through 2020, including flooding events caused by ice jams.
(b)Savings provisionNothing in this section affects any obligation to comply with the requirements of any Federal law, including— (1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
123.Review of Corps of Engineers assetsSection 6002 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1349) is amended to read as follows:  6002.Review of Corps of Engineers assets (a)AssessmentThe Secretary shall conduct an assessment of projects constructed by the Secretary for which the Secretary continues to have financial or operational responsibility.
(b)InventoryNot later than 18 months after the date of enactment of the Water Resources Development Act of 2020, the Secretary shall, based on the assessment carried out under subsection (a), develop an inventory of projects or portions of projects— (1)that are not needed for the missions of the Corps of Engineers;
(2)the modification of which, including though the use of structural features, nonstructural features, or natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Resources Development Act of 2016 (33 U.S.C. 2289a(a)), could improve the sustainable operations of the project, or reduce operation and maintenance costs for the project; or (3)that are no longer having project purposes adequately met by the Corps of Engineers, because of deferment of maintenance or other challenges, and the divestment of which to a non-Federal entity could better meet the local and regional needs for operation and maintenance.
(c)CriteriaIn conducting the assessment under subsection (a) and developing the inventory under subsection (b), the Secretary shall use the following criteria: (1)The extent to which the project aligns with the current missions of the Corps of Engineers.
(2)The economic and environmental impacts of the project on existing communities in the vicinity of the project. (3)The extent to which the divestment or modification of the project could reduce operation and maintenance costs of the Corps of Engineers.
(4)The extent to which the divestment or modification of the project is in the public interest. (5)The extent to which investment of additional Federal resources in the project proposed for divestment or modification, including investment needed to bring the project to a good state of repair, is in the public interest.
(6)The extent to which the authorized purpose of the project is no longer being met. (d)Recommendations of non-Federal interestsA non-Federal interest for a project may recommend that the Secretary include such project in the assessment or inventory required under this section.
(e)Report to congress
(1)In generalUpon completion of the inventory required by subsection (b), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and make publicly available, a report containing the findings of the Secretary with respect to the assessment and inventory required under this section. (2)InclusionThe Secretary shall list in an appendix any recommendation of a non-Federal interest made with respect to a project under subsection (d) that the Secretary determines not to include in the inventory developed under subsection (b), based on the criteria in subsection (c), including information about the request and the reasons for the Secretary’s determination..
124.Sense of Congress on multipurpose projectsIt is the sense of Congress that the Secretary, in coordination with non-Federal interests, should maximize the development, evaluation, and recommendation of project alternatives for future water resources development projects that produce multiple project benefits, such as navigation, flood risk management, and ecosystem restoration benefits, including through the use of natural or nature-based features and the beneficial use of dredged material. 125.Beneficial use of dredged material; dredged material management plans (a)National policy on the beneficial use of dredged material (1)In generalIt is the policy of the United States for the Corps of Engineers to maximize the beneficial use, in an environmentally acceptable manner, of suitable dredged material obtained from the construction or operation and maintenance of water resources development projects.
(2)Placement of dredged materials
(A)In generalIn evaluating the placement of dredged material obtained from the construction or operation and maintenance of water resources development projects, the Secretary shall consider— (i)the suitability of the dredged material for a full range of beneficial uses; and
(ii)the economic and environmental benefits, efficiencies, and impacts (including the effects on living coral) of using the dredged material for beneficial uses, including, in the case of beneficial use activities that involve more than one water resources development project, the benefits, efficiencies, and impacts that result from the combined activities. (B)Calculation of Federal standard (i)DeterminationThe economic benefits and efficiencies from the beneficial use of dredged material considered by the Secretary under subparagraph (A) shall be included in any determination relating to the Federal standard by the Secretary under section 335.7 of title 33, Code of Federal Regulations, for the placement or disposal of such material.
(ii)ReportsThe Secretary shall submit to Congress— (I)a report detailing the method and all of the factors utilized by the Corps of Engineers to determine the Federal standard referred to in clause (i); and
(II)for each evaluation under subparagraph (A), a report displaying the calculations for economic and environmental benefits and efficiencies from the beneficial use of dredged material (including, where appropriate, the utilization of alternative dredging equipment and dredging disposal methods) considered by the Secretary under such subparagraph for the placement or disposal of such material. (C)Selection of dredged material disposal method for certain purposesSection 204(d) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(d)) is amended—
(i)in paragraph (1)— (I)in the matter preceding subparagraph (A), by striking In developing and all that follows through the non-Federal interest, and inserting At the request of the non-Federal interest for a water resources development project involving the disposal of dredged material, the Secretary, using funds appropriated for construction or operation and maintenance of the project, may select; and
(II)in subparagraph (B), by striking flood and storm damage and flood reduction benefits and inserting hurricane and storm or flood risk reduction benefits; and (ii)by adding at the end the following:

(5)Selection of dredged material disposal method for certain purposesActivities carried out under this subsection— (A)shall be carried out using amounts appropriated for construction or operation and maintenance of the project involving the disposal of the dredged material; and
(B)shall not carried out using amounts made available under subsection (g).. (b)Beneficial use of dredged material (1)Pilot program projectsSection 1122 of the Water Resources Development Act of 2016 (33 U.S.C. 2326 note) is amended—
(A)in subsection (a)— (i)in paragraph (6), by striking ; and and inserting a semicolon;
(ii)in paragraph (7)(C), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:

(8)recovering lost storage capacity in reservoirs due to sediment accumulation, if the project also has a purpose described in any of paragraphs (1) through (7).; (B)in subsection (b)(1), by striking 20 and inserting 35; and
(C)in subsection (g), by striking 20 and inserting 35. (2)Sense of CongressIt is the sense of Congress that the Secretary, in selecting projects for the beneficial use of dredged materials under section 1122 of the Water Resources Development Act of 2016 (33 U.S.C. 2326 note), should ensure the thorough evaluation of project submissions from rural, small, and economically disadvantaged communities.
(3)Project selectionIn selecting projects for the beneficial use of dredged materials under section 1122 of the Water Resources Development Act of 2016 (33 U.S.C. 2326 note), the Secretary shall prioritize the selection of at least one project for the utilization of thin layer placement of dredged fine and coarse grain sediment and at least one project for recovering lost storage capacity in reservoirs due to sediment accumulation authorized by subsection (a)(8) of such section, to the extent that a non-Federal interest has submitted an application for such project purposes that otherwise meets the requirements of such section. (4)Temporary easementsSection 1148 of the Water Resources Development Act of 2018 (33 U.S.C. 2326 note) is amended—
(A)in subsection (a)— (i)by striking grant and inserting approve; and
(ii)by striking granting and inserting approving; and (B)in subsection (b), by striking grants and inserting approves.
(c)Five-Year regional dredged material management plans
(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the District Commander of each district of the Corps of Engineers that obtains dredged material through the construction or operation and maintenance of a water resources development project shall, at Federal expense, develop and submit to the Secretary a 5-year dredged material management plan in coordination with relevant State agencies and stakeholders. (2)ScopeEach plan developed under this subsection shall include—
(A)a dredged material budget for each watershed or littoral system within the district; (B)an estimate of the amount of dredged material likely to be obtained through the construction or operation and maintenance of all water resources development projects projected to be carried out within the district during the 5-year period following submission of the plan, and the estimated timing for obtaining such dredged material;
(C)an identification of potential water resources development projects projected to be carried out within the district during such 5-year period that are suitable for, or that require, the placement of dredged material, and an estimate of the amount of dredged material placement capacity of such projects; (D)an evaluation of—
(i)the suitability of the dredged material for a full range of beneficial uses; and (ii)the economic and environmental benefits, efficiencies, and impacts (including the effects on living coral) of using the dredged material for beneficial uses, including, in the case of beneficial use activities that involve more than one water resources development project, the benefits, efficiencies, and impacts that result from the combined activities;
(E)the district-wide goals for beneficial use of the dredged material, including any expected cost savings from aligning and coordinating multiple projects (including projects across Corps districts) in the use of the dredged material; and (F)a description of potential beneficial use projects identified through stakeholder solicitation and coordination.
(3)Public commentIn developing each plan under this subsection, each District Commander shall provide notice and an opportunity for public comment, including a solicitation for stakeholders to identify beneficial use projects, in order to ensure, to the extent practicable, that beneficial use of dredged material is not foregone in a particular fiscal year or dredging cycle. (4)Public availabilityUpon submission of each plan to the Secretary under this subsection, each District Commander shall make the plan publicly available, including on a publicly available website.
(5)Transmission to CongressAs soon as practicable after receiving a plan under subsection (a), the Secretary shall transmit the plan to Congress. (6)Regional sediment management plansA plan developed under this section—
(A)shall be in addition to regional sediment management plans prepared under section 204(a) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(a)); and (B)shall not be subject to the limitations in section 204(g) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(g)). 
(d)Dredge pilot program
(1)RevisionsSection 1111 of the Water Resources Development Act of 2018 (33 U.S.C. 2326 note) is amended— (A)in subsection (a), by striking for the operation and maintenance of harbors and inland harbors and all that follows through the period at the end and inserting the following: “for the operation and maintenance of—

(1)harbors and inland harbors referred to in section 210(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(a)(2)); or (2)inland and intracoastal waterways of the United States described in section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804).; and
(B)in subsection (b), by striking or inland harbors and inserting , inland harbors, or inland or intracoastal waterways. (2)Coordination with existing authoritiesThe Secretary may carry out the dredge pilot program authorized by section 1111 of the Water Resources Development Act of 2018 (33 U.S.C. 2326 note) in coordination with Federal regional dredge demonstration programs in effect on the date of enactment of this Act.
126.Aquatic ecosystem restoration for anadromous fish
(a)Anadromous fish habitat and passageSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended— (1)in subsection (a), by adding at the end the following:

(3)Anadromous fish habitat and passage
(A)MeasuresA project under this section may include measures to improve habitat or passage for anadromous fish, including— (i)installing fish bypass structures on small water diversions;
(ii)modifying tide gates; and (iii)restoring or reconnecting floodplains and wetlands that are important for anadromous fish habitat or passage.
(B)BenefitsA project that includes measures under this paragraph shall be formulated to maximize benefits for the anadromous fish species benefitted by the project.; and (2)by adding at the end the following:

(g)PrioritizationThe Secretary shall give projects that include measures described in subsection (a)(3) equal priority for implementation as other projects under this section.. 127.Annual report to Congress on water resources infrastructure (a) In generalSection 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) is amended—
(1)in subsection (c)— (A)in paragraph (1)—
(i)in subparagraph (B)(ii)(III), by inserting , regional, or local after national; and (ii)by adding at the end the following:

(D)Modifications of projects carried out pursuant to continuing authority programs
(i)In generalWith respect to a project being carried out pursuant to a continuing authority program for which a proposed modification is necessary because the project is projected to exceed, in the coming fiscal year, the maximum Federal cost of the project, the Secretary shall include a proposed modification in the annual report if the proposed modification will result in completion of construction the project and the justification for the modification is not the result of a change in the scope of the project. (ii)InclusionFor each proposed modification included in an annual report under clause (i), the Secretary shall include in the annual report—
(I)a justification of why the modification is necessary; (II)an estimate of the total cost and timeline required to complete construction of the project; and
(III)an indication of continued support by the non-Federal interest and the financial ability of the non-Federal interest to provide the required cost-share. (iii)DefinitionFor the purposes of this subparagraph, the term continuing authority program means any of—
(I)section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r); (II)section 3 of the Act of August 13, 1946 (33 U.S.C. 426g);
(III)section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577); (IV)section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i);
(V)section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326); (VI)section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s);
(VII)section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330); (VIII)section 2 of the Act of August 28, 1937 (33 U.S.C. 701g); and
(IX)section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a).; and (B)in paragraph (4)(B)—
(i)in clause (i), by striking and at the end; (ii)by redesignating clause (ii) as clause (iii); and
(iii)by inserting after clause (i) the following:  (ii)the Secretary shall not include proposals in the appendix of the annual report that otherwise meet the criteria for inclusion in the annual report solely on the basis that the proposals are for the purposes of navigation, flood risk management, ecosystem restoration, or municipal or agricultural water supply; and; and
(2)in subsection (g)(5), by striking if authorized and all that follows through 2016. (b)Over-Budget cap programsFor any project carried out under a continuing authority program, as such term is defined in section 7001(c)(1)(D) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d)), for which the Secretary is required to include a proposed modification in an annual report under such section 7001(c)(1)(D), the Secretary shall, to the extent practicable, inform the non-Federal interest of the process for carrying out the project pursuant to section 105 of the Water Resources Development Act of 1986 (33 U.S.C. 2215) and whether the Secretary has the authority to complete a feasibility study for the project. 
(c)Annual report on status of feasibility studiesConcurrent with each report submitted under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that provides for an accounting of all outstanding feasibility studies being conducted by the Secretary, including, for each such study, its length, cost, and expected completion date.  128.Harmful algal bloom demonstration program (a)In generalThe Secretary shall carry out a demonstration program to determine the causes of, and implement measures to effectively detect, prevent, treat, and eliminate, harmful algal blooms associated with water resources development projects.
(b)Consultation; use of existing data and program authoritiesIn carrying out the demonstration program under subsection (a), the Secretary shall— (1)consult with the heads of appropriate Federal and State agencies; and
(2)make maximum use of existing Federal and State data and ongoing programs and activities of Federal and State agencies, including the activities of the Secretary carried out through the Engineer Research and Development Center pursuant to section 1109 of the Water Resources Development Act of 2018 (33 U.S.C. 610 note). (c)Focus areasIn carrying out the demonstration program under subsection (a), the Secretary shall undertake program activities related to harmful algal blooms in the Great Lakes, the tidal and inland waters of the State of New Jersey, the coastal and tidal waters of the State of Louisiana, the waterways of the counties that comprise the Sacramento-San Joaquin Delta, California, the Allegheny Reservoir Watershed, New York, and Lake Okeechobee, Florida.
(d)Additional focus areasIn addition to the areas described in subsection (c), in carrying out the demonstration program under subsection (a), the Secretary shall undertake program activities related to harmful algal blooms at any Federal reservoir located in the Upper Missouri River Basin or the North Platte River Basin, at the request and expense of another Federal agency. (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $25,000,000 to carry out this section. Such sums shall remain available until expended.
129.Missouri River interception-rearing complex construction
(a)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the effects of any interception-rearing complex constructed on the Missouri River on— (1)flood risk management and navigation; and
(2)the population recovery of the pallid sturgeon, including baseline population counts. (b)No additional IRC constructionThe Secretary may not authorize construction of an interception-rearing complex on the Missouri River until the Secretary—
(1)submits the report required by subsection (a); (2)acting through the Engineer Research and Development Center, conducts further research on interception-rearing complex design, including any effects on existing flows, flood risk management, and navigation; and
(3)develops a plan— (A)to repair dikes and revetments that are affecting flood risk and bank erosion; and
(B)to establish, repair, or improve water control structures at the headworks of constructed shallow water habitat side-channels. (c)Future IRC construction (1)Public commentThe Secretary shall provide an opportunity for comment from the public and the Governor of each affected State on any proposals to construct an interception-rearing complex after the date of enactment of this Act.
(2)PeriodThe public comment period required by paragraph (1) shall be not less than 90 days for each proposal to construct an interception-rearing complex on the Missouri River. 130.Materials, services, and funds for repair, restoration, or rehabilitation of projects (a)DefinitionsIn this section:
(1)Covered areaThe term covered area means an area— (A)for which the Governor of a State has requested a determination that an emergency exists; or
(B)covered by an emergency or major disaster declaration declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). (2)Emergency periodThe term emergency period means—
(A)with respect to a covered area described in paragraph (1)(A), the period during which the Secretary determines an emergency exists; and (B)with respect to a covered area described in paragraph (1)(B), the period during which the applicable declaration is in effect.
(b)In generalIn any covered area, the Secretary is authorized to accept and use materials, services, and funds, during the emergency period, from a non-Federal interest or private entity to repair, restore, or rehabilitate a federally authorized water resources development project, and to provide reimbursement to such non-Federal interest or private entity for such materials, services, and funds, in the Secretary’s sole discretion, and subject to the availability of appropriations, if the Secretary determines that reimbursement is in the public interest. (c)Additional requirementThe Secretary may only reimburse for the use of materials or services accepted under this section if such materials or services meet the Secretary’s specifications and comply with all applicable laws and regulations that would apply if such materials and services were acquired by the Secretary, including sections 3141 through 3148 and 3701 through 3708 of title 40, United States Code, section 8302 of title 41, United States Code, and the National Environmental Policy Act of 1969.
(d)Agreements
(1)In generalPrior to the acceptance of materials, services, or funds under this section, the Secretary and the non-Federal interest or private entity shall enter into an agreement that specifies— (A)the non-Federal interest or private entity shall hold and save the United States free from any and all damages that arise from use of materials or services of the non-Federal interest or private entity, except for damages due to the fault or negligence of the United States or its contractors;
(B)the non-Federal interest or private entity shall certify that the materials or services comply with all applicable laws and regulations under subsection (c); and (C)any other term or condition required by the Secretary.
(2)ExceptionIf an agreement under paragraph (1) was not entered prior to materials or services being contributed, a non-Federal interest or private entity shall enter into an agreement with the Secretary that— (A)specifies the value, as determined by the Secretary, of those materials or services contributed and eligible for reimbursement; and
(B)ensures that the materials or services comply with subsection (c) and paragraph (1). 131.Levee safetySection 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) is amended by adding at the end the following:

(d)Identification of deficiencies
(1)In generalFor each levee included in an inventory established under subsection (b) or for which the Secretary has conducted a review under subsection (c), the Secretary shall— (A)identify the specific engineering and maintenance deficiencies, if any; and
(B)describe the recommended remedies to correct each deficiency identified under subparagraph (A), and, if requested by owner of a non-Federal levee, the associated costs of those remedies. (2)ConsultationIn identifying deficiencies and describing remedies for a levee under paragraph (1), the Secretary shall consult with relevant non-Federal interests, including by providing an opportunity for comment by those non-Federal interests..
132.National Dam Safety Program
(a)DefinitionsSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended— (1)in paragraph (4)—
(A)in subparagraph (A)— (i)by striking clause (iii) and inserting the following: 

(iii)has an emergency action plan that— (I)is approved by the relevant State dam safety agency; or
(II)is in conformance with State law and pending approval by the relevant State dam safety agency;; and (ii)by striking clause (iv) and inserting the following:

(iv)fails to meet minimum dam safety standards of the State in which the dam is located, as determined by the State; and (v)poses an unacceptable risk to the public, as determined by the Administrator, in consultation with the Board.; and
(B)in subparagraph (B)(i), by inserting under a hydropower project with an authorized installed capacity of greater than 1.5 megawatts after dam; and (2)in paragraph (10)—
(A)in the heading, by striking Non-Federal sponsor and inserting Eligible subrecipient; and (B)by striking The term non-Federal sponsor and inserting The term eligible subrecipient.
(b)Rehabilitation of high hazard potential dams
(1)Establishment of programSection 8A(a) of the National Dam Safety Program Act (33 U.S.C. 467f–2(a)) is amended by striking to non-Federal sponsors and inserting to States with dam safety programs. (2)Eligible activitiesSection 8A(b) of the National Dam Safety Program Act (33 U.S.C. 467f–2(b)) is amended, in the matter preceding paragraph (1), by striking for a project may be used for and inserting to a State may be used by the State to award grants to eligible subrecipients for.
(3)Award of grantsSection 8A(c) of the National Dam Safety Program Act (33 U.S.C. 467f–2(c)) is amended— (A)in paragraph (1)(A), by striking non-Federal sponsor and inserting State; and
(B)in paragraph (2)— (i)in subparagraph (A), by striking an eligible high hazard potential dam to a non-Federal sponsor and inserting eligible high hazard potential dams to a State;
(ii)in subparagraph (B)— (I)in the subparagraph heading, by striking Project grant and inserting Grant;
(II)by striking project grant agreement with the non-Federal sponsor and inserting grant agreement with the State; and (III)by striking project, and inserting projects for which the grant is awarded,;
(iii)by amending subparagraph (C) to read as follows:  (C)Grant assuranceAs part of a grant agreement under subparagraph (B), the Administrator shall require that each eligible subrecipient to which the State awards a grant under this section provides an assurance, with respect to the dam to be rehabilitated by the eligible subrecipient, that the dam owner will carry out a plan for maintenance of the dam during the expected life of the dam.; and
(iv)in subparagraph (D), by striking A grant provided under this section shall not exceed and inserting A State may not award a grant to an eligible subrecipient under this section that exceeds, for any 1 dam,. (4)RequirementsSection 8A(d) of the National Dam Safety Program Act (33 U.S.C. 467f–2(d)) is amended—
(A)in paragraph (1), by inserting to an eligible subrecipient after this section; (B)in paragraph (2)—
(i)in the paragraph heading, by striking Non-Federal sponsor and inserting Eligible subrecipient; (ii)in the matter preceding subparagraph (A), by striking the non-Federal sponsor shall and inserting an eligible subrecipient shall, with respect to the dam to be rehabilitated by the eligible subrecipient;
(iii)by amending subparagraph (A) to read as follows:  (A)demonstrate that the community in which the dam is located participates in, and complies with, all applicable Federal flood insurance programs, including demonstrating that such community is participating in the National Flood Insurance Program, and is not on probation, suspended, or withdrawn from such Program;;
(iv)in subparagraph (B), by striking have and inserting beginning not later than 2 years after the date on which the Administrator publishes criteria for hazard mitigation plans under paragraph (3), demonstrate that the Tribal or local government with jurisdiction over the area in which the dam is located has; and (v)in subparagraph (C), by striking 50-year period and inserting expected life of the dam; and
(C)by adding at the end the following:  (3)Hazard mitigation plan criteriaNot later than 1 year after the date of enactment of this paragraph, the Administrator, in consultation with the Board, shall publish criteria for hazard mitigation plans required under paragraph (2)(B)..
(5)Floodplain management plansSection 8A(e) of the National Dam Safety Program Act (33 U.S.C. 467f–2(e)) is amended— (A)in paragraph (1)—
(i)in the matter preceding subparagraph (A), by striking the non-Federal sponsor and inserting an eligible subrecipient; and (ii)in subparagraph (B), by striking 1 year and inserting 2 years each place it appears; and
(B)by striking paragraph (3) and inserting the following:  (3)Plan criteria and technical supportThe Administrator, in consultation with the Board, shall provide criteria, and may provide technical support, for the development and implementation of floodplain management plans prepared under this subsection..
(6)Contractual requirementsSection 8A(i)(1) of the National Dam Safety Program Act (33 U.S.C. 467f–2(i)(1)) is amended by striking a non-Federal sponsor and inserting an eligible subrecipient. 133.Rehabilitation of Corps of Engineers constructed pump stations (a)DefinitionsIn this section:
(1)Eligible pump stationThe term eligible pump station means a pump station— (A)constructed, in whole or in part, by the Corps of Engineers for flood risk management purposes;
(B)that the Secretary has identified as having a major deficiency; and (C)the failure of which the Secretary has determined would impair the function of a flood risk management project constructed by the Corps of Engineers.
(2)Rehabilitation
(A)In generalThe term rehabilitation, with respect to an eligible pump station, means to address a major deficiency of the eligible pump station caused by long-term degradation of the foundation, construction materials, or engineering systems or components of the eligible pump station. (B)InclusionsThe term rehabilitation, with respect to an eligible pump station, includes—
(i)the incorporation into the eligible pump station of— (I)current design standards;
(II)efficiency improvements; and (III)associated drainage; and
(ii)increasing the capacity of the eligible pump station, subject to the condition that the increase shall— (I)significantly decrease the risk of loss of life and property damage; or
(II)decrease total lifecycle rehabilitation costs for the eligible pump station. (b)AuthorizationThe Secretary may carry out rehabilitation of an eligible pump station, if the Secretary determines that the rehabilitation is feasible.
(c)Cost sharingThe non-Federal interest for the eligible pump station shall— (1)provide 35 percent of the cost of rehabilitation of an eligible pump station carried out under this section; and
(2)provide all land, easements, rights-of-way, and necessary relocations associated with the rehabilitation described in subparagraph (A), at no cost to the Federal Government. (d)Agreement requiredThe rehabilitation of an eligible pump station pursuant to this section shall be initiated only after a non-Federal interest has entered into a binding agreement with the Secretary—
(1)to pay the non-Federal share of the costs of rehabilitation under subsection (c); and (2)to pay 100 percent of the operation and maintenance costs of the rehabilitated eligible pump station, in accordance with regulations promulgated by the Secretary.
(e)TreatmentThe rehabilitation of an eligible pump station pursuant to this section shall not be considered to be a separable element of the associated flood risk management project constructed by the Corps of Engineers. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $60,000,000, to remain available until expended.
134.Non-Federal Project Implementation Pilot Program
(a)Reauthorization; implementation guidanceSection 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note) is amended— (1)in paragraph (7), by striking the date that is 5 years after the date of enactment of this Act and inserting September 30, 2026;
(2)in paragraph (8), by striking 2023 and inserting 2026; and (3)by adding at the end the following:

(9)Implementation guidance
(A)In generalNot later than 120 days after the date of enactment of this paragraph, the Secretary shall issue guidance for the implementation of the pilot program that, to the extent practicable, identifies— (i)the metrics for measuring the success of the pilot program;
(ii)a process for identifying future projects to participate in the pilot program; (iii)measures to address the risks of a non-Federal interest constructing projects under the pilot program, including which entity bears the risk for projects that fail to meet the Corps of Engineers standards for design or quality;
(iv)the laws and regulations that a non-Federal interest must follow in carrying out a project under the pilot program; and (v)which entity bears the risk in the event that a project carried out under the pilot program fails to be carried out in accordance with the project authorization or this subsection.
(B)New project partnership agreementsThe Secretary may not enter into a project partnership agreement under this subsection during the period beginning on the date of enactment of this paragraph and ending on the date on which the Secretary issues the guidance under subparagraph (A).. (b)Non-Federal project implementation for Comprehensive Everglades Restoration Plan Projects (1)In generalIn carrying out the pilot program authorized under section 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note), the Secretary is authorized to include a project authorized to be implemented by, or in accordance with, section 601 of the Water Resources Development Act of 2000, in accordance with such section 1043(b).
(2)EligibilityIn the case of a project described in paragraph (1) for which the non-Federal interest has initiated construction in compliance with authorities governing the provision of in-kind contributions for such project, the Secretary shall take into account the value of any in-kind contributions carried out by the non-Federal interest for such project prior to the date of execution of the project partnership agreement under section 1043(b) of the Water Resources Reform and Development Act of 2014 when determining the non-Federal share of the costs to complete construction of the project. (3)GuidanceNot later than 180 days after the date of enactment of this subsection, and in accordance with the guidance issued under section 1043(b)(9) of the Water Resources Reform and Development Act of 2014 (as added by this section), the Secretary shall issue any additional guidance that the Secretary determines necessary for the implementation of this subsection. 
135.Cost sharing provisions for territories and Indian TribesSection 1156(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(b)) is amended by striking for inflation and all that follows through the period at the end and inserting on an annual basis for inflation.. 136.Review of contracting policies (a)Review of contractual agreements (1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall complete a review of the policies, guidelines, and regulations of the Corps of Engineers for the development of contractual agreements between the Secretary and non-Federal interests and utilities associated with the construction of water resources development projects.
(2)ReportNot later than 90 days after completing the review under subsection (a)(1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report that includes— (A)a summary of the results of the review; and
(B)public guidance on best practices for a non-Federal interest to use when writing or developing contractual agreements with the Secretary and utilities. (3)Provision of guidanceThe Secretary shall provide the best practices guidance included under paragraph (2)(A) to non-Federal interests prior to the development of contractual agreements with such non-Federal interests.
(b)Sense of CongressIt is the sense of Congress that the Secretary should maximize use of nonprice tradeoff procedures in competitive acquisitions for carrying out emergency work in an area with respect to which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act. 137.Criteria for funding environmental infrastructure projects (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall develop specific criteria for the evaluation and ranking of individual environmental assistance projects authorized by Congress (including projects authorized pursuant to environmental assistance programs) for the Secretary to carry out.
(b)Minimum criteriaFor the purposes of carrying out this section, the Secretary shall evaluate, at a minimum— (1)the nature and extent of the positive and negative local economic impacts of the project, including—
(A)the benefits of the project to the local economy; (B)the extent to which the project will enhance local development;
(C)the number of jobs that will be directly created by the project; and (D)the ability of the non-Federal interest to pay the applicable non-Federal share of the cost of the project;
(2)the demographics of the location in which the project is to be carried out, including whether the project serves— (A)a rural community; or
(B)an economically disadvantaged community, including an economically disadvantaged minority community; (3)the amount of appropriations a project has received;
(4)the funding capability of the Corps of Engineers with respect to the project; (5)whether the project could be carried out under other Federal authorities at an equivalent cost to the non-Federal interest; and
(6)any other criteria that the Secretary considers to be appropriate. (c)Inclusion in guidanceThe Secretary shall include the criteria developed under subsection (a) in the annual Civil Works Direct Program Development Policy Guidance of the Secretary.
(d)Report to CongressFor fiscal year 2022, and biennially thereafter, in conjunction with the President’s annual budget submission to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives a report that identifies the Secretary’s ranking of individual environmental assistance projects authorized by Congress for the Secretary to carry out, in accordance with the criteria developed under this section. 138.Aging infrastructure (a)DefinitionsIn this section:
(1)Aging infrastructureThe term aging infrastructure means a water resources development project of the Corps of Engineers, or any other water resources, water storage, or irrigation project of another Federal agency, that is greater than 75 years old. (2)Enhanced inspectionThe term enhanced inspection means an inspection that uses current or innovative technology, including Light Detection and Ranging (commonly known as LiDAR), ground penetrating radar, subsurface imaging, or subsurface geophysical techniques, to detect whether the features of the aging infrastructure are structurally sound and can operate as intended, or are at risk of failure.
(b)Contracts for enhanced inspection
(1)In generalThe Secretary may carry out enhanced inspections of aging infrastructure, pursuant to a contract with the owner or operator of the aging infrastructure. (2)Certain circumstancesSubject to the availability of appropriations, or funds available pursuant to subsection (d), the Secretary shall enter into a contract described in paragraph (1), if—
(A)the owner or operator of the aging infrastructure requests that the Secretary carry out the enhanced inspections; and (B)the inspection is at the full expense of such owner or operator.
(c)LimitationThe Secretary shall not require a non-Federal entity associated with a project under the jurisdiction of another Federal agency to carry out corrective or remedial actions in response to an enhanced inspection carried out under this section. (d)FundingThe Secretary is authorized to accept funds from an owner or operator of aging infrastructure, and may use such funds to carry out an enhanced inspection pursuant to a contract entered into with such owner or operator under this section. 
139.Uniformity of notification systems
(a)InventoryNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an inventory of all systems used by the Corps of Engineers for external communication and notification with respect to projects, initiatives, and facilities of the Corps of Engineers. (b)Uniform plan (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a plan for the uniformity of such communication and notification systems for projects, initiatives, and facilities of the Corps of Engineers.
(2)InclusionsThe plan developed under paragraph (1) shall— (A)provide access to information in all forms practicable, including through email, text messages, news programs and websites, radio, and other forms of notification;
(B)establish a notification system for any projects, initiatives, or facilities of the Corps of Engineers that do not have a notification system; (C)streamline existing communication and notification systems to improve the strength and uniformity of those systems; and
(D)emphasize the necessity of timeliness in notification systems and ensure that the methods of notification can transmit information in a timely manner. (3)Implementation (A)In generalExcept as provided in subparagraph (B), not later than 2 years after the date of enactment of this Act, the Secretary shall complete the implementation of the plan developed under paragraph (1).
(B)Emergency management notificationNot later than 18 months after the date of enactment of this Act, the Secretary shall implement the provisions of the plan developed under paragraph (1) relating to emergency management notifications. (4)Savings provisionNothing in this section authorizes the elimination of any existing communication or notification system used by the Corps of Engineers.
140.Coastal storm damage reduction contractsFor any project for coastal storm damage reduction, the Secretary may seek input from a non-Federal interest for a project that may be affected by the timing of the coastal storm damage reduction activities under the project, in order to minimize, to the maximum extent practicable, any negative effects resulting from the timing of those activities.  141.Dam remediation for ecosystem restorationSection 542(b)(2) of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150) is amended—
(1)in subparagraph (F), by striking or at the end; (2)by redesignating subparagraph (G) as subparagraph (H); and
(3)by inserting after subparagraph (F) the following:  (G)measures to restore, protect, and preserve an ecosystem affected by a dam (including by the rehabilitation or modification of a dam)—
(i)that has been constructed, in whole or in part, by the Corps of Engineers for flood control purposes; (ii)for which construction was completed before 1940;
(iii)that is classified as high hazard potential by the State dam safety agency of the State in which the dam is located; and (iv)that is operated by a non-Federal entity; or.
142.Levee accreditation process; levee certifications
(a)Sense of CongressIt is the sense of Congress that the process developed by the Flood Protection Structure Accreditation Task Force established under section 100226 of the Moving Ahead for Progress in the 21st Century Act (42 U.S.C. 4101 note) should not be limited to levee systems in the inspection of completed works program of the Corps of Engineers, but should apply equally to federally owned levee systems operated by the Secretary, including federally owned levee systems operated by the Secretary as part of a reservoir project.  (b)Levee certificationsSection 3014 of the Water Resources Reform and Development Act of 2014 (42 U.S.C. 4131) is amended—
(1)in subsection (a)— (A)in paragraph (1)—
(i)by striking under the inspection of completed works program and inserting for levee systems under the levee safety and dam safety programs; and (ii)by striking and at the end;
(B)in paragraph (2)— (i)by striking activities under the inspection of completed works program of the Corps of Engineers and inserting the activities referred to in paragraph (1);
(ii)by striking chapter 1 and inserting chapter I; and (iii)by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:  (3)in the case of a levee system that is operated and maintained by the Corps of Engineers, to the maximum extent practicable, cooperate with local governments seeking a levee accreditation decision for the levee to provide information necessary to support the accreditation decision in a timely manner.; and
(2)in paragraph (b)(3), by adding at the end the following:  (C)Contributed fundsNotwithstanding subparagraph (B), a non-Federal interest may fund up to 100 percent of the cost of any activity carried out under this subsection..
143.Project partnership agreementSection 103(j)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(j)(1)) is amended— (1)by striking Any project and inserting the following:

(A)In generalAny project; and (2)by adding at the end the following:

(B)InclusionAn agreement under subparagraph (A) shall include a brief description and estimation of the anticipated operations, maintenance, and replacement and rehabilitation costs of the non-Federal interest for the project.. 144.Acceptance of funds for harbor dredgingThe Secretary is authorized, in accordance with section 5 of Act of June 22, 1936 (33 U.S.C. 701h), to accept and expend funds contributed by a State or other non-Federal interest—
(1)to dredge a non-Federal harbor or channel, or a marina or berthing area located adjacent to, or accessible by, such harbor or channel; or (2)to provide technical assistance related to the planning and design of dredging activities described in paragraph (1).
145.Replacement capacitySection 217(a) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(a)) is amended— (1)in the subsection heading, by inserting or replacement capacity after Additional capacity;
(2)by striking paragraph (1) and inserting the following:  (1)Provided by Secretary (A)In generalSubject to subparagraph (B), at the request of a non-Federal interest with respect to a project, the Secretary may—
(i)provide additional capacity at a dredged material disposal facility constructed by the Secretary beyond the capacity that would be required for project purposes; or (ii)permit the use of dredged material disposal facility capacity required for project purposes by the non-Federal interest if the Secretary determines that replacement capacity can be constructed at the facility or another facility or site before such capacity is needed for project purposes.
(B)AgreementBefore the Secretary takes an action under subparagraph (A), the non-Federal interest shall agree to pay— (i)all costs associated with the construction of the additional capacity or replacement capacity in advance of construction of such capacity; and
(ii)in the case of use by a non-Federal interest of dredged material disposal capacity required for project purposes under subparagraph (A)(ii), any increase in the cost of operation and maintenance of the project that the Secretary determines results from the use of the project capacity by the non-Federal interest in advance of each cycle of dredging. (C)CreditIn the event the Secretary determines that the cost to operate or maintain the project decreases as a result of use by the non-Federal interest of dredged material disposal capacity required for project purposes under subparagraph (A)(ii), the Secretary, at the request of the non-Federal interest, shall credit the amount of the decrease toward any cash contribution of the non-Federal interest required thereafter for construction, operation, or maintenance of the project, or of another navigation project.;
(3)in paragraph (2), in the first sentence, by inserting under paragraph (1)(A)(i) after additional capacity; and (4)by adding at the end the following:

(3)Special rule for designation of replacement capacity facility or site
(A)In generalSubject to such terms and conditions as the Secretary determines to be necessary or advisable, an agreement under paragraph (1)(B) for use permitted under paragraph (1)(A)(ii) shall reserve to the non-Federal interest— (i)the right to submit to the Secretary for approval at a later date an alternative to the facility or site designated in the agreement for construction of replacement capacity; and
(ii)the right to construct the replacement capacity at the alternative facility or site at the expense of the non-Federal interest. (B)RequirementThe Secretary shall not reject a site for the construction of replacement capacity under paragraph (1)(A)(ii) that is submitted by the non-Federal interest for approval by the Secretary before the date of execution of the agreement under paragraph (1)(B), or thereafter, unless the Secretary—
(i)determines that the site is environmentally unacceptable, geographically unacceptable, or technically unsound; and (ii)provides a written basis for the determination under clause (i) to the non-Federal interest.
(4)Public commentThe Secretary shall afford the public an opportunity to comment on the determinations required under this subsection for a use permitted under paragraph (1)(A)(ii).. 146.Reviewing hydropower at Corps of Engineers facilitiesSection 1008 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2321b) is amended—
(1)by striking civil works each place it appears and inserting water resources development; and (2)by adding at the end the following:

(c)Reviewing hydropower at Corps of Engineers facilities
(1)Definition of eligible non-Federal interestIn this subsection, the term eligible non-Federal interest means a non-Federal interest that owns or operates an existing non-Federal hydropower facility at a Corps of Engineers water resources development project. (2)Evaluation (A)In generalOn the written request of an eligible non-Federal interest, the Secretary shall conduct an evaluation to consider operational changes at the applicable project to facilitate production of non-Federal hydropower, consistent with authorized project purposes. The Secretary shall solicit input from interested stakeholders as part of the evaluation.
(B)DeadlineNot later than 180 days after the date on which the Secretary receives a written request under subparagraph (A), the Secretary shall provide to the non-Federal interest a written response to inform the non-Federal interest— (i)that the Secretary has approved the request to conduct an evaluation; or
(ii)of any additional information necessary for the Secretary to approve the request to conduct an evaluation. (3)Operational changesAn operational change referred to in paragraph (2)(A) may include—
(A)changes to seasonal pool levels; (B)modifying releases from the project; and
(C)other changes included in the written request submitted under that paragraph that enhance the usage of the project to facilitate production of non-Federal hydropower, consistent with authorized project purposes. (4)Cost shareThe eligible non-Federal interest shall pay 100 percent of the costs associated with an evaluation under this subsection, including the costs to prepare the report under paragraph (6).
(5)DeadlineThe Secretary shall complete an evaluation under this subsection by the date that is not later than 1 year after the date on which the Secretary begins the evaluation. (6)ReportOn completion of an evaluation under this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the effects of the operational changes proposed by the non-Federal interest and examined in the evaluation on the authorized purposes of the project, including a description of any negative impacts of the proposed operational changes on the authorized purposes of the project, or on any Federal project located in the same basin.
(7)Savings provisionNothing in this subsection— (A)affects the authorized purposes of a Corps of Engineers water resources development project;
(B)affects existing authorities of the Corps of Engineers, including authorities with respect to navigation, flood damage reduction, environmental protection and restoration, water supply and conservation, and other related purposes; or (C)authorizes the Secretary to make any operational changes to a Corps of Engineers water resources development project..
147.Repair and restoration of embankments
(a)In generalAt the request of a non-Federal interest, the Secretary shall assess the cause of damage to, or the failure of, an embankment that is adjacent to the shoreline of a reservoir project owned and operated by the Secretary for which such damage or failure to the embankment has adversely affected a roadway that the Secretary has relocated for construction of the reservoir. (b)Repair and restoration activitiesIf, based on the assessment carried out under subsection (a), the Secretary determines that the cause of the damage to, or the failure of, the embankment is the direct result of the design or operation of the reservoir by the Secretary, the Secretary is authorized to participate in the repair or restoration of such embankment.
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 to carry out this section. 148.Coastal mappingSection 516 of the Water Resources Development Act of 1996 (33 U.S.C. 2326b) is amended—
(1)by redesignating subsection (g) as subsection (h);  (2)by inserting after subsection (f) the following:

(g)Coastal mappingThe Secretary shall develop and carry out a plan for the recurring mapping of coastlines that are experiencing rapid change, including such coastlines in— (1)Alaska;
(2)Hawaii; and (3)any territory or possession of the United States.; and
(3)in subsection (h) (as so redesignated), by adding at the end the following:  (3)Coastal mappingIn addition to amounts made available under paragraph (1), there is authorized to be appropriated to carry out subsection (g) with respect to Alaska, Hawaii, and the territories and possessions of the United States, $10,000,000, to remain available until expended..
149.Interim risk reduction measures
(a)In generalIn the case of any interim risk reduction measure for dam safety purposes that was evaluated in a final environmental assessment completed during the period beginning on March 18, 2019, and ending on the date of enactment of this Act, the Secretary shall carry out a reevaluation of the measure in a timely manner if the final environmental assessment did not consider in detail at least— (1)1 operational water control plan change alternative;
(2)1 action alternative other than an operational water control plan change; and (3)the no action alternative.
(b)CoordinationA reevaluation carried out under subsection (a) shall include consideration of the alternatives described in such subsection, which shall be developed in coordination with Federal agencies, States, Indian Tribes, units of local government, and other non-Federal interests that have existing water obligations that would be directly affected by implementation of an interim risk reduction measure that is the subject of the reevaluation. (c)Implementation prior to reevaluationNothing in this section prohibits the Secretary from implementing an interim risk reduction measure for which a reevaluation is required under subsection (a) prior to the completion of the reevaluation under subsection (a).
150.Maintenance dredging permits
(a)In generalThe Secretary shall, to the maximum extent practicable, prioritize the reissuance of any regional general permit for maintenance dredging that expires prior to May 1, 2021, and shall use best efforts to ensure such reissuance prior to expiration of such a regional general permit for maintenance dredging. (b)Savings provisionNothing in this section affects any obligation to comply with the requirements of any Federal law, including—
(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 151.High water-low water preparedness (a)DefinitionsIn this section:
(1)BypassThe term bypass means an alternate water route adjacent to a lock and dam on a Federal inland waterway system that can be used for commercial navigation during high water conditions. (2)Emergency conditionThe term emergency condition means—
(A)unsafe conditions on a Federal inland waterway system that prevent the operation of commercial vessels, resulting from a major change in water level or flows; (B)an obstruction in a Federal inland waterway system, including silt, sediment, rock formation, or a shallow channel;
(C)an impaired or inoperable Federal lock and dam; or (D)any other condition determined appropriate by the Secretary.
(b)Emergency determinationThe Secretary, in consultation with the District Commanders responsible for maintaining any Federal inland waterway system, the users of the waterway system, and the Coast Guard, may make a determination that an emergency condition exists on the waterway system. (c)Emergency mitigation project (1)In generalSubject to paragraph (2) and the availability of appropriations, and in accordance with all applicable Federal requirements, the Secretary may carry out an emergency mitigation project on a Federal inland waterway system with respect to which the Secretary has determined that an emergency condition exists under subsection (b), or on a bypass of such system, to remedy that emergency condition.
(2)DeadlineAn emergency mitigation project under paragraph (1) shall— (A)be initiated by not later than 60 days after the date on which the Secretary makes the applicable determination under subsection (b); and
(B)to the maximum extent practicable, be completed by not later than 1 year after the date on which the Secretary makes such determination. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $25,000,000 for each of fiscal years 2022 through 2024, to remain available until expended. 
152.Treatment of certain benefits and costs
(a)In generalIn the case of a flood risk management project that incidentally generates seismic safety benefits in regions of moderate or high seismic hazard, for the purpose of a benefit-cost analysis for the project, the Secretary shall not include in that analysis any additional design and construction costs resulting from addressing seismic concerns. (b)Savings provisionExcept with respect to the benefit-cost analysis, the additional costs referred to in subsection (a) shall be—
(1)included in the total project cost; and (2)subject to cost-share requirements otherwise applicable to the project. 
153.Lease deviations
(a)Definition of covered lease deviationIn this section, the term covered lease deviation means a change in terms from the existing lease that requires approval from the Secretary for a lease— (1)of Federal land within the State of Oklahoma that is associated with a water resources development project, under—
(A)section 2667 of title 10, United States Code; or (B)section 4 of the Act of December 22, 1944 (16 U.S.C. 460d); and
(2)with respect to which the lessee is in good standing. (b)DeadlineIn the case of a request for a covered lease deviation—
(1)the Division Commander of the Southwestern Division shall— (A)notify the Secretary of the request via electronic means by not later than 24 hours after receiving the request; and
(B)by not later than 10 business days after the date on which the Division Commander notifies the Secretary under subparagraph (A)— (i)make a determination approving, denying, or requesting a modification to the request; and
(ii)provide to the Secretary the determination under clause (i); and (2)the Secretary shall make a determination approving, denying, or requesting a modification to the request by not later than 10 business days after—
(A)the date on which the Division Commander provides to the Secretary a determination in accordance with paragraph (1)(B); or (B)if the Division Commander does not provide to the Secretary a determination in accordance with paragraph (1)(B), the date on which the deadline described in such paragraph expires.
(c)NotificationIf the Secretary does not make a determination under subsection (b)(2) by the deadline described in that subsection, the Secretary shall submit a notification of the failure to make a determination with respect to the covered lease deviation, including the reason for the failure and a description of any outstanding issues, to— (1)the entity seeking the covered lease deviation;
(2)the members of the Oklahoma congressional delegation;  (3)the Committee on Environment and Public Works of the Senate; and
(4)the Committee on Transportation and Infrastructure of the House of Representatives. 154.Sense of Congress on Arctic deep draft port developmentIt is the sense of Congress that—
(1)the Arctic, as defined in section 112 of the Arctic Research and Policy Act of 1984 (Public Law 98–373), is a region of strategic importance to the national security and maritime transportation interests of the United States; (2)there is a compelling national, regional, Alaska Native, and private sector need for permanent maritime transportation infrastructure development and for a presence in the Arctic by the United States to assert national security interests and to support and facilitate search and rescue, shipping safety, economic development, oil spill prevention and response, subsistence and commercial fishing, the establishment of ports of refuge, Arctic research, and maritime law enforcement;
(3)the Government of the Russian Federation has prioritized the development of Arctic maritime transportation capabilities and has made significant investments in military infrastructure in the Arctic, including the construction or refurbishment of 16 deepwater ports in the region; (4)is a serious concern that the closest United States strategic seaports to the Arctic are the Port of Anchorage and the Port of Tacoma, located approximately 1,500 nautical miles and 2,400 nautical miles away from the Arctic, respectively, and approximately 1,900 nautical miles and 2,800 nautical miles, respectively, from Utiagvik, Alaska; and
(5)it is in the national interest to enhance existing, and develop, maritime transportation infrastructure in the Arctic, including an Arctic deep draft strategic seaport in Alaska, that would allow the Coast Guard and the Navy each to perform their respective statutory duties and functions on a permanent basis with minimal mission interruption. 155.Small water storage projects (a)In generalThe Secretary shall carry out a program to study and construct new, or enlarge existing, small water storage projects, in partnership with a non-Federal interest.
(b)RequirementsTo be eligible to participate in the program under this section, a small water storage project shall— (1)in the case of a new small water storage project, have a water storage capacity of not less than 2,000 acre-feet and not more than 30,000 acre-feet;
(2)in the case of an enlargement of an existing small water storage project, be for an enlargement of not less than 1,000 acre-feet and not more than 30,000 acre-feet; (3)provide—
(A)flood risk management benefits; (B)ecological benefits; or
(C)water management, water conservation, or water supply; and (4)be—
(A)economically justified, environmentally acceptable, and technically feasible; or (B)in the case of a project providing ecological benefits, cost-effective with respect to such benefits.
(c)ScopeIn carrying out the program under this section, the Secretary shall give preference to a small water storage project located in a State with a population of less than 1,000,000. (d)Expedited projectsFor the 10-year period beginning on the date of enactment of this Act, the Secretary shall expedite small water storage projects under this section for which applicable Federal permitting requirements have been completed.
(e)Use of dataIn conducting a study under this section, to the maximum extent practicable, the Secretary shall— (1)as the Secretary determines appropriate, consider and utilize any applicable hydrologic, economic, or environmental data that is prepared for a small water storage project under State law as the documentation, or part of the documentation, required to complete State water plans or other State planning documents relating to water resources management; and
(2)consider information developed by the non-Federal interest in relation to another study, to the extent the Secretary determines such information is applicable, appropriate, or otherwise authorized by law. (f)Cost share (1)StudyThe Federal share of the cost of a study conducted under this section shall be—
(A)100 percent for costs not to exceed $100,000; and (B)50 percent for any costs above $100,000.
(2)ConstructionA small water storage project carried out under this section shall be subject to the cost-sharing requirements applicable to projects under section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213), including— (A)municipal and industrial water supply: 100 percent non-Federal;
(B)agricultural water supply: 35 percent non-Federal; and (C)recreation, including recreational navigation: 50 percent of separable costs and, in the case of any harbor or inland harbor or channel project, 50 percent of joint and separable costs allocated to recreational navigation.
(g)OMRRR responsibilityThe costs of operation, maintenance, repair, and replacement and rehabilitation for a small water storage project constructed under this section shall be the responsibility of the non-Federal interest. (h)Individual project limitNot more than $65,000,000 in Federal funds may be made available to a small water storage project under this section.
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $130,000,000 annually through fiscal year 2030. 156.Planning Assistance to States In carrying out section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), the Secretary shall provide equal priority for all mission areas of the Corps of Engineers, including water supply and water conservation.
157.Forecast-informed reservoir operationsSection 1222 of the Water Resources Development Act of 2018 (128 Stat. 3811) is amended by adding at the end the following:  (c)Additional utilization of forecast-Informed reservoir operations (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on any additional opportunities identified for utilizing forecast-informed reservoir operations across the United States, including an assessment of the viability of forecast-informed reservoir operations in the Upper Missouri River Basin and the North Platte River Basin.
(2)Forecast-informed reservoir operations
(A)AuthorizationIf the Secretary determines, and includes in the report submitted under paragraph (1), that forecast-informed reservoir operations are viable at a reservoir in the Upper Missouri River Basin or the North Platte River Basin, including a reservoir for which the Secretary has flood control responsibilities under section 7 of the Act of December 22, 1944 (33 U.S.C. 709), the Secretary is authorized to carry out forecast-informed reservoir operations at such reservoir. (B)RequirementSubject to the availability of appropriations, if the Secretary determines, and includes in the report submitted under paragraph (1), that forecast-informed reservoir operations are viable in the Upper Missouri River Basin or the North Platte River Basin, the Secretary shall carry out forecast-informed reservoir operations at not fewer than one reservoir in such basin..
158.Data for water allocation, supply, and demand
(a)Study on data for water allocation, supply, and demand
(1)In generalThe Secretary shall offer to enter into an agreement with the National Academy of Sciences to conduct a study on the ability of Federal agencies to coordinate with other Federal agencies, State and local agencies, Indian Tribes, communities, universities, consortiums, councils, and other relevant entities with expertise in water resources to facilitate and coordinate the sharing among such entities of water allocation, supply, and demand data, including— (A)any catalogs of such data;
(B)definitions of any commonly used terms relating to water allocation, supply, and demand; and (C)a description of any common standards used by those entities.
(2)ReportIf the National Academy of Sciences enters into an agreement under paragraph (1), to the maximum extent practicable, not later than 1 year after the date of enactment of this Act, the National Academy of Sciences shall submit to Congress a report that includes— (A)the results of the study under paragraph (1);
(B)recommendations for ways to streamline and make cost-effective methods for Federal agencies to coordinate interstate sharing of data, including recommendations for the development of a publicly accessible, internet-based platform that can allow entities described in paragraph (1) to communicate and coordinate ongoing data collection efforts relating to water allocation, supply, and demand, and share best practices relating to those efforts; and (C)a recommendation as to an appropriate Federal entity that should—
(i)serve as the lead coordinator for the sharing of data relating to water allocation, supply, and demand; and (ii)host and manage the internet-based platform described in subparagraph (B).
(b)Data transparencyThe Secretary shall prioritize making publicly available water resources data in the custody of the Corps of Engineers, as authorized by section 2017 of the Water Resources Development Act of 2007 (33 U.S.C. 2342). (c)FundingFrom amounts otherwise appropriated or made available to the Secretary, the Secretary may make available to the National Academy of Sciences not more than $3,900,000, to be used for the review of information provided by the Corps of Engineers for purposes of a study under subsection (a). The Secretary may accept funds from another Federal agency and make such funds available to the National Academy of Sciences, to be used for the review of information provided by such agency for purposes of a study under subsection (a).
159.Inland waterways pilot program
(a)DefinitionsIn this section: (1)Authorized projectThe term authorized project means a federally authorized water resources development project for navigation on the inland waterways. 
(2)Modernization activitiesThe term modernization activities means construction or major rehabilitation activities for any authorized project. (3)Non-Federal interestThe term non-Federal interest means any public body described in section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)).
(b)Authorization of pilot programThe Secretary is authorized to carry out a pilot program for modernization activities on the inland waterways system.  (c)Implementation (1)In generalIn carrying out the pilot program under this section, the Secretary may— 
(A)accept and expend funds provided by a non-Federal interest to carry out, for an authorized project (or a separable element of an authorized project), modernization activities for such project; or (B)coordinate with the non-Federal interest in order to allow the non-Federal interest to carry out, for an authorized project (or a separable element of an authorized project), such modernization activities. 
(2)NumberThe Secretary shall select not more than 2 authorized projects to participate in the pilot program under paragraph (1).  (3)ConditionsBefore carrying out modernization activities pursuant to paragraph (1)(B), a non-Federal interest shall—
(A)obtain any permit or approval required in connection with such activities under Federal or State law that would be required if the Secretary were to carry out such activities; and  (B)ensure that a final environmental impact statement or environmental assessment, as appropriate, for such activities has been filed pursuant to the National Environmental Policy Act of 1969. 
(4)MonitoringFor any modernization activities carried out by the non-Federal interest pursuant to this section, the Secretary shall regularly monitor and audit such activities to ensure that— (A)the modernization activities are carried out in accordance with this section; and 
(B)the cost of the modernization activities is reasonable.  (5)RequirementsThe requirements of section 3142 of title 40, United States Code shall apply to any modernization activities undertaken under or pursuant to this section, either by the Secretary or the non-Federal interest.
(d)Agreements
(1)Activities carried out by non-Federal interest
(A)In general
(i)Written agreementBefore a non-Federal interest initiates modernization activities for an authorized project pursuant to this subsection (c)(1)(B), the non-Federal interest shall enter into a written agreement with the Secretary, under section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), that requires the modernization activities to be carried out in accordance with— (I)a plan approved by the Secretary; and
(II)any other terms and conditions specified by the Secretary in the agreement. (ii)RequirementsA written agreement under clause (i) shall provide that the non-Federal interest shall comply with the same legal and technical requirements that would apply if the modernization activities were carried out by the Secretary, including all mitigation required to offset environmental impacts of the activities, as determined by the Secretary.
(B)Alignment with ongoing activitiesA written agreement under subparagraph (A) shall include provisions that, to the maximum extent practicable, align modernization activities under this section with ongoing operations and maintenance activities for the applicable authorized project. (C)IndemnificationAs part of a written agreement under subparagraph (A), the non-Federal interest shall agree to hold and save the United States free from liability for any and all damage that arises from the modernization activities carried out by the non-Federal interest pursuant to this section.
(2)Activities carried out by SecretaryFor modernization activities to be carried out by the Secretary pursuant to subsection (c)(1)(A), the non-Federal interest shall enter into a written agreement with the Secretary, containing such terms and conditions as the Secretary determines appropriate. (e)Reimbursement (1)AuthorizationSubject to the availability of appropriations, the Secretary may reimburse a non-Federal interest for the costs of modernization activities carried out by the non-Federal interest pursuant to an agreement entered into under subsection (d), or for funds provided to the Secretary under subsection (c)(1)(A), if— 
(A)the non-Federal interest complies with the agreement entered into under subsection (d); and  (B)with respect to modernization activities carried out by the non-Federal interest pursuant to the agreement, the Secretary determines that the non-Federal interest complied with all applicable Federal requirements in carrying out the modernization activities.
(2)LimitationThe Secretary may only reimburse a non-Federal interest under paragraph (1) for costs of construction that would otherwise be paid from amounts appropriated from the general fund of the Treasury pursuant to section 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212). (f)Rule of constructionNothing in this section— 
(1)affects the responsibility of the Secretary for the operations and maintenance of the inland waterway system, as of the day before the date of enactment of this Act, including the responsibility of the Secretary for the operations and maintenance costs for any covered project after the modernization activities are completed pursuant to this section; (2)prohibits or prevents the use of Federal funds for operations and maintenance of the inland waterway system or any authorized project within the inland waterway system; or 
(3)prohibits or prevents the use of Federal funds for construction or major rehabilitation activities within the inland waterway system or for any authorized project within the inland waterway system.  (g)NotificationIf a non-Federal interest notifies the Secretary that the non-Federal interest intends to carry out modernization activities for an authorized project, or separable element thereof, pursuant to this section, the Secretary shall provide written notice to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives concerning the intent of the non-Federal interest. 
(h)Sunset
(1)In generalThe authority of the Secretary to enter into an agreement under this section shall terminate on the date that is 5 years after the date of enactment of this Act. (2)Reimbursement eligibilityThe termination of authority under paragraph (1) shall not extinguish the eligibility of a non-Federal interest to seek reimbursement under subsection (e). 
160.Definition of economically disadvantaged community
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue guidance defining the term economically disadvantaged community for the purposes of this Act and the amendments made by this Act. (b)ConsiderationsIn defining the term economically disadvantaged community under subsection (a), the Secretary shall, to the maximum extent practicable, utilize the criteria under paragraph (1) or (2) of section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161), to the extent that such criteria are applicable in relation to the development of water resources development projects.
(c)Public commentIn developing the guidance under subsection (a), the Secretary shall provide notice and an opportunity for public comment. 161.Studies of water resources development projects by non-Federal interests (a)In generalSection 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) is amended—
(1)in subsection (a)—  (A)in paragraph (1), by inserting , or, upon the written approval of the Secretary that the modifications are consistent with the authorized purposes of the project, undertake a feasibility study on modifications to a water resources development project constructed by the Corps of Engineers, after water resources development project; and
(B)in paragraph (2), by striking for feasibility studies and all that follows through the period at the end and inserting  for the formulation of feasibility studies of water resources development projects undertaken by non-Federal interests to—
(A)ensure that any feasibility study with respect to which the Secretary submits an assessment to Congress under subsection (c) complies with all of the requirements that would apply to a feasibility study undertaken by the Secretary; and  (B)provide sufficient information for the formulation of the studies, including processes and procedures related to reviews and assistance under subsection (e).;
(2)in subsection (b)— (A)by striking The Secretary and inserting the following:

(1)In generalThe Secretary; and (B)by adding at the end the following:

(2)TimingThe Secretary may not submit to Congress an assessment of a feasibility study under this section until such time as the Secretary— (A)determines that the feasibility study complies with all of the requirements that would apply to a feasibility study undertaken by the Secretary; and
(B)completes all of the Federal analyses, reviews, and compliance processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), that would be required with respect to the proposed project if the Secretary had undertaken the feasibility study. (3)Initiation of review (A)Request (i)SubmissionThe non-Federal interest may submit to the Secretary a request that the Secretary initiate the analyses, reviews, and compliance processes described in paragraph (2)(B) with respect to the proposed project prior to the non-Federal interest’s submission of a feasibility study under subsection (a)(1).
(ii)EffectReceipt by the Secretary of a request submitted under clause (i) shall be considered the receipt of a proposal or application that will lead to a major Federal action that is subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) that would be required if the Secretary were to undertake the feasibility study. (B)DeadlineNot later than 10 days after the Secretary receives a request under this paragraph, the Secretary shall begin the required analyses, reviews, and compliance processes.
(4)NotificationUpon receipt of a request under paragraph (3), the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the request and a timeline for completion of the required analyses, reviews, and compliance processes.  (5)Status updatesNot later than 30 days after receiving a request under paragraph (3), and every 30 days thereafter until the Secretary submits an assessment under subsection (c) for the applicable feasibility study, the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the non-Federal interest of the status of the Secretary’s required analyses, reviews, and compliance processes. ; and
(3)in subsection (c)(1), in the matter preceding subparagraph (A)—  (A)by striking after the date of receipt of a feasibility study of a project under subsection (a)(1) and insert after the completion of review of a feasibility study under subsection (b); and
(B)by striking a report and inserting an assessment. (b)DeadlineNot later than 90 days after the date of enactment of this Act, the Secretary shall issue revised guidelines under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) to implement the amendments made by this section.
(c)Hold harmless
(1)One-Year windowThe amendments made by this section shall not apply to any feasibility study submitted to the Secretary under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) during the one-year period prior to the date of enactment of this section. (2)2020 projectsThe amendments made by this section shall not apply to any project authorized by section 403 of this Act.
162.Leveraging Federal infrastructure for increased water supplySection 1118(i) of the Water Resources Development Act of 2016 (43 U.S.C. 390b-2(i)) is amended— (1)by striking The Secretary may and inserting the following:

(1)Contributed funds for Corps projectsThe Secretary may; and (2)by adding at the end the following:

(2)Contributed funds for other Federal reservoir projectsThe Secretary is authorized to receive and expend funds from a non-Federal interest to formulate, review, or revise operational documents, pursuant to a proposal submitted in accordance subsection (a), for any reservoir for which the Secretary is authorized to prescribe regulations for the use of storage allocated for flood control or navigation pursuant to section 7 of the Act of December 22, 1944 (33 U.S.C. 709).. 163.Sense of Congress on removal of unauthorized, manmade, flammable materials on Corps property It is the sense of Congress that the Secretary should, using existing authorities, prioritize the removal, from facilities and lands of the Corps of Engineers in regions that are urban and arid, of materials that are manmade, flammable, unauthorized to be present, and determined by the Secretary to pose a fire risk that is a threat to public safety.
164.Enhanced development program
(a)In generalThe Secretary shall review the master plan and shoreline management plan for any lake described in section 3134 of the Water Resources Development Act of 2007 (121 Stat. 1142; 130 Stat. 1671) for the purpose of identifying structures or other improvements that are owned by the Secretary and are suitable for enhanced development, if— (1)the master plan and shoreline management plan of the lake have been updated since January 1, 2013; and
(2)the applicable district office of the Corps of Engineers has received a written request for such a review from any entity. (b)Definition of enhanced developmentIn this section, the term enhanced development means the use, for non-water-dependent commercial or hospitality industry purposes or for residential or recreational purposes, of an existing structure or other improvement.
(c)Divestment authorityNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies—
(A)any structure or other improvement owned by the Secretary that— (i)has been identified as suitable for enhanced development pursuant to subsection (a);
(ii)the Secretary determines the divestment of which would not adversely affect the Corps of Engineers operation of the lake at which the structure or other improvement is located; and (iii)a non-Federal interest has offered to purchase from the Secretary; and
(B)the fair market value of any structure or other improvement identified under subparagraph (A); and (2)develop a plan to divest any structure or other improvement identified under paragraph (1)(A), at fair market value, to the applicable non-Federal interest.
165.Continuing authority programs
(a)Pilot program for continuing authority projects in small or disadvantaged communities
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall implement a pilot program, in accordance with this subsection, for carrying out a project under a continuing authority program for an economically disadvantaged community. (2)Participation in pilot programIn carrying out paragraph (1), the Secretary shall—
(A)publish a notice in the Federal Register that requests non-Federal interest proposals for a project under a continuing authority program for an economically disadvantaged community; and (B)review such proposals and select a total of 10 projects, taking into consideration geographic diversity among the selected projects.
(3)Cost shareNotwithstanding the cost share authorized for the applicable continuing authority program, the Federal share of the cost of a project selected under paragraph (2) shall be 100 percent. (4)SunsetThe authority to commence pursuant to this subsection a project selected under paragraph (2) shall terminate on the date that is 10 years after the date of enactment of this Act.
(5)Continuing authority program definedIn this subsection, the term continuing authority program has the meaning given that term in section 7001(c)(1)(D) of Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d). (b)Authorizations of appropriations (1)Emergency streambank and shoreline protectionNotwithstanding section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r), there is authorized to be appropriated to carry out such section $25,500,000 for each of fiscal years 2021 through 2024.
(2)Storm and hurricane restoration and impact minimization programNotwithstanding section 3(c) of the Act of August 13, 1946 (33 U.S.C. 426g(c)), there is authorized to be appropriated to carry out such section $38,000,000 for each of fiscal years 2021 through 2024. (3)Small river and harbor improvement projectsNotwithstanding section 107(a) of the River and Harbor Act of 1960 (33 U.S.C. 577(a)), there is authorized to be appropriated to carry out such section $63,000,000 for each of fiscal years 2021 through 2024.
(4)Regional sediment managementNotwithstanding section 204(g) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(g)), there is authorized to be appropriated to carry out such section $63,000,000 for each of fiscal years 2021 through 2024. (5)Small flood control projectsNotwithstanding section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), there is authorized to be appropriated to carry out such section $69,250,000 for each of fiscal years 2021 through 2024.
(6)Aquatic ecosystem restorationNotwithstanding section 206(f) of the Water Resources Development Act of 1996 (33 U.S.C. 2330(f)), there is authorized to be appropriated to carry out such section $63,000,000 for each of fiscal years 2021 through 2024. (7)Removal of obstructions; clearing channelsNotwithstanding section 2 of the Act of August 28, 1937 (33 U.S.C. 701g), there is authorized to be appropriated to carry out such section $8,000,000 for each of fiscal years 2021 through 2024.
(8)Project modifications for improvement of environmentNotwithstanding section 1135(h) of the Water Resources Development Act of 1986 (33 U.S.C. 2309a(h)), there is authorized to be appropriated to carry out such section $50,500,000 for each of fiscal years 2021 through 2024. IIStudies and Reports 201.Authorization of proposed feasibility studies (a)In generalThe Secretary is authorized to conduct a feasibility study for the following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress:
(1)Sulphur River, Arkansas and TexasProject for ecosystem restoration, Sulphur River, Arkansas and Texas. (2)Cable Creek, CaliforniaProject for flood risk management, water supply, and related benefits, Cable Creek, California.
(3)Oroville Dam, CaliforniaProject for dam safety improvements, Oroville Dam, California. (4)Rio Hondo Channel, CaliforniaProject for ecosystem restoration, Rio Hondo Channel, San Gabriel River, California.
(5)Shingle Creek and Kissimmee River, FloridaProject for ecosystem restoration and water storage, Shingle Creek and Kissimmee River, Osceola County, Florida. (6)St. John’s River and Lake Jesup, FloridaProject for ecosystem restoration, St. John’s River and Lake Jesup, Florida.
(7)Chicago area waterways system, IllinoisProject for ecosystem restoration, recreation, and other purposes, Illinois River, Chicago River, Calumet River, Grand Calumet River, Little Calumet River, and other waterways in the vicinity of Chicago, Illinois. (8)Fox River, IllinoisProject for flood risk management, Fox River, Illinois.
(9)Lower Missouri River, KansasProject for bank stabilization and navigation, Lower Missouri River, Sioux City, Kansas. (10)Tangipahoa Parish, LouisianaProject for flood risk management, Tangipahoa Parish, Louisiana.
(11)Newbury and Newburyport, MassachusettsProject for coastal storm risk management, Newbury and Newburyport, Massachusetts. (12)Escatawpa River Basin, MississippiProject for flood risk management and ecosystem restoration, Escatawpa River, Jackson County, Mississippi.
(13)Long Beach, Bay St. Louis and Mississippi Sound, MississippiProject for hurricane and storm damage risk reduction and flood risk management, Long Beach, Bay St. Louis and Mississippi Sound, Mississippi. (14)Tallahoma and Tallahala Creeks, MississippiProject for flood risk management, Leaf River, Jones County, Mississippi.
(15)Lower Missouri River, MissouriProject for navigation, Lower Missouri River, Missouri. (16)Lower Osage River Basin, MissouriProject for ecosystem restoration, Lower Osage River Basin, Missouri.
(17)Wyatt, MissouriProject for flood risk management, P. Fields Pump Station, Wyatt, Missouri. (18)Upper Basin and Stony Brook (Green Brook Sub-Basin), Raritan River Basin, New JerseyReevaluation of the Upper Basin and Stony Brook portions of the project for flood control, Green Brook Sub-basin, Raritan River Basin, New Jersey, authorized by section 401 of the Water Resources Development Act of 1986 (100 Stat. 4119), including the evaluation of nonstructural measures to achieve the project purpose.
(19)Wading River Creek, New YorkProject for hurricane and storm damage risk reduction, flood risk management, navigation, and ecosystem restoration, Wading River Creek, New York. (20)Lower Columbia River Basin (turning basin), Oregon and WashingtonProject to improve and add turning basins for the project for navigation, Columbia River Channel, Oregon and Washington, authorized by section 101(b)(13) of the Water Resources Development Act of 1999 (113 Stat. 280).
(21)Williamsport, PennsylvaniaProject for flood risk management and levee rehabilitation, greater Williamsport, Pennsylvania. (22)City of Charleston, South CarolinaProject for tidal- and inland-related flood risk management, Charleston, South Carolina.
(23)Chocolate Bayou, TexasProject for flood risk management, Chocolate Bayou, Texas. (24)Houston-Galveston, TexasProject for navigation, Houston-Galveston, Texas.
(25)Port Arthur and Orange County, TexasProject for flood risk management, Port Arthur and Orange County, Texas, including construction of improvements to interior drainage. (26)Port of Victoria, TexasProject for flood risk management, Port of Victoria, Texas.
(27)Virginia Beach and vicinity, Virginia and North CarolinaProject for coastal storm risk management, Virginia Beach and vicinity, Virginia and North Carolina. (b)Special ruleThe Secretary shall consider any study carried out by the Secretary to formulate the project for flood risk management, Port Arthur and Orange County, Texas, identified in subsection (a)(25) to be a continuation of the study carried out for Sabine Pass to Galveston Bay, Texas, authorized by a resolution of the Committee on Environment and Public Works of the Senate, approved June 23, 2004, and funded by title IV of division B of the Bipartisan Budget Act of 2018, under the heading Corps of Engineers—Civil—Department of the Army—Construction (Public Law 115–123; 132 Stat. 76).
202.Expedited completions
(a)Feasibility reportsThe Secretary shall expedite the completion of a feasibility study for each of the following projects, and if the Secretary determines that the project is justified in a completed report, may proceed directly to preconstruction planning, engineering, and design of the project: (1)Project for navigation, Florence, Alabama.
(2)Project to modify the project for navigation, Tennessee-Tombigbee Waterway, Alabama, Kentucky, Mississippi, and Tennessee. (3)Project for shoreline stabilization, Aunu‘u Harbor, American Samoa.
(4)Project for shoreline stabilization, Tutuila Island, American Samoa. (5)Project for flood risk management, Lower Santa Cruz River, Arizona.
(6)Project for flood risk management, Rio de Flag, Arizona. (7)Project for flood risk management, Tonto Creek, Gila River, Arizona.
(8)Project for flood control, water conservation, and related purposes, Coyote Valley Dam, California. (9)Project for shoreline stabilization, Del Mar Bluffs, San Diego County, California, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on April 22, 1999 (docket number 2598).
(10)Project for flood damage reduction and ecosystem restoration, Del Rosa Channel, city of San Bernardino, California. (11)Project for flood risk management, Lower Cache Creek, California.
(12)Project for flood damage reduction and ecosystem restoration, Mission-Zanja Channel, cities of San Bernardino and Redlands, California. (13)Project for flood risk management, Napa, California.
(14)Project for shoreline protection, Oceanside, California, authorized pursuant to section 414 of the Water Resources Development Act of 2000 (114 Stat. 2636; 121 Stat. 1176). (15)Project for ecosystem restoration and water conservation, Prado Basin, Orange, Riverside, and San Bernardino counties, California.
(16)Project for water conservation and water supply, Redbank and Fancher Creeks, California. (17)Project for coastal storm damage reduction, San Diego County shoreline, California.
(18)Project to modify the project for navigation, San Francisco Bay to Stockton, California. (19)Project for flood risk management, San Francisquito Creek, California.
(20)Project to modify the Seven Oaks Dam, California, portion of the project for flood control, Santa Ana River Mainstem, California, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4113; 101 Stat. 1329–111; 104 Stat. 4611; 110 Stat. 3713; 121 Stat. 1115), to include water conservation as an authorized purpose. (21)Project for coastal storm damage reduction, Southern California.
(22)Project for water storage, Halligan Dam, Colorado. (23)Project for flood risk management, East Hartford Levee System, Connecticut.
(24)Project for flood risk management, Fairfield and New Haven Counties, Connecticut. (25)Project for navigation, Guilford Harbor and Sluice Channel, Connecticut.
(26)Project for flood risk management, Hartford Levee System, Connecticut. (27)Project for ecosystem restoration, Central and Southern Florida Project Canal 111 (C–111), South Dade County, Florida.
(28)Project for ecosystem restoration, Lake Okeechobee, Florida. (29)Project for ecosystem restoration, Western Everglades, Florida.
(30)Project for flood risk management, Hanapepe River, Kauai, Hawaii. (31)Project for flood risk management, Wailupe Stream, Oahu, Hawaii.
(32)Project for flood risk management, Waimea River, Kauai, Hawaii, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). (33)Project for comprehensive hurricane and storm damage risk reduction and shoreline erosion protection, Chicago, Illinois, authorized by section 101(a)(12) of the Water Resources Development Act of 1996 (110 Stat. 3664; 113 Stat. 302).
(34)Project for flood risk management, Wheaton, DuPage County, Illinois. (35)Project for flood damage reduction, ecosystem restoration, and recreation, Blue River Basin, Kansas City, Kansas, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on September 24, 2008 (docket number 2803).
(36)Project for flood control, Amite River and Tributaries east of the Mississippi River, Louisiana. (37)Project for coastal storm risk management, Upper Barataria Basin, Louisiana.
(38)Project for navigation, Kent Narrows and Chester River, Queen Anne’s County, Maryland. (39)Project to replace the Bourne and Sagamore Bridges, Cape Cod, Massachusetts.
(40)Project for flood risk management, ecosystem restoration, and recreation, Lower St. Croix River, Minnesota, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on September 25, 2002 (docket number 2705). (41)Project to deepen the project for navigation, Gulfport Harbor, Mississippi, authorized by section 202(a) of the Water Resources Development Act of 1986 (100 Stat. 4094).
(42)Project for navigation, Shark River, New Jersey. (43)Project for navigation, Goldsmith Inlet, New York.
(44)Project for navigation, Lake Montauk Harbor, New York. (45)Project for rehabilitation of Lock E–32, Erie Canal, Pittsford, New York.
(46)Project for navigation and shoreline stabilization, Reel Point Preserve, New York, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on May 2, 2007 (docket number 2775). (47)Project for flood risk management, Rondout Creek-Wallkill River Watershed, New York, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on May 2, 2007 (docket number 2776).
(48)Project for ecosystem restoration and hurricane and storm damage risk reduction, Spring Creek South (Howard Beach), Queens, New York. (49)Project for ecosystem restoration, Hood River at the confluence with the Columbia River, Oregon.
(50)Project to resolve increased silting and shoaling adjacent to the Federal channel, Port of Bandon, Coquille River, Oregon. (51)Project for flood control, 42nd Street Levee, Springfield, Oregon, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s).
(52)Project for construction of Tribal housing authorized by title IV of Public Law 100–581 (102 Stat. 2944), Oregon and Washington. (53)Project for flood risk management, Dorchester County, South Carolina.
(54)Project for navigation, Georgetown Harbor, South Carolina. (55)Project for hurricane and storm damage risk reduction, Myrtle Beach, South Carolina.
(56)Project to modify the projects for navigation and other purposes, Old Hickory Lock and Dam and the Cordell Hull Dam and Reservoir, Cumberland River, Tennessee, authorized by the Act of July 24, 1946 (chapter 595, 60 Stat. 636), to add flood risk management as an authorized purpose. (57)Project for flood risk management, Buffalo Bayou, Texas.
(58)Project for flood risk management, ecosystem restoration, water supply, and related purposes, Lower Rio Grande River, Cameron County, Texas, carried out pursuant to the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on May 21, 2003 (docket number 2710). (59)Project for hurricane and storm damage risk reduction and shoreline erosion protection, Bolongo Bay, St. Thomas, United States Virgin Islands.
(60)Project for water supply and ecosystem restoration, Howard Hanson Dam, Washington. (61)Project for ecosystem restoration, Puget Sound, Washington.
(62)Project for navigation, Seattle Harbor, Washington. (63)Project for navigation, Tacoma Harbor, Washington.
(64)Project for dam safety remediation, Bluestone Dam, West Virginia. (65)Project to modify the project for navigation, Milwaukee Harbor, Wisconsin.
(b)Post-authorization change reportsThe Secretary shall expedite completion of a post-authorization change report for the following projects: (1)Project for ecosystem restoration, Tres Rios, Arizona.
(2)Project for flood risk management, Des Moines Levee System, including Birdland Park Levee, Des Moines and Raccoon Rivers, Des Moines, Iowa. (c)Watershed and river basin assessmentsThe Secretary shall expedite the completion of an assessment under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a) for the following:
(1)Kansas River Basin, Kansas. (2)Merrimack River Basin, Massachusetts.
(3)Pascagoula River Basin, Mississippi. (4)Tuscarawas River Basin, Ohio.
(5)Lower Fox River Basin, Wisconsin. (6)Upper Fox River Basin and Wolf River Basin, Wisconsin.
(d)Disposition studiesThe Secretary shall expedite the completion of a disposition study, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), for the project for Salinas Reservoir (Santa Margarita Lake), California. (e)Reallocation studiesThe Secretary shall expedite the completion of a study for the reallocation of water supply storage, carried out in accordance with section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b), for the following:
(1)Aquilla Lake, Texas. (2)Lake Whitney, Texas.
(f)Economic reevaluation reportThe Secretary shall expedite the completion of the economic reevaluation report for the navigation and sustainability program carried out pursuant to title VIII of the Water Resources Development Act of 2007 (33 U.S.C. 652 note). 203.Expedited modifications of existing feasibility studies (a)In generalThe Secretary shall expedite the completion of the following feasibility studies, as modified by this section, and if the Secretary determines that a project that is the subject of the feasibility study is justified in a completed report, may proceed directly to preconstruction planning, engineering, and design of the project:
(1)San Francisco Bay, CaliforniaThe study for flood risk reduction authorized by section 142 of the Water Resources Development Act of 1976 (90 Stat. 2930), is modified to authorize the Secretary to— (A)investigate the ocean shoreline of San Mateo, San Francisco, and Marin Counties for the purposes of providing flood protection against tidal and fluvial flooding;
(B)with respect to the bay and ocean shorelines of San Mateo, San Francisco, and Marin Counties, investigate measures to adapt to rising sea levels; and (C)with respect to the bay and ocean shorelines, and streams running to the bay and ocean shorelines, of San Mateo, San Francisco, and Marin Counties, investigate the effects of proposed flood protection and other measures or improvements on—
(i)the local economy; (ii)habitat restoration, enhancement, or expansion efforts or opportunities;
(iii)public infrastructure protection and improvement; (iv)stormwater runoff capacity and control measures, including those that may mitigate flooding;
(v)erosion of beaches and coasts; and (vi)any other measures or improvements relevant to adapting to rising sea levels.
(2)Sacramento River, Southern Sutter County, CaliforniaThe study for flood control and allied purposes for the Sacramento River Basin, authorized by section 209 of the Flood Control Act of 1962 (76 Stat. 1197), is modified to authorize the Secretary to conduct a study for flood risk management, southern Sutter County between the Sacramento River and Sutter Bypass, California. (3)Salton Sea, CaliforniaIn carrying out the program to implement projects to restore the Salton Sea, California, authorized by section 3032 of the Water Resources Development Act of 2007 (121 Stat. 1113; 130 Stat. 1677), the Secretary is authorized to carry out a study for the construction of a perimeter lake, or a northern or southern subset thereof, for the Salton Sea, California.
(4)New York and New Jersey Harbor and Tributaries, New York and New JerseyThe study for flood and storm damage reduction for the New York and New Jersey Harbor and Tributaries project, authorized by the Act of June 15, 1955 (chapter 140, 69 Stat. 132), and being carried out pursuant to the Disaster Relief Appropriations Act, 2013 (Public Law 113–2), is modified to require the Secretary to— (A)evaluate and address the impacts of low-frequency precipitation and sea-level rise on the study area;
(B)consult with affected communities; and (C)ensure the study is carried out in accordance with section 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c).
(b)ConsiderationsWhere appropriate, the Secretary may use the authority provided by section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a) to carry out this section. 204.Assistance to non-Federal sponsors; feasibility analysis (a)Assistance to non-Federal Sponsors (1)In generalSubject to the availability of appropriations, during the period during which a non-Federal interest may submit a proposal to be considered for inclusion in an annual report pursuant to section 7001(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d(b)), the Secretary is authorized to provide assistance in accordance with section 1104(b) of the Water Resources Development Act of 2018 (33 U.S.C. 2282d note) to the non-Federal interest of a project proposal described in paragraph (2).
(2)Project proposals describedA project proposal referred to in paragraph (1) is a proposal for any of the following: (A)A feasibility study for a fish passage for ecosystem restoration, Lower Alabama River, Alabama.
(B)A feasibility study for dredged material disposal management activities, Port of Florence, Alabama. (C)A feasibility study for a project for flood risk management, Sikorsky Memorial Airport, Bridgeport, Connecticut.
(D)A feasibility study for a project to design and construct the Naugatuck River Greenway Trail, a multiuse trail on Federal land between Torrington and Derby, Connecticut.  (E)A feasibility study for a project for coastal and flood risk management, Stratford, Connecticut.
(F)A feasibility study for projects for flood risk management, Woodbridge, Connecticut. (G)The project for flood risk management, Bloomington, Indiana.
(H)The project for flood risk management, Gary, Indiana. (I)Modification of the project for beach erosion and hurricane protection, Grand Isle, Louisiana, to include periodic beach nourishment. 
(J)A feasibility study for a project for flood risk management, Cataouatche Subbasin area of the west bank of Jefferson Parish, Louisiana. (K)A feasibility study for projects for flood risk management and storm damage reduction in the Hoey’s Basin area of the east bank of Jefferson Parish, Louisiana, including a study of the pump to the river concept.
(L)A feasibility study for a project for flood risk management, Hoosic River, Massachusetts. (M)Modification of the project for navigation, River Rouge, Michigan. 
(N)A project to extend dredging of the South Haven Harbor, Michigan, to include the former turning basin. (O)Modification of the project for flood risk management, Upper Rouge River, Wayne County, Michigan. 
(P)A project for aquatic and riparian ecosystem restoration, Line Creek, Riverside, Missouri.  (Q)A feasibility study for projects for ecosystem restoration, Bangert Island, St. Charles, Missouri, related to channels and aquatic habitats.
(R)A study of the resiliency of the Allegheny Reservoir, New York, in consultation with the Seneca Nation.  (S)A feasibility study for the rehabilitation of the tainter gates and guard gate, Caughdenoy Dam, New York, including an evaluation of the rehabilitation work necessary to extend the service life of those structures, such as—
(i)improvements to the hydraulic efficiency of the gate systems; (ii)improvements to the concrete foundation and gate support structures; and
(iii)any other improvements the Secretary determines to be necessary. (T)A project for repairs to the West Pier and West Barrier Bar, Little Sodus Bay Harbor, Cayuga County, New York.
(U)A project for repair of a sheet pile wall and east breakwater, Great Sodus Bay, New York. (V)A feasibility study for the project for navigation, Port of Oswego, New York.
(W)A feasibility study for potential projects for the rehabilitation of the Glens Falls Feeder Canal, which begins at the Feeder Dam intersection with the Hudson River in Queensbury, New York, and runs to the confluence of the Old Champlain Canal in Kingsbury, New York. (X)A feasibility study to determine whether the purchase of additional flood easements, changes in lake level management, additional levee infrastructure, or implementation of other flood risk management or containment mechanisms in the Arkansas River Basin, Oklahoma, would benefit local communities by reducing flood risks around water resources development projects of the Corps of Engineers in a range of different flood scenarios.
(Y)A feasibility study on increasing the frequency and depth of dredging assistance from the Corps of Engineers at the Port of Astoria, located at the mouth of the Columbia River, Oregon.  (b)Feasibility Analysis (1)In generalSubject to the availability of appropriations, the Secretary is authorized to review a project proposal described in paragraph (2) and issue a report to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on whether a modification to the project that is the subject of the proposal is necessary and recommended to carry out the authorized purposes of such project.
(2)Project proposals describedA project proposal referred to in paragraph (1) is a proposal to modify any of the following:  (A)The project for environmental infrastructure, City of Sheffield, Alabama, authorized pursuant to section 219(f)(78) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1258; 130 Stat. 1687).
(B)The project for environmental infrastructure, Calaveras County, California, under section 219(f)(86) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1259). (C)The project for environmental infrastructure, Charlotte County, Florida, authorized by section 219(f)(121) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1261).
(D)The Mississippi River and Tributaries project authorized by the first section of the Act of May 15, 1928 (33 U.S.C. 702a), to include the portion of the Ouachita River Levee System at and below Monroe, Louisiana, to Caldwell Parish, Louisiana. (E)The project for environmental infrastructure, Central New Mexico, authorized by section 593 of the Water Resources Development Act of 1999 (113 Stat. 380; 119 Stat. 2255).
(F)The project for environmental infrastructure, Village of Whitehall, New York, authorized pursuant to section 542 of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150). (G)The project for environmental infrastructure, Ohio and North Dakota, authorized by section 594 of the Water Resources Development Act of 1999 (113 Stat. 383; 121 Stat. 1140; 121 Stat. 1944).
(H)The project for flood risk management and water supply, Tenkiller Ferry Lake, Arkansas River Basin, Oklahoma, authorized by section 4 of the Act of June 28, 1938 (chapter 795, 52 Stat. 1218), to modify water storage to provide for a sufficient quantity of water supply storage space in the inactive pool storage to support the fishery downstream from Tenkiller Reservoir. (I)The project for environmental infrastructure, Athens, Tennessee, authorized by section 219(f)(254) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).
(J)The project for environmental infrastructure, Blaine, Tennessee, authorized by section 219(f)(255) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (K)The project for environmental infrastructure, Claiborne County, Tennessee, authorized by section 219(f)(256) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).
(L)The project for environmental infrastructure, Giles County, Tennessee, authorized by section 219(f)(257) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (M)The project for environmental infrastructure, Grainger County, Tennessee, authorized by section 219(f)(258) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).
(N)The project for environmental infrastructure, Hamilton County, Tennessee, authorized by section 219(f)(259) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (O)The project for environmental infrastructure, Harrogate, Tennessee, authorized by section 219(f)(260) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).
(P)The project for environmental infrastructure, Johnson County, Tennessee, authorized by section 219(f)(261) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (Q)The project for environmental infrastructure, Knoxville, Tennessee, authorized by section 219(f)(262) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).
(R)The project for environmental infrastructure, Lewis, Lawrence, and Wayne Counties, Tennessee, authorized by section 219(f)(264) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). (S)The project for environmental infrastructure, Nashville, Tennessee, authorized by section 219(f)(263) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).
(T)The project for environmental infrastructure, Oak Ridge, Tennessee, authorized by section 219(f)(265) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). (U)The project for environmental infrastructure, Plateau Utility District, Morgan County, Tennessee, authorized by section 219(f)(266) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268).
(V)The authorized funding level for critical restoration projects, Lake Champlain watershed, Vermont and New York, authorized by section 542 of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150). (W)The project for environmental infrastructure, Eastern Shore and Southwest Virginia, authorized by section 219(f)(10) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1255).
205.Selma, AlabamaNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that— (1)provides an update on the study for flood risk management and riverbank stabilization, Selma, Alabama, authorized by resolutions of the Committees on Public Works and Rivers and Harbors of the House of Representatives on June 7, 1961, and April 28, 1936, respectively, the completion of which the Secretary was required to expedite by section 1203 of the Water Resources Development Act of 2018 (132 Stat. 3803); and
(2)identifies project alternatives necessary to— (A)assure the preservation of cultural and historic values associated with national historic landmarks within the study area; and
(B)provide flood risk management for economically disadvantaged communities within the study area. 206.Report on Corps of Engineers facilities in Appalachia (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in collaboration with the Appalachian Regional Commission established by section 14301(a) of title 40, United States Code, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies each Corps of Engineers facility that—
(1)is located within a distressed county or an at-risk county (as designated by the Appalachian Regional Commission pursuant to subparagraph (A) or (B) of section 14526(a)(1), of title 40, United States Code), including in counties that are experiencing high unemployment or job loss; and (2)could be improved for purposes of economic development, recreation, or other uses.
(b)Hydropower facilities
(1)Identification of potential hydropower developmentThe Secretary shall include in the report submitted under subsection (a) the identification of any existing nonpowered dams, located within a distressed county or an at-risk county, with the potential to be used to test, evaluate, pilot, demonstrate, or deploy hydropower or energy storage technologies. (2)InformationIn carrying out this subsection, the Secretary may use any information developed pursuant to section 1206 of the Water Resources Development Act of 2018 (132 Stat. 3806).
(3)CoordinationIn carrying out paragraph (1), the Secretary shall coordinate with any relevant National Laboratories. 207.Additional studies under North Atlantic Coast Comprehensive Study (a)In generalThe Secretary shall carry out a study to determine the feasibility of a project for hurricane and storm damage risk reduction for any major metropolitan area located in the study area for the comprehensive study authorized under the heading Department of the Army—Corps of Engineers—Civil—Investigations under the Disaster Relief Appropriations Act, 2013 (Public Law 113–2) that was not included in a high-risk focus area identified in the study.
(b)TreatmentA study carried out under subsection (a) shall be considered to be a continuation of the comprehensive study described in that subsection.  208.South Atlantic coastal studySection 1204 of the Water Resources Development Act of 2016 (130 Stat. 1685) is amended by adding at the end the following: 

(d)Annual reportsNot later than 180 days after the enactment of the Water Resources Development Act of 2020, and not less frequently than annually thereafter until 2025, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of the study under subsection (a), on a State-by-State basis, including information on the engagement of the Corps of Engineers with non-Federal interests, including detailed lists of all meetings and decision outcomes associated with those engagements. . 209.Comprehensive study of the Sacramento River, Yolo Bypass, California (a)Comprehensive studyThe Secretary shall conduct a comprehensive study of the Sacramento River in the vicinity of the Yolo Bypass System, California, to identify actions to be undertaken by the Secretary for the comprehensive management of the Yolo Bypass System for the purposes of flood risk management, ecosystem restoration, water supply, hydropower, and recreation.
(b)Consultation and use of existing data
(1)ConsultationIn conducting the comprehensive study under subsection (a), the Secretary shall consult with the Governor of the State of California, applicable Federal, State, and local agencies, non-Federal interests, the Yolo Bypass and Cache Slough Partnership, and other stakeholders. (2)Use of existing data and prior studiesTo the maximum extent practicable and where appropriate, the Secretary may—
(A)make use of existing data provided to the Secretary by the entities identified in paragraph (1); and (B)incorporate—
(i)relevant information from prior studies and projects carried out by the Secretary within the study area; and (ii)the latest technical data and scientific approaches to changing hydrologic and climatic conditions.
(c)Recommendations
(1)In generalIn conducting the comprehensive study under subsection (a), the Secretary may develop a recommendation to Congress for— (A)the construction of a water resources development project;
(B)the structural or operational modification of an existing water resources development project; (C)additional monitoring of, or adaptive management measures to carry out with respect to, existing water resources development projects, to respond to changing hydrologic and climatic conditions; or
(D)geographic areas within the Yolo Bypass System for additional study by the Secretary. (2)Additional considerationsAny feasibility study carried out pursuant to a recommendation under paragraph (1)(D) shall be considered to be a continuation of the comprehensive study authorized under subsection (a).
(d)Completion of study; report to CongressNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing— (1)the results of the comprehensive study conducted under subsection (a), including any recommendations developed under subsection (c);
(2)any additional, site-specific areas within the Yolo Bypass System where additional study for flood risk management or ecosystem restoration projects is recommended by the Secretary; and (3)any interim actions relating to existing water resources development projects undertaken by the Secretary during the study period.
(e)DefinitionsIn this section: (1)Yolo Bypass SystemThe term Yolo Bypass System means the system of weirs, levees, bypass structures, and other water resources development projects in California’s Sacramento River Valley, extending from the Fremont Weir near Woodland, California, to the Sacramento River near Rio Vista, California, authorized pursuant to section 2 of the Act of March 1, 1917 (chapter 144; 39 Stat. 949).
(2)Yolo Bypass and Cache Slough PartnershipThe term Yolo Bypass and Cache Slough Partnership means the group of parties to the Yolo Bypass and Cache Slough Memorandum of Understanding, effective May 2016, regarding collaboration and cooperation in the Yolo Bypass and Cache Slough region. 210.Lake Okeechobee regulation schedule, Florida (a)In generalIn carrying out the review of the Lake Okeechobee regulation schedule pursuant to section 1106 of the Water Resources Development Act of 2018 (132 Stat. 3773), the Secretary shall—
(1)evaluate the implications of prohibiting releases from Lake Okeechobee through the S–308 and S–80 lock and dam structures, and evaluate separately the implications of prohibiting high volume releases through the S–77, S–78, and S–79 lock and dam structures, on the operation of the lake in accordance with authorized purposes and seek to minimize unnecessary releases to coastal estuaries; and (2)to the maximum extent practicable, coordinate with the ongoing efforts of Federal and State agencies responsible for monitoring, forecasting, and notification of cyanobacteria levels in Lake Okeechobee.
(b)Monthly reportEach month, the Secretary shall make public a report, which may be based on the Water Management Daily Operational Reports, disclosing the volumes of water deliveries to or discharges from Lake Okeechobee & Vicinity, Water Conservation Area I, Water Conservation Area II, Water Conservation Area III, East Coast Canals, and the South Dade Conveyance. Such report shall be aggregated and reported in a format designed for the general public, using maps or other widely understood communication tools. (c)EffectIn carrying out the evaluation under subsection (a)(1), nothing shall be construed to authorize any new purpose for the management of Lake Okeechobee or authorize the Secretary to affect any existing authorized purpose, including flood protection and management of Lake Okeechobee to provide water supply for all authorized users.
211.Great Lakes coastal resiliency study
(a)In generalIn carrying out the comprehensive assessment of water resources needs for the Great Lakes System under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a), as required by section 1219 of the Water Resources Development Act of 2018 (132 Stat. 3811), the Secretary shall— (1)taking into account recent high lake levels within the Great Lakes, assess and make recommendations to Congress on—
(A)coastal storm and flood risk management measures, including measures that use natural features and nature-based features, as those terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a); (B)operation and maintenance of the Great Lakes Navigation System, as such term is defined in section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238);
(C)ecosystem protection and restoration; (D)the prevention and control of invasive species and the effects of invasive species; and
(E)recreation associated with water resources development projects; (2)prioritize actions necessary to protect critical public infrastructure, communities, and critical natural or cultural resources; and
(3)to the maximum extent practicable and where appropriate, utilize existing data provided to the Secretary by Federal and State agencies, Indian Tribes, and other stakeholders, including data obtained through other Federal programs. (b)Recommendations; additional study (1)In generalIn carrying out the comprehensive assessment described in subsection (a), the Secretary may make a recommendation to Congress for—
(A)the construction of a water resources development project; (B)the structural or operational modification of an existing water resources development project;
(C)additional monitoring of, or adaptive management measures to carry out with respect to, existing water resources development projects, to respond to changing hydrologic and climatic conditions; or (D)geographic areas within the Great Lakes System for additional study by the Secretary.
(2)Focus areasIn addition to carrying out subsection (a), to contribute to the comprehensive assessment described in such subsection, the Secretary is authorized to conduct feasibility studies for— (A)the project for coastal storm resiliency, Lake Ontario shoreline, New York; and
(B)the project for coastal storm resiliency, Chicago shoreline, Illinois. (3)Additional considerationsAny feasibility study carried out pursuant to this subsection, including pursuant to a recommendation under paragraph (1)(D), shall be considered to be a continuation of the comprehensive assessment described in subsection (a).
(c)Exemption from maximum study cost and duration limitationsSection 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) shall not apply to any study recommended under subsection (b)(1)(D) or carried out pursuant to subsection (b)(2). 212.Report on the status of restoration in the Louisiana coastal areaNot later than 1 year after the date of enactment of this Act, the Coastal Louisiana Ecosystem Protection and Restoration Task Force established by section 7004 of Water Resources Development Act of 2007 (121 Stat. 1272) shall submit to Congress a report that summarizes the activities and recommendations of the Task Force, including—
(1)policies, strategies, plans, programs, projects, and activities undertaken for addressing conservation, protection, restoration, and maintenance of the coastal Louisiana ecosystem; and (2)financial participation by each agency represented on the Task Force in conserving, protecting, restoring, and maintaining the coastal Louisiana ecosystem.
213.Lower Mississippi River comprehensive management study
(a)Comprehensive study
(1)PurposeThe Secretary, in collaboration with the heads of other relevant Federal agencies and pursuant to subsection (d)(1)(A), shall conduct a comprehensive study of the Lower Mississippi River basin, from Cape Girardeau, Missouri, to the Gulf of Mexico, to identify recommendations of actions to be undertaken by the Secretary, under existing authorities or after congressional authorization, for the comprehensive management of the basin for the purposes of— (A)hurricane and storm damage reduction, flood risk management, structural and nonstructural flood control, and floodplain management strategies; 
(B)navigation;  (C)ecosystem and environmental restoration; 
(D)water supply;  (E)hydropower production; 
(F)recreation; and  (G)other purposes as determined by the Secretary. 
(2)DevelopmentIn conducting the comprehensive study under paragraph (1), the Secretary shall investigate—  (A)the construction of new water resources development projects;
(B)structural and operational modifications to completed water resources development projects within the study area;  (C)projects proposed in the comprehensive coastal protection master plan entitled Louisiana’s Comprehensive Master Plan for a Sustainable Coast, prepared by the State of Louisiana and accepted by the Louisiana Coastal Protection and Restoration Authority (including any subsequent amendments or revisions), including— 
(i)Ama sediment diversion;  (ii)Union freshwater diversion; 
(iii)increase Atchafalaya flow to Terrebonne; and  (iv)Manchac Landbridge diversion;
(D)natural features and nature-based features, including levee setbacks and instream and floodplain restoration; (E)fish and wildlife habitat resources, including in the Mississippi Sound Estuary, the Lake Pontchartrain Basin, the Breton Sound, the Barataria Basin, the Terrebonne Basin, the Atchafalaya Basin, the Vermilion–Teche Basin, and other outlets of the Mississippi River and Tributaries project; 
(F)mitigation of adverse impacts from operations of flood control structures to the Mississippi Sound Estuary, the Lake Pontchartrain Basin, the Breton Sound, the Barataria Basin, the Atchafalaya Basin, and other outlets of the Mississippi River and Tributaries project;  (G)the effects of dredging and river-bottom elevation changes on drainage efficiency; 
(H)the economic impacts of existing practices, including such impacts on coastal resources;  (I)monitoring requirements, including as near-real time monitoring as practicable, and adaptive management measures to respond to changing conditions over time; 
(J)the division of responsibilities among the Federal Government and non-Federal interests with respect to the purposes described in paragraph (1); and  (K)other matters, as determined by the Secretary. 
(b)Consultation and use of existing dataIn conducting the comprehensive study under subsection (a), the Secretary shall consult with applicable Federal, State, and local agencies, Indian Tribes, non-Federal interests, and other stakeholders, and, to the maximum extent practicable and where appropriate, make use of existing data provided to the Secretary by such entities or from any relevant multistate monitoring programs.  (c)RecommendationsIn conducting the comprehensive study under subsection (a), the Secretary shall develop actionable recommendations to Congress, including for— 
(1)the construction of new water resources development projects to improve the maximum effective river resource use and control;  (2)the structural or operational modification of completed water resources development projects; 
(3)such additional monitoring of, or adaptive management measures to carry out with respect to, completed water resources development projects, to respond to changing conditions;  (4)improving the efficiency of operational and maintenance dredging within the study area; 
(5)whether changes are necessary to the Mississippi River and Tributaries project within the study area;  (6)other Federal and non-Federal action, where appropriate; and 
(7)follow-up studies and data collection and monitoring to be carried out by the relevant Federal or State agency.  (d)Completion of study; report to Congress (1)Annual reportsNot later than 1 year after the date of enactment of this Act, and annually thereafter until the final report under paragraph (2) is submitted, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing— 
(A)any interim actions relating to water resources development projects within the study area undertaken by the Secretary under existing authority; and  (B)any recommendations developed under subsection (c).
(2)Final reportNot later than 5 years after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a final report detailing the results of the comprehensive study required by this section, including the recommendations developed under subsection (c). (3)Application of certain requirementsSection 1001(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)) shall not apply to the study carried out by the Secretary under this section.
(e)Further analysis
(1)In generalIn conducting the comprehensive study under subsection (a), the Secretary shall carry out activities in geographic areas that warrant additional analysis by the Corps of Engineers, including feasibility studies.  (2)TreatmentA feasibility study carried out under paragraph (1) shall be considered to be a continuation of the comprehensive study conducted under subsection (a). 
(f)RequirementsThe comprehensive study conducted under subsection (a) shall be carried out in accordance with the authorities for the Mississippi River and Tributaries project. (g)DefinitionsIn this section:
(1)Mississippi River and Tributaries projectThe term Mississippi River and Tributaries project means the Mississippi River and Tributaries project authorized by the first section of the Act of May 15, 1928 (33 U.S.C. 702a). (2)Natural feature; nature-based featureThe terms natural feature and nature-based feature have the meanings given those terms in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a).
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended.  (i)Savings provisionNothing in this section shall delay or interfere with, or be construed as grounds for enjoining construction of, authorized projects within the study area. 
214.Upper Mississippi River Comprehensive Plan
(a)AssessmentThe Secretary shall conduct an assessment of the water resources needs of the Upper Mississippi River under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a). (b)RequirementsThe Secretary shall carry out the assessment under subsection (a) in accordance with the requirements in section 1206(b) of Water Resources Development Act of 2016 (130 Stat. 1686).
215.Upper Missouri River Basin mainstem dam fish loss research
(a)In generalPursuant to section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), the Secretary shall conduct research on the management of fish losses through the mainstem dams of the Missouri River Basin during periods of high flow. (b)ContentsThe research conducted under subsection (a) shall include an examination of—
(1)the effects of high flow rates through Upper Missouri River Basin mainstem dam outlet works on fish passage; (2)options used by other Corps of Engineers district offices to mitigate fish losses through dams; and
(3)the feasibility of implementing fish loss mitigation options in the Upper Missouri River Basin mainstem dams, based on similar ongoing studies. (c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report recommending a plan to address fish losses through mainstem dams in the Upper Missouri River Basin.
216.Lower and Upper Missouri River Comprehensive Flood Protection
(a)Additional studies for Lower Missouri River Basin
(1)In generalExcept as provided in paragraph (2), upon the request of the non-Federal interest for the Lower Missouri Basin study, the Secretary shall expand the scope of such study to investigate and provide recommendations relating to— (A)modifications to projects in Iowa, Kansas, Nebraska, and Missouri authorized under the Pick-Sloan Missouri River Basin Program (authorized by section 9(b) of the Act of December 22, 1944 (chapter 665, 58 Stat. 891)) and the Missouri River Bank Stabilization and Navigation project (authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 19)), including modifications to the authorized purposes of such projects to further flood risk management and resiliency; and
(B)modifications to non-Federal, publicly owned levees in the Lower Missouri River Basin. (2)ExceptionIf the Secretary determines that expanding the scope of the Lower Missouri Basin study as provided in paragraph (1) is not practicable, and the non-Federal interest for such study concurs in such determination, the Secretary shall carry out such additional studies as are necessary to investigate the modifications described in paragraph (1).
(3)Continuation of Lower Missouri Basin studyThe following studies shall be considered a continuation of the Lower Missouri Basin study: (A)Any additional study carried out under paragraph (2).
(B)Any study recommended to be carried out in a report that the Chief of Engineers prepares for the Lower Missouri Basin study. (C)Any study recommended to be carried out in a report that the Chief of Engineers prepares for an additional study carried out under paragraph (2).
(D)Any study spun off from the Lower Missouri Basin study before the completion of such study. (E)Any study spun off from an additional study carried out under paragraph (2) before the completion of such additional study.
(4)Reliance on existing informationIn carrying out any study described in or authorized by this subsection, the Secretary, to the extent practicable, shall rely on existing data and analysis, including data and analysis prepared under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16). (5)Consideration; consultationIn developing recommendations under paragraph (1), the Secretary shall—
(A)consider the use of— (i)structural and nonstructural measures, including the setting back of levees and removing structures from areas of recurring flood vulnerability, where advantageous, to reduce flood risk and damages in the Lower Missouri River Basin; and
(ii)where such features are locally acceptable, natural features or nature-based features (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a); and (B)consult with applicable Federal and State agencies, Indian Tribes, and other stakeholders within the Lower Missouri River Basin and solicit public comment on such recommendations.
(6)Exemption from maximum study cost and duration limitationsSection 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) shall not apply to the Lower Missouri Basin study or any study described in paragraph (3). (7)Preconstruction, engineering, and designUpon completion of a study authorized by this subsection, if the Secretary determines that a recommended project, or modification to a project described in paragraph (1), is justified, the Secretary may proceed directly to preconstruction planning, engineering, and design of the project or modification.
(8)Technical assistance
(A)In generalFor the provision of technical assistance to support small communities and economically disadvantaged communities in the planning and design of flood risk management and flood risk resiliency projects in the Lower Missouri River Basin, for each of fiscal years 2021 through 2026, there are authorized to be appropriated— (i) $2,000,000 to carry out section 206 of the Flood Control Act of 1960 (33 U.S.C. 709a), in addition to amounts otherwise authorized to carry out such section; and
(ii) $2,000,000 to carry out section 22(a)(2) of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), in addition to amounts otherwise authorized to carry out such section. (B)Conditions (i)Limitations not applicableThe limitations on the use of funds in section 206(d) of the Flood Control Act of 1960 and section 22(c)(2) of the Water Resources Development Act of 1974 shall not apply to the amounts authorized to be appropriated by subparagraph (A).
(ii)Rule of constructionNothing in this paragraph restricts the authority of the Secretary to use any funds otherwise appropriated to carry out section 206 of the Flood Control Act of 1960 or section 22(a)(2) of the Water Resources Development Act of 1974 to provide technical assistance described in subparagraph (A). (9)Completion of study; report to CongressNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing—
(A)the results of the study authorized by this subsection; (B)any additional, site-specific areas within the Lower Missouri River Basin for which additional study for flood risk management projects is recommended by the Secretary; and
(C)any interim actions relating to existing water resources development projects in the Lower Missouri River Basin undertaken by the Secretary during the study period. (10)DefinitionsIn this subsection:
(A)Lower Missouri Basin studyThe term Lower Missouri Basin study means the Lower Missouri Basin Flood Risk and Resiliency Study, Iowa, Kansas, Nebraska, and Missouri, authorized pursuant to section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a). (B)Small communityThe term small community means a local government that serves a population of less than 15,000.
(b)Upper Missouri River Basin comprehensive study
(1)In generalThe Secretary, in collaboration with the heads of other relevant Federal agencies, shall conduct a comprehensive study to address flood risk in areas affected by severe flooding in 2019 along the Upper Missouri River, including an examination of— (A)the use of structural and nonstructural flood control and floodplain management strategies, including the consideration of natural features or nature-based features (as such terms are defined in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a);
(B)continued operation and maintenance of the navigation project; (C)management of bank caving and erosion;
(D)maintenance of water supply; (E)fish and wildlife habitat management;
(F)recreation needs; (G)environmental restoration needs;
(H)the division of responsibilities of the Federal Government and non-Federal interests with respect to Missouri River flooding; (I)the roles and responsibilities of Federal agencies with respect to Missouri River flooding; and
(J)any other related matters, as determined by the Secretary. (2)RecommendationsIn conducting the study under this subsection, the Secretary may develop recommendations to Congress for—
(A)the construction of a water resources development project; (B)the structural or operational modification of an existing water resources development project;
(C)such additional monitoring of, or adaptive management measures to carry out with respect to, existing water resources development projects, to respond to changing conditions; (D)geographic areas within the Upper Missouri River basin for additional study by the Secretary;
(E)management plans and actions to be carried out by the responsible Federal agencies to reduce flood risk and improve resiliency; (F)any necessary changes to the general comprehensive plan for flood control and other purposes in the Missouri River Basin under section 4 of the Act of June 28, 1938 (chapter 795, 52 Stat. 1218; 58 Stat. 891); and
(G)follow-up studies for problem areas for which data or current technology does not allow immediate solutions. (3)Completion of study; report to CongressNot later than 3 years after the date of enactment of this subsection, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that—
(A)contains the results of the comprehensive study required by this subsection, including any recommendations developed under paragraph (2); (B)addresses—
(i)the potential for the transfer of flood risk between and within the Upper and Lower Missouri River basins with respect to any changes recommended pursuant to paragraph (2)(F); (ii)adverse impacts to navigation and other authorized purposes of the applicable Missouri River project with respect to any changes recommended under paragraph (2)(F); and
(iii)whether there are opportunities for increased non-Federal management in the Upper Missouri River Basin; (C)recognizes—
(i)the interest and rights of States in— (I)determining the development of watersheds within the borders of the State; and
(II)water utilization and control; and (ii)the primary responsibilities of States and local interests in developing water supplies for domestic, municipal, industrial, and other purposes; and
(D)describes any interim actions relating to existing water resources development projects in the Upper Missouri River Basin undertaken by the Secretary during the study period. (4)ConsultationIn carrying out this subsection, the Secretary shall consult with applicable Federal and State agencies, Indian Tribes, and other stakeholders within the Upper Missouri River Basin and solicit public comment.
(5)Reliance on existing informationIn carrying out any study described in or authorized by this subsection, the Secretary, to the extent practicable, shall rely on existing data and analysis, including data and analysis prepared under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16). (6)Exemption from maximum study cost and duration limitationsSection 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) shall not apply to the comprehensive study carried out under this section or any feasibility study described in paragraph (7).
(7)Additional considerationsAny feasibility study carried out pursuant to a recommendation included in the report submitted under this subsection shall be considered to be a continuation of the comprehensive study required under paragraph (1). (8)DefinitionIn this subsection, the term Missouri River project means a project constructed as part of—
(A)the Pick-Sloan Missouri River Basin Program (authorized by section 9(b) of the Act of December 22, 1944 (chapter 665, 58 Stat. 891)), located in the States of Wyoming, Montana, North Dakota, or South Dakota;  (B)the Missouri River Bank Stabilization and Navigation project (authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 19)); or
(C)a non-Federal, publicly owned levee system located within the Upper Missouri River Basin. (c)CoordinationUpon completion of the studies under subsections (a) and (b), the Secretary shall develop a strategy that, to the maximum extent practicable, coordinates and aligns the results of such studies.
217.Portsmouth Harbor and Piscataqua River and Rye Harbor, New Hampshire
(a)Requirement to expediteThe Secretary shall expedite authorized activities to address the impacts of shoaling affecting the project for navigation, Rye Harbor, New Hampshire, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 480). (b)Status updateNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a written status update regarding—
(1)the activities required to be expedited under subsection (a); and  (2)the project for navigation, Portsmouth Harbor and Piscataqua River, authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1173), as required to be expedited under section 1317 of the Water Resources Development Act of 2018 (132 Stat. 3823).
218.Cougar and Detroit Dams, Willamette River Basin, Oregon
(a)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report providing an initial analysis of deauthorizing hydropower as a project purpose at the Cougar and Detroit Dams project. (b)ContentsThe Secretary shall include in the report submitted under subsection (a)—
(1)a description of the potential effects of deauthorizing hydropower as a project purpose at the Cougar and Detroit Dams project on— (A)the operation of the project, including with respect to the other authorized purposes of the project;
(B)compliance of the project with the Endangered Species Act; (C)costs that would be attributed to other authorized purposes of the project, including costs relating to compliance with such Act; and
(D)other ongoing studies in the Willamette River Basin; and (2)identification of any further research needed.
(c)Project definedIn this section, the terms Cougar and Detroit Dams project and project mean the Cougar Dam and Reservoir project and Detroit Dam and Reservoir project, Willamette River Basin, Oregon, authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179), and facilities that operate in conjunction with the main Detroit Dam facility, including the Big Cliff re-regulating dam. 219.Port Orford, OregonNot later than 180 days after the date of enactment of this Act, the Secretary shall, at Federal expense, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a summary report on the research completed and data gathered by the date of enactment of this Act with regards to the configuration of a breakwater for the project for navigation, Port Orford, Oregon, authorized by section 117 of the River and Harbor Act of 1970 (84 Stat. 1822; 106 Stat. 4809), for the purposes of addressing shoaling issues to minimize long-term maintenance costs.
220.Wilson Creek and Sloan Creek, Fairview, TexasNot later than 180 days after the date of enactment of this section, the Secretary shall submit to Congress a written status update regarding efforts to address flooding along Wilson Creek and Sloan Creek in the City of Fairview, Texas. 221.Study on water supply and water conservation at water resources development projects (a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of the Representatives and the Committee on Environment and Public Works of the Senate a report that analyzes the benefits and consequences of including water supply and water conservation as a primary mission of the Corps of Engineers in carrying out water resources development projects. 
(b)InclusionThe Secretary shall include in the report submitted under subsection (a)—  (1)a description of existing water resources development projects with water supply or water conservation as authorized purposes, and the extent to which such projects are utilized for such purposes; 
(2)a description of existing water resources development projects with respect to which— (A)water supply or water conservation could be added as a project purpose, including those with respect to which a non-Federal interest has expressed an interest in adding water supply or water conservation as a project purpose; and
(B)such a purpose could be accommodated while maintaining existing authorized purposes; (3)a description of ongoing water resources development project studies the authorizations for which include authorization for the Secretary to study the feasibility of carrying out the project with a purpose of water supply or water conservation;
(4)an analysis of how adding water supply and water conservation as a primary mission of the Corps of Engineers would affect the ability of the Secretary to carry out future water resources development projects; and  (5)any recommendations of the Secretary relating to including water supply and water conservation as a primary mission of the Corps of Engineers. 
222.Report to Congress on authorized studies and projects
(a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to Congress an annual report, to be entitled Report to Congress on Authorized Water Resources Development Projects and Studies, that identifies— (1)ongoing or new feasibility studies, authorized within the previous 20 years, for which a Report of the Chief of Engineers has not been issued;
(2)authorized feasibility studies for projects in the preconstruction, engineering and design phase; (3)ongoing or new water resources development projects authorized for construction within the previous 20 years; and
(4)authorized and constructed water resources development projects the Secretary has the responsibility to operate or maintain. (b)Contents (1)Inclusions (A)CriteriaThe Secretary shall include in each report submitted under this section only a feasibility study or water resources development project—
(i)that has been authorized by Congress to be carried out by the Secretary and does not require any additional congressional authorization to be carried out;  (ii)that the Secretary has the capability to carry out if funds are appropriated for such study or project under any of the Investigations, Construction, Operation and Maintenance, or Mississippi River and Tributaries appropriations accounts for the Corps of Engineers; and
(iii)for which a non-Federal interest— (I)in the case of a study or a project other than a project for which funds may be appropriated for operation and maintenance, has entered into a feasibility cost-sharing agreement, design agreement, or project partnership agreement with the Corps of Engineers, or has informed the Secretary that the non-Federal interest has the financial capability to enter into such an agreement within 1 year; and
(II)demonstrates the legal and financial capability to satisfy the requirements for local cooperation with respect to the study or project. (B)Description of benefits (i)DescriptionThe Secretary shall, to the maximum extent practicable, describe in each report submitted under this section the benefits, as described in clause (ii), of each feasibility study and water resources development project included in the report.
(ii)BenefitsThe benefits referred to in clause (i) are benefits to— (I)the protection of human life and property;
(II)improvement to transportation; (III)the national, regional, or local economy;
(IV)the environment; or (V)the national security interests of the United States.
(2)TransparencyThe Secretary shall include in each report submitted under this section, for each feasibility study and water resources development project included in the report— (A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of the study or project;
(B)the purpose of the study or project; (C)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of the study or project, including, to the extent practicable, the fully funded capability of the Corps of Engineers for—
(i)the 3 fiscal years following the fiscal year in which the report is submitted, in the case of a feasibility study; and (ii)the 5 fiscal years following the fiscal year in which the report is submitted, in the case of a water resources development project; and
(D)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of the study or project. (3)CertificationThe Secretary shall include in each report submitted under this section a certification stating that each feasibility study or water resources development project included in the report meets the criteria described in paragraph (1)(A).
(4)Omissions
(A)LimitationThe Secretary shall not omit from a report submitted under this section a study or project that otherwise meets the criteria for inclusion in the report solely on the basis of a policy of the Secretary. (B)AppendixIf the Secretary omits from a report submitted under this section a study or project that otherwise meets the criteria for inclusion in the report, the Secretary shall include with the report an appendix that lists the name of the study or project and reason for its omission.
(c)Submission to Congress; publication
(1)Submission to CongressThe Secretary may submit a report under this section in conjunction with the submission of the annual report under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d). (2)PublicationOn submission of each report under this section, the Secretary shall make the report publicly available, including through publication on the internet.
(d)DefinitionsIn this section: (1)Non-Federal interestThe term non-Federal interest has the meaning given that term in section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b).
(2)Water resources development projectThe term water resources development project includes a separable element of a project, a project under an environmental infrastructure assistance program, and a project the authorized purposes of which include water supply. 223.Completion of reports and materials (a)In generalUsing available appropriations, not later than 180 days after the date of enactment of this section, the Secretary shall complete and submit to Congress the following materials:
(1)The report required by section 1211 of the Water Resources Development Act of 2018 (132 Stat. 3808). (2)Implementation guidance for the amendments made by section 1176 of the Water Resources Development Act of 2016 (130 Stat. 1673).
(3)Implementation guidance for the amendments made by section 3029(a) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1305). (4)Any other report or other material required to be submitted to Congress by any of the following Acts (including by amendments made by such Acts) that has not been so submitted by the date of enactment of this section:
(A)The Water Resources Reform and Development Act of 2014 (Public Law 113–121). (B)The Water Resources Development Act of 2016 (Public Law 114–322).
(C)The Water Resources Development Act of 2018 (Public Law 115–270). (b)Use of existing dataTo the extent practicable and appropriate, the Secretary shall use existing data in completing any materials described in subsection (a).
(c)Failure To submitIf the Secretary fails to submit materials as required by this section, the Secretary shall immediately inform the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, in writing, of the specific reasons for such failure and a timeline for submission of the delinquent materials. (d)Implementation guidanceThe Secretary shall expeditiously issue any guidance necessary to implement any provision of this Act, including any amendments made by this Act, in accordance with section 1105 of the Water Resources Development Act of 2018 (33 U.S.C. 2202).
224.Emergency flooding protection for lakesThe Secretary shall submit to Congress a report on the extent to which section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), applies to lakes, including lakes with the flow of a slow-moving river, including, if applicable, recommendations for legislative changes to ensure that such lakes are eligible for the program carried out pursuant to such section. 225.Report on debris removalSection 1210 of the Water Resources Development Act of 2018 (132 Stat. 3808) is amended to read as follows:

1210.Report on debris removal
(a)In generalNot later than 180 days after the date of enactment of the Water Resources Development Act of 2020, the Secretary shall submit to Congress and make publicly available a report that describes— (1)the extent to which, during the 10 fiscal years prior to such date of enactment, the Secretary has carried out section 3 of the Act of March 2, 1945 (33 U.S.C. 603a);
(2)how the Secretary has evaluated potential work to be carried out under that section; and (3)the extent to which the Secretary plans to start, continue, or complete debris removal activities in the 3 years following submission of the report.
(b)Focus areasThe Secretary shall include in the report submitted under subsection (a)— (1)identification of the debris removal activities to be started, continued, or completed during the first fiscal year following the date of enactment of this subsection within the boundaries of the North Atlantic Division of the Corps of Engineers;
(2)the estimated total costs and completion dates for such activities; and (3)identification of the non-Federal interest associated with such activities..
226.Report on antecedent hydrologic conditions
(a)Report
(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the use by the Corps of Engineers since 2010 of data relating to antecedent hydrologic conditions in the Missouri River Basin (including soil moisture conditions, frost depths, snowpack, and streamflow conditions) in— (A)conducting Missouri River mainstem reservoir operations under the Missouri River Master Manual;
(B)developing related annual operating plans; and (C)performing seasonal, monthly, and daily operations. 
(2)InclusionsThe report submitted under paragraph (1) shall include— (A)a review of—
(i)the approach of the Corps of Engineers to forecasting basin runoff in developing annual operating plans of the Corps of Engineers; (ii)the assessment of existing and alternative algorithms that could improve basin runoff forecasting;
(iii)the approach of the Corps of Engineers for reservoir releases in the winter, spring, summer, and fall, based on basin runoff forecasts; (iv)the technical report of the Corps of Engineers entitled Long-Term Runoff Forecasting, dated February, 2017;
(v)the use by the Corps of Engineers of data from Federal and State entities in basin runoff forecasts; and (vi)the use by the Corps of Engineers of advanced data collection, including through the use of unmanned aerial systems, forecasting, and modeling; 
(B)findings and recommendations on how to best incorporate antecedent basin conditions in annual operating plans and Missouri River mainstem reservoir operations; and (C)the results of the peer review conducted under subsection (b).
(b)Peer reviewThe Secretary shall seek to enter into an agreement with the National Academy of Sciences or a similar independent scientific and technical advisory organization to establish a panel of experts to conduct a peer review of the report to be submitted under subsection (a).  (c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary—
(1) $5,000,000 to carry out subsection (a); and (2) $5,000,000 to carry out subsection (b).
227.Subsurface drain systems research and developmentSubject to the availability of appropriations, the Secretary, acting through the Director of the Engineer Research and Development Center and, where appropriate, in consultation with other Federal agencies, shall carry out research and development activities relating to the use of subsurface drain systems as— (1)a flood risk-reduction measure; or
(2)a coastal storm risk-reduction measure. 228.Report on corrosion prevention activitiesNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report that describes—
(1)the extent to which the Secretary has carried out section 1033 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2350); (2)the extent to which the Secretary has incorporated corrosion prevention activities (as defined in such section) at water resources development projects constructed or maintained by the Secretary since the date of enactment of such section; and
(3)in instances where the Secretary has not incorporated corrosion prevention activities at such water resources development projects since such date, an explanation as to why such corrosion prevention activities have not been incorporated. 229.Annual reporting on dissemination of informationSection 1104(b) of the Water Resources Development Act of 2018 (33 U.S.C. 2282d note) is amended— 
(1)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;  (2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Secretary and inserting the following: 

(1)In generalThe Secretary; and  (3)by adding at the end the following: 

(2)Annual reportingNot less frequently than annually, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a written update on the progress of the implementation of paragraph (1), including a description of each education and outreach action the Secretary is taking to implement that paragraph.  (3)Guidance; complianceThe Secretary shall— 
(A)issue guidance on the uniform implementation by each district of the Corps of Engineers of the process for submitting proposals under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d); and  (B)each year, ensure compliance with the guidance issued under subparagraph (A)..
230.Report on benefits calculation for flood control structuresNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the extent to which flood insurance premium reductions that result from implementation of a flood risk management project, including structural elements, nonstructural elements, or natural features or nature-based features, are included in the calculation of the benefits of the project by the Corps of Engineers. IIIDeauthorizations and Modifications 301.Deauthorization of inactive projects (a)PurposesThe purposes of this section are—
(1)to identify water resources development projects authorized by Congress that are no longer viable for construction due to— (A)a lack of local support;
(B)a lack of available Federal or non-Federal resources; or (C)an authorizing purpose that is no longer relevant or feasible;
(2)to create an expedited and definitive process for Congress to deauthorize water resources development projects that are no longer viable for construction; and (3)to allow the continued authorization of water resources development projects that are viable for construction.
(b)Proposed deauthorization list
(1)Preliminary list of projects
(A)In generalThe Secretary shall develop a preliminary list of each water resources development project, or separable element of a project, authorized for construction before November 8, 2007, for which— (i)planning, design, or construction was not initiated before the date of enactment of this Act; or
(ii)planning, design, or construction was initiated before the date of enactment of this Act, but for which no funds, Federal or non-Federal, were obligated for planning, design, or construction of the project or separable element of the project during the current fiscal year or any of the 10 preceding fiscal years. (B)Use of comprehensive construction backlog and operation and maintenance reportThe Secretary may develop the preliminary list from the comprehensive construction backlog and operation and maintenance reports developed pursuant to section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a).
(C)ExclusionsThe Secretary shall not include on the preliminary list— (i)an environmental infrastructure assistance project authorized to be carried out by the Secretary (including a project authorized pursuant to an environmental assistance program); or
(ii)a project or separable element of a project authorized as part of the Comprehensive Everglades Restoration Plan described in section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680). (2)Preparation of proposed deauthorization list (A)Deauthorization amountThe Secretary shall prepare a proposed list of projects for deauthorization comprised of a subset of projects and separable elements identified on the preliminary list developed under paragraph (1) that have, in the aggregate, an estimated Federal cost to complete that is at least $10,000,000,000.
(B)Determination of Federal cost to completeFor purposes of subparagraph (A), the Federal cost to complete shall take into account any allowances authorized by section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), as applied to the most recent project schedule and cost estimate.  (C)Inclusion of deauthorization of antiquated projectsThe Secretary shall reduce the amount identified for deauthorization under paragraph (2)(A) by an amount equivalent to the estimated current value of each project, or separable element of a project, that is deauthorized by subsection (f).
(3)Sequencing of projects
(A)In generalThe Secretary shall identify projects and separable elements for inclusion on the proposed list of projects for deauthorization under paragraph (2) according to the order in which the projects and separable elements were authorized, beginning with the earliest authorized projects and separable elements and ending with the latest project or separable element necessary to meet the aggregate amount under paragraph (2)(A). (B)Factors to considerThe Secretary may identify projects and separable elements in an order other than that established by subparagraph (A) if the Secretary determines, on a case-by-case basis, that a project or separable element is critical for interests of the United States, based on the possible impact of the project or separable element on public health and safety, the national economy, or the environment. 
(4)Public comment and consultation
(A)In generalThe Secretary shall solicit comments from the public and the Governors of each applicable State on the proposed deauthorization list prepared under paragraph (2)(A). (B)Comment periodThe public comment period shall be 90 days.
(5)Preparation of final deauthorization list
(A)In generalThe Secretary shall prepare a final deauthorization list by— (i)considering any comments received under paragraph (4); and
(ii)revising the proposed deauthorization list prepared under paragraph (2)(A) as the Secretary determines necessary to respond to such comments. (B)AppendixThe Secretary shall include as part of the final deauthorization list an appendix that—
(i)identifies each project or separable element on the proposed deauthorization list that is not included on the final deauthorization list; and (ii)describes the reasons why the project or separable element is not included on the final deauthorization list.
(c)Submission of final deauthorization list to Congress for congressional review; publication
(1)In generalNot later than 90 days after the date of the close of the comment period under subsection (b)(4), the Secretary shall— (A)submit the final deauthorization list and appendix prepared under subsection (b)(5) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate; and
(B)publish the final deauthorization list and appendix in the Federal Register. (2)ExclusionsThe Secretary shall not include in the final deauthorization list submitted under paragraph (1) any project or separable element with respect to which Federal funds for planning, design, or construction are obligated after the development of the preliminary list under subsection (b)(1)(A) but prior to the submission of the final deauthorization list under paragraph (1)(A) of this subsection.
(d)Deauthorization; congressional review
(1)In generalAfter the expiration of the 2-year period beginning on the date of publication of the final deauthorization list and appendix under subsection (c)(1)(B), a project or separable element of a project identified in the final deauthorization list is hereby deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization list prior to the end of such period. (2)Non-Federal contributions (A)In generalA project or separable element of a project identified in the final deauthorization list under subsection (c) shall not be deauthorized under this subsection if, before the expiration of the 2-year period referred to in paragraph (1), the non-Federal interest for the project or separable element of the project provides sufficient funds to complete the project or separable element of the project.
(B)Treatment of projectsNotwithstanding subparagraph (A), each project and separable element of a project identified in the final deauthorization list shall be treated as deauthorized for purposes of the aggregate deauthorization amount specified in subsection (b)(2)(A). (3)Projects identified in appendixA project or separable element of a project identified in the appendix to the final deauthorization list shall remain subject to future deauthorization by Congress.
(e)Special rules
(1)Post-authorization studiesA project or separable element of a project may not be identified on the proposed deauthorization list developed under subsection (b), or the final deauthorization list developed under subsection (c), if the project or separable element received funding for a post-authorization study during the current fiscal year or any of the 10 preceding fiscal years. (2)Treatment of project modificationsFor purposes of this section, if an authorized water resources development project or separable element of the project has been modified by an Act of Congress, the date of the authorization of the project or separable element shall be deemed to be the date of the most recent such modification.
(f)Deauthorization of antiquated projects
(1)In generalAny water resources development project, or separable element of a project, authorized for construction prior to November 17, 1986, for which construction has not been initiated prior to the date of enactment of this Act, or for which funds have not been obligated for construction in the 10-year period prior to the date of enactment of this Act, is hereby deauthorized. (2)IdentificationNot later than 60 days after the date of enactment of this Act, the Secretary shall issue to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that identifies—
(A)the name of each project, or separable element of a project, deauthorized by paragraph (1); and (B)the estimated current value of each such project or separable element of a project.
(g)Economic and environmental review of inactive water resources development projectsThe Secretary or the non-Federal interest may not carry out any authorized water resources development project, or separable element of such project, for which construction has not been initiated in the 20-year period following the date of the authorization of such project or separable element, until— (1)the Secretary provides to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a post-authorization change report that updates the economic and environmental analysis of the project or separable element; and
(2)the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate take appropriate action to address any modifications to the economic and environmental analysis for the project or separable element of the project contained in the post-authorization change report. (h)DefinitionsIn this section:
(1)Post-authorization change reportThe term post-authorization change report has the meaning given such term in section 1132(d) of the Water Resources Development Act of 2016 (33 U.S.C. 2282e). (2)Post-authorization studyThe term post-authorization study means—
(A)a feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282); (B)a feasibility study, as defined in section 105(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(d)); or
(C)a review conducted under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), including an initial appraisal that— (i)demonstrates a Federal interest; and
(ii)requires additional analysis for the project or separable element. 302.Abandoned and inactive noncoal mine restorationSection 560(f) of the Water Resources Development Act of 1999 (33 U.S.C. 2336(f)) is amended by striking  $20,000,000 and inserting  $30,000,000.
303.Tribal partnership programSection 203(b)(4) of the Water Resources Development Act of 2000 (33 U.S.C. 2269) is amended by striking  $12,500,000 each place it appears and inserting  $18,500,000. 304.Lakes programSection 602(a) of the Water Resources Development Act of 1986 (Public Law 99–662, 100 Stat. 4148; 110 Stat. 3758; 113 Stat. 295; 121 Stat. 1076) is amended—
(1)in paragraph (27), by striking and at the end; (2)in paragraph (28), by striking the period at the end and inserting a semicolon; and
(3)by adding at the end the following:  (29)Ellis Pond and Guild Pond, Norwood, Massachusetts; and
(30)Memorial Pond, Walpole, Massachusetts.. 305.Rehabilitation of Corps of Engineers constructed damsSection 1177 of the Water Resources Development Act of 2016 (33 U.S.C. 467f–2 note) is amended—
(1)in subsection (e), by striking  $40,000,000 and inserting  $60,000,000; and (2)in subsection (f), by striking  $40,000,000 and inserting  $60,000,000.
306.Chesapeake Bay Environmental Restoration and Protection Program
(a)In generalSection 510 of the Water Resources Development Act of 1996 (Public Law 104–303, 110 Stat. 3759; 121 Stat. 1202; 128 Stat. 1317) is amended— (1)by redesignating subsection (h) as subsection (i) and inserting after subsection (g) the following:

(h)Project capThe total cost of a project carried out under this section may not exceed $15,000,000.; and (2)in subsection (i) (as so redesignated), by striking  $40,000,000 and inserting  $90,000,000.
(b)Outreach and trainingThe Secretary shall conduct public outreach and workshops for non-Federal interests to provide information on the Chesapeake Bay environmental restoration and protection program established under section 510 of the Water Resources Development Act of 1996, including how to participate in the program. 307.Upper Mississippi River System Environmental Management ProgramSection 1103(e) of the Water Resources Development Act of 1986 (33 U.S.C. 652(e)) is amended—
(1)in paragraph (3), by striking  $22,750,000 and inserting  $40,000,000; and (2)in paragraph (4), by striking  $10,420,000 and inserting  $15,000,000.
308.Upper Mississippi River protectionSection 2010(e) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1270; 132 Stat. 3812) is amended by striking the Act of October 15, 1940 (33 U.S.C. 701h–1) and inserting section 5 of the Act of June 22, 1936 (33 U.S.C. 701h). 309.Theodore Ship Channel, Mobile, Alabama (a)In generalThe project for navigation, Theodore Ship Channel, Mobile Harbor, Alabama, authorized by section 201 of the Flood Control Act of 1965 (42 U.S.C. 1962d–5), is revised to incorporate into the project the 40-foot-deep, 1,320-foot-wide, and approximately 1,468.5-foot-long access channel, extending north from stations 257+25 and 273+25 from the Theodore Channel, that was constructed for the former Naval Station Mobile, as a substitute for the authorized but unconstructed 40-foot-deep, 300-foot-wide, and 1,200-foot-long anchorage basin in the same location, to serve the public terminal that replaced the former Naval Station Mobile as obligated under the authorizations for the project. 
(b)TreatmentThe Secretary shall— (1)consider construction of the access channel described in subsection (a) to be complete; and
(2)assume maintenance of the access channel described in subsection (a) for so long as the terminal described in subsection (a) remains publicly owned.  310.McClellan-Kerr Arkansas River Navigation SystemAny Federal funds, regardless of the account from which the funds were provided, used to carry out construction of the modification to the McClellan-Kerr Arkansas River Navigation System, authorized in section 136 of the Energy and Water Development Appropriations Act, 2004 (117 Stat. 1842), shall be considered by the Secretary as initiating construction of the project such that future funds will not require a new investment decision.
311.Ouachita and Black Rivers, Arkansas and LouisianaThe project for navigation, Ouachita and Black Rivers, Arkansas and Louisiana, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 481), is modified to include water supply as an authorized purpose. 312.Lake Isabella, California (a)Sense of CongressIt is the sense of Congress that the Secretary, when evaluating alternative locations for construction of a permanent Isabella Lake Visitor Center by the Corps of Engineers to replace the facility impacted by the Isabella Dam safety modification project, should afford substantial weight to the site preference of the local community.
(b)AuthorityThe Secretary may acquire such interests in real property as the Secretary determines necessary or advisable to support construction of the Isabella Dam safety modification project. (c)TransferThe Secretary may transfer any real property interests acquired under subsection (b) to any other Federal agency or department without reimbursement.
(d)Isabella dam safety modification project definedIn this section, the term Isabella Dam safety modification project means the dam safety modification project at the Isabella Reservoir in the San Joaquin Valley, California (authorized by Act of December 22, 1944 (chapter 665, 58 Stat. 901)), including the component of the project relating to construction a visitor center facility. 313.Lower San Joaquin River flood control projectThe Secretary shall align the schedules of, and maximize complimentary efforts, minimize duplicative practices, and ensure coordination and information sharing with respect to—
(1)the project for flood risk management, Lower San Joaquin River, authorized by section 1401(2) of the Water Resources Development Act of 2018 (132 Stat. 3836); and (2)the second phase of the feasibility study for the Lower San Joaquin River project for flood risk management, authorized for expedited completion by section 1203(a)(7) of the Water Resources Development Act 2018 (132 Stat. 3803).
314.Sacramento River, Glenn-Colusa, California The portion of project for flood control, Sacramento River, California, authorized by section 2 of the Act of March 1, 1917 (chapter 144, 39 Stat. 949; 103 Stat. 649; 110 Stat. 3709; 112 Stat. 1841; 113 Stat. 299), consisting of a riverbed gradient restoration facility at the Glenn-Colusa Irrigation District Intake, is no longer authorized beginning on the date of enactment of this Act. 315.San Diego River and Mission Bay, San Diego County, CaliforniaThe portion of the project for flood control and navigation, San Diego River and Mission Bay, San Diego County, California, authorized by the Act of July 24, 1946 (chapter 595, 60 Stat. 636), identified in the National Levee Database established under section 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) as the San Diego River 3 segment and consisting of a 785-foot-long segment of the right bank levee from Station 209+41.75 to its end at Station 217+26.75, as described in construction plans dated August 30, 1951, is no longer authorized beginning on the date of enactment of this Act.
316.San Francisco, California, Waterfront Area
(a)In generalSection 114 of the River and Harbor Act of 1968 (33 U.S.C. 59h) is amended to read as follows:  114.San Francisco, California, Waterfront Area (a)Area To be declared nonnavigableThe following area is declared to be nonnavigable waters of the United States: All of that portion of the City and County of San Francisco, California, lying shoreward of a line beginning at the intersection of the southerly right of way line of Earl Street prolongation with the Pierhead United States Government Pierhead line, the Pierhead line as defined in the State of California Harbor and Navigation Code Section 1770, as amended in 1961; thence northerly along said Pierhead line to its intersection with a line parallel with and distant 10 feet easterly from, the existing easterly boundary line of Pier 30–32; thence northerly along said parallel line and its northerly prolongation, to a point of intersection with a line parallel with, and distant 10 feet northerly from, the existing northerly boundary of Pier 30–32; thence westerly along last said parallel line to its intersection with said Pierhead line; thence northerly along said Pierhead line, to the intersection of the easterly right of way line of Van Ness Avenue, formerly Marlette Street, prolongation to the Pierhead line.
(b)Requirement that area be improvedThe declaration of nonnavigability under subsection (a) applies only to those parts of the area described in subsection (a) that are or will be bulkheaded, filled, or otherwise occupied or covered by permanent structures and does not affect the applicability of any Federal statute or regulation that relates to filling of navigable waters or to other regulated activities within the area described in subsection (a), including sections 9 and 10 of the Act of March 3, 1899 (33 U.S.C. 401, 403), section 404 of the Federal Water Pollution Control Act, and the National Environmental Policy Act of 1969. (c)Inclusion of Embarcadero Historic DistrictCongress finds and declares that the area described in subsection (a) contains the seawall, piers, and wharves that comprise the Embarcadero Historic District listed on the National Register of Historic Places on May 12, 2006..
(b)Conforming amendmentSection 5052 of the Water Resources Development Act of 2007 (33 U.S.C. 59h–1) is repealed. 317.Western Pacific Interceptor Canal, Sacramento River, CaliforniaThe portion of the project for flood protection on the Sacramento River, authorized by section 2 of the of March 1, 1917 (chapter 144, 39 Stat. 949; 45 Stat. 539; 50 Stat. 877; 55 Stat. 647; 80 Stat. 1422), consisting of the portion of the levee from G.P.S. coordinate N2147673.584 E6690904.187 to N2147908.413 E6689057.060 associated with the Western Pacific Interceptor Canal, is no longer authorized beginning on the date of the enactment of this Act.
318.Rio Grande Environmental Management Program, Colorado, New Mexico, and TexasSection 5056(f) of the Water Resources Development Act of 2007 (Public Law 110–114, 121 Stat. 1213; 128 Stat. 1314) is amended by striking 2019 and inserting 2029. 319.New London Harbor Waterfront Channel, Connecticut (a)In generalThe portion of the project for navigation, New London Harbor, Connecticut, authorized by the first section of the Act of June 13, 1902 (chapter 1079, 32 Stat. 333), described in subsection (b) is no longer authorized beginning on the date of enactment of this Act.
(b)Area describedThe area referred to in subsection (a) is generally the portion between and around the 2 piers at the State Pier in New London, specifically the area— (1)beginning at a point N691263.78, E1181259.26;
(2)running N 35°01’50.75” W about 955.59 feet to a point N692046.26, E1180710.74; (3)running N 54°58’06.78” E about 100.00 feet to a point N692103.66, E1180792.62;
(4)running S 35°01’50.75” E about 989.8 feet to a point N691293.17, E1181360.78; and (5)running S 73°51’15.45” W about 105.69 feet to the point described in paragraph (1).
320.Wilmington Harbor, DelawareIt is the sense of Congress that the Corps of Engineers should maintain the annual maintenance dredging for Wilmington Harbor, Delaware, authorized by the Act of June 3, 1896 (chapter 314, 29 Stat. 207). 321.Wilmington Harbor South Disposal Area, Delaware (a)FindingFor the purposes of applying section 217(b) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(b)) to the Wilmington Harbor South Disposal Area, Delaware, the Secretary shall find that the standard has been met for the Edgemoor expansion of the Port of Wilmington, Delaware.
(b)UseAny use of the Wilmington Harbor South Disposal Area permitted by the Secretary under section 217(b) for the Edgemoor Expansion of the Port of Wilmington shall not otherwise reduce the availability of capacity, in dredged material disposal facilities under the jurisdiction of the Secretary that were constructed before the date of enactment of this Act, for operation and maintenance of—  (1)the Delaware River Mainstem and Channel Deepening project, Delaware, New Jersey, and Pennsylvania, authorized by section 101(6) of the Water Resources Development Act of 1992 (106 Stat. 4802); or
(2)the Delaware River, Philadelphia to the Sea, project, Delaware, New Jersey, Pennsylvania, authorized by the Act of June 25, 1910 (chapter 382, 36 Stat. 637; 46 Stat. 921; 52 Stat. 803; 59 Stat. 14; 68 Stat. 1249; 72 Stat. 297). (c)FeeThe Secretary shall impose on the non-Federal interest for the Edgemoor Expansion of the Port of Wilmington a fee, under section 217(b)(1)(B) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(b)(1)(B)), to recover capital, operation, and maintenance costs associated with any use by the non-Federal interest of capacity in the Wilmington Harbor South Disposal Area permitted by the Secretary under section 217(b) of the Water Resources Development Act of 1996 pursuant to subsection (a) of this section.
(d)Agreement to payIn accordance with section 217(a) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(a)), if, to accommodate the dredged materials from operation and maintenance of the Edgemoor Expansion of the Port of Wilmington, the Secretary provides additional capacity at the Wilmington Harbor South Disposal Area, the non-Federal interest for the Edgemoor Expansion of the Port of Wilmington shall agree to pay, during the period of construction, all costs associated with the construction of the additional capacity. 322.Washington Harbor, District of ColumbiaBeginning on the date of enactment of this Act, the project for navigation, Washington Harbor, District of Columbia, authorized by the Act of August 30, 1935 (chapter 831, 49 Stat. 1031), is modified to reduce, in part, the authorized dimensions of the project, such that the remaining authorized dimensions are as follows:
(1)A 200-foot-wide, 12-foot-deep channel with a center line beginning at a point East 1,317,064.30 and North 440,373.32, thence to a point East 1,316,474.30 and North 440,028.31, thence to a point East 1,315,584.30 and North 439,388.30, thence to a point East 1,315,259.31 and North 438,908.30. (2)A 200- to 300-foot-wide, 12-foot-deep transition area, with a center line beginning at a point East 1,315,259.31 and North 438,908.30 to a point East 1,315,044.31 and North 438,748.30.
(3)A 300-foot-wide, 15-foot-deep channel with a centerline beginning a point East 1,315,044.31 and North 438,748.30, thence to a point East 1,314,105.31 and North 438,124.79, thence to a point East 1,311,973.30 and North 438,807.78, thence to a point East 1,311,369.73 and North 438,577.42, thence to a point East 1,311,015.73 and North 438,197.57, thence to a point East 1,309,713.47 and North 435,678.91. (4)A 300- to 400-foot-wide, 15- to 24-foot-deep transition area, with a center line beginning at a point East 1,309,713.47 and North 435,678.91 to a point East 1,307,709.33 and North 434,488.25.
(5)A 400-foot-wide, 24-foot-deep channel with a centerline beginning at a point East 1,307,709.33 and North 434,488.25, thence to a point East 1,307,459.33 and North 434,173.25, thence to a point East 1,306,476.82 and North 432,351.28, thence to a point East 1,306,209.79 and North 431,460.21, thence to a point at the end of the channel near Hains Point East 1,305,997.63 and North 429,978.31. 323.Big Cypress Seminole Indian Reservation Water Conservation Plan, Florida (a)In generalThe project for ecosystem restoration, Big Cypress Seminole Indian Reservation Water Conservation Plan, Florida, authorized pursuant to section 528 of the Water Resources Development Act of 1996 (110 Stat. 3767), is no longer authorized beginning on the date of enactment of this Act.
(b)Savings provisionNothing in this section affects the responsibility of the Secretary to pay any damages awarded by the Armed Services Board of Contract Appeals, or by a court of competent jurisdiction, to a contractor relating to the adjudication of claims arising from construction of the project described in subsection (a).  324.Central Everglades, FloridaThe project for ecosystem restoration, Central Everglades, authorized by section 1401(4) of the Water Resources Development Act of 2016 (130 Stat. 1713), is modified to include the project for ecosystem restoration, Central and Southern Florida, Everglades Agricultural Area, authorized by section 1308 of the Water Resources Development Act of 2018 (132 Stat. 3819), and to authorize the Secretary to carry out the project, as so combined, at a total combined cost of $4,362,091,000.
325.Miami River, Florida The portion of the project for navigation, Miami River, Florida, authorized by the Act of July 3, 1930 (46 Stat. 925; 59 Stat. 16; 74 Stat. 481; 100 Stat. 4257), beginning at the existing railroad bascule bridge and extending approximately 1,000 linear feet upstream to an existing salinity barrier and flood control structure, is no longer authorized beginning on the date of enactment of this Act. 326.Julian Keen, Jr. Lock and Dam, Moore Haven, Florida (a)DesignationThe Moore Haven Lock and Dam, Moore Haven, Florida, authorized pursuant to the Act of July 3, 1930 (chapter 847, 46 Stat. 925; 49 Stat. 1032), shall be known and designated as the Julian Keen, Jr. Lock and Dam.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Lock and Dam referred to in subsection (a) shall be deemed to be a reference to the Julian Keen, Jr. Lock and Dam. 327.Taylor Creek Reservoir and Levee L–73 (Section 1), Upper St. Johns River Basin, FloridaThe portions of the project for flood control and other purposes, Central and Southern Florida, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1176), consisting of the Taylor Creek Reservoir and Levee L–73, Section 1, within the Upper St. Johns River Basin, Florida, are no longer authorized beginning on the date of enactment of this Act.
328.Extinguishment of flowage easements, Rough River Lake, Kentucky
(a)In generalSubject to the availability of appropriations and on request of the landowner, the Secretary shall extinguish any flowage easement or portion of a flowage easement held by the United States on developed land of the landowner at Rough River Lake, Kentucky— (1)that is above 534 feet mean sea level; and
(2)for which the Secretary determines the flowage easement or portion of the flowage easement is not required to address backwater effects. (b)No liabilityThe United States shall not be liable for any damages to property or injuries to persons from flooding that may be attributable to the operation and maintenance of Rough River Dam, Kentucky, on land that was encumbered by a flowage easement extinguished under subsection (a).
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended. 329.Calcasieu River and Pass, LouisianaNot later than 120 days after the date of enactment of this Act, the Secretary shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on plans to modify the Calcasieu River and Pass Dredged Material Management Plan and Supplemental Environmental Impact Statement (November 22, 2010 DMMP/SEIS) to allow for the expansion of Dredged Material Placement Facilities (DMPFs) 17, 19, 22, D, and E to the lakeside foreshore rock boundaries during planned rehabilitation of these facilities.
330.Camden Harbor, Maine
(a)In generalThe portions of the project for navigation, Camden Harbor, Maine, described in subsection (b) are no longer authorized beginning on the date of enactment of this Act. (b)Portions describedThe portions referred to in subsection (a) are the following:
(1)The portion of the 10-foot-deep inner harbor area, authorized by the first section of the Act of March 3, 1873 (chapter 233, 17 Stat. 565; 25 Stat. 400), approximately 50,621.75 square feet in area— (A)starting at a point with coordinates N197,640.07, E837,851.71;
(B)thence running S84°43’ 23.94”W about 381.51 feet to a point with coordinates N197,604.98, E837,471.82; (C)thence running N43°47’ 51.43”W about 270.26 feet to a point with coordinates N197,800.05, E837,284.77;
(D)thence running S59°02’ 26.62”E about 219.18 feet to a point with coordinates N197,687.30, E837,472.72; (E)thence running S81°50’ 09.76”E about 144.70 feet to a point with coordinates N197,666.75, E837,615.96;
(F)thence running N57°27’ 07.42”E about 317.32 feet to a point with coordinates N197,866.52, E837,928.96; and (G)thence running S18°50’ 04.48”W about 239.27 feet to the point described in subparagraph (A).
(2)The portion of the 14-foot-deep outer harbor area, authorized by the first section of the Act of August 11, 1888 (25 Stat. 400; 32 Stat. 331), approximately 222,015.94 square feet in area— (A)starting at a point with coordinates N197,640.07, E837,851.71;
(B)thence running N18°50’ 04.48”E about 239.27 feet to a point with coordinates N197,866.53, E837,928.96; (C)thence running N58°28’ 51.05”E about 308.48 feet to a point with coordinates N198,027.79, E838,191.93;
(D)thence running N84°20’ 01.88”E about 370.06 feet to a point with coordinates N198,064.33, E838,560.18; (E)thence running S05°32’ 03.42”E about 357.31 feet to a point with coordinates N197,708.68, E838,594.64; and
(F)thence running S84°43’ 23.94”W about 746.08 feet to the point described in subparagraph (A).  331.Cape Porpoise Harbor, Maine, anchorage area designation (a)In generalThe project for navigation, Cape Porpoise Harbor, Maine, authorized by section 101 of the River and Harbor Act of 1948 (62 Stat. 1172), is modified to designate the portion of the project described in subsection (b) as a 6-foot-deep anchorage.
(b)Portion describedThe portion of the project referred to in subsection (a) is the approximately 192,235.63 square foot area consisting of the 100-foot-wide and 6-foot-deep channel located within the inner harbor— (1)starting at a point with coordinates N 194,175.13, E 2,882,011.74;
(2)thence running N33°46’ 08.14”W about 914.57 feet to a point with coordinates N 194,935.40, E 2,881,503.38; (3)thence running N12°41’ 09.78”W about 1,026.40 feet to a point with coordinates N 195,936.74, E 2,881,277.97;
(4)thence running N77°18’ 50.22”E about 100.00 feet to a point with coordinates N 195,958.70, E 2,881,375.53; (5)thence running S12°41’ 09.78”E about 1,007.79 feet to a point with coordinates N 194,975.52, E 2,881,596.85;
(6)thence running S33°46’ 08.14”E about 895.96 feet to a point with coordinates N 194,230.72, E 2,882,094.86; and (7)thence running S56°13’ 51.86”W about 100.00 feet to the point described in paragraph (1). 
332.Baltimore, MarylandThe Secretary is authorized, in accordance with section 5 of Act of June 22, 1936 (33 U.S.C. 701h), to accept funds contributed by a non-Federal interest for dredging on irregular cycles of the Baltimore Inner Harbor Approach Channel, Baltimore Harbor and Channels Federal navigation project, authorized by section 101 of the River and Harbor Act of 1958 (72 Stat. 297). 333.Thad Cochran Lock and Dam, Amory, Mississippi (a)Sense of CongressIt is the sense of Congress that Thad Cochran, whose selfless determination and tireless work, while serving as a congressman and United States Senator from Mississippi for 45 years, contributed greatly to the realization and success of the Tennessee-Tombigbee Waterway.
(b)DesignationThe navigation lock known as the Amory Lock, located at mile 371 on the Tennessee-Tombigbee Waterway, Mississippi, and the dam associated with such lock, shall be known and designated as the Thad Cochran Lock and Dam. (c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the lock and dam referred to in subsection (b) shall be deemed to be a reference to the Thad Cochran Lock and Dam.
334.Missouri river reservoir sediment managementSection 1179(a) of the Water Resources Development Act of 2016 (130 Stat. 1675; 132 Stat. 3782) is amended— (1)in paragraph (3)—
(A)in subparagraph (B), by inserting project purposes, including before storage capacity; and (B)in subparagraph (C), by striking preliminary;
(2)by redesignating paragraphs (4) through (9) as paragraphs (6) through (11), respectively; and (3)by inserting after paragraph (3) the following:

(4)JustificationIn determining the economic justification of a sediment management plan under paragraph (2), the Secretary shall— (A)measure and include flooding, erosion, and accretion damages both upstream and downstream of the reservoir that are likely to occur as a result of sediment management within the reservoir compared to the damages that are likely to occur if the sediment management plan is not implemented; and
(B)include lifecycle costs and a 100-year period of analysis. (5)ImplementationAs part of a sediment management plan under paragraph (2), and in accordance with paragraph (10), the Secretary may carry out sediment removal activities at reservoirs owned and operated by the Secretary in the Upper Missouri River Basin, or at reservoirs for which the Secretary has flood control responsibilities under section 7 of the Act of December 22, 1944 (33 U.S.C. 709), in the Upper Missouri River Basin, in accordance with section 602 of the Water Resources Development Act of 1986 (100 Stat. 4148; 110 Stat. 3758; 113 Stat. 295; 121 Stat. 1076) as if those reservoirs were listed in subsection (a) of that section..
335.Portsmouth, New HampshireThe Secretary shall expedite the activities required to be carried out under section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) regarding the use of improvement dredging of the Portsmouth Federal navigation project in Portsmouth, New Hampshire, carried out pursuant to section 3 of the Act of August 13, 1946 (33 U.S.C. 426g), as a source of clean beach fill material to reinforce the stone revetment at Nantasket Beach, Hull, Massachusetts.  336.Rahway flood risk management feasibility study, New JerseyThe Secretary shall—
(1)nullify the determination of the North Atlantic Division of the Corps of Engineers that further activities to carry out the feasibility study for a project for flood risk management, Rahway, New Jersey, authorized by the resolution of the Committee on Transportation and Infrastructure of the House of Representatives adopted on March 24, 1998 (docket number 2548), is not warranted; (2)identify an acceptable alternative to the project described in paragraph (1) that could receive Federal support; and
(3)carry out, and expedite the completion of, a feasibility study for the acceptable alternative identified under paragraph (2). 337.San Juan-Chama project; Abiquiu Dam, New Mexico (a)Abiquiu reservoirSection 5(b) of Public Law 97–140 (43 U.S.C. 620a note) is amended by striking a total of two hundred thousand acre-feet of.
(b)Water storage at Abiquiu Dam, New MexicoSection 1 of Public Law 100–522 (43 U.S.C. 620a note) is amended— (1)by striking 200,000 acre-feet of;
(2)by inserting and San Juan-Chama project after Rio Grande system; and (3)by striking , in lieu of the water storage authorized by section 5 of Public Law 97–140, to the extent that contracting entities under section 5 of Public Law 97–140 no longer require such storage.
(c)Water storageThe Secretary shall— (1)store up to elevation 6230.00 NGVD29 at Abiquiu Dam, New Mexico, to the extent that the necessary real property interests have been acquired by any entity requesting such storage; and
(2)amend the March 20, 1986, contract between the United States of America and the Albuquerque Bernalillo County Water Utility Authority (assigned by the City of Albuquerque, New Mexico to the Albuquerque Bernalillo County Water Utility Authority) for water storage space in Abiquiu Reservoir to allow for storage by the Albuquerque Bernalillo County Water Utility Authority of San Juan-Chama project water or native Rio Grande system water up to elevation 6230.00 NGVD29. (d)Storage agreements with users other than the Albuquerque Bernalillo County Water Utility AuthorityThe Secretary shall—
(1)retain or enter into new agreements with entities for a proportionate allocation of 29,100 acre-feet of storage space pursuant to section 5 of Public Law 97–140; and (2)amend or enter into new storage agreements for storage of San Juan-Chama project water or native Rio Grande system water up to the space allocated for each entity’s proportionate share of San Juan-Chama water.
(e)Operations documentsThe Secretary shall amend or revise any existing operations documents, including the Water Control Manual or operations plan for Abiquiu Reservoir, as necessary to meet the requirements of this section. (f)LimitationsIn carrying out this section, the following limitations shall apply:
(1)The storage of native Rio Grande system water shall be subject to the provisions of the Rio Grande Compact and the resolutions of the Rio Grande Compact Commission. (2)The storage of native Rio Grande system water shall only be authorized to the extent that the necessary water ownership and storage rights have been acquired by the entity requesting such storage.
(3)The storage of native Rio Grande system water or San-Juan Chama project water shall not interfere with the authorized purposes of the Abiquiu Dam and Reservoir project. (4)Each user of storage space, regardless of source of water, shall pay for any increase in costs attributable to storage of that user’s water.
338.Flushing Bay and Creek Federal Navigation Channel, New York
(a)In generalThe portion of the project for navigation, Flushing Bay and Creek, New York, authorized by the first section of the Act of March 3, 1905 (chapter 1482, 33 Stat. 1120; 52 Stat. 803; 76 Stat. 1174), described in subsection (b) is no longer authorized beginning on the date of enactment of this Act.  (b)Portion describedThe portion referred to in subsection (a) is the portion from river mile 2.5 to river mile 2.9, as bounded by—
(1)the coordinates of— (A)Latitude North 40° 45’ 45.61” Longitude West 73° 50’ 20.19”;
(B)Latitude North 40° 45’ 47.02” Longitude West 73° 50’ 10.80”; (C)Latitude North 40° 45’ 26.71” Longitude West 73° 50’ 10.85”; and
(D)Latitude North 40° 45’ 26.72” Longitude West 73° 50’ 10.96”; and (2)the New York Long Island State Plane (US Survey Feet, NAD–83), as follows:
(A)Easting x1028866.501 Northing y217179.294; (B)Easting x1029588.853 Northing y217322.675;
(C)Easting x1029588.853 Northing y215267.486; and (D)Easting x1028964.587 Northing y215267.486.
339.Rush River and Lower Branch Rush River, North Dakota
(a)In generalThe portion of the comprehensive plan for flood control and other purposes in the Red River of the North drainage basin, North Dakota, South Dakota, and Minnesota, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1177; 64 Stat. 176), consisting of clearing and rectification of the channel from mile 28.3 near Amenia to the mouth of the Rush River, known as Cass County Drain No. 12, is no longer authorized beginning on the date of enactment of this Act. (b)Lower Branch Rush RiverThe project for flood control, Lower Branch Rush River, North Dakota, carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), known as Cass County Drain No. 2, is no longer authorized beginning on the date of enactment of this Act. 
340.Pawcatuck River, Little Narragansett Bay and Watch Hill Cove, Rhode Island and ConnecticutBeginning on the date of enactment of this Act, that portion of the project for navigation, Pawcatuck River, Little Narragansett Bay and Watch Hill Cove, Rhode Island and Connecticut, authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 13), consisting of a 10-foot-deep, 16-acre anchorage area in Watch Hill Cove is no longer authorized. 341.Harris County, TexasSection 575 of the Water Resources Development Act of 1996 (110 Stat. 3789; 113 Stat. 311; 121 Stat. 1253) is repealed.
342.Cap Sante Waterway, WashingtonBeginning on the date of enactment of this Act, the project for navigation, Cap Sante Waterway and Navigation Channel, Skagit County, Washington, authorized by the Act of March 2, 1919 (chapter 95, 40 Stat. 1285), is modified to deauthorize the portion of the project consisting of an approximately 334,434-foot area of the Federal channel within Anacortes Harbor inside and directly adjacent to the Federal breakwater and training wall structure, starting at a point with coordinates N557015.552, E1210819.619, thence running S88 13’2.06”E approximately 200 feet to a point with coordinates N557009.330, E1211019.522, thence running S01 46’58.08”W approximately 578 feet to a point with coordinates N556431.405, E1211001.534, thence running S49 49’50.23”W approximately 69 feet to a point with coordinates N556387.076, E1210949.002, thence running S51 53’0.25”E approximately 35 feet to a point with coordinates N556365.662, E1210976.316, thence running S49 38’58.48”W approximately 112 feet to a point with coordinates N556292.989, E1210890.775, thence running N88 13’1.87”W approximately 109 feet to a point with coordinates N556296.367, E1210782.226, thence running S46 46’58.97”W approximately 141 feet to a point with coordinates N556199.527, E1210679.164, thence running N88 13’1.77”W approximately 700 feet to a point with coordinates N556221.305, E1209979.502, thence running N01 46’58.08”E approximately 250 feet to a point with coordinates N556471.184, E1209987.280, thence running S88 13’1.77”E approximately 815 feet to a point with coordinates N556445.828, E1210801.886, thence running N01 46’58.08”E approximately 570 feet to the point of origin. 343.Local government reservoir permit reviewSection 1119(b) of the Water Resources Development Act of 2018 (33 U.S.C. 2347 note) is amended by striking owned or operated by the Secretary.
344.Project modifications for improvement of environmentSection 1203(g) of the Water Resources Development Act of 2018 (132 Stat. 3805) is amended, in the matter preceding paragraph (1), by striking For fiscal years 2019 and 2020 and inserting Until September 30, 2024. 345.Aquatic ecosystem restorationFor fiscal years 2021 through 2024, in carrying out section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), the Secretary shall give priority to a project to restore and protect an aquatic ecosystem or estuary that—
(1)is located in the South Platte River Basin; (2)is located on a body of water that is identified by the applicable State pursuant to section 303(d) of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)) as being impaired;
(3)has the potential to provide flood risk management and recreational benefits in addition to ecosystem restoration benefits; and (4)is located in a city with a population of 80,000 or less.
346.Surplus water contracts and water storage agreementsSection 1046(c)(3) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1254; 132 Stat. 3784) is amended by striking 12 and inserting 16. 347.No wake zones in navigation channelsSection 1149 of the Water Resources Development Act of 2016 (33 U.S.C. 1223 note) amended—
(1)by striking recreational in each place it appears and inserting covered; and (2)by amending subsection (c) to read as follows:

(c)DefinitionsIn this section: (1)Covered navigation channelThe term covered navigation channel means a navigation channel that—
(A)is federally marked or maintained; (B)is part of the Atlantic Intracoastal Waterway; and
(C)is adjacent to a marina. (2)Covered vesselThe term covered vessel means a recreational vessel or an uninspected passenger vessel, as such terms are defined in section 2101 of title 46, United States Code..
348.Limitation on contract execution in the Arkansas River Basin
(a)Definition of covered contractIn this section, the term covered contract means a contract between any local governmental entity and the Secretary for water supply storage in a Federal or non-Federal hydropower lake within the Arkansas River Basin. (b)LimitationFor any new covered contract for a hydropower lake that is entered into during the period beginning on the date of enactment of this Act and ending on December 31, 2022, a local governmental entity shall not pay more than 110 percent of the initial principal cost for the acre-feet being sought for the new covered contract for that hydropower lake. 
349.Waiver of non-Federal share of damages related to certain contract claimsIn a case in which the Armed Services Board of Contract Appeals or other court of competent jurisdiction has rendered a decision during the period beginning on December 1, 2017, and ending on December 31, 2022, awarding damages to a contractor relating to the adjudication of claims arising from the construction of an authorized water resources development project, notwithstanding the terms of the Project Partnership Agreement, the Secretary shall waive payment of the share of the non-Federal interest of those damages, including attorney's fees, if— (1) (A)the contracting officer was instructed by the Corps of Engineers to modify the terms of the contract or terminate the contract; and
(B)the Armed Services Board of Contract Appeals or other court of competent jurisdiction determined that the failure of the contracting officer to timely take the action described in subparagraph (A) was a material breach of the contract that resulted in damages to the contractor awarded by the Armed Services Board of Contract Appeals or the court, as applicable; or (2)the claims arose from construction of a project deauthorized under this title.
350.Reduced pricing for certain water supply storageSection 322 of the Water Resources Development Act of 1990 (33 U.S.C. 2324) is amended— (1)in subsection (b), by striking 2,000,000 and inserting 3,000,000; and
(2)in subsection (g)— (A)by striking the period at the end and inserting ; or;
(B)by striking means a community and inserting the following: “means—  (1)a community; and
(C)by adding at the end the following:  (2)a regional water system that serves a population of less than 100,000, for which the per capita income is less than the per capita income of not less than 50 percent of the counties in the United States.. 
351.Flood control and other purposesSection 103(k) of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended— (1)by striking Except as and inserting the following: 

(1)In generalExcept as; and  (2)by adding at the end the following: 

(2)Renegotiation of terms
(A)In generalAt the request of a non-Federal interest, the Secretary and the non-Federal interest may renegotiate the terms and conditions of an eligible deferred payment, including— (i)permitting the non-Federal contribution to be made without interest, pursuant to paragraph (1);
(ii)recalculation of the interest rate; (iii)full or partial forgiveness of interest accrued during the period of construction; and
(iv)a credit against construction interest for a non-Federal investment that benefits the completion or performance of the project or separable element. (B)Eligible deferred paymentAn eligible deferred payment agreement under subparagraph (A) is an agreement for which—
(i)the non-Federal contribution was made with interest;  (ii)the period of project construction exceeds 10 years from the execution of a project partnership agreement or appropriation of funds; and
(iii)the construction interest exceeds $45,000,000. (3)Credit for non-Federal contribution (A)In generalThe Secretary is authorized to credit any costs incurred by the non-Federal interest (including in-kind contributions) to remedy a design or construction deficiency of a covered project or separable element toward the non-Federal share of the cost of the covered project, if the Secretary determines the remedy to be integral to the completion or performance of the covered project.
(B)Credit of costsIf the non-Federal interest incurs costs or in-kind contributions for a project to remedy a design or construction deficiency of a project or separable element which has a 100 percent Federal cost share, and the Secretary determines the remedy to be integral to the completion or performance of the project, the Secretary is authorized to credit such costs to any interest accrued on a deferred non-Federal contribution. (4)Treatment of pre-paymentNotwithstanding a deferred payment agreement with a non-Federal interest, the Secretary shall accept, without interest of any type, the repayment of a non-Federal contribution for any eligible deferred payment described in paragraph (2)(B) for which—
(A)the non-Federal interest makes a payment of at least $200 million for that eligible deferred payment agreement on or before September 30, 2021; and (B)the non-Federal interest repays the remaining principal by September 30, 2023..
352.Additional assistance for critical projects
(a)Consistency with reportsCongress finds that the project modifications described in this section are in accordance with the reports submitted to Congress by the Secretary under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), titled Report to Congress on Future Water Resources Development, or have otherwise been reviewed by Congress. (b)Modifications (1)Sacramento area, CaliforniaSection 219(f)(23) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 117 Stat. 1840) is amended to read as follows:

(23)Sacramento area, California $45,000,000 for regional water conservation, recycling, reliability, and resiliency projects in Placer, El Dorado, and Sacramento Counties and the San Juan Suburban Water District, California.. (2)South Perris, CaliforniaSection 219(f)(52) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 114 Stat. 2763A–220) is amended by striking  $25,000,000 and inserting  $50,000,000.
(3)Madison and St. Clair Counties, IllinoisSection 219(f)(55) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 114 Stat. 2763A–221) is amended by striking  $10,000,000 and inserting  $45,000,000. (4)Southern and eastern KentuckySection 531 of the Water Resources Development Act of 1996 (110 Stat. 3773; 113 Stat. 348; 117 Stat. 142; 121 Stat. 1226) is amended—
(A)in subsection (g), by inserting Boyd, Carter, Elliott, Lincoln, after Lee,; and (B)in subsection (h), by striking  $40,000,000 and inserting  $100,000,000.
(5)DeSoto County, MississippiSection 219(f)(30) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 114 Stat. 2763A–220; 119 Stat. 282; 119 Stat. 2257; 122 Stat. 1623) is amended by striking  $75,000,000 and inserting  $130,000,000. (6)Jackson County, MississippiSection 219 of the Water Resources Development Act of 1992 (106 Stat. 4835; 110 Stat. 3757; 113 Stat. 1494; 121 Stat. 1258) is amended—
(A)in subsection (c)(5), by striking water supply and and inserting water supply, projects for stormwater and drainage systems, and; and  (B)in subsection (e)(1), by striking  $32,500,000 and inserting  $57,500,000.
(7)St. Louis, MissouriSection 219(f)(32) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 337; 121 Stat. 1233) is amended by striking  $35,000,000 and inserting  $70,000,000. (8)Midwest City, OklahomaSection 219(f)(231) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 121 Stat. 1266) is amended by striking  $2,000,000 and inserting  $5,000,000.
(9)South central PennsylvaniaSection 313 of the Water Resources Development Act of 1992 (106 Stat. 4845; 109 Stat. 407; 110 Stat. 3723; 113 Stat. 310; 117 Stat. 142; 121 Stat. 1146) is amended— (A)in subsection (g)(1), by striking  $200,000,000 and inserting  $400,000,000; and
(B)in subsection (h)(2), by inserting Beaver, Jefferson, after Washington,. (10)Lakes Marion and Moultrie, South CarolinaSection 219(f)(25) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 114 Stat. 2763A–220; 117 Stat. 1838; 130 Stat. 1677; 132 Stat. 3818) is amended by striking  $89,550,000 and inserting  $110,000,000.
(11)El Paso County, TexasSection 219(f)(269) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 336; 121 Stat. 1268) is amended by striking  $25,000,000 and inserting  $75,000,000. (12)Western rural waterSection 595 of the Water Resources Development Act of 1999 (113 Stat. 383; 117 Stat. 139; 117 Stat. 142; 117 Stat. 1836; 118 Stat. 440; 121 Stat. 1219; 123 Stat. 2851; 128 Stat. 1316; 130 Stat. 1681) is amended—
(A)by striking the section heading and inserting Western rural water.; (B)in subsection (b), by inserting Arizona, before rural Idaho;
(C)in subsection (c), by inserting Arizona, before Idaho; and (D)in subsection (i), by striking for the period beginning with fiscal year 2001, $435,000,000, to remain available until expended. and inserting the following: “, to remain available until expended—

(1)for the period beginning with fiscal year 2001, $435,000,000 for Idaho, Montana, rural Nevada, New Mexico, rural Utah, and Wyoming; and (2) $150,000,000 for Arizona..
(13)Central West VirginiaSection 571(h) of the Water Resources Development Act of 1999 (113 Stat. 371; 121 Stat. 1257) is amended by striking  $20,000,000 and inserting  $100,000,000. (14)Southern West VirginiaSection 340(g) of the Water Resources Development Act of 1992 (106 Stat. 4856; 110 Stat. 3727; 113 Stat. 320) is amended by striking  $40,000,000 and inserting  $120,000,000.
(c)Lowell Creek Tunnel, Seward, AlaskaSection 5032(a)(2) of the Water Resources Development Act of 2007 (Public Law 110–114, 121 Stat. 1205) is amended by striking 15 and inserting 20. (d)Cape Arundel Disposal Site, MaineSection 1312 of the Water Resources Development Act of 2018 (132 Stat. 3821) is amended by striking December 31, 2021 and inserting September 30, 2024.
353.Project modification authorizations
(a)Water supplyThe following project modifications for water supply, as identified in the report entitled Report to Congress on Future Water Resources Development dated February 2019, and submitted to Congress on June 3, 2019, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the recommendations included in such report pursuant to section 301(c) of the Water Supply Act of 1958 (43 U.S.C. 390b(c)) and as follows: (1)Clarence Cannon Dam and Mark Twain Lake Project, Salt River, Missouri (A)In generalThe project for Clarence Cannon Dam and Mark Twain Lake Project, Salt River, Missouri, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1189; 79 Stat. 1089; 95 Stat. 1684), is modified to release 5,600 acre-feet of future use water supply storage to the Federal Government under water supply contract No. DACW43–88–C–0036, and future financial obligations for such volume of storage.
(B)Relief of certain obligationsUpon execution of the amendment required by subparagraph (C), the State of Missouri shall be relieved of the obligation to pay the percentage of the annual operation and maintenance expense, the percentage of major replacement cost, and the percentage of major rehabilitation costs, of the joint use facilities of the project described in subparagraph (A), that are attributable to water supply storage space not being used by the State during the period before the State commences use of the storage space. (C)Amendment to contractThe Secretary shall amend Water Supply Contract No. DACW43–88–C–0036, dated March 10, 1988, between the United States and the State of Missouri, to implement the modifications required under subparagraphs (A) and (B). 
(2)City of Plattsburg
(A)In generalThe project for Smithville Lake, Missouri, authorized pursuant to section 204 of the Flood Control Act of 1965 (79 Stat. 1080), is modified to release the City of Plattsburg, Missouri, from— (i)8,850 acre-feet of future water supply storage contracts; and
(ii)future financial obligations for the volume of storage described in clause (i).  (B)Amendment to contractThe Secretary shall amend water supply contract No. DACW41–73–C–0008, between the United States and the State of Missouri, to implement the modifications under subparagraph (A).
(3)City of Smithville
(A)In generalThe project for Smithville Lake, Missouri, authorized pursuant to section 204 of the Flood Control Act of 1965 (79 Stat. 1080), is modified to release the City of Smithville, Missouri, from— (i)6,000 acre-feet of future water supply storage contracts; and
(ii)future financial obligations for the volume of storage described in clause (i).  (B)Amendment to contractThe Secretary shall amend water supply contract No. DACW–41–73–C–0007, between the United States and the State of Missouri, to implement the modifications under subparagraph (A).
(b)Flood risk managementThe following project modifications for flood risk management, as identified in a report entitled Report to Congress on Future Water Resources Development, and submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary: (1)Modification of the project for flood risk management, lower Mississippi River, authorized by the Act of May 15, 1928 (chapter 569, 45 Stat. 534), to incorporate the Wolf River Backwater and Nonconnah Creek levee systems into the project, authorized by section 5 of the Act of June 22, 1936 (chapter 688, 49 Stat. 1575; 50 Stat. 881), subject to the determination of the Secretary that such systems meet all requirements applicable to such project.
(2)Modification of the project for flood risk management, Red River below Denison Dam, Arkansas, Louisiana, and Texas, authorized by the Act of June 28, 1938 (chapter 795, 52 Stat. 1219), to incorporate the Cherokee Park Levee into the project, subject to the determination of the Secretary that such levee meets all requirements applicable to such project. 354.Completion of maintenance and repair activities (a)Expedited completions (1)Upper Snake River BasinThe Secretary shall expedite, in coordination with State, Tribal, and local authorities, the completion of maintenance and repair activities for those elements of the levee systems in the Upper Snake River Basin, authorized pursuant to the Flood Control Act of 1950 (64 Stat. 179), that are operated and maintained by the Secretary.
(2)Lower Missouri River BasinThe Secretary shall expedite, in coordination with State and local authorities and stakeholders, the completion of maintenance and repair activities for those elements of the levee systems in the Lower Missouri River Basin, authorized pursuant to the Pick-Sloan Missouri River Basin Program (authorized by section 9(b) of the Act of December 22, 1944 (chapter 665, 58 Stat. 891)) or the Missouri River Bank Stabilization and Navigation project (authorized by section 2 of the Act of March 2, 1945 (chapter 19, 59 Stat. 19)), that are operated and maintained by the Secretary. (3)Coos Bay North Jetty system, OregonThe Secretary shall expedite, in coordination with State and local authorities and stakeholders, the completion of maintenance and repair activities for those elements of the Coos Bay North Jetty system, Oregon, authorized by the first section of the Act of January 21, 1927 (chapter 47, 44 Stat. 1014), that are operated and maintained by the Secretary.
(4)Indian River Inlet and Bay, DelawareThe Secretary shall expedite, in coordination with State and local authorities, the completion of maintenance and repair activities for the elements of the project for navigation, Indian River Inlet and Bay, Delaware, authorized by the Act of August 26, 1937 (chapter 832, 50 Stat. 846), that are operated and maintained by the Secretary. (b)Savings provisionNothing in this section affects the responsibility of the Secretary to comply with the requirements of any Federal law in carrying out the activities required to be expedited by this section.
355.Project reauthorizations
(a)In general
(1)Muddy River, MassachusettsThe separable elements for ecosystem restoration of the project for flood damage reduction and environmental restoration, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656), and deauthorized pursuant to section 6001 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1345), are authorized to be carried out by the Secretary, subject to subsection (b). (2)East Chester Creek, New YorkNotwithstanding section 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579a), the project for navigation, East Chester Creek, New York, authorized by section 101 of the River and Harbor Act of 1950 (64 Stat. 164; 100 Stat. 4181), and deauthorized pursuant to section 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579(a)), is authorized to be carried out by the Secretary, subject to subsection (b).
(3)Christiansted Harbor, United States Virgin IslandsNotwithstanding section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), the portion of the project for navigation, Christiansted Harbor, St. Croix, United States Virgin Islands, authorized by section 101 of the River and Harbor Act of 1950 (64 Stat. 167), and deauthorized under section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), is authorized to be carried out by the Secretary, subject to subsection (b). (4)Charlotte Amalie (St. Thomas) Harbor, United States Virgin IslandsNotwithstanding section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), the portion of the project for navigation, Charlotte Amalie (St. Thomas) Harbor, St. Thomas, United States Virgin Islands, authorized by the Act of August 26, 1937 (chapter 832, 50 Stat. 850), and deauthorized under section 1002 of the Water Resources Development Act of 1986 (100 Stat. 4221), is authorized to be carried out by the Secretary, subject to subsection (b).
(b)Report to CongressThe Secretary shall complete and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a post-authorization change report (as such term is defined in section 1132(d) of the Water Resources Development Act of 2016 (33 U.S.C. 2282e(d)) prior to carrying out a project identified in subsection (a). 356.Conveyances (a)Generally applicable provisions (1)Survey to obtain legal descriptionThe exact acreage and the legal description of any real property to be conveyed under this section shall be determined by a survey that is satisfactory to the Secretary.
(2)Applicability of property screening provisionsSection 2696 of title 10, United States Code, shall not apply to any conveyance under this section. (3)Costs of conveyanceAn entity to which a conveyance is made under this section shall be responsible for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with the conveyance.
(4)LiabilityAn entity to which a conveyance is made under this section shall hold the United States harmless from any liability with respect to activities carried out, on or after the date of the conveyance, on the real property conveyed. The United States shall remain responsible for any liability with respect to activities carried out, before such date, on the real property conveyed. (5)Additional terms and conditionsThe Secretary may require that any conveyance under this section be subject to such additional terms and conditions as the Secretary considers necessary and appropriate to protect the interests of the United States.
(b)Eufaula, Alabama
(1)Conveyance authorizedThe Secretary shall convey to the City of Eufaula, Alabama, all right, title, and interest of the United States in and to the real property described in the Department of the Army Lease No. DACW01–2–17–0747, containing 56.76 acres, more or less, and being a part of Tracts L–1268 (26.12 acres), L–1273 (13.71 acres), L–1278 (6.75 acres), and L1279 (10.36 acres) of the Walter F. George Lock and Dam and Lake project. (2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.
(3)ConsiderationThe City of Eufaula, Alabama, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary. (c)Montgomery, Alabama (1)Conveyance authorizedThe Secretary shall convey to the City of Montgomery, Alabama, all right, title, and interest of the United States in and to the real property described in paragraph (2).
(2)PropertyThe property to be conveyed is the 62.38 acres of land and water under the primary jurisdiction of the Secretary in the R.E. Bob Woodruff Project Area that is covered by lease number DACW01–1–05–0037, including the parcels and structure known as Powder Magazine. (3)DeadlineTo the extent practicable, the Secretary shall complete the conveyance under this subsection by not later than 180 days after the date of enactment of this Act.
(4)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, to include retaining the right to inundate with water any land transferred under this subsection. (5)ConsiderationThe City of Montgomery, Alabama, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary.
(d)Conveyance of Wilmington Harbor North Disposal Area, Delaware
(1)In generalAs soon as practicable, the Secretary shall complete the conveyance of the Wilmington Harbor North Disposal Area confined disposal facility, Delaware, to the State of Delaware. (2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.
(3)ConsiderationThe State of Delaware shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary. (e)Ohio River Lock and Dam Number 52, Massac County, Illinois (1)Conveyance authorizedThe Secretary shall convey to the Massac-Metropolis Port District, Illinois, all right, title, and interest of the United States in and to any real property located north of the south bank of the Ohio River in Massac County, Illinois, that is associated with the Ohio River Lock and Dam 52.
(2)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. (3)ConsiderationThe Massac-Metropolis Port District, Illinois, shall pay to the Secretary an amount that is not less than fair market value of the property conveyed under this subsection, as determined by the Secretary.
(f)Upper St. Anthony Falls Lock and Dam, Minneapolis, Minnesota
(1)Conveyance authorizedAs soon as practicable after the date of enactment of this Act, the Secretary shall, upon request— (A)convey, without consideration, to the City of Minneapolis, Minnesota, or its designee, all or substantially all of the real property owned by the United States adjacent to or in the vicinity of the Upper St. Anthony Falls Lock and Dam, subject to the right of the Secretary to retain any easements in such property solely to the extent necessary to continue to operate and maintain the Upper St. Anthony Falls Lock and Dam; and
(B)provide, without consideration, to the City or its designee— (i)access and use rights by license, easement, or similar agreement, to any real property and structures at the site of the Upper St. Anthony Falls Lock and Dam that is not conveyed under subparagraph (A); and
(ii)for any such property retained by the Secretary, exclusive license or easement over such property to allow the City or its designee to construct, use, and operate amenities thereon, and to utilize such property as a comprehensive recreational, touristic, and interpretive experience. (2)Ownership and operation of lock and damOwnership rights to the Upper St. Anthony Falls Lock and Dam shall not be conveyed under this subsection, and the Secretary shall retain all rights to operate and maintain the Upper St. Anthony Falls Lock and Dam.
(3)ReversionIf the Secretary determines that the property conveyed under this subsection is not used for a public purpose, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States. (4)Upper St. Anthony Falls lock and dam definedIn this subsection, the term Upper St. Anthony Falls Lock and Dam means the lock and dam located on Mississippi River Mile 853.9 in Minneapolis, Minnesota.
(g)Clinton, Missouri
(1)Conveyance authorizedThe Secretary shall convey to the City of Clinton, Missouri, without consideration, all right, title, and interest of the United States in and to the real property described in paragraph (2). (2)PropertyThe property to be conveyed is a tract of land situated in the S ½ of Section 12 and the N ½ of Section 13, Township 41 North, Range 26 West of the Fifth Principal Meridian, Henry County, Missouri, more particularly described as follows: Beginning at the point of intersection of the north line of said S ½ of Section 12 and the easterly right-of-way of State Highway No. 13; thence easterly along the north line of said S ½ to the northeast corner of the W ½ NW ¼ NE ¼ SW ¼ of said Section 12; thence southerly along the east line of said W ½ NW ¼ NE ¼ SW ¼ to the southeast corner thereof; thence easterly along the north line of the S ½ NE ¼ SW ¼ of said Section 12 to the southwest corner of the W ½ NW ¼ NW ¼ SE ¼ of said Section 12; thence in a northeasterly direction to the northeast corner of said W ½ NW ¼ NW ¼ SE ¼ ; thence easterly along the north line of said S ½ to the westerly right-of-way of the County Road; thence in a southeasterly and southerly direction along the westerly right-of-way of said County Road approximately 2500 feet to the center of Deer Creek; thence in a southwesterly direction along the center of said Deer Creek, approximately 3900 feet to the south line of said N ½ of Section 13; thence westerly along the south line of said N ½ to the easterly right-of-way line of the St. Louis-San Francisco Railroad; thence in a northwesterly direction along the easterly right-of-way of said railroad to the easterly right-of-way of said State Highway No. 13; thence in a northeasterly direction along the easterly right-of-way of said State Highway No. 13 to the point of the beginning; and including a roadway easement for ingress and egress, described as a strip of land 80 feet in width, lying 40 feet on each side of the following described line, the initial extremities of the following described strip being extended or reduced as required to exactly adjoin the boundary lines which they meet, situated in the S ½ of Section 12, Township 41 North Range 26 West of the Fifth Principal Meridian, Henry County, Missouri, more particularly described as follows: Commencing at the center of said Section 12, thence Sl°24’56”W, 1265.52 feet to a point, thence N88°29’02”W, 483.97 feet to the point of beginning of the strip of land herein described; thence in a northeasterly direction along a curve to the right, said curve having an initial tangent bearing of N3°44’4l”E, a radius of 238.73 feet and an interior angle of 61°29’26”, an arc distance of 256.21 feet to a point; thence N65°14’07”E 218.58 feet to a point; thence in a northeasterly direction along a curve to the left, having a radius of 674.07 feet and an interior angle of 36°00’01”, an arc distance of 423.53 feet to a point; thence N29°14’07”E, 417.87 feet to a point; thence northeasterly along a curve to the right, having a radius of 818.51 feet and an interior angle of 14°30’01”, an arc distance of 207.15 feet to a point; thence N43°44’07”E, 57.00 feet to the southerly right-of-way line of a county road, containing 2,948 acres, more or less; Excluding therefrom a tract of land situated in the S ½ of said Section 12, said Township and Range, described as commencing at the center of said Section 12; thence S1°24’56”W, 1265.52 feet to the point of beginning of the tract of land herein described; thence N88°29’02”W, 1122.50 feet; thence S1°43’26”W, 872.62 feet; thence S88°29’02”E, 1337.36 feet; thence Nl°43’26”E, 872.62 feet; thence N88°29’02”W, 214.86 feet to the point of beginning, containing 26.79 acres, more or less. The above described tract contains, in the aggregate, 177.69 acres, more or less. 
(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. (4)ReversionIf the Secretary determines that the property conveyed under this subsection is not being used for a public purpose, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States.
(h)City of Clinton, Old Orchard Addition, Missouri
(1)Conveyance AuthorizedThe Secretary shall convey to the City of Clinton, Missouri, all right, title, and interest of the United States in and to the real property described in paragraph (2). (2)PropertyThe property to be conveyed is Lot 28 in Old Orchard Addition, a subdivision of the City of Clinton, Henry County, Missouri, containing 0.36 acres, more or less, including any improvements thereon.
(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, including such reservations, terms, and conditions as the Secretary determines necessary to allow the United States to operate and maintain the Harry S. Truman Reservoir Project. (4)ConsiderationThe City of Clinton, Missouri, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary.
(i)Tri-County Levee District, Missouri
(1)Conveyance authorizedThe Secretary shall convey to the Tri-County Levee District, Missouri, all right, title, and interest of the United States in and to the real property described in paragraph (2). (2)PropertyThe property to be conveyed is the part of Sections 1 and 12 Township 45 North Range 6 West of the 5th P.M. in Montgomery County, Missouri, described as follows: A tract of land being 60’ wide and lying South and East of and adjoining the centerline of the existing levee and being described as follows: Commencing at the NW corner of Section 12, thence S 87° 52’ 35” E 587.4’, thence S 01° 29’ 25” W 453.68’ to the point of the beginning; said point being in the center of the levee, thence with the centerline of the levee N 77° 01’ 30” E 164.92’, thence N 74° 26’ 55” E 250.0’, thence N 72° 27’ 55” E 270.0’, thence N 69° 06’ 10” E 300.0’, thence N 66° 42’ 15” E 500.0’, thence N 64° 14’ 30” E 270.0’, thence N 61° 09’ 10” E 800.0’, thence N 60° 58’ 15” E 1724.45’, thence leaving the centerline S 01° 10’ 35” W 69.43’, thence parallel with the above described centerline S 60° 58’ 15” W 1689.62’, thence S 61° 09’ 10” W 801.71’, thence S 64° 14’ 30” W 272.91’, thence S 66° 42’ 15” W 502.55’, thence S 69° 06’ 10” W 303.02’, thence S 72° 27’ 55” W 272.8’, thence S 74° 26’ 55” W 252.39’, thence S 77° 01’ 30” W 181.75’, thence leaving the South side of the levee N 01° 26’ 25” E 61.96’ to the point of beginning and containing 5.89 acres more or less.
(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States. (4)ConsiderationThe Tri-County Levee District, Missouri, shall pay to the Secretary an amount that is not less than the fair market value of the property conveyed under this subsection, as determined by the Secretary.
(j)Judge Joseph Barker, Jr., House, Ohio
(1)Non-Federal entityIn this subsection, the term non-Federal entity means the Friends of Joseph Barker, Jr., House, a nonprofit organization in the State of Ohio. (2)Conveyance authorized (A)In generalSubject to paragraph (6), the Secretary shall convey to the non-Federal entity, without consideration, all right, title, and interest of the United States in and to the property described in paragraph (3)(A). 
(B)EasementUpon conveyance of the property under subparagraph (A), the Secretary shall provide to the non-Federal entity, without consideration, an easement over the property described in paragraph (3)(B) for access to the conveyed property for as long as the non-Federal entity is in legal possession of the conveyed property. (3)Descriptions of property (A)In generalThe property referred to in paragraph (2)(A) is the following (as in existence on the date of enactment of this Act):
(i)Judge Joseph Barker, Jr., HouseThe tract of land situated in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described as follows: Beginning at a point located on the southern right-of-way line of Ohio Route 7, a new corner to the land now or formerly owned by the United States of America; thence, leaving the right-of-way of said Route 7 and severing the land of said United States of America parallel to and approximately 10 feet easterly of the toe of the existing dredge disposal berm, southeasterly approximately 326 feet to a point prior to the current Corps of Engineers access to the dredging spoil area; thence, northeasterly approximately 480 feet paralleling the top of the slope to the riverbank side of the house and approximately 25 feet northerly therefrom; thence, northwest approximately 302 feet to a point in the southern right-of-way of Ohio Route 7; thence with the right-of-way of said Route 7, southwesterly approximately 485 feet to the point of beginning, containing approximately 3.51 acres. (ii)Road tractThe tract of land situated in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described as follows: Beginning at a point located on the southern right-of-way line of Ohio Route 7, a new corner to the land now or formerly owned by the United States of America; thence, leaving the right-of-way of said Route 7 and severing the land of said United States of America and with the House Parcel southeasterly 25 feet; thence, northeast, running parallel to said Route 7 right-of-way, approximately 994 feet to a point of deflection; thence northeasterly 368 feet to a point beyond the existing fence corner; thence, east 140 feet to the edge of the existing Willow Island access road; thence with said access road, northwesterly approximately 62 feet to a point in the southern right-of-way of Ohio Route 7; thence with the right-of-way of said Route 7, southwesterly approximately 1,491 feet to the point of beginning, containing approximately 1 acre.
(B)EasementThe property referred to in paragraph (2)(B) is the following: The tract of land situated in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described as follows: Beginning at a point at the intersection of the southern right-of-way of Ohio Route 7 and the northeast side of the existing Willow Island access road, a new corner to the land now or formerly owned by the United States of America; thence, southwest, running with said Route 7 right-of-way, approximately 30 feet to a point on the southwest side of the existing access road, and corner to the road tract; thence with said access road and the line of the road parcel, southeasterly approximately 62 feet to a point; thence leaving the road parcel and crossing the existing access road northeasterly approximately 30 feet to a point located on the northeast side of the existing access road; thence, northwesterly approximately 62 feet, to the point of beginning, containing approximately 0.04 acre. (4)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.
(5)ReversionIf the Secretary determines that the property conveyed under this subsection is not being used by the non-Federal entity for a public purpose, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States. (6)Requirements (A)Improvements; environmental assessment (i)ImprovementsThe Secretary shall make such improvements and alterations to the property described in paragraph (3)(A)(i) as the Secretary, in consultation with the non-Federal entity and relevant stakeholders, determines to be appropriate to facilitate conveyance of the property and provision of the easement under this subsection.
(ii)Environmental assessmentBefore making a conveyance under paragraph (2), the Secretary shall— (I)conduct, with respect to the property to be conveyed, an assessment of the environmental condition of the property, including an investigation of any potential hazardous, toxic, or radioactive waste present on such property; and 
(II)submit to the non-Federal entity a report describing the results of such assessment. (iii)LimitationThe total cost of the activities carried out by the Secretary under this subparagraph shall be not more than $120,000.
(B)Refusal by non-Federal entity
(i)In generalUpon review by the non-Federal entity of the report under subparagraph (A)(ii), the non-Federal entity may elect to refuse the conveyance under this subsection. (ii)ElectionAn election under clause (i)—
(I)shall be at the sole discretion of the non-Federal entity; and (II)shall be made by the non-Federal entity by not later than the date that is 30 days after the date of submission of the report under subparagraph (A)(ii)(II).
(C)Dredged material placement activitiesThe Secretary shall— (i)notify and coordinate with the non-Federal entity and relevant stakeholders before carrying out any dredged material placement activities associated with the property described in paragraph (3)(A) after the date on which such property is conveyed under this subsection; and
(ii)in carrying out a dredged material placement activity under clause (i), act in accordance with Engineer Manual EM 1110–2–5025 (or a subsequent version of that manual). (7)Reservation of rightsThe Secretary may reserve and retain from any conveyance under this subsection a right-of-way or any other right that the Secretary determines to be necessary for the operation and maintenance of the authorized Federal channel along the Ohio River.
(8)TreatmentConveyance to the non-Federal entity under this subsection of property described in paragraph (3)(A)(i) shall satisfy all obligations of the Secretary with respect to such property under— (A)section 306101 of title 54, United States Code; and
(B)section 306108 of title 54, United States Code, with respect to the effects on the property of dredged material placement activities carried out by the Secretary after the date of the conveyances. (9)InapplicabilitySubtitle I of title 40, and chapter 4 of title 41, United States Code shall not apply to any conveyance or easement provided under this subsection.
(k)Leaburg Fish Hatchery, Lane County, Oregon
(1)Conveyance authorizedSubject to the provisions of this subsection, the Secretary shall convey, without consideration, to the State of Oregon, acting through the Oregon Department of Fish and Wildlife, all right, title, and interest of the United States in and to the real property comprising the Leaburg Fish Hatchery, consisting of approximately 21.55 acres, identified as tracts Q–1500, Q–1501E, and 300E–1 and described in Department of the Army Lease No. DACW57–1–18–0009, together with any improvements on the property. (2)Water rightsThe Secretary may transfer to the State of Oregon, acting through the Oregon Department of Fish and Wildlife, any water rights held by the United States that are appurtenant to the property conveyed under this subsection.
(3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, including a condition that all of the property conveyed under this subsection be used and maintained by the State of Oregon for the purpose of operating a fish hatchery in perpetuity. (4)ReversionIf the Secretary determines that the property conveyed under this subsection is not being used or maintained by the State of Oregon for the purpose of operating a fish hatchery in perpetuity, all or any portion of the property, including any water rights transferred under this subsection, shall, at the option of the Secretary, revert to the United States.
(5)Savings clauseIf the State of Oregon does not accept the conveyance under this subsection, the Secretary may dispose of the property, including appurtenant water rights, under subchapter III of chapter 5 of title 40, United States Code. (l)Willamette Falls Locks, Willamette River, Oregon (1)DefinitionsIn this section:
(A)Real estate appendixThe term real estate appendix means Appendix A of the document published by the District Commander of the Portland District of the Corps of Engineers, titled Willamette Falls Locks Willamette River Oregon Section 216 Disposition Study with Integrated Environmental Assessment. (B)Receiving entityThe term receiving entity means an entity identified by the State of Oregon, in consultation with the Willamette Falls Locks Commission, to receive the conveyance under paragraph (2).
(C)Willamette Falls Locks projectThe term Willamette Falls Locks project means the project for navigation, Willamette Falls Locks, Willamette River, Oregon, authorized by the Act of June 25, 1910 (36 Stat. 664, chapter 382). (D)Willamette Falls Locks reportThe term Willamette Falls Locks report means the memorandum of the Director of Civil Works with the subject Willamette Falls Locks (WFL), Willamette River Oregon Section 216 Disposition Study with Integrated Environmental Assessment (Study), dated July 11, 2019.
(2)Conveyance authorizedThe Secretary is authorized to convey to the receiving entity, without consideration, all right, title, and interest of the United States in and to any land in which the Federal Government has a property interest for the Willamette Falls Locks project, together with any improvements on the land, subject to the requirements of this subsection and in accordance with the Willamette Falls Locks report. (3)DeedThe Secretary shall convey the property under this subsection by quitclaim deed under such terms and conditions as the Secretary determines appropriate to protect the interests of the United States.
(4)Subject to existing easements and other interestsThe conveyance of property under paragraph (2) shall be subject to all existing deed reservations, easements, rights-of-way, and leases that are in effect as of the date of the conveyance. (5)ReversionIf the Secretary determines that the property conveyed under this subsection cease to be held in public ownership, all right, title, and interest in and to the property shall revert, at the discretion of the Secretary, to the United States.
(6)Requirements before conveyance
(A)Perpetual road easementBefore making the conveyance under paragraph (2), the Secretary shall acquire a perpetual road easement from an adjacent property owner for use of an access road, which easement shall convey with the property conveyed under such paragraph. (B)Environmental complianceBefore making the conveyance under paragraph (2), in accordance with the real estate appendix, the Secretary shall complete a Phase 1 Environmental Site Assessment pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
(C)Historic preservationThe Secretary may enter into a memorandum of agreement with the Oregon State Historic Preservation Office and the Advisory Council on Historic Preservation that identifies actions the Secretary shall take before making the conveyance under paragraph (2). (D)RepairsBefore making the conveyance under paragraph (2), the Secretary shall carry out repairs to address primary seismic and safety risks in accordance with the recommendations approved in the Willamette Falls Locks report.
(7)DeauthorizationBeginning on the date on which the Secretary makes the conveyance under paragraph (2), the Willamette Falls Locks project is no longer authorized. 357.Lake Eufaula advisory committeeSection 3133(b) of the Water Resources Development Act of 2007 (121 Stat. 1141) is amended by adding at the end the following:

(5)TerminationThe committee shall terminate on the date that is 30 days after the date on which the committee submits final recommendations to the Secretary.. 358.Repeal of Missouri River Task Force, North Dakota (a)In generalSection 705 of the Water Resources Development Act of 2000 (114 Stat. 2696) is repealed. 
(b)Conforming amendments
(1)PurposesSection 702(b)(3) of the Water Resources Development Act of 2000 (114 Stat. 2695) is amended by inserting prepared under section 705(e) (as in effect on the day before the date of enactment of the Water Resources Development Act of 2020) before the period at the end. (2)DefinitionsSection 703 of the Water Resources Development Act of 2000 (114 Stat. 2695) is amended—
(A)by striking paragraphs (2) and (4); and (B)by redesignating paragraphs (3) and (5) as paragraphs (2) and (3), respectively. 
359.Repeal of Missouri River Task Force, South Dakota
(a)In generalSection 905 of the Water Resources Development Act of 2000 (114 Stat. 2709) is repealed.  (b)Conforming amendments (1)PurposesSection 902(b)(3) of the Water Resources Development Act of 2000 (114 Stat. 2708) is amended by inserting prepared under section 905(e) (as in effect on the day before the date of enactment of the Water Resources Development Act of 2020) before the period at the end.
(2)DefinitionsSection 903 of the Water Resources Development Act of 2000 (114 Stat. 2708) is amended— (A)by striking paragraphs (2) and (4); and
(B)by redesignating paragraphs (3) and (5) as paragraphs (2) and (3), respectively.  360.Conforming amendments (a)Section 710 of the Water Resources Development Act of 1986 (33 U.S.C. 2264), and the item relating to such section in the table of contents, are repealed.
(b)Section 1001 of the Water Resources Development Act of 1986 (33 U.S.C. 579a) is amended— (1)in subsection (b), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and
(2)by striking subsection (c). (c)Section 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) is amended—
(1)in subsection (d)— (A)in paragraph (1), by striking Notwithstanding the requirements of subsection (c), the Secretary and inserting The Secretary;
(B)by striking subsections (a) and (c) each place it appears and inserting subsection (a); and (C)by striking paragraph (4); and
(2)by striking subsection (c) and redesignating subsections (d) through (g) as subsections (c) through (f), respectively. (d)Section 6003 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579c), and the item relating to such section in the table of contents, are repealed.
(e)Section 1301 of the Water Resources Development Act of 2016 (33 U.S.C. 579d), and the item relating to such section in the table of contents, are repealed. (f)Section 1302 of the Water Resources Development Act of 2016 (33 U.S.C. 579c–1), and the item relating to such section in the table of contents, are repealed.
(g)Section 1301 of the Water Resources Development Act of 2018 (33 U.S.C. 579d–1), and the item relating to such section in the table of contents, are repealed. (h)Section 1302 of the Water Resources Development Act of 2018 (33 U.S.C. 579c–2), and the item relating to such section in the table of contents, are repealed.
IVWater Resources Infrastructure
401.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports or decision documents designated in this section: (1)Navigation   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. AKPort of Nome ModificationsMay 29, 2020Federal: $378,908,000Non-Federal: $126,325,000Total: $505,233,000 2. AKSt. George Harbor Improvement, St. GeorgeAugust 13, 2020Federal: $147,874,000Non-Federal: $16,508,000Total: $164,382,000 3. AKUnalaska (Dutch Harbor) ChannelsFebruary 7, 2020Federal: $26,967,000Non-Federal: $8,989,000Total: $35,956,000 4. CT New Haven Harbor Navigation Improvement Project May 7, 2020Federal: $55,250,000Non-Federal: $19,442,000Total: $74,692,000 5. NY, NJNew York and New Jersey Harbor AnchoragesApril 23, 2020Federal: $19,550,000Non-Federal: $6,520,000Total: $26,070,000 6. TXGulf Intracoastal Waterway, Brazos River Floodgates and Colorado River LocksOctober 23, 2019Total: $414,144,000 7. TXHouston Ship Channel Expansion Channel Improvement Project, Harris, Chambers, and Galveston CountiesApril 23, 2020Federal: $625,204,000Non-Federal: $260,431,000Total: $885,635,000 8. TXMatagorda Ship Channel Improvement Project, Port LavacaNovember 15, 2019Federal: $140,156,000Non-Federal: $80,500,000Total: $220,656,000 9. VAAtlantic Intracoastal Waterway, North Landing Bridge ReplacementAugust 25, 2020Federal: $102,755,000Non-Federal: $0Total: $102,755,000 (2)Flood risk management   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. AZLittle Colorado River at Winslow, Navajo CountyDecember 14, 2018Federal: $54,260,000Non-Federal: $29,217,000Total: $83,477,000 2. CAWestminster, East Garden Grove, California Flood Risk ManagementJuly 9, 2020Federal: $324,905,000Non-Federal: $940,191,000Total: $1,265,096,000 3. CT, NYWestchester County Streams, Byram River Basin, Fairfield County, Connecticut, and Westchester County, New YorkMay 7, 2020Federal: $15,199,000Non-Federal: $15,199,000Total: $30,397,000 4. KYLouisville Metropolitan Flood Protection System Reconstruction, Jefferson and Bullitt CountiesOctober 27, 2020Federal: $122,170,000Non-Federal: $65,917,000Total: $188,087,000 5. NDSouris River Basin Flood Risk ManagementApril 16, 2019Federal: $59,582,915Non-Federal: $32,364,085Total: $91,947,000 6. NJPeckman River BasinApril 29, 2020Federal: $98,137,000Non-Federal: $52,843,000Total: $150,980,000 7. NMMiddle Rio Grande Flood Protection, Bernalillo to BelenMarch 13, 2020Federal: $201,944,451Non-Federal: $108,740,000Total: $310,684,000 8. OKTulsa and West-Tulsa Levee System, Tulsa County April 23, 2020Federal: $89,311,000Non-Federal: $48,091,000Total: $137,402,000 9. PRRio Culebrinas at Aguiadilla and AguadaAugust 17, 2020Federal: $17,295,600Non-Federal: $8,568,400Total: $25,864,000 10. PRRio Guayanilla Flood Risk Management, GuayanillaAugust 13, 2020Federal: $103,422,000Non-Federal: $55,689,000Total: $159,111,000 11. PRRio Grande de Manati Flood Risk Management, CialesNovember 18, 2020Federal: $9,770,000Non-Federal: $4,520,000Total: $14,290,000 12. USVISavan Gut, St. ThomasAugust 24, 2020Federal: $48,658,100Non-Federal: $25,455,900Total: $74,114,000 13. USVITurpentine Run, St. ThomasAugust 17, 2020Federal: $29,817,850Non-Federal: $15,311,150Total: $45,129,000 (3)Hurricane and storm damage risk reduction   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. DEDelaware Beneficial Use of Dredged Material for the Delaware RiverMarch 6, 2020Initial Federal: $66,464,000Initial Non-Federal: $35,789,000Total: $102,253,000Renourishment Federal: $120,023,000Renourishment Non-Federal: $120,023,000Renourishment Total: $240,046,000 2. NJNew Jersey Beneficial Use of Dredged Material for the Delaware River April 8, 2020Initial Federal: $84,071,000Initial Non-Federal: $45,270,000Total: $129,341,000Renourishment Federal: $85,495,000Renourishment Non-Federal: $85,495,000Renourishment Total: $170,990,000 3. NJRahway River Basin, New Jersey Coastal Storm Risk ManagementJune 9, 2020Federal: $48,322,000Non-Federal: $26,020,000 Total: $74,342,000 4. NJRaritan Bay and Sandy Hook Bay, HighlandsAugust 25, 2020Federal: $107,680,000Non-Federal: $57,981,000 Total: $165,661,000 5. NYEast Rockaway Inlet to Rockaway Inlet and Jamaica Bay, Atlantic Coast of New YorkAugust 22, 2019Initial Federal: $638,460,000Initial Non-Federal: $0Total: $638,460,000Renourishment Federal: $200,924,000Renourishment Non-Federal: $200,924,000Renourishment Total: $401,847,000 6. NYFire Island Inlet to Montauk Point, New York ReformulationJuly 9, 2020Initial Federal: $1,576,790,000Initial Non-Federal: $0Total: $1,576,790,000Renourishment Federal: $767,695,000Renourishment Non-Federal: $767,695,000Renourishment Total: $1,535,390,000 7. NYHashamomuck Cove Coastal Storm Risk ManagementDecember 9, 2019Initial Federal: $11,920,000Initial Non-Federal: $6,418,000Total: $18,338,000Renourishment Federal: $24,237,000Renourishment Non-Federal: $24,237,000Renourishment Total: $48,474,000 8. RIPawcatuck River Coastal Storm Risk Management Project December 19, 2018Federal: $37,679,000 Non-Federal: $20,289,000Total: $57,968,000 9. VANorfolk Coastal Storm Risk ManagementFebruary 5, 2019Federal: $942,920,000Non-Federal: $507,730,000 Total: $1,450,650,000 (4)Flood risk management and ecosystem restoration   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. COSouth Platte River and Tributaries, Adams and Denver CountiesJuly 29, 2019 Federal: $344,076,000Non-Federal: $206,197,000Total: $550,273,000 (5)Ecosystem restoration   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. CADelta Islands and Levees December 18, 2018Federal: $17,251,000Non-Federal: $9,289,000Total: $26,540,000 2. CAMalibu Creek Ecosystem Restoration, Los Angeles and Ventura CountiesNovember 13, 2020Federal: $172,249,000Non-Federal: $106,960,000Total: $279,209,000 3. CAYuba River Ecosystem RestorationJune 20, 2019Federal: $66,975,000Non-Federal: $36,064,000Total: $103,039,000 4. CO, NM, TXRio Grande, Environmental Management Program, Sandia Pueblo to Isleta Pueblo, New Mexico, Ecosystem RestorationAugust 5, 2019Federal: $16,998,000Non-Federal: $9,153,000Total: $26,151,000 5. FLComprehensive Everglades Restoration Plan, Loxahatchee River Watershed Restoration Project, Martin and Palm Beach CountiesApril 8, 2020Federal: $379,583,000Non-Federal: $375,737,000Total: $755,320,000 6. IA, MOGrand River Basin Ecosystem RestorationNovember 18, 2020Federal: $78,876,000Non-Federal: $42,471,000Total: $121,347,000 7. ILThe Great Lakes and Mississippi River Interbasin Study - Brandon Road, Will CountyMay 23, 2019Federal: $557,730,550Non-Federal: $300,316,450Total: $858,047,000 8. ILSouth Fork of the South Branch of the Chicago River, Bubbly Creek, Ecosystem RestorationJuly 9, 2020Federal: $11,657,000Non-Federal: $6,277,000Total: $17,934,000 9. MDAnacostia Watershed Restoration, Prince George’s CountyDecember 19, 2018Federal: $25,866,750Non-Federal: $13,928,250Total: $39,795,000 10. MOSt. Louis Riverfront- Meramec River Basin Ecosystem RestorationNovember 1, 2019Federal: $61,362,893Non-Federal: $33,042,107Total: $94,405,000 11. NY, NJHudson-Raritan Estuary Ecosystem RestorationMay 26, 2020Federal: $273,933,000Non-Federal: $147,502,000Total: $421,435,000 12. NYHudson River Habitat RestorationNovember 19, 2020Federal: $33,479,000Non-Federal: $11,159,000Total: $44,638,000 13. TXJefferson County Ecosystem RestorationSeptember 12, 2019Federal: $38,942,000Non-Federal: $20,969,000Total: $59,911,000 (6)Water supply   A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs  1. ORWillamette River Basin Review Reallocation,December 18, 2019 Federal: $0Non-Federal: $0Total: $0 (7)Modifications and other projects   A. StateB. NameC. Date of Decision DocumentD. Estimated Costs  1. CASan Luis Rey Flood Control Project, San Diego CountyJuly 24, 2020Federal: $143,407,500Non-Federal: $47,802,500 Total: $191,210,000 2. FLCaloosahatchee River West Basin Storage Reservoir (C-43 WBSR)July 24, 2020Federal: $514,999,000Non-Federal: $514,999,000Total: $1,029,998,000 3. FLCentral and Southern Florida, Canal 111 (C-111) South Dade ProjectSeptember 15, 2020Federal: $66,736,500Non-Federal: $66,736,500 Total: $133,473,000 4. KYKentucky LockJune 9, 2020Total: $1,166,809,000 5. NCCarolina Beach Integrated Beach Renourishment June 16, 2020Federal: $25,125,000Non-Federal: $25,125,000Total: $50,250,000 6. NCWrightsville Beach July 2, 2020Federal: $60,068,000Non-Federal: $18,486,000Total: $78,554,000Renourishment Federal: $18,918,900Renourishment Non-Federal: $10,187,100Renourishment Total: $29,106,000 7. TXCorpus Christi Ship Channel, Deepening and Widening and Barge ShelvesMay 4, 2020Federal: $406,343,000Non-Federal: $275,274,000Total: $681,617,000 8. VAAtlantic Intracoastal Waterway Deep Creek Bridge ReplacementOctober 19, 2020Federal: $59,500,000Non-Federal: $0 Total: $59,500,000 402.Special rules (a)Great Lakes and Mississippi River Interbasin Project, Brandon Road, Will County, IllinoisThe Secretary shall carry out the project for ecosystem restoration, Great Lakes and Mississippi River Interbasin project, Brandon Road, Will County, Illinois, authorized by section 401 of this Act, substantially in accordance with the terms and conditions described in the Report of the Chief of Engineers, dated May 23, 2019, with the following modifications:
(1)The Federal share of the cost of construction shall be 80 percent. (2)The Secretary may include the addition or substitution of technologies or measures not described in the report, as the Secretary determines to be advisable.
(b)East Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, New YorkThe project for hurricane and storm damage reduction, East Rockaway Inlet to Rockaway Inlet and Jamaica Bay, Atlantic Coast of New York, authorized by section 401 of this Act, shall be considered to be a continuation of the interim response to the authorization by the House of Representatives dated September 20, 1997, and the authorization under the heading Department of the Army—Corps of Engineers—Civil—Construction under chapter 4 of title X of the Disaster Relief Appropriations Act, 2013 (127 Stat. 24).  (c)Tulsa and West-Tulsa Levee System, Tulsa County, OklahomaFor the project for flood risk management, Tulsa and West-Tulsa Levee System, Tulsa County, Oklahoma, authorized by section 401 of this Act, the non-Federal contribution for the project shall be financed over a period of 30 years from the date of completion of the project, in accordance with section 103(k) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(k)).
(d)Willamette River Basin review reallocation studyThe Secretary shall carry out the project for water supply, Willamette River Basin Review Reallocation, Oregon, authorized by section 401 of this Act, substantially in accordance with the terms and conditions described in the Report of the Chief of Engineers, dated December 18, 2019, with the following modifications: (1)The Secretary shall meet the obligations of the Corps of Engineers under the Endangered Species Act of 1973 by complying with the June 2019 NMFS Willamette Basin Review Study Biological Opinion Reasonable and Prudent Alternative until such time, if any, as it is modified or replaced, in whole or in part, through the consultation process under section 7(a) of the Endangered Species Act of 1973.
(2)The Secretary may reallocate not more than 10 percent of overall storage in the joint conservation pool, as authorized by this Act and without further congressional action, if such reallocation is consistent with the ongoing consultation under section 7(a) of the Endangered Species Act of 1973 related to Willamette Valley System operations. (3)The Secretary shall ensure that the revised reallocation is not reallocated from a single storage use, does not seriously affect authorized project purposes, and does not otherwise involve major operational changes to the project.
(e)Cano Martin Pena, San Juan, Puerto RicoSection 5127 of the Water Resources Development Act of 2007 (121 Stat. 1242) is amended by striking  $150,000,000 and inserting  $255,816,000. 403.Authorization of projects based on feasibility studies prepared by non-Federal interests (a)In generalThe Secretary is authorized to carry out the following projects for water resources development and conservation and other purposes, subject to subsection (b):
(1)Fort Pierce, St. Lucie County, FloridaThe project for hurricane and storm damage reduction, Fort Pierce, St. Lucie County, Florida, as described in the review assessment of the Secretary, titled Review Assessment of St. Lucie County, Florida Fort Pierce Shore Protection Project Section 203 Integrated Feasibility Study and Environmental Assessment (June 2018) and dated July 2018, at a total cost of $33,107,639, and at an estimated total cost of $97,958,972 for periodic nourishment over the 50-year life of the project. (2)Baptiste Collette Bayou, LouisianaThe project for navigation, Baptiste Collette Bayou, Louisiana, as described in the review assessment of the Secretary, titled Review Assessment of Plaquemines Parish Government’s Section 203 Study Baptiste Collette Bayou Navigation Channel Deepening Project Integrated Feasibility Study and Environmental Assessment (January 2017, Amended April 2018) and dated June 2018, at a total cost of $44,920,000.
(3)Houma Navigation Canal, LouisianaThe project for navigation, Houma Navigation Canal, Louisiana, as described in the review assessment of the Secretary, titled Review Assessment of Houma Navigation Canal Deepening Project Section 203 Integrated Feasibility Report and DRAFT Environmental Impact Statement (June 2018) and dated July 2018, at a total cost of $253,458,000. (4)Port Fourchon Belle Pass Channel, LouisianaThe project for navigation, Port Fourchon Belle Pass Channel, Louisiana, as described in the review assessment of the Secretary, titled Review Assessment of Port Fourchon Belle Pass Channel Deepening Project Section 203 Feasibility Study (January 2019, revised January 2020) and dated April 2020, at a total cost of $95,483,000.
(5)Wilmington Harbor, North CarolinaThe project for navigation, Wilmington Harbor, North Carolina, as described in the review assessment of the Secretary, titled Review Assessment of Wilmington Harbor, North Carolina Navigation Improvement Project Integrated Section 203 Study & Environmental Report (February 2020) and dated May 2020, at a total cost of $834,093,000. (6)Chacon Creek, TexasThe project for flood risk management, ecosystem restoration, and other purposes, Chacon Creek, Texas, as described in the review assessment of the Secretary, titled Review Assessment of Chacon Creek, Texas Section 203 Integrated Feasibility Report and DRAFT Environmental Assessment (August 2018) and dated September 2018, at a total cost of $51,973,000.
(b)RequirementsThe Secretary may only carry out a project authorized under subsection (a)— (1)substantially in accordance with the applicable review assessment for the project submitted by the Secretary under section 203(c) of the Water Resources Development Act of 1986, as identified in subsection (a) of this section, and subject to such modifications or conditions as the Secretary considers appropriate and identifies in a final assessment that addresses the concerns, recommendations, and conditions identified by the Secretary in the applicable review assessment; and
(2)after the Secretary transmits to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate such final assessment. VOther Matters 501.Update on Invasive Species Policy Guidance (a)In generalThe Secretary shall periodically update the Invasive Species Policy Guidance, developed under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) and the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.), in accordance with the most recent National Invasive Species Council Management Plan developed pursuant to Executive Order 13112.
(b)InclusionThe Secretary may include in the updated guidance invasive species specific efforts at federally authorized water resources development projects located in— (1)high-altitude lakes; and
(2)the Tennessee and Cumberland River basins. 502.Aquatic invasive species researchSection 1108 of the Water Resources Development Act of 2018 (33 U.S.C. 2263a) is amended—
(1)in subsection (a)— (A)by striking management and inserting prevention, management,; and
(B)by inserting , elodea, quagga mussels, after Asian carp; and (2)in subsection (b)—
(A)by inserting or could be impacted in the future after impacted; and (B)by striking Pacific and all that follows through the period at the end and inserting Pacific, Arctic, and Gulf Coasts, the Great Lakes, and reservoirs operated and maintained by the Secretary..
503.Terrestrial noxious weed control pilot program
(a)In generalThe Secretary shall carry out a pilot program, in consultation with the Federal Interagency Committee for the Management of Noxious and Exotic Weeds, to identify and develop new and improved strategies for terrestrial noxious weed control on Federal land under the jurisdiction of the Secretary. (b)PartnershipsIn carrying out the pilot program under subsection (a), the Secretary shall act in partnership with such other individuals and entities as the Secretary determines to be appropriate.
(c)Cooperative agreementsThe Secretary may utilize cooperative agreements with county and State agencies for the implementation of the pilot program under subsection (a). (d)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the new and improved strategies developed through the pilot program under subsection (a).
504.Invasive species risk assessment, prioritization, and managementSection 528(f)(2) of the Water Resources Development Act of 1996 (110 Stat. 3771) is amended— (1)by redesignating subparagraphs (I) and (J) as subparagraphs (J) and (K), respectively;
(2)by inserting after subparagraph (H) the following:  (I)shall, using existing amounts appropriated to the Task Force, develop and update, as appropriate, a priority list of invasive species that—
(i)reflects an assessment of ecological risk that the listed invasive species represent; (ii)includes populations of invasive plants and animals that—
(I)are significantly impacting the structure and function of ecological communities, native species, or habitat within the South Florida ecosystem; or  (II)demonstrate a strong potential to reduce, obscure, or otherwise alter key indicators used to measure Everglades restoration progress; and 
(iii)shall be used by the Task Force and agencies and entities represented on the Task Force to focus cooperative and collaborative efforts— (I)to guide applied research;
(II)to develop innovative strategies and tools to facilitate improved management, control, or eradication of listed invasive species;  (III)to implement specific management, control, or eradication activities at the appropriate periodicity and intensity necessary to reduce or neutralize the impacts of listed invasive species, including the use of qualified skilled volunteers when appropriate; and
(IV)to develop innovative strategies and tools to prevent future introductions of nonnative species;; (3)in subparagraph (J) (as so redesignated), by striking ecosystem and inserting ecosystem, including the activities described in subparagraph (I); and
(4)in clause (i) of subparagraph (K) (as so redesignated), by inserting , including the priority list under subparagraph (I) and the activities described in that subparagraph after Task Force.  505.Invasive species mitigation and reductionSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended—
(1)in subsection (b)— (A)in paragraph (1)—
(i)in the matter preceding subparagraph (A), by striking this section $110,000,000 and inserting this section (except for subsections (f) and (g)) $130,000,000; (ii)in subparagraph (B), by striking and at the end;
(iii)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (iv)by adding at the end the following:

(D) $30,000,000 shall be made available to carry out subsection (d)(1)(A)(iv); and (E) $10,000,000 shall be made available to carry out subsection (d)(1)(A)(v).;
(B)by redesignating paragraph (2) as paragraph (3); (C)by inserting after paragraph (1) the following:

(2)Other programs
(A)In generalThere are authorized to be appropriated— (i) $10,000,000 for each of fiscal years 2021 through 2024 to carry out subsection (f); and
(ii) $50,000,000 for each of fiscal years 2021 through 2024 to carry out subsection (g)(2). (B)Invasive plant species pilot programThere is authorized to be appropriated to the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, $10,000,000 to carry out subsection (g)(3).; and
(D)in paragraph (3) (as so redesignated), by inserting or (2)(A) after paragraph (1); (2)in subsection (d)—
(A)in the subsection heading, by inserting and Decontamination after Inspection; (B)in paragraph (1)—
(i)in subparagraph (A)— (I)in the subparagraph heading, by inserting and decontamination after inspection;
(II)in clause (ii), by striking and at the end; (III)in clause (iii), by striking Arizona River Basins. and inserting Arkansas River Basins;; and
(IV)by adding at the end the following:  (iv)to protect the Russian River Basin, California; and
(v)to protect basins and watersheds that adjoin an international border between the United States and Canada.; and (ii)by striking subparagraph (B) and inserting the following:

(B)LocationsThe Secretary shall place watercraft inspection and decontamination stations under subparagraph (A) at locations with the highest likelihood of preventing the spread of aquatic invasive species into and out of waters of the United States, as determined by the Secretary in consultation with the Governors and entities described in paragraph (3).; (C)in paragraph (3)(A), by striking (iii) and inserting (v); and
(D)by striking watercraft inspection stations each place it appears and inserting watercraft inspection and decontamination stations; and (3)by adding at the end the following:

(f)Invasive species management pilot program
(1)Definition of invasive speciesIn this subsection, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 3, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))). (2)Development of plansThe Secretary, in coordination with the Aquatic Nuisance Species Task Force, shall carry out a pilot program under which the Secretary shall collaborate with States in the Upper Missouri River Basin in developing voluntary aquatic invasive species management plans to mitigate the effects of invasive species on public infrastructure facilities located on reservoirs of the Corps of Engineers in those States.
(3)Management plan
(A)In generalThe Secretary, in consultation with the Governor of each State in the Upper Missouri River Basin that elects to participate in the pilot program, shall prepare a management plan, or update or expand an existing plan, for each participating State that identifies public infrastructure facilities located on reservoirs of the Corps of Engineers in those States that— (i)are affected by aquatic invasive species; and
(ii)need financial and technical assistance in order to maintain operations. (B)Use of existing plansIn developing a management plan under subparagraph (A), the Secretary shall consider a management plan submitted by a participating State under section 1204(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(a)).
(4)Termination of authorityThe authority provided under this subsection shall terminate on September 30, 2024. (g)Invasive species prevention, control, and eradication (1)Definition of invasive speciesIn this subsection, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 3, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))).
(2)Invasive species partnerships
(A)In generalThe Secretary may enter into partnerships with applicable States and other Federal agencies to carry out actions to prevent the introduction of, control, or eradicate, to the maximum extent practicable, invasive species that adversely impact water quantity or water quality in the Platte River Basin, the Upper Colorado River Basin, the Upper Snake River Basin, and the Upper Missouri River Basin. (B)PrioritizationIn selecting actions to carry out under a partnership under subparagraph (A), the Secretary shall give priority to projects that are intended to control or eradicate the Russian olive (Elaeagnus angustifolia) or saltcedar (of the genus Tamarix).
(3)Invasive plant species pilot program
(A)DefinitionsIn this paragraph: (i)Eligible entityThe term eligible entity means a partnership between or among 2 or more entities that—
(I)includes— (aa)at least 1 flood control district; and
(bb)at least 1 city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State or Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and (II)may include any other entity (such as a nonprofit organization or institution of higher education), as determined by the Secretary.
(ii)Invasive plant speciesThe term invasive plant species means a plant that is nonnative to the ecosystem under consideration, the introduction of which causes or is likely to cause economic harm or harm to human health. (B)Pilot programThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a pilot program under which such Secretary shall work with eligible entities to carry out activities—
(i)to remove invasive plant species in riparian areas that contribute to drought conditions in— (I)the Lower Colorado River Basin;
(II)the Rio Grande River Basin; (III)the Texas Gulf Coast Basin; and
(IV)the Arkansas-White-Red Basin; (ii)where appropriate, to replace the invasive plant species described in clause (i) with ecologically suitable native species; and
(iii)to maintain and monitor riparian areas in which activities are carried out under clauses (i) and (ii). (C)Report to CongressNot later than 18 months after the date of enactment of this subsection, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the implementation of the pilot program.
(D)Termination of authorityThe authority provided under this paragraph shall terminate on September 30, 2024. (4)Cost shareThe Federal share of an action carried out under a partnership under paragraph (2) or an activity carried out under the pilot program under paragraph (3) shall not exceed 80 percent of the total cost of the action or activity..
506.Aquatic invasive species preventionSection 1039(b) of the Water Resources Reform and Development Act of 2014 (16 U.S.C. 4701 note) is amended— (1)in paragraph (1)—
(A)in the paragraph heading, by striking upper mississippi and ohio river basins and tributaries and inserting mississippi river and tributaries, including sub-basins; (B)in subparagraph (A), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River,; and
(C)in subparagraph (B), by striking and the document prepared and all that follows through February 2012. and inserting the Mississippi River Basin Asian Carp Control Strategy Framework, and the Asian Carp Regional Coordinating Committee’s Asian Carp Action Plan.; and (2)in paragraph (2)—
(A)in subparagraph (A)— (i)by striking December 31 of each year and inserting December 31, 2020, and biennially thereafter; and
(ii)by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River; and (B)in subparagraph (B)—
(i)in clause (i), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River,; and (ii)in clause (ii), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River.
507.Invasive species in alpine lakes pilot program
(a)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a pilot program (referred to in this section as the pilot program) to develop and carry out effective measures necessary to prevent, control, or eradicate aquatic invasive species in alpine lakes that are not located within a unit of the National Park System. (b)PartnershipsThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall offer to enter into a partnership to carry out the pilot program with—
(1)any relevant partnering Federal agency; and (2)any relevant compact agency organized with the consent of Congress under article I, section 10 of the Constitution of the United States.
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $25,000,000 for the period of fiscal years 2022 through 2024. 508.Murder hornet eradication pilot program (a)Grant authorityThe Secretary of the Interior, acting through the Director of the Fish and Wildlife Service, and in consultation with all relevant Federal agencies, shall establish a pilot program to provide financial assistance to States for management, research, and public education activities necessary to—
(1)eradicate the Asian giant hornet; and (2)restore bee populations damaged by the Asian giant hornet.
(b)EligibilityA State is eligible to receive financial assistance under this section if the State has demonstrated to the Secretary of the Interior sufficient need to implement measures to eradicate the Asian giant hornet. (c)Cost sharing (1)Federal shareThe Federal share of the costs of activities carried out under the pilot program may not exceed 75 percent of the total costs of such activities.
(2)In-kind contributionsThe non-Federal share of the costs of activities carried out under the pilot program may be provided in the form of in-kind contributions of materials or services. (d)Limitation on administrative expensesNot more than 5 percent of financial assistance provided by the Secretary of the Interior under this section may be used for administrative expenses.
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out the pilot program $4,000,000 for each of fiscal years 2021 through 2025. (f)DefinitionsIn this section:
(1)Asian giant hornetThe term Asian giant hornet means a Vespa mandarinia. (2)StateThe term State means each of the several States, the District of Columbia, and the territories and insular possessions of the United States.
(g)SunsetThe authority under this section shall terminate on the date that is 5 years after the date of enactment of this Act. 509.Asian carp prevention and control pilot program (a)Corps of Engineers Asian carp prevention pilot program (1)In generalThe Secretary, in conjunction with the Tennessee Valley Authority and other relevant Federal agencies, shall carry out an Asian carp prevention pilot program to carry out projects to manage and prevent the spread of Asian carp using innovative technologies, methods, and measures.
(2)Project selection
(A)LocationEach project under the pilot program shall be carried out in a river system or reservoir in the Cumberland River Watershed or Tennessee River Watershed in which Asian carp populations are expanding or have been documented. (B)ConsultationIn selecting projects to carry out under the pilot program, the Secretary shall consult with—
(i)applicable Federal, State, and local agencies;  (ii)institutions of higher education; and
(iii)relevant private organizations, including nonprofit organizations. (C)Limitations (i)Number of projectsThe Secretary may select not more than 10 projects to carry out under the pilot program.
(ii)DeadlineNot later than September 30, 2024, the Secretary shall complete projects selected to be carried out under the pilot program. (3)Best practicesIn carrying out the pilot program, to the maximum extent practicable, the Secretary shall consider existing best practices, such as those described in the document of the Asian Carp Working Group of the Aquatic Nuisance Species Task Force entitled Management and Control Plan for Bighead, Black, Grass, and Silver Carps in the United States and dated November 2007.
(4)Cost-share
(A)In generalThe Federal share of the costs of a project carried out under the program may not exceed 75 percent of the total costs of the project. (B)Operation, maintenance, rehabilitation, and repairAfter the completion of a project under the pilot program, the Federal share of the costs for operation, maintenance, rehabilitation, and repair of the project shall be 100 percent.
(5)Memorandum of agreementFor projects carried out in reservoirs owned or managed by the Tennessee Valley Authority, the Secretary and the Tennessee Valley Authority shall execute a memorandum of agreement establishing the framework for a partnership and the terms and conditions for sharing expertise and resources. (6)PaymentsThe Secretary is authorized to accept and expend funds from the Tennessee Valley Authority to complete any work under this section at a reservoir owned or managed by the Tennessee Valley Authority.
(7)ReportNot later than 2 years after the date of enactment of this Act, and 2 years thereafter, the Secretary shall submit to Congress a report describing the results of the pilot program, including an analysis of the effectiveness of the innovative technologies, methods, and measures used in projects carried out under the pilot program at preventing the spread, or managing the eradicating of, Asian carp. (8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000, to remain available until expended.
(b)Fish and Wildlife Service Asian carp eradication program
(1)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a program to provide financial assistance to States to implement measures, including for management, research, and public education activities, necessary to eradicate the Asian carp. (2)EligibilityA State is eligible to receive financial assistance under this subsection if such State has demonstrated to the Secretary of the Interior sufficient need to implement measures to eradicate the Asian carp.
(3)PriorityIn providing financial assistance under the program, the Secretary of the Interior shall give priority to States in the Cumberland River Watershed or the Tennessee River Watershed in which Asian carp populations are expanding or have been documented. (4)Cost sharing (A)Federal shareThe Federal share of the costs of activities carried out under the program may not exceed 80 percent of the total costs of such activities.
(B)In-kind contributionsThe non-Federal share of the costs of activities carried out under the program may be provided in the form of in-kind contributions of materials or services. (5)Limitation on administrative expensesNot more than 5 percent of financial assistance provided by the Secretary of the Interior under this subsection may be used for administrative expenses.
(6)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out this subsection $4,000,000 for each of fiscal years 2021 through 2025. 510.Invasive species in noncontiguous States and territories pilot program (a)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a pilot program to carry out measures necessary to prevent, control, or eradicate invasive species in culturally significant forested watersheds in noncontiguous States and territories of the United States in which the Corps of Engineers is carrying out flood risk management projects.
(b)ImplementationThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, is encouraged to carry out the measures described in subsection (a) in consultation with— (1)States, any territory or possession of the United States, and units of local government, including federally recognized Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and
(2)nonprofit organizations with knowledge of, and experience in, forested watershed management, including nonprofit organizations with a primary purpose of serving and partnering with indigenous communities. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program under subsection (a) $25,000,000 for the period of fiscal years 2022 through 2024.
511.Soil moisture and snowpack monitoring
(a)Installation of network
(1)In generalIn accordance with the activities required under section 4003(a) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1310; 130 Stat. 1676), and to support the goals of the Weather Research and Forecasting Innovation Act of 2017 (Public Law 115–25) and the National Integrated Drought Information System Reauthorization Act of 2018 (Public Law 115–423), the Secretary, in coordination with the Administrator of the National Oceanic and Atmospheric Administration (referred to in this section as the Administrator), the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation, shall continue installation of a network of soil moisture and plains snowpack monitoring stations, and modification of existing stations, in the Upper Missouri River Basin. (2)RequirementsIn carrying out installation and modification activities under paragraph (1), the Secretary—
(A)may continue to enter into agreements, including cooperative agreements, with State mesonet programs for purposes of installing new stations or modifying existing stations; (B)shall transfer ownership and all responsibilities for operation and maintenance of new stations to the respective State mesonet program for the State in which the monitoring station is located on completion of installation of the station; and
(C)shall establish, in consultation with the Administrator, requirements and standards for the installation of new stations and modification of existing stations to ensure seamless data integration into— (i)the National Mesonet Program;
(ii)the National Coordinated Soil Moisture Network; and (iii)other relevant networks.
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection, in addition to any other funds authorized to be appropriated for the installation of a network of soil moisture and plains snowpack monitoring stations or the modification of existing stations in the Upper Missouri River Basin, $7,000,000 for each of fiscal years 2021 through 2025. (b)Soil moisture and snowpack monitoring pilot program (1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall establish within the National Mesonet Program a pilot program for the acquisition and use of data generated by the network described in subsection (a).
(2)RequirementsIn establishing the pilot program under paragraph (1), the Administrator shall— (A)enter into agreements with State mesonet programs in the Upper Missouri River Basin to acquire data generated by the network described in subsection (a) that—
(i)are similar to the agreements in effect as of the date of the enactment of this Act with States under the National Mesonet Program; and (ii)allow for sharing of data with other Federal agencies and with institutions engaged in federally supported research, including the United States Drought Monitor, as appropriate and feasible;
(B)in coordination with the Secretary, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation, gather data from the operation of the network to inform ongoing efforts of the National Oceanic and Atmospheric Administration in support of— (i)the National Integrated Drought Information System, including the National Coordinated Soil Moisture Network;
(ii)the United States Drought Monitor; (iii)the National Water Model and other relevant national modeling efforts;
(iv)validation, verification, and calibration of satellite-based, in situ, and other remote sensing activities and output products; (v)flood risk and water resources monitoring initiatives by the Secretary and the Commissioner; and
(vi)any other programs or initiatives the Administrator considers appropriate;  (C)at the request of State mesonet programs, or as the Administrator considers appropriate, provide technical assistance to such programs under the pilot program under paragraph (1) to ensure proper data requirements; and
(D)ensure an appropriate mechanism for quality control and quality assurance is employed for the data acquired under the pilot program, such as the Meteorological Assimilation Data Ingest System. (3)Study required (A)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator shall initiate a study of the pilot program required by paragraph (1) to evaluate the data generated by the network described in subsection (a) and the applications of that data to programs and initiatives described in paragraph (2)(B).
(B)ElementsThe study required by subparagraph (A) shall include an assessment of— (i)the contribution of the soil moisture, snowpack, and other relevant data generated by the network described in subsection (a) to weather, subseasonal and seasonal, and climate forecasting products on the local, regional, and national levels;
(ii)the enhancements made to the National Integrated Drought Information System, the National Water Model, and the United States Drought Monitor, and other relevant national modeling efforts, using data and derived data products generated by the network; (iii)the contribution of data generated by the network to remote sensing products and approaches;
(iv)the viability of the ownership and operational structure of the network; and (v)any other matters the Administrator considers appropriate, in coordination with the Secretary, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation.
(4)Report requiredNot later than 4 years after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report— (A)setting forth the findings of the study required by paragraph (3); and
(B)making recommendations based on those findings to improve weather, subseasonal, seasonal, and climate monitoring nationally. (5)Government accountability office audit (A)In generalNot later than 60 days after the report required by paragraph (4) is submitted, the Comptroller General of the United States shall initiate an audit to evaluate that report and determine whether—
(i)the Administrator, in conducting the pilot program under paragraph (1), has utilized the relevant data generated by the network described in subsection (a) in the manner most beneficial to the programs and initiatives described in paragraph (2)(B); (ii)the acquisition agreements entered into under paragraph (2)(A) with State mesonet programs fully comply with the requirements of that paragraph; and
(iii)the heads of other agencies, including the Secretary, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation, are utilizing the data generated by the network to better inform and improve the missions of those agencies. (B)Report requiredNot later than 270 days after initiating the audit required by subparagraph (A), the Comptroller General shall submit to the appropriate congressional committees a report setting forth the findings of the audit.
(6)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation, the Committee on Environment and Public Works, and the Committee on Energy and Natural Resources of the Senate; and
(B)the Committee on Transportation and Infrastructure, the Committee on Science, Space, and Technology, and the Committee on Natural Resources of the House of Representatives. 512.Great Lakes St. Lawrence Seaway Development Corporation (a)Renaming the Saint Lawrence Seaway Development CorporationThe Act of May 13, 1954 (33 U.S.C. 981 et seq.) is amended—
(1)in section 1 (33 U.S.C. 981), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and (2)in section 2(b) (33 U.S.C. 982(b)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.
(b)ReferencesAny reference to the Saint Lawrence Seaway Development Corporation in any law, regulation, document, record, Executive order, or other paper of the United States shall be deemed to be a reference to the Great Lakes St. Lawrence Seaway Development Corporation. (c)Technical and Conforming amendments (1)Title 5Section 5315 of title 5, United States Code, is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.
(2)Title 18Section 2282B of title 18, United States Code, is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation. (3)Internal Revenue CodeSection 9505(a)(2) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(a)(2)) is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.
(4)Title 31Section 9101(3)(K) of title 31, United States Code, is amended by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation. (5)Water Resources Development Act of 1986The Water Resources Development Act of 1986 (33 U.S.C. 2211 et seq.) is amended—
(A)in section 206 (33 U.S.C. 2234), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; (B)in section 210(a)(1) (33 U.S.C. 2238(a)(1)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation;
(C)in section 214(2)(B) (33 U.S.C. 2241(2)(B)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and (D)in section 1132(b) (33 U.S.C. 2309(b)), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation each place it appears.
(6)Title 46Title 46, United States Code, is amended— (A)in section 2109, by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation;
(B)in section 8103(g), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; (C)in section 8503(c), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation;
(D)in section 55112(a)(3), by striking St. Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; (E)in section 55331(3), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and
(F)in section 70032, by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation each place it appears. (7)Title 49 (A)In generalTitle 49, United States Code, is amended—
(i)in section 110— (I)in the heading, by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and
(II)in subsection (a), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation; and (ii)in section 6314(c)(2)(G), by striking Saint Lawrence Seaway Development Corporation and inserting Great Lakes St. Lawrence Seaway Development Corporation.
(B)Table of sectionsThe table of sections for chapter 1 of subtitle I of title 49, United States Code, is amended by amending the item relating to section 110 to read as follows:   110. Great Lakes St. Lawrence Seaway Development Corporation.. BBPrivate Health Insurance and Public Health Provisions 1.Table of contentsThe table of contents of the division is as follows: 

Division BB—Private Health Insurance and Public Health Provisions
Sec. 1. Table of contents.
Title I—No Surprises Act
Sec. 101. Short title.
Sec. 102. Health insurance requirements regarding surprise medical billing.
Sec. 103. Determination of out-of-network rates to be paid by health plans; Independent dispute resolution process.
Sec. 104. Health care provider requirements regarding surprise medical billing.
Sec. 105. Ending surprise air ambulance bills.
Sec. 106. Reporting requirements regarding air ambulance services.
Sec. 107. Transparency regarding in-network and out-of-network deductibles and out-of-pocket limitations.
Sec. 108. Implementing protections against provider discrimination.
Sec. 109. Reports.
Sec. 110. Consumer protections through application of health plan external review in cases of certain surprise medical bills.
Sec. 111. Consumer protections through health plan requirement for fair and honest advance cost estimate.
Sec. 112. Patient protections through transparency and patient-provider dispute resolution.
Sec. 113. Ensuring continuity of care.
Sec. 114. Maintenance of price comparison tool.
Sec. 115. State All Payer Claims Databases.
Sec. 116. Protecting patients and improving the accuracy of provider directory information.
Sec. 117. Advisory committee on ground ambulance and patient billing.
Sec. 118. Implementation funding.
Title II—Transparency
Sec. 201. Increasing transparency by removing gag clauses on price and quality information.
Sec. 202. Disclosure of direct and indirect compensation for brokers and consultants to employer-sponsored health plans and enrollees in plans on the individual market.
Sec. 203. Strengthening parity in mental health and substance use disorder benefits.
Sec. 204. Reporting on pharmacy benefits and drug costs.
Title III—Public Health Provisions
Subtitle A—Extenders Provisions
Sec. 301. Extension for community health centers, the National Health Service Corps, and teaching health centers that operate GME programs.
Sec. 302. Diabetes programs.
Subtitle B—Strengthening public health
Sec. 311. Improving awareness of disease prevention.
Sec. 312. Guide on evidence-based strategies for public health department obesity prevention programs.
Sec. 313. Expanding capacity for health outcomes.
Sec. 314. Public health data system modernization.
Sec. 315. Native American suicide prevention.
Sec. 316. Reauthorization of the Young Women’s Breast Health Education and Awareness Requires Learning Young Act of 2009.
Sec. 317. Reauthorization of school-based health centers.
Subtitle C—FDA amendments
Sec. 321. Rare pediatric disease priority review voucher extension.
Sec. 322. Conditions of use for biosimilar biological products.
Sec. 323. Orphan drug clarification.
Sec. 324. Modernizing the labeling of certain generic drugs.
Sec. 325. Biological product patent transparency.
Subtitle D—Technical corrections
Sec. 331. Technical corrections.
INo Surprises Act
101.Short titleThis title may be cited as the No Surprises Act. 102.Health insurance requirements regarding surprise medical billing (a)Public health service act amendments (1)In generalTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the end the following new part:

DAdditional Coverage Provisions
2799A–1.Preventing surprise medical bills
(a)Coverage of emergency services
(1)In generalIf a group health plan, or a health insurance issuer offering group or individual health insurance coverage, provides or covers any benefits with respect to services in an emergency department of a hospital or with respect to emergency services in an independent freestanding emergency department (as defined in paragraph (3)(D)), the plan or issuer shall cover emergency services (as defined in paragraph (3)(C))— (A)without the need for any prior authorization determination;
(B)whether the health care provider furnishing such services is a participating provider or a participating emergency facility, as applicable, with respect to such services; (C)in a manner so that, if such services are provided to a participant, beneficiary, or enrollee by a nonparticipating provider or a nonparticipating emergency facility—
(i)such services will be provided without imposing any requirement under the plan or coverage for prior authorization of services or any limitation on coverage that is more restrictive than the requirements or limitations that apply to emergency services received from participating providers and participating emergency facilities with respect to such plan or coverage, respectively; (ii)the cost-sharing requirement is not greater than the requirement that would apply if such services were provided by a participating provider or a participating emergency facility;
(iii)such cost-sharing requirement is calculated as if the total amount that would have been charged for such services by such participating provider or participating emergency facility were equal to the recognized amount (as defined in paragraph (3)(H)) for such services, plan or coverage, and year; (iv)the group health plan or health insurance issuer, respectively—
(I)not later than 30 calendar days after the bill for such services is transmitted by such provider or facility, sends to the provider or facility, as applicable, an initial payment or notice of denial of payment; and (II)pays a total plan or coverage payment directly to such provider or facility, respectively (in accordance, if applicable, with the timing requirement described in subsection (c)(6)) that is, with application of any initial payment under subclause (I), equal to the amount by which the out-of-network rate (as defined in paragraph (3)(K)) for such services exceeds the cost-sharing amount for such services (as determined in accordance with clauses (ii) and (iii)) and year; and
(v)any cost-sharing payments made by the participant, beneficiary, or enrollee with respect to such emergency services so furnished shall be counted toward any in-network deductible or out-of-pocket maximums applied under the plan or coverage, respectively (and such in-network deductible and out-of-pocket maximums shall be applied) in the same manner as if such cost-sharing payments were made with respect to emergency services furnished by a participating provider or a participating emergency facility; and (D)without regard to any other term or condition of such coverage (other than exclusion or coordination of benefits, or an affiliation or waiting period, permitted under section 2704 of this Act, including as incorporated pursuant to section 715 of the Employee Retirement Income Security Act of 1974 and section 9815 of the Internal Revenue Code of 1986, and other than applicable cost-sharing).
(2)Audit process and regulations for qualifying payment amounts
(A)Audit process
(i)In generalNot later than October 1, 2021, the Secretary, in consultation with the Secretary of Labor and the Secretary of the Treasury, shall establish through rulemaking a process, in accordance with clause (ii), under which group health plans and health insurance issuers offering group or individual health insurance coverage are audited by the Secretary or applicable State authority to ensure that— (I)such plans and coverage are in compliance with the requirement of applying a qualifying payment amount under this section; and
(II)such qualifying payment amount so applied satisfies the definition under paragraph (3)(E) with respect to the year involved, including with respect to a group health plan or health insurance issuer described in clause (ii) of such paragraph (3)(E). (ii)Audit samplesUnder the process established pursuant to clause (i), the Secretary—
(I)shall conduct audits described in such clause, with respect to a year (beginning with 2022), of a sample with respect to such year of claims data from not more than 25 group health plans and health insurance issuers offering group or individual health insurance coverage; and (II)may audit any group health plan or health insurance issuer offering group or individual health insurance coverage if the Secretary has received any complaint or other information about such plan or coverage, respectively, that involves the compliance of the plan or coverage, respectively, with either of the requirements described in subclauses (I) and (II) of such clause.
(iii)ReportsBeginning for 2022, the Secretary shall annually submit to Congress a report on the number of plans and issuers with respect to which audits were conducted during such year pursuant to this subparagraph. (B)RulemakingNot later than July 1, 2021, the Secretary, in consultation with the Secretary of Labor and the Secretary of the Treasury, shall establish through rulemaking—
(i)the methodology the group health plan or health insurance issuer offering group or individual health insurance coverage shall use to determine the qualifying payment amount, differentiating by individual market, large group market, and small group market; (ii)the information such plan or issuer, respectively, shall share with the nonparticipating provider or nonparticipating facility, as applicable, when making such a determination;
(iii)the geographic regions applied for purposes of this subparagraph, taking into account access to items and services in rural and underserved areas, including health professional shortage areas, as defined in section 332; and (iv)a process to receive complaints of violations of the requirements described in subclauses (I) and (II) of subparagraph (A)(i) by group health plans and health insurance issuers offering group or individual health insurance coverage.Such rulemaking shall take into account payments that are made by such plan or issuer, respectively, that are not on a fee-for-service basis. Such methodology may account for relevant payment adjustments that take into account quality or facility type (including higher acuity settings and the case-mix of various facility types) that are otherwise taken into account for purposes of determining payment amounts with respect to participating facilities. In carrying out clause (iii), the Secretary shall consult with the National Association of Insurance Commissioners to establish the geographic regions under such clause and shall periodically update such regions, as appropriate, taking into account the findings of the report submitted under section 109(a) of the No Surprises Act. 
(3)DefinitionsIn this part and part E: (A)Emergency department of a hospitalThe term emergency department of a hospital includes a hospital outpatient department that provides emergency services (as defined in subparagraph (C)(i)).
(B)Emergency medical conditionThe term emergency medical condition means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in a condition described in clause (i), (ii), or (iii) of section 1867(e)(1)(A) of the Social Security Act. (C)Emergency services (i)In generalThe term emergency services, with respect to an emergency medical condition, means—
(I)a medical screening examination (as required under section 1867 of the Social Security Act, or as would be required under such section if such section applied to an independent freestanding emergency department) that is within the capability of the emergency department of a hospital or of an independent freestanding emergency department, as applicable, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition; and (II)within the capabilities of the staff and facilities available at the hospital or the independent freestanding emergency department, as applicable, such further medical examination and treatment as are required under section 1867 of such Act, or as would be required under such section if such section applied to an independent freestanding emergency department, to stabilize the patient (regardless of the department of the hospital in which such further examination or treatment is furnished).
(ii)Inclusion of additional services
(I)In generalFor purposes of this subsection and section 2799B–1, in the case of a participant, beneficiary, or enrollee who is enrolled in a group health plan or group or individual health insurance coverage offered by a health insurance issuer and who is furnished services described in clause (i) with respect to an emergency medical condition, the term emergency services shall include, unless each of the conditions described in subclause (II) are met, in addition to the items and services described in clause (i), items and services— (aa)for which benefits are provided or covered under the plan or coverage, respectively; and
(bb)that are furnished by a nonparticipating provider or nonparticipating emergency facility (regardless of the department of the hospital in which such items or services are furnished) after the participant, beneficiary, or enrollee is stabilized and as part of outpatient observation or an inpatient or outpatient stay with respect to the visit in which the services described in clause (i) are furnished. (II)ConditionsFor purposes of subclause (I), the conditions described in this subclause, with respect to a participant, beneficiary, or enrollee who is stabilized and furnished additional items and services described in subclause (I) after such stabilization by a provider or facility described in subclause (I), are the following;
(aa)Such provider or facility determines such individual is able to travel using nonmedical transportation or nonemergency medical transportation. (bb)Such provider furnishing such additional items and services satisfies the notice and consent criteria of section 2799B–2(d) with respect to such items and services.
(cc)Such individual is in a condition to receive (as determined in accordance with guidelines issued by the Secretary pursuant to rulemaking) the information described in section 2799B–2 and to provide informed consent under such section, in accordance with applicable State law. (dd)Such other conditions, as specified by the Secretary, such as conditions relating to coordinating care transitions to participating providers and facilities.
(D)Independent freestanding emergency departmentThe term independent freestanding emergency department means a health care facility that— (i)is geographically separate and distinct and licensed separately from a hospital under applicable State law; and
(ii)provides any of the emergency services (as defined in subparagraph (C)(i)). (E)Qualifying payment amount (i)In generalThe term qualifying payment amount means, subject to clauses (ii) and (iii), with respect to a sponsor of a group health plan and health insurance issuer offering group or individual health insurance coverage—
(I)for an item or service furnished during 2022, the median of the contracted rates recognized by the plan or issuer, respectively (determined with respect to all such plans of such sponsor or all such coverage offered by such issuer that are offered within the same insurance market (specified in subclause (I), (II), (III), or (IV) of clause (iv)) as the plan or coverage) as the total maximum payment (including the cost-sharing amount imposed for such item or service and the amount to be paid by the plan or issuer, respectively) under such plans or coverage, respectively, on January 31, 2019, for the same or a similar item or service that is provided by a provider in the same or similar specialty and provided in the geographic region in which the item or service is furnished, consistent with the methodology established by the Secretary under paragraph (2)(B), increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over 2019, such percentage increase over 2020, and such percentage increase over 2021; and (II)for an item or service furnished during 2023 or a subsequent year, the qualifying payment amount determined under this clause for such an item or service furnished in the previous year, increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over such previous year.
(ii)New plans and coverageThe term qualifying payment amount means, with respect to a sponsor of a group health plan or health insurance issuer offering group or individual health insurance coverage in a geographic region in which such sponsor or issuer, respectively, did not offer any group health plan or health insurance coverage during 2019— (I)for the first year in which such group health plan, group health insurance coverage, or individual health insurance coverage, respectively, is offered in such region, a rate (determined in accordance with a methodology established by the Secretary) for items and services that are covered by such plan or coverage and furnished during such first year; and
(II)for each subsequent year such group health plan, group health insurance coverage, or individual health insurance coverage, respectively, is offered in such region, the qualifying payment amount determined under this clause for such items and services furnished in the previous year, increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over such previous year. (iii)Insufficient information; newly covered items and servicesIn the case of a sponsor of a group health plan or health insurance issuer offering group or individual health insurance coverage that does not have sufficient information to calculate the median of the contracted rates described in clause (i)(I) in 2019 (or, in the case of a newly covered item or service (as defined in clause (v)(III)), in the first coverage year (as defined in clause (v)(I)) for such item or service with respect to such plan or coverage) for an item or service (including with respect to provider type, or amount, of claims for items or services (as determined by the Secretary) provided in a particular geographic region (other than in a case with respect to which clause (ii) applies)) the term qualifying payment amount—
(I)for an item or service furnished during 2022 (or, in the case of a newly covered item or service, during the first coverage year for such item or service with respect to such plan or coverage), means such rate for such item or service determined by the sponsor or issuer, respectively, through use of any database that is determined, in accordance with rulemaking described in paragraph (2)(B), to not have any conflicts of interest and to have sufficient information reflecting allowed amounts paid to a health care provider or facility for relevant services furnished in the applicable geographic region (such as a State all-payer claims database); (II)for an item or service furnished in a subsequent year (before the first sufficient information year (as defined in clause (v)(II)) for such item or service with respect to such plan or coverage), means the rate determined under subclause (I) or this subclause, as applicable, for such item or service for the year previous to such subsequent year, increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over such previous year;
(III)for an item or service furnished in the first sufficient information year for such item or service with respect to such plan or coverage, has the meaning given the term qualifying payment amount in clause (i)(I), except that in applying such clause to such item or service, the reference to furnished during 2022 shall be treated as a reference to furnished during such first sufficient information year, the reference to in 2019 shall be treated as a reference to such sufficient information year, and the increase described in such clause shall not be applied; and (IV)for an item or service furnished in any year subsequent to the first sufficient information year for such item or service with respect to such plan or coverage, has the meaning given such term in clause (i)(II), except that in applying such clause to such item or service, the reference to furnished during 2023 or a subsequent year shall be treated as a reference to furnished during the year after such first sufficient information year or a subsequent year.
(iv)Insurance marketFor purposes of clause (i)(I), a health insurance market specified in this clause is one of the following: (I)The individual market.
(II)The large group market (other than plans described in subclause (IV)). (III)The small group market (other than plans described in subclause (IV)).
(IV)In the case of a self-insured group health plan, other self-insured group health plans.  (v)DefinitionsFor purposes of this subparagraph:
(I)First coverage yearThe term first coverage year means, with respect to a group health plan or group or individual health insurance coverage offered by a health insurance issuer and an item or service for which coverage is not offered in 2019 under such plan or coverage, the first year after 2019 for which coverage for such item or service is offered under such plan or health insurance coverage. (II)First sufficient information yearThe term first sufficient information year means, with respect to a group health plan or group or individual health insurance coverage offered by a health insurance issuer—
(aa)in the case of an item or service for which the plan or coverage does not have sufficient information to calculate the median of the contracted rates described in clause (i)(I) in 2019, the first year subsequent to 2022 for which the sponsor or issuer has such sufficient information to calculate the median of such contracted rates in the year previous to such first subsequent year; and (bb)in the case of a newly covered item or service, the first year subsequent to the first coverage year for such item or service with respect to such plan or coverage for which the sponsor or issuer has sufficient information to calculate the median of the contracted rates described in clause (i)(I) in the year previous to such first subsequent year.
(III)Newly covered item or serviceThe term newly covered item or service means, with respect to a group health plan or group or individual health insurance issuer offering health insurance coverage, an item or service for which coverage was not offered in 2019 under such plan or coverage, but is offered under such plan or coverage in a year after 2019. (F)Nonparticipating emergency facility; participating emergency facility (i)Nonparticipating emergency facilityThe term nonparticipating emergency facility means, with respect to an item or service and a group health plan or group or individual health insurance coverage offered by a health insurance issuer, an emergency department of a hospital, or an independent freestanding emergency department, that does not have a contractual relationship directly or indirectly with the plan or issuer, respectively, for furnishing such item or service under the plan or coverage, respectively.
(ii)Participating emergency facilityThe term participating emergency facility means, with respect to an item or service and a group health plan or group or individual health insurance coverage offered by a health insurance issuer, an emergency department of a hospital, or an independent freestanding emergency department, that has a contractual relationship directly or indirectly with the plan or issuer, respectively, with respect to the furnishing of such an item or service at such facility. (G)Nonparticipating providers; participating providers (i)Nonparticipating providerThe term nonparticipating provider means, with respect to an item or service and a group health plan or group or individual health insurance coverage offered by a health insurance issuer, a physician or other health care provider who is acting within the scope of practice of that provider’s license or certification under applicable State law and who does not have a contractual relationship with the plan or issuer, respectively, for furnishing such item or service under the plan or coverage, respectively.
(ii)Participating providerThe term participating provider means, with respect to an item or service and a group health plan or group or individual health insurance coverage offered by a health insurance issuer, a physician or other health care provider who is acting within the scope of practice of that provider’s license or certification under applicable State law and who has a contractual relationship with the plan or issuer, respectively, for furnishing such item or service under the plan or coverage, respectively. (H)Recognized amountThe term recognized amount means, with respect to an item or service furnished by a nonparticipating provider or nonparticipating emergency facility during a year and a group health plan or group or individual health insurance coverage offered by a health insurance issuer—
(i)subject to clause (iii), in the case of such item or service furnished in a State that has in effect a specified State law with respect to such plan, coverage, or issuer, respectively; such a nonparticipating provider or nonparticipating emergency facility; and such an item or service, the amount determined in accordance with such law; (ii)subject to clause (iii), in the case of such item or service furnished in a State that does not have in effect a specified State law, with respect to such plan, coverage, or issuer, respectively; such a nonparticipating provider or nonparticipating emergency facility; and such an item or service, the amount that is the qualifying payment amount (as defined in subparagraph (E)) for such year and determined in accordance with rulemaking described in paragraph (2)(B)) for such item or service; or
(iii)in the case of such item or service furnished in a State with an All-Payer Model Agreement under section 1115A of the Social Security Act, the amount that the State approves under such system for such item or service so furnished. (I)Specified State lawThe term specified State law means, with respect to a State, an item or service furnished by a nonparticipating provider or nonparticipating emergency facility during a year and a group health plan or group or individual health insurance coverage offered by a health insurance issuer, a State law that provides for a method for determining the total amount payable under such a plan, coverage, or issuer, respectively (to the extent such State law applies to such plan, coverage, or issuer, subject to section 514 of the Employee Retirement Income Security Act of 1974) in the case of a participant, beneficiary, or enrollee covered under such plan or coverage and receiving such item or service from such a nonparticipating provider or nonparticipating emergency facility.
(J)StabilizeThe term to stabilize, with respect to an emergency medical condition (as defined in subparagraph (B)), has the meaning give in section 1867(e)(3) of the Social Security Act (42 U.S.C. 1395dd(e)(3)). (K)Out-of-network rateThe term out-of-network rate means, with respect to an item or service furnished in a State during a year to a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer receiving such item or service from a nonparticipating provider or nonparticipating emergency facility—
(i)subject to clause (iii), in the case of such item or service furnished in a State that has in effect a specified State law with respect to such plan, coverage, or issuer, respectively; such a nonparticipating provider or nonparticipating emergency facility; and such an item or service, the amount determined in accordance with such law;  (ii)subject to clause (iii), in the case such State does not have in effect such a law with respect to such item or service, plan, and provider or facility—
(I)subject to subclause (II), if the provider or facility (as applicable) and such plan or coverage agree on an amount of payment (including if such agreed on amount is the initial payment sent by the plan under subsection (a)(1)(C)(iv)(I),subsection (b)(1)(C), or section 2799A–2(a)(3)(A), as applicable, or is agreed on through open negotiations under subsection (c)(1)) with respect to such item or service, such agreed on amount; or (II)if such provider or facility (as applicable) and such plan or coverage enter the independent dispute resolution process under subsection (c) and do not so agree before the date on which a certified IDR entity (as defined in paragraph (4) of such subsection) makes a determination with respect to such item or service under such subsection, the amount of such determination; or
(iii)in the case such State has an All-Payer Model Agreement under section 1115A of the Social Security Act, the amount that the State approves under such system for such item or service so furnished. (L)Cost-sharingThe term cost-sharing includes copayments, coinsurance, and deductibles.
(b)Coverage of non-emergency services performed by nonparticipating providers at certain participating facilities
(1)In generalIn the case of items or services (other than emergency services to which subsection (a) applies) for which any benefits are provided or covered by a group health plan or health insurance issuer offering group or individual health insurance coverage furnished to a participant, beneficiary, or enrollee of such plan or coverage by a nonparticipating provider (as defined in subsection (a)(3)(G)(i)) (and who, with respect to such items and services, has not satisfied the notice and consent criteria of section 2799B–2(d)) with respect to a visit (as defined by the Secretary in accordance with paragraph (2)(B)) at a participating health care facility (as defined in paragraph (2)(A)), with respect to such plan or coverage, respectively, the plan or coverage, respectively— (A)shall not impose on such participant, beneficiary, or enrollee a cost-sharing requirement for such items and services so furnished that is greater than the cost-sharing requirement that would apply under such plan or coverage, respectively, had such items or services been furnished by a participating provider (as defined in subsection (a)(3)(G)(ii));
(B)shall calculate such cost-sharing requirement as if the total amount that would have been charged for such items and services by such participating provider were equal to the recognized amount (as defined in subsection (a)(3)(H)) for such items and services, plan or coverage, and year; (C)not later than 30 calendar days after the bill for such services is transmitted by such provider, shall send to the provider an initial payment or notice of denial of payment;
(D)shall pay a total plan or coverage payment directly, in accordance, if applicable,with the timing requirement described in subsection (c)(6), to such provider furnishing such items and services to such participant, beneficiary, or enrollee that is, with application of any initial payment under subparagraph (C), equal to the amount by which the out-of-network rate (as defined in subsection (a)(3)(K)) for such items and services involved exceeds the cost-sharing amount imposed under the plan or coverage, respectively, for such items and services (as determined in accordance with subparagraphs (A) and (B)) and year; and (E)shall count toward any in-network deductible and in-network out-of-pocket maximums (as applicable) applied under the plan or coverage, respectively, any cost-sharing payments made by the participant, beneficiary, or enrollee (and such in-network deductible and out-of-pocket maximums shall be applied) with respect to such items and services so furnished in the same manner as if such cost-sharing payments were with respect to items and services furnished by a participating provider.
(2)DefinitionsIn this section: (A)Participating health care facility (i)In generalThe term participating health care facility means, with respect to an item or service and a group health plan or health insurance issuer offering group or individual health insurance coverage, a health care facility described in clause (ii) that has a direct or indirect contractual relationship with the plan or issuer, respectively, with respect to the furnishing of such an item or service at the facility.
(ii)Health care facility describedA health care facility described in this clause, with respect to a group health plan or group or individual health insurance coverage, is each of the following: (I)A hospital (as defined in 1861(e) of the Social Security Act).
(II)A hospital outpatient department. (III)A critical access hospital (as defined in section 1861(mm)(1) of such Act).
(IV)An ambulatory surgical center described in section 1833(i)(1)(A) of such Act. (V)Any other facility, specified by the Secretary, that provides items or services for which coverage is provided under the plan or coverage, respectively.
(B)VisitThe term visit shall, with respect to items and services furnished to an individual at a health care facility, include equipment and devices, telemedicine services, imaging services, laboratory services, preoperative and postoperative services, and such other items and services as the Secretary may specify, regardless of whether or not the provider furnishing such items or services is at the facility. (c)Certain access fees to certain databasesIn the case of a sponsor of a group health plan or health insurance issuer offering group or individual health insurance coverage that, pursuant to subsection (a)(3)(E)(iii), uses a database described in such subsection to determine a rate to apply under such subsection for an item or service by reason of having insufficient information described in such subsection with respect to such item or service, such sponsor or issuer shall cover the cost for access to such database..
(2)Transfer amendmentPart D of title XXVII of the Public Health Service Act, as added by paragraph (1), is amended by adding at the end the following new section:   2799A–7.Other patient protections (a)Choice of Health Care ProfessionalIf a group health plan, or a health insurance issuer offering group or individual health insurance coverage, requires or provides for designation by a participant, beneficiary, or enrollee of a participating primary care provider, then the plan or issuer shall permit each participant, beneficiary, and enrollee to designate any participating primary care provider who is available to accept such individual.
(b)Access to Pediatric Care
(1)Pediatric careIn the case of a person who has a child who is a participant, beneficiary, or enrollee under a group health plan, or group or individual health insurance coverage offered by a health insurance issuer, if the plan or issuer requires or provides for the designation of a participating primary care provider for the child, the plan or issuer shall permit such person to designate a physician (allopathic or osteopathic) who specializes in pediatrics as the child's primary care provider if such provider participates in the network of the plan or issuer. (2)ConstructionNothing in paragraph (1) shall be construed to waive any exclusions of coverage under the terms and conditions of the plan or health insurance coverage with respect to coverage of pediatric care.
(c)Patient Access to Obstetrical and Gynecological Care
(1)General rights
(A)Direct accessA group health plan, or health insurance issuer offering group or individual health insurance coverage, described in paragraph (2) may not require authorization or referral by the plan, issuer, or any person (including a primary care provider described in paragraph (2)(B)) in the case of a female participant, beneficiary, or enrollee who seeks coverage for obstetrical or gynecological care provided by a participating health care professional who specializes in obstetrics or gynecology. Such professional shall agree to otherwise adhere to such plan's or issuer's policies and procedures, including procedures regarding referrals and obtaining prior authorization and providing services pursuant to a treatment plan (if any) approved by the plan or issuer. (B)Obstetrical and gynecological careA group health plan or health insurance issuer described in paragraph (2) shall treat the provision of obstetrical and gynecological care, and the ordering of related obstetrical and gynecological items and services, pursuant to the direct access described under subparagraph (A), by a participating health care professional who specializes in obstetrics or gynecology as the authorization of the primary care provider.
(2)Application of paragraphA group health plan, or health insurance issuer offering group or individual health insurance coverage, described in this paragraph is a group health plan or health insurance coverage that— (A)provides coverage for obstetric or gynecologic care; and
(B)requires the designation by a participant, beneficiary, or enrollee of a participating primary care provider. (3)ConstructionNothing in paragraph (1) shall be construed to—
(A)waive any exclusions of coverage under the terms and conditions of the plan or health insurance coverage with respect to coverage of obstetrical or gynecological care; or (B)preclude the group health plan or health insurance issuer involved from requiring that the obstetrical or gynecological provider notify the primary care health care professional or the plan or issuer of treatment decisions..
(3)Conforming amendments
(A)Section 2719A of the Public Health Service Act (42 U.S.C. 300gg–19a) is amended by adding at the end the following new subsection:  (e)ApplicationThe provisions of this section shall not apply with respect to a group health plan, health insurance issuers, or group or individual health insurance coverage with respect to plan years beginning on or on January 1, 2022. .
(B)Section 2722 of the Public Health Service Act (42 U.S.C. 300gg–21) is amended— (i)in subsection (a)(1), by inserting and part D after subparts 1 and 2;
(ii)in subsection (b), by inserting and part D after subparts 1 and 2; (iii)in subsection (c)(1), by inserting and part D after subparts 1 and 2;
(iv)in subsection (c)(2), by inserting and part D after subparts 1 and 2; (v)in subsection (c)(3), by inserting and part D after this part; and
(vi)in subsection (d), in the matter preceding paragraph (1), by inserting and part D after this part. (C)Section 2723 of the Public Health Service Act (42 U.S.C. 300gg–22) is amended—
(i)in subsection (a)(1), by inserting and part D after this part; (ii)in subsection (a)(2), by inserting or part D after this part;
(iii)in subsection (b)(1), by inserting or part D after this part; (iv)in subsection (b)(2)(A), by inserting or part D after this part; and
(v)in subsection (b)(2)(C)(ii), by inserting and part D after this part. (D)Section 2724 of the Public Health Service Act (42 U.S.C. 300gg–23) is amended—
(i)in subsection (a)(1)— (I)by striking this part and part C insofar as it relates to this part and inserting this part, part D, and part C insofar as it relates to this part or part D; and
(II)by inserting or part D after requirement of this part; (ii)in subsection (a)(2), by inserting or part D after this part; and
(iii)in subsection (c), by inserting or part D after this part (other than section 2704). (b)ERISA amendments (1)In generalSubpart B of part 7 of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following:

716.Preventing surprise medical bills
(a)Coverage of emergency services
(1)In generalIf a group health plan, or a health insurance issuer offering group health insurance coverage, provides or covers any benefits with respect to services in an emergency department of a hospital or with respect to emergency services in an independent freestanding emergency department (as defined in paragraph (3)(D)), the plan or issuer shall cover emergency services (as defined in paragraph (3)(C))— (A)without the need for any prior authorization determination;
(B)whether the health care provider furnishing such services is a participating provider or a participating emergency facility, as applicable, with respect to such services; (C)in a manner so that, if such services are provided to a participant or beneficiary by a nonparticipating provider or a nonparticipating emergency facility—
(i)such services will be provided without imposing any requirement under the plan for prior authorization of services or any limitation on coverage that is more restrictive than the requirements or limitations that apply to emergency services received from participating providers and participating emergency facilities with respect to such plan or coverage, respectively; (ii)the cost-sharing requirement is not greater than the requirement that would apply if such services were provided by a participating provider or a participating emergency facility;
(iii)such cost-sharing requirement is calculated as if the total amount that would have been charged for such services by such participating provider or participating emergency facility were equal to the recognized amount (as defined in paragraph (3)(H)) for such services, plan or coverage, and year; (iv)the group health plan or health insurance issuer, respectively—
(I)not later than 30 calendar days after the bill for such services is transmitted by such provider or facility, sends to the provider or facility, as applicable, an initial payment or notice of denial of payment; and (II)pays a total plan or coverage payment directly to such provider or facility, respectively (in accordance, if applicable, with the timing requirement described in subsection (c)(6)) that is, with application of any initial payment under subclause (I), equal to the amount by which the out-of-network rate (as defined in paragraph (3)(K)) for such services exceeds the cost-sharing amount for such services (as determined in accordance with clauses (ii) and (iii)) and year; and
(v)any cost-sharing payments made by the participant or beneficiary with respect to such emergency services so furnished shall be counted toward any in-network deductible or out-of-pocket maximums applied under the plan or coverage, respectively (and such in-network deductible and out-of-pocket maximums shall be applied) in the same manner as if such cost-sharing payments were made with respect to emergency services furnished by a participating provider or a participating emergency facility; and (D)without regard to any other term or condition of such coverage (other than exclusion or coordination of benefits, or an affiliation or waiting period, permitted under section 2704 of the Public Health Service Act, including as incorporated pursuant to section 715 of this Act and section 9815 of the Internal Revenue Code of 1986, and other than applicable cost-sharing).
(2)Regulations for qualifying payment amountsNot later than July 1, 2021, the Secretary, in consultation with the Secretary of the Treasury and the Secretary of Health and Human Services, shall establish through rulemaking— (A)the methodology the group health plan or health insurance issuer offering health insurance coverage in the group market shall use to determine the qualifying payment amount, differentiating by large group market, and small group market;
(B)the information such plan or issuer, respectively, shall share with the nonparticipating provider or nonparticipating facility, as applicable, when making such a determination; (C)the geographic regions applied for purposes of this subparagraph, taking into account access to items and services in rural and underserved areas, including health professional shortage areas, as defined in section 332 of the Public Health Service Act; and
(D)a process to receive complaints of violations of the requirements described in subclauses (I) and (II) of subparagraph (A)(i) by group health plans and health insurance issuers offering health insurance coverage in the group market.Such rulemaking shall take into account payments that are made by such plan or issuer, respectively, that are not on a fee-for-service basis. Such methodology may account for relevant payment adjustments that take into account quality or facility type (including higher acuity settings and the case-mix of various facility types) that are otherwise taken into account for purposes of determining payment amounts with respect to participating facilities. In carrying out clause (iii), the Secretary shall consult with the National Association of Insurance Commissioners to establish the geographic regions under such clause and shall periodically update such regions, as appropriate, taking into account the findings of the report submitted under section 109(a) of the No Surprises Act.  (3)DefinitionsIn this subpart:
(A)Emergency department of a hospitalThe term emergency department of a hospital includes a hospital outpatient department that provides emergency services (as defined in subparagraph (C)(i)). (B)Emergency medical conditionThe term emergency medical condition means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in a condition described in clause (i), (ii), or (iii) of section 1867(e)(1)(A) of the Social Security Act.
(C)Emergency services
(i)In generalThe term emergency services, with respect to an emergency medical condition, means— (I)a medical screening examination (as required under section 1867 of the Social Security Act, or as would be required under such section if such section applied to an independent freestanding emergency department) that is within the capability of the emergency department of a hospital or of an independent freestanding emergency department, as applicable, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition; and
(II)within the capabilities of the staff and facilities available at the hospital or the independent freestanding emergency department, as applicable, such further medical examination and treatment as are required under section 1867 of such Act, or as would be required under such section if such section applied to an independent freestanding emergency department, to stabilize the patient (regardless of the department of the hospital in which such further examination or treatment is furnished). (ii)Inclusion of additional services (I)In generalFor purposes of this subsection and section 2799B–1 of the Public Health Service Act, in the case of a participant or beneficiary who is enrolled in a group health plan or group health insurance coverage offered by a health insurance issuer and who is furnished services described in clause (i) with respect to an emergency medical condition, the term emergency services shall include, unless each of the conditions described in subclause (II) are met, in addition to the items and services described in clause (i), items and services—
(aa)for which benefits are provided or covered under the plan or coverage, respectively; and (bb)that are furnished by a nonparticipating provider or nonparticipating emergency facility (regardless of the department of the hospital in which such items or services are furnished) after the participant or beneficiary is stabilized and as part of outpatient observation or an inpatient or outpatient stay with respect to the visit in which the services described in clause (i) are furnished.
(II)ConditionsFor purposes of subclause (I), the conditions described in this subclause, with respect to a participant or beneficiary who is stabilized and furnished additional items and services described in subclause (I) after such stabilization by a provider or facility described in subclause (I), are the following; (aa)Such provider or facility determines such individual is able to travel using nonmedical transportation or nonemergency medical transportation.
(bb)Such provider furnishing such additional items and services satisfies the notice and consent criteria of section 2799B–2(d) with respect to such items and services. (cc)Such individual is in a condition to receive (as determined in accordance with guidelines issued by the Secretary pursuant to rulemaking) the information described in section 2799B–2 and to provide informed consent under such section, in accordance with applicable State law.
(dd)Such other conditions, as specified by the Secretary, such as conditions relating to coordinating care transitions to participating providers and facilities. (D)Independent freestanding emergency departmentThe term independent freestanding emergency department means a health care facility that—
(i)is geographically separate and distinct and licensed separately from a hospital under applicable State law; and (ii)provides any of the emergency services (as defined in subparagraph (C)(i)).
(E)Qualifying payment amount
(i)In generalThe term qualifying payment amount means, subject to clauses (ii) and (iii), with respect to a sponsor of a group health plan and health insurance issuer offering group health insurance coverage— (I)for an item or service furnished during 2022, the median of the contracted rates recognized by the plan or issuer, respectively (determined with respect to all such plans of such sponsor or all such coverage offered by such issuer that are offered within the same insurance market (specified in subclause (I), (II), or (III) of clause (iv)) as the plan or coverage) as the total maximum payment (including the cost-sharing amount imposed for such item or service and the amount to be paid by the plan or issuer, respectively) under such plans or coverage, respectively, on January 31, 2019, for the same or a similar item or service that is provided by a provider in the same or similar specialty and provided in the geographic region in which the item or service is furnished, consistent with the methodology established by the Secretary under paragraph (2), increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over 2019, such percentage increase over 2020, and such percentage increase over 2021; and
(II)for an item or service furnished during 2023 or a subsequent year, the qualifying payment amount determined under this clause for such an item or service furnished in the previous year, increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over such previous year. (ii)New plans and coverageThe term qualifying payment amount means, with respect to a sponsor of a group health plan or health insurance issuer offering group health insurance coverage in a geographic region in which such sponsor or issuer, respectively, did not offer any group health plan or health insurance coverage during 2019—
(I)for the first year in which such group health plan or health insurance coverage, respectively, is offered in such region, a rate (determined in accordance with a methodology established by the Secretary) for items and services that are covered by such plan and furnished during such first year; and (II)for each subsequent year such group health plan or health insurance coverage, respectively, is offered in such region, the qualifying payment amount determined under this clause for such items and services furnished in the previous year, increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over such previous year.
(iii)Insufficient information; newly covered items and servicesIn the case of a sponsor of a group health plan or health insurance issuer offering group health insurance coverage that does not have sufficient information to calculate the median of the contracted rates described in clause (i)(I) in 2019 (or, in the case of a newly covered item or service (as defined in clause (v)(III)), in the first coverage year (as defined in clause (v)(I)) for such item or service with respect to such plan or coverage) for an item or service (including with respect to provider type, or amount, of claims for items or services (as determined by the Secretary) provided in a particular geographic region (other than in a case with respect to which clause (ii) applies)) the term qualifying payment amount— (I)for an item or service furnished during 2022 (or, in the case of a newly covered item or service, during the first coverage year for such item or service with respect to such plan or coverage), means such rate for such item or service determined by the sponsor or issuer, respectively, through use of any database that is determined, in accordance with rulemaking described in paragraph (2), to not have any conflicts of interest and to have sufficient information reflecting allowed amounts paid to a health care provider or facility for relevant services furnished in the applicable geographic region (such as a State all-payer claims database);
(II)for an item or service furnished in a subsequent year (before the first sufficient information year (as defined in clause (v)(II)) for such item or service with respect to such plan or coverage), means the rate determined under subclause (I) or this subclause, as applicable, for such item or service for the year previous to such subsequent year, increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over such previous year; (III)for an item or service furnished in the first sufficient information year for such item or service with respect to such plan or coverage, has the meaning given the term qualifying payment amount in clause (i)(I), except that in applying such clause to such item or service, the reference to furnished during 2022 shall be treated as a reference to furnished during such first sufficient information year, the reference to in 2019 shall be treated as a reference to such sufficient information year, and the increase described in such clause shall not be applied; and
(IV)for an item or service furnished in any year subsequent to the first sufficient information year for such item or service with respect to such plan or coverage, has the meaning given such term in clause (i)(II), except that in applying such clause to such item or service, the reference to furnished during 2023 or a subsequent year shall be treated as a reference to furnished during the year after such first sufficient information year or a subsequent year. (iv)Insurance marketFor purposes of clause (i)(I), a health insurance market specified in this clause is one of the following:
(I)The large group market (other than plans described in subclause (III)). (II)The small group market (other than plans described in subclause (III)).
(III)In the case of a self-insured group health plan, other self-insured group health plans.  (v)DefinitionsFor purposes of this subparagraph:
(I)First coverage yearThe term first coverage year means, with respect to a group health plan or group health insurance coverage offered by a health insurance issuer and an item or service for which coverage is not offered in 2019 under such plan or coverage, the first year after 2019 for which coverage for such item or service is offered under such plan or health insurance coverage. (II)First sufficient information yearThe term first sufficient information year means, with respect to a group health plan or group health insurance coverage offered by a health insurance issuer—
(aa)in the case of an item or service for which the plan or coverage does not have sufficient information to calculate the median of the contracted rates described in clause (i)(I) in 2019, the first year subsequent to 2022 for which such sponsor or issuer has such sufficient information to calculate the median of such contracted rates in the year previous to such first subsequent year; and (bb)in the case of a newly covered item or service, the first year subsequent to the first coverage year for such item or service with respect to such plan or coverage for which the sponsor or issuer has sufficient information to calculate the median of the contracted rates described in clause (i)(I) in the year previous to such first subsequent year.
(III)Newly covered item or serviceThe term newly covered item or service means, with respect to a group health plan or health insurance issuer offering group health insurance coverage, an item or service for which coverage was not offered in 2019 under such plan or coverage, but is offered under such plan or coverage in a year after 2019. (F)Nonparticipating emergency facility; participating emergency facility (i)Nonparticipating emergency facilityThe term nonparticipating emergency facility means, with respect to an item or service and a group health plan or group health insurance coverage offered by a health insurance issuer, an emergency department of a hospital, or an independent freestanding emergency department, that does not have a contractual relationship directly or indirectly with the plan or issuer, respectively, for furnishing such item or service under the plan or coverage, respectively.
(ii)Participating emergency facilityThe term participating emergency facility means, with respect to an item or service and a group health plan or group health insurance coverage offered by a health insurance issuer, an emergency department of a hospital, or an independent freestanding emergency department, that has a contractual relationship directly or indirectly with the plan or issuer, respectively, with respect to the furnishing of such an item or service at such facility. (G)Nonparticipating providers; participating providers (i)Nonparticipating providerThe term nonparticipating provider means, with respect to an item or service and a group health plan or group health insurance coverage offered by a health insurance issuer, a physician or other health care provider who is acting within the scope of practice of that provider’s license or certification under applicable State law and who does not have a contractual relationship with the plan or issuer, respectively, for furnishing such item or service under the plan or coverage, respectively.
(ii)Participating providerThe term participating provider means, with respect to an item or service and a group health plan or group health insurance coverage offered by a health insurance issuer, a physician or other health care provider who is acting within the scope of practice of that provider’s license or certification under applicable State law and who has a contractual relationship with the plan or issuer, respectively, for furnishing such item or service under the plan or coverage, respectively. (H)Recognized amountThe term recognized amount means, with respect to an item or service furnished by a nonparticipating provider or nonparticipating emergency facility during a year and a group health plan or group health insurance coverage offered by a health insurance issuer—
(i)subject to clause (iii), in the case of such item or service furnished in a State that has in effect a specified State law with respect to such plan, coverage, or issuer, respectively; such a nonparticipating provider or nonparticipating emergency facility; and such an item or service, the amount determined in accordance with such law; (ii)subject to clause (iii), in the case of such item or service furnished in a State that does not have in effect a specified State law, with respect to such plan, coverage, or issuer, respectively; such a nonparticipating provider or nonparticipating emergency facility; and such an item or service, the amount that is the qualifying payment amount (as defined in subparagraph (E)) for such year and determined in accordance with rulemaking described in paragraph (2)) for such item or service; or
(iii)in the case of such item or service furnished in a State with an All-Payer Model Agreement under section 1115A of the Social Security Act, the amount that the State approves under such system for such item or service so furnished. (I)Specified state lawThe term specified State law means, with respect to a State, an item or service furnished by a nonparticipating provider or nonparticipating emergency facility during a year and a group health plan or group health insurance coverage offered by a health insurance issuer, a State law that provides for a method for determining the total amount payable under such a plan, coverage, or issuer, respectively (to the extent such State law applies to such plan, coverage, or issuer, subject to section 514) in the case of a participant or beneficiary covered under such plan or coverage and receiving such item or service from such a nonparticipating provider or nonparticipating emergency facility.
(J)StabilizeThe term to stabilize, with respect to an emergency medical condition (as defined in subparagraph (B)), has the meaning give in section 1867(e)(3) of the Social Security Act (42 U.S.C. 1395dd(e)(3)). (K)Out-of-network rateThe term out-of-network rate means, with respect to an item or service furnished in a State during a year to a participant or beneficiary of a group health plan or group health insurance coverage offered by a health insurance issuer receiving such item or service from a nonparticipating provider or nonparticipating emergency facility—
(i)subject to clause (iii), in the case of such item or service furnished in a State that has in effect a specified State law with respect to such plan, coverage, or issuer, respectively; such a nonparticipating provider or nonparticipating emergency facility; and such an item or service, the amount determined in accordance with such law;  (ii)subject to clause (iii), in the case such State does not have in effect such a law with respect to such item or service, plan, and provider or facility—
(I)subject to subclause (II), if the provider or facility (as applicable) and such plan or coverage agree on an amount of payment (including if such agreed on amount is the initial payment sent by the plan under subsection (a)(1)(C)(iv)(I), subsection (b)(1)(C), or section 717(a)(3)(A), as applicable, or is agreed on through open negotiations under subsection (c)(1)) with respect to such item or service, such agreed on amount; or (II)if such provider or facility (as applicable) and such plan or coverage enter the independent dispute resolution process under subsection (c) and do not so agree before the date on which a certified IDR entity (as defined in paragraph (4) of such subsection) makes a determination with respect to such item or service under such subsection, the amount of such determination; or
(iii)in the case such State has an All-Payer Model Agreement under section 1115A of the Social Security Act, the amount that the State approves under such system for such item or service so furnished. (L)Cost-sharingThe term cost-sharing includes copayments, coinsurance, and deductibles.
(b)Coverage of non-emergency services performed by nonparticipating providers at certain participating facilities
(1)In generalIn the case of items or services (other than emergency services to which subsection (a) applies) for which any benefits are provided or covered by a group health plan or health insurance issuer offering group health insurance coverage furnished to a participant or beneficiary of such plan or coverage by a nonparticipating provider (as defined in subsection (a)(3)(G)(i)) (and who, with respect to such items and services, has not satisfied the notice and consent criteria of section 2799B–2(d) of the Public Health Service Act) with respect to a visit (as defined by the Secretary in accordance with paragraph (2)(B)) at a participating health care facility (as defined in paragraph (2)(A)), with respect to such plan or coverage, respectively, the plan or coverage, respectively— (A)shall not impose on such participant or beneficiary a cost-sharing requirement for such items and services so furnished that is greater than the cost-sharing requirement that would apply under such plan or coverage, respectively, had such items or services been furnished by a participating provider (as defined in subsection (a)(3)(G)(ii));
(B)shall calculate such cost-sharing requirement as if the total amount that would have been charged for such items and services by such participating provider were equal to the recognized amount (as defined in subsection (a)(3)(H)) for such items and services, plan or coverage, and year; (C)not later than 30 calendar days after the bill for such items or services is transmitted by such provider, shall send to the provider an initial payment or notice of denial of payment;
(D)shall pay a total plan or coverage payment directly, in accordance, if applicable, with the timing requirement described in subsection (c)(6), to such provider furnishing such items and services to such participant or beneficiary that is, with application of any initial payment under subparagraph (C), equal to the amount by which the out-of-network rate (as defined in subsection (a)(3)(K)) for such items and services exceeds the cost-sharing amount imposed under the plan or coverage, respectively, for such items and services (as determined in accordance with subparagraphs (A) and (B)) and year; and (E)shall count toward any in-network deductible and in-network out-of-pocket maximums (as applicable) applied under the plan or coverage, respectively, any cost-sharing payments made by the participant or beneficiary (and such in-network deductible and out-of-pocket maximums shall be applied) with respect to such items and services so furnished in the same manner as if such cost-sharing payments were with respect to items and services furnished by a participating provider.
(2)DefinitionsIn this section: (A)Participating health care facility (i)In generalThe term participating health care facility means, with respect to an item or service and a group health plan or health insurance issuer offering group health insurance coverage, a health care facility described in clause (ii) that has a direct or indirect contractual relationship with the plan or issuer, respectively, with respect to the furnishing of such an item or service at the facility.
(ii)Health care facility describedA health care facility described in this clause, with respect to a group health plan or group health insurance coverage, is each of the following: (I)A hospital (as defined in 1861(e) of the Social Security Act).
(II)A hospital outpatient department. (III)A critical access hospital (as defined in section 1861(mm)(1) of such Act).
(IV)An ambulatory surgical center described in section 1833(i)(1)(A) of such Act. (V)Any other facility, specified by the Secretary, that provides items or services for which coverage is provided under the plan or coverage, respectively.
(B)VisitThe term visit shall, with respect to items and services furnished to an individual at a health care facility, include equipment and devices, telemedicine services, imaging services, laboratory services, preoperative and postoperative services, and such other items and services as the Secretary may specify, regardless of whether or not the provider furnishing such items or services is at the facility. (c)Certain access fees to certain databasesIn the case of a sponsor of a group health plan or health insurance issuer offering group health insurance coverage that, pursuant to subsection (a)(3)(E)(iii), uses a database described in such subsection to determine a rate to apply under such subsection for an item or service by reason of having insufficient information described in such subsection with respect to such item or service, such sponsor or issuer shall cover the cost for access to such database..
(2)Transfer amendmentSubpart B of part 7 of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.), as amended by paragraph (1), is further amended by adding at the end the following:  722.Other patient protections (a)Choice of Health Care ProfessionalIf a group health plan, or a health insurance issuer offering group health insurance coverage, requires or provides for designation by a participant or beneficiary of a participating primary care provider, then the plan or issuer shall permit each participant and beneficiary to designate any participating primary care provider who is available to accept such individual.
(b)Access to Pediatric Care
(1)Pediatric careIn the case of a person who has a child who is a participant or beneficiary under a group health plan, or group health insurance coverage offered by a health insurance issuer, if the plan or issuer requires or provides for the designation of a participating primary care provider for the child, the plan or issuer shall permit such person to designate a physician (allopathic or osteopathic) who specializes in pediatrics as the child's primary care provider if such provider participates in the network of the plan or issuer. (2)ConstructionNothing in paragraph (1) shall be construed to waive any exclusions of coverage under the terms and conditions of the plan or health insurance coverage with respect to coverage of pediatric care.
(c)Patient Access to Obstetrical and Gynecological Care
(1)General rights
(A)Direct accessA group health plan, or health insurance issuer offering group health insurance coverage, described in paragraph (2) may not require authorization or referral by the plan, issuer, or any person (including a primary care provider described in paragraph (2)(B)) in the case of a female participant or beneficiary who seeks coverage for obstetrical or gynecological care provided by a participating health care professional who specializes in obstetrics or gynecology. Such professional shall agree to otherwise adhere to such plan's or issuer's policies and procedures, including procedures regarding referrals and obtaining prior authorization and providing services pursuant to a treatment plan (if any) approved by the plan or issuer. (B)Obstetrical and gynecological careA group health plan or health insurance issuer described in paragraph (2) shall treat the provision of obstetrical and gynecological care, and the ordering of related obstetrical and gynecological items and services, pursuant to the direct access described under subparagraph (A), by a participating health care professional who specializes in obstetrics or gynecology as the authorization of the primary care provider.
(2)Application of paragraphA group health plan, or health insurance issuer offering group health insurance coverage, described in this paragraph is a group health plan or coverage that— (A)provides coverage for obstetric or gynecologic care; and
(B)requires the designation by a participant or beneficiary of a participating primary care provider. (3)ConstructionNothing in paragraph (1) shall be construed to—
(A)waive any exclusions of coverage under the terms and conditions of the plan or health insurance coverage with respect to coverage of obstetrical or gynecological care; or (B)preclude the group health plan or health insurance issuer involved from requiring that the obstetrical or gynecological provider notify the primary care health care professional or the plan or issuer of treatment decisions..
(3)Clerical amendmentThe table of contents of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 714 the following:   Sec. 715. Additional market reforms.  Sec. 716. Preventing surprise medical bills.  Sec. 722. Other patient protections.. (c)IRC amendments (1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following:

9816.Preventing surprise medical bills
(a)Coverage of emergency services
(1)In generalIf a group health plan provides or covers any benefits with respect to services in an emergency department of a hospital or with respect to emergency services in an independent freestanding emergency department (as defined in paragraph (3)(D)), the plan shall cover emergency services (as defined in paragraph (3)(C))— (A)without the need for any prior authorization determination;
(B)whether the health care provider furnishing such services is a participating provider or a participating emergency facility, as applicable, with respect to such services; (C)in a manner so that, if such services are provided to a participant or beneficiary by a nonparticipating provider or a nonparticipating emergency facility—
(i)such services will be provided without imposing any requirement under the plan for prior authorization of services or any limitation on coverage that is more restrictive than the requirements or limitations that apply to emergency services received from participating providers and participating emergency facilities with respect to such plan; (ii)the cost-sharing requirement is not greater than the requirement that would apply if such services were provided by a participating provider or a participating emergency facility;
(iii)such cost-sharing requirement is calculated as if the total amount that would have been charged for such services by such participating provider or participating emergency facility were equal to the recognized amount (as defined in paragraph (3)(H)) for such services, plan, and year; (iv)the group health plan—
(I)not later than 30 calendar days after the bill for such services is transmitted by such provider or facility, sends to the provider or facility, as applicable, an initial payment or notice of denial of payment; and (II)pays a total plan payment directly to such provider or facility, respectively (in accordance, if applicable, with the timing requirement described in subsection (c)(6)) that is, with application of any initial payment under subclause (I), equal to the amount by which the out-of-network rate (as defined in paragraph (3)(K)) for such services exceeds the cost-sharing amount for such services (as determined in accordance with clauses (ii) and (iii)) and year; and
(iv)any cost-sharing payments made by the participant or beneficiary with respect to such emergency services so furnished shall be counted toward any in-network deductible or out-of-pocket maximums applied under the plan (and such in-network deductible and out-of-pocket maximums shall be applied) in the same manner as if such cost-sharing payments were made with respect to emergency services furnished by a participating provider or a participating emergency facility; and (D)without regard to any other term or condition of such coverage (other than exclusion or coordination of benefits, or an affiliation or waiting period, permitted under section 2704 of the Public Health Service Act, including as incorporated pursuant to section 715 of the Employee Retirement Income Security Act of 1974 and section 9815 of this Act, and other than applicable cost-sharing).
(2)Audit process and regulations for qualifying payment amounts
(A)Audit process
(i)In generalNot later than October 1, 2021, the Secretary, in consultation with the Secretary of Health and Human Services and the Secretary of Labor, shall establish through rulemaking a process, in accordance with clause (ii), under which group health plans are audited by the Secretary or applicable State authority to ensure that— (I)such plans are in compliance with the requirement of applying a qualifying payment amount under this section; and
(II)such qualifying payment amount so applied satisfies the definition under paragraph (3)(E) with respect to the year involved, including with respect to a group health plan described in clause (ii) of such paragraph (3)(E). (ii)Audit samplesUnder the process established pursuant to clause (i), the Secretary—
(I)shall conduct audits described in such clause, with respect to a year (beginning with 2022), of a sample with respect to such year of claims data from not more than 25 group health plans; and (II)may audit any group health plan if the Secretary has received any complaint or other information about such plan or coverage, respectively, that involves the compliance of the plan with either of the requirements described in subclauses (I) and (II) of such clause.
(iii)ReportsBeginning for 2022, the Secretary shall annually submit to Congress a report on the number of plans and issuers with respect to which audits were conducted during such year pursuant to this subparagraph. (B)RulemakingNot later than July 1, 2021, the Secretary, in consultation with the Secretary of Labor and the Secretary of Health and Human Services, shall establish through rulemaking—
(i)the methodology the group health plan shall use to determine the qualifying payment amount, differentiating by large group market and small group market; (ii)the information such plan or issuer, respectively, shall share with the nonparticipating provider or nonparticipating facility, as applicable, when making such a determination;
(iii)the geographic regions applied for purposes of this subparagraph, taking into account access to items and services in rural and underserved areas, including health professional shortage areas, as defined in section 332 of the Public Health Service Act; and (iv)a process to receive complaints of violations of the requirements described in subclauses (I) and (II) of subparagraph (A)(i) by group health plans.Such rulemaking shall take into account payments that are made by such plan that are not on a fee-for-service basis. Such methodology may account for relevant payment adjustments that take into account quality or facility type (including higher acuity settings and the case-mix of various facility types) that are otherwise taken into account for purposes of determining payment amounts with respect to participating facilities. In carrying out clause (iii), the Secretary shall consult with the National Association of Insurance Commissioners to establish the geographic regions under such clause and shall periodically update such regions, as appropriate, taking into account the findings of the report submitted under section 109(a) of the No Surprises Act. 
(3)DefinitionsIn this subchapter: (A)Emergency department of a hospitalThe term emergency department of a hospital includes a hospital outpatient department that provides emergency services (as defined in subparagraph (C)(i)).
(B)Emergency medical conditionThe term emergency medical condition means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in a condition described in clause (i), (ii), or (iii) of section 1867(e)(1)(A) of the Social Security Act. (C)Emergency services (i)In generalThe term emergency services, with respect to an emergency medical condition, means—
(I)a medical screening examination (as required under section 1867 of the Social Security Act, or as would be required under such section if such section applied to an independent freestanding emergency department) that is within the capability of the emergency department of a hospital or of an independent freestanding emergency department, as applicable, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition; and (II)within the capabilities of the staff and facilities available at the hospital or the independent freestanding emergency department, as applicable, such further medical examination and treatment as are required under section 1867 of such Act, or as would be required under such section if such section applied to an independent freestanding emergency department, to stabilize the patient (regardless of the department of the hospital in which such further examination or treatment is furnished).
(ii)Inclusion of additional services
(I)In generalFor purposes of this subsection and section 2799B–1 of the Public Health Service Act, in the case of a participant or beneficiary who is enrolled in a group health plan and who is furnished services described in clause (i) with respect to an emergency medical condition, the term emergency services shall include, unless each of the conditions described in subclause (II) are met, in addition to the items and services described in clause (i), items and services— (aa)for which benefits are provided or covered under the plan; and
(bb)that are furnished by a nonparticipating provider or nonparticipating emergency facility (regardless of the department of the hospital in which such items or services are furnished) after the participant or beneficiary is stabilized and as part of outpatient observation or an inpatient or outpatient stay with respect to the visit in which the services described in clause (i) are furnished. (II)ConditionsFor purposes of subclause (I), the conditions described in this subclause, with respect to a participant or beneficiary who is stabilized and furnished additional items and services described in subclause (I) after such stabilization by a provider or facility described in subclause (I), are the following;
(aa)Such provider or facility determines such individual is able to travel using nonmedical transportation or nonemergency medical transportation. (bb)Such provider furnishing such additional items and services satisfies the notice and consent criteria of section 2799B–2(d) with respect to such items and services.
(cc)Such individual is in a condition to receive (as determined in accordance with guidelines issued by the Secretary pursuant to rulemaking) the information described in section 2799B–2 and to provide informed consent under such section, in accordance with applicable State law. (dd)Such other conditions, as specified by the Secretary, such as conditions relating to coordinating care transitions to participating providers and facilities.
(D)Independent freestanding emergency departmentThe term independent freestanding emergency department means a health care facility that— (i)is geographically separate and distinct and licensed separately from a hospital under applicable State law; and
(ii)provides any of the emergency services (as defined in subparagraph (C)(i)). (E)Qualifying payment amount (i)In generalThe term qualifying payment amount means, subject to clauses (ii) and (iii), with respect to a sponsor of a group health plan—
(I)for an item or service furnished during 2022, the median of the contracted rates recognized by the plan (determined with respect to all such plans of such sponsor that are offered within the same insurance market (specified in subclause (I), (II), or (III) of clause (iv)) as the plan) as the total maximum payment (including the cost-sharing amount imposed for such item or service and the amount to be paid by the plan) under such plans on January 31, 2019 for the same or a similar item or service that is provided by a provider in the same or similar specialty and provided in the geographic region in which the item or service is furnished, consistent with the methodology established by the Secretary under paragraph (2)(B), increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over 2019, such percentage increase over 2020, and such percentage increase over 2021; and (II)for an item or service furnished during 2023 or a subsequent year, the qualifying payment amount determined under this clause for such an item or service furnished in the previous year, increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over such previous year.
(ii)New plans and coverageThe term qualifying payment amount means, with respect to a sponsor of a group health plan in a geographic region in which such sponsor, respectively, did not offer any group health plan or health insurance coverage during 2019— (I)for the first year in which such group health plan is offered in such region, a rate (determined in accordance with a methodology established by the Secretary) for items and services that are covered by such plan and furnished during such first year; and
(II)for each subsequent year such group health plan is offered in such region, the qualifying payment amount determined under this clause for such items and services furnished in the previous year, increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over such previous year. (iii)Insufficient information; newly covered items and servicesIn the case of a sponsor of a group health plan that does not have sufficient information to calculate the median of the contracted rates described in clause (i)(I) in 2019 (or, in the case of a newly covered item or service (as defined in clause (v)(III)), in the first coverage year (as defined in clause (v)(I)) for such item or service with respect to such plan) for an item or service (including with respect to provider type, or amount, of claims for items or services (as determined by the Secretary) provided in a particular geographic region (other than in a case with respect to which clause (ii) applies)) the term qualifying payment amount—
(I)for an item or service furnished during 2022 (or, in the case of a newly covered item or service, during the first coverage year for such item or service with respect to such plan), means such rate for such item or service determined by the sponsor through use of any database that is determined, in accordance with rulemaking described in paragraph (2)(B), to not have any conflicts of interest and to have sufficient information reflecting allowed amounts paid to a health care provider or facility for relevant services furnished in the applicable geographic region (such as a State all-payer claims database); (II)for an item or service furnished in a subsequent year (before the first sufficient information year (as defined in clause (v)(II)) for such item or service with respect to such plan), means the rate determined under subclause (I) or this subclause, as applicable, for such item or service for the year previous to such subsequent year, increased by the percentage increase in the consumer price index for all urban consumers (United States city average) over such previous year;
(III)for an item or service furnished in the first sufficient information year for such item or service with respect to such plan, has the meaning given the term qualifying payment amount in clause (i)(I), except that in applying such clause to such item or service, the reference to furnished during 2022 shall be treated as a reference to furnished during such first sufficient information year, the reference to on January 31, 2019 shall be treated as a reference to in such sufficient information year, and the increase described in such clause shall not be applied; and (IV)for an item or service furnished in any year subsequent to the first sufficient information year for such item or service with respect to such plan, has the meaning given such term in clause (i)(II), except that in applying such clause to such item or service, the reference to furnished during 2023 or a subsequent year shall be treated as a reference to furnished during the year after such first sufficient information year or a subsequent year.
(iv)Insurance marketFor purposes of clause (i)(I), a health insurance market specified in this clause is one of the following: (I)The large group market (other than plans described in subclause (III)).
(II)The small group market (other than plans described in subclause (III)). (III)In the case of a self-insured group health plan, other self-insured group health plans. 
(v)DefinitionsFor purposes of this subparagraph: (I)First coverage yearThe term first coverage year means, with respect to a group health plan and an item or service for which coverage is not offered in 2019 under such plan or coverage, the first year after 2019 for which coverage for such item or service is offered under such plan.
(II)First sufficient information yearThe term first sufficient information year means, with respect to a group health plan— (aa)in the case of an item or service for which the plan does not have sufficient information to calculate the median of the contracted rates described in clause (i)(I) in 2019, the first year subsequent to 2022 for which such sponsor has such sufficient information to calculate the median of such contracted rates in the year previous to such first subsequent year; and
(bb)in the case of a newly covered item or service, the first year subsequent to the first coverage year for such item or service with respect to such plan for which the sponsor has sufficient information to calculate the median of the contracted rates described in clause (i)(I) in the year previous to such first subsequent year. (III)Newly covered item or serviceThe term newly covered item or service means, with respect to a group health plan, an item or service for which coverage was not offered in 2019 under such plan or coverage, but is offered under such plan or coverage in a year after 2019.
(F)Nonparticipating emergency facility; participating emergency facility
(i)Nonparticipating emergency facilityThe term nonparticipating emergency facility means, with respect to an item or service and a group health plan, an emergency department of a hospital, or an independent freestanding emergency department, that does not have a contractual relationship directly or indirectly with the plan for furnishing such item or service under the plan. (ii)Participating emergency facilityThe term participating emergency facility means, with respect to an item or service and a group health plan, an emergency department of a hospital, or an independent freestanding emergency department, that has a contractual relationship directly or indirectly with the plan, with respect to the furnishing of such an item or service at such facility.
(G)Nonparticipating providers; participating providers
(i)Nonparticipating providerThe term nonparticipating provider means, with respect to an item or service and a group health plan, a physician or other health care provider who is acting within the scope of practice of that provider’s license or certification under applicable State law and who does not have a contractual relationship with the plan or issuer, respectively, for furnishing such item or service under the plan. (ii)Participating providerThe term participating provider means, with respect to an item or service and a group health plan, a physician or other health care provider who is acting within the scope of practice of that provider’s license or certification under applicable State law and who has a contractual relationship with the plan for furnishing such item or service under the plan.
(H)Recognized amountThe term recognized amount means, with respect to an item or service furnished by a nonparticipating provider or nonparticipating emergency facility during a year and a group health plan— (i)subject to clause (iii), in the case of such item or service furnished in a State that has in effect a specified State law with respect to such plan; such a nonparticipating provider or nonparticipating emergency facility; and such an item or service, the amount determined in accordance with such law;
(ii)subject to clause (iii), in the case of such item or service furnished in a State that does not have in effect a specified State law, with respect to such plan; such a nonparticipating provider or nonparticipating emergency facility; and such an item or service, the amount that is the qualifying payment amount (as defined in subparagraph (E)) for such year and determined in accordance with rulemaking described in paragraph (2)(B)) for such item or service; or (iii)in the case of such item or service furnished in a State with an All-Payer Model Agreement under section 1115A of the Social Security Act, the amount that the State approves under such system for such item or service so furnished.
(I)Specified State lawThe term specified State law means, with respect to a State, an item or service furnished by a nonparticipating provider or nonparticipating emergency facility during a year and a group health plan, a State law that provides for a method for determining the total amount payable under such a plan (to the extent such State law applies to such plan, subject to section 514) in the case of a participant or beneficiary covered under such plan and receiving such item or service from such a nonparticipating provider or nonparticipating emergency facility. (J)StabilizeThe term to stabilize, with respect to an emergency medical condition (as defined in subparagraph (B)), has the meaning give in section 1867(e)(3) of the Social Security Act (42 U.S.C. 1395dd(e)(3)).
(K)Out-of-network rateThe term out-of-network rate means, with respect to an item or service furnished in a State during a year to a participant or beneficiary of a group health plan receiving such item or service from a nonparticipating provider or nonparticipating emergency facility— (i)subject to clause (iii), in the case of such item or service furnished in a State that has in effect a specified State law with respect to such plan; such a nonparticipating provider or nonparticipating emergency facility; and such an item or service, the amount determined in accordance with such law; 
(ii)subject to clause (iii), in the case such State does not have in effect such a law with respect to such item or service, plan, and provider or facility— (I)subject to subclause (II), if the provider or facility (as applicable) and such plan or coverage agree on an amount of payment (including if such agreed on amount is the initial payment sent by the plan under subsection (a)(1)(C)(iv)(I), subsection (b)(1)(C), or section 9817(a)(3)(A), as applicable, or is agreed on through open negotiations under subsection (c)(1)) with respect to such item or service, such agreed on amount; or
(II)if such provider or facility (as applicable) and such plan or coverage enter the independent dispute resolution process under subsection (c) and do not so agree before the date on which a certified IDR entity (as defined in paragraph (4) of such subsection) makes a determination with respect to such item or service under such subsection, the amount of such determination; or (iii)in the case such State has an All-Payer Model Agreement under section 1115A of the Social Security Act, the amount that the State approves under such system for such item or service so furnished.
(L)Cost-sharingThe term cost-sharing includes copayments, coinsurance, and deductibles. (b)Coverage of non-emergency services performed by nonparticipating providers at certain participating facilities (1)In generalIn the case of items or services (other than emergency services to which subsection (a) applies) for which any benefits are provided or covered by a group health plan furnished to a participant or beneficiary of such plan by a nonparticipating provider (as defined in subsection (a)(3)(G)(i)) (and who, with respect to such items and services, has not satisfied the notice and consent criteria of section 2799B–2(d) of the Public Health Service Act) with respect to a visit (as defined by the Secretary in accordance with paragraph (2)(B)) at a participating health care facility (as defined in paragraph (2)(A)), with respect to such plan, the plan—
(A)shall not impose on such participant or beneficiary a cost-sharing requirement for such items and services so furnished that is greater than the cost-sharing requirement that would apply under such plan had such items or services been furnished by a participating provider (as defined in subsection (a)(3)(G)(ii)); (B)shall calculate such cost-sharing requirement as if the total amount that would have been charged for such items and services by such participating provider were equal to the recognized amount (as defined in subsection (a)(3)(H)) for such items and services, plan, and year;
(C)not later than 30 calendar days after the bill for such items or services is transmitted by such provider, shall send to the provider an initial payment or notice of denial of payment; (D)shall pay a total plan payment directly, in accordance, if applicable, with the timing requirement described in subsection (c)(6), to such provider furnishing such items and services to such participant or beneficiary that is, with application of any initial payment under subparagraph (C), equal to the amount by which the out-of-network rate (as defined in subsection (a)(3)(K)) for such items and services exceeds the cost-sharing amount imposed under the plan for such items and services (as determined in accordance with subparagraphs (A) and (B)) and year; and
(E)shall count toward any in-network deductible and in-network out-of-pocket maximums (as applicable) applied under the plan, any cost-sharing payments made by the participant or beneficiary (and such in-network deductible and out-of-pocket maximums shall be applied) with respect to such items and services so furnished in the same manner as if such cost-sharing payments were with respect to items and services furnished by a participating provider. (2)DefinitionsIn this section:
(A)Participating health care facility
(i)In generalThe term participating health care facility means, with respect to an item or service and a group health plan, a health care facility described in clause (ii) that has a direct or indirect contractual relationship with the plan, with respect to the furnishing of such an item or service at the facility. (ii)Health care facility describedA health care facility described in this clause, with respect to a group health plan or health insurance coverage offered in the group or individual market, is each of the following:
(I)A hospital (as defined in 1861(e) of the Social Security Act). (II)A hospital outpatient department.
(III)A critical access hospital (as defined in section 1861(mm)(1) of such Act). (IV)An ambulatory surgical center described in section 1833(i)(1)(A) of such Act.
(V)Any other facility, specified by the Secretary, that provides items or services for which coverage is provided under the plan or coverage, respectively. (B)VisitThe term visit shall, with respect to items and services furnished to an individual at a health care facility, include equipment and devices, telemedicine services, imaging services, laboratory services, preoperative and postoperative services, and such other items and services as the Secretary may specify, regardless of whether or not the provider furnishing such items or services is at the facility.
(c)Certain access fees to certain databasesIn the case of a sponsor of a group health plan that, pursuant to subsection (a)(3)(E)(iii), uses a database described in such subsection to determine a rate to apply under such subsection for an item or service by reason of having insufficient information described in such subsection with respect to such item or service, such sponsor shall cover the cost for access to such database.. (2)Transfer amendmentSubchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by paragraph (1), is further amended by adding at the end the following:

9822.Other patient protections
(a)Choice of Health Care ProfessionalIf a group health plan requires or provides for designation by a participant or beneficiary of a participating primary care provider, then the plan shall permit each participant and beneficiary to designate any participating primary care provider who is available to accept such individual. (b)Access to Pediatric Care (1)Pediatric careIn the case of a person who has a child who is a participant or beneficiary under a group health plan if the plan requires or provides for the designation of a participating primary care provider for the child, the plan shall permit such person to designate a physician (allopathic or osteopathic) who specializes in pediatrics as the child's primary care provider if such provider participates in the network of the plan.
(2)ConstructionNothing in paragraph (1) shall be construed to waive any exclusions of coverage under the terms and conditions of the plan with respect to coverage of pediatric care. (c)Patient Access to Obstetrical and Gynecological Care (1)General rights (A)Direct accessA group health plan described in paragraph (2) may not require authorization or referral by the plan, issuer, or any person (including a primary care provider described in paragraph (2)(B)) in the case of a female participant or beneficiary who seeks coverage for obstetrical or gynecological care provided by a participating health care professional who specializes in obstetrics or gynecology. Such professional shall agree to otherwise adhere to such plan's policies and procedures, including procedures regarding referrals and obtaining prior authorization and providing services pursuant to a treatment plan (if any) approved by the plan.
(B)Obstetrical and gynecological careA group health plan described in paragraph (2) shall treat the provision of obstetrical and gynecological care, and the ordering of related obstetrical and gynecological items and services, pursuant to the direct access described under subparagraph (A), by a participating health care professional who specializes in obstetrics or gynecology as the authorization of the primary care provider. (2)Application of paragraphA group health plan described in this paragraph is a group health plan that—
(A)provides coverage for obstetric or gynecologic care; and (B)requires the designation by a participant or beneficiary of a participating primary care provider.
(3)ConstructionNothing in paragraph (1) shall be construed to— (A)waive any exclusions of coverage under the terms and conditions of the plan with respect to coverage of obstetrical or gynecological care; or
(B)preclude the group health plan involved from requiring that the obstetrical or gynecological provider notify the primary care health care professional or the plan or issuer of treatment decisions.. (3)Clerical amendmentThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:


Sec. 9815. Additional market reforms. 
Sec. 9816. Preventing surprise medical bills. 
Sec. 9822. Other patient protections..
(4)Conforming amendments
(A)In generalSection 223(c) of the Internal Revenue Code of 1986 is amended— (i)in paragraph (1), by adding at the end the following:

(D)Special rule for individuals receiving benefits subject to surprise billing statutesAn individual shall not fail to be treated as an eligible individual for any period merely because the individual receives benefits for medical care subject to and in accordance with section 9816 or 9817, section 2799A–1 or 2799A–2 of the Public Health Service Act, or section 716 or 717 of the Employee Retirement Income Security Act of 1974, or any State law providing similar protections to such individual.; and (ii)in paragraph (2), by adding at the end the following:

(F)Special rule for surprise billingA plan shall not fail to be treated as a high deductible health plan by reason of providing benefits for medical care in accordance with section 9816 or 9817, section 2799A–1 or 2799A–2 of the Public Health Service Act, or section 716 or 717 of the Employee Retirement Income Security Act of 1974, or any State law providing similar protections to individuals, prior to the satisfaction of the deductible under paragraph (2)(A)(i).. (B)Effective dateThe amendments made by subparagraph (A) shall apply for plan years beginning on or after January 1, 2022. 
(d)Additional application provisions
(1)Application to FEHBSection 8902 of title 5, United States Code, is amended by adding at the end the following new subsection:  (p)Each contract under this chapter shall require the carrier to comply with requirements described in the provisions of sections 2799A–1, 2799A–2, and 2799A–7 of the Public Health Service Act, sections 716, 717, and 722 of the Employee Retirement Income Security Act of 1974, and sections 9816, 9817, and 9822 of the Internal Revenue Code of 1986 (as applicable) in the same manner as such provisions apply to a group health plan or health insurance issuer offering group or individual health insurance coverage, as described in such sections. The provisions of sections 2799B–1, 2799B–2, 2799B–3, and 2799B–5 of the Public Health Service Act shall apply to a health care provider and facility and an air ambulance provider described in such respective sections with respect to an enrollee in a health benefits plan under this chapter in the same manner as such provisions apply to such a provider and facility with respect to an enrollee in a group health plan or group or individual health insurance coverage offered by a health insurance issuer, as described in such sections..
(2)Application to grandfathered plansSection 1251(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18011(a)) is amended by adding at the end the following:   (5)Application of additional provisionsSections 2799A–1, 2799A–2, and 2799A–7 of the Public Health Service Act shall apply to grandfathered health plans for plan years beginning on or after January 1, 2022..
(3)Rule of constructionNothing in this title, including the amendments made by this title may be construed as modifying, reducing, or eliminating— (A)the protections under section 222 of the Indian Health Care Improvement Act (25 U.S.C. 1621u) and under subpart I of part 136 of title 42, Code of Federal Regulations (or any successor regulation), against payment liability for a patient who receives contract health services that are authorized by the Indian Health Service; or
(B)the requirements under section 1866(a)(1)(U) of the Social Security Act (42 U.S.C. 1395cc(a)(1)(U)). (e)Effective dateThe amendments made by this section shall apply with respect to plan years (or, in the case of the amendment made by subsection (d)(1), with respect to contracts entered into or renewed for contract years) beginning on or after January 1, 2022.
103.Determination of out-of-network rates to be paid by health plans; Independent dispute resolution process
(a)PHSASection 2799A–1, as added by section 102, is amended— (1)by redesignating subsection (c) as subsection (d); and
(2)by inserting after subsection (b) the following new subsection:  (c)Determination of out-of-network rates to be paid by health plans; Independent dispute resolution process (1)Determination through open negotiation (A)In generalWith respect to an item or service furnished in a year by a nonparticipating provider or a nonparticipating facility, with respect to a group health plan or health insurance issuer offering group or individual health insurance coverage, in a State described in subsection (a)(3)(K)(ii) with respect to such plan or coverage and provider or facility, and for which a payment is required to be made by the plan or coverage pursuant to subsection (a)(1) or (b)(1), the provider or facility (as applicable) or plan or coverage may, during the 30-day period beginning on the day the provider or facility receives an initial payment or a notice of denial of payment from the plan or coverage regarding a claim for payment for such item or service, initiate open negotiations under this paragraph between such provider or facility and plan or coverage for purposes of determining, during the open negotiation period, an amount agreed on by such provider or facility, respectively, and such plan or coverage for payment (including any cost-sharing) for such item or service. For purposes of this subsection, the open negotiation period, with respect to an item or service, is the 30-day period beginning on the date of initiation of the negotiations with respect to such item or service.
(B)Accessing independent dispute resolution process in case of failed negotiationsIn the case of open negotiations pursuant to subparagraph (A), with respect to an item or service, that do not result in a determination of an amount of payment for such item or service by the last day of the open negotiation period described in such subparagraph with respect to such item or service, the provider or facility (as applicable) or group health plan or health insurance issuer offering group or individual health insurance coverage that was party to such negotiations may, during the 4-day period beginning on the day after such open negotiation period, initiate the independent dispute resolution process under paragraph (2) with respect to such item or service. The independent dispute resolution process shall be initiated by a party pursuant to the previous sentence by submission to the other party and to the Secretary of a notification (containing such information as specified by the Secretary) and for purposes of this subsection, the date of initiation of such process shall be the date of such submission or such other date specified by the Secretary pursuant to regulations that is not later than the date of receipt of such notification by both the other party and the Secretary. (2)Independent dispute resolution process available in case of failed open negotiations (A)EstablishmentNot later than 1 year after the date of the enactment of this subsection, the Secretary, jointly with the Secretary of Labor and the Secretary of the Treasury, shall establish by regulation one independent dispute resolution process (referred to in this subsection as the IDR process) under which, in the case of an item or service with respect to which a provider or facility (as applicable) or group health plan or health insurance issuer offering group or individual health insurance coverage submits a notification under paragraph (1)(B) (in this subsection referred to as a qualified IDR item or service), a certified IDR entity under paragraph (4) determines, subject to subparagraph (B) and in accordance with the succeeding provisions of this subsection, the amount of payment under the plan or coverage for such item or service furnished by such provider or facility.
(B)Authority to continue negotiationsUnder the independent dispute resolution process, in the case that the parties to a determination for a qualified IDR item or service agree on a payment amount for such item or service during such process but before the date on which the entity selected with respect to such determination under paragraph (4) makes such determination under paragraph (5), such amount shall be treated for purposes of subsection (a)(3)(K)(ii) as the amount agreed to by such parties for such item or service. In the case of an agreement described in the previous sentence, the independent dispute resolution process shall provide for a method to determine how to allocate between the parties to such determination the payment of the compensation of the entity selected with respect to such determination. (C)ClarificationA nonparticipating provider may not, with respect to an item or service furnished by such provider, submit a notification under paragraph (1)(B) if such provider is exempt from the requirement under subsection (a) of section 2799B–2 with respect to such item or service pursuant to subsection (b) of such section.
(3)Treatment of batching of items and services
(A)In generalUnder the IDR process, the Secretary shall specify criteria under which multiple qualified IDR dispute items and services are permitted to be considered jointly as part of a single determination by an entity for purposes of encouraging the efficiency (including minimizing costs) of the IDR process. Such items and services may be so considered only if— (i)such items and services to be included in such determination are furnished by the same provider or facility;
(ii)payment for such items and services is required to be made by the same group health plan or health insurance issuer;  (iii)such items and services are related to the treatment of a similar condition; and
(iv)such items and services were furnished during the 30 day period following the date on which the first item or service included with respect to such determination was furnished or an alternative period as determined by the Secretary, for use in limited situations, such as by the consent of the parties or in the case of low-volume items and services, to encourage procedural efficiency and minimize health plan and provider administrative costs. (B)Treatment of bundled paymentsIn carrying out subparagraph (A), the Secretary shall provide that, in the case of items and services which are included by a provider or facility as part of a bundled payment, such items and services included in such bundled payment may be part of a single determination under this subsection. 
(4)Certification and selection of IDR entities
(A)In generalThe Secretary, in consultation with the Secretary of Labor and Secretary of the Treasury, shall establish a process to certify (including to recertify) entities under this paragraph. Such process shall ensure that an entity so certified— (i)has (directly or through contracts or other arrangements) sufficient medical, legal, and other expertise and sufficient staffing to make determinations described in paragraph (5) on a timely basis;
(ii)is not— (I)a group health plan or health insurance issuer offering group or individual health insurance coverage, provider, or facility;
(II)an affiliate or a subsidiary of such a group health plan or health insurance issuer, provider, or facility; or (III)an affiliate or subsidiary of a professional or trade association of such group health plans or health insurance issuers or of providers or facilities;
(iii)carries out the responsibilities of such an entity in accordance with this subsection; (iv)meets appropriate indicators of fiscal integrity;
(v)maintains the confidentiality (in accordance with regulations promulgated by the Secretary) of individually identifiable health information obtained in the course of conducting such determinations; (vi)does not under the IDR process carry out any determination with respect to which the entity would not pursuant to subclause (I), (II), or (III) of subparagraph (F)(i) be eligible for selection; and
(vii)meets such other requirements as determined appropriate by the Secretary. (B)Period of certificationSubject to subparagraph (C), each certification (including a recertification) of an entity under the process described in subparagraph (A) shall be for a 5-year period.
(C)RevocationA certification of an entity under this paragraph may be revoked under the process described in subparagraph (A) if the entity has a pattern or practice of noncompliance with any of the requirements described in such subparagraph. (D)Petition for denial or withdrawalThe process described in subparagraph (A) shall ensure that an individual, provider, facility, or group health plan or health insurance issuer offering group or individual health insurance coverage may petition for a denial of a certification or a revocation of a certification with respect to an entity under this paragraph for failure of meeting a requirement of this subsection.
(E)Sufficient number of entitiesThe process described in subparagraph (A) shall ensure that a sufficient number of entities are certified under this paragraph to ensure the timely and efficient provision of determinations described in paragraph (5). (F)Selection of certified IDR entityThe Secretary shall, with respect to the determination of the amount of payment under this subsection of an item or service, provide for a method—
(i)that allows for the group health plan or health insurance issuer offering group or individual health insurance coverage and the nonparticipating provider or the nonparticipating emergency facility (as applicable) involved in a notification under paragraph (1)(B) to jointly select, not later than the last day of the 3-business day period following the date of the initiation of the process with respect to such item or service, for purposes of making such determination, an entity certified under this paragraph that— (I)is not a party to such determination or an employee or agent of such a party;
(II)does not have a material familial, financial, or professional relationship with such a party; and (III)does not otherwise have a conflict of interest with such a party (as determined by the Secretary); and
(ii)that requires, in the case such parties do not make such selection by such last day, the Secretary to, not later than 6 business days after such date of initiation— (I)select such an entity that satisfies subclauses (I) through (III) of clause (i)); and
(II)provide notification of such selection to the provider or facility (as applicable) and the plan or issuer (as applicable) party to such determination. An entity selected pursuant to the previous sentence to make a determination described in such sentence shall be referred to in this subsection as the certified IDR entity with respect to such determination.  (5)Payment determination (A)In generalNot later than 30 days after the date of selection of the certified IDR entity with respect to a determination for a qualified IDR item or service, the certified IDR entity shall—
(i)taking into account the considerations specified in subparagraph (C), select one of the offers submitted under subparagraph (B) to be the amount of payment for such item or service determined under this subsection for purposes of subsection (a)(1) or (b)(1), as applicable; and (ii)notify the provider or facility and the group health plan or health insurance issuer offering group or individual health insurance coverage party to such determination of the offer selected under clause (i).
(B)Submission of offersNot later than 10 days after the date of selection of the certified IDR entity with respect to a determination for a qualified IDR item or service, the provider or facility and the group health plan or health insurance issuer offering group or individual health insurance coverage party to such determination— (i)shall each submit to the certified IDR entity with respect to such determination—
(I)an offer for a payment amount for such item or service furnished by such provider or facility; and (II)such information as requested by the certified IDR entity relating to such offer; and
(ii)may each submit to the certified IDR entity with respect to such determination any information relating to such offer submitted by either party, including information relating to any circumstance described in subparagraph (C)(ii). (C)Considerations in determination (i)In generalIn determining which offer is the payment to be applied pursuant to this paragraph, the certified IDR entity, with respect to the determination for a qualified IDR item or service shall consider—
(I)the qualifying payment amounts (as defined in subsection (a)(3)(E)) for the applicable year for items or services that are comparable to the qualified IDR item or service and that are furnished in the same geographic region (as defined by the Secretary for purposes of such subsection) as such qualified IDR item or service; and (II)subject to subparagraph (D), information on any circumstance described in clause (ii), such information as requested in subparagraph (B)(i)(II), and any additional information provided in subparagraph (B)(ii). 
(ii)Additional circumstancesFor purposes of clause (i)(II), the circumstances described in this clause are, with respect to a qualified IDR item or service of a nonparticipating provider, nonparticipating emergency facility, group health plan, or health insurance issuer of group or individual health insurance coverage the following: (I)The level of training, experience, and quality and outcomes measurements of the provider or facility that furnished such item or service (such as those endorsed by the consensus-based entity authorized in section 1890 of the Social Security Act).
(II)The market share held by the nonparticipating provider or facility or that of the plan or issuer in the geographic region in which the item or service was provided. (III)The acuity of the individual receiving such item or service or the complexity of furnishing such item or service to such individual.
(IV)The teaching status, case mix, and scope of services of the nonparticipating facility that furnished such item or service. (V)Demonstrations of good faith efforts (or lack of good faith efforts) made by the nonparticipating provider or nonparticipating facility or the plan or issuer to enter into network agreements and, if applicable, contracted rates between the provider or facility, as applicable, and the plan or issuer, as applicable, during the previous 4 plan years.
(D)Prohibition on consideration of certain factorsIn determining which offer is the payment to be applied with respect to qualified IDR items and services furnished by a provider or facility, the certified IDR entity with respect to a determination shall not consider usual and customary charges, the amount that would have been billed by such provider or facility with respect to such items and services had the provisions of section 2799B–1 or 2799B–2 (as applicable) not applied, or the payment or reimbursement rate for such items and services furnished by such provider or facility payable by a public payor, including under the Medicare program under title XVIII of the Social Security Act, under the Medicaid program under title XIX of such Act, under the Children’s Health Insurance Program under title XXI of such Act, under the TRICARE program under chapter 55 of title 10, United States Code, or under chapter 17 of title 38, United States Code. (E)Effects of determination (i)In generalA determination of a certified IDR entity under subparagraph (A)—
(I)shall be binding upon the parties involved, in the absence of a fraudulent claim or evidence of misrepresentation of facts presented to the IDR entity involved regarding such claim; and (II)shall not be subject to judicial review, except in a case described in any of paragraphs (1) through (4) of section 10(a) of title 9, United States Code.
(ii)Suspension of certain subsequent IDR requestsIn the case of a determination of a certified IDR entity under subparagraph (A), with respect to an initial notification submitted under paragraph (1)(B) with respect to qualified IDR items and services and the two parties involved with such notification, the party that submitted such notification may not submit during the 90-day period following such determination a subsequent notification under such paragraph involving the same other party to such notification with respect to such an item or service that was the subject of such initial notification. (iii)Subsequent submission of requests permittedIn the case of a notification that pursuant to clause (ii) is not permitted to be submitted under paragraph (1)(B) during a 90-day period specified in such clause, if the end of the open negotiation period specified in paragraph (1)(A), that but for this clause would otherwise apply with respect to such notification, occurs during such 90-day period, such paragraph (1)(B) shall be applied as if the reference in such paragraph to the 4-day period beginning on the day after such open negotiation period were instead a reference to the 30-day period beginning on the day after the last day of such 90-day period.
(iv)ReportsThe Secretary, jointly with the Secretary of Labor and the Secretary of the Treasury, shall examine the impact of the application of clause (ii) and whether the application of such clause delays payment determinations or impacts early, alternative resolution of claims (such as through open negotiations), and shall submit to Congress, not later than 2 years after the date of implementation of such clause an interim report (and not later than 4 years after such date of implementation, a final report) on whether any group health plans or health insurance issuers offering group or individual health insurance coverage or types of such plans or coverage have a pattern or practice of routine denial, low payment, or down-coding of claims, or otherwise abuse the 90-day period described in such clause, including recommendations on ways to discourage such a pattern or practice. (F)Costs of independent dispute resolution processIn the case of a notification under paragraph (1)(B) submitted by a nonparticipating provider, nonparticipating emergency facility, group health plan, or health insurance issuer offering group or individual health insurance coverage and submitted to a certified IDR entity—
(i)if such entity makes a determination with respect to such notification under subparagraph (A), the party whose offer is not chosen under such subparagraph shall be responsible for paying all fees charged by such entity; and (ii)if the parties reach a settlement with respect to such notification prior to such a determination, each party shall pay half of all fees charged by such entity, unless the parties otherwise agree.
(6)Timing of paymentThe total plan or coverage payment required pursuant to subsection (a)(1) or (b)(1), with respect to a qualified IDR item or service for which a determination is made under paragraph (5)(A) or with respect to an item or service for which a payment amount is determined under open negotiations under paragraph (1), shall be made directly to the nonparticipating provider or facility not later than 30 days after the date on which such determination is made. (7)Publication of information relating to the IDR process (A)Publication of informationFor each calendar quarter in 2022 and each calendar quarter in a subsequent year, the Secretary shall make available on the public website of the Department of Health and Human Services—
(i)the number of notifications submitted under paragraph (1)(B) during such calendar quarter; (ii)the size of the provider practices and the size of the facilities submitting notifications under paragraph (1)(B) during such calendar quarter;
(iii)the number of such notifications with respect to which a determination was made under paragraph (5)(A);  (iv)the information described in subparagraph (B) with respect to each notification with respect to which such a determination was so made;
(v)the number of times the payment amount determined (or agreed to) under this subsection exceeds the qualifying payment amount, specified by items and services; (vi)the amount of expenditures made by the Secretary during such calendar quarter to carry out the IDR process;
(vii)the total amount of fees paid under paragraph (8) during such calendar quarter; and (viii)the total amount of compensation paid to certified IDR entities under paragraph (5)(F) during such calendar quarter.
(B)InformationFor purposes of subparagraph (A), the information described in this subparagraph is, with respect to a notification under paragraph (1)(B) by a nonparticipating provider, nonparticipating emergency facility, group health plan, or health insurance issuer offering group or individual health insurance coverage— (i)a description of each item and service included with respect to such notification;
(ii)the geography in which the items and services with respect to such notification were provided; (iii)the amount of the offer submitted under paragraph (5)(B) by the group health plan or health insurance issuer (as applicable) and by the nonparticipating provider or nonparticipating emergency facility (as applicable) expressed as a percentage of the qualifying payment amount;
(iv)whether the offer selected by the certified IDR entity under paragraph (5) to be the payment applied was the offer submitted by such plan or issuer (as applicable) or by such provider or facility (as applicable) and the amount of such offer so selected expressed as a percentage of the qualifying payment amount; (v)the category and practice specialty of each such provider or facility involved in furnishing such items and services; 
(vi)the identity of the health plan or health insurance issuer, provider, or facility, with respect to the notification; (vii)the length of time in making each determination;
(viii)the compensation paid to the certified IDR entity with respect to the settlement or determination; and (ix)any other information specified by the Secretary.
(C)IDR entity requirementsFor 2022 and each subsequent year, an IDR entity, as a condition of certification as an IDR entity, shall submit to the Secretary such information as the Secretary determines necessary to carry out the provisions of this subsection. (D)ClarificationThe Secretary shall ensure the public reporting under this paragraph does not contain information that would disclose privileged or confidential information of a group health plan or health insurance issuer offering group or individual health insurance coverage or of a provider or facility. 
(8)Administrative fee
(A)In generalEach party to a determination under paragraph (5) to which an entity is selected under paragraph (3) in a year shall pay to the Secretary, at such time and in such manner as specified by the Secretary, a fee for participating in the IDR process with respect to such determination in an amount described in subparagraph (B) for such year. (B)Amount of feeThe amount described in this subparagraph for a year is an amount established by the Secretary in a manner such that the total amount of fees paid under this paragraph for such year is estimated to be equal to the amount of expenditures estimated to be made by the Secretary for such year in carrying out the IDR process.
(9)Waiver authorityThe Secretary may modify any deadline or other timing requirement specified under this subsection (other than the establishment date for the IDR process under paragraph (2)(A) and other than under paragraph (6)) in cases of extenuating circumstances, as specified by the Secretary, or to ensure that all claims that occur during a 90-day period described in paragraph (5)(E)(ii), but with respect to which a notification is not permitted by reason of such paragraph to be submitted under paragraph (1)(B) during such period, are eligible for the IDR process. . (b)ERISASection 716 of the Employee Retirement Income Security Act of 1974, as added by section 102, is amended—
(1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection:

(c)Determination of out-of-network rates to be paid by health plans; Independent dispute resolution process
(1)Determination through open negotiation
(A)In generalWith respect to an item or service furnished in a year by a nonparticipating provider or a nonparticipating facility, with respect to a group health plan or health insurance issuer offering group health insurance coverage, in a State described in subsection (a)(3)(K)(ii) with respect to such plan or coverage and provider or facility, and for which a payment is required to be made by the plan or coverage pursuant to subsection (a)(1) or (b)(1), the provider or facility (as applicable) or plan or coverage may, during the 30-day period beginning on the day the provider or facility receives an initial payment or a notice of denial of payment from the plan or coverage regarding a claim for payment for such item or service, initiate open negotiations under this paragraph between such provider or facility and plan or coverage for purposes of determining, during the open negotiation period, an amount agreed on by such provider or facility, respectively, and such plan or coverage for payment (including any cost-sharing) for such item or service. For purposes of this subsection, the open negotiation period, with respect to an item or service, is the 30-day period beginning on the date of initiation of the negotiations with respect to such item or service. (B)Accessing independent dispute resolution process in case of failed negotiationsIn the case of open negotiations pursuant to subparagraph (A), with respect to an item or service, that do not result in a determination of an amount of payment for such item or service by the last day of the open negotiation period described in such subparagraph with respect to such item or service, the provider or facility (as applicable) or group health plan or health insurance issuer offering group health insurance coverage that was party to such negotiations may, during the 4-day period beginning on the day after such open negotiation period, initiate the independent dispute resolution process under paragraph (2) with respect to such item or service. The independent dispute resolution process shall be initiated by a party pursuant to the previous sentence by submission to the other party and to the Secretary of a notification (containing such information as specified by the Secretary) and for purposes of this subsection, the date of initiation of such process shall be the date of such submission or such other date specified by the Secretary pursuant to regulations that is not later than the date of receipt of such notification by both the other party and the Secretary.
(2)Independent dispute resolution process available in case of failed open negotiations
(A)EstablishmentNot later than 1 year after the date of the enactment of this subsection, the Secretary, jointly with the Secretary of Health and Human Services and the Secretary of the Treasury, shall establish by regulation one independent dispute resolution process (referred to in this subsection as the IDR process) under which, in the case of an item or service with respect to which a provider or facility (as applicable) or group health plan or health insurance issuer offering group health insurance coverage submits a notification under paragraph (1)(B) (in this subsection referred to as a qualified IDR item or service), a certified IDR entity under paragraph (4) determines, subject to subparagraph (B) and in accordance with the succeeding provisions of this subsection, the amount of payment under the plan or coverage for such item or service furnished by such provider or facility. (B)Authority to continue negotiationsUnder the independent dispute resolution process, in the case that the parties to a determination for a qualified IDR item or service agree on a payment amount for such item or service during such process but before the date on which the entity selected with respect to such determination under paragraph (4) makes such determination under paragraph (5), such amount shall be treated for purposes of subsection (a)(3)(K)(ii) as the amount agreed to by such parties for such item or service. In the case of an agreement described in the previous sentence, the independent dispute resolution process shall provide for a method to determine how to allocate between the parties to such determination the payment of the compensation of the entity selected with respect to such determination.
(C)ClarificationA nonparticipating provider may not, with respect to an item or service furnished by such provider, submit a notification under paragraph (1)(B) if such provider is exempt from the requirement under subsection (a) of section 2799B–2 of the Public Health Service Act with respect to such item or service pursuant to subsection (b) of such section. (3)Treatment of batching of items and services (A)In generalUnder the IDR process, the Secretary shall specify criteria under which multiple qualified IDR dispute items and services are permitted to be considered jointly as part of a single determination by an entity for purposes of encouraging the efficiency (including minimizing costs) of the IDR process. Such items and services may be so considered only if—
(i)such items and services to be included in such determination are furnished by the same provider or facility; (ii)payment for such items and services is required to be made by the same group health plan or health insurance issuer; 
(iii)such items and services are related to the treatment of a similar condition; and (iv)such items and services were furnished during the 30 day period following the date on which the first item or service included with respect to such determination was furnished or an alternative period as determined by the Secretary, for use in limited situations, such as by the consent of the parties or in the case of low-volume items and services, to encourage procedural efficiency and minimize health plan and provider administrative costs.
(B)Treatment of bundled paymentsIn carrying out subparagraph (A), the Secretary shall provide that, in the case of items and services which are included by a provider or facility as part of a bundled payment, such items and services included in such bundled payment may be part of a single determination under this subsection.  (4)Certification and selection of IDR entities (A)In generalThe Secretary, jointly with the Secretary of Health and Human Services and Secretary of the Treasury, shall establish a process to certify (including to recertify) entities under this paragraph. Such process shall ensure that an entity so certified—
(i)has (directly or through contracts or other arrangements) sufficient medical, legal, and other expertise and sufficient staffing to make determinations described in paragraph (5) on a timely basis; (ii)is not—
(I)a group health plan or health insurance issuer offering group health insurance coverage, provider, or facility; (II)an affiliate or a subsidiary of such a group health plan or health insurance issuer, provider, or facility; or
(III)an affiliate or subsidiary of a professional or trade association of such group health plans or health insurance issuers or of providers or facilities; (iii)carries out the responsibilities of such an entity in accordance with this subsection;
(iv)meets appropriate indicators of fiscal integrity; (v)maintains the confidentiality (in accordance with regulations promulgated by the Secretary) of individually identifiable health information obtained in the course of conducting such determinations;
(vi)does not under the IDR process carry out any determination with respect to which the entity would not pursuant to subclause (I), (II), or (III) of subparagraph (F)(i) be eligible for selection; and (vii)meets such other requirements as determined appropriate by the Secretary.
(B)Period of certificationSubject to subparagraph (C), each certification (including a recertification) of an entity under the process described in subparagraph (A) shall be for a 5-year period. (C)RevocationA certification of an entity under this paragraph may be revoked under the process described in subparagraph (A) if the entity has a pattern or practice of noncompliance with any of the requirements described in such subparagraph.
(D)Petition for denial or withdrawalThe process described in subparagraph (A) shall ensure that an individual, provider, facility, or group health plan or health insurance issuer offering group health insurance coverage may petition for a denial of a certification or a revocation of a certification with respect to an entity under this paragraph for failure of meeting a requirement of this subsection. (E)Sufficient number of entitiesThe process described in subparagraph (A) shall ensure that a sufficient number of entities are certified under this paragraph to ensure the timely and efficient provision of determinations described in paragraph (5).
(F)Selection of certified IDR entityThe Secretary shall, with respect to the determination of the amount of payment under this subsection of an item or service, provide for a method— (i)that allows for the group health plan or health insurance issuer offering group health insurance coverage and the nonparticipating provider or the nonparticipating emergency facility (as applicable) involved in a notification under paragraph (1)(B) to jointly select, not later than the last day of the 3-business day period following the date of the initiation of the process with respect to such item or service, for purposes of making such determination, an entity certified under this paragraph that—
(I)is not a party to such determination or an employee or agent of such a party; (II)does not have a material familial, financial, or professional relationship with such a party; and
(III)does not otherwise have a conflict of interest with such a party (as determined by the Secretary); and (ii)that requires, in the case such parties do not make such selection by such last day, the Secretary to, not later than 6 business days after such date of initiation—
(I)select such an entity that satisfies subclauses (I) through (III) of clause (i)); and (II)provide notification of such selection to the provider or facility (as applicable) and the plan or issuer (as applicable) party to such determination. An entity selected pursuant to the previous sentence to make a determination described in such sentence shall be referred to in this subsection as the certified IDR entity with respect to such determination. 
(5)Payment determination
(A)In generalNot later than 30 days after the date of selection of the certified IDR entity with respect to a determination for a qualified IDR item or service, the certified IDR entity shall— (i)taking into account the considerations specified in subparagraph (C), select one of the offers submitted under subparagraph (B) to be the amount of payment for such item or service determined under this subsection for purposes of subsection (a)(1) or (b)(1), as applicable; and
(ii)notify the provider or facility and the group health plan or health insurance issuer offering group health insurance coverage party to such determination of the offer selected under clause (i). (B)Submission of offersNot later than 10 days after the date of selection of the certified IDR entity with respect to a determination for a qualified IDR item or service, the provider or facility and the group health plan or health insurance issuer offering group health insurance coverage party to such determination—
(i)shall each submit to the certified IDR entity with respect to such determination— (I)an offer for a payment amount for such item or service furnished by such provider or facility; and
(II)such information as requested by the certified IDR entity relating to such offer; and (ii)may each submit to the certified IDR entity with respect to such determination any information relating to such offer submitted by either party, including information relating to any circumstance described in subparagraph (C)(ii).
(C)Considerations in determination
(i)In generalIn determining which offer is the payment to be applied pursuant to this paragraph, the certified IDR entity, with respect to the determination for a qualified IDR item or service shall consider— (I)the qualifying payment amounts (as defined in subsection (a)(3)(E)) for the applicable year for items or services that are comparable to the qualified IDR item or service and that are furnished in the same geographic region (as defined by the Secretary for purposes of such subsection) as such qualified IDR item or service; and
(II)subject to subparagraph (D), information on any circumstance described in clause (ii), such information as requested in subparagraph (B)(i)(II), and any additional information provided in subparagraph (B)(ii).  (ii)Additional circumstancesFor purposes of clause (i)(II), the circumstances described in this clause are, with respect to a qualified IDR item or service of a nonparticipating provider, nonparticipating emergency facility, group health plan, or health insurance issuer of group health insurance coverage the following:
(I)The level of training, experience, and quality and outcomes measurements of the provider or facility that furnished such item or service (such as those endorsed by the consensus-based entity authorized in section 1890 of the Social Security Act). (II)The market share held by the nonparticipating provider or facility or that of the plan or issuer in the geographic region in which the item or service was provided.
(III)The acuity of the individual receiving such item or service or the complexity of furnishing such item or service to such individual. (IV)The teaching status, case mix, and scope of services of the nonparticipating facility that furnished such item or service.
(V)Demonstrations of good faith efforts (or lack of good faith efforts) made by the nonparticipating provider or nonparticipating facility or the plan or issuer to enter into network agreements and, if applicable, contracted rates between the provider or facility, as applicable, and the plan or issuer, as applicable, during the previous 4 plan years. (D)Prohibition on consideration of certain factorsIn determining which offer is the payment to be applied with respect to qualified IDR items and services furnished by a provider or facility, the certified IDR entity with respect to a determination shall not consider usual and customary charges, the amount that would have been billed by such provider or facility with respect to such items and services had the provisions of section 2799B–1 of the Public Health Service Act or 2799B–2 of such Act (as applicable) not applied, or the payment or reimbursement rate for such items and services furnished by such provider or facility payable by a public payor, including under the Medicare program under title XVIII of the Social Security Act, under the Medicaid program under title XIX of such Act, under the Children’s Health Insurance Program under title XXI of such Act, under the TRICARE program under chapter 55 of title 10, United States Code, or under chapter 17 of title 38, United States Code.
(E)Effects of determination
(i)In generalA determination of a certified IDR entity under subparagraph (A)— (I)shall be binding upon the parties involved, in the absence of a fraudulent claim or evidence of misrepresentation of facts presented to the IDR entity involved regarding such claim; and
(II)shall not be subject to judicial review, except in a case described in any of paragraphs (1) through (4) of section 10(a) of title 9, United States Code. (ii)Suspension of certain subsequent IDR requestsIn the case of a determination of a certified IDR entity under subparagraph (A), with respect to an initial notification submitted under paragraph (1)(B) with respect to qualified IDR items and services and the two parties involved with such notification, the party that submitted such notification may not submit during the 90-day period following such determination a subsequent notification under such paragraph involving the same other party to such notification with respect to such an item or service that was the subject of such initial notification.
(iii)Subsequent submission of requests permittedIn the case of a notification that pursuant to clause (ii) is not permitted to be submitted under paragraph (1)(B) during a 90-day period specified in such clause, if the end of the open negotiation period specified in paragraph (1)(A), that but for this clause would otherwise apply with respect to such notification, occurs during such 90-day period, such paragraph (1)(B) shall be applied as if the reference in such paragraph to the 4-day period beginning on the day after such open negotiation period were instead a reference to the 30-day period beginning on the day after the last day of such 90-day period. (iv)ReportsThe Secretary, jointly with the Secretary of Health and Human Services and the Secretary of the Treasury, shall examine the impact of the application of clause (ii) and whether the application of such clause delays payment determinations or impacts early, alternative resolution of claims (such as through open negotiations), and shall submit to Congress, not later than 2 years after the date of implementation of such clause an interim report (and not later than 4 years after such date of implementation, a final report) on whether any group health plans or health insurance issuers offering group or individual health insurance coverage or types of such plans or coverage have a pattern or practice of routine denial, low payment, or down-coding of claims, or otherwise abuse the 90-day period described in such clause, including recommendations on ways to discourage such a pattern or practice.
(F)Costs of independent dispute resolution processIn the case of a notification under paragraph (1)(B) submitted by a nonparticipating provider, nonparticipating emergency facility, group health plan, or health insurance issuer offering group health insurance coverage and submitted to a certified IDR entity— (i)if such entity makes a determination with respect to such notification under subparagraph (A), the party whose offer is not chosen under such subparagraph shall be responsible for paying all fees charged by such entity; and
(ii)if the parties reach a settlement with respect to such notification prior to such a determination, each party shall pay half of all fees charged by such entity, unless the parties otherwise agree. (6)Timing of paymentThe total plan or coverage payment required pursuant to subsection (a)(1) or (b)(1), with respect to a qualified IDR item or service for which a determination is made under paragraph (5)(A) or with respect to an item or service for which a payment amount is determined under open negotiations under paragraph (1), shall be made directly to the nonparticipating provider or facility not later than 30 days after the date on which such determination is made.
(7)Publication of information relating to the IDR process
(A)Publication of informationFor each calendar quarter in 2022 and each calendar quarter in a subsequent year, the Secretary shall make available on the public website of the Department of Labor— (i)the number of notifications submitted under paragraph (1)(B) during such calendar quarter;
(ii)the size of the provider practices and the size of the facilities submitting notifications under paragraph (1)(B) during such calendar quarter; (iii)the number of such notifications with respect to which a determination was made under paragraph (5)(A); 
(iv)the information described in subparagraph (B) with respect to each notification with respect to which such a determination was so made; (v)the number of times the payment amount determined (or agreed to) under this subsection exceeds the qualifying payment amount, specified by items and services;
(vi)the amount of expenditures made by the Secretary during such calendar quarter to carry out the IDR process; (vii)the total amount of fees paid under paragraph (8) during such calendar quarter; and
(viii)the total amount of compensation paid to certified IDR entities under paragraph (5)(F) during such calendar quarter. (B)InformationFor purposes of subparagraph (A), the information described in this subparagraph is, with respect to a notification under paragraph (1)(B) by a nonparticipating provider, nonparticipating emergency facility, group health plan, or health insurance issuer offering group health insurance coverage—
(i)a description of each item and service included with respect to such notification; (ii)the geography in which the items and services with respect to such notification were provided;
(iii)the amount of the offer submitted under paragraph (5)(B) by the group health plan or health insurance issuer (as applicable) and by the nonparticipating provider or nonparticipating emergency facility (as applicable) expressed as a percentage of the qualifying payment amount; (iv)whether the offer selected by the certified IDR entity under paragraph (5) to be the payment applied was the offer submitted by such plan or issuer (as applicable) or by such provider or facility (as applicable) and the amount of such offer so selected expressed as a percentage of the qualifying payment amount;
(v)the category and practice specialty of each such provider or facility involved in furnishing such items and services;  (vi)the identity of the health plan or health insurance issuer, provider, or facility, with respect to the notification;
(vii)the length of time in making each determination; (viii)the compensation paid to the certified IDR entity with respect to the settlement or determination; and
(ix)any other information specified by the Secretary. (C)IDR entity requirementsFor 2022 and each subsequent year, an IDR entity, as a condition of certification as an IDR entity, shall submit to the Secretary such information as the Secretary determines necessary to carry out the provisions of this subsection.
(D)ClarificationThe Secretary shall ensure the public reporting under this paragraph does not contain information that would disclose privileged or confidential information of a group health plan or health insurance issuer offering group or individual health insurance coverage or of a provider or facility.  (8)Administrative fee (A)In generalEach party to a determination under paragraph (5) to which an entity is selected under paragraph (3) in a year shall pay to the Secretary, at such time and in such manner as specified by the Secretary, a fee for participating in the IDR process with respect to such determination in an amount described in subparagraph (B) for such year.
(B)Amount of feeThe amount described in this subparagraph for a year is an amount established by the Secretary in a manner such that the total amount of fees paid under this paragraph for such year is estimated to be equal to the amount of expenditures estimated to be made by the Secretary for such year in carrying out the IDR process. (9)Waiver authorityThe Secretary may modify any deadline or other timing requirement specified under this subsection (other than the establishment date for the IDR process under paragraph (2)(A) and other than under paragraph (6)) in cases of extenuating circumstances, as specified by the Secretary, or to ensure that all claims that occur during a 90-day period described in paragraph (5)(E)(ii), but with respect to which a notification is not permitted by reason of such paragraph to be submitted under paragraph (1)(B) during such period, are eligible for the IDR process..
(c)IRCSection 9816 of the Internal Revenue Code of 1986, as added by section 102, is amended— (1)by redesignating subsection (c) as subsection (d); and
(2)by inserting after subsection (b) the following new subsection:  (c)Determination of out-of-network rates to be paid by health plans; Independent dispute resolution process (1)Determination through open negotiation (A)In generalWith respect to an item or service furnished in a year by a nonparticipating provider or a nonparticipating facility, with respect to a group health plan, in a State described in subsection (a)(3)(K)(ii) with respect to such plan and provider or facility, and for which a payment is required to be made by the plan pursuant to subsection (a)(1) or (b)(1), the provider or facility (as applicable) or plan may, during the 30-day period beginning on the day the provider or facility receives an initial payment or a notice of denial of payment from the plan regarding a claim for payment for such item or service, initiate open negotiations under this paragraph between such provider or facility and plan for purposes of determining, during the open negotiation period, an amount agreed on by such provider or facility, respectively, and such plan for payment (including any cost-sharing) for such item or service. For purposes of this subsection, the open negotiation period, with respect to an item or service, is the 30-day period beginning on the date of initiation of the negotiations with respect to such item or service.
(B)Accessing independent dispute resolution process in case of failed negotiationsIn the case of open negotiations pursuant to subparagraph (A), with respect to an item or service, that do not result in a determination of an amount of payment for such item or service by the last day of the open negotiation period described in such subparagraph with respect to such item or service, the provider or facility (as applicable) or group health plan that was party to such negotiations may, during the 4-day period beginning on the day after such open negotiation period, initiate the independent dispute resolution process under paragraph (2) with respect to such item or service. The independent dispute resolution process shall be initiated by a party pursuant to the previous sentence by submission to the other party and to the Secretary of a notification (containing such information as specified by the Secretary) and for purposes of this subsection, the date of initiation of such process shall be the date of such submission or such other date specified by the Secretary pursuant to regulations that is not later than the date of receipt of such notification by both the other party and the Secretary. (2)Independent dispute resolution process available in case of failed open negotiations (A)EstablishmentNot later than 1 year after the date of the enactment of this subsection, the Secretary, jointly with the Secretary of Health and Human Services and the Secretary of Labor, shall establish by regulation one independent dispute resolution process (referred to in this subsection as the IDR process) under which, in the case of an item or service with respect to which a provider or facility (as applicable) or group health plan submits a notification under paragraph (1)(B) (in this subsection referred to as a qualified IDR item or service), a certified IDR entity under paragraph (4) determines, subject to subparagraph (B) and in accordance with the succeeding provisions of this subsection, the amount of payment under the plan for such item or service furnished by such provider or facility.
(B)Authority to continue negotiationsUnder the independent dispute resolution process, in the case that the parties to a determination for a qualified IDR item or service agree on a payment amount for such item or service during such process but before the date on which the entity selected with respect to such determination under paragraph (4) makes such determination under paragraph (5), such amount shall be treated for purposes of subsection (a)(3)(K)(ii) as the amount agreed to by such parties for such item or service. In the case of an agreement described in the previous sentence, the independent dispute resolution process shall provide for a method to determine how to allocate between the parties to such determination the payment of the compensation of the entity selected with respect to such determination. (C)ClarificationA nonparticipating provider may not, with respect to an item or service furnished by such provider, submit a notification under paragraph (1)(B) if such provider is exempt from the requirement under subsection (a) of section 2799B–2 of the Public Health Service Act with respect to such item or service pursuant to subsection (b) of such section.
(3)Treatment of batching of items and services
(A)In generalUnder the IDR process, the Secretary shall specify criteria under which multiple qualified IDR dispute items and services are permitted to be considered jointly as part of a single determination by an entity for purposes of encouraging the efficiency (including minimizing costs) of the IDR process. Such items and services may be so considered only if— (i)such items and services to be included in such determination are furnished by the same provider or facility;
(ii)payment for such items and services is required to be made by the same group health plan or health insurance issuer;  (iii)such items and services are related to the treatment of a similar condition; and
(iv)such items and services were furnished during the 30 day period following the date on which the first item or service included with respect to such determination was furnished or an alternative period as determined by the Secretary, for use in limited situations, such as by the consent of the parties or in the case of low-volume items and services, to encourage procedural efficiency and minimize health plan and provider administrative costs. (B)Treatment of bundled paymentsIn carrying out subparagraph (A), the Secretary shall provide that, in the case of items and services which are included by a provider or facility as part of a bundled payment, such items and services included in such bundled payment may be part of a single determination under this subsection. 
(4)Certification and selection of IDR entities
(A)In generalThe Secretary, jointly with the Secretary of Health and Human Services and the Secretary of Labor, shall establish a process to certify (including to recertify) entities under this paragraph. Such process shall ensure that an entity so certified— (i)has (directly or through contracts or other arrangements) sufficient medical, legal, and other expertise and sufficient staffing to make determinations described in paragraph (5) on a timely basis;
(ii)is not— (I)a group health plan, provider, or facility;
(II)an affiliate or a subsidiary of such a group health plan, provider, or facility; or (III)an affiliate or subsidiary of a professional or trade association of such group health plans or of providers or facilities;
(iii)carries out the responsibilities of such an entity in accordance with this subsection; (iv)meets appropriate indicators of fiscal integrity;
(v)maintains the confidentiality (in accordance with regulations promulgated by the Secretary) of individually identifiable health information obtained in the course of conducting such determinations; (vi)does not under the IDR process carry out any determination with respect to which the entity would not pursuant to subclause (I), (II), or (III) of subparagraph (F)(i) be eligible for selection; and
(vii)meets such other requirements as determined appropriate by the Secretary. (B)Period of certificationSubject to subparagraph (C), each certification (including a recertification) of an entity under the process described in subparagraph (A) shall be for a 5-year period.
(C)RevocationA certification of an entity under this paragraph may be revoked under the process described in subparagraph (A) if the entity has a pattern or practice of noncompliance with any of the requirements described in such subparagraph. (D)Petition for denial or withdrawalThe process described in subparagraph (A) shall ensure that an individual, provider, facility, or group health plan may petition for a denial of a certification or a revocation of a certification with respect to an entity under this paragraph for failure of meeting a requirement of this subsection.
(E)Sufficient number of entitiesThe process described in subparagraph (A) shall ensure that a sufficient number of entities are certified under this paragraph to ensure the timely and efficient provision of determinations described in paragraph (5). (F)Selection of certified IDR entityThe Secretary shall, with respect to the determination of the amount of payment under this subsection of an item or service, provide for a method—
(i)that allows for the group health plan and the nonparticipating provider or the nonparticipating emergency facility (as applicable) involved in a notification under paragraph (1)(B) to jointly select, not later than the last day of the 3-business day period following the date of the initiation of the process with respect to such item or service, for purposes of making such determination, an entity certified under this paragraph that— (I)is not a party to such determination or an employee or agent of such a party;
(II)does not have a material familial, financial, or professional relationship with such a party; and (III)does not otherwise have a conflict of interest with such a party (as determined by the Secretary); and
(ii)that requires, in the case such parties do not make such selection by such last day, the Secretary to, not later than 6 business days after such date of initiation— (I)select such an entity that satisfies subclauses (I) through (III) of clause (i)); and
(II)provide notification of such selection to the provider or facility (as applicable) and the plan or issuer (as applicable) party to such determination. An entity selected pursuant to the previous sentence to make a determination described in such sentence shall be referred to in this subsection as the certified IDR entity with respect to such determination.  (5)Payment determination (A)In generalNot later than 30 days after the date of selection of the certified IDR entity with respect to a determination for a qualified IDR item or service, the certified IDR entity shall—
(i)taking into account the considerations specified in subparagraph (C), select one of the offers submitted under subparagraph (B) to be the amount of payment for such item or service determined under this subsection for purposes of subsection (a)(1) or (b)(1), as applicable; and (ii)notify the provider or facility and the group health plan party to such determination of the offer selected under clause (i).
(B)Submission of offersNot later than 10 days after the date of selection of the certifed IDR entity with respect to a determination for a qualified IDR item or service, the provider or facility and the group health plan party to such determination— (i)shall each submit to the certified IDR entity with respect to such determination—
(I)an offer for a payment amount for such item or service furnished by such provider or facility; and (II)such information as requested by the certified IDR entity relating to such offer; and
(ii)may each submit to the certified IDR entity with respect to such determination any information relating to such offer submitted by either party, including information relating to any circumstance described in subparagraph (C)(ii). (C)Considerations in determination (i)In generalIn determining which offer is the payment to be applied pursuant to this paragraph, the certified IDR entity, with respect to the determination for a qualified IDR item or service shall consider—
(I)the qualifying payment amounts (as defined in subsection (a)(3)(E)) for the applicable year for items or services that are comparable to the qualified IDR item or service and that are furnished in the same geographic region (as defined by the Secretary for purposes of such subsection) as such qualified IDR item or service; and (II)subject to subparagraph (D), information on any circumstance described in clause (ii), such information as requested in subparagraph (B)(i)(II), and any additional information provided in subparagraph (B)(ii). 
(ii)Additional circumstancesFor purposes of clause (i)(II), the circumstances described in this clause are, with respect to a qualified IDR item or service of a nonparticipating provider, nonparticipating emergency facility, or group health plan, the following: (I)The level of training, experience, and quality and outcomes measurements of the provider or facility that furnished such item or service (such as those endorsed by the consensus-based entity authorized in section 1890 of the Social Security Act).
(II)The market share held by the nonparticipating provider or facility or that of the plan or issuer in the geographic region in which the item or service was provided. (III)The acuity of the individual receiving such item or service or the complexity of furnishing such item or service to such individual.
(IV)The teaching status, case mix, and scope of services of the nonparticipating facility that furnished such item or service. (V)Demonstrations of good faith efforts (or lack of good faith efforts) made by the nonparticipating provider or nonparticipating facility or the plan or issuer to enter into network agreements and, if applicable, contracted rates between the provider or facility, as applicable, and the plan or issuer, as applicable, during the previous 4 plan years.
(D)Prohibition on consideration of certain factorsIn determining which offer is the payment to be applied with respect to qualified IDR items and services furnished by a provider or facility, the certified IDR entity with respect to a determination shall not consider usual and customary charges, the amount that would have been billed by such provider or facility with respect to such items and services had the provisions of section 2799B–1 of the Public Health Service Act or 2799B–2 of such Act (as applicable) not applied, or the payment or reimbursement rate for such items and services furnished by such provider or facility payable by a public payor, including under the Medicare program under title XVIII of the Social Security Act, under the Medicaid program under title XIX of such Act, under the Children’s Health Insurance Program under title XXI of such Act, under the TRICARE program under chapter 55 of title 10, United States Code, or under chapter 17 of title 38, United States Code. (E)Effects of determination (i)In generalA determination of a certified IDR entity under subparagraph (A)—
(I)shall be binding upon the parties involved, in the absence of a fraudulent claim or evidence of misrepresentation of facts presented to the IDR entity involved regarding such claim; and (II)shall not be subject to judicial review, except in a case described in any of paragraphs (1) through (4) of section 10(a) of title 9, United States Code.
(ii)Suspension of certain subsequent IDR requestsIn the case of a determination of a certified IDR entity under subparagraph (A), with respect to an initial notification submitted under paragraph (1)(B) with respect to qualified IDR items and services and the two parties involved with such notification, the party that submitted such notification may not submit during the 90-day period following such determination a subsequent notification under such paragraph involving the same other party to such notification with respect to such an item or service that was the subject of such initial notification. (iii)Subsequent submission of requests permittedIn the case of a notification that pursuant to clause (ii) is not permitted to be submitted under paragraph (1)(B) during a 90-day period specified in such clause, if the end of the open negotiation period specified in paragraph (1)(A), that but for this clause would otherwise apply with respect to such notification, occurs during such 90-day period, such paragraph (1)(B) shall be applied as if the reference in such paragraph to the 4-day period beginning on the day after such open negotiation period were instead a reference to the 30-day period beginning on the day after the last day of such 90-day period.
(iv)ReportsThe Secretary, jointly with the Secretary of Labor and the Secretary of the Health and Human Services, shall examine the impact of the application of clause (ii) and whether the application of such clause delays payment determinations or impacts early, alternative resolution of claims (such as through open negotiations), and shall submit to Congress, not later than 2 years after the date of implementation of such clause an interim report (and not later than 4 years after such date of implementation, a final report) on whether any group health plans or health insurance issuers offering group or individual health insurance coverage or types of such plans or coverage have a pattern or practice of routine denial, low payment, or down-coding of claims, or otherwise abuse the 90-day period described in such clause, including recommendations on ways to discourage such a pattern or practice. (F)Costs of independent dispute resolution processIn the case of a notification under paragraph (1)(B) submitted by a nonparticipating provider, nonparticipating emergency facility, or group health plan and submitted to a certified IDR entity—
(i)if such entity makes a determination with respect to such notification under subparagraph (A), the party whose offer is not chosen under such subparagraph shall be responsible for paying all fees charged by such entity; and (ii)if the parties reach a settlement with respect to such notification prior to such a determination, each party shall pay half of all fees charged by such entity, unless the parties otherwise agree.
(6)Timing of paymentThe total plan payment required pursuant to subsection (a)(1) or (b)(1), with respect to a qualified IDR item or service for which a determination is made under paragraph (5)(A) or with respect to an item or service for which a payment amount is determined under open negotiations under paragraph (1), shall be made directly to the nonparticipating provider or facility not later than 30 days after the date on which such determination is made. (7)Publication of information relating to the IDR process (A)Publication of informationFor each calendar quarter in 2022 and each calendar quarter in a subsequent year, the Secretary shall make available on the public website of the Department of the Treasury—
(i)the number of notifications submitted under paragraph (1)(B) during such calendar quarter; (ii)the size of the provider practices and the size of the facilities submitting notifications under paragraph (1)(B) during such calendar quarter;
(iii)the number of such notifications with respect to which a determination was made under paragraph (5)(A);  (iv)the information described in subparagraph (B) with respect to each notification with respect to which such a determination was so made;
(v)the number of times the payment amount determined (or agreed to) under this subsection exceeds the qualifying payment amount, specified by items and services; (vi)the amount of expenditures made by the Secretary during such calendar quarter to carry out the IDR process;
(vii)the total amount of fees paid under paragraph (8) during such calendar quarter; and (viii)the total amount of compensation paid to certified IDR entities under paragraph (5)(F) during such calendar quarter.
(B)InformationFor purposes of subparagraph (A), the information described in this subparagraph is, with respect to a notification under paragraph (1)(B) by a nonparticipating provider, nonparticipating emergency facility, or group health plan— (i)a description of each item and service included with respect to such notification;
(ii)the geography in which the items and services with respect to such notification were provided; (iii)the amount of the offer submitted under paragraph (5)(B) by the group health plan and by the nonparticipating provider or nonparticipating emergency facility (as applicable) expressed as a percentage of the qualifying payment amount;
(iv)whether the offer selected by the certified IDR entity under paragraph (5) to be the payment applied was the offer submitted by such plan or by such provider or facility (as applicable) and the amount of such offer so selected expressed as a percentage of the qualifying payment amount; (v)the category and practice specialty of each such provider or facility involved in furnishing such items and services; 
(vi)the identity of the group health plan, provider, or facility, with respect to the notification; (vii)the length of time in making each determination;
(viii)the compensation paid to the certified IDR entity with respect to the settlement or determination; and (ix)any other information specified by the Secretary.
(C)IDR entity requirementsFor 2022 and each subsequent year, an IDR entity, as a condition of certification as an IDR entity, shall submit to the Secretary such information as the Secretary determines necessary to carry out the provisions of this subsection. (D)ClarificationThe Secretary shall ensure the public reporting under this paragraph does not contain information that would disclose privileged or confidential information of a group health plan or health insurance issuer offering group or individual health insurance coverage or of a provider or facility.
(8)Administrative fee
(A)In generalEach party to a determination under paragraph (5) to which an entity is selected under paragraph (3) in a year shall pay to the Secretary, at such time and in such manner as specified by the Secretary, a fee for participating in the IDR process with respect to such determination in an amount described in subparagraph (B) for such year. (B)Amount of feeThe amount described in this subparagraph for a year is an amount established by the Secretary in a manner such that the total amount of fees paid under this paragraph for such year is estimated to be equal to the amount of expenditures estimated to be made by the Secretary for such year in carrying out the IDR process.
(9)Waiver authorityThe Secretary may modify any deadline or other timing requirement specified under this subsection (other than the establishment date for the IDR process under paragraph (2)(A) and other than under paragraph (6)) in cases of extenuating circumstances, as specified by the Secretary, or to ensure that all claims that occur during a 90-day period described in paragraph (5)(E)(ii), but with respect to which a notification is not permitted by reason of such paragraph to be submitted under paragraph (1)(B) during such period, are eligible for the IDR process.. 104.Health care provider requirements regarding surprise medical billing (a)In generalTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by inserting after part D, as added by section 102, the following:

EHealth Care Provider Requirements
2799B–1.Balance billing in cases of emergency services
(a)In generalIn the case of a participant, beneficiary, or enrollee with benefits under a group health plan or group or individual health insurance coverage offered by a health insurance issuer and who is furnished during a plan year beginning on or after January 1, 2022, emergency services (for which benefits are provided under the plan or coverage) with respect to an emergency medical condition with respect to a visit at an emergency department of a hospital or an independent freestanding emergency department— (1)in the case that the hospital or independent freestanding emergency department is a nonparticipating emergency facility, the emergency department of a hospital or independent freestanding emergency department shall not bill, and shall not hold liable, the participant, beneficiary, or enrollee for a payment amount for such emergency services so furnished that is more than the cost-sharing requirement for such services (as determined in accordance with clauses (ii) and (iii) of section 2799A–1(a)(1)(C), of section 9816(a)(1)(C) of the Internal Revenue Code of 1986, and of section 716(a)(1)(C) of the Employee Retirement Income Security Act of 1974, as applicable); and
(2)in the case that such services are furnished by a nonparticipating provider, the health care provider shall not bill, and shall not hold liable, such participant, beneficiary, or enrollee for a payment amount for an emergency service furnished to such individual by such provider with respect to such emergency medical condition and visit for which the individual receives emergency services at the hospital or emergency department that is more than the cost-sharing requirement for such services furnished by the provider (as determined in accordance with clauses (ii) and (iii) of section 2799A–1(a)(1)(C), of section 9816(a)(1)(C) of the Internal Revenue Code of 1986, and of section 716(a)(1)(C) of the Employee Retirement Income Security Act of 1974, as applicable). (b)DefinitionIn this section, the term visit shall have such meaning as applied to such term for purposes of section 2799A–1(b).
2799B–2.Balance billing in cases of non-emergency services performed by nonparticipating providers at certain participating facilities
(a)In generalSubject to subsection (b), in the case of a participant, beneficiary, or enrollee with benefits under a group health plan or group or individual health insurance coverage offered by a health insurance issuer and who is furnished during a plan year beginning on or after January 1, 2022, items or services (other than emergency services to which section 2799B–1 applies) for which benefits are provided under the plan or coverage at a participating health care facility by a nonparticipating provider, such provider shall not bill, and shall not hold liable, such participant, beneficiary, or enrollee for a payment amount for such an item or service furnished by such provider with respect to a visit at such facility that is more than the cost-sharing requirement for such item or service (as determined in accordance with subparagraphs (A) and (B) of section 2799A–1(b)(1) of section 9816(b)(1) of the Internal Revenue Code of 1986, and of section 716(b)(1) of the Employee Retirement Income Security Act of 1974, as applicable). (b)Exception (1)In generalSubsection (a) shall not apply with respect to items or services (other than ancillary services described in paragraph (2)) furnished by a nonparticipating provider to a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer, if the provider satisfies the notice and consent criteria of subsection (d).
(2)Ancillary services describedFor purposes of paragraph (1), ancillary services described in this paragraph are, with respect to a participating health care facility— (A)subject to paragraph (3), items and services related to emergency medicine, anesthesiology, pathology, radiology, and neonatology, whether or not provided by a physician or non-physician practitioner, and items and services provided by assistant surgeons, hospitalists, and intensivists;
(B)subject to paragraph (3), diagnostic services (including radiology and laboratory services); (C)items and services provided by such other specialty practitioners, as the Secretary specifies through rulemaking; and
(D)items and services provided by a nonparticipating provider if there is no participating provider who can furnish such item or service at such facility. (3)ExceptionThe Secretary may, through rulemaking, establish a list (and update such list periodically) of advanced diagnostic laboratory tests, which shall not be included as an ancillary service described in paragraph (2) and with respect to which subsection (a) would apply.
(c)ClarificationIn the case of a nonparticipating provider that satisfies the notice and consent criteria of subsection (d) with respect to an item or service (referred to in this subsection as a covered item or service), such notice and consent criteria may not be construed as applying with respect to any item or service that is furnished as a result of unforeseen, urgent medical needs that arise at the time such covered item or service is furnished. For purposes of the previous sentence, a covered item or service shall not include an ancillary service described in subsection (b)(2). (d)Notice and consent to be treated by a nonparticipating provider or nonparticipating facility (1)In generalA nonparticipating provider or nonparticipating facility satisfies the notice and consent criteria of this subsection, with respect to items or services furnished by the provider or facility to a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer, if the provider (or, if applicable, the participating health care facility on behalf of such provider) or nonparticipating facility—
(A)in the case that the participant, beneficiary, or enrollee makes an appointment to be furnished such items or services at least 72 hours prior to the date on which the individual is to be furnished such items or services, provides to the participant, beneficiary, or enrollee (or to an authorized representative of the participant, beneficiary, or enrollee) not later than 72 hours prior to the date on which the individual is furnished such items or services (or, in the case that the participant, beneficiary, or enrollee makes such an appointment within 72 hours of when such items or services are to be furnished, provides to the participant, beneficiary, or enrollee (or to an authorized representative of the participant, beneficiary, or enrollee) on such date the appointment is made), a written notice in paper or electronic form, as selected by the participant, beneficiary, or enrollee, (and including electronic notification, as practicable) specified by the Secretary, not later than July 1, 2021, through guidance (which shall be updated as determined necessary by the Secretary) that— (i)contains the information required under paragraph (2);
(ii)clearly states that consent to receive such items and services from such nonparticipating provider or nonparticipating facility is optional and that the participant, beneficiary, or enrollee may instead seek care from a participating provider or at a participating facility, with respect to such plan or coverage, as applicable, in which case the cost-sharing responsibility of the participant, beneficiary, or enrollee would not exceed such responsibility that would apply with respect to such an item or service that is furnished by a participating provider or participating facility, as applicable with respect to such plan; and (iii)is available in the 15 most common languages in the geographic region of the applicable facility;
(B)obtains from the participant, beneficiary, or enrollee (or from such an authorized representative) the consent described in paragraph (3) to be treated by a nonparticipating provider or nonparticipating facility; and (C)provides a signed copy of such consent to the participant, beneficiary, or enrollee through mail or email (as selected by the participant, beneficiary, or enrollee).
(2)Information required under written noticeFor purposes of paragraph (1)(A)(i), the information described in this paragraph, with respect to a nonparticipating provider or nonparticipating facility and a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer, is each of the following: (A)Notification, as applicable, that the health care provider is a nonparticipating provider with respect to the health plan or the health care facility is a nonparticipating facility with respect to the health plan.
(B)Notification of the good faith estimated amount that such provider or facility may charge the participant, beneficiary, or enrollee for such items and services involved, including a notification that the provision of such estimate or consent to be treated under paragraph (3) does not constitute a contract with respect to the charges estimated for such items and services. (C)In the case of a participating facility and a nonparticipating provider, a list of any participating providers at the facility who are able to furnish such items and services involved and notification that the participant, beneficiary, or enrollee may be referred, at their option, to such a participating provider.
(D)Information about whether prior authorization or other care management limitations may be required in advance of receiving such items or services at the facility. (3)Consent described to be treated by a nonparticipating provider or nonparticipating facilityFor purposes of paragraph (1)(B), the consent described in this paragraph, with respect to a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer who is to be furnished items or services by a nonparticipating provider or nonparticipating facility, is a document specified by the Secretary, in consultation with the Secretary of Labor, through guidance that shall be signed by the participant, beneficiary, or enrollee before such items or services are furnished and that —
(A)acknowledges (in clear and understandable language) that the participant, beneficiary, or enrollee has been— (i)provided with the written notice under paragraph (1)(A); 
(ii)informed that the payment of such charge by the participant, beneficiary, or enrollee may not accrue toward meeting any limitation that the plan or coverage places on cost-sharing, including an explanation that such payment may not apply to an in-network deductible applied under the plan or coverage; and (iii)provided the opportunity to receive the written notice under paragraph (1)(A) in the form selected by the participant, beneficiary or enrollee; and
(B)documents the date on which the participant, beneficiary, or enrollee received the written notice under paragraph (1)(A) and the date on which the individual signed such consent to be furnished such items or services by such provider or facility. (4)Rule of constructionThe consent described in paragraph (3), with respect to a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer, shall constitute only consent to the receipt of the information provided pursuant to this subsection and shall not constitute a contractual agreement of the participant, beneficiary, or enrollee to any estimated charge or amount included in such information.
(e)Retention of certain documentsA nonparticipating facility (with respect to such facility or any nonparticipating provider at such facility) or a participating facility (with respect to nonparticipating providers at such facility) that obtains from a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer (or an authorized representative of such participant, beneficiary, or enrollee) a written notice in accordance with subsection (d)(1)(B), with respect to furnishing an item or service to such participant, beneficiary, or enrollee, shall retain such notice for at least a 7-year period after the date on which such item or service is so furnished. (f)DefinitionsIn this section:
(1)The terms nonparticipating provider and participating provider have the meanings given such terms, respectively, in subsection (a)(3) of section 2799A–1. (2)The term participating health care facility has the meaning given such term in subsection (b)(2) of section 2799A–1.
(3)The term nonparticipating facility means— (A)with respect to emergency services (as defined in section 2799A–1(a)(3)(C)(i)) and a group health plan or group or individual health insurance coverage offered by a health insurance issuer, an emergency department of a hospital, or an independent freestanding emergency department, that does not have a contractual relationship with the plan or issuer, respectively, with respect to the furnishing of such services under the plan or coverage, respectively; and
(B)with respect to services described in section 2799A–1(a)(3)(C)(ii) and a group health plan or group or individual health insurance coverage offered by a health insurance issuer, a hospital or an independent freestanding emergency department, that does not have a contractual relationship with the plan or issuer, respectively, with respect to the furnishing of such services under the plan or coverage, respectively. (4)The term participating facility means—
(A)with respect to emergency services (as defined in clause (i) of section 2799A–1(a)(3)(C)) that are not described in clause(ii) of such section and a group health plan or group or individual health insurance coverage offered by a health insurance issuer, an emergency department of a hospital, or an independent freestanding emergency department, that has a direct or indirect contractual relationship with the plan or issuer, respectively, with respect to the furnishing of such services under the plan or coverage, respectively; and (B)with respect to services that pursuant to clause (ii) of section 2799A–1(a)(3)(C), of section 9816(a)(3) of the Internal Revenue Code of 1986, and of section 716(a)(3) of the Employee Retirement Income Security Act of 1974, as applicable are included as emergency services (as defined in clause (i) of such section and a group health plan or group or individual health insurance coverage offered by a health insurance issuer, a hospital or an independent freestanding emergency department, that has a contractual relationship with the plan or coverage, respectively, with respect to the furnishing of such services under the plan or coverage, respectively.
2799B–3.Provider requirements with respect to disclosure on patient protections against balance billingBeginning not later than January 1, 2022, each health care provider and health care facility shall make publicly available, and (if applicable) post on a public website of such provider or facility and provide to individuals who are participants, beneficiaries, or enrollees of a group health plan or group or individual health insurance coverage offered by a health insurance issuer a one-page notice (either postal or electronic mail, as specified by the participant, beneficiary, or enrollee) in clear and understandable language containing information on— (1)the requirements and prohibitions of such provider or facility under sections 2799B–1 and 2799B–2 (relating to prohibitions on balance billing in certain circumstances);
(2)any other applicable State law requirements on such provider or facility regarding the amounts such provider or facility may, with respect to an item or service, charge a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer with respect to which such provider or facility does not have a contractual relationship for furnishing such item or service under the plan or coverage, respectively, after receiving payment from the plan or coverage, respectively, for such item or service and any applicable cost-sharing payment from such participant, beneficiary, or enrollee; and (3)information on contacting appropriate State and Federal agencies in the case that an individual believes that such provider or facility has violated any requirement described in paragraph (1) or (2) with respect to such individual.
2799B–4.Enforcement
(a)State enforcement
(1)State authorityEach State may require a provider or health care facility (including a provider of air ambulance services) subject to the requirements of this part to satisfy such requirements applicable to the provider or facility. (2)Failure to implement requirementsIn the case of a determination by the Secretary that a State has failed to substantially enforce the requirements to which paragraph (1) applies with respect to applicable providers and facilities in the State, the Secretary shall enforce such requirements under subsection (b) insofar as they relate to violations of such requirements occurring in such State.
(3)Notification of applicable SecretaryA State may notify the Secretary of Labor, Secretary of Health and Human Services, or the Secretary of the Treasury, as applicable, of instances of violations of sections 2799B–1, 2799B–2, or 2799B–5 with respect to participants, beneficiaries, or enrollees under a group health plan or group or individual health insurance coverage, as applicable offered by a health insurance issuer and any enforcement actions taken against providers or facilities as a result of such violations, including the disposition of any such enforcement actions.  (b)Secretarial enforcement authority (1)In generalIf a provider or facility is found by the Secretary to be in violation of a requirement to which subsection (a)(1) applies, the Secretary may apply a civil monetary penalty with respect to such provider or facility (including, as applicable, a provider of air ambulance services) in an amount not to exceed $10,000 per violation. The provisions of subsections (c) (with the exception of the first sentence of paragraph (1) of such subsection), (d), (e), (g), (h), (k), and (l) of section 1128A of the Social Security Act shall apply to a civil monetary penalty or assessment under this subsection in the same manner as such provisions apply to a penalty, assessment, or proceeding under subsection (a) of such section.
(2)LimitationThe provisions of paragraph (1) shall apply to enforcement of a provision (or provisions) specified in subsection (a)(1) only as provided under subsection (a)(2). (3)Complaint processThe Secretary shall, through rulemaking, establish a process to receive consumer complaints of violations of such provisions and provide a response to such complaints within 60 days of receipt of such complaints.
(4)ExceptionThe Secretary shall waive the penalties described under paragraph (1) with respect to a facility or provider (including a provider of air ambulance services) who does not knowingly violate, and should not have reasonably known it violated, section 2799B–1 or 2799B–2 (or, in the case of a provider of air ambulance services, section 2799B–5) with respect to a participant, beneficiary, or enrollee, if such facility or provider, within 30 days of the violation, withdraws the bill that was in violation of such provision and reimburses the health plan or enrollee, as applicable, in an amount equal to the difference between the amount billed and the amount allowed to be billed under the provision, plus interest, at an interest rate determined by the Secretary. (5)Hardship exemptionThe Secretary may establish a hardship exemption to the penalties under this subsection.
(c)Continued applicability of state lawThe sections specified in subsection (a)(1) shall not be construed to supersede any provision of State law which establishes, implements, or continues in effect any requirement or prohibition except to the extent that such requirement or prohibition prevents the application of a requirement or prohibition of such a section.. (b)Secretary of Labor enforcement (1)In generalPart 5 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1131 et seq.) is amended by adding at the end the following new section: 

522.Coordination of enforcement regarding violations of certain health care provider requirements; complaint process
(a)Investigating violationsUpon receiving a notice from a State or the Secretary of Health and Human Services of violations of sections 2799B–1, 2799B–2, or 2799B–5 of the Public Health Service Act, the Secretary of Labor shall identify patterns of such violations with respect to participants or beneficiaries under a group health plan or group health insurance coverage offered by a health insurance issuer and conduct an investigation pursuant to section 504 where appropriate, as determined by the Secretary. The Secretary shall coordinate with States and the Secretary of Health and Human Services, in accordance with section 506 and with section 104 of Health Insurance Portability and Accountability Act of 1996, where appropriate, as determined by the Secretary, to ensure that appropriate measures have been taken to correct such violations retrospectively and prospectively with respect to participants or beneficiaries under a group health plan or group health insurance coverage offered by a health insurance issuer. (b)Complaint process Not later than January 1, 2022, the Secretary shall ensure a process under which the Secretary—
(1)may receive complaints from participants and beneficiaries of group health plans or group health insurance coverage offered by a health insurance issuer relating to alleged violations of the sections specified in subsection (a); and (2)transmits such complaints to States or the Secretary of Health and Human Services (as determined appropriate by the Secretary) for potential enforcement actions..
(2)Technical amendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.) is amended by inserting after the item relating to section 521 the following new item:    Sec. 522. Coordination of enforcement regarding violations of certain health care provider requirements; complaint process.. 105.Ending surprise air ambulance bills (a)Group health plans and individual and group health insurance coverage (1)PHSA amendmentsPart D of title XXVII of the Public Health Service Act, as added and amended by section 102 and further amended by the previous provisions of this title, is further amended by inserting after section 2799A–1 the following:

2799A–2.Ending surprise air ambulance bills
(a)In generalIn the case of a participant, beneficiary, or enrollee who is in a group health plan or group or individual health insurance coverage offered by a health insurance issuer and who receives air ambulance services from a nonparticipating provider (as defined in section 2799A–1(a)(3)(G)) with respect to such plan or coverage, if such services would be covered if provided by a participating provider (as defined in such section) with respect to such plan or coverage— (1)the cost-sharing requirement with respect to such services shall be the same requirement that would apply if such services were provided by such a participating provider, and any coinsurance or deductible shall be based on rates that would apply for such services if they were furnished by such a participating provider;
(2)such cost-sharing amounts shall be counted towards the in-network deductible and in-network out-of-pocket maximum amount under the plan or coverage for the plan year (and such in-network deductible shall be applied) with respect to such items and services so furnished in the same manner as if such cost-sharing payments were with respect to items and services furnished by a participating provider; and (3)the group health plan or health insurance issuer, respectively, shall—
(A)not later than 30 calendar days after the bill for such services is transmitted by such provider, send to the provider, an initial payment or notice of denial of payment; and (B)pay a total plan or coverage payment, in accordance with, if applicable, subsection (b)(6), directly to such provider furnishing such services to such participant, beneficiary, or enrollee that is, with application of any initial payment under subparagraph (A), equal to the amount by which the out-of-network rate (as defined in section 2799A–1(a)(3)(K)) for such services and year involved exceeds the cost-sharing amount imposed under the plan or coverage, respectively, for such services (as determined in accordance with paragraphs (1) and (2)).
(b)Determination of out-of-network rates to be paid by health plans; Independent dispute resolution process
(1)Determination through open negotiation
(A)In generalWith respect to air ambulance services furnished in a year by a nonparticipating provider, with respect to a group health plan or health insurance issuer offering group or individual health insurance coverage, and for which a payment is required to be made by the plan or coverage pursuant to subsection (a)(3), the provider or plan or coverage may, during the 30-day period beginning on the day the provider receives an initial payment or a notice of denial of payment from the plan or coverage regarding a claim for payment for such service, initiate open negotiations under this paragraph between such provider and plan or coverage for purposes of determining, during the open negotiation period, an amount agreed on by such provider, and such plan or coverage for payment (including any cost-sharing) for such service. For purposes of this subsection, the open negotiation period, with respect to air ambulance services, is the 30-day period beginning on the date of initiation of the negotiations with respect to such services. (B)Accessing independent dispute resolution process in case of failed negotiationsIn the case of open negotiations pursuant to subparagraph (A), with respect to air ambulance services, that do not result in a determination of an amount of payment for such services by the last day of the open negotiation period described in such subparagraph with respect to such services, the provider or group health plan or health insurance issuer offering group or individual health insurance coverage that was party to such negotiations may, during the 4-day period beginning on the day after such open negotiation period, initiate the independent dispute resolution process under paragraph (2) with respect to such item or service. The independent dispute resolution process shall be initiated by a party pursuant to the previous sentence by submission to the other party and to the Secretary of a notification (containing such information as specified by the Secretary) and for purposes of this subsection, the date of initiation of such process shall be the date of such submission or such other date specified by the Secretary pursuant to regulations that is not later than the date of receipt of such notification by both the other party and the Secretary.
(2)Independent dispute resolution process available in case of failed open negotiations
(A)EstablishmentNot later than 1 year after the date of the enactment of this subsection, the Secretary, jointly with the Secretary of Labor and the Secretary of the Treasury, shall establish by regulation one independent dispute resolution process (referred to in this subsection as the IDR process) under which, in the case of air ambulance services with respect to which a provider or group health plan or health insurance issuer offering group or individual health insurance coverage submits a notification under paragraph (1)(B) (in this subsection referred to as a qualified IDR air ambulance services), a certified IDR entity under paragraph (4) determines, subject to subparagraph (B) and in accordance with the succeeding provisions of this subsection, the amount of payment under the plan or coverage for such services furnished by such provider. (B)Authority to continue negotiationsUnder the independent dispute resolution process, in the case that the parties to a determination for qualified IDR air ambulance services agree on a payment amount for such services during such process but before the date on which the entity selected with respect to such determination under paragraph (4) makes such determination under paragraph (5), such amount shall be treated for purposes of section 2799A–1(a)(3)(K)(ii) as the amount agreed to by such parties for such services. In the case of an agreement described in the previous sentence, the independent dispute resolution process shall provide for a method to determine how to allocate between the parties to such determination the payment of the compensation of the entity selected with respect to such determination.
(C)ClarificationA nonparticipating provider may not, with respect to an item or service furnished by such provider, submit a notification under paragraph (1)(B) if such provider is exempt from the requirement under subsection (a) of section 2799B–2 with respect to such item or service pursuant to subsection (b) of such section. (3)Treatment of batching of servicesThe provisions of section 2799A–1(c)(3) shall apply with respect to a notification submitted under this subsection with respect to air ambulance services in the same manner and to the same extent such provisions apply with respect to a notification submitted under section 2799A–1(c) with respect to items and services described in such section.
(4)Idr entities
(A)EligibilityAn IDR entity certified under this subsection is an IDR entity certified under section 2799A–1(c)(4). (B)Selection of certified IDR entityThe provisions of subparagraph (F) of section 2799A–1(c)(4) shall apply with respect to selecting an IDR entity certified pursuant to subparagraph (A) with respect to the determination of the amount of payment under this subsection of air ambulance services in the same manner as such provisions apply with respect to selecting an IDR entity certified under such section with respect to the determination of the amount of payment under section 2799A–1(c) of an item or service. An entity selected pursuant to the previous sentence to make a determination described in such sentence shall be referred to in this subsection as the ‘certified IDR entity’ with respect to such determination.
(5)Payment determination
(A)In generalNot later than 30 days after the date of selection of the certified IDR entity with respect to a determination for qualified IDR ambulance services, the certified IDR entity shall— (i)taking into account the considerations specified in subparagraph (C), select one of the offers submitted under subparagraph (B) to be the amount of payment for such services determined under this subsection for purposes of subsection (a)(3); and
(ii)notify the provider or facility and the group health plan or health insurance issuer offering group or individual health insurance coverage party to such determination of the offer selected under clause (i). (B)Submission of offersNot later than 10 days after the date of selection of the certified IDR entity with respect to a determination for qualified IDR air ambulance services, the provider and the group health plan or health insurance issuer offering group or individual health insurance coverage party to such determination—
(i)shall each submit to the certified IDR entity with respect to such determination— (I)an offer for a payment amount for such services furnished by such provider; and
(II)such information as requested by the certified IDR entity relating to such offer; and (ii)may each submit to the certified IDR entity with respect to such determination any information relating to such offer submitted by either party, including information relating to any circumstance described in subparagraph (C)(ii).
(C)Considerations in determination
(i)In generalIn determining which offer is the payment to be applied pursuant to this paragraph, the certified IDR entity, with respect to the determination for a qualified IDR air ambulance service shall consider— (I)the qualifying payment amounts (as defined in section 2799A–1(a)(3)(E)) for the applicable year for items or services that are comparable to the qualified IDR air ambulance service and that are furnished in the same geographic region (as defined by the Secretary for purposes of such subsection) as such qualified IDR air ambulance service; and
(II)subject to clause (iii), information on any circumstance described in clause (ii), such information as requested in subparagraph (B)(i)(II), and any additional information provided in subparagraph (B)(ii).  (ii)Additional circumstancesFor purposes of clause (i)(II), the circumstances described in this clause are, with respect to air ambulance services included in the notification submitted under paragraph (1)(B) of a nonparticipating provider, group health plan, or health insurance issuer the following:
(I)The quality and outcomes measurements of the provider that furnished such services. (II)The acuity of the individual receiving such services or the complexity of furnishing such services to such individual.
(III)The training, experience, and quality of the medical personnel that furnished such services. (IV)Ambulance vehicle type, including the clinical capability level of such vehicle.
(V)Population density of the pick up location (such as urban, suburban, rural, or frontier). (VI)Demonstrations of good faith efforts (or lack of good faith efforts) made by the nonparticipating provider or nonparticipating facility or the plan or issuer to enter into network agreements and, if applicable, contracted rates between the provider and the plan or issuer, as applicable, during the previous 4 plan years.
(iii)Prohibition on consideration of certain factorsIn determining which offer is the payment amount to be applied with respect to qualified IDR air ambulance services furnished by a provider, the certified IDR entity with respect to such determination shall not consider usual and customary charges, the amount that would have been billed by such provider with respect to such services had the provisions of section 2799B–5 not applied, or the payment or reimbursement rate for such services furnished by such provider payable by a public payor, including under the Medicare program under title XVIII of the Social Security Act, under the Medicaid program under title XIX of such Act, under the Children’s Health Insurance Program under title XXI of such Act, under the TRICARE program under chapter 55 of title 10, United States Code, or under chapter 17 of title 38, United States Code. (D)Effects of determinationThe provisions of section 2799A–1(c)(5)(E)) shall apply with respect to a determination of a certified IDR entity under subparagraph (A), the notification submitted with respect to such determination, the services with respect to such notification, and the parties to such notification in the same manner as such provisions apply with respect to a determination of a certified IDR entity under section 2799A–1(c)(5)(E), the notification submitted with respect to such determination, the items and services with respect to such notification, and the parties to such notification.
(E)Costs of independent dispute resolution processThe provisions of section 2799A–1(c)(5)(F) shall apply to a notification made under this subsection, the parties to such notification, and a determination under subparagraph (A) in the same manner and to the same extent such provisions apply to a notification under section 2799A–1(c), the parties to such notification and a determination made under section 2799A–1(c)(5)(A).  (6)Timing of paymentThe total plan or coverage payment required pursuant to subsection (a)(3), with respect to qualified IDR air ambulance services for which a determination is made under paragraph (5)(A) or with respect to an air ambulance service for which a payment amount is determined under open negotiations under paragraph (1), shall be made directly to the nonparticipating provider not later than 30 days after the date on which such determination is made.
(7)Publication of information relating to the IDR process
(A)In generalFor each calendar quarter in 2022 and each calendar quarter in a subsequent year, the Secretary shall publish on the public website of the Department of Health and Human Services— (i)the number of notifications submitted under the IDR process during such calendar quarter;
(ii)the number of such notifications with respect to which a final determination was made under paragraph (5)(A);  (iii)the information described in subparagraph (B) with respect to each notification with respect to which such a determination was so made.
(iv)the number of times the payment amount determined (or agreed to) under this subsection exceeds the qualifying payment amount; (v)the amount of expenditures made by the Secretary during such calendar quarter to carry out the IDR process;
(vi)the total amount of fees paid under paragraph (8) during such calendar quarter; and (vii)the total amount of compensation paid to certified IDR entities under paragraph (5)(E)during such calendar quarter.
(B)Information with respect to requestsFor purposes of subparagraph (A), the information described in this subparagraph is, with respect to a notification under the IDR process of a nonparticipating provider, group health plan, or health insurance issuer offering group or individual health insurance coverage— (i)a description of each air ambulance service included in such notification;
(ii)the geography in which the services included in such notification were provided; (iii)the amount of the offer submitted under paragraph (2) by the group health plan or health insurance issuer (as applicable) and by the nonparticipating provider expressed as a percentage of the qualifying payment amount;
(iv)whether the offer selected by the certified IDR entity under paragraph (5) to be the payment applied was the offer submitted by such plan or issuer (as applicable) or by such provider and the amount of such offer so selected expressed as a percentage of the qualifying payment amount; (v)ambulance vehicle type, including the clinical capability level of such vehicle; 
(vi)the identity of the group health plan or health insurance issuer or air ambulance provider with respect to such notification; (vii)the length of time in making each determination;
(viii)the compensation paid to the certified IDR entity with respect to the settlement or determination; and (ix)any other information specified by the Secretary.
(C)IDR entity requirementsFor 2022 and each subsequent year, an IDR entity, as a condition of certification as an IDR entity, shall submit to the Secretary such information as the Secretary determines necessary for the Secretary to carry out the provisions of this paragraph. (D)ClarificationThe Secretary shall ensure the public reporting under this paragraph does not contain information that would disclose privileged or confidential information of a group health plan or health insurance issuer offering group or individual health insurance coverage or of a provider or facility. 
(8)Administrative fee
(A)In generalEach party to a determination under paragraph (5) to which an entity is selected under paragraph (4) in a year shall pay to the Secretary, at such time and in such manner as specified by the Secretary, a fee for participating in the IDR process with respect to such determination in an amount described in subparagraph (B) for such year. (B)Amount of feeThe amount described in this subparagraph for a year is an amount established by the Secretary in a manner such that the total amount of fees paid under this paragraph for such year is estimated to be equal to the amount of expenditures estimated to be made by the Secretary for such year in carrying out the IDR process.
(9)Waiver authorityThe Secretary may modify any deadline or other timing requirement specified under this subsection (other than the establishment date for the IDR process under paragraph (2)(A) and other than under paragraph (6)) in cases of extenuating circumstances, as specified by the Secretary, or to ensure that all claims that occur during a 90-day period applied through paragraph (5)(D), but with respect to which a notification is not permitted by reason of such paragraph to be submitted under paragraph (1)(B) during such period, are eligible for the IDR process. (c)DefinitionsFor purposes of this section:
(1)Air ambulance serviceThe term air ambulance service means medical transport by helicopter or airplane for patients. (2)Qualifying payment amountThe term qualifying payment amount has the meaning given such term in section 2799A–1(a)(3).
(3)Nonparticipating providerThe term nonparticipating provider has the meaning given such term in section 2799A–1(a)(3).. (2)ERISA amendment (A)In generalSubpart B of part 7 of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.), as amended by section 102(b) and further amended by the previous provisions of this title, is further amended by inserting after section 716 the following:

717.Ending surprise air ambulance bills
(a)In generalIn the case of a participant or beneficiary who is in a group health plan or group health insurance coverage offered by a health insurance issuer and who receives air ambulance services from a nonparticipating provider (as defined in section 716(a)(3)(G)) with respect to such plan or coverage, if such services would be covered if provided by a participating provider (as defined in such section) with respect to such plan or coverage— (1)the cost-sharing requirement with respect to such services shall be the same requirement that would apply if such services were provided by such a participating provider, and any coinsurance or deductible shall be based on rates that would apply for such services if they were furnished by such a participating provider;
(2)such cost-sharing amounts shall be counted towards the in-network deductible and in-network out-of-pocket maximum amount under the plan or coverage for the plan year (and such in-network deductible shall be applied) with respect to such items and services so furnished in the same manner as if such cost-sharing payments were with respect to items and services furnished by a participating provider; and (3)the group health plan or health insurance issuer, respectively, shall—
(A)not later than 30 calendar days after the bill for such services is transmitted by such provider, send to the provider, an initial payment or notice of denial of payment; and (B)pay a total plan or coverage payment, in accordance with, if applicable, subsection (b)(6), directly to such provider furnishing such services to such participant, beneficiary, or enrollee that is, with application of any initial payment under subparagraph (A), equal to the amount by which the out-of-network rate (as defined in section 716(a)(3)(K)) for such services and year involved exceeds the cost-sharing amount imposed under the plan or coverage, respectively, for such services (as determined in accordance with paragraphs (1) and (2)).
(b)Determination of out-of-network rates to be paid by health plans; Independent dispute resolution process
(1)Determination through open negotiation
(A)In generalWith respect to air ambulance services furnished in a year by a nonparticipating provider, with respect to a group health plan or health insurance issuer offering group health insurance coverage, and for which a payment is required to be made by the plan or coverage pursuant to subsection (a)(3), the provider or plan or coverage may, during the 30-day period beginning on the day the provider receives a payment or a statement of denial of payment from the plan or coverage regarding a claim for payment for such service, initiate open negotiations under this paragraph between such provider and plan or coverage for purposes of determining, during the open negotiation period, an amount agreed on by such provider, and such plan or coverage for payment (including any cost-sharing) for such service. For purposes of this subsection, the open negotiation period, with respect to air ambulance services, is the 30-day period beginning on the date of initiation of the negotiations with respect to such services. (B)Accessing independent dispute resolution process in case of failed negotiationsIn the case of open negotiations pursuant to subparagraph (A), with respect to air ambulance services, that do not result in a determination of an amount of payment for such services by the last day of the open negotiation period described in such subparagraph with respect to such services, the provider or group health plan or health insurance issuer offering group health insurance coverage that was party to such negotiations may, during the 4-day period beginning on the day after such open negotiation period, initiate the independent dispute resolution process under paragraph (2) with respect to such item or service. The independent dispute resolution process shall be initiated by a party pursuant to the previous sentence by submission to the other party and to the Secretary of a notification (containing such information as specified by the Secretary) and for purposes of this subsection, the date of initiation of such process shall be the date of such submission or such other date specified by the Secretary pursuant to regulations that is not later than the date of receipt of such notification by both the other party and the Secretary.
(2)Independent dispute resolution process available in case of failed open negotiations
(A)EstablishmentNot later than 1 year after the date of the enactment of this subsection, the Secretary, jointly with the Secretary of Health and Human Services and the Secretary of the Treasury, shall establish by regulation one independent dispute resolution process (referred to in this subsection as the IDR process) under which, in the case of air ambulance services with respect to which a provider or group health plan or health insurance issuer offering group health insurance coverage submits a notification under paragraph (1)(B) (in this subsection referred to as a qualified IDR air ambulance services), a certified IDR entity under paragraph (4) determines, subject to subparagraph (B) and in accordance with the succeeding provisions of this subsection, the amount of payment under the plan or coverage for such services furnished by such provider. (B)Authority to continue negotiationsUnder the independent dispute resolution process, in the case that the parties to a determination for qualified IDR air ambulance services agree on a payment amount for such services during such process but before the date on which the entity selected with respect to such determination under paragraph (4) makes such determination under paragraph (5), such amount shall be treated for purposes of section 716(a)(3)(K)(ii) as the amount agreed to by such parties for such services. In the case of an agreement described in the previous sentence, the independent dispute resolution process shall provide for a method to determine how to allocate between the parties to such determination the payment of the compensation of the entity selected with respect to such determination.
(C)ClarificationA nonparticipating provider may not, with respect to an item or service furnished by such provider, submit a notification under paragraph (1)(B) if such provider is exempt from the requirement under subsection (a) of section 2799B–2 of the Public Health Service Act with respect to such item or service pursuant to subsection (b) of such section. (3)Treatment of batching of servicesThe provisions of section 716(c)(3) shall apply with respect to a notification submitted under this subsection with respect to air ambulance services in the same manner and to the same extent such provisions apply with respect to a notification submitted under section 716(c) with respect to items and services described in such section.
(4)Idr entities
(A)EligibilityAn IDR entity certified under this subsection is an IDR entity certified under section 716(c)(4). (B)Selection of certified IDR entityThe provisions of subparagraph (F) of section 716(c)(4) shall apply with respect to selecting an IDR entity certified pursuant to subparagraph (A) with respect to the determination of the amount of payment under this subsection of air ambulance services in the same manner as such provisions apply with respect to selecting an IDR entity certified under such section with respect to the determination of the amount of payment under section 716(c) of an item or service. An entity selected pursuant to the previous sentence to make a determination described in such sentence shall be referred to in this subsection as the ‘certified IDR entity’ with respect to such determination.
(5)Payment determination
(A)In generalNot later than 30 days after the date of selection of the certified IDR entity with respect to a determination for qualified IDR ambulance services, the certified IDR entity shall— (i)taking into account the considerations specified in subparagraph (C), select one of the offers submitted under subparagraph (B) to be the amount of payment for such services determined under this subsection for purposes of subsection (a)(3); and
(ii)notify the provider or facility and the group health plan or health insurance issuer offering group health insurance coverage party to such determination of the offer selected under clause (i). (B)Submission of offersNot later than 10 days after the date of selection of the certified IDR entity with respect to a determination for qualified IDR air ambulance services, the provider and the group health plan or health insurance issuer offering group health insurance coverage party to such determination—
(i)shall each submit to the certified IDR entity with respect to such determination— (I)an offer for a payment amount for such services furnished by such provider; and
(II)such information as requested by the certified IDR entity relating to such offer; and (ii)may each submit to the certified IDR entity with respect to such determination any information relating to such offer submitted by either party, including information relating to any circumstance described in subparagraph (C)(ii).
(C)Considerations in determination
(i)In generalIn determining which offer is the payment to be applied pursuant to this paragraph, the certified IDR entity, with respect to the determination for a qualified IDR air ambulance service shall consider— (I)the qualifying payment amounts (as defined in section 716(a)(3)(E)) for the applicable year for items and services that are comparable to the qualified IDR air ambulance service and that are furnished in the same geographic region (as defined by the Secretary for purposes of such subsection) as such qualified IDR air ambulance service; and
(II)subject to clause (iii), information on any circumstance described in clause (ii), such information as requested in subparagraph (B)(i)(II), and any additional information provided in subparagraph (B)(ii).  (ii)Additional circumstancesFor purposes of clause (i)(II), the circumstances described in this clause are, with respect to air ambulance services included in the notification submitted under paragraph (1)(B) of a nonparticipating provider, group health plan, or health insurance issuer the following:
(I)The quality and outcomes measurements of the provider that furnished such services. (II)The acuity of the individual receiving such services or the complexity of furnishing such services to such individual.
(III)The training, experience, and quality of the medical personnel that furnished such services. (IV)Ambulance vehicle type, including the clinical capability level of such vehicle.
(V)Population density of the pick up location (such as urban, suburban, rural, or frontier). (VI)Demonstrations of good faith efforts (or lack of good faith efforts) made by the nonparticipating provider or nonparticipating facility or the plan or issuer to enter into network agreements and, if applicable, contracted rates between the provider and the plan or issuer, as applicable, during the previous 4 plan years.
(iii)Prohibition on consideration of certain factorsIn determining which offer is the payment amount to be applied with respect to qualified IDR air ambulance services furnished by a provider, the certified IDR entity with respect to such determination shall not consider usual and customary charges, the amount that would have been billed by such provider with respect to such services had the provisions of section 2799B–5 of the Public Health Service Act not applied, or the payment or reimbursement rate for such services furnished by such provider payable by a public payor, including under the Medicare program under title XVIII of the Social Security Act, under the Medicaid program under title XIX of such Act, under the Children’s Health Insurance Program under title XXI of such Act, under the TRICARE program under chapter 55 of title 10, United States Code, or under chapter 17 of title 38, United States Code. (D)Effects of determinationThe provisions of section 716(c)(5)(E)) shall apply with respect to a determination of a certified IDR entity under subparagraph (A), the notification submitted with respect to such determination, the services with respect to such notification, and the parties to such notification in the same manner as such provisions apply with respect to a determination of a certified IDR entity under section 716(c)(5)(E), the notification submitted with respect to such determination, the items and services with respect to such notification, and the parties to such notification.
(E)Costs of independent dispute resolution processThe provisions of section 716(c)(5)(F) shall apply to a notification made under this subsection, the parties to such notification, and a determination under subparagraph (A) in the same manner and to the same extent such provisions apply to a notification under section 716(c), the parties to such notification and a determination made under section 716(c)(5)(A).  (6)Timing of paymentThe total plan or coverage payment required pursuant to subsection (a)(3), with respect to qualified IDR air ambulance services for which a determination is made under paragraph (5)(A) or with respect to air ambulance services for which a payment amount is determined under open negotiations under paragraph (1), shall be made directly to the nonparticipating provider not later than 30 days after the date on which such determination is made.
(7)Publication of information relating to the IDR process
(A)In generalFor each calendar quarter in 2022 and each calendar quarter in a subsequent year, the Secretary shall publish on the public website of the Department of Labor— (i)the number of notifications submitted under the IDR process during such calendar quarter;
(ii)the number of such notifications with respect to which a final determination was made under paragraph (5)(A);  (iii)the information described in subparagraph (B) with respect to each notification with respect to which such a determination was so made.
(iv)the number of times the payment amount determined (or agreed to) under this subsection exceeds the qualifying payment amount; (v)the amount of expenditures made by the Secretary during such calendar quarter to carry out the IDR process;
(vi)the total amount of fees paid under paragraph (8) during such calendar quarter; and (vii)the total amount of compensation paid to certified IDR entities under paragraph (5)(E)during such calendar quarter.
(B)Information with respect to requestsFor purposes of subparagraph (A), the information described in this subparagraph is, with respect to a notification under the IDR process of a nonparticipating provider, group health plan, or health insurance issuer offering group health insurance coverage— (i)a description of each air ambulance service included in such notification;
(ii)the geography in which the services included in such notification were provided; (iii)the amount of the offer submitted under paragraph (2) by the group health plan or health insurance issuer (as applicable) and by the nonparticipating provider expressed as a percentage of the qualifying payment amount;
(iv)whether the offer selected by the certified IDR entity under paragraph (5) to be the payment applied was the offer submitted by such plan or issuer (as applicable) or by such provider and the amount of such offer so selected expressed as a percentage of the qualifying payment amount; (v)ambulance vehicle type, including the clinical capability level of such vehicle; 
(vi)the identity of the group health plan or health insurance issuer or air ambulance provider with respect to such notification; (vii)the length of time in making each determination;
(viii)the compensation paid to the certified IDR entity with respect to the settlement or determination; and (ix)any other information specified by the Secretary.
(C)IDR entity requirementsFor 2022 and each subsequent year, an IDR entity, as a condition of certification as an IDR entity, shall submit to the Secretary such information as the Secretary determines necessary for the Secretary to carry out the provisions of this paragraph. (D)ClarificationThe Secretary shall ensure the public reporting under this paragraph does not contain information that would disclose privileged or confidential information of a group health plan or health insurance issuer offering group or individual health insurance coverage or of a provider or facility. 
(8)Administrative fee
(A)In generalEach party to a determination under paragraph (5) to which an entity is selected under paragraph (4) in a year shall pay to the Secretary, at such time and in such manner as specified by the Secretary, a fee for participating in the IDR process with respect to such determination in an amount described in subparagraph (B) for such year. (B)Amount of feeThe amount described in this subparagraph for a year is an amount established by the Secretary in a manner such that the total amount of fees paid under this paragraph for such year is estimated to be equal to the amount of expenditures estimated to be made by the Secretary for such year in carrying out the IDR process.
(9)Waiver authorityThe Secretary may modify any deadline or other timing requirement specified under this subsection (other than the establishment date for the IDR process under paragraph (2)(A) and other than under paragraph (6)) in cases of extenuating circumstances, as specified by the Secretary, or to ensure that all claims that occur during a 90-day period applied through paragraph (5)(D), but with respect to which a notification is not permitted by reason of such paragraph to be submitted under paragraph (1)(B) during such period, are eligible for the IDR process. (c)DefinitionFor purposes of this section:
(1)Air ambulance servicesThe term air ambulance service means medical transport by helicopter or airplane for patients. (2)Qualifying payment amountThe term qualifying payment amount has the meaning given such term in section 716(a)(3).
(3)Nonparticipating providerThe term nonparticipating provider has the meaning given such term in section 716(a)(3).. (3)IRC amendments (A)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by section 102(c) and further amended by the previous provisions of this title, is further amended by inserting after section 9816 the following:

9817.Ending surprise air ambulance bills
(a)In generalIn the case of a participant or beneficiary in a group health plan who receives air ambulance services from a nonparticipating provider (as defined in section 9816(a)(3)(G)) with respect to such plan, if such services would be covered if provided by a participating provider (as defined in such section) with respect to such plan— (1)the cost-sharing requirement with respect to such services shall be the same requirement that would apply if such services were provided by such a participating provider, and any coinsurance or deductible shall be based on rates that would apply for such services if they were furnished by such a participating provider;
(2)such cost-sharing amounts shall be counted towards the in-network deductible and in-network out-of-pocket maximum amount under the plan for the plan year (and such in-network deductible shall be applied) with respect to such items and services so furnished in the same manner as if such cost-sharing payments were with respect to items and services furnished by a participating provider; and (3)the group health plan shall—
(A)not later than 30 calendar days after the bill for such services is transmitted by such provider, send to the provider, an initial payment or notice of denial of payment; and (B)pay a total plan payment, in accordance with, if applicable, subsection (b)(6), directly to such provider furnishing such services to such participant, beneficiary, or enrollee that is, with application of any initial payment under subparagraph (A), equal to the amount by which the out-of-network rate (as defined in section 9816(a)(3)(K)) for such services and year involved exceeds the cost-sharing amount imposed under the plan for such services (as determined in accordance with paragraphs (1) and (2)).
(b)Determination of out-of-network rates to be paid by health plans; Independent dispute resolution process
(1)Determination through open negotiation
(A)In generalWith respect to air ambulance services furnished in a year by a nonparticipating provider, with respect to a group health plan, and for which a payment is required to be made by the plan pursuant to subsection (a)(3), the provider or plan may, during the 30-day period beginning on the day the provider receives a payment or a statement of denial of payment from the plan regarding a claim for payment for such service, initiate open negotiations under this paragraph between such provider and plan for purposes of determining, during the open negotiation period, an amount agreed on by such provider, and such plan for payment (including any cost-sharing) for such service. For purposes of this subsection, the open negotiation period, with respect to air ambulance services, is the 30-day period beginning on the date of initiation of the negotiations with respect to such services. (B)Accessing independent dispute resolution process in case of failed negotiationsIn the case of open negotiations pursuant to subparagraph (A), with respect to air ambulance services, that do not result in a determination of an amount of payment for such services by the last day of the open negotiation period described in such subparagraph with respect to such services, the provider or group health plan that was party to such negotiations may, during the 4-day period beginning on the day after such open negotiation period, initiate the independent dispute resolution process under paragraph (2) with respect to such services. The independent dispute resolution process shall be initiated by a party pursuant to the previous sentence by submission to the other party and to the Secretary of a notification (containing such information as specified by the Secretary) and for purposes of this subsection, the date of initiation of such process shall be the date of such submission or such other date specified by the Secretary pursuant to regulations that is not later than the date of receipt of such notification by both the other party and the Secretary.
(2)Independent dispute resolution process available in case of failed open negotiations
(A)EstablishmentNot later than 1 year after the date of the enactment of this subsection, the Secretary, jointly with the Secretary of Health and Human Services and the Secretary of Labor, shall establish by regulation one independent dispute resolution process (referred to in this subsection as the IDR process) under which, in the case of air ambulance services with respect to which a provider or group health plan submits a notification under paragraph (1)(B) (in this subsection referred to as a qualified IDR air ambulance services), a certified IDR entity under paragraph (4) determines, subject to subparagraph (B) and in accordance with the succeeding provisions of this subsection, the amount of payment under the plan for such services furnished by such provider. (B)Authority to continue negotiationsUnder the independent dispute resolution process, in the case that the parties to a determination for qualified IDR air ambulance services agree on a payment amount for such services during such process but before the date on which the entity selected with respect to such determination under paragraph (4) makes such determination under paragraph (5), such amount shall be treated for purposes of section 9816(a)(3)(K)(ii) as the amount agreed to by such parties for such services. In the case of an agreement described in the previous sentence, the independent dispute resolution process shall provide for a method to determine how to allocate between the parties to such determination the payment of the compensation of the entity selected with respect to such determination.
(C)ClarificationA nonparticipating provider may not, with respect to an item or service furnished by such provider, submit a notification under paragraph (1)(B) if such provider is exempt from the requirement under subsection (a) of section 2799B–2 of the Public Health Service Act with respect to such item or service pursuant to subsection (b) of such section. (3)Treatment of batching of servicesThe provisions of section 9816(c)(3) shall apply with respect to a notification submitted under this subsection with respect to air ambulance services in the same manner and to the same extent such provisions apply with respect to a notification submitted under section 9816(c) with respect to items and services described in such section.
(4)Idr entities
(A)EligibilityAn IDR entity certified under this subsection is an IDR entity certified under section 9816(c)(4). (B)Selection of certified IDR entityThe provisions of subparagraph (F) of section 9816(c)(4) shall apply with respect to selecting an IDR entity certified pursuant to subparagraph (A) with respect to the determination of the amount of payment under this subsection of air ambulance services in the same manner as such provisions apply with respect to selecting an IDR entity certified under such section with respect to the determination of the amount of payment under section 9816(c) of an item or service. An entity selected pursuant to the previous sentence to make a determination described in such sentence shall be referred to in this subsection as the ‘certified IDR entity’ with respect to such determination.
(5)Payment determination
(A)In generalNot later than 30 days after the date of selection of the certified IDR entity with respect to a determination for qualified IDR ambulance services, the certified IDR entity shall— (i)taking into account the considerations specified in subparagraph (C), select one of the offers submitted under subparagraph (B) to be the amount of payment for such services determined under this subsection for purposes of subsection (a)(3); and
(ii)notify the provider or facility and the group health plan party to such determination of the offer selected under clause (i). (B)Submission of offersNot later than 10 days after the date of selection of the certified IDR entity with respect to a determination for qualified IDR air ambulance services, the provider and the group health plan party to such determination—
(i)shall each submit to the certified IDR entity with respect to such determination— (I)an offer for a payment amount for such services furnished by such provider; and
(II)such information as requested by the certified IDR entity relating to such offer; and (ii)may each submit to the certified IDR entity with respect to such determination any information relating to such offer submitted by either party, including information relating to any circumstance described in subparagraph (C)(ii).
(C)Considerations in determination
(i)In generalIn determining which offer is the payment to be applied pursuant to this paragraph, the certified IDR entity, with respect to the determination for a qualified IDR air ambulance service shall consider— (I)the qualifying payment amounts (as defined in section 9816(a)(3)(E)) for the applicable year for items or services that are comparable to the qualified IDR air ambulance service and that are furnished in the same geographic region (as defined by the Secretary for purposes of such subsection) as such qualified IDR air ambulance service; and
(II)subject to clause (iii), information on any circumstance described in clause (ii), such information as requested in subparagraph (B)(i)(II), and any additional information provided in subparagraph (B)(ii).  (ii)Additional circumstancesFor purposes of clause (i)(II), the circumstances described in this clause are, with respect to air ambulance services included in the notification submitted under paragraph (1)(B) of a nonparticipating provider, or group health plan the following:
(I)The quality and outcomes measurements of the provider that furnished such services. (II)The acuity of the individual receiving such services or the complexity of furnishing such services to such individual.
(III)The training, experience, and quality of the medical personnel that furnished such services. (IV)Ambulance vehicle type, including the clinical capability level of such vehicle.
(V)Population density of the pick up location (such as urban, suburban, rural, or frontier). (VI)Demonstrations of good faith efforts (or lack of good faith efforts) made by the nonparticipating provider or nonparticipating facility or the plan to enter into network agreements and, if applicable, contracted rates between the provider and the plan during the previous 4 plan years.
(iii)Prohibition on consideration of certain factorsIn determining which offer is the payment amount to be applied with respect to qualified IDR air ambulance services furnished by a provider, the certified IDR entity with respect to such determination shall not consider usual and customary charges, the amount that would have been billed by such provider with respect to such services had the provisions of section 2799B–5 of the Public Health Service Act not applied, or the payment or reimbursement rate for such services furnished by such provider payable by a public payor, including under the Medicare program under title XVIII of the Social Security Act, under the Medicaid program under title XIX of such Act, under the Children’s Health Insurance Program under title XXI of such Act, under the TRICARE program under chapter 55 of title 10, United States Code, or under chapter 17 of title 38, United States Code. (D)Effects of determinationThe provisions of section 9816(c)(5)(E)) shall apply with respect to a determination of a certified IDR entity under subparagraph (A), the notification submitted with respect to such determination, the services with respect to such notification, and the parties to such notification in the same manner as such provisions apply with respect to a determination of a certified IDR entity under section 9816(c)(5)(E), the notification submitted with respect to such determination, the items and services with respect to such notification, and the parties to such notification.
(E)Costs of independent dispute resolution processThe provisions of section 9816(c)(5)(F) shall apply to a notification made under this subsection, the parties to such notification, and a determination under subparagraph (A) in the same manner and to the same extent such provisions apply to a notification under section 9816(c), the parties to such notification and a determination made under section 9816(c)(5)(A).  (6)Timing of paymentThe total plan payment required pursuant to subsection (a)(3), with respect to qualified IDR air ambulance services for which a determination is made under paragraph (5)(A) or with respect to air ambulance services for which a payment amount is determined under open negotiations under paragraph (1), shall be made directly to the nonparticipating provider not later than 30 days after the date on which such determination is made.
(7)Publication of information relating to the IDR process
(A)In generalFor each calendar quarter in 2022 and each calendar quarter in a subsequent year, the Secretary shall publish on the public website of the Department of the Treasury— (i)the number of notifications submitted under the IDR process during such calendar quarter;
(ii)the number of such notifications with respect to which a final determination was made under paragraph (5)(A);  (iii)the information described in subparagraph (B) with respect to each notification with respect to which such a determination was so made.
(iv)the number of times the payment amount determined (or agreed to) under this subsection exceeds the qualifying payment amount; (v)the amount of expenditures made by the Secretary during such calendar quarter to carry out the IDR process;
(vi)the total amount of fees paid under paragraph (8) during such calendar quarter; and (vii)the total amount of compensation paid to certified IDR entities under paragraph (5)(E)during such calendar quarter.
(B)Information with respect to requestsFor purposes of subparagraph (A), the information described in this subparagraph is, with respect to a notification under the IDR process of a nonparticipating provider, or group health plan— (i)a description of each air ambulance service included in such notification;
(ii)the geography in which the services included in such notification were provided; (iii)the amount of the offer submitted under paragraph (2) by the group health plan and by the nonparticipating provider expressed as a percentage of the qualifying payment amount;
(iv)whether the offer selected by the certified IDR entity under paragraph (5) to be the payment applied was the offer submitted by such plan or issuer (as applicable) or by such provider and the amount of such offer so selected expressed as a percentage of the qualifying payment amount; (v)ambulance vehicle type, including the clinical capability level of such vehicle; 
(vi)the identity of the group health plan or health insurance issuer or air ambulance provider with respect to such notification; (vii)the length of time in making each determination;
(viii)the compensation paid to the certified IDR entity with respect to the settlement or determination; and (ix)any other information specified by the Secretary.
(C)IDR entity requirementsFor 2022 and each subsequent year, an IDR entity, as a condition of certification as an IDR entity, shall submit to the Secretary such information as the Secretary determines necessary for the Secretary to carry out the provisions of this paragraph. (D)ClarificationThe Secretary shall ensure the public reporting under this paragraph does not contain information that would disclose privileged or confidential information of a group health plan or health insurance issuer offering group or individual health insurance coverage or of a provider or facility. 
(8)Administrative fee
(A)In generalEach party to a determination under paragraph (5) to which an entity is selected under paragraph (4) in a year shall pay to the Secretary, at such time and in such manner as specified by the Secretary, a fee for participating in the IDR process with respect to such determination in an amount described in subparagraph (B) for such year. (B)Amount of feeThe amount described in this subparagraph for a year is an amount established by the Secretary in a manner such that the total amount of fees paid under this paragraph for such year is estimated to be equal to the amount of expenditures estimated to be made by the Secretary for such year in carrying out the IDR process.
(9)Waiver authorityThe Secretary may modify any deadline or other timing requirement specified under this subsection (other than the establishment date for the IDR process under paragraph (2)(A) and other than under paragraph (6)) in cases of extenuating circumstances, as specified by the Secretary, or to ensure that all claims that occur during a 90-day period applied through paragraph (5)(D), but with respect to which a notification is not permitted by reason of such paragraph to be submitted under paragraph (1)(B) during such period, are eligible for the IDR process. (c)DefinitionsFor purposes of this section:
(1)Air ambulance servicesThe term air ambulance service means medical transport by helicopter or airplane for patients. (2)Qualifying payment amountThe term qualifying payment amount has the meaning given such term in section 9816(a)(3).
(3)Nonparticipting providerThe term nonparticipating provider has the meaning given such term in section 9816(a)(3).. (B)Clerical amendmentThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by section 102(c)(3), is further amended by inserting after the item relating to section 9816 the following new item:


Sec. 9817. Ending surprise air ambulance bills..
(4)Effective dateThe amendments made by this subsection shall apply with respect to plan years beginning on or after January 1, 2022. (b)Air ambulance provider balance billingPart E of title XXVII of the Public Health Service Act, as added and amended by section 104, is further amended by adding at the end the following new section:

2799B–5.Air ambulance servicesIn the case of a participant, beneficiary, or enrollee with benefits under a group health plan or group or individual health insurance coverage offered by a health insurance issuer and who is furnished in a plan year beginning on or after January 1, 2022, air ambulance services (for which benefits are available under such plan or coverage) from a nonparticipating provider (as defined in section 2799A–1(a)(3)(G)) with respect to such plan or coverage, such provider shall not bill, and shall not hold liable, such participant, beneficiary, or enrollee for a payment amount for such service furnished by such provider that is more than the cost-sharing amount for such service (as determined in accordance with paragraphs (1) and (2) of section 2799A–2(a), section 717(a) of the Employee Retirement Income Security Act of 1974, or section 9817(a) of the Internal Revenue Code of 1986, as applicable).. 106.Reporting requirements regarding air ambulance services (a)Reporting requirements for providers of air ambulance services (1)In generalA provider of air ambulance services shall submit to the Secretary of Health and Human Services and the Secretary of Transportation—
(A)not later than the date that is 90 days after the last day of the first calendar year beginning on or after the date on which a final rule is promulgated pursuant to the rulemaking described in subsection (d), the information described in paragraph (2) with respect to such plan year; and (B)not later than the date that is 90 days after the last day of the plan year immediately succeeding the plan year described in subparagraph (A), such information with respect to such immediately succeeding plan year.
(2)Information describedFor purposes of paragraph (1), information described in this paragraph, with respect to a provider of air ambulance services, is each of the following: (A)Cost data, as determined appropriate by the Secretary of Health and Human Services, in consultation with the Secretary of Transportation, for air ambulance services furnished by such provider, separated to the maximum extent possible by air transportation costs associated with furnishing such air ambulance services and costs of medical services and supplies associated with furnishing such air ambulance services.
(B)The number and location of all air ambulance bases operated by such provider. (C)The number and type of aircraft operated by such provider.
(D)The number of air ambulance transports, disaggregated by payor mix, including— (i) (I)group health plans;
(II)health insurance issuers; and (III)State and Federal Government payors; and
(ii)uninsured individuals. (E)The number of claims of such provider that have been denied payment by a group health plan or health insurance issuer and the reasons for any such denials.
(F)The number of emergency and nonemergency air ambulance transports, disaggregated by air ambulance base and type of aircraft. (G)Such other information regarding air ambulance services as the Secretary of Health and Human Services may specify.
(b)Reporting requirements for group health plans and health insurance issuers
(1)PHSAPart D of title XXVII of the Public Health Service Act, as added by section 102(a)(1), is amended by adding after section 2799A–7, as added by section 102(a)(2)(A) of this Act, the following new section:   2799A–8.Air ambulance report requirements (a)In generalEach group health plan and health insurance issuer offering group or individual health insurance coverage shall submit to the Secretary, jointly with the Secretary of Labor and the Secretary of the Treasury—
(1)not later than the date that is 90 days after the last day of the first calendar year beginning on or after the date on which a final rule is promulgated pursuant to the rulemaking described in section 106(d) of the No Surprises Act, the information described in subsection (b) with respect to such plan year; and (2)not later than the date that is 90 days after the last day of the calendar year immediately succeeding the plan year described in paragraph (1), such information with respect to such immediately succeeding plan year.
(b)Information describedFor purposes of subsection (a), information described in this subsection, with respect to a group health plan or a health insurance issuer offering group or individual health insurance coverage, is each of the following: (1)Claims data for air ambulance services furnished by providers of such services, disaggregated by each of the following factors:
(A)Whether such services were furnished on an emergent or nonemergent basis. (B)Whether the provider of such services is part of a hospital-owned or sponsored program, municipality-sponsored program, hospital independent partnership (hybrid) program, independent program, or tribally operated program in Alaska.
(C)Whether the transport in which the services were furnished originated in a rural or urban area. (D)The type of aircraft (such as rotor transport or fixed wing transport) used to furnish such services.
(E)Whether the provider of such services has a contract with the plan or issuer, as applicable, to furnish such services under the plan or coverage, respectively. (2)Such other information regarding providers of air ambulance services as the Secretary may specify..
(2)ERISA
(A)In generalSubpart B of part 7 of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding after section 722, as added by section 102(b)(2)(A) of this Act, the following new section:  723.Air ambulance report requirements (a)In generalEach group health plan and health insurance issuer offering group health insurance coverage shall submit to the Secretary, jointly with the Secretary of Health and Human Services and the Secretary of the Treasury—
(1)not later than the date that is 90 days after the last day of the first calendar year beginning on or after the date on which a final rule is promulgated pursuant to the rulemaking described in section 106(d) of the No Surprises Act, the information described in subsection (b) with respect to such plan year; and (2)not later than the date that is 90 days after the last day of the plan year immediately succeeding the calendar year described in paragraph (1), such information with respect to such immediately succeeding plan year.
(b)Information describedFor purposes of subsection (a), information described in this subsection, with respect to a group health plan or a health insurance issuer offering group health insurance coverage, is each of the following: (1)Claims data for air ambulance services furnished by providers of such services, disaggregated by each of the following factors:
(A)Whether such services were furnished on an emergent or nonemergent basis. (B)Whether the provider of such services is part of a hospital-owned or sponsored program, municipality-sponsored program, hospital independent partnership (hybrid) program, independent program, or tribally operated program in Alaska.
(C)Whether the transport in which the services were furnished originated in a rural or urban area. (D)The type of aircraft (such as rotor transport or fixed wing transport) used to furnish such services.
(E)Whether the provider of such services has a contract with the plan or issuer, as applicable, to furnish such services under the plan or coverage, respectively. (2)Such other information regarding providers of air ambulance services as the Secretary may specify..
(B)Clerical amendmentThe table of contents of the Employee Retirement Income Security Act of 1974 is amended by adding after the item relating to section 722, as added by section 102(b) the following:   Sec. 723. Air ambulance report requirements.. (3)IRC (A)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding after section 9822, as added by section 102(c)(2)(A) of this Act, the following new section:

9823.Air ambulance report requirements
(a)In generalEach group health plan shall submit to the Secretary, jointly with the Secretary of Labor and the Secretary of Health and Human Services— (1)not later than the date that is 90 days after the last day of the first calendar year beginning on or after the date on which a final rule is promulgated pursuant to the rulemaking described in section 106(d) of the No Surprises Act, the information described in subsection (b) with respect to such plan year; and
(2)not later than the date that is 90 days after the last day of the calendar year immediately succeeding the plan year described in paragraph (1), such information with respect to such immediately succeeding plan year. (b)Information describedFor purposes of subsection (a), information described in this subsection, with respect to a group health plan is each of the following:
(1)Claims data for air ambulance services furnished by providers of such services, disaggregated by each of the following factors: (A)Whether such services were furnished on an emergent or nonemergent basis.
(B)Whether the provider of such services is part of a hospital-owned or sponsored program, municipality-sponsored program, hospital independent partnership (hybrid) program, independent program, or tribally operated program in Alaska. (C)Whether the transport in which the services were furnished originated in a rural or urban area.
(D)The type of aircraft (such as rotor transport or fixed wing transport) used to furnish such services. (E)Whether the provider of such services has a contract with the plan or issuer, as applicable, to furnish such services under the plan or coverage, respectively.
(2)Such other information regarding providers of air ambulance services as the Secretary may specify.. (B)Clerical amendmentThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding after the item relating to section 9822, as added by section 102(c), the following new item:


Sec. 9823. Air ambulance report requirements..
(c)Publication of comprehensive report
(1)In generalNot later than the date that is one year after the date described in subsection (a)(2) of section 2799A–8 of the Public Health Service Act, of section 723 of the Employee Retirement Income Security Act of 1974, and of section 9823 of the Internal Revenue Code of 1986, as such sections are added by subsection (b), the Secretary of Health and Human Services, in consultation with the Secretary of Transportation (referred to in this section as the Secretaries), shall develop, and make publicly available (subject to paragraph (3)), a comprehensive report summarizing the information submitted under subsection (a) and the amendments made by subsection (b) and including each of the following: (A)The percentage of providers of air ambulance services that are part of a hospital-owned or sponsored program, municipality-sponsored program, hospital-independent partnership (hybrid) program, or independent program.
(B)An assessment of the extent of competition among providers of air ambulance services on the basis of price and services offered, and any changes in such competition over time. (C)An assessment of the average charges for air ambulance services, amounts paid by group health plans and health insurance issuers offering group or individual health insurance coverage to providers of air ambulance services for furnishing such services, and amounts paid out-of-pocket by consumers, and any changes in such amounts paid over time.
(D)An assessment of the presence of air ambulance bases in, or with the capability to serve, rural areas, and the relative growth in air ambulance bases in rural and urban areas over time. (E)Any evidence of gaps in rural access to providers of air ambulance services.
(F)The percentage of providers of air ambulance services that have contracts with group health plans or health insurance issuers offering group or individual health insurance coverage to furnish such services under such plans or coverage, respectively. (G)An assessment of whether there are instances of unfair, deceptive, or predatory practices by providers of air ambulance services in collecting payments from patients to whom such services are furnished, such as referral of such patients to collections, lawsuits, and liens or wage garnishment actions.
(H)An assessment of whether there are, within the air ambulance industry, instances of unreasonable industry concentration, excessive market domination, or other conditions that would allow at least one provider of air ambulance services to unreasonably increase prices or exclude competition in air ambulance services in a given geographic region. (I)An assessment of the frequency of patient balance billing, patient referrals to collections, lawsuits to collect balance bills, and liens or wage garnishment actions by providers of air ambulance services as part of a collections process across hospital-owned or sponsored programs, municipality-sponsored programs, hospital-independent partnership (hybrid) programs, tribally operated programs in Alaska, or independent programs, providers of air ambulance services operated by public agencies (such as a State or county health department), and other independent providers of air ambulance services.
(J)An assessment of the frequency of claims appeals made by providers of air ambulance services to group health plans or health insurance issuers offering group or individual health insurance coverage with respect to air ambulance services furnished to enrollees of such plans or coverage, respectively. (K)Any other cost, quality, or other data relating to air ambulance services or the air ambulance industry, as determined necessary and appropriate by the Secretaries.
(2)Other sources of informationThe Secretaries may incorporate information from independent experts or third-party sources in developing the comprehensive report required under paragraph (1). (3)Protection of proprietary informationThe Secretaries may not make publicly available under this subsection any proprietary information.
(d)RulemakingNot later than the date that is one year after the date of the enactment of this Act, the Secretary of Health and Human Services, in consultation with the Secretary of Transportation, shall, through notice and comment rulemaking, specify the form and manner in which reports described in subsection (a) and in the amendments made by subsection (b) shall be submitted to such Secretaries, taking into consideration (as applicable and to the extent feasible) any recommendations included in the report submitted by the Advisory Committee on Air Ambulance and Patient Billing under section 418(e) of the FAA Reauthorization Act of 2018 (Public Law 115–254; 49 U.S.C. 42301 note prec.). (e)Civil money penalties (1)In generalSubject to paragraph (2), a provider of air ambulance services who fails to submit all information required under subsection (a)(2) by the date described in subparagraph (A) or (B) of subsection (a)(1), as applicable, shall be subject to a civil money penalty of not more than $10,000.
(2)ExceptionIn the case of a provider of air ambulance services that submits only some of the information required under subsection (a)(2) by the date described in subparagraph (A) or (B) of subsection (a)(1), as applicable, the Secretary of Health and Human Services may waive the civil money penalty imposed under paragraph (1) if such provider demonstrates a good faith effort (as defined by the Secretary pursuant to regulation) in working with the Secretary to submit the remaining information required under subsection (a)(2). (3)ProcedureThe provisions of section 1128A of the Social Security Act (42 U.S.C. 1320a–7a), other than subsections (a) and (b) and the first sentence of subsection (c)(1), shall apply to civil money penalties under this subsection in the same manner as such provisions apply to a penalty or proceeding under such section.
(f)Unfair and deceptive practices and unfair methods of competitionThe Secretary of Transportation may use any information submitted under subsection (a) in determining whether a provider of air ambulance services has violated section 41712(a) of title 49, United States Code. (g)Advisory committee on air ambulance quality and patient safety (1)EstablishmentNot later than the date that is 60 days after the date of the enactment of this Act, the Secretary of Health and Human Services and the Secretary of Transportation, shall establish an Advisory Committee on Air Ambulance Quality and Patient Safety (referred to in this subsection as the Committee) for the purpose of reviewing options to establish quality, patient safety, and clinical capability standards for each clinical capability level of air ambulances.
(2)MembershipThe Committee shall be composed of the following members: (A)The Secretary of Health and Human Services, or a designee of the Secretary, who shall serve as the Chair of the Committee.
(B)The Secretary of Transportation, or a designee of the Secretary. (C)One representative, to be appointed by the Secretary of Health and Human Services, of each of the following:
(i)State health insurance regulators. (ii)Health care providers.
(iii)Group health plans and health insurance issuers offering group or individual health insurance coverage. (iv)Patient advocacy groups.
(v)Accrediting bodies with experience in quality measures. (D)Three representatives of the air ambulance industry, to be appointed by the Secretary of Transportation.
(E)Additional three representatives not covered under subparagraphs (A) through (D), as determined necessary and appropriate by the Secretary of Health and Human Services and Secretary of Transportation. (3)First meetingNot later than the date that is 90 days after the date of the enactment of this Act, the Committee shall hold its first meeting.
(4)DutiesThe Committee shall study and make recommendations, as appropriate, to Congress regarding each of the following with respect to air ambulance services: (A)Qualifications of different clinical capability levels and tiering of such levels.
(B)Patient safety and quality standards. (C)Options for improving service reliability during poor weather, night conditions, or other adverse conditions.
(D)Differences between air ambulance vehicle types, services, and technologies, and other flight capability standards, and the impact of such differences on patient safety. (E)Clinical triage criteria for air ambulances.
(5)ReportNot later than the date that is 180 days after the date of the first meeting of the Committee, the Committee, in consultation with relevant experts and stakeholders, as appropriate, shall develop and make publicly available a report on any recommendations submitted to Congress under paragraph (4). The Committee may update such report, as determined appropriate by the Committee. (h)DefinitionsIn this section, the terms group health plan, health insurance coverage, individual health insurance coverage, group health insurance coverage, and health insurance issuer have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91).
107.Transparency regarding in-network and out-of-network deductibles and out-of-pocket limitations
(a)PhsaSection 2799A–1 of the Public Health Service Act, as added by section 102(a) and amended by section 103, is further amended by adding at the end the following new subsection:  (e)Transparency regarding in-network and out-of-network deductibles and out-of-pocket limitationsA group health plan or a health insurance issuer offering group or individual health insurance coverage and providing or covering any benefit with respect to items or services shall include, in clear writing, on any physical or electronic plan or insurance identification card issued to the participants, beneficiaries, or enrollees in the plan or coverage the following:
(1)Any deductible applicable to such plan or coverage. (2)Any out-of-pocket maximum limitation applicable to such plan or coverage. 
(3)A telephone number and Internet website address through which such individual may seek consumer assistance information, such as information related to hospitals and urgent care facilities that have in effect a contractual relationship with such plan or coverage for furnishing items and services under such plan or coverage. (b)ErisaSection 716 of the Employee Retirement Income Security Act of 1974, as added by section 102(b) and amended by section 103, is further amended by adding at the end the following new subsection:

(e)Transparency regarding in-network and out-of-network deductibles and out-of-pocket limitationsA group health plan or a health insurance issuer offering group health insurance coverage and providing or covering any benefit with respect to items or services shall include, in clear writing, on any physical or electronic plan or insurance identification card issued to the participants or beneficiaries in the plan or coverage the following: (1)Any deductible applicable to such plan or coverage.
(2)Any out-of-pocket maximum limitation applicable to such plan or coverage.  (3)A telephone number and Internet website address through which such individual may seek consumer assistance information, such as information related to hospitals and urgent care facilities that have in effect a contractual relationship with such plan or coverage for furnishing items and services under such plan or coverage.
(c)IrcSection 9816 of the Internal Revenue Code of 1986, as added by section 102(c) and amended by section 103, is further amended by adding at the end the following new subsection:  (e)Transparency regarding in-network and out-of-network deductibles and out-of-pocket limitationsA group health plan providing or covering any benefit with respect to items or services shall include, in clear writing, on any physical or electronic plan or insurance identification card issued to the participants or beneficiaries in the plan the following:
(1)Any deductible applicable to such plan. (2)Any out-of-pocket maximum limitation applicable to such plan. 
(3)A telephone number and Internet website address through which such individual may seek consumer assistance information, such as information related to hospitals and urgent care facilities that have in effect a contractual relationship with such plan for furnishing items and services under such plan.. (d)Effective dateThe amendments made by this subsection shall apply with respect to plan years beginning on or after January 1, 2022.
108.Implementing protections against provider discriminationNot later than January 1, 2022, the Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury shall issue a proposed rule implementing the protections of section 2706(a) of the Public Health Service Act (42 U.S.C. 300gg-5(a)). The Secretaries shall accept and consider public comments on any proposed rule issued pursuant to this subsection for a period of 60 days after the date of such issuance. Not later than 6 months after the date of the conclusion of the comment period, the Secretaries shall issue a final rule implementing the protections of section 2706(a) of the Public Health Service Act (42 U.S.C. 300gg-5(a)). 109.Reports (a)Reports in consultation with FTC and AGNot later than January 1, 2023, and annually thereafter for each of the following 4 years, the Secretary of Health and Human Services, in consultation with the Federal Trade Commission and the Attorney General, shall—
(1)conduct a study on the effects of the provisions of, including amendments made by, this Act on— (A)any patterns of vertical or horizontal integration of health care facilities, providers, group health plans, or health insurance issuers offering group or individual health insurance coverage;
(B)overall health care costs; and (C)access to health care items and services, including specialty services, in rural areas and health professional shortage areas, as defined in section 332 of the Public Health Service Act (42 U.S.C. 254e);
(2)for purposes of the reports under paragraph (3), in consultation with the Secretary of Labor and the Secretary of the Treasury, make recommendations for the effective enforcement of subsections (a)(1)(C)(iv) and (b)(1)(C) of section 2799A–1 of the Public Health Service Act, subsections (a)(1)(C)(iv) and (b)(1)(C) of section 716 of the Employee Retirement Income Security Act of 1974, and subsections (a)(1)(C)(iv) and (b)(1)(C) of section 9816 of the Internal Revenue Code of 1986, including with respect to potential challenges to addressing anti-competitive consolidation of health care facilities, providers, group health plans, or health insurance issuers offering group or individual health insurance coverage; and (3)submit a report on such study and including such recommendations to the Committees on Energy and Commerce; on Education and Labor; on Ways and Means; and on the Judiciary of the House of Representatives and the Committees on Health, Education, Labor, and Pensions; on Commerce, Science, and Transportation; on Finance; and on the Judiciary of the Senate.
(b)GAO report on impact of surprise billing provisionsNot later than January 1, 2025, the Comptroller General of the United States shall submit to Congress a report summarizing the effects of the provisions of this Act, including the amendments made by such provisions, on changes during the period since the date on the enactment of this Act in health care provider networks of group health plans and group and individual health insurance coverage offered by a health insurance issuer, in fee schedules and amounts for health care services, and to contracted rates under such plans or coverage. Such report shall— (1)to the extent practicable, sample a statistically significant group of national health care providers; 
(2)examine— (A)provider network participation, including nonparticipating providers furnishing items and services at participating facilities;
(B)health care provider group network participation, including specialty, size, and ownership;  (C)the impact of State surprise billing laws and network adequacy standards on participation of health care providers and facilities in provider networks of group health plans and of group and individual health insurance coverage offered by health insurance issuers; and
(D)access to providers, including in rural and medically underserved communities and health professional shortage areas (as defined in section 332 of the Public Health Service Act), and the extent of provider shortages in such communities and areas; (3)to the extent practicable, sample a statistically significant group of national health insurance plans and issuers and examine—
(A)the effects of the provisions of, including amendments made by, this Act on premiums and out-of-pocket costs with respect to group health plans or group or individual health insurance coverage; (B)the adequacy of provider networks with respect to such plans or coverage; and
(C)categories of providers of ancillary services, as defined in section 2799B–2(b)(2) of the Public Health Service Act, for which such plans have no or a limited number of in-network providers; and (4)such other relevant effects of such provisions and amendments.
(c)GAO report on adequacy of provider networksNot later than January 1, 2023, the Comptroller General of the United States shall submit to Congress, and make publicly available, a report on the adequacy of provider networks in group health plans and group and individual health insurance coverage, including legislative recommendations to improve the adequacy of such networks. (d)GAO report on IDR process and potential financial relationshipsNot later than December 31, 2023, the Comptroller General of the United States shall conduct a study and submit to Congress a report on the IDR process established under this section. Such study and report shall include an analysis of potential financial relationships between providers and facilities that utilize the IDR process established by the amendments made by this Act and private equity investment firms.
110.Consumer protections through application of health plan external review in cases of certain surprise medical bills
(a)In generalIn applying the provisions of section 2719(b) of the Public Health Service Act (42 U.S.C. 300gg–19(b)) to group health plans and health insurance issuers offering group or individual health insurance coverage, the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury, shall require, beginning not later than January 1, 2022, the external review process described in paragraph (1) of such section to apply with respect to any adverse determination by such a plan or issuer under section 2799A-1 or 2799A-2, section 716 or 717 of the Employee Retirement Income Security Act of 1974, or section 9816 or 9817 of the Internal Revenue Code of 1986, including with respect to whether an item or service that is the subject to such a determination is an item or service to which such respective section applies.  (b)DefinitionsThe terms group health plan; health insurance issuer; group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code, as applicable.
111.Consumer protections through health plan requirement for fair and honest advance cost estimate
(a)PHSA amendmentSection 2799A–1 of the Public Health Service Act (42 U.S.C. 300gg–19a), as added by section 102 and as further amended by the previous provisions of this title, is further amended by adding at the end the following new subsection:  (f)Advanced explanation of benefits (1)In generalFor plan years beginning on or after January 1, 2022, each group health plan, or a health insurance issuer offering group or individual health insurance coverage shall, with respect to a notification submitted under section 2799B–6 by a health care provider or health care facility to the plan or issuer for a participant, beneficiary, or enrollee under plan or coverage scheduled to receive an item or service from the provider or facility (or authorized representative of such participant, beneficiary, or enrollee), not later than 1 business day (or, in the case such item or service was so scheduled at least 10 business days before such item or service is to be furnished (or in the case of a request made to such plan or coverage by such participant, beneficiary, or enrollee), 3 business days) after the date on which the plan or coverage receives such notification (or such request), provide to the participant, beneficiary, or enrollee (through mail or electronic means, as requested by the participant, beneficiary, or enrollee) a notification (in clear and understandable language) including the following: 
(A)Whether or not the provider or facility is a participating provider or a participating facility with respect to the plan or coverage with respect to the furnishing of such item or service and— (i)in the case the provider or facility is a participating provider or facility with respect to the plan or coverage with respect to the furnishing of such item or service, the contracted rate under such plan or coverage for such item or service (based on the billing and diagnostic codes provided by such provider or facility); and
(ii)in the case the provider or facility is a nonparticipating provider or facility with respect to such plan or coverage, a description of how such individual may obtain information on providers and facilities that, with respect to such plan or coverage, are participating providers and facilities, if any. (B)The good faith estimate included in the notification received from the provider or facility (if applicable) based on such codes.
(C)A good faith estimate of the amount the plan or coverage is responsible for paying for items and services included in the estimate described in subparagraph (B). (D)A good faith estimate of the amount of any cost-sharing for which the participant, beneficiary, or enrollee would be responsible for such item or service (as of the date of such notification).
(E)A good faith estimate of the amount that the participant, beneficiary, or enrollee has incurred toward meeting the limit of the financial responsibility (including with respect to deductibles and out-of-pocket maximums) under the plan or coverage (as of the date of such notification). (F)In the case such item or service is subject to a medical management technique (including concurrent review, prior authorization, and step-therapy or fail-first protocols) for coverage under the plan or coverage, a disclaimer that coverage for such item or service is subject to such medical management technique.
(G)A disclaimer that the information provided in the notification is only an estimate based on the items and services reasonably expected, at the time of scheduling (or requesting) the item or service, to be furnished and is subject to change. (H)Any other information or disclaimer the plan or coverage determines appropriate that is consistent with information and disclaimers required under this section.
(2)Authority to modify timing requirements in the case of specified items and services
(A)In generalIn the case of a participant, beneficiary, or enrollee scheduled to receive an item or service that is a specified item or service (as defined in subparagraph (B)), the Secretary may modify any timing requirements relating to the provision of the notification described in paragraph (1) to such participant, beneficiary, or enrollee with respect to such item or service. Any modification made by the Secretary pursuant to the previous sentence may not result in the provision of such notification after such participant, beneficiary, or enrollee has been furnished such item or service. (B)Specified item or service definedFor purposes of subparagraph (A), the term specified item or service means an item or service that has low utilization or significant variation in costs (such as when furnished as part of a complex treatment), as specified by the Secretary..
(b)IRC amendmentsSection 9816 of the Internal Revenue Code of 1986, as added by section 102 and further amended by the previous provisions of this title, is further amended by inserting after subsection (e) the following new subsection:   (f)Advanced explanation of benefits (1)In generalFor plan years beginning on or after January 1, 2022, each group health plan shall, with respect to a notification submitted under section 2799B–6 of the Public Health Service Act by a health care provider or health care facility to the plan for a participant or beneficiary under plan scheduled to receive an item or service from the provider or facility (or authorized representative of such participant or beneficiary), not later than 1 business day (or, in the case such item or service was so scheduled at least 10 business days before such item or service is to be furnished (or in the case of a request made to such plan or coverage by such participant or beneficiary), 3 business days) after the date on which the plan receives such notification (or such request), provide to the participant or beneficiary (through mail or electronic means, as requested by the participant or beneficiary) a notification (in clear and understandable language) including the following: 
(A)Whether or not the provider or facility is a participating provider or a participating facility with respect to the plan with respect to the furnishing of such item or service and— (i)in the case the provider or facility is a participating provider or facility with respect to the plan or coverage with respect to the furnishing of such item or service, the contracted rate under such plan for such item or service (based on the billing and diagnostic codes provided by such provider or facility); and
(ii)in the case the provider or facility is a nonparticipating provider or facility with respect to such plan, a description of how such individual may obtain information on providers and facilities that, with respect to such plan, are participating providers and facilities, if any. (B)The good faith estimate included in the notification received from the provider or facility (if applicable) based on such codes.
(C)A good faith estimate of the amount the plan is responsible for paying for items and services included in the estimate described in subparagraph (B). (D)A good faith estimate of the amount of any cost-sharing for which the participant or beneficiary would be responsible for such item or service (as of the date of such notification).
(E)A good faith estimate of the amount that the participant or beneficiary has incurred toward meeting the limit of the financial responsibility (including with respect to deductibles and out-of-pocket maximums) under the plan (as of the date of such notification). (F)In the case such item or service is subject to a medical management technique (including concurrent review, prior authorization, and step-therapy or fail-first protocols) for coverage under the plan, a disclaimer that coverage for such item or service is subject to such medical management technique.
(G)A disclaimer that the information provided in the notification is only an estimate based on the items and services reasonably expected, at the time of scheduling (or requesting) the item or service, to be furnished and is subject to change. (H)Any other information or disclaimer the plan determines appropriate that is consistent with information and disclaimers required under this section.
(2)Authority to modify timing requirements in the case of specified items and services
(A)In generalIn the case of a participant or beneficiary scheduled to receive an item or service that is a specified item or service (as defined in subparagraph (B)), the Secretary may modify any timing requirements relating to the provision of the notification described in paragraph (1) to such participant or beneficiary with respect to such item or service. Any modification made by the Secretary pursuant to the previous sentence may not result in the provision of such notification after such participant or beneficiary has been furnished such item or service. (B)Specified item or service definedFor purposes of subparagraph (A), the term specified item or service means an item or service that has low utilization or significant variation in costs (such as when furnished as part of a complex treatment), as specified by the Secretary..
(c)ERISA amendmentsSection 716 of the Employee Retirement Income Security Act of 1974, as added by section 102 and further amended by the previous amendments of this title, is further amended by adding at the end the following new subsection:  (f)Advanced explanation of benefits (1)In generalFor plan years beginning on or after January 1, 2022, each group health plan, or a health insurance issuer offering group health insurance coverage shall, with respect to a notification submitted under section 2799B–6 of the Public Health Service Act by a health care provider or health care facility to the plan or issuer for a participant or beneficiary under plan or coverage scheduled to receive an item or service from the provider or facility (or authorized representative of such participant or beneficiary), not later than 1 business day (or, in the case such item or service was so scheduled at least 10 business days before such item or service is to be furnished (or in the case of a request made to such plan or coverage by such participant or beneficiary), 3 business days) after the date on which the plan or coverage receives such notification (or such request), provide to the participant or beneficiary (through mail or electronic means, as requested by the participant or beneficiary) a notification (in clear and understandable language) including the following: 
(A)Whether or not the provider or facility is a participating provider or a participating facility with respect to the plan or coverage with respect to the furnishing of such item or service and— (i)in the case the provider or facility is a participating provider or facility with respect to the plan or coverage with respect to the furnishing of such item or service, the contracted rate under such plan for such item or service (based on the billing and diagnostic codes provided by such provider or facility); and
(ii)in the case the provider or facility is a nonparticipating provider or facility with respect to such plan or coverage, a description of how such individual may obtain information on providers and facilities that, with respect to such plan or coverage, are participating providers and facilities, if any. (B)The good faith estimate included in the notification received from the provider or facility (if applicable) based on such codes.
(C)A good faith estimate of the amount the health plan is responsible for paying for items and services included in the estimate described in subparagraph (B). (D)A good faith estimate of the amount of any cost-sharing for which the participant or beneficiary would be responsible for such item or service (as of the date of such notification).
(E)A good faith estimate of the amount that the participant or beneficiary has incurred toward meeting the limit of the financial responsibility (including with respect to deductibles and out-of-pocket maximums) under the plan or coverage (as of the date of such notification). (F)In the case such item or service is subject to a medical management technique (including concurrent review, prior authorization, and step-therapy or fail-first protocols) for coverage under the plan or coverage, a disclaimer that coverage for such item or service is subject to such medical management technique.
(G)A disclaimer that the information provided in the notification is only an estimate based on the items and services reasonably expected, at the time of scheduling (or requesting) the item or service, to be furnished and is subject to change. (H)Any other information or disclaimer the plan or coverage determines appropriate that is consistent with information and disclaimers required under this section.
(2)Authority to modify timing requirements in the case of specified items and services
(A)In generalIn the case of a participant or beneficiary scheduled to receive an item or service that is a specified item or service (as defined in subparagraph (B)), the Secretary may modify any timing requirements relating to the provision of the notification described in paragraph (1) to such participant or beneficiary with respect to such item or service. Any modification made by the Secretary pursuant to the previous sentence may not result in the provision of such notification after such participant or beneficiary has been furnished such item or service. (B)Specified item or service definedFor purposes of subparagraph (A), the term specified item or service means an item or service that has low utilization or significant variation in costs (such as when furnished as part of a complex treatment), as specified by the Secretary.. 
112.Patient protections through transparency and patient-provider dispute resolutionPart E of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.), as added by section 104 and further amended by the previous provisions of this title, is further amended by adding at the end the following new sections:  2799B–6.PROVISION OF INFORMATION UPON REQUEST AND FOR SCHEDULED APPOINTMENTSEach health care provider and health care facility shall, beginning January 1, 2022, in the case of an individual who schedules an item or service to be furnished to such individual by such provider or facility at least 3 business days before the date such item or service is to be so furnished, not later than 1 business day after the date of such scheduling (or, in the case of such an item or service scheduled at least 10 business days before the date such item or service is to be so furnished (or if requested by the individual), not later than 3 business days after the date of such scheduling or such request)—
(1)inquire if such individual is enrolled in a group health plan, group or individual health insurance coverage offered by a health insurance issuer, or a Federal health care program (and if is so enrolled in such plan or coverage, seeking to have a claim for such item or service submitted to such plan or coverage); and (2)provide a notification (in clear and understandable language) of the good faith estimate of the expected charges for furnishing such item or service (including any item or service that is reasonably expected to be provided in conjunction with such scheduled item or service and such an item or service reasonably expected to be so provided by another health care provider or health care facility), with the expected billing and diagnostic codes for any such item or service, to—
(A)in the case the individual is enrolled in such a plan or such coverage (and is seeking to have a claim for such item or service submitted to such plan or coverage), such plan or issuer of such coverage; and (B)in the case the individual is not described in subparagraph (A) and not enrolled in a Federal health care program, the individual.
2799B–7.Patient-provider dispute resolution
(a)In generalNot later than January 1, 2022, the Secretary shall establish a process (in this subsection referred to as the patient-provider dispute resolution process) under which an uninsured individual, with respect to an item or service, who received, pursuant to section 2799B–6, from a health care provider or health care facility a good-faith estimate of the expected charges for furnishing such item or service to such individual and who after being furnished such item or service by such provider or facility is billed by such provider or facility for such item or service for charges that are substantially in excess of such estimate, may seek a determination from a selected dispute resolution entity for the charges to be paid by such individual (in lieu of such amount so billed) to such provider or facility for such item or service. For purposes of this subsection, the term uninsured individual means, with respect to an item or service, an individual who does not have benefits for such item or service under a group health plan, group or individual health insurance coverage offered by a health insurance issuer, Federal health care program (as defined in section 1128B(f) of the Social Security Act), or a health benefits plan under chapter 89 of title 5, United States Code (or an individual who has benefits for such item or service under a group health plan or individual or group health insurance coverage offered by a health insurance issuer, but who does not seek to have a claim for such item or service submitted to such plan or coverage). (b)Selection of entitiesUnder the patient-provider dispute resolution process, the Secretary shall, with respect to a determination sought by an individual under subsection (a), with respect to charges to be paid by such individual to a health care provider or health care facility described in such paragraph for an item or service furnished to such individual by such provider or facility, provide for—
(1)a method to select to make such determination an entity certified under subsection (d) that—  (A)is not a party to such determination or an employee or agent of such party;
(B)does not have a material familial, financial, or professional relationship with such a party; and (C)does not otherwise have a conflict of interest with such a party (as determined by the Secretary); and
(2)the provision of a notification of such selection to the individual and the provider or facility (as applicable) party to such determination.An entity selected pursuant to the previous sentence to make a determination described in such sentence shall be referred to in this subsection as the selected dispute resolution entity with respect to such determination.  (c)Administrative feeThe Secretary shall establish a fee to participate in the patient-provider dispute resolution process in such a manner as to not create a barrier to an uninsured individual’s access to such process.
(d)CertificationThe Secretary shall establish or recognize a process to certify entities under this subparagraph. Such process shall ensure that an entity so certified satisfies at least the criteria specified in section 2799A–1(c)..  113.Ensuring continuity of care (a)Public Health Service ActTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended, in the part D, as added and amended by section 102(a) and further amended by the previous provisions of this title, by inserting after section 2799A–2 the following new section: 

2799A-3.Continuity of care
(a)Ensuring continuity of care with respect to terminations of certain contractual relationships resulting in changes in provider network status
(1)In generalIn the case of an individual with benefits under a group health plan or group or individual health insurance coverage offered by a health insurance issuer and with respect to a health care provider or facility that has a contractual relationship with such plan or such issuer (as applicable) for furnishing items and services under such plan or such coverage, if, while such individual is a continuing care patient (as defined in subsection (b)) with respect to such provider or facility— (A)such contractual relationship is terminated (as defined in subsection (b)); 
(B)benefits provided under such plan or such health insurance coverage with respect to such provider or facility are terminated because of a change in the terms of the participation of such provider or facility in such plan or coverage; or (C)a contract between such group health plan and a health insurance issuer offering health insurance coverage in connection with such plan is terminated, resulting in a loss of benefits provided under such plan with respect to such provider or facility;the plan or issuer, respectively, shall meet the requirements of paragraph (2) with respect to such individual. 
(2)RequirementsThe requirements of this paragraph are that the plan or issuer— (A)notify each individual enrolled under such plan or coverage who is a continuing care patient with respect to a provider or facility at the time of a termination described in paragraph (1) affecting such provider or facility on a timely basis of such termination and such individual’s right to elect continued transitional care from such provider or facility under this section;
(B)provide such individual with an opportunity to notify the plan or issuer of the individual’s need for transitional care; and (C)permit the patient to elect to continue to have benefits provided under such plan or such coverage, under the same terms and conditions as would have applied and with respect to such items and services as would have been covered under such plan or coverage had such termination not occurred, with respect to the course of treatment furnished by such provider or facility relating to such individual’s status as a continuing care patient during the period beginning on the date on which the notice under subparagraph (A) is provided and ending on the earlier of—
(i)the 90-day period beginning on such date; or (ii)the date on which such individual is no longer a continuing care patient with respect to such provider or facility.
(b)DefinitionsIn this section: (1)Continuing care patientThe term continuing care patient means an individual who, with respect to a provider or facility—
(A)is undergoing a course of treatment for a serious and complex condition from the provider or facility; (B)is undergoing a course of institutional or inpatient care from the provider or facility;
(C)is scheduled to undergo nonelective surgery from the provider, including receipt of postoperative care from such provider or facility with respect to such a surgery; (D)is pregnant and undergoing a course of treatment for the pregnancy from the provider or facility; or
(E)is or was determined to be terminally ill (as determined under section 1861(dd)(3)(A) of the Social Security Act) and is receiving treatment for such illness from such provider or facility. (2)Serious and complex conditionThe term serious and complex condition means, with respect to a participant, beneficiary, or enrollee under a group health plan or group or individual health insurance coverage—
(A)in the case of an acute illness, a condition that is serious enough to require specialized medical treatment to avoid the reasonable possibility of death or permanent harm; or  (B)in the case of a chronic illness or condition, a condition that is—
(i)is life-threatening, degenerative, potentially disabling, or congenital; and (ii)requires specialized medical care over a prolonged period of time.
(3)TerminatedThe term terminated includes, with respect to a contract, the expiration or nonrenewal of the contract, but does not include a termination of the contract for failure to meet applicable quality standards or for fraud.. (b)Internal Revenue Code (1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by sections 102(c) and 105(a)(3), is further amended by inserting after section 9817 the following new section:

9818.Continuity of care
(a)Ensuring continuity of care with respect to terminations of certain contractual relationships resulting in changes in provider network status
(1)In generalIn the case of an individual with benefits under a group health plan and with respect to a health care provider or facility that has a contractual relationship with such plan for furnishing items and services under such plan, if, while such individual is a continuing care patient (as defined in subsection (b)) with respect to such provider or facility— (A)such contractual relationship is terminated (as defined in paragraph (b)); 
(B)benefits provided under such plan with respect to such provider or facility are terminated because of a change in the terms of the participation of such provider or facility in such plan; or (C)a contract between such group health plan and a health insurance issuer offering health insurance coverage in connection with such plan is terminated, resulting in a loss of benefits provided under such plan with respect to such provider or facility;the plan shall meet the requirements of paragraph (2) with respect to such individual. 
(2)RequirementsThe requirements of this paragraph are that the plan— (A)notify each individual enrolled under such plan who is a continuing care patient with respect to a provider or facility at the time of a termination described in paragraph (1) affecting such provider on a timely basis of such termination and such individual’s right to elect continued transitional care from such provider or facility under this section;
(B)provide such individual with an opportunity to notify the plan of the individual’s need for transitional care; and (C)permit the patient to elect to continue to have benefits provided under such plan, under the same terms and conditions as would have applied and with respect to such items and services as would have been covered under such plan had such termination not occurred, with respect to the course of treatment furnished by such provider or facility relating to such individual’s status as a continuing care patient during the period beginning on the date on which the notice under subparagraph (A) is provided and ending on the earlier of—
(i)the 90-day period beginning on such date; or (ii)the date on which such individual is no longer a continuing care patient with respect to such provider or facility.
(b)DefinitionsIn this section: (1)Continuing care patientThe term continuing care patient means an individual who, with respect to a provider or facility—
(A)is undergoing a course of treatment for a serious and complex condition from the provider or facility; (B)is undergoing a course of institutional or inpatient care from the provider or facility;
(C)is scheduled to undergo nonelective surgery from the provider or facility, including receipt of postoperative care from such provider or facility with respect to such a surgery; (D)is pregnant and undergoing a course of treatment for the pregnancy from the provider or facility; or
(E)is or was determined to be terminally ill (as determined under section 1861(dd)(3)(A) of the Social Security Act) and is receiving treatment for such illness from such provider or facility. (2)Serious and complex conditionThe term serious and complex condition means, with respect to a participant or beneficiary under a group health plan—
(A)in the case of an acute illness, a condition that is serious enough to require specialized medical treatment to avoid the reasonable possibility of death or permanent harm; or  (B)in the case of a chronic illness or condition, a condition that—
(i)is life-threatening, degenerative, potentially disabling, or congenital; and (ii)requires specialized medical care over a prolonged period of time.
(3)TerminatedThe term terminated includes, with respect to a contract, the expiration or nonrenewal of the contract, but does not include a termination of the contract for failure to meet applicable quality standards or for fraud.. (2)Clerical amendmentThe table of sections for such subchapter, as amended by the previous sections, is further amended by inserting after the item relating to section 9817 the following new item:


Sec. 9818. Continuity of care..
(c)Employee Retirement Income Security Act
(1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.), as amended by section 102(c) and further amended by the previous provisions of this title, is further amended by inserting after section 717 the following new section:  718.Continuity of care (a)Ensuring continuity of care with respect to terminations of certain contractual relationships resulting in changes in provider network status (1)In generalIn the case of an individual with benefits under a group health plan or group health insurance coverage offered by a health insurance issuer and with respect to a health care provider or facility that has a contractual relationship with such plan or such issuer (as applicable) for furnishing items and services under such plan or such coverage, if, while such individual is a continuing care patient (as defined in subsection (b)) with respect to such provider or facility—
(A)such contractual relationship is terminated (as defined in paragraph (b));  (B)benefits provided under such plan or such health insurance coverage with respect to such provider or facility are terminated because of a change in the terms of the participation of the provider or facility in such plan or coverage; or
(C)a contract between such group health plan and a health insurance issuer offering health insurance coverage in connection with such plan is terminated, resulting in a loss of benefits provided under such plan with respect to such provider or facility;the plan or issuer, respectively, shall meet the requirements of paragraph (2) with respect to such individual.  (2)RequirementsThe requirements of this paragraph are that the plan or issuer—
(A)notify each individual enrolled under such plan or coverage who is a continuing care patient with respect to a provider or facility at the time of a termination described in paragraph (1) affecting such provider or facility on a timely basis of such termination and such individual’s right to elect continued transitional care from such provider or facility under this section; (B)provide such individual with an opportunity to notify the plan or issuer of the individual’s need for transitional care; and
(C)permit the patient to elect to continue to have benefits provided under such plan or such coverage, under the same terms and conditions as would have applied and with respect to such items and services as would have been covered under such plan or coverage had such termination not occurred, with respect to the course of treatment furnished by such provider or facility relating to such individual’s status as a continuing care patient during the period beginning on the date on which the notice under subparagraph (A) is provided and ending on the earlier of— (i)the 90-day period beginning on such date; or
(ii)the date on which such individual is no longer a continuing care patient with respect to such provider or facility. (b)DefinitionsIn this section:
(1)Continuing care patientThe term continuing care patient means an individual who, with respect to a provider or facility— (A)is undergoing a course of treatment for a serious and complex condition from the provider or facility;
(B)is undergoing a course of institutional or inpatient care from the provider or facility; (C)is scheduled to undergo nonelective surgery from the provide or facility, including receipt of postoperative care from such provider or facility with respect to such a surgery;
(D)is pregnant and undergoing a course of treatment for the pregnancy from the provider or facility; or (E)is or was determined to be terminally ill (as determined under section 1861(dd)(3)(A) of the Social Security Act) and is receiving treatment for such illness from such provider or facility.
(2)Serious and complex conditionThe term serious and complex condition means, with respect to a participant or beneficiary under a group health plan or group health insurance coverage— (A)in the case of an acute illness, a condition that is serious enough to require specialized medical treatment to avoid the reasonable possibility of death or permanent harm; or 
(B)in the case of a chronic illness or condition, a condition that— (i)is life-threatening, degenerative, potentially disabling, or congenital; and
(ii)requires specialized medical care over a prolonged period of time. (3)TerminatedThe term terminated includes, with respect to a contract, the expiration or nonrenewal of the contract, but does not include a termination of the contract for failure to meet applicable quality standards or for fraud..
(2)Clerical amendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 716 the following new item:   Sec. 718. Continuity of care. . (d)Provider requirementPart E of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.), as added by section 104 and further amended by the previous provisions of this title, is further amended by adding at the end the following new section:

2799B–8.Continuity of careA health care provider or health care facility shall, in the case of an individual furnished items and services by such provider or facility for which coverage is provided under a group health plan or group or individual health insurance coverage pursuant to section 2799A–3, section 9818 of the Internal Revenue Code of 1986, or section 718 of the Employee Retirement Income Security Act of 1974— (1)accept payment from such plan or such issuer (as applicable) (and cost-sharing from such individual, if applicable, in accordance with subsection (a)(2)(C) of such section 2799A–3, 9818, or 718) for such items and services as payment in full for such items and services; and
(2)continue to adhere to all policies, procedures, and quality standards imposed by such plan or issuer with respect to such individual and such items and services in the same manner as if such termination had not occurred.. (e)Effective dateThe amendments made by subsections (a), (b), and (c) shall apply with respect to plan years beginning on or after January 1, 2022.
114.Maintenance of price comparison tool
(a)Public Health Service ActTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended, in part D, as added and amended by section 102 and further amended by the previous provisions of this title, by inserting after section 2799A–3 the following new section:   2799A–4.Maintenance of price comparison toolA group health plan or a health insurance issuer offering group or individual health insurance coverage shall offer price comparison guidance by telephone and make available on the Internet website of the plan or issuer a price comparison tool that (to the extent practicable) allows an individual enrolled under such plan or coverage, with respect to such plan year, such geographic region, and participating providers with respect to such plan or coverage, to compare the amount of cost-sharing that the individual would be responsible for paying under such plan or coverage with respect to the furnishing of a specific item or service by any such provider..
(b)Internal Revenue Code
(1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by sections 102, 105, and 113, is further amended by inserting after section 9818 the following new section:  9819.Maintenance of price comparison toolA group health plan shall offer price comparison guidance by telephone and make available on the Internet website of the plan or issuer a price comparison tool that (to the extent practicable) allows an individual enrolled under such plan, with respect to such plan year, such geographic region, and participating providers with respect to such plan or coverage, to compare the amount of cost-sharing that the individual would be responsible for paying under such plan with respect to the furnishing of a specific item or service by any such provider..
(2)Clerical amendmentThe table of sections for such subchapter, as amended by the previous sections, is further amended by inserting after the item relating to section 9818 the following new item:   Sec. 9819. Maintenance of price comparison tool.. (c)Employee Retirement Income Security Act (1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.), as amended by sections 102, 105, and 113, is further amended by inserting after section 718 the following new section:

719.Maintenance of price comparison toolA group health plan or a health insurance issuer offering group health insurance coverage shall offer price comparison guidance by telephone and make available on the Internet website of the plan or issuer a price comparison tool that (to the extent practicable) allows an individual enrolled under such plan or coverage, with respect to such plan year, such geographic region, and participating providers with respect to such plan or coverage, to compare the amount of cost-sharing that the individual would be responsible for paying under such plan or coverage with respect to the furnishing of a specific item or service by any such provider.. (2)Clerical amendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974, as amended by the previous provisions of this title, is further amended by inserting after the item relating to section 716 the following new item:


Sec. 719. Maintenance of price comparison tool..
(d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2022. 115.State All Payer Claims Databases (a)Grants to StatesPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the following:

320B.State All Payer Claims Databases
(a)In generalThe Secretary shall make one-time grants to eligible States for the purposes described in subsection (b). (b)UsesA State may use a grant received under subsection (a) for one of the following purposes:
(1)To establish a State All Payer Claims Database. (2)To improve an existing State All Payer Claims Databases.
(c)EligibilityTo be eligible to receive a grant under subsection (a), a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary specifies, including, with respect to a State All Payer Claims Database, at least specifics on how the State will ensure uniform data collection and the privacy and security of such data. (d)Grant period and amountGrants awarded under this section shall be for a period of 3-years, and in an amount of $2,500,000, of which $1,000,000 shall be made available to the State for each of the first 2 years of the grant period, and $500,000 shall be made available to the State for the third year of the grant period. 
(e)Authorized Users
(1)ApplicationAn entity desiring authorization for access to a State All Payer Claims Database that has received a grant under this section shall submit to the State All Payer Claims Database an application for such access, which shall include— (A)in the case of an entity requesting access for research purposes—
(i)a description of the uses and methodologies for evaluating health system performance using such data; and (ii)documentation of approval of the research by an institutional review board, if applicable for a particular plan of research; or
(B)in the case of an entity such as an employer, health insurance issuer, third-party administrator, or health care provider, requesting access for the purpose of quality improvement or cost-containment, a description of the intended uses for such data. (2)Requirements (A)Access for research purposesUpon approval of an application for research purposes under paragraph (1)(A), the authorized user shall enter into a data use and confidentiality agreement with the State All Payer Claims Database that has received a grant under this subsection, which shall include a prohibition on attempts to reidentify and disclose individually identifiable health information and proprietary financial information.
(B)Customized reportsEmployers and employer organizations may request customized reports from a State All Payer Claims Database that has received a grant under this section, at cost, subject to the requirements of this section with respect to privacy, security, and proprietary financial information. (C)Non-customized reportsA State All Payer Claims Database that has received a grant under this section shall make available to all authorized users aggregate data sets available through the State All Payer Claims Database, free of charge.
(3)WaiversThe Secretary may waive the requirements of this subsection of a State All Payer Claims Database to provide access of entities to such database if such State All Payer Claims Database is substantially in compliance with this subsection.  (f)Expanded access (1)Multi-state applicationsThe Secretary may prioritize applications submitted by a State whose application demonstrates that the State will work with other State All Payer Claims Databases to establish a single application for access to data by authorized users across multiple States.
(2)Expansion of data setsThe Secretary may prioritize applications submitted by a State whose application demonstrates that the State will implement the reporting format for self-insured group health plans described in section 735 of the Employee Retirement Income Security Act of 1974.  (g)DefinitionsIn this section—
(1)the term individually identifiable health information has the meaning given such term in section 1171(6) of the Social Security Act;  (2)the term proprietary financial information means data that would disclose the terms of a specific contract between an individual health care provider or facility and a specific group health plan, managed care entity (as defined in section 1932(a)(1)(B) of the Social Security Act) or other managed care organization, or health insurance issuer offering group or individual health insurance coverage; and
(3)the term State All Payer Claims Database means, with respect to a State, a database that may include medical claims, pharmacy claims, dental claims, and eligibility and provider files, which are collected from private and public payers. (h)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $50,000,000 for each of fiscal years 2022 and 2023, and $25,000,000 for fiscal year 2024, to remain available until expended..
(b)Standardized reporting format
Subpart C of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191 et seq.) is amended by adding at the end the following:  735.Standardized reporting format (a)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall establish (and periodically update) a standardized reporting format for the voluntary reporting, by group health plans to State All Payer Claims Databases, of medical claims, pharmacy claims, dental claims, and eligibility and provider files that are collected from private and public payers, and shall provide guidance to States on the process by which States may collect such data from such plans in the standardized reporting format.
(b)Consultation
(1)Advisory committeeNot later than 90 days after the date of enactment of this section, the Secretary shall convene an Advisory Committee (referred to in this section as the Committee), consisting of 15 members to advise the Secretary regarding the format and guidance described in paragraph (1). (2)Membership (A)AppointmentIn accordance with subparagraph (B), not later than 90 days after the date of enactment this section, the Secretary, in coordination with the Secretary of Health and Human Services, shall appoint under subparagraph (B)(iii), and the Comptroller General of the United States shall appoint under subparagraph (B)(iv), members who have distinguished themselves in the fields of health services research, health economics, health informatics, data privacy and security, or the governance of State All Payer Claims Databases, or who represent organizations likely to submit data to or use the database, including patients, employers, or employee organizations that sponsor group health plans, health care providers, health insurance issuers, or third-party administrators of group health plans. Such members shall serve 3-year terms on a staggered basis. Vacancies on the Committee shall be filled by appointment consistent with this paragraph not later than 3 months after the vacancy arises.
(B)CompositionThe Committee shall be comprised of— (i)the Assistant Secretary of Employee Benefits and Security Administration of the Department of Labor, or a designee of such Assistant Secretary;
(ii)the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services, or a designee of such Assistant Secretary; (iii)members appointed by the Secretary, in coordination with the Secretary of Health and Human Services, including—
(I)1 member to serve as the chair of the Committee; (II)1 representative of the Centers for Medicare & Medicaid Services;
(III)1 representative of the Agency for Healthcare Research and Quality; (IV)1 representative of the Office for Civil Rights of the Department of Health and Human Services with expertise in data privacy and security;
(V)1 representative of the National Center for Health Statistics; (VI)1 representative of the Office of the National Coordinator for Health Information Technology; and
(VII)1 representative of a State All-Payer Claims Database; (iv)members appointed by the Comptroller General of the United States, including—
(I)1 representative of an employer that sponsors a group health plan; (II)1 representative of an employee organization that sponsors a group health plan;
(III)1 academic researcher with expertise in health economics or health services research; (IV)1 consumer advocate; and
(V)2 additional members. (3)ReportNot later than 180 days after the date of enactment of this section, the Committee shall report to the Secretary, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce and the Committee on Education and Labor of the House of Representatives. Such report shall include recommendations on the establishment of the format and guidance described in subsection (a).
(c)State All Payer Claims DatabaseIn this section, the term State All Payer Claims Database means, with respect to a State, a database that may include medical claims, pharmacy claims, dental claims, and eligibility and provider files, which are collected from private and public payers. (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for fiscal year 2021, to remain available until expended or, if sooner, until the date described in subsection (e).
(e)SunsetBeginning on the date on which the report is submitted under subsection (b)(3), subsection (b) shall have no force or effect.. 116.Protecting patients and improving the accuracy of provider directory information (a)PHSAPart D of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.), as added and amended by section 102 and further amended by the previous provisions of this title, is further amended by inserting after section 2799A–4 the following:

2799A–5.Protecting patients and improving the accuracy of provider directory information
(a)Provider directory information requirements
(1)In generalFor plan years beginning on or after January 1, 2022, each group health plan and health insurance issuer offering group or individual health insurance coverage shall— (A)establish the verification process described in paragraph (2);
(B)establish the response protocol described in paragraph (3); (C)establish the database described in paragraph (4); and
(D)include in any directory (other than the database described in subparagraph (C)) containing provider directory information with respect to such plan or such coverage the information described in paragraph (5). (2)Verification processThe verification process described in this paragraph is, with respect to a group health plan or a health insurance issuer offering group or individual health insurance coverage, a process—
(A)under which, not less frequently than once every 90 days, such plan or such issuer (as applicable) verifies and updates the provider directory information included on the database described in paragraph (4) of such plan or issuer of each health care provider and health care facility included in such database;  (B)that establishes a procedure for the removal of such a provider or facility with respect to which such plan or issuer has been unable to verify such information during a period specified by the plan or issuer; and
(C)that provides for the update of such database within 2 business days of such plan or issuer receiving from such a provider or facility information pursuant to section 2799B–9. (3)Response protocolThe response protocol described in this paragraph is, in the case of an individual enrolled under a group health plan or group or individual health insurance coverage offered by a health insurance issuer who requests information through a telephone call or electronic, web-based, or Internet-based means on whether a health care provider or health care facility has a contractual relationship to furnish items and services under such plan or such coverage, a protocol under which such plan or such issuer (as applicable), in the case such request is made through a telephone call—
(A)responds to such individual as soon as practicable and in no case later than 1 business day after such call is received, through a written electronic or print (as requested by such individual) communication; and (B)retains such communication in such individual’s file for at least 2 years following such response.
(4)DatabaseThe database described in this paragraph is, with respect to a group health plan or health insurance issuer offering group or individual health insurance coverage, a database on the public website of such plan or issuer that contains— (A)a list of each health care provider and health care facility with which such plan or such issuer has a direct or indirect contractual relationship for furnishing items and services under such plan or such coverage; and
(B)provider directory information with respect to each such provider and facility. (5)InformationThe information described in this paragraph is, with respect to a print directory containing provider directory information with respect to a group health plan or individual or group health insurance coverage offered by a health insurance issuer, a notification that such information contained in such directory was accurate as of the date of publication of such directory and that an individual enrolled under such plan or such coverage should consult the database described in paragraph (4) with respect to such plan or such coverage or contact such plan or the issuer of such coverage to obtain the most current provider directory information with respect to such plan or such coverage.
(6)DefinitionFor purposes of this subsection, the term provider directory information includes, with respect to a group health plan and a health insurance issuer offering group or individual health insurance coverage, the name, address, specialty, telephone number, and digital contact information of each health care provider or health care facility with which such plan or such issuer has a contractual relationship for furnishing items and services under such plan or such coverage. (7)Rule of constructionNothing in this section shall be construed to preempt any provision of State law relating to health care provider directories.
(b)Cost-sharing for services provided based on reliance on incorrect provider network information
(1)In generalFor plan years beginning on or after January 1, 2022, in the case of an item or service furnished to a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer by a nonparticipating provider or a nonparticipating facility, if such item or service would otherwise be covered under such plan or coverage if furnished by a participating provider or participating facility and if either of the criteria described in paragraph (2) applies with respect to such participant, beneficiary, or enrollee and item or service, the plan or coverage— (A)shall not impose on such participant, beneficiary, or enrollee a cost-sharing amount for such item or service so furnished that is greater than the cost-sharing amount that would apply under such plan or coverage had such item or service been furnished by a participating provider; and
(B)shall apply the deductible or out-of-pocket maximum, if any, that would apply if such services were furnished by a participating provider or a participating facility.  (2)Criteria describedFor purposes of paragraph (1), the criteria described in this paragraph, with respect to an item or service furnished to a participant, beneficiary, or enrollee of a group health plan or group or individual health insurance coverage offered by a health insurance issuer by a nonparticipating provider or a nonparticipating facility, are the following:
(A)The participant, beneficiary, or enrollee received through a database, provider directory, or response protocol described in subsection (a) information with respect to such item and service to be furnished and such information provided that the provider was a participating provider or facility was a participating facility, with respect to the plan for furnishing such item or service. (B)The information was not provided, in accordance with subsection (a), to the participant, beneficiary, or enrollee and the participant, beneficiary, or enrollee requested through the response protocol described in subsection (a)(3) of the plan or coverage information on whether the provider was a participating provider or facility was a participating facility with respect to the plan for furnishing such item or service and was informed through such protocol that the provider was such a participating provider or facility was such a participating facility.
(c)Disclosure on patient protections against balance billingFor plan years beginning on or after January 1, 2022, each group health plan and health insurance issuer offering group or individual health insurance coverage shall make publicly available, post on a public website of such plan or issuer, and include on each explanation of benefits for an item or service with respect to which the requirements under section 2799A–1 applies— (1)information in plain language on—
(A)the requirements and prohibitions applied under sections 2799B–1 and 2799B–2 (relating to prohibitions on balance billing in certain circumstances); (B)if provided for under applicable State law, any other requirements on providers and facilities regarding the amounts such providers and facilities may, with respect to an item or service, charge a participant, beneficiary, or enrollee of such plan or coverage with respect to which such a provider or facility does not have a contractual relationship for furnishing such item or service under the plan or coverage after receiving payment from the plan or coverage for such item or service and any applicable cost sharing payment from such participant, beneficiary, or enrollee; and
(C)the requirements applied under section 2799A-1; and (2)information on contacting appropriate State and Federal agencies in the case that an individual believes that such a provider or facility has violated any requirement described in paragraph (1) with respect to such individual..
(b)ERISASubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.), as amended by sections 102, 105, 113, and 114, is further amended by inserting after section 719 the following:   720.Protecting patients and improving the accuracy of provider directory information (a)Provider directory information requirements (1)In generalFor plan years beginning on or after January 1, 2022, each group health plan and health insurance issuer offering group health insurance coverage shall—
(A)establish the verification process described in paragraph (2); (B)establish the response protocol described in paragraph (3);
(C)establish the database described in paragraph (4); and (D)include in any directory (other than the database described in subparagraph (C)) containing provider directory information with respect to such plan or such coverage the information described in paragraph (5).
(2)Verification processThe verification process described in this paragraph is, with respect to a group health plan or a health insurance issuer offering group health insurance coverage, a process— (A)under which, not less frequently than once every 90 days, such plan or such issuer (as applicable) verifies and updates the provider directory information included on the database described in paragraph (4) of such plan or issuer of each health care provider and health care facility included in such database; 
(B)that establishes a procedure for the removal of such a provider or facility with respect to which such plan or issuer has been unable to verify such information during a period specified by the plan or issuer; and (C)that provides for the update of such database within 2 business days of such plan or issuer receiving from such a provider or facility information pursuant to section 2799B–9 of the Public Health Service Act.
(3)Response protocolThe response protocol described in this paragraph is, in the case of an individual enrolled under a group health plan or group health insurance coverage offered by a health insurance issuer who requests information through a telephone call or electronic, web-based, or Internet-based means on whether a health care provider or health care facility has a contractual relationship to furnish items and services under such plan or such coverage, a protocol under which such plan or such issuer (as applicable), in the case such request is made through a telephone call— (A)responds to such individual as soon as practicable and in no case later than 1 business day after such call is received, through a written electronic or print (as requested by such individual) communication; and
(B)retains such communication in such individual’s file for at least 2 years following such response. (4)DatabaseThe database described in this paragraph is, with respect to a group health plan or health insurance issuer offering group health insurance coverage, a database on the public website of such plan or issuer that contains—
(A)a list of each health care provider and health care facility with which such plan or such issuer has a direct or indirect contractual relationship for furnishing items and services under such plan or such coverage; and (B)provider directory information with respect to each such provider and facility.
(5)InformationThe information described in this paragraph is, with respect to a print directory containing provider directory information with respect to a group health plan or group health insurance coverage offered by a health insurance issuer, a notification that such information contained in such directory was accurate as of the date of publication of such directory and that an individual enrolled under such plan or such coverage should consult the database described in paragraph (4) with respect to such plan or such coverage or contact such plan or the issuer of such coverage to obtain the most current provider directory information with respect to such plan or such coverage. (6)DefinitionFor purposes of this subsection, the term provider directory information includes, with respect to a group health plan and a health insurance issuer offering group health insurance coverage, the name, address, specialty, telephone number, and digital contact information of each health care provider or health care facility with which such plan or such issuer has a contractual relationship for furnishing items and services under such plan or such coverage.
(7)Rule of constructionNothing in this section shall be construed to preempt any provision of State law relating to health care provider directories, to the extent such State law applies to such plan, coverage, or issuer, subject to section 514. (b)Cost-sharing for services provided based on reliance on incorrect provider network information (1)In generalFor plan years beginning on or after January 1, 2022, in the case of an item or service furnished to a participant or beneficiary of a group health plan or group health insurance coverage offered by a health insurance issuer by a nonparticipating provider or a nonparticipating facility, if such item or service would otherwise be covered under such plan or coverage if furnished by a participating provider or participating facility and if either of the criteria described in paragraph (2) applies with respect to such participant or beneficiary and item or service, the plan or coverage—
(A)shall not impose on such participant or beneficiary a cost-sharing amount for such item or service so furnished that is greater than the cost-sharing amount that would apply under such plan or coverage had such item or service been furnished by a participating provider; and (B)shall apply the deductible or out-of-pocket maximum, if any, that would apply if such services were furnished by a participating provider or a participating facility. 
(2)Criteria describedFor purposes of paragraph (1), the criteria described in this paragraph, with respect to an item or service furnished to a participant or beneficiary of a group health plan or group health insurance coverage offered by a health insurance issuer by a nonparticipating provider or a nonparticipating facility, are the following: (A)The participant or beneficiary received through a database, provider directory, or response protocol described in subsection (a) information with respect to such item and service to be furnished and such information provided that the provider was a participating provider or facility was a participating facility, with respect to the plan for furnishing such item or service.
(B)The information was not provided, in accordance with subsection (a), to the participant or beneficiary and the participant or beneficiary requested through the response protocol described in subsection (a)(3) of the plan or coverage information on whether the provider was a participating provider or facility was a participating facility with respect to the plan for furnishing such item or service and was informed through such protocol that the provider was such a participating provider or facility was such a participating facility. (c)Disclosure on patient protections against balance billingFor plan years beginning on or after January 1, 2022, each group health plan and health insurance issuer offering group health insurance coverage shall make publicly available, post on a public website of such plan or issuer, and include on each explanation of benefits for an item or service with respect to which the requirements under section 716 applies—
(1)information in plain language on— (A)the requirements and prohibitions applied under sections 2799B–1 and 2799B–2 of the Public Health Service Act (relating to prohibitions on balance billing in certain circumstances);
(B)if provided for under applicable State law, any other requirements on providers and facilities regarding the amounts such providers and facilities may, with respect to an item or service, charge a participant or beneficiary of such plan or coverage with respect to which such a provider or facility does not have a contractual relationship for furnishing such item or service under the plan or coverage after receiving payment from the plan or coverage for such item or service and any applicable cost sharing payment from such participant or beneficiary; and (C)the requirements applied under section 716; and
(2)information on contacting appropriate State and Federal agencies in the case that an individual believes that such a provider or facility has violated any requirement described in paragraph (1) with respect to such individual.. (c)IRCSubchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by sections 102, 105, 113, and 114, is further amended by inserting after section 9819 the following: 

9820.Protecting patients and improving the accuracy of provider directory information
(a)Provider directory information requirements
(1)In generalFor plan years beginning on or after January 1, 2022, each group health plan shall— (A)establish the verification process described in paragraph (2);
(B)establish the response protocol described in paragraph (3); (C)establish the database described in paragraph (4); and
(D)include in any directory (other than the database described in subparagraph (C)) containing provider directory information with respect to such plan the information described in paragraph (5). (2)Verification processThe verification process described in this paragraph is, with respect to a group health plan, a process—
(A)under which, not less frequently than once every 90 days, such plan verifies and updates the provider directory information included on the database described in paragraph (4) of such plan or issuer of each health care provider and health care facility included in such database;  (B)that establishes a procedure for the removal of such a provider or facility with respect to which such plan or issuer has been unable to verify such information during a period specified by the plan or issuer; and
(C)that provides for the update of such database within 2 business days of such plan or issuer receiving from such a provider or facility information pursuant to section 2799B–9 of the Public Health Service Act. (3)Response protocolThe response protocol described in this paragraph is, in the case of an individual enrolled under a group health plan who requests information through a telephone call or electronic, web-based, or Internet-based means on whether a health care provider or health care facility has a contractual relationship to furnish items and services under such plan, a protocol under which such plan or such issuer (as applicable), in the case such request is made through a telephone call—
(A)responds to such individual as soon as practicable and in no case later than 1 business day after such call is received, through a written electronic or print (as requested by such individual) communication; and (B)retains such communication in such individual’s file for at least 2 years following such response.
(4)DatabaseThe database described in this paragraph is, with respect to a group health plan, a database on the public website of such plan or issuer that contains— (A)a list of each health care provider and health care facility with which such plan or such issuer has a direct or indirect contractual relationship for furnishing items and services under such plan; and
(B)provider directory information with respect to each such provider and facility. (5)InformationThe information described in this paragraph is, with respect to a print directory containing provider directory information with respect to a group health plan, a notification that such information contained in such directory was accurate as of the date of publication of such directory and that an individual enrolled under such plan should consult the database described in paragraph (4) with respect to such plan or contact such plan to obtain the most current provider directory information with respect to such plan.
(6)DefinitionFor purposes of this subsection, the term provider directory information includes, with respect to a group health plan, the name, address, specialty, telephone number, and digital contact information of each health care provider or health care facility with which such plan has a contractual relationship for furnishing items and services under such plan. (7)Rule of constructionNothing in this section shall be construed to preempt any provision of State law relating to health care provider directories.
(b)Cost-sharing for services provided based on reliance on incorrect provider network information
(1)In generalFor plan years beginning on or after January 1, 2022, in the case of an item or service furnished to a participant or beneficiary of a group health plan by a nonparticipating provider or a nonparticipating facility, if such item or service would otherwise be covered under such plan if furnished by a participating provider or participating facility and if either of the criteria described in paragraph (2) applies with respect to such participant or beneficiary and item or service, the plan— (A)shall not impose on such participant or beneficiary a cost-sharing amount for such item or service so furnished that is greater than the cost-sharing amount that would apply under such plan had such item or service been furnished by a participating provider; and
(B)shall apply the deductible or out-of-pocket maximum, if any, that would apply if such services were furnished by a participating provider or a participating facility.  (2)Criteria describedFor purposes of paragraph (1), the criteria described in this paragraph, with respect to an item or service furnished to a participant or beneficiary of a group health plan by a nonparticipating provider or a nonparticipating facility, are the following:
(A)The participant or beneficiary received through a database, provider directory, or response protocol described in subsection (a) information with respect to such item and service to be furnished and such information provided that the provider was a participating provider or facility was a participating facility, with respect to the plan for furnishing such item or service. (B)The information was not provided, in accordance with subsection (a), to the participant or beneficiary and the participant or beneficiary requested through the response protocol described in subsection (a)(3) of the plan information on whether the provider was a participating provider or facility was a participating facility with respect to the plan for furnishing such item or service and was informed through such protocol that the provider was such a participating provider or facility was such a participating facility.
(c)Disclosure on patient protections against balance billingFor plan years beginning on or after January 1, 2022, each group health plan shall make publicly available, post on a public website of such plan or issuer, and include on each explanation of benefits for an item or service with respect to which the requirements under section 9816 applies— (1)information in plain language on—
(A)the requirements and prohibitions applied under sections 2799B–1 and 2799B–2 of the Public Health Service Act(relating to prohibitions on balance billing in certain circumstances); (B)if provided for under applicable State law, any other requirements on providers and facilities regarding the amounts such providers and facilities may, with respect to an item or service, charge a participant or beneficiary of such plan with respect to which such a provider or facility does not have a contractual relationship for furnishing such item or service under the plan after receiving payment from the plan for such item or service and any applicable cost sharing payment from such participant or beneficiary; and
(C)the requirements applied under section 9816; and (2)information on contacting appropriate State and Federal agencies in the case that an individual believes that such a provider or facility has violated any requirement described in paragraph (1) with respect to such individual.. 
(d)Clerical amendments
(1)ERISAThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), as amended by the previous provisions of this title, is further amended by inserting after the item relating to section 719 the following new item:   720. Protecting patients and improving the accuracy of provider directory information.. (2)IRCThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by the previous provisions of this title, is further amended by inserting after the item relating to section 9819 the following new item: 


9820. Protecting patients and improving the accuracy of provider directory information..
(e)Provider requirementsPart E of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.), as added by section 104 and as further amended by the previous provisions of this title, is further amended by adding at the end the following:  2799B–9.Provider requirements to protect patients and improve the accuracy of provider directory information (a)Provider business processesBeginning not later than January 1, 2022, each health care provider and each health care facility shall have in place business processes to ensure the timely provision of provider directory information to a group health plan or a health insurance issuer offering group or individual health insurance coverage to support compliance by such plans or issuers with section 2799A–5(a)(1), section 720(a)(1) of the Employee Retirement Income Security Act of 1974, or section 9820(a)(1) of the Internal Revenue Code of 1986, as applicable. Such providers shall submit provider directory information to a plan or issuers, at a minimum—
(1)when the provider or facility begins a network agreement with a plan or with an issuer with respect to certain coverage; (2)when the provider or facility terminates a network agreement with a plan or with an issuer with respect to certain coverage; 
(3)when there are material changes to the content of provider directory information of the provider or facility described in section 2799A–5(a)(1), section 720(a)(1) of the Employee Retirement Income Security Act of 1974, or section 9820(a)(1) of the Internal Revenue Code of 1986, as applicable; and (4)at any other time (including upon the request of such issuer or plan) determined appropriate by the provider, facility, or the Secretary.
(b)Refunds to enrolleesIf a health care provider submits a bill to an enrollee based on cost-sharing for treatment or services provided by the health care provider that is in excess of the normal cost-sharing applied for such treatment or services provided in-network, as prohibited under section 2799A–5(b), section 720(b) of the Employee Retirement Income Security Act of 1974, or section 9820(b) of the Internal Revenue Code of 1986, as applicable, and the enrollee pays such bill, the provider shall reimburse the enrollee for the full amount paid by the enrollee in excess of the in-network cost-sharing amount for the treatment or services involved, plus interest, at an interest rate determined by the Secretary. (c)LimitationNothing in this section shall prohibit a provider from requiring in the terms of a contract, or contract termination, with a group health plan or health insurance issuer—
(1)that the plan or issuer remove, at the time of termination of such contract, the provider from a directory of the plan or issuer described in section 2799A–5(a), section 720(a) of the Employee Retirement Income Security Act of 1974, or section 9820(a) of the Internal Revenue Code of 1986, as applicable; or (2)that the plan or issuer bear financial responsibility, including under section 2799A–5(b), section 720(b) of the Employee Retirement Income Security Act of 1974, or section 9820(b) of the Internal Revenue Code of 1986, as applicable, for providing inaccurate network status information to an enrollee.
(d)DefinitionFor purposes of this section, the term provider directory information includes the names, addresses, specialty, telephone numbers, and digital contact information of individual health care providers, and the names, addresses, telephone numbers, and digital contact information of each medical group, clinic, or facility contracted to participate in any of the networks of the group health plan or health insurance coverage involved. (e)Rule of constructionNothing in this section shall be construed to preempt any provision of State law relating to health care provider directories. .
117.Advisory committee on ground ambulance and patient billing
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Labor, Secretary of Health and Human Services, and the Secretary of the Treasury (the Secretaries) shall jointly establish an advisory committee for the purpose of reviewing options to improve the disclosure of charges and fees for ground ambulance services, better inform consumers of insurance options for such services, and protect consumers from balance billing. (b)Composition of the advisory committeeThe advisory committee shall be composed of the following members:
(1)The Secretary of Labor, or the Secretary’s designee. (2)The Secretary of Health and Human Services, or the Secretary’s designee.
(3)The Secretary of the Treasury, or the Secretary’s designee. (4)One representative, to be appointed jointly by the Secretaries, for each of the following:
(A)Each relevant Federal agency, as determined by the Secretaries. (B)State insurance regulators.
(C)Health insurance providers. (D)Patient advocacy groups.
(E)Consumer advocacy groups. (F)State and local governments.
(G)Physician specializing in emergency, trauma, cardiac, or stroke. (H)State Emergency Medical Services Officials.
(I)Emergency medical technicians, paramedics, and other emergency medical services personnel. (5)Three representatives, to be appointed jointly by the Secretaries, to represent the various segments of the ground ambulance industry.
(6)Up to an additional 2 representatives otherwise not described in paragraphs (1) through (5), as determined necessary and appropriate by the Secretaries. (c)ConsultationThe advisory committee shall, as appropriate, consult with relevant experts and stakeholders, including those not otherwise included under subsection (b), while conducting the review described in subsection (a).
(d)RecommendationsThe advisory committee shall make recommendations with respect to disclosure of charges and fees for ground ambulance services and insurance coverage, consumer protection and enforcement authorities of the Departments of Labor, Health and Human Services, and the Treasury and State authorities, and the prevention of balance billing to consumers. The recommendations shall address, at a minimum— (1)options, best practices, and identified standards to prevent instances of balance billing;
(2)steps that can be taken by State legislatures, State insurance regulators, State attorneys general, and other State officials as appropriate, consistent with current legal authorities regarding consumer protection; and  (3)legislative options for Congress to prevent balance billing.
(e)ReportNot later than 180 days after the date of the first meeting of the advisory committee, the advisory committee shall submit to the Secretaries, and the Committees on Education and Labor, Energy and Commerce, and Ways and Means of the House of Representatives and the Committees on Finance and Health, Education, Labor, and Pensions a report containing the recommendations made under subsection (d). 118.Implementation funding (a)In generalFor the purposes described in subsection (b), there are appropriated, out of amounts in the Treasury not otherwise appropriated, to the Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury, $500,000,000 for fiscal year 2021, to remain available until expended through 2024.
(b)Permitted purposesThe purposes described in this subsection are limited to the following purposes, insofar as such purposes are to carry out the provisions of, including the amendments made by, this title and title II: (1)Preparing, drafting, and issuing proposed and final regulations or interim regulations.
(2)Preparing, drafting, and issuing guidance and public information. (3)Preparing and holding public meetings.
(4)Preparing, drafting, and publishing reports. (5)Enforcement of such provisions.
(6)Reporting, collection, and analysis of data. (7)Establishment and initial implementation of the processes for independent dispute resolution and implementation of patient-provider dispute resolution under such provisions.
(8)Conducting audits. (9)Other administrative duties necessary for implementation of such provisions.
(c)Transparency of implementation fundsEach Secretary described in subsection (a) shall annually submit to the Committees on Energy and Commerce, on Ways and Means, on Education and Labor, and on Appropriations of the House of Representatives and on the Committees on Health, Education, Labor, and Pensions and on Appropriations of the Senate a report on funds expended pursuant to funds appropriated under this section. IITransparency 201.Increasing transparency by removing gag clauses on price and quality information (a)PHSAPart D of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.), as added and amended by title I, is further amended by adding at the end the following:

2799A–9.Increasing transparency by removing gag clauses on price and quality information
(a)Increasing price and quality transparency for plan sponsors and group and individual market consumers
(1)Group health plansA group health plan or health insurance issuer offering group health insurance coverage may not enter into an agreement with a health care provider, network or association of providers, third-party administrator, or other service provider offering access to a network of providers that would directly or indirectly restrict a group health plan or health insurance issuer offering such coverage from— (A)providing provider-specific cost or quality of care information or data, through a consumer engagement tool or any other means, to referring providers, the plan sponsor, enrollees, or individuals eligible to become enrollees of the plan or coverage;
(B)electronically accessing de-identified claims and encounter information or data for each enrollee in the plan or coverage, upon request and consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990, including, on a per claim basis— (i)financial information, such as the allowed amount, or any other claim-related financial obligations included in the provider contract;
(ii)provider information, including name and clinical designation; (iii)service codes; or
(iv)any other data element included in claim or encounter transactions; or (C)sharing information or data described in subparagraph (A) or (B), or directing that such data be shared, with a business associate as defined in section 160.103 of title 45, Code of Federal Regulations (or successor regulations), consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990.
(2)Individual health insurance coverageA health insurance issuer offering individual health insurance coverage may not enter into an agreement with a health care provider, network or association of providers, or other service provider offering access to a network of providers that would directly or indirectly restrict the health insurance issuer from— (A)providing provider-specific price or quality of care information, through a consumer engagement tool or any other means, to referring providers, enrollees, or individuals eligible to become enrollees of the plan or coverage; or
(B)sharing, for plan design, plan administration, and plan, financial, legal, and quality improvement activities, data described in subparagraph (A) with a business associate as defined in section 160.103 of title 45, Code of Federal Regulations (or successor regulations), consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990. (3)Clarification regarding public disclosure of informationNothing in paragraph (1)(A) or (2)(A) prevents a health care provider, network or association of providers, or other service provider from placing reasonable restrictions on the public disclosure of the information described in such paragraphs (1) and (2).
(4)AttestationA group health plan or a health insurance issuer offering group or individual health insurance coverage shall annually submit to the Secretary an attestation that such plan or issuer of such coverage is in compliance with the requirements of this subsection.  (5)Rules of constructionNothing in this section shall be construed to modify or eliminate existing privacy protections and standards under State and Federal law. Nothing in this subsection shall be construed to otherwise limit access by a group health plan, plan sponsor, or health insurance issuer to data as permitted under the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990..
(b)ERISASubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.), as amended by title I, is further amended by adding at the end the following:   724.Increasing transparency by removing gag clauses on price and quality information (a)Increasing price and quality transparency for plan sponsors and consumers (1)In generalA group health plan (or an issuer of health insurance coverage offered in connection with such a plan) may not enter into an agreement with a health care provider, network or association of providers, third-party administrator, or other service provider offering access to a network of providers that would directly or indirectly restrict a group health plan or health insurance issuer offering such coverage from—
(A)providing provider-specific cost or quality of care information or data, through a consumer engagement tool or any other means, to referring providers, the plan sponsor, participants or beneficiaries, or individuals eligible to become participants or beneficiaries of the plan or coverage; (B)electronically accessing de-identified claims and encounter information or data for each participant or beneficiary in the plan or coverage, upon request and consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990, including, on a per claim basis—
(i)financial information, such as the allowed amount, or any other claim-related financial obligations included in the provider contract; (ii)provider information, including name and clinical designation;
(iii)service codes; or (iv)any other data element included in claim or encounter transactions; or
(C)sharing information or data described in subparagraph (A) or (B), or directing that such data be shared, with a business associate as defined in section 160.103 of title 45, Code of Federal Regulations (or successor regulations), consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990. (2)Clarification regarding public disclosure of informationNothing in paragraph (1)(A) prevents a health care provider, network or association of providers, or other service provider from placing reasonable restrictions on the public disclosure of the information described in such paragraph (1).
(3)AttestationA group health plan (or health insurance coverage offered in connection with such a plan) shall annually submit to the Secretary an attestation that such plan or issuer of such coverage is in compliance with the requirements of this subsection. (4)Rules of constructionNothing in this section shall be construed to modify or eliminate existing privacy protections and standards under State and Federal law. Nothing in this subsection shall be construed to otherwise limit access by a group health plan, plan sponsor, or health insurance issuer to data as permitted under the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990..
(c)IRCSubchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by title I, is further amended by adding at the end the following:  9824.Increasing transparency by removing gag clauses on price and quality information (a)Increasing price and quality transparency for plan sponsors and consumers (1)In generalA group health plan may not enter into an agreement with a health care provider, network or association of providers, third-party administrator, or other service provider offering access to a network of providers that would directly or indirectly restrict a group health plan from—
(A)providing provider-specific cost or quality of care information or data, through a consumer engagement tool or any other means, to referring providers, the plan sponsor, participants or beneficiaries, or individuals eligible to become participants or beneficiaries of the plan; (B)electronically accessing de-identified claims and encounter information or data for each participant or beneficiary in the plan, upon request and consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990, including, on a per claim basis—
(i)financial information, such as the allowed amount, or any other claim-related financial obligations included in the provider contract; (ii)provider information, including name and clinical designation;
(iii)service codes; or (iv)any other data element included in claim or encounter transactions; or
(C)sharing information or data described in subparagraph (A) or (B), or directing that such data be shared, with a business associate as defined in section 160.103 of title 45, Code of Federal Regulations (or successor regulations), consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990. (2)Clarification regarding public disclosure of informationNothing in paragraph (1)(A) prevents a health care provider, network or association of providers, or other service provider from placing reasonable restrictions on the public disclosure of the information described in such paragraph (1).
(3)AttestationA group health plan shall annually submit to the Secretary an attestation that such plan is in compliance with the requirements of this subsection.  (4)Rules of constructionNothing in this section shall be construed to modify or eliminate existing privacy protections and standards under State and Federal law. Nothing in this subsection shall be construed to otherwise limit access by a group health plan or plan sponsor to data as permitted under the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996, the amendments made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990..
(d)Clerical amendments
(1)ERISAThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), as amended by title I, is further amended by inserting after the item relating to section 723 the following new item:   Sec. 724. Increasing transparency by removing gag clauses on price and quality information.. (2)IRCThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by title I, is further amended by adding at the end the following new item: 


Sec. 9824. Increasing transparency by removing gag clauses on price and quality information.. 
202.Disclosure of direct and indirect compensation for brokers and consultants to employer-sponsored health plans and enrollees in plans on the individual market
(a)Group health plansSection 408(b)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1108(b)(2)) is amended— (1)by striking (2) Contracting or making and inserting (2)(A) Contracting or making; and
(2)by adding at the end the following:  (B) (i)No contract or arrangement for services between a covered plan and a covered service provider, and no extension or renewal of such a contract or arrangement, is reasonable within the meaning of this paragraph unless the requirements of this clause are met.
(ii)
(I)For purposes of this subparagraph: (aa)The term covered plan means a group health plan as defined section 733(a).
(bb)The term covered service provider means a service provider that enters into a contract or arrangement with the covered plan and reasonably expects $1,000 (or such amount as the Secretary may establish in regulations to account for inflation since the date of enactment of the Consolidated Appropriations Act, 2021, as appropriate) or more in compensation, direct or indirect, to be received in connection with providing one or more of the following services, pursuant to the contract or arrangement, regardless of whether such services will be performed, or such compensation received, by the covered service provider, an affiliate, or a subcontractor: (AA)Brokerage services, for which the covered service provider, an affiliate, or a subcontractor reasonably expects to receive indirect compensation or direct compensation described in item (dd), provided to a covered plan with respect to selection of insurance products (including vision and dental), recordkeeping services, medical management vendor, benefits administration (including vision and dental), stop-loss insurance, pharmacy benefit management services, wellness services, transparency tools and vendors, group purchasing organization preferred vendor panels, disease management vendors and products, compliance services, employee assistance programs, or third party administration services.
(BB)Consulting, for which the covered service provider, an affiliate, or a subcontractor reasonably expects to receive indirect compensation or direct compensation described in item (dd), related to the development or implementation of plan design, insurance or insurance product selection (including vision and dental), recordkeeping, medical management, benefits administration selection (including vision and dental), stop-loss insurance, pharmacy benefit management services, wellness design and management services, transparency tools, group purchasing organization agreements and services, participation in and services from preferred vendor panels, disease management, compliance services, employee assistance programs, or third party administration services. (cc)The term affiliate, with respect to a covered service provider, means an entity that directly or indirectly (through one or more intermediaries) controls, is controlled by, or is under common control with, such provider, or is an officer, director, or employee of, or partner in, such provider.
(dd)
(AA)The term compensation means anything of monetary value, but does not include non-monetary compensation valued at $250 (or such amount as the Secretary may establish in regulations to account for inflation since the date of enactment of the Consolidated Appropriations Act, 2021, as appropriate) or less, in the aggregate, during the term of the contract or arrangement. (BB)The term direct compensation means compensation received directly from a covered plan.
(CC)The term indirect compensation means compensation received from any source other than the covered plan, the plan sponsor, the covered service provider, or an affiliate. Compensation received from a subcontractor is indirect compensation, unless it is received in connection with services performed under a contract or arrangement with a subcontractor. (ee)The term responsible plan fiduciary means a fiduciary with authority to cause the covered plan to enter into, or extend or renew, the contract or arrangement.
(ff)The term subcontractor means any person or entity (or an affiliate of such person or entity) that is not an affiliate of the covered service provider and that, pursuant to a contract or arrangement with the covered service provider or an affiliate, reasonably expects to receive $1,000 (or such amount as the Secretary may establish in regulations to account for inflation since the date of enactment of the Consolidated Appropriations Act, 2021, as appropriate) or more in compensation for performing one or more services described in item (bb) under a contract or arrangement with the covered plan. (II)For purposes of this subparagraph, a description of compensation or cost may be expressed as a monetary amount, formula, or a per capita charge for each enrollee or, if the compensation or cost cannot reasonably be expressed in such terms, by any other reasonable method, including a disclosure that additional compensation may be earned but may not be calculated at the time of contract if such a disclosure includes a description of the circumstances under which the additional compensation may be earned and a reasonable and good faith estimate if the covered service provider cannot otherwise readily describe compensation or cost and explains the methodology and assumptions used to prepare such estimate. Any such description shall contain sufficient information to permit evaluation of the reasonableness of the compensation or cost.
(III)No person or entity is a covered service provider within the meaning of subclause (I)(bb) solely on the basis of providing services as an affiliate or a subcontractor that is performing one or more of the services described in subitem (AA) or (BB) of such subclause under the contract or arrangement with the covered plan. (iii)A covered service provider shall disclose to a responsible plan fiduciary, in writing, the following:
(I)A description of the services to be provided to the covered plan pursuant to the contract or arrangement. (II)If applicable, a statement that the covered service provider, an affiliate, or a subcontractor will provide, or reasonably expects to provide, services pursuant to the contract or arrangement directly to the covered plan as a fiduciary (within the meaning of section 3(21)).
(III)A description of all direct compensation, either in the aggregate or by service, that the covered service provider, an affiliate, or a subcontractor reasonably expects to receive in connection with the services described in subclause (I). (IV) (aa)A description of all indirect compensation that the covered service provider, an affiliate, or a subcontractor reasonably expects to receive in connection with the services described in subclause (I)—
(AA)including compensation from a vendor to a brokerage firm based on a structure of incentives not solely related to the contract with the covered plan; and (BB)not including compensation received by an employee from an employer on account of work performed by the employee.
(bb)A description of the arrangement between the payer and the covered service provider, an affiliate, or a subcontractor, as applicable, pursuant to which such indirect compensation is paid. (cc)Identification of the services for which the indirect compensation will be received, if applicable.
(dd)Identification of the payer of the indirect compensation. (V)A description of any compensation that will be paid among the covered service provider, an affiliate, or a subcontractor, in connection with the services described in subclause (I) if such compensation is set on a transaction basis (such as commissions, finder’s fees, or other similar incentive compensation based on business placed or retained), including identification of the services for which such compensation will be paid and identification of the payers and recipients of such compensation (including the status of a payer or recipient as an affiliate or a subcontractor), regardless of whether such compensation also is disclosed pursuant to subclause (III) or (IV).
(VI)A description of any compensation that the covered service provider, an affiliate, or a subcontractor reasonably expects to receive in connection with termination of the contract or arrangement, and how any prepaid amounts will be calculated and refunded upon such termination. (iv)A covered service provider shall disclose to a responsible plan fiduciary, in writing a description of the manner in which the compensation described in clause (iii), as applicable, will be received.
(v)
(I)A covered service provider shall disclose the information required under clauses (iii) and (iv) to the responsible plan fiduciary not later than the date that is reasonably in advance of the date on which the contract or arrangement is entered into, and extended or renewed. (II)A covered service provider shall disclose any change to the information required under clause (iii) and (iv) as soon as practicable, but not later than 60 days from the date on which the covered service provider is informed of such change, unless such disclosure is precluded due to extraordinary circumstances beyond the covered service provider's control, in which case the information shall be disclosed as soon as practicable.
(vi)
(I)Upon the written request of the responsible plan fiduciary or covered plan administrator, a covered service provider shall furnish any other information relating to the compensation received in connection with the contract or arrangement that is required for the covered plan to comply with the reporting and disclosure requirements under this Act. (II)The covered service provider shall disclose the information required under clause (iii)(I) reasonably in advance of the date upon which such responsible plan fiduciary or covered plan administrator states that it is required to comply with the applicable reporting or disclosure requirement, unless such disclosure is precluded due to extraordinary circumstances beyond the covered service provider's control, in which case the information shall be disclosed as soon as practicable.
(vii)No contract or arrangement will fail to be reasonable under this subparagraph solely because the covered service provider, acting in good faith and with reasonable diligence, makes an error or omission in disclosing the information required pursuant to clause (iii) (or a change to such information disclosed pursuant to clause (v)(II)) or clause (vi), provided that the covered service provider discloses the correct information to the responsible plan fiduciary as soon as practicable, but not later than 30 days from the date on which the covered service provider knows of such error or omission. (viii) (I)Pursuant to subsection (a), subparagraphs (C) and (D) of section 406(a)(1) shall not apply to a responsible plan fiduciary, notwithstanding any failure by a covered service provider to disclose information required under clause (iii), if the following conditions are met:
(aa)The responsible plan fiduciary did not know that the covered service provider failed or would fail to make required disclosures and reasonably believed that the covered service provider disclosed the information required to be disclosed. (bb)The responsible plan fiduciary, upon discovering that the covered service provider failed to disclose the required information, requests in writing that the covered service provider furnish such information.
(cc)If the covered service provider fails to comply with a written request described in subclause (II) within 90 days of the request, the responsible plan fiduciary notifies the Secretary of the covered service provider's failure, in accordance with subclauses (II) and (III). (II)A notice described in subclause (I)(cc) shall contain—
(aa)the name of the covered plan; (bb)the plan number used for the annual report on the covered plan;
(cc)the plan sponsor's name, address, and employer identification number; (dd)the name, address, and telephone number of the responsible plan fiduciary;
(ee)the name, address, phone number, and, if known, employer identification number of the covered service provider; (ff)a description of the services provided to the covered plan;
(gg)a description of the information that the covered service provider failed to disclose; (hh)the date on which such information was requested in writing from the covered service provider; and
(ii)a statement as to whether the covered service provider continues to provide services to the plan. (III)A notice described in subclause (I)(cc) shall be filed with the Department not later than 30 days following the earlier of—
(aa)The covered service provider's refusal to furnish the information requested by the written request described in subclause (I)(bb); or (bb)90 days after the written request referred to in subclause (I)(cc) is made.
(IV)If the covered service provider fails to comply with the written request under subclause (I)(bb) within 90 days of such request, the responsible plan fiduciary shall determine whether to terminate or continue the contract or arrangement under section 404. If the requested information relates to future services and is not disclosed promptly after the end of the 90-day period, the responsible plan fiduciary shall terminate the contract or arrangement as expeditiously as possible, consistent with such duty of prudence. (ix)Nothing in this subparagraph shall be construed to supersede any provision of State law that governs disclosures by parties that provide the services described in this section, except to the extent that such law prevents the application of a requirement of this section..
(b)Applicability of existing regulationsNothing in the amendments made by subsection (a) shall be construed to affect the applicability of section 2550.408b–2 of title 29, Code of Federal Regulations (or any successor regulations), with respect to any applicable entity other than a covered plan or a covered service provider (as defined in section 408(b)(2)(B)(ii) of the Employee Retirement Income Security Act of 1974, as amended by subsection (a)). (c)Individual market coverageSubpart 1 of part B of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is amended by adding at the end the following:

2746.Disclosure to enrollees of individual market coverage
(a)In generalA health insurance issuer offering individual health insurance coverage or a health insurance issuer offering short-term limited duration insurance coverage shall make disclosures to enrollees in such coverage, as described in subsection (b), and reports to the Secretary, as described in subsection (c), regarding direct or indirect compensation provided by the issuer to an agent or broker associated with enrolling individuals in such coverage. (b)DisclosureA health insurance issuer described in subsection (a) shall disclose to an enrollee the amount of direct or indirect compensation provided to an agent or broker for services provided by such agent or broker associated with plan selection and enrollment. Such disclosure shall be—
(1)made prior to the individual finalizing plan selection; and (2)included on any documentation confirming the individual's enrollment.
(c)ReportingA health insurance issuer described in subsection (a) shall annually report to the Secretary, prior to the beginning of open enrollment, any direct or indirect compensation provided to an agent or broker associated with enrolling individuals in such coverage. (d)RulemakingNot later than 1 year after the date of enactment of the Consolidated Appropriations Act, 2021, the Secretary shall finalize, through notice-and-comment rulemaking, the timing, form, and manner in which issuers described in subsection (a) are required to make the disclosures described in subsection (b) and the reports described in subsection (c). Such rulemaking may also include adjustments to notice requirements to reflect the different processes for plan renewals, in order to provide enrollees with full, timely information..
(d)Transition ruleNo contract executed prior to the effective date described in subsection (e) by a group health plan subject to the requirements of section 408(b)(2)(B) of the Employee Retirement Income Security Act of 1974 (as amended by subsection (a)) or by a health insurance issuer subject to the requirements of section 2746 of the Public Health Service Act (as added by subsection (c)) shall be subject to the requirements of such section 408(b)(2)(B) or such section 2746, as applicable.  (e)ApplicationThe amendments made by subsections (a) and (c) shall apply beginning 1 year after the date of enactment of this Act. 
203.Strengthening parity in mental health and substance use disorder benefits
(a)In general
(1)PHSASection 2726(a) of the Public Health Service Act (42 U.S.C. 300gg–26(a)) is amended by adding at the end the following:  (8)Compliance requirements (A)Nonquantitative treatment limitation (NQTL) requirementsIn the case of a group health plan or a health insurance issuer offering group or individual health insurance coverage that provides both medical and surgical benefits and mental health or substance use disorder benefits and that imposes nonquantitative treatment limitations (referred to in this section as NQTLs) on mental health or substance use disorder benefits, such plan or issuer shall perform and document comparative analyses of the design and application of NQTLs and, beginning 45 days after the date of enactment of the Consolidated Appropriations Act, 2021, make available to the applicable State authority (or, as applicable, to the Secretary of Labor or the Secretary of Health and Human Services), upon request, the comparative analyses and the following information:
(i)The specific plan or coverage terms or other relevant terms regarding the NQTLs and a description of all mental health or substance use disorder and medical or surgical benefits to which each such term applies in each respective benefits classification. (ii)The factors used to determine that the NQTLs will apply to mental health or substance use disorder benefits and medical or surgical benefits.
(iii)The evidentiary standards used for the factors identified in clause (ii), when applicable, provided that every factor shall be defined, and any other source or evidence relied upon to design and apply the NQTLs to mental health or substance use disorder benefits and medical or surgical benefits. (iv)The comparative analyses demonstrating that the processes, strategies, evidentiary standards, and other factors used to apply the NQTLs to mental health or substance use disorder benefits, as written and in operation, are comparable to, and are applied no more stringently than, the processes, strategies, evidentiary standards, and other factors used to apply the NQTLs to medical or surgical benefits in the benefits classification.
(v)The specific findings and conclusions reached by the group health plan or health insurance issuer with respect to the health insurance coverage, including any results of the analyses described in this subparagraph that indicate that the plan or coverage is or is not in compliance with this section. (B)Secretary request process (i)Submission upon requestThe Secretary shall request that a group health plan or a health insurance issuer offering group or individual health insurance coverage submit the comparative analyses described in subparagraph (A) for plans that involve potential violations of this section or complaints regarding noncompliance with this section that concern NQTLs and any other instances in which the Secretary determines appropriate. The Secretary shall request not fewer than 20 such analyses per year.
(ii)Additional informationIn instances in which the Secretary has concluded that the group health plan or health insurance issuer with respect to health insurance coverage has not submitted sufficient information for the Secretary to review the comparative analyses described in subparagraph (A), as requested under clause (i), the Secretary shall specify to the plan or issuer the information the plan or issuer must submit to be responsive to the request under clause (i) for the Secretary to review the comparative analyses described in subparagraph (A) for compliance with this section. Nothing in this paragraph shall require the Secretary to conclude that a group health plan or health insurance issuer is in compliance with this section solely based upon the inspection of the comparative analyses described in subparagraph (A), as requested under clause (i). (iii)Required action (I)In generalIn instances in which the Secretary has reviewed the comparative analyses described in subparagraph (A), as requested under clause (i), and determined that the group health plan or health insurance issuer is not in compliance with this section, the plan or issuer—
(aa)shall specify to the Secretary the actions the plan or issuer will take to be in compliance with this section and provide to the Secretary additional comparative analyses described in subparagraph (A) that demonstrate compliance with this section not later than 45 days after the initial determination by the Secretary that the plan or issuer is not in compliance; and  (bb)following the 45-day corrective action period under item (aa), if the Secretary makes a final determination that the plan or issuer still is not in compliance with this section, not later than 7 days after such determination, shall notify all individuals enrolled in the plan or applicable health insurance coverage offered by the issuer that the plan or issuer, with respect to such coverage, has been determined to be not in compliance with this section. 
(II)Exemption from disclosureDocuments or communications produced in connection with the Secretary’s recommendations to a group health plan or health insurance issuer shall not be subject to disclosure pursuant to section 552 of title 5, United States Code. (iv)ReportNot later than 1 year after the date of enactment of this paragraph, and not later than October 1 of each year thereafter, the Secretary shall submit to Congress, and make publicly available, a report that contains—
(I)a summary of the comparative analyses requested under clause (i), including the identity of each group health plan or health insurance issuer, with respect to particular health insurance coverage that is determined to be not in compliance after the final determination by the Secretary described in clause (iii)(I)(bb); (II)the Secretary’s conclusions as to whether each group health plan or health insurance issuer submitted sufficient information for the Secretary to review the comparative analyses requested under clause (i) for compliance with this section;
(III)for each group health plan or health insurance issuer that did submit sufficient information for the Secretary to review the comparative analyses requested under clause (i), the Secretary’s conclusions as to whether and why the plan or issuer is in compliance with the requirements under this section; (IV)the Secretary’s specifications described in clause (ii) for each group health plan or health insurance issuer that the Secretary determined did not submit sufficient information for the Secretary to review the comparative analyses requested under clause (i) for compliance with this section; and
(V)the Secretary’s specifications described in clause (iii) of the actions each group health plan or health insurance issuer that the Secretary determined is not in compliance with this section must take to be in compliance with this section, including the reason why the Secretary determined the plan or issuer is not in compliance. (C)Compliance program guidance document update process (i)In generalThe Secretary shall include instances of noncompliance that the Secretary discovers upon reviewing the comparative analyses requested under subparagraph (B)(i) in the compliance program guidance document described in paragraph (6), as it is updated every 2 years, except that such instances shall not disclose any protected health information or individually identifiable information.
(ii)Guidance and regulationsNot later than 18 months after the date of enactment of this paragraph, the Secretary shall finalize any draft or interim guidance and regulations relating to mental health parity under this section. Such draft guidance shall include guidance to clarify the process and timeline for current and potential participants and beneficiaries (and authorized representatives and health care providers of such participants and beneficiaries) with respect to plans to file complaints of such plans or issuers being in violation of this section, including guidance, by plan type, on the relevant State, regional, or national office with which such complaints should be filed. (iii)StateThe Secretary shall share information on findings of compliance and noncompliance discovered upon reviewing the comparative analyses requested under subparagraph (B)(i) shall be shared with the State where the group health plan is located or the State where the health insurance issuer is licensed to do business for coverage offered by a health insurance issuer in the group market, in accordance with paragraph (6)(B)(iii)(II).. 
(2)ERISASection 712(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a(a)) is amended by adding at the end the following:   (6)Compliance program guidance document (A)In generalThe Secretary, the Secretary of Health and Human Services, and the Secretary of the Treasury, in consultation with the Inspector General of the Department of Health and Human Services, the Inspector General of the Department of Labor, and the Inspector General of the Department of the Treasury, shall issue a compliance program guidance document to help improve compliance with this section, section 2726 of the Public Health Service Act, and section 9812 of the Internal Revenue Code of 1986, as applicable. In carrying out this paragraph, the Secretaries may take into consideration the 2016 publication of the Department of Health and Human Services and the Department of Labor, entitled Warning Signs - Plan or Policy Non-Quantitative Treatment Limitations (NQTLs) that Require Additional Analysis to Determine Mental Health Parity Compliance.
(B)Examples illustrating compliance and noncompliance
(i)In generalThe compliance program guidance document required under this paragraph shall provide illustrative, de-identified examples (that do not disclose any protected health information or individually identifiable information) of previous findings of compliance and noncompliance with this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable, based on investigations of violations of such sections, including— (I)examples illustrating requirements for information disclosures and nonquantitative treatment limitations; and
(II)descriptions of the violations uncovered during the course of such investigations. (ii)Nonquantitative treatment limitationsTo the extent that any example described in clause (i) involves a finding of compliance or noncompliance with regard to any requirement for nonquantitative treatment limitations, the example shall provide sufficient detail to fully explain such finding, including a full description of the criteria involved for approving medical and surgical benefits and the criteria involved for approving mental health and substance use disorder benefits.
(iii)Access to additional information regarding complianceIn developing and issuing the compliance program guidance document required under this paragraph, the Secretaries specified in subparagraph (A)— (I)shall enter into interagency agreements with the Inspector General of the Department of Health and Human Services, the Inspector General of the Department of Labor, and the Inspector General of the Department of the Treasury to share findings of compliance and noncompliance with this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable; and
(II)shall seek to enter into an agreement with a State to share information on findings of compliance and noncompliance with this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable. (C)RecommendationsThe compliance program guidance document shall include recommendations to advance compliance with this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable, and encourage the development and use of internal controls to monitor adherence to applicable statutes, regulations, and program requirements. Such internal controls may include illustrative examples of nonquantitative treatment limitations on mental health and substance use disorder benefits, which may fail to comply with this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable, in relation to nonquantitative treatment limitations on medical and surgical benefits.
(D)Updating the compliance program guidance documentThe Secretary, the Secretary of Health and Human Services, and the Secretary of the Treasury, in consultation with the Inspector General of the Department of Health and Human Services, the Inspector General of the Department of Labor, and the Inspector General of the Department of the Treasury, shall update the compliance program guidance document every 2 years to include illustrative, de-identified examples (that do not disclose any protected health information or individually identifiable information) of previous findings of compliance and noncompliance with this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable.  (7)Additional guidance (A)In generalThe Secretary, the Secretary of Health and Human Services, and the Secretary of the Treasury shall issue guidance to group health plans and health insurance issuers offering group health insurance coverage to assist such plans and issuers in satisfying the requirements of this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable.
(B)Disclosure
(i)Guidance for plans and issuersThe guidance issued under this paragraph shall include clarifying information and illustrative examples of methods that group health plans and health insurance issuers offering group or individual health insurance coverage may use for disclosing information to ensure compliance with the requirements under this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable, (and any regulations promulgated pursuant to such sections, as applicable). (ii)Documents for participants, beneficiaries, contracting providers, or authorized representativesThe guidance issued under this paragraph shall include clarifying information and illustrative examples of methods that group health plans and health insurance issuers offering group health insurance coverage may use to provide any participant, beneficiary, contracting provider, or authorized representative, as applicable, with documents containing information that the health plans or issuers are required to disclose to participants, beneficiaries, contracting providers, or authorized representatives to ensure compliance with this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable, compliance with any regulation issued pursuant to such respective section, or compliance with any other applicable law or regulation. Such guidance shall include information that is comparative in nature with respect to—
(I)nonquantitative treatment limitations for both medical and surgical benefits and mental health and substance use disorder benefits; (II)the processes, strategies, evidentiary standards, and other factors used to apply the limitations described in subclause (I); and
(III)the application of the limitations described in subclause (I) to ensure that such limitations are applied in parity with respect to both medical and surgical benefits and mental health and substance use disorder benefits. (C)Nonquantitative treatment limitationsThe guidance issued under this paragraph shall include clarifying information and illustrative examples of methods, processes, strategies, evidentiary standards, and other factors that group health plans and health insurance issuers offering group health insurance coverage may use regarding the development and application of nonquantitative treatment limitations to ensure compliance with this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable, (and any regulations promulgated pursuant to such respective section), including—
(i)examples of methods of determining appropriate types of nonquantitative treatment limitations with respect to both medical and surgical benefits and mental health and substance use disorder benefits, including nonquantitative treatment limitations pertaining to— (I)medical management standards based on medical necessity or appropriateness, or whether a treatment is experimental or investigative;
(II)limitations with respect to prescription drug formulary design; and (III)use of fail-first or step therapy protocols;
(ii)examples of methods of determining— (I)network admission standards (such as credentialing); and
(II)factors used in provider reimbursement methodologies (such as service type, geographic market, demand for services, and provider supply, practice size, training, experience, and licensure) as such factors apply to network adequacy; (iii)examples of sources of information that may serve as evidentiary standards for the purposes of making determinations regarding the development and application of nonquantitative treatment limitations;
(iv)examples of specific factors, and the evidentiary standards used to evaluate such factors, used by such plans or issuers in performing a nonquantitative treatment limitation analysis; (v)examples of how specific evidentiary standards may be used to determine whether treatments are considered experimental or investigative;
(vi)examples of how specific evidentiary standards may be applied to each service category or classification of benefits; (vii)examples of methods of reaching appropriate coverage determinations for new mental health or substance use disorder treatments, such as evidence-based early intervention programs for individuals with a serious mental illness and types of medical management techniques;
(viii)examples of methods of reaching appropriate coverage determinations for which there is an indirect relationship between the covered mental health or substance use disorder benefit and a traditional covered medical and surgical benefit, such as residential treatment or hospitalizations involving voluntary or involuntary commitment; and (ix)additional illustrative examples of methods, processes, strategies, evidentiary standards, and other factors for which the Secretary determines that additional guidance is necessary to improve compliance with this section, section 2726 of the Public Health Service Act, or section 9812 of the Internal Revenue Code of 1986, as applicable.
(D)Public commentPrior to issuing any final guidance under this paragraph, the Secretary shall provide a public comment period of not less than 60 days during which any member of the public may provide comments on a draft of the guidance. (8)Compliance requirements (A)Nonquantitative treatment limitation (nqtl) requirementsIn the case of a group health plan or a health insurance issuer offering group health insurance coverage that provides both medical and surgical benefits and mental health or substance use disorder benefits and that imposes nonquantitative treatment limitations (referred to in this section as NQTLs) on mental health or substance use disorder benefits, such plan or issuer shall perform and document comparative analyses of the design and application of NQTLs and, beginning 45 days after the date of enactment of the Consolidated Appropriations Act, 2021, make available to the Secretary, upon request, the comparative analyses and the following information:
(i)The specific plan or coverage terms or other relevant terms regarding the NQTLs, that applies to such plan or coverage, and a description of all mental health or substance use disorder and medical or surgical benefits to which each such term applies in each respective benefits classification. (ii)The factors used to determine that the NQTLs will apply to mental health or substance use disorder benefits and medical or surgical benefits.
(iii)The evidentiary standards used for the factors identified in clause (ii), when applicable, provided that every factor shall be defined, and any other source or evidence relied upon to design and apply the NQTLs to mental health or substance use disorder benefits and medical or surgical benefits. (iv)The comparative analyses demonstrating that the processes, strategies, evidentiary standards, and other factors used to apply the NQTLs to mental health or substance use disorder benefits, as written and in operation, are comparable to, and are applied no more stringently than, the processes, strategies, evidentiary standards, and other factors used to apply the NQTLs to medical or surgical benefits in the benefits classification.
(v)The specific findings and conclusions reached by the group health plan or health insurance issuer with respect to the health insurance coverage, including any results of the analyses described in this subparagraph that indicate that the plan or coverage is or is not in compliance with this section. (B)Secretary request process (i)Submission upon requestThe Secretary shall request that a group health plan or a health insurance issuer offering group health insurance coverage submit the comparative analyses described in subparagraph (A) for plans that involve potential violations of this section or complaints regarding noncompliance with this section that concern NQTLs and any other instances in which the Secretary determines appropriate. The Secretary shall request not fewer than 20 such analyses per year.
(ii)Additional informationIn instances in which the Secretary has concluded that the group health plan or health insurance issuer with respect to group health insurance coverage has not submitted sufficient information for the Secretary to review the comparative analyses described in subparagraph (A), as requested under clause (i), the Secretary shall specify to the plan or issuer the information the plan or issuer must submit to be responsive to the request under clause (i) for the Secretary to review the comparative analyses described in subparagraph (A) for compliance with this section. Nothing in this paragraph shall require the Secretary to conclude that a group health plan or health insurance issuer is in compliance with this section solely based upon the inspection of the comparative analyses described in subparagraph (A), as requested under clause (i). (iii)Required action (I)In generalIn instances in which the Secretary has reviewed the comparative analyses described in subparagraph (A), as requested under clause (i), and determined that the group health plan or health insurance issuer is not in compliance with this section, the plan or issuer—
(aa)shall specify to the Secretary the actions the plan or issuer will take to be in compliance with this section and provide to the Secretary additional comparative analyses described in subparagraph (A) that demonstrate compliance with this section not later than 45 days after the initial determination by the Secretary that the plan or issuer is not in compliance; and  (bb)following the 45-day corrective action period under item (aa), if the Secretary makes a final determination that the plan or issuer still is not in compliance with this section, not later than 7 days after such determination, shall notify all individuals enrolled in the plan or applicable health insurance coverage offered by the issuer that the plan or issuer, with respect to such coverage, has been determined to be not in compliance with this section. 
(II)Exemption from disclosureDocuments or communications produced in connection with the Secretary’s recommendations to a group health plan or health insurance issuer shall not be subject to disclosure pursuant to section 552 of title 5, United States Code. (iv)ReportNot later than 1 year after the date of enactment of this paragraph, and not later than October 1 of each year thereafter, the Secretary shall submit to Congress, and make publicly available, a report that contains—
(I)a summary of the comparative analyses requested under clause (i), including the identity of each group health plan or health insurance issuer, with respect to certain health insurance coverage that is determined to be not in compliance after the final determination by the Secretary described in clause (iii)(I)(bb); (II)the Secretary’s conclusions as to whether each group health plan or health insurance issuer submitted sufficient information for the Secretary to review the comparative analyses requested under clause (i) for compliance with this section;
(III)for each group health plan or health insurance issuer that did submit sufficient information for the Secretary to review the comparative analyses requested under clause (i), the Secretary’s conclusions as to whether and why the plan or issuer is in compliance with the disclosure requirements under this section; (IV)the Secretary’s specifications described in clause (ii) for each group health plan or health insurance issuer that the Secretary determined did not submit sufficient information for the Secretary to review the comparative analyses requested under clause (i) for compliance with this section; and
(V)the Secretary’s specifications described in clause (iii) of the actions each group health plan or health insurance issuer that the Secretary determined is not in compliance with this section must take to be in compliance with this section, including the reason why the Secretary determined the plan or issuer is not in compliance. (C)Compliance program guidance document update process (i)In generalThe Secretary shall include instances of noncompliance that the Secretary discovers upon reviewing the comparative analyses requested under subparagraph (B)(i) in the compliance program guidance document described in paragraph (6), as it is updated every 2 years, except that such instances shall not disclose any protected health information or individually identifiable information.
(ii)Guidance and regulationsNot later than 18 months after the date of enactment of this paragraph, the Secretary shall finalize any draft or interim guidance and regulations relating to mental health parity under this section. Such draft guidance shall include guidance to clarify the process and timeline for current and potential participants and beneficiaries (and authorized representatives and health care providers of such participants and beneficiaries) with respect to plans to file complaints of such plans or issuers being in violation of this section, including guidance, by plan type, on the relevant State, regional, or national office with which such complaints should be filed. (iii)StateThe Secretary shall share information on findings of compliance and noncompliance discovered upon reviewing the comparative analyses requested under subparagraph (B)(i) shall be shared with the State where the group health plan is located or the State where the health insurance issuer is licensed to do business for coverage offered by a health insurance issuer in the group market, in accordance with paragraph (6)(B)(iii)(II).. 
(3)IRCSection 9812(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following:   (6)Compliance program guidance document (A)In generalThe Secretary, the Secretary of Health and Human Services, and the Secretary of Labor, in consultation with the Inspector General of the Department of Health and Human Services, the Inspector General of the Department of Labor, and the Inspector General of the Department of the Treasury, shall issue a compliance program guidance document to help improve compliance with this section, section 2726 of the Public Health Service Act, and section 712 of the Employee Retirement Income Security Act of 1974, as applicable. In carrying out this paragraph, the Secretaries may take into consideration the 2016 publication of the Department of Health and Human Services and the Department of Labor, entitled Warning Signs - Plan or Policy Non-Quantitative Treatment Limitations (NQTLs) that Require Additional Analysis to Determine Mental Health Parity Compliance.
(B)Examples illustrating compliance and noncompliance
(i)In generalThe compliance program guidance document required under this paragraph shall provide illustrative, de-identified examples (that do not disclose any protected health information or individually identifiable information) of previous findings of compliance and noncompliance with this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable, based on investigations of violations of such sections, including— (I)examples illustrating requirements for information disclosures and nonquantitative treatment limitations; and
(II)descriptions of the violations uncovered during the course of such investigations. (ii)Nonquantitative treatment limitationsTo the extent that any example described in clause (i) involves a finding of compliance or noncompliance with regard to any requirement for nonquantitative treatment limitations, the example shall provide sufficient detail to fully explain such finding, including a full description of the criteria involved for approving medical and surgical benefits and the criteria involved for approving mental health and substance use disorder benefits.
(iii)Access to additional information regarding complianceIn developing and issuing the compliance program guidance document required under this paragraph, the Secretaries specified in subparagraph (A)— (I)shall enter into interagency agreements with the Inspector General of the Department of Health and Human Services, the Inspector General of the Department of Labor, and the Inspector General of the Department of the Treasury to share findings of compliance and noncompliance with this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable; and
(II)shall seek to enter into an agreement with a State to share information on findings of compliance and noncompliance with this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable. (C)RecommendationsThe compliance program guidance document shall include recommendations to advance compliance with this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable, and encourage the development and use of internal controls to monitor adherence to applicable statutes, regulations, and program requirements. Such internal controls may include illustrative examples of nonquantitative treatment limitations on mental health and substance use disorder benefits, which may fail to comply with this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable, in relation to nonquantitative treatment limitations on medical and surgical benefits.
(D)Updating the compliance program guidance documentThe Secretary, the Secretary of Health and Human Services, and the Secretary of Labor, in consultation with the Inspector General of the Department of Health and Human Services, the Inspector General of the Department of Labor, and the Inspector General of the Department of the Treasury, shall update the compliance program guidance document every 2 years to include illustrative, de-identified examples (that do not disclose any protected health information or individually identifiable information) of previous findings of compliance and noncompliance with this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable.  (7)Additional guidance (A)In generalThe Secretary, the Secretary of Health and Human Services, and the Secretary of Labor shall issue guidance to group health plans to assist such plans in satisfying the requirements of this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable.
(B)Disclosure
(i)Guidance for plansThe guidance issued under this paragraph shall include clarifying information and illustrative examples of methods that group health plans may use for disclosing information to ensure compliance with the requirements under this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable, (and any regulations promulgated pursuant to such sections, as applicable). (ii)Documents for participants, beneficiaries, contracting providers, or authorized representativesThe guidance issued under this paragraph shall include clarifying information and illustrative examples of methods that group health plans may use to provide any participant, beneficiary, contracting provider, or authorized representative, as applicable, with documents containing information that the health plans are required to disclose to participants, beneficiaries, contracting providers, or authorized representatives to ensure compliance with this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable, compliance with any regulation issued pursuant to such respective section, or compliance with any other applicable law or regulation. Such guidance shall include information that is comparative in nature with respect to—
(I)nonquantitative treatment limitations for both medical and surgical benefits and mental health and substance use disorder benefits; (II)the processes, strategies, evidentiary standards, and other factors used to apply the limitations described in subclause (I); and
(III)the application of the limitations described in subclause (I) to ensure that such limitations are applied in parity with respect to both medical and surgical benefits and mental health and substance use disorder benefits. (C)Nonquantitative treatment limitationsThe guidance issued under this paragraph shall include clarifying information and illustrative examples of methods, processes, strategies, evidentiary standards, and other factors that group health plans may use regarding the development and application of nonquantitative treatment limitations to ensure compliance with this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable, (and any regulations promulgated pursuant to such respective section), including—
(i)examples of methods of determining appropriate types of nonquantitative treatment limitations with respect to both medical and surgical benefits and mental health and substance use disorder benefits, including nonquantitative treatment limitations pertaining to— (I)medical management standards based on medical necessity or appropriateness, or whether a treatment is experimental or investigative;
(II)limitations with respect to prescription drug formulary design; and (III)use of fail-first or step therapy protocols;
(ii)examples of methods of determining— (I)network admission standards (such as credentialing); and
(II)factors used in provider reimbursement methodologies (such as service type, geographic market, demand for services, and provider supply, practice size, training, experience, and licensure) as such factors apply to network adequacy; (iii)examples of sources of information that may serve as evidentiary standards for the purposes of making determinations regarding the development and application of nonquantitative treatment limitations;
(iv)examples of specific factors, and the evidentiary standards used to evaluate such factors, used by such plans in performing a nonquantitative treatment limitation analysis; (v)examples of how specific evidentiary standards may be used to determine whether treatments are considered experimental or investigative;
(vi)examples of how specific evidentiary standards may be applied to each service category or classification of benefits; (vii)examples of methods of reaching appropriate coverage determinations for new mental health or substance use disorder treatments, such as evidence-based early intervention programs for individuals with a serious mental illness and types of medical management techniques;
(viii)examples of methods of reaching appropriate coverage determinations for which there is an indirect relationship between the covered mental health or substance use disorder benefit and a traditional covered medical and surgical benefit, such as residential treatment or hospitalizations involving voluntary or involuntary commitment; and (ix)additional illustrative examples of methods, processes, strategies, evidentiary standards, and other factors for which the Secretary determines that additional guidance is necessary to improve compliance with this section, section 2726 of the Public Health Service Act, or section 712 of the Employee Retirement Income Security Act of 1974, as applicable.
(D)Public commentPrior to issuing any final guidance under this paragraph, the Secretary shall provide a public comment period of not less than 60 days during which any member of the public may provide comments on a draft of the guidance. (8)Compliance requirements (A)Nonquantitative treatment limitation (nqtl) requirementsIn the case of a group health plan that provides both medical and surgical benefits and mental health or substance use disorder benefits and that imposes nonquantitative treatment limitations (referred to in this section as NQTLs) on mental health or substance use disorder benefits, such plan shall perform and document comparative analyses of the design and application of NQTLs and, beginning 45 days after the date of enactment of the Consolidated Appropriations Act, 2021, make available to the Secretary, upon request, the comparative analyses and the following information:
(i)The specific plan terms or other relevant terms regarding the NQTLs and a description of all mental health or substance use disorder and medical or surgical benefits to which each such term applies in each respective benefits classification. (ii)The factors used to determine that the NQTLs will apply to mental health or substance use disorder benefits and medical or surgical benefits.
(iii)The evidentiary standards used for the factors identified in clause (ii), when applicable, provided that every factor shall be defined, and any other source or evidence relied upon to design and apply the NQTLs to mental health or substance use disorder benefits and medical or surgical benefits. (iv)The comparative analyses demonstrating that the processes, strategies, evidentiary standards, and other factors used to apply the NQTLs to mental health or substance use disorder benefits, as written and in operation, are comparable to, and are applied no more stringently than, the processes, strategies, evidentiary standards, and other factors used to apply the NQTLs to medical or surgical benefits in the benefits classification.
(v)A disclosure of the specific findings and conclusions reached by the group health plan, including any results of the analyses described in this subparagraph that indicate that the plan is or is not in compliance with this section. (B)Secretary request process (i)Submission upon requestThe Secretary shall request that a group health plan submit the comparative analyses described in subparagraph (A) for plans that involve potential violations of this section or complaints regarding noncompliance with this section that concern NQTLs and any other instances in which the Secretary determines appropriate. The Secretary shall request not fewer than 20 such analyses per year.
(ii)Additional informationIn instances in which the Secretary has concluded that the group health plan has not submitted sufficient information for the Secretary to review the comparative analyses described in subparagraph (A), as requested under clause (i), the Secretary shall specify to the plan the information the plan must submit to be responsive to the request under clause (i) for the Secretary to review the comparative analyses described in subparagraph (A) for compliance with this section. Nothing in this paragraph shall require the Secretary to conclude that a group health plan is in compliance with this section solely based upon the inspection of the comparative analyses described in subparagraph (A), as requested under clause (i). (iii)Required action (I)In generalIn instances in which the Secretary has reviewed the comparative analyses described in subparagraph (A), as requested under clause (i), and determined that the group health plan is not in compliance with this section, the plan—
(aa)shall specify to the Secretary the actions the plan will take to be in compliance with this section and provide to the Secretary additional comparative analyses described in subparagraph (A) that demonstrate compliance with this section not later than 45 days after the initial determination by the Secretary that the plan is not in compliance; and  (bb)following the 45-day corrective action period under item (aa), if the Secretary makes a final determination that the plan still is not in compliance with this section, not later than 7 days after such determination, shall notify all individuals enrolled in the plan that the plan has been determined to be not in compliance with this section. 
(II)Exemption from disclosureDocuments or communications produced in connection with the Secretary’s recommendations to a group health plan shall not be subject to disclosure pursuant to section 552 of title 5, United States Code. (iv)ReportNot later than 1 year after the date of enactment of this paragraph, and not later than October 1 of each year thereafter, the Secretary shall submit to Congress, and make publicly available, a report that contains—
(I)a summary of the comparative analyses requested under clause (i), including the identity of each group plan that is determined to be not in compliance after the final determination by the Secretary described in clause (iii)(I)(bb); (II)the Secretary’s conclusions as to whether each group health plan submitted sufficient information for the Secretary to review the comparative analyses requested under clause (i) for compliance with this section;
(III)for each group health plan that did submit sufficient information for the Secretary to review the comparative analyses requested under clause (i), the Secretary’s conclusions as to whether and why the plan is in compliance with the disclosure requirements under this section; (IV)the Secretary’s specifications described in clause (ii) for each group health plan that the Secretary determined did not submit sufficient information for the Secretary to review the comparative analyses requested under clause (i) for compliance with this section; and
(V)the Secretary’s specifications described in clause (iii) of the actions each group health plan that the Secretary determined is not in compliance with this section must take to be in compliance with this section, including the reason why the Secretary determined the plan is not in compliance. (C)Compliance program guidance document update process (i)In generalThe Secretary shall include instances of noncompliance that the Secretary discovers upon reviewing the comparative analyses requested under subparagraph (B)(i) in the compliance program guidance document described in paragraph (6), as it is updated every 2 years, except that such instances shall not disclose any protected health information or individually identifiable information.
(ii)Guidance and regulationsNot later than 18 months after the date of enactment of this paragraph, the Secretary shall finalize any draft or interim guidance and regulations relating to mental health parity under this section. Such draft guidance shall include guidance to clarify the process and timeline for current and potential participants and beneficiaries (and authorized representatives and health care providers of such participants and beneficiaries) with respect to plans to file complaints of such plans being in violation of this section, including guidance, by plan type, on the relevant State, regional, or national office with which such complaints should be filed. (iii)StateThe Secretary shall share information on findings of compliance and noncompliance discovered upon reviewing the comparative analyses requested under subparagraph (B)(i) shall be shared with the State where the group health plan is located, in accordance with paragraph (6)(B)(iii)(II).. 
(4)Medicaid and CHIP compliance
(A)Medicaid managed care organizationsSection 1932(b)(8) of the Social Security Act (42 U.S.C. 1396u–2(b)(8)) is amended by adding at the end the following new sentence: In applying the previous sentence with respect to requirements under paragraph (8) of section 2726(a) of the Public Health Service Act, a Medicaid managed care organization (or a prepaid inpatient health plan (as defined by the Secretary) or prepaid ambulatory health plan (as defined by the Secretary) that offers services to enrollees of a Medicaid managed care organization) shall be treated as in compliance with such requirements if the Medicaid managed care organization (or prepaid inpatient health plan or prepaid ambulatory health plan) is in compliance with subpart K of part 438 of title 42, Code of Federal Regulations, and section 438.3(n) of such title, or any successor regulation.. (B)Other benchmark benefit packages or benchmark equivalent coverageSection 1937(b)(6)(A) of such Act (42 U.S.C. 1396u–7(b)(6)(A)) is amended—
(i)by striking section 2705(a) and inserting section 2726(a); and (ii)by adding at the end the following new sentence: In applying the previous sentence with respect to requirements under paragraph (8) of section 2726(a) of the Public Health Service Act, a benchmark benefit package or benchmark equivalent coverage described in such sentence shall be treated as in compliance with such requirements if the State plan under this title or the benchmark benefit package or benefit equivalent coverage, as applicable, is in compliance with subpart C of part 440 of title 42, Code of Federal Regulations, or any successor regulation..
(C)State child health plansSection 2103(c)(7)(A) of the Social Security Act (42 U.S.C. 1397cc(c)(7)(A)) is amended— (i)by striking section 2705(a) and inserting section 2726(a); and 
(ii)by adding at the end the following new sentence: In applying the previous sentence with respect to requirements under paragraph (8) of section 2726(a) of the Public Health Service Act, a State child health plan described in such sentence shall be treated as in compliance with such requirements if the State child health plan is in compliance with section 457.496 of title 42, Code of Federal Regulations, or any successor regulation.. (b)GuidanceThe Secretary of Health and Human Services, jointly with the Secretary of Labor and the Secretary of the Treasury, shall issue guidance to carry out the amendments made by paragraphs (1), (2), and (3) of subsection (a). 
204.Reporting on pharmacy benefits and drug costs
(a)PHSAPart D of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.), as amended by section 201, is further amended by adding at the end the following:  2799A–10.Reporting on pharmacy benefits and drug costs (a)In generalNot later than 1 year after the date of enactment of the Consolidated Appropriations Act, 2021, and not later than June 1 of each year thereafter, a group health plan or health insurance issuer offering group or individual health insurance coverage (except for a church plan) shall submit to the Secretary, the Secretary of Labor, and the Secretary of the Treasury the following information with respect to the health plan or coverage in the previous plan year:
(1)The beginning and end dates of the plan year. (2)The number of enrollees.
(3)Each State in which the plan or coverage is offered. (4)The 50 brand prescription drugs most frequently dispensed by pharmacies for claims paid by the plan or coverage, and the total number of paid claims for each such drug.
(5)The 50 most costly prescription drugs with respect to the plan or coverage by total annual spending, and the annual amount spent by the plan or coverage for each such drug. (6)The 50 prescription drugs with the greatest increase in plan expenditures over the plan year preceding the plan year that is the subject of the report, and, for each such drug, the change in amounts expended by the plan or coverage in each such plan year.
(7)Total spending on health care services by such group health plan or health insurance coverage, broken down by— (A)the type of costs, including—
(i)hospital costs; (ii)health care provider and clinical service costs, for primary care and specialty care separately;
(iii)costs for prescription drugs; and (iv)other medical costs, including wellness services; and
(B)spending on prescription drugs by— (i)the health plan or coverage; and
(ii)the enrollees. (8)The average monthly premium—
(A)paid by employers on behalf of enrollees, as applicable; and (B)paid by enrollees.
(9)Any impact on premiums by rebates, fees, and any other remuneration paid by drug manufacturers to the plan or coverage or its administrators or service providers, with respect to prescription drugs prescribed to enrollees in the plan or coverage, including— (A)the amounts so paid for each therapeutic class of drugs; and
(B)the amounts so paid for each of the 25 drugs that yielded the highest amount of rebates and other remuneration under the plan or coverage from drug manufacturers during the plan year. (10)Any reduction in premiums and out-of-pocket costs associated with rebates, fees, or other remuneration described in paragraph (9).
(b)ReportNot later than 18 months after the date on which the first report is required under subsection (a) and biannually thereafter, the Secretary, acting through the Assistant Secretary of Planning and Evaluation and in coordination with the Inspector General of the Department of Health and Human Services, shall make available on the internet website of the Department of Health and Human Services a report on prescription drug reimbursements under group health plans and group and individual health insurance coverage, prescription drug pricing trends, and the role of prescription drug costs in contributing to premium increases or decreases under such plans or coverage, aggregated in such a way as no drug or plan specific information will be made public. (c)Privacy protectionsNo confidential or trade secret information submitted to the Secretary under subsection (a) shall be included in the report under subsection (b)..
(b)ERISASubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.), as amended by section 201, is further amended by adding at the end the following:  725.Reporting on pharmacy benefits and drug costs (a)In generalNot later than 1 year after the date of enactment of the Consolidated Appropriations Act, 2021, and not later than June 1 of each year thereafter, a group health plan (or health insurance coverage offered in connection with such a plan) shall submit to the Secretary, the Secretary of Health and Human Services, and the Secretary of the Treasury the following information with respect to the health plan or coverage in the previous plan year:
(1)The beginning and end dates of the plan year. (2)The number of participants and beneficiaries.
(3)Each State in which the plan or coverage is offered. (4)The 50 brand prescription drugs most frequently dispensed by pharmacies for claims paid by the plan or coverage, and the total number of paid claims for each such drug.
(5)The 50 most costly prescription drugs with respect to the plan or coverage by total annual spending, and the annual amount spent by the plan or coverage for each such drug. (6)The 50 prescription drugs with the greatest increase in plan expenditures over the plan year preceding the plan year that is the subject of the report, and, for each such drug, the change in amounts expended by the plan or coverage in each such plan year.
(7)Total spending on health care services by such group health plan or health insurance coverage, broken down by— (A)the type of costs, including—
(i)hospital costs; (ii)health care provider and clinical service costs, for primary care and specialty care separately;
(iii)costs for prescription drugs; and (iv)other medical costs, including wellness services; and
(B)spending on prescription drugs by— (i)the health plan or coverage; and
(ii)the participants and beneficiaries. (8)The average monthly premium—
(A)paid by employers on behalf of participants and beneficiaries, as applicable; and (B)paid by participants and beneficiaries.
(9)Any impact on premiums by rebates, fees, and any other remuneration paid by drug manufacturers to the plan or coverage or its administrators or service providers, with respect to prescription drugs prescribed to participants or beneficiaries in the plan or coverage, including— (A)the amounts so paid for each therapeutic class of drugs; and
(B)the amounts so paid for each of the 25 drugs that yielded the highest amount of rebates and other remuneration under the plan or coverage from drug manufacturers during the plan year. (10)Any reduction in premiums and out-of-pocket costs associated with rebates, fees, or other remuneration described in paragraph (9).
(b)ReportNot later than 18 months after the date on which the first report is required under subsection (a) and biannually thereafter, the Secretary, acting in coordination with the Inspector General of the Department of Labor, shall make available on the internet website of the Department of Labor a report on prescription drug reimbursements under group health plans (or health insurance coverage offered in connection with such a plan), prescription drug pricing trends, and the role of prescription drug costs in contributing to premium increases or decreases under such plans or coverage, aggregated in such a way as no drug or plan specific information will be made public. (c)Privacy protectionsNo confidential or trade secret information submitted to the Secretary under subsection (a) shall be included in the report under subsection (b)..
(c)IRCSubchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by section 201, is further amended by adding at the end the following:  9825.Reporting on pharmacy benefits and drug costs (a)In generalNot later than 1 year after the date of enactment of the Consolidated Appropriations Act, 2021, and not later than June 1 of each year thereafter, a group health plan shall submit to the Secretary, the Secretary of Health and Human Services, and the Secretary of Labor the following information with respect to the health plan in the previous plan year:
(1)The beginning and end dates of the plan year. (2)The number of participants and beneficiaries.
(3)Each State in which the plan is offered. (4)The 50 brand prescription drugs most frequently dispensed by pharmacies for claims paid by the plan, and the total number of paid claims for each such drug.
(5)The 50 most costly prescription drugs with respect to the plan by total annual spending, and the annual amount spent by the plan for each such drug. (6)The 50 prescription drugs with the greatest increase in plan expenditures over the plan year preceding the plan year that is the subject of the report, and, for each such drug, the change in amounts expended by the plan in each such plan year.
(7)Total spending on health care services by such group health plan, broken down by— (A)the type of costs, including—
(i)hospital costs; (ii)health care provider and clinical service costs, for primary care and specialty care separately;
(iii)costs for prescription drugs; and (iv)other medical costs, including wellness services; and
(B)spending on prescription drugs by— (i)the health plan; and
(ii)the participants and beneficiaries. (8)The average monthly premium—
(A)paid by employers on behalf of participants and beneficiaries, as applicable; and (B)paid by participants and beneficiaries.
(9)Any impact on premiums by rebates, fees, and any other remuneration paid by drug manufacturers to the plan or its administrators or service providers, with respect to prescription drugs prescribed to participants or beneficiaries in the plan, including— (A)the amounts so paid for each therapeutic class of drugs; and
(B)the amounts so paid for each of the 25 drugs that yielded the highest amount of rebates and other remuneration under the plan from drug manufacturers during the plan year. (10)Any reduction in premiums and out-of-pocket costs associated with rebates, fees, or other remuneration described in paragraph (9).
(b)ReportNot later than 18 months after the date on which the first report is required under subsection (a) and biannually thereafter, the Secretary, acting in coordination with the Inspector General of the Department of the Treasury, shall make available on the internet website of the Department of the Treasury a report on prescription drug reimbursements under group health plans, prescription drug pricing trends, and the role of prescription drug costs in contributing to premium increases or decreases under such plans, aggregated in such a way as no drug or plan specific information will be made public. (c)Privacy protectionsNo confidential or trade secret information submitted to the Secretary under subsection (a) shall be included in the report under subsection (b).. 
(d)Clerical amendments
(1)ERISAThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), as amended by section 201, is further amended by inserting after the item relating to section 724 the following new item:   Sec. 725. Reporting on pharmacy benefits and drug costs.. (2)IRCThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by section 201, is further amended by adding at the end the following new item: 


Sec. 9825. Reporting on pharmacy benefits and drug costs..
IIIPublic Health Provisions
AExtenders Provisions
301.Extension for community health centers, the National Health Service Corps, and teaching health centers that operate GME programs
(a)Community health centersSection 10503(b)(1)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(F)) is amended by striking , $4,000,000,000 for fiscal year 2019, $4,000,000,000 for fiscal year 2020, and $865,753,425 for the period beginning on October 1, 2020, and ending on December 18, 2020 and inserting and $4,000,000,000 for each of fiscal years 2019 through 2023. (b)National Health Service CorpsSection 10503(b)(2)(H) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)(H)) is amended by striking  $67,095,890 for the period beginning on October 1, 2020, and ending on December 18, 2020 and inserting  $310,000,000 for each of fiscal years 2021 through 2023.
(c)Teaching health centers that operate graduate medical education programsSection 340H(g)(1) of the Public Health Service Act (42 U.S.C. 256h(g)(1)) is amended— (1)by inserting and after 2017,; and 
(2)by striking fiscal year 2020, and $27,379,452 for the period beginning on October 1, 2020, and ending on December 18, 2020 and inserting 2023. (d)Application of provisionsAmounts appropriated pursuant to the amendments made by this section for fiscal years 2021 through 2023 shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act.
(e)Conforming amendmentsParagraph (4) of section 3014(h) of title 18, United States Code, as amended by section 1201(e) of the Further Continuing Appropriations Act, 2021, and Other Extensions Act, is amended by striking and section 1201(d) of the Further Continuing Appropriations Act, 2021, and Other Extensions Act and inserting , section 1201(d) of the Further Continuing Appropriations Act, 2021, and Other Extensions Act, and section 301(d) of division BB of the Consolidated Appropriations Act, 2021.. 302.Diabetes programs (a)Type ISection 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)) is amended by striking 2020, and $32,465,753 for the period beginning on October 1, 2020, and ending on December 18, 2020 and inserting 2023.
(b)IndiansSection 330C(c)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(D)) is amended by striking 2020, and $32,465,753 for the period beginning on October 1, 2020, and ending on December 18, 2020 and inserting 2023. BStrengthening public health 311.Improving awareness of disease prevention (a)In generalThe Public Health Service Act is amended by striking section 313 of such Act (42 U.S.C. 245) and inserting the following:

313.Public awareness campaign on the importance of vaccinations
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall award competitive grants or contracts to one or more public or private entities to carry out a national, evidence-based campaign to increase awareness and knowledge of the safety and effectiveness of vaccines for the prevention and control of diseases, combat misinformation about vaccines, and disseminate scientific and evidence-based vaccine-related information, with the goal of increasing rates of vaccination across all ages, as applicable, particularly in communities with low rates of vaccination, to reduce and eliminate vaccine-preventable diseases. (b)ConsultationIn carrying out the campaign under this section, the Secretary shall consult with appropriate public health and medical experts, including the National Academy of Medicine and medical and public health associations and nonprofit organizations, in the development, implementation, and evaluation of the evidence-based public awareness campaign.
(c)RequirementsThe campaign under this section shall— (1)be a nationwide, evidence-based media and public engagement initiative;
(2)include the development of resources for communities with low rates of vaccination, including culturally and linguistically appropriate resources, as applicable; (3)include the dissemination of vaccine information and communication resources to public health departments, health care providers, and health care facilities, including such providers and facilities that provide prenatal and pediatric care;
(4)be complementary to, and coordinated with, any other Federal, State, local, or Tribal efforts, as appropriate; and (5)assess the effectiveness of communication strategies to increase rates of vaccination.
(d)Additional activitiesThe campaign under this section may— (1)include the use of television, radio, the internet, and other media and telecommunications technologies;
(2)include the use of in-person activities; (3)be focused to address specific needs of communities and populations with low rates of vaccination; and
(4)include the dissemination of scientific and evidence-based vaccine-related information, such as— (A)advancements in evidence-based research related to diseases that may be prevented by vaccines and vaccine development;
(B)information on vaccinations for individuals and communities, including individuals for whom vaccines are not recommended by the Advisory Committee for Immunization Practices, and the effects of low vaccination rates within a community on such individuals; (C)information on diseases that may be prevented by vaccines; and
(D)information on vaccine safety and the systems in place to monitor vaccine safety. (e)EvaluationThe Secretary shall—
(1)establish benchmarks and metrics to quantitatively measure and evaluate the awareness campaign under this section; (2)conduct qualitative assessments regarding the awareness campaign under this section; and
(3)prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and Committee on Energy and Commerce of the House of Representatives an evaluation of the awareness campaign under this section. (f)Supplement not supplantFunds appropriated under this section shall be used to supplement and not supplant other Federal, State, and local public funds provided for activities described in this section.
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section and subsections (k) and (n) of section 317, $15,000,000 for each of fiscal years 2021 through 2025.. (b)Grants to address vaccine-preventable diseasesSection 317 of the Public Health Service Act (42 U.S.C. 247b) is amended—
(1)in subsection (k)(1)— (A)in subparagraph (C), by striking ; and and inserting a semicolon;
(B)in subparagraph (D), by striking the period and inserting a semicolon; and (C)by adding at the end the following:

(E)planning, implementation, and evaluation of activities to address vaccine-preventable diseases, including activities to— (i)identify communities at high risk of outbreaks related to vaccine-preventable diseases, including through improved data collection and analysis;
(ii)pilot innovative approaches to improve vaccination rates in communities and among populations with low rates of vaccination; (iii)reduce barriers to accessing vaccines and evidence-based information about the health effects of vaccines;
(iv)partner with community organizations and health care providers to develop and deliver evidence-based interventions, including culturally and linguistically appropriate interventions, to increase vaccination rates; (v)improve delivery of evidence-based vaccine-related information to parents and others; and
(vi)improve the ability of State, local, Tribal, and territorial public health departments to engage communities at high risk for outbreaks related to vaccine-preventable diseases, including, as appropriate, with local educational agencies, as defined in section 8101 of the Elementary and Secondary Education Act of 1965; and (F)research related to strategies for improving awareness of scientific and evidence-based vaccine-related information, including for communities with low rates of vaccination, in order to understand barriers to vaccination, improve vaccination rates, and assess the public health outcomes of such strategies.; and
(2)by adding at the end the following:  (n)Vaccination dataThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand and enhance, and, as appropriate, establish and improve, programs and conduct activities to collect, monitor, and analyze vaccination coverage data to assess levels of protection from vaccine-preventable diseases, including by assessing factors contributing to underutilization of vaccines and variations of such factors, and identifying communities at high risk of outbreaks associated with vaccine-preventable diseases..
(c)Supplemental grant fundsSection 330(d)(1) of the Public Health Service Act (42 U.S.C. 254b) is amended— (1)in subparagraph (F), by striking and at the end;
(2)in subparagraph (G), by striking the period and inserting ; and; and (3)by adding at the end the following:

(H)improving access to recommended immunizations.. (d)Update of 2015 NVAC ReportThe National Vaccine Advisory Committee established under section 2105 of the Public Health Service Act (42 U.S.C. 300aa–5) shall, as appropriate, update the report entitled, Assessing the State of Vaccine Confidence in the United States: Recommendations from the National Vaccine Advisory Committee, approved by the National Vaccine Advisory Committee on June 10, 2015, with respect to factors affecting childhood vaccination. 
312.Guide on evidence-based strategies for public health department obesity prevention programs
(a)Development and dissemination of an evidence-based strategies guideThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, not later than 2 years after the date of enactment of this Act, may— (1)develop a guide on evidence-based strategies for State, territorial, and local health departments to use to build and maintain effective obesity prevention and reduction programs, and, in consultation with Indian Tribes, Tribal organizations, and urban Indian organizations, a guide on such evidence-based strategies with respect to Indian Tribes and Tribal organizations for such Indian Tribes and Tribal organizations to use for such purpose, both of which guides shall—
(A)describe an integrated program structure for implementing interventions proven to be effective in preventing and reducing the incidence of obesity; and (B)recommend—
(i)optimal resources, including staffing and infrastructure, for promoting nutrition and obesity prevention and reduction; and (ii)strategies for effective obesity prevention programs for State, territorial, and local health departments, Indian Tribes, and Tribal organizations, including strategies related to—
(I)the application of evidence-based and evidence-informed practices to prevent and reduce obesity rates; (II)the development, implementation, and evaluation of obesity prevention and reduction strategies for specific communities and populations;
(III)demonstrated knowledge of obesity prevention practices that reduce associated preventable diseases, health conditions, death, and health care costs; (IV)best practices for the coordination of efforts to prevent and reduce obesity and related chronic diseases;
(V)addressing the underlying risk factors and social determinants of health that impact obesity rates; and (VI)interdisciplinary coordination between relevant public health officials specializing in fields such as nutrition, physical activity, epidemiology, communications, and policy implementation, and collaboration between public health officials, community-based organizations, and others, as appropriate; and
(2)disseminate the guides and current research, evidence-based practices, tools, and educational materials related to obesity prevention, consistent with the guides, to State, territorial, and local health departments, Indian Tribes, and Tribal organizations. (b)Technical assistanceThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall provide technical assistance to State, territorial, and local health departments, Indian Tribes, and Tribal organizations to support such health departments in implementing the guide developed under subsection (a)(1).
(c)Indian Tribes; Tribal organizations; urban Indian organizationsIn this section— (1)the terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); and
(2)the term urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 313.Expanding capacity for health outcomesTitle III of the Public Health Service Act is amended by inserting after section 330M (42 U.S.C. 254c–19) the following:

330N.Expanding capacity for health outcomes
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means an entity that provides, or supports the provision of, health care services in rural areas, frontier areas, health professional shortage areas, or medically underserved areas, or to medically underserved populations or Native Americans, including Indian Tribes, Tribal organizations, and urban Indian organizations, and which may include entities leading, or capable of leading, a technology-enabled collaborative learning and capacity building model or engaging in technology-enabled collaborative training of participants in such model.
(2)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332. (3)Indian TribeThe terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act.
(4)Medically underserved populationThe term medically underserved population has the meaning given the term in section 330(b)(3). (5)Native AmericansThe term Native Americans has the meaning given the term in section 736 and includes Indian Tribes and Tribal organizations.
(6)Technology-enabled collaborative learning and capacity building modelThe term technology-enabled collaborative learning and capacity building model means a distance health education model that connects health care professionals, and particularly specialists, with multiple other health care professionals through simultaneous interactive videoconferencing for the purpose of facilitating case-based learning, disseminating best practices, and evaluating outcomes. (7)Urban Indian organizationThe term urban Indian organization has the meaning given the term in section 4 of the Indian Health Care Improvement Act. 
(b)Program establishedThe Secretary shall, as appropriate, award grants to evaluate, develop, and, as appropriate, expand the use of technology-enabled collaborative learning and capacity building models, to improve retention of health care providers and increase access to health care services, such as those to address chronic diseases and conditions, infectious diseases, mental health, substance use disorders, prenatal and maternal health, pediatric care, pain management, palliative care, and other specialty care in rural areas, frontier areas, health professional shortage areas, or medically underserved areas and for medically underserved populations or Native Americans. (c)Use of funds (1)In generalGrants awarded under subsection (b) shall be used for—
(A)the development and acquisition of instructional programming, and the training of health care providers and other professionals that provide or assist in the provision of services through models described in subsection (b), such as training on best practices for data collection and leading or participating in such technology-enabled activities consistent with technology-enabled collaborative learning and capacity-building models; (B)information collection and evaluation activities to study the impact of such models on patient outcomes and health care providers, and to identify best practices for the expansion and use of such models; or
(C)other activities consistent with achieving the objectives of the grants awarded under this section, as determined by the Secretary. (2)Other usesIn addition to any of the uses under paragraph (1), grants awarded under subsection (b) may be used for—
(A)equipment to support the use and expansion of technology-enabled collaborative learning and capacity building models, including for hardware and software that enables distance learning, health care provider support, and the secure exchange of electronic health information; or (B)support for health care providers and other professionals that provide or assist in the provision of services through such models.
(d)Length of grantsGrants awarded under subsection (b) shall be for a period of up to 5 years. (e)Grant requirementsThe Secretary may require entities awarded a grant under this section to collect information on the effect of the use of technology-enabled collaborative learning and capacity building models, such as on health outcomes, access to health care services, quality of care, and provider retention in areas and populations described in subsection (b). The Secretary may award a grant or contract to assist in the coordination of such models, including to assess outcomes associated with the use of such models in grants awarded under subsection (b), including for the purpose described in subsection (c)(1)(B).
(f)ApplicationAn eligible entity that seeks to receive a grant under subsection (b) shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require. Such application shall include plans to assess the effect of technology-enabled collaborative learning and capacity building models on patient outcomes and health care providers. (g)Access to broadbandIn administering grants under this section, the Secretary may coordinate with other agencies to ensure that funding opportunities are available to support access to reliable, high-speed internet for grantees.
(h)Technical assistanceThe Secretary shall provide (either directly through the Department of Health and Human Services or by contract) technical assistance to eligible entities, including recipients of grants under subsection (b), on the development, use, and evaluation of technology-enabled collaborative learning and capacity building models in order to expand access to health care services provided by such entities, including for medically underserved areas and to medically underserved populations or Native Americans. (i)Research and evaluationThe Secretary, in consultation with stakeholders with appropriate expertise in such models, shall develop a strategic plan to research and evaluate the evidence for such models. The Secretary shall use such plan to inform the activities carried out under this section.
(j)Report by SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and post on the internet website of the Department of Health and Human Services, a report including, at minimum— (1)a description of any new and continuing grants awarded to entities under subsection (b) and the specific purpose and amounts of such grants;
(2)an overview of— (A)the evaluations conducted under subsections (b);
(B)technical assistance provided under subsection (h); and (C)activities conducted by entities awarded grants under subsection (b); and
(3)a description of any significant findings or developments related to patient outcomes or health care providers and best practices for eligible entities expanding, using, or evaluating technology-enabled collaborative learning and capacity building models, including through the activities described in subsection (h). (k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2026..
314.Public health data system modernizationSubtitle C of title XXVIII of the Public Health Service Act (42 U.S.C. 300hh–31 et seq.) is amended by adding at the end the following:  2823.Public health data system modernization (a)Expanding CDC and public health department capabilities (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—
(A)conduct activities to expand, modernize, improve, and sustain applicable public health data systems used by the Centers for Disease Control and Prevention, including with respect to the interoperability and improvement of such systems (including as it relates to preparedness for, prevention and detection of, and response to public health emergencies); and (B)award grants or cooperative agreements to State, local, Tribal, or territorial public health departments for the expansion and modernization of public health data systems, to assist public health departments and public health laboratories in—
(i)assessing current data infrastructure capabilities and gaps to— (I)improve and increase consistency in data collection, storage, and analysis; and
(II)as appropriate, improve dissemination of public health-related information; (ii)improving secure public health data collection, transmission, exchange, maintenance, and analysis, including with respect to demographic data, as appropriate;
(iii)improving the secure exchange of data between the Centers for Disease Control and Prevention, State, local, Tribal, and territorial public health departments, public health laboratories, public health organizations, and health care providers, including by public health officials in multiple jurisdictions within such State, as appropriate, and by simplifying and supporting reporting by health care providers, as applicable, pursuant to State law, including through the use of health information technology; (iv)enhancing the interoperability of public health data systems (including systems created or accessed by public health departments) with health information technology, including with health information technology certified under section 3001(c)(5);
(v)supporting and training data systems, data science, and informatics personnel; (vi)supporting earlier disease and health condition detection, such as through near real-time data monitoring, to support rapid public health responses;
(vii)supporting activities within the applicable jurisdiction related to the expansion and modernization of electronic case reporting; and (viii)developing and disseminating information related to the use and importance of public health data.
(2)Data standardsIn carrying out paragraph (1), the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, as appropriate and in consultation with the Office of the National Coordinator for Health Information Technology, designate data and technology standards (including standards for interoperability) for public health data systems, with deference given to standards published by consensus-based standards development organizations with public input and voluntary consensus-based standards bodies. (3)Public-private partnershipsThe Secretary may develop and utilize public-private partnerships for technical assistance, training, and related implementation support for State, local, Tribal, and territorial public health departments, and the Centers for Disease Control and Prevention, on the expansion and modernization of electronic case reporting and public health data systems, as applicable.
(b)Requirements
(1)Health information technology standardsThe Secretary may not award a grant or cooperative agreement under subsection (a)(1)(B) unless the applicant uses or agrees to use standards endorsed by the National Coordinator for Health Information Technology pursuant to section 3001(c)(1) or adopted by the Secretary under section 3004. (2)WaiverThe Secretary may waive the requirement under paragraph (1) with respect to an applicant if the Secretary determines that the activities under subsection (a)(1)(B) cannot otherwise be carried out within the applicable jurisdiction.
(3)ApplicationA State, local, Tribal, or territorial health department applying for a grant or cooperative agreement under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall include information describing— (A)the activities that will be supported by the grant or cooperative agreement; and
(B)how the modernization of the public health data systems involved will support or impact the public health infrastructure of the health department, including a description of remaining gaps, if any, and the actions needed to address such gaps. (c)Strategy and implementation planNot later than 180 days after the date of enactment of this section, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a coordinated strategy and an accompanying implementation plan that identifies and demonstrates the measures the Secretary will utilize to—
(1)update and improve applicable public health data systems used by the Centers for Disease Control and Prevention; and (2)carry out the activities described in this section to support the improvement of State, local, Tribal, and territorial public health data systems.
(d)ConsultationThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall consult with State, local, Tribal, and territorial health departments, professional medical and public health associations, associations representing hospitals or other health care entities, health information technology experts, and other appropriate public or private entities regarding the plan and grant program to modernize public health data systems pursuant to this section. Activities under this subsection may include the provision of technical assistance and training related to the exchange of information by such public health data systems used by relevant health care and public health entities at the local, State, Federal, Tribal, and territorial levels, and the development and utilization of public-private partnerships for implementation support applicable to this section. (e)Report to CongressNot later than 1 year after the date of enactment of this section, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives that includes—
(1)a description of any barriers to— (A)public health authorities implementing interoperable public health data systems and electronic case reporting;
(B)the exchange of information pursuant to electronic case reporting;  (C)reporting by health care providers using such public health data systems, as appropriate, and pursuant to State law; or
(D)improving demographic data collection or analysis; (2)an assessment of the potential public health impact of implementing electronic case reporting and interoperable public health data systems; and
(3)a description of the activities carried out pursuant to this section. (f)Electronic case reportingIn this section, the term electronic case reporting means the automated identification, generation, and bilateral exchange of reports of health events among electronic health record or health information technology systems and public health authorities.
(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $100,000,000 for each of fiscal years 2021 through 2025.. 315.Native American suicide preventionSection 520E(b) of the Public Health Service Act (42 U.S.C. 290bb–36(b) is amended by inserting after paragraph (3) the following:

(4)ConsultationAn entity described in paragraph (1)(A) or (1)(B) that applies for a grant or cooperative agreement under this section shall agree to consult or confer with entities described in paragraph (1)(C) and Native Hawaiian Health Care Systems, as applicable, in the applicable State with respect to the development and implementation of a statewide early intervention strategy..  316.Reauthorization of the Young Women’s Breast Health Education and Awareness Requires Learning Young Act of 2009Section 399NN(h) of the Public Health Service Act (42 U.S.C. 280m(h)) is amended by striking  $4,900,000 for each of fiscal years 2015 through 2019 and inserting  $9,000,000 for each of fiscal years 2022 through 2026. 
317.Reauthorization of school-based health centersSection 399Z–1(l) of the Public Health Service Act (42 U.S.C. 280h–5(l)) is amended by striking 2010 through 2014 and inserting 2022 through 2026. CFDA amendments 321.Rare pediatric disease priority review voucher extensionSection 529(b)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360ff(b)(5)) is amended—
(1)by striking December 18, 2020 each place it appears and inserting September 30, 2024; and (2)in subparagraph (B), by striking December 18, 2022 and inserting September 30, 2026.
322.Conditions of use for biosimilar biological productsSection 351(k)(2)(A)(iii) of the Public Health Service Act (42 U.S.C. 262(k)(2)(A)(iii)) is amended— (1)in subclause (I), by striking ; and and inserting a semicolon;
(2)in subclause (II), by striking the period and inserting ; and; and (3)by adding at the end the following:

(III)may include information to show that the conditions of use prescribed, recommended, or suggested in the labeling proposed for the biological product have been previously approved for the reference product.. 323.Orphan drug clarificationSection 527(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360cc(c)) is amended by adding at the end the following:

(3)ApplicabilityThis subsection applies to any drug designated under section 526 for which an application was approved under section 505 of this Act or licensed under section 351 of the Public Health Service Act after the date of enactment of the FDA Reauthorization Act of 2017, regardless of the date on which such drug was designated under section 526..  324.Modernizing the labeling of certain generic drugsChapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 503C the following:

503D.Process to update labeling for certain generic drugs
(a)DefinitionsFor purposes of this section: (1)The term covered drug means a drug approved under section 505(c)—
(A)for which there are no unexpired patents included in the list under section 505(j)(7) and no unexpired period of exclusivity; (B)for which the approval of the application has been withdrawn for reasons other than safety or effectiveness; and
(C)for which— (i) (I)there is new scientific evidence available pertaining to new or existing conditions of use that is not reflected in the approved labeling;
(II)the approved labeling does not reflect current legal and regulatory requirements for content or format; or (III)there is a relevant accepted use in clinical practice that is not reflected in the approved labeling; and
(ii)updating the approved labeling would benefit the public health. (2)The term period of exclusivity, with respect to a drug approved under section 505(c), means any period of exclusivity under clause (ii), (iii), or (iv) of section 505(c)(3)(E), clause (ii), (iii), or (iv) of section 505(j)(5)(F), or section 505A, 505E, or 527.
(3)The term generic version means a drug approved under section 505(j) whose reference listed drug is a covered drug. (4)The term relevant accepted use means a use for a drug in clinical practice that is supported by scientific evidence that appears to the Secretary to meet the standards for approval under section 505.
(5)The term selected drug means a covered drug for which the Secretary has determined through the process under subsection (c) that the labeling should be changed. (b)Identification of covered drugsThe Secretary may identify covered drugs for which labeling updates would provide a public health benefit. To assist in identifying covered drugs, the Secretary may do one or both of the following:
(1)Enter into cooperative agreements or contracts with public or private entities to review the available scientific evidence concerning such drugs. (2)Seek public input concerning such drugs, including input on whether there is a relevant accepted use in clinical practice that is not reflected in the approved labeling of such drugs or whether new scientific evidence is available regarding the conditions of use for such drug, by—
(A)holding one or more public meetings; (B)opening a public docket for the submission of public comments; or
(C)other means, as the Secretary determines appropriate. (c)Selection of drugs for updatingIf the Secretary determines, with respect to a covered drug, that the available scientific evidence meets the standards under section 505 for adding or modifying information to the labeling or providing supplemental information to the labeling regarding the use of the covered drug, the Secretary may initiate the process under subsection (d).
(d)Initiation of the process of updatingIf the Secretary determines that labeling changes are appropriate for a selected drug pursuant to subsection (c), the Secretary shall provide notice to the holders of approved applications for a generic version of such drug that— (1)summarizes the findings supporting the determination of the Secretary that the available scientific evidence meets the standards under section 505 for adding or modifying information or providing supplemental information to the labeling of the covered drug pursuant to subsection (c);
(2)provides a clear statement regarding the additional, modified, or supplemental information for such labeling, according to the determination by the Secretary (including, as applicable, modifications to add the relevant accepted use to the labeling of the drug as an additional indication for the drug); and (3)states whether the statement under paragraph (2) applies to the selected drug as a class of covered drugs or only to a specific drug product.
(e)Response to notificationWithin 30 days of receipt of notification provided by the Secretary pursuant to subsection (d), the holder of an approved application for a generic version of the selected drug shall— (1)agree to change the approved labeling to reflect the additional, modified, or supplemental information the Secretary has determined to be appropriate; or
(2)notify the Secretary that the holder of the approved application does not believe that the requested labeling changes are warranted and submit a statement detailing the reasons why such changes are not warranted. (f)Review of application holder’s response (1)In generalUpon receipt of the application holder’s response, the Secretary shall promptly review each statement received under subsection (e)(2) and determine which labeling changes pursuant to the Secretary’s notice under subsection (d) are appropriate, if any. If the Secretary disagrees with the reasons why such labeling changes are not warranted, the Secretary shall provide opportunity for discussions with the application holders to reach agreement on whether the labeling for the covered drug should be updated to reflect available scientific evidence, and if so, the content of such labeling changes.
(2)Changes to labelingAfter considering all responses from the holder of an approved application under paragraph (1) or (2) of subsection (e), and any discussion under paragraph (1), the Secretary may order such holder to make the labeling changes the Secretary determines are appropriate. Such holder of an approved application shall— (A)update its paper labeling for the drug at the next printing of that labeling;
(B)update any electronic labeling for the drug within 30 days of such order; and (C)submit the revised labeling through the form, Supplement—Changes Being Effected.
(g)ViolationIf the holder of an approved application for the generic version of the selected drug does not comply with the requirements of subsection (f)(2), such generic version of the selected drug shall be deemed to be misbranded under section 502. (h)Limitations; generic drugs (1)In generalWith respect to any labeling change required under this section, the generic version shall be deemed to have the same conditions of use and the same labeling as its reference listed drug for purposes of clauses (i) and (v) of section 505(j)(2)(A). Any labeling change so required shall not have any legal effect for the applicant that is different than the legal effect that would have resulted if a supplemental application had been submitted and approved to conform the labeling of the generic version to a change in the labeling of the reference drug.
(2)Supplemental applicationsChanges to labeling made in accordance with this section shall not be eligible for an exclusivity period under this Act. (3)Selection of drugsThe Secretary shall not identify a drug as a covered drug or select a drug label for updating under subsection (b) or (c) solely based on the availability of new safety information. Upon identification of a drug as a covered drug under subsection (b), the Secretary may then consider the availability of new safety information (as defined in section 505–1(b)) in determining whether the drug is a selected drug and in determining what labeling changes are appropriate.
(i)Rules of construction
(1)Approval standardsThis section shall not be construed as altering the applicability of the standards for approval of an application under section 505. No order shall be issued under this subsection unless the scientific evidence supporting the changed labeling meets the standards for approval applicable to any change to labeling under section 505. (2)Removal of informationNothing in this section shall be construed to give the Secretary additional authority to remove approved indications for drugs, other than the authority described in this section.
(3)Secretary authorityNothing in this section shall be construed to limit the authority of the Secretary to require labeling changes under section 505(o). (4)Maintenance of labelingNothing in this section shall be construed to affect the responsibility of the holder of an approved application under section 505(j) to maintain its labeling in accordance with existing requirements, including subpart B of part 201 and sections 314.70 and 314.97 of title 21, Code of Federal Regulations (or any successor regulations).
(j)ReportsNot later than 4 years after the date of the enactment of this section, and every 4 years thereafter, the Secretary shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a report that— (1)describes the actions of the Secretary under this section, including—
(A)the number of covered drugs and description of the types of drugs the Secretary has selected for labeling changes and the rationale for such recommended changes; and (B)the number of times the Secretary entered into discussions concerning a disagreement with an application holder or holders and a summary of the decision regarding a labeling change, if any; and
(2)includes any recommendations of the Secretary for modifying the program under this section..  325.Biological product patent transparency (a)In generalSection 351(k) of the Public Health Service Act (42 U.S.C. 262(k)) is amended by adding at the end the following:

(9)Public listing
(A)In general
(i)Initial publicationNot later than 180 days after the date of enactment of this paragraph, the Secretary shall publish and make available to the public in a searchable, electronic format— (I)a list of each biological product, by nonproprietary name (proper name), for which, as of such date of enactment, a biologics license under subsection (a) or this subsection is in effect, or that, as of such date of enactment, is deemed to be licensed under this section pursuant to section 7002(e)(4) of the Biologics Price Competition and Innovation Act of 2009;
(II)the date of licensure of the marketing application and the application number; and (III)with respect to each biological product described in subclause (I), the licensure status, and, as available, the marketing status.
(ii)RevisionsEvery 30 days after the publication of the first list under clause (i), the Secretary shall revise the list to include each biological product which has been licensed under subsection (a) or this subsection during the 30-day period or deemed licensed under this section pursuant to section 7002(e)(4) of the Biologics Price Competition and Innovation Act of 2009. (iii)Patent informationNot later than 30 days after a list of patents under subsection (l)(3)(A), or a supplement to such list under subsection (l)(7), has been provided by the reference product sponsor to the subsection (k) applicant respecting a biological product included on the list published under this subparagraph, the reference product sponsor shall provide such list of patents (or supplement thereto) and their corresponding expiry dates to the Secretary, and the Secretary shall, in revisions made under clause (ii), include such information for such biological product. Within 30 days of providing any subsequent or supplemental list of patents to any subsequent subsection (k) applicant under subsection (l)(3)(A) or (l)(7), the reference product sponsor shall update the information provided to the Secretary under this clause with any additional patents from such subsequent or supplemental list and their corresponding expiry dates.
(iv)Listing of exclusivitiesFor each biological product included on the list published under this subparagraph, the Secretary shall specify each exclusivity period under paragraph (6) or paragraph (7) for which the Secretary has determined such biological product to be eligible and that has not concluded.  (B)Revocation or suspension of licenseIf the license of a biological product is determined by the Secretary to have been revoked or suspended for safety, purity, or potency reasons, it may not be published in the list under subparagraph (A). If such revocation or suspension occurred after inclusion of such biological product in the list published under subparagraph (A), the reference product sponsor shall notify the Secretary that—
(i)the biological product shall be immediately removed from such list for the same period as the revocation or suspension; and (ii)a notice of the removal shall be published in the Federal Register..
(b)Review and report on types of Information To be listedNot later than 3 years after the date of enactment of this Act, the Secretary of Health and Human Services shall— (1)solicit public comment regarding the type of information, if any, that should be added to or removed from the list required by paragraph (9) of section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)), as added by subsection (a); and
(2)transmit to Congress an evaluation of such comments, including any recommendations about the types of information that should be added to or removed from the list.  DTechnical corrections 331.Technical corrections (a)Education and training relating to geriatricsSection 753(a)(7)(B) of the Public Health Service Act (42 U.S.C. 294c(a)(7)(B)) is amended, in the matter preceding clause (i), by striking Title VII Health Care Workforce Reauthorization Act of 2019 and inserting Coronavirus Aid, Relief, and Economic Security Act.
(b)NursingSection 851(d)(3) of the Public Health Service Act (42 U.S.C. 297t(d)(3)) is amended by striking Title VIII Nursing Reauthorization Act and inserting Coronavirus Aid, Relief, and Economic Security Act. (c)CitationSection 3404(a)(9) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by striking section 846A (42 U.S.C. 247n–1) and inserting section 846A (42 U.S.C. 297n–1).
(d)Effective dateThe amendments made by subsections (a), (b), and (c) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).  CCHealth extenders 1.Table of contents  Sec. 1. Table of contents. Title I—Medicare Provisions Subtitle A—Medicare Extenders Sec. 101. Extension of the work geographic index floor under the medicare program. Sec. 102. Extension of funding for quality measure endorsement, input, and selection. Sec. 103. Extension of funding outreach and assistance for low-income programs. Sec. 104. Extension of medicare patient IVIG access demonstration project. Sec. 105. Extending the independence at home medical practice demonstration program under the medicare program. Subtitle B—Other Medicare Provisions Sec. 111. Improving measurements under the skilled nursing facility value-based purchasing program under the Medicare program. Sec. 112. Providing the Medicare Payment Advisory Commission and Medicaid and CHIP Payment and Access Commission with access to certain drug payment information, including certain rebate information. Sec. 113. Moratorium on payment under the Medicare physician fee schedule of the add on code for inherently complex evaluation and management visits. Sec. 114. Temporary freeze of APM payment incentive thresholds. Sec. 115. Permitting occupational therapists to conduct the initial assessment visit and complete the comprehensive assessment with respect to certain rehabilitation services for home health agencies under the Medicare program. Sec. 116. Centers for Medicare & Medicaid Services provider outreach and reporting on cognitive assessment and care plan services. Sec. 117. Continued coverage of certain temporary transitional home infusion therapy services. Sec. 118. Transitional coverage and retroactive Medicare part D coverage for certain low-income beneficiaries. Sec. 119. Increasing the use of real-time benefit tools to lower beneficiary costs. Sec. 120. Beneficiary enrollment simplification. Sec. 121. Waiving budget neutrality for oxygen under the Medicare program. Sec. 122. Waiving medicare coinsurance for certain colorectal cancer screening tests. Sec. 123. Expanding access to mental health services furnished through telehealth. Sec. 124. Public-private partnership for health care waste, fraud, and abuse detection. Sec. 125. Medicare payment for rural emergency hospital services. Sec. 126. Distribution of additional residency positions. Sec. 127. Promoting Rural Hospital GME Funding Opportunity. Sec. 128. Five-year extension of the rural community hospital demonstration program. Sec. 129. Extension of Frontier Community Health Integration Project Demonstration. Sec. 130. Improving rural health clinic payments. Sec. 131. Medicare GME treatment of hospitals establishing new medical residency training programs after hosting medical resident rotators for short durations. Sec. 132. Medicare payment for certain Federally qualified health center and rural health clinic services furnished to hospice patients. Sec. 133. Delay to the implementation of the radiation oncology model under the Medicare program. Sec. 134. Improving access to skilled nursing facility services for hemophilia patients. Title II—Medicaid Extenders and Other Policies Sec. 201. Eliminating DSH reductions for fiscal years 2021 through 2023. Sec. 202. Supplemental payment reporting requirements. Sec. 203. Medicaid shortfall and third party payments. Sec. 204. Extension of Money Follows the Person Rebalancing Demonstration. Sec. 205. Extension of spousal impoverishment protections. Sec. 206. Extension of community mental health services demonstration program. Sec. 207. Clarifying authority of State Medicaid fraud and abuse control units to investigate and prosecute cases of Medicaid patient abuse and neglect in any setting. Sec. 208. Medicaid coverage for citizens of Freely Associated States. Sec. 209. Medicaid coverage of certain medical transportation. Sec. 210. Promoting access to life-saving therapies for Medicaid enrollees by ensuring coverage of routine patient costs for items and services furnished in connection with participation in qualifying clinical trials. Title III—Human Services Sec. 301. Extension of TANF, child care entitlement to States, and related programs. Sec. 302. Personal responsibility education extension. Sec. 303. Sexual risk avoidance education extension. Sec. 304. Extension of support for current health professions opportunity grants. Sec. 305. Extension of MaryLee Allen Promoting Safe and Stable Families Program and State court support. Title IV—Health Offsets Sec. 401. Requiring certain manufacturers to report drug pricing information with respect to drugs under the Medicare program. Sec. 402. Extended months of coverage of immunosuppressive drugs for kidney transplant patients and other renal dialysis provisions. Sec. 403. Permitting direct payment to physician assistants under Medicare. Sec. 404. Adjusting calculation of hospice cap amount under Medicare. Sec. 405. Special rule for determination of ASP in cases of certain noncovered self-administered drug products. Sec. 406. Medicaid Improvement Fund. Sec. 407. Establishing hospice program survey and enforcement procedures under the Medicare program. Sec. 408. Medicare Improvement Fund. Title V—Miscellaneous Sec. 501. Implementation funding. IMedicare Provisions AMedicare Extenders 101.Extension of the work geographic index floor under the medicare programSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)), as amended by section 3801 of the CARES Act (Public Law 116–136), section 2201 of the Continuing Appropriations Act, 2021 and Other Extensions Act (Public Law 116–159), and section 1101 of the Further Continuing Appropriations Act, 2021, and Other Extensions Act, is amended by striking December 19, 2020 and inserting January 1, 2024.
102.Extension of funding for quality measure endorsement, input, and selection
(a)ExtensionSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)), as amended by section 1103 of the Further Continuing Appropriations Act, 2021, and Other Extensions Act, is amended— (1)in the first sentence, by striking and for the period beginning on October 1, 2020, and ending on December 18, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020 and inserting  $26,000,000 for fiscal year 2021, $20,000,000 for fiscal year 2022, and $20,000,000 for fiscal year 2023; and
(2)in the third sentence, by striking and 2020, and for the period beginning on October 1, 2020, and ending on December 18, 2020 and inserting 2020, 2021, 2022, and 2023. (b)Additional reporting requirementsSection 1890 of the Social Security Act (42 U.S.C. 1395aaa) is amended—
(1)in subsection (e)— (A)by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F), respectively;
(B)by striking Congress.—By not later than and inserting “Congress.—  (1)In generalBy not later than;
(C)in subparagraph (A), as redesignated by this paragraph, by striking the last sentence;  (D)in subparagraph (D), as so redesignated, by striking A description and inserting Subject to paragraph (2)(B), a description;
(E)in subparagraph (E), as so redesignated, by striking The amount and inserting Subject to paragraph (2)(B), the amount;  (F)in subparagraph (F), as so redesignated, by striking Estimates and inserting Subject to paragraph (2)(B), estimates; and
(G)by adding at the end the following new paragraph:  (2)Additional requirements for reports (A)Addressing GAO reportEach of the annual reports submitted in 2021 and 2022 pursuant to paragraph (1) shall also include the following:
(i)A comprehensive analysis detailing the ways in which the Centers for Medicare & Medicaid Services has addressed each of the recommendations set forth in the report by the Government Accountability Office (GAO–19–628) issued on September 19, 2019, and titled Health Care Quality: CMS Could More Effectively Ensure Its Quality Measurement Activities Promote Its Objectives.  (ii)A detailed description of—
(I)any additional steps that the Centers for Medicare & Medicaid Services expects to take to address the findings and recommendations set forth in such report; and  (II)the anticipated timing for such steps.
(B)Ensuring detailed information
(i)In generalIn the case of an annual report submitted in 2021 or a subsequent year pursuant to paragraph (1), the information required under— (I)paragraph (1)(D) shall also include detailed information on each of the activities described in clause (ii);
(II)paragraph (1)(E) shall also include detailed information on the specific amounts obligated or expended on each of the activities described in clause (ii); and (III)paragraph (1)(F) shall also include detailed information on the specific quality measurement activities required and future funding needed for each of the activities described in clause (ii).
(ii)Activities describedThe activities described in this clause are the following: (I)Measure selection activities.
(II)Measure development activities. (III)Public reporting activities.
(IV)Education and outreach activities. ; and (2)by adding at the end the following new subsection:

(f)Additional reporting by the Secretary to Congress
(1)In generalBy not later than September 30 of each year (beginning with 2021), the Secretary shall submit to Congress a report on the amount of unobligated balances for appropriations relating to quality measurement. Such report shall include detailed plans on how the Secretary expects to expend such unobligated balances in the upcoming fiscal years. (2)Separate reportThe annual report required under paragraph (1) shall be separate from the annual report required under subsection (e)..
(c)Input for removal of measuresSection 1890(b) of the Social Security Act (42 U.S.C. 1395aaa(b)) is amended by inserting after paragraph (3) the following new paragraph:  (4)Removal of measuresThe entity may provide input to the Secretary on quality and efficiency measures described in paragraph (7)(B) that could be considered for removal..
(d)Prioritization of measure endorsementSection 1890(b) of the Social Security Act (42 U.S.C. 1395aaa(b)) is amended by adding at the end the following new paragraph:  (9)Prioritization of measure endorsementThe Secretary—
(A)during the period beginning on the date of the enactment of this paragraph and ending on December 31, 2023, shall prioritize the endorsement of measures relating to maternal morbidity and mortality by the entity with a contract under subsection (a) in connection with endorsement of measures described in paragraph (2); and (B)on and after January 1, 2024, may prioritize the endorsement of such measures by such entity..
103.Extension of funding outreach and assistance for low-income programs
(a)State health insurance programsSubsection (a)(1)(B) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148), section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), section 1110 of the Pathway for SGR Reform Act of 2013 (Public Law 113–67), section 110 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), section 208 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), section 50207 of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123), section 1402 of division B of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019 (Public Law 116–59), section 1402 of division B of the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019 (Public Law 116–69), section 103 of division N of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), section 3803 of the CARES Act (Public Law 116–136), section 2203 of the Continuing Appropriations Act, 2021 and Other Extensions Act (Public Law 116–159), and section 1102 of the Further Continuing Appropriations Act, 2021, and Other Extensions Act, is amended— (1)in clause (x), by striking at the end and; and
(2)by striking clause (xi) and inserting the following clauses:   (xi)for fiscal year 2021, $15,000,000; 
(xii)for fiscal year 2022, $15,000,000; and (xiii)for fiscal year 2023, $15,000,000..
(b)Area agencies on agingSubsection (b)(1)(B) of such section 119, as so amended, is amended— (1)in clause (x), by striking at the end and; and
(2)by striking clause (xi) and inserting the following clauses:   (xi)for fiscal year 2021, $15,000,000; 
(xii)for fiscal year 2022, $15,000,000; and (xiii)for fiscal year 2023, $15,000,000..
(c)Aging and disability resource centersSubsection (c)(1)(B) of such section 119, as so amended, is amended— (1)in clause (x), by striking at the end and;
(2)by striking clause (xi) and inserting the following clauses:   (xi)for fiscal year 2021, $5,000,000; 
(xii)for fiscal year 2022, $5,000,000; and (xiii)for fiscal year 2023, $5,000,000,.
(d)Contract with the national center for benefits and outreach enrollmentSubsection (d)(2) of such section 119, as so amended, is amended— (1)in clause (x), by striking at the end and;
(2)by striking clause (xi) and inserting the following clauses:   (xi)for fiscal year 2021, $15,000,000; 
(xii)for fiscal year 2022, $15,000,000; and (xiii)for fiscal year 2023, $15,000,000..
104.Extension of medicare patient IVIG access demonstration project
(a)Extension of demonstration projectSection 101(b) of the Medicare IVIG Access and Strengthening Medicare and Repaying Taxpayers Act of 2012 (42 U.S.C. 13951 note) is amended— (1)by striking paragraph (1) and inserting the following:

(1)DurationBeginning not later than one year after the date of enactment of this Act, the Secretary shall conduct the demonstration project for a period of 3 years and, subject to the availability of funds under subsection (g), the period beginning on October 1, 2017, and ending on December 31, 2023.; and (2)in paragraph (2)—
(A)by amending the first sentence to read as follows: The Secretary shall enroll for participation in the demonstration project for the period beginning on October 1, 2014, and ending on September 30, 2020, not more than 4,000 Medicare beneficiaries who have been diagnosed with primary immunodeficiency disease and for the period beginning on October 1, 2014, and ending on December 31, 2023, not more than 6,500 Medicare beneficiaries who have been so diagnosed.; and (B)by striking December 31, 2020 and inserting December 31, 2023.
(b)Updated evaluation and reportSection 101(f) is amended— (1)by redesignating paragraph (2) as paragraph (3); and
(2)by inserting after paragraph (1) the following new paragraph:  (2)Updated evaluation and reportNot later than 2 years after the date of the enactment of Consolidated Appropriations Act, 2021, the Secretary shall submit to Congress an updated report that contains the following:
(A)The total number of beneficiaries enrolled in the demonstration project during the updated report period. (B)The total number of claims submitted for services during the updated report period, disaggregated by month.
(C)An analysis of the impact of the demonstration on beneficiary access to the in-home administration of intravenous immune globin, including the impact on beneficiary health. (D)An analysis of the impact of in-home administration of intravenous immune globin on overall costs to Medicare, including the cost differential between in-home administration of intravenous immune globin and administration of intravenous immune globin in a healthcare facility.
(E)To the extent practicable, a survey of providers and enrolled beneficiaries that participated in the demonstration project that identifies barriers to accessing services, including reimbursement for items and services. (F)Recommendations to Congress on the appropriateness of establishing a permanent bundled services payment for the in-home administration of intravenous immune globin for Medicare beneficiaries..
(c)Definition of updated report periodSection 101(h) is amended by adding at the end the following new paragraph:  (4)Updated report periodThe term updated report period means the period beginning on October 1, 2014, and ending on September 30, 2020..
105.Extending the independence at home medical practice demonstration program under the medicare program
(a)In generalSection 1866E of the Social Security Act (42 U.S.C. 1395cc–5) is amended— (1)in subsection (e)—
(A)in paragraph (1), by striking 7-year and inserting 10-year; and (B)in paragraph (5)—
(i)in the first sentence, by striking 15,000 and inserting 20,000; (ii)in the second sentence, by striking sixth and seventh and inserting sixth through tenth; and
(iii)by adding at the end the following new sentence: An applicable beneficiary that participates in the demonstration program by reason of the increase from 15,000 to 20,000 in the first sentence of this paragraph pursuant to the amendment made by section 105 of division CC of the Consolidated Appropriations Act, 2021 shall be considered in the spending target estimates under paragraph (1) of subsection (c) and the incentive payment calculations under paragraph (2) of such subsection for the eighth through tenth years of such program.; and (2)in subsection (h), by inserting and $9,000,000 for fiscal year 2021 after 2015. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of Public Law 111–148. BOther Medicare Provisions 111.Improving measurements under the skilled nursing facility value-based purchasing program under the Medicare program (a)In generalSection 1888(h) of the Social Security Act (42 U.S.C. 1395yy(h)) is amended—
(1)in paragraph (1), by adding at the end the following new subparagraph:  (C)ExclusionsWith respect to payments for services furnished on or after October 1, 2022, this subsection shall not apply to a facility for which there are not a minimum number (as determined by the Secretary) of—
(i)cases for the measures that apply to the facility for the performance period for the applicable fiscal year; or (ii)measures that apply to the facility for the performance period for the applicable fiscal year.;
(2)in paragraph (2)(A)— (A)by striking The Secretary shall apply and inserting 
The Secretary— (i)shall apply;
(B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:

(ii)may, with respect to payments for services furnished on or after October 1, 2023, apply additional measures determined appropriate by the Secretary, which may include measures of functional status, patient safety, care coordination, or patient experience. Subject to the succeeding sentence, in the case that the Secretary applies additional measures under clause (ii), the Secretary shall consider and apply, as appropriate, quality measures specified under section 1899B(c)(1). In no case may the Secretary apply more than 10 measures under this subparagraph.; (3)in subparagraph (A) of each of paragraphs (3) and (4), by striking measure and inserting measures; and
(4)by adding at the end the following new paragraph:  (12)Validation (A)In generalThe Secretary shall apply to the measures applied under this subsection and the data submitted under subsection (e)(6) a process to validate such measures and data, as appropriate, which may be similar to the process specified in section 1886(b)(3)(B)(viii)(XI) for validating inpatient hospital measures.
(B)FundingFor purposes of carrying out this paragraph, the Secretary shall provide for the transfer, from the Federal Hospital Insurance Trust Fund established under section 1817, of $5,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each of fiscal years 2023 through 2025, to remain available until expended.. (b)Report by MedPACNot later than March 15, 2022, the Medicare Payment Advisory Commission shall submit to Congress a report on establishing a prototype value-based payment program under a unified prospective payment system for post-acute care services under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). Such report—
(1)shall— (A)consider design elements such as—
(i)measures that are important to the Medicare program and to beneficiaries under such program; (ii)methodologies for scoring provider performance and effects on payment; and
(iii)other elements determined appropriate by the Commission; and (B)analyze the effects of implementing such prototype program; and
(2)may— (A)discuss the possible effects, with respect to the Medicare program, on program spending, post-acute care providers, patient outcomes, and other effects determined appropriate by the Commission; and
(B)include recommendations with respect to such prototype program, as determined appropriate by the Commission, to Congress and the Secretary of Health and Human Services. 112.Providing the Medicare Payment Advisory Commission and Medicaid and CHIP Payment and Access Commission with access to certain drug payment information, including certain rebate information (a)Access to certain part D payment dataSection 1860D–15(f) of the Social Security Act (42 U.S.C. 1395w–115(f)) is amended—
(1)in paragraph (2)— (A)in subparagraph (A)(ii), by striking and at the end;
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by inserting at the end the following new subparagraph:

(C)by the Executive Director of the Medicare Payment Advisory Commission for purposes of monitoring, making recommendations for, and analysis of the program under this title and by the Executive Director of the Medicaid and CHIP Payment and Access Commission for purposes of monitoring, making recommendations for, and analysis of the Medicaid program established under title XIX and the Children’s Health Insurance Program under title XXI.; and  (2)by adding at the end the following new paragraph:

(3)Additional restrictions on disclosure of information
(A)In generalThe Executive Directors described in paragraph (2)(C) shall not disclose any of the following information disclosed to such Executive Directors or obtained by such Executive Directors pursuant to such paragraph, with respect to a prescription drug plan offered by a PDP sponsor or an MA–PD plan offered by an MA organization: (i)The specific amounts or the identity of the source of any rebates, discounts, price concessions, or other forms of direct or indirect remuneration under such prescription drug plan or such MA–PD plan.
(ii)Information submitted with the bid submitted under section 1860D–11(b) by such PDP sponsor or under section 1854(a) by such MA organization. (iii)In the case of such information from prescription drug event records, information in a form that would not be permitted under section 423.505(m) of title 42, Code of Federal Regulations, or any successor regulation, if released by the Centers for Medicare & Medicaid Services.
(B)ClarificationThe restrictions on disclosures described in subparagraph (A) shall also apply to disclosures to individual Commissioners of the Medicare Payment Advisory Commission or of the Medicaid and CHIP Payment and Access Commission.. (b)Access to certain rebate and payment data under Medicare and MedicaidSection 1927(b)(3)(D) of the Social Security Act (42 U.S.C. 1396r–8(b)(3)(D)) is amended—
(1)in the matter before clause (i), by striking subsection (a)(6)(A)(ii) and inserting subsection (a)(6)(A); (2)in clause (v), by striking and at the end;
(3)in clause (vi), by striking the period at the end and inserting , and; (4)by inserting after clause (vi) the following new clause:

(vii)to permit the Executive Director of the Medicare Payment Advisory Commission and the Executive Director of the Medicaid and CHIP Payment and Access Commission to review the information provided.;  (5)in the matter at the end, by striking 1860D–4(c)(2)(E) and inserting 1860D–4(c)(2)(G); and
(6)by adding at the end the following new sentences: Any information disclosed to the Executive Director of the Medicare Payment Advisory Commission or the Executive Director of the Medicaid and CHIP Payment and Access Commission pursuant to this subparagraph shall not be disclosed by either such Executive Director in a form which discloses the identity of a specific manufacturer or wholesaler or prices charged for drugs by such manufacturer or wholesaler. Such information also shall not be disclosed by either such Executive Director to individual Commissioners of the Medicare Payment Advisory Commission or of the Medicaid and CHIP Payment and Access Commission in a form which discloses the identity of a specific manufacturer or wholesaler or prices charged for drugs by such manufacturer or wholesaler.. 113.Moratorium on payment under the Medicare physician fee schedule of the add on code for inherently complex evaluation and management visits (a)In generalThe Secretary of Health and Human Services may not, prior to January 1, 2024, make payment under the fee schedule under section 1848 of the Social Security Act (42 U.S.C. 1395w–4) for services described by Healthcare Common Procedure Coding System (HCPCS) code G2211 (or any successor or substantially similar code), as described in section II.F. of the final rule filed by the Secretary with the Office of the Federal Register for public inspection on December 2, 2020, and entitled Medicare Program; CY 2021 Payment Policies under the Physician Fee Schedule and Other Changes to Part B Payment Policies; Medicare Shared Savings Program Requirements; Medicaid Promoting Interoperability Program Requirements for Eligible Professionals; Quality Payment Program; Coverage of Opioid Use Disorder Services Furnished by Opioid Treatment Programs; Medicare Enrollment of Opioid Treatment Programs; Electronic Prescribing for Controlled Substances for a Covered Part D Drug; Payment for Office/Outpatient Evaluation and Management Services; Hospital IQR Program; Establish New Code Categories; Medicare Diabetes Prevention Program (MDPP) Expanded Model Emergency Policy; Coding and Payment for Virtual Check-in Services Interim Final Rule Policy; Coding and Payment for Personal Protective Equipment (PPE) Interim Final Rule Policy; Regulatory Revisions in Response to the Public Health Emergency (PHE) for COVID-19; and Finalization of Certain Provisions from the March 31st , May 8th and September 2nd Interim Final Rules in Response to the PHE for COVID-19.
(b)ImplementationNotwithstanding any other provision of law, the Secretary may implement this section by interim final rule, program instruction, or otherwise. 114.Temporary freeze of APM payment incentive thresholds (a)In generalSection 1833(z)(2) of the Social Security Act (42 U.S.C. 1395l(z)(2)) is amended—
(1)in subparagraph (B)— (A)in the heading, by striking and 2022 and inserting through 2024; and
(B)in the matter preceding clause (i), by striking 2021 and 2022 and inserting each of 2021 through 2024; (2)in subparagraph (C)—
(A)in the heading, by striking 2023 and inserting 2025; and (B)in the matter preceding clause (i), by striking 2023 and inserting 2025; and
(3)in subparagraph (D), by adding at the end the following: With respect to 2023 and 2024, the Secretary shall use the same percentage criteria for counts of patients that are used in 2022.. (b)Partial qualifying APM participant modificationsSection 1848(q)(1)(C)(iii) of the Social Security Act (42 U.S.C. 1395w–4(q)(1)(C)(iii)) is amended—
(1)in subclause (II), in the matter preceding item (aa), by striking 2021 and 2022 and inserting each of 2021 through 2024; and (2)in subclause (III), in the matter preceding item (aa), by striking 2023 and inserting 2025.
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 115.Permitting occupational therapists to conduct the initial assessment visit and complete the comprehensive assessment with respect to certain rehabilitation services for home health agencies under the Medicare programNot later than January 1, 2022, the Secretary of Health and Human Services shall revise subsections (a)(2) and (b)(3) of section 484.55 of title 42, Code of Federal Regulations, or a successor regulation, to permit an occupational therapist to conduct the initial assessment visit and to complete the comprehensive assessment (as such terms are described in such subsections, respectively) for home health services for an individual under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) if the home health plan of care for such individual—
(1)does not initially include skilled nursing care; (2)includes occupational therapy; and
(3)includes physical therapy or speech language pathology. 116.Centers for Medicare & Medicaid Services provider outreach and reporting on cognitive assessment and care plan services (a)OutreachThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct outreach to physicians and appropriate non-physician practitioners participating under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) with respect to Medicare payment for cognitive assessment and care plan services furnished to individuals with cognitive impairment such as Alzheimer's disease and related dementias, identified as of January 1, 2018, by HCPCS code 99483, or any successor to such code (in this section referred to as cognitive assessment and care plan services). Such outreach shall include a comprehensive, one-time education initiative to inform such physicians and practitioners of the addition of such services as a covered benefit under the Medicare program, including the requirements for eligibility for such services.
(b)Reports
(1)HHS report on provider outreachNot later than one year after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report on the outreach conducted under subsection (a). Such report shall include a description of the methods used for such outreach. (2)GAO report on utilization ratesNot later than 3 years after such date of enactment, the Comptroller General of the United States shall submit to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report on the number of Medicare beneficiaries who were furnished cognitive assessment and care plan services for which payment was made under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). Such report shall include information on barriers Medicare beneficiaries face to access such services, and recommendations for such legislative and administrative action as the Comptroller General deems appropriate.
117.Continued coverage of certain temporary transitional home infusion therapy services
(a)In generalSection 1861(iii)(3)(C) of the Social Security Act (42 U.S.C. 1395x(iii)(3)(C)) is amended by inserting after clause (ii) the following flush sentence:  Clause (ii) shall not apply to a self-administered drug or biological on a self-administered drug exclusion list if such drug or biological was included as a transitional home infusion drug under subparagraph (A)(iii) of section 1834(u)(7) and was identified by a HCPCS code described in subparagraph (C)(ii) of such section.. (b)Effective dateThe amendment made by subsection (a) shall apply to items and services furnished on or after January 1, 2021.
(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendment made by subsection (a) by interim final rule, program instruction, or otherwise.  118.Transitional coverage and retroactive Medicare part D coverage for certain low-income beneficiariesSection 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114) is amended—
(1)by redesignating subsection (e) as subsection (f); and (2)by adding after subsection (d) the following new subsection:

(e)Limited income newly eligible transition program
(1)In generalBeginning not later than January 1, 2024, the Secretary shall carry out a program to provide transitional coverage for covered part D drugs for LI NET eligible individuals in accordance with this subsection. (2)LI net eligible individual definedFor purposes of this subsection, the term LI NET eligible individual means a part D eligible individual who—
(A)meets the requirements of clauses (ii) and (iii) of subsection (a)(3)(A); and (B)has not yet enrolled in a prescription drug plan or an MA–PD plan, or, who has so enrolled, but with respect to whom coverage under such plan has not yet taken effect.
(3)Transitional coverageFor purposes of this subsection, the term transitional coverage means with respect to an LI NET eligible individual— (A)immediate access to covered part D drugs at the point of sale during the period that begins on the first day of the month such individual is determined to meet the requirements of clauses (ii) and (iii) of subsection (a)(3)(A) and ends on the date that coverage under a prescription drug plan or MA–PD plan takes effect with respect to such individual; and
(B)in the case of an LI NET eligible individual who is a full-benefit dual eligible individual (as defined in section 1935(c)(6)) or a recipient of supplemental security income benefits under title XVI, retroactive coverage (in the form of reimbursement of the amounts that would have been paid under this part had such individual been enrolled in a prescription drug plan or MA–PD plan) of covered part D drugs purchased by such individual during the period that begins on the date that is the later of— (i)the date that such individual was first eligible for a low-income subsidy under this part; or
(ii)the date that is 36 months prior to the date such individual enrolls in a prescription drug plan or MA–PD plan,and ends on the date that coverage under such plan takes effect.  (4)Program administration (A)Point of contactThe Secretary shall, as determined appropriate by the Secretary, administer the program under this subsection through a contract with a single program administrator.
(B)Benefit designThe Secretary shall ensure that the transitional coverage provided to LI NET eligible individuals under this subsection— (i)provides access to all covered part D drugs under an open formulary;
(ii)permits all pharmacies determined by the Secretary to be in good standing to process claims under the program; (iii)is consistent with such requirements as the Secretary considers necessary to improve patient safety and ensure appropriate dispensing of medication; and
(iv)meets such other requirements as the Secretary may establish. (5)Relationship to other provisions of this title; waiver authority (A)In generalThe following provisions shall not apply with respect to the program under this subsection:
(i)Paragraphs (1) and (3)(B) of section 1860D–4(a) (relating to dissemination of general information; availability of information on changes in formulary through the internet). (ii)Subparagraphs (A) and (B) of section 1860D–4(b)(3) (relating to requirements on development and application of formularies; formulary development).
(iii)Paragraphs (1)(C) and (2) of section 1860D–4(c) (relating to medication therapy management program). (B)Waiver authorityThe Secretary may waive such other requirements of title XI and this title as may be necessary to carry out the purposes of the program established under this subsection.
(6)Contracting authorityThe authority vested in the Secretary by this subsection may be performed without regard to such provisions of law or regulations relating to the making, performance, amendment, or modification of contracts of the United States as the Secretary may determine to be inconsistent with the furtherance of the purpose of this title.. 119.Increasing the use of real-time benefit tools to lower beneficiary costs (a)Requiring prescription drug plan sponsors and Medicare Advantage organizations To include real-Time benefit information under Medicare part DSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended—
(1)by redesignating subsection (m) (relating to program integrity transparency measures), as added by section 6063(c) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271), as subsection (n); and (2)by adding at the end the following new subsection:

(o)Real-Time benefit information
(1)In generalAfter the Secretary has adopted a standard under paragraph (3) for electronic real-time benefit tools, and at a time determined appropriate by the Secretary, a PDP sponsor of a prescription drug plan shall implement one or more of such tools that meet the requirements described in paragraph (2). (2)RequirementsFor purposes of paragraph (1), the requirements described in this paragraph, with respect to an electronic real-time benefit tool, are that the tool is capable of—
(A)integrating with electronic prescribing and electronic health record systems of prescribing health care professionals for the transmission of formulary and benefit information in real time to such professionals; and (B)with respect to a covered part D drug, transmitting such information specific to an individual enrolled in a prescription drug plan, including the following:
(i)A list of any clinically-appropriate alternatives to such drug included in the formulary of such plan. (ii)Cost-sharing information and the negotiated price for such drug and such alternatives at multiple pharmacy options, including the individual’s preferred pharmacy and, as applicable, other retail pharmacies and a mail order pharmacy.
(iii)The formulary status of such drug and such alternatives and any prior authorization or other utilization management requirements applicable to such drug and such alternatives included in the formulary of such plan. (3)StandardsIn order to be treated (for purposes of this subsection) as an electronic real-time benefit tool described in paragraph (1), such tool shall comply with technical standards adopted by the Secretary in consultation with the National Coordinator for Health Information Technology through notice and comment rulemaking. Such technical standards adopted by the Secretary shall be developed by a standards development organization, such as the National Council for Prescription Drug Programs, that consults with stakeholders such as PDP sponsors, Medicare Advantage organizations, beneficiary advocates, health care professionals, and health information technology software vendors.
(4)Rules of constructionNothing in this subsection shall be construed— (A)to prohibit the application of paragraph (b)(7) of section 423.160 of title 42, Code of Federal Regulations, as is to be added to such section pursuant to the final rule published in the Federal Register on May 23, 2019, and titled Modernizing Part D and Medicare Advantage To Lower Drug Prices and Reduce Out-of-Pocket Expenses (84 Fed. Reg. 23832 through 23884); or
(B)to allow a PDP sponsor to use a real-time benefit tool to steer an individual, without the consent of the individual, to a particular pharmacy or pharmacy type over their preferred pharmacy or pharmacy type nor prohibit the designation of an individual’s preferred pharmacy under such tool..  (b)Requiring qualified electronic health records To include real-Time benefit toolsSection 3000(13) of the Public Health Service Act (42 U.S.C. 300jj(13)) is amended—
(1)in subparagraph (A), by striking and at the end; (2)in subparagraph (B), by striking the period and inserting ; and; and
(3)by adding at the end the following:  (C)includes, or is capable of including, a real-time benefit tool that conveys patient-specific real-time cost and coverage information with respect to prescription drugs that, with respect to any health information technology certified for electronic prescribing, the technology shall be capable of incorporating the information described in clauses (i) through (iii) of paragraph (2)(B) of section 1860D–4(o) of the Social Security Act at a time specified by the Secretary but not before the Secretary adopts a standard for such tools as described in paragraph (1) of such section..
(c)Inclusion of use of real-Time electronic information in shared decision-Making under MIPSSection 1848(q)(2)(B)(iii)(IV) of the Social Security Act (42 U.S.C. 1395w–4(q)(2)(B)(iii)(IV)) is amended by adding at the end the following new sentences: This subcategory shall include as an activity, for performance periods beginning on or after January 1, 2022, use of a real-time benefit tool as described in section 1860D–4(o). The Secretary may establish this activity as a standalone or as a component of another activity.. 120.Beneficiary enrollment simplification (a)Beneficiary enrollment simplification (1)Effective date of coverageSection 1838(a) of the Social Security Act (42 U.S.C. 1395q(a)) is amended—
(A)by amending paragraph (2) to read as follows:  (2) (A)in the case of an individual who enrolls pursuant to subsection (d) of section 1837 before the month in which he first satisfies paragraph (1) or (2) of section 1836(a), the first day of such month,
(B)in the case of an individual who first satisfies such paragraph in a month beginning before January 2023 and who enrolls pursuant to such subsection (d)— (i)in such month in which he first satisfies such paragraph, the first day of the month following the month in which he so enrolls,
(ii)in the month following such month in which he first satisfies such paragraph, the first day of the second month following the month in which he so enrolls, or (iii)more than one month following such month in which he satisfies such paragraph, the first day of the third month following the month in which he so enrolls,
(C)in the case of an individual who first satisfies such paragraph in a month beginning on or after January 1, 2023, and who enrolls pursuant to such subsection (d) in such month in which he first satisfies such paragraph or in any subsequent month of his initial enrollment period, the first day of the month following the month in which he so enrolls, or (D)in the case of an individual who enrolls pursuant to subsection (e) of section 1837 in a month beginning—
(i)before January 1, 2023, the July 1 following the month in which he so enrolls; or (ii)on or after January 1, 2023, the first day of the month following the month in which he so enrolls; or; and
(B)by amending paragraph (3) to read as follows:  (3)in the case of an individual who is deemed to have enrolled—
(A)on or before the last day of the third month of his initial enrollment period, the first day of the month in which he first meets the applicable requirements of section 1836(a) or July 1, 1973, whichever is later, or (B)on or after the first day of the fourth month of his initial enrollment period, and where such month begins—
(i)before January 1, 2023, as prescribed under subparagraphs (B)(i), (B)(ii), (B)(iii), and (D)(i) of paragraph (2), or (ii)on or after January 1, 2023, as prescribed under subparagraphs (C) and (D)(ii) of paragraph (2)..
(2)Special enrollment periods for exceptional circumstances
(A)EnrollmentSection 1837 of the Social Security Act (42 U.S.C. 1395p) is amended by adding at the end the following new subsection:  (m)Beginning January 1, 2023, the Secretary may establish special enrollment periods in the case of individuals who satisfy paragraph (1) or (2) of section 1836(a) and meet such exceptional conditions as the Secretary may provide..
(B)Coverage periodSection 1838 of the Social Security Act (42 U.S.C. 1395q) is amended by adding at the end the following new subsection:  (g)Notwithstanding subsection (a), in the case of an individual who enrolls during a special enrollment period pursuant to section 1837(m), the coverage period shall begin on a date the Secretary provides in a manner consistent (to the extent practicable) with protecting continuity of health benefit coverage..
(C)Conforming amendmentTitle XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended— (i)in section 1818A(c)(3), by striking subsections (h) and (i) of section 1837 and inserting subsections (h), (i), and (m) of section 1837; and
(ii)in section 1839(b), in the first sentence, by striking or (l) and inserting , (l), or (m). (3)Technical correctionSection 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended by adding at the end the following new sentence: For purposes of determining any increase under this subsection for individuals whose enrollment occurs on or after January 1, 2023, the second sentence of this subsection shall be applied by substituting close of the month for close of the enrollment period each place it appears..
(4)ReportNot later than January 1, 2023, the Secretary of Health and Human Services shall submit to the Committee on Ways and Means and Committee on Energy and Commerce of the House of Representatives and the Committee on Finance and Special Committee on Aging of the Senate a report on how to align existing Medicare enrollment periods under title XVIII of the Social Security Act, including the general enrollment period under part B of such title and the annual, coordinated election period under the Medicare Advantage program under part C of such title and under the prescription drug program under part D of such title. Such report shall include recommendations consistent with the goals of maximizing coverage continuity and choice and easing beneficiary transition. (b)FundingSection 1808 of the Social Security Act (42 U.S.C. 1395b–9) is amended by adding the end the following new subsection:

(e)Funding for implementation of beneficiary enrollment simplificationFor purposes of carrying out the provisions of and the amendments made by section 120 of division CC of the Consolidated Appropriations Act, 2021, the Secretary shall provide for the transfer, from the Federal Hospital Insurance Trust Fund under section 1817 and the Federal Supplementary Medical Insurance Trust Fund under section 1841 (in such proportion as the Secretary determines appropriate), to the Centers for Medicare & Medicaid Services Program Management Account, of $2,000,000 for each of fiscal years 2021 through 2030, to remain available until expended.. 121.Waiving budget neutrality for oxygen under the Medicare program (a)In generalSection 1834(a)(9)(D)(ii) of the Social Security Act (42 U.S.C. 1395m(a)(9)(D)(ii)), with application of subsection (b), is amended by adding at the end the following new sentence: The requirement of the preceding sentence shall not apply beginning with the second calendar quarter beginning on or after the date of the enactment of this sentence..
(b)Technical correction
(1)In generalSection 4552(b) of the Balanced Budget Act of 1997 (Public Law 105–33) is amended by striking section 1848(a)(9) and inserting section 1834(a)(9). (2)Effective dateThe amendment made by paragraph (1) shall take effect as if included in the enactment of the Balanced Budget Act of 1997 (Public Law 105–33).
(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise.  122.Waiving medicare coinsurance for certain colorectal cancer screening tests (a)In generalSection 1833(a) of the Social Security Act (42 U.S.C. 1395l(a)) is amended—
(1)in the second sentence, by striking section 1834(0) and inserting section 1834(o); (2)by moving such second sentence 2 ems to the left; and
(3)by inserting the following third sentence following such second sentence: For services furnished on or after January 1, 2022, paragraph (1)(Y) shall apply with respect to a colorectal cancer screening test regardless of the code that is billed for the establishment of a diagnosis as a result of the test, or for the removal of tissue or other matter or other procedure that is furnished in connection with, as a result of, and in the same clinical encounter as the screening test.. (b)Special coinsurance rule for certain testsSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended—
(1)in subsection (a)(1)(Y), by inserting subject to subsection (dd), before with respect to; and (2)by adding at the end the following new subsection:

(dd)Special coinsurance rule for certain colorectal cancer screening tests
(1)In generalIn the case of a colorectal cancer screening test to which paragraph (1)(Y) of subsection (a) would not apply but for the third sentence of such subsection that is furnished during a year beginning on or after January 1, 2022, and before January 1, 2030, the amount paid shall be equal to the specified percent (as defined in paragraph (2)) for such year of the lesser of the actual charge for the service or the amount determined under the fee schedule that applies to such test under this part (or, in the case such test is a covered OPD service (as defined in subsection (t)(1)(B)), the amount determined under subsection (t)). (2)Specified percent definedFor purposes of paragraph (1), the term specified percent means—
(A)for 2022, 80 percent; (B)for 2023 through 2026, 85 percent; and
(C)for 2027 through 2029, 90 percent.. (c)Conforming amendmentsParagraphs (2) and (3) of section 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)) are each amended—
(1)in subparagraph (C)(ii), in the matter preceding subclause (I), by striking Notwithstanding and inserting Subject to section 1833(a)(1)(Y), but notwithstanding; and (2)in subparagraph (D), by striking If during and inserting Subject to section 1833(a)(1)(Y), if during.
123.Expanding access to mental health services furnished through telehealth
(a)Treatment of mental health services furnished through telehealthParagraph (7) of section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended— (1)by striking disorder services furnished through telehealth.—The geographic and inserting “disorder services and mental health services furnished through telehealth.—

(A)In generalThe geographic; (2)in subparagraph (A), as added by paragraph (1), by inserting or, on or after the first day after the end of the emergency period described in section 1135(g)(1)(B), subject to subparagraph (B), to an eligible telehealth individual for purposes of diagnosis, evaluation, or treatment of a mental health disorder, as determined by the Secretary, after as determined by the Secretary,; and
(3)by adding at the end the following new subparagraph:  (B)Requirements for mental health services furnished through telehealth (i)In generalPayment may not be made under this paragraph for telehealth services furnished by a physician or practitioner to an eligible telehealth individual for purposes of diagnosis, evaluation, or treatment of a mental health disorder unless such physician or practitioner furnishes an item or service in person, without the use of telehealth, for which payment is made under this title (or would have been made under this title if such individual were entitled to, or enrolled for, benefits under this title at the time such item or service is furnished)—
(I)within the 6-month period prior to the first time such physician or practitioner furnishes such a telehealth service to the eligible telehealth individual; and (II)during subsequent periods in which such physician or practitioner furnishes such telehealth services to the eligible telehealth individual, at such times as the Secretary determines appropriate.
(ii)ClarificationThis subparagraph shall not apply if payment would otherwise be allowed— (I)under this paragraph (with respect to telehealth services furnished to an eligible telehealth individual with a substance use disorder diagnosis for purposes of treatment of such disorder or co-occurring mental health disorder); or
(II)under this subsection without application of this paragraph.. (b)ImplementationNotwithstanding any other provision of law, the Secretary may implement the provisions of, or amendments made by, this section by interim final rule, program instruction, or otherwise. 
124.Public-private partnership for health care waste, fraud, and abuse detection
(a)In generalSection 1128C(a) of the Social Security Act (42 U.S.C. 1320a–7c(a)) is amended by adding at the end the following new paragraph:  (6)Public-private partnership for waste, fraud, and abuse detection (A)In generalUnder the program described in paragraph (1), there is established a public-private partnership (in this paragraph referred to as the partnership) of health plans, Federal and State agencies, law enforcement agencies, health care anti-fraud organizations, and any other entity determined appropriate by the Secretary (in this paragraph referred to as partners) for purposes of detecting and preventing health care waste, fraud, and abuse.
(B)Contract with trusted third partyIn carrying out the partnership, the Secretary shall enter into a contract with a trusted third party for purposes of carrying out the duties of the partnership described in subparagraph (C). (C)Duties of partnershipThe partnership shall—
(i)provide technical and operational support to facilitate data sharing between partners in the partnership; (ii)analyze data so shared to identify fraudulent and aberrant billing patterns;
(iii)conduct aggregate analyses of health care data so shared across Federal, State, and private health plans for purposes of detecting fraud, waste, and abuse schemes; (iv)identify outlier trends and potential vulnerabilities of partners in the partnership with respect to such schemes;
(v)refer specific cases of potential unlawful conduct to appropriate governmental entities; (vi)convene, not less than annually, meetings with partners in the partnership for purposes of providing updates on the partnership’s work and facilitating information sharing between the partners;
(vii)enter into data sharing and data use agreements with partners in the partnership in such a manner so as to ensure the partnership has access to data necessary to identify waste, fraud, and abuse while maintaining the confidentiality and integrity of such data; (viii)provide partners in the partnership with plan-specific, confidential feedback on any aberrant billing patterns or potential fraud identified by the partnership with respect to such partner;
(ix)establish a process by which entities described in subparagraph (A) may enter the partnership and requirements such entities must meet to enter the partnership; (x)provide appropriate training, outreach, and education to partners based on the results of data analyses described in clauses (ii) and (iii); and
(xi)perform such other duties as the Secretary determines appropriate. (D)Substance use disorder treatment analysisNot later than 2 years after the date of the enactment of the Consolidated Appropriations Act, 2021, the trusted third party with a contract in effect under subparagraph (B) shall perform an analysis of aberrant or fraudulent billing patterns and trends with respect to providers and suppliers of substance use disorder treatments from data shared with the partnership.
(E)Executive Board
(i)Executive Board composition
(I)In generalThere shall be an executive board of the partnership comprised of representatives of the Federal Government and representatives of the private sector selected by the Secretary. (II)ChairsThe executive board shall be co-chaired by one Federal Government official and one representative from the private sector.
(ii)MeetingsThe executive board of the partnership shall meet at least once per year. (iii)Executive board dutiesThe duties of the executive board shall include the following:
(I)Providing strategic direction for the partnership, including membership criteria and a mission statement. (II)Communicating with the leadership of the Department of Health and Human Services and the Department of Justice and the various private health sector associations.
(F)ReportsNot later than January 1, 2023, and every 2 years thereafter, the Secretary shall submit to Congress and make available on the public website of the Centers for Medicare & Medicaid Services a report containing— (i)a review of activities conducted by the partnership over the 2-year period ending on the date of the submission of such report, including any progress to any objectives established by the partnership;
(ii)any savings voluntarily reported by health plans participating in the partnership attributable to the partnership during such period; (iii)any savings to the Federal Government attributable to the partnership during such period;
(iv)any other outcomes attributable to the partnership, as determined by the Secretary, during such period; and (v)a strategic plan for the 2-year period beginning on the day after the date of the submission of such report, including a description of any emerging fraud and abuse schemes, trends, or practices that the partnership intends to study during such period.
(G)FundingThe partnership shall be funded by amounts otherwise made available to the Secretary for carrying out the program described in paragraph (1). (H)Transitional provisionsTo the extent consistent with this subsection, all functions, personnel, assets, liabilities, and administrative actions applicable on the date before the date of the enactment of this paragraph to the National Fraud Prevention Partnership established on September 17, 2012, by charter of the Secretary shall be transferred to the partnership established under subparagraph (A) as of the date of the enactment of this paragraph.
(I)Nonapplicability of FACAThe provisions of the Federal Advisory Committee Act shall not apply to the partnership established by subparagraph (A). (J)ImplementationNotwithstanding any other provision of law, the Secretary may implement the partnership established by subparagraph (A) by program instruction or otherwise.
(K)DefinitionFor purposes of this paragraph, the term trusted third party means an entity that— (i)demonstrates the capability to carry out the duties of the partnership described in subparagraph (C);
(ii)complies with such conflict of interest standards determined appropriate by the Secretary; and (iii)meets such other requirements as the Secretary may prescribe..
(b)Potential expansion of public-Private partnership analysesNot later than 2 years after the date of the enactment of this Act, the Secretary of Health and Human Services shall conduct a study and submit to Congress a report on the feasibility of the partnership (as described in section 1128C(a)(6) of the Social Security Act, as added by subsection (a)) establishing a system to conduct real-time data analysis to proactively identify ongoing as well as emergent fraud trends for the entities participating in the partnership and provide such entities with real-time feedback on potentially fraudulent claims. Such report shall include the estimated cost of and any potential barriers to the partnership establishing such a system. 125.Medicare payment for rural emergency hospital services (a)In general (1)DefinitionsSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
(A)in subsection (e), in the last sentence of the matter following paragraph (9), by inserting or a rural emergency hospital (as defined in subsection (kkk)(2)) before the period at the end; and (B)by adding at the end the following subsection:

(kkk)Rural Emergency Hospital Services; Rural emergency hospital
(1)Rural emergency hospital services
(A)In generalThe term rural emergency hospital services  means the following services furnished by a rural emergency hospital (as defined in paragraph (2)) that do not exceed an annual per patient average of 24 hours in such rural emergency hospital: (i)Emergency department services and observation care.
(ii)At the election of the rural emergency hospital, with respect to services furnished on an outpatient basis, other medical and health services as specified by the Secretary through rulemaking. (B)Staffed emergency departmentFor purposes of subparagraph (A)(i), an emergency department of a rural emergency hospital shall be considered a staffed emergency department if it meets the following requirements: 
(i)The emergency department is staffed 24 hours a day, 7 days a week. (ii)A physician (as defined in section 1861(r)(1)), nurse practitioner, clinical nurse specialist, or physician assistant (as those terms are defined in section 1861(aa)(5)) is available to furnish rural emergency hospital services in the facility 24 hours a day.
(iii)Applicable staffing and staffing responsibilities under section 485.631 of title 42, Code of Federal Regulations (or any successor regulation). (2)Rural emergency hospitalThe term rural emergency hospital means a facility described in paragraph (3) that—
(A)is enrolled under section 1866(j), submits the additional information described in paragraph (4)(A) for purposes of such enrollment, and makes the detailed transition plan described in clause (i) of such paragraph available to the public, in a form and manner determined appropriate by the Secretary; (B)does not provide any acute care inpatient services, other than those described in paragraph (6)(A);
(C)has in effect a transfer agreement with a level I or level II trauma center; (D)meets—
(i)licensure requirements as described in paragraph (5); (ii)the requirements of a staffed emergency department as described in paragraph (1)(B);
(iii)such staff training and certification requirements as the Secretary may require; (iv)conditions of participation applicable to—
(I)critical access hospitals, with respect to emergency services under section 485.618 of title 42, Code of Federal Regulations (or any successor regulation); and (II)hospital emergency departments under this title, as determined applicable by the Secretary;
(v)such other requirements as the Secretary finds necessary in the interest of the health and safety of individuals who are furnished rural emergency hospital services; and (vi)in the case where the rural emergency hospital includes a distinct part unit of the facility that is licensed as a skilled nursing facility, such distinct part meets the requirements applicable to skilled nursing facilities under this title.
(3)Facility describedA facility described in this paragraph is a facility that as of the date of the enactment of this subsection— (A)was a critical access hospital; or
(B)was a subsection (d) hospital (as defined in section 1886(d)(1)(B)) with not more than 50 beds located in a county (or equivalent unit of local government) in a rural area (as defined in section 1886(d)(2)(D)), or was a subsection (d) hospital (as so defined) with not more than 50 beds that was treated as being located in a rural area pursuant to section 1886(d)(8)(E). (4)Additional information (A)InformationFor purposes of paragraph (2)(A), a facility that submits an application for enrollment under section 1866(j) as a rural emergency hospital shall submit the following information at such time and in such form as the Secretary may require:
(i)An action plan for initiating rural emergency hospital services (as defined in paragraph (1)), including a detailed transition plan that lists the specific services that the facility will— (I)retain;
(II)modify (III)add; and
(IV)discontinue. (ii)A description of services that the facility intends to furnish on an outpatient basis pursuant to paragraph (1)(A)(ii).
(iii)Information regarding how the facility intends to use the additional facility payment provided under section 1834(x)(2), including a description of the services covered under this title that the additional facility payment would be supporting, such as furnishing telehealth services and ambulance services, including operating the facility and maintaining the emergency department to provide such services covered under this title.  (iv)Such other information as the Secretary determines appropriate.
(B)Effect of enrollmentSuch enrollment shall remain effective with respect to a facility until such time as— (i)the facility elects to convert back to its prior designation as a critical access hospital or a subsection (d) hospital (as defined in section 1886(d)(1)(B)), subject to requirements applicable under this title for such designation and in accordance with procedures established by the Secretary; or
(ii)the Secretary determines the facility does not meet the requirements applicable to a rural emergency hospital under this subsection. (5)LicensureA facility may not operate as a rural emergency hospital in a State unless the facility—
(A)is located in a State that provides for the licensing of such hospitals under State or applicable local law; and (B) (i)is licensed pursuant to such law; or
(ii)is approved by the agency of such State or locality responsible for licensing hospitals, as meeting the standards established for such licensing. (6)Discretionary authorityA rural emergency hospital may—
(A)include a unit of the facility that is a distinct part licensed as a skilled nursing facility to furnish post-hospital extended care services; and (B)be considered a hospital with less than 50 beds for purposes of the exception to the payment limit for rural health clinics under section 1833(f).
(7)Quality measurement
(A)In generalThe Secretary shall establish quality measurement reporting requirements for rural emergency hospitals, which may include the use of a small number of claims-based outcomes measures or surveys of patients with respect to their experience in the rural emergency hospital, in accordance with the succeeding provisions of this paragraph. (B)Quality reporting by rural emergency hospitals (i)In generalWith respect to each year beginning with 2023, (or each year beginning on or after the date that is one year after one or more measures are first specified under subparagraph (C)), a rural emergency hospital shall submit data to the Secretary in accordance with clause (ii).
(ii)Submission of quality dataWith respect to each such year, a rural emergency hospital shall submit to the Secretary data on quality measures specified under subparagraph (C). Such data shall be submitted in a form and manner, and at a time, specified by the Secretary for purposes of this subparagraph.  (C)Quality measures (i)In generalSubject to clause (ii), any measure specified by the Secretary under this subparagraph must have been endorsed by the entity with a contract under section 1890(a).
(ii)ExceptionIn the case of a specified area or medical topic determined appropriate by the Secretary for which a feasible and practical measure has not been endorsed by the entity with a contract under section 1890(a), the Secretary may specify a measure that is not so endorsed as long as due consideration is given to measures that have been endorsed or adopted by a consensus organization identified by the Secretary. (iii)Consideration of low case volume when specifying performance measuresThe Secretary shall, in the selection of measures specified under this subparagraph, take into consideration ways to account for rural emergency hospitals that lack sufficient case volume to ensure that the performance rates for such measures are reliable. 
(D)Public availability of data submittedThe Secretary shall establish procedures for making data submitted under subparagraph (B) available to the public regarding the performance of individual rural emergency hospitals. Such procedures shall ensure that a rural emergency hospital has the opportunity to review, and submit corrections for, the data that is to be made public with respect to the rural emergency hospital prior to such data being made public. Such information shall be posted on the Internet website of the Centers for Medicare & Medicaid Services in an easily understandable format as determined appropriate by the Secretary. (8)Clarification regarding application of provisions relating to off-campus outpatient department of a providerNothing in this subsection, section 1833(a)(10), or section 1834(x) shall affect the application of paragraph (1)(B)(v) of section 1833(t), relating to applicable items and services (as defined in subparagraph (A) of paragraph (21) of such section) that are furnished by an off-campus outpatient department of a provider (as defined in subparagraph (B) of such paragraph).
(9)ImplementationThere shall be no administrative or judicial review under section 1869, 1878, or otherwise of the following: (A)The determination of whether a rural emergency hospital meets the requirements of this subsection.
(B)The establishment of requirements under this subsection by the Secretary, including requirements described in paragraphs (2)(D), (4), and (7). (C)The determination of payment amounts under section 1834(x), including the additional facility payment described in paragraph (2) of such section..
(2)Payment for rural emergency hospital services
(A)In generalSection 1833(a) of the Social Security Act (42 U.S.C. 1395l(a)) is amended— (i)in paragraph (8), by striking and at the end;
(ii)in paragraph (9), by striking the period at the end and inserting ; and; and (iii)by inserting after paragraph (9) the following new paragraph:

(10)with respect to rural emergency hospital services furnished on or after January 1, 2023, the amounts determined under section 1834(x).. (B)Payment amountSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following subsection:

(x)Payment rules relating to rural emergency hospitals
(1)Payment for rural emergency hospital servicesIn the case of rural emergency hospital services (as defined in section 1861(kkk)(1)), furnished by a rural emergency hospital (as defined in section 1861(kkk)(2)) on or after January 1, 2023, the amount of payment for such services shall be equal to the amount of payment that would otherwise apply under section 1833(t) for covered OPD services (as defined in section 1833(t)(1)(B) (other than clause (ii) of such section)), increased by 5 percent to reflect the higher costs incurred by such hospitals, and shall include the application of any copayment amount determined under section 1833(t)(8) as if such increase had not occurred. (2)Additional facility payment (A)In generalThe Secretary shall make monthly payments to a rural emergency hospital in an amount that is equal to 1/12 of the annual additional facility payment specified in subparagraph (B).
(B)Annual additional facility payment amountThe annual additional facility payment amount specified in this subparagraph is— (i)for 2023, a Medicare subsidy amount determined under subparagraph (C); and
(ii)for 2024 and each subsequent year, the amount determined under this subparagraph for the preceding year, increased by the hospital market basket percentage increase. (C)Determination of Medicare subsidy amountFor purposes of subparagraph (B)(i), the Medicare subsidy amount determined under this subparagraph is an amount equal to—
(i)the excess (if any) of— (I)the total amount that the Secretary determines was paid under this title to all critical access hospitals in 2019; over
(II)the estimated total amount that the Secretary determines would have been paid under this title to such hospitals in 2019 if payment were made for inpatient hospital, outpatient hospital, and skilled nursing facility services under the applicable prospective payment systems for such services during such year; divided by (ii)the total number of such hospitals in 2019.
(D)Reporting on use of the additional facility paymentA rural emergency hospital receiving the additional facility payment under this paragraph shall maintain detailed information as specified by the Secretary as to how the facility has used the additional facility payments. Such information shall be made available to the Secretary upon request.  (3)Payment for ambulance servicesFor provisions relating to payment for ambulance services furnished by an entity owned and operated by a rural emergency hospital, see section 1834(l).
(4)Payment for post-hospital extended care servicesFor provisions relating to payment for post-hospital extended care services furnished by a rural emergency hospital that has a unit that is a distinct part licensed as a skilled nursing facility, see section 1888(e). (5)Source of payments (A)In generalExcept as provided in subparagraph (B), payments under this subsection shall be made from the Federal Supplementary Medical Insurance Trust Fund under section 1841.
(B)Additional facility payment and post-hospital extended care servicesPayments under paragraph (2) shall be made from the Federal Hospital Insurance Trust Fund under section 1817.. (b)Provider agreements (1)Agreement with QIOSection 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)) is amended—
(A)in paragraph (1)(F)(ii), by inserting rural emergency hospitals, after critical access hospitals,; and (B)in paragraph (3)—
(i)in subparagraph (A), by inserting rural emergency hospital, after critical access hospital,; (ii)in subparagraph (B), by inserting rural emergency hospital, after critical access hospital, each place it appears; and
(iii)in subparagraph (C)(ii)(II), by inserting rural emergency hospitals, after critical access hospitals, each place it appears. (2)Emergency medical treatment and labor act (A)Section 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—
(i)in subparagraph (I)— (I)in the matter preceding clause (i), by striking or critical access hospital and inserting , critical access hospital, or rural emergency hospital; and
(II)in clause (ii), by inserting , critical access hospital, or rural emergency hospital after hospital; and (ii)in subparagraph (N)—
(I)in the matter preceding clause (i), by striking and critical access hospitals and inserting , critical access hospitals, and rural emergency hospitals; (II)in clause (i), by striking or critical access hospital and inserting , critical access hospital, or rural emergency hospital; and
(III)in clause (iv), by inserting , critical access hospital, or rural emergency hospital after hospital. (B)Section 1867(e)(5) of such Act (42 U.S.C. 1395dd(e)(5)) is amended by inserting and a rural emergency hospital (as defined in section 1861(kkk)(2)) before the period.
(c)Treatment as telehealth originating siteSection 1834(m)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by adding at the end the following new subclause:  (XI)A rural emergency hospital (as defined in section 1861(kkk)(2))..
(d)Conforming amendments
(1)Section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u)) is amended by inserting rural emergency hospital, after critical access hospital,. (2)Section 1864 of the Social Security Act (42 U.S.C. 1395aa) is amended by inserting before the period at the end of the first sentence “, or whether a facility is a rural emergency hospital as defined in section 1861(kkk)(2).
(e)Studies and reports
(1)StudiesThe Secretary of Health and Human Services shall conduct 3 studies to evaluate the impact of rural emergency hospitals on the availability of health care and health outcomes in rural areas (as defined in section 1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D))). The Secretary shall conduct a study— (A)4 years after the date of the enactment of this Act;
(B)7 years after the date of the enactment of this Act; and (C)10 years after the date of the enactment of this Act.
(2)ReportsNot later than 6 months after each date that the Secretary of Health and Human Services is required to conduct a study under paragraph (1), the Secretary shall submit to Congress a report containing the results of each such study. (3)FundingFor purposes of carrying out this subsection, the Secretary of Health and Human Services shall provide for the transfer, from the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t), in such proportion as the Secretary determines appropriate, to the Centers for Medicare & Medicaid Services Program Management Account, of $9,000,000. Amounts transferred under the preceding sentence shall remain available until expended.
(f)MedPAC review of payments to rural emergency hospitalsEach report submitted by the Medicare Payment Advisory Commission under section 1805(b)(1)(C) of the Social Security Act (42 U.S.C. 1395b–6(b)(1)(C)) (beginning with 2024), shall include a review of payments to rural emergency hospitals under section 1834(x), as added by subsection (a). (g)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2023.
126.Distribution of additional residency positions
(a)In generalSection 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) is amended— (1)in paragraph (4)(F)(i), by striking paragraphs (7) and (8) and inserting paragraphs (7), (8), and (9);
(2)in paragraph (4)(H)(i), by striking paragraphs (7) and (8) and inserting paragraphs (7), (8), and (9); (3)in paragraph (7)(E), by inserting paragraph (9), after paragraph (8),; and
(4)by adding at the end the following new paragraph:  (9)Distribution of additional residency positions (A)Additional residency positions (i)In generalFor fiscal year 2023, and for each succeeding fiscal year until the aggregate number of full-time equivalent residency positions distributed under this paragraph is equal to the aggregate number of such positions made available (as specified in clause (ii)(I)), the Secretary shall, subject to the succeeding provisions of this paragraph, increase the otherwise applicable resident limit for each qualifying hospital (as defined in subparagraph (F)) that submits a timely application under this subparagraph by such number as the Secretary may approve effective beginning July 1 of the fiscal year of the increase.
(ii)Number available for distribution
(I)Total number availableThe aggregate number of such positions made available under this paragraph shall be equal to 1,000. (II)Annual limitThe aggregate number of such positions so made available shall not exceed 200 for a fiscal year.
(iii)Process for distributing positions
(I)Rounds of applicationsThe Secretary shall initiate a separate round of applications for an increase under clause (i) for each fiscal year for which such an increase is to be provided. (II)TimingThe Secretary shall notify hospitals of the number of positions distributed to the hospital under this paragraph as a result of an increase in the otherwise applicable resident limit by January 31 of the fiscal year of the increase. Such increase shall be effective beginning July 1 of such fiscal year.
(B)DistributionFor purposes of providing an increase in the otherwise applicable resident limit under subparagraph (A), the following shall apply: (i)Considerations in distributionIn determining for which qualifying hospitals such an increase is provided under subparagraph (A), the Secretary shall take into account the demonstrated likelihood of the hospital filling the positions made available under this paragraph within the first 5 training years beginning after the date the increase would be effective, as determined by the Secretary.
(ii)Minimum distribution for certain categories of hospitalsWith respect to the aggregate number of such positions available for distribution under this paragraph, the Secretary shall distribute not less than 10 percent of such aggregate number to each of the following categories of hospitals: (I)Hospitals that are located in a rural area (as defined in section 1886(d)(2)(D)) or are treated as being located in a rural area pursuant to section 1886(d)(8)(E).
(II)Hospitals in which the reference resident level of the hospital (as specified in subparagraph (F)(iii)) is greater than the otherwise applicable resident limit. (III)Hospitals in States with—
(aa)new medical schools that received Candidate School status from the Liaison Committee on Medical Education or that received Pre-Accreditation status from the American Osteopathic Association Commission on Osteopathic College Accreditation on or after January 1, 2000, and that have achieved or continue to progress toward Full Accreditation status (as such term is defined by the Liaison Committee on Medical Education) or toward Accreditation status (as such term is defined by the American Osteopathic Association Commission on Osteopathic College Accreditation); or (bb)additional locations and branch campuses established on or after January 1, 2000, by medical schools with Full Accreditation status (as such term is defined by the Liaison Committee on Medical Education) or Accreditation status (as such term is defined by the American Osteopathic Association Commission on Osteopathic College Accreditation).
(IV)Hospitals that serve areas designated as health professional shortage areas under section 332(a)(1)(A) of the Public Health Service Act, as determined by the Secretary. (C)Limitations (i)In generalA hospital may not receive more than 25 additional full-time equivalent residency positions under this paragraph.
(ii)Prohibition on distribution to hospitals without an increase agreementNo increase in the otherwise applicable resident limit of a hospital may be made under this paragraph unless such hospital agrees to increase the total number of full-time equivalent residency positions under the approved medical residency training program of such hospital by the number of such positions made available by such increase under this paragraph. (D)Application of per resident amounts for primary care and nonprimary careWith respect to additional residency positions in a hospital attributable to the increase provided under this paragraph, the approved FTE per resident amounts are deemed to be equal to the hospital per resident amounts for primary care and nonprimary care computed under paragraph (2)(D) for that hospital.
(E)Permitting facilities to apply aggregation rulesThe Secretary shall permit hospitals receiving additional residency positions attributable to the increase provided under this paragraph to, beginning in the fifth year after the effective date of such increase, apply such positions to the limitation amount under paragraph (4)(F) that may be aggregated pursuant to paragraph (4)(H) among members of the same affiliated group. (F)DefinitionsIn this paragraph:
(i)Otherwise applicable resident limitThe term otherwise applicable resident limit means, with respect to a hospital, the limit otherwise applicable under subparagraphs (F)(i) and (H) of paragraph (4) on the resident level for the hospital determined without regard to this paragraph but taking into account paragraphs (7)(A), (7)(B), (8)(A), and (8)(B). (ii)Qualifying hospitalThe term qualifying hospital means a hospital described in any of subclauses (I) through (IV) of subparagraph (B)(ii).
(iii)Reference resident levelThe term reference resident level means, with respect to a hospital, the resident level for the most recent cost reporting period of the hospital ending on or before the date of enactment of this paragraph, for which a cost report has been settled (or, if not, submitted (subject to audit)), as determined by the Secretary. (iv)Resident levelThe term resident level has the meaning given such term in paragraph (7)(C)(i)..
(b)IMESection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended— (1)in clause (v), in the third sentence, by striking and (h)(8) and inserting (h)(8), and (h)(9);
(2)by redesignating clause (x), as added by section 5505(b) of the Patient Protection and Affordable Care Act (Public Law 111–148), as clause (xi) and moving such clause 4 ems to the left; and (3)by adding after clause (xi), as redesignated by subparagraph (A), the following new clause:

(xii)For discharges occurring on or after July 1, 2023, insofar as an additional payment amount under this subparagraph is attributable to resident positions distributed to a hospital under subsection (h)(9), the indirect teaching adjustment factor shall be computed in the same manner as provided under clause (ii) with respect to such resident positions.. (c)Prohibition on judicial reviewSection 1886(h)(7)(E) of the Social Security Act (42 U.S.C. 1395ww–4(h)(7)(E)) is amended by inserting paragraph (9), after paragraph (8),. 
(d)Reports
(1)In generalNot later than September 30, 2025, and again not later than September 30, 2027, the Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study and submit to Congress a report on— (A)the distribution of additional full-time equivalent resident positions under paragraph (9) of section 1886(h) of the Social Security Act, as added by subsection (a); and
(B)rural track and rotator programs under such section. (2)ContentsEach report described in paragraph (1) shall include—
(A)a description of the distribution described in paragraph (1)(A) and an analysis of the use of such positions so distributed, including a description of the effects of such distribution on rural track and rotator programs; (B)a specification, with respect to each hospital that has received such a distribution, of whether such hospital has abided by the agreement described in paragraph (9)(C)(ii) of section 1886(h) of the Social Security Act, as added by subsection (a); and
(C)to the extent practicable, a description of— (i)the type of program in which each such position so distributed is being used;
(ii)the total number of full-time equivalent residency positions available in each such program; (iii)the number of instances in which residents filling such positions so distributed treated individuals entitled to benefits under part A, or enrolled under part B, of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.);
(iv)the location where each resident that filled a position so distributed went on to practice.  127.Promoting Rural Hospital GME Funding OpportunitySection 1886(h)(4)(H)(iv) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(iv)) is amended—
(1)by striking (iv) Nonrural hospital operating training programs in rural areas.—In the case of and inserting the following:  (iv)Training programs in rural areas (I)Cost reporting periods beginning before October 1, 2022For cost reporting periods beginning before October 1, 2022, in the case of; and
(2)by adding at the end the following new subclause:  (II)Cost reporting periods beginning on or after October 1, 2022For cost reporting periods beginning on or after October 1, 2022, in the case of a hospital not located in a rural area that established or establishes a medical residency training program (or rural tracks) in a rural area or establishes an accredited program where greater than 50 percent of the program occurs in a rural area, the Secretary shall consistent with the principles of subparagraphs (F) and (G) and subject to paragraphs (7) and (8), prescribe rules for the application of such subparagraphs with respect to such a program and, in accordance with such rules, adjust in an appropriate manner the limitation under subparagraph (F) for such hospital and each such hospital located in a rural area that participates in such a training..
128.Five-year extension of the rural community hospital demonstration program
(a)Extension
(1)In generalSubsection (a)(5) of section 410A of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 42 U.S.C. 1395ww note), is amended by striking 10-year extension period and inserting 15-year extension period. (2)Conforming amendments for extension (A)Extension of demonstration periodSubsection (g) of such section 410A is amended—
(i)in the subsection heading, by striking Ten-Year and inserting Fifteen-Year; (ii)in paragraph (1)—
(I)by striking additional 10-year and inserting additional 15-year; and (II)by striking 10-year extension period and inserting 15-year extension period;
(iii)in paragraph (2), by striking 10-year extension period and inserting 15-year extension period; (iv)in paragraph (3), by striking 10-year extension period and inserting 15-year extension period;
(v)in paragraph (4), by striking 10-year extension period each place it appears and inserting 15-year extension period; (vi)in paragraph (5), by striking 10-year extension period and inserting 15-year extension period; and 
(vii)in subparagraph (A) of paragraph (6), by striking 10-year extension period and inserting 15-year extension period.  (B)Rule for hospitals that are not original participants in the demonstrationParagraph (5) of subsection (g) of such section 410A is amended—
(i)by striking program.—During and inserting  program.—
(A)CURES Act extensionDuring; and (ii)by adding at the end the following new subparagraph:

(B)Additional extensionDuring the third 5 years of the 15-year extension period, the Secretary shall apply the provisions of paragraph (4) to rural community hospitals that are not described in paragraph (4) but are participating in the demonstration program under this section as of December 30, 2019, in a similar manner as such provisions apply to rural community hospitals described in paragraph (4).. (b)Clarifying technical amendmentsSuch section 410A, as amended by subsection (a), is further amended—
(1)in subsection (a)(1), by inserting of Health and Human Services after Secretary; (2)in subsection (f)(1)(A)(iv) by inserting of the Social Security Act (42 U.S.C. 1395i–4) after section 1820; and
(3)in subsection (g)— (A)in the heading of paragraph (4), by striking Hospitals in demonstration program on date of enactment and inserting Hospitals participating in the demonstration program during the initial 5-year period; and
(B)in paragraph (6)(A), by striking not later than 120 days after the date of the enactment of this paragraph and inserting not later than April 12, 2017. 129.Extension of Frontier Community Health Integration Project Demonstration (a)In generalSubsection (f) of section 123 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395i–4 note) is amended—
(1)in paragraph (1), by striking 3-year period beginning on October 1, 2009 and inserting 3-year period beginning on August 1, 2016 (referred to in this section as the initial period), and 5-year period beginning on July 1, 2021 (referred to in this section as the extension period); (2)in paragraph (2)—
(A)by striking project.—The demonstration and inserting “project.—  (A)Initial periodDuring the initial period, the demonstration; and
(B)by adding at the end the following new subparagraph:  (B)Extension periodDuring the extension period, the demonstration project under this section shall be considered to have begun in a State on the date during such period on which the eligible counties selected to participate in the demonstration project under subsection (d)(3) begin operations in accordance with the requirements under the demonstration project.; and
(3)by adding at the end the following new paragraph:  (3)Re-entry on a rolling basis for extension periodA critical access hospital participating in the demonstration project under this section during the extension period shall begin such participation in the cost reporting year that begins on or after July 1, 2021..
(b)Eligible entitiesSubsection (d)(1) of such section 123 is amended— (1)in subparagraph (B), in the matter preceding clause (i), by striking In this section and inserting Subject to subparagraph (C), in this section; and
(2)by adding at the end the following new subparagraph:  (C)Extension periodAn entity shall only be eligible to participate in the demonstration project under this section during the extension period if the entity participated in the demonstration project under this section during the initial period..
(c)FundingSubsection (g)(1) of such section 123 is amended— (1)in subparagraph (A)—
(A)by striking In general and inserting Initial period; and (B)by inserting with respect to the initial period before the period at the end; and
(2)by adding at the end the following new subparagraph:  (C)Extension periodThe Secretary shall provide for the transfer of $10,000,000, in appropriate part from the Federal Hospital Insurance Trust Fund established under section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund established under section 1841 of such Act (42 U.S.C. 1395t), to the Centers for Medicare & Medicaid Services for the purposes of carrying out its duties under the demonstration project under this section with respect to the extension period..
130.Improving rural health clinic paymentsSection 1833(f) of the Social Security Act (42 U.S.C. 1395l(f)) is amended— (1)in paragraph (2)—
(A)by inserting (before April 1, 2021) after in a subsequent year; and (B)by striking this subsection and inserting this paragraph;
(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (3)in the matter preceding subparagraph (A), as redesignated by paragraph (2)—
(A)by inserting (1) after (f); and (B)by inserting prior to April 1, 2021 after services provided; and
(4)by adding at the end the following new paragraphs:  (2)In establishing limits under subsection (a) on payment for rural health clinic services furnished on or after April 1, 2021, by a rural health clinic (other than a rural health clinic described in paragraph (3)(B)), the Secretary shall establish such limit, for services provided—
(A)in 2021, after March 31, at $100 per visit;  (B)in 2022, at $113 per visit;
(C)in 2023, at $126 per visit; (D)in 2024, at $139 per visit;
(E)in 2025, at $152 per visit; (F)in 2026, at $165 per visit;
(G)in 2027, at $178 per visit; (H)in 2028, at $190 per visit; and
(I)in a subsequent year, at the limit established under this paragraph for the previous year increased by the percentage increase in the MEI applicable to primary care services furnished as of the first day of such subsequent year. (3) (A)In establishing limits under subsection (a) on payment for rural health clinic services furnished on or after April 1, 2021, by a rural health clinic described in subparagraph (B), the Secretary shall establish such limit, with respect to each such rural health clinic, for services provided—
(i)in 2021, after March 31, at an amount equal to the greater of— (I)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2020, increased by the percentage increase in the MEI applicable to primary care services furnished as of the first day of 2021; or
(II)the limit described in paragraph (2)(A); and (ii)in a subsequent year, at an amount equal to the greater of—
(I)the amount established under clause (i)(I) or this subclause for the previous year with respect to such rural health clinic, increased by the percentage increase in the MEI applicable to primary care services furnished as of the first day of such subsequent year; or (II)the limit established under paragraph (2) for such subsequent year.
(B) A rural health clinic described in this subparagraph is a rural health clinic that, as of December 31, 2019, was— (i)in a hospital with less than 50 beds; and
(ii)enrolled under section 1866(j).. 131.Medicare GME treatment of hospitals establishing new medical residency training programs after hosting medical resident rotators for short durations (a)Redetermination of approved FTE resident amountSection 1886(h)(2)(F) of the Social Security Act (42 U.S.C. 1395ww(h)(2)(F)) is amended—
(1)by inserting (i) before In the case of; and (2)by adding at the end the following:

(ii)In applying this subparagraph in the case of a hospital that trains residents and has not entered into a GME affiliation agreement (as defined by the Secretary for purposes of paragraph (4)(H)(ii)), on or after the date of the enactment of this clause, the Secretary shall not establish an FTE resident amount until such time as the Secretary determines that the hospital has trained at least 1.0 full-time-equivalent resident in an approved medical residency training program in a cost reporting period. (iii)In applying this subparagraph for cost reporting periods beginning on or after the date of enactment of this clause, in the case of a hospital that, as of such date of enactment, has an approved FTE resident amount based on the training in an approved medical residency program or programs of—
(I)less than 1.0 full-time-equivalent resident in any cost reporting period beginning before October 1, 1997, as determined by the Secretary; or (II)no more than 3.0 full-time-equivalent residents in any cost reporting period beginning on or after October 1, 1997, and before the date of the enactment of this clause, as determined by the Secretary,in lieu of such FTE resident amount the Secretary shall, in accordance with the methodology described in section 413.77(e) of title 42 of the Code of Federal Regulations (or any successor regulation), establish a new FTE resident amount if the hospital trains at least 1.0 full-time-equivalent resident (in the case of a hospital described in subclause (I)) or more than 3.0 full-time-equivalent residents (in the case of a hospital described in subclause (II)) in a cost reporting period beginning on or after such date of enactment and before the date that is 5 years after such date of enactment. 
(iv)For purposes of carrying out this subparagraph for cost reporting periods beginning on or after the date of the enactment of this clause, a hospital shall report full-time-equivalent residents on its cost report for a cost reporting period if the hospital trains at least 1.0 full-time-equivalent residents in an approved medical residency training program or programs in such period. (v)As appropriate, the Secretary may consider information from any cost reporting period necessary to establish a new FTE resident amount as described in clause (iii)..
(b)Redetermination of FTE resident limitationSection 1886(h)(4)(H)(i) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(H)(i)) is amended— (1)by inserting (I) before The Secretary; and
(2)by adding at the end the following:  (II)In applying this clause in the case of a hospital that, on or after the date of the enactment of this subclause, begins training residents in a new approved medical residency training program or programs (as defined by the Secretary), the Secretary shall not determine a limitation applicable to the hospital under subparagraph (F) until such time as the Secretary determines that the hospital has trained at least 1.0 full-time-equivalent resident in such new approved medical residency training program or programs in a cost reporting period.
(III)In applying this clause in the case of a hospital that, as of the date of the enactment of this subclause, has a limitation under subparagraph (F), based on a cost reporting period beginning before October 1, 1997, of less than 1.0 full-time-equivalent resident, the Secretary shall adjust the limitation in the manner applicable to a new approved medical residency training program if the Secretary determines the hospital begins training at least 1.0 full-time-equivalent residents in a program year beginning on or after such date of enactment and before the date that is 5 years after such date of enactment. (IV)In applying this clause in the case of a hospital that, as of the date of the enactment of this subclause, has a limitation under subparagraph (F), based on a cost reporting period beginning on or after October 1, 1997, and before such date of enactment, of no more than 3.0 full-time-equivalent residents, the Secretary shall adjust the limitation in the manner applicable to a new approved medical residency training program if the Secretary determines the hospital begins training more than 3.0 full-time-equivalent residents in a program year beginning on or after such date of enactment and before the date that is 5 years after such date of enactment.
(V)An adjustment to the limitation applicable to a hospital made pursuant to subclause (III) or (IV) shall be made in a manner consistent with the methodology, as appropriate, in section 413.79(e) of title 42, Code of Federal Regulations (or any successor regulation). As appropriate, the Secretary may consider information from any cost reporting periods necessary to make such an adjustment to the limitation.. (c)Technical and conforming amendmentsSection 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended—
(1)in subsection (d)(5)(B)(viii), by striking subsection (h)(4)(H) and inserting paragraphs (2)(F)(iv) and (4)(H) of subsection (h); and (2)in subsection (h)—
(A)in paragraph (4)(H)(iv), by striking an rural area and inserting a rural area; and (B)in paragraph (7)(E), by striking under this and all that follows through the period at the end and inserting the following: under this paragraph, paragraph (8), clause (i), (ii), (iii), or (v) of paragraph (2)(F), or clause (i) or (vi) of paragraph (4)(H).. 
(d)Effective dateThe amendments made by this section shall apply to payment under section 1886 of the Social Security Act (42 U.S.C. 1395ww) for cost reporting periods beginning on or after the date of the enactment of this Act. 132.Medicare payment for certain Federally qualified health center and rural health clinic services furnished to hospice patientsSection 1834 of the Social Security Act (42 U.S.C. 1395m), as amended by section 125(a)(2)(B), is amended—
(1)in subsection (o), by adding at the end the following new paragraph:  (4)Payment for attending physician services furnished by Federally qualified health centers to hospice patientsIn the case of services described in section 1812(d)(2)(A)(ii) furnished on or after January 1, 2022, by an attending physician (as defined in section 1861(dd)(3)(B), other than a physician or practitioner who is employed by a hospice program) who is employed by or working under contract with a Federally qualified health center, a Federally qualified health center shall be paid for such services under the prospective payment system under this subsection.; and
(2)by adding at the end the following new subsection:  (y)Payment for attending physician services furnished by rural health clinics to hospice patientsIn the case of services described in section 1812(d)(2)(A)(ii) furnished on or after January 1, 2022, by an attending physician (as defined in section 1861(dd)(3)(B), other than a physician or practitioner who is employed by a hospice program) who is employed by or working under contract with a rural health clinic, a rural health clinic shall be paid for such services under the methodology for all-inclusive rates (established by the Secretary) under section 1833(a)(3), subject to the limits described in section 1833(f)..
133.Delay to the implementation of the radiation oncology model under the Medicare programNotwithstanding any provision of section 1115A of the Social Security Act (42 U.S.C. 1315a), the Secretary of Health and Human Services may not implement the radiation oncology model described in the rule entitled Medicare Program; Specialty Care Models To Improve Quality of Care and Reduce Expenditures (85 Fed. Reg. 61114 et seq.), or any substantially similar model, pursuant to such section before January 1, 2022. 134.Improving access to skilled nursing facility services for hemophilia patients (a)In generalSection 1888(e)(2)(A)(iii) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(iii)) is amended by adding at the end the following:

(VI)Blood clotting factors indicated for the treatment of patients with hemophilia and other bleeding disorders (identified as of July 1, 2020, by HCPCS codes J7170, J7175, J7177–J7183, J7185–J7190, J7192–J7195, J7198–J7203, J7205, J7207–J7211, and as subsequently modified by the Secretary) and items and services related to the furnishing of such factors under section 1842(o)(5)(C), and any additional blood clotting factors identified by the Secretary and items and services related to the furnishing of such factors under such section.. (b)Effective dateThe amendment made by subsection (a) shall apply to items and services furnished on or after October 1, 2021.
IIMedicaid Extenders and Other Policies
201.Eliminating DSH reductions for fiscal years 2021 through 2023Section 1923(f) of the Social Security Act (42 U.S.C. 1396r–4(f)), as amended by section 1106 of the Further Continuing Appropriations Act, 2021, and Other Extensions Act, is amended— (1)in paragraph (7)(A)—
(A)in clause (i), in the matter preceding subclause (I), by striking For the period and all that follows through 2025 and inserting For each of fiscal years 2024 through 2027,; and (B)in clause (ii), by striking equal to— and all that follows through the period at the end and inserting equal to $8,000,000,000 for each of fiscal years 2024 through 2027; and
(2)in paragraph (8), by striking 2025 and inserting 2027. 202.Supplemental payment reporting requirementsSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the following new subsection:

(bb)Supplemental payment reporting requirements
(1)Collection and availability of supplemental payment data
(A)In generalNot later than October 1, 2021, the Secretary shall establish a system for each State to submit reports, as determined appropriate by the Secretary, on supplemental payments data, as a requirement for a State plan or State plan amendment that would provide for a supplemental payment. (B)RequirementsEach report submitted by a State in accordance with the requirement established under subparagraph (A) shall include the following:
(i)An explanation of how supplemental payments made under the State plan or a State plan amendment will result in payments that are consistent with section 1902(a)(30)(A), including standards with respect to efficiency, economy, quality of care, and access, along with the stated purpose and intended effects of the supplemental payment. (ii)The criteria used to determine which providers are eligible to receive the supplemental payment.
(iii)A comprehensive description of the methodology used to calculate the amount of, and distribute, the supplemental payment to each eligible provider, including— (I)data on the amount of the supplemental payment made to each eligible provider, if known, or, if the total amount is distributed using a formula based on data from 1 or more fiscal years, data on the total amount of the supplemental payments for the fiscal year or years available to all providers eligible to receive a supplemental payment;
(II)if applicable, the specific criteria with respect to Medicaid service, utilization, or cost data to be used as the basis for calculations regarding the amount or distribution of the supplemental payment; and (III)the timing of the supplemental payment made to each eligible provider.
(iv)An assurance that the total Medicaid payments made to an inpatient hospital provider, including the supplemental payment, will not exceed upper payment limits. (v)If not already submitted, an upper payment limit demonstration under section 447.272 of title 42, Code of Federal Regulations (as such section is in effect as of the date of enactment of this subsection).
(C)Public availabilityThe Secretary shall make all reports and related data submitted under this paragraph publicly available on the website of the Centers for Medicare & Medicaid Services on a timely basis. (2)Supplemental payment defined (A)In generalSubject to subparagraph (B), in this subsection, the term supplemental payment means a payment to a provider that is in addition to any base payment made to the provider under the State plan under this title or under demonstration authority.
(B)DSH payments excludedSuch term does not include a disproportionate share hospital payment made under section 1923.. 203.Medicaid shortfall and third party payments (a)In generalSubsection (g) of section 1923 of the Social Security Act (42 U.S.C. 1396r–4) is amended to read as follows:

(g)Limit on amount of payment to hospital
(1)In general
(A)Amount of adjustment subject to uncompensated costsA payment adjustment during a fiscal year shall not be considered to be consistent with subsection (c) with respect to a hospital (other than a hospital described in paragraph (2)(B)) if the payment adjustment exceeds an amount equal to—  (i)the costs incurred during the year of furnishing hospital services by the hospital to individuals described in subparagraph (B) minus—
(ii)the sum of— (I)payments under this title (other than under this section) for such services; and
(II)payments by uninsured patients for such services. (B)Individuals describedFor purposes of subparagraph (A), the individuals described in this clause are the following:
(i)Individuals who are eligible for medical assistance under the State plan or under a waiver of such plan and for whom the State plan or waiver is the primary payor for such services. (ii)Subject to subparagraph (C), individuals who have no health insurance (or other source of third party coverage) for services provided during the year, as determined by the Secretary.
(C)Exclusion of certain paymentsFor purposes of subparagraph (B)(ii), payments made to a hospital for services provided to indigent patients made by a State or a unit of local government within a State shall not be considered to be a source of third party coverage. (2)Application of limits for certain hospitals (A)In generalA payment adjustment during a fiscal year shall not be considered to be consistent with subsection (c) with respect to a hospital described in subparagraph (B) if the payment adjustment exceeds the higher of—
(i)the amount determined for the hospital and fiscal year under paragraph (1)(A); and (ii)the amount determined for the hospital under paragraph (1)(A) as in effect on January 1, 2020.
(B)Hospitals describedA hospital is described in this subparagraph for a fiscal year if, for the most recent cost reporting period, the hospital is in at least the 97th percentile of all hospitals with respect to— (i)the number of inpatient days for such period that were made up of patients who (for such days) were entitled to benefits under part A of title XVIII and were entitled to supplemental security income benefits under title XVI (excluding any State supplementary benefits paid with respect to such patients); or
(ii)the percentage of total inpatient days that were made up of patients who (for such days) were described in clause (i).. (b)Effective dateThe amendment made by this section shall take effect on October 1, 2021, and shall apply to payment adjustments made under section 1923 of the Social Security Act (42 U.S.C. 1396r–4) during fiscal years beginning on or after such date.
204.Extension of Money Follows the Person Rebalancing Demonstration
(a)In general
(1)FundingSection 6071(h) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended— (A)in paragraph (1)—
(i)in each of subparagraphs (F) through (H), by striking subject to paragraph (3),; (ii)in subparagraph (G), by striking and at the end;
(iii)in subparagraph (H), by striking the period and inserting a semicolon; and (iv)by adding at the end the following new subparagraphs:

(I)for the period beginning on December 19, 2020, and ending on September 30, 2021, the amount equal to the pro rata portion of an annual appropriation of $450,000,000;  (J) $450,000,000 for fiscal year 2022; and
(K) $450,000,000 for fiscal year 2023.; (B)in paragraph (2)—
(i)by striking Subject to paragraph (3), amounts and inserting Amounts; and (ii)by striking 2021 and inserting 2023; and
(C)by striking paragraph (3). (2)Research and evaluationSection 6071(g) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended—
(A)in paragraph (2), by striking 2016 and inserting 2026; and (B)in paragraph (3), by inserting and for each of fiscal years 2021 through 2023 after 2016,.
(b)Changes to institutional residency period requirement
(1)In generalSection 6071(b)(2) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended— (A)in subparagraph (A)(i), by striking 90 and inserting 60; and
(B)by striking the flush sentence after subparagraph (B). (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date that is 30 days after the date of the enactment of this Act.
(c)Updates to State application requirementsSection 6071 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended— (1)in subsection (c)—
(A)in paragraph (3), by striking , which shall include and all that follows through 2007; (B)in paragraph (7)—
(i)in the paragraph heading, by striking Rebalancing and inserting Expenditures; (ii)in subparagraph (A), by adding and at the end; and
(iii)in subparagraph (B)— (I)in clause (i), by striking and at the end;
(II)in clause (ii), by striking the period at the end and inserting a semicolon; and (III)by adding at the end the following:

(iii)include a work plan that describes for each Federal fiscal year that occurs during the proposed MFP demonstration project— (I)the use of grant funds for each proposed initiative that is designed to accomplish the objective described in subsection (a)(1), including a funding source for each activity that is part of each such proposed initiative;
(II)an evaluation plan that identifies expected results for each such proposed initiative; and (III)a sustainability plan for components of such proposed initiatives that are intended to improve transitions, which shall be updated with actual expenditure information for each Federal fiscal year that occurs during the MFP demonstration project; and
(iv)contain assurances that grant funds used to accomplish the objective described in subsection (a)(1) shall be obligated not later than 24 months after the date on which the funds are awarded and shall be expended not later than 60 months after the date on which the funds are awarded (unless the Secretary waives either such requirement).; and (C)in paragraph (13)—
(i)in subparagraph (A), by striking ; and and inserting , and in such manner as will meet the reporting requirements set forth for the Transformed Medicaid Statistical Information System (T–MSIS);; (ii)by redesignating subparagraph (B) as subparagraph (D); and
(iii)by inserting after subparagraph (A) the following:  (B)the State shall report on a quarterly basis on the use of grant funds by distinct activity, as described in the approved work plan, and by specific population as targeted by the State;
(C)if the State fails to report the information required under subparagraph (B), fails to report such information on a quarterly basis, or fails to make progress under the approved work plan, the State shall implement a corrective action plan approved by the Secretary; and; and (2)in subsection (d)(4), by adding at the end the following new subparagraph:

(C)Corrective action plan progressIn the case of a State required to implement a corrective action plan under subparagraph (C) of subsection (c)(13), the State must implement such plan and demonstrate progress in reporting information under subparagraph (B) of such subsection or progress under the approved work plan (as applicable). . (d)Funding for quality assurance and improvement; Technical assistance; OversightSection 6071(f) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by striking paragraph (2) and inserting the following:

(2)FundingFrom the amounts appropriated under subsection (h)(1), $3,000,000 shall be available to the Secretary to carry out this subsection. Such amount shall remain available until expended.. (e)Best practices evaluationSection 6071 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by adding at the end the following:

(i)Best practices
(1)ReportThe Secretary, directly or through grant or contract, shall submit a report to the President and Congress not later than September 30, 2022, that contains findings and conclusions on best practices from MFP demonstration projects carried out with grants made under this section. The report shall include information and analyses with respect to the following: (A)The most effective State strategies for transitioning beneficiaries from institutional to qualified community settings carried out under MFP demonstration projects and how such strategies may vary for different types of beneficiaries, such as beneficiaries who are aged, physically disabled, intellectually or developmentally disabled, or individuals with serious mental illnesses, and other targeted waiver beneficiary populations under section 1915(c) of the Social Security Act.
(B)The most common and the most effective State uses of grant funds carried out under demonstration projects for transitioning beneficiaries from institutional to qualified community settings and improving health outcomes, including differentiating funding for current initiatives that are designed for such purpose and funding for proposed initiatives that are designed for such purpose. (C)The most effective State approaches carried out under MFP demonstration projects for improving person-centered care and planning.
(D)Identification of program, financing, and other flexibilities available under MFP demonstration projects, that are not available under the traditional Medicaid program, and which directly contributed to successful transitions and improved health outcomes under MFP demonstration projects. (E)State strategies and financing mechanisms for effective coordination of housing financed or supported under MFP demonstration projects with local housing authorities and other resources.
(F)Effective State approaches for delivering Money Follows the Person transition services through managed care entities. (G)Other best practices and effective transition strategies demonstrated by States with approved MFP demonstration projects, as determined by the Secretary.
(H)Identification and analyses of opportunities and challenges to integrating effective Money Follows the Person practices and State strategies into the traditional Medicaid program. (2)CollaborationIn preparing the report required under this subsection, the Secretary shall collect and incorporate information from States with approved MFP demonstration projects and beneficiaries participating in such projects, and providers participating in such projects.
(3)Waiver of Paperwork Reduction ActChapter 35 of title 44, United States Code, shall not apply to preparation of the report described in paragraph (1) or collection of information described in paragraph (2). (4)FundingFrom the amounts appropriated under subsection (h)(1) for each of fiscal years 2021 and 2022, not more than $300,000 shall be available to the Secretary for each such fiscal year to carry out this subsection..
(f)MACPAC report on qualified settings criteriaSection 6071 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note), as amended by subsection (e), is further amended by adding at the end the following:  (j)MACPAC reportPrior to the final implementation date established by the Secretary for the criteria established for home and community-based settings in section 441.301(c)(4) of title 42, Code of Federal Regulations, as part of final implementation of the Home and Community Based Services (HCBS) Final Rule published on January 16, 2014 (79 Fed. Reg. 2947) (referred to in this subsection as the HCBS final rule), the Medicaid and CHIP Payment and Access Commission (MACPAC) shall submit to Congress a report that—
(1)identifies the types of home and community-based settings and associated services that are available to eligible individuals in both the MFP demonstration program and sites in compliance with the HCBS final rule; and (2)if determined appropriate by the Commission, recommends policies to align the criteria for a qualified residence under subsection (b)(6) (as in effect on October 1, 2017) with the criteria in the HCBS final rule..
(g)Application to current projectsNot later than 1 year after the date of the enactment of this Act, the Secretary shall update the terms and conditions of any approved MFP demonstration project under section 6071 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) in effect on the date of the enactment of this Act to ensure that such terms and conditions are the same as are required for any new State applicant for such project under the amendments made by this section. 205.Extension of spousal impoverishment protections (a)In generalSection 2404 of the Patient Protection and Affordable Care Act (42 U.S.C. 1396r-5 note) is amended by striking December 18, 2020 and inserting September 30, 2023.
(b)Rule of constructionNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r-5 note) or section 1902(a)(17) or 1924 of the Social Security Act (42 U.S.C. 1396a(a)(17), 1396r-5) shall be construed as prohibiting a State from— (1)applying an income or resource disregard under a methodology authorized under section 1902(r)(2) of such Act (42 U.S.C. 1396a(r)(2))—
(A)to the income or resources of an individual described in section 1902(a)(10)(A)(ii)(VI) of such Act (42 U.S.C. 1396a(a)(10)(A)(ii)(VI)) (including a disregard of the income or resources of such individual's spouse); or (B)on the basis of an individual's need for home and community-based services authorized under subsection (c), (d), (i), or (k) of section 1915 of such Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315); or
(2)disregarding an individual's spousal income and assets under a plan amendment to provide medical assistance for home and community-based services for individuals by reason of being determined eligible under section 1902(a)(10)(C) of such Act (42 U.S.C. 1396a(a)(10)(C)) or by reason of section 1902(f) of such Act (42 U.S.C. 1396a(f)) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care under which the State disregarded the income and assets of the individual's spouse in determining the initial and ongoing financial eligibility of an individual for such services in place of the spousal impoverishment provisions applied under section 1924 of such Act (42 U.S.C. 1396r-5). 206.Extension of community mental health services demonstration programSection 223(d) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note), as amended by section 1104 of the Further Continuing Appropriations Act, 2021, and Other Extensions Act, is amended—
(1)in paragraph (3), by striking under this subsection and all that follows through the period and inserting that meet the requirements of this subsection through September 30, 2023.; (2)in paragraph (5)(C)(iii)(I), by striking during the 8 fiscal quarter period (or any portion of the period) that begins on January 1, 2020 and inserting through September 30, 2023;
(3)in paragraph (5)(C)(iii)(II), by inserting before the period at the end or through September 30, 2023, whichever is longer; (4)in paragraph (8)(A), by striking to participate and all that follows through the period and inserting to conduct demonstration programs that meet the requirements of this subsection for 2 years or through September 30, 2023, whichever is longer..
207.Clarifying authority of State Medicaid fraud and abuse control units to investigate and prosecute cases of Medicaid patient abuse and neglect in any setting
(a)In generalSection 1903(q)(4)(A)(ii) of the Social Security Act (42 U.S.C. 1396b(q)(4)(A)(ii)) is amended by inserting after patients residing in board and care facilities the following: and of patients (who are receiving medical assistance under the State plan under this title (or waiver of such plan)) in a noninstitutional or other setting. (b)Availability of fundingSection 1903(a)(6) of the Social Security Act (42 U.S.C. 1396b(a)(6)) is amended, in the matter following subparagraph (B), by striking (as found necessary by the Secretary for the elimination of fraud in the provision and administration of medical assistance provided under the State plan (or waiver of such plan)).
208.Medicaid coverage for citizens of Freely Associated States
(a)In generalSection 402(b)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by adding at the end the following new subparagraph:  (G)Medicaid exception for citizens of Freely Associated StatesWith respect to eligibility for benefits for the designated Federal program defined in paragraph (3)(C) (relating to the Medicaid program), paragraph (1) shall not apply to any individual who lawfully resides in 1 of the 50 States or the District of Columbia in accordance with the Compacts of Free Association between the Government of the United States and the Governments of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau and shall not apply, at the option of the Governor of Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa as communicated to the Secretary of Health and Human Services in writing, to any individual who lawfully resides in the respective territory in accordance with such Compacts..
(b)Exception to 5–Year limited eligibilitySection 403(b) of such Act (8 U.S.C. 1613(b)) is amended by adding at the end the following new paragraph:  (3)Exception for citizens of freely associated StatesAn individual described in section 402(b)(2)(G), but only with respect to the designated Federal program defined in section 402(b)(3)(C)..
(c)Definition of qualified alienSection 431(b) of such Act (8 U.S.C. 1641(b)) is amended— (1)in paragraph (6), by striking ; or at the end and inserting a comma;
(2)in paragraph (7), by striking the period at the end and inserting , or; and (3)by adding at the end the following new paragraph:

(8)an individual who lawfully resides in the United States in accordance with a Compact of Free Association referred to in section 402(b)(2)(G), but only with respect to the designated Federal program defined in section 402(b)(3)(C) (relating to the Medicaid program).. (d)Conforming amendmentsSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended—
(1)in subsection (f), in the matter preceding paragraph (1), by striking subsection (g) and section 1935(e)(1)(B) and inserting subsections (g) and (h) and section 1935(e)(1)(B); and (2)by adding at the end the following:

(h)Exclusion of medical assistance expenditures for citizens of Freely Associated StatesExpenditures for medical assistance provided to an individual described in section 431(b)(8) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)(8)) shall not be taken into account for purposes of applying payment limits under subsections (f) and (g).. (e)Effective dateThe amendments made by this section shall apply to benefits for items and services furnished on or after the date of the enactment of this Act. 
209.Medicaid coverage of certain medical transportation
(a)Continuing requirement of medicaid coverage of necessary transportation
(1)RequirementSection 1902(a)(4) of the Social Security Act (42 U.S.C. 1396a(a)(4)) is amended— (A)by striking and including provision for utilization and inserting including provision for utilization; and
(B)by inserting after supervision of administration of the plan the following: , and, subject to section 1903(i), including a specification that the single State agency described in paragraph (5) will ensure necessary transportation for beneficiaries under the State plan to and from providers and a description of the methods that such agency will use to ensure such transportation. (2)Application with respect to benchmark benefit packages and benchmark equivalent coverageSection 1937(a)(1) of the Social Security Act (42 U.S.C. 1396u–7(a)(1)) is amended—
(A)in subparagraph (A), by striking subsection (E) and inserting subparagraphs (E) and (F); and (B)by adding at the end the following new subparagraph:

(F)Necessary transportationNotwithstanding the preceding provisions of this paragraph, a State may not provide medical assistance through the enrollment of an individual with benchmark coverage or benchmark equivalent coverage described in subparagraph (A)(i) unless, subject to section 1903(i)(9) and in accordance with section 1902(a)(4), the benchmark benefit package or benchmark equivalent coverage (or the State)— (i)ensures necessary transportation for individuals enrolled under such package or coverage to and from providers; and
(ii)provides a description of the methods that will be used to ensure such transportation.. (3)Limitation on federal financial participationSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended by inserting after paragraph (8) the following new paragraph:

(9)with respect to any amount expended for non-emergency transportation authorized under section 1902(a)(4), unless the State plan provides for the methods and procedures required under section 1902(a)(30)(A); or. (4)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply to transportation furnished on or after such date.
(b)Medicaid program integrity measures related to coverage of nonemergency medical transportation
(1)Gao studyNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study, and submit to Congress, a report on coverage under the Medicaid program under title XIX of the Social Security Act of nonemergency transportation to services. Such study shall take into account the 2009 report of the Office of the Inspector General of the Department of Health and Human Services, titled Fraud and Abuse Safeguards for State Medicaid Nonemergency Medical Transportation Services (OEI–06–07–00320). Such report shall include the following: (A)An examination of the 50 States and the District of Columbia to identify safeguards to prevent and detect fraud and abuse with respect to coverage under the Medicaid program of nonemergency transportation to covered services.
(B)An examination of transportation brokers to identify the range of safeguards against such fraud and abuse to prevent improper payments for such transportation. (C)Identification of the numbers, types, and outcomes of instances of fraud and abuse, with respect to coverage under the Medicaid program of such transportation, that State Medicaid Fraud Control Units have investigated in recent years.
(D)Identification of commonalities or trends in program integrity, with respect to such coverage, to inform risk management strategies of States and the Centers for Medicare & Medicaid Services. (2)Stakeholder meetings (A)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Centers for Medicare & Medicaid Services, shall convene a series of meetings to obtain input from appropriate stakeholders to facilitate discussion and shared learning about the leading practices for improving Medicaid program integrity, with respect to coverage of nonemergency transportation to medically necessary services.
(B)TopicsThe meetings convened under subparagraph (A) shall— (i)focus on ongoing challenges to Medicaid program integrity as well as leading practices to address such challenges; and
(ii)address specific challenges raised by stakeholders involved in coverage under the Medicaid program of nonemergency transportation to covered services, including unique considerations for specific groups of Medicaid beneficiaries meriting particular attention, such as American Indians and tribal land issues or accommodations for individuals with disabilities. (C)StakeholdersStakeholders described in subparagraph (A) shall include individuals from State Medicaid programs, brokers for nonemergency transportation to medically necessary services that meet the criteria described in section 1902(a)(70)(B) of the Social Security Act (42 U.S.C. 1396a(a)(70)(B)), providers (including transportation network companies), Medicaid patient advocates, and such other individuals specified by the Secretary.
(3)Guidance reviewNot later than 24 months after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Centers for Medicare & Medicaid Services, shall assess guidance issued to States by the Centers for Medicare & Medicaid Services relating to Federal requirements for nonemergency transportation to medically necessary services under the Medicaid program under title XIX of the Social Security Act and update such guidance as necessary to ensure States have appropriate and current guidance in designing and administering coverage under the Medicaid program of nonemergency transportation to medically necessary services. (4)Nemt transportation provider and driver requirements (A)State plan requirementSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—
(i)by striking and at the end of paragraph (85); (ii)by striking the period at the end of paragraph (86) and inserting ; and; and
(iii)by inserting after paragraph (86) the following new paragraph:  (87)provide for a mechanism, which may include attestation, that ensures that, with respect to any provider (including a transportation network company) or individual driver of nonemergency transportation to medically necessary services receiving payments under such plan (but excluding any public transit authority), at a minimum—
(A)each such provider and individual driver is not excluded from participation in any Federal health care program (as defined in section 1128B(f)) and is not listed on the exclusion list of the Inspector General of the Department of Health and Human Services; (B)each such individual driver has a valid driver’s license;
(C)each such provider has in place a process to address any violation of a State drug law; and (D)each such provider has in place a process to disclose to the State Medicaid program the driving history, including any traffic violations, of each such individual driver employed by such provider, including any traffic violations..
(B)Effective date
(i)In generalExcept as provided in clause (ii), the amendments made by subparagraph (A) shall take effect on the date of the enactment of this Act and shall apply to services furnished on or after the date that is one year after the date of the enactment of this Act. (ii)ExceptionIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or waiver of such plan, that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
(5)Analysis of t–msis dataNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Centers for Medicare & Medicaid Services, shall analyze, and submit to Congress a report on, the nation-wide data set under the Transformed Medicaid Statistical Information System to identify recommendations relating to coverage under the Medicaid program under title XIX of the Social Security Act of nonemergency transportation to medically necessary services. (c)Consultation relating to nonemergency medical transportationIn the case of a State that exercises the option described in section 1902(a)(70) of the Social Security Act (42 U.S.C. 1396a(a)(7)), in establishing a non-emergency medical transportation brokerage program under such section, a State Medicaid agency may consult relevant stakeholders, including stakeholders representing patients, medical providers, Medicaid managed care organizations, brokers for non-emergency medical transportation, and transportation providers (including public transportation providers).
210.Promoting access to life-saving therapies for Medicaid enrollees by ensuring coverage of routine patient costs for items and services furnished in connection with participation in qualifying clinical trials
(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (a)—
(A)in paragraph (29), by striking and at the end; (B)by redesignating paragraph (30) as paragraph (31); and
(C)by inserting after paragraph (29) the following new paragraph:  (30)subject to subsection (gg), routine patient costs for items and services furnished in connection with participation in a qualifying clinical trial (as defined in such subsection); and; and
(2)by adding at the end the following new subsection:  (gg) (1)Routine patient costsFor purposes of subsection (a)(30), with respect to a State and an individual enrolled under the State plan (or a waiver of such plan) who participates in a qualifying clinical trial, routine patient costs—
(A)include any item or service provided to the individual under the qualifying clinical trial, including— (i)any item or service provided to prevent, diagnose, monitor, or treat complications resulting from such participation, to the extent that the provision of such an item or service to the individual outside the course of such participation would otherwise be covered under the State plan or waiver; and
(ii)any item or service required solely for the provision of the investigational item or service that is the subject of such trial, including the administration of such investigational item or service; and (B)does not include—
(i)an item or service that is the investigational item or service that is— (I)the subject of the qualifying clinical trial; and
(II)not otherwise covered outside of the clinical trial under the State plan or waiver; or (ii)an item or service that is— 
(I)provided to the individual solely to satisfy data collection and analysis needs for the qualifying clinical trial and is not used in the direct clinical management of the individual; and (II)not otherwise covered under the State plan or waiver.
(2)Qualifying clinical trial defined
(A)In generalFor purposes of this subsection and subsection (a)(30), the term qualifying clinical trial means a clinical trial (in any clinical phase of development) that is conducted in relation to the prevention, detection, or treatment of any serious or life-threatening disease or condition and is described in any of the following clauses: (i)The study or investigation is approved, conducted, or supported (which may include funding through in-kind contributions) by one or more of the following:
(I)The National Institutes of Health. (II)The Centers for Disease Control and Prevention.
(III)The Agency for Healthcare Research and Quality. (IV)The Centers for Medicare & Medicaid Services.
(V)A cooperative group or center of any of the entities described in subclauses (I) through (IV) or the Department of Defense or the Department of Veterans Affairs. (VI)A qualified non-governmental research entity identified in the guidelines issued by the National Institutes of Health for center support grants.
(VII)Any of the following if the conditions described in subparagraph (B) are met: (aa)The Department of Veterans Affairs.
(bb)The Department of Defense. (cc)The Department of Energy.
(ii)The clinical trial is conducted pursuant to an investigational new drug exemption under section 505(i) of the Federal Food, Drug, and Cosmetic Act or an exemption for a biological product undergoing investigation under section 351(a)(3) of the Public Health Service Act. (iii)The clinical trial is a drug trial that is exempt from being required to have an exemption described in clause (ii).
(B)ConditionsFor purposes of subparagraph (A)(i)(VII), the conditions described in this subparagraph, with respect to a clinical trial approved or funded by an entity described in such subparagraph (A)(i)(VII), are that the clinical trial has been reviewed and approved through a system of peer review that the Secretary determines— (i)to be comparable to the system of peer review of studies and investigations used by the National Institutes of Health; and
(ii)assures unbiased review of the highest scientific standards by qualified individuals with no interest in the outcome of the review. (3)Coverage determination requirementsA determination with respect to coverage under subsection (a)(30) for an individual participating in a qualifying clinical trial—
(A)shall be expedited and completed within 72 hours; (B)shall be made without limitation on the geographic location or network affiliation of the health care provider treating such individual or the principal investigator of the qualifying clinical trial;
(C)shall be based on attestation regarding the appropriateness of the qualifying clinical trial by the health care provider and principal investigator described in subparagraph (B), which shall be made using a streamlined, uniform form developed for State use by the Secretary and that includes the option to reference information regarding the qualifying clinical trial that is publicly available on a website maintained by the Secretary, such as clinicaltrials.gov (or a successor website); and (D)shall not require submission of the protocols of the qualifying clinical trial, or any other documentation that may be proprietary or determined by the Secretary to be burdensome to provide..
(b)Requiring mandatory coverage under State planSection 1902(a)(10)(A) of such Act is amended, in the matter preceding clause (i), by striking and (29) and inserting (29), and (30). (c)Inclusion in benchmark coverageSection 1937(b)(5) of such Act is amended by inserting before the period at the end the following: , and beginning January 1, 2022, coverage of routine patient costs for items and services furnished in connection with participation in a qualifying clinical trial (as defined in section 1905(gg)).
(d)Exemption of additional expenditures from payment limits for territoriesSection 1108(g)(4) of the Social Security Act (42 U.S.C. 1308(g)(4)) is amended— (1)by striking With respect to and inserting the following: 

(A)In generalWith respect to; and (2)by adding at the end the following new subparagraph:

(B)Additional exemptionPayments under section 1903 for medical assistance consisting of routine patient costs (as defined in section 1905(gg)(1)) shall not be taken into account in applying subsection (f).. (e)Effective date (1)In generalThe amendments made by this section shall apply with respect to items and services furnished on or after January 1, 2022.
(2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or waiver of such plan, that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature. IIIHuman Services 301.Extension of TANF, child care entitlement to States, and related programsActivities authorized by part A of title IV and section 1108(b) of the Social Security Act shall continue through September 30, 2021, in the manner authorized for fiscal year 2020, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority on a quarterly basis through the 4th quarter of fiscal year 2021 at the level provided for such activities for the corresponding quarter of fiscal year 2020.
302.Personal responsibility education extensionSection 513 of the Social Security Act (42 U.S.C. 713) is amended— (1)in subsection (a)—
(A)in paragraph (1)— (i)in subparagraph (A)—
(I)in the matter preceding clause (i), by striking 2020 and for the period beginning October 1, 2020, and ending December 18, 2020 and inserting 2023; and (II)in clause (i), by striking or period;
(ii)in subparagraph (B)(i), by striking the 2nd sentence; (iii)in subparagraph (C)(i)—
(I)by striking or the period described in subparagraph (A); and (II)by striking or period;
(B)in paragraph (3)— (i)by striking or the period described in paragraph (1)(A); and
(ii)by striking or period; and (C)in paragraph (4)—
(i)by striking 2020 and for the period described in paragraph (1)(A) and inserting 2023; (ii)by striking 2020 and for the period so described and inserting 2023; and
(iii)by striking or the period so described; (2)in subsection (c)—
(A)in each of paragraphs (1) and (2), by striking Subject to paragraph (3), from and inserting From; and (B)by striking paragraph (3); and
(3)in subsection (f), by striking 2020, and for the period beginning on October 1, 2020, and ending on December 18, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020 and inserting 2023. 303.Sexual risk avoidance education extensionSection 510 of the Social Security Act (42 U.S.C. 710) is amended—
(1)in subsection (a)— (A)in paragraph (1)—
(i)in the matter preceding subparagraph (A)— (I)by striking 2020 and for the period beginning October 1, 2020, and ending December 18, 2020 and inserting 2023; and
(II)by striking (or, with respect to such period, for fiscal year 2021); and (ii)in subparagraph (A), by striking or period each place it appears;
(B)in paragraph (2)— (i)in subparagraph (A)—
(I)by striking 2020 and for the period beginning October 1, 2020, and ending December 18, 2020 and inserting 2023; and (II)by striking (or, with respect to such period, for fiscal year 2021); and
(ii)in subparagraph (B)(i), by striking (or, with respect to the period described in subparagraph (A), for fiscal year 2021); and (2)in subsection (f)—
(A)in paragraph (1), by striking 2020, and for the period beginning on October 1, 2020, and ending on December 18, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020 and inserting 2023; and (B)in paragraph (2), by striking 2020, and for the period described in paragraph (1), and inserting 2023,.
304.Extension of support for current health professions opportunity grantsOut of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated to the Secretary of Health and Human Services $3,600,000, which shall be available— (1)through the end of fiscal year 2021 for necessary administrative expenses to carry out grants made under section 2008(a) of the Social Security Act before the date of the enactment of this Act; and
(2)through the end of fiscal year 2022 for research, evaluation, and reporting under such section, and for necessary administrative expenses to carry out these activities. 305.Extension of MaryLee Allen Promoting Safe and Stable Families Program and State court support (a)ExtensionsSection 436 of the Social Security Act (42 U.S.C. 629f) is amended in each of subsections (a), (b)(4)(A), (b)(5), and (f)(10) by striking 2021 and inserting 2022.
(b)Program changesSection 438 of such Act (42 U.S.C. 629h) is amended— (1)in subsection (a)—
(A)in paragraph (2)— (i)in subparagraph (A), by inserting in a timely and complete manner before , as set forth; and
(ii)in subparagraph (C), by striking the semicolon and inserting , including by training judges, attorneys, and other legal personnel.; and (B)by striking paragraphs (3) and (4);
(2)in subsection (b)— (A)by striking paragraph (2);
(B)by striking all that precedes be eligible to receive and inserting the following:  (b)ApplicationsIn order to; and
(C)in the matter preceding paragraph (2)— (i)by moving the matter 2 ems to the left;
(ii)in subparagraph (A)— (I)by striking (A) in the case of a grant for the purpose described in subsection (a)(3), and inserting (1); and
(II)by inserting use not less than 30 percent of grant funds to before collaborate; (iii)in subparagraph (B), by striking (B) in the case of a grant for the purpose described in subsection (a)(4), and inserting (2); and
(iv)in subparagraph (C), by striking (C) in the case of a grant for the purpose described in subsection (a), and inserting (3); (3)by striking subsection (c) and inserting the following:

(c)Amount of grant
(1)In generalFrom the amounts reserved under sections 436(b)(2) and 437(b)(2) for a fiscal year, each highest State court that has an application approved under this section for the fiscal year shall be entitled to payment of an amount equal to the sum of— (A) $255,000; and
(B)the amount described in paragraph (2) with respect to the court and the fiscal year. (2)Amount describedThe amount described in this paragraph with respect to a court and a fiscal year is the amount that bears the same ratio to the total of the amounts reserved under sections 436(b)(2) and 437(b)(2) for grants under this section for the fiscal year (after applying paragraphs (1)(A) and (3) of this subsection) as the number of individuals in the State in which the court is located who have not attained 21 years of age bears to the total number of such individuals in all States with a highest State court that has an approved application under this section for the fiscal year.
(3)Indian tribesFrom the amounts reserved under section 436(b)(2) for a fiscal year, the Secretary shall, before applying paragraph (1) of this subsection, allocate $1,000,000 for grants to be awarded on a competitive basis among the highest courts of Indian tribes or tribal consortia that— (A)are operating a program under part E, in accordance with section 479B;
(B)are seeking to operate a program under part E and have received an implementation grant under section 476; or (C)have a court responsible for proceedings related to foster care or adoption.; and
(4)in subsection (d), by striking 2017 through 2021 and inserting 2018 through 2022. (c)Effective dateThe amendments made by this section shall take effect on October 1, 2021.
IVHealth Offsets
401.Requiring certain manufacturers to report drug pricing information with respect to drugs under the Medicare program
(a)In generalSection 1847A of the Social Security Act (42 U.S.C. 1395w–3a) is amended— (1)in subsection (b)—
(A)in paragraph (2)(A), by inserting or subsection (f)(2), as applicable before the period at the end; (B)in paragraph (3), in the matter preceding subparagraph (A), by inserting or subsection (f)(2), as applicable, before determined by; and
(C)in paragraph (6)(A), in the matter preceding clause (i), by inserting or subsection (f)(2), as applicable, before determined by; and (2)in subsection (f)—
(A)by striking For requirements and inserting the following:  (1)In generalFor requirements; and
(B)by adding at the end the following new paragraph:  (2)Manufacturers without a rebate agreement under title XIX (A)In generalIf the manufacturer of a drug or biological described in subparagraph (C), (E), or (G) of section 1842(o)(1) or in section 1881(b)(14)(B) that is payable under this part has not entered into and does not have in effect a rebate agreement described in subsection (b) of section 1927, for calendar quarters beginning on January 1, 2022, such manufacturer shall report to the Secretary the information described in subsection (b)(3)(A)(iii) of such section 1927 with respect to such drug or biological in a time and manner specified by the Secretary. For purposes of applying this paragraph, a drug or biological described in the previous sentence includes items, services, supplies, and products that are payable under this part as a drug or biological.
(B)AuditInformation reported under subparagraph (A) is subject to audit by the Inspector General of the Department of Health and Human Services. (C)VerificationThe Secretary may survey wholesalers and manufacturers that directly distribute drugs or biologicals described in subparagraph (A), when necessary, to verify manufacturer prices and manufacturer’s average sales prices (including wholesale acquisition cost) if required to make payment reported under subparagraph (A). The Secretary may impose a civil monetary penalty in an amount not to exceed $100,000 on a wholesaler, manufacturer, or direct seller, if the wholesaler, manufacturer, or direct seller of such a drug or biological refuses a request for information about charges or prices by the Secretary in connection with a survey under this subparagraph or knowingly provides false information. The provisions of section 1128A (other than subsections (a) (with respect to amounts of penalties or additional assessments) and (b)) shall apply to a civil money penalty under this subparagraph in the same manner as such provisions apply to a penalty or proceeding under section 1128A(a).
(D)ConfidentialityNotwithstanding any other provision of law, information disclosed by manufacturers or wholesalers under this paragraph (other than the wholesale acquisition cost for purposes of carrying out this section) is confidential and shall not be disclosed by the Secretary in a form which discloses the identity of a specific manufacturer or wholesaler or prices charged for drugs or biologicals by such manufacturer or wholesaler, except— (i)as the Secretary determines to be necessary to carry out this section (including the determination and implementation of the payment amount), or to carry out section 1847B;
(ii)to permit the Comptroller General of the United States to review the information provided;  (iii)to permit the Director of the Congressional Budget Office to review the information provided; 
(iv)to permit the Medicare Payment Advisory Commission to review the information provided; and (v)to permit the Medicaid and CHIP Payment and Access Commission to review the information provided..
(b)EnforcementSection 1847A of such Act (42 U.S.C. 1395w–3a) is further amended— (1)in subsection (d)(4)—
(A)in subparagraph (A), by striking In general and inserting Misrepresentation;  (B)in subparagraph (B), by striking subparagraph (B) and inserting subparagraph (A), (B), or (C);
(C)by redesignating subparagraph (B) as subparagraph (E); and (D)by inserting after subparagraph (A) the following new subparagraphs:

(B)Failure to provide timely informationIf the Secretary determines that a manufacturer described in subsection (f)(2) has failed to report on information described in section 1927(b)(3)(A)(iii) with respect to a drug or biological in accordance with such subsection, the Secretary shall apply a civil money penalty in an amount of $10,000 for each day the manufacturer has failed to report such information and such amount shall be paid to the Treasury. (C)False informationAny manufacturer required to submit information under subsection (f)(2) that knowingly provides false information is subject to a civil money penalty in an amount not to exceed $100,000 for each item of false information. Such civil money penalties are in addition to other penalties as may be prescribed by law.
(D)Increasing oversight and enforcementFor calendar quarters beginning on or after January 1, 2022, section 1927(b)(3)(C)(iv) shall be applied as if— (i)each reference to under this subparagraph and subsection (c)(4)(B)(ii)(III) were a reference to under this subparagraph, subsection (c)(4)(B)(ii)(III), and subparagraphs (A), (B), and (C) of section 1847A(d)(4); and
(ii)the reference to activities related to the oversight and enforcement of this section and agreements under this section were a reference to activities related to the oversight and enforcement of this section and under subsection (f)(2) of section 1847A and subparagraphs (A), (B), and (C) of section 1847A(d)(4) and, if applicable, agreements under this section.; and (2)in subsection (c)(6)(A), by striking the period at the end and inserting , except that, for purposes of subsection (f)(2), the Secretary may, if the Secretary determines appropriate, exclude repackagers of a drug or biological from such term..
(c)Manufacturers with a rebate agreement
(1)In generalSection 1927(b)(3)(A) of the Social Security Act (42 U.S.C. 1396r-8(b)(3)(A)) is amended by adding at the end the following new sentence: For purposes of applying clause (iii), for calendar quarters beginning on or after January 1, 2022, a drug or biological described in the flush matter following such clause includes items, services, supplies, and products that are payable under part B of title XVIII as a drug or biological.. (2)Technical amendmentSection 1927(b)(3)(A)(iii) of the Social Security Act (42 U.S.C. 1396r-8(b)(3)(A)(iii)) is amended by striking section 1881(b)(13)(A)(ii) and inserting section 1881(b)(14)(B).
(d)ReportNot later than January 1, 2023, the Inspector General of the Department of Health and Human Services shall assess and submit to Congress a report on the accuracy of average sales price information submitted by manufacturers under section 1847A of the Social Security Act (42 U.S.C. 1395w–3a), including the extent to which manufacturers provide false information, misclassify drug products, or misreport information. Such report shall include any recommendations on how to improve the accuracy of such information. 402.Extended months of coverage of immunosuppressive drugs for kidney transplant patients and other renal dialysis provisions (a)Medicare entitlement to immunosuppressive drugs for kidney transplant recipients (1)In generalSection 226A(b)(2) of the Social Security Act (42 U.S.C. 426–1(b)(2)) is amended by inserting (except for eligibility for enrollment under part B solely for purposes of coverage of immunosuppressive drugs described in section 1861(s)(2)(J)) before , with the thirty-sixth month.
(2)Individuals eligible only for coverage of immunosuppressive drugs
(A)In generalSection 1836 of the Social Security Act (42 U.S.C. 1395o) is amended— (i)by striking Every and inserting (a) In general.—Every; and
(ii)by adding at the end the following new subsection:  (b)Individuals eligible for immunosuppressive drug coverage (1)In generalExcept as provided under paragraph (2), every individual whose entitlement to insurance benefits under part A ends (whether before, on, or after January 1, 2023) by reason of section 226A(b)(2) is eligible to enroll or to be deemed to have enrolled in the medical insurance program established by this part solely for purposes of coverage of immunosuppressive drugs in accordance with section 1837(n).
(2)Exception if other coverage is available
(A)In generalAn individual described in paragraph (1) shall not be eligible for enrollment in the program for purposes of coverage described in such paragraph with respect to any period in which the individual, as determined in accordance with subparagraph (B)— (i)is enrolled in a group health plan or group or individual health insurance coverage, as such terms are defined in section 2791 of the Public Health Service Act;
(ii)is enrolled for coverage under the TRICARE for Life program under section 1086(d) of title 10, United States Code; (iii)is enrolled under a State plan (or waiver of such plan) under title XIX and is eligible to receive benefits for immunosuppressive drugs described in this subsection under such plan (or such waiver);
(iv)is enrolled under a State child health plan (or waiver of such plan) under title XXI and is eligible to receive benefits for such drugs under such plan (or such waiver); or (v) (I)is enrolled in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code;
(II)is not required to enroll under section 1705 of such title to receive immunosuppressive drugs described in this subsection; or (III)is otherwise eligible under a provision of title 38, United States Code, other than section 1710 of such title to receive immunosuppressive drugs described in this subsection.
(B)Eligibility determinations
(i)In generalThe Secretary, in coordination with the Commissioner of Social Security, shall establish a process for determining whether an individual described in paragraph (1) who is to be enrolled or deemed to be enrolled in the medical insurance program described in such paragraph meets the requirements for such enrollment under this subsection, including the requirement that the individual not be enrolled in other coverage as described in subparagraph (A). (ii)Attestation regarding other coverageThe process established under clause (i) shall include, at a minimum, a requirement that—
(I)the individual provide to the Commissioner an attestation that the individual is not enrolled and does not expect to enroll in such other coverage; and (II)the individual notify the Commissioner within 60 days of enrollment in such other coverage..
(B)Conforming amendment
(i)In generalSections 1837, 1838, and 1839 of the Social Security Act (42 U.S.C. 1395p, 42 U.S.C. 1395q, 42 U.S.C. 1395r) are each amended by striking 1836 and inserting 1836(a) each place it appears. (ii)Additional amendmentSection 1837(j)(1) of such Act (42 U.S.C. 1395p(j)(1)) is amended by striking 1836(1) and inserting 1836(a)(1). 
(b)Enrollment for individuals only eligible for coverage of immunosuppressive drugsSection 1837 of the Social Security Act (42 U.S.C. 1395p), as amended by section 120, is amended by adding at the end the following new subsection:  (n) (1)Any individual who is eligible for coverage of immunosuppressive drugs under section 1836(b) may enroll or be deemed to have enrolled only in such manner and form as may be prescribed by regulations, and only during an enrollment period described in this subsection.
(2)An individual described in paragraph (1) whose entitlement for hospital insurance benefits under part A ends by reason of section 226A(b)(2) prior to January 1, 2023, may enroll beginning on October 1, 2022, or the day on which the individual first satisfies section 1836(b), whichever is later. (3)An individual described in paragraph (1) whose entitlement for hospital insurance benefits under part A ends by reason of section 226A(b)(2) on or after January 1, 2023, shall be deemed to have enrolled in the medical insurance program established by this part for purposes of coverage of immunosuppressive drugs.
(4)The Secretary shall establish a process under which an individual described in paragraph (1) whose other coverage described in section 1836(b)(2)(A), or coverage under this part (including the medical insurance program established under this part for purposes of coverage of immunosuppressive drugs), is terminated voluntarily or involuntary may enroll or reenroll, if applicable, in the medical insurance program established under this part for purposes of coverage of immunosuppressive drugs.. (c)Coverage period for individuals only eligible for coverage of immunosuppressive drugs (1)In generalSection 1838 of the Social Security Act (42 U.S.C. 1395q), as amended by section 120, is further amended by adding at the end the following new subsection:

(h)In the case of an individual described in section 1836(b)(1), the following rules shall apply: (1)In the case of such an individual who is deemed to have enrolled in part B for coverage of immunosuppressive drugs under section 1837(n)(3), such individual’s coverage period shall begin on the first day of the month in which the individual first satisfies section 1836(b).
(2)In the case of such an individual who enrolls (or reenrolls, if applicable) in part B for coverage of immunosuppressive drugs under paragraph (2) or (4) of section 1837(n), such individual’s coverage period shall begin on January 1, 2023, or the month following the month in which the individual so enrolls (or reenrolls), whichever is later. (3)The provisions of subsections (b) and (d) shall apply with respect to an individual described in paragraph (1) or (2).
(4)In addition to the reasons for termination under subsection (b), the coverage period of an individual described in paragraph (1) or (2) shall end when the individual becomes entitled to benefits under this title under subsection (a) or (b) of section 226, or under section 226A, or is no longer eligible for such coverage as a result of the application of section 1836(b)(2). (5)The Secretary may conduct public education activities to raise awareness of the availability of more comprehensive, individual health insurance coverage (as defined in section 2791 of the Public Health Service Act) for individuals eligible under section 1836(b) to enroll or to be deemed enrolled in the medical insurance program established under this part for purposes of coverage of immunosuppressive drugs..
(2)Conforming amendmentsSection 1838(b) of the Social Security Act (42 U.S.C. 1395q(b)) is amended, in the matter following paragraph (2), by inserting or section 1837(n)(3) after section 1837(f) each place it appears. (d)Premiums for individuals only eligible for coverage of immunosuppressive drugs (1)In generalSection 1839 of the Social Security Act (42 U.S.C. 1395r), as amended by section 120, is further amended—
(A)in subsection (b), by adding at the end the following new sentence: No increase in the premium shall be effected for individuals who are enrolled pursuant to section 1836(b) for coverage only of immunosuppressive drugs.; and (B)by adding at the end the following new subsection:

(j)Determination of premium for individuals only eligible for coverage of immunosuppressive drugsThe Secretary shall, during September of each year (beginning with 2022), determine and promulgate a monthly premium rate for the succeeding calendar year for individuals enrolled only for the purpose of coverage of immunosuppressive drugs under section 1836(b). Such premium shall be equal to 15 percent of the monthly actuarial rate for enrollees age 65 and over (as would be determined in accordance with subsection (a)(1) if the reference to one-half in such subsection were a reference to 100 percent) for that succeeding calendar year. The monthly premium of each individual enrolled for coverage of immunosuppressive drugs under section 1836(b) for each month shall be the amount promulgated in this subsection. In the case of such individual not otherwise enrolled under this part, such premium shall be in lieu of any other monthly premium applicable under this section. Such amount shall be adjusted in accordance with subsections (c), (f), and (i), but shall not be adjusted under subsection (b).. (2)Special rule for application of hold harmless provisions to transitioning individualsSection 1839(f) of the Social Security Act (42 U.S.C. 1395r(f)) is amended by adding at the end the following new sentence: Any increase in the premium for an individual who was enrolled under section 1836(b) attributable to such individual otherwise enrolling under this part shall not be taken into account in applying this subsection..
(3)Special rule for application of premium subsidy reduction provisionsSection 1839(i)(3)(A)(ii)(II) of the Social Security Act (42 U.S.C. 1395r(i)(3)(A)(ii)(II)) is amended by inserting (or, with respect to an individual enrolled under section 1836(b) and not otherwise enrolled under this part, 0 times the amount of such increase) after in the year.  (e)Government contributionSection 1844(a) of the Social Security Act (42 U.S.C. 1395w(a)) is amended—
(1)in paragraph (3), by striking the period at the end and inserting ; plus; (2)by inserting after paragraph (3) the following new paragraph:

(4)a Government contribution equal to the estimated aggregate reduction in premiums payable under part B that results from establishing the premium at 15 percent of the actuarial rate (as would be determined in accordance with section 1839(a)(1) if the reference to one-half in such section were a reference to 100 percent) under section 1839(j) instead of 25 percent of such rate (as so determined) for individuals enrolled only for the purpose of coverage of immunosuppressive drugs under section 1836(b).; and (3)by adding the following sentence at the end of the flush matter following paragraph (4), as added by paragraph (2) of this subsection:

The Government contribution under paragraph (4) shall be treated as premiums payable and deposited for purposes of subparagraphs (A) and (B) of paragraph (1)..
(f)Ensuring coverage under the Medicare savings program
(1)In generalSection 1905(p)(1)(A) of the Social Security Act (42 U.S.C. 1396d(p)(1)(A)) is amended by inserting or who is enrolled under part B for the purpose of coverage of immunosuppressive drugs under section 1836(b) after under section 1818A). (2)Conforming amendmentsSection 1902(a)(10)(E) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)) is amended in each of clauses (iii) and (iv) by inserting (including such individuals enrolled under section 1836(b)) after section 1905(p)(1). 
(g)Part DSection 1860D–1(a)(3)(A) of the Social Security Act (42 U.S.C. 1395w–101(a)(3)(A)) is amended by inserting (but not including an individual enrolled solely for coverage of immunosuppressive drugs under section 1836(b)) before the period at the end. (h)GAO study and report (1)StudyThe Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study on the implementation of coverage of immunosuppressive drugs for kidney transplant patients under the Medicare program pursuant to the provisions of, and amendments made by, this section.
(2)ReportNot later than January 1, 2025, the Comptroller General shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations as the Comptroller General determines appropriate. 403.Permitting direct payment to physician assistants under MedicareSection 1842(b)(6)(C) of the Social Security Act (42 U.S.C. 1395u(b)(6)(C)) is amended, in the matter preceding clause (i), by inserting for such services furnished before January 1, 2022, after 1861(s)(2)(K),.
404.Adjusting calculation of hospice cap amount under MedicareSection 1814(i)(2)(B) of the Social Security Act (42 U.S.C. 1395f(i)(2)(B)) is amended— (1)in clause (ii), by striking 2025 and inserting 2030; and
(2)in clause (iii), by striking 2025 and inserting 2030. 405.Special rule for determination of ASP in cases of certain noncovered self-administered drug productsSection 1847A of the Social Security Act (42 U.S.C. 1395w–3a) is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following:

(g)Payment adjustment for certain drugs for which there is a self-administered NDC
(1)OIG studiesThe Inspector General of the Department of Health and Human Services shall conduct periodic studies to identify National Drug Codes for drug or biological products that are self-administered for which payment may not be made under this part because such products are not covered pursuant to section 1861(s)(2) and which the Inspector General determines (based on the same or similar methodologies to the methodologies used in the final recommendation followup report of the Inspector General described in paragraph (3) or in the November 2017 final report of the Inspector General entitled Excluding Noncovered Versions When Setting Payment for Two Part B Drugs Would Have Resulted in Lower Drug Costs for Medicare and its Beneficiaries) should be excluded from the determination of the payment amount under this section.  (2)Payment adjustmentIf the Inspector General identifies a National Drug Code for a drug or biological product under paragraph (1), the Inspector General shall inform the Secretary (at such times as the Secretary may specify to carry out this paragraph) and the Secretary shall, to the extent the Secretary deems appropriate, apply as the amount of payment under this section for the applicable billing and payment code the lesser of—
(A)the amount of payment that would be determined under this section for such billing and payment code if such National Drug Code for such product so identified under paragraph (1) were excluded from such determination; or  (B)the amount of payment otherwise determined under this section for such billing and payment code without application of this subsection.
(3)Application to certain identified productsIn the case of a National Drug Code for a drug or biological product that is self-administered for which payment is not made under this part because such product is not covered pursuant to section 1861(s)(2) that was identified by the Inspector General of the Department of Health and Human Services in the final recommendation followup report of the Inspector General published July 2020, entitled Loophole in Drug Payment Rule Continues To Cost Medicare and Beneficiaries Hundreds of Millions of Dollars, beginning July 1, 2021, the amount of payment under this section for the applicable billing and payment code shall be the lesser of— (A)the amount of payment that would be determined under this section for such billing and payment code if such National Drug Code for such drug or biological products so identified were excluded from such determination; or
(B)the amount of payment otherwise determined under this section for such billing and payment code without application of this subsection.. 406.Medicaid Improvement FundSection 1941(b)(3)(A) of the Social Security Act (42 U.S.C 1396w–1(b)(3)(A)), as amended by section 1303 of the Further Continuing Appropriations Act, 2021, and Other Extensions Act, is amended by striking  $3,464,000,000 and inserting  $0.
407.Establishing hospice program survey and enforcement procedures under the Medicare program
(a)Survey and enforcement procedures
(1)In generalPart A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) is amended by adding at the end the following new section:  1822.Hospice program survey and enforcement procedures (a)Surveys (1)FrequencyAny entity that is certified as a hospice program (as defined in section 1861(dd)(2)) shall be subject to a standard survey by an appropriate State or local survey agency, or an approved accreditation agency, as determined by the Secretary, not less frequently than once every 36 months.
(2)Public transparency of survey and certification information
(A)Submission of information to the Secretary
(i)In generalEach State or local survey agency, and each national accreditation body with respect to which the Secretary has made a finding under section 1865(a) respecting the accreditation of a hospice program by such body, shall submit, in a form and manner, and at a time, specified by the Secretary for purposes of this paragraph, information respecting any survey or certification made with respect to a hospice program by such survey agency or body, as applicable. Such information shall include any inspection report made by such survey agency or body with respect to such survey or certification, any enforcement actions taken as a result of such survey or certification, and any other information determined appropriate by the Secretary. (ii)Required inclusion of specified formWith respect to a survey under this subsection carried out by a national accreditation body described in clause (i) on or after October 1, 2021, information described in such clause shall include Form CMS-2567 (or a successor form), along with such additional information determined appropriate by such body.
(B)Public disclosure of informationBeginning not later than October 1, 2022, the Secretary shall publish the information submitted under subparagraph (A) on the public website of the Centers for Medicare & Medicaid Services in a manner that is prominent, easily accessible, readily understandable, and searchable. The Secretary shall provide for the timely update of such information so published. (3)Consistency of surveysEach State and the Secretary shall implement programs to measure and reduce inconsistency in the application of survey results among surveyors.
(4)Survey teams
(A)In generalIn the case of a survey conducted under this subsection on or after October 1, 2021, by more than 1 individual, such survey shall be conducted by a multidisciplinary team of professionals (including a registered professional nurse). (B)Prohibition of conflicts of interestBeginning October 1, 2021, a State may not use as a member of a survey team under this subsection an individual who is serving (or has served within the previous 2 years) as a member of the staff of, or as a consultant to, the program surveyed respecting compliance with the requirements of section 1861(dd) or who has a personal or familial financial interest in the program being surveyed.
(C)TrainingThe Secretary shall provide, not later than October 1, 2021, for the comprehensive training of State and Federal surveyors, and any surveyor employed by a national accreditation body described in paragraph (2)(A)(i), in the conduct of surveys under this subsection, including training with respect to the review of written plans for providing hospice care (as described in section 1814(a)(7)(B)). No individual shall serve as a member of a survey team with respect to a survey conducted on or after such date unless the individual has successfully completed a training and testing program in survey and certification techniques that has been approved by the Secretary. (5)FundingThe Secretary shall provide for the transfer, from the Federal Hospital Insurance Trust Fund under section 1817 to the Centers for Medicare & Medicaid Services Program Management Account, of $10,000,000 for each fiscal year (beginning with fiscal year 2022) for purposes of carrying out this subsection and subsection (b). Sums so transferred shall remain available until expended. Any transfer pursuant to this paragraph shall be in addition to any transfer pursuant to section 3(a)(2) of the Improving Medicare Post-Acute Care Transformation Act of 2014.
(b)Special focus program
(1)In generalThe Secretary shall conduct a special focus program for enforcement of requirements for hospice programs that the Secretary has identified as having substantially failed to meet applicable requirements of this Act. (2)Periodic surveysUnder such special focus program, the Secretary shall conduct surveys of each hospice program in the special focus program not less than once every 6 months.
(c)Enforcement
(1)Situations involving immediate jeopardyIf the Secretary determines on the basis of a standard survey or otherwise that a hospice program that is certified for participation under this title is no longer in compliance with the requirements specified in section 1861(dd) and determines that the deficiencies involved immediately jeopardize the health and safety of the individuals to whom the program furnishes items and services, the Secretary shall take immediate action to ensure the removal of the jeopardy and correction of the deficiencies or terminate the certification of the program, and may provide, in addition, for 1 or more of the other remedies described in paragraph (5)(B). (2)Situations not involving immediate jeopardyIf the Secretary determines on the basis of a standard survey or otherwise that a hospice program that is certified for participation under this title is no longer in compliance with the requirements specified in section 1861(dd) and determines that the deficiencies involved do not immediately jeopardize the health and safety of the individuals to whom the program furnishes items and services, the Secretary may (for a period not to exceed 6 months) impose remedies developed pursuant to paragraph (5)(A), in lieu of terminating the certification of the program. If, after such a period of remedies, the program is still no longer in compliance with such requirements, the Secretary shall terminate the certification of the program.
(3)Penalty for previous noncomplianceIf the Secretary determines that a hospice program that is certified for participation under this title is in compliance with the requirements specified in section 1861(dd) but, as of a previous period, did not meet such requirements, the Secretary may provide for a civil money penalty under paragraph (5)(B)(i) for the days in which the Secretary finds that the program was not in compliance with such requirements. (4)Option to continue payments for noncompliant hospice programsThe Secretary may continue payments under this title with respect to a hospice program not in compliance with the requirements specified in section 1861(dd) over a period of not longer than 6 months, if—
(A)the State or local survey agency finds that it is more appropriate to take alternative action to assure compliance of the program with such requirements than to terminate the certification of the program; (B)the program has submitted a plan and timetable for corrective action to the Secretary for approval and the Secretary approves the plan of corrective action; and
(C)the program agrees to repay to the Federal Government payments received under this title during such period if the corrective action is not taken in accordance with the approved plan and timetable.The Secretary shall establish guidelines for approval of corrective actions requested by hospice programs under this paragraph.  (5)Remedies (A)Development (i)In generalNot later than October 1, 2022, the Secretary shall develop and implement—
(I)a range of remedies to apply to hospice programs under the conditions described in paragraphs (1) through (4); and (II)appropriate procedures for appealing determinations relating to the imposition of such remedies.Remedies developed pursuant to the preceding sentence shall include the remedies specified in subparagraph (B). 
(ii)Conditions of imposition of remediesNot later than October 1, 2022, the Secretary shall develop and implement specific procedures with respect to the conditions under which each of the remedies developed under clause (i) is to be applied, including the amount of any fines and the severity of each of these remedies. Such procedures shall be designed so as to minimize the time between identification of deficiencies and imposition of these remedies and shall provide for the imposition of incrementally more severe fines for repeated or uncorrected deficiencies. (B)Specified remediesThe remedies specified in this subparagraph are the following:
(i)Civil money penalties in an amount not to exceed $10,000 for each day of noncompliance by a hospice program with the requirements specified in section 1861(dd). (ii)Suspension of all or part of the payments to which a hospice program would otherwise be entitled under this title with respect to items and services furnished by a hospice program on or after the date on which the Secretary determines that remedies should be imposed pursuant to paragraphs (1) and (2).
(iii)The appointment of temporary management to oversee the operation of the hospice program and to protect and assure the health and safety of the individuals under the care of the program while improvements are made in order to bring the program into compliance with all such requirements. (C)Procedures (i)Civil money penalties (I)In generalSubject to subclause (II), the provisions of section 1128A (other than subsections (a) and (b)) shall apply to a civil money penalty under this subsection in the same manner as such provisions apply to a penalty or proceeding under section 1128A(a).
(II)Retention of amounts for hospice program improvementsThe Secretary may provide that any portion of civil money penalties collected under this subsection may be used to support activities that benefit individuals receiving hospice care, including education and training programs to ensure hospice program compliance with the requirements of section 1861(dd). (ii)Suspension of paymentA finding to suspend payment under subparagraph (B)(ii) shall terminate when the Secretary finds that the program is in substantial compliance with all requirements of section 1861(dd).
(iii)Temporary managementThe temporary management under subparagraph (B)(iii) shall not be terminated until the Secretary has determined that the program has the management capability to ensure continued compliance with all the requirements referred to in such subparagraph. (D)Relationship to other remediesThe remedies developed under subparagraph (A) are in addition to sanctions otherwise available under State or Federal law and shall not be construed as limiting other remedies, including any remedy available to an individual at common law..
(2)Availability of hospice accreditation surveysSection 1865(b) of the Social Security Act (42 U.S.C. 1395bb(b)) is amended by inserting or, beginning on the date of the enactment of the Consolidated Appropriations Act, 2021, a hospice program after home health agency. (3)State provision of hospice program information (A)In generalSection 1864(a) of the Social Security Act (42 U.S.C. 1395aa(a)) is amended in the sixth sentence—
(i)by inserting and hospice programs after information on home health agencies; (ii)by inserting or the hospice program after the home health agency; 
(iii)by inserting or the hospice program after with respect to the agency; and (iv)by inserting and hospice programs after with respect to home health agencies.
(B)Effective dateThe amendments made by subparagraph (A) shall apply with respect to agreements entered into on or after, or in effect as of, the date that is 1 year after the date of the enactment of this Act.  (4)Conforming amendments (A)Definition of a hospice programSection 1861(dd)(4) of the Social Security Act (42 U.S.C. 1395x(dd)(4)) is amended by striking subparagraph (C).
(B)Continuation of fundingSection 3(a)(2) of the Improving Medicare Post-Acute Care Transformation Act of 2014 is amended by inserting and section 1822(a)(1) of such Act, after as added by paragraph (1),.  (b)Increasing payment reductions for failure to meet quality data reporting requirementsSection 1814(i)(5)(A)(i) of the Social Security Act (42 U.S.C. 1395f(i)(5)(A)(i)) is amended by inserting (or, for fiscal year 2024 and each subsequent fiscal year, 4 percentage points) before the period.
(c)ReportNot later than 36 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing an analysis of the effects of the amendments made by subsection (a), including the frequency of application of remedies specified in section 1822(c)(5)(B) of the Social Security Act (as added by such subsection), on access to, and quality of, care furnished by hospice programs under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.). 408.Medicare Improvement FundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking  $0 and inserting  $165,000,000. 
VMiscellaneous
501.Implementation fundingFor purposes of carrying out the provisions of, and the amendments made by, titles I, II, and IV, in addition to any funds otherwise made available, there are appropriated from amounts in the Treasury not otherwise appropriated, $37,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for fiscal year 2021, to remain available until expended.  DDMontana water rights protection act 1.Short titleThis division may be cited as the Montana Water Rights Protection Act.
2.PurposesThe purposes of this Act are— (1)to achieve a fair, equitable, and final settlement of claims to water rights in the State of Montana, and in recognition of article I, and section 3 of article IX, of the Montana State Constitution for—
(A)the Confederated Salish and Kootenai Tribes of the Flathead Indian Reservation; and (B)the United States, for the benefit of the Tribes and allottees;
(2)to authorize, ratify, and confirm the water rights compact entered into by the Tribes and the State, to the extent that the Compact is consistent with this Act; (3)to authorize and direct the Secretary of the Interior—
(A)to execute the Compact; and (B)to take any other action necessary to carry out the Compact in accordance with this Act; and
(4)to authorize funds necessary for the implementation of— (A)the Compact; and
(B)this Act.  3.Definitions (a)In generalIn this Act:
(1)AllotteeThe term allottee means an individual who holds a beneficial real property interest in an allotment of Indian land that is— (A)located within the Reservation; and
(B)held in trust by the United States. (2)BisonThe term bison means North American plains bison.
(3)CompactThe term Compact means— (A)the water rights compact entered into and ratified, as applicable, by the Confederated Salish and Kootenai Tribes, the State, and the United States, as contained in section 85–20–1901 of the Montana Code Annotated (2019), including—
(i)any appendix or exhibit to that compact; and  (ii)any modifications authorized by that compact; and
(B)any amendment to the compact referred to in subparagraph (A) (including an amendment to an appendix or exhibit) that is— (i)executed to ensure that the Compact is consistent with this Act; or 
(ii)otherwise authorized by the Compact and this Act. (4)Enforceability dateThe term enforceability date means the date described in section 10(b).
(5)Flathead Indian irrigation project
(A)In generalThe term Flathead Indian irrigation project means the Federal irrigation project developed by the United States to irrigate land within the Reservation pursuant to— (i)the Act of April 23, 1904 (33 Stat. 302, chapter 1495); and
(ii)the Act of May 29, 1908 (35 Stat. 444, chapter 216). (B)InclusionsThe term Flathead Indian irrigation project includes—
(i)all land and any reservoir, easement, right-of-way, canal, ditch, lateral, or any other facility of the project referred to in subparagraph (A) (regardless of location on or off the Reservation); and (ii)any headgate, pipeline, pump, building, heavy equipment, vehicle, supplies, record, copy of a record, or any other physical, tangible object of real or personal property used in the management and operation of the project referred to in subparagraph (A).
(6)Hungry Horse DamThe term Hungry Horse Dam means the dam that is a part of the Hungry Horse Project. (7)Hungry Horse ProjectThe term Hungry Horse Project means the project authorized to be carried out by the Secretary under the Act of June 5, 1944 (43 U.S.C. 593a et seq.).
(8)Hungry Horse ReservoirThe term Hungry Horse Reservoir means the reservoir that is a part of the Hungry Horse Project. (9)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(10)Law of AdministrationThe term Law of Administration means the Unitary Administration and Management Ordinance, as set forth in Appendix 4 to the Compact. (11)SecretaryThe term Secretary means the Secretary of the Interior.
(12)State
(A)In generalThe term State means the State of Montana. (B)InclusionsThe term State includes all officers, agencies, departments, and political subdivisions of the State.
(13)Tribal Water RightThe term Tribal Water Right means the water right of the Tribes, as established in— (A)the Compact; and
(B)this Act. (14)Tribes (A)In generalThe term Tribes means the Confederated Salish and Kootenai Tribes of the Flathead Reservation of Montana.
(B)InclusionsThe term Tribes includes all officers, agencies, and departments of the Tribes. (15)Trust FundThe term Trust Fund means the Séliš-Qlispé Ksanka Settlement Trust Fund established under section 8(a).
(b)Definitions of certain termsAny term used but not defined in this Act, including the terms Existing Use, Historic Farm Deliveries, Instream Flow, Minimum Reservoir Pool Elevations, and Reservation, shall have the meaning given the term in article II of the Compact.  4.Ratification of Compact (a)Ratification (1)In generalAs modified by this Act, the Compact is authorized, ratified, and confirmed.
(2)AmendmentsAny amendment to the Compact is authorized, ratified, and confirmed, to the extent that such an amendment— (A)is executed to ensure that the Compact is consistent with this Act; or
(B)
(i)is approved by the Secretary; (ii)concerns nonmonetary matters; and 
(iii)does not affect the water rights of the Tribes determined in the Compact, or any other property held in trust by the United States on behalf of the Tribes or allottees. (3)ModificationsNothing in this Act—
(A)precludes the Secretary from approving a modification to the Compact, including an appendix or exhibit to the Compact, that is consistent with this Act; or (B)authorizes amendments or modifications that otherwise require congressional approval under—
(i)section 2116 of the Revised Statutes (25 U.S.C. 177); or (ii)any other applicable Federal law.
(b)ExecutionTo the extent that the Compact does not conflict with this Act, the Secretary shall execute the Compact, including all exhibits to, appendices to, and parts of the Compact requiring the signature of the Secretary. (c)Environmental compliance (1)In generalIn implementing the Compact and this Act, the Secretary and the Tribes shall ensure compliance with—
(A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
(C)all other applicable environmental laws (including regulations). (2)Performance of compliance activitiesThe Secretary and the Tribes shall perform appropriate Federal environmental compliance activities relating to any activity undertaken by the Secretary or Tribes pursuant to this Act prior to commencement of that activity.
(3)Effect of execution
(A)In generalThe execution of the Compact by the Secretary under this section shall not constitute a major Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)ComplianceThe Secretary shall ensure compliance with all Federal laws and regulations necessary to implement the Compact and this Act.
(d)Public availabilityAs provided in articles IV.I.b (relating to hearings), IV.I.c (relating to the employment of a water engineer), and IV.I.7.e (relating to Board records) of the Compact, and in recognition of section 9 of article II of the Montana State Constitution, all records of the Flathead Reservation Water Management Board and the Water Engineer employed by the Board shall be open to public inspection.  5.Tribal water right (a)Intent of CongressIt is the intent of Congress to provide to each allottee benefits that are equivalent to, or that exceed, the benefits possessed by allottees on the day before the date of enactment of this Act, taking into consideration—
(1)the potential risks, cost, and time delay associated with litigation that would be resolved by the Compact and this Act; (2)the availability of funding under this Act and from other sources;
(3)the availability of water from the Tribal Water Right; and (4)the applicability of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), and this Act to protect the interests of allottees.
(b)Confirmation of Tribal Water Right
(1)In generalThe Tribal Water Right is ratified, confirmed, and declared to be valid. (2)UseAny use of the Tribal Water Right shall be subject to the terms and conditions of—
(A)the Compact; and (B)this Act.
(3)ConflictIn the event of a conflict between the Compact and this Act, the provisions of this Act shall control. (c)Trust status of Tribal Water RightThe Tribal Water Right—
(1)shall be held in trust by the United States for the use and benefit of the Tribes and allottees in accordance with this Act; and (2)shall not be subject to forfeiture or abandonment.
(d)Allottees
(1)Applicability of Act of February 8, 1887The provisions of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), relating to the use of water for irrigation purposes shall apply to the Tribal Water Right. (2)Entitlements to water (A)In generalAny entitlement to water of an allottee under Federal law shall be satisfied from the Tribal Water Right.
(B)Water for irrigationEach allottee shall be entitled to a just and equitable allocation of water for irrigation purposes, to be enforceable under paragraph (3)(B). (3)Claims (A)Exhaustion of remediesBefore asserting any claim against the United States under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other applicable law, an allottee shall exhaust remedies available under—
(i)the Law of Administration; or (ii)other applicable Tribal law.
(B)Water for irrigationAfter the exhaustion of all remedies available under the Law of Administration or other applicable Tribal law, an allottee may seek relief under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or other applicable law, to seek a just and equitable allocation of water for irrigation purposes under paragraph (2)(B). (4)Authority of SecretaryThe Secretary shall have the authority to protect the rights of allottees in accordance with this section.
(e)Authority of Tribes
(1)In generalThe Tribes shall have the authority to allocate, distribute, and lease the Tribal Water Right for any use on the Reservation in accordance with— (A)the Compact;
(B)the Law of Administration; (C)this Act; and
(D)applicable Federal law. (2)Off-Reservation useThe Tribes may allocate, distribute, and lease the Tribal Water Right for off-Reservation use in the State in accordance with the Compact, subject to the approval of the Secretary.
(3)Land leases by allotteesNotwithstanding paragraph (1), an allottee may lease any interest in land held by the allottee, together with any water right determined to be appurtenant to the interest in land, in accordance with the Law of Administration. (f)Law of administration (1)In generalDuring the period beginning on the date of enactment of this Act and ending on the date on which the Law of Administration becomes effective on the Reservation, the Secretary shall administer, with respect to the rights of allottees, the Tribal Water Right in accordance with this Act.
(2)Approval
(A)In generalThe Law of Administration is approved. (B)RegistrationsAs provided in sections 3 and 4 of article IX of the Montana State Constitution and section 1–1–108 of the Law of Administration, all water rights and changes of use authorized under the Law of Administration, including all registrations required by sections 2–1–101 through 2–1–107, shall be provided to the department of natural resources and conservation of the State, to be entered into the water rights database of the department.
(3)Amendments
(A)In generalAn otherwise valid amendment to the Law of Administration that affects a right of an allottee shall not be effective unless the amendment is approved by the Secretary in accordance with this subsection. (B)Approval period (i)In generalSubject to clause (ii), the Secretary shall approve or disapprove an amendment to the Law of Administration not later than 180 days after the date of ratification of the amendment by the Tribes and the State.
(ii)ExtensionThe deadline described in clause (i) may be extended by the Secretary after consultation with the Tribes. (4)ConflictIn the event of a conflict between the Law of Administration and this Act, the provisions of this Act shall control.
(g)Administration
(1)AlienationThe Tribes shall not permanently alienate any portion of the Tribal Water Right. (2)Purchases or grants of land from IndiansAn authorization provided by this Act for an allocation, distribution, lease, or any other arrangement shall be considered to satisfy any requirement for authorization of the action by treaty or convention under section 2116 of the Revised Statutes (25 U.S.C. 177).
(3)Prohibition on forfeitureThe nonuse of all, or any portion of, the Tribal Water Right by a lessee or contractor shall not result in the forfeiture, abandonment, relinquishment, or other loss of all, or any portion of, the Tribal Water Right. (h)EffectExcept as otherwise expressly provided in this section, nothing in this Act—
(1)authorizes any action by an allottee against any individual or entity, or against the Tribes, under Federal, State, Tribal, or local law; or (2)alters or affects the status of any action brought pursuant to section 1491(a) of title 28, United States Code. 
6.Storage allocation from Hungry Horse Reservoir
(a)Storage allocation to Tribes
(1)In generalSubject to paragraph (2), the Secretary shall allocate to the Tribes 90,000 acre-feet per year, as measured at the Hungry Horse Dam, of storage water in Hungry Horse Reservoir for use by the Tribes for any beneficial purpose on or off the Reservation under a water right held by the United States and managed by the Bureau of Reclamation. (2)LimitationsThe allocation under paragraph (1) shall be subject to—
(A)Appendix 7 to the Compact, entitled Flathead Basin Tribal Depletions Study, prepared by the Bureau of Reclamation, and dated September 2012; and (B)Appendix 8 to the Compact, entitled Hungry Horse Reservoir, Montana: Biological Impact Evaluation and Operational Constraints for a proposed 90,000-acre-foot withdrawal, prepared by the State, as revised on September 14, 2011.
(b)Treatment
(1)In generalThe allocation under subsection (a) shall be considered to be part of the Tribal Water Right. (2)AdministrationThe Tribes shall administer the water allocated under subsection (a) in accordance with, and subject to the limitations of, the Compact and this Act.
(c)Allocation agreement
(1)In generalAs a condition of receiving the allocation under subsection (a), the Tribes shall enter into an agreement with the Secretary to establish the terms and conditions of the allocation, in accordance with the Compact and this Act. (2)InclusionsThe agreement under paragraph (1) shall include provisions establishing that—
(A)the agreement shall be without a limit as to a term; (B)the Tribes, and not the United States, shall be entitled to all consideration due to the Tribes under any lease, contract, or agreement entered into by the Tribes pursuant to subsection (d);
(C)the United States shall have no obligation to monitor, administer, or account for— (i)any funds received by the Tribes as consideration under any lease, contract, or agreement entered into by the Tribes pursuant to subsection (d); or
(ii)the expenditure of those funds; (D)if the capacity or function of any facility of Hungry Horse Reservoir or Hungry Horse Dam is significantly reduced, or is anticipated to be significantly reduced, for an extended period of time, the Tribes shall have the same storage rights as other storage contractors with respect to the allocation under subsection (a);
(E)the costs associated with the construction and operation of the storage facilities at Hungry Horse Reservoir and Hungry Horse Dam allocable to the Tribes shall be nonreimbursable; (F)no water service capital charge shall be due or payable for the agreement or any water allocated under subsection (a), regardless of whether that water is delivered for use by the Tribes or under a lease, contract, or by an agreement entered into by the Tribes pursuant to subsection (d);
(G)the Tribes shall not be required to make payments to the United States for the agreement or any water allocated under subsection (a), except for each acre-foot of stored water leased or transferred for industrial purposes; (H)for each acre-foot of stored water leased by the Tribes for industrial purposes—
(i)the Tribes shall pay annually to the United States an amount sufficient to cover the proportionate share of the annual operation, maintenance, and replacement costs for the Hungry Horse Project allocable to that quantity of water; and (ii)the annual payments of the Tribes shall be reviewed and adjusted, as appropriate, to reflect the actual operation, maintenance, and replacement costs for the Hungry Horse Project; and
(I)the costs described in subparagraphs (G) and (H) shall not apply to any lease or transfer for industrial purposes to— (i)any entity of the Tribes; or
(ii)any entity wholly owned by the Tribes. (d)Agreements by TribesThe Tribes may use, lease, contract, exchange, or enter into other agreements for use of the water allocated under subsection (a) if—
(1)the water that is the subject of the agreement is used within the Flathead Basin or the Clark Fork Basin within the State; and (2)the agreement does not permanently alienate any portion of water allocated under subsection (a).
(e)Mitigation waterNotwithstanding section 5(e)(2), the Tribes shall make available for lease not more than 11,000 acre-feet per year of the water allocated under subsection (a), in accordance with the Compact. (f)No carryover storageThe allocation under subsection (a) shall not be increased by any year-to-year carryover storage.
(g)Development and delivery costsThe United States shall not be required to pay the cost of developing or delivering any water allocated under subsection (a). (h)New usesExcept as provided in article III.C.1.c of the Compact, the Tribes shall not develop any new use for the allocation under subsection (a) until the date on which the agreement entered into under subsection (c) takes effect.
(i)Effective dateThe allocation under subsection (a) takes effect on the enforceability date.  7.Irrigation project-related Compact implementation (a)PurposesThe purposes of this section are—
(1)to implement key provisions of the Compact regarding the Tribal Water Right by authorizing and carrying out the activities described in subsection (b) relative to components of the Flathead Indian irrigation project, in order— (A)to conserve water resources, enhance fish and wildlife habitat, especially habitat of threatened and endangered species, and improve the movement of fish through and around Flathead Indian irrigation project facilities;
(B)to ensure that the necessary water supplies are provided to protect Instream Flow, Existing Uses, and Historic Farm Deliveries; (C)to provide for the safe and efficient storage, delivery, and routing of water; and
(D)to dedicate the water thereby saved through modernization and rehabilitation activities to the water rights of the Tribes for Instream Flow and Minimum Reservoir Pool Elevations; (2)to require that, in carrying out the activities under subsection (b), the Secretary and the Tribes—
(A)are guided by existing studies commissioned by the Secretary and the Tribes that identify current facility conditions and describe future modernization recommendations;  (B)recognize the need to maintain flexibility and modify the guidance provided by the studies described in subparagraph (A), as appropriate and consistent with the processes established and entities designated in the Compact; and
(C)carry out all such activities that can be accomplished in a cost-effective manner and that are consistent with the Compact; and (3)to ensure the prudent and knowledgeable conservation, management, and protection of the water resources of the Reservation through the activities described in subsection (b), which will ensure the protection of the Reservation as the permanent homeland of the Tribes in accordance with the treaty between the United States and the Tribes concluded at Hell Gate on July 16, 1855 (12 Stat. 975).
(b)ActivitiesSubject to the availability of appropriations, the Secretary, or on the request of the Tribes, the Tribes on behalf of the Secretary under title IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5361 et seq.), shall in accordance with subsection (c) carry out the following activities relating to the Flathead Indian irrigation project: (1)Rehabilitation and modernization (A)Rehabilitation and modernization of structures, canals, and pumping facilities, including dam safety improvements, irrigation facility upgrades that improve water management and operational control at irrigation diversion works, and irrigation facility upgrades to reduce losses in conveyance of water from irrigation sources of supply to irrigation points of use, in accordance with the Compact.
(B)Planning, design, and construction of additional pumping facilities. (C)Operational improvements to infrastructure within the distribution network of the Flathead Indian irrigation project.
(D)Reconstruction, replacement, and automation at irrigation diversion works. (E)Lining of open canals, and placement of open canals in pipe.
(F)Fencing and physical project access enhancements. (2)Mitigation, reclamation, and restoration (A)Mitigation, reclamation, and restoration of streams, wetlands, banks, slopes, and wasteways within, appurtenant to, or affected by the Flathead Indian irrigation project.
(B)The installation of screens, barriers, passages, or ladders to prevent fish entrainment in irrigation ditches and canals within, or appurtenant to, the Flathead Indian irrigation project. (3)Acquisition of interestsAcquisition of easements or other interests in real property necessary to carry out any activity under this section.
(c)Environmental compliance
(1)In generalPrior to the commencement of any activity under subsection (b), the Secretary, or the Tribes if the Tribes elect to perform the activities on behalf of the Secretary under title IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5361 et seq.), shall perform appropriate environmental, cultural, and historical compliance activities relating to the activity, including to ensure compliance with— (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
(B)division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act (16 U.S.C. 470 et seq.)).  (2)CostsAll costs associated with the performance of compliance activities under paragraph (1) shall be paid with funds deposited in the Trust Fund, on the condition that any costs associated with the performance of Federal approval or other review of such compliance work or costs associated with inherently Federal functions shall remain the responsibility of the Secretary.
(d)Funding
(1)Indian Self-Determination and Education Assistance Act compacting
(A)Funding authority and agreementsNotwithstanding any other provision of law, if the Tribes elect to perform all activities described in subsection (b) on behalf of the Secretary, the Secretary shall enter into a self-governance agreement with the Tribes under title IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5361 et seq.) covering all such activities.  (B)Funding agreementsThe Secretary shall use funds only from the Salish and Kootenai Compact Account established under section 8(b)(1) for any funding agreement, including any related contract support costs, under which the Tribes carry out activities described in subsection (b).
(C)Timing for electionNot later than 120 days after the date on which funds are first appropriated for deposit in the Trust Fund, or not later than such alternative later date as is agreed to by the Tribes and the Secretary, the Tribes may elect to perform all activities described in subsection (b) on behalf of the Secretary. (D)Applicability of ISDEAAAny funds transferred for use in a funding agreement under this paragraph shall be subject to—
(i)title IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5361 et seq.); and  (ii)the self-governance agreement and funding agreement entered into between the Tribes and the Secretary.
(E)Relation to CompactThe Tribes and the Federal Government— (i)shall carry out the activities described in subsection (b) in a manner that is consistent with, and fulfills, the respective obligations of the Tribes and the Federal Government under the Compact; and
(ii)may not carry out any action pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) that is inconsistent with the rights and responsibilities under the Compact.  (F)Applicability of certain ISDEAA provisionsFor purposes of this Act—
(i)the annual trust evaluation required under section 403(d) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5363(d)) shall monitor the performance, and progress toward completion, of activities under subsection (b) that the Tribes are carrying out;  (ii)the activities described in subsection (b) shall be considered to be construction programs or projects under section 403(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5363(e)); and
(iii)reporting requirements regarding planning, design, and the use and expenditure of funds shall be negotiated and included within a funding agreement. (2)Secretarial performance of activitiesIf the Tribes do not elect to carry out the activities described in subsection (b) by the deadline established under paragraph (1)(C), the Secretary shall carry out the activities using amounts made available under section 8(c)(3). 
(3)Nonreimbursability of costsAll costs incurred in carrying out this section shall be nonreimbursable. (4)Administration (A)In generalSubject to subparagraph (B), the Secretary and the Tribes shall negotiate the cost of any oversight activity carried out by the Secretary under any agreement entered into under paragraph (1)(A). 
(B)RequirementAll costs associated with an oversight activity— (i)shall be paid with funds deposited in the Salish and Kootenai Compact Account established under section 8(b)(1); and
(ii)notwithstanding subsection (c), may include costs associated with review or approval of environmental compliance work and related Federal functions. (C)Limitation on costThe total cost described in subparagraph (A) shall not exceed 3 percent of the total project costs for each project.
(e)TreatmentAny activities carried out pursuant to subsection (b) that result in improvements, additions, or modifications to the Flathead Indian irrigation project, including the acquisition of any real property interest, shall— (1)become a part of the Flathead Indian irrigation project; and
(2)be recorded in the inventory of the Secretary relating to the Flathead Indian irrigation project. (f)Easements and rights-of-way (1)Tribal easements and rights-of-way (A)In generalOn request of the Secretary, the Tribes shall grant, at no cost to the United States, such easements and rights-of-way over Tribal land as are necessary for construction relating to an activity under this section.
(B)JurisdictionAn easement or right-of-way granted by the Tribes pursuant to subparagraph (A) shall not affect in any respect the civil or criminal jurisdiction of the Tribes over the easement or right-of-way. (2)Landowner easements and rights-of-wayIn partial consideration for the construction activities associated with the rehabilitation and modernization of the Flathead Indian irrigation project authorized by this section, and as a condition of receiving service from the Flathead Indian irrigation project, a willing landowner shall confirm or grant, at no cost to the United States or the Tribes, such easements and rights-of-way over the land of the landowner as may be necessary for—
(A)an activity authorized by this section; or (B)access to and operation and maintenance of—
(i)the Flathead Indian irrigation project; or (ii)the Mission Valley Power Project.
(3)Condemnation not authorizedNothing in this section authorizes the Secretary to condemn interests in land for the Flathead Indian irrigation project. (g)Land acquired by United States or TribesAny land acquired within the boundaries of the Reservation by the United States on behalf of the Tribes, or by the Tribes on behalf of the Tribes and conveyed to the United States, in connection with the purposes of this section shall be held in trust by the United States for the benefit of the Tribes.
(h)EffectNothing in this section— (1)alters any applicable law under which the Bureau of Indian Affairs collects assessments or carries out the operation and maintenance of the Flathead Indian irrigation project; or
(2)impacts the availability of amounts under section 9. (i)Water source for Flathead Indian irrigation project (1)In generalThe water source for the Flathead Indian irrigation project—
(A)shall be determined in accordance with article II(32) of the Compact; and  (B)shall consist of—
(i)the water right set forth in article III.C.1.a of the Compact; and (ii)any use of water for irrigation and incidental purposes pursuant to an applicable water service contract.
(2)Entitlement to delivery of waterEntitlement to delivery of available irrigation water for assessed parcels shall be determined in accordance with article IV.D.2 of the Compact.  8.Séliš-Qlispé Ksanka Settlement Trust Fund (a)EstablishmentThe Secretary shall establish in the Treasury of the United States a trust fund, to be known as the Séliš-Qlispé Ksanka Settlement Trust Fund, to be allocated, maintained, managed, invested, and distributed by the Secretary, and to remain available until expended, consisting of the amounts deposited in the Trust Fund under section 9(a), together with any interest earned on those amounts, for the purpose of carrying out this Act.
(b)AccountsThe Secretary shall establish in the Trust Fund the following accounts: (1)The Salish and Kootenai Compact Account, for the uses described in paragraphs (1) and (2) of subsection (h).
(2)The Salish and Kootenai Settlement Implementation Account, for any use described in subsection (h). (c)Deposits (1)In generalThe Secretary shall deposit in the Trust Fund the amounts made available pursuant to section 9(a)(1).
(2)Allocation into accounts
(A)In generalSubject to subparagraph (B), each year, the Secretary shall allocate from the Trust Fund amounts into each of the accounts described in paragraphs (1) and (2) of subsection (b) in such proportions as the Secretary and the Tribes may agree.  (B)RequirementIn any year, if the Tribes and the Secretary are unable to agree on the amounts to be allocated under subparagraph (A) for that year, the Secretary shall deposit equal sums in each account. 
(3)TransferIf the Tribes do not elect to carry out the activities described in subsection (b) of section 7 by the deadline described in subsection (d)(1)(C) of that section, the Secretary, on an annual basis, shall transfer funds from the account established under subsection (b)(1) to an appropriate programmatic account solely for the purpose of carrying out those activities and the activities described in section 7(c). (d)Management and interest (1)ManagementOn receipt and deposit of the funds into the Trust Fund, the Secretary shall manage, invest, and distribute the amounts in accordance with the investment authority of the Secretary under—
(A)the first section of the Act of June 24, 1938 (25 U.S.C. 162a); (B)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and
(C)this section. (2)Investment earningsIn addition to the deposits under section 9(a), any investment earnings, including interest, credited to the amounts in the Trust Fund shall be available for use in accordance with subsection (h).
(e)Availability of amounts
(1)In generalAmounts deposited in the Trust Fund (including any investment earnings) shall be made available to the Tribes by the Secretary beginning on the enforceability date, subject to the requirements of this Act. (2)UseNotwithstanding paragraph (1), any amounts—
(A)deposited in the account described in subsection (b)(1) or transferred to another account under subsection (c)(3), shall be available to the Tribes or the Secretary, as applicable, on the date on which the amounts are deposited or transferred, for the uses described in subsection (h)(1), in accordance with Appendix 3.6 to the Compact; and (B)deposited in the account described in subsection (b)(1) shall be available to the Tribes on the date on which the amounts are deposited for the uses described in subsection (h)(2).
(f)Withdrawals under AITFMRA
(1)In generalThe Tribes may withdraw any portion of the amounts in the account described in subsection (b)(2) on approval by the Secretary of a Tribal management plan submitted by the Tribes in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.). (2)Inapplicability of AITFMRAA withdrawal from the account described in subsection (b)(1)—
(A)shall be made only in accordance with subsection (e) and section 7; and (B)notwithstanding any other provision of law, shall not be subject to the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
(3)Requirements
(A)In generalIn addition to the requirements under the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the Tribal management plan under paragraph (1) shall require that the Tribes shall spend all amounts withdrawn from the Trust Fund and any investment earnings accrued through the investments under the Tribal management plan in accordance with this Act. (B)EnforcementThe Secretary may carry out such judicial and administrative actions as the Secretary determines to be necessary to enforce the Tribal management plan to ensure that amounts withdrawn by the Tribes from the Trust Fund pursuant to this subsection are used in accordance with this Act.
(g)EffectNothing in this Act provides to the Tribes the right to judicial review of a determination by the Secretary regarding whether to approve a Tribal management plan, except under subchapter II of chapter 5, and chapter 7 of title 5, United States Code (commonly known as the Administrative Procedure Act). (h)UsesThe Tribes may use amounts in the Trust Fund to implement the Compact, the Law of Administration, and this Act for the following purposes:
(1)To carry out activities described in subsections (b) and (c) of section 7. (2)The administration, implementation, and management of the Tribal Water Right and the regulation and administration of water rights within the Reservation under this Act, the Compact, and the Law of Administration, and such infrastructure as is necessary to meet related programmatic needs.
(3)To implement the Tribal Water Right through rehabilitation and improvement of agricultural Indian land within the Reservation. (4)To construct and rehabilitate livestock fencing on Indian land within the Reservation.
(5)To mitigate and control noxious weeds on land within the Reservation. (6)To plan, design, and construct improvements to irrigation systems on land served by the Flathead Indian irrigation project.
(7)To install screens, barriers, passages, or ladders to prevent fish entrainment in irrigation ditches and canals within the Reservation. (8)To plan, design, and construct irrigation facilities on Indian land within the Reservation that is not served by the Flathead Indian irrigation project.
(9)To plan, design, construct, operate, maintain, and replace community water distribution and wastewater treatment facilities on the Reservation. (10)To develop geothermal water resources on Indian land within the Reservation.
(11)To develop a cultural resources program relating to permitting necessary to conduct the activities authorized under this subsection (including cultural, historical, and archeological reviews, including training and certifications) and related infrastructure necessary to meet programmatic needs. (12)To comply with Federal environmental laws for any use authorized by this subsection.
(13)To repair, rehabilitate, or replace culverts, bridges, and roads of the Flathead Indian irrigation project and any public or Tribal culverts, bridges, and roads that intersect with, or are otherwise located within, the supply and distribution network of the Flathead Indian irrigation project. (i)LiabilityExcept with respect to amounts transferred in accordance with section 7(d), the Secretary shall not be liable for the expenditure or investment of any amounts withdrawn from the Trust Fund by the Tribes under this section.
(j)Expenditure reports
(1)In generalNot less frequently than annually, the Tribes shall submit to the Secretary an expenditure report describing— (A)the amount withdrawn from the Trust Fund under this section; and
(B)any authorized activities resulting from the use of a withdrawal under a Tribal management plan, in accordance with this Act. (2)ApplicationAny amounts transferred to the Tribes pursuant to a self-governance agreement and funding agreement entered into between the Tribes and the Secretary under title IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5361 et seq.) shall not be subject to paragraph (1). 
(k)OM&R costsExcept as otherwise provided in this Act, nothing in this Act affects any obligation of the United States with respect to the operation, maintenance, and repair of the Flathead Indian irrigation project.  9.Funding (a)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for deposit in the Trust Fund $1,000,000,000, to remain available until expended, withdrawn, or reverted to the general fund of the Treasury.
(2)Mandatory funding
(A)In generalOn October 1, 2020, and on each October 1 thereafter through October 1, 2029, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall deposit in the Trust Fund $90,000,000, to remain available until expended, withdrawn, or reverted to the general fund of the Treasury. (B)AvailabilityAmounts deposited in the Trust Fund under subparagraph (A) shall be available without further appropriation. 
(b)Fluctuation in costs
(1)In generalOf the amounts authorized to be appropriated and appropriated to the Trust Fund under paragraphs (1) and (2), respectively, of subsection (a)— (A) $347,200,000 shall be increased or decreased, as appropriate, by such amounts as may be justified by reason of ordinary fluctuations in costs occurring after the date of enactment of this Act, as indicated by the Consumer Price Index for All Urban Consumers West Urban 50,000 to 1,500,000 index;
(B) $111,400,000 shall be increased or decreased, as appropriate, by such amounts as may be justified by reasons of ordinary fluctuations in costs occurring after the date of enactment of this Act, as indicated by the Producer Price Index for the Bureau of Labor Statistics; and (C) $1,441,400,000 shall be increased or decreased, as appropriate, by such amounts as may be justified by reason of ordinary fluctuations in costs occurring after the date of enactment of this Act, as indicated by the Bureau of Reclamation Construction Costs Index–Composite Trend.
(2)Requirements for adjustment processThe adjustment process under this subsection shall— (A)take into account any agreement reached by the Secretary and the Tribes under paragraph (4); and
(B)be repeated for each subsequent amount appropriated for deposit in the Trust Fund until the amount authorized to be appropriated, as so adjusted, has been appropriated. (3)Period of indexingThe period of indexing adjustment under this subsection for any increment of funding shall end on the date on which funds are deposited in the Trust Fund. 
(4)AgreementBased on the activities likely to be conducted using amounts deposited in the Trust Fund, the Secretary and the Tribes may agree on which provisions of paragraph (1) shall govern the fluctuation in costs to be used in calculating the amount authorized to be appropriated under subsection (a)(1). (c)Limitation on use of Reclamation Water Settlements FundNotwithstanding any other provision of law—
(1)no amounts in the Reclamation Water Settlements Fund established by section 10501(a) of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407(a)) may be used by the Tribes or the Secretary to carry out any provision of this Act until the date that is 10 years after the date of enactment of this Act; and (2)effective beginning on the date that is 10 years after that date of enactment, the total amount used by the Tribes and the Secretary to carry out this Act from the Reclamation Water Settlements Fund shall not exceed an amount equal to 50 percent of the total amount in the Fund on that date.
10.Waivers and releases of claims
(a)Waivers and releases
(1)Claims by Tribes and United States as trustee for TribesSubject to the reservation of rights and retention of claims under subsection (c), as consideration for recognition of the Tribal Water Right and other benefits described in the Compact and this Act, the Tribes, acting on behalf of the Tribes and members of the Tribes (but not any member of the Tribes as an allottee), and the United States, acting as trustee for the Tribes and the members of the Tribes (but not any member of the Tribes as an allottee), shall execute a waiver and release with prejudice of all claims for water rights within the State that the Tribes, or the United States acting as trustee for the Tribes, asserted or could have asserted in any proceeding, including a State stream adjudication, on or before the enforceability date, except to the extent that such a right is recognized in the Compact and this Act. (2)Claims by United States as trustee for allotteesSubject to the reservation of rights and the retention of claims under subsection (c), as consideration for recognition of the Tribal Water Right and other benefits described in the Compact and this Act, the United States, acting as trustee for allottees, shall execute a waiver and release with prejudice of all claims for water rights within the Reservation that the United States, acting as trustee for allottees, asserted or could have asserted in any proceeding, including a State stream adjudication, on or before the enforceability date, except to the extent that such a right is recognized in the Compact and this Act.
(3)Claims by Tribes against United StatesSubject to the reservation of rights and retention of claims under subsection (c), the Tribes, acting on behalf of the Tribes and members of the Tribes (but not any member of the Tribes as an allottee), shall execute a waiver and release with prejudice of all claims against the United States (including any agency or employee of the United States) first arising before the enforceability date— (A)relating to—
(i)water rights within the State that the United States, acting as trustee for the Tribes, asserted or could have asserted in any proceeding, including the general stream adjudication in the State, except to the extent that such rights are recognized as part of the Tribal Water Right under this Act; (ii)foregone benefits from nontribal use of water, on and off the Reservation (including water from all sources and for all uses);
(iii)damage, loss, or injury to water, water rights, land, or natural resources due to loss of water or water rights (including damages, losses, or injuries to hunting, fishing, gathering, or cultural rights due to loss of water or water rights, claims relating to interference with, diversion, or taking of water, or claims relating to a failure to protect, acquire, replace, or develop water, water rights, or water infrastructure) within the State; (iv)a failure to establish or provide a municipal, rural, or industrial water delivery system on the Reservation;
(v)damage, loss, or injury to water, water rights, land, or natural resources due to construction, operation, and management of the Flathead Indian irrigation project and other Federal land and facilities (including damages, losses, or injuries to Tribal fisheries, fish habitat, wildlife, and wildlife habitat); (vi)damage, loss, or injury from failure to protect natural resources and land against noxious weeds impacts;
(vii)inadequate compensation for minerals extracted; (viii)inadequate compensation for land and interests in land used for Bureau of Indian Affairs roads and wildlife refuges;
(ix)a failure to provide— (I)for operation, maintenance, or deferred maintenance for the Flathead Indian irrigation project or any other irrigation system or irrigation project; or
(II)a dam safety improvement to a dam within the Reservation; (x)the litigation of claims relating to any water right of the Tribes in the State; and
(xi)the negotiation, execution, or adoption of the Compact or this Act; (B)reserved under subsections (b) through (d) of section 6 of the settlement agreement for the case entitled Nez Perce Tribe v. Salazar, No. 06cv2239TFH (D.D.C. 2012); and
(C)arising from the taking or acquisition of land or resources of the Tribes for the construction or operation of the Flathead Indian irrigation project. (4)Certain off-Reservation water rights (A)In generalNotwithstanding the confirmation of the water rights of the Tribes described in Appendices 28 and 29 to the Compact, as consideration for recognition of the Tribal Water Right and other benefits described in the Compact and this Act, the Tribes shall relinquish any right, title, or claim to the water rights located within the Flathead basin and described in those appendices.
(B)RequirementThe water rights described in subparagraph (A) shall be held solely by the State. (b)Enforceability dateThe waivers and releases of claims under subsection (a) shall take effect on the date on which the Secretary publishes in the Federal Register a statement of findings that—
(1)
(A)the Montana Water Court has approved the Compact in a manner from which no further appeal may be taken; or (B)if the Montana Water Court is found to lack jurisdiction, the applicable United States district court has approved the Compact as a consent decree from which no further appeal may be taken;
(2)all amounts authorized to be appropriated under section 9 have been appropriated; (3)the State has appropriated and paid into an interest-bearing escrow account any payments due to the Tribes as of the date of enactment of this Act under the Compact and this Act;
(4)the Tribes have ratified the Compact; (5)the Secretary has fulfilled the requirements of section 6; and
(6)the waivers and releases described in subsection (a) have been executed by the Tribes and the Secretary. (c)Reservation of rights and retention of claimsNotwithstanding the waivers and releases under subsection (a), the Tribes, acting on behalf of the Tribes and members of the Tribes, and the United States, acting as trustee for the Tribes and allottees, shall retain—
(1)all claims relating to— (A)the enforcement of, or claims accruing after the enforceability date relating to water rights recognized under—
(i)the Compact; (ii)any final decree; or
(iii)this Act; and (B)activities affecting the quality of water, including any claims under—
(i)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), including damages to natural resources; (ii)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
(iii)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act); and (iv)any regulations implementing the Acts described in clauses (i) through (iii);
(2)all rights to use and protect water rights acquired after the date of enactment of this Act; (3)all claims for damages, losses, or injuries to land or natural resources that are—
(A)not due to loss of water or water rights (including hunting, fishing, gathering, or cultural rights); and (B)not covered by subsection (a)(3); and
(4)all rights, remedies, privileges, immunities, and powers not specifically waived and released pursuant to this Act or the Compact. (d)Effect of Compact and ActNothing in the Compact or this Act—
(1)except as otherwise expressly provided in the Compact or this Act, reduces or extends the sovereignty (including civil and criminal jurisdiction) of any government entity; (2)affects the ability of the United States acting as sovereign to carry out any activity authorized by applicable law, including—
(A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); (B)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
(C)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act); and (D)any regulations implementing the Acts described in subparagraphs (A) through (C);
(3)affects the ability of the United States to act as trustee for any other Indian tribe or allottee of any other Indian tribe; (4)confers jurisdiction on any State court—
(A)to interpret Federal law regarding health, safety, or the environment; (B)to determine the duties of the United States or any other party under Federal law regarding health, safety, or the environment; or
(C)to conduct judicial review of any Federal agency action; (5)waives any claim of a member of the Tribes in an individual capacity that does not derive from a right of the Tribes;
(6)revives any claim waived by the Tribes in the case entitled Nez Perce Tribe v. Salazar, No. 06cv2239TFH (D.D.C. 2012); or (7)revives any claim released by an allottee or member of the Tribes in the settlement for the case entitled Cobell v. Salazar, No. 1:96CV01285–JR (D.D.C. 2012).
(e)Tolling of claims
(1)In generalEach applicable period of limitation and time-based equitable defense relating to a claim described in this section shall be tolled during the period beginning on the date of enactment of this Act and ending on the date on which the amounts made available to carry out this Act are transferred to the Secretary. (2)Effect of subsectionNothing in this subsection revives any claim or tolls any period of limitation or time-based equitable defense that expired before the date of enactment of this Act.
(f)Expiration
(1)In generalThis Act shall expire in any case in which— (A)the amounts authorized to be appropriated by this Act have not been made available to the Secretary by not later than—
(i)January 21, 2031; or (ii)such alternative later date as is agreed to by the Tribes and the Secretary; or
(B)the Secretary fails to publish a statement of findings under subsection (b) by not later than— (i)January 21, 2032; or
(ii)such alternative later date as is agreed to by the Tribes and the Secretary, after providing reasonable notice to the State. (2)ConsequencesIf this Act expires under paragraph (1)—
(A)the waivers and releases under subsection (a) shall— (i)expire; and
(ii)have no further force or effect; (B)the authorization, ratification, confirmation, and execution of the Compact under section 4 shall no longer be effective;
(C)any action carried out by the Secretary, and any contract or agreement entered into, pursuant to this Act shall be void; (D)any unexpended Federal funds appropriated or made available to carry out the activities authorized by this Act, together with any interest earned on those funds, and any water rights or contracts to use water and title to other property acquired or constructed with Federal funds appropriated or made available to carry out the activities authorized by this Act shall be returned to the Federal Government, unless otherwise agreed to by the Tribes and the United States and approved by Congress; and
(E)except for Federal funds used to acquire or construct property that is returned to the Federal Government under subparagraph (D), the United States shall be entitled to offset any Federal funds made available to carry out this Act that were expended or withdrawn, or any funds made available to carry out this Act from other Federal authorized sources, together with any interest accrued on those funds, against any claims against the United States— (i)relating to—
(I)water rights in the State asserted by— (aa)the Tribes; or
(bb)any user of the Tribal Water Right; or (II)any other matter covered by subsection (a)(3); or
(ii)in any future settlement of water rights of the Tribes or an allottee.  11.Satisfaction of claims (a)Tribal claimsThe benefits realized by the Tribes under this Act shall be in complete replacement of, complete substitution for, and full satisfaction of all claims of the Tribes against the United States waived and released pursuant to paragraphs (1) and (3) of section 10(a).
(b)Allottee claimsThe benefits realized by allottees under this Act shall be in complete replacement of, complete substitution for, and full satisfaction of— (1)all claims waived and released pursuant to section 10(a)(2); and
(2)any claims of an allottee against the United States that an allottee asserted or could have asserted that are similar in nature to a claim described in section 10(a)(2).  12.National bison range restoration (a)Findings; purposes (1)FindingsCongress finds that—
(A)the Reservation was set aside for the Tribes in 1855 under the treaty between the United States and the Tribes concluded at Hell Gate on July 16, 1855 (12 Stat. 975); (B)the National Bison Range was established as a conservation measure in 1908, a time when the bison were at grave risk of extinction;
(C)the National Bison Range is located in the middle of the Reservation on land that was acquired by the United States in what was later held, in the civil action entitled Confederated Salish and Kootenai Tribes of the Flathead Indian Reservation, Montana v. United States (437 F.2d 458 (Ct.Cl. 1971)), to be a taking under the Fifth Amendment to the Constitution of the United States; (D)the Tribes never consented to the removal of the land described in subparagraph (C) from Tribal ownership;
(E)since time immemorial until the establishment of the National Bison Range, the Tribes had used the land described in subparagraph (C) for— (i)hunting, fishing, and gathering; and
(ii)cultural and many other purposes; (F) (i)in the 1870s, when slaughter resulted in the risk of bison extinction, a Pend d’Oreille man named Little Falcon Robe received approval from leaders of the Tribes to bring orphaned bison calves across the Continental Divide to the Reservation for purposes of starting a herd for subsistence and conservation purposes;
(ii)starting with just a few bison calves, the animals grew into a large herd under the stewardship of members of the Tribes, who later included Michel Pablo and Charles Allard; and (iii)the Reservation was the home of that free-ranging herd of bison for decades before the establishment of the National Bison Range;
(G)when the Reservation was opened for homesteading, a free-ranging bison herd was no longer feasible, resulting in Michel Pablo selling the herd to off-Reservation interests; (H)many of the bison, or their descendants, from the Tribal member-managed herd were repurchased and brought back to the Reservation to form the original herd for the National Bison Range;
(I)the bison herd at the National Bison Range descends largely from a herd started and managed as described in subparagraph (F); (J)the Tribes—
(i)have played a substantive role as conservation leaders, often in partnership with the National Bison Range; (ii)have demonstrated a long-term commitment to responsible management of the land and resources surrounding the National Bison Range; and
(iii)desire to carry out the purposes for which the National Bison Range was established; (K)the Tribes have extensive experience in wildlife and natural resources management, including—
(i)the establishment and management of the 91,000-acre Mission Mountains Tribal Wilderness, the first tribally designated wilderness area in the United States; (ii)special management districts for large animals, such as the Little Money Bighorn Sheep Management Area and the Ferry Basin Elk Management Area; and
(iii)the restoration and management of bighorn sheep populations, peregrine falcons, and trumpeter swans on the Reservation; (L)the Tribes have an extensive history of successful partnerships with Federal agencies with respect to issues such as—
(i)threatened and endangered species management; (ii)migratory waterfowl management; and
(iii)wetland habitat management; (M) (i)the Tribes have entered into prior management-related agreements relating to the National Bison Range under title IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5361 et seq.); and
(ii)the Tribes and the United States desire to build on past and current partnerships, as well as honor and advance the Federal and Tribal objectives of increasing Tribal autonomy and Tribal governmental capacity; (N)since the establishment of the National Bison Range, additional herds of bison have been established on other national wildlife refuges and national parks;
(O)the facts and history regarding the Federal Government, the Tribes, the bison, and land on the Reservation acquired for the National Bison Range are exceptional circumstances that warrant action by Congress; and (P)the United States should hold title in and to the land comprising the National Bison Range, with beneficial title of the land being restored to the Tribes for—
(i)continued bison conservation; (ii)other wildlife and natural resource management purposes; and
(iii)other nonconflicting purposes of the Tribes. (2)PurposesThe purposes of this section are—
(A)to acknowledge the history, culture, and ecological stewardship of the Tribes with respect to the land on the Reservation acquired for the National Bison Range, bison, and other natural resources; (B)to ensure that the land, bison, and other resources referred to in subparagraph (A) continue to be protected and enhanced;
(C)to continue public access and educational opportunities; and (D)to ensure a smooth transition for land, bison, and other natural resources as the land is restored to Federal trust ownership for the benefit of the Tribes.
(b)Definition of National Bison RangeIn this section, the term National Bison Range means all land within the Reservation that was reserved for the national bison range under the matter under the heading National Bison Range under the heading Miscellaneous under the heading Department of Agriculture in the Act of May 23, 1908 (16 U.S.C. 671) (as in effect on the day before the date of enactment of this Act).  (c)Restoration of land (1)In generalNotwithstanding any other provision of law, for the purposes of conserving bison, wildlife, and natural resources, and of safeguarding the interests of the Tribes in those resources and the traditional, cultural, and other interests of the Tribes, all land comprising the National Bison Range (including all natural resources, interests, and appurtenances of that land) shall be held in trust by the United States for the benefit of the Tribes.
(2)AdministrationThe land restored by paragraph (1) shall be— (A)a part of the Reservation;
(B)administered under the laws (including regulations) applicable to Indian trust land; and (C)managed by the Tribes, in accordance with paragraph (3), solely for the care and maintenance of bison, wildlife, and other natural resources, including designation or naming of the restored land.
(3)Tribal managementIn managing the land restored by paragraph (1), the Tribes shall— (A)provide public access and educational opportunities; and
(B)at all times, have a publicly available management plan for the land, bison, and natural resources, which shall include actions to address management and control of invasive weeds. (d)Conveyance of buildings and other structures (1)In generalThe United States shall convey to the Tribes, to own in fee, all ownership interests of the United States in all buildings, structures, improvements, and appurtenances located on the land restored by subsection (c)(1).
(2)Personal propertyThe United States may convey to the Tribes any personal property owned by the United States and found on, or otherwise associated with, the land restored by subsection (c)(1). (e)Relinquishment of rights to bisonThe United States relinquishes to the Tribes all interests of United States in the bison on the land restored by subsection (c)(1).
(f)Transition
(1)In generalNotwithstanding any other provision of law, during the 2-year period beginning on the date of enactment of this Act, the Secretary shall cooperate with the Tribes in transition activities regarding the management of land, bison, and other resources conveyed by this Act, including by providing to the Tribes, as determined to be appropriate by the Secretary, funds, personal property, equipment, or other resources for the performance of, or assistance with, the types of activities carried out by the Secretary at the National Bison Range as of the date of enactment of this Act. (2)EffectConsistent with subsections (c), (d), and (e), nothing in this section authorizes the Director of the United States Fish and Wildlife Service to retain ownership or control of any real or personal property conveyed by this section, except as the Tribes may agree to in writing.
(g)RepealThe matter under the heading National Bison Range under the heading Miscellaneous under the heading Department of Agriculture in the Act of May 23, 1908 (16 U.S.C. 671), is repealed.  (h)LiabilityThe Tribes shall not be liable for any land, soil, surface water, groundwater, or other contamination, injury, or damage resulting from the storage, disposal, release, or presence of any hazardous substance (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)) on any portion of the land restored by this section on or before the date of the conveyance, unless the Tribes would otherwise have been responsible for the storage, disposal, release, or presence.
(i)Claims against United StatesNo claim may be brought pursuant to chapter 7 of title 5, United States Code, or section 1491 or 1505 of title 28, United States Code, against the United States, or any agency, officer, or employee of the United States, concerning the preconveyance or postconveyance management of the land and other property conveyed by this section. (j)EffectNothing in this section relieves the United States of any obligation under section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)).
(k)No precedentThe provisions of this section— (1)are uniquely suited to address the distinct circumstances, facts, history, and relationships involved with the bison, land, and Tribes; and
(2)are not intended, and shall not be interpreted, to establish a precedent for any other situation regarding Federal land, property, or facilities. (l)Indian Gaming Regulatory ActThe land restored by this section shall not be eligible or used for any gaming activity carried out under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.). 
13.Miscellaneous provisions
(a)Amendments
(1)Act of April 23, 1904Section 9 of the Act of April 23, 1904 (33 Stat. 304, chapter 1495; 35 Stat. 450, chapter 216), is amended by striking the seventh undesignated paragraph. (2)Act of May 25, 1948Section 2 of the Act of May 25, 1948 (62 Stat. 269, chapter 340), is amended—
(A)in subsection (h), by striking paragraph (6) and inserting the following:  (6)To enhance fisheries habitat or to improve water conservation management of the project.; and
(B)by adding at the end the following:  (k)Mission Valley division (1)In generalThe Secretary of the Interior (referred to in this section as the Secretary), or the Confederated Salish and Kootenai Tribes of the Flathead Reservation of Montana acting on behalf of the Secretary, as the entity with the legal authority and responsibility to operate the Mission Valley division of the project (referred to in this subsection as the project operator), may allocate revenues derived from the Mission Valley division in accordance with paragraph (2) for the purposes described in subsection (h)(6).
(2)Allocation
(A)In generalSubject to subparagraphs (B) and (C), the revenues described in paragraph (1) shall be allocated by providing— (i) $100,000 to the Tribes; and
(ii) $100,000 to the project operator. (B)NegotiationEffective beginning on October 1 of the tenth calendar year beginning after the date of enactment of the Montana Water Rights Protection Act, the Confederated Salish and Kootenai Tribes of the Flathead Reservation of Montana, the State of Montana, and the Secretary may negotiate for an appropriate allocation that differs from the allocation described in subparagraph (A).
(C)CarryoverIf the project operator does not use the full allocation of the project operator under this paragraph for a fiscal year, an amount equal to the difference between the full allocation and the amount used by the project operator shall be set aside and accumulated for expenditure during subsequent fiscal years for the purposes described in subsection (h)(6).. (3)Indian Self-Determination and Education Assistance ActSection 403(b)(4) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5363(b)(4)) is amended—
(A)in subparagraph (A), by adding and at the end; (B)in subparagraph (B), by striking and at the end; and
(C)by striking subparagraph (C). (b)LiensAny lien established by the Act of April 23, 1904 (33 Stat. 302, chapter 1495; 35 Stat. 449, chapter 216), is extinguished and released.
(c)Waiver of sovereign immunityExcept as provided in subsections (a) through (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the sovereign immunity of the United States. (d)Other Tribes not adversely affectedNothing in this Act quantifies or diminishes any land or water right, or any claim or entitlement to land or water, of any Indian tribe other than the Tribes.
(e)Limitation on claims for reimbursementWith respect to Indian land located within the Reservation— (1)the United States shall not submit against any Indian-owned land within the Reservation any claim for reimbursement of the cost to the United States of carrying out this Act or the Compact; and
(2)no assessment of any Indian-owned land located within the Reservation shall be made regarding that cost. (f)Limitation on liability of United States (1)In generalThe United States has no obligation—
(A)to monitor, administer, or account for, in any manner, any funds provided to the Tribes by the State; or (B)to review or approve any expenditure of the funds described in subparagraph (A).
(2)IndemnityThe Tribes shall indemnify the United States, and hold the United States harmless, with respect to all claims (including claims for takings or breach of trust) arising from the receipt or expenditure of amounts to carry out this Act (other than claims arising out of activities carried out by the Tribes with funds transferred in accordance with section 7(d)). (g)AntideficiencyThe United States shall not be liable for any failure to carry out any obligation or activity authorized by this Act (including any obligation or activity under the Compact) if—
(1)adequate appropriations are not provided expressly by Congress to carry out this Act; or (2)subject to section 9(c), insufficient funds are available to carry out this Act in the Reclamation Water Settlements Fund established by section 10501(a) of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407(a)).
(h)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any activity or function carried out by the Secretary under this Act. (i)Cooperative operation and maintenance of Flathead Indian irrigation project (1)Agreement with SecretaryOn receipt of a joint request from the Tribes and 1 or more irrigation districts within the Flathead Indian irrigation project, the Secretary shall enter into an agreement with the Tribes and the irrigation districts for the cooperative operation and maintenance of the Flathead Indian irrigation project, or any portion of the Flathead Indian irrigation project, under such form of organization and under such conditions as may be acceptable to the Secretary.
(2)Establishment of organization
(A)In generalIn lieu of entering into an agreement under paragraph (1), the Tribes and 1 or more irrigation districts within the Flathead Indian irrigation project may jointly establish an organization for the purpose of entering into an agreement for the operation and maintenance of the Flathead Indian irrigation project under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.). (B)Contract support costsAny contract support costs pursuant to section 106(a) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5325(a)) for an organization established pursuant to subparagraph (A) shall be limited to funds available from annual assessment under part 171 of title 25, Code of Federal Regulations (or successor regulations).
(C)TreatmentAn organization established pursuant to subparagraph (A) shall be considered to be a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) for purposes of that Act. (D)Annual O&M assessmentsNothing in this subsection limits the ability of an organization established pursuant to subparagraph (A) to include the costs of administering the Flathead Indian irrigation project when establishing annual assessment rates in accordance with part 171 of title 25, Code of Federal Regulations (or successor regulations).
(j)Exchanges of land
(1)DefinitionsIn this subsection: (A)Public landThe term public land means—
(i)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); and (ii)land managed by the Secretary of Agriculture under the jurisdiction of the Forest Service.
(B)Secretary concernedThe term Secretary concerned means, as applicable— (i)the Secretary, with respect to the public land described in subparagraph (A)(i); or
(ii)the Secretary of Agriculture, with respect to the public land described in subparagraph (A)(ii). (2)State trust land (A)In generalThe Secretary concerned shall offer to negotiate with the State for the purpose of exchanging public land within the State for State trust land located within the Reservation with a total value substantially equal to the value of the surface estate of the approximately 36,808 acres of State trust land obtained by the State pursuant to—
(i)the Act of February 22, 1889 (commonly known as the Montana Enabling Act) (25 Stat. 676, chapter 180), and the Act of April 23, 1904 (33 Stat. 302, chapter 1495; 35 Stat. 449, chapter 216); or (ii)the Act of February 25, 1920 (41 Stat. 452).
(B)ProceduresAn exchange described in subparagraph (A) shall be conducted in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). (C)ValuationIn determining the fair market value of land for purposes of subparagraph (A), the parties to the exchange shall give due consideration to the value of any improvements on the land.
(D)Financial impactThe Secretary concerned shall ensure that land exchanged pursuant to this paragraph is selected in a manner that minimizes the financial impact on local governments, if any. (E)AssistanceThe Secretary concerned shall provide such financial or other assistance to the State and the Tribes as may be necessary to obtain the appraisals, and to satisfy administrative requirements, necessary to accomplish the exchanges under subparagraph (A).
(F)TitleOn approving an exchange under this paragraph, the Secretary concerned shall— (i)receive title in and to the State trust land involved in the exchange, on behalf of the United States; and
(ii)transfer title in and to the public land disposed of in the exchanges with the State by such means of conveyance as the Secretary concerned considers to be appropriate. (G)TrustTitle to the State trust land acquired pursuant to an exchange under this paragraph shall be—
(i)vested in the United States in trust for the sole use and benefit of the Tribes; and (ii)recognized as part of the Reservation.
(3)Requirements
(A)In generalIn carrying out paragraph (2), the Secretary concerned shall, during the 5-year period beginning on the date of enactment of this Act, give priority to an exchange of public land within the State for State trust land owned by the State. (B)Total valueThe total value of the land exchanged and acquired for the Tribes pursuant to this subsection shall not exceed the value of the surface estate of the 36,808 acres described in paragraph (2)(A).
(C)Private exchanges
(i)In generalSubject to subparagraph (B), if, for any reason, after the expiration of the period described in subparagraph (A), the exchanges under paragraph (2) have not provided to the Tribes a total of 36,808 acres of surface land within the boundaries of the Reservation, the Secretary concerned shall, at the request of, and in cooperation with, the Tribes, develop and implement a program to provide to the Tribes additional land within the Reservation through land exchanges with private landowners. (ii)RequirementIn carrying out this subparagraph, the Secretary concerned may exchange public land within the State for private land of substantially equal value within the boundaries of the Reservation, in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).
(D)ValuationIn determining the fair market value of land under subparagraph (C), the parties to an exchange made pursuant to that subparagraph shall give due consideration to the value of improvements on the land. (E)TitleIf the Secretary concerned obtains private land pursuant to subparagraph (C), the Secretary concerned shall transfer title to the land to the Tribes.
(F)TrustTitle to any private land or public land transferred to the Tribes pursuant to this paragraph shall— (i)be vested in the United States in trust for the sole use and benefit of the Tribes; and
(ii)be recognized as part of the Reservation, if the land is located within the boundaries of the Reservation. (G)Tribal assistanceThe Tribes shall assist in obtaining prospective willing parties to exchange private land within the Reservation for public land within the State under this paragraph.
(4)Protection of grazing rightsState trust land that is not adjacent to Tribal land shall not be eligible to be exchanged under this subsection. (k)Review of decisionsA court of competent jurisdiction shall review the decisions of the Flathead Reservation Water Management Board and the Montana Department of Fish, Wildlife, and Parks in accordance with—
(1)the Compact; (2)the Law of Administration; and
(3)this Act. (l)Payments to certain counties (1)Payments (A)By SecretarySubject to paragraph (2), to reduce the financial impact on the counties in which the land restored by section 12 is located, the Secretary shall make payments to Lake County and Sanders County in the State, out of amounts in the fund established under section 401(a) of the Act of June 15, 1935 (16 U.S.C. 715s(a)).
(B)By TribesTo ensure that culverts, bridges, and roads that intersect with, or are otherwise located within, the supply and distribution network of the Flathead Indian irrigation project comply with Federal environmental requirements, to ensure public safety, and to enhance Tribal fisheries on the Reservation, the Tribes shall allocate from the Trust Fund amounts withdrawn for the purposes described in section 8(h)(13), under an agreement approved by the Secretary— (i) $5,000,000 to Lake County in the State; and
(ii) $5,000,000 to Sanders County in the State. (2)Amount of paymentsThe amount of the payments under paragraph (1)(A) shall be equal to the amount each county would have received if this Act had not been enacted.
(3)Treatment of land for purposes of calculating paymentsFor the limited purposes of calculating payments to Lake County and Sanders County under this subsection and section 401 of the Act of June 15, 1935 (16 U.S.C. 715s), the land restored by section 13 shall be treated as a fee area (as defined in section 401(g) of the Act of June 15, 1935 (16 U.S.C. 715s(g))). (m)Effect on current lawNothing in this Act authorizes preenforcement judicial review of any Federal environmental enforcement action.
(n)No precedentThe provisions of this Act— (1)are uniquely suited to address the distinct circumstances, facts, history, and relationships involved; and
(2)are not intended, and shall not be interpreted, to establish precedent for any other situation.  EETaxpayer Certainty and Disaster Tax Relief Act of 2020 1.Short title; table of contents (a)Short titleThis division may be cited as the Taxpayer Certainty and Disaster Tax Relief Act of 2020.
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. (c)Table of contentsThe table of contents of this division is as follows:

Sec. 1. Short title; table of contents.
Title I—Extension of certain expiring provisions
Subtitle A—Certain provisions made permanent
Sec. 101. Reduction in medical expense deduction floor.
Sec. 102. Energy efficient commercial buildings deduction.
Sec. 103. Benefits provided to volunteer firefighters and emergency medical responders.
Sec. 104. Transition from deduction for qualified tuition and related expenses to increased income limitation on lifetime learning credit.
Sec. 105. Railroad track maintenance credit.
Sec. 106. Certain provisions related to beer, wine, and distilled spirits.
Sec. 107. Refunds in lieu of reduced rates for certain craft beverages produced outside the United States.
Sec. 108. Reduced rates not allowed for smuggled or illegally produced beer, wine, and spirits.
Sec. 109. Minimum processing requirements for reduced distilled spirits rates.
Sec. 110. Modification of single taxpayer rules.
Subtitle B—Certain provisions extended through 2025
Sec. 111. Look-thru rule for related controlled foreign corporations.
Sec. 112. New markets tax credit.
Sec. 113. Work opportunity credit.
Sec. 114. Exclusion from gross income of discharge of qualified principal residence indebtedness.
Sec. 115. 7-year recovery period for motorsports entertainment complexes.
Sec. 116. Expensing rules for certain productions.
Sec. 117. Oil spill liability trust fund rate.
Sec. 118. Empowerment zone tax incentives.
Sec. 119. Employer credit for paid family and medical leave.
Sec. 120. Exclusion for certain employer payments of student loans.
Sec. 121. Extension of carbon oxide sequestration credit.
Subtitle C—Extension of certain other provisions
Sec. 131. Credit for electricity produced from certain renewable resources.
Sec. 132. Extension and phaseout of energy credit.
Sec. 133. Treatment of mortgage insurance premiums as qualified residence interest.
Sec. 134. Credit for health insurance costs of eligible individuals.
Sec. 135. Indian employment credit.
Sec. 136. Mine rescue team training credit.
Sec. 137. Classification of certain race horses as 3-year property.
Sec. 138. Accelerated depreciation for business property on Indian reservations.
Sec. 139. American Samoa economic development credit.
Sec. 140. Second generation biofuel producer credit.
Sec. 141. Nonbusiness energy property.
Sec. 142. Qualified fuel cell motor vehicles.
Sec. 143. Alternative fuel refueling property credit.
Sec. 144. 2-wheeled plug-in electric vehicle credit.
Sec. 145. Production credit for Indian coal facilities.
Sec. 146. Energy efficient homes credit.
Sec. 147. Extension of excise tax credits relating to alternative fuels.
Sec. 148. Extension of residential energy-efficient property credit and inclusion of biomass fuel property expenditures.
Sec. 149. Black lung disability trust fund excise tax.
Title II—Other provisions
Sec. 201. Minimum low-income housing tax credit rate.
Sec. 202. Depreciation of certain residential rental property over 30-year period.
Sec. 203. Waste energy recovery property eligible for energy credit.
Sec. 204. Extension of energy credit for offshore wind facilities.
Sec. 205. Minimum rate of interest for certain determinations related to life insurance contracts.
Sec. 206. Clarifications and technical improvements to CARES Act employee retention credit.
Sec. 207. Extension and modification of employee retention and rehiring tax credit.
Sec. 208. Minimum age for distributions during working retirement.
Sec. 209. Temporary rule preventing partial plan termination.
Sec. 210. Temporary allowance of full deduction for business meals.
Sec. 211. Temporary special rule for determination of earned income.
Sec. 212. Certain charitable contributions deductible by non-itemizers.
Sec. 213. Modification of limitations on charitable contributions.
Sec. 214. Temporary special rules for health and dependent care flexible spending arrangements.
Title III—Disaster tax relief
Sec. 301. Definitions.
Sec. 302. Special disaster-related rules for use of retirement funds.
Sec. 303. Employee retention credit for employers affected by qualified disasters.
Sec. 304. Other disaster-related tax relief provisions.
Sec. 305. Low-income housing tax credit.
Sec. 306. Treatment of certain possessions.
IExtension of certain expiring provisions
ACertain provisions made permanent
101.Reduction in medical expense deduction floor
(a)In generalSection 213 is amended— (1)by striking 10 percent in subsection (a) and inserting 7.5 percent, and
(2)by striking subsection (f). (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
102.Energy efficient commercial buildings deduction
(a)Deduction made permanentSection 179D is amended by striking subsection (h). (b)Inflation adjustmentSection 179D, as amended by subsection (a), is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection: 

(g)Inflation adjustmentIn the case of a taxable year beginning after 2020, each dollar amount in subsection (b) or subsection (d)(1)(A) shall be increased by an amount equal to— (1)such dollar amount, multiplied by
(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.Any increase determined under the preceding sentence which is not a multiple of 1 cent shall be rounded to the nearest cent.. (c)Update of standards (1)ASHRAE standardsSection 179D(c) is amended—
(A)in paragraphs (1)(B)(ii) and (1)(D), by striking Standard 90.1–2007 and inserting Reference Standard 90.1, and (B)by amending paragraph (2) to read as follows:

(2)Reference Standard 90.1The term Reference Standard 90.1 means, with respect to any property, the most recent Standard 90.1 published by the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North America which has been affirmed by the Secretary, after consultation with the Secretary of Energy, for purposes of this section not later than the date that is 2 years before the date that construction of such property begins.. (2)California Nonresidential Alternative Calculation Method Approval ManualSection 179D(d)(2) is amended by striking , based on the provisions of the 2005 California Nonresidential Alternative Calculation Method Approval Manual and inserting with respect to any property, based on the provisions of the most recent California Nonresidential Alternative Calculation Method Approval Manual which has been affirmed by the Secretary, after consultation with the Secretary of Energy, for purposes of this section not later than the date that is 2 years before the date that construction of such property begins.
(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2020. 103.Benefits provided to volunteer firefighters and emergency medical responders (a)In generalSection 139B is amended by striking subsection (d).
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 104.Transition from deduction for qualified tuition and related expenses to increased income limitation on lifetime learning credit (a)Increased income limitations for phaseout of Lifetime Learning Credit (1)In generalSection 25A(d) is amended by striking paragraphs (1) and (2), by redesignating paragraph (3) as paragraph (2), and by inserting before paragraph (2) (as so redesignated) the following new paragraph:

(1)In generalThe American Opportunity Tax Credit and the Lifetime Learning Credit shall each (determined without regard to this paragraph) be reduced (but not below zero) by the amount which bears the same ratio to each such credit (as so determined) as— (A)the excess of—
(i)the taxpayer’s modified adjusted gross income for such taxable year, over (ii) $80,000 ( $160,000 in the case of a joint return), bears to
(B) $10,000 ( $20,000 in the case of a joint return).. (2)Conforming amendmentSection 25A is amended by striking subsection (h).
(b)Repeal of deduction for qualified tuition and related expenses
(1)In generalPart VII of subchapter B of chapter 1 is amended by striking section 222 (and by striking the item relating to such section in the table of sections for such part). (2)Conforming amendments (A)Section 62(a) is amended by striking paragraph (18).
(B)Section 74(d)(2)(B) is amended by striking 222,. (C)Section 86(b)(2)(A) is amended by striking 222,.
(D)Section 135(c)(4)(A) is amended by striking 222,. (E)Section 137(b)(3)(A) is amended by striking 222,.
(F)Section 219(g)(3)(A)(ii) is amended by striking 222,. (G)Section 221(b)(2)(C)(i) is amended by striking 222,.
(H)Section 469(i)(3)(E)(iii) is amended by striking 222,. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
105.Railroad track maintenance credit
(a)Made permanentSection 45G is amended by striking subsection (f). (b)Modification of credit rateSection 45G(a) is amended by striking 50 percent and inserting 40 percent (50 percent in the case of any taxable year beginning before January 1, 2023).
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 106.Certain provisions related to beer, wine, and distilled spirits (a)Production period for beer, wine, and distilled spirits (1)In generalSection 263A(f)(4) is amended to read as follows:

(4)Exemption for aging process of beer, wine, and distilled spiritsFor purposes of this subsection, the production period shall not include the aging period for— (A)beer (as defined in section 5052(a)),
(B)wine (as described in section 5041(a)), or (C)distilled spirits (as defined in section 5002(a)(8)), except such spirits that are unfit for use for beverage purposes..
(2)Effective dateThe amendment made by this subsection shall apply to interest costs paid or accrued after December 31, 2020. (b)Reduced rate of excise tax on beer (1)In generalSection 5051(a)(1) is amended to read as follows:

(1)In general
(A)Imposition of taxA tax is hereby imposed on all beer brewed or produced, and removed for consumption or sale, within the United States, or imported into the United States. Except as provided in paragraph (2), the rate of such tax shall be— (i) $16 on the first 6,000,000 barrels of beer—
(I)brewed by the brewer and removed during the calendar year for consumption or sale, or (II)imported by the importer into the United States during the calendar year, and
(ii) $18 on any barrels of beer to which clause (i) does not apply. (B)BarrelFor purposes of this section, a barrel shall contain not more than 31 gallons of beer, and any tax imposed under this section shall be applied at a like rate for any other quantity or for fractional parts of a barrel..
(2)Reduced rate for certain domestic productionSection 5051(a)(2)(A) is amended— (A)in the heading, by inserting  $3.50 a barrel before rate, and
(B)by striking  $7 and all that follows through January 1, 2021) and inserting  $3.50. (3)Application of reduced tax rate for foreign manufacturers and importersSection 5051(a) is amended—
(A)in paragraph (1)(A)(i)(II), as amended by paragraph (1) of this subsection, by inserting but only if the importer is an electing importer under paragraph (4) and the barrels have been assigned to the importer pursuant to such paragraph after during the calendar year, and (B)in paragraph (4)—
(i)in subparagraph (A), by striking paragraph (1)(C) and inserting paragraph (1)(A), and (ii)in subparagraph (B), by striking The Secretary and inserting The Secretary, after consultation with the Secretary of the Department of Homeland Security,.
(4)Controlled group and single taxpayer rulesSection 5051(a)(5) is amended by striking paragraph (1)(C)(i) each place it appears and inserting paragraph (1)(A)(i). (5)Effective dateThe amendments made by this subsection shall apply to beer removed after December 31, 2020.
(c)Transfer of beer between bonded facilities
(1)In generalSection 5414 is amended to read as follows:  5414.Transfer of beer between bonded facilities (a)In generalBeer may be removed from one brewery to another brewery, without payment of tax, and may be mingled with beer at the receiving brewery, subject to such conditions, including payment of the tax, and in such containers, as the Secretary by regulations shall prescribe, which shall include—
(1)any removal from one brewery to another brewery belonging to the same brewer, (2)any removal from a brewery owned by one corporation to a brewery owned by another corporation when—
(A)one such corporation owns the controlling interest in the other such corporation, or (B)the controlling interest in each such corporation is owned by the same person or persons, and
(3)any removal from one brewery to another brewery when— (A)the proprietors of transferring and receiving premises are independent of each other and neither has a proprietary interest, directly or indirectly, in the business of the other, and
(B)the transferor has divested itself of all interest in the beer so transferred and the transferee has accepted responsibility for payment of the tax. (b)Transfer of liability for taxFor purposes of subsection (a)(3), such relief from liability shall be effective from the time of removal from the transferor’s premises, or from the time of divestment of interest, whichever is later..
(2)Effective dateThe amendment made by this subsection shall apply to any calendar quarters beginning after December 31, 2020. (d)Reduced rate of excise tax on certain wine (1)In generalSection 5041(c) is amended—
(A)in the heading, by striking for small domestic producers, (B)by amending paragraph (1) to read as follows:

(1)Allowance of credit
(A)In generalThere shall be allowed as a credit against any tax imposed by this title (other than chapters 2, 21, and 22) an amount equal to the sum of— (i) $1 per wine gallon on the first 30,000 wine gallons of wine, plus
(ii)90 cents per wine gallon on the first 100,000 wine gallons of wine to which clause (i) does not apply, plus (iii)53.5 cents per wine gallon on the first 620,000 wine gallons of wine to which clauses (i) and (ii) do not apply,which are produced by the producer and removed during the calendar year for consumption or sale, or which are imported by the importer into the United States during the calendar year. 
(B)Adjustment of credit for hard ciderIn the case of wine described in subsection (b)(6), subparagraph (A) of this paragraph shall be applied— (i)in clause (i) of such subparagraph, by substituting 6.2 cents for  $1,
(ii)in clause (ii) of such subparagraph, by substituting 5.6 cents for 90 cents, and (iii)in clause (iii) of such subparagraph, by substituting 3.3 cents for 53.5 cents.,
(C)by striking paragraphs (2) and (8), (D)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively,
(E)by redesignating paragraph (9) as paragraph (6), and (F)by amending paragraph (7) to read as follows:

(7)RegulationsThe Secretary may prescribe such regulations as may be necessary to carry out the purposes of this subsection, including regulations to ensure proper calculation of the credit provided in this subsection.. (2)Allowance of credit for foreign manufacturers and importersSection 5041(c), as amended by paragraph (1), is amended—
(A)in paragraph (1)(A), by inserting but only if the importer is an electing importer under paragraph (6) and the wine gallons of wine have been assigned to the importer pursuant to such paragraph after into the United States during the calendar year, and (B)in paragraph (6)—
(i)in subparagraph (A), by striking paragraph (8) and inserting paragraph (1), (ii)in subparagraph (B), by striking The Secretary and inserting The Secretary of the Treasury, after consultation with the Secretary of the Department of Homeland Security,, and
(iii)in subparagraph (C), by striking paragraph (4) and inserting paragraph (3). (3)Effective dateThe amendments made by this subsection shall apply to wine removed after December 31, 2020.
(e)Adjustment of alcohol content level for application of excise tax rates
(1)In generalParagraphs (1) and (2) of section 5041(b) are each amended by striking 14 percent and all that follows through January 1, 2021 and inserting 16 percent. (2)Effective dateThe amendments made by this subsection shall apply to wine removed after December 31, 2020.
(f)Definition of mead and low alcohol by volume wine
(1)In generalSection 5041(h) is amended— (A)in paragraph (2), by striking the Secretary shall each place it appears and inserting the Secretary may, and
(B)by striking paragraph (3). (2)Effective dateThe amendments made by this subsection shall apply to wine removed after December 31, 2020.
(g)Reduced rate of excise tax on certain distilled spirits
(1)In generalSection 5001(c) is amended— (A)in the heading, by striking Temporary reduced rate and inserting Reduced rate,
(B)in paragraph (3)(B), by striking The Secretary and inserting The Secretary of the Treasury, after consultation with the Secretary of the Department of Homeland Security,, and (C)by striking paragraph (4).
(2)Effective dateThe amendments made by this subsection shall apply to distilled spirits removed after December 31, 2020. (h)Bulk distilled spirits (1)In generalSection 5212 is amended by striking and before January 1, 2021, and inserting between bonded premises belonging to the same person or members of the same controlled group (within the meaning of section 5001(c)(2)).
(2)Non-bulk transfers related to bottling or storageSection 5212 is amended by adding at the end the following new sentence: In the case of distilled spirits transferred in bond from the person who distilled or processed such distilled spirits (hereinafter referred to as transferor) to another person for bottling or storage of such distilled spirits, and returned to the transferor for removal, this section shall be applied without regard to whether distilled spirits are bulk distilled spirits, but only if the transferor retains title during the entire period between such distillation, or processing, and removal.. (3)Effective dateThe amendments made by this subsection shall apply to distilled spirits transferred in bond after December 31, 2020.
(i)Simplification of rules regarding records, statements, and returns
(1)In generalSection 5555(a) is amended by striking For calendar quarters beginning after the date of the enactment of this sentence, and before January 1, 2021, the Secretary and inserting The Secretary. (2)Effective dateThe amendment made by this subsection shall apply to calendar quarters beginning after December 31, 2020.
107.Refunds in lieu of reduced rates for certain craft beverages produced outside the United States
(a)Distilled spirits
(1)In generalSection 5001(c), as amended by the preceding provisions of this Act, is amended by adding at the end the following new paragraph:  (4)Refunds in lieu of reduced rates for foreign production removed after December 31, 2022 (A)In generalIn the case of any proof gallons of distilled spirits which have been produced outside the United States and imported into the United States, if such proof gallons of distilled spirits are removed after December 31, 2022—
(i)paragraph (1) shall not apply, and (ii)the amount determined under subparagraph (B) shall be allowed as a refund, determined for periods not less frequently than quarterly, to the importer in the same manner as if such amount were an overpayment of tax imposed by this section.
(B)Amount of refundThe amount determined under this subparagraph with respect to any importer for any period is an amount equal to the sum of— (i)the excess (if any) of—
(I)the amount of tax imposed under this subpart on proof gallons of distilled spirits referred to in subparagraph (A) which were removed during such period, over (II)the amount of tax which would have been imposed under this subpart on such proof gallons of distilled spirits if this section were applied without regard to this paragraph, plus
(ii)the amount of interest which would be allowed and paid on an overpayment of tax at the overpayment rate established under section 6621(a)(1) (without regard to the second sentence thereof) were such rate applied to the excess (if any) determined under clause (i) for the number of days in the filing period for which the refund under this paragraph is being determined. (C)Application of rules related to elections and assignmentsSubparagraph (A)(ii) shall apply only if the importer is an electing importer under paragraph (3) and the proof gallons of distilled spirits have been assigned to the importer pursuant to such paragraph.
(D)Rules for refunds within 90 daysFor purposes of refunds allowed under this paragraph, section 6611(e) shall be applied by substituting 90 days for 45 days each place it appears.. (2)Coordination with determination for cover over to Puerto Rico and Virgin Islands (A)In generalSection 7652 is amended by adding at the end the following new subsection:

(i)Determination of taxes collectedFor purposes of subsections (a)(3), (b)(3), and (e)(1), refunds under section 5001(c)(4) shall not be taken into account as a refund, and the amount of taxes imposed by and collected under section 5001(a)(1) shall be determined without regard to section 5001(c).. (B)Conforming amendmentSection 7652(e) is amended by striking paragraph (5).
(3)Effective dateThe amendments made by this subsection shall apply to distilled spirits brought into the United States and removed after December 31, 2022. (b)Beer (1)In generalSection 5051(a) is amended by adding at the end the following new paragraph:

(6)Refunds in lieu of reduced rates for foreign production removed after December 31, 2022
(A)In generalIn the case of any barrels of beer which have been produced outside the United States and imported into the United States, if such barrels of beer are removed after December 31, 2022— (i)paragraph (1)(A)(i) shall not apply, and
(ii)the amount determined under subparagraph (B) shall be allowed as a refund, determined for periods not less frequently than quarterly, to the importer in the same manner as if such amount were an overpayment of tax imposed by this section. (B)Amount of refundThe amount determined under this subparagraph with respect to any importer for any period is an amount equal to the sum of—
(i)excess (if any) of— (I)the amount of tax imposed under this section on barrels of beer referred to in subparagraph (A) which were removed during such period, over
(II)the amount of tax which would have been imposed under this section on such barrels of beer if this section were applied without regard to this paragraph, plus (ii)the amount of interest which would be allowed and paid on an overpayment of tax at the overpayment rate established under section 6621(a)(1) (without regard to the second sentence thereof) were such rate applied to the excess (if any) determined under clause (i) for the number of days in the filing period for which the refund under this paragraph is being determined.
(C)Application of rules related to elections and assignmentsSubparagraph (A)(ii) shall apply only if the importer is an electing importer under paragraph (4) and the barrels of beer have been assigned to the importer pursuant to such paragraph. (D)Rules for refunds within 90 daysFor purposes of refunds allowed under this paragraph, section 6611(e) shall be applied by substituting 90 days for 45 days each place it appears..
(2)Effective dateThe amendment made by this subsection shall apply to beer removed after December 31, 2022. (c)Wine (1)In generalSection 5041(c), as amended by the preceding provisions of this Act, is amended by redesignating paragraph (7) as paragraph (8) and by inserting after paragraph (6) the following new paragraph:

(7)Refunds in lieu of tax credits for foreign production removed after December 31, 2022
(A)In generalIn the case of any wine gallons of wine which have been produced outside the United States and imported into the United States, if such wine gallons are removed after December 31, 2022— (i)paragraph (1) shall not apply, and
(ii)the amount determined under subparagraph (B) shall be allowed as a refund, determined for periods not less frequently than quarterly, to the importer in the same manner as if such amount were an overpayment of tax imposed by this section. (B)Amount of refundThe amount determined under this subparagraph with respect to any importer for any period is an amount equal to the sum of—
(i)excess (if any) of— (I)the amount of tax imposed under this section on wine gallons of wine referred to in subparagraph (A) which were removed during such period, over
(II)the amount of tax which would have been imposed under this section (including any allowable credits) on such gallons of wine if this section were applied without regard to this paragraph, plus (ii)the amount of interest which would be allowed and paid on an overpayment of tax at the overpayment rate established under section 6621(a)(1) (without regard to the second sentence thereof) were such rate applied to the excess (if any) determined under clause (i) for the number of days in the filing period for which the refund under this paragraph is being determined.
(C)Application of rules related to elections and assignmentsSubparagraph (A)(ii) shall apply only if the importer is an electing importer under paragraph (6) and the wine gallons of wine have been assigned to the importer pursuant to such paragraph. (D)Rules for refunds within 90 daysFor purposes of refunds allowed under this paragraph, section 6611(e) shall be applied by substituting 90 days for 45 days each place it appears..
(2)Effective dateThe amendments made by this subsection shall apply to wine removed after December 31, 2022. (d)Information reporting in case of assignment of lower rates or refunds by foreign producers of beer, wine, and distilled spirits (1)In generalSubpart A of part III of subchapter A of chapter 61 is amended by inserting after section 6038D the following new section:

6038E.Information with respect to assignment of lower rates or refunds by foreign producers of beer, wine, and distilled spiritsAny foreign producer that elects to make an assignment described in section 5001(c), 5041(c), or 5051(a) shall provide such information, at such time and in such manner, as the Secretary may prescribe in order to make such assignment, including information about the controlled group structure of such foreign producer. . (2)Clerical amendmentTable of sections for subpart A of part III of subchapter A of chapter 61 is amended by inserting after the item relating to section 6038D the following new item:


Sec. 6038E. Information with respect to assignment of lower rates or refunds by foreign producers of beer, wine, and distilled spirits..
(3)Effective dateThe amendments made by this subsection shall apply to elections to make an assignment under section 5001(c), 5041(c), or 5051(a) of the Internal Revenue Code of 1986 after December 31, 2020. (e)Administration of refundsThe Secretary of the Treasury (or the Secretary’s delegate within the Department of the Treasury) shall implement and administer sections 5001(c)(4), 5041(c)(7), and 5051(a)(6) of the Internal Revenue Code of 1986, as added by this Act, in coordination with the United States Customs and Border Protection of the Department of Homeland Security.
(f)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate within the Department of the Treasury) shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section, including regulations to require foreign producers to provide information necessary to enforce the volume limitations under sections 5001(c), 5041(c), and 5051(a) of such Code. (g)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate within the Department of the Treasury) shall, in coordination with the United States Customs and Border Protection of the Department of Homeland Security, prepare, submit to Congress, and make publicly available a report detailing the plans for implementing and administering sections 5001(c)(4), 5041(c)(7), and 5051(a)(6) of such Code, as added by this Act.
108.Reduced rates not allowed for smuggled or illegally produced beer, wine, and spirits
(a)In generalSubpart E of part I of subchapter A of chapter 51 is amended by redesignating section 5067 as section 5068 and by inserting after section 5066 the following new section:  5067.Reduced rates not allowed for smuggled or illegally produced beer, wine, or spiritsIn the case of beer, wine, or distilled spirits that are smuggled into the United States or produced other than as authorized by this chapter—
(1)the rates of tax under paragraphs (1)(A)(i) and (2) of section 5051(a) shall not apply in the case of any such beer, (2)the credit under section 5041(c) shall not apply in the case of any such wine, and
(3)the rates of tax under section 5001(c) shall not apply in the case of any such distilled spirits.. (b)Clerical amendmentThe table of sections for subpart E of part I of subchapter A of chapter 51 is amended by striking the last item and inserting the following new items:


Sec. 5067. Reduced rates not allowed for illegally produced beer, wine, or spirits. 
Sec. 5068. Cross reference..
(c)Effective dateThe amendments made by this section shall apply to beer, wine, or distilled spirits, as the case may be, produced after the date of the enactment of this Act. 109.Minimum processing requirements for reduced distilled spirits rates (a)In generalSection 5001(c), as amended by the preceding provisions of this Act, is amended by adding at the end the following:

(5)Processed distilled spiritsA distilled spirit shall not be treated as processed for purposes of this subsection unless a process described in section 5002(a)(5)(A) (other than bottling) is performed with respect to such distilled spirit.. (b)Effective dateThe amendment made by this section shall apply to distilled spirits removed after December 31, 2021.
110.Modification of single taxpayer rules
(a)BeerSection 5051(a)(5)(C) is amended by striking marketed under a similar brand, license and inserting under a license. (b)WineFor single taxpayer rules relating to wine, see cross reference under section 5041(c)(3) of the Internal Revenue Code of 1986, as redesignated by this Act.
(c)Distilled spirits
(1)In generalSection 5001(c)(2)(D) is amended by striking marketed under a similar brand, license and inserting under a license. (2)Application to processorsSection 5001(c)(2)(D) is further amended by inserting or process after that produce.
(d)Effective dateThe amendments made by this section shall apply to beer, wine, and distilled spirits removed after December 31, 2020. BCertain provisions extended through 2025 111.Look-thru rule for related controlled foreign corporations (a)In generalSection 954(c)(6)(C) is amended by striking January 1, 2021 and inserting January 1, 2026.
(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2020, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end. 112.New markets tax credit (a)In generalSection 45D(f)(1)(H) is amended by striking 2020 and inserting for each of calendar years 2020 through 2025. 
(b)Carryover of unused limitationSection 45D(f)(3) is amended by striking 2025 and inserting 2030.  (c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2020.
113.Work opportunity credit
(a)In generalSection 51(c)(4) is amended by striking December 31, 2020 and inserting December 31, 2025. (b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2020.
114.Exclusion from gross income of discharge of qualified principal residence indebtedness
(a)In generalSection 108(a)(1)(E) is amended by striking January 1, 2021 both places it appears and inserting January 1, 2026. (b)Modification of maximum acquisition indebtedness taken into accountSection 108(h)(2) is amended by striking  $2,000,000 ( $1,000,000 and inserting  $750,000 ( $375,000. 
(c)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after December 31, 2020. 115.7-year recovery period for motorsports entertainment complexes (a)In generalSection 168(i)(15)(D) is amended by striking December 31, 2020 and inserting December 31, 2025.
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2020. 116.Expensing rules for certain productions (a)ExtensionSection 181(g) is amended by striking December 31, 2020 and inserting December 31, 2025.
(b)Effective dateThe amendment made by this section shall apply to productions commencing after December 31, 2020. 117.Oil spill liability trust fund rate (a)In generalSection 4611(f)(2) is amended by striking December 31, 2020 and inserting December 31, 2025.
(b)Effective dateThe amendment made by this section shall apply on and after January 1, 2021. 118.Empowerment zone tax incentives (a)In generalSection 1391(d)(1)(A)(i) is amended by striking December 31, 2020 and inserting December 31, 2025.
(b)Termination of increase in expensing under section 179Section 1397A is amended by adding at the end the following new subsection:  (c)TerminationThis section shall not apply to any property placed in service in taxable years beginning after December 31, 2020..
(c)Termination of nonrecognition of gain on rollover of empowerment zone investmentsSection 1397B is amended by adding at the end the following new subsection:  (c)TerminationThis section shall not apply to sales in taxable years beginning after December 31, 2020..
(d)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide. (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
119.Employer credit for paid family and medical leave
(a)In generalSection 45S(i) is amended by striking December 31, 2020 and inserting December 31, 2025. (b)Effective dateThe amendment made by this section shall apply to wages paid in taxable years beginning after December 31, 2020.
120.Exclusion for certain employer payments of student loans
(a)In generalSection 127(c)(1)(B) is amended by striking January 1, 2021 and inserting January 1, 2026.  (b)Effective dateThe amendment made by this section shall apply to payments made after December 31, 2020.
121.Extension of carbon oxide sequestration creditSection 45Q(d)(1) is amended by striking January 1, 2024 and inserting January 1, 2026.  CExtension of certain other provisions 131.Credit for electricity produced from certain renewable resources (a)In generalThe following provisions of section 45(d) are each amended by striking January 1, 2021 each place it appears and inserting January 1, 2022:
(1)Paragraph (1). (2)Paragraph (2)(A).
(3)Paragraph (3)(A). (4)Paragraph (4)(B).
(5)Paragraph (6). (6)Paragraph (7).
(7)Paragraph (9). (8)Paragraph (11)(B).
(b)Extension of election to treat qualified facilities as energy propertySection 48(a)(5)(C)(ii) is amended by striking January 1, 2021 and inserting January 1, 2022. (c)Conforming amendments related to application of phaseout percentage (1)Section 45(b)(5)(D) is amended by striking January 1, 2021 and inserting January 1, 2022 .
(2)Section 48(a)(5)(E)(iv) is amended by striking January 1, 2021 and inserting January 1, 2022 . (d)Effective dateThe amendments made by this section shall take effect on January 1, 2021.
132.Extension and phaseout of energy credit
(a)ExtensionsSection 48 is amended— (1)in subsection (a)—
(A)in paragraph (2)(A)(i)(II), by striking January 1, 2022 and inserting January 1, 2024, and (B)in paragraph (3)(A)—
(i)in clause (ii), by striking January 1, 2022 and inserting January 1, 2024, and (ii)in clause (vii), by striking January 1, 2022 and inserting January 1, 2024, and
(2)in subsection (c)— (A)in paragraph (1)(D), by striking January 1, 2022 and inserting January 1, 2024,
(B)in paragraph (2)(D), by striking January 1, 2022 and inserting January 1, 2024, (C)in paragraph (3)(A)(iv), by striking January 1, 2022 and inserting January 1, 2024, and
(D)in paragraph (4)(C), by striking January 1, 2022 and inserting January 1, 2024. (b)Phaseouts (1)Solar energy propertySection 48(a)(6) is amended—
(A)in subparagraph (A)— (i)by striking January 1, 2022, the energy percentage and inserting January 1, 2024, the energy percentage,
(ii)in clause (i), by striking January 1, 2021 and inserting January 1, 2023, and (iii)in clause (ii), by striking after December 31, 2020, and before January 1, 2022 and inserting after December 31, 2022, and before January 1, 2024, and
(B)in subparagraph (B), by striking begins before January 1, 2022, and which is not placed in service before January 1, 2024 and inserting begins before January 1, 2024, and which is not placed in service before January 1, 2026 . (2)Fiber-optic solar, qualified fuel cell, and qualified small wind energy propertySection 48(a)(7) is amended—
(A)in subparagraph (A)— (i)in clause (i), by striking January 1, 2021 and inserting January 1, 2023, and
(ii)in clause (ii), by striking after December 31, 2020, and before January 1, 2022 and inserting after December 31, 2022, and before January 1, 2024, and (B)in subparagraph (B), by striking January 1, 2024 and inserting January 1, 2026.
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2020. 133.Treatment of mortgage insurance premiums as qualified residence interest (a)In generalSection 163(h)(3)(E)(iv)(I) is amended by striking December 31, 2020 and inserting December 31, 2021.
(b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2020. 134.Credit for health insurance costs of eligible individuals (a)In generalSection 35(b)(1)(B) is amended by striking January 1, 2021 and inserting January 1, 2022.
(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2020. 135.Indian employment credit (a)In generalSection 45A(f) is amended by striking December 31, 2020 and inserting December 31, 2021.
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 136.Mine rescue team training credit (a)In generalSection 45N(e) is amended by striking December 31, 2020 and inserting December 31, 2021.
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 137.Classification of certain race horses as 3-year property (a)In generalSection 168(e)(3)(A)(i) is amended—
(1)by striking January 1, 2021 in subclause (I) and inserting January 1, 2022, and (2)by striking December 31, 2020 in subclause (II) and inserting December 31, 2021.
(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2020. 138.Accelerated depreciation for business property on Indian reservations (a)In generalSection 168(j)(9) is amended by striking December 31, 2020 and inserting December 31, 2021.
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2020. 139.American Samoa economic development credit (a)In generalSection 119(d) of division A of the Tax Relief and Health Care Act of 2006 is amended—
(1)by striking January 1, 2021 each place it appears and inserting January 1, 2022, (2)by striking first 15 taxable years in paragraph (1) and inserting first 16 taxable years, and
(3)by striking first 9 taxable years in paragraph (2) and inserting first 10 taxable years. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
140.Second generation biofuel producer credit
(a)In generalSection 40(b)(6)(J)(i) is amended by striking January 1, 2021 and inserting January 1, 2022. (b)Effective dateThe amendment made by this section shall apply to qualified second generation biofuel production after December 31, 2020.
141.Nonbusiness energy property
(a)In generalSection 25C(g)(2) is amended by striking December 31, 2020 and inserting December 31, 2021.  (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2020.
142.Qualified fuel cell motor vehicles
(a)In generalSection 30B(k)(1) is amended by striking December 31, 2020 and inserting December 31, 2021. (b)Effective dateThe amendment made by this section shall apply to property purchased after December 31, 2020.
143.Alternative fuel refueling property credit
(a)In generalSection 30C(g) is amended by striking December 31, 2020 and inserting December 31, 2021. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2020.
144.2-wheeled plug-in electric vehicle credit
(a)In generalSection 30D(g)(3)(E)(ii) is amended by striking January 1, 2021 and inserting January 1, 2022. (b)Effective dateThe amendment made by this section shall apply to vehicles acquired after December 31, 2020.
145.Production credit for Indian coal facilities
(a)In generalSection 45(e)(10)(A) is amended by striking 15-year period each place it appears and inserting 16-year period. (b)Effective dateThe amendments made by this section shall apply to coal produced after December 31, 2020.
146.Energy efficient homes credit
(a)In generalSection 45L(g) is amended by striking December 31, 2020 and inserting December 31, 2021. (b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2020.
147.Extension of excise tax credits relating to alternative fuels
(a)In generalSections 6426(d)(5) and  6426(e)(3) are each amended by striking December 31, 2020 and inserting December 31, 2021. (b)Outlay payments for alternative fuelsSection 6427(e)(6)(C) is amended by striking December 31, 2020 and inserting December 31, 2021.
(c)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2020. 148.Extension of residential energy-efficient property credit and inclusion of biomass fuel property expenditures (a)Extension (1)In generalSection 25D(h) is amended by striking December 31, 2021 and inserting December 31, 2023.
(2)PhasedownSection 25D(g) is amended— (A)by striking January 1, 2021 in paragraph (2) and inserting January 1, 2023, and
(B)by striking after December 31, 2020, and before January 1, 2022 in paragraph (3) and inserting after December 31, 2022, and before January 1, 2024. (b)Qualified biomass fuel property expenditures (1)In generalSection 25D(a) is amended by striking and at the end of paragraph (4), by inserting and at the end of paragraph (5), and by inserting after paragraph (5) the following new paragraph:

(6)the qualified biomass fuel property expenditures, and. (2)Qualified biomass fuel property expenditures definedSection 25D(d) is amended by adding at the end the following new paragraph:

(6)Qualified biomass fuel property expenditure
(A)In generalThe term qualified biomass fuel property expenditure means an expenditure for property— (i)which uses the burning of biomass fuel to heat a dwelling unit located in the United States and used as a residence by the taxpayer, or to heat water for use in such a dwelling unit, and
(ii)which has a thermal efficiency rating of at least 75 percent (measured by the higher heating value of the fuel). (B)Biomass fuelFor purposes of this section, the term biomass fuel means any plant-derived fuel available on a renewable or recurring basis..
(3)Denial of double benefit for biomass stoves
(A)In generalSection 25C(d)(3) is amended by adding and at the end of subparagraph (C), by striking , and at the end of subparagraph (D) and inserting a period, and by striking subparagraph (E). (B)Conforming amendmentSection 25C(d) is amended by striking paragraph (6).
(c)Effective date
(1)ExtensionThe amendments made by subsection (a) shall apply to property placed in service after December 31, 2020. (2)Qualified biomass fuel property expendituresThe amendments made by subsection (b) shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2020.
149.Black lung disability trust fund excise tax
(a)In generalSection 4121(e)(2)(A) is amended by striking December 31, 2020 and inserting December 31, 2021. (b)Effective dateThe amendment made by this section shall apply to sales after December 31, 2020.
IIOther provisions
201.Minimum low-income housing tax credit rate
(a)In generalSubsection (b) of section 42 is amended— (1)by redesignating paragraph (3) as paragraph (4), and
(2)by inserting after paragraph (2) the following new paragraph:  (3)Minimum credit rateIn the case of any new or existing building to which paragraph (2) does not apply and which is placed in service by the taxpayer after December 31, 2020, the applicable percentage shall not be less than 4 percent..
(b)Effective dateThe amendments made by this section shall apply to— (1)any building which receives an allocation of housing credit dollar amount after December 31, 2020, and
(2)in the case of any building any portion of which is financed with an obligation described in section 42(h)(4)(A), any such building if any such obligation which so finances such building is issued after December 31, 2020. 202.Depreciation of certain residential rental property over 30-year periodSection 13204(b) of Public Law 115–97 is amended—
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3), and (2)by adding at the end the following:

(3)Certain residential rental propertyIn the case of any residential rental property— (A)which was placed in service before January 1, 2018,
(B)which is held by an electing real property trade or business (as defined in section 163(j)(7)(B) of the Internal Revenue Code of 1986), and (C)for which subparagraph (A), (B), (C), (D), or (E) of section 168(g)(1) of the Internal Revenue Code of 1986 did not apply prior to such date,the amendments made by subsection (a)(3)(C) shall apply to taxable years beginning after December 31, 2017..
203.Waste energy recovery property eligible for energy credit
(a)In generalSection 48(a)(3)(A) is amended by striking or at the end of clause (vi), by inserting or at the end of clause (vii), and by adding at the end the following new clause:  (viii)waste energy recovery property,.
(b)Application of 30 percent creditSection 48(a)(2)(A)(i) is amended by striking and at the end of subclause (III) and by adding at the end the following new subclause:  (V)waste energy recovery property, and.
(c)Application of phaseoutSection 48(a)(7) is amended— (1)by inserting waste energy recovery property, after qualified small wind property,, and
(2)by striking fiber-optic solar, qualified fuel cell, and qualified small wind in the heading thereof and inserting certain other.  (d)DefinitionSection 48(c) is amended by adding at the end the following new paragraphs: 

(5)Waste energy recovery property
(A)In generalThe term waste energy recovery property means property that generates electricity solely from heat from buildings or equipment if the primary purpose of such building or equipment is not the generation of electricity. (B)Capacity limitationThe term waste energy recovery property shall not include any property which has a capacity in excess of 50 megawatts.
(C)No double benefitAny waste energy recovery property (determined without regard to this subparagraph) which is part of a system which is a combined heat and power system property shall not be treated as waste energy recovery property for purposes of this section unless the taxpayer elects to not treat such system as a combined heat and power system property for purposes of this section.  (D)TerminationThe term waste energy recovery property shall not include any property the construction of which does not begin before January 1, 2024. .
(e)Effective dateThe amendments made by this section shall apply to periods after December 31, 2020, under rules similar to the rules of section 48(m) as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990.  204.Extension of energy credit for offshore wind facilities (a)In generalSection 48(a)(5) is amended by adding at the end the following new subparagraph: 

(F)Qualified offshore wind facilities
(i)In generalIn the case of any qualified offshore wind facility— (I)subparagraph (C)(ii) shall be applied by substituting January 1, 2026 for January 1, 2022, 
(II)subparagraph (E) shall not apply, and  (III)for purposes of this paragraph, section 45(d)(1) shall be applied by substituting January 1, 2026’ for January 1, 2022.
(ii)Qualified offshore wind facilityFor purposes of this subparagraph, the term qualified offshore wind facility means a qualified facility (within the meaning of section 45) described in paragraph (1) of section 45(d) (determined without regard to any date by which the construction of the facility is required to begin) which is located in the inland navigable waters of the United States or in the coastal waters of the United States.. (b)Effective dateThe amendment made by this section shall apply to periods after December 31, 2016, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).
205.Minimum rate of interest for certain determinations related to life insurance contracts
(a)Modification of minimum rate for purposes of cash value accumulation test
(1)In generalSection 7702(b)(2)(A) is amended by striking an annual effective rate of 4 percent and inserting the applicable accumulation test minimum rate. (2)Applicable accumulation test minimum rateSection 7702(b) is amended by adding at the end the following new paragraph:

(3)Applicable accumulation test minimum rateFor purposes of paragraph (2)(A), the term applicable accumulation test minimum rate means the lesser of— (A)an annual effective rate of 4 percent, or
(B)the insurance interest rate (as defined in subsection (f)(11)) in effect at the time the contract is issued.. (b)Modification of minimum rate for purposes of guideline premium requirements (1)In generalSection 7702(c)(3)(B)(iii) is amended by striking an annual effective rate of 6 percent and inserting the applicable guideline premium minimum rate.
(2)Applicable guideline premium minimum rateSection 7702(c)(3) is amended by adding at the end the following new subparagraph:  (E)Applicable guideline premium minimum rateFor purposes of subparagraph (B)(iii), the term applicable guideline premium minimum rate means the applicable accumulation test minimum rate (as defined in subsection (b)(3)) plus 2 percentage points..
(c)Application of modified minimum rates to determination of guideline level premiumSection 7702(c)(4) is amended— (1)by striking 4 percent and inserting the applicable accumulation test minimum rate, and
(2)by striking 6 percent and inserting the applicable guideline premium minimum rate. (d)Insurance interest rateSection 7702(f) is amended by adding at the end the following new paragraph:

(11)Insurance interest rateFor purposes of this section— (A)In generalThe term insurance interest rate means, with respect to any contract issued in any calendar year, the lesser of—
(i)the section 7702 valuation interest rate for such calendar year (or, if such calendar year is not an adjustment year, the most recent adjustment year), or (ii)the section 7702 applicable Federal interest rate for such calendar year (or, if such calendar year is not an adjustment year, the most recent adjustment year).
(B)Section 7702 valuation interest rateThe term section 7702 valuation interest rate means, with respect to any adjustment year, the prescribed U.S. valuation interest rate for life insurance with guaranteed durations of more than 20 years (as defined in the National Association of Insurance Commissioners’ Standard Valuation Law) as effective in the calendar year immediately preceding such adjustment year. (C)Section 7702 applicable Federal interest rateThe term section 7702 applicable Federal interest rate means, with respect to any adjustment year, the average (rounded to the nearest whole percentage point) of the applicable Federal mid-term rates (as defined in section 1274(d) but based on annual compounding) effective as of the beginning of each of the calendar months in the most recent 60-month period ending before the second calendar year prior to such adjustment year.
(D)Adjustment yearThe term adjustment year means the calendar year following any calendar year that includes the effective date of a change in the prescribed U.S. valuation interest rate for life insurance with guaranteed durations of more than 20 years (as defined in the National Association of Insurance Commissioners' Standard Valuation Law). (E)Transition ruleNotwithstanding subparagraph (A), the insurance interest rate shall be 2 percent in the case of any contract which is issued during the period that—
(i)begins on January 1, 2021, and (ii)ends immediately before the beginning of the first adjustment year that beings after December 31, 2021..
(e)Effective dateThe amendments made by this section shall apply to contracts issued after December 31, 2020. 206.Clarifications and technical improvements to CARES Act employee retention credit (a)Gross receipts of tax-exempt organizationsSection 2301(c)(2)(C) of the CARES Act is amended—
(1)by striking of such Code, clauses (i) and (ii)(I) and inserting  of such Code—
(i)clauses (i) and (ii)(I), (2)by striking the period at the end and inserting , and, and
(3)by adding at the end the following new clause:  (ii)any reference in this section to gross receipts shall be treated as a reference to gross receipts within the meaning of section 6033 of such Code..
(b)Modification of treatment of health plan expensesSection 2301(c) of the CARES Act is amended— (1)by striking subparagraph (C) of paragraph (3), and
(2)in paragraph (5)— (A)by striking The term and inserting the following:

(A)In generalThe term, and (B)by adding at the end the following new subparagraph:

(B)Allowance for certain health plan expenses
(i)In generalSuch term shall include amounts paid by the eligible employer to provide and maintain a group health plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986), but only to the extent that such amounts are excluded from the gross income of employees by reason of section 106(a) of such Code. (ii)Allocation rulesFor purposes of this section, amounts treated as wages under clause (i) shall be treated as paid with respect to any employee (and with respect to any period) to the extent that such amounts are properly allocable to such employee (and to such period) in such manner as the Secretary may prescribe. Except as otherwise provided by the Secretary, such allocation shall be treated as properly made if made on the basis of being pro rata among periods of coverage..
(c)Improved coordination between paycheck protection program and employee retention tax credit
(1)Amendment to paycheck protection programSection 7A(a)(12) of the Small Business Act, as redesignated, transferred, and amended by the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act, is amended by adding at the end the following: Such payroll costs shall not include qualified wages taken into account in determining the credit allowed under section 2301 of the CARES Act or qualified wages taken into account in determining the credit allowed under subsection (a) or (d) of section 303 of the Taxpayer Certainty and Disaster Relief Act of 2020..  (2)Amendments to employee retention tax credit (A)In generalSection 2301(g) of the CARES Act is amended to read as follows:

(g)Election to not take certain wages into account
(1)In generalThis section shall not apply to so much of the qualified wages paid by an eligible employer as such employer elects (at such time and in such manner as the Secretary may prescribe) to not take into account for purposes of this section. (2)Coordination with paycheck protection programThe Secretary, in consultation with the Administrator of the Small Business Administration, shall issue guidance providing that payroll costs paid during the covered period shall not fail to be treated as qualified wages under this section by reason of an election under paragraph (1) to the extent that a covered loan of the eligible employer is not forgiven by reason of a decision under section 7A(g) of the Small Business Act. Terms used in the preceding sentence which are also used in section 7A of the Small Business Act shall have the same meaning as when used in such section..
(B)Conforming amendments
(i)Section 2301 of the CARES Act is amended by striking subsection (j). (ii)Section 2301(l) of the CARES Act is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
(d)Regulations and guidanceSection 2301(l) of the CARES Act, as amended by subsection (c)(2)(B)(ii), is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting , and, and by adding at the end the following new paragraph:  (5)to prevent the avoidance of the purposes of the limitations under this section, including through the leaseback of employees..
(e)Effective date
(1)In generalThe amendments made by this section shall take effect as if included in the provisions of the CARES Act to which they relate.  (2)Special rule (A)In generalFor purposes of section 2301 of the CARES Act, an employer who has filed a return of tax with respect to applicable employment taxes (as defined in section 2301(c)(1) of division A of such Act) before the date of the enactment of this Act may elect (in such manner as the Secretary of the Treasury (or the Secretary's delegate) shall prescribe) to treat any applicable amount as an amount paid in the calendar quarter which includes the date of the enactment of this Act.
(B)Applicable amountFor purposes of subparagraph (A), the term applicable amount means the amount of wages which— (i)are—
(I)described in section 2301(c)(5)(B) of the CARES Act, as added by the amendments made by subsection (b), or (II)permitted to be treated as qualified wages under guidance issued pursuant to section 2301(g)(2) of the CARES Act (as added by subsection (c)), and
(ii)were— (I)paid in a calendar quarter beginning after December 31, 2019, and before October 1, 2020, and
(II)not taken into account by the taxpayer in calculating the credit allowed under section 2301(a) of division A of such Act for such calendar quarter.  207.Extension and modification of employee retention and rehiring tax credit (a)Extension (1)In generalSection 2301(m) of the CARES Act is amended by striking January 1, 2021 and inserting July 1, 2021.
(2)Conforming amendmentSection 2301(c)(2)(A)(i) of the CARES Act is amended by striking during calendar year 2020 and inserting during the calendar quarter for which the credit is determined under subsection (a). (b)Increase in credit percentageSection 2301(a) of the CARES Act is amended by striking 50 percent and inserting 70 percent.
(c)Increase in per employee limitationSection 2301(b)(1) of the CARES Act is amended by striking for all calendar quarters shall not exceed $10,000 and inserting for any calendar quarter shall not exceed $10,000. (d)Modifications to definition of eligible employer (1)Decrease in reduction in gross receipts necessary to qualify as eligible employer (A)In generalSection 2301(c)(2)(A)(ii)(II) of the CARES Act is amended to read as follows:

(II)the gross receipts (within the meaning of section 448(c) of the Internal Revenue Code of 1986) of such employer for such calendar quarter are less than 80 percent of the gross receipts of such employer for the same calendar quarter in calendar year 2019.. (B)Application to employers not in existence in 2019Section 2301(c)(2)(A) of the CARES Act, as amended by subparagraph (A), is amended by adding at the end the following new flush sentence:

With respect to any employer for any calendar quarter, if such employer was not in existence as of the beginning of the same calendar quarter in calendar year 2019, clause (ii)(II) shall be applied by substituting 2020 for 2019..
(2)Election to determine gross receipts test based on prior quarter
(A)In generalSubparagraph (B) of section 2301(c)(2) of the CARES Act is amended to read as follows:  (B)Election to use alternative quarterAt the election of the employer—
(i)subparagraph (A)(ii)(II) shall be applied— (I)by substituting for the immediately preceding calendar quarter for for such calendar quarter, and
(II)by substituting the corresponding calendar quarter in calendar year 2019 for the same calendar quarter in calendar year 2019, and (ii)the last sentence of subparagraph (A) shall be applied by substituting the corresponding calendar quarter in calendar year 2019 for the same calendar quarter in calendar year 2019.An election under this subparagraph shall be made at such time and in such manner as the Secretary shall prescribe..
(B)Conforming amendmentSection 2301(l) of the CARES Act, as amended by section 206, is amended by inserting and at the end of paragraph (3), by striking paragraph (4), and by redesignating paragraph (5) as paragraph (4). (3)Application to certain governmental employers (A)In generalSection 2301(f) of the CARES Act is amended—
(i)by striking This and inserting the following:  (1)In generalThis, and
(ii)by adding at the end the following new paragraph:  (2)ExceptionParagraph (1) shall not apply to—
(A)any organization described in section 501(c)(1) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, or (B)any entity described in paragraph (1) if —
(i)such entity is a college or university, or (ii)the principal purpose or function of such entity is providing medical or hospital care.In the case of any entity described in subparagraph (B), such entity shall be treated as satisfying the requirements of subsection (c)(2)(A)(i)..
(B)Conforming amendmentSection 2301(c)(5)(A) of the CARES Act, as amended by section 206(b)(2), is amended by adding at the end the following new sentence: For purposes of the preceding sentence, in the case of any organization or entity described in subsection (f)(2), wages as defined in section 3121(a) of the Internal Revenue Code of 1986 shall be determined without regard to paragraphs (5), (6), (7), (10), and (13) of section 3121(b) of such Code (except with respect to services performed in a penal institution by an inmate thereof).. (e)Modification of determination of qualified wages (1)Modification of threshold for treatment as a large employerSection 2301(c)(3)(A) of the CARES Act is amended by striking 100 each place it appears in clauses (i) and (ii) and inserting 500.
(2)Elimination of limitationSection 2301(c)(3) of the CARES Act is amended— (A)by striking subparagraph (B), and
(B)by striking Such term in the second sentence of subparagraph (A) and inserting the following:  (B)ExceptionThe term qualified wages.
(f)Denial of double benefitSection 2301(h) of the CARES Act is amended— (1)by striking paragraphs (1) and (2) and inserting the following:

(1)Denial of double benefitAny wages taken into account in determining the credit allowed under this section shall not be taken into account as wages for purposes of sections 41, 45A, 45P, 45S, 51, and 1396 of the Internal Revenue Code of 1986.. (2)by redesignating paragraph (3) as paragraph (2). 
(g)Advance payments
(1)In generalSection 2301 of the CARES Act, as amended by section 206(c)(2)(B)(i), is amended by inserting after subsection (i) the following new subsection:  (j)Advance payments (1)In generalExcept as provided in paragraph (2), no advance payment of the credit under subsection (a) shall be allowed.
(2)Advance payments to small employers
(A)In generalUnder rules provided by the Secretary, an eligible employer for which the average number of full-time employees (within the meaning of section 4980H of the Internal Revenue Code of 1986) employed by such eligible employer during 2019 was not greater than 500 may elect for any calendar quarter to receive an advance payment of the credit under subsection (a) for such quarter in an amount not to exceed 70 percent of the average quarterly wages paid by the employer in calendar year 2019. (B)Special rule for seasonal employersIn the case of any employer who employs seasonal workers (as defined in section 45R(d)(5)(B) of the Internal Revenue Code of 1986), the employer may elect to substitute the wages for the calendar quarter in 2019 which corresponds to the calendar quarter to which the election relates for the average quarterly wages paid by the employer in calendar year 2019.
(C)Special rule for employers not in existence in 2019In the case of any employer that was not in existence in 2019, subparagraphs (A) and (B) shall each be applied by substituting 2020 for 2019 each place it appears. (3)Reconciliation of credit with advance payments (A)In generalThe amount of credit which would (but for this subsection) be allowed under this section shall be reduced (but not below zero) by the aggregate payment allowed to the taxpayer under paragraph (2). Any failure to so reduce the credit shall be treated as arising out of a mathematical or clerical error and assessed according to section 6213(b)(1) of the Internal Revenue Code of 1986.
(B)Excess advance paymentsIf the advance payments to a taxpayer under paragraph (2) for a calendar quarter exceed the credit allowed by this section (determined without regard to subparagraph (A)), the tax imposed by chapter 21 or 22 of the Internal Revenue Code of 1986 (whichever is applicable) for the calendar quarter shall be increased by the amount of such excess.. (2)Conforming amendmentsSection 2301(l) of the CARES Act, as amended by section 206 and subsection (d)(2)(B), is amended—
(A)by inserting as provided in subsection (j)(2) after subsection (a) in paragraph (1),  (B)by striking paragraph (2), and 
(C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively. (h)Third-party payorsSection 2301(l) of the CARES Act, as amended by section 206 and subsections (d)(2)(B) and (g)(2), is amended by adding at the end the following flush sentence:

Any forms, instructions, regulations, or guidance described in paragraph (2) shall require the customer to be responsible for the accounting of the credit and for any liability for improperly claimed credits and shall require the certified professional employer organization or other third party payor to accurately report such tax credits based on the information provided by the customer..
(i)Public awareness campaignSection 2301 of the CARES Act is amended by adding at the end the following new subsection:  (n)Public awareness campaign (1)In generalThe Secretary shall conduct a public awareness campaign, in coordination with the Administrator of the Small Business Administration, to provide information regarding the availability of the credit allowed under this section.
(2)OutreachUnder the campaign conducted under paragraph (1), the Secretary shall— (A)provide to all employers which reported not more than 500 employees on the most recently filed return of applicable employment taxes a notice about the credit allowed under this section and the requirements for eligibility to claim the credit, and
(B)not later than 30 days after the date of the enactment of this subsection, provide to all employers educational materials relating to the credit allowed under this section, including specific materials for businesses with not more than 500 employees.. (j)Coordination with certain payroll protection program loansSection 2301(g)(2) of the CARES Act, as added by section 206(c)(2)(A), is amended by striking section 7A(g) of the Small Business Act and all that follows and inserting section 7A(g) of the Small Business Act or the application of section 7(a)(37)(J) of the Small Business Act. Terms used in the preceding sentence which are also used in section 7A(g) or 7(a)(37)(J) of the Small Business Act shall, when applied in connection with either such section, have the same meaning as when used in such section, respectively.. 
(k)Effective dateThe amendments made by this section shall apply to calendar quarters beginning after December 31, 2020. 208.Minimum age for distributions during working retirement (a)In generalParagraph (36) of section 401(a) is amended to read as follows:

(36)Distributions during working retirement
(A)In generalA trust forming part of a pension plan shall not be treated as failing to constitute a qualified trust under this section solely because the plan provides that a distribution may be made from such trust to an employee who has attained age 59½ and who is not separated from employment at the time of such distribution. (B)Certain employees in the building and construction industrySubparagraph (A) shall be applied by substituting age 55 for age 59½ in the case of a multiemployer plan described in section 4203(b)(1)(B)(i) of the Employee Retirement Income Security Act of 1974, with respect to individuals who were participants in such plan on or before April 30, 2013, if—
(i)the trust to which subparagraph (A) applies was in existence before January 1, 1970, and (ii)before December 31, 2011, at a time when the plan provided that distributions may be made to an employee who has attained age 55 and who is not separated from employment at the time of such distribution, the plan received at least 1 written determination from the Internal Revenue Service that the trust to which subparagraph (A) applies constituted a qualified trust under this section..
(b)Effective dateThe amendment made by this section shall apply to distributions made before, on, or after the date of the enactment of this Act.  209.Temporary rule preventing partial plan terminationA plan shall not be treated as having a partial termination (within the meaning of 411(d)(3) of the Internal Revenue Code of 1986) during any plan year which includes the period beginning on March 13, 2020, and ending on March 31, 2021, if the number of active participants covered by the plan on March 31, 2021 is at least 80 percent of the number of active participants covered by the plan on March 13, 2020. 
210.Temporary allowance of full deduction for business meals
(a)In generalSection 274(n)(2) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C)(iv) and inserting , or, and by inserting after subparagraph (C) the following new subparagraph:  (D)such expense is—
(i)for food or beverages provided by a restaurant, and (ii)paid or incurred before January 1, 2023..
(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2020.  211.Temporary special rule for determination of earned income (a)In generalIf the earned income of the taxpayer for the taxpayer’s first taxable year beginning in 2020 is less than the earned income of the taxpayer for the preceding taxable year, the credits allowed under sections 24(d) and 32 of the Internal Revenue Code of 1986 may, at the election of the taxpayer, be determined by substituting—
(1)such earned income for the preceding taxable year, for (2)such earned income for the taxpayer’s first taxable year beginning in 2020.
(b)Earned income
(1)In generalFor purposes of this section, the term earned income has the meaning given such term under section 32(c) of the Internal Revenue Code of 1986. (2)Application to joint returnsFor purposes of subsection (a), in the case of a joint return, the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned income of each spouse for such preceding taxable year.
(c)Special rules
(1)Errors treated as mathematical errorFor purposes of section 6213 of the Internal Revenue Code of 1986, an incorrect use on a return of earned income pursuant to subsection (a) shall be treated as a mathematical or clerical error. (2)No effect on determination of gross income, etcExcept as otherwise provided in this section, the Internal Revenue Code of 1986 shall be applied without regard to any substitution under subsection (a).
212.Certain charitable contributions deductible by non-itemizers
(a)In generalSection 170 is amended by redesignating subsection (p) as subsection (q) and by inserting after subsection (o) the following new subsection:  (p)Special rule for taxpayers who do not elect to itemize deductionsIn the case of any taxable year beginning in 2021, if the individual does not elect to itemize deductions for such taxable year, the deduction under this section shall be equal to the deduction, not in excess of $300 ( $600 in the case of a joint return), which would be determined under this section if the only charitable contributions taken into account in determining such deduction were contributions made in cash during such taxable year (determined without regard to subsections (b)(1)(G)(ii) and (d)(1)) to an organization described in section 170(b)(1)(A) and not—
(1)to an organization described in section 509(a)(3), or (2)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2))..
(b)Penalty for underpayments attributable to overstated deduction
(1)In generalSection 6662(b) is amended by inserting after paragraph (8) the following:  (9)Any overstatement of the deduction provided in section 170(p)..
(2)Increased penaltySection 6662 is amended by adding at the end the following new subsection:  (l)Increase in penalty in case of overstatement of qualified charitable contributionsIn the case of any portion of an underpayment which is attributable to one or more overstatements of the deduction provided in section 170(p), subsection (a) shall be applied with respect to such portion by substituting 50 percent for 20 percent..
(3)Exception to approval of assessmentSection 6751(b)(2)(A) is amended by striking or 6655 and inserting 6655, or 6662 (but only with respect to an addition to tax by reason of subsection (b)(9) thereof).  (b)Conforming amendments (1)Section 63(b) is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , and, and by adding at the end the following new paragraph: 

(4)the deduction provided in section 170(p).. (2)Section 63(d) is amended by adding and at the end of paragraph (1), by striking paragraphs (2) and (3), and by inserting after paragraph (1) the following new paragraph:

(2)any deduction referred to in any paragraph of subsection (b).. (c)Repeal of superseded provisions (1)In generalSection 62(a) is amended by striking paragraph (22).
(2)Conforming amendmentSection 62 is amended by striking subsection (f). (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
213.Modification of limitations on charitable contributions
(a)In generalSubsections (a)(3)(A)(i) and (b) of section 2205 of the CARES Act are each amended by inserting or 2021 after 2020. (b)Conforming amendmentThe heading of section 2205 of the CARES Act is amended by striking Modification of limitations on charitable contributions during 2020 and inserting Temporary modification of limitations on charitable contributions. 
(c)Effective dateThe amendments made by this section shall apply to contributions made after December 31, 2020. 214.Temporary special rules for health and dependent care flexible spending arrangements (a)Carryover from 2020 plan yearFor plan years ending in 2020, a plan that includes a health flexible spending arrangement or dependent care flexible spending arrangement shall not fail to be treated as a cafeteria plan under the Internal Revenue Code of 1986 merely because such plan or arrangement permits participants to carry over (under rules similar to the rules applicable to health flexible spending arrangements) any unused benefits or contributions remaining in any such flexible spending arrangement from such plan year to the plan year ending in 2021.
(b)Carryover from 2021 plan yearFor plan years ending in 2021, a plan that includes a health flexible spending arrangement or dependent care flexible spending arrangement shall not fail to be treated as a cafeteria plan under the Internal Revenue Code of 1986 merely because such plan or arrangement permits participants to carry over (under rules similar to the rules applicable to health flexible spending arrangements) any unused benefits or contributions remaining in any such flexible spending arrangement from such plan year to the plan year ending in 2022. (c)Extension of grace periods, etc (1)In generalA plan that includes a health flexible spending arrangement or dependent care flexible spending arrangement shall not fail to be treated as a cafeteria plan under the Internal Revenue Code of 1986 merely because such plan or arrangement extends the grace period for a plan year ending in 2020 or 2021 to 12 months after the end of such plan year, with respect to unused benefits or contributions remaining in a health flexible spending arrangement or a dependent care flexible spending arrangement.
(2)Post-termination reimbursements from health FSAsA plan that includes a health flexible spending arrangement shall not fail to be treated as a cafeteria plan under the Internal Revenue Code of 1986 merely because such plan or arrangement allows (under rules similar to the rules applicable to dependent care flexible spending arrangements) an employee who ceases participation in the plan during calendar year 2020 or 2021 to continue to receive reimbursements from unused benefits or contributions through the end of the plan year in which such participation ceased (including any grace period, taking into account any modification of a grace period permitted under paragraph (1)). (d)Special carry forward rule for dependent care flexible spending arrangements where dependent aged out during pandemic (1)In generalIn the case of any eligible employee, section 21(b)(1)(A) of the Internal Revenue Code of 1986 shall be applied by substituting age 14 for age 13 for purposes of determining the dependent care assistance which may be paid or reimbursed with respect to such employee under the dependent care flexible spending arrangement referred to in paragraph (3)(A) with respect to such employee during—
(A)the plan year described in paragraph (3)(A), and (B)in the case of an employee described in paragraph (3)(B)(ii), the subsequent plan year.
(2)Application to subsequent plan year limited to unused balance from preceding plan yearParagraph (1)(B) shall only apply to so much of the amounts paid for dependent care assistance with respect to the dependents referred to in paragraph (3)(B) as does not exceed the unused balance described in paragraph (3)(B)(ii). (3)Eligible employeeFor purposes of this section, the term eligible employee means any employee who—
(A)is enrolled in a dependent care flexible spending arrangement for the last plan year with respect to which the end of the regular enrollment period for such plan year was on or before January 31, 2020, and  (B)has one or more dependents (as defined in section 152(a)(1) of the Internal Revenue Code of 1986) who attain the age of 13—
(i)during such plan year, or (ii)in the case of an employee who (after the application of this section) has an unused balance in the employee’s account under such arrangement for such plan year (determined as of the close of the last day on which, under the terms of the plan, claims for reimbursement may be made with respect to such plan year), the subsequent plan year.
(e)Change in election amountFor plan years ending in 2021, a plan that includes a health flexible spending arrangement or dependent care flexible spending arrangement shall not fail to be treated as a cafeteria plan under the Internal Revenue Code of 1986 merely because such plan or arrangement allows an employee to make an election to modify prospectively the amount (but not in excess of any applicable dollar limitation) of such employee’s contributions to any such flexible spending arrangement (without regard to any change in status). (f)DefinitionsAny term used in this section which is also used in section 106, 125, or 129 of the Internal Revenue Code of 1986, or the regulations or guidance thereunder, shall have the same meaning as when used in such section, regulations, or guidance.
(g)Plan amendmentsA plan that includes a health flexible spending arrangement or dependent care flexible spending arrangement shall not fail to be treated as a cafeteria plan under the Internal Revenue Code of 1986 merely because such plan or arrangement is amended pursuant to a provision under this section and such amendment is retroactive, if— (1)such amendment is adopted not later than the last day of the first calendar year beginning after the end of the plan year in which the amendment is effective, and
(2)the plan or arrangement is operated consistent with the terms of such amendment during the period beginning on the effective date of the amendment and ending on the date the amendment is adopted. IIIDisaster tax relief 301.DefinitionsFor purposes of this title—
(1)Qualified disaster area
(A)In generalThe term qualified disaster area means any area with respect to which a major disaster was declared, during the period beginning on January 1, 2020, and ending on the date which is 60 days after the date of the enactment of this Act, by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act if the incident period of the disaster with respect to which such declaration is made begins on or after December 28, 2019, and on or before the date of the enactment of this Act. (B)COVID–19 exceptionSuch term shall not include any area with respect to which such a major disaster has been so declared only by reason of COVID–19.
(2)Qualified disaster zoneThe term qualified disaster zone means that portion of any qualified disaster area which was determined by the President, during the period beginning on January 1, 2020, and ending on the date which is 60 days after the date of the enactment of this Act, to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the qualified disaster with respect to such disaster area. (3)Qualified disasterThe term qualified disaster means, with respect to any qualified disaster area, the disaster by reason of which a major disaster was declared with respect to such area.
(4)Incident periodThe term incident period means, with respect to any qualified disaster, the period specified by the Federal Emergency Management Agency as the period during which such disaster occurred (except that for purposes of this title such period shall not be treated as ending after the date which is 30 days after the date of the enactment of this Act). 302.Special disaster-related rules for use of retirement funds (a)Tax-favored withdrawals from retirement plans (1)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any qualified disaster distribution.
(2)Aggregate dollar limitation
(A)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as qualified disaster distributions for any taxable year shall not exceed the excess (if any) of— (i) $100,000, over
(ii)the aggregate amounts treated as qualified disaster distributions received by such individual for all prior taxable years. (B)Treatment of plan distributionsIf a distribution to an individual would (without regard to subparagraph (A)) be a qualified disaster distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a qualified disaster distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000.
(C)Controlled groupFor purposes of subparagraph (B), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986. (D)Special rule for individuals affected by more than one disasterThe limitation of subparagraph (A) shall be applied separately with respect to distributions made with respect to each qualified disaster.
(3)Amount distributed may be repaid
(A)In generalAny individual who receives a qualified disaster distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make 1 or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), of the Internal Revenue Code of 1986, as the case may be. (B)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified disaster distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.
(C)Treatment of repayments of distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the qualified disaster distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. (4)DefinitionsFor purposes of this subsection—
(A)Qualified disaster distributionExcept as provided in paragraph (2), the term qualified disaster distribution means any distribution from an eligible retirement plan made— (i)on or after the first day of the incident period of a qualified disaster and before the date which is 180 days after the date of the enactment of this Act, and
(ii)to an individual whose principal place of abode at any time during the incident period of such qualified disaster is located in the qualified disaster area with respect to such qualified disaster and who has sustained an economic loss by reason of such qualified disaster. (B)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986.
(5)Income inclusion spread over 3-year period
(A)In generalIn the case of any qualified disaster distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year. (B)Special ruleFor purposes of subparagraph (A), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply.
(6)Special rules
(A)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, qualified disaster distributions shall not be treated as eligible rollover distributions. (B)Qualified disaster distributions treated as meeting plan distribution requirementsFor purposes of the Internal Revenue Code of 1986, a qualified disaster distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(i), 403(b)(11), and 457(d)(1)(A) of such Code and section 8433(h)(1) of title 5, United States Code, and, in the case of a money purchase pension plan, a qualified disaster distribution which is an in-service withdrawal shall be treated as meeting the distribution rules of section 401(a) of such Code.
(b)Recontributions of withdrawals for home purchases
(1)Recontributions
(A)In generalAny individual who received a qualified distribution may, during the applicable period, make 1 or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), of such Code, as the case may be. (B)Treatment of repaymentsRules similar to the rules of subparagraphs (B) and (C) of subsection (a)(3) shall apply for purposes of this subsection.
(2)Qualified distributionFor purposes of this subsection, the term qualified distribution means any distribution— (A)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(i)(V), 403(b)(11)(B), or 72(t)(2)(F), of the Internal Revenue Code of 1986,
(B)which was to be used to purchase or construct a principal residence in a qualified disaster area, but which was not so used on account of the qualified disaster with respect to such area, and (C)which was received during the period beginning on the date which is 180 days before the first day of the incident period of such qualified disaster and ending on the date which is 30 days after the last day of such incident period.
(3)Applicable periodFor purposes of this subsection, the term applicable period means, in the case of a principal residence in a qualified disaster area with respect to any qualified disaster, the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the date of the enactment of this Act. (c)Loans from qualified plans (1)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made during the 180-day period beginning on the date of the enactment of this Act—
(A)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting  $100,000 for  $50,000, and (B)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan.
(2)Delay of repaymentIn the case of a qualified individual (with respect to any qualified disaster) with an outstanding loan (on or after the first day of the incident period of such qualified disaster) from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986)— (A)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the last day of such incident period, such due date shall be delayed for 1 year (or, if later, until the date which is 180 days after the date of the enactment of this Act),
(B)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under subparagraph (A) and any interest accruing during such delay, and (C)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in subparagraph (A) of this paragraph shall be disregarded.
(3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual— (A)whose principal place of abode at any time during the incident period of any qualified disaster is located in the qualified disaster area with respect to such qualified disaster, and
(B)who has sustained an economic loss by reason of such qualified disaster. (d)Provisions relating to plan amendments (1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i).
(2)Amendments to which subsection applies
(A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made— (i)pursuant to any provision of this section, or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any provision of this section, and
(ii)on or before the last day of the first plan year beginning on or after January 1, 2022, or such later date as the Secretary may prescribe.In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), clause (ii) shall be applied by substituting the date which is 2 years after the date otherwise applied under clause (ii).  (B)ConditionsThis subsection shall not apply to any amendment unless—
(i)during the period— (I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and
(II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and  (ii)such plan or contract amendment applies retroactively for such period.
303.Employee retention credit for employers affected by qualified disasters
(a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, in the case of an eligible employer, the 2020 qualified disaster employee retention credit shall be treated as a credit listed at the end of subsection (b) of such section. For purposes of this subsection, the 2020 qualified disaster employee retention credit for any taxable year is an amount equal to 40 percent of the qualified wages with respect to each eligible employee of such employer for such taxable year. The amount of qualified wages with respect to any employee which may be taken into account under this subsection by the employer for any taxable year shall not exceed $6,000 (reduced by the amount of qualified wages with respect to such employee taken into account for any prior taxable year). (b)DefinitionsFor purposes of this section—
(1)Eligible employerThe term eligible employer means any employer— (A)which conducted an active trade or business in a qualified disaster zone at any time during the incident period of the qualified disaster with respect to such qualified disaster zone, and
(B)with respect to whom the trade or business described in subparagraph (A) is inoperable at any time during the period beginning on the first day of the incident period of such qualified disaster and ending on the date of the enactment of this Act, as a result of damage sustained by reason of such qualified disaster. (2)Eligible employeeThe term eligible employee means with respect to an eligible employer an employee whose principal place of employment with such eligible employer (determined immediately before the qualified disaster referred to in paragraph (1)) was in the qualified disaster zone referred to in such paragraph.
(3)Qualified wagesThe term qualified wages means wages (as defined in section 51(c)(1) of the Internal Revenue Code of 1986, but without regard to section 3306(b)(2)(B) of such Code) paid or incurred by an eligible employer with respect to an eligible employee at any time on or after the date on which the trade or business described in paragraph (1) first became inoperable at the principal place of employment of the employee (determined immediately before the qualified disaster referred to in such paragraph) and before the earlier of— (A)the date on which such trade or business has resumed significant operations at such principal place of employment, or
(B)the date which is 150 days after the last day of the incident period of the qualified disaster referred to in paragraph (1).Such term shall include wages paid without regard to whether the employee performs no services, performs services at a different place of employment than such principal place of employment, or performs services at such principal place of employment before significant operations have resumed. Such term shall not include any wages taken into account under section 2301 of the CARES Act.  (c)Special rules (1)Denial of double benefitAny wages taken into account in determining any credit allowed under this section shall not be taken into account as wages for purposes of sections 41, 45A, 45P, 45S, 51, and 1396 of the Internal Revenue Code of 1986.
(2)Certain other rules to applyFor purposes of this section, rules similar to the rules of sections 51(i)(1), 52, and 280C(a) of the Internal Revenue Code of 1986 shall apply. (d)Payroll tax credit for certain tax-exempt organizations (1)In generalIn the case of any qualified tax-exempt organization, there shall be allowed as a credit against the tax imposed by section 3111(a) of the Internal Revenue Code of 1986 on wages paid with respect to employment of all employees of the organization during the calendar quarter an amount equal to 40 percent of the qualified wages paid to eligible employees of such organization during such calendar quarter.
(2)Application of aggregate dollar limitation per employeeThe amount of qualified wages with respect to any employee which may be taken into account under this subsection by the employer for any calendar quarter shall not exceed $6,000 (reduced by the amount of qualified wages with respect to which credit was allowed under this subsection for any prior calendar quarter with respect to such employee). (3)Overall limitation (A)In generalThe aggregate amount allowed as a credit under this subsection for all eligible employees of any employer for any calendar quarter shall not exceed the amount of the tax imposed by section 3111(a) of the Internal Revenue Code of 1986 on wages paid with respect to employment of all employees of such employer during such calendar quarter (reduced by any credits allowed under subsections (e) and (f) of section 3111 of such Code for such quarter).
(B)CarryforwardIf the amount of the credit under paragraph (1) exceeds the limitation of subparagraph (A) for any calendar quarter, such excess shall be carried to the succeeding calendar quarter and allowed as a credit under paragraph (1) for such quarter. (C)Coordination with other payroll tax credits (i)Section 7001(b)(3) of the Families First Coronavirus Response Act is amended by inserting , and section 303(d) of the Taxpayer Certainty and Disaster Tax Relief Act of 2020, after subsections (e) and (f) of section 3111 of such Code.
(ii)Section 7003(b)(2) of the Families First Coronavirus Response Act is amended by striking and section 7001 of this Act, and inserting section 7001 of this Act, and section 303(d) of the Taxpayer Certainty and Disaster Tax Relief Act of 2020,. (iii)Section 2301(b)(2) of the CARES Act is amended by striking and sections 7001 and 7003 of the Families First Coronavirus Response Act and inserting , sections 7001 and 7003 of the Families First Coronavirus Response Act, and section 303(d) of the Taxpayer Certainty and Disaster Tax Relief Act of 2020.
(4)Definitions
(A)Qualified tax-exempt organizationFor purposes of this subsection, the term qualified tax-exempt organization means an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code if such organization would be an eligible employer if the activities of such organization were an active trade or business. (B)Application of certain terms with respect to qualified tax-exempt organizationsFor purposes of this subsection, the terms eligible employee and qualified wages shall be applied with respect to any qualified tax-exempt organization— 
(i)by treating the activities of such organization as an active trade or business, and (ii)by substituting wages (within the meaning of subsection (d)(4)(C)) for wages (as defined in section 51(c)(1) of the Internal Revenue Code of 1986, but without regard to section 3306(b)(2)(B) of such Code) in subsection (b)(3).
(C)Other termsExcept as otherwise provided in this subsection, any term used in this subsection which is also used in chapter 21 or 22 of the Internal Revenue Code of 1986 shall have the same meaning as when used in such chapter. (5)Transfers to certain trust fundsThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this subsection (without regard to this paragraph). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this subsection not been enacted.
(6)Treatment of depositsThe Secretary shall waive any penalty under section 6656 of such Code for any failure to make a deposit of applicable employment taxes if the Secretary determines that such failure was due to the anticipation of the credit allowed under this subsection. (7)Third party payorsAny credit allowed under this subsection shall be treated as a credit described in section 3511(d)(2) of such Code.
(8)Coordination with subsection (a) creditAny wages taken into account in determining the credit allowed under this subsection shall not be take into account as wages for purposes of subsection (a). (9)Regulations and guidanceThe Secretary shall issue such forms, instructions, regulations, and guidance as are necessary—
(A)to allow the advance payment of the credit under paragraph (1), subject to the limitations provided in this subsection, based on such information as the Secretary shall require, (B)regulations or other guidance to provide for the reconciliation of such advance payment with the amount of the credit under this subsection at the time of filing the return of tax for the applicable quarter or taxable year,
(C)with respect to the application of the credit under paragraph (1) to third party payors (including professional employer organizations, certified professional employer organizations, or agents under section 3504 of the Internal Revenue Code of 1986), including regulations or guidance allowing such payors to submit documentation necessary to substantiate the eligible employer status of employers that use such payors, and (D)for recapturing the benefit of credits determined under this subsection in cases where there is a subsequent adjustment to the credit determined under paragraph (1).
(e)Election to not take certain wages into account
(1)In generalThis section shall not apply to qualified wages paid by an eligible employer with respect to which such employer makes an election (at such time and in such manner as the Secretary may prescribe) to have this section not apply to such wages. (2)Coordination with paycheck protection programThe Secretary, in consultation with the Administrator of the Small Business Administration, shall issue guidance providing that payroll costs paid or incurred during the covered period shall not fail to be treated as qualified wages under this section by reason of an election under paragraph (1) to the extent that a covered loan of the eligible employer is not forgiven by reason of a decision under section 7A(g) of the Small Business Act. Terms used in the preceding sentence which are also used in section 7A(g) of such Act shall have the same meaning as when used in such section.
(f)Certain governmental employers
(1)In generalThe credits under this section shall not apply to the Government of the United States, the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing. (2)ExceptionParagraph (1) shall not apply to—
(A)any organization described in section 501(c)(1) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, or (B)any entity described in paragraph (1) if —
(i)such entity is a college or university, or (ii)the principal purpose or function of such entity is providing medical or hospital care.An entity described in subparagraph (B) shall be treated for purposes of this section in the same manner as an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(g)Amendment to paycheck protection programSection 7A(a)(12) of the Small Business Act (as redesignated, transferred, and amended by the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act and as amended by section 206(c) of this division) is amended by adding at the end the following: Such payroll costs shall not include qualified wages taken into account in determining the credit allowed under subsection (a) or (d) of section 303 of the Taxpayer Certainty and Disaster Tax Relief Act of 2020.. 304.Other disaster-related tax relief provisions (a)Special rules for qualified disaster relief contributions (1)In generalIn the case of a qualified disaster relief contribution made by a corporation—
(A)section 2205(a)(2)(B) of the CARES Act shall be applied first to qualified contributions without regard to any qualified disaster relief contributions and then separately to such qualified disaster relief contribution, and (B)in applying such section to such qualified disaster relief contributions, clause (i) thereof shall be applied—
(i)by substituting 100 percent for 25 percent, and (ii)by treating qualified contributions other than qualified disaster relief contributions as contributions allowed under section 170(b)(2) of the Internal Revenue Code of 1986.
(2)Qualified disaster relief contributionFor purposes of this subsection, the term qualified disaster relief contribution means any qualified contribution (as defined in section 2205(a)(3) of the CARES Act) if— (A)such contribution—
(i)is paid, during the period beginning on January 1, 2020, and ending on the date which is 60 days after the date of the enactment of this Act, and (ii)is made for relief efforts in one or more qualified disaster areas,
(B)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in subparagraph (A)(ii), and (C)the taxpayer has elected the application of this subsection with respect to such contribution.
(3)Cross-referenceFor the suspension of the limitation on qualified disaster relief contributions made by an individual during 2020, see section 2205(a) of the CARES Act.  (b)Special rules for qualified disaster-related personal casualty losses (1)In generalIf an individual has a net disaster loss for any taxable year—
(A)the amount determined under section 165(h)(2)(A)(ii) of the Internal Revenue Code of 1986 shall be equal to the sum of— (i)such net disaster loss, and
(ii)so much of the excess referred to in the matter preceding clause (i) of section 165(h)(2)(A) of such Code (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual, (B)in the case of qualified disaster-related personal casualty losses, section 165(h)(1) of such Code shall be applied to by substituting  $500 for  $500 ( $100 for taxable years beginning after December 31, 2009),
(C)the standard deduction determined under section 63(c) of such Code shall be increased by the net disaster loss, and (D)section 56(b)(1)(E) of such Code shall not apply to so much of the standard deduction as is attributable to the increase under subparagraph (C) of this paragraph.
(2)Net disaster lossFor purposes of this subsection, the term net disaster loss means the excess of qualified disaster-related personal casualty losses over personal casualty gains (as defined in section 165(h)(3)(A) of the Internal Revenue Code of 1986). (3)Qualified disaster-related personal casualty lossesFor purposes of this subsection, the term qualified disaster-related personal casualty losses means losses described in section 165(c)(3) of the Internal Revenue Code of 1986 which arise in a qualified disaster area on or after the first day of the incident period of the qualified disaster to which such area relates, and which are attributable to such qualified disaster.
305.Low-income housing tax credit
(a)Additional low-income housing credit allocations
(1)In generalFor purposes of section 42 of the Internal Revenue Code of 1986, the State housing credit ceiling for any State for each of calendar years 2021 and 2022 shall be increased by the aggregate housing credit dollar amount allocated by the State housing credit agencies of such State for such calendar year to buildings located in any qualified disaster zone in such State. (2)Limitation (A)Application of aggregate limitationThe increase determined under paragraph (1) with respect to any State shall not exceed—
(i)in the case of any such increase determined for calendar year 2021, the applicable dollar limitation for such State, and (ii)in the case of any such increase determined for calendar year 2022, the applicable dollar limitation for such State reduced by the amount of any increase determined under paragraph (1) with respect to such State for calendar year 2021.
(B)Applicable dollar limitationFor purposes of this paragraph, the term applicable dollar limitation means, with respect to any State, the lesser of— (i)the product of $3.50 multiplied by the population of such State (as determined for calendar year 2020) which resides in qualified disaster zones in such State, or
(ii)65 percent of the State housing credit ceiling for such State for calendar year 2020. (3)Extension of placed in service deadline for designated housing credit dollar amounts (A)In generalIn the case of any housing credit dollar amount which is allocated by a State housing credit agency of a State for calendar year 2021 or 2022 to a building located in a qualified disaster zone in such State and which is designated (at such time and in such manner as the Secretary may provide) by such State housing credit agency as housing credit dollar amount to which this paragraph applies, section 42(h)(1)(E) of the Internal Revenue Code of 1986 shall be applied—
(i)by substituting third calendar year for second calendar year both places it appears, and (ii)by substituting 2 years for 1 year in clause (ii) thereof.
(B)Application of limitationThe aggregate amount of housing credit dollar amount designated under subparagraph (A) for any calendar year by all State housing credit agencies of a State shall not exceed the amount determined under paragraph (2)(A) with respect to such State for such calendar year. (4)Allocations treated as made first from additional allocation for purposes of determining carryoverFor purposes of determining the unused State housing credit ceiling for any calendar year under section 42(h)(3)(C) of the Internal Revenue Code of 1986, any increase in the State housing credit ceiling under paragraph (1) shall be treated as an amount described in clause (ii) of such section.
306.Treatment of certain possessions
(a)Payments to possessions with mirror code tax systemsThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the application of the provisions of this title. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession. (b)Payments to other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the provisions of this title if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents.
(c)Mirror code tax systemFor purposes of this section, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States. (d)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.
FFOther Matter
IContinuing Education at Affected Foreign Institutions and Modification of Certain Protections for Taxpayer Return Information
101.Continuing education at affected foreign institutions
(a)In generalSection 3510 of the CARES Act (20 U.S.C. 1001 note) is amended— (1)in subsection (a), by striking for the duration of such emergency and all that follows through the period at the end and inserting for purposes of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) until the end of the covered period applicable to the institution.;
(2)in subsection (b), by striking for the duration of the qualifying emergency and the following payment period for purposes of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). and inserting until the end of the covered period applicable to the institution.; (3)in subsection (c), by striking for the duration of the qualifying emergency and the following payment period, and inserting until all covered periods for foreign institutions carrying out a distance education program authorized under this section have ended,;
(4)in subsection (d)— (A)in paragraph (1)—
(i)by striking for the duration of a qualifying emergency and the following payment period, and inserting until the end of the covered period applicable to a foreign institution,; and (ii)by striking allow a foreign institution and inserting allow the foreign institution;
(B)in each of subparagraphs (A) and (B) of paragraph (2), by striking subsection (a) and inserting paragraph (1); (C)in paragraph (3)(B), by striking 30 days and inserting 10 days; and
(D)in paragraph (4)— (i)by striking for the duration of the qualifying emergency and the following payment period, and inserting until all covered periods for foreign institutions that entered into written arrangements under paragraph (1) have ended,; and
(ii)by striking identifies each foreign institution that entered into a written arrangement under subsection (a). and inserting the following: identifies, for each such foreign institution—  (A)the name of the foreign institution;
(B)the name of the institution of higher education located in the United States that has entered into a written arrangement with such foreign institution; and (C)information regarding the nature of such written arrangement, including which coursework or program requirements are accomplished at each respective institution.; and
(5)by adding at the end the following:  (e)Definition of covered period (1)In generalIn this section, the term covered period, when used with respect to a foreign institution of higher education, means the period—
(A)beginning on the first day of— (i)a qualifying emergency; or
(ii)a public health emergency, major disaster or emergency, or national emergency declared by the applicable government authorities in the country in which the foreign institution is located; and (B)ending on the later of—
(i)subject to paragraph (2), the last day of the payment period, for purposes of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), following the end of any qualifying emergency or any emergency or disaster described in subparagraph (A)(ii) applicable to the foreign institution; or (ii)June 30, 2022.
(2)Special rule for certain payment periodsFor purposes of subparagraph (B)(i), if the following payment period for an award year ends before June 30 of such award year, the covered period shall be extended until June 30 of such award year.. (b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).
102.Disclosures to identify tax receivables not eligible for collection pursuant to qualified tax collection contracts
(a)In generalSection 1106 of the Social Security Act (42 U.S.C. 1306) is amended by adding at the end the following:  (g)Notwithstanding any other provision of this section, the Commissioner of Social Security shall enter into an agreement with the Secretary of the Treasury under which—
(1)if the Secretary provides the Commissioner with the information described in section 6103(k)(15) of the Internal Revenue Code of 1986 with respect to any individual, the Commissioner shall indicate to the Secretary as to whether such individual receives disability insurance benefits under section 223 or supplemental security income benefits under title XVI (including State supplementary payments of the type referred to in section 1616(a) or payments of the type described in section 212(a) of Public Law 93–66); (2)appropriate safeguards are included to assure that the indication described in paragraph (1) will be used solely for the purpose of determining if tax receivables involving such individual are not eligible for collection pursuant to a qualified tax collection contract by reason of section 6306(d)(3)(E) of the Internal Revenue Code of 1986; and
(3)the Secretary shall pay the Commissioner of Social Security the full costs (including systems and administrative costs) of providing the indication described in paragraph (1).. (b)Authorization of disclosure by Secretary of the Treasury (1)In generalSection 6103(k) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:

(15)Disclosures to Social Security Administration to identify tax receivables not eligible for collection pursuant to qualified tax collection contractsIn the case of any individual involved with a tax receivable which the Secretary has identified for possible collection pursuant to a qualified tax collection contract (as defined in section 6306(b)), the Secretary may disclose the taxpayer identity and date of birth of such individual to officers, employees, and contractors of the Social Security Administration to determine if such tax receivable is not eligible for collection pursuant to such a qualified tax collection contract by reason of section 6306(d)(3)(E).. (2)Conforming amendments related to safeguards (A)Section 6103(a)(3) of such Code is amended by striking or (14) and inserting (14), or (15).
(B)Section 6103(p)(4) of such Code is amended— (i)by striking (k)(8), (10) or (11) both places it appears and inserting (k)(8), (10), (11), or (15), and 
(ii)by striking any other person described in subsection (k)(10) each place it appears and inserting any other person described in subsection (k)(10) or (15). (C)Section 7213(a)(2) of such Code is amended by striking (k)(10), (13), or (14) and inserting (k)(10), (13), (14), or (15). 
(c)Effective dateThe amendments made by this section shall apply to disclosures made on or after the date of the enactment of this Act. 103.Modification of certain protections for taxpayer return information (a)Amendments to the Internal Revenue Code of 1986 (1)In generalSubparagraph (D) of section 6103(l)(13) of the Internal Revenue Code of 1986 is amended—
(A)by inserting at the end of clause (iii) the following new sentence: Under such terms and conditions as may be prescribed by the Secretary, after consultation with the Department of Education, an institution of higher education described in subclause (I) or a State higher education agency described in subclause (II) may designate a contractor of such institution or state agency to receive return information on behalf of such institution or state agency to administer aspects of the institution’s or state agency’s activities for the application, award, and administration of such financial aid., and (B)by adding at the end the following:

(iv)Redisclosure to Office of Inspector General, independent auditors, and contractorsAny return information which is redisclosed under clause (iii)— (I)may be further disclosed by persons described in subclauses (I), (II), or (III) of clause (iii) or persons designated in the last sentence of clause (iii) to the Office of Inspector General of the Department of Education and independent auditors conducting audits of such person's administration of the programs for which the return information was received, and
(II)may be further disclosed by persons described in subclauses (I), (II), or (III) of clause (iii) to contractors of such entities, but only to the extent necessary in carrying out the purposes described in such clause (iii).  (v)Redisclosure to family membersIn addition to the purposes for which information is disclosed and used under subparagraphs (A) and (C), or redisclosed under clause (iii), any return information so disclosed or redisclosed may be further disclosed to any individual certified by the Secretary of Education as having provided approval under paragraph (1) or (2) of section 494(a) of the Higher Education Act of 1965, as the case may be, for disclosure related to the income-contingent or income-based repayment plan under subparagraph (A) or the eligibility for, and amount of, Federal student financial aid described in subparagraph (C).
(vi)Redisclosure of FAFSA informationReturn information received under subparagraph (C) may be redisclosed in accordance with subsection (c) of section 494 of the Higher Education Act of 1965 as in effect on the date of enactment of the Consolidated Appropriations Act, 2021 to carry out the purposes specified in such subsection. . (2)Conforming amendmentSubparagraph (F) of section 6103(l)(13) of such Code is amended by inserting , and any redisclosure authorized under clause (iii), (iv) (v), or (vi) of subparagraph (D), after  or (C).
(3)Confidentiality of return information
(A)Section 6103(a)(3) of such Code, as amended by section 3516(a)(1) of the CARES Act (Public Law 116–136), is amended by striking (13)(A), (13)(B), (13)(C), (13)(D)(i), and inserting (13) (other than subparagraphs (D)(v) and (D)(vi) thereof),. (B)Section 6103(p)(3)(A) of such Code, as amended by section 3516(a)(2) of such Act, is amended by striking (13)(A), (13)(B), (13)(C), (13)(D)(i), and inserting (13)(D)(iv), (13)(D)(v), (13)(D)(vi).
(4)Effective dateThe amendments made by this subsection shall apply to disclosures made after the date of the enactment of the FUTURE Act (Public Law 116–91). (b)Amendments to the Higher Education Act of 1965 (1)In generalSection 494 of the Higher Education Act of 1965 (20 U.S.C. 1098h(a)) is amended—
(A)in subsection (a)(1)— (i)in the matter preceding subparagraph (A), by inserting , including return information, after financial information;
(ii)in subparagraph (A)— (I)in clause (i)—
(aa)by striking subparagraph (B), the and inserting the following:  subparagraph (B)—
(I)the; and (bb)by adding at the end the following:

(II)the return information of such individuals may be redisclosed pursuant to clauses (iii), (iv), (v), and (vi) of section 6103(l)(13)(D) of the Internal Revenue Code of 1986, for the relevant purposes described in such section; and; and (II)in clause (ii), by striking such disclosure and inserting the disclosures described in subclauses (I) and (II) of clause (i); and
(iii)in subparagraph (B), by striking disclosure described in subparagraph (A)(i) and inserting disclosures described in subclauses (I) and (II) of subparagraph (A)(i);  (B)in subsection (a)(2)(A)(ii), by striking affirmatively approve the disclosure described in paragraph (1)(A)(i) and agree that such approval shall serve as an ongoing approval of such disclosure until the date on which the individual elects to opt out of such disclosure and inserting affirmatively approve the disclosures described in subclauses (I) and (II) of paragraph (1)(A)(i), to the extent applicable, and agree that such approval shall serve as an ongoing approval of such disclosures until the date on which the individual elects to opt out of such disclosures; and
(C)by adding at the end the following:   (c)Access to FAFSA information (1)Redisclosure of informationThe information in a complete, unredacted Student Aid Report (including any return information disclosed under section 6103(l)(13) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(l)(13))) with respect to an application described in subsection (a)(1) of an applicant for Federal student financial aid—
(A)upon request for such information by such applicant, shall be provided to such applicant by— (i)the Secretary; or
(ii)in a case in which the Secretary has requested that institutions of higher education carry out the requirements of this subparagraph, an institution of higher education that has received such information; and (B)with the written consent by the applicant to an institution of higher education, may be provided by such institution of higher education as is necessary to a scholarship granting organization (including a tribal organization (defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))), or to an organization assisting the applicant in applying for and receiving Federal, State, local, or tribal assistance, that is designated by the applicant to assist the applicant in applying for and receiving financial assistance for any component of the applicant’s cost of attendance (defined in section 472) at that institution.
(2)Discussion of informationA discussion of the information in an application described in subsection (a)(1) (including any return information disclosed under section 6103(l)(13) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(l)(13)) of an applicant between an institution of higher education and the applicant may, with the written consent of the applicant, include an individual selected by the applicant (such as an advisor) to participate in such discussion. (3)Restriction on disclosing informationA person receiving information under paragraph (1)(B) or (2) with respect to an applicant shall not use the information for any purpose other than the express purpose for which consent was granted by the applicant and shall not disclose such information to any other person without the express permission of, or request by, the applicant.
(4)DefinitionsIn this subsection: (A)Student aid reportThe term Student Aid Report has the meaning given the term in section 668.2 of title 34, Code of Federal Regulations (or successor regulations).
(B)Written consentThe term written consent means a separate, written document that is signed and dated (which may include by electronic format) by an applicant, which— (i)indicates that the information being disclosed includes return information disclosed under section 6103(l)(13) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(l)(13)) with respect to the applicant;
(ii)states the purpose for which the information is being disclosed; and (iii)states that the information may only be used for the specific purpose and no other purposes.
(5)Record keeping requirementAn institution of higher education shall— (A)keep a record of each written consent made under this subsection for a period of at least 3 years from the date of the student’s last date of attendance at the institution; and
(B)make each such record readily available for review by the Secretary.. (2)Conforming amendmentSection 494(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1098h(a)(3)) is amended by striking paragraph (1)(A)(i) both places the term appears and inserting paragraph (1)(A)(i)(I).
104.Rescheduling of the NAEP mandated biennial 4th and 8th grade assessment and alignment of the mandated quadrennial 12th grade assessment
(a)Current assessment administration reschedulingNotwithstanding any other provision of law and due to the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19— (1)the biennial 4th and 8th grade reading and mathematics assessments scheduled to be conducted during the 2020–2021 school year in accordance with paragraphs (2)(B) and (3)(A)(i) of section 303(b) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)) and, as practicable and subject to the discretion of the National Assessment Governing Board, the Trial Urban District Assessment, shall be conducted during the 2021–2022 school year; and
(2)the next quadrennial 12th grade reading and mathematics assessments carried out in accordance with section 303(b)(2)(C) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(2)(C)) after the date of enactment of this section, shall be conducted during the 2023–2024 school year.  (b)Future assessment administrationIn accordance with section 303(b)(2)(B) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(2)(B)), the next biennial assessments following the 2021–2022 administration, as authorized under subsection (a), shall occur in the 2023–2024 school year and, as practicable and subject to the discretion of the National Assessment Governing Board, the next Trial Urban District Assessment following the 2021–2022 administration, as authorized under subsection (a), shall occur in the 2023–2024 school year. 
IIPublic Lands
201.Saguaro National Park Boundary Expansion
(a)Short titleThis section may be cited as the Saguaro National Park Boundary Expansion Act. (b)Boundary of saguaro national parkSection 4 of the Saguaro National Park Establishment Act of 1994 (Public Law 103–364; 108 Stat. 3467) is amended—
(1)in subsection (a)— (A)by inserting (1) before The boundaries of the park; and
(B)by adding at the end the following:  (2) (A)The boundaries of the park are further modified to include approximately 1,152 acres, as generally depicted on the map titled Saguaro National Park Proposed Boundary Adjustment, numbered 151/80,045G, and dated December 2020.
(B)The map referred to in subparagraph (A) shall be on file and available for inspection in the appropriate offices of the National Park Service.; and (2)by striking subsection (b)(2) and inserting the following new paragraphs:

(2)The Secretary may, with the consent of the State of Arizona and in accordance with Federal and State law, acquire land or interests therein owned by the State of Arizona within the boundary of the park. (3)If the Secretary is unable to acquire the State land under paragraph (2), the Secretary may enter into an agreement with the State that would allow the National Park Service to manage State land within the boundary of the park..
202.New River Gorge National Park and Preserve Designation
(a)Short titleThis section may be cited as the New River Gorge National Park and Preserve Designation Act. (b)Designation of new river gorge national park and new river gorge national preserve, west virginia (1)RedesignationThe New River Gorge National River established under section 1101 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–15) shall be known and designated as the New River Gorge National Park and Preserve, consisting of—
(A)the New River Gorge National Park; and (B)the New River Gorge National Preserve.
(2)New river gorge national parkThe boundaries of the New River Gorge National Park referred to in paragraph (1)(A) shall be the boundaries depicted as Proposed National Park Area on the map entitled New River Gorge National Park and Preserve Proposed Boundary, numbered 637/163,199A, and dated September 2020. (3)New river gorge national preserve; boundaryThe boundaries of the New River Gorge National Preserve referred to in paragraph (1)(B) shall be the boundaries depicted as Proposed National Preserve Area on the map entitled New River Gorge National Park and Preserve Proposed Boundary, numbered 637/163,199A, and dated September 2020.
(c)Administration
(1)In generalThe New River Gorge National Park and Preserve shall be administered by the Secretary of the Interior (referred to in this section as the Secretary) in accordance with— (A)this section;
(B)the laws generally applicable to units of the National Park System, including— (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
(ii)chapter 3201 of title 54, United States Code; and (C)title XI of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–15 et seq.), except that the provisions of section 1106 of that Act (16 U.S.C. 460m–20) relating to hunting shall not apply to the New River Gorge National Park.
(2)Hunting and fishing
(A)HuntingHunting within the New River Gorge National Preserve shall be administered by the Secretary— (i)in the same manner as hunting was administered on the day before the date of enactment of this Act in those portions of the New River Gorge National River designated as the New River Gorge National Preserve by subsection (b)(3); and
(ii)in accordance with— (I)section 1106 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–20); and
(II)other applicable laws. (B)FishingFishing within the New River Gorge National Park and Preserve shall be administered by the Secretary—
(i)in the same manner as fishing was administered within the New River Gorge National River on the day before the date of enactment of this Act; and (ii)in accordance with—
(I)section 1106 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–20); and (II)other applicable laws.
(C)Private landNothing in this section prohibits hunting, fishing, or trapping on private land in accordance with applicable State and Federal laws. (3)Land acquisition (A)Additional land for national preserve (i)In generalThe Secretary may acquire land or any interest in land identified as Proposed Additional Lands on the map entitled New River Gorge National Park and Preserve Proposed Boundary, numbered 637/163,199A, and dated September 2020, by purchase from a willing seller, donation, or exchange.
(ii)Boundary modificationOn acquisition of any land or interest in land under clause (i), the Secretary shall— (I)modify the boundary of the New River Gorge National Preserve to reflect the acquisition; and
(II)administer the land or interest in land in accordance with the laws applicable to the New River Gorge National Preserve. (B)Visitor parking (i)In generalThe Secretary may acquire not more than 100 acres of land in the vicinity of the New River Gorge National Park and Preserve by purchase from a willing seller, donation, or exchange to provide for—
(I)visitor parking; and (II)improved public access to the New River Gorge National Park and Preserve.
(ii)AdministrationOn acquisition of the land under clause (i), the acquired land shall be administered as part of the New River Gorge National Park or the New River Gorge National Preserve, as appropriate. (4)Commercial recreational watercraft servicesCommercial recreational watercraft services within the New River Gorge National Park and Preserve shall be administered by the Secretary in accordance with section 402 of the West Virginia National Interest River Conservation Act of 1987 (16 U.S.C. 460m–15 note; Public Law 100–534).
(5)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the New River Gorge National River shall be considered to be a reference to the New River Gorge National Park or the New River Gorge National Preserve, as appropriate. (d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.
203.Designation of Miracle Mountain
(a)Short titleThis section may be cited as the Miracle Mountain Designation Act. (b)FindingsCongress finds as follows:
(1)On September 13, 2018, the Bald Mountain Fire burned nearly 20,000 acres of land in Utah. (2)Elk Ridge City, located in Utah County, was nearly the victim of this fire.
(3)Suddenly, the fire halted its progression and, instead of burning into Elk Ridge City, stayed behind the mountain and spared the city. (4)Congress, in acknowledgment of this event, believes this mountain holds special significance to the residents of Elk Ridge City and surrounding communities.
(5)The presently unnamed peak has been referred to as Miracle Mountain by many residents since the fire that nearly went into Elk Ridge City. (c)DesignationThe mountain in the State of Utah, located at 39° 59′ 02N, 111° 40′ 12W, shall be known and designated as Miracle Mountain.
(d)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the mountain described in subsection (c) shall be considered to be a reference to Miracle Mountain.  IIIForeign Relations and Department of State Provisions ARobert Levinson Hostage Recovery and Hostage-taking Accountability Act 301.Short titleThis subtitle may be cited as the Robert Levinson Hostage Recovery and Hostage-Taking Accountability Act.
302.Assistance for United States nationals unlawfully or wrongfully detained abroad
(a)ReviewThe Secretary of State shall review the cases of United States nationals detained abroad to determine if there is credible information that they are being detained unlawfully or wrongfully, based on criteria which may include whether— (1)United States officials receive or possess credible information indicating innocence of the detained individual;
(2)the individual is being detained solely or substantially because he or she is a United States national; (3)the individual is being detained solely or substantially to influence United States Government policy or to secure economic or political concessions from the United States Government;
(4)the detention appears to be because the individual sought to obtain, exercise, defend, or promote freedom of the press, freedom of religion, or the right to peacefully assemble; (5)the individual is being detained in violation of the laws of the detaining country;
(6)independent nongovernmental organizations or journalists have raised legitimate questions about the innocence of the detained individual; (7)the United States mission in the country where the individual is being detained has received credible reports that the detention is a pretext for an illegitimate purpose;
(8)the individual is detained in a country where the Department of State has determined in its annual human rights reports that the judicial system is not independent or impartial, is susceptible to corruption, or is incapable of rendering just verdicts; (9)the individual is being detained in inhumane conditions;
(10)due process of law has been sufficiently impaired so as to render the detention arbitrary; and (11)United States diplomatic engagement is likely necessary to secure the release of the detained individual.
(b)Referrals to the special envoyUpon a determination by the Secretary of State, based on the totality of the circumstances, that there is credible information that the detention of a United States national abroad is unlawful or wrongful, and regardless of whether the detention is by a foreign government or a nongovernmental actor, the Secretary shall transfer responsibility for such case from the Bureau of Consular Affairs of the Department of State to the Special Envoy for Hostage Affairs created pursuant to section 303. (c)Report (1)Annual report (A)In generalThe Secretary of State shall submit to the appropriate congressional committees an annual report with respect to United States nationals for whom the Secretary determines there is credible information of unlawful or wrongful detention abroad.
(B)FormThe report required under this paragraph shall be submitted in unclassified form, but may include a classified annex if necessary. (2)CompositionThe report required under paragraph (1) shall include current estimates of the number of individuals so detained, as well as relevant information about particular cases, such as—
(A)the name of the individual, unless the provision of such information is inconsistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974); (B)basic facts about the case;
(C)a summary of the information that such individual may be detained unlawfully or wrongfully; (D)a description of specific efforts, legal and diplomatic, taken on behalf of the individual since the last reporting period, including a description of accomplishments and setbacks; and
(E)a description of intended next steps. (d)Resource guidance (1)EstablishmentNot later than 180 days after the date of the enactment of this Act and after consulting with relevant organizations that advocate on behalf of United States nationals detained abroad and the Family Engagement Coordinator established pursuant to section 304(c)(2), the Secretary of State shall provide resource guidance in writing for government officials and families of unjustly or wrongfully detained individuals.
(2)ContentThe resource guidance required under paragraph (1) should include— (A)information to help families understand United States policy concerning the release of United States nationals unlawfully or wrongfully held abroad;
(B)contact information for officials in the Department of State or other government agencies suited to answer family questions; (C)relevant information about options available to help families obtain the release of unjustly or wrongfully detained individuals, such as guidance on how families may engage with United States diplomatic and consular channels to ensure prompt and regular access for the detained individual to legal counsel, family members, humane treatment, and other services;
(D)guidance on submitting public or private letters from members of Congress or other individuals who may be influential in securing the release of an individual; and (E)appropriate points of contacts, such as legal resources and counseling services, who have a record of assisting victims’ families.
303.Special Envoy for Hostage Affairs
(a)EstablishmentThere shall be a Special Presidential Envoy for Hostage Affairs, who shall be appointed by the President, by and with the advice and consent of the Senate, and shall report to the Secretary of State. (b)RankThe Special Envoy shall have the rank and status of ambassador.
(c)ResponsibilitiesThe Special Presidential Envoy for Hostage Affairs shall— (1)lead diplomatic engagement on United States hostage policy;
(2)coordinate all diplomatic engagements and strategy in support of hostage recovery efforts, in coordination with the Hostage Recovery Fusion Cell and consistent with policy guidance communicated through the Hostage Response Group; (3)in coordination with the Hostage Recovery Fusion Cell as appropriate, coordinate diplomatic engagements regarding cases in which a foreign government has detained a United States national and the United States Government regards such detention as unlawful or wrongful;
(4)provide senior representation from the Special Envoy’s office to the Hostage Recovery Fusion Cell established under section 304 and the Hostage Response Group established under section 305; and (5)ensure that families of United States nationals unlawfully or wrongly detained abroad receive updated information about developments in cases and government policy. 
304.Hostage Recovery Fusion Cell
(a)EstablishmentThe President shall establish an interagency Hostage Recovery Fusion Cell. (b)ParticipationThe President shall direct the heads of each of the following executive departments, agencies, and offices to make available personnel to participate in the Hostage Recovery Fusion Cell:
(1)The Department of State. (2)The Department of the Treasury.
(3)The Department of Defense. (4)The Department of Justice.
(5)The Office of the Director of National Intelligence. (6)The Federal Bureau of Investigation.
(7)The Central Intelligence Agency. (8)Other agencies as the President, from time to time, may designate.
(c)PersonnelThe Hostage Recovery Fusion Cell shall include— (1)a Director, who shall be a full-time senior officer or employee of the United States Government;
(2)a Family Engagement Coordinator who shall— (A)work to ensure that all interactions by executive branch officials with a hostage’s family occur in a coordinated fashion and that the family receives consistent and accurate information from the United States Government; and
(B)if directed, perform the same function as set out in subparagraph (A) with regard to the family of a United States national who is unlawfully or wrongfully detained abroad; and (3)other officers and employees as deemed appropriate by the President.
(d)DutiesThe Hostage Recovery Fusion Cell shall— (1)coordinate efforts by participating agencies to ensure that all relevant information, expertise, and resources are brought to bear to secure the safe recovery of United States nationals held hostage abroad;
(2)if directed, coordinate the United States Government's response to other hostage-takings occurring abroad in which the United States has a national interest;  (3)if directed, coordinate or assist the United States Government’s response to help secure the release of United States nationals unlawfully or wrongfully detained abroad; and
(4)pursuant to policy guidance coordinated through the National Security Council— (A)identify and recommend hostage recovery options and strategies to the President through the National Security Council or the Deputies Committee of the National Security Council;
(B)coordinate efforts by participating agencies to ensure that information regarding hostage events, including potential recovery options and engagements with families and external actors (including foreign governments), is appropriately shared within the United States Government to facilitate a coordinated response to a hostage-taking; (C)assess and track all hostage-takings of United States nationals abroad and provide regular reports to the President and Congress on the status of such cases and any measures being taken toward the hostages' safe recovery;
(D)provide a forum for intelligence sharing and, with the support of the Director of National Intelligence, coordinate the declassification of relevant information; (E)coordinate efforts by participating agencies to provide appropriate support and assistance to hostages and their families in a coordinated and consistent manner and to provide families with timely information regarding significant events in their cases;
(F)make recommendations to agencies in order to reduce the likelihood of United States nationals’ being taken hostage abroad and enhance United States Government preparation to maximize the probability of a favorable outcome following a hostage-taking; and (G)coordinate with agencies regarding congressional, media, and other public inquiries pertaining to hostage events.
(e)AdministrationThe Hostage Recovery Fusion Cell shall be located within the Federal Bureau of Investigation for administrative purposes. 305.Hostage Response Group (a)EstablishmentThe President shall establish a Hostage Response Group, chaired by a designated member of the National Security Council or the Deputies Committee of the National Security Council, to be convened on a regular basis, to further the safe recovery of United States nationals held hostage abroad or unlawfully or wrongfully detained abroad, and to be tasked with coordinating the United States Government response to other hostage-takings occurring abroad in which the United States has a national interest. 
(b)MembershipThe regular members of the Hostage Response Group shall include the Director of the Hostage Recovery Fusion Cell, the Hostage Recovery Fusion Cell's Family Engagement Coordinator, the Special Envoy appointed pursuant to section 303, and representatives from the Department of the Treasury, the Department of Defense, the Department of Justice, the Federal Bureau of Investigation, the Office of the Director of National Intelligence, the Central Intelligence Agency, and other agencies as the President, from time to time, may designate. (c)DutiesThe Hostage Recovery Group shall—
(1)identify and recommend hostage recovery options and strategies to the President through the National Security Council; (2)coordinate the development and implementation of United States hostage recovery policies, strategies, and procedures;
(3)receive regular updates from the Hostage Recovery Fusion Cell and the Special Envoy for Hostage Affairs on the status of United States nationals being held hostage or unlawfully or wrongfully detained abroad and measures being taken to effect safe recoveries; (4)coordinate the provision of policy guidance to the Hostage Recovery Fusion Cell, including reviewing recovery options proposed by the Hostage Recovery Fusion Cell and working to resolve disputes within the Hostage Recovery Fusion Cell; 
(5)as appropriate, direct the use of resources at the Hostage Recovery Fusion Cell to coordinate or assist in the safe recovery of United States nationals unlawfully or wrongfully detained abroad; and (6)as appropriate, direct the use of resources at the Hostage Recovery Fusion Cell to coordinate the United States Government response to other hostage-takings occurring abroad in which the United States has a national interest. 
(d)MeetingsThe Hostage Response Group shall meet regularly. (e)ReportingThe Hostage Response Group shall regularly provide recommendations on hostage recovery options and strategies to the National Security Council. 
306.Authorization of imposition of sanctions
(a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence— (1)is responsible for or is complicit in, or responsible for ordering, controlling, or otherwise directing, the hostage-taking of a United States national abroad or the unlawful or wrongful detention of a United States national abroad; or
(2)knowingly provides financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (1). (b)Sanctions describedThe sanctions described in this subsection are the following:
(1)Ineligibility for visas, admission, or parole
(A)Visas, admission, or paroleAn alien described in subsection (a) may be— (i)inadmissible to the United States;
(ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
(B)Current visas revoked
(i)In generalAn alien described in subsection (a) may be subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. (ii)Immediate effectA revocation under clause (i) may—
(I)take effect immediately; and (II)cancel any other valid visa or entry documentation that is in the alien’s possession.
(2)Blocking of property
(A)In generalThe President may exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. (B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.
(c)Exceptions
(1)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States. (2)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (b)(1) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—
(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or (B)to carry out or assist law enforcement activity in the United States.
(d)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(2) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (e)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines that—
(1)information exists that the person did not engage in the activity for which sanctions were imposed; (2)the person has been prosecuted appropriately for the activity for which sanctions were imposed;
(3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a) in the future; or (4)the termination of the sanctions is in the national security interests of the United States.
(f)Reporting requirementIf the President terminates sanctions pursuant to subsection (d), the President shall report to the appropriate congressional committees a written justification for such termination within 15 days. (g)Implementation of regulatory authorityThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
(h)Exception relating to importation of goods
(1)In generalThe authorities and requirements to impose sanctions authorized under this subtitle shall not include the authority or a requirement to impose sanctions on the importation of goods. (2)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. 
(i)DefinitionsIn this section: (1)Foreign personThe term foreign person means—
(A)any citizen or national of a foreign country (including any such individual who is also a citizen or national of the United States); or (B)any entity not organized solely under the laws of the United States or existing solely in the United States.
(2)United States personThe term United States person means— (A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;
(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or (C)any person in the United States.
307.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, the Committee on Armed Services, and the Select Committee on Intelligence of the United States Senate; and (B)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Financial Services, the Committee on the Judiciary, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.
(2)United States nationalThe term United States national means— (A)a United States national as defined in section 101(a)(22) or section 308 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22), 8 U.S.C. 1408); and
(B)a lawful permanent resident alien with significant ties to the United States. 308.Rule of constructionNothing in this Act may be construed to authorize a private right of action. 
BTaiwan Assurance Act of 2020
311.Short titleThis subtitle may be cited as the Taiwan Assurance Act of 2020. 312.FindingsCongress makes the following findings:
(1)April 10, 2019, marked the 40th anniversary of the Taiwan Relations Act of 1979 (Public Law 96–8). (2)Since 1949, the close relationship between the United States and Taiwan has benefitted both parties and the broader Indo-Pacific region.
(3)The security of Taiwan and its democracy are key elements of continued peace and stability of the greater Indo-Pacific region, which is in the political, security, and economic interests of the United States. (4)The People’s Republic of China is currently engaged in a comprehensive military modernization campaign to enhance the power-projection capabilities of the People’s Liberation Army and its ability to conduct joint operations, which is shifting the military balance of power across the Taiwan Strait.
(5)Taiwan and its diplomatic partners continue to face sustained pressure and coercion from the People’s Republic of China, which seeks to isolate Taiwan from the international community. (6)It is the policy of the United States to reinforce its commitments to Taiwan under the Taiwan Relations Act in a manner consistent with the Six Assurances and in accordance with the United States One China policy.
(7)In the Taiwan Travel Act, which became law on March 16, 2018, Congress observed that the self-imposed restrictions that the United States maintains on high-level visits between the United States and Taiwan have resulted in insufficient high-level communication. 313.Sense of CongressIt is the sense of Congress that—
(1)Taiwan is a vital part of the United States Free and Open Indo-Pacific Strategy; (2)the United States Government—
(A)supports Taiwan’s continued pursuit of asymmetric capabilities and concepts; and (B)urges Taiwan to increase its defense spending in order to fully resource its defense strategy; and
(3)the United States should conduct regular sales and transfers of defense articles to Taiwan in order to enhance its self-defense capabilities, particularly its efforts to develop and integrate asymmetric capabilities, including undersea warfare and air defense capabilities, into its military forces. 314.Taiwan’s inclusion in international organizations (a)Sense of CongressIt is the sense of Congress that the People’s Republic of China’s attempts to dictate the terms of Taiwan’s participation in international organizations, has, in many cases, resulted in Taiwan’s exclusion from such organizations even when statehood is not a requirement, and that such exclusion—
(1)is detrimental to global health, civilian air safety, and efforts to counter transnational crime; (2)negatively impacts the safety and security of citizens globally; and
(3)negatively impacts the security of Taiwan and its democracy. (b)Statement of policyIt is the policy of the United States to advocate for Taiwan’s meaningful participation in the United Nations, the World Health Assembly, the International Civil Aviation Organization, the International Criminal Police Organization, and other international bodies, as appropriate, and to advocate for Taiwan’s membership in the Food and Agriculture Organization, the United Nations Educational, Scientific and Cultural Organization, and other international organizations for which statehood is not a requirement for membership.
315.Review of Department of State Taiwan guidelines
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall conduct a review of the Department of State’s guidance that governs relations with Taiwan, including the periodic memorandum entitled Guidelines on Relations with Taiwan and related documents, and reissue such guidance to executive branch departments and agencies. (b)Sense of CongressIt is the sense of Congress that the Department of State’s guidance regarding relations with Taiwan—
(1)should be crafted with the intent to deepen and expand United States-Taiwan relations, and be based on the value, merits, and importance of the United States-Taiwan relationship; (2)should be crafted giving due consideration to the fact that Taiwan is governed by a representative democratic government that is peacefully constituted through free and fair elections that reflect the will of the people of Taiwan, and that Taiwan is a free and open society that respects universal human rights and democratic values; and
(3)should ensure that the conduct of relations with Taiwan reflects the longstanding, comprehensive, and values-based relationship the United States shares with Taiwan, and contribute to the peaceful resolution of cross-strait issues. (c)Reporting requirementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that includes a description of—
(1)the results of the review pursuant to subsection (a) of the Department of State’s guidance on relations with Taiwan, including a copy of the reissued Guidelines of Relations with Taiwan memorandum; and (2)the implementation of the Taiwan Travel Act (Public Law 115–135) and any changes to guidance on relations with Taiwan that are the result of such implementation.
CSupport for human rights in Belarus
321.Short titleThis subtitle may be cited as the Belarus Democracy, Human Rights, and Sovereignty Act of 2020. 322.FindingsSection 2 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:

2.FindingsCongress finds the following: (1)The International Covenant on Civil and Political Rights, done at New York December 19, 1966, was ratified by Belarus in 1973, guaranteeing Belarusians the freedom of expression and the freedom of association.
(2)Alyaksandr Lukashenka has ruled Belarus as an undemocratic dictatorship since the first presidential election in Belarus in 1994. (3)Subsequent presidential elections in Belarus have been neither free nor fair and have been rejected by the international community as not meeting minimal electoral standards, with the jailing of opposition activists frequently used as a tool of government repression before and after the elections.
(4)In response to the repression and violence during the 2006 presidential election, Congress passed the Belarus Democracy Reauthorization Act of 2006 (Public Law 109–480). (5)In 2006, President George W. Bush issued Executive Order 13405, titled Blocking Property of Certain Persons Undermining Democratic Processes or Institutions in Belarus, which authorized the imposition of sanctions against persons responsible for—
(A)undermining democratic processes in Belarus; or (B)participating in human rights abuses related to political repression in Belarus.
(6)In March 2011, the Senate unanimously passed Senate Resolution 105, which— (A)condemned the December 2010 election in Belarus as illegitimate, fraudulent, and not representative of the will or the aspirations of the voters in Belarus; and
(B)called on the Lukashenka regime to immediately and unconditionally release all political prisoners in Belarus who were arrested in association with the December 19, 2010, election. (7)The Government of Belarus, led illegally by Alyaksandr Lukashenka, continues to engage in a pattern of clear and persistent violations of human rights and fundamental freedoms. 
(8)The Government of Belarus, led illegally by Alyaksandr Lukashenka, continues to engage in a pattern of clear and uncorrected violations of basic principles of democratic governance, including through a series of fundamentally flawed presidential and parliamentary elections undermining the legitimacy of executive and legislative authority in that country.  (9)The Government of Belarus, led illegally by Alyaksandr Lukashenka, continues to subject thousands of pro-democracy political activists and peaceful protesters to harassment, beatings, and imprisonment, particularly as a result of their attempts to peacefully exercise their right to freedom of assembly and association. 
(10)The Government of Belarus, led illegally by Alyaksandr Lukashenka, continues to suppress independent media and journalists and to restrict access to the internet, including social media and other digital communication platforms, in violation of the right to freedom of speech and expression of those dissenting from the dictatorship of Alyaksandr Lukashenka.  (11)The Government of Belarus, led illegally by Alyaksandr Lukashenka, continues a systematic campaign of harassment, repression, and closure of nongovernmental organizations, including independent trade unions and entrepreneurs, creating a climate of fear that inhibits the development of civil society and social solidarity.
(12)The Government of Belarus, led illegally by Alyaksandr Lukashenka, has pursued a policy undermining the country’s sovereignty and independence by making Belarus political, economic, cultural, and societal interests subservient to those of Russia. (13)The Government of Belarus, led illegally by Alyaksandr Lukashenka, continues to reduce the independence of Belarus through integration into a so-called Union State that is under the control of Russia. 
(14)In advance of the August 2020 presidential elections in Belarus, authorities acting on behalf of President Lukashenka arrested journalists, bloggers, political activists, and opposition leaders, including 3 leading presidential candidates (Syarhey Tsikhanouski, Mikalay Statkevich, and Viktar Babaryka), who were barred from running in the election by the Central Election Commission of the Republic of Belarus. (15)While the 3 opposition candidates were imprisoned, 2 of their wives and 1 of their campaign managers (Sviatlana Tsikhanouskaya, Veranika Tsepkala, and Maria Kalesnikava) joined together and ran in place of the candidates.
(16)Thousands of Belarusian people demonstrated their support for these candidates by attending rallies, including 1 rally that included an estimated 63,000 participants.  (17)On August, 5, 2020, the Senate unanimously passed Senate Resolution 658, which calls for a free, fair, and transparent presidential election in Belarus, including the unimpeded participation of all presidential candidates.
(18)On August 9, 2020, the Government of Belarus conducted a presidential election that— (A)was held under undemocratic conditions that did not meet international standards;
(B)involved government malfeasance and serious irregularities with ballot counting and the reporting of election results, including— (i)early voting ballot stuffing;
(ii)ballot burning; (iii)pressuring poll workers; and 
(iv)removing bags full of ballots by climbing out of windows; (C)included restrictive measures that impeded the work of local independent observers and did not provide sufficient notice to the OSCE to allow for the OSCE to monitor the elections, as is customary.
(19)Incumbent president Alyaksandr Lukashenka declared a landslide victory in the election and claimed to have received more than 80 percent of the votes cast in the election. (20)The leading opposition candidate, Sviatlana Tsikhanouskaya—
(A)formally disputed the government’s reported election results; (B)explained that her staff had examined the election results from more than 50 polling places; and 
(C)found that her share of the vote exceeded Lukashenka’s share by many times. (21)On August 10, 2020, Sviatlana Tsikhanouskaya was detained while attending a meeting with the Central Election Commission of the Republic of Belarus and forced to flee to Lithuania under pressure from government authorities. 
(22)On August 11, 2020, Lithuanian Foreign Minister Linas Linkevičius announced that Sviatlana Tsikhanouskaya was safe in Lithuania and has continued to be one of the strongest voices supporting the pro-democracy movement in Belarus within the European Union and globally.  (23)On August 18, 2020, Sviatlana Tsikhanouskaya announced the formation of a Coordination Council to oversee a resolution to the crisis in Belarus and a peaceful transition of power by subjecting the Council’s senior members to violence, detention, and forced exile. The Government of Belarus, led illegally by Alyaksandr Lukashenka, has sought to stop the work of the Coordination Council. 
(24)Before the European Parliament on August 25, 2020, Sviatlana Tsikhanouskaya stressed that a peaceful revolution was underway in Belarus, and that It is neither a pro-Russian nor anti-Russian revolution. It is neither an anti-European Union nor a pro-European Union revolution. It is a democratic revolution..  (25)On or around September 6, 2020, opposition leader Maria Kalesnikava and members of the Coordination Council, including Anton Ronenkov, Ivan Kravtsov, and Maxim Bogretsov, were detained by authorities who sought to forcibly expel them to Ukraine. Ms. Kalesnikava tore up her passport at the Ukrainian border in a successful effort to prevent this expulsion, subsequently disappeared, and was discovered in a Minsk prison on September 9, 2020.
(26)On August 11, 2020, the European Union High Representative for Foreign and Security Policy, Josep Borrell, issued a declaration on the presidential election in Belarus stating that the elections were neither free nor fair. (27)On August 28, 2020, United States Deputy Secretary of State Stephen Biegun declared that the August 9th election in Belarus was fraudulent.
(28)Following Alyaksandr Lukashenka’s September 23, 2020, secret inauguration, the United States, the European Union, numerous European Union member states, the United Kingdom, and Canada announced that they did not recognize Mr. Lukashenka as the legitimately elected leader of Belarus.  (29)Since the sham election on August 9, 2020, tens of thousands of Belarusian citizens have participated in daily peaceful protests calling for a new, free, and fair election, and the release of political prisoners.
(30)According to Amnesty International, on August 30, 2020, Belarusians held one of the largest protest rallies in the country’s modern history in Minsk and in other cities, which was attended by at least 100,000 people who demanded the resignation of President Lukashenka and an investigation into the human rights violations in Belarus.  (31)Women have served as the leading force in demonstrations across the country, protesting the police brutality and mass detentions by wearing white, carrying flowers, forming solidarity chains, and unmasking undercover police trying to arrest demonstrators. 
(32)The Government of Belarus has responded to the peaceful opposition protests, which are the largest in Belarus history, with a violent crackdown, including, according to the United Nations Special Rapporteur, the detention by government authorities of more than 10,000 peaceful protestors as of September 18, 2020, mostly for taking part in or observing peaceful protests, with many of these arrests followed by beatings and torture at the hands of Belarusian law enforcement.  (33)According to the Viasna Human Rights Centre, at least 450 detainees have reported being tortured or otherwise ill-treated while held in incommunicado detention for up to 10 days, including through—
(A)severe beatings; (B)forced performance of humiliating acts; and 
(C)sexual violence and other forms of violence. (34)At least 4 Belarusians have been killed at protests, and dozens of Belarusians who were detained during the protests are still missing.
(35)The Belarus Ministry of Defense threatened to send the army to confront protestors, warning that in case of any violation of peace and order in areas around national monuments, you will have the army to deal with now, not the police. (36)The Government of Belarus, led illegally by Alyaksandr Lukashenka, has consistently restricted the free flow of information to silence the opposition and to conceal the regime’s violent crackdown on peaceful protestors, including by—
(A)stripping the accreditation of journalists from major foreign news outlets; (B)detaining and harassing countless journalists. 
(C)arresting dozens of journalists, 6 of whom report for Radio Free Europe/Radio Liberty; (D)halting the publishing of 2 independent newspapers; and 
(E)disrupting internet access; (F)blocking more than 50 news websites that were covering the protests; and
(G)limiting access to social media and other digital communication platforms. (37)Internet access in Belarus has been repeatedly disrupted and restricted since August 9, 2020, which independent experts and monitoring groups have attributed to government interference.
(38)Thousands of employees at Belarusian state-owned enterprises, who have been seen as Alyaksandr Lukashenka’s traditional base during his 26-year rule, went on strike across the country to protest Lukashenka’s illegitimate election and the subsequent crackdowns, including at some of Belarus’s largest factories such as the BelAZ truck plant, the Minsk Tractor Works, and the Minsk Automobile Plant.  (39)After the employees of state media outlets walked off the job in protest rather than help report misleading government propaganda, Lukashenka confirmed that he asked the Russians to send teams of Russian journalists to replace local employees.
(40)On August 19, 2020, European Council President Charles Michel announced that the European Union would impose sanctions on a substantial number of individuals responsible for violence, repression, and election fraud in Belarus.  (41)On October 2, 2020, the Department of Treasury announced new sanctions under Executive Order 13405 on eight individuals for their roles in the fraudulent August 9, 2020 Belarus presidential election or the subsequent violent crackdown on peaceful protesters.
(42)Similar sanctions have also been applied to Belarusian human rights violators by the Government of Canada and the Government of the United Kingdom. (43)Against the will of the majority of the Belarusian people—
(A)Alyaksandr Lukashenka appealed to Russian President Vladimir Putin to provide security assistance to his government, if requested; and  (B)President Putin has agreed to prop up the Alyaksandr Lukashenka regime by—
(i)confirming that a Russian police force was ready to be deployed if the situation gets out of control; (ii)providing significant financial support; and 
(iii)sending Russian propagandists to help disseminate pro-regime propaganda on Belarus state television.  (44)The Governments of the United States, the European Union, the United Kingdom, and Canada have—
(A)condemned the violent crackdown on peaceful protestors; (B)refused to accept the results of the fraudulent election; and 
(C)called for new free and fair elections under independent observation.. 323.Statement of policySection 3 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:

3.Statement of policyIt is the policy of the United States— (1)to condemn—
(A)the conduct of the August 9, 2020, presidential election in Belarus, which was neither free nor fair; (B)the Belarusian authorities’ unrelenting crackdown on, arbitrary arrests of, and violence against opposition candidates, peaceful protestors, human rights activists, employees from state-owned enterprises participating in strikes, independent election observers, and independent journalists and bloggers; and
(C)the unjustified detention and forced or attempted expulsion of members of the Coordination Council in Belarus; (2)to continue demanding the immediate release without preconditions of all political prisoners in Belarus and those arrested for peacefully protesting, including all those individuals detained in connection with the August 9, 2020, presidential election;
(3)to stand in solidarity with the people of Belarus, including human rights defenders, bloggers, and journalists, who are exercising their right to freedom of assembly, freedom of expression, and rule of law and to continue supporting the aspirations of the people of Belarus for democracy, human rights, and the rule of law; (4)to continue actively supporting the aspirations of the people of the Republic of Belarus—
(A)to preserve the independence and sovereignty of their country; and (B)to freely exercise their religion, including the head of the Catholic Church in Belarus, Archbishop Tadeusz Kondrusiewicz, who was barred from entering the country after criticizing Belarusian authorities;
(5)to recognize the leading role of women in the peaceful protests and pro-democracy movement in Belarus; (6)to continue—
(A)rejecting the invalid results of the fraudulent August 9, 2020 presidential election in Belarus announced by the Central Election Commission of the Republic of Belarus; and  (B)supporting calls for new presidential and parliamentary elections, conducted in a manner that is free and fair according to OSCE standards and under the supervision of OSCE observers and independent domestic observers;
(7)to refuse to recognize Alyaksandr Lukashenka as the legitimately elected leader of Belarus; (8)to not recognize any incorporation of Belarus into a Union State with Russia, since this so-called Union State would be both an attempt to absorb Belarus and a step to reconstituting the totalitarian Soviet Union; 
(9)to continue calling for the fulfillment by the Government of Belarus of Belarus’s freely undertaken obligations as an OSCE participating state and as a signatory of the Charter of the United Nations; (10)to support an OSCE role in mediating a dialogue within Belarus between the government and genuine representatives of Belarusian society; 
(11)to recognize the Coordination Council as a legitimate institution to participate in a dialogue on a peaceful transition of power; (12)to applaud the commitment by foreign diplomats in Minsk to engage with Coordination Council member and Nobel Laureate, Svetlana Alexievich, and to encourage an ongoing dialogue with her and with other leaders of the democratically-oriented political opposition in Belarus;
(13)to urge an expanded United States diplomatic presence in Belarus to advocate for the aspirations of the people of Belarus for democracy, human rights, and the rule of law; (14)to encourage the United States Government—
(A)to continue working closely with the European Union, the United Kingdom, Canada, and other countries and international organizations to promote the principles of democracy, the rule of law, and human rights in Belarus; and (B)to impose targeted sanctions, in coordination with the European Union and other international partners, against officials in Belarus who are responsible for—
(i)undermining democratic processes in Belarus; or  (ii)participating in human rights abuses related to political repression in Belarus; 
(15)to call on the Government of Belarus to uphold its human rights obligations, including those rights enumerated in the International Covenant on Civil and Political Rights; and (16)to support—
(A)the continued territorial integrity of Belarus; and  (B)the right of the Belarusian people to determine their future..
324.Assistance to promote democracy, civil society, and sovereignty in BelarusSection 4 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended— (1)by amending the section heading to read as follows: Assistance to promote democracy, civil society, and sovereignty in Belarus.;
(2)in subsection (a)— (A)in paragraph (1), by striking European and inserting Trans-Atlantic; and
(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (C)by inserting after paragraph (1) the following:

(2)To assist the people of Belarus in building the sovereignty and independence of their country.; (3)in subsection (b)—
(A)by inserting and Belarusian groups outside of Belarus after indigenous Belarusian groups; and (B)by inserting and Belarusian sovereignty before the period at the end; 
(4)in subsection (c)— (A)by striking paragraph (8);
(B)by redesignating paragraphs (3) through (7) as paragraphs (4) through (8), respectively; (C)by inserting after paragraph (2) the following:

(3)countering internet censorship and repressive surveillance technology that seek to limit free association, control access to information, and prevent citizens from exercising their rights to free speech;; (D)in paragraph (8), as redesignated, by striking and at the end; and
(E)by adding at the end the following:  (9)supporting the work of women advocating freedom, human rights, and human progress;
(10)supporting the development of Belarusian language education; (11)enhancing the development of the private sector, particularly the information technology sector, and its role in the economy of Belarus, including by increasing the capacity of private sector actors, developing business support organizations, offering entrepreneurship training, and expanding access to finance for small and medium enterprises;
(12)supporting political refugees in neighboring European countries fleeing the crackdown in Belarus; (13)supporting the gathering of evidence on and investigating of the human rights abuses in Belarus;
(14)supporting the public health response, including filling the information void, in Belarus during the COVID–19 pandemic; and (15)other activities consistent with the purposes of this Act.;
(5)by redesignating subsection (d) as subsection (g); (6)by inserting after subsection (c) the following:

(d)Sense of CongressIt is the sense of Congress that, in light of the political crisis in Belarus and the unprecedented mobilization of the Belarusian people, United States foreign assistance to Belarusian civil society should be reevaluated and increased— (1)to carry out the purposes described in subsection (a); and 
(2)to include the activities described in subsection (c). (e)Coordination with European partnersIn order to maximize impact, eliminate duplication, and further the achievement of the purposes described in subsection (a), the Secretary of State shall ensure coordination with the European Union and its institutions, the governments of countries that are members of the European Union, the United Kingdom, and Canada. 
(f)Report on assistanceNot later than 1 year after the date of the enactment of the Belarus Democracy, Human Rights, and Sovereignty Act of 2020, the Secretary of State, acting through the Office of the Coordinator of U.S. Assistance to Europe and Eurasia, and in coordination with the Administrator of the United States Agency for International Development, shall submit a report to the appropriate congressional committees describing the programs and activities carried out to achieve the purposes described in subsection (a), including an assessment of whether or not progress was made in achieving those purposes.; and (7)in subsection (g), as redesignated—
(A)in the subsection heading, by striking authorization of appropriations and all that follows through There are and inserting authorization of appropriations.—There are; (B)by striking fiscal years 2007 and 2008 and inserting fiscal years 2021 and 2022; and
(C)by striking paragraph (2). 325.International broadcasting, internet freedom, and access to information in BelarusSection 5 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:

5.International broadcasting, internet freedom, and access to information in Belarus
(a)Sense of CongressIt is the sense of Congress that— (1)the President should support and reallocate resources to radio, television, and internet broadcasting conducted by Radio Free Europe/Radio Liberty in languages spoken in Belarus;
(2)the United States should also support other independent media providing objective information to the Belarusian people, particularly in the Belarusian language; (3)the President should provide the United States Agency for Global Media with a surge capacity (as such term is defined in section 316 of the United States International Broadcasting Act (22 U.S.C. 6216)) for programs and activities in Belarus;
(4)the Chief Executive Officer of the United States Agency for Global Media, working through the Open Technology Fund and in coordination with the Secretary of State, should expand and prioritize efforts to provide anti-censorship technology and services to journalists and civil society in Belarus in order to enhance their ability to safely access or share digital news and information without fear of repercussions or surveillance; and (5)the United States should continue to condemn the Belarusian authorities’ crackdown on independent media, including the harassment and mass detentions of independent and foreign journalists and the denial of accreditation.
(b)Strategy To promote expanded broadcasting, internet freedom, and access to information in Belarus
(1)In generalNot later than 120 days after the date of the enactment of the Belarus Democracy, Human Rights, and Sovereignty Act of 2020, the Chief Executive Officer of the United States Agency for Global Media and the Secretary of State shall jointly submit to the appropriate congressional committees a comprehensive strategy, including a cost estimate, to carry out the following:  (A)Expand independent radio, television, live stream, and social network broadcasting and communications in Belarus to provide news and information, particularly in the Belarusian language, that is credible, comprehensive, and accurate.
(B)Support the development and use of anti-censorship and circumvention technologies by the Open Technology Fund and the Bureau of Democracy Human Rights and Labor that enable the citizens of Belarus to communicate securely and undertake internet activities without interference from the Government of Belarus. (C)Assist efforts to overcome attempts by the Government of Belarus to disrupt internet access and block content online.
(D)Monitor the cooperation of the Government of Belarus with any foreign government or organization for purposes related to the censorship or surveillance of the internet, including an assessment of any such cooperation in the preceding ten years. (E)Monitor the purchase or receipt by the Government of Belarus of any technology or training from any foreign government or organization for purposes related to the censorship or surveillance of the internet, including an assessment of any such purchase or receipt in the preceding ten years.
(F)Assist with the protection of journalists who have been targeted for free speech activities, including through the denial of accreditation. (G)Provide cyber-attack mitigation services to civil society organizations in Belarus.
(H)Provide resources for educational materials and training on digital literacy, bypassing internet censorship, digital safety, and investigative and analytical journalism for independent journalists working in Belarus. (I)Build the capacity of civil society, media, and other nongovernmental and organizations to identify, track, and counter disinformation, including from proxies of the Government of Russia working at Belarusian state television. 
(2)FormThe report required under paragraph (1) shall be transmitted in unclassified form, but may contain a classified annex.. 326.Sanctions against the Government of BelarusSection 6 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended—
(1)in subsection (b)— (A)by striking December 19, 2010 each place it appears and inserting August 9, 2020;
(B)in paragraph (2), by inserting , peaceful protesters, after all opposition activists; (C)by striking paragraphs (3) and (6); and 
(D)by redesignating paragraphs (4), (5), and (7) as paragraphs (3), (4), and (5), respectively; (2)in subsection (c)—
(A)in the subsection heading, by inserting and Russian individuals complicit in the crackdown that occurred after the August 9, 2020, election after Belarus;  (B)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively;
(C)by inserting after paragraph (3) the following:  (4)is a member of the Central Election Commission of Belarus or assisted the Commission in manipulating the presidential election of August 9, 2020;; 
(D)in paragraph (5), as redesignated, to read as follows:   (5)is a member of any branch of the security or law enforcement services of Belarus, including the KGB, Interior Ministry, and OMON special police unit, and is responsible for, or complicit in, ordering, controlling, materially assisting, sponsoring, or providing financial, material, or technological support for, or otherwise directing, the crackdown on opposition leaders, journalists, and peaceful protestors that occurred in connection with the presidential election of August 9, 2020; or; and
(E)by adding at the end the following:  (7)is a government official, including at the Information Ministry, responsible for the crackdown on independent media, including revoking the accreditation of journalists, disrupting internet access, and restricting online content;
(8)is an official in the so-called Union State between Russia and Belarus (regardless of nationality of the individual); or  (9)is a Russian individual that has significantly participated in the crackdown on independent press or human rights abuses related to political repression in Belarus, including the Russian propagandists sent to replace local employees at Belarusian state media outlets.;
(3)in subsection (d)(1), by striking the Overseas Private Investment Corporation and inserting the United States International Development Finance Corporation; (4)in subsection (e), by striking (including any technical assistance or grant) of any kind; and 
(5)in subsection (f)— (A)in paragraph (1)(A), by striking or by any member or family member closely linked to any member of the senior leadership of the Government of Belarus and inserting or by the senior leadership of the Government of Belarus or by any member or family member closely linked to the senior leadership of the Government of Belarus, or an official of the so-called Union State with Russia; and
(B)in paragraph (2)— (i)in subparagraph (A), by adding at the end before the semicolon the following: , or an official of the so-called Union State with Russia; and
(ii)in subparagraph (B), by inserting , or the so-called Union State with Russia, after the Government of Belarus.  327.Multilateral cooperationSection 7 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:

7.Multilateral cooperationIt is the sense of Congress that the President should continue to coordinate with the European Union and its institutions, European Union member states, the United Kingdom, and Canada to develop a comprehensive, multilateral strategy— (1)to further the purposes of this Act, including, as appropriate, encouraging other countries to take measures with respect to the Republic of Belarus that are similar to measures described in this Act; and 
(2)to deter the Government of the Russian Federation from undermining democratic processes and institutions in Belarus or threatening the independence, sovereignty, and territorial integrity of Belarus.. 328.ReportsSection 8 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:

8.Reports
(a)Report on threat to sovereignty and independence of Belarus
(1)In generalNot later than 120 days after the date of the enactment of the Belarus Democracy, Human Rights, and Sovereignty Act of 2020, the Secretary of State, in coordination with the Director of National Intelligence and the Secretary of the Treasury, shall transmit to the appropriate congressional committees a report describing the threat that the Government of Russia poses to the sovereignty and independence of Belarus. (2)Matters to be includedThe report required under paragraph (1) shall include—
(A)an assessment of how the Government of Russia is exploiting the current political crisis in Belarus to push for deeper political and economic control of or integration with Belarus; (B)a description of the economic and energy assets in Belarus that the Government of Russia, including Russian state-owned or state-controlled companies, controls;
(C)a description of Belarus major enterprises that are vulnerable of being taken over by Russian entities amid the country’s worsening financial crisis; (D)a description of how and to what ends the Government of Russia seeks to augment its military presence in Belarus;
(E)a description of Russian influence over the media and information space in Belarus and how the Government of Russia uses disinformation and other malign techniques to undermine Belarusian history, culture, and language; (F)a description of other actors in Belarus that the Government of Russia uses to advance its malign influence, including veterans’ organizations and extrajudicial networks;
(G)a description of efforts to undermine Belarusian language, cultural, and national symbols, including the traditional red and white flag and the Pahonia mounted knight; and (H)the identification of Russian individuals and government agencies that are significantly supporting or involved in the crackdown on peaceful protestors and the opposition or the repression of independent media following the August 9, 2020, presidential election. 
(3)FormThe report required under this subsection shall be transmitted in unclassified form, but may contain a classified annex. (b)Report on personal assets of Alyaksandr Lukashenka (1)In generalNot later than 90 days after the date of the enactment of the Belarus Democracy, Human Rights, and Sovereignty Act of 2020, the Director of National Intelligence, in consultation with the Secretary of the Treasury and the Secretary of State, shall submit to the appropriate congressional committees a report describing—
(A)the total assets under the direct or indirect control of Alyaksandr Lukashenka, including estimated assets and known sources of income of Alyaksandr Lukashenka and his immediate family members, including assets, investments, bank accounts, and other business interests; and (B)an identification of the most significant senior foreign political figures in Belarus, as determined by their closeness to Alyaksandr Lukashenka.
(2)WaiverThe Director of National Intelligence may waive, in whole or in part, the reporting requirement under paragraph (1)(A) if the Director submits to the appropriate congressional committees— (A)a written justification stating that the waiver is in the national interest of the United States; and
(B)a detailed explanation of the reasons therefor. (3)FormThe report required under this subsection shall be transmitted in unclassified form, but may contain a classified annex..
329.DefinitionsSection 9 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended— (1)by amending paragraph (1) to read as follows:

(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
(B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on Appropriations of the Senate;
(D)the Committee on Foreign Affairs of the House of Representatives; (E)the Committee on Financial Services of the House of Representatives; and
(F)the Committee on Appropriations of the House of Representatives.; and (2)in paragraph (3)(B)—
(A)in clause (i), by inserting members of the security and intelligence services, after prosecutors,; and (B)in clause (ii), by inserting , electoral fraud, online censorship, or restrictions on independent media and journalists after public corruption.
330.Determination of budgetary effectsThe budgetary effects of this subtitle, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this subtitle, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. DGandhi-King Scholarly Exchange Initiative Act 331.Short titleThis subtitle may be cited as the Gandhi-King Scholarly Exchange Initiative Act.
332.FindingsCongress makes the following findings: (1)The peoples of the United States and India have a long history of friendship and the interests of the peoples of the United States, India, and the world will benefit from a stronger United States-India partnership.
(2)Mohandas Karamchand Gandhi and Martin Luther King, Jr., were dedicated leaders fighting for social justice and social change, peace, and civil rights in their respective communities, and countries and in the world. (3)The use of nonviolent civil disobedience is a shared tactic that has played a key role in defeating social injustice in India, the United States, and in other parts of the world.
(4)Mohandas Gandhi, who was born on October 2, 1869, was murdered on January 30, 1948, after dedicating his life to the peaceful empowerment of the people of India and to the end of British colonial rule. (5)Martin Luther King, Jr., who was born on January 15, 1929, was murdered on April 4, 1968, after a life dedicated to peaceful movements against segregation, discrimination, racial injustice, and poverty.
(6)In February 1959, Dr. King and his wife, Coretta Scott King, traveled throughout India. By the end of his monthlong visit, Dr. King said, I am more convinced than ever before that the method of nonviolent resistance is the most potent weapon available to oppressed people in their struggle for justice and human dignity.. (7)Fifty years after Dr. King’s visit, All India Radio, the national radio station of India, discovered a taped message by Dr. King that emphasized the intellectual harmony between the messages of Dr. King and Mohandas Gandhi on nonviolent social action.
(8)On August 22, 2011, the Dr. Martin Luther King, Jr., National Memorial opened to the public in Washington, DC. This newest memorial on the National Mall pays tribute to Dr. King’s national and international contributions to world peace through nonviolent social change. (9)The 116th Congress coincides with both the 150th birth anniversary of Mohandas Gandhi and the 90th birth anniversary of Dr. Martin Luther King, Jr.
(10)Mohandas Gandhi, who employed the principle of satyagraha, or fighting with peace, has come to represent the moral force inspiring many civil and social rights movement around the world. (11)Dr. King’s effective use of Gandhi’s principles was instrumental to the American civil rights movement.
(12)There is a long history of civil and social rights movements in the United States and in India. As the relationship between the United States and India evolves, a binational foundation through which the governments of each country can work together and catalyze private investment toward development objectives would provide an ongoing, productive institution and symbol of the friendship and common ideals of the respective governments and their peoples. (13)There is a global goal of ending tuberculosis by 2030, the United States and India seek a TB-Free India by 2025, and the United States-India Gandhi-King Development Foundation, as described in this subtitle, could help address gaps across the TB value chain in prevention, detection, diagnosis, and treatment, and catalyze market-based strategies to bridge the service gap for the last mile.
(14)Leaders in both countries have prioritized the United States-India relationship and continue to support a strengthened United States-India partnership, recognizing that it will be one of the defining partnerships of the 21st century. 333.Gandhi-King Scholarly Exchange Initiative (a)In generalIn order to further the shared ideals and values of Mohandas Gandhi and Martin Luther King, Jr, the Secretary of State should establish, in cooperation with the appropriate representatives of the Government of India, a professional exchange program known as the Gandhi-King Scholarly Exchange Initiative. The initiative should be comprised of the following:
(1)An annual educational forum for scholars from the United States and India that focuses on the social justice and human and civil rights legacies of Mohandas Gandhi and Martin Luther King, Jr., which should— (A)be held alternately in the United States and in India;
(B)include representatives from governments, nongovernmental organizations, civic organizations, and educational, cultural, women’s, civil, and human rights groups, including religious and ethnic minorities and marginalized communities; and (C)focus on studying the works of Gandhi and King, and applying their philosophies of nonviolent resistance to addressing current issues, including poverty alleviation, conflict mitigation, human and civil rights challenges, refugee crises, and threats to democracy and democratic norms in countries around the world.
(2)An undergraduate, graduate, and post-graduate student exchange for students in the United States and India to— (A)study the history and legacies of Martin Luther King, Jr., and Mohandas Gandhi; and
(B)research, develop, and recommend best practices relating to peace, nonviolence, and reconciliation in current conflict regions. (b)SunsetThe authorities provided under this section shall terminate on the date that is five years after the date of enactment of this Act.
334.Gandhi-King Global Academy
(a)In generalThe president and chief executive officer of the United States Institute of Peace should create a professional development training initiative on conflict resolution tools based on the principles of nonviolence. Such training initiative shall be known as the Gandhi-King Global Academy and should— (1)include representatives from governments, nongovernmental organizations, civic organizations, and educational, cultural, women’s, civil, and human rights groups, including religious and ethnic minorities and marginalized communities in countries with ongoing political, social, ethnic, or violent conflict;
(2)include a specific focus on the success of nonviolent movements, inclusion, and representation in conflict resolution; (3)develop a curriculum on conflict resolution tools based on the principles of nonviolence; and
(4)make the curriculum publicly available online, in person, and through a variety of media. (b)ProhibitionThe United States Institute of Peace may not, in the course of any activity authorized by subsection (a), enter into any contract with an outside entity to conduct advocacy on its behalf.
(c)SunsetThe authorities provided under this section shall terminate on the date that is five years after the date of enactment of this Act. 335.Establishment of the United States-India Gandhi-King Development Foundation (a)EstablishmentThe Administrator of the United States Agency for International Development (USAID), with the concurrence of the Secretary of State and in coordination with appropriate counterparts in the Government of India, is authorized to establish, on such terms and conditions as are determined necessary, one or more legal entities to compose the United States-India Gandhi-King Development Foundation (in this section referred to as the Foundation). Each such legal entity within the Foundation shall be organized under the laws of India and shall not be considered to be an agency or establishment of the United States Government and shall not have the full faith and credit of the United States.
(b)FunctionsThe Foundation, through one or more entities referred to in subsection (a)— (1)shall identify development priorities and administer and oversee competitively-awarded grants to private nongovernmental entities to address such priorities in India, including—
(A)health initiatives addressing tuberculosis (TB), water, sanitation, and health (WASH), and pollution and related health impacts (PHI); (B)pollution, plastic waste reduction, and climate-related shocks;
(C)education; and (D)empowerment of women;
(2)should provide credible platforms and models, including returnable capital to attract and blend public and private capital, which can then be deployed efficiently and effectively to address the priorities identified in paragraph (1). (c)Additionality (1)In generalBefore an entity within the Foundation makes a grant under subsection (b)(1) to address a priority identified under such subsection, the Foundation shall ensure that private sector entities are afforded an opportunity to support the projects funded by such grants.
(2)Safeguards, policies, and guidelinesThe Foundation shall develop appropriate safeguards, policies, and guidelines to ensure that grants made under subsection (b)(1) operate according to internationally recognized best practices and standards, including for transparency and accountability. (d)LimitationsNo party receiving a grant made under subsection (b)(1) may receive such grant in an amount that is more than five percent of amounts appropriated or otherwise made available under section 337(a)(3) to the entity in the Foundation making such grant.
(e)Governing council
(1)PurposeThe Government of the United States and the Government of India shall convene a Governing Council to provide guidance and direction to the Foundation. (2)Appointment of membersThe Administrator of the United States Agency for International Development, with the concurrence of the Secretary of State, shall appoint a majority of the Governing Council of the Foundation for a period of five years following the establishment of the Foundation.
(3)CharterThe Governing Council of the Foundation shall adopt a charter for the operation of the Foundation, which shall include provisions to— (A)identify development priorities or a process to identify development priorities;
(B)define criteria for application, merit review, and transparent, competitive awarding of grants by the Foundation; (C)establish an annual organization-wide audit by an independent auditor in accordance with generally accepted auditing standards, the results of which shall be made immediately available to the Board, the Administrator of the United States Agency for International Development, and the appropriate Government of India counterpart;
(D)assist in the creation of project specific timetables for each of the projects funded by a grant from the Foundation; (E)establish an oversight role and march-in audit rights for the Administrator of the United States Agency for International Development and the appropriate Government of India counterpart; and
(F)establish an annual report on the activities of the Foundation to be made publicly available. (f)Publicly available project informationThe Foundation shall maintain a user-friendly, publicly available, machine readable database with detailed project level information, as appropriate, including a description of the grants made by the Foundation under this section and project level performance metrics.
(g)Detail of United States Government personnel to the foundation
(1)In generalWhenever the Administrator of the United States Agency for International Development or the Secretary of State determines it to be in furtherance of the purposes of this subtitle, the Administrator and the Secretary are authorized to detail or assign any officer or employee of the Agency or the Department, respectively, to any position in the Foundation to provide technical, scientific, or professional assistance to the Foundation or, in cooperation with the Foundation, to implementing partners of the Foundation, without reimbursement to the United States Government. (2)StatusAny United States Government officer or employee, while detailed or assigned under this subsection, shall be considered, for the purpose of preserving their allowances, privileges, rights, seniority, and other benefits as such, an officer or employee of the United States Government and of the agency of the United States Government from which detailed or assigned, and shall continue to receive compensation, allowances, and benefits from program funds appropriated to that agency or made available to that agency for purposes related to the activities of the detail or assignment, in accordance with authorities related to their employment status and agency policies.
(3)SunsetThe authorities provided under this subsection shall terminate on the date that is five years after the establishment of the Foundation. 336.Reporting requirements (a)Initial reportsNot later than 120 days after the date of the enactment of this Act—
(1)the Secretary of State shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report on the Secretary of State’s plan to establish the initiative authorized under section 333; (2)the president and chief executive officer of the United States Institute of Peace shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report on the president and chief executive officer’s plan to establish the initiative authorized under section 334; and
(3)the Administrator of the United States Agency for International Development shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report on the Administrator’s plan to establish the organization authorized under section 335. (b)Periodic updatesThe Secretary of State, president and chief executive officer of the United States Institute of Peace, and Administrator of the United States Agency for International Development shall submit to the committees described in subsection (a)(3) an update on a semiannual basis regarding the progress in implementing each of the initiatives or establishing the organization referred to in such subsection.
337.Authorization of appropriations
(a)In generalThere is authorized to be appropriated to carry out— (1)section 333, up to $1,000,000 for each of fiscal years 2021 through 2025 to the Secretary of State
(2)section 334, up to $2,000,000 for fiscal year 2021 to the United States Institute of Peace; (3)section 335, up to $30,000,000 for fiscal year 2021 to the Administrator of the United States Agency for International Development; and
(4)section 335, up to an additional $15,000,000 for each of fiscal years 2022 through 2025 to the Administrator of the United States Agency for International Development, if the private sector in India commits amounts equal to that contributed by the United States. (b)Sense of Congress on foreign assistance fundsIt is the sense of Congress that the authorization of appropriations under subsection (a) should be renewable for one or more periods of not more than 5 years if—
(1)authorized by Congress; and (2)the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, determines that the Foundation’s work is successful in addressing the priorities identified in section 335(b)(1) and that the private sector in India has committed funds to the Foundation in accordance with subsection (a)(4).
ETibetan Policy and Support Act of 2020
341.Modifications to and Reauthorization of Tibetan Policy Act of 2020
(a)Tibetan negotiationsSection 613 of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note) is amended— (1)in subsection (a)—
(A)in paragraph (1)— (i)by inserting without preconditions after a dialogue;
(ii)by inserting or democratically-elected leaders of the Tibetan community after his representatives; and (iii)by inserting before the period at the end the following: and should coordinate with other governments in multilateral efforts toward this goal;
(B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following new paragraph:

(2)Policy communicationThe Secretary of State shall ensure that, in accordance with this Act, United States policy on Tibet, as coordinated by the United States Special Coordinator for Tibetan Issues, is communicated to all Federal departments and agencies in contact with the Government of the People’s Republic of China.; (2)in subsection (b)—
(A)in the matter preceding paragraph (1)— (i)by striking until December 31, 2021 and inserting until December 31, 2031; and
(ii)by inserting and direct the Department of State to make public on its website after appropriate congressional committees; (B)in paragraph (1), by striking ; and and inserting a semicolon;
(C)in paragraph (2), by striking the period at the end and inserting ; and ; and (D)by adding at the end the following new paragraph:

(3)the steps taken by the United States Government to promote the human rights and distinct religious, cultural, linguistic, and historical identity of the Tibetan people, including the right of the Tibetan people to select, educate, and venerate their own religious leaders in accordance with their established religious practice and system.. (b)Tibet project principlesSection 616 of such Act (22 U.S.C. 6901 note) is amended—
(1)in subsection (d)— (A)in paragraph (5), by inserting human rights, after respect Tibetan;
(B)in paragraph (8), by striking ; and and inserting a semicolon; (C)in paragraph (9)—
(i)by inserting involuntary or coerced after nor facilitate the; and (ii)by striking the period at the end and inserting ; and; and
(D)by adding at the end the following new paragraph:  (10)neither provide incentive for, nor facilitate the involuntary or coerced relocation of, Tibetan nomads from their traditional pasturelands into concentrated settlements.;
(2)by adding at the end the following new subsections:  (e)United States assistance (1)In generalThe President is authorized to provide assistance to nongovernmental organizations to support inclusive economic growth, resilience, global health, education, environmental stewardship, and cultural and historical preservation for Tibetan communities in Tibet, in accordance with the principles specified in subsection (d).
(2)CoordinationAssistance authorized under paragraph (1) shall be carried out in coordination with the United States Special Coordinator for Tibetan Issues in accordance with section 621(d). (f)Private sector investmentThe Secretary of State, in coordination with the Secretary of Commerce, should—
(1)encourage United States businesses and individuals that are engaged in commerce or investing in enterprises in Tibet to be guided by the principles specified in subsection (d) and the United Nations Guiding Principles on Business and Human Rights; and (2)hold regular consultations with businesses and individuals that are engaged in commerce or are investing in enterprises in Tibet about the principles referenced in paragraph (1) and the business practices of such businesses and individuals in Tibet..
(c)Diplomatic representation relating to TibetSection 618 of such Act (22 U.S.C. 6901 note) is amended to read as follows:  618.Diplomatic representation relating to Tibet (a)United States consulate in lhasa, TibetThe Secretary should seek to establish a United States consulate in Lhasa, Tibet—
(1)to provide consular services to United States citizens traveling in Tibet; and (2)to monitor political, economic, and cultural developments in Tibet.
(b)PolicyThe Secretary may not authorize the establishment in the United States of any additional consulate of the People’s Republic of China until such time as a United States consulate in Lhasa, Tibet, is established under subsection (a). (c)WaiverThe Secretary may waive the requirement under subsection (b), notwithstanding the lack of a United States consulate in Lhasa, not less than 30 days after the Secretary determines and reports to the appropriate congressional committees that it is in the national security interests of the United States to waive such requirements and submits to the appropriate congressional committees a report including—
(1)a specific and detailed rationale for the determination that the waiver is in the national security interests of the United States; and (2)a description of the efforts by the Department of State to seek the establishment of a United States consulate in Lhasa..
(d)Religious persecution in TibetSection 620(b) of such Act (22 U.S.C. 6901 note) is amended by inserting before the period at the end the following: , including with respect to the reincarnation system of Tibetan Buddhism. (e)United States Special Coordinator for Tibetan issuesSection 621 of such Act (22 U.S.C. 6901 note) is amended—
(1)by amending subsection (c) to read as follows:  (c)ObjectivesThe objectives of the Special Coordinator are to—
(1)promote substantive dialogue without preconditions, between the Government of the People’s Republic of China and the Dalai Lama, his or her representatives, or democratically elected leaders of the Tibetan community, or explore activities to improve prospects for dialogue, that leads to a negotiated agreement on Tibet; (2)coordinate with other governments in multilateral efforts towards the goal of a negotiated agreement on Tibet;
(3)encourage the Government of the People’s Republic of China to address the aspirations of the Tibetan people with regard to their distinct historical, cultural, religious, and linguistic identity; (4)promote the human rights of the Tibetan people;
(5)promote activities to preserve environment and water resources of the Tibetan plateau; (6)encourage that any initiatives or activities for Tibetan communities in the Tibet Autonomous Region are conducted in accordance with the principles espoused in section 616(d); and
(7)promote access to Tibet in accordance with the Reciprocal Access to Tibet Act of 2018 (Public Law 115–330).; (2)in subsection (d)—
(A)in paragraph (5), by striking ; and and inserting a semicolon; (B)by redesignating paragraph (6) as paragraph (8); and
(C)by inserting after paragraph (5) the following new paragraphs:  (6)provide guidance with respect to all projects carried out pursuant to assistance provided under section 616(e);
(7)seek to establish international diplomatic coalitions to— (A)oppose any effort by the Government of the People’s Republic of China to select, educate, and venerate Tibetan Buddhist religious leaders in a manner inconsistent with the principle that the succession or identification of Tibetan Buddhist lamas, including the Dalai Lama, should occur without interference, in a manner consistent with traditional practice; and
(B)ensure that the identification and installation of Tibetan Buddhist religious leaders, including any future Dalai Lama, is determined solely within the Tibetan Buddhist faith community, in accordance with the internationally-recognized right to religious freedom; and; and (3)by adding at the end the following new subsection:

(e)PersonnelThe Secretary shall ensure that the Office of the Special Coordinator is adequately staffed at all times to assist in the management of the responsibilities of this section.. 342.Statement of policy regarding the succession or reincarnation of the Dalai Lama (a)FindingsCongress finds the following:
(1)Tibetan Buddhism is practiced in many countries including Bhutan, India, Mongolia, Nepal, the People’s Republic of China, the Russian Federation, and the United States, yet the Government of the People’s Republic of China has repeatedly insisted on its role in managing the selection of Tibet’s next spiritual leader, the Dalai Lama, through actions such as those described in the Measures on the Management of the Reincarnation of Living Buddhas in 2007. (2)On March 19, 2019, Chinese Ministry of Affairs spokesperson reiterated that the reincarnation of living Buddhas including the Dalai Lama must comply with Chinese laws and regulations and follow religious rituals and historical conventions.
(3)The Government of the People’s Republic of China has interfered in the process of recognizing a successor or reincarnation of Tibetan Buddhist leaders, including in 1995 by arbitrarily detaining Gedhun Choekyi Nyima, a 6-year old boy who was identified as the 11th Panchen Lama, and purporting to install its own candidate as the Panchen Lama. (4)The 14th Dalai Lama, Tenzin Gyatso, issued a statement on September 24, 2011, explaining the traditions and spiritual precepts of the selection of Dalai Lamas, setting forth his views on the considerations and process for selecting his successor, and providing a response to the Chinese government’s claims that only the Chinese government has the ultimate authority in the selection process of the Dalai Lama.
(5)The 14th Dalai Lama said in his statement that the person who reincarnates has sole legitimate authority over where and how he or she takes rebirth and how that reincarnation is to be recognized and if there is a need for a 15th Dalai Lama to be recognized, then the responsibility shall primarily rest with the officers of the Dalai Lama’s Gaden Phodrang Trust, who will be informed by the written instructions of the 14th Dalai Lama. (6)Since 2011, the 14th Dalai Lama has reiterated publicly on numerous occasions that decisions on the successions, emanations, or reincarnations of the Dalai Lama belongs to the Tibetan Buddhist faith community alone.
(7)On June 8, 2015, the United States House of Representatives unanimously approved House Resolution 337 which calls on the United States Government to underscore that government interference in the Tibetan reincarnation process is a violation of the internationally recognized right to religious freedom … and to highlight the fact that other countries besides China have long Tibetan Buddhist traditions, and that matters related to reincarnations in Tibetan Buddhism are of keen interest to Tibetan Buddhist populations worldwide. (8)On April 25, 2018, the United States Senate unanimously approved Senate Resolution 429 which expresses its sense that the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, is a matter that should be determined solely within the Tibetan Buddhist faith community, in accordance with the inalienable right to religious freedom.
(9)The Department of State’s Report on International Religious Freedom for 2018 reported on policies and efforts of the Government of the People’s Republic of China to exert control over the selection of Tibetan Buddhist religious leaders, including reincarnate lamas, and stated that [United States] officials underscored that decisions on the reincarnation of the Dalai Lama should be made solely by faith leaders.. (b)Statement of policyIt is the policy of the United States that—
(1)decisions regarding the selection, education, and veneration of Tibetan Buddhist religious leaders are exclusively spiritual matters that should be made by the appropriate religious authorities within the Tibetan Buddhist tradition and in the context of the will of practitioners of Tibetan Buddhism; (2)the wishes of the 14th Dalai Lama, including any written instructions, should play a key role in the selection, education, and veneration of a future 15th Dalai Lama; and
(3)interference by the Government of the People’s Republic of China or any other government in the process of recognizing a successor or reincarnation of the 14th Dalai Lama and any future Dalai Lamas would represent a clear abuse of the right to religious freedom of Tibetan Buddhists and the Tibetan people. (c)Holding chinese officials responsible for religious freedom abuses targeting tibetan buddhistsIt is the policy of the United States to take all appropriate measures to hold accountable senior officials of the Government of the People’s Republic of China or the Chinese Communist Party who directly interfere with the identification and installation of the future 15th Dalai Lama of Tibetan Buddhism, successor to the 14th Dalai Lama, including by—
(1)imposing sanctions pursuant to the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note); and (2)prohibiting admission to the United States under section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G)).
(d)Department of State programming to promote religious freedom for Tibetan BuddhistsConsistent with section 401 of the Frank R. Wolf International Religious Freedom Act (Public Law 114–281; 130 Stat. 1436), the Ambassador-at-Large for International Religious Freedom should support efforts to protect and promote international religious freedom in China and for programs to protect Tibetan Buddhism in China and elsewhere. 343.Policy regarding the environment and water resources on the Tibetan Plateau (a)FindingsCongress finds the following:
(1)The Tibetan Plateau contains glaciers, rivers, grasslands, and other geographical and ecological features that are crucial for supporting vegetation growth and biodiversity and regulating water flow and supply for an estimated 1,800,000,000 people. Environmental changes threaten the glaciers in Tibet that feed the major rivers of South and East Asia, which supply freshwater to an estimated 1,800,000,000 people. (2)Several factors, including temperature changes, large government-backed infrastructure projects, and resettlement of Tibetan nomads, are likely to result in variable water flows in the future.
(3)The grasslands of Tibet play a significant role in carbon production and sequestration and Tibet’s rivers support wetlands that play a key role in water storage, water quality, and the regulation of water flow, support biodiversity, foster vegetation growth, and act as carbon sinks. (4)Traditional Tibetan grassland stewardship practices, which can be key to mitigating the negative effects of environmental changes on the Tibetan Plateau, are undermined by the resettlement of nomads from Tibetan grasslands.
(5)The People’s Republic of China has approximately 20 percent of the world’s population but only around 7 percent of the world’s water supply, while many countries in South and Southeast Asia rely on the rivers flowing from the Himalayas of the Tibetan Plateau. (6)The People’s Republic of China has already completed water transfer programs diverting billions of cubic meters of water yearly and has plans to divert more waters from the Tibetan plateau in China.
(b)Water resources in Tibet and the Tibetan WatershedThe Secretary of State, in coordination with relevant agencies of the United States Government, should— (1)pursue collaborative efforts with Chinese and international scientific institutions, as appropriate, to monitor the environment on the Tibetan Plateau, including glacial retreat, temperature rise, and carbon levels, in order to promote a greater understanding of the effects on permafrost, river flows, grasslands and desertification, and the monsoon cycle;
(2)engage with the Government of the People’s Republic of China, the Tibetan people, and nongovernmental organizations to encourage the participation of Tibetan nomads and other Tibetan stakeholders in the development and implementation of grassland management policies, in order to utilize their indigenous experience in mitigation and stewardship of the land and to assess policies on the forced resettlement of nomads; and (3)encourage a regional framework on water security, or use existing frameworks, such as the Lower Mekong Initiative, to facilitate cooperative agreements among all riparian nations that would promote transparency, sharing of information, pollution regulation, and arrangements on impounding and diversion of waters that originate on the Tibetan Plateau.
344.Democracy in the Tibetan exile community
(a)FindingsCongress finds the following: (1)The 14th Dalai Lama advocates the Middle Way Approach, which seeks genuine autonomy for the 6,000,000 Tibetans in Tibet.
(2)The 14th Dalai Lama has overseen a process of democratization within the Tibetan polity and devolved his political responsibilities to the elected representatives of the Tibetan people in exile in 2011. (3)In 2011 and again in 2016, members of the Tibetan exile community across some 30 countries held free and fair elections to select political leaders to serve in the Central Tibetan Administration parliament and as chief executive.
(4)The Dalai Lama has said that the Central Tibetan Administration will cease to exist once a negotiated settlement has been achieved that allows Tibetans to freely enjoy their culture, religion, and language in Tibet. (b)Sense of CongressIt is the sense of Congress that—
(1)Tibetan exile communities around the world should be commended for the adoption of a system of self-governance with democratic institutions to choose their leaders; (2)the Dalai Lama should be commended for his decision to devolve political authority to elected leaders in accordance with democratic principles;
(3)as of the date of the enactment of this Act, the Central Tibetan Administration is the institution that represents and reflects, to the greatest extent, the aspirations of the Tibetan diaspora around the world, and the Sikyong is the President of the Central Tibetan Administration; and (4)as consistent with section 621(d)(3) of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note), the United States Special Coordinator for Tibetan Issues should continue to maintain close contact with the religious, cultural, and political leaders of the Tibetan people.
345.Sustainability in Tibetan communities seeking to preserve their culture, religion, and languageThe Secretary of State should urge the Government of Nepal to honor the Gentleman’s Agreement with the United Nations High Commissioner for Refugees and the Government of India, which commits the Government of Nepal to respect the principle of non-refoulement by continuing to give Tibetan new arrivals access to the territory of Nepal and allowing them safe passage through Nepal to India. 346.Authorization of appropriations (a)Office of the United States Special Coordinator for Tibetan IssuesThere is authorized to be appropriated $1,000,000 for each of the fiscal years 2021 through 2025 for the Office of the United States Special Coordinator for Tibetan Issues.
(b)Tibetan scholarship program and Ngawang Choephel exchange programs
(1)Tibetan scholarship programThere is authorized to be appropriated $675,000 for each of the fiscal years 2021 through 2025 to carry out the Tibetan scholarship program established under section 103(b)(1) of the Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996 (Public Law 104–319; 22 U.S.C. 2151 note). (2)Ngawang Choephel exchange programsThere is authorized to be appropriated $575,000 for each of the fiscal years 2021 through 2025 to carry out the Ngawang Choephel Exchange Programs (formerly known as programs of educational and cultural exchange between the United States and the people of Tibet) under section 103(a) of the Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996 (Public Law 104–319; 110 Stat. 3865).
(c)Humanitarian assistance and support to Tibetan refugees in South AsiaAmounts authorized to be appropriated or otherwise made available to carry out chapter 9 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2292 et seq.) and the Migration and Refugee Assistance Act of 1962 (Public Law 87–510) for each of the fiscal years 2021 through 2025 are authorized to be made available for humanitarian assistance, including food, medicine, clothing, and medical and vocational training, for Tibetan refugees in South Asia who have fled facing a credible threat of persecution in the People’s Republic of China. (d)Tibetan autonomous region and Tibetan communities in ChinaThere is authorized to be appropriated $8,000,000 for each year of the fiscal years 2021 through 2025 under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) to support activities for Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China that are conducted in accordance with subsection 616(d) of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note).
(e)Assistance for Tibetans in India and NepalThere is authorized to be appropriated $6,000,000 for each of the fiscal years 2021 through 2025 under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) for programs to promote and preserve Tibetan culture and language development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities. (f)Tibetan governanceThere is authorized to be appropriated $3,000,000 for each of the fiscal years 2021 through 2025 under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) for programs to strengthen the capacity of Tibetan institutions and strengthen democracy, governance, information and international outreach, and research.
(g)Voice of america and radio free asia
(1)Voice of americaThere is authorized to be appropriated $3,344,000 for each of the fiscal years 2021 through 2025 to Voice of America for broadcasts described in paragraph (3). (2)Radio free asiaThere is authorized to be appropriated $4,060,000 for each of the fiscal years 2021 through 2025 to Radio Free Asia for broadcasts described in paragraph (3).
(3)Broadcasts describedBroadcasts described in this paragraph are broadcasts to provide uncensored news and information in the Tibetan language to Tibetans, including Tibetans in Tibet. FThe United States – Northern Triangle Enhanced Engagement Act 351.Short titleThis subtitle may be cited as the The United States – Northern Triangle Enhanced Engagement Act.
352.Strategy to advance prosperity, combat corruption, strengthen democratic governance, and improve civilian security in El Salvador, Guatemala, and Honduras
(a)ElementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a 5-year strategy to advance economic prosperity, combat corruption, strengthen democratic governance, and improve civilian security in El Salvador, Guatemala, and Honduras and to curb irregular migration from the region. (b)ConsiderationIn developing the strategy required under this section, the Secretary of State should consider the following priorities:
(1)Promoting economic prosperity, including by— (A)supporting market-based solutions to eliminate constraints to inclusive economic growth;
(B)addressing the underlying causes of poverty and inequality; (C)responding to immediate humanitarian needs by improving humanitarian outcomes, including through access to sanitation, hygiene, and shelter, and by enabling the provision of health resources;
(D)supporting conservation and community resilience and strengthening community preparedness for natural disasters; (E)identifying, as appropriate, a role for relevant United States agencies and the United States private sector in supporting efforts to increase private sector investment and advance economic prosperity; and
(F)improving domestic resource mobilization, including by strengthening tax collection and enforcement and legal arbitration mechanisms. (2)Combating corruption, including by—
(A)strengthening the capacity of national justice systems and attorneys generals to identify and prosecute money laundering and other financial crimes and breaking up financial holdings of organized criminal syndicates, including illegally acquired lands and proceeds from illegal activities; (B)strengthening special prosecutorial offices and financial institutions to conduct asset forfeitures and criminal analysis, and to combat corruption, money laundering, financial crimes, extortion, and human rights crimes;
(C)implementing transparent, merit-based selection processes for prosecutors and judges and the development of professional and merit-based civil services; (D)establishing or strengthening methods, procedures for internal and external control mechanisms for the security and police services and judiciary; and
(E)supporting anticorruption efforts through bilateral assistance and complementary support through multilateral anticorruption mechanisms when necessary. (3)Advancing democratic governance, including by—
(A)strengthening government institutions at the local and national levels to provide services and respond to citizen needs through transparent, inclusive, and democratic processes; (B)strengthening access to information laws and reforming laws that currently limit access to information;
(C)building the capacity of independent media to engage in professional investigative journalism; (D)ensuring that threats and attacks on journalists, labor leaders, human rights defenders, and other members of civil society are fully investigated and perpetrators are held accountable; and
(E)strengthening electoral institutions and processes to ensure free, fair, and transparent elections. (4)Improving security conditions, including by—
(A)implementing the Central America Regional Security Initiative; (B)increasing the professionalization of security services, including the civilian police and military units;
(C)combating the illicit activities of transnational criminal organizations through support to fully vetted elements of attorneys general offices, appropriate government institutions, and security services; and (D)enhancing the capacity of relevant security services and attorneys general to support counternarcotics efforts and combat human trafficking, forcible recruitment of children and youth by gangs, gender-based violence, and other illicit activities, including trafficking of wildlife, and natural resources.
(c)ConsultationIn developing the strategy required under this section, the Secretary of State may consult with civil society and the private sector in the United States, El Salvador, Guatemala, and Honduras. (d)BenchmarksThe strategy required under this section shall include annual benchmarks to track the strategy’s progress in curbing irregular migration from the region to the United States and improving conditions in El Salvador, Guatemala, and Honduras by measuring progress in key areas, including—
(1)reducing poverty and unemployment, increasing private sector investment, responding to immediate humanitarian needs, sustainably reintegrating returnees, supporting conservation and community resilience, and addressing forced displacement in accordance with the priorities outlined in subsection (b)(1); (2)strengthening national justice systems and attorneys generals, supporting multilateral anticorruption mechanisms, identifying and prosecuting money laundering and other financial crimes, breaking up financial holdings of organized criminal syndicates, and advancing judicial integrity and investigative capacity of local authorities in accordance with the priorities outlined in subsection (b)(2);
(3)strengthening government institutions at the local and national levels to provide services and respond to citizen needs through transparent, inclusive, and democratic processes, promoting human rights, building the capacity of independent media, developing the capacity of civil society to conduct oversight, affording legal protections for human rights defenders and members of civil society, and strengthening electoral institutions in accordance with priorities outlined in subsection (b)(3); and (4)implementing the objectives stated under the Central America Regional Security Initiative and building the capacity of civilian security services in accordance with the priorities outlined in subsection (b)(4).
(e)Public diplomacyThe strategy required under this section shall include a public diplomacy strategy for educating citizens of the region about United States assistance and its benefits to them, and informing such citizens of the dangers of irregular migration to the United States. (f)Annual progress updatesNot later than 1 year after the submission of the strategy required under this section and annually thereafter for 4 years, the Secretary of State shall provide the appropriate congressional committees with a written description of progress made in meeting the benchmarks established in the strategy.
(g)Public availabilityThe strategy required under this section shall be made publicly available on the website of the Department of State. If appropriate, a classified annex may be submitted to the appropriate congressional committees. (h)DefinitionIn this section, the term appropriate congressional committees means—
(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
353.Targeted sanctions to fight corruption in El Salvador, Guatemala, and Honduras
(a)Sense of CongressIt is the sense of Congress that— (1)corruption in El Salvador, Guatemala, and Honduras by private citizens and select officials in local, regional, and Federal governments significantly damages the economies of such countries and deprives citizens of opportunities;
(2)corruption in El Salvador, Guatemala, and Honduras is facilitated and carried out not only by private citizens and select officials from those countries but also in many instances by individuals from third countries; and (3)imposing targeted sanctions on individuals from throughout the world and particularly in the Western Hemisphere who are engaged in acts of significant corruption that impact El Salvador, Guatemala, and Honduras or obstruction of investigations into such acts of corruption will benefit the citizens and governments of such countries.
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the President shall submit to the appropriate congressional committees an unclassified report with classified annex if necessary that identifies each foreign person who the President determines to have knowingly engaged in actions that undermine democratic processes or institutions, or in significant corruption or obstruction of investigations into such acts of corruption in El Salvador, Guatemala, and Honduras, including the following: (1)Corruption related to government contracts.
(2)Bribery and extortion. (3)The facilitation or transfer of the proceeds of corruption, including through money laundering.
(4)Acts of violence, harassment, or intimidation directed at governmental and nongovernmental corruption investigators. (c)Imposition of sanctionsThe President shall impose the sanctions described in subsection (d) with respect to each foreign person identified in the report required under subsection (b).
(d)Sanctions described
(1)In generalThe sanctions described in this subsection are the following: (A)Ineligibility for visas and admission to the United StatesIn the case of a foreign person who is an individual, such foreign person is—
(i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (B)Current visas revoked (i)In generalThe issuing consular officer or the Secretary of State, (or a designee of the Secretary of State) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to a foreign person regardless of when the visa or other entry documentation is issued.
(ii)Effect of revocationA revocation under clause (i) shall— (I)take effect immediately; and
(II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession. (2)Exception to comply with international obligationsSanctions under subparagraph (B) and (C) of paragraph (1) shall not apply with respect to a foreign person if admitting or paroling such person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
(e)National security waiverThe President may waive the application of the sanctions under subsection (c) if the President— (1)determines that such a waiver is in the national security interest of the United States; and
(2)submits to the appropriate congressional committees within 15 days after such determination a notice of and justification for the waiver. (f)TerminationThe authority to impose sanctions under subsection (b), and any sanctions imposed pursuant to such authority, shall expire on the date that is 3 years after the date of the enactment of this Act.
(g)Public availabilityThe unclassified portion of the report required by subsection (b) shall be made available to the public, including through publication in the Federal Register. In any case in which the President concludes that such publication would be harmful to the national security of the United States, only a statement that a determination or finding has been made by the President, including the name and section of the Act under which it was made, shall be published. (h)DefinitionsIn this section, the term appropriate congressional committees means—
(1)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; (2)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives.
GOther provisions
361.Office of Sanctions Coordination
(a)Office of Sanctions Coordination of the Department of State
(1)In generalSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new subsection:  (h)Office of Sanctions Coordination (1)In generalThere is established, within the Department of State, an Office of Sanctions Coordination (in this subsection referred to as the Office).
(2)HeadThe head of the Office shall— (A)have the rank and status of ambassador;
(B)be appointed by the President, by and with the advice and consent of the Senate; and (C)report directly to the Secretary of State.
(3)DutiesThe head of the Office shall— (A)exercise sanctions authorities delegated to the Secretary;
(B)serve as the principal advisor to the senior management of the Department and the Secretary regarding the development and implementation of sanctions policy; (C)serve as the lead representative of the United States in diplomatic engagement on sanctions matters;
(D)consult and closely coordinate with allies and partners of the United States, including the United Kingdom, the European Union and member countries of the European Union, Canada, Australia, New Zealand, Japan, and South Korea, to ensure the maximum effectiveness of sanctions imposed by the United States and such allies and partners; (E)serve as the coordinator for the development and implementation of sanctions policy with respect to all activities, policies, and programs of all bureaus and offices of the Department relating to the development and implementation of sanctions policy; and
(F)serve as the lead representative of the Department in interagency discussions with respect to the development and implementation of sanctions policy. (4)Direct hire authority (A)In generalThe head of the Office may appoint, without regard to the provisions of sections 3309 through 3318 of title 5, United States Code, candidates directly to positions in the competitive service, as defined in section 2102 of that title, in the Office.
(B)TerminationThe authority provided under subparagraph (A) shall terminate on the date that is two years after the date of the enactment of this subsection.. (2)Conforming amendmentSection 1(c)(3) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(3)) is amended by adding at the end the following new subparagraph:

(C)CoordinationThe Assistant Secretary authorized under subparagraph (A) shall coordinate with the Office of Sanctions Coordination established under subsection (h) with respect to the development and implementation of economic sanctions.. (3)Briefing requiredNot later than 60 days after the date of the enactment of this Act and every 90 days thereafter until the date that is two years after such date of enactment, the Secretary of State shall brief the appropriate congressional committees on the efforts of the Department of State to establish the Office of Sanctions Coordination pursuant to subsection (h) of section 1 of the State Department Basic Authorities Act of 1956, as added by paragraph (1), including a description of—
(A)measures taken to implement the requirements of such subsection and to establish the Office; (B)actions taken by the Office to carry out the duties listed in paragraph (3) of such subsection;
(C)the resources devoted to the Office, including the number of employees working in the Office; and (D)plans for the use of the direct hire authority provided under paragraph (4) of such subsection.
(b)Coordination with allies and partners of the United States
(1)In generalThe Secretary of State shall develop and implement mechanisms and programs, as appropriate, through the head of the Office of Sanctions Coordination established pursuant to subsection (h) of section 1 of the State Department Basic Authorities Act of 1956, as added by subsection (a)(1), to coordinate the development and implementation of United States sanctions policies with allies and partners of the United States, including the United Kingdom, the European Union and member countries of the European Union, Canada, Australia, New Zealand, Japan, and South Korea. (2)Information sharingThe Secretary should pursue the development and implementation of mechanisms and programs under paragraph (1), as appropriate, that involve the sharing of information with respect to policy development and sanctions implementation.
(3)Capacity buildingThe Secretary should pursue efforts, in coordination with the Secretary of the Treasury and the head of any other Federal agency the Secretary considers appropriate, to assist allies and partners of the United States, including the countries specified in paragraph (1), as appropriate, in the development of their legal and technical capacities to develop and implement sanctions authorities. (4)Exchange programsIn furtherance of the efforts described in paragraph (3), the Secretary, in coordination with the Secretary of the Treasury and the head of any other Federal agency the Secretary considers appropriate, may enter into agreements with counterpart agencies in foreign governments establishing exchange programs for the temporary detail of Federal Government employees to share information and expertise with respect to the development and implementation of sanctions authorities.
(5)Briefing requiredNot later than 90 days after the date of the enactment of this Act and every 180 days thereafter until the date that is five years after such date of enactment, the Secretary of State shall brief the appropriate congressional committees on the efforts of the Department of State to implement this section, including a description of— (A)measures taken to implement paragraph (1);
(B)actions taken pursuant to paragraphs (2) through (4); (C)the extent of coordination between the United States and allies and partners of the United States, including the countries specified in paragraph (1), with respect to the development and implementation of sanctions policy; and
(D)obstacles preventing closer coordination between the United States and such allies and partners with respect to the development and implementation of sanctions policy. (c)Sense of CongressIt is the sense of the Congress that the President should appoint a coordinator for sanctions and national economic security issues within the framework of the National Security Council.
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Homeland Security and Governmental Affairs, and the Committee on Finance of the Senate; and
(2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Oversight and Reform, and the Committee on Way and Means of the House of Representatives. IVSenate Sergeant at Arms Cloud Services 401.Senate Sergeant at Arms Cloud Services (a)Section 10 of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 6628) is amended—
(1)by redesignating subsection (b) as subsection (h); and  (2)by striking subsection (a) and inserting the following:

(a)In generalIn this section— (1)the term agent of the Office of the SAA includes a provider of electronic communication service or remote computing service commissioned or used through the Office of the SAA by a Senate office to provide such services to the Senate office; 
(2)the term electronic communication service has the meaning given that term in section 2510 of title 18, United States Code; (3)the term Office of the SAA means the Office of the Sergeant at Arms and Doorkeeper of the Senate; 
(4)the term provider for a Senate office means a provider of electronic communication service or remote computing service directly commissioned or used by a Senate office to provide such services;  (5)the term remote computing service has the meaning given that term in section 2711 of title 18, United States Code; 
(6)the term Senate data, with respect to a Senate office, means any electronic mail or other electronic or data communication, other data (including metadata), or other information of the Senate office; and (7)the term Senate office means a committee or office of the Senate, including a Senator, an officer of the Senate, or an employee of, intern at, or other agent of a committee or office of the Senate.
(b)Treatment
(1)Retaining possession
(A)In generalA Senate office shall be deemed to retain possession of any Senate data of the Senate office, without regard to the use by the Senate office of any individual or entity described in paragraph (2) for the purposes of any function or service described in paragraph (2). (B)Rule of constructionSubparagraph (A) shall not be construed to limit the use by an intended recipient of any Senate data from a Senate office.
(2)Sergeant at Arms and providers for a Senate officeThe Office of the SAA, any officer, employee, or agent of the Office of the SAA, and any provider for a Senate office shall not be treated as acquiring possession, custody, or control of any Senate data by reason of its being transmitted, processed, or stored (whether temporarily or otherwise) through the use of an electronic system established, maintained, or operated, or the use of electronic services provided, in whole or in part by the Office of the SAA, the officer, employee, or agent of the Office of the SAA, or the provider for the Senate office.  (c)NotificationNotwithstanding any other provision of law or rule of civil or criminal procedure, the Office of the SAA, any officer, employee, or agent of the Office of the SAA, and any provider for a Senate office that is providing services to or used by a Senate office shall not be barred, through operation of any court order or any statutory provision, from notifying the Senate office of any legal process seeking disclosure of Senate data of the Senate office that is transmitted, processed, or stored (whether temporarily or otherwise) through the use of an electronic system established, maintained, or operated, or the use of electronic services provided, in whole or in part by the Office of the SAA, the officer, employee, or agent of the Office of the SAA, or the provider for a Senate office.
(d)Motions to quash or modifyUpon a motion made promptly by a Senate office or provider for a Senate office, a court of competent jurisdiction shall quash or modify any legal process directed to the provider for a Senate office if compliance with the legal process would require the disclosure of Senate data of the Senate office. (e)Information regarding implications of using providersThe Office of the SAA, in consultation with the Senate Legal Counsel, shall provide information to each Senate office that commissions or uses a provider of electronic communication service or remote computing service to provide such services to the Senate office regarding the potential constitutional implications and the potential impact on privileges that may be asserted by the Senate office.
(f)Applicable privilegesNothing in this section shall be construed to limit or supersede any applicable privilege, immunity, or other objection that may apply to the disclosure of Senate data. (g)PreemptionExcept as provided in this section, any provision of law or rule of civil or criminal procedure of any State, political subdivision, or agency thereof, which is inconsistent with this section shall be deemed to be preempted and superseded..
(b)
(1)In this subsection, the terms Senate data and Senate office have the meanings given such terms in section 10 of the Legislative Branch Appropriations Act, 2005, as amended by subsection (a) of this section.  (2)The amendments made by this section shall— 
(A)take effect as though included in the Legislative Branch Appropriations Act, 2005 (division G of Public Law 108–447; 118 Stat. 3166); and (B)apply with respect to— 
(i)any legal process seeking disclosure of Senate data of a Senate office that is filed, issued, or made on or after the date of enactment of this Act; and (ii)any matter that is pending on or after the date of enactment of this Act that relates to legal process described in clause (i) that is filed, issued, or made before the date of enactment of this Act, unless the Senate data of the Senate office was disclosed in accordance with such legal process before the date of enactment of this Act. 
VRepeal of Requirement to Sell Certain Federal Property in Plum Island, New York
501.Repeal of requirement to sell certain Federal property in Plum Island, New York
(a)Repeal of requirement in Public Law 110–329Section 540 of the Department of Homeland Security Appropriations Act, 2009 (division D of Public Law 110–329; 122 Stat. 3688) is repealed. (b)Repeal of requirement in Public Law 112–74Section 538 of the Department of Homeland Security Appropriations Act, 2012 (6 U.S.C. 190 note; division D of Public Law 112–74) is repealed.
(c)RequirementThe Administrator of General Services shall ensure that— (1)Federal property commonly known as Plum Island, New York, including the Orient point facility, all real and personal property and transportation assets that support Plum Island operations and access to Plum Island, be disposed of as a single consolidated asset; and 
(2)such disposal is subject to conditions as may be necessary to protect Government interests and meet program requirements. VIPreventing Online Sales of E-Cigarettes to Children 601.Short titleThis title may be cited as the Preventing Online Sales of E-Cigarettes to Children Act.
602.Amendments to the Jenkins Act
(a)In generalThe Act entitled An Act to assist States in collecting sales and use taxes on cigarettes, approved October 19, 1949 (commonly known as the Jenkins Act) (15 U.S.C. 375 et seq.), is amended— (1)in section 1 (15 U.S.C. 375)—
(A)in paragraph (2)(A)(ii)— (i)by striking includes roll-your-own tobacco and inserting the following: “includes—

(I)roll-your-own tobacco;  (ii)in subclause (I), as so designated, by striking the period at the end and inserting ; and; and
(iii)by adding at the end the following:  (II)an electronic nicotine delivery system.; 
(B)by redesignating paragraphs (7) through (14) as paragraphs (8) through (15), respectively; and (C)by inserting after paragraph (6) the following:

(7)Electronic nicotine delivery systemThe term electronic nicotine delivery system—  (A)means any electronic device that, through an aerosolized solution, delivers nicotine, flavor, or any other substance to the user inhaling from the device;
(B)includes— (i)an e-cigarette;
(ii)an e-hookah; (iii)an e-cigar;
(iv)a vape pen; (v)an advanced refillable personal vaporizer;
(vi)an electronic pipe; and (vii)any component, liquid, part, or accessory of a device described in subparagraph (A), without regard to whether the component, liquid, part, or accessory is sold separately from the device; and
(C)does not include a product that is— (i)approved by the Food and Drug Administration for—
(I)sale as a tobacco cessation product; or (II)any other therapeutic purpose; and
(ii)marketed and sold solely for a purpose described in clause (i).; and  (2)in section 2A(b)(1) (15 U.S.C. 376a(b)(1)), by inserting NICOTINE/ afterCIGARETTES/.
(b)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is 90 days after the date of enactment of this Act. (c)Rule of constructionNothing in this section, or an amendment made by this section, may be construed to affect or otherwise alter any provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), including its implementing regulations.
603.Nonmailability of electronic nicotine delivery systems
(a)RegulationsNot later than 120 days after the date of enactment of this Act, the United States Postal Service shall promulgate regulations to clarify the applicability of the prohibition on mailing of cigarettes under section 1716E of title 18, United States Code, to electronic nicotine delivery systems, in accordance with the amendment to the definition of cigarette made by section 602. (b)Effective dateThe prohibition on mailing of cigarettes under section 1716E of title 18, United States Code, shall apply to electronic nicotine delivery systems on and after the date on which the United States Postal Service promulgates regulations under subsection (a) of this section.
VIIFAFSA Simplification
701.Short title; effective date
(a)Short titleThis title may be cited as the FAFSA Simplification Act. (b)General effective dateExcept as otherwise expressly provided, this Act, and the amendments made by this title to the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), shall take effect on July 1, 2023, and shall apply with respect to award year 2023–2024 and each subsequent award year, as determined under the Higher Education Act of 1965. The Secretary of Education shall have the authority to take such steps as are necessary before July 1, 2023, to provide for the orderly implementation on such date of the amendments to the Higher Education Act of 1965 made by this Act.
702.Making it easier to apply for Federal aid and making that aid predictable
(a)Need analysis
(1)In generalSection 471 of the Higher Education Act of 1965 (20 U.S.C. 1087kk) is amended to read as follows:  471.Amount of needExcept as otherwise provided therein, for award year 2023–2024 and each subsequent award year, the amount of need of any student for financial assistance under this title (except subpart 1 or 2 of part A) is equal to—
(1)the cost of attendance of such student, minus (2)the student aid index (as defined in section 473) for such student, minus
(3)other financial assistance not received under this title (as defined in section 480(i)).. (2)Maximum aid under part dSection 451 of the Higher Education Act of 1965 (20 U.S.C. 1087a) is amended by adding at the end the following:

(c)Maximum aidThe maximum dollar amount of financial assistance provided under this part to a student shall not exceed the cost of attendance for such student.. (3)Guidance to statesThe Secretary of Education shall issue guidance for States on interpretation and implementation of the terminology and formula adjustments made to the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) under the amendments by this Act, including the student aid index, formerly known as the expected family contribution, and the need analysis formulas.
(b)Cost of attendance and student aid indexSections 472 and 473 of the Higher Education Act of 1965 (20 U.S.C. 1087ll and 1087mm) are amended to read as follows:  472.Cost of attendance (a)In generalFor the purpose of this title, the term cost of attendance means—
(1)tuition and fees normally assessed a student carrying the same academic workload as determined by the institution; (2)an allowance for books, course materials, supplies, and equipment, which shall include all such costs required of all such students in the same course of study, including a reasonable allowance for the documented rental or upfront purchase of a personal computer, as determined by the institution;
(3)an allowance for transportation, which may include transportation between campus, residences, and place of work, as determined by the institution;  (4)an allowance for miscellaneous personal expenses, for a student attending the institution on at least a half-time basis, as determined by the institution; 
(5)an allowance for living expenses, including food and housing costs, to be incurred by the student attending the institution on at least a half-time basis, as determined by the institution, which shall include— (A)for a student electing institutionally owned or operated food services, such as board or meal plans, a standard allowance for such services that provides the equivalent of three meals each day;
(B)for a student not electing institutionally owned or operated food services, such as board or meal plans, a standard allowance for purchasing food off campus that provides the equivalent of three meals each day; (C)for a student without dependents residing in institutionally owned or operated housing, a standard allowance determined by the institution based on the average or median amount assessed to such residents for housing charges, whichever is greater;
(D)for a student with dependents residing in institutionally owned or operated housing, a standard allowance determined by the institution based on the average or median amount assessed to such residents for housing charges, whichever is greater; (E)for a student living off campus, and not in institutionally owned or operated housing, a standard allowance for rent or other housing costs;
(F)for a dependent student residing at home with parents, a standard allowance that shall not be zero determined by the institution; (G)for a student living in housing located on a military base or for which a basic allowance is provided under section 403(b) of title 37, United States Code, a standard allowance for food based upon such student’s choice of purchasing food on-campus or off-campus (determined respectively in accordance with subparagraph (A) or (B)), but not for housing costs; and
(H)for all other students, an allowance based on the expenses reasonably incurred by such students for housing and food; (6)for a student engaged in a program of study by correspondence, only tuition and fees and, if required, books and supplies, travel, and housing and food costs incurred specifically in fulfilling a required period of residential training;
(7)for a confined or incarcerated student, only tuition, fees, books, course materials, supplies, equipment, and the cost of obtaining a license, certification, or a first professional credential in accordance with paragraph (14); (8)for a student enrolled in an academic program in a program of study abroad approved for credit by the student’s home institution, reasonable costs associated with such study (as determined by the institution at which such student is enrolled);
(9)for a student with one or more dependents, an allowance based on the estimated actual expenses incurred for such dependent care, based on the number and age of such dependents, except that— (A)such allowance shall not exceed the reasonable cost in the community in which such student resides for the kind of care provided; and
(B)the period for which dependent care is required includes, but is not limited to, class-time, study-time, field work, internships, and commuting time; (10)for a student with a disability, an allowance (as determined by the institution) for those expenses related to the student’s disability, including special services, personal assistance, transportation, equipment, and supplies that are reasonably incurred and not provided for by other assisting agencies;
(11)for a student receiving all or part of the student’s instruction by means of telecommunications technology, no distinction shall be made with respect to the mode of instruction in determining costs; (12)for a student engaged in a work experience under a cooperative education program, an allowance for reasonable costs associated with such employment (as determined by the institution);
(13)for a student who receives a Federal student loan made under this title or any other Federal law, to cover a student’s cost of attendance at the institution, an allowance for the actual cost of any loan fee, origination fee, or insurance premium charged to such student or the parent of such student on such loan; and (14)for a student in a program requiring professional licensure, certification, or a first professional credential, the cost of obtaining the license, certification, or a first professional credential.
(b)Special rule for living expenses for less-than-half-time studentsFor students attending an institution of higher education less than half-time, an institution of higher education may include an allowance for living expenses, including food and housing costs in accordance with subsection (a)(4) for up to three semesters, or the equivalent, with no more than two semesters being consecutive. (c)Disclosure of cost of attendance elementsEach institution shall make publicly available on the institution’s website a list of all the elements of cost of attendance described in paragraphs (1) through (14) of subsection (a), and shall disclose such elements on any portion of the website describing tuition and fees of the institution. 
473.Special rules for student aid index
(a)In generalFor the purpose of this Act, the term student aid index means, with respect to a student, an index that reflects an evaluation of a student’s approximate financial resources to contribute toward the student’s postsecondary education for the academic year, as determined in accordance with this part. (b)Special rule for students eligible for the total maximum pell grantThe Secretary shall consider an applicant to automatically have a student aid index equal to zero if the applicant is eligible for the total maximum Federal Pell Grant under section 401(b)(1)(A), except that, if the applicant has a calculated student aid index of less than zero the Secretary shall consider the negative number as the student aid index for the applicant.
(c)Special rule for nonfilersNotwithstanding subsection (b), for an applicant (or, as applicable, an applicant and spouse, or an applicant’s parents) who is not required to file a Federal tax return for the second preceding tax year, the Secretary shall for the purposes of this title consider the student aid index as equal to – $1,500 for the applicant.. (c)Determination of student aid indexSection 474 of the Higher Education Act of 1965 (20 U.S.C. 1087nn) is amended to read as follows:

474.Determination of student aid indexThe student aid index— (1)for a dependent student shall be determined in accordance with section 475;
(2)for a single independent student or a married independent student without dependents (other than a spouse) shall be determined in accordance with section 476; and (3)for an independent student with dependents other than a spouse shall be determined in accordance with section 477..
(d)Student aid index for dependent studentsSection 475 of the Higher Education Act of 1965 (20 U.S.C. 1087oo) is amended to read as follows:  475.Student aid index for dependent students (a)Computation of student aid index (1)In generalExcept as provided in paragraph (2), for each dependent student, the student aid index is equal to the sum of—
(A)the assessment of the parents’ adjusted available income (determined in accordance with subsection (b)); (B)the assessment of the student’s available income (determined in accordance with subsection (g)); and
(C)the student’s available assets (determined in accordance with subsection (h)). (2)ExceptionIf the sum determined under paragraph (1) with respect to a dependent student is less than – $1,500, the student aid index for the dependent student shall be – $1,500.
(b)Assessment of parents’ adjusted available incomeThe assessment of parents’ adjusted available income is equal to the amount determined by— (1)computing adjusted available income by adding—
(A)the parents’ available income (determined in accordance with subsection (c)); and (B)the parents’ available assets (determined in accordance with subsection (d));
(2)assessing such adjusted available income in accordance with the assessment schedule set forth in subsection (e); and (3)considering such assessment resulting under paragraph (2) as the amount determined under this subsection.
(c)Parents’ available income
(1)In generalThe parents’ available income is determined by subtracting from total income (as defined in section 480)— (A)Federal income taxes;
(B)an allowance for payroll taxes, determined in accordance with paragraph (2); (C)an income protection allowance, determined in accordance with paragraph (3); and
(D)an employment expense allowance, determined in accordance with paragraph (4). (2)Allowance for payroll taxesThe allowance for payroll taxes is equal to the sum of—
(A)the total amount earned by the parents, multiplied by the rate of tax under section 3101(b) of the Internal Revenue Code of 1986; and (B)the amount earned by the parents that does not exceed such contribution and benefit base (twice such contribution and benefit base, in the case of a joint return) for the year of the earnings, multiplied by the rate of tax applicable to such earnings under section 3101(a) of the Internal Revenue Code of 1986.
(3)Income protection allowanceThe income protection allowance shall equal the amount determined in the following table, as adjusted by the Secretary pursuant to section 478(b): Income Protection Allowance (to be adjusted for 2023–2024 and succeeding years)  Family Size (including student)Amount  2 $23,330 3 $29,040 4 $35,870 5 $42,320 6 $49,500 For each additional add $5,590. (4)Employment expense allowanceThe employment expense allowance is equal to the lesser of $4,000 or 35 percent of the single parent’s earned income or married parents’ combined earned income (as adjusted by the Secretary pursuant to section 478(g)).
(d)Parents’ available assets
(1)In general
(A)DeterminationExcept as provided in subparagraph (B), the parents’ available assets are equal to— (i)the difference between the parents’ assets and the asset protection allowance (determined in accordance with paragraph (2)); multiplied by
(ii)12 percent. (B)Not less than zeroThe parents’ available assets under this subsection shall not be less than zero.
(2)Asset protection allowanceThe asset protection allowance is calculated based on the following table (as revised by the Secretary pursuant to section 478(d)): Asset Protection Allowances for Parents of Dependent Students   If the age of the oldest parent is—And there are two parentsone parent then the allowance is—  25 or less $0 $0 26 $400 $100 27 $700 $300 28 $1,100 $400 29 $1,500 $600 30 $1,800 $700 31 $2,200 $800 32 $2,600 $1,000 33 $2,900 $1,100 34 $3,300 $1,300 35 $3,700 $1,400 36 $4,000 $1,500 37 $4,400 $1,700 38 $4,800 $1,800 39 $5,100 $2,000 40 $5,500 $2,100 41 $5,600 $2,200 42 $5,700 $2,200 43 $5,900 $2,300 44 $6,000 $2,300 45 $6,200 $2,400 46 $6,300 $2,400 47 $6,500 $2,500 48 $6,600 $2,500 49 $6,800 $2,600 50 $7,000 $2,700 51 $7,100 $2,700 52 $7,300 $2,800 53 $7,500 $2,900 54 $7,700 $2,900 55 $7,900 $3,000 56 $8,100 $3,100 57 $8,400 $3,100 58 $8,600 $3,200 59 $8,800 $3,300 60 $9,100 $3,400 61 $9,300 $3,500 62 $9,600 $3,600 63 $9,900 $3,700 64 $10,200 $3,800 65 or more $10,500 $3,900. (e)Assessment scheduleThe assessment of the parents’ adjusted available income (as determined under subsection (b)(1) and hereafter in this subsection referred to as AAI) is calculated based on the following table (as revised by the Secretary pursuant to section 478(e)):
Parents' Contribution From AAI

If the parents' AAI is—Then the parents' contribution from AAI is—

Less than – $6,820– $1,500
– $6,820 to $17,40022% of AAI
 $17,401 to $21,800 $3,828 + 25% of AAI over $17,400
 $21,801 to $26,200 $4,928 + 29% of AAI over $21,800
 $26,201 to $30,700 $6,204 + 34% of AAI over $26,200
 $30,701 to $35,100 $7,734 + 40% of AAI over $30,700
 $35,101 or more $9,494 + 47% of AAI over $35,100.
(f)Consideration of parental income
(1)Parents who live togetherParental income and assets in the case of student whose parents are married and not separated, or who are unmarried but live together, shall include the income and assets of both parents. (2)Divorced or separated parentsParental income and assets for a student whose parents are divorced or separated, but not remarried, is determined by including only the income and assets of the parent who provides the greater portion of the student’s financial support.
(3)Death of a parentParental income and assets in the case of the death of any parent is determined as follows: (A)If either of the parents has died, the surviving parent shall be considered a single parent, until that parent has remarried.
(B)If both parents have died, the student shall not report any parental income or assets. (4)Remarried parentsIf a parent whose income and assets are taken into account under paragraph (2), or if a parent who is a widow or widower and whose income is taken into account under paragraph (3), has remarried, the income of that parent’s spouse shall be included in determining the parent’s assessment of adjusted available income if the student’s parent and the stepparent are married as of the date of application for the award year concerned.
(5)Single parent who is not divorced or separatedParental income and assets in the case of a student whose parent is not described in paragraph (1) and is a single parent who is not divorced, separated, or remarried, shall include the income and assets of such single parent. (g)Student’s available income (1)In generalThe student’s available income is equal to—
(A)the difference between the student’s total income (determined in accordance with section 480) and the adjustment to student income (determined in accordance with paragraph (2)); multiplied by (B)50 percent.
(2)Adjustment to student incomeThe adjustment to student income is equal to the sum of— (A)Federal income taxes;
(B)an allowance for payroll taxes determined in accordance with paragraph (3); (C)an income protection allowance that is equal to $9,410, as adjusted pursuant to section 478(b); and
(D)an allowance for parents’ negative available income, determined in accordance with paragraph (4). (3)Allowance for payroll taxesThe allowance for payroll taxes is equal to the sum of—
(A)the total amount earned by the student, multiplied by the rate of tax under section 3101(b) of the Internal Revenue Code of 1986; and (B)the amount earned by the student that does not exceed such contribution and benefit base for the year of the earnings, multiplied by the rate of tax applicable to such earnings under section 3101(a) of the Internal Revenue Code of 1986.
(4)Allowance for parents’ negative available incomeThe allowance for parents’ negative available income is the amount, if any, by which the sum of the amounts deducted under subsection (c)(1) exceeds the sum of the parents’ total income (as defined in section 480) and the parents’ available assets (as determined in accordance with subsection (d)). (h)Student’s assetsThe student’s assets are determined by calculating the assets of the student and multiplying such amount by 20 percent, except that the result shall not be less than zero..
(e)Student aid index for independent students without dependents other than a spouseSection 476 of the Higher Education Act of 1965 (20 U.S.C. 1087pp) is amended to read as follows:  476.Student aid index for independent students without dependents other than a spouse (a)Computation of student aid index (1)In generalFor each independent student without dependents other than a spouse, the student aid index is equal to (except as provided in paragraph (2)) the sum of—
(A)the family’s available income (determined in accordance with subsection (b)); and (B)the family’s available assets (determined in accordance with subsection (c)).
(2)ExceptionIf the sum determined under paragraph (1) with respect to an independent student without dependents other than a spouse is less than – $1,500, the student aid index for the independent student shall be – $1,500. (b)Family’s available income (1)In generalThe family’s available income is determined by—
(A)deducting from total income (as defined in section 480)— (i)Federal income taxes;
(ii)an allowance for payroll taxes, determined in accordance with paragraph (2); (iii)an income protection allowance that is equal to—
(I)in the case of a single independent student without dependents, $14,630, as adjusted pursuant to section 478(b); and (II)in the case of a married independent student without dependents, $23,460, as adjusted pursuant to section 478(b); and
(iv)in the case of a married independent student, an employment expense allowance, as determined in accordance with paragraph (3); and (B)multiplying the amount determined under subparagraph (A) by 50 percent.
(2)Allowance for payroll taxesThe allowance for payroll taxes is equal to the sum of— (A)the total amount earned by the student (and spouse, if appropriate), multiplied by the rate of tax under section 3101(b) of the Internal Revenue Code of 1986; and
(B)the amount earned by the student (and spouse, if appropriate) that does not exceed such contribution and benefit base (twice such contribution and benefit base, in the case of a joint return) for the year of the earnings, multiplied by the rate of tax applicable to such earnings under section 3101(a) of the Internal Revenue Code of 1986. (3)Employment expense allowanceThe employment expense allowance is equal to the following:
(A)If the student is married, such allowance is equal to the lesser of $4,000 or 35 percent of the couple’s combined earned income (as adjusted by the Secretary pursuant to section 478(g)). (B)If the student is not married, the employment expense allowance is zero.
(c)Family’s available assets
(1)In general
(A)DeterminationExcept as provided in subparagraph (B), the family’s available assets are equal to— (i)the difference between the family’s assets (as defined in section 480(f)) and the asset protection allowance (determined in accordance with paragraph (2)); multiplied by
(ii)20 percent. (B)Not less than zeroThe family’s available assets under this subsection shall not be less than zero.
(2)Asset protection allowanceThe asset protection allowance is calculated based on the following table (as revised by the Secretary pursuant to section 478(d)): Asset Protection Allowances for Families and Students   If the age of the student is—And the student is marriedsingle then the allowance is—  25 or less $0 $0 26 $400 $100 27 $700 $300 28 $1,100 $400 29 $1,500 $600 30 $1,800 $700 31 $2,200 $800 32 $2,600 $1,000 33 $2,900 $1,100 34 $3,300 $1,300 35 $3,700 $1,400 36 $4,000 $1,500 37 $4,400 $1,700 38 $4,800 $1,800 39 $5,100 $2,000 40 $5,500 $2,100 41 $5,600 $2,200 42 $5,700 $2,200 43 $5,900 $2,300 44 $6,000 $2,300 45 $6,200 $2,400 46 $6,300 $2,400 47 $6,500 $2,500 48 $6,600 $2,500 49 $6,800 $2,600 50 $7,000 $2,700 51 $7,100 $2,700 52 $7,300 $2,800 53 $7,500 $2,900 54 $7,700 $2,900 55 $7,900 $3,000 56 $8,100 $3,100 57 $8,400 $3,100 58 $8,600 $3,200 59 $8,800 $3,300 60 $9,100 $3,400 61 $9,300 $3,500 62 $9,600 $3,600 63 $9,900 $3,700 64 $10,200 $3,800 65 or more $10,500 $3,900. (d)Computations in case of separation, divorce, or deathIn the case of a student who is divorced or separated, or whose spouse has died, the spouse’s income and assets shall not be considered in determining the family’s available income or assets..
(f)Student aid index for independent students with dependents other than a spouseSection 477 of the Higher Education Act of 1965 (20 U.S.C. 1087qq) is amended to read as follows:  477.Student aid index for independent students with dependents other than a spouse (a)Computation of student aid index (1)In generalFor each independent student with dependents other than a spouse, the student aid index is equal to the amount determined by—
(A)computing adjusted available income by adding— (i)the family’s available income (determined in accordance with subsection (b)); and
(ii)the family’s available assets (determined in accordance with subsection (c)); (B)assessing such adjusted available income in accordance with an assessment schedule set forth in subsection (d); and
(C)considering such assessment resulting under subparagraph (B) as the amount determined under this subsection. (2)ExceptionIf the sum determined under paragraph (1) with respect to an independent student with dependents other than a spouse is less than – $1,500, the student aid index for the independent student shall be – $1,500.
(b)Family’s available income
(1)In generalThe family’s available income is determined by deducting from total income (as defined in section 480)— (A)Federal income taxes;
(B)an allowance for payroll taxes, determined in accordance with paragraph (2); (C)an income protection allowance, determined in accordance with paragraph (3); and
(D)an employment expense allowance, determined in accordance with paragraph (4). (2)Allowance for payroll taxesThe allowance for payroll taxes is equal to the sum of—
(A)the total amount earned by the student (and spouse, if appropriate), multiplied by the rate of tax under section 3101(b) of the Internal Revenue Code of 1986; and (B)the amount earned by the student (and spouse, if appropriate) that does not exceed such contribution and benefit base (twice such contribution and benefit base, in the case of a joint return) for the year of the earnings, multiplied by the rate of tax applicable to such earnings under section 3101(a) of the Internal Revenue Code of 1986.
(3)Income protection allowanceThe income protection allowance shall equal the amount determined in the following table, as adjusted by the Secretary pursuant to section 478(b): (A)In the case of a married independent student with dependents:
Income Protection Allowance (to be adjusted for 2023–2024 and succeeding years)

Family Size (including student)Amount

3 $46,140
4 $56,970
5 $67,230
6 $78,620
For each additional add $8,880.
(B)In the case of a single independent student with dependents: Income Protection Allowance (to be adjusted for 2023–2024 and succeeding years)  Family Size (including student)Amount  2 $43,920 3 $54,690 4 $67,520 5 $79,680 6 $93,180 For each additional add $10,530. (4)Employment expense allowanceThe employment expense allowance is equal to the lesser of $4,000 or 35 percent of the student’s earned income or the combined earned income of the student and the student’s spouse, if applicable (as adjusted by the Secretary pursuant to section 478(g)).
(c)Family’s available assets
(1)In general
(A)DeterminationExcept as provided in subparagraph (B), the family’s available assets are equal to— (i)the difference between the family’s assets (as defined in 480(f)) and the asset protection allowance (determined in accordance with paragraph (2)); multiplied by
(ii)7 percent. (B)Not less than zeroThe family’s available assets under this subsection shall not be less than zero.
(2)Asset protection allowanceThe asset protection allowance is calculated based on the following table (as revised by the Secretary pursuant to section 478(d)): Asset Protection Allowances for Families and Students   If the age of the student is—And the student is marriedsingle then the allowance is—  25 or less $0 $0 26 $400 $100 27 $700 $300 28 $1,100 $400 29 $1,500 $600 30 $1,800 $700 31 $2,200 $800 32 $2,600 $1,000 33 $2,900 $1,100 34 $3,300 $1,300 35 $3,700 $1,400 36 $4,000 $1,500 37 $4,400 $1,700 38 $4,800 $1,800 39 $5,100 $2,000 40 $5,500 $2,100 41 $5,600 $2,200 42 $5,700 $2,200 43 $5,900 $2,300 44 $6,000 $2,300 45 $6,200 $2,400 46 $6,300 $2,400 47 $6,500 $2,500 48 $6,600 $2,500 49 $6,800 $2,600 50 $7,000 $2,700 51 $7,100 $2,700 52 $7,300 $2,800 53 $7,500 $2,900 54 $7,700 $2,900 55 $7,900 $3,000 56 $8,100 $3,100 57 $8,400 $3,100 58 $8,600 $3,200 59 $8,800 $3,300 60 $9,100 $3,400 61 $9,300 $3,500 62 $9,600 $3,600 63 $9,900 $3,700 64 $10,200 $3,800 65 or more $10,500 $3,900. (d)Assessment scheduleThe assessment of adjusted available income (as determined under subsection (a)(1) and hereafter in this subsection referred to as AAI) is calculated based on the following table (as revised by the Secretary pursuant to section 478(e)):
Assessment From Adjusted Available Income

If AAI is—Then the assessment is—

Less than – $6,820– $1,500
– $6,820 to $17,40022% of AAI
 $17,401 to $21,800 $3,828 + 25% of AAI over $17,400
 $21,801 to $26,200 $4,928 + 29% of AAI over $21,800
 $26,201 to $30,700 $6,204 + 34% of AAI over $26,200
 $30,701 to $35,100 $7,734 + 40% of AAI over $30,700
 $35,101 or more $9,494 + 47% of AAI over $35,100.
(e)Computations in case of separation, divorce, or deathIn the case of a student who is divorced or separated, or whose spouse has died, the spouse’s income and assets shall not be considered in determining the family’s available income or assets.. (g)Regulations; updated tablesSection 478 of the Higher Education Act of 1965 (20 U.S.C. 1087rr) is amended to read as follows:

478.Regulations; updated tables
(a)Authority To prescribe regulations restrictedNotwithstanding any other provision of law, the Secretary shall not have the authority to prescribe regulations to carry out this part except— (1)to prescribe updated tables in accordance with subsections (b) through (g); and
(2)with respect to the definition of cost of attendance under section 472, excluding section 472(a)(1). (b)Income protection allowance adjustmentsFor award year 2023–2024 and each subsequent award year, the Secretary shall publish in the Federal Register revised income protection allowances for the purposes of subsections (c)(3) and (g)(2)(C) of section 475, subclauses (I) and (II) of section 476(b)(1)(A)(iii), and section 477(b)(3), by increasing the income protection allowances in each of such provisions, by a percentage equal to the percentage increase in the Consumer Price Index, as defined in subsection (f), between April 2020 and the April in the year prior to the beginning of the award year and rounding the result to the nearest $10.
(c)Adjusted net worth of a farm or business
(1)TableThe table of the net worth of a farm or business for purposes of making determinations of assets as defined under section 480(f) is the following: Farm/Business Net Worth Adjustment  If the net worth of a farm or business is—Then the adjusted net worth is—  Less than $1 $0  $1 to $140,00040% of net worth of farm/business  $140,001 to $415,000 $56,000 + 50% of net worth over $140,000  $415,001 to $695,000 $193,500 + 60% of net worth over $415,000  $695,001 or more $361,500 + 100% of net worth over $695,000. (2)Revised tablesFor award year 2023–2024 and each subsequent award year, the Secretary shall publish in the Federal Register a revised table of the adjusted net worth of a farm or business for purposes of section 480(f). Such revised table shall be developed—
(A)by increasing each dollar amount that refers to net worth of a farm or business by a percentage equal to the percentage increase in the Consumer Price Index between April 2020 and the April in the year prior to the beginning of such award year, and rounding the result to the nearest $5,000; and (B)by adjusting the dollar amounts in the column referring to the adjusted net worth to reflect the changes made pursuant to subparagraph (A).
(d)Asset protection allowanceFor award year 2023–2024 and each subsequent award year, the Secretary shall publish in the Federal Register a revised table of allowances for the purpose of sections 475(d)(2), 476(c)(2), and 477(c)(2). Such revised table shall be developed by determining the present value cost, rounded to the nearest $100, of an annuity that would provide, for each age cohort of 40 and above, a supplemental income at age 65 (adjusted for inflation) equal to the difference between the moderate family income (as most recently determined by the Bureau of Labor Statistics), and the current average social security retirement benefits. For each age cohort below 40, the allowance shall be computed by decreasing the allowance for age 40, as updated, by one-fifteenth for each year of age below age 40 and rounding the result to the nearest $100. In making such determinations— (1)the tables of allowances specified in sections 475(d)(2), 476(c)(2), and 477(c)(2) shall be considered to be for award year 2021–2022 for the purposes of calculating inflation;
(2)inflation shall be presumed to be 6 percent per year; (3)the rate of return of an annuity shall be presumed to be 8 percent; and
(4)the sales commission on an annuity shall be presumed to be 6 percent. (e)Assessment schedules and ratesFor award year 2023–2024 and each subsequent award year, the Secretary shall publish in the Federal Register a revised table of assessments from adjusted available income for the purpose of sections 475(e) and 477(d). Such revised table shall be developed—
(1)by increasing each dollar amount that refers to adjusted available income by a percentage equal to the percentage increase in the Consumer Price Index between April 2020 and the April in the year prior to the beginning of such academic year, rounded to the nearest $100; and (2)by adjusting the other dollar amounts to reflect the changes made pursuant to paragraph (1).
(f)Consumer price index definedIn this section, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Department of Labor. Each annual update of tables to reflect changes in the Consumer Price Index shall be corrected for misestimation of actual changes in such Index in previous years. (g)Employment expense allowanceFor award year 2023–2024 and each succeeding award year, the Secretary shall publish in the Federal Register a revised table of employment expense allowances for the purpose of sections 475(c)(4), 476(b)(3), and 477(b)(4). Such revised table shall be developed by increasing the dollar amount specified in sections 475(c)(4), 476(b)(3), and 477(b)(4) by a percentage equal to the percentage increase in the Consumer Price Index, as defined in subsection (f), between April 2020 and the April in the year prior to the beginning of the award year and rounding the result to the nearest $10.
(h)Clarification for award year 2023–2024For award year 2023–2024, the Secretary shall determine adjusted amounts and prescribe revised tables with respect to the income protection, employment expense, and asset protection allowances and the assessment schedules under sections 475, 476, and 477, pursuant to this section. The amounts and tables specified in sections 475, 476, and 477 with respect to such allowances and schedules shall only be used by the Secretary as a baseline for adjustments and table revisions prescribed in accordance with this section.. (h)Applicants exempt from asset reportingSection 479 of the Higher Education Act of 1965 (20 U.S.C. 1087ss) is amended to read as follows:

479.Eligible applicants exempt from asset reporting
(a)In generalNotwithstanding any other provision of law, this section shall be effective for each individual seeking to apply for Federal financial aid under this title, as part of the simplified application for Federal student financial aid under section 483, on or after July 1, 2023. (b)Applicants exempt from asset reporting (1)In generalExcept as provided in paragraph (3), in carrying out section 483, the Secretary shall not use asset information from an eligible applicant or, as applicable, the parent or spouse of an eligible applicant.
(2)Eligible applicantsIn this subsection, the term eligible applicant means an applicant who meets at least one of the following criteria: (A)Is an applicant who qualifies for an automatic zero student aid index or negative student aid index under subsection (b) or (c) of section 473.
(B)Is an applicant who is a dependent student and the student’s parents have a total adjusted gross income (excluding any income of the dependent student) that is less than $60,000 and do not file a Schedule A, B, D, E, F, or H (or equivalent successor schedules) with the Federal income tax return for the second preceding tax year, and— (i)do not file a Schedule C (or the equivalent successor schedule) with the Federal income tax return for the second preceding tax year; or
(ii)file a Schedule C (or the equivalent successor schedule) with net business income of not more than a $10,000 loss or gain with the Federal income tax return for the second preceding tax year. (C)Is an applicant who is an independent student and the student (including the student’s spouse, if any) has a total adjusted gross income that is less than $60,000 and does not file a Schedule A, B, D, E, F, or H (or equivalent successor schedules), with the Federal income tax return for the second preceding tax year, and—
(i)does not file a Schedule C (or the equivalent successor schedule) with the Federal income tax return for the second preceding tax year; or (ii)files a Schedule C (or the equivalent successor schedule) with net business income of not more than a $10,000 loss or gain with the Federal income tax return for the second preceding tax year.
(D)Is an applicant who, at any time during the previous 24-month period, received a benefit under a means-tested Federal benefit program (or whose parent or spouse received such a benefit, as applicable). (3)Special ruleAn eligible applicant shall not be exempt from asset reporting under this section if the applicant is a dependent student and the students’ parents do not—
(A)reside in the United States or a United States territory; or (B)file taxes in the United States or a United States territory, except if such nonfiling is due to not being required to file a Federal tax return for the applicable tax year due to a low income.
(4)DefinitionsIn this section: (A)Schedule aThe term Schedule A means a form or information by a taxpayer to report itemized deductions.
(B)Schedule bThe term Schedule B means a form or information filed by a taxpayer to report interest and ordinary dividend income. (C)Schedule cThe term Schedule C means a form or information filed by a taxpayer to report income or loss from a business operated or a profession practiced as a sole proprietor.
(D)Schedule d The term Schedule D means a form or information filed by a taxpayer to report sales, exchanges or some involuntary conversions of capital assets, certain capital gain distributions, and nonbusiness bad debts. (E)Schedule e The term Schedule E means a form or information filed by a taxpayer to report income from rental properties, royalties, partnerships, S corporations, estates, trusts, and residual interests in real estate mortgage investment conduits.
(F)Schedule fThe term Schedule F means a form or information filed by a taxpayer to report farm income and expenses. (G)Schedule hThe term Schedule H means a form or information filed by a taxpayer to report household employment taxes.
(H)Means-tested Federal benefit programThe term means-tested Federal benefit program means any of the following: (i)The supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.).
(ii)The supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), a nutrition assistance program carried out under section 19 of such Act (7 U.S.C. 2028), and a supplemental nutrition assistance program carried out under section 3(c) of the Act entitled An Act to authorize appropriations for certain insular areas of the United States, and for other purposes (Public Law 95–348). (iii)The program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).
(iv)The special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786). (v)The Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
(vi)Federal housing assistance programs, including tenant-based assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), and public housing, as defined in section 3(b)(1) of such Act (42 U.S.C. 1437a(b)(1)). (vii)Other means-tested programs determined by the Secretary to be approximately consistent with the income eligibility requirements of the means-tested programs under clauses (i) through (vi)..
(i)Discretion of student financial aid administratorsSection 479A of the Higher Education Act of 1965 (20 U.S.C. 1087tt) is amended to read as follows:  479A.Discretion of student financial aid administrators (a)In general (1)Authority of financial aid administratorsA financial aid administrator shall have the authority to, on the basis of adequate documentation, make adjustments to any or all of the following on a case-by-case basis:
(A)For an applicant with special circumstances under subsection (b) to— (i)the cost of attendance;
(ii)the values of the data used to calculate the student aid index; or (iii)the values of the data used to calculate the Federal Pell Grant award.
(B)For an applicant with unusual circumstances under subsection (c), to the dependency status of such applicant. (2)Limitations on authority (A)Use of authorityNo institution of higher education or financial aid administrator shall maintain a policy of denying all requests for adjustments under this section.
(B)No additional feeNo student or parent shall be charged a fee for a documented interview of the student by the financial aid administrator or for the review of a student or parent’s request for adjustments under this section including the review of any supplementary information or documentation of a student or parent’s special circumstances or a student’s unusual circumstances. (C)Rule of constructionThe authority to make adjustments under paragraph (1)(A) shall not be construed to permit financial aid administrators to deviate from the cost of attendance, the values of data used to calculate the student aid index or the values of data used to calculate the Federal Pell Grant award (or both) for awarding aid under this title in the absence of special circumstances.
(3)Adequate documentationAdequate documentation for adjustments under this section must substantiate the special circumstances or unusual circumstances of an individual student, and may include, to the extent relevant and appropriate— (A)a documented interview between the student and the financial aid administrator;
(B)for the purposes of determining that a student qualifies for an adjustment under paragraph (1)(B)— (i)submission of a court order or official Federal or State documentation that the student or the student’s parents or legal guardians are incarcerated in any Federal or State penal institution;
(ii)a documented phone call or a written statement, which confirms the specific unusual circumstances with— (I)a child welfare agency authorized by a State or county;
(II)a Tribal welfare authority or agency; (III)an independent living case worker, such as a case worker who supports current and former foster youth with the transition to adulthood; or
(IV)a public or private agency, facility, or program servicing the victims of abuse, neglect, assault, or violence, which may include domestic violence; (iii)a documented phone call or a written statement from an attorney, a guardian ad litem, or a court-appointed special advocate, or a person serving in a similar capacity which confirms the specific unusual circumstances and documents the person’s relationship to the student;
(iv)a documented phone call or written statement from a representative under chapter 1 or 2 of subpart 2 of part A, which confirms the specific unusual circumstances and documents the representative’s relationship to the student;  (v)documents, such as utility bills or health insurance documentation, that demonstrate a separation from parents or legal guardians; and
(vi)in the absence of documentation described in this subparagraph, other documentation the financial aid administrator determines is adequate to confirm the unusual circumstances, pursuant to section 480(d)(9); and (C)supplementary information, as necessary, about the financial status or personal circumstances of eligible applicants as it relates to the special circumstances or unusual circumstances based on which the applicant is requesting an adjustment.
(4)Special ruleIn making adjustments under paragraph (1), a financial aid administrator may offer a dependent student financial assistance under a Federal Direct Unsubsidized Stafford Loan without requiring the parents of such student to provide their parent information on the Free Application for Federal Student Aid if the student does not qualify for, or does not choose to use, the unusual circumstance option described in section 480(d)(9), and the financial aid administrator determines that the parents of such student ended financial support of such student or refuse to file such form. (5)Public disclosureEach institution of higher education shall make publicly available information that students applying for aid under this title have the opportunity to pursue adjustments under this section.
(b)Adjustments for students with special circumstances
(1)Special circumstances for adjustments related to pell grantsSpecial circumstances for adjustments to calculate a Federal Pell Grant award— (A)shall be conditions that differentiate an individual student from a group of students rather than conditions that exist across a group of students; and
(B)may include— (i)recent unemployment of a family member or student;
(ii)a student or family member who is a dislocated worker (as defined in section 3 of the Workforce Innovation and Opportunity Act); (iii)a change in housing status that results in an individual being a homeless youth; 
(iv)an unusual amount of claimed losses against income on the Federal tax return that substantially lower adjusted gross income, such as business, investment, or real estate losses; (v)receipt of foreign income of permanent residents or United States citizens exempt from Federal taxation, or the foreign income for which a permanent resident or citizen received a foreign tax credit;
(vi)in the case of an applicant who does not qualify for the exemption from asset reporting under section 479, assets as defined in section 480(f); or (vii)other changes or adjustments in the income, assets, or size of a family, or a student’s dependency status.
(2)Special circumstances for adjustments related to cost of attendance and student aid indexSpecial circumstances for adjustments to the cost of attendance or the values of the data used to calculate the student aid index— (A)shall be conditions that differentiate an individual student from a group of students rather than conditions that exist across a group of students, except as provided in sections 479B and 479C; and
(B)may include— (i)tuition expenses at an elementary school or secondary school;
(ii)medical, dental, or nursing home expenses not covered by insurance; (iii)child care or dependent care costs not covered by the dependent care cost allowance calculated in accordance with section 472;
(iv)recent unemployment of a family member or student; (v)a student or family member who is a dislocated worker (as defined in section 3 of the Workforce Innovation and Opportunity Act);
(vi)the existence of additional family members enrolled in a degree, certificate, or other program leading to a recognized educational credential at an institution with a program participation agreement under section 487; (vii)a change in housing status that results in an individual being a homeless youth; 
(viii)a condition of severe disability of the student, or in the case of a dependent student, the dependent student’s parent or guardian, or in the case of an independent student, the independent student’s dependent or spouse; (ix)unusual amount of claimed losses against income on the Federal tax return that substantially lower adjusted gross income, such as business, investment, or real estate losses; or
(x)other changes or adjustments in the income, assets, or size of a family, or a student’s dependency status. (c)Unusual circumstances adjustments (1)In generalUnusual circumstances for adjustments to the dependency status of an applicant shall be—
(A)conditions that differentiate an individual student from a group of students; and (B)based on unusual circumstances, pursuant to section 480(d)(9).
(2)Provisional independent students
(A)Requirements for the secretaryThe Secretary shall— (i)enable each student who, based on an unusual circumstance described in section 480(d)(9), may qualify for an adjustment under subsection (a)(1)(B) that will result in a determination of independence under this section or section 479D to complete the Free Application for Federal Student Aid as an independent student for the purpose of a provisional determination of the student’s Federal financial aid award, with the final determination of the award subject to the documentation requirements of subsection (a)(3);
(ii)upon completion of the Free Application for Federal Student Aid provide an estimate of the student’s Federal Pell Grant award, and other information as specified in section 483(a)(3)(A), based on the assumption that the student is determined to be an independent student; and (iii)specify, on the Free Application for Federal Student Aid, the consequences under section 490(a) of knowingly and willfully completing the Free Application for Federal Student Aid as an independent student under clause (i) without meeting the unusual circumstances to qualify for such a determination.
(B)Requirements for financial aid administratorsWith respect to a student accepted for admission who completes the Free Application for Federal Student Aid as an independent student under subparagraph (A), a financial aid administrator shall— (i)notify the student of the institutional process, requirements, and timeline for an adjustment under this section and section 480(d)(9) that will result in a review of the student’s request for an adjustment and a determination of the student’s dependency status under such sections within a reasonable time after the student completes the Free Application for Federal Student Aid;
(ii)provide the student a final determination of the student’s dependency status and Federal financial aid award as soon as practicable after all requested documentation is provided; (iii)retain all documents related to the adjustment under this section and section 480(d)(9), including documented interviews, for at least the duration of the student’s enrollment, and shall abide by all other record keeping requirements of this Act; and
(iv)presume that any student who has obtained an adjustment under this section and section 480(d)(9) and a final determination of independence for any preceding award year at an institution of higher education to be independent for each subsequent award year at the same institution unless— (I)the student informs the institution that circumstances have changed; or
(II)the institution has specific conflicting information about the student’s independence. (C)EligibilityIf a student pursues provisional independent student status and is not determined to be an independent student by a financial aid administrator, such student shall only be eligible for a Federal Direct Unsubsidized Stafford Loan for that award year unless such student subsequently completes the Free Application for Federal Student Aid as a dependent student.
(d)Adjustments to assets or income taken into accountA financial aid administrator shall be considered to be making a necessary adjustment in accordance with this section if— (1)the administrator makes adjustments excluding from family income or assets any proceeds or losses from a sale of farm or business assets of a family if such sale results from a voluntary or involuntary foreclosure, forfeiture, or bankruptcy or a voluntary or involuntary liquidation; or
(2)the administrator makes adjustments for a condition of disability of a student, or in the case of a dependent student, the dependent student’s parent or guardian, or in the case of an independent student, the independent student’s dependent or spouse, so as to take into consideration the additional costs incurred as a result of such disability. (e)Refusal or adjustment of loan certificationsOn a case-by-case basis, an eligible institution may refuse to use the authority provided under this section, certify a statement that permits a student to receive a loan under part D, certify a loan amount, or make a loan that is less than the student’s determination of need (as determined under this part), if the reason for the action is documented and provided in writing to the student. No eligible institution shall discriminate against any borrower or applicant in obtaining a loan on the basis of race, ethnicity, national origin, religion, sex, marital status, age, or disability status.
(f)Special rule regarding professional judgment during a disaster, emergency, or economic downturn
(1)In generalFor the purposes of making a professional judgment under this section, financial aid administrators may, during a qualifying emergency— (A)determine that the income earned from work for an applicant is zero, if the applicant can provide paper or electronic documentation of receipt of unemployment benefits or confirmation that an application for unemployment benefits was submitted; and
(B)make additional appropriate adjustments to the income earned from work for a student, parent, or spouse, as applicable, based on the totality of the family’s situation, including consideration of unemployment benefits. (2)DocumentationFor the purposes of documenting unemployment under paragraph (1), documentation shall be accepted if such documentation is submitted not more than 90 days from the date on which such documentation was issued, except if a financial aid administrator knows that the student, parent, or spouse, as applicable, has already obtained other employment.
(3)Program reviewsThe Secretary shall make adjustments to the model used to select institutions of higher education participating under this title for program reviews in order to account for any rise in the use of professional judgment under this section during the award years applicable to the qualifying emergency, as determined by the Secretary. (4)Qualifying emergencyIn this subsection, the term qualifying emergency means—
(A)an event for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); (B)a national emergency related to the coronavirus declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.); or
(C)a period of recession or economic downturn as determined by the Secretary, in consultation with the Secretary of Labor.. (j)Disregard of student aid in other programsSection 479B of the Higher Education Act of 1965 (20 U.S.C. 1087uu) is amended to read as follows:

479B.Disregard of student aid in other programsNotwithstanding any other provision of law, student financial assistance received under this title, Bureau of Indian Education student assistance programs, and employment and training programs under section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174 et. seq.) shall not be taken into account in determining the need or eligibility of any person for benefits or assistance, or the amount of such benefits or assistance, under any Federal, State, or local program financed in whole or in part with Federal funds.. (k)Native american studentsSection 479C of the Higher Education Act of 1965 (20 U.S.C. 1087uu–1) is amended to read as follows:

479C.Native american students
(a)In generalIn determining the student aid index for Native American students, computations performed pursuant to this part shall exclude— (1)any income and assets of $2,000 or less per individual payment received by the student (and spouse) and student’s parents under Public Law 98–64 (25 U.S.C. 117a et seq.; 97 Stat. 365) (commonly known as the Per Capita Act) or the Indian Tribal Judgment Funds Use or Distribution Act (25 U.S.C. 1401 et seq.); and
(2)any income received by the student (and spouse) and student’s parents under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) or the Maine Indian Claims Settlement Act of 1980 (25 U.S.C. 1721 et seq.). (b)GuidanceThe Secretary shall develop guidance, in consultation with Tribal Colleges and Universities (as defined in section 316) and the State higher education agency in Alaska and Maine, to implement the determination under subsection (a) without adding additional questions to the FAFSA, including through the use of the authority under section 479A..
(l)Special rules for independent studentsPart F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.) is further amended— (1)by inserting after section 479C the following:

479D.Special rules for independent students
(a)Determination process for unaccompanied homeless youthIn making a determination of independence under section 480(d)(8), a financial aid administrator shall comply with the following: (1)Consider documentation of the student’s circumstance to be adequate in the absence of documented conflicting information, if such documentation is provided through a documented phone call, written statement, or verifiable electronic data match by— 
(A)a local educational agency homeless liaison, designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)) or a designee of the liaison; (B)the director of an emergency or transitional shelter, street outreach program, homeless youth drop-in center, or other program serving individuals who are experiencing homelessness, or a designee of the director;
(C)the director of a project supported by a Federal TRIO program or a Gaining Early Awareness and Readiness for Undergraduate program grant under chapter 1 or 2 of subpart 2 of part A, or a designee of the director; or (D)a financial aid administrator at another institution who documented the student’s circumstance in a prior award year.
(2)If a student is unable to provide documentation from any individual described in paragraph (1), make a case-by-case determination, which shall be— (A)based on a written statement from, or a documented interview with, the student that confirms that the student is an unaccompanied homeless youth, or unaccompanied, at risk of homelessness, and self-supporting; and
(B)made without regard to the reasons that the student is an unaccompanied homeless youth, or unaccompanied, at risk of homelessness, and self-supporting.  (3)Consider a determination made under this subsection as distinct from a determination of independence under section 480(d)(9).
(b)Documentation process for foster care youthIf an institution requires that a student provide documentation that the student was in foster care when the student was age 13 or older, a financial aid administrator shall consider any of the following as adequate documentation, in the absence of documented conflicting information: (1)Submission of a court order or official State documentation that the student received Federal or State support in foster care.
(2)A documented phone call, written statement, or verifiable electronic data match, which confirms the student was in foster care at an applicable age, from— (A)a State, county, or tribal agency administering a program under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.);
(B)a State Medicaid agency; or (C)a public or private foster care placing agency or foster care facility or placement.
(3)A documented phone call or a written statement from an attorney, a guardian ad litem, or a Court Appointed Special Advocate that confirms that the student was in foster care at an applicable age and documents the person’s relationship to the student. (4)Verification of the student’s eligibility for an education and training voucher under the John H. Chafee Foster Care Program under section 477 of the Social Security Act (42 U.S.C. 677).
(5)A documented phone call or written statement from a financial aid administrator who documented the student’s circumstance in a prior award year.  (c)TimingA determination of independence under paragraph (2), (8), or (9) of section 480(d) for a student—
(1)shall be made as quickly as practicable; (2)may be made as early as the year before the award year for which the student initially submits an application; and
(3)shall be made not later than 60 days after the date of the student’s enrollment during the award year for which the student initially submits an application.  (d)Use of earlier determinations (1)Earlier determination by the institutionAny student who is determined to be independent under paragraph (2), (8), or (9) of section 480(d) for a preceding award year at an institution shall be presumed to be independent for each subsequent award year at the same institution unless—
(A)the student informs the institution that circumstances have changed; or (B)the institution has specific conflicting information about the student’s independence and has informed the student of this information.
(2)Earlier determination by another institutionA financial aid administrator may make a determination of independence pursuant to section 479A(c), based upon a documented determination of independence that was previously made by another financial aid administrator under such paragraph in the same award year. (e)Retention of documentsA financial aid administrator shall retain all documents related to any determination of independence, including documented interviews, for at least the duration of the student’s enrollment and an additional period prescribed by the Secretary to enable a student to utilize the documents for the purposes of subsection (a)(1)(D), (b)(5), or (d) of this section.; and
(2)by amending section 480 to read as follows:   480.DefinitionsIn this part:
(a)Total incomeThe term total income means the amount equal to adjusted gross income for the second preceding tax year plus untaxed income and benefits for the second preceding tax year minus excludable income for the second preceding tax year. The factors used to determine total income shall be derived from the Federal income tax return, if available, except for the applicant’s ability to indicate a qualified rollover in the second preceding tax year as outlined in section 483 or foreign income described in subsection (b)(5). (b)Untaxed income and benefitsThe term untaxed income and benefits means—
(1)deductions and payments to self-employed SEP, SIMPLE, Keogh, and other qualified individual retirement accounts excluded from income for Federal tax purposes, except such term shall not include payments made to tax-deferred pension and retirement plans, paid directly or withheld from earnings, that are not delineated on the Federal tax return; (2)tax-exempt interest income;
(3)untaxed portion of individual retirement account distributions; (4)untaxed portion of pensions; and
(5)foreign income of permanent residents of the United States or United States citizens exempt from Federal taxation, or the foreign income for which such a permanent resident or citizen receives a foreign tax credit. (c)Veterans and veterans’ education benefits (1)The term veteran has the meaning given the term in section 101(2) of title 38, United States Code, and includes individuals who served in the United States Armed Forces as described in sections 101(21), 101(22), and 101(23) of title 38, United States Code.
(2)The term veterans education benefits’ means veterans’ benefits under the following provisions of law: (A)Chapter 103 of title 10, United States Code (Senior Reserve Officers’ Training Corps).
(B)Chapter 106A of title 10, United States Code (Educational Assistance for Persons Enlisting for Active Duty). (C)Chapter 1606 of title 10, United States Code (Selected Reserve Educational Assistance Program).
(D)Chapter 1607 of title 10, United States Code (Educational Assistance Program for Reserve Component Members Supporting Contingency Operations and Certain Other Operations). (E)Chapter 30 of title 38, United States Code (All-Volunteer Force Educational Assistance Program, also known as the Montgomery GI Bill—active duty).
(F)Chapter 31 of title 38, United States Code (Training and Rehabilitation for Veterans with Service-Connected Disabilities). (G)Chapter 32 of title 38, United States Code (Post-Vietnam Era Veterans’ Educational Assistance Program).
(H)Chapter 33 of title 38, United States Code (Post-9/11 Educational Assistance). (I)Chapter 35 of title 38, United States Code (Survivors’ and Dependents’ Educational Assistance Program).
(J)Section 903 of the Department of Defense Authorization Act, 1981 (10 U.S.C. 2141 note) (Educational Assistance Pilot Program). (K)Section 156(b) of the Joint Resolution making further continuing appropriations and providing for productive employment for the fiscal year 1983, and for other purposes (42 U.S.C. 402 note) (Restored Entitlement Program for Survivors, also known as Quayle benefits).
(L)The provisions of chapter 3 of title 37, United States Code, related to subsistence allowances for members of the Reserve Officers Training Corps. (d)Independent students and determinationsThe term independent, when used with respect to a student, means any individual who—
(1)is 24 years of age or older by December 31 of the award year; (2)is, or was at any time when the individual was 13 years of age or older—
(A)an orphan; (B)a ward of the court; or
(C)in foster care; (3)is, or was immediately prior to attaining the age of majority, an emancipated minor or in legal guardianship as determined by a court of competent jurisdiction in the individual’s State of legal residence;
(4)is a veteran of the Armed Forces of the United States (as defined in subsection (c)) or is currently serving on active duty in the Armed Forces for other than training purposes; (5)is a graduate or professional student;
(6)is married and not separated; (7)has legal dependents other than a spouse;
(8)is an unaccompanied homeless youth or is unaccompanied, at risk of homelessness, and self-supporting, without regard to such individual's age; and (9)is a student for whom a financial aid administrator makes a documented determination of independence by reason of other unusual circumstances pursuant to section 479A(c) in which the student is unable to contact a parent or where contact with parents poses a risk to such student, which includes circumstances of—
(A)human trafficking, as described in the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.); (B)legally granted refugee or asylum status;
(C)parental abandonment or estrangement; or (D)student or parental incarceration.
(e)Excludable incomeThe term excludable income means— (1)an amount equal to the education credits described in paragraphs (1) and (2) of section 25A(a) of the Internal Revenue Code of 1986;
(2)if an applicant elects to report it, college grant and scholarship aid included in gross income on a Federal tax return, including amounts attributable to grant and scholarship portions of fellowships and assistantships and any national service educational award or post-service benefit received by an individual under title I of the National and Community Service Act of 1990 (42 U.S.C. 12511 et seq.), including awards, living allowances, and interest accrual payments; and (3)income earned from work under part C of this title.
(f)Assets
(1)In generalThe term assets means the amount in checking and savings accounts, time deposits, money market funds, investments, trusts, stocks, bonds, derivatives, securities, mutual funds, tax shelters, qualified education benefits (except as provided in paragraph (3)), the annual amount of child support received and the net value of real estate, vacation homes, income producing property, and business and farm assets, determined in accordance with section 478(c). (2)ExclusionsWith respect to determinations of need under this title, the term assets shall not include the net value of the family’s principal place of residence.
(3)Consideration of qualified education benefitA qualified education benefit shall be considered an asset of— (A)the student if the student is an independent student; or
(B)the parent if the student is a dependent student and the account is designated for the student, regardless of whether the owner of the account is the student or the parent. (4)Definition of qualified education benefitIn this subsection, the term qualified education benefit means—
(A)a qualified tuition program (as defined in section 529(b)(1)(A) of the Internal Revenue Code of 1986) or other prepaid tuition plan offered by a State; and (B)a Coverdell education savings account (as defined in section 530(b)(1) of the Internal Revenue Code of 1986).
(g)Net valueThe term net value means the market value at the time of application of the assets (as defined in subsection (f)), minus the outstanding liabilities or indebtedness against the assets. (h)Treatment of income taxes paid to other jurisdictions (1)The tax on income paid to the Governments of the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, or the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or Palau under the laws applicable to those jurisdictions, or the comparable tax paid to the central government of a foreign country, shall be treated as Federal income taxes.
(2)References in this part to the Internal Revenue Code of 1986, Federal income tax forms, and the Internal Revenue Service shall, for purposes of the tax described in paragraph (1), be treated as references to the corresponding laws, tax forms, and tax collection agencies of those jurisdictions, respectively, subject to such adjustments as the Secretary may provide by regulation. (i)Other financial assistance (1)For purposes of determining a student’s eligibility for funds under this title, other financial assistance not received under this title shall include all scholarships, grants, loans, or other assistance known to the institution at the time the determination of the student’s need is made, including national service educational awards or post-service benefits under title I of the National and Community Service Act of 1990 (42 U.S.C. 12511 et seq.), but excluding veterans’ education benefits.
(2)Notwithstanding paragraph (1), a tax credit taken under section 25A of the Internal Revenue Code of 1986, or a distribution that is not includable in gross income under section 529 of such Code, under another prepaid tuition plan offered by a State, or under a Coverdell education savings account under section 530 of such Code, shall not be treated as other financial assistance for purposes of section 471(a)(3). (3)Notwithstanding paragraph (1) and section 472, assistance not received under this title may be excluded from both other financial assistance and cost of attendance, if that assistance is provided by a State and is designated by such State to offset a specific component of the cost of attendance. If that assistance is excluded from either other financial assistance or cost of attendance, it shall be excluded from both.
(4)Notwithstanding paragraph (1), payments made and services provided under part E of title IV of the Social Security Act to or on behalf of any child or youth over whom the State agency has responsibility for placement, care, or supervision, including the value of vouchers for education and training and amounts expended for room and board for youth who are not in foster care but are receiving services under section 477 of such Act, shall not be treated as other financial assistance for purposes of section 471(a)(3). (5)Notwithstanding paragraph (1), emergency financial assistance provided to the student for unexpected expenses that are a component of the student’s cost of attendance, and not otherwise considered when the determination of the student’s need is made, shall not be treated as other financial assistance for purposes of section 471(a)(3).
(j)Dependents
(1)Except as otherwise provided, the term dependent of the parent means the student who is deemed to be a dependent student when applying for aid under this title, and any other person who lives with and receives more than one-half of their support from the parent (or parents) and will continue to receive more than half of their support from the parent (or parents) during the award year. (2)Except as otherwise provided, the term dependent of the student means the student’s dependent children and other persons (except the student’s spouse) who live with and receive more than one-half of their support from the student and will continue to receive more than half of their support from the student during the award year.
(k)Family size
(1)Dependent studentExcept as provided in paragraph (3), in determining family size in the case of a dependent student— (A)if the parents are not divorced or separated, family members include the student’s parents, and any dependent (within the meaning of section 152 of the Internal Revenue Code of 1986 or an eligible individual for purposes of the credit under section 24 of the Internal Revenue Code of 1986) of the student’s parents for the taxable year used in determining the amount of need of the student for financial assistance under this title;
(B)if the parents are divorced or separated, family members include the parent whose income is included in computing available income and any dependent (within the meaning of section 152 of the Internal Revenue Code of 1986 or an eligible individual for purposes of the credit under section 24 of the Internal Revenue Code of 1986) of that parent for the taxable year used in determining the amount of need of the student for financial assistance under this title; (C)if the parents are divorced and the parents whose income is so included are remarried, or if the parent was a widow or widower who has remarried, family members also include, in addition to those individuals referred to in subparagraph (B), the new spouse and any dependent (within the meaning of section 152 of the Internal Revenue Code of 1986 or an eligible individual for purposes of the credit under section 24 of the Internal Revenue Code of 1986) of the new spouse for the taxable year used in determining the amount of need of the student for financial assistance under this title, if that spouse’s income is included in determining the parent’s adjusted available income; and
(D)if the student is not considered as a dependent (within the meaning of section 152 of the Internal Revenue Code of 1986 or an eligible individual for purposes of the credit under section 24 of the Internal Revenue Code of 1986) of any parent, the parents’ family size shall include the student and the family members applicable to the parents’ situation under subparagraph (A), (B), or (C). (2)Independent studentExcept as provided in paragraph (3), in determining family size in the case of an independent student—
(A)family members include the student, the student’s spouse, and any dependent (within the meaning of section 152 of the Internal Revenue Code of 1986 or an eligible individual for purposes of the credit under section 24 of the Internal Revenue Code of 1986) of that student for the taxable year used in determining the amount of need of the student for financial assistance under this title; and (B)if the student is divorced or separated, family members do not include the spouse (or ex-spouse), but do include the student and any dependent (within the meaning of section 152 of the Internal Revenue Code of 1986 or an eligible individual for purposes of the credit under section 24 of the Internal Revenue Code of 1986) of that student for the taxable year used in determining the amount of need of the student for financial assistance under this title.
(3)Procedures and modificationThe Secretary shall provide procedures for determining family size in cases in which information for the taxable year used in determining the amount of need of the student for financial assistance under this title has changed or does not accurately reflect the applicant’s current household size, including when a divorce settlement only allows a parent to file for the Earned Income Tax Credit available under section 32 of the Internal Revenue Code of 1986. (l)Business assetsThe term business assets means property that is used in the operation of a trade or business, including real estate, inventories, buildings, machinery, and other equipment, patents, franchise rights, and copyrights.
(m)Homeless youthThe term homeless youth has the meaning given the term homeless children and youths in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a). (n)UnaccompaniedThe terms unaccompanied, unaccompanied youth, or unaccompanied homeless youth have the meaning given the term unaccompanied youth in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)..
(m)FAFSA
(1)In generalSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended to read as follows:  483.Free application for federal student aid (a)Simplified application for federal student financial aid (1)In generalEach individual seeking to apply for Federal financial aid under this title for award year 2023–2024 and any subsequent award year shall file a free application with the Secretary, known as the Free Application for Federal Student Aid, to determine eligibility for such aid, as described in paragraph (2), and in accordance with section 479.
(2)Free application
(A)In generalThe Secretary shall make available, for the purposes of paragraph (1), a free application to determine the eligibility of a student for Federal financial aid under this title. (B)Information required by the applicant (i)In generalThe applicant, and, if necessary, the parents or spouse of the applicant, shall provide the Secretary with the applicable information described in clause (ii) in order to be eligible for Federal financial aid under this title.
(ii)Information to be providedThe information described in this clause is the following: (I)Name.
(II)Contact information, including address, phone number, email address, or other electronic address. (III)Social security number.
(IV)Date of birth. (V)Marital status.
(VI)Citizenship status, including alien registration number, if applicable. (VII)Sex.
(VIII)Race or ethnicity, using categories developed in consultation with the Bureau of the Census and the Director of the Institute of Education Sciences that, to the greatest extent practicable, separately capture the racial groups specified in the American Community Survey of the Bureau of the Census. (IX)State of legal residence and date of residency.
(X)The following information on secondary school completion: (aa)Name and location of the high school from which the applicant received, or will receive prior to the period of enrollment for which aid is sought, a regular high school diploma;
(bb)name and location of the entity from which the applicant received, or will receive prior to the period of enrollment for which aid is sought, a recognized equivalent of a regular high school diploma; or (cc)if the applicant completed or will complete prior to the period of enrollment for which aid is sought, a secondary school education in a home school setting that is treated as a home school or private school under State law.
(XI)Name of each institution where the applicant intends to apply for enrollment or continue enrollment. (XII)Year in school for period of enrollment for which aid is sought, including whether applicant will have finished first bachelor’s degree prior to the period of enrollment for which aid is sought.
(XIII)Whether one or both of the applicant’s parents attended college. (XIV)Any required asset information, unless exempt under section 479, in which the applicant shall indicate—
(aa)the annual amount of child support received, if applicable; and (bb)all required asset information not described in item (aa).
(XV)The number of members of the applicant’s family who will also be enrolled in an eligible institution of higher education on at least a half-time basis during the same enrollment period as the applicant. (XVI)If the applicant meets any of the following designations:
(aa)Is an unaccompanied homeless youth, or is unaccompanied, at risk of homelessness, and self-supporting. (bb)Is an emancipated minor.
(cc)Is in legal guardianship. (dd)Has been a dependent ward of the court at any time since the applicant turned 13.
(ee)Has been in foster care at any time since the applicant turned 13. (ff)Both parents have died since the applicant turned 13.
(gg)Is a veteran of the Armed Forces of the United States or is serving (on the date of the application) on active duty in the Armed Forces for other than training purposes. (hh)Is under the age of 24 and has a dependent child or relative.
(ii)Does not have access to parental information due to an unusual circumstance described in section 480(d)(9).  (XVII)If the applicant receives or has received any of the following means-tested Federal benefits within the last two years:
(aa)The supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.). (bb)The supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), a nutrition assistance program carried out under section 19 of such Act (7 U.S.C. 2028), or a supplemental nutrition assistance program carried out under section 3(c) of the Act entitled An Act to authorize appropriations for certain insular areas of the United States, and for other purposes (Public Law 95–348).
(cc)The free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). (dd)The program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).
(ee)The special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786). (ff)The Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
(gg)Federal housing assistance programs, including tenant-based assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), and public housing, as defined in section 3(b)(1) of such Act (42 U.S.C. 1437a(b)(1)). (hh)Refundable credit for coverage under a qualified health plan under section 36B of the Internal Revenue Code of 1986.
(ii)The Earned Income Tax Credit under section 32 of the Internal Revenue Code of 1986.  (jj)Any other means-tested program determined by the Secretary to be appropriate. 
(XVIII)If the applicant, or, if necessary, the parents or spouse of the applicant, reported receiving tax exempt payments from an individual retirement plan (as defined in section 7701 of the Internal Revenue Code of 1986) distribution or from pensions or annuities on a Federal tax return, information as to how much of the individual retirement plan distribution or pension or annuity disbursement was a qualified rollover. (XIX)If the applicant, or, if necessary, the parents or spouse of the applicant, reported receiving foreign income that is exempt from Federal taxation or for which a permanent resident of the United States or United States citizen receives a foreign tax credit, information regarding the amount of such foreign income.
(XX)If the applicant, or, if applicable, the parents or spouse of the applicant, elects to report receiving college grant and scholarship aid included in gross income on a Federal tax return described in section 480(e)(2), information regarding the amount of such aid (iii)Prohibition against requesting information more than onceAny information requested during the process of creating an account for completing the free application under this subsection, shall, to the fullest extent possible, not be required a second time for the same award year, or in a duplicative manner, when completing such free application except in the case of an unusual situation, such as a temporary inability to access an account for completing such free application.
(iv)Change in family sizeThe Secretary shall provide a process by which an applicant shall confirm the accuracy of family size or update the family size with respect to such applicant for purposes of determining the need of such applicant for financial assistance under this title based on a change in family size from the tax year data used for such determination. (v)Single question for homeless statusThe Secretary shall ensure that—
(I)on the form developed under this section for which the information is applicable, there is a single, easily understood screening question to identify an applicant who is an unaccompanied homeless youth or is unaccompanied, at risk of homelessness, and self-supporting; and (II)such question is distinct from those relating to an individual who does not have access to parental income due to an unusual circumstance.
(vi)AdjustmentsThe Secretary shall disclose on the FAFSA that the student may, on a case-by-case basis, qualify for an adjustment under section 479A to the cost of attendance or the values of the data items required to calculate the student’s eligibility for a Federal Pell Grant or the student aid index for the student or parent. (C)Notification and approval of request for tax return informationThe Secretary shall notify students and borrowers who wish to submit an application for Federal student financial aid under this title (as well as parents and spouses who must sign such an application or request or a Master Promissory Note on behalf of those students and borrowers) of the authority of the Secretary to require that such persons affirmatively approve that the Internal Revenue Service disclose their tax return information as described in section 494.
(D)Authorizations available to the applicant
(i)Authorization to disclose fafsa information, including a redisclosure of tax return information, to institution, state higher education agency, and designated scholarship organizationsAn applicant and, if necessary, the parents or spouse of the applicant shall provide the Secretary with authorization to disclose to an institution, State higher education agency, and scholarship organizations (designated (prior to the date of enactment of the FUTURE Act (Public Law 116–91)) by the Secretary under section 483(a)(3)(E)) as in effect on such date of enactment, as specified by the applicant and in accordance with section 494, in order for the applicant’s eligibility for Federal financial aid programs, State financial aid programs, institutional financial aid programs, and scholarship programs at scholarship organizations (designated (prior to the date of enactment of the FUTURE Act (Public Law 116–91)) by the Secretary under section 483(a)(3)(E)) as in effect on such date of enactment, to be determined, the following: (I)Information described under section 6103(l)(13) of the Internal Revenue Code of 1986.
(II)All information provided by the applicant on the application described by this subsection to determine the applicant’s eligibility for Federal financial aid under this title and for the application, award, and administration of such Federal financial aid, except the name of an institution to which an applicant selects to redisclose information shall not be disclosed to any other institution. (ii)Authorization to disclose to benefits programsAn applicant and, if necessary, the parents or spouse of the applicant may provide the Secretary with authorization to disclose to applicable agencies that handle applications for means-tested Federal benefit programs, as defined in section 479(b)(4)(H), all information provided by the applicant on the application described by this subsection as well as such applicant’s student aid index and scheduled Federal Pell Grant award to assist in identification, outreach and application efforts for the application, award, and administration of such means-tested Federal benefits programs, except such information shall not include Federal tax information as specified in section 6103(l)(13)(C) of the Internal Revenue Code of 1986.
(E)Action by the secretaryUpon receiving— (i)an application under this section, the Secretary shall, as soon as practicable, perform the necessary functions with the Commissioner of Internal Revenue to calculate the applicant’s student aid index and scheduled award for a Federal Pell Grant, if applicable, assuming full-time enrollment for an academic year, and note to the applicant the assumptions relationship to the scheduled award; and
(ii)an authorization under subparagraph (D), the Secretary shall, as soon as practicable, disclose the information described under such subparagraph, as specified by the applicant, in order for the applicant’s eligibility for Federal, State, or institutional student financial aid programs or means-tested Federal benefit programs to be estimated or determined. (F)Work study wagesWith respect to an applicant who has received income earned from work under part C of this title, the Secretary shall take the steps necessary to collect information on the amount of such income for the purposes of calculating such applicant’s student aid index and scheduled award for a Federal Pell Grant, if applicable, without adding additional questions to the FAFSA, including by collecting such information from institutions of higher education participating in work-study programs under part C of this title.
(3)Information to be supplied by the secretary of education
(A)In generalUpon receiving and timely processing a free application that contains the information described in paragraph (2), the Secretary shall provide to the applicant the following information based on full-time attendance for an academic year: (i)The estimated dollar amount of a Federal Pell Grant scheduled award for which the applicant is eligible for such award year.
(ii)Information on other types of Federal financial aid for which the applicant may be eligible (including situations in which the applicant could qualify for 150 percent of a scheduled Federal Pell Grant award and loans made under this title) and how the applicant can find additional information regarding such aid. (iii)Consumer-tested information regarding each institution selected by the applicant in accordance with paragraph (2)(B)(ii)(XI), which may include the following:
(I)The following information, as collected through the Integrated Postsecondary Education Data System or a successor Federal data system as designated by the Secretary: (aa)Net price by the income categories, as described under section 132(i)(6), and disaggregated by undergraduate and graduate programs, as applicable.
(bb)Graduation rate. (cc)Retention rate.
(dd)Transfer rate, if available. (II)Median debt of students upon completion.
(III)Institutional default rate, as calculated under section 435. (iv)If the student is eligible for a student aid index of less than or equal to zero under section 473, a notification of the Federal means-tested benefits that they have not already indicated they receive, but for which they may be eligible, and relevant links and information on how to apply for such benefits. 
(v)Information on education tax benefits described in paragraphs (1) and (2) of section 25A(a) of the Internal Revenue Code of 1986 or other applicable education tax benefits determined in consultation with the Secretary of the Treasury. (vi)If the individual identified as a veteran, or as serving (on the date of the application) on active duty in the Armed Forces for other than training purposes, information on benefits administered by the Department of Veteran Affairs or Department of Defense, respectively.
(vii)If applicable, the applicant’s current outstanding balance of loans under this title. (B)Information provided to the state (i)In generalThe Secretary shall redisclose, with authorization from the applicant in accordance with paragraph (2)(D)(i), to a State higher education agency administering State-based financial aid and serving the applicant’s State of residence, the information described under section 6103(l)(13) of the Internal Revenue Code of 1986 and information described in paragraph (2)(B) for the application, award, and administration of grants and other student financial aid provided directly from the State to be determined by such State. Such information shall include the list of institutions provided by the applicant on the application.
(ii)Use of informationA State agency administering State-based financial aid— (I)shall use the information provided under clause (i) solely for the application, award, and administration of State-based financial aid for which the applicant is eligible;
(II)may use the information, except for the information described under section 6103(l)(13) of the Internal Revenue Code of 1986, for State agency research that does not release any individually identifiable information on any applicant to promote college attendance, persistence, and completion; (III)may use identifying information provided by student applicants on the FAFSA to determine whether or not a graduating secondary student has filed the application in coordination with local educational agencies or secondary schools to encourage students to complete the application; and
(IV)may share the application information, excluding the information described under section 6103(l)(13) of the Internal Revenue Code of 1986, with any other entity, only if such applicant provides explicit written consent of the applicant, except as provided in subclause (III). (iii)Limitation on consent processA State may provide a consent process whereby an applicant may elect to share the information described in clause (i), except for the information described in section 6103(l)(13) of the Internal Revenue Code of 1986, through explicit written consent to Federal, State, or local government agencies or tribal organizations to assist such applicant in applying for and receiving Federal, State, or local government assistance, or tribal assistance for any component of the applicant’s cost of attendance that may include financial assistance or non-monetary assistance.
(iv)ProhibitionAny entity that receives applicant information under clause (iii) shall not sell, share, or otherwise use applicant information other than for the purposes outlined in clause (iii). (C)Use of information provided to the institutionAn institution—
(i)shall use the information provided to it solely for the application, award, and administration of financial aid to the applicant; (ii)may use the information provided, excluding the information described under section 6013(l)(13) of the Internal Revenue Code of 1986, for research that does not release any individually identifiable information on any applicant, to promote college attendance, persistence, and completion; and
(iii)shall not share such educational record information with any other entity without the explicit written consent of the applicant. (D)ProhibitionAny entity that receives applicant information under subparagraph (C)(iii) shall not sell, share, or otherwise use applicant information other than for the purposes outlined in subparagraph (C).
(E)Fafsa information that includes tax return informationAn applicant’s FAFSA information that includes return or return information as described in section 6103(l)(13) of the Internal Revenue Code of 1986 may be disclosed or redisclosed (which shall include obtaining, sharing, or discussing such information) only in accordance with the procedures described in section 494. (4)Development of form and information exchangePrior to the design of the free application under this subsection, the Secretary shall, to the maximum extent practicable, on an annual basis—
(A)consult with stakeholders to gather information about innovations and technology available to— (i)ensure an efficient and effective process;
(ii)mitigate unintended consequences; and (iii)determine the best practices for outreach to students and families during the transition to the streamlined process for the determination of Federal financial aid and Federal Pell Grant eligibility while reducing the data burden on applicants and families; and
(B)solicit public comments for the format of the free application that provides for adequate time to incorporate feedback prior to development of the application for the succeeding award year. (5)No additional information requests permittedIn carrying out this subsection, the Secretary may not require additional information to be submitted by an applicant (or the parents or spouse of an applicant) for Federal financial aid through other requirements or reporting, except as required under a process or procedure exercised in accordance with the authority under section 479A.
(6)State-run programs
(A)In generalThe Secretary shall conduct outreach to States in order to research the benefits to students of States relying solely on the student aid index, scheduled Pell Grant Award, or the financial data made available, upon authorization by the applicant, as a result of an application for aid under this subsection for determining the eligibility of the applicant for State provided financial aid. (B)Secretarial reviewIf a State determines that there is a need for additional data elements beyond those provided pursuant to this subsection for determining the eligibility of an applicant for State provided financial aid, the State shall forward a list of those additional data elements determined necessary, but not provided by virtue of the application under this subsection, to the Secretary. The Secretary shall make readily available to the public through the Department’s websites and other means—
(i)a list of States that do not require additional financial information separate from the Free Application for Federal Student Aid and do not require asset information from students who qualify for the exemption from asset reporting under section 479 for the purposes of awarding State scholarships and grant aid; (ii)a list of States that require asset information from students who qualify for the exemption from asset reporting under section 479 for the purposes of awarding State scholarships and grant aid;
(iii)a list of States that have indicated that they require additional financial information separate from the Free Application for Federal Student Aid for purposes of awarding State scholarships and grant aid; and (iv)with the publication of the lists under this subparagraph, information about additional resources available to applicants, including links to such State websites.
(7)Institution-run financial aid
(A)In generalThe Secretary shall conduct outreach to institutions of higher education to describe the benefits to students of relying solely on the student aid index, scheduled Pell Grant Award, or the financial data made available, upon authorization for release by the applicant, as a result of an application for aid under this subsection for determining the eligibility of the applicant for institutional financial aid. The Secretary shall make readily available to the public through its websites and other means— (i)a list of institutions that do not require additional financial information separate from the Free Application for Federal Student Aid and do not require asset information from students who qualify for the exemption from asset reporting under section 479 for the purpose of awarding institution-run financial aid;
(ii)a list of institutions that require asset information from students who qualify for the exemption from asset reporting under section 479 for the purpose of awarding institution-run financial aid; (iii)a list of institutions that require additional financial information separate from the Free Application for Federal Student Aid for the purpose of awarding institution-run financial aid; and
(iv)with the publication of the list in clause (iii), information about additional resources available to applicants. (8)Security of dataThe Secretary shall, in consultation with the Secretary of the Treasury—
(A)take all necessary steps to safeguard the data required to be transmitted for the purpose of this section between Federal agencies and to States and institutions of higher education and secure the transmittal of such data; (B)provide guidance to States and institutions of higher education regarding their obligation to ensure the security of the data provided under this section and section 6103 of the Internal Revenue Code of 1986; and
(C)provide guidance on the implementation of section 6103 of the Internal Revenue Code of 1986, including how it intersects with the provisions of section 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974), and any additional consent processes that may be available to applicants in accordance with the Internal Revenue Code of 1986 regarding sharing of Federal tax information. (9)Report to congress (A)In generalNot later than 1 year after the date of enactment of the FAFSA Simplification Act, the Secretary shall report to the authorizing committees on the progress of the Secretary in carrying out this subsection, including planning and stakeholder consultation. Such report shall include—
(i)benchmarks for implementation; (ii)entities and organizations that the Secretary consulted;
(iii)system requirements for such implementation and how they will be addressed; (iv)any areas of concern and potential problem issues uncovered that may hamper such implementation; and
(v)solutions determined to address such issues. (B)UpdatesThe Secretary shall provide updates to the authorizing committees—
(i)as to the progress and planning described in subparagraph (A) prior to implementation of the revisions to the Free Application for Federal Student Aid under this subsection not less often than quarterly; and (ii)at least 6 months and 1 year after implementation of the revisions to the Free Application for Federal Student Aid.
(b)Adjustments and improvements
(1)In generalThe Secretary shall disclose in a consumer-tested format, upon completion of the Free Application for Federal Student Aid under this section, that the student may, on a case-by-case basis, qualify for an adjustment under section 479A to the cost of attendance or the values of the data items required to calculate the Federal Pell Grant or the need analysis for the student or parent. Such disclosure shall specify— (A)examples of the special circumstances under which a student or family member may qualify for such adjustment or determination of independence; and
(B)additional information regarding the steps a student or family member may take in order to seek an adjustment under section 479A. (2)Consumer testing (A)In generalNot later than 9 months after the date of enactment of the FAFSA Simplification Act, the Secretary shall begin consumer testing the design of the Free Application for Federal Student Aid under this section with prospective first-generation college students, representatives of students (including low-income students, English learners, first-generation college students, adult students, veterans, servicemembers, and prospective students), students’ families (including low-income families, families with English learners, families with first-generation college students, and families with prospective students), institutions of higher education, secondary school and postsecondary counselors, and nonprofit consumer groups.
(B)UpdatesFor award year 2023–2024 and at least each fourth succeeding award year thereafter, the Secretary shall update the design of the Free Application for Federal Student Aid based on additional consumer testing with the populations described in subparagraph (A) in order to improve the usability and accessibility of the application. (3)Accessibility of the fafsaThe Secretary shall—
(A)in conjunction with the Bureau of the Census, determine the most common languages spoken by English learner students and their parents in the United States; (B)develop and make publicly available versions of the Free Application for Federal Student Aid form in not fewer than 11 of the most common languages determined under subparagraph (A) and make such versions available and accessible to applicants in paper and electronic formats; and
(C)ensure that the Free Application for Federal Student Aid is available in formats accessible to individuals with disabilities and compliant with the most recent Web Content Accessibility Guidelines, or successor guidelines. (4)Reapplication in a succeeding academic yearIn order to streamline an applicant’s experience in applying for financial aid, the Secretary shall allow an applicant who electronically applies for financial assistance under this title for an academic year subsequent to an academic year for which such applicant applied for financial assistance under this title to automatically electronically import all of the applicant’s (including parents', guardians', or spouses', as applicable) identifying, demographic, and school data from the previous application and to update such information to reflect any circumstances that have changed.
(5)Technology accessibilityThe Secretary shall make the application under this section available through prevalent technology. Such technology shall, at a minimum, enable applicants to— (A)save data; and
(B)submit the application under this title to the Secretary through such technology. (6)Verification burdenThe Secretary shall—
(A)to the maximum extent practicable, streamline and simplify the process of verification for applicants for Federal financial aid; (B)in establishing policies and procedures to verify applicants’ eligibility for Federal financial aid, consider—
(i)the burden placed on low-income applicants; (ii)the risk to low-income applicants of failing to complete the application, enroll in college, or complete a postsecondary credential as a result of being selected for verification;
(iii)the effectiveness of the policies and procedures in preventing overpayments; and (iv)the reasons for the source of any improper payments; and
(C)issue a public report not less often than annually that includes the number and percentage of applicants subject to verification, whether the applicants ultimately received Federal financial aid disbursements, the extent to which the student aid index changed for such applicants as a result of verification, and the extent to which such applicants’ eligibility for Federal financial aid under this title changed. (7)StudiesThe Secretary shall periodically conduct studies on—
(A)whether the Free Application for Federal Student Aid is a barrier to college enrollment by examining— (i)the effect of States requiring additional information specified in clauses (ii) and (iii) of subsection (a)(6)(B) on the determination of State financial aid awards, including—
(I)how much financial aid awards would change if the additional information were not required; and (II)the number of students who started but did not finish the Free Application for Federal Student Aid, compared to the baseline year of 2021; and
(ii)the number of students who— (I)started a Free Application for Federal Student Aid but did not receive financial assistance under this title for the applicable academic year; and
(II)if available, did not enroll in an institution of higher education in the applicable academic year; (B)the most common barriers faced by applicants in completing the Free Application for Federal Student Aid; and
(C)the most common reasons that students and families do not fill out the Free Applications for Federal Student Aid. (c)Data and information (1)In generalThe Secretary shall publish data in a publicly accessible manner—
(A)annually on the total number of Free Applications for Federal Student Aid submitted by application cycle, disaggregated by demographic characteristics, type of institution or institutions of higher education to which the applicant applied, the applicant’s State of legal residence, and high school and public school district; (B)quarterly on the total number of Free Applications for Federal Student Aid submitted by application cycle, disaggregated by type of institution or institutions of higher education to which the applicant applied, the applicant’s State of legal residence, and high school and public school district;
(C)weekly on the total number of Free Applications for Federal Student Aid submitted, disaggregated by high school and public school district; and (D)annually on the number of individuals who apply for federal financial aid pursuant to this section who indicated that they are—
(i)an unaccompanied homeless youth or unaccompanied, at risk of homelessness, and self-supporting; or (ii)a foster care youth. 
(2)ContentsThe data described in paragraph (1)(D) with respect to homeless youth shall include, at a minimum, for each application cycle— (A)the total number of all applicants who were determined to be individuals described in section 480(d)(8); and
(B)the number of applicants described in subparagraph (A), disaggregated— (i)by State; and
(ii)by the sources of determination as described in section 479D(b). (3)Data sharingThe Secretary may enter into data sharing agreements with the appropriate Federal or State agencies to conduct outreach regarding, and connect applicants directly with, the means-tested Federal benefit programs described in subsection (a)(2)(B)(ii)(XVII) for which the applicants may be eligible.
(d)Ensuring form usability
(1)SignatureNotwithstanding any other provision of this title, the Secretary may permit the Free Application for Federal Student Aid to be submitted without a signature, if a signature is subsequently submitted by the applicant, or if the applicant uses an access device provided by the Secretary. (2)Free preparation authorizedNotwithstanding any other provision of this title, an applicant may use a preparer for consultative or preparation services for the completion of the Free Application for Federal Student Aid without charging a fee to the applicant if the preparer—
(A)includes, at the time the application is submitted to the Department, the name, address or employer’s address, social security number or employer identification number, and organizational affiliation of the preparer on the applicant’s form; (B)is subject to the same penalties as an applicant for purposely giving false or misleading information in the application;
(C)clearly informs each individual upon initial contact, that the Free Application for Federal Student Aid is a free form that may be completed without professional assistance; and (D)does not produce, use, or disseminate any other form for the purpose of applying for Federal financial aid other than the Free Application for Federal Student Aid developed by the Secretary under this section.
(3)Charges to students and parents for use of forms prohibitedThe need for and eligibility of a student for financial assistance under this title may be determined only by using the Free Application for Federal Student Aid developed by the Secretary under this section. Such application shall be produced, distributed, and processed by the Secretary, and no parent or student shall be charged a fee by the Secretary, a contractor, a third-party servicer or private software provider, or any other public or private entity for the collection, processing, or delivery of Federal financial aid through the use of such application. No data collected on a form for which a fee is charged shall be used to complete the Free Application for Federal Student Aid prescribed under this section, except that a Federal or State income tax form prepared by a paid income tax preparer or preparer service for the primary purpose of filing a Federal or State income tax return may be used to complete the Free Application for Federal Student Aid prescribed under this section. (4)Application processing cycleThe Secretary shall enable applicants to submit a Free Application for Federal Student Aid developed under this section and initiate the processing of such application, not later than January 1 of the applicant’s planned year of enrollment, to the maximum extent practicable, on or around October 1 prior to the applicant’s planned year of enrollment.
(5)Early estimatesThe Secretary shall maintain an electronic method for applicants to enter income and family size information to calculate a non-binding estimate of the applicant’s Federal financial aid available under this title and shall place such calculator on a prominent location at the beginning of the Free Application for Federal Student Aid. (6)Additional formsNotwithstanding any other provision of this title, an institution may not condition the packaging or receipt of Federal financial aid on the completion of additional requests for financial information beyond the Free Application for Federal Student Aid, unless such information is required for verification, a determination of independence, or professional judgement..
(2)ReportsNotwithstanding section 701(b) of this title, the Secretary of Education shall have the authority to issue reports and begin consumer testing prior to July 1, 2023, as provided in the amendment made by paragraph (1). (n)Student eligibility (1)Amendments (A)In generalSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended—
(i)by striking subsections (n) and (r); (ii)by redesignating subsections (o), (p), (s), and (t), as subsections (n), (o), (q), and (r), respectively;
(iii)by inserting between subsections (o) and (q), as redesignated under clause (i), the following:   (p)Use of income data with IRSThe Secretary, in cooperation with the Secretary of the Treasury, shall fulfill the data transfer requirements under section 6103(l)(13) of the Internal Revenue Code of 1986 and the procedure and requirements outlined in section 494.; and
(iv)by adding at the end the following:  (s)Exception to required registration with the selective service systemNotwithstanding section 12(f) of the Military Selective Service Act (50 U.S.C. 3811(f)), an individual shall not be ineligible for assistance or a benefit provided under this title if the individual is required under section 3 of such Act (50 U.S.C. 3802) to present himself for and submit to registration under such section and fails to do so in accordance with any proclamation issued under such section, or in accordance with any rule or regulation issued under such section.
(t)Confined or incarcerated individuals
(1)DefinitionsIn this subsection: (A)Confined or incarcerated individualThe term confined or incarcerated individual—
(i)means an individual who is serving a criminal sentence in a Federal, State, or local penal institution, prison, jail, reformatory, work farm, or other similar correctional institution; and (ii)does not include an individual who is in a halfway house or home detention or is sentenced to serve only weekends.
(B)Prison education programThe term prison education program means an education or training program that— (i)is an eligible program under this title offered by an institution of higher education (as defined in section 101 or 102(a)(1)(B));
(ii)is offered by an institution that has been approved to operate in a correctional facility by the appropriate State department of corrections or other entity that is responsible for overseeing correctional facilities, or by the Bureau of Prisons; (iii)has been determined by the appropriate State department of corrections or other entity that is responsible for overseeing correctional facilities, or by the Bureau of Prisons, to be operating in the best interest of students, the determination of which shall be made by the State department of corrections or other entity or by the Bureau of Prisons, respectively, and may be based on—
(I)rates of confined or incarcerated individuals continuing their education post-release; (II)job placement rates for such individuals;
(III)earnings for such individuals; (IV)rates of recidivism for such individuals;
(V)the experience, credentials, and rates of turnover or departure of instructors; (VI)the transferability of credits for courses available to confined or incarcerated individuals and the applicability of such credits toward related degree or certificate programs; or
(VII)offering relevant academic and career advising services to participating confined or incarcerated individuals while they are confined or incarcerated, in advance of reentry, and upon release; (iv)offers transferability of credits to at least 1 institution of higher education (as defined in section 101 or 102(a)(1)(B)) in the State in which the correctional facility is located, or, in the case of a Federal correctional facility, in the State in which most of the individuals confined or incarcerated in such facility will reside upon release;
(v)is offered by an institution that has not been subject, during the 5 years preceding the date of the determination, to— (I)any suspension, emergency action, or termination of programs under this title;
(II)any adverse action by the institution’s accrediting agency or association; or (III)any action by the State to revoke a license or other authority to operate;
(vi)satisfies any applicable educational requirements for professional licensure or certification, including licensure or certification examinations needed to practice or find employment in the sectors or occupations for which the program prepares the individual, in the State in which the correctional facility is located or, in the case of a Federal correctional facility, in the State in which most of the individuals confined or incarcerated in such facility will reside upon release; and (vii)does not offer education that is designed to lead to licensure or employment for a specific job or occupation in the State if such job or occupation typically involves prohibitions on the licensure or employment of formerly incarcerated individuals in the State in which the correctional facility is located, or, in the case of a Federal correctional facility, in the State in which most of the individuals confined or incarcerated in such facility will reside upon release.
(2)Technical assistanceThe Secretary, in collaboration with the Attorney General, shall provide technical assistance and guidance to the Bureau of Prisons, State departments of corrections, and other entities that are responsible for overseeing correctional facilities in making determinations under paragraph (1)(B)(iii). (3)Federal pell grant eligibilityNotwithstanding subsection (a), in order for a confined or incarcerated individual who otherwise meets the eligibility requirements of this title to be eligible to receive a Federal Pell Grant under section 401, the individual shall be enrolled or accepted for enrollment in a prison education program.
(4)Evaluation
(A)In generalNot later than 1 year after the date of enactment of the FAFSA Simplification Act, in order to evaluate and improve the impact of activities supported under this subsection, the Secretary, in partnership with the Director of the Institute of Education Sciences, shall award 1 or more grants or contracts to, or enter into cooperative agreements with, experienced public and private institutions and organizations to enable the institutions and organizations to conduct an external evaluation that shall— (i)assess the ability of confined or incarcerated individuals to access and complete the Free Application for Federal Student Aid;
(ii)examine in-custody outcomes and post-release outcomes related to providing Federal Pell Grants to confined or incarcerated individuals, including— (I)attainment of a postsecondary degree or credential;
(II)safety in penal institutions with prison education programs; (III)the size of waiting lists for prison education programs;
(IV)the extent to which such individuals continue their education post-release; (V)employment and earnings outcomes for such individuals; and
(VI)rates of recidivism for such individuals; (iii)track individuals who received Federal Pell Grants under subpart 1 of part A at 1, 3, and 5 years after the individuals’ release from confinement or incarceration; and
(iv)examine the extent to which institutions provide re-entry or relevant career services to participating confined or incarcerated individuals as part of the prison education program and the efficacy of such services, if offered. (B)ReportBeginning not later than 1 year after the Secretary awards the grant, contract, or cooperative agreement described in subparagraph (A) and annually thereafter, each institution of higher education operating a prison education program under this subsection shall submit a report to the Secretary on activities assisted and students served under this subsection, which shall include the information, as applicable, contained in clauses (i) through (iv) of subparagraph (A).
(5)ReportNot later than 1 year after the date of enactment of the FAFSA Simplification Act and on at least an annual basis thereafter, the Secretary shall submit to the authorizing committees, and make publicly available on the website of the Department, a report on the— (A)impact of this subsection which shall include, at a minimum—
(i)the names and types of institutions of higher education offering prison education programs at which confined or incarcerated individuals are enrolled and receiving Federal Pell Grants; (ii)the number of confined or incarcerated individuals receiving Federal Pell Grants through each prison education program;
(iii)the amount of Federal Pell Grant expenditures for each prison education program; (iv)the average amount of Federal Pell Grant expenditures per full-time equivalent students in a prison education program compared to the average amount of Federal Pell Grant expenditures per full-time equivalent students not in prison education programs;
(v)the demographics of confined or incarcerated individuals receiving Federal Pell Grants; (vi)the cost of attendance for such individuals;
(vii)the mode of instruction (such as distance education, in-person instruction, or a combination of such modes) for each prison education program; (viii)information on the academic outcomes of such individuals (such as credits attempted and earned, and credential and degree completion) and any information available from student satisfaction surveys conducted by the applicable institution or correctional facility;
(ix)information on post-release outcomes of such individuals, including, to the extent practicable, continued postsecondary enrollment, earnings, credit transfer, and job placement; (x)rates of recidivism for confined or incarcerated individuals receiving Federal Pell Grants;
(xi)information on transfers of confined or incarcerated individuals between prison education programs; (xii)the most common programs and courses offered in prison education programs; and
(xiii)rates of instructor turnover or departure for courses offered in prison education programs; (B)results of each prison education program at each institution of higher education, including the information described in clauses (ii) through (xiii) of subparagraph (A); and
(C)findings regarding best practices with respect to prison education programs.. (B)Conforming amendmentSection 428B(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1078–2(f)(2)) is amended by striking section 484(p) and inserting section 484(o).
(C)Institutional and financial assistance information for studentsSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by repealing subsection (k). (2)Early effective date permittedNotwithstanding section 701(b) of this Act, sections 401(b)(6) and 484(r) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(6); 1091(r)) as in effect on the date of enactment of this Act, and section 12(f) of the Military Selective Service Act (50 U.S.C. 3811(f)), the Secretary of Education may implement the amendments made by paragraph (1) of this subsection before (but not later than) July 1, 2023. The Secretary shall specify in a designation on what date, under what conditions, and for which award years the Secretary will implement such amendments prior to July 1, 2023. The Secretary shall publish any designation under this paragraph in the Federal Register at least 60 days before implementation.
(o)Early awareness of financial aid eligibilitySection 485E of the Higher Education Act of 1965 (20 U.S.C. 1092f) is amended to read as follows:  485E.Early awareness and outreach of financial aid eligibility (a)In generalThe Secretary shall implement early outreach activities in order to provide prospective students and their families with information about financial aid and estimates of financial aid. Such early outreach activities shall include the activities described in subsections (b), (c), and (d).
(b)Pell grant early awareness estimates
(1)In generalThe Secretary shall produce a consumer-tested method of estimating student eligibility for Federal Pell Grants under section 401(b) utilizing the variables of family size and adjusted gross income, presented in electronic format. There shall be a method for students to indicate whether they are, or will be in— (A)a single-parent household;
(B)a household with two parents; or (C)a household with no children or dependents.
(2)Consumer testing
(A)In generalThe method of estimating eligibility described in paragraph (1) shall be consumer tested with prospective first-generation students and families as well as low-income individuals and families. (B)UpdatesFor award year 2023–2024 and each fourth succeeding award year thereafter, the design of the method of estimating eligibility shall be updated based on additional consumer testing with the populations described in subparagraph (A).
(3)DistributionThe method of estimating eligibility described in paragraph (1) shall be— (A)made publicly and prominently available on the Department's website; and
(B)actively shared by the Secretary with— (i)institutions of higher education participating in programs under this title;
(ii)all middle and secondary schools eligible for funds under part A of title I of the Elementary and Secondary Education Act of 1965; (iii)local educational agencies and middle schools and high schools that serve students not less than 25 percent of whom meet a measure of poverty as described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965; and
(iv)agencies responsible for administering means-tested Federal benefit programs, as defined in section 479(b)(4)(H). (4)Electronic estimator on fafsaIn accordance with subsection (d)(5) of section 483, the Secretary shall maintain an electronic method for applicants to enter income and family size, and level of education sought information to calculate a non-binding estimate (which may include a range, ceiling, or minimum) of the applicant’s Federal financial aid available under this title and shall place such calculator on a prominent location on the FAFSA website and in a manner that encourages students to fill out the FAFSA.
(c)Early awareness plansThe Secretary shall establish and implement early awareness and outreach plans to provide early information about the availability of Federal financial aid and estimates of prospective students’ eligibility for Federal financial aid as well as to promote the attainment of postsecondary education specifically among prospective first-generation students and families as well as low-income individuals and families, as follows: (1)Outreach plans for low-income families (A)In generalThe Secretary shall develop plans for each population described in this subparagraph to disseminate information about the availability of Federal financial aid under this title, in addition to and in coordination with the distribution of the method of estimating eligibility under subsection (b), to—
(i)all middle schools and secondary schools eligible for funds under part A of title I of the Elementary and Secondary Education Act of 1965; (ii)local educational agencies and middle schools and high schools that serve students not less than 25 percent of whom meet a measure of poverty as described in section 1113(a)(5) of the Elementary and Secondary Education Act;
(iii)households receiving assistance under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and (iv)agencies responsible for administering means-tested Federal benefit programs, as defined in section 479(b)(4)(H).
(B)Content of plansThe plans described in paragraph (A) shall— (i)provide students and their families with information on—
(I)the availability of the College Scorecard or any similar successor website; (II)the electronic estimates of financial aid available under subsection (b);
(III)Federal financial aid available to students, including eligibility criteria for the Federal financial aid and an explanation of the Federal financial aid programs (including applicable Federal educational tax credits); and (IV)resources that can inform students of financial aid that may be available from state-based financial aid, state-based college savings programs, and scholarships and other non-governmental sources;
(ii)describe how the dissemination of information will be conducted by the Secretary. (C)Reporting and updatesThe Secretary shall post the information about the plans under subparagraph (A) and associated goals publicly on the Department's website. On an annual basis, the Secretary shall report qualitative and quantitative outcomes regarding the implementation of the plans under subparagraph (A). The Secretary shall review and update such plans not less often than every 4 award years with the goal of progressively increasing the impact of the activities under this paragraph.
(D)PartnershipThe Secretary may partner with States, State systems of higher education, institutions of higher education, or college access organizations to carry out this paragraph. (2)Interagency coordination plans (A)In generalThe Secretary shall develop interagency coordination plans in order to inform more students and families, including low-income individuals or families and recipients of means-tested Federal benefits, about the availability of Federal financial aid under this title through participation in existing Federal programs or tax benefits that serve low-income individuals or families, in coordination with the following Secretaries:
(i)The Secretary of the Treasury. (ii)The Secretary of Labor.
(iii)The Secretary of Health and Human Services. (iv)The Secretary of Agriculture.
(v)The Secretary of Housing and Urban Development. (vi)The Secretary of Commerce.
(vii)The Secretary of Veterans Affairs. (viii)The Secretary of the Interior.
(B)Process, activities, and goalsEach interagency coordination plan under subparagraph (A) shall— (i)identify opportunities in which low-income individuals and families could be informed of the availability of Federal financial aid under this title through access to other Federal programs that serve low-income individuals and families;
(ii)identify methods to effectively inform low-income individuals and families of the availability of Federal financial aid for postsecondary education under this title and assist such individuals in completing the Free Application for Federal Student Aid; (iii)develop early awareness and FAFSA completion activities that align with the opportunities and methods identified under clauses (i) and (ii);
(iv)establish goals regarding the effects of the activities to be implemented under clause (iii); and (v)provide information on how students and families can maintain access to Federal programs that serve low-income individuals and families operated by the agencies identified under subsection (A) while attending an institution of higher education.
(C)Plan with secretary of the treasuryThe interagency coordination plan under subparagraph (A)(i) between the Secretary and the Secretary of the Treasury shall further include specific methods to increase the application for Federal financial aid under this title from individuals who file Federal tax returns, including collaboration with tax preparation entities or other third parties, as appropriate. (D)Reporting and updatesThe Secretary shall post the information about the interagency coordination plans under this paragraph and associated goals publicly on the Department's website. The plans shall have the goal of progressively increasing the impact of the activities under this paragraph by increasing the number of low-income applicants for, and recipients of, Federal financial aid. The plans shall be updated not less than once every 4 years.
(3)Nationwide participation in early awareness plans
(A)In generalThe Secretary shall solicit voluntary public commitments from entities, such as States, State systems of higher education, institutions of higher education, and other interested organizations, to carry out early awareness plans, which shall include goals, to— (i)notify prospective and existing students who are low-income individuals and families about their eligibility for Federal aid under this title, as well as State-based financial aid, if applicable, on an annual basis;
(ii)increase the number of prospective and current students who are low-income individuals and families filing the Free Application for Federal Student Aid; and (iii)increase the number of prospective and current students who are low-income individuals and families enrolling in postsecondary education.
(B)Reporting and updatesEach entity that makes a voluntary public commitment to carry out an early awareness plan may submit quantitative and qualitative data based on the entity’s progress toward the goals of the plan annually prior to a date selected by the Secretary. (C)Early awareness championsBased on data submitted by entities, the Secretary shall select and designate entities submitting public commitments, plans, and goals, as Early Awareness Champions on an annual basis. Those entities designated as Early Awareness Champions shall provide one or more case studies regarding the activities the entity undertook under this paragraph which shall be made public by the Secretary on the Department of Education website to promote best practices.
(d)Public awareness campaign
(1)In generalThe Secretary shall develop and implement a public awareness campaign designed using current and relevant independent research regarding strategies and media platforms found to be most effective in communicating with low-income populations in order to increase national awareness regarding the availability of Federal Pell Grants and financial aid under this title and, at the option of the Secretary, potential availability of state need-based financial aid. (2)CoordinationThe public awareness campaign described in paragraph (1) shall leverage the activities in subsections (b) and (c) to highlight eligibility among low-income populations. In developing and implementing the campaign, the Secretary may work in coordination with States, institutions of higher education, early intervention and outreach programs under this title, other Federal agencies, agencies responsible for administering means-tested Federal benefit programs (as defined in section 479(b)(4)(H)), organizations involved in college access and student financial aid, secondary schools, local educational agencies, public libraries, community centers, businesses, employers, workforce investment boards, and organizations that provide services to individuals who are or were homeless, in foster care, or are disconnected youth.
(3)ReportingThe Secretary shall report on the success of the public awareness campaign described in paragraph (1) annually regarding the extent to which the public and target populations were reached using data commonly used to evaluate advertising and outreach campaigns and data regarding whether the campaign produced any increase in applicants for Federal aid under this title publicly on the Department of Education website.. (p)Procedure and requirements for requesting tax return information from the internal revenue serviceSection 494(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1098h(a)(1)) is amended—
(1)in subparagraph (A)(ii), by striking and after the semicolon; (2)in subparagraph (B), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (C)if an individual is pursuing provisional independent student status due to an unusual circumstance, as described in section 479A and provided for in section 479D, require such individual to provide an affirmative approval under subparagraph (B), but not require a parent of such individual to provide an affirmative approval under subparagraph (B)..
703.Federal pell grants: amount and determinations; applicationsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended to read as follows:  401.Federal pell grants: amount and determinations; applications (a)Purpose; definitions (1)PurposeThe purpose of this subpart is to provide a Federal Pell Grant to low-income students.
(2)DefinitionsIn this section— (A)the term adjusted gross income means—
(i)in the case of a dependent student, the adjusted gross income (as defined in section 62 of the Internal Revenue Code of 1986) of the student’s parents in the second tax year preceding the academic year; and (ii)in the case of an independent student, the adjusted gross income (as defined in section 62 of the Internal Revenue Code of 1986) of the student (and the student’s spouse, if applicable) in the second tax year preceding the academic year;
(B)the term family size has the meaning given the term in section 480(k); (C)the term poverty line means the poverty line (as determined under the poverty guidelines updated periodically in the Federal Register by the Department of Health and Human Services under the authority of section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to the student’s family size and applicable to the second tax year preceding the academic year;
(D)the term single parent means— (i)a parent of a dependent student who was a head of household (as defined in section 2(b) of the Internal Revenue Code of 1986) or a surviving spouse (as defined in section 2(a) of the Internal Revenue Code of 1986) or was an eligible individual for purposes of the credit under section 32 of such Code, in the second tax year preceding the academic year; or
(ii)an independent student who is a parent and was a head of household (as defined in section 2(b) of the Internal Revenue Code of 1986) or a surviving spouse (as defined in section 2(a) of the Internal Revenue Code of 1986) or was an eligible individual for purposes of the credit under section 32 of such Code, in the second tax year preceding the academic year; (E)the term total maximum Federal Pell Grant means the total maximum Federal Pell Grant award per student for any academic year described under subsection (b)(5); and
(F)the term minimum Federal Pell Grant means the minimum amount of a Federal Pell Grant that shall be awarded to a student for any academic year in which that student is attending full time, which shall be equal to 10 percent of the total maximum Federal Pell Grant for such academic year. (b)Amount and distribution of grants (1)Determination of amount of a federal pell grantSubject to paragraphs (2) and (3), the amount of a Federal Pell Grant for a student shall be determined in accordance with the following:
(A)A student shall be eligible for a total maximum Federal Pell Grant for an academic year in which the student is enrolled in an eligible program full time— (i)if the student (and the student’s spouse, if applicable), or, in the case of a dependent student, the dependent student’s parents (or single parent), is not required to file a Federal income tax return in the second year preceding the academic year;
(ii)if the student or, in the case of a dependent student, the dependent student’s parent, is a single parent, and the adjusted gross income is greater than zero and equal to or less than 225 percent of the poverty line; or (iii)if the student or, in the case of a dependent student, the dependent student’s parent, is not a single parent, and the adjusted gross income is greater than zero and equal to or less than 175 percent of the poverty line.
(B)A student who is not eligible for a total maximum Federal Pell Grant under subparagraph (A) for an academic year, shall be eligible for a Federal Pell Grant for an academic year in which the student is enrolled in an eligible program full time if such student’s student aid index in such award year is less than the total maximum Federal Pell Grant for that award year. The amount of the Federal Pell Grant for a student eligible under this subparagraph shall be— (i)the total maximum Federal Pell Grant as calculated under paragraph (5)(A) for that year, less
(ii)an amount equal to the amount determined to be the student aid index with respect to that student for that year, except that a student aid index of less than zero shall be considered to be zero for the purposes of this clause, rounded to the nearest $5, except that a student eligible for less than the minimum Federal Pell Grant as defined in section (a)(2)(F) shall not be eligible for an award. (C)A student who is not eligible for a Federal Pell Grant under subparagraph (A) or (B) shall be eligible for the minimum Federal Pell Grant for an academic year in which the student is enrolled in an eligible program full time—
(i)in the case of a dependent student— (I)if the student’s parent is a single parent, and the adjusted gross income is equal to or less than 325 percent of the poverty line; or
(II)if the student’s parent is not a single parent, and the adjusted gross income is equal to or less than 275 percent of the poverty line; or (ii)in the case of an independent student—
(I)if the student is a single parent, and the adjusted gross income is equal to or less than 400 percent of the poverty line; (II)if the student is a parent and is not a single parent, and the adjusted gross income is equal to or less than 350 percent of the poverty line; or
(III)if the student is not a parent, and the adjusted gross income is equal to or less than 275 percent of the poverty line.  (D)A student eligible for the total maximum Federal Pell Grant under subparagraph (A) who has (or whose spouse or parent, as applicable based on whose information is used under such subparagraph, has) foreign income that would, if added to adjusted gross income, result in the student no longer being eligible for such total maximum Federal Pell Grant, shall not be provided a Federal Pell Grant until the student aid administrator evaluates the student’s FAFSA and makes a determination regarding whether it is appropriate to make an adjustment under section 479A(b)(1)(B)(v) to account for such foreign income when determining the student’s eligibility for such total maximum Federal Pell Grant.
(E)With respect to a student who is not eligible for the total maximum Federal Pell Grant under subparagraph (A) or a minimum Federal Pell Grant under subparagraph (C), the Secretary shall subtract from the student or parents’ adjusted gross income, as applicable based on whose income is used for the Federal Pell Grant calculation, the sum of the following for the individual whose income is so used, and consider such difference the adjusted gross income for purposes of determining the student’s eligibility for such Federal Pell Grant award under such subparagraph: (i)If the applicant, or, if applicable, the parents or spouse of the applicant, elects to report receiving college grant and scholarship aid included in gross income on a Federal tax return described in section 480(e)(2), the amount of such aid.
(ii)Income earned from work under part C of this title. (2)Less than full-time enrollmentIn any case where a student is enrolled in an eligible program of an institution of higher education on less than a full-time basis (including a student who attends an institution of higher education on less than a half-time basis) during any academic year, the amount of the Federal Pell Grant to which that student is entitled shall be reduced in direct proportion to the degree to which that student is not so enrolled on a full-time basis, rounded to the nearest whole percentage point, as provided in a schedule of reductions published by the Secretary computed in accordance with this subpart. Such schedule of reductions shall be published in the Federal Register in accordance with section 482. Such reduced Federal Pell Grant for a student enrolled on a less than full-time basis shall also apply proportionally to students who are otherwise eligible to receive the minimum Federal Pell Grant, if enrolled full-time.
(3)Award may not exceed cost of attendanceNo Federal Pell Grant under this subpart shall exceed the cost of attendance (as defined in section 472) at the institution at which that student is in attendance. If, with respect to any student, it is determined that the amount of a Federal Pell Grant for that student exceeds the cost of attendance for that year, the amount of the Federal Pell Grant shall be reduced until the Federal Pell Grant does not exceed the cost of attendance at such institution. (4)Study abroadNotwithstanding any other provision of this subpart, the Secretary shall allow the amount of the Federal Pell Grant to be exceeded for students participating in a program of study abroad approved for credit by the institution at which the student is enrolled when the reasonable costs of such program are greater than the cost of attendance at the student’s home institution, except that the amount of such Federal Pell Grant in any fiscal year shall not exceed the maximum amount of a Federal Pell Grant for which a student is eligible under paragraph (1) or (2) during such award year. If the preceding sentence applies, the financial aid administrator at the home institution may use the cost of the study abroad program, rather than the home institution’s cost, to determine the cost of attendance of the student.
(5)Total maximum federal pell grant
(A)In generalFor award year 2023–2024, and each subsequent award year, the total maximum Federal Pell Grant award per student shall be equal to the sum of— (i) $1,060; and
(ii)the amount specified as the maximum Federal Pell Grant in the last enacted appropriation Act applicable to that award year. (B)RoundingThe total maximum Federal Pell Grant for any award year shall be rounded to the nearest $5.
(6)Funds by fiscal year
(A)In generalTo carry out this section— (i)there are authorized to be appropriated and are appropriated (in addition to any other amounts appropriated to carry out this section and out of any money in the Treasury not otherwise appropriated) such sums as are necessary to carry out paragraph (5)(A)(i) for fiscal year 2023 and each subsequent fiscal year; and
(ii)such sums as may be necessary are authorized to be appropriated to carry out paragraph (5)(A)(ii) for each of the fiscal years 2023 through 2033. (B)Availability of fundsThe amounts made available by subparagraph (A) for any fiscal year shall be available beginning on October 1 of that fiscal year, and shall remain available through September 30 of the succeeding fiscal year.
(7)Appropriation
(A)In generalIn addition to any funds appropriated under paragraph (6) and any funds made available for this section under any appropriations Act, there are authorized to be appropriated, and there are appropriated (out of any money in the Treasury not otherwise appropriated) to carry out this section, $1,170,000,000 for fiscal year 2023 and each subsequent award year. (B)No effect on previous appropriationsThe amendments made to this section by the FAFSA Simplification Act shall not—
(i)increase or decrease the amounts that have been appropriated or are available to carry out this section for fiscal year 2017, 2018, 2019, 2020, 2021, or 2022 as of the day before the effective date of such Act; or (ii)extend the period of availability for obligation that applied to any such amount, as of the day before such effective date.
(C)Availability of fundsThe amounts made available by this paragraph for any fiscal year shall be available beginning on October 1 of that fiscal year, and shall remain available through September 30 of the succeeding fiscal year. (8)Method of distribution (A)In generalFor each fiscal year through fiscal year 2033, the Secretary shall pay to each eligible institution such sums as may be necessary to pay each eligible student for each academic year during which that student is in attendance at an institution of higher education as an undergraduate, a Federal Pell Grant in the amount for which that student is eligible.
(B)Alternative disbursementNothing in this section shall be interpreted to prohibit the Secretary from paying directly to students, in advance of the beginning of the academic term, an amount for which they are eligible, in the cases where an eligible institution does not participate in the disbursement system under subparagraph (A). (9)Additional payment periods in same award year (A)Effective in the 2017–2018 award year and thereafter, the Secretary shall award an eligible student not more than one and one-half Federal Pell Grants during a single award year to permit such student to work toward completion of an eligible program if, during that single award year, the student has received a Federal Pell Grant for an award year and is enrolled in an eligible program for one or more additional payment periods during the same award year that are not otherwise fully covered by the student’s Federal Pell Grant.
(B)In the case of a student receiving more than one Federal Pell Grant in a single award year under subparagraph (A), the total amount of Federal Pell Grants awarded to such student for the award year may exceed the total maximum Federal Pell Grant available for an award year. (C)Any period of study covered by a Federal Pell Grant awarded under subparagraph (A) shall be included in determining a student’s duration limit under subsection (d)(5).
(D)In any case where an eligible student is receiving a Federal Pell Grant for a payment period that spans 2 award years, the Secretary shall allow the eligible institution in which the student is enrolled to determine the award year to which the additional period shall be assigned, as it determines is most beneficial to students. (c)Special rule (1)In generalA student described in paragraph (2) shall be eligible for the total maximum Federal Pell Grant.
(2)ApplicabilityParagraph (1) shall apply to any dependent or independent student— (A)who is eligible to receive a Federal Pell Grant according to subsection (b)(1) for the award year for which the determination is made;
(B)whose parent or guardian was— (i)an individual who, on or after September 11, 2001, died in the line of duty while serving on active duty as a member of the Armed Forces; or
(ii)actively serving as a public safety officer and died in the line of duty while performing as a public safety officer; and (C)who is less than 33 years of age.
(3)InformationNotwithstanding any other provision of law— (A)the Secretary shall establish the necessary data-sharing agreements with the Secretary of Veterans Affairs and the Secretary of Defense, as applicable, to provide the information necessary to determine which students meet the requirements of paragraph (2)(B)(i); and
(B)the financial aid administrator shall verify with the student that the student is eligible for the adjustment and notify the Secretary of the adjustment of the student’s eligibility. (4)Treatment of pell amountNotwithstanding section 1212 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10302), in the case of a student who receives an increased Federal Pell Grant amount under this section, the total amount of such Federal Pell Grant, including the increase under this subsection, shall not be considered in calculating that student’s educational assistance benefits under the Public Safety Officers’ Benefits program under subpart 2 of part L of title I of such Act.
(5)Definition of public safety officerFor purposes of this subsection, the term public safety officer means— (A)a public safety officer, as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284); or
(B)a fire police officer, defined as an individual who— (i)is serving in accordance with State or local law as an officially recognized or designated member of a legally organized public safety agency;
(ii)is not a law enforcement officer, a firefighter, a chaplain, or a member of a rescue squad or ambulance crew; and (iii)provides scene security or directs traffic—
(I)in response to any fire drill, fire call, or other fire, rescue, or police emergency; or (II)at a planned special event.
(d)Period of eligibility for grants
(1)In generalThe period during which a student may receive Federal Pell Grants shall be the period required for the completion of the first undergraduate baccalaureate course of study being pursued by that student at the institution at which the student is in attendance, except that any period during which the student is enrolled in a noncredit or remedial course of study, as described in paragraph (2), shall not be counted for the purpose of this paragraph. (2)Noncredit or remedial courses; study abroadNothing in this section shall exclude from eligibility courses of study which are noncredit or remedial in nature (including courses in English language instruction) which are determined by the institution to be necessary to help the student be prepared for the pursuit of a first undergraduate baccalaureate degree or certificate or, in the case of courses in English language instruction, to be necessary to enable the student to use already existing knowledge, training, or skills. Nothing in this section shall exclude from eligibility programs of study abroad that are approved for credit by the home institution at which the student is enrolled.
(3)No concurrent paymentsNo student is entitled to receive Pell Grant payments concurrently from more than one institution or from both the Secretary and an institution. (4)Postbaccalaureate programNotwithstanding paragraph (1), the Secretary may allow, on a case-by-case basis, a student to receive a Federal Pell Grant if the student—
(A)is carrying at least one-half the normal full-time work load for the course of study the student is pursuing, as determined by the institution of higher education; and (B)is enrolled or accepted for enrollment in a postbaccalaureate program that does not lead to a graduate degree, and in courses required by a State in order for the student to receive a professional certification or licensing credential that is required for employment as a teacher in an elementary school or secondary school in that State,except that this paragraph shall not apply to a student who is enrolled in an institution of higher education that offers a baccalaureate degree in education.
(5)Maximum period
(A)In generalExcept as provided in subparagraph (B), the period during which a student may receive Federal Pell Grants shall not exceed 12 semesters, or the equivalent of 12 semesters, as determined by the Secretary by regulation. Such regulations shall provide, with respect to a student who received a Federal Pell Grant for a term but was enrolled at a fraction of full time, that only that same fraction of such semester or equivalent shall count towards such duration limits. (B)Exception (i)In generalAny Federal Pell Grant that a student received during a period described in subclause (I) or (II) of clause (ii) shall not count towards the student’s duration limits under this paragraph.
(ii)Applicable periodsClause (i) shall apply with respect to any Federal Pell Grant awarded to a student to enroll in an eligible program at an institution— (I)during a period of a student’s attendance at an institution—
(aa)at which the student was unable to complete a course of study due to the closing of the institution; or (bb)for which the student was falsely certified as eligible for Federal aid under this title; or
(II)during a period— (aa)for which the student received a loan under this title; and
(bb)for which the loan described in item (aa) is discharged under— (AA)section 437(c)(1) or section 464(g)(1);
(BB)section 432(a)(6); or (CC)section 455(h) due to the student’s successful assertion of a defense to repayment of the loan, including defenses provided to any applicable groups of students.
(e)Applications for grants
(1)DeadlinesThe Secretary shall from time to time set dates by which students shall file the Free Application for Federal Student Aid under section 483.  (2)ApplicationEach student desiring a Federal Pell Grant for any year shall file the Free Application for Federal Student Aid containing the information necessary to enable the Secretary to carry out the functions and responsibilities of this subpart.
(f)Distribution of grants to studentsPayments under this section shall be made in accordance with regulations promulgated by the Secretary for such purpose, in such manner as will best accomplish the purpose of this section. Any disbursement allowed to be made by crediting the student’s account shall be limited to tuition and fees, and food and housing if that food and housing is institutionally owned or operated. The student may elect to have the institution provide other such goods and services by crediting the student’s account. (g)Insufficient appropriationsIf, for any fiscal year, the funds appropriated for payments under this subpart are insufficient to satisfy fully all entitlements, as calculated under subsections (b) and (c) (but at the maximum grant level specified in such appropriation), the Secretary shall promptly transmit a notice of such insufficiency to each House of the Congress, and identify in such notice the additional amount that would be required to be appropriated to satisfy fully all entitlements (as so calculated at such maximum grant level).
(h)Use of excess funds
(1)15 percent or lessIf, at the end of a fiscal year, the funds available for making payments under this subpart exceed the amount necessary to make the payments required under this subpart to eligible students by 15 percent or less, then all of the excess funds shall remain available for making payments under this subpart during the next succeeding fiscal year. (2)More than 15 percentIf, at the end of a fiscal year, the funds available for making payments under this subpart exceed the amount necessary to make the payments required under this subpart to eligible students by more than 15 percent, then all of such funds shall remain available for making such payments but payments may be made under this paragraph only with respect to entitlements for that fiscal year.
(i)Treatment of institutions and students under other lawsAny institution of higher education which enters into an agreement with the Secretary to disburse to students attending that institution the amounts those students are eligible to receive under this subpart shall not be deemed, by virtue of such agreement, a contractor maintaining a system of records to accomplish a function of the Secretary. Recipients of Pell Grants shall not be considered to be individual grantees for purposes of chapter 81 of title 41, United States Code.  (j)Institutional ineligibility based on default rates (1)In generalNo institution of higher education shall be an eligible institution for purposes of this subpart if such institution of higher education is ineligible to participate in a loan program under part B or D as a result of a final default rate determination made by the Secretary under part B or D after the final publication of cohort default rates for fiscal year 1996 or a succeeding fiscal year.
(2)Sanctions subject to appeal opportunityNo institution may be subject to the terms of this subsection unless the institution has had the opportunity to appeal the institution’s default rate determination under regulations issued by the Secretary for the loan program authorized under part B or D, as applicable. This subsection shall not apply to an institution that was not participating in the loan program authorized under part B or D on October 7, 1998, unless the institution subsequently participates in the loan programs.. 704.Conforming amendmentsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—
(1)by striking the expected family contribution each place the term appears and inserting the student aid index; (2)by striking expected family contributions each place the term appears and inserting student aid indexes;
(3)by striking an expected family contribution each place the term appears and inserting a student aid index; (4)by striking average expected family contribution each place the term appears and inserting average student aid index;
(5)in section 415E(c)(1)(B)(vii), by striking automatic zero expected family contribution and inserting automatic zero student aid index; and (6)in section 428(a)(2)(B), by striking expected family contribution and inserting student aid index.
705.Repeal of the subsidized usage limit applies (sula) restriction
(a)RepealSection 455(q) of the Higher Education Act of 1965 (20 U.S.C. 1087e(q)) is repealed. (b)Early effective date permittedNotwithstanding section 701(b) of this Act and section 455(q) of the Higher Education Act of 1965 (20 U.S.C. 1087e(q)) as in effect on the date of enactment of this Act, the Secretary of Education may implement the repeal authorized under subsection (a) before (but not later than) July 1, 2023. The Secretary shall specify in a designation on what date and for which award years the implementation of such repeal will be effective prior to July 1, 2023. The Secretary shall publish any designation under this paragraph in the Federal Register at least 60 days before implementation. 
706.Forgiveness of HBCU capital financing loans
(a)ForgivenessNot later than 90 days after the effective date of this section, the Secretary of Education shall repay each institution of higher education’s outstanding balance of principal, interest, fees, and costs on the disbursed loan amounts (as of such effective date) under each applicable closed loan agreement, including paying any reimbursement (including reimbursements of escrow and return of fees and deposits) relating to the applicable closed loan agreement that are usual and customary when the loan is paid off by the institution.  (b)Applicable closed loan agreementIn this section, the term applicable closed loan agreement means each of the following:
(1)A closed loan agreement executed before the date of enactment of this Act and made under part D of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et seq.). (2)A closed loan agreement executed before the date of enactment of this Act and made for deferment balances authorized under—
(A)section 3512 of the CARES Act (20 U.S.C. 1001 note); (B)title III of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2586);
(C)title III of division B of the Department of Defense and Labor, Health and Human Services, and Education Appropriations Act, 2019 and Continuing Appropriations Act, 2019 (Public Law 115–245; 132 Stat. 3097); or  (D)title III of division H of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 741).
(c)Authorization and appropriationThere are authorized to be appropriated, and there are appropriated, out of any amounts in the Treasury not otherwise appropriated, such sums as may be necessary to carry out subsection (a). (d)Effective dateNotwithstanding section 701(b), this section shall take effect on the date of enactment of this Act. 
VIIIAccess to Death Information Furnished to or Maintained by the Social Security Administration
801.Access to death information furnished to or maintained by the Social Security Administration
(a)In generalSection 205(r) of the Social Security Act (42 U.S.C. 405(r)) is amended— (1)in paragraph (2)—
(A)by striking Each State and inserting (A) Each State; (B)by striking may and inserting shall; 
(C)by striking from amounts available for administration of this Act the reasonable costs (established by the Commissioner of Social Security in consultations with the States) for transcribing and transmitting such information to the Commissioner of Social Security. and inserting “for the following:  (i)A fee, to be established pursuant to subparagraph (B), for the use of such information by—
(I)the Commissioner; and (II)any other agency that receives such information from the Commissioner and is subject to the requirements of subparagraph (3)(A).
(ii)The full documented cost to the State of transmitting such information to the Commissioner, including the costs of maintaining, enhancing, and operating any electronic system used solely for transmitting such information to the Commissioner. (B)The fee for the use of such information shall be established by the Commissioner of Social Security in consultations with the States, and shall include—
(i)a share of the costs to the State associated with collecting and maintaining such information; ensuring the completeness, timeliness, and accuracy of such information; and maintaining, enhancing, and operating the electronic systems that allow for the transmission of such information; and (ii)a fee for the right to use such information.
(C)The Commissioner of Social Security shall not use amounts provided for a fiscal year in an appropriation Act under the heading Limitation on Administrative Expenses for the Social Security Administration for the amounts under paragraph (3)(A), except as the Commissioner determines is necessary on a temporary basis and subject to reimbursement under such paragraph.; (2)in paragraph (3)(A), by striking for the reasonable cost of carrying out such arrangement, and and inserting “for—

(i)the agency's proportional share (as determined by the Commissioner in consultation with the head of the agency) of—  (I)the payments to States required under paragraph (2)(A); 
(II)the costs to the Commissioner of developing the contracts described in paragraph (1); and (III)the costs to the Commissioner of carrying out the study required under section 802 of division FF of the Consolidated Appropriations Act, 2021; and
(ii)the full documented cost to the Commissioner of developing such arrangement and transmitting such information to the agency; and; (3)in paragraph (5)— 
(A)by striking such records as may be corrected under this section and inserting all information regarding deceased individuals furnished to or maintained by the Commissioner under this subsection; and (B)by striking by Federal and State agencies and inserting by a Federal or State agency, provided that the requirements of subparagraphs (A) and (B) of paragraph (3) are met;
(4)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively, and inserting after paragraph (6) the following new paragraph:  (7)In the event an individual is incorrectly identified as deceased in the records furnished by a State to the Commissioner of Social Security under this subsection and the individual provides the Commissioner with the necessary documentation to correct such identification, the Commissioner may—
(A)notify the State of the error in the records so furnished; and (B)inform the individual of the source of the incorrect death data.;
(5)in paragraph (9)(F), as so redesignated, by striking the Commission and inserting the Commissioner; (6)in paragraph (10), as so redesignated—
(A)by adjusting the left margin so as to align with the left margin of paragraph (9); and (B)in subparagraph (A)(i), by inserting , provided that the requirements of subparagraphs (A) and (B) of paragraph (3) are met with respect to such agreement before the semicolon; and
(7)by adding at the end the following new paragraph:   (11)During the 3-year period that begins on the effective date of this paragraph, the Commissioner of Social Security shall, to the extent feasible, provide information furnished to the Commissioner under paragraph (1) to the agency operating the Do Not Pay working system described in section 3354(c) of title 31, United States Code, to prevent improper payments to deceased individuals through a cooperative arrangement with such agency, provided that the requirements of subparagraphs (A) and (B) of paragraph (3) are met with respect to such arrangement with such agency..
(b)Effective dates
(1)In generalSubject to paragraph (2), the amendments made by this section shall take effect on the date of enactment of this Act. (2)DelayThe amendment made by paragraph (7) of subsection (a) shall take effect on the date that is 3 years after the date of enactment of this Act.
802.Study and report to Congress on sources and access to death data
(a)StudyNot later than 180 days after the date of enactment of this Act, the Commissioner of Social Security shall enter into an agreement with the National Academy of Public Administration to conduct an independent study of the current and potential sources for, and provision of access to, State-owned death data for limited use by Federal agencies and programs for purposes of program administration and payment integrity. Such study shall be performed in consultation with State vital records agencies, the National Association for Public Health Statistics and Information Systems (NAPHSIS), the Commissioner of Social Security, the agency operating the Do Not Pay working system described in section 3354(c) of title 31, United States Code, and other Federal agencies using such death data, as appropriate, and shall include the following:  (1)Analysis of the following:
(A)The sources and owners of the death data. (B)The timeliness, accuracy, and completeness of State-owned death data, including the process for correcting inaccuracies . 
(C)Federal and State laws that may affect legal access to, and protections for, State-owned death data. (D)Federalism and the appropriate roles of the relevant Federal and State entities, including States' role in recording vital records and the core mission and responsibility of any Federal agency involved.
(E)The costs incurred for each step of the death data collection, management, protection (legal and otherwise), and transmission processes, and the challenges to adequate funding of State vital records programs.  (F)Unmet needs (if any) for these data among Federal agencies or programs. 
(G)Options for providing Federal agencies with limited access to State-owned death data, including Federal agencies contracting directly with States for access to such data or distribution of such data via the Commissioner of Social Security or another Federal agency or program, and corresponding options for appropriate reimbursement structures.  (2)An assessment of the strengths and limitations of the options for distribution and reimbursement identified in paragraph (1)(G).
(b)ReportUpon completion of the study required under subsection (a), the Commissioner of Social Security shall transmit the study to the Committees on Ways and Means and Oversight and Reform of the House of Representatives, and the Committees on Finance and Homeland Security and Governmental Affairs of the Senate. IXTelecommunications and Consumer Protection 901.Performance standards to protect against portable fuel container explosions near open flames or other ignition sources (a)Short titleThis section may be cited as the Portable Fuel Container Safety Act of 2020.
(b)Standards
(1)Rule on safety performance standards requiredNot later than 30 months after the date of enactment of this Act, the Consumer Product Safety Commission (referred to in this Act as the Commission) shall promulgate a final rule to require flame mitigation devices in portable fuel containers that impede the propagation of flame into the container, except as provided in paragraph (3). (2)Rulemaking; consumer product safety standardA rule under paragraph (1)—
(A)shall be promulgated in accordance with section 553 of title 5, United States Code; and (B)shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
(3)Exception
(A)Voluntary standardParagraph (1) shall not apply for a class of portable fuel containers in the scope of this Act if the Commission determines at any time that— (i)there is a voluntary standard for flame mitigation devices for those containers that impedes the propagation of flame into the container;
(ii)the voluntary standard described in clause (i) is or will be in effect not later than 18 months after the date of enactment of this Act; and (iii)the voluntary standard described in clause (i) is developed by ASTM International or such other standard development organization that the Commission determines to have met the intent of this Act.
(B)Determination required to be published in the federal registerAny determination made by the Commission under this subsection shall be published in the Federal Register. (4)Treatment of voluntary standard for purpose of enforcementIf the Commission determines that a voluntary standard meets the conditions described in paragraph (3)(A), the requirements of such voluntary standard shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) beginning on the date which is the later of—
(A)180 days after publication of the Commission’s determination under paragraph (3); or (B)the effective date contained in the voluntary standard.
(5)Revision of voluntary standard
(A)Notice to commissionIf the requirements of a voluntary standard that meet the conditions of paragraph (3) are subsequently revised, the organization that revised the standard shall notify the Commission after the final approval of the revision. (B)Effective date of revisionNot later than 180 days after the Commission is notified of a revised voluntary standard described in subparagraph (A) (or such later date as the Commission determines appropriate), such revised voluntary standard shall become enforceable as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058), in place of the prior version, unless within 90 days after receiving the notice the Commission determines that the revised voluntary standard does not meet the requirements described in paragraph (3).
(6)Future rulemakingThe Commission, at any time after publication of the consumer product safety rule required by paragraph (1), a voluntary standard is treated as a consumer product safety rule under paragraph (4), or a revision is enforceable as a consumer product safety rule under paragraph (5) may initiate a rulemaking in accordance with section 553 of title 5, United States Code, to modify the requirements or to include any additional provision that the Commission determines is reasonably necessary to protect the public against flame jetting from a portable fuel container. Any rule promulgated under this subsection shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058). (7)Action required (A)Education campaignNot later than 1 year after the date of enactment of this Act, the Commission shall undertake a campaign to educate consumers about the dangers associated with using or storing portable fuel containers for flammable liquids near an open flame or any other source of ignition.
(B)Summary of actionsNot later than 2 years after the date of enactment of this Act, the Commission shall submit to Congress a summary of actions taken by the Commission in such campaign. (8)Portable fuel container definedIn this Act, the term portable fuel container means any container or vessel (including any spout, cap, and other closure mechanism or component of such container or vessel or any retrofit or aftermarket spout or component intended or reasonably anticipated to be for use with such container)—
(A)intended for flammable liquid fuels with a flash point less than 140 degrees Fahrenheit, including gasoline, kerosene, diesel, ethanol, methanol, denatured alcohol, or biofuels; (B)that is a consumer product with a capacity of 5 gallons or less; and
(C)that the manufacturer knows or reasonably should know is used by consumers for transporting, storing, and dispensing flammable liquid fuels. (9)Rule of constructionThis Act may not be interpreted to conflict with the Children’s Gasoline Burn Prevention Act (Public Law 110–278; 122 Stat. 2602).
(c)Children’s gasoline burn prevention Act
(1)AmendmentSection 2(c) of the Children’s Gasoline Burn Prevention Act (15 U.S.C. 2056 note; Public Law 110–278) is amended by inserting after for use by consumers the following: and any receptacle for gasoline, kerosene, or diesel fuel, including any spout, cap, and other closure mechanism and component of such receptacle or any retrofit or aftermarket spout or component intended or reasonably anticipated to be for use with such receptacle, produced or distributed for sale to or use by consumers for transport of, or refueling of internal combustion engines with, gasoline, kerosene, or diesel fuel. (2)ApplicabilityThe amendment made by paragraph (1) shall take effect 6 months after the date of enactment of this Act.
902.Don’t Break Up the T-Band
(a)Short titleThis section may be cited as the Don’t Break Up the T-Band Act of 2020. (b)Repeal of requirement to reallocate and auction T-Band spectrum (1)RepealSection 6103 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1413) is repealed.
(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 6103. (c)Clarifying acceptable 9–1–1 obligations or expendituresSection 6 of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1) is amended—
(1)in subsection (f)— (A)in paragraph (1), by striking as specified in the provision of State or local law adopting the fee or charge and inserting consistent with the purposes and functions designated in the final rules issued under paragraph (3) as purposes and functions for which the obligation or expenditure of such a fee or charge is acceptable;
(B)in paragraph (2), by striking any purpose other than the purpose for which any such fees or charges are specified and inserting any purpose or function other than the purposes and functions designated in the final rules issued under paragraph (3) as purposes and functions for which the obligation or expenditure of any such fees or charges is acceptable; and  (C)by adding at the end the following:

(3)Acceptable obligations or expenditures
(A)Rules requiredIn order to prevent diversion of 9–1–1 fees or charges, the Commission shall, not later than 180 days after the date of the enactment of this paragraph, issue final rules designating purposes and functions for which the obligation or expenditure of 9–1–1 fees or charges, by any State or taxing jurisdiction authorized to impose such a fee or charge, is acceptable. (B)Purposes and functionsThe purposes and functions designated under subparagraph (A) shall be limited to the support and implementation of 9–1–1 services provided by or in the State or taxing jurisdiction imposing the fee or charge and operational expenses of public safety answering points within such State or taxing jurisdiction. In designating such purposes and functions, the Commission shall consider the purposes and functions that States and taxing jurisdictions specify as the intended purposes and functions for the 9–1–1 fees or charges of such States and taxing jurisdictions, and determine whether such purposes and functions directly support providing 9–1–1 services.
(C)Consultation requiredThe Commission shall consult with public safety organizations and States and taxing jurisdictions as part of any proceeding under this paragraph. (D)DefinitionsIn this paragraph:
(i)9–1–1 fee or chargeThe term 9–1–1 fee or charge means a fee or charge applicable to commercial mobile services or IP-enabled voice services specifically designated by a State or taxing jurisdiction for the support or implementation of 9–1–1 services. (ii)9–1–1 servicesThe term 9–1–1 services has the meaning given such term in section 158(e) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(e)).
(iii)State or taxing jurisdictionThe term State or taxing jurisdiction means a State, political subdivision thereof, Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). (4)ParticipationIf a State or taxing jurisdiction (as defined in paragraph (3)(D)) receives a grant under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942) after the date of the enactment of this paragraph, such State or taxing jurisdiction shall, as a condition of receiving such grant, provide the information requested by the Commission to prepare the report required by paragraph (2).
(5)Petition regarding additional purposes and functions
(A)In generalA State or taxing jurisdiction (as defined in paragraph (3)(D)) may submit to the Commission a petition for a determination that an obligation or expenditure of a 9–1–1 fee or charge (as defined in such paragraph) by such State or taxing jurisdiction for a purpose or function other than a purpose or function designated under paragraph (3)(A) should be treated as such a purpose or function. If the Commission finds that the State or taxing jurisdiction has provided sufficient documentation to make the demonstration described in subparagraph (B), the Commission shall grant such petition. (B)Demonstration describedThe demonstration described in this subparagraph is a demonstration that the purpose or function—
(i)supports public safety answering point functions or operations; or (ii)has a direct impact on the ability of a public safety answering point to—
(I)receive or respond to 9–1–1 calls; or (II)dispatch emergency responders.; and
(2)by adding at the end the following:  (j)Severability clauseIf any provision of this section or the application thereof to any person or circumstance is held invalid, the remainder of this section and the application of such provision to other persons or circumstances shall not be affected thereby..
(d)Prohibition on 9–1–1 fee or charge diversion
(1)In generalIf the Commission obtains evidence that suggests the diversion by a State or taxing jurisdiction of 9–1–1 fees or charges, the Commission shall submit such information, including any information regarding the impact of any underfunding of 9–1–1 services in the State or taxing jurisdiction, to the interagency strike force established under paragraph (3). (2)Report to CongressBeginning with the first report under section 6(f)(2) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(f)(2)) that is required to be submitted after the date that is 1 year after the date of the enactment of this Act, the Commission shall include in each report required under such section all evidence that suggests the diversion by a State or taxing jurisdiction of 9–1–1 fees or charges, including any information regarding the impact of any underfunding of 9–1–1 services in the State or taxing jurisdiction.
(3)Interagency strike force to end 9–1–1 fee or charge diversion
(A)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Commission shall establish an interagency strike force to study how the Federal Government can most expeditiously end diversion by a State or taxing jurisdiction of 9–1–1 fees or charges. Such interagency strike force shall be known as the Ending 9–1–1 Fee Diversion Now Strike Force (in this subsection referred to as the Strike Force).  (B)DutiesIn carrying out the study under subparagraph (A), the Strike Force shall—
(i)determine the effectiveness of any Federal laws, including regulations, policies, and practices, or budgetary or jurisdictional constraints regarding how the Federal Government can most expeditiously end diversion by a State or taxing jurisdiction of 9–1–1 fees or charges; (ii)consider whether criminal penalties would further prevent diversion by a State or taxing jurisdiction of 9–1–1 fees or charges; and
(iii)determine the impacts of diversion by a State or taxing jurisdiction of 9–1–1 fees or charges. (C)MembersThe Strike Force shall be composed of such representatives of Federal departments and agencies as the Commission considers appropriate, in addition to—
(i)State attorneys general; (ii)States or taxing jurisdictions found not to be engaging in diversion of 9–1–1 fees or charges;
(iii)States or taxing jurisdictions trying to stop the diversion of 9–1–1 fees or charges; (iv)State 9–1–1 administrators;
(v)public safety organizations; (vi)groups representing the public and consumers; and
(vii)groups representing public safety answering point professionals. (D)Report to CongressNot later than 270 days after the date of the enactment of this Act, the Strike Force shall publish on the website of the Commission and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study under this paragraph, including—
(i)any recommendations regarding how to most expeditiously end the diversion by a State or taxing jurisdiction of 9–1–1 fees or charges, including actions that can be taken by Federal departments and agencies and appropriate changes to law or regulations; and (ii)a description of what progress, if any, relevant Federal departments and agencies have made in implementing the recommendations under clause (i).
(4)Failure to complyNotwithstanding any other provision of law, any State or taxing jurisdiction identified by the Commission in the report required under section 6(f)(2) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(f)(2)) as engaging in diversion of 9–1–1 fees or charges shall be ineligible to participate or send a representative to serve on any committee, panel, or council established under section 6205(a) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1425(a)) or any advisory committee established by the Commission. (e)Rule of constructionNothing in this Act, the Wireless Communications and Public Safety Act of 1999 (Public Law 106–81), or the Communications Act of 1934 (47 U.S.C. 151 et seq.) shall be construed to prevent a State or taxing jurisdiction from requiring an annual audit of the books and records of a provider of 9–1–1 services concerning the collection and remittance of a 9–1–1 fee or charge.
(f)DefinitionsIn this Act: (1)9–1–1 fee or chargeThe term 9–1–1 fee or charge has the meaning given such term in subparagraph (D) of paragraph (3) of section 6(f) of the Wireless Communications and Public Safety Act of 1999, as added by this Act.
(2)9–1–1 servicesThe term 9–1–1 services has the meaning given such term in section 158(e) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(e)). (3)CommissionThe term Commission means the Federal Communications Commission.
(4)DiversionThe term diversion means, with respect to a 9–1–1 fee or charge, the obligation or expenditure of such fee or charge for a purpose or function other than the purposes and functions designated in the final rules issued under paragraph (3) of section 6(f) of the Wireless Communications and Public Safety Act of 1999, as added by this Act, as purposes and functions for which the obligation or expenditure of such a fee or charge is acceptable. (5)State or taxing jurisdictionThe term State or taxing jurisdiction has the meaning given such term in subparagraph (D) of paragraph (3) of section 6(f) of the Wireless Communications and Public Safety Act of 1999, as added by this Act.
903.Office of Internet Connectivity and Growth
(a)Short titleThis section may be cited as the Advancing Critical Connectivity Expands Service, Small Business Resources, Opportunities, Access, and Data Based on Assessed Need and Demand Act or the ACCESS BROADBAND Act. (b)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall establish the Office of Internet Connectivity and Growth within the National Telecommunications and Information Administration.
(c)Duties
(1)OutreachThe Office shall— (A)connect with communities that need access to high-speed internet and improved digital inclusion efforts through various forms of outreach and communication techniques;
(B)hold regional workshops across the country to share best practices and effective strategies for promoting broadband access and adoption; (C)develop targeted broadband training and presentations for various demographic communities through various media;
(D)develop and distribute publications (including toolkits, primers, manuals, and white papers) providing guidance, strategies, and insights to communities as the communities develop strategies to expand broadband access and adoption; and (E)as applicable in carrying out subparagraphs (A) through (D), coordinate with State agencies that provide similar broadband investments, outreach, and coordination through Federal programs.
(2)Tracking of federal dollars
(A)Broadband infrastructureThe Office shall track the construction and use of and access to any broadband infrastructure built using any Federal support in a central database. (B)Accounting mechanismThe Office shall develop a streamlined accounting mechanism by which any agency offering a Federal broadband support program and the Commission for any Universal Service Fund Program shall provide the information described in subparagraph (A) in a standardized and efficient fashion.
(C)ReportNot later than 1 year after the date of the enactment of this Act, and every year thereafter, the Office shall make public on the website of the Office and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the following: (i)A description of the work of the Office for the previous year and the number of residents of the United States that received broadband as result of Federal broadband support programs and the Universal Service Fund Programs.
(ii)A description of how many residents of the United States were provided broadband by which universal service mechanism or which Federal broadband support program. (iii)An estimate of the economic impact of such broadband deployment efforts on local economies, including any effect on small businesses or jobs.
(d)Relation to Current Broadband Activities of NTIAThe Assistant Secretary shall assign to the Office all activities performed by the National Telecommunications and Information Administration as of the date of the enactment of this Act that are similar to the activities required to be conducted by the Office under this Act. (e)Streamlined applications for support (1)Agency consultationThe Office shall consult with any agency offering a Federal broadband support program to streamline and standardize the applications process for financial assistance or grants for such program.
(2)Agency streamliningAny agency offering a Federal broadband support program shall amend the applications of the agency for broadband support, to the extent practicable and as necessary, to streamline and standardize applications for Federal broadband support programs across the Government. (3)Single applicationTo the greatest extent practicable, the Office shall seek to create one application that may be submitted to apply for all, or substantially all, Federal broadband support programs.
(4)Website requiredNot later than 180 days after the date of the enactment of this Act, the Office shall create a central website through which potential applicants can learn about and apply for support through any Federal broadband support program. (f)Coordination of support (1)In generalTo ensure that Federal support for broadband deployment is being distributed in an efficient, technology-neutral, and financially sustainable manner, and that a program does not duplicate any other Federal broadband support program or any Universal Service Fund high-cost program—
(A)any agency that offers a Federal broadband support program shall coordinate with the Office consistent with the goals described in paragraph (2); and (B)the Office, with respect to Federal broadband support programs, and the Commission, with respect to the Universal Service Fund high-cost programs, shall coordinate with each other consistent with the goals described in paragraph (2).
(2)GoalsThe goals of any coordination conducted pursuant to this subsection are the following: (A)Serving the largest number of unserved locations in the United States and ensuring all residents of the United States have access to high-speed broadband.
(B)Promoting the most job and economic growth for all residents of the United States. (3)Broadband availability mapsThe Office and the Commission shall consult the broadband availability maps produced by the Commission when coordinating under paragraph (1).
(g)DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
(2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. (3)CommissionThe term Commission means the Federal Communications Commission.
(4)Federal broadband support programThe term Federal broadband support program does not include any Universal Service Fund Program and means any of the following programs (or any other similar Federal program) to the extent the program offers broadband internet service, support for broadband deployment, or programs for promoting broadband access and adoption for various demographic communities through various media for residential, commercial, community providers, or academic establishments: (A)The Telecommunications and Technology Program of the Appalachian Regional Commission.
(B)The Telecommunications Infrastructure Loan and Loan Guarantee Program established under the Rural Electrification Act of 1936, the rural broadband access program established under title VI of that Act (7 U.S.C. 950bb et seq.), the initiative under section 306F of that Act (7 U.S.C. 936f), the Community Connect Grant Program established under section 604 of that Act (7 U.S.C. 950bb–3), the broadband loan and grant pilot program authorized under section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 399) (commonly known as the Rural eConnectivity Pilot Program or the ReConnect Program), and the Distance Learning and Telemedicine Program under chapter 1 of subtitle D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et seq.).  (C)Community facility direct and guaranteed loans under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)), community facility grants under paragraph (19), (20), or (21) of section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)), and the Rural Community Development Initiative authorized under the heading Rural Housing Service—Rural Community Facilities Program Account under title III of division B of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2629).
(D)The Public Works and Economic Adjustment Assistance Programs and the Planning and Local Technical Assistance Programs of the Economic Development Administration of the Department of Commerce. (E)The Community Development Block Grants and Section 108 Loan Guarantees Programs, the Funds for Public Housing Authorities: Capital Fund and Operating Fund, the Multifamily Housing Programs, the Indian Community Development Block Grant Program, the Indian Housing Block Grant Program, the Title VI Loan Guarantee Program, the Choice Neighborhoods Program, the HOME Investment Partnerships Program, the Housing Trust Fund, and the Housing Opportunities for Persons with AIDS Program of the Department of Housing and Urban Development.
(F)The American Job Centers of the Employment and Training Administration of the Department of Labor. (G)The Library Services and Technology Grant Programs of the Institute of Museum and Library Services.
(5)OfficeThe term Office means the Office of Internet Connectivity and Growth established pursuant to subsection (b). (6)Universal service fund high-cost programsThe term Universal Service Fund high-cost programs means—
(A)the program for Universal Service Support for High-Cost Areas set forth under subpart D of part 54 of title 47, Code of Federal Regulations, or any successor thereto; (B)the Rural Digital Opportunity Fund set forth under subpart J of part 54 of title 47, Code of Federal Regulations, or any successor thereto;
(C)the Interstate Common Line Support Mechanism for Rate-of-Return Carriers set forth under subpart K of part 54 of title 47, Code of Federal Regulations, or any successor thereto; (D)the Mobility Fund and 5G Fund set forth under subpart L of part 54 of title 47, Code of Federal Regulations, or any successor thereto; and
(E)the High Cost Loop Support for Rate-of-Return Carriers program set forth under subpart M of part 54 of title 47, Code of Federal Regulations, or any successor thereto. (7)Universal Service Fund ProgramThe term Universal Service Fund Program means any program authorized under section 254 of the Communications Act of 1934 (47 U.S.C. 254) to help deploy broadband.
(8)Universal service mechanismThe term universal service mechanism means any funding stream provided by a Universal Service Fund Program to support broadband access. (h)Rule of constructionNothing in this Act is intended to alter or amend any provision of section 254 of the Communications Act of 1934 (47 U.S.C. 254).
904.Interagency agreement
(a)Short titleThis section may be cited as the Broadband Interagency Coordination Act of 2020. (b)Interagency agreement (1)DefinitionsIn this Act—
(A)the term covered agency means— (i)the Federal Communications Commission;
(ii)the Department of Agriculture; and (iii)the National Telecommunications and Information Administration; and
(B)the term high-cost programs means— (i)the program for Universal Service Support for High-Cost Areas set forth under subpart D of part 54 of title 47, Code of Federal Regulations, or any successor thereto;
(ii)the Rural Digital Opportunity Fund set forth under subpart J of part 54 of title 47, Code of Federal Regulations, or any successor thereto; (iii)the Interstate Common Line Support Mechanism for Rate-of-Return Carriers set forth under subpart K of part 54 of title 47, Code of Federal Regulations, or any successor thereto;
(iv)the Mobility Fund and 5G Fund set forth under subpart L of part 54 of title 47, Code of Federal Regulations, or any successor thereto; and (v)the High Cost Loop Support for Rate-of-Return Carriers program set forth under subpart M of part 54 of title 47, Code of Federal Regulations, or any successor thereto.
(2)Interagency agreementNot later than 180 days after the date of enactment of this Act, the heads of the covered agencies shall enter into an interagency agreement requiring coordination between the covered agencies for the distribution of funds for broadband deployment under— (A)the high-cost programs;
(B)the programs administered by the Rural Utilities Service of the Department of Agriculture and the Department of Agriculture; and (C)the programs administered by or coordinated through the National Telecommunications and Information Administration.
(3)RequirementsIn entering into an interagency agreement with respect to the programs described in paragraph (2), the heads of the covered agencies shall— (A)require that the covered agencies share information with each other about existing or planned projects that have received or will receive funds under the programs described in paragraph (2) for new broadband deployment;
(B)provide that— (i)subject to clause (ii), upon request from another covered agency with authority to award or authorize any funds for new broadband deployment in a project area, a covered agency shall provide the other covered agency with any information the covered agency possesses regarding, with respect to the project area—
(I)each entity that provides broadband service in the area; (II)levels of broadband service provided in the area, including the speed of broadband service and the technology provided;
(III)the geographic scope of broadband service coverage in the area; and (IV)each entity that has received or will receive funds under the programs described in paragraph (2) to provide broadband service in the area; and
(ii)if a covered agency designates any information provided to another covered agency under clause (i) as confidential, the other covered agency shall protect the confidentiality of that information; (C)consider basing the distribution of funds for broadband deployment under the programs described in paragraph (2) on standardized data regarding broadband coverage; and
(D)provide that the interagency agreement shall be updated periodically, except that the scope of the agreement with respect to the Federal Communications Commission may not expand beyond the high-cost programs. (4)Assessment of agreement (A)Public commentNot later than 1 year after entering into the interagency agreement required under paragraph (2), the Federal Communications Commission shall seek public comment on—
(i)the effectiveness of the interagency agreement in facilitating efficient use of funds for broadband deployment; (ii)the availability of Tribal, State, and local data regarding broadband deployment and the inclusion of that data in interagency coordination; and
(iii)modifications to the interagency agreement that would improve the efficacy of interagency coordination. (B)Assessment; reportNot later than 18 months after the date of enactment of this Act, the Federal Communications Commission shall—
(i)review and assess the comments received under subparagraph (A); and (ii)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report detailing any findings and recommendations from the assessment conducted under clause (i).
905.Reallocation and auction of 3450–3550 MHz spectrum band
(a)Short titleThis section may be cited as the Beat China by Harnessing Important, National Airwaves for 5G Act of 2020 or the Beat CHINA for 5G Act of 2020.  (b)DefinitionsIn this Act—
(1)the term Commission means the Federal Communications Commission; and (2)the term covered band means the band of electromagnetic spectrum between the frequencies of 3450 megahertz and 3550 megahertz, inclusive.
(c)Withdrawal or modification of Federal Government assignmentsThe President, acting through the Assistant Secretary of Commerce for Communications and Information, shall— (1)not later than 180 days after the date of enactment of this Act, in coordination with relevant Federal users, begin the process of withdrawing or modifying the assignments to Federal Government stations of the covered band as necessary for the Commission to comply with subsection (d); and
(2)not later than 30 days after completing any necessary withdrawal or modification under paragraph (1), notify the Commission that the withdrawal or modification is complete. (d)Reallocation and auction (1)In generalThe Commission shall—
(A)revise the non-Federal allocation for the covered band to permit flexible-use services; and (B)notwithstanding paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), not later than December 31, 2021, begin a system of competitive bidding under that section to grant new initial licenses for the use of a portion or all of the covered band, subject to flexible-use service rules.
(2)Exemption from notification requirementThe first sentence of section 113(g)(4)(A) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(4)(A)) shall not apply with respect to the system of competitive bidding required under paragraph (1)(B) of this subsection. (3)Proceeds to cover 110 percent of Federal relocation or sharing costsNothing in paragraph (1) shall be construed to relieve the Commission from the requirements of section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)).
XBankruptcy Relief
1001.Bankruptcy relief
(a)Property of the estate
(1)In generalSection 541(b) of title 11, United States Code, is amended— (A)in paragraph (9), in the matter following subparagraph (B), by striking or;
(B)in paragraph (10)(C), by striking the period at the end and inserting ; or; and (C)by inserting after paragraph (10) the following:

(11)recovery rebates made under section 6428 of the Internal Revenue Code of 1986.. (2)SunsetEffective on the date that is 1 year after the date of enactment of this Act, section 541(b) of title 11, United States Code, is amended—
(A)in paragraph (9), in the matter following subparagraph (B), by adding or at the end; (B)in paragraph (10)(C), by striking ; or and inserting a period; and
(C)by striking paragraph (11). (b)Discharge (1)In generalSection 1328 of title 11, United States Code, is amended by adding at the end the following:

(i)Subject to subsection (d), after notice and a hearing, the court may grant a discharge of debts dischargeable under subsection (a) to a debtor who has not completed payments to the trustee or a creditor holding a security interest in the principal residence of the debtor if— (1)the debtor defaults on not more than 3 monthly payments due on a residential mortgage under section 1322(b)(5) on or after March 13, 2020, to the trustee or creditor caused by a material financial hardship due, directly or indirectly, by the coronavirus disease 2019 (COVID–19) pandemic; or 
(2)
(A)the plan provides for the curing of a default and maintenance of payments on a residential mortgage under section 1322(b)(5); and (B)the debtor has entered into a forbearance agreement or loan modification agreement with the holder or servicer (as defined in section 6(i) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)) of the mortgage described in subparagraph (A)..
(2)SunsetEffective on the date that is 1 year after the date of enactment of this Act, section 1328 of title 11, United States Code, is amended by striking subsection (i). (c)Protection against discriminatory treatment (1)In generalSection 525 of title 11, United States Code, is amended by adding at the end the following:

(d)A person may not be denied relief under sections 4022 through 4024 of the CARES Act (15 U.S.C. 9056, 9057, 9058) because the person is or has been a debtor under this title.. (2)SunsetEffective on the date that is 1 year after the date of enactment of this Act, section 525 of title 11, United States Code, is amended by striking subsection (d).
(d)CARES forbearance claims
(1)Filing of proofs of claims or interestsSection 501 of title 11, United States Code, is amended by adding at the end the following:  (f) (1)In this subsection—
(A)the term CARES forbearance claim means a supplemental claim for the amount of a Federally backed mortgage loan or a Federally backed multifamily mortgage loan that was not received by an eligible creditor during the forbearance period of a loan granted forbearance under section 4022 or 4023 of the CARES Act (15 U.S.C. 9056, 9057); (B)the term eligible creditor means a servicer (as defined in section 6(i) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)) with a claim for a Federally backed mortgage loan or a Federally backed multifamily mortgage loan of the debtor that is provided for by a plan under section 1322(b)(5);
(C)the term Federally backed mortgage loan has the meaning given the term in section 4022(a) of the CARES Act (15 U.S.C. 9056(a)); and (D)the term Federally backed multifamily mortgage loan has the meaning given the term in section 4023(f) of the CARES Act (15 U.S.C. 9057(f)).
(2)
(A)Only an eligible creditor may file a supplemental proof of claim for a CARES forbearance claim. (B)If an underlying mortgage loan obligation has been modified or deferred by an agreement of the debtor and an eligible creditor of the mortgage loan in connection with a mortgage forbearance granted under section 4022 or 4023 of the CARES Act (15 U.S.C. 9056, 9057) in order to cure mortgage payments forborne under the forbearance, the proof of claim filed under subparagraph (A) shall include—
(i)the relevant terms of the modification or deferral; (ii)for a modification or deferral that is in writing, a copy of the modification or deferral; and
(iii)a description of the payments to be deferred until the date on which the mortgage loan matures.. (2)Allowance of claims or interestsSection 502(b)(9) of title 11, United States Code, is amended to read as follows:

(9)proof of such claim is not timely filed, except to the extent tardily filed as permitted under paragraph (1), (2), or (3) of section 726(a) or under the Federal Rules of Bankruptcy Procedure, except that— (A)a claim of a governmental unit shall be timely filed if it is filed before 180 days after the date of the order for relief or such later time as the Federal Rules of Bankruptcy Procedure may provide;
(B)in a case under chapter 13, a claim of a governmental unit for a tax with respect to a return filed under section 1308 shall be timely if the claim is filed on or before the date that is 60 days after the date on which such return was filed as required; and (C)a CARES forbearance claim (as defined in section 501(f)(1)) shall be timely filed if the claim is filed before the date that is 120 days after the expiration of the forbearance period of a loan granted forbearance under section 4022 or 4023 of the CARES Act (15 U.S.C. 9056, 9057)..
(3)SunsetEffective on the date that is 1 year after the date of enactment of this Act— (A)section 501 of title 11, United States Code, is amended by striking subsection (f); and
(B)section 502(b)(9) of title 11, United States Code, is amended— (i)in subparagraph (A), by adding and at the end;
(ii)in subparagraph (B), by striking ; and and inserting a period; and (iii)by striking subparagraph (C).
(e)Modification of plan after confirmation
(1)In generalSection 1329 of title 11, United States Code, is amended by adding at the end the following:  (e) (1)A debtor of a case for which a creditor files a proof of claim under section 501(f) may file a request for a modification of the plan to provide for the proof of claim.
(2)If the debtor does not file a request for a modification of the plan under paragraph (1) on or before the date that is 30 days after the date on which a creditor files a claim under section 501(f), after notice, the court, on a motion of the court or on a motion of the United States trustee, the trustee, a bankruptcy administrator, or any party in interest, may request a modification of the plan to provide for the proof of claim.. (2)SunsetEffective on the date that is 1 year after the date of enactment of this Act, section 1329 of title 11, United States Code, is amended by striking subsection (e).
(f)Executory contracts and unexpired leases
(1)In generalSection 365(d) of title 11, United States Code, is amended— (A)in paragraph (3)—
(i)by inserting (A) after (3); (ii)by inserting , except as provided in subparagraph (B) after such 60-day period; and
(iii)by adding at the end the following:  (B)In a case under subchapter V of chapter 11, the time for performance of an obligation described in subparagraph (A) arising under any unexpired lease of nonresidential real property may be extended by the court if the debtor is experiencing or has experienced a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic until the earlier of—
(i)the date that is 60 days after the date of the order for relief, which may be extended by the court for an additional period of 60 days if the court determines that the debtor is continuing to experience a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic; or (ii)the date on which the lease is assumed or rejected under this section.
(C)An obligation described in subparagraph (A) for which an extension is granted under subparagraph (B) shall be treated as an administrative expense described in section 507(a)(2) for the purpose of section 1191(e).; and (B)in paragraph (4), by striking 120 each place it appears and inserting 210.
(2)Sunset
(A)In generalEffective on the date that is 2 years after the date of enactment of this Act, section 365(d) of title 11, United States Code, is amended— (i)in paragraph (3)—
(I)by striking (A) after (3); (II)by striking , except as provided in subparagraph (B) after such 60-day period; and
(III)by striking subparagraphs (B) and (C); and (ii)in paragraph (4), by striking 210 each place it appears and inserting 120.
(B)Subchapter V cases filed before sunsetNotwithstanding the amendments made by subparagraph (A), the amendments made by paragraph (1) shall apply in any case commenced under subchapter V of chapter 11 of title 11, United States Code, before the date that is 2 years after the date of enactment of this Act. (g)Preferences (1)In generalSection 547 of title 11, United States Code, is amended—
(A)in subsection (b), in the matter preceding paragraph (1), by striking and (i) and inserting , (i), and (j); and (B)by adding at the end the following:

(j)
(1)In this subsection: (A)The term covered payment of rental arrearages means a payment of arrearages that—
(i)is made in connection with an agreement or arrangement— (I)between the debtor and a lessor to defer or postpone the payment of rent and other periodic charges under a lease of nonresidential real property; and
(II)made or entered into on or after March 13, 2020; (ii)does not exceed the amount of rental and other periodic charges agreed to under the lease of nonresidential real property described in clause (i)(I) before March 13, 2020; and
(iii)does not include fees, penalties, or interest in an amount greater than the amount of fees, penalties, or interest— (I)scheduled to be paid under the lease of nonresidential real property described in clause (i)(I); or
(II)that the debtor would owe if the debtor had made every payment due under the lease of nonresidential real property described in clause (i)(I) on time and in full before March 13, 2020. (B)The term covered payment of supplier arrearages means a payment of arrearages that—
(i)is made in connection with an agreement or arrangement— (I)between the debtor and a supplier of goods or services to defer or postpone the payment of amounts due under an executory contract for goods or services; and
(II)made or entered into on or after March 13, 2020; (ii)does not exceed the amount due under the executory contract described in clause (i)(I) before March 13, 2020; and
(iii)does not include fees, penalties, or interest in an amount greater than the amount of fees, penalties, or interest— (I)scheduled to be paid under the executory contract described in clause (i)(I); or
(II)that the debtor would owe if the debtor had made every payment due under the executory contract described in clause (i)(I) on time and in full before March 13, 2020. (2)The trustee may not avoid a transfer under this section for—
(A)a covered payment of rental arrearages; or (B)a covered payment of supplier arrearages..
(2)Sunset
(A)In generalEffective on the date that is 2 years after the date of enactment of this Act, section 547 of title 11, United States Code, is amended— (i)in subsection (b), in the matter preceding paragraph (1), by striking , (i), and (j) and inserting and (i); and
(ii)by striking subsection (j). (B)Cases filed before sunsetNotwithstanding the amendments made by subparagraph (A), the amendments made by paragraph (1) shall apply in any case commenced under title 11, United States Code, before the date that is 2 years after the date of enactment of this Act.
(h)Termination of utility services
(1)In generalSection 366 of title 11, United States Code, is amended by adding at the end the following:  (d)Notwithstanding any other provision of this section, a utility may not alter, refuse, or discontinue service to a debtor who does not furnish adequate assurance of payment under this section if the debtor—
(1)is an individual; (2)makes a payment to the utility for any debt owed to the utility for service provided during the 20-day period beginning on the date of the order for relief; and
(3)after the date on which the 20-day period beginning on the date of the order for relief ends, makes a payment to the utility for services provided during the pendency of case when such a payment becomes due.. (2)SunsetEffective on the date that is 1 year after the date of enactment of this Act, section 366 of title 11, United States Code, is amended by striking subsection (d).
(i)Customs duties
(1)In generalSection 507(d) of title 11, United States Code, is amended— (A)by striking , (a)(8);
(B)by inserting or subparagraphs (A) through (E) and (G) of subsection (a)(8) after (a)(9); and (C)inserting or subparagraph after such subsection.
(2)SunsetEffective on the date that is 1 year after the date of enactment of this Act, section 507(d) of title 11, United States Code, is amended— (A)by inserting , (a)(8) before , or (a)(9);
(B)by striking or subparagraphs (A) through (E) and (G) of subsection (a)(8); and (C)by striking or subparagraph after such subsection.
XIWestern Water and Indian Affairs
1101.Aging infrastructure accountSection 9603 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 510b) is amended by adding at the end the following:  (d)Aging infrastructure account (1)EstablishmentThere is established in the general fund of the Treasury a special account, to be known as the Aging Infrastructure Account (referred to in this subsection as the Account), to provide funds to, and provide for the extended repayment of the funds by, a transferred works operating entity or project beneficiary responsible for repayment of reimbursable costs for the conduct of extraordinary operation and maintenance work at a project facility, which shall consist of—
(A)any amounts that are specifically appropriated to the Account under section 9605; and (B)any amounts deposited in the Account under paragraph (3)(B).
(2)ExpendituresSubject to paragraphs (3) and (6), the Secretary may expend amounts in the Account to fund and provide for extended repayment of the funds for eligible projects identified in a report submitted under paragraph (5)(B). (3)Repayment contract (A)In generalThe Secretary may not expend amounts under paragraph (2) with respect to an eligible project described in that paragraph unless the transferred works operating entity or project beneficiary responsible for repayment of reimbursable costs has entered into a contract to repay the amounts under subsection (b)(2).
(B)Deposit of repaid fundsAmounts repaid by a transferred works operating entity or project beneficiary responsible for repayment of reimbursable costs receiving funds under a repayment contract entered into under this subsection shall be deposited in the Account and shall be available to the Secretary for expenditure, subject to paragraph (6), in accordance with this subsection, and without further appropriation. (4)Application for funding (A)In generalBeginning with fiscal year 2022, not less than once per fiscal year, the Secretary shall accept, during an application period established by the Secretary, applications from transferred works operating entities or project beneficiaries responsible for payment of reimbursable costs for funds and extended repayment for eligible projects.
(B)Eligible projectA project eligible for funding and extended repayment under this subsection is a project that— (i)qualifies as an extraordinary operation and maintenance work under this section;
(ii)is for the major, non-recurring maintenance of a mission-critical asset; and (iii)is not eligible to be carried out or funded under the repayment provisions of section 4(c) of the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 508(c)).
(C)Guidelines for applicationsNot later than 60 days after the date of enactment of this subsection, the Secretary shall issue guidelines describing the information required to be provided in an application for funds and extended repayment under this subsection that require, at a minimum— (i)a description of the project for which the funds are requested;
(ii)the amount of funds requested; (iii)the repayment period requested by the transferred works operating entity or project beneficiary responsible for repayment of reimbursable costs;
(iv)alternative non-Federal funding options that have been evaluated; (v)the financial justification for requesting an extended repayment period; and
(vi)the financial records of the transferred works operating entity or project beneficiary responsible for repayment of reimbursable costs. (D)Review by the secretaryThe Secretary shall review each application submitted under subparagraph (A)—
(i)to determine whether the project is eligible for funds and an extended repayment period under this subsection; (ii)to determine if the project has been identified by the Bureau of Reclamation as part of the major rehabilitation and replacement of a project facility; and
(iii)to conduct a financial analysis of— (I)the project; and
(II)repayment capability of the transferred works operating entity or project beneficiary responsible for repayment of reimbursable costs. (5)ReportNot later than 90 days after the date on which an application period closes under paragraph (4)(A), the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Natural Resources and Appropriations of the House of Representatives a report that—
(A)describes the results of the Secretary’s review of each application under paragraph (4)(D), including a determination of whether the project is eligible; (B)identifies each project eligible for funds and extended repayment under this subsection;
(C)with respect to each eligible project identified under subparagraph (B), includes— (i)a description of—
(I)the eligible project; (II)the anticipated cost and duration of the eligible project;
(III)any remaining engineering or environmental compliance that is required before the eligible project commences; (IV)any recommendations the Secretary may have concerning the plan or design of the project; and
(V)any conditions the Secretary may require for construction of the project; (ii)an analysis of—
(I)the repayment period proposed in the application; and (II)if the Secretary recommends a minimum necessary repayment period that is different than the repayment period proposed in the application, the minimum necessary repayment period recommended by the Secretary; and
(iii)an analysis of alternative non-Federal funding options;  (D)describes the allocation of funds from deposits into the Account under paragraph (3)(B); and 
(E)describes the balance of funds in the Account as of the date of the report. (6)Alternative allocation (A)In generalAppropriations Acts may provide for alternate allocation of amounts reported pursuant to paragraph (5)(D) that are made available under this subsection.
(B)Allocation by secretary
(i)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date on which the Act making full-year appropriations for energy and water development and related agencies for the applicable fiscal year is enacted into law, amounts made available under paragraph (1) shall be allocated by the Secretary.  (ii)Insufficient alternate allocationsIf Congress enacts legislation establishing alternate allocations for amounts made available under paragraph (1) that are less than the full amount appropriated under that paragraph, the difference between the amount appropriated and the alternate allocation shall be allocated by the Secretary.
(7)Effect of subsectionNothing in this subsection affects— (A)any funding provided, or contracts entered into, under subsection (a) before the date of enactment of this subsection; or
(B)the use of funds otherwise made available to the Secretary to carry out subsection (a).. 1102.Navajo-Utah water rights settlement (a)PurposesThe purposes of this section are—
(1)to achieve a fair, equitable, and final settlement of all claims to water rights in the State of Utah for— (A)the Navajo Nation; and
(B)the United States, for the benefit of the Nation; (2)to authorize, ratify, and confirm the agreement entered into by the Nation and the State, to the extent that the agreement is consistent with this section;
(3)to authorize and direct the Secretary— (A)to execute the agreement; and
(B)to take any actions necessary to carry out the agreement in accordance with this section; and (4)to authorize funds necessary for the implementation of the agreement and this section.
(b)DefinitionsIn this section: (1)AgreementThe term agreement means—
(A)the document entitled Navajo Utah Water Rights Settlement Agreement dated December 14, 2015, and the exhibits attached thereto; and (B)any amendment or exhibit to the document or exhibits referenced in subparagraph (A) to make the document or exhibits consistent with this section.
(2)AllotmentThe term allotment means a parcel of land— (A)granted out of the public domain that is—
(i)located within the exterior boundaries of the Reservation; or (ii)Bureau of Indian Affairs parcel number 792 634511 in San Juan County, Utah, consisting of 160 acres located in Township 41S, Range 20E, sections 11, 12, and 14, originally set aside by the United States for the benefit of an individual identified in the allotting document as a Navajo Indian; and
(B)held in trust by the United States— (i)for the benefit of an individual, individuals, or an Indian Tribe other than the Navajo Nation; or
(ii)in part for the benefit of the Navajo Nation as of the enforceability date. (3)AllotteeThe term allottee means an individual or Indian Tribe with a beneficial interest in an allotment held in trust by the United States.
(4)Enforceability dateThe term enforceability date means the date on which the Secretary publishes in the Federal Register the statement of findings described in subsection (g)(1). (5)General stream adjudicationThe term general stream adjudication means the adjudication pending, as of the date of enactment of this Act, in the Seventh Judicial District in and for Grand County, State of Utah, commonly known as the Southeastern Colorado River General Adjudication, Civil No. 810704477, conducted pursuant to State law.
(6)Injury to water rightsThe term injury to water rights means an interference with, diminution of, or deprivation of water rights under Federal or State law, excluding injuries to water quality. (7)MemberThe term member means any person who is a duly enrolled member of the Navajo Nation.
(8)Navajo nation or nationThe term Navajo Nation or Nation means a body politic and federally recognized Indian nation, as published on the list established under section 104(a) of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131(a)), also known variously as the Navajo Nation, the Navajo Nation of Arizona, New Mexico, & Utah, and the Navajo Nation of Indians and other similar names, and includes all bands of Navajo Indians and chapters of the Navajo Nation and all divisions, agencies, officers, and agents thereof. (9)Navajo water development projectsThe term Navajo water development projects means projects for domestic municipal water supply, including distribution infrastructure, and agricultural water conservation, to be constructed, in whole or in part, using monies from the Navajo Water Development Projects Account.
(10)Navajo water rightsThe term Navajo water rights means the Nation’s water rights in Utah described in the agreement and this section. (11)OM&RThe term OM&R means operation, maintenance, and replacement.
(12)PartiesThe term parties means the Navajo Nation, the State, and the United States. (13)ReservationThe term Reservation means, for purposes of the agreement and this section, the Reservation of the Navajo Nation in Utah as in existence on the date of enactment of this Act and depicted on the map attached to the agreement as Exhibit A, including any parcel of land granted out of the public domain and held in trust by the United States entirely for the benefit of the Navajo Nation as of the enforceability date.
(14)SecretaryThe term Secretary means the Secretary of the Interior or a duly authorized representative thereof. (15)StateThe term State means the State of Utah and all officers, agents, departments, and political subdivisions thereof.
(16)United statesThe term United States means the United States of America and all departments, agencies, bureaus, officers, and agents thereof. (17)United states acting in its trust capacityThe term United States acting in its trust capacity means the United States acting for the benefit of the Navajo Nation or for the benefit of allottees.
(c)Ratification of agreement
(1)Approval by congressExcept to the extent that any provision of the agreement conflicts with this section, Congress approves, ratifies, and confirms the agreement (including any amendments to the agreement that are executed to make the agreement consistent with this section). (2)Execution by secretaryThe Secretary is authorized and directed to promptly execute the agreement to the extent that the agreement does not conflict with this section, including—
(A)any exhibits to the agreement requiring the signature of the Secretary; and (B)any amendments to the agreement necessary to make the agreement consistent with this section.
(3)Environmental compliance
(A)In generalIn implementing the agreement and this section, the Secretary shall comply with all applicable provisions of— (i)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
(ii)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (iii)all other applicable environmental laws and regulations.
(B)Execution of the agreementExecution of the agreement by the Secretary as provided for in this section shall not constitute a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (d)Navajo water rights (1)Confirmation of navajo water rights (A)QuantificationThe Navajo Nation shall have the right to use water from water sources located within Utah and adjacent to or encompassed within the boundaries of the Reservation resulting in depletions not to exceed 81,500 acre-feet annually as described in the agreement and as confirmed in the decree entered by the general stream adjudication court.
(B)Satisfaction of allottee rightsDepletions resulting from the use of water on an allotment shall be accounted for as a depletion by the Navajo Nation for purposes of depletion accounting under the agreement, including recognition of— (i)any water use existing on an allotment as of the date of enactment of this Act and as subsequently reflected in the hydrographic survey report referenced in subsection (f)(2);
(ii)reasonable domestic and stock water uses put into use on an allotment; and (iii)any allotment water rights that may be decreed in the general stream adjudication or other appropriate forum.
(C)Satisfaction of on-reservation State law-based water rightsDepletions resulting from the use of water on the Reservation pursuant to State law-based water rights existing as of the date of enactment of this Act shall be accounted for as depletions by the Navajo Nation for purposes of depletion accounting under the agreement. (D)In generalThe Navajo water rights are ratified, confirmed, and declared to be valid.
(E)UseAny use of the Navajo water rights shall be subject to the terms and conditions of the agreement and this section. (F)ConflictIn the event of a conflict between the agreement and this section, the provisions of this section shall control.
(2)Trust status of Navajo water rightsThe Navajo water rights— (A)shall be held in trust by the United States for the use and benefit of the Nation in accordance with the agreement and this section; and
(B)shall not be subject to forfeiture or abandonment. (3)Authority of the nation (A)In generalThe Nation shall have the authority to allocate, distribute, and lease the Navajo water rights for any use on the Reservation in accordance with the agreement, this section, and applicable Tribal and Federal law.
(B)Off-reservation useThe Nation may allocate, distribute, and lease the Navajo water rights for off-Reservation use in accordance with the agreement, subject to the approval of the Secretary. (C)Allottee water rightsThe Nation shall not object in the general stream adjudication or other applicable forum to the quantification of reasonable domestic and stock water uses on an allotment, and shall administer any water use on the Reservation in accordance with applicable Federal law, including recognition of—
(i)any water use existing on an allotment as of the date of enactment of this Act and as subsequently reflected in the hydrographic survey report referenced in subsection (f)(2); (ii)reasonable domestic and stock water uses on an allotment; and
(iii)any allotment water rights decreed in the general stream adjudication or other appropriate forum. (4)EffectExcept as otherwise expressly provided in this subsection, nothing in this section—
(A)authorizes any action by the Nation against the United States under Federal, State, Tribal, or local law; or (B)alters or affects the status of any action brought pursuant to section 1491(a) of title 28, United States Code.
(e)Navajo trust accounts
(1)EstablishmentThe Secretary shall establish a trust fund, to be known as the Navajo Utah Settlement Trust Fund (referred to in this section as the Trust Fund), to be managed, invested, and distributed by the Secretary and to remain available until expended, consisting of the amounts deposited in the Trust Fund under paragraph (3), together with any interest earned on those amounts, for the purpose of carrying out this section. (2)AccountsThe Secretary shall establish in the Trust Fund the following Accounts (referred to in this subsection as the Trust Fund Accounts):
(A)The Navajo Water Development Projects Account. (B)The Navajo OM&R Account.
(3)DepositsThe Secretary shall deposit in the Trust Fund Accounts— (A)in the Navajo Water Development Projects Account, the amounts made available pursuant to subsection (f)(1)(A); and
(B)in the Navajo OM&R Account, the amount made available pursuant to subsection (f)(1)(B). (4)Management and interest (A)ManagementUpon receipt and deposit of the funds into the Trust Fund Accounts, the Secretary shall manage, invest, and distribute all amounts in the Trust Fund in a manner that is consistent with the investment authority of the Secretary under—
(i)the first section of the Act of June 24, 1938 (25 U.S.C. 162a); (ii)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and
(iii)this subsection. (B)Investment earningsIn addition to the deposits under paragraph (3), any investment earnings, including interest, credited to amounts held in the Trust Fund are authorized to be appropriated to be used in accordance with the uses described in paragraph (8).
(5)Availability of amountsAmounts appropriated to, and deposited in, the Trust Fund, including any investment earnings, shall be made available to the Nation by the Secretary beginning on the enforceability date and subject to the uses and restrictions set forth in this subsection. (6)Withdrawals (A)Withdrawals Under the American Indian Trust Fund Management Reform Act of 1994The Nation may withdraw any portion of the funds in the Trust Fund on approval by the Secretary of a tribal management plan submitted by the Nation in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
(i)RequirementsIn addition to the requirements under the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan under this subparagraph shall require that the Nation shall spend all amounts withdrawn from the Trust Fund and any investment earnings accrued through the investments under the Tribal management plan in accordance with this section. (ii)EnforcementThe Secretary may carry out such judicial and administrative actions as the Secretary determines to be necessary to enforce the Tribal management plan to ensure that amounts withdrawn by the Nation from the Trust Fund under this subparagraph are used in accordance with this section.
(B)Withdrawals under expenditure planThe Nation may submit to the Secretary a request to withdraw funds from the Trust Fund pursuant to an approved expenditure plan. (i)RequirementsTo be eligible to withdraw funds under an expenditure plan under this subparagraph, the Nation shall submit to the Secretary for approval an expenditure plan for any portion of the Trust Fund that the Nation elects to withdraw pursuant to this subparagraph, subject to the condition that the funds shall be used for the purposes described in this section.
(ii)InclusionsAn expenditure plan under this subparagraph shall include a description of the manner and purpose for which the amounts proposed to be withdrawn from the Trust Fund will be used by the Nation, in accordance with paragraphs (3) and (8). (iii)ApprovalOn receipt of an expenditure plan under this subparagraph, the Secretary shall approve the plan, if the Secretary determines that the plan—
(I)is reasonable; (II)is consistent with, and will be used for, the purposes of this section; and
(III)contains a schedule which describes that tasks will be completed within 18 months of receipt of withdrawn amounts. (iv)EnforcementThe Secretary may carry out such judicial and administrative actions as the Secretary determines to be necessary to enforce an expenditure plan to ensure that amounts disbursed under this subparagraph are used in accordance with this section.
(7)Effect of titleNothing in this section gives the Nation the right to judicial review of a determination of the Secretary regarding whether to approve a Tribal management plan or an expenditure plan except under subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act). (8)UsesAmounts from the Trust Fund shall be used by the Nation for the following purposes:
(A)The Navajo Water Development Projects Account shall be used to plan, design, and construct the Navajo water development projects and for the conduct of related activities, including to comply with Federal environmental laws. (B)The Navajo OM&R Account shall be used for the operation, maintenance, and replacement of the Navajo water development projects.
(9)LiabilityThe Secretary and the Secretary of the Treasury shall not be liable for the expenditure or investment of any amounts withdrawn from the Trust Fund by the Nation under paragraph (6). (10)No per capita distributionsNo portion of the Trust Fund shall be distributed on a per capita basis to any member of the Nation.
(11)Expenditure reportsThe Navajo Nation shall submit to the Secretary annually an expenditure report describing accomplishments and amounts spent from use of withdrawals under a Tribal management plan or an expenditure plan as described in this section. (f)Authorization of appropriations (1)AuthorizationThere are authorized to be appropriated to the Secretary—
(A)for deposit in the Navajo Water Development Projects Account of the Trust Fund established under subsection (e)(2)(A), $198,300,000, which funds shall be retained until expended, withdrawn, or reverted to the general fund of the Treasury; and (B)for deposit in the Navajo OM&R Account of the Trust Fund established under subsection (e)(2)(B), $11,100,000, which funds shall be retained until expended, withdrawn, or reverted to the general fund of the Treasury.
(2)Implementation costsThere is authorized to be appropriated non-trust funds in the amount of $1,000,000 to assist the United States with costs associated with the implementation of this section, including the preparation of a hydrographic survey of historic and existing water uses on the Reservation and on allotments. (3)State cost shareThe State shall contribute $8,000,000 payable to the Secretary for deposit into the Navajo Water Development Projects Account of the Trust Fund established under subsection (e)(2)(A) in installments in each of the 3 years following the execution of the agreement by the Secretary as provided for in subsection (c)(2).
(4)Fluctuation in costsThe amount authorized to be appropriated under paragraph (1) shall be increased or decreased, as appropriate, by such amounts as may be justified by reason of ordinary fluctuations in costs occurring after the date of enactment of this Act as indicated by the Bureau of Reclamation Construction Cost Index—Composite Trend. (A)RepetitionThe adjustment process under this paragraph shall be repeated for each subsequent amount appropriated until the amount authorized, as adjusted, has been appropriated.
(B)Period of indexingThe period of indexing adjustment for any increment of funding shall end on the date on which funds are deposited into the Trust Fund. (g)Conditions precedent (1)In generalThe waivers and releases contained in subsection (h) shall become effective as of the date the Secretary causes to be published in the Federal Register a statement of findings that—
(A)to the extent that the agreement conflicts with this section, the agreement has been revised to conform with this section; (B)the agreement, so revised, including waivers and releases of claims set forth in subsection (h), has been executed by the parties, including the United States;
(C)Congress has fully appropriated, or the Secretary has provided from other authorized sources, all funds authorized under subsection (f)(1); (D)the State has enacted any necessary legislation and provided the funding required under the agreement and subsection (f)(3); and
(E)the court has entered a final or interlocutory decree that— (i)confirms the Navajo water rights consistent with the agreement and this section; and
(ii)with respect to the Navajo water rights, is final and nonappealable. (2)Expiration dateIf all the conditions precedent described in paragraph (1) have not been fulfilled to allow the Secretary’s statement of findings to be published in the Federal Register by October 31, 2030—
(A)the agreement and this section, including waivers and releases of claims described in those documents, shall no longer be effective; (B)any funds that have been appropriated pursuant to subsection (f) but not expended, including any investment earnings on funds that have been appropriated pursuant to such subsection, shall immediately revert to the general fund of the Treasury; and
(C)any funds contributed by the State pursuant to subsection (f)(3) but not expended shall be returned immediately to the State. (3)ExtensionThe expiration date set forth in paragraph (2) may be extended if the Navajo Nation, the State, and the United States (acting through the Secretary) agree that an extension is reasonably necessary.
(h)Waivers and releases
(1)In General
(A)Waiver and release of claims by the nation and the united states acting in its capacity as trustee for the nationSubject to the retention of rights set forth in paragraph (3), in return for confirmation of the Navajo water rights and other benefits set forth in the agreement and this section, the Nation, on behalf of itself and the members of the Nation (other than members in their capacity as allottees), and the United States, acting as trustee for the Nation and members of the Nation (other than members in their capacity as allottees), are authorized and directed to execute a waiver and release of— (i)all claims for water rights within Utah based on any and all legal theories that the Navajo Nation or the United States acting in its trust capacity for the Nation, asserted, or could have asserted, at any time in any proceeding, including to the general stream adjudication, up to and including the enforceability date, except to the extent that such rights are recognized in the agreement and this section; and
(ii)all claims for damages, losses, or injuries to water rights or claims of interference with, diversion, or taking of water rights (including claims for injury to lands resulting from such damages, losses, injuries, interference with, diversion, or taking of water rights) within Utah against the State, or any person, entity, corporation, or municipality, that accrued at any time up to and including the enforceability date. (2)Claims by the navajo nation against the united statesThe Navajo Nation, on behalf of itself (including in its capacity as allottee) and its members (other than members in their capacity as allottees), shall execute a waiver and release of—
(A)all claims the Navajo Nation may have against the United States relating in any manner to claims for water rights in, or water of, Utah that the United States acting in its trust capacity for the Nation asserted, or could have asserted, in any proceeding, including the general stream adjudication; (B)all claims the Navajo Nation may have against the United States relating in any manner to damages, losses, or injuries to water, water rights, land, or other resources due to loss of water or water rights (including damages, losses, or injuries to hunting, fishing, gathering, or cultural rights due to loss of water or water rights; claims relating to interference with, diversion, or taking of water; or claims relating to failure to protect, acquire, replace, or develop water or water rights) within Utah that first accrued at any time up to and including the enforceability date;
(C)all claims the Nation may have against the United States relating in any manner to the litigation of claims relating to the Nation’s water rights in proceedings in Utah; and (D)all claims the Nation may have against the United States relating in any manner to the negotiation, execution, or adoption of the agreement or this section.
(3)Reservation of rights and retention of claims by the navajo nation and the united statesNotwithstanding the waivers and releases authorized in this section, the Navajo Nation, and the United States acting in its trust capacity for the Nation, retain— (A)all claims for injuries to and the enforcement of the agreement and the final or interlocutory decree entered in the general stream adjudication, through such legal and equitable remedies as may be available in the decree court or the Federal District Court for the District of Utah;
(B)all rights to use and protect water rights acquired after the enforceability date; (C)all claims relating to activities affecting the quality of water, including any claims under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) (including claims for damages to natural resources), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), and the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the regulations implementing those Acts, and the common law;
(D)all claims for water rights, and claims for injury to water rights, in States other than the State of Utah; (E)all claims, including environmental claims, under any laws (including regulations and common law) relating to human health, safety, or the environment; and
(F)all rights, remedies, privileges, immunities, and powers not specifically waived and released pursuant to the agreement and this section. (4)EffectNothing in the agreement or this section—
(A)affects the ability of the United States acting in its sovereign capacity to take actions authorized by law, including any laws relating to health, safety, or the environment, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), and the regulations implementing those laws; (B)affects the ability of the United States to take actions in its capacity as trustee for any other Indian Tribe or allottee;
(C)confers jurisdiction on any State court to— (i)interpret Federal law regarding health, safety, or the environment or determine the duties of the United States or other parties pursuant to such Federal law; and
(ii)conduct judicial review of Federal agency action; or (D)modifies, conflicts with, preempts, or otherwise affects—
(i)the Boulder Canyon Project Act (43 U.S.C. 617 et seq.); (ii)the Boulder Canyon Project Adjustment Act (43 U.S.C. 618 et seq.);
(iii)the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.); (iv)the Colorado River Basin Project Act (43 U.S.C. 1501 et seq.);
(v)the Treaty between the United States of America and Mexico respecting utilization of waters of the Colorado and Tijuana Rivers and of the Rio Grande, signed at Washington February 3, 1944 (59 Stat. 1219); (vi)the Colorado River Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929 (46 Stat. 3000); and
(vii)the Upper Colorado River Basin Compact as consented to by the Act of April 6, 1949 (63 Stat. 31, chapter 48). (5)Tolling of claims (A)In generalEach applicable period of limitation and time-based equitable defense relating to a claim waived by the Navajo Nation described in this subsection shall be tolled for the period beginning on the date of enactment of this Act and ending on the enforceability date.
(B)Effect of paragraphNothing in this paragraph revives any claim or tolls any period of limitation or time-based equitable defense that expired before the date of enactment of this Act. (C)LimitationNothing in this subsection precludes the tolling of any period of limitations or any time-based equitable defense under any other applicable law.
(i)Miscellaneous provisions
(1)PrecedentNothing in this section establishes any standard for the quantification or litigation of Federal reserved water rights or any other Indian water claims of any other Indian Tribe in any other judicial or administrative proceeding. (2)Other indian tribesNothing in the agreement or this section shall be construed in any way to quantify or otherwise adversely affect the water rights, claims, or entitlements to water of any Indian Tribe, band, or community, other than the Navajo Nation.
(j)Relation to allottees
(1)No effect on claims of allotteesNothing in this section or the agreement shall affect the rights or claims of allottees, or the United States, acting in its capacity as trustee for or on behalf of allottees, for water rights or damages related to lands allotted by the United States to allottees, except as provided in subsection (d)(1)(B). (2)Relationship of decree to allotteesAllottees, or the United States, acting in its capacity as trustee for allottees, are not bound by any decree entered in the general stream adjudication confirming the Navajo water rights and shall not be precluded from making claims to water rights in the general stream adjudication. Allottees, or the United States, acting in its capacity as trustee for allottees, may make claims and such claims may be adjudicated as individual water rights in the general stream adjudication.
(k)AntideficiencyThe United States shall not be liable for any failure to carry out any obligation or activity authorized by this section (including any obligation or activity under the agreement) if adequate appropriations are not provided expressly by Congress to carry out the purposes of this section. 1103.Aamodt Litigation Settlement Completion (a)Definition of 611(g) AgreementSection 602 of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3134) is amended—
(1)by redesignating paragraphs (1) through (23) as paragraphs (2) through (24), respectively; and (2)by inserting before paragraph (2) (as so redesignated) the following:

(1)611(g) AgreementThe term 611(g) Agreement means the agreement dated September 17, 2019, executed by the United States, the State, the Pueblos, the County, and the City pursuant to section 611(g).. (b)Final project designSection 611(b) of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3137) is amended, in the matter preceding paragraph (1), by striking within 90 days of and inserting as soon as feasible after.
(c)Construction Costs for Pueblo Water FacilitiesSection 611(f) of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3138) is amended— (1)in paragraph (1)—
(A)in subparagraph (A), by striking  $106,400,000 and inserting  $243,400,000; and (B)by striking subparagraph (B) and inserting the following:

(B)ExceptionOf the amount described in subparagraph (A)— (i)the initial $106,400,000 shall be increased or decreased, as appropriate, based on ordinary fluctuations in construction costs since October 1, 2006, as determined using applicable engineering cost indices; and
(ii)any amounts made available in excess of the amount described in clause (i) shall be increased or decreased, as appropriate, based on ordinary fluctuations in construction costs since October 1, 2018, as determined using applicable engineering cost indices.; and (2)in paragraph (3), by inserting and the 611(g) Agreement after the Cost-Sharing and System Integration Agreement.
(d)Funding for Regional Water SystemSection 617(a)(1)(B) of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3147) is amended— (1)by striking the period at the end and inserting ; and;
(2)by striking section 616 $50,000,000 and inserting the following:  section 616—
(i) $50,000,000; and (3)by adding at the end the following:

(ii)subject to the availability of appropriations and in addition to the amounts made available under clause (i), $137,000,000, as adjusted under paragraph (4), for the period of fiscal years 2021 through 2028.. (e)AdjustmentSection 617(a)(4) of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3147) is amended by striking since October 1, 2006, as determined using applicable engineering cost indices and inserting pursuant to section 611(f)(1)(B).
(f)Execution of agreement under section 611(g)Section 621 of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3149) is amended by striking subsections (a) and (b) and inserting the following:  (a)ApprovalTo the extent the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement do not conflict with this title, the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement (including any amendments to the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement that are executed to make the Settlement Agreement, the Cost-Sharing and System Integration Agreement, or the 611(g) Agreement consistent with this title) are authorized, ratified, and confirmed.
(b)ExecutionTo the extent the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement do not conflict with this title, the Secretary shall execute the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement (including any amendments that are necessary to make the Settlement Agreement, the Cost-Sharing and System Integration Agreement, or the 611(g) Agreement consistent with this title)..  (g)Requirements for determination of substantial completion of the regional water systemSection 623(e) of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3151) is amended—
(1)by striking paragraph (1) and inserting the following:  (1)Criteria for substantial completion of regional water systemSubject to the provisions of section 611(d) concerning the extent, size, and capacity of the County Distribution System, the Regional Water System shall be determined to be substantially completed if—
(A)the infrastructure has been constructed capable of— (i)diverting, treating, transmitting, and distributing a supply of 2,500 acre-feet of water to the Pueblos consistent with the Engineering Report (as amended by the 611(g) Agreement and the Operating Agreement); and
(ii)diverting, treating, and transmitting the quantity of water specified in the Engineering Report to the County Distribution System and consistent with the Engineering Report (as amended by the 611(g) Agreement and the Operating Agreement); or (B)the Secretary—
(i)issues a notice to proceed authorizing the commencement of Phase I construction of the Regional Water System by December 31, 2019, and subsequently commences construction of the Regional Water System; (ii)diligently proceeds to construct the Regional Water System in accordance with the Engineering Report (as amended by the 611(g) Agreement), on a schedule for completion by June 30, 2028;
(iii)expends all of the available funding provided to construct the Regional Water System under section 611(f)(1)(A), in the Cost-Sharing and System Integration Agreement, and in the 611(g) Agreement; (iv)complies with the terms of the 611(g) Agreement; and
(v)despite diligent efforts cannot complete construction of the Regional Water System as described in the final Engineering Report (as amended by the 611(g) Agreement), due solely to the lack of additional authorized funding.; (2)in paragraph (2)—
(A)by striking 2021 and inserting 2025; and (B)by striking 2024 and inserting 2028;
(3)in paragraph (3), in the matter preceding subparagraph (A), by striking 2021 and inserting 2025; (4)in paragraph (4)(B)(ii)(II), by striking 2023 and inserting 2027; and
(5)in paragraph (5)(A), by striking 2024 and inserting 2028.  1104.Kickapoo Tribe (a)Definition of upper delaware and tributaries watershed planIn this section, the term Upper Delaware and Tributaries Watershed Plan means the plan described in the document entitled Watershed Plan and Environmental Impact Statement Upper Delaware and Tributaries Watershed Atchison, Brown, Jackson, and Nemaha Counties, Kansas, dated January 1994, and supplemented in June 1994—
(1)developed, pursuant to the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.)— (A)by the Kickapoo Tribe, certain watershed and conservation districts in the State of Kansas, and the Department of Wildlife and Parks of the State of Kansas; and
(B)with the cooperation and technical assistance of the Natural Resources Conservation Service; and (2)described in the report of the Committee on Environment and Public Works of the Senate (Senate Report 105–13; April 22, 1997).
(b)Study; recommendationsTo support the purposes of achieving a fair, equitable, and final settlement of claims to water rights for the Kickapoo Tribe in the State of Kansas, the Secretary of Agriculture (acting through the Chief of the Natural Resources Conservation Service), in consultation with the Secretary of the Interior (acting through the Director of the Secretary’s Indian Water Rights Office), shall— (1)commence a study of the multipurpose dam described in the Upper Delaware and Tributaries Watershed Plan; and
(2)not later than 2 years after the date of enactment of this Act, make recommendations to Congress with respect to the material alterations or changes to the Upper Delaware and Tributaries Watershed Plan that are necessary to effectuate, in part, the Tribal water rights agreed to by the Kickapoo Tribe and the State of Kansas on September 9, 2016, in the Kickapoo Tribe Water Rights Settlement Agreement, which otherwise remains subject to approval and authorization by Congress. 1105.Aquifer Recharge Flexibility (a)Short titleThis section may be cited as the Aquifer Recharge Flexibility Act.
(b)DefinitionsIn this Act: (1)BureauThe term Bureau means the Bureau of Reclamation.
(2)CommissionerThe term Commissioner means the Commissioner of Reclamation. (3)Eligible landThe term eligible land, with respect to a Reclamation project, means land that—
(A)is authorized to receive water under State law; and (B)shares an aquifer with land located in the service area of the Reclamation project.
(4)Net water storage benefitThe term net water storage benefit means an increase in the volume of water that is— (A)stored in 1 or more aquifers; and
(B)
(i)available for use within the authorized service area of a Reclamation project; or (ii)stored on a long-term basis to avoid or reduce groundwater overdraft.
(5)Reclamation facilityThe term Reclamation facility means each of the infrastructure assets that are owned by the Bureau at a Reclamation project. (6)Reclamation projectThe term Reclamation project means any reclamation or irrigation project, including incidental features thereof, authorized by Federal reclamation law or the Act of August 11, 1939 (commonly known as the Water Conservation and Utilization Act) (53 Stat. 1418, chapter 717; 16 U.S.C. 590y et seq.), or constructed by the United States pursuant to such law, or in connection with which there is a repayment or water service contract executed by the United States pursuant to such law, or any project constructed by the Secretary through the Bureau for the reclamation of land.
(c)Flexibility to allow greater aquifer recharge in Western States
(1)Use of reclamation facilities
(A)In generalThe Commissioner may allow the use of excess capacity in Reclamation facilities for aquifer recharge of non-Reclamation project water, subject to applicable rates, charges, and public participation requirements, on the condition that— (i)the use—
(I)shall not be implemented in a manner that is detrimental to— (aa)any power service or water contract for the Reclamation project; or
(bb)any obligations for fish, wildlife, or water quality protection applicable to the Reclamation project; (II)shall be consistent with water quality guidelines for the Reclamation project;
(III)shall comply with all applicable— (aa)Federal laws; and
(bb)policies of the Bureau; and (IV)shall comply with all applicable State laws and policies; and
(ii)the non-Federal party to an existing contract for water or water capacity in a Reclamation facility consents to the use of the Reclamation facility under this subsection. (B)Effect on existing contractsNothing in this subsection affects a contract—
(i)in effect on the date of enactment of this Act; and (ii)under which the use of excess capacity in a Bureau conveyance facility for carriage of non-Reclamation project water for aquifer recharge is allowed.
(2)Aquifer recharge on eligible land
(A)In generalSubject to subparagraphs (C) and (D), the Secretary may contract with a holder of a water service or repayment contract for a Reclamation project to allow the contractor, in accordance with applicable State laws and policies— (i)to directly use water available under the contract for aquifer recharge on eligible land; or
(ii)to enter into an agreement with an individual or entity to transfer water available under the contract for aquifer recharge on eligible land. (B)Authorized project useThe use of a Reclamation facility for aquifer recharge under subparagraph (A) shall be considered an authorized use for the Reclamation project if requested by a holder of a water service or repayment contract for the Reclamation facility.
(C)Modifications to contractsThe Secretary may contract with a holder of a water service or repayment contract for a Reclamation project under subparagraph (A) if the Secretary determines that a new contract or contract amendment described in that subparagraph is— (i)necessary to allow for the use of water available under the contract for aquifer recharge under this subsection;
(ii)in the best interest of the Reclamation project and the United States; and (iii)approved by the contractor that is responsible for repaying the cost of construction, operations, and maintenance of the facility that delivers the water under the contract.
(D)RequirementsThe use of Reclamation facilities for the use or transfer of water for aquifer recharge under this subsection shall be subject to the requirements that— (i)the use or transfer shall not be implemented in a manner that materially impacts any power service or water contract for the Reclamation project; and
(ii)before the use or transfer, the Secretary shall determine that the use or transfer— (I)results in a net water storage benefit for the Reclamation project; or
(II)contributes to the recharge of an aquifer on eligible land; and (iii)the use or transfer complies with all applicable—
(I)Federal laws and policies; and (II)interstate water compacts.
(3)Conveyance for aquifer recharge purposesThe holder of a right-of-way, easement, permit, or other authorization to transport water across public land administered by the Bureau of Land Management may transport water for aquifer recharge purposes without requiring additional authorization from the Secretary where the use does not expand or modify the operation of the right-of-way, easement, permit, or other authorization across public land. (4)EffectNothing in this Act creates, impairs, alters, or supersedes a Federal or State water right.
(5)ExemptionThis Act shall not apply to the State of California. (6)Advisory groupThe Secretary may participate in any State-led collaborative, multi-stakeholder advisory group created in any watershed the purpose of which is to monitor, review, and assess aquifer recharge activities.
1106.Watersmart extension and expansion
(a)Definition of eligible applicantSection 9502 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10362) is amended— (1)in the matter preceding paragraph (1), by striking section and inserting subtitle;
(2)by striking paragraph (7) and inserting the following:  (7)Eligible applicantThe term eligible applicant means—
(A)any State, Indian tribe, irrigation district, or water district; (B)any State, regional, or local authority, the members of which include 1 or more organizations with water or power delivery authority;
(C)any other organization with water or power delivery authority; and (D)any nonprofit conservation organization, if—
(i)the nonprofit conservation organization is acting in partnership with and with the agreement of an entity described in subparagraph (A), (B), or (C); or (ii)in the case of an application for a project to improve the condition of a natural feature or nature-based feature on Federal land, the entities described in subparagraph (A), (B), or (C) from the applicable service area have been notified of the project application and there is no written objection to the project.;
(3)in paragraph (10), by striking 450b and inserting 5304; (4)by redesignating paragraphs (13) through (17) as paragraphs (15) through (19), respectively; and
(5)by inserting after paragraph (12) the following:  (13)Natural featureThe term natural feature means a feature that is created through the action of physical, geological, biological, and chemical processes over time.
(14)Nature-based featureThe term nature-based feature means a feature that is created by human design, engineering, and construction to provide a means to reduce water supply and demand imbalances or drought or flood risk by acting in concert with natural processes.. (b)Grants and cooperative agreementsSection 9504(a) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(a)) is amended—
(1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by inserting or carrying out any activity after any improvement;
(B)by redesignating subparagraphs (F), (G), and (H) as subparagraphs (G), (H), and (J), respectively; (C)by inserting after subparagraph (E) the following:

(F)to assist States and water users in complying with interstate compacts or reducing basin water supply-demand imbalances;; (D)in subparagraph (G) (as so redesignated), by striking to prevent and inserting to achieve the prevention of;
(E)in subparagraph (H) (as so redesignated)— (i)by striking to accelerate and inserting to achieve the acceleration of; and
(ii)by striking or at the end; (F)by inserting after subparagraph (H) (as so redesignated) the following:

(I)to improve the condition of a natural feature; or; and (G)in subparagraph (J) (as so redesignated)—
(i)in clause (i), by striking or at the end; (ii)in clause (ii), by striking the period at the end and inserting ; or; and
(iii)by adding at the end the following:  (iii)to plan for or address the impacts of drought.;
(2)in paragraph (2)— (A)in subparagraph (A)—
(i)in clause (ii), by striking or; (ii)in clause (iii), by striking and and inserting or; and
(iii)by adding at the end the following:  (iv)the Commonwealth of Puerto Rico; and; and
(B)by striking subparagraph (B) and inserting the following:  (B)submit to the Secretary an application that includes—
(i)a proposal of the improvement or activity to be planned, designed, constructed, or implemented by the eligible applicant; and (ii)for a project that is intended to have a quantifiable water savings and would receive a grant of $500,000 or more—
(I)a proposal for a monitoring plan of at least 5 years that would demonstrate ways in which the proposed improvement or activity would result in improved streamflows or aquatic habitat; or (II)for a project that does not anticipate improved streamflows or aquatic habitat, an analysis of ways in which the proposed improvement or activity would contribute to 1 or more of the other objectives described in paragraph (1).;
(3)in paragraph (3)(E), by striking clause (i) and inserting the following:  (i)Federal share (I)In generalExcept as provided in subclause (II), the Federal share of the cost of any infrastructure improvement or activity that is the subject of a grant or other agreement entered into between the Secretary and an eligible applicant under paragraph (1) shall not exceed 50 percent of the cost of the infrastructure improvement or activity.
(II)Increased federal share for certain infrastructure improvements and activitiesThe Federal share of the cost of an infrastructure improvement or activity shall not exceed 75 percent of the cost of the infrastructure improvement or activity, if— (aa)the infrastructure improvement or activity was developed as part of a collaborative process by—
(AA)a watershed group (as defined in section 6001); or (BB)a water user and 1 or more stakeholders with diverse interests; and
(bb)the majority of the benefits of the infrastructure improvement or activity, as determined by the Secretary, are for the purpose of advancing 1 or more components of an established strategy or plan to increase the reliability of water supply for consumptive and nonconsumptive ecological values.; and (4)by adding at the end the following:

(4)PriorityIn providing grants to, and entering into agreements for, projects intended to have a quantifiable water savings under this subsection, the Secretary shall give priority to projects that enhance drought resilience by benefitting the water supply and ecosystem.. (c)Research agreementsSection 9504(b)(1) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(b)(1)) is amended—
(1)in the matter preceding subparagraph (A), by striking or organization with water or power delivery authority and inserting or eligible applicant; (2)in subparagraph (B), by striking or at the end;
(3)by redesignating subparagraph (C) as subparagraph (D); and (4)by inserting after subparagraph (B) the following:

(C)to restore a natural feature or use a nature-based feature to reduce water supply and demand imbalances or the risk of drought or flood; or. (d)Authorization of appropriationsSection 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking  $530,000,000 and inserting  $700,000,000, subject to the condition that $50,000,000 of that amount shall be used to carry out section 206 of the Energy and Water Development and Related Agencies Appropriations Act, 2015 (43 U.S.C. 620 note; Public Law 113–235).
(e)Conforming amendmentSection 4009(d) of Public Law 114–322 (42 U.S.C. 10364 note) is amended by striking on the condition that of that amount, $50,000,000 of it is used to carry out section 206 of the Energy and Water Development and Related Agencies Appropriations Act, 2015 (43 U.S.C. 620 note; Public Law 113–235). 1107.Cooperative watershed management program (a)DefinitionsSection 6001 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015) is amended—
(1)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; (2)by inserting after paragraph (1) the following:

(2)Disadvantaged communityThe term disadvantaged community means a community (including a city, town, county, or reasonably isolated and divisible segment of a larger municipality) with an annual median household income that is less than 100 percent of the statewide annual median household income for the State in which the community is located, according to the most recent decennial census.; (3)in paragraph (6)(B)(i) (as so redesignated)—
(A)in subclause (VIII), by striking and at the end; (B)in subclause (IX), by adding and after the semicolon at the end; and
(C)by adding at the end the following:  (X)disadvantaged communities;; and
(4)in paragraph (7)(C) (as so redesignated), by inserting , including benefits to fisheries, wildlife, or habitat after river or stream. (b)ApplicationSection 6002 of the Omnibus Public Lands Management Act (16 U.S.C. 1015a) is amended—
(1)by striking subsection (b) and inserting the following:  (b)Establishment of application process; criteriaNot later than September 30, 2021, the Secretary shall update—
(1)the application process for the program; and (2)in consultation with the States, the prioritization and eligibility criteria for considering applications submitted in accordance with the application process.; and 
(2)in subsection (g), by striking 2020 and inserting 2026. 1108.Modification of Jackson Gulch rehabilitation project, ColoradoSection 9105(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1303) is amended—
(1)in paragraph (1)— (A)by striking requirement and inserting and cost-sharing requirements; and
(B)by inserting , which shall be not more than 65 percent of that total cost before the period at the end; (2)in paragraph (3)—
(A)in the paragraph heading, by striking requirement and inserting and cost-sharing requirements; (B)in subparagraph (A), in the matter preceding clause (i), by striking The Secretary shall recover from the District as reimbursable expenses and inserting Subject to subparagraph (C), the District shall be liable under this subsection for an amount equal to;
(C)in subparagraph (B), in the matter preceding clause (i), by striking Secretary shall recover reimbursable expenses and inserting District shall pay the Project costs for which the District is liable; and (D)by striking subparagraph (C) and inserting the following:

(C)CreditIn determining the exact amount for which the District is liable under this paragraph, the Secretary shall— (i)review and approve all final costs associated with the completion of the Project; and
(ii)credit the district for all amounts paid by the District for engineering work and improvements directly associated with the Project, whether before, on, or after the date of enactment of this Act.; and (3)in paragraph (7), by striking  $8,250,000. and inserting the following:
the lesser of— (A)not more than 65 percent of the total cost of carrying out the Project; and
(B) $5,350,000.. 1109.Aquatic ecosystem restoration (a)Definition of eligible entityIn this section, the term eligible entity means—
(1)any State, Indian Tribe, irrigation district, or water district; (2)any State, regional, or local authority, the members of which include 1 or more organizations with water or power delivery authority;
(3)any other entity or organization that owns a facility that is eligible for upgrade, modification or removal under this section;  (4)any nonprofit conservation organization, acting in partnership with any entity listed in paragraphs (1) through (3), with respect to a project involving land or infrastructure owned by the entity; and
(5)an agency established under State law for the joint exercise of powers or a combination of entities described in paragraphs (1) through (4). (b)General authority (1)In generalSubject to the requirements of this section and paragraph (2), on request of any eligible entity the Secretary may negotiate and enter into an agreement on behalf of the United States to fund the design, study, and construction of an aquatic ecosystem restoration and protection project in a Reclamation State if the Secretary determines that the project is likely to improve the health of fisheries, wildlife or aquatic habitat, including through habitat restoration and improved fish passage via the removal or bypass of barriers to fish passage.
(2)ExceptionWith respect to an aquatic ecosystem restoration and protection project under this section that removes a dam or modifies a dam in a manner that reduces storage or diversion capacity, the Secretary may only negotiate and enter into an agreement to fund— (A)the design or study of such project if the Secretary has received consent from the owner of the applicable dam; or
(B)the construction of such project if the Secretary— (i)identifies any eligible entity that receives water or power from the facility that is under consideration for removal or modification at the time of the request;
(ii)notifies each eligible entity identified in clause (i) that the dam removal or modification project has been requested; and (iii)does not receive, by the date that is 120 days after the date on which all eligible entities have been notified under clause (ii), written objection from 1 or more eligible entities that collectively receive 1/3 or more of the water or power delivered from the facility that is under consideration for removal or modification at the time of the request. 
(c)Requirements
(1)In generalThe Secretary shall accept and consider public comment prior to initiating design, study or development of a project under this section. (2)PreconditionsConstruction of a project under this section shall be a voluntary project initiated only after—
(A)an eligible entity has entered into an agreement with the Secretary to pay no less than 35 percent of the costs of project construction;  (B)an eligible entity has entered an agreement to pay 100 percent of any operation, maintenance, and replacement and rehabilitation costs with respect to the project;
(C)the Secretary determines the proposed project— (i)will not result in an unmitigated adverse impact on fulfillment of existing water delivery obligations consistent with historical operations and applicable contracts;
(ii)will not result in an unmitigated adverse effect on the environment; (iii)is consistent with the responsibilities of the Secretary—
(I)in the role as trustee for federally recognized Indian Tribes; and (II)to ensure compliance with any applicable international and Tribal treaties and agreements and interstate compacts and agreements;
(iv)is in the financial interest of the United States based on a determination that the project advances Federal objectives including environmental enhancement objectives in a Reclamation State; and (v)complies with all applicable Federal and State law, including environmental laws; and
(D)the Secretary has complied with all applicable environmental laws, including— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
(ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and (iii)subtitle III of title 54, United States Code.
(d)FundingThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. (e)Effects (1)In generalNothing in this section supersedes or limits any existing authority provided, or responsibility conferred, by any provision of law.
(2)Effect on State water lawNothing in this section preempts or affects any— (A)State water law; or
(B)interstate compact governing water. (f)Compliance requiredThe Secretary shall comply with applicable State water laws in carrying out this section.
(g)Priority for projects providing regional benefits and assistance for aging assetsWhen funding projects under this section, the Secretary shall prioritize projects that— (1)are jointly developed and supported by a diverse array of stakeholders including representatives of irrigated agricultural production, hydroelectric production, potable water purveyors and industrial water users, Indian Tribes, commercial fishing interests, and nonprofit conservation organizations;
(2)affect water resources management in 2 or more river basins while providing regional benefits not limited to fisheries restoration;  (3)are a component of a broader strategy or plan to replace aging facilities with 1 or more alternate facilities providing similar benefits; and
(4)contribute to the restoration of anadromous fish species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).  1110.Clean Water for Rural Communities (a)Short titleThis section may be cited as the Clean Water for Rural Communities Act.
(b)PurposeThe purpose of this Act is to ensure a safe and adequate municipal, rural, and industrial water supply for the citizens of— (1)Dawson, Garfield, McCone, Prairie, Richland, Judith Basin, Wheatland, Golden Valley, Fergus, Yellowstone, and Musselshell Counties in the State of Montana; and
(2)McKenzie County, North Dakota. (c)DefinitionsIn this Act:
(1)AuthorityThe term Authority means— (A)the Central Montana Regional Water Authority, a publicly owned nonprofit water authority formed in accordance with Mont. Code Ann. Sec. 75–6–302 (2007); and
(B)any nonprofit successor entity to the Authority described in subparagraph (A). (2)Musselshell-Judith Rural Water SystemThe term Musselshell-Judith Rural Water System means the Musselshell-Judith Rural Water System authorized under subsection (d)(1), with a project service area that includes—
(A)Judith Basin, Wheatland, Golden Valley, and Musselshell Counties in the State; (B)the portion of Yellowstone County in the State within 2 miles of State Highway 3 and within 4 miles of the county line between Golden Valley and Yellowstone Counties in the State, inclusive of the Town of Broadview, Montana; and
(C)the portion of Fergus County in the State within 2 miles of U.S. Highway 87 and within 4 miles of the county line between Fergus and Judith Basin Counties in the State, inclusive of the Town of Moore, Montana. (3)StateThe term State means the State of Montana.
(d)Musselshell-Judith Rural Water System
(1)AuthorizationThe Secretary may carry out the planning, design, and construction of the Musselshell-Judith Rural Water System in a manner that is substantially in accordance with the feasibility report entitled Musselshell-Judith Rural Water System Feasibility Report (including any and all revisions of the report). (2)Cooperative agreementThe Secretary shall enter into a cooperative agreement with the Authority to provide Federal assistance for the planning, design, and construction of the Musselshell-Judith Rural Water System.
(3)Cost-Sharing requirement
(A)Federal share
(i)In generalThe Federal share of the costs relating to the planning, design, and construction of the Musselshell-Judith Rural Water System shall not exceed 65 percent of the total cost of the Musselshell-Judith Rural Water System. (ii)LimitationAmounts made available under clause (i) shall not be returnable or reimbursable under the reclamation laws.
(B)Use of Federal funds
(i)General usesSubject to clause (ii), the Musselshell-Judith Rural Water System may use Federal funds made available to carry out this subsection for— (I)facilities relating to—
(aa)water pumping; (bb)water treatment;
(cc)water storage; (dd)water supply wells;
(ee)distribution pipelines; and (ff)control systems;
(II)transmission pipelines; (III)pumping stations;
(IV)appurtenant buildings, maintenance equipment, and access roads; (V)any interconnection facility that connects a pipeline of the Musselshell-Judith Rural Water System to a pipeline of a public water system;
(VI)electrical power transmission and distribution facilities required for the operation and maintenance of the Musselshell-Judith Rural Water System; (VII)any other facility or service required for the development of a rural water distribution system, as determined by the Secretary; and
(VIII)any property or property right required for the construction or operation of a facility described in this subsection. (ii)LimitationFederal funds made available to carry out this subsection shall not be used for the operation, maintenance, or replacement of the Musselshell-Judith Rural Water System.
(iii)TitleTitle to the Musselshell-Judith Rural Water System shall be held by the Authority. (e)Dry-Redwater feasibility study (1)DefinitionsIn this subsection:
(A)Dry-Redwater Regional Water AuthorityThe term Dry-Redwater Regional Water Authority means— (i)the Dry-Redwater Regional Water Authority, a publicly owned nonprofit water authority formed in accordance with Mont. Code Ann. § 75–6–302 (2007); and
(ii)any nonprofit successor entity to the Authority described in clause (i). (B)Dry-Redwater Regional Water Authority SystemThe term Dry-Redwater Regional Water Authority System means the project entitled the Dry-Redwater Regional Water Authority System, with a project service area that includes—
(i)Garfield and McCone Counties in the State; (ii)the area west of the Yellowstone River in Dawson and Richland Counties in the State;
(iii)T. 15 N. (including the area north of the Township) in Prairie County in the State; and (iv)the portion of McKenzie County, North Dakota, that includes all land that is located west of the Yellowstone River in the State of North Dakota.
(C)Reclamation feasibility standardsThe term reclamation feasibility standards means the eligibility criteria and feasibility study requirements described in section 106 of the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2405) (as in effect on September 29, 2016). (D)Submitted feasibility studyThe term submitted feasibility study means the feasibility study entitled Dry-Redwater Regional Water System Feasibility Study (including revisions of the study), which received funding from the Bureau of Reclamation on September 1, 2010.
(2)Study
(A)In generalThe Secretary, in consultation with the Dry-Redwater Regional Water Authority, may undertake a study, including a review of the submitted feasibility study, to determine the feasibility of constructing the Dry-Redwater Regional Water System. (B)RequirementThe study under subparagraph (A) shall comply with the reclamation feasibility standards.
(3)Cooperative agreementIf the Secretary determines that the study under paragraph (2) does not comply with the reclamation feasibility standards, the Secretary may enter into a cooperative agreement with the Dry-Redwater Regional Water Authority to complete additional work to ensure that the study complies with the reclamation feasibility standards. (4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $5,000,000 to carry out this subsection.
(5)TerminationThe authority provided by this subsection shall expire on the date that is 5 years after the date of enactment of this Act. (f)Water rightsNothing in this Act—
(1)preempts or affects any State water law; or (2)affects any authority of a State, as in effect on the date of enactment of this Act, to manage water resources within that State.
(g)Authorization of appropriations
(1)AuthorizationThere is authorized to be appropriated to carry out the planning, design, and construction of the Musselshell-Judith Rural Water System, substantially in accordance with the cost estimate set forth in the feasibility report described in subsection (d)(1), $56,650,000. (2)Cost IndexingThe amount authorized to be appropriated under paragraph (1) may be increased or decreased in accordance with ordinary fluctuations in development costs incurred after November 1, 2014, as indicated by any available engineering cost indices applicable to construction activities that are similar to the construction of the Musselshell-Judith Rural Water System.
1111.Snow Water Supply Forecasting
(a)Short titleThis section may be cited as the Snow Water Supply Forecasting Program Authorization Act. (b)Definition of programIn this Act, the term program means the Snow Water Supply Forecasting Program established by subsection (c). 
(c)Snow Water Supply Forecasting Program
(1)Program establishmentThe Snow Water Supply Forecasting Program is hereby established within the Department of the Interior. (2)Program implementationTo implement the program, the Secretary shall—
(A)develop the program framework in coordination with other Federal agencies pursuant to subsection (d), culminating in the report required under subsection (d)(3); and (B)after submitting the report required by subsection (d)(3), implement activities to improve snowpack measurement in particular watersheds pursuant to subsection (e).
(d)Development of program framework in coordination with other Federal agencies
(1)Snowpack measurement dataWhen determining water supply forecasts or allocations to Federal water contractors, the Secretary, acting through the Commissioner of the Bureau of Reclamation, shall incorporate, to the greatest extent practicable, information from emerging technologies for snowpack measurement, such as— (A)synthetic aperture radar;
(B)laser altimetry; and (C)other emerging technologies that the Secretary determines are likely to provide more accurate or timely snowpack measurement data.
(2)CoordinationIn carrying out paragraph (1), the Secretary shall coordinate data use and collection efforts with other Federal agencies that use or may benefit from the use of emerging technologies for snowpack measurement. (3)Emerging Technologies ReportNot later than October 1, 2021, the Secretary shall submit to Congress a report that—
(A)summarizes the use of emerging technologies pursuant to this Act; (B)describes benefits derived from the use of technologies summarized under subparagraph (A) related to the environment and increased water supply reliability; and
(C)describes how Federal agencies will coordinate to implement emerging technologies.  (e)Program implementation (1)Activities implementing frameworkAfter submitting the report required under subsection (d)(3), the Secretary shall participate with program partners in implementing activities to improve snowpack measurement in particular watersheds.
(2)FocusThe program shall focus on activities that will maintain, establish, expand, or advance snowpack measurement consistent with the report required by subsection (d)(3), with an emphasis on— (A)enhancing activities in river basins to achieve improved snow and water supply forecasting results;
(B)activities in river basins where snow water supply forecasting related activities described in this Act are not occurring on the date of the enactment of this Act; and (C)demonstrating or testing new, or improving existing, snow and water supply forecasting technology.
(3)Information sharingThe Secretary may provide information collected and analyzed under this Act to program partners through appropriate mechanisms, including interagency agreements with Federal agencies, States, State agencies, or a combination thereof, leases, contracts, cooperative agreements, grants, loans, and memoranda of understanding. (4)Program partnersProgram partners with whom the Secretary enters into cooperative agreements pursuant to paragraph (5) may include water districts, irrigation districts, water associations, universities, State agencies, other Federal agencies, private sector entities, non-governmental organizations, and other entities, as determined by the Secretary.
(5)Cooperative agreementsThe Secretary may— (A)enter into cooperative agreements with program partners to allow the program to be administered efficiently and cost effectively through cost-sharing or by providing additional in-kind resources necessary for program implementation; and 
(B)provide nonreimbursable matching funding for programmatic and operational activities under this Act in consultation with program partners. (6)Environmental lawsNothing in this Act shall modify any obligation of the Secretary to comply with applicable Federal and State environmental laws in carrying out this Act.
(f)Program implementation reportNot later than 4 years after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate, that includes— (1)a list of basins and sub-basins for which snowpack measurement technologies are being used under the program, including a description of each technology used; and
(2)a list of Federal agencies and program partners participating in each basin or sub-basin listed in paragraph (1). (g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $15,000,000, in the aggregate, for fiscal years 2022 through 2026.
1112.Water technology investmentThe Water Desalination Act of 1996 (Public Law 104–298; 42 U.S.C. 10301 note) is amended— (1)in section 4(a)(1), by inserting , including modules specifically designed for brine management after and concepts; and
(2)in section 8(b)— (A)by striking 3,000,000 and inserting 20,000,000; and
(B)by striking 2017 through 2021 and inserting 2022 through 2026, in addition to the authorization of appropriations for projects in section 4(a)(2)(F). 1113.Sharing arrangements with Federal agenciesSection 405 of the Indian Health Care Improvement Act (25 U.S.C. 1645) is amended—
(1)in subsection (a)(1), by inserting urban Indian organizations, before and tribal organizations; and (2)in subsection (c)—
(A)by inserting urban Indian organization, before or tribal organization; and (B)by inserting an urban Indian organization, before or a tribal organization.
1114.Amendment to the Indian Health Care Improvement ActSection 409 of the Indian Health Care Improvement Act (25 U.S.C. 1647b) is amended by striking (25 U.S.C. 450 et seq.) and inserting (25 U.S.C. 5301 et seq.) or the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.). 1115.DefinitionsIn this title:
(1)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (2)Reclamation stateThe term Reclamation State means a State or territory described in the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093; 43 U.S.C. 391).
(3)SecretaryThe term Secretary means the Secretary of the Interior. XIIHorseracing Integrity and Safety 1201.Short titleThis title may be cited as the Horseracing Integrity and Safety Act of 2020.
1202.DefinitionsIn this Act the following definitions apply: (1)AuthorityThe term Authority means the Horseracing Integrity and Safety Authority designated by section 1203(a).
(2)BreederThe term breeder means a person who is in the business of breeding covered horses. (3)CommissionThe term Commission means the Federal Trade Commission.
(4)Covered horseThe term covered horse means any Thoroughbred horse, or any other horse made subject to this Act by election of the applicable State racing commission or the breed governing organization for such horse under section 1205(k), during the period— (A)beginning on the date of the horse's first timed and reported workout at a racetrack that participates in covered horseraces or at a training facility; and 
(B)ending on the date on which the Authority receives written notice that the horse has been retired. (5)Covered horseraceThe term covered horserace means any horserace involving covered horses that has a substantial relation to interstate commerce, including any Thoroughbred horserace that is the subject of interstate off-track or advance deposit wagers.
(6)Covered personsThe term covered persons means all trainers, owners, breeders, jockeys, racetracks, veterinarians, persons (legal and natural) licensed by a State racing commission and the agents, assigns, and employees of such persons and other horse support personnel who are engaged in the care, training, or racing of covered horses. (7)Equine constituenciesThe term equine constituencies means, collectively, owners, breeders, trainers, racetracks, veterinarians, State racing commissions, and jockeys who are engaged in the care, training, or racing of covered horses.
(8)Equine industry representativeThe term equine industry representative means an organization regularly and significantly engaged in the equine industry, including organizations that represent the interests of, and whose membership consists of, owners, breeders, trainers, racetracks, veterinarians, State racing commissions, and jockeys. (9)Horseracing anti-doping and medication control programThe term horseracing anti-doping and medication control program means the anti-doping and medication program established under section 1206(a).
(10)Immediate family memberThe term immediate family member shall include a spouse, domestic partner, mother, father, aunt, uncle, sibling, or child.  (11)Interstate off-track wagerThe term interstate off-track wager has the meaning given such term in section 3 of the Interstate Horseracing Act of 1978 (15 U.S.C. 3002).
(12)JockeyThe term jockey means a rider or driver of a covered horse in covered horseraces. (13)OwnerThe term owner means a person who holds an ownership interest in one or more covered horses.
(14)Program effective dateThe term program effective date means July 1, 2022. (15)RacetrackThe term racetrack means an organization licensed by a State racing commission to conduct covered horseraces.
(16)Racetrack safety programThe term racetrack safety program means the program established under section 1207(a). (17)Stakes raceThe term stakes race means any race so designated by the racetrack at which such race is run, including, without limitation, the races comprising the Breeders' Cup World Championships and the races designated as graded stakes by the American Graded Stakes Committee of the Thoroughbred Owners and Breeders Association. 
(18)State racing commissionThe term State racing commission means an entity designated by State law or regulation that has jurisdiction over the conduct of horseracing within the applicable State. (19)TrainerThe term trainer means an individual engaged in the training of covered horses.
(20)Training facilityThe term training facility means a location that is not a racetrack licensed by a State racing commission that operates primarily to house covered horses and conduct official timed workouts.  (21)VeterinarianThe term veterinarian means a licensed veterinarian who provides veterinary services to covered horses.
(22)WorkoutThe term workout means a timed running of a horse over a predetermined distance not associated with a race or its first qualifying race, if such race is made subject to this Act by election under section 1205(k) of the horse's breed governing organization or the applicable State racing commission.  1203.Recognition of the Horseracing Integrity and Safety Authority (a)In generalThe private, independent, self-regulatory, nonprofit corporation, to be known as the Horseracing Integrity and Safety Authority, is recognized for purposes of developing and implementing a horseracing anti-doping and medication control program and a racetrack safety program for covered horses, covered persons, and covered horseraces.
(b)Board of directors
(1)MembershipThe Authority shall be governed by a board of directors (in this section referred to as the Board) comprised of nine members as follows: (A)Independent membersFive members of the Board shall be independent members selected from outside the equine industry.
(B)Industry members
(i)In generalFour members of the Board shall be industry members selected from among the various equine constituencies.  (ii)Representation of equine constituenciesThe industry members shall be representative of the various equine constituencies, and shall include not more than one industry member from any one equine constituency. 
(2)ChairThe chair of the Board shall be an independent member described in paragraph (1)(A). (3)BylawsThe Board of the Authority shall be governed by bylaws for the operation of the Authority with respect to—
(A)the administrative structure and employees of the Authority; (B)the establishment of standing committees;
(C)the procedures for filling vacancies on the Board and the standing committees;  (D)term limits for members and termination of membership; and
(E)any other matter the Board considers necessary. (c)Standing committees (1)Anti-doping and medication control standing committee (A)In generalThe Authority shall establish an anti-doping and medication control standing committee, which shall provide advice and guidance to the Board on the development and maintenance of the horseracing anti-doping and medication control program. 
(B)MembershipThe anti-doping and medication control standing committee shall be comprised of seven members as follows: (i)Independent membersA majority of the members shall be independent members selected from outside the equine industry.
(ii)Industry membersA minority of the members shall be industry members selected to represent the various equine constituencies, and shall include not more than one industry member from any one equine constituency.  (iii)QualificationA majority of individuals selected to serve on the anti-doping and medication control standing committee shall have significant, recent experience in anti-doping and medication control rules. 
(C)ChairThe chair of the anti-doping and medication control standing committee shall be an independent member of the Board described in subsection (b)(1)(A).  (2)Racetrack safety standing committee (A)In generalThe Authority shall establish a racetrack safety standing committee, which shall provide advice and guidance to the Board on the development and maintenance of the racetrack safety program. 
(B)MembershipThe racetrack safety standing committee shall be comprised of seven members as follows: (i)Independent membersA majority of the members shall be independent members selected from outside the equine industry. 
(ii)Industry membersA minority of the members shall be industry members selected to represent the various equine constituencies.  (C)ChairThe chair of the racetrack safety standing committee shall be an industry member of the Board described in subsection (b)(1)(B).
(d)Nominating committee
(1)Membership
(A)In generalThe nominating committee of the Authority shall be comprised of seven independent members selected from business, sports, and academia.  (B)Initial membershipThe initial nominating committee members shall be set forth in the governing corporate documents of the Authority.
(C)VacanciesAfter the initial committee members are appointed in accordance with subparagraph (B), vacancies shall be filled by the Board pursuant to rules established by the Authority.  (2)ChairThe chair of the nominating committee shall be selected by the nominating committee from among the members of the nominating committee.
(3)Selection of members of the Board and standing committees
(A)Initial membersThe nominating committee shall select the initial members of the Board and the standing committees described in subsection (c). (B)Subsequent members The nominating committee shall recommend individuals to fill any vacancy on the Board or on such standing committees. 
(e)Conflicts of interestTo avoid conflicts of interest, the following individuals may not be selected as a member of the Board or as an independent member of a nominating or standing committee under this section: (1)An individual who has a financial interest in, or provides goods or services to, covered horses.
(2)An official or officer— (A)of an equine industry representative; or 
(B)who serves in a governance or policymaking capacity for an equine industry representative. (3)An employee of, or an individual who has a business or commercial relationship with, an individual described in paragraph (1) or (2). 
(4)An immediate family member of an individual described in paragraph (1) or (2).  (f)Funding (1)Initial funding (A)In generalInitial funding to establish the Authority and underwrite its operations before the program effective date shall be provided by loans obtained by the Authority.
(B)BorrowingThe Authority may borrow funds toward the funding of its operations. (C)Annual calculation of amounts required (i)In generalNot later than the date that is 90 days before the program effective date, and not later than November 1 each year thereafter, the Authority shall determine and provide to each State racing commission the estimated amount required from the State—
(I)to fund the State's proportionate share of the horseracing anti-doping and medication control program and the racetrack safety program for the next calendar year; and (II)to liquidate the State's proportionate share of any loan or funding shortfall in the current calendar year and any previous calendar year.
(ii)Basis of calculationThe amounts calculated under clause (i) shall— (I)be based on—
(aa)the annual budget of the Authority for the following calendar year, as approved by the Board; and (bb)the projected amount of covered racing starts for the year in each State; and
(II)take into account other sources of Authority revenue. (iii)Requirements regarding budgets of Authority (I)Initial budgetThe initial budget of the Authority shall require the approval of 2/3 of the Board. 
(II)Subsequent budgetsAny subsequent budget that exceeds the budget of the preceding calendar year by more than 5 percent shall require the approval of 2/3 of the Board. (iv)Rate increases (I)In generalA proposed increase in the amount required under this subparagraph shall be reported to the Commission.
(II)Notice and commentThe Commission shall publish in the Federal Register such a proposed increase and provide an opportunity for public comment. (2)Assessment and collection of fees by States (A)Notice of electionAny State racing commission that elects to remit fees pursuant to this subsection shall notify the Authority of such election not later than 60 days before the program effective date.
(B)Requirement to remit feesAfter a State racing commission makes a notification under subparagraph (A), the election shall remain in effect and the State racing commission shall be required to remit fees pursuant to this subsection according to a schedule established in rule developed by the Authority and approved by the Commission. (C)Withdrawal of electionA State racing commission may cease remitting fees under this subsection not earlier than one year after notifying the Authority of the intent of the State racing commission to do so.
(D)Determination of methodsEach State racing commission shall determine, subject to the applicable laws, regulations, and contracts of the State, the method by which the requisite amount of fees, such as foal registration fees, sales contributions, starter fees, and track fees, and other fees on covered persons, shall be allocated, assessed, and collected.  (3)Assessment and collection of fees by the Authority (A)CalculationIf a State racing commission does not elect to remit fees pursuant to paragraph (2) or withdraws its election under such paragraph, the Authority shall, not less frequently than monthly, calculate the applicable fee per racing start multiplied by the number of racing starts in the State during the preceding month.
(B)AllocationThe Authority shall allocate equitably the amount calculated under subparagraph (A) collected among covered persons involved with covered horseraces pursuant to such rules as the Authority may promulgate. (C)Assessment and collection (i)In generalThe Authority shall assess a fee equal to the allocation made under subparagraph (B) and shall collect such fee according to such rules as the Authority may promulgate. 
(ii)Remittance of feesCovered persons described in subparagraph (B) shall be required to remit such fees to the Authority. (D)LimitationA State racing commission that does not elect to remit fees pursuant to paragraph (2) or that withdraws its election under such paragraph shall not impose or collect from any person a fee or tax relating to anti-doping and medication control or racetrack safety matters for covered horseraces.
(4)Fees and finesFees and fines imposed by the Authority shall be allocated toward funding of the Authority and its activities.  (5)Rule of constructionNothing in this Act shall be construed to require—
(A)the appropriation of any amount to the Authority; or (B)the Federal Government to guarantee the debts of the Authority. 
(g)QuorumFor all items where Board approval is required, the Authority shall have present a majority of independent members. 1204.Federal Trade Commission Oversight (a)In generalThe Authority shall submit to the Commission, in accordance with such rules as the Commission may prescribe under section 553 of title 5, United States Code, any proposed rule, or proposed modification to a rule, of the Authority relating to—
(1)the bylaws of the Authority; (2)a list of permitted and prohibited medications, substances, and methods, including allowable limits of permitted medications, substances, and methods; 
(3)laboratory standards for accreditation and protocols; (4)standards for racing surface quality maintenance; 
(5)racetrack safety standards and protocols;  (6)a program for injury and fatality data analysis;
(7)a program of research and education on safety, performance, and anti-doping and medication control;  (8)a description of safety, performance, and anti-doping and medication control rule violations applicable to covered horses and covered persons;
(9)a schedule of civil sanctions for violations;  (10)a process or procedures for disciplinary hearings; and
(11)a formula or methodology for determining assessments described in section 1203(f). (b)Publication and comment (1)In generalThe Commission shall—
(A)publish in the Federal Register each proposed rule or modification submitted under subsection (a); and (B)provide an opportunity for public comment.
(2)Approval requiredA proposed rule, or a proposed modification to a rule, of the Authority shall not take effect unless the proposed rule or modification has been approved by the Commission. (c)Decision on proposed rule or modification to a rule (1)In generalNot later than 60 days after the date on which a proposed rule or modification is published in the Federal Register, the Commission shall approve or disapprove the proposed rule or modification.
(2)ConditionsThe Commission shall approve a proposed rule or modification if the Commission finds that the proposed rule or modification is consistent with— (A)this Act; and
(B)applicable rules approved by the Commission. (3)Revision of proposed rule or modification (A)In generalIn the case of disapproval of a proposed rule or modification under this subsection, not later than 30 days after the issuance of the disapproval, the Commission shall make recommendations to the Authority to modify the proposed rule or modification.
(B)ResubmissionThe Authority may resubmit for approval by the Commission a proposed rule or modification that incorporates the modifications recommended under subparagraph (A). (d)Proposed standards and procedures (1)In generalThe Authority shall submit to the Commission any proposed rule, standard, or procedure developed by the Authority to carry out the horseracing anti-doping and medication control program or the racetrack safety program.
(2)Notice and commentThe Commission shall publish in the Federal Register any such proposed rule, standard, or procedure and provide an opportunity for public comment.  (e)Interim final rulesThe Commission may adopt an interim final rule, to take effect immediately, under conditions specified in section 553(b)(B) of title 5, United States Code, if the Commission finds that such a rule is necessary to protect—
(1)the health and safety of covered horses; or  (2)the integrity of covered horseraces and wagering on those horseraces.
1205.Jurisdiction of the Commission and the Horseracing Integrity and Safety Authority
(a)In generalBeginning on the program effective date, the Commission, the Authority, and the anti-doping and medication control enforcement agency, each within the scope of their powers and responsibilities under this Act, as limited by subsection (j), shall—  (1)implement and enforce the horseracing anti-doping and medication control program and the racetrack safety program; 
(2)exercise independent and exclusive national authority over— (A)the safety, welfare, and integrity of covered horses, covered persons, and covered horseraces; and
(B)all horseracing safety, performance, and anti-doping and medication control matters for covered horses, covered persons, and covered horseraces; and (3)have safety, performance, and anti-doping and medication control authority over covered persons similar to such authority of the State racing commissions before the program effective date.
(b)PreemptionThe rules of the Authority promulgated in accordance with this Act shall preempt any provision of State law or regulation with respect to matters within the jurisdiction of the Authority under this Act, as limited by subsection (j). Nothing contained in this Act shall be construed to limit the authority of the Commission under any other provision of law. (c)Duties (1)In generalThe Authority—
(A)shall develop uniform procedures and rules authorizing— (i)access to offices, racetrack facilities, other places of business, books, records, and personal property of covered persons that are used in the care, treatment, training, and racing of covered horses;
(ii)issuance and enforcement of subpoenas and subpoenas duces tecum; and (iii)other investigatory powers of the nature and scope exercised by State racing commissions before the program effective date; and 
(B)with respect to an unfair or deceptive act or practice described in section 1210, may recommend that the Commission commence an enforcement action. (2)Approval of CommissionThe procedures and rules developed under paragraph (1)(A) shall be subject to approval by the Commission in accordance with section 1204.
(d)Registration of covered persons with Authority
(1)In generalAs a condition of participating in covered races and in the care, ownership, treatment, and training of covered horses, a covered person shall register with the Authority in accordance with rules promulgated by the Authority and approved by the Commission in accordance with section 1204.  (2)Agreement with respect to Authority rules, standards, and proceduresRegistration under this subsection shall include an agreement by the covered person to be subject to and comply with the rules, standards, and procedures developed and approved under subsection (c). 
(3)CooperationA covered person registered under this subsection shall, at all times— (A)cooperate with the Commission, the Authority, the anti-doping and medication control enforcement agency, and any respective designee, during any civil investigation; and
(B)respond truthfully and completely to the best of the knowledge of the covered person if questioned by the Commission, the Authority, the anti-doping and medication control enforcement agency, or any respective designee.  (4)Failure to complyAny failure of a covered person to comply with this subsection shall be a violation of section 1208(a)(2)(G).
(e)Enforcement of programs
(1)Anti-doping and medication control enforcement agency
(A)Agreement with USADAThe Authority shall seek to enter into an agreement with the United States Anti-Doping Agency under which the Agency acts as the anti-doping and medication control enforcement agency under this Act for services consistent with the horseracing anti-doping and medication control program.  (B)Agreement with other entityIf the Authority and the United States Anti-Doping Agency are unable to enter into the agreement described in subparagraph (A), the Authority shall enter into an agreement with an entity that is nationally recognized as being a medication regulation agency equal in qualification to the United States Anti-Doping Agency to act as the anti-doping and medication control enforcement agency under this Act for services consistent with the horseracing anti-doping and medication control program.
(C)NegotiationsAny negotiations under this paragraph shall be conducted in good faith and designed to achieve efficient, effective best practices for anti-doping and medication control and enforcement on commercially reasonable terms. (D)Elements of agreementAny agreement under this paragraph shall include a description of the scope of work, performance metrics, reporting obligations, and budgets of the United States Anti-Doping Agency while acting as the anti-doping and medication control enforcement agency under this Act, as well as a provision for the revision of the agreement to increase in the scope of work as provided for in subsection (k), and any other matter the Authority considers appropriate.
(E)Duties and powers of enforcement agencyThe anti-doping and medication control enforcement agency under an agreement under this paragraph shall— (i)serve as the independent anti-doping and medication control enforcement organization for covered horses, covered persons, and covered horseraces, implementing the anti-doping and medication control program on behalf of the Authority;
(ii)ensure that covered horses and covered persons are deterred from using or administering medications, substances, and methods in violation of the rules established in accordance with this Act; (iii)implement anti-doping education, research, testing, compliance and adjudication programs designed to prevent covered persons and covered horses from using or administering medications, substances, and methods in violation of the rules established in accordance with this Act; 
(iv)exercise the powers specified in section 1206(c)(4) in accordance with that section; and (v)implement and undertake any other responsibilities specified in the agreement.
(F)Term and extension
(i)Term of initial agreementThe initial agreement entered into by the Authority under this paragraph shall be in effect for the 5-year period beginning on the program effective date. (ii)ExtensionAt the end of the 5-year period described in clause (i), the Authority may—
(I)extend the term of the initial agreement under this paragraph for such additional term as is provided by the rules of the Authority and consistent with this Act; or (II)enter into an agreement meeting the requirements of this paragraph with an entity described by subparagraph (B) for such term as is provided by such rules and consistent with this Act.
(2)Agreements for enforcement by State racing commissions
(A)State racing commissions
(i)Racetrack safety programThe Authority may enter into agreements with State racing commissions for services consistent with the enforcement of the racetrack safety program. (ii)Anti-doping and medication control programThe anti-doping and medication control enforcement agency may enter into agreements with State racing commissions for services consistent with the enforcement of the anti-doping and medication control program.
(B)Elements of agreementsAny agreement under this paragraph shall include a description of the scope of work, performance metrics, reporting obligations, budgets, and any other matter the Authority considers appropriate.  (3)Enforcement of standardsThe Authority may coordinate with State racing commissions and other State regulatory agencies to monitor and enforce racetrack compliance with the standards developed under paragraphs (1) and (2) of section 1207(c). 
(f)Procedures with respect to rules of Authority
(1)Anti-doping and medication control
(A)In generalRecommendations for rules regarding anti-doping and medication control shall be developed in accordance with section 1206.  (B)ConsultationThe anti-doping and medication control enforcement agency shall consult with the anti-doping and medication control standing committee and the Board of the Authority on all anti-doping and medication control rules of the Authority.
(2)Racetrack safetyRecommendations for rules regarding racetrack safety shall be developed by the racetrack safety standing committee of the Authority. (g)Issuance of Guidance (1)The Authority may issue guidance that—
(A)sets forth— (i)an interpretation of an existing rule, standard, or procedure of the Authority; or
(ii)a policy or practice with respect to the administration or enforcement of such an existing rule, standard, or procedure; and (B)relates solely to—
(i)the administration of the Authority; or (ii)any other matter, as specified by the Commission, by rule, consistent with the public interest and the purposes of this subsection.
(2)Submittal to CommissionThe Authority shall submit to the Commission any guidance issued under paragraph (1). (3)Immediate effectGuidance issued under paragraph (1) shall take effect on the date on which the guidance is submitted to the Commission under paragraph (2).
(h)Subpoena and investigatory authorityThe Authority shall have subpoena and investigatory authority with respect to civil violations committed under its jurisdiction. (i)Civil penaltiesThe Authority shall develop a list of civil penalties with respect to the enforcement of rules for covered persons and covered horseraces under its jurisdiction.
(j)Civil actions
(1)In generalIn addition to civil sanctions imposed under section 1208, the Authority may commence a civil action against a covered person or racetrack that has engaged, is engaged, or is about to engage, in acts or practices constituting a violation of this Act or any rule established under this Act in the proper district court of the United States, the United States District Court for the District of Columbia, or the United States courts of any territory or other place subject to the jurisdiction of the United States, to enjoin such acts or practices, to enforce any civil sanctions imposed under that section, and for all other relief to which the Authority may be entitled.  (2)Injunctions and restraining ordersWith respect to a civil action commenced under paragraph (1), upon a proper showing, a permanent or temporary injunction or restraining order shall be granted without bond.
(k)Limitations on authority
(1)Prospective applicationThe jurisdiction and authority of the Authority and the Commission with respect to the horseracing anti-doping and medication control program and the racetrack safety program shall be prospective only. (2)Previous matters (A)In generalThe Authority and the Commission may not investigate, prosecute, adjudicate, or penalize conduct in violation of the horseracing anti-doping and medication control program and the racetrack safety program that occurs before the program effective date.
(B)State racing commissionWith respect to conduct described in subparagraph (A), the applicable State racing commission shall retain authority until the final resolution of the matter. (3)Other laws unaffectedThis Act shall not be construed to modify, impair or restrict the operation of the general laws or regulations, as may be amended from time to time, of the United States, the States and their political subdivisions relating to criminal conduct, cruelty to animals, matters unrelated to antidoping, medication control and racetrack and racing safety of covered horses and covered races, and the use of medication in human participants in covered races.
(l)Election for other breed coverage under Act
(1)In generalA State racing commission or a breed governing organization for a breed of horses other than Thoroughbred horses may elect to have such breed be covered by this Act by the filing of a designated election form and subsequent approval by the Authority. A State racing commission may elect to have a breed covered by this Act for the applicable State only.  (2)Election conditional on funding mechanismA commission or organization may not make an election under paragraph (1) unless the commission or organization has in place a mechanism to provide sufficient funds to cover the costs of the administration of this Act with respect to the horses that will be covered by this Act as a result of the election.
(3)ApportionmentThe Authority shall apportion costs described in paragraph (2) in connection with an election under paragraph (1) fairly among all impacted segments of the horseracing industry, subject to approval by the Commission in accordance with section 1204. Such apportionment may not provide for the allocation of costs or funds among breeds of horses. 1206.Horseracing anti-doping and medication control program (a)Program required (1)In generalNot later than the program effective date, and after notice and an opportunity for public comment in accordance with section 1204, the Authority shall establish a horseracing anti-doping and medication control program applicable to all covered horses, covered persons, and covered horseraces in accordance with the registration of covered persons under section 1205(d).
(2)Consideration of other breedsIn developing the horseracing anti-doping and medication control program with respect to a breed of horse that is made subject to this Act by election of a State racing commission or the breed governing organization for such horse under section 1205(k), the Authority shall consider the unique characteristics of such breed. (b)Considerations in development of programIn developing the horseracing anti-doping and medication control program, the Authority shall take into consideration the following:
(1)Covered horses should compete only when they are free from the influence of medications, other foreign substances, and methods that affect their performance. (2)Covered horses that are injured or unsound should not train or participate in covered races, and the use of medications, other foreign substances, and treatment methods that mask or deaden pain in order to allow injured or unsound horses to train or race should be prohibited.
(3)Rules, standards, procedures, and protocols regulating medication and treatment methods for covered horses and covered races should be uniform and uniformly administered nationally. (4)To the extent consistent with this Act, consideration should be given to international anti-doping and medication control standards of the International Federation of Horseracing Authorities and the Principles of Veterinary Medical Ethics of the American Veterinary Medical Association.
(5)The administration of medications and treatment methods to covered horses should be based upon an examination and diagnosis that identifies an issue requiring treatment for which the medication or method represents an appropriate component of treatment. (6)The amount of therapeutic medication that a covered horse receives should be the minimum necessary to address the diagnosed health concerns identified during the examination and diagnostic process. 
(7)The welfare of covered horses, the integrity of the sport, and the confidence of the betting public require full disclosure to regulatory authorities regarding the administration of medications and treatments to covered horses.  (c)ActivitiesThe following activities shall be carried out under the horseracing anti-doping and medication control program:
(1)Standards for anti-doping and medication controlNot later than 120 days before the program effective date, the Authority shall issue, by rule— (A)uniform standards for—
(i)the administration of medication to covered horses by covered persons; and (ii)laboratory testing accreditation and protocols; and
(B)a list of permitted and prohibited medications, substances, and methods, including allowable limits of permitted medications, substances, and methods. (2)Review process for administration of medicationThe development of a review process for the administration of any medication to a covered horse during the 48-hour period preceding the next racing start of the covered horse.
(3)Agreement requirementsThe development of requirements with respect to agreements under section 1205(e).  (4)Anti-doping and medication control enforcement agency (A)Control rules, protocols, etcExcept as provided in paragraph (5), the anti-doping and medication control program enforcement agency under section 1205(e) shall, in consultation with the anti-doping and medication control standing committee of the Authority and consistent with international best practices, develop and recommend anti-doping and medication control rules, protocols, policies, and guidelines for approval by the Authority. 
(B)Results managementThe anti-doping and medication control enforcement agency shall conduct and oversee anti-doping and medication control results management, including independent investigations, charging and adjudication of potential medication control rule violations, and the enforcement of any civil sanctions for such violations. Any final decision or civil sanction of the anti-doping and medication control enforcement agency under this subparagraph shall be the final decision or civil sanction of the Authority, subject to review in accordance with section 1209. (C)TestingThe anti-doping enforcement agency shall perform and manage test distribution planning (including intelligence-based testing), the sample collection process, and in-competition and out-of-competition testing (including no-advance-notice testing).
(D)Testing laboratoriesThe anti-doping and medication control enforcement agency shall accredit testing laboratories based upon the standards established under this Act, and shall monitor, test, and audit accredited laboratories to ensure continuing compliance with accreditation standards.  (5)Anti-doping and medication control standing committeeThe anti-doping and medication control standing committee shall, in consultation with the anti-doping and medication control enforcement agency, develop lists of permitted and prohibited medications, methods, and substances for recommendation to, and approval by, the Authority. Any such list may prohibit the administration of any substance or method to a horse at any time after such horse becomes a covered horse if the Authority determines such substance or method has a long-term degrading effect on the soundness of a horse.
(d)ProhibitionExcept as provided in subsections (e) and (f), the horseracing anti-doping and medication control program shall prohibit the administration of any prohibited or otherwise permitted substance to a covered horse within 48 hours of its next racing start, effective as of the program effective date. (e)Advisory committee study and report (1)In generalNot later than the program effective date, the Authority shall convene an advisory committee comprised of horseracing anti-doping and medication control industry experts, including a member designated by the anti-doping and medication control enforcement agency, to conduct a study on the use of furosemide on horses during the 48-hour period before the start of a race, including the effect of furosemide on equine health and the integrity of competition and any other matter the Authority considers appropriate. 
(2)ReportNot later than three years after the program effective date, the Authority shall direct the advisory committee convened under paragraph (1) to submit to the Authority a written report on the study conducted under that paragraph that includes recommended changes, if any, to the prohibition in subsection (d).  (3)Modification of prohibition (A)In generalAfter receipt of the report required by paragraph (2), the Authority may, by unanimous vote of the Board of the Authority, modify the prohibition in subsection (d) and, notwithstanding subsection (f), any such modification shall apply to all States beginning on the date that is three years after the program effective date. 
(B)ConditionIn order for a unanimous vote described in subparagraph (A) to effect a modification of the prohibition in subsection (d), the vote must include unanimous adoption of each of the following findings: (i)That the modification is warranted.
(ii)That the modification is in the best interests of horse racing. (iii)That furosemide has no performance enhancing effect on individual horses.
(iv)That public confidence in the integrity and safety of racing would not be adversely affected by the modification.  (f)Exemption (1)In generalExcept as provided in paragraph (2), only during the three-year period beginning on the program effective date, a State racing commission may submit to the Authority, at such time and in such manner as the Authority may require, a request for an exemption from the prohibition in subsection (d) with respect to the use of furosemide on covered horses during such period.
(2)ExceptionsAn exemption under paragraph (1) may not be requested for— (A)two-year-old covered horses; or 
(B)covered horses competing in stakes races.  (3)Contents of requestA request under paragraph (1) shall specify the applicable State racing commission’s requested limitations on the use of furosemide that would apply to the State under the horseracing anti-doping and medication control program during such period. Such limitations shall be no less restrictive on the use and administration of furosemide than the restrictions set forth in State’s laws and regulations in effect as of September 1, 2020.
(4)Grant of exemptionSubject to subsection (e)(3), the Authority shall grant an exemption requested under paragraph (1) for the remainder of such period and shall allow the use of furosemide on covered horses in the applicable State, in accordance with the requested limitations. (g)Baseline anti-doping and medication control rules (1)In generalSubject to paragraph (3), the baseline anti-doping and medication control rules described in paragraph (2) shall—
(A)constitute the initial rules of the horseracing anti-doping and medication control program; and (B)except as exempted pursuant to subsections (e) and (f), remain in effect at all times after the program effective date.
(2)Baseline anti-doping medication control rules described
(A)In generalThe baseline anti-doping and medication control rules described in this paragraph are the following: (i)The lists of permitted and prohibited substances (including drugs, medications, and naturally occurring substances and synthetically occurring substances) in effect for the International Federation of Horseracing Authorities, including the International Federation of Horseracing Authorities International Screening Limits for urine, dated May 2019, and the International Federation of Horseracing Authorities International Screening Limits for plasma, dated May 2019.
(ii)The World Anti-Doping Agency International Standard for Laboratories (version 10.0), dated November 12, 2019. (iii)The Association of Racing Commissioners International out-of-competition testing standards, Model Rules of Racing (version 9.2).
(iv)The Association of Racing Commissioners International penalty and multiple medication violation rules, Model Rules of Racing (version 6.2).  (B)Conflict of rulesIn the case of a conflict among the rules described in subparagraph (A), the most stringent rule shall apply.
(3)Modifications to baseline rules
(A)Development by anti-doping and medication control standing committeeThe anti-doping and medication control standing committee, in consultation with the anti-doping and medication control enforcement agency, may develop and submit to the Authority for approval by the Authority proposed modifications to the baseline anti-doping and medication control rules.  (B)Authority approvalIf the Authority approves a proposed modification under this paragraph, the proposed modification shall be submitted to and considered by the Commission in accordance with section 1204.
(C)Anti-doping and medication control enforcement agency veto authorityThe Authority shall not approve any proposed modification that renders an anti-doping and medication control rule less stringent than the baseline anti-doping and medication control rules described in paragraph (2) (including by increasing permitted medication thresholds, adding permitted medications, removing prohibited medications, or weakening enforcement mechanisms) without the approval of the anti-doping and medication control enforcement agency. 1207.Racetrack Safety Program (a)Establishment and considerations (1)In generalNot later than the program effective date, and after notice and an opportunity for public comment in accordance with section 1204, the Authority shall establish a racetrack safety program applicable to all covered horses, covered persons, and covered horseraces in accordance with the registration of covered persons under section 1205(d). 
(2)Considerations in development of safety programIn the development of the horseracing safety program for covered horses, covered persons, and covered horseraces, the Authority and the Commission shall take into consideration existing safety standards including the National Thoroughbred Racing Association Safety and Integrity Alliance Code of Standards, the International Federation of Horseracing Authority's International Agreement on Breeding, Racing, and Wagering, and the British Horseracing Authority's Equine Health and Welfare program.  (b)Elements of horseracing safety programThe horseracing safety program shall include the following:
(1)A set of training and racing safety standards and protocols taking into account regional differences and the character of differing racing facilities. (2)A uniform set of training and racing safety standards and protocols consistent with the humane treatment of covered horses, which may include lists of permitted and prohibited practices or methods (such as crop use).
(3)A racing surface quality maintenance system that— (A)takes into account regional differences and the character of differing racing facilities; and 
(B)may include requirements for track surface design and consistency and established standard operating procedures related to track surface, monitoring, and maintenance (such as standardized seasonal assessment, daily tracking, and measurement). (4)A uniform set of track safety standards and protocols, that may include rules governing oversight and movement of covered horses and human and equine injury reporting and prevention.
(5)Programs for injury and fatality data analysis, that may include pre- and post-training and race inspections, use of a veterinarian's list, and concussion protocols. (6)The undertaking of investigations at racetrack and non-racetrack facilities related to safety violations.
(7)Procedures for investigating, charging, and adjudicating violations and for the enforcement of civil sanctions for violations. (8)A schedule of civil sanctions for violations.
(9)Disciplinary hearings, which may include binding arbitration, civil sanctions, and research. (10)Management of violation results.
(11)Programs relating to safety and performance research and education. (12)An evaluation and accreditation program that ensures that racetracks in the United States meet the standards described in the elements of the Horseracing Safety Program. 
(c)ActivitiesThe following activities shall be carried out under the racetrack safety program: (1)Standards for racetrack safetyThe development, by the racetrack safety standing committee of the Authority in section 1203(c)(2) of uniform standards for racetrack and horseracing safety. 
(2)Standards for safety and performance accreditation
(A)In generalNot later than 120 days before the program effective date, the Authority, in consultation with the racetrack safety standing committee, shall issue, by rule in accordance with section 1204—  (i)safety and performance standards of accreditation for racetracks; and
(ii)the process by which a racetrack may achieve and maintain accreditation by the Authority. (B)Modifications (i)In generalThe Authority may modify rules establishing the standards issued under subparagraph (A), as the Authority considers appropriate.
(ii)Notice and commentThe Commission shall publish in the Federal Register any proposed rule of the Authority, and provide an opportunity for public comment with respect to, any modification under clause (i) in accordance with section 1204. (C)Extension of provisional or interim accreditationThe Authority may, by rule in accordance with section 1204, extend provisional or interim accreditation to a racetrack accredited by the National Thoroughbred Racing Association Safety and Integrity Alliance on a date before the program effective date.
(3)Nationwide safety and performance database
(A)In generalNot later than one year after the program effective date, and after notice and an opportunity for public comment in accordance with section 1204, the Authority, in consultation with the Commission, shall develop and maintain a nationwide database of racehorse safety, performance, health, and injury information for the purpose of conducting an epidemiological study.  (B)Collection of informationIn accordance with the registration of covered persons under section 1205(d), the Authority may require covered persons to collect and submit to the database described in subparagraph (A) such information as the Authority may require to further the goal of increased racehorse welfare. 
1208.Rule violations and civil sanctions
(a)Description of rule violations
(1)In generalThe Authority shall issue, by rule in accordance with section 1204, a description of safety, performance, and anti-doping and medication control rule violations applicable to covered horses and covered persons.  (2)ElementsThe description of rule violations established under paragraph (1) may include the following:
(A)With respect to a covered horse, strict liability for covered trainers for— (i)the presence of a prohibited substance or method in a sample or the use of a prohibited substance or method;
(ii)the presence of a permitted substance in a sample in excess of the amount allowed by the horseracing anti-doping and medication control program; and (iii)the use of a permitted method in violation of the applicable limitations established under the horseracing anti-doping and medication control program. 
(B)Attempted use of a prohibited substance or method on a covered horse. (C)Possession of any prohibited substance or method.
(D)Attempted possession of any prohibited substance or method. (E)Administration or attempted administration of any prohibited substance or method on a covered horse.
(F)Refusal or failure, without compelling justification, to submit a covered horse for sample collection. (G)Failure to cooperate with the Authority or an agent of the Authority during any investigation.
(H)Failure to respond truthfully, to the best of a covered person’s knowledge, to a question of the Authority or an agent of the Authority with respect to any matter under the jurisdiction of the Authority.  (I)Tampering or attempted tampering with the application of the safety, performance, or anti-doping and medication control rules or process adopted by the Authority, including—
(i)the intentional interference, or an attempt to interfere, with an official or agent of the Authority; (ii)the procurement or the provision of fraudulent information to the Authority or agent; and 
(iii)the intimidation of, or an attempt to intimidate, a potential witness.  (J)Trafficking or attempted trafficking in any prohibited substance or method.
(K)Assisting, encouraging, aiding, abetting, conspiring, covering up, or any other type of intentional complicity involving a safety, performance, or anti-doping and medication control rule violation or the violation of a period of suspension or eligibility. (L)Threatening or seeking to intimidate a person with the intent of discouraging the person from the good faith reporting to the Authority, an agent of the Authority or the Commission, or the anti-doping and medication control enforcement agency under section 1205(e), of information that relates to— 
(i)an alleged safety, performance, or anti-doping and medication control rule violation; or (ii)alleged noncompliance with a safety, performance, or anti-doping and medication control rule. 
(b)Testing laboratories
(1)Accreditation and standardsNot later than 120 days before the program effective date, the Authority shall, in consultation with the anti-doping and medication control enforcement agency, establish, by rule in accordance with section 1204— (A)standards of accreditation for laboratories involved in testing samples from covered horses;
(B)the process for achieving and maintaining accreditation; and (C)the standards and protocols for testing such samples. 
(2)AdministrationThe accreditation of laboratories and the conduct of audits of accredited laboratories to ensure compliance with Authority rules shall be administered by the anti-doping and medication control enforcement agency. The anti-doping and medication control enforcement agency shall have the authority to require specific test samples to be directed to and tested by laboratories having special expertise in the required tests.  (3)Extension of provisional or interim accreditationThe Authority may, by rule in accordance with section 1204, extend provisional or interim accreditation to a laboratory accredited by the Racing Medication and Testing Consortium, Inc., on a date before the program effective date.
(4)Selection of laboratories
(A)In generalExcept as provided in paragraph (2), a State racing commission may select a laboratory accredited in accordance with the standards established under paragraph (1) to test samples taken in the applicable State. (B)Selection by the AuthorityIf a State racing commission does not select an accredited laboratory under subparagraph (A), the Authority shall select such a laboratory to test samples taken in the State concerned. 
(c)Results management and disciplinary process
(1)In generalNot later than 120 days before the program effective date, the Authority shall establish in accordance with section 1204— (A)rules for safety, performance, and anti-doping and medication control results management; and
(B)the disciplinary process for safety, performance, and anti-doping and medication control rule violations. (2)ElementsThe rules and process established under paragraph (1) shall include the following: 
(A)Provisions for notification of safety, performance, and anti-doping and medication control rule violations. (B)Hearing procedures.
(C)Standards for burden of proof. (D)Presumptions.
(E)Evidentiary rules. (F)Appeals.
(G)Guidelines for confidentiality and public reporting of decisions. (3)Due processThe rules established under paragraph (1) shall provide for adequate due process, including impartial hearing officers or tribunals commensurate with the seriousness of the alleged safety, performance, or anti-doping and medication control rule violation and the possible civil sanctions for such violation. 
(d)Civil sanctions
(1)In generalThe Authority shall establish uniform rules, in accordance with section 1204, imposing civil sanctions against covered persons or covered horses for safety, performance, and anti-doping and medication control rule violations. (2)RequirementsThe rules established under paragraph (1) shall—
(A)take into account the unique aspects of horseracing; (B)be designed to ensure fair and transparent horseraces; and
(C)deter safety, performance, and anti-doping and medication control rule violations. (3)SeverityThe civil sanctions under paragraph (1) may include—
(A)lifetime bans from horseracing, disgorgement of purses, monetary fines and penalties, and changes to the order of finish in covered races; and  (B)with respect to anti-doping and medication control rule violators, an opportunity to reduce the applicable civil sanctions that is comparable to the opportunity provided by the Protocol for Olympic Movement Testing of the United States Anti-Doping Agency. 
(e)ModificationsThe Authority may propose a modification to any rule established under this section as the Authority considers appropriate, and the proposed modification shall be submitted to and considered by the Commission in accordance with section 1204. 1209.Review of final decisions of the Authority (a)Notice of civil sanctions If the Authority imposes a final civil sanction for a violation committed by a covered person pursuant to the rules or standards of the Authority, the Authority shall promptly submit to the Commission notice of the civil sanction in such form as the Commission may require.
(b)Review by administrative law judge
(1)In generalWith respect to a final civil sanction imposed by the Authority, on application by the Commission or a person aggrieved by the civil sanction filed not later than 30 days after the date on which notice under subsection (a) is submitted, the civil sanction shall be subject to de novo review by an administrative law judge. (2)Nature of review (A)In generalIn matters reviewed under this subsection, the administrative law judge shall determine whether—
(i)a person has engaged in such acts or practices, or has omitted such acts or practices, as the Authority has found the person to have engaged in or omitted; (ii)such acts, practices, or omissions are in violation of this Act or the anti-doping and medication control or racetrack safety rules approved by the Commission; or
(iii)the final civil sanction of the Authority was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.  (B)Conduct of hearingAn administrative law judge shall conduct a hearing under this subsection in such a manner as the Commission may specify by rule, which shall conform to section 556 of title 5, United States Code. 
(3)Decision by administrative law judge
(A)In generalWith respect to a matter reviewed under this subsection, an administrative law judge— (i)shall render a decision not later than 60 days after the conclusion of the hearing; 
(ii)may affirm, reverse, modify, set aside, or remand for further proceedings, in whole or in part, the final civil sanction of the Authority; and (iii)may make any finding or conclusion that, in the judgment of the administrative law judge, is proper and based on the record. 
(B)Final decisionA decision under this paragraph shall constitute the decision of the Commission without further proceedings unless a notice or an application for review is timely filed under subsection (c). (c)Review by Commission (1)Notice of review by CommissionThe Commission may, on its own motion, review any decision of an administrative law judge issued under subsection (b)(3) by providing written notice to the Authority and any interested party not later than 30 days after the date on which the administrative law judge issues the decision.
(2)Application for review
(A)In generalThe Authority or a person aggrieved by a decision issued under subsection (b)(3) may petition the Commission for review of such decision by filing an application for review not later than 30 days after the date on which the administrative law judge issues the decision.  (B)Effect of denial of application for reviewIf an application for review under subparagraph (A) is denied, the decision of the administrative law judge shall constitute the decision of the Commission without further proceedings. 
(C)Discretion of Commission
(i)In generalA decision with respect to whether to grant an application for review under subparagraph (A) is subject to the discretion of the Commission.  (ii)Matters to be consideredIn determining whether to grant such an application for review, the Commission shall consider whether the application makes a reasonable showing that—
(I)a prejudicial error was committed in the conduct of the proceeding; or (II)the decision involved—
(aa)an erroneous application of the anti-doping and medication control or racetrack safety rules approved by the Commission; or (bb)an exercise of discretion or a decision of law or policy that warrants review by the Commission.
(3)Nature of review
(A)In generalIn matters reviewed under this subsection, the Commission may— (i)affirm, reverse, modify, set aside, or remand for further proceedings, in whole or in part, the decision of the administrative law judge; and
(ii)make any finding or conclusion that, in the judgement of the Commission, is proper and based on the record. (B)De novo reviewThe Commission shall review de novo the factual findings and conclusions of law made by the administrative law judge. 
(C)Consideration of additional evidence
(i)Motion by CommissionThe Commission may, on its own motion, allow the consideration of additional evidence.  (ii)Motion by a party (I)In generalA party may file a motion to consider additional evidence at any time before the issuance of a decision by the Commission, which shall show, with particularity, that—
(aa)such additional evidence is material; and  (bb)there were reasonable grounds for failure to submit the evidence previously. 
(II)ProcedureThe Commission may— (aa)accept or hear additional evidence; or
(bb)remand the proceeding to the administrative law judge for the consideration of additional evidence. (d)Stay of proceedingsReview by an administrative law judge or the Commission under this section shall not operate as a stay of a final civil sanction of the Authority unless the administrative law judge or Commission orders such a stay.
1210.Unfair or deceptive acts or practicesThe sale of a covered horse, or of any other horse in anticipation of its future participation in a covered race, shall be considered an unfair or deceptive act or practice in or affecting commerce under section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)) if the seller— (1)knows or has reason to know the horse has been administered—
(A)a bisphosphonate prior to the horse's fourth birthday; or (B)any other substance or method the Authority determines has a long-term degrading effect on the soundness of the covered horse; and
(2)fails to disclose to the buyer the administration of the bisphosphonate or other substance or method described in paragraph (1)(B). 1211.State delegation; cooperation (a)State delegation (1)In generalThe Authority may enter into an agreement with a State racing commission to implement, within the jurisdiction of the State racing commission, a component of the racetrack safety program or, with the concurrence of the anti-doping and medication control enforcement agency under section 1205(e), a component of the horseracing anti-doping and medication control program, if the Authority determines that the State racing commission has the ability to implement such component in accordance with the rules, standards, and requirements established by the Authority.
(2)Implementation by State racing commissionA State racing commission or other appropriate regulatory body of a State may not implement such a component in a manner less restrictive than the rule, standard, or requirement established by the Authority. (b)CooperationTo avoid duplication of functions, facilities, and personnel, and to attain closer coordination and greater effectiveness and economy in administration of Federal and State law, where conduct by any person subject to the horseracing medication control program or the racetrack safety program may involve both a medication control or racetrack safety rule violation and violation of Federal or State law, the Authority and Federal or State law enforcement authorities shall cooperate and share information.
1212.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. XIIICommunity Development Block Grants 1301.Community Development Block Grants (a)In generalFunds previously made available in chapter 9 of title X of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2, division A; 127 Stat. 36) under the heading DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT—Community Planning and Development—Community Development Fund that were available for obligation through fiscal year 2017 are to remain available through fiscal year 2023 for the liquidation of valid obligations incurred in fiscal years 2013 through 2017.
(b)EmergencyAmounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. XIVCOVID–19 Consumer Protection Act 1401.Prohibiting deceptive acts or practices in connection with the novel coronavirus (a)Short titleThis section may be cited as the COVID–19 Consumer Protection Act.
(b)In generalFor the duration of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of the 2019 novel coronavirus (COVID–19), including any renewal thereof, it shall be unlawful for any person, partnership, or corporation to engage in a deceptive act or practice in or affecting commerce in violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)) that is associated with— (1)the treatment, cure, prevention, mitigation, or diagnosis of COVID–19; or
(2)a government benefit related to COVID–19. (c)Enforcement by the Federal Trade Commission (1)ViolationA violation of subsection (b) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
(2)Powers of the Federal Trade Commission
(A)In generalThe Federal Trade Commission shall enforce subsection (b) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. (B)Privileges and immunitiesAny person who violates this Act shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.
(3)Effect on other lawsNothing in this Act shall be construed to limit the authority of the Federal Trade Commission under any other provision of law. (d)SeverabilityIf any provision of this Act, or the application thereof to any person or circumstance, is held invalid, the remainder of this Act and the application of such provision to other persons not similarly situated or to other circumstances shall not be affected by the invalidation.
XVAmerican COMPETE Act
1501.American Competitiveness Of a More Productive Emerging Tech Economy
(a)Short titleThis title may be cited as the American Competitiveness Of a More Productive Emerging Tech Economy Act or the American COMPETE Act. (b)Study to advance artificial intelligence (1)In general (A)Study requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce and the Federal Trade Commission shall complete a study on the state of the artificial intelligence industry and the impact of such industry on the United States economy.
(B)Requirements for studyIn conducting the study, the Secretary and the Commission shall— (i)develop and conduct a survey of the artificial intelligence industry through outreach to participating entities as appropriate to—
(I)establish a list of industry sectors that implement and promote the use of artificial intelligence; (II)establish a list of public-private partnerships focused on promoting the adoption and use of artificial intelligence, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for artificial intelligence;
(III)the status of such industry-based mandatory or voluntary standards; and (IV)provide a description of the ways entities or industry sectors implement and promote the use of artificial intelligence;
(ii)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under clause (i); (iii)identify which Federal agency or agencies listed under clause (ii) each entity or industry sector interacts with;
(iv)identify all interagency activities that are taking place among the Federal agencies listed under clause (ii), such as working groups or other coordinated efforts; (v)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under clause (ii) with regard to such entities and industry sectors;
(vi)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under clause (ii), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies;  (vii)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of artificial intelligence; and
(viii)consult with the Office of Science and Technology Policy and interagency efforts on artificial intelligence to minimize duplication of activities among the Federal agencies identified under clause (ii). (2)Marketplace and supply chain surveyThe Secretary and Commission shall conduct a survey of the marketplace and supply chain of artificial intelligence to—
(A)identify and assess risks posed to such marketplace and supply chain; (B)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and
(C)identify emerging risks and long-term trends in such marketplace and supply chain. (3)Report to congressNot later than 6 months after the completion of the study required under paragraph (1), the Secretary and the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on their respective websites, a report that contains—
(A)the results of the study conducted pursuant to paragraph (1) and the survey conducted pursuant to paragraph (2); and (B)recommendations to—
(i)grow the United States economy through the secure advancement of artificial intelligence; (ii)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of artificial intelligence;
(iii)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of artificial intelligence; and (iv)develop legislation that—
(I)advances the expeditious adoption of artificial intelligence applications in interstate commerce that takes into account findings from available Federal advisory committees that produce recommendations on artificial intelligence to the extent possible; and  (II)addresses societal priorities related to the expeditious adoption of artificial intelligence applications in interstate commerce, including but not limited to maintaining ethics, reducing bias, and protecting privacy and security. 
(c)Study to advance internet of things in manufacturing
(1)In general
(A)Study requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall complete a study on the use of internet-connected devices and internet-connected solutions in manufacturing in the United States. (B)Requirements for studyIn conducting the study, the Secretary shall—
(i)develop and conduct a survey of the manufacturing industry through outreach to participating entities as appropriate to— (I)establish a list of the industry sectors that implement and promote the use of internet-connected devices and internet-connected solutions in manufacturing;
(II)establish a list of public-private partnerships focused on promoting the adoption and use of internet-connected devices and internet-connected solutions in manufacturing, as well as industry-based bodies, including international bodies, that have developed, or are developing, mandatory or voluntary standards for such uses; (III)the status of such industry-based mandatory or voluntary standards;
(IV)provide a description of the ways entities or industry sectors implement and promote the use of internet-connected devices and internet-connected solutions in manufacturing; (ii)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under clause (i);
(iii)identify which Federal agency or agencies listed under clause (ii) each entity or industry sector interacts with; (iv)identify all interagency activities that are taking place among the Federal agencies listed under clause (ii), such as working groups or other coordinated efforts;
(v)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under clause (ii) with regard to such entities and industry sectors; (vi)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under clause (ii), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and
(vii)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of internet-connected devices and internet-connected solutions in manufacturing. (2)Marketplace and supply chain surveyThe Secretary shall conduct a survey of the marketplace and supply chain of internet-connected devices and internet-connected solutions used in manufacturing to—
(A)assess the severity of risks posed to such marketplace and supply chain; (B)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and
(C)identify emerging risks and long-term trends in such marketplace and supply chain. (3)Report to congressNot later than 6 months after the completion of the study required pursuant to paragraph (1), the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains—
(A)the results of the study conducted pursuant to paragraph (1) and the surveys conducted pursuant to paragraph (2); and (B)recommendations to—
(i)grow the United States economy through the secure advancement of the use of internet-connected devices and internet-connected solutions in manufacturing; (ii)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of internet-connected devices and internet-connected solutions used in manufacturing;
(iii)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of internet-connected devices and internet-connected solutions used in manufacturing; (iv)develop policies that States can adopt to encourage the growth of manufacturing, including the use of internet-connected devices and internet-connected solutions in manufacturing; and
(v)develop legislation that may advance the expeditious adoption of the use of internet-connected devices and internet-connected solutions in manufacturing. (d)Study to advance quantum computing (1)In general (A)Study requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce and the Federal Trade Commission shall complete a study on the state of the quantum computing industry and the impact of such industry on the United States economy.
(B)Requirements for studyIn conducting the study, the Secretary and the Commission shall— (i)develop and conduct a survey of the quantum computing industry through outreach to participating entities as appropriate to—
(I)establish a list of industry sectors that implement and promote the use of quantum computing; (II)establish a list of public-private partnerships focused on promoting the adoption and use of quantum computing, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for quantum computing;
(III)the status of such industry-based mandatory or voluntary standards; and (IV)provide a description of the ways entities or industry sectors implement and promote the use of quantum computing;
(ii)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under clause (i); (iii)identify which Federal agency or agencies listed under clause (ii) each entity or industry sector interacts with;
(iv)identify all interagency activities that are taking place among the Federal agencies listed under clause (ii), such as working groups or other coordinated efforts; (v)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under clause (ii) with regard to such entities and industry sectors;
(vi)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under clause (ii), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies;  (vii)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of quantum computing; and
(viii)consult with the Office of Science and Technology Policy and interagency efforts on quantum authorized by sections 102 and 103 of the National Quantum Initiative Act (Public Law 115–368) to minimize duplication of activities in this subparagraph among the Federal agencies listed under clause (ii). (2)Marketplace and supply chain surveyThe Secretary and Commission shall conduct a survey of the marketplace and supply chain of quantum computing to—
(A)assess the severity of risks posed to such marketplace and supply chain; (B)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and
(C)identify emerging risks and long-term trends in such marketplace and supply chain. (3)Report to congressNot later than 6 months after the completion of the study required pursuant to paragraph (1), the Secretary and the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on their respective websites, a report that contains—
(A)the results of the study conducted pursuant to paragraph (1) and the survey conducted pursuant to paragraph (2); and (B)recommendations to—
(i)grow the United States economy through the secure advancement of quantum computing; (ii)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of quantum computing;
(iii)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of quantum computing; and (iv)develop legislation that may advance the expeditious adoption of quantum computing.
(e)Study to advance blockchain technology
(1)In general
(A)Study requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce and the Federal Trade Commission shall complete a study on the state of the blockchain technology industry and the impact of such industry on the United States economy. (B)Requirements for studyIn conducting the study, the Secretary and the Commission shall—
(i)develop and conduct a survey of the blockchain technology industry through outreach to participating entities as appropriate to— (I)establish a list of industry sectors that implement and promote the use of blockchain technology;
(II)establish a list of public-private partnerships focused on promoting the adoption and use of blockchain technology, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for blockchain technology; (III)the status of such industry-based mandatory or voluntary standards; and
(IV)provide a description of the ways entities or industry sectors implement and promote the use of blockchain technology; (ii)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under clause (i);
(iii)identify which Federal agency or agencies listed under clause (ii) each entity or industry sector interacts with; (iv)identify all interagency activities that are taking place among the Federal agencies listed under clause (ii), such as working groups or other coordinated efforts;
(v)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under clause (ii) with regard to such entities and industry sectors; (vi)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under clause (ii), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and
(vii)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of blockchain technology. (2)Marketplace and supply chain surveyThe Secretary and Commission shall conduct a survey of the marketplace and supply chain of blockchain technology to—
(A)assess the severity of risks posed to such marketplace and supply chain; (B)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and
(C)identify emerging risks and long-term trends in such marketplace and supply chain. (3)Report to congressNot later than 6 months after the completion of the study required pursuant to paragraph (1), the Secretary and the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on their respective websites, a report that contains—
(A)the results of the study conducted pursuant to paragraph (1) and the survey conducted pursuant to paragraph (2); and (B)recommendations to—
(i)grow the United States economy through the secure advancement of blockchain technology; (ii)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of blockchain technology;
(iii)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of blockchain technology; and (iv)develop legislation that may advance the expeditious adoption of blockchain technology.
(f)Study to advance new and advanced materials
(1)In general
(A)Study requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce and the Federal Trade Commission, in coordination with the head of any other appropriate Federal agency, shall complete a study on the state of new and advanced materials industry, including synthetically derived or enhanced natural properties, and the impact of such industry on the United States economy. (B)Requirements for studyIn conducting the study, the Secretary and the Commission shall—
(i)develop and conduct a survey of the new and advanced materials industry through outreach to participating entities as appropriate to— (I)establish a list of industry sectors that implement and promote the use of new and advanced materials;
(II)establish a list of public-private partnerships focused on promoting the adoption and use of new and advanced materials, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for new and advanced materials; (III)the status of such industry-based mandatory or voluntary standards; and
(IV)provide a description of the ways entities or industry sectors implement and promote the use of new and advanced materials; (ii)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under clause (i);
(iii)identify which Federal agency or agencies listed under clause (ii) each entity or industry sector interacts with; (iv)identify all interagency activities that are taking place among the Federal agencies listed under clause (ii), such as working groups or other coordinated efforts;
(v)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under clause (ii) with regard to such entities and industry sectors; (vi)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under clause (ii), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and
(vii)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of new and advanced materials. (2)Marketplace and supply chain surveyThe Secretary and Commission shall conduct a survey of the marketplace and supply chain of new and advanced materials to—
(A)assess the severity of risks posed to such marketplace and supply chain; (B)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and
(C)identify emerging risks and long-term trends in such marketplace and supply chain. (3)Report to congressNot later than 6 months after the completion of the study required pursuant to paragraph (1), the Secretary and the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on their respective websites, a report that contains—
(A)the results of the study conducted pursuant to paragraph (1) and the survey conducted pursuant to paragraph (2); and (B)recommendations to—
(i)grow the United States economy through the secure advancement of new and advanced materials; (ii)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of new and advanced materials;
(iii)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of new and advanced materials; and (iv)develop legislation that may advance the expeditious adoption of new and advanced materials.
(g)Study to advance unmanned delivery services
(1)In general
(A)Study requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall complete a study on the impact of unmanned delivery services on United States businesses conducting interstate commerce. (B)Requirements for studyIn conducting the study, the Secretary shall do the following:
(i)Conduct a survey through outreach to participating entities to— (I)establish a list of the industry sectors that develop and use unmanned delivery services, including the use of autonomous vehicles, drones, and robots;
(II)review how unmanned delivery services are currently being used and any potential future applications of such services; (III)identify any challenges to the development and adoption of unmanned delivery services;
(IV)review how such services may be used to— (aa)deliver groceries, meals, medications, and other necessities to senior citizens, people with disabilities, and people without access to traditional public transportation;
(bb)address challenges public health emergencies present, including delivering groceries, meals, medications, medical supplies, and other necessities during such emergencies; and (cc)any other potential use of such services;
(V)identify any safety risks associated with the adoption of unmanned delivery services on roads, in the air, or other environments, including any dangers posed to pedestrians, bicyclists, motorcyclists, motorists, or property; (VI)identify the effect of unmanned delivery services on traffic safety and congestion;
(VII)evaluate the extent to which software, technology, and infrastructure behind unmanned delivery services are developed and manufactured in the United States; (VIII)identify the number and types of jobs that may be lost or substantially changed due to the development and adoption of unmanned delivery services;
(IX)identify the number and types of jobs that may be created due to the development and adoption of unmanned delivery services; and (X)evaluate the effect of the adoption unmanned delivery services on job quality for low, middle, and high-skilled workers.
(ii)Develop and conduct a survey of Federal activity related to unmanned delivery services to— (I)establish a list of Federal agencies asserting jurisdiction over industry sectors identified under clause (i)(II);
(II)develop a brief description of the jurisdiction and expertise of the Federal agencies regarding unmanned delivery services; and (III)identify all interagency activities regarding unmanned delivery services.
(iii)Conduct a survey of the marketplace and supply chain of unmanned delivery services to— (I)assess the severity of risks posed to such marketplace and supply chain;
(II)review the ability of foreign governments or third parties to exploit such supply chain in a manner that raises risks to the economic and national security of the United States; and (III)identify emerging risks and long-term trends in such marketplace and supply chain.
(C)Report to congressNot later than 6 months after the completion of the study required pursuant to paragraph (1), the Secretary, in coordination with the head of any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains— (i)the results of the study conducted under paragraph (1); and
(ii)recommendations to— (I)develop and implement a comprehensive plan to promote the development and adoption of unmanned delivery services in the United States;
(II)develop policies that States can adopt to encourage the development and adoption of unmanned delivery services; (III)develop a national strategy to advance the United States position in the world on the development and adoption of unmanned delivery services, and manufacture of technology behind unmanned delivery services;
(IV)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of unmanned delivery services; and (V)develop legislation to accomplish such recommendations.
(h)Study to advance internet of things
(1)StudyThe Secretary of Commerce shall conduct a study on the state of the internet-connected devices industry (commonly known as the Internet of Things) in the United States. In conducting the study, the Secretary shall— (A)develop and conduct a survey of the internet-connected devices industry through outreach to participating entities as appropriate, including—
(i)a list of the industry sectors that develop internet-connected devices; (ii)a list of public-private partnerships focused on promoting the adoption and use of internet-connected devices, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for internet-connected devices;
(iii)the status of the industry-based mandatory or voluntary standards identified in clause (ii); and (iv)a description of the ways entities or industry sectors develop, use, or promote the use of internet-connected devices;
(B)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under subparagraph (A); (C)identify which Federal agency or agencies listed under subparagraph (B) each entity or industry sector interacts with;
(D)identify all interagency activities that are taking place among the Federal agencies listed under subparagraph (B), such as working groups or other coordinated efforts; (E)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under subparagraph (B) with regard to such entities and industry sectors;
(F)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under subparagraph (B), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and (G)identify Federal Government resources that exist for consumers and small businesses to evaluate internet-connected devices.
(2)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains— (A)the results of the study conducted under paragraph (1); and
(B)recommendations of the Secretary for growth of the United States economy through the secure advancement of internet-connected devices. (3)DefinitionsIn this subsection—
(A)the term Federal agency means an agency, as defined in section 551 of title 5, United States Code; and (B)the term internet-connected device means a physical object that—
(i)is capable of connecting to the internet, either directly or indirectly through a network, to communicate information at the direction of an individual; and (ii)has computer processing capabilities for collecting, sending, receiving, or analyzing data.
(i)Study to advance three-dimensional printing
(1)In general
(A)Study requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall complete a study on the state of the three-dimensional printing industry and the impact of such industry on the United States economy. (B)Requirements for studyIn conducting the study, the Secretary shall—
(i)develop and conduct a survey of the three-dimensional printing industry through outreach to participating entities as appropriate to— (I)establish a list of industry sectors that implement and promote the use of three-dimensional printing;
(II)establish a list of public-private partnerships focused on promoting the adoption and use of three-dimensional printing, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for three-dimensional printing; (III)the status of such industry-based mandatory or voluntary standards; and
(IV)provide a description of the ways entities or industry sectors implement and promote the use of three-dimensional printing; (ii)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under clause (i);
(iii)identify which Federal agency or agencies listed under clause (ii) each entity or industry sector interacts with; (iv)identify all interagency activities that are taking place among the Federal agencies listed under clause (ii), such as working groups or other coordinated efforts;
(v)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under clause (ii) with regard to such entities and industry sectors; (vi)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under clause (ii), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and
(vii)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of three-dimensional printing. (2)Marketplace and supply chain surveyThe Secretary shall conduct a survey of the marketplace and supply chain of three-dimensional printing to—
(A)assess the severity of risks posed to such marketplace and supply chain; (B)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and
(C)identify emerging risks and long-term trends in such marketplace and supply chain. (3)Report to CongressNot later than 6 months after the completion of the study required pursuant to paragraph (1), the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains—
(A)the results of the study conducted pursuant to paragraph (1) and the survey conducted pursuant to paragraph (2); and (B)recommendations to—
(i)grow the United States economy through the secure advancement of three-dimensional printing; (ii)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of three-dimensional printing;
(iii)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of three-dimensional printing; and (iv)develop legislation that may advance the expeditious adoption of three-dimensional printing.
(j)Study to combat online harms through innovation
(1)In general
(A)Study requiredNot later than 1 year after the date of enactment of this Act, the Federal Trade Commission shall conduct and complete a study on how artificial intelligence may be used to address the online harms described in subparagraph (B). (B)Requirements for studyIn conducting the study, the Commission shall consider whether and how artificial intelligence may be used to identify, remove, or take any other appropriate action necessary to address the following online harms:
(i)Deceptive and fraudulent content intended to scam or otherwise harm individuals, including such practices directed at senior citizens. (ii)Manipulated content intended to mislead individuals, including deepfake videos and fake individual reviews.
(iii)Website or mobile application interfaces designed to intentionally mislead or exploit individuals. (iv)Illegal content online, including the illegal sale of opioids, child sexual exploitation and abuse, revenge pornography, harassment, cyberstalking, hate crimes, the glorification of violence or gore, and incitement of violence.
(v)Terrorist and violent extremists’ abuse of digital platforms, including the use of such platforms to promote themselves, share propaganda, and glorify real-world acts of violence. (vi)Disinformation campaigns coordinated by inauthentic accounts or individuals to influence United States elections.
(vii)The sale of counterfeit products. (2)Report to CongressNot later than 6 months after the completion of the study required pursuant to paragraph (1), the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on its website, a report that contains—
(A)the results of the study conducted under paragraph (1);  (B)recommendations on how artificial intelligence may be used to address the online harms described in paragraph (1)(B);
(C)recommendations on what reasonable policies, practices, and procedures may be implemented to utilize artificial intelligence to address such online harms; and (D)recommendations for any legislation that may advance the adoption and use of artificial intelligence to address such online harms.
(k)Combination of studies authorizedThe Secretary of Commerce and the Federal Trade Commission, after notifying the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, may combine any of the studies required pursuant to this Act. (l)Protection of national security (1)Information exempt from public disclosureNothing in this Act shall be construed to require the disclosure of information, records, or reports that are exempt from public disclosure under section 552 of title 5, United States Code, or that may be withheld under section 552a of title 5, United States Code.
(2)Classified and certain other informationNothing in this Act shall be construed to require the publication, on a website or otherwise, of any report containing information that is classified, or the public release of which could have a harmful effect on national security. (3)Form of reports to CongressIn the case of each report that is required by this Act to be submitted to a committee of Congress, such report shall be submitted in unclassified form, but may include a classified annex.
(4)Submission of reports to congressional intelligence committeesIn the case of each report that is required by this Act to be submitted to a committee of Congress, such report shall also be submitted to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (m)Appropriations requiredThis Act is subject to appropriations that may be available for the Department of Commerce or the Federal Trade Commission, as applicable.
XVIRecording of Certain Obligations by the Department of Veterans Affairs
1601.Recording of ObligationsHereafter, subject to the availability of appropriations, the Secretary of Veterans Affairs shall record as an obligation of the United States Government amounts owed for hospital care or medical services furnished at non-Department facilities under title 38, United States Code, or Acts making appropriations for the Department of Veterans Affairs, on the date on which the Secretary approves: (i) a claim by a health care provider for payment or (ii) a voucher, invoice, or request for payment from a vendor for services rendered under a contract: Provided, That for any fiscal year in which an appropriation for the payment of hospital care or medical services furnished at non-Department facilities has been exhausted or has yet to be enacted, this title shall not provide the Secretary of Veterans Affairs with the authority to issue any new authorizations or orders for such care or such services in advance of such appropriation: Provided further, That this title shall take effect as if enacted on October 1, 2018: Provided further, That not later than 30 days after the date of enactment of this Act, the Department of Veterans Affairs, in consultation with the Office of Management and Budget, shall submit a report to the President and the Congress, similar to the report required pursuant to 31 U.S.C. 1351, detailing how, in the absence of the enactment of this title, the expenditures or obligations would have exceeded the amount available in fiscal year 2019 and fiscal year 2020 in the Medical Community Care appropriation: Provided further, That the report required in the preceding proviso shall also include an explanation as to how the Department plans to avoid incurring obligations for the Medical Community Care appropriation in excess of its available budgetary resources in fiscal year 2021 and future fiscal years pursuant to the recording of obligations required by this title.
XVIISudan Claims Resolution
1701.Short titleThis title may be cited as the Sudan Claims Resolution Act.  1702.Sense of CongressIt is the sense of Congress that—
(1)the United States should support Sudan’s democratic transition, particularly in light of the country’s dire economic situation, and this is a critical moment to address longstanding issues in the relationship between the United States and Sudan; (2)as part of the process of restoring normal relations between Sudan and the United States, Congress supports efforts to provide meaningful compensation to individuals employed by or serving as contractors for the United States Government, as well as their family members, who personally have been awarded by a United States District Court a judgment for compensatory damages against Sudan; and
(3)the terrorism-related claims of victims and family members of the September 11, 2001, terrorist attacks must be preserved and protected. 1703.DefinitionsIn this Act:
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; and
(B)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives. (2)Claims agreementThe term claims agreement means the Claims Settlement Agreement Between the Government of the United States of America and the Government of the Republic of the Sudan, done at Washington, D.C., on October 30, 2020, including all annexes, appendices, side letters, related agreements, and instruments for implementation, including the escrow agreement among the Central Bank of Sudan, the Federal Reserve Bank of New York, and the escrow agent appointed thereby, as well as the escrow conditions release agreement, set out in an exchange of diplomatic notes between the United States and Sudan on October 21, 2020, and subsequently amended on December 19, 2020. 
(3)Foreign nationalThe term foreign national means an individual who is not a citizen of the United States. (4)SecretaryThe term Secretary means the Secretary of State.
(5)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary has determined is a government that has repeatedly provided support for acts of international terrorism, for purposes of— (A)section 1754(c)(1)(A)(i) of the Export Control Reform Act of 2018 (50 U.S.C. 4813(c)(1)(A)(i));
(B)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371); (C)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or
(D)any other provision of law. (6)SudanThe term Sudan means the Government of the Republic of the Sudan. 
1704.Receipt of adequate funds; immunities of Sudan
(a)Immunity
(1)In generalSubject to section 1706, and notwithstanding any other provision of law, upon submission of a certification described in paragraph (2)— (A)Sudan, an agency or instrumentality of Sudan, and the property of Sudan or an agency or instrumentality of Sudan, shall not be subject to the exceptions to immunity from jurisdiction, liens, attachment, and execution under section 1605(a)(7) (as such section was in effect on January 27, 2008) or section 1605A or 1610 (insofar as section 1610 relates to a judgment under such section 1605(a)(7) or 1605A) of title 28, United States Code;
(B)section 1605A(c) of title 28, United States Code, section 1083(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 28 U.S.C. 1605A note), section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (Public Law 104–208; 28 U.S.C. 1605 note), and any other private right of action relating to acts by a state sponsor of terrorism arising under Federal, State, or foreign law shall not apply with respect to claims against Sudan, or any of its agencies, instrumentalities, officials, employees, or agents in any action in a Federal or State court; and (C)any attachment, decree, lien, execution, garnishment, or other judicial process brought against property of Sudan, or property of any agency, instrumentality, official, employee, or agent of Sudan, in connection with an action that is precluded by subparagraph (A) or (B) shall be void.
(2)CertificationA certification described in this paragraph is a certification by the Secretary to the appropriate congressional committees stating that— (A)the August 12, 1993, designation of Sudan as a state sponsor of terrorism has been formally rescinded;
(B)Sudan has made final payments with respect to the private settlement of the claims of victims of the U.S.S. Cole attack; and (C)the United States Government has received funds pursuant to the claims agreement that are sufficient to ensure—
(i)payment of the agreed private settlement amount for the death of a citizen of the United States who was an employee of the United States Agency for International Development in Sudan on January 1, 2008; (ii)meaningful compensation for claims of citizens of the United States (other than individuals described in section 1707(a)(1)) for wrongful death or physical injury in cases arising out of the August 7, 1998, bombings of the United States embassies located in Nairobi, Kenya, and Dar es Salaam, Tanzania; and
(iii)funds for compensation through a fair process to address compensation for terrorism-related claims of foreign nationals for wrongful death or physical injury arising out of the events referred to in clause (ii). (b)ScopeSubject to section 1706, subsection (a) of this section shall apply to all conduct and any event occurring before the date of the certification described in subsection (a)(2), regardless of whether, or the extent to which, application of that subsection affects any action filed before, on, or after that date.
(c)Authority of the SecretaryThe certification by the Secretary referred to in subsection (a)(2) may not be delegated and may not be subject to judicial review.  1705.Reauthorization of and modifications to United States Victims of State Sponsored Terrorism Fund (a)In generalThe Justice for United States Victims of State Sponsored Terrorism Act (34 U.S.C. 20144) is amended—
(1)in subsection (c)(2)(A)(i), by striking state sponsor of terrorism and inserting foreign state that was designated as a state sponsor of terrorism at the time the acts described in clause (ii) occurred or was so designated as a result of such acts; (2)in subsection (e)(6), by striking January 2, 2030 each place it appears and inserting January 2, 2039; and
(3)in subsection (j)(6), in the first sentence, by inserting after final judgment the following: , except that the term does not include payments received in connection with an international claims agreement to which the United States is a state party or any other settlement of terrorism-related claims against Sudan. (b)Lump sum catch-up payments for 9/11 victims, 9/11 spouses, and 9/11 dependentsSubsection (d)(4) of the Justice for United States Victims of State Sponsored Terrorism Act (34 U.S.C. 20144) is amended—
(1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and (2)by adding at the end the following:

(C)Lump sum catch-up payments for 9/11 victims, 9/11 spouses, and 9/11 dependents
(i)In generalNot later than 90 days after the date of enactment of this subparagraph, and in accordance with clauses (i) and (ii) of subsection (d)(3)(A), the Comptroller General of the United States shall conduct an audit and publish in the Federal Register a notice of proposed lump sum catch-up payments to 9/11 victims, 9/11 spouses, and 9/11 dependents who have submitted applications in accordance with subparagraph (B) in amounts that, after receiving the lump sum catch-up payments, would result in the percentage of the claims of 9/11 victims, 9/11 spouses, and 9/11 dependents received from the Fund being equal to the percentage of the claims of 9/11 family members received from the Fund, as of the date of enactment of this subparagraph. (ii)Public commentThe Comptroller General shall provide an opportunity for public comment for a 30-day period beginning on the date on which the notice is published under clause (i).
(iii)ReportNot later than 30 days after the expiration comment period in clause (ii), the Comptroller General of the United States shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate, the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, and the Special Master a report that includes the determination of the Comptroller General on— (I)the amount of the lump sum catch-up payment for each 9/11 victim;
(II)the amount of the lump sum catch-up payment for each 9/11 spouse; (III)the amount of the lump sum catch-up payment for each 9/11 dependent; and
(IV)the total amount of lump sum catch-up payments described in subclauses (I) through (III).. 1706.Preservation of certain pending international terrorism claims against Sudan (a)FindingsCongress makes the following findings:
(1)It is the long-standing policy of the United States that civil lawsuits against those who support, aid and abet, and provide material support for international terrorism serve the national security interests of the United States by deterring the sponsorship of terrorism and by advancing interests of justice, transparency, and accountability. (2)Neither the claims agreement, nor any other aspect of the effort to normalize relations with Sudan—
(A)resolved claims against Sudan involving victims and family members of the September 11, 2001, terrorist attacks; or (B)otherwise advanced the interests of the victims and family members of the September 11, 2001, terrorist attacks.
(3)The claims referenced in paragraph (2)(A) remain pending in the multidistrict proceeding 03–MDL–1570 in the United States District Court for the Southern District of New York, and subsection (c) preserves and protects those claims. (b)Sense of CongressIt is the sense of Congress that the executive branch should not file a Statement of Interest or any other submission, or intervene in any other way, in the multidistrict proceeding 03–MDL–1570, in connection to the rescission of the designation of Sudan as a state sponsor of terrorism or the restoration of Sudan’s immunities from jurisdiction and execution in conformity with this Act, if such action would disadvantage terrorism victims.
(c)In generalNothing in this Act shall apply to, be construed to apply to, or otherwise affect— (1)any claim in any of the proceedings comprising the multidistrict proceeding 03-MDL-1570 in the United States District Court for the Southern District of New York brought by any person who, as of the date of the enactment of this Act, has a claim pending against Sudan (including as a member of a class certified under Rule 23 of the Federal Rules of Civil Procedure or as a putative member of such a class pending certification); or
(2)the enforcement of any judgment in favor of such person entered in such proceeding. (d)Applicable lawProceedings described in subsection (c) shall be governed by applicable law in effect before the date of the enactment of this Act, including—
(1)chapter 97 of title 28, United States Code (commonly known as the Foreign Sovereign Immunities Act of 1976), including 28 U.S.C. 1605A note; (2)section 201 of the Terrorism Risk Insurance Act of 2002 (Public Law 107–297; 28 U.S.C. 1610 note), with respect to any asset that, on or after the date of enactment of this Act, is designated as a blocked asset (as defined in subsection (d)(2) of that section);
(3)rules governing the rights of parties to amend pleadings; and (4)other relevant provisions of law.
(e)Rule of constructionNothing in this section shall alter, impact the interpretation of, or otherwise affect— (1)any section of chapter 97 of title 28, United States Code; or
(2)any other provision of law. 1707.Compensation for certain naturalized United States citizens and foreign nationals (a)Compensation (1)In generalThere is authorized to be appropriated $150,000,000 for payment of compensation, notwithstanding any other provision of law, to any individual who—
(A)has been awarded a judgment in any of the cases set forth in section (c) of the Annex to the claims agreement; and (B)is—
(i)a United States employee or contractor injured in connection with the bombings of the United States embassies located in Nairobi, Kenya, and Dar es Salaam, Tanzania, who became a United States citizen after August 7, 1998, and before the date of the enactment of this Act; (ii)a family member—
(I)of a United States employee or contractor injured in connection with the bombings of the United States embassies located in Nairobi, Kenya, and Dar es Salaam, Tanzania; and (II)who is a United States citizen as of the date of the enactment of this Act; or
(iii)a family member— (I)of a foreign national United States employee or contractor killed during those bombings; and
(II)who is a United States citizen as of the date of the enactment of this Act.  (2)PaymentsWith the requirement of achieving parity in compensation between individuals who became United States citizens after August 7, 1998, and individuals who were United States citizens on or before August 7, 1998, payment of compensation under paragraph (1) to—
(A)an individual described in paragraph (1)(B)(i) shall be based on the same standards used to determine the compensation for an employee or contractor injured in connection with the bombings described in that paragraph who was a United States citizen on or before August 7, 1998; (B)an individual described in paragraph (1)(B)(ii) shall be on an equal basis to compensation provided to a family member of an individual described in subparagraph (A); and
(C)an individual described in paragraph (1)(B)(iii) shall be on an equal, or, where applicable, a pro rata basis to compensation provided to a family member of a United States employee or contractor who was a United States citizen killed during such bombings. (b)Distribution and requirements (1)DistributionThe Secretary shall distribute payments from funds made available to carry out subsection (a)(1) to individuals described in that subsection.
(2)Authorization letterNot later than December 31, 2021, the Secretary shall send a letter to each individual who will receive payment under paragraph (1) informing the individual of the amount of compensation the individual will receive pending the execution of any writings under paragraph (3), and the standards used to determine compensation under subsection (a)(2), taking into account the individual’s final judgment amount. (3)Requirement before distributionBefore making a payment to an individual under paragraph (1), and after the delivery of the authorization letter under paragraph (2), the Secretary shall require the individual to execute a writing that includes a waiver and release of all the individual’s rights to assert claims for compensatory or other relief in any form or to enforce any judgment against Sudan in connection with, and any claims against the United States related to, any claim, suit, or action specified in Article II of the claims agreement.
(c)Foreign nationalsNotwithstanding any other provision of law or the claims agreement— (1)individuals described in subsection (a)(1) are not eligible to receive any compensation as provided by Sudan pursuant to Article III of the claims agreement; and
(2)the funds provided by Sudan for distribution of compensation to such individuals pursuant to the Annex of the claims agreement shall be redistributed— (A)among all other individuals eligible for compensation under section (c) of the Annex to the claims agreement consistent with the principles set out in that Annex; or
(B)if Sudan and the foreign nationals eligible for compensation reach a private settlement, then pursuant to the terms of that settlement. (d)Department of State reporting requirements (1)Initial reportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that includes a detailed description of the plan of the Department of State for the distribution of payments to each category of individual described in subsection (a)(1), including how the Department is arriving at compensation levels for each individual and the amount of compensation each such individual will receive from funds made available to carry out that subsection.
(2)Updated reportNot later than December 31, 2021, the Secretary shall submit to the appropriate congressional committees a report describing— (A)whether the distribution plan described in paragraph (1) was carried out; and
(B)whether compensation levels were provided as described in the report required by paragraph (1). (e)Comptroller General reportNot later than December 31, 2022, the Comptroller General of the United States shall submit to the appropriate congressional committees a report assessing the implementation of this section by the Department of State, including whether—
(1)all distributions were made in accordance with the requirements of subsections (a), (b), and (c); and (2)all individuals described in subsection (a)(1) received compensation from amounts made available to carry out that subsection in the manner described in subsection (a)(2).
1708.Treaty and executive agreement practice
(a)FindingsCongress makes the following findings: (1)Congress and the executive branch share responsibility for the foreign relations of the United States pursuant to Article I and Article II of the Constitution of the United States.
(2)All legislative powers of the Federal Government, including on matters of foreign relations, are vested in the Congress of the United States pursuant to section 1 of Article I of the Constitution. (3)The executive branch may not direct Congress to take any action, nor may it convey any legislative or other power assigned to Congress under the Constitution to any entity, domestic or foreign.
(4)The original escrow release conditions agreement prescribed specific legislative text and purported both to require enactment of such text and provide a veto to Sudan over exceptions to that text. (5)Congress rejected the approach described in paragraph (4).
(6)The executive branch and Sudan subsequently amended the escrow release conditions agreement to eliminate the specific legislative text as well as the purported requirement for enactment and the purported veto over exceptions to that text. (b)Amendment to Case-Zablocki ActSection 112b of title 1, United States Code, is amended by adding at the end the following:

(g)It is the sense of Congress that the executive branch should not prescribe or otherwise commit to or include specific legislative text in a treaty or executive agreement unless Congress has authorized such action.. XVIIITheodore Roosevelt Presidential Library Conveyance Act of 2020 1801.Short titleThis title may be cited as the Theodore Roosevelt Presidential Library Conveyance Act of 2020.
1802.DefinitionsIn this Act: (1)MapThe term map means the map entitled Project Number P08122-2016-009, depicting a 93 acre site in sections 21 and 28, T. 140 N., R. 102 W., Billings County, North Dakota, and dated December 8, 2020.
(2)Presidential LibraryThe term Presidential Library means the Theodore Roosevelt Presidential Library Foundation, a North Dakota nonprofit corporation.  (3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
1803.Conveyance of certain National Forest System land to the Presidential Library
(a)ConveyanceSubject to this section, if the Presidential Library submits to the Secretary not later than 1 year after the date of enactment of this Act a written request for the conveyance of the approximately 93 acres of National Forest System land, as generally depicted on the map, the Secretary shall, on the earliest date practicable, convey to the Presidential Library by quitclaim deed all right, title, and interest of the United States in and to that land. (b)ConsiderationAs consideration for the conveyance of land under subsection (a), the Presidential Library shall pay to the Secretary an amount equal to the market value of the land, as determined by the appraisal conducted under subsection (d).
(c)Terms and conditionsThe conveyance under subsection (a) shall be subject to— (1)valid existing rights;
(2)the reservation of easements, as depicted on the map, for public use on— (A)the Maah Dah Hey National Trail; and
(B)Forest Service Road #7471 and the unnumbered Forest Service road; and (3)any other terms and conditions that the Secretary considers appropriate to protect the interests of the United States.
(d)AppraisalThe Secretary shall conduct an appraisal of the land to be conveyed under subsection (a) in accordance with— (1)the Uniform Appraisal Standards for Federal Land Acquisitions;
(2)the Uniform Standards of Professional Appraisal Practice; and (3)any other applicable law (including regulations).
(e)Costs of conveyanceAs a condition for the conveyance under subsection (a), and in addition to the consideration paid under subsection (b), the Presidential Library shall pay all costs associated with the conveyance, including— (1)the survey to Federal standards described in subsection (f); and
(2)the appraisal conducted under subsection (d). (f)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
(g)Deposit and use of proceedsAll funds received under subsection (b) shall be— (1)deposited in the fund established by Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and 
(2)available to the Secretary, until expended, for the acquisition of land or interests in land for inclusion in the National Forest System in the State of North Dakota. XIXUnited States-Mexico Economic Partnership Act 1901.Short titleThis title may be cited as the United States-Mexico Economic Partnership Act.
1902.FindingsCongress finds the following: (1)The United States and Mexico have benefitted from a bilateral, mutually beneficial partnership focused on advancing the economic interests of both countries.
(2)In 2013, Mexico adopted major energy reforms that opened its energy sector to private investment, increasing energy cooperation between Mexico and the United States and opening new opportunities for United States energy engagement. (3)On January 18, 2018, the Principal Deputy Assistant Secretary for Educational and Cultural Affairs at the Department of State stated, Our exchange programs build enduring relationships and networks to advance U.S. national interests and foreign policy goals … The role of our exchanges … in advancing U.S. national security and economic interests enjoys broad bipartisan support from Congress and other stakeholders, and provides a strong return on investment..
(4)According to the Institute of International Education, in the 2015–2016 academic year, more than 56,000 United States students studied in other countries in the Western Hemisphere region while more than 84,000 non-United States students from the region studied in the United States, but only 5,000 of those United States students studied in Mexico and only 16,000 of those non-United States students were from Mexico. 1903.Statement of policyIt is the policy of the United States—
(1)to continue deepening economic cooperation between the United States and Mexico; (2)to seek to prioritize and expand educational and professional exchange programs with Mexico, including through frameworks such as the 100,000 Strong in the Americas Initiative, the Young Leaders of the Americas Initiative, Jóvenes en Acción (Youth in Action), the Fulbright Foreign Student Program, and the Fulbright Visiting Scholar Program; and
(3)to promote positive cross-border relations as a priority for advancing United States foreign policy and programs. 1904.Strategy to prioritize and expand educational and professional exchange programs with Mexico (a)In generalThe Secretary of State shall develop a strategy to carry out the policy described in section 1903, to include prioritizing and expanding educational and professional exchange programs with Mexico through frameworks such as those referred to in section 1903(2).
(b)ElementsThe strategy required under subsection (a) shall— (1)encourage more academic exchanges between the United States and Mexico at the secondary, post-secondary, and post-graduate levels;
(2)encourage United States and Mexican academic institutions and businesses to collaborate to assist prospective and developing entrepreneurs in strengthening their business skills and promoting cooperation and joint business initiatives across the United States and Mexico; (3)promote energy infrastructure coordination and cooperation through support of vocational-level education, internships, and exchanges between the United States and Mexico; and
(4)assess the feasibility of fostering partnerships between universities in the United States and medical school and nursing programs in Mexico to ensure that medical school and nursing programs in Mexico have comparable accreditation standards as medical school and nursing programs in the United States by the Accreditation and Standards in Foreign Medical Education, in addition to the Accreditation Commission For Education in Nursing, so that medical students can pass medical licensing board exams, and nursing students can pass nursing licensing exams, in the United States. (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees regarding the strategy required under subsection (a).
1905.DefinitionsIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate; and
(2)the Committee on Foreign Affairs of the House of Representatives. 1906.Sunset provisionThis Act shall remain in effect until December 31, 2023.
XXPort surveillance
2001.Port surveillance
(a)CPSC surveillance personnel during the COVID-19 pandemicFor the duration of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of 2019 novel coronavirus (COVID–19), including any renewal thereof, the Commission shall ensure, to the maximum extent feasible, that investigators are stationed at ports of entry to protect the public against unreasonable risk of injury from consumer products, with the goal of covering no fewer than 90 percent of all consumer products entering the United States that are risk-scored in the Risk Assessment Methodology system. The Commission shall consult with United States Customs and Border Protection, and other relevant agencies, including health and safety agencies, on methods to safely staff ports during the pandemic. (b)Additional CPSC surveillance personnel at key ports of entryThe Commission shall hire, train, and assign not fewer than 16 additional full-time equivalent personnel to be stationed at or supporting efforts at ports of entry, including ports of entry for de minimis shipments, for the purpose of identifying, assessing, and addressing shipments of violative consumer products. Such hiring shall continue during each fiscal year until the total number of full-time equivalent personnel equals and sustains the staffing requirements identified in the report to Congress required under subsection (c)(2)(F).
(c)Report to congress
(1)In generalNot later than 180 days after the date of enactment of this section, the Commission shall transmit to Congress, and make publicly available, a study and report assessing the risk to consumers associated with the reduction in Commission port inspection activity during the COVID-19 pandemic and the targeting and screening of de minimis shipments. (2)Report requirementsIn the study and report, the Commission shall—
(A)identify— (i)the risks associated with the reduction in Commission port inspection activity during the COVID-19 pandemic;
(ii)the extent to which the reduction in port inspection activity is linked to inadequate Commission resources or due to shortages of trained Commission staff due to the COVID-19 pandemic; and (iii)the steps the Commission has taken and plans to take to mitigate those risks, such as recalls, inspections of product inventory, consumer warnings, and other appropriate measures;
(B)examine a sampling of de minimis shipments at a sufficient and representative sample of all types of ports of entry where de minimis shipments are processed, including express consignment carrier facilities, international mail facilities, and air cargo facilities to assess the extent to which such shipments include violative consumer products; (C)examine a sampling of shipments coming from countries identified as high-risk for exporting violative consumer products to identify trends associated with the shipment of products containing both intellectual property rights infringements and consumer product safety violations;
(D)detail plans and timelines to effectively address targeting and screening of de minimis shipments to prevent the entry of violative consumer products entering into the commerce of the United States taking into consideration projected growth in e-commerce; (E)establish metrics by which to evaluate the effectiveness of the Commission efforts to reduce the number of de minimis shipments containing violative consumer products from entering into the commerce of the United States; and
(F)assess projected technology and resources, including staffing requirements necessary to implement such plans based on available and needed Commission resources. (d)DefinitionsIn this section—
(1)the term Commission means the Consumer Product Safety Commission; (2)the term de minimis shipments means articles containing consumer products entering the United States under the de minimis value exemption in 19 U.S.C. 1321(a)(2)(C);
(3)the term ports of entry for de minimis shipments means environments where de minimis shipments are processed, including express consignment carrier facilities, international mail facilities, and air cargo facilities; and (4)the term violative consumer products means consumer products in violation of an applicable consumer product safety rule under the Consumer Product Safety Act or any similar rule, regulation, standard, or ban under any other Act enforced by the Commission.
(e)Savings clauseNothing in this section shall be construed to limit, affect, or conflict with any other authority of the Commission or any other statutory requirements governing the Commission. XXICOVID–19 regulatory relief and work from home safety act 2101.COVID–19 regulatory relief and work from home safety act (a)Short titleThis title may be cited as the COVID–19 Regulatory Relief and Work From Home Safety Act.
(b)DefinitionsIn this Act— (1)the term bedding product means—
(A)an item that is used for sleeping or sleep-related purposes; or (B)any component or accessory with respect to an item described in subparagraph (A), without regard to whether the component or accessory, as applicable, is used—
(i)alone; or (ii)along with, or contained within, that item;
(2)the term California standard means the standard set forth by the Bureau of Electronic and Appliance Repair, Home Furnishings and Thermal Insulation of the Department of Consumer Affairs of the State of California in Technical Bulletin 117–2013, entitled Requirements, Test Procedure and Apparatus for Testing the Smolder Resistance of Materials Used in Upholstered Furniture, originally published June 2013, as in effect on the date of enactment of this Act; (3)the terms foundation and mattress have the meanings given those terms in section 1633.2 of title 16, Code of Federal Regulations, as in effect on the date of enactment of this Act; and
(4)the term upholstered furniture— (A)means an article of seating furniture that—
(i)is intended for indoor use; (ii)is movable or stationary;
(iii)is constructed with an upholstered seat, back, or arm; (iv)is—
(I)made or sold with a cushion or pillow, without regard to whether that cushion or pillow, as applicable, is attached or detached with respect to the article of furniture; or (II)stuffed or filled, or able to be stuffed or filled, in whole or in part, with any material, including a substance or material that is hidden or concealed by fabric or another covering, including a cushion or pillow belonging to, or forming a part of, the article of furniture; and
(v)together with the structural units of the article of furniture, any filling material, and the container and covering with respect to those structural units and that filling material, can be used as a support for the body of an individual, or the limbs and feet of an individual, when the individual sits in an upright or reclining position; (B)includes an article of furniture that is intended for use by a child; and
(C)does not include— (i)a mattress;
(ii)a foundation; (iii)any bedding product; or
(iv)furniture that is used exclusively for the purpose of physical fitness and exercise. (c)Adoption of standard (1)In generalBeginning on the date that is 180 days after the date of enactment of this Act, and except as provided in paragraph (2), the California standard shall be considered to be a flammability standard promulgated by the Consumer Product Safety Commission under section 4 of the Flammable Fabrics Act (15 U.S.C. 1193).
(2)Testing and certificationA fabric, related material, or product to which the California standard applies as a result of paragraph (1) shall not be subject to section 14(a) of the Consumer Product Safety Act (15 U.S.C. 2063(a)) with respect to that standard. (3)Certification labelEach manufacturer of a product that is subject to the California standard as a result of paragraph (1) shall include the statement Complies with U.S. CPSC requirements for upholstered furniture flammability on a permanent label located on the product, which shall be considered to be a certification that the product complies with that standard.
(d)Preemption
(1)In generalNotwithstanding section 16 of the Flammable Fabrics Act (15 U.S.C. 1203) and section 231 of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 2051 note), and except as provided in subparagraphs (B) and (C) of paragraph (2), no State or any political subdivision of a State may establish or continue in effect any provision of a flammability law, regulation, code, standard, or requirement that is designed to protect against the risk of occurrence of fire, or to slow or prevent the spread of fire, with respect to upholstered furniture. (2)Preservation of certain State lawNothing in this Act or the Flammable Fabrics Act (15 U.S.C. 1191 et seq.) may be construed to preempt or otherwise affect—
(A)any State or local law, regulation, code, standard, or requirement that— (i)concerns health risks associated with upholstered furniture; and
(ii)is not designed to protect against the risk of occurrence of fire, or to slow or prevent the spread of fire, with respect to upholstered furniture; (B)sections 1374 through 1374.3 of title 4, California Code of Regulations (except for subsections (b) and (c) of section 1374 of that title), as in effect on the date of enactment of this Act; or
(C)the California standard.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 